
  October 1, 2020
  
    
      
      
      Title 47
      Telecommunication
      Parts 0 to 19
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 47:
        
          Chapter I—Federal Communications Commission
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        1027
        Alphabetical List of Agencies Appearing in the CFR
        1047
        List of CFR Sections Affected
        1057
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 47 CFR 0.1 refers to title 47, part 0, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 47—Telecommunication is composed of five volumes. The parts in these volumes are arranged in the following order: Parts 0-19, parts 20-39, parts 40-69, parts 70-79, and part 80 to end. All five volumes contain chapter I—Federal Communications Commission. The last volume, part 80 to end, also includes chapter II—Office of Science and Technology Policy and National Security Council, chapter III—National Telecommunications and Information Administration, Department of Commerce, chapter IV—National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation, and chapter V—The First Responder Network Authority. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Part 73 contains a numerical designation of FM broadcast channels and a table of FM allotments designated for use in communities in the United States, its territories, and possessions. Part 73 also contains a numerical designation of television channels and a table of allotments which contain channels designated for the listed communities in the United States, its territories, and possessions.
      The OMB control numbers for the Federal Communications Commission appear in § 0.408 of chapter I. For the convenience of the user § 0.408 is reprinted in the Finding Aids section of the second through fifth volumes.
      For this volume, Susannah C. Hurley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    47 CFR Ch. I (10-1-20 Edition)
    Federal Communications Commission
    
      
        
        Title 47—Telecommunication
        (This book contains parts 0 to 19)
      
      
        Part
        
          
            chapter i—Federal Communications Commission
          0
        
      
    
    
      
        
          
          CHAPTER I—FEDERAL COMMUNICATIONS COMMISSION
        
        
          SUBCHAPTER A—GENERAL
        
        Part
        Page
        
          0
          Commission organization
          5
          1
          Practice and procedure
          97
          2
          Frequency allocations and radio treaty matters; general rules and regulations
          508
          3
          Authorization and administration of accounting authorities in maritime and maritime mobile-satellite radio services
          737
          4
          Disruptions to communications
          747
          5
          Experimental radio service
          756
          6
          Access to telecommunications service, telecommunications equipment and customer premises equipment by persons with disabilities
          780
          7
          Access to voicemail and interactive menu services and equipment by people with disabilities
          785
          8
          Internet freedom
          789
          9
          911 requirements
          790
          10
          Wireless emergency alerts
          824
          11
          Emergency Alert System (EAS)
          833
          13
          Commercial radio operators
          858
          14
          Access to advanced communications services and equipment by people with disabilities
          867
          15
          Radio frequency devices
          878
          17
          Construction, marking, and lighting of antenna structures
          1002
          18
          Industrial, scientific, and medical equipment
          1012
          19
          Employee responsibilities and conduct
          1018
        
        
          Supplementary Publications:
          
            Annual Reports of the FCC to Congress.
          
          
            FCC Record of Orders and Decisions.
          
          
            Communications Act of 1934 (with amendments and index thereto), Recap. Version to May 1989.
          
          
            Study Guide and Reference Material for Commercial Radio Operator Examinations, May 1987 edition.
          
        
      
      
        
        SUBCHAPTER A—GENERAL
        
          Pt. 0
          PART 0—COMMISSION ORGANIZATION
          
            
              Subpart A—Organization
              
                General
                Sec.
                0.1
                The Commission.
                0.3
                The Chairman.
                0.5
                General description of Commission organization and operations.
              
              
                Office of Managing Director
                0.11
                Functions of the Office.
              
              
                Office of Inspector General
                0.13
                Functions of the Office.
              
              
                Office of Media Relations
                0.15
                Functions of the Office.
              
              
                Office of Legislative Affairs
                0.17
                Functions of the Office.
              
              
                 Office of Economics and Analytics
                0.21
                Functions of the Office.
              
              
                Office of Engineering and Technology
                0.31
                Functions of the Office.
              
              
                Office of General Counsel
                0.41
                Functions of the Office.
              
              
                International Bureau
                0.51
                Functions of the Bureau
              
              
                Media Bureau
                0.61
                Functions of the Bureau.
              
              
                Office of Workplace Diversity
                0.81
                Functions of the Office.
              
              
                Wireline Competition Bureau
                0.91
                Functions of the Bureau.
              
              
                Office of Communications Business Opportunities
                0.101
                Functions of the office.
              
              
                Enforcement Bureau
                0.111
                Functions of the Bureau.
                0.121
                Location of field installations.
              
              
                Wireless Telecommunications Bureau
                0.131
                Functions of the Bureau.
              
              
                Consumer and Governmental Affairs Bureau
                0.141
                Functions of the Bureau.
              
              
                Office of Administrative Law Judges
                0.151
                Functions of the Office.
              
              
                Homeland Security, Defense and Emergency Preparedness Functions
                0.181
                The Defense Commissioner.
                0.185
                Responsibilities of the bureaus and staff offices.
                0.186
                Emergency Relocation Board.
              
              
                Public Safety and Homeland Security Bureau
                0.191
                Functions of the Bureau.
                0.192
                Emergency Response Interoperability Center.
              
            
            
              Subpart B—Delegations of Authority
              
                General
                0.201
                General provisions.
                0.203
                Authority of person, panel, or board to which functions are delegated.
                0.204
                The exercise of delegated authority.
              
              
                Commissioners
                0.211
                Chairman.
                0.212
                Board of Commissioners.
                0.218
                Authority of, and delegated to, an individual Commissioner or Commissioners.
              
              
                Managing Director
                0.231
                Authority delegated.
              
              
                Chief Engineer
                0.241
                Authority delegated.
                0.247
                Record of actions taken.
              
              
                General Counsel
                0.251
                Authority delegated.
              
              
                International Bureau
                0.261
                Authority delegated.
                0.262
                Record of actions taken.
              
              
                 Office of Economics and Analytics
                0.271
                Authority delegated.
                0.272
                Record of actions taken.
                0.273
                Actions taken under delegated authority.
              
              
                Chief, Media Bureau
                0.283
                Authority delegated.
                0.284
                Actions taken under delegated authority.
                0.285
                Record of actions taken.
              
              
                
                Chief, Wireline Competition Bureau
                0.291
                Authority delegated.
                0.301
                [Reserved]
                0.302
                Record of actions taken.
                0.303
                [Reserved]
                0.304
                Authority for determinations of exempt telecommunications company status.
              
              
                Enforcement Bureau
                0.311
                Authority delegated.
                0.314
                Additional authority delegated.
                0.317
                Record of action taken.
              
              
                Wireless Telecommunications Bureau
                0.331
                Authority delegated.
                0.332
                Actions taken under delegated authority.
                0.333-0.337
                [Reserved]
              
              
                Administrative Law Judges
                0.341
                Authority of administrative law judge.
                0.347
                Record of actions taken.
              
              
                Chief Administrative Law Judge
                0.351
                Authority delegated.
                0.357
                Record of actions taken.
              
              
                Consumer and Governmental Affairs Bureau
                0.361
                Authority delegated.
              
              
                Office of Communications Business Opportunities
                0.371
                Authority delegated.
              
              
                National Security and Emergency Preparedness Delegations
                0.381
                Defense Commissioner.
                0.383
                Emergency Relocation Board, authority delegated.
                0.387
                Other national security and emergency preparedness delegations; cross reference.
              
              
                Office of Workplace Diversity
                0.391
                Authority delegated.
              
              
                Public Safety and Homeland Security Bureau
                0.392
                Authority delegated.
              
            
            
              Subpart C—General Information
              
                General
                0.401
                Location of Commission offices.
                0.403
                Office hours.
                0.405
                Statutory provisions.
                0.406
                The rules and regulations.
                0.408
                OMB control numbers and expiration dates assigned pursuant to the Paperwork Reduction Act of 1995.
                0.409
                Commission policy on private printing of FCC forms.
              
              
                Printed Publications
                0.411
                General reference materials.
                0.413
                The Commission's printed publications.
                0.414
                The Communications Act and other statutory materials.
                0.415
                The rules and regulations (looseleaf service).
                0.416
                The Federal Communications Commission Record.
                0.417
                The Annual Reports.
                0.420
                Other Commission publications.
              
              
                Forms and Documents Available Upon Request
                0.421
                Application forms.
                0.422
                Current action documents and public notices.
                0.423
                Information bulletins.
              
              
                Lists Containing Information Compiled by the Commission
                0.431
                The FCC service frequency lists.
                0.434
                Data bases and lists of authorized broadcast stations and pending broadcast applications.
              
              
                Public Information and Inspection of Records
                0.441
                General.
                0.442
                Disclosure to other Federal government agencies of information submitted to the Commission in confidence.
                0.445
                Publication, availability, and use of opinions, orders, policy statements, interpretations, administrative manuals, staff instructions, and frequently requested records.
                0.451
                Inspection of records: Generally.
                0.453
                Public reference rooms.
                0.457
                Records not routinely available for public inspection.
                0.458
                Nonpublic information.
                0.459
                Requests that materials or information submitted to the Commission be withheld from public inspection.
                0.460
                Requests for inspection of records which are routinely available for public inspection.
                0.461
                Requests for inspection of materials not routinely available for public inspection.
                0.463
                Demand by competent authority for the production of documents or testimony concerning information contained therein.
                0.465
                Request for copies of materials which are available, or made available, for public inspection.
                0.466
                Definitions.
                0.467
                Search and review fees.
                0.468
                Interest.
                0.469
                Advance payments.
                0.470
                Assessment of fees.
              
              
                
                Places for Making Submittals or Requests, for Filing Applications, and for Taking Examinations
                0.471
                Miscellaneous submittals or requests.
                0.473
                Reports of violations.
                0.475
                Applications for employment.
                0.481
                Place of filing applications for radio authorizations.
                0.482
                Application for waiver of wireless radio service rules.
                0.483
                Applications for amateur or commercial radio operator licenses.
                0.484
                Amateur radio operator examinations.
                0.485
                Commercial radio operator examinations.
                0.489
                [Reserved]
                0.491
                Application for exemption from compulsory ship radio requirements.
                0.493
                Non-radio common carrier applications.
              
            
            
              Subpart D—Mandatory Declassification of National Security Information
              0.501
              General.
              0.502
              Purpose.
              0.503
              Submission of requests for mandatory declassification review.
              0.504
              Processing requests for declassification.
              0.505
              Fees and charges.
              0.506
              FOIA and Privacy Act requests.
            
            
              Subpart E—Privacy Act Regulations
              0.551
              Purpose and scope; definitions.
              0.552
              Notice identifying Commission systems of records.
              0.553
              New uses of information.
              0.554
              Procedures for requests pertaining to individual records in a system of records.
              0.555
              Disclosure of record information to individuals.
              0.556
              Request to correct or amend records.
              0.557
              Administrative review of an initial decision not to amend a record.
              0.558
              Advice and assistance.
              0.559
              Disclosure of disputed information to persons other than the individual to whom it pertains.
              0.560
              Penalty for false representation of identity.
              0.561
              Exemptions.
            
            
              Subpart F—Meeting Procedures
              0.601
              Definitions.
              0.602
              Open meetings.
              0.603
              Bases for closing a meeting to the public.
              0.605
              Procedures for announcing meetings.
              0.606
              Procedures for closing a meeting to the public.
              0.607
              Transcript, recording or minutes; availability to the public.
            
            
              Subpart G—Intergovernmental Communication
              0.701
              Intergovernmental Advisory Committee.
            
          
          
             Authority:
            47 U.S.C. 155, 225, unless otherwise noted.
          
          
            Subpart A—Organization
            
              Authority:
              Secs. 5, 48 Stat. 1068, as amended; 47 U.S.C. 155.
            
            
              General
              
                § 0.1
                The Commission.
                The Federal Communications Commission is composed of five (5) members who are appointed by the president subject to confirmation by the Senate. Normally, one Commissioner is appointed or reappointed each year, for a term of five (5) years.
                [53 FR 29054, Aug. 2, 1988]
              
              
                § 0.3
                The Chairman.
                (a) One of the members of the Commission is designated by the President to serve as Chairman, or chief executive officer, of the Commission. As Chairman, he has the following duties and responsibilities:
                (1) To preside at all meetings and sessions of the Commission.
                (2) To represent the Commission in all matters relating to legislation and legislative reports; however, any other Commissioner may present his own or minority views or supplemental reports.
                (3) To represent the Commission in all matters requiring conferences or communications with other governmental officers, departments or agencies.
                (4) To coordinate and organize the work of the Commission in such a manner as to promote prompt and efficient disposition of all matters within the jurisdiction of the Commission.

                (b) The Commission will, in the case of a vacancy in the Office of the Chairman of the Commission, or in the absence or inability of the Chairman to serve, temporarily designate one of its members to act as Chairman until the cause or circumstance requiring such designation has been eliminated or corrected.
                [32 FR 10569, July 19, 1967]
              
              
                § 0.5
                General description of Commission organization and operations.
                (a) Principal staff units. The Commission is assisted in the performance of its responsibilities by its staff, which is divided into the following principal units:
                (1) Office of Managing Director.
                (2) Office of Engineering and Technology.
                (3) Office of General Counsel.
                (4) Office of Economics and Analytics.
                (5) Office of Media Relations.
                (6) Office of Legislative Affairs.
                (7) Office of Inspector General.
                (8) Office of Communications Business Opportunities.
                (9) Office of Administrative Law Judges.
                (10) Office of Workplace Diversity
                (11) Wireline Competition Bureau.
                (12) Wireless Telecommunications Bureau.
                (13) International Bureau.
                (14) Media Bureau.
                (15) Enforcement Bureau.
                (16) Consumer and Governmental Affairs Bureau.
                (17) Public Safety and Homeland Security Bureau.
                (b) Staff responsibilities and functions. The organization and functions of these major staff units are described in detail in §§ 0.11 through 0.151. The defense and emergency preparedness functions of the Commission are set forth separately, beginning at § 0.181. For a complete description of staff functions, reference should be made to those provisions. (See also the U.S. Government Organization Manual, which contains a chart showing the Commission's organization, the names of the members and principal staff officers of the Commission, and other information concerning the Commission.)
                (c) Delegations of authority to the staff. Pursuant to section 5(c) of the Communications Act, the Commission has delegated authority to its staff to act on matters which are minor or routine or settled in nature and those in which immediate action may be necessary. See subpart B of this part. Actions taken under delegated authority are subject to review by the Commission, on its own motion or on an application for review filed by a person aggrieved by the action. Except for the possibility of review, actions taken under delegated authority have the same force and effect as actions taken by the Commission. The delegation of authority to a staff officer, however, does not mean that he will exercise that authority in all matters subject to the delegation. In non-hearing matters, the staff is at liberty to refer any matter at any stage to the Commission for action, upon concluding that it involves matters warranting the Commission's consideration, and the Commission may instruct the staff to do so.
                (d) Commission action. Matters requiring Commission action, or warranting its consideration, are dealt with by the Commission at regular monthly meetings, or at special meetings called to consider a particular matter. Meetings are normally held at the principal offices of the Commission in the District of Columbia, but may be held elsewhere in the United States. In appropriate circumstances, Commission action may be taken between meetings “by circulation”, which involves the submission of a document to each of the Commissioners for his approval.
                (e) Compliance with Federal financial management requirements. Any Bureau or Office recommending Commission action that may affect agency compliance with Federal financial management requirements must confer with the Office of Managing Director. Such items will indicate the position of the Managing Director when forwarded to the Commission. Any Bureau or Office taking action under delegated authority that may affect agency compliance with Federal financial management requirements must confer with the Office of the Managing Director before taking action.
                (Secs. 4(i), 303(r) and 5(c)(i), Communications Act of 1934, as amended; 47 CFR 0.61 and 0.283)
                [32 FR 10569, July 19, 1967]
                
                  Editorial Note:
                  For Federal Register citations affecting § 0.5, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
            
            
              Office of Managing Director
              
                § 0.11
                Functions of the Office.
                (a) The Managing Director is appointed by the Chairman with the approval of the Commission. Under the supervision and direction of the Chairman, the Managing Director shall serve as the Commission's chief operating and executive official with the following duties and responsibilities:
                (1) Provide managerial leadership to and exercise supervision and direction over the Commission's Bureaus and Offices with respect to management and administrative matters but not substantive regulatory matters such as regulatory policy and rule making, authorization of service, administration of sanctions, and adjudication.
                (2) Formulate and administer all management and administrative policies, programs, and directives for the Commission consistent with authority delegated by the Commission and the Chairman and recommend to the Chairman and the Commission major changes in such policies and programs.
                (3) Assist the Chairman in carrying out the administrative and executive responsibilities delegated to the Chairman as the administrative head of the agency.
                (4) Advise the Chairman and Commission on management, administrative, and related matters; review and evaluate the programs and procedures of the Commission; initiate action or make recommendations as may be necessary to administer the Communications Act most effectively in the public interest. Assess the management, administrative, and resource implications of any proposed action or decision to be taken by the Commission or by a Bureau or Office under delegated authority; recommend to the Chairman and Commission program priorities, resource and position allocations, management, and administrative policies.
                (5) Plan and administer the Commissions performance review system. Assure that objections, priorities, and action plans established by Bureau and Offices are consistent with overall Commission objectives and priorities.
                (6) Plan and administer the Commission's Program Evaluation System. Ensure that evaluation results are utilized in Commission decision-making and priority-setting activities.
                (7) Direct agency efforts to improve management effectiveness, operational efficiency, employee productivity, and service to the public. Administer Commission-wide management programs.
                (8) Plan and manage the administrative affairs of the Commission with respect to the functions of personnel and position management; labor-management relations; training; budget and financial management; accounting for the financial transactions of the Commission and preparation of financial statements and reports; information management and processing; organization planning; management analysis; procurement; office space management and utilization; administrative and office services; supply and property management; records management; personnel and physical security; and international telecommunications settlements.
                (9) [Reserved]
                (10) With the concurrence of the General Counsel, interpret rules and regulations pertaining to fees.
                (b) The Secretary is the official custodian of the Commission's documents.

                (c) The Chief Information Officer shall have a significant role in: The decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology; the management, governance, and oversight processes related to information technology; and the hiring of personnel with information technology responsibilities. The Chief Information Officer, in consultation with the Chief Financial Officer and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [46 FR 59975, Dec. 8, 1981, as amended at 47 FR 41380, Sept. 20, 1982; 49 FR 45583, Nov. 19, 1984; 50 FR 27953, July 9, 1985; 53 FR 29054, Aug. 2, 1988; 53 FR 47536, Nov. 23, 1988; 54 FR 152, Jan. 4, 1989; 59 FR 26971, May 25, 1994; 60 FR 5323, Jan. 27, 1995; 62 FR 15853, Apr. 3, 1997; 62 FR 51052, Sept. 30, 1997; 67 FR 13217, Mar. 21, 2002; 69 FR 30233, May 27, 2004; 70 FR 21651, Apr. 27, 2005; 71 FR 69034, Nov. 29, 2006; 84 FR 6085, Feb. 26, 2019]
              
            
            
              Office of Inspector General
              
                § 0.13
                Functions of the Office.
                The Office of Inspector General is directly responsible to the Chairman as head of the agency. However, the Chairman may not prevent or prohibit the Office of Inspector General from carrying out its duties and responsibilities as mandated by the Inspector General Act Amendments of 1988 (Pub. L. 100-504) and the Inspector General Act of 1978 (5 U.S.C. Appendix 3), as amended. The Office has the following duties and responsibilities.
                (a) Provide policy direction for and to conduct, supervise and coordinate audits and investigations relating to the programs and operations of the Federal Communications Commission.
                (b) Review existing and proposed legislation and regulations relating to programs and operations of the Commission and to make recommendations in its required semiannual reports to Congress concerning the impact of such legislation or regulations on the economy and efficiency in the administration of these programs and operations, or the prevention and detection of fraud and abuse in such programs and operations.
                (c) Recommend policies and conduct or coordinate other activities to promote economy and efficiency in the administration of Commission programs, or detect and prevent fraud and abuse in Commission activities. Coordinate with other governmental agencies and non-governmental entities on these matters.
                (d) Keep the Chairman of the Commission—and through him the other Commissioners—and the Congress fully and currently informed concerning fraud and other serious problems, abuses, and deficiencies relating to the administration of Commission programs and operations; recommend corrective action and report on the progress made in implementing such corrective action. In addition to providing the Chairman with the results of completed audits and inspections, the Inspector General shall prepare statutorily required reports, identified as such, to include:
                (1) Semiannual reports summarizing activities of the office during the preceding six month period (due to the Chairman by April 30 and October 31);
                (2) Special reports specifically identifying any serious or flagrant problems, abuses or deficiencies (due to the Chairman immediately upon discovery of these matters by the Inspector General).
                [54 FR 15194, Apr. 17, 1989]
              
            
            
              Office of Media Relations
              
                § 0.15
                Functions of the Office.
                (a) Enhance public understanding of and compliance with the Commission's regulatory requirements through dissemination of information to the news media.
                (b) Act as the principal channel for communicating information to the news media on Commission policies, programs, and activities.
                (c) Advise the Commission on information dissemination as it affects liaison with the media.
                (d) Manage the FCC's Internet site and oversee the agency's Web standards and guidelines.
                (e) Maintain liaison with the Consumer and Governmental Affairs Bureau on press and media issues concerning consumer assistance and information including informal consumer complaints.
                (f) Manage the FCC's audio/visual support services and maintain liaison with outside parties regarding the broadcast of Commission proceedings.
                [64 FR 60716, Nov. 8, 1999, as amended at 67 FR 13217, Mar. 21, 2002; 67 FR 46112, July 12, 2002]
              
            
            
              
              Office of Legislative Affairs
              
                § 0.17
                Functions of the Office.
                The Office of Legislative Affairs is directly responsible to the Commission. The Office has the following duties and responsibilities:
                (a) Advise and make recommendations to the Commission with respect to legislation proposed by members of Congress or the Executive Branch and coordinate the preparation of Commission views thereon for submission to Congress or the Executive Branch.
                (b) Coordinate with the Office of General Counsel responses to Congressional or Executive Branch inquiries as to the local ramifications of Commission policies, regulations, rules, and statutory interpretations.
                (c) Assist the Office of the Managing Director in preparation of the annual report to Congress, the Commission budget and appropriations legislation to Congress; assist the Office of Media Relations in preparation of the Commission's Annual Report.
                (d) Assist the Chairman and Commissioners in preparation for, and the coordination of their appearances before the Committees of Congress.
                (e) Coordinate the annual Commission legislative program.
                (f) Coordinate Commission and staff responses to inquiries by individual members of Congress, congressional committees and staffs.
                (g) Coordinate with the Consumer and Governmental Affairs Bureau on issues involving informal consumer complaints and other general inquiries by consumers.
                [52 FR 42438, Nov. 5, 1987, as amended at 64 FR 60716, Nov. 8, 1999; 67 FR 13217, Mar. 21, 2002]
              
            
            
              Office of Economics and Analytics
              
                § 0.21
                Functions of the Office.
                The Office of Economics and Analytics advises and makes recommendations to the Commission in the areas of economic and data analysis and data management policy. The Office reviews all Commission actions involving significant economic or data analysis and provides expertise, guidance, and assistance to the Bureaus and other Offices in applying the principles of economic and data analysis. The Office coordinates the Commission's research and development activities relating to economic and data analysis and data management policy. In addition, the Office serves, in close coordination with other relevant Bureaus and Offices, as a principal resource for policy and administrative staff of the Commission with regard to the design, implementation, and administration of auctions. The Office also establishes and implements Commission data management policies in conjunction with the relevant Bureaus and Offices and with the Office of Managing Director and Office of General Counsel. The Office of Economics and Analytics has the following duties and responsibilities:
                (a) Identifies and evaluates significant communications policy issues, based on the principles and methods of economics and data analysis.
                (b) Collaborates with and advises other Bureaus and Offices in the areas of economic and data analysis and with respect to the analysis of benefits, costs, and regulatory impacts of Commission policies, rules, and proposals.
                (c) Prepares a rigorous, economically-grounded cost-benefit analysis for every rulemaking deemed to have an annual effect on the economy of $100 million or more.
                (d) Confirms that the Office of Economics and Analytics has reviewed each Commission rulemaking to ensure it is complete before release to the public.
                (e) Reviews and comments on all significant issues of economic and data analysis raised in connection with actions proposed to be taken by the Commission and advises the Commission regarding such issues.
                (f) Develops, recommends, and implements data management policies in conjunction with the Office of Managing Director, the Office of General Counsel, and relevant Bureaus and Offices, and collaborates with and advises other Bureaus and Offices with respect to data management and data analysis.

                (g) Manages the Commission's economic and data analysis research programs, recommends budget levels and priorities for these programs, and serves as central account manager for all contractual economic and data analysis research studies funded by the Commission.
                (h) Conducts economic, statistical, cost-benefit, and other data analysis of the impact of existing and proposed communications policies and operations, including cooperative studies with other staff units and consultant and contract efforts as appropriate.
                (i) Coordinates the Commission's evaluation of government (state and federal), academic, and industry-sponsored research affecting Commission policy.
                (j) Coordinates with other Bureaus and Offices in making recommendations to the Commission on communications policy issues that involve economic and data analysis, to include cost-benefit analysis; represents the Commission at appropriate discussions and conferences.
                (k) Develops and recommends procedures and plans for effective economic and data analysis, to include cost-benefit analysis, within the Commission.
                (l) Seeks to ensure that FCC policy encourages and promotes competitive markets by providing Bureaus and Offices with the necessary support to identify, evaluate, and resolve competition issues.
                (m) Serves as the Commission's principal policy and administrative staff resource with regard to auction design and implementation issues. Jointly with the Wireless Telecommunications Bureau, Media Bureau, Wireline Competition Bureau, and/or other relevant Bureaus and Offices, develops, recommends, and administers policies, programs and rules, and advises the Commission on policy, engineering, and technical matters, concerning auctions of spectrum for wireless telecommunications and broadcast services and uses of competitive bidding to achieve other Commission policy objectives, including universal service support. Administers procurement of auction-related services from outside contractors. Oversees auctions conducted on behalf of the Commission by third parties at the direction of the Commission. Provides policy, administrative, and technical assistance to other Bureaus and Offices on auction issues. Advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in all matters pertaining to auction implementation. These activities include: Conducting auctions, policy development and coordination; conducting rulemaking and adjudicatory proceedings, including complaint proceedings for matters not within the responsibility of the Enforcement Bureau; acting on waivers of rules; compliance and enforcement activities for matters not within the responsibility of the Enforcement Bureau; determining resource impacts of existing, planned or recommended Commission activities concerning auctions, and developing and recommending resource deployment priorities. Exercises such authority as may be assigned, delegated, or referred to it by the Commission.
                (n) With respect to applicable data and reporting duties assigned to the Office, coordinates with the Public Safety and Homeland Security Bureau and other relevant Bureaus and Offices on all matters affecting public safety, homeland security, national security, emergency management, disaster management, and related issues.
                (o) With respect to applicable data and reporting duties assigned to the Office, and in coordination with the Wireline Competition Bureau and the Wireless Telecommunications Bureau, provides federal staff support for the Federal-State Joint Board on Universal Service and the Federal-State Joint Board on Jurisdictional Separations.
                (p) In coordination with other relevant Bureaus and Offices, provides economic, financial, and technical analyses of communications markets and provider performance.

                (q) In coordination with the Wireline Competition Bureau, provides technical support for de novo review of decisions of the Administrative Council for Terminal Attachments regarding technical criteria pursuant to § 68.614 of this chapter.
                (r) Prepares briefings, position papers, and proposed Commission actions, as appropriate.

                (s) In coordination with other relevant Bureaus and Offices, develops and recommends responses to legislative, regulatory or judicial inquiries and proposals concerning or affecting matters within the purview of its functions.
                (t) Administers part 1, subparts V and W, of this chapter, including rulemaking.
                [83 FR 63075, Dec. 7, 2018, as amended at 85 FR 34526, June 5, 2020]
              
            
            
              Office of Engineering and Technology
              
                § 0.31
                Functions of the Office.
                The Office of Engineering and Technology has the following duties and responsibilities:
                (a) To evaluate evolving technology for interference potential and to suggest ways to facilitate its introduction in response to Bureau initiatives, and advise the Commission and staff offices in such matters.
                (b) Represent the Commission at various national conferences and meetings (and, in consultation with the International Bureau, at various international conferences and meetings) devoted to the progress of communications and the development of technical and other information and standards, and serve as Commission coordinator for the various national conferences when appropriate.
                (c) To conduct scientific and technical studies in advanced phases of terrestrial and space communications, and special projects to obtain theoretical and experimental data on new or improved techniques.
                (d) To advise the Commission concerning engineering matters, including (in consultation with the Public Safety and Homeland Security Bureau where appropriate) privacy and security of communications, involved in making or implementing policy or in resolving specific cases.
                (e) To develop and implement procedures to acquire, store, and retrieve scientific and technical information useful in the engineering work of the Commission.
                (f) To advise and represent the Commission on frequency allocation and spectrum usage matters.
                (g) In cooperation with the relevant Bureaus and Offices, including the Office of General Counsel and the Office of Economics and Analytics, to advise the Commission, participate in and coordinate staff work with respect to general frequency allocation proceedings and other proceedings not within the jurisdiction of any single Bureau, and render service and advice with respect to rule making matters and proceedings affecting more than one Bureau.
                (h) To collaborate with and advise other Bureaus and Offices in the formulation of technical requirements of the Rules.
                (i) To administer parts 2, 5, 15, and 18 of this chapter, including licensing, recordkeeping, and rule making.
                (j) To perform all engineering and management functions of the Commission with respect to formulating rules and regulations, technical standards, and general policies for parts 15, 18 and § 63.100 of this chapter, and for type approval and acceptance, and certification of radio equipment for compliance with the Rules.
                (k) To maintain liaison with other agencies of government, technical experts representing foreign governments, and members of the public and industry concerned with communications and frequency allocation and usage.
                (l) To calibrate and standardize technical equipment and installations used by the Commission.
                (m) To exercise authority as may be assigned or referred by the Commission pursuant to section 5(c) of the Communications Act of 1934, as amended.
                (n) To assist the Consumer and Governmental Affairs Bureau on issues involving informal consumer complaints and other general inquiries by consumers.
                (Secs. 2, 3, 4, 5, 301, 303, 307, 308, 309, 315, 317, 48 Stat., as amended, 1064, 1065, 1066, 1068, 1081, 1082, 1083, 1084, 1085, 1088, 1089; 47 U.S.C. 152, 153, 154, 155, 301, 303, 307, 308, 309, 315, 317)
                [45 FR 28718, Apr. 30, 1980, as amended at 46 FR 45342, Sept. 11, 1981; 51 FR 12615, Apr. 14, 1986; 60 FR 5323, Jan. 27, 1995; 62 FR 4170, Jan. 29, 1997; 63 FR 37499, July 13, 1998; 64 FR 60716, Nov. 8, 1999; 67 FR 13217, Mar. 21, 2002; 68 FR 11747, Mar. 12, 2003; 69 FR 70337, Dec. 3, 2004; 71 FR 69034, Nov. 29, 2006; 73 FR 9463, Feb. 21, 2008; 83 FR 63075, Dec. 7, 2018]
              
            
            
              
              Office of General Counsel
              
                § 0.41
                Functions of the Office.
                The Office of the General Counsel has the following duties and responsibilities:
                (a) To advise and represent the Commission in matters of litigation.
                (b) To advise and make recommendations to the Commission with respect to proposed legislation and submit agency views on legislation when appropriate.
                (c) To interpret the statutes, international agreements, and international regulations affecting the Commission.
                (d) To prepare and make recommendations and interpretations concerning procedural rules of general applicability and to review all rules for consistency with other rules, uniformity, and legal sufficiency.
                (e) To conduct research in legal matters as directed by the Commission.
                (f) In cooperation with the Office of Engineering and Technology, to participate in, render advice to the Commission, and coordinate the staff work with respect to general frequency allocation proceedings and other proceedings not within the jurisdiction of any single bureau, and to render advice with respect to rule making matters and proceedings affecting more than one bureau.
                (g) To exercise such authority as may be assigned or referred to it by the Commission pursuant to section 5(c) of the Communications Act of 1934, as amended.
                (h) To cooperate with the International Bureau on all matters pertaining to space satellite communications.
                (i) To interpret statutes and executive orders affecting the Commission's national defense responsibilities, and to perform such functions involving implementation of such statutes and executive orders as may be assigned to it by the Commission or the Defense Commissioner.
                (j) To perform all legal functions with respect to leases, contracts, tort claims and such other internal legal problems as may arise.
                (k) To issue determinations on matters regarding the interception and recording of telephone conversations by Commission personnel. Nothing in this paragraph, however, shall affect the authority of the Inspector General to intercept or record telephone conversations as necessary in the conduct of investigations or audits.
                (l) To advise the Commission in the preparation and revision of rules and the implementation and administration of ethics regulations and the Freedom of Information, Privacy, Government in the Sunshine and Alternative Dispute Resolution Acts.
                (m) To assist and make recommendations to the Commission, and to individual Commissioners assigned to review initial decisions, as to the disposition of cases of adjudication and such other cases as, by Commission policy, are handled in the same manner and which have been designated for hearing.
                (n) To serve as the principal operating office on ex parte matters involving restricted proceedings. To review and dispose of all ex parte communications received from the public and others.
                (Secs. 2, 3, 4, 5, 301, 303, 307, 308, 309, 315, 317, 48 Stat., as amended, 1064, 1065, 1066, 1068, 1081, 1082, 1083, 1084, 1085, 1088, 1089; 47 U.S.C. 152, 153, 154, 155, 301, 303, 307, 308, 309, 315, 317)
                [28 FR 12392, Nov. 22, 1963; 37 FR 19372, Sept. 20, 1972, as amended at 40 FR 17253, Apr. 18, 1975; 43 FR 29006, July 5, 1978; 44 FR 39179, July 5, 1979; 46 FR 57050, Nov. 20, 1981; 49 FR 47604, Dec. 6, 1984; 50 FR 2985, Jan. 23, 1985; 50 FR 49048, Nov. 29, 1985; 51 FR 12615, Apr. 14, 1986; 60 FR 5323, Jan. 27, 1995; 60 FR 34901, July 5, 1995; 62 FR 4170, Jan. 29, 1997; 62 FR 15853, Apr. 3, 1997; 64 FR 5950, Feb. 8, 1999; 64 FR 57585, Oct. 26, 1999]
              
            
            
              International Bureau
              
                § 0.51
                Functions of the Bureau.
                The International Bureau has the following duties and responsibilities:
                (a) To initiate and direct the development and articulation of international telecommunications policies, consistent with the priorities of the Commission;

                (b) To advise the Chairman and Commissioners on matters of international telecommunications policy, and on the adequacy of the Commission's actions to promote the vital interests of the American public in international commerce, national defense, and foreign policy;
                (c) To develop, recommend, and administer policies, rules, standards, and procedures for the authorization and regulation of international telecommunications facilities and services, domestic and international satellite systems, and international broadcast services;
                (d) To monitor compliance with the terms and conditions of authorizations and licenses granted by the Bureau, and to pursue enforcement actions in conjunction with appropriate bureaus and offices;
                (e) To represent the Commission on international telecommunications matters at both domestic and international conferences and meetings, and to direct and coordinate the Commission's preparation for such conferences and meetings;
                (f) To serve as the single focal point within the Commission for cooperation and consultation on international telecommunications matters with other Federal agencies, international or foreign organizations, and appropriate regulatory bodies and officials of foreign governments;
                (g) To develop, coordinate with other Federal agencies, and administer the regulatory assistance and training programs for foreign administrations to promote telecommunications development;
                (h) To provide advice and technical assistance to U.S. trade officials in the negotiation and implementation of telecommunications trade agreements, and consult with other bureaus and offices as appropriate;
                (i) To conduct economic, legal, technical, statistical, and other appropriate studies, surveys, and analyses in support of international telecommunications policies and programs.
                (j) To collect and disseminate within the Commission information and data on international telecommunications policies, regulatory and market developments in other countries, and international organizations;
                (k) To work with the Office of Legislative Affairs to coordinate the Commission's activities on significant matters of international policy with appropriate Congressional offices;
                (l) To promote the international coordination of spectrum allocations and frequency and orbital assignments so as to minimize cases of international radio interference involving U.S. licensees;
                (m) To direct and coordinate, in consultation with other bureaus and offices as appropriate, negotiation of international agreements to provide for arrangements and procedures for coordination of radio frequency assignments to prevent or resolve international radio interference involving U.S. licensees;
                (n) To ensure fulfillment of the Commission's responsibilities under international agreements and treaty obligations, and, consistent with Commission policy, to ensure that the Commission's regulations, procedures, and frequency allocations comply with the mandatory requirements of all applicable international and bilateral agreements;
                (o) To oversee and, as appropriate, administer activities pertaining to the international consultation, coordination, and notification of U.S. frequency and orbital assignments, including activities required by bilateral agreements, the international Radio Regulations, and other international agreements;
                (p) To advise the Chairman on priorities for international travel and develop, coordinate, and administer the international travel plan;
                (q) To exercise authority to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of matters within the jurisdiction of the International Bureau. Before issuing a subpoena, the International Bureau shall obtain the approval of the Office of General Counsel.

                (r) To assist the Consumer and Governmental Affairs Bureau on issues involving informal consumer complaints and other general inquiries by consumers.
                
                (s) To coordinate with the Public Safety and Homeland Security Bureau on all matters affecting public safety, homeland security, national security, emergency management, disaster management, and related issues.
                [60 FR 5323, Jan. 27, 1995, as amended at 60 FR 35504, July 10, 1995; 64 FR 60716, Nov. 8, 1999; 67 FR 13217, Mar. 21, 2002; 71 FR 69034, Nov. 29, 2006]
              
            
            
              Media Bureau
              
                § 0.61
                Functions of the Bureau.
                The Media Bureau develops, recommends and administers the policy and licensing programs for the regulation of media, including cable television, broadcast television and radio, and satellite services in the United States and its territories. The Bureau advises and recommends to the Commission, or acts for the Commission under delegated authority, in matters pertaining to multichannel video programming distribution, broadcast radio and television, direct broadcast satellite service policy, and associated matters. The Bureau will, among other things:
                (a) Process applications for authorization, assignment, transfer and renewal of media services, including AM, FM, TV, the cable TV relay service, and related services.
                (b) Conduct rulemaking proceedings concerning the legal, engineering, and economic aspects of media service.
                (c) Conduct comprehensive studies and analyses concerning the legal, engineering, and economic aspects of electronic media services.
                (d) [Reserved]
                (e) Administer and enforce rules and policies regarding political programming and related matters.
                (f) Administer and enforce rules and policies regarding:
                (1) Radio and television broadcast industry services;
                (2) Cable television systems, operators, and services, including those relating to rates, technical standards, customer service, ownership, competition to cable systems, broadcast station signal retransmission and carriage, program access, wiring equipment, channel leasing, and federal-state/local regulatory relationships. This includes: acting, after Commission assumption of jurisdiction to regulate cable television rates for basic service and associated equipment, on cable operator requests for approval of existing or increased rates; reviewing appeals of local franchising authorities' rate making decisions involving rates for the basic service tier and associated equipment, except when such appeals raise novel or unusual issues; evaluating basic rate regulation certification requests filed by cable system franchising authorities; periodically reviewing and, when appropriate, revising standard forms used in administering: the certification process for local franchising authorities wishing to regulate rates, and the substantive rate regulation standards prescribed by the Commission;
                (3) Open video systems;
                (4) Preemption of restrictions on devices designed for over-the-air reception of television broadcast signals, multichannel multipoint distribution service, and direct broadcast satellite services;
                (5) The commercial availability of navigational devices;
                (6) The accessibility of video programming to persons with disabilities;
                (7) Program access and carriage;
                (8) The Satellite Home Viewer Improvement Act; and

                (9) Post-licensing for satellite consumer broadcast services (DBS, DTH and DARS).
                
                
                  Note to paragraph (f):
                  The Media Bureau's enforcement authority does not include enforcement in those areas assigned to the Enforcement Bureau. See 47 CFR 0.111.
                
                
                (g) Conduct rulemaking and policy proceedings regarding pole attachments.
                (h) Process and act on all applications for authorization, petitions for special relief, petitions to deny, waiver requests, requests for certification, objections, complaints, and requests for declaratory rulings and stays regarding the areas listed.
                (i) Assist the Consumer and Governmental Affairs Bureau on issues involving informal consumer complaints and other general inquiries by consumers.

                (j) Exercise authority to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of matters within the jurisdiction of the Media Bureau. Before issuing a subpoena, the Media Bureau shall obtain the approval of the Office of General Counsel.
                (k) Carry out the functions of the Commission under the Communications Act of 1934, as amended, except as reserved to the Commission under § 0.283.
                (l) To coordinate with the Public Safety and Homeland Security Bureau on all matters affecting public safety, homeland security, national security, emergency management, disaster management, and related issues.
                [67 FR 13217, Mar. 21, 2002, as amended at 71 FR 69034, Nov. 29, 2006; 84 FR 9465, Mar. 15, 2019]
              
            
            
              Office of Workplace Diversity
              
                § 0.81
                Functions of the Office.
                (a) The Office of Workplace Diversity (OWD), as a staff office to the Commission, shall develop, coordinate, evaluate, and recommend to the Commission policies, programs, and practices that foster a diverse workforce and promote and ensure equal opportunity for all employees and applicants for employment. A principal function of the Office is to lead, advise, and assist the Commission, including all of its component Bureau/Office managers, supervisors, and staff, at all levels, on ways to promote inclusion and full participation of all employees in pursuit of the Commission's mission. In accordance with this function, the Office shall:
                (1) Conduct independent analyses of the Commission's policies and practices to ensure that those policies and practices foster diversity in the workplace and ensure equal opportunity and equal treatment for employees and applicants; and
                (2) Advise the Commission, Bureaus, and Offices of their responsibilities under Title VII of the Civil Rights Act of 1964, as amended; Section 501 of the Rehabilitation Act of 1973, as amended; Age Discrimination in Employment Act of 1967, as amended; Executive Order 11478; and all other statutes, Executive Orders, and regulatory provisions relating to workplace diversity, equal employment opportunity, nondiscrimination, and civil rights.
                (b) The Office has the following duties and responsibilities:
                (1) Through its Director, serves as the principal advisor to the Chairman and Commission officials on all aspects of workplace diversity, affirmative recruitment, equal employment opportunity, non-discrimination, and civil rights;
                (2) Provides leadership and guidance to create a work environment that values and encourages diversity in the workplace;
                (3) Is responsible for developing, implementing, and evaluating programs and policies to foster a workplace whose diversity reflects the diverse makeup of the Nation, enhances the mission of the Commission, and demonstrates the value and effectiveness of a diverse workforce;
                (4) Is responsible for developing, implementing, and evaluating programs and policies that promote understanding among members of the Commission's workforce of their differences and the value of those differences and provide a channel for communication among diverse members of the workforce at all levels;
                (5) Develops, implements, and evaluates programs and policies to ensure that all members of the Commission's workforce and candidates for employment have equal access to opportunities for employment, career growth, training, and development and are protected from discrimination and harassment;
                (6) Develops and recommends Commission-wide workforce diversity goals and reports on achievements;
                (7) Is responsible for developing, implementing, and evaluating programs and policies to enable all Bureaus and Offices to manage a diverse workforce effectively and in compliance with all equal employment opportunity and civil rights requirements;

                (8) Works closely with the Associate Managing Director—Human Resources Management to ensure compliance with Federal and Commission recruitment and staffing requirements;
                
                (9) Manages the Commission's equal employment opportunity compliance program. Responsibilities in this area include processing complaints alleging discrimination, recommending to the Chairman final decisions on EEO complaints within the Commission, and providing counseling services to employees and applicants on EEO matters;
                (10) Develops and administers the Commission's program of accessibility and accommodation for disabled persons in accordance with applicable regulations;
                (11) Represents the Commission at meeting with other public and private groups and organizations on matters counseling workplace diversity and equal employment opportunity and workplace diversity issues;
                (12) Maintains liaison with and solicits views of organizations within and outside the Commission on matters relating to equal opportunity and workplace diversity.
                [61 FR 2727, Jan. 29, 1996]
              
            
            
              Wireline Competition Bureau
              
                § 0.91
                Functions of the Bureau.
                The Wireline Competition Bureau advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in all matters pertaining to the regulation and licensing of communications common carriers and ancillary operations (other than matters pertaining exclusively to the regulation and licensing of wireless telecommunications services and facilities). The Bureau will, among other things:
                (a) Develop and recommend policy goals, objectives, programs and plans for the Commission in rulemaking and adjudicatory matters concerning wireline telecommunications, drawing on relevant economic, technological, legislative, regulatory and judicial information and developments. Overall objectives include meeting the present and future wireline telecommunications needs of the Nation; fostering economic growth; ensuring choice, opportunity, and fairness in the development of wireline telecommunications; promoting economically efficient investment in wireline telecommunications infrastructure; promoting the development and widespread availability of wireline telecommunications services; and developing deregulatory initiatives where appropriate.
                (b) Act on requests for interpretation or waiver of rules.
                (c) Administer the provisions of the Communications Act requiring that the charges, practices, classifications, and regulations of communications common carriers providing interstate and foreign services are just and reasonable.
                (d) Act on applications for service and facility authorizations, including applications from Bell operating companies for authority to provide in-region interLATA services and applications from wireline carriers for transfers of licenses and discontinuance of service.
                (e) Develop and administer rules and policies relating to incumbent local exchange carrier accounting.
                (f) Develop and administer recordkeeping and reporting requirements for telecommunications carriers, providers of interconnected VoIP service (as that term is defined in § 9.3 of this chapter), and providers of broadband services.
                (g) Provide federal staff support for the Federal-State Joint Board on Universal Service and the Federal-State Joint Board on Jurisdictional Separations.
                (h) Review the deployment of advanced telecommunications capability to ensure that such deployment is reasonable and timely, consistent with section 706 of the Act, and, where appropriate, recommend action to encourage such deployment.
                (i) Provide economic, financial, and technical analyses of telecommunications markets and carrier performance.
                (j) Act on petitions for de novo review of decisions of the Administrative Council for Terminal Attachments regarding technical criteria pursuant to § 68.614.

                (k) Interact with the public, local, state, and other governmental agencies and industry groups on wireline telecommunications regulation and related matters. Assist the Consumer and Governmental Affairs Bureau on issues involving informal consumer complaints and other general inquiries by consumers.
                (l) Review and coordinate orders, programs and actions initiated by other Bureaus and Offices in matters affecting wireline telecommunications to ensure consistency with overall Commission policy.
                (m) Carry out the functions of the Commission under the Communications Act of 1934, as amended, except as reserved to the Commission under § 0.331.
                (n) Address audit findings relating to the schools and libraries support mechanism, subject to the overall authority of the Managing Director as the Commission's audit follow-up official.
                (o) Coordinate with the Public Safety and Homeland Security Bureau on all matters affecting public safety, homeland security, national security, emergency management, disaster management, and related issues.
                (p) In coordination with the Office of Economics and Analytics and Wireless Telecommunications Bureau, serves as the Commission's principal policy and administrative staff resource with respect to the use of market-based mechanisms, including competitive bidding, to distribute universal service support. Develops, recommends and administers policies, programs, rules and procedures concerning the use of market-based mechanisms, including competitive bidding, to distribute universal service support.
                [67 FR 13218, Mar. 21, 2002, as amended at 68 FR 13850, Mar. 21, 2003; 69 FR 55109, Sept. 13, 2004; 71 FR 69034, Nov. 29, 2006; 76 FR 73851, Nov. 29, 2011; 78 FR 49148, Aug. 13, 2013; 83 FR 63076, Dec. 7, 2018]
              
            
            
              Office of Communications Business Opportunities
              
                § 0.101
                Functions of the office.
                (a) The Office of Communications Business Opportunities (OCBO), as a staff office to the Commission, develops, coordinates, evaluates, and recommends to the Commission, policies, programs, and practices that promote participation by small entities, women, and minorities in the communications industry. A principal function of the Office is to lead, advise, and assist the Commission, including all of its component Bureau/Office managers, supervisors, and staff, at all levels, on ways to ensure that the competitive concerns of small entities, women, and minorities, are fully considered by the agency in notice and comment rulemakings. In accordance with this function, the Office:
                (1) Conducts independent analyses of the Commission's policies and practices to ensure that those policies and practices fully consider the interests of small entities, women, and minorities.
                (2) Advises the Commission, Bureaus, and Offices of their responsibilities under the Congressional Review Act provisions regarding small businesses; the Report to Congress regarding Market Entry Barriers for Small Telecommunications Businesses (47 U.S.C. 257); and the Telecommunications Development Fund (47 U.S.C. 614).
                (b) The Office has the following duties and responsibilities:
                (1) Through its director, serves as the principal small business policy advisor to the Commission;
                (2) Develops, implements, and evaluates programs and policies that promote participation by small entities, women and minorities in the communications industry;
                (3) Manages the Regulatory Flexibility Analysis process pursuant to the Regulatory Flexibility Act and the Small Business Regulatory Enforcement Fairness Act to ensure that small business interests are fully considered in agency actions;
                (4) Develops and recommends Commission-wide goals and objectives for addressing the concerns of small entities, women, and minorities and reports of achievement;
                (5) Acts as the principal channel for disseminating information regarding the Commission's activities and programs affecting small entities, women, and minorities;
                (6) Develops, recommends, coordinates, and administers objectives, plans and programs to encourage participation by small entities, women, and minorities in the decision-making process;

                (7) Promotes increased awareness within the Commission of the impact of policies on small entities, women, and minorities;
                
                (8) Acts as the Commission's liaison to other federal agencies on matters relating to small business.
                [69 FR 7376, Feb. 17, 2003]
              
            
            
              Enforcement Bureau
              
                § 0.111
                Functions of the Bureau.
                (a) Serve as the primary Commission entity responsible for enforcement of the Communications Act and other communications statutes, the Commission's rules, Commission orders and Commission authorizations, other than matters that are addressed in the context of a pending application for a license or other authorization or in the context of administration, including post-grant administration, of a licensing or other authorization or registration program.

                (1) Resolve complaints, including complaints filed under section 208 of the Communications Act, regarding acts or omissions of common carriers (wireline, wireless and international).
                
                
                  Note to paragraph (a)(1):
                  The Consumer and Governmental Affairs Bureau has primary responsibility for addressing individual informal complaints from consumers against common carriers (wireline, wireless and international) and against other wireless licensees, and informal consumer complaints involving access to telecommunications services and equipment for persons with disabilities. The International Bureau has primary responsibility for complaints regarding international settlements rules and policies.
                
                

                (2) Resolve complaints regarding acts or omissions of non-common carriers subject to the Commission's jurisdiction under Title II of the Communications Act and related provisions, including complaints against aggregators under section 226 of the Communications Act and against entities subject to the requirements of section 227 of the Communications Act.
                
                
                  Note to paragraph (a)(2):
                  The Consumer and Governmental Affairs Bureau has primary responsibility for addressing individual informal complaints from consumers against non-common carriers subject to the Commission's jurisdiction under Title II of the Communications Act and related provisions.
                
                
                (3) Resolve formal complaints regarding accessibility to communications services and equipment for persons with disabilities, including complaints filed pursuant to sections 225 and 255 of the Communications Act.

                (4) Resolve complaints regarding radiofrequency interference and complaints regarding radiofrequency equipment and devices, including complaints of violations of sections 302 and 333 of the Communications Act.
                
                
                  Note to paragraph (a)(4):
                  The Office of Engineering and Technology has shared responsibility for radiofrequency equipment and device complaints.
                
                
                (5) Resolve complaints regarding compliance with the Commission's Emergency Alert System rules.

                (6) Resolve complaints regarding the lighting and marking of radio transmitting towers under section 303(q) of the Communications Act.
                
                
                  Note to paragraph (a)(6):
                  The Wireless Telecommunications Bureau has responsibility for administration of the tower registration program.
                
                
                (7) Resolve complaints regarding compliance with statutory and regulatory provisions regarding indecent communications subject to the Commission's jurisdiction.

                (8) Resolve complaints regarding the broadcast and cable television children's television programming commercial limits contained in section 102 of the Children's Television Act.
                
                
                  Note to paragraph (a)(8):
                  The Media Bureau has responsibility for enforcement of these limits in the broadcast television renewal context.
                
                
                (9) Resolve complaints regarding unauthorized construction and operation of communications facilities, including complaints of violations of section 301 of the Communications Act.
                (10) Resolve complaints regarding false distress signals under section 325(a) of the Communications Act.

                (11) Resolves other complaints against Title III licensees and permittees (Title III of the Communications Act of 1934, as amended), including complaints under § 20.12(e) of this chapter, except that the Media Bureau has primary responsibility for complaints regarding children's television programming requirements, and for political and related programming matters involving broadcasters, cable operators and other multichannel video programming distributors. The relevant licensing Bureau has primary responsibility for complaints involving tower siting and the Commission's environmental rules. The Media Bureau has primary responsibility for complaints regarding compliance with conditions imposed on transfers of control and assignments of licenses of Cable Television Relay Service authorizations.
                
                
                  Note to paragraph (a)(11):
                  The Media Bureau has primary responsibility for complaints regarding children's television programming requirements, and for political and related programming matters and equal employment opportunity matters involving broadcasters, cable operators and other multichannel video programming distributors. The relevant licensing Bureau has primary responsibility for complaints involving tower sitting and the Commission's environmental rules. The Media Bureau has primary responsibility for complaints regarding compliance with conditions imposed on transfers of control and assignments of licenses of Cable Television Relay Service authorizations.
                
                
                (12) Resolve complaints regarding pole attachments filed under section 224 of the Communications Act.

                (13) Resolve complaints regarding multichannel video and cable television service under part 76 of this chapter, except that the Media Bureau has primary responsibility for complaints regarding the following: Subpart A (general), with the exception of § 76.11; subpart B (Registration Statements); subpart C (Cable Franchise Applications); subpart D (carriage of television broadcast signals); subpart F (nonduplication protection and syndicated exclusivity); subpart G, §§ 76.205 and 76.206 (political broadcasting); subpart I ([Reserved]); subpart J (ownership); subpart L (cable television access); subpart N, § 76.944 (basic cable rate appeals), and §§ 76.970, 76.971, and 76.977 (cable leased access rates); subpart O (competitive access to cable programming); subpart P (competitive availability of navigation devices); subpart Q (regulation of carriage agreements); subpart S (Open Video Systems); and subparts T, U, and V to the extent related to the matters listed in this paragraph (a)(13).
                
                
                  Note to paragraph (a)(13):
                  The Media Bureau has primary responsibility for complaints regarding the following: subpart A (general), with the exception of § 76.11 of this chapter; subpart B (Registration Statements); subpart C (Federal-State/Local Relationships [Reserved]; subpart D (carriage of television broadcast signals); subpart E (equal employment opportunity requirements); subpart F (nonduplication protection and syndicated exclusivity); subpart G, §§ 76.205, 76.206 and 76.209 of this chapter (political broadcasting); subpart I (Forms and Reports); subpart J (ownership); subpart L (cable television access); subpart N, § 76.944 of this chapter (basic cable rate appeals), and §§ 76.970, 76.971 and 76.977 of this chapter (cable leased access rates); subpart O (competitive access to cable programming); subpart P (competitive availability of navigation devices); subpart Q (regulation of carriage agreements); subpart S (Open Video Systems); and subparts T, U and V to the extent related to the matters listed in this note.
                
                
                (14) Resolve universal service suspension and debarment proceedings pursuant to § 54.521 of this chapter.

                (15) Upon referral from the General Counsel pursuant to § 0.251(g), impose sanctions for violations of the Commission's ex parte rules including, but not limited to, the imposition of monetary forfeitures, consistent with § 0.311.
                (16) Resolve complaints regarding other matters assigned to it by the Commission, matters that do not fall within the responsibility of another Bureau or Office or matters that are determined by mutual agreement with another Bureau or Office to be appropriately handled by the Enforcement Bureau.
                (17) Identify and analyze complaint information, conduct investigations, conduct external audits and collect information, including pursuant to sections 218, 220, 308(b), 403 and 409(e) through (k) of the Communications Act, in connection with complaints, on its own initiative or upon request of another Bureau or Office.

                (18) Issue or draft orders taking or recommending appropriate action in response to complaints or investigations, including, but not limited to, admonishments, damage awards where authorized by law or other affirmative relief, notices of violation, notices of apparent liability and related orders, notices of opportunity for hearing regarding a potential forfeiture, hearing designation orders, orders designating licenses or other authorizations for a revocation hearing and consent decrees. Issue or draft appropriate orders after a hearing has been terminated by an Administrative Law Judge on the basis of waiver. Issue or draft appropriate interlocutory orders and take or recommend appropriate action in the exercise of its responsibilities.
                (19) Encourage cooperative compliance efforts.
                (20) Mediate and settle disputes.
                (21) Provide information regarding pending complaints, compliance with relevant requirements and the complaint process, where appropriate and to the extent the information is not available from the Consumer and Governmental Affairs Bureau or other Bureaus and Offices.
                (22) Exercise responsibility for rulemaking proceedings regarding general enforcement policies and procedures.
                (23) Advise the Commission or responsible Bureau or Office regarding the enforcement implications of existing and proposed rules.
                (24) Serve as the primary point of contact for coordinating enforcement matters, including market and consumer enforcement matters, with other federal, state and local government agencies, as well as with foreign governments after appropriate consultation, and provide assistance to such entities. Refer matters to such entities, as well as to private sector entities, as appropriate.
                (25) Resolve complaints alleging violations of the open Internet rules.
                (26) Conduct audits and investigations and resolve issues of compliance concerning equal employment opportunity requirements involving Title III licensees and permittees or multichannel video programming distributors, including cable service providers, under part 76 of this chapter.
                (b) Serve as trial staff in formal hearings conducted pursuant to 5 U.S.C. 556 regarding applications, revocation, forfeitures and other matters designated for hearing.
                (c) In coordination with the International Bureau, participate in international conferences dealing with monitoring and measurement; serve as the point of contact for the U.S. Government in matters of international monitoring, fixed and mobile direction-finding and interference resolution; and oversee coordination of non-routine communications and materials between the Commission and international or regional public organizations or foreign administrations.
                (d) In conjunction with the Office of Engineering and Technology, work with technical standards bodies.
                (e) Coordinate with and assist the Wireless Telecommunications Bureau with respect to the Commission's privatized ship radio inspection program.
                (f) Provide field support for, and field representation of, the Bureau, other Bureaus and Offices and the Commission. Coordinate with other Bureaus and Offices as appropriate.
                (g) Handle congressional and other correspondence relating to or requesting specific enforcement actions, specific complaints or other specific matters within the responsibility of the Bureau, to the extent not otherwise handled by the Consumer and Governmental Affairs Bureau, the Office of General Counsel (impermissible ex parte presentations) or another Bureau or Office;
                (h) Have authority to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of matters within the responsibility of the Bureau. Before issuing a subpoena, the Enforcement Bureau shall obtain the approval of the Office of General Counsel.

                (i) Conduct the annual registration and select a single consortium to conduct private-led efforts to trace back the origin of suspected unlawful robocalls, under section 13(d) of the TRACED Act, 133 Stat. at 3287, and § 64.1203 of this chapter, consistent with FCC No. 20-34.
                
                (j) Perform such other functions as may be assigned or referred to it by the Commission.
                [64 FR 60716, Nov. 8, 1999, as amended at 67 FR 13218, Mar. 21, 2002; 68 FR 36942, June 20, 2003; 69 FR 30233, May 27, 2004; 71 FR 69034, Nov. 29, 2006; 76 FR 24381, May 2, 2011; 76 FR 26220, May 6, 2011; 76 FR 59232, Sept. 23, 2011; 76 FR 60754, Sept. 30, 2011; 78 FR 23151, Apr. 18, 2013; 80 FR 53749, Sept. 8, 2015; 84 FR 9465, Mar. 15, 2019; 85 FR 21788, Apr. 20, 2020]
              
              
                § 0.121
                Location of field installations.
                (a) Field offices are located throughout the United States. For the address and phone number of the closest office contact the Enforcement Bureau or see the U.S. Government Manual.

                (b) Protected field offices are located at the following geographical coordinates (coordinates are referenced to North American Datum 1983 (NAD83)):
                
                Allegan, Michigan, 42°36′20.1″ N. Latitude, 85°57′20.1″ W. Longitude
                Belfast, Maine, 44°26′42.3″ N. Latitude, 69°04′56.1″ W. Longitude
                Canandaigua, New York, 42°54′48.2″ N. Latitude, 77°15′57.9″ W. Longitude
                Douglas, Arizona, 31°30′02.3″ N. Latitude, 109°39′14.3″ W. Longitude
                Ferndale, Washington, 48°57′20.4″ N. Latitude, 122°33′17.6″ W. Longitude
                Grand Island, Nebraska, 40°55′21.0″ N. Latitude, 98°25′43.2″ W. Longitude
                Kenai, Alaska, 60°43′26.0″ N. Latitude, 151°20′15.0″ W. Longitude
                Kingsville, Texas, 27°26′30.1″ N. Latitude, 97°53′01.0″ W. Longitude
                Laurel, Maryland, 39°09′54.4″ N. Latitude, 76°49′15.9″ W. Longitude
                Livermore, California, 37°43′29.7″ N. Latitude, 121°45′15.8″ W. Longitude
                Powder Springs, Georgia, 33°51′44.4″ N. Latitude, 84°43′25.8″ W. Longitude
                Santa Isabel, Puerto Rico, 18°00′18.9″ N. Latitude, 66°22′30.6″ W. Longitude
                Vero Beach, Florida, 27°36′22.1″ N. Latitude, 80°38′05.2″ W. Longitude
                Waipahu, Hawaii, 21°22′33.6″ N. Latitude, 157°59′44.1″ W. Longitude
                [53 FR 29054, Aug. 2, 1988, as amended at 61 FR 8477, Mar. 5, 1996; 63 FR 68918, Dec. 14, 1998; 64 FR 60718, Nov. 8, 1999; 67 FR 13219, Mar. 21, 2002; 69 FR 58097, Sept. 29, 2004]
              
            
            
              Wireless Telecommunications Bureau
              
                § 0.131
                Functions of the Bureau.
                The Wireless Telecommunications Bureau develops, recommends and administers the programs and policies for the regulation of the terms and conditions under which communications entities offer domestic wireless telecommunications services and of ancillary operations related to the provision of such services (satellite communications excluded). These functions include all wireless telecommunications service providers' and licensees' activities. The Bureau also performs the following specific functions:
                (a) Advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in all matters pertaining to the licensing and regulation of wireless telecommunications, including ancillary operations related to the provision or use of such services; any matters concerning wireless carriers that also affect wireline carriers in cooperation with the Wireline Competition Bureau; and, in cooperation with the Office of Economics and Analytics, all policies, programs, and rules regarding spectrum auctions, and, in cooperation with the Wireline Competition Bureau and the Office of Economics and Analytics, USF mechanisms affecting wireless carriers. These activities include: Policy development and coordination; conducting rulemaking and adjudicatory proceedings, including licensing and complaint proceedings for matters not within the responsibility of the Enforcement Bureau; acting on waivers of rules; acting on applications for service and facility authorizations; compliance and enforcement activities for matters not within the responsibility of the Enforcement Bureau; determining resource impacts of existing, planned or recommended Commission activities concerning wireless telecommunications, and developing and recommending resource deployment priorities.

                (b) Develops and recommends policy goals, objectives, programs and plans for the Commission on matters concerning wireless telecommunications, drawing upon relevant economic, technological, legislative, regulatory and judicial information and developments. Such matters include meeting the present and future wireless telecommunications needs of the Nation; fostering economic growth by promoting efficiency and innovation in the allocation, licensing and use of the electromagnetic spectrum; ensuring choice, opportunity and fairness in the development of wireless telecommunications services and markets; promoting economically efficient investment in wireless telecommunications infrastructure and the integration of wireless communications networks into the public telecommunications network; enabling access to national communications services; promoting the development and widespread availability of wireless telecommunications services. Reviews and coordinates orders, programs and actions initiated by other Bureaus and Offices in matters affecting wireless telecommunications to ensure consistency of overall Commission policy.
                (c) Serves as a staff resource, in coordination with the Office of Economics and Analytics with regard to the development and implementation of spectrum policy through spectrum auctions. Jointly with the Office of Economics and Analytics, develops, recommends and administers policies, programs and rules concerning licensing of spectrum for wireless telecommunications through auctions and advises the Commission on policy, engineering, and technical matters relating to auctions of spectrum used for other purposes.
                (d) Regulates the charges, practices, classifications, terms and conditions for, and facilities used to provide, wireless telecommunications services. Develops and recommends consistent, integrated policies, programs and rules for the regulation of commercial mobile radio services and private mobile radio services.
                (e) Develops and recommends policy, rules, standards, procedures and forms for the authorization and regulation of wireless telecommunications facilities and services, including all facility authorization applications involving domestic terrestrial transmission facilities. Coordinates with and assists the International Bureau regarding frequency assignment, coordination and interference matters.
                (f) Develops and recommends responses to legislative, regulatory or judicial inquiries and proposals concerning or affecting wireless telecommunications.
                (g) Develops and recommends policies regarding matters affecting the collaboration and coordination of relations among Federal agencies, and between the Federal government and the states, concerning wireless telecommunications issues. Maintains liaison with Federal and state government bodies concerning such issues.
                (h) Develops and recommends policies, programs and rules to ensure interference-free operation of wireless telecommunications equipment and networks. Coordinates with and assists other Bureaus and Offices, as appropriate, concerning spectrum management, planning, and interference matters and issues, and in compliance and enforcement activities. Studies technical requirements for equipment for wireless telecommunications services in accordance with standards established by the Chief, Office of Engineering and Technology.
                (i) Advises and assists consumers, businesses and other government agencies on wireless telecommunications issues and matters related thereto. Also assists the Consumer and Governmental Affairs Bureau with informal consumer complaints and other general inquiries by consumers.
                (j) Administers the Commission's commercial radio operator program (part 13 of this chapter); the Commission's program for registration, construction, marking and lighting of antenna structures (part 17 of this chapter), and the Commission's privatized ship radio inspection program (part 80 of this chapter).
                (k) Coordinates with and assists the International Bureau with respect to treaty activities and international conferences concerning wireless telecommunications.

                (l) Exercises such authority as may be assigned, delegated or referred to it by the Commission.
                
                (m) Certifies frequency coordinators; considers petitions seeking review of coordinator actions; and engages in oversight of coordinator actions and practices.
                (n) Administers the Commission's amateur radio programs (part 97 of this chapter) and the issuing of maritime mobile service identities (MMSIs).
                (o) Exercises authority to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of wireless telecommunications operators for any alleged violation or violations of the Communications Act of 1934, as amended, or the Commission's rules and orders. Before issuing a subpoena, the Wireless Telecommunications Bureau shall obtain the approval of the Office of General Counsel.
                (p) Certifies, in the name of the Commission, volunteer entities to coordinate maintain and disseminate a common data base of amateur station special event call signs, and issues Public Notices detailing the procedures of amateur service call sign systems.
                (q) Coordinates with the Public Safety and Homeland Security Bureau on all matters affecting public safety, homeland security, national security, emergency management, disaster management, and related issues.
                (r) In coordination with the Wireline Competition Bureau and the Office of Economics and Analytics, develops and recommends policies, programs, rules and procedures concerning the use of market-based mechanisms, including competitive bidding, to distribute universal service support.
                (s)(1) Extends the Communications Act Safety Radiotelephony Certificate for a period of up to 90 days beyond the specified expiration date.
                (2) Grants emergency exemption requests, extensions or waivers of inspection to ships in accordance with applicable provisions of the Communications Act, the Safety Convention, the Great Lakes Agreement or the Commission's rules.
                [60 FR 35505, July 10, 1995, as amended at 61 FR 4361, Feb. 6, 1996; 62 FR 17567, Apr. 10, 1997; 64 FR 60718, Nov. 8, 1999; 65 FR 375, Jan. 5, 2000; 67 FR 13219, Mar. 21, 2002; 69 FR 24997, May 5, 2004; 71 FR 69035, Nov. 29, 2006; 76 FR 73851, Nov. 29, 2011; 78 FR 23151, Apr. 18, 2013; 78 FR 32165, May 29, 2013; 83 FR 63076, Dec. 7, 2018; 85 FR 34526, June 5, 2020]
              
            
            
              Consumer and Governmental Affairs Bureau
              
                § 0.141
                Functions of the Bureau.
                The Consumer and Governmental Affairs Bureau develops and administers the Commission's consumer and governmental affairs policies and initiatives to enhance the public's understanding of the Commission's work and to facilitate the Agency's relationships with other governmental agencies and organizations. The Bureau is responsible for rulemaking proceedings regarding general consumer education policies and procedures and serves as the primary Commission entity responsible for communicating with the general public regarding Commission policies, programs, and activities in order to facilitate public participation in the Commission's decision-making processes. The Bureau also performs the following functions:
                (a) Advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in matters pertaining to consumers and governmental affairs. This includes policy development and coordination as well as adjudication and rulemaking.
                (b) Collaborates with, and advises and assists, the public, state and local governments, and other governmental agencies and industry groups on consumer matters.

                (c) Advises the Commission and other Bureaus and Offices of consumer and governmental affairs-related areas of concern or interest; initiates, reviews, and coordinates orders, programs and actions, in conjunction with other Bureaus and Offices, in matters regarding consumer education policies and procedures, and any other related issues affecting consumer policy; represents the Commission on consumer and governmental-related committees, working groups, task forces and conferences within and outside the Commission; and provides expert advice and assistance to Bureaus and Offices and consumers regarding compliance with applicable disability and accessibility requirements, rules, and regulations.
                (d) Collects and analyzes information from industry, other Bureaus and Offices, and the media, as well as information received in the Bureau from informal consumer inquiries and complaints, rulemakings, and consumer forums; identifies trends that affect consumers; in consultation with the Office of the Managing Director, provides objectives and evaluation methods for the public information portion of the Commission's Government Performance and Results Act submissions and other Commission-wide strategic planning efforts.
                (e) Researches, develops, and distributes materials to inform consumers about the Commission's rules, proposals, and events, and to promote consumer participation in Commission rulemakings and activities; maintains the Commission's Consumer Information Directory; develops a library of commonly requested materials on issues of interest to all consumers. Ensures that alternative translations of Commission materials are available to Commission employees, Bureaus, Offices, and members of the public.
                (f) Advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in matters pertaining to persons with disabilities. Provides expert advice and assistance, as required, to other Bureaus and Offices, consumers, industry, and others on issues relevant to persons with disabilities. Initiates rulemakings, where appropriate; reviews relevant agenda items and other documents and coordinates with Bureaus and Offices to develop recommendations and propose policies to ensure that communications are accessible to persons with disabilities, in conformance with existing disability laws and policies, and that they support the Commission's goal of increasing accessibility of communications services and technologies for persons with disabilities.
                (g) Plans, develops, and conducts consumer outreach and education initiatives to educate the public about important Commission regulatory programs. In coordination with other Bureaus and Offices, establishes liaison(s) for information sharing purposes to ensure coordination on all consumer outreach projects. Ensures that alternative translations of Commission materials are available to Commission employees, Bureaus, Offices and members of the public.
                (h) Serves as the official FCC records custodian for designated records, including intake processing, organization and file maintenance, reference services, and retirement and retrieval of records; manages the Electronic Comment Filing System and certifies records for adjudicatory and court proceedings. Maintains manual and computerized files that provide for the public inspection of public record materials concerning Broadcast Ownership, AM/FM/TV, TV translators, FM Translators, Cable TV, Wireless, Auction, Common Carrier Tariff matters, International space station files, earth station files, DBS files, and other miscellaneous international files. Also maintains for public inspection Time Brokerage and Affiliation Agreements, court citation files, and legislative histories concerning telecommunications dockets. Provides the public and Commission staff prompt access to manual and computerized records and filing systems. Periodically reviews the status of open docketed proceedings and, following:
                (1) Consultation with and concurrence from the relevant bureau or office with responsibility for a particular proceeding,
                (2) The issuance of a public notice listing proceedings under consideration for termination, and;
                (3) A reasonable period during which interested parties may comment, closes any docket in which no further action is required or contemplated (with termination constituting a final determination in any such proceeding).

                (i) Provides informal mediation and resolution of individual informal consumer inquiries and complaints consistent with Commission regulations. Resolves certain classes of informal complaints, as specified by the Commission, through findings of fact and issuance of orders. Receives, reviews, and analyzes responses to informal complaints; maintains manual and computerized files that permit the public inspection of informal consumer complaints; mediates and attempts to settle unresolved disputes in informal complaints as appropriate; and coordinates with other Bureaus and Offices to ensure that consumers are provided with accurate, up-to-date information. Develops and fosters partnerships with state regulatory entities to promote the sharing of information pertaining to informal complaint files maintained by the Bureau.
                (j) Provides leadership to other Bureaus and Offices for dissemination of consumer information via the Internet.
                (k) In coordination with other Bureaus and Offices, handles Congressional and other correspondence related to specific informal consumer complaints, or other specific matters within the responsibility of the Bureau, to the extent not otherwise handled by the Office of General Counsel or other Bureaus or Offices. Responds to and/or coordinates due diligence and other requests for information pertaining to informal inquiries and complaints under the responsibility of the Bureau with other Bureaus and Offices.
                [67 FR 13219, Mar. 21, 2002, as amended at 76 FR 24388, May 2, 2011]
              
            
            
              Office of Administrative Law Judges
              
                § 0.151
                Functions of the Office.
                The Office of Administrative Law Judges consists of a Chief Administrative Law Judge, an Assistant Chief Administrative Law Judge, and as many other Administrative Law Judges qualified and appointed pursuant to the requirements of section 11 of the Administrative Procedure Act as the Commission may find necessary. It is responsible for hearing and conducting all adjudicatory cases designated for any evidentiary adjudicatory hearing other than those designated to be heard by the Commission en banc, those designated to be heard by one or more members of the Commission, and those involving the authorization of service in the Instructional Television Fixed Service. The Office of Administrative Law Judges is also responsible for conducting such other hearings as the Commission may assign.
                [61 FR 10689, Mar. 15, 1996]
              
            
            
              Homeland Security, Defense and Emergency Preparedness Functions
              
                § 0.181
                The Defense Commissioner.
                The Defense Commissioner is designated by the Commission. The Defense Commissioner directs the homeland security, national security and emergency preparedness, and defense activities of the Commission and has the following duties and responsibilities:
                (a) To keep the Commission informed as to significant developments in the field of homeland security, emergency preparedness, defense, and any related activities that involve formulation or revision of Commission policy in any area of responsibility of the Commission.
                (b) To represent the Commission in public safety, homeland security, national security, emergency preparedness, disaster management, defense and related matters requiring conferences or communications with other governmental officers, departments, or agencies.
                (c) To act as the Homeland Security and Defense Coordinator in representations with other agencies with respect to planning for the continuity of the essential functions of the Commission under emergency conditions.
                (d) To serve as a member of the Joint Telecommunications Resources Board (JTRB).
                (e) To serve as the principal point of contact for the Commission on all matters pertaining to the Department of Homeland Security.

                (f) To take such measures as will assure continuity of the Commission's functions under any foreseeable circumstances with a minimum of interruption. In the event of an emergency, the Defense Commissioner, in consultation with the Chief, Public Safety and Homeland Security Bureau, will decide whether to activate the Commission's Continuity of Operations (COOP) plan and/or initiate the Commission's emergency response procedures.
                
                (g) In the event of enemy attack, or the imminent threat thereof, or other disaster resulting in the inability of the Commission to function at its offices in Washington, D.C., to assume all of the duties and responsibilities of the Commission and the Chairman, until relieved or augmented by other Commissioners or members of the staff, as set forth in §§ 0.186 and 0.383.
                (h) To approve national emergency plans and develop preparedness programs covering: provision of service by common carriers; broadcasting and cable facilities, satellite and the wireless radio services; radio frequency assignment; electromagnetic radiation; investigation and enforcement.
                (i) To perform such other duties and assume such other responsibilities related to the Commission's defense activities as may be necessary for the continuity of functions and the protection of Commission personnel and property.
                (j) The Commission may designate an Alternate Defense Commissioner who is authorized to perform the functions of the Defense Commissioner if he or she is not available.
                [29 FR 14664, Oct. 28, 1964, as amended at 41 FR 31209, July 27, 1976; 64 FR 60720, Nov. 8, 1999; 69 FR 32033, May 27, 2004; 71 FR 69035, Nov. 29, 2006; 72 FR 48842, Aug. 24, 2007; 77 FR 62462, Oct. 15, 2012]
              
              
                § 0.185
                Responsibilities of the bureaus and staff offices.
                The head of each of the bureaus and staff offices, in rendering assistance to the Chief, Public Safety and Homeland Security Bureau in the performance of that person's duties with respect to homeland security, national security, emergency management and preparedness, disaster management, defense, and related activities will have the following duties and responsibilities:
                (a) To keep the Chief, Public Safety and Homeland Security Bureau informed of the investigation, progress, and completion of programs, plans, or activities with respect to homeland security, national security and emergency preparedness, and defense in which they are engaged or have been requested to engage.
                (b) To render assistance and advice to the Chief, Public Safety and Homeland Security Bureau, on matters which relate to the functions of their respective bureaus or staff offices.
                (c) To render such assistance and advice to other agencies as may be consistent with the functions of their respective bureaus or staff offices and the Commission's policy with respect thereto.
                (d) To perform such other duties related to the Commission's homeland security, national security, emergency management and preparedness, disaster management, defense, and related activities as may be assigned to them by the Commission.
                (e) To serve as Public Safety/Homeland Security Liaison to the Public Safety and Homeland Security Bureau or designate a Deputy Chief of the Bureau or Office as such liaison.
                [29 FR 14665, Oct. 28, 1964, as amended at 50 FR 27953, July 9, 1985; 59 FR 26971, May 25, 1994; 61 FR 8477, Mar. 5, 1996; 64 FR 60721, Nov. 8, 1999; 69 FR 30234, May 27, 2004; 71 FR 69035, Nov. 29, 2006]
              
              
                § 0.186
                Emergency Relocation Board.

                (a) As specified in the Commission's Continuity of Operations Plan and consistent with the exercise of the War Emergency Powers of the President as set forth in section 706 of the Communications Act of 1934, as amended, if the full Commission or a quorum thereof is unable to act, an Emergency Relocation Board will be convened at the Commission's Headquarters or other relocation site designated to serve as Primary FCC Staff to perform the functions of the Commission. Relocation may be required to accommodate a variety of emergency scenarios. Examples include scenarios in which FCC headquarters is unavailable or uninhabitable; or many, if not all, agencies must evacuate the immediate Washington, DC, area. The FCC's Continuity of Operations Plan (COOP) includes the deliberate and pre-planned movement of selected key principals and supporting staff to a relocation facility. As an example, a sudden emergency, such as a fire or hazardous materials incident, may require the evacuation of FCC headquarters with little or no advance notice, but for only a short duration. Alternatively, an emergency so severe that FCC headquarters is rendered unusable and likely will be for a period long enough to significantly impact normal operations, may require COOP implementation. Nothing in this subsection shall be construed to diminish the authority of the Commission or its staff to perform functions of the Commission at the Commission's headquarters or other relocation site using existing authority provided for elsewhere in this Chapter.
                (b) The Board shall comprise such Commissioners as may be present (including Commissioners available through electronic communications or telephone) and able to act. In the absence of the Chairman, the Commissioner present with the longest seniority in office will serve as acting Chairman. If no Commissioner is present and able to act, the person designated as next most senior official in the Commission's Continuity of Operations Plan will head the Board.
                [69 FR 30234, May 27, 2004]
              
            
            
              Public Safety and Homeland Security Bureau
              
                § 0.191
                Functions of the Bureau.
                The Public Safety and Homeland Security Bureau advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in all matters pertaining to public safety, homeland security, national security, emergency management and preparedness, disaster management, and ancillary operations. The Bureau has responsibility for coordinating public safety, homeland security, national security, emergency management and preparedness, disaster management, and related activities within the Commission. The Bureau also performs the following functions.
                (a) Develops, recommends, and administers policy goals, objectives, rules, regulations, programs and plans for the Commission to promote effective and reliable communications for public safety, homeland security, national security, emergency management and preparedness, disaster management and related activities, including public safety communications (including 911, enhanced 911, and other emergency number issues), priority emergency communications, alert and warning systems (including the Emergency Alert System), continuity of government operations, implementation of Homeland Security Presidential Directives and Orders, disaster management coordination and outreach, communications infrastructure protection, reliability, operability and interoperability of networks and communications systems, the Communications Assistance for Law Enforcement Act (CALEA), and network security. Recommends policies and procedures for public safety, homeland security, national security, emergency management and preparedness, and recommends national emergency plans and preparedness programs covering Commission functions during national emergency conditions. Conducts outreach and coordination activities with, among others, state and local governmental agencies, hospitals and other emergency health care providers, and public safety organizations. Recommends national emergency plans, policies, and preparedness programs covering the provision of service by communications service providers, including telecommunications service providers, information service providers, common carriers, and non-common carriers; broadcasting and cable facilities; satellite and wireless radio services; radio frequency assignment; electro-magnetic radiation; investigation and enforcement.

                (b) Under the general direction of the Defense Commissioner, coordinates the public safety, homeland security, national security, emergency management and preparedness, disaster management, and related activities of the Commission, including national security and emergency preparedness and defense mobilization, Continuity of Government (COG) planning, alert and warning systems (including the Emergency Alert System), and other functions as may be delegated during a national emergency or activation of the President's war emergency powers as specified in section 706 of the Communications Act. Provides support to the Defense Commissioner, including with respect to his or her participation in the Joint Telecommunications Resources Board, and the National Security Telecommunications Advisory Committee and other public safety and homeland security organizations and committees. Represents the Defense Commissioner with other Government agencies and organizations, the communications industry, and Commission licensees on public safety, homeland security, national security, emergency management and preparedness, disaster management, and related issues. Keeps the Defense Commissioner informed as to significant developments in the fields of public safety, homeland security, national security, emergency management, and disaster management activities, and related areas.
                (c) Develops and administers rules, regulations, and policies for priority emergency communications, including the Telecommunications Service Priority System. Supports the Chiefs of the Wireline Competition, International and Wireless Telecommunications Bureaus on matters involving assignment of Telecommunications Service Priority System priorities and in administration of that system.
                (d) The Chief, Public Safety and Homeland Security Bureau, or that person's designee, acts as FCC Alternate Homeland Security and Defense Coordinator and principal to the National Communications System, and the Chief, Public Safety and Homeland Security Bureau, or that person's designee, shall serve as the Commission's representative on National Communications Systems Committees.
                (e) Conducts rulemaking proceedings and acts on requests for interpretation or waiver of rules.
                (f) Advises and makes recommendations to the Commission, or acts for the Commission under delegated authority, in all matters pertaining to the licensing and regulation of public safety, homeland security, national security, emergency management and preparedness, and disaster management wireless telecommunications, including ancillary operations related to the provision or use of such services. These activities include: policy development and coordination; conducting rulemaking and adjudicatory proceedings, including complaint proceedings for matters not within the responsibility of the Enforcement Bureau; acting on waivers of rules; acting on applications for service and facility authorizations; compliance and enforcement activities for matters not within the responsibility of the Enforcement Bureau; determining resource impacts of existing, planned or recommended Commission activities concerning wireless telecommunications, and developing and recommending resource deployment priorities. In addition, advises and assists public safety entities on wireless telecommunications issues and matters related thereto. Administers all authority previously delegated to the Wireless Telecommunications Bureau (including those delegations expressly provided to the Public Safety and Critical Infrastructure Division of the Wireless Telecommunications Bureau) in Improving Public Safety Communications in the 800 MHz Band, WT Docket 02-55.
                (g) Conducts studies of public safety, homeland security, national security, emergency management and preparedness, disaster management, and related issues. Develops and administers recordkeeping and reporting requirements for communications companies pertaining to these issues. Administers any Commission information collection requirements pertaining to public safety, homeland security, national security, emergency management and preparedness, disaster management, and related issues, including the communications disruption reporting requirements set forth in part 4 of this chapter and revision of the filing system and template used for the submission of those communications disruption reports.

                (h) Interacts with the public, local, state, and other governmental agencies and industry groups (including advisory committees and public safety organizations and associations) on public safety, homeland security, national security, emergency management, disaster management and related issues. As requested, represents the Commission at meetings and conferences. Serves as the point of contact for the U.S. Government in matters of international monitoring, fixed and mobile direction-finding and interference resolution; and oversees coordination of non-routine communications and materials between the Commission and international or regional public organizations or foreign administrations.
                (i) Maintains and operates the Commission's public safety, homeland security, national security, emergency management and preparedness, and disaster management facilities and operations, including the Communications Center, the establishment of any Emergency Operations Center (EOC), and any liaison activities with other federal, state, or local government organizations.
                (j) Reviews and coordinates orders, programs and actions initiated by other Bureaus and Offices in matters affecting public safety, homeland security, national security, emergency management and preparedness, disaster management and related issues to ensure consistency with overall Commission policy. Provides advice to the Commission and other Bureaus and offices regarding the public safety, homeland security, national security, emergency management, and disaster management implications of existing and proposed rules.
                (k) Develops and recommends responses to legislative, regulatory or judicial inquiries and proposals concerning or affecting public safety, homeland security, national security, emergency management, disaster management and related issues. Responses to judicial inquiries should be developed with and recommended to the Office of General Counsel.
                (l) Develops and maintains the Commission's plans and procedures, including the oversight, preparation, and training of Commission personnel, for Continuity of Operations (COOP), Continuity of Government functions, and Commission activities and responses to national emergencies and other similar situations.
                (m) Acts on emergency requests for Special Temporary Authority during non-business hours when the other Offices and Bureaus of the Commission are closed. Such actions shall be coordinated with, if possible, and promptly reported to the responsible Bureau or Office.
                (n) Maintains liaison with other Bureaus and Offices concerning matters affecting public safety, homeland security, national security, emergency management and preparedness, disaster management and related issues.
                (o) [Reserved]
                (p) Performs such other functions and duties as may be assigned or referred to it by the Commission or the Defense Commissioner.
                (q) Oversees the Emergency Response Interoperability Center, establishes the intergovernmental advisory committees described under § 0.192(b), and administers the agency's responsibilities in connection with such committees.
                [71 FR 69035, Nov. 29, 2006, as amended at 73 FR 9463, Feb. 21, 2008; 75 FR 28207, May 20, 2010; 75 FR 78169, Dec. 15, 2010]
              
              
                § 0.192
                Emergency Response Interoperability Center.
                (a) The Emergency Response Interoperability Center acts under the general direction of the Chief of the Public Safety and Homeland Security Bureau to develop, recommend, and administer policy goals, objectives, rules, regulations, programs, and plans for the Commission in matters pertaining to the implementation of national interoperability standards and the development of technical and operational requirements and procedures for the 700 MHz public safety broadband wireless network and other public safety communications systems. These requirements and procedures may involve such issues as interoperability, roaming, priority access, gateway functions and interfaces, interconnectivity of public safety broadband networks, authentication and encryption, and requirements for common public safety broadband applications.

                (b) To the extent permitted by applicable law, the Chief of the Public Safety and Homeland Security Bureau shall have delegated authority to establish one or more advisory bodies, consistent with the Federal Advisory Committee Act or other applicable law, to advise the Emergency Response Interoperability Center in the performance of its responsibilities. Such advisory bodies may include representatives from relevant Federal public safety and homeland security entities, representatives from state and local public safety entities, industry representatives, and service providers.
                [75 FR 28207, May 20, 2010]
              
            
          
          
            Subpart B—Delegations of Authority
            
              Authority:
              Sec. 5, 48 Stat. 1068, as amended; 47 U.S.C. 155.
            
            
              General
              
                § 0.201
                General provisions.
                (a) There are three basic categories of delegations made by the Commission pursuant to section 5(c) of the Communications Act of 1934, as amended:
                (1) Delegations to act in non-hearing matters and proceedings. The great bulk of delegations in this category are made to bureau chiefs and other members of the Commission's staff. This category also includes delegations to individual commissioners and to boards or committees of commissioners.
                (2) Delegations to rule on interlocutory matters in hearing proceedings. Delegations in this category are made to the Chief Administrative Law Judge.
                
                
                  Note to paragraph (a)(2):
                  Interlocutory matters which are not delegated to the Chief Administrative Law Judge are ruled on by the presiding officer by virtue of the authority vested in him to control the course and conduct of the hearing. This authority stems from section 7 of the Administrative Procedure Act and section 409 of the Communications Act rather than from delegations of authority made pursuant to section 5(c) of the Communications Act. (See §§ 0.218 and 0.341.).
                
                
                (3) Delegations to review an initial decision. Delegations in this category are made to individual commissioners, to panels of commissioners.
                (b) Delegations are arranged in this subpart under headings denoting the person, panel, or board to whom authority has been delegated, rather than by the categories listed in paragraph (a) of this section.
                (c) Procedures pertaining to the filing and disposition of interlocutory pleadings in hearing proceedings are set forth in §§ 1.291 through 1.298 of this chapter. Procedures pertaining to appeals from rulings of the presiding officer are set forth in §§ 1.301 and 1.302. Procedures pertaining to reconsideration and review of actions taken pursuant to delegated authority are set forth in §§ 1.101, 1.102, 1.104, 1.106, 1.113, 1.115, and 1.117. Procedures pertaining to exceptions to initial decisions are set forth in §§ 1.276 through 1.279.
                (d) The Commission, by vote of a majority of the members then holding office, may delegate its functions either by rule or by order, and may at any time amend, modify, or rescind any such rule or order.

                (1) Functions of a continuing or recurring nature are delegated by rule. The rule is published in the Federal Register and is included in this subpart.

                (2) Functions pertaining to a particular matter or proceeding are delegated by order. The order is published in the Federal Register and associated with the record of that matter or proceeding, but neither the order nor any reference to the delegation made thereby is included in this subpart.
                [28 FR 12402, Nov. 22, 1963, as amended at 50 FR 26567, June 27, 1985; 62 FR 4170, Jan. 29, 1997; 76 FR 70907, Nov. 16, 2011]
              
              
                § 0.203
                Authority of person, panel, or board to which functions are delegated.
                (a) The person, panel, or board to which functions are delegated shall, with respect to such functions, have all the jurisdiction, powers, and authority conferred by law upon the Commission, and shall be subject to the same duties and obligations.
                (b) Except as provided in § 1.102 of this chapter, any action taken pursuant to delegated authority shall have the same force and effect and shall be made, evidenced, and enforced in the same manner as actions of the Commission.
                [28 FR 12402, Nov. 22, 1963]
              
              
                § 0.204
                The exercise of delegated authority.
                (a) Authority to issue orders and to enter into correspondence. Any official (or group of officials) to whom authority is delegated in this subpart is authorized to issue orders (including rulings, decisions, or other action documents) pursuant to such authority and to enter into general correspondence concerning any matter for which he is responsible under this subpart or subpart A of this part.
                (b) Authority of subordinate officials. Authority delegated to any official to issue orders or to enter into correspondence under paragraph (a) of this section may be exercised by that official or by appropriate subordinate officials acting for him.
                (c) Signature. (1) Other orders made by a committee, board or panel identify the body and are signed by the Secretary.
                (2) Upon signing an order, the Secretary affixes the Commission's seal.
                (3) General correspondence by a committee or board is signed by the committee or board chairman.
                (4) All other orders and letters are signed by the official who has given final approval of their contents.
                (5) With the exception of license forms requiring the signature of an appropriate official of the issuing bureau or office, license forms bear only the seal of the Commission.
                (d) Form of orders. Orders may be issued in any appropriate form (e.g., as captioned orders, letters, telegrams) and may, if appropriate, be issued orally. Orders issued orally shall, if practicable, be confirmed promptly in writing.
                (e) Minutes entries. Except as otherwise provided in this subpart, actions taken as provided in paragraph (d) of this section shall be recorded in writing and filed in the official minutes of the Commission.
                [33 FR 8227, June 1, 1968, as amended at 38 FR 18550, July 12, 1973; 62 FR 4170, Jan. 29, 1997]
              
            
            
              Commissioners
              
                § 0.211
                Chairman.
                The responsibility for the general administration of internal affairs of the Commission is delegated to the Chairman of the Commission. The Chairman will keep the Commission advised concerning his actions taken under this delegation of authority. This authority includes:
                (a) Actions of routine character as to which the Chairman may take final action.
                (b) Actions of non-routine character which do not involve policy determinations. The Chairman may take final action on these matters but shall specifically advise the Commission on these actions.
                (c) Actions of an important character or those which involve policy determinations. In these matters the Chairman will develop proposals for presentation to the Commission.
                (d) To act within the purview of the Federal Tort Claims Act, as amended, 28 U.S.C. 2672, upon tort claims directed against the Commission where the amount of damages does not exceed $5,000.
                (e) Authority to act as “Head of the Agency” or “Agency Head” for administrative determinations required by the Federal Acquisition Regulation and Federal Management Circulars.
                (f) Authority to act as “Head of the Agency” or “Agency Head” for all administrative determinations pursuant to the Debt Collection Improvement Act of 1996, Public Laws 104-134, 110 Stat. 1321, 1358 (1996) (DCIA).
                [28 FR 12402, Nov. 22, 1963, as amended at 41 FR 49095, Nov. 8, 1976; 51 FR 23550, June 30, 1986; 69 FR 27847, May 17, 2004; 76 FR 70907, Nov. 16, 2011]
              
              
                § 0.212
                Board of Commissioners.
                (a) Whenever the Chairman or Acting Chairman of the Commission determines that a quorum of the Commission is not present or able to act, he may convene a Board of Commissioners. The Board shall be composed of all Commissioners present and able to act.
                (b) The Board of Commissioners is authorized to act upon all matters normally acted upon by the Commission en banc, except the following:
                (1) The final determination on the merits of any adjudicatory or investigatory hearing proceeding or of any rule making proceeding, except upon a finding by the Board that the public interest would be disserved by waiting the convening of a quorum of the Commission.
                (2) Petitions for reconsideration of Commission actions.
                (3) Applications for review of actions taken pursuant to delegated authority.

                (c) The Board of Commissioners is authorized to act upon all matters normally acted upon by an individual Commissioner (when he or his alternates are not present or able to act) or by a committee of Commissioners (in the absence of a quorum of the committee).
                (d) Actions taken by the Board of Commissioners shall be recorded in the same manner as actions taken by the Commission en banc.
                (e) This section has no application in circumstances in which the Commission is unable to function at its offices in Washington, D.C. See §§ 0.181-0.186 and §§ 0.381-0.387.
                [30 FR 9314, July 27, 1965]
              
              
                § 0.218
                Authority of, and delegated to, an individual Commissioner or Commissioners.
                (a) One or more members of the Commission may be designated to preside in a hearing proceeding. The Commissioner or Commissioners designated to preside at such a hearing shall fix the time and place of the hearing and shall act upon all motions, petitions or other matters which may arise while the proceeding is in hearing status.
                (b) One or more members of the Commission may be designated to review an initial decision issued in any hearing case.
                (c) Except for actions taken during the course of a hearing and upon the record thereof, actions taken by a Commissioner or Commissioners pursuant to the provisions of this section shall be recorded in writing and filed in the official minutes of the Commission.
                [27 FR 7931, Aug. 10, 1962]
              
            
            
              Managing Director
              
                § 0.231
                Authority delegated.
                (a) The Managing Director, or his designee, upon securing concurrence of the General Counsel, is delegated authority to act upon requests for waiver, reduction or deferment of fees, establish payment dates, and issue notices proposing amendments or adjustments to the fee schedules established under part 1, subpart G, of this chapter.
                (b) The Managing Director, or his designee, is delegated authority to make nonsubstantive, editorial revisions of the Commission's rules and regulations upon approval of the bureau or staff office primarily responsible for the particular part or section involved.
                (c) [Reserved]
                (d) The Managing Director, or his designee, upon securing the concurrence of the General Counsel, is delegated authority, within the purview of the Federal Tort Claims Act, as amended, 28 U.S.C. 2672, to grant tort claims directed against the Commission where the amount of the claim does not exceed $5,000. In addition thereto, the Managing Director, or his designee, upon securing the concurrence of the General Counsel, is delegated authority to act in the disposition of claims arising under the Military Personnel and Civilian Employees' Claims Act, as amended, 31 U.S.C. 3701 and 3721, where the amount of the claim does not exceed $6,500.
                (e) The Managing Director is delegated authority to act as Head of the Procurement Activity and Contracting Officer for the Commission and to designate appropriate subordinate officials to act as Contracting Officers for the Commission.
                (f) (1) The Managing Director, or his designee, is delegated authority to perform all administrative determinations provided for by the Debt Collection Improvement Act of 1996, Public Laws 104-134, 110 Stat. 1321, 1358 (1996) (DCIA), including, but not limited to the provisions of Title 31, United States Code section 3711 to:
                (i) Collect claims of the United States Government for money or property arising out of the activities of, or referred to, the Federal Communications Commission,
                (ii) Compromise a claim of the Government of not more than $100,000 (excluding interest) or such higher amount as the Attorney General of the United States may from time to time prescribe, and

                (iii) Suspend or end collection action on a claim of the Government of not more than $100,000 (excluding interest) when it appears that no person liable on the claim has the present or prospective ability to pay a significant amount of the claim or the cost of collecting the claim is likely to be more than the amount recovered.
                
                (2)(i) This delegation does not include waiver authority provided by 31 U.S.C. 3720B.
                (ii) The Chief Financial Officer, or the Deputy Chief Financial Officer, is delegated authority to perform all administrative determinations provided for by 31 U.S.C. 3720B.
                (g) The Managing Director, after consultation with the Chairman shall establish, renew, and terminate all Federal advisory committees. He shall also exercise all management responsibilities under the Federal Advisory Committee Act as amended (Pub. L. No. 92-463, 5 U.S.C. App.).
                (h) [Reserved]
                (i) The Secretary, acting under the supervision of the Managing Director, serves as the official custodian of the Commission's documents and shall have authority to appoint a deputy or deputies for the purposes of custody and certification of documents located in Gettysburg, Pennsylvania or other established locations. The Secretary is delegated authority to rule on requests for extensions of time based on operational problems associated with the Commission's electronic comment filing system. See § 1.46 of this chapter.
                (j) The Managing Director or his designee is delegated the authority, after seeking the opinion of the General Counsel, to determine, in accordance with generally accepted accounting principles for federal agencies the organizations, programs (including funds), and accounts that are required to be included in the financial statements of the Commission.
                (k) The Managing Director, or his designee, after seeking the opinion of the General Counsel, is delegated the authority to direct all organizations, programs (including funds), and accounts that are required to be included in the financial statements of the Commission to comply with all relevant and applicable federal financial management and reporting statutes.
                (l) Subpoena authority. The Managing Director is delegated authority to issue subpoenas for the Office of Managing Director's oversight of audits of the USF programs and the Office of Managing Director's review and evaluation of the interstate telecommunications relay services fund, the North American numbering plan, regulatory fee collection, FCC operating expenses, and debt collection. Before issuing a subpoena, the Office of Managing Director shall obtain the approval of the Office of General Counsel.
                (Secs. 4, 303, 48 Stat., as amended, 1066, 1082; 47 U.S.C. 154, 303; 18 U.S.C. 207(j); 39 U.S.C. 3220; Notice of Preliminary Guidelines issued by the Department of Justice, 50 FR 46622, November 8, 1985)
                
                  Cross Reference:
                  47 CFR part 19, subpart E.
                
                [29 FR 14666, Oct. 28, 1964]
                
                  Editorial Note:
                  For Federal Register citations affecting § 0.231, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
            
            
              Chief Engineer
              
                § 0.241
                Authority delegated.

                (a) The performance of functions and activities described in § 0.31 is delegated to the Chief of the Office of Engineering and Technology: Provided, that the following matters shall be referred to the Commission en banc for disposition:
                (1) Notice of proposed rulemaking and of inquiry and final orders in rulemaking proceedings, inquiry proceedings and non-editorial orders making changes, except that:
                (i) The Chief of the Office of Engineering and Technology is delegated authority, together with the Chief of the Wireless Telecommunications Bureau, to adopt certain technical standards applicable to hearing aid compatibility under § 20.19 of this chapter, as specified in § 20.19(k).

                (ii) The Chief of the Office of Engineering and Technology is delegated authority, by notice-and-comment rulemaking if required by statute or otherwise in the public interest, to issue an order amending rules in parts 2, 5, 15, or 18 of this chapter that reference industry standards to specify revised versions of the standards. This delegation is limited to modifying rules to reference revisions to standards that are already in the rules and not to incorporate a new standard into the rules, and is limited to the approval of changes to the technical standards that do not raise major compliance issues.
                (2) Petitions for review of actions taken to delegated authority. See § 1.115 of this chapter.
                (3) Petitions and other requests for waivers of the Commission's rules, whether or not accompanied by an applications, when such petitions or requests contain new or novel arguments not previously considered by the Commission or present facts or arguments which appear to justify a change in Commission policy.
                (4) Petitions and other requests for declaratory rulings, when such petitions or requests contain new or novel arguments not previously considered by the Commission or preset facts or arguments which appear to justify a change in Commission policy.
                (5) Any other petition, pleading or request presenting new or novel questions of fact, law, or policy which cannot be resolved under outstanding precedents and guidelines.
                (6) Any other complaint or enforcement matter presenting new or novel questions of fact, law, or policy which cannot be resolved under outstanding precedents and guidelines.
                (7) Authority to issued a notice of opportunity for hearing pursuant to § 1.80(g) of this chapter; and authority to issue notices of apparent liability, final forfeiture orders, and orders cancelling or reducing forfeitures imposed under § 1.80(f) of this chapter, if the amount set out in the notice of apparent liability is more than $20,000.
                (8) Proposed actions following any case remanded by the courts.
                (b) The Chief of the Office of Engineering and Technology is delegated authority to administer the Equipment Authorization program as described in part 2 of this chapter.
                (c) The Chief of the Office of Engineering and Technology is delegated authority to administer the Experimental Radio licensing program pursuant to part 5 of this chapter.
                (d) The Chief of the Office of Engineering and Technology is delegated authority to examine all applications for certification (approval) of subscription television technical systems as acceptable for use under a subscription television authorization as provided for in this chapter, to notify the applicant that an examination of the certified technical information and data submitted in accordance with the provisions of this chapter indicates that the system does or does not appear to be acceptable for authorization as a subscription television system. This delegation shall be exercised in consultation with the Chief, Media Bureau.
                (e) The Chief of the Office of Engineering and Technology is authorized to dismiss or deny petitions for rulemaking which are repetitive or moot or which for other reasons plainly do not warrant consideration by the Commission.
                (f) The Chief of the Office of Engineering and Technology is authorized to enter into agreements with the National Institute of Standards and Technology and other accreditation bodies to perform accreditation of test laboratories pursuant to § 2.948(e) of this chapter. In addition, the Chief is authorized to make determinations regarding the continued acceptability of individual accrediting organizations and accredited laboratories.
                (g) The Chief of the Office of Engineering and Technology is delegated authority to enter into agreements with the National Institute of Standards and Technology to perform accreditation of Telecommunication Certification Bodies (TCBs) pursuant to §§ 2.960 and 2.962 of this chapter. In addition, the Chief is delegated authority to develop specific methods that will be used to accredit TCBs, to designate TCBs, to make determinations regarding the continued acceptability of individual TCBs, and to develop procedures that TCBs will use for performing post-market surveillance.

                (h) The Chief of the Office of Engineering and Technology is delegated authority to administer the database functions for unlicensed devices operating in the television broadcast bands (TV bands) as set forth in subpart H of part 15 of this chapter. The Chief is delegated authority to develop specific methods that will be used to designate TV bands database managers, to designate these database managers; to develop procedures that these database managers will use to ensure compliance with the requirements for database operations; to make determinations regarding the continued acceptability of individual database managers; and to perform other functions as needed for the administration of the TV bands databases. The Chief is also delegated authority jointly with the Chief of the Wireless Telecommunications Bureau to administer provisions of § 15.713(h)(8) of this chapter pertaining to the registration of event sites where large numbers of wireless microphones that operate on frequencies specified in § 74.802 of this chapter are used.
                (i) The Chief of the Office of Engineering and Technology is delegated authority to make nonsubstantive, editorial revisions to the Commission's rules and regulations contained in parts 2, 4, 5, 15, and 18 of this chapter.
                (j) The Chief of the Office of Engineering and Technology is delegated authority jointly with the Chief of the Wireless Telecommunications Bureau to administer the Spectrum Access System (SAS) and SAS Administrator functions set forth in part 96 of this chapter. The Chief is delegated authority to develop specific methods that will be used to designate SAS Administrators; to designate SAS Administrators; to develop procedures that these SAS Administrators will use to ensure compliance with the requirements for SAS operation; to make determinations regarding the continued acceptability of individual SAS Administrators; and to perform other functions as needed for the administration of the SAS. The Chief is delegated the authority to perform these same functions with regard to the Environmental Sensing Capability.
                (k) The Chief of the Office of Engineering and Technology is delegated authority to administer the Automated Frequency Coordination (AFC) system and AFC system operator functions set forth in subpart E of part 15 of this chapter. The Chief is delegated authority to develop specific methods that will be used to designate AFC system operators; to designate AFC system operators; to develop procedures that these AFC system operators will use to ensure compliance with the requirements for AFC system operations; to make determinations regarding the continued acceptability of individual AFC system operators; and to perform other functions as needed for the administration of the AFC systems.
                [51 FR 41106, Nov. 13, 1986, as amended at 57 FR 18088, Apr. 29, 1992; 60 FR 5324, Jan. 27, 1995; 60 FR 32119, June 20, 1995; 61 FR 4918, Feb. 9, 1996; 61 FR 31045, June 19, 1996; 62 FR 48952, Sept. 18, 1997; 64 FR 4995, Feb. 2, 1999; 67 FR 13220, Mar. 21, 2002; 69 FR 70337, Dec. 3, 2004; 73 FR 9463, Feb. 21, 2008; 73 FR 25587, May 7, 2008; 75 FR 75835, Dec. 6, 2010; 80 FR 33438, June 12, 2015; 80 FR 36217, June 23, 2015; 85 FR 31410, May 26, 2020]
              
              
                § 0.247
                Record of actions taken.
                The application and authorization files and other appropriate files of the Office of Engineering and Technology are designated as the official minute entries of actions taken pursuant to §§ 0.241 and 0.243.
                [33 FR 8228, June 1, 1968, as amended at 44 FR 39179, July 5, 1979; 51 FR 12615, Apr. 14, 1986]
              
            
            
              General Counsel
              
                § 0.251
                Authority delegated.
                (a) The General Counsel is delegated authority to act as the “designated agency ethics official.”
                (b) Insofar as authority is not delegated to any other Bureau or Office, and with respect only to matters which are not in hearing status, the General Counsel is delegated authority:
                (1) To act upon requests for extension of time within which briefs, comments or pleadings may be filed.
                (2) To dismiss, as repetitious, any petition for reconsideration of a Commission order which disposed of a petition for reconsideration and which did not reverse, change, or modify the original order.
                (3) To dismiss or deny petitions for rulemaking which are repetitive or moot or which, for other reasons, plainly do not warrant consideration by the Commission.

                (4) To dismiss as repetitious any petition for reconsideration of a Commission order denying an application for review which fails to rely on new facts or changed circumstances.
                
                (c) The General Counsel is delegated authority in adjudicatory hearing proceedings which are pending before the Commission en banc to act on all requests for relief, and to issue all appropriate orders, except those which involve final disposition on the merits of a previously specified issue concerning an applicant's basic qualifications or two or more applicants' comparative qualifications.
                (d) When an adjudicatory proceeding is before the Commission for the issuance of a final order or decision, the General Counsel will make every effort to submit a draft order or decision for Commission consideration within four months of the filing of the last responsive pleading. If the Commission is unable to adopt an order or decision in such cases within five months of the last responsive pleading, it shall issue an order indicating that additional time will be required to resolve the case.
                (e) The official record of all actions taken by the General Counsel pursuant to § 0.251 (c) and (d) is contained in the original docket folder, which is maintained by the Reference Information Center.
                (f) The General Counsel is delegated authority to issue written determinations on matters regarding the interception of telephone conversations. Nothing in this paragraph, however, shall affect the authority of the Inspector General to intercept or record telephone conversations as necessary in the conduct of investigations or audits.

                (g) The General Counsel is delegated authority to issue rulings on whether violations of the ex parte rules have occurred and to impose appropriate sanctions. The General Counsel shall refer to the Enforcement Bureau for disposition pursuant to § 0.311(b) any matter in which a forfeiture or a citation under 47 U.S.C. 503(b)(5) may be warranted. If the Enforcement Bureau determines that forfeiture or a citation is not warranted, the matter shall be referred back to the General Counsel for appropriate action.
                (h) The General Counsel is delegated authority to make determinations regarding and waive the applicability of section 4(b) of the Communications Act (47 U.S.C. § 154(b)) and the Federal conflict of interest statutes (18 U.S.C. §§ 203, 205 and 208).
                (i) The General Counsel is delegated authority to perform all administrative determinations provided for by the Debt Collection Improvement Act of 1996, Public Law 104-134, 110 Stat. 1321, 1358 (1996) (DCIA), including, but not limited to the provisions of Title 31, U.S.C. 3711 to:
                (1) Collect claims of the United States Government of money or property arising out of the activities of, or referred to, the Federal Communications Commission,
                (2) Compromise a claim of the Government of not more than $100,000 (excluding interest) or such higher amount as the Attorney General of the United States may from time to time prescribe, and

                (3) Suspend or end collection action on a claim of the Government of not more than $100,000 (excluding interest) when it appears that no person liable on the claim has the present or prospective ability to pay a significant amount of the claim or the cost of collecting the claim is likely to be more than the amount recovered.
                
                
                  Note to paragraph (i):
                  This delegation does not include waiver authority provided by 31 U.S.C. 3720B.
                
                
                (j) The General Counsel is delegated authority to act as the Commission's Chief FOIA Officer, as specified in 5 U.S.C. 552(j). In this role, the General Counsel is delegated authority to dismiss FOIA applications for review that are untimely, repetitious, or fail to articulate specific grounds for review.
                (Secs. 2, 3, 4, 5, 301, 303, 307, 308, 309, 315, 317, 48 Stat., as amended, 1064, 1065, 1066, 1068, 1081, 1082, 1083, 1084, 1085, 1088, 1089; 47 U.S.C. 152, 153, 154, 155, 301, 303, 307, 308, 309, 315, 317)
                [28 FR 12402, Nov. 22, 1963]
                
                  Editorial Note:
                  For Federal Register citations affecting § 0.251, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
            
            
              International Bureau
              
                Source:
                Sections 0.261 and 0.262 appear at 60 FR 5324, Jan. 27, 1995, unless otherwise noted.
              
              
                
                § 0.261
                Authority delegated.
                (a) Subject to the limitations set forth in paragraph (b) of this section, the Chief, International Bureau, is hereby delegated the authority to perform the functions and activities described in § 0.51, including without limitation the following:
                (1) To recommend rulemakings, studies, and analyses (legal, engineering, social, and economic) of various petitions for policy or rule changes submitted by industry or the public, and to assist the Commission in conducting the same;
                (2) To assume the principal representational role on behalf of the Commission in international conferences, meetings, and negotiations, and direct Commission preparation for such conferences, meetings, and negotiations with other bureaus and offices, as appropriate;
                (3) To act upon applications for international telecommunications and services pursuant to relevant portions of part 63 of this chapter, and coordinate with the Wireline Competition Bureau as appropriate;
                (4) To act upon applications for international and domestic satellite systems and earth stations pursuant to part 25 of this chapter;
                (5) To act upon applications for cable landing licenses pursuant to § 1.767 of this chapter;
                (6) To act upon requests for designation of Recognized Private Operating Agency (RPOA) status under part 63 of this chapter;
                (7) To act upon applications relating to international broadcast station operations, or for permission to deliver programming to foreign stations, under part 73 of this chapter;
                (8) To administer and enforce the policies and rules on international settlements under part 64 of this chapter;
                (9) To administer portions of part 2 of this chapter dealing with international treaties and call sign provisions, and to make call sign assignments, individually and in blocks, to U.S. Government agencies and FCC operating bureaus;
                (10) To act upon applications for closure of public coast stations in the maritime service under part 63 of this chapter and to coordinate its efforts with the Wireless Telecommunications Bureau.
                (11) To administer Commission participation in the International Telecommunication Union (ITU) Fellowship telecommunication training program for foreign officials offered through the U.S. Telecommunications Training Institute;
                (12) In consultation with the affected Bureaus and Offices, to recommend revision of Commission rules and procedures as appropriate to conform to the outcomes of international conferences, agreements, or treaties;
                (13) To notify the ITU of the United States' terrestrial and satellite assignments for inclusion in the Master International Frequency Register;
                (14) To conduct studies and compile such data relating to international telecommunications as may be necessary for the Commission to develop and maintain an adequate regulatory program; and
                (15) To interpret and enforce rules and regulations pertaining to matters under its jurisdiction and not within the jurisdiction of the Enforcement Bureau.
                (b) Notwithstanding the authority delegated in paragraph (a) of this section, the Chief, International Bureau, shall not have authority:
                (1) To act on any application, petition, pleading, complaint, enforcement matter, or other request that:
                (i) Presents new or novel arguments not previously considered by the Commission;
                (ii) Presents facts or arguments which appear to justify a change in Commission policy; or
                (iii) Cannot be resolved under outstanding precedents and guidelines after consultation with appropriate Bureaus or Offices.
                (2) To issue notices of proposed rulemaking, notices of inquiry, or reports or orders arising from rulemaking or inquiry proceedings;

                (3) To act upon any application for review of actions taken by the Chief, International Bureau, pursuant to delegated authority, which application complies with § 1.115 of this chapter;
                
                (4) To act upon any formal or informal radio application or section 214 application for common carrier services which is in hearing status;
                (5) To designate for hearing any applications except:
                (i) Mutually exclusive applications for radio facilities filed pursuant to parts 23, 25, or 73 of this chapter; and
                (ii) Applications for facilities where the issues presented relate solely to whether the applicant has complied with outstanding precedents and guidelines; or
                (6) To impose, reduce, or cancel forfeitures pursuant to section 203 or section 503(b) of the Communications Act of 1934, as amended, in amounts of more than $80,000 for common carrier providers and $20,000 for non-common carrier providers.
                [60 FR 5324, Jan. 27, 1995, as amended at 60 FR 35506, July 10, 1995; 64 FR 60721, Nov. 8, 1999; 67 FR 13220, Mar. 21, 2002; 75 FR 7972, Feb. 23, 2010; 76 FR 70907, Nov. 16, 2011]
              
              
                § 0.262
                Record of actions taken.
                The application and authorization files in the appropriate central files of the International Bureau are designated as the Commission's official records of actions by the Chief, International Bureau, pursuant to authority delegated to him.
              
            
            
              Office of Economics and Analytics
              
                § 0.271
                Authority delegated.
                The Chief, Office of Economics and Analytics, is delegated authority to perform all functions and activities described in § 0.21 (and to perform the specified functions set forth in in paragraphs (f) through (i) of this section to the extent they fall within the subject matters over which the Office of Economics and Analytics has primary authority under § 0.21), subject to the exceptions and limitations in paragraphs (a) through (e) of this section:
                (a) The Chief, Office of Economics and Analytics, shall not have authority to act on notices of proposed rulemaking and of inquiry, final orders in rulemaking proceedings and inquiry proceedings, and reports arising from any of the foregoing except such order involving ministerial conforming amendments to rule parts and notices and orders addressing the detailed procedures for implementation of auctions of spectrum and broadcast services and uses of competitive bidding to achieve other Commission policy objectives, including universal service support.
                (b) The Chief, Office of Economics and Analytics, shall not have authority to act on any complaints, petitions, pleadings, requests, or other matters presenting new or novel questions of fact, law, or policy that cannot be resolved under existing precedents and guidelines.
                (c) The Chief, Office of Economics and Analytics, shall not have authority to act on any applications for review of actions taken by the Chief, Office of Economics and Analytics pursuant to delegated authority, except that the Chief may dismiss any such application that does not comply with the filing requirements of § 1.115(d) and (f) of this chapter.
                (d) The Chief, Office of Economics and Analytics, shall not have authority to act on any applications that are in hearing status.
                (e) The Chief, Office of Economics and Analytics, shall not have authority to impose, reduce or cancel forfeitures pursuant to the Communications Act of 1934, as amended, in amounts of more than $80,000. Payments for bid withdrawal, default or to prevent unjust enrichment that are imposed pursuant to Section 309(j) of the Communications Act of 1934, as amended, and regulations in this chapter implementing Section 309(j) governing auction authority, are excluded from this restriction.
                (f) The Chief, Office of Economics and Analytics, is delegated authority to deny requests for extension of time or to extend the time within which comments may be filed.
                (g) The Chief, Office of Economics and Analytics, is authorized to dismiss or deny petitions for rulemaking that are repetitive or moot or that for other reasons plainly do not warrant consideration by the Commission.

                (h) The Chief, Office of Economics and Analytics, is authorized to dismiss or deny petitions for reconsideration to the extent permitted by § 1.429(l) of this chapter and to the extent permitted by § 1.106 of this chapter.
                
                (i) The Chief, Office of Economics and Analytics, is delegated authority to make nonsubstantive, editorial revisions to the Commission's rules and regulations contained in part 1, subparts Q, V, W, and AA, of this chapter.
                [85 FR 34527, June 5, 2020]
              
              
                § 0.272
                Record of actions taken.
                The application and authorization files and other appropriate files of the Office of Economics and Analytics are designated as the Commission's official records of action of the Chief, Office of Economics and Analytics, pursuant to authority delegated to the Chief. The official records of action are maintained in the Reference Information Center in the Consumer and Governmental Affairs Bureau.
                [83 FR 63076, Dec. 7, 2018]
              
              
                § 0.273
                Actions taken under delegated authority.
                In discharging the authority conferred by § 0.271, the Chief, Office of Economics and Analytics, shall establish working relationships with other Bureaus and staff Offices to assure the effective coordination of actions taken in the analysis of regulatory impacts, including assessments of paperwork burdens and initial and final regulatory flexibility assessments.
                [83 FR 63076, Dec. 7, 2018]
              
            
            
              Chief, Media Bureau
              
                § 0.283
                Authority delegated.
                The Chief, Media Bureau, is delegated authority to perform all functions of the Bureau, described in § 0.61, provided that the following matters shall be referred to the Commission en banc for disposition:
                (a) Notices of proposed rulemaking and of inquiry and final orders in such proceedings, with the exception of rulemaking proceedings involving the allotment of FM and television channels.
                (b) Application for review of actions taken pursuant to delegated authority.
                (c) Matters that present novel questions of law, fact or policy that cannot be resolved under existing precedents and guidelines.
                (d) The imposition, reduction or cancellation of forfeitures pursuant to section 503(b) of the Communications Act of 1934, as amended, in amounts of more than $20,000.
                [67 FR 13220, Mar. 21, 2002]
              
              
                § 0.284
                Actions taken under delegated authority.
                (a) In discharging the authority conferred by § 0.283 of this part, the Chief, Media Bureau, shall establish working relationships with other bureaus and staff offices to assure the effective coordination of actions taken in the following areas of joint responsibility;
                (1) Complaints arising under section 315 of the Communications Act—Office of General Counsel.
                (2) Requests for waiver of tower painting and lighting specifications-Wireless Telecommunications Bureau.
                (3) Requests for use of frequencies or bands of frequencies shared with private sector nonbroadcast or government services—Office of Engineering and Technology and appropriate operating bureau.
                (4) Requests involving coordination with other agencies of government—Office of General Counsel, Office of Engineering and Technology and appropriate operating bureau.
                (5) Proposals involving possible harmful impact on radio astronomy or radio research installations—Office of Engineering and Technology.
                (b) With respect to non-routine applications granted under authority delegated in § 0.283 of this part, the Chief, Media Bureau or his designees, shall enter on the working papers associated with each application a narrative justification of the action taken. While not available for public inspection, these working papers shall, upon request, be made available to the Commissioners and members of their staffs.
                [47 FR 47829, Oct. 28, 1982; 47 FR 56852, Dec. 21, 1982, as amended at 51 FR 12615, Apr. 14, 1986; 52 FR 5288, Feb. 20, 1987; 59 FR 32132, June 22, 1994; 59 FR 67092, Dec. 28, 1994; 61 FR 8477, Mar. 5, 1996; 64 FR 60721, Nov. 8, 1999; 67 FR 13220, Mar. 21, 2002; 71 FR 69036, Nov. 29, 2006]
              
              
                § 0.285
                Record of actions taken.

                The history card, the station file, and other appropriate files are designated to be the official records of action taken by the Chief of the Media Bureau. The official records of action are maintained in the Reference Information Center in the Consumer and Governmental Affairs Bureau.
                [67 FR 13220, Mar. 21, 2002]
              
            
            
              Chief, Wireline Competition Bureau
              
                § 0.291
                Authority delegated.
                The Chief, Wireline Competition Bureau, is hereby delegated authority to perform all functions of the Bureau, described in § 0.91, subject to the following exceptions and limitations.
                (a) Authority concerning applications. (1) The Chief, Wireline Competition Bureau shall not have authority to act on any formal or informal common carrier applications or section 214 applications for common carrier services which are in hearing status.
                (2) The Chief, Wireline Competition Bureau shall not have authority to act on any applications or requests which present novel questions of fact, law or policy which cannot be resolved under outstanding precedents and guidelines.
                (b) Authority concerning section 220 of the Act. The Chief, Wireline Competition Bureau shall not have authority to promulgate regulations or orders prescribing permanent depreciation rates for common carriers, or to prescribe interim depreciation rates to be effective more than one year, pursuant to section 220 of the Communications Act of 1934, as amended.
                (c) Authority concerning forfeitures. The Chief, Wireline Competition Bureau shall not have authority to impose, reduce or cancel forfeitures pursuant to Section 203 or Section 503(b) of the Communications Act of 1934, as amended, in amounts of more than $80,000.
                (d) Authority concerning applications for review. The Chief, Wireline Competition Bureau shall not have authority to act upon any applications for review of actions taken by the Chief, Wireline Competition Bureau, pursuant to any delegated authority.
                (e) Authority concerning rulemaking and investigatory proceedings. The Chief, Wireline Competition Bureau, shall not have authority to issue notices of proposed rulemaking, notices of inquiry, or reports or orders arising from either of the foregoing, except that the Chief, Wireline Competition Bureau, shall have authority, in consultation and coordination with the Chief, International Bureau, to issue and revise a manual on the details of the reporting requirements for international carriers referenced in § 43.61(a)(3) of this chapter.
                (f) Authority concerning the issuance of subpoenas. The Chief of the Wireline Competition Bureau or her/his designee is authorized to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of matters within the jurisdiction of the Wireline Competition Bureau. Before issuing a subpoena, the Bureau shall obtain the approval of the Office of General Counsel.
                (g) The Chief, Wireline Competition Bureau, is delegated authority to enter into agreements with the National Institute of Standards and Technology to perform accreditation of Telecommunication Certification Bodies (TCBs) pursuant to §§ 68.160 and 68.162 of this chapter. In addition, the Chief is delegated authority to develop specific methods that will be used to accredit TCBs, to designate TCBs, to make determinations regarding the continued acceptability of individual TCBs and to develop procedures that TCBs will use for performing post-market surveillance.
                (h) [Reserved]
                (i) Authority concerning schools and libraries support mechanism audits. The Chief, Wireline Competition Bureau, shall have authority to address audit findings relating to the schools and libraries support mechanism. This authority is not subject to the limitation set forth in paragraph (a)(2) of this section.
                (Secs. 4, 5, 303, 48 Stat. 1066, 1068, 1082, as amended; 47 U.S.C. 154, 155, 303; secs. 2, 3, 4, 5, 301, 303, 307, 308, 309, 315, 317, 48 Stat., as amended, 1064, 1065, 1066, 1068, 1081, 1082, 1083, 1084, 1085, 1089; 47 U.S.C. 152, 153, 154, 155, 303, 307, 308, 309, 315, 317)
                [44 FR 18501, Mar. 28, 1979]
                
                  Editorial Note:
                  For Federal Register citations affecting § 0.291, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 0.301
                [Reserved]
              
              
                § 0.302
                Record of actions taken.
                The application and authorization files are designated as the Commission's official records of action of the Chief, Wireline Competition Bureau pursuant to authority delegated to the Chief. The official records of action are maintained in the Reference Information Center in the Consumer and Governmental Affairs Bureau.
                [67 FR 13221, Mar. 21, 2002]
              
              
                § 0.303
                [Reserved]
              
              
                § 0.304
                Authority for determinations of exempt telecommunications company status.
                Authority is delegated to the Chief, Wireline Competition Bureau to act upon any application for a determination of exempt telecommunications company status filed pursuant to section 34(a)(1) of the Public Utility Holding Company Act of 1935, as amended by section 103 of the Telecommunications Act of 1996.
                [64 FR 5950, Feb. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002]
              
            
            
              Enforcement Bureau
              
                § 0.311
                Authority delegated.
                The Chief, Enforcement Bureau, is delegated authority to perform all functions of the Bureau, described in § 0.111, provided that:
                (a) The following matters shall be referred to the Commission en banc for disposition:
                (1) Notices of proposed rulemaking and of inquiry and final orders in such proceedings.
                (2) Applications for review of actions taken pursuant to delegated authority.
                (3) Matters that present novel questions of law, fact or policy that cannot be resolved under existing precedents and guidelines.
                (4) Forfeiture notices and forfeiture orders if the amount is more than $100,000 in the case of common carriers or more than $25,000 in the case of all other persons or entities.
                (5) Orders concluding an investigation under section 208(b) of the Communications Act and orders addressing petitions for reconsideration of such orders.
                (6) Release of information pursuant to section 220(f) of the Communications Act, except for release of such information to a state public utility commission or in response to a Freedom of Information Act Request.
                (b) Action on complaints regarding compliance with section 705(a) of the Communications Act shall be coordinated with the Office of General Counsel.
                [64 FR 60721, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002; 71 FR 69036, Nov. 29, 2006]
              
              
                § 0.314
                Additional authority delegated.
                The Regional Directors are delegated authority to act upon applications, requests, or other matters, which are not in hearing status, and direct the following activities necessary to conduct investigations or inspections:
                (a) On informal requests from broadcast stations to extend temporary authority for operation without monitors, plate ammeter, plate volmeter, base current meter, common point meter, and transmission line meter from FM and television stations.
                (b) To act on and make determinations on behalf of the Commission regarding requests for assignments and reassignments of priorities under the Telecommunications Service Priority System, part 64 of the rules, when circumstances require immediate action and the common carrier seeking to provide service states that it cannot contact the National Communications System or the Commission office normally responsible for such assignments. To the extent possible, all such actions and determinations shall be made in coordination with the Public Safety and Homeland Security Bureau.
                (c) Require special equipment and program tests during inspections or investigations to determine compliance with technical requirements specified by the Commission.

                (d) Require stations to operate with the pre-sunrise and nighttime facilities during daytime hours in order that an inspection or investigation may be made by an authorized Commission representative to determine operating parameters.
                (e) Issue notices and orders to operators of industrial, scientific, and medical (ISM) equipment, as provided in § 18.115 of this chapter.
                (f) Act on requests for permission to resume operation of ISM equipment on a temporary basis, as provided by § 18.115 of this chapter, and requests for extensions of time within which to file final reports, as provided by § 18.117 of this chapter.
                (g) Issue notices and orders to operators of part 15 devices, as provided in § 15.5 of this chapter.
                (h) Issue notices and orders to suspend operations to multi-channel video programming distributors, as provided in § 76.613 of this chapter.
                (i) Issue notices and orders to suspend operations to part 74 licensees, as provided in § 74.23 of this chapter.
                [64 FR 60721, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002; 71 FR 69036, Nov. 29, 2006; 78 FR 23151, Apr. 18, 2013; 80 FR 53749, Sept. 8, 2015]
              
              
                § 0.317
                Record of action taken.
                The application, authorization, and other appropriate files of the Enforcement Bureau are designated as the Commission's official records of action taken pursuant to authority delegated under §§ 0.311 and 0.314, and shall constitute the official Commission minutes entry of such actions. The official records of action are maintained in the Reference Information Center in the Consumer and Governmental Affairs Bureau.
                [80 FR 53749, Sept. 8, 2015]
              
            
            
              Wireless Telecommunications Bureau
              
                § 0.331
                Authority delegated.
                The Chief, Wireless Telecommunications Bureau, is hereby delegated authority to perform all functions of the Bureau, described in § 0.131, subject to the exceptions and limitations in paragraphs (a) through (d) of this section, and also the functions described in paragraph (e) of this section.
                (a) Authority concerning applications. (1) The Chief, Wireless Telecommunications Bureau shall not have authority to act on any radio applications that are in hearing status.
                (2) The Chief, Wireless Telecommunications Bureau shall not have authority to act on any complaints, petitions or requests, whether or not accompanied by an application, when such complaints, petitions or requests present new or novel questions of law or policy which cannot be resolved under outstanding Commission precedents and guidelines.
                (b) Authority concerning forfeitures and penalties. The Chief, Wireless Telecommunications Bureau, shall not have authority to impose, reduce, or cancel forfeitures pursuant to the Communications Act of 1934, as amended, and imposed under regulations in this chapter in amounts of more than $80,000 for commercial radio providers and $20,000 for private radio providers.
                (c) Authority concerning applications for review. The Chief, Wireless Telecommunications Bureau shall not have authority to act upon any applications for review of actions taken by the Chief, Wireless Telecommunications Bureau pursuant to any delegated authority, except that the Chief may dismiss any such application that does not comply with the filing requirements of § 1.115 (d) and (f) of this chapter.
                (d) Authority concerning rulemaking proceedings. The Chief, Wireless Telecommunications Bureau shall not have the authority to act upon notices of proposed rulemaking and inquiry, final orders in rulemaking proceedings and inquiry proceedings, and reports arising from any of the foregoing except such orders involving ministerial conforming amendments to rule parts, or orders conforming any of the applicable rules to formally adopted international conventions or agreements where novel questions of fact, law, or policy are not involved. Orders conforming any of the applicable rules in part 17 of this chapter to rules formally adopted by the Federal Aviation Administration also need not be referred to the Commission if they do not involve novel questions of fact, law, or policy. In addition, revisions to the airport terminal use list in § 90.35(c)(61) of this chapter and revisions to the Government Radiolocation list in § 90.371(b) of this chapter need not be referred to the Commission. Adoption of certain technical standards applicable to hearing aid compatibility under § 20.19 of this chapter made together with the Chief of the Office of Engineering and Technology, as specified in § 20.19(k) of this chapter, also need not be referred to the Commission. Also, the addition of new Marine VHF frequency coordination committee(s) to § 80.514 of this chapter need not be referred to the Commission if they do not involve novel questions of fact, policy or law, as well as requests by the United States Coast Guard to:
                (1) Designate radio protection areas for mandatory Vessel Traffic Services (VTS) and establish marine channels as VTS frequencies for these areas; or
                (2) Designate regions for shared commercial and non-commercial vessel use of VHF marine frequencies.
                (3) Designate by footnote to frequency table in § 80.373(f) of this chapter marine VHF frequencies are available for intership port operations communications in defined port areas.
                (e) The Chief of the Wireless Telecommunications Bureau is delegated authority jointly with the Chief of the Office of Engineering and Technology to administer provisions of § 15.713(h)(8) of this chapter pertaining to the registration of event sites where large numbers of wireless microphones that operate on frequencies specified in § 74.802 of this chapter are used.
                (f) The Chief of the Wireless Telecommunications Bureau is delegated authority jointly with the Chief of the Office of Engineering and Technology to administer the Spectrum Access System (SAS) and SAS Administrator functions set forth in part 96 of this chapter. The Chief is delegated authority to develop specific methods that will be used to designate SAS Administrators; to designate SAS Administrators; to develop procedures that these SAS Administrators will use to ensure compliance with the requirements for SAS operation; to make determinations regarding the continued acceptability of individual SAS Administrators; and to perform other functions as needed for the administration of the SAS. The Chief is delegated the authority to perform these same functions with regard to the Environmental Sensing Capability.
                [60 FR 35506, July 10, 1995, as amended at 61 FR 26465, May 28, 1996; 62 FR 40285, July 28, 1997; 65 FR 43715, July 14, 2000; 67 FR 63284, Oct. 11, 2002; 69 FR 46440, Aug. 3, 2004; 73 FR 25587, May 7, 2008; 75 FR 75835, Dec. 6, 2010; 79 FR 56984, Sept. 24, 2014; 80 FR 36218, June 23, 2015; 85 FR 34527, June 5, 2020]
              
              
                § 0.332
                Actions taken under delegated authority.
                In discharging the authority conferred by § 0.331, the Chief, Wireless Telecommunications Bureau, shall establish working relationships with other bureaus and staff offices to assure the effective coordination of actions taken in the following areas of joint responsibility:
                (a) [Reserved]
                (b) Requests for waiver of tower painting and lighting specifications—Enforcement Bureau.
                (c) Matters involving public safety, homeland security, national security, emergency management and preparedness, and disaster management communications—the Public Safety and Homeland Security Bureau.
                (d) Complaints involving equal employment opportunities—Office of General Counsel.
                (e) Requests for use of frequencies or bands of frequencies shared with broadcast, common carrier, or government services—Office of Engineering and Technology and appropriate operating bureau.
                (f) Requests involving coordination with other Federal or state agencies when appropriate—Office of General Counsel, Office of Engineering and Technology or operating bureau.
                (g) Proposals involving possible harmful impact on radio astronomy or radio research installations—Office of Engineering and Technology.
                [40 FR 4423, Jan. 30, 1975, as amended at 44 FR 11070, Feb. 27, 1979; 44 FR 39180, July 5, 1979; 50 FR 27953, July 9, 1985; 51 FR 12615, Apr. 14, 1986; 51 FR 20290, June 4, 1986; 52 FR 5288, Feb. 20, 1987; 59 FR 26971, May 25, 1994; 60 FR 5325, Jan. 27, 1995; 60 FR 35507, July 10, 1995; 61 FR 8477, Mar. 5, 1996; 64 FR 60722, Nov. 8, 1999; 71 FR 69037, Nov. 29, 2006]
              
              
                
                §§ 0.333-0.337
                [Reserved]
              
            
            
              Administrative Law Judges
              
                § 0.341
                Authority of administrative law judge.
                (a) After an administrative law judge has been designated to preside at a hearing and until he has issued an initial decision or certified the record to the Commission for decision, or the proceeding has been transferred to another administrative law judge, all motions, petitions and other pleadings shall be acted upon by such administrative law judge, except the following:
                (1) Those which are to be acted upon by the Commission. See § 1.291(a)(1) of this chapter.
                (2) Those which are to be acted upon by the Chief Administrative Law Judge under § 0.351.
                (b) Any question which would be acted upon by the administrative law judge if it were raised by the parties to the proceeding may be raised and acted upon by the administrative law judge on his own motion.
                (c) Any question which would be acted upon by the Chief Administrative Law Judge or the Commission, if it were raised by the parties, may be certified by the administrative law judge, on his own motion, to the Chief Administrative Law Judge, or the Commission, as the case may be.

                (d) In the conduct of routine broadcast comparative hearings involving applicants for only new facilities, i.e., cases that do not involve numerous applicants and/or motions to enlarge issues, the presiding administrative law judge shall make every effort to conclude the case within nine months of the release of the hearing designation order. In so doing, the presiding judge will make every effort to release an initial decision in such cases within 90 days of the filing of the last responsive pleading.
                (e) Upon assignment by the Chief Administrative Law Judge, Administrative Law Judges, including the Chief Judge, will act as settlement judges in appropriate cases. See 47 CFR 1.244 of this chapter.
                (f)(1) For program carriage complaints filed pursuant to § 76.1302 of this chapter that the Chief, Media Bureau refers to an administrative law judge for an initial decision, the presiding administrative law judge shall release an initial decision in compliance with one of the following deadlines:
                (i) 240 calendar days after a party informs the Chief Administrative Law Judge that it elects not to pursue alternative dispute resolution as set forth in § 76.7(g)(2) of this chapter; or
                (ii) If the parties have mutually elected to pursue alternative dispute resolution pursuant to § 76.7(g)(2) of this chapter, within 240 calendar days after the parties inform the Chief Administrative Law Judge that they have failed to resolve their dispute through alternative dispute resolution.
                (2) The presiding administrative law judge may toll these deadlines under the following circumstances:
                (i) If the complainant and defendant jointly request that the presiding administrative law judge toll these deadlines in order to pursue settlement discussions or alternative dispute resolution or for any other reason that the complainant and defendant mutually agree justifies tolling; or
                (ii) If complying with the deadline would violate the due process rights of a party or would be inconsistent with fundamental fairness; or
                (iii) In extraordinary situations, due to a lack of adjudicatory resources available at the time in the Office of Administrative Law Judges.
                [29 FR 6442, May 16, 1964, as amended at 37 FR 19372, Sept. 20, 1972; 41 FR 14870, Apr. 8, 1976; 56 FR 792, Jan. 9, 1991; 62 FR 4170, Jan. 29, 1997; 76 FR 60671, Sept. 29, 2011]
              
              
                § 0.347
                Record of actions taken.
                The official record of all actions taken by an Administrative Law Judge, including initial and recommended decisions and actions taken pursuant to § 0.341, is contained in the original docket folder, which is maintained in the Reference Information Center of the Consumer and Governmental Affairs Bureau.
                [64 FR 60722, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002]
              
            
            
              
              Chief Administrative Law Judge
              
                § 0.351
                Authority delegated.
                The Chief Administrative Law Judge shall act on the following matters in proceedings conducted by hearing examiners:
                (a) Initial specifications of the time and place of hearings where not otherwise specified by the Commission and excepting actions under authority delegated by § 0.296.
                (b) Designation of the hearing examiner to preside at hearings.
                (c) Orders directing the parties or their attorneys to appear at a specified time and place before the hearing examiner for an initial prehearing conference in accordance with § 1.251(a) of this chapter. (The administrative law judge named to preside at the hearing may order an initial prehearing conference although the Chief Administrative Law Judge may not have seen fit to do so and may order supplementary prehearing conferences in accordance with § 1.251(b) of this chapter.)
                (d) Petitions requesting a change in the place of hearing where the hearing is scheduled to begin in the District of Columbia or where the hearing is scheduled to begin at a field location and all appropriate proceedings at that location have not been completed. (See § 1.253 of this chapter.) However, if all parties to a proceeding concur in holding all hearing sessions in the District of Columbia rather than at any field location, the presiding administrative law judge may act on the request.
                (e) In the absence of the administrative law judge who has been designated to preside in a proceeding, to discharge the administrative law judge's functions.
                (f) All pleadings filed, or matters which arise, after a proceeding has been designated for hearing, but before a law judge has been designated, which would otherwise be acted upon by the law judge, including all pleadings filed, or matters which arise, in cease and desist and/or revocation proceedings prior to the designation of a presiding officer.
                (g) All pleadings (such as motions for extension of time) which are related to matters to be acted upon by the Chief Administrative Law Judge.
                (h) If the administrative law judge designated to preside at a hearing becomes unavailable, to order a rehearing or to order that the hearing continue before another administrative law judge and, in either case, to designate the judge who is to preside.
                (i) The consolidation of related proceedings pursuant to § 1.227(a) of this chapter, after designation of those proceedings for hearing.
                [29 FR 6443, May 16, 1964, as amended at 37 FR 19372, Sept. 20, 1972; 38 FR 30559, Nov. 6, 1973; 43 FR 49307, Oct. 23, 1978; 44 FR 76295, Dec. 26, 1979]
              
              
                § 0.357
                Record of actions taken.
                The official record of all actions taken by the Chief Administrative Law Judge in docketed proceedings pursuant to § 0.351 is contained in the original docket folder, which is maintained by the Reference Information Center of the Consumer and Governmental Affairs Bureau.
                [64 FR 60722, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002]
              
            
            
              Consumer and Governmental Affairs Bureau
              
                § 0.361
                Authority delegated.
                The Chief, Consumer and Governmental Affairs Bureau, is delegated authority to perform all functions of the Bureau, described in § 0.141, provided that the following matters shall be referred to the Commission en banc for disposition:
                (a) Notices of proposed rulemaking and of inquiry and final orders in such proceedings.
                (b) Application for review of actions taken pursuant to delegated authority.
                (c) Matters that present novel questions of law, fact or policy that cannot be resolved under existing precedents and guidelines.
                [64 FR 60722, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002]
              
            
            
              Office of Communications Business Opportunities
              
                § 0.371
                Authority delegated.

                The Director, Office of Communications Business Opportunities, or his/her designee, is hereby delegated authority to:
                
                (a) Manage the Commission's compliance with the Regulatory Flexibility Act and the Small Business Regulatory Enforcement Fairness Act;
                (b) Develop the Commission's goals and objectives regarding increased opportunities for small entities, women, and minorities;
                (c) Collect and analyze data on the Commission's efforts toward ensuring full consideration of the interests of small entities, women, and minorities;
                (d) Prepare and release reports on the opportunities available and obstacles faced by small entities, women, and minorities in the communications industry;
                (e) Conduct studies and collect data on the issues and problems faced by small entities, women, and minorities in the communications industry;
                (f) Assume representational role on behalf of the Commission before other federal agencies and at conferences, meetings, and hearings regarding small entities, women, and minorities in the communications industry;
                (g) Develop programs and strategies designed to increase competition, employment opportunities and diversity of viewpoint through the promotion of ownership by small entities, women, and minorities;
                (h) Manage the Commission's efforts to increase the awareness of small entities, women, and minorities and to ensure that all available information is accessible to the same.
                [69 FR 7377, Feb. 17, 2003]
              
            
            
              National Security and Emergency Preparedness Delegations
              
                § 0.381
                Defense Commissioner.
                The authority delegated to the Commission under Executive Orders 12472 and 12656 is redelegated to the Defense Commissioner.
                [69 FR 30234, May 27, 2004]
              
              
                § 0.383
                Emergency Relocation Board, authority delegated.
                (a) During any period in which the Commission is unable to function because of the circumstances set forth in § 0.186(b), all work, business or functions of the Federal Communications Commission arising under the Communications Act of 1934, as amended, is assigned and referred to the Emergency Relocation Board.
                (b) The Board, acting by a majority thereof, shall have the power and authority to hear and determine, order, certify, report or otherwise act as to any of the said work, business or functions so assigned or referred to it, and in respect thereof shall have all the jurisdiction and powers conferred by law upon the Commission, and be subject to the same duties and obligations.
                (c) Any order, decision or report made or other action taken by the said Board in respect of any matters so assigned or referred shall have the same effect and force, and may be made, evidenced, and enforced in the same manner, as if made or taken by the Commission.
                [28 FR 12402, Nov. 22, 1963, as amended at 33 FR 8228, June 1, 1968; 53 FR 29055, Aug. 2, 1988]
              
              
                § 0.387
                Other national security and emergency preparedness delegations; cross reference.
                For authority of the Chief of the Public Safety and Homeland Security Bureau to declare a temporary communications emergency, see § 0.191(o).
                [71 FR 69037, Nov. 29, 2006]
              
            
            
              Office of Workplace Diversity
              
                § 0.391
                Authority delegated.
                The Director, Office of Workplace Diversity, or his/her designee, is hereby delegated authority to:
                (a) Manage the Commission's internal EEO compliance program pursuant to Title VII of the Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, as amended, the Age Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, and other applicable laws, rules, regulations, and Executive Orders, with authority that includes appointing EEO counselors, investigators, and mediators; investigating complaints of employment discrimination, and recommending to the Chairman final agency decisions on EEO complaints;
                (b) Mediate EEO complaints;

                (c) Develop the Commission's affirmative action goals and objectives;
                
                (d) Collect and analyze data on the Commission's affirmative action and EEO activities and accomplishments;
                (e) Prepare and release reports on EEO, affirmative action, workplace diversity, and related subjects;
                (f) Review personnel activities, including hiring, promotions, discipline, training, awards, and performance recognition for conformance with EEO and workplace diversity goals, objectives and requirements;
                (g) Conduct studies and collect data on workplace diversity issues and problems;
                (h) Assume representational role on behalf of the Commission at conferences, meetings, and negotiations on EEO and workplace diversity issues;
                (i) Develop programs and strategies designed to foster and encourage fairness, equality, and inclusion of all employees in the workforce.
                [61 FR 2728, Jan. 29, 1996]
              
            
            
              Public Safety and Homeland Security Bureau
              
                § 0.392
                Authority delegated.
                The Chief, Public Safety and Homeland Security Bureau, is hereby delegated authority to perform all functions of the Bureau, described in §§ 0.191 and 0.192, subject to the following exceptions and limitations in paragraphs (a) through (e) of this section.
                (a) The Chief, Public Safety and Homeland Security Bureau shall not have authority to act on any applications or requests that present novel questions of fact, law or policy that cannot be resolved under outstanding precedents and guidelines.
                (b) The Public Safety and Homeland Security Bureau shall not have authority to act upon any applications for review of actions taken by the Chief, Public Safety and Homeland Security Bureau, pursuant to any delegated authority.
                (c) The Public Safety and Homeland Security Bureau shall not have authority to act upon any formal or informal radio application or section 214 application for common carrier services which is in hearing status.
                (d) The Public Safety and Homeland Security Bureau shall not have authority to impose, reduce, or cancel forfeitures pursuant to section 203 or section 503(b) of the Communications Act of 1934, as amended, in amounts of more than $80,000 for common carrier providers and $20,000 for non-common carrier providers.
                (e) The Chief, Public Safety and Homeland Security Bureau shall not have authority to issue notices of proposed rulemaking, notices of inquiry, or reports or orders arising from either of the foregoing except such orders involving ministerial conforming amendments to rule parts, or orders conforming any of the applicable rules to formally adopted international conventions or agreements where novel questions of fact, law, or policy are not involved.
                (f) The Chief, Public Safety and Homeland Security Bureau or her/his designee has the authority to rule on emergency requests for Special Temporary Authority during non-business hours. Action on emergency requests for Special Temporary Authority during non-business hours shall be promptly reported to the responsible Bureau or Office.
                (g) [Reserved]
                (h) The Chief, Public Safety and Homeland Security Bureau or her/his designee is authorized to issue non-hearing related subpoenas for the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, schedules of charges, contracts, agreements, and any other records deemed relevant to the investigation of matters within the jurisdiction of the Public Safety and Homeland Security Bureau. Before issuing a subpoena, the Bureau shall obtain the approval of the Office of General Counsel.
                (i) The Chief of the Public Safety and Homeland Security Bureau is delegated authority to administer the communications disruption reporting requirements contained in part 4 of this chapter and to revise the filing system and template used for the submission of such communications disruption reports.

                (j) The Chief of the Public Safety and Homeland Security Bureau is delegated authority to administer the communications reliability and redundancy rules and policies contained in part 12 of this chapter, develop and revise forms and procedures as may be required for the administration of part 12 of this chapter, review certifications filed in connection therewith, and order remedial action on a case-by-case basis to ensure the reliability of 911 service in accordance with such rules and policies.
                [71 FR 69037, Nov. 29, 2006, as amended at 72 FR 39760, July 20, 2007; 73 FR 9463, Feb. 21, 2008; 75 FR 28207, May 20, 2010; 75 FR 78169, Dec. 15, 2010; 79 FR 3130, Jan. 17, 2014]
              
            
          
          
            Subpart C—General Information
            
              General
              
                § 0.401
                Location of Commission offices.
                The Commission maintains several offices and receipt locations. Applications and other filings not submitted in accordance with the addresses or locations set forth below will be returned to the applicant without processing. When an application or other filing does not involve the payment of a fee, the appropriate filing address or location is established elsewhere in the rules for the various types of submissions made to the Commission. The public should identify the correct filing location by reference to these rules. Applications or submissions requiring fees must be submitted in accordance with § 0.401(b) of the rules irrespective of the addresses that may be set out elsewhere in the rules for other submissions.
                (a) General correspondence, as well as applications and filings not requiring the fees set forth at part 1, subpart G of the rules (or not claiming an exemption, waiver or deferral from the fee requirement), should be delivered to one of the following locations.
                (1) The main office of the Commission is located at 445 12th Street, SW., Washington, DC 20554.
                (i) Documents submitted by mail to this office should be addressed to: Federal Communications Commission, Washington, DC 20554.
                (ii) All hand-carried documents should be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission and delivered to 9050 Junction Drive, Annapolis Junction, MD 20701.
                (iii) Electronic filings, where required, recommended, or permitted, must be transmitted as specified by the Commission or relevant Bureau or Office.

                (2) The Commission's laboratory is located near Columbia, Maryland. The mailing address is:
                
                
                  Federal Communications Commission, Equipment Authorization Division, 7435 Oakland Mills Road, Columbia, MD 21046
                
                
                (3) The Commission also maintains offices at Gettysburg, PA.
                (i) The address of the Wireless Telecommunications Bureau's licensing facilities are:
                (A) Federal Communications Commission, 1270 Fairfield Road, Gettysburg, PA 17325-7245; and
                (B) Federal Communications Commission, Wireless Telecommunications Bureau, Washington, DC 20554.
                (ii) The mailing address of the International Telecommunications Section of the Finance Branch is: Federal Communications Commission, P.O. Box IT-70, Gettysburg, PA 17326.
                (4) For the locations of the field offices, contact the Enforcement Bureau.
                (5) The location of the Office of General Counsel is 445 12th Street, SW, Washington, DC 20554.

                (b) Applications or filings requiring the fees set forth at part 1, subpart G of the rules must be delivered through the appropriate electronic filing system with the correct fee and completed Fee Form attached to the application or filing, unless otherwise directed by the Commission. In the case of any conflict between this rule subpart and other rules establishing filing locations for submissions subject to a fee, this subpart shall govern.
                
                
                  Note to paragraph (b) introductory text:
                  Applicants seeking a waiver or deferral of fees must submit their application or filing in accordance with the addresses set forth below. Applicants claiming a statutory exemption from the fees should file their applications in accordance with paragraph (a) of this section.
                
                

                (1) Applications and filings submitted by mail shall be submitted following the procedures set forth by the Commission in the appropriate fee rules.
                
                
                  Note to paragraph (b)(1):

                  Wireless Telecommunications Bureau applications that require frequency coordination by certified coordinators must be submitted to the appropriate certified frequency coordinator before filing with the Commission. After coordination, the applications are filed with the Commission as set forth herein. (See §§ 90.127 and 90.175 of this chapter.)
                
                
                (2) Alternatively, applications and other filings may be sent electronically via the Universal Licensing System (ULS) or the Cable Operations and Licensing System (COALS) as appropriate for use of those systems.
                [52 FR 10227, Mar. 31, 1987]
                
                  Editorial Note:
                  For Federal Register citations affecting § 0.401, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                  
                
              
              
                § 0.403
                Office hours.
                The main offices of the Commission are open from 8 a.m. to 5:30 p.m., Monday through Friday, excluding legal holidays, unless otherwise stated.
                [52 FR 10228, Mar. 31, 1987]
              
              
                § 0.405
                Statutory provisions.
                The following statutory provisions, among others, will be of interest to persons having business with the Commission:
                (a) The Federal Communications Commission was created by the Communications Act of 1934, 48 Stat. 1064, June 19, 1934, as amended, 47 U.S.C. 151-609.
                (b) The Commission exercises authority under the Submarine Cable Landing Act, 42 Stat. 8, May 27, 1921, 47 U.S.C. 34-39. See section 5 of Executive Order 10530, 19 FR 2709, May 10, 1954, as amended, 3 CFR, 1965 ed., p. 463.
                (c) The Commission exercises authority under the Communications Satellite Act of 1962, 76 Stat. 419, August 31, 1962, 47 U.S.C. 701-744.
                (d) The Commission operates under the Administrative Procedure Act, 60 Stat. 237, June 11, 1946, as amended, originally codified as 5 U.S.C. 1001-1011. Pursuant to Pub. L. 89-554, September 6, 1966, 80 Stat. 378, the provisions of the Administrative Procedure Act now appear as follows in the Code:
                
                  
                    Administrative Procedure Act
                    5 U.S.C.
                  
                  
                    Sec. 2-9
                    551-558
                  
                  
                    Sec. 10
                    701-706
                  
                  
                    Sec. 11
                    3105, 7521, 5362, 1305
                  
                  
                    Sec. 12
                    559
                  
                
                [32 FR 10570, July 19, 1967]
              
              
                § 0.406
                The rules and regulations.
                Persons having business with the Commission should familiarize themselves with those portions of its rules and regulations pertinent to such business. All of the rules have been published and are readily available. See §§ 0.411(b), 0.412, and 0.415. For the benefit of those who are not familiar with the rules, there is set forth in this section a brief description of their format and contents.
                (a) Format. The rules are set forth in the Code of Federal Regulations as chapter I of title 47. Chapter I is divided into parts numbered from 0-99. Each part, in turn, is divided into numbered sections. To allow for the addition of new parts and sections in logical sequence, without extensive renumbering, parts and sections are not always numbered consecutively. Thus, for example, part 2 is followed by part 5, and § 1.8 is followed by § 1.10; in this case, parts 3 and 4 and § 1.9 have been reserved for future use. In numbering sections, the number before the period is the part number; and the number after the period locates the section within that part. Thus, for example, § 1.1 is the first section of part 1 and § 5.1 is the first section in part 5. Except in the case of accounting regulations (parts 31-35), the period should not be read as a decimal point; thus, § 1.511 is not located between §§ 1.51 and 1.52 but at a much later point in the rules. In citing the Code of Federal Regulations, the citation, 47 CFR 5.1, for example, is to § 5.1 (in part 5) of chapter I of title 47 of the Code, and permits the exact location of that rule. No citation to other rule units (e.g., subpart or chapter) is needed.
                (b) Contents. Parts 0-19 of the rules have been reserved for provisions of a general nature. Parts 20-69 of this chapter have been reserved for provisions pertaining to common carriers. Parts 20-29 and 80-109 of this chapter have been reserved for provisions pertaining to the wireless telecommunications services. In the rules pertaining to common carriers, parts 20-25 and 80-99 of this chapter pertain to the use of radio; In the rules pertaining to common carriers, parts 21, 23, and 25 of this chapter pertain to the use of radio; parts 31-66 of this chapter pertain primarily to telephone and telegraph companies. Persons having business with the Commission will find it useful to consult one or more of the following parts containing provisions of a general nature in addition to the rules of the radio or wire communication service in which they are interested:
                (1) Part 0, Commission organization. Part 0 describes the structure and functions of the Commission, lists delegations of authority to the staff, and sets forth information designed to assist those desiring to obtain information from, or to do business with, the Commission. This part is designed, among other things, to meet certain of the requirements of the Administrative Procedure Act, as amended.
                (2) Part 1 of this chapter, practice and procedure. Part 1, subpart A, of this chapter contains the general rules of practice and procedure. Except as expressly provided to the contrary, these rules are applicable in all Commission proceedings and should be of interest to all persons having business with the Commission. Part 1, subpart A of this chapter also contains certain other miscellaneous provisions. Part 1, subpart B, of this chapter contains the procedures applicable in formal hearing proceedings (see § 1.201 of this chapter). Part 1, subpart C, of this chapter contains the procedures followed in making or revising the rule or regulations. Part 1, subpart D, of this chapter contains rules applicable to applications for licenses in the Broadcast Radio Services, including the forms to be used, the filing requirements, the procedures for processing and acting upon such applications, and certain other matters. Part 1, subpart E, of this chapter contains general rules and procedures applicable to common carriers. Part 1, subpart F, of this chapter contain rules applicable to applications for licenses in the Wireless Telecommunications Bureau services, including the forms to be used, the filing requirements, the procedures for processing and acting on such applications, and certain other matters. Part 1, subpart F, of this chapter contains rules applicable to applications for licenses in the Private Radio Services, including the forms to be used, the filing requirements, the procedures for processing and acting on such applications, and certain other matters. Part 1, subpart G, of this chapter contains rules pertaining to the application processing fees established by the Consolidated Omnibus Budget Reconciliation Act of 1985 (Pub. L. 99-272, 100 Stat. 82 (1986)) and also contains rules pertaining to the regulatory fees established by the Omnibus Budget Reconciliation Act of 1993 (Pub. L. 103-66, 107 Stat. 397 (1993)). Part 1, subpart H, of this chapter, concerning ex parte presentations, sets forth standards governing communications with commission personnel in hearing proceedings and contested application proceedings. Part 1, subparts G and H, of this chapter will be of interest to all regulatees, and part 1, subpart H, of this chapter will, in addition, be of interest to all persons involved in hearing proceedings.
                (3) Part 2, frequency allocations and radio treaty matters; general rules and regulations. Part 2 will be of interest to all persons interested in the use of radio. It contains definitions of technical terms used in the rules and regulations; provisions governing the allocation of radio frequencies among the numerous uses made of radio (e.g., broadcasting, land mobile) and radio services (e.g., television, public safety), including the Table of Frequency Allocations (§ 2.106); technical provisions dealing with emissions; provisions dealing with call signs and emergency communications; provisions governing authorization of radio equipment; and a list of treaties and other international agreements pertaining to the use of radio.
                (4) Part 5, experimental radio service. Part 5 provides for the temporary use of radio frequencies for research in the radio art, for communications involving other research projects, for the development of equipment, data, or techniques, and for the conduct of equipment product development or market trials.
                (5) Part 13, commercial radio operators. Part 13 describes the procedures to be followed in applying for a commercial operator license, including the forms to be used and the examinations given, and sets forth rules governing licensed operators. It will be of interest to applicants for such licenses, licensed operators, and the licensees of radio stations which may be operated only by persons holding a commercial radio operator license.
                (6) Part 15, radio frequency devices. Part 15 contains regulations designed to prevent harmful interference to radio communication from radio receivers and other devices which radiate radio frequency energy, and provides for the certification of radio receivers. It also provides for the certification of low power transmitters and for the operation of certificated transmitters without a license.
                (7) Part 17, construction, marking, and lighting of antenna structures. Part 17 contains criteria for determining whether applications for radio towers require notification of proposed construction to the Federal Aviation Administration, and specifications for obstruction marking and lighting of antenna structures.
                (8) Part 18, industrial, scientific and medical equipment. Part 18 contains regulations designed to prevent harmful interference to radio communication from ultrasonic equipment, industrial heating equipment, medical diathermy equipment, radio frequency stabilized arc welders, and other equipment which uses radio energy for purposes other than communication.
                (9) Part 19, employee responsibilities and conduct. Part 19 prescribes standards of conduct for the members and staff of the Commission.
                [32 FR 10571, July 19, 1967, as amended at 32 FR 12180, Aug. 24, 1967; 37 FR 20553, Sept. 30, 1972; 52 FR 5288, Feb. 20, 1987; 58 FR 13021, Mar. 9, 1993; 59 FR 30998, June 16, 1994; 60 FR 35507, July 10, 1995; 63 FR 36596, July 7, 1998; 78 FR 25160, Apr. 29, 2013]
              
              
                § 0.408
                OMB control numbers and expiration dates assigned pursuant to the Paperwork Reduction Act of 1995.
                (a) Purpose. This section displays the OMB control numbers and expiration dates for the Commission information collection requirements assigned by the Office of Management and Budget (“OMB”) pursuant to the Paperwork Reduction Act of 1995, Public Law 104-13. The Commission intends that this section comply with the requirement that agencies “display” current OMB control numbers and expiration dates assigned by the Director, OMB, for each approved information collection requirement. Notwithstanding any other provisions of law, no person shall be subject to any penalty for failing to comply with a collection of information subject to the Paperwork Reduction Act (PRA) that does not display a currently valid OMB control number. The expiration dates shown in this section are accurate as of January 31, 2017. New, revised, or extended information collections approved by OMB after that date can be found at https://www.reginfo.gov/public/do/PRAMain. Questions concerning the OMB control numbers and expiration dates should be directed to the Associate Managing Director—Performance Evaluation and Records Management, (PERM), Office of Managing Director, Federal Communications Commission, Washington, DC 20554 by sending an email to PRA@fcc.gov.
                
                (b) Display.
                
                
                  
                    OMB control no.
                    FCC form no. or 47 CFR section or part, docket no., or title identifying the collection
                    OMB expiration date
                  
                  
                    3060-0004
                    Secs. 1.1307 and 1.1311
                    07/31/17
                  
                  
                    3060-0009
                    FCC 316
                    12/31/18
                  
                  
                    3060-0010
                    FCC 323
                    11/30/19
                  
                  
                    3060-0016
                    FCC 2100, Schedule C
                    07/31/19
                  
                  
                    3060-0017
                    FCC 2100, Schedule D
                    03/31/19
                  
                  
                    3060-0027
                    FCC 301 and FCC 2100, Schedule A
                    03/31/19
                  
                  
                    3060-0029
                    FCC 340
                    08/31/17
                  
                  
                    3060-0031
                    FCC 314 and FCC 315
                    09/30/18
                  
                  
                    
                    3060-0053
                    FCC 702 and FCC 703
                    05/31/17
                  
                  
                    3060-0055
                    FCC 327
                    11/30/17
                  
                  
                    3060-0056
                    Part 68—Connection of Terminal Equipment to the Telephone Network
                    05/31/17
                  
                  
                    3060-0057
                    FCC 731
                    04/30/17
                  
                  
                    3060-0059
                    FCC 740
                    04/30/19
                  
                  
                    3060-0065
                    FCC 442
                    12/31/18
                  
                  
                    3060-0075
                    FCC 345
                    04/30/19
                  
                  
                    3060-0076
                    FCC 395
                    06/30/19
                  
                  
                    3060-0084
                    FCC 323-E
                    11/30/19
                  
                  
                    3060-0093
                    FCC 405
                    09/30/17
                  
                  
                    3060-0095
                    FCC 395-A
                    05/31/17
                  
                  
                    3060-0110
                    FCC 303-S
                    12/31/19
                  
                  
                    3060-0113
                    FCC 396
                    11/30/18
                  
                  
                    3060-0120
                    FCC 396-A
                    06/30/18
                  
                  
                    3060-0126
                    Sec. 73.1820
                    08/31/17
                  
                  
                    3060-0132
                    FCC 1068A
                    01/31/18
                  
                  
                    3060-0139
                    FCC 854
                    11/30/18
                  
                  
                    3060-0149
                    Part 63—Application and Supplemental Information Requirements
                    12/31/18
                  
                  
                    3060-0157
                    Sec. 73.99
                    05/31/17
                  
                  
                    3060-0161
                    Sec. 73.61
                    12/31/17
                  
                  
                    3060-0166
                    Part 42, Secs. 42.5, 42.6 and 42.7
                    06/30/19
                  
                  
                    3060-0168
                    Sec. 43.43
                    09/30/18
                  
                  
                    3060-0169
                    Sec. 43.51
                    10/31/17
                  
                  
                    3060-0170
                    Sec. 73.1030
                    02/28/19
                  
                  
                    3060-0171
                    Sec. 73.1125
                    02/28/19
                  
                  
                    3060-0174
                    Secs. 73.1212, 76.1615, and 76.1715
                    07/31/18
                  
                  
                    3060-0175
                    Sec. 73.1250
                    10/31/19
                  
                  
                    3060-0176
                    Sec. 73.1510
                    05/31/17
                  
                  
                    3060-0178
                    Sec. 73.1560
                    01/31/20
                  
                  
                    3060-0179
                    Sec. 73.1590
                    07/31/19
                  
                  
                    3060-0180
                    Sec. 73.1610
                    01/31/19
                  
                  
                    3060-0182
                    Sec. 73.1620
                    08/31/18
                  
                  
                    3060-0185
                    Sec. 73.3613
                    10/31/17
                  
                  
                    3060-0188
                    Call Sign Reservation and Authorization System
                    02/28/19
                  
                  
                    3060-0190
                    Sec. 73.3544
                    04/30/18
                  
                  
                    3060-0192
                    Sec. 87.103
                    09/30/19
                  
                  
                    3060-0204
                    Sec. 90.20(a)(2)(v) and 90.20(a)(2)(xi)
                    09/30/17
                  
                  
                    3060-0207
                    Part 11—Emergency Alert System (EAS)
                    10/31/19
                  
                  
                    3060-0208
                    Sec. 73.1870
                    01/31/18
                  
                  
                    3060-0213
                    Sec. 73.3525
                    11/30/17
                  
                  
                    3060-0214
                    Secs. 73.3526, 73.3527, 73.1212, 76.1701, and 73.1943
                    05/31/19
                  
                  
                    3060-0216
                    Secs. 73.3538 and 73.1690(e)
                    05/31/19
                  
                  
                    3060-0221
                    Sec. 90.155
                    10/31/19
                  
                  
                    3060-0222
                    Sec. 97.213
                    02/28/18
                  
                  
                    3060-0228
                    Sec. 80.59 and FCC 806, 824, 827 and 829
                    08/31/18
                  
                  
                    3060-0233
                    Part 54—High Cost Loop Support Reporting
                    10/31/18
                  
                  
                    3060-0248
                    Sec. 74.751
                    05/31/19
                  
                  
                    3060-0249
                    Secs. 74.781, 74.1281, and 78.69
                    03/31/18
                  
                  
                    3060-0250
                    Secs. 73.1207, 74.784 and 74.1284
                    04/30/17
                  
                  
                    3060-0259
                    Sec. 90.263
                    04/30/18
                  
                  
                    3060-0261
                    Sec. 90.215
                    05/31/19
                  
                  
                    3060-0262
                    Sec. 90.179
                    03/31/17
                  
                  
                    3060-0264
                    Sec. 80.413
                    05/31/18
                  
                  
                    3060-0265
                    Sec. 80.868
                    04/30/19
                  
                  
                    3060-0270
                    Sec. 90.443
                    02/28/19
                  
                  
                    3060-0281
                    Sec. 90.651
                    02/28/19
                  
                  
                    3060-0286
                    Sec. 80.302
                    12/31/18
                  
                  
                    3060-0288
                    Sec. 78.33
                    05/31/17
                  
                  
                    3060-0289
                    Secs. 76.601, 76.1704, 76.1705, and 76.1717
                    04/30/17
                  
                  
                    3060-0291
                    Sec. 90.477(a), (b)(2), (d)(2) and (d)(3)
                    05/31/17
                  
                  
                    3060-0292
                    Part 69 and Sec. 69.605
                    06/30/19
                  
                  
                    3060-0295
                    Sec. 90.607
                    01/31/19
                  
                  
                    3060-0297
                    Sec. 80.503
                    06/30/18
                  
                  
                    3060-0298
                    Part 61, Tariffs (Other than Tariff Review Plan)
                    09/30/19
                  
                  
                    3060-0310
                    FCC 322
                    11/30/17
                  
                  
                    3060-0311
                    Sec. 76.54
                    03/31/17
                  
                  
                    3060-0316
                    Secs. 76.1700, 76.1702, 76.1703, 76.1707, and 76.1711
                    05/31/19
                  
                  
                    3060-0320
                    Sec. 73.1350
                    05/31/18
                  
                  
                    3060-0325
                    Sec. 80.605
                    06/30/17
                  
                  
                    3060-0329
                    Sec. 2.955
                    01/31/18
                  
                  
                    3060-0331
                    FCC 321
                    10/31/17
                  
                  
                    3060-0332
                    Secs. 76.614 and 76.1706
                    04/30/19
                  
                  
                    3060-0340
                    Sec. 73.51
                    04/30/18
                  
                  
                    
                    3060-0341
                    Sec. 73.1680
                    10/31/17
                  
                  
                    3060-0346
                    Sec. 78.27
                    04/30/18
                  
                  
                    3060-0347
                    Sec. 97.311
                    07/31/17
                  
                  
                    3060-0349
                    Secs. 73.2080, 76.73, 76.75, 76.79, and 76.1702
                    12/31/18
                  
                  
                    3060-0355
                    FCC 492 and FCC 492A
                    02/28/19
                  
                  
                    3060-0357
                    Sec. 63.701
                    11/30/18
                  
                  
                    3060-0360
                    Sec. 80.409
                    01/31/20
                  
                  
                    3060-0370
                    Part 32—Uniform System of Accounts for Telecommunications Companies
                    08/31/17
                  
                  
                    3060-0384
                    Secs. 64.901, 64.904 and 64.905
                    06/30/19
                  
                  
                    3060-0386
                    Secs. 1.5, 73.1615, 73.1635, 73.1740, 73.3598, 74.788, and FCC 337
                    03/31/19
                  
                  
                    3060-0387
                    Secs. 15.201(d), 15.209, 15.211, 15.213 and 15.221
                    03/31/18
                  
                  
                    3060-0390
                    FCC 395-B
                    08/31/17
                  
                  
                    3060-0391
                    Parts 54 and 36—Program to Monitor the Impacts of the Universal Service Support Mechanisms
                    06/30/17
                  
                  
                    3060-0392
                    Part 1, Subpart J—Pole Attachment Complaint Procedures
                    03/31/19
                  
                  
                    3060-0394
                    Sec. 1.420
                    11/30/19
                  
                  
                    3060-0398
                    Secs. 2.948, 2.949, and 15.117(g)(2)
                    09/30/19
                  
                  
                    3060-0400
                    Tariff Review Plan (TRP)
                    09/30/19
                  
                  
                    3060-0404
                    FCC 350
                    05/31/19
                  
                  
                    3060-0405
                    FCC 349
                    12/31/18
                  
                  
                    3060-0411
                    FCC 485
                    11/30/17
                  
                  
                    3060-0414
                    Terrain Shielding Policy
                    04/30/18
                  
                  
                    3060-0419
                    Secs. 76.94, 76.95, 76.105, 76.106, 76.107, and 76.1609
                    02/28/19
                  
                  
                    3060-0422
                    Sec. 68.5
                    03/31/19
                  
                  
                    3060-0423
                    Sec. 73.3588
                    11/30/19
                  
                  
                    3060-0430
                    Sec. 1.1206
                    01/31/18
                  
                  
                    3060-0433
                    FCC 320
                    04/30/17
                  
                  
                    3060-0439
                    Sec. 64.201
                    06/30/19
                  
                  
                    3060-0441
                    Secs. 90.621 and 90.693
                    06/30/18
                  
                  
                    3060-0463
                    Telecommunications Relay Services and Speech-to-Speech Services for Individuals with Hearing and Speech Disabilities
                    06/30/17
                  
                  
                    3060-0466
                    Secs. 73.1201, 74.783 and 74.1283
                    09/30/19
                  
                  
                    3060-0470
                    Secs. 64.901 and 64.903, and RAO Letters 19 and 26
                    08/31/17
                  
                  
                    3060-0473
                    Sec. 74.1251
                    11/30/19
                  
                  
                    3060-0474
                    Sec. 74.1263
                    06/30/17
                  
                  
                    3060-0484
                    Secs. 4.9
                    01/31/20
                  
                  
                    3060-0489
                    Sec. 73.37
                    04/30/18
                  
                  
                    3060-0496
                    FCC Report 43-08
                    04/30/19
                  
                  
                    3060-0500
                    Sec. 76.1713
                    07/31/19
                  
                  
                    3060-0501
                    Secs. 73.1942, 76.206 and 76.1611
                    09/30/17
                  
                  
                    3060-0506
                    FCC 302-FM
                    09/30/17
                  
                  
                    3060-0508
                    Part 1 and Part 22 Reporting and Recordkeeping Requirements
                    04/30/18
                  
                  
                    3060-0512
                    FCC Report 43-01
                    02/28/18
                  
                  
                    3060-0519
                    Rules and Regulations Implementing the Telephone Consumer Protection Act (TCPA) of 1991
                    09/30/18
                  
                  
                    3060-0526
                    Sec. 69.123
                    04/30/17
                  
                  
                    3060-0531
                    Secs. 101.1011, 101.1325(b), 101.1327(a), 101.527, 101.529, and 101.103
                    06/30/18
                  
                  
                    3060-0532
                    Secs. 2.1033 and 15.121
                    06/30/17
                  
                  
                    3060-0537
                    Secs. 13.9(c), 13.13(c), 13.17(b), 13.211(e), and 13.217
                    06/30/19
                  
                  
                    3060-0546
                    Sec. 76.59
                    02/28/19
                  
                  
                    3060-0548
                    Secs. 76.1708, 76.1709, 76.1620, 76.56 and 76.1614
                    06/30/17
                  
                  
                    3060-0550
                    FCC 328
                    08/31/18
                  
                  
                    3060-0560
                    Sec. 76.911
                    08/31/18
                  
                  
                    3060-0562
                    Sec. 76.916
                    01/31/19
                  
                  
                    3060-0565
                    Sec. 76.944
                    01/31/18
                  
                  
                    3060-0568
                    Secs. 76.970, 76.971 and 76.975
                    03/31/18
                  
                  
                    3060-0569
                    Sec. 76.975
                    10/31/17
                  
                  
                    3060-0573
                    FCC 394
                    03/31/18
                  
                  
                    3060-0580
                    Sec. 76.1710
                    07/31/18
                  
                  
                    3060-0584
                    FCC 44 and FCC 45
                    02/28/18
                  
                  
                    3060-0589
                    FCC 159, FCC 159-B, FCC 159-C, FCC 159-E and 159-W
                    05/31/17
                  
                  
                    3060-0594
                    FCC 1220
                    12/31/18
                  
                  
                    3060-0599
                    Secs. 90.187, 90.425 and 90.627
                    09/30/19
                  
                  
                    3060-0600
                    FCC 175
                    06/30/19
                  
                  
                    3060-0601
                    FCC 1200
                    12/31/18
                  
                  
                    3060-0607
                    Sec. 76.922
                    11/30/17
                  
                  
                    3060-0609
                    Sec. 76.934(e)
                    12/31/18
                  
                  
                    3060-0625
                    Sec. 24.103
                    02/28/19
                  
                  
                    3060-0626
                    Sec. 90.483
                    11/30/19
                  
                  
                    3060-0627
                    FCC 302-AM
                    09/30/17
                  
                  
                    3060-0633
                    Secs. 74.165, 74.432, and 74.832
                    04/30/18
                  
                  
                    3060-0634
                    Sec. 73.691
                    05/31/18
                  
                  
                    3060-0636
                    Secs. 2.906, 2.909, 2.1071, 2.1075, 2.1076, 2.1077 and 15.37
                    05/31/18
                  
                  
                    3060-0645
                    Secs. 17.4, 17.48 and 17.49
                    05/31/18
                  
                  
                    3060-0647
                    FCC 333
                    09/30/18
                  
                  
                    
                    3060-0649
                    Secs. 76.1601, 76.1617, 76.1697 and 76.1708
                    03/31/19
                  
                  
                    3060-0652
                    Secs. 76.309, 76.1602, 76.1603 and 76.1619
                    07/31/17
                  
                  
                    3060-0653
                    Sec. 64.703(b) and (c)
                    01/31/20
                  
                  
                    3060-0655
                    Requests for Waivers of Regulatory and Application Fees
                    11/30/19
                  
                  
                    3060-0665
                    Sec. 64.707
                    06/30/19
                  
                  
                    3060-0667
                    Secs. 76.630, 76.1621 and 76.1622
                    01/31/20
                  
                  
                    3060-0668
                    Sec. 76.936
                    03/31/19
                  
                  
                    3060-0669
                    Sec. 76.946
                    05/31/19
                  
                  
                    3060-0674
                    Sec. 76.1618
                    05/31/17
                  
                  
                    3060-0678
                    Part 25—Licensing of, and Spectrum Usage by, Commercial Earth Stations and Space Stations
                    08/31/19
                  
                  
                    3060-0685
                    FCC 1210 and FCC 1240
                    12/31/17
                  
                  
                    3060-0686
                    FCC 214, FCC 412FCN, FCC 214TC and FCC 214STA
                    02/28/18
                  
                  
                    3060-0687
                    Access to Telecommunications Equipment and Services by Persons with Disabilities
                    04/30/18
                  
                  
                    3060-0688
                    FCC 1235
                    02/28/19
                  
                  
                    3060-0690
                    Sec. 101.17
                    01/31/18
                  
                  
                    3060-0691
                    Sec. 90.665
                    04/30/19
                  
                  
                    3060-0692
                    Secs. 76.613, 76.802 and 76.804
                    02/28/19
                  
                  
                    3060-0695
                    Sec. 87.219
                    07/31/17
                  
                  
                    3060-0698
                    Secs. 25.203(i) and 73.1030(a)(2)
                    01/31/20
                  
                  
                    3060-0700
                    FCC 1275
                    05/31/19
                  
                  
                    3060-0703
                    FCC 1205
                    12/31/17
                  
                  
                    3060-0704
                    Secs. 42.10, 42.11 and 64.1900 and Section 254(g)
                    09/30/17
                  
                  
                    3060-0706
                    Secs. 76.952 and 76.990
                    01/31/20
                  
                  
                    3060-0707
                    Over-the Air Reception Devices (OTARD)
                    10/31/19
                  
                  
                    3060-0710
                    Parts 1 and 51—Implementation of Local Competition Provisions in the Telecommunications Act of 1996
                    09/30/19
                  
                  
                    3060-0713
                    Alternative Broadcast Inspection Program (ABIP) Compliance Notification
                    02/28/17
                  
                  
                    3060-0715
                    Carriers' Use of Customer Proprietary Network Information and Other Customer Information
                    09/30/17
                  
                  
                    3060-0716
                    Secs. 73.88, 73.718, 73.685 and 73.1630
                    04/30/18
                  
                  
                    3060-0717
                    Secs. 64.703(a), 64.709 and 64.710
                    06/30/17
                  
                  
                    3060-0718
                    Part 101—Terrestrial Microwave Fixed Radio Service
                    02/28/19
                  
                  
                    3060-0719
                    Quarterly Report of IntraLATA Carriers Listing Payphone Automatic Number Identifications
                    06/30/19
                  
                  
                    3060-0723
                    Sec. 276—Public Disclosure of Network Information by Bell Operating Companies (BOCs)
                    07/31/18
                  
                  
                    3060-0725
                    Quarterly Filing of Nondiscrimination Reports by Bell Operating Companies (BOCs)
                    06/30/18
                  
                  
                    3060-0727
                    Sec. 73.213
                    04/30/18
                  
                  
                    3060-0737
                    Disclosure Requirements for Information Services Provided Under a Presubscription or Comparable Arrangement
                    10/31/17
                  
                  
                    3060-0740
                    Sec. 95.1015
                    07/31/17
                  
                  
                    3060-0741
                    Technology Transitions
                    01/31/20
                  
                  
                    3060-0742
                    Secs. 52.21 through 52.36
                    09/30/19
                  
                  
                    3060-0743
                    Pay Telephone Reclassification and Compensation Provisions of the Telecommunications Act of 1996
                    06/30/19
                  
                  
                    3060-0745
                    Local Exchange Carrier Tariff Streamlining Provisions of the Telecommunications Act of 1996
                    07/31/18
                  
                  
                    3060-0748
                    Secs. 64.1504, 64.1509 and 64.1510
                    02/28/19
                  
                  
                    3060-0750
                    Secs. 73.671 and 73.673
                    07/31/17
                  
                  
                    3060-0751
                    Sec. 43.51
                    09/30/19
                  
                  
                    3060-0754
                    FCC 2100, Schedule H
                    04/30/18
                  
                  
                    3060-0755
                    Secs. 59.1 through 59.4
                    01/31/18
                  
                  
                    3060-0760
                    272 Sunset Order and Access Charge Reform
                    10/31/17
                  
                  
                    3060-0761
                    Sec. 79.1
                    12/31/17
                  
                  
                    3060-0767
                    Secs. 1.2110, 1.2111 and 1.2112
                    04/30/17
                  
                  
                    3060-0768
                    28 GHz Band
                    02/28/18
                  
                  
                    3060-0770
                    Sec. 61.49
                    11/30/17
                  
                  
                    3060-0773
                    Sec. 2.803
                    06/30/17
                  
                  
                    3060-0775
                    Sec. 64.1903
                    07/31/19
                  
                  
                    3060-0779
                    Secs. 90.20(a)(1)(iii), 90.769, 90.767, 90.763(b)(l)(i)(a), 90.763(b)(l)(i)(B), 90.771(b) and 90.743
                    01/31/20
                  
                  
                    3060-0783
                    Sec. 90.176
                    12/31/17
                  
                  
                    3060-0787
                    Subscriber Carrier Selection Changes Provisions of the Telecommunications Act of 1996—Unauthorized Changes of Consumers' Long Distance Carriers
                    07/31/17
                  
                  
                    3060-0788
                    DTV Showings/Interference Agreements
                    04/30/19
                  
                  
                    3060-0790
                    Sec. 68.110(c)
                    05/31/18
                  
                  
                    3060-0791
                    Sec. 32.7300
                    05/31/18
                  
                  
                    3060-0795
                    FCC 606
                    08/31/17
                  
                  
                    3060-0798
                    FCC 601
                    06/30/19
                  
                  
                    3060-0799
                    FCC 602
                    10/31/19
                  
                  
                    3060-0800
                    FCC 603
                    03/31/18
                  
                  
                    3060-0804
                    FCC 460, FCC 461, FCC 462, FCC 463, FCC 465, FCC 466, and FCC 467
                    09/30/19
                  
                  
                    3060-0805
                    Secs. 90.523, 90.527, 90.545 and 90.1211
                    07/31/17
                  
                  
                    3060-0806
                    FCC 470 and FCC 471
                    12/31/18
                  
                  
                    3060-0807
                    Sec. 51.803 and Supplemental Procedures for Petitions to Sec. 252(e)(5)
                    05/31/19
                  
                  
                    3060-0809
                    Communications Assistance for Law Enforcement Act
                    12/31/19
                  
                  
                    3060-0812
                    Exemption from Payment of Regulatory Fees When Claiming Non-Profit Status
                    02/28/18
                  
                  
                    3060-0813
                    Sec. 20.18
                    02/28/18
                  
                  
                    
                    3060-0816
                    FCC 477
                    06/30/17
                  
                  
                    3060-0817
                    BOC Provision of Enhanced Services (ONA Requirements)
                    06/30/18
                  
                  
                    3060-0819
                    FCC 481, FCC 497, and FCC 555
                    09/30/19
                  
                  
                    3060-0823
                    Part 64, Pay Telephone Reclassification
                    05/31/17
                  
                  
                    3060-0824
                    FCC 498
                    11/30/18
                  
                  
                    3060-0837
                    FCC 2100, Schedule B
                    03/31/19
                  
                  
                    3060-0844
                    Cable Carriage of Television Broadcast Stations
                    03/31/19
                  
                  
                    3060-0848
                    Deployment of Wireline Services Offering Advanced Telecommunications Capability
                    03/31/18
                  
                  
                    3060-0849
                    Commercial Availability of Navigation Devices
                    07/31/17
                  
                  
                    3060-0850
                    FCC 605
                    05/31/17
                  
                  
                    3060-0853
                    FCC 479, FCC 486 and FCC 500
                    12/31/19
                  
                  
                    3060-0854
                    Sec. 64.2401
                    09/30/18
                  
                  
                    3060-0855
                    FCC 499-A and FCC 499-Q
                    12/31/17
                  
                  
                    3060-0856
                    FCC 472, FCC 473 and FCC 474
                    06/30/19
                  
                  
                    3060-0859
                    Suggested Guidelines for Petitions for Ruling under Sec. 253
                    03/31/18
                  
                  
                    3060-0862
                    Handling Confidential Information
                    07/31/17
                  
                  
                    3060-0863
                    Satellite Delivery of Network Signals to Unserved Households
                    05/31/17
                  
                  
                    3060-0865
                    Universal Licensing System Recordkeeping and Third-Party Disclosure Requirements
                    02/28/17
                  
                  
                    3060-0874
                    Consumer Complaint Portal
                    07/31/19
                  
                  
                    3060-0876
                    Sec. 54.703 and Secs. 54.719 through 54.725
                    10/31/18
                  
                  
                    3060-0881
                    Sec. 95.861
                    05/31/17
                  
                  
                    3060-0882
                    Sec. 95.833
                    07/31/17
                  
                  
                    3060-0888
                    Secs. 76.7, 76.9, 76.61, 76.914, 76.1001, 76.1003, 76.1302 and 76.1513
                    01/31/18
                  
                  
                    3060-0895
                    FCC 502
                    07/31/19
                  
                  
                    3060-0896
                    Broadcast Auction Form Exhibits
                    09/30/17
                  
                  
                    3060-0905
                    Sec. 18.213
                    06/30/17
                  
                  
                    3060-0906
                    FCC 2100, Schedule G
                    10/31/17
                  
                  
                    3060-0910
                    Ensure Compatibility with Enhanced 911 Emergency Calling Systems
                    05/31/18
                  
                  
                    3060-0912
                    Secs. 76.501, 76.503 and 76.504
                    01/31/18
                  
                  
                    3060-0917
                    FCC 160
                    02/28/17
                  
                  
                    3060-0918
                    FCC 161
                    02/28/17
                  
                  
                    3060-0920
                    FCC 318
                    03/31/19
                  
                  
                    3060-0922
                    FCC 397
                    11/30/18
                  
                  
                    3060-0927
                    Auditor's Annual Independence and Objectivity Certification
                    01/31/18
                  
                  
                    3060-0928
                    FCC 2100, Schedule F and Sec. 73.3572(h), 73.3700(b)(3) and 73.3700(h)(2)
                    03/31/19
                  
                  
                    3060-0931
                    Sec. 80.103
                    08/31/18
                  
                  
                    3060-0932
                    FCC 2100, Schedule E and Secs. 73.3700(b)(1)(i)-(v) and (vii), (b)(2)(i) and (ii), and 74.793(d)
                    03/31/19
                  
                  
                    3060-0936
                    Secs. 95.1215, 95.1217, 95.1223, and 95.1225
                    10/31/19
                  
                  
                    3060-0937
                    Establishment of a Class A Television Service
                    05/31/19
                  
                  
                    3060-0938
                    FCC 319
                    12/31/17
                  
                  
                    3060-0942
                    Access Charge Reform, Price Cap Performance Review for Local Exchange Carriers, Low-Volume Long Distance Users, Federal-State Joint Board on Universal Service
                    05/31/19
                  
                  
                    3060-0944
                    Secs. 1.767 and 1.768, FCC 220, and Executive Order 10530
                    02/28/18
                  
                  
                    3060-0950
                    Bidding Credits for Tribal Lands
                    04/30/19
                  
                  
                    3060-0951
                    Sec. 1.1204(b) Note, and Sec. 1.1206(a) Note 1
                    08/31/19
                  
                  
                    3060-0952
                    Proposed Demographic Information and Notifications,
                    02/28/19
                  
                  
                    3060-0953
                    Secs. 95.1111 and 95.1113
                    08/31/19
                  
                  
                    3060-0960
                    Secs. 76.122, 76.123, 76.124 and 76.127
                    01/31/20
                  
                  
                    3060-0967
                    Sec. 79.2, 79.105, and 79.106
                    04/30/17
                  
                  
                    3060-0971
                    Sec. 52.15
                    05/31/17
                  
                  
                    3060-0972
                    Part 69 Filing Requirements for Regulation of Interstate Services of Non-Price Cap Incumbent Local Exchange Carriers and Interexchange Carriers
                    06/30/17
                  
                  
                    3060-0973
                    Sec. 64.1120(e)
                    06/30/19
                  
                  
                    3060-0975
                    Secs. 68.105 and 1.4000
                    08/31/19
                  
                  
                    3060-0979
                    License Audit Letter
                    11/30/18
                  
                  
                    3060-0980
                    Sec. 76.66
                    02/28/19
                  
                  
                    3060-0984
                    Secs. 90.35(b)(2) and 90.175(b)(1)
                    09/30/19
                  
                  
                    3060-0986
                    FCC 481, FCC 507, FCC 508, FCC 509, and FCC 525
                    03/31/17
                  
                  
                    3060-0987
                    Sec. 20.18(l)(1)(i)-(iii) and 20.18(l)(2)(i)-(iii)
                    08/31/17
                  
                  
                    3060-0989
                    Secs. 63.01, 63.03 and 63.04
                    04/30/17
                  
                  
                    3060-0991
                    AM Measurement Data
                    01/31/18
                  
                  
                    3060-0994
                    Flexibility for Delivery of Communications by Mobile Satellite Service Providers in the 2 GHz Band, the L-Band, and the 1.6/2.4 GHz Band
                    10/31/18
                  
                  
                    3060-0995
                    Sec. 1.2105(c) and 1.2205
                    06/30/19
                  
                  
                    3060-0996
                    AM Auction Section 307(b) Submissions
                    05/31/17
                  
                  
                    3060-0997
                    Sec. 52.15(k)
                    07/31/17
                  
                  
                    3060-0998
                    Sec. 87.109
                    04/30/19
                  
                  
                    3060-0999
                    Sec. 20.19, Hearing Aid Compatibility Status Report, FCC 655
                    11/30/18
                  
                  
                    3060-1000
                    Sec. 87.147
                    08/31/19
                  
                  
                    3060-1003
                    Communications Disaster Information Reporting System
                    07/31/18
                  
                  
                    3060-1004
                    Commission Rules to Ensure Compatibility with Enhanced 911 Emergency Calling Systems
                    06/30/18
                  
                  
                    3060-1005
                    Numbering Resource Optimization—Phase 3
                    04/30/17
                  
                  
                    3060-1008
                    Secs. 27.50 and 27.602
                    08/31/17
                  
                  
                    
                    3060-1013
                    Mitigation of Orbital Debris
                    02/28/18
                  
                  
                    3060-1015
                    Part 15—Ultra Wideband Transmission Systems
                    11/30/17
                  
                  
                    3060-1021
                    Sec. 25.139
                    11/30/19
                  
                  
                    3060-1022
                    Secs. 101.1403, 101.103(f), 101.1413, 101.1440 and 101.1417
                    05/31/17
                  
                  
                    3060-1028
                    International Signaling Point Code (ISPC)
                    11/30/18
                  
                  
                    3060-1029
                    Data Network Identification Code (DNIC)
                    11/30/18
                  
                  
                    3060-1030
                    Service Rules for Advanced Wireless Services (AWS) in the 1.7 GHz and 2.1 GHz Bands
                    01/31/18
                  
                  
                    3060-1031
                    Commission's Initiative to Implement Enhanced 911 (E911) Emergency Services
                    01/31/19
                  
                  
                    3060-1033
                    FCC 396-C
                    10/31/18
                  
                  
                    3060-1034
                    FCC 335-AM and FCC 335-FM
                    02/28/19
                  
                  
                    3060-1035
                    FCC 309, FCC 310 and FCC 311
                    01/31/20
                  
                  
                    3060-1039
                    FCC 620 and FCC 621
                    10/31/17
                  
                  
                    3060-1042
                    Request for Technical Support—Help Request Form
                    03/31/19
                  
                  
                    3060-1044
                    Review of the Section 251 Unbundling Obligations of Incumbent Local Exchange Carriers
                    05/31/19
                  
                  
                    3060-1045
                    FCC 324 and Sec. 76.1610
                    12/31/17
                  
                  
                    3060-1046
                    Part 64, Pay Telephone Reclassification and Compensation Provisions of the Telecommunications Act of 1996
                    08/31/17
                  
                  
                    3060-1047
                    Telecommunications Relay Services and Speech-to-Speech Services for Individuals with Hearing and Speech Disabilities, FCC 03-112
                    10/31/17
                  
                  
                    3060-1048
                    Sec. 1.929(c)(1)
                    11/30/18
                  
                  
                    3060-1050
                    Sec. 97.303
                    04/30/19
                  
                  
                    3060-1053
                    Two-Line Captioned Telephone Order and IP Captioned Telephone Service Declaratory Ruling, and Internet Protocol Captioned Telephone Service Reform Order
                    03/31/18
                  
                  
                    3060-1054
                    FCC 422-IB
                    09/30/18
                  
                  
                    3060-1056
                    FCC 421-IB
                    07/31/18
                  
                  
                    3060-1057
                    FCC 420-IB
                    07/31/18
                  
                  
                    3060-1058
                    FCC 608
                    04/30/18
                  
                  
                    3060-1060
                    Wireless E911 Coordination Initiative Letter to State 911 Coordinators
                    12/31/19
                  
                  
                    3060-1063
                    Global Mobile Personal Communications by Satellite (GMPCS) Authorization, Marketing and Importation Rules
                    09/30/18
                  
                  
                    3060-1064
                    Regulatory Fee Assessment True-Ups
                    07/31/17
                  
                  
                    3060-1065
                    Sec. 25.701
                    11/30/18
                  
                  
                    3060-1070
                    Allocation and Service Rules for the 71-76 GHz, 81-86 GHz and 92-95 GHz Bands
                    10/31/17
                  
                  
                    3060-1078
                    Rules and Regulations Implementing the Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (CAN-SPAM Act), CG Docket 04-53
                    09/30/19
                  
                  
                    3060-1079
                    Sec. 15.240
                    12/31/19
                  
                  
                    3060-1080
                    Improving Public Safety Communications in the 800 MHz Band; TA-13.1 and TA-14.1
                    10/31/17
                  
                  
                    3060-1081
                    Secs. 54.202, 54.209, 54.307, 54.313, 54.314 and 54.809
                    09/30/17
                  
                  
                    3060-1084
                    Rules and Regulations Implementing Minimum Customer Account Record Obligations on All Local and Interexchange Carriers, CG Docket No. 02-386
                    05/31/19
                  
                  
                    3060-1085
                    Sec. 9.5
                    07/31/18
                  
                  
                    3060-1086
                    Secs. 74.787, 74.790, 74.794, 74.796 and 74.798
                    03/31/19
                  
                  
                    3060-1087
                    Sec. 15.615
                    04/30/17
                  
                  
                    3060-1088
                    Rules and Regulations Implementing the Telephone Consumer Protection Act (TCPA) of 1991
                    05/31/19
                  
                  
                    3060-1089
                    Telecommunications Relay Services and Speech-to-Speech Services for Individuals with Hearing and Speech Disabilities, E911 Requirements for IP-Enabled Service Providers
                    08/31/17
                  
                  
                    3060-1092
                    FCC 609-T and FCC 611-T
                    01/31/20
                  
                  
                    3060-1094
                    Licensing, Operation, and Transition of the 2500-2690 MHz Band
                    03/31/17
                  
                  
                    3060-1095
                    Surrenders of Authorizations for International Carrier, Space Station and Earth Station Licensees
                    01/31/18
                  
                  
                    3060-1096
                    Prepaid Calling Card Service Provider Certification
                    07/31/19
                  
                  
                    3060-1101
                    Children's Television Requests for Preemption Flexibility
                    12/31/18
                  
                  
                    3060-1103
                    Sec. 76.41
                    01/31/19
                  
                  
                    3060-1104
                    Sec. 73.682(d)
                    02/28/17
                  
                  
                    3060-1108
                    Consummations of Assignments and Transfers of Control of Authorization
                    02/28/18
                  
                  
                    3060-1113
                    Commercial Mobile Alert System (CMAS)
                    07/31/17
                  
                  
                    3060-1116
                    Submarine Cable Reporting
                    01/31/18
                  
                  
                    3060-1120
                    Service Quality Measurement Plan for Interstate Special Access and Monthly Usage Reporting Requirements
                    09/30/17
                  
                  
                    3060-1121
                    Secs. 1.30002, 1.30003, 1.30004, 73.875, 73.1657 and 73.1690
                    02/28/17
                  
                  
                    3060-1122
                    Preparation of Annual Reports to Congress for the Collection & Expenditure of Fees or Charges for Enhanced 911 (E911) Services under the NET 911 Improvement Act of 2008
                    03/31/18
                  
                  
                    3060-1124
                    Sec. 80.231
                    12/31/17
                  
                  
                    3060-1126
                    Sec. 10.350
                    04/30/18
                  
                  
                    3060-1127
                    First Responder Emergency Contact Information in the Universal Licensing System (ULS)
                    03/31/19
                  
                  
                    3060-1129
                    Broadband Speed Test and Unavailability Registry
                    04/30/19
                  
                  
                    3060-1131
                    Implementation of the NET 911 Improvement Act of 2008: Location Information from Owners and Controllers of 911 and E911 Capabilities
                    06/30/19
                  
                  
                    3060-1133
                    FCC 308 and Secs. 73.3545 and 73.3580
                    07/31/18
                  
                  
                    3060-1138
                    Secs. 1.49 and 1.54
                    06/30/19
                  
                  
                    3060-1139
                    Consumer Broadband Services Testing and Measurement
                    05/31/17
                  
                  
                    3060-1142
                    Electronic Tariff Filing System (ETFS)
                    11/30/19
                  
                  
                    3060-1145
                    Structure and Practices of the Video Relay Service Program
                    08/31/17
                  
                  
                    3060-1146
                    Implementation of the 21st Century Communications and Video Accessibility Act of 2010, Section 105, Relay Services for Deaf-Blind Individuals, CG Docket No. 10-210
                    06/30/18
                  
                  
                    
                    3060-1147
                    Wireless E911 Phase II Location Accuracy Requirements
                    05/31/18
                  
                  
                    3060-1148
                    Sec. 79.3
                    01/31/20
                  
                  
                    3060-1149
                    Generic Clearance for the Collection of Qualitative Feedback on Agency Service Delivery
                    06/30/17
                  
                  
                    3060-1150
                    Structure and Practices of the Video Relay Service Program, Second Report and Order, CG Docket No. 10-51
                    05/31/18
                  
                  
                    3060-1151
                    Secs. 1.1420, 1.1422, and 1.1424
                    03/31/18
                  
                  
                    3060-1154
                    Commercial Advertisement Loudness Mitigation (“CALM”) Act; Financial Hardship and General Waiver Requests
                    06/30/18
                  
                  
                    3060-1155
                    Secs. 15.713, 15.714, 15.715, 15.717 and 27.1320
                    05/31/19
                  
                  
                    3060-1156
                    Sec. 43.62
                    02/28/18
                  
                  
                    3060-1157
                    Formal Complaint Procedures, Preserving the Open Internet and Broadband Industry Practices
                    09/30/17
                  
                  
                    3060-1158
                    Disclosure of Network Management Practices, Preserving the Open Internet and Broadband Industry Practices
                    12/31/19
                  
                  
                    3060-1159
                    Part 25—Satellite Communications; and Part 27—Miscellaneous Wireless Communications Services in the 2.3 GHz Band
                    10/31/19
                  
                  
                    3060-1161
                    Sec. 27.14(g)-(l)
                    10/31/17
                  
                  
                    3060-1162
                    Closed Captioning of Video Programming Delivered Using Internet Protocol, and Apparatus Closed Captioning Requirements
                    09/30/18
                  
                  
                    3060-1163
                    Regulations Applicable to Common Carrier and Aeronautical Radio Licensees
                    10/31/18
                  
                  
                    3060-1165
                    Sec. 74.605
                    12/31/17
                  
                  
                    3060-1166
                    FCC 180
                    01/31/18
                  
                  
                    3060-1167
                    Accessible Telecommunications and Advanced Communications Services and Equipment
                    01/31/20
                  
                  
                    3060-1168
                    FCC 680
                    01/31/18
                  
                  
                    3060-1169
                    Part 11—Emergency Alert System (EAS), FCC 12-7
                    08/31/18
                  
                  
                    3060-1170
                    Sec. 90.209
                    04/30/18
                  
                  
                    3060-1171
                    Secs. 73.682(e) and 76.607(a)
                    06/30/18
                  
                  
                    3060-1174
                    Secs. 73.503, 73.621 and 73.3527
                    07/31/18
                  
                  
                    3060-1177
                    Sec. 74.800
                    06/30/19
                  
                  
                    3060-1178
                    FCC 2100, Schedule 399; and Sec. 73.3700(e)
                    03/31/19
                  
                  
                    3060-1180
                    Expanding the Economic and Innovation Opportunities of Spectrum Through Incentive Auctions
                    08/31/18
                  
                  
                    3060-1181
                    Study Area Boundary Data Reporting in Esri Shapefile Format
                    06/30/19
                  
                  
                    3060-1183
                    Establishment of a Public Safety Answering Point Do-Not-Call Registry, CG Docket 12-129
                    02/28/19
                  
                  
                    3060-1184
                    Secs. 1.946(d), 27.10(d), 27.12, 27.14 and 27.17
                    07/31/19
                  
                  
                    3060-1185
                    FCC 690 and Record Retention Requirements
                    05/31/19
                  
                  
                    3060-1186
                    FCC 480
                    01/31/18
                  
                  
                    3060-1189
                    Secs. 1.1307(b)(1), 20.3, 20.21(a)(2), 20.21(a)(5), 20.21(e)(2), 20.21(e)(8)(i)(G), 20.21(e)(9)(i)(H), 20.21(f), 20.21(h), 22.9, 24.9, 27.9, 90.203, 90.219(b)(l)(i)
                    06/30/18
                  
                  
                    3060-1190
                    Sec. 87.287(b)
                    06/30/19
                  
                  
                    3060-1192
                    Survey for Urban Rates for Fixed Voice and Fixed Broadband Residential Services
                    08/31/19
                  
                  
                    3060-1194
                    FCC 338
                    01/31/19
                  
                  
                    3060-1195
                    US Telecom Forbearance FCC 13-69 Conditions
                    06/30/17
                  
                  
                    3060-1196
                    Inmate Calling Services Data Collection
                    06/30/17
                  
                  
                    3060-1197
                    Comprehensive Market Data Collection for Interstate Special Access Services
                    08/31/17
                  
                  
                    3060-1198
                    Secs. 90.525, 90.529 and 90.531
                    04/30/18
                  
                  
                    3060-1199
                    Sec. 15.407(j)
                    08/31/17
                  
                  
                    3060-1200
                    FCC 5610 and FCC 5620
                    09/30/18
                  
                  
                    3060-1201
                    Structure and Practices of the Video Relay Service Program; Telecommunications Relay Services and Speech-to-Speech Services for Individuals with Hearing and Speech Disabilities
                    09/30/17
                  
                  
                    3060-1202
                    Improving 911 Reliability and Continuity of Communications Including Networks, Broadband Technologies
                    10/31/17
                  
                  
                    3060-1203
                    Secs. 79.107, 79.108 and 79.110
                    08/31/19
                  
                  
                    3060-1204
                    Deployment of Text-to-911
                    04/30/18
                  
                  
                    3060-1205
                    Sec. 74.802
                    03/31/18
                  
                  
                    3060-1206
                    FCC 2100, Schedule 381
                    03/31/18
                  
                  
                    3060-1207
                    Secs. 25.701 and 25.702
                    05/31/19
                  
                  
                    3060-1208
                    Acceleration of Broadband Deployment by Improving Wireless Facilities Siting Policies
                    05/31/18
                  
                  
                    3060-1209
                    Sec. 73.1216
                    02/28/19
                  
                  
                    3060-1210
                    Wireless E911 Location Accuracy Requirements
                    07/31/18
                  
                  
                    3060-1211
                    Secs. 96.17, 96.21, 96.23, 96.33, 96.35, 96.39, 96.41, 96.43, 96.45, 96.51, 96.57, 96.59, 96.61, 96.63, 96.67
                    04/30/17
                  
                  
                    3060-1212
                    SDARS Political Broadcasting Requirements
                    11/30/18
                  
                  
                    3060-1213
                    FCC 177
                    06/30/19
                  
                  
                    3060-1214
                    Direct Access to Numbers Order, FCC 15-70, Conditions
                    07/31/19
                  
                  
                    3060-1215
                    Use of Spectrum Bands Above 24 GHz for Mobile Radio Services
                    01/31/20
                  
                  
                    3060-1216
                    Sections 73.3700(b)(4)(i)-(ii), (c), (d), (h)(5)-(6), (g)(4)
                    03/31/19
                  
                  
                    3060-1217
                    Ensuring Continuity of 911 Communications
                    03/31/19
                  
                  
                    3060-1218
                    Carriage of Digital Television Broadcast Signals
                    05/31/19
                  
                  
                    3060-1219
                    Connect America Fund-Alternative Connect America Cost Model Support
                    09/30/19
                  
                  
                    3060-1220
                    Transparency Rule Disclosures, FCC 15-24, Mobile Broadband Disclosures
                    12/31/18
                  
                  
                    3060-1221
                    Inmate Calling Services, One-Time Data Collection
                    01/31/20
                  
                  
                    3060-1222
                    Inmate Calling Services, Annual Reporting, Certification and Consumer Disclosure
                    01/31/20
                  
                  
                    3060-1223
                    Payment Instructions from the Eligible Entity Seeking Reimbursement from the TV Broadcaster Relocation Fund
                    07/31/17
                  
                  
                    
                    3060-1224
                    Reverse Auction (Auction 1001) Incentive Payment Instructions from Reverse Auction Winning Bidder
                    07/31/17
                  
                  
                    3060-1225
                    National Deaf-Blind Equipment Distribution Program
                    01/31/20
                  
                  
                    3060-1226
                    Receiving Written Consent for Communication with Base Stations in Canada
                    01/31/20
                  
                
                [82 FR 13260, Mar. 10, 2017, as amended at 83 FR 61335, Nov. 29, 2018; 84 FR 2757, Feb. 8, 2019]
              
              
                § 0.409
                Commission policy on private printing of FCC forms.
                The Commission has established a policy regarding the printing of blank FCC forms by private companies if they elect to do so as a matter of expediency and convenience to their clients or consumers. The policy is as follows:
                (a) Blank FCC forms may be reproduced by private companies at their own expense provided the following conditions are met:
                (1) Use a printing process resulting in a product that is at least comparable in quality to the original document, without change to the page size, image size, configuration of pages, folds or perforations, and matching as closely as possible the paper weight, paper color and ink color.
                (2) Delete in its entirety any and all U.S. Government Printing Office (GPO) indicia that may appear in the margin(s).
                (3) If the printer wishes to identify a foreign country in which the forms are printed, a marginal notation must be added stating “No U.S. Government funds were used to print this document.”
                (4) Do not add to the form any other symbol, word or phrase that might be construed as personalizing the form or advertising on it.
                (5) Except as specified above, do not delete from or add to any part of the form, or attach anything thereto.
                (6) Assure that the form being reproduced is an edition currently acceptable by the Commission, which will endeavor to keep the public advised of revisions to its forms, but cannot assume responsibility to the extent of eliminating any element of risk against the use of obsolete forms.
                (b) These guidelines do not apply to forms which respondents may wish to reproduce as completed facsimiles on automated equipment to satisfy application or report requirements. Requests for permission to submit such forms to the Commission should be addressed to the Office of Managing Director.
                [53 FR 27861, July 25, 1988]
              
            
            
              Printed Publications
              
                § 0.411
                General reference materials.
                The following reference materials are available in many libraries and may be purchased from the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C. 20402:
                (a) Statutory materials. Laws pertaining to communications are contained in Title 47 of the United States Code. Laws enacted since the printing of the last supplement to the Code are printed individually as slip laws, and these are compiled chronologically in the United States Statutes at Large. The Acts of Congress from 1910-62 pertaining to radio have been compiled in a single volume, Radio Laws of the United States (1962 ed.). See §§ 0.405 and 0.414.
                (b) Regulatory materials—(1) The Code of Federal Regulations. The rules and regulations of the Commission are contained in chapter I of title 47 of the Code of Federal Regulations. Chapter I is divided into the following four subchapters, which may be purchased separately: Subchapter A—General; Subchapter B—Common Carrier Services; Subchapter C—Broadcast Radio Services; and Subchapter D—Private Radio Services. Most persons will find that they need subchapter A, containing the general rules, and one of the other volumes, depending upon their area of interest. These four volumes are revised annually to reflect changes in the rules. See §§ 0.406, 0.412, and 0.415. The Code of Federal Regulations is fully indexed and contains numerous finding aids. See 1 CFR appendix C.
                
                (2) The Federal Register. As rules are adopted, amended, or repealed, the changes are published in the Federal Register, which is published daily except on legal holidays. Notices of proposed rule making, other rule making documents, statements of general policy, interpretations of general applicability, and other Commission documents having general applicability and legal effect are also published in the Federal Register. Summaries of the full Notices of proposed rule making and other rule making decisions adopted by the Commission constitute rulemaking documents for purposes of Federal Register publication. The Federal Register is fully indexed and contains numerous findings aids.
                [32 FR 10571, July 19, 1967, as amended at 44 FR 39180, July 5, 1979; 51 FR 7444, Mar. 4, 1986]
              
              
                § 0.413
                The Commission's printed publications.
                The Commission's printed publications are described in §§ 0.414 through 0.420. These publications may be purchased from the Superintendent of Documents, U.S. Government Printing Office, Washington, DC 20402.
                [64 FR 60722, Nov. 8, 1999]
              
              
                § 0.414
                The Communications Act and other statutory materials.
                This publication, with packets of revised pages, contains the Communications Act of 1934, with amendments through 1964; the Administrative Procedure Act, with amendments through 1964; the Judicial Review Act; the Communications Satellite Act of 1962; and selected sections of the Criminal Code pertaining to communications. It also contains indexes to the Communications Act and the Administrative Procedure Act. Persons who do not have ready access to the United States Code, or who refer frequently to these materials, may find this volume to be useful.
                [32 FR 10571, July 19, 1967]
              
              
                § 0.415
                The rules and regulations (looseleaf service).
                (a) In this service, the rules are divided into 10 volumes, each containing several related parts. Each volume may be purchased separately from the Superintendent of Documents. The purchase price for a volume includes a subscription to replacement pages reflecting changes in the rules contained therein until such time as the volume is revised. Each volume is revised periodically, depending primarily on the frequency with which the rules it contains have been amended. When a volume is revised, the revised volume and replacement pages therefor will be furnished to those who renew their subscriptions.
                (b) [Reserved]
                [41 FR 21449, May 26, 1976, as amended at 45 FR 49935, July 28, 1980; 51 FR 31304, Sept. 2, 1986]
              
              
                § 0.416
                The Federal Communications Commission Record.
                Texts adopted by the Commission or a member of its staff on delegated authority and released through the Office of Media Relations are published in the FCC Record. The FCC Record is published biweekly in pamphlet form. The pamphlets are available on a subscription basis from the Superintendent of Documents. Each biweekly pamphlet contains a table of contents and current index. A consolidated index is published on a periodic basis.
                [64 FR 60722, Nov. 8, 1999]
              
              
                § 0.417
                The Annual Reports.
                At the end of each fiscal year, the Commission publishes an Annual Report containing general information concerning the Commission and the history of regulation, a summary of developments during the year, and selected industry statistics.
                [32 FR 10571, July 19, 1967]
              
              
                § 0.420
                Other Commission publications.
                The following additional Commission publications may be purchased from the Superintendent of Documents:
                (a) Statistics of Communications Common Carriers.

                (b) Figure M-3, Estimated AM Ground Conductivity of the United States (set of two maps).
                
                (c) Television Network Program Procurement Report, 2d Interim Report, Part 2, by the Office of Network Study.
                [32 FR 10571, July 19, 1967, as amended at 44 FR 39180, July 5, 1979]
              
            
            
              Forms and Documents Available Upon Request
              
                § 0.421
                Application forms.

                All forms for use in submitting applications for radio authorization, together with instructions and information as to filing such forms, may be obtained at http://www.fcc.gov/forms. For information concerning the forms to be used and filing requirements, see part 1 of this chapter and the appropriate substantive rules.
                [80 FR 53749, Sept. 8, 2015]
              
              
                § 0.422
                Current action documents and public notices.

                Documents adopted by the Commission, public notices and other public announcements are released through the Office of Media Relations. These documents are also available on the Commission's website at www.fcc.gov and can be obtained from the Commission's duplicating contractor.
                [64 FR 60722, Nov. 8, 1999]
              
              
                § 0.423
                Information bulletins.

                Information bulletins and fact sheets containing information about communications issues and the Federal Communications Commission are available on the Commission's web site at www.fcc.gov, ftp.fcc.gov or may be requested from the Consumer and Governmental Affairs Bureau.
                [64 FR 60722, Nov. 8, 1999, as amended at 67 FR 13221, Mar. 21, 2002]
              
            
            
              Lists Containing Information Compiled by the Commission
              
                § 0.431
                The FCC service frequency lists.
                Lists of frequency assignments to radio stations authorized by the Commission are recapitulated periodically by means of an automated record system. All stations licensed by the Commission are included, except the following: Aircraft, amateur, personal (except General Mobile Radio Service), Civil Air Patrol, and disaster. The resulting documents, the FCC service frequency lists, consist of several volumes arranged by nature of service, in frequency order, including station locations, call signs and other technical particulars of each assignment. These documents are available for public inspection in Washington, D.C., in the Office of Engineering and Technology. Copies may be purchased from the Commission's duplicating contractor. See § 0.465(a).
                [64 FR 60722, Nov. 8, 1999]
              
              
                § 0.434
                Data bases and lists of authorized broadcast stations and pending broadcast applications.

                Periodically the FCC makes available copies of its data bases and lists containing information about authorized broadcast stations, pending applications for such stations, and rulemaking proceedings involving amendments to the TV and FM Table of Allotments. The data bases, and the lists prepared from the data bases, contain frequencies, station locations, and other particulars. The lists are available for public inspection at the FCC's Reference Information Center at 445 12th Street, SW., Washington, DC. Paper copies of the lists may be purchased from the FCC's duplicating contractor; see § 0.465(a). Many of the databases may be viewed at the Commission's web site at www.fcc.gov and ftp.fcc.gov under mass media services. Microfiche copies of these lists are maintained by the Reference Information Center. These lists are derived from the data bases and can be used as an alternative research source to the Broadcast Application Processing System (BAPS).
                [64 FR 60722, Nov. 8, 1999]
              
            
            
              Public Information and Inspection of Records
              
                Source:
                74 FR 14078, Mar. 30, 2009, unless otherwise noted.
              
              
                § 0.441
                General.

                (a) Any person desiring to obtain information from the Commission may do so by contacting the Consumer and Governmental Affairs Bureau (CGB). Requests for information and general inquiries may be submitted by:
                (1) Internet at http://www.fcc.gov/consumer-governmental-affairs or http://www.fcc.gov/foia.
                
                (2) Telephone at 1-888-CALL-FCC (1-888-225-5322).
                (3) TDD/TDY at 1-888-TELL-FCC (1-888-835-5322).
                (4) Correspondence to: Consumer and Governmental Affairs Bureau, 445 12th Street SW., Washington, DC 20554.
                (5) Visiting the Reference Information Center of the Consumer and Governmental Affairs Bureau at Room CY-A257 of the Commission's main office at 445 12th Street SW., Washington, DC 20554.

                (b) The Commission's FOIA Public Liaison is available to assist any person requesting information from the Commission in resolving any concerns related to a Freedom of Information Act request. Requesters may contact the FOIA Public Liaison to seek assistance on resolving disputes related to FOIA requests. See http://www.fcc.gov/foia/.
                

                (c) The Office of Government Information Services is available to provide mediation services to help resolve disputes between FOIA requesters and Federal agencies. FOIA requesters may contact the Office of Government Information Services directly to seek its assistance. See http://ogis.archives.gov/.
                
                (d) The General Counsel shall, subject to the authority of the Chairman, exercise the responsibilities of the Chief FOIA Officer specified in 5 U.S.C. 552(j).
                [82 FR 4188, Jan. 13, 2017]
              
              
                § 0.442
                Disclosure to other Federal government agencies of information submitted to the Commission in confidence.
                (a) The disclosure of records to other Federal government agencies is generally governed by the Paperwork Reduction Act, 44 U.S.C. 3510, rather than the Freedom of Information Act. The acceptance of materials in confidence under § 0.457 or § 0.459, or any other statute, rule or Commission order, does not preclude their disclosure to other federal agencies.
                (b) Information submitted to the Commission in confidence pursuant to § 0.457(c)(2) and (3), (d) and (g) or § 0.459, or any other statute, rule or order, may be disclosed to other agencies of the Federal government upon request or upon the Commission's own motion, provided:
                (1) Specific Commission assurances against such disclosure have not been given;
                (2) The other agency has established a legitimate need for the information;
                (3) Disclosure is made subject to the provisions of 44 U.S.C. 3510(b); and
                (4) Disclosure is not prohibited by the Privacy Act or other provisions of law.
                (c) The Commission's staff may give assurances against disclosure of information to other Federal agencies only with the prior written approval of the General Counsel. In no event will assurance against disclosure to other agencies be given in advance of submission of the information to the Commission if submission is required by statute or by the provisions of this chapter; but the notice provisions of paragraph (d) of this section will apply to such required submissions.
                (d)(1) Except as provided in paragraphs (d)(2) and (d)(3) of this section, a party who furnished records to the Commission with a request for confidential treatment, see § 0.459, will be notified at the time that the request for disclosure is submitted and will be afforded ten calendar days in which to submit an opposition to disclosure. This notification may be made either individually or by public notice.
                (2) If the agency requesting the records provides in writing to the satisfaction of the Commission that notice to the party who furnished the records to the Commission will interfere unduly with its law enforcement, national security or homeland defense activities and further states that it will notify that party of the Commission's disclosure once the potential for such interference is eliminated, the Commission will not give notice of disclosure.

                (3) A party who furnished records to the Commission in confidence will not be afforded prior notice when the disclosure is made to the Comptroller General of the United States, in the Government Accountability Office. Such a party will instead be notified of disclosure of the records to the Comptroller General either individually or by public notice.
                (4) If disclosure is opposed and the Commission decides to make the records available to the other agency, the party who furnished the records to the Commission will be afforded ten calendar days from the date of the ruling to move for a judicial stay of the Commission's action. If the party does not move for stay within this period, the records will be disclosed.
                (e) Except as provided in paragraph (d)(3) of this section, nothing in this section is intended to govern disclosure of information to Congress or the Comptroller General.
              
              
                § 0.445
                Publication, availability, and use of opinions, orders, policy statements, interpretations, administrative manuals, staff instructions, and frequently requested records.
                (a) Adjudicatory opinions and orders of the Commission, or its staff acting on delegated authority, are mailed or delivered by electronic means to the parties, and as part of the record, are available for inspection in accordance with § 0.453.

                (b) Documents adopted by the Commission or a member of its staff on delegated authority and released through the Office of Media Relations are published in the FCC Record. Older materials of this nature are available in the FCC Reports. In the event that such older materials are not published in the FCC Reports, reference should be made to the Federal Register or Pike and Fischer Communications Regulation.

                (c) All rulemaking documents or summaries thereof are published in the Federal Register and are available on the Commission's Web site. The complete text of the Commission decision also is released by the Commission and is available for inspection and copying during normal business hours in the Reference Information Center, via the Electronic Document Management System (EDOCS), or as otherwise specified in the rulemaking document published in the Federal Register.

                (d) Formal policy statements and interpretations designed to have general applicability are published on the Commission's Web site and in the Federal Register, the FCC Record, FCC Reports, or Pike and Fischer Communications Regulation. Commission decisions and other Commission documents not entitled formal policy statements or interpretations may contain substantive interpretations and statements regarding policy, and these are published as part of the document in the FCC Record, FCC Reports or Pike and Fischer Communications Regulation. General statements regarding policy and interpretations furnished to individuals, in correspondence or otherwise, are not ordinarily published.
                (e) Copies of all records that have been released to any person under § 0.461 and that because of the nature of their subject matter, the Commission determines have become or are likely to become the subject of subsequent requests for substantially the same records, or that have been requested three or more times, are made available in electronic format.

                (f) If the documents described in paragraphs (a) through (d) of this section are published in the Federal Register, the FCC Record, FCC Reports, or Pike and Fischer Communications Regulation, they are indexed, and they may be relied upon, used or cited as precedent by the Commission or private parties in any manner. If they are not so published, they may not be relied upon, used or cited as precedent, except against persons who have actual notice of the document in question or by such persons against the Commission. No person is expected to comply with any requirement or policy of the Commission unless he or she has actual notice of that requirement or policy or a document stating it has been published as provided in this paragraph. Nothing in this paragraph, however, shall be construed as precluding a reference to a recent document that is pending publication.

                (g) Subparts A and B of this part describe the functions of the staff and list the matters on which authority has been delegated to the staff. All general instructions to the staff and limitations upon its authority are set forth in those subparts or in decisions of the Commission published in the Federal Register. Instructions to the staff in particular matters or cases are privileged and/or protected and are not published or made available for public inspection.
                (h) To the extent required to prevent a clearly unwarranted invasion of personal privacy, or to prevent disclosure of information required or authorized to be withheld by another statute, the Commission may delete identifying details or confidential information when it makes available or publishes any document described in this section. The justification for any such deletion will be fully explained in a preamble to the document.
                [82 FR 4188, Jan. 13, 2017]
              
              
                § 0.451
                Inspection of records: Generally.
                (a) Records which are routinely available for public inspection. Section 0.453 specifies those Commission records which are routinely available for public inspection and where those records may be inspected. Procedures governing requests for inspection of such records are set out in § 0.460.
                (b) Records which are not routinely available for public inspection. Records which are not specified in § 0.453 are not routinely available for public inspection. Such records fall into three categories.
                (1) The first category consists of categories of records listed in § 0.457, and of particular records withheld from public inspection under § 0.459. The Commission has determined that there is a statutory basis for withholding these records from public inspection. In some cases, the Commission is prohibited from permitting the inspection of records. This category also includes records that are the property of another agency that the Commission has no authority to release for inspection. In still other cases, the Commission is authorized, for reason of policy, to withhold records from inspection, but is not required to do so. As applicable, procedures governing demands by competent authority for inspection of these records are set forth in § 0.463.
                (2) The second category consists of records that are not specified in § 0.453 or § 0.457 and have not been withheld from inspection under § 0.459. In some cases, these records have not been identified for listing. In other cases an individualized determination is required. Procedures governing requests for inspection of these records are set forth in § 0.461. Procedures governing demands by competent authority for inspection of these records are set forth in § 0.463.
                (3) The third category consists of material previously released consistent with the agency's rules that the agency determines is not likely to become the subject of a subsequent FOIA request or otherwise likely to be of broader public interest.
                (4) Except as provided in § 0.461 and § 0.463, or pursuant to § 19.735-203 of this chapter, no officer or employee of the Commission shall permit the inspection of records which are not routinely available for public inspection under § 0.453, or disclose information contained therein. This provision does not restrict the inspection or disclosure of records described in § 0.453(b)(3).
                (c) Copies. Section 0.465 applies to requests for copies of Commission records which are routinely available for public inspection under § 0.453 and those which are made available for inspection under § 0.461. Sections 0.467 and 0.465(c)(3) apply to requests for certified copies of Commission records.
                (d) Search and copying fees. Section 0.465(c)(2) prescribes the per page fee for copying records made available for inspection under § 0.460 or § 0.461. Section 0.466 prescribes fees to cover the expense of searching for and reviewing records made available for inspection under § 0.460 or § 0.461. Review of initial fee determinations under § 0.467 through § 0.470 and initial fee reduction or waiver determinations under § 0.470(e) may be sought under § 0.461(j).
                
                
                  Note to paragraph (d):
                  The Commission may require advance payment pursuant to § 0.469 before releasing documents.
                
                [82 FR 4189, Jan. 13, 2017]
              
              
                § 0.453
                Public reference rooms.
                The Commission's main Web site at http://www.fcc.gov and its electronic reading room at http://www.fcc.gov/general/freedom-information-act-electronic-reading-room host the Commission's online public reference room. The Commission also maintains the FCC Reference Information Center as its public reference room at its offices in Washington, DC.
                (a) The Reference Information Center maintains files containing the record of all docketed cases, petitions for rule making and related papers. A file is maintained for each docketed hearing case and for each docketed rule making proceeding. Cards summarizing the history of such cases for the years before 1984 are available for inspection. Information summarizing the history of such cases for the years from 1984 through present is available online on the Electronic Comment Filing System (ECFS). ECFS serves as the repository for official filings in the FCC's docketed proceedings from 1992 to the present. The public can use ECFS to retrieve any document in the system, including selected pre-1992 documents.

                (b) The Commission will maintain a regularly updated listing of other routinely available records in its electronic reading room at http://www.fcc.gov/general/freedom-information-act-electronic-reading-room.
                [82 FR 4189, Jan. 13, 2017]
              
              
                § 0.457
                Records not routinely available for public inspection.
                The records listed in this section are not routinely available for public inspection pursuant to 5 U.S.C. 552(b). The records are listed in this section by category, according to the statutory basis for withholding those records from inspection; under each category, if appropriate, the underlying policy considerations affecting the withholding and disclosure of records in that category are briefly outlined. The Commission will entertain requests from members of the public under § 0.461 for permission to inspect particular records withheld from inspection under the provisions of this section, and will weigh the policy considerations favoring non-disclosure against the reasons cited for permitting inspection in the light of the facts of the particular case. In making such requests, there may be more than one basis for withholding particular records from inspection. The Commission will permit inspection of records unless Commission staff reasonably foresees that disclosure would harm an interest protected by the exemptions described in 5 U.S.C. 552(b) or where disclosure is prohibited by law. The listing of records by category is not intended to imply the contrary but is solely for the information and assistance of persons making such requests. Requests to inspect or copy the transcripts, recordings or minutes of closed agency meetings will be considered under § 0.607 rather than under the provisions of this section.
                (a) Materials that are specifically authorized under criteria established by Executive Order (E.O.) to be kept secret in the interest of national defense or foreign policy and are in fact properly classified pursuant to such Executive Order, 5 U.S.C. 552(b)(1).

                (1) Classified materials and information will not be made available for public inspection, including materials classified under E.O. 10450, “Security Requirements for Government Employees”; E.O. 10501, as amended, “Safeguarding Official Information in the Interests of the Defense of the United States”; and E.O. 13526, “Classified National Security Information,” or any other executive order concerning the classification of records. See also 47 U.S.C. 154(j).
                (2) Materials referred to another Federal agency for classification will not be disclosed while such a determination is pending.
                (b) Materials that are related solely to the internal personnel rules and practices of the Commission, 5 U.S.C. 552(b)(2).
                (c) Materials that are specifically exempted from disclosure by statute (other than the Government in the Sunshine Act, 5 U.S.C. 552b, provided that such statute either requires that the materials be withheld from the public in such a manner as to leave no discretion on the issue, or establishes particular criteria for withholding or refers to particular types of materials to be withheld), 5 U.S.C. 552(b)(3). The Commission is authorized under the following statutory provisions to withhold materials from public inspection.

                (1) Section 4(j) of the Communications Act, 47 U.S.C. 154(j), provides, in part, that, “The Commission is authorized to withhold publication of records or proceedings containing secret information affecting the national defense.” Pursuant to that provision, it has been determined that the following materials should be withheld from public inspection (see also paragraph (a) of this section):
                (i) Maps showing the exact location of submarine cables.
                (ii) Minutes of Commission actions on classified matters.
                (iii) Maps of nation-wide point-to-point microwave networks.
                (2) Under section 213 of the Communications Act, 47 U.S.C. 213(f), the Commission is authorized to order, with the reasons therefor, that records and data pertaining to the valuation of the property of common carriers and furnished to the Commission by the carriers pursuant to the provisions of that section, shall not be available for public inspection. If such an order has been issued, the data and records will be withheld from public inspection, except under the provisions of § 0.461. Normally, however, such data and information is available for inspection.
                (3) Under section 412 of the Communications Act, 47 U.S.C. 412, the Commission may withhold from public inspection certain contracts, agreements and arrangements between common carriers relating to foreign wire or radio communication. Any person may file a petition requesting that such materials be withheld from public inspection. To support such action, the petition must show that the contract, agreement or arrangement relates to foreign wire or radio communications; that its publication would place American communication companies at a disadvantage in meeting the competition of foreign communication companies; and that the public interest would be served by keeping its terms confidential. If the Commission orders that such materials be kept confidential, they will be made available for inspection only under the provisions of § 0.461.
                (4) Section 605 of the Communications Act, 47 U.S.C. 605(a), provides, in part, that, “no person not being authorized by the sender shall intercept any communication [by wire or radio] and divulge or publish the existence, contents, substance, purport, effect, or meaning of such intercepted communications to any person.” In executing its responsibilities, the Commission regularly monitors radio transmissions. Except as required for the enforcement of the communications laws, treaties and the provisions of this chapter, or as authorized in sec. 605, the Commission is prohibited from divulging information obtained in the course of these monitoring activities; and such information, and materials relating thereto, will not be made available for public inspection.

                (5) The Trade Secrets Act, 18 U.S.C. 1905, prohibits the unauthorized disclosure of certain confidential information. See paragraph (d) of this section and § 19.735-203 of this chapter.
                (d) Trade secrets and commercial or financial information obtained from any person and privileged or confidential—categories of materials not routinely available for public inspection, 5 U.S.C. 552(b)(4) and 18 U.S.C. 1905. (1) The materials listed in this paragraph have been accepted, or are being accepted, by the Commission on a confidential basis pursuant to 5 U.S.C. 552(b)(4). To the extent indicated in each case, the materials are not routinely available for public inspection. If the protection afforded is sufficient, it is unnecessary for persons submitting such materials to submit therewith a request for non-disclosure pursuant to § 0.459. A persuasive showing as to the reasons for inspection will be required in requests submitted under § 0.461 for inspection of such materials.
                (i) Financial reports submitted by radio or television licensees.

                (ii) Applications for equipment authorizations (type acceptance, type approval, certification, or advance approval of subscription television systems), and materials relating to such applications, are not routinely available for public inspection prior to the effective date of the authorization. The effective date of the authorization will, upon request, be deferred to a date no earlier than that specified by the applicant. Following the effective date of the authorization, the application and related materials (including technical specifications and test measurements) will be made available for inspection upon request (see § 0.460). Portions of applications for equipment certification of scanning receivers and related materials will not be made available for inspection.
                (iii) Information submitted in connection with audits, investigations and examination of records pursuant to 47 U.S.C. 220.
                (iv) Programming contracts between programmers and multichannel video programming distributors.

                (v) The rates, terms and conditions in any agreement between a U.S. carrier and a foreign carrier that govern the settlement of U.S.-international traffic, including the method for allocating return traffic, except as otherwise specified by the Commission by order or by the International Bureau under delegated authority. See, e.g., International Settlements Policy Reform, IB Docket Nos. 11-80, 05-254, 09-10, RM-11322, Report and Order, FCC 12-145 (rel. Nov. 29, 2012).
                (vi) Outage reports filed under part 4 of this chapter.
                (vii) The following records, relating to coordination of satellite systems pursuant to procedures codified in the International Telecommunication Union (ITU) Radio Regulations:
                (A) Records of communications between the Commission and the ITU related to the international coordination process, and
                (B) Documents prepared in connection with coordination, notification, and recording of frequency assignments and Plan modifications, including but not limited to minutes of meetings, supporting exhibits, supporting correspondence, and documents and correspondence prepared in connection with operator-to-operator arrangements.
                (viii) Information submitted with a 911 reliability certification pursuant to 47 CFR 12.4 that consists of descriptions and documentation of alternative measures to mitigate the risks of nonconformance with certification elements, information detailing specific corrective actions taken with respect to certification elements, or supplemental information requested by the Commission with respect to such certification.
                (ix) Confidential Broadcaster Information, as defined in § 1.2206(d) of this chapter, submitted by a broadcast television licensee in a broadcast television spectrum reverse auction conducted under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96) (the “Spectrum Act”), or in the application to participate in such a reverse auction, is not routinely available for public inspection until the reassignments and reallocations under section 6403(b)(1)(B) of the Spectrum Act become effective or until two years after public notice that the reverse auction is complete and that no such reassignments and reallocations shall become effective. In the event that reassignments and reallocations under section 6403(b)(1)(B) of the Spectrum Act become effective, Confidential Broadcaster Information pertaining to any unsuccessful reverse auction bid or pertaining to any unsuccessful application to participate in such a reverse auction will not be routinely available for public inspection until two years after the effective date.
                (x) Copyrighted materials the release of which would have a substantial adverse effect on the copyright holder's potential market, except to the extent such a release can be considered fair use.

                (xi) Lists and updates of U.S.-international routes for which a carrier has an arrangement with a foreign carrier for direct termination in the foreign destination provided pursuant to § 63.22(h) of this chapter.
                
                
                  Note to paragraph (d)(1):
                  The content of the communications described in paragraph (d)(1)(vii)(A) of this section is in some circumstances separately available through the ITU's publication process, or through records available in connection with the Commission's licensing procedures.
                
                

                (2) Unless the materials to be submitted are listed in paragraph (d)(1) of this section and the protection thereby afforded is adequate, any person who submits materials which he or she wishes withheld from public inspection under 5 U.S.C. 552(b)(4) must submit a request for non-disclosure pursuant to § 0.459. If it is shown in the request that the materials contain trade secrets or privileged or confidential commercial, financial or technical data, the materials will not be made routinely available for inspection; and a persuasive showing as to the reasons for inspection will be required in requests for inspection submitted under § 0.461. In the absence of a request for non-disclosure, the Commission may, in the unusual instance, determine on its own motion that the materials should not be routinely available for public inspection.
                (e) Interagency and intra-agency memoranda or letters, 5 U.S.C. 552(b)(5). Interagency and intra-agency memoranda or letters and the work papers of members of the Commission or its staff will not be made available for public inspection, except in accordance with the procedures set forth in § 0.461. Normally such papers are privileged and not available to private parties through the discovery process, because their disclosure would tend to restrain the commitment of ideas to writing, would tend to inhibit communication among Government personnel, and would, in some cases, involve premature disclosure of their contents. The Commission will not use this deliberative process exemption to withhold records created 25 years or more before the date on which the request was received.
                (f) Personnel, medical and other files whose disclosure would constitute a clearly unwarranted invasion of personal privacy, 5 U.S.C. 552(b)(6). Under E.O. 12107, the Commission maintains an Official Personnel Folder for each of its employees. Such folders are under the jurisdiction and control, and are a part of the records, of the U.S. Office of Personnel Management. Except as provided in the rules of the Office of Personnel Management (5 CFR 293.311), such folders will not be made available for public inspection by the Commission. In addition, other records of the Commission containing private, personal or financial information will be withheld from public inspection.
                (g) Under 5 U.S.C. 552(b)(7), records compiled for law enforcement purposes, to the extent that production of such records:
                
                (1) Could reasonably be expected to interfere with enforcement proceedings;
                (2) Would deprive a person of a right to fair trial or an impartial adjudication;
                (3) Could reasonably be expected to constitute an unwarranted invasion of personal privacy;
                (4) Could reasonably be expected to disclose the identity of a confidential source;
                (5) Would disclose investigative techniques or procedures or would disclose investigative guidelines if such disclosure could reasonably be expected to risk circumvention of the law; or
                (6) Could reasonably be expected to endanger the life or physical safety of any individual.
                [82 FR 4189, Jan. 13, 2017, as amended at 82 FR 55331, Nov. 21, 2017]
              
              
                § 0.458
                Nonpublic information.
                Any person regulated by or practicing before the Commission coming into possession of written nonpublic information (including written material transmitted in electronic form) as described in § 19.735-203(a) of this chapter under circumstances where it appears that its release was inadvertent or otherwise unauthorized shall be obligated to and shall promptly return the information to the Commission's Office of Inspector General without further distribution or use. See 47 CFR 19.735-203.
              
              
                § 0.459
                Requests that materials or information submitted to the Commission be withheld from public inspection.
                (a)(1) Procedures applicable to filings in non-electronic proceedings. Any person submitting information or materials to the Commission may submit therewith a request that such information not be made routinely available for public inspection. (If the materials are specifically listed in § 0.457, such a request is unnecessary.) A copy of the request shall be attached to and shall cover all of the materials to which it applies and all copies of those materials. If feasible, the materials to which the request applies shall be physically separated from any materials to which the request does not apply; if this is not feasible, the portion of the materials to which the request applies shall be identified. In the latter circumstance, where confidential treatment is sought only for a portion of a document, the person submitting the document shall submit a redacted version for the public file.
                (2) Procedures applicable to filings in electronic proceedings. In proceedings to which the electronic filing requirements set forth in § 1.49(f) of this chapter apply, a party seeking confidential treatment of a portion of a filing must submit in electronic format either a redacted version of the document or an affidavit that it is impossible to submit a redacted document consistent with the filing requirements of this section. Where a party demonstrates that even the fact of a filing must remain confidential, and that this is consistent with the requirements of this section, this affidavit may be filed in paper format under seal.
                (3) Comments and other materials may not be submitted by means of the Commission's Electronic Comment Filing System (ECFS) with a request for confidential treatment under this section.
                (4) The Commission may use abbreviated means for indicating that the submitter of a record seeks confidential treatment, such as a checkbox enabling the submitter to indicate that the record is confidential. However, upon receipt of a request for inspection of such records pursuant to § 0.461, the submitter will be notified of such request pursuant to § 0.461(d)(3) and will be requested to justify the confidential treatment of the record, as set forth in paragraph (b) of this section.
                (b) Except as provided in § 0.459(a)(3), each such request shall contain a statement of the reasons for withholding the materials from inspection (see § 0.457) and of the facts upon which those records are based, including:
                (1) Identification of the specific information for which confidential treatment is sought;
                (2) Identification of the Commission proceeding in which the information was submitted or a description of the circumstances giving rise to the submission;
                (3) Explanation of the degree to which the information is commercial or financial, or contains a trade secret or is privileged;
                (4) Explanation of the degree to which the information concerns a service that is subject to competition;
                (5) Explanation of how disclosure of the information could result in substantial competitive harm;
                (6) Identification of any measures taken by the submitting party to prevent unauthorized disclosure;
                (7) Identification of whether the information is available to the public and the extent of any previous disclosure of the information to third parties;
                (8) Justification of the period during which the submitting party asserts that material should not be available for public disclosure; and
                (9) Any other information that the party seeking confidential treatment believes may be useful in assessing whether its request for confidentiality should be granted.
                (c) Casual requests (including simply stamping pages “confidential”) which do not comply with the requirements of paragraphs (a) and (b) of this section will not be considered.
                (d)(1) If a response in opposition to a confidentiality request is filed, the party requesting confidentiality may file a reply within ten business days. All responses or replies filed under this paragraph must be served on all parties.
                (2) Requests which comply with the requirements of paragraphs (a) and (b) of this section will be acted upon by the appropriate custodian of records (see § 0.461(d)(1)), who is directed to grant the request if it demonstrates by a preponderance of the evidence that non-disclosure is consistent with the provisions of the Freedom of Information Act, 5 U.S.C. 552. If the request for confidentiality is granted, the ruling will be placed in the public file in lieu of the materials withheld from public inspection.

                (3) The Commission may defer acting on requests that materials or information submitted to the Commission be withheld from public inspection until a request for inspection has been made pursuant to § 0.460 or § 0.461. The information will be accorded confidential treatment, as provided for in § 0.459(g) and § 0.461, until the Commission acts on the confidentiality request and all subsequent appeal and stay proceedings have been exhausted.
                
                (e) If the materials are submitted voluntarily (i.e., absent any requirement by statute, regulation, or the Commission), the person submitting them may request the Commission to return the materials without consideration if the request for confidentiality should be denied. In that event, the materials will ordinarily be returned (e.g., an application will be returned if it cannot be considered on a confidential basis). Only in the unusual instance where the public interest so requires will the materials be made available for public inspection. However, no materials submitted with a request for confidentiality will be returned if a request for inspection has been filed under § 0.461. If submission of the materials is required by the Commission and the request for confidentiality is denied, the materials will be made available for public inspection once the period for review of the denial has passed.

                (f) If no request for confidentiality is submitted, the Commission assumes no obligation to consider the need for non-disclosure but, in the unusual instance, may determine on its own motion that the materials should be withheld from public inspection. See § 0.457(d).
                (g) If a request for confidentiality is denied, the person who submitted the request may, within ten business days, file an application for review by the Commission. If the application for review is denied, the person who submitted the request will be afforded ten business days in which to seek a judicial stay of the ruling. If these periods expire without action by the person who submitted the request, the materials will be returned to the person who submitted them or will be placed in a public file. Notice of denial and of the time for seeking review or a judicial stay will be given by telephone, with follow-up notice in writing. The first day to be counted in computing the time periods established in this paragraph is the day after the date of oral notice. Materials will be accorded confidential treatment, as provided in § 0.459(g) and § 0.461, until the Commission acts on any timely applications for review of an order denying a request for confidentiality, and until a court acts on any timely motion for stay of such an order denying confidential treatment.
                (h) If the request for confidentiality is granted, the status of the materials is the same as that of materials listed in § 0.457. Any person wishing to inspect them may submit a request for inspection under § 0.461.
                (i) Third party owners of materials submitted to the Commission by another party may participate in the proceeding resolving the confidentiality of the materials.
                [74 FR 14078, Mar. 30, 2009, as amended at 76 FR 24389, May 2, 2011]
              
              
                § 0.460
                Requests for inspection of records which are routinely available for public inspection.

                (a) Section 0.453 specifies those Commission records which are routinely available for public inspection and the places at which those records may be inspected. Subject to the limitations set out in this section, a person who wants to inspect such records need only appear at the Reference Information Center and ask to see the records. Many records also are available on the Commission's Web site, http://www.fcc.gov and the Commission's electronic reading room, http://www.fcc.gov/general/freedom-information-act-electronic-reading-room. Commission documents are generally published in the FCC Record, and many of these documents or summaries thereof are also published in the Federal Register.

                (b) A person who wishes to inspect the records must appear at the specified location during the office hours of the Commission and must inspect the records at that location. (Procedures governing requests for copies are set out in § 0.465.) However, arrangements may be made in advance, by telephone or by correspondence, to make the records available for inspection on a particular date, and there are many circumstances in which such advance arrangements will save inconvenience. If the request is for a large number of documents, for example, a delay in collecting them is predictable. Current records may be in use by the staff when the request is made. Older records may have been forwarded to another location for storage.
                
                (c) The records in question must be reasonably described by the person requesting them to permit their location by staff personnel. The information needed to locate the records will vary, depending on the records requested. Advice concerning the kind of information needed to locate particular records will be furnished in advance upon request. Members of the public will not be given access to the area in which records are kept and will not be permitted to search the files.
                (d) If it appears that there will be an appreciable delay in locating or producing the records (as where a large number of documents is the subject of a single request or where an extended search for a document appears to be necessary), the requester may be directed to submit or confirm the request in writing in appropriate circumstances.

                (e)(1) Written requests for records routinely available for public inspection under § 0.453 shall be directed to the Commission's Reference Information Center pursuant to the procedures set forth in § 0.465. Requests shall set out all information known to the person making the request which would be helpful in identifying and locating the document, including the date range of the records sought, if applicable. Upon request by Commission staff, the requester shall provide his or her street address, phone number (if any), and email address (if any). Written requests shall, in addition, specify the maximum search fee the person making the request is prepared to pay (see § 0.467).

                (2) Written requests shall be delivered or mailed directly to the Commission's Reference Information Center (see § 0.465(a)).
                (f) When a written request is received by the Reference Information Center, it will be date-stamped.
                (g) All requests limited to records listed in § 0.453 will be granted, subject to paragraph (j) of this section.
                (h) The records will be produced for inspection at the earliest possible time.
                (i) Records shall be inspected within 7 days after notice is given that they have been located and are available for inspection. After that period, they will be returned to storage and additional charges may be imposed for again producing them.
                (j) In addition to the other requirements of this section, the following provisions apply to the reports filed with the Commission pursuant to 5 CFR parts 2634 and 3902.
                (1) Such reports shall not be obtained or used:
                (i) For any unlawful purpose;
                (ii) For any commercial purpose, other than by news and communications media for dissemination to the general public;
                (iii) For determining or establishing the credit rating of any individual; or
                (iv) For use, directly or indirectly, in the solicitation of money for any political, charitable, or other purpose.
                (2) Such reports may not be made available to any person nor may any copy thereof be provided to any person except upon a written application by such person stating:
                (i) That person's name, occupation and address;
                (ii) The name and address of any other person or organization on whose behalf the inspection or copying is requested; and
                (iii) That such person is aware of the prohibitions on the obtaining or use of the report. Further, any such application for inspection shall be made available to the public throughout the period during which the report itself is made available to the public.
                [82 FR 4191, Jan. 13, 2017]
              
              
                § 0.461
                Requests for inspection of materials not routinely available for public inspection.

                Any person desiring to inspect Commission records that are not specified in § 0.453 shall file a request for inspection meeting the requirements of this section. The FOIA Public Liaison is available to assist persons seeking records under this section. See § 0.441(a).
                (a)(1) Records include:

                (i) Any information that would be an agency record subject to the requirements of the Freedom of Information Act when maintained by the Commission in any format, including an electronic format; and
                
                (ii) Any information maintained for the Commission by an entity under Government contract.
                (2) The records in question must be reasonably described by the person requesting them to permit personnel to locate them with a reasonable amount of effort. Whenever possible, a request should include specific information about each record sought, such as the title or name, author, recipient, and subject matter of the record. Requests must also specify the date or time period for the records sought. The custodian of records sought may contact the requester to obtain further information about the records sought to assist in locating them.
                (3) The person requesting records under this section may specify the form or format of the records to be produced provided that the records may be made readily reproducible in the requested form or format.

                (b)(1) Requests shall reasonably describe, for each document requested (see § 0.461(a)(1)), all information known to the person making the request that would be helpful in identifying and locating the document, including the date range of the records sought, if applicable, and the persons/offices to be searched, if known. Upon request by Commission staff, the requester shall provide his or her street address, phone number (if any), and email address (if any).

                (2) The request shall, in addition, specify the maximum search fee the person making the request is prepared to pay or a request for waiver or reduction of fees if the requester is eligible (see § 0.470(e)). By filing a FOIA request, the requester agrees to pay all applicable fees charged under § 0.467, unless the person making the request seeks a waiver of fees (see § 0.470(e)), in which case the Commission will rule on the waiver request before proceeding with the search.
                (c) If the records are of the kinds listed in § 0.457 or if they have been withheld from inspection under § 0.459, the request shall, in addition, contain a statement of the reasons for inspection and the facts in support thereof. In the case of other materials, no such statement need accompany the request, but the custodian of the records may require the submission of such a statement if he or she determines that the materials in question may lawfully be withheld from inspection.
                (d)(1) Requests shall be
                (i) Filed electronically though the Internet at http://foiaonline.regulations.gov/; or
                (ii) Delivered or mailed to the Managing Director, Attn: FOIA Request, FCC, 445 12th Street SW., Room 1-A836, Washington, DC 20554.

                (2) For purposes of this section, the custodian of the records is the Chief of the Bureau or Office where the records are located. The Chief of the Bureau or Office may designate an appropriate person to act on a FOIA request. The Chief of the Bureau or Office may also designate an appropriate person to sign the response to any FOIA request. See § 0.461(m).

                (3) If the request is for materials submitted to the Commission by third parties and not open to routine public inspection under § 0.457(d), § 0.459, or another Commission rule or order, or if a request for confidentiality is pending pursuant to § 0.459, or if the custodian of records has reason to believe that the information may contain confidential commercial information, one copy of the request will be provided by the custodian of the records (see paragraph (e) of this section) to the person who originally submitted the materials to the Commission. If there are many persons who originally submitted the records and are entitled to notice under this paragraph, the custodian of records may use a public notice to notify the submitters of the request for inspection. The submitter or submitters will be given ten calendar days to respond to the FOIA request. See § 0.459(d)(1). If a submitter has any objection to disclosure, he or she is required to submit a detailed written statement specifying all grounds for withholding any portion of the information (see § 0.459). This response shall be served on the party seeking to inspect the records. The requester may submit a reply within ten calendar days unless a different period is specified by the custodian of records. The reply shall be served on all parties that filed a response. In the event that a submitter fails to respond within the time specified, the submitter will be considered to have no objection to disclosure of the information.
                
                
                  Note to paragraph (d)(3):
                  Under the ex parte rules, § 1.1206(a)(7) of this chapter, a proceeding involving a FOIA request is a permit-but-disclose proceeding, but is subject to the special service rules in this paragraph. We also note that while the FOIA request itself is a permit-but-disclose proceeding, a pleading in a FOIA proceeding may also constitute a presentation in another proceeding if it addresses the merits of that proceeding.
                
                
                (e)(1) When the request is received by the Managing Director, it will be assigned to the Freedom of Information Act (FOIA) Control Office, where it will be entered into the FOIAonline system. The request will be reviewed and, if it is determined that the request meets all the requirements of a proper FOIA request, will be designated as perfected. A FOIA request is then considered properly received. This will occur no later than ten calendar days after the request is first received by the agency.
                (2)(i) Except for the purpose of making a determination regarding expedited processing under paragraph (h) of this section, the time for processing a request for inspection of records will be tolled
                (A) While the custodian of records seeks reasonable clarification of the request;
                (B) Until clarification with the requester of issues regarding fee assessment occurs, including:
                (1) Where the amount of fees authorized is less than the estimated cost for completing the production;
                (2) Following the denial of a fee waiver, unless the requester had provided a written statement agreeing to pay the fees if the fee waiver was denied;
                (3) Where advance payment is required pursuant to § 0.469 and has not been made.
                (ii) Only one Commission request for information shall be deemed to toll the time for processing a request for inspection of records under paragraph (e)(2)(i)(A) of this section. Such request must be made no later than ten calendar days after a request is properly received by the custodian of records under paragraph (e)(1) of this section.

                (3) The FOIA Control Office will send an acknowledgement to the requester notifying the requester of the control number assigned to the request, the due date of the response, and the telephone contact number (202-418-0440) to be used by the requester to obtain the status of the request. Requesters may also obtain the status of an FOIA request via email at foia-public-liaison@fcc.gov or by viewing their request at http://foiaonline.regulations.gov/.
                

                (4) Multiple FOIA requests by the same or different FOIA requesters may be consolidated for disposition. See also § 0.470(b)(2).
                (f) Requests for inspection of records will be acted on as follows by the custodian of the records.
                (1) If the Commission is prohibited from disclosing the records in question, the request for inspection will be denied with a statement setting forth the specific grounds for denial.
                (2)(i) If records in the possession of the Commission are the property of another agency, the request will be referred to that agency and the person who submitted the request will be so advised, with the reasons for referral.
                (ii) If it is determined that the FOIA request seeks only records of another agency or department, the FOIA requester will be so informed by the FOIA Control Officer and will be directed to the correct agency or department.
                (iii) If the records in the possession of the Commission involve the equities of another agency, the Commission will consult with that agency prior to releasing the records.
                (3) If it is determined that the Commission does not have authority to withhold the records from public inspection, the request will be granted.
                (4) If it is determined that the Commission has authority to withhold the records from public inspection, the considerations favoring disclosure and non-disclosure will be weighed in light of the facts presented, and the Commission may, at its discretion, grant the request in full or in part, or deny the request.

                (5) If there is a statutory basis for withholding part of a document from inspection, to the extent that portion is reasonably segregable, that part will be deleted and the remainder will be made available for inspection. Unless doing so would harm an interest protected by an applicable exemption, records disclosed in part shall be marked or annotated, if technically feasible, to show the amount of information deleted, the location of the information deleted, and the exemption under which the deletion is made.
                (6) In locating and recovering records responsive to an FOIA request, only those records within the Commission's possession and control as of the date a request is perfected shall be considered.
                (g)(1) The custodian of the records will make every effort to act on the request within twenty business days after it is received and perfected by the FOIA Control Office. However, if a request for clarification has been made under paragraph (e)(2)(i)(A) of this section or an issue is outstanding regarding the payment of fees for processing the FOIA request is pending under paragraph (e)(2)(i)(B) of this section, the counting of time will start upon resolution of these requests. If it is not possible to locate the records and to determine whether they should be made available for inspection within twenty business days, the custodian may, upon timely notice to the requester, extend the time for action by up to ten business days, in any of the following circumstances:
                (i) It is necessary to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request.
                (ii) It is necessary to search for, collect and appropriately examine a voluminous amount of separate and distinct records which are demanded in a single request; or
                (iii) It is necessary to consult with another agency having a substantial interest in the determination of the request, or among two or more components of the Commission having substantial subject matter interest therein.
                (2) The custodian of the records will notify the requester in writing of any extension of time exercised pursuant to paragraph (g) of this section. The custodian of the records may also call the requester to extend the time provided a subsequent written confirmation is provided. If it is not possible to locate the records and make the determination within the extended period, the person or persons who made the request will be provided an opportunity to limit the scope of the request so that it may be processed within the extended time limit, or an opportunity to arrange an alternative time frame for processing the request or a modified request, and asked to consent to an extension or further extension. If the requester agrees to an extension, the custodian of the records will confirm the agreement in a letter or email specifying the length of the agreed-upon extension. If he or she does not agree to an extension, the request will be denied, on the grounds that the custodian has not been able to locate the records and/or to make the determination within the period for a ruling mandated by the Freedom of Information Act, 5 U.S.C. 552. In that event, the custodian will provide the requester with the records, if any, that could be located and produced within the allotted time. The requester may file an application for review by the Commission.
                (3) If the custodian of the records grants a request for inspection of records submitted to the Commission in confidence under § 0.457(d), § 0.459, or some other Commission rule or order, the custodian of the records will give the submitter written notice of the decision and of the submitter's right to seek review pursuant to paragraph (i) of this section.
                (h)(1) Requesters who seek expedited processing of FOIA requests shall submit such requests, along with their FOIA requests, to the Managing Director, as described in paragraph (d) of this section.
                (2) Expedited processing shall be granted to a requester demonstrating a compelling need that is certified by the requester to be true and correct to the best of his or her knowledge and belief. Simply stating that the request should be expedited is not a sufficient basis to obtain expedited processing.
                (3) For purposes of this section, compelling need means—
                
                (i) That failure to obtain requested records on an expedited basis could reasonably be expected to pose an imminent threat to the life or physical safety of an individual; or
                (ii) With respect to a request made by a person primarily engaged in disseminating information, there is an urgency to inform the public concerning actual or alleged Federal Government activity.
                (4)(i) Notice of the determination whether to grant expedited processing shall be provided to the requester by the custodian of records within ten calendar days after receipt of the request by the FOIA Control Office. Once the determination has been made to grant expedited processing, the custodian shall process the FOIA request as soon as practicable.

                (ii) If a request for expedited processing is denied, the person seeking expedited processing may file an application for review within five business days after the date of the written denial. The application for review shall be delivered or mailed to the General Counsel. (For general procedures relating to applications for review, see § 1.115 of this chapter.) The Commission shall act expeditiously on the application for review, and shall notify the custodian of records and the requester of the disposition of such an application for review.

                (i)(1) If a request for inspection of records submitted to the Commission in confidence under § 0.457(d), § 0.459, or another Commission rule or order is granted in whole or in part, an application for review may be filed by the person who submitted the records to the Commission, by a third party owner of the records or by a person with a personal privacy interest in the records, or by the person who filed the request for inspection of records within the ten business days after the date of the written ruling. The application for review shall be filed within ten business days after the date of the written ruling, shall be delivered or mailed to the General Counsel, or sent via email to FOIA-Appeal@fcc.gov, and shall be served on the person who filed the request for inspection of records and any other parties to the proceeding. The person who filed the request for inspection of records may respond to the application for review within ten business days after it is filed.
                (2) The first day to be counted in computing the time period for filing the application for review is the day after the date of the written ruling. An application for review is considered filed when it is received by the Commission. If an application for review is not filed within this period, the records will be produced for inspection.
                (3) If an application for review is denied, the person filing the application for review will be notified in writing and advised of his or her rights. A denial of an application for review is not subject to a petition for reconsideration under § 1.106 of this chapter.
                (4) If an application for review filed by the person who submitted, owns, or has a personal privacy interest in the records to the Commission is denied, or if the records are made available on review which were not initially made available, the person will be afforded ten business days from the date of the written ruling in which to move for a judicial stay of the Commission's action. The first day to be counted in computing the time period for seeking a judicial stay is the day after the date of the written ruling. If a motion for stay is not made within this period, the records will be produced for inspection.

                (j) Except as provided in paragraph (i) of this section, an application for review of an initial action on a request for inspection of records, a fee determination (see § 0.467 through § 0.470), or a fee reduction or waiver decision (see § 0.470(e)) may be filed only by the person who made the request. The application shall be filed within 90 calendar days after the date of the written ruling by the custodian of records. An application for review is considered filed when it is received by the Commission. The application shall be delivered or mailed to the General Counsel, or sent via email to FOIA-Appeal@fcc.gov. If the proceeding involves records subject to confidential treatment under § 0.457 or § 0.459, or involves a person with an interest as described in § 0.461(i), the application for review shall be served on such persons. That person may file a response within 14 calendar days after the application for review is filed. If the records are made available for review, the person who submitted them to the Commission will be afforded 14 calendar days after the date of the written ruling to seek a judicial stay. See paragraph (i) of this section. The first day to be counted in computing the time period for filing the application for review or seeking a judicial stay is the day after the date of the written ruling.
                
                
                  Note to paragraphs (i) and (j):
                  The General Counsel may review applications for review with the custodian of records and attempt to informally resolve outstanding issues with the consent of the requester. For general procedures relating to applications for review, see § 1.115 of this chapter.
                
                
                (k)(1)(i) The Commission will make every effort to act on an application for review of an action on a request for inspection of records within twenty business days after it is filed. In the following circumstances and to the extent time has not been extended under paragraphs (g)(1)(i), (ii), or (iii) of this section, the Commission may extend the time for acting on the application for review up to ten business days. (The total period of extensions taken under this paragraph and under paragraph (g) of this section without the consent of the person who submitted the request shall not exceed ten business days.):
                (A) It is necessary to search for and collect the requested records from field facilities or other establishments that are separate from the office processing the request;
                (B) It is necessary to search for, collect and appropriately examine a voluminous amount of separate and distinct records which are demanded in a single request; or
                (C) It is necessary to consult with another agency having a substantial interest in the determination of the request or among two or more components of the Commission having substantial subject matter interest therein.
                (ii) If these circumstances are not present, the person who made the request may be asked to consent to an extension or further extension. If the requester or person who made the request agrees to an extension, the General Counsel will confirm the agreement in a letter specifying the length of the agreed-upon extension. If the requestor or person who made the request does not agree to an extension, the Commission will continue to search for and/or assess the records and will advise the person who made the request of further developments; but that person may file a complaint in an appropriate United States district court.
                (2) The Commission may at its discretion or upon request consolidate for consideration related applications for review filed under paragraph (i) or (j) of this section.
                (l)(1) Subject to the application for review and judicial stay provisions of paragraphs (i) and (j) of this section, if the request is granted, the records will be produced for inspection at the earliest possible time.
                (2) If a request for inspection of records becomes the subject of an action for judicial review before the custodian of records has acted on the request, or before the Commission has acted on an application for review, the Commission may continue to consider the request for production of records.
                (m) Staff orders and letters ruling on requests for inspection are signed by the official (or officials) who give final approval of their contents. Decisions of the Commission ruling on applications for review will set forth the names of the Commissioners participating in the decision.
                [82 FR 4192, Jan. 13, 2017]
              
              
                § 0.463
                Disclosure of Commission records and information in legal proceedings in which the Commission is a non-party.
                (a) This section sets forth procedures to be followed with respect to the production or disclosure of any material within the custody and control of the Commission, any information relating to such material, or any information acquired by any person while employed by the Commission as part of the person's official duties or because of the person's official status.

                (b) In the event that a demand is made by a court or other competent authority outside the Commission for the production of records or testimony (e.g., a subpoena, order, or other demand), the General Counsel shall promptly be advised of such demand, the nature of the records or testimony sought, and all other relevant facts and circumstances. The General Counsel, in consultation with the Managing Director, will thereupon issue such instructions as he or she may deem advisable consistent with this subpart.
                (c) A party in a court or administrative legal proceeding in which the Commission is a non-party who wishes to obtain records or testimony from the Commission shall submit a written request to the General Counsel. Such request must be accompanied by a statement setting forth the nature of the proceeding (including any relevant supporting documentation, e.g., a copy of the Complaint), the relevance of the records or testimony to the proceeding (including a proffer concerning the anticipated scope and duration of the testimony), a showing that other evidence reasonably suited to the requester's needs is not available from any other source (including a request submitted pursuant to § 0.460 or § 0.461 of the Commission's rules), and any other information that may be relevant to the Commission's consideration of the request for records or testimony. The purpose of the foregoing requirements is to assist the General Counsel in making an informed decision regarding whether the production of records or the testimony should be authorized.
                (d) In deciding whether to authorize the release of records or to permit the testimony of present or former Commission personnel, the General Counsel, in consultation with the Managing Director, shall consider the following factors:
                (1) Whether the request or demand would involve the Commission in issues or controversies unrelated to the Commission's mission;
                (2) Whether the request or demand is unduly burdensome;
                (3) Whether the time and money of the Commission and/or the United States would be used for private purposes;
                (4) The extent to which the time of employees for conducting official business would be compromised;
                (5) Whether the public might misconstrue variances between personal opinions of employees and Commission policy;
                (6) Whether the request or demand demonstrates that the records or testimony sought are relevant and material to the underlying proceeding, unavailable from other sources, and whether the request is reasonable in its scope;
                (7) Whether, if the request or demand were granted, the number of similar requests would have a cumulative effect on the expenditure of Commission resources;
                (8) Whether the requestor has agreed to pay search and review fees as set forth in § 0.467 of this subpart;
                (9) Whether disclosure of the records or the testimony sought would otherwise be inappropriate under the circumstances; and
                (10) Any other factor that is appropriate.
                (e) Among those demands and requests in response to which compliance will not ordinarily be authorized are those with respect to which any of the following factors exist:
                (1) Disclosure of the records or the testimony would violate a statute, Executive Order, rule, or regulation;
                (2) The integrity of the administrative and deliberative processes of the Commission would be compromised;
                (3) Disclosure of the records or the testimony would not be appropriate under the rules of procedure governing the case or matter in which the demand arose;
                (4) Disclosure of the records, including release in camera, or the testimony, is not appropriate or required under the relevant substantive law concerning privilege;
                (5) Disclosure of the records, except when in camera and necessary to assert a claim of privilege, or of the testimony, would reveal information properly classified or other matters exempt from unrestricted disclosure; or

                (6) Disclosure of the records or the testimony could interfere with ongoing Commission enforcement proceedings or other legal or administrative proceedings, compromise constitutional rights, reveal the identity of an intelligence source or confidential informant, or disclose trade secrets or similarly confidential commercial or financial information.
                
                (f) The General Counsel, following consultation with the Managing Director and any relevant Commission Bureau or Office, is authorized to approve non-privileged testimony by a present or former employee of the Commission or the production of non-privileged records in response to a valid demand issued by competent legal authority, or a request for records or testimony received under this section, and to assert governmental privileges on behalf of the Commission in litigation that may be associated with any such demand or request.
                (g) Any employee or former employee of the Commission who receives a demand for records of the Commission or testimony regarding the records or activities of the Commission shall promptly notify the General Counsel so that the General Counsel may take appropriate steps to protect the Commission's rights.
                (Secs. 4(i), 303(r), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(r); 5 U.S.C. 301; 47 CFR 0.231(d))
              
              
                § 0.465
                Request for copies of materials which are available, or made available, for public inspection.

                (a) The Commission may award a contract to a commercial duplication firm to make copies of Commission records and offer them for sale to the public. In addition to the charge for copying, the contractor may charge a search fee for locating and retrieving the requested documents from the Commission's files.
                
                
                  Note to paragraph (a):

                  The name, address, telephone number, and schedule of fees for the current copy contractor, if any, are published at the time of contract award of renewal in a public notice and periodically thereafter. Current information is available at http://www.fcc.gov/foia and http://www.fcc.gov/consumer-governmental-affairs. Questions regarding this information should be directed to the Reference Information Center of the Consumer and Governmental Affairs Bureau at 202-418-0270.
                
                
                (b)(1) Records routinely available for public inspection under § 0.453 are available to the public through the Commission's Reference Information Center. Section 0.461 does not apply to such records.
                (2) Audio or video recordings or transcripts of Commission proceedings are available to the public through the Commission's Reference Information Center. In some cases, only some of these formats may be available.
                (c)(1) Contractual arrangements which have been entered into with commercial firms, as described in this section, do not in any way limit the right of the public to inspect Commission records or to retrieve whatever information may be desired. Coin-operated and debit card copy machines are available for use by the public.

                (2) The Commission has reserved the right to make copies of its records for its own use or for the use of other agencies of the U.S. Government. When it serves the regulatory or financial interests of the U.S. Government, the Commission will make and furnish copies of its records free of charge. In other circumstances, however, if it should be necessary for the Commission to make and furnish copies of its records for the use of others, the fee for this service shall be ten cents ($0.10) per page or $5 per computer disk in addition to charges for staff time as provided in § 0.467. For copies prepared with other media, such as thumb drives or other portable electronic storage, the charge will be the actual direct cost including operator time. Requests for copying should be accompanied by a statement specifying the maximum copying fee the person making the request is prepared to pay. If the Commission estimates that copying charges are likely to exceed the greater of $25 or the amount which the requester has indicated that he/she is prepared to pay, then it shall notify the requester of the estimated amount of fees. Such a notice shall offer the requester the opportunity to confer with Commission personnel with the object of revising or clarifying the request.
                
                
                  Note to paragraph (c)(2):
                  The criterion considered in acting on a waiver request is whether “waiver or reduction of the fee is in the public interest because furnishing the information can be considered as primarily benefiting the general public.” 5 U.S.C. 552(a)(4)(A). A request for a waiver or reduction of fees will be decided by the General Counsel as set forth in § 0.470(e).
                
                
                
                (3) Certified documents. Copies of documents which are available or made available, for inspection under §§ 0.451 through 0.465, will be prepared and certified, under seal, by the Secretary or his or her designee. Requests shall be in writing, specifying the exact documents, the number of copies desired, and the date on which they will be required. The request shall allow a reasonable time for the preparation and certification of copies. The fee for preparing copies shall be the same as that charged by the Commission as described in paragraph (c)(2) of this section. The fee for certification shall be $10 for each document.

                (d)(1) Computer maintained databases produced by the Commission and routinely available to the public (see § 0.453) may be obtained from the FCC's Web site at http://www.fcc.gov or if unavailable on the Commission's Web site, from the Reference Information Center.

                (2) Copies of computer generated data stored as paper printouts or electronic media and available to the public may also be obtained from the Commission's Reference Information Center (see paragraph (a) of this section).
                (3) Copies of computer source programs and associated documentation produced by the Commission and available to the public may be obtained from the Office of the Managing Director.

                (e) This section does not apply to records available on the Commission's Web site, http://www.fcc.gov, or printed publications which may be purchased from the Superintendent of Documents or private firms (see §§ 0.411 through 0.420), nor does it apply to application forms or information bulletins, which are prepared for the use and information of the public and are available upon request (see §§ 0.421 and 0.423) or on the Commission's Web site, http://www.fcc.gov/formpage.html.
                
                [82 FR 4195, Jan. 13, 2017]
              
              
                § 0.466
                Definitions.
                (a) For the purpose of §§ 0.467 and 0.468, the following definitions shall apply:
                (1) The term direct costs means those expenditures which the Commission actually incurs in searching for and duplicating (and in case of commercial requesters, reviewing) documents to respond to a FOIA request. Direct costs include the salary of the employee performing the work (the basic rate of pay for the employee plus twenty percent of that rate to cover benefits), and the cost of operating duplicating machinery. Not included in direct costs are overhead expenses, such as costs of space, and heating or lighting the facility in which the records are stored.
                (2) The term search includes all time spent looking for material that is responsive to a request, including page-by-page or line-by-line identification of material contained within documents. Such activity should be distinguished, however, from “review” of material in order to determine whether the material is exempt from disclosure (see paragraph (a)(3) of this section).
                (3) The term review refers to the process of examining documents located in response to a commercial use request (see paragraph (a)(4) of this section) to determine whether any portion of a document located is exempt from disclosure. It also includes processing any documents for disclosure, e.g., performing such functions that are necessary to excise them or otherwise prepare them for release. Review does not include time spent resolving general legal or policy issues regarding the application of FOIA exemptions.
                (4) The term commercial use request refers to a request from or on behalf of one who seeks information for a use or purpose that furthers the commercial interests of the requester. In determining whether a requester properly falls within this category, the Commission shall determine the use to which a requester will put the documents requested. Where the Commission has reasonable cause to question the use to which a requester will put the documents sought, or where that use is not clear from the request itself, the Commission shall seek additional clarification before assigning the request to a specific category. The dissemination of records by a representative of the news media (see § 0.466(a)(7)) shall not be considered to be for a commercial use.
                (5) The term educational institution refers to a preschool, a public or private elementary or secondary school, an institution of graduate higher education, an institution of professional education and an institution of vocational education, which operates a program or programs of scholarly research.
                (6) The term non-commercial scientific institution refers to an institution that is not operated on a commercial basis as that term is referenced in paragraph (a)(4) of this section, and which is operated solely for the purpose of conducting scientific research the results of which are not intended to promote any particular product or industry.
                (7) The term representative of the news media refers to any person or entity that gathers information of potential interest to a segment of the public, uses its editorial skills to turn the raw materials into a distinct work, and distributes that work to an audience. In this clause, the term news means information that is about current events or that would be of current interest to the public. Examples of news-media entities are television or radio stations broadcasting to the public at large and publishers of periodicals (but only if such entities qualify as disseminators of news) who make their products available for purchase or subscription by, or free distribution to, the general public. These examples are not all-inclusive. Moreover, as methods of news delivery evolve (for example, the adoption of electronic dissemination of newspapers through telecommunications services), such alternative media shall be considered to be news-media entities. A freelance journalist shall be regarded as working for a news-media entity if the journalist can demonstrate a solid basis for expecting publication through that entity, whether or not the journalist is actually employed by the entity. A publication contract would present a solid basis for such an expectation; the Commission may also consider the past publication record of the requester in making such a determination. See 5 U.S.C. 552(a)(4)(A)(ii).
                (8) The term all other requester refers to any person not within the definitions in paragraphs (a)(4) through (a)(7) of this paragraph.
                (b) [Reserved]
                [74 FR 14078, Mar. 30, 2009, as amended at 76 FR 24389, May 2, 2011]
              
              
                § 0.467
                Search and review fees.

                (a)(1) Subject to the provisions of this section, an hourly fee shall be charged for recovery of the full, allowable direct costs of searching for and reviewing records requested under § 0.460 or § 0.461, unless such fees are reduced or waived pursuant to § 0.470. The fee is based on the pay grade level of the FCC's employee(s) who conduct(s) the search or review, or the actual hourly rate of FCC contractors or other non-FCC personnel who conduct a search.
                
                
                  Note to paragraph (a)(1):

                  The fees for FCC employees will be modified periodically to correspond with modifications in the rate of pay approved by Congress and any such modifications will be announced by public notice and will be posted on the Commission's Web site, http://www.fcc.gov/foia/#feeschedule.
                  
                
                
                (2) The fees specified in paragraph (a)(1) of this section are computed at Step 5 of each grade level based on the General Schedule or the hourly rate of non-FCC personnel, including in addition twenty percent for personnel benefits. Search and review fees will be assessed in 1/4 hour increments.
                (b) Search fees may be assessed for time spent searching, even if the Commission fails to locate responsive records or if any records located are determined to be exempt from disclosure.

                (c) The Commission shall charge only for the initial review, i.e., the review undertaken initially when the Commission analyzes the applicability of a specific exemption to a particular record. The Commission shall not charge for review at the appeal level of an exemption already applied. However, records or portions of records withheld in full under an exemption that is subsequently determined not to apply may be reviewed again to determine the applicability of other exemptions not previously considered. The costs of such a subsequent review, under these circumstances, are properly assessable.

                (d) The fee charged will not exceed an amount based on the time typically required to locate records of the kind requested.
                

                (e)(1) If the Commission estimates that search charges are likely to exceed the greater of $25 or the amount which the requester indicated he/she is prepared to pay, then it shall notify the requester of the estimated amount of fees. Such a notice shall offer the requester the opportunity to confer with Commission personnel with the object of revising or clarifying the request. See § 0.465(c)(2) and § 0.470(d).

                (2) The time for processing a request for inspection shall be tolled while conferring with the requester about his or her willingness to pay the fees required to process the request. See § 0.461(e).
                (f) When the search has been completed, the custodian of the records will give notice of the charges incurred to the person who made the request.
                (g) The fee shall be paid to the Financial Management Division, Office of Managing Director, or as otherwise directed by the Commission.
                [82 FR 4195, Jan. 13, 2017]
              
              
                § 0.468
                Interest.
                Interest shall be charged those requesters who fail to pay the fees charged. The agency will begin assessing interest charges on the amount billed starting on the 31st day following the day on which the billing was sent. The date on which the payment is received by the agency will determine whether and how much interest is due. The interest shall be set at the rate prescribed in 31 U.S.C. 3717.
              
              
                § 0.469
                Advance payments.
                (a) The Commission may not require advance payment of estimated FOIA fees except as provided in paragraph (b) or where the Commission estimates or determines that allowable charges that a requester may be required to pay are likely to exceed $250.00 and the requester has no history of payment. Where allowable charges are likely to exceed $250.00 and the requester has a history of prompt payment of FOIA fees the Commission may notify the requester of the estimated cost and obtain satisfactory assurance of full payment. Notification that fees may exceed $250.00 is not, however, a prerequisite for collecting fees above that amount.

                (b) Where a requester has previously failed to pay a fee charged in a timely fashion (i.e., within 30 days of the date of the billing), the Commission may require the requester to pay the full amount owed plus any applicable interest as provided in § 0.468, and to make an advance payment of the full amount of the estimated fee before the Commission begins to process a new request or a pending request from that requester.

                (c) When the Commission acts under paragraph (a) of this section, the administrative time limits prescribed in §§ 0.461(g) and (k) (i.e., twenty business days from receipt of initial requests and twenty business days from receipt of appeals from initial denials, plus permissible extensions of these time limits (see § 0.461(g)(1)(i) through (iii) and § 0.461(k)(1)(i) through (iii)) will begin only after the agency has received the fee payments described in this section. See § 0.461(e)(2)(ii) and § 0.467(e)(2).
              
              
                § 0.470
                Assessment of fees.
                (a)(1) Commercial use requesters. (i) When the Commission receives a request for documents for commercial use, it will assess charges that recover the full direct cost of searching for, reviewing and duplicating the records sought pursuant to § 0.466 and § 0.467.
                (ii) Commercial use requesters shall not be assessed search fees if the Commission fails to comply with the time limits under § 0.461(g), except as provided in paragraph (a)(1)(iii) of this section.

                (iii) Commercial requesters may still be assessed search fees when the Commission fails to comply with the time limits under § 0.461(g) if the Commission determines that unusual circumstances apply and more than 5,000 pages are necessary to respond to the request, so long as the Commission has provided a timely written notice to the requester and has discussed with the requester (or made not less than three good-faith attempts to do so) how the requester could effectively limit the scope of the request. Additionally, if a court has determined that exceptional circumstances exist, a failure to comply with a time limit under § 0.461(g) will be excused for the length of time provided by the court order.
                (2) Educational and non-commercial scientific institution requesters and requesters who are representatives of the news media. (i) The Commission shall provide documents to requesters in these categories for the cost of duplication only, pursuant to § 0.465 above, excluding duplication charges for the first 100 pages, provided however, that requesters who are representatives of the news media shall be entitled to a reduced assessment of charges only when the request is for the purpose of distributing information.
                (ii) Educational requesters or requesters who are representatives of the news media shall not be assessed fees for the cost of duplication if the Commission fails to comply with the time limits under § 0.461(g), except as provided in paragraph (a)(2)(iii) of this section.
                (iii) Educational requesters or requesters who are representatives of the news media may still be assessed duplication fees when the Commission fails to comply with the time limits under § 0.461(g) if the Commission determines that unusual circumstances apply and more than 5,000 pages are necessary to respond to the request, so long as the Commission has provided a timely written notice to the requester and has discussed with the requester (or made not less than three good-faith attempts to do so) how the requester could effectively limit the scope of the request. Additionally, if a court has determined that exceptional circumstances exist, a failure to comply with a time limit under § 0.461(g) will be excused for the length of time provided by the court order.
                (3) All other requesters. (i) The Commission shall charge requesters who do not fit into any of the categories above fees which cover the full, reasonable direct cost of searching for and duplicating records that are responsive to the request, pursuant to § 0.465 and § 0.467, except that the first 100 pages of duplication and the first two hours of search time shall be furnished without charge.
                (ii) All other requesters shall not be assessed search fees if the Commission fails to comply with the time limits under § 0.461(g), except as provided in paragraph (a)(3)(iii) of this section.
                (iii) All other requesters may still be assessed search fees when the Commission fails to comply with the time limits under § 0.461(g) if the Commission determines that unusual circumstances apply and more than 5,000 pages are necessary to respond to the request, so long as the Commission has provided a timely written notice to the requester and has discussed with the requester (or made not less than three good-faith attempts to do so) how the requester could effectively limit the scope of the request. Additionally, if a court has determined that exceptional circumstances exist, a failure to comply with a time limit under § 0.461(g) will be excused for the length of time provided by the court order.
                (b)(1) The 100 page restriction on assessment of duplication fees in paragraphs (a)(2) and (3) of this section refers to 100 paper copies of a standard size, which will normally be 81/2″ x 11″ or 11″ x 14″.
                (2) When the agency reasonably believes that a requester or group of requesters is attempting to segregate a request into a series of separate individual requests for the purpose of evading the assessment of fees, the agency will aggregate any such requests and assess charges accordingly.
                (c) When a requester believes he or she is entitled to a waiver pursuant to paragraph (e) of this section, the requester must include, in his or her original FOIA request, a statement explaining with specificity, the reasons demonstrating that he or she qualifies for a fee waiver. Included in this statement should be a certification that the information will not be used to further the commercial interests of the requester.

                (d) If the Commission reasonably believes that a commercial interest exists, based on the information provided pursuant to paragraph (c) of this section, the requester shall be so notified and given an additional ten business days to provide further information to justify receiving a reduced fee. See § 0.467(e)(2).

                (e)(1) Copying, search and review charges shall be waived or reduced by the General Counsel when “disclosure of the information is in the public interest because it is likely to contribute significantly to public understanding of the operations or activities of the government and is not primarily in the commercial interest of the requester.” 5 U.S.C. 552(a)(4)(A)(iii). Simply repeating the fee waiver language of section 552(a)(4)(A)(iii) is not a sufficient basis to obtain a fee waiver.
                (2) The criteria used to determine whether disclosure is in the public interest because it is likely to contribute significantly to public understanding of the operations or activities of the government include:
                (i) Whether the subject of the requested records concerns the operations or activities of the government;
                (ii) Whether the disclosure is likely to contribute to an understanding of government operations or activities; and
                (iii) Whether disclosure of the requested information will contribute to public understanding as opposed to the individual understanding of the requester or a narrow segment of interested persons.
                (3) The criteria used to determine whether disclosure is primarily in the commercial interest of the requester include:
                (i) Whether the requester has a commercial interest that would be furthered by the requested disclosure; and, if so
                (ii) Whether the magnitude of the identified commercial interest of the requester is sufficiently large, in comparison with the public interest in disclosure, that disclosure is primarily in the commercial interest of the requester.
                (4) This request for fee reduction or waiver must accompany the initial request for records and will be decided under the same procedures used for record requests.
                (5) If no fees or de minimis fees would result from processing a FOIA request and a fee waiver or reduction has been sought, the General Counsel will not reach a determination on the waiver or reduction request.
                (f) Whenever Commission staff determines that the total fee calculated under this section likely is less than the cost to collect and process the fee, no fee will be charged.
                (g) Review of initial fee determinations under § 0.467 through § 0.470 and initial fee reduction or waiver determinations under paragraph (e) of this section may be sought under § 0.461(j).
                [82 FR 4196, Jan. 13, 2017]
              
            
            
              Places for Making Submittals or Requests, for Filing Applications, and for Taking Examinations
              
                § 0.471
                Miscellaneous submittals or requests.
                Persons desiring to make submittals or requests of a general nature should communicate with the Secretary of the Commission.
                [36 FR 15121, Aug. 13, 1971]
              
              
                § 0.473
                Reports of violations.
                Reports of violations of the Communications Act or of the Commission's rules and regulations may be submitted to the Commission in Washington or to any field office.
                [32 FR 10578, July 19, 1967]
              
              
                § 0.475
                Applications for employment.
                Persons who wish to apply for employment should communicate with the Associate Managing Director-Personnel Management.
                (Secs. 4(i), 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
                [49 FR 13368, Apr. 4, 1984]
              
              
                § 0.481
                Place of filing applications for radio authorizations.
                For locations for filing applications, and appropriate fees, see §§ 1.1102 through 1.1107 of this chapter.
                [69 FR 41130, July 7, 2004]
              
              
                § 0.482
                Application for waiver of wireless radio service rules.
                All requests for waiver of the rules (see § 1.925 of this chapter) governing the Wireless Radio Services (see § 1.907 of this chapter) that require a fee (see § 1.1102 of this chapter) shall be submitted via the Universal Licensing System or to the U.S. Bank, St. Louis, Missouri at the address set forth in § 1.1102. Waiver requests that do not require a fee should be submitted via the Universal Licensing System or to: Federal Communications Commission, 1270 Fairfield Road, Gettysburg, Pennsylvania 17325-7245. Waiver requests attached to applications must be submitted in accordance with § 0.401(b) or § 0.401(c) of the rules.
                [63 FR 68919, Dec. 14, 1998, as amended at 73 FR 9018, Feb. 19, 2008]
              
              
                § 0.483
                Applications for amateur or commercial radio operator licenses.
                (a) Application filing procedures for amateur radio operator licenses are set forth in part 97 of this chapter.
                (b) Application filing procedures for commercial radio operator licenses are set forth in part 13 of this chapter.
                [47 FR 53378, Nov. 26, 1982, as amended at 78 FR 23151, Apr. 18, 2013]
              
              
                § 0.484
                Amateur radio operator examinations.
                Generally, examinations for amateur radio operation licenses shall be administered at locations and times specified by volunteer examiners. (See § 97.509). When the FCC conducts examinations for amateur radio operator licenses, they shall take place at locations and times designated by the FCC.
                [58 FR 13021, Mar. 9, 1993]
              
              
                § 0.485
                Commercial radio operator examinations.
                Generally, written and telegraphy examinations for commercial radio operator licenses shall be conducted at locations and times specified by commercial operator license examination managers. (See § 13.209 of this chapter). When the FCC conducts these examinations, they shall take place at locations and times specified by the FCC.
                [58 FR 9124, Feb. 19, 1993]
              
              
                § 0.489
                [Reserved]
              
              
                § 0.491
                Application for exemption from compulsory ship radio requirements.
                Applications for exemption filed under the provisions of sections 352(b) or 383 of the Communications Act; Regulation 4, chapter I of the Safety Convention; Regulation 5, chapter IV of the Safety Convention; or Article IX of the Great Lakes Agreement, must be filed as a waiver request using the procedures specified in § 0.482 of this part. Emergency requests must be filed via the Universal Licensing System or at the Federal Communications Commission, Office of the Secretary.
                [71 FR 15618, Mar. 29, 2006]
              
              
                § 0.493
                Non-radio common carrier applications.
                All such applications shall be filed at the Commission's offices in Washington, DC.
                [28 FR 12413, Nov. 22, 1963. Redesignated at 32 FR 10578, July 19, 1967]
              
            
          
          
            Subpart D—Mandatory Declassification of National Security Information
            
              Authority:
              Secs. 4(i), 303(r), Communications Act of 1934, as amended (47 U.S.C. 154(i) and 303(r)).
            
            
              Source:
              47 FR 53377, Nov. 26, 1982, unless otherwise noted.
            
            
              § 0.501
              General.
              Executive Order 12356 requires that information relating to national security be protected against unauthorized disclosure as long as required by national security considerations. The Order also provides that all information classified under Executive Order 12356 or predecessor orders be subject to a review for declassification upon receipt of a request made by a United States citizen or permanent resident alien, a Federal agency, or a state or local government.
            
            
              § 0.502
              Purpose.
              This subpart prescribes the procedures to be followed in submitting requests, processing such requests, appeals taken from denials of declassification requests and fees and charges.
            
            
              § 0.503
              Submission of requests for mandatory declassification review.

              (a) Requests for mandatory review of national security information shall be in writing, addressed to the Managing Director, and reasonably describe the information sought with sufficient particularity to enable Commission personnel to identify the documents containing that information and be reasonable in scope.
              (b) When the request is for information originally classified by the Commission, the Managing Director shall assign the request to the appropriate bureau or office for action.
              (c) Requests related to information, either derivatively classified by the Commission or originally classified by another agency, shall be forwarded, together with a copy of the record, to the originating agency. The transmittal may contain a recommendation for action.
            
            
              § 0.504
              Processing requests for declassification.
              (a) Responses to mandatory declassification review requests shall be governed by the amount of search and review time required to process the request. A final determination shall be made within one year from the date of receipt of the request, except in unusual circumstances.
              (b) Upon a determination by the bureau or office that the requested material originally classified by the Commission no longer warrants protection, it shall be declassified and made available to the requester, unless withholding is otherwise authorized under law.
              (c) If the information may not be declassified or released in whole or in part, the requester shall be notified as to the reasons for the denial, given notice of the right to appeal the denial to the Classification Review Committee, and given notice that such an appeal must be filed within 60 days of the date of denial in order to be considered.
              (d) The Commission's Classification Review Committee, consisting of the Managing Director (Chairman), the General Counsel or his designee, and the Chief, Internal Review and Security Division, shall have authority to act, within 30 days, upon all appeals regarding denials of requests for mandatory declassification of Commission-originated classifications. The Committee shall be authorized to overrule previous determinations in whole or in part when, in its judgment, continued classification is no longer required. If the Committee determines that continued classification is required under the criteria of the Order, the requester shall be promptly notified and advised that an application for review may be filed with the Commission pursuant to 47 CFR 1.115.
            
            
              § 0.505
              Fees and charges.
              (a) The Commission has designated a contractor to make copies of Commission records and offer them for sale (See § 0.465).
              (b) An hourly fee is charged for recovery of the direct costs of searching for requested documents (See § 0.466).
            
            
              § 0.506
              FOIA and Privacy Act requests.
              Requests for declassification that are submitted under the provisions of the Freedom of Information Act, as amended, (See § 0.461), of the Privacy Act of 1974, (See § 0.554) shall be processed in accordance with the provisions of those Acts.
            
          
          
            Subpart E—Privacy Act Regulations
            
              Authority:
              Secs. 4, 303, 49 Stat. as amended, 1066, 1082 (47 U.S.C. 154, 303).
            
            
              Source:
              40 FR 44512, Sept. 26, 1975, unless otherwise noted.
            
            
              § 0.551
              Purpose and scope; definitions.
              (a) The purpose of this subpart is to implement the Privacy Act of 1974, 5 U.S.C. 552(a), and to protect the rights of the individual in the accuracy and privacy of information concerning him which is contained in Commission records. The regulations contained herein cover any group of records under the Commission's control from which information about individuals is retrievable by the name of an individual or by some other personal identifier.
              (b) In this subpart:
              (1) Individual means a citizen of the United States or an alien lawfully admitted for permanent residence;
              (2) Record means any item, collection or grouping of information about an individual that is maintained by the Commission, including but not limited to, such individual's education, financial transactions, medical history, and criminal or employment history, and that contains such individual's name, or the identifying number, symbol, or other identifying particular assigned to the individual, such as a finger or voice print or a photograph.
              (3) System of Records means a group of records under the control of the Commission from which information is retrievable by the name of the individual or by some identifying number, symbol, or other identifying particular assigned to the individual;
              (4) Routine Use means, with respect to the disclosure of a record, the use of such record for a purpose which is compatible with the purpose for which it was collected;
              (5) System Manager means the Commission official responsible for the storage, maintenance, safekeeping, and disposal of a system of records.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 49 FR 13368, Apr. 4, 1984]
            
            
              § 0.552
              Notice identifying Commission systems of records.
              The Commission publishes in the Federal Register upon establishment or revision a notice of the existence and character of the system of records, including for each system of records:
              (a) The name and location of the system;
              (b) The categories of individuals on whom records are maintained in the system;
              (c) The categories of records maintained in the system;
              (d) Each routine use of the records contained in the system, including the categories of users and the purposes of such use;
              (e) The policies and practices of the agency regarding storage, retrievability, access controls, retention, and disposal of the records;
              (f) The title and business address of the system manager;
              (g) The address of the agency office to which inquiries should be addressed and the addresses of locations at which the individual may inquire whether a system contains records pertaining to himself;
              (h) The agency procedures whereby an individual can be notified how access can be gained to any record pertaining to that individual contained in a system of records, and the procedure for correcting or contesting its contents; and
              (i) The categories of sources of records in the system.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 49 FR 13368, Apr. 4, 1984]
            
            
              § 0.553
              New uses of information.

              Before establishing a new routine use of a system of records, the Commission will publish a notice in the Federal Register of its intention to do so, and will provide at least 30 days for public comment on such use. The notice will contain:
              (a) The name of the system of records for which the new routine use is to be established;
              (b) The authority for the system;
              (c) The categories of records maintained;
              (d) The proposed routine use(s); and
              (e) The categories of recipients for each proposed routine use.
            
            
              § 0.554
              Procedures for requests pertaining to individual records in a system of records.

              (a) Upon request, the Commission will notify individuals as to whether it maintains information about them in a system of records and, subject to the provisons of § 0.555(b), will disclose the substance of such information to that individual. In order to properly request notification or access to record information, reference must be made to the Notice described in § 0.552. A table of contents, which is alphabetized by bureau or office, precedes the system descriptions and allows members of the public to easily identify record systems of interest to them. An individual may inquire into information contained in any or all systems of records described in the Notice. However, each inquiry shall be limited to information from systems located within a single bureau or office and shall be addressed to that bureau or office.
              (b) Reasonable identification is required of all individuals making requests pursuant to paragraph (a) of this section in order to assure that disclosure of any information is made to the proper person.

              (1) Individuals who choose to register a request for information in person may verify their identity by showing any two of the following: social security card; drivers license; employee identification card; medicare card; birth certificate; bank credit card; or other positive means of identification. Documents incorporating a picture and/or signature of the individual shall be produced if possible. If an individual cannot provide suitable documentation for identification, that individual will be required to sign an identity statement stipulating that knowingly or willfully seeking or obtaining access to records about another person under false pretenses is punishable by a fine of up to $5,000.
              
              
                Note:
                An individual's refusal to disclose his social security number shall not constitute cause in and of itself, for denial of a request.
              
              
              (2) All requests for record information sent by mail shall be signed by the requestor and shall include his printed name, current address and telephone number (if any). Commission officials receiving such requests will attempt to verify the identity of the requestor by comparing his or her signature to those in the record. If the record contains no signatures and if positive identification cannot be made on the basis of other information submitted, the requestor will be required to sign an identity statement and stipulate that knowingly or willfully seeking or obtaining access to records about another person under false pretense is punishable by a fine of up to $5,000.

              (3) If positive identification cannot be made on the basis of the information submitted, and if data in the record is so sensitive that unauthorized access could cause harm or embarrassment to the individual to whom the record pertains, the Commission reserves the right to deny access to the record pending the production of additional more satisfactory evidence of identity.
              
              
                Note:
                The Commission will require verification of identity only where it has determined that knowledge of the existence of record information or its substance is not subject to the public disclosure requirements of the Freedom of Information Act, 5 U.S.C. 552, as amended.
              
              

              (c) All requests for notification of the existence of record information or for access to such information shall be delivered to the business address of the system manager responsible for the system of records in question, except that requests relating to official personnel records shall be addressed to the Associate Managing Director—Personnel Management. Such addresses can be found in the Federal Register Notice described in § 0.552.
              (d) A written acknowledgement of receipt of a request for notification and/or access will be provided within 10 days (excluding Saturdays, Sundays, and legal public holidays) to the individual making the request. Such an acknowledgement may, if necessary, request any additional information needed to locate a record. A search of all systems of records identified in the individual's request will be made to determine if any records pertaining to the individual are contained therein, and the individual will be notified of the search results as soon as the search has been completed. Normally, a request will be processed and the individual notified of the search results within 30 days (excluding Saturdays, Sundays, and legal holidays) from the date the inquiry is received. However, in some cases, as where records have to be recalled from Federal Record Centers, notification may be delayed. If it is determined that a record pertaining to the individual making the request does exist, the notification will state approximately when the record will be available for personal review. No separate acknowledgement is required if the request can be processed and the individual notified of the search results within the ten-day period.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 49 FR 13368, Apr. 4, 1984]
            
            
              
              § 0.555
              Disclosure of record information to individuals.
              (a) Individuals having been notified that the Commission maintains a record pertaining to them in a system of records may request access to such record in one of three ways: by in person inspection at the system location; by transfer of the record to a nearer location; or by mail.
              (1) Individuals who wish to review their records at the system location must do so during regular Commission business hours (8:00 a.m.-4:30 p.m., Monday through Friday). For personal and administrative convenience, individuals are urged to arrange to review a record by appointment. Preferences as to specific dates and times can be made by writing or calling the system manager responsible for the system of records in question at least two days in advance of the desired appointment date, and by providing a telephone number where the individual can be reached during the day in case the appointment must be changed. Verification of identity is required as in § 0.554(b)(1) before access will be granted an individual appearing in person. Individuals may be accompanied by a person of his or her own choosing when reviewing a record. However, in such cases, a written statement authorizing discussion of their record in the presence of a Commission representative having physical custody of the records.
              (2) Individuals may request that copies of records be sent directly to them. In such cases, individuals must verify their identity as described in § 0.554(b)(2) and provide an accurate return mailing address or email address. Records shall be sent only to that address.
              (b) The disclosure of record information under this section is subject to the following limitations:
              (1) Records containing medical information pertaining to an individual are subject to individual access under this section unless, in the judgment of the system manager having custody of the records after consultation with a medical doctor, access to such record information could have an adverse impact on the individual. In such cases, a copy of the record will be delivered to a medical doctor named by the individual.
              (2) Classified material, investigative material compiled for law enforcement purposes, investigatory material compiled solely for determining suitability for Federal employment or access to classified information, and certain testing or examination material shall be removed from the records to the extent permitted in the Privacy Act of 1974, 5 U.S.C. 552(a). Section 0.561 of this subpart sets forth the systems of records maintained by the Commission which are either totally or partially exempt from disclosure under this subparagraph.
              (c) No fee will be imposed if the number of pages of records requested is 25 or less. Requests involving more than 25 pages shall be submitted to the duplicating contractor (see § 0.456(a)).
              (d) The provisions of this section in no way give an individual the right to access any information compiled in reasonable anticipation of a civil action or proceeding.
              (e) In the event that a determination is made denying an individual access to records pertaining to that individual for any reason, such individual may either:
              (1) Seek administrative review of the adverse determination. Such a request shall be in writing and should be addressed to the system manager who made the initial decision. In addition, the request for review shall state specifically why the initial decision should be reversed.
              (2) Seek judicial relief in the district courts of the United States pursuant to paragraph (g)(1)(B) of the Act.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 40 FR 58858, Dec. 19, 1975; 49 FR 13369, Apr. 4, 1984; 80 FR 53749, Sept. 8, 2015]
            
            
              § 0.556
              Request to correct or amend records.

              (a) An individual may request the amendment of information contained in their record. Except as otherwise provided in this paragraph, the request to amend should be submitted in writing to the system manager responsible for the records. Requests to amend the official personnel records of active FCC employees should be submitted to the Associate Managing Director—Human Resources Management, 445 12th Street, SW., Washington, D.C. 20554. Requests to amend official personnel records of former FCC employees should be sent to the Assistant Director for Work Force Information, Compliance and Investigations Group, Office of Personnel Management, 1900 E Street, NW., Washington, D.C. 20415. Any request to amend should contain as a minimum:
              (1) The identity verification information required by § 0.554(b)(2) and the information needed to locate the record as required by § 0.554(a).
              (2) A brief description of the item or items of information to be amended; and
              (3) The reason for the requested change.
              (b) A written acknowledgement of the receipt of a request to amend a record will be provided within 10 days (excluding Saturdays, Sundays, and legal public holidays) to the individual requesting the amendment. Such an acknowledgement may, if necessary, request any additional information needed to make a determination. There will be no acknowledgement if the request can be reviewed, processed, and the individual notified of compliance or denial within the 10 day period.
              (c) The responsible system manager, or in the case of official personnel records of active FCC employees, the Associate Managing Director—Personnel Management, shall (normally within 30 days) take one of the following actions regarding a request to amend:
              (1) If the system manager agrees that an amendment to the record is warranted, the system manager shall:
              (i) So advise the individual in writing;
              (ii) Correct the record in compliance with the individual's request; and
              (iii) If an accounting of disclosures has been made, advise all previous recipients of the fact that the record has been corrected and of the substance of the correction.
              (2) If the system manager, after an initial review, does not agree that all or any portion of the record merits amendment, the system manager shall:
              (i) Notify the individual in writing of such refusal to amend and the reasons therefore;
              (ii) Advise the individual that further administrative review of the initial decision by the full Commission may be sought pursuant to the procedures set forth in § 0.557. (In cases where the request to amend involves official personnel records, review is available exclusively from the Assistant Director for Work Force Information, Compliance and Investigations Group, Office of Personnel Management, Washington, DC 20415; and
              (iii) Inform the individual of the procedures for requesting Commission review pursuant to § 0.557.
              (d) In reviewing a record in response to a request to amend, the system manager shall assess the accuracy, relevance, timeliness, or completeness of the record in light of each data element placed into controversy and the use of the record in making decisions that could possibly affect the individual. Moreover, the system manager shall ajudge the merits of any request to delete information based on whether or not the information in controversy is both relevant and necessary to accomplish a statutory purpose required of the Commission by law or executive order of the President.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 45 FR 39850, June 12, 1980; 49 FR 13369, Apr. 4, 1984; 65 FR 58466, Sept. 29, 2000]
            
            
              § 0.557
              Administrative review of an initial decision not to amend a record.

              (a) Individuals have 30 days from the date of the determination not to amend a record consistent with their request to seek further administrative review by the full Commisison. Such a request shall be in writing and should be addressed to either the system manager who made the initial adverse decision, or, in the case of official personnel records of active FCC employees, to the Assistant Director for Work Force Information, Compliance and Investigations Group, Office of Personnel Management, Washington, DC 20415. Any request for administrative review must:
              (1) Clearly identify the questions presented for review (e.g., whether the record information in question is, in fact, accurate; whether information subject to a request to delete is relevant and necessary to the purpose for which it is maintained);
              (2) Specify with particularity why the decision reached by the system manager is erroneous or inequitable; and
              (3) Clearly state how the record should be amended or corrected.
              (b) The Commission shall conduct an independent review of the record in controversy using the standards of review set out in § 0.556(d). It may seek such additional information as is necessary to make its determination. Final administrative review shall be completed not later than 30 days (excluding Saturdays, Sundays and legal public holidays) from the date on which the individual requests such review unless the Chairman determines that a fair and equitable review cannot be made within the 30 day period. In such event, the individual will be informed in writing of the reasons for the delay and the approximate date on which the review is expected to be completed.
              (c) If upon review of the record in controversy the Commission agrees with the individual that the requested amendment is warranted, the Commission will proceed in accordance with § 0.556(c)(1) (i) through (iii).
              (d) If after the review, the Commission also refuses to amend the record as requested, it shall:
              (1) Notify the individual in writing of its refusal and the reasons therefore;
              (2) Advise the individual that a concise statement of the reasons for disagreeing with the decision of the Commisison may be filed;
              (3) Inform the individual:
              (i) That such a statement should be signed and addressed to the system manager having custody of the record in question;
              (ii) That the statement will be made available to any one to whom the record is subsequently disclosed together with, at the Commission's discretion, a summary of its reasons for refusing to amend the record; and
              (iii) That prior recipients of the record will be provided a copy of the statement of dispute to the extent that an accounting of such disclosures is maintained; and
              (4) Advise the individual that judicial review of the Commisison's decision not to amend the record in any district court of the United States is available.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 45 FR 39850, June 12, 1980; 49 FR 13369, Apr. 4, 1984]
            
            
              § 0.558
              Advice and assistance.

              Individuals who have questions regarding the procedures contained in this subpart for gaining access to a particular system of records or for contesting the contents of a record, either administratively or judicially, should write or call the Privacy Liaison Officer at the following address:
              
              
                Federal Communications Commission, Office of General Counsel, 445 12th Street, SW., Washington, DC 20554.
              
              
              Individuals who request clarification of the Notice described in § 0.552 or who have questions concerning the characterization of specific systems of records as set forth therein, should write or call the Privacy Liaison Officer at the following address:
              
              
                Federal Communications Commission, Performance Evaluation and Records Management, Office of the Managing Director, 445 12th Street, SW., Washington, DC 20554
              
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 49 FR 13369, Apr. 4, 1984; 65 FR 58466, Sept. 29, 2000]
            
            
              § 0.559
              Disclosure of disputed information to persons other than the individual to whom it pertains.

              If the Commission determines not to amend a record consistent with an individual's request, and if the individual files a statement of disagreement pursuant to § 0.557(d)(2), the Commission shall clearly annotate the record so that the disputed portion becomes apparent to anyone who may subsequently have access to, use or disclose the record. A copy of the individual's statement of disagreement shall accompany any subsequent disclosure of the record. In addition, the Commission may include a brief summary of its reasons for not amending the record when disclosing the record. Such statements become part of the individual's record for granting access, but are not subject to the amendment procedures of § 0.556.
            
            
              § 0.560
              Penalty for false representation of identity.
              Any individual who knowingly and willfully requests or obtains under false pretenses any record concerning an individual from any system of records maintained by the Commission shall be guilty of a misdemeanor and subject to a fine of not more than $5,000.
            
            
              § 0.561
              Exemptions.
              The following systems of records are totally or partially exempt from subsections (c)(3), (d), (e)(1), (e)(4) (G), (H), and (I), and (f) of the Privacy Act of 1974, 5 U.S.C. 552(a), and from §§ 0.554 through 0.557 of this subpart:
              (a) System name. Radio Operator Records—FCC/FOB-1. Parts of this system of records are exempt pursuant to Section (k)(2) of the Act because they contain investigatory material compiled solely for law enforcement purposes.
              (b) System name. Violators File (records kept on individuals who have been subjects of FCC field enforcement actions)—FCC/FOB-2. Parts of this system of records are EXEMPT because they are maintained as a protective service for individuals described in section 3056 of title 18, and because they are necessary for Commission employees to perform their duties, pursuant to sections (k) (1), (2), and (3) of the Act.
              (c) System name. Attorney Misconduct Files—FCC/OGC-2. This system of records is exempt pursuant to section 3(k)(2) of the Act because it is maintained for law enforcement purposes.
              (d) System name. Licensees or Unlicensed Persons Operating Radio Equipment Improperly—FCC. Parts of this system of records are exempt pursuant to section 3(k)(2) of the Act because they embody investigatory material compiled solely for law enforcement purposes.
              (e) System name. Personnel Investigation Records—FCC/Central-6. Parts of these systems of records are exempt because they emobdy investigatory material pursuant to sections 3(k)(2) and 3(k)(5) of the Act as applicable.
              (f) System name. Criminal Investigative Files—FCC/OIG-1. Compiled for the purpose of criminal investigations. This system of records is exempt pursuant to section (j)(2) of the Act because the records contain investigatory material compiled for criminal law enforcement purposes.
              (g) System name. General Investigative Files—FCC/OIG-2. Compiled for law enforcement purposes. This system of records is exempt pursuant to section (k)(2) of the Act because the records contain investigatory material compiled for law enforcement purposes.
              (Secs. 4(i) and 303(n), Communications Act of 1934, as amended, 47 U.S.C. 154(i) and 303(n); 47 CFR 0.231(d))
              [40 FR 44512, Sept. 26, 1975, as amended at 49 FR 13369, Apr. 4, 1984; 58 FR 11549, Feb. 26, 1993]
            
          
          
            Subpart F—Meeting Procedures
            
              Authority:
              Secs. 4, 303, 48 Stat., as amended, 1066, 1082; (47 U.S.C. 154, 303).
            
            
              Source:
              42 FR 12867, Mar. 7, 1977, unless otherwise noted.
            
            
              § 0.601
              Definitions.
              For purposes of this section:
              (a) The term agency means:
              (1) The Commission,
              (2) A board of Commissioners (see § 0.212),
              (3) The Telecommunications Committee (see § 0.215), and

              (4) Any other group of Commissioners hereafter established by the Commission on a continuing or ad hoc basis and authorized to act on behalf of the Commission.
              (b) The term meeting means the deliberations among a quorum of the Commission, a Board of Commissioners, or a quorum of a committee of Commissioners, where such deliberations determine or result in the joint conduct or disposition of official agency business, except that the term does not include deliberations to decide whether to announce a meeting with less than seven days notice, or whether a meeting should be open or closed. (The term includes conference telephone calls, but does not include the separate consideration of Commission business by Commissioners.) For purposes of this subpart each item on the agenda of a meeting is considered a meeting or a portion of a meeting.
              [42 FR 12867, Mar. 7, 1977, as amended at 48 FR 56391, Dec. 21, 1983; 64 FR 2149, Jan. 13, 1999]
            
            
              § 0.602
              Open meetings.
              (a) All meetings shall be conducted in accordance with the provisions of this subpart.
              (b) Except as provided in § 0.603, every portion of every meeting shall be open to public observation. Observation does not include participation or disruptive conduct by observers, and persons engaging in such conduct will be removed from the meeting.
              (c) The right of the public to observe open meetings does not alter those rules in this chapter which relate to the filing of motions, pleadings, or other documents. Unless such pleadings conform to the other procedural requirements of this chapter, pleadings based upon comments or discussions at open meetings, as a general rule, will not become part of the official record, will receive no consideration, and no further action by the Commission will be taken thereon.
              (d) Deliberations, discussions, comments or observations made during the course of open meetings do not themselves constitute action of the Commission. Comments made by Commissioners may be advanced for purposes of discussion and may not reflect the ultimate position of a Commissioner.
              [42 FR 12867, Mar. 7, 1977, as amended at 45 FR 63491, Sept. 25, 1980]
            
            
              § 0.603
              Bases for closing a meeting to the public.
              Except where the agency finds that the public interest requires otherwise, an agency or advisory committee meeting may be closed to the public, and information pertaining to such meetings which would otherwise be disclosed to the public under § 0.605 may be withheld, if the agency determines that an open meeting or the disclosure of such information is likely to:
              (a) Disclose matters that: (1) Are specifically authorized under criteria established by executive order to be kept secret in the interest of national defense or foreign policy, and (2) are in fact properly classified pursuant to such executive order (see § 0.457(a));
              (b) Relate solely to the internal personnel rules and practices of an agency (see § 0.457(b));

              (c) Disclose matters specifically exempted from disclosure, by statute (other than the Freedom of Information Act, 5 U.S.C. 552). Provided, That such statute (1) requires that the matters be withheld from the public in such a manner as to leave no discretion on the issue, or (2) establishes particular criteria for withholding or refers to particular types of matters to be withheld (see § 0.457(c));
              (d) Disclose trade secrets and commercial or financial information obtained from a person and privileged or confidential (see § 0.457(d));
              (e) Involve accusing any person of a crime or formally censuring any person;
              (f) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy (see § 0.457(f));

              (g) Disclose investigatory records compiled for law enforcement purposes, or information which if written would be contained in such records, but only to the extent that the production of such records or information would (1) interfere with enforcement proceedings, (2) deprive a person of a right to a fair trial or an impartial adjudication, (3) constitute an unwarranted invasion of personal privacy, (4) disclose the identity of a confidential source, and, in the case of a record compiled by a criminal law enforcement authority in the course of a criminal investigation, or by an agency conducting a lawful national security intelligence investigation, confidential information furnished only by the confidential source, (5) disclose investigative techniques and procedures, or (6) endanger the life or physical safety of law enforcement personnel;
              (h) Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of an agency responsible for the regulation or supervision of financial institutions;
              (i) Disclose information the premature disclosure of which would be likely to significantly frustrate implementation of a proposed agency action, except where the agency has already disclosed to the public the content or nature of the disclosed action, or where the agency is required by law to make such disclosure on its own initiative prior to taking final agency action on such proposal; or
              (j) Specifically concern the agency's issuance of a subpoena, or the agency's participation in a civil action or proceeding, an action in a foreign court or international tribunal, or an arbitration, or the initiation, conduct, or disposition by the agency of a particular case of formal agency adjudication pursuant to the procedures specified in 5 U.S.C. 554 or otherwise involving a determination on the record after opportunity for hearing.
            
            
              § 0.605
              Procedures for announcing meetings.
              (a) Notice of all open and closed meetings will be given.

              (b) The meeting notice will be submitted for publication in the Federal Register on or before the date on which the announcement is made. Copies will be available in the Press and News Media Division on the day the announcement is made. Copies will also be attached to “FCC Actions Alert”, which is mailed to certain individuals and groups who have demonstrated an interest in representing the public in Commission proceedings.
              (c)(1) If the agency staff determines that a meeting should be open to the public, it will, at least one week prior to the meeting, announce in writing the time, place and subject matter of the meeting, that it is to be open to the public, and the name and phone number of the Chief, Press and News Media Division, who has been designated to respond to requests for information about the meeting.
              (2) If the staff determines that a meeting should be closed to the public, it will refer the matter to the General Counsel, who will certify that there is (or is not) a legal basis for closing the meeting to the public. Following action by the General Counsel, the matter may be referred to the agency for a vote on the question of closing the meeting (See § 0.606).
              (d)(1) If the question of closing a meeting is considered by the agency but no vote is taken, the agency will, at least one week prior to the meeting, announce in writing the time, place and subject matter of the meeting, that it is to be open to the public, and the name and phone number of the Chief, Press and News Media Division.
              (2) If a vote is taken, the agency will, in the same announcement and within one day after the vote, make public the vote of each participating Commissioner.
              (3) If the vote is to close the meeting, the agency will also, in that announcement, set out a full written explanation of its action, including the applicable provision(s) of § 0.603, and a list of persons expected to attend the meeting, including Commission personnel, together with their affiliations. The Commissioners, their assistants, the General Counsel, the Executive Director, the Chief, Press and News Media Division, and the Secretary are expected to attend all Commission meetings. The appropriate Bureau or Office Chief and Division Chief are expected to attend meetings which relate to their responsibilities (see subpart A of this part).
              (4) If a meeting is closed, the agency may omit from the announcement information usually included, if and to the extent that it finds that disclosure would be likely to have any of the consequences listed in § 0.603.

              (e) If the prompt and orderly conduct of agency business requires that a meeting be held less than one week after the announcement of the meeting, or before that announcement, the agency will issue the announcement at the earliest practicable time. In addition to other information, the announcement will contain the vote of each member of the agency who participated in the decision to give less than seven days notice, and the particular reason for that decision.
              (f) If, after announcement of a meeting, the time or place of the meeting is changed or the meeting is cancelled, the agency will announce the change at the earliest practicable time.
              (g) If the subject matter or the determination to open or close a meeting is changed, the agency will publicly announce the change and the vote of each member at the earliest practicable time. The announcement will contain a finding that agency business requires the change and that no earlier announcement of the change was possible.
              (47 U.S.C. 154, 155, 303)
              [42 FR 12867, Mar. 7, 1977, as amended at 44 FR 12425, Mar. 7, 1979; 44 FR 70472, Dec. 7, 1979; 64 FR 2150, Jan. 13, 1999]
            
            
              § 0.606
              Procedures for closing a meeting to the public.
              (a) For every meeting closed under § 0.603, the General Counsel will certify that there is a legal basis for closing the meeting to the public and will state each relevant provision of § 0.603. The staff of the agency will refer the matter to the General Counsel for certification before it is referred to the agency for a vote on closing the meeting. Certifications will be retained in a public file in the Office of the Secretary.
              (b) The agency will vote on the question of closing a meeting.
              (1) If a member of the agency requests that a vote be taken;
              (2) If the staff recommends that a meeting be closed and one member of the agency requests that a vote be taken; or
              (3) If a person whose interests may be directly affected by a meeting requests the agency to close the meeting for any of the reasons listed in § 0.603 (e), (f) or (g), or if any person requests that a closed meeting be opened, and a member of the agency requests that a vote be taken. (Such requests may be filed with the Secretary at any time prior to the meeting and should briefly state the reason(s) for opening or closing the meeting. To assure that they reach the Commission for consideration prior to the meeting, they should be submitted at the earliest practicable time and should be called specifically to the attention of the Secretary—in person or by telephone. It will be helpful if copies of the request are furnished to the members of the agency and the General Counsel. The filing of a request shall not stay the holding of a meeting.)
              (c) A meeting will be closed to the public pursuant to § 0.603 only by vote of a majority of the entire membership of the agency. The vote of each participating Commissioner will be recorded. No Commissioner may vote by proxy.
              (d) A separate vote will be taken before any meeting is closed to the public and before any information is withheld from the meeting notice. However, a single vote may be taken with respect to a series of meetings proposed to be closed to the public, and with respect to information concerning such series of meetings (a vote on each question, if both are presented), if each meeting involves the same particular matters and is scheduled to be held no later than 30 days after the first meeting in the series.
              (e) Less than seven days notice may be given only by majority vote of the entire membership of the agency.
              (f) The subject matter or the determination to open or close a meeting will be changed only if a majority of the entire membership of the agency determines by recorded vote that agency business so requires and that no earlier announcement of the change was possible.
              [42 FR 12867, Mar. 7, 1977, as amended at 71 FR 15618, Mar. 29, 2006]
            
            
              § 0.607
              Transcript, recording or minutes; availability to the public.

              (a) The agency will maintain a complete transcript or electronic recording adequate to record fully the proceedings of each meeting closed to the public, except that in a meeting closed pursuant to paragraph (h) or (j) of § 0.603, the agency may maintain minutes in lieu of a transcript or recording. Such minutes shall fully and clearly describe all matters discussed and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote. All documents considered in connection with any item will be identified in the minutes.
              (b) A public file of transcripts (or minutes) of closed meetings will be maintained in the Office of the Secretary. The transcript of a meeting will be placed in that file if, after the meeting, the responsible Bureau or Office Chief determines, in light of the discussion, that the meeting could have been open to the public or that the reason for withholding information concerning the matters discussed no longer pertains. Transcripts placed in the public file are available for inspection under § 0.460. Other transcripts, and separable portions thereof which do not contain information properly withheld under § 0.603, may be made available for inspection under § 0.461. When a transcript, or portion thereof, is made available for inspection under § 0.461, it will be placed in the public file. Copies of transcripts may be obtained from the duplicating contractor pursuant to § 0.465(a). There will be no search or transcription fee. Requests for inspection or copies of transcripts shall specify the date of the meeting, the name of the agenda and the agenda item number; this information will appear in the notice of the meeting. Pursuant to § 0.465(c)(3), the Commission will make copies of the transcript available directly, free of charge, if it serves the financial or regulatory interests of the United States.
              (c) The Commission will maintain a copy of the transcript or minutes for a period of at least two years after the meeting, or until at least one year after conclusion of the proceeding to which the meeting relates, whichever occurs later.
              (d) The Commissioner presiding at the meeting will prepare a statement setting out the time and place of the meeting, the names of persons other than Commission personnel who were present at the meeting, and the names of Commission personnel who participated in the discussion. These statements will be retained in a public file in the Minute and Rules Branch, Office of the Secretary.
              [42 FR 12867, Mar. 7, 1977, as amended at 71 FR 15618, Mar. 29, 2006]
            
          
          
            Subpart G—Intergovernmental Communication
            
              Source:
              66 FR 8091, Jan. 29, 2001, unless otherwise noted.
            
            
              § 0.701
              Intergovernmental Advisory Committee.
              (a) Purpose and term of operations. The Intergovernmental Advisory Committee (IAC) is established to facilitate intergovernmental communication between municipal, county, state and tribal governments and the Federal Communications Commission. The IAC will commence operations with its first meeting convened under this section and is authorized to undertake its mission for a period of two years from that date. At his discretion, the Chairman of the Federal Communications Commission may extend the IAC's term of operations for an additional two years, for which new members will be appointed as set forth in paragraph (b) of this section. Pursuant to Section 204(b) of the Unfunded Mandates Reform Act of 1995, 2 U.S.C. 1534(b), the IAC is not subject to, and is not required to follow, the procedures set forth in the Federal Advisory Committee Act. 5 U.S.C., App. 2 (1988).
              (b) Membership. The IAC will be composed of 30 members (or their designated employees), with a minimum of: Four elected municipal officials (city mayors and city council members); two elected county officials (county commissioners or council members); one elected or appointed local government attorney; one elected state executive (governor or lieutenant governor); three elected state legislators; one elected or appointed public utilities or public service commissioner; and three elected or appointed Native American tribal representatives. The Chairman of the Commission will appoint members through an application process initiated by a Public Notice, and will select a Chairman and a Vice Chairman to lead the IAC. The Chairman of the Commission will also appoint members to fill any vacancies and may replace an IAC member, at his discretion, using the appointment process. Members of the IAC are responsible for travel and other incidental expenses incurred while on IAC business and will not be reimbursed by the Commission for such expenses.
              (c) Location and frequency of meetings. The IAC will meet in Washington, DC four times a year. Members must attend a minimum of fifty percent of the IAC's yearly meetings and may be removed by the Chairman of the IAC for failure to comply with this requirement.
              (d) Participation in IAC meetings. Participation at IAC meetings will be limited to IAC members or employees designated by IAC members to act on their behalf. Members unable to attend an IAC meeting should notify the IAC Chairman a reasonable time in advance of the meeting and provide the name of the employee designated on their behalf. With the exception of Commission staff and individuals or groups having business before the IAC, no other persons may attend or participate in an IAC meeting.
              (e) Commission support and oversight. The Chairman of the Commission, or Commissioner designated by the Chairman for such purpose, will serve as a liaison between the IAC and the Commission and provide general oversight for its activities. The IAC will also communicate directly with the Chief, Consumer & Governmental Affairs Bureau, concerning logistical assistance and staff support, and such other matters as are warranted.
              [68 FR 52519, Sept. 4, 2003, as amended at 83 FR 733, Jan. 8, 2018]
            
          
        
        
          Pt. 1
          PART 1—PRACTICE AND PROCEDURE
          
            
              Subpart A—General Rules of Practice and Procedure
              
                General
                Sec.
                1.1
                Proceedings before the Commission.
                1.2
                Declaratory rulings.
                1.3
                Suspension, amendment, or waiver of rules.
                1.4
                Computation of time.
                1.5
                Mailing address furnished by licensee.
                1.6
                Availability of station logs and records for Commission inspection.
                1.7
                Documents are filed upon receipt.
                1.8
                Withdrawal of papers.
                1.10
                Transcript of testimony; copies of documents submitted.
                1.12
                Notice to attorneys of Commission documents.
                1.13
                Filing of petitions for review and notices of appeals of Commission orders.
                1.14
                Citation of Commission documents.
                1.16
                Unsworn declarations under penalty of perjury in lieu of affidavits.
                1.17
                Truthful and accurate statements to the Commission.
                1.18
                Administrative Dispute Resolution.
                1.19
                Use of metric units required.
              
              
                Parties, Practitioners, and Witnesses
                1.21
                Parties.
                1.22
                Authority for representation.
                1.23
                Persons who may be admitted to practice.
                1.24
                Censure, suspension, or disbarment of attorneys.
                1.25
                [Reserved]
                1.26
                Appearances.
                1.27
                Witnesses; right to counsel.
                1.28-1.29
                [Reserved]
              
              
                Pleadings, Briefs, and Other Papers
                1.41
                Informal requests for Commission action.
                1.42
                Applications, reports, complaints; cross-reference.
                1.43
                Requests for stay; cross-reference.
                1.44
                Separate pleadings for different requests.
                1.45
                Pleadings; filing periods.
                1.46
                Motions for extension of time.
                1.47
                Service of documents and proof of service.
                1.48
                Length of pleadings.
                1.49
                Specifications as to pleadings and documents.
                1.50
                Specifications as to briefs.
                1.51
                Number of copies of pleadings, briefs and other papers.
              
              
                Forbearance Proceedings
                1.52
                Subscription and verification.
                1.53
                Separate pleadings for petitions for forbearance.
                1.54
                Petitions for forbearance must be complete as filed.
                1.55
                Public notice of petitions for forbearance.
                1.56
                Motions for summary denial of petitions for forbearance.
                1.57
                Circulation and voting of petitions for forbearance.
                1.58
                Forbearance petition quiet period prohibition.
                1.59
                Withdrawal or narrowing of petitions for forbearance.
              
              
                General Application Procedures
                1.61
                Procedures for handling applications requiring special aeronautical study.
                1.62

                Operation pending action on renewal application.
                
                1.65
                Substantial and significant changes in information furnished by applicants to the Commission.
                1.68
                Action on application for license to cover construction permit.
                1.77
                Detailed application procedures; cross references.
              
              
                Miscellaneous Proceedings
                1.80
                Forfeiture proceedings.
                1.83
                Applications for radio operator licenses.
                1.85
                Suspension of operator licenses.
                1.87
                Modification of license or construction permit on motion of the Commission.
                1.88
                Predesignation pleading procedure.
                1.89
                Notice of violations.
                1.91
                Revocation and/or cease and desist proceedings; hearings.
                1.92
                Revocation and/or cease and desist proceedings; after waiver of hearing.
                1.93
                Consent orders.
                1.94
                Consent order procedures.
                1.95
                Violation of consent orders.
              
              
                Reconsideration and Review of Actions Taken by the Commission and Pursuant to Delegated Authority; Effective Dates and Finality Dates of Actions
                1.101
                General provisions.
                1.102
                Effective dates of actions taken pursuant to delegated authority.
                1.103
                Effective dates of Commission actions; finality of Commission actions.
                1.104
                Preserving the right of review; deferred consideration of application for review.
                1.106
                Petitions for reconsideration in non-rulemaking proceedings.
                1.108
                Reconsideration on Commission's own motion.
                1.110
                Partial grants; rejection and designation for hearing.
                1.113
                Action modified or set aside by person, panel, or board.
                1.115
                Application for review of action taken pursuant to delegated authority.
                1.117
                Review on motion of the Commission.
              
            
            
              Subpart B—Hearing Proceedings
              
                General
                1.201
                Scope.
                1.202
                Official reporter; transcript.
                1.203
                The record.
                1.204
                Pleadings; definition.
                1.205
                Continuances and extensions.
                1.207
                Interlocutory matters, reconsideration and review; cross references.
                1.209
                Identification of responsible officer in caption to pleading.
                1.211
                Service.
              
              
                Participants and Issues
                1.221
                Notice of hearing; appearances.
                1.223
                Petitions to intervene.
                1.224
                Motion to proceed in forma pauperis.
                1.225
                Participation by non-parties; consideration of communications.
                1.227
                Consolidations.
                1.229
                Motions to enlarge, change, or delete issues.
              
              
                Presiding Officer
                1.241
                Designation of presiding officer.
                1.243
                Authority of presiding officer.
                1.244
                Designation of a settlement judge.
                1.245
                Disqualification of presiding officer.
              
              
                Prehearing Procedures
                1.246
                Admission of facts and genuineness of documents.
                1.248
                Prehearing conferences; hearing conferences.
                1.249
                Prehearing statement.
              
              
                Hearing and Intermediate Decision
                1.250
                Discovery and preservation of evidence; cross-reference.
                1.251
                Summary decision.
                1.253
                Time and place of hearing.
                1.254
                Nature of the hearing; burden of proof.
                1.255
                Order of procedure.
                1.258
                Closing of the hearing.
                1.260
                Certification of transcript.
                1.261
                Corrections to transcript.
                1.263
                Proposed findings and conclusions.
                1.264
                Contents of findings of fact and conclusions.
                1.267
                Initial and recommended decisions.
              
              
                Review Proceedings
                1.271
                Delegation of review function.
                1.273
                Waiver of initial or recommended decision.
                1.274
                Certification of the record to the Commission for initial or final decision.
                1.276
                Appeal and review of initial decision.
                1.277
                Exceptions; oral arguments.
                1.279
                Limitation of matters to be reviewed.
                1.282
                Final decision of the Commission.
              
              
                Interlocutory Actions in Hearing Proceedings
                1.291
                General provisions.
                1.294
                Oppositions and replies.
                1.296
                Service.
                1.297
                Oral argument.
                1.298
                Rulings; time for action.
              
              
                Appeal and Reconsideration of Presiding Officer's Ruling
                1.301
                Appeal from presiding officer's interlocutory ruling; effective date of ruling.
                1.302
                Appeal from presiding officer's final ruling; effective date of ruling.
              
              
                The Discovery and Preservation of Evidence
                1.311
                General.
                1.313
                Protective orders.
                
                1.315
                Depositions upon oral examination—notice and preliminary procedure.
                1.316
                Depositions upon written interrogatories—notice and preliminary procedure.
                1.318
                The taking of depositions.
                1.319
                Objections to the taking of depositions.
                1.321
                Use of depositions at the hearing.
                1.323
                Interrogatories to parties.
                1.325
                Discovery and production of documents and things for inspection, copying, or photographing.
              
              
                Subpenas
                1.331
                Who may sign and issue.
                1.333
                Requests for issuance of subpena.
                1.334
                Motions to quash.
                1.335
                Rulings.
                1.336
                Service of subpenas.
                1.337
                Return of service.
                1.338
                Subpena forms.
                1.339
                Witness fees.
                1.340
                Attendance of witness; disobedience.
              
              
                Evidence
                1.351
                Rules of evidence.
                1.352
                Cumulative evidence.
                1.353
                Further evidence during hearing.
                1.354
                Documents containing matter not material.
                1.355
                Documents in foreign language.
                1.356
                Copies of exhibits.
                1.357
                Mechanical reproductions as evidence.
                1.358
                Tariffs as evidence.
                1.359
                Proof of official record; authentication of copy.
                1.360
                Proof of lack of record.
                1.361
                Other proof of official record.
                1.362
                Production of statements.
                1.363
                Introduction of statistical data.
                1.364
                Testimony by speakerphone.
              
            
            
              Subpart C—Rulemaking Proceedings
              
                General
                1.399
                Scope.
                1.400
                Definitions.
              
              
                Petitions and Related Pleadings
                1.401
                Petitions for rulemaking.
                1.403
                Notice and availability.
                1.405
                Responses to petitions; replies.
                1.407
                Action on petitions.
              
              
                Rulemaking Proceedings
                1.411
                Commencement of rulemaking proceedings.
                1.412
                Notice of proposed rulemaking.
                1.413
                Content of notice.
                1.415
                Comments and replies.
                1.419
                Form of comments and replies; number of copies.
                1.420
                Additional procedures in proceedings for amendment of the FM or TV Tables of Allotments, or for amendment of certain FM assignments.
                1.421
                Further notice of rulemaking.
                1.423
                Oral argument and other proceedings.
                1.425
                Commission action.
                1.427
                Effective date of rules.
                1.429
                Petition for reconsideration of final orders in rulemaking proceedings.
              
              
                Inquiries
                1.430
                Proceedings on a notice of inquiry.
              
            
            
              Subpart D [Reserved]
            
            
              Subpart E—Complaints, Applications, Tariffs, and Reports Involving Common Carriers
              
                General
                1.701
                Show cause orders.
                1.703
                Appearances.
              
              
                Complaints
                1.711
                Formal or informal complaints.
              
              
                informal complaints
                1.716
                Form.
                1.717
                Procedure.
                1.718
                Unsatisfied informal complaints; formal complaints relating back to the filing dates of informal complaints.
                1.719
                Informal complaints filed pursuant to section 258.
              
              
                Formal Complaints
                1.720
                Purpose.
                1.721
                General pleading requirements.
                1.722
                Format and content of complaints.
                1.723
                Damages.
                1.724
                Complaints governed by section 208(b)(1) of the Act.
                1.725
                Joinder of complainants and causes of action.
                1.726
                Answers.
                1.727
                Cross-complaints and counterclaims.
                1.728
                Replies.
                1.729
                Motions.
                1.730
                Discovery.
                1.731
                Confidentiality of information produced or exchanged.
                1.732
                Other required written submissions.
                1.733
                Status conference.
                1.734
                Fee remittance; electronic filing; copies; service; separate filings against multiple defendants.
                1.735
                Conduct of proceedings.
                1.736
                Accelerated Docket Proceedings.
                1.737
                Mediation.
                1.738
                Complaints filed pursuant to 47 U.S.C. 271(d)(6)(B).
                1.739
                Primary jurisdiction referrals.
                1.740
                Review period for section 208 formal complaints not governed by section 208(b)(1) of the Act.
              
              
                
                Applications
                1.741
                Scope.
                1.742
                Place of filing, fees, and number of copies.
                1.743
                Who may sign applications.
                1.744
                Amendments.
                1.745
                Additional statements.
                1.746
                Defective applications.
                1.747
                Inconsistent or conflicting applications.
                1.748
                Dismissal of applications.
                1.749
                Action on application under delegated authority.
              
              
                Specific Types of Applications Under Title II of Communications Act
                1.761
                Cross reference.
                1.763
                Construction, extension, acquisition or operation of lines.
                1.764
                Discontinuance, reduction, or impairment of service.
                1.767
                Cable landing licenses.
                1.768
                Notification by and prior approval for submarine cable landing licensees that are or propose to become affiliated with a foreign carrier.
              
              
                Tariffs
                1.771
                Filing.
                1.772
                Application for special tariff permission.
                1.773
                Petitions for suspension or rejection of new tariff filings.
                1.774
                [Reserved]
                1.776
                Pricing flexibility limited grandfathering.
              
              
                Contracts, Reports, and Requests Required to be Filed by Carriers
                1.781
                Requests for extension of filing time.
              
              
                Contracts
                1.783
                Filing.
              
              
                Financial and Accounting Reports and Requests
                1.785
                Annual financial reports.
                1.786
                [Reserved]
                1.787
                Reports of proposed changes in depreciation rates.
                1.789
                Reports regarding division of international telegraph communication charges.
                1.790
                Reports relating to traffic by international carriers.
                1.791
                Reports and requests to be filed under part 32 of this chapter.
                1.795
                Reports regarding interstate rates of return.
              
              
                Services and Facilities Reports
                1.802
                Reports relating to continuing authority to supplement facilities or to provide temporary or emergency service.
                1.803
                Reports relating to reduction in temporary experimental service.
              
              
                Miscellaneous Reports
                1.814
                Reports regarding free service rendered the Government for national defense.
                1.815
                Reports of annual employment.
              
              
                Grants by Random Selection
              
            
            
              Subpart F—Wireless Radio Services Applications and Proceedings
              
                Scope and Authority
                1.901
                Basis and purpose.
                1.902
                Scope.
                1.903
                Authorization required.
                1.907
                Definitions.
              
              
                Application Requirements and Procedures
                1.911
                Station files.
                1.913
                Application and notification forms; electronic and manual filing.
                1.915
                General application requirements.
                1.917
                Who may sign applications.
                1.919
                Ownership information.
                1.923
                Content of applications.
                1.924
                Quiet zones.
                1.925
                Waivers.
                1.926
                Application processing; initial procedures.
                1.927
                Amendment of applications.
                1.928
                Frequency coordination, Canada.
                1.929
                Classification of filings as major or minor.
                1.931
                Application for special temporary authority.
                1.933
                Public notices.
                1.934
                Defective applications and dismissal.
                1.935
                Agreements to dismiss applications, amendments or pleadings.
                1.937
                Repetitious or conflicting applications.
                1.939
                Petitions to deny.
                1.945
                License grants.
                1.946
                Construction and coverage requirements.
                1.947
                Modification of licenses.
                1.948
                Assignment of authorization or transfer of control, notification of consummation.
                1.949
                Application for renewal of authorization.
                1.950
                Geographic partitioning and spectrum disaggregation.
                1.951
                Duty to respond to official communications.
                1.953
                Discontinuance of service or operations.
                1.955
                Termination of authorizations.
                1.956
                Settlement conferences.
                1.957
                Procedure with respect to amateur radio operator license.
                1.958
                Distance computation.
                1.959
                Computation of average terrain elevation.
              
              
                
                Reports To Be Filed With the Commission
                1.981
                Reports, annual and semiannual.
              
            
            
              Subpart G—Schedule of Statutory Charges and Procedures for Payment
              1.1101
              Authority.
              1.1102
              Schedule of charges for applications and other filings in the wireless telecommunications services.
              1.1103
              Schedule of charges for assignment of grantee code, experimental radio services (or service).
              1.1104
               Schedule of charges for applications and other filings for media services.
              1.1105
              Schedule of charges for applications and other filings for the wireline competition services.
              1.1106
              Schedule of charges for applications for enforcement services.
              1.1107
               Schedule of charges for applications and other filings for the international services.
              1.1108
              [Reserved]
              1.1109
               Schedule of charges for applications and other filings for the Homeland services.
              1.1110
              Attachment of charges.
              1.1111
              Payment of charges.
              1.1112
              Form of payment.
              1.1113
              Filing locations.
              1.1114
              Conditionality of Commission or staff authorizations.
              1.1115
              Return or refund of charges.
              1.1116
              General exemptions to charges.
              1.1117
              Adjustments to charges.
              1.1118
              Penalty for late or insufficient payments.
              1.1119
              Petitions and applications for review.
              1.1120
              Error claims.
              1.1121
              Billing procedures.
              1.1151
              Authority to prescribe and collect regulatory fees.
              1.1152
              Schedule of annual regulatory fees for wireless radio services.
              1.1153
              Schedule of annual regulatory fees and filing locations for mass media services.
              1.1154
              Schedule of annual regulatory charges for common carrier services.
              1.1155
              Schedule of regulatory fees for cable television services.
              1.1156
              Schedule of regulatory fees for international services.
              1.1157
              Payment of charges for regulatory fees.
              1.1158
              Form of payment for regulatory.
              1.1159
              Filing locations and receipts for regulatory fees.
              1.1160
              Refunds of regulatory fees.
              1.1161
              Conditional license grants and delegated authorizations.
              1.1162
              General exemptions from regulatory fees.
              1.1163
              Adjustments to regulatory fees.
              1.1164
              Penalties for late or insufficient regulatory fee payments.
              1.1165
              Payment by cashier's check for regulatory fees.
              1.1166
              Waivers, reductions and deferrals of regulatory fees.
              1.1167
              Error claims related to regulatory fees.
              1.1181
              Authority to prescribe and collect fees for competitive bidding-related services and products.
              1.1182
              Schedule of fees for products and services provided by the Commission in connection with competitive bidding procedures.
            
            
              Subpart H—Ex Parte Communications
              
                General
                1.1200
                Introduction.
                1.1202
                Definitions.
              
              
                Sunshine Period Prohibition
                1.1203
                Sunshine period prohibition.
              
              
                General Exemptions
                1.1204
                Exempt ex parte presentations and proceedings.
              
              
                Non-Restricted Proceedings
                1.1206
                Permit-but-disclose proceedings.
              
              
                Restricted Proceedings
                1.1208
                Restricted proceedings.
              
              
                Prohibition on Solicitation of Presentations
                1.1210
                Prohibition on solicitation of presentations.
              
              
                Procedures for Handling of Prohibited Ex Parte Presentations
                1.1212
                Procedures for handling of prohibited ex parte presentations.
                1.1214
                Disclosure of information concerning violations of this subpart.
              
              
                Sanctions
                1.1216
                Sanctions.
              
            
            
              Subpart I—Procedures Implementing the National Environmental Policy Act of 1969
              1.1301
              Basis and purpose.
              1.1302
              Cross-reference; Regulations of the Council on Environmental Quality.
              1.1303
              Scope.
              1.1304
              Information and assistance.
              1.1305
              Actions which normally will have a significant impact upon the environment, for which Environmental Impact Statements must be prepared.
              1.1306

              Actions which are categorically excluded from environmental processing.
              
              1.1307
              Actions that may have a significant environmental effect, for which Environmental Assessments (EAs) must be prepared.
              1.1308
              Consideration of environmental assessments (EAs); findings of no significant impact.
              1.1309
              Application amendments.
              1.1310
              Radiofrequency radiation exposure limits.
              1.1311
              Environmental information to be included in the environmental assessment (EA).
              1.1312
              Facilities for which no preconstruction authorization is required.
              1.1313
              Objections.
              1.1314
              Environmental impact statements (EISs).
              1.1315
              The Draft Environmental Impact Statement (DEIS); Comments.
              1.1317
              The Final Environmental Impact Statement (FEIS).
              1.1319
              Consideration of the environmental impact statements.
              1.1320
              Review of Commission undertakings that may affect historic properties.
            
            
              Subpart J—Pole Attachment Complaint Procedures
              1.1401
              Purpose.
              1.1402
              Definitions.
              1.1403
              Duty to provide access; modifications; notice of removal, increase or modification; petition for temporary stay; and cable operator notice.
              1.1404
              Pole attachment complaint proceedings.
              1.1405
              Dismissal of pole attachment complaints for lack of jurisdiction.
              1.1406
              Commission consideration of the complaint.
              1.1407
              Remedies.
              1.1408
              Imputation of rates; modification costs.
              1.1409
              Allocation of unusable space costs.
              1.1410
              Use of presumptions in calculating the space factor.
              1.1411
              Timeline for access to utility poles.
              1.1412
              Contractors for survey and make-ready.
              1.1413
              Complaints by incumbent local exchange carriers.
              1.1414
              Review period for pole access complaints.
              1.1415
              Overlashing.
            
            
              Subpart K—Implementation of the Equal Access to Justice Act (EAJA) in Agency Proceedings
              
                General Provisions
                1.1501
                Purpose of these rules.
                1.1502
                When the EAJA applies.
                1.1503
                Proceedings covered.
                1.1504
                Eligibility of applicants.
                1.1505
                Standards for awards.
                1.1506
                Allowable fees and expenses.
                1.1507
                Rulemaking on maximum rates for attorney fees.
                1.1508
                Awards against other agencies.
              
              
                Information Required From Applicants
                1.1511
                Contents of application.
                1.1512
                Net worth exhibit.
                1.1513
                Documentation of fees and expenses.
                1.1514
                When an application may be filed.
              
              
                Procedures for Considering Applications
                1.1521
                Filing and service of documents.
                1.1522
                Answer to application.
                1.1523
                Reply.
                1.1524
                Comments by other parties.
                1.1525
                Settlement.
                1.1526
                Further proceedings.
                1.1527
                Decision.
                1.1528
                Commission review.
                1.1529
                Judicial review.
                1.1530
                Payment of award.
              
            
            
              Subpart L—Random Selection Procedures for Mass Media Services
              
                General Procedures
                1.1601
                Scope.
                1.1602
                Designation for random selection.
                1.1603
                Conduct of random selection.
                1.1604
                Post-selection hearings.
                1.1621
                Definitions.
                1.1622
                Preferences.
                1.1623
                Probability calculation.
              
            
            
              Subpart M—Cable Operations and Licensing System (COALS)
              1.1701
              Purpose.
              1.1702
              Scope.
              1.1703
              Definitions.
              1.1704
              Station files.
              1.1705
              Forms; electronic and manual filing.
              1.1706
              Content of filings.
              1.1707
              Acceptance of filings.
            
            
              Subpart N—Enforcement of Nondiscrimination on the Basis of Disability In Programs or Activities Conducted by the Federal Communications Commission
              1.1801
              Purpose.
              1.1802
              Applications.
              1.1803
              Definitions.
              1.1805
              Federal Communications Commission Section 504 Programs and Activities Accessibility Handbook.
              1.1810
              Review of compliance.
              1.1811
              Notice.
              1.1830
              General prohibitions against discrimination.
              1.1840
              Employment.
              1.1849

              Program accessibility: Discrimination prohibited.
              
              1.1850
              Program accessibility: Existing facilities.
              1.1851
              Building accessibility: New construction and alterations.
              1.1870
              Compliance procedures.
            
            
              Subpart O—Collection of Claims Owed the United States
              
                General Provisions
                1.1901
                Definitions and construction.
                1.1902
                Exceptions.
                1.1903
                Use of procedures.
                1.1904
                Conformance to law and regulations.
                1.1905
                Other procedures; collection of forfeiture penalties.
                1.1906
                Informal action.
                1.1907
                Return of property or collateral.
                1.1908
                Omissions not a defense.
                1.1909
                [Reserved]
                1.1910
                Effect of insufficient fee payments, delinquent debts, or debarment.
              
              
                Administrative Offset—Consumer Reporting Agencies—Contracting for Collection
                1.1911
                Demand for payment.
                1.1912
                Collection by administrative offset.
                1.1913
                Administrative offset against amounts payable from Civil Service Retirement and Disability Fund.
                1.1914
                Collection in installments.
                1.1915
                Exploration of compromise.
                1.1916
                Suspending or terminating collection action.
                1.1917
                Referrals to the Department of Justice and transfers of delinquent debt to the Secretary of Treasury.
                1.1918
                Use of consumer reporting agencies.
                1.1919
                Contracting for collection services.
                1.1920-1.1924
                [Reserved]
              
              
                Salary Offset-Individual Debt
                1.1925
                Purpose.
                1.1926
                Scope.
                1.1927
                Notification.
                1.1928
                Hearing.
                1.1929
                Deduction from employee's pay.
                1.1930
                Liquidation from final check or recovery from other payment.
                1.1931
                Non-waiver of rights by payments.
                1.1932
                Refunds.
                1.1933
                Interest, penalties and administrative costs.
                1.1934
                Recovery when the Commission is not creditor agency.
                1.1935
                Obtaining the services of a hearing official.
                1.1936
                Administrative Wage Garnishment.
                1.1937-1.1939
                [Reserved]
              
              
                Interest, Penalties, Administrative Costs and Other Sanctions
                1.1940
                Assessment.
                1.1941
                Exemptions.
                1.1942
                Other sanctions.
                1.1943-1.1949
                [Reserved]
              
              
                Cooperation With the Internal Revenue Service
                1.1950
                Reporting discharged debts to the Internal Revenue Service.
                1.1951
                Offset against tax refunds.
                1.1952
                Use and disclosure of mailing addresses.
              
              
                General Provisions Concerning Interagency Requests
                1.1953
                Interagency requests.
              
            
            
              Subpart P—Implementation of the Anti-Drug Abuse Act of 1988
              1.2001
              Purpose.
              1.2002
              Applicants required to submit information.
            
            
              Subpart Q—Competitive Bidding Proceedings
              
                General Procedures
                1.2101
                Purpose.
                1.2102
                Eligibility of applications for competitive bidding.
                1.2103
                Competitive bidding design options.
                1.2104
                Competitive bidding mechanisms.
                1.2105
                Bidding application and certification procedures; prohibition of certain communications.
                1.2106
                Submission of upfront payments.
                1.2107
                Submission of down payment and filing of long-form applications.
                1.2108
                Procedures for filing petitions to deny against long-form applications.
                1.2109
                License grant, denial, default, and disqualification.
                1.2110
                Designated entities.
                1.2111
                Assignment or transfer of control: unjust enrichment.
                1.2112
                Ownership disclosure requirements for applications.
                1.2113
                Construction prior to grant of application.
                1.2114
                Reporting of eligibility event.
                1.2115
                Public notice of incentive auction related procedures.
              
              
                Broadcast Television Spectrum Reverse Auction
                1.2200
                Definitions.
                1.2201
                Purpose.
                1.2202
                Competitive bidding design options.
                1.2203
                Competitive bidding mechanisms.
                1.2204
                Applications to participate in competitive bidding.
                1.2205
                Prohibition of certain communications.
                1.2206
                Confidentiality of Commission-held data.
                1.2207
                Two competing participants required.
                1.2208

                Public notice of auction completion and auction results.
                
                1.2209
                Disbursement of incentive payments.
              
            
            
              Subpart R—Implementation of Section 4(g)(3) of the Communications Act: Procedures Governing Acceptance of Unconditional Gifts, Donations and Bequests
              1.3000
              Purpose and scope.
              1.3001
              Definitions.
              1.3002
              Structural rules and prohibitions.
              1.3003
              Mandatory factors for evaluating conflicts of interest.
              1.3004
              Public disclosure and reporting requirements.
            
            
              Subpart S—Preemption of Restrictions That “Impair” the Ability To Receive Television Broadcast Signals, Direct Broadcast Satellite Services, or Multichannel Multipoint Distribution Services or the Ability To Receive or Transmit Fixed Wireless Communications Signals
              1.4000
              Restrictions impairing reception of television broadcast signals, direct broadcast satellite services or multichannel multipoint distribution services.
            
            
              Subpart T—Foreign Ownership of Broadcast, Common Carrier, Aeronautical En Route, and Aeronautical Fixed Radio Station Licensees
              1.5000
              Citizenship and filing requirements under section 310(b) of the Communications Act of 1934, as amended.
              1.5001
              Contents of petitions for declaratory ruling under section 310(b) of the Communications Act of 1934, as amended.
              1.5002
              How to calculate indirect equity and voting interests.
              1.5003
              Insulation criteria for interests in limited partnerships, limited liability partnerships, and limited liability companies.
              1.5004
              Routine terms and conditions.
            
            
              Subpart U—State and Local Government Regulation of the Placement, Construction, and Modification of Personal Wireless Service Facilities
              1.6001
              Purpose.
              1.6002
              Definitions.
              1.6003
              Reasonable periods of time to act on siting applications.
              1.6100
              Wireless Facility Modifications.
            
            
              Subpart V—Commission Collection of Advanced Telecommunications Capability Data and Local Exchange Competition Data
              1.7000
              Purpose.
              1.7001
              Scope and content of filed reports.
              1.7002
              Frequency of reports.
              1.7003
              Authority to update FCC Form 477.
              1.7004
              Scope, content, and frequency of Digital Opportunity Data Collection filings.
              1.7005
              Disclosure of data in the Fabric and Digital Opportunity Data Collection filings.
              1.7006
              Data verification.
              1.7007
              Establishing the Fabric.
              1.7008
              Creation of broadband internet access service coverage maps.
              1.7009
              Enforcement.
              1.7010
              Authority to update the Digital Opportunity Data Collection.
            
            
              Subpart W—FCC Registration Number
              1.8001
              FCC Registration Number (FRN).
              1.8002
              Obtaining an FRN.
              1.8003
              Providing the FRN in commission filings.
              1.8004
              Penalty for failure to provide the FRN.
            
            
              Subpart X—Spectrum Leasing
              
                Scope and Authority
                1.9001
                Purpose and scope.
                1.9003
                Definitions.
                1.9005
                Included services.
              
              
                General Policies and Procedures
                1.9010
                
                  De facto control standard for spectrum leasing arrangements.
                1.9020
                Spectrum manager leasing arrangements.
                1.9030
                Long-term de facto transfer leasing arrangements.
                1.9035
                Short-term de facto transfer leasing arrangements.
                1.9040
                Contractual requirements applicable to spectrum leasing arrangements.
                1.9045
                Requirements for spectrum leasing arrangements entered into by licensees participating in the installment payment program.
                1.9046
                Special provisions related to spectrum manager leasing in the Citizens Broadband Radio Service.
                1.9047
                [Reserved]
                1.9048
                Special provisions relating to spectrum leasing arrangements involving licensees in the Public Safety Radio Services.
                1.9049
                Special provisions relating to spectrum leasing arrangements involving the ancillary terrestrial component of Mobile Satellite Services.
                1.9050
                Who may sign spectrum leasing notifications and applications.
                1.9055
                Assignment of file numbers to spectrum leasing notifications and applications.
                1.9060

                Amendments, waivers, and dismissals affecting spectrum leasing notifications and applications.
                
                1.9080
                Private commons.
              
            
            
              Subpart Y—International Bureau Filing System
              1.10000
              What is the purpose of these rules?
              1.10001
              Definitions.
              1.10002
              What happens if the rules conflict?
              1.10003
              When can I start operating?
              1.10004
              What am I allowed to do if I am approved?
              1.10005
              What is IBFS?
              1.10006
              Is electronic filing mandatory?
              1.10007
              What applications can I file electronically?
              1.10008
              What are IBFS file numbers?
              1.10009
              What are the steps for electronic filing?
              1.10010
              Do I need to send paper copies with my electronic applications?
              1.10011
              Who may sign applications?
              1.10012
              When can I file on IBFS?
              1.10013
              How do I check the status of my application after I file it?
              1.10014
              What happens after officially filing my application?
              1.10015
              Are there exceptions for emergency filings?
              1.10016
              How do I apply for special temporary authority?
              1.10017
              How can I submit additional information?
              1.10018
              May I amend my application?
            
            
              Subpart Z—Communications Assistance for Law Enforcement Act
              1.20000
              Purpose.
              1.20001
              Scope.
              1.20002
              Definitions.
              1.20003
              Policies and procedures for employee supervision and control.
              1.20004
              Maintaining secure and accurate records.
              1.20005
              Submission of policies and procedures and Commission review.
              1.20006
              Assistance capability requirements.
              1.20007
              Additional assistance capability requirements for wireline, cellular, and PCS telecommunications carriers.
              1.20008
              Penalties.
            
            
              Subpart AA—Competitive Bidding for Universal Service Support
              1.21000
              Purpose.
              1.21001
              Participation in competitive bidding for support.
              1.21002
              Prohibition of certain communications during the competitive bidding process.
              1.21003
              Competitive bidding process.
              1.21004
              Winning bidder's obligation to apply for support.
            
            
              Subpart BB—Disturbance of AM Broadcast Station Antenna Patterns
              1.30000
              Purpose.
              1.30001
              Definitions.
              1.30002
              Tower construction or modification near AM stations.
              1.30003
              Installations on an AM antenna.
              1.30004
              Notice of tower construction or modification near AM stations.
              Appendix A to Part 1—A Plan of Cooperative Procedure in Matters and Cases Under the Provisions of Section 410 of the Communications Act of 1934
              Appendix B to Part 1—Nationwide Programmatic Agreement for the Collocation of Wireless Antennas
              Appendix C to Part 1—Nationwide Programmatic Agreement Regarding the Section 106 National Historic Preservation Act Review Process
            
          
          
            Authority:
            47 U.S.C. chs. 2, 5, 9, 13; 28 U.S.C. 2461, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 1 appear at 63 FR 54077, Oct. 8, 1998.
          
          
            Subpart A—General Rules of Practice and Procedure
            
              Source:
              28 FR 12415, Nov. 22, 1963, unless otherwise noted.
            
            
              General
              
                § 1.1
                Proceedings before the Commission.
                The Commission may on its own motion or petition of any interested party hold such proceedings as it may deem necessary from time to time in connection with the investigation of any matter which it has power to investigate under the law, or for the purpose of obtaining information necessary or helpful in the determination of its policies, the carrying out of its duties or the formulation or amendment of its rules and regulations. For such purposes it may subpena witnesses and require the production of evidence. Procedures to be followed by the Commission shall, unless specifically prescribed in this part, be such as in the opinion of the Commission will best serve the purposes of such proceedings.
                (Sec. 403, 48 Stat. 1094; 47 U.S.C. 403)
              
              
                
                § 1.2
                Declaratory rulings.
                (a) The Commission may, in accordance with section 5(d) of the Administrative Procedure Act, on motion or on its own motion issue a declaratory ruling terminating a controversy or removing uncertainty.
                (b) The bureau or office to which a petition for declaratory ruling has been submitted or assigned by the Commission should docket such a petition within an existing or current proceeding, depending on whether the issues raised within the petition substantially relate to an existing proceeding. The bureau or office then should seek comment on the petition via public notice. Unless otherwise specified by the bureau or office, the filing deadline for responsive pleadings to a docketed petition for declaratory ruling will be 30 days from the release date of the public notice, and the default filing deadline for any replies will be 15 days thereafter.
                [76 FR 24390, May 2, 2011]
              
              
                § 1.3
                Suspension, amendment, or waiver of rules.
                The provisions of this chapter may be suspended, revoked, amended, or waived for good cause shown, in whole or in part, at any time by the Commission, subject to the provisions of the Administrative Procedure Act and the provisions of this chapter. Any provision of the rules may be waived by the Commission on its own motion or on petition if good cause therefor is shown.
                
                  Cross Reference:
                  See subpart C of this part for practice and procedure involving rulemaking.
                
              
              
                § 1.4
                Computation of time.
                (a) Purpose. The purpose of this rule section is to detail the method for computing the amount of time within which persons or entities must act in response to deadlines established by the Commission. It also applies to computation of time for seeking both reconsideration and judicial review of Commission decisions. In addition, this rule section prescribes the method for computing the amount of time within which the Commission must act in response to deadlines established by statute, a Commission rule, or Commission order.
                (b) General Rule—Computation of Beginning Date When Action is Initiated by Commission or Staff. Unless otherwise provided, the first day to be counted when a period of time begins with an action taken by the Commission, an Administrative Law Judge or by members of the Commission or its staff pursuant to delegated authority is the day after the day on which public notice of that action is given. See § 1.4(b) (1)-(5) of this section. Unless otherwise provided, all Rules measuring time from the date of the issuance of a Commission document entitled “Public Notice” shall be calculated in accordance with this section. See § 1.4(b)(4) of this section for a description of the “Public Notice” document. Unless otherwise provided in § 1.4 (g) and (h) of this section, it is immaterial whether the first day is a “holiday.” For purposes of this section, the term public notice means the date of any of the following events: See § 1.4(e)(1) of this section for definition of “holiday.”

                (1) For all documents in notice and comment and non-notice and comment rulemaking proceedings required by the Administrative Procedure Act, 5 U.S.C. 552, 553, to be published in the Federal Register, including summaries thereof, the date of publication in the Federal Register.
                  
                
                
                  Note to paragraph (b)(1):
                  Licensing and other adjudicatory decisions with respect to specific parties that may be associated with or contained in rulemaking documents are governed by the provisions of § 1.4(b)(2).
                
                
                  Example 1:

                  A document in a Commission rule making proceeding is published in the Federal Register on Wednesday, May 6, 1987. Public notice commences on Wednesday, May 6, 1987. The first day to be counted in computing the beginning date of a period of time for action in response to the document is Thursday, May 7, 1987, the “day after the day” of public notice.
                
                
                  Example 2:

                  Section 1.429(e) provides that when a petition for reconsideration is timely filed in proper form, public notice of its filing is published in the Federal Register. Section 1.429(f) provides that oppositions to a petition for reconsideration shall be filed within 15 days after public notice of the petition's filing in the Federal Register. Public notice of the filing of a petition for reconsideration is published in the Federal Register on Wednesday, June 10, 1987. For purposes of computing the filing period for an opposition, the first day to be counted is Thursday, June 11, 1987, which is the day after the date of public notice. Therefore, oppositions to the reconsideration petition must be filed by Thursday, June 25, 1987, 15 days later.
                
                

                (2) For non-rulemaking documents released by the Commission or staff, including the Commission's section 271 determinations, 47 U.S.C. 271, the release date.
                
                
                  Example 3:
                  The Chief, Mass Media Bureau, adopts an order on Thursday, April 2, 1987. The text of that order is not released to the public until Friday, April 3, 1987. Public notice of this decision is given on Friday, April 3, 1987. Saturday, April 4, 1987, is the first day to be counted in computing filing periods.
                
                

                (3) For rule makings of particular applicability, if the rule making document is to be published in the Federal Register and the Commission so states in its decision, the date of public notice will commence on the day of the Federal Register publication date. If the decision fails to specify Federal Register publication, the date of public notice will commence on the release date, even if the document is subsequently published in the Federal Register.
                  See Declaratory Ruling, 51 FR 23059 (June 25, 1986).
                
                
                  Example 4:

                  An order establishing an investigation of a tariff, and designating issues to be resolved in the investigation, is released on Wednesday, April 1, 1987, and is published in the Federal Register on Friday, April 10, 1987. If the decision itself specifies Federal Register publication, the date of public notice is Friday, April 10, 1987. If this decision does not specify Federal Register publication, public notice occurs on Wednesday, April 1, 1987, and the first day to be counted in computing filing periods is Thursday, April 2, 1987.
                
                

                (4) If the full text of an action document is not to be released by the Commission, but a descriptive document entitled “Public Notice” describing the action is released, the date on which the descriptive “Public Notice” is released.
                
                
                  Example 5:
                  At a public meeting the Commission considers an uncontested application to transfer control of a broadcast station. The Commission grants the application and does not plan to issue a full text of its decision on the uncontested matter. Five days after the meeting, a descriptive “Public Notice” announcing the action is publicly released. The date of public notice commences on the day of the release date.
                
                
                  Example 6:
                  A Public Notice of petitions for rule making filed with the Commission is released on Wednesday, September 2, 1987; public notice of these petitions is given on September 2, 1987. The first day to be counted in computing filing times is Thursday, September 3, 1987.
                
                
                (5) If a document is neither published in the Federal Register nor released, and if a descriptive document entitled “Public Notice” is not released, the date appearing on the document sent (e.g., mailed, telegraphed, etc.) to persons affected by the action.
                
                
                  Example 7:
                  A Bureau grants a license to an applicant, or issues a waiver for non-conforming operation to an existing licensee, and no “Public Notice” announcing the action is released. The date of public notice commences on the day appearing on the license mailed to the applicant or appearing on the face of the letter granting the waiver mailed to the licensee.
                
                
                (c) General Rule—Computation of Beginning Date When Action is Initiated by Act, Event or Default. Commission procedures frequently require the computation of a period of time where the period begins with the occurrence of an act, event or default and terminates a specific number of days thereafter. Unless otherwise provided, the first day to be counted when a period of time begins with the occurrence of an act, event or default is the day after the day on which the act, event or default occurs.
                
                
                  Example 8:
                  Commission Rule § 21.39(d) requires the filing of an application requesting consent to involuntary assignment or control of the permit or license within thirty days after the occurrence of the death or legal disability of the licensee or permittee. If a licensee passes away on Sunday, March 1, 1987, the first day to be counted pursuant to § 1.4(c) is the day after the act or event. Therefore, Monday, March 2, 1987, is the first day of the thirty day period specified in § 21.39(d).
                
                
                (d) General Rule—Computation of Terminal Date. Unless otherwise provided, when computing a period of time the last day of such period of time is included in the computation, and any action required must be taken on or before that day.
                
                
                  
                  Example 9:

                  Paragraph 1.4(b)(1) of this section provides that “public notice” in a notice and comment rule making proceeding begins on the day of Federal Register publication. Paragraph 1.4(b) of this section provides that the first day to be counted in computing a terminal date is the “day after the day” on which public notice occurs. Therefore, if the commission allows or requires an action to be taken 20 days after public notice in the Federal Register, the first day to be counted is the day after the date of the Federal Register publication. Accordingly, if the Federal Register document is published on Thursday, July 23, 1987, public notice is given on Thursday, July 23, and the first day to be counted in computing a 20 day period is Friday, July 24, 1987. The 20th day or terminal date upon which action must be taken is Wednesday, August 12, 1987.
                
                
                (e) Definitions for purposes of this section:

                (1) The term holiday means Saturday, Sunday, officially recognized Federal legal holidays and any other day on which the Commission's Headquarters are closed and not reopened prior to 5:30 p.m., or on which a Commission office aside from Headquarters is closed (but, in that situation, the holiday will apply only to filings with that particular office). For example, a regularly scheduled Commission business day may become a holiday with respect to the entire Commission if Headquarters is closed prior to 5:30 p.m. due to adverse weather, emergency or other closing. Additionally, a regularly scheduled Commission business day may become a holiday with respect to a particular Commission office aside from Headquarters if that office is closed prior to 5:30 p.m. due to similar circumstances.
                
                
                  Note to paragraph (e)(1):

                  As of August 1987, officially recognized Federal legal holidays are New Year's Day, January 1; Martin Luther King's Birthday, third Monday in January; Washington's Birthday, third Monday in February; Memorial Day, last Monday in May; Independence Day, July 4; Labor Day, first Monday in September; Columbus Day, second Monday in October; Veterans Day, November 11; Thanksgiving Day, fourth Thursday in November; Christmas Day, December 25. If a legal holiday falls on Saturday or Sunday, the holiday is taken, respectively, on the preceding Friday or the following Monday. In addition, January 20, (Inauguration Day) following a Presidential election year is a legal holiday in the metropolitan Washington, DC area. If Inauguration Day falls on Sunday, the next succeeding day is a legal holiday. See 5 U.S.C. 6103; Executive Order No. 11582, 36 FR 2957 (Feb. 11, 1971). The determination of a “holiday” will apply only to the specific Commission location(s) designated as on “holiday” on that particular day.
                
                
                (2) The term business day means all days, including days when the Commission opens later than the time specified in Rule § 0.403, which are not “holidays” as defined above.
                (3) The term filing period means the number of days allowed or prescribed by statute, rule, order, notice or other Commission action for filing any document with the Commission. It does not include any additional days allowed for filing any document pursuant to paragraphs (g), (h) and (j) of this section.
                (4) The term filing date means the date upon which a document must be filed after all computations of time authorized by this section have been made.
                (f) Except as provided in § 0.401(b) of this chapter, all petitions, pleadings, tariffs or other documents not required to be accompanied by a fee and which are hand-carried must be tendered for filing in complete form, as directed by the Commission's rules, with the Office of the Secretary before 4 p.m., at the address indicated in 47 CFR 0.401(a). The Secretary will determine whether a tendered document meets the pre-7:00 p.m. deadline. Documents filed electronically pursuant to § 1.49(f) must be received by the Commission's electronic filing system before midnight. Applications, attachments and pleadings filed electronically in the Universal Licensing System (ULS) pursuant to § 1.939(b) must be received before midnight on the filing date. Media Bureau applications and reports filed electronically pursuant to § 73.3500 of this chapter must be received by the electronic filing system before midnight on the filing date.

                (g) Unless otherwise provided (e.g., §§ 1.773 and 76.1502(e)(1) of this chapter), if the filing period is less than 7 days, intermediate holidays shall not be counted in determining the filing date.
                
                
                  Example 10:

                  A reply is required to be filed within 5 days after the filing of an opposition in a license application proceeding. The opposition is filed on Wednesday, June 10, 1987. The first day to be counted in computing the 5 day time period is Thursday, June 11, 1987. Saturday and Sunday are not counted because they are holidays. The document must be filed with the Commission on or before the following Wednesday, June 17, 1987.
                
                

                (h) If a document is required to be served upon other parties by statute or Commission regulation and the document is in fact served by mail (see § 1.47(f)), and the filing period for a response is 10 days or less, an additional 3 days (excluding holidays) will be allowed to all parties in the proceeding for filing a response. This paragraph (h) shall not apply to documents filed pursuant to § 1.89, § 1.315(b) or § 1.316. For purposes of this paragraph (h) service by facsimile or by electronic means shall be deemed equivalent to hand delivery.
                
                
                  Example 11:
                  A reply to an opposition for a petition for reconsideration must be filed within 7 days after the opposition is filed. 47 CFR 1.106(h). The rules require that the opposition be served on the person seeking reconsideration. 47 CFR 1.106(g). If the opposition is served on the party seeking reconsideration by mail and the opposition is filed with the Commission on Monday, November 9, 1987, the first day to be counted is Tuesday, November 10, 1987 (the day after the day on which the event occurred, § 1.4(c)), and the seventh day is Monday, November 16. An additional 3 days (excluding holidays) is then added at the end of the 7 day period, and the reply must be filed no later than Thursday, November 19, 1987.
                
                
                  Example 12:
                  Assume that oppositions to a petition in a particular proceeding are due 10 days after the petition is filed and must be served on the parties to the proceeding. If the petition is filed on October 28, 1993, the last day of the filing period for oppositions is Sunday, November 7. If service is made by mail, the opposition is due three days after November 7, or Wednesday, November 10.
                
                

                (i) If both paragraphs (g) and (h) of this section are applicable, make the paragraph (g) computation before the paragraph (h) computation.
                
                
                  Example 13:
                  Section 1.45(b) requires the filing of replies to oppositions within five days after the time for filing oppositions has expired. If an opposition has been filed on the last day of the filing period (Friday, July 10, 1987), and was served on the replying party by mail, § 1.4(i) of this section specifies that the paragraph (g) computation should be made before the paragraph (h) computation. Therefore, since the specified filing period is less than seven days, paragraph (g) is applied first. The first day of the filing period is Monday, July 13, 1987, and Friday, July 17, 1987 is the fifth day (the intervening weekend was not counted). Paragraph (h) is then applied to add three days for mailing (excluding holidays). That period begins on Monday, July 20, 1987. Therefore, Wednesday, July 22, 1987, is the date by which replies must be filed, since the intervening weekend is again not counted.
                
                

                (j) Unless otherwise provided (e.g. § 76.1502(e) of this chapter) if, after making all the computations provided for in this section, the filing date falls on a holiday, the document shall be filed on the next business day. See paragraph (e)(1) of this section. If a rule or order of the Commission specifies that the Commission must act by a certain date and that date falls on a holiday, the Commission action must be taken by the next business day.
                
                
                  Example 14:
                  The filing date falls on Friday, December 25, 1987. The document is required to be filed on the next business day, which is Monday, December 28, 1987.
                
                

                (k) Where specific provisions of part 1 conflict with this section, those specific provisions of part 1 are controlling. See, e.g.,§§ 1.45(d), 1.773(a)(3) and 1.773(b)(2). Additionally, where § 76.1502(e) of this chapter conflicts with this section, those specific provisions of § 76.1502 are controlling. See e.g. 47 CFR 76.1502(e).
                (l) When Commission action is required by statute to be taken by a date that falls on a holiday, such action may be taken by the next business day (unless the statute provides otherwise).
                [52 FR 49159, Dec. 30, 1987; 53 FR 44196, Nov. 2, 1988, as amended at 56 FR 40567, 40568, Aug. 15, 1991; 58 FR 17529, Apr. 5, 1993; 61 FR 11749, Mar. 22, 1996; 62 FR 26238, May 13, 1997; 63 FR 24124, May 1, 1998; 64 FR 27201, May 19, 1999; 64 FR 60725, Nov. 8, 1999; 65 FR 46109, July 27, 2000; 67 FR 13223, Mar. 21, 2002; 71 FR 15618, Mar. 29, 2006; 74 FR 68544, Dec. 28, 2009; 76 FR 24390, May 2, 2011; 76 FR 70908, Nov. 16, 2011; 85 FR 39075, June 30, 2020]
              
              
                § 1.5
                Mailing address furnished by licensee.

                (a) Each licensee shall furnish the Commission with an address to be used by the Commission in serving documents or directing correspondence to that licensee. Unless any licensee advises the Commission to the contrary, the address contained in the licensee's most recent application will be used by the Commission for this purpose.
                
                (b) The licensee is responsible for making any arrangements which may be necessary in his particular circumstances to assure that Commission documents or correspondence delivered to this address will promptly reach him or some person authorized by him to act in his behalf.
              
              
                § 1.6
                Availability of station logs and records for Commission inspection.
                (a) Station records and logs shall be made available for inspection or duplication at the request of the Commission or its representative. Such logs or records may be removed from the licensee's possession by a Commission representative or, upon request, shall be mailed by the licensee to the Commission by either registered mail, return receipt requested, or certified mail, return receipt requested. The return receipt shall be retained by the licensee as part of the station records until such records or logs are returned to the licensee. A receipt shall be furnished when the logs or records are removed from the licensee's possession by a Commission representative and this receipt shall be retained by the licensee as part of the station records until such records or logs are returned to the licensee. When the Commission has no further need for such records or logs, they shall be returned to the licensee. The provisions of this rule shall apply solely to those station logs and records which are required to be maintained by the provisions of this chapter.
                (b) Where records or logs are maintained as the official records of a recognized law enforcement agency and the removal of the records from the possession of the law enforcement agency will hinder its law enforcement activities, such records will not be removed pursuant to this section if the chief of the law enforcement agency promptly certifies in writing to the Federal Communications Commission that removal of the logs or records will hinder law enforcement activities of the agency, stating insofar as feasible the basis for his decision and the date when it can reasonably be expected that such records will be released to the Federal Communications Commission.
              
              
                § 1.7
                Documents are filed upon receipt.
                Unless otherwise provided in this Title, by Public Notice, or by decision of the Commission or of the Commission's staff acting on delegated authority, pleadings and other documents are considered to be filed with the Commission upon their receipt at the location designated by the Commission.
                [60 FR 16055, Mar. 29, 1995]
              
              
                § 1.8
                Withdrawal of papers.
                The granting of a request to dismiss or withdraw an application or a pleading does not authorize the removal of such application or pleading from the Commission's records.
              
              
                § 1.10
                Transcript of testimony; copies of documents submitted.
                In any matter pending before the Commission, any person submitting data or evidence, whether acting under compulsion or voluntarily, shall have the right to retain a copy thereof, or to procure a copy of any document submitted by him, or of any transcript made of his testimony, upon payment of the charges therefor to the person furnishing the same, which person may be designated by the Commission. The Commission itself shall not be responsible for furnishing the copies.
                [29 FR 14406, Oct. 20, 1964]
              
              
                § 1.12
                Notice to attorneys of Commission documents.
                In any matter pending before the Commission in which an attorney has appeared for, submitted a document on behalf of or been otherwise designated by a person, any notice or other written communication pertaining to that matter issued by the Commission and which is required or permitted to be furnished to the person will be communicated to the attorney, or to one of such attorneys if more than one is designated. If direct communication with the party is appropriate, a copy of such communication will be mailed to the attorney.
                [29 FR 14406, Oct. 20, 1964]
              
              
                
                § 1.13
                Filing of petitions for review and notices of appeals of Commission orders.
                (a) Petitions for review involving a judicial lottery pursuant to 28 U.S.C. 2112(a). (1) This paragraph pertains to each party filing a petition for review in any United States court of appeals of a Commission Order pursuant to 47 U.S.C. 402(a) and 28 U.S.C. 2342(1), that wishes to avail itself of procedures established for selection of a court in the case of multiple petitions for review of the same Commission action, pursuant to 28 U.S.C. 2112(a). Each such party shall, within ten days after the issuance of that order, serve on the Office of General Counsel, by email to the address LitigationNotice@fcc.gov, a copy of its petition for review as filed and date-stamped by the court of appeals within which it was filed. Such copies of petitions for review must be received by the Office of General Counsel by 5:30 p.m. Eastern Time on the tenth day of the filing period. A return email from the Office of General Counsel acknowledging receipt of the petition for review will constitute proof of filing. Upon receipt of any copies of petitions for review according to these procedures, the Commission shall follow the procedures established in section 28 U.S.C. 2112(a) to determine the court in which to file the record in that case.
                (2) If a party wishes to avail itself of procedures established for selection of a court in the case of multiple petitions for review of the same Commission action, pursuant to 28 U.S.C. 2112(a), but is unable to use email to effect service as described in paragraph (a)(1) of this section, it shall instead, within ten days after the issuance of the order on appeal, serve a copy of its petition for review in person on the General Counsel in the Office of General Counsel, 445 12th Street, SW., Washington, DC 20554. Only parties not represented by counsel may use this method. Such parties must telephone the Litigation Division of the Office of General Counsel beforehand to make arrangements at 202-418-1740. Parties are advised to call at least one day before service must be effected.
                (3) Computation of time of the ten-day period for filing copies of petitions for review of a Commission order shall be governed by Rule 26 of the Federal Rules of Appellate Procedure. The date of issuance of a Commission order for purposes of filing copies of petitions for review shall be the date of public notice as defined in § 1.4(b) of the Commission's Rules, 47 CFR 1.4(b).
                (b) Notices of appeal pursuant to 47 U.S.C. 402(b). Copies of notices of appeals filed pursuant to 47 U.S.C. 402(b) shall be served upon the General Counsel. The FCC consents to—and encourages—service of such notices by email to the address LitigationNotice@fcc.gov.
                  
                
                
                  Note:

                  For administrative efficiency, the Commission requests that any petitioner seeking judicial review of Commission actions pursuant to 47 U.S.C. 402(a) serve a copy of its petition on the General Counsel regardless of whether it wishes to avail itself of the procedures for multiple appeals set forth in 47 U.S.C. 2112(a). Parties are encouraged to serve such notice by email to the address LitigationNotice@fcc.gov.
                  
                
                [81 FR 40821, June 23, 2016]
              
              
                § 1.14
                Citation of Commission documents.
                The appropriate reference to the FCC Record shall be included as part of the citation to any document that has been printed in the Record. The citation should provide the volume, page number and year, in that order (e.g., 1 FCC Rcd. 1 (1986). Older documents may continue to be cited to the FCC Reports, first or second series, if they were printed in the Reports (e.g., 1 FCC 2d 1 (1965)).
                [51 FR 45890, Dec. 23, 1986]
              
              
                § 1.16
                Unsworn declarations under penalty of perjury in lieu of affidavits.

                Any document to be filed with the Federal Communications Commission and which is required by any law, rule or other regulation of the United States to be supported, evidenced, established or proved by a written sworn declaration, verification, certificate, statement, oath or affidavit by the person making the same, may be supported, evidenced, established or proved by the unsworn declaration, certification, verification, or statement in writing of such person, except that, such declaration shall not be used in connection with: (a) A deposition, (b) an oath of office, or (c) an oath required to be taken before a specified official other than a notary public. Such declaration shall be subscribed by the declarant as true under penalty of perjury, and dated, in substantially the following form:
                (1) If executed without the United States:
                
                
                  “I declare (or certify, verify, or state) under penalty of perjury under the laws of the United States of America that the foregoing is true and correct. Executed on (date).
                  (Signature)”. 
                
                

                (2) If executed within the United States, its territories, possessions, or commonwealths:
                
                
                  “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).
                  (Signature)”. 
                
                [48 FR 8074, Feb. 25, 1983]
              
              
                § 1.17
                Truthful and accurate statements to the Commission.
                (a) In any investigatory or adjudicatory matter within the Commission's jurisdiction (including, but not limited to, any informal adjudication or informal investigation but excluding any declaratory ruling proceeding) and in any proceeding to amend the FM or Television Table of Allotments (with respect to expressions of interest) or any tariff proceeding, no person subject to this rule shall;
                (1) In any written or oral statement of fact, intentionally provide material factual information that is incorrect or intentionally omit material information that is necessary to prevent any material factual statement that is made from being incorrect or misleading; and
                (2) In any written statement of fact, provide material factual information that is incorrect or omit material information that is necessary to prevent any material factual statement that is made from being incorrect or misleading without a reasonable basis for believing that any such material factual statement is correct and not misleading.
                (b) For purpose of paragraph (a) of this section, “persons subject to this rule” shall mean the following:
                (1) Any applicant for any Commission authorization;
                (2) Any holder of any Commission authorization, whether by application or by blanket authorization or other rule;
                (3) Any person performing without Commission authorization an activity that requires Commission authorization;
                (4) Any person that has received a citation or a letter of inquiry from the Commission or its staff, or is otherwise the subject of a Commission or staff investigation, including an informal investigation;
                (5) In a proceeding to amend the FM or Television Table of Allotments, any person filing an expression of interest; and
                (6) To the extent not already covered in this paragraph (b), any cable operator or common carrier.
                [68 FR 15098, Mar. 28, 2003]
              
              
                § 1.18
                Administrative Dispute Resolution.
                (a) The Commission has adopted an initial policy statement that supports and encourages the use of alternative dispute resolution procedures in its administrative proceedings and proceedings in which the Commission is a party, including the use of regulatory negotiation in Commission rulemaking matters, as authorized under the Administrative Dispute Resolution Act and Negotiated Rulemaking Act.
                (b) In accordance with the Commission's policy to encourage the fullest possible use of alternative dispute resolution procedures in its administrative proceedings, procedures contained in the Administrative Dispute Resolution Act, including the provisions dealing with confidentiality, shall also be applied in Commission alternative dispute resolution proceedings in which the Commission itself is not a party to the dispute.
                [56 FR 51178, Oct. 10, 1991, as amended at 57 FR 32181, July 21, 1992]
              
              
                § 1.19
                Use of metric units required.

                Where parenthesized English units accompany metric units throughout this chapter, and the two figures are not precisely equivalent, the metric unit shall be considered the sole requirement; except, however, that the use of metric paper sizes is not currently required, and compliance with the English unit shall be considered sufficient when the Commission form requests that data showing compliance with that particular standard be submitted in English units.
                [58 FR 44893, Aug. 25, 1993]
              
            
            
              Parties, Practitioners, and Witnesses
              
                § 1.21
                Parties.
                (a) Any party may appear before the Commission and be heard in person or by attorney.
                (b) The appropriate Bureau Chief(s) of the Commission shall be deemed to be a party to every adjudicatory proceeding (as defined in the Administrative Procedure Act) without the necessity of being so named in the order designating the proceeding for hearing.
                (c) When, in any proceeding, a pleading is filed on behalf of either the General Counsel or the Chief Engineer, he shall thereafter be deemed a party to the proceeding.
                (d) Except as otherwise expressly provided in this chapter, a duly authorized corporate officer or employee may act for the corporation in any matter which has not been designated for an evidentiary hearing and, in the discretion of the presiding officer, may appear and be heard on behalf of the corporation in an evidentiary hearing proceeding.
                [28 FR 12415, Nov. 22, 1963, as amended at 37 FR 8527, Apr. 28, 1972; 44 FR 39180, July 5, 1979; 51 FR 12616, Apr. 14, 1986]
              
              
                § 1.22
                Authority for representation.
                Any person, in a representative capacity, transacting business with the Commission, may be required to show his authority to act in such capacity.
              
              
                § 1.23
                Persons who may be admitted to practice.
                (a) Any person who is a member in good standing of the bar of the Supreme Court of the United States or of the highest court of any state, territory or the District of Columbia, and who is not under any final order of any authority having power to suspend or disbar an attorney in the practice of law within any state, territory or the District of Columbia that suspends, enjoins, restrains, disbars, or otherwise restricts him or her in the practice of law, may represent others before the Commission.
                (b) When such member of the bar acting in a representative capacity appears in person or signs a paper in practice before the Commission, his personal appearance or signature shall constitute a representation to the Commission that, under the provisions of this chapter and the law, he is authorized and qualified to represent the particular party in whose behalf he acts. Further proof of authority to act in a representative capacity may be required.
                [28 FR 12415, Nov. 22, 1963, as amended at 57 FR 38285, Aug. 24, 1992]
              
              
                § 1.24
                Censure, suspension, or disbarment of attorneys.
                (a) The Commission may censure, suspend, or disbar any person who has practiced, is practicing or holding himself out as entitled to practice before it if it finds that such person:
                (1) Does not possess the qualifications required by § 1.23;
                (2) Has failed to conform to standards of ethical conduct required of practitioners at the bar of any court of which he is a member;
                (3) Is lacking in character or professional integrity; and/or
                (4) Displays toward the Commission or any of its hearing officers conduct which, if displayed toward any court of the United States or any of its Territories or the District of Columbia, would be cause for censure, suspension, or disbarment.
                (b) Except as provided in paragraph (c) of this section, before any member of the bar of the Commission shall be censured, suspended, or disbarred, charges shall be preferred by the Commission against such practitioner, and he or she shall be afforded an opportunity to be heard thereon.

                (c) Upon receipt of official notice from any authority having power to suspend or disbar an attorney in the practice of law within any state, territory, or the District of Columbia which demonstrates that an attorney practicing before the Commission is subject to an order of final suspension (not merely temporary suspension pending further action) or disbarment by such authority, the Commission may, without any preliminary hearing, enter an order temporarily suspending the attorney from practice before it pending final disposition of a disciplinary proceeding brought pursuant to § 1.24(a)(2), which shall afford such attorney an opportunity to be heard and directing the attorney to show cause within thirty days from the date of said order why identical discipline should not be imposed against such attorney by the Commission.
                (d) Allegations of attorney misconduct in Commission proceedings shall be referred under seal to the Office of General Counsel. Pending action by the General Counsel, the decision maker may proceed with the merits of the matter but in its decision may make findings concerning the attorney's conduct only if necessary to resolve questions concerning an applicant and may not reach any conclusions regarding the ethical ramifications of the attorney's conduct. The General Counsel will determine if the allegations are substantial, and, if so, shall immediately notify the attorney and direct him or her to respond to the allegations. No notice will be provided to other parties to the proceeding. The General Counsel will then determine what further measures are necessary to protect the integrity of the Commission's administrative process, including but not limited to one or more of the following:
                (1) Recommending to the Commission the institution of a proceeding under paragraph (a) of this section;
                (2) Referring the matter to the appropriate State, territorial, or District of Columbia bar; or
                (3) Consulting with the Department of Justice.
                [28 FR 12415, Nov. 22, 1963, as amended at 57 FR 38285, Aug. 24, 1992; 60 FR 53277, Oct. 13, 1995]
              
              
                § 1.25
                [Reserved]
              
              
                § 1.26
                Appearances.
                Rules relating to appearances are set forth in §§ 1.87, 1.91, 1.221, and 1.703.
              
              
                § 1.27
                Witnesses; right to counsel.
                Any individual compelled to appear in person in any Commission proceeding may be accompanied, represented, and advised by counsel as provided in this section. (Regulations as to persons seeking voluntarily to appear and give evidence are set forth in § 1.225.)
                (a) Counsel may advise his client in confidence, either upon his own initiative or that of the witness, before, during, and after the conclusion of the proceeding.
                (b) Counsel for the witness will be permitted to make objections on the record, and to state briefly the basis for such objections, in connection with any examination of his client.
                (c) At the conclusion of the examination of his client, counsel may ask clarifying questions if in the judgment of the presiding officer such questioning is necessary or desirable in order to avoid ambiguity or incompleteness in the responses previously given.
                (d) Except as provided by paragraph (c) of this section, counsel for the witness may not examine or cross-examine any witness, or offer documentary evidence, unless authorized by the Commission to do so.
                (5 U.S.C. 555)
                [29 FR 12775, Sept. 10, 1964]
              
              
                §§ 1.28-1.29
                [Reserved]
              
            
            
              Pleadings, Briefs, and Other Papers
              
                § 1.41
                Informal requests for Commission action.

                Except where formal procedures are required under the provisions of this chapter, requests for action may be submitted informally. Requests should set forth clearly and concisely the facts relied upon, the relief sought, the statutory and/or regulatory provisions (if any) pursuant to which the request is filed and under which relief is sought, and the interest of the person submitting the request. In application and licensing matters pertaining to the Wireless Radio Services, as defined in § 1.904 of this part, such requests may also be sent electronically, via the ULS.
                [28 FR 12415, Nov. 22, 1963, as amended at 63 FR 68919, Dec. 14, 1998]
              
              
                § 1.42
                Applications, reports, complaints; cross-reference.
                (a) Rules governing applications and reports are contained in subparts D, E, and F of this part.
                (b) Special rules governing complaints against common carriers arising under the Communications Act are set forth in subpart E of this part.
                (c) Rules governing the FCC Registration Number (FRN) are contained in subpart W of this part.
                [28 FR 12415, Nov. 22, 1963, as amended at 66 FR 47895, Sept. 14, 2001]
              
              
                § 1.43
                Requests for stay; cross-reference.
                General rules relating to requests for stay of any order or decision are set forth in §§ 1.41, 1.44(e), 1.45 (d) and (e), and 1.298(a). See also §§ 1.102, 1.106(n), and 1.115(h).
              
              
                § 1.44
                Separate pleadings for different requests.
                (a) Requests requiring action by the Commission shall not be combined in a pleading with requests for action by an administrative law judge or by any person or persons acting pursuant to delegated authority.
                (b) Requests requiring action by an administrative law judge shall not be combined in a pleading with requests for action by the Commission or by any person or persons acting pursuant to delegated authority.
                (c) Requests requiring action by any person or persons pursuant to delegated authority shall not be combined in a pleading with requests for action by any other person or persons acting pursuant to delegated authority.
                (d) Pleadings which combine requests in a manner prohibited by paragraph (a), (b), or (c) of this section may be returned without consideration to the person who filed the pleading.

                (e) Any request to stay the effectiveness of any decision or order of the Commission shall be filed as a separate pleading. Any such request which is not filed as a separate pleading will not be considered by the Commission.
                
                
                  Note:
                  Matters which are acted on pursuant to delegated authority are set forth in subpart B of part 0 of this chapter. Matters acted on by the hearing examiner are set forth in § 0.341.
                
              
              
                § 1.45
                Pleadings; filing periods.
                Except as otherwise provided in this chapter, pleadings in Commission proceedings shall be filed in accordance with the provisions of this section. Pleadings associated with licenses, applications, waivers and other documents in the Wireless Radio Services may be filed via the ULS.
                (a) Petitions. Petitions to deny may be filed pursuant to § 1.939 of this part.
                (b) Oppositions. Oppositions to any motion, petition, or request may be filed within 10 days after the original pleading is filed.
                (c) Replies. The person who filed the original pleading may reply to oppositions within 5 days after the time for filing oppositions has expired. The reply shall be limited to matters raised in the oppositions, and the response to all such matters shall be set forth in a single pleading; separate replies to individual oppositions shall not be filed.
                (d) Requests for temporary relief; shorter filing periods. Oppositions to a request for stay of any order or to a request for other temporary relief shall be filed within 7 days after the request is filed. Replies to oppositions should not be filed and will not be considered. The provisions of § 1.4(h) shall not apply in computing the filing date for oppositions to a request for stay or for other temporary relief.
                (e) Ex parte disposition of certain pleadings. As a matter of discretion, the Commission may rule ex parte upon requests for continuances and extensions of time, requests for permission to file pleadings in excess of the length prescribed in this chapter, and requests for temporary relief, without waiting for the filing of oppositions or replies.
                
                
                  Note:

                  Where specific provisions contained in part 1 conflict with this section, those specific provisions are controlling. See, in particular, §§ 1.294(c), 1.298(a), and 1.773.
                
                [28 FR 12415, Nov. 22, 1963, as amended at 33 FR 7153, May 15, 1968; 45 FR 64190, Sept. 29, 1980; 54 FR 31032, July 26, 1989; 54 FR 37682, Sept. 12, 1989; 63 FR 68919, Dec. 14, 1998]
              
              
                § 1.46
                Motions for extension of time.
                (a) It is the policy of the Commission that extensions of time shall not be routinely granted.
                (b) Motions for extension of time in which to file responses to petitions for rulemaking, replies to such responses, comments filed in response to notice of proposed rulemaking, replies to such comments and other filings in rulemaking proceedings conducted under Subpart C of this part shall be filed at least 7 days before the filing date. If a timely motion is denied, the responses and comments, replies thereto, or other filings need not be filed until 2 business days after the Commission acts on the motion. In emergency situations, the Commission will consider a late-filed motion for a brief extension of time related to the duration of the emergency and will consider motions for acceptance of comments, reply comments or other filings made after the filing date.
                (c) If a motion for extension of time in which to make filings in proceedings other than notice and comment rule making proceedings is filed less than 7 days prior to the filing day, the party filing the motion shall (in addition to serving the motion on other parties) orally notify other parties and Commission staff personnel responsible for acting on the motion that the motion has been (or is being) filed.
                [39 FR 43301, Dec. 12, 1974, as amended at 41 FR 9550, Mar. 5, 1976; 41 FR 14871, Apr. 8, 1976; 42 FR 28887, June 6, 1977; 63 FR 24124, May 1, 1998]
              
              
                § 1.47
                Service of documents and proof of service.

                (a) Where the Commission or any person is required by statute or by the provisions of this chapter to serve any document upon any person, service shall (in the absence of specific provisions in this chapter to the contrary) be made in accordance with the provisions of this section. Documents that are required to be served by the Commission in agency proceedings (i.e., not in the context of judicial proceedings, Congressional investigations, or other proceedings outside the Commission) may be served in electronic form. In proceedings involving a large number of parties, and unless otherwise provided by statute, the Commission may satisfy its service obligation by issuing a public notice that identifies the documents required to be served and that explains how parties can obtain copies of the documents.
                
                
                  Note to paragraph (a):
                  Section 1.47(a) grants staff the authority to decide upon the appropriate format for electronic notification in a particular proceeding, consistent with any applicable statutory requirements. The Commission expects that service by public notice will be used only in proceedings with 20 or more parties.
                
                
                (b) Where any person is required to serve any document filed with the Commission, service shall be made by that person or by his representative on or before the day on which the document is filed.
                (c) Commission counsel who formally participate in any proceeding shall be served in the same manner as other persons who participate in that proceeding. The filing of a document with the Commission does not constitute service upon Commission counsel.
                (d) Except in formal complaint proceedings against common carriers under §§ 1.720 through 1.740 of this chapter, documents may be served upon a party, his attorney, or other duly constituted agent by delivering a copy or by mailing a copy to the last known address. Documents that are required to be served must be served in paper form, even if documents are filed in electronic form with the Commission, unless the party to be served agrees to accept service in some other form.

                (e) Delivery of a copy pursuant to this section means handing it to the party, his attorney, or other duly constituted agent; or leaving it with the clerk or other person in charge of the office of the person being served; or, if there is no one in charge of such office, leaving it in a conspicuous place therein; or, if such office is closed or the person to be served has no office, leaving it at his dwelling house or usual place of abode with some person of suitable age and discretion then residing therein.
                (f) Service by mail is complete upon mailing.
                (g) Proof of service, as provided in this section, shall be filed before action is taken. The proof of service shall show the time and manner of service, and may be by written acknowledgement of service, by certificate of the person effecting the service, or by other proof satisfactory to the Commission. Failure to make proof of service will not affect the validity of the service. The Commission may allow the proof to be amended or supplied at any time, unless to do so would result in material prejudice to a party.

                (h) Every common carrier and interconnected VoIP provider, as defined in § 54.5 of this chapter, and non-interconnected VoIP provider, as defined in § 64.601(a)(15) of this chapter and with interstate end-user revenues that are subject to contribution to the Telecommunications Relay Service Fund, that is subject to the Communications Act of 1934, as amended, shall designate an agent in the District of Columbia, and may designate additional agents if it so chooses, upon whom service of all notices, process, orders, decisions, and requirements of the Commission may be made for and on behalf of such carrier, interconnected VoIP provider, or non-interconnected VoIP provider in any proceeding before the Commission. Such designation shall include, for the carrier, interconnected VoIP provider, or non-interconnected VoIP provider and its designated agents, a name, business address, telephone or voicemail number, facsimile number, and, if available, Internet e-mail address. Such carrier, interconnected VoIP provider, or non-interconnected VoIP provider shall additionally list any other names by which it is known or under which it does business, and, if the carrier, interconnected VoIP provider, or non-interconnected VoIP provider is an affiliated company, the parent, holding, or management company. Within thirty (30) days of the commencement of provision of service, such carrier, interconnected VoIP provider, or non-interconnected VoIP provider shall file such information with the Chief of the Enforcement Bureau's Market Disputes Resolution Division. Such carriers, interconnected VoIP providers, and non-interconnected VoIP providers may file a hard copy of the relevant portion of the Telecommunications Reporting Worksheet, as delineated by the Commission in the Federal Register, to satisfy this requirement. Each Telecommunications Reporting Worksheet filed annually by a common carrier, interconnected VoIP provider, or non-interconnected VoIP provider must contain a name, business address, telephone or voicemail number, facsimile number, and, if available, Internet e-mail address for its designated agents, regardless of whether such information has been revised since the previous filing. Carriers, interconnected VoIP providers, and non-interconnected VoIP providers must notify the Commission within one week of any changes in their designation information by filing revised portions of the Telecommunications Reporting Worksheet with the Chief of the Enforcement Bureau's Market Disputes Resolution Division. A paper copy of this designation list shall be maintained in the Office of the Secretary of the Commission. Service of any notice, process, orders, decisions or requirements of the Commission may be made upon such carrier, interconnected VoIP provider, or non-interconnected VoIP provider by leaving a copy thereof with such designated agent at his office or usual place of residence. If such carrier, interconnected VoIP provider, or non-interconnected VoIP provider fails to designate such an agent, service of any notice or other process in any proceeding before the Commission, or of any order, decision, or requirement of the Commission, may be made by posting such notice, process, order, requirement, or decision in the Office of the Secretary of the Commission.
                [28 FR 12415, Nov. 22, 1963, as amended at 40 FR 55644, Dec. 1, 1975; 53 FR 11852, Apr. 11, 1988; 63 FR 1035, Jan. 7, 1998; 63 FR 24124, May 1, 1998; 64 FR 41330, July 30, 1999; 64 FR 60725, Nov. 8, 1999; 71 FR 38796, July 10, 2006; 76 FR 24390, May 2, 2011; 76 FR 65969, Oct. 25, 2011; 83 FR 44831, Sept. 4, 2018]
              
              
                
                § 1.48
                Length of pleadings.
                (a) Affidavits, statements, tables of contents and summaries of filings, and other materials which are submitted with and factually support a pleading are not counted in determining the length of the pleading. If other materials are submitted with a pleading, they will be counted in determining its length; and if the length of the pleadings, as so computed, is greater than permitted by the provisions of this chapter, the pleading will be returned without consideration.
                (b) It is the policy of the Commission that requests for permission to file pleadings in excess of the length prescribed by the provisions of this chapter shall not be routinely granted. Where the filing period is 10 days or less, the request shall be made within 2 business days after the period begins to run. Where the period is more than 10 days, the request shall be filed at least 10 days before the filing date. (See § 1.4.) If a timely request is made, the pleading need not be filed earlier than 2 business days after the Commission acts upon the request.
                [41 FR 14871, Apr. 8, 1976, and 49 FR 40169, Oct. 15, 1984]
              
              
                § 1.49
                Specifications as to pleadings and documents.
                (a) All pleadings and documents filed in paper form in any Commission proceeding shall be typewritten or prepared by mechanical processing methods, and shall be filed electronically or on paper with dimensions of A4 (21 cm. x 29.7 cm.) or on 81/2 x 11 inch (21.6 cm. x 27.9 cm.) with the margins set so that the printed material does not exceed 61/2 x 91/2 inches (16.5 cm. x 24.1 cm.). The printed material may be in any typeface of at least 12-point (0.42333 cm. or 12/72″) in height. The body of the text must be double spaced with a minimum distance of 7/32 of an inch (0.5556 cm.) between each line of text. Footnotes and long, indented quotations may be single spaced, but must be in type that is 12-point or larger in height, with at least 1/16 of an inch (0.158 cm.) between each line of text. Counsel are cautioned against employing extended single spaced passages or excessive footnotes to evade prescribed pleading lengths. If single-spaced passages or footnotes are used in this manner the pleading will, at the discretion of the Commission, either be rejected as unacceptable for filing or dismissed with leave to be refiled in proper form. Pleadings may be printed on both sides of the paper. Pleadings that use only one side of the paper shall be stapled, or otherwise bound, in the upper left-hand corner; those using both sides of the paper shall be stapled twice, or otherwise bound, along the left-hand margin so that it opens like a book. The foregoing shall not apply to printed briefs specifically requested by the Commission, official publications, charted or maps, original documents (or admissible copies thereof) offered as exhibits, specially prepared exhibits, or if otherwise specifically provided. All copies shall be clearly legible.
                (b) Except as provided in paragraph (d) of this section, all pleadings and documents filed with the Commission, the length of which as computed under this chapter exceeds ten pages, shall include, as part of the pleading or document, a table of contents with page references.
                (c) Except as provided in paragraph (d) of this section, all pleadings and documents filed with the Commission, the length of which filings as computed under this chapter exceeds ten pages, shall include, as part of the pleading or document, a summary of the filing, suitably paragraphed, which should be a succinct, but accurate and clear condensation of the substance of the filing. It should not be a mere repetition of the headings under which the filing is arranged. For pleadings and documents exceeding ten but not twenty-five pages in length, the summary should seldom exceed one and never two pages; for pleadings and documents exceeding twenty-five pages in length, the summary should seldom exceed two and never five pages.
                (d) The requirements of paragraphs (b) and (c) of this section shall not apply to:
                (1) Interrogatories or answers to interrogatories, and depositions;
                (2) FCC forms or applications;
                (3) Transcripts;
                (4) Contracts and reports;
                (5) Letters; or
                
                (6) Hearing exhibits, and exhibits or appendicies accompanying any document or pleading submitted to the Commission.
                (e) Petitions, pleadings, and other documents associated with licensing matters in the Wireless Radio Services may be filed electronically in ULS. See § 22.6 for specifications.
                (f)(1) In the following types of proceedings, all pleadings, including permissible ex parte submissions, notices of ex parte presentations, comments, reply comments, and petitions for reconsideration and replies thereto, must be filed in electronic format:
                (i) Formal complaint proceedings under section 208 of the Act and rules in §§ 1.720 through 1.740, and pole attachment complaint proceedings under section 224 of the Act and rules in §§ 1.1401 through 1.1415;
                (ii) Proceedings, other than rulemaking proceedings, relating to customer proprietary network information (CPNI);
                (iii) Proceedings relating to cable special relief petitions;
                (iv) Proceedings involving Over-the-Air Reception Devices;
                (v) Common carrier certifications under § 54.314 of this chapter;
                (vi) Domestic Section 214 transfer-of-control applications pursuant to §§ 63.52 and 63.53 of this chapter;
                (vii) Domestic Section 214 discontinuance applications pursuant to §§ 63.63 and/or 63.71 of this chapter; and

                (viii) Notices of network change and associated certifications pursuant to § 51.325 et seq. of this chapter.
                (2) Unless required under paragraph (f)(1) of this section, in the following types of proceedings, all pleadings, including permissible ex parte submissions, notices of ex parte presentations, comments, reply comments, and petitions for reconsideration and replies thereto, may be filed in electronic format:
                (i) General rulemaking proceedings other than broadcast allotment proceedings;
                (ii) Notice of inquiry proceedings;
                (iii) Petition for rulemaking proceedings (except broadcast allotment proceedings);
                (iv) Petition for forbearance proceedings; and

                (v) Filings responsive to domestic section 214 transfers under § 63.03 of this chapter, section 214 discontinuances under § 63.71 of this chapter, and notices of network change under § 51.325 et seq. of this chapter.
                (3) To further greater reliance on electronic filing wherever possible, the Bureaus and Offices, in coordination with the Managing Director, may provide to the public capabilities for electronic filing of additional types of pleadings notwithstanding any provisions of this chapter that may otherwise be construed as requiring such filings to be submitted on paper.

                (4) For purposes of compliance with any prescribed pleading lengths, the length of any document filed in electronic form shall be equal to the length of the document if printed out and formatted according to the specifications of paragraph (a) of this section, or shall be no more than 250 words per page.
                
                
                  Note to § 1.49:
                  The table of contents and the summary pages shall not be included in complying with any page limitation requirements as set forth by Commission rule.
                
                [40 FR 19198, May 2, 1975, as amended at 47 FR 26393, June 18, 1982; 51 FR 16322, May 2, 1986; 54 FR 31032, July 26, 1989; 58 FR 44893, Aug. 25, 1993; 59 FR 37721, July 25, 1994; 63 FR 24125, May 1, 1998; 63 FR 68920, Dec. 14, 1998; 74 FR 39227, Aug. 6, 2009; 76 FR 24390, May 2, 2011; 80 FR 1587, Jan. 13, 2015; 80 FR 19847, Apr. 13, 2015; 83 FR 2556, Jan. 18, 2018; 83 FR 7922, Feb. 22, 2018; 83 FR 44831, Sept. 4, 2018]
              
              
                § 1.50
                Specifications as to briefs.
                The Commission's preference is for briefs that are either typewritten, prepared by other mechanical processing methods, or, in the case of matters in the Wireless Radio Services, composed electronically and sent via ULS. Printed briefs will be accepted only if specifically requested by the Commission. Typewritten, mechanically produced, or electronically transmitted briefs must conform to all of the applicable specifications for pleadings and documents set forth in § 1.49.
                [63 FR 68920, Dec. 14, 1998]
              
              
                § 1.51
                Number of copies of pleadings, briefs, and other papers.

                (a) In hearing proceedings, unless filed electronically or otherwise specified by Commission rules, an original and one copy shall be filed, along with-an additional copy for each additional presiding officer at the hearing, if more than one. If filed electronically, additional courtesy copies shall be emailed as directed by the Commission.

                (b) In rulemaking proceedings which have not been designated for hearing, see § 1.419.

                (c) In matters other than rulemaking and hearing cases, unless otherwise specified by Commission rules, an original and one copy shall be filed. If the matter relates to part 22 of the rules, see § 22.6 of this chapter.
                (d) Where statute or regulation provides for service by the Commission of papers filed with the Commission, an additional copy of such papers shall be filed for each person to be served.
                (e) The parties to any proceeding may, on notice, be required to file additional copies of any or all filings made in that proceeding.
                (f) For application and licensing matters involving the Wireless Radio Services, pleadings, briefs or other documents may be filed electronically in ULS, or if filed manually, one original and one copy of a pleading, brief or other document must be filed.

                (g) Participants that file pleadings, briefs or other documents electronically in ULS need only submit one copy, so long as the submission conforms to any procedural or filing requirements established for formal electronic comments. (See § 1.49)
                (h) Pleadings, briefs or other documents filed electronically in ULS by a party represented by an attorney shall include the name, street address, and telephone number of at least one attorney of record. Parties not represented by an attorney that file electronically in ULS shall provide their name, street address, and telephone number.
                [76 FR 24391, May 2, 2011, as amended at 83 FR 2556, Jan. 18, 2018]
              
              
                § 1.52
                Subscription and verification.
                The original of all petitions, motions, pleadings, briefs, and other documents filed by any party represented by counsel shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign and verify the document and state his address. Either the original document, the electronic reproduction of such original document containing the facsimile signature of the attorney or represented party, or, in the case of matters in the Wireless Radio Services, an electronic filing via ULS is acceptable for filing. If a facsimile or electronic reproduction of such original document is filed, the signatory shall retain the original until the Commission's decision is final and no longer subject to judicial review. If filed electronically, a signature will be considered any symbol executed or adopted by the party with the intent that such symbol be a signature, including symbols formed by computer-generated electronic impulses. Except when otherwise specifically provided by rule or statute, documents signed by the attorney for a party need not be verified or accompanied by affidavit. The signature or electronic reproduction thereof by an attorney constitutes a certificate by him that he has read the document; that to the best of his knowledge, information, and belief there is good ground to support it; and that it is not interposed for delay. If the original of a document is not signed or is signed with intent to defeat the purpose of this section, or an electronic reproduction does not contain a facsimile signature, it may be stricken as sham and false, and the matter may proceed as though the document had not been filed. An attorney may be subjected to appropriate disciplinary action, pursuant to § 1.24, for a willful violation of this section or if scandalous or indecent matter is inserted.
                [63 FR 24125, May 1, 1998, as amended at 63 FR 68920, Dec. 14, 1998; 83 FR 2556, Jan. 18, 2018]
              
            
            
              Forbearance Proceedings
              
                § 1.53
                Separate pleadings for petitions for forbearance.

                In order to be considered as a petition for forbearance subject to the one-year deadline set forth in 47 U.S.C. 160(c), any petition requesting that the Commission exercise its forbearance authority under 47 U.S.C. 160 shall be filed as a separate pleading and shall be identified in the caption of such pleading as a petition for forbearance under 47 U.S.C. 160(c). Any request which is not in compliance with this rule is deemed not to constitute a petition pursuant to 47 U.S.C. 160(c), and is not subject to the deadline set forth therein.
                [65 FR 7460, Feb. 15, 2000]
              
              
                § 1.54
                Petitions for forbearance must be complete as filed.
                (a) Description of relief sought. Petitions for forbearance must identify the requested relief, including:
                (1) Each statutory provision, rule, or requirement from which forbearance is sought.
                (2) Each carrier, or group of carriers, for which forbearance is sought.
                (3) Each service for which forbearance is sought.
                (4) Each geographic location, zone, or area for which forbearance is sought.
                (5) Any other factor, condition, or limitation relevant to determining the scope of the requested relief.
                (b) Prima facie case. Petitions for forbearance must contain facts and arguments which, if true and persuasive, are sufficient to meet each of the statutory criteria for forbearance.
                (1) A petition for forbearance must specify how each of the statutory criteria is met with regard to each statutory provision or rule, or requirement from which forbearance is sought.
                (2) If the petitioner intends to rely on data or information in the possession of third parties, the petition must identify:
                (i) The nature of the data or information.
                (ii) The parties believed to have or control the data or information.
                (iii) The relationship of the data or information to facts and arguments presented in the petition.
                (3) The petitioner shall, at the time of filing, provide a copy of the petition to each third party identified as possessing data or information on which the petitioner intends to rely.
                (c) Identification of related matters. A petition for forbearance must identify any proceeding pending before the Commission in which the petitioner has requested, or otherwise taken a position regarding, relief that is identical to, or comparable to, the relief sought in the forbearance petition. Alternatively, the petition must declare that the petitioner has not, in a pending proceeding, requested or otherwise taken a position on the relief sought.
                (d) Filing requirements. Petitions for forbearance shall comply with the filing requirements in § 1.49.
                (1) Petitions for forbearance shall be e-mailed to forbearance@fcc.gov at the time for filing.
                (2) All filings related to a forbearance petition, including all data, shall be provided in a searchable format. To be searchable, a spreadsheet containing a significant amount of data must be capable of being manipulated to allow meaningful analysis.
                (e) Contents. Petitions for forbearance shall include:
                (1) A plain, concise, written summary statement of the relief sought.
                (2) A full statement of the petitioner's prima facie case for relief.
                (3) Appendices that list:
                (i) The scope of relief sought as required in § 1.54(a);
                (ii) All supporting data upon which the petition intends to rely, including a market analysis; and
                (iii) Any supporting statements or affidavits.
                (f) Supplemental information. The Commission will consider further facts and arguments entered into the record by a petitioner only:
                (1) In response to facts and arguments introduced by commenters or opponents.
                (2) By permission of the Commission.
                [74 FR 39227, Aug. 6, 2009]
              
              
                § 1.55
                Public notice of petitions for forbearance.
                (a) Filing a petition for forbearance initiates the statutory time limit for consideration of the petition.
                (b) The Commission will issue a public notice when it receives a properly filed petition for forbearance. The notice will include:
                (1) A statement of the nature of the petition for forbearance.
                (2) The scope of the forbearance sought and a description of the subjects and issues involved.

                (3) The docket number assigned to the proceeding.
                
                (4) A statement of the time for filing oppositions or comments and replies thereto.
                [74 FR 39227, Aug. 6, 2009]
              
              
                § 1.56
                Motions for summary denial of petitions for forbearance.
                (a) Opponents of a petition for forbearance may submit a motion for summary denial if it can be shown that the petition for forbearance, viewed in the light most favorable to the petitioner, cannot meet the statutory criteria for forbearance.
                (b) A motion for summary denial may not be filed later than the due date for comments and oppositions announced in the public notice.
                (c) Oppositions to motions for summary denial may not be filed later than the due date for reply comments announced in the public notice.
                (d) No reply may be filed to an opposition to a motion for summary denial.
                [74 FR 39227, Aug. 6, 2009]
              
              
                § 1.57
                Circulation and voting of petitions for forbearance.
                (a) If a petition for forbearance includes novel questions of fact, law or policy which cannot be resolved under outstanding precedents and decisions, the Chairman will circulate a draft order no later than 28 days prior to the statutory deadline, unless all Commissioners agree to a shorter period.
                (b) The Commission will vote on any circulated order resolving a forbearance petition not later than seven days before the last day that action must be taken to prevent the petition from being deemed granted by operation of law.
                [74 FR 39227, Aug. 6, 2009]
              
              
                § 1.58
                Forbearance petition quiet period prohibition.
                The prohibition in § 1.1203(a) on contacts with decisionmakers concerning matters listed in the Sunshine Agenda shall also apply to a petition for forbearance for a period of 14 days prior to the statutory deadline under 47 U.S.C. 160(c) or as announced by the Commission.
                [74 FR 39227, Aug. 6, 2009]
              
              
                § 1.59
                Withdrawal or narrowing of petitions for forbearance.
                (a) A petitioner may withdraw or narrow a petition for forbearance without approval of the Commission by filing a notice of full or partial withdrawal at any time prior to the end of the tenth business day after the due date for reply comments announced in the public notice.
                (b) Except as provided in paragraph (a) of this section, a petition for forbearance may be withdrawn, or narrowed so significantly as to amount to a withdrawal of a large portion of the forbearance relief originally requested by the petitioner, only with approval of the Commission.
                [74 FR 39227, Aug. 6, 2009]
              
            
            
              General Application Procedures
              
                § 1.61
                Procedures for handling applications requiring special aeronautical study.
                (a) Antenna Structure Registration is conducted by the Wireless Telecommunications Bureau as follows:
                (1) Each antenna structure owner that must notify the FAA of proposed construction using FAA Form 7460-1 shall, upon proposing new or modified construction, register that antenna structure with the Wireless Telecommunications Bureau using FCC Form 854.
                (2) In accordance with § 1.1307 and § 17.4(c) of this chapter, the Bureau will address any environmental concerns prior to processing the registration.
                (3) If a final FAA determination of “no hazard” is not submitted along with FCC Form 854, processing of the registration may be delayed or disapproved.

                (4) If the owner of the antenna structure cannot file FCC Form 854 because it is subject to a denial of Federal benefits under the Anti-Drug Abuse Act of 1988, 21 U.S.C. 862, the first licensee authorized to locate on the structure must register the structure using FCC Form 854, and provide a copy of the Antenna Structure Registration (FCC Form 854R) to the owner. The owner remains responsible for providing a copy of FCC Form 854R to all tenant licensees on the structure and for posting the registration number as required by § 17.4(g) of this chapter.
                (5) Upon receipt of FCC Form 854, and attached FAA final determination of “no hazard,” the Bureau may prescribe antenna structure painting and/or lighting specifications or other conditions in accordance with the FAA airspace recommendation. Unless otherwise specified by the Bureau, the antenna structure must conform to the FAA's painting and lighting recommendations set forth in the FAA's determination of “no hazard” and the associated FAA study number. The Bureau returns a completed Antenna Structure Registration (FCC Form 854R) to the registrant. If the proposed structure is disapproved the registrant is so advised.
                (b) Each operating Bureau or Office examines the applications for Commission authorization for which it is responsible to ensure compliance with FAA notification procedures as well as Commission Antenna Structure Registration as follows:
                (1) If Antenna Structure Registration is required, the operating Bureau reviews the application for the Antenna Structure Registration Number and proceeds as follows:
                (i) If the application contains the Antenna Structure Registration Number or if the applicant seeks a Cellular or PCS system authorization, the operating Bureau processes the application.
                (ii) If the application does not contain the Antenna Structure Registration Number, but the structure owner has already filed FCC Form 854, the operating Bureau places the application on hold until Registration can be confirmed, so long as the owner exhibits due diligence in filing.
                (iii) If the application does not contain the Antenna Structure Registration Number, and the structure owner has not filed FCC Form 854, the operating Bureau notifies the applicant that FCC Form 854 must be filed and places the application on hold until Registration can be confirmed, so long as the owner exhibits due diligence in filing.
                (2) If Antenna Structure Registration is not required, the operating Bureau processes the application.
                (c) Where one or more antenna farm areas have been designated for a community or communities (see § 17.9 of this chapter), an application proposing the erection of an antenna structure over 1,000 feet in height above ground to serve such community or communities will not be accepted for filing unless:
                (1) It is proposed to locate the antenna structure in a designated antenna farm area, or
                (2) It is accompanied by a statement from the Federal Aviation Administration that the proposed structure will not constitute a menace to air navigation, or

                (3) It is accompanied by a request for waiver setting forth reasons sufficient, if true, to justify such a waiver.
                
                
                  Note:
                  By Commission Order (FCC 65-455), 30 FR 7419, June 5, 1965, the Commission issued the following policy statement concerning the height of radio and television antenna towers:
                  “We have concluded that this objective can best be achieved by adopting the following policy: Applications for antenna towers higher than 2,000 feet above ground will be presumed to be inconsistent with the public interest, and the applicant will have a burden of overcoming that strong presumption. The applicant must accompany its application with a detailed showing directed to meeting this burden. Only in the exceptional case, where the Commission concludes that a clear and compelling showing has been made that there are public interest reasons requiring a tower higher than 2,000 feet above ground, and after the parties have complied with applicable FAA procedures, and full Commission coordination with FAA on the question of menace to air navigation, will a grant be made. Applicants and parties in interest will, of course, be afforded their statutory hearing rights.”
                
                [28 FR 12415, Nov. 22, 1963, as amended at 32 FR 8813, June 21, 1967; 32 FR 20860, Dec. 28, 1967; 34 FR 6481, Apr. 15, 1969; 45 FR 55201, Aug. 19, 1980; 58 FR 13021, Mar. 9, 1993, 61 FR 4361, Feb. 6, 1996; 77 FR 3952, Jan. 26, 2012; 79 FR 56984, Sept. 24, 2014]
              
              
                § 1.62
                Operation pending action on renewal application.

                (a)(1) Where there is pending before the Commission at the time of expiration of license any proper and timely application for renewal of license with respect to any activity of a continuing nature, in accordance with the provisions of section 9(b) of the Administrative Procedure Act, such license shall continue in effect without further action by the Commission until such time as the Commission shall make a final determination with respect to the renewal application. No operation by any licensee under this section shall be construed as a finding by the Commission that the operation will serve the public interest, convenience, or necessity, nor shall such operation in any way affect or limit the action of the Commission with respect to any pending application or proceeding.
                (2) A non-broadcast licensee operating by virtue of this paragraph (a) shall, after the date of expiration specified in the license, post, in addition to the original license, any acknowledgment received from the Commission that the renewal application has been accepted for filing or a signed copy of the application for renewal of license which has been submitted by the licensee, or in services other than common carrier, a statement certifying that the licensee has mailed or filed a renewal application, specifying the date of mailing or filing.
                (b) Where there is pending before the Commission at the time of expiration of license any proper and timely application for renewal or extension of the term of a license with respect to any activity not of a continuing nature, the Commission may in its discretion grant a temporary extension of such license pending determination of such application. No such temporary extension shall be construed as a finding by the Commission that the operation of any radio station thereunder will serve the public interest, convenience, or necessity beyond the express terms of such temporary extension of license, nor shall such temporary extension in any way affect or limit the action of the Commission with respect to any pending application or proceeding.
                (c) Except where an instrument of authorization clearly states on its face that it relates to an activity not of a continuing nature, or where the non-continuing nature is otherwise clearly apparent upon the face of the authorization, all licenses issued by the Commission shall be deemed to be related to an activity of a continuing nature.
                (5 U.S.C. 558)
                [28 FR 12415, Nov. 22, 1963, as amended at 84 FR 2758, Feb. 8, 2019]
              
              
                § 1.65
                Substantial and significant changes in information furnished by applicants to the Commission.
                (a) Each applicant is responsible for the continuing accuracy and completeness of information furnished in a pending application or in Commission proceedings involving a pending application. Except as otherwise required by rules applicable to particular types of applications, whenever the information furnished in the pending application is no longer substantially accurate and complete in all significant respects, the applicant shall as promptly as possible and in any event within 30 days, unless good cause is shown, amend or request the amendment of the application so as to furnish such additional or corrected information as may be appropriate. Except as otherwise required by rules applicable to particular types of applications, whenever there has been a substantial change as to any other matter which may be of decisional significance in a Commission proceeding involving the pending application, the applicant shall as promptly as possible and in any event within 30 days, unless good cause is shown, submit a statement furnishing such additional or corrected information as may be appropriate, which shall be served upon parties of record in accordance with § 1.47. Where the matter is before any court for review, statements and requests to amend shall in addition be served upon the Commission's General Counsel. For the purposes of this section, an application is “pending” before the Commission from the time it is accepted for filing by the Commission until a Commission grant or denial of the application is no longer subject to reconsideration by the Commission or to review by any court.

                (b) Applications in broadcast services subject to competitive bidding will be subject to the provisions of §§ 1.2105(b), 73.5002 and 73.3522 of this chapter regarding the modification of their applications.
                

                (c) All broadcast permittees and licensees must report annually to the Commission any adverse finding or adverse final action taken by any court or administrative body that involves conduct bearing on the permittee's or licensee's character qualifications and that would be reportable in connection with an application for renewal as reflected in the renewal form. If a report is required by this paragraph(s), it shall be filed on the anniversary of the date that the licensee's renewal application is required to be filed, except that licensees owning multiple stations with different anniversary dates need file only one report per year on the anniversary of their choice, provided that their reports are not more than one year apart. Permittees and licensees bear the obligation to make diligent, good faith efforts to become knowledgeable of any such reportable adjudicated misconduct.
                
                
                  Note:
                  The terms adverse finding and adverse final action as used in paragraph (c) of this section include adjudications made by an ultimate trier of fact, whether a government agency or court, but do not include factual determinations which are subject to review de novo unless the time for taking such review has expired under the relevant procedural rules. The pendency of an appeal of an adverse finding or adverse final action does not relieve a permittee or licensee from its obligation to report the finding or action.
                
                [48 FR 27200, June 13, 1983, as amended at 55 FR 23084, June 6, 1990; 56 FR 25635, June 5, 1991; 56 FR 44009, Sept. 6, 1991; 57 FR 47412, Oct. 16, 1992; 63 FR 48622, Sept. 11, 1998; 69 FR 72026, Dec. 10, 2004; 75 FR 4702, Jan. 29, 2010]
              
              
                § 1.68
                Action on application for license to cover construction permit.
                (a) An application for license by the lawful holder of a construction permit will be granted without hearing where the Commission, upon examination of such application, finds that all the terms, conditions, and obligations set forth in the application and permit have been fully met, and that no cause or circumstance arising or first coming to the knowledge of the Commission since the granting of the permit would, in the judgment of the Commission, make the operation of such station against the public interest.
                (b) In the event the Commission is unable to make the findings in paragraph (a) of this section, the Commission will designate the application for hearing upon specified issues.
                (Sec. 319, 48 Stat. 1089, as amended; 47 U.S.C. 319)
              
              
                § 1.77
                Detailed application procedures; cross references.
                The application procedures set forth in §§ 1.61 through 1.68 are general in nature. Applicants should also refer to the Commission rules regarding the payment of statutory charges (subpart G of this part) and the use of the FCC Registration Number (FRN) (see subpart W of this part). More detailed procedures are set forth in this chapter as follows:
                (a) Rules governing applications for authorizations in the Broadcast Radio Services are set forth in subpart D of this part.
                (b) Rules governing applications for authorizations in the Common Carrier Radio Services are set forth in subpart E of this part.
                (c) Rules governing applications for authorizations in the Private Radio Services are set forth in subpart F of this part.
                (d) Rules governing applications for authorizations in the Experimental Radio Service are set forth in part 5 of this chapter.
                (e) Rules governing applications for authorizations in the Domestic Public Radio Services are set forth in part 21 of this chapter.
                (f) Rules governing applications for authorizations in the Industrial, Scientific, and Medical Service are set forth in part 18 of this chapter.
                (g) Rules governing applications for certification of equipment are set forth in part 2, subpart J, of this chapter.
                (h) Rules governing applications for commercial radio operator licenses are set forth in part 13 of this chapter.
                (i) Rules governing applications for authorizations in the Common Carrier and Private Radio terrestrial microwave services and Local Multipoint Distribution Services are set out in part 101 of this chapter.
                [28 FR 12415, Nov. 22, 1963, as amended at 44 FR 39180, July 5, 1979; 47 FR 53378, Nov. 26, 1982; 61 FR 26670, May 28, 1996; 62 FR 23162, Apr. 29, 1997; 63 FR 36596, July 7, 1998; 66 FR 47895, Sept. 14, 2001; 78 FR 25160, Apr. 29, 2013]
              
            
            
              
              Miscellaneous Proceedings
              
                § 1.80
                Forfeiture proceedings.
                (a) Persons against whom and violations for which a forfeiture may be assessed. A forfeiture penalty may be assessed against any person found to have:
                (1) Willfully or repeatedly failed to comply substantially with the terms and conditions of any license, permit, certificate, or other instrument of authorization issued by the Commission;
                (2) Willfully or repeatedly failed to comply with any of the provisions of the Communications Act of 1934, as amended; or of any rule, regulation or order issued by the Commission under that Act or under any treaty, convention, or other agreement to which the United States is a party and which is binding on the United States;
                (3) Violated any provision of section 317(c) or 508(a) of the Communications Act;
                (4) Violated any provision of sections 227(b) or (e) of the Communications Act or of the rules issued by the Commission under sections 227(b) or (e) of that Act; or
                (5) Violated any provision of section 1304, 1343, or 1464 of Title 18, United States Code.

                (6) Violated any provision of section 6507 of the Middle Class Tax Relief and Job Creation Act of 2012 or any rule, regulation, or order issued by the Commission under that statute.
                
                
                  Note to paragraph (a):
                  A forfeiture penalty assessed under this section is in addition to any other penalty provided for by the Communications Act, except that the penalties provided for in paragraphs (b)(1) through (4) of this section shall not apply to conduct which is subject to a forfeiture penalty or fine under sections 202(c), 203(e), 205(b), 214(d), 219(b), 220(d), 223(b), 364(a), 364(b), 386(a), 386(b), 506, and 634 of the Communications Act. The remaining provisions of this section are applicable to such conduct.
                
                (b) Limits on the amount of forfeiture assessed. (1) If the violator is a broadcast station licensee or permittee, a cable television operator, or an applicant for any broadcast or cable television operator license, permit, certificate, or other instrument of authorization issued by the Commission, except as otherwise noted in this paragraph, the forfeiture penalty under this section shall not exceed $37,500 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $400,000 for any single act or failure to act described in paragraph (a) of this section. There is no limit on forfeiture assessments for EEO violations by cable operators that occur after notification by the Commission of a potential violation. See section 634(f)(2) of the Communications Act. Notwithstanding the foregoing in this section, if the violator is a broadcast station licensee or permittee or an applicant for any broadcast license, permit, certificate, or other instrument of authorization issued by the Commission, and if the violator is determined by the Commission to have broadcast obscene, indecent, or profane material, the forfeiture penalty under this section shall not exceed $350,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $3,300,000 for any single act or failure to act described in paragraph (a) of this section.
                (2) If the violator is a common carrier subject to the provisions of the Communications Act or an applicant for any common carrier license, permit, certificate, or other instrument of authorization issued by the Commission, the amount of any forfeiture penalty determined under this section shall not exceed $160,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,575,000 for any single act or failure to act described in paragraph (a) of this section.

                (3) If the violator is a manufacturer or service provider subject to the requirements of section 255, 716, or 718 of the Communications Act, and is determined by the Commission to have violated any such requirement, the manufacturer or service provider shall be liable to the United States for a forfeiture penalty of not more than $105,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,050,000 for any single act or failure to act.
                (4) Any person determined to have violated section 227(e) of the Communications Act or the rules issued by the Commission under section 227(e) of the Communications Act shall be liable to the United States for a forfeiture penalty of not more than $10,000 for each violation or three times that amount for each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $1,025,000 for any single act or failure to act. Such penalty shall be in addition to any other forfeiture penalty provided for by the Communications Act.
                (5) Any person determined to have violated section 227(b)(4)(B) of the Communications Act or the rules issued by the Commission under section 227(b)(4)(B) of the Communications Act shall be liable to the United States for a forfeiture penalty determined in accordance with paragraphs (A)-(F) of section 503(b)(2) plus an additional penalty not to exceed $10,000.
                (6) If a violator who is granted access to the Do-Not-Call registry of public safety answering points discloses or disseminates any registered telephone number without authorization, in violation of section 6507(b)(4) of the Middle Class Tax Relief and Job Creation Act of 2012 or the Commission's implementing rules, the monetary penalty for such unauthorized disclosure or dissemination of a telephone number from the registry shall be not less than $100,000 per incident nor more than $1,000,000 per incident depending upon whether the conduct leading to the violation was negligent, grossly negligent, reckless, or willful, and depending on whether the violation was a first or subsequent offense.
                (7) If a violator uses automatic dialing equipment to contact a telephone number on the Do-Not-Call registry of public safety answering points, in violation of section 6507(b)(5) of the Middle Class Tax Relief and Job Creation Act of 2012 or the Commission's implementing rules, the monetary penalty for contacting such a telephone number shall be not less than $10,000 per call nor more than $100,000 per call depending on whether the violation was negligent, grossly negligent, reckless, or willful, and depending on whether the violation was a first or subsequent offense.
                (8) In any case not covered in paragraphs (b)(1) through (b)(6) of this section, the amount of any forfeiture penalty determined under this section shall not exceed $16,000 for each violation or each day of a continuing violation, except that the amount assessed for any continuing violation shall not exceed a total of $122,500 for any single act or failure to act described in paragraph (a) of this section.
                (9) Factors considered in determining the amount of the forfeiture penalty. In determining the amount of the forfeiture penalty, the Commission or its designee will take into account the nature, circumstances, extent and gravity of the violations and, with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require.
                
                
                  Note to paragraph (b)(8):
                  
                    Guidelines for Assessing Forfeitures. The Commission and its staff may use these guidelines in particular cases. The Commission and its staff retain the discretion to issue a higher or lower forfeiture than provided in the guidelines, to issue no forfeiture at all, or to apply alternative or additional sanctions as permitted by the statute. The forfeiture ceilings per violation or per day for a continuing violation stated in section 503 of the Communications Act and the Commission's rules are described in § 1.80(b)(9). These statutory maxima became effective September 13, 2013. Forfeitures issued under other sections of the Act are dealt with separately in section III of this note.
                
                Section I. Base Amounts for Section 503 Forfeitures
                
                  
                    Forfeitures
                    Violation amount
                  
                  
                    Misrepresentation/lack of candor
                    (1)
                  
                  
                    Construction and/or operation without an instrument of authorization for the service
                    $10,000
                  
                  
                    Failure to comply with prescribed lighting and/or marking
                    10,000
                  
                  
                    Violation of public file rules
                    10,000
                  
                  
                    Violation of political rules: reasonable access, lowest unit charge, equal opportunity, and discrimination
                    9,000
                  
                  
                    
                    Unauthorized substantial transfer of control
                    8,000
                  
                  
                    Violation of children's television commercialization or programming requirements
                    8,000
                  
                  
                    Violations of rules relating to distress and safety frequencies
                    8,000
                  
                  
                    False distress communications
                    8,000
                  
                  
                    EAS equipment not installed or operational
                    8,000
                  
                  
                    Alien ownership violation
                    8,000
                  
                  
                    Failure to permit inspection
                    7,000
                  
                  
                    Transmission of indecent/obscene materials
                    7,000
                  
                  
                    Interference
                    7,000
                  
                  
                    Importation or marketing of unauthorized equipment
                    7,000
                  
                  
                    Exceeding of authorized antenna height
                    5,000
                  
                  
                    Fraud by wire, radio or television
                    5,000
                  
                  
                    Unauthorized discontinuance of service
                    5,000
                  
                  
                    Use of unauthorized equipment
                    5,000
                  
                  
                    Exceeding power limits
                    4,000
                  
                  
                    Failure to respond to Commission communications
                    4,000
                  
                  
                    Violation of sponsorship ID requirements
                    4,000
                  
                  
                    Unauthorized emissions
                    4,000
                  
                  
                    Using unauthorized frequency
                    4,000
                  
                  
                    Failure to engage in required frequency coordination
                    4,000
                  
                  
                    Construction or operation at unauthorized location
                    4,000
                  
                  
                    Violation of requirements pertaining to broadcasting of lotteries or contests
                    4,000
                  
                  
                    Violation of transmitter control and metering requirements
                    3,000
                  
                  
                    Failure to file required forms or information
                    3,000
                  
                  
                    Failure to make required measurements or conduct required monitoring
                    2,000
                  
                  
                    Failure to provide station ID
                    1,000
                  
                  
                    Unauthorized pro forma transfer of control
                    1,000
                  
                  
                    Failure to maintain required records
                    1,000
                  
                  
                    1Statutory Maximum for each Service.
                
                
                  Violations Unique to the Service
                  
                    Violation
                    Services affected
                    Amount
                  
                  
                    Unauthorized conversion of long distance telephone service
                    Common Carrier
                    $40,000
                  
                  
                    Violation of operator services requirements
                    Common Carrier
                    7,000
                  
                  
                    Violation of pay-per-call requirements
                    Common Carrier
                    7,000
                  
                  
                    Failure to implement rate reduction or refund order
                    Cable
                    7,500
                  
                  
                    Violation of cable program access rules
                    Cable
                    7,500
                  
                  
                    Violation of cable leased access rules
                    Cable
                    7,500
                  
                  
                    Violation of cable cross-ownership rules
                    Cable
                    7,500
                  
                  
                    Violation of cable broadcast carriage rules
                    Cable
                    7,500
                  
                  
                    Violation of pole attachment rules
                    Cable
                    7,500
                  
                  
                    Failure to maintain directional pattern within prescribed parameters
                    Broadcast
                    7,000
                  
                  
                    Violation of broadcast hoax rule
                    Broadcast
                    7,000
                  
                  
                    AM tower fencing
                    Broadcast
                    7,000
                  
                  
                    Broadcasting telephone conversations without authorization
                    Broadcast
                    4,000
                  
                  
                    Violation of enhanced underwriting requirements
                    Broadcast
                    2,000
                  
                
                Section II. Adjustment Criteria for Section 503 Forfeitures
                Upward Adjustment Criteria
                (1) Egregious misconduct.
                (2) Ability to pay/relative disincentive.
                (3) Intentional violation.
                (4) Substantial harm.
                (5) Prior violations of any FCC requirements.
                (6) Substantial economic gain.
                (7) Repeated or continuous violation.
                Downward Adjustment Criteria
                (1) Minor violation.
                (2) Good faith or voluntary disclosure.
                (3) History of overall compliance.
                (4) Inability to pay.
                Section III. Non-Section 503 Forfeitures That Are Affected by the Downward Adjustment Factors

                Unlike section 503 of the Act, which establishes maximum forfeiture amounts, other sections of the Act, with two exceptions, state prescribed amounts of forfeitures for violations of the relevant section. These amounts are then subject to mitigation or remission under section 504 of the Act. One exception is section 223 of the Act, which provides a maximum forfeiture per day. For convenience, the Commission will treat this amount as if it were a prescribed base amount, subject to downward adjustments. The other exception is section 227(e) of the Act, which provides maximum forfeitures per violation, and for continuing violations. The Commission will apply the factors set forth in section 503(b)(2)(E) of the Act and section III of this note to determine the amount of the penalty to assess in any particular situation. The following amounts are adjusted for inflation pursuant to the Debt Collection Improvement Act of 1996 (DCIA), 28 U.S.C. 2461. These non-section 503 forfeitures may be adjusted downward using the “Downward Adjustment Criteria” shown for section 503 forfeitures in section II of this note.
                
                  
                    Violation
                    Statutory amount after 2020 annual inflation adjustment
                  
                  
                    Sec. 202(c) Common Carrier Discrimination
                    $12,294, $615/day.
                  
                  
                    Sec. 203(e) Common Carrier Tariffs
                    $12,294, $615/day.
                  
                  
                    Sec. 205(b) Common Carrier Prescriptions
                    $24,586
                  
                  
                    Sec. 214(d) Common Carrier Line Extensions
                    $2,458/day.
                  
                  
                    Sec. 219(b) Common Carrier Reports
                    2,458/day.
                  
                  
                    Sec. 220(d) Common Carrier Records & Accounts
                    $12,294/day.
                  
                  
                    Sec. 223(b) Dial-a-Porn
                    $127,398/day.
                  
                  
                    Sec. 227(e) Caller Identification
                    $11,766/violation. $35,298/day for each day of continuing violation, up to $1,176,638 for any single act or failure to act.
                  
                  
                    Sec. 364(a) Forfeitures (Ships)
                    $10,245/day (owner).
                  
                  
                    Sec. 364(b) Forfeitures (Ships)
                    $2,050 (vessel master).
                  
                  
                    Sec. 386(a) Forfeitures (Ships).
                    $10,245/day (owner).
                  
                  
                    Sec. 386(b) Forfeitures (Ships)
                    $2,050 (vessel master).
                  
                  
                    Sec. 634 Cable EEO
                    $908/day.
                  
                
                (10) Inflation adjustments to the maximum forfeiture amount. (i) Pursuant to the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015, Public Law 114-74 (129 Stat. 599-600), which amends the Federal Civil Monetary Penalty Inflation Adjustment Act of 1990, Public Law 101-410 (104 Stat. 890; 28 U.S.C. 2461 note), the statutory maximum amount of a forfeiture penalty assessed under this section shall be adjusted annually for inflation by order published no later than January 15 each year. Annual inflation adjustments will be based on the percentage (if any) by which the Consumer Price Index for all Urban Consumers (CPI-U) for October preceding the date of the adjustment exceeds the prior year's CPI-U for October. The Office of Management and Budget (OMB) will issue adjustment rate guidance no later than December 15 each year to adjust for inflation in the CPI-U as of the most recent October.
                (ii) The application of the annual inflation adjustment required by the foregoing Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 results in the following adjusted statutory maximum forfeitures authorized by the Communications Act:
                
                  Table 1 to Paragraph (b)(9)(ii)
                  
                    U.S. Code citation
                    Maximum penaltyafter 2020 annual
                      inflation adjustment
                    
                  
                  
                    47 U.S.C. 202(c)
                    $12,294
                  
                  
                     
                    615
                  
                  
                    47 U.S.C. 203(e)
                    12,294
                  
                  
                     
                    615
                  
                  
                    47 U.S.C. 205(b)
                    24,586
                  
                  
                    47 U.S.C. 214(d)
                    2,458
                  
                  
                    47 U.S.C. 219(b)
                    2,458
                  
                  
                    47 U.S.C. 220(d)
                    12,294
                  
                  
                    47 U.S.C. 223(b)
                    127,398
                  
                  
                    47 U.S.C. 227(e)
                    11,766
                  
                  
                     
                    35,298
                  
                  
                    
                     
                    1,176,638
                  
                  
                    47 U.S.C. 362(a)
                    10,245
                  
                  
                    47 U.S.C. 362(b)
                    2,050
                  
                  
                    47 U.S.C. 386(a)
                    10,245
                  
                  
                    47 U.S.C. 386(b)
                    2,050
                  
                  
                    47 U.S.C. 503(b)(2)(A)
                    51,222
                  
                  
                     
                    512,228
                  
                  
                    47 U.S.C. 503(b)(2)(B)
                    204,892
                  
                  
                     
                    2,048,915
                  
                  
                    47 U.S.C. 503(b)(2)(C)
                    414,454
                  
                  
                     
                    3,825,726
                  
                  
                    47 U.S.C. 503(b)(2)(D)
                    20,489
                  
                  
                     
                    153,669
                  
                  
                    47 U.S.C. 503(b)(2)(F)
                    117,664
                  
                  
                     
                    1,176,638
                  
                  
                    47 U.S.C. 507(a)
                    2,029
                  
                  
                    47 U.S.C. 507(b)
                    297
                  
                  
                    47 U.S.C. 554
                    908
                  
                
                
                  Note to paragraph (b)(9):
                  Pursuant to Public Law 104-134, the first inflation adjustment cannot exceed 10 percent of the statutory maximum amount.
                
                
                (c) Limits on the time when a proceeding may be initiated. (1) In the case of a broadcast station, no forfeiture penalty shall be imposed if the violation occurred more than 1 year prior to the issuance of the appropriate notice or prior to the date of commencement of the current license term, whichever is earlier. For purposes of this paragraph, “date of commencement of the current license term” means the date of commencement of the last term of license for which the licensee has been granted a license by the Commission. A separate license term shall not be deemed to have commenced as a result of continuing a license in effect under section 307(c) pending decision on an application for renewal of the license.
                (2) In the case of a forfeiture imposed against a carrier under sections 202(c), 203(e), and 220(d), no forfeiture will be imposed if the violation occurred more than 5 years prior to the issuance of a notice of apparent liability.
                (3) In the case of a forfeiture imposed under section 227(e), no forfeiture will be imposed if the violation occurred more than 4 years prior to the date on which the appropriate notice was issued.
                (4) In the case of a forfeiture imposed under section 227(b)(4)(B), no forfeiture will be imposed if the violation occurred more than 4 years prior to the date on which the appropriate notice is issued.
                (5) In all other cases, no penalty shall be imposed if the violation occurred more than 1 year prior to the date on which the appropriate notice is issued.
                (d) Preliminary procedure in some cases; citations. Except for a forfeiture imposed under sections 227(b) and 227(e)(5) of the Act, no forfeiture penalty shall be imposed upon any person under this section of the Act if such person does not hold a license, permit, certificate, or other authorization issued by the Commission, and if such person is not an applicant for a license, permit, certificate, or other authorization issued by the Commission, unless, prior to the issuance of the appropriate notice, such person:
                (1) Is sent a citation reciting the violation charged;
                (2) Is given a reasonable opportunity (usually 30 days) to request a personal interview with a Commission official, at the field office which is nearest to such person's place of residence; and

                (3) Subsequently engages in conduct of the type described in the citation. However, a forfeiture penalty may be imposed, if such person is engaged in (and the violation relates to) activities for which a license, permit, certificate, or other authorization is required or if such person is a cable television operator, or in the case of violations of section 303(q), if the person involved is a nonlicensee tower owner who has previously received notice of the obligations imposed by section 303(q) from the Commission or the permittee or licensee who uses that tower. Paragraph (c) of this section does not limit the issuance of citations. When the requirements of this paragraph have been satisfied with respect to a particular violation by a particular person, a forfeiture penalty may be imposed upon such person for conduct of the type described in the citation without issuance of an additional citation.
                (e) Alternative procedures. In the discretion of the Commission, a forfeiture proceeding may be initiated either: (1) By issuing a notice of apparent liability, in accordance with paragraph (f) of this section, or (2) a notice of opportunity for hearing, in accordance with paragraph (g).
                (f) Notice of apparent liability. Before imposing a forfeiture penalty under the provisions of this paragraph, the Commission or its designee will issue a written notice of apparent liability.
                (1) Content of notice. The notice of apparent liability will:
                (i) Identify each specific provision, term, or condition of any act, rule, regulation, order, treaty, convention, or other agreement, license, permit, certificate, or instrument of authorization which the respondent has apparently violated or with which he has failed to comply,
                (ii) Set forth the nature of the act or omission charged against the respondent and the facts upon which such charge is based,
                (iii) State the date(s) on which such conduct occurred, and
                (iv) Specify the amount of the apparent forfeiture penalty.
                (2) Delivery. The notice of apparent liability will be sent to the respondent, by certified mail, at his last known address (see § 1.5).
                (3) Response. The respondent will be afforded a reasonable period of time (usually 30 days from the date of the notice) to show, in writing, why a forfeiture penalty should not be imposed or should be reduced, or to pay the forfeiture. Any showing as to why the forfeiture should not be imposed or should be reduced shall include a detailed factual statement and such documentation and affidavits as may be pertinent.
                (4) Forfeiture order. If the proposed forfeiture penalty is not paid in full in response to the notice of apparent liability, the Commission, upon considering all relevant information available to it, will issue an order canceling or reducing the proposed forfeiture or requiring that it be paid in full and stating the date by which the forfeiture must be paid.
                (5) Judicial enforcement of forfeiture order. If the forfeiture is not paid, the case will be referred to the Department of Justice for collection under section 504(a) of the Communications Act.
                (g) Notice of opportunity for hearing. The procedures set out in this paragraph will ordinarily be followed only when a hearing is being held for some reason other than the assessment of a forfeiture (such as, to determine whether a renewal application should be granted) and a forfeiture is to be considered as an alternative or in addition to any other Commission action. However, these procedures may be followed whenever the Commission, in its discretion, determines that they will better serve the ends of justice.
                (1) Before imposing a forfeiture penalty under the provisions of this paragraph, the Commission will issue a notice of opportunity for hearing. The hearing will be a full evidentiary hearing before an administrative law judge, conducted under procedures set out in subpart B of this part, including procedures for appeal and review of initial decisions. A final Commission order assessing a forfeiture under the provisions of this paragraph is subject to judicial review under section 402(a) of the Communications Act.
                (2) If, after a forfeiture penalty is imposed and not appealed or after a court enters final judgment in favor of the Commission, the forfeiture is not paid, the Commission will refer the matter to the Department of Justice for collection. In an action to recover the forfeiture, the validity and appropriateness of the order imposing the forfeiture are not subject to review.

                (3) Where the possible assessment of a forfeiture is an issue in a hearing case to determine which pending application should be granted, and the applicant facing a potential forfeiture is dismissed pursuant to a settlement agreement or otherwise, and the presiding judge has not made a determination on the forfeiture issue, the order of dismissal shall be forwarded to the attention of the full Commission. Within the time provided by § 1.117, the Commission may, on its own motion, proceed with a determination of whether a forfeiture against the dismissing applicant is warranted. If the Commission so proceeds, it will provide the applicant with a reasonable opportunity to respond to the forfeiture issue (see paragraph (f)(3) of this section) and make a determination under the procedures outlined in paragraph (f) of this section.
                (h) Payment. The forfeiture should be paid electronically using the Commission's electronic payment system in accordance with the procedures set forth on the Commission's website, www.fcc.gov/licensing-databases/fees.
                
                (i) Remission and mitigation. In its discretion, the Commission, or its designee, may remit or reduce any forfeiture imposed under this section. After issuance of a forfeiture order, any request that it do so shall be submitted as a petition for reconsideration pursuant to § 1.106.
                (j) Effective date. Amendments to paragraph (b) of this section implementing Pub. L. No. 101-239 are effective December 19, 1989.
                [43 FR 49308, Oct. 23, 1978, as amended at 48 FR 15631, Apr. 12, 1983; 50 FR 40855, Oct. 7, 1985; 55 FR 25605, June 22, 1990; 56 FR 25638, June 5, 1991; 57 FR 23161, June 2, 1992; 57 FR 47006, Oct. 14, 1992; 57 FR 48333, Oct. 23, 1992; 58 FR 6896, Feb. 3, 1993; 58 FR 27473, May 10, 1993; 62 FR 4918, Feb. 3, 1997; 62 FR 43475, Aug. 14, 1997; 63 FR 26992, May 15, 1998; 65 FR 60868, Oct. 13, 2000; 69 FR 47789, Aug. 6, 2004; 72 FR 33914, June 20, 2007; 73 FR 9018, Feb. 19, 2008; 73 FR 44664, July 31, 2008; 76 FR 43203, July 20, 2011; 76 FR 82388, Dec. 30, 2011; 77 FR 71137, Nov. 29, 2012; 78 FR 10100, Feb. 13, 2013; 78 FR 49371, Aug. 14, 2013; 81 FR 42555, June 30, 2016; 82 FR 8171, Jan. 24, 2017; 82 FR 57882, Dec. 8, 2017; 83 FR 4600, Feb. 1. 2018; 84 FR 2462, Feb. 7, 2019; 85 FR 2318, Jan. 15, 2020; 85 FR 22029, Apr. 21, 2020; 85 FR 38333, June 26, 2020]
              
              
                § 1.83
                Applications for radio operator licenses.
                (a) Application filing procedures for amateur radio operator licenses are set forth in part 97 of this chapter.
                (b) Application filing procedures for commercial radio operator licenses are set forth in part 13 of this chapter. Detailed information about application forms, filing procedures, and where to file applications for commercial radio operator licenses is contained in the bulletin “Commercial Radio Operator Licenses and Permits.” This bulletin is available from the Commission's Forms Distribution Center by calling 1-800-418-FORM (3676).
                [47 FR 53378, Nov. 26, 1982, as amended at 58 FR 13021, Mar. 9, 1993; 63 FR 68920, Dec. 14, 1998]
              
              
                § 1.85
                Suspension of operator licenses.

                Whenever grounds exist for suspension of an operator license, as provided in § 303(m) of the Communications Act, the Chief of the Wireless Telecommunications Bureau, with respect to amateur and commercial radio operator licenses, may issue an order suspending the operator license. No order of suspension of any operator's license shall take effect until 15 days' notice in writing of the cause for the proposed suspension has been given to the operator licensee, who may make written application to the Commission at any time within the said 15 days for a hearing upon such order. The notice to the operator licensee shall not be effective until actually received by him, and from that time he shall have 15 days in which to mail the said application. In the event that physical conditions prevent mailing of the application before the expiration of the 15-day period, the application shall then be mailed as soon as possible thereafter, accompanied by a satisfactory explanation of the delay. Upon receipt by the Commission of such application for hearing, said order of suspension shall be designated for hearing by the Chief, Wireless Telecommunications Bureau and said suspension shall be held in abeyance until the conclusion of the hearing. Upon the conclusion of said hearing, the Commission may affirm, modify, or revoke said order of suspension. If the license is ordered suspended, the operator shall send his operator license to the Mobility Division, Wireless Telecommunications Bureau, in Washington, DC, on or before the effective date of the order, or, if the effective date has passed at the time notice is received, the license shall be sent to the Commission forthwith.
                [78 FR 23151, Apr. 18, 2013]
              
              
                § 1.87
                Modification of license or construction permit on motion of the Commission.
                (a) Whenever it appears that a station license or construction permit should be modified, the Commission shall notify the licensee or permittee in writing of the proposed action and reasons therefor, and afford the licensee or permittee at least thirty days to protest such proposed order of modification, except that, where safety of life or property is involved, the Commission may by order provide a shorter period of time.
                (b) The notification required in paragraph (a) of this section may be effectuated by a notice of proposed rule making in regard to a modification or addition of an FM or television channel to the Table of Allotments (§§ 73.202 and 73.504) or Table of Assignments (§ 73.606). The Commission shall send a copy of any such notice of proposed rule making to the affected licensee or permittee by certified mail, return receipt requested.
                (c) Any other licensee or permittee who believes that its license or permit would be modified by the proposed action may also protest the proposed action before its effective date.
                (d) Any protest filed pursuant to this section shall be subject to the requirements of section 309 of the Communications Act of 1934, as amended, for petitions to deny.
                (e) In any case where a hearing is conducted pursuant to the provisions of this section, both the burden of proceeding with the introduction of evidence and the burden of proof shall be upon the Commission except that, with respect to any issue that pertains to the question of whether the proposed action would modify the license or permit of a person filing a protest pursuant to paragraph (c) of this section, such burdens shall be as described by the Commission.
                (f) In order to utilize the right to a hearing and the opportunity to appear and give evidence upon the issues specified in any hearing order, the licensee or permittee, in person or by attorney, shall, within the period of time as may be specified in the hearing order, file with the Commission a written statement stating that he or she will appear at the hearing and present evidence on the matters specified in the hearing order.
                (g) The right to file a protest or have a hearing shall, unless good cause is shown in a petition to be filed not later than 5 days before the lapse of time specified in paragraph (a) or (f) of this section, be deemed waived:
                (1) In case of failure to timely file the protest as required by paragraph (a) of this section or a written statement as required by paragraph (f) of this section.
                (2) In case of filing a written statement provided for in paragraph (f) of this section but failing to appear at the hearing, either in person or by counsel.
                (h) Where the right to file a protest or have a hearing is waived, the licensee or permittee will be deemed to have consented to the modification as proposed and a final decision may be issued by the Commission accordingly. Irrespective of any waiver as provided for in paragraph (g) of this section or failure by the licensee or permittee to raise a substantial and material question of fact concerning the proposed modification in his protest, the Commission may, on its own motion, designate the proposed modification for hearing in accordance with this section.
                (i) Any order of modification issued pursuant to this section shall include a statement of the findings and the grounds and reasons therefor, shall specify the effective date of the modification, and shall be served on the licensee or permittee.
                [52 FR 22654, June 15, 1987]
              
              
                § 1.88
                Predesignation pleading procedure.

                In cases where an investigation is being conducted by the Commission in connection with the operation of a broadcast station or a pending application for renewal of a broadcast license, the licensee may file a written statement to the Commission setting forth its views regarding the matters under investigation; the staff, in its discretion, may in writing, advise such licensee of the general nature of the investigation, and advise the licensee of its opportunity to submit such a statement to the staff. Any filing by the licensee will be forwarded to the Commission in conjunction with any staff memorandum recommending that the Commission take action as a result of the invesigation. Nothing in this rule shall supersede the application of our ex parte rules to situations described in § 1.1203 of these rules.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; (47 U.S.C. 154, 303, 307))
                [45 FR 65597, Oct. 3, 1980]
              
              
                § 1.89
                Notice of violations.
                (a) Except in cases of willfulness or those in which public health, interest, or safety requires otherwise, any person who holds a license, permit or other authorization appearing to have violated any provision of the Communications Act or any provision of this chapter will, before revocation, suspension, or cease and desist proceedings are instituted, be served with a written notice calling these facts to his or her attention and requesting a statement concerning the matter. FCC Form 793 may be used for this purpose. The Notice of Violation may be combined with a Notice of Apparent Liability to Monetary Forfeiture. In such event, notwithstanding the Notice of Violation, the provisions of § 1.80 apply and not those of § 1.89.
                (b) Within 10 days from receipt of notice or such other period as may be specified, the recipient shall send a written answer, in duplicate, directly to the Commission office originating the official notice. If an answer cannot be sent or an acknowledgment cannot be made within such 10-day period by reason of illness or other unavoidable circumstance, acknowledgment and answer shall be made at the earliest practicable date with a satisfactory explanation of the delay.
                (c) The answer to each notice shall be complete in itself and shall not be abbreviated by reference to other communications or answers to other notices. In every instance the answer shall contain a statement of action taken to correct the condition or omission complained of and to preclude its recurrence. In addition:
                (1) If the notice relates to violations that may be due to the physical or electrical characteristics of transmitting apparatus and any new apparatus is to be installed, the answer shall state the date such apparatus was ordered, the name of the manufacturer, and the promised date of delivery. If the installation of such apparatus requires a construction permit, the file number of the application shall be given, or if a file number has not been assigned by the Commission, such identification shall be given as will permit ready identification of the application.
                (2) If the notice of violation relates to lack of attention to or improper operation of the transmitter, the name and license number of the operator in charge (where applicable) shall be given.
                [48 FR 24890, June 3, 1983]
              
              
                § 1.91
                Revocation and/or cease and desist proceedings; hearings.
                (a) If it appears that a station license or construction permit should be revoked and/or that a cease and desist order should be issued, the Commission will issue an order directing the person to show cause why an order of revocation and/or a cease and desist order, as the facts may warrant, should not be issued.

                (b) An order to show cause why an order of revocation and/or a cease and desist order should not be issued will contain a statement of the matters with respect to which the Commission is inquiring and will call upon the person to whom it is directed (the respondent) to appear before the Commission at a hearing, at a time and place stated in the order, but not less than thirty days after the receipt of such order, and given evidence upon the matters specified in the order to show cause. However, if safety of life or property is involved, the order to show cause may specify a hearing date less than thirty days from the receipt of such order.
                (c) To avail himself of such opportunity for hearing, the respondent, personally or by his attorney, shall file with the Commission, within thirty days of the service of the order or such shorter period as may be specified therein, a written appearance stating that he will appear at the hearing and present evidence on the matters specified in the order. The Commission in its discretion may accept a late appearance. However, an appearance tendered after the specified time has expired will not be accepted unless accompanied by a petition stating with particularity the facts and reasons relied on to justify such late filing. Such petition for acceptance of late appearance will be granted only if the Commission determines that the facts and reasons stated therein constitute good cause for failure to file on time.
                (d) Hearings on the matters specified in such orders to show cause shall accord with the practice and procedure prescribed in this subpart and subpart B of this part, with the following exceptions: (1) In all such revocation and/or cease and desist hearings, the burden of proceeding with the introduction of evidence and the burden of proof shall be upon the Commission; and (2) the Commission may specify in a show cause order, when the circumstances of the proceeding require expedition, a time less than that prescribed in §§ 1.276 and 1.277 within which the initial decision in the proceeding shall become effective, exceptions to such initial decision must be filed, parties must file requests for oral argument, and parties must file notice of intention to participate in oral argument.
                (e) Correction of or promise to correct the conditions or matters complained of in a show cause order shall not preclude the issuance of a cease and desist order. Corrections or promises to correct the conditions or matters complained of, and the past record of the licensee, may, however, be considered in determining whether a revocation and/or a cease and desist order should be issued.
                (f) Any order of revocation and/or cease and desist order issued after hearing pursuant to this section shall include a statement of findings and the grounds therefor, shall specify the effective date of the order, and shall be served on the person to whom such order is directed.
                (Sec. 312, 48 Stat. 1086, as amended; 47 U.S.C. 312)
              
              
                § 1.92
                Revocation and/or cease and desist proceedings; after waiver of hearing.
                (a) After the issuance of an order to show cause, pursuant to § 1.91, calling upon a person to appear at a hearing before the Commission, the occurrence of any one of the following events or circumstances will constitute a waiver of such hearing and the proceeding thereafter will be conducted in accordance with the provisions of this section.
                (1) The respondent fails to file a timely written appearance as prescribed in § 1.91(c) indicating that he will appear at a hearing and present evidence on the matters specified in the order.
                (2) The respondent, having filed a timely written appearance as prescribed in § 1.91(c), fails in fact to appear in person or by his attorney at the time and place of the duly scheduled hearing.
                (3) The respondent files with the Commission, within the time specified for a written appearance in § 1.91(c), a written statement expressly waiving his rights to a hearing.

                (b) When a hearing is waived under the provisions of paragraph (a) (1) or (3) of this section, a written statement signed by the respondent denying or seeking to mitigate or justify the circumstances or conduct complained of in the order to show cause may be submitted within the time specified in § 1.91(c). The Commission in its discretion may accept a late statement. However, a statement tendered after the specified time has expired will not be accepted unless accompanied by a petition stating with particularity the facts and reasons relied on to justify such late filing. Such petitions for acceptance of a late statement will be granted only if the Commission determines that the facts and reasons stated therein constitute good cause for failure to file on time.
                (c) Whenever a hearing is waived by the occurrence of any of the events or circumstances listed in paragraph (a) of this section, the Chief Administrative Law Judge (or the presiding officer if one has been designated) shall, at the earliest practicable date, issue an order reciting the events or circumstances constituting a waiver of hearing, terminating the hearing proceeding, and certifying the case to the Commission. Such order shall be served upon the respondent.
                (d) After a hearing proceeding has been terminated pursuant to paragraph (c) of this section, the Commission will act upon the matters specified in the order to show cause in the regular course of business. The Commission will determine on the basis of all the information available to it from any source, including such further proceedings as may be warranted, if a revocation order and/or a cease and desist order should issue, and if so, will issue such order. Otherwise, the Commission will issue an order dismissing the proceeding. All orders specified in this paragraph will include a statement of the findings of the Commission and the grounds and reasons therefor, will specify the effective date thereof, and will be served upon the respondent.
                (e) Corrections or promise to correct the conditions or matters complained of in a show cause order shall not preclude the issuance of a cease and desist order. Corrections or promises to correct the conditions or matters complained of, and the past record of the licensee, may, however, be considered in determining whether a revocation and/or a cease and desist order should be issued.
                (Sec. 312, 48 Stat. 1086, as amended; 47 U.S.C. 312)
                [28 FR 12415, Nov. 22, 1963, as amended at 29 FR 6443, May 16, 1964; 37 FR 19372, Sept. 20, 1972]
              
              
                § 1.93
                Consent orders.
                (a) As used in this subpart, a “consent order” is a formal decree accepting an agreement between a party to an adjudicatory hearing proceeding held to determine whether that party has violated statutes or Commission rules or policies and the appropriate operating Bureau, with regard to such party's future compliance with such statutes, rules or policies, and disposing of all issues on which the proceeding was designated for hearing. The order is issued by the officer designated to preside at the hearing or (if no officer has been designated) by the Chief Administrative Law Judge.
                (b) Where the interests of timely enforcement or compliance, the nature of the proceeding, and the public interest permit, the Commission, by its operating Bureaus, may negotiate a consent order with a party to secure future compliance with the law in exchange for prompt disposition of a matter subject to administrative adjudicative proceedings. Consent orders may not be negotiated with respect to matters which involve a party's basic statutory qualifications to hold a license (see 47 U.S.C. 308 and 309).
                [41 FR 14871, Apr. 8, 1976]
              
              
                § 1.94
                Consent order procedures.
                (a) Negotiations leading to a consent order may be initiated by the operating Bureau or by a party whose possible violations are issues in the proceeding. Negotiations may be initiated at any time after designation of a proceeding for hearing. If negotiations are initiated the presiding officer shall be notified. Parties shall be prepared at the initial prehearing conference to state whether they are at that time willing to enter negotiations. See § 1.248(c)(7). If either party is unwilling to enter negotiations, the hearing proceeding shall proceed. If the parties agree to enter negotiations, they will be afforded an appropriate opportunity to negotiate before the hearing is commenced.
                (b) Other parties to the proceeding are entitled, but are not required, to participate in the negotiations, and may join in any agreement which is reached.
                (c) Every agreement shall contain the following:
                (1) An admission of all jurisdictional facts;

                (2) A waiver of the usual procedures for preparation and review of an initial decision;
                
                (3) A waiver of the right of judicial review or otherwise to challenge or contest the validity of the consent order;
                (4) A statement that the designation order may be used in construing the consent order;
                (5) A statement that the agreement shall become a part of the record of the proceeding only if the consent order is signed by the presiding officer and the time for review has passed without rejection of the order by the Commission;
                (6) A statement that the agreement is for purposes of settlement only and that its signing does not constitute an admission by any party of any violation of law, rules or policy (see 18 U.S.C. 6002); and
                (7) A draft order for signature of the presiding officer resolving by consent, and for the future, all issues specified in the designation order.
                (d) If agreement is reached, it shall be submitted to the presiding officer or Chief Administrative Law Judge, as the case may be, who shall either sign the order, reject the agreement, or suggest to the parties that negotiations continue on such portion of the agreement as he considers unsatisfactory or on matters not reached in the agreement. If he rejects the agreement, the hearing shall proceed. If he suggests further negotiations, the hearing will proceed or negotiations will continue, depending on the wishes of parties to the agreement. If he signs the consent order, he shall close the record.
                (e) Any party to the proceeding who has not joined in any agreement which is reached may appeal the consent order under § 1.302, and the Commission may review the agreement on its own motion under the provisions of that section. If the Commission rejects the consent order, the proceeding will be remanded for further proceedings. If the Commission does not reject the consent order, it shall be entered in the record as a final order and is subject to judicial review on the initiative only of parties to the proceeding who did not join in the agreement. The Commission may revise the agreement and consent order. In that event, private parties to the agreement may either accept the revision or withdraw from the agreement. If the party whose possible violations are issues in the proceeding withdraws from the agreement, the consent order will not be issued or made a part of the record, and the proceeding will be remanded for further proceedings.
                (f) The provisions of this section shall not alter any existing procedure for informal settlement of any matter prior to designation for hearing (see, e.g., 47 U.S.C. 208) or for summary decision after designation for hearing.
                (g) Consent orders, pleadings relating thereto, and Commission orders with respect thereto shall be served on parties to the proceeding. Public notice will be given of orders issued by an administrative law judge, the Chief Administrative Law Judge, or the Commission. Negotiating papers constitute work product, are available to parties participating in negotiations, but are not routinely available for public inspection.
                [41 FR 14871, Apr. 8, 1976]
              
              
                § 1.95
                Violation of consent orders.
                Violation of a consent order shall subject the consenting party to any and all sanctions which could have been imposed in the proceeding resulting in the consent order if all of the issues in that proceeding had been decided against the consenting party and to any further sanctions for violation noted as agreed upon in the consent order. The Commission shall have the burden of showing that the consent order has been violated in some (but not in every) respect. Violation of the consent order and the sanctions to be imposed shall be the only issues considered in a proceeding concerning such an alleged violation.
                [41 FR 14871, Apr. 8, 1976]
              
            
            
              Reconsideration and Review of Actions Taken by the Commission and Pursuant to Delegated Authority; Effective Dates and Finality Dates of Actions
              
                § 1.101
                General provisions.

                Under section 5(c) of the Communications Act of 1934, as amended, the Commission is authorized, by rule or order, to delegate certain of its functions to a panel of commissioners, an individual commissioner, an employee board, or an individual employee. Section 0.201(a) of this chapter describes in general terms the basic categories of delegations which are made by the Commission. Subpart B of part 0 of this chapter sets forth all delegations which have been made by rule. Sections 1.102 through 1.117 set forth procedural rules governing reconsideration and review of actions taken pursuant to authority delegated under section 5(c) of the Communications Act, and reconsideration of actions taken by the Commission. As used in §§ 1.102 through 1.117, the term designated authority means any person, panel, or board which has been authorized by rule or order to exercise authority under section 5(c) of the Communications Act.
                [76 FR 70908, Nov. 16, 2011]
              
              
                § 1.102
                Effective dates of actions taken pursuant to delegated authority.
                (a) Final actions following review of an initial decision. (1) Final decisions of a commissioner, or panel of commissioners following review of an initial decision shall be effective 40 days after public release of the full text of such final decision.
                (2) If a petition for reconsideration of such final decision is filed, the effect of the decision is stayed until 40 days after release of the final order disposing of the petition.
                (3) If an application for review of such final decision is filed, or if the Commission on its own motion orders the record of the proceeding before it for review, the effect of the decision is stayed until the Commission's review of the proceeding has been completed.
                (b) Non-hearing and interlocutory actions. (1) Non-hearing or interlocutory actions taken pursuant to delegated authority shall, unless otherwise ordered by the designated authority, be effective upon release of the document containing the full text of such action, or in the event such a document is not released, upon release of a public notice announcing the action in question.
                (2) If a petition for reconsideration of a non-hearing action is filed, the designated authority may in its discretion stay the effect of its action pending disposition of the petition for reconsideration. Petitions for reconsideration of interlocutory actions will not be entertained.
                (3) If an application for review of a non-hearing or interlocutory action is filed, or if the Commission reviews the action on its own motion, the Commission may in its discretion stay the effect of any such action until its review of the matters at issue has been completed.
                [28 FR 12415, Nov. 22, 1963, as amended at 62 FR 4170, Jan. 29, 1997]
              
              
                § 1.103
                Effective dates of Commission actions; finality of Commission actions.

                (a) Unless otherwise specified by law or Commission rule (e.g. §§ 1.102 and 1.427), the effective date of any Commission action shall be the date of public notice of such action as that latter date is defined in § 1.4(b) of these rules: Provided, That the Commission may, on its own motion or on motion by any party, designate an effective date that is either earlier or later in time than the date of public notice of such action. The designation of an earlier or later effective date shall have no effect on any pleading periods.
                (b) Notwithstanding any determinations made under paragraph (a) of this section, Commission action shall be deemed final, for purposes of seeking reconsideration at the Commission or judicial review, on the date of public notice as defined in § 1.4(b) of these rules.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [46 FR 18556, Mar. 25, 1981]
              
              
                § 1.104
                Preserving the right of review; deferred consideration of application for review.
                (a) The provisions of this section apply to all final actions taken pursuant to delegated authority, including final actions taken by members of the Commission's staff on nonhearing matters. They do not apply to interlocutory actions of the Chief Administrative Law Judge in hearing proceedings, or to hearing designation orders issued under delegated authority. See §§ 0.351, 1.106(a) and 1.115(e).

                (b) Any person desiring Commission consideration of a final action taken pursuant to delegated authority shall file either a petition for reconsideration or an application for review (but not both) within 30 days from the date of public notice of such action, as that date is defined in § 1.4(b) of these rules. The petition for reconsideration will be acted on by the designated authority or referred by such authority to the Commission: Provided, That a petition for reconsideration of an order designating a matter for hearing will in all cases be referred to the Commission. The application for review will in all cases be acted upon by the Commission.
                
                
                  Note:
                  In those cases where the Commission does not intend to release a document containing the full text of its action, it will state that fact in the public notice announcing its action.
                
                
                (c) If in any matter one party files a petition for reconsideration and a second party files an application for review, the Commission will withhold action on the application for review until final action has been taken on the petition for reconsideration.

                (d) Any person who has filed a petition for reconsideration may file an application for review within 30 days from the date of public notice of such action, as that date is defined in § 1.4(b) of these rules. If a petition for reconsideration has been filed, any person who has filed an application for review may: (1) Withdraw his application for review, or (2) substitute an amended application therefor.
                
                
                  Note:
                  In those cases where the Commission does not intend to release a document containing the full text of its action, it will state that fact in the public notice announcing its action.
                
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [28 FR 12415, Nov. 22, 1963, as amended at 41 FR 14871, Apr. 8, 1976; 44 FR 60294, Oct. 19, 1979; 46 FR 18556, Mar. 25, 1981; 62 FR 4170, Jan. 29, 1997]
              
              
                § 1.106
                Petitions for reconsideration in non-rulemaking proceedings.

                (a)(1) Except as provided in paragraphs (b)(3) and (p) of this section, petitions requesting reconsideration of a final Commission action in non-rulemaking proceedings will be acted on by the Commission. Petitions requesting reconsideration of other final actions taken pursuant to delegated authority will be acted on by the designated authority or referred by such authority to the Commission. A petition for reconsideration of an order designating a case for hearing will be entertained if, and insofar as, the petition relates to an adverse ruling with respect to petitioner's participation in the proceeding. Petitions for reconsideration of other interlocutory actions will not be entertained. (For provisions governing reconsideration of Commission action in notice and comment rulemaking proceedings, see § 1.429. This § 1.106 does not govern reconsideration of such actions.)
                (2) Within the period allowed for filing a petition for reconsideration, any party to the proceeding may request the presiding officer to certify to the Commission the question as to whether, on policy in effect at the time of designation or adopted since designation, and undisputed facts, a hearing should be held. If the presiding officer finds that there is substantial doubt, on established policy and undisputed facts, that a hearing should be held, he will certify the policy question to the Commission with a statement to that effect. No appeal may be filed from an order denying such a request. See also, §§ 1.229 and 1.251.
                (b)(1) Subject to the limitations set forth in paragraph (b)(2) of this section, any party to the proceeding, or any other person whose interests are adversely affected by any action taken by the Commission or by the designated authority, may file a petition requesting reconsideration of the action taken. If the petition is filed by a person who is not a party to the proceeding, it shall state with particularity the manner in which the person's interests are adversely affected by the action taken, and shall show good reason why it was not possible for him to participate in the earlier stages of the proceeding.
                (2) Where the Commission has denied an application for review, a petition for reconsideration will be entertained only if one or more of the following circumstances are present:

                (i) The petition relies on facts or arguments which relate to events which have occurred or circumstances which have changed since the last opportunity to present such matters to the Commission; or
                (ii) The petition relies on facts or arguments unknown to petitioner until after his last opportunity to present them to the Commission, and he could not through the exercise of ordinary diligence have learned of the facts or arguments in question prior to such opportunity.
                (3) A petition for reconsideration of an order denying an application for review which fails to rely on new facts or changed circumstances may be dismissed by the staff as repetitious.
                (c) In the case of any order other than an order denying an application for review, a petition for reconsideration which relies on facts or arguments not previously presented to the Commission or to the designated authority may be granted only under the following circumstances:
                (1) The facts or arguments fall within one or more of the categories set forth in § 1.106(b)(2); or
                (2) The Commission or the designated authority determines that consideration of the facts or arguments relied on is required in the public interest.
                (d)(1) A petition for reconsideration shall state with particularity the respects in which petitioner believes the action taken by the Commission or the designated authority should be changed. The petition shall state specifically the form of relief sought and, subject to this requirement, may contain alternative requests.
                (2) A petition for reconsideration of a decision that sets forth formal findings of fact and conclusions of law shall also cite the findings and/or conclusions which petitioner believes to be erroneous, and shall state with particularity the respects in which he believes such findings and/or conclusions should be changed. The petition may request that additional findings of fact and/or conclusions of law be made.
                (e) Where a petition for reconsideration is based upon a claim of electrical interference, under appropriate rules in this chapter, to an existing station or a station for which a construction permit is outstanding, such petition, in addition to meeting the other requirements of this section, must be accompanied by an affidavit of a qualified radio engineer. Such affidavit shall show, either by following the procedures set forth in this chapter for determining interference in the absence of measurements, or by actual measurements made in accordance with the methods prescribed in this chapter, that electrical interference will be caused to the station within its normally protected contour.
                (f) The petition for reconsideration and any supplement thereto shall be filed within 30 days from the date of public notice of the final Commission action, as that date is defined in § 1.4(b) of these rules, and shall be served upon parties to the proceeding. The petition for reconsideration shall not exceed 25 double spaced typewritten pages. No supplement or addition to a petition for reconsideration which has not been acted upon by the Commission or by the designated authority, filed after expiration of the 30 day period, will be considered except upon leave granted upon a separate pleading for leave to file, which shall state the grounds therefor.
                (g) Oppositions to a petition for reconsideration shall be filed within 10 days after the petition is filed, and shall be served upon petitioner and parties to the proceeding. Oppositions shall not exceed 25 double spaced typewritten pages.
                (h) Petitioner may reply to oppositions within seven days after the last day for filing oppositions, and any such reply shall be served upon parties to the proceeding. Replies shall not exceed 10 double spaced typewritten pages, and shall be limited to matters raised in the opposition.

                (i) Petitions for reconsideration, oppositions, and replies shall conform to the requirements of §§ 1.49, 1.51, and 1.52 and shall be submitted to the Secretary, Federal Communications Commission, Washington, DC 20554, by mail, by commercial courier, by hand, or by electronic submission through the Commission's Electronic Comment Filing System or other electronic filing system (such as ULS). Petitions submitted only by electronic mail and petitions submitted directly to staff without submission to the Secretary shall not be considered to have been properly filed. Parties filing in electronic form need only submit one copy.
                (j) The Commission or designated authority may grant the petition for reconsideration in whole or in part or may deny or dismiss the petition. Its order will contain a concise statement of the reasons for the action taken. Where the petition for reconsideration relates to an instrument of authorization granted without hearing, the Commission or designated authority will take such action within 90 days after the petition is filed.
                (k)(1) If the Commission or the designated authority grants the petition for reconsideration in whole or in part, it may, in its decision:
                (i) Simultaneously reverse or modify the order from which reconsideration is sought;
                (ii) Remand the matter to a bureau or other Commission personnel for such further proceedings, including rehearing, as may be appropriate; or
                (iii) Order such other proceedings as may be necessary or appropriate.
                (2) If the Commission or designated authority initiates further proceedings, a ruling on the merits of the matter will be deferred pending completion of such proceedings. Following completion of such further proceedings, the Commission or designated authority may affirm, reverse, or modify its original order, or it may set aside the order and remand the matter for such further proceedings, including rehearing, as may be appropriate.

                (3) Any order disposing of a petition for reconsideration which reverses or modifies the original order is subject to the same provisions with respect to reconsideration as the original order. In no event, however, shall a ruling which denies a petition for reconsideration be considered a modification of the original order. A petition for reconsideration of an order which has been previously denied on reconsideration may be dismissed by the staff as repetitious.
                
                
                  Note:
                  For purposes of this section, the word “order” refers to that portion of its action wherein the Commission announces its judgment. This should be distinguished from the “memorandum opinion” or other material which often accompany and explain the order.
                
                
                (l) No evidence other than newly discovered evidence, evidence which has become available only since the original taking of evidence, or evidence which the Commission or the designated authority believes should have been taken in the original proceeding shall be taken on any rehearing ordered pursuant to the provisions of this section.
                (m) The filing of a petition for reconsideration is not a condition precedent to judicial review of any action taken by the Commission or by the designated authority, except where the person seeking such review was not a party to the proceeding resulting in the action, or relies on questions of fact or law upon which the Commission or designated authority has been afforded no opportunity to pass. (See § 1.115(c).) Persons in those categories who meet the requirements of this section may qualify to seek judicial review by filing a petition for reconsideration.
                (n) Without special order of the Commission, the filing of a petition for reconsideration shall not excuse any person from complying with or obeying any decision, order, or requirement of the Commission, or operate in any manner to stay or postpone the enforcement thereof. However, upon good cause shown, the Commission will stay the effectiveness of its order or requirement pending a decision on the petition for reconsideration. (This paragraph applies only to actions of the Commission en banc. For provisions applicable to actions under delegated authority, see § 1.102.)
                (o) Petitions for reconsideration of licensing actions, as well as oppositions and replies thereto, that are filed with respect to the Wireless Radio Services, may be filed electronically via ULS.
                (p) Petitions for reconsideration of a Commission action that plainly do not warrant consideration by the Commission may be dismissed or denied by the relevant bureau(s) or office(s). Examples include, but are not limited to, petitions that:

                (1) Fail to identify any material error, omission, or reason warranting reconsideration;
                
                (2) Rely on facts or arguments which have not previously been presented to the Commission and which do not meet the requirements of paragraphs (b)(2), (b)(3), or (c) of this section;
                (3) Rely on arguments that have been fully considered and rejected by the Commission within the same proceeding;
                (4) Fail to state with particularity the respects in which petitioner believes the action taken should be changed as required by paragraph (d) of this section;
                (5) Relate to matters outside the scope of the order for which reconsideration is sought;
                (6) Omit information required by these rules to be included with a petition for reconsideration, such as the affidavit required by paragraph (e) of this section (relating to electrical interference);
                (7) Fail to comply with the procedural requirements set forth in paragraphs (f) and (i) of this section;
                (8) relate to an order for which reconsideration has been previously denied on similar grounds, except for petitions which could be granted under paragraph (c) of this section; or
                (9) Are untimely.
                (Secs. 4, 303, 307, 405, 48 Stat., as amended, 1066, 1082, 1083, 1095; 47 U.S.C. 154, 303, 307, 405)
                [28 FR 12415, Nov. 22, 1963, as amended at 37 FR 7507, Apr. 15, 1972; 41 FR 1287, Jan. 7, 1976; 44 FR 60294, Oct. 19, 1979; 46 FR 18556, Mar. 25, 1981; 62 FR 4170, Jan. 29, 1997; 63 FR 68920, Dec. 14, 1998; 76 FR 24391, May 2, 2011]
              
              
                § 1.108
                Reconsideration on Commission's own motion.
                The Commission may, on its own motion, reconsider any action made or taken by it within 30 days from the date of public notice of such action, as that date is defined in § 1.4(b). When acting on its own motion under this section, the Commission may take any action it could take in acting on a petition for reconsideration, as set forth in § 1.106(k).
                [76 FR 24392, May 2, 2011]
              
              
                § 1.110
                Partial grants; rejection and designation for hearing.
                Where the Commission without a hearing grants any application in part, or with any privileges, terms, or conditions other than those requested, or subject to any interference that may result to a station if designated application or applications are subsequently granted, the action of the Commission shall be considered as a grant of such application unless the applicant shall, within 30 days from the date on which such grant is made or from its effective date if a later date is specified, file with the Commission a written request rejecting the grant as made. Upon receipt of such request, the Commission will vacate its original action upon the application and set the application for hearing in the same manner as other applications are set for hearing.
              
              
                § 1.113
                Action modified or set aside by person, panel, or board.
                (a) Within 30 days after public notice has been given of any action taken pursuant to delegated authority, the person, panel, or board taking the action may modify or set it aside on its own motion.
                (b) Within 60 days after notice of any sanction imposed under delegated authority has been served on the person affected, the person, panel, or board which imposed the sanction may modify or set it aside on its own motion.
                (c) Petitions for reconsideration and applications for review shall be directed to the actions as thus modified, and the time for filing such pleadings shall be computed from the date upon which public notice of the modified action is given or notice of the modified sanction is served on the person affected.
              
              
                § 1.115
                Application for review of action taken pursuant to delegated authority.

                (a) Any person aggrieved by any action taken pursuant to delegated authority may file an application requesting review of that action by the Commission. Any person filing an application for review who has not previously participated in the proceeding shall include with his application a statement describing with particularity the manner in which he is aggrieved by the action taken and showing good reason why it was not possible for him to participate in the earlier stages of the proceeding. Any application for review which fails to make an adequate showing in this respect will be dismissed.
                (b)(1) The application for review shall concisely and plainly state the questions presented for review with reference, where appropriate, to the findings of fact or conclusions of law.
                (2) The application for review shall specify with particularity, from among the following, the factor(s) which warrant Commission consideration of the questions presented:
                (i) The action taken pursuant to delegated authority is in conflict with statute, regulation, case precedent, or established Commission policy.
                (ii) The action involves a question of law or policy which has not previously been resolved by the Commission.
                (iii) The action involves application of a precedent or policy which should be overturned or revised.
                (iv) An erroneous finding as to an important or material question of fact.
                (v) Prejudicial procedural error.
                (3) The application for review shall state with particularity the respects in which the action taken by the designated authority should be changed.
                (4) The application for review shall state the form of relief sought and, subject to this requirement, may contain alternative requests.

                (c) No application for review will be granted if it relies on questions of fact or law upon which the designated authority has been afforded no opportunity to pass.
                
                
                  Note:
                  Subject to the requirements of § 1.106, new questions of fact or law may be presented to the designated authority in a petition for reconsideration.
                
                
                (d) Except as provided in paragraph (e) of this section and in § 0.461(j) of this chapter, the application for review and any supplemental thereto shall be filed within 30 days of public notice of such action, as that date is defined in § 1.4(b). Opposition to the application shall be filed within 15 days after the application for review is filed. Except as provided in paragraph (e)(3) of this section, replies to oppositions shall be filed within 10 days after the opposition is filed and shall be limited to matters raised in the opposition.

                (e)(1) Applications for review of interlocutory rulings made by the Chief Administrative Law Judge (see § 0.351) shall be deferred until the time when exceptions are filed unless the Chief Judge certifies the matter to the Commission for review. A matter shall be certified to the Commission only if the Chief Judge determines that it presents a new or novel question of law or policy and that the ruling is such that error would be likely to require remand should the appeal be deferred and raised as an exception. The request to certify the matter to the Commission shall be filed within 5 days after the ruling is made. The application for review shall be filed within 5 days after the order certifying the matter to the Commission is released or such ruling is made. Oppositions shall be filed within 5 days after the application is filed. Replies to oppositions shall be filed only if they are requested by the Commission. Replies (if allowed) shall be filed within 5 days after they are requested. A ruling certifying or not certifying a matter to the Commission is final: Provided, however, That the Commission may, on its own motion, dismiss the application for review on the ground that objections to the ruling should be deferred and raised as an exception.
                (2) The failure to file an application for review of an interlocutory ruling made by the Chief Administrative Law Judge or the denial of such application by the Commission, shall not preclude any party entitled to file exceptions to the initial decision from requesting review of the ruling at the time when exceptions are filed. Such requests will be considered in the same manner as exceptions are considered.

                (3) Applications for review of a hearing designation order issued under delegated authority shall be deferred until exceptions to the initial decision in the case are filed, unless the presiding Administrative Law Judge certifies such an application for review to the Commission. A matter shall be certified to the Commission only if the presiding Administrative Law Judge determines that the matter involves a controlling question of law as to which there is substantial ground for difference of opinion and that immediate consideration of the question would materially expedite the ultimate resolution of the litigation. A ruling refusing to certify a matter to the Commission is not appealable. In addition, the Commission may dismiss, without stating reasons, an application for review that has been certified, and direct that the objections to the hearing designation order be deferred and raised when exceptions in the initial decision in the case are filed. A request to certify a matter to the Commission shall be filed with the presiding Administrative Law Judge within 5 days after the designation order is released. Any application for review authorized by the Administrative Law Judge shall be filed within 5 days after the order certifying the matter to the Commission is released or such a ruling is made. Oppositions shall be filed within 5 days after the application for review is filed. Replies to oppositions shall be filed only if they are requested by the Commission. Replies (if allowed) shall be filed within 5 days after they are requested.
                (4) Applications for review of final staff decisions issued on delegated authority in formal complaint proceedings on the Enforcement Bureau's Accelerated Docket (see, e.g., § 1.730) shall be filed within 15 days of public notice of the decision, as that date is defined in § 1.4(b). These applications for review oppositions and replies in Accelerated Docket proceedings shall be served on parties to the proceeding by hand or facsimile transmission.
                (f) Applications for review, oppositions, and replies shall conform to the requirements of §§ 1.49, 1.51, and 1.52, and shall be submitted to the Secretary, Federal Communications Commission, Washington, DC 20554. Except as provided below, applications for review and oppositions thereto shall not exceed 25 double-space typewritten pages. Applications for review of interlocutory actions in hearing proceedings (including designation orders) and oppositions thereto shall not exceed 5 double-spaced typewritten pages. When permitted (see paragraph (e)(3) of this section), reply pleadings shall not exceed 5 double-spaced typewritten pages. The application for review shall be served upon the parties to the proceeding. Oppositions to the application for review shall be served on the person seeking review and on parties to the proceeding. When permitted (see paragraph (e)(3) of this section), replies to the opposition(s) to the application for review shall be served on the person(s) opposing the application for review and on parties to the proceeding.
                (g) The Commission may grant the application for review in whole or in part, or it may deny the application with or without specifying reasons therefor. A petition requesting reconsideration of a ruling which denies an application for review will be entertained only if one or more of the following circumstances is present:
                (1) The petition relies on facts which related to events which have occurred or circumstances which have changed since the last opportunity to present such matters; or
                (2) The petition relies on facts unknown to petitioner until after his last opportunity to present such matters which could not, through the exercise of ordinary diligence, have been learned prior to such opportunity.
                (h)(1) If the Commission grants the application for review in whole or in part, it may, in its decision:
                (i) Simultaneously reverse or modify the order from which review is sought;
                (ii) Remand the matter to the designated authority for reconsideration in accordance with its instructions, and, if an evidentiary hearing has been held, the remand may be to the person(s) who conducted the hearing; or
                (iii) Order such other proceedings, including briefs and oral argument, as may be necessary or appropriate.

                (2) In the event the Commission orders further proceedings, it may stay the effect of the order from which review is sought. (See § 1.102.) Following the completion of such further proceedings the Commission may affirm, reverse or modify the order from which review is sought, or it may set aside the order and remand the matter to the designated authority for reconsideration in accordance with its instructions. If an evidentiary hearing has been held, the Commission may remand the matter to the person(s) who conducted the hearing for rehearing on such issues and in accordance with such instructions as may be appropriate.
                
                
                  Note:
                  For purposes of this section, the word “order” refers to that portion of its action wherein the Commission announces its judgment. This should be distinguished from the “memorandum opinion” or other material which often accompany and explain the order.
                
                
                (i) An order of the Commission which reverses or modifies the action taken pursuant to delegated authority is subject to the same provisions with respect to reconsideration as an original order of the Commission. In no event, however, shall a ruling which denies an application for review be considered a modification of the action taken pursuant to delegated authority.
                (j) No evidence other than newly discovered evidence, evidence which has become available only since the original taking of evidence, or evidence which the Commission believes should have been taken in the original proceeding shall be taken on any rehearing ordered pursuant to the provisions of this section.
                (k) The filing of an application for review shall be a condition precedent to judicial review of any action taken pursuant to delegated authority.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [28 FR 12415, Nov. 22, 1963, as amended at 41 FR 14871, Apr. 8, 1976; 44 FR 60295, Oct. 19, 1979; 46 FR 18556, Mar. 25, 1981; 48 FR 12719, Mar. 28, 1983; 50 FR 39000, Sept. 26, 1985; 54 FR 40392, Oct. 2, 1989; 55 FR 36641, Sept. 6, 1990; 57 FR 19387, May 6, 1992; 62 FR 4170, Jan. 29, 1997; 63 FR 41446, Aug. 4, 1998; 67 FR 13223, Mar. 21, 2002; 76 FR 70908, Nov. 16, 2011; 82 FR 4197, Jan. 13, 2017]
              
              
                § 1.117
                Review on motion of the Commission.
                (a) Within 40 days after public notice is given of any action taken pursuant to delegated authority, the Commission may on its own motion order the record of the proceeding before it for review.
                (b) If the Commission reviews the proceeding on its own motion, it may order such further procedure as may be useful to it in its review of the action taken pursuant to delegated authority.
                (c) With or without such further procedure, the Commission may either affirm, reverse, modify, or set aside the action taken, or remand the proceeding to the designated authority for reconsideration in accordance with its instructions. If an evidentiary hearing has been held, the Commission may remand the proceeding to the person(s) who conducted the hearing for rehearing on such issues and in accordance with such instructions as may be appropriate. An order of the Commission which reverses or modifies the action taken pursuant to delegated authority, or remands the matter for further proceedings, is subject to the same provisions with respect to reconsideration as an original action of the Commission.
              
            
          
          
            Subpart B—Hearing Proceedings
            
              Source:
              28 FR 12425, Nov. 22, 1963, unless otherwise noted.
            
            
              General
              
                § 1.201
                Scope.
                This subpart shall be applicable to the following cases which have been designated for hearing:
                (a) Adjudication (as defined by the Administrative Procedure Act); and

                (b) Rule making proceedings which are required by law to be made on the record after opportunity for a Commission hearing.
                
                
                  Note:
                  For special provisions relating to AM broadcast station applications involving other North American countries see § 73.3570.
                
                [28 FR 12425, Nov. 22, 1963, as amended at 51 FR 32088, Sept. 9, 1986]
              
              
                § 1.202
                Official reporter; transcript.
                The Commission will designate from time to time an official reporter for the recording and transcribing of hearing proceedings. The transcript of the testimony taken, or argument had, at any hearing will not be furnished by the Commission, but will be open to inspection under § 0.453(a)(1) of this chapter. Copies of such transcript, if desired, may be obtained from the official reporter upon payment of the charges therefor.
                (5 U.S.C. 556)
                [32 FR 20861, Dec. 28, 1967]
              
              
                
                § 1.203
                The record.
                The transcript of testimony and exhibits, together with all papers and requests filed in the proceeding, shall constitute the exclusive record for decision. Where any decision rests on official notice of a material fact not appearing in the record, any party shall on timely request be afforded an opportunity to show the contrary.
                (5 U.S.C. 556)
              
              
                § 1.204
                Pleadings; definition.
                As used in this subpart, the term pleading means any written notice, motion, petition, request, opposition, reply, brief, proposed findings, exceptions, memorandum of law, or other paper filed with the Commission in a hearing proceeding. It does not include exhibits or documents offered in evidence. See § 1.356.
                [29 FR 8219, June 30, 1964]
              
              
                § 1.205
                Continuances and extensions.
                Continuances of any proceeding or hearing and extensions of time for making any filing or performing any act required or allowed to be done within a specified time may be granted by the Commission or the presiding officer upon motion for good cause shown, unless the time for performance or filing is limited by statute.
              
              
                § 1.207
                Interlocutory matters, reconsideration and review; cross references.
                (a) Rules governing interlocutory pleadings in hearing proceedings are set forth in §§ 1.291 through 1.298.
                (b) Rules governing appeal from rulings made by the presiding officer are set forth as §§ 1.301 and 1.302.
                (c) Rules governing the reconsideration and review of actions taken pursuant to delegated authority, and the reconsideration of actions taken by the Commission, are set forth in §§ 1.101 through 1.117.
                [28 FR 12425, Nov. 22, 1963, as amended at 29 FR 6443, May 16, 1964; 36 FR 19439, Oct. 6, 1971; 76 FR 70908, Nov. 16, 2011]
              
              
                § 1.209
                Identification of responsible officer in caption to pleading.
                Each pleading filed in a hearing proceeding shall indicate in its caption whether it is to be acted upon by the Commission, the Chief Administrative Law Judge, or the presiding officer. If it is to be acted upon by the presiding officer, he shall be identified by name.
                [29 FR 8219, June 30, 1964, as amended at 37 FR 19372, Sept. 20, 1972; 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.211
                Service.
                Except as otherwise expressly provided in this chapter, all pleadings filed in a hearing proceeding shall be served upon all other counsel in the proceeding or, if a party is not represented by counsel, then upon such party. All such papers shall be accompanied by proof of service. For provisions governing the manner of service, see § 1.47.
                [29 FR 8219, June 30, 1964]
              
            
            
              Participants and Issues
              
                § 1.221
                Notice of hearing; appearances.
                (a) Upon designation of an application for hearing, the Commission issues an order containing the following:
                (1) A statement as to the reasons for the Commission's action.
                (2) A statement as to the matters of fact and law involved, and the issues upon which the application will be heard.
                (3) A statement as to the time, place, and nature of the hearing. (If the time and place are not specified, the order will indicate that the time and place will be specified at a later date.)
                (4) A statement as to the legal authority and jurisdiction under which the hearing is to be held.

                (b) The order designating an application for hearing is mailed to the applicant by the Reference Information Center of the Consumer and Governmental Affairs Bureau and this order or a summary thereof is published in the Federal Register. Reasonable notice of hearing will be given to the parties in all proceedings; and, whenever possible, the Commission will give at least 60 days notice of comparative hearings.

                (c) In order to avail himself of the opportunity to be heard, the applicant, in person or by his attorney, shall, within 20 days of the mailing of the notice of designation for hearing by the Reference Information Center of the Consumer and Governmental Affairs Bureau, file with the Commission, in triplicate, a written appearance stating that he will appear of the date fixed for hearing and present evidence on the issues specified in the order. Where an applicant fails to file such a written appearance within the time specified, or has not filed prior to the expiration of that time a petition to dismiss without prejudice, or a petition to accept, for good cause shown, such written appearance beyond expiration of said 20 days, the application will be dismissed with prejudice for failure to prosecute.
                (d) The Commission will on its own motion name as parties to the hearing any person found to be a party in interest.
                (e) In order to avail himself of the opportunity to be heard, any person named as a party pursuant to paragraph (d) of this section shall, within 20 days of the mailing of the notice of his designation as a party, file with the Commission, in person or by attorney, a written appearance in triplicate, stating that he will appear at the hearing. Any person so named who fails to file this written statement within the time specified, shall, unless good cause for such failure is shown, forfeit his hearing rights.

                (f)(1) A fee must accompany each written appearance filed with the Commission in certain cases designated for hearing. See subpart G, part 1 for the amount due. Except as provided in paragraph (g) of this section, the fee must accompany each written appearance at the time of its filing and must be in conformance with the requirements of subpart G of the rules. A written appearance that does not contain the proper fee, or is not accompanied by a deferral request as per § 1.1115 of the rules, shall be dismissed and returned to the applicant by the fee processing staff. The presiding judge will be notified of this action and may dismiss the applicant with prejudice for failure to prosecute if the written appearance is not resubmitted with the correct fee within the original 20 day filing period.
                
                
                  Note:
                  If the parties file a settlement agreement prior to filing the Notice of Appearance or simultaneously with it, the hearing fee need not accompany the Notice of Appearance. In filing the Notice of Appearance, the applicant should clearly indicate that a settlement agreement has been filed. (The fact that there are ongoing negotiations that may lead to a settlement does not affect the requirement to pay the fee.) If a settlement agreement is not effectuated, the Presiding Judge will require immediate payment of the fee.
                
                
                (2) When a fee is required to accompany a written appearance as described in paragraph (f)(1) of this section, the written appearance must also contain FCC Registration Number (FRN) in conformance with subpart W of this part. The presiding judge will notify the party filing the appearance of the omitted FRN and dismiss the applicant with prejudice for failure to prosecute if the written appearance is not resubmitted with the FRN within ten (10) business days of the date of notification.
                (g) In comparative broadcast proceedings involving applicants for new facilities, where the hearing fee was paid before designation of the applications for hearing as required by the Public Notice described at § 73.3571(c), § 73.3572(d), or § 73.3573(g) of this chapter, a hearing fee payment should not be made with the filing of the Notice of Appearance.
                (h)(1) For program carriage complaints filed pursuant to § 76.1302 of this chapter that the Chief, Media Bureau refers to an administrative law judge for an initial decision, each party, in person or by attorney, shall file a written appearance within five calendar days after the party informs the Chief Administrative Law Judge that it elects not to pursue alternative dispute resolution pursuant to § 76.7(g)(2) of this chapter or, if the parties have mutually elected to pursue alternative dispute resolution pursuant to § 76.7(g)(2) of this chapter, within five calendar days after the parties inform the Chief Administrative Law Judge that they have failed to resolve their dispute through alternative dispute resolution. The written appearance shall state that the party will appear on the date fixed for hearing and present evidence on the issues specified in the hearing designation order.

                (2) If the complainant fails to file a written appearance by this deadline, or fails to file prior to the deadline either a petition to dismiss the proceeding without prejudice or a petition to accept, for good cause shown, a written appearance beyond such deadline, the Chief Administrative Law Judge shall dismiss the complaint with prejudice for failure to prosecute.
                (3) If the defendant fails to file a written appearance by this deadline, or fails to file prior to this deadline a petition to accept, for good cause shown, a written appearance beyond such deadline, its opportunity to present evidence at hearing will be deemed to have been waived. If the hearing is so waived, the Chief Administrative Law Judge shall expeditiously terminate the proceeding and certify to the Commission the complaint for resolution based on the existing record.
                (5 U.S.C. 554. Sec. 309, 48 Stat. 1085, as amended; 47 U.S.C. 309)
                [28 FR 12424, Nov. 22, 1963, as amended at 51 FR 19347, May 29, 1986; 52 FR 5288, Feb. 20, 1987; 55 FR 19154, May 8, 1990; 56 FR 25638, June 5, 1991; 64 FR 60725, Nov. 8, 1999; 66 FR 47895, Sept. 14, 2001; 67 FR 13223, Mar. 21, 2002; 76 FR 60672, Sept. 29, 2011]
              
              
                § 1.223
                Petitions to intervene.

                (a) Where, in cases involving applications for construction permits and station licenses, or modifications or renewals thereof, the Commission has failed to notify and name as a party to the hearing any person who qualifies as a party in interest, such person may acquire the status of a party by filing, under oath and not more than 30 days after the publication in the Federal Register of the hearing issues or any substantial amendment thereto, a petition for intervention showing the basis of its interest. Where such person's interest is based upon a claim that a grant of the application would cause objectionable interference under applicable provisions of this chapter to such person as a licensee or permittee of an existing or authorized station, the petition to intervene must be accompanied by an affidavit of a qualified radio engineer which shall show, either by following the procedures prescribed in this chapter for determining interference in the absence of measurements or by actual measurements made in accordance with the methods prescribed in this chapter, the extent of such interference. Where the person's status as a party in interest is established, the petition to intervene will be granted.

                (b) Any other person desiring to participate as a party in any hearing may file a petition for leave to intervene not later than 30 days after the publication in the Federal Register of the full text or a summary of the order designating an application for hearing or any substantial amendment thereto. The petition must set forth the interest of petitioner in the proceedings, must show how such petitioner's participation will assist the Commission in the determination of the issues in question, must set forth any proposed issues in addition to those already designated for hearing, and must be accompanied by the affidavit of a person with knowledge as to the facts set forth in the petition. The presiding officer, in his discretion, may grant or deny such petition or may permit intervention by such persons limited to a particular stage of the proceeding.

                (c) Any person desiring to file a petition for leave to intervene later than 30 days after the publication in the Federal Register of the full text or a summary of the order designating an application for hearing or any substantial amendment thereto shall set forth the interest of petitioner in the proceeding, show how such petitioner's participation will assist the Commission in the determination of the issues in question, must set forth any proposed issues in addition to those already designated for hearing, and must set forth reasons why it was not possible to file a petition within the time prescribed by paragraphs (a) and (b) of this section. Such petition shall be accompanied by the affidavit of a person with knowledge of the facts set forth in the petition, and where petitioner claims that a grant of the application would cause objectionable interference under applicable provisions of this chapter, the petition to intervene must be accompanied by the affidavit of a qualified radio engineer showing the extent of such alleged interference according to the methods prescribed in paragraph (a) of this section. If, in the opinion of the presiding officer, good cause is shown for the delay in filing, he may in his discretion grant such petition or may permit intervention limited to particular issues or to a particular stage of the proceeding.
                (Sec. 309, 48 Stat. 1085, as amended; 47 U.S.C. 309)
                [28 FR 12425, Nov. 22, 1963, as amended at 29 FR 7821, June 19, 1964; 41 FR 14872, Apr. 8, 1976; 51 FR 19347, May 29, 1986]
              
              
                § 1.224
                Motion to proceed in forma pauperis.
                (a) A motion to proceed in forma pauperis may be filed by an individual, a corporation, and unincorporated entity, an association or other similar group, if the moving party is either of the following:
                (1) A respondent in a revocation proceeding, or a renewal applicant, who cannot carry on his livelihood without the radio license at stake in the proceeding; or
                (2) An intervenor in a hearing proceeding who is in a position to introduce testimony which is of probable decisional significance, on a matter of substantial public interest importance, which cannot, or apparently will not, be introduced by other parties to the proceeding, and who is not seeking personal financial gain.
                (b) In the case of a licensee, the motion to proceed in forma pauperis shall contain specific allegations of fact sufficient to show that the moving party is eligible under paragraph (a) of this section and that he cannot, because of his poverty, pay the expenses of litigation and still be able to provide himself and his dependents with the necessities of life. Such allegations of fact shall be supported by affidavit of a person or persons with personal knowledge thereof. The information submitted shall detail the income and assets of the individual and his financial obligations and responsibilities, and shall contain an estimate of the cost of participation in the proceeding. Personal financial information may be submitted to the presiding officer in confidence.
                (c)(1) In the case of an individual intervenor, the motion to proceed in forma pauperis shall contain specific allegations of fact sufficient to show that he is eligible under paragraph (a) of this section and that he has dedicated financial resources to sustain his participation which are reasonable in light of his personal resources and other demands upon them but are inadequate for effective participation in the proceeding. Such allegations of fact shall be supported by affidavit of a person or persons with personal knowledge thereof. The information submitted shall detail the income and assets of the individual and his immediate family and his financial obligations and responsibilities, and shall contain an estimate of the cost of participation. Personal financial information may be submitted to the presiding officer in confidence.
                (2) In the case of an intervening group, the motion to proceed in forma pauperis shall contain specific allegations of fact sufficient to show that the moving party is eligible under paragraph (a) of this section and that it cannot pay the expenses of litigation and still be able to carry out the activities and purposes for which it was organized. Such allegations of fact shall be supported by affidavit of the President and Treasurer of the group, and/or by other persons having personal knowledge thereof. The information submitted shall include a copy of the corporate charter or other documents that describe the activities and purposes of the organization; a current balance sheet and profit and loss statement; facts showing, under all the circumstances, that it would not be reasonable to expect added resources of individuals composing the group to be pooled to meet the expenses of participating in the proceeding; and an estimate of the cost of participation. Personal financial information pertaining to members of the group may be submitted to the presiding officer in confidence.
                (d) If the motion is granted, the presiding officer may direct that a free copy of the transcript of testimony be made available to the moving party and may relax the rules of procedure in any manner which will ease his financial burden, is fair to other parties to the proceeding, and does not involve the payment of appropriated funds to a party.
                [41 FR 53021, Dec. 3, 1976]
              
              
                
                § 1.225
                Participation by non-parties; consideration of communications.
                (a) Any person who wishes to appear and give evidence on any matter and who so advises the Secretary, will be notified by the Secretary if that matter is designated for hearing. In the case of requests bearing more than one signature, notice of hearing will be given to the person first signing unless the request indicates that such notice should be sent to someone other than such person.
                (b) No person shall be precluded from giving any relevant, material, and competent testimony at a hearing because he lacks a sufficient interest to justify his intervention as a party in the matter.
                (c) When a hearing is held, no communication will be considered in determining the merits of any matter unless it has been received into evidence. The admissibility of any communication shall be governed by the applicable rules of evidence, and no communication shall be admissible on the basis of a stipulation unless Commission counsel as well as counsel for all of the parties shall join in such stipulation.
              
              
                § 1.227
                Consolidations.
                (a) The Commission, upon motion or upon its own motion, will, where such action will best conduce to the proper dispatch of business and to the ends of justice, consolidate for hearing:
                (1) Any cases which involve the same applicant or involve substantially the same issues, or
                (2) Any applications which present conflicting claims, except where a random selection process is used.

                (b)(1) In broadcast cases, except as provided in paragraph (b)(5) of this section, and except as otherwise provided in § 1.1601, et seq., no application will be consolidated for hearing with a previously filed application or applications unless such application, or such application as amended, if amended so as to require a new file number, is substantially complete and tendered for filing by the close of business on the day preceding the day designated by Public Notice as the day any one of the previously filed applications is available and ready for processing.

                (2) In other than broadcast, common carrier, and safety and special radio services cases, any application that is mutually exclusive with another application or applications already designated for hearing will be consolidated for hearing with such other application or applications only if the later application in question has been filed within 5 days after public notice has been given in the Federal Register of the Commission's order which first designated for hearing the prior application or applications with which such application is in conflict.
                (3) Common carrier cases: (i) General rule. Where an application is mutually exclusive with a previously filed application, the second application will be entitled to comparative consideration with the first or entitled to be included in a random selection process, only if the second has been properly filed at least one day before the Commission takes action on the first application. Specifically, the later filed application must have been received by the Commission, in a condition acceptable for filing, before the close of business on the day prior to the grant date or designation date of the earlier filed application.
                (ii) Domestic public fixed and public mobile. See Rule § 21.31 of this chapter for the requirements as to mutually exclusive applications. See also Rule § 21.23 of this chapter for the requirements as to amendments of applications.
                (iii) Public coast stations (Maritime mobile service). See paragraph (b)(4) of this section.

                (4) This paragraph applies when mutually exclusive applications subject to section 309(b) of the Communications Act and not subject to competitive bidding procedures pursuant to § 1.2102 of this chapter are filed in the Private Radio Services, or when there are more such applications for initial licenses than can be accommodated on available frequencies. Except for applications filed under part 101, subparts H and O, Private Operational Fixed Microwave Service, and applications for high seas public coast stations (see § § 80.122(b)(1) (first sentence), 80.357, 80.361, 80.363(a)(2), 80.371(a), (b), and (d), and § 80.374 of this chapter) mutual exclusivity will occur if the later application or applications are received by the Commission's offices in Gettysburg, PA (or St. Louis, Missouri for applications requiring the fees set forth at part 1, subpart G of the rules) in a condition acceptable for filing within 30 days after the release date of public notice listing the first prior filed application (with which subsequent applications are in conflict) as having been accepted for filing or within such other period as specified by the Commission. For applications in the Private Operational Fixed Microwave Service, mutual exclusivity will occur if two or more acceptable applications that are in conflict are filed on the same day. Applications for high seas public coast stations will be processed on a first come, first served basis, with the first acceptable application cutting off the filing rights of subsequent, conflicting applications. Applications for high seas public coast stations received on the same day will be treated as simultaneously filed and, if granting more than one would result in harmful interference, must be resolved through settlement or technical amendment.
                (5) Any mutually exclusive application filed after the date prescribed in paragraph (b)(1), (b)(2), (b)(3), or (b)(4) of this section will be dismissed without prejudice and will be eligible for refiling only after a final decision is rendered by the Commission with respect to the prior application or applications or after such application or applications are dismissed or removed from the hearing docket.
                [28 FR 12425, Nov. 22, 1963, as amended at 34 FR 7966, May 21, 1969; 37 FR 13983, July 15, 1972; 38 FR 26202, Sept. 19, 1973; 48 FR 27200, June 13, 1983; 48 FR 34039, July 27, 1983; 52 FR 10229, Mar. 31, 1987; 55 FR 46008, Oct. 31, 1990; 55 FR 46513, Nov. 5, 1990; 61 FR 18291, Apr. 25, 1996; 67 FR 34851, May 16, 2002; 67 FR 48563, July 25, 2002; 73 FR 9018, Feb. 19, 2008; 76 FR 70908, Nov. 16, 2011]
              
              
                § 1.229
                Motions to enlarge, change, or delete issues.

                (a) A motion to enlarge, change or delete the issues may be filed by any party to a hearing. Except as provided for in paragraph (b) of this section, such motions must be filed within 15 days after the full text or a summary of the order designating the case for hearing has been published in the Federal Register.
                

                (b)(1) In comparative broadcast proceedings involving applicants for only new facilities, such motions shall be filed within 30 days of the release of the designation order, except that persons not named as parties to the proceeding in the designation order may file such motions with their petitions to intervene up to 30 days after publication of the full text or a summary of the designation order in the Federal Register. (See § 1.223 of this part).

                (2) For program carriage complaints filed pursuant to § 76.1302 of this chapter that the Chief, Media Bureau refers to an administrative law judge for an initial decision, such motions shall be filed within 15 calendar days after the deadline for submitting written appearances pursuant to § 1.221(h), except that persons not named as parties to the proceeding in the designation order may file such motions with their petitions to intervene up to 30 days after publication of the full text or a summary of the designation order in the Federal Register. (See § 1.223).
                (3) Any person desiring to file a motion to modify the issues after the expiration of periods specified in paragraphs (a), (b)(1), and (b)(2) of this section shall set forth the reason why it was not possible to file the motion within the prescribed period. Except as provided in paragraph (c) of this section, the motion will be granted only if good cause is shown for the delay in filing. Motions for modifications of issues which are based on new facts or newly discovered facts shall be filed within 15 days after such facts are discovered by the moving party.
                (c) In the absence of good cause for late filing of a motion to modify the issues, the motion to enlarge will be considered fully on its merits if (and only if) initial examination of the motion demonstrates that it raises a question of probable decisional significance and such substantial public interest importance as to warrant consideration in spite of its untimely filing.

                (d) Such motions, opposition thereto, and replies to oppositions shall contain specific allegations of fact sufficient to support the action requested. Such allegations of fact, except for those of which official notice may be taken, shall be supported by affidavits of a person or persons having personal knowledge thereof. The failure to file an opposition or a reply will not necessarily be construed as an admission of any fact or argument contained in a pleading.
                (e) In comparative broadcast proceedings involving applicants for only new facilities, in addition to the showing with respect to the requested issue modification described in paragraph (d) of this section, the party requesting the enlargement of issues against an applicant in the proceeding shall identify those documents the moving party wishes to have produced and any other discovery procedures the moving party wishes to employ in the event the requested issue is added to the proceeding.
                (1) In the event the motion to enlarge issues is granted, the Commission or delegated authority acting on the motion will also rule on the additional discovery requests, and, if granted, such additional discovery will be scheduled to be completed within 30 days of the action on the motion.
                (2) The moving party may file supplemental discovery requests on the basis of information provided in responsive pleadings or discovered as a result of initial discovery on the enlarged issue. The grant or denial of any such supplemental requests and the timing of the completion of such supplemental discovery are subject to the discretion of the presiding judge.
                (3) The 30-day time limit for completion of discovery on enlarged issues shall not apply where the persons subject to such additional discovery are not parties to the proceeding. In such case, additional time will be required to afford such persons adequate notice of the discovery procedures being employed.
                (f) In any case in which the presiding judge or the Commission grants a motion to enlarge the issues to inquire into allegations that an applicant made misrepresentations to the Commission or engaged in other misconduct during the application process, the enlarged issues include notice that, after hearings on the enlarged issue and upon a finding that the alleged misconduct occurred and warrants such penalty, in addition to or in lieu of denying the application, the applicant may be liable for a forfeiture of up to the maximum statutory amount. See 47 U.S.C. 503(b)(2)(A).
                [41 FR 14872, Apr. 8, 1976, as amended at 44 FR 34947, June 18, 1979; 51 FR 19347, May 29, 1986; 56 FR 792, Jan. 9, 1991; 56 FR 25639, June 5, 1991; 62 FR 4171, Jan. 29, 1997; 76 FR 60672, Sept. 29, 2011; 76 FR 70908, Nov. 16, 2011; 78 FR 5745, Jan. 28, 2013]
              
            
            
              Presiding Officer
              
                § 1.241
                Designation of presiding officer.
                (a) Hearings will be conducted by the Commission, by one or more commissioners, or by a law judge designated pursuant to section 11 of the Administrative Procedure Act. If a presiding officer becomes unavailable to the Commission prior to the taking of testimony another presiding officer will be designated.
                (b) Unless the Commission determines that due and timely execution of its functions requires otherwise, presiding officers shall be designated, and notice thereof released to the public, at least 10 days prior to the date set for hearing.
                (5 U.S.C. 556)
              
              
                § 1.243
                Authority of presiding officer.
                From the time he is designated to preside until issuance of his decision or the transfer of the proceeding to the Commission or to another presiding officer the presiding officer shall have such authority as is vested in him by law and by the provisions of this chapter, including authority to:
                (a) Administer oaths and affirmations;
                (b) Issue subpenas;
                (c) Examine witnesses;
                (d) Rule upon questions of evidence;
                (e) Take or cause depositions to be taken;

                (f) Regulate the course of the hearing, maintain decorum, and exclude from the hearing any person engaging in contemptuous conduct or otherwise disrupting the proceedings;
                
                (g) Require the filing of memoranda of law and the presentation of oral argument with respect to any question of law upon which he is required to rule during the course of the hearing;
                (h) Hold conferences for the settlement or simplification of the issues by consent of the parties;
                (i) Dispose of procedural requests or similar matters, as provided for in § 0.341 of this chapter;
                (j) Take actions and make decisions in conformity with the Administrative Procedure Act;
                (k) Act on motions to enlarge, modify or delete the hearing issues; and
                (l) Act on motions to proceed in forma pauperis pursuant to § 1.224.
                (5 U.S.C. 556)
                [28 FR 12425, Nov. 22, 1963, as amended at 41 FR 53022, Dec. 3, 1976]
              
              
                § 1.244
                Designation of a settlement judge.
                (a) In broadcast comparative cases involving applicants for only new facilities, the applicants may request the appointment of a settlement judge to facilitate the resolution of the case by settlement.
                (b) Where all applicants in the case agree that such procedures may be beneficial, such requests may be filed with the presiding judge no later than 15 days prior to the date scheduled by the presiding judge for the commencement of hearings. The presiding judge shall suspend the procedural dates in the case and forward the request to the Chief Administrative Law Judge for action.
                (c) If, in the discretion of the Chief Administrative Law Judge, it appears that the appointment of a settlement judge will facilitate the settlement of the case, the Chief Judge will appoint a “neutral” as defined in 5 U.S.C. 581 and 583(a) to act as the settlement judge.
                (1) The parties may request the appointment of a settlement judge of their own choosing so long as that person is a “neutral” as defined in 5 U.S.C. 581.
                (2) The appointment of a settlement judge in a particular case is subject to the approval of all the applicants in the proceeding. See 5 U.S.C. 583(b).
                (3) The Commission's Administrative Law Judges are eligible to act as settlement judges, except that an Administrative Law Judge will not be appointed as a settlement judge in any case in which the Administrative Law Judge also acts as the presiding officer.
                (4) Other members of the Commission's staff who qualify as neutrals may be appointed as settlement judges, except that staff members whose duties include drafting, review, and/or recommendations in adjudicatory matters pending before the Commission shall not be appointed as settlement judges.
                (d) The settlement judge shall have the authority to require applicants to submit their written direct cases for review. The settlement judge may also meet with the applicants and/or their counsel, individually and/or at joint conferences, to discuss their cases and the cases of their competitors. All such meetings will be off-the-record, and the settlement judge may express an opinion as to the relative comparative standing of the applicants and recommend possible means to resolve the proceeding by settlement. The proceedings before the settlement judge shall be subject to the confidentiality provisions of 5 U.S.C. 574. Moreover, no statements, offers of settlement, representations or concessions of the parties or opinions expressed by the settlement judge will be admissible as evidence in any Commission licensing proceeding.
                [56 FR 793, Jan. 9, 1991, as amended at 62 FR 4171, Jan. 29, 1997; 76 FR 70908, Nov. 16, 2011]
              
              
                § 1.245
                Disqualification of presiding officer.
                (a) In the event that a presiding officer deems himself disqualified and desires to withdraw from the case, he shall notify the Commission of his withdrawal at least 7 days prior to the date set for hearing.
                (b) Any party may request the presiding officer to withdraw on the grounds of personal bias or other disqualification.

                (1) The person seeking disqualification shall file with the presiding officer an affidavit setting forth in detail the facts alleged to constitute grounds for disqualification. Such affidavit shall be filed not later than 5 days before the commencement of the hearing unless, for good cause shown, additional time is necessary.
                (2) The presiding officer may file a response to the affidavit; and if he believes himself not disqualified, shall so rule and proceed with the hearing.
                (3) The person seeking disqualification may appeal a ruling of disqualification, and, in that event, shall do so at the time the ruling is made. Unless an appeal of the ruling is filed at this time, the right to request withdrawal of the presiding officer shall be deemed waived.
                (4) If an appeal of the ruling is filed, the presiding officer shall certify the question, together with the affidavit and any response filed in connection therewith, to the Commission. The hearing shall be suspended pending a ruling on the question by the Commission.
                (5) The Commission may rule on the question without hearing, or it may require testimony or argument on the issues raised.
                (6) The affidavit, response, testimony or argument thereon, and the Commission's decision shall be part of the record in the case.
                (5 U.S.C. 556)
                [28 FR 12425, Nov. 22, 1963, as amended at 55 FR 36641, Sept. 6, 1990; 62 FR 4171, Jan. 29, 1997]
              
            
            
              Prehearing Procedures
              
                § 1.246
                Admission of facts and genuineness of documents.
                (a) Within 20 days after the time for filing a notice of appearance has expired; or within 20 days after the release of an order adding parties to the proceeding (see §§ 1.223 and 1.227) or changing the issues (see § 1.229); or within such shorter or longer time as the presiding officer may allow on motion or notice, a party may serve upon any other party a written request for the admission by the latter of the genuineness of any relevant documents identified in and exhibited by a clear copy with the request or of the truth of any relevant matters of fact set forth in the request.
                (b) Each of the matters of which an admission is requested shall be deemed admitted unless, within a period designated in the request, not less than 10 days after service thereof, or within such shorter or longer time as the presiding officer may allow on motion or notice, the party to whom the request is directed serves upon the party requesting the admission either: (1) A sworn statement denying specifically the matters of which an admission is requested or setting forth in detail the reasons why he cannot truthfully admit or deny those matters, or (2) written objections on the ground that some or all of the requested admissions are privileged or irrelevant or that the request is otherwise improper in whole or in part. If written objections to a part of the request are made, the remainder of the request shall be answered within the period designated in the request. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party deny only a part or a qualification of a matter of which an admission is requested, he shall specify so much of it as is true and deny only the remainder.
                (c) A copy of the request and of any answer shall be served by the party filing on all other parties to the proceeding and upon the presiding officer.
                (d) Written objections to the requested admissions may be ruled upon by the presiding officer without additional pleadings.
                [33 FR 463, Jan. 12, 1968, as amended at 35 FR 17333, Nov. 11, 1970]
              
              
                § 1.248
                Prehearing conferences; hearing conferences.

                (a) The Commission, on its own initiative or at the request of any party, may direct the parties or their attorneys to appear at a specified time and place for a conference prior to a hearing, or to submit suggestions in writing, for the purpose of considering, among other things, the matters set forth in paragraph (c) of this section. The initial prehearing conference shall be scheduled 30 days after the effective date of the order designating a case for hearing, unless good cause is shown for scheduling such conference at a later date, except that for program carriage complaints filed pursuant to § 76.1302 of this chapter that the Chief, Media Bureau refers to an administrative law judge for an initial decision, the initial prehearing conference shall be held no later than 10 calendar days after the deadline for submitting written appearances pursuant to § 1.221(h) or within such shorter or longer period as the Commission may allow on motion or notice consistent with the public interest.
                (b)(1) The presiding officer (or the Commission or a panel of commissioners in a case over which it presides), on his own initiative or at the request of any party, may direct the parties or their attorneys to appear at a specified time and place for a conference prior to or during the course of a hearing, or to submit suggestions in writing, for the purpose of considering any of the matters set forth in paragraph (c) of this section. The initial prehearing conference shall be scheduled 30 days after the effective date of the order designating a case for hearing, unless good cause is shown for scheduling such conference at a later date, except that for program carriage complaints filed pursuant to § 76.1302 of this chapter that the Chief, Media Bureau refers to an administrative law judge for an initial decision, the initial prehearing conference shall be held no later than 10 calendar days after the deadline for submitting written appearances pursuant to § 1.221(h) or within such shorter or longer period as the presiding officer may allow on motion or notice consistent with the public interest.
                (2) Except as circumstances otherwise require, the presiding officer shall allow a reasonable period prior to commencement of the hearing for the orderly completion of all prehearing procedures, including discovery, and for the submission and disposition of all prehearing motions. Where the circumstances so warrant, the presiding officer shall, promptly after the hearing is ordered, call a preliminary prehearing conference, to inquire into the use of available procedures contemplated by the parties and the time required for their completion, to formulate a schedule for their completion, and to set a date for commencement of the hearing.
                (c) In conferences held, or in suggestions submitted, pursuant to paragraphs (a) and (b) of this section, the following matters, among others, may be considered:
                (1) The necessity or desirability of simplification, clarification, amplification, or limitation of the issues;
                (2) The admission of facts and of the genuineness of documents (see § 1.246), and the possibility of stipulating with respect to facts;
                (3) The procedure at the hearing;
                (4) The limitation of the number of witnesses;
                (5) In cases arising under Title II of the Communications Act, the necessity or desirability of amending the pleadings and offers of settlement or proposals of adjustment; and
                (6) In cases involving comparative broadcast applications:
                (i) Narrowing the issues or the areas of inquiry and proof at the hearing;
                (ii) [Reserved]
                (iii) Reports and letters relating to surveys or contacts;
                (iv) Assumptions regarding the availability of equipment;
                (v) Network programming;
                (vi) Assumptions regarding the availability of networks proposed;
                (vii) Offers of letters in general;
                (viii) The method of handling evidence relating to the past cooperation of existing stations owned and/or operated by the applicants with organizations in the area;
                (ix) Proof of contracts, agreements, or understandings reduced to writing;
                (x) Stipulations;
                (xi) Need for depositions;
                (xii) The numbering of exhibits;
                (xiii) The order or offer of proof with relationship to docket number;
                (xiv) The date for the formal hearing; and
                (xv) Such other matters as may expedite the conduct of the hearing.
                (7) In proceedings in which consent agreements may be negotiated (see § 1.93), the parties shall be prepared to state at the initial prehearing conference whether they are at that time willing to enter negotiations leading to a consent agreement.
                (d) This paragraph applies to broadcast proceedings only.

                (1) At the prehearing conference prescribed by this section, the parties to the proceeding shall be prepared to discuss the advisability of reducing any or all phases of their affirmative direct cases to written form.
                (2) In hearings involving applications for new, improved and changed facilities and in comparative hearings involving only applications for new facilities, where it appears that it will contribute significantly to the disposition of the proceeding for the parties to submit all or any portion of their affirmative direct cases in writing, the presiding officer may, in his discretion, require them to do so.
                (3) In other broadcast proceedings, where it appears that it will contribute significantly to the disposition of the proceeding for the parties to submit all or any portion of their affirmative direct cases in writing, it is the policy of the Commission to encourage them to do so. However, the phase or phases of the proceeding to be submitted in writing, the dates for the exchange of the written material, and other limitations upon the effect of adopting the written case procedure (such as whether material ruled out as incompetent may be restored by other competent testimony) is to be left to agreement of the parties as approved by the presiding officer.
                (4) In broadcast comparative cases involving applicants for only new facilities, oral testimony and cross examination will be permitted only where, in the discretion of the presiding judge, material issues of decisional fact cannot be resolved without oral evidentiary hearing procedures or the public interest otherwise requires oral evidentiary proceedings.
                (e) An official transcript of all conferences shall be made.
                (f) The presiding officer may, upon the written request of a party or parties, approve the use of a speakerphone as a means of attendance at a prehearing conference if such use is found to conduce to the proper dispatch of business and the ends of justice.
                [28 FR 12425, Nov. 22, 1963, as amended at 33 FR 463, Jan. 12, 1968; 36 FR 14133, July 30, 1971; 37 FR 7507, Apr. 15, 1972; 41 FR 14873, Apr. 8, 1976; 43 FR 33251, July 31, 1978; 56 FR 793, Jan. 9, 1991; 76 FR 60672, Sept. 29, 2011]
              
              
                § 1.249
                Prehearing statement.
                Immediately upon convening the formal hearing in any proceeding, the presiding officer shall enter upon the record a statement reciting all actions taken at the prehearing conferences, and incorporating into the record all of the stipulations and agreements of the parties which are approved by him, and any special rules which he may deem necessary to govern the course of the proceeding.
                [28 FR 12425, Nov. 22, 1963. Redesignated at 33 FR 463, Jan. 12, 1968]
              
            
            
              Hearing and Intermediate Decision
              
                § 1.250
                Discovery and preservation of evidence; cross-reference.
                For provisions relating to prehearing discovery and preservation of admissible evidence, see §§ 1.311 through 1.325.
                [33 FR 463, Jan. 12, 1968]
              
              
                § 1.251
                Summary decision.
                (a)(1) Any party to an adjudicatory proceeding may move for summary decision of all or any of the issues set for hearing. The motion shall be filed at least 20 days prior to the date set for commencement of the hearing. The party filing the motion may not rest upon mere allegations or denials but must show, by affidavit or by other materials subject to consideration by the presiding officer, that there is no genuine issue of material fact for determination at the hearing.
                (2) With the permission of the presiding officer, or upon his invitation, a motion for summary decision may be filed at any time before or after the commencement of the hearing. No appeal from an order granting or denying a request for permission to file a motion for summary decision shall be allowed. If the presiding officer authorizes a motion for summary decision after the commencement of the hearing, proposed findings of fact and conclusions of law on those issues which the moving party believes can be resolved shall be attached to the motion, and any other party may file findings of fact and conclusions of law as an attachment to pleadings filed by him pursuant to paragraph (b) of this section.

                (b) Within 14 days after a motion for summary decision is filed, any other party to the proceeding may file an opposition or a countermotion for summary decision. A party opposing the motion may not rest upon mere allegations or denials but must show, by affidavit or by other materials subject to consideration by the presiding officer, that there is a genuine issue of material fact for determination at the hearing, that he cannot, for good cause, present by affidavit or otherwise facts essential to justify his opposition, or that summary decision is otherwise inappropriate.
                (c) Affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein.
                (d) The presiding officer may, in his discretion, set the matter for argument and call for the submission of proposed findings, conclusions, briefs or memoranda of law. The presiding officer, giving appropriate weight to the nature of the proceeding, the issue or issues, the proof, and to the need for cross-examination, may grant a motion for summary decision to the extent that the pleadings, affidavits, materials obtained by discovery or otherwise, admissions, or matters officially noticed, show that there is no genuine issue as to any material fact and that a party is otherwise entitled to summary decision. If it appears from the affidavits of a party opposing the motion that he cannot, for good cause shown, present by affidavit or otherwise facts essential to justify his opposition, the presiding officer may deny the motion, may order a continuance to permit affidavits to be obtained or discovery to be had, or make such other order as is just.
                (e) If all of the issues (or a dispositive issue) are determined on a motion for summary decision no hearing (or further hearing) will be held. The presiding officer will issue a Summary Decision, which is subject to appeal or review in the same manner as an Initial Decision. See §§ 1.271 through 1.282. If some of the issues only (including no dispositive issue) are decided on a motion for summary decision, or if the motion is denied, the presiding officer will issue a memorandum opinion and order, interlocutory in character, and the hearing will proceed on the remaining issues. Appeal from interlocutory rulings is governed by § 1.301.
                (f) The presiding officer may take any action deemed necessary to assure that summary decision procedures are not abused. He may rule in advance of a motion that the proceeding is not appropriate for summary decision, and may take such other measures as are necessary to prevent any unwarranted delay.
                (1) Should it appear to the satisfaction of the presiding officer that a motion for summary decision has been presented in bad faith or solely for the purpose of delay, or that such a motion is patently frivolous, he will enter a determination to that effect upon the record.
                (2) If, on making such determination, the presiding officer concludes that the facts warrant disciplinary action against an attorney, he will certify the matter to the Commission with his findings and recommendations, for consideration under § 1.24.
                (3) If, on making such determination, the presiding officer concludes that the facts warrant a finding of bad faith on the part of a party to the proceeding, he will certify the matter to the Commission, with his findings and recommendations, for a determination as to whether the facts warrant addition of an issue as to the character qualifications of that party.
                [37 FR 7507, Apr. 15, 1972, as amended at 42 FR 56508, Oct. 26, 1977]
              
              
                § 1.253
                Time and place of hearing.
                (a) The Commission will specify the day on which and the place at which any hearing is to commence.
                (b) The presiding officer will specify the days on which subsequent hearing sessions are to be held.
                (c) If the Commission specifies that a hearing is to commence in the District of Columbia, it shall be moved therefrom only by order of the Commission.

                (d) If the Commission specifies that a hearing is to commence at a field location, all appropriate proceedings will be completed at such location before the hearing is moved therefrom. When such proceedings are completed, the presiding officer may move the hearing from the field location specified to another appropriate field location or to the District of Columbia.
              
              
                § 1.254
                Nature of the hearing; burden of proof.
                Any hearing upon an application shall be a full hearing in which the applicant and all other parties in interest shall be permitted to participate but in which both the burden of proceeding with the introduction of evidence upon any issue specified by the Commission, as well as the burden of proof upon all such issues, shall be upon the applicant except as otherwise provided in the order of designation.
                (Sec. 309, 48 Stat. 1085, as amended; 47 U.S.C. 309)
              
              
                § 1.255
                Order of procedure.
                (a) At hearings on a formal complaint or petition or in a proceeding for any instrument of authorization which the Commission is empowered to issue, the complainant, petitioner, or applicant, as the case may be, shall, unless the Commission otherwise orders, open and close. At hearings on protests, the protestant opens and closes the proceedings in case the issues are not specifically adopted by the Commission; otherwise the grantee does so. At hearings on orders to show cause, to cease and desist, to revoke or modify a station license under sections 312 and 316 of the Communications Act, or other like proceedings instituted by the Commission, the Commission shall open and close.
                (b) At all hearings under Title II of the Communications Act, other than hearings on formal complaints, petitions, or applications, the respondent shall open and close unless otherwise specified by the Commission.
                (c) In all other cases, the Commission or presiding officer shall designate the order of presentation. Intervenors shall follow the party in whose behalf intervention is made, and in all cases where the intervention is not in support of an original party, the Commission or presiding officer shall designate at what stage such intervenors shall be heard.
                [28 FR 12425, Nov. 22, 1963, as amended at 33 FR 463, Jan. 12, 1968]
              
              
                § 1.258
                Closing of the hearing.

                The record of hearing shall be closed by an announcement to that effect at the hearing by the presiding officer when the taking of testimony has been concluded. In the discretion of the presiding officer, the record may be closed as of a future specified date in order to permit the admission into the record of exhibits to be prepared: Provided, The parties to the proceeding stipulate on the record that they waive the opportunity to cross-examine or present evidence with respect to such exhibits. The record in any hearing which has been adjourned may not be closed by such officer prior to the day on which the hearing is to resume, except upon 10 days' notice to all parties to the proceeding.
              
              
                § 1.260
                Certification of transcript.
                After the close of the hearing, the complete transcript of testimony, together with all exhibits, shall be certified as to identity by the presiding officer and filed in the Office of the Secretary. Notice of such certification shall be served on all parties to the proceedings.
                [71 FR 15618, Mar. 29, 2006]
              
              
                § 1.261
                Corrections to transcript.
                At any time during the course of the proceeding, or as directed by the presiding officer, but not later than 10 days after the date of notice of certification of the transcript, any party to the proceeding may file with the presiding officer a motion requesting the correction of the transcript, which motion shall be accompanied by proof of service thereof upon all other parties to the proceeding. Within 5 days after the filing of such a motion, other parties may file a pleading in support of or in opposition to such motion. Thereafter, the presiding officer shall, by order, specify the corrections to be made in the transcript, and a copy of the order shall be served upon all parties and made a part of the record. The presiding officer, on his own initiative, may specify corrections to be made in the transcript on 5 days' notice.
                [40 FR 51441, Nov. 5, 1975]
              
              
                
                § 1.263
                Proposed findings and conclusions.

                (a) Each party to the proceeding may file proposed findings of fact and conclusions, briefs, or memoranda of law: Provided, however, That the presiding officer may direct any party other than Commission counsel to file proposed findings of fact and conclusions, briefs, or memoranda of law. Such proposed findings of fact, conclusions, briefs, and memoranda of law shall be filed within 20 days after the record is closed, unless additional time is allowed.
                (b) All pleadings and other papers filed pursuant to this section shall be accompanied by proof of service thereof upon all other counsel in the proceeding; if a party is not represented by counsel, proof of service upon such party shall be made.
                (c) In the absence of a showing of good cause therefor, the failure to file proposed findings of fact, conclusions, briefs, or memoranda of law, when directed to do so, may be deemed a waiver of the right to participate further in the proceeding.
                (5 U.S.C. 557)
              
              
                § 1.264
                Contents of findings of fact and conclusions.
                Proposed findings of fact shall be set forth in serially numbered paragraphs and shall set out in detail and with particularity all basic evidentiary facts developed on the record (with appropriate citations to the transcript of record or exhibit relied on for each evidentiary fact) supporting the conclusions proposed by the party filing same. Proposed conclusions shall be separately stated. Proposed findings of fact and conclusions submitted by a person other than an applicant may be limited to those issues in connection with the hearing which affect the interests of such person.
                (5 U.S.C. 557)
              
              
                § 1.267
                Initial and recommended decisions.
                (a) Except as provided in this paragraph, in §§ 1.94, 1.251 and 1.274, or where the proceeding is terminated on motion (see § 1.302), the presiding officer shall prepare an initial (or recommended) decision, which shall be transmitted to the Secretary of the Commission. In the case of rate making proceedings conducted under sections 201-205 of the Communications Act, the presumption shall be that the presiding officer shall prepare an initial or recommended decision. The Secretary will make the decision public immediately and file it in the docket of the case.
                (b) Each initial and recommended decision shall contain findings of fact and conclusions, as well as the reasons or basis therefor, upon all the material issues of fact, law, or discretion presented on the record; each initial decision shall also contain the appropriate rule or order, and the sanction, relief or denial thereof; and each recommended decision shall contain recommendations as to what disposition of the case should be made by the Commission. Each initial decision will show the date upon which it will become effective in accordance with the rules in this part in the absence of exceptions, appeal, or review.

                (c) The authority of the Presiding Officer over the proceedings shall cease when he has filed his Initial or Recommended Decision, or if it is a case in which he is to file no decision, when he has certified the case for decision: Provided, however, That he shall retain limited jurisdiction over the proceeding for the purpose of effecting certification of the transcript and corrections to the transcript, as provided in §§ 1.260 and 1.261, respectively, and for the purpose of ruling initially on applications for awards of fees and expenses under the Equal Access to Justice Act.
                (Sec. 409, 48 Stat. 1096, as amended; 47 U.S.C. 409, 5 U.S.C. 557; secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083: 47 U.S.C. 154, 303, 307)
                [28 FR 12425, Nov. 22, 1963, as amended at 41 FR 14873, Apr. 8, 1976; 47 FR 3786, Jan. 27, 1982]
              
            
            
              Review Proceedings
              
                § 1.271
                Delegation of review function.

                The Commission may direct, by order or rule, that its review function in a case or category of cases be performed by a commissioner, or a panel of commissioners, in which event the commissioner or panel shall exercise the authority and perform the functions which would otherwise have been performed by the Commission under §§ 1.273 through 1.282.
                
                
                  Note:
                  To provide for an orderly completion of cases, exceptions and related pleadings filed after March 1, 1996, shall be directed to the Commission and will not be acted upon by the Review Board.
                
                [62 FR 4171, Jan. 29, 1997]
              
              
                § 1.273
                Waiver of initial or recommended decision.
                At the conclusion of the hearing or within 20 days thereafter, all parties to the proceeding may agree to waive an initial or recommended decision, and may request that the Commission issue a final decision or order in the case. If the Commission has directed that its review function in the case be performed by a commissioner, a panel of commissioners, the request shall be directed to the appropriate review authority. The Commission or such review authority may in its discretion grant the request, in whole or in part, if such action will best conduce to the proper dispatch of business and to the ends of justice.
                [28 FR 12425, Nov. 22, 1963, as amended at 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.274
                Certification of the record to the Commission for initial or final decision.
                (a) Where the presiding officer is available to the Commission, and where the Commission finds upon the record that due and timely execution of its functions imperatively and unavoidably so requires, the Commission may direct that the record in a pending proceeding be certified to it for initial or final decision. Unless the Commission finds that due and timely execution of its functions imperatively and unavoidably requires that no recommended decision be issued, the presiding officer will prepare and file a recommended decision, which will be released with the Commission's initial or final decision.
                (b) Where the presiding officer becomes unavailable to the Commission after the taking of testimony has been concluded, the Commission may direct that the record in a pending proceeding be certified to it for initial or final decision. In that event, the record shall be certified to the Commission by the Chief Administrative Law Judge.
                (c)(1) Where the presiding officer becomes unavailable to the Commission after the taking of evidence has commenced but before it has been concluded, the Commission may order a rehearing before another presiding officer designated in accordance with § 1.241.
                (2) Upon a finding that due and timely execution of its functions imperatively and unavoidably so requires, the Commission may (as an alternative) order that the hearing be continued by another presiding officer designated in accordance with § 1.241 or by the Commission itself. In that event, the officer continuing the hearing shall, upon completion of the hearing, certify the proceeding to the Commission for an initial or final decision. Unless the Commission finds upon the record that due and timely execution of its functions imperatively and unavoidably requires that no recommended decision be issued, the officer continuing the hearing shall prepare and file a recommended decision to be released with the Commission's initial or final decision. If all the parties expressly consent, and if the Commission does not order otherwise, the officer continuing the hearing may prepare an initial decision.
                (Sec. 409, 48 Stat. 1096, as amended; 47 U.S.C. 409)
              
              
                § 1.276
                Appeal and review of initial decision.

                (a)(1) Within 30 days after the date on which public release of the full text of an initial decision is made, or such other time as the Commission may specify, any of the parties may appeal to the Commission by filing exceptions to the initial decision, and such decision shall not become effective and shall then be reviewed by the Commission, whether or not such exceptions may thereafter be withdrawn. It is the Commission's policy that extensions of time for filing exceptions shall not be routinely granted.
                

                (2) Exceptions shall be consolidated with the argument in a supporting brief and shall not be submitted separately. As used in this subpart, the term exceptions means the document consolidating the exceptions and supporting brief. The brief shall contain (i) a table of contents, (ii) a table of citations, (iii) a concise statement of the case, (iv) a statement of the questions of law presented, and (v) the argument, presenting clearly the points of fact and law relied upon in support of the position taken on each question, with specific reference to the record and all legal or other materials relied on.
                (b) The Commission may on its own initiative provide, by order adopted not later than 20 days after the time for filing exceptions expires, that an initial decision shall not become final, and that it shall be further reviewed or considered by the Commission.
                (c) In any case in which an initial decision is subject to review in accordance with paragraph (a) or (b) of this section, the Commission may, on its own initiative or upon appropriate requests by a party, take any one or more of the following actions:
                (1) Hear oral argument on the exceptions;
                (2) Require the filing of briefs;
                (3) Prior to or after oral argument or the filing of exceptions or briefs, reopen the record and/or remand the proceedings to the presiding officer to take further testimony or evidence;
                (4) Prior to or after oral argument or the filing of exceptions or briefs, remand the proceedings to the presiding officer to make further findings or conclusions; and
                (5) Prior to or after oral argument or the filing of exceptions or briefs, issue, or cause to be issued by the presiding officer, a supplemental initial decision.
                (d) No initial decision shall become effective before 50 days after public release of the full text thereof is made unless otherwise ordered by the Commission. The timely filing of exceptions, the further review or consideration of an initial decision on the Commission's initiative, or the taking of action by the Commission under paragraph (c) of this section shall stay the effectiveness of the initial decision until the Commission's review thereof has been completed. If the effective date of an initial decision falls within any further time allowed for the filing of exceptions, it shall be postponed automatically until 30 days after time for filing exceptions has expired.
                (e) If no exceptions are filed, and the Commission has not ordered the review of an initial decision on its initiative, or has not taken action under paragraph (c) of this section, the initial decision shall become effective, an appropriate notation to that effect shall be entered in the docket of the case, and a “Public Notice” thereof shall be given by the Commission. The provisions of § 1.108 shall not apply to such public notices.
                (f) When any party fails to file exceptions within the specified time to an initial decision which proposes to deny its application, such party shall be deemed to have no interest in further prosecution of its application, and its application may be dismissed with prejudice for failure to prosecute.
                (Sec. 40, 48 Stat. 1096, as amended; 47 U.S.C. 409)
                [28 FR 12425, Nov. 22, 1963, as amended at 41 FR 14873, Apr. 8, 1976]
              
              
                § 1.277
                Exceptions; oral arguments.
                (a) The consolidated supporting brief and exceptions to the initial decision (see § 1.276(a)(2)), including rulings upon motions or objections, shall point out with particularity alleged material errors in the decision or ruling and shall contain specific references to the page or pages of the transcript of hearing, exhibit or order if any on which the exception is based. Any objection not saved by exception filed pursuant to this section is waived.
                (b) Within the period of time allowed in § 1.276(a) for the filing of exceptions, any party may file a brief in support of an initial decision, in whole or in part, which may contain exceptions and which shall be similar in form to the brief in support of exceptions (see § 1.276(a)(2)).

                (c) Except by special permission, the consolidated brief and exceptions will not be accepted if the exceptions and argument exceed 25 double-spaced typewritten pages in length. (The table of contents and table of citations are not counted in the 25 page limit; however, all other contents of and attachments to the brief are counted.) Within 10 days, or such other time as the Commission or delegated authority may specify, after the time for filing exceptions has expired, any other party may file a reply brief, which shall not exceed 25 double spaced typewritten pages and shall contain a table of contents and a table of citations. If exceptions have been filed, any party may request oral argument not later than five days after the time for filing replies to the exceptions has expired. The Commission or delegated authority, in its discretion, will grant oral argument by order only in cases where such oral presentations will assist in the resolution of the issues presented. Within five days after release of an order designating an initial decision for oral argument, as provided in paragraph (d) of this section, any party who wishes to participate in oral argument shall file a written notice of intention to appear and participate in oral argument. Failure to file a written notice shall constitute a waiver of the opportunity to participate.
                (d) Each order scheduling a case for oral argument will contain the allotment of time for each party for oral argument before the Commission. The Commission will grant, in its discretion, upon good cause shown, an extension of such time upon petition by a party, which petition must be filed within 5 days after issuance of said order for oral argument.
                (e) Within 10 days after a transcript of oral argument has been filed in the Office of the Secretary, any party who participated in the oral argument may file with the Commission a motion requesting correction of the transcript, which motion shall be accompanied by proof of service thereof upon all other parties who participated in the oral argument. Within 5 days after the filing of such a motion, other parties may file a pleading in support of or in opposition to such motion. Thereafter, the officer who presided at the oral argument shall, by order, specify the corrections to be made in the transcript, and a copy of the order shall be served upon all parties to the proceeding. The officer who presided at the oral argument may, on his own initiative, by order, specify corrections to be made in the transcript on 5 days notice of the proposed corrections to all parties who participated in the oral argument.
                (f) Any commissioner who is not present at oral argument and who is otherwise authorized to participate in a final decision may participate in making that decision after reading the transcript of oral argument.
                (Sec. 409, 48 Stat. 1096, as amended; 47 U.S.C. 409)
                [28 FR 12425, Nov. 22, 1963, as amended at 41 FR 14873, Apr. 8, 1976; 41 FR 34259, Aug. 13, 1976; 44 FR 12426, Mar. 7, 1979; 56 FR 793, Jan. 9, 1991; 62 FR 4171, Jan. 29, 1997; 71 FR 15618, Mar. 29, 2006]
              
              
                § 1.279
                Limitation of matters to be reviewed.
                Upon review of any initial decision, the Commission may, in its discretion, limit the issues to be reviewed to those findings and conclusions to which exceptions have been filed, or to those findings and conclusions specified in the Commission's order of review issued pursuant to § 1.276(b).
              
              
                § 1.282
                Final decision of the Commission.
                (a) After opportunity has been afforded for the filing of proposed findings of fact and conclusions, exceptions, supporting statements, briefs, and for the holding of oral argument as provided in this subpart, the Commission will issue a final decision in each case in which an initial decision has not become final.
                (b) The final decision shall contain:
                (1) Findings of fact and conclusions, as well as the reasons or basis therefor, upon all the material issues of fact, law or discretion presented on the record;

                (2) Rulings on each relevant and material exception filed; the Commission will deny irrelevant exceptions, or those which are not of decisional significance, without a specific statement of reasons prescribed by paragraph (b)(1) of this section; and
                
                (3) The appropriate rule or order and the sanction, relief or denial thereof.
                (Sec. 8(b), 60 Stat. 2422; 5 U.S.C. 1007(b))
                [28 FR 12425, Nov. 22, 1963, as amended at 41 FR 14873, Apr. 8, 1976; 76 FR 70908, Nov. 16, 2011]
              
            
            
              Interlocutory Actions in Hearing Proceedings
              
                § 1.291
                General provisions.
                (a)(1) The Commission acts on petitions to amend, modify, enlarge or delete the issues in hearing proceedings which involve rule making matters exclusively. It also acts on interlocutory pleadings filed in matters or proceedings which are before the Commission.
                (2) The Chief Administrative Law Judge acts on those interlocutory matters listed in § 0.351 of this chapter.
                (3) All other interlocutory matters in hearing proceedings are acted on by the presiding officer. See §§ 0.218 and 0.341 of this chapter.
                (4) Each interlocutory pleading shall indicate in its caption whether the pleading is to be acted upon by the Commission, the Chief Administrative Law Judge, or the presiding officer. If the pleading is to be acted upon by the presiding officer, he shall be identified by name.
                (b) All interlocutory pleadings shall be submitted in accordance with the provisions of §§ 1.4, 1.44, 1.47, 1.48, 1.49, and 1.52.
                (c)(1) Procedural rules governing interlocutory pleadings are set forth in §§ 1.294-1.298.
                (2) Rules governing appeal from, and reconsideration of, interlocutory rulings made by the presiding officer are set forth in §§ 1.301 and 1.303.
                (3) Rules governing the review of interlocutory rulings made by the Chief Administrative Law Judge are set forth in §§ 1.101, 1.102(b), 1.115, and 1.117. Petitions requesting reconsideration of an interlocutory ruling made by the Commission, or the Chief Administrative Law Judge will not be entertained. See, however, § 1.113.
                (d) No initial decision shall become effective under § 1.276(e) until all interlocutory matters pending before the Commission in the proceeding at the time the initial decision is issued have been disposed of and the time allowed for appeal from interlocutory rulings of the presiding officer has expired.
                (Secs. 4(i), 303(r) and 5(c)(1) of the Communications Act of 1934, as amended; 47 CFR 0.61 and 0.283)
                [29 FR 6443, May 16, 1964, as amended at 29 FR 12773, Sept. 10, 1964; 37 FR 19372, Sept. 20, 1972; 41 FR 14873, Apr. 8, 1976; 49 FR 4381, Feb. 6, 1984; 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.294
                Oppositions and replies.
                (a) Any party to a hearing may file an opposition to an interlocutory request filed in that proceeding.
                (b) Except as provided in paragraph (c) of this section, oppositions shall be filed within 4 days after the original pleading is filed, and replies to oppositions will not be entertained. See, however, § 1.732.
                (c) Oppositions to pleadings in the following categories shall be filed within 10 days after the pleading is filed. Replies to such oppositions shall be filed within 5 days after the opposition is filed, and shall be limited to matters raised in the opposition.
                (1) Petitions to amend, modify, enlarge, or delete the issues upon which the hearing was ordered.
                (2) [Reserved]
                (3) Petitions by adverse parties requesting dismissal of an application.
                (4) Joint requests for approval of agreements filed pursuant to § 1.525.
                (d) Additional pleadings may be filed only if specifically requested or authorized by the person(s) who is to make the ruling.
                [29 FR 6444, May 16, 1964, as amended at 39 FR 10909, Mar. 22, 1974]
              
              
                § 1.296
                Service.
                No pleading filed pursuant to § 1.51 or § 1.294 will be considered unless it is accompanied by proof of service upon the parties to the proceeding.
                (Secs. 4(i), 303(r) and 5(c)(1) of the Communications Act of 1934, as amended; 47 CFR 0.61 and 0.283)
                [49 FR 4381, Feb. 6, 1984, as amended at 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.297
                Oral argument.

                Oral argument with respect to any contested interlocutory matter will be held when, in the opinion of the person(s) who is to make the ruling, the ends of justice will be best served thereby. Timely notice will be given of the date, time, and place of any such oral argument.
                [29 FR 6444, May 16, 1964]
              
              
                § 1.298
                Rulings; time for action.

                (a) Unless it is found that irreparable injury would thereby be caused one of the parties, or that the public interest requires otherwise, or unless all parties have consented to the contrary, consideration of interlocutory requests will be withheld until the time for filing oppositions (and replies, if replies are allowed) has expired. As a matter of discretion, however, requests for continuances and extensions of time, requests for permission to file pleadings in excess of the length prescribed in this chapter, and requests for temporary relief may be ruled upon ex parte without waiting for the filing of responsive pleadings.
                (b) In the discretion of the presiding officer, rulings on interlocutory matters may be made orally at the hearing. The presiding officer may, in his discretion, state his reasons on the record or subsequently issue a written statement of the reasons for his ruling, either separately or as part of the initial decision.
                [28 FR 12425, Nov. 22, 1963, as amended at 29 FR 6444, May 16, 1964; 41 FR 14874, Apr. 8, 1976]
              
            
            
              Appeal and Reconsideration of Presiding Officer's Ruling
              
                § 1.301
                Appeal from presiding officer's interlocutory ruling; effective date of ruling.
                (a) Interlocutory rulings which are appealable as a matter of right. Rulings listed in this paragraph are appealable as a matter of right. An appeal from such a ruling may not be deferred and raised as an exception to the initial decision.
                (1) If the presiding officer's ruling denies or terminates the right of any person to participate as a party to a hearing proceeding, such person, as a matter of right, may file an appeal from that ruling.
                (2) If the presiding officer's ruling requires testimony or the production of documents, over objection based on a claim of privilege, the ruling on the claim of privilege is appealable as a matter of right.
                (3) If the presiding officer's ruling denies a motion to disqualify the presiding judge, the ruling is appealable as a matter of right.
                (4) Rulings granting a joint request filed under § 1.525 without terminating the proceeding are appealable by any party as a matter of right.
                (5) A ruling removing counsel from the hearing is appealable as a matter of right, by counsel on his own behalf or by his client. (In the event of such ruling, the presiding officer will adjourn the hearing for such period as is reasonably necessary for the client to secure new counsel and for counsel to familiarize himself with the case).
                (b) Other interlocutory rulings. Except as provided in paragraph (a) of this section, appeals from interlocutory rulings of the presiding officer shall be filed only if allowed by the presiding officer. Any party desiring to file an appeal shall first file a request for permission to file appeal. The request shall be filed within 5 days after the order is released or (if no written order) after the ruling is made. Pleadings responsive to the request shall be filed only if they are requested by the presiding officer. The request shall contain a showing that the appeal presents a new or novel question of law or policy and that the ruling is such that error would be likely to require remand should the appeal be deferred and raised as an exception. The presiding officer shall determine whether the showing is such as to justify an interlocutory appeal and, in accordance with his determination, will either allow or disallow the appeal or modify the ruling. If the presiding officer allows or disallows the appeal, his ruling is final: Provided, however, That the Commission may, on its own motion, dismiss an appeal allowed by the presiding officer on the ground that objection to the ruling should be deferred and raised as an exception. In the discretion of the presiding officer, the request for permission to file appeal may be made orally, on the record of the proceeding. The request may be disposed of orally.
                (1) If an appeal is not allowed, or is dismissed by the Commission, or if permission to file an appeal is not requested, objection to the ruling may be raised on review of the initial decision.
                (2) If an appeal is allowed and is considered on its merits, the disposition on appeal is final. Objection to the ruling or to the action on appeal may not be raised on review of the initial decision.
                (3) If the presiding officer modifies the ruling, any party adversely affected by the modified ruling may file a request for permission to file appeal, pursuant to the provisions of this paragraph.
                (c) Procedures, effective date. (1) Unless the presiding officer orders otherwise, rulings made by him shall be effective when the order is released or (if no written order) when the ruling is made. The Commission may stay the effect of any ruling which comes before it for consideration on appeal.
                (2) Appeals filed under paragraph (a) of this section shall be filed within 5 days after the order is released or (if no written order) after the ruling is made. Appeals filed under paragraph (b) of this section shall be filed within 5 days after the appeal is allowed.
                (3) The appeal shall conform with the specifications set out in § 1.49 and shall be subscribed and verified as provided in § 1.52.
                (4) The appeal shall be served on parties to the proceeding (see §§ 1.47 and 1.211), and shall be filed with the Secretary, Federal Communications Commission, Washington, D.C. 20554.
                (5) The appeal shall not exceed 5 double-spaced typewritten pages.
                (6) Appeals are acted on by the Commission.
                (7) Oppositions and replies shall be served and filed in the same manner as appeals and shall be served on appellant if he is not a party to the proceeding. Oppositions shall be filed within 5 days after the appeal is filed. Replies shall not be permitted, unless the Commission specifically requests them. Oppositions shall not exceed 5 double-spaced typewritten pages. Replies shall not exceed 5 double-spaced typewritten pages.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [35 FR 17333, Nov. 11, 1970, as amended at 40 FR 39509, Aug. 28, 1975; 41 FR 14874, Apr. 8, 1976; 41 FR 28789, July 13, 1976; 46 FR 58682, Dec. 3, 1981; 55 FR 36641, Sept. 6, 1990; 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.302
                Appeal from presiding officer's final ruling; effective date of ruling.
                (a) If the presiding officer's ruling terminates a hearing proceeding, any party to the proceeding, as a matter of right, may file an appeal from that ruling within 30 days after the ruling is released.
                (b) Any party who desires to preserve the right to appeal shall file a notice of appeal within 10 days after the ruling is released. If a notice of appeal is not filed within 10 days, the ruling shall be effective 30 days after the ruling is released and within this period, may be reviewed by the Commission on its own motion. If an appeal is not filed following notice of appeal, the ruling shall be effective 50 days after the day of its release and, within this period, may be reviewed by the Commission on its own motion. If an appeal is filed, or if the Commission reviews the ruling on its own motion, the effect of the ruling is further stayed pending the completion of proceedings on appeal or review.
                (c) The appeal shall conform with the specifications set out in § 1.49 and shall be subscribed and verified as provided in § 1.52.
                (d) The appeal shall be served on parties to the proceeding (see §§ 1.47 and 1.211), and shall be filed with the Secretary, Federal Communications Commission, Washington, D.C. 20554.
                (e) The appeal shall not exceed 25 double-spaced typewritten pages.
                (f) The Commission will act on the appeal.

                (g) Oppositions and replies shall be filed and served in the same manner as the appeal. Oppositions to an appeal shall be filed within 15 days after the appeal is filed. Replies to oppositions shall be filed within 10 days after the opposition is filed and shall be limited to matters raised in the oppositions. Oppositions shall not exceed 25 double-spaced typewritten pages. Replies shall not exceed 10 double-spaced typewritten pages.
                [35 FR 17333, Nov. 11, 1970, as amended at 36 FR 7423, Apr. 20, 1971; 62 FR 4171, Jan. 29, 1997]
              
            
            
              The Discovery and Preservation of Evidence
              
                Authority:
                Sections 1.311 through 1.325 are issued under secs. 4, 303, 409, 48 Stat., as amended, 1066, 1082, 1096; 47 U.S.C. 154, 303, 409, 5 U.S.C. 552.
              
              
                § 1.311
                General.
                Sections 1.311 through 1.325 provide for taking the deposition of any person (including a party), for interrogatories to parties, and for orders to parties relating to the production of documents and things and for entry upon real property. These procedures may be used for the discovery of relevant facts, for the production and preservation of evidence for use at the hearing, or for both purposes.
                (a) Applicability. For purposes of discovery, these proecdures may be used in any case of adjudication (as defined in the Administrative Procedure Act) which has been designated for hearing. For the preservation of evidence, they may be used in any case which has been designated for hearing and is conducted under the provisions of this subpart (see § 1.201).
                (b) Scope of examination. Persons and parties may be examined regarding any matter, not privileged, which is relevant to the hearing issues, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts. It is not ground for objection to use of these procedures that the testimony will be inadmissible at the hearing if the testimony sought appears reasonably calculated to lead to the discovery of admissible evidence. The use of these procedures against the Commission is subject to the following additional limitations:
                (1) The informer's privilege shall encompass information which may lead to the disclosure of an informer's identity.
                (2) Commission personnel may not be questioned by deposition for the purposes of discovery except on special order of the Commission, but may be questioned by written interrogatories under § 1.323. Interrogatories shall be served on the appropriate Bureau Chief (see § 1.21(b)). They will be answered and signed by those personnel with knowledge of the facts. The answers will be served by the Secretary of the Commission upon parties to the proceeding.
                (3) Commission records are not subject to discovery under § 1.325. The inspection of Commission records is governed by the Freedom of Information Act, as amended, and by §§ 0.451 through 0.467 of this chapter. Commission employees may be questioned by written interrogatories regarding the existence, nature, description, custody, condition and location of Commission records, but may not be questioned concerning their contents unless the records are available (or are made available) for inspection under §§ 0.451 through 0.467. See § 0.451(b)(5) of this chapter.
                (4) Subject to paragraphs (b) (1) through (3) of this section, Commission personnel may be questioned generally by written interrogatories regarding the existence, description, nature, custody, condition and location of relevant documents and things and regarding the identity and location of persons having knowledge of relevant facts, and may otherwise only be examined regarding facts of the case as to which they have direct personal knowledge.
                (c) Schedule for use of the procedures. (1) In comparative broadcast proceedings involving applicants for only new facilities, discovery commences with the release of the hearing designation order, and, in routine cases, the discovery phase of the proceeding will be conducted in a manner intended to conclude that portion of the case within 90 days of the release of the designation order.

                (2) In all other proceedings, except as provided by special order of the presiding officer, discovery may be initiated before or after the prehearing conference provided for in § 1.248 of this part.
                
                (3) In all proceedings, the presiding officer may at any time order the parties or their attorneys to appear at a conference to consider the proper use of these procedures, the time to be allowed for such use, and/or to hear agrument and render a ruling on disputes that arise under these rules.
                (d) Who shall act. Actions provided for in §§ 1.311 through 1.325 will, in most cases, be taken by the officer designated to preside at the hearing (see § 1.241). If the proceeding, or a particular matter to which the action relates, is before the Commission, a commissioner or panel of commissioners, or the Chief Administrative Law Judge, the action will be taken by such officer or body. The term presiding officer, as used in §§ 1.311 through 1.325 shall be understood to refer to the appropriate officer or body. See §§ 0.341, 0.351, 0.365, and 1.271 of this chapter.
                (e) Stipulations regarding the taking of depositions. If all of the parties so stipulate in writing and if there is no interference to the conduct of the proceeding, depositions may be taken before any person, at any time (subject to the limitation below) or place, upon any notice and in any manner, and when so taken may be used like other depositions. An original and one copy of the stipulation shall be filed with the Secretary of the Commission, and a copy of the stipulation shall be served on the presiding officer, at least 3 days before the scheduled taking of the deposition.
                [33 FR 463, Jan. 12, 1968, as amended at 40 FR 39509, Aug. 28, 1975; 47 FR 51873, Nov. 18, 1982; 56 FR 794, Jan. 9, 1991; 62 FR 4171, Jan. 29, 1997]
              
              
                § 1.313
                Protective orders.
                The use of the procedures set forth in §§ 1.311 through 1.325 of this part is subject to control by the presiding officer, who may issue any order consistent with the provisions of those sections which is appropriate and just for the purpose of protecting parties and deponents or of providing for the proper conduct of the proceeding. Whenever doing so would be conducive to the efficient and expeditious conduct of the proceeding, the presiding officer may convene a conference to hear argument and issue a ruling on any disputes that may arise under these rules. The ruling, whether written or delivered on the record at a conference, may specify any measures, including the following to assure proper conduct of the proceeding or to protect any party or deponent from annoyance, expense, embarrassment or oppression:
                (a) That depositions shall not be taken or that interrogatories shall not be answered.
                (b) That certain matters shall not be inquired into.
                (c) That the scope of the examination or interrogatories shall be limited to certain matters.
                (d) That depositions may be taken only at some designated time or place, or before an officer, other than that stated in the notice.
                (e) That depositions may be taken only by written interrogatories or only upon oral examination.
                (f) That, after being sealed, the deposition shall be opened only by order of the presiding officer.
                [33 FR 463, Jan. 12, 1968, as amended at 56 FR 794, Jan. 9, 1991]
              
              
                § 1.315
                Depositions upon oral examination—notice and preliminary procedure.
                (a) Notice. A party to a hearing proceeding desiring to take the deposition of any person upon oral examination shall give a minimum of 21 days notice in writing to every other party, to the person to be examined, and to the presiding officer. An original and three copies of the notice shall be filed with the Secretary of the Commission. Related pleadings shall be served and filed in the same manner. The notice shall contain the following information:
                (1) The name and address of each person to be examined, if known, and if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs.
                (2) The time and place for taking the deposition of each person to be examined, and the name or descriptive title and address of the officer before whom the deposition is to be taken.

                (3) The matters upon which each person will be examined. See § 1.319.
                
                (b) Responsive pleadings. (1) Within 7 days after service of the notice to take depositions, a motion opposing the taking of depositions may be filed by any party to the proceeding or by the person to be examined. See § 1.319(a).
                (2) Within 14 days after service of the notice to take depositions, a response to the opposition motion may be filed by any party to the proceeding.
                (3) Additional pleadings should not be filed and will not be considered.
                (4) The computation of time provisions set forth in § 1.4(g) shall not apply to pleadings filed under the provisions of this paragraph.
                (c) Protective order. On an opposition motion filed under paragraph (b) of this section, or on his own motion, the presiding officer may issue a protective order. See § 1.313. A protective order issued by the presiding officer on his own motion may be issued at any time prior to the date specified in the notice for the taking of depositions.
                (d) Authority to take depositions. (1) If an opposition motion is not filed within 7 days after service of the notice to take depositions, and if the presiding officer does not on his own motion issue a protective order prior to the time specified in the notice for the taking of depositions, the depositions described in the notice may be taken. An order for the taking of depositions is not required.
                (2) If an opposition motion is filed, the depositions described in the notice shall not be taken until the presiding officer has acted on that motion. If the presiding officer authorizes the taking of depositions, he may specify a time, place or officer for taking them different from that specified in the notice to take depositions.
                (3) If the presiding officer issues a protective order, the depositions described in the notice may be taken (if at all) only in accordance with the provisions of that order.
                (e) Broadcast comparative proceedings involving applicants for only new facilities. In these cases, the 21-day advance notice provision of paragraph (a) of this section shall be inapplicable to depositions of active and passive owners of applicants in the proceeding. All applicants in such proceedings should be prepared to make their active and passive owners available for depositions during the period commencing with the deadline for filing notices of appearance and ending 90 days after the release of the designation order, if such depositions are requested by a party to the proceeding. All such depositions will be conducted in Washington, DC or in the community of license of the proposed station, at the deponent's option, unless all parties agree to some other location.
                [33 FR 10571, July 25, 1968, as amended at 56 FR 794, Jan. 9, 1991]
              
              
                § 1.316
                Depositions upon written interrogatories—notice and preliminary procedure.
                (a) Service of interrogatories; notice. A party to the hearing proceeding desiring to take the deposition of any person upon written interrogatories shall serve the interrogatories upon every other party and shall give a minimum of 35 days notice in writing to every other party and to the person to be examined. An original and three copies of the interrogatories and the notice (and of all related pleadings) shall be filed with the Secretary of the Commission. A copy of the interrogatories and the notice (and of all related pleadings) shall be served on the presiding officer. The notice shall contain the following information:
                (1) The name and address of each person to be examined, if known, and if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs.
                (2) The time and place for taking the deposition of each person to be examined, and the name or descriptive title and address of the officer before whom the deposition is to be taken.
                (3) The matters upon which each person will be examined. See § 1.319.
                (b) Additional interrogatories. Within 7 days after the filing and service of the original interrogatories, any other party to the proceeding may, in the same manner, file and serve additional interrogatories to be asked of the same witness at the same time and place, with notice to the witness of any additional matters upon which he will be examined.
                
                (c) Cross interrogatories. Within 14 days after the filing and service of the original interrogatories, any party to the proceeding may, in the same manner, file and serve cross interrogatories, which shall be limited to matters raised in the original or in the additional interrogatories.
                (d) Responsive pleadings. (1) Within 21 days after service of the original interrogatories, any party to the proceeding may move to limit or suppress any original, additional or cross interrogatory, and the person to be examined may file a motion opposing the taking of depositions. See § 1.319(a).
                (2) Within 28 days after service of the original interrogatories, a response to a motion to limit or suppress any interrogatory or to a motion opposing the taking of depositions may be filed by any party to the proceeding.
                (3) Additional pleadings should not be filed and will not be considered.
                (e) Protective order. On a motion to limit or suppress or an opposition motion filed under paragraph (d) of this section, or on his own motion, the presiding officer may issue a protective order. See § 1.313. A protective order issued by the presiding officer on his own motion may be issued at any time prior to the date specified in the notice for the taking of depositions.
                (f) Authority to take depositions. (1) If an opposition motion is not filed within 21 days after service of the notice to take depositions, and if the presiding officer does not on his own motion issue a protective order prior to the time specified in the notice for the taking of depositions, the depositions described in the notice may be taken. An order for the taking of depositions is not required.
                (2) If an opposition motion is filed, the depositions described in the notice shall not be taken until the presiding officer has acted on that motion. If the presiding officer authorizes the taking of depositions, he may specify a time, place or officer for taking them different from that specified in the notice to take depositions.

                (3) If the presiding officer issues a protective order, the depositions described in the notice may be taken (if at all) only in accordance with the provisions of that order.
                
                
                  Note:
                  The computation of time provisions of § 1.4(g) shall not apply to interrogatories and pleadings filed under the provisions of this section.
                
                [33 FR 10571, July 25, 1968]
              
              
                § 1.318
                The taking of depositions.
                (a) Persons before whom depositions may be taken. Depositions shall be taken before any judge of any court of the United States; any U.S. Commissioner; any clerk of a district court; any chancellor, justice or judge of a supreme or superior court; the mayor or chief magistrate of a city; any judge of a county court, or court of common pleas of any of the United States; any notary public, not being of counsel or attorney to any party, nor interested in the event of the proceeding; or presiding officers, as provided in § 1.243.
                (b) Attendance of witnesses. The attendance of witnesses at the taking of depositions may be compelled by the use of subpena as provided in §§ 1.331 through 1.340.
                (c) Oath; transcript. The officer before whom the deposition is to be taken shall administer an oath or affirmation to the witness and shall personally, or by someone acting under his direction and in his presence record the testimony of the witness. The testimony may be taken stenographically or, upon approval by the presiding officer, testimony may be taken through the use of telephonically or electronically recorded methods, including videotape. In the event these latter methods are used for the deposition, the parties may agree to the waiver of the provisions of paragraphs (e) and (f) as appropriate and as approved by the presiding officer.
                (d) Examination. (1) In the taking of depositions upon oral examination, the parties may proceed with examination and cross-examination of deponents as permitted at the hearing. In lieu of participating in the oral examination, parties served with the notice to take depositions may transmit written interrogatories to the officer designated in the notice, who shall propound them to the witness and record the answers verbatim.

                (2) In the taking of depositions upon written interrogatories, the party who served the original interrogatories shall transmit copies of all interrogatories to the officer designated in the notice, who shall propound them to the witness and record the answers verbatim.
                (e) Submission of deposition to witness; changes; signing. When the testimony is fully transcribed, the deposition of each witness shall be submitted to him for examination and shall be read to or by him, unless such examination and reading are waiver by the witness and by the parties. Any changes in form or substance which the witness desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the witness for making them. The deposition shall then be signed by the witness, unless the parties by stipulation waive the signing, or the witness is ill, cannot be found, or refuses to sign. If the deposition is not signed by the witness, the officer shall sign it and state on the record the fact of the waiver, the illness or absence of the witness, or of his refusal to sign, together with the reason (if any) given therefor; and the deposition may then be used as fully as though signed, unless upon a motion to suppress, the presiding officer holds that the reason given for the refusal to sign requires rejection of the deposition in whole or in part.
                (f) Certification of deposition and filing by officer; copies. The officer shall certify on the deposition that the witness was duly sworn by him, that the deposition is a true record of the testimony given by the witness, and that said officer is not of counsel or attorney to either of the parties, nor interested in the event of the proceeding or investigation. He shall then securely seal the deposition in an envelope endorsed with the title of the action and marked “Deposition of (here insert name of witness)” and shall promptly send the original and two copies of the deposition and of all exhibits, together with the notice and any interrogatories received by him, by certified mail to the Secretary of the Commission.
                [33 FR 463, Jan. 12, 1968, as amended at 47 FR 51873, Nov. 18, 1982]
              
              
                § 1.319
                Objections to the taking of depositions.
                (a) Objections to be made by motion prior to the taking of depositions. If there is objection to the substance of any interrogatory or to examination on any matter clearly covered by the notice to take depositions, the objection shall be made in a motion opposing the taking of depositions or in a motion to limit or suppress the interrogatory as provided in §§ 1.315(b) and 1.316(d) and shall not be made at the taking of the deposition.
                (b) Objections to be made at the taking of depositions. Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless reasonable objection thereto is made at the taking of the deposition. If such objection is made, counsel shall, if possible, agree upon the measures required to obviate, remove, or cure such errors. The measures agreed upon shall be taken. If agreement cannot be reached, the objection shall be noted on the deposition by the officer taking it, and the testimony objected to shall be taken subject to the objection.
                (c) Additional objections which may be made at the taking of depositions. Objection may be made at the taking of depositions on the ground of relevancy or privilege, if the notice to take depositions does not clearly indicate that the witness is to be examined on the matters to which the objection relates. See paragraph (a) of this section. Objection may also be made on the ground that the examination is being conducted in such manner as to unreasonably annoy, embarrass, or oppress a deponent or party.
                (1) When there is objection to a line of questioning, as permitted by this paragraph, counsel shall, if possible, reach agreement among themselves regarding the proper limits of the examination.

                (2) If counsel cannot agree on the proper limits of the examination the taking of depositions shall continue on matters not objected to and counsel shall, within 24 hours, either jointly or individually, telegraph statements of their positions to the presiding officer, together with the telephone numbers at which they and the officer taking the depositions can be reached, or shall otherwise jointly confer with the presiding officer. If individual statements are submitted, copies shall be provided to all counsel participating in the taking of depositions.
                (3) The presiding officer shall promptly rule upon the question presented or take such other action as may be appropriate under § 1.313, and shall give notice of his ruling, by telephone, to counsel who submitted statements and to the officer taking the depositions. The presiding officer shall thereafter reduce his ruling to writing.
                (4) The taking of depositions shall continue in accordance with the presiding officer's ruling. Such rulings are not subject to appeal.
                [33 FR 463, Jan. 12, 1968]
              
              
                § 1.321
                Use of depositions at the hearing.
                (a) No inference concerning the admissibility of a deposition in evidence shall be drawn because of favorable action on the notice to take depositions.
                (b) Except as provided in this paragraph and in § 1.319, objection may be made at the hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.
                (1) Objections to the competency of a witness, or the competency, relevancy or materiality of testimony are waived by failure to make them before or during the taking of depositions if (and only if) the ground of the objection is one which might have been obviated or removed if presented at that time.
                (2) Objection on the ground of privilege is waived by failure to make it before or during the taking of depositions.
                (c) A party shall not be deemed to make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use by an adverse party of a deposition as described in paragraph (d)(2) of this section. At the hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.
                (d) At the hearing (or in a pleading), any part or all of a deposition, so far as admissible, may be used against any party who was present or represented at the taking of the deposition or who had due notice thereof, in accordance with any one of the following provisions:
                (1) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness.
                (2) The deposition of a party or of any one who at the time of taking the deposition was an officer, director, or managing agent of a public or private corporation, partnership or association which is a party may be used by an adverse party for any purpose.
                (3) To the extent that the affirmative direct case of a party is made in writing pursuant to § 1.248(d), the deposition of any witness, whether or not a party, may be used by any party for any purpose, provided the witness is made available for cross-examination. In all cases, the deposition of a witness, whether or not a party, may be used by any party for any purpose if the presiding officer finds: (i) That the witness is dead; or (ii) that the witness is out of the United States, unless it appears that the absence of the witness was procured by the party offering the deposition; or (iii) that the witness is unable to attend or testify because of age, sickness, infirmity, or imprisonment; or (iv) upon application and notice, that such exceptional circumstances exist as to make it desirable in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open hearing, to allow the deposition to be used.

                (4) If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce all of it which is relevant to the part introduced, and any party may introduce any other parts.
                
                (5) Substitution of parties does not affect the right to use depositions previously taken; and, when an action in any hearing has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken and duly filed in the former action may be used in the latter as if originally taken therefor.
                [33 FR 463, Jan. 12, 1968, as amended at 41 FR 14874, Apr. 8, 1976]
              
              
                § 1.323
                Interrogatories to parties.
                (a) Interrogatories. Any party may serve upon any other party written interrogatories to be answered in writing by the party served or, if the party served is a public or private corporation or a partnership or association, by any officer or agent, who shall furnish such information as is available to the party. A copy of the interrogatories shall be served upon all parties to the proceeding. An original and three copies of the interrogatories, answers, and all related pleadings shall be filed with the Secretary of the Commission. A copy of the interrogatories, answers and all related pleadings shall be served on the presiding officer.
                (1) Except as otherwise provided in a protective order, the number of interrogatories or sets of interrogatories is not limited.
                (2) Except as provided in such an order, interrogatories may be served after a deposition has been taken, and a deposition may be sought after interrogatories have been answered.
                (b) Answers and objections. Each interrogatory shall be answered separately and fully in writing under oath or affirmation, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers shall be signed by the person making them, and the objections by the attorney making them. The party upon whom the interrogatories were served shall serve a copy of the answers and objections upon all parties to the proceeding within 14 days after service of the interrogatories, or within such shorter or longer period as the presiding officer may allow. Answers may be used in the same manner as depositions of a party (see § 1.321(d)).
                (c) Motion to compel an answer. Any party to the proceeding may, within 7 days, move for an order with respect to any objection or other failure to answer an interrogatory. For purposes of this paragraph, an evasive or incomplete answer is a failure to answer; and if the motion is based on the assertion that the answer is evasive or incomplete, it shall contain a statement as to the scope and detail of an answer which would be considered responsive and complete. The party upon whom the interrogatories were served may file a response within 7 days after the motion is filed, to which he may append an answer or an amended answer. Additional pleadings should not be submitted and will not be considered.
                (d) Action by the presiding officer. If the presiding officer determines that an objection is not justified, he shall order that the answer be served. If an interrogatory has not been answered, the presiding officer may rule that the right to object has been waived and may order that an answer be served. If an answer does not comply fully with the requirements of this section, the presiding officer may order that an amended answer be served, may specify the scope and detail of the matters to be covered by the amended answer, and may specify any appropriate procedural consequences (including adverse findings of fact and dismissal with prejudice) which will follow from the failure to make a full and responsive answer. If a full and responsive answer is not made, the presiding officer may issue an order invoking any of the procedural consequences specified in the order to compel an answer.
                (e) Appeal. As order to compel an answer is not subject to appeal.
                [33 FR 10572, July 25, 1968, as amended at 35 FR 17334, Nov. 11, 1970]
              
              
                § 1.325
                Discovery and production of documents and things for inspection, copying, or photographing.

                (a) A party to a Commission proceeding may request any other party except the Commission to produce and permit inspection and copying or photographing, by or on behalf of the requesting party, of any designated documents, papers, books, accounts, letters, photographs, objects, or tangible things which constitute or contain evidence within the scope of the examination permitted by § 1.311(b) of this part and which are in his possession, custody, or control or to permit entry upon designated land or other property in his possession or control for purposes of inspecting, measuring, surveying, or photographing the property or any designated object or operation thereon within the scope of the examination permitted by § 1.311(b) of this part.
                (1) Such requests need not be filed with the presiding officer, but copies of the request shall be served on all other parties to the proceeding.
                (2) The party against whom the request was made must, within 10 days, comply with the request or object to the request, claiming a privilege or raising other proper objections. If the request is not complied with in whole or in part, the requesting party may file a motion to compel production of documents or access to property with the presiding officer. A motion to compel must be accompanied by a copy of the original request and the responding party's objection or claim of privilege. Motions to compel must be filed within five business days of the objection or claim of privilege.

                (3) In resolving any disputes involving the production of documents or access to property, the presiding officer may direct that the materials objected to be presented to him for in camera inspection.
                (b) Any party seeking the production of Commission records should proceed under § 0.460 or § 0.461 of this chapter. See §§ 0.451 through 0.467.
                [33 FR 463, Jan. 12, 1968, as amended at 40 FR 39509, Aug. 28, 1975; 56 FR 794, Jan. 9, 1991; 56 FR 25639, June 5, 1991; 76 FR 70908, Nov. 16, 2011]
              
            
            
              Subpenas
              
                Authority:
                Sections 1.331 and 1.333 through 1.340 are issued under sec. 409, 48 Stat. 1096; 47 U.S.C. 409.
              
              
                § 1.331
                Who may sign and issue.
                Subpenas requiring the attendance and testimony of witnesses, and subpenas requiring the production of any books, papers, schedules of charges, contracts, agreements, and documents relating to any matter under investigation or hearing, may be signed and issued as follows:
                (a) Hearings before the Commission en banc, an individual commissioner, or a panel of commissioners: By any commissioner participating in the conduct of the hearing.
                (b) Hearings before an administrative law judge: By the administrative law judge or, in his absence, by the Chief Administrative Law Judge.
              
              
                § 1.333
                Requests for issuance of subpena.
                (a) Unless submitted on the record while a hearing is in progress, requests for a subpena ad testificandum shall be submitted in writing.
                (b) Requests for a subpena duces tecum shall be submitted in writing, duly subscribed and verified, and shall specify with particularity the books, papers, and documents desired and the facts expected to be proved thereby. Where the subpena duces tecum request is directed to a nonparty to the proceeding, the presiding officer may issue the same, upon request, without an accompanying subpena to enforce a notice to take depositions, provided for in paragraph (e) of this section, where it appears that the testimony of said person is not required in connection with the subpena duces tecum.
                
                (c) All requests for subpenas shall be supported by a showing of the general relevance and materiality of the evidence sought.
                (d) Requests for subpenas shall be submitted in triplicate, but need not be served on the parties to the proceeding.

                (e) Requests for issuance of a subpena ad testificandum to enforce a notice to take depositions shall be submitted in writing. Such requests may be submitted with the notice or at a later date. The request shall not be granted until the period for the filing of motions opposing the taking of depositions has expired or, if a motion has been filed, until that motion has been acted on. Regardless of the time when the subpena request is submitted, it need not be accompanied by a showing that relevant and material evidence will be adduced, but merely that the person will be examined regarding a nonprivileged matter which is relevant to the hearing issues. The subpena request may ask that a subpena duces tecum be contemporaneously issued commanding the person to whom it is directed to produce designated books, papers, documents, or tangible things which constitute or contain evidence relating to any of the matters within the scope of the examination permitted by § 1.311(b) but in that event the subpena request will be subject to the provisions of § 1.313 and paragraph (b) of this section.
                (f) Requests for issuance of a subpena duces tecum to enforce an order for the production of documents and things for inspection and copying under § 1.325 may be submitted with the motion requesting the issuance of such an order. Regardless of the time when the subpena request is submitted, it need not be accompanied by a showing that relevant and material evidence will be adduced, but merely that the documents and things to be examined contain nonprivileged matter which is relevant to the subject matter of the proceeding.
                [28 FR 12425, Nov. 22, 1963, as amended at 33 FR 466, Jan. 12, 1968; 47 FR 51873, Nov. 18, 1982]
              
              
                § 1.334
                Motions to quash.
                Any person against whom a subpena is directed may file a motion to quash or limit the subpena, setting forth the reasons why the subpena should not be complied with or why it should be limited in scope.
              
              
                § 1.335
                Rulings.
                Prompt notice, including a brief statement of the reasons therefor, will be given of the denial, in whole or in part, of a request for subpena or of a motion to quash.
              
              
                § 1.336
                Service of subpenas.
                (a) A subpena may be served by a United States marshal or his deputy, by Commission personnel, or by any person who is not a party to the proceeding and is not less than 18 years of age.
                (b) Service of a subpena upon the person named therein shall be made by exhibiting the original subpena to him, by reading the original subpena to him if he is unable to read, by delivering the duplicate subpena to him, and by tendering to him the fees for one day's attendance at the proceeding to which he is summoned and the mileage allowed by law. If the subpena is issued on behalf of the United States or an officer or agency thereof, attendance fees and mileage need not be tendered.
              
              
                § 1.337
                Return of service.
                (a) If service of the subpena is made by a person other than a United States marshal or his deputy such person shall make affidavit thereof, stating the date, time, and manner of service.
                (b) In case of failure to make service, the reasons for the failure shall be stated on the original subpena by the person who attempted to make service.
                (c) The original subpena, bearing or accompanied by the required return affidavit or statement, shall be returned forthwith to the Secretary of the Commission or, if so directed on the subpena, to the official before whom the person named in the subpena is required to appear.
              
              
                § 1.338
                Subpena forms.
                (a) Subpena forms, marked “Original”, “Duplicate”, and “Triplicate”, and bearing the Commission's seal, may be obtained from the Commission's Dockets Division. These forms are to be completed and submitted with any request for issuance of a subpena.
                (b) If the request for issuance of a subpena is granted, the “Original” and “Duplicate” copies of the subpena are returned to the person who submitted the request. The “Triplicate” copy is retained for the Commission's files.
                (c) The “Original” copy of the subpena includes a form for proof of service. This form is to be executed by the person who effects service and returned by him to the Secretary of the Commission or, if so directed on the subpena, to the official before whom the person named in the subpena is required to appear.

                (d) The “Duplicate” copy of the subpena shall be served upon the person named therein and retained by him. This copy should be presented in support of any claim for witness fees or mileage allowances for testimony on behalf of the Commission.
              
              
                § 1.339
                Witness fees.
                Witnesses who are subpenaed and respond thereto are entitled to the same fees, including mileage, as are paid for like service in the courts of the United States. Fees shall be paid by the party at whose instance the testimony is taken.
              
              
                § 1.340
                Attendance of witness; disobedience.
                The attendance of witnesses and the production of documentary evidence may be required from any place in the United States at any designated place of hearing. In case of disobedience to a subpena, the Commission or any party to a proceeding before the Commission may invoke the aid of any court of the United States in requiring the attendance and testimony of witnesses and the production of documentary evidence.
              
            
            
              Evidence
              
                § 1.351
                Rules of evidence.
                Except as otherwise provided in this subpart, the rules of evidence governing civil proceedings in matters not involving trial by jury in the courts of the United States shall govern formal hearings. Such rules may be relaxed if the ends of justice will be better served by so doing.
              
              
                § 1.352
                Cumulative evidence.
                The introduction of cumulative evidence shall be avoided, and the number of witnesses that may be heard in behalf of a party on any issue may be limited.
              
              
                § 1.353
                Further evidence during hearing.
                At any stage of a hearing, the presiding officer may call for further evidence upon any issue and may require such evidence to be submitted by any party to the proceeding.
              
              
                § 1.354
                Documents containing matter not material.
                If material and relevant matter offered in evidence is embraced in a document containing other matter not material or relevant, and not intended to be put in evidence, such document will not be received, but the party offering the same shall present to other counsel, and to the presiding officer, the original document, together with true copies of such material and relevant matter taken therefrom, as it is desired to introduce. Upon presentation of such matter, material and relevant, in proper form, it may be received in evidence, and become a part of the record. Other counsel will be afforded an opportunity to introduce in evidence, in like manner, other portions of such document if found to be material and relevant.
              
              
                § 1.355
                Documents in foreign language.
                Every document, exhibit, or other paper written in a language other than English, which shall be filed in any proceeding, or in response to any order, shall be filed in the language in which it is written together with an English translation thereof duly verified under oath to be a true translation. Each copy of every such document, exhibit, or other paper filed shall be accompanied by a separate copy of the translation.
              
              
                § 1.356
                Copies of exhibits.
                No document or exhibit, or part thereof, shall be received as, or admitted in, evidence unless offered in duplicate. In addition, when exhibits of a documentary character are to be offered in evidence, copies shall be furnished to other counsel unless the presiding officer otherwise directs.
              
              
                § 1.357
                Mechanical reproductions as evidence.
                Unless offered for the sole purpose of attempting to prove or demonstrate sound effect, mechanical or physical reproductions of sound waves shall not be admitted in evidence. Any party desiring to offer any matter alleged to be contained therein or thereupon shall have such matter typewritten on paper of the size prescribed by § 1.49, and the same shall be identified and offered in duplicate in the same manner as other exhibits.
              
              
                
                § 1.358
                Tariffs as evidence.
                In case any matter contained in a tariff schedule on file with the Commission is offered in evidence, such tariff schedule need not be produced or marked for identification, but the matter so offered shall be specified with particularity (tariff and page number) in such manner as to be readily identified, and may be received in evidence by reference subject to check with the original tariff schedules on file.
              
              
                § 1.359
                Proof of official record; authentication of copy.
                An official record or entry therein, when admissible for any purpose, may be evidenced by an official publication thereof or by a copy attested by the officer having legal custody of the record, or by his deputy, and accompanied with a certificate that such officer has the custody. If the office in which the record is kept is within the United States or within a territory or insular possession subject to the dominion of the United States, the certificate may be made by the judge of a court of record of the district or political subdivision in which the record is kept, authenticated by the seal of the court, or may be made by any public officer having a seal of office having official duties in the district or political subdivision in which the record is kept, authenticated by the seal of his office. If the office in which the record is kept is in a foreign state or country, the certificate may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent, or by any officer in the foreign service of the United States stationed in the foreign state or country in which the record is kept, and authenticated by the seal of his office.
              
              
                § 1.360
                Proof of lack of record.
                The absence of an official record or entry of a specified tenor in an official record may be evidenced by a written statement signed by an officer, or by his deputy, who would have custody of the official record, if it existed, that after diligent search no record or entry of a specified tenor is found to exist in the records of his office, accompanied by a certificate as provided in § 1.359. Such statement and certificate are admissible as evidence that the records of his office contain no such record or entry.
              
              
                § 1.361
                Other proof of official record.
                Sections 1.359 and 1.360 do not prevent the proof of official records or of entry or lack of entry therein by any method authorized by any applicable statute or by the rules of evidence at common law.
              
              
                § 1.362
                Production of statements.
                After a witness is called and has given direct testimony in a hearing, and before he is excused, any party may move for the production of any statement of such witness, or part thereof, pertaining to his direct testimony, in possession of the party calling the witness, if such statement has been reduced to writing and signed or otherwise approved or adopted by the witness. Such motion shall be directed to the presiding officer. If the party declines to furnish the statement, the testimony of the witness pertaining to the requested statement shall be stricken.
                [33 FR 466, Jan. 12, 1968]
              
              
                § 1.363
                Introduction of statistical data.

                (a) All statistical studies, offered in evidence in common carrier hearing proceedings, including but not limited to sample surveys, econometric analyses, and experiments, and those parts of other studies involving statistical methodology shall be described in a summary statement, with supplementary details added in appendices so as to give a comprehensive delineation of the assumptions made, the study plan utilized and the procedures undertaken. In the case of sample surveys, there shall be a clear description of the survey design, including the definition of the universe under study, the sampling frame, and the sampling units; an explanation of the method of selecting the sample and the characteristics measured or counted. In the case of econometric investigations, the econometric model shall be completely described and the reasons given for each assumption and statistical specification. The effects on the final results of changes in the assumptions should be made clear. When alternative models and variables have been employed, a record shall be kept of these alternative studies, so as to be available upon request. In the case of experimental analyses, a clear and complete description of the experimental design shall be set forth, including a specification of the controlled conditions and how the controls were realized. In addition, the methods of making observations and the adjustments, if any, to observed data shall be described. In the case of every kind of statistical study, the following items shall be set forth clearly: The formulas used for statistical estimates, standard errors and test statistics, the description of statistical tests, plus all related computations, computer programs and final results. Summary descriptions of input data shall be submitted. Upon request, the actual input data shall be made available.
                (b) In the case of all studies and analyses offered in evidence in common carrier hearing proceedings, other than the kinds described in paragraph (a) of this section, there shall be a clear statement of the study plan, all relevant assumptions and a description of the techniques of data collection, estimation and/or testing. In addition, there shall be a clear statement of the facts and judgments upon which conclusions are based and a statement of the relative weights given to the various factors in arriving at each conclusion, together with an indication of the alternative courses of action considered. Lists of input data shall be made available upon request.
                [35 FR 16254, Oct. 16, 1970]
              
              
                § 1.364
                Testimony by speakerphone.
                (a) If all parties to the proceeding consent and the presiding officer approves, the testimony of a witness may be taken by speakerphone.
                (b) Documents used by the witness shall be made available to counsel by the party calling the witness in advance of the speakerphone testimony. The taking of testimony by speakerphone shall be subject to such other ground rules as the parties may agree upon.
                [43 FR 33251, July 31, 1978]
              
            
          
          
            Subpart C—Rulemaking Proceedings
            
              Authority:
              5 U.S.C. 553.
            
            
              Source:
              28 FR 12432, Nov. 22, 1963, unless otherwise noted.
            
            
              General
              
                § 1.399
                Scope.
                This subpart shall be applicable to notice and comment rulemakings proceedings conducted under 5 U.S.C. 553, and shall have no application to formal rulemaking (or rate making) proceedings unless the Commission directs that it shall govern the conduct of a particular proceeding.
                [42 FR 25735, May 19, 1977]
              
              
                § 1.400
                Definitions.
                As used in this subpart, the term party refers to any person who participates in a proceeding by the timely filing of a petition for rule making, comments on a notice of proposed rule making, a petition for reconsideration, or responsive pleadings in the manner prescribed by this subpart. The term does not include those who submit letters, telegrams or other informal materials.
                [41 FR 1287, Jan. 7, 1976]
              
            
            
              Petitions and Related Pleadings
              
                § 1.401
                Petitions for rulemaking.
                (a) Any interested person may petition for the issuance, amendment or repeal of a rule or regulation.
                (b) The petition for rule making shall conform to the requirements of §§ 1.49, 1.52, and 1.419(b) (or § 1.420(e), if applicable), and shall be submitted or addressed to the Secretary, Federal Communications Commission, Washington, DC 20554, or may be submitted electronically.
                (c) The petition shall set forth the text or substance of the proposed rule, amendment, or rule to be repealed, together with all facts, views, arguments and data deemed to support the action requested, and shall indicate how the interests of petitioner will be affected.

                (d) Petitions for amendment of the FM Table of Assignments (§ 73.202 of this chapter) or the Television Table of Assignments (§ 73.606) shall be served by petitioner on any Commission licensee or permittee whose channel assignment would be changed by grant of the petition. The petition shall be accompanied by a certificate of service on such licensees or permittees. Petitions to amend the FM Table of Allotments must be accompanied by the appropriate construction permit application and payment of the appropriate application filing fee.
                (e) Petitions which are moot, premature, repetitive, frivolous, or which plainly do not warrant consideration by the Commission may be denied or dismissed without prejudice to the petitioner.
                [28 FR 12432, Nov. 22, 1963, as amended at 28 FR 14503, Dec. 31, 1963; 40 FR 53391, Nov. 18, 1975; 45 FR 42621, June 25, 1980; 63 FR 24125, May 1, 1998; 71 FR 76215, Dec. 20, 2006]
              
              
                § 1.403
                Notice and availability.

                All petitions for rule making (other than petitions to amend the FM, Television, and Air-Ground Tables of Assignments) meeting the requirements of § 1.401 will be given a file number and, promptly thereafter, a “Public Notice” will be issued (by means of a Commission release entitled “Petitions for Rule Making Filed”) as to the petition, file number, nature of the proposal, and date of filing, Petitions for rule making are available at the Commission's Reference Information Center, 445 12th Street, SW, Washington, DC and may also be available electronically over the Internet at http://www.fcc.gov/.
                
                [67 FR 13223, Mar. 21, 2002]
              
              
                § 1.405
                Responses to petitions; replies.
                Except for petitions to amend the FM Television or Air-Ground Tables of Assignments:
                (a) Any interested person may file a statement in support of or in opposition to a petition for rule making prior to Commission action on the petition but not later than 30 days after “Public Notice”, as provided for in § 1.403, is given of the filing of such a petition. Such a statement shall be accompanied by proof of service upon the petitioner on or prior to the date of filing in conformity with § 1.47 and shall conform in other aspects with the requirements of §§ 1.49, 1.52, and 1.419(b).
                (b) Any interested person may file a reply to statements in support of or in opposition to a petition for rule making prior to Commission action on the petition but not later than 15 days after the filing of such a statement. Such a reply shall be accompanied by proof of service upon the party or parties filing the statement or statements to which the reply is directed on or prior to the date of filing in conformity with § 1.47 and shall conform in other aspects with the requirements of §§ 1.49, 1.52, and 1.419(b).
                (c) No additional pleadings may be filed unless specifically requested by the Commission or authorized by it.
                (d) The Commission may act on a petition for rule making at any time after the deadline for the filing of replies to statements in support of or in opposition to the petition. Statements in support of or in opposition to a petition for rule making, and replies thereto, shall not be filed after Commission action.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [28 FR 12413, Nov. 22, 1963, as amended at 28 FR 14503, Dec. 31, 1963; 45 FR 42621, June 25, 1980; 46 FR 60404, Dec. 9, 1981]
              
              
                § 1.407
                Action on petitions.
                If the Commission determines that the petition discloses sufficient reasons in support of the action requested to justify the institution of a rulemaking proceeding, and notice and public procedure thereon are required or deemed desirable by the Commission, an appropriate notice of proposed rule making will be issued. In those cases where notice and public procedure thereon are not required, the Commission may issue a final order amending the rules. In all other cases the petition for rule making will be denied and the petitioner will be notified of the Commission's action with the grounds therefor.
              
            
            
              Rulemaking Proceedings
              
                § 1.411
                Commencement of rulemaking proceedings.

                Rulemaking proceedings are commenced by the Commission, either on it own motion or on the basis of a petition for rulemaking. See §§ 1.401-1.407.
              
              
                § 1.412
                Notice of proposed rulemaking.
                (a) Except as provided in paragraphs (b) and (c) of this section, prior notice of proposed rulemaking will be given.

                (1) Notice is ordinarily given by publication of a “Notice of Proposed Rule Making” in the Federal Register. A summary of the full decision adopted by the Commission constitutes a “Notice of Proposed Rulemaking” for purposes of Federal Register publication.
                (2) If all persons subject to the proposed rules are named, the proposal may (in lieu of publication) be personally served upon those persons.
                (3) If all persons subject to the proposed rules are named and have actual notice of the proposal as a matter of law, further prior notice of proposed rulemaking is not required.
                (b) Rule changes (including adoption, amendment, or repeal of a rule or rules) relating to the following matters will ordinarily be adopted without prior notice:
                (1) Any military, naval, or foreign affairs function of the United States.
                (2) Any matter relating to Commission management or personnel or to public property, loans, grants, benefits, or contracts.
                (3) Interpretative rules.
                (4) General statements of policy.
                (5) Rules of Commission organization, procedure, or practice.
                (c) Rule changes may in addition be adopted without prior notice in any situation in which the Commission for good cause finds that notice and public procedure are impracticable, unnecessary, or contrary to the public interest. The finding of good cause and a statement of the basis for that finding are in such situations published with the rule changes.
                (d) In addition to the notice provisions of paragraph (a) of this section, the Commission, before prescribing any requirements as to accounts, records, or memoranda to be kept by carriers, will notify the appropriate State agencies having jurisdiction over any carrier involved of the proposed requirements.
                [28 FR 12432, Nov. 22, 1963, as amended at 51 FR 7445, Mar. 4, 1986]
              
              
                § 1.413
                Content of notice.
                A notice of the proposed issuance, amendment, or repeal of a rule will include the following:
                (a) A statement of the time, nature and place of any public rulemaking proceeding to be held.
                (b) Reference to the authority under which the issuance, amendment or repeal of a rule is proposed.
                (c) Either the terms or substance of the proposed rule or a description of the subjects and issues involved.
                (d) The docket number assigned to the proceeding.
                (e) A statement of the time for filing comments and replies thereto.
              
              
                § 1.415
                Comments and replies.
                (a) After notice of proposed rulemaking is issued, the Commission will afford interested persons an opportunity to participate in the rulemaking proceeding through submission of written data, views, or arguments, with or without opportunity to present the same orally in any manner.
                (b) A reasonable time will be provided for submission of comments in support of or in opposition to proposed rules, and the time provided will be specified in the notice of proposed rulemaking.
                (c) A reasonable time will be provided for filing comments in reply to the original comments, and the time provided will be specified in the notice of proposed rulemaking.

                (d) No additional comments may be filed unless specifically requested or authorized by the Commission.
                
                
                  Note:

                  In some (but not all) rulemaking proceedings, interested persons may also communicate with the Commission and its staff on an ex parte basis, provided certain procedures are followed. See §§ 1.420 and 1.1200 et seq. See also __ FCC 2d __ (1980) (i.e., this order).
                
                

                (e) For time limits for filing motions for extension of time for filing responses to petitions for rulemaking, replies to such responses, comments filed in response to notices of proposed rulemaking, replies to such comments, see § 1.46(b).
                [28 FR 12432, Nov. 22, 1963, as amended at 42 FR 28888, June 6, 1977; 45 FR 45591, July 7, 1980; 52 FR 37460, Oct. 7, 1987]
              
              
                § 1.419
                Form of comments and replies; number of copies.
                (a) Comments, replies, and other documents filed in a rulemaking proceeding shall conform to the requirements of § 1.49.
                (b) Unless otherwise specified by Commission rules, an original and one copy of all comments, briefs and other documents filed in a rulemaking proceeding shall be furnished to the Commission. The distribution of such copies shall be as follows:
                
                  
                    Secretary (original)
                    1
                  
                  
                    Reference Information Center
                    1
                  
                  
                    Total
                    2
                  
                
                Participants filing the required 2 copies who also wish each Commissioner to have a personal copy of the comments may file an additional 5 copies. The distribution of such copies shall be as follows:
                
                  
                    Commissioners
                    5
                  
                  
                    Secretary (original)
                    1
                  
                  
                    Reference Information Center
                    1
                  
                  
                    Total
                    7
                  
                
                Similarly, members of the general public who wish to express their interest by participating informally in a rulemaking proceeding may do so by submitting an original and one copy of their comments, without regard to form, provided only that the Docket Number is specified in the heading. Informal comments filed after close of the reply comment period, or, if on reconsideration, the reconsideration reply comment period, should be labeled “ex parte” pursuant to § 1.1206(a). Letters submitted to Commissioners or Commission staff will be treated in the same way as informal comments, as set forth above. Also, to the extent that an informal participant wishes to submit to each Commissioner a personal copy of a comment and has not submitted or cannot submit the comment by electronic mail, the participant may file an additional 5 copies. The distribution of such copies shall be as follows:
                
                  
                    Commissioners
                    5
                  
                  
                    Secretary (original)
                    1
                  
                  
                    Reference Information Center
                    1
                  
                  
                    Total
                    7
                  
                
                (c) Any person desiring to file identical documents in more than one docketed rulemaking proceeding shall furnish the Commission two additional copies of any such document for each additional docket. This requirement does not apply if the proceedings have been consolidated.
                (d) Participants that file comments and replies in electronic form need only submit one copy of those comments, so long as the submission conforms to any procedural or filing requirements established for formal electronic comments.
                (e) Comments and replies and other documents filed in electronic form by a party represented by an attorney shall include the name and mailing address of at least one attorney of record. Parties not represented by an attorney that file comments and replies and other documents in electronic form shall provide their name and mailing address.
                [28 FR 12432, Nov. 22, 1963, as amended at 41 FR 50399, Nov. 16, 1976; 50 FR 26567, June 27, 1985; 54 FR 29037, July 11, 1989; 63 FR 24125, May 1, 1998; 63 FR 56091, Oct. 21, 1998; 67 FR 13223, Mar. 21, 2002; 76 FR 24392, May 2, 2011]
              
              
                § 1.420
                Additional procedures in proceedings for amendment of the FM or TV Tables of Allotments, or for amendment of certain FM assignments.
                (a) Comments filed in proceedings for amendment of the FM Table of Allotments (§ 73.202 of this chapter) or the Television Table of Allotments (§ 73.606 of this chapter) which are initiated on a petition for rule making shall be served on petitioner by the person who files the comments.

                (b) Reply comments filed in proceedings for amendment of the FM or Television Tables of Allotments shall be served on the person(s) who filed the comments to which the reply is directed.
                (c) Such comments and reply comments shall be accompanied by a certificate of service.
                (d) Counterproposals shall be advanced in initial comments only and will not be considered if they are advanced in reply comments.
                (e) An original and 4 copies of all petitions for rulemaking, comments, reply comments, and other pleadings shall be filed with the Commission.
                (f) Petitions for reconsideration and responsive pleadings shall be served on parties to the proceeding and on any licensee or permittee whose authorization may be modified to specify operation on a different channel, and shall be accompanied by a certificate of service.
                (g) The Commission may modify the license or permit of a UHF TV station to a VHF channel in the same community in the course of the rule making proceeding to amend § 73.606(b), or it may modify the license or permit of an FM station to another class of channel through notice and comment procedures, if any of the following conditions are met:
                (1) There is no other timely filed expression of interest, or

                (2) If another interest in the proposed channel is timely filed, an additional equivalent class of channel is also allotted, assigned or available for application.
                
                
                  Note to paragraph (g):
                  In certain situations, a licensee or permittee may seek an adjacent, intermediate frequency or co-channel upgrade by application. See § 73.203(b) of this chapter.
                
                

                (h) Where licensees (or permittees) of television broadcast stations jointly petition to amend § 73.606(b) and to exchange channels, and where one of the licensees (or permittees) operates on a commercial channel while the other operates on a reserved noncommercial educational channel within the same band, and the stations serve substantially the same market, then the Commission may amend § 73.606(b) and modify the licenses (or permits) of the petitioners to specify operation on the appropriate channels upon a finding that such action will promote the public interest, convenience, and necessity.
                
                
                  Note 1 to paragraph (h):
                  Licensees and permittees operating Class A FM stations who seek to upgrade their facilities to Class B1, B, C3, C2, C1, or C on Channel 221, and whose proposed 1 mV/m signal contours would overlap the Grade B contour of a television station operating on Channel 6 must meet a particularly heavy burden by demonstrating that grants of their upgrade requests are in the public interest. In this regard, the Commission will examine the record in rule making proceedings to determine the availability of existing and potential non-commercial education service.
                
                
                (i) In the course of the rule making proceeding to amend § 73.202(b) or § 73.606(b), the Commission may modify the license or permit of an FM or television broadcast station to specify a new community of license where the amended allotment would be mutually exclusive with the licensee's or permittee's present assignment.
                (j) Whenever an expression of interest in applying for, constructing, and operating a station has been filed in a proceeding to amend the FM or TV Table of Allotments, and the filing party seeks to dismiss or withdraw the expression of interest, either unilaterally or in exchange for financial consideration, that party must file with the Commission a request for approval of the dismissal or withdrawal, a copy of any written agreement related to the dismissal or withdrawal, and an affidavit setting forth:
                (1) A certification that neither the party withdrawing its interest nor its principals has received or will receive any money or other consideration in excess of legitimate and prudent expenses in exchange for the dismissal or withdrawal of the expression of interest;
                (2) The exact nature and amount of any consideration received or promised;
                (3) An itemized accounting of the expenses for which it seeks reimbursement; and
                (4) The terms of any oral agreement related to the dismissal or withdrawal of the expression of interest.

                (5) In addition, within 5 days of a party's request for approval, each remaining party to any written or oral agreement must submit an affidavit setting forth:
                
                (i) A certification that neither it nor its principals has paid or will pay money or other consideration in excess of the legitimate and prudent expenses of the party withdrawing its expression of interest; and

                (ii) The terms of any oral agreement relating to the dismissal or withdrawal of the expression of interest.
                
                
                  Note to § 1.420:
                  The reclassification of a Class C station in accordance with the procedure set forth in Note 4 to § 73.3573 may be initiated through the filing of an original petition for amendment of the FM Table of Allotments. The Commission will notify the affected Class C station licensee of the proposed reclassification by issuing a notice of proposed rule making, except that where a triggering petition proposes an amendment or amendments to the FM Table of Allotments in addition to the proposed reclassification, the Commission will issue an order to show cause as set forth in Note 4 to § 73.3573, and a notice of proposed rule making will be issued only after the reclassification issue is resolved. Triggering petitions will be dismissed upon the filing, rather than the grant, of an acceptable construction permit application to increase antenna height to at least 451 meters HAAT by a subject Class C station.
                
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [39 FR 44022, Dec. 20, 1974, as amended at 40 FR 53391, Nov. 18, 1975; 41 FR 1287, Jan. 7, 1976; 51 FR 15629, Apr. 25, 1986; 51 FR 20291, June 4, 1986; 52 FR 8260, Mar. 17, 1987; 52 FR 25866, July 9, 1987; 54 FR 16366, Apr. 24, 1989; 54 FR 26201, June 22, 1989; 55 FR 28914, July 16, 1990; 58 FR 38535, July 19, 1993; 59 FR 59503, Nov. 17, 1994; 61 FR 43472, Aug. 23, 1996; 65 FR 79776, Dec. 20, 2000; 71 FR 76215, Dec. 20, 2006]
              
              
                § 1.421
                Further notice of rulemaking.
                In any rulemaking proceeding where the Commission deems it warranted, a further notice of proposed rulemaking will be issued with opportunity for parties of record and other interested persons to submit comments in conformity with §§ 1.415 and 1.419.
              
              
                § 1.423
                Oral argument and other proceedings.

                In any rulemaking where the Commission determines that an oral argument, hearing or any other type of proceeding is warranted, notice of the time, place and nature of such proceeding will be published in the Federal Register.
                
                [58 FR 66300, Dec. 20, 1993]
              
              
                § 1.425
                Commission action.
                The Commission will consider all relevant comments and material of record before taking final action in a rulemaking proceeding and will issue a decision incorporating its finding and a brief statement of the reasons therefor.
              
              
                § 1.427
                Effective date of rules.

                (a) Any rule issued by the Commission will be made effective not less than 30 days from the time it is published in the Federal Register except as otherwise specified in paragraphs (b) and (c) of this section. If the report and order adopting the rule does not specify the date on which the rule becomes effective, the effective date shall be 30 days after the date on which the rule is published in the Federal Register, unless a later date is required by statute or is otherwise specified by the Commission.

                (b) For good cause found and published with the rule, any rule issued by the Commission may be made effective within less than 30 days from the time it is published in the Federal Register. Rules involving any military, naval or foreign affairs function of the United States; matters relating to agency management or personnel, public property, loans, grants, benefits or contracts; rules granting or recognizing exemption or relieving restriction; rules of organization, procedure or practice; or interpretative rules; and statements of policy may be made effective without regard to the 30-day requirement.
                (c) In cases of alterations by the Commission in the required manner or form of keeping accounts by carriers, notice will be served upon affected carriers not less than 6 months prior to the effective date of such alterations.
                [28 FR 12432, Nov. 22, 1963, as amended at 76 FR 24392, May 2, 2011]
              
              
                
                § 1.429
                Petition for reconsideration of final orders in rulemaking proceedings.

                (a) Any interested person may petition for reconsideration of a final action in a proceeding conducted under this subpart (see §§ 1.407 and 1.425). Where the action was taken by the Commission, the petition will be acted on by the Commission. Where action was taken by a staff official under delegated authority, the petition may be acted on by the staff official or referred to the Commission for action.
                
                
                  Note:
                  The staff has been authorized to act on rulemaking proceedings described in § 1.420 and is authorized to make editorial changes in the rules (see § 0.231(d)).
                
                
                (b) A petition for reconsideration which relies on facts or arguments which have not previously been presented to the Commission will be granted only under the following circumstances:
                (1) The facts or arguments relied on relate to events which have occurred or circumstances which have changed since the last opportunity to present such matters to the Commission;
                (2) The facts or arguments relied on were unknown to petitioner until after his last opportunity to present them to the Commission, and he could not through the exercise of ordinary diligence have learned of the facts or arguments in question prior to such opportunity; or
                (3) The Commission determines that consideration of the facts or arguments relied on is required in the public interest.
                (c) The petition for reconsideration shall state with particularity the respects in which petitioner believes the action taken should be changed.
                (d) The petition for reconsideration and any supplement thereto shall be filed within 30 days from the date of public notice of such action, as that date is defined in § 1.4(b). No supplement to a petition for reconsideration filed after expiration of the 30 day period will be considered, except upon leave granted pursuant to a separate pleading stating the grounds for acceptance of the supplement. The petition for reconsideration shall not exceed 25 double-spaced typewritten pages. See also § 1.49(f).

                (e) Except as provided in § 1.420(f), petitions for reconsideration need not be served on parties to the proceeding. (However, where the number of parties is relatively small, the Commission encourages the service of petitions for reconsideration and other pleadings, and agreements among parties to exchange copies of pleadings. See also § 1.47(d) regarding electronic service of documents.) When a petition for reconsideration is timely filed in proper form, public notice of its filing is published in the Federal Register. The time for filing oppositions to the petition runs from the date of public notice. See § 1.4(b).
                (f) Oppositions to a petition for reconsideration shall be filed within 15 days after the date of public notice of the petition's filing and need be served only on the person who filed the petition. See also § 1.49(d). Oppositions shall not exceed 25 double-spaced typewritten pages. See § 1.49(f).
                (g) Replies to an opposition shall be filed within 10 days after the time for filing oppositions has expired and need be served only on the person who filed the opposition. Replies shall not exceed 10 double-spaced typewritten pages. See also §§ 1.49(d) and 1.49(f).
                (h) Petitions for reconsideration, oppositions and replies shall conform to the requirements of §§ 1.49 and 1.52, except that they need not be verified. Except as provided in § 1.420(e), an original and 11 copies shall be submitted to the Secretary, Federal Communications Commission, Washington, DC 20554, by mail, by commercial courier, by hand, or by electronic submission through the Commission's Electronic Comment Filing System. Petitions submitted only by electronic mail and petitions submitted directly to staff without submission to the Secretary shall not be considered to have been properly filed. Parties filing in electronic form need only submit one copy.

                (i) The Commission may grant the petition for reconsideration in whole or in part or may deny or dismiss the petition. Its order will contain a concise statement of the reasons for the action taken. Any order addressing a petition for reconsideration which modifies rules adopted by the original order is, to the extent of such modification, subject to reconsideration in the same manner as the original order. Except in such circumstance, a second petition for reconsideration may be dismissed by the staff as repetitious. In no event shall a ruling which denies a petition for reconsideration be considered a modification of the original order.
                (j) The filing of a petition for reconsideration is not a condition precedent to judicial review of any action taken by the Commission, except where the person seeking such review was not a party to the proceeding resulting in the action or relies on questions of fact or law upon which the Commission has been afforded no opportunity to pass. Subject to the provisions of paragraph (b) of this section, such a person may qualify to seek judicial review by filing a petition for reconsideration.
                (k) Without special order of the Commission, the filing of a petition for reconsideration shall not excuse any person from complying with any rule or operate in any manner to stay or postpone its enforcement. However, upon good cause shown, the Commission will stay the effective date of a rule pending a decision on a petition for reconsideration. See, however, § 1.420(f).
                (l) Petitions for reconsideration of a Commission action that plainly do not warrant consideration by the Commission may be dismissed or denied by the relevant bureau(s) or office(s). Examples include, but are not limited to, petitions that:
                (1) Fail to identify any material error, omission, or reason warranting reconsideration;
                (2) Rely on facts or arguments which have not previously been presented to the Commission and which do not meet the requirements of paragraphs (b)(1) through (3) of this section;
                (3) Rely on arguments that have been fully considered and rejected by the Commission within the same proceeding;
                (4) Fail to state with particularity the respects in which petitioner believes the action taken should be changed as required by paragraph (c) of this section;
                (5) Relate to matters outside the scope of the order for which reconsideration is sought;
                (6) Omit information required by these rules to be included with a petition for reconsideration;
                (7) Fail to comply with the procedural requirements set forth in paragraphs (d), (e), and (h) of this section;
                (8) Relate to an order for which reconsideration has been previously denied on similar grounds, except for petitions which could be granted under paragraph (b) of this section; or
                (9) Are untimely.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [41 FR 1287, Jan. 7, 1976, as amended at 44 FR 5436, Jan. 26, 1979; 46 FR 18556, Mar. 25, 1981; 52 FR 49161, Dec. 30, 1987; 63 FR 24126, May 1, 1998; 76 FR 24392, May 2, 2011]
              
            
            
              Inquiries
              
                § 1.430
                Proceedings on a notice of inquiry.

                The provisions of this subpart also govern proceedings commenced by issuing a “Notice of Inquiry,” except that such proceedings do not result in the adoption of rules, and Notices of Inquiry are not required to be published in the Federal Register.
                
                [51 FR 7445, Mar. 4, 1986]
              
            
          
          
            Subpart D [Reserved]
          
          
            Subpart E—Complaints, Applications, Tariffs, and Reports Involving Common Carriers
            
              Source:
              28 FR 12450, Nov. 22, 1963, unless otherwise noted.
            
            
              General
              
                § 1.701
                Show cause orders.

                (a) The Commission may commence any proceeding within its jurisdiction against any common carrier by serving upon the carrier an order to show cause. The order shall contain a statement of the particulars and matters concerning which the Commission is inquiring and the reasons for such action, and will call upon the carrier to appear before the Commission at a place and time therein stated and give evidence upon the matters specified in the order.
                (b) Any carrier upon whom an order has been served under this section shall file its answer within the time specified in the order. Such answer shall specifically and completely respond to all allegations and matters contained in the show cause order.
                (c) All papers filed by a carrier in a proceeding under this section shall conform with the specifications of §§ 1.49 and 1.50 and the subscription and verification requirements of § 1.52.
                [28 FR 12450, Nov. 22, 1963, as amended at 36 FR 7423, Apr. 20, 1971]
              
              
                § 1.703
                Appearances.
                (a) Hearings. Except as otherwise required by § 1.221 regarding application proceedings, by § 1.91 regarding proceedings instituted under section 312 of the Communications Act of 1934, as amended, or by Commission order in any proceeding, no written statement indicating intent to appear need be filed in advance of actual appearance at any hearing by any person or his attorney.
                (b) Oral arguments. Within 5 days after release of an order designating an initial decision for oral argument or within such other time as may be specified in the order, any party who wishes to participate in the oral argument shall file a written statement indicating that he will appear and participate. Within such time as may be specified in an order designating any other matter for oral argument, any person wishing to participate in the oral argument shall file a written statement to that effect setting forth the reasons for his interest in the matter. The Commission will advise him whether he may participate. (See § 1.277 for penalties for failure to file appearance statements in proceedings involving oral arguments on initial decisions.)
                (c) Commission counsel. The requirement of paragraph (b) of this section shall not apply to counsel representing the Commission or the Chief of the Enforcement Bureau.
                [28 FR 12450, Nov. 22, 1963, as amended at 67 FR 13223, Mar. 21, 2002]
              
            
            
              Complaints
              
                § 1.711
                Formal or informal complaints.
                Complaints filed against carriers under section 208 of the Communications Act may be either formal or informal.
              
            
            
              Informal Complaints
              
                § 1.716
                Form.
                An informal complaint shall be in writing and should contain: (a) The name, address and telephone number of the complaint, (b) the name of the carrier against which the complaint is made, (c) a complete statement of the facts tending to show that such carrier did or omitted to do anything in contravention of the Communications Act, and (d) the specific relief of satisfaction sought.
                [51 FR 16039, Apr. 30, 1986]
              
              
                § 1.717
                Procedure.
                The Commission will forward informal complaints to the appropriate carrier for investigation and may set a due date for the carrier to provide a written response to the informal complaint to the Commission, with a copy to the complainant. The response will advise the Commission of the carrier's satisfaction of the complaint or of its refusal or inability to do so. Where there are clear indications from the carrier's response or from other communications with the parties that the complaint has been satisfied, the Commission may, in its discretion, consider a complaint proceeding to be closed. In all other cases, the Commission will notify the complainant that if the complainant is not satisfied by the carrier's response, or if the carrier has failed to submit a response by the due date, the complainant may file a formal complaint in accordance with § 1.721.
                [83 FR 44831, Sept. 4, 2018]
              
              
                § 1.718
                Unsatisfied informal complaints; formal complaints relating back to the filing dates of informal complaints.

                When an informal complaint has not been satisfied pursuant to § 1.717, the complainant may file a formal complaint with this Commission in the form specified in § 1.721. Such filing will be deemed to relate back to the filing date of the informal complaint: Provided, That the formal complaint: Is filed within 6 months from the date of the carrier's response, or if no response has been filed, within 6 months of the due date for the response; makes reference to the date of the informal complaint, and is based on the same cause of action as the informal complaint. If no formal complaint is filed within the 6-month period, the informal complaint proceeding will be closed.
                [83 FR 44831, Sept. 4, 2018]
              
              
                § 1.719
                Informal complaints filed pursuant to section 258.
                (a) Notwithstanding the requirements of §§ 1.716 through 1.718, the following procedures shall apply to complaints alleging that a carrier has violated section 258 of the Communications Act of 1934, as amended by the Telecommunications Act of 1996, by making an unauthorized change of a subscriber's preferred carrier, as defined by § 64.1100(e) of this chapter.
                (b) Form. The complaint shall be in writing, and should contain: The complainant's name, address, telephone number and e-mail address (if the complainant has one); the name of both the allegedly unauthorized carrier, as defined by § 64.1100(d) of this chapter, and authorized carrier, as defined by § 64.1100(c) of this chapter; a complete statement of the facts (including any documentation) tending to show that such carrier engaged in an unauthorized change of the subscriber's preferred carrier; a statement of whether the complainant has paid any disputed charges to the allegedly unauthorized carrier; and the specific relief sought.
                (c) Procedure. The Commission will resolve slamming complaints under the definitions and procedures established in §§ 64.1100 through 64.1190 of this chapter. The Commission will issue a written (or electronic) order informing the complainant, the unauthorized carrier, and the authorized carrier of its finding, and ordering the appropriate remedy, if any, as defined by §§ 64.1160 through 64.1170 of this chapter.
                (d) Unsatisfied Informal Complaints Involving Unauthorized Changes of a Subscriber's Preferred Carrier; Formal Complaints Relating Back to the Filing Dates of Informal Complaints. If the complainant is unsatisfied with the resolution of a complaint under this section, the complainant may file a formal complaint with the Commission in the form specified in § 1.721. Such filing will be deemed to relate back to the filing date of the informal complaint filed under this section, so long as the informal complaint complied with the requirements of paragraph (b) of this section and provided that: The formal complaint is filed within 45 days from the date an order resolving the informal complaint filed under this section is mailed or delivered electronically to the complainant; makes reference to both the informal complaint number assigned to and the initial date of filing the informal complaint filed under this section; and is based on the same cause of action as the informal complaint filed under this section. If no formal complaint is filed within the 45-day period, the complainant will be deemed to have abandoned its right to bring a formal complaint regarding the cause of action at issue.
                [65 FR 47690, Aug. 3, 2000]
              
            
            
              Formal Complaints
              
                § 1.720
                Purpose.
                The following procedural rules apply to formal complaint proceedings under 47 U.S.C. 208, pole attachment complaint proceedings under 47 U.S.C. 224, and advanced communications services and equipment formal complaint proceedings under 47 U.S.C. 255, 617, and 619, and part 14 of this chapter. Additional rules relevant only to pole attachment complaint proceedings are provided in subpart J of this part.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.721
                General pleading requirements.

                Formal complaint proceedings are generally resolved on a written record consisting of a complaint, answer, reply, and joint statement of stipulated facts, disputed facts and key legal issues, along with all associated evidence in the record. The Commission may also require or permit other written submissions such as briefs, proposed findings of fact and conclusions of law, or other supplementary documents or pleadings.
                (a) All papers filed in any proceeding subject to this part must be drawn in conformity with the requirements of §§ 1.49, 1.50, and 1.52.
                (b) Pleadings must be clear, concise, and direct. All matters concerning a claim, defense or requested remedy, including damages, should be pleaded fully and with specificity.
                (c) Pleadings must contain facts which, if true, are sufficient to constitute a violation of the Act or a Commission regulation or order, or a defense to an alleged violation.
                (d) Averred facts, claims, or defenses shall be made in numbered paragraphs and must be supported by relevant evidence. The contents of each paragraph shall be limited as far as practicable to a statement of a single set of circumstances. Each claim founded on a separate transaction or occurrence and each affirmative defense shall be separately stated to facilitate the clear presentation of the matters set forth. Assertions based on information and belief are prohibited unless made in good faith and accompanied by a declaration or affidavit explaining the basis for the party's belief and why the party could not reasonably ascertain the facts from any other source.
                (e) Legal arguments must be supported by appropriate statutory, judicial, or administrative authority.
                (f) Opposing authorities must be distinguished.
                (g) Copies must be provided of all non-Commission authorities relied upon which are not routinely available in national reporting systems, such as unpublished decisions or slip opinions of courts or administrative agencies. In addition, copies of state authorities relied upon shall be provided.
                (h) Parties are responsible for the continuing accuracy and completeness of all information and supporting authority furnished in a pending complaint proceeding. Information submitted, as well as relevant legal authorities, must be current and updated as necessary and in a timely manner before a decision is rendered on the merits of the complaint.
                (i) Specific reference shall be made to any tariff or contract provision relied on in support of a claim or defense. Copies of relevant tariffs, contracts, or relevant portions that are referred to or relied upon in a complaint, answer, or other pleading shall be appended to such pleading.
                (j) Pleadings shall identify the name, address, telephone number, and email address for either the filing party's attorney or, where a party is not represented by an attorney, the filing party. Pleadings may be signed by a party's attorney.
                (k) All attachments shall be Bates-stamped or otherwise numbered sequentially. Parties shall cite to Bates-stamped page numbers in their pleadings.
                (l) Pleadings shall be served on all parties to the proceeding in accordance with § 1.734 and shall include a certificate of service.
                (m) Each pleading or other submission must contain a written verification that the signatory has read the submission and, to the best of his or her knowledge, information and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification or reversal of existing law; and that it is not interposed for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of the proceeding. If any pleading or other submission is signed in violation of this provision, the Commission may upon motion or upon its own initiative impose appropriate sanctions.
                (n) Parties may petition the staff, pursuant to § 1.3, for a waiver of any of the rules governing formal complaints. Such waiver may be granted for good cause shown.

                (o) A complaint may, on request of the filing party, be dismissed without prejudice as a matter of right prior to the adoption date of any final action taken by the Commission with respect to the complaint. A request for the return of an initiating document will be regarded as a request for dismissal.
                
                (p) Amendments or supplements to complaints to add new claims or requests for relief are prohibited.
                (q) Failure to prosecute a complaint will be cause for dismissal.
                (r) Any document purporting to be a formal complaint which does not state a cause of action under the Communications Act, or a Commission regulation or order, will be dismissed. In such case, any amendment or supplement to such document will be considered a new filing which must be made within any applicable statutory limitations of actions.
                (s) Any other pleading that does not conform with the requirements of the applicable rules may be deemed defective. In such case the Commission may strike the pleading or request that specified defects be corrected and that proper pleadings be filed with the Commission and served on all parties within a prescribed time as a condition to being made a part of the record in the proceeding.
                (t) Pleadings shall be construed so as to do justice.
                (u) Any party that fails to respond to official correspondence, a request for additional information, or an order or directive from the Commission may be subject to appropriate sanctions.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.722
                Format and content of complaints.
                A formal complaint shall contain:
                (a) The name of each complainant and defendant;
                (b) The occupation, address and telephone number of each complainant and, to the extent known, each defendant;
                (c) The name, address, telephone number, and email address of complainant's attorney, if represented by counsel;
                (d) Citation to the section of the Communications Act or Commission regulation or order alleged to have been violated; each such alleged violation shall be stated in a separate count;
                (e) Legal analysis relevant to the claims and arguments set forth therein;
                (f) The relief sought, including recovery of damages and the amount of damages claimed, if known;
                (g) Certification that the complainant has, in good faith, discussed or attempted to discuss the possibility of settlement with each defendant prior to the filing of the formal complaint. In disputes between businesses, associations, or other organizations, the certification shall include a statement that the complainant has engaged or attempted to engage in executive-level discussions concerning the possibility of settlement. Executive-level discussions are discussions among representatives of the parties who have sufficient authority to make binding decisions on behalf of the entity they represent regarding the subject matter of the discussions. Such certification shall include a statement that, prior to the filing of the complaint, the complainant notified each defendant in writing of the allegations that form the basis of the complaint and invited a response within a reasonable period of time. A refusal by a defendant to engage in discussions contemplated by this rule may constitute an unreasonable practice under the Act. The certification shall also include a brief summary of all additional steps taken to resolve the dispute prior to the filing of the formal complaint;
                (h) A statement explaining whether a separate action has been filed with the Commission, any court, or other government agency that is based on the same claim or same set of facts, in whole or in part, or whether the complaint seeks prospective relief identical to the relief proposed or at issue in a notice-and-comment rulemaking proceeding that is concurrently before the Commission;
                (i) An information designation containing:

                (1) The name and, if known, the address and telephone number of each individual likely to have information relevant to the proceeding, along with the subjects of that information, excluding individuals otherwise identified in the complaint or exhibits thereto, and individuals employed by another party; and
                
                (2) A copy—or a description by category and location—of all relevant documents, electronically stored information, and tangible things that the disclosing party has in its possession, custody, or control, excluding documents submitted with the complaint.
                (j) A completed Formal Complaint Intake Form;
                (k) A declaration, under penalty of perjury, by the complainant or complainant's counsel describing the amount, method, and date of the complainant's payment of the filing fee required under § 1.1106 and the complainant's 10-digit FCC Registration Number, as required by subpart W of this part. Submission of a complaint without the FCC Registration Number will result in dismissal of the complaint.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.723
                Damages.
                (a) If a complainant in a formal complaint proceeding wishes to recover damages, the complaint must contain a clear and unequivocal request for damages.
                (b) In all cases in which recovery of damages is sought, the complaint must include either:
                (1) A computation of each and every category of damages for which recovery is sought, along with an identification of all relevant documents and materials or such other evidence to be used by the complainant to prove the amount of such damages; or
                (2) If any information not in the possession of the complainant is necessary to develop a detailed computation of damages, an explanation of:
                (i) Why such information is unavailable to the complaining party;
                (ii) The factual basis the complainant has for believing that such evidence of damages exists; and
                (iii) A detailed outline of the methodology that would be used to create a computation of damages with such evidence.
                (c) If a complainant wishes a determination of damages to be made in a proceeding that is separate from and subsequent to the proceeding in which the determinations of liability and prospective relief are made, the complainant must:
                (1) Comply with paragraph (a) of this section, and
                (2) State clearly and unequivocally that the complainant wishes a determination of damages to be made in a proceeding that is separate from and subsequent to the proceeding in which the determinations of liability and prospective relief will be made.
                (d) If the Commission decides that a determination of damages would best be made in a proceeding that is separate from and subsequent to the proceeding in which the determinations of liability and prospective relief are made, the Commission may at any time bifurcate the case and order that the initial proceeding will determine only liability and prospective relief, and that a separate, subsequent proceeding initiated in accordance with paragraph (e) of this section will determine damages.
                (e) If a complainant exercises its right under paragraph (c) of this section, or the Commission invokes its authority under paragraph (d) of this section, the complainant may initiate a separate proceeding to obtain a determination of damages by filing a supplemental complaint within sixty days after public notice (as defined in § 1.4(b)) of a decision that contains a finding of liability on the merits of the original complaint. Supplemental complaints filed pursuant to this section need not comply with the requirements in §§ 1.721(c) or 1.722(d), (g), (h), (j), and (k). The supplemental complaint shall be deemed, for statutory limitations purposes, to relate back to the date of the original complaint.
                (f) The Commission may, in its discretion, order the defendant either to post a bond for, or deposit into an interest bearing escrow account, a sum equal to the amount of damages which the Commission finds, upon preliminary investigation, is likely to be ordered after the issue of damages is fully litigated, or some lesser sum which may be appropriate, provided the Commission finds that the grant of this relief is favored on balance upon consideration of the following factors:

                (1) The complainant's potential irreparable injury in the absence of such deposit;
                
                (2) The extent to which damages can be accurately calculated;
                (3) The balance of the hardships between the complainant and the defendant; and
                (4) Whether public interest considerations favor the posting of the bond or ordering of the deposit.
                (g) The Commission may, in its discretion, end adjudication of damages by adopting a damages computation method or formula. In such cases, the parties shall negotiate in good faith to reach an agreement on the exact amount of damages pursuant to the Commission-mandated method or formula. Within 30 days of the release date of the damages order, parties shall submit jointly to the Commission either:
                (1) A statement detailing the parties' agreement as to the amount of damages;
                (2) A statement that the parties are continuing to negotiate in good faith and a request that the parties be given an extension of time to continue negotiations; or
                (3) A statement detailing the bases for the continuing dispute and the reasons why no agreement can be reached.
                (h) In any proceeding to which no statutory deadline applies, the Commission may, in its discretion, suspend ongoing damages proceedings to provide the parties with time to pursue settlement negotiations or mediation under § 1.737.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.724
                Complaints governed by section 208(b)(1) of the Act.
                (a) Any party that intends to file a complaint subject to the 5-month deadline in 47 U.S.C. 208(b)(1) must comply with the pre-complaint procedures below. The Enforcement Bureau's Market Disputes Resolution Division will not process complaints subject to the 5-month deadline unless the filer complies with these procedures.
                (b) A party seeking to file a complaint subject to 47 U.S.C. 208(b)(1) shall notify the Chief of the Market Disputes Resolution Division in writing of its intent to file the complaint, and provide a copy of the letter to the defendant. Commission staff will convene a conference with both parties as soon as practicable. During that conference, the staff may discuss, among other things:
                (1) Scheduling in the case;
                (2) Narrowing factual and legal issues in dispute;
                (3) Information exchange and discovery necessary to adjudicate the dispute;
                (4) Entry of a protective order governing confidential material; and
                (5) Preparation for and scheduling a mandatory settlement negotiation session at the Commission.
                (c) Staff will endeavor to complete the pre-complaint process as expeditiously as possible. Staff may direct the parties to exchange relevant information during the pre-complaint period.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.725
                Joinder of complainants and causes of action.
                (a) Two or more complainants may join in one complaint if their respective causes of action are against the same defendant and concern substantially the same facts and alleged violation of the Communications Act or Commission regulation or order.
                (b) Two or more grounds of complaint involving substantially the same facts may be included in one complaint, but should be separately stated and numbered.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.726
                Answers.
                (a) Any defendant upon which a copy of a formal complaint is served shall answer such complaint in the manner prescribed under this section within 30 calendar days of service of the formal complaint by the complainant, unless otherwise directed by the Commission.

                (b) The answer shall advise the complainant and the Commission fully and completely of the nature of any defense, and shall respond specifically to all material allegations of the complaint. Every effort shall be made to narrow the issues in the answer. The defendant shall state concisely its defense to each claim asserted, admit or deny the averments on which the complainant relies, and state in detail the basis for admitting or denying such averment. General denials are prohibited. Denials based on information and belief are prohibited unless made in good faith and accompanied by a declaration or affidavit explaining the basis for the defendant's belief and why the defendant could not reasonably ascertain the facts from the complainant or any other source. If the defendant is without knowledge or information sufficient to form a belief as to the truth of an averment, the defendant shall so state and this has the effect of a denial. When a defendant intends in good faith to deny only part of an averment, the defendant shall specify so much of it as is true and shall deny only the remainder. The defendant may deny the allegations of the complaint as specific denials of either designated averments or paragraphs.
                (c) The answer shall include legal analysis relevant to the claims and arguments set forth therein.
                (d) Averments in a complaint or supplemental complaint filed pursuant to § 1.723(d) are deemed to be admitted when not denied in the answer.
                (e) Affirmative defenses to allegations in the complaint shall be specifically captioned as such and presented separately from any denials made in accordance with paragraph (b) of this section.
                (f) The answer shall include an information designation containing:
                (1) The name and, if known, the address and telephone number of each individual likely to have information relevant to the proceeding, along with the subjects of that information, excluding individuals otherwise identified in the complaint, answer, or exhibits thereto, and individuals employed by another party; and
                (2) A copy—or a description by category and location—of all relevant documents, electronically stored information, and tangible things that the disclosing party has in its possession, custody, or control, excluding documents submitted with the complaint or answer.
                (g) Failure to file an answer may be deemed an admission of the material facts alleged in the complaint. Any defendant that fails to file and serve an answer within the time and in the manner prescribed by this part may be deemed in default and an order may be entered against such defendant in accordance with the allegations contained in the complaint.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.727
                Cross-complaints and counterclaims.
                Cross-complaints seeking any relief within the jurisdiction of the Commission against any party (complainant or defendant) to that proceeding are prohibited. Any claim that might otherwise meet the requirements of a cross-complaint may be filed as a separate complaint in accordance with §§ 1.720 through 1.740. For purposes of this subpart, the term “cross-complaint” shall include counterclaims.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.728
                Replies.
                (a) A complainant shall file and serve a reply within 10 calendar days of service of the answer, unless otherwise directed by the Commission. The reply shall contain statements of relevant, material facts and legal arguments that respond to the factual allegations and legal arguments made by the defendant. Other allegations or arguments will not be considered by the Commission.
                (b) Failure to reply will not be deemed an admission of any allegations contained in the responsive pleading, except with respect to any affirmative defense set forth therein. Failure to reply to an affirmative defense shall be deemed an admission of such affirmative defense and of any facts supporting such affirmative defense that are not specifically contradicted in the complaint.
                (c) The reply shall include legal analysis relevant to the claims and arguments set forth therein.
                (d) The reply shall include an information designation containing:

                (1) The name and, if known, the address and telephone number of each individual likely to have information relevant to the proceeding and addressed in the reply, along with the subjects of that information, excluding individuals otherwise identified in the complaint, answer, reply, or exhibits thereto, and individuals employed by another party; and
                (2) A copy—or a description by category and location—of all relevant documents, electronically stored information, and tangible things that the disclosing party has in its possession, custody, or control that are addressed in the reply, excluding documents submitted with the complaint or answer.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.729
                Motions.
                (a) A request for a Commission order shall be by written motion, stating with particularity the grounds and authority therefor, including any supporting legal analysis, and setting forth the relief sought.
                (b) Motions to compel discovery must contain a certification by the moving party that a good faith attempt to resolve the dispute was made prior to filing the motion.
                (c) Motions seeking an order that the allegations in the complaint be made more definite and certain are prohibited.
                (d) Motions to dismiss all or part of a complaint are permitted. The filing of a motion to dismiss does not suspend any other filing deadlines under the Commission's rules, unless staff issues an order suspending such deadlines.
                (e) Oppositions to motions shall be filed and served within 5 business days after the motion is served. Oppositions shall be limited to the specific issues and allegations contained in the motion; when a motion is incorporated in an answer to a complaint, the opposition to such motion shall not address any issues presented in the answer that are not also specifically raised in the motion. Failure to oppose any motion may constitute grounds for granting the motion.
                (f) No reply may be filed to an opposition to a motion, except under direction of Commission staff.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.730
                Discovery.
                (a) A complainant may file with the Commission and serve on a defendant, concurrently with its complaint, up to 10 written interrogatories. A defendant may file with the Commission and serve on a complainant, concurrently with its answer, up to 10 written interrogatories. A complainant may file with the Commission and serve on a defendant, concurrently with its reply, up to five additional written interrogatories. Subparts of any interrogatory will be counted as separate interrogatories for purposes of compliance with this limit. Interrogatories filed and served pursuant to this procedure may be used to seek discovery of any non-privileged matter that is relevant to the material facts in dispute in the pending proceeding. This procedure may not be employed for the purpose of delay, harassment, or obtaining information that is beyond the scope of permissible inquiry related to the material facts in dispute in the proceeding.
                (b) Interrogatories filed and served pursuant to paragraph (a) of this section shall contain an explanation of why the information sought in each interrogatory is both necessary to the resolution of the dispute and not available from any other source.
                (c) Unless otherwise directed by the Commission, within seven calendar days, a responding party shall file with the Commission and serve on the propounding party any opposition and objections to interrogatories. The grounds for objecting to an interrogatory must be stated with specificity. Unless otherwise directed by the Commission, any interrogatories to which no opposition or objection is raised shall be answered within 20 calendar days.
                (d) Commission staff shall rule in writing on the scope of, and schedule for answering, any disputed interrogatories based upon the justification for the interrogatories properly filed and served pursuant to paragraph (a) of this section, and any objections or oppositions thereto, properly filed and served pursuant to paragraph (c) of this section.

                (e) Interrogatories shall be answered separately and fully in writing under oath or affirmation by the party served, or if such party is a public or private corporation or partnership or association, by any officer or agent who shall furnish such information as is available to the party. The answers shall be signed by the person making them, and the attorney who objects must sign any objections. The answers shall be filed with the Commission and served on the propounding party.
                (f) The Commission, in its discretion, may allow additional discovery, including, but not limited to, document production and/or depositions, and it may modify the scope, means and scheduling of discovery in light of the needs of a particular case and the requirements of applicable statutory deadlines.
                (g) The Commission may, in its discretion, require parties to provide documents to the Commission in a scanned or other electronic format that:
                (1) Indexes the documents by useful identifying information; and
                (2) Allows staff to annotate the index so as to make the format an efficient means of reviewing the documents.
                (h) A propounding party asserting that a responding party has provided an inadequate or insufficient response to a discovery request may file a motion to compel within ten days of the service of such response, or as otherwise directed by Commission staff, pursuant to the requirements of § 1.729.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.731
                Confidentiality of information produced or exchanged.
                (a) Any information produced in the course of a formal complaint proceeding may be designated as confidential by either party to the proceeding or a third party if the party believes in good faith that the materials fall within an exemption to disclosure contained in the Freedom of Information Act (FOIA), 5 U.S.C. 552(b)(1) through (9), and under § 0.459 of this chapter. Any party asserting confidentiality for such materials must:
                (1) Clearly mark each page, or portion thereof, for which a confidential designation is claimed. The party claiming confidentiality should restrict its designations to encompass only the specific information that it asserts is confidential. If a confidential designation is challenged, the party claiming confidentiality shall have the burden of demonstrating, by a preponderance of the evidence, that the materials designated as confidential fall under the standards for nondisclosure enunciated in the FOIA and that the designation is narrowly tailored to encompass only confidential information.
                (2) File with the Commission, using the Commission's Electronic Comment Filing System, a public version of the materials that redacts any confidential information and clearly marks each page of the redacted public version with a header stating “Public Version.” The redacted document shall be machine-readable whenever technically possible. Where the document to be filed electronically contains metadata that is confidential or protected from disclosure by a legal privilege (including, for example, the attorney-client privilege), the filer may remove such metadata from the document before filing it electronically.
                (3) File with the Secretary's Office an unredacted hard copy version of the materials that contains the confidential information and clearly marks each page of the unredacted confidential version with a header stating “Confidential Version.” The unredacted version must be filed on the same day as the redacted version.
                (4) Serve one hard copy of the filed unredacted materials and one hard copy of the filed redacted materials on the attorney of record for each party to the proceeding, or, where a party is not represented by an attorney, each party to the proceeding either by hand delivery, overnight delivery, or email, together with a proof of such service in accordance with the requirements of §§ 1.47(g) and 1.734(f).
                (b) An attorney of record for a party or a party that receives unredacted materials marked as confidential may disclose such materials solely to the following persons, only for use in prosecuting or defending a party to the complaint action, and only to the extent necessary to assist in the prosecution or defense of the case:
                (1) Support personnel for counsel of record representing the parties in the complaint action;
                (2) Officers or employees of the receiving party who are directly involved in the prosecution or defense of the case;

                (3) Consultants or expert witnesses retained by the parties; and
                
                (4) Court reporters and stenographers in accordance with the terms and conditions of this section.
                (c) The individuals identified in paragraph (b) of this section shall not disclose information designated as confidential to any person who is not authorized under this section to receive such information, and shall not use the information in any activity or function other than the prosecution or defense in the case before the Commission. Each such individual who is provided access to the information shall sign a declaration or affidavit stating that the individual has personally reviewed the Commission's rules and understands the limitations they impose on the signing party.
                (d) Parties may make copies of materials marked confidential solely for use by the Commission or persons designated in paragraph (b) of this section. Each party shall maintain a log recording the number of copies made of all confidential material and the persons to whom the copies have been provided.
                (e) The Commission may adopt a protective order with further restrictions as appropriate.
                (f) Upon termination of a formal complaint proceeding, including all appeals and petitions, the parties shall ensure that all originals and reproductions of any confidential materials, along with the log recording persons who received copies of such materials, shall be provided to the producing party. In addition, upon final termination of the proceeding, any notes or other work product derived in whole or in part from the confidential materials of an opposing or third party shall be destroyed.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.732
                Other required written submissions.
                (a) The Commission may, in its discretion, require the parties to file briefs summarizing the facts and issues presented in the pleadings and other record evidence and presenting relevant legal authority and analysis. The Commission may limit the scope of any briefs to certain subjects or issues. Unless otherwise directed by the Commission, all briefs shall include all legal and factual claims and defenses previously set forth in the complaint, answer, or any other pleading submitted in the proceeding.
                (b) Claims and defenses previously made but not reflected in the briefs will be deemed abandoned.
                (c) The Commission may require the parties to submit any additional information it deems appropriate for a full, fair, and expeditious resolution of the proceeding.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.733
                Status conference.
                (a) In any complaint proceeding, the Commission may, in its discretion, direct the attorneys and/or the parties to appear before it for a status conference. A status conference may include discussion of:
                (1) Simplification or narrowing of the issues;
                (2) The necessity for or desirability of additional pleadings or evidentiary submissions;
                (3) Obtaining admissions of fact or stipulations between the parties as to any or all of the matters in controversy;
                (4) Settlement of all or some of the matters in controversy by agreement of the parties;
                (5) Whether discovery is necessary and, if so, the scope, type, and schedule for such discovery;
                (6) The schedule for the remainder of the case and the dates for any further status conferences; and
                (7) Such other matters that may aid in the disposition of the complaint.
                (b)(1) Parties shall meet and confer prior to the initial status conference to discuss:
                (i) Settlement prospects;
                (ii) Discovery;
                (iii) Issues in dispute;
                (iv) Schedules for pleadings;
                (v) Joint statement of stipulated facts, disputed facts, and key legal issues; and
                (2) Parties shall submit a joint statement of all proposals agreed to and disputes remaining as a result of such meeting to Commission staff on a date specified by the Commission.

                (c) In addition to the initial status conference referenced in paragraph (a) of this section, any party may also request that a conference be held at any time after the complaint has been filed.

                (d) During a status conference, the Commission staff may issue oral rulings pertaining to a variety of matters relevant to the conduct of a formal complaint proceeding including, inter alia, procedural matters, discovery, and the submission of briefs or other evidentiary materials.
                (e) Status conferences will be scheduled by the Commission staff at such time and place as it may designate to be conducted in person or by telephone conference call.
                (f) The failure of any attorney or party, following reasonable notice, to appear at a scheduled conference will be deemed a waiver by that party and will not preclude the Commission staff from conferring with those parties or counsel present.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.734
                Fee remittance; electronic filing; copies; service; separate filings against multiple defendants.
                (a) Complaints may not be brought against multiple defendants unless they are commonly owned or controlled, are alleged to have acted in concert, are alleged to be jointly liable to complainant, or the complaint concerns common questions of law or fact. Complaints may, however, be consolidated by the Commission for disposition.
                (b) The complainant shall remit separately the correct fee electronically, in accordance with part 1, subpart G (see § 1.1106 of this chapter) and shall file an original copy of the complaint using the Commission's Electronic Comment Filing System. If a complaint is addressed against multiple defendants, the complainant shall pay a separate fee for each additional defendant.
                (c) The complainant shall serve the complaint by hand delivery on either the named defendant or one of the named defendant's registered agents for service of process on the same date that the complaint is filed with the Commission in accordance with the requirements of paragraph (b) of this section.
                (d) Upon receipt of the complaint by the Commission, the Commission shall promptly send, by email, to each defendant named in the complaint, notice of the filing of the complaint. The Commission shall additionally send by email, to all parties, a schedule detailing the date the answer and any other applicable pleading will be due and the date, time, and location of the initial status conference.
                (e) Parties shall provide hard copies of all submissions to staff in the Enforcement Bureau upon request.
                (f) All subsequent pleadings and briefs filed in any formal complaint proceeding, as well as all letters, documents, or other written submissions, shall be filed using the Commission's Electronic Comment Filing System, excluding confidential material as set forth in § 1.731. In addition, all pleadings and briefs filed in any formal complaint proceeding, as well as all letters, documents, or other written submissions, shall be served by the filing party on the attorney of record for each party to the proceeding, or, where a party is not represented by an attorney, each party to the proceeding either by hand delivery, overnight delivery, or email, together with a proof of such service in accordance with the requirements of § 1.47(g). Service is deemed effective as follows:
                (1) Service by hand delivery that is delivered to the office of the recipient by 5:30 p.m., local time of the recipient, on a business day will be deemed served that day. Service by hand delivery that is delivered to the office of the recipient after 5:30 p.m., local time of the recipient, on a business day will be deemed served on the following business day;
                (2) Service by overnight delivery will be deemed served the business day following the day it is accepted for overnight delivery by a reputable overnight delivery service; or
                (3) Service by email that is fully transmitted to the office of the recipient by 5:30 p.m., local time of the recipient, on a business day will be deemed served that day. Service by email that is fully transmitted to the office of the recipient after 5:30 p.m., local time of the recipient, on a business day will be deemed served on the following business day.

                (g) Supplemental complaints filed pursuant to § 1.723 shall conform to the requirements set forth in this section, except that the complainant need not submit a filing fee.
                [83 FR 44832, Sept. 4, 2018, as amended at 84 FR 8618, Mar. 11, 2019]
              
              
                § 1.735
                Conduct of proceedings.
                (a) The Commission may issue such orders and conduct its proceedings as will best conduce to the proper dispatch of business and the ends of justice.
                (b) The Commission may decide each complaint upon the filings and information before it, may request additional information from the parties, and may require one or more informal meetings with the parties to clarify the issues or to consider settlement of the dispute.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.736
                Accelerated Docket Proceedings.
                (a) With the exception of complaint proceedings under 47 U.S.C. 255, 617, and 619, and part 14 of this chapter, parties to a formal complaint proceeding against a common carrier, or a pole attachment complaint proceeding against a cable television system operator, a utility, or a telecommunications carrier, may request inclusion on the Accelerated Docket. Proceedings on the Accelerated Docket must be concluded within 60 days, and are therefore subject to shorter pleading deadlines and other modifications to the procedural rules that govern formal complaint proceedings.
                (b) A complainant that seeks inclusion of a proceeding on the Accelerated Docket shall submit a request to the Chief of the Enforcement Bureau's Market Disputes Resolution Division, by phone and in writing, prior to filing the complaint.
                (c) Within five days of receiving service of any formal complaint against a common carrier, or a pole attachment complaint against a cable television system operator, a utility, or a telecommunications carrier, a defendant may submit a request seeking inclusion of the proceeding on the Accelerated Docket to the Chief of the Enforcement Bureau's Market Disputes Resolution Division. The defendant shall submit such request by phone and in writing, and contemporaneously transmit a copy of the written request to all parties to the proceeding.
                (d) Commission staff has discretion to decide whether a complaint, or portion of a complaint, is suitable for inclusion on the Accelerated Docket.
                (e) In appropriate cases, Commission staff may require that the parties participate in pre-filing settlement negotiations or mediation under § 1.737.
                (f) If the parties do not resolve their dispute and the matter is accepted for handling on the Accelerated Docket, staff will establish the schedule and process for the proceeding.
                (g) If it appears at any time that a proceeding on the Accelerated Docket is no longer appropriate for such treatment, Commission staff may remove the matter from the Accelerated Docket either on its own motion or at the request of any party.
                (h) In Accelerated Docket proceedings, the Commission may conduct a minitrial, or a trial-type hearing, as an alternative to deciding a case on a written record. Minitrials shall take place no later than between 40 and 45 days after the filing of the complaint. A Commission Administrative Law Judge (“ALJ”) or staff may preside at the minitrial.
                (i) Applications for review of staff decisions issued on delegated authority in Accelerated Docket proceedings shall comply with the filing and service requirements in § 1.115(e)(4). In Accelerated Docket proceedings which raise issues that may not be decided on delegated authority (see 47 U.S.C. 155(c)(1); 47 CFR 0.331(c)), the staff decision will be a recommended decision subject to adoption or modification by the Commission. Any party to the proceeding that seeks modification of the recommended decision shall do so by filing comments challenging the decision within 15 days of its release. Opposition comments, shall be filed within 15 days of the comments challenging the decision; reply comments shall may be filed 10 days thereafter and shall be limited to issues raised in the opposition comments.

                (j) If no party files comments challenging the recommended decision, the Commission will issue its decision adopting or modifying the recommended decision within 45 days of its release. If parties to the proceeding file comments to the recommended decision, the Commission will issue its decision adopting or modifying the recommended decision within 30 days of the filing of the final comments.
                [83 FR 44832, Sept. 4, 2018]
              
              
                § 1.737
                Mediation.
                (a) The Commission encourages parties to attempt to settle or narrow their disputes. To that end, staff in the Enforcement Bureau's Market Disputes Resolution Division are available to conduct mediations. Staff will determine whether a matter is appropriate for mediation. Participation in mediation is generally voluntary, but may be required as a condition for including a matter on the Accelerated Docket.
                (b) Parties may request mediation of a dispute before the filing of a complaint. After a complaint has been filed, parties may request mediation as long as a proceeding is pending before the Commission.
                (c) Parties may request mediation by: Calling the Chief of the Enforcement Bureau's Market Disputes Resolution Division; submitting a written request in a letter addressed to the Chief of the Market Disputes Resolution Division; or including a mediation request in any pleading in a formal complaint proceeding, or an informal complaint proceeding under § 1.717. Any party requesting mediation must verify that it has attempted to contact all other parties to determine whether they are amenable to mediation, and shall state the response of each party, if any.
                (d) Staff will schedule the mediation in consultation with the parties. Staff may request written statements and other information from the parties to assist in the mediation.
                (e) In any proceeding to which no statutory deadline applies, staff may, in its discretion, hold a case in abeyance pending mediation.
                (f) The parties and Commission staff shall keep confidential all written and oral communications prepared or made for purposes of the mediation, including mediation submissions, offers of compromise, and staff and party comments made during the course of the mediation (Mediation Communications). Neither staff nor the parties may use, disclose or seek to disclose Mediation Communications in any proceeding before the Commission (including an arbitration or a formal complaint proceeding involving the instant dispute) or before any other tribunal, unless compelled to do so by law. Documents and information that are otherwise discoverable do not become Mediation Communications merely because they are disclosed or discussed during the mediation. Unless otherwise directed by Commission staff, the existence of the mediation will not be treated as confidential. A party may request that the existence of the mediation be treated as confidential in a case where this fact has not previously been publicly disclosed, and staff may grant such a request for good cause shown.
                (g) Any party or Commission staff may terminate a mediation by notifying other participants of their decision to terminate. Staff shall promptly confirm in writing that the mediation has ended. The confidentiality rules in paragraph (f) of this section shall continue to apply to any Mediation Communications. Further, unless otherwise directed, any staff ruling requiring that the existence of the mediation be treated as confidential will continue to apply after the mediation has ended.
                (h) For disputes arising under 47 U.S.C. 255, 617, and 619, and the advanced communications services and equipment rules, parties shall submit the Request for Dispute Assistance in accordance with § 14.32 of this chapter.
                [83 FR 44837, Sept. 4, 2018]
              
              
                § 1.738
                Complaints filed pursuant to 47 U.S.C. 271(d)(6)(B).
                (a) Where a complaint is filed pursuant to 47 U.S.C. 271(d)(6)(B), parties shall indicate whether they are willing to waive the 90 day resolution deadline contained in 47 U.S.C. 271(d)(6)(B) in the following manner:

                (1) The complainant shall so indicate in both the complaint itself and in the Formal Complaint Intake Form, and the defendant shall so indicate in its answer; or
                
                (2) The parties shall indicate their agreement to waive the 90 day resolution deadline to the Commission staff at the initial status conference, to be held in accordance with § 1.733.
                (b) Requests for waiver of the 90 day resolution deadline for complaints filed pursuant to 47 U.S.C. 271(d)(6)(B) will not be entertained by the Commission staff subsequent to the initial status conference, absent a showing by the complainant and defendant that such waiver is in the public interest.
                [83 FR 44837, Sept. 4, 2018]
              
              
                § 1.739
                Primary jurisdiction referrals.
                (a) Any party to a case involving claims under the Act that has been referred to the Commission by a court pursuant to the primary jurisdiction doctrine must contact the Market Disputes Resolution Division of the Enforcement Bureau for guidance before filing any pleadings or otherwise proceeding before the Commission.
                (b) Based upon an assessment of the procedural history and the nature of the issues involved, the Market Disputes Resolution Division will determine the procedural means by which the Commission will handle the primary jurisdiction referral.
                (c) Failure to contact the Market Disputes Resolution Division prior to filing any pleadings or otherwise proceeding before the Commission, or failure to abide by the Division's determinations regarding the referral, may result in dismissal.
                [83 FR 44837, Sept. 4, 2018]
              
              
                § 1.740
                Review period for section 208 formal complaints not governed by section 208(b)(1) of the Act.
                (a) Except in extraordinary circumstances, final action on a formal complaint filed pursuant to section 208 of the Act, and not governed by section 208(b)(1), should be expected no later than 270 days from the date the complaint is filed with the Commission.
                (b) The Enforcement Bureau shall have the discretion to pause the 270-day review period in situations where actions outside the Commission's control are responsible for unreasonably delaying Commission review of a complaint referenced in paragraph (a) of this section.
                [83 FR 44837, Sept. 4, 2018]
              
            
            
              Applications
              
                § 1.741
                Scope.
                The general rules relating to applications contained in §§ 1.742 through 1.748 apply to all applications filed by carriers except those filed by public correspondence radio stations pursuant to parts 80, 87, and 101 of this chapter, and those filed by common carriers pursuant to part 25 of this chapter. Parts 21 and 101 of this chapter contain general rules applicable to applications filed pursuant to these parts. For general rules applicable to applications filed pursuant to parts 80 and 87 of this chapter, see such parts and subpart F of this part. For rules applicable to applications filed pursuant to part 25, see said part.
                [61 FR 26670, May 28, 1996]
              
              
                § 1.742
                Place of filing, fees, and number of copies.

                All applications which do not require a fee shall be filed electronically through the Commission's Electronic Comment Filing System if practicable. Applications which must be filed in hard copy format should be submitted according to the procedures set forth on the web page of the FCC's Office of the Secretary, https://www.fcc.gov/secretary. Hand-delivered applications will be dated by the Secretary upon receipt (mailed applications will be dated by the Mail Branch) and then forwarded to the Wireline Competition Bureau. All applications accompanied by a fee payment should be filed in accordance with § 1.1105, Schedule of charges for applications and other filings for the wireline competition services.
                [83 FR 2556, Jan. 18, 2018]
              
              
                § 1.743
                Who may sign applications.

                (a) Except as provided in paragraph (b) of this section, applications, amendments thereto, and related statements of fact required by the Commission must be signed by the applicant, if the applicant is an individual; by one of the partners, if the applicant is a partnership; by an officer or duly authorized employee, if the applicant is a corporation; or by a member who is an officer, if the applicant is an unincorporated association. Applications, amendments, and related statements of fact filed on behalf of eligible government entities such as states and territories of the United States, their political subdivisions, the District of Columbia, and units of local government, including incorporated municipalities, must be signed by a duly elected or appointed official who is authorized to do so under the laws of the applicable jurisdiction.
                (b) Applications, amendments thereto, and related statements of fact required by the Commission may be signed by the applicant's attorney in case of the applicant's physical disability or of his absence from the United States. The attorney shall in that event separately set forth the reason why the application is not signed by the applicant. In addition, if any matter is stated on the basis of the attorney's belief only (rather than his knowledge), he shall separately set forth his reasons for believing that such statements are true.
                (c) Only the original of applications, amendments, or related statements of fact need be signed; copies may be conformed.
                (d) Applications, amendments, and related statements of fact need not be signed under oath. Willful false statements made therein, however, are punishable by fine and imprisonment, U.S. Code, Title 18, section 1001, and by appropriate administrative sanctions, including revocation of station license pursuant to section 312(a)(1) of the Communications Act of 1934, as amended.

                (e) “Signed,” as used in this section, means an original hand-written signature, except that by public notice in the Federal Register the Wireline Competition Bureau may allow signature by any symbol executed or adopted by the applicant with the intent that such symbol be a signature, including symbols formed by computer-generated electronic impulses.
                [28 FR 12450, Nov. 22, 1963, as amended at 53 FR 17193, May 16, 1988; 59 FR 59503, Nov. 17, 1994; 67 FR 13223, Mar. 21, 2002]
              
              
                § 1.744
                Amendments.
                (a) Any application not designated for hearing may be amended at any time by the filing of signed amendments in the same manner, and with the same number of copies, as was the initial application. If a petition to deny (or to designate for hearing) has been filed, the amendment shall be served on the petitioner.
                (b) After any application is designated for hearing, requests to amend such application may be granted by the presiding officer upon good cause shown by petition, which petition shall be properly served upon all other parties to the proceeding.
                (c) The applicant may at any time be ordered to amend his application so as to make it more definite and certain. Such order may be issued upon motion of the Commission (or the presiding officer, if the application has been designated for hearing) or upon petition of any interested person, which petition shall be properly served upon the applicant and, if the application has been designated for hearing, upon all parties to the hearing.
                [29 FR 6444, May 16, 1964, and 31 FR 14394, Nov. 9, 1966]
              
              
                § 1.745
                Additional statements.
                The applicant may be required to submit such additional documents and written statements of fact, signed and verified (or affirmed), as in the judgment of the Commission (or the presiding officer, if the application has been designated for hearing) may be necessary. Any additional documents and written statements of fact required in connection with applications under Title II of the Communications Act need not be verified (or affirmed).
                [29 FR 6444, May 16, 1964]
              
              
                
                § 1.746
                Defective applications.
                (a) Applications not in accordance with the applicable rules in this chapter may be deemed defective and returned by the Commission without acceptance of such applications for filing and consideration. Such applications will be accepted for filing and consideration if accompanied by petition showing good cause for waiver of the rule with which the application does not conform.
                (b) The assignment of a file number, if any, to an application is for the administrative convenience of the Commission and does not indicate the acceptance of the application for filing and consideration.
              
              
                § 1.747
                Inconsistent or conflicting applications.
                When an application is pending or undecided, no inconsistent or conflicting application filed by the same applicant, his successor or assignee, or on behalf or for the benefit of said applicant, his successor, or assignee, will be considered by the Commission.
              
              
                § 1.748
                Dismissal of applications.
                (a) Before designation for hearing. Any application not designated for hearing may be dismissed without prejudice at any time upon request of the applicant. An applicant's request for the return of an application that has been accepted for filing and consideration, but not designated for hearing, will be deemed a request for dismissal without prejudice. The Commission may dismiss an application without prejudice before it has been designated for hearing when the applicant fails to comply or justify noncompliance with Commission requests for additional information in connection with such application.
                (b) After designation for hearing. A request to dismiss an application without prejudice after it has been designated for hearing shall be made by petition properly served upon all parties to the hearing and will be granted only for good cause shown. An application may be dismissed with prejudice after it has been designated for hearing when the applicant:
                (1) Fails to comply with the requirements of § 1.221(c);
                (2) Otherwise fails to prosecute his application; or
                (3) Fails to comply or justify noncompliance with Commission requests for additional information in connection with such application.
                [28 FR 12450, Nov. 22, 1963, as amended at 29 FR 6445, May 16, 1964]
              
              
                § 1.749
                Action on application under delegated authority.
                Certain applications do not require action by the Commission but, pursuant to the delegated authority contained in subpart B of part 0 of this chapter, may be acted upon by the Chief of the Wireline Competition Bureau subject to reconsideration by the Commission.
                [67 FR 13223, Mar. 21, 2002]
              
            
            
              Specific Types of Applications Under Title II of Communications Act
              
                § 1.761
                Cross reference.
                Specific types of applications under Title III of the Communications Act involving public correspondence radio stations are specified in parts 23, 80, 87, and 101 of this chapter.
                [61 FR 26671, May 28, 1996]
              
              
                § 1.763
                Construction, extension, acquisition or operation of lines.
                (a) Applications under section 214 of the Communications Act for authority to construct a new line, extend any line, acquire or operate any line or extension thereof, or to engage in transmission over or by means of such additional or extended line, to furnish temporary or emergency service, or to supplement existing facilities shall be made in the form and manner, with the number of copies and accompanied by the fees specified in part 63 of this chapter.

                (b) In cases under this section requiring a certificate, notice is given to and a copy of the application is filed with the Secretary of Defense, the Secretary of State (with respect to such applications involving service to foreign points), and the Governor of each State involved. Hearing is held if any of these persons desires to be heard or if the Commission determines that a hearing should be held. Copies of applications for certificates are filed with the regulatory agencies of the States involved.
                [28 FR 12450, Nov. 22, 1963, as amended at 64 FR 39939, July 23, 1999]
              
              
                § 1.764
                Discontinuance, reduction, or impairment of service.
                (a) Applications under section 214 of the Communications Act for the authority to discontinue, reduce, or impair service to a community or part of a community or for the temporary, emergency, or partial discontinuance, reduction, or impairment of service shall be made in the form and manner, with the number of copies specified in part 63 of this chapter (see also subpart G, part 1 of this chapter). Posted and public notice shall be given the public as required by part 63 of this chapter.
                (b) In cases under this section requiring a certificate, notice is given to and a copy of the application is filed with the Secretary of Defense, the Secretary of State (with respect to such applications involving service to foreign points), and the Governor of each State involved. Hearing is held if any of these persons desires to be heard or if the Commission determines that a hearing should be held. Copies of all formal applications under this section requesting authorizations (including certificates) are filed with the Secretary of Defense, the Secretary of State (with respect to such applications involving service to foreign points) and the Governor of each State involved. Copies of all applications under this section requesting authorizations (including certificates) are filed with the regulatory agencies of the States involved.
                [28 FR 12450, Nov. 22, 1963, as amended at 52 FR 5289, Feb. 20, 1987]
              
              
                § 1.767
                Cable landing licenses.
                (a) Applications for cable landing licenses under 47 U.S.C. 34-39 and Executive Order No. 10530, dated May 10, 1954, should be filed in accordance with the provisions of that Executive Order. These applications should contain:
                (1) The name, address and telephone number(s) of the applicant;
                (2) The Government, State, or Territory under the laws of which each corporate or partnership applicant is organized;
                (3) The name, title, post office address, and telephone number of the officer and any other contact point, such as legal counsel, to whom correspondence concerning the application is to be addressed;
                (4) A description of the submarine cable, including the type and number of channels and the capacity thereof;
                (5) A specific description of the cable landing stations on the shore of the United States and in foreign countries where the cable will land. The description shall include a map showing specific geographic coordinates, and may also include street addresses, of each landing station. The map must also specify the coordinates of any beach joint where those coordinates differ from the coordinates of the cable station. The applicant initially may file a general geographic description of the landing points; however, grant of the application will be conditioned on the Commission's final approval of a more specific description of the landing points, including all information required by this paragraph, to be filed by the applicant no later than ninety (90) days prior to construction. The Commission will give public notice of the filing of this description, and grant of the license will be considered final if the Commission does not notify the applicant otherwise in writing no later than sixty (60) days after receipt of the specific description of the landing points, unless the Commission designates a different time period;
                (6) A statement as to whether the cable will be operated on a common carrier or non-common carrier basis;
                (7) A list of the proposed owners of the cable system, including each U.S. cable landing station, their respective voting and ownership interests in each U.S. cable landing station, their respective voting interests in the wet link portion of the cable system, and their respective ownership interests by segment in the cable;
                (8) For each applicant:
                (i) The place of organization and the information and certifications required in §§ 63.18(h) and (o) of this chapter;

                (ii) A certification as to whether or not the applicant is, or is affiliated with, a foreign carrier, including an entity that owns or controls a cable landing station, in any foreign country. The certification shall state with specificity each such country;
                (iii) A certification as to whether or not the applicant seeks to land and operate a submarine cable connecting the United States to any country for which any of the following is true. The certification shall state with specificity the foreign carriers and each country:
                (A) The applicant is a foreign carrier in that country; or
                (B) The applicant controls a foreign carrier in that country; or
                (C) There exists any entity that owns more than 25 percent of the applicant, or controls the applicant, or controls a foreign carrier in that country.
                (D) Two or more foreign carriers (or parties that control foreign carriers) own, in the aggregate, more than 25 percent of the applicant and are parties to, or the beneficiaries of, a contractual relation (e.g., a joint venture or market alliance) affecting the provision or marketing of arrangements for the terms of acquisition, sale, lease, transfer and use of capacity on the cable in the United States; and

                (iv) For any country that the applicant has listed in response to paragraph (a)(8)(iii) of this section that is not a member of the World Trade Organization, a demonstration as to whether the foreign carrier lacks market power with reference to the criteria in § 63.10(a) of this chapter.
                
                
                  Note to paragraph (a)(8)(iv):
                  Under § 63.10(a) of this chapter, the Commission presumes, subject to rebuttal, that a foreign carrier lacks market power in a particular foreign country if the applicant demonstrates that the foreign carrier lacks 50 percent market share in international transport facilities or services, including cable landing station access and backhaul facilities, intercity facilities or services, and local access facilities or services on the foreign end of a particular route.
                
                
                (9) A certification that the applicant accepts and will abide by the routine conditions specified in paragraph (g) of this section; and

                (10) Any other information that may be necessary to enable the Commission to act on the application.
                
                
                  Note to paragraph (a)(10):
                  Applicants for cable landing licenses may be subject to the consistency certification requirements of the Coastal Zone Management Act (CZMA), 16 U.S.C. 1456, if they propose to conduct activities, in or outside of a coastal zone of a state with a federally-approved management plan, affecting any land or water use or natural resource of that state's coastal zone. Before filing their applications for a license to construct and operate a submarine cable system or to modify the construction of a previously approved submarine cable system, applicants must determine whether they are required to certify that their proposed activities will comply with the enforceable policies of a coastal state's approved management program. In order to make this determination, applicants should consult National Oceanic Atmospheric Administration (NOAA) regulations, 15 CFR part 930, Subpart D, and review the approved management programs of coastal states in the vicinity of the proposed landing station to verify that this type of application is not a listed federal license activity requiring review. After the application is filed, applicants should follow the procedures specified in 15 CFR 930.54 to determine whether any potentially affected state has sought or received NOAA approval to review the application as an unlisted activity. If it is determined that any certification is required, applicants shall consult the affected coastal state(s) (or designated state agency(ies)) in determining the contents of any required consistency certification(s). Applicants may also consult the Office of Ocean and Coastal Management (OCRM) within NOAA for guidance. The cable landing license application filed with the Commission shall include any consistency certification required by section 1456(c)(3)(A) for any affected coastal state(s) that lists this type of application in its NOAA-approved coastal management program and shall be updated pursuant to § 1.65 of the Commission's rules, 47 CFR 1.65, to include any subsequently required consistency certification with respect to any state that has received NOAA approval to review the application as an unlisted federal license activity. Upon documentation from the applicant—or notification from each coastal state entitled to review the license application for consistency with a federally approved coastal management program—that the state has either concurred, or by its inaction, is conclusively presumed to have concurred with the applicant's consistency certification, the Commission may take action on the application.
                
                

                (11)(i) If applying for authority to assign or transfer control of an interest in a cable system, the applicant shall complete paragraphs (a)(1) through (a)(3) of this section for both the transferor/assignor and the transferee/assignee. Only the transferee/assignee needs to complete paragraphs (a)(8) through (a)(9) of this section. At the beginning of the application, the applicant should also include a narrative of the means by which the transfer or assignment will take place. The application shall also specify, on a segment specific basis, the percentage of voting and ownership interests being transferred or assigned in the cable system, including in a U.S. cable landing station. The Commission reserves the right to request additional information as to the particulars of the transaction to aid it in making its public interest determination.

                (ii) In the event the transaction requiring an assignment or transfer of control application also requires the filing of a foreign carrier affiliation notification pursuant to § 1.768, the applicant shall reference in the application the foreign carrier affiliation notification and the date of its filing. See § 1.768. See also paragraph (g)(7) of this section (providing for post-transaction notification of pro forma assignments and transfers of control).
                (iii) An assignee or transferee must notify the Commission no later than thirty (30) days after either consummation of the assignment or transfer or a decision not to consummate the assignment or transfer. The notification shall identify the file numbers under which the initial license and the authorization of the assignment or transfer were granted.
                (b) These applications are acted upon by the Commission after obtaining the approval of the Secretary of State and such assistance from any executive department or establishment of the Government as it may require.
                (c) Original files relating to submarine cable landing licenses and applications for licenses since June 30, 1934, are kept by the Commission. Such applications for licenses (including all documents and exhibits filed with and made a part thereof, with the exception of any maps showing the exact location of the submarine cable or cables to be licensed) and the licenses issued pursuant thereto, with the exception of such maps, shall, unless otherwise ordered by the Commission, be open to public inspection in the offices of the Commission in Washington, D.C.
                (d) Original files relating to licenses and applications for licenses for the landing operation of cables prior to June 30, 1934, were kept by the Department of State, and such files prior to 1930 have been transferred to the Executive and Foreign Affairs Branch of the General Records Office of the National Archives. Requests for inspection of these files should, however, be addressed to the Federal Communications Commission, Washington, D.C., 20554; and the Commission will obtain such files for a temporary period in order to permit inspection at the offices of the Commission.
                (e) A separate application shall be filed with respect to each individual cable system for which a license is requested, or for which modification or amendment of a previous license is requested. The application fee for a non common-carrier cable landing license is payment type code BJT. Applicants for common carrier cable landing licenses shall pay the fees for both a common carrier cable landing license (payment type code CXT) and overseas cable construction (payment type code BIT). There is no application fee for modification of a cable landing license, except that the fee for assignment or transfer of control of a cable landing license is payment type code CUT. See § 1.1107(2) of this chapter.
                (f) Applicants shall disclose to any interested member of the public, upon written request, accurate information concerning the location and timing for the construction of a submarine cable system authorized under this section. This disclosure shall be made within 30 days of receipt of the request.
                (g) Routine conditions. Except as otherwise ordered by the Commission, the following rules apply to each licensee of a cable landing license granted on or after March 15, 2002:
                (1) Grant of the cable landing license is subject to:
                (i) All rules and regulations of the Federal Communications Commission;

                (ii) Any treaties or conventions relating to communications to which the United States is or may hereafter become a party; and
                
                (iii) Any action by the Commission or the Congress of the United States rescinding, changing, modifying or amending any rights accruing to any person by grant of the license;
                (2) The location of the cable system within the territorial waters of the United States of America, its territories and possessions, and upon its shores shall be in conformity with plans approved by the Secretary of the Army. The cable shall be moved or shifted by the licensee at its expense upon request of the Secretary of the Army, whenever he or she considers such course necessary in the public interest, for reasons of national defense, or for the maintenance and improvement of harbors for navigational purposes;
                (3) The licensee shall at all times comply with any requirements of United States government authorities regarding the location and concealment of the cable facilities, buildings, and apparatus for the purpose of protecting and safeguarding the cables from injury or destruction by enemies of the United States of America;
                (4) The licensee, or any person or company controlling it, controlled by it, or under direct or indirect common control with it, does not enjoy and shall not acquire any right to handle traffic to or from the United States, its territories or its possessions unless such service is authorized by the Commission pursuant to section 214 of the Communications Act, as amended;
                (5)(i) The licensee shall be prohibited from agreeing to accept special concessions directly or indirectly from any foreign carrier, including any entity that owns or controls a foreign cable landing station, where the foreign carrier possesses sufficient market power on the foreign end of the route to affect competition adversely in the U.S. market, and from agreeing to accept special concessions in the future.

                (ii) For purposes of this section, a special concession is defined as an exclusive arrangement involving services, facilities, or functions on the foreign end of a U.S. international route that are necessary to land, connect, or operate submarine cables, where the arrangement is not offered to similarly situated U.S. submarine cable owners, indefeasible-right-of-user holders, or lessors, and includes arrangements for the terms for acquisition, resale, lease, transfer and use of capacity on the cable; access to collocation space; the opportunity to provide or obtain backhaul capacity; access to technical network information; and interconnection to the public switched telecommunications network.
                
                
                  Note to paragraph (g)(5):

                  Licensees may rely on the Commission's list of foreign carriers that do not qualify for the presumption that they lack market power in particular foreign points for purposes of determining which foreign carriers are the subject of the requirements of this section. The Commission's list of foreign carriers that do not qualify for the presumption that they lack market power is available from the International Bureau's World Wide Web site at http://www.fcc.gov/ib.
                  
                
                
                (6) Except as provided in paragraph (g)(7) of this section, the cable landing license and rights granted in the license shall not be transferred, assigned, or disposed of, or disposed of indirectly by transfer of control of the licensee, unless the Federal Communications Commission gives prior consent in writing;
                (7) A pro forma assignee or person or company that is the subject of a pro forma transfer of control of a cable landing license is not required to seek prior approval for the pro forma transaction. A pro forma assignee or person or company that is the subject of a pro forma transfer of control must notify the Commission no later than thirty (30) days after the assignment or transfer of control is consummated. The notification must certify that the assignment or transfer of control was pro forma, as defined in § 63.24 of this chapter, and, together with all previous pro forma transactions, does not result in a change of the licensee's ultimate control. The licensee may file a single notification for an assignment or transfer of control of multiple licenses issued in the name of the licensee if each license is identified by the file number under which it was granted;

                (8) Unless the licensee has notified the Commission in the application of the precise locations at which the cable will land, as required by paragraph (a)(5) of this section, the licensee shall notify the Commission no later than ninety (90) days prior to commencing construction at that landing location. The Commission will give public notice of the filing of each description, and grant of the cable landing license will be considered final with respect to that landing location unless the Commission issues a notice to the contrary no later than sixty (60) days after receipt of the specific description. See paragraph (a)(5) of this section;

                (9) The Commission reserves the right to require the licensee to file an environmental assessment should it determine that the landing of the cable at the specific locations and construction of necessary cable landing stations may significantly affect the environment within the meaning of § 1.1307 implementing the National Environmental Policy Act of 1969. See § 1.1307(a) and (b). The cable landing license is subject to modification by the Commission under its review of any environmental assessment or environmental impact statement that it may require pursuant to its rules. See also § 1.1306 note 1 and § 1.1307(c) and (d);
                (10) The Commission reserves the right, pursuant to section 2 of the Cable Landing License Act, 47 U.S.C. 35, Executive Order No. 10530 as amended, and section 214 of the Communications Act of 1934, as amended, 47 U.S.C. 214, to impose common carrier regulation or other regulation consistent with the Cable Landing License Act on the operations of the cable system if it finds that the public interest so requires;

                (11) The licensee, or in the case of multiple licensees, the licensees collectively, shall maintain de jure and de facto control of the U.S. portion of the cable system, including the cable landing stations in the United States, sufficient to comply with the requirements of the Commission's rules and any specific conditions of the license;
                (12) The licensee shall comply with the requirements of § 1.768;
                (13) The licensee shall file annual international circuit capacity reports as required by § 43.82 of this chapter.
                (14) The cable landing license is revocable by the Commission after due notice and opportunity for hearing pursuant to section 2 of the Cable Landing License Act, 47 U.S.C. 35, or for failure to comply with the terms of the license or with the Commission's rules; and
                (15) The licensee must notify the Commission within thirty (30) days of the date the cable is placed into service. The cable landing license shall expire twenty-five (25) years from the in-service date, unless renewed or extended upon proper application. Upon expiration, all rights granted under the license shall be terminated.
                (16) Licensees shall file submarine cable outage reports as required in 47 CFR part 4.
                (h) Applicants/Licensees. Except as otherwise required by the Commission, the following entities, at a minimum, shall be applicants for, and licensees on, a cable landing license:
                (1) Any entity that owns or controls a cable landing station in the United States; and
                (2) All other entities owning or controlling a five percent (5%) or greater interest in the cable system and using the U.S. points of the cable system.
                (i) Processing of cable landing license applications. The Commission will take action upon an application eligible for streamlined processing, as specified in paragraph (k) of this section, within forty-five (45) days after release of the public notice announcing the application as acceptable for filing and eligible for streamlined processing. If the Commission deems an application seeking streamlined processing acceptable for filing but ineligible for streamlined processing, or if an applicant does not seek streamlined processing, the Commission will issue public notice indicating that the application is ineligible for streamlined processing. Within ninety (90) days of the public notice, the Commission will take action upon the application or provide public notice that, because the application raises questions of extraordinary complexity, an additional 90-day period for review is needed. Each successive 90-day period may be so extended.
                (j) Applications for streamlining. Each applicant seeking to use the streamlined grant procedure specified in paragraph (i) of this section shall request streamlined processing in its application. Applications for streamlined processing shall include the information and certifications required by paragraph (k) of this section. On the date of filing with the Commission, the applicant shall also send a complete copy of the application, or any major amendments or other material filings regarding the application, to: U.S. Coordinator, EB/CIP, U.S. Department of State, 2201 C Street, NW., Washington, DC 20520-5818; Office of Chief Counsel/NTIA, U.S. Department of Commerce, 14th St. and Constitution Ave., NW., Washington, DC 20230; and Defense Information Systems Agency, ATTN: GC/DO1, 6910 Cooper Avenue, Fort Meade, MD 20755-7088, and shall certify such service on a service list attached to the application or other filing.
                (k) Eligibility for streamlining. Each applicant must demonstrate eligibility for streamlining by:
                (1) Certifying that it is not a foreign carrier and it is not affiliated with a foreign carrier in any of the cable's destination markets;
                (2) Demonstrating pursuant to § 63.12(c)(l)(i) through (iii) of this chapter that any such foreign carrier or affiliated foreign carrier lacks market power; or
                (3) Certifying that the destination market where the applicant is, or has an affiliation with, a foreign carrier is a World Trade Organization (WTO) Member and the applicant agrees to accept and abide by the reporting requirements set out in paragraph (l) of this section. An application that includes an applicant that is, or is affiliated with, a carrier with market power in a cable's non-WTO Member destination country is not eligible for streamlining.

                (4) Certifying that for applications for a license to construct and operate a submarine cable system or to modify the construction of a previously approved submarine cable system the applicant is not required to submit a consistency certification to any state pursuant to section 1456(c)(3)(A) of the Coastal Zone Management Act (CZMA), 16 U.S.C. 1456.
                
                
                  Note to paragraph (k)(4):
                  Streamlining of cable landing license applications will be limited to those applications where all potentially affected states, having constructive notice that the application was filed with the Commission, have waived, or are deemed to have waived, any section 1456(c)(3)(A) right to review the application within the thirty-day period prescribed by 15 CFR 930.54.
                
                
                (l) Reporting Requirements Applicable to Licensees Affiliated with a Carrier with Market Power in a Cable's WTO Destination Market. Any licensee that is, or is affiliated with, a carrier with market power in any of the cable's WTO Member destination countries, and that requests streamlined processing of an application under paragraphs (j) and (k) of this section, must comply with the following requirements:
                (1) File quarterly reports summarizing the provisioning and maintenance of all network facilities and services procured from the licensee's affiliate in that destination market, within ninety (90) days from the end of each calendar quarter. These reports shall contain the following:
                (i) The types of facilities and services provided (for example, a lease of wet link capacity in the cable, collocation of licensee's equipment in the cable station with the ability to provide backhaul, or cable station and backhaul services provided to the licensee);
                (ii) For provisioned facilities and services, the volume or quantity provisioned, and the time interval between order and delivery; and
                (iii) The number of outages and intervals between fault report and facility or service restoration; and
                (2) File quarterly, within 90 days from the end of each calendar quarter, a report of its active and idle 64 kbps or equivalent circuits by facility (terrestrial, satellite and submarine cable).
                (m) (1) Except as specified in paragraph (m)(2) of this section, amendments to pending applications, and applications to modify a license, including amendments or applications to add a new applicant or licensee, shall be signed by each initial applicant or licensee, respectively. Joint applicants or licensees may appoint one party to act as proxy for purposes of complying with this requirement.

                (2) Any licensee that seeks to relinquish its interest in a cable landing license shall file an application to modify the license. Such application must include a demonstration that the applicant is not required to be a licensee under paragraph (h) of this section and that the remaining licensee(s) will retain collectively de jure and de facto control of the U.S. portion of the cable system sufficient to comply with the requirements of the Commission's rules and any specific conditions of the license, and must be served on each other licensee of the cable system.

                (n)(1) With the exception of submarine cable outage reports, and subject to the availability of electronic forms, all applications and notifications described in this section must be filed electronically through the International Bureau Filing System (IBFS). A list of forms that are available for electronic filing can be found on the IBFS homepage. For information on electronic filing requirements, see part 1, subpart Y, and the IBFS homepage at http://www.fcc.gov/ibfs. See also sections 63.20 and 63.53 of this chapter.
                (2) Submarine cable outage reports must be filed as set forth in part 4 of this Title.
                (o) Outage Reporting. Licensees of a cable landing license granted prior to March 15, 2002 shall file submarine cable outage reports as required in part 4 of this Title.
                
                
                  Note to § 1.767:

                  The terms “affiliated” and “foreign carrier,” as used in this section, are defined as in § 63.09 of this chapter except that the term “foreign carrier” also shall include any entity that owns or controls a cable landing station in a foreign market. The term “country” as used in this section refers to the foreign points identified in the U.S. Department of State list of Independent States of the World and its list of Dependencies and Areas of Special Sovereignty. See http://www.state.gov.
                  
                
                [28 FR 12450, Nov. 22, 1963, as amended at 52 FR 5289, Feb. 20, 1987; 61 FR 15726, Apr. 9, 1996; 64 FR 19061, Apr. 19, 1999; 65 FR 51769, Aug. 25, 2000; 65 FR 54799, Sept. 11, 2000; 67 FR 1619, Jan. 14, 2002; 69 FR 40327, July 2, 2004; 70 FR 38796, July 6, 2005; 72 FR 54366, Sept. 25, 2007; 75 FR 81490, Dec. 28, 2010; 76 FR 32867, June 7, 2011; 78 FR 15623, Mar. 12, 2013; 79 FR 31876, June 3, 2014; 81 FR 52362, Aug. 8, 2016; 82 FR 55331, Nov. 21, 2017]
                
                  Effective Date Note:
                  At 81 FR 52362, Aug. 8, 2016, § 1.767 was amended by adding paragraph (g)(15), revising paragraph (n), and adding paragraph (o). These paragraphs contain information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.768
                Notification by and prior approval for submarine cable landing licensees that are or propose to become affiliated with a foreign carrier.
                Any entity that is licensed by the Commission (“licensee”) to land or operate a submarine cable landing in a particular foreign destination market that becomes, or seeks to become, affiliated with a foreign carrier that is authorized to operate in that market, including an entity that owns or controls a cable landing station in that market, shall notify the Commission of that affiliation.
                (a) Affiliations requiring prior notification: Except as provided in paragraph (b) of this section, the licensee must notify the Commission, pursuant to this section, forty-five (45) days before consummation of either of the following types of transactions:
                (1) Acquisition by the licensee, or by any entity that controls the licensee, or by any entity that directly or indirectly owns more than twenty-five percent (25%) of the capital stock of the licensee, of a controlling interest in a foreign carrier that is authorized to operate in a market where the cable lands; or
                (2) Acquisition of a direct or indirect interest greater than twenty-five percent (25%), or of a controlling interest, in the capital stock of the licensee by a foreign carrier that is authorized to operate in a market where the cable lands, or by an entity that controls such a foreign carrier.
                (b) Exceptions: (1) Notwithstanding paragraph (a) of this section, the notification required by this section need not be filed before consummation, and may instead by filed pursuant to paragraph (c) of this section, if either of the following is true with respect to the named foreign carrier, regardless of whether the destination market where the cable lands is a World Trade Organization (WTO) or non-WTO Member:

                (i) The Commission has previously determined in an adjudication that the foreign carrier lacks market power in that destination market (for example, in an international section 214 application or a declaratory ruling proceeding); or
                
                (ii) The foreign carrier owns no facilities in that destination market. For this purpose, a carrier is said to own facilities if it holds an ownership, indefeasible-right-of-user, or leasehold interest in a cable landing station or in bare capacity in international or domestic telecommunications facilities (excluding switches).
                (2) In the event paragraph (b)(1) of this section cannot be satisfied, notwithstanding paragraph (a) of this section, the notification required by this section need not be filed before consummation, and may instead be filed pursuant to paragraph (c) of this section, if the licensee certifies that the destination market where the cable lands is a WTO Member and provides certification to satisfy either of the following:

                (i) The licensee demonstrates that its foreign carrier affiliate lacks market power in the cable's destination market pursuant to § 63.10(a)(3) of this chapter (see § 63.10(a)(3) of this chapter); or

                (ii) The licensee agrees to comply with the reporting requirements contained in § 1.767(l) effective upon the acquisition of the affiliation. See § 1.767(l).
                (c) Notification after consummation: Any licensee that becomes affiliated with a foreign carrier and has not previously notified the Commission pursuant to the requirements of this section shall notify the Commission within thirty (30) days after consummation of the acquisition.
                
                
                  Example 1 to paragraph (c).
                  Acquisition by a licensee (or by any entity that directly or indirectly controls, is controlled by, or is under direct or indirect common control with the licensee) of a direct or indirect interest in a foreign carrier that is greater than twenty-five percent (25%) but not controlling is subject to paragraph (c) of this section but not to paragraph (a) of this section.
                
                
                  Example 2 to paragraph (c).
                  Notification of an acquisition by a licensee of a hundred percent (100%) interest in a foreign carrier may be made after consummation, pursuant to paragraph (c) of this section, if the foreign carrier operates only as a resale carrier.
                
                
                  Example 3 to paragraph (c).
                  Notification of an acquisition by a foreign carrier from a WTO Member of a greater than twenty-five percent (25%) interest in the capital stock of the licensee may be made after consummation, pursuant to paragraph (c) of this section, if the licensee demonstrates in the post-notification that the foreign carrier lacks market power in the cable's destination market or the licensee agrees to comply with the reporting requirements contained in § 1.767(l) effective upon the acquisition of the affiliation.
                
                
                (d) Cross-reference: In the event a transaction requiring a foreign carrier notification pursuant to this section also requires a transfer of control or assignment application pursuant to the requirements of the license granted under § 1.767 or § 1.767(g), the foreign carrier notification shall reference in the notification the transfer of control or assignment application and the date of its filing. See § 1.767(g).
                (e) Contents of notification: The notification shall certify the following information:
                (1) The name of the newly affiliated foreign carrier and the country or countries at the foreign end of the cable in which it is authorized to provide telecommunications services to the public or where it owns or controls a cable landing station;
                (2) Which, if any, of those countries is a Member of the World Trade Organization;
                (3) The name of the cable system that is the subject of the notification, and the FCC file number(s) under which the license was granted;
                (4) The name, address, citizenship, and principal business of any person or entity that directly or indirectly owns at least ten percent (10%) of the equity of the licensee, and the percentage of equity owned by each of those entities (to the nearest one percent (1%));

                (5) Interlocking directorates. The name of any interlocking directorates, as defined in § 63.09(g) of this chapter, with each foreign carrier named in the notification. See § 63.09(g) of this chapter.

                (6) With respect to each foreign carrier named in the notification, a statement as to whether the notification is subject to paragraph (a) or (c) of this section. In the case of a notification subject to paragraph (a) of this section, the licensee shall include the projected date of closing. In the case of a notification subject to paragraph (c) of this section, the licensee shall include the actual date of closing.
                
                (7) If a licensee relies on an exception in paragraph (b) of this section, then a certification as to which exception the foreign carrier satisfies and a citation to any adjudication upon which the licensee is relying. Licensees relying upon the exceptions in paragraph (b)(2) of this section must make the required certified demonstration in paragraph (b)(2)(i) of this section or the certified commitment to comply with the reporting requirements in paragraph (b)(2)(ii) of this section in the notification required by paragraph (c) of this section.

                (f) If the licensee seeks to be excepted from the reporting requirements contained in § 1.767(l), the licensee should demonstrate that each foreign carrier affiliate named in the notification lacks market power pursuant to § 63.10(a)(3) of this chapter. See § 63.10(a)(3) of this chapter.
                (g) Procedure. After the Commission issues a public notice of the submissions made under this section, interested parties may file comments within fourteen (14) days of the public notice.

                (1) If the Commission deems it necessary at any time before or after the deadline for submission of public comments, the Commission may impose reporting requirements on the licensee based on the provisions of § 1.767(l). See § 1.767(l).

                (2) In the case of a prior notification filed pursuant to paragraph (a) of this section, the authorized U.S. licensee must demonstrate that it continues to serve the public interest for it to retain its interest in the cable landing license for that segment of the cable that lands in the non-WTO destination market. Such a showing shall include a demonstration as to whether the foreign carrier lacks market power in the non-WTO destination market with reference to the criteria in § 63.10(a) of this chapter. In addition, upon request of the Commission, the licensee shall provide the information specified in § 1.767(a)(8). If the licensee is unable to make the required showing or is notified by the Commission that the affiliation may otherwise harm the public interest pursuant to the Commission's policies and rules under 47 U.S.C. 34 through 39 and Executive Order No. 10530, dated May 10, 1954, then the Commission may impose conditions necessary to address any public interest harms or may proceed to an immediate authorization revocation hearing.
                
                
                  Note to paragraph (g)(2):
                  Under § 63.10(a) of this chapter, the Commission presumes, subject to rebuttal, that a foreign carrier lacks market power in a particular foreign country if the applicant demonstrates that the foreign carrier lacks 50 percent market share in international transport facilities or services, including cable landing station access and backhaul facilities, intercity facilities or services, and local access facilities or services on the foreign end of a particular route.
                
                
                (h) All licensees are responsible for the continuing accuracy of information provided pursuant to this section for a period of forty-five (45) days after filing. During this period if the information furnished is no longer accurate, the licensee shall as promptly as possible, and in any event within ten (10) days, unless good cause is shown, file with the Commission a corrected notification referencing the FCC file numbers under which the original notification was provided.
                (i) A licensee that files a prior notification pursuant to paragraph (a) of this section may request confidential treatment of its filing, pursuant to § 0.459 of this chapter, for the first twenty (20) days after filing.

                (j) Subject to the availability of electronic forms, all notifications described in this section must be filed electronically through the International Bureau Filing System (IBFS). A list of forms that are available for electronic filing can be found on the IBFS homepage. For information on electronic filing requirements, see part 1, §§ 1.1000 through 1.10018 and the IBFS homepage at http://www.fcc.gov/ibfs. See also §§ 63.20 and 63.53.
                
                
                  Note to § 1.768:
                  The terms “affiliated” and “foreign carrier,” as used in this section, are defined as in § 63.09 of this chapter except that the term “foreign carrier” also shall include an entity that owns or controls a cable landing station in a foreign market.
                
                [67 FR 1622, Jan. 14, 2002, as amended at 70 FR 38797, July 6, 2005; 79 FR 31877, June 3, 2014]
              
            
            
              
              Tariffs
              
                § 1.771
                Filing.
                Schedules of charges, and classifications, practices, and regulations affecting such charges, required under section 203 of the Communications Act shall be constructed, filed, and posted in accordance with and subject to the requirements of part 61 of this chapter.
              
              
                § 1.772
                Application for special tariff permission.
                Applications under section 203 of the Communications Act for special tariff permission shall be made in the form and manner, with the number of copies set out in part 61 of this chapter.
                [52 FR 5289, Feb. 20, 1987]
              
              
                § 1.773
                Petitions for suspension or rejection of new tariff filings.
                (a) Petition—(1) Content. Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing or any provision thereof shall specify the filing's Federal Communications Commission tariff number and carrier transmittal number, the items against which protest is made, and the specific reasons why the protested tariff filing warrants investigation, suspension, or rejection under the Communications Act. No petition shall include a prayer that it also be considered a formal complaint. Any formal complaint shall be filed as a separate pleading as provided in § 1.721.
                (i) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing or any provision of such a publication, must specify the pertinent Federal Communications Commission tariff number and carrier transmittal number; the matters protested; and the specific reasons why the tariff warrants investigation, suspension, or rejection. When a single petition asks for more than one form of relief, it must separately and distinctly plead and support each form of relief. However, no petition may ask that it also be considered a formal complaint. Formal complaints must be separately lodged, as provided in § 1.721.

                (ii) For purposes of this section, tariff filings by nondominant carriers will be considered prima facie lawful, and will not be suspended by the Commission unless the petition requesting suspension shows:
                (A) That there is a high probability the tariff would be found unlawful after investigation;
                (B) That the harm alleged to competition would be more substantial than the injury to the public arising from the unavailability of the service pursuant to the rates and conditions proposed in the tariff filing;
                (C) That irreparable injury will result if the tariff filing is not suspended; and
                (D) That the suspension would not otherwise be contrary to the public interest.
                (iii) For the purpose of this section, any tariff filing by a local exchange carrier filed pursuant to the requirements of § 61.39 will be considered prima facie lawful and will not be suspended by the Commission unless the petition requesting suspension shows that the cost and demand studies or average schedule information was not provided upon reasonable request. If such a showing is not made, then the filing will be considered prima facie lawful and will not be suspended by the Commission unless the petition requesting suspension shows each of the following:
                (A) That there is a high probability the tariff would be found unlawful after investigation;
                (B) That any unreasonable rate would not be corrected in a subsequent filing;
                (C) That irreparable injury will result if the tariff filing is not suspended; and
                (D) That the suspension would not otherwise be contrary to the public interest.

                (iv) For the purposes of this section, tariff filings made pursuant to § 61.49(b) by carriers subject to price cap regulation will be considered prima facie lawful, and will not be suspended by the Commission unless the petition shows that the support information required in § 61.49(b) was not provided, or unless the petition requesting suspension shows each of the following:

                (A) That there is a high probability the tariff would be found unlawful after investigation;
                
                (B) That the suspension would not substantially harm other interested parties;
                (C) That irreparable injury will result if the tariff filing is not suspended; and
                (D) That the suspension would not otherwise be contrary to the public interest.

                (v) For the purposes of this section, any tariff filing by a price cap LEC filed pursuant to the requirements of § 61.42(d)(4)(ii) of this chapter will be considered prima facie lawful, and will not be suspended by the Commission unless the petition requesting suspension shows each of the following:
                (A) That there is a high probability the tariff would be found unlawful after investigation;
                (B) That any unreasonable rate would not be corrected in a subsequent filing;
                (C) That irreparable injury will result if the tariff filing is not suspended; and
                (D) That the suspension would not otherwise be contrary to the public interest.
                (2) When filed. All petitions seeking investigation, suspension, or rejection of a new or revised tariff filing shall meet the filing requirements of this paragraph. In case of emergency and within the time limits provided, a telegraphic request for such relief may be sent to the Commission setting forth succinctly the substance of the matters required by paragraph (a)(1) of this section. A copy of any such telegraphic request shall be sent simultaneously to the Chief, Wireline Competition Bureau, the Chief, Pricing Policy Division, and the publishing carrier. Thereafter, the request shall be confirmed by petition filed and served in accordance with § 1.773(a)(4).
                (i) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filed pursuant to section 204(a)(3) of the Communications Act made on 7 days notice shall be filed and served within 3 calendar days after the date of the tariff filing.
                (ii) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on less than 15 days notice shall be filed and served within 6 days after the date of the tariff filing.
                (iii) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on at least 15 but less than 30 days notice shall be filed and served within 7 days after the date of the tariff filing.
                (iv) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on at least 30 but less than 90 days notice shall be filed and served within 15 days after the date of the tariff filing.
                (v) Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing mode on 90 or more days notice shall be filed and served within 25 days after the date of the tariff filing.
                (3) Computation of time. Intermediate holidays shall be counted in determining the above filing dates. If the date for filing the petition falls on a holiday, the petition shall be filed on the next succeeding business day.
                (4) Copies, service. An original and four copies of each petition shall be filed with the Commission as follows: The original and three copies of each petition shall be filed with the Secretary, 445 12th Street, SW., Washington, DC 20554; one copy must be delivered directly to the Commission's copy contractor. Additional, separate copies shall be served simultaneously upon the Chief, Wireline Competition Bureau; and the Chief, Pricing Policy Division. Petitions seeking investigation, suspension, or rejection of a new or revised tariff made on 15 days or less notice shall be served either personally or via facsimile on the filing carrier. If a petition is served via facsimile, a copy of the petition must also be sent to the filing carrier via first class mail on the same day of the facsimile transmission. Petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on more than 15 days notice may be served on the filing carrier by mail.
                (b) Reply—(1) When filed. A publishing carrier's reply to a petition for relief from a tariff filing shall be filed in accordance with the following periods:

                (i) Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filed pursuant to section 204(a)(3) of the Act made on 7 days notice shall be filed and served within 2 days after the date the petition is filed with the Commission.
                (ii) Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on less than 15 days notice shall be filed and served within 3 days after the date the petition is due to be filed with the Commission.
                (iii) Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on at least 15 but less than 30 days notice shall be filed and served within 4 days after service of the petition.
                (iv) Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on at least 30 but less than 90 days notice shall be filed and served within 5 days after service of the petition.
                (v) Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on 90 or more days notice shall be filed and served within 8 days after service of the petition.
                (vi) Where all petitions against a tariff filing have not been filed on the same day, the publishing carrier may file a consolidated reply to all the petitions. The time for filing such a consolidated reply will begin to run on the last date for timely filed petitions, as fixed by paragraphs (a)(2) (i) through (iv) of this section, and the date on which the consolidated reply is due will be governed by paragraphs (b)(1) (i) through (iv) of this section.
                (2) Computation of time. Intermediate holidays shall be counted in determining the 3-day filing date for replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on less than 15 days notice. Intermediate holidays shall not be counted in determining filing dates for replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff filing made on 15 or more days notice. When a petition is permitted to be served upon the filing carrier by mail, an additional 3 days (counting holidays) may be allowed for filing the reply. If the date for filing the reply falls on a holiday, the reply may be filed on the next succeeding business day.
                (3) Copies, service. An original and four copies of each reply shall be filed with the Commission, as follows: the original and three copies must be filed with the Secretary, 445 12th Street, SW., Washington, DC 20554; one copy must be delivered directly to the Commission's copy contractor. Additional separate copies shall be served simultaneously upon the Chief, Wireline Competition Bureau, the Chief, Pricing Policy Division and the petitioner. Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff made on 15 days or less notice shall be served on petitioners personally or via facsimile. Replies to petitions seeking investigation, suspension, or rejection of a new or revised tariff made on more than 15 days notice may be served upon petitioner personally, by mail or via facsimile.
                [45 FR 64190, Sept. 29, 1980, as amended at 49 FR 40876, Oct. 18, 1984; 49 FR 49466, Dec. 20, 1984; 52 FR 26682, July 16, 1987; 54 FR 19840, May 8, 1989; 58 FR 17529, Apr. 5, 1993; 58 FR 51247, Oct. 1, 1993; 62 FR 5777, Feb. 7, 1997; 64 FR 51264, Sept. 22, 1999; 65 FR 58466, Sept. 29, 2000; 67 FR 13223, Mar. 21, 2002; 71 FR 15618, Mar. 29, 2006; 74 FR 68544, Dec. 28, 2009]
              
              
                § 1.774
                [Reserved]
              
              
                § 1.776
                Pricing flexibility limited grandfathering.
                Special access contract-based tariffs that were in effect on or before August 1, 2017 are grandfathered. Such contract-based tariffs may not be extended, renewed or revised, except that any extension or renewal expressly provided for by the contract-based tariff may be exercised pursuant to the terms thereof. During the period between August 1, 2017 and the deadline to institute mandatory detariffing under § 61.201(b), upon mutual agreement, parties to a grandfathered contract-based tariff may replace it at any time with a new contract-based tariff or with a new or amended contract that is not filed as a contract-based tariff.
                [82 FR 25711, June 2, 2017]
                
                  Effective Date Note:

                  At 82 FR 25711, June 2, 2017, § 1.776 was added. This section contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
            
            
              Contracts, Reports, and Requests Required to be Filed by Carriers
              
                § 1.781
                Requests for extension of filing time.
                Requests for extension of time within which to file contracts, reports, and requests referred to in §§ 1.783 through 1.814 shall be made in writing and may be granted for good cause shown.
              
            
            
              Contracts
              
                § 1.783
                Filing.
                Copies of carrier contracts, agreements, concessions, licenses, authorizations or other arrangements, shall be filed as required by part 43 of this chapter.
              
            
            
              Financial and Accounting Reports and Requests
              
                § 1.785
                Annual financial reports.
                (a) An annual financial report shall be filed by telephone carriers and affiliates as required by part 43 of this chapter on form M.
                (b) Verified copies of annual reports filed with the Securities and Exchange Commission on its Form 10-K, Form 1-MD, or such other form as may be prescribed by that Commission for filing of equivalent information, shall be filed annually with this Commission by each person directly or indirectly controlling any communications common carrier in accordance with part 43 of this chapter.
                (c) Carriers having separate departments or divisions for carrier and noncarrier operations shall file separate supplemental annual reports with respect to such carrier and non-carrier operations in accordance with part 43 of this chapter.
                [28 FR 12450, Nov. 22, 1963, as amended at 31 FR 747, Jan. 20, 1966; 47 FR 50697, Nov. 9, 1982; 49 FR 36503, Sept. 18, 1984; 50 FR 41152, Oct. 9, 1985; 58 FR 36143, July 6, 1993]
              
              
                § 1.786
                [Reserved]
              
              
                § 1.787
                Reports of proposed changes in depreciation rates.
                Carriers shall file reports regarding proposed changes in depreciation rates as required by part 43 of this chapter.
              
              
                § 1.789
                Reports regarding division of international telegraph communication charges.
                Carriers engaging in international telegraph communication shall file reports in regard to the division of communication charges as required by part 43 of this chapter.
              
              
                § 1.790
                Reports relating to traffic by international carriers.
                Carriers shall file periodic reports regarding international point-to-point traffic as required by part 43 of this chapter.
                [57 FR 8579, Mar. 11, 1992]
              
              
                § 1.791
                Reports and requests to be filed under part 32 of this chapter.
                Reports and requests shall be filed either periodically, upon the happening of specified events, or for specific approval by telephone companies in accordance with and subject to the provisions of part 32 of this chapter.
                [82 FR 20840, May 4, 2017]
              
              
                § 1.795
                Reports regarding interstate rates of return.
                Carriers shall file reports regarding interstate rates of return on FCC Form 492 as required by part 65 of this chapter.
                [52 FR 274, Jan. 5, 1987]
              
            
            
              Services and Facilities Reports
              
                § 1.802
                Reports relating to continuing authority to supplement facilities or to provide temporary or emergency service.
                Carriers receiving authority under part 63 of this chapter shall file quarterly or semiannual reports as required therein.
              
              
                
                § 1.803
                Reports relating to reduction in temporary experimental service.
                As required in part 63 of this chapter, carriers shall report reductions in service which had previously been expanded on an experimental basis for a temporary period.
              
            
            
              Miscellaneous Reports
              
                § 1.814
                Reports regarding free service rendered the Government for national defense.
                Carriers rendering free service in connection with the national defense to any agency of the United States Government shall file reports in accordance with part 2 of this chapter.
              
              
                § 1.815
                Reports of annual employment.
                (a) Each common carrier licensee or permittee with 16 or more full time employees shall file with the Commission, on or before May 31 of each year, on FCC Form 395, an annual employment report.
                (b) A copy of every annual employment report filed by the licensee or permittee pursuant to the provisions herein; and copies of all exhibits, letters, and other documents filed as part thereof, all amendments thereto, all correspondence between the permittee or licensee and the Commission pertaining to the reports after they have been filed and all documents incorporated herein by reference are open for public inspection at the offices of the Commission.
                (c) Cross references— (1) [Reserved]
                (2) Applicability of cable television EEO reporting requirements for FSS facilities, see § 25.601 of this chapter.
                [35 FR 12894, Aug. 14, 1970, as amended at 36 FR 3119, Feb. 18, 1971; 58 FR 42249, Aug. 9, 1993; 69 FR 72026, Dec. 10, 2004]
              
            
            
              Grants by Random Selection
            
          
          
            Subpart F—Wireless Radio Services Applications and Proceedings
            
              Source:
              28 FR 12454, Nov. 22, 1963, unless otherwise noted.
            
            
              Scope and Authority
              
                § 1.901
                Basis and purpose.

                The rules in this subpart are issued pursuant to the Communications Act of 1934, as amended, 47 U.S.C. 151 et seq. The purpose of the rules in this subpart is to establish the requirements and conditions under which entities may be licensed in the Wireless Radio Services as described in this part and in parts 13, 20, 22, 24, 27, 30, 74, 80, 87, 90, 95, 96, 97, and 101 of this chapter.
                [83 FR 60, Jan. 2, 2018]
              
              
                § 1.902
                Scope.
                In case of any conflict between the rules set forth in this subpart and the rules set forth in parts 13, 20, 22, 24, 27, 30, 74, 80, 87, 90, 95, 96, 97, and 101 of title 47, chapter I of the Code of Federal Regulations, the rules in this part shall govern.
                [83 FR 60, Jan. 2, 2018]
              
              
                § 1.903
                Authorization required.
                (a) General rule. Stations in the Wireless Radio Services must be used and operated only in accordance with the rules applicable to their particular service as set forth in this title and with a valid authorization granted by the Commission under the provisions of this part, except as specified in paragraph (b) of this section.
                (b) Restrictions. The holding of an authorization does not create any rights beyond the terms, conditions and period specified in the authorization. Authorizations may be granted upon proper application, provided that the Commission finds that the applicant is qualified in regard to citizenship, character, financial, technical and other criteria, and that the public interest, convenience and necessity will be served. See §§ 301, 308, and 309, 310 of this chapter.
                (c) Subscribers. Authority for subscribers to operate mobile or fixed stations in the Wireless Radio Services, except for certain stations in the Rural Radiotelephone Service, is included in the authorization held by the licensee providing service to them. Subscribers are not required to apply for, and the Commission does not accept, applications from subscribers for individual mobile or fixed station authorizations in the Wireless Radio Services. Individual authorizations are required to operate rural subscriber stations in the Rural Radiotelephone Service, except as provided in § 22.703 of this chapter. Individual authorizations are required for end users of certain Specialized Mobile Radio Systems as provided in § 90.655 of this chapter. In addition, certain ships and aircraft are required to be individually licensed under parts 80 and 87 of this chapter. See §§ 80.13, 87.18 of this chapter.
                [63 FR 68921, Dec. 14, 1998, as amended at 70 FR 19305, Apr. 13, 2005]
              
              
                § 1.907
                Definitions.
                
                  Antenna structure. The term antenna structure includes the radiating and receiving elements, its supporting structures, towers, and all appurtenances mounted thereon.
                
                  Application. A request on a standard form for a station license as defined in § 3(b) of the Communications Act, signed in accordance with § 1.917 of this part, or a similar request to amend a pending application or to modify or renew an authorization. The term also encompasses requests to assign rights granted by the authorization or to transfer control of entities holding authorizations.
                
                  Auctionable license. A Wireless Radio Service license identified in § 1.2102 of this part for which competitive bidding is used to select from among mutually exclusive applications.
                
                  Auctionable license application. A Wireless Radio Service license application identified in § 1.2102 of this part for which competitive bidding is used if the application is subject to mutually exclusive applications.
                
                  Authorization. A written instrument or oral statement issued by the FCC conveying authority to operate, for a specified term, to a station in the Wireless Telecommunications Services.
                
                  Authorized bandwidth. The maximum bandwidth permitted to be used by a station as specified in the station license. See § 2.202 of this chapter.
                
                  Authorized power. The maximum power a station is permitted to use. This power is specified by the Commission in the station's authorization or rules.
                
                  Control station. A fixed station, the transmissions of which are used to control automatically the emissions or operations of a radio station, or a remote base station transmitter.
                
                  Covered geographic licenses. Covered geographic licenses consist of the following services: 1.4 GHz Service (part 27, subpart I of this chapter); 1.6 GHz Service (part 27, subpart J); 24 GHz Service and Digital Electronic Message Services (part 101, subpart G of this chapter); 218-219 MHz Service (part 95, subpart F, of this chapter); 220-222 MHz Service, excluding public safety licenses (part 90, subpart T, of this chapter); 600 MHz Service (part 27, subpart N); 700 MHz Commercial Services (part 27, subparts F and H); 700 MHz Guard Band Service (part 27, subpart G); 800 MHz Specialized Mobile Radio Service (part 90, subpart S); 900 MHz Specialized Mobile Radio Service (part 90, subpart S); 900 MHz Broadband Service (part 27, subpart P); 3.7 GHz Service (part 27, subpart O); Advanced Wireless Services (part 27, subparts K and L); Air-Ground Radiotelephone Service (Commercial Aviation) (part 22, subpart G, of this chapter); Broadband Personal Communications Service (part 24, subpart E, of this chapter); Broadband Radio Service (part 27, subpart M); Cellular Radiotelephone Service (part 22, subpart H); Citizens Broadband Radio Service (part 96, subpart C, of this chapter); Dedicated Short Range Communications Service, excluding public safety licenses (part 90, subpart M); Educational Broadband Service (part 27, subpart M); H Block Service (part 27, subpart K); Local Multipoint Distribution Service (part 101, subpart L); Multichannel Video Distribution and Data Service (part 101, subpart P); Multilateration Location and Monitoring Service (part 90, subpart M); Multiple Address Systems (EAs) (part 101, subpart O); Narrowband Personal Communications Service (part 24, subpart D); Paging and Radiotelephone Service (part 22, subpart E; part 90, subpart P); VHF Public Coast Stations, including Automated Maritime Telecommunications Systems (part 80, subpart J, of this chapter); Upper Microwave Flexible Use Service (part 30 of this chapter); and Wireless Communications Service (part 27, subpart D of this chapter).
                
                  Covered Site-based Licenses. Covered site-based licenses consist of the following services: 220-222 MHz Service (site-based), excluding public safety licenses (part 90, subpart T of this chapter); 800/900 MHz (SMR and Business and Industrial Land Transportation Pool) (part 90, subpart S); Aeronautical Advisory Stations (Unicoms) (part 87, subpart G); Air-Ground Radiotelephone Service (General Aviation) (part 22, subpart G); Alaska-Public Fixed Stations (part 80, subpart O); Broadcast Auxiliary Service (part 74, subparts D, E, F, and H); Common Carrier Fixed Point-to-Point, Microwave Service (part 101, subpart I); Industrial/Business Radio Pool (part 90, subpart C); Local Television Transmission Service (part 101, subpart J); Multiple Address Systems (site-based), excluding public safety licenses (part 101, subpart H); Non-Multilateration Location and Monitoring Service (part 90, subpart M); Offshore Radiotelephone Service (part 22, subpart I); Paging and Radiotelephone Service (site-based) (part 22, subpart E); Private Carrier Paging (part 90, subpart P); Private Operational Fixed Point-to-Point Microwave Service, excluding public safety licenses (part 101, subpart H); Public Coast Stations (site-based) (part 80, subpart J); Radiodetermination Service Stations (Radionavigation Land Stations) (part 87, subpart Q); Radiolocation Service (part 90, subpart F); and Rural Radiotelephone Service (including Basic Exchange Telephone Radio Service) (part 22, subpart F).
                
                  Effective radiated power (ERP). The product of the power supplied to the antenna multiplied by the gain of the antenna referenced to a half-wave dipole.
                
                  Equivalent Isotopically Radiated Power (EIRP). The product of the power supplied to the antenna multiplied by the antenna gain referenced to an isotropic antenna.
                
                  Fixed station. A station operating at a fixed location.
                
                  Harmful interference. Interference that endangers the functioning of a radionavigation service or of other safety services or seriously degrades, obstructs, or repeatedly interrupts a radio communications service operating in accordance with the Radio Regulations.
                
                  Mobile relay station. A fixed transmitter used to facilitate the transmission of communications between mobile units.
                
                  Mobile station. A radio communication station capable of being moved and which ordinarily does move.
                
                  Non-auctionable license. A Wireless Radio Service license identified in § 1.2102 of this part for which competitive bidding is not used to select from among mutually exclusive applications.
                
                  Non-auctionable license application. A Wireless Radio Service license application for which § 1.2102 of this part precludes the use of competitive bidding if the application is subject to mutually exclusive applications.
                
                  Private Wireless Services. Wireless Radio Services authorized by parts 80, 87, 90, 95, 96, 97, and 101 that are not Wireless Telecommunications Services, as defined in this part.
                
                  Radio station. A separate transmitter or a group of transmitters under simultaneous common control, including the accessory equipment required for carrying on a radio communications service.
                
                  Receipt date. The date an electronic or paper application is received at the appropriate location at the Commission or U.S. Bank. Amendments to pending applications may result in the assignment of a new receipt date in accordance with § 1.927 of this part.
                
                  Spectrum leasing arrangement. An arrangement between a licensed entity and a third-party entity in which the licensee leases certain of its spectrum usage rights to a spectrum lessee, as set forth in subpart X of this part (47 CFR 1.9001 et seq.). Spectrum leasing arrangement is defined in § 1.9003.
                
                  Spectrum lessee. Any third party entity that leases, pursuant to the spectrum leasing rules set forth in subpart X of this part (47 CFR 1.9001 et seq.), certain spectrum usage rights held by a licensee. Spectrum lessee is defined in § 1.9003.
                
                  Universal Licensing System. The Universal Licensing System (ULS) is the consolidated database, application filing system, and processing system for all Wireless Radio Services. ULS supports electronic filing of all applications and related documents by applicants and licensees in the Wireless Radio Services, and provides public access to licensing information.
                
                  Wireless Radio Services. All radio services authorized in parts 13, 20, 22, 24, 26, 27, 30, 74, 80, 87, 90, 95, 96, 97 and 101 of this chapter, whether commercial or private in nature.
                
                  Wireless Telecommunications Services. Wireless Radio Services, whether fixed or mobile, that meet the definition of “telecommunications service” as defined by 47 U.S.C. 153, as amended, and are therefore subject to regulation on a common carrier basis.
                [63 FR 68921, Dec. 14, 1998, as amended at 73 FR 9018, Feb. 19, 2008; 78 FR 41321, July 10, 2013; 80 FR 36218, June 23, 2015; 81 FR 79930, Nov. 14, 2016; 82 FR 41544, Sept. 1, 2017; 83 FR 7401, Feb. 21, 2018; 83 FR 63095, Dec. 7, 2018; 84 FR 57363, Oct. 25, 2019; 85 FR 22861, Apr. 23, 2020; 85 FR 41929, July 13, 2020; 85 FR 43129, July 16, 2020]
              
            
            
              Application Requirements and Procedures
              
                § 1.911
                Station files.
                Applications, notifications, correspondence, electronic filings and other material, and copies of authorizations, comprising technical, legal, and administrative data relating to each station in the Wireless Radio Services are maintained by the Commission in ULS. These files constitute the official records for these stations and supersede any other records, database or lists from the Commission or other sources.
                [63 FR 68922, Dec. 14, 1998]
              
              
                § 1.913
                Application and notification forms; electronic and manual filing.
                (a) Application and notification forms. Applicants, licensees, and spectrum lessees (see § 1.9003) shall use the following forms and associated schedules for all applications and notifications:
                (1) FCC Form 601, Application for Authorization in the Wireless Radio Services. FCC Form 601 and associated schedules are used to apply for initial authorizations, modifications to existing authorizations, amendments to pending applications, renewals of station authorizations, special temporary authority, notifications, requests for extension of time, and administrative updates.
                (2) FCC Form 602, Wireless Radio Services Ownership Form. FCC Form 602 is used by applicants and licensees in auctionable services to provide and update ownership information as required by §§ 1.919, 1.948, 1.2112, and any other section that requires the submission of such information.
                (3) FCC Form 603, Application for Assignment of Authorization or Transfer of Control. FCC Form 603 is used by applicants and licensees to apply for Commission consent to assignments of existing authorizations, to apply for Commission consent to transfer control of entities holding authorizations, to notify the Commission of the consummation of assignments or transfers, and to request extensions of time for consummation of assignments or transfers. It is also used for Commission consent to partial assignments of authorization, including partitioning and disaggregation.
                (4) FCC Form 605, Quick-form Application for Authorization for Wireless Radio Services. FCC Form 605 is used to apply for Amateur, Ship, Aircraft, and General Mobile Radio Service (GMRS) authorizations, as well as Commercial Radio Operator Licenses.
                (5) FCC Form 608, Notification or Application for Spectrum Leasing Arrangement. FCC Form 608 is used by licensees and spectrum lessees (see § 1.9003) to notify the Commission regarding spectrum manager leasing arrangements and to apply for Commission consent for de facto transfer leasing arrangements pursuant to the rules set forth in part 1, subpart X. It is also used to notify the Commission if a licensee or spectrum lessee establishes a private commons (see § 1.9080).
                (6) FCC Form 609, Application to Report Eligibility Event. FCC Form 609 is used by licensees to apply for Commission approval of reportable eligibility events, as defined in § 1.2114.
                (b) Electronic filing. Except as specified in paragraph (d) of this section or elsewhere in this chapter, all applications and other filings using the application and notification forms listed in this section or associated schedules must be filed electronically in accordance with the electronic filing instructions provided by ULS. For each Wireless Radio Service that is subject to mandatory electronic filing, this paragraph is effective on July 1, 1999, or six months after the Commission begins use of ULS to process applications in the service, whichever is later. The Commission will announce by public notice the deployment date of each service in ULS.
                (1) Attachments to applications and notifications should be uploaded along with the electronically filed applications and notifications whenever possible. The files, other than the ASCII table of contents, should be in Adobe Acrobat Portable Document Format (PDF) whenever possible.
                (2) Any associated documents submitted with an application or notification must be uploaded as attachments to the application or notification whenever possible. The attachment should be uploaded via ULS in Adobe Acrobat Portable Document Format (PDF) whenever possible.
                (c) Auctioned license applications. Auctioned license applications, as defined in § 1.907 of this part, shall also comply with the requirements of subpart Q of this part and the applicable Commission orders and public notices issued with respect to each auction for a particular service and spectrum.
                (d) Manual filing. (1) ULS Forms 601, 603, 605, and 608 may be filed manually or electronically by applicants and licensees in the following services:
                (i) The part 90 Private Land Mobile Radio services for shared spectrum, spectrum in the public safety pool below 746 MHz, and spectrum in the public safety allocation above 746 MHz, except those filed by Commission-certified frequency coordinators;
                (ii) The part 97 Amateur Radio Service, except those filed by Volunteer Examination Coordinators;
                (iii) The part 95 General Mobile Radio Service and Personal Radio Service (excluding 218-219 MHz service);
                (iv) The part 80 Maritime Services (excluding the VHF 156-162 MHz Public Coast Stations);
                (v) The part 87 Aviation Services;
                (vi) Part 13 Commercial Radio Operators (individual applicants only; commercial operator license examination managers must file electronically, see § 13.13(c) of this part); and
                (vii) Part 101 licensees who are also members of any of the groups listed in paragraph (d)(1)(i) through (d)(1)(vi) of this section.
                (2) Manually filed applications must be submitted to the Commission at the appropriate address with the appropriate filing fee. The addresses for filing and the fee amounts for particular applications are listed in Subpart G of this part, and in the appropriate fee filing guide for each service available from the Commission's Forms Distribution Center by calling 1-800-418-FORM (3676).
                (3) Manually filed applications requiring fees as set forth at Subpart G, of this part must be filed in accordance with § 0.401(b).
                (4) Manually filed applications that do not require fees must be addressed and sent to Federal Communications Commission, 1270 Fairfield Road, Gettysburg, Pennsylvania 17325-7245.
                (5) Standard forms may be reproduced and the copies used in accordance with the provisions of § 0.409 of this chapter.
                (6) Attachments to manually filed applications may be filed on a standard 3.5 magnetic diskette formatted to be readable by high density floppy drives operating under MS-DOS (version 3.X or later compatible versions). Each diskette submitted must contain an ASCII text file listing each filename and a brief description of the contents of each file and format for each document on the diskette. The files on the diskette, other than the table of contents, should be in Adobe Acrobat Portable Document Format (PDF) whenever possible. All diskettes submitted must be legibly labelled referencing the application and its filing date.
                (e) Applications requiring prior coordination. Parties filing applications that require frequency coordination shall, prior to filing, complete all applicable frequency coordination requirements in service-specific rules contained within this chapter. After appropriate frequency coordination, such applications may be electronically filed via ULS or, if filed manually, must be forwarded to the appropriate address with the appropriate filing fee (if applicable) in accordance with subparagraph (d). Applications filed by the frequency coordinator on behalf of the applicant must be filed electronically.
                (f) Applications for Amateur licenses. Each candidate for an amateur radio operator license which requires the applicant to pass one or more examination elements must present the administering Volunteer Examiners (VE) with all information required by the rules prior to the examination. The VEs may collect the information required by these rules in any manner of their choosing, including creating their own forms. Upon completion of the examination, the administering VEs will immediately grade the test papers and will then issue a certificate for successful completion of an amateur radio operator examination (CSCE) if the applicant is successful. The VEs will send all necessary information regarding a candidate to the Volunteer-Examiner Coordinator (VEC) coordinating the examination session. Applications filed with the Commission by VECs must be filed electronically via ULS. All other applications for amateur service licenses may be submitted manually to FCC, 1270 Fairfield Road, Gettysburg, PA 17325-7245, or may be electronically filed via ULS. Feeable requests for vanity call signs must be filed in accordance with § 0.401 of this chapter or electronically filed via ULS.
                (g) Section 337 Requests. Applications to provide public safety services submitted pursuant to 47 U.S.C. 337 must be filed on the same form and in the same manner as other applications for the requested frequency(ies), except that applicants must select the service code reflective of the type of service the applicant intends to provide.
                [63 FR 68922, Dec. 14, 1998, as amended at 66 FR 55, Jan. 2, 2001; 67 FR 34851, May 16, 2002; 68 FR 42995, July 21, 2003; 68 FR 66276, Nov. 25, 2003; 69 FR 77549, Dec. 27, 2004; 71 FR 26251, May 4, 2006; 78 FR 23152, Apr. 18, 2013; 78 FR 25160, Apr. 29, 2013]
                
                  Effective Date Notes:
                  1. At 69 FR 77549, Dec. 27, 2004, § 1.913(a)(5) was added. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                  2. At 78 FR 23152, Apr. 18, 2013, § 1.913(d)(1)(vi) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.915
                General application requirements.
                (a) General requirement. Except as provided in paragraph (b) of this section, for all Wireless Radio Services, station licenses, as defined in section 308(a) of the Communications Act, as amended, operator licenses, modifications or renewals of licenses, assignments or transfers of control of station licenses or any rights thereunder, and waiver requests associated with any of the foregoing shall be granted only upon an application filed pursuant to §§ 1.913 through 1.917 of this part.
                (b)(1) Exception for emergency filings. The Commission may grant station licenses, or modifications or renewals thereof, without the filing of a formal application in the following cases:
                (i) an emergency found by the Commission to involve danger to life or property or to be due to damage to equipment;
                (ii) a national emergency proclaimed by the President or declared by the Congress and during the continuance of any war in which the United States is engaged, when such action is necessary for the national defense or security or otherwise in furtherance of the war effort; or
                (iii) an emergency where the Commission finds that it would not be feasible to secure renewal applications from existing licensees or otherwise to follow normal licensing procedures.

                (2) No such authorization shall be granted for or continue in effect beyond the period of the emergency or war requiring it. The procedures to be followed for emergency requests submitted under this subparagraph are the same as for seeking special temporary authority under § 1.931 of this part. After the end of the period of emergency, the party must submit its request by filing the appropriate FCC form in accordance with paragraph (a) of this section.
                [63 FR 68923, Dec. 14, 1998]
              
              
                § 1.917
                Who may sign applications.

                (a) Except as provided in paragraph (b) of this section, applications, amendments, and related statements of fact required by the Commission must be signed as follows (either electronically or manually, see paragraph (d) of this section): (1) By the applicant, if the applicant is an individual; (2) by one of the partners if the applicant is a partnership; (3) by an officer, director, or duly authorized employee, if the applicant is a corporation; (4) by a member who is an officer, if the applicant is an unincorporated association; or (5) by the trustee if the applicant is an amateur radio service club. Applications, amendments, and related statements of fact filed on behalf of eligible government entities such as states and territories of the United States, their political subdivisions, the District of Columbia, and units of local government, including unincorporated municipalities, must be signed by a duly elected or appointed official who is authorized to do so under the laws of the applicable jurisdiction.
                (b) Applications, amendments, and related statements of fact required by the Commission may be signed by the applicant's attorney in case of the applicant's physical disability or absence from the United States, or by applicant's designated vessel master when a temporary permit is requested for a vessel. The attorney shall, when applicable, separately set forth the reason why the application is not signed by the applicant. In addition, if any matter is stated on the basis of the attorney's or master's belief only (rather than knowledge), the attorney or master shall separately set forth the reasons for believing that such statements are true. Only the original of applications, amendments, and related statements of fact need be signed.
                (c) Applications, amendments, and related statements of fact need not be signed under oath. Willful false statements made therein, however, are punishable by fine and imprisonment, 18 U.S.C. 1001, and by appropriate administrative sanctions, including revocation of station license pursuant to 312(a)(1) of the Communications Act of 1934, as amended.
                (d) “Signed,” as used in this section, means, for manually filed applications only, an original hand-written signature or, for electronically filed applications only, an electronic signature. An electronic signature shall consist of the name of the applicant transmitted electronically via ULS and entered on the application as a signature.
                [63 FR 68923, Dec. 14, 1998]
              
              
                § 1.919
                Ownership information.
                (a) Applicants or licensees in Wireless Radio Services that are subject to the ownership reporting requirements of § 1.2112 shall use FCC Form 602 to provide all ownership information required by the chapter.
                (b) Any applicant or licensee that is subject to the reporting requirements of § 1.2112 or § 1.2114 shall file an FCC Form 602, or file an updated form if the ownership information on a previously filed FCC Form 602 is not current, at the time it submits:
                (1) An initial application for authorization (FCC Form 601);
                (2) An application for license renewal (FCC Form 601);
                (3) An application for assignment of authorization or transfer of control (FCC Form 603); or
                (4) A notification of consummation of a pro forma assignment of authorization or transfer of control (FCC Form 603) under the Commission's forbearance procedures (see § 1.948(c) of this part).
                (5) An application reporting any reportable eligibility event, as defined in § 1.2114.
                (c) [Reserved]

                (d) A single FCC Form 602 may be associated with multiple applications filed by the same applicant or licensee. If an applicant or licensee already has a current FCC Form 602 on file when it files an initial application, renewal application, application for assignment or transfer of control, or notification of a pro forma assignment or transfer, it may certify that it has a current FCC Form 602 on file.

                (e) No filing fee is required to submit or update FCC Form 602.
                
                (f) Applicants or licensees in Wireless Radio Services that are not subject to the ownership reporting requirements of § 1.2112 are not required to file FCC Form 602. However, such applicants and licensees may be required by the rules applicable to such services to disclose the real party (or parties) in interest to the application, including (as required) a complete disclosure of the identity and relationship of those persons or entities directly or indirectly owning or controlling (or both) the applicant or licensee.
                [63 FR 68923, Dec. 14, 1998, as amended at 68 FR 42995, July 21, 2003; 69 FR 75170, Dec. 15, 2004; 71 FR 26251, May 4, 2006; 79 FR 72150, Dec. 5, 2014]
              
              
                § 1.923
                Content of applications.
                (a) General. Applications must contain all information requested on the applicable form and any additional information required by the rules in this chapter and any rules pertaining to the specific service for which the application is filed.
                (b) Reference to material on file. Questions on application forms that call for specific technical data, or that can be answered yes or no or with another short answer, must be answered on the form. Otherwise, if documents, exhibits, or other lengthy showings already on file with the FCC contain information required in an application, the application may incorporate such information by reference, provided that:
                (1) The referenced information has been filed in ULS or, if manually filed outside of ULS, the information comprises more than one “81/2 × 11” page.
                (2) The referenced information is current and accurate in all material respects; and
                (3) The application states specifically where the referenced information can actually be found, including:
                (i) The station call sign or application file number and its location if the reference is to station files or previously filed applications;
                (ii) The title of the proceeding, the docket number, and any legal citations, if the reference is to a docketed proceeding.
                (c) Antenna locations. Applications for stations at fixed locations must describe each transmitting antenna site by its geographical coordinates and also by its street address, or by reference to a nearby landmark. Geographical coordinates, referenced to NAD83, must be specified in degrees, minutes, and seconds to the nearest second of latitude and longitude.
                (d) Antenna structure registration. Owners of certain antenna structures must notify the Federal Aviation Administration and register with the Commission as required by part 17 of this chapter. Applications proposing the use of one or more new or existing antenna structures must contain the FCC Antenna Structure Registration Number(s) of each structure for which registration is required. To facilitate frequency coordination or for other purposes, the Bureau shall accept for filing an application that does not contain the FCC Antenna Structure Registration Number so long as;
                (1) The antenna structure owner has filed an antenna structure registration application (FCC Form 854);
                (2) The antenna structure owner has provided local notice and the Commission has posted notification of the proposed construction on its Web site pursuant to § 17.4(c)(3) and (4) of this chapter; and
                (3) The antenna structure owner has obtained a Determination of No Hazard to Aircraft Navigation from the Federal Aviation Administration. In such instances, the applicant shall provide the FCC Form 854 File Number on its application. Once the antenna structure owner has obtained the Antenna Structure Registration Number, the applicant shall amend its application to provide the Antenna Structure Registration Number, and the Commission shall not grant the application before the Antenna Structure Registration Number has been provided. If registration is not required, the applicant must provide information in its application sufficient for the Commission to verify this fact.
                (e) Environmental concerns. (1) Environmental processing shall be completed pursuant to the process set forth in § 17.4(c) of this chapter for any facilities that use one or more new or existing antenna structures for which a new or amended registration is required by part 17 of this chapter. Environmental review by the Commission must be completed prior to construction.
                (2) For applications that propose any facilities that are not subject to the process set forth in § 17.4(c) of this chapter, the applicant is required to indicate at the time its application is filed whether or not a Commission grant of the application for those facilities may have a significant environmental effect as defined by § 1.1307. If the applicant answers affirmatively, an Environmental Assessment, required by § 1.1311 must be filed with the application and environmental review by the Commission must be completed prior to construction.
                (f) International coordination. Channel assignments and/or usage under this part are subject to the applicable provisions and requirements of treaties and other international agreements between the United States government and the governments of Canada and Mexico.
                (g) Quiet zones. Each applicant is required to comply with the “Quiet Zone” rule (see § 1.924).
                (h) Taxpayer Identification Number (TINs). Wireless applicants and licensees, including all attributable owners of auctionable licenses as defined by § 1.2112 of this part, are required to provide their Taxpayer Identification Numbers (TINS) (as defined in 26 U.S.C. 6109) to the Commission, pursuant to the Debt Collection Improvement Act of 1996 (DCIA). Under the DCIA, the FCC may use an applicant or licensee's TIN for purposes of collecting and reporting to the Department of the Treasury any delinquent amounts arising out of such person's relationship with the Government. The Commission will not publicly disclose applicant or licensee TINs unless authorized by law, but will assign a “public identification number” to each applicant or licensee registering a TIN. This public identification number will be used for agency purposes other than debt collection.
                (i) Unless an exception is set forth elsewhere in this chapter, each applicant must specify an address where the applicant can receive mail delivery by the United States Postal Service. This address will be used by the Commission to serve documents or direct correspondence to the applicant.
                [63 FR 68924, Dec. 14, 1998, as amended at 64 FR 53238, Oct. 1, 1999; 77 FR 3952, Jan. 26, 2012]
              
              
                § 1.924
                Quiet zones.
                Areas implicated by this paragraph are those in which it is necessary to restrict radiation so as to minimize possible impact on the operations of radio astronomy or other facilities that are highly sensitive to interference. Consent throughout this paragraph means written consent from the quiet zone, radio astronomy, research, and receiving installation entity. The areas involved and procedures required are as follows:
                (a) NRAO, NRRO. The requirements of this paragraph are intended to minimize possible interference at the National Radio Astronomy Observatory site located at Green Bank, Pocahontas County, West Virginia, and at the Naval Radio Research Observatory site at Sugar Grove, Pendleton County, West Virginia.
                (1) Applicants and licensees planning to construct and operate a new or modified station at a permanent fixed location within the area bounded by N 39°15′0.4″ on the north, W 78°29′59.0″ on the east, N 37°30′0.4″ on the south, and W 80°29′59.2″ on the west must notify the Director, National Radio Astronomy Observatory, Post Office Box No. 2, Green Bank, West Virginia 24944, in writing, of the technical details of the proposed operation. The notification must include the geographical coordinates of the antenna location, the antenna height, antenna directivity (if any), the channel, the emission type and power.

                (2) When an application for authority to operate a station is filed with the FCC, the notification required in paragraph (a)(1) of this section may be made prior to, or simultaneously with the application. The application must state the date that notification in accordance with paragraph (a)(1) of this section was made. After receipt of such applications, the FCC will allow a period of 20 days for comments or objections in response to the notifications indicated. If an applicant submits written consent from the National Radio Astronomy Observatory for itself or on behalf of the Naval Radio Research Observatory, the FCC will process the application without awaiting the conclusion of the 20-day period. For services that do not require individual station authorization, entities that have obtained written consent from the National Radio Astronomy Observatory for itself or on behalf of the Naval Radio Research Observatory may begin to operate new or modified facilities prior to the end of the 20-day period. In instances in which notification has been made to the National Radio Astronomy Observatory prior to application filing, the applicant must also provide notice to the quiet zone entity upon actual filing of the application with the FCC. Such notice will be made simultaneous with the filing of the application and shall comply with the requirements of paragraph (a)(1) of this section.
                (3) If an objection is received during the 20-day period from the National Radio Astronomy Observatory for itself or on behalf of the Naval Radio Research Observatory, the FCC will, after consideration of the record, take whatever action is deemed appropriate.
                (b) Table Mountain. The requirements of this paragraph are intended to minimize possible interference at the Table Mountain Radio Receiving Zone of the Research Laboratories of the Department of Commerce located in Boulder County, Colorado.
                (1) Licensees and applicants planning to construct and operate a new or modified station at a permanent fixed location in the vicinity of Boulder County, Colorado are advised to give consideration, prior to filing applications, to the need to protect the Table Mountain Radio Receiving Zone from interference. To prevent degradation of the present ambient radio signal level at the site, the Department of Commerce seeks to ensure that the field strengths of any radiated signals (excluding reflected signals) received on this 1800 acre site (in the vicinity of coordinates 40°07′49.9″ North Latitude, 105°14′42.0″ West Longitude) resulting from new assignments (other than mobile stations) or from the modification or relocation of existing facilities do not exceed the values given in the following table:
                
                  Field Strength Limits for Table Mountain 1
                  
                  
                    Frequency range
                    Field strength(mV/m)
                    
                    Power flux density(dBW/m 2)
                    
                  
                  
                    Below 540 kHz
                    10
                    −65.8
                  
                  
                    540 to 1600 kHz
                    20
                    −59.8
                  
                  
                    1.6 to 470 MHz
                    10
                    −65.8
                  
                  
                    470 to 890 MHz
                    30
                    −56.2
                  
                  
                    890 MHz and above
                    1
                    −85.8
                  
                  
                    1 Note: Equivalent values of power flux density are calculated assuming free space characteristic impedance of 376.7Ω (120πΩ).
                
                (2) Advance consultation is recommended, particularly for applicants that have no reliable data to indicate whether the field strength or power flux density figures in the above table would be exceeded by their proposed radio facilities. In general, coordination is recommended for:
                (i) Stations located within 2.4 kilometers (1.5 miles) of the Table Mountain Radio Receiving Zone;
                (ii) Stations located within 4.8 kilometers (3 miles) transmitting with 50 watts or more effective radiated power (ERP) in the primary plane of polarization in the azimuthal direction of the Table Mountain Radio Receiving Zone;
                (iii) Stations located with 16 kilometers (10 miles) transmitting with 1 kW or more ERP in the primary plane of polarization in the azimuthal direction of Table Mountain Radio Receiving Zone;
                (iv) Stations located within 80 kilometers (50 miles) transmitting with 25 kW or more ERP in the primary plane of polarization in the azimuthal direction of Table Mountain Receiving Zone.

                (3) Applicants concerned are urged to communicate with the Radio Frequency Manager, Department of Commerce, 325 Broadway, Boulder, CO 80305; Telephone: 303-497-4619, Fax: 303-497-6982, E-mail: frequencymanager@its.bldrdoc.gov, in advance of filing their applications with the Commission.

                (4) The FCC will not screen applications to determine whether advance consultation has taken place. However, such consultation may avoid the filing of objections from the Department of Commerce or institution of proceedings to modify the authorizations of stations that radiate signals with a field strength or power flux density at the site in excess of those specified herein.
                (c) Federal Communications Commission protected field offices. The requirements of this paragraph are intended to minimize possible interference to FCC monitoring activities.
                (1) Licensees and applicants planning to construct and operate a new or modified station at a permanent fixed location in the vicinity of an FCC protected field office are advised to give consideration, prior to filing applications, to the need to avoid interfering with the monitoring activities of that office. FCC protected field offices are listed in § 0.121 of this chapter.
                (2) Applications for stations (except mobile stations) that could produce on any channel a direct wave fundamental field strength of greater than 10 mV/m (−65.8 dBW/m2 power flux density assuming a free space characteristic impedance of 120π Ω) in the authorized bandwidth at the protected field office may be examined to determine the potential for interference with monitoring activities. After consideration of the effects of the predicted field strength of the proposed station, including the cumulative effects of the signal from the proposed station with other ambient radio field strength levels at the protected field office, the FCC may add a condition restricting radiation toward the protected field office to the station authorization.
                (3) In the event that the calculated field strength exceeds 10 mV/m at the protected field office site, or if there is any question whether field strength levels might exceed that level, advance consultation with the FCC to discuss possible measures to avoid interference to monitoring activities should be considered. Prospective applicants may communicate with: Chief, Enforcement Bureau, Federal Communications Commission, Washington, DC 20554.
                (4) Advance consultation is recommended for applicants that have no reliable data to indicate whether the field strength or power flux density figure indicated would be exceeded by their proposed radio facilities. In general, coordination is recommended for:
                (i) Stations located within 2.4 kilometers (1.5 miles) of the protected field office;
                (ii) Stations located within 4.8 kilometers (3 miles) with 50 watts or more average effective radiated power (ERP) in the primary plane of polarization in the azimuthal direction of the protected field offices.
                (iii) Stations located within 16 kilometers (10 miles) with 1 kw or more average ERP in the primary plane of polarization in the azimuthal direction of the protected field office;
                (iv) Stations located within 80 kilometers (50 miles) with 25 kw or more average ERP in the primary plane of polarization in the azimuthal direction of the protected field office;
                (v) Advance coordination for stations transmitting on channels above 1000 MHz is recommended only if the proposed station is in the vicinity of a protected field office designated as a satellite monitoring facility in § 0.121 of this chapter.
                (vi) The FCC will not screen applications to determine whether advance consultation has taken place. However, such consultation may serve to avoid the need for later modification of the authorizations of stations that interfere with monitoring activities at protected field offices.
                (d) Notification to the Arecibo Observatory. The requirements in this section are intended to minimize possible interference at the Arecibo Observatory in Puerto Rico. Licensees must make reasonable efforts to protect the Observatory from interference. Licensees planning to construct and operate a new station at a permanent fixed location on the islands of Puerto Rico, Desecheo, Mona, Vieques or Culebra in services in which individual station licenses are issued by the FCC; planning to construct and operate a new station at a permanent fixed location on these islands that may cause interference to the operations of the Arecibo Observatory in services in which individual station licenses are not issued by the FCC; or planning a modification of any existing station at a permanent fixed location on these islands that would increase the likelihood of causing interference to the operations of the Arecibo Observatory must notify the Interference Office, Arecibo Observatory, HC3 Box 53995, Arecibo, Puerto Rico 00612, in writing or electronically (e-mail address: prcz@naic.edu), of the technical parameters of the planned operation. Carriers may wish to use the interference guidelines provided by Cornell University as guidance in designing facilities to avoid interference to the Observatory. The notification must include identification of the geographical coordinates of the antenna location (NAD-83 datum), the antenna height, antenna directivity (if any), proposed channel and FCC Rule Part, type of emission, and effective isotropic radiated power.
                (1) In the Amateur radio service:
                (i) The provisions of paragraph (d) of this section do not apply to repeaters that transmit on the 1.2 cm or shorter wavelength bands; and
                (ii) The coordination provision of paragraph (d) of this section does not apply to repeaters that are located 16 km or more from the Arecibo observatory.
                (2) In services in which individual station licenses are issued by the FCC, the notification required in paragraph (d) of this section may be made prior to, or simultaneously with, the filing of the application with the FCC, and at least 20 days in advance of the applicant's planned operation. The application must state the date that notification in accordance with paragraph (d) of this section was made. In services in which individual station licenses are not issued by the FCC, the notification required in paragraph (d) of this section should be sent at least 45 days in advance of the applicant's planned operation. In the latter services, the Interference Office must inform the FCC of a notification by an applicant within 20 days if the Office plans to file comments or objections to the notification. After the FCC receives an application from a service applicant or is informed by the Interference Office of a notification from a service applicant, the FCC will allow the Interference Office a period of 20 days for comments or objections in response to the application or notification. If an applicant submits written consent from the Interference Office, the FCC will process the application without awaiting the conclusion of the 20-day period. For services that do not require individual station authorization, entities that have obtained written consent from the Interference Office may begin to operate new or modified facilities prior to the end of the 20-day period. In instances in which notification has been made to the Interference Office prior to application filing, the applicant must also provide notice to the Interference Office upon actual filing of the application with the FCC. Such notice will be made simultaneous with the filing of the application and shall comply with the requirements of paragraph (d) of this section.
                (3) If an objection to any planned service operation is received during the 20-day period from the Interference Office, the FCC will take whatever action is deemed appropriate.
                (4) The provisions of paragraph (d) of this section do not apply to operations that transmit on frequencies above 15 GHz.
                (e) 420-450 MHz band. Applicants for pulse-ranging radiolocation systems operating in the 420-450 MHz band along the shoreline of the conterminous United States and Alaska, and for spread spectrum radiolocation systems operating in the 420-435 MHz sub-band within the conterminous United States and Alaska, should not expect to be accommodated if their area of service is within:
                (1) Arizona, Florida, or New Mexico;
                (2) Those portions of California and Nevada that are south of latitude 37°10′ N.;
                (3) That portion of Texas that is west of longitude 104° W.; or
                (4) The following circular areas:
                (i) 322 kilometers (km) of 30°30′ N., 86°30′ W.
                (ii) 322 km of 28°21′ N., 80°43′ W.
                (iii) 322 km of 34°09′ N., 119°11′ W.
                (iv) 240 km of 39°08′ N., 121°26′ W.
                (v) 200 km of 31°25′ N., 100°24′ W.
                (vi) 200 km of 32°38′ N., 83°35′ W.
                (vii) 160 km of 64°17′ N., 149°10′ W.
                (viii) 160 km of 48°43′ N., 97°54′ W.
                (ix) 160 km of 41°45′ N., 70°32′ W.
                
                (f) 17.7-19.7 GHz band. The following exclusion areas and coordination areas are established to minimize or avoid harmful interference to Federal Government earth stations receiving in the 17.7-19.7 GHz band:
                (1) No application seeking authority for fixed stations, under parts 74, 78, or 101 of this chapter, supporting the operations of Multichannel Video Programming Distributors (MVPD) in the 17.7-17.8 GHz band or to operate in the 17.8-19.7 GHz band for any service will be accepted for filing if the proposed station is located within 20 km (or within 55 km if the modification application is for an outdoor low power operation pursuant to § 101.147(r)(14) of this chapter) of Denver, CO (39°43′ N., 104°46′ W.) or Washington, DC (38°48′ N., 76°52′ W.).
                (2) Any application for a new station license to provide MVPD operations in the 17.7-17.8 GHz band or to operate in the 17.8-19.7 GHz band for any service, or for modification of an existing station license in these bands which would change the frequency, power, emission, modulation, polarization, antenna height or directivity, or location of such a station, must be coordinated with the Federal Government by the Commission before an authorization will be issued, if the station or proposed station is located in whole or in part within any of the following areas:
                (i) Denver, CO area:
                
                (A) Between latitudes 41°30′ N. and 38°30′ N. and between longitudes 103°10′ W. and 106°30′ W.
                (B) Between latitudes 38°30′ N. and 37°30′ N. and between longitudes 105°00′ W. and 105°50′ W.
                (C) Between latitudes 40°08′ N. and 39°56′ N. and between longitudes 107°00′ W. and 107°15′ W.
                (ii) Washington, DC area:
                
                (A) Between latitudes 38°40′ N. and 38°10′ N. and between longitudes 78°50′ W. and 79°20′ W.
                (B) Within 178 km of 38°48′ N., 76°52′ W.
                (iii) San Miguel, CA area:
                
                (A) Between latitudes 34°39′ N. and 34°00′ N. and between longitudes 118°52′ W. and 119°24′ W.
                (B) Within 200 km of 35°44′ N., 120°45′ W.
                (iv) Guam area: Within 100 km of 13°35′ N., 144°51′ E.
                Note to § 1.924(f): The coordinates cited in this section are specified in terms of the “North American Datum of 1983 (NAD 83).”
                (g) GOES. The requirements of this paragraph are intended to minimize harmful interference to Geostationary Operational Environmental Satellite earth stations receiving in the band 1670-1675 MHz, which are located at Wallops Island, Virginia; Fairbanks, Alaska; and Greenbelt, Maryland.

                (1) Applicants and licensees planning to construct and operate a new or modified station within the area bounded by a circle with a radius of 100 kilometers (62.1 miles) that is centered on 37°56′44″ N, 75°27′37″ W (Wallops Island) or 64°58′22″ N, 147°30′04″ W (Fairbanks) or within the area bounded by a circle with a radius of 65 kilometers (40.4 miles) that is centered on 39°00′02″ N, 76°50′29″ W (Greenbelt) must notify the National Oceanic and Atmospheric Administration (NOAA) of the proposed operation. For this purpose, NOAA maintains the GOES coordination Web page at http://www.osd.noaa.gov/radio/frequency.htm, which provides the technical parameters of the earth stations and the point-of-contact for the notification. The notification shall include the following information: Requested frequency, geographical coordinates of the antenna location, antenna height above mean sea level, antenna directivity, emission type, equivalent isotropically radiated power, antenna make and model, and transmitter make and model.
                (2) Protection. (i) Wallops Island and Fairbanks. Licensees are required to protect the Wallops Island and Fairbanks sites at all times.
                (ii) Greenbelt. Licensees are required to protect the Greenbelt site only when it is active. Licensees should coordinate appropriate procedures directly with NOAA for receiving notification of times when this site is active.

                (3) When an application for authority to operate a station is filed with the FCC, the notification required in paragraph (f)(1) of this section should be sent at the same time. The application must state the date that notification in accordance with paragraph (f)(1) of this section was made. After receipt of such an application, the FCC will allow a period of 20 days for comments or objections in response to the notification.

                (4) If an objection is received during the 20-day period from NOAA, the FCC will, after consideration of the record, take whatever action is deemed appropriate.
                
                
                  Note to § 1.924:
                  Unless otherwise noted, all coordinates cited in this section are specified in terms of the North American Datum of 1983 (NAD 83).
                
                [63 FR 68924, Dec. 14, 1998, as amended at 67 FR 6182, Feb. 11, 2002; 67 FR 13224, Mar. 21, 2002; 67 FR 41852, June 20, 2002; 67 FR 71111, Nov. 29, 2002; 69 FR 17957, Apr. 6, 2004; 70 FR 31372, June 1, 2005; 71 FR 69046, Nov. 29, 2006; 73 FR 25420, May 6, 2008; 75 FR 62932, Oct. 13, 2010; 80 FR 38823, July 7, 2015]
              
              
                § 1.925
                Waivers.
                (a) Waiver requests generally. The Commission may waive specific requirements of the rules on its own motion or upon request. The fees for such waiver requests are set forth in § 1.1102 of this part.
                (b) Procedure and format for filing waiver requests. (1) Requests for waiver of rules associated with licenses or applications in the Wireless Radio Services must be filed on FCC Form 601, 603, or 605.
                (2) Requests for waiver must contain a complete explanation as to why the waiver is desired. If the information necessary to support a waiver request is already on file, the applicant may cross-reference the specific filing where the information may be found.
                (3) The Commission may grant a request for waiver if it is shown that:
                (i) The underlying purpose of the rule(s) would not be served or would be frustrated by application to the instant case, and that a grant of the requested waiver would be in the public interest; or
                (ii) In view of unique or unusual factual circumstances of the instant case, application of the rule(s) would be inequitable, unduly burdensome or contrary to the public interest, or the applicant has no reasonable alternative.
                (4) Applicants requiring expedited processing of their request for waiver shall clearly caption their request for waiver with the words “WAIVER—EXPEDITED ACTION REQUESTED.”
                (c) Action on Waiver Requests. (i) The Commission, in its discretion, may give public notice of the filing of a waiver request and seek comment from the public or affected parties.
                (ii) Denial of a rule waiver request associated with an application renders that application defective unless it contains an alternative proposal that fully complies with the rules, in which event, the application will be processed using the alternative proposal as if the waiver had not been requested. Applications rendered defective may be dismissed without prejudice.
                [63 FR 68926, Dec. 14, 1998]
              
              
                § 1.926
                Application processing; initial procedures.
                Applications are assigned file numbers and service codes in order to facilitate processing. Assignment of a file number to an application is for administrative convenience and does not constitute a determination that the application is acceptable for filing. Purpose and service codes appear on the Commission forms.
                [63 FR 68927, Dec. 14, 1998]
              
              
                § 1.927
                Amendment of applications.
                (a) Pending applications may be amended as a matter of right if they have not been designated for hearing or listed in a public notice as accepted for filing for competitive bidding, except as provided in paragraphs (b) through (e) of this section.
                (b) Applicants for an initial license in auctionable services may amend such applications only in accordance with Subpart Q of this part.
                (c) Amendments to non-auction applications that are applied for under Part 101 or that resolve mutual exclusivity may be filed at any time, subject to the requirements of § 1.945 of this part.
                (d) Any amendment to an application for modification must be consistent with, and must not conflict with, any other application for modification regarding that same station.

                (e) Amendments to applications designated for hearing may be allowed by the presiding officer or, when a proceeding is stayed or otherwise pending before the full Commission, may be allowed by the Commission for good cause shown. In such instances, a written petition demonstrating good cause must be submitted and served upon the parties of record.
                (f) Amendments to applications are also subject to the service-specific rules in applicable parts of this chapter.

                (g) Where an amendment to an application specifies a substantial change in beneficial ownership or control (de jure or de facto) of an applicant, the applicant must provide an exhibit with the amendment application containing an affirmative, factual showing as set forth in § 1.948(i)(2).
                (h) Where an amendment to an application constitutes a major change, as defined in § 1.929, the amendment shall be treated as a new application for determination of filing date, public notice, and petition to deny purposes.
                (i) If a petition to deny or other informal objection has been filed, a copy of any amendment (or other filing) must be served on the petitioner. If the FCC has issued a public notice stating that the application appears to be mutually exclusive with another application (or applications), a copy of any amendment (or other filing) must be served on any such mutually exclusive applicant (or applicants).
                [63 FR 68927, Dec. 14, 1998, as amended at 64 FR 53238, Oct. 1, 1999; 70 FR 61058, Oct. 20, 2005]
              
              
                § 1.928
                Frequency coordination, Canada.

                (a) As a result of mutual agreements, the Commission has, since May 1950 had an arrangement with the Canadian Department of Communications for the exchange of frequency assignment information and engineering comments on proposed assignments along the Canada-United States borders in certain bands above 30 MHz. Except as provided in paragraph (b) of this section, this arrangement involves assignments in the following frequency bands.
                
                
                  MHz
                  
                    30.56-32.00
                    33.00-34.00
                    35.00-36.00
                    37.00-38.00
                    39.00-40.00
                    42.00-46.00
                    47.00-49.60
                    72.00-73.00
                    75.40-76.00
                    150.80-174.00
                    450-470
                    806.00-960.00
                    1850.0-2200.0
                    2450.0-2690.0
                    3700.0-4200.0
                    5925.0-7125.0
                  
                
                
                  GHz
                  
                    10.55-10.68
                    10.70-13.25
                  
                
                

                (b) The following frequencies are not involved in this arrangement because of the nature of the services:
                
                
                  MHz
                  
                    156.3
                    156.35
                    156.4
                    156.45
                    156.5
                    156.55
                    156.6
                    156.65
                    156.7
                    156.8
                    156.9
                    156.95
                    157.0 and 161.6
                    157.05
                    157.1
                    157.15
                    157.20
                    157.25
                    157.30
                    157.35
                    157.40.
                  
                
                
                (c) Assignments proposed in accordance with the railroad industry radio frequency allotment plan along the United States-Canada borders utilized by the Federal Communications Commission and the Department of Transport, respectively, may be excepted from this arrangement at the discretion of the referring agency.
                (d) Assignments proposed in any radio service in frequency bands below 470 MHz appropriate to this arrangement, other than those for stations in the Domestic Public (land mobile or fixed) category, may be excepted from this arrangement at the discretion of the referring agency if a base station assignment has been made previously under the terms of this arrangement or prior to its adoption in the same radio service and on the same frequency and in the local area, and provided the basic characteristics of the additional station are sufficiently similar technically to the original assignment to preclude harmful interference to existing stations across the border.

                (e) For bands below 470 MHz, the areas which are involved lie between Lines A and B and between Lines C and D, which are described as follows:
                
                
                  
                  Line A—Begins at Aberdeen, Wash., running by great circle arc to the intersection of 48 deg. N., 120 deg. W., thence along parallel 48 deg. N., to the intersection of 95 deg. W., thence by great circle arc through the southernmost point of Duluth, Minn., thence by great circle arc to 45 deg. N., 85 deg. W., thence southward along meridian 85 deg. W., to its intersection with parallel 41 deg. N., thence along parallel 41 deg. N., to its intersection with meridian 82 deg. W., thence by great circle arc through the southernmost point of Bangor, Maine, thence by great circle arc through the southern-most point of Searsport, Maine, at which point it terminates; and
                  Line B—Begins at Tofino, B.C., running by great circle arc to the intersection of 50 deg. N., 125 deg. W., thence along parallel 50 deg. N., to the intersection of 90 deg. W., thence by great circle arc to the intersection of 45 deg. N., 79 deg. 30′ W., thence by great circle arc through the northernmost point of Drummondville, Quebec (lat: 45 deg. 52′ N., long: 72 deg. 30′ W.), thence by great circle arc to 48 deg. 30′ N., 70 deg. W., thence by great circle arc through the northernmost point of Campbellton, N.B., thence by great circle arc through the northernmost point of Liverpool, N.S., at which point it terminates.
                  Line C—Begins at the intersection of 70 deg. N., 144 deg. W., thence by great circle arc to the intersection of 60 deg. N., 143 deg. W., thence by great circle arc so as to include all of the Alaskan Panhandle; and
                  Line D—Begins at the intersection of 70 deg. N., 138 deg. W., thence by great circle arc to the intersection of 61 deg. 20′ N., 139 deg. W., (Burwash Landing), thence by great circle arc to the intersection of 60 deg. 45′ N., 135 deg. W., thence by great circle arc to the intersection of 56 deg. N., 128 deg. W., thence south along 128 deg. meridian to Lat. 55 deg. N., thence by great circle arc to the intersection of 54 deg. N., 130 deg. W., thence by great circle arc to Port Clements, thence to the Pacific Ocean where it ends.
                
                
                (f) For all stations using bands between 470 MHz and 1000 MHz; and for any station of a terrestrial service using a band above 1000 MHz, the areas which are involved are as follows:
                (1) For a station the antenna of which looks within the 200 deg. sector toward the Canada-United States borders, that area in each country within 35 miles of the borders;
                (2) For a station the antenna of which looks within the 160 deg. sector away from the Canada-United States borders, that area in each country within 5 miles of the borders; and
                (3) The area in either country within coordination distance as described in Recommendation 1A of the Final Acts of the EARC, Geneva, 1963 of a receiving earth station in the other country which uses the same band.
                (g) Proposed assignments in the space radiocommunication services and proposed assignments to stations in frequency bands allocated coequally to space and terrestrial services above 1 GHz are not treated by these arrangements. Such proposed assignments are subject to the regulatory provisions of the International Radio Regulations.
                (h) Assignments proposed in the frequency band 806-890 MHz shall be in accordance with the Canada-United States agreement, dated April 7, 1982.
                [64 FR 53238, Oct. 1, 1999]
              
              
                § 1.929
                Classification of filings as major or minor.
                Applications and amendments to applications for stations in the wireless radio services are classified as major or minor (see § 1.947). Categories of major and minor filings are listed in § 309 of the Communications Act of 1934.
                (a) For all stations in all Wireless Radio Services, whether licensed geographically or on a site-specific basis, the following actions are classified as major:
                (1) Application for initial authorization;
                (2) Any substantial change in ownership or control, including requests for partitioning and disaggregation;
                (3) Application for renewal of authorization;
                (4) Application or amendment requesting authorization for a facility that may have a significant environmental effect as defined in § 1.1307, unless the facility has been determined not to have a significant environmental effect through the process set forth in § 17.4(c) of this chapter.
                (5) Application or amendment requiring frequency coordination pursuant to the Commission's rules or international treaty or agreement;

                (6) Application or amendment requesting to add a frequency or frequency block for which the applicant is not currently authorized, excluding removing a frequency.
                
                (b) In addition to those changes listed in paragraph (a) of this section, the following are major changes in the Cellular Radiotelephone Service:
                (1) Application requesting authorization to expand the Cellular Geographic Service Area (CGSA) of an existing Cellular system or, in the case of an amendment, as previously proposed in an application to expand the CGSA; or
                (2) Application or amendment requesting that a CGSA boundary or portion of a CGSA boundary be determined using an alternative method.
                (3) [Reserved]
                (c) In addition to those changes listed in paragraph (a) in this section, the following are major changes applicable to stations licensed to provide base-to-mobile, mobile-to-base, mobile-to-mobile on a site-specific basis:
                (1) In the Paging and Radiotelephone Service, Rural Radiotelephone Service and 800 MHz Specialized Mobile Radio Service (SMR), any change that would increase or expand the applicant's existing composite interference contour.
                (2) In the 900 MHz SMR and 220 MHz Service, any change that would increase or expand the applicant's service area as defined in the rule parts governing the particular radio service.
                (3) In the Paging and Radiotelephone Service, Rural Radiotelephone Service, Offshore Radiotelephone Service, and Specialized Mobile Radio Service:
                (i) Request an authorization or an amendment to a pending application that would establish for the filer a new fixed transmission path;

                (ii) Request an authorization or an amendment to a pending application for a fixed station (i.e., control, repeater, central office, rural subscriber, or inter-office station) that would increase the effective radiated power, antenna height above average terrain in any azimuth, or relocate an existing transmitter;
                (4) In the Private Land Mobile Radio Services (PLMRS), the remote pickup broadcast auxiliary service, and GMRS systems licensed to non-individuals;
                (i) Change in frequency or modification of channel pairs, except the deletion of one or more frequencies from an authorization;
                (ii) Change in the type of emission;
                (iii) Change in effective radiated power from that authorized or, for GMRS systems licensed to non-individuals, an increase in the transmitter power of a station;
                (iv) Change in antenna height from that authorized;
                (v) Change in the authorized location or number of base stations, fixed, control, except for deletions of one or more such stations or, for systems operating on non-exclusive assignments in GMRS or the 470-512 MHz, 800 MHz or 900 MHz bands, a change in the number of mobile transmitters, or a change in the area of mobile transmitters, or a change in the area of mobile operations from that authorized;
                (vi) Change in the class of a land station, including changing from multiple licensed to cooperative use, and from shared to unshared use.
                (d) In the microwave, aural broadcast auxiliary, and television broadcast auxiliary services:
                (1) Except as specified in paragraph (d)(2) and (d)(3) of this section, the following, in addition to those filings listed in paragraph (a) of this section, are major actions that apply to stations licensed to provide fixed point-to-point, point-to-multipoint, or multipoint-to-point, communications on a site-specific basis, or fixed or mobile communications on an area-specific basis under part 101 of this chapter:
                (i) Any change in transmit antenna location by more than 5 seconds in latitude or longitude for fixed point-to-point facilities (e.g., a 5 second change in latitude, longitude, or both would be minor); any change in coordinates of the center of operation or increase in radius of a circular area of operation, or any expansion in any direction in the latitude or longitude limits of a rectangular area of operation, or any change in any other kind of area operation;
                (ii) Any increase in frequency tolerance;
                (iii) Any increase in bandwidth;
                (iv) Any change in emission type;
                (v) Any increase in EIRP greater than 3 dB;

                (vi) Any increase in transmit antenna height (above mean sea level) more than 3 meters, except as specified in paragraph (d)(3) of this section;
                
                (vii) Any increase in transmit antenna beamwidth, except as specified in paragraph (d)(3) of this section;
                (viii) Any change in transmit antenna polarization;
                (ix) Any change in transmit antenna azimuth greater than 1 degree, except as specified in paragraph (d)(3) of this section ; or,
                (x) Any change which together with all minor modifications or amendments since the last major modification or amendment produces a cumulative effect exceeding any of the above major criteria.
                (2) Changes to transmit antenna location of Multiple Address System (MAS) Remote Units and Digital Electronic Message Service (DEMS) User Units are not major.
                (3) Changes in accordance with paragraphs (d)(1)(vi), (d)(1)(vii) and (d)(1)(ix) of this section are not major for the following:
                (i) Fixed Two-Way MAS on the remote to master path,
                (ii) Fixed One-Way Inbound MAS on the remote to master path,
                (iii) Multiple Two-Way MAS on the remote to master and master to remote paths,
                (iv) Multiple One-Way Outbound MAS on the master to remote path,
                (v) Mobile MAS Master,
                (vi) Fixed Two-Way DEMS on the user to nodal path, and

                (vii) Multiple Two-Way DEMS on the nodal to user and user to nodal paths.
                
                
                  Note to paragraph (d)(3) of § 1.929:
                  For the systems and path types described in paragraph (d)(3) of this section, the data provided by applicants is either a typical value for a certain parameter or a fixed value given in the Form instructions.
                
                
                (e) In addition to those filings listed in paragraph (a) of this section, the following are major actions that apply to stations licensed to provide service in the Air-ground Radiotelephone Service:
                (1) Request an authorization to relocate an existing General Aviation ground station; or,
                (2) Request the first authorization for a new Commercial Aviation ground station at a location other than those listed in § 22.859 of this chapter.
                (f) In addition to those changes listed in paragraph (a), the following are major changes that apply to stations licensed in the industrial radiopositioning stations for which frequencies are assigned on an exclusive basis, Maritime and Aviation services, except Maritime Public Coast VHF (CMRS), Ship and Aircraft stations:
                (1) Any change in antenna azimuth;
                (2) Any change in beamwidth;
                (3) Any change in antenna location;
                (4) Any change in emission type;
                (5) Any increase in antenna height;
                (6) Any increase in authorized power;
                (7) Any increase in emission bandwidth.
                (g) In addition to those changes listed in paragraph (a), any change requiring international coordination in the Maritime Public Coast VHF (CMRS) Service is major.
                (h) In addition to those changes listed in paragraph (a) of this section, the following are major changes that apply to ship stations:
                (1) Any request for additional equipment;
                (2) A change in ship category;
                (3) A request for assignment of a Maritime Mobile Service Identity (MMSI) number; or
                (4) A request to increase the number of ships on an existing fleet license.
                (i) In addition to those changes listed in paragraph (a) of this section, the following are major changes that apply to aircraft stations:
                (1) A request to increase the number of aircraft on an existing fleet license; or
                (2) A request to change the type of aircraft (private or air carrier).
                (j) In addition to those changes listed in paragraph (a) of this section, the following are major changes that apply to amateur licenses:
                (1) An upgrade of an existing license; or
                (2) A change of call sign.

                (k) Any change not specifically listed above as major is considered minor (see § 1.947(b). This includes but is not limited to:
                (1) Any pro forma assignment or transfer of control;
                (2) Any name change not involving change in ownership or control of the license;

                (3) Any address and/or telephone number changes;
                
                (4) Any changes in contact person;
                (5) Any change to vessel name on a ship station license;
                (6) Any change to a site-specific license, except a PLMRS license under part 90, or a license under part 101, where the licensee's interference contours are not extended and co-channel separation criteria are met, except those modifications defined in paragraph (c)(2) of this section; or
                (7) Any conversion of multiple site-specific licenses into a single wide-area license, except a PLMRS license under part 90 or a license under part 101 of this chapter, where there is no change in the licensee's composite interference contour or service area as defined in paragraph (c)(2) of this section.
                [63 FR 68927, Dec. 14, 1998, as amended at 64 FR 53239, Oct. 1, 1999; 68 FR 12755, Mar. 17, 2003; 70 FR 19306, Apr. 13, 2005; 70 FR 61058, Oct. 20, 2005; 76 FR 70909, Nov. 16, 2011; 77 FR 3952, Jan. 26, 2012; 79 FR 72150, Dec. 5, 2014]
              
              
                § 1.931
                Application for special temporary authority.
                (a) Wireless Telecommunications Services. (1) In circumstances requiring immediate or temporary use of station in the Wireless Telecommunications Services, carriers may request special temporary authority (STA) to operate new or modified equipment. Such requests must be filed electronically using FCC Form 601 and must contain complete details about the proposed operation and the circumstances that fully justify and necessitate the grant of STA. Such requests should be filed in time to be received by the Commission at least 10 days prior to the date of proposed operation or, where an extension is sought, 10 days prior to the expiration date of the existing STA. Requests received less than 10 days prior to the desired date of operation may be given expedited consideration only if compelling reasons are given for the delay in submitting the request. Otherwise, such late-filed requests are considered in turn, but action might not be taken prior to the desired date of operation. Requests for STA for operation of a station used in a Contraband Interdiction System, as defined in § 1.9003, will be afforded expedited consideration if filed at least one day prior to the desired date of operation. Requests for STA must be accompanied by the proper filing fee.
                (2) Grant without Public Notice. STA may be granted without being listed in a Public Notice, or prior to 30 days after such listing, if:
                (i) The STA is to be valid for 30 days or less and the applicant does not plan to file an application for regular authorization of the subject operation;
                (ii) The STA is to be valid for 60 days or less, pending the filing of an application for regular authorization of the subject operation;
                (iii) The STA is to allow interim operation to facilitate completion of authorized construction or to provide substantially the same service as previously authorized;
                (iv) The STA is made upon a finding that there are extraordinary circumstances requiring operation in the public interest and that delay in the institution of such service would seriously prejudice the public interest; or
                (v) The STA is for operation of a station used in a Contraband Interdiction System, as defined in § 1.9003.
                (3) Limit on STA term. The Commission may grant STA for a period not to exceed 180 days under the provisions of section 309(f) of the Communications Act of 1934, as amended, (47 U.S.C. 309(f)) if extraordinary circumstances so require, and pending the filing of an application for regular operation. The Commission may grant extensions of STA for a period of 180 days, but the applicant must show that extraordinary circumstances warrant such an extension.
                (b) Private Wireless Services. (1) A licensee of, or an applicant for, a station in the Private Wireless Services may request STA not to exceed 180 days for operation of a new station or operation of a licensed station in a manner which is beyond the scope of that authorized by the existing license. See §§ 1.933(d)(6) and 1.939. Where the applicant, seeking a waiver of the 180 day limit, requests STA to operate as a private mobile radio service provider for a period exceeding 180 days, evidence of frequency coordination is required. Requests for shorter periods do not require coordination and, if granted, will be authorized on a secondary, non-interference basis.
                
                (2) STA may be granted in the following circumstances:
                (i) In emergency situations;
                (ii) To permit restoration or relocation of existing facilities to continue communication service;
                (iii) To conduct tests to determine necessary data for the preparation of an application for regular authorization;
                (iv) For a temporary, non-recurring service where a regular authorization is not appropriate;
                (v) In other situations involving circumstances which are of such extraordinary nature that delay in the institution of temporary operation would seriously prejudice the public interest.
                (3) The nature of the circumstance which, in the opinion of the applicant justifies issuance of STA, must be fully described in the request. Applications for STA must be filed at least 10 days prior to the proposed operation. Applications filed less than 10 days prior to the proposed operation date will be accepted only upon a showing of good cause.
                (4) The Commission may grant extensions of STA for a period of 180 days, but the applicant must show that extraordinary circumstances warrant such an extension.
                (5) In special situations defined in § 1.915(b)(1), a request for STA may be made by telephone or telegraph provided a properly signed application is filed within 10 days of such request.
                (6) An applicant for an Aircraft Radio Station License may operate the radio station pending issuance of an Aircraft Radio Station License by the Commission for a period of 90 days under temporary operating authority, evidenced by a properly executed certification made on FCC Form 605.
                (7) Unless the Commission otherwise prescribes, a person who has been granted an operator license of Novice, Technician, Technician Plus, General, or Advanced class and who has properly submitted to the administering VEs an application document for an operator license of a higher class, and who holds a CSCE indicating that he/she has completed the necessary examinations within the previous 365 days, is authorized to exercise the rights and privileges of the higher operator class until final disposition of the application or until 365 days following the passing of the examination, whichever comes first.
                (8) An applicant for a Ship Radio station license may operate the radio station pending issuance of the ship station authorization by the Commission for a period of 90 days, under a temporary operating authority, evidenced by a properly executed certification made on FCC Form 605.
                (9) An applicant for a station license in the Industrial/Business pool (other than an applicant who seeks to provide commercial mobile radio service as defined in Part 20 of this chapter) utilizing an already authorized facility may operate the station for a period of 180 days, under a temporary permit, evidenced by a properly executed certification made on FCC Form 601, after filing an application for a station license together with evidence of frequency coordination, if required, with the Commission. The temporary operation of stations, other than mobile stations, within the Canadian coordination zone will be limited to stations with a maximum of 5 watts effective radiated power and a maximum antenna height of 20 feet (6.1 meters) above average terrain.
                (10) An applicant for a radio station license under Part 90, Subpart S, of this chapter (other than an applicant who seeks to provide commercial mobile radio service as defined in part 20 of this chapter) to utilize an already existing Specialized Mobile Radio System (SMR) facility or to utilize an already licensed transmitter may operate the radio station for a period of up to 180 days, under a temporary permit. Such request must be evidenced by a properly executed certification of FCC Form 601 after the filing of an application for station license, provided that the antenna employed by the control station is a maximum of 20 feet (6.1 meters) above a man-made structure (other than an antenna tower) to which it is affixed.

                (11) An applicant for an itinerant station license, an applicant for a new private land mobile radio station license in the frequency bands below 470 MHz or in the 769-775/799-805 MHz, the 806-824/851-866 MHz band, or the one-way paging 929-930 MHz band (other than a commercial mobile radio service applicant or licensee on these bands) or an applicant seeking to modify or acquire through assignment or transfer an existing station below 470 MHz or in the 769-775/799-805 MHz, the 806-824/851-866 MHz band, or the one-way paging 929-930 MHz band may operate the proposed station during the pendency of its application for a period of up to 180 days under a conditional permit. Conditional operations may commence upon the filing of a properly completed application that complies with § 90.127 if the application, when frequency coordination is required, is accompanied by evidence of frequency coordination in accordance with § 90.175 of this chapter. Operation under such a permit is evidenced by the properly executed Form 601 with certifications that satisfy the requirements of § 90.159(b).
                (12) An applicant for a General Mobile Radio Service system license, sharing a multiple-licensed or cooperative shared base station used as a mobile relay station, may operate the system for a period of 180 days, under a Temporary Permit, evidenced by a properly executed certification made on FCC Form 605.
                [63 FR 68928, Dec. 14, 1998, as amended at 76 FR 70909, Nov. 16, 2011; 82 FR 22759, May 18, 2017; 83 FR 61089, Nov. 27, 2018]
              
              
                § 1.933
                Public notices.
                (a) Generally. Periodically, the Commission issues Public Notices in the Wireless Radio Services listing information of public significance. Categories of Public Notice listings are as follows:
                (1) Accepted for filing. Acceptance for filing of applications and major amendments thereto.
                (2) Actions. Commission actions on pending applications previously listed as accepted for filing.
                (3) Environmental considerations. Special environmental considerations as required by Part 1 of this chapter.
                (4) Informative listings. Information that the Commission, in its discretion, believes to be of public significance. Such listings do not create any rights to file petitions to deny or other pleadings.
                (b) Accepted for filing public notices. The Commission will issue at regular intervals public notices listing applications that have been received by the Commission in a condition acceptable for filing, or which have been returned to an applicant for correction. Any application that has been listed in a public notice as acceptable for filing and is (1) subject to a major amendment, or (2) has been returned as defective or incomplete and resubmitted to the Commission, shall be listed in a subsequent public notice. Acceptance for filing shall not preclude the subsequent dismissal of an application as defective.
                (c) Public notice prior to grant. Applications for authorizations, major modifications, major amendments to applications, and substantial assignment or transfer applications for the following categories of stations and services shall be placed on Public Notice as accepted for filing prior to grant:
                (1) Wireless Telecommunications Services.
                (2) Industrial radiopositioning stations for which frequencies are assigned on an exclusive basis.
                (3) Aeronautical enroute stations.
                (4) Aeronautical advisory stations.
                (5) Airport control tower stations.
                (6) Aeronautical fixed stations.
                (7) Alaska public fixed stations.
                (8) Broadband Radio Service; and
                (9) Educational Broadband Service.
                (d) No public notice prior to grant. The following types of applications, notices, and other filings need not be placed on Public Notice as accepted for filing prior to grant:
                (1) Applications or notifications concerning minor modifications to authorizations or minor amendments to applications.

                (2) Applications or notifications concerning non-substantial (pro forma) assignments and transfers.
                (3) Consent to an involuntary assignment or transfer under section 310(b) of the Communications Act.
                (4) Applications for licenses under section 319(c) of the Communications Act.
                (5) Requests for extensions of time to complete construction of authorized facilities.

                (6) Requests for special temporary authorization not to exceed 30 days where the applicant does not contemplate the filing of an application for regular operation, or not to exceed 60 days pending or after the filing of an application for regular operation.
                (7) Requests for emergency authorizations under section 308(a) of the Communications Act.
                (8) Any application for temporary authorization under section 101.31(a) of this chapter.
                (9) Any application for authorization in the Private Wireless Services.
                [63 FR 68929, Dec. 14, 1998, as amended at 69 FR 72026, Dec. 10, 2004]
              
              
                § 1.934
                Defective applications and dismissal.
                (a) Dismissal of applications. The Commission may dismiss any application in the Wireless Radio Services at the request of the applicant; if the application is mutually exclusive with another application that is selected or granted in accordance with the rules in this part; for failure to prosecute or if the application is found to be defective; if the requested spectrum is not available; or if the application is untimely filed. Such dismissal may be “without prejudice,” meaning that the Commission may accept from the applicant another application for the same purpose at a later time, provided that the application is otherwise timely. Dismissal “with prejudice” means that the Commission will not accept another application from the applicant for the same purpose for a period of one year. Unless otherwise provided in this part, a dismissed application will not be returned to the applicant.
                (1) Dismissal at request of applicant. Any applicant may request that its application be withdrawn or dismissed. A request for the withdrawal of an application after it has been listed on Public Notice as tentatively accepted for filing is considered to be a request for dismissal of that application without prejudice.
                (i) If the applicant requests dismissal of its application with prejudice, the Commission will dismiss that application with prejudice.
                (ii) If the applicant requests dismissal of its application without prejudice, the Commission will dismiss that application without prejudice, unless it is an application for which the applicant submitted the winning bid in a competitive bidding process.
                (2) If an applicant who is a winning bidder for a license in a competitive bidding process requests dismissal of its short-form or long-form application, the Commission will dismiss that application with prejudice. The applicant will also be subject to default payments under Subpart Q of this part.
                (b) Dismissal of mutually exclusive applications not granted. The Commission may dismiss mutually exclusive applications for which the applicant did not submit the winning bid in a competitive bidding process.
                (c) Dismissal for failure to prosecute. The Commission may dismiss applications for failure of the applicant to prosecute or for failure of the applicant to respond substantially within a specified time period to official correspondence or requests for additional information. Such dismissal may be with prejudice in cases of non-compliance with § 1.945. The Commission may dismiss applications with prejudice for failure of the applicant to comply with requirements related to a competitive bidding process.
                (d) Dismissal as defective. The Commission may dismiss without prejudice an application that it finds to be defective. An application is defective if:
                (1) It is unsigned or incomplete with respect to required answers to questions, informational showings, or other matters of a formal character;
                (2) It requests an authorization that would not comply with one or more of the Commission's rules and does not contain a request for waiver of these rule(s), or in the event the Commission denies such a waiver request, does not contain an alternative proposal that fully complies with the rules;
                (3) The appropriate filing fee has not been paid; or
                (4) The FCC Registration Number (FRN) has not been provided.
                (5) It requests a vanity call sign and the applicant has pending another vanity call sign application with the same receipt date.
                (e) Dismissal because spectrum not available. The Commission may dismiss applications that request spectrum which is unavailable because:
                
                (1) It is not allocated for assignment in the specific service requested;
                (2) It was previously assigned to another licensee on an exclusive basis or cannot be assigned to the applicant without causing harmful interference; or
                (3) Reasonable efforts have been made to coordinate the proposed facility with foreign administrations under applicable international agreements, and an unfavorable response (harmful interference anticipated) has been received.
                (f) Dismissal as untimely. The Commission may dismiss without prejudice applications that are premature or late filed, including applications filed prior to the opening date or after the closing date of a filing window, or after the cut-off date for a mutually exclusive application filing group.
                (g) Dismissal for failure to pursue environmental review. The Commission may dismiss license applications (FCC Form 601) associated with proposed antenna structure(s) subject to § 17.4(c) of this chapter, if pending more than 60 days and awaiting submission of an Environmental Assessment or other environmental information from the applicant, unless the applicant has provided an affirmative statement reflecting active pursuit during the previous 60 days of environmental review for the proposed antenna structure(s). To avoid potential dismissal of its license application, the license applicant must provide updates every 60 days unless or until the applicant has submitted the material requested by the Bureau.
                [63 FR 68930, Dec. 14, 1998, as amended at 66 FR 47895, Sept. 14, 2001; 71 FR 66461, Nov. 15, 2006; 77 FR 3952, Jan. 26, 2012; 82 FR 41545, Sept. 1, 2017]
              
              
                § 1.935
                Agreements to dismiss applications, amendments or pleadings.
                Parties that have filed applications that are mutually exclusive with one or more other applications, and then enter into an agreement to resolve the mutual exclusivity by withdrawing or requesting dismissal of the application(s), specific frequencies on the application or an amendment thereto, must obtain the approval of the Commission. Parties that have filed or threatened to file a petition to deny, informal objection or other pleading against an application and then seek to withdraw or request dismissal of, or refrain from filing, the petition, either unilaterally or in exchange for a financial consideration, must obtain the approval of the Commission.
                (a) The party withdrawing or requesting dismissal of its application (or specific frequencies on the application), petition to deny, informal objection or other pleading or refraining from filing a pleading must submit to the Commission a request for approval of the withdrawal or dismissal, a copy of any written agreement related to the withdrawal or dismissal, and an affidavit setting forth:
                (1) A certification that neither the party nor its principals has received or will receive any money or other consideration in excess of the legitimate and prudent expenses incurred in preparing and prosecuting the application, petition to deny, informal objection or other pleading in exchange for the withdrawal or dismissal of the application, petition to deny, informal objection or other pleading, or threat to file a pleading, except that this provision does not apply to dismissal or withdrawal of applications pursuant to bona fide merger agreements;
                (2) The exact nature and amount of any consideration received or promised;
                (3) An itemized accounting of the expenses for which it seeks reimbursement; and
                (4) The terms of any oral agreement related to the withdrawal or dismissal of the application, petition to deny, informal objection or other pleading, or threat to file a pleading.
                (b) In addition, within 5 days of the filing date of the applicant's or petitioner's request for approval, each remaining party to any written or oral agreement must submit an affidavit setting forth:

                (1) A certification that neither the applicant nor its principals has paid or will pay money or other consideration in excess of the legitimate and prudent expenses of the petitioner in exchange for withdrawing or dismissing the application, petition to deny, informal objection or other pleading; and
                
                (2) The terms of any oral agreement relating to the withdrawal or dismissal of the application, petition to deny, informal objection or other pleading.
                (c) No person shall make or receive any payments in exchange for withdrawing a threat to file or refraining from filing a petition to deny, informal objection, or any other pleading against an application. For the purposes of this section, reimbursement by an applicant of the legitimate and prudent expenses of a potential petitioner or objector, incurred reasonably and directly in preparing to file a petition to deny, will not be considered to be payment for refraining from filing a petition to deny or an informal objection. Payments made directly to a potential petitioner or objector, or a person related to a potential petitioner or objector, to implement non-financial promises are prohibited unless specifically approved by the Commission.
                (d) For the purposes of this section:
                (1) Affidavits filed pursuant to this section must be executed by the filing party, if an individual; a partner having personal knowledge of the facts, if a partnership; or an officer having personal knowledge of the facts, if a corporation or association.
                (2) Each application, petition to deny, informal objection or other pleading is deemed to be pending before the Commission from the time the petition to deny is filed with the Commission until such time as an order or correspondence of the Commission granting, denying or dismissing it is no longer subject to reconsideration by the Commission or to review by any court.
                (3) “Legitimate and prudent expenses” are those expenses reasonably incurred by a party in preparing to file, filing, prosecuting and/or settling its application, petition to deny, informal objection or other pleading for which reimbursement is sought.
                (4) “Other consideration” consists of financial concessions, including, but not limited to, the transfer of assets or the provision of tangible pecuniary benefit, as well as non-financial concessions that confer any type of benefit on the recipient.
                (e) Notwithstanding the provisions of this section, any payments made or received in exchange for withdrawing a short-form application for a Commission authorization awarded through competitive bidding shall be subject to the restrictions set forth in § 1.2105(c) of this chapter.
                [63 FR 68931, Dec. 14, 1998]
              
              
                § 1.937
                Repetitious or conflicting applications.
                (a) Where the Commission has, for any reason, dismissed with prejudice or denied any license application in the Wireless Radio Services, or revoked any such license, the Commission will not consider a like or new application involving service of the same kind to substantially the same area by substantially the same applicant, its successor or assignee, or on behalf of or for the benefit of the original parties in interest, until after the lapse of 12 months from the effective date of final Commission action.
                (b) [Reserved]
                (c) If an appeal has been taken from the action of the Commission dismissing with prejudice or denying any application in the Wireless Radio Services, or if the application is subsequently designated for hearing, a like application for service of the same type to the same area, in whole or in part, filed by that applicant or by its successor or assignee, or on behalf or for the benefit of the parties in interest to the original application, will not be considered until the final disposition of such appeal.
                (d) While an application is pending, any subsequent inconsistent or conflicting application submitted by, on behalf of, or for the benefit of the same applicant, its successor or assignee will not be accepted for filing.
                [63 FR 68931, Dec. 14, 1998, as amended at 68 FR 25842, May 14, 2003]
              
              
                § 1.939
                Petitions to deny.
                (a) Who may file. Any party in interest may file with the Commission a petition to deny any application listed in a Public Notice as accepted for filing, whether as filed originally or upon major amendment as defined in § 1.929 of this part.

                (1) For auctionable license applications, petitions to deny and related pleadings are governed by the procedures set forth in § 1.2108 of this part.
                (2) Petitions to deny for non-auctionable applications that are subject to petitions under § 309(d) of the Communications Act must comply with the provisions of this section and must be filed no later than 30 days after the date of the Public Notice listing the application or major amendment to the application as accepted for filing.
                (b) Filing of petitions. Petitions to deny and related pleadings may be filed electronically via ULS. Manually filed petitions to deny must be filed with the Office of the Secretary, 445 12th Street, SW., Washington, DC 20554. Attachments to manually filed applications may be filed on a standard 31/4″ magnetic diskette formatted to be readable by high density floppy drives operating under MS-DOS (version 3.X or later compatible versions). Each diskette submitted must contain an ASCII text file listing each filename and a brief description of the contents of each file on the diskette. The files on the diskette, other than the table of contents, should be in Adobe Acrobat Portable Document Format (PDF) whenever possible. Petitions to deny and related pleadings must reference the file number of the pending application that is the subject of the petition.
                (c) Service. A petitioner shall serve a copy of its petition to deny on the applicant and on all other interested parties pursuant to § 1.47. Oppositions and replies shall be served on the petitioner and all other interested parties.
                (d) Content. A petition to deny must contain specific allegations of fact sufficient to make a prima facie showing that the petitioner is a party in interest and that a grant of the application would be inconsistent with the public interest, convenience and necessity. Such allegations of fact, except for those of which official notice may be taken, shall be supported by affidavit of a person or persons with personal knowledge thereof.
                (e) Petitions to deny amended applications. Petitions to deny a major amendment to an application may raise only matters directly related to the major amendment that could not have been raised in connection with the application as originally filed. This paragraph does not apply to petitioners who gain standing because of the major amendment.
                (f) Oppositions and replies. The applicant and any other interested party may file an opposition to any petition to deny and the petitioner may file a reply thereto in which allegations of fact or denials thereof, except for those of which official notice may be taken, shall be supported by affidavit of a person or persons with personal knowledge thereof. Time for filing of oppositions and replies is governed by § 1.45 of this part for non-auctionable services and § 1.2108 of this part for auctionable services.
                (g) Dismissal of petition. The Commission may dismiss any petition to deny that does not comply with the requirements of this section if the issues raised become moot, or if the petitioner or his/her attorney fails to appear at a settlement conference pursuant to § 1.956 of this part. The reasons for the dismissal will be stated in the dismissal letter or order. When a petition to deny is dismissed, any related responsive pleadings are also dismissed
                (h) Grant of petitioned application. If a petition to deny has been filed and the Commission grants the application, the Commission will dismiss or deny the petition by issuing a concise statement of the reason(s) for dismissing or denying the petition, disposing of all substantive issues raised in the petition.
                [63 FR 68931, Dec. 14, 1998, as amended at 64 FR 53240, Oct. 1, 1999; 70 FR 61058, Oct. 20, 2005; 71 FR 15619, Mar. 29, 2006; 74 FR 68544, Dec. 28, 2009]
              
              
                § 1.945
                License grants.
                (a) License grants—auctionable license applications. Procedures for grant of licenses that are subject to competitive bidding under section 309(j) of the Communications Act are set forth in §§ 1.2108 and 1.2109 of this part.
                (b) License grants—non-auctionable license applications. No application that is not subject to competitive bidding under § 309(j) of the Communications Act will be granted by the Commission prior to the 31st day following the issuance of a Public Notice of the acceptance for filing of such application or of any substantial amendment thereof, unless the application is not subject to § 309(b) of the Communications Act.
                (c) Grant without hearing. In the case of both auctionable license applications and non-mutually exclusive non-auctionable license applications, the Commission will grant the application without a hearing if it is proper upon its face and if the Commission finds from an examination of such application and supporting data, any pleading filed, or other matters which it may officially notice, that:
                (1) There are no substantial and material questions of fact;
                (2) The applicant is legally, technically, financially, and otherwise qualified;
                (3) A grant of the application would not involve modification, revocation, or non-renewal of any other existing license;
                (4) A grant of the application would not preclude the grant of any mutually exclusive application; and
                (5) A grant of the application would serve the public interest, convenience, and necessity.
                (d) Grant of petitioned applications. The FCC may grant, without a formal hearing, an application against which petition(s) to deny have been filed. If any petition(s) to deny are pending (i.e., have not been dismissed or withdrawn by the petitioner) when an application is granted, the FCC will deny the petition(s) and issue a concise statement of the reason(s) for the denial, disposing of all substantive issues raised in the petitions.
                (e) Partial and conditional grants. The FCC may grant applications in part, and/or subject to conditions other than those normally applied to authorizations of the same type. When the FCC does this, it will inform the applicant of the reasons therefor. Such partial or conditional grants are final unless the FCC revises its action in response to a petition for reconsideration. Such petitions for reconsideration must be filed by the applicant within thirty days after the date of the letter or order stating the reasons for the partial or conditional grant, and must reject the partial or conditional grant and return the instrument of authorization.
                (f) Designation for hearing. If the Commission is unable to make the findings prescribed in subparagraph (c), it will formally designate the application for hearing on the grounds or reasons then obtaining and will notify the applicant and all other known parties in interest of such action.
                (1) Orders designating applications for hearing will specify with particularity the matters in issue.

                (2) Parties in interest, if any, who are not notified by the Commission of its action in designating a particular application for hearing may acquire the status of a party to the proceeding by filing a petition for intervention showing the basis of their interest not more than 30 days after publication in the Federal Register of the hearing issues or any substantial amendment thereto.
                (3) The applicant and all other parties in interest shall be permitted to participate in any hearing subsequently held upon such applications. Hearings may be conducted by the Commission or by the Chief of the Wireless Telecommunications Bureau, or, in the case of a question which requires oral testimony for its resolution, an Administrative Law Judge. The burden of proceeding with the introduction of evidence and burden of proof shall be upon the applicant, except that with respect to any issue presented by a petition to deny or a petition to enlarge the issues, such burdens shall be as determined by the Commission or the Chief of the Wireless Telecommunications Bureau.
                [63 FR 68932, Dec. 14, 1998]
              
              
                § 1.946
                Construction and coverage requirements.
                (a) Construction and commencement of service requirements. For each of the Wireless Radio Services, requirements for construction and commencement of service or commencement of operations are set forth in the rule part governing the specific service. For purposes of this section, the period between the date of grant of an authorization and the date of required commencement of service or operations is referred to as the construction period.
                (b) Coverage and substantial service requirements. In certain Wireless Radio Services, licensees must comply with geographic coverage requirements or substantial service requirements within a specified time period. These requirements are set forth in the rule part governing each specific service. For purposes of this section, the period between the date of grant of an authorization and the date that a particular degree of coverage or substantial service is required is referred to as the coverage period.
                (c) Termination of authorizations. If a licensee fails to commence service or operations by the expiration of its construction period or to meet its coverage or substantial service obligations by the expiration of its coverage period, its authorization terminates automatically (in whole or in part as set forth in the service rules), without specific Commission action, on the date the construction or coverage period expires.
                (d) Licensee notification of compliance. A licensee who commences service or operations within the construction period or meets its coverage or substantial services obligations within the coverage period must notify the Commission by filing FCC Form 601. The notification must be filed within 15 days of the expiration of the applicable construction or coverage period. Where the authorization is site-specific, if service or operations have begun using some, but not all, of the authorized transmitters, the notification must show to which specific transmitters it applies.
                (e) Requests for extension of time. Licensees may request to extend a construction period or coverage period by filing FCC Form 601. The request must be filed before the expiration of the construction or coverage period.
                (1) An extension request may be granted if the licensee shows that failure to meet the construction or coverage deadline is due to involuntary loss of site or other causes beyond its control.
                (2) Extension requests will not be granted for failure to meet a construction or coverage deadline due to delays caused by a failure to obtain financing, to obtain an antenna site, or to order equipment in a timely manner. If the licensee orders equipment within 90 days of its initial license grant, a presumption of diligence is established.
                (3) Extension requests will not be granted for failure to meet a construction or coverage deadline because the licensee undergoes a transfer of control or because the licensee intends to assign the authorization. The Commission will not grant extension requests solely to allow a transferee or assignee to complete facilities that the transferor or assignor failed to construct.
                (4) The filing of an extension request does not automatically extend the construction or coverage period unless the request is based on involuntary loss of site or other circumstances beyond the licensee's control, in which case the construction period is automatically extended pending disposition of the extension request.
                (5) A request for extension of time to construct a particular transmitter or other facility does not extend the construction period for other transmitters and facilities under the same authorization.
                [63 FR 68933, Dec. 14, 1998, as amended at 69 FR 46397, Aug. 3, 2004; 71 FR 52749, Sept. 7, 2006; 72 FR 48842, Aug. 24, 2007]
              
              
                § 1.947
                Modification of licenses.
                (a) All major modifications, as defined in § 1.929 of this part, require prior Commission approval. Applications for major modifications also shall be treated as new applications for determination of filing date, Public Notice, and petition to deny purposes.
                (b) Licensees may make minor modifications to station authorizations, as defined in § 1.929 of this part (other than pro forma transfers and assignments), as a matter of right without prior Commission approval. Where other rule parts permit licensees to make permissive changes to technical parameters without notifying the Commission (e.g., adding, modifying, or deleting internal sites), no notification is required. For all other types of minor modifications (e.g., name, address, point of contact changes), licensees must notify the Commission by filing FCC Form 601 within thirty (30) days of implementing any such changes.

                (c) Multiple pending modification applications requesting changes to the same or related technical parameters on an authorization are not permitted. If a modification application is pending, any additional changes to the same or related technical parameters may be requested only in an amendment to the pending modification application.
                (d) Any proposed modification that requires a fee as set forth at part 1, subpart G, of this chapter must be filed in accordance with § 1.913.
                [63 FR 68933, Dec. 14, 1998, as amended at 64 FR 53240, Oct. 1, 1999]
              
              
                § 1.948
                Assignment of authorization or transfer of control, notification of consummation.
                (a) General. Except as provided in this section, authorizations in the Wireless Radio Services may be assigned by the licensee to another party, voluntarily or involuntarily, directly or indirectly, or the control of a licensee holding such authorizations may be transferred, only upon application to and approval by the Commission.
                (b) Limitations on transfers and assignments. (1) A change from less than 50% ownership to 50% or more ownership shall always be considered a transfer of control.
                (2) In other situations a controlling interest shall be determined on a case-by-case basis considering the distribution of ownership, and the relationships of the owners, including family relationships.
                (3) Designated Entities, as defined in § 1.2110(a) of this part, must comply with §§ 1.2110 and 1.2111 of this part when seeking to assign or transfer control of an authorization.
                (4) Stations must meet all applicable requirements regarding transfers and assignments contained in the rules pertaining to the specific service in which the station is licensed.
                (5) Licenses, permits, and authorizations for stations in the Amateur, Commercial Operator and Personal Radio Services (except 218-219 MHz Service) may not be assigned or transferred, unless otherwise stated.
                (c) Application required. In the case of an assignment of authorization or transfer of control, the assignor must file an application for approval of the assignment on FCC Form 603. If the assignee or transferee is subject to the ownership reporting requirements of § 1.2112, the assignee or transferee must also file an updated FCC Form 602 or certify that a current FCC Form 602 is on file.
                (1) In the case of a non-substantial (pro forma) transfer or assignment involving a telecommunications carrier, as defined in § 153(44) of the Communications Act, filing of the Form 603 and Commission approval in advance of the proposed transaction is not required, provided that:
                (i) the affected license is not subject to unjust enrichment provisions under subpart Q of this part;
                (ii) the transfer or assignment does not involve a proxy contest; and
                (iii) the transferee or assignee provides notice of the transaction by filing FCC Form 603 within 30 days of its completion, and provides any necessary updates of ownership information on FCC Form 602.
                (2) In the case of an involuntary assignment or transfer, FCC Form 603 must be filed no later than 30 days after the event causing the involuntary assignment or transfer.
                (d) Notification of consummation. In all Wireless Radio Services, licensees are required to notify the Commission of consummation of an approved transfer or assignment using FCC Form 603. The assignee or transferee is responsible for providing this notification, including the date the transaction was consummated. For transfers and assignments that require prior Commission approval, the transaction must be consummated and notification provided to the Commission within 180 days of public notice of approval, and notification of consummation must occur no later than 30 days after actual consummation, unless a request for an extension of time to consummate is filed on FCC Form 603 prior to the expiration of this 180-day period. For transfers and assignments that do not require prior Commission approval, notification of consummation must be provided on FCC Form 603 no later than 30 days after consummation, along with any necessary updates of ownership information on FCC Form 602.
                (e) Partial assignment of authorization. If the authorization for some, but not all, of the facilities of a radio station in the Wireless Radio Services is assigned to another party, voluntarily or involuntarily, such action is a partial assignment of authorization. To request Commission approval of a partial assignment of authorization, the assignor must notify the Commission on FCC Form 603 of the facilities that will be deleted from its authorization upon consummation of the assignment.
                (f) Partitioning and disaggregation. Where a licensee proposes to partition or disaggregate a portion of its authorization to another party, the application will be treated as a request for partial assignment of authorization. The assignor must notify the Commission on FCC Form 603 of the geographic area or spectrum that will be deleted from its authorization upon consummation of the assignment.
                (g) Involuntary transfer and assignment. In the event of the death or legal disability of a permittee or licensee, a member of a partnership, or a person directly or indirectly in control of a corporation which is a permittee or licensee, the Commission shall be notified promptly of the occurrence of such death or legal disability. Within 30 days after the occurrence of such death or legal disability (except in the case of a ship or amateur station), an application shall be filed for consent to involuntary assignment of such permit or license, or for involuntary transfer of control of such corporation, to a person or entity legally qualified to succeed to the foregoing interests under the laws of the place having jurisdiction over the estate involved. The procedures and forms to be used are the same procedures and forms as those specified in paragraph (b) of this section. In the case of Ship, aircraft, Commercial Operator, Amateur, and Personal Radio Services (except for 218-219 MHz Service) involuntary assignment of licenses will not be granted; such licenses shall be surrendered for cancellation upon the death or legal disability of the licensee. Amateur station call signs assigned to the station of a deceased licensee shall be available for reassignment pursuant to § 97.19 of this chapter.
                (h) Disclosure requirements. Applicants for transfer or assignment of licenses in auctionable services must comply with the disclosure requirements of §§ 1.2111 and 1.2112 of this part.
                (i) Trafficking. Applications for approval of assignment or transfer may be reviewed by the Commission to determine if the transaction is for purposes of trafficking in service authorizations.
                (1) Trafficking consists of obtaining or attempting to obtain an authorization for the principal purpose of speculation or profitable resale of the authorization rather than for the provision of telecommunication services to the public or for the licensee's own private use.
                (2) The Commission may require submission of an affirmative, factual showing, supported by affidavit of persons with personal knowledge thereof, to demonstrate that the assignor did not acquire the authorization for the principal purpose of speculation or profitable resale of the authorization. This showing may include, for example, a demonstration that the proposed assignment is due to changed circumstances (described in detail) affecting the licensee after the grant of the authorization, or that the proposed assignment is incidental to a sale of other facilities or a merger of interests.
                (j) Processing of applications. Applications for assignment of authorization or transfer of control relating to the Wireless Radio Services will be processed pursuant either to general approval procedures or the immediate approval procedures, as discussed herein.
                (1) General approval procedures. Applications will be processed pursuant to the general approval procedures set forth in this paragraph unless they are submitted and qualify for the immediate approval procedures set forth in paragraph (j)(2) of this section.

                (i) To be accepted for filing under these general approval procedures, the application must be sufficiently complete and contain all necessary information and certifications requested on the applicable form, FCC Form 603, including any information and certifications (including those of the proposed assignee or transferee relating to eligibility, basic qualifications, and foreign ownership) required by the rules of this chapter and any rules pertaining to the specific service for which the application is filed, and must include payment of the required application fee(s) (see § 1.1102).
                (ii) Once accepted for filing, the application will be placed on public notice, except no prior public notice will be required for applications involving authorizations in the Private Wireless Services, as specified in § 1.933(d)(9).
                (iii) Petitions to deny filed in accordance with section 309(d) of the Communications Act must comply with the provisions of § 1.939, except that such petitions must be filed no later than 14 days following the date of the public notice listing the application as accepted for filing.

                (iv) No later than 21 days following the date of the public notice listing an application as accepted for filing, the Wireless Telecommunications Bureau (Bureau) will affirmatively consent to the application, deny the application, or determine to subject the application to further review. For applications for which no prior public notice is required, the Bureau will affirmatively consent to the application, deny the application, or determine to subject the application to further review no later than 21 days following the date on which the application has been filed, if filed electronically, and any required application fee has been paid (see § 1.1102); if filed manually, the Bureau will affirmatively consent to the application, deny the application, or determine to subject the application to further review no later than 21 days after the necessary data in the manually filed application is entered into ULS.
                (v) If the Bureau determines to subject the application to further review, it will issue a public notice so indicating. Within 90 days following the date of that public notice, the Bureau will either take action upon the application or provide public notice that an additional 90-day period for review is needed.
                (vi) Consent to the application is not deemed granted until the Bureau affirmatively acts upon the application.
                (vii) Grant of consent to the application will be reflected in a public notice (see § 1.933(a)) promptly issued after the grant.
                (viii) If any petition to deny is filed, and the Bureau grants the application, the Bureau will deny the petition(s) and issue a concise statement of the reason(s) for denial, disposing of all substantive issues raised in the petition(s).
                (2) Immediate approval procedures. Applications that meet the requirements of paragraph (j)(2)(i) of this section qualify for the immediate approval procedures.
                (i) To qualify for the immediate approval procedures, the application must be sufficiently complete, contain all necessary information and certifications (including those relating to eligibility, basic qualifications, and foreign ownership), and include payment of the requisite application fee(s), as required for an application processed under the general approval procedures set forth in paragraph (j)(1) of this section, and also must establish, through certifications, that the following additional qualifications are met:

                (A) The license does not involve spectrum licensed in a Wireless Radio Service that may be used to provide interconnected mobile voice and/or data services under the applicable service rules and that would, if assigned or transferred, create a geographic overlap with spectrum in any licensed Wireless Radio Service (including the same service) in which the proposed assignee or transferee already holds a direct or indirect interest of 10% or more (see § 1.2112), either as a licensee or a spectrum lessee, and that could be used by the assignee or transferee to provide interconnected mobile voice and/or data services;

                (B) The licensee is not a designated entity or entrepreneur subject to unjust enrichment requirements and/or transfer restrictions under applicable Commission rules (see §§ 1.2110 and 1.2111, and §§ 24.709, 24.714, and 24.839 of this chapter); and,

                (C) The assignment or transfer of control does not require a waiver of, or declaratory ruling pertaining to, any applicable Commission rules, and there is no pending issue as to whether the license is subject to revocation, cancellation, or termination by the Commission.
                
                (ii) Provided that the application establishes that it meets all of the requisite elements to qualify for these immediate approval procedures, consent to the assignment or transfer of control will be reflected in ULS. If the application is filed electronically, consent will be reflected in ULS on the next business day after the filing of the application; if filed manually, consent will be reflected in ULS on the next business day after the necessary data in the manually filed application is entered into ULS. Consent to the application is not deemed granted until the Bureau affirmatively acts upon the application.

                (iii) Grant of consent to the application under these immediate approval procedures will be reflected in a public notice (see § 1.933(a)) promptly issued after the grant, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                [63 FR 68933, Dec. 14, 1998, as amended at 64 FR 62120, Nov. 16, 1999; 68 FR 42995, July 21, 2003; 68 FR 66276, Nov. 25, 2003; 69 FR 77549, Dec. 27, 2004; 69 FR 77944, Dec. 29, 2004; 76 FR 17349, Mar. 29, 2011; 81 FR 90745, Dec. 15, 2015]
                
                  Effective Date Note:
                  At 69 FR 77549, Dec. 27, 2004, § 1.948(j)(2) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.949
                Application for renewal of authorization.
                (a) Filing requirements. Applications for renewal of authorizations in the Wireless Radio Services must be filed no later than the expiration date of the authorization, and no sooner than 90 days prior to the expiration date. Renewal applications must be filed on the same form as applications for initial authorization in the same service, i.e., FCC Form 601 or 605.
                (b) Common expiration date. Licensees with multiple authorizations in the same service may request a common date on which such authorizations expire for renewal purposes. License terms may be shortened by up to one year but will not be extended.
                (c) Implementation. Covered Site-based Licenses, except Common Carrier Fixed Point-to-Point Microwave Service (part 101, subpart I, of this chapter), and Covered Geographic Licenses in the 600 MHz Service (part 27, subpart N, of this chapter); 700 MHz Commercial Services (part 27, subpart F); Advanced Wireless Services (part 27, subpart L) (AWS-3 (1695-1710 MHz, 1755-1780 MHz, and 2155-2180 MHz) and AWS-4 (2000-2020 MHz and 2180-2200 MHz) only); Citizens Broadband Radio Service (part 96, subpart C, of this chapter); and H Block Service (part 27, subpart K) must comply with paragraphs (d) through (h) of this section. All other Covered Geographic Licenses must comply with paragraphs (d) through (h) of this section beginning on January 1, 2023. Common Carrier Fixed Point-to-Point Microwave Service (part 101, subpart I) must comply with paragraphs (d) through (h) of this section beginning on October 1, 2018.
                (d) Renewal Standard. An applicant for renewal of an authorization of a Covered Site-based License or a Covered Geographic License must demonstrate that over the course of the license term, the licensee(s) provided and continue to provide service to the public, or operated and continue to operate the license to meet the licensee(s)' private, internal communications needs.
                (e) Safe harbors. An applicant for renewal will meet the Renewal Standard if it can certify that it has satisfied the requirements of one of the following safe harbors:
                (1) Covered Site-based Licenses. (i) The applicant must certify that it is continuing to operate consistent with its most recently filed construction notification (or most recent authorization, when no construction notification is required).
                (ii) The applicant must certify that no permanent discontinuance of service occurred during the license term. This safe harbor may be used by any Covered Site-based License.
                (2) Geographic licenses—commercial service. (i) For an applicant in its initial license term with an interim performance requirement, the applicant must certify that it has met its interim performance requirement and that over the portion of the license term following the interim performance requirement, the applicant continues to use its facilities to provide at least the level of service required by its interim performance requirement; and the licensee has met its final performance requirement and continues to use its facilities to provide at least the level of service required by its final performance requirement through the end of the license term. For an applicant in its initial license term with no interim performance requirement, the applicant must certify that it has met its final performance requirement and continues to use its facilities to provide at least the level of service required by its final performance requirement through the end of the license term. For an applicant in any subsequent license term, the applicant must certify that it continues to use its facilities to provide at least the level of service required by its final performance requirement through the end of any subsequent license terms.
                (ii) The applicant must certify that no permanent discontinuance of service occurred during the license term. This safe harbor may be used by any Covered Geographic License.
                (3) Geographic licenses—private systems. (i) For an applicant in its initial license term with an interim performance requirement, the applicant must certify that it has met its interim performance requirement and that over the portion of the license term following the interim performance requirement, the applicant continues to use its facilities to further the applicant's private business or public interest/public safety needs at or above the level required to meet its interim performance requirement; and the applicant has met its final performance requirement and continues to use its facilities to provide at least the level of operation required by its final performance requirement through the end of the license term. For an applicant in its initial license term with no interim performance requirement, the applicant must certify that it has met its final performance requirement and continues to use its facilities to provide at least the level of operation required by its final performance requirement through the end of the license term. For an applicant in any subsequent license term, the applicant must certify that it continues to use its facilities to further the applicant's private business or public interest/public safety needs at or above the level required to meet its final performance requirement.
                (ii) The applicant must certify that no permanent discontinuance of operation occurred during the license term. This safe harbor may be used by any Covered Geographic License.
                (4) Partitioned or disaggregated license without a performance requirement. (i) The applicant must certify that it continues to use its facilities to provide service or to further the applicant's private business or public interest/public safety needs.
                (ii) The applicant must certify that no permanent discontinuance of service occurred during the license term. This safe harbor may be used by any Covered Geographic License.
                (f) Renewal Showing. If an applicant for renewal cannot meet the Renewal Standard in paragraph (d) of this section by satisfying the requirements of one of the safe harbors in paragraph (e) of this section, it must make a Renewal Showing, independent of its performance requirements, as a condition of renewal. The Renewal Showing must specifically address the Renewal Standard by including a detailed description of the applicant's provision of service (or, when allowed under the relevant service rules or pursuant to waiver, use of the spectrum for private, internal communication) during the entire license period and address, as applicable:

                (1) The level and quality of service provided by the applicant (e.g., the population served, the area served, the number of subscribers, the services offered);
                (2) The date service commenced, whether service was ever interrupted, and the duration of any interruption or outage;
                (3) The extent to which service is provided to rural areas;
                (4) The extent to which service is provided to qualifying tribal land as defined in § 1.2110(e)(3)(i) of this chapter; and
                (5) Any other factors associated with the level of service to the public.
                (g) Regulatory Compliance Certification. An applicant for renewal of an authorization in the Wireless Radio Services identified in paragraph (d) of this section must make a Regulatory Compliance Certification certifying that it has substantially complied with all applicable FCC rules, policies, and the Communications Act of 1934, as amended.
                (h) Consequences of denial. If the Commission, or the Wireless Telecommunications Bureau acting under delegated authority, finds that a licensee has not met the Renewal Standard under paragraph (d) of this section, or that its Regulatory Compliance Certification under paragraph (g) of this section is insufficient, its renewal application will be denied, and its licensed spectrum will return automatically to the Commission for reassignment (by auction or other mechanism). In the case of certain services licensed site-by-site, the spectrum will revert automatically to the holder of the related overlay geographic-area license. To the extent that an AWS-4 licensee also holds the 2 GHz Mobile Satellite Service (MSS) rights for the affected license area, the MSS protection rule in § 27.1136 of this chapter will no longer apply in that license area.
                [82 FR 41545, Sept. 1, 2017, as amended at 83 FR 63095, Dec. 7, 2018]
              
              
                § 1.950
                Geographic partitioning and spectrum disaggregation.
                (a) Definitions. The terms “county and county equivalent,” “geographic partitioning,” and “spectrum disaggregation” as used in this section are defined as follows:
                (1) County and county equivalent. The terms county and county equivalent as used in this part are defined by Federal Information Processing Standards (FIPS) 6-4, which provides the names and codes that represent the counties and other entities treated as equivalent legal and/or statistical subdivisions of the 50 States, the District of Columbia, and the possessions and freely associated areas of the United States. Counties are the “first-order subdivisions” of each State and statistically equivalent entity, regardless of their local designations (county, parish, borough, etc.). Thus, the following entities are equivalent to counties for legal and/or statistical purposes: The parishes of Louisiana; the boroughs and census areas of Alaska; the District of Columbia; the independent cities of Maryland, Missouri, Nevada, and Virginia; that part of Yellowstone National Park in Montana; and various entities in the possessions and associated areas. The FIPS codes and FIPS code documentation are available online at http://www.itl.nist.gov/fipspubs/index.htm.
                (2) Geographic partitioning. Geographic partitioning is the assignment of a geographic portion of a geographic area licensee's license area.
                (3) Spectrum disaggregation. Spectrum disaggregation is the assignment of portions of blocks of a geographic area licensee's spectrum.
                (b) Eligibility. Covered Geographic Licenses are eligible for geographic partitioning and spectrum disaggregation.
                (1) Geographic partitioning. An eligible licensee may partition any geographic portion of its license area, at any time following grant of its license, subject to the following exceptions:
                (i) 220 MHz Service licensees must comply with § 90.1019 of this chapter.
                (ii) Cellular Radiotelephone Service licensees must comply with § 22.948 of this chapter.
                (iii) Multichannel Video & Distribution and Data Service licensees are only permitted to partition licensed geographic areas along county borders (Parishes in Louisiana or Territories in Alaska).
                (2) Spectrum disaggregation. An eligible licensee may disaggregate spectrum in any amount, at any time following grant of its license to eligible entities, subject to the following exceptions:
                (i) 220 MHz Service licensees must comply with § 90.1019 of this chapter.
                (ii) Cellular Radiotelephone Service licensees must comply with § 22.948 of this chapter.
                (iii) VHF Public Coast (156-162 MHz) spectrum may only be disaggregated in frequency pairs, except that the ship and coast transmit frequencies comprising Channel 87 (see § 80.371(c) of this chapter) may be disaggregated separately.

                (iv) Disaggregation is not permitted in the Multichannel Video & Distribution and Data Service 12.2-12.7 GHz band.
                
                (c) Filing requirements. Parties seeking approval for geographic partitioning, spectrum disaggregation, or a combination of both must apply for a partial assignment of authorization by filing FCC Form 603 pursuant to § 1.948. Each request for geographic partitioning must include an attachment defining the perimeter of the partitioned area by geographic coordinates to the nearest second of latitude and longitude, based upon the 1983 North American Datum (NAD83). Alternatively, applicants may specify an FCC-recognized service area (e.g., Basic Trading Area, Economic Area, Major Trading Area, Metropolitan Service Area, or Rural Service Area), county, or county equivalent, in which case, applicants need only list the specific FCC-recognized service area, county, or county equivalent names comprising the partitioned area.
                (d) Relocation of incumbent licensees. Applicants for geographic partitioning, spectrum disaggregation, or a combination of both must, if applicable, include a certification with their partial assignment of authorization application stating which party will meet any incumbent relocation requirements, except as otherwise stated in service-specific rules.
                (e) License term. The license term for a partitioned license area or disaggregated spectrum license is the remainder of the original licensee's license term.
                (f) Frequency coordination. Any existing frequency coordination agreements convey with the partial assignment of authorization for geographic partitioning, spectrum disaggregation, or a combination of both, and shall remain in effect for the term of the agreement unless new agreements are reached.
                (g) Performance requirements. Parties to geographic partitioning, spectrum disaggregation, or a combination of both, have two options to satisfy service-specific performance requirements (i.e., construction and operation requirements). Under the first option, each party may certify that it will individually satisfy any service-specific requirements and, upon failure, must individually face any service-specific performance penalties. Under the second option, both parties may agree to share responsibility for any service-specific requirements. Upon failure to meet their shared service-specific performance requirements, both parties will be subject to any service-specific penalties.
                (h) Unjust enrichment. Licensees making installment payments or that received a bidding credit, that partition their licenses or disaggregate their spectrum to entities that do not meet the eligibility standards for installment payments or bidding credits, are subject to the unjust enrichment requirements of § 1.2111.
                [82 FR 41546, Sept. 1, 2017]
              
              
                § 1.951
                Duty to respond to official communications.
                Licensees or applicants in the Wireless Radio Services receiving official notice of an apparent or actual violation of a federal statute, international agreement, Executive Order, or regulation pertaining to communications shall respond in writing within 10 days to the office of the FCC originating the notice, unless otherwise specified. Responses to official communications must be complete and self-contained without reference to other communications unless copies of such other communications are attached to the response. Licensees or applicants may respond via ULS.
                [63 FR 68934, Dec. 14, 1998]
              
              
                § 1.953
                Discontinuance of service or operations.
                (a) Termination of authorization. A licensee's authorization will automatically terminate, without specific Commission action, if the licensee permanently discontinues service or operations under the license during the license term. A licensee is subject to this provision commencing on the date it is required to be providing service or operating.
                (b) 180-day Rule for Geographic Licenses. Permanent discontinuance of service or operations for Covered Geographic Licenses is defined as 180 consecutive days during which a licensee does not operate or, in the case of commercial mobile radio service providers, does not provide service to at least one subscriber that is not affiliated with, controlled by, or related to the licensee.
                (c) 365-day Rule for Site-based Licenses. Permanent discontinuance of service or operations for Covered Site-based Licenses is defined as 365 consecutive days during which a licensee does not operate or, in the case of commercial mobile radio service providers, does not provide service to at least one subscriber that is not affiliated with, controlled by, or related to the providing carrier.
                (d) 365-day Rule for public safety licenses. Permanent discontinuance of operations is defined as 365 consecutive days during which a licensee does not operate. This 365-day rule applies to public safety licenses issued based on the applicant demonstrating eligibility under § 90.20 or § 90.529 of this chapter, or public safety licenses issued in conjunction with a waiver pursuant to section 337 of the Communications Act.
                (e) Channel keepers. Operation of channel keepers (devices that transmit test signals, tones, color bars, or some combination of these, for example) does not constitute operation or service for the purposes of this section.
                (f) Filing requirements. A licensee that permanently discontinues service as defined in this section must notify the Commission of the discontinuance within 10 days by filing FCC Form 601 or 605 requesting license cancellation. An authorization will automatically terminate, without specific Commission action, if service or operations are permanently discontinued as defined in this section, even if a licensee fails to file the required form requesting license cancellation.
                (g) Extension request. A licensee may file a request for a longer discontinuance period for good cause. An extension request must be filed at least 30 days before the end of the applicable 180-day or 365-day discontinuance period. The filing of an extension request will automatically extend the discontinuance period a minimum of the later of an additional 30 days or the date upon which the Wireless Telecommunications Bureau acts on the request.
                [82 FR 41547, Sept. 1, 2017]
              
              
                § 1.955
                Termination of authorizations.

                (a) Authorizations in general remain valid until terminated in accordance with this section, except that the Commission may revoke an authorization pursuant to section 312 of the Communications Act of 1934, as amended. See 47 U.S.C. 312.
                (1) Expiration. Authorizations automatically terminate, without specific Commission action, on the expiration date specified therein, unless a timely application for renewal is filed. See § 1.949 of this part. No authorization granted under the provisions of this part shall be for a term longer than ten years, except to the extent a longer term is authorized under § 27.13 of part 27 of this chapter.
                (2) Failure to meet construction or coverage requirements. Authorizations automatically terminate (in whole or in part as set forth in the service rules), without specific Commission action, if the licensee fails to meet applicable construction or coverage requirements. See § 1.946(c).
                (3) Service discontinued. Authorizations automatically terminate, without specific Commission action, if service or operations are permanently discontinued. See § 1.953.
                (b) Special temporary authority (STA) automatically terminates without specific Commission action upon failure to comply with the terms and conditions therein, or at the end of the period specified therein, unless a timely request for an extension of the STA term is filed in accordance with § 1.931 of this part. If a timely filed request for extension of the STA term is dismissed or denied, the STA automatically terminates, without specific Commission action, on the day after the applicant or the applicant's attorney is notified of the Commission's action dismissing or denying the request for extension.
                (c) Authorizations submitted by licensees for cancellation terminate when the Commission gives Public Notice of such action.
                [63 FR 68934, Dec. 14, 1998, as amended at 64 FR 53240, Oct. 1, 1999; 70 FR 61058, Oct. 20, 2005; 72 FR 27708, May 16, 2007; 72 FR 48843, Aug. 24, 2007; 82 FR 41547, Sept. 1, 2017]
                
                  
                  Editorial Note:

                  At 64 FR 53240, Oct. 1, 1999, § 1.955 was amended by revising the last sentence of paragraph (b)(2) to read “See § 1.946(c) of this part.”, effective Nov. 30, 1999. However, paragraph (b)(2) does not exist in the 1998 volume.
                
              
              
                § 1.956
                Settlement conferences.

                Parties are encouraged to use alternative dispute resolution procedures to settle disputes. See subpart E of this part. In any contested proceeding, the Commission, in its discretion, may direct the parties or their attorneys to appear before it for a conference.
                (a) The purposes of such conferences are:
                (1) To obtain admissions of fact or stipulations between the parties as to any or all of the matters in controversy;
                (2) To consider the necessity for or desirability of amendments to the pleadings, or of additional pleadings or evidentiary submissions;
                (3) To consider simplification or narrowing of the issues;
                (4) To encourage settlement of the matters in controversy by agreement between the parties; and
                (5) To consider other matters that may aid in the resolution of the contested proceeding.
                (b) Conferences are scheduled by the Commission at a time and place it may designate, to be conducted in person or by telephone conference call.
                (c) The failure of any party or attorney, following reasonable notice, to appear at a scheduled conference will be deemed a failure to prosecute, subjecting that party's application or petition to dismissal by the Commission.
                [63 FR 68935, Dec. 14, 1998]
              
              
                § 1.957
                Procedure with respect to amateur radio operator license.
                Each candidate for an amateur radio license which requires the applicant to pass one or more examination elements must present the Volunteer Examiners (VEs) with a properly completed FCC Form 605 prior to the examination. Upon completion of the examination, the VEs will grade the test papers. If the applicant is successful, the VEs will forward the candidate's application to a Volunteer-Examiner Coordinator (VEC). The VEs will then issue a certificate for sucessful completion of an amateur radio operator examination. The VEC will forward the application to the Commission's Gettysburg, Pennsylvania, facility.
                [63 FR 68935, Dec. 14, 1998]
              
              
                § 1.958
                Distance computation.
                The method given in this section must be used to compute the distance between any two locations, except that, for computation of distance involving stations in Canada and Mexico, methods for distance computation specified in the applicable international agreement, if any, must be used instead. The result of a distance calculation under parts 21 and 101 of this chapter must be rounded to the nearest tenth of a kilometer. The method set forth in this paragraph is considered to be sufficiently accurate for distances not exceeding 475 km (295 miles).
                (a) Convert the latitudes and longitudes of each reference point from degree-minute-second format to degree-decimal format by dividing minutes by 60 and seconds by 3600, then adding the results to degrees.
                
                  ER13AP05.008
                
                (b) Calculate the mean geodetic latitude between the two reference points by averaging the two latitudes:
                
                  ER13AP05.009
                

                (c) Calculate the number of kilometers per degree latitude difference for the mean geodetic latitude calculated in paragraph (b) of this section as follows:
                
                KPDlat = 111.13209 − 0.56605 cos 2ML + 0.00120 cos 4ML
                

                (d) Calculate the number of kilometers per degree of longitude difference for the mean geodetic latitude calculated in paragraph (b) of this section as follows:
                
                KPDlon = 111.41513 cos ML − 0.09455 cos 3ML + 0.00012 cos 5ML
                
                

                (e) Calculate the North-South distance in kilometers as follows:
                
                NS = KPDlat × (LAT1dd − LAT2dd)
                

                (f) Calculate the East-West distance in kilometers as follows:
                
                EW = KPDlon × (LON1dd − LON2dd)
                
                (g) Calculate the distance between the locations by taking the square root of the sum of the squares of the East-West and North-South distances:
                
                  ER13AP05.010
                
                (h) Terms used in this section are defined as follows:
                (1) LAT1dd and LON1dd are the coordinates of the first location in degree-decimal format.
                (2) LAT2dd and LON2dd are the coordinates of the second location in degree-decimal format.
                (3) ML is the mean geodetic latitude in degree-decimal format.
                (4) KPDlat is the number of kilometers per degree of latitude at a given mean geodetic latitude.
                (5) KPDlon is the number of kilometers per degree of longitude at a given mean geodetic latitude.
                (6) NS is the North-South distance in kilometers.
                (7) EW is the East-West distance in kilometers.
                (8) DIST is the distance between the two locations, in kilometers.
                [70 FR 19306, Apr. 13, 2005, as amended at 79 FR 72150, Dec. 5, 2014]
              
              
                § 1.959
                Computation of average terrain elevation.
                Except as otherwise specified in § 90.309(a)(4) of this chapter, average terrain elevation must be calculated by computer using elevations from a 30 second point or better topographic data file. The file must be identified. If a 30 second point data file is used, the elevation data must be processed for intermediate points using interpolation techniques; otherwise, the nearest point may be used. In cases of dispute, average terrain elevation determinations can also be done manually, if the results differ significantly from the computer derived averages.
                (a) Radial average terrain elevation is calculated as the average of the elevation along a straight line path from 3 to 16 kilometers (2 and 10 miles) extending radially from the antenna site. If a portion of the radial path extends over foreign territory or water, such portion must not be included in the computation of average elevation unless the radial path again passes over United States land between 16 and 134 kilometers (10 and 83 miles) away from the station. At least 50 evenly spaced data points for each radial should be used in the computation.
                (b) Average terrain elevation is the average of the eight radial average terrain elevations (for the eight cardinal radials).
                (c) For locations in Dade and Broward Counties, Florida, the method prescribed above may be used or average terrain elevation may be assumed to be 3 meters (10 feet).
                [70 FR 19306, Apr. 13, 2005]
              
            
            
              Reports To Be Filed With the Commission
              
                § 1.981
                Reports, annual and semiannual.
                Where required by the particular service rules, licensees who have entered into agreements with other persons for the cooperative use of radio station facilities must submit annually an audited financial statement reflecting the nonprofit cost-sharing nature of the arrangement to the Commission's offices in Washington, DC or alternatively may be sent to the Commission electronically via the ULS, no later than three months after the close of the licensee's fiscal year.
                [78 FR 25160, Apr. 29, 2013]
              
            
          
          
            Subpart G—Schedule of Statutory Charges and Procedures for Payment
            
              Source:
              52 FR 5289, Feb. 20, 1987, unless otherwise noted.
            
            
              § 1.1101
              Authority.

              Authority to impose and collect these charges is contained in title III, section 3001 of the Omnibus Budget Reconciliation Act of 1989 (Pub. L. 101-239), revising 47 U.S.C. 158, which directs the Commission to prescribe charges for certain of the regulatory services it provides to many of the communications entities within its jurisdiction. This law revises section 8 of the Communications Act of 1934, as amended, which contains a Schedule of Charges as well as procedures for modifying and collecting these charges.
              [55 FR 19155, May 8, 1990]
            
            
              § 1.1102
              Schedule of charges for applications and other filings in the wireless telecommunications services.

              In the table below, the amounts appearing in the column labeled “Fee Amount” are for application fees only. Those services designated in the table below with an asterisk (*) in the column labeled “Payment Type Code” also have associated regulatory fees that must be paid at the same time the application fee is paid. Please refer to the FY 2017 Wireless Telecommunications Fee Filing Guide (updated and effective 9/26/16) for the corresponding regulatory fee amount located at https://www.fcc.gov/document/wtb-fee-filing-guide-effective-september-26-2016. For additional guidance, please refer to § 1.1152. Payment can be made electronically using the Commission's electronic filing and payment system “Fee Filer” (www.fcc.gov/feefiler). Remit manual filings and/or payments for these services to: Federal Communications Commission, Wireless Bureau Applications, P.O. Box 979097, St. Louis, MO 63197-9000.
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. Marine Coast:
                
                
                  a. New; Renewal/Modification
                  601 & 159
                  
                  PBMR *
                
                
                   
                  601 & 159
                  $140.00
                  PBMM
                
                
                  b. Modification; Public Coast CMRS; Non-Profit
                  601 & 159
                  140.00
                  PBMM
                
                
                  c. Assignment of Authorization
                  603 & 159
                  140.00
                  PBMM
                
                
                  d. Transfer of Control Spectrum Leasing for Public Coast
                  603 & 159
                  70.00
                  PATM
                
                
                   
                  608 & 159
                  70.00
                  PATM
                
                
                  e. Duplicate License
                  601 & 159
                  70.00
                  PADM
                
                
                  f. Special Temporary Authority
                  601 & 159
                  200.00
                  PCMM
                
                
                  g. Renewal Only
                  601 & 159
                  
                  PBMR *
                
                
                   
                  601 & 159
                  140.00
                  PBMM
                
                
                  h. Renewal (Electronic Filing)
                  601 & 159
                  
                  PBMR *
                
                
                   
                  601 & 159
                  140.00
                  PBMM
                
                
                  i. Renewal Only (Non-Profit; CMRS)
                  601 & 159
                  140.00
                  PBMM
                
                
                  j. Renewal (Electronic Filing) Non-profit, CMRS
                  601 & 159
                  140.00
                  PBMM
                
                
                  k. Rule Waiver
                  601, 603, 608 or 609-T & 159
                  210.00
                  PDWM
                
                
                  l. Modification for Spectrum Leasing for Public Coast Stations
                  608 & 159
                  140.00
                  PBMM
                
                
                  m. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  PATM
                
                
                  2. Aviation Ground:
                
                
                  a. New; Renewal/Modification
                  601 & 159
                  
                  PBVR *
                
                
                   
                  601 & 159
                  140.00
                  PBVM
                
                
                  b. Modification; Non-Profit
                  601 & 159
                  140.00
                  PBVM
                
                
                  c. Assignment of Authorization
                  603 & 159
                  140.00
                  PBVM
                
                
                  d. Transfer of Control
                  603 & 159
                  70.00
                  PATM
                
                
                  e. Duplicate License
                  601 & 159
                  70.00
                  PADM
                
                
                  f. Special Temporary Authority
                  601 & 159
                  200.00
                  PCVM
                
                
                  g. Renewal Only
                  601 & 159
                  
                  PBVR *
                
                
                   
                  601 & 159
                  140.00
                  PBVM
                
                
                  h. Renewal Electronic Filing)
                  601 & 159
                  
                  PBVR *
                
                
                   
                  601 & 159
                  140.00
                  PBVM
                
                
                  i. Renewal Only Non-Profit
                  601 & 159
                  140.00
                  PBVM
                
                
                  j. Renewal Non-Profit (Electronic Filing)
                  601 & 159
                  140.00
                  PBVM
                
                
                  k. Rule Waiver
                  601 or 603 & 159
                  210.00
                  PDWM
                
                
                  3. Ship:
                
                
                  a. New; Renewal/Modification; Renewal Only
                  605 & 159
                  
                  PASR *
                
                
                   
                  605 & 159
                  70.00
                  PASM
                
                
                  b. New; Renewal/Modification; Renewal Only (Electronic Filing)
                  605 & 159605 & 159
                  
                  70.00
                  PASR *PASM
                  
                
                
                  c. Renewal Only Non-profit
                  605 & 159
                  70.00
                  PASM
                
                
                  
                  d. Renewal Only Non-profit (Electronic Filing)
                  605 & 159
                  70.00
                  PASM
                
                
                  e. Modification; Non-profit
                  605 & 159
                  70.00
                  PASM
                
                
                  f. Modification; Non-profit (Electronic Filing)
                  605 & 159
                  70.00
                  PASM
                
                
                  g. Duplicate License
                  605 & 159
                  70.00
                  PADM
                
                
                  h. Duplicate License (Electronic Filing)
                  605 & 159
                  70.00
                  PADM
                
                
                  i. Exemption from Ship Station Requirements
                  605 & 159
                  210.00
                  PDWM
                
                
                  j. Rule Waiver
                  605 & 159
                  210.00
                  PDWM
                
                
                  k. Exemption from Ship Station Requirements (Electronic Filing)
                  605 & 159
                  210.00
                  PDWM
                
                
                  l. Rule Waiver (Electronic Filing)
                  605 & 159
                  210.00
                  PDWM
                
                
                  4. Aircraft:
                
                
                  a. New; Renewal/Modification
                  605 & 159
                  
                  PAAR *
                
                
                   
                  605 & 159
                  70.00
                  PAAM
                
                
                  b. New; Renewal/Modification (Electronic Filing)
                  605 & 159
                  
                  PAAR *
                
                
                   
                  605 & 159
                  70.00
                  PAAM
                
                
                  c. Modification; Non-Profit
                  605 & 159
                  70.00
                  PAAM
                
                
                  d. Modification Non-Profit (Electronic Filing)
                  605 & 159
                  70.00
                  PAAM
                
                
                  e. Renewal Only
                  605 & 159
                  
                  PAAR *
                
                
                   
                  605 & 159
                  70.00
                  PAAM
                
                
                  f. Renewal (Electronic Filing)
                  605 & 159
                  
                  PAAR *
                
                
                   
                  605 & 159
                  70.00
                  PAAM
                
                
                  g. Renewal Only Non-Profit
                  605 & 159
                  70.00
                  PAAM
                
                
                  h. Renewal; Renewal/Modification Non-Profit (Electronic Filing)
                  605 & 159
                  70.00
                  PAAM
                
                
                  i. Duplicate License
                  605 & 159
                  70.00
                  PADM
                
                
                  j. Duplicate License (Electronic Filing)
                  605 & 159
                  70.00
                  PADM
                
                
                  k. Rule Waiver
                  603, 605 & 159
                  210.00
                  PDWM
                
                
                  l. Rule Waiver (Electronic Filing)
                  605 & 159
                  210.00
                  PDWM
                
                
                  5. Private Operational Fixed Microwave and Private DEMS:
                
                
                  a. New; Renewal/Modification
                  601 & 159
                  
                  PEOR *
                
                
                   
                  601 & 159
                  305.00
                  PEOM
                
                
                  b. New; Renewal/Modification (Electronic Filing)
                  601 & 159
                  
                  PEOR *
                
                
                   
                  601 & 159
                  305.00
                  PEOM
                
                
                  c. Modification; Consolidate Call Signs; Non-Profit
                  601 & 159
                  305.00
                  PEOM
                
                
                  d. Modification; Consolidate Call Signs; Non-Profit (Electronic Filing)
                  601 & 159
                  305.00
                  PEOM
                
                
                  e. Renewal Only
                  601 & 159
                  
                  PEOR *
                
                
                   
                  601 & 159
                  305.00
                  PEOM
                
                
                  f. Renewal (Electronic Filing)
                  601 & 159
                  
                  PEOR *
                
                
                   
                  601 & 159
                  305.00
                  PEOM
                
                
                  g. Renewal Only Non-Profit
                  601 & 159
                  305.00
                  PEOM
                
                
                  h. Renewal Non-Profit (Electronic Filing)
                  601 & 159
                  305.00
                  PEOM
                
                
                  i. Assignment
                  603 & 159
                  305.00
                  PEOM
                
                
                  j. Assignment (Electronic Filing)
                  603 & 159
                  305.00
                  PEOM
                
                
                  k. Transfer of Control; Spectrum Leasing
                  603 & 159
                  70.00
                  PATM
                
                
                   
                  603 & 159
                  70.00
                  PATM
                
                
                  l. Transfer of Control; Spectrum Leasing (Electronic Filing)
                  603 & 159
                  70.00
                  PATM
                
                
                   
                  603 & 159
                  70.00
                  PATM
                
                
                  m. Duplicate License
                  601 & 159
                  70.00
                  PADM
                
                
                  n. Duplicate License (Electronic Filing)
                  601 & 159
                  70.00
                  PADM
                
                
                  o. Special Temporary Authority
                  601 & 159
                  70.00
                  PAOM
                
                
                  p. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  70.00
                  PAOM
                
                
                  q. Rule Waiver
                  601, 603 or
                  210.00
                  PDWM
                
                
                   
                  608, 609T & 159
                  210.00
                  PDWM
                
                
                  r. Rule Waiver (Electronic Filing)
                  601, 603 or
                  210.00
                  PDWM
                
                
                   
                  608, 609T & 159
                  210.00
                  PDWM
                
                
                  s. Modification for Spectrum Leasing
                  608 & 159
                  305.00
                  PEOM
                
                
                  t. Modification for Spectrum Leasing (Electronic Filing)
                  608 & 159
                  305.00
                  PEOM
                
                
                  u. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  PATM
                
                
                  6. Land Mobile:
                
                
                  PMRS; Intelligent Transportation Service
                  601 & 159
                  
                  PALR *
                
                
                  a. New or Renewal/Modification (Frequencies below 470 MHz (except 220 MHz)) 902-928 MHz & RS
                  601 & 159
                  70.00
                  PALM
                
                
                  
                  b. New; Renewal/Modification (Frequencies below 470 MHz (except 220 MHz)) (Electronic Filing)
                  601 & 159601 & 159
                  
                  70.00
                  PALR *PALM
                  
                
                
                  c. New; Renewal/Modification (Frequencies 470 MHz and above and 220 MHz Local)
                  601 & 159601 & 159
                  
                  70.00
                  PALS *PALM
                  
                
                
                  d. New; Renewal/Modification (Frequencies 470 MHz and above and 220 MHz Local) (Electronic Filing)
                  601 & 159601 & 159
                  
                  70.00
                  PALS *PALM
                  
                
                
                  e. New; Renewal/Modification (220 MHz Nationwide)
                  601 & 159601 & 159
                  
                  70.00
                  PALT *PALM
                  
                
                
                  f. New; Renewal/Modification (220 MHz Nationwide) (Electronic Filing)
                  601 & 159601 & 159
                  
                  70.00
                  PALT *PALM
                  
                
                
                  g. Modification; Non-Profit; For Profit Special Emergency and Public Safety; nd CMRS
                  601 & 159
                  70.00
                  PALM
                
                
                  h. Modification; Non-Profit; For Profit Special Emergency and Public Safety; and CMRS (Electronic Filing)
                  601 & 159
                  70.00
                  PALM
                
                
                  i. Renewal Only
                  601 & 159
                
                
                   
                  601 & 159
                  70.00
                  PALR *
                
                
                   
                  
                  
                  PALM
                
                
                   
                  601 & 159
                  
                  PALS *
                
                
                   
                  601 & 159
                  70.00
                  PALM
                
                
                   
                  601 & 159
                  70.00
                  PALT *
                
                
                   
                  601 & 159
                  70.00
                  PALM
                
                
                  j. Renewal (Electronic Filing)
                  601 & 159
                  
                  PALR *
                
                
                   
                  601 & 159
                  70.00
                  PALM
                
                
                   
                  601 & 159
                  
                  PALS *
                
                
                   
                  601 & 159
                  70.00
                  PALM
                
                
                   
                  601 & 159
                  
                  PALT *
                
                
                   
                  601 & 159
                  70.00
                  PALM
                
                
                  k. Renewal Only (Non-Profit; CMRS; For-Profit Special Emergency and Public Safety)
                  601 & 159
                  70.00
                  PALM
                
                
                  l. Renewal (Non-Profit; CMRS; For-Profit Special Emergency and Public Safety) (Electronic Filing)
                  601 & 159
                  70.00
                  PALM
                
                
                  m. Assignment of Authorization (PMRS & CMRS)
                  603 & 159
                  70.00
                  PALM
                
                
                  n. Assignment of Authorization (PMRS & CMRS) (Electronic Filing)
                  603 & 159
                  70.00
                  PALM
                
                
                  o. Transfer of Control (PMRS & CMRS); Spectrum Leasing
                  603 & 159603 & 159
                  
                  70.0070.00
                  
                  PATMPATM
                  
                
                
                  p. Transfer of Control (PMRS & CMRS); Spectrum Leasing (Electronic Filing)
                  603 & 159608 & 159
                  
                  70.0070.00
                  
                  PATMPATM
                  
                
                
                  q. Duplicate License
                  601 & 159
                  70.00
                  PADM
                
                
                  r. Duplicate License (Electronic Filing)
                  601 & 159
                  70.00
                  PADM
                
                
                  s. Special Temporary Authority
                  601 & 159
                  70.00
                  PALM
                
                
                  t. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  70.00
                  PALM
                
                
                  u. Rule Waiver
                  601, 603 or 608 & 159
                  210.00
                  PDWM
                
                
                   
                  601, 603 or 608 & 159
                  210.00
                  PDWM
                
                
                  v. Rule Waiver (Electronic Filing)
                  601, 603 or 608, 609T 159
                  210.00
                  PDWM
                
                
                   
                  601, 603 or 608, 609T 159
                  210.00
                  PDWM
                
                
                  w. Consolidate Call Signs
                  601 & 159
                  70.00
                  PALM
                
                
                  x. Consolidate Call Signs (Electronic Filing)
                  601 & 159
                  70.00
                  PALM
                
                
                  y. Modification for Spectrum Leasing
                  608 & 159
                  70.00
                  PALM
                
                
                  z. Modification for Spectrum Leasing (Electronic Filing)
                  608 & 159
                  70.00
                  PALM
                
                
                  aa. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  PATM
                
                
                  7. 218-219 MHz (previously IVDS):
                
                
                  a. New; Renewal/Modification
                  601 & 159
                  
                  PAIR *
                
                
                   
                  601 & 159
                  70.00
                  PAIM
                
                
                  b. New; Renewal/Modification (Electronic Filing)
                  601 & 159
                  70.00
                  PAIR *
                
                
                   
                  601 & 159
                  70.00
                  PAIM
                
                
                  c. Modification; Non-Profit
                  601 & 159
                  70.00
                  PAIM
                
                
                  d. Modification; Non-Profit (Electronic Filing)
                  601 & 159
                  70.00
                  PAIM
                
                
                  e. Renewal Only
                  601 & 159
                  
                  PAIR *
                
                
                  
                   
                  601 & 159
                  70.00
                  PAIM
                
                
                  f. Renewal (Electronic Filing)
                  601 & 159
                  
                  PAIR *
                
                
                   
                  601 & 159
                  70.00
                  PAIM
                
                
                  g. Assignment of Authorization
                  603 & 159
                  70.00
                  PAIM
                
                
                  h. Assignment of Authorization (Electronic Filing)
                  603 & 159
                  70.00
                  PAIM
                
                
                  i. Transfer of Control; Spectrum Leasing
                  603 & 159
                  70.00
                  PATM
                
                
                   
                  608 & 159
                  70.00
                  PATM
                
                
                  j. Transfer of Control; Spectrum Leasing (Electronic Filing)
                  603 & 159
                  70.00
                  PATM
                
                
                   
                  603 & 159
                  70.00
                  PATM
                
                
                  k. Duplicate License
                  601 & 159
                  70.00
                  PADM
                
                
                  l. Duplicate License (Electronic Filing)
                  601 & 159
                  70.00
                  PADM
                
                
                  m. Special Temporary Authority
                  601 & 159
                  70.00
                  PAIM
                
                
                  n. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  70.00
                  PAIM
                
                
                  o. Modification for Spectrum Leasing
                  608 & 159
                  70.00
                  PAIM
                
                
                  p. Modification for Spectrum Leasing (Electronic Filing)
                  608 & 159
                  70.00
                  PAIM
                
                
                  q. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  PATM
                
                
                  8. General Mobile Radio (GMRS):
                
                
                  a. New; Renewal/Modification
                  605 & 159
                  
                  PAZR *
                
                
                   
                  605 & 159
                  70.00
                  PAZM
                
                
                  b. New; Renewal/Modification (Electronic Filing)
                  605 & 159
                  
                  PAZR *
                
                
                   
                  605 & 159
                  70.00
                  PAZM
                
                
                  c. Modification
                  605 & 159
                  70.00
                  PAZM
                
                
                  d. Modification (Electronic Filing)
                  605 & 159
                  70.00
                  PAZM
                
                
                  e. Renewal Only
                  605 & 159
                  
                  PAZR *
                
                
                   
                  605 & 159
                  70.00
                  PAZM
                
                
                  f. Renewal (Electronic Filing)
                  605 & 159
                  
                  PAZR *
                
                
                   
                  605 & 159
                  70.00
                  PAZM
                
                
                  g. Duplicate License
                  605 & 159
                  70.00
                  PADM
                
                
                  h. Duplicate License (Electronic Filing)
                  605 & 159
                  70.00
                  PADM
                
                
                  i. Special Temporary Authority
                  605 & 159
                  70.00
                  PAZM
                
                
                  j. Special Temporary Authority (Electronic Filing)
                  605 & 159
                  70.00
                  PAZM
                
                
                  k. Rule Waiver
                  605 & 159
                  210.00
                  PDWM
                
                
                  l. Rule Waiver (Electronic Filing)
                  605 & 159
                  210.00
                  PDWM
                
                
                  9. Restricted Radiotelephone:
                
                
                  a. New (Lifetime Permit) New (Limited Use)
                  605 & 159
                  70.00
                  PARR
                
                
                   
                  605 & 159
                  70.00
                  PARR
                
                
                  b. Duplicate/Replacement Permit Duplicate/Replacement Permit (Limited Use)
                  605 & 159605 & 159
                  
                  70.0070.00
                  
                  PADMPADM
                  
                
                
                  10. Commercial Radio Operator:
                
                
                  a. Renewal Only; Renewal/Modification
                  605 & 159
                  70.00
                  PACS
                
                
                  b. Duplicate
                  605 & 159
                  70.00
                  PADM
                
                
                  11. Hearing:
                
                
                   
                  Corres & 159
                  13,225.00
                  PFHM
                
                
                  12. Common Carrier Microwave:
                
                
                  (Pt. To Pt., Local TV Trans. & Millimeter Wave Service)
                  
                
                
                  a. New; Renewal/Modification (Electronic Filing Required)
                  601 & 159
                  
                  CJPR *
                
                
                   
                  601 & 159
                  305.00
                  CJPM
                
                
                  b. Major Modification; Consolidate Call Signs (Electronic Filing Required)
                  601 & 159
                  305.00
                  CJPM
                
                
                  c. Renewal (Electronic Filing Required)
                  601 & 159
                  
                  CJPR *
                
                
                   
                  601 & 159
                  305.00
                  CJPM
                
                
                  d. Assignment of Authorization; Transfer of Control; Spectrum Leasing Additional Stations (Electronic Filing Required)
                  603 & 159608 & 159
                    603 or 608 & 159
                  
                  110.00110.00
                    70.00
                  
                  CCPMCCPM
                    CAPM
                  
                
                
                  e. Duplicate License (Electronic Filing Required)
                  601 & 159
                  70.00
                  PADM
                
                
                  f. Extension of Construction Authority (Electronic Filing Required)
                  601 & 159
                  110.00
                  CCPM
                
                
                  g. Special Temporary Authority
                  601 & 159
                  140.00
                  CEPM
                
                
                  h. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  140.00
                  CEPM
                
                
                  i. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  305.00
                  CJPM
                
                
                  j. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  CAPM
                
                
                  
                  13. Common Carrier Microwave (DEMS):
                
                
                  a. New; Renewal/Modification (Electronic Filing Required)
                  601 & 159
                  
                  CJLR *
                
                
                   
                  601 & 159
                  305.00
                  CJLM
                
                
                  b. Major Modification; Consolidate Call Signs (Electronic Filing Required)
                  601 & 159
                  305.00
                  CJLM
                
                
                  c. Renewal (Electronic Filing Required)
                  601 & 159
                  
                  CJLR *
                
                
                   
                  601 & 159
                  305.00
                  CJLM
                
                
                  d. Assignment of Authorization; Transfer of Control; Spectrum Leasing Additional Stations (Electronic Filing Required)
                  603 & 159603 & 159
                    603 or 608 & 159
                  
                  110.00110.00
                    70.00
                  
                  CCLMCCLM
                    CALM
                  
                
                
                  e. Duplicate License (Electronic Filing Required)
                  601 & 159
                  70.00
                  PADM
                
                
                  f. Extension of Construction Authority (Electronic Filing Required)
                  601 & 159
                  110.00
                  CCLM
                
                
                  g. Special Temporary Authority
                  601 & 159
                  140.00
                  CELM
                
                
                  h. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  140.00
                  CELM
                
                
                  i. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  305.00
                  CJLM
                
                
                  j. Designated Entity Licensee Reportable Eligibility Event
                  609-T & 159
                  70.00
                  CALM
                
                
                  14. Broadcast Auxiliary (Aural and TV Microwave):
                
                
                  a. New; Modification; Renewal/Modification
                  601 & 159
                  170.00
                  MEA
                
                
                  b. New; Modification; Renewal/Modification (Electronic Filing)
                  601 & 159
                  170.00
                  MEA
                
                
                  c. Special Temporary Authority
                  601 & 159
                  200.00
                  MGA
                
                
                  d. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  200.00
                  MGA
                
                
                  e. Renewal Only
                  601 & 159
                  70.00
                  MAA
                
                
                  f. Renewal (Electronic Filing)
                  601 & 159
                  70.00
                  MAA
                
                
                  15. Broadcast Auxiliary (Remote and Low Power):
                
                
                  a. New; Modification; Renewal/Modification
                  601 & 159
                  170.00
                  MEA
                
                
                  b. New; Modification; Renewal/Modification (Electronic Filing)
                  601 & 159
                  170.00
                  MEA
                
                
                  c. Renewal Only
                  601 & 159
                  70.00
                  MAA
                
                
                  d. Renewal (Electronic Filing)
                  601 & 159
                  70.00
                  MAA
                
                
                  e. Special Temporary Authority
                  601 & 159
                  200.00
                  MGA
                
                
                  f. Special Temporary Authority (Electronic Filing)
                  601 & 159
                  200.00
                  MGA
                
                
                  16. Pt 22 Paging & Radiotelephone:
                
                
                  a. New; Major Mod; Additional Facility; Major Amendment; Major Renewal/Mod; Fill in Transmitter (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  450.00
                  CMD
                
                
                  b. Minor Mod; Renewal; Minor Renewal/Mod; (Per Call Sign) 900 MHz Nationwide Renewal Net Organ; New Operator (Per Operator/Per City) Notice of Completion of Construction or Extension of Time to Construct (Per Application) (Electronic Filing Required)
                  601 & 159
                  70.00
                  CAD
                
                
                  c. Auxiliary Test (Per Transmitter); Consolidate Call Signs (Per Call Sign) (Electronic Filing Required)
                  601 & 159
                  395.00
                  CLD
                
                
                  d. Special Temporary Authority (Per Location/Per Frequency)
                  601 & 159
                  395.00
                  CLD
                
                
                  e. Special Temporary Authority (Per Location/Per Frequency) (Electronic Filing)
                  601 & 159
                  395.00
                  CLD
                
                
                  f. Assignment of License or Transfer of Control; Spectrum Leasing (Full or Partial) (Per First Call Sign); Additional Call Signs (Per Call Signs) (Electronic Filing Required)
                  603 & 159608 & 159
                    603 or 608 & 159
                  
                  450.00450.00
                    70.00
                  
                  CMDCMD
                    CAD
                  
                
                
                  g. Subsidiary Comm. Service (Per Request) (Electronic Filing Required)
                  601 & 159
                  200.00
                  CFD
                
                
                  h. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  450.00
                  CMD
                
                
                  i. Minor Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  70.00
                  CAD
                
                
                  j. Designated Entity Licensee Reportable Eligibility Event First Call Sign on Application
                  609-T & 159
                  450.00
                  CMD
                
                
                  
                  k. Designated Entity Licensee Reportable Eligibility Event Each Additional Call Sign
                  609-T & 159
                  70.00
                  CAD
                
                
                  17. Cellular:
                
                
                  a. New; Major Mod; Additional Facility; Major Renewal/Mod (Per Call Sign) Electronic Filing Required)
                  601 & 159
                  450.00
                  CMC
                
                
                  b. Minor Modification; Minor Renewal/Mod (Per Call Sign) (Electronic Filing Required)
                  601 & 159
                  120.00
                  CDC
                
                
                  c. Assignment of License; Transfer of Control (Full or Partial) (Per Call Sign) Spectrum Leasing (Electronic Filing Required)
                  603 & 159603 & 159
                  
                  450.00450.00
                  
                  CMCCMC
                  
                
                
                  d. Notice of Extension of Time to Complete Construction; (Per Request) Renewal (Per Call Sign) (Electronic Filing Required)
                  601 & 159
                  70.00
                  CAC
                
                
                  e. Special Temporary Authority (Per Request)
                  601 & 159
                  395.00
                  CLC
                
                
                  f. Special Temporary Authority (Per Request) (Electronic Filing)
                  601 & 159
                  395.00
                  CLC
                
                
                  g. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  450.00
                  CMC
                
                
                  h. Minor Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  120.00
                  CDC
                
                
                  18. Rural Radio:
                
                
                  a. New; Major Renew/Mod; Additional Facility (Per Transmitter) (Electronic Filing Required)
                  601 & 159601 &159
                  
                  210.00
                  CGRR *CGRM
                  
                
                
                  b. Major Mod; Major Amendment (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  210.00
                  CGRM
                
                
                  c. Minor Modification; (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  70.00
                  CARM
                
                
                  d. Assignment of License; Transfer of Control (Full or Partial) (Per Call Sign) Spectrum Leasing Additional Calls (Per Call Sign) (Electronic Filing Required)
                  603 & 159608 & 159
                    603 or 608 & 159
                  
                  210.00210.00
                    70.00
                  
                  CGRMCGRM
                    CARM
                  
                
                
                  e. Renewal (Per Call Sign); Minor Renewal/Mod (Per Transmitter) (Electronic Filing Required)
                  601 & 159601 & 159
                  
                  70.00
                  CARR *CARM
                  
                
                
                  f. Notice of Completion of Construction or Extension of Time to Construct (Per Application) (Electronic Filing Required)
                  601 & 159
                  70.00
                  CARM
                
                
                  g. Special Temporary Authority (Per Transmitter)
                  601 & 159
                  395.00
                  CLRM
                
                
                  h. Special Temporary Authority (Per Transmitter) (Electronic Filing)
                  601 & 159
                  395.00
                  CLRM
                
                
                  i. Combining Call Signs (Per Call Sign) (Electronic Filing Required)
                  601 & 159
                  395.00
                  CLRM
                
                
                  j. Auxiliary Test Station (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  395.00
                  CLRM
                
                
                  k. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  210.00
                  CGRM
                
                
                  l. Minor Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  70.00
                  CARM
                
                
                  19. Offshore Radio:
                
                
                  a. New; Major Mod; Additional Facility; Major Amendment; Major Renew/Mod; Fill in Transmitters (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  210.00
                  CGF
                
                
                  b. Consolidate Call Signs (Per Call Sign); Auxiliary Test (Per Transmitter) (Electronic Filing Required)
                  601 & 159
                  395.00
                  CLF
                
                
                  c. Minor Modification; Minor Renewal/Modification (Per Transmitter); Notice of Completion of Construction or Extension of Time to Construct (Per Application); Renewal (Per Call Sign) (Electronic Filing Required)
                  601 & 159
                  70.00
                  CAF
                
                
                  d. Assignment of License; Transfer of Control (Full or Partial)
                  603 & 159
                  210.00
                  CGF
                
                
                  Spectrum Leasing
                  608 & 159
                  210.00
                  CGF
                
                
                  Additional Calls (Electronic Filing Required)
                  603 or 608 & 159
                  70.00
                  CAF
                
                
                  
                  e. Special Temporary Authority (Per Transmitter)
                  601 & 159
                  395.00
                  CLF
                
                
                  f. Special Temporary Authority (Per Transmitter) (Electronic Filing)
                  601 & 159
                  395.00
                  CLF
                
                
                  g. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  210.00
                  CGF
                
                
                  h. Minor Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  70.00
                  CAF
                
                
                  20. Broadband Radio Service (Previously Multipoint Distribution Service):
                
                
                  a. New station/Renewal/Modification (Electronic Filing Required)
                  601 & 159
                  305.00 (Per call sign)
                  CJM
                
                
                  b. Major Modification of Licenses (Electronic Filing Required)
                  601 & 159
                  305.00
                  CJM
                
                
                  c. Certification of Completion of Construction (Electronic Filing Required)
                  601 & 159
                  895.00 (Per call sign)
                  CPM
                
                
                  d. License Renewal (Electronic Filing Required)
                  601 & 159
                  305.00
                  CJM
                
                
                  e. Assignment of Authorization; Transfer of Control (first station) (Electronic Filing Required) Spectrum Leasing (first station) Additional Station
                  603 & 159608 & 159
                    608 & 159
                  
                  110.00110.00
                    70.00
                  
                  CCMCCM
                    CAM
                  
                
                
                  f. Extension of Construction Authorization (Electronic Filing Required)
                  601 & 159
                  255.00 (Per call sign)
                  CHM
                
                
                  g. Special Temporary Authority or Request for Waiver of Prior Construction Authorization (Electronic Filing)
                  601 & 159
                  140.00 (Per call sign)
                  CEM
                
                
                  h. Special Temporary Authority
                  601 & 159
                  140.00 (Per call sign)
                  CEM
                
                
                  i. Major Modification for Spectrum Leasing (Electronic Filing Required)
                  608 & 159
                  305.00 (Per Lease Id.)
                  CJM
                
                
                  j. Designated Entity Licensee Reportable Eligibility Event First Station on Application
                  609-T & 159
                  110.00
                  CCM
                
                
                  k. Designated Entity Licensee Reportable Eligibility Event Each Additional Station
                  609-T & 159
                  70.00
                  CAM
                
                
                  21. Communications Assistance for Law Enforcement (CALEA) Petitions
                  Correspondence & 159
                  6,945.00
                  CALA
                
              
              [83 FR 38040, Aug. 3, 2018]
            
            
              § 1.1103
              Schedule of charges for assignment of grantee code, experimental radio services (or service).

              Remit payment for these services electronically using the Commission's electronic payment system in accordance with the procedures set forth on the Commission's website, www.fcc.gov/licensing-databases/fees.
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  Equipment Approval Service(s)
                  
                  
                  
                
                
                  1. Certification:
                
                
                  a. Receivers (except TV and FM) (Electronic Filing Only)
                  731 & 159
                  $560.00
                  EEC
                
                
                  b. Devices Under Parts 11, 15 & 18 (except receivers) (Electronic Filing Only)
                  731 & 159
                  1,440.00
                  EGC
                
                
                  c. All Other Devices (Electronic Filing Only)
                  731 & 159
                  725.00
                  EFT
                
                
                  d. Modifications and Class II Permissive Changes (Electronic Filing Only)
                  731 & 159
                  70.00
                  EAC
                
                
                  e. Request for Confidentiality under Certification (Electronic Filing Only)
                  731 & 159
                  210.00
                  EBC
                
                
                  f. Class III Permissive Changes (Electronic Filing Only)
                  731 & 159
                  725.00
                  ECC
                
                
                  2. Advance Approval of Subscription TV Systems:
                  Corres & 159
                  4,415.00
                  EIS
                
                
                  a. Request for Confidentiality For Advance Approval of Subscription TV Systems
                  Corres & 159
                  210.00
                  EBS
                
                
                  3. Assignment of Grantee Code:
                
                
                  a. For all Application Types, except Subscription TV (Electronic Filing Only—Optional Electronic Payment)
                  Electronic Assignment & Form 159 or Optional Electronic Payment
                  70.00
                  EAG
                
                
                  
                  4. Experimental Radio Service(s):
                
                
                  a. New Station Authorization
                  442 & 159
                  70.00
                  EAE
                
                
                  b. Modification of Authorization
                  442 & 159
                  70.00
                  EAE
                
                
                  c. Renewal of Station Authorization
                  405 & 159
                  70.00
                  EAE
                
                
                  d. Assignment of License or Transfer of Control
                  702 & 159
                  70.00
                  EAE
                
                
                   
                  or
                
                
                   
                  703 & 159
                  70.00
                  EAE
                
                
                  e. Special Temporary Authority
                  Corres & 159
                  70.00
                  EAE
                
                
                  f. Additional fee required for any of the above applications that request withholding from public inspection
                  Corres & 159
                  70.00
                  EAE
                
              
              [83 FR 38046, Aug. 3, 2018, as amended at 84 FR 66079, Dec. 3, 2019]
            
            
              § 1.1104
              Schedule of charges for applications and other filings for media services.

              Payment can be made electronically using the Commission's electronic filing and payment system “Fee Filer” (www.fcc.gov/feefiler). Remit manual filings and/or payments for these services to: Federal Communications Commission, Media Bureau Services, P.O. Box 979089, St. Louis, MO 63197-9000. The asterisk (*) indicates that multiple stations and multiple fee submissions are acceptable within the same post office box.
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. Commercial TV Services
                
                
                  a. New and Major Change Construction Permits (per application) (Electronic Filing)
                  301 & 159
                  $4,960.00
                  MVT
                
                
                  b. Minor Change (per application) (Electronic Filing)
                  301 & 159
                  1,110.00
                  MPT
                
                
                  c. Main Studio Request
                  Corres & 159
                  1,110.00
                  MPT
                
                
                  d. New License (per application) (Electronic Filing)
                  302-TV & 159302-DTV & 159
                  
                  335.00335.00
                  
                  MJTMJT
                  
                
                
                  e. License Renewal (per application) (Electronic Filing)
                  303-S & 159
                  200.00
                  MGT
                
                
                  f. License Assignment:
                
                
                  (i) Long Form (Electronic Filing)
                  314 & 159
                  1,110.00
                  MPT *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDT *
                
                
                  g. Transfer of Control:
                
                
                  (i) Long Form (Electronic Filing)
                  315 & 159
                  1,110.00
                  MPT *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDT *
                
                
                  h. Call Sign (Electronic Filing)
                  380 & 159
                  110.00
                  MBT
                
                
                  i. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGT
                
                
                  j. Petition for Rulemaking for New Community of License (Electronic Filing)
                  301 & 159302-TV & 159
                  
                  3,065.003,065.00
                  
                  MRTMRT
                  
                
                
                  k. Ownership Report (Electronic Filing)
                  323 & 159Corres &159
                  
                  70.0070.00
                  
                  MAT *MAT *
                  
                
                
                  2. Commercial AM Radio Stations:
                
                
                   a. New or Major Change Construction Permit (Electronic Filing)
                  301 & 159
                  4,415.00
                  MUR
                
                
                  b. Minor Change (per application) (Electronic Filing)
                  301 & 159
                  1,110.00
                  MPR
                
                
                  c. Main Studio Request (per request)
                  Corres & 159
                  1,110.00
                  MPR
                
                
                  d. New License (per application) (Electronic Filing)
                  302-AM & 159
                  725.00
                  MMR
                
                
                  e. AM Directional Antenna (per application) (Electronic Filing)
                  302-AM & 159
                  835.00
                  MOR
                
                
                  f. AM Remote Control (per application) (Electronic Filing)
                  301 & 159
                  70.00
                  MAR
                
                
                  g. License Renewal (per application) (Electronic Filing)
                  303-S & 159
                  200.00
                  MGR
                
                
                  h. License Assignment:
                
                
                  (i) Long Form (Electronic Filing)
                  314 & 159
                  1,110.00
                  MPR *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDR *
                
                
                  i. Transfer of Control:
                
                
                  (i) Long Form (Electronic Filing)
                  315 & 159
                  1,110.00
                  MPR *
                
                
                  
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDR *
                
                
                  j. Call Sign (Electronic Filing)
                  380 & 159
                  110.00
                  MBR
                
                
                  k. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGR
                
                
                  l. Ownership Report (Electronic Filing)
                  323 & 159 orCorres & 159
                  
                  70.0070.00
                  
                  MARMAR
                  
                
                
                  3. Commercial FM Radio Stations:
                
                
                  a. New or Major Change Construction Permit (Electronic Filing)
                  301 & 159
                  3,975.00
                  MTR
                
                
                  b. Minor Change (Electronic Filing)
                  301 & 159
                  1,110.00
                  MPR
                
                
                  c. Main Studio Request (per request)
                  Corres & 159
                  1,110.00
                  MPR
                
                
                  d. New License (Electronic Filing)
                  302-FM & 159
                  225.00
                  MHR
                
                
                  e. FM Directional Antenna (Electronic Filing)
                  302-FM & 159
                  695.00
                  MLR
                
                
                  f. License Renewal (per application) (Electronic Filing)
                  303-S & 159
                  200.00
                  MGR
                
                
                  g. License Assignment:
                
                
                  (i) Long Form (Electronic Filing)
                  314 & 159
                  1,110.00
                  MPR *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDR *
                
                
                  h. Transfer of Control:
                
                
                  (i) Long Form (Electronic Filing)
                  315 & 159
                  1,110.00
                  MPR *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDR *
                
                
                  i. Call Sign (Electronic Filing)
                  380 & 159
                  110.00
                  MBR
                
                
                  j. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGR
                
                
                  k. Petition for Rulemaking for New Community of License or Higher Class Channel (Electronic Filing)
                  301 & 159 or302-FM & 159
                  
                  3,065.003,065.00
                  
                  MRRMRR
                  
                
                
                  l. Ownership Report (Electronic Filing)
                  323 & 159 orCorres & 159
                  
                  70.0070.00
                  
                  MARMAR
                  
                
                
                  4. FM Translators:
                
                
                  a. New or Major Change Construction Permit (Electronic Filing)
                  349 & 159
                  835.00
                  MOF
                
                
                  b. New License (Electronic Filing)
                  350 & 159
                  170.00
                  MEF
                
                
                  c. License Renewal (Electronic Filing)
                  303-S & 159
                  70.00
                  MAF
                
                
                  d. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGF
                
                
                  e. License Assignment (Electronic Filing)
                  345 & 159
                  160.00
                  MDF *
                
                
                   
                  314 & 159
                  160.00
                  MDF *
                
                
                   
                  316 & 159
                  160.00
                  MDF *
                
                
                  f. Transfer of Control (Electronic Filing)
                  345 & 159
                  160.00
                  MDF *
                
                
                   
                  315 & 159
                  160.00
                  MDF *
                
                
                   
                  316 & 159
                  160.00
                  MDF*
                
                
                  5. TV Translators and LPTV Stations:
                
                
                  a. New or Major Change Construction Permit (per application) (Electronic Filing)
                  346 & 159
                  835.00
                  MOL
                
                
                  b. New License (per application) (Electronic Filing)
                  347 & 159
                  170.00
                  MEL
                
                
                  c. License Renewal (Electronic Filing)
                  303-S & 159
                  70.00
                  MAL*
                
                
                  d. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGL
                
                
                  e. License Assignment (Electronic Filing)
                  345 & 159314 & 159
                    316 & 159
                  
                  160.00160.00
                    160.00
                  
                  MDL *MDL *
                    MDL *
                  
                
                
                  f. Transfer of Control (Electronic Filing)
                  345 & 159315 & 159
                    316 & 159
                  
                  160.00160.00
                    160.00
                  
                  MDL *MDL *
                    MDL *
                  
                
                
                  g. Call Sign (Electronic Filing)
                  380 & 159
                  110.00
                  MBT
                
                
                  6. FM Booster Stations:
                
                
                  a. New or Major Change Construction Permit (Electronic Filing)
                  349 & 159
                  835.00
                  MOF
                
                
                  b. New License (Electronic Filing)
                  350 & 159
                  170.00
                  MEF
                
                
                  c. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGF
                
                
                  7. TV Booster Stations:
                
                
                  a. New or Major Change (Electronic Filing)
                  346 & 159
                  835.00
                  MOF
                
                
                  b. New License (Electronic Filing)
                  347 & 159
                  170.00
                  MEF
                
                
                  c. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGF
                
                
                  8. Class A TV Services:
                
                
                  a. New and Major Change Construction Permits (per application) (Electronic Filing)
                  301-CA & 159
                  4,960.00
                  MVT
                
                
                  b. New License (per application) (Electronic Filing)
                  302-CA & 159
                  335.00
                  MJT
                
                
                  c. License Renewal (per application) (Electronic Filing)
                  303-S & 159
                  200.00
                  MGT
                
                
                  d. Special Temporary Authority
                  Corres & 159
                  200.00
                  MGT
                
                
                  e. License Assignment:
                
                
                  
                  (i) Long Form (Electronic Filing)
                  314 & 159
                  1,110.00
                  MPT *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDT *
                
                
                  f. Transfer of Control:
                
                
                  (i) Long Form (Electronic Filing)
                  315 & 159
                  1,110.00
                  MPT *
                
                
                  (ii) Short Form (Electronic Filing)
                  316 & 159
                  160.00
                  MDT *
                
                
                  g. Main Studio Request
                  Corres & 159
                  1,110.00
                  MPT
                
                
                  h. Call Sign (Electronic Filing)
                  380 & 159
                  110.00
                  MBT
                
                
                  9. Cable Television Services:
                
                
                  a. CARS License
                  327 & 159
                  305.00
                  TIC
                
                
                  b. CARS Modifications
                  327 & 159
                  305.00
                  TIC
                
                
                  c. CARS License Renewal (Electronic Filing)
                  327 & 159
                  305.00
                  TIC
                
                
                  d. CARS License Assignment
                  327 & 159
                  305.00
                  TIC
                
                
                  e. CARS Transfer of Control
                  327 & 159
                  305.00
                  TIC
                
                
                  f. Special Temporary Authority
                  Corres & 159
                  200.00
                  TGC
                
                
                  g. Cable Special Relief Petition
                  Corres & 159
                  1,550.00
                  TQC
                
                
                  h. Cable Community Registration (Electronic Filing)
                  322 & 159
                  70.00
                  TAC
                
                
                  i. Aeronautical Frequency Usage Notifications (Electronic Filing)
                  321 & 159
                  70.00
                  TAC
                
              
              [83 FR 38046, Aug. 3, 2018]
            
            
              § 1.1105
              Schedule of charges for applications and other filings for the wireline competition services.

              Payments should be made electronically using the Commission's electronic filing and payment system “Fee Filer” (www.fcc.gov/feefiler). Manual filings and/or payments for these services are no longer accepted.
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. Domestic 214 Applications
                  Corres & 159
                  $1,195.00
                  CDT
                
                
                  2. Tariff Filings:
                
                
                  a. Filing Fees (per transmittal or cover letter)
                  Corres & 159
                  960.00
                  CQK
                
                
                  b. Application for Special Permission Filing (request for waiver of any rule in Part 61 of the Commission's Rules) (per request)
                  Corres & 159
                  960.00
                  CQK
                
                
                  c. Waiver of Part 69 Tariff Rules (per request)
                  Corres & 159
                  960.00
                  CQK
                
                
                  3. Accounting:
                
                
                  a. Review of Depreciation Update Study (single state)
                  Corres & 159
                  40,465.00
                  BKA
                
                
                  (i) Each Additional State
                  Corres & 159
                  1,335.00
                  CVA
                
                
                  b. Petition for Waiver (per petition)
                
                
                  (i) Waiver of Part 69 Accounting Rules & Part 32 Accounting Rules, Part 43 Reporting Requirements, Part 64 Allocation of Costs Rules, Part 65 Rate of Return & Rate Base Rules
                  Corres & 159
                  9,120.00
                  BEA
                
                
                   (ii) Part 36 Separation Rules
                  Corres & 159
                  9,120.00
                  BEB
                
              
              [83 FR 38048, Aug. 3, 2018]
            
            
              § 1.1106
              Schedule of charges for applications for enforcement services.

              Remit payment for these services electronically using the Commission's electronic payment system in accordance with the procedures set forth on the Commission's website, www.fcc.gov/licensing-databases/fees.
              [84 FR 8618, Mar. 11, 2019]
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. Formal Complaints
                  Corres & 159
                  $235.00
                  CIZ
                
                
                  2. Accounting and Audits:
                
                
                  
                  a. Field Audit
                  Carriers will be invoiced for the amount due
                  121,845.00
                  BMA
                
                
                  b. Review of Attest Audit
                  Carriers will be invoiced for the amount due
                  66,510.00
                  BLA
                
                
                  3. Development and Review of Agreed upon—Procedures Engagement:
                  Corres & 159
                  66,510.00
                  BLA
                
                
                  4. Pole Attachment Complaint
                  Corres & 159
                  295.00
                  TPC
                
              
              [83 FR 38049, Aug. 3, 2018]
            
            
              § 1.1107
              Schedule of charges for applications and other filings for the international services.

              Remit payment for these services electronically using the Commission's electronic payment system in accordance with the procedures set forth on the Commission's website, www.fcc.gov/licensing-databases/fees.
              
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. International Fixed Public Radio (Public & Control Stations).
                
                
                  a. Initial Construction Permit (per station)
                  407 & 159
                  $1,000.00
                  CSN
                
                
                  b. Assignment or Transfer (per Application)
                  702 & 159 or704 & 159
                  
                  1,000.001,000.00
                  
                  CSNCSN
                  
                
                
                  c. Renewal (per license )
                  405 & 159
                  725.00
                  CON
                
                
                  d. Modification (per station)
                  403 & 159
                  725.00
                  CON
                
                
                  e. Extension of Construction Authorization (per station)
                  701 & 159
                  365.00
                  CKN
                
                
                  f. Special Temporary Authority or request for Waiver (per request)
                  Corres & 159
                  365.00
                  CKN
                
                
                  2. Section 214 Applications:
                
                
                  a. Overseas Cable Construction
                  Corres & 159
                  17,850.00
                  BIT
                
                
                  b. Cable Landing License:
                
                
                  (i) Common Carrier
                  Corres & 159
                  2,005.00
                  CXT
                
                
                  (ii) Non-Common Carrier
                  Corres & 159
                  19,855.00
                  BJT
                
                
                  c. All other International 214 Applications
                  Corres & 159
                  1,195.00
                  CUT
                
                
                  d. Special Temporary Authority (all services)
                  Corres & 159
                  1,195.00
                  CUT
                
                
                  e. Assignments or transfers (all services)
                  Corres & 159
                  1,195.00
                  CUT
                
                
                  3. Fixed Satellite Transmit/Receive Earth Stations:
                
                
                  a. Initial Application (per station)
                  312 Main & Schedule B & 159
                  2,985.00
                  BAX
                
                
                  b. Modification of License (per station)
                  312 Main & Schedule B & 159
                  210.00
                  CGX
                
                
                  c. Assignment or Transfer:
                
                
                  (i) First station
                  312 Main & Schedule A & 159
                  590.00
                  CNX
                
                
                  (ii) Each Additional Station
                  Attachment to 312-Schedule A
                  200.00
                  CFX
                
                
                  d. Renewal of License (per station )
                  312-R & 159
                  210.00
                  CGX
                
                
                  e. Special Temporary Authority (per request)
                  312 Main & 159
                  210.00
                  CGX
                
                
                  f. Amendment of Pending Application (per station)
                  312 Main & Schedule B & 159
                  210.00
                  CGX
                
                
                  g. Extension of Construction Permit (modification) (per station)
                  312 Main & 159
                  210.00
                  CGX
                
                
                  4. Fixed Satellite transmit/receive Earth Stations (2 meters or less operating in the 4/6 GHz frequency band):
                
                
                  a. Lead Application
                  312 Main & Schedule B & 159
                  6,615.00
                  BDS
                
                
                  b. Routine Application (per station)
                  312 Main & Schedule B & 159
                  70.00
                  CAS
                
                
                  c. Modification of License (per station)
                  312 Main & Schedule B & 159
                  210.00
                  CGS
                
                
                  d. Assignment or Transfer:
                
                
                  (i) First Station
                  312 Main & Schedule A & 159
                  590.00
                  CNS
                
                
                  (ii) Each Additional Station
                  Attachment to 312-Schedule A
                  70.00
                  CAS
                
                
                  e. Renewal of License (per station)
                  312-R & 159
                  210.00
                  CGS
                
                
                  
                  f. Special Temporary Authority (per request)
                  312 Main & 159
                  210.00
                  CGS
                
                
                  g. Amendment of Pending Application (per station)
                  312 Main & Schedule A or B & 159
                  210.00
                  CGS
                
                
                  h. Extension of Construction Permit (modification) (per station )
                  312 & 159
                  210.00
                  CGS
                
                
                  5. Receive Only Earth Stations:
                
                
                  a. Initial Applications for Registration or License (per station)
                  312 Main & Schedule B & 159
                  450.00
                  CMO
                
                
                  b. Modification of License or Registration (per station)
                  312 Main & Schedule B & 159
                  210.00
                  CGO
                
                
                  c. Assignment or Transfer:
                
                
                  (i) First Station
                  312 Main & Schedule A & 159
                  590.00
                  CNO
                
                
                  (ii) Each Additional Station
                  Attachment to 312-Schedule A
                  200.00
                  CFO
                
                
                  d. Renewal of License (per station)
                  312-R & 159
                  210.00
                  CGO
                
                
                  e. Amendment of Pending Application (per station)
                  312 Main & Schedule A or B & 159
                  210.00
                  CGO
                
                
                  f. Extension of Construction Permit (modification) (per station)
                  312 Main & 159
                  210.00
                  CGO
                
                
                  g. Waivers (per request)
                  Corres & 159
                  210.00
                  CGO
                
                
                  6. Fixed Satellite Very Small Aperture Terminal (VSAT) Systems:
                
                
                  a. Initial Application (per station)
                  312 Main & Schedule B & 159
                  11,015.00
                  BGV
                
                
                  b. Modification of License (per system)
                  312 Main & Schedule B & 159
                  210.00
                  CGV
                
                
                  c. Assignment or Transfer of System
                  312 Main & Schedule A & 159
                  2,945.00
                  CZV
                
                
                  d. Renewal of License (per system)
                  312-R & 159
                  210.00
                  CGV
                
                
                  e. Special Temporary Authority (per request)
                  312 & 159
                  210.00
                  CGV
                
                
                  f. Amendment of Pending Application (per system)
                  312 Main & Schedule A or B & 159
                  210.00
                  CGV
                
                
                  g. Extension of Construction Permit (modification) (per system)
                  312 & 159
                  210.00
                  CGV
                
                
                  7. Mobile Satellite Earth Stations:
                
                
                  a. Initial Applications of Blanket Authorization
                  312 Main & Schedule B & 159
                  11,015.00
                  BGB
                
                
                  b. Initial Application for Individual Earth Station
                  312 Main & Schedule B & 159
                  2,645.00
                  CYB
                
                
                  c. Modification of License (per system)
                  312 Main & Schedule B & 159
                  210.00
                  CGB
                
                
                  d. Assignment or Transfer (per system)
                  312 Main & Schedule A & 159
                  2,945.00
                  CZB
                
                
                  e. Renewal of License (per system)
                  312-R & 159
                  210.00
                  CGB
                
                
                  f. Special Temporary Authority (per request)
                  312 & 159
                  210.00
                  CGB
                
                
                  g. Amendment of Pending Application (per system)
                  312 Main & Schedule B & 159
                  210.00
                  CGB
                
                
                  h. Extension of Construction Permit (modification) (per system)
                  312 & 159
                  210.00
                  CGB
                
                
                  8. Space Stations (Geostationary):
                
                
                  a. Application for Authority to Launch & Operate (per satellite):
                
                
                  (i) Initial Application
                  312 Main & Schedule S & 159
                  136,930.00
                  BNY
                
                
                  (ii) Replacement Satellite
                  312 Main & Schedule S & 159
                  136,930.00
                  BNY
                
                
                  b. Assignment or Transfer (per satellite)
                  312 Main & Schedule A & 159
                  9,785.00
                  BFY
                
                
                  c. Modification (per satellite)
                  312 Main & Schedule S (if needed) & 159
                  9,785.00
                  BFY
                
                
                  d. Special Temporary Authority (per satellite)
                  312 & 159
                  980.00
                  CRY
                
                
                  e. Amendment of Pending Application (per satellite)
                  312 Main & Schedule S (if needed) & 159
                  1,960.00
                  CWY
                
                
                  f. Extension of Launch Authority (per satellite)
                  312 Main & Corres & 159
                  980.00
                  CRY
                
                
                  9. Space Stations (NGSO):
                
                
                  
                  a. Application for Authority to Launch & Operate (per system of technically identical satellites) satellites)
                  312 Main & Schedule S & 159
                  471,575.00
                  CLW
                
                
                  b. Application (license or market access for small satellite or small spacecraft system)
                  312 Main & Schedule S & 159
                  30,000.00
                  CLW
                
                
                  c. Assignment or Transfer (per system)
                  312 Main & Schedule A & 159
                  13,480.00
                  CZW
                
                
                  d. Modification (per system)
                  312 Main & Schedule S (if needed) & 159
                  33,685.00
                  CGW
                
                
                  e. Special Temporary Authority (per request)
                  Corres & 159
                  3,375.00
                  CXW
                
                
                  f. Amendment of Pending Application (per request)
                  312 Main & Schedule S & 159
                  6,740.00
                  CAW
                
                
                  g. Extension of Launch Authority (per system)
                  312 Main & 159
                  3,375.00
                  CXW
                
                
                  10. Direct Broadcast Satellites:
                
                
                  a. Authorization to Construct or Major Modification (per satellite)
                  312 Main & Schedule S & 159
                  3,975.00
                  MTD
                
                
                  b. Construction Permit and Launch Authority (per satellite)
                  312 Main & Schedule S & 159
                  38,555.00
                  MXD
                
                
                  c. License to Operate (per satellite)
                  312 Main & Schedule S & 159
                  1,110.00
                  MPD
                
                
                  d. Special Temporary Authority (per satellite)
                  312 Main & 159
                  200.00
                  MGD
                
                
                  11. International Broadcast Stations:
                
                
                  a. New Station & Facilities Change Construction Permit (per application)
                  309 & 159
                  3,340.00
                  MSN
                
                
                  b. New License (per application)
                  310 & 159
                  755.00
                  MNN
                
                
                  c. License Renewal (per application)
                  311 & 159
                  190.00
                  MFN
                
                
                  d. License Assignment or Transfer of Control (per station license)
                  314 & 159 or315 & 159 or
                    316 & 159
                  
                  120.00120.00
                    120.00
                  
                  MCNMCN
                    MCN
                  
                
                
                  e. Frequency Assignment & Coordination (per frequency hour)
                  Corres & 159
                  70.00
                  MAN
                
                
                  f. Special Temporary Authorization (per application)
                  Corres & 159
                  200.00
                  MGN
                
                
                  12. Permit to Deliver Programs to Foreign Broadcast Stations (per application):
                
                
                  a. Commercial Television Stations
                  308 & 159
                  110.00
                  MBT
                
                
                  b. Commercial AM or FM Radio Stations
                  308 & 159
                  110.00
                  MBR
                
                
                  13. Recognized Operating Agency (per application)
                  Corres & 159
                  1,195.00
                  CUG
                
              
              [83 FR 38049, Aug. 3, 2018, as amended at 85 FR 17284, Mar. 27, 2020; 85 FR 43733, July 20, 2020]
            
            
              § 1.1108
              [Reserved]
            
            
              § 1.1109
              Schedule of charges for applications and other filings for the Homeland services.

              Payments should be made electronically using the Commission's electronic filing and payment system “Fee Filer” (www.fcc.gov/feefiler). Manual filings and/or payments for these services are no longer accepted.
              
                
                  Service
                  FCC Form No.
                  Fee amount
                  Payment type code
                
                
                  1. Communication Assistance for Law Enforcement (CALEA) Petitions
                  Corres & 159
                  $6,945.00
                  CLEA
                
              
              [83 FR 38051, Aug. 3, 2018]
            
            
              § 1.1110
              Attachment of charges.

              The charges required to accompany a request for the Commission's regulatory services listed in §§ 1.1102 through 1.1109 of this subpart will not be refundable to the applicant irrespective of the Commission's disposition of that request. Return or refund of charges will be made only in certain limited instances as set out at § 1.1115 of this subpart.
              [74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1111
              Payment of charges.
              (a) The schedule of fees for applications and other filings (Bureau/Office Fee Filing Guides) lists those applications and other filings that must be accompanied by an FCC Form 159, Remittance Advice' or the electronic version of the form, FCC Form 159-E, one of the forms that is automatically generated when an applicant accesses the Commission's on-line filing and payment process.

              (b) Applicants may access the Commission's on-line filing (http://www.fcc.gov/e-file.html) and fee payment program by accessing (http://www.fcc.gov/feefiler.html). Applicants who use the on-line process will be directed to the appropriate electronic application and payment forms for completion and submission of the required application(s) and payment information.

              (c) Applications and other filings that are not submitted in accordance with these instructions will be returned as unprocessable.
              
              
                Note to paragraph (c):

                This requirement for the simultaneous submission of fee forms with applications or other filings does not apply to the payment of fees for which the Commission has established a billing process. See § 1.1121 of this subpart.
              
              
              (d) Applications returned to applicants for additional information or corrections will not require an additional fee when resubmitted, unless the additional information results in an increase of the original fee amount. Those applications not requiring an additional fee should be resubmitted electronically or directly to the Bureau/Office requesting the additional information, as requested. The original fee will be forfeited if the additional information or corrections are not resubmitted by the prescribed deadline. A forfeited application fee will not be refunded. If an additional fee is required, the original fee will be returned and the application must be resubmitted with a new remittance in the amount of the required fee. Applicants should attach a copy of the Commission's request for additional or corrected information to their resubmission.

              (e) Should the staff change the status of an application, resulting in an increase in the fee due, the applicant will be billed for the remainder under the conditions established by § 1.1118(b) of the rules.
              
              
                Note to paragraph (e):
                Due to the statutory requirements applicable to tariff filings, the procedures for handling tariff filings may vary from the procedures set out in the rules.
              
              [74 FR 3445, Jan. 21, 2009, as amended at 83 FR 2556, Jan. 18, 2018]
            
            
              § 1.1112
              Form of payment.

              (a) Annual and multiple year regulatory fees must be paid electronically as described in paragraph (e) of this section. Fee payments, other than annual and multiple year regulatory fee payments, should be in the form of a check, cashier's check, or money order denominated in U.S. dollars and drawn on a United States financial institution and made payable to the Federal Communications Commission or by a Visa, MasterCard, American Express, or Discover credit card. No other credit card is acceptable. Fees for applications and other filings paid by credit card will not be accepted unless the credit card section of FCC Form 159 is completed in full. The Commission discourages applicants from submitting cash and will not be responsible for cash sent through the mail. Personal or corporate checks dated more than six months prior to their submission to the Commission's lockbox bank and postdated checks will not be accepted and will be returned as deficient. Third party checks (i.e., checks with a third party as maker or endorser) will not be accepted.
              (1) Although payments (other than annual and multiple year regulatory fee payments) may be submitted in the form of a check, cashier's check, or money order, payors of these fees are encouraged to submit these payments electronically under the procedures described in paragraph (e) of this section.
              (2) Specific procedures for electronic payments are announced in Bureau/Office fee filing guides.

              (3) It is the responsibility of the payer to insure that any electronic payment is made in the manner required by the Commission. Failure to comply with the Commission's procedures will result in the return of the application or other filing.
              (4) To insure proper credit, applicants making wire transfer payments must follow the instructions set out in the appropriate Bureau Office fee filing guide.
              (b) Applicants are required to submit one payment instrument (check, cashier's check, or money order) and FCC Form 159 with each application or filing; multiple payment instruments for a single application or filing are not permitted. A separate Fee Form (FCC Form 159) will not be required once the information requirements of that form (the Fee Code, fee amount, and total fee remitted) are incorporated into the underlying application form.
              (c) The Commission may accept multiple money orders in payment of a fee for a single application where the fee exceeds the maximum amount for a money order established by the issuing agency and the use of multiple money orders is the only practical method available for fee payment.
              (d) The Commission may require payment of fees with a cashier's check upon notification to an applicant or filer or prospective group of applicants under the conditions set forth below in paragraphs (d) (1) and (2) of this section.
              (1) Payment by cashier's check may be required when a person or organization has made payment, on one or more occasions with a payment instrument on which the Commission does not receive final payment and such failure is not excused by bank error.
              (2) The Commission will notify the party in writing that future payments must be made by cashier's check until further notice. If, subsequent to such notice, payment is not made by cashier's check, the party's payment will not be accepted and its application or other filing will be returned.
              (e) Annual and multiple year regulatory fee payments shall be submitted by online ACH payment, online Visa, MasterCard, American Express, or Discover credit card payment, or wire transfer payment denominated in U.S. dollars and drawn on a United States financial institution and made payable to the Federal Communications Commission. No other credit card is acceptable. Any other form of payment for regulatory fees (e.g., paper checks) will be rejected and sent back to the payor.
              (f) All fees collected will be paid into the general fund of the United States Treasury in accordance with Pub. L. 99-272.
              (g) The Commission will furnish a stamped receipt of an application filed by mail or in person only upon request that complies with the following instructions. In order to obtain a stamped receipt for an application (or other filing), the application package must include a copy of the first page of the application, clearly marked “copy”, submitted expressly for the purpose of serving as a receipt of the filing. The copy should be the top document in the package. If hand delivered, the copy will be date-stamped immediately and provided to the bearer of the submission. For submissions by mail, the receipt copy will be provided through return mail if the filer has attached to the receipt copy a stamped self-addressed envelope of sufficient size to contain the date stamped copy of the application. No remittance receipt copies will be furnished. Stamped receipts of electronically-filed applications will not be provided.
              [52 FR 5289, Feb. 20, 1987; 52 FR 38232, Oct. 15, 1987, as amended at 53 FR 40888, Oct. 19, 1988; 55 FR 19171, May 8, 1990. Redesignated at 59 FR 30998, June 16, 1994, as amended at 59 FR 30999, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49762, Aug. 15, 2000; 67 FR 46303, July 12, 2002; 67 FR 67337, Nov. 5, 2002. Redesignated and amended at 74 FR 3445, Jan. 21, 2009; 80 FR 66816, Oct. 30, 2015; 83 FR 2556, Jan. 18, 2018]
            
            
              § 1.1113
              Filing locations.
              (a) Except as noted in this section, applications and other filings, with attached fees and FCC Form 159, must be submitted to the locations and addresses set forth in §§ 1.1102 through 1.1109.

              (1) Tariff filings shall be filed with the Secretary, Federal Communications Commission, Washington, DC 20554. On the same day, the filer should submit a copy of the cover letter, the FCC Form 159, and the appropriate fee in accordance with the procedures established in § 1.1105.
              
              (2) Bills for collection will be paid at the Commission's lockbox bank at the address of the appropriate service as established in §§ 1.1102 through 1.1109, as set forth on the bill sent by the Commission. Payments must be accompanied by the bill sent by the Commission. Payments must be accompanied by the bill to ensure proper credit. Electronic payments must include the reference number contained on the bill sent by the Commission.
              (3) Petitions for reconsideration or applications for review of fee decisions pursuant to § 1.1119(b) of this subpart must be accompanied by the required fee for the application or other filing being considered or reviewed.
              (4) Applicants claiming an exemption from a fee requirement for an application or other filing under 47 U.S.C. 158(d)(1) or § 1.1116 of this subpart shall file their applications in the appropriate location as set forth in the rules for the service for which they are applying, except that request for waiver accompanied by a tentative fee payment should be filed as set forth in §§ 1.1102 through 1.1109.
              (b) Except as provided for in paragraph (c) of this section, all materials must be submitted as one package. The Commission will not take responsibility for matching fees, forms and applications submitted at different times or locations. Materials submitted at other than the location and address required by § 0.401(b) and paragraph (a) of this section will be returned to the applicant or filer.

              (c) Fees for applications and other filings pertaining to the Wireless Radio Services that are submitted electronically via ULS may be paid electronically or sent to the Commission's lock box bank manually. When paying manually, applicants must include the application file number (assigned by the ULS electronic filing system on FCC Form 159) and submit such number with the payment in order for the Commission to verify that the payment was made. Manual payments must be received no later than ten (10) days after receipt of the application on ULS or the application will be dismissed. Payment received more than ten (10) days after electronic filing of an application on a Bureau/Office electronic filing system (e.g., ULS) will be forfeited (see §§ 1.934 and 1.1111.)
              (d) Fees for applications and other filings pertaining to the Multichannel Video and Cable Television Service (MVCTS) and the Cable Television Relay Service (CARS) that are submitted electronically via the Cable Operations and Licensing System (COALS) may be paid electronically or sent to the Commission's lock box bank manually. When paying manually, applicants must include the FCC Form 159 generated by COALS (pre-filled with the transaction confirmation number) and completed with the necessary additional payment information to allow the Commission to verify that payment was made. Manual payments must be received no later than ten (10) days after receipt of the application or filing in COALS or the application or filing will be dismissed.
              [55 FR 19171, May 8, 1990. Redesignated at 59 FR 30998, June 16, 1994, as amended at 59 FR 30999, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 63 FR 68941, Dec. 14, 1998; 65 FR 49762, Aug. 15, 2000; 68 FR 27001, May 19, 2003; 69 FR 41176, July 7, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009; 74 FR 5117, Jan. 29, 2009; 75 FR 36550, June 28, 2010; 83 FR 2556, Jan. 18, 2018]
            
            
              § 1.1114
              Conditionality of Commission or staff authorizations.
              (a) Any instrument of authorization granted by the Commission, or by its staff under delegated authority, will be conditioned upon final payment of the applicable fee or delinquent fees and timely payment of bills issued by the Commission. As applied to checks, bank drafts and money orders, final payment shall mean receipt by the Treasury of funds cleared by the financial institution on which the check, bank draft or money order is drawn.
              (1) If, prior to a grant of an instrument of authorization, the Commission is notified that final payment has not been made, the application or filing will be:
              (i) Dismissed and returned to the applicant;
              (ii) Shall lose its place in the processing line;
              (iii) And will not be accorded nunc pro tunc treatment if resubmitted after the relevant filing deadline.
              
              (2) If, subsequent to a grant of an instrument of authorization, the Commission is notified that final payment has not been made, the Commission will:
              (i) Automatically rescind that instrument of authorization for failure to meet the condition imposed by this subsection; and
              (ii) Notify the grantee of this action; and
              (iii) Not permit nunc pro tunc treatment for the resubmission of the application or filing if the relevant deadline has expired.
              (3) Upon receipt of a notification of rescision of the authorization, the grantee will immediately cease operations initiated pursuant to the authorization.
              (b) In those instances where the Commission has granted a request for deferred payment of a fee or issued a bill payable at a future date, further processing of the application or filing, or the grant of authority, shall be conditioned upon final payment of the fee, plus other required payments for late payments, by the date prescribed by the deferral decision or bill. Failure to comply with the terms of the deferral decision or bill shall result in the automatic dismissal of the submission or rescision of the Commission authorization for failure to meet the condition imposed by this subpart. The Commission reserves the right to return payments received after the date established on the bill and exercise the conditions attached to the application. The Commission shall:
              (1) Notify the grantee that the authorization has been rescinded;
              (i) Upon such notification, the grantee will immediately cease operations initiated pursuant to the authorization.
              (ii) [Reserved]
              (2) Not permit nunc pro tunc treatment to applicants who attempt to refile after the original deadline for the underlying submission.
              (c) (1) Where an applicant is found to be delinquent in the payment of application fees, the Commission will make a written request for the delinquent fee, together with any penalties that may be due under this subpart. Such request shall inform the applicant/filer that failure to pay or make satisfactory payment arrangements will result in the Commission's withholding action on, and/or as appropriate, dismissal of, any applications or requests filed by the applicant. The staff shall also inform the applicant of the procedures for seeking Commission review of the staff's fee determination.
              (2) If, after final determination that the fee is due or that the applicant is delinquent in the payment of fees, and payment is not made in a timely manner, the staff will withhold action on the application or filing until payment or other satisfactory arrangement is made. If payment or satisfactory arrangement is not made within 30 days of the date of the original notification, the application will be dismissed.
              [52 FR 5289, Feb. 20, 1987, as amended at 55 FR 19171, May 8, 1990. Redesignated at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 69 FR 27847, May 17, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1115
              Return or refund of charges.
              (a) All refunds will be issued to the payer named in the appropriate block of the FCC Form 159. The full amount of any fee submitted will be returned or refunded, as appropriate, under the authority granted at § 0.231.

              (1) When no fee is required for the application or other filing. (see § 1.1111).
              (2) When the fee processing staff or bureau/office determines that an insufficient fee has been submitted within 30 calendar days of receipt of the application or filing and the application or filing is dismissed.
              (3) When the application is filed by an applicant who cannot fulfill a prescribed age requirement.
              (4) When the Commission adopts new rules that nullify applications already accepted for filing, or new law or treaty would render useless a grant or other positive disposition of the application.

              (5) When a waiver is granted in accordance with this subpart.
              
              
                Note:
                Payments in excess of an application fee will be refunded only if the overpayment is $10 or more.
              
              

              (6) When an application for new or modified facilities is not timely filed in accordance with the filing window as established by the Commission in a public notice specifying the earliest and latest dates for filing such applications.
              (b) Comparative hearings are no longer required.
              (c) Applicants in the Media Services for first-come, first-served construction permits will be entitled to a refund of the fee, if, within fifteen days of the issuance of a Public Notice, applicant indicates that there is a previously filed pending application for the same vacant channel, such applicant notifies the Commission that they no longer wish their application to remain on file behind the first applicant and any other applicants filed before his or her application, and the applicant specifically requests a refund of the fee paid and dismissal of his or her application.
              (d) Applicants for space station licenses under the first-come, first served procedure set forth in part 25 of this title will be entitled to a refund of the fee if, before the Commission has placed the application on public notice, the applicant notifies the Commission that it no longer wishes to keep its application on file behind the licensee and any other applicants who filed their applications before its application, and specifically requests a refund of the fee and dismissal of its application.
              [52 FR 5289, Feb. 20, 1987, as amended at 53 FR 40889, Oct. 19, 1988; 56 FR 795, Jan. 9, 1991; 56 FR 56602, Nov. 6, 1991. Redesignated at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49762, Aug. 15, 2000; 67 FR 46303, July 12, 2002; 67 FR 67337, Nov. 5, 2002; 68 FR 51502, Aug. 27, 2003; 69 FR 41177, July 7, 2004; 71 54234, Sept. 14, 2006. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1116
              General exemptions to charges.
              No fee established in §§ 1.1102 through 1.1109 of this subpart, unless otherwise qualified herein, shall be required for:
              (a) Applications filed for the sole purpose of modifying an existing authorization (or a pending application for authorization) in order to comply with new or additional requirements of the Commission's rules or the rules of another Federal agency. However, if the applicant also requests an additional modification, renewal, or other action, the appropriate fee for such additional request must accompany the application. Cases in which a fee will be paid include applications by FM and TV licensees or permittees seeking to upgrade channel after a rulemaking.
              (b) Applicants in the Special Emergency Radio and Public Safety Radio Services that are government entities or nonprofit entities. Applicants claiming nonprofit status must include a current Internal Revenue Service Determination Letter documenting this nonprofit status.
              (c) Applicants, permittees or licensees of noncommercial educational (NCE) broadcast stations in the FM or TV services, as well as AM applicants, permittees or licensees operating in accordance with § 73.503 of this chapter.
              (d) Applicants, permittees, or licensees qualifying under paragraph (c) of this section requesting Commission authorization in any other mass media radio service (except the international broadcast (HF) service) private radio service, or common carrier radio communications service otherwise requiring a fee, if the radio service is used in conjunction with the NCE broadcast station on an NCE basis.
              (e) Other applicants, permittees, or licensees providing, or proposing to provide, an NCE or instructional service, but not qualifying under paragraph (c) of this section, may be exempt from filing fees, or be entitled to a refund, in the following circumstances.
              (1) An applicant is exempt from filing fees if it is an organization that, like the Public Broadcasting Service or National Public Radio, receives funding directly or indirectly through the Public Broadcasting Fund, 47 U.S.C. 396(k), distributed by the Corporation for Public Broadcasting, where the authorization requested will be used in conjunction with the organization on an NCE basis;

              (2) An applicant for a translator or low power television station that proposes an NCE service will be entitled to a refund of fees paid for the filing of the application when, after grant, it provides proof that it has received funding for the construction of the station through the National Telecommunications and Information Administration (NTIA) or other showings as required by the Commission.
              (3) An applicant that has qualified for a fee refund under paragraph (e)(2) of this section and continues to operate as an NCE station is exempt from fees for broadcast auxiliary stations (subparts D, E, and F of part 74) or stations in the private radio or common carrier services where such authorization is to be used in conjunction with the NCE translator or low power station.

              (4) An applicant that is the licensee in the Educational Broadband Service (EBS) (formerly, Instructional Television Fixed Service (ITFS)) (parts 27 and 74, e.g., §§ 27.1200, et seq., and 74.832(b), of this chapter) is exempt from filing fees where the authorization requested will be used by the applicant in conjunction with the provision of the EBS.
              (f) Applicants, permittees or licensees who qualify as governmental entities. For purposes of this exemption a governmental entity is defined as any state, possession, city, county, town, village, municipal corporation or similar political organization or subpart thereof controlled by publicly elected or duly appointed public officials exercising sovereign direction and control over their respective communities or programs.

              (g) Applications for Restricted Radiotelephone Operator Permits where the applicant intends to use the permit solely in conjunction with duties performed at radio facilities qualifying for fee exemption under paragraphs (c), (d), or (e) of this section.
              
              
                Note:
                Applicants claiming exemptions under the terms of this subpart must certify as to their eligibility for the exemption through a cover letter accompanying the application or filing. This certification is not required if the applicable FCC Form requests the information justifying the exemption.
              
              [52 FR 5289, Feb. 20, 1987, as amended at 53 FR 40889, Oct. 19, 1988; 55 FR 19172, May 8, 1990; 56 FR 56602, Nov. 6, 1991. Redesignated and amended at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49762, Aug. 15, 2000; 69 FR 41177, July 7, 2004; 71 FR 54234, Sept. 14, 2006. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1117
              Adjustments to charges.
              (a) The Schedule of Charges established by §§ 1.1102 through 1.1109 of this subpart shall be reviewed by the Commission on October 1, 1999 and every two years thereafter, and adjustments made, if any, will be reflected in the next publication of Schedule of Charges.
              (1) The fees will be adjusted by the Commission to reflect the percentage change in the Consumer Price Index for all Urban Consumers (CPI-U) from the date of enactment of the authorizing legislation (December 19, 1989) to the date of adjustment, and every two years thereafter, to reflect the percentage change in the CPI-U in the period between the enactment date and the adjustment date.
              (2) Adjustments based upon the percentage change in the CPI-U will be applied against the base fees as enacted or amended by Congress in the year the fee was enacted or amended.
              (b) Increases or decreases in charges will apply to all categories of fees covered by this subpart. Individual fees will not be adjusted until the increase or decrease, as determined by the net change in the CPI-U since the date of enactment of the authorizing legislation, amounts to at least $5 in the case of fees under $100, or 5% or more in the case of fees of $100 or greater. All fees will be adjusted upward to the next $5 increment.
              (c) Adjustments to fees made pursuant to these procedures will not be subject to notice and comment rulemakings, nor will these decisions be subject to petitions for reconsideration under § 1.429 of the rules. Requests for modifications will be limited to correction of arithmetical errors made during an adjustment cycle.
              [52 FR 5289, Feb. 20, 1987, as amended at 53 FR 40889, Oct. 19, 1988; 55 FR 19172, May 8, 1990. Redesignated and amended at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49762, Aug. 15, 2000; 69 FR 41177, July 7, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1118
              Penalty for late or insufficient payments.

              (a) Filings subject to fees and accompanied by defective fee submissions will be dismissed under § 1.1111 (d) of this subpart where the defect is discovered by the Commission's staff within 30 calendar days from the receipt of the application or filing by the Commission.
              (1) A defective fee may be corrected by resubmitting the application or other filing, together with the entire correct fee.
              (2) For purposes of determining whether the filing is timely, the date of resubmission with the correct fee will be considered the date of filing. However, in cases where the fee payment fails due to error of the applicant's bank, as evidenced by an affidavit of an officer of the bank, the date of the original submission will be considered the date of filing.
              (b) Applications or filings accompanied by insufficient fees or no fees, or where such applications or filings are made by persons or organizations that are delinquent in fees owed to the Commission, that are inadvertently forwarded to Commission staff for substantive review will be billed for the amount due if the discrepancy is not discovered until after 30 calendar days from the receipt of the application or filing by the Commission. Applications or filings that are accompanied by insufficient fees or no fees will have a penalty charge equaling 25 percent of the amount due added to each bill. Any Commission action taken prior to timely payment of these charges is contingent and subject to rescission.
              (c) Applicants to whom a deferral of payment is granted under the terms of this subsection will be billed for the amount due plus a charge equalling 25 percent of the amount due. Any Commission actions taken prior to timely payment of these charges are contingent and subject to rescission.

              (d) Failure to submit fees, following notice to the applicant of failure to submit the required fee, is subject to collection of the fee, including interest thereon, any associated penalties, and the full cost of collection to the Federal government pursuant to the provisions of the Debt Collection Improvement Act of 1996 (DCIA), Public Law 104-134, 110 Stat. 1321, 1358 (Apr. 26, 1996), codified at 31 U.S.C. 3711 et seq. See 47 CFR 1.1901 through 1.1952. The debt collection processes described above may proceed concurrently with any other sanction in this paragraph.
              [52 FR 5289, Feb. 20, 1987, as amended at 53 FR 40889, Oct. 19, 1988; 55 FR 19172, May 8, 1990. Redesignated and amended at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 67 FR 67337, Nov. 5, 2002; 69 FR 41177, July 7, 2004; 69 FR 27847, May 17, 2004; 69 FR 41177, July 7, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
              
                Editorial Note:
                At 69 FR 57230, Sept. 24, 2004, § 1.1116(a) introductory text was corrected by changing the reference to “§ 1.1109(b)” to read “§ 1.1109(d)”; however, the amendment could not be incorporated because that reference does not exist in the paragraph.
              
            
            
              § 1.1119
              Petitions and applications for review.
              (a) The fees established by this subpart may be waived or deferred in specific instances where good cause is shown and where waiver or deferral of the fee would promote the public interest.
              (b) Requests for waivers or deferrals will only be considered when received from applicants acting in respect to their own applications. Requests for waivers or deferrals of entire classes of services will not be considered.
              (c) Petitions for waivers, deferrals, fee determinations, reconsiderations and applications for review will be acted upon by the Managing Director with the concurrence of the General Counsel. All such filings within the scope of the fee rules shall be filed as a separate pleading and clearly marked to the attention of the Managing Director. Any such request that is not filed as a separate pleading will not be considered by the Commission. Requests for deferral of a fee payment for financial hardship must be accompanied by supporting documentation.
              (1) Petitions and applications for review submitted with a fee must be submitted electronically or to the Commission's lock box bank at the address for the appropriate service as set forth in §§ 1.1102 through 1.1107.

              (2) If no fee payment is submitted, the request should be filed electronically through the Commission's Electronic Comment Filing System or with the Commission's Secretary.
              
              (d) Deferrals of fees will be granted for an established period of time not to exceed six months.
              (e) Applicants seeking waivers must submit the request for waiver with the application or filing, required fee and FCC Form 159, or a request for deferral. A petition for waiver and/or deferral of payment must be submitted to the Office of the Managing Director as specified in paragraph (c) of this section. Waiver requests that do not include these materials will be dismissed in accordance with § 1.1111 of this subpart. Submitted fees will be returned if a waiver is granted. The Commission will not be responsible for delays in acting upon these requests.
              (f) Petitions for waiver of a fee based on financial hardship will be subject to the provisions of paragraph 1.1166(e).
              [52 FR 5289, Feb. 20, 1987, as amended at 55 FR 19172, May 8, 1990; 55 FR 38065, Sept. 17, 1990. Redesignated and amended at 59 FR 30998, June 16, 1994, as further amended at 59 FR 30999, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49762, Aug. 15, 2000; 66 FR 36202, July 11, 2001; 67 FR 67337, Nov. 5, 2002; 68 FR 48467, Aug. 13, 2003. Redesignated and amended at 74 FR 3445, Jan. 21, 2009; 83 FR 2556, Jan. 18, 2018]
            
            
              § 1.1120
              Error claims.

              (a) Applicants who wish to challenge a staff determination of an insufficient fee or delinquent debt may do so in writing. A challenge to a determination that a party is delinquent in paying the full application fee must be accompanied by suitable proof that the fee had been paid or waived (or deferred from payment during the period in question), or by the required application payment and any assessment penalty payment (see § 1.1118) of this subpart). Failure to comply with these procedures will result in dismissal of the challenge. These claims should be addressed to the Federal Communications Commission, Attention: Financial Operations, 445 12th St., SW., Washington, DC 20554 or e-mailed to ARINQUIRIES@fcc.gov.
              
              (b) Actions taken by Financial Operations staff are subject to the reconsideration and review provisions of §§ 1.106 and 1.115 of this part, EXCEPT THAT reconsideration and/or review will only be available where the applicant has made the full and proper payment of the underlying fee as required by this subpart.
              (1) Petitions for reconsideration and/or applications for review submitted by applicants that have not made the full and proper fee payment will be dismissed; and
              (2) If the fee payment should fail while the Commission is considering the matter, the petition for reconsideration or application for review will be dismissed.
              [52 FR 5289, Feb. 20, 1987, as amended at 53 FR 40889, Oct. 19, 1988. Redesignated at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49763, Aug. 15, 2000; 69 FR 27848, May 17, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1121
              Billing procedures.

              (a) The fees required for the International Telecommunications Settlements (§ 1.1103 of this subpart), Accounting and Audits Field Audits and Review of Arrest Audits (§ 1.1106 of this subpart) should not be paid with the filing or submission of the request. The fees required for requests for Special Temporary Authority (see generally §§ 1.1102, 1.1104, 1.1106 & 1.1107 of this subpart) that the applicant believes is of an urgent or emergency nature and are filed directly with the appropriate Bureau or Office should not be paid with the filing of the request with that Bureau or Office.

              (b) In these cases, the appropriate fee will be determined by the Commission and the filer will be billed for that fee. The bill will set forth the amount to be paid, the date on which payment is due, and the address to which the payment should be submitted. See also § 1.1113 of this subpart.
              [55 FR 19172, May 8, 1990, as amended at 58 FR 68541, Dec. 28, 1993. Redesignated and amended at 59 FR 30998, June 16, 1994. Redesignated at 60 FR 5326, Jan. 27, 1995, as amended at 65 FR 49763, Aug. 15, 2000; 67 FR 67337, Nov. 5, 2002; 69 FR 41177, July 7, 2004. Redesignated and amended at 74 FR 3445, Jan. 21, 2009]
            
            
              § 1.1151
              Authority to prescribe and collect regulatory fees.

              Authority to impose and collect regulatory fees is contained in section 9 of the Communications Act, as amended by sections 101-103 of title I of the Consolidated Appropriations Act of 2018 (Pub. L. 115-141, 132 Stat. 1084), 47 U.S.C. 159, which directs the Commission to prescribe and collect annual regulatory fees to recover the cost of carrying out the functions of the Commission.
              [85 FR 59911, Sept. 23, 2020]
            
            
              § 1.1152
              Schedule of annual regulatory fees for wireless radio services.
              
                Table 1 to § 1.1152
                
                  Exclusive use services (per license)
                  Fee amount
                
                
                  1. Land Mobile (Above 470 MHz and 220 MHz Local, Base Station & SMRS) (47 CFR part 90)
                
                
                  (a) New, Renew/Mod (FCC 601 & 159)
                  $25.00
                
                
                  (b) New, Renew/Mod (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  25.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  220 MHz Nationwide
                
                
                  (a) New, Renew/Mod (FCC 601 & 159)
                  25.00
                
                
                  (b) New, Renew/Mod (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  25.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  2. Microwave (47 CFR part 101) (Private)
                
                
                  (a) New, Renew/Mod (FCC 601 & 159)
                  25.00
                
                
                  (b) New, Renew/Mod (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  25.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 601 & 159)
                  25.00
                
                
                  3. Shared Use ServicesLand Mobile (Frequencies Below 470 MHz—except 220 MHz)
                  
                
                
                  (a) New, Renew/Mod (FCC 601 & 159)
                  10.00
                
                
                  (b) New, Renew/Mod (Electronic Filing) (FCC 601 & 159)
                  10.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  10.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 601 & 159)
                  10.00
                
                
                  Rural Radio (47 CFR part 22)
                
                
                  (a) New, Additional Facility, Major Renew/Mod (Electronic Filing) (FCC 601 & 159)
                  10.00
                
                
                  (b) Renewal, Minor Renew/Mod (Electronic Filing)
                  10.00
                
                
                  Marine Coast
                
                
                  (a) New Renewal/Mod (FCC 601 & 159)
                  40.00
                
                
                  (b) New, Renewal/Mod (Electronic Filing) (FCC 601 & 159)
                  40.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  40.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 601 & 159)
                  40.00
                
                
                  Aviation Ground
                
                
                  (a) New, Renewal/Mod (FCC 601 & 159)
                  20.00
                
                
                  (b) New, Renewal/Mod (Electronic Filing) (FCC 601 & 159)
                  20.00
                
                
                  (c) Renewal Only (FCC 601 & 159)
                  20.00
                
                
                  (d) Renewal Only (Electronic Only) (FCC 601 & 159)
                  20.00
                
                
                  Marine Ship
                
                
                  (a) New, Renewal/Mod (FCC 605 & 159)
                  15.00
                
                
                  (b) New, Renewal/Mod (Electronic Filing) (FCC 605 & 159)
                  15.00
                
                
                  (c) Renewal Only (FCC 605 & 159)
                  15.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 605 & 159)
                  15.00
                
                
                  Aviation Aircraft
                
                
                  (a) New, Renew/Mod (FCC 605 & 159)
                  10.00
                
                
                  (b) New, Renew/Mod (Electronic Filing) (FCC 605 & 159)
                  10.00
                
                
                  (c) Renewal Only (FCC 605 & 159)
                  10.00
                
                
                  (d) Renewal Only (Electronic Filing) (FCC 605 & 159)
                  10.00
                
                
                  4. CMRS Cellular/Mobile Services (per unit) (FCC 159)
                  
                    1 .17
                
                
                  5. CMRS Messaging Services (per unit) (FCC 159)
                  
                    2 .08
                
                
                  6. Broadband Radio Service (formerly MMDS and MDS)
                  560
                
                
                  7. Local Multipoint Distribution Service
                  560
                
                
                  1 These are standard fees that are to be paid in accordance with § 1.1157(b) of this chapter.
                
                  2 These are standard fees that are to be paid in accordance with § 1.1157(b) of this chapter.
              
              [85 FR 59911, Sept. 23, 2020]
            
            
              
              § 1.1153
              Schedule of annual regulatory fees and filing locations for mass media services.
              
                Table 1 to § 1.1153
                
                  Radio [AM and FM] (47 CFR part 73)
                  Fee amount
                
                
                  1. AM Class A
                
                
                  <=25,000 population
                  $975
                
                
                  25,001-75,000 population
                  1,475
                
                
                  75,001-150,000 population
                  2,200
                
                
                  150,001-500,000 population
                  3,300
                
                
                  500,001-1,200,000 population
                  4,925
                
                
                  1,200,001-3,000,000 population
                  7,400
                
                
                  3,000,001-6,000,000 population
                  11,100
                
                
                  >6,000,000 population
                  16,675
                
                
                  2. AM Class B
                
                
                  <=25,000 population
                  700
                
                
                  25,001-75,000 population
                  1,050
                
                
                  75,001-150,000 population
                  1,575
                
                
                  150,001-500,000 population
                  2,375
                
                
                  500,001-1,200,000 population
                  3,550
                
                
                  1,200,001-3,000,000 population
                  5,325
                
                
                  3,000,001-6,000,000 population
                  7,975
                
                
                  >6,000,000 population
                  11,975
                
                
                  3. AM Class C
                
                
                  <=25,000 population
                  610
                
                
                  25,001-75,000 population
                  915
                
                
                  75,001-150,000 population
                  1,375
                
                
                  150,001-500,000 population
                  2,050
                
                
                  500,001-1,200,000 population
                  3,075
                
                
                  1,200,001-3,000,000 population
                  4,625
                
                
                  3,000,001-6,000,000 population
                  6,950
                
                
                  >6,000,000 population
                  10,425
                
                
                  4. AM Class D
                
                
                  <=25,000 population
                  670
                
                
                  25,001-75,000 population
                  1,000
                
                
                  75,001-150,000 population
                  1,500
                
                
                  150,001-500,000 population
                  2,275
                
                
                  500,001-1,200,000 population
                  3,400
                
                
                  1,200,001-3,000,000 population
                  5,100
                
                
                  3,000,001-6,000,000 population
                  7,625
                
                
                  >6,000,000 population
                  11,450
                
                
                  5. AM Construction Permit
                  610
                
                
                  6. FM Classes A, B1 and C3
                
                
                  <=25,000 population
                  1,075
                
                
                  25,001-75,000 population
                  1,625
                
                
                  75,001-150,000 population
                  2,425
                
                
                  150,001-500,000 population
                  3,625
                
                
                  500,001-1,200,000 population
                  5,450
                
                
                  1,200,001-3,000,000 population
                  8,175
                
                
                  3,000,001-6,000,000 population
                  12,250
                
                
                  >6,000,000 population
                  18,375
                
                
                  7. FM Classes B, C, C0, C1 and C2
                
                
                  <=25,000 population
                  1,225
                
                
                  25,001-75,000 population
                  1,850
                
                
                  75,001-150,000 population
                  2,750
                
                
                  150,001-500,000 population
                  4,150
                
                
                  500,001-1,200,000 population
                  6,200
                
                
                  1,200,001-3,000,000 population
                  9,300
                
                
                  3,000,001-6,000,000 population
                  13,950
                
                
                  >6,000,000 population
                  20,925
                
                
                  8. FM Construction Permits
                  1,075
                
                
                  TV (47 CFR part 73)
                
                
                  Digital TV (UHF and VHF Commercial Stations)
                
                
                  1. Digital TV Construction Permits
                  4,950
                
                
                  2. Television Fee Factor
                  .007837per population count
                  
                
                
                  Low Power TV, Class A TV, TV/FM Translator, & TV/FM Booster (47 CFR part 74)
                  315
                
              
              [85 FR 59912, Sept. 23, 2020]
            
            
              
              § 1.1154
              Schedule of annual regulatory charges for common carrier services.
              
                Table 1 to § 1.1154
                
                  Radio facilities
                  Fee amount
                
                
                  1. Microwave (Domestic Public Fixed) (Electronic Filing) (FCC Form 601 & 159)
                  $25.00.
                
                
                  Carriers
                
                
                  1. Interstate Telephone Service Providers (per interstate and international end-user revenues (see FCC Form 499-A)
                  .00321.
                
                
                  2. Toll Free Number Fee
                  .12 per Toll Free Number.
                
              
              [85 FR 59913, Sept. 23, 2020]
            
            
              § 1.1155
              Schedule of regulatory fees for cable television services.
              
                Table 1 to § 1.1155
                
                   
                  Fee amount
                
                
                  1. Cable Television Relay Service
                  $1,300.
                
                
                  2. Cable TV System, Including IPTV (per subscriber)
                  .89.
                
                
                  3. Direct Broadcast Satellite (DBS)
                  .72 per subscriber.
                
              
              [85 FR 59913, Sept. 23, 2020]
            
            
              § 1.1156
              Schedule of regulatory fees for international services.
              (a) Geostationary orbit (GSO) and non-geostationary orbit (NGSO) space stations. The following schedule applies for the listed services:
              
                Table 1 to Paragraph (a)
                
                  Fee category
                  Fee amount
                
                
                  Space Stations (Geostationary Orbit)
                  $98,125
                
                
                  Space Stations (Non-Geostationary Orbit)
                  223,500
                
                
                  Earth Stations: Transmit/Receive & Transmit only (per authorization or registration)
                  560
                
              
              (b) International terrestrial and satellite Bearer Circuits. (1) Regulatory fees for International Bearer Circuits are to be paid by facilities-based common carriers that have active (used or leased) international bearer circuits as of December 31 of the prior year in any terrestrial or satellite transmission facility for the provision of service to an end user or resale carrier, which includes active circuits to themselves or to their affiliates. In addition, non-common carrier terrestrial and satellite operators must pay a fee for each active circuit sold or leased to any customer, including themselves or their affiliates, other than an international common carrier authorized by the Commission to provide U.S. international common carrier services. “Active circuits” for purposes of this paragrpah (b) include backup and redundant circuits. In addition, whether circuits are used specifically for voice or data is not relevant in determining that they are active circuits.

              (2) The fee amount, per active Gbps circuit will be determined for each fiscal year.
              
              
                Table 2 to Paragraph (b)(2)
                
                  International terrestrial and satellite (capacity as of December 31, 2019)
                  Fee amount
                
                
                  Terrestrial Common Carrier and Non Common Carrier
                  $41 per Gbps circuit.
                
                
                  Satellite Common Carrier and Non-Common Carrier
                
              
              (c) Submarine cable. Regulatory fees for submarine cable systems will be paid annually, per cable landing license, for all submarine cable systems operating based on their lit capacity as of December 31 of the prior year. The fee amount will be determined by the Commission for each fiscal year.
              
                Table 3 to Paragraph (c)—FY 2020 International Bearer Circuits—Submarine Cable Systems
                
                  Submarine cable systems (lit capacity as of December 31, 2019)
                  Fee ratio
                  FY 2020regulatory fees
                  
                
                
                  Less than 50 Gbps
                  .0625 Units
                  $13,450
                
                
                  50 Gbps or greater, but less than 250 Gbps
                  .125 Units
                  26,875
                
                
                  250 Gbps or greater, but less than 1,500 Gbps
                  .25 Units
                  53,750
                
                
                  1,500 Gbps or greater, but less than 3,500 Gbps
                  .5 Units
                  107,500
                
                
                  3,500 Gbps or greater, but less than 6,500 Gbps
                  1.0 Unit
                  215,000
                
                
                  6,500 Gbps or greater
                  2.0 Units
                  430,000
                
              
              [85 FR 59914, Sept. 23, 2020]
            
            
              § 1.1157
              Payment of charges for regulatory fees.
              Payment of a regulatory fee, required under §§ 1.1152 through 1.1156, shall be filed in the following manner:
              (a)(1) The amount of the regulatory fee payment that is due with any application for authorization shall be the multiple of the number of years in the entire term of the requested license or other authorization multiplied by the annual fee payment required in the Schedule of Regulatory Fees, effective at the time the application is filed. Except as set forth in § 1.1160, advance payments shall be final and shall not be readjusted during the term of the license or authorization, notwithstanding any subsequent increase or decrease in the annual amount of a fee required under the Schedule of Regulatory Fees.
              (2) Failure to file the appropriate regulatory fee due with an application for authorization will result in the return of the accompanying application, including an application for which the Commission has assigned a specific filing deadline.

              (b)(1) Payments of standard regulatory fees applicable to certain wireless radio, mass media, common carrier, cable and international services shall be filed in full on an annual basis at a time announced by the Commission or the Managing Director, pursuant to delegated authority, and published in the Federal Register.
              

              (2) Large regulatory fees, as annually defined by the Commission, may be submitted in installment payments or in a single payment on a date certain as announced by the Commission or the Managing Director, pursuant to delegated authority, and published in the Federal Register.
              
              (c) Standard regulatory fee payments, as well as any installment payment, must be filed with a FCC Form 159, FCC Remittance Advice, and a FCC Form 159C, Remittance Advice Continuation Sheet, if additional space is needed. Failure to submit a copy of FCC Form 159 with a standard regulatory fee payment, or an installment payment, will result in the return of the submission and a 25 percent penalty if the payment is resubmitted after the date the Commission establishes for the payment of standard regulatory fees and for any installment payment.
              (1) Any late filed regulatory fee payment will be subject to the penalties set forth in section 1.1164.

              (2) If one or more installment payments are untimely submitted or not submitted at all, the eligibility of the subject regulatee to submit installment payments may be cancelled.
              (d) Any Commercial Mobile Radio Service (CMRS) licensee subject to payment of an annual regulatory fee shall retain for a period of two (2) years from the date on which the regulatory fee is paid, those business records which were used to calculate the amount of the regulatory fee.
              [60 FR 34031, June 29, 1995, as amended at 62 FR 59825, Nov. 5, 1997; 67 FR 46306, July 12, 2002]
            
            
              § 1.1158
              Form of payment for regulatory fees.
              Any annual and multiple year regulatory fee payment must be submitted by online Automatic Clearing House (ACH) payment, online Visa, MasterCard, American Express, or Discover credit card payment, or wire transfer payment denominated in U.S. dollars and drawn on a United States financial institution and made payable to the Federal Communications Commission. No other credit card is acceptable. Any other form of payment for annual and multiple year regulatory fees (e.g., paper checks, cash) will be rejected and sent back to the payor. The Commission will not be responsible for cash, under any circumstances, sent through the mail.
              (a) Payors making wire transfer payments must submit an accompanying FCC Form 159-E via facsimile.
              (b) Multiple payment instruments for a single regulatory fee are not permitted, except that the Commission will accept multiple money orders in payment of any fee where the fee exceeds the maximum amount for a money order established by the issuing entity and the use of multiple money orders is the only practicable means available for payment.
              (c) Payment of multiple standard regulatory fees (including an installment payment) due on the same date, may be made with a single payment instrument and cover mass media, common carrier, international, and cable service fee payments. Each regulatee is solely responsible for accurately accounting for and listing each license or authorization and the number of subscribers, access lines, or other relevant units on the accompanying FCC Form 159 and, if needed, FCC Form 159C and for making full payment for every regulatory fee listed on the accompanying form. Any omission or payment deficiency of a regulatory fee will result in a 25 percent penalty of the amount due and unpaid.
              (d) Any regulatory fee payment (including a regulatory fee payment submitted with an application in the wireless radio service) made by credit card or money order must be submitted with a completed FCC Form 159. Failure to accurately enter the credit card number and date of expiration and the payor's signature in the appropriate blocks on FCC Form 159 will result in rejection of the credit card payment.
              [60 FR 34031, June 29, 1995, as amended at 67 FR 46306, July 12, 2002; 80 FR 66816, Oct. 30, 2015]
            
            
              § 1.1159
              Filing locations and receipts for regulatory fees.
              (a) Regulatory fee payments must be directed to the location and address set forth in §§ 1.1152 through 1.1156 for the specific category of fee involved. Any regulatory fee required to be submitted with an application must be filed as a part of the application package accompanying the application. The Commission will not take responsibility for matching fees, forms and applications submitted at different times or locations.
              (b) Petitions for reconsideration or applications for review of fee decisions submitted with a standard regulatory fee payment pursuant to §§ 1.1152 through 1.1156 of the rules are to be filed with the Commission's lockbox bank in the manner set forth in §§ 1.1152 through 1.1156 for payment of the fee subject to the petition for reconsideration or the application for review. Petitions for reconsideration and applications for review that are submitted with no accompanying payment should be filed with the Secretary, Federal Communications Commission, Attention: Managing Director, Washington, D.C. 20554.

              (c) Any request for exemption from a regulatory fee shall be filed with the Secretary, Federal Communications Commission, Attention: Managing Director, Washington, D.C. 20554, except that requests for exemption accompanied by a tentative fee payment shall be filed at the lockbox set forth for the appropriate service in §§ 1.1152 through 1.1156.
              (d) The Commission will furnish a receipt for a regulatory fee payment only upon request. In order to obtain a receipt for a regulatory fee payment, the package must include an extra copy of the Form FCC 159 or, if a Form 159 is not required with the payment, a copy of the first page of the application or other filing submitted with the regulatory fee payment, submitted expressly for the purpose of serving as a receipt for the regulatory fee payment and application fee payment, if required. The document should be clearly marked “copy” and should be the top document in the package. The copy will be date stamped immediately and provided to the bearer of the submission, if hand delivered. For submissions by mail, the receipt copy will be provided through return mail if the filer has attached to the receipt copy a stamped self-addressed envelope of sufficient size to contain the receipt document.

              (e) The Managing Director may issue annually, at his discretion, a Public Notice setting forth the names of all commercial regulatees that have paid a regulatory fee and shall publish the Public Notice in the Federal Register.
              
              [60 FR 34032, June 29, 1995, as amended at 62 FR 59825, Nov. 5, 1997]
            
            
              § 1.1160
              Refunds of regulatory fees.
              (a) Regulatory fees will be refunded, upon request, only in the following instances:
              (1) When no regulatory fee is required or an excessive fee has been paid. In the case of an overpayment, the refund amount will be based on the applicants', permittees', or licensees' entire submission. All refunds will be issued to the payor named in the appropriate block of the FCC Form 159. Payments in excess of a regulatory fee will be refunded only if the overpayment is $10.00 or more.
              (2) In the case of advance payment of regulatory fees, subject to § 1.1152, a refund will be issued based on unexpired full years:
              (i) When the Commission adopts new rules that nullify a license or other authorization, or a new law or treaty renders a license or other authorization useless;
              (ii) When a licensee in the wireless radio service surrenders the license or other authorization subject to a fee payment to the Commission; or
              (iii) When the Commission declines to grant an application submitted with a regulatory fee payment.
              (3) When a waiver is granted in accordance with § 1.1166.
              (b) No pro-rata refund of an annual fee will be issued.
              (c) No refunds will be issued based on unexpired partial years.
              (d) No refunds will be processed without a written request from the applicant, permittee, licensee or agent.
              [60 FR 34032, June 29, 1995, as amended at 67 FR 46307, July 12, 2002]
            
            
              § 1.1161
              Conditional license grants and delegated authorizations.

              (a) Grant of any application or an instrument of authorization or other filing for which an annual or multiple year regulatory fee is required to accompany the application or filing will be conditioned upon final payment of the current or delinquent regulatory fees. Current annual and multiple year regulatory fees must be paid electronically as described in § 1.1112(e). For all other fees, (e.g., application fees, delinquent regulatory fees) final payment shall mean receipt by the U.S. Treasury of funds cleared by the financial institution on which the check, cashier's check, or money order is drawn. Electronic payments are considered timely when a wire transfer was received by the Commission's bank no later than 6:00 p.m. on the due date; confirmation to pay.gov that a credit card payment was successful no later than 11:59 p.m. (EST) on the due date; or confirmation an ACH was credited no later than 11:59 p.m. (EST) on the due date.

              (b) In those instances where the Commission has granted a request for deferred payment of a regulatory fee, further processing of the application or filing or the grant of authority shall be conditioned upon final payment of the regulatory fee and any required penalties for late payment prescribed by the deferral decision. Failure to comply with the terms of the deferral decision shall result in the automatic dismissal of the submission or rescission of the Commission authorization. Further, the Commission shall:
              (1) Notify the grantee that the authorization has been rescinded. Upon such notification, the grantee will immediately cease operations initiated pursuant to the authorization; and
              (2) Treat as late filed any application resubmitted after the original deadline for filing the application.
              (c)(1) Where an applicant is found to be delinquent in the payment of regulatory fees, the Commission will make a written request for the fee, together with any penalties that may be rendered under this subpart. Such request shall inform the regulatee that failure to pay may result in the Commission withholding action on any application or request filed by the applicant. The staff shall also inform the regulatee of the procedures for seeking Commission review of the staff's determination.
              (2) If, after final determination that the fee is due or that the applicant is delinquent in the payment of fees and payment is not made in a timely manner, the staff will withhold action on the application or filing until payment or other satisfactory arrangement is made. If payment or satisfactory arrangement is not made within 30 days, the application will be dismissed.
              [60 FR 34032, June 29, 1995, as amended at 69 FR 27848, May 17, 2004; 80 FR 66816, Oct. 30, 2015]
            
            
              § 1.1162
              General exemptions from regulatory fees.

              No regulatory fee established in §§ 1.1152 through 1.1156, unless otherwise qualified herein, shall be required for: (a) Applicants, permittees or licensees in the Amateur Radio Service, except that any person requesting a vanity call-sign shall be subject to the payment of a regulatory fee, as prescribed in § 1.1152.
              (b) Applicants, permittees, or licensees who qualify as government entities. For purposes of this exemption, a government entity is defined as any state, possession, city, county, town, village, municipal corporation, or similar political organization or subpart thereof controlled by publicly elected or duly appointed public officials exercising sovereign direction and control over their respective communities or programs.
              (c) Applicants and permittees who qualify as nonprofit entities. For purposes of this exemption, a nonprofit entity is defined as: an organization duly qualified as a nonprofit, tax exempt entity under section 501 of the Internal Revenue Code, 26 U.S.C. 501; or an entity with current certification as a nonprofit corporation or other nonprofit entity by state or other governmental authority.
              (1) Any permittee, licensee or other entity subject to a regulatory fee and claiming an exemption from a regulatory fee based upon its status as a nonprofit entity, as described above, shall file with the Secretary of the Commission (Attn: Managing Director) written documentation establishing the basis for its exemption within 60 days of its coming under the regulatory jurisdiction of the Commission or at the time its fee payment would otherwise be due, whichever is sooner, or at such other time as required by the Managing Director. Acceptable documentation may include Internal Revenue Service determination letters, state or government certifications or other documentation that non-profit status has been approved by a state or other governmental authority. Applicants, permittees and licensees are required to file documentation of their nonprofit status only once, except upon request of the Managing Director.

              (2) Within sixty (60) days of a change in nonprofit status, a licensee or permittee previously claiming a 501(C) exemption is required to file with the Secretary of the Commission (Attn: Managing Director) written notice of such change in its nonprofit status or ownership. Additionally, for-profit purchasers or assignees of a license, station or facility previously licensed or operated by a non-profit entity not subject to regulatory fees must notify the Secretary of the Commission (Attn: Managing Director) of such purchase or reassignment within 60 days of the effective date of the purchase or assignment.
              
              (d) Applicants, permittees or licensees in the Special Emergency Radio and Public Safety Radio services.
              (e) Applicants, permittees or licensees of noncommercial educational (NCE) broadcast stations in the FM or TV services, as well as AM applicants, permittees or licensees operating in accordance with § 73.503 of this chapter.
              (f) Applicants, permittees, or licensees qualifying under paragraph (e) of this section requesting Commission authorization in any other mass media radio service (except the international broadcast (HF) service), wireless radio service, common carrier radio service, or international radio service requiring payment of a regulatory fee, if the service is used in conjunction with their NCE broadcast station on an NCE basis.
              (g) Other applicants, permittees or licensees providing, or proposing to provide, a NCE or instructional service, but not qualifying under paragraph (e) of this section, may be exempt from regulatory fees, or be entitled to a refund, in the following circumstances:
              (1) The applicant, permittee or licensee is an organization that, like the Public Broadcasting Service or National Public Radio, receives funding directly or indirectly through the Public Broadcasting Fund, 47 U.S.C. 396(k), distributed by the Corporation for Public Broadcasting, where the authorization requested will be used in conjunction with the organization on an NCE basis;
              (2) An applicant, permittee or licensee of a translator or low power television station operating or proposing to operate an NCE service who, after grant, provides proof that it has received funding for the construction of the station through the National Telecommunications and Information Administration (NTIA) or other showings as required by the Commission; or
              (3) An applicant, permittee, or licensee provided a fee refund under § 1.1160 and operating as an NCE station, is exempt from fees for broadcast auxiliary stations (subparts D, E, F, and G of part 74 of this chapter) or stations in the wireless radio, common carrier, or international services where such authorization is to be used in conjunction with the NCE translator or low power station.

              (h) An applicant, permittee or licensee that is the licensee in the Educational Broadband Service (EBS) (formerly, Instructional Television Fixed Service (ITFS)) (parts 27 and 74, e.g., §§ 27.1200, et seq., and 74.832(b), of this chapter) is exempt from regulatory fees where the authorization requested will be used by the applicant in conjunction with the provision of the EBS.
              (i) Applications filed in the wireless radio service for the sole purpose of modifying an existing authorization (or a pending application for authorization). However, if the applicant also requests a renewal or reinstatement of its license or other authorization for which the submission of a regulatory fee is required, the appropriate regulatory fee for such additional request must accompany the application.
              [60 FR 34033, June 29, 1995, as amended at 60 FR 34904, July 5, 1995; 62 FR 59825, Nov. 5, 1997; 71 FR 43872, Aug. 2, 2006]
            
            
              § 1.1163
              Adjustments to regulatory fees.
              (a) For Fiscal Year 2019 and thereafter, the Schedule of Regulatory Fees, contained in §§ 1.1152 through 1.1156, may be adjusted annually by the Commission pursuant to section 9 of the Communications Act. 47 U.S.C. 159, as amended. Adjustments to the fees established for any category of regulatory fee payment shall include projected cost increases or decreases and an estimate of the volume of units upon which the regulatory fee is calculated.
              (b) The fees assessed shall:
              (1) Be derived by determining the full-time equivalent number of employees, bureaus and offices of the Commission, adjusted to take into account factors that are reasonably related to the benefits provided to the payor of the fee by the Commission's activities; and

              (2) Be established at amounts that will result in collection, during each fiscal year, of an amount that can reasonably be expected to equal the amount appropriated for such fiscal year for the performance of the activities described in paragraph (b)(1) of this section.
              
              (c) The Commission shall by rule amend the Schedule of Regulatory Fees by increases or decreases that reflect, in accordance with paragraph (b)(2) of this section, changes in the amount appropriated for the performance of the activities described in paragraph (b)(1) of this section, for such fiscal year. Such increases or decreases shall be adjusted to reflect unexpected increases or decreases in the number of units subject to payment of such fees and result in collection of an aggregate amount of fees that will approximately equal the amount appropriated for the subject regulatory activities.
              (d) The Commission shall, by rule, amend the Schedule of Regulatory Fees if the Commission determines that the Schedule requires amendment to comply with the requirements of paragraph (b)(1) of this section.
              (e) In adjusting regulatory fees, the Commission will round such fees to the nearest $5.00 in the case of fees under $1,000.00, or to the nearest $25.00 in the case of fees of $1,000.00 or more.
              [84 FR 51002, Sept. 26, 2019]
            
            
              § 1.1164
              Penalties for late or insufficient regulatory fee payments.

              Electronic payments are considered timely when a wire transfer was received by the Commission's bank no later than 6:00 p.m. on the due date; confirmation to pay.gov that a credit card payment was successful no later than 11:59 p.m. (EST) on the due date; or confirmation an ACH was credited no later than 11:59 p.m. (EST) on the due date. In instances where a non-annual regulatory payment (i.e., delinquent payment) is made by check, cashier's check, or money order, a timely fee payment or installment payment is one received at the Commission's lockbox bank by the due date specified by the Commission or by the Managing Director. Where a non-annual regulatory fee payment is made by check, cashier's check, or money order, a timely fee payment or installment payment is one received at the Commission's lockbox bank by the due date specified by the Commission or the Managing Director. Any late payment or insufficient payment of a regulatory fee, not excused by bank error, shall subject the regulatee to a 25 percent penalty of the amount of the fee or installment payment which was not paid in a timely manner.
              (a) The Commission may, in its discretion, following one or more late filed installment payments, require a regulatee to pay the entire balance of its regulatory fee by a date certain, in addition to assessing a 25 percent penalty.
              (b) In cases where a fee payment fails due to error by the payor's bank, as evidenced by an affidavit of an officer of the bank, the date of the original submission will be considered the date of filing.
              (c) If a regulatory fee is not paid in a timely manner, the regulatee will be notified of its deficiency. This notice will automatically assess a 25 percent penalty, subject the delinquent payor's pending applications to dismissal, and may require a delinquent payor to show cause why its existing instruments of authorization should not be subject to revocation.
              (d)(1) Where a regulatee's new, renewal or reinstatement application is required to be filed with a regulatory fee (as is the case with wireless radio services), the application will be dismissed if the regulatory fee is not included with the application package. In the case of a renewal or reinstatement application, the application may not be refiled unless the appropriate regulatory fee plus the 25 percent penalty charge accompanies the refiled application.
              (2) If the application that must be accompanied by a regulatory fee is a mutually exclusive application with a filing deadline, or any other application that must be filed by a date certain, the application will be dismissed if not accompanied by the proper regulatory fee and will be treated as late filed if resubmitted after the original date for filing application.

              (e) Any pending or subsequently filed application submitted by a party will be dismissed if that party is determined to be delinquent in paying a standard regulatory fee or an installment payment. The application may be resubmitted only if accompanied by the required regulatory fee and by any assessed penalty payment.
              
              (f) In instances where the Commission may revoke an existing instrument of authorization for failure to timely pay a regulatory fee, or any associated interest or penalty, the Commission will provide prior notice of its intent to revoke the licensee's instruments of authorization by registered mail, return receipt requested to the licensee at its last known address. The notice shall provide the licensee no less than 60 days to either pay the fee, penalty and interest in full or show cause why the fee, interest or penalty is inapplicable or should otherwise be waived or deferred.
              (1) An adjudicatory hearing will not be designated unless the response by the regulatee to the Order to Show Cause presents a substantial and material question of fact.
              (2) Disposition of the proceeding shall be based upon written evidence only and the burden of proceeding with the introduction of the evidence and the burden of proof shall be on the respondent regulatee.

              (3) Unless the regulatee substantially prevails in the hearing, the Commission may assess costs for the conduct of the proceeding against the respondent regulatee. See 47 U.S.C. 402(b)(5).
              (4) Any Commission order adopted under the regulation in paragraph (f) of this section shall determine the amount due, if any, and provide the licensee with at least 60 days to pay that amount or have its authorization revoked.
              (5) No order of revocation under this section shall become final until the licensee has exhausted its right to judicial review of such order under 47 U.S.C. 402(b)(5).

              (6) Any regulatee failing to submit a regulatory fee, following notice to the regulatee of failure to submit the required fee, is subject to collection of the required fee, including interest thereon, any associated penalties, and the full cost of collection to the Federal Government pursuant to section 3702A of the Internal Revenue Code, 31 U.S.C. 3717, and the provisions of the Debt Collection Improvement Act. See §§ 1.1901 through 1.1952. The debt collection processes described in paragraphs (a) through (f)(5) of this section may proceed concurrently with any other sanction in this paragraph (f)(6).
              (7) An application or filing by a regulatee that is delinquent in its debt to the Commission is also subject to dismissal under § 1.1910.
              [84 FR 51002, Sept. 26, 2019]
            
            
              § 1.1165
              Payment by cashier's check for regulatory fees.
              Payment by cashier's check may be required when a person or organization makes payment, on one or more occasions, with a payment instrument on which the Commission does not receive final payment and such error is not excused by bank error.
              [60 FR 34034, June 29, 1995]
            
            
              § 1.1166
              Waivers, reductions and deferrals of regulatory fees.
              The fees established by §§ 1.1152 through 1.1156 and associated interest charges and penalties may be waived, reduced or deferred in specific instances, on a case-by-case basis, where good cause is shown and where waiver, reduction or deferral of such fees, interest charges and penalties would promote the public interest. Requests for waivers, reductions or deferrals of regulatory fees for entire categories of payors will not be considered.
              (a) Requests for waivers, reductions or deferrals should be filed with the Commission's Secretary and will be acted upon by the Managing Director with the concurrence of the General Counsel. All such filings within the scope of the fee rules shall be filed as a separate pleading and clearly marked to the attention of the Managing Director. Any such request that is not filed as a separate pleading will not be considered by the Commission.
              (b) Deferrals of fees, interest, or penalties if granted, will be for a designated period of time not to exceed six months.

              (c) Petitions for waiver of a regulatory fee, interest, or penalties must be accompanied by the required fee, interest, or penalties and FCC Form 159. Submitted fees, interest, or penalties will be returned if a waiver is granted. Waiver requests that do not include the required fees, interest, or penalties or forms will be dismissed unless accompanied by a petition to defer payment due to financial hardship, supported by documentation of the financial hardship.
              (d) Petitions for reduction of a fee, interest, or penalty must be accompanied by the full fee, interest, or penalty payment and Form 159. Petitions for reduction that do not include the required fees, interest, or penalties or forms will be dismissed unless accompanied by a petition to defer payment due to financial hardship, supported by documentation of the financial hardship.
              (e) Petitions for waiver of a fee, interest, or penalty based on financial hardship, including bankruptcy, will not be granted, even if otherwise consistent with Commission policy, to the extent that the total regulatory and application fees, interest, or penalties for which waiver is sought exceeds $500,000 in any fiscal year, including regulatory fees due in any fiscal year, but paid prior to the due date. In computing this amount, the amounts owed by an entity and its subsidiaries and other affiliated entities will be aggregated. In cases where the claim of financial hardship is not based on bankruptcy, waiver, partial waiver, or deferral of fees, interest, or penalties above the $500,000 cap may be considered on a case-by-case basis.
              [84 FR 51003, Sept. 26, 2019]
            
            
              § 1.1167
              Error claims related to regulatory fees.

              (a) Challenges to determinations or an insufficient regulatory fee payment or delinquent fees should be made in writing. A challenge to a determination that a party is delinquent in paying a standard regulatory fee must be accompanied by suitable proof that the fee had been paid or waived (deferred from payment during the period in question), or by the required regulatory payment and any assessed penalty payment (see § 1.1164(c) of this subpart). Challenges submitted with a fee payment must be submitted to address stated on the invoice or billing statement. Challenges not accompanied by a fee payment should be filed with the Commission's Secretary and clearly marked to the attention of the Managing Director or emailed to ARINQUIRIES@fcc.gov.
              
              (b) The filing of a petition for reconsideration or an application for review of a fee determination will not relieve licensees from the requirement that full and proper payment of the underlying fee payment be submitted, as required by the Commission's action, or delegated action, on a request for waiver, reduction or deferment. Petitions for reconsideration and applications for review submitted with a fee payment must be submitted to the same location as the original fee payment. Petitions for reconsideration and applications for review not accompanied by a fee payment should be filed with the Commission's Secretary and clearly marked to the attention of the Managing Director.
              (1) Failure to submit the fee by the date required will result in the assessment of a 25 percent penalty.
              (2) If the fee payment should fail while the Commission is considering the matter, the petition for reconsideration or application for review will be dismissed.
              [60 FR 34035, June 29, 1995, as amended at 69 FR 27848, May 17, 2004]
            
            
              § 1.1181
              Authority to prescribe and collect fees for competitive bidding-related services and products.
              Authority to prescribe, impose, and collect fees for expenses incurred by the government is governed by the Independent Offices Appropriation Act of 1952, as amended, 31 U.S.C. 9701, which authorizes agencies to prescribe regulations that establish charges for the provision of government services and products. Under this authority, the Federal Communications Commission may prescribe and collect fees for competitive bidding-related services and products as specified in § 1.1182.
              [60 FR 38280, July 26, 1995]
            
            
              
              § 1.1182
              Schedule of fees for products and services provided by the Commission in connection with competitive bidding procedures.
              
                
                  Product or service
                  Fee amount
                  Payment procedure
                
                
                  On-line remote access 900 Number Telephone Service)
                  2.30 per minute
                  Charges included on customer's long distance telephone bill.
                
                
                  Remote Bidding Software
                  $175.00 per package
                  Payment to auction contractor by credit card or check. (Public Notice will specify exact payment procedures.)
                
                
                  Bidder Information Package
                  First package free; $16.00 per additional package (including postage) to same person or entity
                  Payment to auction contractor by credit card or check. (Public Notice will specify exact payment procedures.)
                
              
              [60 FR 38280, July 26, 1995]
            
          
          
            Subpart H—Ex Parte Communications
            
              Source:
              52 FR 21052, June 4, 1987, unless otherwise noted.
            
            
              General
              
                § 1.1200
                Introduction.
                (a) Purpose. To ensure the fairness and integrity of its decision-making, the Commission has prescribed rules to regulate ex parte presentations in Commission proceedings. These rules specify “exempt” proceedings, in which ex parte presentations may be made freely (§ 1.1204(b)), “permit-but-disclose” proceedings, in which ex parte presentations to Commission decision-making personnel are permissible but subject to certain disclosure requirements (§ 1.1206), and “restricted” proceedings in which ex parte presentations to and from Commission decision-making personnel are generally prohibited (§ 1.1208). In all proceedings, a certain period (”the Sunshine Agenda period”) is designated in which all presentations to Commission decision-making personnel are prohibited (§ 1.1203). The limitations on ex parte presentations described in this section are subject to certain general exceptions set forth in § 1.1204(a). Where the public interest so requires in a particular proceeding, the Commission and its staff retain the discretion to modify the applicable ex parte rules by order, letter, or public notice. Joint Boards may modify the ex parte rules in proceedings before them.
                (b) Inquiries concerning the propriety of ex parte presentations should be directed to the Office of General Counsel.
                [62 FR 15853, Apr. 3, 1997]
              
              
                § 1.1202
                Definitions.
                For the purposes of this subpart, the following definitions apply:
                (a) Presentation. A communication directed to the merits or outcome of a proceeding, including any attachments to a written communication or documents shown in connection with an oral presentation directed to the merits or outcome of a proceeding. Excluded from this term are communications which are inadvertently or casually made, inquiries concerning compliance with procedural requirements if the procedural matter is not an area of controversy in the proceeding, statements made by decisionmakers that are limited to providing publicly available information about pending proceedings, and inquiries relating solely to the status of a proceeding, including inquiries as to the approximate time that action in a proceeding may be taken. However, a status inquiry which states or implies a view as to the merits or outcome of the proceeding or a preference for a particular party, which states why timing is important to a particular party or indicates a view as to the date by which a proceeding should be resolved, or which otherwise is intended to address the merits or outcome or to influence the timing of a proceeding is a presentation.
                
                
                  Note to paragraph (a):

                  A communication expressing concern about administrative delay or expressing concern that a proceeding be resolved expeditiously will be treated as a permissible status inquiry so long as no reason is given as to why the proceeding should be expedited other than the need to resolve administrative delay, no view is expressed as to the merits or outcome of the proceeding, and no view is expressed as to a date by which the proceeding should be resolved. A presentation by a party in a restricted proceeding not designated for hearing requesting action by a particular date or giving reasons that a proceeding should be expedited other than the need to avoid administrative delay (and responsive presentations by other parties) may be made on an ex parte basis subject to the provisions of § 1.1204(a)(11).
                
                
                (b) Ex parte presentation. Any presentation which:
                (1) If written, is not served on the parties to the proceeding; or

                (2) If oral, is made without advance notice to the parties and without opportunity for them to be present.
                
                
                  Note to paragraph (b):
                  Written communications include electronic submissions transmitted in the form of texts, such as by Internet electronic mail.
                
                
                (c) Decision-making personnel. Any member, officer, or employee of the Commission, or, in the case of a Joint Board, its members or their staffs, who is or may reasonably be expected to be involved in formulating a decision, rule, or order in a proceeding. Any person who has been made a party to a proceeding or who otherwise has been excluded from the decisional process shall not be treated as a decision-maker with respect to that proceeding. Thus, any person designated as part of a separate trial staff shall not be considered a decision-making person in the designated proceeding. Unseparated Bureau or Office staff shall be considered decision-making personnel with respect to decisions, rules, and orders in which their Bureau or Office participates in enacting, preparing, or reviewing.
                (d) Party. Unless otherwise ordered by the Commission, the following persons are parties:

                (1) In a proceeding not designated for hearing, any person who files an application, waiver request, petition, motion, request for a declaratory ruling, or other filing seeking affirmative relief (including a Freedom of Information Act request), and any person (other than an individual viewer or listener filing comments regarding a pending broadcast application or members of Congress or their staffs or branches of the federal government or their staffs) filing a written submission referencing and regarding such pending filing which is served on the filer, or, in the case of an application, any person filing a mutually exclusive application;
                
                
                  Note 1 to paragraph (d)(1):
                  Persons who file mutually exclusive applications for services that the Commission has announced will be subject to competitive bidding or lotteries shall not be deemed parties with respect to each others' applications merely because their applications are mutually exclusive. Therefore, such applicants may make presentations to the Commission about their own applications provided that no one has become a party with respect to their application by other means, e.g., by filing a petition or other opposition against the applicant or an associated waiver request, if the petition or opposition has been served on the applicant.
                
                
                (2) Any person who files a complaint or request to revoke a license or other authorization or for an order to show cause which shows that the complainant has served it on the subject of the complaint or which is a formal complaint under 47 U.S.C. 208 and § 1.721 of this chapter or 47 U.S.C. 255 and either §§ 6.21 or 7.21 of this chapter, and the person who is the subject of such a complaint or request that shows service or is a formal complaint under 47 U.S.C. 208 and § 1.721 of this chapter or 47 U.S.C. 255 and either §§ 6.21 or 7.21 of this chapter;
                (3) The subject of an order to show cause, hearing designation order, notice of apparent liability, or similar notice or order, or petition for such notice or order;
                (4) In a proceeding designated for hearing, any person who has been given formal party status; and

                (5) In an informal rulemaking proceeding conducted under section 553 of the Administrative Procedure Act (other than a proceeding for the allotment of a broadcast channel) or a proceeding before a Joint Board or before the Commission to consider the recommendation of a Joint Board, members of the general public after the issuance of a notice of proposed rulemaking or other order as provided under § 1.1206(a) (1) or (2).
                
                
                  Note 2 to paragraph (d):

                  To be deemed a party, a person must make the relevant filing with the Secretary, the relevant Bureau or Office, or the Commission as a whole. Written submissions made only to the Chairman or individual Commissioners will not confer party status.
                
                
                  Note 3 to paragraph (d):
                  The fact that a person is deemed a party for purposes of this subpart does not constitute a determination that such person has satisfied any other legal or procedural requirements, such as the operative requirements for petitions to deny or requirements as to timeliness. Nor does it constitute a determination that such person has any other procedural rights, such as the right to intervene in hearing proceedings. The Commission or the staff may also determine in particular instances that persons who qualify as “parties” under § 1.1202(d) should nevertheless not be deemed parties for purposes of this subpart.
                
                
                  Note 4 to paragraph (d):
                  Individual listeners or viewers submitting comments regarding a pending broadcast application pursuant to § 1.1204(a)(8) will not become parties simply by service of the comments. The Media Bureau may, in its discretion, make such a commenter a party, if doing so would be conducive to the Commission's consideration of the application or would otherwise be appropriate.
                
                
                  Note 5 to paragraph (d):
                  A member of Congress or his or her staff, or other agencies or branches of the federal government or their staffs will not become a party by service of a written submission regarding a pending proceeding that has not been designated for hearing unless the submission affirmatively seeks and warrants grant of party status.
                
                
                (e) Matter designated for hearing. Any matter that has been designated for hearing before an administrative law judge or which is otherwise designated for hearing in accordance with procedures in 5 U.S.C. 554.
                [62 FR 15854, Apr. 3, 1997, as amended at 64 FR 68947, Dec. 9, 1999; 64 FR 72571, Dec. 28, 1999; 65 FR 56261, Sept. 18, 2000; 67 FR 13224, Mar. 21, 2002; 76 FR 24381, May 2, 2011]
              
            
            
              Sunshine Period Prohibition
              
                § 1.1203
                Sunshine period prohibition.
                (a) With respect to any Commission proceeding, all presentations to decisionmakers concerning matters listed on a Sunshine Agenda, whether ex parte or not, are prohibited during the period prescribed in paragraph (b) of this section unless:
                (1) The presentation is exempt under § 1.1204(a);

                (2) The presentation relates to settlement negotiations and otherwise complies with any ex parte restrictions in this subpart;
                (3) The presentation occurs in the course of a widely attended speech or panel discussion and concerns a Commission action in an exempt or a permit-but-disclose proceeding that has been adopted (not including private presentations made on the site of a widely attended speech or panel discussion); or
                (4) The presentation is made by a member of Congress or his or her staff, or by other agencies or branches of the Federal government or their staffs in a proceeding exempt under § 1.1204 or subject to permit-but-disclose requirements under § 1.1206. Except as otherwise provided in § 1.1204(a)(6), if the presentation is of substantial significance and clearly intended to affect the ultimate decision, and is made in a permit-but-disclose proceeding, the presentation (or, if oral, a summary of the presentation) must be placed in the record of the proceeding by Commission staff or by the presenter in accordance with the procedures set forth in § 1.1206(b).
                (b) The prohibition set forth in paragraph (a) of this section begins on the day (including business days and holidays) after the release of a public notice that a matter has been placed on the Sunshine Agenda until the Commission:
                (1) Releases the text of a decision or order relating to the matter;
                (2) Issues a public notice stating that the matter has been deleted from the Sunshine Agenda; or
                (3) Issues a public notice stating that the matter has been returned to the staff for further consideration, whichever occurs first.

                (c) The prohibition set forth in paragraph (a) of this section shall not apply to the filing of a written ex parte presentation or a memorandum summarizing an oral ex parte presentation made on the day before the Sunshine period begins, or a permitted reply thereto.
                [62 FR 15855, Apr. 3, 1997, as amended at 64 FR 68947, Dec. 9, 1999; 76 FR 24381, May 2, 2011]
              
            
            
              
              General Exemptions
              
                § 1.1204
                Exempt ex parte presentations and proceedings.
                (a) Exempt ex parte presentations. The following types of presentations are exempt from the prohibitions in restricted proceedings (§ 1.1208), the disclosure requirements in permit-but-disclose proceedings (§ 1.1206), and the prohibitions during the Sunshine Agenda period prohibition (§ 1.1203):
                (1) The presentation is authorized by statute or by the Commission's rules to be made without service, see, e.g., § 1.333(d), or involves the filing of required forms;
                (2) The presentation is made by or to the General Counsel and his or her staff and concerns judicial review of a matter that has been decided by the Commission;
                (3) The presentation directly relates to an emergency in which the safety of life is endangered or substantial loss of property is threatened, provided that, if not otherwise submitted for the record, Commission staff promptly places the presentation or a summary of the presentation in the record and discloses it to other parties as appropriate.
                (4) The presentation involves a military or foreign affairs function of the United States or classified security information;
                (5) The presentation is to or from an agency or branch of the Federal Government or its staff and involves a matter over which that agency or branch and the Commission share jurisdiction provided that, any new factual information obtained through such a presentation that is relied on by the Commission in its decision-making process will, if not otherwise submitted for the record, be disclosed by the Commission no later than at the time of the release of the Commission's decision;

                (6) The presentation is to or from the United States Department of Justice or Federal Trade Commission and involves a communications matter in a proceeding which has not been designated for hearing and in which the relevant agency is not a party or commenter (in an informal rulemaking or Joint board proceeding) provided that, any new factual information obtained through such a presentation that is relied on by the Commission in its decision-making process will be disclosed by the Commission no later than at the time of the release of the Commission's decision;
                
                
                  Note 1 to paragraph (a):
                  Under paragraphs (a)(5) and (a)(6) of this section, information will be relied on and disclosure will be made only after advance coordination with the agency involved in order to ensure that the agency involved retains control over the timing and extent of any disclosure that may have an impact on that agency's jurisdictional responsibilities. If the agency involved does not wish such information to be disclosed, the Commission will not disclose it and will disregard it in its decision-making process, unless it fits within another exemption not requiring disclosure (e.g., foreign affairs). The fact that an agency's views are disclosed under paragraphs (a)(5) and (a)(6) does not preclude further discussions pursuant to, and in accordance with, the exemption.
                
                
                (7) The presentation is between Commission staff and an advisory coordinating committee member with respect to the coordination of frequency assignments to stations in the private land mobile services or fixed services as authorized by 47 U.S.C. 332;
                (8) The presentation is a written presentation made by a listener or viewer of a broadcast station who is not a party under § 1.1202(d)(1), and the presentation relates to a pending application that has not been designated for hearing for a new or modified broadcast station or license, for renewal of a broadcast station license or for assignment or transfer of control of a broadcast permit or license;
                (9) The presentation is made pursuant to an express or implied promise of confidentiality to protect an individual from the possibility of reprisal, or there is a reasonable expectation that disclosure would endanger the life or physical safety of an individual;

                (10) The presentation is requested by (or made with the advance approval of) the Commission or staff for the clarification or adduction of evidence, or for resolution of issues, including possible settlement, subject to the following limitations:
                
                (i) This exemption does not apply to restricted proceedings designated for hearing;
                (ii) In restricted proceedings not designated for hearing, any new written information elicited from such request or a summary of any new oral information elicited from such request shall promptly be served by the person making the presentation on the other parties to the proceeding. Information relating to how a proceeding should or could be settled, as opposed to new information regarding the merits, shall not be deemed to be new information for purposes of this section. The Commission or its staff may waive the service requirement if service would be too burdensome because the parties are numerous or because the materials relating to such presentation are voluminous. If the service requirement is waived, copies of the presentation or summary shall be placed in the record of the proceeding and the Commission or its staff shall issue a public notice which states that copies of the presentation or summary are available for inspection. The Commission or its staff may determine that service or public notice would interfere with the effective conduct of an investigation and dispense with the service and public notice requirements;

                (iii) If the presentation is made in a proceeding subject to permit-but-disclose requirements, disclosure of any new written information elicited from such request or a summary of any new oral information elicited from such request must be made in accordance with the requirements of § 1.1206(b), provided, however, that the Commission or its staff may determine that disclosure would interfere with the effective conduct of an investigation and dispense with the disclosure requirement. As in paragraph (a)(10)(ii) of this section, information relating to how a proceeding should or could be settled, as opposed to new information regarding the merits, shall not be deemed to be new information for purposes of this section;
                
                
                  Note 2 to paragraph (a):

                  If the Commission or its staff dispenses with the service or notice requirement to avoid interference with an investigation, a determination will be made in the discretion of the Commission or its staff as to when and how disclosure should be made if necessary. See Amendment of Subpart H, Part I, 2 FCC Rcd 6053, 6054 ¶¶ 10-14 (1987).
                
                
                (iv) If the presentation is made in a proceeding subject to the Sunshine period prohibition, disclosure must be made in accordance with the requirements of § 1.1206(b) or by other adequate means of notice that the Commission deems appropriate;
                (v) In situations where new information regarding the merits is disclosed during settlement discussions, and the Commission or staff intends that the product of the settlement discussions will be disclosed to the other parties or the public for comment before any action is taken, the Commission or staff in its discretion may defer disclosure of such new information until comment is sought on the settlement proposal or the settlement discussions are terminated.

                (11) The presentation is an oral presentation in a restricted proceeding not designated for hearing requesting action by a particular date or giving reasons that a proceeding should be expedited other than the need to avoid administrative delay. A detailed summary of the presentation shall promptly be filed in the record and served by the person making the presentation on the other parties to the proceeding, who may respond in support or opposition to the request for expedition, including by oral ex parte presentation, subject to the same service requirement.
                (12) The presentation is between Commission staff and:
                (i) The administrator of the interstate telecommunications relay services fund relating to administration of the telecommunications relay services fund pursuant to 47 U.S.C. 225;
                (ii) The North American Numbering Plan Administrator or the North American Numbering Plan Billing and Collection Agent relating to the administration of the North American Numbering Plan pursuant to 47 U.S.C. 251(e);

                (iii) The Universal Service Administrative Company relating to the administration of universal service support mechanisms pursuant to 47 U.S.C. 254; or
                
                (iv) The Number Portability Administrator relating to the administration of local number portability pursuant to 47 U.S.C. 251(b)(2) and (e), provided that the relevant administrator has not filed comments or otherwise participated as a party in the proceeding;
                (v) The TRS Numbering Administrator relating to the administration of the TRS numbering directory pursuant to 47 U.S.C. 225 and 47 U.S.C. 251(e); or
                (vi) The Pooling Administrator relating to the administration of thousands-block number pooling pursuant to 47 U.S.C. 251(e).
                (b) Exempt proceedings. Unless otherwise provided by the Commission or the staff pursuant to § 1.1200(a), ex parte presentations to or from Commission decision-making personnel are permissible and need not be disclosed with respect to the following proceedings, which are referred to as “exempt” proceedings:
                (1) A notice of inquiry proceeding;
                (2) A petition for rulemaking, except for a petition requesting the allotment of a broadcast channel (see also § 1.1206(a)(1)), or other request that the Commission modify its rules, issue a policy statement or issue an interpretive rule, or establish a Joint Board;
                (3) A tariff proceeding (including directly associated waiver requests or requests for special permission) prior to it being set for investigation (see also § 1.1206(a)(4));
                (4) A proceeding relating to prescription of common carrier depreciation rates under section 220(b) of the Communications Act prior to release of a public notice of specific proposed depreciation rates (see also § 1.1206(a)(9));
                (5) An informal complaint proceeding under 47 U.S.C. 208 and § 1.717 of this chapter or 47 U.S.C. 255 and either §§ 6.17 or 7.17 of this chapter; and

                (6) A complaint against a cable operator regarding its rates that is not filed on the standard complaint form required by § 76.951 of this chapter (FCC Form 329).
                
                
                  Notes 1-3 to paragraph (b):
                  [Reserved]
                
                
                  Note 4 to paragraph (b):

                  In the case of petitions for rulemaking that seek Commission preemption of state or local regulatory authority, the petitioner must serve the original petition on any state or local government, the actions of which are specifically cited as a basis for requesting preemption. Service should be made on those bodies within the state or local governments that are legally authorized to accept service of legal documents in a civil context. Such pleadings that are not served will be dismissed without consideration as a defective pleading and treated as a violation of the ex parte rules unless the Commission determines that the matter should be entertained by making it part of the record under § 1.1212(d) and the parties are so informed.
                
                [62 FR 15855, Apr. 3, 1997, as amended at 64 FR 63251, Nov. 19, 1999; 64 FR 68948, Dec. 9, 1999; 76 FR 24381, May 2, 2011]
              
            
            
              Non-Restricted Proceedings
              
                § 1.1206
                Permit-but-disclose proceedings.

                (a) Unless otherwise provided by the Commission or the staff pursuant to § 1.1200(a), until the proceeding is no longer subject to administrative reconsideration or review or to judicial review, ex parte presentations (other than ex parte presentations exempt under § 1.1204(a)) to or from Commission decision-making personnel are permissible in the following proceedings, which are referred to as permit-but-disclose proceedings, provided that ex parte presentations to Commission decision-making personnel are disclosed pursuant to paragraph (b) of this section:
                
                
                  Note 1 to paragraph (a):
                  In the case of petitions for declaratory ruling that seek Commission preemption of state or local regulatory authority and petitions for relief under 47 U.S.C. 332(c)(7)(B)(v), the petitioner must serve the original petition on any state or local government, the actions of which are specifically cited as a basis for requesting preemption. Service should be made on those bodies within the state or local governments that are legally authorized to accept service of legal documents in a civil context. Such pleadings that are not served will be dismissed without consideration as a defective pleading and treated as a violation of the ex parte rules unless the Commission determines that the matter should be entertained by making it part of the record under § 1.1212(d) and the parties are so informed.
                
                

                (1) An informal rulemaking proceeding conducted under section 553 of the Administrative Procedure Act other than a proceeding for the allotment of a broadcast channel, upon release of a Notice of Proposed Rulemaking (see also § 1.1204(b)(2));
                
                (2) A proceeding involving a rule change, policy statement or interpretive rule adopted without a Notice of Proposed Rule Making upon release of the order adopting the rule change, policy statement or interpretive rule;
                (3) A declaratory ruling proceeding;
                (4) A tariff proceeding which has been set for investigation under section 204 or 205 of the Communications Act (including directly associated waiver requests or requests for special permission) (see also § 1.1204(b)(4));
                (5) Unless designated for hearing, a proceeding under section 214(a) of the Communications Act that does not also involve applications under Title III of the Communications Act (see also § 1.1208);
                (6) Unless designated for hearing, a proceeding involving an application for a Cable Landing Act license that does not also involve applications under Title III of the Communications Act (see also § 1.1208);

                (7) A proceeding involving a request for information filed pursuant to the Freedom of Information Act;
                
                
                  Note 2 to paragraph (a):
                  Where the requested information is the subject of a request for confidentiality, the person filing the request for confidentiality shall be deemed a party.
                
                
                (8) A proceeding before a Joint Board or a proceeding before the Commission involving a recommendation from a Joint Board;
                (9) A proceeding conducted pursuant to section 220(b) of the Communications Act for prescription of common carrier depreciation rates upon release of a public notice of specific proposed depreciation rates (see also § 1.1204(b)(4));
                (10) A proceeding to prescribe a rate of return for common carriers under section 205 of the Communications Act; and
                (11) A cable rate complaint proceeding pursuant to section 623(c) of the Communications Act where the complaint is filed on FCC Form 329.
                (12) [Reserved]

                (13) Petitions for Commission preemption of authority to review interconnection agreements under § 252(e)(5) of the Communications Act and petitions for preemption under § 253 of the Communications Act.
                
                
                  Note 3 to paragraph (a):
                  In a permit-but-disclose proceeding involving only one “party,” as defined in § 1.1202(d) of this section, the party and the Commission may freely make presentations to each other and need not comply with the disclosure requirements of paragraph (b) of this section.
                
                
                (b) The following disclosure requirements apply to ex parte presentations in permit but disclose proceedings:
                (1) Oral presentations. A person who makes an oral ex parte presentation subject to this section shall submit to the Commission's Secretary a memorandum that lists all persons attending or otherwise participating in the meeting at which the ex parte presentation was made, and summarizes all data presented and arguments made during the oral ex parte presentation. Memoranda must contain a summary of the substance of the ex parte presentation and not merely a listing of the subjects discussed. More than a one or two sentence description of the views and arguments presented is generally required. If the oral ex parte presentation consisted in whole or in part of the presentation of data or arguments already reflected in the presenter's written comments, memoranda or other filings in the proceeding, the presenter may provide citations to such data or arguments in his or her prior comments, memoranda, or other filings (specifying the relevant page and/or paragraph numbers where such data or arguments can be found) in lieu of summarizing them in the memorandum.
                
                
                  Note to paragraph (b)(1):

                  Where, for example, presentations occur in the form of discussion at a widely attended meeting, preparation of a memorandum as specified in the rule might be cumbersome. Under these circumstances, the rule may be satisfied by submitting a transcript or recording of the discussion as an alternative to a memorandum. Likewise, Commission staff in its discretion may file an ex parte summary of a multiparty meeting as an alternative to having each participant file a summary.
                
                
                (2) Written and oral presentations. A written ex parte presentation and a memorandum summarizing an oral ex parte presentation (and cover letter, if any) shall clearly identify the proceeding to which it relates, including the docket number, if any, and must be labeled as an ex parte presentation. Documents shown or given to Commission staff during ex parte meetings are deemed to be written ex parte presentations and, accordingly, must be filed consistent with the provisions of this section. Consistent with the requirements of § 1.49 paragraphs (a) and (f), additional copies of all written ex parte presentations and notices of oral ex parte presentations, and any replies thereto, shall be mailed, e-mailed or transmitted by facsimile to the Commissioners or Commission employees who attended or otherwise participated in the presentation.

                (i) In proceedings governed by § 1.49(f) or for which the Commission has made available a method of electronic filing, written ex parte presentations and memoranda summarizing oral ex parte presentations, and all attachments thereto, shall, when feasible, be filed through the electronic comment filing system available for that proceeding, and shall be filed in a native format (e.g., .doc, .xml, .ppt, searchable .pdf). If electronic filing would present an undue hardship, the person filing must request an exemption from the electronic filing requirement, stating clearly the nature of the hardship, and submitting an original and one copy of the written ex parte presentation or memorandum summarizing an oral ex parte presentation to the Secretary, with a copy by mail or by electronic mail to the Commissioners or Commission employees who attended or otherwise participated in the presentation.
                (ii) Confidential Information. In cases where a filer believes that one or more of the documents or portions thereof to be filed should be withheld from public inspection, the filer should file electronically a request that the information not be routinely made available for public inspection pursuant to § 0.459 of this chapter. Accompanying any such request, the filer shall include in paper form a copy of the document(s) containing the confidential information, and also shall file electronically a copy of the same document(s) with the confidential information redacted. The redacted document shall be machine-readable whenever technically possible. Where the document to be filed electronically contains metadata that is confidential or protected from disclosure by a legal privilege (including, for example, the attorney-client privilege), the filer may remove such metadata from the document before filing it electronically.
                (iii) Filing dates outside the Sunshine period. Except as otherwise provided in paragraphs (b)(2)(iv) and (v) of this section, all written ex parte presentations and all summaries of oral ex parte presentations must be filed no later than two business days after the presentation. As set forth in § 1.4(e)(2), a “business day” shall not include a holiday (as defined in § 1.4(e)(1)). In addition, for purposes of computing time limits under the rules governing ex parte presentations, a “business day” shall include the full calendar day (i.e., from 12:00 a.m. Eastern Time until 11:59:59 p.m. Eastern Time).
                
                
                  Example:
                  On Tuesday a party makes an ex parte presentation in a permit-but-disclose proceeding to a Commissioner. The second business day following the ex parte presentation is the following Thursday (absent an intervening holiday). The presenting party must file its ex parte notice before the end of the day (11:59:59 p.m.) on Thursday. Similarly, if an ex parte presentation is made on Friday, the second business day ordinarily would be the following Tuesday, and the ex parte notice must be filed no later than 11:59:59 p.m. on that Tuesday.
                
                
                (iv) Filing dates for presentations made on the day that the Sunshine notice is released. For presentations made on the day the Sunshine notice is released, any written ex parte presentation or memorandum summarizing an oral ex parte presentation required pursuant to § 1.1206 or § 1.1208 must be submitted no later than the end of the next business day. Written replies, if any, shall be filed no later than two business days following the presentation, and shall be limited in scope to the specific issues and information presented in the ex parte filing to which they respond.
                
                
                  Example:
                  On Tuesday, a party makes an ex parte presentation in a permit-but-disclose proceeding to a Commissioner. That same day, the Commission's Secretary releases the Sunshine Agenda for the next Commission meeting and that proceeding appears on the Agenda. The Sunshine period begins as of Wednesday, and therefore the presenting party must file its ex parte notice by the end of the day (11:59:59 p.m.) on Wednesday. A reply would be due by the end of the day (11:59:59 p.m.) on Thursday.
                
                
                (v) Filing dates during the Sunshine Period. If an ex parte presentation is made pursuant to an exception to the Sunshine period prohibition, the written ex parte presentation or memorandum summarizing an oral ex parte presentation required under this paragraph shall be submitted by the end of the same business day on which the ex parte presentation was made. The memorandum shall identify plainly on the first page the specific exemption in § 1.1203(a) on which the presenter relies, and shall also state the date and time at which any oral ex parte presentation was made. Written replies to permissible ex parte presentations made pursuant to an exception to the Sunshine period prohibition, if any, shall be filed no later than the next business day following the presentation, and shall be limited in scope to the specific issues and information presented in the ex parte filing to which they respond.
                
                
                  Example:

                  On Tuesday, the Commission's Secretary releases the Sunshine Agenda for the next Commission meeting, which triggers the beginning of the Sunshine period on Wednesday. On Thursday, a party makes an ex parte presentation to a Commissioner on a proceeding that appears on the Sunshine Agenda. That party must file an ex parte notice by the end of the day (11:59:59 p.m.) on Thursday. A reply would be due by the end of the day (11:59:59 p.m.) on Friday.
                
                
                (vi) If a notice of an oral ex parte presentation is incomplete or inaccurate, staff may request the filer to correct any inaccuracies or missing information. Failure by the filer to file a corrected memorandum in a timely fashion as set forth in paragraph (b) of this section, or any other evidence of substantial or repeated violations of the rules on ex parte contacts, should be reported to the General Counsel.

                (3) Notwithstanding paragraphs (b)(1) and (2) of this section, permit-but-disclose proceedings involving presentations made by members of Congress or their staffs or by an agency or branch of the Federal Government or its staff shall be treated as ex parte presentations only if the presentations are of substantial significance and clearly intended to affect the ultimate decision. The Commission staff shall prepare written summaries of any such oral presentations and place them in the record in accordance with paragraph (b) of this section and also place any written presentations in the record in accordance with that paragraph.
                (4) Notice of ex parte presentations. The Commission's Secretary shall issue a public notice listing any written ex parte presentations or written summaries of oral ex parte presentations received by his or her office relating to any permit-but-disclose proceeding. Such public notices generally should be released at least twice per week.
                
                
                  Note to paragraph (b):
                  Interested persons should be aware that some ex parte filings, for example, those not filed in accordance with the requirements of this paragraph (b), might not be placed on the referenced public notice. All ex parte presentations and memoranda filed under this section will be available for public inspection in the public file or record of the proceeding, and parties wishing to ensure awareness of all filings should review the public file or record.
                
                [62 FR 15856, Apr. 3, 1997, as amended at 63 FR 24126, May 1, 1998; 64 FR 68948, Dec. 9, 1999; 66 FR 3501, Jan. 16, 2001; 76 FR 24382, May 2, 2011; 78 FR 11112, Feb. 15, 2013]
              
            
            
              Restricted Proceedings
              
                § 1.1208
                Restricted proceedings.

                Unless otherwise provided by the Commission or its staff pursuant to § 1.1200(a) ex parte presentations (other than ex parte presentations exempt under § 1.1204(a)) to or from Commission decision-making personnel are prohibited in all proceedings not listed as exempt in § 1.1204(b) or permit-but-disclose in § 1.1206(a) until the proceeding is no longer subject to administrative reconsideration or review or judicial review. Proceedings in which ex parte presentations are prohibited, referred to as “restricted” proceedings, include, but are not limited to, all proceedings that have been designated for hearing, proceedings involving amendments to the broadcast table of allotments, applications for authority under Title III of the Communications Act, and all waiver proceedings (except for those directly associated with tariff filings). A party making a written or oral presentation in a restricted proceeding, on a non-ex parte basis, must file a copy of the presentation or, for an oral presentation, a summary of the presentation in the record of the proceeding using procedures consistent with those specified in § 1.1206.
                
                
                  Note 1 to § 1.1208:
                  In a restricted proceeding involving only one “party,” as defined in § 1.1202(d), the party and the Commission may freely make presentations to each other because there is no other party to be served or with a right to have an opportunity to be present. See § 1.1202(b). Therefore, to determine whether presentations are permissible in a restricted proceeding without service or notice and an opportunity for other parties to be present the definition of a “party” should be consulted.
                
                
                  Examples:
                  After the filing of an uncontested application or waiver request, the applicant or other filer would be the sole party to the proceeding. The filer would have no other party to serve with or give notice of any presentations to the Commission, and such presentations would therefore not be “ex parte presentations” as defined by § 1.1202(b) and would not be prohibited. On the other hand, in the example given, because the filer is a party, a third person who wished to make a presentation to the Commission concerning the application or waiver request would have to serve or notice the filer. Further, once the proceeding involved additional “parties” as defined by § 1.1202(d) (e.g., an opponent of the filer who served the opposition on the filer), the filer and other parties would have to serve or notice all other parties.
                
                
                  Note 2 to § 1.1208:
                  Consistent with § 1.1200(a), the Commission or its staff may determine that a restricted proceeding not designated for hearing involves primarily issues of broadly applicable policy rather than the rights and responsibilities of specific parties and specify that the proceeding will be conducted in accordance with the provisions of § 1.1206 governing permit-but-disclose proceedings.
                
                [62 FR 15857, Apr. 3, 1997, as amended at 64 FR 68948, Dec. 9, 1999; 76 FR 24383, May 2, 2011]
              
            
            
              Prohibition on Solicitation of Presentations
              
                § 1.1210
                Prohibition on solicitation of presentations.
                No person shall solicit or encourage others to make any improper presentation under the provisions of this section.
                [64 FR 68949, Dec. 9, 1999]
              
            
            
              Procedures for Handling of Prohibited Ex Parte Presentations
              
                § 1.1212
                Procedures for handling of prohibited ex parte presentations.
                (a) Commission personnel who believe that an oral presentation which is being made to them or is about to be made to them is prohibited shall promptly advise the person initiating the presentation that it is prohibited and shall terminate the discussion.
                (b) Commission personnel who receive oral ex parte presentations which they believe are prohibited shall forward to the Office of General Counsel a statement containing the following information:
                (1) The name of the proceeding;
                (2) The name and address of the person making the presentation and that person's relationship (if any) to the parties to the proceeding;
                (3) The date and time of the presentation, its duration, and the circumstances under which it was made;
                (4) A full summary of the substance of the presentation;
                (5) Whether the person making the presentation persisted in doing so after being advised that the presentation was prohibited; and
                (6) The date and time that the statement was prepared.
                (c) Commission personnel who receive written ex parte presentations which they believe are prohibited shall forward them to the Office of General Counsel. If the circumstances in which the presentation was made are not apparent from the presentation itself, a statement describing those circumstances shall be submitted to the Office of General Counsel with the presentation.
                (d) Prohibited written ex parte presentations and all documentation relating to prohibited written and oral ex parte presentations shall be placed in a public file which shall be associated with but not made part of the record of the proceeding to which the presentations pertain. Such materials may be considered in determining the merits of a restricted proceeding only if they are made part of the record and the parties are so informed.
                
                (e) If the General Counsel determines that an ex parte presentation or presentation during the Sunshine period is prohibited by this subpart, he or she shall notify the parties to the proceeding that a prohibited presentation has occurred and shall serve on the parties copies of the presentation (if written) and any statements describing the circumstances of the presentation. Service by the General Counsel shall not be deemed to cure any violation of the rules against prohibited ex parte presentations.
                (f) If the General Counsel determines that service on the parties would be unduly burdensome because the parties to the proceeding are numerous, he or she may issue a public notice in lieu of service. The public notice shall state that a prohibited presentation has been made and may also state that the presentation and related materials are available for public inspection.

                (g) The General Counsel shall forward a copy of any statement describing the circumstances in which the prohibited ex parte presentation was made to the person who made the presentation. Within ten days thereafter, the person who made the presentation may file with the General Counsel a sworn declaration regarding the presentation and the circumstances in which it was made. The General Counsel may serve copies of the sworn declaration on the parties to the proceeding.
                (h) Where a restricted proceeding precipitates a substantial amount of correspondence from the general public, the procedures in paragraphs (c) through (g) of this section will not be followed with respect to such correspondence. The correspondence will be placed in a public file and be made available for public inspection.
                [62 FR 15857, Apr. 3, 1997]
              
              
                § 1.1214
                Disclosure of information concerning violations of this subpart.
                Any party to a proceeding or any Commission employee who has substantial reason to believe that any violation of this subpart has been solicited, attempted, or committed shall promptly advise the Office of General Counsel in writing of all the facts and circumstances which are known to him or her.
                [62 FR 15858, Apr. 3, 1997]
              
            
            
              Sanctions
              
                § 1.1216
                Sanctions.
                (a) Parties. Upon notice and hearing, any party to a proceeding who directly or indirectly violates or causes the violation of any provision of this subpart, or who fails to report the facts and circumstances concerning any such violation as required by this subpart, may be subject to sanctions as provided in paragraph (d) of this section, or disqualified from further participation in that proceeding. In proceedings other than a rulemaking, a party who has violated or caused the violation of any provision of this subpart may be required to show cause why his or her claim or interest in the proceeding should not be dismissed, denied, disregarded, or otherwise adversely affected. In any proceeding, such alternative or additional sanctions as may be appropriate may also be imposed.
                (b) Commission personnel. Commission personnel who violate provisions of this subpart may be subject to appropriate disciplinary or other remedial action as provided in part 19 of this chapter.
                (c) Other persons. Such sanctions as may be appropriate under the circumstances shall be imposed upon other persons who violate the provisions of this subpart.
                (d) Penalties. A party who has violated or caused the violation of any provision of this subpart may be subject to admonishment, monetary forfeiture, or to having his or her claim or interest in the proceeding dismissed, denied, disregarded, or otherwise adversely affected. In any proceeding, such alternative or additional sanctions as may be appropriate also may be imposed. Upon referral from the General Counsel following a finding of an ex parte violation pursuant to § 0.251(g) of this chapter, the Enforcement Bureau shall have delegated authority to impose sanctions in such matters pursuant to § 0.111(a)(15) of this chapter.
                [62 FR 15858, Apr. 3, 1997, as amended at 76 FR 24383, May 2, 2011]
              
            
          
          
            
            Subpart I—Procedures Implementing the National Environmental Policy Act of 1969
            
              Source:
              51 FR 15000, Apr. 22, 1986, unless otherwise noted.
            
            
              § 1.1301
              Basis and purpose.
              The provisions of this subpart implement Subchapter I of the National Environmental Policy Act of 1969, as amended, 42 U.S.C. 4321-4335.
            
            
              § 1.1302
              Cross-reference; Regulations of the Council on Environmental Quality.
              A further explanation regarding implementation of the National Environmental Policy Act is provided by the regulations issued by the Council on Environmental Quality, 40 CFR 1500-1508.28.
            
            
              § 1.1303
              Scope.
              The provisions of this subpart shall apply to all Commission actions that may or will have a significant impact on the quality of the human environment. To the extent that other provisions of the Commission's rules and regulations are inconsistent with the subpart, the provisions of this subpart shall govern.
              [55 FR 20396, May 16, 1990]
            
            
              § 1.1304
              Information and assistance.
              For general information and assistance concerning the provisions of this subpart, the Office of General Counsel may be contacted, (202) 632-6990. For more specific information, the Bureau responsible for processing a specific application should be contacted.
            
            
              § 1.1305
              Actions which normally will have a significant impact upon the environment, for which Environmental Impact Statements must be prepared.

              Any Commission action deemed to have a significant effect upon the quality of the human environment requires the preparation of a Draft Environmental Impact Statement (DEIS) and Final Environmental Impact Statement (FEIS) (collectively referred to as EISs) (see §§ 1.1314, 1.1315 and 1.1317). The Commission has reviewed representative actions and has found no common pattern which would enable it to specify actions that will thus automatically require EISs.
              
              
                Note:

                Our current application forms refer applicants to § 1.1305 to determine if their proposals are such that the submission of environmental information is required (see § 1.1311). Until the application forms are revised to reflect our new environmental rules, applicants should refer to § 1.1307. Section 1.1307 now delineates those actions for which applicants must submit environmental information.
              
            
            
              § 1.1306
              Actions which are categorically excluded from environmental processing.
              (a) Except as provided in § 1.1307 (c) and (d), Commission actions not covered by § 1.1307 (a) and (b) are deemed individually and cumulatively to have no significant effect on the quality of the human environment and are categorically excluded from environmental processing.
              (b) Specifically, any Commission action with respect to any new application, or minor or major modifications of existing or authorized facilities or equipment, will be categorically excluded, provided such proposals do not:
              (1) Involve a site location specified under § 1.1307(a) (1)-(7), or
              (2) Involve high intensity lighting under § 1.1307(a)(8).
              (3) Result in human exposure to radiofrequency radiation in excess of the applicable safety standards specified in § 1.1307(b).
              (c)(1) Unless § 1.1307(a)(4) is applicable, the provisions of § 1.1307(a) requiring the preparation of EAs do not encompass the construction of wireless facilities, including deployments on new or replacement poles, if:
              (i) The facilities will be located in a right-of-way that is designated by a Federal, State, local, or Tribal government for communications towers, above-ground utility transmission or distribution lines, or any associated structures and equipment;
              (ii) The right-of-way is in active use for such designated purposes; and
              (iii) The facilities would not

              (A) Increase the height of the tower or non-tower structure by more than 10% or twenty feet, whichever is greater, over existing support structures that are located in the right-of-way within the vicinity of the proposed construction;
              (B) Involve the installation of more than four new equipment cabinets or more than one new equipment shelter;
              (C) Add an appurtenance to the body of the structure that would protrude from the edge of the structure more than twenty feet, or more than the width of the structure at the level of the appurtenance, whichever is greater (except that the deployment may exceed this size limit if necessary to shelter the antenna from inclement weather or to connect the antenna to the tower via cable); or
              (D) Involve excavation outside the current site, defined as the area that is within the boundaries of the leased or owned property surrounding the deployment or that is in proximity to the structure and within the boundaries of the utility easement on which the facility is to be deployed, whichever is more restrictive.

              (2) Such wireless facilities are subject to § 1.1307(b) and require EAs if their construction would result in human exposure to radiofrequency radiation in excess of the applicable health and safety guidelines cited in § 1.1307(b).
              
              
                Note 1:
                The provisions of § 1.1307(a) requiring the preparation of EAs do not encompass the mounting of antenna(s) and associated equipment (such as wiring, cabling, cabinets, or backup-power), on or in an existing building, or on an antenna tower or other man-made structure, unless § 1.1307(a)(4) is applicable. Such antennas are subject to § 1.1307(b) of this part and require EAs if their construction would result in human exposure to radiofrequency radiation in excess of the applicable health and safety guidelines cited in § 1.1307(b) of this part. The provisions of § 1.1307 (a) and (b) of this part do not encompass the installation of aerial wire or cable over existing aerial corridors of prior or permitted use or the underground installation of wire or cable along existing underground corridors of prior or permitted use, established by the applicant or others. The use of existing buildings, towers or corridors is an environmentally desirable alternative to the construction of new facilities and is encouraged. The provisions of § 1.1307(a) and (b) of this part do not encompass the construction of new submarine cable systems.
              
              
                Note 2:

                The specific height of an antenna tower or supporting structure, as well as the specific diameter of a satellite earth station, in and of itself, will not be deemed sufficient to warrant environmental processing, see § 1.1307 and § 1.1308, except as required by the Bureau pursuant to the Note to § 1.1307(d).
              
              
                Note 3:

                The construction of an antenna tower or supporting structure in an established “antenna farm”: (i.e., an area in which similar antenna towers are clustered, whether or not such area has been officially designated as an antenna farm), will be categorically excluded unless one or more of the antennas to be mounted on the tower or structure are subject to the provisions of § 1.1307(b) and the additional radiofrequency radiation from the antenna(s) on the new tower or structure would cause human exposure in excess of the applicable health and safety guidelines cited in § 1.1307(b).
              
              [51 FR 15000, Apr. 22, 1986, as amended at 51 FR 18889, May 23, 1986; 53 FR 28393, July 28, 1988; 56 FR 13414, Apr. 2, 1991; 64 FR 19061, Apr. 19, 1999; 77 FR 3952, Jan. 26, 2012; 80 FR 1268, Jan. 8, 2015]
            
            
              § 1.1307
              Actions that may have a significant environmental effect, for which Environmental Assessments (EAs) must be prepared.

              (a) Commission actions with respect to the following types of facilities may significantly affect the environment and thus require the preparation of EAs by the applicant (see §§ 1.1308 and 1.1311) and may require further Commission environmental processing (see §§ 1.1314, 1.1315 and 1.1317):
              (1) Facilities that are to be located in an officially designated wilderness area.
              (2) Facilities that are to be located in an officially designated wildlife preserve.

              (3) Facilities that: (i) May affect listed threatened or endangered species or designated critical habitats; or (ii) are likely to jeopardize the continued existence of any proposed endangered or threatened species or likely to result in the destruction or adverse modification of proposed critical habitats, as determined by the Secretary of the Interior pursuant to the Endangered Species Act of 1973.
              
              
                Note:
                The list of endangered and threatened species is contained in 50 CFR 17.11, 17.22, 222.23(a) and 227.4. The list of designated critical habitats is contained in 50 CFR 17.95, 17.96 and part 226. To ascertain the status of proposed species and habitats, inquiries may be directed to the Regional Director of the Fish and Wildlife Service, Department of the Interior.
              
              
              

              (4) Facilities that may affect districts, sites, buildings, structures or objects, significant in American history, architecture, archeology, engineering or culture, that are listed, or are eligible for listing, in the National Register of Historic Places (see 54 U.S.C. 300308; 36 CFR parts 60 and 800), and that are subject to review pursuant to section 1.1320 and have been determined through that review process to have adverse effects on identified historic properties.
              (5) Facilities that may affect Indian religious sites.
              (6) Facilities to be located in floodplains, if the facilities will not be placed at least one foot above the base flood elevation of the floodplain.

              (7) Facilities whose construction will involve significant change in surface features (e.g., wetland fill, deforestation or water diversion). (In the case of wetlands on Federal property, see Executive Order 11990.)
              (8) Antenna towers and/or supporting structures that are to be equipped with high intensity white lights which are to be located in residential neighborhoods, as defined by the applicable zoning law.
              (b) In addition to the actions listed in paragraph (a) of this section, Commission actions granting construction permits, licenses to transmit or renewals thereof, equipment authorizations or modifications in existing facilities, require the preparation of an Environmental Assessment (EA) if the particular facility, operation or transmitter would cause human exposure to levels of radiofrequency radiation in excess of the limits in §§ 1.1310 and 2.1093 of this chapter. Applications to the Commission for construction permits, licenses to transmit or renewals thereof, equipment authorizations or modifications in existing facilities must contain a statement confirming compliance with the limits unless the facility, operation, or transmitter is categorically excluded, as discussed below. Technical information showing the basis for this statement must be submitted to the Commission upon request. Such compliance statements may be omitted from license applications for transceivers subject to the certification requirement in § 25.129 of this chapter.

              (1) The appropriate exposure limits in §§ 1.1310 and 2.1093 of this chapter are generally applicable to all facilities, operations and transmitters regulated by the Commission. However, a determination of compliance with the exposure limits in § 1.1310 or § 2.1093 of this chapter (routine environmental evaluation), and preparation of an EA if the limits are exceeded, is necessary only for facilities, operations and transmitters that fall into the categories listed in table 1, or those specified in paragraph (b)(2) of this section. All other facilities, operations and transmitters are categorically excluded from making such studies or preparing an EA, except as indicated in paragraphs (c) and (d) of this section. For purposes of table 1, building-mounted antennas means antennas mounted in or on a building structure that is occupied as a workplace or residence. The term power in column 2 of table 1 refers to total operating power of the transmitting operation in question in terms of effective radiated power (ERP), equivalent isotropically radiated power (EIRP), or peak envelope power (PEP), as defined in § 2.1 of this chapter. For the case of the Cellular Radiotelephone Service, subpart H of part 22 of this chapter; the Personal Communications Service, part 24 of this chapter and the Specialized Mobile Radio Service, part 90 of this chapter, the phrase total power of all channels in column 2 of table 1 means the sum of the ERP or EIRP of all co-located simultaneously operating transmitters owned and operated by a single licensee. When applying the criteria of table 1, radiation in all directions should be considered. For the case of transmitting facilities using sectorized transmitting antennas, applicants and licensees should apply the criteria to all transmitting channels in a given sector, noting that for a highly directional antenna there is relatively little contribution to ERP or EIRP summation for other directions.
              
              
                Table 1—Transmitters, Facilities and Operations Subject to Routine Environmental Evaluation
                
                  Service (title 47 CFR rule part)
                  Evaluation required if:
                
                
                  Experimental Radio Services (part 5)
                  Power >100 W ERP (164 W EIRP).
                
                
                  Commercial Mobile Radio Services (part 20)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1000 W ERP (1640 W EIRP). Building-mounted antennas: power >1000 W ERP (1640 W EIRP).
                
                
                   
                  Consumer Signal Booster equipment grantees under the Commercial Mobile Radio Services provisions in part 20 are required to attach a label to Fixed Consumer Booster antennas that:
                
                
                   
                  (1) Provides adequate notice regarding potential radiofrequency safety hazards, e.g., information regarding the safe minimum separation distance required between users and transmitting antennas; and
                
                
                   
                  (2) references the applicable FCC-adopted limits for radiofrequency exposure specified in § 1.1310.
                
                
                  Paging and Radiotelephone Service (subpart E of part 22)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1000 W ERP (1640 W EIRP).
                
                
                   
                  Building-mounted antennas: power >1000 W ERP (1640 W EIRP).
                
                
                  Cellular Radiotelephone Service (subpart H of part 22)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                   
                  Building-mounted antennas: total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                  Personal Communications Services (part 24)
                  (1) Narrowband PCS (subpart D):
                
                
                   
                   Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                   
                   Building-mounted antennas: total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                   
                  (2) Broadband PCS (subpart E):
                
                
                   
                   Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and total power of all channels >2000 W ERP (3280 W EIRP).
                
                
                   
                   Building-mounted antennas: total power of all channels >2000 W ERP (3280 W EIRP).
                
                
                  Satellite Communications Services (part 25)
                  All included.
                
                
                   
                  In addition, for NGSO subscriber equipment, licensees are required to attach a label to subscriber transceiver antennas that:
                
                
                   
                   (1) provides adequate notice regarding potential radiofrequency safety hazards, e.g., information regarding the safe minimum separation distance required between users and transceiver antennas; and
                
                
                   
                   (2) references the applicable FCC-adopted limits for radiofrequency exposure specified in § 1.1310 of this chapter.
                
                
                  Miscellaneous Wireless Communications Services (part 27 except subpart M)
                  (1) For the 1390-1392 MHz, 1392-1395 MHz, 1432-1435 MHz, 1670-1675 MHz, and 2385-2390 MHz bands:
                
                
                   
                   Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and total power of all channels >2000 W ERP (3280 W EIRP).
                
                
                   
                   Building-mounted antennas: total power of all channels >2000 W ERP (3280 W EIRP).
                
                
                   
                  (2) For the 698-746 MHz, 746-764 MHz, 776-794 MHz, 2305-2320 MHz, and 2345-2360 MHz bands:
                
                
                   
                   Total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                  Broadband Radio Service and Educational Broadband Service (subpart M of part 27)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1640 W EIRP.
                
                
                   
                  Building-mounted antennas: power >1640 W EIRP.
                
                
                   
                  BRS and EBS licensees are required to attach a label to subscriber transceiver or transverter antennas that:
                
                
                   
                  (1) provides adequate notice regarding potential radiofrequency safety hazards, e.g., information regarding the safe minimum separation distance required between users and transceiver antennas; and
                
                
                   
                  (2) references the applicable FCC-adopted limits for radiofrequency exposure specified in § 1.1310.
                
                
                  Upper Microwave Flexible Use Service (part 30)
                  Non-building-mounted antennas: Height above ground level to lowest point of antenna <10 m and power >1640 W EIRP.
                
                
                   
                  Antennas are mounted on buildings.
                
                
                  Radio Broadcast Services (part 73)
                  All included.
                
                
                  Auxiliary and Special Broadcast and Other Program Distributional Services (part 74)
                  Subparts G and L: Power >100 W ERP.
                
                
                  Stations in the Maritime Services (part 80)
                  Ship earth stations only.
                
                
                  Private Land Mobile Radio Services Paging Operations (subpart P of part 90)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1000 W ERP (1640 W EIRP).
                
                
                   
                  Building-mounted antennas: power >1000 W ERP (1640 W EIRP).
                
                
                  
                  Private Land Mobile Radio Services Specialized Mobile Radio (subpart S of part 90)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                   
                  Building-mounted antennas: Total power of all channels >1000 W ERP (1640 W EIRP).
                
                
                  76-81 GHz Radar Service (part 95)
                  All included.
                
                
                  Amateur Radio Service (part 97)
                  Transmitter output power >levels specified in § 97.13(c)(1) of this chapter.
                
                
                  Local Multipoint Distribution Service (subpart L of part 101) and 24 GHz (subpart G of part 101)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1640 W EIRP.
                
                
                   
                  Building-mounted antennas: power >1640 W EIRP.
                
                
                   
                  LMDS and 24 GHz Service licensees are required to attach a label to subscriber transceiver antennas that:
                
                
                   
                   (1) provides adequate notice regarding potential radiofrequency safety hazards, e.g., information regarding the safe minimum separation distance required between users and transceiver antennas; and
                
                
                   
                   (2) references the applicable FCC-adopted limits for radiofrequency exposure specified in § 1.1310.
                
                
                  70/80/90 GHz Bands (subpart Q of part 101)
                  Non-building-mounted antennas: height above ground level to lowest point of antenna <10 m and power >1640 W EIRP.
                
                
                   
                  Building-mounted antennas: power >1640 W EIRP.
                
                
                   
                  Licensees are required to attach a label to transceiver antennas that:
                
                
                   
                   (1) provides adequate notice regarding potential radiofrequency safety hazards, e.g., information regarding the safe minimum separation distance required between users and transceiver antennas; and
                
                
                   
                   (2) references the applicable FCC-adopted limits for radiofrequency exposure specified in § 1.1310.
                
              
              (2)(i) Mobile and portable transmitting devices that operate in the Commercial Mobile Radio Services pursuant to part 20 of this chapter; the Cellular Radiotelephone Service pursuant to part 22 of this chapter; the Personal Communications Services (PCS) pursuant to part 24 of this chapter; the Satellite Communications Services pursuant to part 25 of this chapter; the Miscellaneous Wireless Communications Services pursuant to part 27 of this chapter; the Upper Microwave Flexible User Service pursuant to part 30 of this chapter; the Maritime Services (ship earth stations only) pursuant to part 80 of this chapter; the Specialized Mobile Radio Service, the 4.9 GHz Band Service, and the 3650 MHz Wireless Broadband Service pursuant to part 90 of this chapter; the Wireless Medical Telemetry Service (WMTS), the Medical Device Radiocommunication Service (MedRadio), and the 76-81 GHz Band Radar Service pursuant to part 95 of this chapter; and the Citizens Broadband Radio Service pursuant to part 96 of this chapter are subject to routine environmental evaluation for RF exposure prior to equipment authorization or use, as specified in §§ 2.1091 and 2.1093 of this chapter.
              (ii) Unlicensed PCS, unlicensed NII, and millimeter-wave devices are also subject to routine environmental evaluation for RF exposure prior to equipment authorization or use, as specified in §§ 15.255(f), 15.257(g), 15.319(i), and 15.407(f) of this chapter.
              (iii) Portable transmitting equipment for use in the Wireless Medical Telemetry Service (WMTS) is subject to routine environmental evaluation as specified in §§ 2.1093 and 95.2385 of this chapter.

              (iv) Equipment authorized for use in the Medical Device Radiocommunication Service (MedRadio) as a medical implant device or body-worn transmitter (as defined in subpart I of part 95 of this chapter) is subject to routine environmental evaluation for RF exposure prior to equipment authorization, as specified in §§ 2.1093 and 95.2585 of this chapter by finite difference time domain (FDTD) computational modeling or laboratory measurement techniques. Where a showing is based on computational modeling, the Commission retains the discretion to request that supporting documentation and/or specific absorption rate (SAR) measurement data be submitted.
              (v) All other mobile, portable, and unlicensed transmitting devices are categorically excluded from routine environmental evaluation for RF exposure under §§ 2.1091, 2.1093 of this chapter except as specified in paragraphs (c) and (d) of this section.
              (3) In general, when the guidelines specified in § 1.1310 are exceeded in an accessible area due to the emissions from multiple fixed transmitters, actions necessary to bring the area into compliance are the shared responsibility of all licensees whose transmitters produce, at the area in question, power density levels that exceed 5% of the power density exposure limit applicable to their particular transmitter or field strength levels that, when squared, exceed 5% of the square of the electric or magnetic field strength limit applicable to their particular transmitter. Owners of transmitter sites are expected to allow applicants and licensees to take reasonable steps to comply with the requirements contained in § 1.1307(b) and, where feasible, should encourage co-location of transmitters and common solutions for controlling access to areas where the RF exposure limits contained in § 1.1310 might be exceeded.
              (i) Applicants for proposed (not otherwise excluded) transmitters, facilities or modifications that would cause non-compliance with the limits specified in § 1.1310 at an accessible area previously in compliance must submit an EA if emissions from the applicant's transmitter or facility would result, at the area in question, in a power density that exceeds 5% of the power density exposure limit applicable to that transmitter or facility or in a field strength that, when squared, exceeds 5% of the square of the electric or magnetic field strength limit applicable to that transmitter or facility.
              (ii) Renewal applicants whose (not otherwise excluded) transmitters or facilities contribute to the field strength or power density at an accessible area not in compliance with the limits specified in § 1.1310 must submit an EA if emissions from the applicant's transmitter or facility results, at the area in question, in a power density that exceeds 5% of the power density exposure limit applicable to that transmitter or facility or in a field strength that, when squared, exceeds 5% of the square of the electric or magnetic field strength limit applicable to that transmitter of facility.

              (c) If an interested person alleges that a particular action, otherwise categorically excluded, will have a significant environmental effect, the person shall submit to the Bureau responsible for processing that action a written petition setting forth in detail the reasons justifying or circumstances necessitating environmental consideration in the decision-making process. (See § 1.1313). The Bureau shall review the petition and consider the environmental concerns that have been raised. If the Bureau determines that the action may have a significant environmental impact, the Bureau will require the applicant to prepare an EA (see §§ 1.1308 and 1.1311), which will serve as the basis for the determination to proceed with or terminate environmental processing.

              (d) If the Bureau responsible for processing a particular action, otherwise categorically excluded, determines that the proposal may have a significant environmental impact, the Bureau, on its own motion, shall require the applicant to submit an EA. The Bureau will review and consider the EA as in paragraph (c) of this section.
              
              
                Note to paragraph (d):
                Pending a final determination as to what, if any, permanent measures should be adopted specifically for the protection of migratory birds, the Bureau shall require an Environmental Assessment for an otherwise categorically excluded action involving a new or existing antenna structure, for which an antenna structure registration application (FCC Form 854) is required under part 17 of this chapter, if the proposed antenna structure will be over 450 feet in height above ground level (AGL) and involves either:
                1. Construction of a new antenna structure;
                2. Modification or replacement of an existing antenna structure involving a substantial increase in size as defined in paragraph I(C)(1)(3) of Appendix B to part 1 of this chapter; or

                3. Addition of lighting or adoption of a less preferred lighting style as defined in § 17.4(c)(1)(iii) of this chapter. The Bureau shall consider whether to require an EA for other antenna structures subject to § 17.4(c) of this chapter in accordance with § 17.4(c)(8) of this chapter. An Environmental Assessment required pursuant to this note will be subject to the same procedures that apply to any Environmental Assessment required for a proposed tower or modification of an existing tower for which an antenna structure registration application (FCC Form 854) is required, as set forth in § 17.4(c) of this chapter.
              
              
              (e) No State or local government or instrumentality thereof may regulate the placement, construction, and modification of personal wireless service facilities on the basis of the environmental effects of radio frequency emissions to the extent that such facilities comply with the regulations contained in this chapter concerning the environmental effects of such emissions. For purposes of this paragraph:
              (1) The term personal wireless service means commercial mobile services, unlicensed wireless services, and common carrier wireless exchange access services;
              (2) The term personal wireless service facilities means facilities for the provision of personal wireless services;
              (3) The term unlicensed wireless services means the offering of telecommunications services using duly authorized devices which do not require individual licenses, but does not mean the provision of direct-to-home satellite services; and
              (4) The term direct-to-home satellite services means the distribution or broadcasting of programming or services by satellite directly to the subscriber's premises without the use of ground receiving or distribution equipment, except at the subscriber's premises or in the uplink process to the satellite.
              [51 FR 15000, Apr. 22, 1986]
              
                Editorial Note:
                For Federal Register citations affecting § 1.1307, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
              § 1.1307, Nt.
              
                Effective Date Note:
                At 85 FR 18142, Apr. 1, 2020, § 1.1307 was amended by revising paragraph (b), effective June 1, 2020. At 85 FR 33578, June 2, 2020, this revision was delayed indefinitely. For the convenience of the user, the revised text is set forth as follows:
                
                  
                    § 1.1307
                    Actions that may have a significant environmental effect, for which Environmental Assessments (EA) must be prepared.
                    
                    (b)(1) Requirements. (i) With respect to the limits on human exposure to RF provided in § 1.1310 of this chapter, applicants to the Commission for the grant or modification of construction permits, licenses or renewals thereof, temporary authorities, equipment authorizations, or any other authorizations for radiofrequency sources must either:
                    (A) Determine that they qualify for an exemption pursuant to § 1.1307(b)(3);
                    (B) Prepare an evaluation of the human exposure to RF radiation pursuant to § 1.1310 and include in the application a statement confirming compliance with the limits in § 1.1310; or
                    (C) Prepare an Environmental Assessment if those RF sources would cause human exposure to levels of RF radiation in excess of the limits in § 1.1310.
                    (ii) Compliance with these limits for fixed RF source(s) may be accomplished by use of mitigation actions, as provided in § 1.1307(b)(4). Upon request by the Commission, the party seeking or holding such authorization must submit technical information showing the basis for such compliance, either by exemption or evaluation. Notwithstanding the preceding requirements, in the event that RF sources cause human exposure to levels of RF radiation in excess of the limits in § 1.1310 of this chapter, such RF exposure exemptions and evaluations are not deemed sufficient to show that there is no significant effect on the quality of the human environment or that the RF sources are categorically excluded from environmental processing.
                    (2) Definitions. For the purposes of this section, the following definitions shall apply.
                    
                      Available maximum time-averaged power for an RF source is the maximum available RF power (into a matched load) as averaged over a time-averaging period;
                    
                    
                      Category One is any spatial region that is compliant with the general population exposure limit with continuous exposure or source-based time-averaged exposure;
                    
                    
                      Category Two is any spatial region where the general population exposure limit is exceeded but that is compliant with the occupational exposure limit with continuous exposure;
                    
                    
                      Category Three is any spatial region where the occupational exposure limit is exceeded but by no more than ten times the limit;
                    
                      Category Four is any spatial region where the exposure is more than ten times the occupational exposure limit or where there is a possibility for serious injury on contact.
                    
                    
                      Continuous exposure refers to the maximum time-averaged exposure at a given location for an RF source and assumes that exposure may take place indefinitely. The exposure limits in § 1.1310 of this chapter are used to establish the spatial regions where mitigation measures are necessary assuming continuous exposure as prescribed in § 1.1307(b)(4) of this chapter.
                    
                      Effective Radiated Power (ERP) is the product of the maximum antenna gain which is the largest far-field power gain relative to a dipole in any direction for each transverse polarization component, and the maximum delivered time-averaged power which is the largest net power delivered or supplied to an antenna as averaged over a time-averaging period; ERP is summed over two polarizations when present;
                    
                      Exemption for (an) RF source(s) is solely from the obligation to perform a routine environmental evaluation to demonstrate compliance with the RF exposure limits in § 1.1310 of this chapter; it is not exemption from the equipment authorization procedures described in part 2 of this chapter, not exemption from general obligations of compliance with the RF exposure limits in § 1.1310 of this chapter, and not exemption from determination of whether there is no significant effect on the quality of the human environment under § 1.1306 of this chapter.
                    
                      Fixed RF source is one that is physically secured at one location, even temporarily, and is not able to be easily moved to another location while radiating;
                    
                      Mobile device is as defined in § 2.1091(b) of this chapter;
                    
                      Plane-wave equivalent power density is the square of the root-mean-square (rms) electric field strength divided by the impedance of free space (377 ohms).
                    
                      Portable device is as defined in § 2.1093(b) of this chapter;
                    
                      Positive access control is mitigation by proactive preclusion of unauthorized access to the region surrounding an RF source where the continuous exposure limit for the general population is exceeded. Examples of such controls include locked doors, ladder cages, or effective fences, as well as enforced prohibition of public access to external surfaces of buildings. However, it does not include natural barriers or other access restrictions that did not require any action on the part of the licensee or property management.
                    
                      Radiating structure is an unshielded RF current-carrying conductor that generates an RF reactive near electric or magnetic field and/or radiates an RF electromagnetic wave. It is the component of an RF source that transmits, generates, or reradiates an RF fields, such as an antenna, aperture, coil, or plate.
                    
                      RF source is Commission-regulated equipment that transmits or generates RF fields or waves, whether intentionally or unintentionally, via one or more radiating structure(s). Multiple RF sources may exist in a single device.
                    
                    
                      Separation distance (variable R in Table 1) is the minimum distance in any direction from any part of a radiating structure and any part of the body of a nearby person;
                    
                      Source-based time averaging is an average of instantaneous exposure over a time-averaging period that is based on an inherent property or duty-cycle of a device to ensure compliance with the continuous exposure limits;
                    
                      Time-averaging period is a time period not to exceed 30 minutes for fixed RF sources or a time period inherent from device transmission characteristics not to exceed 30 minutes for mobile and portable RF sources;
                    
                      Transient individual is an untrained person in a location where occupational/controlled limits apply, and he or she must be made aware of the potential for exposure and be supervised by trained personnel pursuant to § 1.1307(b)(4) of this chapter where use of time averaging is required to ensure compliance with the general population exposure limits in § 1.1310 of this chapter.
                    (3) Determination of exemption. (i) For single RF sources (i.e., any single fixed RF source, mobile device, or portable device, as defined in paragraph (b)(2) of this section): A single RF source is exempt if:
                    (A) The available maximum time-averaged power is no more than 1 mW, regardless of separation distance. This exemption may not be used in conjunction with other exemption criteria other than those in paragraph (b)(3)(ii)(A) of this section. Medical implant devices may only use this exemption and that in paragraph (b)(3)(ii)(A);

                    (B) Or the available maximum time-averaged power or effective radiated power (ERP), whichever is greater, is less than or equal to the threshold P
                      th (mW) described in the following formula. This method shall only be used at separation distances (cm) from 0.5 centimeters to 40 centimeters and at frequencies from 0.3 GHz to 6 GHz (inclusive). P
                      th is given by:
                    
                      
                      ER01AP20.004
                    
                    (C) Or using Table 1 and the minimum separation distance (R in meters) from the body of a nearby person for the frequency (f in MHz) at which the source operates, the ERP (watts) is no more than the calculated value prescribed for that frequency. For the exemption in Table 1 to apply, R must be at least λ/2π, where λ is the free-space operating wavelength in meters. If the ERP of a single RF source is not easily obtained, then the available maximum time-averaged power may be used in lieu of ERP if the physical dimensions of the radiating structure(s) do not exceed the electrical length of λ/4 or if the antenna gain is less than that of a half-wave dipole (1.64 linear value).
                    
                      Table 1 to § 1.1307(b)(3)(i)(C)—Single RF Sources Subject to Routine Environmental Evaluation
                      
                        RF Sourcefrequency
                          (MHz)
                        
                        Threshold ERP(watts)
                        
                      
                      
                        0.3-1.34
                        1,920 R2.
                      
                      
                        1.34-30
                        3,450 R2/f2.
                      
                      
                        30-300
                        3.83 R2.
                      
                      
                        300-1,500
                        0.0128 R2f.
                      
                      
                        1,500-100,000
                        19.2R2.
                      
                    
                    (ii) For multiple RF sources: Multiple RF sources are exempt if:
                    (A) The available maximum time-averaged power of each source is no more than 1 mW and there is a separation distance of two centimeters between any portion of a radiating structure operating and the nearest portion of any other radiating structure in the same device, except if the sum of multiple sources is less than 1 mW during the time-averaging period, in which case they may be treated as a single source (separation is not required). This exemption may not be used in conjunction with other exemption criteria other than those is paragraph (b)(3)(i)(A) of this section. Medical implant devices may only use this exemption and that in paragraph (b)(3)(i)(A).
                    (B) in the case of fixed RF sources operating in the same time-averaging period, or of multiple mobile or portable RF sources within a device operating in the same time averaging period, if the sum of the fractional contributions to the applicable thresholds is less than or equal to 1 as indicated in the following equation.
                    
                      
                      ER01AP20.005
                    
                    
                      Where:
                      
                      
                        a = number of fixed, mobile, or portable RF sources claiming exemption using paragraph (b)(3)(i)(B) of this section for P
                        th, including existing exempt transmitters and those being added.
                      
                        b = number of fixed, mobile, or portable RF sources claiming exemption using paragraph (b)(3)(i)(C) of this section for Threshold ERP, including existing exempt transmitters and those being added.
                      
                        c = number of existing fixed, mobile, or portable RF sources with known evaluation for the specified minimum distance including existing evaluated transmitters.
                      
                        P
                        i = the available maximum time-averaged power or the ERP, whichever is greater, for fixed, mobile, or portable RF source i at a distance between 0.5 cm and 40 cm (inclusive).
                      
                        P
                        th,i = the exemption threshold power (P
                        th) according to paragraph (b)(3)(i)(B) of this section for fixed, mobile, or portable RF source i.
                      
                      
                        ERP
                        j = the ERP of fixed, mobile, or portable RF source j.
                      
                      
                        ERP
                        th,j = exemption threshold ERP for fixed, mobile, or portable RF source j, at a distance of at least λ/2π according to the applicable formula of paragraph (b)(3)(i)(C) of this section.
                      
                        Evaluated
                        k = the maximum reported SAR or MPE of fixed, mobile, or portable RF source k either in the device or at the transmitter site from an existing evaluation at the location of exposure.
                      
                        Exposure Limit
                        k = either the general population/uncontrolled maximum permissible exposure (MPE) or specific absorption rate (SAR) limit for each fixed, mobile, or portable RF source k, as applicable from § 1.1310 of this chapter.
                    
                    
                    (4) Mitigation. (i) As provided in paragraphs (b)(4)(ii) through (vi) of this section, specific mitigation actions are required for fixed RF sources to the extent necessary to ensure compliance with our exposure limits, including the implementation of an RF safety plan, restriction of access to those RF sources, and disclosure of spatial regions where exposure limits are exceeded.
                    (ii) Category One—INFORMATION: No mitigation actions are required when the RF source does not cause continuous or source-based time-averaged exposure in excess of the general population limit in s§ 1.1310 of this part. Optionally a green “INFORMATION” sign may offer information to those persons who might be approaching RF sources. This optional sign, when used, must include at least the following information: Appropriate signal word “INFORMATION” and associated color (green), an explanation of the safety precautions to be observed when closer to the antenna than the information sign, a reminder to obey all postings and boundaries (if higher categories are nearby), up-to-date licensee (or operator) contact information (if higher categories are nearby), and a place to get additional information (such as a website, if no higher categories are nearby).
                    (iii) Category Two—NOTICE: Mitigation actions are required in the form of signs and positive access control surrounding the boundary where the continuous exposure limit is exceeded for the general population, with the appropriate signal word “NOTICE” and associated color (blue) on the signs. Signs must contain the components discussed in paragraph (b)(4)(vi) of this section. Under certain controlled conditions, such as on a rooftop with limited access, a sign attached directly to the surface of an antenna will be considered sufficient if the sign specifies a minimum approach distance and is readable at this separation distance and at locations required for compliance with the general population exposure limit in § 1.1310 of this part. Appropriate training is required for any occupational personnel with access to controlled areas within restrictive barriers where the general population exposure limit is exceeded, and transient individuals must be supervised by trained occupational personnel upon entering any of these areas. Use of time averaging is required for transient individuals to ensure compliance with the general population exposure limit.

                    (iv) Category Three—CAUTION: Signs (with the appropriate signal word “CAUTION” and associated color (yellow) on the signs), controls, or indicators (e.g., chains, railings, contrasting paint, diagrams) are required (in addition to the positive access control established for Category Two) surrounding the area in which the exposure limit for occupational personnel in a controlled environment is exceeded by no more than a factor of ten. Signs must contain the components discussed in paragraph (b)(4)(vi) of this section. If the boundaries between Category Two and Three are such that placement of both Category Two and Three signs would be in the same location, then the Category Two sign is optional. Under certain controlled conditions, such as on a rooftop with limited access, a sign may be attached directly to the surface of an antenna within a controlled environment if it specifies the minimum approach distance and is readable at this distance and at locations required for compliance with the occupational exposure limit in § 1.1310 of this part. If signs are not used at the occupational exposure limit boundary, controls or indicators (e.g., chains, railings, contrasting paint, diagrams, etc.) must designate the boundary where the occupational exposure limit is exceeded. Additionally, appropriate training is required for any occupational personnel with access to the controlled area where the general population exposure limit is exceeded, and transient individuals must be supervised by trained personnel upon entering any of these areas. Use of time averaging is required for transient individuals to ensure compliance with the general population exposure limit. Further mitigation by reducing exposure time in accord with six-minute time averaging is required for occupational personnel in the area in which the occupational exposure limit is exceeded. However, proper use of RF personal protective equipment may be considered sufficient in lieu of time averaging for occupational personnel in the areas in which the occupational exposure limit is exceeded. If such procedures or power reduction, and therefore Category reduction, are not feasible, then lockout/tagout procedures in 29 CFR 1910.147 must be followed.

                    (v) Category Four—WARNING/DANGER: Where the occupational limit could be exceeded by a factor of more than ten, “WARNING” signs with the associated color (orange), controls, or indicators (e.g., chains, railings, contrasting paint, diagrams) are required (in addition to the positive access control established for Category Two) surrounding the area in which the occupational exposure limit in a controlled environment is exceeded by more than a factor of ten Signs must contain the components discussed in paragraph (b)(4)(vi) of this section. “DANGER” signs with the associated color (red) are required where immediate and serious injury will occur on contact, in addition to positive access control, regardless of mitigation actions taken in Categories Two or Three. If the boundaries between Category Three and Four are such that placement of both Category Three and Four signs would be in the same location, then the Category Three sign is optional. No access is permitted without Category reduction. If power reduction, and therefore Category reduction, is not feasible, then lockout/tagout procedures in 29 CFR 1910.147 must be followed.
                    (vi) RF exposure advisory signs must be viewable and readable from the boundary where the applicable exposure limits are exceeded, pursuant to 29 CFR 1910.145, and include at least the following five components:
                    (A) Appropriate signal word, associated color {i.e., {DANGER” (red), “WARNING” (orange), “CAUTION,” (yellow) “NOTICE” (blue)};
                    (B) RF energy advisory symbol;
                    (C) An explanation of the RF source;
                    (D) Behavior necessary to comply with the exposure limits; and
                    (E) Up-to-date contact information.
                    (5) Responsibility for compliance. (i) In general, when the exposure limits specified in § 1.1310 of this part are exceeded in an accessible area due to the emissions from multiple fixed RF sources, actions necessary to bring the area into compliance or preparation of an Environmental Assessment (EA) as specified in § 1.1311 of this part are the shared responsibility of all licensees whose RF sources produce, at the area in question, levels that exceed 5% of the applicable exposure limit proportional to power. However, a licensee demonstrating that its facility was not the most recently modified or newly-constructed facility at the site establishes a rebuttable presumption that such licensee should not be liable in an enforcement proceeding relating to the period of non-compliance. Field strengths must be squared to be proportional to SAR or power density. Specifically, these compliance requirements apply if the square of the electric or magnetic field strength exposure level applicable to a particular RF source exceeds 5% of the square of the electric or magnetic field strength limit at the area in question where the levels due to multiple fixed RF sources exceed the exposure limit. Site owners and managers are expected to allow applicants and licensees to take reasonable steps to comply with the requirements contained in paragraph (b)(1) of this section and, where feasible, should encourage co-location of RF sources and common solutions for controlling access to areas where the RF exposure limits contained in § 1.1310 of this part might be exceeded. Applicants and licensees are required to share technical information necessary to ensure joint compliance with the exposure limits, including informing other licensees at a site in question of evaluations indicating possible non-compliance with the exposure limits.
                    (ii) Applicants for proposed RF sources that would cause non-compliance with the limits specified in § 1.1310 at an accessible area previously in compliance must submit an EA if emissions from the applicant's RF source would produce, at the area in question, levels that exceed 5% of the applicable exposure limit. Field strengths must be squared if necessary to be proportional to SAR or power density.

                    (iii) Renewal applicants whose RF sources would cause non-compliance with the limits specified in § 1.1310 at an accessible area previously in compliance must submit an EA if emissions from the applicant's RF source would produce, at the area in question, levels that exceed 5% of the applicable exposure limit. Field strengths must be squared if necessary to be proportional to SAR or power density.
                    
                  
                
              
            
            
              § 1.1308
              Consideration of environmental assessments (EAs); findings of no significant impact.

              (a) Applicants shall prepare EAs for actions that may have a significant environmental impact (see § 1.1307). An EA is described in detail in § 1.1311 of this part of the Commission rules.

              (b) The EA is a document which shall explain the environmental consequences of the proposal and set forth sufficient analysis for the Bureau or the Commission to reach a determination that the proposal will or will not have a significant environmental effect. To assist in making that determination, the Bureau or the Commission may request further information from the applicant, interested persons, and agencies and authorities which have jurisdiction by law or which have relevant expertise.
              
              
                Note:

                With respect to actions specified under § 1.1307 (a)(3) and (a)(4), the Commission shall solicit and consider the comments of the Department of Interior, and the State Historic Preservation Officer and the Advisory Council on Historic Preservation, respectively, in accordance with their established procedures. See Interagency Cooperation—Endangered Species Act of 1973, as amended, 50 CFR part 402; Protection of Historic and Cultural Properties, 36 CFR part 800. In addition, when an action interferes with or adversely affects an American Indian tribe's religious site, the Commission shall solicit the views of that American Indian tribe. See § 1.1307(a)(5).
              
              

              (c) If the Bureau or the Commission determines, based on an independent review of the EA and any applicable mandatory consultation requirements imposed upon Federal agencies (see note above), that the proposal will have a significant environmental impact upon the quality of the human environment, it will so inform the applicant. The applicant will then have an opportunity to amend its application so as to reduce, minimize, or eliminate environmental problems. See § 1.1309. If the environmental problem is not eliminated, the Bureau will publish in the Federal Register a Notice of Intent (see § 1.1314) that EISs will be prepared (see §§ 1.1315 and 1.1317), or

              (d) If the Bureau or Commission determines, based on an independent review of the EA, and any mandatory consultation requirements imposed upon Federal agencies (see the note to paragraph (b) of this section), that the proposal would not have a significant impact, it will make a finding of no significant impact. Thereafter, the application will be processed without further documentation of environmental effect. Pursuant to CEQ regulations, see 40 CFR 1501.4 and 1501.6, the applicant must provide the community notice of the Commission's finding of no significant impact.
              [51 FR 15000, Apr. 22, 1986; 51 FR 18889, May 23, 1986, as amended at 53 FR 28394, July 28, 1988]
            
            
              § 1.1309
              Application amendments.

              Applicants are permitted to amend their applications to reduce, minimize or eliminate potential environmental problems. As a routine matter, an applicant will be permitted to amend its application within thirty (30) days after the Commission or the Bureau informs the applicant that the proposal will have a significant impact upon the quality of the human environment (see § 1.1308(c)). The period of thirty (30) days may be extended upon a showing of good cause.
            
            
              § 1.1310
              Radiofrequency radiation exposure limits.
              (a) Specific absorption rate (SAR) shall be used to evaluate the environmental impact of human exposure to radiofrequency (RF) radiation as specified in § 1.1307(b) of this part within the frequency range of 100 kHz to 6 GHz (inclusive).

              (b) The SAR limits for occupational/controlled exposure are 0.4 W/kg, as averaged over the whole body, and a peak spatial-average SAR of 8 W/kg, averaged over any 1 gram of tissue (defined as a tissue volume in the shape of a cube). Exceptions are the parts of the human body treated as extremities, such as hands, wrists, feet, ankles, and pinnae, where the peak spatial-average SAR limit for occupational/controlled exposure is 20 W/kg, averaged over any 10 grams of tissue (defined as a tissue volume in the shape of a cube). Exposure may be averaged over a time period not to exceed 6 minutes to determine compliance with occupational/controlled SAR limits.
              (c) The SAR limits for general population/uncontrolled exposure are 0.08 W/kg, as averaged over the whole body, and a peak spatial-average SAR of 1.6 W/kg, averaged over any 1 gram of tissue (defined as a tissue volume in the shape of a cube). Exceptions are the parts of the human body treated as extremities, such as hands, wrists, feet, ankles, and pinnae, where the peak spatial-average SAR limit is 4 W/kg, averaged over any 10 grams of tissue (defined as a tissue volume in the shape of a cube). Exposure may be averaged over a time period not to exceed 30 minutes to determine compliance with general population/uncontrolled SAR limits.
              (d)(1) Evaluation with respect to the SAR limits in this section must demonstrate compliance with both the whole-body and peak spatial-average limits using technically supported measurement or computational methods and exposure conditions in advance of authorization (licensing or equipment certification) and in a manner that facilitates independent assessment and, if appropriate, enforcement. Numerical computation of SAR must be supported by adequate documentation showing that the numerical method as implemented in the computational software has been fully validated; in addition, the equipment under test and exposure conditions must be modeled according to protocols established by FCC-accepted numerical computation standards or available FCC procedures for the specific computational method.
              (2) For operations within the frequency range of 300 kHz and 6 GHz (inclusive), the limits for maximum permissible exposure (MPE), derived from whole-body SAR limits and listed in Table 1 in paragraph (e)(1) of this section, may be used instead of whole-body SAR limits as set forth in paragraphs (a) through (c) of this section to evaluate the environmental impact of human exposure to RF radiation as specified in § 1.1307(b) of this part, except for portable devices as defined in § 2.1093 of this chapter as these evaluations shall be performed according to the SAR provisions in § 2.1093.
              (3) At operating frequencies above 6 GHz, the MPE limits listed in Table 1 in paragraph (e)(1) of this section shall be used in all cases to evaluate the environmental impact of human exposure to RF radiation as specified in § 1.1307(b) of this part.

              (4) Both the MPE limits listed in Table 1 in paragraph (e)(1) of this section and the SAR limits as set forth in paragraphs (a) through (c) of this section are for continuous exposure, that is, for indefinite time periods. Exposure levels higher than the limits are permitted for shorter exposure times, as long as the average exposure over a period not more than the specified averaging time in Table 1 in paragraph (e)(1) is less than (or equal to) the exposure limits. Detailed information on our policies regarding procedures for evaluating compliance with all of these exposure limits can be found in the most recent edition of FCC's OET Bulletin 65, “Evaluating Compliance with FCC Guidelines for Human Exposure to Radiofrequency Electromagnetic Fields,” and its supplements, all available at the FCC's internet website: https://www.fcc.gov/general/oet-bulletins-line, and in the Office of Engineering and Technology (OET) Laboratory Division Knowledge Database (KDB) (https://www.fcc.gov/kdb).
              
              
                Note to paragraphs (a) through (d):

                SAR is a measure of the rate of energy absorption due to exposure to RF electromagnetic energy. These SAR limits to be used for evaluation are based generally on criteria published by the American National Standards Institute (ANSI) for localized SAR in Section 4.2 of “IEEE Standard for Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic Fields, 3 kHz to 300 GHz,” ANSI/IEEE Std C95.1-1992, copyright 1992 by the Institute of Electrical and Electronics Engineers, Inc., New York, New York 10017. These criteria for SAR evaluation are similar to those recommended by the National Council on Radiation Protection and Measurements (NCRP) in “Biological Effects and Exposure Criteria for Radiofrequency Electromagnetic Fields,” NCRP Report No. 86, Section 17.4.5, copyright 1986 by NCRP, Bethesda, Maryland 20814. Limits for whole body SAR and peak spatial-average SAR are based on recommendations made in both of these documents. The MPE limits in Table 1 are based generally on criteria published by the NCRP in “Biological Effects and Exposure Criteria for Radiofrequency Electromagnetic Fields,” NCRP Report No. 86, Sections 17.4.1, 17.4.1.1, 17.4.2 and 17.4.3, copyright 1986 by NCRP, Bethesda, Maryland 20814. In the frequency range from 100 MHz to 1500 MHz, these MPE exposure limits for field strength and power density are also generally based on criteria recommended by the ANSI in Section 4.1 of “IEEE Standard for Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic Fields, 3 kHz to 300 GHz,” ANSI/IEEE Std C95.1-1992, copyright 1992 by the Institute of Electrical and Electronics Engineers, Inc., New York, New York 10017.
              
              
              (e)(1) Table 1 to § 1.1310(e)(1) sets forth limits for Maximum Permissible Exposure (MPE) to radiofrequency electromagnetic fields.
              
                Table 1 to § 1.1310(e)(1)—Limits for Maximum Permissible Exposure (MPE)
                
                  Frequencyrange
                    (MHz)
                  
                  Electric field strength(V/m)
                  
                  Magnetic field strength(A/m)
                  
                  Power density(mW/cm2)
                  
                  Averagingtime
                    (minutes)
                  
                
                
                  
                    (i) Limits for Occupational/Controlled Exposure
                  
                
                
                  0.3-3.0
                  614
                  1.63
                  *(100)
                  
                    ≤6
                
                
                  3.0-30
                  1842/f
                  4.89/f
                  *(900/f2)
                  <6
                
                
                  30-300
                  61.4
                  0.163
                  1.0
                  <6
                
                
                  300-1,500
                  
                  
                  f/300
                  <6
                
                
                  1,500-100,000
                  
                  
                  5
                  <6
                
                
                  
                    (ii) Limits for General Population/Uncontrolled Exposure
                  
                
                
                  0.3-1.34
                  614
                  1.63
                  *(100)
                  <30
                
                
                  1.34-30
                  824/f
                  2.19/f
                  *(180/f2)
                  <30
                
                
                  30-300
                  27.5
                  0.073
                  0.2
                  <30
                
                
                  300-1,500
                  
                  
                  f/1500
                  <30
                
                
                  1,500-100,000
                  
                  
                  1.0
                  <30
                
                f = frequency in MHz. * = Plane-wave equivalent power density.
              

              (2) Occupational/controlled exposure limits apply in situations in which persons are exposed as a consequence of their employment provided those persons are fully aware of the potential for exposure and can exercise control over their exposure. The phrase fully aware in the context of applying these exposure limits means that an exposed person has received written and/or verbal information fully explaining the potential for RF exposure resulting from his or her employment. With the exception of transient persons, this phrase also means that an exposed person has received appropriate training regarding work practices relating to controlling or mitigating his or her exposure. In situations when an untrained person is transient through a location where occupational/controlled limits apply, he or she must be made aware of the potential for exposure and be supervised by trained personnel pursuant to § 1.1307(b)(2) of this part where use of time averaging is required to ensure compliance with the general population exposure limit. The phrase exercise control means that an exposed person is allowed and also knows how to reduce or avoid exposure by administrative or engineering work practices, such as use of personal protective equipment or time averaging of exposure.
              (3) General population/uncontrolled exposure limits apply in situations in which the general public may be exposed, or in which persons who are exposed as a consequence of their employment may not be fully aware of the potential for exposure or cannot exercise control over their exposure. For example, RF sources intended for consumer use shall be subject to the limits for general population/uncontrolled exposure in this section.
              [85 FR 18145, Apr. 1, 2020]
            
            
              § 1.1311
              Environmental information to be included in the environmental assessment (EA).

              (a) The applicant shall submit an EA with each application that is subject to environmental processing (see § 1.1307). The EA shall contain the following information:
              (1) For antenna towers and satellite earth stations, a description of the facilities as well as supporting structures and appurtenances, and a description of the site as well as the surrounding area and uses. If high intensity white lighting is proposed or utilized within a residential area, the EA must also address the impact of this lighting upon the residents.
              (2) A statement as to the zoning classification of the site, and communications with, or proceedings before and determinations (if any) made by zoning, planning, environmental or other local, state or Federal authorities on matters relating to environmental effect.
              (3) A statement as to whether construction of the facilities has been a source of controversy on environmental grounds in the local community.
              (4) A discussion of environmental and other considerations which led to the selection of the particular site and, if relevant, the particular facility; the nature and extent of any unavoidable adverse environmental effects, and any alternative sites or facilities which have been or might reasonably be considered.
              (5) Any other information that may be requested by the Bureau or Commission.

              (6) If endangered or threatened species or their critical habitats may be affected, the applicant's analysis must utilize the best scientific and commercial data available, see 50 CFR 402.14(c).
              (b) The information submitted in the EA shall be factual (not argumentative or conclusory) and concise with sufficient detail to explain the environmental consequences and to enable the Commission or Bureau, after an independent review of the EA, to reach a determination concerning the proposal's environmental impact, if any. The EA shall deal specifically with any feature of the site which has special environmental significance (e.g., wilderness areas, wildlife preserves, natural migration paths for birds and other wildlife, and sites of historic, architectural, or archeological value). In the case of historically significant sites, it shall specify the effect of the facilities on any district, site, building, structure or object listed, or eligible for listing, in the National Register of Historic Places. It shall also detail any substantial change in the character of the land utilized (e.g., deforestation, water diversion, wetland fill, or other extensive change of surface features). In the case of wilderness areas, wildlife preserves, or other like areas, the statement shall discuss the effect of any continuing pattern of human intrusion into the area (e.g., necessitated by the operation and maintenance of the facilities).
              (c) The EA shall also be accompanied with evidence of site approval which has been obtained from local or Federal land use authorities.
              (d) To the extent that such information is submitted in another part of the application, it need not be duplicated in the EA, but adequate cross-reference to such information shall be supplied.
              (e) An EA need not be submitted to the Commission if another agency of the Federal Government has assumed responsibility for determining whether of the facilities in question will have a significant effect on the quality of the human environment and, if it will, for invoking the environmental impact statement process.
              [51 FR 15000, Apr. 22, 1986, as amended at 51 FR 18889, May 23, 1986; 53 FR 28394, July 28, 1988]
            
            
              § 1.1312
              Facilities for which no preconstruction authorization is required.
              (a) In the case of facilities for which no Commission authorization prior to construction is required by the Commission's rules and regulations the licensee or applicant shall initially ascertain whether the proposed facility may have a significant environmental impact as defined in § 1.1307 of this part or is categorically excluded from environmental processing under § 1.1306 of this part.

              (b) If a facility covered by paragraph (a) of this section may have a significant environmental impact, the information required by § 1.1311 of this part shall be submitted by the licensee or applicant and ruled on by the Commission, and environmental processing (if invoked) shall be completed, see § 1.1308 of this part, prior to the initiation of construction of the facility.
              (c) If a facility covered by paragraph (a) of this section is categorically excluded from environmental processing, the licensee or applicant may proceed with construction and operation of the facility in accordance with the applicable licensing rules and procedures.
              (d) If, following the initiation of construction under this section, the licensee or applicant discovers that the proposed facility may have a significant environmental effect, it shall immediately cease construction which may have that effect, and submit the information required by § 1.1311 of this part. The Commission shall rule on that submission and complete further environmental processing (if invoked), see § 1.1308 of this part, before such construction is resumed.
              (e) Paragraphs (a) through (d) of this section shall not apply to the construction of mobile stations.
              [55 FR 20396, May 16, 1990, as amended at 56 FR 13414, Apr. 2, 1991; 83 FR 19458, May 3, 2018; 84 FR 59567, Nov. 5, 2019]
            
            
              § 1.1313
              Objections.
              (a) In the case of an application to which section 309(b) of the Communications Act applies, objections based on environmental considerations shall be filed as petitions to deny.
              (b) Informal objections which are based on environmental considerations must be filed prior to grant of the construction permit, or prior to authorization for facilities that do not require construction permits, or pursuant to the applicable rules governing services subject to lotteries.
            
            
              § 1.1314
              Environmental impact statements (EISs).
              (a) Draft Environmental Impact Statements (DEISs) (§ 1.1315) and Final Environmental Impact Statements (FEISs) (referred to collectively as EISs) (§ 1.1317) shall be prepared by the Bureau responsible for processing the proposal when the Commission's or the Bureau's analysis of the EA (§ 1.1308) indicates that the proposal will have a significant effect upon the environment and the matter has not been resolved by an amendment.

              (b) As soon as practically feasible, the Bureau will publish in the Federal Register a Notice of Intent to prepare EISs. The Notice shall briefly identify the proposal, concisely describe the environmental issues and concerns presented by the subject application, and generally invite participation from affected or involved agencies, authorities and other interested persons.
              (c) The EISs shall not address non-environmental considerations. To safeguard against repetitive and unnecessarily lengthy documents, the Statements, where feasible, shall incorporate by reference material set forth in previous documents, with only a brief summary of its content. In preparing the EISs, the Bureau will identify and address the significant environmental issues and eliminate the insignificant issues from analysis.
              (d) To assist in the preparation of the EISs, the Bureau may request further information from the applicant, interested persons and agencies and authorities, which have jurisdiction by law or which have relevant expertise. The Bureau may direct that technical studies be made by the applicant and that the applicant obtain expert opinion concerning the potential environmental problems and costs associated with the proposed action, as well as comparative analyses of alternatives. The Bureau may also consult experts in an effort to identify measures that could be taken to minimize the adverse effects and alternatives to the proposed facilities that are not, or are less, objectionable. The Bureau may also direct that objections be raised with appropriate local, state or Federal land use agencies or authorities (if their views have not been previously sought).
              (e) The Bureau responsible for processing the particular application and, thus, preparing the EISs shall draft supplements to Statements where significant new circumstances occur or information arises relevant to environmental concerns and bearing upon the application.

              (f) The Application, the EA, the DEIS, and the FEIS and all related documents, including the comments filed by the public and any agency, shall be part of the administrative record and will be routinely available for public inspection.
              (g) If EISs are to be prepared, the applicant must provide the community with notice of the availability of environmental documents and the scheduling of any Commission hearings in that action.

              (h) The timing of agency action with respect to applications subject to EISs is set forth in 40 CFR 1506.10. No decision shall be made until ninety (90) days after the Notice of Availability of the Draft Environmental Impact Statement is published in the Federal Register, and thirty (30) days after the Notice of Availability of the Final Environmental Impact Statement is published in the Federal Register, which time period may run concurrently, See 40 CFR 1506.10(c); see also §§ 1.1315(b) and 1.1317(b).
              (i) Guidance concerning preparation of the Draft and Final Environmental Statements is set out in 40 CFR part 1502.
              [51 FR 15000, Apr. 22, 1986, as amended at 53 FR 28394, July 28, 1988]
            
            
              § 1.1315
              The Draft Environmental Impact Statement (DEIS); Comments.
              (a) The DEIS shall include:
              (1) A concise description of the proposal, the nature of the area affected, its uses, and any specific feature of the area that has special environmental significance;
              (2) An analysis of the proposal, and reasonable alternatives exploring the important consequent advantages and/or disadvantages of the action and indicating the direct and indirect effects and their significance in terms of the short and long-term uses of the human environment.

              (b) When a DEIS and supplements, if any, are prepared, the Commission shall send five copies of the Statement, or a summary, to the Office of Federal Activities, Environmental Protection Agency. Additional copies, or summaries, will be sent to the appropriate regional office of the Environmental Protection Agency. Public Notice of the availability of the DEIS will be published in the Federal Register by the Environmental Protection Agency.
              (c) When copies or summaries of the DEIS are sent to the Environmental Protection Agency, the copies or summaries will be mailed with a request for comment to Federal agencies having jurisdiction by law or special expertise, to the Council on Environmental Quality, to the applicant, to individuals, groups and state and local agencies known to have an interest in the environmental consequences of a grant, and to any other person who has requested a copy.

              (d) Any person or agency may comment on the DEIS and the environmental effect of the proposal described therein within 45 days after notice of the availability of the statement is published in the Federal Register. A copy of those comments shall be mailed to the applicant by the person who files them pursuant to 47 CFR 1.47. An original and one copy shall be filed with the Commission. If a person submitting comments is especially qualified in any way to comment on the environmental impact of the facilities, a statement of his or her qualifications shall be set out in the comments. In addition, comments submitted by an agency shall identify the person(s) who prepared them.
              (e) The applicant may file reply comments within 15 days after the time for filing comments has expired. Reply comments shall be filed with the Commission in the same manner as comments, and shall be served by the applicant on persons or agencies which filed comments.
              (f) The preparation of a DEIS and the request for comments shall not open the application to attack on other grounds.
            
            
              § 1.1317
              The Final Environmental Impact Statement (FEIS).

              (a) After receipt of comments and reply comments, the Bureau will prepare a FEIS, which shall include a summary of the comments, and a response to the comments, and an analysis of the proposal in terms of its environmental consequences, and any reasonable alternatives, and recommendations, if any, and shall cite the Commission's internal appeal procedures (See 47 CFR 1.101-1.117).

              (b) The FEIS and any supplements will be distributed and published in the same manner as specified in § 1.1315. Copies of the comments and reply comments, or summaries thereof where the record is voluminous, shall be attached to the FEIS.
              [51 FR 15000, Apr. 22, 1986, as amended at 76 FR 70909, Nov. 16, 2011]
            
            
              § 1.1319
              Consideration of the environmental impact statements.
              (a) If the action is subject to a hearing:
              (1) In rendering his initial decision, the Administrative Law Judge shall utilize the FEIS in considering the environmental issues, together with all other non-environmental issues. In a comparative context, the respective parties shall be afforded the opportunity to comment on the FEIS, and the Administrative Law Judge's decision shall contain an evaluation of the respective applications based on environmental and non-environmental public interest factors.
              (2) Upon review of an initial decision, the Commission will consider and assess all aspects of the FEIS and will render its decision, giving due consideration to the environmental and nonenvironmental issues.
              (b) In all non-hearing matters, the Commission, as part of its decision-making process, will review the FEIS, along with other relevant issues, to ensure that the environmental effects are specifically assessed and given comprehensive consideration.
              [51 FR 15000, Apr. 22, 1986, as amended at 62 FR 4171, Jan. 29, 1997]
            
            
              § 1.1320
              Review of Commission undertakings that may affect historic properties.
              (a) Review of Commission undertakings. Any Commission undertaking that has the potential to cause effects on historic properties, unless excluded from review pursuant to paragraph (b) of this section, shall be subject to review under section 106 of the National Historic Preservation Act, as amended, 54 U.S.C. 306108, by applying—
              (1) The procedures set forth in regulations of the Advisory Council on Historic Preservation, 36 CFR800.3-800.13, or
              (2) If applicable, a program alternative established pursuant to 36 CFR 800.14, including but not limited to the following:
              (i) The Nationwide Programmatic Agreement for the Collocation of Wireless Antennas, as amended, Appendix B of this part.
              (ii) The Nationwide Programmatic Agreement for Review of Effects on Historic Properties for Certain Undertakings, Appendix C of this part.
              (iii) The Program Comment to Tailor the Federal Communications Commission's Section 106 Review for Undertakings Involving the Construction of Positive Train Control Wayside Poles and Infrastructure, 79 FR 30861 (May 29, 2014).
              (b) Exclusions. The following categories of undertakings are excluded from review under this section:
              (1) Projects reviewed by other agencies. Undertakings for which an agency other than the Commission is the lead Federal agency pursuant to 36 CFR 800.2(a)(2).
              (2) Projects subject to program alternatives. Undertakings excluded from review under a program alternative established pursuant to 36 CFR 800.14, including those listed in paragraph (a)(2) of this section.
              (3) Replacement utility poles. Construction of a replacement for an existing structure where all the following criteria are satisfied:
              (i) The original structure—
              (A) Is a pole that can hold utility, communications, or related transmission lines;
              (B) Was not originally erected for the sole or primary purpose of supporting antennas that operate pursuant to the Commission's spectrum license or authorization; and
              (C) Is not itself a historic property.
              (ii) The replacement pole—

              (A) Is located no more than 10 feet away from the original pole, based on the distance between the centerpoint of the replacement pole and the centerpoint of the original pole; provided that construction of the replacement pole in place of the original pole entails no new ground disturbance (either laterally or in depth) outside previously disturbed areas, including disturbance associated with temporary support of utility, communications, or related transmission lines. For purposes of this paragraph, “ground disturbance” means any activity that moves, compacts, alters, displaces, or penetrates the ground surface of previously undisturbed soils;
              (B) Has a height that does not exceed the height of the original pole by more than 5 feet or 10 percent of the height of the original pole, whichever is greater; and
              (C) Has an appearance consistent with the quality and appearance of the original pole.
              (4) Collocations on buildings and other non-tower structures. The mounting of antennas (including associated equipment such as wiring, cabling, cabinets, or backup power) on buildings or other non-tower structures where the deployment meets the following conditions:
              (i) There is an existing antenna on the building or structure;
              (ii) One of the following criteria is met:
              (A) Non-Visible Antennas. The new antenna is not visible from any adjacent streets or surrounding public spaces and is added in the same vicinity as a pre-existing antenna;
              (B) Visible Replacement Antennas. The new antenna is visible from adjacent streets or surrounding public spaces, provided that
              (1) It is a replacement for a pre-existing antenna,
              (2) The new antenna will be located in the same vicinity as the pre-existing antenna,
              (3) The new antenna will be visible only from adjacent streets and surrounding public spaces that also afford views of the pre-existing antenna,
              (4) The new antenna is not more than 3 feet larger in height or width (including all protuberances) than the pre-existing antenna, and
              (5) No new equipment cabinets are visible from the adjacent streets or surrounding public spaces; or
              (C) Other Visible Antennas. The new antenna is visible from adjacent streets or surrounding public spaces, provided that
              (1) It is located in the same vicinity as a pre-existing antenna,
              (2) The new antenna will be visible only from adjacent streets and surrounding public spaces that also afford views of the pre-existing antenna,
              (3) The pre-existing antenna was not deployed pursuant to the exclusion in this paragraph,
              (4) The new antenna is not more than three feet larger in height or width (including all protuberances) than the pre-existing antenna, and
              (5) No new equipment cabinets are visible from the adjacent streets or surrounding public spaces;
              (iii) The new antenna complies with all zoning conditions and historic preservation conditions applicable to existing antennas in the same vicinity that directly mitigate or prevent effects, such as camouflage or concealment requirements;
              (iv) The deployment of the new antenna involves no new ground disturbance; and

              (v) The deployment would otherwise require the preparation of an Environmental Assessment under 1.1304(a)(4) solely because of the age of the structure.
              
              
                Note 1 to paragraph (b)(4):
                A non-visible new antenna is in the “same vicinity” as a pre-existing antenna if it will be collocated on the same rooftop, façade or other surface. A visible new antenna is in the “same vicinity” as a pre-existing antenna if it is on the same rooftop, façade, or other surface and the centerpoint of the new antenna is within ten feet of the centerpoint of the pre-existing antenna. A deployment causes no new ground disturbance when the depth and width of previous disturbance exceeds the proposed construction depth and width by at least two feet.
              
              
              (c) Responsibilities of applicants. Applicants seeking Commission authorization for construction or modification of towers, collocation of antennas, or other undertakings shall take the steps mandated by, and comply with the requirements set forth in, Appendix C of this part, sections III-X, or any other applicable program alternative.
              (d) Definitions. For purposes of this section, the following definitions apply:
              
              
                Antenna means an apparatus designed for the purpose of emitting radiofrequency (RF) radiation, to be operated or operating from a fixed location pursuant to Commission authorization, for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds, including the transmitting device and any on-site equipment, switches, wiring, cabling, power sources, shelters or cabinets associated with that antenna and added to a tower, structure, or building as part of the original installation of the antenna. For most services, an antenna will be mounted on or in, and is distinct from, a supporting structure such as a tower, structure or building. However, in the case of AM broadcast stations, the entire tower or group of towers constitutes the antenna for that station. For purposes of this section, the term antenna does not include unintentional radiators, mobile stations, or devices authorized under part 15 of this title.
              
                Applicant means a Commission licensee, permittee, or registration holder, or an applicant or prospective applicant for a wireless or broadcast license, authorization or antenna structure registration, and the duly authorized agents, employees, and contractors of any such person or entity.
              
                Collocation means the mounting or installation of an antenna on an existing tower, building or structure for the purpose of transmitting and/or receiving radio frequency signals for communications purposes, whether or not there is an existing antenna on the structure.
              
                Tower means any structure built for the sole or primary purpose of supporting Commission-licensed or authorized antennas, including the on-site fencing, equipment, switches, wiring, cabling, power sources, shelters, or cabinets associated with that tower but not installed as part of an antenna as defined herein.
              
                Undertaking means a project, activity, or program funded in whole or in part under the direct or indirect jurisdiction of the Commission, including those requiring a Commission permit, license or approval. Maintenance and servicing of towers, antennas, and associated equipment are not deemed to be undertakings subject to review under this section.
              [82 FR 58758, Dec. 14, 2017]
            
          
          
            Subpart J—Pole Attachment Complaint Procedures
            
              Source:
              43 FR 36094, Aug. 15, 1978, unless otherwise noted.
            
            
              § 1.1401
              Purpose.
              The rules and regulations contained in subpart J of this part provide complaint and enforcement procedures to ensure that telecommunications carriers and cable system operators have nondiscriminatory access to utility poles, ducts, conduits, and rights-of-way on rates, terms, and conditions that are just and reasonable. They also provide complaint and enforcement procedures for incumbent local exchange carriers (as defined in 47 U.S.C. 251(h)) to ensure that the rates, terms, and conditions of their access to pole attachments are just and reasonable.
              [83 FR 44838, Sept. 4, 2018]
            
            
              § 1.1402
              Definitions.
              (a) The term utility means any person that is a local exchange carrier or an electric, gas, water, steam, or other public utility, and who owns or controls poles, ducts, conduits, or rights-of-way used, in whole or in part, for any wire communications. Such term does not include any railroad, any person that is cooperatively organized, or any person owned by the Federal Government or any State.
              (b) The term pole attachment means any attachment by a cable television system or provider of telecommunications service to a pole, duct, conduit, or right-of-way owned or controlled by a utility.
              (c) With respect to poles, the term usable space means the space on a utility pole above the minimum grade level which can be used for the attachment of wires, cables, and associated equipment, and which includes space occupied by the utility. With respect to conduit, the term usable space means capacity within a conduit system which is available, or which could, with reasonable effort and expense, be made available, for the purpose of installing wires, cable and associated equipment for telecommunications or cable services, and which includes capacity occupied by the utility.
              (d) The term complaint means a filing by a cable television system operator, a cable television system association, a utility, an association of utilities, a telecommunications carrier, or an association of telecommunications carriers alleging that it has been denied access to a utility pole, duct, conduit, or right-of-way in violation of this subpart and/or that a rate, term, or condition for a pole attachment is not just and reasonable. It also means a filing by an incumbent local exchange carrier (as defined in 47 U.S.C. 251(h)) or an association of incumbent local exchange carriers alleging that a rate, term, or condition for a pole attachment is not just and reasonable.
              (e) The term complainant means a cable television system operator, a cable television system association, a utility, an association of utilities, a telecommunications carrier, an association of telecommunications carriers, an incumbent local exchange carrier (as defined in 47 U.S.C. 251(h)) or an association of incumbent local exchange carriers who files a complaint.
              (f) The term defendant means a cable television system operator, a utility, or a telecommunications carrier against whom a complaint is filed.
              (g) The term State means any State, territory, or possession of the United States, the District of Columbia, or any political subdivision, agency, or instrumentality thereof.
              (h) For purposes of this subpart, the term telecommunications carrier means any provider of telecommunications services, except that the term does not include aggregators of telecommunications services (as defined in 47 U.S.C. 226) or incumbent local exchange carriers (as defined in 47 U.S.C. 251(h)).
              (i) The term conduit means a structure containing one or more ducts, usually placed in the ground, in which cables or wires may be installed.
              (j) The term conduit system means a collection of one or more conduits together with their supporting infrastructure.
              (k) The term duct means a single enclosed raceway for conductors, cable and/or wire.
              (l) With respect to poles, the term unusable space means the space on a utility pole below the usable space, including the amount required to set the depth of the pole.
              (m) The term attaching entity includes cable system operators, telecommunications carriers, incumbent and other local exchange carriers, utilities, governmental entities and other entities with a physical attachment to the pole, duct, conduit or right of way. It does not include governmental entities with only seasonal attachments to the pole.
              (n) The term inner-duct means a duct-like raceway smaller than a duct that is inserted into a duct so that the duct may carry multiple wires or cables.
              (o) The term make-ready means the modification or replacement of a utility pole, or of the lines or equipment on the utility pole, to accommodate additional facilities on the utility pole.
              (p) The term complex make-ready means transfers and work within the communications space that would be reasonably likely to cause a service outage(s) or facility damage, including work such as splicing of any communication attachment or relocation of existing wireless attachments. Any and all wireless activities, including those involving mobile, fixed, and point-to-point wireless communications and wireless internet service providers, are to be considered complex.
              (q) The term simple make-ready means make-ready where existing attachments in the communications space of a pole could be transferred without any reasonable expectation of a service outage or facility damage and does not require splicing of any existing communication attachment or relocation of an existing wireless attachment.
              (r) The term communications space means the lower usable space on a utility pole, which typically is reserved for low-voltage communications equipment.
              [43 FR 36094, Aug. 15, 1978, as amended at 52 FR 31770, Aug. 24, 1987; 61 FR 43024, Aug. 20, 1996; 61 FR 45618, Aug. 29, 1996; 63 FR 12024, Mar. 12, 1998; 65 FR 31281, May 17, 2000; 66 FR 34580, June 29, 2001; 76 FR 26638, May 9, 2011; 83 FR 44838, Sept. 4, 2018; 83 FR 46836, Sept. 14, 2018]
            
            
              § 1.1403
              Duty to provide access; modifications; notice of removal, increase or modification; petition for temporary stay; and cable operator notice.
              (a) A utility shall provide a cable television system or any telecommunications carrier with nondiscriminatory access to any pole, duct, conduit, or right-of-way owned or controlled by it. Notwithstanding this obligation, a utility may deny a cable television system or any telecommunications carrier access to its poles, ducts, conduits, or rights-of-way, on a non-discriminatory basis where there is insufficient capacity or for reasons of safety, reliability and generally applicable engineering purposes.
              (b) Requests for access to a utility's poles, ducts, conduits or rights-of-way by a telecommunications carrier or cable operator must be in writing. If access is not granted within 45 days of the request for access, the utility must confirm the denial in writing by the 45th day. The utility's denial of access shall be specific, shall include all relevant evidence and information supporting its denial, and shall explain how such evidence and information relate to a denial of access for reasons of lack of capacity, safety, reliability or engineering standards.
              (c) A utility shall provide a cable television system or telecommunications carrier no less than 60 days written notice prior to:
              (1) Removal of facilities or termination of any service to those facilities, such removal or termination arising out of a rate, term or condition of the cable television system operator's or telecommunications carrier's pole attachment agreement;
              (2) Any increase in pole attachment rates; or
              (3) Any modification of facilities by the utility other than make-ready noticed pursuant to § 1.1411(e), routine maintenance, or modification in response to emergencies.
              (d) A cable television system operator or telecommunications carrier may file a “Petition for Temporary Stay” of the action contained in a notice received pursuant to paragraph (c) of this section within 15 days of receipt of such notice. Such submission shall not be considered unless it includes, in concise terms, the relief sought, the reasons for such relief, including a showing of irreparable harm and likely cessation of cable television service or telecommunication service, a copy of the notice, and certification of service as required by § 1.1404(b). The named may file an answer within 7 days of the date the Petition for Temporary Stay was filed. No further filings under this section will be considered unless requested or authorized by the Commission and no extensions of time will be granted unless justified pursuant to § 1.46.
              (e) Cable operators must notify pole owners upon offering telecommunications services.
              [61 FR 45618, Aug. 29, 1996, as amended at 63 FR 12025, Mar. 12, 1998; 79 FR 73847, Dec. 12, 2014; 83 FR 44839, Sept. 4, 2018; 83 FR 46836, Sept. 14, 2018]
            
            
              § 1.1404
              Pole attachment complaint proceedings.
              (a) Pole attachment complaint proceedings shall be governed by the formal complaint rules in subpart E of this part, §§ 1.720-1.740, except as otherwise provided in this subpart J.
              (b) The complaint shall be accompanied by a certification of service on the named defendant, and each of the Federal, State, and local governmental agencies that regulate any aspect of the services provided by the complainant or defendant.

              (c) In a case where it is claimed that a rate, term, or condition is unjust or unreasonable, the complaint shall contain a statement that the State has not certified to the Commission that it regulates the rates, terms and conditions for pole attachments. The complaint shall include a statement that the utility is not owned by any railroad, any person who is cooperatively organized or any person owned by the Federal Government or any State.
              
              (d) The complaint shall be accompanied by a copy of the pole attachment agreement, if any, between the cable television system operator or telecommunications carrier and the utility. If there is no present pole attachment agreement, the complaint shall contain:
              (1) A statement that the utility uses or controls poles, ducts, or conduits used or designated, in whole or in part, for wire communication; and
              (2) A statement that the cable television system operator or telecommunications carrier currently has attachments on the poles, ducts, conduits, or rights-of-way.
              (e) The complaint shall state with specificity the pole attachment rate, term or condition which is claimed to be unjust or unreasonable and provide all data and information supporting such claim. Data and information supporting the complaint (including all information necessary for the Commission to apply the rate formulas in § 1.1406 should be based upon historical or original cost methodology, insofar as possible. Data should be derived from ARMIS, FERC 1, or other reports filed with state or federal regulatory agencies (identify source). The complainant shall also specify any other information and argument relied upon to attempt to establish that a rate, term, or condition is not just and reasonable.
              (f) A utility must supply a cable television system operator or telecommunications carrier the information required in paragraph (e) of this section, as applicable, along with the supporting pages from its ARMIS, FERC Form 1, or other report to a regulatory body, and calculations made in connection with these figures, within 30 days of the request by the cable television system operator or telecommunications carrier.
              (g) If any of the information and data required in paragraphs (e) and (f) of this section is not provided to the cable television system operator or telecommunications carrier by the utility upon reasonable request, the cable television system operator or telecommunications carrier shall include a statement indicating the steps taken to obtain the information from the utility, including the dates of all requests. No complaint filed by a cable television system operator or telecommunications carrier shall be dismissed where the utility has failed to provide the information required under paragraphs (e) and (f) after such reasonable request.
              [83 FR 44839, Sept. 4, 2018]
            
            
              § 1.1405
              Dismissal of pole attachment complaints for lack of jurisdiction.
              (a) The complaint shall be dismissed for lack of jurisdiction in any case where a suitable certificate has been filed by a State pursuant to paragraph (b) of this section. Such certificate shall be conclusive proof of lack of jurisdiction of this Commission. A complaint alleging a denial of access shall be dismissed for lack of jurisdiction in any case where the defendant or a State offers proof that the State is regulating such access matters. Such proof should include a citation to state laws and regulations governing access and establishing a procedure for resolving access complaints in a state forum. A complaint against a utility shall also be dismissed if the utility does not use or control poles, ducts, or conduits used or designated, in whole or in part, for wire communication or if the utility does not meet the criteria of § 1.1402(a).
              (b) It will be rebuttably presumed that the state is not regulating pole attachments if the Commission does not receive certification from a state that:
              (1) It regulates rates, terms and conditions for pole attachments;
              (2) In so regulating such rates, terms and conditions, the state has the authority to consider and does consider the interests of the consumers of the services offered via such attachments, as well as the interests of the consumers of the utility services; and
              (3) It has issued and made effective rules and regulations implementing the state's regulatory authority over pole attachments (including a specific methodology for such regulation which has been made publicly available in the state).

              (c) Upon receipt of such certification, the Commission shall give public notice. In addition, the Commission shall compile and publish from time to time, a listing of states which have provided certification.
              (d) Upon receipt of such certification, the Commission shall forward any pending case thereby affected to the state regulatory authority, shall so notify the parties involved and shall give public notice thereof.
              (e) Certification shall be by order of the state regulatory body or by a person having lawful delegated authority under provisions of state law to submit such certification. Said person shall provide in writing a statement that he or she has such authority and shall cite the law, regulation or other instrument conferring such authority.
              (f) Notwithstanding any such certification, jurisdiction will revert to this Commission with respect to any individual matter, unless the state takes final action on a complaint regarding such matter:
              (1) Within 180 days after the complaint is filed with the state, or
              (2) Within the applicable periods prescribed for such final action in such rules and regulations of the state, if the prescribed period does not extend beyond 360 days after the filing of such complaint.
              [83 FR 44839, Sept. 4, 2018]
            
            
              § 1.1406
              Commission consideration of the complaint.

              (a) The complainant shall have the burden of establishing a prima facie case that the rate, term, or condition is not just and reasonable or that the denial of access violates 47 U.S.C. 224(f). If, however, a utility argues that the proposed rate is lower than its incremental costs, the utility has the burden of establishing that such rate is below the statutory minimum just and reasonable rate. In a case involving a denial of access, the utility shall have the burden of proving that the denial was lawful, once a prima facie case is established by the complainant.
              (b) The Commission shall determine whether the rate, term or condition complained of is just and reasonable. For the purposes of this paragraph, a rate is just and reasonable if it assures a utility the recovery of not less than the additional costs of providing pole attachments, nor more than an amount determined by multiplying the percentage of the total usable space, or the percentage of the total duct or conduit capacity, which is occupied by the pole attachment by the sum of the operating expenses and actual capital costs of the utility attributable to the entire pole, duct, conduit, or right-of-way. The Commission shall exclude from actual capital costs those reimbursements received by the utility from cable operators and telecommunications carriers for non-recurring costs.

              (c) The Commission shall deny the complaint if it determines that the complainant has not established a prima facie case, or that the rate, term or condition is just and reasonable, or that the denial of access was lawful.
              (d) The Commission will apply the following formulas for determining a maximum just and reasonable rate:
              (1) The following formula shall apply to attachments to poles by cable operators providing cable services. This formula shall also apply to attachments to poles by any telecommunications carrier (to the extent such carrier is not a party to a pole attachment agreement) or cable operator providing telecommunications services until February 8, 2001:
              
                ER04SE18.000
              
              
              (2) With respect to attachments to poles by any telecommunications carrier or cable operator providing telecommunications services, the maximum just and reasonable rate shall be the higher of the rate yielded by paragraphs (d)(2)(i) or (d)(2)(ii) of this section.

              (i) The following formula applies to the extent that it yields a rate higher than that yielded by the applicable formula in paragraph (d)(2)(ii) of this section:
              
              
                Rate = Space Factor × Cost
                
                Where Cost
                
                in Service Areas where the number of Attaching Entities is 5 = 0.66 × (Net Cost of a Bare Pole × Carrying Charge Rate)
                in Service Areas where the number of Attaching Entities is 4 = 0.56 × (Net Cost of a Bare Pole × Carrying Charge Rate)
                in Service Areas where the number of Attaching Entities is 3 = 0.44 × (Net Cost of a Bare Pole × Carrying Charge Rate)
                in Service Areas where the number of Attaching Entities is 2 = 0.31 × (Net Cost of a Bare Pole × Carrying Charge Rate)
                in Service Areas where the number of Attaching Entities is not a whole number = N × (Net Cost of a Bare Pole × Carrying Charge Rate), where N is interpolated from the cost allocator associated with the nearest whole numbers above and below the number of Attaching Entities.
              
              
                ER04SE18.001
              
              (ii) The following formula applies to the extent that it yields a rate higher than that yielded by the applicable formula in paragraph (d)(2)(i) of this section:
              
                ER04SE18.002
              
              (3) The following formula shall apply to attachments to conduit by cable operators and telecommunications carriers:
              
                ER04SE18.003
              
              simplified as:
              
                
                ER04SE18.004
              
              (4) If no inner-duct is installed the fraction, “1 Duct divided by the No. of Inner-Ducts” is presumed to be 1/2.
              (e) A price cap company, or a rate-of-return carrier electing to provide service pursuant to § 61.50 of this chapter, that opts-out of part 32 of this chapter may calculate attachment rates for its poles, ducts, conduits, and rights of way using either part 32 accounting data or GAAP accounting data. A company using GAAP accounting data to compute rates to attach to its poles, ducts, conduits, and rights of way in any of the first twelve years after opting-out must adjust (increase or decrease) its annually computed GAAP-based rates by an Implementation Rate Difference for each of the remaining years in the period. The Implementation Rate Difference means the difference between attachment rates calculated by the carrier under part 32 and under GAAP as of the last full year preceding the carrier's initial opting-out of part 32 USOA accounting requirements.
              [83 FR 44840, Sept. 4, 2018, as amended at 83 FR 67121, Dec. 28, 2018]
            
            
              § 1.1407
              Remedies.
              (a) If the Commission determines that the rate, term, or condition complained of is not just and reasonable, it may prescribe a just and reasonable rate, term, or condition and may:
              (1) Terminate the unjust and/or unreasonable rate, term, or condition;
              (2) Substitute in the pole attachment agreement the just and reasonable rate, term, or condition established by the Commission; and/or
              (3) Order a refund, or payment, if appropriate. The refund or payment will normally be the difference between the amount paid under the unjust and/or unreasonable rate, term, or condition and the amount that would have been paid under the rate, term, or condition established by the Commission, plus interest, consistent with the applicable statute of limitations.
              (b) If the Commission determines that access to a pole, duct, conduit, or right-of-way has been unlawfully denied or delayed, it may order that access be permitted within a specified time frame and in accordance with specified rates, terms, and conditions.
              [83 FR 44841, Sept. 4, 2018]
            
            
              § 1.1408
              Imputation of rates; modification costs.
              (a) A utility that engages in the provision of telecommunications services or cable services shall impute to its costs of providing such services (and charge any affiliate, subsidiary, or associate company engaged in the provision of such services) an equal amount to the pole attachment rate for which such company would be liable under this section.

              (b) The costs of modifying a facility shall be borne by all parties that obtain access to the facility as a result of the modification and by all parties that directly benefit from the modification. Each party described in the preceding sentence shall share proportionately in the cost of the modification. A party with a preexisting attachment to the modified facility shall be deemed to directly benefit from a modification if, after receiving notification of such modification as provided in subpart J of this part, it adds to or modifies its attachment. Notwithstanding the foregoing, a party with a preexisting attachment to a pole, conduit, duct or right-of-way shall not be required to bear any of the costs of rearranging or replacing its attachment if such rearrangement or replacement is necessitated solely as a result of an additional attachment or the modification of an existing attachment sought by another party. If a party makes an attachment to the facility after the completion of the modification, such party shall share proportionately in the cost of the modification if such modification rendered possible the added attachment.
              [61 FR 43025, Aug. 20, 1996; 61 FR 45619, Aug. 29, 1996. Redesignated at 83 FR 44841, Sept. 4, 2018]
            
            
              § 1.1409
              Allocation of Unusable Space Costs.
              (a) With respect to the formula referenced in § 1.1406(d)(2), a utility shall apportion the cost of providing unusable space on a pole so that such apportionment equals two-thirds of the costs of providing unusable space that would be allocated to such entity under an equal apportionment of such costs among all attaching entities.
              (b) All attaching entities attached to the pole shall be counted for purposes of apportioning the cost of unusable space.
              (c) Utilities may use the following rebuttable presumptive averages when calculating the number of attaching entities with respect to the formula referenced in § 1.1406(d)(2). For non-urbanized service areas (under 50,000 population), a presumptive average number of attaching entities of three. For urbanized service areas (50,000 or higher population), a presumptive average number of attaching entities of five. If any part of the utility's service area within the state has a designation of urbanized (50,000 or higher population) by the Bureau of Census, United States Department of Commerce, then all of that service area shall be designated as urbanized for purposes of determining the presumptive average number of attaching entities.
              (d) A utility may establish its own presumptive average number of attaching entities for its urbanized and non-urbanized service area as follows:
              (1) Each utility shall, upon request, provide all attaching entities and all entities seeking access the methodology and information upon which the utilities presumptive average number of attachers is based.
              (2) Each utility is required to exercise good faith in establishing and updating its presumptive average number of attachers.
              (3) The presumptive average number of attachers may be challenged by an attaching entity by submitting information demonstrating why the utility's presumptive average is incorrect. The attaching entity should also submit what it believes should be the presumptive average and the methodology used. Where a complete inspection is impractical, a statistically sound survey may be submitted.
              (4) Upon successful challenge of the existing presumptive average number of attachers, the resulting data determined shall be used by the utility as the presumptive number of attachers within the rate formula.
              [63 FR 12026, Mar. 12, 1998, as amended at 66 FR 34581, June 29, 2001. Redesignated and amended at 83 FR 44841, Sept. 4, 2018]
            
            
              § 1.1410
              Use of presumptions in calculating the space factor.
              With respect to the formulas referenced in § 1.1406(d)(1) and (d)(2), the space occupied by an attachment is presumed to be one foot. The amount of usable space is presumed to be 13.5 feet. The amount of unusable space is presumed to be 24 feet. The pole height is presumed to be 37.5 feet. These presumptions may be rebutted by either party.
              [83 FR 44841, Sept. 4, 2018]
            
            
              § 1.1411
              Timeline for access to utility poles.
              (a) Definitions.
              
              (1) The term “attachment” means any attachment by a cable television system or provider of telecommunications service to a pole owned or controlled by a utility.
              (2) The term “new attacher” means a cable television system or telecommunications carrier requesting to attach new or upgraded facilities to a pole owned or controlled by a utility.
              (3) The term “existing attacher” means any entity with equipment on a utility pole.
              (b) All time limits in this subsection are to be calculated according to § 1.4.
              (c) Application review and survey—(1) Application completeness. A utility shall review a new attacher's attachment application for completeness before reviewing the application on its merits. A new attacher's attachment application is considered complete if it provides the utility with the information necessary under its procedures, as specified in a master service agreement or in requirements that are available in writing publicly at the time of submission of the application, to begin to survey the affected poles.
              (i) A utility shall determine within 10 business days after receipt of a new attacher's attachment application whether the application is complete and notify the attacher of that decision. If the utility does not respond within 10 business days after receipt of the application, or if the utility rejects the application as incomplete but fails to specify any reasons in its response, then the application is deemed complete. If the utility timely notifies the new attacher that its attachment application is not complete, then it must specify all reasons for finding it incomplete.
              (ii) Any resubmitted application need only address the utility's reasons for finding the application incomplete and shall be deemed complete within 5 business days after its resubmission, unless the utility specifies to the new attacher which reasons were not addressed and how the resubmitted application did not sufficiently address the reasons. The new attacher may follow the resubmission procedure in this paragraph as many times as it chooses so long as in each case it makes a bona fide attempt to correct the reasons identified by the utility, and in each case the deadline set forth in this paragraph shall apply to the utility's review.
              (2) Application review on the merits. A utility shall respond to the new attacher either by granting access or, consistent with § 1.1403(b), denying access within 45 days of receipt of a complete application to attach facilities to its utility poles (or within 60 days in the case of larger orders as described in paragraph (g) of this section). A utility may not deny the new attacher pole access based on a preexisting violation not caused by any prior attachments of the new attacher.
              (3) Survey. (i) A utility shall complete a survey of poles for which access has been requested within 45 days of receipt of a complete application to attach facilities to its utility poles (or within 60 days in the case of larger orders as described in paragraph (g) of this section).
              (ii) A utility shall permit the new attacher and any existing attachers on the affected poles to be present for any field inspection conducted as part of the utility's survey. A utility shall use commercially reasonable efforts to provide the affected attachers with advance notice of not less than 3 business days of any field inspection as part of the survey and shall provide the date, time, and location of the survey, and name of the contractor performing the survey.
              (iii) Where a new attacher has conducted a survey pursuant to paragraph (j)(3) of this section, a utility can elect to satisfy its survey obligations in this paragraph by notifying affected attachers of its intent to use the survey conducted by the new attacher pursuant to paragraph (j)(3) of this section and by providing a copy of the survey to the affected attachers within the time period set forth in paragraph (c)(3)(i) of this section. A utility relying on a survey conducted pursuant to paragraph (j)(3) of this section to satisfy all of its obligations under paragraph (c)(3)(i) of this section shall have 15 days to make such a notification to affected attachers rather than a 45 day survey period.
              (d) Estimate. Where a new attacher's request for access is not denied, a utility shall present to a new attacher a detailed, itemized estimate, on a pole-by-pole basis where requested, of charges to perform all necessary make-ready within 14 days of providing the response required by paragraph (c) of this section, or in the case where a new attacher has performed a survey, within 14 days of receipt by the utility of such survey. Where a pole-by-pole estimate is requested and the utility incurs fixed costs that are not reasonably calculable on a pole-by-pole basis, the utility present charges on a per-job basis rather than present a pole-by-pole estimate for those fixed cost charges. The utility shall provide documentation that is sufficient to determine the basis of all estimated charges, including any projected material, labor, and other related costs that form the basis of its estimate.
              
              (1) A utility may withdraw an outstanding estimate of charges to perform make-ready work beginning 14 days after the estimate is presented.
              (2) A new attacher may accept a valid estimate and make payment any time after receipt of an estimate, except it may not accept after the estimate is withdrawn.
              (3) Final invoice: After the utility completes make-ready, if the final cost of the work differs from the estimate, it shall provide the new attacher with a detailed, itemized final invoice of the actual make-ready charges incurred, on a pole-by-pole basis where requested, to accommodate the new attacher's attachment. Where a pole-by-pole estimate is requested and the utility incurs fixed costs that are not reasonably calculable on a pole-by-pole basis, the utility may present charges on a per-job basis rather than present a pole-by-pole invoice for those fixed cost charges. The utility shall provide documentation that is sufficient to determine the basis of all estimated charges, including any projected material, labor, and other related costs that form the basis of its estimate.
              (4) A utility may not charge a new attacher to bring poles, attachments, or third-party equipment into compliance with current published safety, reliability, and pole owner construction standards guidelines if such poles, attachments, or third-party equipment were out of compliance because of work performed by a party other than the new attacher prior to the new attachment.
              (e) Make-ready. Upon receipt of payment specified in paragraph (d)(2) of this section, a utility shall notify immediately and in writing all known entities with existing attachments that may be affected by the make-ready.
              (1) For attachments in the communications space, the notice shall:
              (i) Specify where and what make-ready will be performed.
              (ii) Set a date for completion of make-ready in the communications space that is no later than 30 days after notification is sent (or up to 75 days in the case of larger orders as described in paragraph (g) of this section).
              (iii) State that any entity with an existing attachment may modify the attachment consistent with the specified make-ready before the date set for completion.
              (iv) State that if make-ready is not completed by the completion date set by the utility in paragraph (e)(1)(ii) in this section, the new attacher may complete the make-ready specified pursuant to paragraph (e)(1)(i) in this section.
              (v) State the name, telephone number, and email address of a person to contact for more information about the make-ready procedure.
              (2) For attachments above the communications space, the notice shall:
              (i) Specify where and what make-ready will be performed.
              (ii) Set a date for completion of make-ready that is no later than 90 days after notification is sent (or 135 days in the case of larger orders, as described in paragraph (g) of this section).
              (iii) State that any entity with an existing attachment may modify the attachment consistent with the specified make-ready before the date set for completion.
              (iv) State that the utility may assert its right to 15 additional days to complete make-ready.
              (v) State that if make-ready is not completed by the completion date set by the utility in paragraph (e)(2)(ii) in this section (or, if the utility has asserted its 15-day right of control, 15 days later), the new attacher may complete the make-ready specified pursuant to paragraph (e)(1)(i) of this section.
              (vi) State the name, telephone number, and email address of a person to contact for more information about the make-ready procedure.

              (3) Once a utility provides the notices described in this section, it then must provide the new attacher with a copy of the notices and the existing attachers' contact information and address where the utility sent the notices. The new attacher shall be responsible for coordinating with existing attachers to encourage their completion of make-ready by the dates set forth by the utility in paragraph (e)(1)(ii) of this section for communications space attachments or paragraph (e)(2)(ii) of this section for attachments above the communications space.
              (f) A utility shall complete its make-ready in the communications space by the same dates set for existing attachers in paragraph (e)(1)(ii) of this section or its make-ready above the communications space by the same dates for existing attachers in paragraph (e)(2)(ii) of this section (or if the utility has asserted its 15-day right of control, 15 days later).
              (g) For the purposes of compliance with the time periods in this section:
              (1) A utility shall apply the timeline described in paragraphs (c) through (e) of this section to all requests for attachment up to the lesser of 300 poles or 0.5 percent of the utility's poles in a state.
              (2) A utility may add 15 days to the survey period described in paragraph (c) of this section to larger orders up to the lesser of 3000 poles or 5 percent of the utility's poles in a state.
              (3) A utility may add 45 days to the make-ready periods described in paragraph (e) of this section to larger orders up to the lesser of 3000 poles or 5 percent of the utility's poles in a state.
              (4) A utility shall negotiate in good faith the timing of all requests for attachment larger than the lesser of 3000 poles or 5 percent of the utility's poles in a state.
              (5) A utility may treat multiple requests from a single new attacher as one request when the requests are filed within 30 days of one another.
              (h) Deviation from the time limits specified in this section. (1) A utility may deviate from the time limits specified in this section before offering an estimate of charges if the parties have no agreement specifying the rates, terms, and conditions of attachment.
              (2) A utility may deviate from the time limits specified in this section during performance of make-ready for good and sufficient cause that renders it infeasible for the utility to complete make-ready within the time limits specified in this section. A utility that so deviates shall immediately notify, in writing, the new attacher and affected existing attachers and shall identify the affected poles and include a detailed explanation of the reason for the deviation and a new completion date. The utility shall deviate from the time limits specified in this section for a period no longer than necessary to complete make-ready on the affected poles and shall resume make-ready without discrimination when it returns to routine operations. A utility cannot delay completion of make-ready because of a preexisting violation on an affected pole not caused by the new attacher.
              (3) An existing attacher may deviate from the time limits specified in this section during performance of complex make-ready for reasons of safety or service interruption that renders it infeasible for the existing attacher to complete complex make-ready within the time limits specified in this section. An existing attacher that so deviates shall immediately notify, in writing, the new attacher and other affected existing attachers and shall identify the affected poles and include a detailed explanation of the basis for the deviation and a new completion date, which in no event shall extend beyond 60 days from the date the notice described in paragraph (e)(1) of this section is sent by the utility (or up to 105 days in the case of larger orders described in paragraph (g) of this section). The existing attacher shall deviate from the time limits specified in this section for a period no longer than necessary to complete make-ready on the affected poles.
              (i) Self-help remedy—(1) Surveys. If a utility fails to complete a survey as specified in paragraph (c)(3)(i) of this section, then a new attacher may conduct the survey in place of the utility and, as specified in § 1.1412, hire a contractor to complete a survey.
              (i) A new attacher shall permit the affected utility and existing attachers to be present for any field inspection conducted as part of the new attacher's survey.

              (ii) A new attacher shall use commercially reasonable efforts to provide the affected utility and existing attachers with advance notice of not less than 3 business days of a field inspection as part of any survey it conducts. The notice shall include the date and time of the survey, a description of the work involved, and the name of the contractor being used by the new attacher.
              
              (2) Make-ready. If make-ready is not complete by the date specified in paragraph (e) of this section, then a new attacher may conduct the make-ready in place of the utility and existing attachers, and, as specified in § 1.1412, hire a contractor to complete the make-ready.
              (i) A new attacher shall permit the affected utility and existing attachers to be present for any make-ready. A new attacher shall use commercially reasonable efforts to provide the affected utility and existing attachers with advance notice of not less than 5 days of the impending make-ready. The notice shall include the date and time of the make-ready, a description of the work involved, and the name of the contractor being used by the new attacher.
              (ii) The new attacher shall notify an affected utility or existing attacher immediately if make-ready damages the equipment of a utility or an existing attacher or causes an outage that is reasonably likely to interrupt the service of a utility or existing attacher. Upon receiving notice from the new attacher, the utility or existing attacher may either:
              (A) Complete any necessary remedial work and bill the new attacher for the reasonable costs related to fixing the damage; or
              (B) Require the new attacher to fix the damage at its expense immediately following notice from the utility or existing attacher.
              (iii) A new attacher shall notify the affected utility and existing attachers within 15 days after completion of make-ready on a particular pole. The notice shall provide the affected utility and existing attachers at least 90 days from receipt in which to inspect the make-ready. The affected utility and existing attachers have 14 days after completion of their inspection to notify the new attacher of any damage or code violations caused by make-ready conducted by the new attacher on their equipment. If the utility or an existing attacher notifies the new attacher of such damage or code violations, then the utility or existing attacher shall provide adequate documentation of the damage or the code violations. The utility or existing attacher may either complete any necessary remedial work and bill the new attacher for the reasonable costs related to fixing the damage or code violations or require the new attacher to fix the damage or code violations at its expense within 14 days following notice from the utility or existing attacher.
              (3) Pole replacements. Self-help shall not be available for pole replacements.
              (j) One-touch make-ready option. For attachments involving simple make-ready, new attachers may elect to proceed with the process described in this paragraph in lieu of the attachment process described in paragraphs (c) through (f) and (i) of this section.
              (1) Attachment application. (i) A new attacher electing the one-touch make-ready process must elect the one-touch make-ready process in writing in its attachment application and must identify the simple make-ready that it will perform. It is the responsibility of the new attacher to ensure that its contractor determines whether the make-ready requested in an attachment application is simple.
              (ii) The utility shall review the new attacher's attachment application for completeness before reviewing the application on its merits. An attachment application is considered complete if it provides the utility with the information necessary under its procedures, as specified in a master service agreement or in publicly-released requirements at the time of submission of the application, to make an informed decision on the application.
              (A) A utility has 10 business days after receipt of a new attacher's attachment application in which to determine whether the application is complete and notify the attacher of that decision. If the utility does not respond within 10 business days after receipt of the application, or if the utility rejects the application as incomplete but fails to specify any reasons in the application, then the application is deemed complete.

              (B) If the utility timely notifies the new attacher that its attachment application is not complete, then the utility must specify all reasons for finding it incomplete. Any resubmitted application need only address the utility's reasons for finding the application incomplete and shall be deemed complete within 5 business days after its resubmission, unless the utility specifies to the new attacher which reasons were not addressed and how the resubmitted application did not sufficiently address the reasons. The applicant may follow the resubmission procedure in this paragraph as many times as it chooses so long as in each case it makes a bona fide attempt to correct the reasons identified by the utility, and in each case the deadline set forth in this paragraph shall apply to the utility's review.
              (2) Application review on the merits. The utility shall review on the merits a complete application requesting one-touch make-ready and respond to the new attacher either granting or denying an application within 15 days of the utility's receipt of a complete application (or within 30 days in the case of larger orders as described in paragraph (g) of this section).
              (i) If the utility denies the application on its merits, then its decision shall be specific, shall include all relevant evidence and information supporting its decision, and shall explain how such evidence and information relate to a denial of access for reasons of lack of capacity, safety, reliability, or engineering standards.
              (ii) Within the 15-day application review period (or within 30 days in the case of larger orders as described in paragraph (g) of this section), a utility may object to the designation by the new attacher's contractor that certain make-ready is simple. If the utility objects to the contractor's determination that make-ready is simple, then it is deemed complex. The utility's objection is final and determinative so long as it is specific and in writing, includes all relevant evidence and information supporting its decision, made in good faith, and explains how such evidence and information relate to a determination that the make-ready is not simple.
              (3) Surveys. The new attacher is responsible for all surveys required as part of the one-touch make-ready process and shall use a contractor as specified in § 1.1412(b).
              (i) The new attacher shall permit the utility and any existing attachers on the affected poles to be present for any field inspection conducted as part of the new attacher's surveys. The new attacher shall use commercially reasonable efforts to provide the utility and affected existing attachers with advance notice of not less than 3 business days of a field inspection as part of any survey and shall provide the date, time, and location of the surveys, and name of the contractor performing the surveys.
              (ii) [Reserved]
              (4) Make-ready. If the new attacher's attachment application is approved and if it has provided 15 days prior written notice of the make-ready to the affected utility and existing attachers, the new attacher may proceed with make-ready using a contractor in the manner specified for simple make-ready in § 1.1412(b).
              (i) The prior written notice shall include the date and time of the make-ready, a description of the work involved, the name of the contractor being used by the new attacher, and provide the affected utility and existing attachers a reasonable opportunity to be present for any make-ready.
              (ii) The new attacher shall notify an affected utility or existing attacher immediately if make-ready damages the equipment of a utility or an existing attacher or causes an outage that is reasonably likely to interrupt the service of a utility or existing attacher. Upon receiving notice from the new attacher, the utility or existing attacher may either:
              (A) Complete any necessary remedial work and bill the new attacher for the reasonable costs related to fixing the damage; or
              (B) Require the new attacher to fix the damage at its expense immediately following notice from the utility or existing attacher.

              (iii) In performing make-ready, if the new attacher or the utility determines that make-ready classified as simple is complex, then that specific make-ready must be halted and the determining party must provide immediate notice to the other party of its determination and the impacted poles. The affected make-ready shall then be governed by paragraphs (d) through (i) of this section and the utility shall provide the notice required by paragraph (e) of this section as soon as reasonably practicable.
              (5) Post-make-ready timeline. A new attacher shall notify the affected utility and existing attachers within 15 days after completion of make-ready on a particular pole. The notice shall provide the affected utility and existing attachers at least 90 days from receipt in which to inspect the make-ready. The affected utility and existing attachers have 14 days after completion of their inspection to notify the new attacher of any damage or code violations caused by make-ready conducted by the new attacher on their equipment. If the utility or an existing attacher notifies the new attacher of such damage or code violations, then the utility or existing attacher shall provide adequate documentation of the damage or the code violations. The utility or existing attacher may either complete any necessary remedial work and bill the new attacher for the reasonable costs related to fixing the damage or code violations or require the new attacher to fix the damage or code violations at its expense within 14 days following notice from the utility or existing attacher.
              [76 FR 26640, May 9, 2011. Redesignated and amended at 83 FR 44841, Sept. 4, 2018; 83 FR 46836, Sept. 14, 2018]
            
            
              § 1.1412
              Contractors for survey and make-ready.
              (a) Contractors for self-help complex and above the communications space make-ready. A utility shall make available and keep up-to-date a reasonably sufficient list of contractors it authorizes to perform self-help surveys and make-ready that is complex and self-help surveys and make-ready that is above the communications space on its poles. The new attacher must use a contractor from this list to perform self-help work that is complex or above the communications space. New and existing attachers may request the addition to the list of any contractor that meets the minimum qualifications in paragraphs (c)(1) through (5) of this section and the utility may not unreasonably withhold its consent.
              (b) Contractors for simple work. A utility may, but is not required to, keep up-to-date a reasonably sufficient list of contractors it authorizes to perform surveys and simple make-ready. If a utility provides such a list, then the new attacher must choose a contractor from the list to perform the work. New and existing attachers may request the addition to the list of any contractor that meets the minimum qualifications in paragraphs (c)(1) through (5) of this section and the utility may not unreasonably withhold its consent.
              (1) If the utility does not provide a list of approved contractors for surveys or simple make-ready or no utility-approved contractor is available within a reasonable time period, then the new attacher may choose its own qualified contractor that meets the requirements in paragraph (c) of this section. When choosing a contractor that is not on a utility-provided list, the new attacher must certify to the utility that its contractor meets the minimum qualifications described in paragraph (c) of this section when providing notices required by § 1.1411(i)(1)(ii), (i)(2)(i), (j)(3)(i), and (j)(4).
              (2) The utility may disqualify any contractor chosen by the new attacher that is not on a utility-provided list, but such disqualification must be based on reasonable safety or reliability concerns related to the contractor's failure to meet any of the minimum qualifications described in paragraph (c) of this section or to meet the utility's publicly available and commercially reasonable safety or reliability standards. The utility must provide notice of its contractor objection within the notice periods provided by the new attacher in § 1.1411(i)(1)(ii), (i)(2)(i), (j)(3)(i), and (j)(4) and in its objection must identify at least one available qualified contractor.
              (c) Contractor minimum qualification requirements. Utilities must ensure that contractors on a utility-provided list, and new attachers must ensure that contractors they select pursuant to paragraph (b)(1) of this section, meet the following minimum requirements:

              (1) The contractor has agreed to follow published safety and operational guidelines of the utility, if available, but if unavailable, the contractor shall agree to follow National Electrical Safety Code (NESC) guidelines;
              
              (2) The contractor has acknowledged that it knows how to read and follow licensed-engineered pole designs for make-ready, if required by the utility;
              (3) The contractor has agreed to follow all local, state, and federal laws and regulations including, but not limited to, the rules regarding Qualified and Competent Persons under the requirements of the Occupational and Safety Health Administration (OSHA) rules;
              (4) The contractor has agreed to meet or exceed any uniformly applied and reasonable safety and reliability thresholds set by the utility, if made available; and
              (5) The contractor is adequately insured or will establish an adequate performance bond for the make-ready it will perform, including work it will perform on facilities owned by existing attachers.
              (d) The consulting representative of an electric utility may make final determinations, on a nondiscriminatory basis, where there is insufficient capacity and for reasons of safety, reliability, and generally applicable engineering purposes.
              [76 FR 26640, May 9, 2011. Redesignated and amended at 83 FR 44842, Sept. 4, 2018; 83 FR 46839, Sept. 14, 2018]
            
            
              § 1.1413
              Complaints by incumbent local exchange carriers.
              (a) A complaint by an incumbent local exchange carrier (as defined in 47 U.S.C. 251(h)) or an association of incumbent local exchange carriers alleging that it has been denied access to a pole, duct, conduit, or right-of-way owned or controlled by a local exchange carrier or that a utility's rate, term, or condition for a pole attachment is not just and reasonable shall follow the same complaint procedures specified for other pole attachment complaints in this part.
              (b) In complaint proceedings challenging utility pole attachment rates, terms, and conditions for pole attachment contracts entered into or renewed after the effective date of this section, there is a presumption that an incumbent local exchange carrier (or an association of incumbent local exchange carriers) is similarly situated to an attacher that is a telecommunications carrier (as defined in 47 U.S.C. 251(a)(5)) or a cable television system providing telecommunications services for purposes of obtaining comparable rates, terms, or conditions. In such complaint proceedings challenging pole attachment rates, there is a presumption that incumbent local exchange carriers (or an association of incumbent local exchange carriers) may be charged no higher than the rate determined in accordance with § 1.1406(e)(2). A utility can rebut either or both of the two presumptions in this paragraph (b) with clear and convincing evidence that the incumbent local exchange carrier receives benefits under its pole attachment agreement with a utility that materially advantages the incumbent local exchange carrier over other telecommunications carriers or cable television systems providing telecommunications services on the same poles.
              [83 FR 46840, Sept. 14, 2018]
            
            
              § 1.1414
              Review period for pole attachment complaints.
              (a) Pole access complaints. Except in extraordinary circumstances, final action on a complaint where a cable television system operator or provider of telecommunications service claims that it has been denied access to a pole, duct, conduit, or right-of-way owned or controlled by a utility should be expected no later than 180 days from the date the complaint is filed with the Commission. The Enforcement Bureau shall have the discretion to pause the 180-day review period in situations where actions outside the Enforcement Bureau's control are responsible for delaying review of a pole access complaint.
              (b) Other pole attachment complaints. All other pole attachment complaints shall be governed by the review period in § 1.740.
              [83 FR 44842, Sept. 4, 2018]
            
            
              § 1.1415
              Overlashing.
              (a) Prior approval. A utility shall not require prior approval for:
              (1) An existing attacher that overlashes its existing wires on a pole; or

              (2) For third party overlashing of an existing attachment that is conducted with the permission of an existing attacher.
              (b) Preexisting violations. A utility may not prevent an attacher from overlashing because another existing attacher has not fixed a preexisting violation. A utility may not require an existing attacher that overlashes its existing wires on a pole to fix preexisting violations caused by another existing attacher.
              (c) Advance notice. A utility may require no more than 15 days' advance notice of planned overlashing. If a utility requires advance notice for overlashing, then the utility must provide existing attachers with advance written notice of the notice requirement or include the notice requirement in the attachment agreement with the existing attacher. If after receiving advance notice, the utility determines that an overlash would create a capacity, safety, reliability, or engineering issue, it must provide specific documentation of the issue to the party seeking to overlash within the 15 day advance notice period and the party seeking to overlash must address any identified issues before continuing with the overlash either by modifying its proposal or by explaining why, in the party's view, a modification is unnecessary. A utility may not charge a fee to the party seeking to overlash for the utility's review of the proposed overlash.
              (d) Overlashers' responsibility. A party that engages in overlashing is responsible for its own equipment and shall ensure that it complies with reasonable safety, reliability, and engineering practices. If damage to a pole or other existing attachment results from overlashing or overlashing work causes safety or engineering standard violations, then the overlashing party is responsible at its expense for any necessary repairs.
              (e) Post-overlashing review. An overlashing party shall notify the affected utility within 15 days of completion of the overlash on a particular pole. The notice shall provide the affected utility at least 90 days from receipt in which to inspect the overlash. The utility has 14 days after completion of its inspection to notify the overlashing party of any damage or code violations to its equipment caused by the overlash. If the utility discovers damage or code violations caused by the overlash on equipment belonging to the utility, then the utility shall inform the overlashing party and provide adequate documentation of the damage or code violations. The utility may either complete any necessary remedial work and bill the overlashing party for the reasonable costs related to fixing the damage or code violations or require the overlashing party to fix the damage or code violations at its expense within 14 days following notice from the utility.
              [83 FR 46840, Sept. 14, 2018]
            
          
          
            Subpart K—Implementation of the Equal Access to Justice Act (EAJA) in Agency Proceedings
            
              Authority:
              Sec. 203(a)(1), Pub. L. 96-481, 94 Stat. 2325 (5 U.S.C. 504(c)(1)).
            
            
              Source:
              47 FR 3786, Jan. 27, 1982, unless otherwise noted.
            
            
              General Provisions
              
                § 1.1501
                Purpose of these rules.

                The Equal Access to Justice Act, 5 U.S.C. 504 (called the EAJA in this subpart), provides for the award of attorney's fees and other expenses to eligible individuals and entities who are parties to certain administrative proceedings (called adversary adjudications) before the Commission. An eligible party may receive an award when it prevails over the Commission, unless the Commission's position in the proceeding was substantially justified or special circumstances make an award unjust, or when the demand of the Commission is substantially in excess of the decision in the adversary adjudication and is unreasonable when compared with such decision, under the facts and circumstances of the case, unless the party has committed a willful violation of law or otherwise acted in bad faith, or special circumstances make an award unjust. The rules in this part describe the parties eligible for awards and the proceedings that are covered. They also explain how to apply for awards, and the procedures and standards that the Commission will use to make them.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39898, July 31, 1996]
              
              
                § 1.1502
                When the EAJA applies.
                The EAJA applies to any adversary adjudication pending or commenced before the Commission on or after August 5, 1985. The provisions of § 1.1505(b) apply to any adversary adjudications commenced on or after March 29, 1996.
                [61 FR 39898, July 31, 1996]
              
              
                § 1.1503
                Proceedings covered.
                (a) The EAJA applies to adversary adjudications conducted by the Commission. These are adjudications under 5 U.S.C. 554 in which the position of the Commission or any other agency of the United States, or any component of an agency, is presented by an attorney or other representative who enters an appearance and participates in the proceeding. Any proceeding in which this Agency may fix a lawful present or future rate is not covered by the EAJA. Proceedings to grant or renew licenses are also excluded, but proceedings to modify, suspend, or revoke licenses are covered if they are otherwise “adversary adjudications”.
                (b) The Commission may designate a proceeding as an adversary adjudication for purposes of the EAJA by so stating in an order initiating the proceeding or designating the matter for hearing. The Commission's failure to designate a proceeding as an adversary adjudication shall not preclude the filing of an application by a party who believes the proceeding is covered by the EAJA; whether the proceeding is covered will then be an issue for resolution in proceedings on the application.
                (c) If a proceeding includes both matters covered by the EAJA and matters specifically excluded from coverage, any awards made will include only fees and expenses related to covered issues.
                [47 FR 3786, Jan. 27, 1982, as amended at 52 FR 11653, Apr. 10, 1987]
              
              
                § 1.1504
                Eligibility of applicants.
                (a) To be eligible for an award of attorney fees and other expenses under the EAJA, the applicant must be a party, as defined in 5 U.S.C. 551(3), to the adversary adjudication for which it seeks an award. The applicant must show that it meets all conditions of eligibility set out in this paragraph and in paragraph (b) of this section.
                (b) The types of eligible applicants are as follows:
                (1) An individual with a net worth of not more than $2 million;
                (2) The sole owner of an unincorporated business who has a net worth of not more than $7 million, including both personal and business interests, and not more than 500 employees;
                (3) A charitable association as defined in section 501(c)(3) of the Internal Revenue Code (26 U.S.C. 501(c)(3)) with not more than 500 employees;
                (4) A cooperative association as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)) with not more than 500 employees;
                (5) Any other partnership, corporation, association, unit of local government, or organization with a net worth of not more than $7 million and not more than 500 employees;
                (6) For purposes of § 1.1505(b), a small entity as defined in 5 U.S.C. 601.
                (c) For the purpose of eligibility, the net worth and number of employees of an applicant shall be determined as of the date the proceeding was initiated.
                (d) An applicant who owns an unincorporated business will be considered as an “individual” rather than a “sole owner of an unincorporated business” if the issues on which the applicant prevails are related primarily to personal interests rather than to business interests.
                (e) The number of employees of an applicant include all persons who regularly perform services for remuneration for the applicant, under the applicant's direction and control. Part-time employees shall be included on a proportional basis.

                (f) The net worth and number of employees of the applicant and all of its affiliates shall be aggregated to determine eligibility. Any individual, corporation or other entity that directly or indirectly controls or owns a majority of the voting shares or other interest of the applicant, or any corporation or other entity of which the applicant directly or indirectly owns or controls a majority of the voting shares or other interest, will be considered an affiliate for purposes of this part, unless the Administrative Law Judge determines that such treatment would be unjust and contrary to the purposes of the EAJA in light of the actual relationship between the affiliated entities. In addition, the Administrative Law Judge may determine that financial relationships of the applicant other than those described in this paragraph constitute special circumstances that would make an award unjust.
                (g) An applicant that participates in a proceeding primarily on behalf of one or more other persons or entities that would be ineligible is not itself eligible for an award.
                [47 FR 3786, Jan. 27, 1982, as amended at 52 FR 11653, Apr. 10, 1987; 61 FR 39898, July 31, 1996]
              
              
                § 1.1505
                Standards for awards.
                (a) A prevailing party may receive an award for fees and expenses incurred in connection either with an adversary adjudication, or with a significant and discrete substantive portion of an adversary adjudication in which the party has prevailed over the position of the Commission.
                (1) The position of the Commission includes, in addition to the position taken by the Commission in the adversary adjudication, the action or failure to act by the agency upon which the adversary adjudication is based.
                (2) An award will be reduced or denied if the Commission's position was substantially justified in law and fact, if special circumstances make an award unjust, or if the prevailing party unduly or unreasonably protracted the adversary adjudication.
                (b) If, in an adversary adjudication arising from a Commission action to enforce a party's compliance with a statutory or regulatory requirement, the demand of the Commission is substantially in excess of the decision in the adversary adjudication and is unreasonable when compared with that decision, under the facts and circumstances of the case, the party shall be awarded the fees and other expenses related to defending against the excessive demand, unless the party has committed a willful violation of law or otherwise acted in bad faith, or special circumstances make an award unjust. The “demand” of the Commission means the express demand which led to the adversary adjudication, but it does not include a recitation by the Commission of the maximum statutory penalty in the administrative complaint, or elsewhere when accompanied by an express demand for a lesser amount.
                (c) The burden of proof that an award should not be made is on the appropriate Bureau (see § 1.21) whose representative shall be called “Bureau counsel” in this subpart K.
                [61 FR 39899, July 31, 1996]
              
              
                § 1.1506
                Allowable fees and expenses.
                (a) Awards will be based on rates customarily charged by persons engaged in the business of acting as attorneys, agents and expert witnesses.
                (b) No award for the fee of an attorney or agent under these rules may exceed $75.00, or for adversary adjudications commenced on or after March 29, 1996, $125.00, per hour. No award to compensate an expert witness may exceed the highest rate at which the Commission pays expert witnesses. However, an award may also include the reasonable expenses of the attorney; agent, or witness as a separate item, if the attorney, agent or witness ordinarily charges its clients separately for such expenses.
                (c) In determining the reasonableness of the fee sought for an attorney, agent or expert witness, the Administrative Law Judge shall consider the following:
                (1) If the attorney, agent or witness is in private practice, his or her customary fee for similar services, or, if an employee of the applicant, the fully allocated cost of the services;
                (2) The prevailing rate for similar services in the community in which the attorney, agent or witness ordinarily performs services;
                (3) The time actually spent in the representation of the applicant;
                (4) The time reasonably spent in light of the difficulty or complexity of the issues in the proceeding; and
                (5) Such other factors as may bear on the value of the service provided.

                (d) The reasonable cost of any study, analysis, engineering report, test, project or similar matter prepared on behalf of a party may be awarded, to the extent that the charge for the service does not exceed the prevailing rate for similar services, and the study or other matter was necessary for preparation of the applicant's case.
                (e) Fees may be awarded only for work performed after designation of a proceeding or after issuance of a show cause order.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
              
                § 1.1507
                Rulemaking on maximum rates for attorney fees.
                (a) If warranted by an increase in the cost of living or by special circumstances (such as limited availability of attorneys qualified to handle certain types of proceedings), the Commission may adopt regulations providing that attorney fees may be awarded at a rate higher than $125.00 per hour in some or all of the types of proceedings covered by this part. The Commission will conduct any rulemaking proceedings for this purpose under the informal rulemaking procedures of the Administrative Procedure Act.
                (b) Any person may file with the Commission a petition for rulemaking to increase the maximum rate for attorney fees, in accordance with subpart C of this chapter. The petition should identify the rate the petitioner believes this agency should establish and the types of proceedings in which the rate should be used. It should also explain fully the reasons why the higher rate is warranted. This agency will respond to the petition by initiating a rulemaking proceeding, denying the petition, or taking other appropriate action.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
              
                § 1.1508
                Awards against other agencies.
                If an applicant is entitled to an award because it prevails over another agency of the United States that participates in a proceeding before the Commission and takes a position that is not substantially justified, the award or an appropriate portion of the award shall be made against that agency. Counsel for that agency shall be treated as Bureau counsel for the purpose of this subpart.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
            
            
              Information Required From Applicants
              
                § 1.1511
                Contents of application.
                (a) An application for an award of fees and expenses under EAJA shall dentify the applicant and the proceeding for which an award is sought. Unless the applicant is an individual, the application shall state the number of employees of the applicant and describe briefly the type and purpose of its organization or business. The application shall also:
                (1) Show that the applicant has prevailed and identify the position of an agency or agencies in the proceeding that the applicant alleges was not substantially justified; or
                (2) Show that the demand by the agency or agencies in the proceeding was substantially in excess of, and was unreasonable when compared with, the decision in the proceeding.
                (b) The application shall also include a declaration that the applicant is a small entity as defined in 5 U.S.C. 601 or a statement that the applicant's net worth does not exceed $2 million (if an individual) or $7 million (for all other applicants, including their affiliates). However, an applicant may omit the statement concerning its net worth if:
                (1) It attaches a copy of a ruling by the Internal Revenue Service that it qualifies as an organization described in section 501(c)(3) of the Internal Revenue Code (26 U.S.C. 501(c)(3)) or, in the case of a tax-exempt organization not required to obtain a ruling from the Internal Revenue Service on its exempt status, a statement that describes the basis for the applicant's belief that it qualifies under such section; or
                (2) It states that it is a cooperative association as defined in section 15(a) of the Agricultural Marketing Act (12 U.S.C. 1141j(a)).
                (c) The application shall state the amount of fees and expenses for which an award is sought.

                (d) The application may also include any other matters that the applicant wishes the Commission to consider in determining whether and in what amount an award should be made.
                (e) The application shall be signed by the applicant or an authorized officer or attorney of the applicant. It shall also contain or be accompanied by a written verification under oath or under penalty of perjury that the information provided in the application is true and correct.
                [47 FR 3786, Jan. 27, 1982, as amended at 52 FR 11653, Apr. 10, 1987; 61 FR 39899, July 31, 1996]
              
              
                § 1.1512
                Net worth exhibit.
                (a) Each applicant except a qualified tax-exempt organization or cooperative association must provide with its application a detailed exhibit showing the net worth of the applicant and any affiliates (as defined in § 1.1504(f) of this part) at the time the proceeding was designated. The exhibit may be in any form convenient to the applicant that provides full disclosure of the applicant's and its affiliates' assets and liabilities and is sufficient to determine whether the applicant qualifies under the standards in this subpart. The Administrative Law Judge may require an applicant to file additional information to determine its eligibility for an award.
                (b) Ordinarily, the net worth exhibit will be included in the public record of the proceeding. However, an applicant that objects to public disclosure of information in any portion of the exhibit and believes there are legal grounds for withholding it from disclosure may submit that portion of the exhibit directly to the Administrative Law Judge in a sealed enevelope labeled “Confidential Financial Information”, accompanied by a motion to withhold the information from public disclosure. The motion shall describe the information sought to be withheld and explain, in detail, why it falls within one or more of the specific exemptions from mandatory disclosure under the Freedom of Information Act, 5 U.S.C. 552(b)(1)-(9), why public disclosue of the information would adversely affect the applicant, and why disclosure is not required in the public interest. The material in question shall be served on Bureau counsel, but need not be served on any other party to the proceeding. If the Administrative Law Judge finds that the information should not be withheld from disclosure, it shall be placed in the public record of the proceeding. Otherwise, any request to inspect or copy the exhibit shall be disposed of in accordance with the Commission's established procedures under the Freedom of Information Act, §§ 0.441 through 0.466 of this chapter.
              
              
                § 1.1513
                Documentation of fees and expenses.
                The application shall be accompanied by full documentation of the fees and expenses, including the cost of any study, analysis, engineering report, test, project or similar matter, for which an award is sought. A separate itemized statement shall be submitted for each professional firm or individual whose services are covered by the application, showing hours spent in connection with the proceeding by each individual, a description of the specific services performed, the rate at which each fee has been computed, any expenses for which reimbursement is sought, the total amount claimed, and the total amount paid or payable by the applicant or by any other person or entity for the services provided. The Administrative Law Judge may require the applicant to provide vouchers, receipts, or other substantiation for any expenses claimed.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
              
                § 1.1514
                When an application may be filed.
                (a) An application may be filed whenever the applicant has prevailed in the proceeding or in a significant and discrete substantive portion of the proceeding, or when the demand of the Commission is substantially in excess of the decision in the proceeding, but in no case later than 30 days after the Commission's final disposition of the proceeding.
                (b) If review or reconsideration is sought or taken of a decision as to which an applicant believes it has prevailed, proceedings for the award of fees shall be stayed pending final disposition of the underlying controversy.
                (c) For purposes of this rule, final disposition means the later of
                
                (1) The date on which an initial decision or other recommended disposition of the merits of the proceeding by an Administrative Law Judge becomes administratively final;
                (2) Issuance of an order disposing of any petitions for reconsideration of the Commission's order in the proceeding;
                (3) If no petition for reconsideration is filed, the last date on which such petition could have been filed;
                (4) Issuance of a final order by the Commission or any other final resolution of a proceeding, such as settlement or voluntary dismissal, which is not subject to a petition for reconsideration, or to a petition for judicial review; or
                (5) Completion of judicial action on the underlying controversy and any subsequent Commission action pursuant to judicial mandate.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
            
            
              Procedures for Considering Applications
              
                § 1.1521
                Filing and service of documents.
                Any application for an award or other pleading relating to an application shall be filed and served on all parties to the proceeding in the same manner as other pleadings in the proceeding, except as provided in § 1.1512(b) for confidential financial information.
              
              
                § 1.1522
                Answer to application.
                (a) Within 30 days after service of an application Bureau counsel may file an answer to the application. Unless Bureau counsel requests an extension of time for filing or files a statement of intent to negotiate under paragraph (b) of this section, failure to file an answer within the 30-day period may be treated as a consent to the award request.
                (b) If Bureau counsel and the applicant believe that the issues in the fee application can be settled, they may jointly file a statement of their intent to negotiate a settlement. The filing of this statement shall extend the time for filing an answer for an additional 30 days, and further extensions may be granted by the Administrative Law Judge upon request by Bureau counsel and the applicant.
                (c) The answer shall explain in detail any objections to the award requested and identify the facts relied on in support of Bureau counsel's position. If the answer is based on any alleged facts not already in the record of the proceeding, Bureau counsel shall include with the answer either supporting affidavits or a request for further proceedings under § 1.1526.
              
              
                § 1.1523
                Reply.
                Within 15 days after service of an answer, the applicant may file a reply. If the reply is based on any alleged facts not already in the record of the proceeding, the applicant shall include with the reply either supporting affidavits or a request for further proceedings under § 1.1526.
              
              
                § 1.1524
                Comments by other parties.
                Any party to a proceeding other than the applicant and Bureau counsel may file comments on an application within 30 days after it is served or an answer within 15 days after it is served. A commenting party may not participate further in proceedings on the application unless the Administrative Law Judge determines that the public interest requires such participation in order to permit full exploration of matters raised in the comments.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39899, July 31, 1996]
              
              
                § 1.1525
                Settlement.
                The applicant and Bureau counsel may agree on a proposed settlement of the award before final action on the application, either in connection with a settlement of the underlying proceeding, or after the underlying proceeding has been concluded. If a prevailing party and Bureau counsel agree on a proposed settlement of an award before an application has been filed, the application shall be filed with the proposed settlement. If the Administrative Law Judge approves the proposed settlement, it shall be forwarded to the Commission for final approval.
              
              
                § 1.1526
                Further proceedings.

                (a) Ordinarily, the determination of an award will be made on the basis of the written record. However, on request of either the applicant or Bureau counsel, or on his or her own initiative, the Administrative Law Judge may order further proceedings, such as an informal conference, oral argument, additional written submissions or, as to issues other than excessive demand or substantial justification, an evidentiary hearing. Such further proceedings shall be held only when necessary for full and fair resolution of the issues arising from the application, and shall be conducted as promptly as possible. Whether or not the position of the agency embodied an excessive demand or was substantially justified shall be determined on the basis of the administrative record, as a whole, which is made in the adversary adjudication for which fees and other expenses are sought.
                (b) A request that the Administrative Law Judge order further proceedings under this section shall specifically identify the information sought or the disputed issues and shall explain why the additional proceedings are necessary to resolve the issues.
                [47 FR 3786, Jan. 27, 1982, as amended at 52 FR 11653, Apr. 10, 1987; 61 FR 39899, July 31, 1996]
              
              
                § 1.1527
                Decision.
                The Administrative Law Judge shall issue an initial decision on the application as soon as possible after completion of proceedings on the application. The decision shall include written findings and conclusions regarding the applicant's eligibility and whether the applicant was a prevailing party or whether the demand by the agency or agencies in the proceeding was substantially in excess of, and was unreasonable when compared with, the decision in the adversary adjudication, and an explanation of the reasons for any difference between the amount requested and the amount awarded. The decision shall also include, if at issue, findings on whether the Commission's position substantially justified, whether the applicant unduly protracted the proceedings, committed a willful violation of law, or otherwise acted in bad faith, or whether special circumstances make an award unjust. If the applicant has sought an award against more than one agency, the decision shall allocate responsibility for payment of any award made among the agencies, and shall explain the reasons for the allocation made.
                [61 FR 39900, July 31, 1996]
              
              
                § 1.1528
                Commission review.
                Either the applicant or Bureau counsel may seek Commission review of the initial decision on the application, or the Commission may decide to review the decision on its own initiative, in accordance with §§ 1.276 through 1.282 of this chapter. Except as provided in § 1.1525, if neither the applicant nor Bureau counsel seeks review and the Commission does not take review on its own initiative, the initial decision on the application shall become a final decision of the Commission 50 days after it is issued. Whether to review a decision is a matter within the discretion of the Commission. If review is taken, the Commission will issue a final decision on the application or remand the application to the Administrative Law Judge for further proceedings.
                [47 FR 3786, Jan. 27, 1982, as amended at 61 FR 39900, July 31, 1996]
              
              
                § 1.1529
                Judicial review.
                Judicial review of final agency decisions on awards may be sought as provided in 5 U.S.C. 504(c)(2).
              
              
                § 1.1530
                Payment of award.
                An applicant seeking payment of an award from the Commission shall submit to the General Counsel a copy of the Commission's final decision granting the award, accompanied by a statement that the applicant will not seek review of the decision in the United States courts, or a copy of the court's order directing payment. The Commission will pay the amount awarded to the applicant unless judicial review of the award or the underlying decision of the adversary adjudication has been sought by the applicant or any other party to the proceeding.
              
            
          
          
            
            Subpart L—Random Selection Procedures for Mass Media Services
            
              Authority:
              47 U.S.C. 309(i).
            
            
              Source:
              48 FR 27202, June 13, 1983, unless otherwise noted.
            
            
              General Procedures
              
                § 1.1601
                Scope.
                The provisions of this subpart, and the provisions referenced herein, shall apply to applications for initial licenses or construction permits or for major changes in the facilities of authorized stations in the following services:
                (a)-(b) [Reserved]
                [48 FR 27202, June 13, 1983, as amended at 63 FR 48622, Sept. 11, 1998]
              
              
                § 1.1602
                Designation for random selection.
                Applications in the services specified in § 1.1601 shall be tendered, accepted or dismissed, filed, publicly noted and subject to random selection and hearing in accordance with any relevant rules. Competing applications for an initial license or construction permit shall be designated for random selection and hearing in accordance with the procedures set forth in §§ 1.1603 through 1.1623 and § 73.3572 of this chapter.
              
              
                § 1.1603
                Conduct of random selection.
                The random selection probabilities will be calculated in accordance with the formula set out in rules §§ 1.1621 through 1.1623.
                [48 FR 27202, June 13, 1983, as amended at 48 FR 43330, Sept. 23, 1983]
              
              
                § 1.1604
                Post-selection hearings.
                (a) Following the random selection, the Commission shall announce the “tentative selectee” and, where permitted by § 73.3584 invite Petitions to Deny its application.
                (b) If, after such hearing as may be necessary, the Commission determines that the “tentative selectee” has met the requirements of § 73.3591(a) it will make the appropriate grant. If the Commission is unable to make such a determination, it shall order that another random selection be conducted from among the remaining mutually exclusive applicants, in accordance with the provisions of this subpart.
                (c) If, on the basis of the papers before it, the Commission determines that a substantial and material question of fact exists, it shall designate that question for hearing. Hearings may be conducted by the Commission or, in the case of a matter which requires oral testimony for its resolution, an Administrative Law Judge.
                [48 FR 27202, June 13, 1983, as amended at 63 FR 48622, Sept. 11, 1998]
              
              
                § 1.1621
                Definitions.
                (a) Medium of mass communications means:
                (1) A daily newspaper;
                (2) A cable television system; and
                (3) A license or construction permit for
                (i) A television station, including low power TV or TV translator,
                (ii) A standard (AM) radio station,
                (iii) An FM radio station,
                (iv) A direct broadcast satellite transponder under the editorial control of the licensee, and
                (v) A Multipoint Distribution Service station.
                (b) Minority group means:
                (1) Blacks,
                (2) Hispanics
                (3) American Indians,
                (4) Alaska Natives,
                (5) Asians, and
                (6) Pacific Islanders.
                (c) Owner means the applicant and any individual, partnership, trust, unincorporated association, or corporation which:
                (1) If the applicant is a proprietorship, is the proprietor,
                (2) If the applicant is a partnership, holds any partnership interest,
                (3) If the applicant is a trust, is the beneficiary thereof,
                (4) If the applicant is an unincorporated association or non-stock corporation, is a member, or, in the case of a nonmembership association or corporation, a director,

                (5) If the applicant is a stock corporation, is the beneficial owner of voting shares.
                
                
                  Note 1:

                  For purposes of applying the diversity preference to such entities only the other ownership interests of those with a 1% or more beneficial interest in the entity will be cognizable.
                
                
                  Note 2:
                  For the purposes of this section, a daily newspaper is one which is published four or more days per week, which is in the English language, and which is circulated generally in the community of publication. A college newspaper is not considered as being circulated generally.
                
                
                  Note 3:
                  For the purposes of applying the diversity preference, the ownership interests of the spouse of an applicant's principal will not presumptively be attributed to the applicant.
                
                [48 FR 27202, June 13, 1983, as amended at 50 FR 5992, Feb. 13, 1985]
              
              
                § 1.1622
                Preferences.
                (a) Any applicant desiring a perference in the random selection shall so indicate as part of its application. Such an applicant shall list any owner who owns all or part of a medium of mass communications or who is a member of a minority group, together with a precise identification of the ownership interest held in such medium of mass communications or name of the minority group, respectively. Such an applicant shall also state whether more than 50% of the ownership interests in it are held by members of minority groups and the number of media of mass communications more than 50% of whose ownership interests are held by the applicant and/or its owners.
                (b) Preference factors as incorporated in the percentage calculations in § 1.1623, shall be granted as follows:
                (1) Applicants, more than 50% of whose ownership interests are held by members of minority groups—2:1.
                (2) Applicants whose owners in the aggregate hold more than 50% of the ownership interests in no other media of mass communications—2:1.
                (3) Applicants whose owners in the aggregate hold more than 50% of the ownership interest in one, two or three other media of mass communications—1.5:1.
                (c) Applicants may receive preferences pursuant to § 1.1622(b)(1) and either § 1.1622 (b)(2) or (b)(3).
                (d) Preferences will be determined on the basis of ownership interests as of the date of release of the latest Public Notice announcing the acceptance of the last-filed mutually exclusive application.
                (e) No preferences pursuant to § 1.1622 (b)(2) or (b)(3) shall be granted to any LPTV or MDS applicant whose owners, when aggregated, have an ownership interest of more than 50 percent in the following media of mass communications, if the service areas of those media as described herein wholly encompass or are encompassed by the protected predicted contour, computed in accordance with § 74.707(a), of the low power TV or TV translator station for which the license or permit is sought, or computed in accordance with § 21.902(d), of the MDS station for which the license or permit is sought.
                (1) AM broadcast station—predicted or measured 2 mV/m groundwave contour, computed in accordance with § 73.183 or § 73.186;
                (2) FM broadcast station—predicted 1 mV/m contour, computed in accordance with § 73.313;
                (3) TV broadcast station—Grade A contour, computed in accordance with § 73.684;
                (4) Low power TV or TV translator station—protected predicted contour, computed in accordance with § 74.707(a);
                (5) Cable television system franchise area, nor will the diversity preference be available to applicants whose proposed transmitter site is located within the franchise area of a cable system in which its owners, in the aggregate, have an ownership interest of more than 50 percent.
                (6) Daily newspaper community of publication, nor will the diversity preference be available to applicants whose proposed transmitter site is located within the community of publication of a daily newspaper in which its owners, in the aggregate, have an ownership interest of more than 50 percent.
                (7) Multipoint Distribution Service—station service area, computed in accordance with § 21.902(d).
                [48 FR 27202, June 13, 1983, as amended at 50 FR 5992, Feb. 13, 1985; 50 FR 11161, Mar. 20, 1985]
              
              
                § 1.1623
                Probability calculation.

                (a) All calculations shall be computed to no less than three significant digits. Probabilities will be truncated to the number of significant digits used in a particular lottery.
                (b) Divide the total number of applicants into 1.00 to determine pre-preference probabilities.
                (c) Multiply each applicant's pre-preference probability by the applicable preference from § 1.1622 (b)(2) or (b)(3).
                (d) Divide each applicant's probability pursuant to paragraph (c) of this section by the sum of such probabilities to determine intermediate probabilities.
                (e) Add the intermediate probabilities of all applicants who received a preference pursuant to § 1.1622 (b)(2) or (b)(3).
                (f)(1) If the sum pursuant to paragraph (e) of this section is .40 or greater, proceed to paragraph (g) of this section.
                (2) If the sum pursuant to paragraph (e) of this section is less than .40, then multiply each such intermediate probability by the ratio of .40 to such sum. Divide .60 by the number of applicants who did not receive a preference pursuant to § 1.1622 (b)(2) or (b)(3) to determine their new intermediate probabilities.
                (g) Multiply each applicant's probability pursuant to paragraph (f) of this section by the applicable preference ratio from § 1.1622(b)(1).
                (h) Divide each applicant's probability pursuant to paragraph (g) of this section by the sum of such probabilities to determine the final selection percentage.
              
            
          
          
            Subpart M—Cable Operations and Licensing System (COALS)
            
              Source:
              68 FR 27001, May 19, 2003, unless otherwise noted.
            
            
              § 1.1701
              Purpose.
              To provide electronic filing of applications, notifications, registration statements, reports, and related documents in the Multichannel Video and Cable Television Services and the Cable Television Relay Services.
            
            
              § 1.1702
              Scope.
              This subpart applies to filings required by §§ 76.403, 76.1610, 76.1801, 76.1803, & 76.1804, and 78.11 through 78.36 of this chapter.
            
            
              § 1.1703
              Definitions.
              For purposes of this subpart, the following definitions apply:
              (a) Application. A request on Form 327 for a station license as defined in Section 3(b) of the Communications Act, completed in accordance with § 78.15 and signed in accordance with § 78.16 of this chapter, or a similar request to amend a pending application or to modify or renew an authorization. The term also encompasses requests to assign rights granted by the authorization or to transfer control of entities holding authorizations.
              (b) Authorization. A written instrument issued by the FCC conveying authority to operate, for a specified period, a station in the Cable Television Relay Service. In addition, this term includes authority conveyed by operation of rule upon filing notification of aeronautical frequency usage by MVPDs or registration statements by cable operators.
              (c) Cable Operations And Licensing System (COALS). The consolidated database, application filing system, and processing system for Multichannel Video and Cable Television Services (MVCTS) and the Cable Television Relay Service (CARS). COALS supports electronic filing of all applications, notifications, registrations, reports, and related documents by applicants and licensees in the MVCTS and CARS, and provides public access to licensing information.
              (d) Cable Television Relay Service (CARS). All services authorized under part 78 of this title.
              (e) Filings. Any application, notification, registration statement, or report in plain text, or, when as prescribed, on FCC Forms, 320, 321, 322, 324, or 327, whether filed in paper form or electronically.
              (f) Multichannel Video and Cable Television Services (MVCTS). All services authorized or operated in accordance with part 76 of this title.
              (g) Receipt date. The date an electronic or paper application is received at the appropriate location at the Commission or the lock box bank. Major amendments to pending applications as defined in § 78.109 of this chapter, will result in the assignment of a new receipt date.
              (h) Signed. For manually filed applications only, an original hand-written signature. For electronically filed applications only, an electronic signature. An electronic signature shall consist of the name of the applicant transmitted electronically via COALS and entered on the filing as a signature.
              [68 FR 27001, May 19, 2003, as amended at 83 FR 61335, Nov. 29, 2018]
            
            
              § 1.1704
              Station files.
              Applications, notifications, correspondence, electronic filings and other material, and copies of authorizations, comprising technical, legal, and administrative data relating to each system in the Multichannel Video and Cable Television Services (MVCTS) and the Cable Television Relay Service (CARS) are maintained by the Commission in COALS and the Public Reference Room. These files constitute the official records for these stations and supersede any other records, database or lists from the Commission or other sources.
            
            
              § 1.1705
              Forms; electronic and manual filing.
              (a) Application forms. Operators in the Multichannel Video and Cable Television Services (MVCTS) and applicants and licensees the Cable Television Relay Service (CARS) shall use the following forms and associated schedules:
              (1) FCC Form 320, Basic Signal Leakage Performance Report. FCC Form 320 is used by MVPDs to report compliance with the basic signal leakage performance criteria.
              (2) FCC Form 321, Aeronautical Frequency Notification. FCC Form 321 is used by MVPDs to notify the Commission prior to operating channels in the aeronautical frequency bands.
              (3) FCC Form 322, Cable Community Registration. FCC Form 322 is used by cable system operators to commence operation for each community unit.
              (4) FCC Form 324, Operator, Address, and Operational Information Changes. FCC Form 324 is used by cable operators to notify the Commission of changes in administrative data about the operator and operational status changes.
              (5) [Reserved]
              (6) FCC Form 327, Application for Cable Television Relay Service Station License. FCC Form 327 and associated schedules is used to apply for initial authorizations, modifications to existing authorizations, amendments to pending applications, and renewals of station authorizations. FCC Form 327 is also used to apply for Commission consent to assignments of existing CARS authorizations and to apply for Commission consent to the transfer of control of entities holding CARS authorizations.
              (b) Electronic filing. Six months after the Commission announces their availability for electronic filing, all applications and other filings using FCC Forms 320, 321, 322, 324, and 327 and their respective associated schedules must be filed electronically in accordance with the electronic filing instructions provided by COALS.
              (1) There will be two ways for parties to electronically file applications with the Commission: batch and interactive.
              (i) Batch filing. Batch filing involves data transmission in a single action. Batch filers will follow a set Commission format for entering data. Batch filers will then send, via file transfer protocol, batches of data to the Commission for compiling. COALS will compile such filings overnight and respond the next business day with a return or dismissal of any defective filings. Thus, batch filers will not receive immediate correction from the system as they enter the information.
              (ii) Interactive filing. Interactive filing involves data transmission with screen-by-screen prompting from the Commission's COALS system. Interactive filers will receive prompts from the system identifying data entries outside the acceptable ranges of data for the individual fields at the time the data entry is made.
              (2) Attachments to applications must be uploaded along with the electronically filed application whenever possible.

              (3) Any associated documents submitted with an application must be uploaded as attachments to the application whenever possible. The attachment should be uploaded via COALS in Adobe Acrobat Portable Document Format (PDF) whenever possible.
              (c) Manual filing. (1) Forms 320, 321, 322, 324, and 327 may be filed manually.

              (2) Manual filings must be submitted to the Commission at the appropriate address with the appropriate filing fee. The addresses for filing and the fee amounts for particular applications are listed in subpart G of this part, and in the appropriate fee filing guide for each service available from the Commission's Forms Distribution Center by calling 1-800-418-FORM (3676). The form may be downloaded from the Commission's Web site: http://www.fcc.gov.
              
              (3) Manual filings requiring fees as set forth at subpart G, of this part must be filed in accordance with § 0.401(b) of this chapter.
              (4) Manual filings that do not require fees must be addressed and sent to the Media Bureau, Federal Communications Commission, 445 12th Street, SW., Washington, DC 20554.
              (5) FCC forms may be reproduced and the copies used in accordance with the provisions of § 0.409 of this chapter.
              (d) Applications requiring prior coordination. Parties filing applications that require frequency coordination shall, prior to filing, complete all applicable frequency coordination requirements in § 78.36 of this chapter.
              [68 FR 27001, May 19, 2003, as amended at 83 FR 61335, Nov. 29, 2018]
            
            
              § 1.1706
              Content of filings.
              (a) General. Filings must contain all information requested on the applicable form and any additional information required by the rules in this title and any rules pertaining to the specific service for which the filing is made.
              (b) Antenna locations. Applications for CARS stations and aeronautical frequency usage notifications must describe each transmitting antenna site or center of the cable system, respectively, by its geographical coordinates. Geographical coordinates must be specified in degrees, minutes, and seconds to the nearest tenth of a second of latitude and longitude. Submissions must provide such data using the NAD83 datum.
              (c) Antenna structure registration. Owners of certain antenna structures must notify the Federal Aviation Administration and register with the Commission as required by Part 17 of this chapter. Applications proposing the use of one or more new or existing antenna structures must contain the FCC Antenna Registration Number(s) of each structure for which registration is required. If registration is not required, the applicant must provide information in its application sufficient for the Commission to verify this fact.
              (d) Environmental concerns. Each applicant is required to indicate at the time its application is filed whether a Commission grant of the application may have a significant environmental effect, as defined by § 1.1307. If yes, an Environmental Assessment, required by § 1.1311, must be filed with the application and environmental review by the Commission must be completed prior to construction.
              (e) International coordination. Channel assignments and usage under part 78 are subject to the applicable provisions and requirements of treaties and other international agreements between the United States government and the governments of Canada and Mexico.
              (f) Taxpayer Identification Number (TINs). All filers are required to provide their Taxpayer Identification Numbers (TINS) (as defined in 26 U.S.C. 6109) to the Commission, pursuant to the Debt Collection Improvement Act of 1996 (DCIA). Under the DCIA, the FCC may use an applicant or licensee's TIN for purposes of collecting and reporting to the Department of the Treasury any delinquent amounts arising out of such person's relationship with the Government.
            
            
              § 1.1707
              Acceptance of filings.

              Regardless of filing method, all submissions with an insufficient fee, grossly deficient or inaccurate information, or those without a valid signature will be dismissed immediately. For any submission that is found subsequently to have minimally deficient or inaccurate information, we will notify the filer of the defect. We will allow 15 days from the date of this notification for correction or amendment of the submission if the amendment is minor. If the applicant files a timely corrected application, it will ordinarily be processed as a minor amendment in accordance with the Commission's rules. Thus it will have no effect on the initial filing date of the application or the applicant's filing priority. If, however, the amendment made by the applicant is not a simple correction, but constitutes a major amendment to the application, it will be governed by the rules and procedures applicable to major amendments, that is, it will be treated as a new application with a new filing date and new fees must be paid by the applicant. Finally, if the applicant fails to submit an amended application within the period specified in the notification, the application will be subject to dismissal for failure to prosecute.
            
          
          
            Subpart N—Enforcement of Nondiscrimination on the Basis of Disability In Programs or Activities Conducted By the Federal Communications Commission
            
              Source:
              68 FR 22316, Apr. 28, 2003, unless otherwise noted.
            
            
              § 1.1801
              Purpose.
              The purpose of this part is to effectuate section 119 of the Rehabilitation, Comprehensive Services, and Developmental Disabilities Amendments of 1978, which amended section 504 of the Rehabilitation Act of 1973 (section 504) to prohibit discrimination on the basis of disability in programs or activities conducted by Executive agencies or the United States Postal Service.
            
            
              § 1.1802
              Applications.
              This part applies to all programs or activities conducted by the Federal Communications Commission. The programs or activities of entities that are licensed or certified by the Federal Communications Commission are not covered by these regulations.
            
            
              § 1.1803
              Definitions.
              For purposes of this part, the term—
              
                Auxiliary aids means services or devices that enable persons with impaired sensory, manual, or speaking skills to have an equal opportunity to participate in, and enjoy the benefits of, programs or activities conducted by the Commission. For example, auxiliary aids useful for persons with impaired vision include readers, Brailled materials, audio recordings, and other similar services and devices. Auxiliary aids useful for persons with impaired hearing include telephone handset amplifiers, telephones compatible with hearing aids, telecommunication devices for deaf persons (TTY/TDDs), interpreters, Computer-aided realtime transcription (CART), captioning, notetakers, written materials, and other similar services and devices.
              
                Commission means Federal Communications Commission.
              
                Complete complaint means a written statement, or a complaint in audio, Braille, electronic, and/or video format, that contains the complainant's name and address and describes the Commission's alleged discriminatory action in sufficient detail to inform the Commission of the nature and date of the alleged violation of section 504. It shall be signed by the complainant or by someone authorized to do so on his or her behalf. The signature of the complainant, or signature of someone authorized by the complainant to do so on his or her behalf, shall be provided on print complaints. Complaints in audio, Braille, electronic, and/or video formats shall contain an affirmative identity statement of the individual, which for this purpose shall be considered to be functionally equivalent to a complainant's signature. Complaints filed on behalf of classes or third parties shall describe or identify (by name, if possible) the alleged victims of discrimination.
              
                Facility means all or any portion of buildings, structures, equipment, roads, walks, parking lots, or other real or personal property.
              
                General Counsel means the General Counsel of the Federal Communications Commission.
              
                Individual with a disability means any individual who has a physical or mental impairment that substantially limits one or more major life activities, has a record of such an impairment, or is regarded as having such an impairment. As used in this definition, the phrase:
              
              (1) Physical or mental impairment includes, but is not limited to—
              (i) Any physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: Neurological; musculoskeletal; special sense organs; respiratory, including speech organs; cardiovascular; reproductive; digestive; genitourinary; hemic and lymphatic; skin; and endocrine;
              (ii) Any mental or psychological disorder, such as mental retardation, organic brain syndrome, emotional or mental illness, and specific learning disabilities;
              (iii) Diseases and conditions such as orthopedic, visual, speech, and hearing impairments; cerebral palsy; epilepsy; muscular dystrophy; multiple sclerosis; cancer; heart disease; diabetes; mental retardation; emotional illness; and drug addiction and alcoholism.
              (2) Major life activities include functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working.
              (3) Has a record of such an impairment means has a history of, or has been misclassified as having, a mental or physical impairment that substantially limits one or more major life activities.
              (4) Is regarded as having an impairment means—
              (i) Has a physical or mental impairment that does not substantially limit major life activities but is treated by the Commission as constituting such a limitation;
              (ii) Has a physical or mental impairment that substantially limits major life activities only as a result of the attitudes of others toward such impairment; or
              (iii) Has none of the impairments defined in paragraph (1) of this definition but is treated by the Commission as having such impairment.
              
                Managing Director means the individual delegated authority as described in 47 CFR 0.11.
              
                Programs or Activities mean any activity of the Commission permitted or required by its enabling statutes, including but not limited to any licensing or certification program, proceeding, investigation, hearing, meeting, board or committee.
              
                Qualified individual with a disability means—
              (1) With respect to any Commission program or activity under which an individual is required to perform services or to achieve a level of accomplishment, an individual with a disability who, with or without reasonable modification to rules, policies, or practices or the provision of auxiliary aids, meets the essential eligibility requirements for participation in the program or activity and can achieve the purpose of the program or activity; or
              (2) With respect to any other program or activity, an individual with a disability who, with or without reasonable modification to rules, policies, or practices or the provision of auxiliary aids, meets the essential eligibility requirements for participation in, or receipt of benefits from, that program or activity; or
              (3) The definition of that term as defined for purposes of employment in 29 CFR 1630.2(m), which is made applicable to this part by § 1.1840.
              
                Section 504 means section 504 of the Rehabilitation Act of 1973, Public Law 93-112, 87 Stat. 394, 29 U.S.C. 794, as amended by the Rehabilitation Act Amendments of 1974, Public Law 93-516, 88 Stat. 1617, and the Rehabilitation, Comprehensive Services, and Developmental Disabilities Amendments of 1978, Public Law 95-602, 92 Stat. 2955, and the Rehabilitation Act Amendments of 1986, sec. 103(d), Public Law 99-506, 100 Stat. 1810. As used in this part, section 504 applies only to programs or activities conducted by Executive agencies and not to federally assisted programs.
              
                Section 504 means section 504 of the Rehabilitation Act of 1973, Public Law 93-112, 87 Stat. 394, 29 U.S.C. 794, as amended. As used in this part, section 504 applies only to programs or activities conducted by Executive agencies and not to federally assisted programs.
              [68 FR 22316, Apr. 28, 2003, as amended at 76 FR 70909, Nov. 16, 2011]
            
            
              
              § 1.1805
              Federal Communications Commission Section 504 Programs and Activities Accessibility Handbook.
              The Consumer & Governmental Affairs Bureau shall publish a “Federal Communications Commission Section 504 Programs and Activities Accessibility Handbook” (“Section 504 Handbook”) for Commission staff, and shall update the Section 504 Handbook as necessary and at least every three years. The Section 504 Handbook shall be available to the public in hard copy upon request and electronically on the Commission's Internet website. The Section 504 Handbook shall contain procedures for releasing documents, holding meetings, receiving comments, and for other aspects of Commission programs and activities to achieve accessibility. These procedures will ensure that the Commission presents a consistent and complete accommodation policy pursuant to 29 U.S.C. 794, as amended. The Section 504 Handbook is for internal staff use and public information only, and is not intended to create any rights, responsibilities, or independent cause of action against the Federal Government.
            
            
              § 1.1810
              Review of compliance.
              (a) The Commission shall, beginning in 2004 and at least every three years thereafter, review its current policies and practices in view of advances in relevant technology and achievability. Based on this review, the Commission shall modify its practices and procedures to ensure that the Commission's programs and activities are fully accessible.
              (b) The Commission shall provide an opportunity to interested persons, including individuals with disabilities or organizations representing individuals with disabilities, to participate in the review process by submitting comments. Written comments shall be signed by the commenter or by someone authorized to do so on his or her behalf. The signature of the commenter, or signature of someone authorized by the commenter to do so on his or her behalf, shall be provided on print comments. Comments in audio, Braille, electronic, and/or video formats shall contain an affirmative identity statement of the individual, which for this purpose shall be considered to be functionally equivalent to a commenter's signature.
              (c) The Commission shall maintain on file and make available for public inspection for four years following completion of the compliance review—
              (1) A description of areas examined and problems identified;
              (2) All comments and complaints filed regarding the Commission's compliance; and
              (3) A description of any modifications made.
            
            
              § 1.1811
              Notice.
              The Commission shall make available to employees, applicants, participants, beneficiaries, and other interested persons information regarding the regulations set forth in this part, and their applicability to the programs or activities conducted by the Commission. The Commission shall make such information available to such persons in such manner as the Section 504 Officer finds necessary to apprise such persons of the protections against discrimination assured them by section 504.
            
            
              § 1.1830
              General prohibitions against discrimination.
              (a) No qualified individual with a disability shall, on the basis of disability, be excluded from participation in, be denied the benefits of, or otherwise be subjected to discrimination under any program or activity conducted by the Commission.
              (b) Discriminatory actions prohibited.
              (1) The Commission, in providing any aid, benefit, or service, may not, directly or through contractual, licensing, or other arrangements, on the basis of disability—
              (i) Deny a qualified individual with a disability the opportunity to participate in or benefit from the aid, benefit, or service;
              (ii) Afford a qualified individual with a disability an opportunity to participate in or benefit from the aid, benefit, or service that is not equal to that afforded others;

              (iii) Provide a qualified individual with a disability with an aid, benefit, or service that is not as effective in affording equal opportunity to obtain the same result, to gain the same benefit, or to reach the same level of achievement as that provided to others;
              (iv) Provide different or separate aid, benefits, or services to individuals with disabilities or to any class of individuals with disabilities than is provided to others unless such action is necessary to provide qualified individuals with disabilities with aid, benefits, or services that are as effective as those provided to others;
              (v) Deny a qualified individual with a disability the opportunity to participate as a member of planning or advisory boards; or
              (vi) Otherwise limit a qualified individual with a disability in the enjoyment of any right, privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or service.
              (2) The Commission may not deny a qualified individual with a disability the opportunity to participate in any program or activity even where the Commission is also providing equivalent permissibly separate or different programs or activities for persons with disabilities.
              (3) The Commission may not, directly or through contractual or other arrangements, utilize criteria or methods of administration—
              (i) That have the purpose or effect of subjecting qualified individuals with disabilities to discrimination on the basis of disability; or
              (ii) That have the purpose or effect of defeating or substantially impairing accomplishment of the objectives of a program or activity with respect to individuals with disabilities.
              (4) The Commission may not, in determining the site or location of a facility, make selections—
              (i) That have the purpose or effect of excluding individuals with disabilities from, denying them the benefits of, or otherwise subjecting them to discrimination under any program or activity conducted by the Commission; or
              (ii) That have the purpose or effect of defeating or substantially impairing the accomplishment of the objectives of a program or activity with respect to individuals with disabilities.
              (5) The Commission, in the selection of procurement contractors, may not use criteria that subject qualified individuals with disabilities to discrimination on the basis of disability.
              (6) The Commission may not administer a licensing or certification program in a manner that subjects qualified individuals with disabilities to discrimination on the basis of disability, nor may the Commission establish requirements for the programs or activities of licensees or certified entities that subject qualified individuals with disabilities to discrimination on the basis of disability. However, the programs or activities of entities that are licensed or certified by the Commission are not, themselves, covered by this part.
              (7) The Commission shall make reasonable modifications in policies, practices, or procedures when the modifications are necessary to avoid discrimination on the basis of disability, unless the Commission can demonstrate that making the modifications would fundamentally alter the nature of the program, service, or activity.
              (c) This part does not prohibit the exclusion of persons without disabilities from the benefits of a program limited by Federal statute or Executive order to individuals with disabilities, or the exclusion of a specific class of individuals with disabilities from a program limited by Federal statute or Executive order to a different class of individuals with disabilities.
              (d) The Commission shall administer programs and activities in the most integrated setting appropriate to the needs of qualified individuals with disabilities.
            
            
              § 1.1840
              Employment.

              No qualified individual with a disability shall, on the basis of disability, be subjected to discrimination in employment under any program or activity conducted by the Commission. The definitions, requirements and procedures of section 501 of the Rehabilitation Act of 1973, 29 U.S.C. 791, as established by the Equal Employment Opportunity Commission in 29 CFR parts 1614 and 1630, as well as the procedures set forth in the Basic Negotiated Agreement Between the Federal Communications Commission and National Treasury Employees Union, as amended, and Subchapter III of the Civil Service Reform Act of 1978, 5 U.S.C. 7121(d), shall apply to employment in federally conducted programs or activities.
              [76 FR 70909, Nov. 16, 2011]
            
            
              § 1.1849
              Program accessibility: Discrimination prohibited.
              (a) Except as otherwise provided in § 1.1850, no qualified individual with a disability shall, because the Commission's facilities are inaccessible to, or unusable, by individuals with disabilities, be denied the benefits of, be excluded from participation in, or otherwise be subjected to discrimination under any program or activity conducted by the Commission.
              (b) Individuals shall request accessibility to the Commission's programs and facilities by contacting the Commission's Section 504 Officer. Such contact may be made in the manner indicated in the FCC Section 504 Handbook. The Commission will make every effort to provide accommodations requiring the assistance of other persons (e.g., American Sign Language interpreters, communication access realtime translation (CART) providers, transcribers, captioners, and readers) if the request is made to the Commission's Section 504 Officer a minimum of five business days in advance of the program. If such requests are made fewer than five business days prior to an event, the Commission will make every effort to secure accommodation services, although it may be less likely that the Commission will be able to secure such services.
            
            
              § 1.1850
              Program accessibility: Existing facilities.
              (a) General. Except as otherwise provided in this paragraph, the Commission shall operate each program or activity so that the program or activity, when viewed in its entirety, is readily accessible to and usable by individuals with disabilities. This paragraph does not—
              (1) Necessarily require the Commission to make each of its existing facilities accessible to and usable by individuals with disabilities;
              (2) Require the Commission to take any action that it can demonstrate would result in a fundamental alteration in the nature of a program or activity, or in undue financial and administrative burdens. In those circumstances where Commission personnel believe that the proposed action would fundamentally alter the program or activity or would result in undue financial and administrative burdens, the Commission has the burden of proving that compliance with § 1.1850(a) would result in such alteration or burdens. The decision that compliance would result in such alteration or burdens must be made by the Managing Director, in consultation with the Section 504 Officer, after considering all Commission resources available for use in the funding and operation of the conducted program or activity, and must be accompanied by a written statement of the reasons for reaching that conclusion. If an action would result in such an alteration or such burdens, the Commission shall take any other action that would not result in such an alteration or such burdens but would nevertheless ensure that individuals with disabilities receive the benefits and services of the program or activity.
              (b) Methods. The Commission may comply with the requirements of this section through such means as the redesign of equipment, reassignment of services to accessible buildings, assignment of aides to beneficiaries, home visits, delivery of services at alternate accessible sites, alteration of existing facilities and construction of new facilities, or any other methods that result in making its programs or activities readily accessible to and usable by individuals with disabilities. The Commission is not required to make structural changes in existing facilities where other methods are effective in achieving compliance with this section. The Commission, in making alterations to existing buildings, shall meet accessibility requirements to the extent compelled by the Architectural Barriers Act of 1968, as amended (42 U.S.C. 4151-4157), and any regulations implementing it. In choosing among available methods for meeting the requirements of this section, the Commission shall give priority to those methods that offer programs and activities to qualified individuals with disabilities in the most integrated setting appropriate.
              (c) Time period for compliance. The Commission shall comply with the obligations established under this section within sixty (60) days of the effective date of this subpart, except that where structural changes in facilities are undertaken, such changes shall be made within three (3) years of the effective date of this part.
              (d) Transition plan. In the event that structural changes to facilities will be undertaken to achieve program accessibility, the Commission shall develop, within six (6) months of the effective date of this subpart, a transition plan setting forth the steps necessary to complete such changes. The Commission shall provide an opportunity to interested persons, including individuals with disabilities or organizations representing individuals with disabilities, to participate in the development of the transition plan by submitting comments (both oral and written). A copy of the transitional plan shall be made available for public inspection. The plan shall, at a minimum—
              (1) Identify physical obstacles in the Commission's facilities that limit the accessibility of its programs or activities to individuals with disabilities;
              (2) Describe in detail the methods that will be used to make the facilities accessible;
              (3) Specify the schedule for taking the steps necessary to achieve compliance with this section and, if the time period of the transition plan is longer than one (1) year, identify steps that will be taken during each year of the transition period; and
              (4) Indicate the official responsible for implementation of the plan.
            
            
              § 1.1851
              Building accessibility: New construction and alterations.
              Each building or part of a building that is constructed or altered by, on behalf of, or for the use of the Commission shall be designed, constructed, or altered so as to be readily accessible to and usable by individuals with disabilities. The definitions, requirements and standards of the Architectural Barriers Act, 42 U.S.C. 4151-4157, as established in 41 CFR 102-76.60 to 102-76.95, apply to buildings covered by this section.
              [76 FR 70909, Nov. 16, 2011]
            
            
              § 1.1870
              Compliance procedures.
              (a) Except as provided in paragraph (b) of this section, this section applies to all allegations of discrimination on the basis of disability in programs or activities conducted by the Commission.
              (b) The Commission shall process complaints alleging violations of section 504 with respect to employment according to the procedures established by the Equal Employment Opportunity Commission in 29 CFR part 1614 pursuant to section 501 of the Rehabilitation Act of 1973, 29 U.S.C. 791.
              (c) Complaints alleging violation of section 504 with respect to the Commission's programs and activities shall be addressed to the Managing Director and filed with the Office of the Secretary, Federal Communications Commission, 445 12th Street, SW., Room TWB-204, Washington, DC 20554.
              (d) Acceptance of complaint. (1) The Commission shall accept and investigate all complete complaints, as defined in § 1.1803 of this part, for which it has jurisdiction. All such complaints must be filed within one-hundred eighty (180) days of the alleged act of discrimination. The Commission may extend this time period for good cause.
              (2) If the Commission receives a complaint that is not complete as defined in § 1.1803 of this part, the complainant will be notified within thirty (30) days of receipt of the incomplete complaint that additional information is needed. If the complainant fails to complete the complaint within thirty (30) days of receipt of this notice, the Commission shall dismiss the complaint without prejudice.
              (e) If the Commission receives a complaint over which it does not have jurisdiction, it shall promptly notify the complainant and shall make reasonable efforts to refer the complaint to the appropriate government entity.

              (f) The Commission shall notify the United States Access Board upon receipt of any complaint alleging that a building or facility that is subject to the Architectural Barriers Act of 1968, as amended, 42 U.S.C. 4151-4157, is not readily accessible to and usable by individuals with disabilities.
              (g) Within one-hundred eighty (180) days of the receipt of a complete complaint, as defined in § 1.1803, for which it has jurisdiction, the Commission shall notify the complainant of the results of the investigation in a letter containing—
              (1) Findings of fact and conclusions of law;
              (2) A description of a remedy for each violation found; and
              (3) A notice of the right to appeal.
              (h) Appeals of the findings of fact and conclusions of law or remedies must be filed by the complainant within ninety (90) days of receipt from the Commission of the letter required by § 1.1870(g). The Commission may extend this time for good cause.
              (i) Timely appeals shall be accepted and processed by the Office of the Secretary, Federal Communications Commission, 445 12th Street, SW., Room TWB-204, Washington, DC 20554.
              (j) The Commission shall notify the complainant of the results of the appeal within sixty (60) days of the receipt of the appeal request. If the Commission determines that it needs additional information from the complainant, and requests such information, the Commission shall have sixty (60) days from the date it receives the additional information to make its determination on the appeal.
              (k) The time limits cited in (g) and (j) of this section may be extended with the permission of the General Counsel.
              (l) The Commission may delegate its authority for conducting complaint investigations to other federal agencies, except that the authority for making the final determination may not be delegated to another agency.
              [68 FR 22316, Apr. 28, 2003, as amended at 76 FR 70909, Nov. 16, 2011]
            
          
          
            Subpart O—Collection of Claims Owed the United States
            
              Authority:
              31 U.S.C. 3701; 31 U.S.C. 3711 et seq.; 5 U.S.C. 5514; sec. 8(1) of E.O. 11609 (3 CFR, 1971-1975 Comp., p.586); redesignated in sec. 2-1 of E.O. 12107; (3 CFR, 1978 Comp., p. 264); 31 CFR parts 901-904; 5 CFR part 550.
            
            
              Source:
              69 FR 27848, May 17, 2004, unless otherwise noted.
            
            
              General Provisions
              
                § 1.1901
                Definitions and construction.
                For purposes of this subpart:
                (a) The term administrative offset means withholding money payable by the United States Government to, or held by the Government for, a person, organization, or entity to satisfy a debt the person, organization, or entity owes the Government.
                (b) The term agency or Commission means the Federal Communications Commission (including the Universal Service Fund, the Telecommunications Relay Service Fund, and any other reporting components of the Commission) or any other agency of the U.S. Government as defined by section 105 of title 5 U.S.C., the U.S. Postal Service, the U.S. Postal Rate Commission, a military department as defined by section 102 of title 5 U.S.C., an agency or court of the judicial branch, or an agency of the legislative branch, including the U.S. Senate and the U.S. House of Representatives.
                (c) The term agency head means the Chairman of the Federal Communications Commission.
                (d) The term application includes in addition to petitions and applications elsewhere defined in the Commission's rules, any request, as for assistance, relief, declaratory ruling, or decision, by the Commission or on delegated authority.

                (e) The terms claim and debt are deemed synonymous and interchangeable. They refer to an amount of money, funds, or property that has been determined by an agency official to be due to the United States from any person, organization, or entity, except another Federal agency. For purposes of administrative offset under 31 U.S.C. 3716, the terms “claim” and “debt” include an amount of money, funds, or property owed by a person to a State, the District of Columbia, American Samoa, Guam, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, or the Commonwealth of Puerto Rico. “Claim” and “debt” include amounts owed to the United States on account of extension of credit or loans made by, insured or guaranteed by the United States and all other amounts due the United States from fees, leases, rents, royalties, services, sales of real or personal property, overpayments, penalties, damages, interest, taxes, and forfeitures issued after a notice of apparent liability that have been partially paid or for which a court of competent jurisdiction has ordered payment and such order is final (except those arising under the Uniform Code of Military Justice), and other similar sources.
                (f) The term creditor agency means the agency to which the debt is owed.
                (g) The term debt collection center means an agency of a unit or subagency within an agency that has been designated by the Secretary of the Treasury to collect debt owed to the United States. The Financial Management Service (FMS), Fiscal Service, United States Treasury, is a debt collection center.
                (h) The term demand letter includes written letters, orders, judgments, and memoranda from the Commission or on delegated authority.
                (i) The term “delinquent” means a claim or debt which has not been paid by the date specified by the agency unless other satisfactory payment arrangements have been made by that date, or, at any time thereafter, the debtor has failed to satisfy an obligation under a payment agreement or instrument with the agency, or pursuant to a Commission rule. For purposes of this subpart only, an installment payment under 47 CFR 1.2110(g) will not be considered deliquent until the expiration of all applicable grace periods and any other applicable periods under Commission rules to make the payment due. The rules set forth in this subpart in no way affect the Commission's rules, as may be amended, regarding payment for licenses (including installment, down, or final payments) or automatic cancellation of Commission licenses (see 47 CFR 1.1902(f)).
                (j) The term disposable pay means that part of current basic pay, special pay, incentive pay, retired pay, retainer pay, or in the case of an employee not entitled to basic pay, other authorized pay remaining after the deduction of any amount required by law to be withheld. Agencies must exclude deductions described in 5 CFR 581.105(b) through (f) to determine disposable pay subject to salary offset.
                (k) The term employee means a current employee of the Commission or of another agency, including a current member of the Armed Forces or a Reserve of the Armed Forces (Reserve).
                (l) The term entity includes natural persons, legal associations, applicants, licensees, and regulatees.
                (m) The term FCCS means the Federal Claims Collection Standards jointly issued by the Secretary of the Treasury and the Attorney General of the United States at 31 CFR parts 900-904.
                (n) The term paying agency means the agency employing the individual and authorizing the payment of his or her current pay.
                (o) The term referral for litigation means referral to the Department of Justice for appropriate legal proceedings except where the Commission has the statutory authority to handle the litigation itself.
                (p) The term reporting component means any program, account, or entity required to be included in the Agency's Financial Statements by generally accepted accounting principles for Federal Agencies.
                (q) The term salary offset means an administrative offset to collect a debt under 5 U.S.C. 5514 by deduction(s) at one or more officially established pay intervals from the current pay account of an employee without his or her consent.
                (r) The term waiver means the cancellation, remission, forgiveness, or non-recovery of a debt or fee, including, but not limited to, a debt due to the United States, by an entity or an employee to an agency and as the waiver is permitted or required by 5 U.S.C. 5584, 10 U.S.C. 2774, 31 U.S.C. 3711, or any other law.

                (s) Words in the plural form shall include the singular, and vice-versa, and words signifying the masculine gender shall include the feminine, and vice-versa. The terms includes and including do not exclude matters not listed but do include matters of the same general class.
                [69 FR 27848, May 17, 2004, as amended at 76 FR 70909, Nov. 16, 2011]
              
              
                § 1.1902
                Exceptions.
                (a) Claims arising from the audit of transportation accounts pursuant to 31 U.S.C. 3726 shall be determined, collected, compromised, terminated or settled in accordance with regulations published under the authority of 31 U.S.C. 3726 (see 41 CFR part 102-118).
                (b) Claims arising out of acquisition contracts subject to the Federal Acquisition Regulations (FAR) shall be determined, collected, compromised, terminated, or settled in accordance with those regulations. (See 48 CFR part 32). If not otherwise provided for in the FAR, contract claims that have been the subject of a contracting officer's final decision in accordance with section 6(a) of the Contract Disputes Act of 1978 (41 U.S.C. 7103), may be determined, collected, compromised, terminated or settled under the provisions of this regulation, except that no additional review of the debt shall be granted beyond that provided by the contracting officer in accordance with the provisions of section 6 of the Contract Disputes Act of 1978 (41 U.S.C. 7103), and the amount of any interest, administrative charge, or penalty charge shall be subject to the limitations, if any, contained in the contract out of which the claim arose.
                (c) Claims based in whole or in part on conduct in violation of the antitrust laws, or in regard to which there is an indication of fraud, the presentation of a false claim, or a misrepresentation on the part of the debtor or any other party having an interest in the claim, shall be referred to the Department of Justice (DOJ) as only the DOJ has authority to compromise, suspend, or terminate collection action on such claims. The standards in the FCCS relating to the administrative collection of claims do apply, but only to the extent authorized by the DOJ in a particular case. Upon identification of a claim based in whole or in part on conduct in violation of the antitrust laws or any claim involving fraud, the presentation of a false claim, or misrepresentation on the part of the debtor or any party having an interest in the claim, the Commission shall promptly refer the case to the Department of Justice for action. At its discretion, the DOJ may return the claim to the forwarding agency for further handling in accordance with the standards in the FCCS.
                (d) Tax claims are excluded from the coverage of this regulation.
                (e) The Commission will attempt to resolve interagency claims by negotiation in accordance with Executive Order 12146 (3 CFR 1980 Comp., pp. 409-412).
                (f) Nothing in this subpart shall supercede or invalidate other Commission rules, such as the part 1 general competitive bidding rules (47 CFR part 1, subpart Q) or the service specific competitive bidding rules, as may be amended, regarding the Commission's rights, including but not limited to the Commission's right to cancel a license or authorization, obtain judgment, or collect interest, penalties, and administrative costs.
                [69 FR 27848, May 17, 2004, as amended at 76 FR 70909, Nov. 16, 2011]
              
              
                § 1.1903
                Use of procedures.
                Procedures authorized by this regulation (including, but not limited to, disclosure to a consumer reporting agency, contracting for collection services, administrative offset and salary offset) may be used singly or in combination, so long as the requirements of applicable law and regulation are satisfied.
              
              
                § 1.1904
                Conformance to law and regulations.

                The requirements of applicable law (31 U.S.C. 3701-3719, as amended by Public Law 97-365, 96 Stat. 1749 and Public Law 104-134, 110 Stat. 1321, 1358) have been implemented in government-wide standards which include the Regulations of the Office of Personnel Management (5 CFR part 550) and the Federal Claims Collection Standards issued jointly by the Secretary of the Treasury and the Attorney General of the United States (31 CFR parts 900-904). Not every item in the previous sentence described standards has been incorporated or referenced in this regulation. To the extent, however, that circumstances arise which are not covered by the terms stated in these regulations, the Commission will proceed in any actions taken in accordance with applicable requirements found in the standards referred to in this section.
              
              
                § 1.1905
                Other procedures; collection of forfeiture penalties.
                Nothing contained in these regulations is intended to require the Commission to duplicate administrative or other proceedings required by contract or other laws or regulations, nor do these regulations supercede procedures permitted or required by other statutes or regulations. In particular, the assessment and collection of monetary forfeitures imposed by the Commission will be governed initially by the procedures prescribed by 47 U.S.C. 503, 504 and 47 CFR 1.80. After compliance with those procedures, the Commission may determine that the collection of a monetary forfeiture under the collection alternatives prescribed by this subpart is appropriate but need not duplicate administrative or other proceedings. Fees and penalties prescribed by law, e.g., 47 U.S.C. 158 and 159, and promulgated under the authority of 47 U.S.C. 309(j) (e.g., 47 CFR part 1, subpart Q) may be collected as permitted by applicable law. Nothing contained herein is intended to restrict the Commission from exercising any other right to recover or collect amounts owed to it.
              
              
                § 1.1906
                Informal action.
                Nothing contained in these regulations is intended to preclude utilization of informal administrative actions or remedies which may be available (including, e.g., Alternative Dispute Resolution), and/or for the Commission to exercise rights as agreed to among the parties in written agreements, including notes and security agreements.
              
              
                § 1.1907
                Return of property or collateral.
                Nothing contained in this regulation is intended to deter the Commission from exercising any other right under law or regulation or by agreement it may have or possess, or to exercise its authority and right as a regulator under the Communications Act of 1934, as amended, and the Commission's rules, and demanding the return of specific property or from demanding, as a non-exclusive alternative, either the return of property or the payment of its value or the amount due the United States under any agreement or Commission rule.
              
              
                § 1.1908
                Omissions not a defense.
                The failure or omission of the Commission to comply with any provision in this regulation shall not serve as a defense to any debtor.
              
              
                § 1.1909
                [Reserved]
              
              
                § 1.1910
                Effect of insufficient fee payments, delinquent debts, or debarment.

                (a)(1) An application (including a petition for reconsideration or any application for review of a fee determination) or request for authorization subject to the FCC Registration Number (FRN) requirement set forth in subpart W of this chapter will be examined to determine if the applicant has paid the appropriate application fee, appropriate regulatory fees, is delinquent in its debts owed the Commission, or is debarred from receiving Federal benefits (see, e.g., 31 CFR 285.13; 47 CFR part 1, subpart P).
                (2) Fee payments, delinquent debt, and debarment will be examined based on the entity's taxpayer identifying number (TIN), supplied when the entity acquired or was assigned an FRN. See 47 CFR 1.8002(b)(1).
                (b)(1) Applications by any entity found not to have paid the proper application or regulatory fee will be handled pursuant to the rules set forth in 47 CFR part 1, subpart G.

                (2) Action will be withheld on applications, including on a petition for reconsideration or any application for review of a fee determination, or requests for authorization by any entity found to be delinquent in its debt to the Commission (see § 1.1901(i)), unless otherwise provided for in this regulation, e.g., 47 CFR 1.1928 (employee petition for a hearing). The entity will be informed that action will be withheld on the application until full payment or arrangement to pay any non-tax delinquent debt owed to the Commission is made and/or that the application may be dismissed. See the provisions of §§ 1.1108, 1.1109, 1.1116, and 1.1118. Any Commission action taken prior to the payment of delinquent non-tax debt owed to the Commission is contingent and subject to rescission. Failure to make payment on any delinquent debt is subject to collection of the debt, including interest thereon, any associated penalties, and the full cost of collection to the Federal government pursuant to the provisions of the Debt Collection Improvement Act, 31 U.S.C. 3717.
                (3) If a delinquency has not been paid or the debtor has not made other satisfactory arrangements within 30 days of the date of the notice provided pursuant to paragraph (b)(2) of this section, the application or request for authorization will be dismissed.
                (i) The provisions of paragraphs (b)(2) and (b)(3) of this section will not apply if the applicant has timely filed a challenge through an administrative appeal or a contested judicial proceeding either to the existence or amount of the non-tax delinquent debt owed the Commission.
                (ii) The provisions of paragraphs (b)(2) and (b)(3) of this section will not apply where more restrictive rules govern treatment of delinquent debtors, such as 47 CFR 1.2105(a)(2)(xi) and (xii).
                (c)(1) Applications for emergency or special temporary authority involving safety of life or property (including national security emergencies) or involving a brief transition period facilitating continuity of service to a substantial number of customers or end users, will not be subject to the provisions of paragraphs (a) and (b) of this section. However, paragraphs (a) and (b) will be applied to permanent authorizations for these services.
                (2) The provisions of paragraphs (a) and (b) of this section will not apply to applications or requests for authorization to which 11 U.S.C. 525(a) is applicable.
                [69 FR 57230, Sept. 24, 2004, as amended at 76 FR 70910, Nov. 16, 2011; 80 FR 56809, Sept. 18, 2015]
              
            
            
              Administrative Offset—Consumer Reporting Agencies—Contracting for Collection
              
                § 1.1911
                Demand for payment.
                (a) Written demand as described in paragraph (b) of this section, and which may be in the form of a letter, order, memorandum, or other form of written communication, will be made promptly upon a debtor of the United States in terms that inform the debtor of the consequences of failing to cooperate to resolve the debt. The specific content, timing, and number of demand letters depend upon the type and amount of the debt, including, e.g., any notes and the terms of agreements of the parties, and the debtor's response, if any, to the Commission's letters or telephone calls. One demand letter will be deemed sufficient. In determining the timing of the demand letter(s), the Commission will give due regard to the need to refer debts promptly to the Department of Justice for litigation, in accordance with the FCCS. When necessary to protect the Government's interest (for example, to prevent the expiration of a statute of limitations), written demand may be preceded by other appropriate actions under the FCCS, including immediate referral for litigation. The demand letter does not provide an additional period within to challenge the existence of, or amount of the non-tax debt if such time period has expired under Commission rules or other applicable limitation periods. Nothing contained herein is intended to limit the Commission's authority or discretion as may otherwise be permitted to collect debts owed.
                (b) The demand letter will inform the debtor of:
                (1) The basis for the indebtedness and the opportunities, if any, of the debtor to request review within the Commission;
                (2) The applicable standards for assessing any interest, penalties, and administrative costs (§§ 1.1940 and 1.1941);

                (3) The date by which payment is to be made to avoid late charges and enforced collection, which normally will not be more than 30 days from the date that the initial demand letter was mailed or hand-delivered; and
                
                (4) The name, address, and phone number of a contact person or office within the Commission.
                (c) The Commission will expend all reasonable effort to ensure that demand letters are mailed or hand-delivered on the same day that they are dated. As provided for in any agreement among parties, or as may be required by exigent circumstances, the Commission may use other forms of delivery, including, e.g., facsimile telecopier or electronic mail. There is no prescribed format for demand letters. The Commission utilizes demand letters and procedures that will lead to the earliest practicable determination of whether the debt can be resolved administratively or must be referred for litigation.
                (d) The Commission may, as circumstances and the nature of the debt permit, include in demand letters such items as the Commission's willingness to discuss alternative methods of payment; its policies with respect to the use of credit bureaus, debt collection centers, and collection agencies; the Commission's remedies to enforce payment of the debt (including assessment of interest, administrative costs and penalties, administrative garnishment, the use of collection agencies, Federal salary offset, tax refund offset, administrative offset, and litigation); the requirement that any debt delinquent for more than 120 days be transferred to the Department of the Treasury for collection; and, depending on applicable statutory authority, the debtor's entitlement to consideration of a waiver. Where applicable, the debtor will be provided with a period of time (normally not more than 15 calendar days) from the date of the demand in which to exercise the opportunity to request a review.
                (e) The Commission will respond promptly to communications from the debtor, within 30 days whenever feasible, and will advise debtors who dispute the debt that they must furnish available evidence to support their contentions.
                (f) Prior to the initiation of the demand process or at any time during or after completion of the demand process, if the Commission determines to pursue, or is required to pursue, offset, the procedures applicable to offset in §§ 1.1912 and 1.1913, as applicable, will be followed. The availability of funds or money for debt satisfaction by offset and the Commission's determination to pursue collection by offset shall release the Commission from the necessity of further compliance with paragraphs (a), (b), (c), and (d) of this section.
                (g) Prior to referring a debt for litigation, the Commission will advise each person determined to be liable for the debt that, unless the debt can be collected administratively, litigation may be initiated. This notification will follow the requirements of Executive Order 12988 (3 CFR, 1996 Comp., pp. 157-163) and may be given as part of a demand letter under paragraph (b) of this section or in a separate document. Litigation counsel for the Government will be advised that this notice has been given.
                (h) When the Commission learns that a bankruptcy petition has been filed with respect to a debtor, before proceeding with further collection action, the Commission may immediately seek legal advice from its counsel concerning the impact of the Bankruptcy Code on any pending or contemplated collection activities. Unless the Commission determines that the automatic stay imposed at the time of filing pursuant to 11 U.S.C. 362 has been lifted or is no longer in effect, in most cases collection activity against the debtor should stop immediately.
                (1) After seeking legal advice, a proof of claim will be filed in most cases with the bankruptcy court or the Trustee. The Commission will refer to the provisions of 11 U.S.C. 106 relating to the consequences on sovereign immunity of filing a proof of claim.
                (2) If the Commission is a secured creditor, it may seek relief from the automatic stay regarding its security, subject to the provisions and requirements of 11 U.S.C. 362.

                (3) Offset is stayed in most cases by the automatic stay. However, the Commission will determine from its counsel whether its payments to the debtor and payments of other agencies available for offset may be frozen by the Commission until relief from the automatic stay can be obtained from the bankruptcy court. The Commission will also determine from its counsel whether recoupment is available.
                [69 FR 27848, May 17, 2004, as amended at 80 FR 43030, July 21, 2015]
              
              
                § 1.1912
                Collection by administrative offset.
                (a) Scope. (1) The term administrative offset has the meaning provided in § 1.1901.
                (2) This section does not apply to:
                (i) Debts arising under the Social Security Act, except as provided in 42 U.S.C. 404;
                (ii) Payments made under the Social Security Act, except as provided for in 31 U.S.C. 3716(c) (see 31 CFR 285.4, Federal Benefit Offset);
                (iii) Debts arising under, or payments made under, the Internal Revenue Code (see 31 CFR 285.2, Tax Refund Offset) or the tariff laws of the United States;
                (iv) Offsets against Federal salaries to the extent these standards are inconsistent with regulations published to implement such offsets under 5 U.S.C. 5514 and 31 U.S.C. 3716 (see 5 CFR part 550, subpart K, and 31 CFR 285.7, Federal Salary Offset);
                (v) Offsets under 31 U.S.C. 3728 against a judgment obtained by a debtor against the United States;
                (vi) Offsets or recoupments under common law, State law, or Federal statutes specifically prohibiting offsets or recoupments of particular types of debts; or
                (vii) Offsets in the course of judicial proceedings, including bankruptcy.
                (3) Unless otherwise provided for by contract or law, debts or payments that are not subject to administrative offset under 31 U.S.C. 3716 may be collected by administrative offset under the common law or other applicable statutory authority.
                (4) Unless otherwise provided by law, administrative offset of payments under the authority of 31 U.S.C. 3716 to collect a debt may not be conducted more than 10 years after the Government's right to collect the debt first accrued, unless facts material to the Government's right to collect the debt were not known and could not reasonably have been known by the official or officials of the Government who were charged with the responsibility to discover and collect such debts. This limitation does not apply to debts reduced to a judgment.
                (5) In bankruptcy cases, the Commission will seek legal advice from its counsel concerning the impact of the Bankruptcy Code, particularly 11 U.S.C. 106, 362, and 553, on pending or contemplated collections by offset.
                (b) Mandatory centralized administrative offset. (1) The Commission is required to refer past due, legally enforceable nontax debts which are over 120 days delinquent to the Treasury for collection by centralized administrative offset. Debts which are less than 120 days delinquent also may be referred to the Treasury for this purpose. See FCCS for debt certification requirements.
                (2) The names and taxpayer identifying numbers (TINs) of debtors who owe debts referred to the Treasury as described in paragraph (b)(1) of this section shall be compared to the names and TINs on payments to be made by Federal disbursing officials. Federal disbursing officials include disbursing officials of Treasury, the Department of Defense, the United States Postal Service, other Government corporations, and disbursing officials of the United States designated by the Treasury. When the name and TIN of a debtor match the name and TIN of a payee and all other requirements for offset have been met, the payment will be offset to satisfy the debt.
                (3) Federal disbursing officials will notify the debtor/payee in writing that an offset has occurred to satisfy, in part or in full, a past due, legally enforceable delinquent debt. The notice shall include a description of the type and amount of the payment from which the offset was taken, the amount of offset that was taken, the identity of the creditor agency requesting the offset, and a contact point within the creditor agency who will respond to questions regarding the offset.
                (4)(i) Before referring a delinquent debt to the Treasury for administrative offset, and subject to any agreement and/or waiver to the contrary by the debtor, the Commission shall ensure that offsets are initiated only after the debtor:

                (A) Has been sent written notice of the type and amount of the debt, the intention of the Commission to use administrative offset to collect the debt, and an explanation of the debtor's rights under 31 U.S.C. 3716; and
                (B) The debtor has been given:
                (1) The opportunity to request within 15 days of the date of the written notice, after which opportunity is deemed waived, by the debtor, to inspect and copy Commission records related to the debt;
                (2) The opportunity, unless otherwise waived by the debtor, for a review within the Commission of the determination of indebtedness; and
                (3) The opportunity to request within 15 days of the date of the written notice, after which the opportunity is deemed waived by the debtor, for the debtor to make a written agreement to repay the debt.
                (ii) The Commission may omit the procedures set forth in paragraph (b)(4)(i) of this section when:
                (A) The offset is in the nature of a recoupment;
                (B) The debt arises under a contract as set forth in Cecile Industries, Inc. v. Cheney, 995 F.2d 1052 (Fed. Cir. 1993) (notice and other procedural protections set forth in 31 U.S.C. 3716(a) do not supplant or restrict established procedures for contractual offsets accommodated by the Contracts Disputes Act); or
                (C) In the case of non-centralized administrative offsets conducted under paragraph (c) of this section, the Commission first learns of the existence of the amount owed by the debtor when there is insufficient time before payment would be made to the debtor/payee to allow for prior notice and an opportunity for review. When prior notice and an opportunity for review are omitted, the Commission shall give the debtor such notice and an opportunity for review as soon as practicable and shall promptly refund any money ultimately found not to have been owed to the Government.

                (iii) When the Commission previously has given a debtor any of the required notice and review opportunities with respect to a particular debt (see 31 CFR 901.2), the Commission need not duplicate such notice and review opportunities before administrative offset may be initiated.
                (5) Before the Commission refers delinquent debts to the Treasury, the Office of Managing Director must certify, in a form acceptable to the Treasury, that:
                (i) The debt(s) is (are) past due and legally enforceable; and
                (ii) The Commission has complied with all due process requirements under 31 U.S.C. 3716(a) and its regulations.
                (6) Payments that are prohibited by law from being offset are exempt from centralized administrative offset. The Treasury shall exempt payments under means-tested programs from centralized administrative offset when requested in writing by the head of the payment certifying or authorizing agency. Also, the Treasury may exempt other classes of payments from centralized offset upon the written request of the head of the payment certifying or authorizing agency.

                (7) Benefit payments made under the Social Security Act (42 U.S.C. 301 et seq.), part B of the Black Lung Benefits Act (30 U.S.C. 921 et seq.), and any law administered by the Railroad Retirement Board (other than tier 2 benefits), may be offset only in accordance with Treasury regulations, issued in consultation with the Social Security Administration, the Railroad Retirement Board, and the Office of Management and Budget. See 31 CFR 285.4.

                (8) In accordance with 31 U.S.C. 3716(f), the Treasury may waive the provisions of the Computer Matching and Privacy Protection Act of 1988 concerning matching agreements and post-match notification and verification (5 U.S.C. 552a(o) and (p)) for centralized administrative offset upon receipt of a certification from a creditor agency that the due process requirements enumerated in 31 U.S.C. 3716(a) have been met. The certification of a debt in accordance with paragraph (b)(5) of this section will satisfy this requirement. If such a waiver is granted, only the Data Integrity Board of the Department of the Treasury is required to oversee any matching activities, in accordance with 31 U.S.C. 3716(g). This waiver authority does not apply to offsets conducted under paragraphs (c) and (d) of this section.
                
                (c) Non-centralized administrative offset. (1) Generally, non-centralized administrative offsets are ad hoc case-by-case offsets that the Commission conducts, at the Commission's discretion, internally or in cooperation with the agency certifying or authorizing payments to the debtor. Unless otherwise prohibited by law, when centralized administrative offset is not available or appropriate, past due, legally enforceable nontax delinquent debts may be collected through non-centralized administrative offset. In these cases, a creditor agency may make a request directly to a payment-authorizing agency to offset a payment due a debtor to collect a delinquent debt. For example, it may be appropriate for a creditor agency to request that the Office of Personnel Management (OPM) offset a Federal employee's lump-sum payment upon leaving Government service to satisfy an unpaid advance.
                (2) The Commission will make reasonable effort to ensure that such offsets may occur only after:
                (i) The debtor has been provided due process as set forth in paragraph (b)(4) of this section (subject to any waiver by the debtor); and
                (ii) The payment authorizing agency has received written certification from the Commission that the debtor owes the past due, legally enforceable delinquent debt in the amount stated, and that the creditor agency has fully complied with its regulations concerning administrative offset.
                (3) Payment authorizing agencies shall comply with offset requests by creditor agencies to collect debts owed to the United States, unless the offset would not be in the best interests of the United States with respect to the program of the payment authorizing agency, or would otherwise be contrary to law. Appropriate use should be made of the cooperative efforts of other agencies in effecting collection by administrative offset.
                (4) When collecting multiple debts by non-centralized administrative offset, agencies should apply the recovered amounts to those debts in accordance with the best interests of the United States, as determined by the facts and circumstances of the particular case, particularly the applicable statute of limitations.
                [69 FR 27848, May 17, 2004, as amended at 76 FR 24393, May 2, 2011; 80 FR 43031, July 21, 2015]
              
              
                § 1.1913
                Administrative offset against amounts payable from Civil Service Retirement and Disability Fund.
                Upon providing the Office of Personnel Management (OPM) with written certification that a debtor has been afforded the procedures provided in § 1.1912(b)(4), the Commission may request OPM to offset a debtor's anticipated or future benefit payments under the Civil Service Retirement and Disability Fund (Fund) in accordance with regulations codified at 5 CFR 831.1801-831.1808. Upon receipt of such a request, OPM will identify and “flag” a debtor's account in anticipation of the time when the debtor requests, or becomes eligible to receive, payments from the Fund. This will satisfy any requirement that offset be initiated prior to the expiration of the time limitations referenced in § 1.1914(a)(4).
              
              
                § 1.1914
                Collection in installments.

                (a) Subject to the Commission's rules pertaining to the installment loan program (see e.g., 47 CFR § 1.2110(g)), subpart Q or other agreements among the parties, the terms of which will control, whenever feasible, the Commission shall collect the total amount of a debt in one lump sum. If a debtor is financially unable to pay a debt in one lump sum, the Commission, in its sole discretion, may accept payment in regular installments. The Commission will obtain financial statements from debtors who represent that they are unable to pay in one lump sum and which are able to verify independently such representations (see 31 CFR 902.2(g)). The Commission will require and obtain a legally enforceable written agreement from the debtor that specifies all of the terms of the arrangement, including, as appropriate, sureties and other indicia of creditworthiness (see Federal Credit Reform Act of 1990, 2 U.S.C. 661, et seq., OMB Circular A-129), and that contains a provision accelerating the debt in the event of default.
                
                (b) The size and frequency of installment payments should bear a reasonable relation to the size of the debt and the debtor's ability to pay. If possible, the installment payments will be sufficient in size and frequency to liquidate the debt in three years or less.
                (c) Security for deferred payments will be obtained in appropriate cases. The Commission may accept installment payments notwithstanding the refusal of the debtor to execute a written agreement or to give security, at the Commission's option.
                (d) The Commission may deny the extension of credit to any debtor who fails to provide the records requested or fails to show an ability to pay the debt.
              
              
                § 1.1915
                Exploration of compromise.
                The Commission may attempt to effect compromise, preferably during the course of personal interviews, in accordance with the standards set forth in part 902 of the Federal Claims Collection Standards (31 CFR part 902). The Commission will also consider a request submitted by the debtor to compromise the debt. Such requests should be submitted in writing with full justification of the offer and addressing the bases for compromise at 31 CFR 902.2. Debtors will provide full financial information to support any request for compromise based on the debtor's inability to pay the debt. Unless otherwise provided by law, when the principal balance of a debt, exclusive of interest, penalties, and administrative costs, exceeds $100,000 or any higher amount authorized by the Attorney General, the authority to accept the compromise rests with the Department of Justice. The Commission will evaluate an offer, using the factors set forth in 31 CFR 902.2 and, as appropriate, refer the offer with the appropriate financial information to the Department of Justice. Department of Justice approval is not required if the Commission rejects a compromise offer.
              
              
                § 1.1916
                Suspending or terminating collection action.
                The suspension or termination of collection action shall be made in accordance with the standards set forth in part 903 of the Federal Claims Collection Standards (31 CFR part 903).
              
              
                § 1.1917
                Referrals to the Department of Justice and transfer of delinquent debt to the Secretary of Treasury.
                (a) Referrals to the Department of Justice shall be made in accordance with the standards set forth in part 904 of the Federal Claims Collection Standards (31 CFR part 904).
                (b) The DCIA includes separate provisions governing the requirements that the Commission transfer delinquent debts to Treasury for general collection purposes (cross-servicing) in accordance with 31 U.S.C. 3711(g)(1) and (2), and notify Treasury of delinquent debts for the purpose of administrative offset in accordance with 31 U.S.C. 3716(c)(6). Title 31, U.S.C. 3711(g)(1) requires the Commission to transfer to Treasury all collection activity for a given debt. Under section 3711(g), Treasury will use all appropriate debt collection tools to collect the debt, including referral to a designated debt collection center or private collection agency, and administrative offset. Once a debt has been transferred to Treasury pursuant to the procedures at 31 CFR 285.12, the Commission will cease all collection activity related to that debt.
                (c) All non-tax debts of claims owed to the Commission that have been delinquent for a period of 120 days shall be transferred to the Secretary of the Treasury. Debts which are less than 120 days delinquent may also be referred to the Treasury. Upon such transfer the Secretary of the Treasury shall take appropriate action to collect or terminate collection actions on the debt or claim. A debt is past-due if it has not been paid by the date specified in the Commission's initial written demand for payment or applicable agreement or instrument (including a post-delinquency payment agreement) unless other satisfactory payment arrangements have been made.
                [69 FR 27848, May 17, 2004, as amended at 80 FR 43031, July 21, 2015]
              
              
                
                § 1.1918
                Use of consumer reporting agencies.
                (a) The term individual means a natural person, and the term consumer reporting agency has the meaning provided in the Federal Claims Collection Act, as amended, 31 U.S.C. 3701(a)(3) or the Fair Credit Reporting Act, 15 U.S.C. 168a(f).
                (b) The Commission may disclose to a consumer reporting agency, or provide information to the Treasury who may disclose to a consumer reporting agency from a system of records, information that an individual is responsible for a claim. System information includes, for example, name, taxpayer identification number, business and home address, business and home telephone numbers, the amount of the debt, the amount of unpaid principle, the late period, and the payment history. Before the Commission reports the information, it will:
                (1) Provide notice required by section 5 U.S.C. 552a(e)(4) that information in the system may be disclosed to a consumer reporting agency;
                (2) Review the claim to determine that it is valid and overdue;
                (3) Make reasonable efforts using information provided by the debtor in Commission files to notify the debtor, unless otherwise specified under the terms of a contract or agreement—
                (i) That payment of the claim is overdue;
                (ii) That, within not less than 60 days from the date of the notice, the Commission intends to disclose to a consumer reporting agency that the individual is responsible for that claim;
                (iii) That information in the system of records may be disclosed to the consumer reporting agency; and
                (iv) That unless otherwise specified and agreed to in an agreement, contract, or by the terms of a note and/or security agreement, or that the debt arises from the nonpayment of a Commission fee, penalty, or other statutory or regulatory obligations, the individual will be provided with an explanation of the claim, and, as appropriate, procedures to dispute information in the records of the agency about the claim, and to administrative appeal or review of the claim; and
                (4) Review Commission records to determine that the individual has not—
                (i) Repaid or agreed to repay the claim under a written repayment plan agreed to and signed by both the individual and the Commission's representative; or, if eligible; and
                (ii) Filed for review of the claim under paragraph (g) of this section;
                (c) The Commission shall: (1) Disclose to each consumer reporting agency to which the original disclosure was made a substantial change in the condition or amount of the claim;
                (2) Verify or correct promptly information about the claim, on request of a consumer reporting agency for verification of any or all information so disclosed; and
                (3) Obtain assurances from each consumer reporting agency that they are complying with all laws of the United States relating to providing consumer credit information.
                (d) The Commission shall ensure that information disclosed to the consumer reporting agency is limited to—
                (1) Information necessary to establish the identity of the individual, including name, address, and taxpayer identification number;
                (2) The amount, status, and history of the claim; and
                (3) The agency or program under which the claim arose.
                (e) All accounts in excess of $100 that have been delinquent more than 31 days will normally be referred to a consumer reporting agency.
                (f) Under the same provisions as described in paragraph (b) of this section, the Commission may disclose to a credit reporting agency, information relating to a debtor other than a natural person. Such commercial debt accounts are not covered by the Privacy Act. Moreover, commercial debt accounts are subject to the Commission's rules concerning debt obligation, including part 1 rules related to auction debt, and the agreements of the parties.
              
              
                § 1.1919
                Contracting for collection services.

                (a) Subject to the provisions of paragraph (b) of this section, the Commission may contract with private collection contractors, as defined in 31 U.S.C. 3701(f), to recover delinquent debts. In that regard, the Commission:
                (1) Retains the authority to resolve disputes, compromise debts, suspend or terminate collection activity, and refer debts for litigation;
                (2) Restricts the private collection contractor from offering, as an incentive for payment, the opportunity to pay the debt less the private collection contractor's fee unless the Commission has granted such authority prior to the offer;
                (3) Specifically requires, as a term of its contract with the private collection contractor, that the private collection contractor is subject to the Privacy Act of 1974 to the extent specified in 5 U.S.C. 552a(m), and to applicable Federal and state laws and regulations pertaining to debt collection practices, including but not limited to the Fair Debt Collection Practices Act, 15 U.S.C. 1692; and
                (4) The private collection contractor is required to account for all amounts collected.
                (b) Although the Commission will use government-wide debt collection contracts to obtain debt collection services provided by private collection contractors, the Commission may refer debts to private collection contractors pursuant to a contract between the Commission and the private collection contractor in those situations where the Commission is not required to transfer debt to the Secretary of the Treasury for debt collection.
                (c) Agencies may fund private collection contractor in accordance with 31 U.S.C. 3718(d), or as otherwise permitted by law.
                (d) The Commission may enter into contracts for locating and recovering assets of the United States, such as unclaimed assets, but it will first establish procedures that are acceptable to Treasury before entering into contracts to recover assets of the United States held by a state government or a financial institution.

                (e) The Commission may enter into contracts for debtor asset and income search reports. In accordance with 31 U.S.C. 3718(d), such contracts may provide that the fee a contractor charges the Commission for such services may be payable from the amounts recovered, unless otherwise prohibited by statute. In that regard, fees for those services will be added to the amount collected and are part of the administrative collection costs passed on to the debtor. See § 1.1940.
              
              
                §§ 1.1920-1.1924
                [Reserved]
              
            
            
              Salary Offset-Individual Debt
              
                § 1.1925
                Purpose.
                Sections 1.1925 through 1.1939 apply to individuals who are employees of the Commission and provides the standards to be followed by the Commission in implementing 5 U.S.C. 5514; sec. 8(1) of E.O. 11609 (3 CFR, 1971-1975 Comp., p.586); redesignated in sec. 2-1 of E.O. 12107 (3 CFR, 1978 Comp., p.264) to recover a debt from the pay account of a Commission employee. It also establishes procedural guidelines to recover debts when the employee's creditor and paying agencies are not the same.
              
              
                § 1.1926
                Scope.
                (a) Coverage. This section applies to the Commission and employees as defined by § 1.1901.
                (b) Applicability. This section and 5 U.S.C. 5514 apply in recovering certain debts by offset, except where the employee consents to the recovery, from the current pay account of that employee. Because it is an administrative offset, debt collection procedures for salary offset which are not specified in 5 U.S.C. 5514 and these regulations should be consistent with the provisions of the Federal Claims Collection Standards (31 CFR parts 900-904).
                (1) Excluded debts or claims. The procedures contained in this section do not apply to debts or claims arising under the Internal Revenue Code of 1954, as amended (26 U.S.C. 1 et seq.), the Social Security Act (42 U.S.C. 301 et seq.) or the tariff laws of the United States, or to any case where collection of a debt by salary offset is explicitly provided for or prohibited by another statute (e.g., travel advances in 5 U.S.C. 5705 and employee training expenses in 5 U.S.C. 4108).

                (2) Section 1.1926 does not preclude an employee from requesting waiver of an erroneous payment under 5 U.S.C. 5584, 10 U.S.C. 2774, or 32 U.S.C. 716, or in any way questioning the amount or validity of a debt, in the manner prescribed by the Commissioner. Similarly, this subpart does not preclude an employee from requesting waiver of the collection of a debt under any other applicable statutory authority.
                (c) Time limit. Under 31 CFR 901.3(a)(4) offset may not be initiated more than 10 years after the Government's right to collect the debt first accrued, unless an exception applies as stated in section 901.3(a)(4).
              
              
                § 1.1927
                Notification.
                (a) Salary offset deductions will not be made unless the Managing Director of the Commission, or the Managing Director's designee, provides to the employee at least 30 days before any deduction, written notice stating at a minimum:
                (1) The Commission's determination that a debt is owed, including the origin, nature, and amount of the debt;
                (2) The Commission's intention to collect the debt by means of deduction from the employee's current disposable pay account;
                (3) The frequency and amount of the intended deduction (stated as a fixed dollar amount or as a percentage of pay, not to exceed 15 percent of disposable pay) and the intention to continue the deductions until the debt is paid in full or otherwise resolved;

                (4) An explanation of the Commission's policy concerning interest, penalties, and administrative costs (See §§ 1.1940 and 1.1941), a statement that such assessments must be made unless excused in accordance with the FCCS;
                (5) The employee's right to inspect and copy Government records relating to the debt or, if the employee or his or her representative cannot personally inspect the records, to request and receive a copy of such records.
                (6) If not previously provided, the opportunity (under terms agreeable to the Commission) to establish a schedule for the voluntary repayment of the debt or to enter into a written agreement to establish a schedule for repayment of the debt in lieu of offset. The agreement must be in writing, signed by both the employee and the Managing Director (or designee) of the Commission and documented in Commission files (see the FCCS).
                (7) The employee's right to a hearing conducted by an official arranged by the Commission (an administrative law judge, or alternatively, a hearing official not under the control of the head of the Commission) if a petition is filed as prescribed by this subpart.
                (8) The method and time period for petitioning for a hearing;
                (9) That the timely filing of a petition for hearing will stay the commencement of collection proceedings;
                (10) That the final decision in the hearing (if one is requested) will be issued at the earliest practical date, but not later than 60 days after the filing of the petition requesting the hearing unless the employee requests and the hearing official grants a delay in the proceedings;
                (11) That any knowingly false, misleading, or frivolous statements, representations, or evidence may subject the employee to:
                (i) Disciplinary procedures appropriate under Chapter 75 of title 5, U.S.C., part 752 of title 5, Code of Federal Regulations, or any other applicable statutes or regulations.
                (ii) Penalties under the False Claims Act sections 3729-3731 of title 31, U.S.C., or any other applicable statutory authority; or
                (iii) Criminal penalties under sections 286, 287, 1001, and 1002 of title 18, U.S.C., or any other applicable statutory authority.
                (12) Any other rights and remedies available to the employee under statutes or regulations governing the program for which the collection is being made; and
                (13) Unless there are applicable contractual or statutory provisions to the contrary, that amounts paid on or deducted for the debt which are later waived or found not owed to the United States will be promptly refunded to the employee.
                (b) Notifications under this section shall be hand delivered with a record made of the date of delivery, or shall be mailed by certified mail, return receipt requested.

                (c) No notification, hearing, written responses or final decisions under this regulation are required by the Commission for:
                (1) Any adjustment to pay arising out of an employee's election of coverage, or change in coverage, under a Federal benefit program requiring periodic deductions from pay, if the amount to be recovered was accumulated over four pay periods or less;
                (2) A routine intra-Commission adjustment of pay that is made to correct an overpayment of pay attributable to clerical or administrative errors or delays in processing pay documents, if the overpayment occurred within the four pay periods preceding the adjustment, or as soon thereafter as practical, the individual is provided written notice of the nature and the amount of the adjustment and point of contact for contesting such adjustment; or
                (3) Any adjustment to collect a debt amounting to $50 or less, if, at the time of such adjustment, or as soon thereafter as practical, the individual is provided written notice of the nature and the amount of the adjustment and a point of contact for contesting such adjustment.
              
              
                § 1.1928
                Hearing.
                (a) Petition for hearing. (1) An employee may request a hearing by filing a written petition with the Managing Director of the Commission, or designated official stating why the employee believes the determination of the Commission concerning the existence or the amount of the debt is in error.
                (2) The employee's petition must be executed under penalty of perjury by the employee and fully identify and explain with reasonable specificity all the facts, evidence and witnesses, if any, which the employee believes support his or her position.
                (3) The petition must be filed no later than fifteen (15) calendar days from the date that the notification was hand delivered or the date of delivery by certified mail, return receipt requested.
                (4) If a petition is received after the fifteenth (15) calendar day deadline referred to paragraph (a) (3) of this section, the Commission will nevertheless accept the petition if the employee can show, in writing, that the delay was due to circumstances beyond his or her control, or because of failure to receive notice of the time limit (unless otherwise aware of it).
                (5) If a petition is not filed within the time limit specified in paragraph (a) (3) of this section, and is not accepted pursuant to paragraph (a)(4) of this section, the employee's right to hearing will be considered waived, and salary offset will be implemented by the Commission.
                (b) Type of hearing. (1) The form and content of the hearing will be determined by the hearing official who shall be a person outside the control or authority of the Commission except that nothing herein shall be construed to prohibit the appointment of an administrative law judge by the Commission. In determining the type of hearing, the hearing officer will consider the nature and complexity of the transaction giving rise to the debt. The hearing may be conducted as an informal conference or interview, in which the Commission and employee will be given a full opportunity to present their respective positions, or as a more formal proceeding involving the presentation of evidence, arguments and written submissions.
                (2) The employee may represent him or herself, or may be represented by an attorney.
                (3) The hearing official shall maintain a summary record of the hearing.
                (4) The decision of the hearing officer shall be in writing, and shall state:
                (i) The facts purported to evidence the nature and origin of the alleged debt;
                (ii) The hearing official's analysis, findings, and conclusions, in the light of the hearing, as to—
                (A) The employee's and/or agency's grounds,
                (B) The amount and validity of the alleged debt, and,
                (C) The repayment schedule, if applicable.
                (5) The decision of the hearing official shall constitute the final administrative decision of the Commission.
              
              
                § 1.1929
                Deduction from employee's pay.

                (a) Deduction by salary offset, from an employee's current disposable pay, shall be subject to the following conditions:
                (1) Ordinarily, debts to the United States will be collected in full, in one lump sum. This will be done when funds are available for payment in one lump sum. However, if the employee is financially unable to pay in one lump sum or the amount of the debt exceeds 15 percent of disposable pay for an officially established pay interval, collection must be made in installments.

                (2) The size of the installment deductions will bear a reasonable relationship to the size of the debt and the employee's ability to pay (see the FCCS). However, the installments will not exceed 15 percent of the disposable pay from which the deduction is made, unless the employee has agreed in writing to the deduction of a greater amount.
                (3) Deduction will generally commence with the next full pay interval (ordinarily the next biweekly pay period) following the date: of the employee's written consent to salary offset, the waiver of hearing, or the decision issued by the hearing officer.
                (4) Installment deductions will be pro-rated for a period not greater than the anticipated period of employment except as provided in § 1.1930.
              
              
                § 1.1930
                Liquidation from final check or recovery from other payment.
                (a) If the employee retires or resigns or if his or her employment or period of active duty ends before collection of the debt is completed, offset of the entire remaining balance of the debt may be made from a final payment of any nature, including, but not limited to a final salary payment or lump-sum leave due the employee as the date of separation, to such extent as is necessary to liquidate the debt.
                (b) If the debt cannot be liquidated by offset from a final payment, offset may be made from later payments of any kind due from the United States, including, but not limited to, the Civil Service Retirement and Disability Fund, pursuant to § 1.1913.
              
              
                § 1.1931
                Non-waiver of rights by payments.
                An employee's involuntary payment of all or any portion of a debt being collected under 5 U.S.C. 5514 shall not be construed as a waiver of any rights which the employee may have under 5 U.S.C. 5514 or any other provision of contract or law, unless statutory or contractual provisions provide to the contrary.
              
              
                § 1.1932
                Refunds.
                (a) Refunds shall promptly be made when—(1) A debt is waived or otherwise found not owing to the United States (unless expressly prohibited by statute or regulation); or
                (2) The employee's paying agency is directed by an administrative or judicial order to refund amounts deducted from his or her current pay.
                (b) Refunds do not bear interest unless required or permitted by law or contract.
              
              
                § 1.1933
                Interest, penalties and administrative costs.
                The assessment of interest, penalties and administrative costs shall be in accordance with §§ 1.1940 and 1.1941.
              
              
                § 1.1934
                Recovery when the Commission is not creditor agency.
                (a) Responsibilities of creditor agency. Upon completion of the procedures established under 5 U.S.C. 5514, the creditor agency must do the following:
                (1) Must certify, in writing, that the employee owes the debt, the amount and basis of the debt, the date on which payment(s) is due, the date of the Government's right to collect the debt first accrued, and that the creditor agency's regulations implementing 5 U.S.C. 5514 have been approved by OPM.
                (2) If the collection must be made in installments, the creditor agency also must advise the Commission of the number of installments to be collected, the amount of each installment, and the commencement date of the first installment (if a date other than the next officially established pay period is required).

                (3) Unless the employee has consented to the salary offset in writing or signed a statement acknowledging receipt of the required procedures, and the written consent or statement is forwarded to the Commission, the creditor agency also must advise the Commission of the action(s) taken under 5 U.S.C. 5514(b) and give the date(s) the action(s) was taken.
                (4) Except as otherwise provided in this paragraph, the creditor agency must submit a debt claim containing the information specified in paragraphs (a)(1) through (a)(3) of this section and an installment agreement (or other instruction on the payment schedule), if applicable to the Commission.
                (5) If the employee is in the process of separating, the creditor agency must submit its claim to the Commission for collection pursuant to § 1.1930. The Commission will certify the total amount of its collection and provide copies to the creditor agency and the employee as stated in paragraph (c)(1) of this section. If the Commission is aware that the employee is entitled to payments from the Civil Service Retirement and Disability Fund, or other similar payments, it must provide written notification to the agency responsible for making such payments that the debtor owes a debt (including the amount) and that there has been full compliance with the provisions of this section. However, the creditor agency must submit a properly certified claim to the agency responsible for making such payments before collection can be made.

                (6) If the employee is already separated and all payments from the Commission have been paid, the creditor agency may request, unless otherwise prohibited, that money due and payable to the employee from the Civil Service Retirement and Disability Fund (5 CFR 831.1801 et seq.), or other similar funds, be administratively offset to collect the debt. (31 U.S.C. 3716 and 4 CFR 102.4)
                (b) Responsibilities of the Commission—(1) Complete claim. When the Commission receives a properly certified debt claim from a creditor agency, deductions should be scheduled to begin prospectively at the next official established pay interval. The Commission will notify the employee that the Commission has received a certified debt claim from the creditor agency (including the amount) and written notice of the date deductions from salary will commence and of the amount of such deductions.
                (2) Incomplete claim. When the Commission receives an incomplete debt claim from a creditor agency, the Commission will return the debt claim with a notice that procedures under 5 U.S.C. 5514 and this subpart must be provided, and a properly certified debt claim received, before action will be taken to collect from the employee's current pay account.
                (3) Review. The Commission will not review the merits of the creditor agency's determination with respect to the amount or validity of the debt certified by the creditor agency.
                (c) Employees who transfer from one paying agency to another. (1) If, after the creditor agency has submitted the debt claim to the Commission, the employee transfers to a position served by a different paying agency before the debt is collected in full, the Commission must certify the total amount of the collection made on the debt. One copy of the certification must be furnished to the employee, another to the creditor agency along with notice of employee's transfer. However, the creditor agency must submit a properly certified claim to the new paying agency before collection can be resumed.
                (2) When an employee transfers to another paying agency, the creditor agency need not repeat the due process procedures described by 5 U.S.C. 5514 and this subpart to resume the collection. However, the creditor agency is responsible for reviewing the debt upon receiving the former paying agency's notice of the employee's transfer to make sure the collection is resumed by the new paying agency.
              
              
                § 1.1935
                Obtaining the services of a hearing official.

                (a) When the debtor does not work for the creditor agency and the creditor agency cannot provide a prompt and appropriate hearing before an administrative law judge or before a hearing official furnished pursuant to another lawful arrangement, the creditor agency may contact an agent of the Commission designated in Appendix A of 5 CFR part 581 for a hearing official, and the Commission will then cooperate as provided by the FCCS and provide a hearing official.
                
                (b) When the debtor works for the creditor agency, the creditor agency may contact any agent (of another agency) designated in Appendix A of 5 CFR part 581 to arrange for a hearing official. Agencies must then cooperate as required by the FCCS and provide a hearing official.
                (c) The determination of a hearing official designated under this section is considered to be an official certification regarding the existence and amount of the debt for purposes of executing salary offset under 5 U.S.C. 5514. A creditor agency may make a certification to the Secretary of the Treasury under 31 CFR 550.1108 or a paying agency under 31 CFR 550.1109 regarding the existence and amount of the debt based on the certification of a hearing official. If a hearing official determines that a debt may not be collected via salary offset, but the creditor agency finds that the debt is still valid, the creditor agency may still seek collection of the debt through other means, such as offset of other Federal payments, litigation, etc.
              
              
                § 1.1936
                Administrative wage garnishment.
                (a) Purpose. This section provides procedures for the Commission to collect money from a debtor's disposable pay by means of administrative wage garnishment to satisfy delinquent non-tax debt owed to the United States.
                (b) Scope. (1) This section applies to Commission-administered programs that give rise to a delinquent nontax debt owed to the United States and to the Commission's pursuit of recovery of such debt.
                (2) This section shall apply notwithstanding any provision of State law.
                (3) Nothing in this section precludes the compromise of a debt or the suspension or termination of collection action in accordance with applicable law. See, for example, the Federal Claims Collection Standards (FCCS), 31 CFR parts 900 through 904.
                (4) The receipt of payments pursuant to this section does not preclude the Commission from pursuing other debt collection remedies, including the offset of Federal payments to satisfy delinquent nontax debt owed to the United States. The Commission may pursue such debt collection remedies separately or in conjunction with administrative wage garnishment.
                (5) This section does not apply to the collection of delinquent nontax debt owed to the Commission from the wages of Federal employees from their Federal employment. Federal pay is subject to the Federal salary offset procedures set forth in 5 U.S.C. 5514, §§ 1.1925 through 1.1935, and other applicable laws.
                (6) Nothing in this section requires the Commission to duplicate notices or administrative proceedings required by contract or other laws or regulations.
                (c) Definitions. In addition to the definitions set forth in § 1.1901 as used in this section, the following definitions shall apply:
                (1) Business day means Monday through Friday. For purposes of computation, the last day of the period will be included unless it is a Federal legal holiday.
                (2) Certificate of service means a certificate signed by a Commission official indicating the nature of the document to which it pertains, the date of mailing of the document, and to whom the document is being sent.
                (3) Day means calendar day. For purposes of computation, the last day of the period will be included unless it is a Saturday, a Sunday, or a Federal legal holiday.
                (4) Disposable pay means that part of the debtor's compensation (including, but not limited to, salary, bonuses, commissions, and vacation pay) from an employer remaining after the deduction of health insurance premiums and any amounts required by law to be withheld.
                (5) Amounts required by law to be withheld include amounts for deductions such as social security taxes and withholding taxes, but do not include any amount withheld pursuant to a court order.
                (6) Employer means a person or entity that employs the services of others and that pays their wages or salaries. The term employer includes, but is not limited to, State and local Governments, but does not include an agency of the Federal Government.
                
                (7) Garnishment means the process of withholding amounts from an employee's disposable pay and the paying of those amounts to a creditor in satisfaction of a withholding order.
                (8) Withholding order means any order for withholding or garnishment of pay issued by an agency, or judicial or administrative body. For purposes of this section, the terms “wage garnishment order” and “garnishment order” have the same meaning as “withholding order.”
                (d) General rule. Whenever the Commission determines that a delinquent debt is owed by an individual, the Commission may initiate proceedings administratively to garnish the wages of the delinquent debtor as governed by procedures prescribed by 31 CFR 285. Wage garnishment will usually be performed for the Commission by the Treasury as part of the debt collection processes for Commission debts referred to Treasury for further collection action.
                (e) Notice requirements. (1) At least 30 days before the initiation of garnishment proceedings, the Commission shall mail, by first class mail, to the debtor's last known address a written notice informing the debtor of:
                (i) The nature and amount of the debt;
                (ii) The intention of the Commission to initiate proceedings to collect the debt through deductions from pay until the debt and all accumulated interest, penalties and administrative costs are paid in full; and
                (iii) An explanation of the debtor's rights, including those set forth in paragraph (e)(2) of this section, and the time frame within which the debtor may exercise his or her rights.
                (2) The debtor shall be afforded the opportunity:
                (i) To inspect and copy agency records related to the debt;
                (ii) To enter into a written repayment agreement with the Commission under terms agreeable to the Commission; and
                (iii) For a hearing in accordance with paragraph (f) of this section concerning the existence or the amount of the debt or the terms of the proposed repayment schedule under the garnishment order. However, the debtor is not entitled to a hearing concerning the terms of the proposed repayment schedule if these terms have been established by written agreement under paragraph (e)(2)(ii) of this section.
                (3) The Commission will keep a copy of a certificate of service indicating the date of mailing of the notice. The certificate of service may be retained electronically so long as the manner of retention is sufficient for evidentiary purposes.
                (f) Hearing. Pursuant to 31 CFR 285.11(f)(1), the Commission hereby adopts by reference the hearing procedures of 31 CFR 285.11(f).
                (g) Wage garnishment order. (1) Unless the Commission receives information that the Commission believes justifies a delay or cancellation of the withholding order, the Commission will send, by first class mail, a withholding order to the debtor's employer within 30 days after the debtor fails to make a timely request for a hearing (i.e., within 15 business days after the mailing of the notice described in paragraph (e)(1) of this section), or, if a timely request for a hearing is made by the debtor, within 30 days after a final decision is made by the Commission to proceed with garnishment, or as soon as reasonably possible thereafter.
                (2) The withholding order sent to the employer under paragraph (g)(1) of this section shall be in a form prescribed by the Secretary of the Treasury on the Commission's letterhead and signed by the head of the Commission or his/her delegate. The order shall contain only the information necessary for the employer to comply with the withholding order, including the debtor's name, address, and social security number, as well as instructions for withholding and information as to where payments should be sent.
                (3) The Commission will keep a copy of a certificate of service indicating the date of mailing of the order. The certificate of service may be retained electronically so long as the manner of retention is sufficient for evidentiary purposes.
                (h) Certification by employer. Along with the withholding order, the Commission shall send to the employer a certification in a form prescribed by the Secretary of the Treasury. The employer shall complete and return the certification to the Commission within the time frame prescribed in the instructions to the form addressing matters such as information about the debtor's employment status and disposable pay available for withholding.
                (i) Amounts withheld. (1) After receipt of the garnishment order issued under this section, the employer shall deduct from all disposable pay paid to the applicable debtor during each pay period the amount of garnishment described in paragraph (i)(2) of this section.
                (2) Subject to the provisions of paragraphs (i)(3) and (i)(4) of this section, the amount of garnishment shall be the lesser of:
                (i) The amount indicated on the garnishment order up to 15% of the debtor's disposable pay; or
                (ii) The amount set forth in 15 U.S.C. 1673(a)(2) (Restriction on Garnishment). The amount set forth at 15 U.S.C. 1673(a)(2) is the amount by which a debtor's disposable pay exceeds an amount equivalent to thirty times the minimum wage. See 29 CFR 870.10.
                (3) When a debtor's pay is subject to withholding orders with priority the following shall apply:
                (i) Unless otherwise provided by Federal law, withholding orders issued under this section shall be paid in the amounts set forth under paragraph (i)(2) of this section and shall have priority over other withholding orders which are served later in time. Notwithstanding the foregoing, withholding orders for family support shall have priority over withholding orders issued under this section.
                (ii) If amounts are being withheld from a debtor's pay pursuant to a withholding order served on an employer before a withholding order issued pursuant to this section, or if a withholding order for family support is served on an employer at any time, the amounts withheld pursuant to the withholding order issued under this section shall be the lesser of:
                (A) The amount calculated under paragraph (i)(2) of this section, or
                (B) An amount equal to 25% of the debtor's disposable pay less the amount(s) withheld under the withholding order(s) with priority.

                (iii) If a debtor owes more than one debt to the Commission, the Commission may issue multiple withholding orders provided that the total amount garnished from the debtor's pay for such orders does not exceed the amount set forth in paragraph (i)(2) of this section. For purposes of this paragraph (i)(3)(iii), the term agency refers to the Commission that is owed the debt.
                (4) An amount greater than that set forth in paragraphs (i)(2) and (i)(3) of this section may be withheld upon the written consent of debtor.
                (5) The employer shall promptly pay to the Commission all amounts withheld in accordance with the withholding order issued pursuant to this section.
                (6) An employer shall not be required to vary its normal pay and disbursement cycles in order to comply with the withholding order.
                (7) Any assignment or allotment by an employee of his earnings shall be void to the extent it interferes with or prohibits execution of the withholding order issued under this section, except for any assignment or allotment made pursuant to a family support judgment or order.
                (8) The employer shall withhold the appropriate amount from the debtor's wages for each pay period until the employer receives notification from the Commission to discontinue wage withholding. The garnishment order shall indicate a reasonable period of time within which the employer is required to commence wage withholding.
                (j) Exclusions from garnishment. The Commission may not garnish the wages of a debtor who it knows has been involuntarily separated from employment until the debtor has been reemployed continuously for at least 12 months. The debtor has the burden of informing the Commission of the circumstances surrounding an involuntary separation from employment.
                (k) Financial hardship. (1) A debtor whose wages are subject to a wage withholding order under this section, may, at any time, request a review by the Commission of the amount garnished, based on materially changed circumstances such as disability, divorce, or catastrophic illness which result in demonstrated financial hardship.
                (2) A debtor requesting a review under paragraph (k)(1) of this section shall submit the basis for claiming that the current amount of garnishment results in demonstrated financial hardship to the debtor, along with supporting documentation. The Commission will consider any information submitted; however, demonstrated financial hardship must be based on financial records that include Federal and state tax returns, affidavits executed under the pain and penalty of perjury, and, in the case of business-related financial hardship (e.g., the debtor is a partner or member of a business-agency relationship) full financial statements (audited and/or submitted under oath) in accordance with procedures and standards established by the Commission.
                (3) If a financial hardship is found, the Commission will downwardly adjust, by an amount and for a period of time agreeable to the Commission, the amount garnisheed to reflect the debtor's financial condition. The Commission will notify the employer of any adjustments to the amounts to be withheld.
                (l) Ending garnishment. (1) Once the Commission has fully recovered the amounts owed by the debtor, including interest, penalties, and administrative costs consistent with the FCCS, the Commission will send the debtor's employer notification to discontinue wage withholding.
                (2) At least annually, the Commission shall review its debtors' accounts to ensure that garnishment has been terminated for accounts that have been paid in full.
                (m) Actions prohibited by the employer. An employer may not discharge, refuse to employ, or take disciplinary action against the debtor due to the issuance of a withholding order under this section.
                (n) Refunds. (1) If a hearing official, at a hearing held pursuant to paragraph (f)(3) of this section, determines that a debt is not legally due and owing to the United States, the Commission shall promptly refund any amount collected by means of administrative wage garnishment.
                (2) Unless required by Federal law or contract, refunds under this section shall not bear interest.
                (o) Right of action. The Commission may sue any employer for any amount that the employer fails to withhold from wages owed and payable to an employee in accordance with paragraphs (g) and (i) of this section. However, a suit may not be filed before the termination of the collection action involving a particular debtor, unless earlier filing is necessary to avoid expiration of any applicable statute of limitations period. For purposes of this section, “termination of the collection action” occurs when the Commission has terminated collection action in accordance with the FCCS or other applicable standards. In any event, termination of the collection action will have been deemed to occur if the Commission has not received any payments to satisfy the debt from the particular debtor whose wages were subject to garnishment, in whole or in part, for a period of one (1) year.
              
              
                §§ 1.1937-1.1939
                [Reserved]
              
            
            
              Interest, Penalties, Administrative Costs and Other Sanctions
              
                § 1.1940
                Assessment.

                (a) Except as provided in paragraphs (g), (h), and (i) of this section or § 1.1941, the Commission shall charge interest, penalties, and administrative costs on debts owed to the United States pursuant to 31 U.S.C. 3717. The Commission will mail, hand-deliver, or use other forms of transmission, including facsimile telecopier service, a written notice to the debtor, at the debtor's CORES contact address (see section 1.8002(b)) explaining the Commission's requirements concerning these charges except where these requirements are included in a contractual or repayment agreement, or otherwise provided in the Commission's rules, as may be amended from time to time. These charges shall continue to accrue until the debt is paid in full or otherwise resolved through compromise, termination, or waiver of the charges. This provision is not intended to modify or limit the terms of any contract, note, or security agreement from the debtor, or to modify or limit the Commission's rights under its rules with regard to the notice or the parties' agreement to waive notice.
                (b) The Commission shall charge interest on debts owed the United States as follows:
                (1) Interest shall accrue from the date of delinquency, or as otherwise provided by the terms of any contract, note, or security agreement, regulation, or law.
                (2) Unless otherwise established in a contract, note, or security agreement, repayment agreement, or by statute, the rate of interest charged shall be the rate established annually by the Treasury in accordance with 31 U.S.C. 3717. Pursuant to 31 U.S.C. 3717, an agency may charge a higher rate of interest if it reasonably determines that a higher rate is necessary to protect the rights of the United States. The agency should document the reason(s) for its determination that the higher rate is necessary.
                (3) The rate of interest, as initially charged, shall remain fixed for the duration of the indebtedness. When a debtor defaults on a repayment agreement and seeks to enter into a new agreement, the agency may require payment of interest at a new rate that reflects the current value of funds to the Treasury at the time the new agreement is executed. Interest shall not be compounded, that is, interest shall not be charged on interest, penalties, or administrative costs required by this section. If, however, a debtor defaults on a previous repayment agreement, charges that accrued but were not collected under the defaulted agreement shall be added to the principal under the new repayment agreement.

                (c) The Commission shall assess administrative costs incurred for processing and handling delinquent debts, unless otherwise prohibited by statute. The calculation of administrative costs may be based on actual costs incurred or upon estimated costs as determined by the Commission. Commission administrative costs include the personnel and service costs (e.g., telephone, copier, and overhead) to notify and collect the debt, without regard to the success of such efforts by the Commission.
                (d) Unless otherwise established in a contract, repayment agreement, or by statute, the Commission will charge a penalty, pursuant to 31 U.S.C. 3717(e)(2), currently not to exceed six percent (6%) a year on the amount due on a debt that is delinquent for more than 90 days. This charge shall accrue from the date of delinquency. If the rate permitted under 31 U.S.C. 3717 is changed, the Commission will apply that rate.
                (e) The Commission may increase an administrative debt by the cost of living adjustment in lieu of charging interest and penalties under this section. Administrative debt includes, but is not limited to, a debt based on fines, penalties, and overpayments, but does not include a debt based on the extension of Government credit, such as those arising from loans and loan guaranties. The cost of living adjustment is the percentage by which the Consumer Price Index for the month of June of the calendar year preceding the adjustment exceeds the Consumer Price Index for the month of June of the calendar year in which the debt was determined or last adjusted. Increases to administrative debts shall be computed annually. Agencies should use this alternative only when there is a legitimate reason to do so, such as when calculating interest and penalties on a debt would be extremely difficult because of the age of the debt.
                (f) When a debt is paid in partial or installment payments, amounts received by the agency shall be applied first to outstanding penalties and administrative cost charges, second to accrued interest, and third to the outstanding principal.

                (g) The Commission will waive the collection of interest and administrative charges imposed pursuant to this section on the portion of the debt that is paid within 30 days after the date on which interest began to accrue. The Commission will not extend this 30-day period except for good cause shown of extraordinary and compelling circumstances, completely documented and supported in writing, submitted and received before the expiration of the first 30-day period. The Commission may, on good cause shown of extraordinary and compelling circumstances, completely documented and supported in writing, waive interest, penalties, and administrative costs charged under this section, in whole or in part, without regard to the amount of the debt, either under the criteria set forth in these standards for the compromise of debts, or if the agency determines that collection of these charges is against equity and good conscience or is not in the best interest of the United States.
                (h) The Commission retains the common law right to impose interest and related charges on debts not subject to 31 U.S.C. 3717.
                [69 FR 27848, May 17, 2004, as amended at 83 FR 47097, Sept. 18, 2018]
              
              
                § 1.1941
                Exemptions.

                (a) The preceding sections of this part, to the extent they reflect remedies or procedures prescribed by the Debt Collection Act of 1982 and the Debt Collection Improvement Act of 1996, such as administrative offset, use of credit bureaus, contracting for collection agencies, and interest and related charges, do not apply to debts arising under, or payments made under, the Internal Revenue Code of 1986, as amended (26 U.S.C. 1 et seq.); the Social Security Act (42 U.S.C. 301 et seq.), except to the extent provided under 42 U.S.C. 404 and 31 U.S.C. 3716(c); or the tariff laws of the United States. These remedies and procedures, however, may be authorized with respect to debts that are exempt from the Debt Collection Act of 1982 and the Debt Collection Improvement Act of 1996, to the extent that they are authorized under some other statute or the common law.
                (b) This section should not be construed as prohibiting the use of these authorities or requirements when collecting debts owed by persons employed by agencies administering the laws cited in paragraph (a) of this section unless the debt arose under those laws. However, the Commission is authorized to assess interest and related charges on debts which are not subject to 31 U.S.C. 3717 to the extent authorized under the common law or other applicable statutory authority.
              
              
                § 1.1942
                Other sanctions.
                The remedies and sanctions available to the Commission in this subpart are not exclusive. The Commission may impose other sanctions, where permitted by law, for any inexcusable, prolonged, or repeated failure of a debtor to pay such a claim. In such cases, the Commission will provide notice, as required by law, to the debtor prior to imposition of any such sanction.
              
              
                §§ 1.1943-1.1949
                [Reserved]
              
            
            
              Cooperation With the Internal Revenue Service
              
                § 1.1950
                Reporting discharged debts to the Internal Revenue Service.
                (a) In accordance with applicable provisions of the Internal Revenue Code and implementing regulations (26 U.S.C. 6050P; 26 CFR 1.6050P-1), when the Commission discharges a debt for less than the full value of the indebtedness, it will report the outstanding balance discharged, not including interest, to the Internal Revenue Service, using IRS Form 1099-C or any other form prescribed by the Service, when:
                (1) The principle amount of the debt not in dispute is $600 or more; and
                (2) The obligation has not been discharged in a bankruptcy proceeding; and
                (3) The obligation is no longer collectible either because the time limit in the applicable statute for enforcing collection expired during the tax year, or because during the year a formal compromise agreement was reached in which the debtor was legally discharged of all or a portion of the obligation.
                (b) The Treasury will prepare the Form 1099-C for those debts transferred to Treasury for collection and deemed uncollectible.
              
              
                § 1.1951
                Offset against tax refunds.
                The Commission will take action to effect administrative offset against tax refunds due to debtors under 26 U.S.C. 6402, in accordance with the provisions of 31 U.S.C. 3720A and Treasury Department regulations.
              
              
                
                § 1.1952
                Use and disclosure of mailing addresses.
                (a) When attempting to locate a debtor in order to collect or compromise a debt under this subpart or other authority, the Commission may send a request to the Secretary of the Treasury (or designee) to obtain a debtor's mailing address from the records of the Internal Revenue Service.
                (b) The Commission is authorized to use mailing addresses obtained under paragraph (a) of this section to enforce collection of a delinquent debt and may disclose such mailing addresses to other agencies and to collection agencies for collection purposes.
              
            
            
              General Provisions Concerning Interagency Requests
              
                § 1.1953
                Interagency requests.
                (a) Requests to the Commission by other Federal agencies for administrative or salary offset shall be in writing and forwarded to the Financial Operations Center, FCC, 445 12th Street, SW., Washington, DC 20554.
                (b) Requests by the Commission to other Federal agencies holding funds payable to the debtor will be in writing and forwarded, certified return receipt, as specified by that agency in its regulations. If the agency's rules governing this matter are not readily available or identifiable, the request will be submitted to that agency's office of legal counsel with a request that it be processed in accordance with their internal procedures.
                (c) Requests to and from the Commission shall be accompanied by a certification that the debtor owes the debt (including the amount) and that the procedures for administrative or salary offset contained in this subpart, or comparable procedures prescribed by the requesting agency, have been fully complied with. The Commission will cooperate with other agencies in effecting collection.
                (d) Requests to and from the Commission shall be processed within 30 calendar days of receipt. If such processing is impractical or not feasible, notice to extend the time period for another 30 calendar days will be forwarded 10 calendar days prior to the expiration of the first 30-day period.
              
            
          
          
            Subpart P—Implementation of the Anti-Drug Abuse Act of 1988
            
              Source:
              57 FR 187, Jan. 3, 1992, unless otherwise noted.
            
            
              § 1.2001
              Purpose.
              To determine eligibility for professional and/or commercial licenses issued by the Commission with respect to any denials of Federal benefits imposed by Federal and/or state courts under authority granted in 21 U.S.C. 862.
              [60 FR 39269, Aug. 2, 1995]
            
            
              § 1.2002
              Applicants required to submit information.

              (a) In order to be eligible for any new, modified, and/or renewed instrument of authorization from the Commission, including but not limited to, authorizations issued pursuant to sections 214, 301, 302, 303(1), 308, 310(d), 318, 319, 325(b), 351, 361(b), 362(b), 381, and 385 of the Communications Act of 1934, as amended, by whatever name that instrument may be designated, all applicants shall certify that neither the applicant nor any party to the application is subject to a denial of Federal benefits that includes FCC benefits pursuant to section 5301 of the Anti-Drug Abuse Act of 1988. 21 U.S.C. 862. If a section 5301 certification has been incorporated into the FCC application form being filed, the applicant need not submit a separate certification. If a section 5301 certification has not been incorporated into the FCC application form being filed, the applicant shall be deemed to have certified by signing the application, unless an exhibit is included stating that the signature does not constitute such a certification and explaining why the applicant is unable to certify. If no FCC application form is involved, the applicant must attach a certification to its written application. If the applicant is unable to so certify, the applicant shall be ineligible for the authorization for which it applied, and will have 90 days from the filing of the application to comply with this rule. If a section 5301 certification has been incorporated into the FCC application form, failure to respond to the question concerning certification shall result in dismissal of the application pursuant to the relevant processing rules.
              (b) A party to the application, as used in paragraph (a) of this section shall include:
              (1) If the applicant is an individual, that individual;
              (2) If the applicant is a corporation or unincorporated association, all officers, directors, or persons holding 5% or more of the outstanding stock or shares (voting and/or non-voting) of the applicant; and
              (3) If the applicant is a partnership, all non-limited partners and any limited partners holding a 5% or more interest in the partnership.
              (c) The provisions of paragraphs (a) and (b) of this section are not applicable to the Amateur Radio Service, the Citizens Band Radio Service, the Radio Control Radio Service, to users in the Public Mobile Services and the Private Radio Services that are not individually licensed by the Commission, or to Federal, State or local governmental entities or subdivisions thereof.

              (d) The provisions of paragraphs (a) and (b) of this section are applicable to spectrum lessees (see § 1.9003 of subpart X of this part) engaged in spectrum manager leasing arrangements and de facto transfer leasing arrangements pursuant to the rules set forth in subpart X of this part.
              [57 FR 187, Jan. 3, 1992, as amended at 58 FR 8701, Feb. 17, 1993; 60 FR 39269, Aug. 2, 1995; 68 FR 66277, Nov. 25, 2003]
            
          
          
            Subpart Q—Competitive Bidding Proceedings
            
              Source:
              59 FR 44293, Aug. 26, 1994, unless otherwise noted.
            
            
              General Procedures
              
                § 1.2101
                Purpose.
                The provisions of §§ 1.2101 through 1.2115 implement section 309(j) of the Communications Act of 1934, as added by the Omnibus Budget Reconciliation Act of 1993 (Pub. L. 103-66) and subsequent amendments.
                [84 FR 1630, Feb. 5, 2019]
              
              
                § 1.2102
                Eligibility of applications for competitive bidding.
                (a) Mutually exclusive initial applications are subject to competitive bidding.
                (b) The following types of license applications are not subject to competitive bidding procedures:
                (1) Public safety radio services, including private internal radio services used by state and local governments and non-government entities and including emergency road services provided by not-for-profit organizations, that
                (i) Are used to protect the safety of life, health, or property; and
                (ii) Are not commercially available to the public;
                (2) Initial licenses or construction permits for digital television service given to existing terrestrial broadcast licensees to replace their analog television service licenses; or
                (3) Noncommercial educational and public broadcast stations described under 47 U.S.C. 397(6).
                (c) [Reserved]
                
                
                  Note to § 1.2102:
                  To determine the rules that apply to competitive bidding, specific service rules should also be consulted.
                
                [59 FR 44293, Aug. 26, 1994, as amended at 60 FR 40718, Aug. 9, 1995; 62 FR 23163, Apr. 29, 1997; 63 FR 10780, Mar. 5, 1998; 79 FR 48528, Aug. 15, 2014]
              
              
                § 1.2103
                Competitive bidding design options.
                (a) Public notice of competitive bidding design options. Prior to any competitive bidding for initial licenses, public notice shall be provided of the detailed procedures that may be used to implement auction design options.
                (b) Competitive bidding design options. The public notice detailing competitive bidding procedures may establish procedures for collecting bids, assigning winning bids, and determining payments, including without limitation:
                (1) Procedures for collecting bids. (i) Procedures for collecting bids in a single round or in multiple rounds.
                (ii) Procedures allowing for bids for specific items, bids for generic items in one or more categories of items, or bids for one or more aggregations of items.

                (iii) Procedures allowing for bids that specify a price, indicate demand at a specified price, or provide other information as specified by competitive bidding policies, rules, and procedures.
                (iv) Procedures allowing for bids that are contingent on specified conditions, such as other bids being accepted or for packages of licenses being awarded.
                (v) Procedures to collect bids in one or more stages, including procedures for transitions between stages.
                (vi) Procedures for whether, when, and how bids may be modified during the auction.
                (2) Procedures for assigning winning bids. (i) Procedures that take into account one or more factors in addition to the submitted bid amount, including but not limited to the amount of bids submitted in separate competitive bidding.
                (ii) Procedures to assign specific items to bidders following bidding for quantities of generic items.
                (iii) Procedures to incorporate public interest considerations into the process for assigning winning bids.
                (3) Procedures for determining payments. Procedures to determine the amount of any payments made to or by winning bidders consistent with other auction design choices.
                [79 FR 48528, Aug. 15, 2014]
              
              
                § 1.2104
                Competitive bidding mechanisms.
                (a) Sequencing. The Commission will establish the sequence in which multiple licenses will be auctioned.
                (b) Grouping. In the event the Commission uses either a simultaneous multiple round competitive bidding design or combinatorial bidding, the Commission will determine which licenses will be auctioned simultaneously or in combination.
                (c) Reserve Price. The Commission may establish a reserve price or prices, either disclosed or undisclosed, below which a license or licenses subject to auction will not be awarded. For any auction of eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2)) requiring the recovery of estimated relocation costs, the Commission will establish a reserve price or prices pursuant to which the total cash proceeds from any auction of eligible frequencies shall equal at least 110 percent of the total estimated relocation costs provided to the Commission by the National Telecommunications and Information Administration pursuant to section 113(g)(4) of such Act (47 U.S.C. 923(g)(4)).
                (d) Minimum Bid Increments, Minimum Opening Bids and Maximum Bid Increments. The Commission may, by announcement before or during an auction, require minimum bid increments in dollar or percentage terms. The Commission also may establish minimum opening bids and maximum bid increments on a service-specific basis.
                (e) Stopping procedures. Before or during an auction, procedures may be established regarding when bidding will stop for a round, a stage, or an entire auction, in order to terminate the auction within a reasonable time and in accordance with public interest considerations and the goals, statutory requirements, rules, and procedures for the auction, including any reserve price or prices.
                (f) Activity Rules. The Commission may establish activity rules which require a minimum amount of bidding activity.
                (g) Withdrawal, Default and Disqualification Payment. As specified below, when the Commission conducts an auction pursuant to § 1.2103, the Commission will impose payments on bidders who withdraw high bids during the course of an auction, or who default on payments due after an auction closes or who are disqualified.
                (1) Bid withdrawal prior to close of auction. A bidder that withdraws a bid during the course of an auction is subject to a withdrawal payment equal to the difference between the amount of the withdrawn bid and the amount of the winning bid in the same or subsequent auction(s). In the event that a bidding credit applies to any of the bids, the bid withdrawal payment is either the difference between the net withdrawn bid and the subsequent net winning bid, or the difference between the gross withdrawn bid and the subsequent gross winning bid, whichever is less. No withdrawal payment will be assessed for a withdrawn bid if either the subsequent winning bid or any of the intervening subsequent withdrawn bids equals or exceeds that withdrawn bid. The withdrawal payment amount is deducted from any upfront payments or down payments that the withdrawing bidder has deposited with the Commission. In the case of multiple bid withdrawals on a single license, the payment for each bid withdrawal will be calculated based on the sequence of bid withdrawals and the amounts withdrawn in the same or subsequent auction(s). In the event that a license for which there have been withdrawn bids subject to withdrawal payments is not won in the same auction, those bidders for which a final withdrawal payment cannot be calculated will be assessed an interim bid withdrawal payment of between 3 and 20 percent of their withdrawn bids, according to a percentage (or percentages) established by the Commission in advance of the auction. The interim bid withdrawal payment will be applied toward any final bid withdrawal payment that will be assessed at the close of a subsequent auction of the corresponding license.
                
                
                  Example 1 to paragraph (g)(1).
                  Bidder A withdraws a bid of $100. Subsequently, Bidder B places a bid of $90 and withdraws. In that same auction, Bidder C wins the license at a bid of $95. Withdrawal payments are assessed as follows: Bidder A owes $5 ($100-$95). Bidder B owes nothing.
                
                
                  Example 2 to paragraph (g)(1).
                  Bidder A withdraws a bid of $100. Subsequently, Bidder B places a bid of $95 and withdraws. In that same auction, Bidder C wins the license at a bid of $90. Withdrawal payments are assessed as follows: Bidder A owes $5 ($100-$95). Bidder B owes $5 ($95-$90).
                
                
                  Example 3 to paragraph (g)(1).
                  Bidder A withdraws a bid of $100. Subsequently, in that same auction, Bidder B places a bid of $90 and withdraws. In a subsequent auction, Bidder C places a bid of $95 and withdraws. Bidder D wins the license in that auction at a bid of $80. Assuming that the Commission established an interim bid withdrawal payment of 3 percent in advance of the first auction, withdrawal payments are assessed as follows: At the end of the first auction, Bidder A and Bidder B are each assessed an interim withdrawal payment equal to 3 percent of their withdrawn bids pending Commission assessment of a final withdrawal payment (Bidder A would owe 3% of $100, or $3, and Bidder B would owe 3% of $90, or $2.70). At the end of the second auction, Bidder A would owe $5 ($100-$95) less the $3 interim withdrawal payment for a total of $2. Because Bidder C placed a subsequent bid that was higher than Bidder B's $90 bid, Bidder B would owe nothing. Bidder C would owe $15 ($95-$80).
                
                
                (2) Default or disqualification after close of auction. A bidder assumes a binding obligation to pay its full bid amount upon acceptance of the winning bid at the close of an auction. If a bidder defaults or is disqualified after the close of such an auction, the defaulting bidder will be subject to a default payment consisting of a deficiency payment, described in § 1.2104(g)(2)(i), and an additional payment, described in § 1.2104(g)(2)(ii) and (g)(2)(iii). The default payment will be deducted from any upfront payments or down payments that the defaulting bidder has deposited with the Commission.
                (i) Deficiency payment. The deficiency payment will equal the difference between the amount of the defaulted bid and the amount of the winning bid in a subsequent auction, so long as there have been no intervening withdrawn bids that equal or exceed the defaulted bid or the subsequent winning bid. If the subsequent winning bid or any intervening subsequent withdrawn bid equals or exceeds the defaulted bid, no deficiency payment will be assessed. If there have been intervening subsequent withdrawn bids that are lower than the defaulted bid and higher than the subsequent winning bid, but no intervening withdrawn bids that equal or exceed the defaulted bid, the deficiency payment will equal the difference between the amount of the defaulted bid and the amount of the highest intervening subsequent withdrawn bid. In the event that a bidding credit applies to any of the applicable bids, the deficiency payment will be based solely on net bids or solely on gross bids, whichever results in a lower payment.
                (ii) Additional payment—applicable percentage. When the default or disqualification follows an auction without combinatorial bidding, the additional payment will equal between 3 and 20 percent of the applicable bid, according to a percentage (or percentages) established by the Commission in advance of the auction. When the default or disqualification follows an auction with combinatorial bidding, the additional payment will equal 25 percent of the applicable bid.
                (iii) Additional payment—applicable bid. When no deficiency payment is assessed, the applicable bid will be the net amount of the defaulted bid. When a deficiency payment is assessed, the applicable bid will be the subsequent winning bid, using the same basis—i.e., net or gross—as was used in calculating the deficiency payment.
                (h) The Commission will generally release information concerning the identities of bidders before each auction but may choose, on an auction-by-auction basis, to withhold the identity of the bidders associated with bidder identification numbers.
                (i) The Commission may delay, suspend, or cancel an auction in the event of a natural disaster, technical obstacle, evidence of security breach, unlawful bidding activity, administrative necessity, or for any other reason that affects the fair and efficient conduct of the competitive bidding. The Commission also has the authority, at its sole discretion, to resume the competitive bidding starting from the beginning of the current or some previous round or cancel the competitive bidding in its entirety.
                (j) Bid apportionment—(1) Apportioned license bid. The Commission may specify a method for apportioning a bid among portions of the license (i.e., portions of the license's service area or bandwidth, or both) when necessary to compare a bid on the original license or portions thereof with a bid on a corresponding reconfigured license for purposes of the Commission's rules or procedures, such as to calculate a bid withdrawal or default payment obligation in connection with the bid.
                (2) Apportioned package bid. The apportioned package bid on a license is an estimate of the price of an individual license included in a package of licenses in an auction with combinatorial (package) bidding. Apportioned package bids shall be determined by the Commission according to a methodology it establishes in advance of each auction with combinatorial bidding. The apportioned package bid on a license included in a package shall be used in place of the amount of an individual bid on that license when the bid amount is needed to determine the size of a designated entity bidding credit (see § 1.2110(f)(1), (f)(2), and (f)(4)), a new entrant bidding credit (see § 73.5007 of this chapter), a bid withdrawal or default payment obligation (see § 1.2104(g)), a tribal land bidding credit limit (see § 1.2110(f)(3)), or a size-based bidding credit unjust enrichment payment obligation (see § 1.2111(b), (c)(2) and (c)(3)), or for any other determination required by the Commission's rules or procedures.
                [59 FR 44293, Aug. 26, 1994, as amended at 63 FR 2341, Jan. 15, 1998; 65 FR 52344, Aug. 29, 2000; 68 FR 42995, July 21, 2003; 71 FR 6226, Feb. 7, 2006; 79 FR 48529, Aug. 15, 2014; 80 FR 56809, Sept. 18, 2015]
              
              
                § 1.2105
                Bidding application and certification procedures; prohibition of certain communications.
                (a) Submission of Short-Form Application (FCC Form 175). In order to be eligible to bid, an applicant must timely submit a short-form application (FCC Form 175), together with any appropriate upfront payment set forth by Public Notice. All short-form applications must be filed electronically.
                (1) All short-form applications will be due:
                (i) On the date(s) specified by public notice; or
                (ii) In the case of application filing dates which occur automatically by operation of law, on a date specified by public notice after the Commission has reviewed the applications that have been filed on those dates and determined that mutual exclusivity exists.
                (2) The short-form application must contain the following information, and all information, statements, certifications and declarations submitted in the application shall be made under penalty of perjury:
                (i) Identification of each license, or category of licenses, on which the applicant wishes to bid.

                (ii)(A) The applicant's name, if the applicant is an individual. If the applicant is a corporation, then the short-form application will require the name and address of the corporate office and the name and title of an officer or director. If the applicant is a partnership, then the application will require the name, citizenship and address of all general partners, and, if a partner is not a natural person, then the name and title of a responsible person should be included as well. If the applicant is a trust, then the name and address of the trustee will be required. If the applicant is none of the above, then it must identify and describe itself and its principals or other responsible persons; and
                (B) Applicant ownership and other information, as set forth in § 1.2112.
                (iii) The identity of the person(s) authorized to make or withdraw a bid. No person may serve as an authorized bidder for more than one auction applicant;
                (iv) If the applicant applies as a designated entity, a certification that the applicant is qualified as a designated entity under § 1.2110.
                (v) Certification that the applicant is legally, technically, financially and otherwise qualified pursuant to section 308(b) of the Communications Act of 1934, as amended;
                (vi) Certification that the applicant is in compliance with the foreign ownership provisions of section 310 of the Communications Act of 1934, as amended. The Commission will accept applications certifying that a request for waiver or other relief from the requirements of section 310 is pending;
                (vii) Certification that the applicant is and will, during the pendency of its application(s), remain in compliance with any service-specific qualifications applicable to the licenses on which the applicant intends to bid including, but not limited to, financial qualifications. The Commission may require certification in certain services that the applicant will, following grant of a license, come into compliance with certain service-specific rules, including, but not limited to, ownership eligibility limitations;
                (viii) Certification that the applicant has provided in its application a brief description of, and identified each party to, any partnerships, joint ventures, consortia or other agreements, arrangements or understandings of any kind relating to the licenses being auctioned, including any agreements that address or communicate directly or indirectly bids (including specific prices), bidding strategies (including the specific licenses on which to bid or not to bid), or the post-auction market structure, to which the applicant, or any party that controls as defined in paragraph (a)(4) of this section or is controlled by the applicant, is a party.
                (ix) Certification that the applicant (or any party that controls as defined in paragraph (a)(4) of this section or is controlled by the applicant) has not entered and will not enter into any partnerships, joint ventures, consortia or other agreements, arrangements, or understandings of any kind relating to the licenses being auctioned that address or communicate, directly or indirectly, bidding at auction (including specific prices to be bid) or bidding strategies (including the specific licenses on which to bid or not to bid), or post-auction market structure with: any other applicant (or any party that controls or is controlled by another applicant); with a nationwide provider that is not an applicant (or any party that controls or is controlled by such a nationwide provider); or, if the applicant is a nationwide provider, with any non-nationwide provider that is not an applicant (or with any party that controls or is controlled by such a non-nationwide provider), other than:
                (A) Agreements, arrangements, or understandings of any kind that are solely operational as defined under paragraph (a)(4) of this section;
                (B) Agreements, arrangements, or understandings of any kind to form consortia or joint ventures as defined under paragraph (a)(4) of this section;
                (C) Agreements, arrangements or understandings of any kind with respect to the transfer or assignment of licenses, provided that such agreements, arrangements or understandings do not both relate to the licenses at auction and address or communicate, directly or indirectly, bidding at auction (including specific prices to be bid), or bidding strategies (including the specific licenses on which to bid or not to bid), or post-auction market structure.

                (x) Certification that if applicant has an interest disclosed pursuant to § 1.2112(a)(1) through (6) with respect to more than one short-form application for an auction, it will implement internal controls that preclude any individual acting on behalf of the applicant as defined in paragraph (c)(5) of this section from possessing information about the bids or bidding strategies (including post-auction market structure), of more than one party submitting a short-form application or communicating such information with respect to a party submitting a short-form application to anyone possessing such information regarding another party submitting a short-form application.
                (xi) Certification that the applicant is not in default on any Commission licenses and that it is not delinquent on any non-tax debt owed to any Federal agency.
                (xii) A certification indicating whether the applicant has ever been in default on any Commission license or has ever been delinquent on any non-tax debt owed to any Federal agency. For purposes of this certification, an applicant may exclude from consideration as a former default any default on a Commission license or delinquency on a non-tax debt to any Federal agency that has been resolved and meets any of the following criteria:
                (A) The notice of the final payment deadline or delinquency was received more than seven years before the short-form application deadline;
                (B) The default or delinquency amounted to less than $100,000;

                (C) The default or delinquency was paid within two quarters (i.e., 6 months) after receiving the notice of the final payment deadline or delinquency; or
                (D) The default or delinquency was the subject of a legal or arbitration proceeding that was cured upon resolution of the proceeding.
                (xiii) For auctions required to be conducted under Title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96) or in which any spectrum usage rights for which licenses are being assigned were made available under 47 U.S.C. 309(j)(8)(G)(i), certification under penalty of perjury that the applicant and all of the person(s) disclosed under paragraph (a)(2)(ii) of this section are not person(s) who have been, for reasons of national security, barred by any agency of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant. For the purposes of this certification, the term “person” means an individual, partnership, association, joint-stock company, trust, or corporation, and the term “reasons of national security” means matters relating to the national defense and foreign relations of the United States.
                (3) Limit on filing applications. In any auction, no individual or entity may file more than one short-form application or have a controlling interest in more than one short-form application. In the case of a consortium, each member of the consortium shall be considered to have a controlling interest in the consortium. In the event that applications for an auction are filed by applicants with overlapping controlling interests, pursuant to paragraph (b)(1)(ii) of this section, both applications will be deemed incomplete and only one such applicant may be deemed qualified to bid. This limit shall not apply to any qualifying rural wireless partnership and individual members of such partnerships. A qualifying rural wireless partnership for purposes of this exception is one that was established as a result of the cellular B block settlement process established by the Commission in CC Docket No. 85-388 in which no nationwide provider is a managing partner or a managing member of the management committee, and partnership interests have not materially changed as of the effective date of the Report and Order in WT Docket No. 14-170, FCC 15-80. A partnership member for purposes of this exception is a partner or successor-in-interest to a partner in a qualifying partnership that does not have day-to-day management responsibilities in the partnership and holds 25% or less ownership interest, and provides a certification in its short-form application that it will implement internal controls to insulate itself from the bidding process of the cellular partnership and any other members of the partnership, except that it may, prior to the deadline for resubmission of short-form applications, express to the partnership the maximum it is willing to spend as a partner.
                (4) Definitions. For purposes of the certifications required under paragraph (a)(2) of this section:
                (i) The term controlling interest includes individuals or entities with positive or negative de jure or de facto control of the applicant. De jure control includes holding 50 percent or more of the voting stock of a corporation or holding a general partnership interest in a partnership. Ownership interests that are held indirectly by any party through one or more intervening corporations may be determined by successive multiplication of the ownership percentages for each link in the vertical ownership chain and application of the relevant attribution benchmark to the resulting product, except that if the ownership percentage for an interest in any link in the chain meets or exceeds 50 percent or represents actual control, it may be treated as if it were a 100 percent interest. De facto control is determined on a case-by-case basis. Examples of de facto control include constituting or appointing 50 percent or more of the board of directors or management committee; having authority to appoint, promote, demote, and fire senior executives that control the day-to-day activities of the licensee; or playing an integral role in management decisions. In the case of a consortium, each member of the consortium shall be considered to have a controlling interest in the consortium.
                (ii) The term consortium means an entity formed to apply as a single applicant to bid at auction pursuant to an agreement by two or more separate and distinct legal entities that individually are eligible to claim the same designated entity benefits under § 1.2110, provided that no member of the consortium may be a nationwide provider;
                (iii) The term joint venture means a legally cognizable entity formed to apply as a single applicant to bid at auction pursuant to an agreement by two or more separate and distinct legal entities, provided that no member of the joint venture may be a nationwide provider;
                (iv) The term solely operational agreement means any agreement, arrangement, or understanding of any kind that addresses operational aspects of providing a mobile service, including but not limited to agreements for roaming, device acquisition, and spectrum leasing and other spectrum use arrangements, so long as the agreement does not both relate to the licenses at auction and address or communicate, directly or indirectly, bidding at auction (including specific prices to be bid) or bidding strategies (including the specific licenses on which to bid or not to bid), or post-auction market structure.
                
                
                  Note to paragraph (a):
                  The Commission may also request applicants to submit additional information for informational purposes to aid in its preparation of required reports to Congress.
                
                
                (b) Modification and Dismissal of Short-Form Application (FCC Form 175). (1) (i) Any short-form application (FCC Form 175) that does not contain all of the certifications required pursuant to this section is unacceptable for filing and cannot be corrected subsequent to the applicable filing deadline. The application will be deemed incomplete, the applicant will not be found qualified to bid, and the upfront payment, if paid, will be returned.
                (ii) If:
                (A) An individual or entity submits multiple applications in a single auction; or
                (B) Entities commonly controlled by the same individual or same set of individuals submit applications for any set of licenses in the same or overlapping geographic areas in a single auction; then only one of such applications may be deemed complete, and the other such application(s) will be deemed incomplete, such applicants will not be found qualified to bid, and the associated upfront payment(s), if paid, will be returned.

                (2) The Commission will provide bidders a limited opportunity to cure defects specified herein (except for failure to sign the application and to make certifications) and to resubmit a corrected application. During the resubmission period for curing defects, a short-form application may be amended or modified to cure defects identified by the Commission or to make minor amendments or modifications. After the resubmission period has ended, a short-form application may be amended or modified to make minor changes or correct minor errors in the application. Major amendments cannot be made to a short-form application after the initial filing deadline. Major amendments include changes in ownership of the applicant that would constitute an assignment or transfer of control, changes in an applicant's size which would affect eligibility for designated entity provisions, and changes in the license service areas identified on the short-form application on which the applicant intends to bid. Minor amendments include, but are not limited to, the correction of typographical errors and other minor defects not identified as major. An application will be considered to be newly filed if it is amended by a major amendment and may not be resubmitted after applicable filing deadlines.
                (3) Applicants who fail to correct defects in their applications in a timely manner as specified by public notice will have their applications dismissed with no opportunity for resubmission.
                (4) Applicants shall have a continuing obligation to make any amendments or modifications that are necessary to maintain the accuracy and completeness of information furnished in pending applications. Such amendments or modifications shall be made as promptly as possible, and in no case more than five business days after applicants become aware of the need to make any amendment or modification, or five business days after the reportable event occurs, whichever is later. An applicant's obligation to make such amendments or modifications to a pending application continues until they are made.
                (c) Prohibition of certain communications. (1) After the short-form application filing deadline, all applicants are prohibited from cooperating or collaborating with respect to, communicating with or disclosing, to each other or any nationwide provider that is not an applicant, or, if the applicant is a nationwide provider, any non-nationwide provider that is not an applicant, in any manner the substance of their own, or each other's, or any other applicants' bids or bidding strategies (including post-auction market structure), or discussing or negotiating settlement agreements, until after the down payment deadline, unless such communications are within the scope of an agreement described in paragraphs (a)(2)(ix)(A) through (C) of this section that is disclosed pursuant to paragraph (a)(2)(viii) of this section.
                (2) Any party submitting a short-form application that has an interest disclosed pursuant to § 1.2112(a)(1) through (6) with respect to more than one short-form application for an auction must implement internal controls that preclude any individual acting on behalf of the applicant as defined for purposes of this paragraph from possessing information about the bids or bidding strategies of more than one party submitting a short-form or communicating such information with respect to a party submitting a short-form application to anyone possessing such information regarding another party submitting a short-form application. Implementation of such internal controls will not outweigh specific evidence that a prohibited communication has occurred, nor will it preclude the initiation of an investigation when warranted.
                (3) An applicant must modify its short-form application to reflect any changes in ownership or in membership of a consortium or a joint venture or agreements or understandings related to the licenses being auctioned.
                (4) A party that makes or receives a communication prohibited under paragraphs (c)(1) or (6) of this section shall report such communication in writing immediately, and in any case no later than five business days after the communication occurs. A party's obligation to make such a report continues until the report has been made. Such reports shall be filed as directed in public notices detailing procedures for the bidding that was the subject of the reported communication. If no public notice provides direction, the party making the report shall do so in writing to the Chief of the Auctions and Spectrum Access Division, Wireless Telecommunications Bureau, by the most expeditious means available, including electronic transmission such as email.
                (5) For purposes of this paragraph:
                
                (i) The term applicant shall include all controlling interests in the entity submitting a short-form application to participate in an auction (FCC Form 175), as well as all holders of partnership and other ownership interests and any stock interest amounting to 10 percent or more of the entity, or outstanding stock, or outstanding voting stock of the entity submitting a short-form application, and all officers and directors of that entity. In the case of a consortium, each member of the consortium shall be considered to have a controlling interest in the consortium; and
                (ii) The term bids or bidding strategies shall include capital calls or requests for additional funds in support of bids or bidding strategies.
                
                
                  Example:
                  Company A is an applicant in area 1. Company B and Company C each own 10 percent of Company A. Company D is an applicant in area 1, area 2, and area 3. Company C is an applicant in area 3. Without violating the Commission's Rules, Company B can enter into a consortium arrangement with Company D or acquire an ownership interest in Company D if Company B certifies either:
                
                
                (1) That it has communicated with and will communicate neither with Company A or anyone else concerning Company A's bids or bidding strategy, nor with Company C or anyone else concerning Company C's bids or bidding strategy, or
                (2) that it has not communicated with and will not communicate with Company D or anyone else concerning Company D's bids or bidding strategy.
                (6) Prohibition of certain communications for the broadcast television spectrum incentive auction conducted under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96).

                (i) For the purposes of the prohibition described in paragraphs (c)(6)(ii) and (iii) of this section, the term forward auction applicant is defined the same as the term applicant is defined in paragraph (c)(5) of this section, and the terms full power broadcast television licensee and Class A broadcast television licensee are defined the same as those terms are defined in § 1.2205(a)(1).
                (ii) Except as provided in paragraph (c)(6)(iii) of this section, in the broadcast television spectrum incentive auction conducted under section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96), beginning on the short-form application filing deadline for the forward auction and until the results of the incentive auction are announced by public notice, all forward auction applicants are prohibited from communicating directly or indirectly any incentive auction applicant's bids or bidding strategies to any full power or Class A broadcast television licensee.

                (iii) The prohibition described in paragraph (c)(6)(ii) of this section does not apply to communications between a forward auction applicant and a full power or Class A broadcast television licensee if a controlling interest, director, officer, or holder of any 10 percent or greater ownership interest in the forward auction applicant, as of the deadline for submitting short-form applications to participate in the forward auction, is also a controlling interest, director, officer, or governing board member of the full power or Class A broadcast television licensee, as of the deadline for submitting applications to participate in the reverse auction.
                
                
                  Note 1 to paragraph (c):

                  For the purposes of paragraph (c), “controlling interests” include individuals or entities with positive or negative de jure or de facto control of the licensee. De jure control includes holding 50 percent or more of the voting stock of a corporation or holding a general partnership interest in a partnership. Ownership interests that are held indirectly by any party through one or more intervening corporations may be determined by successive multiplication of the ownership percentages for each link in the vertical ownership chain and application of the relevant attribution benchmark to the resulting product, except that if the ownership percentage for an interest in any link in the chain meets or exceeds 50 percent or represents actual control, it may be treated as if it were a 100 percent interest. De facto control is determined on a case-by-case basis. Examples of de facto control include constituting or appointing 50 percent or more of the board of directors or management committee; having authority to appoint, promote, demote, and fire senior executives that control the day-to-day activities of the licensee; or playing an integral role in management decisions.
                
                
                  
                  Note 2 to paragraph (c):
                  The prohibition described in paragraph (c)(6)(ii) of this section applies to controlling interests, directors, officers, and holders of any 10 percent or greater ownership interest in the forward auction applicant as of the deadline for submitting short-form applications to participate in the forward auction, and any additional such parties at any subsequent point prior to the announcement by public notice of the results of the incentive auction. Thus, if, for example, a forward auction applicant appoints a new officer after the short-form application deadline, that new officer would be subject to the prohibition in paragraph (c)(6)(ii) of this section, but would not be included within the exception described in paragraph (c)(6)(iii) of this section.
                
                [80 FR 56809, Sept. 18, 2015]
              
              
                § 1.2106
                Submission of upfront payments.
                (a) The Commission may require applicants for licenses subject to competitive bidding to submit an upfront payment. In that event, the amount of the upfront payment and the procedures for submitting it will be set forth in a Public Notice. Any auction applicant that, pursuant to § 1.2105(a)(2)(xii), certifies that it is a former defaulter must submit an upfront payment equal to 50 percent more than the amount that otherwise would be required. No interest will be paid on upfront payments.
                (b) Upfront payments must be made by wire transfer in U.S. dollars from a financial institution whose deposits are insured by the Federal Deposit Insurance Corporation and must be made payable to the Federal Communications Commission.
                (c) If an upfront payment is not in compliance with the Commission's Rules, or if insufficient funds are tendered to constitute a valid upfront payment, the applicant shall have a limited opportunity to correct its submission to bring it up to the minimum valid upfront payment prior to the auction. If the applicant does not submit at least the minimum upfront payment, it will be ineligible to bid, its application will be dismissed and any upfront payment it has made will be returned.
                (d) The upfront payment(s) of a bidder will be credited toward any down payment required for licenses on which the bidder is the high bidder. Where the upfront payment amount exceeds the required deposit of a winning bidder, the Commission may refund the excess amount after determining that no bid withdrawal penalties are owed by that bidder.
                (e) In accordance with the provisions of paragraph (d), in the event a penalty is assessed pursuant to § 1.2104 for bid withdrawal or default, upfront payments or down payments on deposit with the Commission will be used to satisfy the bid withdrawal or default penalty before being applied toward any additional payment obligations that the high bidder may have.
                [59 FR 44293, Aug. 26, 1994, as amended at 62 FR 13543, Mar. 21, 1997; 65 FR 52345, Aug. 29, 2000; 79 FR 48530, Aug. 15, 2014; 80 FR 56813, Sept. 18, 2015]
              
              
                § 1.2107
                Submission of down payment and filing of long-form applications.
                (a) After bidding has ended, the Commission will identify and notify the high bidder and declare the bidding closed.

                (b) Unless otherwise specified by public notice, within ten (10) business days after being notified that it is a high bidder on a particular license(s), a high bidder must submit to the Commission's lockbox bank such additional funds (the “down payment”) as are necessary to bring its total deposits (not including upfront payments applied to satisfy bid withdrawal or default payments) up to twenty (20) percent of its high bid(s). (In single round sealed bid auctions conducted under § 1.2103, however, bidders may be required to submit their down payments with their bids.) Unless otherwise specified by public notice, this down payment must be made by wire transfer in U.S. dollars from a financial institution whose deposits are insured by the Federal Deposit Insurance Corporation and must be made payable to the Federal Communications Commission. Down payments will be held by the Commission until the high bidder has been awarded the license and has paid the remaining balance due on the license or authorization, in which case it will not be returned, or until the winning bidder is found unqualified to be a licensee or has defaulted, in which case it will be returned, less applicable payments. No interest on any down payment will be paid to the bidders.
                (c) A high bidder that meets its down payment obligations in a timely manner must, within ten (10) business days after being notified that it is a high bidder, submit an additional application (the “long-form application”) pursuant to the rules governing the service in which the applicant is the high bidder. Except as otherwise provided in § 1.1104, high bidders need not submit an additional application filing fee with their long-form applications. Specific procedures for filing applications will be set out by Public Notice. Ownership disclosure requirements are set forth in § 1.2112. Beginning January 1, 1999, all long-form applications must be filed electronically. An applicant that fails to submit the required long-form application under this paragraph and fails to establish good cause for any late-filed submission, shall be deemed to have defaulted and will be subject to the payments set forth in § 1.2104.
                (d) As an exhibit to its long-form application, the applicant must provide a detailed explanation of the terms and conditions and parties involved in any bidding consortia, joint venture, partnership or other agreement or arrangement it had entered into relating to the competitive bidding process prior to the time bidding was completed. Such agreements must have been entered into prior to the filing of short-form applications pursuant to § 1.2105.
                (e) A winning bidder that seeks a bidding credit to serve a qualifying tribal land, as defined in § 1.2110(f)(3)(i), within a particular market must indicate on the long-form application (FCC Form 601) that it intends to serve a qualifying tribal land within that market.
                (f) An applicant must also submit FCC Form 602 (see § 1.919 of this chapter) with its long form application (FCC Form 601).
                (g)(1)(i) A consortium participating in competitive bidding pursuant to § 1.2110(b)(4)(i) that is a winning bidder may not apply as a consortium for licenses covered by the winning bids. Individual members of the consortium or new legal entities comprising individual consortium members may apply for the licenses covered by the winning bids of the consortium. An individual member of the consortium or a new legal entity comprising two or more individual consortium members applying for a license pursuant to this provision shall be the applicant for purposes of all related requirements and filings, such as filing FCC Form 602. However, the members filing separate long-form applications shall all use the consortium's FCC Registration Number (“FRN”) on their long-form applications. An application by an individual consortium member or a new legal entity comprising two or more individual consortium members for a license covered by the winning bids of the consortium shall not constitute a major modification of the application or a change in control of the applicant for purposes of Commission rules governing the application.
                (ii) Within ten business days after release of the public notice announcing grant of a long-form application, that licensee must update its filings in the Commission's Universal Licensing System (“ULS”) to substitute its individual FRN for that of the consortium.
                (2) The continuing eligibility for size-based benefits, such as size-based bidding credits or set-aside licenses, of a newly formed legal entity comprising two or more individual consortium members will be based on the size of such newly formed entity as of the filing of its long-form application.

                (3) Members of a consortium intending to partition or disaggregate license(s) among individual members or new legal entities comprising two or more individual consortium members must select one member or one new legal entity comprising two or more individual consortium members to apply for the license(s). The applicant must include in its applications, as part of the explanation of terms and conditions provided pursuant to § 1.2107(d), the agreement of the applicable parties to partition or disaggregate the relevant license(s). Upon grant of the long-form application for that license, the licensee must then apply to partition or disaggregate the license pursuant to those terms and conditions.
                [59 FR 44293, Aug. 26, 1994, as amended at 61 FR 49075, Sept. 18, 1996; 62 FR 13543, Mar. 21, 1997; 63 FR 2342, Jan. 15, 1998; 63 FR 12659, Mar. 16, 1998; 63 FR 68942, Dec. 14, 1998; 65 FR 47354, Aug. 2, 2000; 67 FR 45365, July 9, 2002; 71 FR 6227, Feb. 7, 2006; 76 FR 37661, June 28, 2011; 80 FR 56813, Sept. 18, 2015]
              
              
                § 1.2108
                Procedures for filing petitions to deny against long-form applications.
                (a) Where petitions to deny are otherwise provided for under the Act or the commission's Rules, and unless other service-specific procedures for the filing of such petitions are provided for elsewhere in the Commission's Rules, the procedures in this section shall apply to the filing of petitions to deny the long-form applications of winning bidders.
                (b) Within a period specified by Public Notice and after the Commission by Public Notice announces that long-form applications have been accepted for filing, petitions to deny such applications may be filed. The period for filing petitions to deny shall be no more than ten (10) days. The appropriate licensing Bureau, within its discretion, may, in exigent circumstances, reduce this period of time to no less than five (5) days. Any such petitions must contain allegations of fact supported by affidavit of a person or persons with personal knowledge thereof.
                (c) An applicant may file an opposition to any petition to deny, and the petitioner a reply to such opposition. Allegations of fact or denials thereof must be supported by affidavit of a person or persons with personal knowledge thereof. The time for filing such oppositions shall be at least five (5) days from the filing date for petitions to deny, and the time for filing replies shall be at least five (5) days from the filing date for oppositions. The Commission may grant a license based on any long-form application that has been accepted for filing. The Commission shall in no case grant licenses earlier than seven (7) days following issuance of a public notice announcing long-form applications have been accepted for filing.
                (d) If the Commission determines that:
                (1) An applicant is qualified and there is no substantial and material issue of fact concerning that determination, it will grant the application.
                (2) An applicant is not qualified and that there is no substantial issue of fact concerning that determination, the Commission need not hold an evidentiary hearing and will deny the application.
                (3) Substantial and material issues of fact require a hearing, it will conduct a hearing. The Commission may permit all or part of the evidence to be submitted in written form and may permit employees other than administrative law judges to preside at the taking of written evidence. Such hearing will be conducted on an expedited basis.
                [59 FR 44293, Aug. 26, 1994, as amended at 63 FR 2343, Jan. 15, 1998; 65 FR 52345, Aug. 29, 2000]
              
              
                § 1.2109
                License grant, denial, default, and disqualification.
                (a) Unless otherwise specified by public notice, auction winners are required to pay the balance of their winning bids in a lump sum within ten (10) business days following the release of a public notice establishing the payment deadline. If a winning bidder fails to pay the balance of its winning bids in a lump sum by the applicable deadline as specified by the Commission, it will be allowed to make payment within ten (10) business days after the payment deadline, provided that it also pays a late fee equal to five percent of the amount due. When a winning bidder fails to pay the balance of its winning bid by the late payment deadline, it is considered to be in default on its license(s) and subject to the applicable default payments. Licenses will be awarded upon the full and timely payment of winning bids and any applicable late fees.

                (b) If a winning bidder withdraws its bid after the Commission has declared competitive bidding closed or fails to remit the required down payment within ten (10) business days after the Commission has declared competitive bidding closed, the bidder will be deemed to have defaulted, its application will be dismissed, and it will be liable for the default payment specified in §§ 1.2104(g)(2) or 1.2104(g)(3), whichever is applicable. In such event, the Commission, at its discretion, may either re-auction the license(s) to existing or new applicants or offer it to the other highest bidders (in descending order) at their final bids. If the license(s) is offered to the other highest bidders (in descending order), the down payment obligations set forth in § 1.2107(b) will apply. However, in combinatorial bidding auctions, the Commission will only re-auction the license(s) to existing or new applicants. The Commission will not offer the package or licenses to the next highest bidder.
                (c) A winning bidder who is found unqualified to be a licensee, fails to remit the balance of its winning bid in a timely manner, or defaults or is disqualified for any reason after having made the required down payment, will be deemed to have defaulted, its application will be dismissed, and it will be liable for the payment set forth in §§ 1.2104(g)(2) or 1.2104(g)(3), whichever is applicable. In such event, the Commission may either re-auction the license(s) to existing or new applicants or offer it to the other highest bidders (in descending order) at their final bids. However, in combinatorial bidding auctions, the Commission will only re-auction the license(s) to existing or new applicants. The Commission will not offer the package or licenses to the next highest bidder.
                (d) Bidders who are found to have violated the antitrust laws or the Commission's rules in connection with their participation in the competitive bidding process may be subject, in addition to any other applicable sanctions, to forfeiture of their upfront payment, down payment or full bid amount, and may be prohibited from participating in future auctions.
                [59 FR 44293, Aug. 26, 1994, as amended at 62 FR 13544, Mar. 21, 1997; 63 FR 2343, Jan. 15, 1998; 68 FR 42996, July 21, 2003]
              
              
                § 1.2110
                Designated entities.
                (a) Designated entities are small businesses (including businesses owned by members of minority groups and/or women), rural telephone companies, and eligible rural service providers.
                (b) Eligibility for small business and entrepreneur provisions— (1) Size attribution. (i) The gross revenues of the applicant (or licensee), its affiliates, its controlling interests, and the affiliates of its controlling interests shall be attributed to the applicant (or licensee) and considered on a cumulative basis and aggregated for purposes of determining whether the applicant (or licensee) is eligible for status as a small business, very small business, or entrepreneur, as those terms are defined in the service-specific rules. An applicant seeking status as a small business, very small business, or entrepreneur, as those terms are defined in the service-specific rules, must disclose on its short- and long-form applications, separately and in the aggregate, the gross revenues for each of the previous three years of the applicant (or licensee), its affiliates, its controlling interests, and the affiliates of its controlling interests.
                (ii) If applicable, pursuant to § 24.709 of this chapter, the total assets of the applicant (or licensee), its affiliates, its controlling interests, and the affiliates of its controlling interests shall be attributed to the applicant (or licensee) and considered on a cumulative basis and aggregated for purposes of determining whether the applicant (or licensee) is eligible for status as an entrepreneur. An applicant seeking status as an entrepreneur must disclose on its short- and long-form applications, separately and in the aggregate, the gross revenues for each of the previous two years of the applicant (or licensee), its affiliates, its controlling interests, and the affiliates of its controlling interests.
                (2) Aggregation of affiliate interests. Persons or entities that hold interests in an applicant (or licensee) that are affiliates of each other or have an identity of interests identified in § 1.2110(c)(5)(iii) will be treated as though they were one person or entity and their ownership interests aggregated for purposes of determining an applicant's (or licensee's) compliance with the requirements of this section.
                
                
                  Example 1 to paragraph (b)(2):

                  ABC Corp. is owned by individuals, A, B and C, each having an equal one-third voting interest in ABC Corp. A and B together, with two-thirds of the stock have the power to control ABC Corp. and have an identity of interest. If A&B invest in DE Corp., a broadband PCS applicant for block C, A and B's separate interests in DE Corp. must be aggregated because A and B are to be treated as one person or entity.
                
                
                  Example 2 to paragraph (b)(2):
                  ABC Corp. has subsidiary BC Corp., of which it holds a controlling 51 percent of the stock. If ABC Corp. and BC Corp., both invest in DE Corp., their separate interests in DE Corp. must be aggregated because ABC Corp. and BC Corp. are affiliates of each other.
                
                
                (3) Standard for evaluating eligibility for small business benefits. To be eligible for small business benefits:
                (i) An applicant must meet the applicable small business size standard in paragraphs (b)(1) and (2) of this section, and
                (ii) Must retain de jure and de facto control over the spectrum associated with the license(s) for which it seeks small business benefits. An applicant or licensee may lose eligibility for size-based benefits for one or more licenses without losing general eligibility for size-based benefits so long as it retains de jure and de facto control of its overall business.
                (4) Exceptions—(i) Consortium. Where an applicant to participate in bidding for Commission licenses or permits is a consortium of entities eligible for size-based bidding credits and/or closed bidding based on gross revenues and/or total assets, the gross revenues and/or total assets of each consortium member shall not be aggregated. Where an applicant to participate in bidding for Commission licenses or permits is a consortium of entities eligible for rural service provider bidding credits pursuant to paragraph (f)(4) of this section, the subscribers of each consortium member shall not be aggregated. Each consortium member must constitute a separate and distinct legal entity to qualify for this exception. Consortia that are winning bidders using this exception must comply with the requirements of § 1.2107(g) of this chapter as a condition of license grant.
                (ii) Applicants without identifiable controlling interests. Where an applicant (or licensee) cannot identify controlling interests under the standards set forth in this section, the gross revenues of all interest holders in the applicant, and their affiliates, will be attributable.
                (iii) Rural telephone cooperatives. (A)(1) An applicant will be exempt from § 1.2110(c)(2)(ii)(F) for the purpose of attribution in § 1.2110(b)(1), if the applicant or a controlling interest in the applicant, as the case may be, meets all of the following conditions:
                (i) The applicant (or the controlling interest) is organized as a cooperative pursuant to state law;
                (ii) The applicant (or the controlling interest) is a “rural telephone company” as defined by the Communications Act; and
                (iii) The applicant (or the controlling interest) demonstrates either that it is eligible for tax-exempt status under the Internal Revenue Code or that it adheres to the cooperative principles articulated in Puget Sound Plywood, Inc. v. Commissioner of Internal Revenue, 44 T.C. 305 (1965).
                (2) If the condition in paragraph (b)(3)(iii)(A)(1)(i) above cannot be met because the relevant jurisdiction has not enacted an organic statute that specifies requirements for organization as a cooperative, the applicant must show that it is validly organized and its articles of incorporation, by-laws, and/or other relevant organic documents provide that it operates pursuant to cooperative principles.
                (B) However, if the applicant is not an eligible rural telephone cooperative under paragraph (a) of this section, and the applicant has a controlling interest other than the applicant's officers and directors or an eligible rural telephone cooperative's officers and directors, paragraph (a) of this section applies with respect to the applicant's officers and directors and such controlling interest's officers and directors only when such controlling interest is either:
                (1) An eligible rural telephone cooperative under paragraph (a) of this section or
                (2) controlled by an eligible rural telephone cooperative under paragraph (a) of this section.
                
                (c) Definitions—(1) Small businesses. The Commission will establish the definition of a small business on a service-specific basis, taking into consideration the characteristics and capital requirements of the particular service.
                (2) Controlling interests. (i) For purposes of this section, controlling interest includes individuals or entities with either de jure or de facto control of the applicant. De jure control is evidenced by holdings of greater than 50 percent of the voting stock of a corporation, or in the case of a partnership, general partnership interests. De facto control is determined on a case-by-case basis. An entity must disclose its equity interest and demonstrate at least the following indicia of control to establish that it retains de facto control of the applicant:
                (A) The entity constitutes or appoints more than 50 percent of the board of directors or management committee;
                (B) The entity has authority to appoint, promote, demote, and fire senior executives that control the day-to-day activities of the licensee; and
                (C) The entity plays an integral role in management decisions.
                (ii) Calculation of certain interests. (A) Fully diluted requirement. (1) Except as set forth in paragraph (c)(2)(ii)(A)(2) of this section, ownership interests shall be calculated on a fully diluted basis; all agreements such as warrants, stock options and convertible debentures will generally be treated as if the rights thereunder already have been fully exercised.
                (2) Rights of first refusal and put options shall not be calculated on a fully diluted basis for purposes of determining de jure control; however, rights of first refusal and put options shall be calculated on a fully diluted basis if such ownership interests, in combination with other terms to an agreement, deprive an otherwise qualified applicant or licensee of de facto control.
                
                
                  Note to paragraph (c)(2)(ii)(A):

                  Mutually exclusive contingent ownership interests, i.e., one or more ownership interests that, by their terms, are mutually exclusive of one or more other ownership interests, shall be calculated as having been fully exercised only in the possible combinations in which they can be exercised by their holder(s). A contingent ownership interest is mutually exclusive of another only if contractual language specifies that both interests cannot be held simultaneously as present ownership interests.
                
                
                (B) Partnership and other ownership interests and any stock interest equity, or outstanding stock, or outstanding voting stock shall be attributed as specified.
                (C) Stock interests held in trust shall be attributed to any person who holds or shares the power to vote such stock, to any person who has the sole power to sell such stock, and to any person who has the right to revoke the trust at will or to replace the trustee at will. If the trustee has a familial, personal, or extra-trust business relationship to the grantor or the beneficiary, the grantor or beneficiary, as appropriate, will be attributed with the stock interests held in trust.
                (D) Non-voting stock shall be attributed as an interest in the issuing entity.
                (E) Limited partnership interests shall be attributed to limited partners and shall be calculated according to both the percentage of equity paid in and the percentage of distribution of profits and losses.
                (F) Officers and directors of the applicant shall be considered to have a controlling interest in the applicant. The officers and directors of an entity that controls a licensee or applicant shall be considered to have a controlling interest in the licensee or applicant. The personal net worth, including personal income of the officers and directors of an applicant, is not attributed to the applicant. To the extent that the officers and directors of an applicant are affiliates of other entities, the gross revenues of the other entities are attributed to the applicant.

                (G) Ownership interests that are held indirectly by any party through one or more intervening corporations will be determined by successive multiplication of the ownership percentages for each link in the vertical ownership chain and application of the relevant attribution benchmark to the resulting product, except that if the ownership percentage for an interest in any link in the chain exceeds 50 percent or represents actual control, it shall be treated as if it were a 100 percent interest.
                
                (H) Any person who manages the operations of an applicant or licensee pursuant to a management agreement shall be considered to have a controlling interest in such applicant or licensee if such person, or its affiliate, has authority to make decisions or otherwise engage in practices or activities that determine, or significantly influence:
                (1) The nature or types of services offered by such an applicant or licensee;
                (2) The terms upon which such services are offered; or
                (3) The prices charged for such services.
                (I) Any licensee or its affiliate who enters into a joint marketing arrangement with an applicant or licensee, or its affiliate, shall be considered to have a controlling interest, if such applicant or licensee, or its affiliate, has authority to make decisions or otherwise engage in practices or activities that determine, or significantly influence:
                (1) The nature or types of services offered by such an applicant or licensee;
                (2) The terms upon which such services are offered; or
                (3) The prices charged for such services.
                (J) In addition to the provisions of paragraphs (b)(1)(i) and (f)(4)(i)(C) of this section, for purposes of determining an applicant's or licensee's eligibility for bidding credits for designated entity benefits, the gross revenues (or, in the case of a rural service provider under paragraph (f)(4) of this section, the subscribers) of any disclosable interest holder of an applicant or licensee are also attributable to the applicant or licensee, on a license-by-license basis, if the disclosable interest holder uses, or has an agreement to use, more than 25 percent of the spectrum capacity of a license awarded with bidding credits. For purposes of this provision, a disclosable interest holder in a designated entity applicant or licensee is defined as any individual or entity holding a ten percent or greater interest of any kind in the designated entity, including but not limited to, a ten percent or greater interest in any class of stock, warrants, options or debt securities in the applicant or licensee. This rule, however, shall not cause a disclosable interest holder, which is not otherwise a controlling interest, affiliate, or an affiliate of a controlling interest of a rural service provider to have the disclosable interest holder's subscribers become attributable to the rural service provider applicant or licensee when the disclosable interest holder has a spectrum use agreement to use more than 25 percent of the spectrum capacity of a license awarded with a rural service provider bidding credit, so long as
                
                  (1) The disclosable interest holder is independently eligible for a rural service provider bidding credit, and;
                
                  (2) The disclosable interest holder's spectrum use and any spectrum use agreements are otherwise permissible under the Commission's rules.
                (3) Businesses owned by members of minority groups and/or women. Unless otherwise provided in rules governing specific services, a business owned by members of minority groups and/or women is one in which minorities and/or women who are U.S. citizens control the applicant, have at least greater than 50 percent equity ownership and, in the case of a corporate applicant, have a greater than 50 percent voting interest. For applicants that are partnerships, every general partner must be either a minority and/or woman (or minorities and/or women) who are U.S. citizens and who individually or together own at least 50 percent of the partnership equity, or an entity that is 100 percent owned and controlled by minorities and/or women who are U.S. citizens. The interests of minorities and women are to be calculated on a fully diluted basis; agreements such as stock options and convertible debentures shall be considered to have a present effect on the power to control an entity and shall be treated as if the rights thereunder already have been fully exercised. However, upon a demonstration that options or conversion rights held by non-controlling principals will not deprive the minority and female principals of a substantial financial stake in the venture or impair their rights to control the designated entity, a designated entity may seek a waiver of the requirement that the equity of the minority and female principals must be calculated on a fully-diluted basis. The term minority includes individuals of Black or African American, Hispanic or Latino, American Indian or Alaskan Native, Asian, and Native Hawaiian or Pacific Islander extraction.
                (4) Rural telephone companies. A rural telephone company is any local exchange carrier operating entity to the extent that such entity—
                (i) Provides common carrier service to any local exchange carrier study area that does not include either:
                (A) Any incorporated place of 10,000 inhabitants or more, or any part thereof, based on the most recently available population statistics of the Bureau of the Census, or
                (B) Any territory, incorporated or unincorporated, included in an urbanized area, as defined by the Bureau of the Census as of August 10, 1993;
                (ii) Provides telephone exchange service, including exchange access, to fewer than 50,000 access lines;
                (iii) Provides telephone exchange service to any local exchange carrier study area with fewer than 100,000 access lines; or
                (iv) Has less than 15 percent of its access lines in communities of more than 50,000 on the date of enactment of the Telecommunications Act of 1996.
                (5) Affiliate. (i) An individual or entity is an affiliate of an applicant or of a person holding an attributable interest in an applicant if such individual or entity—
                (A) Directly or indirectly controls or has the power to control the applicant, or
                (B) Is directly or indirectly controlled by the applicant, or
                (C) Is directly or indirectly controlled by a third party or parties that also controls or has the power to control the applicant, or
                (D) Has an “identity of interest” with the applicant.
                (ii) Nature of control in determining affiliation.

                (A) Every business concern is considered to have one or more parties who directly or indirectly control or have the power to control it. Control may be affirmative or negative and it is immaterial whether it is exercised so long as the power to control exists.
                
                
                  Example.
                  An applicant owning 50 percent of the voting stock of another concern would have negative power to control such concern since such party can block any action of the other stockholders. Also, the bylaws of a corporation may permit a stockholder with less than 50 percent of the voting stock to block any actions taken by the other stockholders in the other entity. Affiliation exists when the applicant has the power to control a concern while at the same time another person, or persons, are in control of the concern at the will of the party or parties with the power to control.
                
                
                (B) Control can arise through stock ownership; occupancy of director, officer or key employee positions; contractual or other business relations; or combinations of these and other factors. A key employee is an employee who, because of his/her position in the concern, has a critical influence in or substantive control over the operations or management of the concern.

                (C) Control can arise through management positions where a concern's voting stock is so widely distributed that no effective control can be established.
                
                
                  Example.
                  In a corporation where the officers and directors own various size blocks of stock totaling 40 percent of the corporation's voting stock, but no officer or director has a block sufficient to give him or her control or the power to control and the remaining 60 percent is widely distributed with no individual stockholder having a stock interest greater than 10 percent, management has the power to control. If persons with such management control of the other entity are persons with attributable interests in the applicant, the other entity will be deemed an affiliate of the applicant.
                
                
                (iii) Identity of interest between and among persons. Affiliation can arise between or among two or more persons with an identity of interest, such as members of the same family or persons with common investments. In determining if the applicant controls or has the power to control a concern, persons with an identity of interest will be treated as though they were one person.
                
                
                  Example.

                  Two shareholders in Corporation Y each have attributable interests in the same PCS application. While neither shareholder has enough shares to individually control Corporation Y, together they have the power to control Corporation Y. The two shareholders with these common investments (or identity in interest) are treated as though they are one person and Corporation Y would be deemed an affiliate of the applicant.
                
                
                (A) Spousal affiliation. Both spouses are deemed to own or control or have the power to control interests owned or controlled by either of them, unless they are subject to a legal separation recognized by a court of competent jurisdiction in the United States. In calculating their net worth, investors who are legally separated must include their share of interests in property held jointly with a spouse.
                (B) Kinship affiliation. Immediate family members will be presumed to own or control or have the power to control interests owned or controlled by other immediate family members. In this context “immediate family member” means father, mother, husband, wife, son, daughter, brother, sister, father- or mother-in-law, son- or daughter-in-law, brother- or sister-in-law, step-father or -mother, step-brother or -sister, step-son or -daughter, half brother or sister. This presumption may be rebutted by showing that the family members are estranged, the family ties are remote, or the family members are not closely involved with each other in business matters.
                
                
                  Example.
                  A owns a controlling interest in Corporation X. A's sister-in-law, B, has an attributable interest in a PCS application. Because A and B have a presumptive kinship affiliation, A's interest in Corporation Y is attributable to B, and thus to the applicant, unless B rebuts the presumption with the necessary showing.
                
                
                (iv) Affiliation through stock ownership. (A) An applicant is presumed to control or have the power to control a concern if he or she owns or controls or has the power to control 50 percent or more of its voting stock.
                (B) An applicant is presumed to control or have the power to control a concern even though he or she owns, controls or has the power to control less than 50 percent of the concern's voting stock, if the block of stock he or she owns, controls or has the power to control is large as compared with any other outstanding block of stock.
                (C) If two or more persons each owns, controls or has the power to control less than 50 percent of the voting stock of a concern, such minority holdings are equal or approximately equal in size, and the aggregate of these minority holdings is large as compared with any other stock holding, the presumption arises that each one of these persons individually controls or has the power to control the concern; however, such presumption may be rebutted by a showing that such control or power to control, in fact, does not exist.

                (v) Affiliation arising under stock options, convertible debentures, and agreements to merge. Except as set forth in paragraph (c)(2)(ii)(A)(2) of this section, stock options, convertible debentures, and agreements to merge (including agreements in principle) are generally considered to have a present effect on the power to control the concern. Therefore, in making a size determination, such options, debentures, and agreements are generally treated as though the rights held thereunder had been exercised. However, an affiliate cannot use such options and debentures to appear to terminate its control over another concern before it actually does so.
                
                
                  Example 1 to paragraph (c)(5)(v).
                  If company B holds an option to purchase a controlling interest in company A, who holds an attributable interest in a PCS application, the situation is treated as though company B had exercised its rights and had become owner of a controlling interest in company A. The gross revenues of company B must be taken into account in determining the size of the applicant.
                
                
                  Example 2.
                  If a large company, BigCo, holds 70% (70 of 100 outstanding shares) of the voting stock of company A, who holds an attributable interest in a PCS application, and gives a third party, SmallCo, an option to purchase 50 of the 70 shares owned by BigCo, BigCo will be deemed to be an affiliate of company A, and thus the applicant, until SmallCo actually exercises its option to purchase such shares. In order to prevent BigCo from circumventing the intent of the rule which requires such options to be considered on a fully diluted basis, the option is not considered to have present effect in this case.
                
                
                  Example 3.
                  If company A has entered into an agreement to merge with company B in the future, the situation is treated as though the merger has taken place.
                
                
                  Note to paragraph (c)(5)(v):

                  Mutually exclusive contingent ownership interests, i.e., one or more ownership interests that, by their terms, are mutually exclusive of one or more other ownership interests, shall be calculated as having been fully exercised only in the possible combinations in which they can be exercised by their holder(s). A contingent ownership interest is mutually exclusive of another only if contractual language specifies that both interests cannot be held simultaneously as present ownership interests.
                
                
                (vi) Affiliation under voting trusts. (A) Stock interests held in trust shall be deemed controlled by any person who holds or shares the power to vote such stock, to any person who has the sole power to sell such stock, and to any person who has the right to revoke the trust at will or to replace the trustee at will.
                (B) If a trustee has a familial, personal or extra-trust business relationship to the grantor or the beneficiary, the stock interests held in trust will be deemed controlled by the grantor or beneficiary, as appropriate.
                (C) If the primary purpose of a voting trust, or similar agreement, is to separate voting power from beneficial ownership of voting stock for the purpose of shifting control of or the power to control a concern in order that such concern or another concern may meet the Commission's size standards, such voting trust shall not be considered valid for this purpose regardless of whether it is or is not recognized within the appropriate jurisdiction.
                (vii) Affiliation through common management. Affiliation generally arises where officers, directors, or key employees serve as the majority or otherwise as the controlling element of the board of directors and/or the management of another entity.
                (viii) Affiliation through common facilities. Affiliation generally arises where one concern shares office space and/or employees and/or other facilities with another concern, particularly where such concerns are in the same or related industry or field of operations, or where such concerns were formerly affiliated, and through these sharing arrangements one concern has control, or potential control, of the other concern.
                (ix) Affiliation through contractual relationships. Affiliation generally arises where one concern is dependent upon another concern for contracts and business to such a degree that one concern has control, or potential control, of the other concern.
                (x) Affiliation under joint venture arrangements. (A) A joint venture for size determination purposes is an association of concerns and/or individuals, with interests in any degree or proportion, formed by contract, express or implied, to engage in and carry out a single, specific business venture for joint profit for which purpose they combine their efforts, property, money, skill and knowledge, but not on a continuing or permanent basis for conducting business generally. The determination whether an entity is a joint venture is based upon the facts of the business operation, regardless of how the business operation may be designated by the parties involved. An agreement to share profits/losses proportionate to each party's contribution to the business operation is a significant factor in determining whether the business operation is a joint venture.
                (B) The parties to a joint venture are considered to be affiliated with each other. Nothing in this subsection shall be construed to define a small business consortium, for purposes of determining status as a designated entity, as a joint venture under attribution standards provided in this section.
                (xi) Exclusion from affiliation coverage. For purposes of this section, Indian tribes or Alaska Regional or Village Corporations organized pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), or entities owned and controlled by such tribes or corporations, are not considered affiliates of an applicant (or licensee) that is owned and controlled by such tribes, corporations or entities, and that otherwise complies with the requirements of this section, except that gross revenues derived from gaming activities conducted by affiliate entities pursuant to the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) will be counted in determining such applicant's (or licensee's) compliance with the financial requirements of this section, unless such applicant establishes that it will not receive a substantial unfair competitive advantage because significant legal constraints restrict the applicant's ability to access such gross revenues.
                
                (6) Consortium. A consortium of small businesses, very small businesses, entrepreneurs, or rural service providers is a conglomerate organization composed of two or more entities, each of which individually satisfies the definition of a small business, very small business, entrepreneur, or rural service provider as those terms are defined in this section and in applicable service-specific rules. Each individual member must constitute a separate and distinct legal entity to qualify.
                (d) The Commission may set aside specific licenses for which only eligible designated entities, as specified by the Commission, may bid.
                (e) The Commission may permit partitioning of service areas in particular services for eligible designated entities.
                (f) Bidding credits. (1) The Commission may award bidding credits (i.e., payment discounts) to eligible designated entities. Competitive bidding rules applicable to individual services will specify the designated entities eligible for bidding credits, the licenses for which bidding credits are available, the amounts of bidding credits and other procedures.
                (2) Small business bidding credits.—(i) Size of bidding credits. A winning bidder that qualifies as a small business, and has not claimed a rural service provider bidding credit pursuant to paragraph (f)(4) of this section, may use the following bidding credits corresponding to its respective average gross revenues for the preceding 3 years:
                (A) Businesses with average gross revenues for the preceding 3 years not exceeding $4 million are eligible for bidding credits of 35 percent;
                (B) Businesses with average gross revenues for the preceding 3 years not exceeding $20 million are eligible for bidding credits of 25 percent; and
                (C) Businesses with average gross revenues for the preceding 3 years not exceeding $55 million are eligible for bidding credits of 15 percent.
                (ii) Cap on winning bid discount. A maximum total discount that a winning bidder that is eligible for a small business bidding credit may receive will be established on an auction-by-auction basis. The limit on the discount that a winning bidder that is eligible for a small business bidding credit may receive in any particular auction will be no less than $25 million. The Commission may adopt a market-based cap on an auction-by-auction basis that would establish an overall limit on the discount that a small business may receive for certain license areas.
                (3) Bidding credit for serving qualifying tribal land. A winning bidder for a market will be eligible to receive a bidding credit for serving a qualifying tribal land within that market, provided that it complies with § 1.2107(e). The following definition, terms, and conditions shall apply for the purposes of this section and § 1.2107(e):
                (i) Qualifying tribal land means any federally recognized Indian tribe's reservation, Pueblo, or Colony, including former reservations in Oklahoma, Alaska Native regions established pursuant to the Alaska Native Claims Settlement Act (85 Stat. 688), and Indian allotments, that has a wireline telephone subscription rate equal to or less than eighty-five (85) percent based on the most recently available U.S. Census Data.
                (ii) Certification. (A) Within 180 days after the filing deadline for long-form applications, the winning bidder must amend its long-form application and attach a certification from the tribal government stating the following:
                (1) The tribal government authorizes the winning bidder to site facilities and provide service on its tribal land;
                (2) The tribal area to be served by the winning bidder constitutes qualifying tribal land; and
                (3) The tribal government has not and will not enter into an exclusive contract with the applicant precluding entry by other carriers, and will not unreasonably discriminate among wireless carriers seeking to provide service on the qualifying tribal land.

                (B) In addition, within 180 days after the filing deadline for long-form applications, the winning bidder must amend its long-form application and file a certification that it will comply with the construction requirements set forth in paragraph (f)(3)(vii) of this section and consult with the tribal government regarding the siting of facilities and deployment of service on the tribal land.
                (C) If the winning bidder fails to submit the required certifications within the 180-day period, the bidding credit will not be awarded, and the winning bidder must pay any outstanding balance on its winning bid amount.
                (iii) Bidding credit formula. Subject to the applicable bidding credit limit set forth in § 1.2110(f)(3)(iv), the bidding credit shall equal five hundred thousand (500,000) dollars for the first two hundred (200) square miles (518 square kilometers) of qualifying tribal land, and twenty-five hundred (2500) dollars for each additional square mile (2.590 square kilometers) of qualifying tribal land above two hundred (200) square miles (518 square kilometers).
                (iv) Bidding credit limit. If the high bid is equal to or less than one million (1,000,000) dollars, the maximum bidding credit calculated pursuant to § 1.2110(f)(3)(iii) shall not exceed fifty (50) percent of the high bid. If the high bid is greater than one million (1,000,000) dollars, but equal to or less than two million (2,000,000) dollars, the maximum bidding credit calculated pursuant to § 1.2110(f)(3)(iii) shall not exceed five hundred thousand (500,000) dollars. If the high bid is greater than two million (2,000,000) dollars, the maximum bidding credit calculated pursuant to § 1.2110(f)(3)(iii) shall not exceed thirty-five (35) percent of the high bid.
                (v) Bidding credit limit in auctions subject to specified reserve price(s). In any auction of eligible frequencies described in section 113(g)(2) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(g)(2) with reserve price(s) and in any auction with reserve price(s) in which the Commission specifies that this provision shall apply, the aggregate amount available to be awarded as bidding credits for serving qualifying tribal land with respect to all licenses subject to a reserve price shall not exceed the amount by which winning bids for those licenses net of discounts the Commission takes into account when reporting net bids in the Public Notice closing the auction exceed the applicable reserve price. If the total amount that might be awarded as tribal land bidding credits based on applications for all licenses subject to the reserve price exceeds the aggregate amount available to be awarded, the Commission will award eligible applicants a pro rata tribal land bidding credit. The Commission may determine at any time that the total amount that might be awarded as tribal land bidding credits is less than the aggregate amount available to be awarded and grant full tribal land bidding credits to relevant applicants, including any that previously received pro rata tribal land bidding credits. To determine the amount of an applicant's pro rata tribal land bidding credit, the Commission will multiply the full amount of the tribal land bidding credit for which the applicant would be eligible excepting this limitation ((f)(3)(v)) of this section by a fraction, consisting of a numerator in the amount by which winning bids for licenses subject to the reserve price net of discounts the Commission takes into account when reporting net bids in the Public Notice closing the auction exceed the reserve price and a denominator in the amount of the aggregate maximum tribal land bidding credits for which applicants for such licenses might have qualified excepting this limitation ((f)(3)(v)) of this section. When determining the aggregate maximum tribal land bidding credits for which applicants for such licenses might have qualified, the Commission shall assume that any applicant seeking a tribal land bidding credit on its long-form application will be eligible for the largest tribal land bidding credit possible for its bid for its license excepting this limitation ((f)(3)(v)) of this section. After all applications seeking a tribal land bidding credit with respect to licenses covered by a reserve price have been finally resolved, the Commission will recalculate the pro rata credit. For these purposes, final determination of a credit occurs only after any review or reconsideration of the award of such credit has been concluded and no opportunity remains for further review or reconsideration. To recalculate an applicant's pro rata tribal land bidding credit, the Commission will multiply the full amount of the tribal land bidding credit for which the applicant would be eligible excepting this limitation ((f)(3)(v)) of this section by a fraction, consisting of a numerator in the amount by which winning bids for licenses subject to the reserve price net of discounts the Commission takes into account when reporting net bids in the Public Notice closing the auction exceed the reserve price and a denominator in the amount of the aggregate amount of tribal land bidding credits for which all applicants for such licenses would have qualified excepting this limitation ((f)(3)(v)) of this section.
                (vi) Application of credit. A pending request for a bidding credit for serving qualifying tribal land has no effect on a bidder's obligations to make any auction payments, including down and final payments on winning bids, prior to award of the bidding credit by the Commission. Tribal land bidding credits will be calculated and awarded prior to license grant. If the Commission grants an applicant a pro rata tribal land bidding credit prior to license grant, as provided by paragraph (f)(3)(v) of this section, the Commission shall recalculate the applicant's pro rata tribal land bidding credit after all applications seeking tribal land biddings for licenses subject to the same reserve price have been finally resolved. If a recalculated tribal land bidding credit is larger than the previously awarded pro rata tribal land bidding credit, the Commission will award the difference.
                (vii) Post-construction certification. Within fifteen (15) days of the third anniversary of the initial grant of its license, a recipient of a bidding credit under this section shall file a certification that the recipient has constructed and is operating a system capable of serving seventy-five (75) percent of the population of the qualifying tribal land for which the credit was awarded. The recipient must provide the total population of the tribal area covered by its license as well as the number of persons that it is serving in the tribal area.
                (viii) Performance penalties. If a recipient of a bidding credit under this section fails to provide the post-construction certification required by paragraph (f)(3)(vii) of this section, then it shall repay the bidding credit amount in its entirety, plus interest. The interest will be based on the rate for ten-year U.S. Treasury obligations applicable on the date the license is granted. Such payment shall be made within thirty (30) days of the third anniversary of the initial grant of its license. Failure to repay the bidding credit amount and interest within the required time period will result in automatic termination of the license without specific Commission action. Repayment of bidding credit amounts pursuant to this provision shall not affect the calculation of amounts available to be awarded as tribal land bidding credits pursuant to (f)(3)(v) of this section.
                (4) Rural service provider bidding credit—(i) Eligibility. A winning bidder that qualifies as a rural service provider and has not claimed a small business bidding credit pursuant to paragraph (f)(2) of this section will be eligible to receive a 15 percent bidding credit. For the purposes of this paragraph, a rural service provider means a service provider that—
                (A) Is in the business of providing commercial communications services and together with its controlling interests, affiliates, and the affiliates of its controlling interests as those terms are defined in paragraphs (c)(2) and (c)(5) of this section, has fewer than 250,000 combined wireless, wireline, broadband, and cable subscribers as of the date of the short-form filing deadline; and
                (B) Serves predominantly rural areas, defined as counties with a population density of 100 or fewer persons per square mile.
                (C) Size attribution. (1) The combined wireless, wireline, broadband, and cable subscribers of the applicant (or licensee), its affiliates, its controlling interests, and the affiliates of its controlling interests shall be attributed to the applicant (or licensee) and considered on a cumulative basis and aggregated for purposes of determining whether the applicant (or licensee) is eligible for the rural service provider bidding credit.
                
                
                  (2) Exception. For rural partnerships providing service as of July 16, 2015, the Commission will determine eligibility for the 15 percent rural service provider bidding credit by evaluating whether the individual members of the rural partnership individually have fewer than 250,000 combined wireless, wireline, broadband, and cable subscribers, and for those types of rural partnerships, the subscribers will not be aggregated.
                (ii) Cap on winning bid discount. A maximum total discount that a winning bidder that is eligible for a rural service provider bidding credit may receive will be established on an auction-by-auction basis. The limit on the discount that a winning bidder that is eligible for a rural service provider bidding credit may receive in any particular auction will be no less than $10 million. The Commission may adopt a market-based cap on an auction-by-auction basis that would establish an overall limit on the discount that a rural service provider may receive for certain license areas.
                (g) Installment payments. The Commission may permit small businesses (including small businesses owned by women, minorities, or rural telephone companies that qualify as small businesses) and other entities determined to be eligible on a service-specific basis, which are high bidders for licenses specified by the Commission, to pay the full amount of their high bids in installments over the term of their licenses pursuant to the following:
                (1) Unless otherwise specified by public notice, each eligible applicant paying for its license(s) on an installment basis must deposit by wire transfer in the manner specified in § 1.2107(b) sufficient additional funds as are necessary to bring its total deposits to ten (10) percent of its winning bid(s) within ten (10) days after the Commission has declared it the winning bidder and closed the bidding. Failure to remit the required payment will make the bidder liable to pay a default payment pursuant to § 1.2104(g)(2).
                (2) Within ten (10) days of the conditional grant of the license application of a winning bidder eligible for installment payments, the licensee shall pay another ten (10) percent of the high bid, thereby commencing the eligible licensee's installment payment plan. If a winning bidder eligible for installment payments fails to submit this additional ten (10) percent of its high bid by the applicable deadline as specified by the Commission, it will be allowed to make payment within ten (10) business days after the payment deadline, provided that it also pays a late fee equal to five percent of the amount due. When a winning bidder eligible for installment payments fails to submit this additional ten (10) percent of its winning bid, plus the late fee, by the late payment deadline, it is considered to be in default on its license(s) and subject to the applicable default payments. Licenses will be awarded upon the full and timely payment of second down payments and any applicable late fees.
                (3) Upon grant of the license, the Commission will notify each eligible licensee of the terms of its installment payment plan and that it must execute a promissory note and security agreement as a condition of the installment payment plan. Unless other terms are specified in the rules of particular services, such plans will:
                (i) Impose interest based on the rate of U.S. Treasury obligations (with maturities closest to the duration of the license term) at the time of licensing;
                (ii) Allow installment payments for the full license term;
                (iii) Begin with interest-only payments for the first two years; and
                (iv) Amortize principal and interest over the remaining term of the license.
                (4) A license granted to an eligible entity that elects installment payments shall be conditioned upon the full and timely performance of the licensee's payment obligations under the installment plan.

                (i) Any licensee that fails to submit its quarterly payment on an installment payment obligation (the “Required Installment Payment”) may submit such payment on or before the last day of the next quarter (the “first additional quarter”) without being considered delinquent. Any licensee making its Required Installment Payment during this period (the “first additional quarter grace period”) will be assessed a late payment fee equal to five percent (5%) of the amount of the past due Required Installment Payment. The late payment fee applies to the total Required Installment Payment regardless of whether the licensee submitted a portion of its Required Installment Payment in a timely manner.

                (ii) If any licensee fails to make the Required Installment Payment on or before the last day of the first additional quarter set forth in paragraph (g)(4)(i) of this section, the licensee may submit its Required Installment Payment on or before the last day of the next quarter (the “second additional quarter”), except that no such additional time will be provided for the July 31, 1998 suspension interest and installment payments from C or F block licensees that are not made within 90 days of the payment resumption date for those licensees, as explained in Amendment of the Commission's Rules Regarding Installment Payment Financing for Personal Communications Services (PCS) Licensees, Order on Reconsideration of the Second Report and Order, WT Docket No. 97-82, 13 FCC Rcd 8345 (1998). Any licensee making the Required Installment Payment during the second additional quarter (the “second additional quarter grace period”) will be assessed a late payment fee equal to ten percent (10%) of the amount of the past due Required Installment Payment. Licensees shall not be required to submit any form of request in order to take advantage of the first and second additional quarter grace periods.
                (iii) All licensees that avail themselves of these grace periods must pay the associated late payment fee(s) and the Required Installment Payment prior to the conclusion of the applicable additional quarter grace period(s). Payments made at the close of any grace period(s) will first be applied to satisfy any lender advances as required under each licensee's “Note and Security Agreement,” with the remainder of such payments applied in the following order: late payment fees, interest charges, installment payments for the most back-due quarterly installment payment.
                (iv) If an eligible entity obligated to make installment payments fails to pay the total Required Installment Payment, interest and any late payment fees associated with the Required Installment Payment within two quarters (6 months) of the Required Installment Payment due date, it shall be in default, its license shall automatically cancel, and it will be subject to debt collection procedures. A licensee in the PCS C or F blocks shall be in default, its license shall automatically cancel, and it will be subject to debt collection procedures, if the payment due on the payment resumption date, referenced in paragraph (g)(4)(ii) of this section, is more than ninety (90) days delinquent.
                (h) The Commission may establish different upfront payment requirements for categories of designated entities in competitive bidding rules of particular auctionable services.
                (i) The Commission may offer designated entities a combination of the available preferences or additional preferences.

                (j) Designated entities must describe on their long-form applications how they satisfy the requirements for eligibility for designated entity status, and must list and summarize on their long-form applications all agreements that affect designated entity status such as partnership agreements, shareholder agreements, management agreements, spectrum leasing arrangements, spectrum resale (including wholesale) arrangements, spectrum use agreements, and all other agreements including oral agreements, establishing as applicable, de facto or de jure control of the entity. Designated entities also must provide the date(s) on which they entered into each of the agreements listed. In addition, designated entities must file with their long-form applications a copy of each such agreement. In order to enable the Commission to audit designated entity eligibility on an ongoing basis, designated entities that are awarded eligibility must, for the term of the license, maintain at their facilities or with their designated agents the lists, summaries, dates and copies of agreements required to be identified and provided to the Commission pursuant to this paragraph and to § 1.2114.

                (k) The Commission may, on a service-specific basis, permit consortia, each member of which individually meets the eligibility requirements, to qualify for any designated entity provisions.
                (l) The Commission may, on a service-specific basis, permit publicly-traded companies that are owned by members of minority groups or women to qualify for any designated entity provisions.
                (m) Audits. (1) Applicants and licensees claiming eligibility shall be subject to audits by the Commission, using in-house and contract resources. Selection for audit may be random, on information, or on the basis of other factors.
                (2) Consent to such audits is part of the certification included in the short-form application (FCC Form 175). Such consent shall include consent to the audit of the applicant's or licensee's books, documents and other material (including accounting procedures and practices) regardless of form or type, sufficient to confirm that such applicant's or licensee's representations are, and remain, accurate. Such consent shall include inspection at all reasonable times of the facilities, or parts thereof, engaged in providing and transacting business, or keeping records regarding FCC-licensed service and shall also include consent to the interview of principals, employees, customers and suppliers of the applicant or licensee.
                (n) Annual reports. (1) Each designated entity licensee must file with the Commission an annual report no later than September 30 of each year for each license it holds that was acquired using designated entity benefits and that, as of August 31 of the year in which the report is due (the “cut-off date”), remains subject to designated entity unjust enrichment requirements (a “designated entity license”). The annual report must provide the information described in paragraph (n)(2) of this section for the year ending on the cut-off date (the “reporting year”). If, during the reporting year, a designated entity has assigned or transferred a designated entity license to another designated entity, the designated entity that holds the designated entity license on September 30 of the year in which the application for the transaction is filed is responsible for filing the annual report.
                (2) The annual report shall include, at a minimum, a list and summaries of all agreements and arrangements (including proposed agreements and arrangements) that relate to eligibility for designated entity benefits. In addition to a summary of each agreement or arrangement, this list must include the parties (including affiliates, controlling interests, and affiliates of controlling interests) to each agreement or arrangement, as well as the dates on which the parties entered into each agreement or arrangement.
                (3) A designated entity need not list and summarize on its annual report the agreements and arrangements otherwise required to be included under paragraphs (n)(1) and (n)(2) of this section if it has already filed that information with the Commission, and the information on file remains current. In such a situation, the designated entity must instead include in its annual report both the ULS file number of the report or application containing the current information and the date on which that information was filed.
                (o) Gross revenues. Gross revenues shall mean all income received by an entity, whether earned or passive, before any deductions are made for costs of doing business (e.g., cost of goods sold), as evidenced by audited financial statements for the relevant number of most recently completed calendar years or, if audited financial statements were not prepared on a calendar-year basis, for the most recently completed fiscal years preceding the filing of the applicant's short-form (FCC Form 175). If an entity was not in existence for all or part of the relevant period, gross revenues shall be evidenced by the audited financial statements of the entity's predecessor-in-interest or, if there is no identifiable predecessor-in-interest, unaudited financial statements certified by the applicant as accurate. When an applicant does not otherwise use audited financial statements, its gross revenues may be certified by its chief financial officer or its equivalent and must be prepared in accordance with Generally Accepted Accounting Principles.
                
                (p) Total assets. Total assets shall mean the book value (except where generally accepted accounting principles (GAAP) require market valuation) of all property owned by an entity, whether real or personal, tangible or intangible, as evidenced by the most recently audited financial statements or certified by the applicant's chief financial offer or its equivalent if the applicant does not otherwise use audited financial statements.
                [63 FR 2343, Jan. 15, 1998; 63 FR 12659, Mar. 16, 1998, as amended at 63 FR 17122, Apr. 8, 1998; 65 FR 47355, Aug. 2, 2000; 65 FR 52345, Aug. 29, 2000; 65 FR 68924, Nov. 15, 2000; 67 FR 16650, Apr. 8, 2002; 67 FR 45365, July 9, 2002; 68 FR 23422, May 2, 2003; 68 FR 42996, July 21, 2003; 69 FR 61321, Oct. 18, 2004; 70 FR 57187, Sept. 30, 2005; 71 FR 6227, Feb. 7, 2006; 71 FR 26251, May 4, 2006; 77 FR 16470, Mar. 21, 2012; 80 FR 56813, Sept. 18, 2015]
              
              
                § 1.2111
                Assignment or transfer of control: unjust enrichment.
                (a) Unjust enrichment payment: installment financing. (1) If a licensee that utilizes installment financing under this section seeks to assign or transfer control of its license to an entity not meeting the eligibility standards for installment payments, the licensee must make full payment of the remaining unpaid principal and any unpaid interest accrued through the date of assignment or transfer as a condition of approval.
                (2) If a licensee that utilizes installment financing under this section seeks to make any change in ownership structure that would result in the licensee losing eligibility for installment payments, the licensee shall first seek Commission approval and must make full payment of the remaining unpaid principal and any unpaid interest accrued through the date of such change as a condition of approval. A licensee's (or other attributable entity's) increased gross revenues or increased total assets due to nonattributable equity investments, debt financing, revenue from operations or other investments, business development or expanded service shall not be considered to result in the licensee losing eligibility for installment payments.
                (3) If a licensee seeks to make any change in ownership that would result in the licensee qualifying for a less favorable installment plan under this section, the licensee shall seek Commission approval and must adjust its payment plan to reflect its new eligibility status. A licensee may not switch its payment plan to a more favorable plan.
                (b) Unjust enrichment payment: bidding credits.
                
                (b) Unjust enrichment payment: bidding credits. (1) A licensee that utilizes a bidding credit, and that during the initial term seeks to assign or transfer control of a license to an entity that does not meet the eligibility criteria for a bidding credit, will be required to reimburse the U.S. Government for the amount of the bidding credit, plus interest based on the rate for ten year U.S. Treasury obligations applicable on the date the license was granted, as a condition of Commission approval of the assignment or transfer. If, within the initial term of the license, a licensee that utilizes a bidding credit seeks to assign or transfer control of a license to an entity that is eligible for a lower bidding credit, the difference between the bidding credit obtained by the assigning party and the bidding credit for which the acquiring party would qualify, plus interest based on the rate for ten year U.S. Treasury obligations applicable on the date the license is granted, must be paid to the U.S. Government as a condition of Commission approval of the assignment or transfer. If, within the initial term of the license, a licensee that utilizes a bidding credit seeks to make any ownership change that would result in the licensee losing eligibility for a bidding credit (or qualifying for a lower bidding credit), the amount of the bidding credit (or the difference between the bidding credit originally obtained and the bidding credit for which the licensee would qualify after restructuring), plus interest based on the rate for ten year U.S. Treasury obligations applicable on the date the license is granted, must be paid to the U.S. Government as a condition of Commission approval of the assignment or transfer or of a reportable eligibility event (see § 1.2114).
                
                (2) Payment schedule. (i) The amount of payments made pursuant to paragraph (d)(1) of this section will be reduced over time as follows:
                (A) A transfer in the first two years of the license term will result in a forfeiture of 100 percent of the value of the bidding credit (or in the case of very small businesses transferring to small businesses, 100 percent of the difference between the bidding credit received by the former and the bidding credit for which the latter is eligible);
                (B) A transfer in year 3 of the license term will result in a forfeiture of 75 percent of the value of the bidding credit;
                (C) A transfer in year 4 of the license term will result in a forfeiture of 50 percent of the value of the bidding credit;
                (D) A transfer in year 5 of the license term will result in a forfeiture of 25 percent of the value of the bidding credit; and
                (E) For a transfer in year 6 or thereafter, there will be no payment.
                (ii) These payments will have to be paid to the United States Treasury as a condition of approval of the assignment, transfer, ownership change or reportable eligibility event (see § 1.2114).
                (c) Unjust enrichment: partitioning and disaggregation—(1) Installment payments. Licensees making installment payments, that partition their licenses or disaggregate their spectrum to entities not meeting the eligibility standards for installment payments, will be subject to the provisions concerning unjust enrichment as set forth in this section.
                (2) Bidding credits. Licensees that received a bidding credit that partition their licenses or disaggregate their spectrum to entities not meeting the eligibility standards for such a bidding credit, will be subject to the provisions concerning unjust enrichment as set forth in this section.
                (3) Apportioning unjust enrichment payments. Unjust enrichment payments for partitioned license areas shall be calculated based upon the ratio of the population of the partitioned license area to the overall population of the license area and by utilizing the most recent census data. Unjust enrichment payments for disaggregated spectrum shall be calculated based upon the ratio of the amount of spectrum disaggregated to the amount of spectrum held by the licensee.
                [59 FR 44293, Aug. 26, 1994, as amended at 63 FR 2346, Jan. 15, 1998; 63 FR 68942, Dec. 14, 1998; 71 FR 26252, May 4, 2006; 71 FR 34278, June 14, 2006; 77 FR 16471, Mar. 21, 2012; 80 FR 56814, Sept. 18, 2015]
              
              
                § 1.2112
                Ownership disclosure requirements for applications.

                (a) Each application to participate in competitive bidding (i.e., short-form application (see 47 CFR 1.2105)), or for a license, authorization, assignment, or transfer of control shall fully disclose the following:
                (1) List the real party or parties in interest in the applicant or application, including a complete disclosure of the identity and relationship of those persons or entities directly or indirectly owning or controlling (or both) the applicant;
                (2) List the name, address, and citizenship of any party holding 10 percent or more of stock in the applicant, whether voting or nonvoting, common or preferred, including the specific amount of the interest or percentage held;
                (3) List, in the case of a limited partnership, the name, address and citizenship of each limited partner whose interest in the applicant is 10 percent or greater (as calculated according to the percentage of equity paid in or the percentage of distribution of profits and losses);
                (4) List, in the case of a general partnership, the name, address and citizenship of each partner, and the share or interest participation in the partnership;
                (5) List, in the case of a limited liability company, the name, address, and citizenship of each of its members whose interest in the applicant is 10 percent or greater;

                (6) List all parties holding indirect ownership interests in the applicant as determined by successive multiplication of the ownership percentages for each link in the vertical ownership chain, that equals 10 percent or more of the applicant, except that if the ownership percentage for an interest in any link in the chain exceeds 50 percent or represents actual control, it shall be treated and reported as if it were a 100 percent interest; and
                (7) List any FCC-regulated entity or applicant for an FCC license, in which the applicant or any of the parties identified in paragraphs (a)(1) through (a)(5) of this section, owns 10 percent or more of stock, whether voting or nonvoting, common or preferred. This list must include a description of each such entity's principal business and a description of each such entity's relationship to the applicant (e.g., Company A owns 10 percent of Company B (the applicant) and 10 percent of Company C, then Companies A and C must be listed on Company B's application, where C is an FCC licensee and/or license applicant).
                (b) Designated entity status. In addition to the information required under paragraph (a) of this section, each applicant claiming eligibility for small business provisions or a rural service provider bidding credit shall disclose the following:

                (1) On its application to participate in competitive bidding (i.e., short-form application (see 47 CFR 1.2105)):
                (i) List the names, addresses, and citizenship of all officers, directors, affiliates, and other controlling interests of the applicant, as described in § 1.2110, and, if a consortium of small businesses or consortium of very small businesses, the members of the conglomerate organization;
                (ii) List any FCC-regulated entity or applicant for an FCC license, in which any controlling interest of the applicant owns a 10 percent or greater interest or a total of 10 percent or more of any class of stock, warrants, options or debt securities. This list must include a description of each such entity's principal business and a description of each such entity's relationship to the applicant;
                (iii) List all parties with which the applicant has entered into agreements or arrangements for the use of any of the spectrum capacity of any of the applicant's spectrum;
                (iv) List separately and in the aggregate the gross revenues, computed in accordance with § 1.2110, for each of the following: The applicant, its affiliates, its controlling interests, and the affiliates of its controlling interests; and if a consortium of small businesses, the members comprising the consortium;
                (v) If claiming eligibility for a rural service provider bidding credit, provide all information to demonstrate that the applicant meets the criteria for such credit as set forth in § 1.2110(f)(4); and
                (vi) If applying as a consortium of designated entities, provide the information in paragraphs (b)(1)(i) through (v) of this section separately for each member of the consortium.
                (2) As an exhibit to its application for a license, authorization, assignment, or transfer of control:
                (i) List the names, addresses, and citizenship of all officers, directors, and other controlling interests of the applicant, as described in § 1.2110;
                (ii) List any FCC-regulated entity or applicant for an FCC license, in which any controlling interest of the applicant owns a 10 percent or greater interest or a total of 10 percent or more of any class of stock, warrants, options or debt securities. This list must include a description of each such entity's principal business and a description of each such entity's relationship to the applicant;

                (iii) List and summarize all agreements or instruments (with appropriate references to specific provisions in the text of such agreements and instruments) that support the applicant's eligibility as a small business under the applicable designated entity provisions, including the establishment of de facto or de jure control. Such agreements and instruments include articles of incorporation and by-laws, partnership agreements, shareholder agreements, voting or other trust agreements, management agreements, franchise agreements, spectrum leasing arrangements, spectrum resale (including wholesale) arrangements, and any other relevant agreements (including letters of intent), oral or written;

                (iv) List and summarize any investor protection agreements, including rights of first refusal, supermajority clauses, options, veto rights, and rights to hire and fire employees and to appoint members to boards of directors or management committees;
                
                (v) List separately and in the aggregate the gross revenues, computed in accordance with § 1.2110, for each of the following: the applicant, its affiliates, its controlling interests, and affiliates of its controlling interests; and if a consortium of small businesses, the members comprising the consortium;
                (vi) List and summarize, if seeking the exemption for rural telephone cooperatives pursuant to § 1.2110, all documentation to establish eligibility pursuant to the factors listed under § 1.2110(b)(4)(iii)(A).
                (vii) List and summarize any agreements in which the applicant has entered into arrangements for the use of any of the spectrum capacity of the license that is the subject of the application; and
                (viii) If claiming eligibility for a rural service provider bidding credit, provide all information to demonstrate that the applicant meets the criteria for such credit as set forth in § 1.2110(f)(4).
                [68 FR 42997, July 21, 2003, as amended at 70 FR 57187, Sept. 30, 2005; 71 FR 26253, May 4, 2006; 77 FR 16471, Mar. 21, 2012; 80 FR 56815, Sept. 18, 2015]
              
              
                § 1.2113
                Construction prior to grant of application.
                Subject to the provisions of this section, applicants for licenses awarded by competitive bidding may construct facilities to provide service prior to grant of their applications, but must not operate such facilities until the FCC grants an authorization. If the conditions stated in this section are not met, applicants must not begin to construct facilities for licenses subject to competitive bidding.
                (a) When applicants may begin construction. An applicant may begin construction of a facility upon release of the Public Notice listing the post-auction long-form application for that facility as acceptable for filing.
                (b) Notification to stop. If the FCC for any reason determines that construction should not be started or should be stopped while an application is pending, and so notifies the applicant, orally (followed by written confirmation) or in writing, the applicant must not begin construction or, if construction has begun, must stop construction immediately.
                (c) Assumption of risk. Applicants that begin construction pursuant to this section before receiving an authorization do so at their own risk and have no recourse against the United States for any losses resulting from:
                (1) Applications that are not granted;
                (2) Errors or delays in issuing public notices;
                (3) Having to alter, relocate or dismantle the facility; or
                (4) Incurring whatever costs may be necessary to bring the facility into compliance with applicable laws, or FCC rules and orders.
                (d) Conditions. Except as indicated, all pre-grant construction is subject to the following conditions:
                (1) The application does not include a request for a waiver of one or more FCC rules;
                (2) For any construction or alteration that would exceed the requirements of § 17.7 of this chapter, the licensee has notified the appropriate Regional Office of the Federal Aviation Administration (FAA Form 7460-1), filed a request for antenna height clearance and obstruction marking and lighting specifications (FCC Form 854) with the FCC, PRB, Support Services Branch, Gettysburg, PA 17325;
                (3) The applicant has indicated in the application that the proposed facility would not have a significant environmental effect, in accordance with §§ 1.1301 through 1.1319;
                (4) Under applicable international agreements and rules in this part, individual coordination of the proposed channel assignment(s) with a foreign administration is not required; and
                (5) Any service-specific restrictions not listed herein.
                [63 FR 2348, Jan. 15, 1998]
              
              
                § 1.2114
                Reporting of eligibility event.
                (a) A designated entity must seek Commission approval for all reportable eligibility events. A reportable eligibility event is:

                (1) Any spectrum lease (as defined in § 1.9003) or any other type of spectrum use agreement with one entity or on a cumulative basis that might cause a licensee to lose eligibility for installment payments, a set-aside license, or a bidding credit (or for a particular level of bidding credit) under § 1.2110 and applicable service-specific rules.
                (2) Any other event that would lead to a change in the eligibility of a licensee for designated entity benefits.
                (b) Documents listed on and filed with application. A designated entity filing an application pursuant to this section must—
                (1) List and summarize on the application all agreements and arrangements (including proposed agreements and arrangements) that give rise to or otherwise relate to a reportable eligibility event. In addition to a summary of each agreement or arrangement, this list must include the parties (including each party's affiliates, its controlling interests, the affiliates of its controlling interests, its spectrum lessees, and its spectrum resellers and wholesalers) to each agreement or arrangement, as well as the dates on which the parties entered into each agreement or arrangement.
                (2) File with the application a copy of each agreement and arrangement listed pursuant to this paragraph.
                (3) Maintain at its facilities or with its designated agents, for the term of the license, the lists, summaries, dates, and copies of agreements and arrangements required to be provided to the Commission pursuant to this section.
                (c) Application fees. The application reporting the eligibility event will be treated as a transfer of control for purposes of determining the applicable application fees as set forth in § 1.1102.
                (d) Streamlined approval procedures. (1) The eligibility event application will be placed on public notice once the application is sufficiently complete and accepted for filing (see § 1.933).
                (2) Petitions to deny filed in accordance with section 309(d) of the Communications Act must comply with the provisions of § 1.939, except that such petitions must be filed no later than 14 days following the date of the Public Notice listing the application as accepted for filing.
                (3) No later than 21 days following the date of the Public Notice listing an application as accepted for filing, the Wireless Telecommunications Bureau (Bureau) will grant the application, deny the application, or remove the application from streamlined processing for further review.
                (4) Grant of the application will be reflected in a Public Notice (see § 1.933(a)(2)) promptly issued after the grant.
                (5) If the Bureau determines to remove an application from streamlined processing, it will issue a Public Notice indicating that the application has been removed from streamlined processing. Within 90 days of that Public Notice, the Bureau will either take action upon the application or provide public notice that an additional 90-day period for review is needed.
                (e) Public notice of application. Applications under this section will be placed on an informational public notice on a weekly basis (see § 1.933(a)).
                (f) Contents of the application. The application must contain all information requested on the applicable form, any additional information and certifications required by the rules in this chapter, and any rules pertaining to the specific service for which the application is filed.
                (g) The designated entity is required to update any change in a relationship that gave rise to a reportable eligibility event.
                [71 FR 26253, May 4, 2006, as amended at 71 FR 34278, June 14, 2006; 79 FR 48530, Aug. 15, 2014; 80 FR 56816, Sept. 18, 2015]
                
                  Effective Date Note:
                  At 80 FR 56816, Sept. 18, 2015, § 1.2114 (a)(1) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.2115
                Public notice of incentive auction related procedures.

                The provisions of this subpart may be used to conduct an incentive auction pursuant to 47 U.S.C. 309(j)(8)(G), including either or both a reverse auction to determine the incentive payment a licensee would be willing to accept in exchange for relinquishing spectrum usage rights and a forward auction to assign flexible use licenses for any spectrum made available as the result of such relinquishments. The Commission shall provide public notice of any procedures necessary for the implementation of an incentive auction that are not otherwise provided for pursuant to the rules of this Subpart. The Commission may do so in one or more such public notices. The Commission's procedures may include, without limitation:
                (a) Spectrum usage rights relinquishment procedures. The procedures pursuant to which a licensee may make an unconditional, irrevocable offer to relinquish spectrum usage rights in exchange for an incentive payment, including any terms the offer must include and procedures pursuant to which the Commission may accept such an offer.
                (b) Information required from a licensee. (1) The procedures for a licensee to provide any identifying information and or certifications that the Commission may require from any licensee that seeks to relinquish spectrum usage rights in the incentive auction.
                (2) The procedures for a licensee that is relinquishing spectrum usage rights to provide any financial information that the Commission may require to facilitate the disbursement of any incentive payment.
                [84 FR 1630, Feb. 5, 2019]
              
            
            
              Broadcast Television Spectrum Reverse Auction
              
                Source:
                79 FR 48530, Aug. 15, 2014, unless otherwise noted.
              
              
                § 1.2200
                Definitions.
                For purposes of §§ 1.2200 through 1.2209:
                (a) Broadcast television licensee. The term broadcast television licensee means the licensee of
                (1) A full-power television station, or
                (2) A low-power television station that has been accorded primary status as a Class A television licensee under § 73.6001(a) of this chapter.
                (b) Channel sharee. The term channel sharee means a broadcast television licensee that relinquishes all spectrum usage rights with respect to a particular television channel in order to share a television channel with another broadcast television licensee.
                (c) Channel sharer. The term channel sharer means a broadcast television licensee that shares its television channel with a channel sharee.
                (d) Channel sharing bid. The term channel sharing bid means a bid to relinquish all spectrum usage rights with respect to a particular television channel in order to share a television channel with another broadcast television licensee by an applicant that submits an executed channel sharing agreement with its application.
                (e) Forward auction. The term forward auction means the portion of an incentive auction of broadcast television spectrum described in section 6403(c) of the Spectrum Act.
                (f) High-VHF-to-low-VHF bid. The term high-VHF-to-low-VHF bid means a bid to relinquish all spectrum usage rights with respect to a high very high frequency (“VHF”) television channel (channels 7 through 13) in return for receiving spectrum usage rights with respect to a low VHF television channel (channels 2 through 6).
                (g) License relinquishment bid. The term license relinquishment bid means a bid to relinquish all spectrum usage rights with respect to a particular television channel without receiving in return any spectrum usage rights with respect to another television channel.
                (h) NCE station. The term NCE station means a noncommercial educational television broadcast station as defined in § 73.621 of this chapter.
                (i) Reverse auction. The term reverse auction means the portion of an incentive auction of broadcast television spectrum described in section 6403(a) of the Spectrum Act.
                (j) Reverse auction bid. The term reverse auction bid includes a license relinquishment bid, a UHF-to-VHF bid, a high-VHF-to-low-VHF bid, a channel sharing bid, and any other reverse auction bids permitted.
                (k) Spectrum Act. The term Spectrum Act means Title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96).
                (l) UHF-to-VHF bid. The term UHF-to-VHF bid means a bid to relinquish all spectrum usage rights with respect to an ultra-high frequency (“UHF”) television channel in return for receiving spectrum usage rights with respect to a high VHF television channel or a low VHF television channel.
                [79 FR 48530, Aug. 15, 2014, as amended at 80 FR 67342, Nov. 2, 2015]
              
              
                
                § 1.2201
                Purpose.
                The provisions of §§ 1.2200 through 1.2209 implement section 6403 of the Spectrum Act, which requires the Commission to conduct a reverse auction to determine the amount of compensation that each broadcast television licensee would accept in return for voluntarily relinquishing some or all of its broadcast television spectrum usage rights in order to make spectrum available for assignment through a system of competitive bidding under subparagraph (G) of section 309(j)(8) of the Communications Act of 1934, as added by section 6402 of the Spectrum Act.
              
              
                § 1.2202
                Competitive bidding design options.
                (a) Public notice of competitive bidding design options. Prior to conducting competitive bidding in the reverse auction, public notice shall be provided of the detailed procedures that may be used to implement auction design options.
                (b) Competitive bidding design options. The public notice detailing competitive bidding procedures for the reverse auction may establish procedures for collecting bids, assigning winning bids, and determining payments, including without limitation:
                (1) Procedures for collecting bids. (i) Procedures for collecting bids in a single round or in multiple rounds.
                (ii) Procedures for collecting bids for multiple reverse auction bid options.
                (iii) Procedures allowing for bids that specify a price for a reverse auction bid option, indicate demand at a specified price, or provide other information as specified by competitive bidding policies, rules, and procedures.
                (iv) Procedures allowing for bids that are contingent on specified conditions, such as other bids being accepted.
                (v) Procedures to collect bids in one or more stages, including procedures for transitions between stages.
                (vi) Procedures for whether, when, and how bids may be modified during the auction.
                (2) Procedures for assigning winning bids. (i) Procedures that take into account one or more factors in addition to bid amount, such as population coverage or geographic contour, or other relevant measurable factors.
                (ii) Procedures to evaluate the technical feasibility of assigning a winning bid.
                (A) Procedures that utilize mathematical computer optimization software, such as integer programming, to evaluate bids and technical feasibility, or that utilize other decision routines, such as sequentially evaluating bids using a ranking based on specified factors.
                (B) Procedures that combine computer optimization algorithms with other decision routines.
                (iii) Procedures to incorporate public interest considerations into the process for assigning winning bids.
                (3) Procedures for determining payments. (i) Procedures to determine the amount of any incentive payments made to winning bidders consistent with other auction design choices.
                (ii) The amount of proceeds shared with a broadcast television licensee will not be less than the amount of the licensee's winning bid in the reverse auction.
              
              
                § 1.2203
                Competitive bidding mechanisms.
                (a) Public notice of competitive bidding procedures. Detailed competitive bidding procedures shall be established by public notice prior to the commencement of the reverse auction, including without limitation:
                (1) Sequencing. The sequencing with which the reverse auction and the related forward auction assigning new spectrum licenses will occur.
                (2) Reserve price. Reserve prices, either disclosed or undisclosed, so that higher bids for various reverse auction bid options would not win in the reverse auction. Reserve prices may apply individually, in combination, or in the aggregate.
                (3) Opening bids and bid increments. Maximum or minimum opening bids, and by announcement before or during the reverse auction, maximum or minimum bid increments in dollar or percentage terms.
                (4) Activity rules. Activity rules that require a minimum amount of bidding activity.
                (b) Binding obligation. A bid is an unconditional, irrevocable offer by the bidder to fulfill the terms of the bid. The Commission accepts the offer by identifying the bid as winning. A bidder has a binding obligation to fulfill the terms of a winning bid. A winning bidder will relinquish spectrum usage rights pursuant to the terms of any winning bid by the deadline set forth in § 73.3700(b)(4) of this chapter.
                (c) Stopping procedures. Before or during the reverse auction, procedures may be established regarding when bidding will stop for a round, a stage, or an entire auction, in order to terminate the auction within a reasonable time and in accordance with public interest considerations and the goals, statutory requirements, rules, and procedures for the auction, including any reserve price or prices.
                (d) Auction delay, suspension, or cancellation. By public notice or by announcement during the reverse auction, the auction may be delayed, suspended, or cancelled in the event of a natural disaster, technical obstacle, network disruption, evidence of an auction security breach or unlawful bidding activity, administrative or weather necessity, or for any other reason that affects the fair and efficient conduct of the competitive bidding. The Commission has the authority, at its sole discretion, to resume the competitive bidding starting from the beginning of the current or some previous round or cancel the competitive bidding in its entirety.
              
              
                § 1.2204
                Applications to participate in competitive bidding.
                (a) Public notice of the application process. All applications to participate must be filed electronically. The dates and procedures for submitting applications to participate in the reverse auction shall be announced by public notice.
                (b) Applicant. The applicant identified on the application to participate must be the broadcast television licensee that would relinquish spectrum usage rights if it becomes a winning bidder. In the case of a channel sharing bid, the applicant will be the proposed channel sharee.
                (c) Information and certifications provided in the application to participate. An applicant may be required to provide the following information in its application to participate in the reverse auction:
                (1) The following identifying information:
                (i) If the applicant is an individual, the applicant's name and address. If the applicant is a corporation, the name and address of the corporate office and the name and title of an officer or director. If the applicant is a partnership, the name, citizenship, and address of all general partners, and, if a general partner is not a natural person, then the name and title of a responsible person for that partner, as well. If the applicant is a trust, the name and address of the trustee. If the applicant is none of the above, it must identify and describe itself and its principals or other responsible persons;
                (ii) Applicant ownership and other information as set forth in § 1.2112(a); and
                (iii) List, in the case of a non-profit entity, the name, address, and citizenship of each member of the governing board and of any educational institution or governmental entity with a controlling interest in the applicant, if applicable.
                (2) The identity of the person(s) authorized to take binding action in the bidding on behalf of the applicant.
                (3) For each broadcast television license for which the applicant intends to submit reverse auction bids:
                (i) The identity of the station and its television channel;
                (ii) Whether it is a full-power or Class A television station;
                (iii) If the license is for a Class A television station, certification under penalty of perjury that it is and will remain in compliance with the ongoing statutory eligibility requirements to remain a Class A station;
                (iv) Whether it is an NCE station and, if so, whether it operates on a reserved or non-reserved channel;
                (v) The types of reverse auction bids that the applicant may submit;

                (vi) Whether the license for the station is subject to a non-final revocation order, has expired and is subject to a non-final cancellation order, or if for a Class A station is subject to a non-final downgrade order and, if the license is subject to such a proceeding or order, then an acknowledgement that the Commission will place all of its auction proceeds into escrow pending the final outcome of the proceeding or order; and
                (vii) Any additional information required to assess the spectrum usage rights offered.
                (4) For each broadcast television license for which the applicant intends to submit a license relinquishment bid:
                (i) Whether it intends to enter into a channel sharing agreement if it becomes a winning bidder;
                (ii) Whether it will control another broadcast station if it becomes a winning bidder and terminates operations; and
                (iii) If it will control another broadcast station, an acknowledgement that it will remain subject to any pending license renewal, as well as any enforcement action, against the station offered; or
                (iv) If it will not control another broadcast station, an acknowledgement that the Commission will place a share of its auction proceeds into escrow to cover any potential forfeiture costs associated with any pending license renewal or any pending enforcement action against the station offered.
                (5) For each broadcast television license for which the applicant intends to submit a channel sharing bid:
                (i) The identity of the channel sharer and the television channel the applicant has agreed to share;
                (ii) Any required information regarding the channel sharing agreement, including a copy of the executed channel sharing agreement;
                (iii) Certification under penalty of perjury that the channel sharing agreement is consistent with all Commission rules and policies, and that the applicant accepts any risk that the implementation of the channel sharing agreement may not be feasible for any reason, including any conflict with requirements for operation on the shared channel;
                (iv) Certification under penalty of perjury that its operation from the shared channel facilities will not result in a change to its Designated Market Area;
                (v) Certification under penalty of perjury that it can meet the community of license coverage requirement set forth in § 73.625(a) of this chapter from the shared channel facilities or, if not, that the new community of license for its shared channel facilities either meets the same or a higher allotment priority as its current community; or, if no community meets the same or higher allotment priority, provides the next highest priority;
                (vi) Certification under penalty of perjury that the proposed channel sharing arrangement will not violate the multiple ownership rules, set forth in § 73.3555 of this chapter, based on facts at the time the application is submitted; and
                (vii) Certification by the channel sharer under penalty of perjury with respect to the certifications described in paragraphs (c)(3)(iii), (c)(5)(iii), and (c)(5)(vi) of this section.
                (6) Certification under penalty of perjury that the applicant and all of the person(s) disclosed under paragraph (c)(1) of this section are not person(s) who have been, for reasons of national security, barred by any agency of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant. For the purposes of this certification, the term “person” means an individual, partnership, association, joint-stock company, trust, or corporation, and the term “reasons of national security” means matters relating to the national defense and foreign relations of the United States.
                (7) Certification that the applicant agrees that it has sole responsibility for investigating and evaluating all technical and marketplace factors that may have a bearing on the bids it submits in the reverse auction.
                (8) Certification that the applicant agrees that the bids it submits in the reverse auction are irrevocable, binding offers by the applicant.
                (9) Certification that the individual submitting the application to participate and providing the certifications is authorized to do so on behalf of the applicant, and if such individual is not an officer, director, board member, or controlling interest holder of the applicant, evidence that such individual has the authority to bind the applicant.

                (10) Certification that the applicant is in compliance with all statutory and regulatory requirements for participation in the reverse auction, including any requirements with respect to the license(s) identified in the application to participate.
                (11) Such additional information as may be required.
                (d) Application processing. (1) Any timely submitted application to participate will be reviewed for completeness and compliance with the Commission's rules. No untimely applications to participate shall be reviewed or considered.
                (2) Any application to participate that does not contain all of the certifications required pursuant to this section is unacceptable for filing, cannot be corrected subsequent to the application filing deadline, and will be dismissed with prejudice.
                (3) Applicants will be provided a limited opportunity to cure specified defects and to resubmit a corrected application to participate. During the resubmission period for curing defects, an application to participate may be amended or modified to cure identified defects or to make minor amendments or modifications. After the resubmission period has ended, an application to participate may be amended or modified to make minor changes or correct minor errors in the application to participate. Minor amendments may be subject to a deadline specified by public notice. Major amendments cannot be made to an application to participate after the initial filing deadline. Major amendments include, but are not limited to, changes in ownership of the applicant that would constitute an assignment or transfer of control, changes to any of the required certifications, and the addition or removal of licenses identified on the application to participate for which the applicant intends to submit reverse auction bids. Minor amendments include any changes that are not major, such as correcting typographical errors and supplying or correcting information as requested to support the certifications made in the application.
                (4) Applicants that fail to correct defects in their applications to participate in a timely manner as specified by public notice will have their applications to participate dismissed with no opportunity for resubmission.
                (5) Applicants shall have a continuing obligation to make any amendments or modifications that are necessary to maintain the accuracy and completeness of information furnished in pending applications to participate. Such amendments or modifications shall be made as promptly as possible, and in no case more than five business days after applicants become aware of the need to make any amendment or modification, or five business days after the reportable event occurs, whichever is later. An applicant's obligation to make such amendments or modifications to a pending application to participate continues until they are made.
                (e) Notice to qualified and non-qualified applicants. Each applicant will be notified as to whether it is qualified or not qualified to participate in the reverse auction.
                [79 FR 48530, Aug. 15, 2014, as amended at 80 FR 67342, Nov. 2, 2015]
              
              
                § 1.2205
                Prohibition of certain communications.
                (a) Definitions. (1) For the purposes of this section, a full power broadcast television licensee, or a Class A broadcast television licensee, shall include all controlling interests in the licensee, and all officers, directors, and governing board members of the licensee.
                (2) For the purposes of this section, the term forward auction applicant is defined the same as the term applicant is defined in § 1.2105(c)(5).
                (b) Certain communications prohibited. (1) Except as provided in paragraph (b)(2) of this section, in the broadcast television spectrum incentive auction conducted under section 6403 of the Spectrum Act, beginning on the deadline for submitting applications to participate in the reverse auction and until the results of the incentive auction are announced by public notice, all full power and Class A broadcast television licensees are prohibited from communicating directly or indirectly any incentive auction applicant's bids or bidding strategies to any other full power or Class A broadcast television licensee or to any forward auction applicant.
                
                (2) The prohibition described in paragraph (b)(1) of this section does not apply to the following:
                (i) Communications between full power or Class A broadcast television licensees if they share a common controlling interest, director, officer, or governing board member as of the deadline for submitting applications to participate in the reverse auction;
                (ii) Communications between a forward auction applicant and a full power or Class A broadcast television licensee if a controlling interest, director, officer, or holder of any 10 percent or greater ownership interest in the forward auction applicant, as of the deadline for submitting short-form applications to participate in the forward auction, is also a controlling interest, director, officer, or governing board member of the full power or Class A broadcast television licensee, as of the deadline for submitting applications to participate in the reverse auction; and
                (iii) Communications regarding reverse auction applicants' (but not forward auction applicants') bids and bidding strategies between parties to a channel sharing agreement executed prior to the deadline for submitting applications to participate in the reverse auction and disclosed on a reverse auction application.
                (c) Duty to report potentially prohibited communications. A party that makes or receives a communication prohibited under paragraph (b) of this section shall report such communication in writing immediately, and in any case no later than five business days after the communication occurs. A party's obligation to make such a report continues until the report has been made.
                (d) Procedures for reporting potentially prohibited communications. Reports under paragraph (c) of this section shall be filed as directed in public notices detailing procedures for bidding in the incentive auction. If no public notice provides direction, the party making the report shall do so in writing to the Chief of the Auctions and Spectrum Access Division, Wireless Telecommunications Bureau, by the most expeditious means available, including electronic transmission such as email.
                (e) Violations. A party who is found to have violated the antitrust laws or the Commission's rules in connection with its participation in the competitive bidding process, in addition to any other applicable sanctions, may be subject to forfeiture of its winning bid incentive payment and revocation of its licenses, where applicable, and may be prohibited from participating in future auctions.
                
                
                  Note 1 to § 1.2205:
                  References to “full power broadcast television licensees” and “Class A broadcast television licensees” are intended to include all broadcast television licensees that are or could become eligible to participate in the reverse auction, including broadcast television licensees that may be parties to a channel sharing agreement.
                
                
                  Note 2 to § 1.2205:

                  For the purposes of this section, “controlling interests” include individuals or entities with positive or negative de jure or de facto control of the licensee. De jure control includes holding 50 percent or more of the voting stock of a corporation or holding a general partnership interest in a partnership. Ownership interests that are held indirectly by any party through one or more intervening corporations may be determined by successive multiplication of the ownership percentages for each link in the vertical ownership chain and application of the relevant attribution benchmark to the resulting product, except that if the ownership percentage for an interest in any link in the chain meets or exceeds 50 percent or represents actual control, it may be treated as if it were a 100 percent interest. De facto control is determined on a case-by-case basis. Examples of de facto control include constituting or appointing 50 percent or more of the board of directors or management committee; having authority to appoint, promote, demote, and fire senior executives that control the day-to-day activities of the licensee; or playing an integral role in management decisions.
                
                
                  Note 3 to § 1.2205:

                  The prohibition described in § 1.2205(b)(1) applies to controlling interests, officers, directors, and governing board members of a full power or Class A broadcast television licensee as of the deadline for submitting applications to participate in the reverse auction, and any additional such parties at any subsequent point prior to the announcement by public notice of the results of the incentive auction. Thus, if, for example, a full power or Class A broadcast television licensee appoints a new officer after the application deadline, that new officer would be subject to the prohibition in § 1.2205(b)(1), but would not be included within the exceptions described in §§ 1.2205(b)(2)(i) and (ii).
                
                [79 FR 48530, Aug. 15, 2014, as amended at 80 FR 56816, Sept. 18, 2015]
              
              
                § 1.2206
                Confidentiality of Commission-held data.
                (a) The Commission will take all reasonable steps necessary to protect all Confidential Broadcaster Information for all reverse auction applicants from the time the broadcast television licensee applies to participate in the reverse auction until the reassignments and reallocations under section 6403(b)(1)(B) of the Spectrum Act become effective or until two years after public notice that the reverse auction is complete and that no such reassignments and reallocations shall become effective.
                (b) In addition, if reassignments and reallocations under section 6403(b)(1)(B) of the Spectrum Act become effective, the Commission will continue to take all reasonable steps necessary to protect Confidential Broadcaster Information pertaining to any unsuccessful reverse auction bid and pertaining to any unsuccessful application to participate in the reverse auction until two years after the effective date.
                (c) Notwithstanding paragraphs (a) and (b) of this section, the Commission may disclose Confidential Broadcaster Information if required to do so by law, such as by court order.
                (d) Confidential Broadcaster Information includes the following Commission-held data of a broadcast television licensee participating in the reverse auction:
                (1) The name of the applicant licensee;
                (2) The licensee's channel number, call sign, facility identification number, and network affiliation; and
                (3) Any other information that may reasonably be withheld to protect the identity of the licensee, as determined by the Commission.
              
              
                § 1.2207
                Two competing participants required.
                The Commission may not enter into an agreement for a licensee to relinquish spectrum usage rights in exchange for a share of the proceeds from the related forward auction assigning new spectrum licenses unless at least two competing licensees participate in the reverse auction.
              
              
                § 1.2208
                Public notice of auction completion and auction results.
                Public notice shall be provided when the reverse auction is complete and when the forward auction is complete. With respect to the broadcast television spectrum incentive auction conducted under section 6403 of the Spectrum Act, public notice shall be provided of the results of the reverse auction, forward auction, and repacking, and shall indicate that the reassignments of television channels and reallocations of broadcast television spectrum are effective.
              
              
                § 1.2209
                Disbursement of incentive payments.
                A winning bidder shall submit the necessary financial information to facilitate the disbursement of the winning bidder's incentive payment. Specific procedures for submitting financial information, including applicable deadlines, will be set out by public notice.
              
            
          
          
            Subpart R—Implementation of Section 4(g)(3) of the Communications Act: Procedures Governing Acceptance of Unconditional Gifts, Donations and Bequests
            
              Source:
              59 FR 38128, July 27, 1994, unless otherwise noted.
            
            
              § 1.3000
              Purpose and scope.

              The purpose of this subpart is to implement the Telecommunications Authorization Act of 1992 which amended the Communications Act by creating section 4(g)(3), 47 U.S.C. 154(g)(3). The provisions of this subpart shall apply to gifts, donations and bequests made to the Commission itself. Travel reimbursement for attendance at, or participation in, government-sponsored meetings or events required to carry out the Commission's statutory or regulatory functions may also be accepted under this subpart. The acceptance of gifts by Commission employees, most notably gifts of food, drink and entertainment, is governed by the government-wide standards of employee conduct established at 5 CFR part 2635. Travel, subsistence and related expenses for non-government-sponsored meetings or events will continue to be accepted pursuant to the Government Employees Training Act, 41 U.S.C. 4111 or 31 U.S.C. 1353, and its General Services Administration's implementing regulations, 41 CFR 304-1.8, as applicable.
            
            
              § 1.3001
              Definitions.
              For purposes of this subpart:
              (a) The term agency means the Federal Communications Commission.
              (b) The term gift means any unconditional gift, donation or bequest of real, personal and other property (including voluntary and uncompensated services as authorized under 5 U.S.C. 3109).
              (c) The terms agency ethics official, designated agency ethics official, employee, market value, person, and prohibited source, have the same meaning as found in 5 CFR 2635.102, 2635.203.
            
            
              § 1.3002
              Structural rules and prohibitions.
              (a) General prohibitions. An employee shall not:
              (1) Directly or indirectly, solicit or coerce the offering of a gift, donation or bequest to the Commission from a regulated entity or other prohibited source; or
              (2) Accept gifts of cash pursuant to this subpart.
              (b) Referral of offers to designated agency ethics official. Any person who seeks to offer any gift to the Commission under the provisions of this subpart shall make such offer to the Commission's designated agency ethics official. In addition, any Commission employee who is contacted by a potential donor or the representative thereof for the purpose of discussing the possibility of making a gift, donation or bequest to the Commission shall immediately refer such person or persons to the Commission's designated agency ethics official. The designated agency ethics official shall, in consultation with other agency ethics officials, make a determination concerning whether acceptance of such offers would create a conflict of interest or the appearance of a conflict of interest. Agency ethics officials may also advise potential donors and their representatives of the types of equipment, property or services that may be of use to the Commission and the procedures for effectuating gifts set forth in this subpart. The Commission may, in its discretion, afford public notice before accepting any gift under authority of this subpart.
            
            
              § 1.3003
              Mandatory factors for evaluating conflicts of interest.
              No gift shall be accepted under this subpart unless a determination is made that its acceptance would not create a conflict of interest or the appearance of a conflict of interest. In making conflict of interest determinations, designated agency ethics officials shall consider the following factors:
              (a) Whether the benefits of the intended gift will accrue to an individual employee and, if so—
              (1) Whether the employee is responsible for matters affecting the potential donor that are currently before the agency; and
              (2) The significance of the employee's role in any such matters;
              (b) The nature and sensitivity of any matters pending at the Commission affecting the intended donor;
              (c) The timing of the intended gift;
              (d) The market value of the intended gift;
              (e) The frequency of other gifts made by the same donor; and
              (f) The reason underlying the intended gift given in a written statement from the proposed donor.
            
            
              § 1.3004
              Public disclosure and reporting requirements.
              (a) Public disclosure of gifts accepted from prohibited sources. The Commission's Security Operations Office, Office of the Managing Director, shall maintain a written record of gifts accepted from prohibited sources by the Commission pursuant to section 4(g)(3) authority, which will include:
              (1) The identity of the prohibited source;
              (2) A description of the gift;
              (3) The market value of the gift;
              
              (4) Documentation concerning the prohibited source's reason for the gift as required in § 1.3003(f);
              (5) A signed statement of verification from the prohibited source that the gift is unconditional and is not contingent on any promise or expectation that the Commission's receipt of the gift will benefit the proposed donor in any regulatory matter; and
              (6) The date the gift is accepted by the Commission.
              (b) Reporting Requirements for all gifts. The Commission shall file a semi-annual report to Congress listing the gift, donor and value of all gifts accepted from any donor under this subpart.
            
          
          
            Subpart S—Preemption of Restrictions That “Impair” the Ability To Receive Television Broadcast Signals, Direct Broadcast Satellite Services, or Multichannel Multipoint Distribution Services or the Ability To Receive or Transmit Fixed Wireless Communications Signals
            
              Source:
              66 FR 2333, Jan. 11, 2001, unless otherwise noted.
            
            
              § 1.4000
              Restrictions impairing reception of television broadcast signals, direct broadcast satellite services or multichannel multipoint distribution services.
              (a)(1) Any restriction, including but not limited to any state or local law or regulation, including zoning, land-use, or building regulations, or any private covenant, contract provision, lease provision, homeowners' association rule or similar restriction, on property within the exclusive use or control of the antenna user where the user has a direct or indirect ownership or leasehold interest in the property that impairs the installation, maintenance, or use of:
              (i) An antenna that is:
              (A) Used to receive direct broadcast satellite service, including direct-to-home satellite service, or to receive or transmit fixed wireless signals via satellite, and
              (B) One meter or less in diameter or is located in Alaska;
              (ii) An antenna that is:
              (A) Used to receive video programming services via multipoint distribution services, including multichannel multipoint distribution services, instructional television fixed services, and local multipoint distribution services, or to receive or transmit fixed wireless signals other than via satellite, and
              (B) That is one meter or less in diameter or diagonal measurement;
              (iii) An antenna that is used to receive television broadcast signals; or
              (iv) A mast supporting an antenna described in paragraphs (a)(1)(i), (a)(1)(ii), or (a)(1)(iii) of this section; is prohibited to the extent it so impairs, subject to paragraph (b) of this section.
              (2) For purposes of this section, “fixed wireless signals” means any commercial non-broadcast communications signals transmitted via wireless technology to and/or from a fixed customer location. Fixed wireless signals do not include, among other things, AM radio, FM radio, amateur (“HAM”) radio, CB radio, and Digital Audio Radio Service (DARS) signals.
              (3) For purposes of this section, a law, regulation, or restriction impairs installation, maintenance, or use of an antenna if it:
              (i) Unreasonably delays or prevents installation, maintenance, or use;
              (ii) Unreasonably increases the cost of installation, maintenance, or use; or
              (iii) Precludes reception or transmission of an acceptable quality signal.

              (4) Any fee or cost imposed on a user by a rule, law, regulation or restriction must be reasonable in light of the cost of the equipment or services and the rule, law, regulation or restriction's treatment of comparable devices. No civil, criminal, administrative, or other legal action of any kind shall be taken to enforce any restriction or regulation prohibited by this section except pursuant to paragraph (d) or (e) of this section. In addition, except with respect to restrictions pertaining to safety and historic preservation as described in paragraph (b) of this section, if a proceeding is initiated pursuant to paragraph (d) or (e) of this section, the entity seeking to enforce the antenna restrictions in question must suspend all enforcement efforts pending completion of review. No attorney's fees shall be collected or assessed and no fine or other penalties shall accrue against an antenna user while a proceeding is pending to determine the validity of any restriction. If a ruling is issued adverse to a user, the user shall be granted at least a 21-day grace period in which to comply with the adverse ruling; and neither a fine nor a penalty may be collected from the user if the user complies with the adverse ruling during this grace period, unless the proponent of the restriction demonstrates, in the same proceeding which resulted in the adverse ruling, that the user's claim in the proceeding was frivolous.
              (b) Any restriction otherwise prohibited by paragraph (a) of this section is permitted if:
              (1) It is necessary to accomplish a clearly defined, legitimate safety objective that is either stated in the text, preamble, or legislative history of the restriction or described as applying to that restriction in a document that is readily available to antenna users, and would be applied to the extent practicable in a non-discriminatory manner to other appurtenances, devices, or fixtures that are comparable in size and weight and pose a similar or greater safety risk as these antennas and to which local regulation would normally apply; or
              (2) It is necessary to preserve a prehistoric or historic district, site, building, structure or object included in, or eligible for inclusion on, the National Register of Historic Places, as set forth in the National Historic Preservation Act of 1966, as amended, 16 U.S.C. 470, and imposes no greater restrictions on antennas covered by this rule than are imposed on the installation, maintenance, or use of other modern appurtenances, devices, or fixtures that are comparable in size, weight, and appearance to these antennas; and
              (3) It is no more burdensome to affected antenna users than is necessary to achieve the objectives described in paragraphs (b)(1) or (b)(2) of this section.
              (c) [Reserved]
              (d) Local governments or associations may apply to the Commission for a waiver of this section under § 1.3 of this chapter. Waiver requests must comply with the procedures in paragraphs (f) and (h) of this section and will be put on public notice. The Commission may grant a waiver upon a showing by the applicant of local concerns of a highly specialized or unusual nature. No petition for waiver shall be considered unless it specifies the restriction at issue. Waivers granted in accordance with this section shall not apply to restrictions amended or enacted after the waiver is granted. Any responsive pleadings must be served on all parties and filed within 30 days after release of a public notice that such petition has been filed. Any replies must be filed within 15 days thereafter.
              (e) Parties may petition the Commission for a declaratory ruling under § 1.2 of this chapter, or a court of competent jurisdiction, to determine whether a particular restriction is permissible or prohibited under this section. Petitions to the Commission must comply with the procedures in paragraphs (f) and (h) of this section and will be put on public notice. Any responsive pleadings in a Commission proceeding must be served on all parties and filed within 30 days after release of a public notice that such petition has been filed. Any replies in a Commission proceeding must be served on all parties and filed within 15 days thereafter.

              (f) Copies of petitions for declaratory rulings and waivers must be served on interested parties, including parties against whom the petitioner seeks to enforce the restriction or parties whose restrictions the petitioner seeks to prohibit. A certificate of service stating on whom the petition was served must be filed with the petition. In addition, in a Commission proceeding brought by an association or a local government, constructive notice of the proceeding must be given to members of the association or to the citizens under the local government's jurisdiction. In a court proceeding brought by an association, an association must give constructive notice of the proceeding to its members. Where constructive notice is required, the petitioner or plaintiff must file with the Commission or the court overseeing the proceeding a copy of the constructive notice with a statement explaining where the notice was placed and why such placement was reasonable.
              (g) In any proceeding regarding the scope or interpretation of any provision of this section, the burden of demonstrating that a particular governmental or nongovernmental restriction complies with this section and does not impair the installation, maintenance, or use of devices used for over-the-air reception of video programming services or devices used to receive or transmit fixed wireless signals shall be on the party that seeks to impose or maintain the restriction.
              (h) All allegations of fact contained in petitions and related pleadings before the Commission must be supported by affidavit of a person or persons with actual knowledge thereof. An original and two copies of all petitions and pleadings should be addressed to the Secretary, Federal Communications Commission, 445 12th Street, SW, Washington, DC 20554. Copies of the petitions and related pleadings will be available for public inspection in the Reference Information Center, Consumer and Governmental Affairs Bureau, Federal Communications Commission, 445 12th Street, SW, Washington, DC 20554. Copies will be available for purchase from the Commission's contract copy center, and the Commission decisions will be available on the Internet.
              [66 FR 2333, Jan. 11, 2001, as amended at 67 FR 13224, Mar. 21, 2002; 82 FR 41103, Aug. 29, 2017; 85 FR 18146, Apr. 1, 2020]
            
          
          
            Subpart T—Foreign Ownership of Broadcast, Common Carrier, Aeronautical En Route, and Aeronautical Fixed Radio Station Licensees
            
              Source:
              81 FR 86601, Dec. 1, 2016, unless otherwise noted.
            
            
              § 1.5000
              Citizenship and filing requirements under section 310(b) of the Communications Act of 1934, as amended.
              The rules in this subpart establish the requirements and conditions for obtaining the Commission's prior approval of foreign ownership in broadcast, common carrier, aeronautical en route, and aeronautical fixed radio station licensees and common carrier spectrum lessees that would exceed the 25 percent benchmark in section 310(b)(4) of the Act. These rules also establish the requirements and conditions for obtaining the Commission's prior approval of foreign ownership in common carrier (but not broadcast, aeronautical en route or aeronautical fixed) radio station licensees and spectrum lessees that would exceed the 20 percent limit in section 310(b)(3) of the Act. These rules also establish the methodology applicable to eligible U.S. public companies for purposes of determining and ensuring their compliance with the foreign ownership limitations set forth in sections 310(b)(3) and 310(b)(4) of the Act.
              (a)(1) A broadcast, common carrier, aeronautical en route or aeronautical fixed radio station licensee or common carrier spectrum lessee shall file a petition for declaratory ruling to obtain Commission approval under section 310(b)(4) of the Act, and obtain such approval, before the aggregate foreign ownership of any controlling, U.S.-organized parent company exceeds, directly and/or indirectly, 25 percent of the U.S. parent's equity interests and/or 25 percent of its voting interests. An applicant for a broadcast, common carrier, aeronautical en route or aeronautical fixed radio station license or common carrier spectrum leasing arrangement shall file the petition for declaratory ruling required by this paragraph at the same time that it files its application.

              (2) A common carrier radio station licensee or spectrum lessee shall file a petition for declaratory ruling to obtain approval under the Commission's section 310(b)(3) forbearance approach, and obtain such approval, before aggregate foreign ownership, held through one or more intervening U.S.-organized entities that hold non-controlling equity and/or voting interests in the licensee, along with any foreign interests held directly in the licensee or spectrum lessee, exceeds 20 percent of its equity interests and/or 20 percent of its voting interests. An applicant for a common carrier radio station license or spectrum leasing arrangement shall file the petition for declaratory ruling required by this paragraph at the same time that it files its application. Foreign interests held directly in a licensee or spectrum lessee, or other than through U.S.-organized entities that hold non-controlling equity and/or voting interests in the licensee or spectrum lessee, shall not be permitted to exceed 20 percent.
              
              
                Note 1 to paragraph (a):
                Paragraph (a)(1) of this section implements the Commission's foreign ownership policies under section 310(b)(4) of the Act, 47 U.S.C. 310(b)(4), for broadcast, common carrier, aeronautical en route, and aeronautical fixed radio station licensees and common carrier spectrum lessees. It applies to foreign equity and/or voting interests that are held, or would be held, directly and/or indirectly in a U.S.-organized entity that itself directly or indirectly controls a broadcast, common carrier, aeronautical en route, or aeronautical fixed radio station licensee or common carrier spectrum lessee. A foreign individual or entity that seeks to hold a controlling interest in such a licensee or spectrum lessee must hold its controlling interest indirectly, in a U.S.-organized entity that itself directly or indirectly controls the licensee or spectrum lessee. Such controlling interests are subject to section 310(b)(4) and the requirements of paragraph (a)(1) of this section. The Commission assesses foreign ownership interests subject to section 310(b)(4) separately from foreign ownership interests subject to section 310(b)(3).
              
              
                Note 2 to paragraph (a):
                Paragraph (a)(2) of this section implements the Commission's section 310(b)(3) forbearance approach adopted in the First Report and Order in IB Docket No. 11-133, FCC 12-93 (released Aug. 17, 2012), 77 FR 50628 (Aug. 22, 2012). The section 310(b)(3) forbearance approach applies only to foreign equity and voting interests that are held, or would be held, in a common carrier licensee or spectrum lessee through one or more intervening U.S.-organized entities that do not control the licensee or spectrum lessee. Foreign equity and/or voting interests that are held, or would be held, directly in a licensee or spectrum lessee, or indirectly other than through an intervening U.S.-organized entity, are not subject to the Commission's section 310(b)(3) forbearance approach and shall not be permitted to exceed the 20 percent limit in section 310(b)(3) of the Act, 47 U.S.C. 310(b)(3). The Commission's forbearance approach does not apply to broadcast, aeronautical en route or aeronautical fixed radio station licenses.
              
              
                Example 1.
                U.S.-organized Corporation A is preparing an application to acquire a common carrier radio license by assignment from another licensee. U.S.-organized Corporation A is wholly owned and controlled by U.S.-organized Corporation B. U.S.-organized Corporation B is 51 percent owned and controlled by U.S.-organized Corporation C, which is, in turn, wholly owned and controlled by foreign-organized Corporation D. The remaining non-controlling 49 percent equity and voting interests in U.S.-organized Corporation B are held by U.S.-organized Corporation X, which is, in turn, wholly owned and controlled by U.S. citizens. Paragraph (a)(1) of this section requires that U.S.-organized Corporation A file a petition for declaratory ruling to obtain Commission approval of the 51 percent foreign ownership of its controlling, U.S.-organized parent, Corporation B, by foreign-organized Corporation D, which exceeds the 25 percent benchmark in section 310(b)(4) of the Act for both equity interests and voting interests. Corporation A is also required to identify and request specific approval in its petition for any foreign individual or entity, or “group,” as defined in paragraph (d) of this section, that holds directly and/or indirectly more than 5 percent of Corporation B's total outstanding capital stock (equity) and/or voting stock, or a controlling interest in Corporation B, unless the foreign investment is exempt under § 1.5001(i)(3).
              
              
                Example 2.
                U.S.-organized Corporation A is preparing an application to acquire a common carrier radio license by assignment from another licensee. U.S.-organized Corporation A is 51 percent owned and controlled by U.S.-organized Corporation B, which is, in turn, wholly owned and controlled by U.S. citizens. The remaining non-controlling 49 percent equity and voting interests in U.S.-organized Corporation A are held by U.S.-organized Corporation X, which is, in turn, wholly owned and controlled by foreign-organized Corporation Y. Paragraph (a)(2) of this section requires that U.S.-organized Corporation A file a petition for declaratory ruling to obtain Commission approval of the non-controlling 49 percent foreign ownership of U.S.-organized Corporation A by foreign-organized Corporation Y through U.S.-organized Corporation X, which exceeds the 20 percent limit in section 310(b)(3) of the Act for both equity interests and voting interests. U.S.-organized Corporation A is also required to identify and request specific approval in its petition for any foreign individual or entity, or “group,” as defined in paragraph (d) of this section, that holds an equity and/or voting interest in foreign-organized Corporation Y that, when multiplied by 49 percent, would exceed 5 percent of U.S.-organized Corporation A's equity and/or voting interests, unless the foreign investment is exempt under § 1.5001(i)(3).
              
              
                Example 3.

                U.S.-organized Corporation A is preparing an application to acquire a common carrier radio license by assignment from another licensee. U.S.-organized Corporation A is 51 percent owned and controlled by U.S.-organized Corporation B, which is, in turn, wholly owned and controlled by foreign-organized Corporation C. The remaining non-controlling 49 percent equity and voting interests in U.S.-organized Corporation A are held by U.S.-organized Corporation X, which is, in turn, wholly owned and controlled by foreign-organized Corporation Y. Paragraphs (a)(1) and (a)(2) of this section require that U.S.-organized Corporation A file a petition for declaratory ruling to obtain Commission approval of foreign-organized Corporation C's 100 percent ownership interest in U.S.-organized parent, Corporation B, and of foreign-organized Corporation Y's non-controlling, 49 percent foreign ownership interest in U.S.-organized Corporation A through U.S-organized Corporation X, which exceed the 25 percent benchmark and 20 percent limit in sections 310(b)(4) and 310(b)(3) of the Act, respectively, for both equity interests and voting interests. U.S-organized Corporation A's petition also must identify and request specific approval for ownership interests held by any foreign individual, entity, or “group,” as defined in paragraph (d) of this section, to the extent required by § 1.5001(i).
              
              

              (b) Except for petitions involving broadcast stations only, the petition for declaratory ruling required by paragraph (a) of this section shall be filed electronically through the International Bureau Filing System (IBFS) or any successor system thereto. For information on filing a petition through IBFS, see part 1, subpart Y and the IBFS homepage at http://www.fcc.gov/ib. Petitions for declaratory ruling required by paragraph (a) of this section involving broadcast stations only shall be filed electronically on the Internet through the Media Bureau's Consolidated Database System (CDBS) or any successor system thereto when submitted to the Commission as part of an application for a construction permit, assignment, or transfer of control of a broadcast license; if there is no associated construction permit, assignment or transfer of control application, petitions for declaratory ruling should be filed with the Office of the Secretary via the Commission's Electronic Comment Filing System (ECFS).
              (c)(1) Each applicant, licensee, or spectrum lessee filing a petition for declaratory ruling required by paragraph (a) of this section shall certify to the information contained in the petition in accordance with the provisions of § 1.16 and the requirements of this paragraph. The certification shall include a statement that the applicant, licensee and/or spectrum lessee has calculated the ownership interests disclosed in its petition based upon its review of the Commission's rules and that the interests disclosed satisfy each of the pertinent standards and criteria set forth in the rules.
              (2) Multiple applicants and/or licensees shall file jointly the petition for declaratory ruling required by paragraph (a) of this section where the entities are under common control and contemporaneously hold, or are contemporaneously filing applications for, broadcast, common carrier licenses, common carrier spectrum leasing arrangements, or aeronautical en route or aeronautical fixed radio station licenses. Where joint petitioners have different responses to the information required by § 1.5001, such information should be set out separately for each joint petitioner, except as otherwise permitted in § 1.5001(h)(2).
              (i) Each joint petitioner shall certify to the information contained in the petition in accordance with the provisions of § 1.16 with respect to the information that is pertinent to that petitioner. Alternatively, the controlling parent of the joint petitioners may certify to the information contained in the petition.
              (ii) Where the petition is being filed in connection with an application for consent to transfer control of licenses or spectrum leasing arrangements, the transferee or its ultimate controlling parent may file the petition on behalf of the licensees or spectrum lessees that would be acquired as a result of the proposed transfer of control and certify to the information contained in the petition.
              (3) Multiple applicants and licensees shall not be permitted to file a petition for declaratory ruling jointly unless they are under common control.
              (d) The following definitions shall apply to this section and §§ 1.5001 through 1.5004.
              (1) Aeronautical radio licenses refers to aeronautical en route and aeronautical fixed radio station licenses only. It does not refer to other types of aeronautical radio station licenses.
              (2) Affiliate refers to any entity that is under common control with a licensee, defined by reference to the holder, directly and/or indirectly, of more than 50 percent of total voting power, where no other individual or entity has de facto control.
              (3) Control includes actual working control in whatever manner exercised and is not limited to majority stock ownership. Control also includes direct or indirect control, such as through intervening subsidiaries.
              (4) Entity includes a partnership, association, estate, trust, corporation, limited liability company, governmental authority or other organization.
              (5) Group refers to two or more individuals or entities that have agreed to act together for the purpose of acquiring, holding, voting, or disposing of their equity and/or voting interests in the relevant licensee, controlling U.S. parent, or entity holding a direct and/or indirect equity and/or voting interest in the licensee or U.S. parent.
              (6) Individual refers to a natural person as distinguished from a partnership, association, corporation, or other organization.
              (7) Licensee as used in §§ 1.5000 through 1.5004 includes a spectrum lessee as defined in § 1.9003.
              (8) Privately held company refers to a U.S.- or foreign-organized company that has not issued a class of equity securities for which beneficial ownership reporting is required by security holders and other beneficial owners under sections 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, 15 U.S.C. 78a et seq. (Exchange Act), and corresponding Exchange Act Rule 13d-1, 17 CFR 240.13d-1, or a substantially comparable foreign law or regulation.
              (9) Public company refers to a U.S.- or foreign-organized company that has issued a class of equity securities for which beneficial ownership reporting is required by security holders and other beneficial owners under sections 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, 15 U.S.C. 78a et seq. (Exchange Act) and corresponding Exchange Act Rule 13d-1, 17 CFR 240.13d-1, or a substantially comparable foreign law or regulation.
              (10) Subsidiary refers to any entity in which a licensee owns or controls, directly and/or indirectly, more than 50 percent of the total voting power of the outstanding voting stock of the entity, where no other individual or entity has de facto control.
              (11) Voting stock refers to an entity's corporate stock, partnership or membership interests, or other equivalents of corporate stock that, under ordinary circumstances, entitles the holders thereof to elect the entity's board of directors, management committee, or other equivalent of a corporate board of directors.
              (12) Would hold as used in §§ 1.5000 through 1.5004 includes interests that an individual or entity proposes to hold in an applicant, licensee, or spectrum lessee, or their controlling U.S. parent, upon consummation of any transactions described in the petition for declaratory ruling filed under paragraphs (a)(1) or (2) of this section.
              (e)(1) This section sets forth the methodology applicable to broadcast, common carrier, aeronautical en route, and aeronautical fixed radio station licensees and common carrier spectrum lessees that are, or are directly or indirectly controlled by, an eligible U.S. public company for purposes of monitoring the licensee's or spectrum lessee's compliance with the foreign ownership limits set forth in sections 310(b)(3) and 310(b)(4) of the Act and with the terms and conditions of a licensee's or spectrum lessee's foreign ownership ruling issued pursuant to paragraph (a)(1) or (2) of this section. For purposes of this section:

              (i) An “eligible U.S. public company” is a company that is organized in the United States; whose stock is traded on a stock exchange in the United States; and that has issued a class of equity securities for which beneficial ownership reporting is required by security holders and other beneficial owners under sections 13(d) or 13(g) of the Securities Exchange Act of 1934, as amended, 15 U.S.C. 78a et seq. (Exchange Act) and corresponding Exchange Act Rule 13d-1, 17 CFR 240.13d-1;

              (ii) A “beneficial owner” of a security refers to any person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise has or shares voting power, which includes the power to vote, or to direct the voting of, such security; and
              (iii) An “equity interest holder” refers to any person or entity that has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, a share.
              (2) An eligible U.S. public company shall use information that is known or reasonably should be known by the company in the ordinary course of business, as described in this paragraph, to identify the beneficial owners and equity interest holders of its voting and non-voting stock:
              (i) Information recorded in the company's share register;
              (ii) Information as to shares held by officers, directors, and employees;
              (iii) Information reported to the Securities and Exchange Commission (SEC) in Schedule 13D (17 CFR 240.13d-101) and in Schedule 13G (17 CFR 240.13d-102), including amendments filed by or on behalf of a reporting person, and company-specific information derived from SEC Form 13F (17 CFR 249.325);
              (iv) Information as to beneficial owners of shares required to be identified in a company's annual reports (or proxy statements) and quarterly reports;
              (v) Information as to the identify and citizenship of a beneficial owner and/or equity interest holder where such information is actually known to the public company as a result of shareholder litigation, financing transactions, and proxies voted at annual or other meetings; and
              (vi) Information as to the identity and citizenship of a beneficial owner and/or equity interest holder where such information is actually known to the company by whatever source.
              (3) An eligible U.S. public company shall use information that is known or reasonably should be known by the company in the ordinary course of business to determine the citizenship of the beneficial owners and equity interest holders, identified pursuant to paragraph (e)(2) of this section, including information recorded in the company's shareholder register, information required to be disclosed pursuant to rules of the Securities and Exchange Commission, other information that is publicly available to the company, and information received by the company through direct inquiries with the beneficial owners and equity interest holders where the company determines that direct inquiries are necessary to its compliance efforts.
              (4) A licensee or spectrum lessee that is, or is directly or indirectly controlled by, an eligible U.S. public company, shall exercise due diligence in identifying and determining the citizenship of such public company's beneficial owners and equity interest holders.

              (5) To calculate aggregate levels of foreign ownership, a licensee or spectrum lessee that is, or is directly or indirectly controlled by, an eligible U.S. public company, shall base its foreign ownership calculations on such public company's known or reasonably should be known foreign equity and voting interests as described in paragraphs (e)(2) and (3) of this section. The licensee shall aggregate the public company's known or reasonably should be known foreign voting interests and separately aggregate the public company's known or reasonably should be known foreign equity interests. If the public company's known or reasonably should be known foreign voting interests and its known or reasonably should be known foreign equity interests do not exceed 25 percent (20 percent in the case of an eligible publicly traded licensee subject to section 310(b)(3)) of the company's total outstanding voting shares or 25 percent (20 percent in the case of an eligible publicly traded licensee subject to Section 310(b)(3)) of the company's total outstanding shares (whether voting or non-voting), respectively, the company shall be deemed compliant, under this section, with the applicable statutory limit.
              
              
                Example.

                Assume that a licensee's controlling U.S. parent is an eligible U.S. public company. The publicly traded U.S. parent has one class of stock consisting of 100 total outstanding shares of common voting stock. The licensee (and/or the U.S. parent on its behalf) has exercised the required due diligence in following the above-described methodology for identifying and determining the citizenship of the U.S. parent's “known or reasonably should be known” interest holders and has identified one foreign shareholder that owns 6 shares (i.e., 6 percent of the total outstanding shares) and another foreign shareholder that owns 4 shares (i.e., 4 percent of the total outstanding shares). The licensee would add the U.S. parent's known foreign shares and divide the sum by the number of the U.S. parent's total outstanding shares. In this example, the licensee's U.S. parent would be calculated as having an aggregate 10 percent foreign equity interests and 10 percent foreign voting interests (6 + 4 foreign shares = 10 foreign shares; 10 foreign shares divided by 100 total outstanding shares = 10 percent). Thus, in this example, the licensee would be deemed compliant with Section 310(b)(4).
              
            
            
              § 1.5001
              Contents of petitions for declaratory ruling under section 310(b) of the Communications Act of 1934, as amended.
              The petition for declaratory ruling required by § 1.5000(a)(1) and/or (2) shall contain the following information:
              (a) With respect to each petitioning applicant or licensee, provide its name; FCC Registration Number (FRN); mailing address; place of organization; telephone number; facsimile number (if available); electronic mail address (if available); type of business organization (e.g., corporation, unincorporated association, trust, general partnership, limited partnership, limited liability company, trust, other (include description of legal entity)); name and title of officer certifying to the information contained in the petition.
              (b) If the petitioning applicant or licensee is represented by a third party (e.g., legal counsel), specify that individual's name, the name of the firm or company, mailing address and telephone number/electronic mail address.
              (c)(1) For each named licensee, list the type(s) of radio service authorized (e.g., broadcast service, cellular radio telephone service; microwave radio service; mobile satellite service; aeronautical fixed service). In the case of broadcast licensees, also list the call sign, facility identification number (if applicable), and community of license or transmit site for each authorization covered by the petition.
              (2) If the petition is filed in connection with an application for a radio station license or a spectrum leasing arrangement, or an application to acquire a license or spectrum leasing arrangement by assignment or transfer of control, specify for each named applicant:
              (i) The File No(s). of the associated application(s), if available at the time the petition is filed; otherwise, specify the anticipated filing date for each application; and
              (ii) The type(s) of radio services covered by each application (e.g., broadcast service, cellular radio telephone service; microwave radio service; mobile satellite service; aeronautical fixed service).
              (d) With respect to each petitioner, include a statement as to whether the petitioner is requesting a declaratory ruling under § 1.5000(a)(1) and/or (2).
              (e) Disclosable interest holders—direct U.S. or foreign interests in the controlling U.S. parent. Paragraphs (e)(1) through (4) of this section apply only to petitions filed under § 1.5000(a)(1) and/or (2) for common carrier, aeronautical en route, and aeronautical fixed radio station applicants or licensees, as applicable. Petitions filed under § 1.5000(a)(1) for broadcast licensees shall provide the name of any individual or entity that holds, or would hold, directly, an attributable interest in the controlling U.S. parent of the petitioning broadcast station applicant(s) or licensee(s), as defined in the Notes to § 73.3555 of this chapter. Where no individual or entity holds, or would hold, directly, an attributable interest in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)), the petition shall specify that no individual or entity holds, or would hold, directly, an attributable interest in the U.S. parent, applicant(s), or licensee(s).
              (1) Direct U.S. or foreign interests of ten percent or more or a controlling interest. With respect to petitions filed under § 1.5000(a)(1), provide the name of any individual or entity that holds, or would hold, directly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the controlling U.S. parent of the petitioning common carrier or aeronautical radio station applicant(s) or licensee(s) as specified in paragraphs (e)(4)(i) through (iv) of this section.
              (2) Direct U.S. or foreign interests of ten percent or more or a controlling interest.
                With respect to petitions filed under § 1.5000(a)(2), provide the name of any individual or entity that holds, or would hold, directly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in each petitioning common carrier applicant or licensee as specified in paragraphs (e)(4)(i) through (iv) of this section.

              (3) Where no individual or entity holds, or would hold, directly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)) or in the applicant or licensee (for petitions filed under § 1.5000(a)(2)), the petition shall state that no individual or entity holds or would hold directly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the U.S. parent, applicant or licensee.
              (4)(i) Where a named U.S. parent, applicant, or licensee is organized as a corporation, provide the name of any individual or entity that holds, or would hold, 10 percent or more of the outstanding capital stock and/or voting stock, or a controlling interest.
              (ii) Where a named U.S. parent, applicant, or licensee is organized as a general partnership, provide the names of the partnership's constituent general partners.
              (iii) Where a named U.S. parent, applicant, or licensee is organized as a limited partnership or limited liability partnership, provide the name(s) of the general partner(s) (in the case of a limited partnership), any uninsulated partner, regardless of its equity interest, and any insulated partner with an equity interest in the partnership of at least 10 percent (calculated according to the percentage of the partner's capital contribution). With respect to each named partner (other than a named general partner), the petitioner shall state whether the partnership interest is insulated or uninsulated, based on the insulation criteria specified in § 1.5003.

              (iv) Where a named U.S. parent, applicant, or licensee is organized as a limited liability company, provide the name(s) of each uninsulated member, regardless of its equity interest, any insulated member with an equity interest of at least 10 percent (calculated according to the percentage of its capital contribution), and any non-equity manager(s). With respect to each named member, the petitioner shall state whether the interest is insulated or uninsulated, based on the insulation criteria specified in § 1.5003, and whether the member is a manager.
              
              
                Note to paragraph (e):
                The Commission presumes that a general partner of a general partnership or limited partnership has a controlling (100 percent) voting interest in the partnership. A general partner shall in all cases be deemed to hold an uninsulated interest in the partnership.
              
              
              (f) Disclosable interest holders—indirect U.S. or foreign interests in the controlling U.S. parent. Paragraphs (f)(1) through (3) of this section apply only to petitions filed under § 1.5000(a)(1) and/or § 1.5000(a)(2) for common carrier, aeronautical en route, and aeronautical fixed radio station applicants or licensees, as applicable. Petitions filed under § 1.5000(a)(1) for broadcast licensees shall provide the name of any individual or entity that holds, or would hold, indirectly, an attributable interest in the controlling U.S. parent of the petitioning broadcast station applicant(s) or licensee(s), as defined in the Notes to § 73.3555 of this chapter. Where no individual or entity holds, or would hold, indirectly, an attributable interest in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)), the petition shall specify that no individual or entity holds, or would hold, indirectly, an attributable interest in the U.S. parent, applicant(s), or licensee(s).
              (1) Indirect U.S. or foreign interests of 10 percent or more or a controlling interest. With respect to petitions filed under § 1.5000(a)(1), provide the name of any individual or entity that holds, or would hold, indirectly, through one or more intervening entities, 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the controlling U.S. parent of the petitioning common carrier or aeronautical radio station applicant(s) or licensee(s). Equity interests and voting interests held indirectly shall be calculated in accordance with the principles set forth in § 1.5002.
              
              (2) Indirect U.S. or foreign interests of 10 percent or more or a controlling interest. With respect to petitions filed under § 1.5000(a)(2), provide the name of any individual or entity that holds, or would hold, indirectly, through one or more intervening entities, 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the petitioning common carrier radio station applicant(s) or licensee(s). Equity interests and voting interests held indirectly shall be calculated in accordance with the principles set forth in § 1.5002.

              (3) Where no individual or entity holds, or would hold, indirectly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)) or in the petitioning applicant(s) or licensee(s) (for petitions filed under § 1.5000(a)(2)), the petition shall specify that no individual or entity holds indirectly 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the U.S. parent, applicant(s), or licensee(s).
              
              
                Note to paragraph (f):
                The Commission presumes that a general partner of a general partnership or limited partnership has a controlling interest in the partnership. A general partner shall in all cases be deemed to hold an uninsulated interest in the partnership.
              
              
              (g)(1) Citizenship and other information for disclosable interests in common carrier, aeronautical en route, and aeronautical fixed radio station applicants and licensees. For each 10 percent interest holder named in response to paragraphs (e) and (f) of this section, specify the equity interest held and the voting interest held (each to the nearest one percent); in the case of an individual, his or her citizenship; and in the case of a business organization, its place of organization, type of business organization (e.g., corporation, unincorporated association, trust, general partnership, limited partnership, limited liability company, trust, other (include description of legal entity)), and principal business(es).
              (2) Citizenship and other information for disclosable interests in broadcast station applicants and licensees. For each attributable interest holder named in response to paragraphs (e) and (f) of this section, describe the nature of the attributable interest and, if applicable, specify the equity interest held and the voting interest held (each to the nearest one percent); in the case of an individual, his or her citizenship; and in the case of a business organization, its place of organization, type of business organization (e.g., corporation, unincorporated association, trust, general partnership, limited partnership, limited liability company, trust, other (include description of legal entity)), and principal business(es).
              (h)(1) Estimate of aggregate foreign ownership. For petitions filed under § 1.5000(a)(1), attach an exhibit that provides a percentage estimate of the controlling U.S. parent's aggregate direct and/or indirect foreign equity interests and its aggregate direct and/or indirect foreign voting interests. For petitions filed under § 1.5000(a)(2), attach an exhibit that provides a percentage estimate of the aggregate foreign equity interests and aggregate foreign voting interests held directly in the petitioning applicant(s) and/or licensee(s), if any, and the aggregate foreign equity interests and aggregate foreign voting interests held indirectly in the petitioning applicant(s) and/or licensee(s). The exhibit required by this paragraph must also provide a general description of the methods used to determine the percentages, and a statement addressing the circumstances that prompted the filing of the petition and demonstrating that the public interest would be served by grant of the petition.
              (2) Ownership and control structure. Attach an exhibit that describes the ownership and control structure of the applicant(s) and/or licensee(s) that are the subject of the petition, including an ownership diagram and identification of the real party-in-interest disclosed in any companion applications. The ownership diagram should illustrate the petitioner's vertical ownership structure, including the controlling U.S. parent named in the petition (for petitions filed under § 1.5000(a)(1)) and either:

              (i) For common carrier, aeronautical en route, and aeronautical fixed radio station applicants and licensees, the direct and indirect ownership (equity and voting) interests held by the individual(s) and/or entity(ies) named in response to paragraphs (e) and (f) of this section; or
              (ii) For broadcast station applicants and licensees, the attributable interest holders named in response to paragraphs (e) and (f) of this section. Each such individual or entity shall be depicted in the ownership diagram and all controlling interests labeled as such. Where the petition includes multiple petitioners, the ownership of all petitioners may be depicted in a single ownership diagram or in multiple diagrams.
              (i) Requests for specific approval. Provide, as required or permitted by this paragraph, the name of each foreign individual and/or entity for which each petitioner requests specific approval, if any, and the respective percentages of equity and/or voting interests (to the nearest one percent) that each such foreign individual or entity holds, or would hold, directly and/or indirectly, in the controlling U.S. parent of the petitioning broadcast, common carrier or aeronautical radio station applicant(s) or licensee(s) for petitions filed under § 1.5000(a)(1), and in each petitioning common carrier applicant or licensee for petitions filed under § 1.5000(a)(2).

              (1) Each petitioning broadcast, common carrier or aeronautical radio station applicant or licensee filing under § 1.5000(a)(1) shall identify and request specific approval for any foreign individual, entity, or group of such individuals or entities that holds, or would hold, directly and/or indirectly, more than 5 percent of the equity and/or voting interests, or a controlling interest, in the petitioner's controlling U.S. parent unless the foreign investment is exempt under paragraph (i)(3) of this section. Equity and voting interests held indirectly in the petitioner's controlling U.S. parent shall be calculated in accordance with the principles set forth in §§ 1.5002 and 1.5003. Equity and voting interests held directly in a petitioner's controlling U.S. parent that is organized as a partnership or limited liability company shall be calculated in accordance with Note 1 to paragraph (i)(3)(ii)(C) of this section.
              
              
                Note to paragraph (i)(1):

                Solely for the purpose of identifying foreign interests that require specific approval under this paragraph (i), broadcast station applicants and licensees filing petitions under § 1.5000(a)(1) should calculate equity and voting interests in accordance with the principles set forth in §§ 1.5002 and 1.5003 and not as set forth in the Notes to § 73.3555 of this chapter, to the extent that there are any differences in such calculation methods. Notwithstanding the foregoing, the insulation of limited partnership, limited liability partnership, and limited liability company interests for broadcast applicants and licensees shall be determined in accordance with Note 2(f) of § 73.3555 of this chapter.
              
              

              (2) Each petitioning common carrier radio station applicant or licensee filing under § 1.5000(a)(2) shall identify and request specific approval for any foreign individual, entity, or group of such individuals or entities that holds, or would hold, directly, and/or indirectly through one or more intervening U.S.-organized entities that do not control the applicant or licensee, more than 5 percent of the equity and/or voting interests in the applicant or licensee unless the foreign investment is exempt under paragraph (i)(3) of this section. Equity and voting interests held indirectly in the applicant or licensee shall be calculated in accordance with the principles set forth in §§ 1.5002 and 1.5003. Equity and voting interests held directly in an applicant or licensee that is organized as a partnership or limited liability company shall be calculated in accordance with Note 1 to paragraph (i)(3)(ii)(C) of this section.
              
              
                Note 1 to paragraphs (i)(1) and (2):

                Certain foreign interests of 5 percent or less may require specific approval under paragraphs (i)(1) and (2). See Note 2 to paragraph (i)(3)(ii)(C) of this section.
              
              
                Note 2 to paragraphs (i)(1) and (2):
                Two or more individuals or entities will be treated as a “group” when they have agreed to act together for the purpose of acquiring, holding, voting, or disposing of their equity and/or voting interests in the licensee and/or controlling U.S. parent of the licensee or in any intermediate company(ies) through which any of the individuals or entities holds its interests in the licensee and/or controlling U.S. parent of the licensee.
              
              
              
              (3) A foreign investment is exempt from the specific approval requirements of paragraphs (i)(1) and (2) of this section where:

              (i) The foreign individual or entity holds, or would hold, directly and/or indirectly, no more than 10 percent of the equity and/or voting interests of the U.S. parent (for petitions filed under § 1.5000(a)(1)) or the petitioning applicant or licensee (for petitions filed under § 1.5000(a)(2)); and
              
              (ii) The foreign individual or entity does not hold, and would not hold, a controlling interest in the petitioner or any controlling parent company, does not plan or intend to change or influence control of the petitioner or any controlling parent company, does not possess or develop any such purpose, and does not take any action having such purpose or effect. The Commission will presume, in the absence of evidence to the contrary, that the following interests satisfy this criterion for exemption from the specific approval requirements in paragraphs (i)(1) and (2) of this section:

              (A) Where the petitioning applicant or licensee, controlling U.S. parent, or entity holding a direct or indirect equity and/or voting interest in the applicant/licensee or U.S. parent is a “public company,” as defined in § 1.5000(d)(9), provided that the foreign holder is an institutional investor that is eligible to report its beneficial ownership interests in the company's voting, equity securities in excess of 5 percent (not to exceed 10 percent) pursuant to Exchange Act Rule 13d-1(b), 17 CFR 240.13d-1(b), or a substantially comparable foreign law or regulation. This presumption shall not apply if the foreign individual, entity or group holding such interests is obligated to report its holdings in the company pursuant to Exchange Act Rule 13d-1(a), 17 CFR 240.13d-1(a), or a substantially comparable foreign law or regulation.
              
              
                Example.
                Common carrier applicant (“Applicant”) is preparing a petition for declaratory ruling to request Commission approval for foreign ownership of its controlling, U.S.-organized parent (“U.S. Parent”) to exceed the 25 percent benchmark in section 310(b)(4) of the Act. Applicant does not currently hold any FCC licenses. Shares of U.S. Parent trade publicly on the New York Stock Exchange. Based on a review of its shareholder records, U.S. Parent has determined that its aggregate foreign ownership on any given day may exceed an aggregate 25 percent, including a 6 percent common stock interest held by a foreign-organized mutual fund (“Foreign Fund”). U.S. Parent has confirmed that Foreign Fund is not currently required to report its interest pursuant to Exchange Act Rule 13d-1(a) and instead is eligible to report its interest pursuant to Exchange Act Rule 13d-1(b). U.S. Parent also has confirmed that Foreign Fund does not hold any other interests in U.S. Parent's equity securities, whether of a class of voting or non-voting securities. Applicant may, but is not required to, request specific approval of Foreign Fund's 6 percent interest in U.S. Parent.
              
              
                Note to paragraph (i)(3)(ii)(A):

                Where an institutional investor holds voting, equity securities that are subject to reporting under Exchange Act Rule 13d-1, 17 CFR 240.13d-1, or a substantially comparable foreign law or regulation, in addition to equity securities that are not subject to such reporting, the investor's total capital stock interests may be aggregated and treated as exempt from the 5 percent specific approval requirement in paragraphs (i)(1) and (2) of this section so long as the aggregate amount of the institutional investor's holdings does not exceed 10 percent of the company's total capital stock or voting rights and the investor is eligible to certify under Exchange Act Rule 13d-1(b), 17 CFR 240.13d-1(b), or a substantially comparable foreign law or regulation that it has acquired its capital stock interests in the ordinary course of business and not with the purpose nor with the effect of changing or influencing the control of the company. In calculating foreign equity and voting interests, the Commission does not consider convertible interests such as options, warrants and convertible debentures until converted, unless specifically requested by the petitioner, i.e., where the petitioner is requesting approval so those rights can be exercised in a particular case without further Commission approval.
              
              

              (B) Where the petitioning applicant or licensee, controlling U.S. parent, or entity holding a direct and/or indirect equity and/or voting interest in the applicant/licensee or U.S. parent is a “privately held” corporation, as defined in § 1.5000(d)(8), provided that a shareholders' agreement, or similar voting agreement, prohibits the foreign holder from becoming actively involved in the management or operation of the corporation and limits the foreign holder's voting and consent rights, if any, to the minority shareholder protections listed in paragraph (i)(5) of this section.
              

              (C) Where the petitioning applicant or licensee, controlling U.S. parent, or entity holding a direct and/or indirect equity and/or voting interest in the licensee or U.S. parent is “privately held,” as defined in § 1.5000(d)(8), and is organized as a limited partnership, limited liability company (“LLC”), or limited liability partnership (“LLP”), provided that the foreign holder is “insulated” in accordance with the criteria specified in § 1.5003.
              
              
                Note 1 to paragraph (i)(3)(ii)(C):

                For purposes of identifying foreign interests that require specific approval, where the petitioning applicant, licensee, or controlling U.S. parent is itself organized as a partnership or LLC, a general partner, uninsulated limited partner, uninsulated LLC member, and non-member LLC manager shall be deemed to hold a controlling (100 percent) voting interest in the applicant, licensee, or controlling U.S. parent.
              
              
                Note 2 to paragraph (i)(3)(ii)(C):

                For purposes of identifying foreign interests that require specific approval, where interests are held indirectly in the petitioning applicant, licensee, or controlling U.S. parent through one or more intervening partnerships or LLCs, a general partner, uninsulated limited partner, uninsulated LLC members, and non-member LLC managers shall be deemed to hold the same voting interest as the partnership or LLC holds in the company situated in the next lower tier of the petitioner's vertical ownership chain and, ultimately, the same voting interest as the partnership or LLC is calculated as holding in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)) or in the applicant or licensee (for petitions filed under § 1.5000(a)(2)). See § 1.5002(b)(2)(ii)(A) and (b)(2)(iii)(A). Where a limited partner or LLC member is insulated, the limited partner's or LLC member's voting interest in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)), or in the applicant or licensee (for petitions filed under § 1.5000(a)(2)) is calculated as equal to the limited partner's or LLC member's equity interest in the U.S. parent or in the applicant or licensee, respectively. See § 1.5002(b)(2)(ii)(B) and (b)(2)(iii)(B). Thus, depending on the particular ownership structure presented in the petition, a foreign general partner, uninsulated limited partner, LLC member, or non-member LLC manager of an intervening partnership or LLC may be deemed to hold an indirect voting interest in the controlling U.S. parent or in the petitioning applicant or licensee that requires specific approval because the voting interest exceeds the 5 percent amount specified in paragraphs (i)(1) and (2) of this section and, unless the voting interest is otherwise insulated at a lower tier of the petitioner's vertical ownership chain, the voting interest would not qualify as exempt from specific approval under this paragraph (i)(3)(ii)(C) even in circumstances where the voting interest does not exceed 10 percent.
              
              
              (4) A petitioner may, but is not required to, request specific approval for any other foreign individual or entity that holds, or would hold, a direct and/or indirect equity and/or voting interest in the controlling U.S. parent (for petitions filed under § 1.5000(a)(1)) or in the petitioning applicant or licensee (for petitions filed under § 1.5000(a)(2)).
              (5) The minority shareholder protections referenced in paragraph (i)(3)(ii)(B) of this section consist of the following rights:
              (i) The power to prevent the sale or pledge of all or substantially all of the assets of the corporation or a voluntary filing for bankruptcy or liquidation;
              (ii) The power to prevent the corporation from entering into contracts with majority shareholders or their affiliates;
              (iii) The power to prevent the corporation from guaranteeing the obligations of majority shareholders or their affiliates;

              (iv) The power to purchase an additional interest in the corporation to prevent the dilution of the shareholder's pro rata interest in the event that the corporation issues additional instruments conveying shares in the company;
              (v) The power to prevent the change of existing legal rights or preferences of the shareholders, as provided in the charter, by-laws or other operative governance documents;
              (vi) The power to prevent the amendment of the charter, by-laws or other operative governance documents of the company with respect to the matters described in paragraph (i)(5)(i) through (v) of this section.
              (6) The Commission reserves the right to consider, on a case-by-case basis, whether voting or consent rights over matters other than those listed in paragraph (i)(5) of this section shall be considered permissible minority shareholder protections in a particular case.

              (j) For each foreign individual or entity named in response to paragraph (i) of this section, provide the following information:
              (1) In the case of an individual, his or her citizenship and principal business(es);
              (2) In the case of a business organization:
              (i) Its place of organization, type of business organization (e.g., corporation, unincorporated association, trust, general partnership, limited partnership, limited liability company, trust, other (include description of legal entity)), and principal business(es);
              (ii)(A) For common carrier, aeronautical en route, and aeronautical fixed radio station applicants and licensees, the name of any individual or entity that holds, or would hold, directly and/or indirectly, through one or more intervening entities, 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the foreign entity for which the petitioner requests specific approval. Specify for each such interest holder, his or her citizenship (for individuals) or place of legal organization (for entities). Equity interests and voting interests held indirectly shall be calculated in accordance with the principles set forth in § 1.5002.
              (B) For broadcast applicants and licensees, the name of any individual or entity that holds, or would hold, directly and/or indirectly, through one or more intervening entities, an attributable interest in the foreign entity for which the petitioner requests specific approval. Specify for each such interest holder, his or her citizenship (for individuals) or place of legal organization (for entities). Attributable interests shall be calculated in accordance with the principles set forth in the Notes to § 73.3555 of this chapter.
              (iii)(A) For common carrier, aeronautical en route, and aeronautical fixed radio station applicants and licensees, where no individual or entity holds, or would hold, directly and/or indirectly, 10 percent or more of the equity interests and/or voting interests, or a controlling interest, the petition shall specify that no individual or entity holds, or would hold, directly and/or indirectly, 10 percent or more of the equity interests and/or voting interests, or a controlling interest, in the foreign entity for which the petitioner requests specific approval.
              (B) For broadcast applicants and licensees, where no individual or entity holds, or would hold, directly and/or indirectly, an attributable interest in the foreign entity, the petition shall specify that no individual or entity holds, or would hold, directly and/or indirectly, an attributable interest in the foreign entity for which the petitioner requests specific approval.
              (k) Requests for advance approval. The petitioner may, but is not required to, request advance approval in its petition for any foreign individual or entity named in response to paragraph (i) of this section to increase its direct and/or indirect equity and/or voting interests in the controlling U.S. parent of the broadcast, common carrier or aeronautical radio station licensee, for petitions filed under § 1.5000(a)(1), and/or in the common carrier licensee, for petitions filed under § 1.5000(a)(2), above the percentages specified in response to paragraph (i) of this section. Requests for advance approval shall be made as follows:
              (1) Petitions filed under § 1.5000(a)(1). Where a foreign individual or entity named in response to paragraph (i) of this section holds, or would hold upon consummation of any transactions described in the petition, a de jure or de facto controlling interest in the controlling U.S. parent, the petitioner may request advance approval in its petition for the foreign individual or entity to increase its interests, at some future time, up to any amount, including 100 percent of the direct and/or indirect equity and/or voting interests in the U.S. parent. The petitioner shall specify for the named controlling foreign individual(s) or entity(ies) the maximum percentages of equity and/or voting interests for which advance approval is sought or, in lieu of a specific amount, state that the petitioner requests advance approval for the named controlling foreign individual or entity to increase its interests up to and including 100 percent of the U.S. parent's direct and/or indirect equity and/or voting interests.
              (2) Petitions filed under § 1.5000(a)(1) and/or (2). Where a foreign individual or entity named in response to paragraph (i) of this section holds, or would hold upon consummation of any transactions described in the petition, a non-controlling interest in the controlling U.S. parent of the licensee, for petitions filed under § 1.5000(a)(1), or in the licensee, for petitions filed under § 1.5000(a)(2), the petitioner may request advance approval in its petition for the foreign individual or entity to increase its interests, at some future time, up to any non-controlling amount not to exceed 49.99 percent. The petitioner shall specify for the named foreign individual(s) or entity(ies) the maximum percentages of equity and/or voting interests for which advance approval is sought or, in lieu of a specific amount, shall state that the petitioner requests advance approval for the named foreign individual(s) or entity(ies) to increase their interests up to and including a non-controlling 49.99 percent equity and/or voting interest in the licensee, for petitions filed under § 1.5000(a)(2), or in the controlling U.S. parent of the licensee, for petitions filed under § 1.5000(a)(1).
              (l) Each applicant, licensee, or spectrum lessee filing a petition for declaratory ruling shall certify to the information contained in the petition in accordance with the provisions of § 1.16 and the requirements of § 1.5000(c)(1).
            
            
              § 1.5002
              How to calculate indirect equity and voting interests.
              (a) The criteria specified in this section shall be used for purposes of calculating indirect equity and voting interests under § 1.5001.
              (b)(1) Equity interests held indirectly in the licensee and/or controlling U.S. parent. Equity interests that are held by an individual or entity indirectly through one or more intervening entities shall be calculated by successive multiplication of the equity percentages for each link in the vertical ownership chain, regardless of whether any particular link in the chain represents a controlling interest in the company positioned in the next lower tier.
              
              
                Example (for rulings issued under § 1.5000(a)(1)).

                Assume that a foreign individual holds a non-controlling 30 percent equity and voting interest in U.S.-organized Corporation A which, in turn, holds a non-controlling 40 percent equity and voting interest in U.S.-organized Parent Corporation B. The foreign individual's equity interest in U.S.-organized Parent Corporation B would be calculated by multiplying the foreign individual's equity interest in U.S.-organized Corporation A by that entity's equity interest in U.S.-organized Parent Corporation B. The foreign individual's equity interest in U.S.-organized Parent Corporation B would be calculated as 12 percent (30% × 40% = 12%). The result would be the same even if U.S.-organized Corporation A held a de facto controlling interest in U.S.-organized Parent Corporation B.
              
              
              (2) Voting interests held indirectly in the licensee and/or controlling U.S. parent. Voting interests that are held by any individual or entity indirectly through one or more intervening entities will be determined depending upon the type of business organization(s) in which the individual or entity holds a voting interest as follows:

              (i) Voting interests that are held through one or more intervening corporations shall be calculated by successive multiplication of the voting percentages for each link in the vertical ownership chain, except that wherever the voting interest for any link in the chain is equal to or exceeds 50 percent or represents actual control, it shall be treated as if it were a 100 percent interest.
              
              
                Example (for rulings issued under § 1.5000(a)(1)).

                Assume that a foreign individual holds a non-controlling 30 percent equity and voting interest in U.S.-organized Corporation A which, in turn, holds a controlling 70 percent equity and voting interest in U.S.-organized Parent Corporation B. Because U.S.-organized Corporation A's 70 percent voting interest in U.S.-organized Parent Corporation B constitutes a controlling interest, it is treated as a 100 percent interest. The foreign individual's 30 percent voting interest in U.S.-organized Corporation A would flow through in its entirety to U.S. Parent Corporation B and thus be calculated as 30 percent (30% × 100% = 30%).
              
              

              (ii) Voting interests that are held through one or more intervening partnerships shall be calculated depending upon whether the individual or entity holds a general partnership interest, an uninsulated partnership interest, or an insulated partnership interest as specified in paragraphs (b)(2)(ii)(A) and (B) of this section.
              
              (A) General partnership and other uninsulated partnership interests. A general partner and uninsulated partner shall be deemed to hold the same voting interest as the partnership holds in the company situated in the next lower tier of the vertical ownership chain. A partner shall be treated as uninsulated unless the limited partnership agreement, limited liability partnership agreement, or other operative agreement satisfies the insulation criteria specified in § 1.5003.
              (B) Insulated partnership interests. A partner of a limited partnership (other than a general partner) or partner of a limited liability partnership that satisfies the insulation criteria specified in § 1.5003 shall be treated as an insulated partner and shall be deemed to hold a voting interest in the partnership that is equal to the partner's equity interest.
              
              
                Note to paragraph (b)(2)(ii):
                The Commission presumes that a general partner of a general partnership or limited partnership has a controlling interest in the partnership. A general partner shall in all cases be deemed to hold an uninsulated interest in the partnership.
              
              
              (iii) Voting interests that are held through one or more intervening limited liability companies shall be calculated depending upon whether the individual or entity is a non-member manager, an uninsulated member or an insulated member as specified in paragraphs (b)(2)(iii)(A) and (B) of this section.
              (A) Non-member managers and uninsulated membership interests. A non-member manager and an uninsulated member of a limited liability company shall be deemed to hold the same voting interest as the limited liability company holds in the company situated in the next lower tier of the vertical ownership chain. A member shall be treated as uninsulated unless the limited liability company agreement satisfies the insulation criteria specified in § 1.5003.
              (B) Insulated membership interests. A member of a limited liability company that satisfies the insulation criteria specified in § 1.5003 shall be treated as an insulated member and shall be deemed to hold a voting interest in the limited liability company that is equal to the member's equity interest.
            
            
              § 1.5003
              Insulation criteria for interests in limited partnerships, limited liability partnerships, and limited liability companies.

              (a) A limited partner of a limited partnership and a partner of a limited liability partnership shall be treated as uninsulated within the meaning of § 1.5002(b)(2)(ii)(A) unless the partner is prohibited by the limited partnership agreement, limited liability partnership agreement, or other operative agreement from, and in fact is not engaged in, active involvement in the management or operation of the partnership and only the usual and customary investor protections are contained in the partnership agreement or other operative agreement. These criteria apply to any relevant limited partnership or limited liability partnership, whether it is the licensee, a controlling U.S.-organized parent, or any partnership situated above them in the vertical chain of ownership. Notwithstanding the foregoing, the insulation of limited partnership and limited liability partnership interests for broadcast applicants and licensees shall be determined in accordance with Note 2(f) of § 73.3555 of this chapter.

              (b) A member of a limited liability company shall be treated as uninsulated for purposes of § 1.5002(b)(2)(iii)(A) unless the member is prohibited by the limited liability company agreement from, and in fact is not engaged in, active involvement in the management or operation of the company and only the usual and customary investor protections are contained in the agreement. These criteria apply to any relevant limited liability company, whether it is the licensee, a controlling U.S.-organized parent, or any limited liability company situated above them in the vertical chain of ownership. Notwithstanding the foregoing, the insulation of limited liability company interests for broadcast applicants and licensees shall be determined in accordance with Note 2(f) of § 73.3555 of this chapter.

              (c) The usual and customary investor protections referred to in paragraphs (a) and (b) of this section shall consist of:
              (1) The power to prevent the sale or pledge of all or substantially all of the assets of the limited partnership, limited liability partnership, or limited liability company or a voluntary filing for bankruptcy or liquidation;
              (2) The power to prevent the limited partnership, limited liability partnership, or limited liability company from entering into contracts with majority investors or their affiliates;
              (3) The power to prevent the limited partnership, limited liability partnership, or limited liability company from guaranteeing the obligations of majority investors or their affiliates;

              (4) The power to purchase an additional interest in the limited partnership, limited liability partnership, or limited liability company to prevent the dilution of the partner's or member's pro rata interest in the event that the limited partnership, limited liability partnership, or limited liability company issues additional instruments conveying interests in the partnership or company;
              (5) The power to prevent the change of existing legal rights or preferences of the partners, members, or managers as provided in the limited partnership agreement, limited liability partnership agreement, or limited liability company agreement, or other operative agreement;
              (6) The power to vote on the removal of a general partner, managing partner, managing member, or other manager in situations where such individual or entity is subject to bankruptcy, insolvency, reorganization, or other proceedings relating to the relief of debtors; adjudicated insane or incompetent by a court of competent jurisdiction (in the case of a natural person); convicted of a felony; or otherwise removed for cause, as determined by an independent party;
              (7) The power to prevent the amendment of the limited partnership agreement, limited liability partnership agreement, or limited liability company agreement, or other organizational documents of the partnership or limited liability company with respect to the matters described in paragraph (c)(1) through (c)(6) of this section.
              (d) The Commission reserves the right to consider, on a case-by-case basis, whether voting or consent rights over matters other than those listed in paragraph (c) of this section shall be considered usual and customary investor protections in a particular case.
            
            
              § 1.5004
              Routine terms and conditions.
              Foreign ownership rulings issued pursuant to §§ 1.5000 through 1.5004 shall be subject to the following terms and conditions, except as otherwise specified in a particular ruling:
              (a)(1) Aggregate allowance for rulings issued under § 1.5000(a)(1). In addition to the foreign ownership interests approved specifically in a licensee's declaratory ruling issued pursuant to § 1.5000(a)(1), the controlling U.S.-organized parent named in the ruling (or a U.S.-organized successor-in-interest formed as part of a pro forma reorganization) may be 100 percent owned, directly and/or indirectly through one or more U.S- or foreign-organized entities, on a going-forward basis (i.e., after issuance of the ruling) by other foreign investors without prior Commission approval. This “100 percent aggregate allowance” is subject to the requirement that the licensee seek and obtain Commission approval before any foreign individual, entity, or “group” not previously approved acquires, directly and/or indirectly, more than 5 percent of the U.S. parent's outstanding capital stock (equity) and/or voting stock, or a controlling interest, with the exception of any foreign individual, entity, or “group” that acquires an equity and/or voting interest of 10 percent or less, provided that the interest is exempt under § 1.5001(i)(3).
              (2) Aggregate allowance for rulings issued under § 1.5000(a)(2). In addition to the foreign ownership interests approved specifically in a licensee's declaratory ruling issued pursuant to § 1.5000(a)(2), the licensee(s) named in the ruling (or a U.S.-organized successor-in-interest formed as part of a pro forma reorganization) may be 100 percent owned on a going forward basis (i.e., after issuance of the ruling) by other foreign investors holding interests in the licensee indirectly through U.S.-organized entities that do not control the licensee, without prior Commission approval. This “100 percent aggregate allowance” is subject to the requirement that the licensee seek and obtain Commission approval before any foreign individual, entity, or “group” not previously approved acquires directly and/or indirectly, through one or more U.S.-organized entities that do not control the licensee, more than 5 percent of the licensee's outstanding capital stock (equity) and/or voting stock, with the exception of any foreign individual, entity, or “group” that acquires an equity and/or voting interest of 10 percent or less, provided that the interest is exempt under § 1.5001(i)(3). Foreign ownership interests held directly in a licensee shall not be permitted to exceed an aggregate 20 percent of the licensee's equity and/or voting interests.
              
              
                Note to paragraph (a):
                Licensees have an obligation to monitor and stay ahead of changes in foreign ownership of their controlling U.S.-organized parent companies (for rulings issued pursuant to § 1.5000(a)(1)) and/or in the licensee itself (for rulings issued pursuant to § 1.5000(a)(2)), to ensure that the licensee obtains Commission approval before a change in foreign ownership renders the licensee out of compliance with the terms and conditions of its declaratory ruling(s) or the Commission's rules. Licensees, their controlling parent companies, and other entities in the licensee's vertical ownership chain may need to place restrictions in their bylaws or other organizational documents to enable the licensee to ensure compliance with the terms and conditions of its declaratory ruling(s) and the Commission's rules.
              
              
                Example 1 (for rulings issued under § 1.5000(a)(1)).

                U.S. Corp. files an application for a common carrier license. U.S. Corp. is wholly owned and controlled by U.S. Parent, which is a newly formed, privately held Delaware Corporation in which no single shareholder has de jure or de facto control. A shareholder's agreement provides that a five-member board of directors shall govern the affairs of the company; five named shareholders shall be entitled to one seat and one vote on the board; and all decisions of the board shall be determined by majority vote. The five named shareholders and their respective equity interests are as follows: Foreign Entity A, which is wholly owned and controlled by a foreign citizen (5 percent); Foreign Entity B, which is wholly owned and controlled by a foreign citizen (10 percent); Foreign Entity C, a foreign public company with no controlling shareholder (20 percent); Foreign Entity D, a foreign pension fund that is controlled by a foreign citizen and in which no individual or entity has a pecuniary interest exceeding one percent (21 percent); and U.S. Entity E, a U.S. public company with no controlling shareholder (25 percent). The remaining 19 percent of U.S. Parent's shares are held by three foreign-organized entities as follows: F (4 percent), G (6 percent), and H (9 percent). Under the shareholders' agreement, voting rights of F, G, and H are limited to the minority shareholder protections listed in § 1.5001(i)(5). Further, the agreement expressly prohibits G and H from becoming actively involved in the management or operation of U.S. Parent and U.S. Corp.

                As required by the rules, U.S. Corp. files a section 310(b)(4) petition concurrently with its application. The petition identifies and requests specific approval for the ownership interests held in U.S. Parent by Foreign Entity A and its sole shareholder (5 percent equity and 20 percent voting interest); Foreign Entity B and its sole shareholder (10 percent equity and 20 percent voting interest), Foreign Entity C (20 percent equity and 20 percent voting interest), and Foreign Entity D (21 percent equity and 20 percent voting interest) and its fund manager (20 percent voting interest). The Commission's ruling specifically approves these foreign interests. The ruling also provides that, on a going-forward basis, U.S. Parent may be 100 percent owned in the aggregate, directly and/or indirectly, by other foreign investors, subject to the requirement that U.S. Corp. seek and obtain Commission approval before any previously unapproved foreign investor acquires more than 5 percent of U.S. Parent's equity and/or voting interests, or a controlling interest, with the exception of any foreign investor that acquires an equity and/or voting interest of ten percent or less, provided that the interest is exempt under § 1.991(i)(3).

                In this case, foreign entities F, G, and H would each be considered a previously unapproved foreign investor (along with any new foreign investors). However, prior approval for F, G and H would only apply to an increase of F's interest above 5 percent (because the ten percent exemption under § 1.5001(i)(3) does not apply to F) or to an increase of G's or H's interest above 10 percent (because G and H do qualify for this exemption). U.S. Corp. would also need Commission approval before Foreign Entity D appoints a new fund manager that is a non-U.S. citizen and before Foreign Entities A, B, C, or D increase their respective equity and/or voting interests in U.S. Parent, unless the petition previously sought and obtained Commission approval for such increases (up to non-controlling 49.99 percent interests). (See § 1.5001(k)(2).) Foreign shareholders of Foreign Entity C and U.S. Entity E would also be considered previously unapproved foreign investors. Thus, Commission approval would be required before any foreign shareholder of Foreign Entity C or U.S. Entity E acquires (1) a controlling interest in either company; or (2) a non-controlling equity and/or voting interest in either company that, when multiplied by the company's equity and/or voting interests in U.S. Parent, would exceed 5 percent of U.S. Parent's equity and/or voting interests, unless the interest is exempt under § 1.5001(i)(3).
              
              
                Example 2 (for rulings issued under § 1.5000(a)(2)).

                Assume that the following three U.S.-organized entities hold non-controlling equity and voting interests in common carrier Licensee, which is a privately held corporation organized in Delaware: U.S. corporation A (30 percent); U.S. corporation B (30 percent); and U.S. corporation C (40 percent). Licensee's shareholders are wholly owned by foreign individuals X, Y, and Z, respectively. Licensee has received a declaratory ruling under § 1.5000(a)(2) specifically approving the 30 percent foreign ownership interests held in Licensee by each of X and Y (through U.S. corporation A and U.S. corporation B, respectively) and the 40 percent foreign ownership interest held in Licensee by Z (through U.S. corporation C). On a going-forward basis, Licensee may be 100 percent owned in the aggregate by X, Y, Z, and other foreign investors holding interests in Licensee indirectly, through U.S.-organized entities that do not control Licensee, subject to the requirement that Licensee obtain Commission approval before any previously unapproved foreign investor acquires more than 5 percent of Licensee's equity and/or voting interests, with the exception of any foreign investor that acquires an equity and/or voting interest of 10 percent or less, provided that the interest is exempt under § 1.5001(i)(3). In this case, any foreign investor other than X, Y, and Z would be considered a previously unapproved foreign investor. Licensee would also need Commission approval before X, Y, or Z increases its equity and/or voting interests in Licensee unless the petition previously sought and obtained Commission approval for such increases (up to non-controlling 49.99 percent interests). (See § 1.5001(k)(2).)
              
              
              (b) Subsidiaries and affiliates. A foreign ownership ruling issued to a licensee shall cover it and any U.S.-organized subsidiary or affiliate, as defined in § 1.5000(d), whether the subsidiary or affiliate existed at the time the ruling was issued or was formed or acquired subsequently, provided that the foreign ownership of the licensee named in the ruling, and of the subsidiary and/or affiliate, remains in compliance with the terms and conditions of the licensee's ruling and the Commission's rules.

              (1) The subsidiary or affiliate of a licensee named in a foreign ownership ruling issued under § 1.5000(a)(1) may rely on that ruling for purposes of filing its own application for an initial broadcast, common carrier or aeronautical license or spectrum leasing arrangement, or an application to acquire such license or spectrum leasing arrangement by assignment or transfer of control provided that the subsidiary or affiliate, and the licensee named in the ruling, each certifies in the application that its foreign ownership is in compliance with the terms and conditions of the foreign ownership ruling and the Commission's rules.

              (2) The subsidiary or affiliate of a licensee named in a foreign ownership ruling issued under § 1.5000(a)(2) may rely on that ruling for purposes of filing its own application for an initial common carrier radio station license or spectrum leasing arrangement, or an application to acquire such license or spectrum leasing arrangement by assignment or transfer of control provided that the subsidiary or affiliate, and the licensee named in the ruling, each certifies in the application that its foreign ownership is in compliance with the terms and conditions of the foreign ownership ruling and the Commission's rules.

              (3) The certifications required by paragraphs (b)(1) and (2) of this section shall also include the citation(s) of the relevant ruling(s) (i.e., the DA or FCC Number, FCC Record citation when available, and release date).
              (c) Insertion of new controlling foreign-organized companies. (1) Where a licensee's foreign ownership ruling specifically authorizes a named, foreign investor to hold a controlling interest in the licensee's controlling U.S.-organized parent, for rulings issued under § 1.5000(a)(1), or in an intervening U.S.-organized entity that does not control the licensee, for rulings issued under § 1.5000(a)(2), the ruling shall permit the insertion of new, controlling foreign-organized companies in the vertical ownership chain above the controlling U.S. parent, for rulings issued under § 1.5000(a)(1), or above an intervening U.S.-organized entity that does not control the licensee, for rulings issued under § 1.5000(a)(2), without prior Commission approval provided that any new foreign-organized company(ies) are under 100 percent common ownership and control with the foreign investor approved in the ruling.

              (2) Where a previously unapproved foreign-organized entity is inserted into the vertical ownership chain of a licensee, or its controlling U.S.-organized parent, without prior Commission approval pursuant to paragraph (c)(1) of this section, the licensee shall file a letter to the attention of the Chief, International Bureau, within 30 days after the insertion of the new, foreign-organized entity. The letter must include the name of the new, foreign-organized entity and a certification by the licensee that the entity complies with the 100 percent common ownership and control requirement in paragraph (c)(1) of this section. The letter must also reference the licensee's foreign ownership ruling(s) by IBFS File No. and FCC Record citation, if available. This letter notification need not be filed if the ownership change is instead the subject of a pro forma application or pro forma notification already filed with the Commission pursuant to the relevant broadcast service rules, wireless radio service rules or satellite radio service rules applicable to the licensee.
              
              
                Note to paragraph (c)(2):

                For broadcast stations, in order to insert a previously unapproved foreign-organized entity that is under 100 percent common ownership and control with the foreign investor approved in the ruling into the vertical ownership chain of the licensee's controlling U.S.-organized parent, as described in paragraph (c)(1) of this section, the licensee must always file a pro forma application requesting prior consent of the FCC pursuant to section 73.3540(f) of this chapter.
              
              

              (3) Nothing in this section is intended to affect any requirements for prior approval under 47 U.S.C. 310(d) or conditions for forbearance from the requirements of 47 U.S.C. 310(d) pursuant to 47 U.S.C. 160.
              
              
                Example (for rulings issued under § 1.5000(a)(1)).

                Licensee of a common carrier license receives a foreign ownership ruling under § 1.5000(a)(1) that authorizes its controlling, U.S.-organized parent (“U.S. Parent A”) to be wholly owned and controlled by a foreign-organized company (“Foreign Company”). Foreign Company is minority owned (20 percent) by U.S.-organized Corporation B, with the remaining 80 percent controlling interest held by Foreign Citizen C. After issuance of the ruling, Foreign Company forms a wholly-owned, foreign-organized subsidiary (“Foreign Subsidiary”) to hold all of Foreign Company's shares in U.S. Parent A. There are no other changes in the direct or indirect foreign ownership of U.S. Parent A. The insertion of Foreign Subsidiary into the vertical ownership chain between Foreign Company and U.S. Parent A would not require prior Commission approval, except for any approval otherwise required pursuant to section 310(d) of the Communications Act and not exempt therefrom as a pro forma transfer of control under § 1.948(c)(1).
              
              
                Example (for rulings issued under § 1.5000(a)(2)).
                An applicant for a common carrier license receives a foreign ownership ruling under § 1.5000(a)(2) that authorizes a foreign-organized company (“Foreign Company”) to hold a non-controlling 44 percent equity and voting interest in the applicant through Foreign Company's wholly-owned, U.S.-organized subsidiary, U.S. Corporation A, which holds the non-controlling 44 percent interest directly in the applicant. The remaining 56 percent of the applicant's equity and voting interests are held by its controlling U.S.-organized parent, which has no foreign ownership. After issuance of the ruling, Foreign Company forms a wholly-owned, foreign-organized subsidiary to hold all of Foreign Company's shares in U.S. Corporation A. There are no other changes in the direct or indirect foreign ownership of U.S. Corporation A. The insertion of the foreign-organized subsidiary into the vertical ownership chain between Foreign Company and U.S. Corporation A would not require prior Commission approval.
              
              
              (d) Insertion of new non-controlling foreign-organized companies. (1) Where a licensee's foreign ownership ruling specifically authorizes a named, foreign investor to hold a non-controlling interest in the licensee's controlling U.S.-organized parent, for rulings issued under § 1.5000(a)(1), or in an intervening U.S.-organized entity that does not control the licensee, for rulings issued under § 1.5000(a)(2), the ruling shall permit the insertion of new, foreign-organized companies in the vertical ownership chain above the controlling U.S. parent, for rulings issued under § 1.5000(a)(1), or above an intervening U.S.-organized entity that does not control the licensee, for rulings issued under § 1.5000(a)(2), without prior Commission approval provided that any new foreign-organized company(ies) are under 100 percent common ownership and control with the foreign investor approved in the ruling.
              
              
                Note to paragraph (d)(1):

                Where a licensee has received a foreign ownership ruling under § 1.5000(a)(2) and the ruling specifically authorizes a named, foreign investor to hold a non-controlling interest directly in the licensee (subject to the 20 percent aggregate limit on direct foreign investment), the ruling shall permit the insertion of new, foreign-organized companies in the vertical ownership chain of the approved foreign investor without prior Commission approval provided that any new foreign-organized companies are under 100 percent common ownership and control with the approved foreign investor.
              
              
                Example (for rulings issued under § 1.5000(a)(1)).
                Licensee receives a foreign ownership ruling under § 1.5000(a)(1) that authorizes a foreign-organized company (“Foreign Company”) to hold a non-controlling 30 percent equity and voting interest in Licensee's controlling, U.S.-organized parent (“U.S. Parent A”). The remaining 70 percent equity and voting interests in U.S. Parent A are held by U.S.-organized entities which have no foreign ownership. After issuance of the ruling, Foreign Company forms a wholly-owned, foreign-organized subsidiary (“Foreign Subsidiary”) to hold all of Foreign Company's shares in U.S. Parent A. There are no other changes in the direct or indirect foreign ownership of U.S. Parent A. The insertion of Foreign Subsidiary into the vertical ownership chain between Foreign Company and U.S. Parent A would not require prior Commission approval.
              
              
                Example (for rulings issued under § 1.5000(a)(2)).
                Licensee receives a foreign ownership ruling under § 1.5000(a)(2) that authorizes a foreign-organized entity (“Foreign Company”) to hold approximately 24 percent of Licensee's equity and voting interests, through Foreign Company's non-controlling 48 percent equity and voting interest in a U.S.-organized entity, U.S. Corporation A, which holds a non-controlling 49 percent equity and voting interest directly in Licensee. (A U.S. citizen holds the remaining 52 percent equity and voting interests in U.S. Corporation A, and the remaining 51 percent equity and voting interests in Licensee are held by its U.S.-organized parent, which has no foreign ownership. After issuance of the ruling, Foreign Company forms a wholly-owned, foreign-organized subsidiary (“Foreign Subsidiary”) to hold all of Foreign Company's shares in U.S. Corporation A. There are no other changes in the direct or indirect foreign ownership of U.S. Corporation A. The insertion of Foreign Subsidiary into the vertical ownership chain between Foreign Company and U.S. Corporation A would not require prior Commission approval.
              
              

              (2) Where a previously unapproved foreign-organized entity is inserted into the vertical ownership chain of a licensee, or its controlling U.S.-organized parent, without prior Commission approval pursuant to paragraph (d)(1) of this section, the licensee shall file a letter to the attention of the Chief, International Bureau, within 30 days after the insertion of the new, foreign-organized entity; or in the case of a broadcast licensee, the licensee shall file a letter to the attention of the Chief, Media Bureau, within 30 days after the insertion of the new, foreign-organized entity. The letter must include the name of the new, foreign-organized entity and a certification by the licensee that the entity complies with the 100 percent common ownership and control requirement in paragraph (d)(1) of this section. The letter must also reference the licensee's foreign ownership ruling(s) by IBFS File No. and FCC Record citation, if available; or, if a broadcast licensee, the letter must reference the licensee's foreign ownership ruling(s) by CDBS File No., Docket No., call sign(s), facility identification number(s), and FCC Record citation, if available. This letter notification need not be filed if the ownership change is instead the subject of a pro forma application or pro forma notification already filed with the Commission pursuant to the relevant broadcast service, wireless radio service rules or satellite radio service rules applicable to the licensee.
              (e) New petition for declaratory ruling required. A licensee that has received a foreign ownership ruling, including a U.S.-organized successor-in-interest to such licensee formed as part of a pro forma reorganization, or any subsidiary or affiliate relying on such licensee's ruling pursuant to paragraph (b) of this section, shall file a new petition for declaratory ruling under § 1.5000 to obtain Commission approval before its foreign ownership exceeds the routine terms and conditions of this section, and/or any specific terms or conditions of its ruling.
              (f) Continuing compliance. (1) Except as specified in paragraph (f)(3) of this section, if at any time the licensee, including any successor-in-interest and any subsidiary or affiliate as described in paragraph (b) of this section, knows, or has reason to know, that it is no longer in compliance with its foreign ownership ruling or the Commission's rules relating to foreign ownership, it shall file a statement with the Commission explaining the circumstances within 30 days of the date it knew, or had reason to know, that it was no longer in compliance therewith. Subsequent actions taken by or on behalf of the licensee to remedy its non-compliance shall not relieve it of the obligation to notify the Commission of the circumstances (including duration) of non-compliance. Such licensee and any controlling companies, whether U.S.- or foreign-organized, shall be subject to enforcement action by the Commission for such non-compliance, including an order requiring divestiture of the investor's direct and/or indirect interests in such entities.
              (2) Any individual or entity that, directly or indirectly, creates or uses a trust, proxy, power of attorney, or any other contract, arrangement, or device with the purpose or effect of divesting itself, or preventing the vesting, of an equity interest or voting interest in the licensee, or in a controlling U.S. parent company, as part of a plan or scheme to evade the application of the Commission's rules or policies under section 310(b) shall be subject to enforcement action by the Commission, including an order requiring divestiture of the investor's direct and/or indirect interests in such entities.
              (3) Where the controlling U.S. parent of a broadcast, common carrier, aeronautical en route, or aeronautical fixed radio station licensee or common carrier spectrum lessee is an eligible U.S. public company within the meaning of § 1.5000(e), the licensee may file a remedial petition for declaratory ruling under § 1.5000(a)(1) seeking approval of particular foreign equity and/or voting interests that are non-compliant with the licensee's foreign ownership ruling or the Commission's rules relating to foreign ownership; or, alternatively, the licensee may remedy the non-compliance by, for example, redeeming the foreign interest(s) that rendered the licensee non-compliant with the licensee's existing foreign ownership ruling. In either case, the Commission does not expect to take enforcement action related to the non-compliance subject to the requirements specified in paragraphs (f)(3)(i) and (ii) of this section and except as otherwise provided in paragraph (f)(3)(iii) of this section.
              (i) The licensee shall notify the relevant Bureau by letter no later than 10 days after learning of the investment(s) that rendered the licensee non-compliant with its foreign ownership ruling or the Commission's rules relating to foreign ownership and specify in the letter that it will file a petition for declaratory ruling under § 1.5000(a)(1) or, alternatively, take remedial action to come into compliance within 30 days of the date it learned of the non-compliant foreign interest(s).
              (ii) The licensee shall demonstrate in its petition for declaratory ruling (or in a letter notifying the relevant Bureau that the non-compliance has been timely remedied) that the licensee's non-compliance with the terms of the licensee's existing foreign ownership ruling or the foreign ownership rules was due solely to circumstances beyond the licensee's control that were not reasonably foreseeable to or known by the licensee with the exercise of the required due diligence.

              (iii) Where the licensee has opted to file a petition for declaratory ruling under § 1.5000(a)(1), the Commission will not require that the licensee's U.S. parent redeem the non-compliant foreign interest(s) or take other action to remedy the non-compliance during the pendency of the licensee's petition. If the Commission ultimately declines to approve the petition, however, the licensee must have a mechanism available to come into compliance with the terms of its existing ruling within 30 days following the Commission's decision. The Commission reserves the right to require immediate remedial action by the licensee where the Commission finds in a particular case that the public interest requires such action—for example, where, after consultation with the relevant Executive Branch agencies, the Commission finds that the non-compliant foreign interest presents national security or other significant concerns that require immediate mitigation.

              (4) Where a publicly traded common carrier licensee is an eligible U.S. public company within the meaning of § 1.5000(e), the licensee may file a remedial petition for declaratory ruling under § 1.5000(a)(2) seeking approval of particular foreign equity and/or voting interests that are non-compliant with the licensee's foreign ownership ruling or the Commission's rules relating to foreign ownership; or, alternatively, the licensee may remedy the non-compliance by, for example, redeeming the foreign interest(s) that rendered the licensee non-compliant with the licensee's existing foreign ownership ruling. In either case, the Commission does not, as a general rule, expect to take enforcement action related to the non-compliance subject to the requirements specified in paragraphs (f)(3)(i) and (f)(3)(ii) of this section and except as otherwise provided in paragraph (f)(3)(iii) of this section.
              
              
                Note 1 to paragraph (f)(4):
                For purposes of this paragraph, the provisions in paragraphs (f)(3)(i) through (f)(3)(iii) that refer to petitions for declaratory ruling under § 1.5000(a)(1) shall be read as referring to petitions for declaratory ruling under § 1.5000(a)(2).
              
            
          
          
            Subpart U—State and Local Government Regulation of the Placement, Construction, and Modification of Personal Wireless Service Facilities
            
              Source:
              83 FR 51884, Oct. 15, 2018, unless otherwise noted.
            
            
              § 1.6001
              Purpose.
              This subpart implements 47 U.S.C. 332(c)(7) and 1455.
            
            
              § 1.6002
              Definitions.

              Terms not specifically defined in this section or elsewhere in this subpart have the meanings defined in this part and the Communications Act of 1934, 47 U.S.C. 151 et seq. Terms used in this subpart have the following meanings:
              (a) Action or to act on a siting application means a siting authority's grant of a siting application or issuance of a written decision denying a siting application.
              (b) Antenna, consistent with § 1.1320(d), means an apparatus designed for the purpose of emitting radiofrequency (RF) radiation, to be operated or operating from a fixed location pursuant to Commission authorization, for the provision of personal wireless service and any commingled information services. For purposes of this definition, the term antenna does not include an unintentional radiator, mobile station, or device authorized under part 15 of this chapter.
              (c) Antenna equipment, consistent with § 1.1320(d), means equipment, switches, wiring, cabling, power sources, shelters or cabinets associated with an antenna, located at the same fixed location as the antenna, and, when collocated on a structure, is mounted or installed at the same time as such antenna.
              (d) Antenna facility means an antenna and associated antenna equipment.
              (e) Applicant means a person or entity that submits a siting application and the agents, employees, and contractors of such person or entity.
              (f) Authorization means any approval that a siting authority must issue under applicable law prior to the deployment of personal wireless service facilities, including, but not limited to, zoning approval and building permit.
              (g) Collocation, consistent with § 1.1320(d) and the Nationwide Programmatic Agreement (NPA) for the Collocation of Wireless Antennas, appendix B of this part, section I.B, means—
              (1) Mounting or installing an antenna facility on a pre-existing structure; and/or
              (2) Modifying a structure for the purpose of mounting or installing an antenna facility on that structure.
              (3) The definition of “collocation” in § 1.6100(b)(2) applies to the term as used in that section.
              (h) Deployment means placement, construction, or modification of a personal wireless service facility.
              (i) Facility or personal wireless service facility means an antenna facility or a structure that is used for the provision of personal wireless service, whether such service is provided on a stand-alone basis or commingled with other wireless communications services.
              (j) Siting application or application means a written submission to a siting authority requesting authorization for the deployment of a personal wireless service facility at a specified location.
              (k) Siting authority means a State government, local government, or instrumentality of a State government or local government, including any official or organizational unit thereof, whose authorization is necessary prior to the deployment of personal wireless service facilities.
              (l) Small wireless facilities are facilities that meet each of the following conditions:
              (1) The facilities—
              (i) Are mounted on structures 50 feet or less in height including their antennas as defined in § 1.1320(d); or
              (ii) Are mounted on structures no more than 10 percent taller than other adjacent structures; or
              (iii) Do not extend existing structures on which they are located to a height of more than 50 feet or by more than 10 percent, whichever is greater;
              (2) Each antenna associated with the deployment, excluding associated antenna equipment (as defined in the definition of antenna in § 1.1320(d)), is no more than three cubic feet in volume;
              (3) All other wireless equipment associated with the structure, including the wireless equipment associated with the antenna and any pre-existing associated equipment on the structure, is no more than 28 cubic feet in volume;
              (4) The facilities do not require antenna structure registration under part 17 of this chapter;
              (5) The facilities are not located on Tribal lands, as defined under 36 CFR 800.16(x); and
              (6) The facilities do not result in human exposure to radiofrequency radiation in excess of the applicable safety standards specified in § 1.1307(b).
              (m) Structure means a pole, tower, base station, or other building, whether or not it has an existing antenna facility, that is used or to be used for the provision of personal wireless service (whether on its own or comingled with other types of services).
              [83 FR 51884, Oct. 15, 2018, as amended at 84 FR 59567, Nov. 5, 2019]
            
            
              § 1.6003
              Reasonable periods of time to act on siting applications.
              (a) Timely action required. A siting authority that fails to act on a siting application on or before the shot clock date for the application, as defined in paragraph (e) of this section, is presumed not to have acted within a reasonable period of time.
              (b) Shot clock period. The shot clock period for a siting application is the sum of—
              (1) The number of days of the presumptively reasonable period of time for the pertinent type of application, pursuant to paragraph (c) of this section; plus
              (2) The number of days of the tolling period, if any, pursuant to paragraph (d) of this section.
              (c) Presumptively reasonable periods of time—(1) Review periods for individual applications. The following are the presumptively reasonable periods of time for action on applications seeking authorization for deployments in the categories set forth in paragraphs (c)(1)(i) through (iv) of this section:
              (i) Review of an application to collocate a Small Wireless Facility using an existing structure: 60 days.
              (ii) Review of an application to collocate a facility other than a Small Wireless Facility using an existing structure: 90 days.
              (iii) Review of an application to deploy a Small Wireless Facility using a new structure: 90 days.
              (iv) Review of an application to deploy a facility other than a Small Wireless Facility using a new structure: 150 days.
              (2) Batching. (i) If a single application seeks authorization for multiple deployments, all of which fall within a category set forth in either paragraph (c)(1)(i) or (iii) of this section, then the presumptively reasonable period of time for the application as a whole is equal to that for a single deployment within that category.

              (ii) If a single application seeks authorization for multiple deployments, the components of which are a mix of deployments that fall within paragraph (c)(1)(i) of this section and deployments that fall within paragraph (c)(1)(iii) of this section, then the presumptively reasonable period of time for the application as a whole is 90 days.
              (iii) Siting authorities may not refuse to accept applications under paragraphs (c)(2)(i) and (ii) of this section.
              (d) Tolling period. Unless a written agreement between the applicant and the siting authority provides otherwise, the tolling period for an application (if any) is as set forth in paragraphs (d)(1) through (3) of this section.
              (1) For an initial application to deploy Small Wireless Facilities, if the siting authority notifies the applicant on or before the 10th day after submission that the application is materially incomplete, and clearly and specifically identifies the missing documents or information and the specific rule or regulation creating the obligation to submit such documents or information, the shot clock date calculation shall restart at zero on the date on which the applicant submits all the documents and information identified by the siting authority to render the application complete.
              (2) For all other initial applications, the tolling period shall be the number of days from—
              (i) The day after the date when the siting authority notifies the applicant in writing that the application is materially incomplete and clearly and specifically identifies the missing documents or information that the applicant must submit to render the application complete and the specific rule or regulation creating this obligation; until
              (ii) The date when the applicant submits all the documents and information identified by the siting authority to render the application complete;
              (iii) But only if the notice pursuant to paragraph (d)(2)(i) of this section is effectuated on or before the 30th day after the date when the application was submitted; or
              (3) For resubmitted applications following a notice of deficiency, the tolling period shall be the number of days from—
              (i) The day after the date when the siting authority notifies the applicant in writing that the applicant's supplemental submission was not sufficient to render the application complete and clearly and specifically identifies the missing documents or information that need to be submitted based on the siting authority's original request under paragraph (d)(1) or (2) of this section; until
              (ii) The date when the applicant submits all the documents and information identified by the siting authority to render the application complete;
              (iii) But only if the notice pursuant to paragraph (d)(3)(i) of this section is effectuated on or before the 10th day after the date when the applicant makes a supplemental submission in response to the siting authority's request under paragraph (d)(1) or (2) of this section.
              (e) Shot clock date. The shot clock date for a siting application is determined by counting forward, beginning on the day after the date when the application was submitted, by the number of calendar days of the shot clock period identified pursuant to paragraph (b) of this section and including any pre-application period asserted by the siting authority; provided, that if the date calculated in this manner is a “holiday” as defined in § 1.4(e)(1) or a legal holiday within the relevant State or local jurisdiction, the shot clock date is the next business day after such date. The term “business day” means any day as defined in § 1.4(e)(2) and any day that is not a legal holiday as defined by the State or local jurisdiction.
            
            
              § 1.6100
              Wireless Facility Modifications.
              (a) [Reserved]
              (b) Definitions. Terms used in this section have the following meanings.
              (1) Base station. A structure or equipment at a fixed location that enables Commission-licensed or authorized wireless communications between user equipment and a communications network. The term does not encompass a tower as defined in this subpart or any equipment associated with a tower.

              (i) The term includes, but is not limited to, equipment associated with wireless communications services such as private, broadcast, and public safety services, as well as unlicensed wireless services and fixed wireless services such as microwave backhaul.
              
              (ii) The term includes, but is not limited to, radio transceivers, antennas, coaxial or fiber-optic cable, regular and backup power supplies, and comparable equipment, regardless of technological configuration (including Distributed Antenna Systems and small-cell networks).
              (iii) The term includes any structure other than a tower that, at the time the relevant application is filed with the State or local government under this section, supports or houses equipment described in paragraphs (b)(1)(i) through (ii) of this section that has been reviewed and approved under the applicable zoning or siting process, or under another State or local regulatory review process, even if the structure was not built for the sole or primary purpose of providing such support.
              (iv) The term does not include any structure that, at the time the relevant application is filed with the State or local government under this section, does not support or house equipment described in paragraphs (b)(1)(i)-(ii) of this section.
              (2) Collocation. The mounting or installation of transmission equipment on an eligible support structure for the purpose of transmitting and/or receiving radio frequency signals for communications purposes.
              (3) Eligible facilities request. Any request for modification of an existing tower or base station that does not substantially change the physical dimensions of such tower or base station, involving:
              (i) Collocation of new transmission equipment;
              (ii) Removal of transmission equipment; or
              (iii) Replacement of transmission equipment.
              (4) Eligible support structure. Any tower or base station as defined in this section, provided that it is existing at the time the relevant application is filed with the State or local government under this section.
              (5) Existing. A constructed tower or base station is existing for purposes of this section if it has been reviewed and approved under the applicable zoning or siting process, or under another State or local regulatory review process, provided that a tower that has not been reviewed and approved because it was not in a zoned area when it was built, but was lawfully constructed, is existing for purposes of this definition.
              (6) Site. For towers other than towers in the public rights-of-way, the current boundaries of the leased or owned property surrounding the tower and any access or utility easements currently related to the site, and, for other eligible support structures, further restricted to that area in proximity to the structure and to other transmission equipment already deployed on the ground.
              (7) Substantial change. A modification substantially changes the physical dimensions of an eligible support structure if it meets any of the following criteria:
              (i) For towers other than towers in the public rights-of-way, it increases the height of the tower by more than 10% or by the height of one additional antenna array with separation from the nearest existing antenna not to exceed twenty feet, whichever is greater; for other eligible support structures, it increases the height of the structure by more than 10% or more than ten feet, whichever is greater;
              (A) Changes in height should be measured from the original support structure in cases where deployments are or will be separated horizontally, such as on buildings' rooftops; in other circumstances, changes in height should be measured from the dimensions of the tower or base station, inclusive of originally approved appurtenances and any modifications that were approved prior to the passage of the Spectrum Act.
              (ii) For towers other than towers in the public rights-of-way, it involves adding an appurtenance to the body of the tower that would protrude from the edge of the tower more than twenty feet, or more than the width of the tower structure at the level of the appurtenance, whichever is greater; for other eligible support structures, it involves adding an appurtenance to the body of the structure that would protrude from the edge of the structure by more than six feet;

              (iii) For any eligible support structure, it involves installation of more than the standard number of new equipment cabinets for the technology involved, but not to exceed four cabinets; or, for towers in the public rights-of-way and base stations, it involves installation of any new equipment cabinets on the ground if there are no pre-existing ground cabinets associated with the structure, or else involves installation of ground cabinets that are more than 10% larger in height or overall volume than any other ground cabinets associated with the structure;
              (iv) It entails any excavation or deployment outside the current site;
              (v) It would defeat the concealment elements of the eligible support structure; or
              (vi) It does not comply with conditions associated with the siting approval of the construction or modification of the eligible support structure or base station equipment, provided however that this limitation does not apply to any modification that is non-compliant only in a manner that would not exceed the thresholds identified in § 1.40001(b)(7)(i) through (iv).
              (8) Transmission equipment. Equipment that facilitates transmission for any Commission-licensed or authorized wireless communication service, including, but not limited to, radio transceivers, antennas, coaxial or fiber-optic cable, and regular and backup power supply. The term includes equipment associated with wireless communications services including, but not limited to, private, broadcast, and public safety services, as well as unlicensed wireless services and fixed wireless services such as microwave backhaul.
              (9) Tower. Any structure built for the sole or primary purpose of supporting any Commission-licensed or authorized antennas and their associated facilities, including structures that are constructed for wireless communications services including, but not limited to, private, broadcast, and public safety services, as well as unlicensed wireless services and fixed wireless services such as microwave backhaul, and the associated site.
              (c) Review of applications. A State or local government may not deny and shall approve any eligible facilities request for modification of an eligible support structure that does not substantially change the physical dimensions of such structure.
              (1) Documentation requirement for review. When an applicant asserts in writing that a request for modification is covered by this section, a State or local government may require the applicant to provide documentation or information only to the extent reasonably related to determining whether the request meets the requirements of this section. A State or local government may not require an applicant to submit any other documentation, including but not limited to documentation intended to illustrate the need for such wireless facilities or to justify the business decision to modify such wireless facilities.
              (2) Timeframe for review. Within 60 days of the date on which an applicant submits a request seeking approval under this section, the State or local government shall approve the application unless it determines that the application is not covered by this section.
              (3) Tolling of the timeframe for review. The 60-day period begins to run when the application is filed, and may be tolled only by mutual agreement or in cases where the reviewing State or local government determines that the application is incomplete. The timeframe for review is not tolled by a moratorium on the review of applications.
              (i) To toll the timeframe for incompleteness, the reviewing State or local government must provide written notice to the applicant within 30 days of receipt of the application, clearly and specifically delineating all missing documents or information. Such delineated information is limited to documents or information meeting the standard under paragraph (c)(1) of this section.
              (ii) The timeframe for review begins running again when the applicant makes a supplemental submission in response to the State or local government's notice of incompleteness.

              (iii) Following a supplemental submission, the State or local government will have 10 days to notify the applicant that the supplemental submission did not provide the information identified in the original notice delineating missing information. The timeframe is tolled in the case of second or subsequent notices pursuant to the procedures identified in this paragraph (c)(3). Second or subsequent notices of incompleteness may not specify missing documents or information that were not delineated in the original notice of incompleteness.
              (4) Failure to act. In the event the reviewing State or local government fails to approve or deny a request seeking approval under this section within the timeframe for review (accounting for any tolling), the request shall be deemed granted. The deemed grant does not become effective until the applicant notifies the applicable reviewing authority in writing after the review period has expired (accounting for any tolling) that the application has been deemed granted.
              (5) Remedies. Applicants and reviewing authorities may bring claims related to Section 6409(a) to any court of competent jurisdiction.
              [80 FR 1269, Jan. 8, 2015. Redesignated and amended at 83 FR 51886, Oct. 15, 2018]
            
          
          
            Subpart V—Commission Collection of Advanced Telecommunications Capability Data and Local Exchange Competition Data
            
              Source:
              65 FR 19684, Apr. 12, 2000; 65 FR 24654, Apr. 27, 2000, unless otherwise noted.
            
            
              § 1.7000
              Purpose.
              The purposes of this subpart are to set out the terms by which certain commercial and government-controlled entities report data to the Commission concerning:
              (a) The provision of wired and wireless local telephone services and interconnected Voice over internet Protocol services;
              (b) The deployment of advanced telecommunications capability, as defined in 47 U.S.C. 1302, and services that are competitive with advanced telecommunications capability; and
              (c) The availability and quality of service of broadband internet access service.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7001
              Scope and content of filed reports.
              (a) Definitions. Terms used in this subpart have the following meanings:
              (1) Broadband connection. A wired line, wireless channel, or satellite service that terminates at an end user location or mobile device and enables the end user to receive information from and/or send information to the internet at information transfer rates exceeding 200 kilobits per second (kbps) in at least one direction.
              (2) Facilities-based provider. An entity is a facilities-based provider of a service if it supplies such service using facilities that satisfy any of the following criteria:
              (i) Physical facilities that the entity owns and that terminate at the end-user premises;
              (ii) Facilities that the entity has obtained the right to use from other entities, such as dark fiber or satellite transponder capacity as part of its own network, or has obtained;
              (iii) Unbundled network element (UNE) loops, special access lines, or other leased facilities that the entity uses to complete terminations to the end-user premises;
              (iv) Wireless spectrum for which the entity holds a license or that the entity manages or has obtained the right to use via a spectrum leasing arrangement or comparable arrangement pursuant to subpart X of this Part (§§ 1.9001-1.9080); or
              (v) Unlicensed spectrum.
              (3) End user. A residential, business, institutional, or government entity that subscribes to a service, uses that service for its own purposes, and does not resell that service to other entities.
              (4) Local telephone service. Telephone exchange or exchange access service (as defined in 47 U.S.C. 153(20 and (54)) provided by a common carrier or its affiliate (as defined in 47 U.S.C. 153(2)).
              (5) Mobile telephony service. Mobile telephony (as defined in § 20.15 of this chapter) provided to end users by a commercial mobile radio service (CMRS) provider.
              (6) Broadband internet access service. Has the meaning given the term in § 8.1(b) of this chapter.
              
              (7) Broadband map. The map created by the Commission under 47 U.S.C. 642(c)(1)(A).
              (8) Cell edge probability. The likelihood that the minimum threshold download and upload speeds with respect to broadband internet access service will be met or exceeded at a distance from a base station that is intended to indicate the ultimate edge of the coverage area of a cell.
              (9) Cell loading. The percentage of the available air interface resources of a base station that are used by consumers with respect to broadband internet access service.
              (10) Clutter. A natural or man-made surface feature that affects the propagation of a signal from a base station.
              (11) Fabric. The Broadband Serviceable Location Fabric established under 47 U.S.C. 642(b)(1)(B).
              (12) FCC Form 477. Form 477 of the Commission relating to local telephone competition and broadband reporting.
              (13) Indian Tribe. Has the meaning given the term “Indian tribe” in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
              (14) Mobility Fund Phase II. The second phase of the proceeding to provide universal service support from the Mobility Fund (WC Docket No. 10-90; WT Docket No. 10-208).
              (15) Propagation model. A mathematical formulation for the characterization of radio wave propagation as a function of frequency, distance, and other conditions.
              (16) Provider. A provider of fixed or mobile broadband internet access service.
              (17) Quality of service. With respect to broadband internet access service, the download and upload speeds, and latency if applicable, with respect to that service, as determined by, and to the extent otherwise collected by, the Commission.
              (18) Shapefile. A digital storage format containing geospatial or location-based data and attribute information regarding the availability of broadband internet access service and that can be viewed, edited, and mapped in geographic information system software.
              (19) Standard broadband installation. The initiation by a provider of fixed broadband internet access service in an area in which the provider has not previously offered that service, with no charges or delays attributable to the extension of the network of the provider, and includes the initiation of fixed broadband internet access service through routine installation that can be completed not later than 10 business days after the date on which the service request is submitted.
              (b) The following entities shall file with the Commission a completed FCC Form 477, in accordance with the Commission's rules and the instructions to the FCC Form 477:
              (1) Facilities-based providers of broadband service;
              (2) Providers of local telephone service;
              (3) Facilities-based providers of mobile telephony service; and
              (4) Providers of Interconnected Voice over internet Protocol (VoIP) service (as defined in § 9.3 of this chapter) to end users.
              (c) Respondents identified in paragraph (b) of this section shall include in each report a certification signed by an appropriate official of the respondent (as specified in the instructions to FCC Form 477) and shall report the title of their certifying official.
              (d) Disclosure of data contained in FCC Form 477 will be addressed as follows:
              (1) Emergency operations contact information contained in FCC Form 477 is information that should not be routinely available for public inspection pursuant to section 0.457 of this chapter, in addition to other information that should not be routinely available for public inspection pursuant to § 0.457.
              (2)(i) Respondents may request that provider-specific subscription information in FCC Form 477 filings be treated as confidential and be withheld from public inspection by so indicating on Form 477 at the time that they submit such data.
              (ii) The Commission will release the following information in FCC Form 477 filings to the public, and respondents may not request confidential treatment of such information:
              (A) Provider-specific mobile deployment data;
              
              (B) Data regarding minimum advertised or expected speed for mobile broadband services; and
              (C) Location information that is necessary to permit accurate broadband mapping, including crowdsourcing or challenge processes.
              (3) Respondents seeking confidential treatment of any other data contained in FCC Form 477 must submit a request that the data be treated as confidential with the submission of their Form 477 filing, along with their reasons for withholding the information from the public, pursuant to § 0.459 of this chapter.
              (4) The Commission shall make all decisions regarding non-disclosure of provider-specific information, except that the Chiefs of the International Bureau, Wireless Telecommunications Bureau, Wireline Competition Bureau, or Office of Economics and Analytics may release provider-specific information to:
              (i) A state commission, provided that the state commission has protections in place that would preclude disclosure of any confidential information,
              (ii) “Eligible entities,” as those entities are defined in the Broadband Data Improvement Act, in an aggregated format and pursuant to confidentiality conditions prescribed by the Commission, and
              (iii) Others, to the extent that access to such data can be accomplished in a manner that addresses concerns about the competitive sensitivity of the data and precludes public disclosure of any confidential information.
              (e) Respondents identified in paragraph (b) of this section shall file a revised version of FCC Form 477 if and when they discover a significant error in their filed FCC Form 477. For counts, a difference amounting to 5 percent of the filed number is considered significant. For percentages, a difference of 5 percentage points is considered significant.
              (f) Failure to file the FCC Form 477 in accordance with the Commission's rules and the instructions to the Form 477 may lead to enforcement action pursuant to the Act and any other applicable law.
              [65 FR 19684, Apr. 12, 2000; 65 FR 24654, Apr. 27, 2000, as amended at 67 FR 13224, Mar. 21, 2002; 69 FR 77938, Dec. 29, 2004; 69 FR 72027, Dec. 10, 2004; 73 FR 37881, July 2, 2008; 78 FR 45470, July 29, 2013; 78 FR 49148, Aug. 13, 2013; 84 FR 43723, Aug. 22, 2019; 85 FR 838, Jan. 8, 2020; 85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7002
              Frequency of reports.
              Entities subject to the provisions of § 1.7001 shall file reports semi-annually. Reports shall be filed each year on or before March 1st (reporting data required on FCC Form 477 as of December 31 of the prior year) and September 1st (reporting data required on FCC Form 477 as of June 30 of the current year). Entities becoming subject to the provisions of § 1.7001 for the first time within a calendar year shall file data for the reporting period in which they become eligible and semi-annually thereafter.
              [78 FR 49148, Aug. 13, 2013]
            
            
              § 1.7003
              Authority to update FCC Form 477.
              The International Bureau, Wireless Telecommunications Bureau, Wireline Competition Bureau, and Office of Economics and Analytics may update the specific content of data to be submitted on FCC Form 477 as necessary to reflect changes over time in transmission technologies, spectrum usage, Geographical Information Systems (GIS) and other data storage and processing functionalities, and other related matters; and may implement any technical improvements or other clarifications to the filing mechanism and forms.
              [84 FR 43724, Aug. 22, 2019]
            
            
              § 1.7004
              Scope, content, and frequency of Digital Opportunity Data Collection filings.
              (a) All providers shall make biannual filings with the Commission in the Digital Opportunity Data Collection portal in accordance with this subpart.

              (b) Digital Opportunity Data Collection filings shall be made each year on or before March 1 (reporting data as of December 31 of the prior year) and September 1 (reporting data as of June 30 of the current year). Providers becoming subject to the provisions of this section for the first time shall file data initially for the reporting period in which they become eligible.
              (c) Providers shall include in their filings data relating to the availability and quality of service of their broadband internet access service in accordance with this subpart.
              (1) Each provider of terrestrial fixed or satellite broadband internet access service shall submit polygon shapefiles or a list of addresses or locations, and each provider of fixed wireless broadband internet access service shall submit propagation maps and model details that reflect the speeds and latency of its service or a list of addresses or locations, that document the areas where the provider has actually built out its broadband network infrastructure, such that the provider is able to provide service, and where the provider is capable of performing a standard broadband installation. Each provider's submission shall include the details of how it generated its polygon shapefiles, propagation maps and model details, or list of addresses or locations.
              (i) Terrestrial fixed providers using certain wireline technologies may not report coverage that exceeds a defined maximum distance from an aggregation point, including the drop distance, or that exceeds 500 feet from a deployed line or distribution network infrastructure to the parcel boundary of a served location.
              (A) Terrestrial fixed providers using Digital Subscriber Line technology shall not report coverage that exceeds 6,600 route feet from the digital subscriber line access multiplexer to the customer premises for speeds offered at or above 25 Mbps downstream, 3 Mbps upstream. Providers that offer Digital Subscriber Line service in areas at speeds less than 25 Mbps downstream, 3 Mbps upstream shall not be subject to a maximum buffer requirement for such areas.
              (B) Terrestrial fixed providers using Fiber to the Premises technology shall not report coverage that exceeds 196,000 route feet from the optical line termination point to the optical network termination point.
              (C) Terrestrial fixed providers using Hybrid Fiber Coaxial Cable technology shall not report coverage that exceeds 12,000 route feet from the aggregation point to the customer premises.
              (D) Locations can be reported as served beyond the maximum distances to the extent that:
              (1) A provider has a current subscriber at a location beyond the bounds of the applicable maximum distance;
              (2) A provider previously had a broadband subscriber, using the same technology, at a location beyond the bounds of the maximum distance;
              (3) A provider is receiving or has received universal service support to provide broadband service in a particular geographic area—or has other Federal, state, or local obligations to make service available in the area—and the provider has begun to make service available in that area; or
              (4) A provider receives a waiver to report coverage beyond the maximum distances.
              (ii) Fixed wireless service providers that submit coverage maps shall submit propagation maps and propagation model details based on the following parameters:
              (A) A cell edge probability of not less than 75% of receiving the maximum advertised download and upload speeds;
              (B) A cell loading factor of not less than 50%; and
              (C) Receiver heights within a range of four to seven meters.
              (2) Fixed wireless service providers that submit coverage maps shall provide the following information with their propagation maps and model details:
              (i) The name of the radio network planning tool(s) used, along with information including:
              (A) The version number of the planning tool;
              (B) The name of the planning tool's developer;
              (C) The granularity of the model (e.g., 3-arc-second square points); and
              (D) Affirmation that the coverage model has been validated and calibrated at least one time using on the ground testing and/or other real-world measurements completed by the provider or its vendor.
              (ii) The following base station information:
              
              (A) Frequency band(s) used to provide the service being mapped;
              (B) Information about whether and how carrier aggregation is used;

              (C) The radio technologies used on each frequency band (e.g., 802.11ac-derived orthogonal frequency division multiplexing modulation (OFDM), proprietary OFDM, long-term evolution (LTE)); and
              (D) The elevation above ground for each base station.
              (iii) The following terrain and clutter information:
              (A) The name and vintage of the datasets used;
              (B) The resolution of clutter data;
              (C) A list of clutter categories used with a description of each; and
              (D) The link budget and a description of the other parameters used in the propagation model, including predicted signal strength.
              (iv) Information on the height and power values used for receivers/customer premises equipment (CPE) antennas in their modeling (height must be within a range of four to seven meters).
              (3) Mobile providers must submit coverage maps based on the following specified parameters:
              (i) For 3G services—a minimum expected user download speed of 200 kbps and user upload speed of 50 kbps at the cell edge; for 4G LTE services—a minimum expected user download speed of 5 Mbps and user upload speed of 1 Mbps at the cell edge; for 5G-NR services—a minimum expected user download speed of 7 Mbps and user upload speed of 1 Mbps, and a minimum expected user download speed of 35 Mbps and user upload speed of 3 Mbps at the cell edge.
              (ii) For each of the mobile broadband technologies, 3G, 4G LTE, and 5G-NR, and for mobile voice services, the provider's coverage maps must reflect coverage areas where users should expect to receive the minimum required download and upload speeds with cell edge coverage probability of not less than 90% and a cell loading of not less than 50%.
              (iii) For each of the mobile broadband technologies, 3G, 4G LTE, and 5G-NR, and for mobile voice services, the provider's coverage maps must account for terrain and clutter and use terrain and clutter data with a resolution of 100 meters or better. Each coverage map must have a resolution of 100 meters or better.
              (iv) For each of the mobile broadband technologies, 3G, 4G LTE, and 5G-NR, and for mobile voice services, the provider's coverage maps must be submitted in vector format.
              (4) Mobile providers must disclose the following information regarding their radio network planning tools:
              (i) The name of the planning tool;
              (ii) The version number used to produce the map;
              (iii) The name of the developer of the planning tool;
              (iv) Affirmation that the coverage model has been validated and calibrated at least one time using drive test and/or other real-world measurements completed by the provider or its vendors, to include a brief summary of the process and date of calibration; and

              (v) The propagation model or models used. If multiple models are used, the provider should include a brief description of the circumstances under which each model is deployed (e.g., model X is used in urban areas, while model Y is used in rural areas) and include any sites where conditions deviate; and
              (vi) The granularity of the models used (e.g., 3-arc-second square points, bin sizes, and other parameters).
              (5) Propagation maps submitted by providers must depict outdoor coverage, to include both on-street or pedestrian stationary usage, and in-vehicle mobile usage.
              (6) Mobile providers must disclose all applicable link-budgets used to design their networks and provide service at the defined speeds, and all parameters and parameter values included in those link budgets, including the following information:
              (i) A description of how the provider developed the link budget(s) and the rationale for using specific values in the link budget(s); and

              (ii) The name of the creator, developer or supplier, as well as the vintage of the terrain and clutter datasets used, the specific resolution of the data, and a list of clutter categories used, a description of each clutter category, and a description of the propagation loss due to clutter for each.
              (7) For each of the categories of data providers must disclose to the Commission, providers must submit reasonable parameter values and propagation models consistent with how they model their services when designing their networks. In no case may any provider omit link budget parameters or otherwise fail to account for constraints on their coverage projections.
              (d) Providers shall include in each Digital Opportunity Data Collection filing a certification signed by a corporate officer of the provider that the officer has examined the information contained in the submission and that, to the best of the officer's actual knowledge, information, and belief, all statements of fact contained in the submission are true and correct.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7005
              Disclosure of data in the Fabric and Digital Opportunity Data Collection filings.
              (a) The Commission shall protect the security, privacy, and confidentiality of non-public or competitively sensitive information submitted by entities or individuals, including information contained in the Fabric, the dataset supporting the Fabric, and availability data submitted pursuant to § 1.7004, by:
              (1) Withholding from public inspection all data required to be kept confidential pursuant to § 0.457 of this chapter and all personally identifiable information submitted in connection with the information contained in the Fabric, the dataset supporting the Fabric, and availability data submitted pursuant to § 1.7004; and
              (2) Subject to contractual or license restrictions, making public all other information received about the status of broadband internet access service availability at specific locations, including geographic coordinates and street addresses, whether a provider has reported availability at a location, and whether an entity or individual has disputed a report of broadband internet access service availability at such location.
              (b) Providers may request that provider-specific subscription information in Digital Opportunity Data Act filings be treated as confidential and be withheld from public inspection by so indicating on the filing at the time that they submit such data.
              (c) Providers seeking confidential treatment of any other data contained in their Digital Opportunity Data Collection filings must submit a request that the data be treated as confidential with the submission of their filing, along with their reasons for withholding the information from the public, pursuant to § 0.459 of this chapter.
              (d) The Commission shall make all decisions regarding non-disclosure of provider-specific information.
              (e) The Commission shall release the following information in Digital Opportunity Data Collection filings to the public, and providers may not request confidential treatment of such information:
              (1) Provider-specific mobile deployment data;
              (2) Data regarding minimum advertised or expected speed for mobile broadband internet access services; and
              (3) Location information that is necessary to permit accurate broadband mapping, including as part of the crowdsourcing or challenge processes.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7006
              Data verification.
              (a) Audits. The Commission shall conduct regular audits of the information submitted by providers in their Digital Opportunity Data Collection filings. The audits:
              (1) May be random, as determined by the Commission; or
              (2) Can be required in cases where there may be patterns of filing incorrect information, as determined by the Commission.
              (b) Crowdsourcing process. Entities or individuals may submit in the Commission's online portal specific information regarding the deployment and availability of broadband internet access service so that it may be used to verify and supplement information submitted by providers for potential inclusion in the coverage maps.
              (1) Crowdsourced data filers shall provide:
              
              (i) Contact information of the filer (e.g., name, address, phone number, and email);
              (ii) The location that is the subject of the filing, including the street address and/or coordinates (latitude and longitude) of the location;
              (iii) The name of the provider;
              (iv) Any relevant details disputing the deployment and availability of broadband internet access service at the location; and
              (v) A certification that to the best of the filer's actual knowledge, information, and belief, all statements in the filing are true and correct.
              (2) The online portal shall notify a provider of a crowdsourced data filing against it, but a provider is not required to respond to a crowdsourced data filing.
              (3) If, as a result of a crowdsourced data filing, the Commission determines that a provider's Digital Opportunity Data Collection information is not accurate, then the provider shall refile updated and corrected data information within 30 days of agreeing with the Commission's determination. Providers are allowed to bundle multiple crowdsourced corrections into one filing during a 30-day period.
              (4) All information submitted as part of the crowdsourcing process shall be made public, with the exception of personally identifiable information and any data required to be confidential under § 0.457 of this chapter.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7007
              Establishing the Fabric.
              (a) The Commission shall create the Fabric, a common dataset of all locations in the United States where fixed broadband internet access service can be installed. The Fabric shall:
              (1) Contain geocoded information for each location where fixed broadband internet access service can be installed;
              (2) Serve as the foundation upon which all data relating to the availability of fixed broadband internet access service collected pursuant to the Digital Opportunity Data Collection shall be overlaid;
              (3) Be compatible with commonly used Geographical Information Systems (GIS) software; and
              (4) Be updated every 6 months by the Commission.
              (b) The Commission shall prioritize implementing the Fabric for rural and insular areas of the United States.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7008
              Creation of broadband internet access service coverage maps.
              (a) After consultation with the Federal Geographic Data Committee, the Commission shall use the availability and quality of service data submitted by providers in the Digital Opportunity Data Collection to create:
              (1) The Broadband Map, which shall depict areas of the country that remain unserved by providers and depict the extent of availability of broadband internet access service;
              (2) A map that depicts the availability of fixed broadband internet access service; and
              (3) A map that depicts the availability of mobile broadband internet access service.
              (b) The Commission shall use the maps created in paragraph (a) of this section to determine areas where broadband internet access service is and is not available and when making any funding award for broadband internet access service deployment for residential and mobile customers.
              (c) Based on the most recent Digital Opportunity Data Collection information collected from providers, the Commission shall update the maps created in paragraph (a) of this section at least biannually using the data collected from providers.
              (d)(1) The Commission shall develop a process through which it can collect verified data for use in the coverage maps from:
              (i) State, local, and Tribal entities primarily responsible for mapping or tracking broadband internet access service coverage in their areas;
              (ii) Third parties, if the Commission determines it is in the public interest to use their data in the development of the coverage maps or the verification of data submitted by providers; and
              (iii) Other Federal agencies.

              (2) Such government entities and third parties shall follow the same filing process as providers submitting their broadband internet access service data in the Digital Opportunity Data Collection portal.
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7009
              Enforcement.
              (a) It shall be unlawful for an entity or individual to willfully and knowingly, or recklessly, submit information or data as part of the Digital Opportunity Data Collection that is materially inaccurate or incomplete with respect to the availability or the quality of broadband internet access service.
              (b) [Reserved]
              [85 FR 50907, Aug. 18, 2020]
            
            
              § 1.7010
              Authority to update the Digital Opportunity Data Collection.
              The International Bureau, Wireless Telecommunications Bureau, Wireline Competition Bureau, and Office of Economics and Analytics may update the specific format of data to be submitted pursuant to the Digital Opportunity Data Collection to reflect changes over time in Geographical Information Systems (GIS) and other data storage and processing functionalities and may implement any technical improvements or other clarifications to the filing mechanism and forms.
              [85 FR 50907, Aug. 18, 2020]
            
          
          
            Subpart W—FCC Registration Number
            
              Source:
              66 FR 47895, Sept. 14, 2001, unless otherwise noted.
            
            
              § 1.8001
              FCC Registration Number (FRN).
              (a) The FCC Registration Number (FRN) is a 10-digit unique identifying number that is assigned to entities doing business with the Commission.

              (b) The FRN is obtained through the Commission Registration System (CORES) over the Internet at the CORES link at www.fcc.gov or by filing FCC Form 160.
            
            
              § 1.8002
              Obtaining an FRN.
              (a) The FRN must be obtained by anyone doing business with the Commission, see 31 U.S.C. 7701(c)(2), including but not limited to:
              (1) Anyone required to pay statutory charges under subpart G of this part;
              (2) Anyone applying for a license, including someone who is exempt from paying statutory charges under subpart G of this part, see §§ 1.1114 and 1.1162;
              (3) Anyone participating in a spectrum auction;
              (4) Anyone holding or obtaining a spectrum auction license or loan;
              (5) Anyone paying statutory charges on behalf of another entity or person; and
              (6) Any applicant or service provider participating in the Schools and Libraries Universal Service Support Program, part 54, subpart F, of this chapter.
              (b)(1) When registering for an FRN through the CORES, an entity's name, entity type, contact name and title, address, and taxpayer identifying number (TIN) must be provided. For individuals, the TIN is the social security number (SSN).

              (2) Information provided when registering for an FRN must be kept current by registrants either by updating the information on-line at the CORES link at www.fcc.gov or by filing FCC Form 161 (CORES Update/Change Form).
              (c) A business may obtain as many FRNs as it deems appropriate for its business operations. Each subsidiary with a different TIN must obtain a separate FRN. Multiple FRNs shall not be obtained to evade payment of fees or other regulatory responsibilities.
              (d) An FRN may be assigned by the Commission, which will promptly notify the entity of the assigned FRN.

              (e) An FRN may be assigned by the Billing and Collection Agent for North American Numbering Plan Administration and the Administrators of the Universal Service Fund and the Telecommunications Relay Services Fund. In each instance, the Billing and Collection Agent for North American Numbering Plan Administration and the Administrators of the Universal Service Fund and the Telecommunications Relay Services Fund shall promptly notify the entity of the assigned FRN.
              [66 FR 47895, Sept. 14, 2001, as amended at 67 FR 36818, May 28, 2002; 68 FR 66277, Nov. 25, 2003; 69 FR 55109, Sept. 13, 2004; 70 FR 21651, Apr. 27, 2005]
            
            
              § 1.8003
              Providing the FRN in Commission filings.
              The FRN must be provided with any filings requiring the payment of statutory charges under subpart G of this part, anyone applying for a license (whether or not a fee is required), including someone who is exempt from paying statutory charges under subpart G of this part, anyone participating in a spectrum auction, making up-front payments or deposits in a spectrum auction, anyone making a payment on an auction loan, anyone making a contribution to the Universal Service Fund, any applicant or service provider participating in the Schools and Libraries Universal Service Support Program, and anyone paying a forfeiture or other payment. A list of applications and other instances where the FRN is required will be posted on our Internet site and linked to the CORES page.
              [69 FR 55109, Sept. 13, 2004]
            
            
              § 1.8004
              Penalty for Failure to Provide the FRN.
              (a) Electronic filing systems for filings that require the FRN will not accept a filing without the appropriate FRN. If a party seeks to make an electronic filing and does not have an FRN, the system will direct the party to the CORES website to obtain an FRN.
              (b) Except as provided in paragraph (d) of this section or in other Commission rules, filings subject to the FRN requirement and submitted without an FRN will be returned or dismissed.
              (c) Where the Commission has not established a filing deadline for an application, a missing or invalid FRN on such an application may be corrected and the application resubmitted. Except as provided in paragraph (d) of this section or in other Commission rules, the date that the resubmitted application is received by the Commission with a valid FRN will be considered the official filing date.
              (d) Except for the filing of tariff publications (see 47 CFR 61.1(b)) or as provided in other Commission rules, where the Commission has established a filing deadline for an application and that application may be filed on paper, a missing or invalid FRN on such an application may be corrected with ten (10) business days of notification to the filer by the Commission staff and, in the event of such timely correction, the original date of filing will be retained as the official filing date.
              [66 FR 47895, Sept. 14, 2001, as amended at 67 FR 36818, May 28, 2002]
            
          
          
            Subpart X—Spectrum Leasing
            
              Source:
              68 FR 66277, Nov. 25, 2003, unless otherwise noted.
            
            
              Scope And Authority
              
                § 1.9001
                Purpose and scope.
                (a) The purpose of part 1, subpart X is to implement policies and rules pertaining to spectrum leasing arrangements between licensees in the services identified in this subpart and spectrum lessees. This subpart also implements policies for private commons arrangements. These policies and rules also implicate other Commission rule parts, including parts 1, 2, 20, 22, 24, 25, 27, 30, 80, 90, 95, and 101 of title 47, chapter I of the Code of Federal Regulations.
                (b) Licensees holding exclusive use rights are permitted to engage in spectrum leasing whether their operations are characterized as commercial, common carrier, private, or non-common carrier.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 77550, Dec. 27, 2004; 76 FR 31259, May 31, 2011; 76 FR 70910, Nov. 16, 2011; 81 FR 79930, Nov. 14, 2016]
              
              
                § 1.9003
                Definitions.
                
                  Contraband Interdiction System. Contraband Interdiction System is a system that transmits radio communication signals comprised of one or more stations used only in a correctional facility exclusively to prevent transmissions to or from contraband wireless devices within the boundaries of the facility and/or to obtain identifying information from such contraband wireless devices.
                
                  Contraband wireless device. A contraband wireless device is any wireless device, including the physical hardware or part of a device, such as a subscriber identification module (SIM), that is used within a correctional facility in violation of federal, state, or local law, or a correctional facility rule, regulation, or policy.
                
                  Correctional facility. A correctional facility is any facility operated or overseen by federal, state, or local authorities that houses or holds criminally charged or convicted inmates for any period of time, including privately owned and operated correctional facilities that operate through contracts with federal, state, or local jurisdictions.
                
                  De facto transfer leasing arrangement. A spectrum leasing arrangement in which a licensee retains de jure control of its license while transferring de facto control of the leased spectrum to a spectrum lessee, pursuant to the spectrum leasing rules set forth in this subpart.
                
                  FCC Form 608. FCC Form 608 is the form to be used by licensees and spectrum lessees that enter into spectrum leasing arrangements pursuant to the rules set forth in this subpart. Parties are required to submit this form electronically when entering into spectrum leasing arrangements under this subpart, except that licensees falling within the provisions of § 1.913(d), may file the form either electronically or manually.
                
                  Long-term de facto transfer leasing arrangement. A long-term de facto transfer leasing arrangement is a de facto transfer leasing arrangement that has an individual term, or series of combined terms, of more than one year.
                
                  Private commons. A “private commons” arrangement is an arrangement, distinct from a spectrum leasing arrangement but permitted in the same services for which spectrum leasing arrangements are allowed, in which a licensee or spectrum lessee makes certain spectrum usage rights under a particular license authorization available to a class of third-party users employing advanced communications technologies that involve peer-to-peer (device-to-device) communications and that do not involve use of the licensee's or spectrum lessee's end-to-end physical network infrastructure (e.g., base stations, mobile stations, or other related elements).
                
                  Short-term de facto transfer leasing arrangement. A short-term de facto transfer leasing arrangement is a de facto transfer leasing arrangement that has an individual or combined term of not longer than one year.
                
                  Spectrum leasing application. The application submitted to the Commission by a licensee and a spectrum lessee seeking approval of a de facto transfer leasing arrangement.
                
                  Spectrum leasing arrangement. An arrangement between a licensed entity and a third-party entity in which the licensee leases certain of its spectrum usage rights in the licensed spectrum to the third-party entity, the spectrum lessee, pursuant to the rules set forth in this subpart. The arrangement may involve the leasing of any amount of licensed spectrum, in any geographic area or site encompassed by the license, for any period of time during the term of the license authorization. Two different types of spectrum leasing arrangements, spectrum manager leasing arrangements and de facto transfer leasing arrangements, are permitted under this subpart.
                
                  Spectrum leasing notification. The required notification submitted by a licensee to the Commission regarding a spectrum manager leasing arrangement.
                
                  Spectrum lessee. Any third-party entity that leases, pursuant to the spectrum leasing rules set forth in this subpart, certain spectrum usage rights held by a licensee. This term includes reference to third-party entities that lease spectrum usage rights as spectrum sublessees under spectrum subleasing arrangements.
                
                  Spectrum manager leasing arrangement. A spectrum leasing arrangement in which a licensee retains both de jure control of its license and de facto control of the leased spectrum that it leases to a spectrum lessee, pursuant to the spectrum leasing rules set forth in this subpart.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 77550, Dec. 27, 2004; 82 FR 22759, May 18, 2017]
                
                  Effective Date Note:
                  At 69 FR 77550, Dec. 27, 2004, § 1.9003 was amended by removing, adding, and revising certain definitions. The amendments contain information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.9005
                Included services.
                The spectrum leasing policies and rules of this subpart apply to the following services, which include Wireless Radio Services in which commercial or private licensees hold exclusive use rights and the Ancillary Terrestrial Component (ATC) of a Mobile Satellite Service:
                (a) The Paging and Radiotelephone Service (part 22 of this chapter);
                (b) The Rural Radiotelephone Service (part 22 of this chapter);
                (c) The Air-Ground Radiotelephone Service (part 22 of this chapter);
                (d) The Cellular Radiotelephone Service (part 22 of this chapter);
                (e) The Offshore Radiotelephone Service (part 22 of this chapter);
                (f) The narrowband Personal Communications Service (part 24 of this chapter);
                (g) The broadband Personal Communications Service (part 24 of this chapter);
                (h) The Broadband Radio Service (part 27 of this chapter);
                (i) The Educational Broadband Service (part 27 of this chapter);
                (j) The Wireless Communications Service in the 698-746 MHz band (part 27 of this chapter);
                (k) The Wireless Communications Service in the 746-758 MHz, 775-788 MHz, and 805-806 MHz bands (part 27 of this chapter);
                (l) The Wireless Communications Service in the 1390-1392 MHz band (part 27 of this chapter);
                (m) The Wireless Communications Service in the paired 1392-1395 MHz and 1432-1435 MHz bands (part 27 of this chapter);
                (n) The Wireless Communications Service in the 1670-1675 MHz band (part 27 of this chapter);
                (o) The Wireless Communications Service in the 2305-2320 and 2345-2360 MHz bands (part 27 of this chapter);
                (p) The Citizens Broadband Radio Service in the 3550-3650 MHz band (part 96 of this chapter).
                (q) The Advanced Wireless Services (part 27 of this chapter);
                (r) The VHF Public Coast Station service (part 80 of this chapter);
                (s) The Automated Maritime Telecommunications Systems service (part 80 of this chapter);
                (t) The Public Safety Radio Services (part 90 of this chapter);
                (u) The 220 MHz Service (excluding public safety licensees) (part 90 of this chapter);
                (v) The Specialized Mobile Radio Service in the 800 MHz and 900 MHz bands (including exclusive use SMR licenses in the General Category channels) (part 90 of this chapter);
                (w) The Location and Monitoring Service (LMS) with regard to licenses for multilateration LMS systems (part 90 of this chapter);
                (x) Paging operations under part 90 of this chapter;
                (y) The Business and Industrial/Land Transportation (B/ILT) channels (part 90 of this chapter) (including all B/ILT channels above 512 MHz and those in the 470-512 MHz band where a licensee has achieved exclusivity, but excluding B/ILT channels in the 470-512 MHz band where a licensee has not achieved exclusivity and those channels below 470 MHz, including those licensed pursuant to 47 CFR 90.187(b)(2)(v));
                (z) The 218-219 MHz band (part 95 of this chapter);
                (aa) The Local Multipoint Distribution Service (part 101 of this chapter);
                (bb) The 24 GHz Band (part 101 of this chapter);
                (cc) The 39 GHz Band (part 101 of this chapter);
                (dd) The Multiple Address Systems band (part 101 of this chapter);
                (ee) The Local Television Transmission Service (part 101 of this chapter);

                (ff) The Private-Operational Fixed Point-to-Point Microwave Service (part 101 of this chapter);
                
                (gg) The Common Carrier Fixed Point-to-Point Microwave Service (part 101 of this chapter);
                (hh) The Multipoint Video Distribution and Data Service (part 101 of this chapter);
                (ii) The 700 MHz Guard Bands Service (part 27 of this chapter);
                (jj) The ATC of a Mobile Satellite Service (part 25 of this chapter);
                (kk) The 600 MHz band (part 27 of this chapter);
                (ll) The Upper Microwave Flexible Use Service (part 30 of this chapter); and
                (mm) The 3.7 GHz Service in the 3.7-3.98 GHz band.
                (nn) The 900 MHz Broadband Service (part 27 of this chapter).
                [69 FR 77551, Dec. 27, 2004, as amended at 71 FR 29815, May 24, 2006; 72 FR 27708, May 16, 2007; 72 FR 48843, Aug. 24, 2007; 76 FR 31259, May 31, 2011; 79 FR 596, Jan. 6, 2014; 79 FR 48533, Aug. 15, 2014; 81 FR 49065, July 26, 2016; 81 FR 79931, Nov. 14, 2016; 85 FR 22861, Apr. 23, 2020; 85 FR 43129, July 16, 2020]
              
            
            
              General Policies and Procedures
              
                § 1.9010
                
                  De facto control standard for spectrum leasing arrangements.

                (a) Under the rules established for spectrum leasing arrangements in this subpart, the following standard is applied for purposes of determining whether a licensee retains de facto control under section 310(d) of the Communications Act with regard to spectrum that it leases to a spectrum lessee.
                (b) A licensee will be deemed to have retained de facto control of leased spectrum if it enters into a spectrum leasing arrangement and acts as a spectrum manager with regard to portions of the licensed spectrum that it leases to a spectrum lessee, provided the licensee satisfies the following two conditions:
                (1) Licensee responsibility for lessee compliance with Commission policies and rules. The licensee must remain fully responsible for ensuring the spectrum lessee's compliance with the Communications Act and all applicable policies and rules directly related to the use of the leased spectrum.
                (i) Through contractual provisions and actual oversight and enforcement of such provisions, the licensee must act in a manner sufficient to ensure that the spectrum lessee operates in conformance with applicable technical and use rules governing the license authorization.
                (ii) The licensee must maintain a reasonable degree of actual working knowledge about the spectrum lessee's activities and facilities that affect its ongoing compliance with the Commission's policies and rules. These responsibilities include: Coordinating operations and modifications of the spectrum lessee's system to ensure compliance with Commission rules regarding non-interference with co-channel and adjacent channel licensees (and any authorized spectrum user); making all determinations as to whether an application is required for any individual spectrum lessee stations (e.g., those that require frequency coordination, submission of an Environmental Assessment under § 1.1307 of subpart I of this part, those that require international or Interdepartment Radio Advisory Committee (IRAC) coordination, those that affect radio frequency quiet zones described in § 1.924 of subpart F of this part, or those that require notification to the Federal Aviation Administration under part 17 of this chapter); and, ensuring that the spectrum lessee complies with the Commission's safety guidelines relating to human exposure to radiofrequency (RF) radiation (e.g., § 1.1307(b) and related rules of subpart I of this part). The licensee is responsible for resolving all interference-related matters, including conflicts between its spectrum lessee and any other spectrum lessee or licensee (or authorized spectrum user). The licensee may use agents (e.g., counsel, engineering consultants) when carrying out these responsibilities, so long as the licensee exercises effective control over its agents' actions.

                (iii) The licensee must be able to inspect the spectrum lessee's operations and must retain the right to terminate the spectrum leasing arrangement in the event the spectrum lessee fails to comply with the terms of the arrangement and/or applicable Commission requirements. If the licensee or the Commission determines that there is any violation of the Commission's rules or that the spectrum lessee's system is causing harmful interference, the licensee must immediately take steps to remedy the violation, resolve the interference, suspend or terminate the operation of the system, or take other measures to prevent further harmful interference until the situation can be remedied. If the spectrum lessee refuses to resolve the interference, remedy the violation, or suspend or terminate operations, either at the direction of the licensee or by order of the Commission, the licensee must use all reasonable legal means necessary to enforce compliance.
                (2) Licensee responsibility for interactions with the Commission, including all filings, required under the license authorization and applicable service rules directly related to the leased spectrum. The licensee remains responsible for the following interactions with the Commission:
                (i) The licensee must file the necessary notification with the Commission, as required under § 1.9020(e).
                (ii) The licensee is responsible for making all required filings (e.g., applications, notifications, correspondence) associated with the license authorization that are directly affected by the spectrum lessee's use of the licensed spectrum. The licensee may use agents (e.g., counsel, engineering consultants) to complete these filings, so long as the licensee exercises effective control over its agents' actions and complies with any signature requirements for such filings.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 77551, Dec. 27, 2004]
              
              
                § 1.9020
                Spectrum manager leasing arrangements.
                (a) Overview. Under the provisions of this section, a licensee (in any of the included services) and a spectrum lessee may enter into a spectrum manager leasing arrangement, without the need for prior Commission approval, provided that the licensee retains de jure control of the license and de facto control, as defined and explained in this subpart, of the leased spectrum. The licensee must notify the Commission of the spectrum leasing arrangement pursuant to the rules set forth in this section. The term of a spectrum manager leasing arrangement may be no longer than the term of the license authorization.
                (b) Rights and responsibilities of the licensee. (1) The licensee is directly and primarily responsible for ensuring the spectrum lessee's compliance with the Communications Act and applicable Commission policies and rules.
                (2) The licensee retains responsibility for maintaining its compliance with applicable eligibility and ownership requirements imposed on it pursuant to the license authorization.
                (3) The licensee must retain a copy of the spectrum leasing agreement and make it available upon request by the Commission.
                (c) Rights and responsibilities of the spectrum lessee. (1) The spectrum lessee must comply with the Communications Act and with Commission requirements associated with the license.
                (2) The spectrum lessee is responsible for establishing that it meets the eligibility and qualification requirements applicable to spectrum lessees under the rules set forth in this section.
                (3) The spectrum lessee must comply with any obligations that apply directly to it as a result of its own status as a service provider (e.g., Title II obligations if the spectrum lessee acts as a telecommunications carrier or acts as a common carrier).
                (4) In addition to the licensee being directly accountable to the Commission for ensuring the spectrum lessee's compliance with the Commission's operational rules and policies (as discussed in this subpart), the spectrum lessee is independently accountable to the Commission for complying with the Communications Act and Commission policies and rules, including those that apply directly to the spectrum lessee as a result of its own status as a service provider.

                (5) In leasing spectrum from a licensee, the spectrum lessee must accept Commission oversight and enforcement consistent with the license authorization. The spectrum lessee must cooperate fully with any investigation or inquiry conducted by either the Commission or the licensee, allow the Commission or the licensee to conduct on-site inspections of transmission facilities, and suspend operations at the direction of the Commission or the licensee and to the extent that such suspension would be consistent with the Commission's suspension policies.
                (6) The spectrum lessee must retain a copy of the spectrum leasing agreement and make it available upon request by the Commission.
                (d) Applicability of particular service rules and policies. Under a spectrum manager leasing arrangement, the service rules and policies apply in the following manner to the licensee and spectrum lessee:
                (1) Interference-related rules. The interference and radiofrequency (RF) safety rules applicable to use of the spectrum by the licensee as a condition of its license authorization also apply to the use of the spectrum leased by the spectrum lessee.
                (2) General eligibility rules.(i) The spectrum lessee must meet the same eligibility and qualification requirements that are applicable to the licensee under its license authorization, with the following exceptions. A spectrum lessee entering into a spectrum leasing arrangement involving a licensee in the Public Safety Radio Services (see part 90, subpart B and § 90.311(a)(1)(i) of this chapter) is not required to comply with the eligibility requirements pertaining to such a licensee so long as the spectrum lessee is an entity providing communications in support of public safety operations (see § 90.523(b) of this chapter). A spectrum lessee entering into a spectrum leasing arrangement involving a licensee in the Mobile Satellite Service with ATC authority (see part 25 of this chapter) is not required to comply with the eligibility requirements pertaining to such a licensee so long as the spectrum lessee meets the other eligibility and qualification requirements of paragraphs (d)(2)(ii) and (iv) of this section.

                (ii) The spectrum lessee must meet applicable foreign ownership eligibility requirements (see sections 310(a), 310(b) of the Communications Act).
                (iii) The spectrum lessee must satisfy any qualification requirements, including character qualifications, applicable to the licensee under its license authorization.

                (iv) The spectrum lessee must not be a person subject to the denial of Federal benefits under the Anti-Drug Abuse Act of 1988 (see § 1.2001 et seq. of subpart P of this part).
                (v) The licensee may reasonably rely on the spectrum lessee's certifications that it meets the requisite eligibility and qualification requirements contained in the notification required by this section.
                (3) Use restrictions. To the extent that the licensee is restricted from using the licensed spectrum to offer particular services under its license authorization, the use restrictions apply to the spectrum lessee as well.
                (4) Designated entity/entrepreneur rules. A licensee that holds a license pursuant to small business, rural service provider, and/or entrepreneur provisions (see § 1.2110 and § 24.709 of this chapter) and continues to be subject to unjust enrichment requirements (see § 1.2111 and § 24.714 of this chapter) and/or transfer restrictions (see § 24.839 of this chapter) may enter into a spectrum manager leasing arrangement with a spectrum lessee, regardless of whether the spectrum lessee meets the Commission's designated entity eligibility requirements (see § 1.2110 of this chapter) or its entrepreneur eligibility requirements to hold certain C and F block licenses in the broadband personal communications services (see § 1.2110 and § 24.709 of this chapter), so long as the spectrum manager leasing arrangement does not result in the spectrum lessee's becoming a “controlling interest” or “affiliate” (see § 1.2110 of this chapter) of the licensee such that the licensee would lose its eligibility as a designated entity or entrepreneur.
                (5) Construction/performance requirements. Any performance or build-out requirement applicable under a license authorization (e.g., a requirement that the licensee construct and operate one or more specific facilities, cover a certain percentage of geographic area, cover a certain percentage of population, or provide substantial service) always remains a condition of the license, and legal responsibility for meeting such obligation is not delegable to the spectrum lessee(s).
                (i) The licensee may attribute to itself the build-out or performance activities of its spectrum lessee(s) for purposes of complying with any applicable performance or build-out requirement.
                (ii) If a licensee relies on the activities of a spectrum lessee to meet the licensee's performance or build-out obligation, and the spectrum lessee fails to engage in those activities, the Commission will enforce the applicable performance or build-out requirements against the licensee, consistent with the applicable rules.
                (iii) If there are rules applicable to the license concerning the discontinuance of operation, the licensee is accountable for any such discontinuance and the rules will be enforced against the licensee regardless of whether the licensee was relying on the activities of a lessee to meet particular performance requirements.
                (6) Regulatory classification. If the regulatory status of the licensee (e.g., common carrier or non-common carrier status) is prescribed by rule, the regulatory status of the spectrum lessee is prescribed in the same manner, except that § 20.9(a) of this chapter shall not preclude a licensee in the services covered by that rule from entering into a spectrum leasing arrangement with a spectrum lessee that chooses to operate on a Private Mobile Radio Service (PMRS), private, or non-commercial basis.
                (7) Regulatory fees. The licensee remains responsible for payment of the required regulatory fees that must be paid in advance of its license term (see § 1.1152). Where, however, regulatory fees are paid annually on a per-unit basis (such as for Commercial Mobile Radio Services (CMRS) pursuant to § 1.1152), the licensee and spectrum lessee are each required to pay fees for those units associated with its respective operations.
                (8) E911 requirements. If E911 obligations apply to the licensee (see § 9.10 of this chapter), the licensee retains the obligations with respect to leased spectrum. However, if the spectrum lessee is a Contraband Interdiction System (CIS) provider, as defined in § 1.9003, then the CIS provider is responsible for compliance with § 9.10(r) regarding E911 transmission obligations.
                (e) Notifications regarding spectrum manager leasing arrangements. A licensee that seeks to enter into a spectrum manager leasing arrangement must notify the Commission of the arrangement in advance of the spectrum lessee's commencement of operations under the lease. Unless the license covering the spectrum to be leased is held pursuant to the Commission's designated entity rules and continues to be subject to unjust enrichment requirements and/or transfer restrictions (see §§ 1.2110 and 1.2111, and §§ 24.709, 24.714, and 24.839 of this chapter) or restrictions in § 1.9046 and § 96.32 of this chapter, the spectrum manager lease notification will be processed pursuant to either the general notification procedures or the immediate processing procedures, as set forth herein. The licensee must submit the notification to the Commission by electronic filing using the Universal Licensing System (ULS) and FCC Form 608, except that a licensee falling within the provisions of § 1.913(d) may file the notification either electronically or manually. If the license covering the spectrum to be leased is held pursuant to the Commission's designated entity rules, the spectrum manager lease will require Commission acceptance of the spectrum manager lease notification prior to the commencement of operations under the lease.
                (1) General notification procedures. Notifications of spectrum manager leasing arrangements will be processed pursuant to the general notification procedures set forth in this paragraph (e)(1) unless they are submitted and qualify for the immediate processing procedures set forth in paragraph (e)(2) of this section.

                (i) To be accepted under these general notification procedures, the notification must be sufficiently complete and contain all information and certifications requested on the applicable form, FCC Form 608, including any information and certifications (including those of the spectrum lessee relating to eligibility, basic qualifications, and foreign ownership) required by the rules in this chapter and any rules pertaining to the specific service for which the notification is filed. No application fees are required for the filing of a spectrum manager leasing notification.
                (ii) The licensee must submit such notification at least 21 days in advance of commencing operations unless the arrangement is for a term of one year or less, in which case the licensee must provide notification to the Commission at least ten (10) days in advance of operation. If the licensee and spectrum lessee thereafter seek to extend this leasing arrangement for an additional term beyond the initial term, the licensee must provide the Commission with notification of the new spectrum leasing arrangement at least 21 days in advance of operation under the extended term.

                (iii) A notification filed pursuant to these general notification procedures will be placed on an informational public notice on a weekly basis (see § 1.933(a)) once accepted, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                (2) Immediate processing procedures. Notifications that meet the requirements of paragraph (e)(2)(i) of this section, and notifications for Contraband Interdiction Systems as defined in § 1.9003 that meet the requirements of paragraph (e)(2)(ii) of this section, qualify for the immediate processing procedures.
                (i) To qualify for these immediate processing procedures, the notification must be sufficiently complete and contain all necessary information and certifications (including those relating to eligibility, basic qualifications, and foreign ownership) required for notifications processed under the general notification procedures set forth in paragraph (e)(1)(i) of this section, and also must establish, through certifications, that the following additional qualifications are met:

                (A) The license does not involve spectrum that may be used to provide interconnected mobile voice and/or data services under the applicable service rules and that would, if the spectrum leasing arrangement were consummated, create a geographic overlap with spectrum in any licensed Wireless Radio Service (including the same service), or in the ATC of a Mobile Satellite Service, in which the proposed spectrum lessee already holds a direct or indirect interest of 10% or more (see § 1.2112), either as a licensee or a spectrum lessee, and that could be used by the spectrum lessee to provide interconnected mobile voice and/or data services;

                (B) The licensee is not a designated entity or entrepreneur subject to unjust enrichment requirements and/or transfer restrictions under applicable Commission rules (see §§ 1.2110 and 1.2111, and §§ 24.709, 24.714, and 24.839 of this chapter); and,
                (C) The spectrum leasing arrangement does not require a waiver of, or declaratory ruling pertaining to, any applicable Commission rules.
                (ii) A lessee of spectrum used in a Contraband Interdiction System qualifies for these immediate processing procedures if the notification is sufficiently complete and contains all necessary information and certifications (including those relating to eligibility, basic qualifications, and foreign ownership) required for notifications processed under the general notification procedures set forth in paragraph (e)(1)(i) of this section, and must not require a waiver of, or declaratory ruling pertaining to, any applicable Commission rules.
                (iii) Provided that the notification establishes that the proposed spectrum manager leasing arrangement meets all of the requisite elements to qualify for these immediate processing procedures, ULS will reflect that the notification has been accepted. If a qualifying notification is filed electronically, the acceptance will be reflected in ULS on the next business day after filing of the notification; if filed manually, the acceptance will be reflected in ULS on the next business day after the necessary data from the manually filed notification is entered into ULS. Once the notification has been accepted, as reflected in ULS, the spectrum lessee may commence operations under the spectrum leasing arrangement, consistent with the term of the arrangement.

                (iv) A notification filed pursuant to these immediate processing procedures will be placed on an informational public notice on a weekly basis (see § 1.933(a)) once accepted, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                (f) Effective date of a spectrum manager leasing arrangement. The spectrum manager leasing arrangement will be deemed effective in the Commission's records, and for purposes of the application of the rules set forth in this section, as of the beginning date of the term as specified in the spectrum leasing notification.
                (g) Commission termination of a spectrum manager leasing arrangement. The Commission retains the right to investigate and terminate any spectrum manager leasing arrangement if it determines, post-notification, that the arrangement constitutes an unauthorized transfer of de facto control of the leased spectrum, is otherwise in violation of the rules in this chapter, or raises foreign ownership, competitive, or other public interest concerns. Information concerning any such termination will be placed on public notice.
                (h) Expiration, extension, or termination of a spectrum leasing arrangement. (1) Absent Commission termination or except as provided in paragraph (h)(2) or (h)(3) of this section, a spectrum leasing arrangement entered into pursuant to this section will expire on the termination date set forth in the spectrum leasing notification.
                (2) A spectrum leasing arrangement may be extended beyond the initial term set forth in the spectrum leasing notification provided that the licensee notifies the Commission of the extension in advance of operation under the extended term and does so pursuant to the general notification procedures or immediate processing procedures set forth in this section, whichever is applicable. If the general notification procedures are applicable, the licensee must notify the Commission at least 21 days in advance of operation under the extended term.
                (3) If a spectrum leasing arrangement is terminated earlier than the termination date set forth in the notification, either by the licensee or by the parties' mutual agreement, the licensee must file a notification with the Commission, no later than ten (10) days after the early termination, indicating the date of the termination. If the parties fail to put the spectrum leasing arrangement into effect, they must so notify the Commission consistent with the provisions of this section.
                (4) The Commission will place information concerning an extension or an early termination of a spectrum leasing arrangement on public notice.
                (i) Assignment of a spectrum leasing arrangement. The spectrum lessee may assign its spectrum leasing arrangement to another entity provided that the licensee has agreed to such an assignment, is in privity with the assignee, and notifies the Commission before the consummation of the assignment, pursuant to the applicable notification procedures set forth in this section. In the case of a non-substantial (pro forma) assignment that falls within the class of pro forma transactions for which prior Commission approval would not be required under § 1.948(c)(1), the licensee must file notification of the assignment with the Commission, using FCC Form 608 and providing any necessary updates of ownership information, within 30 days of its completion. The Commission will place information related to the assignment, whether substantial or pro forma, on public notice.
                (j) Transfer of control of a spectrum lessee. The licensee must notify the Commission of any transfer of control of a spectrum lessee before the consummation of the transfer of control, pursuant to the applicable notification procedures of this section. In the case of a non-substantial (pro forma) transfer of control that falls within the class of pro forma transactions for which prior Commission approval would not be required under § 1.948(c)(1), the licensee must file notification of the transfer of control with the Commission, using FCC Form 608 and providing any necessary updates of ownership information, within 30 days of its completion. The Commission will place information related to the transfer of control, whether substantial or pro forma, on public notice.
                (k) Revocation or automatic cancellation of a license or a spectrum lessee's operating authority. (1) In the event an authorization held by a licensee that has entered into a spectrum leasing arrangement is revoked or cancelled, the spectrum lessee will be required to terminate its operations no later than the date on which the licensee ceases to have any authority to operate under the license, except as provided in paragraph (j)(2) of this section.

                (2) In the event of a license revocation or cancellation, the Commission will consider a request by the spectrum lessee for special temporary authority (see § 1.931) to provide the spectrum lessee with an opportunity to transition its users in order to minimize service disruption to business and other activities.
                (3) In the event of a license revocation or cancellation, and the required termination of the spectrum lessee's operations, the former spectrum lessee does not, as a result of its former status, receive any preference over any other party should the spectrum lessee seek to obtain the revoked or cancelled license.
                (l) Subleasing. A spectrum lessee may sublease the leased spectrum usage rights subject to the licensee's consent and the licensee's establishment of privity with the spectrum sublessee. The licensee must submit a notification regarding the spectrum subleasing arrangement in accordance with the applicable notification procedures set forth in this section.
                (m) Renewal. Although the term of a spectrum manager leasing arrangement may not be longer than the term of a license authorization, a licensee and spectrum lessee that have entered into an arrangement whose term continues to the end of the current term of the license authorization may, contingent on the Commission's grant of the license renewal, renew the spectrum leasing arrangement to extend into the term of the renewed license authorization. The Commission must be notified of the renewal of the spectrum leasing arrangement at the same time that the licensee submits its application for license renewal (see § 1.949). The spectrum lessee may operate under the extended term, without further action by the Commission, until such time as the Commission shall make a final determination with respect to the renewal of the license authorization and the extension of the spectrum leasing arrangement into the term of the renewed license authorization.
                (n) Community notification requirement for certain contraband interdiction systems. 10 days prior to deploying a Contraband Interdiction System that prevents communications to or from mobile devices, a lessee must notify the community in which the correctional facility is located. The notification must include a description of what the system is intended to do, the date the system is scheduled to begin operating, and the location of the correctional facility. Notification must be tailored to reach the community immediately adjacent to the correctional facility, including through local television, radio, Internet news sources, or community groups, as may be appropriate. No notification is required, however, for brief tests of a system prior to deployment.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 72027, Dec. 10, 2004; 69 FR 77551, Dec. 27, 2004; 76 FR 31259, May 31, 2011; 80 FR 56816, Sept. 18, 2015; 81 FR 49065, July 26, 2016; 82 FR 22297, May 15, 2017; 82 FR 22759, May 18, 2017; 84 FR 66760, Dec. 5, 2019; 84 FR 57364, Oct. 25, 2019]
              
              
                § 1.9030
                Long-term de facto transfer leasing arrangements.
                (a) Overview. Under the provisions of this section, a licensee (in any of the included services) and a spectrum lessee may enter into a long-term de facto transfer leasing arrangement in which the licensee retains de jure control of the license while de facto control of the leased spectrum is transferred to the spectrum lessee for the duration of the spectrum leasing arrangement, subject to prior Commission consent pursuant to the application procedures set forth in this section. A “long-term” de facto transfer leasing arrangement has an individual term, or series of combined terms, of more than one year. The term of a long-term de facto transfer leasing arrangement may be no longer than the term of the license authorization.
                (b) Rights and responsibilities of the licensee. (1) Except as provided in paragraph (b)(2) of this section, the licensee is relieved of primary and direct responsibility for ensuring that the spectrum lessee's operations comply with the Communications Act and Commission policies and rules.
                (2) The licensee is responsible for its own violations, including those related to its spectrum leasing arrangement with the spectrum lessee, and for ongoing violations or other egregious behavior on the part of the spectrum lessee about which the licensee has knowledge or should have knowledge.
                (3) The licensee must retain a copy of the spectrum leasing agreement and make it available upon request by the Commission.
                (c) Rights and responsibilities of the spectrum lessee. (1) The spectrum lessee assumes primary responsibility for complying with the Communications Act and applicable Commission policies and rules.

                (2) The spectrum lessee is granted an instrument of authorization pertaining to the de facto transfer leasing arrangement that brings it within the scope of the Commission's direct forfeiture provisions under section 503(b) of the Communications Act.
                (3) The spectrum lessee is responsible for interacting with the Commission regarding the leased spectrum and for making all related filings (e.g., all applications and notifications, submissions of any materials required to support a required Environmental Assessment, any reports required by Commission rules and applicable to the lessee, information necessary to facilitate international or Interdepartment Radio Advisory Committee (IRAC) coordination).

                (4) The spectrum lessee is required to maintain accurate information on file pursuant to Commission rules (see § 1.65 of subpart A of this part).
                (5) The spectrum lessee must retain a copy of the spectrum leasing agreement and make it available upon request by the Commission.
                (d) Applicability of particular service rules and policies. Under a long-term de facto transfer leasing arrangement, the service rules and policies apply in the following manner to the licensee and spectrum lessee:
                (1) Interference-related rules. The interference and radiofrequency (RF) safety rules applicable to use of the spectrum by the licensee as a condition of its license authorization also apply to the use of the spectrum leased by the spectrum lessee.
                (2) General eligibility rules.(i) The spectrum lessee must meet the same eligibility and qualification requirements that are applicable to the licensee under its license authorization. A spectrum lessee entering into a spectrum leasing arrangement involving a licensee in the Public Safety Radio Services (see part 90, subpart B and § 90.311(a)(1)(i) of this chapter) is not required to comply with the eligibility requirements pertaining to such a licensee so long as the spectrum lessee is an entity providing communications in support of public safety operations (see § 90.523(b) of this chapter).
                (ii) The spectrum lessee must meet applicable foreign ownership eligibility requirements (see sections 310(a), 310(b) of the Communications Act).
                (iii) The spectrum lessee must satisfy any qualification requirements, including character qualifications, applicable to the licensee under its license authorization.

                (iv) The spectrum lessee must not be a person subject to denial of Federal benefits under the Anti-Drug Abuse Act of 1988 (see § 1.2001 et seq. of subpart P of this part).
                (3) Use restrictions. To the extent that the licensee is restricted from using the licensed spectrum to offer particular services under its license authorization, the use restrictions apply to the spectrum lessee as well.
                (4) Designated entity/entrepreneur rules. (i) A licensee that holds a license pursuant to small business and/or entrepreneur provisions (see § 1.2110 and § 24.709 of this chapter) and continues to be subject to unjust enrichment requirements (see § 1.2111 and § 24.714 of this chapter) and/or transfer restrictions (see § 24.839 of this chapter) may enter into a long-term de facto transfer leasing arrangement with any entity under the streamlined processing procedures described in this section, subject to any applicable unjust enrichment payment obligations and/or transfer restrictions (see § 1.2111 and § 24.839 of this chapter).

                (ii) A licensee holding a license won in closed bidding (see § 24.709 of this chapter) may, during the first five years of the license term, enter into a spectrum leasing arrangement with an entity not eligible to hold such a license pursuant to the requirements of § 24.709(a) of this chapter so long as it has met its five-year construction requirement (see §§ 24.203, 24.839(a)(6) of this chapter).

                (iii) The amount of any unjust enrichment payment will be determined by the Commission as part of its review of the application under the same rules that apply in the context of a license assignment or transfer of control (see § 1.2111 and § 24.714 of this chapter). If the spectrum leasing arrangement involves only part of the license area and/or part of the bandwidth covered by the license, the unjust enrichment obligation will be apportioned as though the license were being partitioned and/or disaggregated (see § 1.2111(c) and § 24.714(c) of this chapter). A licensee will receive no reduction in its unjust enrichment payment obligation for a spectrum leasing arrangement that ends prior to the end of the fifth year of the license term.

                (iv) A licensee that participates in the Commission's installment payment program (see § 1.2110(g)) may enter into a long-term de facto transfer leasing arrangement without triggering unjust enrichment obligations provided that the lessee would qualify for as favorable a category of installment payments. A licensee using installment payment financing that seeks to lease to an entity not meeting the eligibility standards for as favorable a category of installment payments must make full payment of the remaining unpaid principal and any unpaid interest accrued through the effective date of the spectrum leasing arrangement (see § 1.2111(a)). This requirement applies regardless of whether the licensee is leasing all or a portion of its bandwidth and/or license area.
                (5) Construction/performance requirements. Any performance or build-out requirement applicable under a license authorization (e.g., a requirement that the licensee construct and operate one or more specific facilities, cover a certain percentage of geographic area, cover a certain percentage of population, or provide substantial service) always remains a condition of the license, and the legal responsibility for meeting such obligation is not delegable to the spectrum lessee(s).
                (i) The licensee may attribute to itself the build-out or performance activities of its spectrum lessee(s) for purposes of complying with any applicable build-out or performance requirement.
                (ii) If a licensee relies on the activities of a spectrum lessee to meet the licensee's performance or build-out obligation, and the spectrum lessee fails to engage in those activities, the Commission will enforce the applicable performance or build-out requirements against the licensee, consistent with the applicable rules.
                (iii) If there are rules applicable to the license concerning the discontinuance of operation, the licensee is accountable for any such discontinuance and the rules will be enforced against the licensee regardless of whether the licensee was relying on the activities of a lessee to meet particular performance requirements.
                (6) Regulatory classification. If the regulatory status of the licensee (e.g., common carrier or non-common carrier status) is prescribed by rule, the regulatory status of the spectrum lessee is prescribed in the same manner, except that § 20.9(a) of this chapter shall not preclude a licensee in the services covered by that rule from entering into a spectrum leasing arrangement with a spectrum lessee that chooses to operate on a PMRS, private, or non-commercial basis.
                (7) Regulatory fees. The licensee remains responsible for payment of the required regulatory fees that must be paid in advance of its license term (see § 1.1152). Where, however, regulatory fees are paid annually on a per-unit basis (such as for CMRS services pursuant to § 1.1152), the licensee and spectrum lessee each are required to pay fees for those units associated with its respective operations.
                (8) E911 requirements. To the extent the licensee is required to meet E911 obligations (see § 9.10 of this chapter), the spectrum lessee is required to meet those obligations with respect to the spectrum leased under the spectrum leasing arrangement insofar as the spectrum lessee's operations are encompassed within the E911 obligations. If the spectrum lessee is a Contraband Interdiction System (CIS) provider, as defined in § 1.9003, then the CIS provider is responsible for compliance with § 9.10(r) regarding E911 transmission obligations.
                (e) Applications for long-term de facto transfer leasing arrangements. Applications for long-term de facto transfer leasing arrangements will be processed either pursuant to the general approval procedures or the immediate approval procedures, as discussed herein. Spectrum leasing parties must submit the application by electronic filing using ULS and FCC Form 608, and obtain Commission consent prior to consummating the transfer of de facto control of the leased spectrum, except that parties falling within the provisions of § 1.913(d) may file the application either electronically or manually.
                (1) General approval procedures. Applications for long-term de facto transfer leasing arrangements will be processed pursuant to the general approval procedures set forth in this paragraph unless they are submitted and qualify for the immediate approval procedures set forth in paragraph (e)(2) of this section.

                (i) To be accepted for filing under these general approval procedures, the application must be sufficiently complete and contain all information and certifications requested on the applicable form, FCC Form 608, including any information and certifications (including those of the spectrum lessee relating to eligibility, basic qualifications, and foreign ownership) required by the rules in this chapter and any rules pertaining to the specific service for which the application is filed. In addition, the spectrum leasing application must include payment of the required application fee(s); for purposes of determining the applicable application fee(s), the application will be treated as a transfer of control (see § 1.1102).
                (ii) Once accepted for filing, the application will be placed on public notice, except no prior public notice will be required for applications involving authorizations in the Private Wireless Services, as specified in § 1.933(d)(9).
                (iii) Petitions to deny filed in accordance with section 309(d) of the Communications Act must comply with the provisions of § 1.939, except that such petitions must be filed no later than 14 days following the date of the public notice listing the application as accepted for filing.

                (iv) No later than 21 days following the date of the public notice listing an application as accepted for filing, the Wireless Telecommunications Bureau (Bureau) will affirmatively consent to the application, deny the application, or determine to subject the application to further review. For applications for which no prior public notice is required, the Bureau will affirmatively consent to the application, deny the application, or determine to subject the application to further review no later than 21 days following the date on which the application has been filed and any required application fee has been paid (see § 1.1102).
                (v) If the Bureau determines to subject the application to further review, it will issue a public notice so indicating. Within 90 days following the date of that public notice, the Bureau will either take action upon the application or provide public notice that an additional 90-day period for review is needed.
                (vi) Consent to the application is not deemed granted until the Bureau affirmatively acts upon the application.

                (vii) Grant of consent to the application will be reflected in a public notice (see § 1.933(a)) promptly issued after the grant, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                (viii) If any petition to deny is filed, and the Bureau grants the application, the Bureau will deny the petition(s) and issue a concise statement of the reason(s) for denial, disposing of all substantive issues raised in the petition(s).
                (2) Immediate approval procedures. Applications that meet the requirements of paragraph (e)(2)(i) of this section, and applications for Contraband Interdiction Systems as defined in § 1.9003 that meet the requirements of paragraph (e)(2)(ii) of this section, qualify for the immediate approval procedures.

                (i) To qualify for the immediate approval procedures, the application must be sufficiently complete, contain all necessary information and certifications (including those relating to eligibility, basic qualifications, and foreign ownership), and include payment of the requisite application fee(s), as required for an application processed under the general approval procedures set forth in paragraph (e)(1)(i) of this section, and also must establish, through certifications, that the following additional qualifications are met:

                (A) The license does not involve spectrum licensed in a Wireless Radio Service that may be used to provide interconnected mobile voice and/or data services under the applicable service rules and that would, if the spectrum leasing arrangement were consummated, create a geographic overlap with spectrum in any licensed Wireless Service (including the same service) in which the proposed spectrum lessee already holds a direct or indirect interest of 10% or more (see § 1.2112), either as a licensee or a spectrum lessee, and that could be used by the spectrum lessee to provide interconnected mobile voice and/or data services;

                (B) The licensee is not a designated entity or entrepreneur subject to unjust enrichment requirements and/or transfer restrictions under applicable Commission rules (see §§ 1.2110 and 1.2111, and §§ 24.709, 24.714, and 24.839 of this chapter); and,
                (C) The spectrum leasing arrangement does not require a waiver of, or declaratory ruling pertaining to, any applicable Commission rules.
                (ii) A lessee of spectrum used in a Contraband Interdiction System qualifies for these immediate approval procedures if the application is sufficiently complete and contains all necessary information and certifications (including those relating to eligibility, basic qualifications, and foreign ownership) required for applications processed under the general application procedures set forth in paragraph (e)(1)(i) of this section, and must not require a waiver of, or declaratory ruling pertaining to, any applicable Commission rules.

                (iii) Provided that the application establishes that it meets all of the requisite elements to qualify for these immediate approval procedures, consent to the de facto transfer spectrum leasing arrangement will be reflected in ULS. If the application is filed electronically, consent will be reflected in ULS on the next business day after filing of the application; if filed manually, consent will be reflected in ULS on the next business day after the necessary data from the manually filed application is entered into ULS. Consent to the application is not deemed granted until the Bureau affirmatively acts upon the application, as reflected in ULS.

                (iv) Grant of consent to the application under these immediate approval procedures will be reflected in a public notice (see § 1.933(a)) promptly issued after grant, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                (f) Effective date of a de facto transfer leasing arrangement. If the Commission consents to the de facto transfer leasing arrangement, the de facto transfer leasing arrangement will be deemed effective in the Commission's records, and for purposes of the application of the rules set forth in this section, on the date set forth in the application. If the Commission consents to the arrangement after that specified date, the spectrum leasing application will become effective on the date of the Commission affirmative consent.
                (g) Expiration, extension, or termination of spectrum leasing arrangement. (1) Except as provided in paragraph (g)(2) or (g)(3) of this section, a spectrum leasing arrangement entered into pursuant to this section will expire on the termination date set forth in the application. The Commission's consent to the de facto transfer leasing application includes consent to return the leased spectrum to the licensee at the end of the term of the spectrum leasing arrangement.

                (2) A spectrum leasing arrangement may be extended beyond the initial term set forth in the spectrum leasing application pursuant to the applicable application procedures set forth in § 1.9030(e). Where there is pending before the Commission at the date of termination of the spectrum leasing arrangement a proper and timely application seeking to extend the arrangement, the parties may continue to operate under the original spectrum leasing arrangement without further action by the Commission until such time as the Commission shall make a final determination with respect to the application.
                (3) If a spectrum leasing arrangement is terminated earlier than the termination date set forth in the notification, either by the licensee or by the parties' mutual agreement, the licensee must file a notification with the Commission, no later than ten (10) days after the early termination, indicating the date of the termination. If the parties fail to put the spectrum leasing arrangement into effect, they must so notify the Commission consistent with the provisions of this section.
                (4) The Commission will place information concerning an extension or an early termination of a spectrum leasing arrangement on public notice.
                (h) Assignment of spectrum leasing arrangement. The spectrum lessee may assign its lease to another entity provided that the licensee has agreed to such an assignment, there is privity between the licensee and the assignee, and the assignment is approved by the Commission pursuant to the same application and approval procedures set forth in this section. In the case of a non-substantial (pro forma) assignment that falls within the class of pro forma transactions for which prior Commission approval would not be required under § 1.948(c)(1), the parties involved in the assignment must file notification of the assignment with the Commission, using FCC Form 608 and providing any necessary updates of ownership information, within 30 days of its completion. The Commission will place information related to the assignment, whether substantial or pro forma, on public notice.
                (i) Transfer of control of a spectrum lessee. A spectrum lessee seeking the transfer of control must obtain Commission consent using the same application and Commission consent procedures set forth in this section. In the case of a non-substantial (pro forma) transfer of control that falls within the class of pro forma transactions for which prior Commission approval would not be required under § 1.948(c)(1), the parties involved in the transfer of control must file notification of the transfer of control with the Commission, using FCC Form 608 and providing any necessary updates of ownership information, within 30 days of its completion. The Commission will place information related to the transfer of control, whether substantial or pro forma, on public notice.
                (j) Revocation or automatic cancellation of a license or the spectrum lessee's operating authority. (1) In the event an authorization held by a licensee that has entered into a spectrum leasing arrangement is revoked or cancelled, the spectrum lessee will be required to terminate its operations no later than the date on which the licensee ceases to have authority to operate under the license, except as provided in paragraph (i)(2) of this section.

                (2) In the event of a license revocation or cancellation, the Commission will consider a request by the spectrum lessee for special temporary authority (see § 1.931) to provide the spectrum lessee with an opportunity to transition its users in order to minimize service disruption to business and other activities.
                (3) In the event of a license revocation or cancellation, and the required termination of the spectrum lessee's operations, the former spectrum lessee does not, as a result of its former status, receive any preference over any other party should the spectrum lessee seek to obtain the revoked or cancelled license.
                (k) Subleasing. A spectrum lessee may sublease spectrum usage rights subject to the following conditions. Parties entering into a spectrum subleasing arrangement are required to comply with the Commission's rules for obtaining approval for spectrum leasing arrangements provided in this subpart and are governed by those same policies. The application filed by parties to a spectrum subleasing arrangement must include written consent from the licensee to the proposed arrangement. Once a spectrum subleasing arrangement has been approved by the Commission, the sublessee becomes the party primarily responsible for compliance with Commission rules and policies.
                (l) Renewal. Although the term of a long-term de facto transfer spectrum leasing arrangement may not be longer than the term of a license authorization, a licensee and spectrum lessee that have entered into an arrangement whose term continues to the end of the current term of the license authorization may, contingent on the Commission's grant of the license renewal, extend the spectrum leasing arrangement into the term of the renewed license authorization. The Commission must be notified of the renewal of the spectrum leasing arrangement at the same time that the licensee submits its application for license renewal (see § 1.949). The spectrum lessee may operate under the extended term, without further action by the Commission, until such time as the Commission shall make a final determination with respect to the renewal of the license authorization and the extension of the spectrum leasing arrangement into the term of the renewed license authorization.
                (m) Community notification requirement for certain contraband interdiction systems. 10 days prior to deploying a Contraband Interdiction System that prevents communications to or from mobile devices, a lessee must notify the community in which the correctional facility is located. The notification must include a description of what the system is intended to do, the date the system is scheduled to begin operating, and the location of the correctional facility. Notification must be tailored to reach the community immediately adjacent to the correctional facility, including through local television, radio, Internet news sources, or community groups, as may be appropriate. No notification is required, however, for brief tests of a system prior to deployment.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 72027, Dec. 10, 2004; 69 FR 77554, Dec. 27, 2004; 80 FR 56816, Sept. 18, 2015; 82 FR 22760, May 18, 2017; 84 FR 66760, Dec. 5, 2019; 84 FR 57364, Oct. 25, 2019]
              
              
                § 1.9035
                Short-term de facto transfer leasing arrangements.
                (a) Overview. Under the provisions of this section, a licensee (in any of the included services) and a spectrum lessee may enter into a short-term de facto transfer leasing arrangement in which the licensee retains de jure control of the license while de facto control of the leased spectrum is transferred to the spectrum lessee for the duration of the spectrum leasing arrangement, subject to prior Commission consent pursuant to the application procedures set forth in this section. A “short-term” de facto transfer leasing arrangement has an individual or combined term of not longer than one year. The term of a short-term de facto transfer leasing arrangement may be no longer than the term of the license authorization.
                (b) Rights and responsibilities of licensee. The rights and responsibilities applicable to a licensee that enters into a short-term de facto transfer leasing arrangement are the same as those applicable to a licensee that enters into a long-term de facto transfer leasing arrangement, as set forth in § 1.9030(b).
                (c) Rights and responsibilities of spectrum lessee. The rights and responsibilities applicable to a spectrum lessee that enters into a short-term de facto transfer leasing arrangement are the same as those applicable to a spectrum lessee that enters into a long-term de facto transfer leasing arrangement, as set forth in § 1.9030(c).
                (d) Applicability of particular service rules and policies. Under a short-term de facto leasing arrangement, the service rules and policies apply to the licensee and spectrum lessee in the same manner as under long-term de facto transfer leasing arrangements (see § 1.9030(d)), except as provided herein:
                (1) Use restrictions and regulatory classification. Use restrictions applicable to the licensee also apply to the spectrum lessee except that § 20.9(a) of this chapter shall not preclude a licensee in the services covered by that rule from entering into a spectrum leasing arrangement with a spectrum lessee that chooses to operate on a PMRS, private, or non-commercial basis, and except that a licensee with an authorization that restricts use of spectrum to non-commercial uses may enter into a short-term de facto transfer leasing arrangement that allows the spectrum lessee to use the spectrum commercially.
                (2) Designated entity/entrepreneur rules. Unjust enrichment provisions (see § 1.2111) and transfer restrictions (see § 24.839 of this chapter) do not apply with regard to a short-term de facto transfer leasing arrangement.
                (3) Construction/performance requirements. The licensee is not permitted to attribute to itself the activities of its spectrum lessee when seeking to establish that performance or build-out requirements applicable to the licensee have been met.
                (4) E911 requirements. If E911 obligations apply to the licensee (see § 9.10 of this chapter), the licensee retains the obligations with respect to leased spectrum. A spectrum lessee entering into a short-term de facto transfer leasing arrangement is not separately required to comply with any such obligations in relation to the leased spectrum. However, if the spectrum lessee is a Contraband Interdiction System (CIS) provider, as defined in § 1.9003, then the CIS provider is responsible for compliance with § 9.10(r) regarding E911 transmission obligations.
                (e) Spectrum leasing application. Short-term de facto transfer leasing arrangements will be processed pursuant to immediate approval procedures, as discussed herein. Parties entering into a short-term de facto transfer leasing arrangement are required to file an electronic application with the Commission, using FCC Form 608, and obtain Commission consent prior to consummating the transfer of de facto control of the leased spectrum, except that parties falling within the provisions of § 1.913(d) may file the application either electronically or manually.

                (1) To be accepted for filing under these immediate approval procedures, the application must be sufficiently complete and contain all information and certifications requested on the applicable form, FCC Form 608, including any information and certifications (including those relating to the spectrum lessee relating to eligibility, basic qualifications, and foreign ownership) required by the rules of this chapter and any rules pertaining to the specific service for which the application is required. In addition, the application must include payment of the required application fee; for purposes of determining the applicable application fee, the application will be treated as a transfer of control (see § 1.1102). Finally, the spectrum leasing arrangement must not require a waiver of, or declaratory ruling, pertaining to any applicable Commission rules.

                (2) Provided that the application establishes that it meets all of the requisite elements to qualify for these immediate approval procedures, consent to the short-term de facto transfer spectrum leasing arrangement will be reflected in ULS. If the application is filed electronically, consent will be reflected in ULS on the next business day after filing of the application; if filed manually, consent will be reflected in ULS on the next business day after the necessary data from the manually filed application is entered into ULS. Consent to the application is not deemed granted until the Bureau affirmatively acts upon the application, as reflected in ULS.

                (3) Grant of consent to the application under these procedures will be reflected in a public notice (see § 1.933(a)) promptly issued after grant, and is subject to reconsideration (see §§ 1.106(f), 1.108, 1.113).
                (f) Effective date of spectrum leasing arrangement. The spectrum leasing arrangement will be deemed effective in the Commission's records, and for purposes of the application of the rules set forth in this section, on the date set forth in the application. If the Commission consents to the arrangement after that specified date, the spectrum leasing application will become effective on the date of the Commission affirmative consent.
                (g) Restrictions on the use of short-term de facto transfer leasing arrangements. (1) The licensee and spectrum lessee are not permitted to use the special rules and expedited procedures applicable to short-term de facto transfer leasing arrangements for arrangements that in fact will exceed one year, or that the parties reasonably expect to exceed one year.
                

                (2) The licensee and spectrum lessee must submit, in sufficient time prior to the expiration of the short-term de facto transfer spectrum leasing arrangement, the appropriate application under the rules and procedures applicable to long-term de facto leasing arrangements, and obtain Commission consent pursuant to those procedures.
                (h) Expiration, extension, or termination of the spectrum leasing arrangement. (1) Except as provided in paragraph (h)(2) or (h)(3) of this section, a spectrum leasing arrangement entered into pursuant to this section will expire on the termination date set forth in the short-term de facto transfer leasing arrangement. The Commission's approval of the short-term de facto transfer leasing application includes consent to return the leased spectrum to the licensee at the end of the term of the spectrum leasing arrangement.
                (2) Upon proper application (see paragraph (e) of this section), a short-term de facto transfer leasing arrangement may be extended beyond the initial term set forth in the application provided that the initial term and extension(s) together would not result in a leasing arrangement that exceeds a total of one year.
                (3) If a spectrum leasing arrangement is terminated earlier than the termination date set forth in the notification, either by the licensee or by the parties' mutual agreement, the licensee must file a notification with the Commission, no later than ten (10) days after the early termination, indicating the date of the termination. If the parties fail to put the spectrum leasing arrangement into effect, they must so notify the Commission consistent with the provisions of this section.
                (i) Conversion of a short-term spectrum leasing arrangement into a long-term de facto transfer leasing arrangement. (1) In the event the licensee and spectrum lessee involved in a short-term de facto transfer leasing arrangement seek to extend the spectrum leasing arrangement beyond the one-year limit for short-term de facto transfer leasing arrangements, the parties may do so provided that they meet the conditions set forth in paragraphs (i)(2) and (i)(3) of this section.

                (2) If a licensee that holds a license that continues to be subject to transfer restrictions and/or requirements relating to unjust enrichment pursuant to the Commission's small business and/or entrepreneur provisions (see § 1.2110 and § 24.709 of this chapter) seeks to extend a short-term de facto transfer leasing arrangement with its spectrum lessee (or related entities, as determined pursuant to § 1.2110(b)(2)) beyond one year, it may convert its arrangement into a long-term de facto transfer spectrum leasing arrangement provided that it complies with the procedures for entering into a long-term de facto transfer leasing arrangement and that it pays any unjust enrichment that would have been owed had the licensee filed a long-term de facto transfer spectrum leasing application at the time it applied for the initial short-term de facto transfer leasing arrangement.

                (3) The licensee and spectrum lessee are not permitted to convert a short-term de facto transfer leasing arrangement into a long-term de facto transfer leasing arrangement if the parties would have been restricted, in the first instance, from entering into a long-term de facto transfer leasing arrangement because of a transfer, use, or other restriction applicable to the particular service (see § 1.9030).
                (j) Assignment of spectrum leasing arrangement. The rule applicable to long-term de facto transfer leasing arrangements (see § 1.9030(g)) applies in the same manner to short-term de facto transfer leasing arrangements.
                (k) Transfer of control of spectrum lessee. The rule applicable to long-term de facto transfer leasing arrangements (see § 1.9030(h)) applies in the same manner to short-term de facto transfer leasing arrangements.
                (l) Revocation or automatic cancellation of a license or the spectrum lessee's operating authority. The rule applicable to long-term de facto transfer leasing arrangements (see § 1.9030(i)) applies in the same manner to short-term de facto transfer leasing arrangements.
                (m) Subleasing. A spectrum lessee that has entered into a short-term de facto transfer leasing arrangement is not permitted to enter into a spectrum subleasing arrangement.
                
                (n) Renewal. The rule applicable with regard to long-term de facto transfer leasing arrangements (see § 1.9030(l)) applies in the same manner to short-term de facto transfer leasing arrangements, except that the renewal of the short-term de facto transfer leasing arrangement to extend into the term of the renewed license authorization cannot enable the combined terms of the short-term de facto transfer leasing arrangements to exceed one year. The Commission must be notified of the renewal of the spectrum leasing arrangement at the same time that the licensee submits its application for license renewal (see § 1.949).
                (o) Community notification requirement for certain contraband interdiction systems. 10 days prior to deploying a Contraband Interdiction System that prevents communications to or from mobile devices, a lessee must notify the community in which the correctional facility is located. The notification must include a description of what the system is intended to do, the date the system is scheduled to begin operating, and the location of the correctional facility. Notification must be tailored to reach the community immediately adjacent to the correctional facility, including through local television, radio, Internet news sources, or community groups, as may be appropriate. No notification is required, however, for brief tests of a system prior to deployment.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 77557, Dec. 27, 2004; 82 FR 22760, May 18, 2017; 84 FR 66760, Dec. 5, 2019]
                
                  Effective Date Note:
                  At 69 FR 77557, Dec. 27, 2004, § 1.9035(e) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.9040
                Contractual requirements applicable to spectrum leasing arrangements.
                (a) Agreements between licensees and spectrum lessees concerning spectrum leasing arrangements entered into pursuant to the rules of this subpart must contain the following provisions:
                (1) The spectrum lessee must comply at all times with applicable rules set forth in this chapter and other applicable law, and the spectrum leasing arrangement may be revoked, cancelled, or terminated by the licensee or Commission if the spectrum lessee fails to comply with the applicable requirements;
                (2) If the license is revoked, cancelled, terminated, or otherwise ceases to be in effect, the spectrum lessee has no continuing authority or right to use the leased spectrum unless otherwise authorized by the Commission;
                (3) The spectrum leasing arrangement is not an assignment, sale, or transfer of the license itself;
                (4) The spectrum leasing arrangement shall not be assigned to any entity that is ineligible or unqualified to enter into a spectrum leasing arrangement under the applicable rules as set forth in this subpart;
                (5) The licensee shall not consent to an assignment of a spectrum leasing arrangement unless such assignment complies with applicable Commission rules and regulations.

                (b) Agreements between licensees that hold licenses subject to the Commission's installment payment program (see § 1.2110 of subpart Q of this part and related service-specific rules) and spectrum lesseeys must contain the following additional provisions:
                (1) The express acknowledgement that the license remains subject to the Commission's priority lien and security interest in the license and related proceeds, consistent with the provisions set forth in § 1.9045; and
                (2) The agreement that the spectrum lessee shall not hold itself out to the public as the holder of the license and shall not hold itself out as a licensee by virtue of its having entered into a spectrum leasing arrangement.
              
              
                § 1.9045
                Requirements for spectrum leasing arrangements entered into by licensees participating in the installment payment program.

                (a) If a licensee that holds a license subject to the Commission's installment payment program (see § 1.2110 of subpart Q of this part and related service-specific rules) enters into a spectrum leasing arrangement pursuant to the rules in this subpart, the licensee remains fully and solely responsible for the outstanding debt amount owed to the Commission. Nothing in a spectrum leasing arrangement, or arising from a spectrum lessee's bankruptcy or receivership, can modify the licensee's sole responsibility for its obligation to repay its entire debt obligation under the installment payment program pursuant to applicable Commission rules and regulations and the associated note(s) and security agreement(s).

                (b) If a licensee holds a license subject to the installment payment program rules (see § 1.2110 and related service-specific rules), the licensee and any spectrum lessee must execute the Commission-approved financing documents. No licensee or potential spectrum lessee may file a spectrum leasing notification or application without having first executed such Commission-approved financing documentation. In addition, they must certify in the spectrum leasing notification or application that they have both executed such documentation.
                [68 FR 66277, Nov. 25, 2003, as amended at 69 FR 77558, Dec. 27, 2004]
              
              
                § 1.9046
                Special provisions related to spectrum manager leasing in the Citizens Broadband Radio Service.
                (a) Scope. Subject to § 96.32 of this chapter, a Priority Access Licensee, as defined in § 96.3 of this chapter, is permitted to engage in spectrum manager leasing for any portion of its spectrum or geographic area, outside of the PAL Protection Area, for any bandwidth or duration period of time within the terms of the license with any entity that has provided a certification to the Commission in accordance with this section or pursuant to the general notification procedures of § 1.9020(e).
                (b) Certification. The lessee seeking to engage in spectrum manager leasing pursuant to this section must certify with the Commission that it meets the same eligibility and qualification requirements applicable to the licensee before entering into a spectrum manger leasing arrangement with a Priority Access Licensee, as defined in § 96.3 of this chapter and maintain the accuracy of such certifications.
                (1) Priority Access Licensees, as defined in § 96.3 of this chapter, are deemed to meet the certification requirements.
                (2) Entities may also certify by using the Universal Licensing System and FCC Form 608.
                (c) Notifications regarding spectrum manager leasing arrangements. Prior to lessee operation, the licensee seeking to engage in spectrum manager leasing pursuant to § 1.9020(e) must submit notification of the leasing arrangement to the Spectrum Access System Administrator, as defined in § 96.3 of this chapter, by electronic filing. The notification shall include the following information:
                (1) Lessee contact information including name, address, telephone number, fax number, email address;
                (2) Lessee FCC Registration Number (FRN);
                (3) Name of Real Party in Interest and related FCC Registration Number (FRN);
                (4) The specific spectrum leased (in terms of amount of bandwidth and geographic area involved) including the call sign(s) affected by the lease; and
                (5) The duration of the lease.
                (d) Expiration, extension, or termination of a spectrum leasing arrangement. (1) Absent Commission termination or except as provided in paragraph (d)(2) or (3) of this section, a spectrum leasing arrangement entered into pursuant to this section will expire on the termination date set forth in the spectrum leasing notification.
                (2) A spectrum leasing arrangement may be extended beyond the initial term set forth in the spectrum leasing notification for an additional period not to exceed the term of the Priority Access License, as defined in § 96.3 of this chapter, provided that the licensee notifies the Spectrum Access System Administrator, as defined in § 96.3 of this chapter, of the extension in advance of operation under the extended term and does so pursuant to the notification procedures in this section.

                (3) If a spectrum leasing arrangement is terminated earlier than the termination date set forth in the notification, either by the licensee or by the parties' mutual agreement, the licensee must file a notification with the Spectrum Access System Administrator, no later than ten (10) days after the early termination, indicating the date of the termination. If the parties fail to put the spectrum leasing arrangement into effect, they must so notify the Spectrum Access System Administrator as promptly as practicable.
                (e) The Commission will place information concerning the commencement, an extension or an early termination of a spectrum leasing arrangement on public notice.
                [81 FR 49065, July 26, 2016]
                
                  Effective Date Note:
                  At 81 FR 49065, July 26, 2016, § 1.9046 was added. This section contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
              
                § 1.9047
                [Reserved]
              
              
                § 1.9048
                Special provisions relating to spectrum leasing arrangements involving licensees in the Public Safety Radio Services.
                Licensees in the Public Safety Radio Services (see part 90, subpart B and § 90.311(a)(1)(i) of this chapter) may enter into spectrum leasing arrangements with other public safety entities eligible for such a license authorization as well as with entities providing communications in support of public safety operations (see § 90.523(b) of this chapter).
                [69 FR 77558, Dec. 27, 2004]
              
              
                § 1.9049
                Special provisions relating to spectrum leasing arrangements involving the ancillary terrestrial component of Mobile Satellite Services.
                (a) A license issued under part 25 of the Commission's rules that provides authority for an ATC will be considered to provide “exclusive use rights” for purpose of this subpart of the rules.

                (b) For the purpose of this subpart, a Mobile Satellite Service licensee with an ATC authorization may enter into a spectrum manager leasing arrangement with a spectrum lessee (see § 1.9020). Notwithstanding the provisions of §§ 1.9030 and 1.9035, a MSS licensee is not permitted to enter into a de facto transfer leasing arrangement with a spectrum lessee.
                (c) For purposes of § 1.9020(d)(8), the Mobile Satellite Service licensee's obligation, if any, concerning the E911 requirements in § 9.10 of this chapter, will, with respect to an ATC, be specified in the licensing document for the ATC.
                (d) The following provision shall apply, in lieu of § 1.9020(m), with respect to spectrum leasing of an ATC:
                (1) Although the term of a spectrum manager leasing arrangement may not be longer than the term of the ATC license, a licensee and spectrum lessee that have entered into an arrangement, the term of which continues to the end of the current term of the license may, contingent on the Commission's grant of a modification or renewal of the license to extend the license term, extend the spectrum leasing arrangement into the new license term. The Commission must be notified of the extension of the spectrum leasing arrangement at the same time that the licensee submits the application seeking an extended license term. In the event the parties to the arrangement agree to extend it into the new license term, the spectrum lessee may continue to operate consistent with the terms and conditions of the expired license, without further action by the Commission, until such time as the Commission makes a final determination with respect to the extension or renewal of the license.
                (2) Reserved.
                [76 FR 31259, May 31, 2011, as amended at 84 FR 66760, Dec. 5, 2019]
              
              
                § 1.9050
                Who may sign spectrum leasing notifications and applications.

                Under the rules set forth in this subpart, certain notifications and applications to the Commission must be filed by licensees and spectrum lessees that enter into spectrum leasing arrangements. In addition, the rules require that certain notifications and applications be filed by the licensee and/or the spectrum lessee after they have entered into such arrangements. Whether the signature of the licensee, the spectrum lessee, or both, is required will depend on the particular notification or application involved, and whether the leasing arrangement concerns a spectrum manager leasing arrangement or a de facto transfer leasing arrangement.
                

                (a) Except as provided in paragraph (b) of this section, the notifications, applications, amendments, and related statements of fact required by the Commission (including certifications) must be signed as follows (either electronically or manually, see paragraph (d) of this section):
                (1) By the licensee or spectrum lessee, if an individual;
                (2) By one of the partners if the licensee or lessee is a partnership;
                (3) By an officer, director, or duly authorized employee, if the licensee or lessee is a corporation; or
                (4) By a member who is an officer, if the licensee or lessee is an unincorporated association.
                (b) Notifications, applications, amendments, and related statements of fact required by the Commission may be signed by the licensee or spectrum lessee's attorney in case of the licensee's or lessee's physical disability or absence from the United States. The attorney shall, when applicable, separately set forth the reason why the application is not signed by the licensee or lessee. In addition, if any matter is stated on the basis of the attorney's belief only (rather than knowledge), the attorney shall separately set forth the reasons for believing that such statements are true. Only the original of notifications, applications, amendments, and related statements of fact need be signed.

                (c) Notifications, applications, amendments, and related statements of fact need not be signed under oath. Willful false statements made therein, however, are punishable by fine and imprisonment (see 18 U.S.C. section 1001), and by appropriate administrative sanctions, including revocation of license pursuant to section 312(a)(1) of the Communications Act of 1934 or revocation of the spectrum leasing arrangement.
                (d) “Signed,” as used in this section, means, for manually filed notifications and applications only, an original hand-written signature or, for electronically filed notifications and applications only, an electronic signature. An electronic signature shall consist of the name of the licensee or spectrum lessee transmitted electronically via ULS and entered on the application as a signature.
              
              
                § 1.9055
                Assignment of file numbers to spectrum leasing notifications and applications.

                Spectrum leasing notifications or applications submitted pursuant to the rules of this subpart are assigned file numbers and service codes in order to facilitate processing in the manner in which applications in subpart F are assigned file numbers (see § 1.926 of subpart F of this part).
              
              
                § 1.9060
                Amendments, waivers, and dismissals affecting spectrum leasing notifications and applications.

                (a) Notifications and applications regarding spectrum leasing arrangements may be amended in accordance with the policies, procedures, and standards applicable to applications as set forth in subpart F of this part (see §§ 1.927 and 1.929 of subpart F of this part).

                (b) The Commission may waive specific requirements of the rules affecting spectrum leasing arrangements and the use of leased spectrum, on its own motion or upon request, in accordance with the policies, procedures, and standards set forth in subpart F of this part (see § 1.925 of subpart F of this part).

                (c) Notifications and pending applications regarding spectrum leasing arrangements may be dismissed in accordance with the policies, procedures, and standards applicable to applications as set forth in subpart F of this part (see § 1.935 of subpart F of this part).
              
              
                § 1.9080
                Private commons.
                (a) Overview. A “private commons” arrangement is an arrangement, distinct from a spectrum leasing arrangement but permitted in the same services for which spectrum leasing arrangements are allowed, in which a licensee or spectrum lessee makes certain spectrum usage rights under a particular license authorization available to a class of third-party users employing advanced communications technologies that involve peer-to-peer (device-to-device) communications and that do not involve use of the licensee's or spectrum lessee's end-to-end physical network infrastructure (e.g., base stations, mobile stations, or other related elements). In a private commons arrangement, the licensee or spectrum lessee authorizes users of certain communications devices employing particular technical parameters, as specified by the licensee or spectrum lessee, to operate under the license authorization. A private commons arrangement differs from a spectrum leasing arrangement in that, unlike spectrum leasing arrangements, a private commons arrangement does not involve individually negotiated spectrum access rights with entities that seek to provide network-based services to end-users. A private commons arrangement does not affect unlicensed operations in a particular licensed band to the extent that they are permitted pursuant to part 15.
                (b) Licensee/spectrum lessee responsibilities. As the manager of any private commons, the licensee or spectrum lessee:
                (1) Establishes the technical and operating terms and conditions of use by users of the private commons, including those relating to the types of communications devices that may be used within the private commons, consistent with the terms and conditions of the underlying license authorization;
                (2) Retains de facto control of the use of spectrum by users within the private commons, including maintaining reasonable oversight over the users' use of the spectrum in the private commons so as to ensure that the use of the spectrum, and communications equipment employed, comply with all applicable technical and service rules (including requirements relating to radiofrequency radiation) and maintaining the ability to ensure such compliance; and,
                (3) Retains direct responsibility for ensuring that the users of the private commons, and the equipment employed, comply with all applicable technical and service rules, including requirements relating to radiofrequency radiation and requirements relating to interference.
                (c) Notification requirements. Prior to permitting users to commence operations within a private commons, the licensee or spectrum lessee must notify the Commission, using FCC Form 608, that it is establishing a private commons arrangement. This notification must include information that describes: the location(s) or coverage area(s) of the private commons under the license authorization; the term of the arrangement; the general terms and conditions for users that would be gaining spectrum access to the private commons; the technical requirements and equipment that the licensee or spectrum lessee has approved for use within the private commons; and, the types of communications uses that are to be allowed within the private commons.
                [69 FR 77558, Dec. 27, 2004]
                
                  Effective Date Note:
                  At 69 FR 77558, Dec. 27, 2004, § 1.9080 was added. This section contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
                
              
            
          
          
            Subpart Y—International Bureau Filing System
            
              Source:
              69 FR 29895, May 26, 2004, unless otherwise noted. Redesignated at 69 FR 40327, July 2, 2004.
            
            
              § 1.10000
              What is the purpose of these rules?

              (a) These rules are issued under the Communications Act of 1934, as amended, 47 U.S.C. 151 et seq., and the Submarine Cable Landing License Act, 47 U.S.C. 34-39.
              (b) This subpart describes procedures for electronic filing of International and Satellite Services applications using the International Bureau Filing System.
              (c) More licensing and application descriptions and directions, including but not limited to specifying which International and Satellite service applications must be filed electronically, are in parts 1, 25, 63, and 64 of this chapter.
              [69 FR 47793, Aug. 6, 2004]
            
            
              § 1.10001
              Definitions.
              
                All other applications. We consider all other applications officially filed once you file the application in the International Bureau Filing System (MyIBFS) and applicable filing fees are received and approved by the FCC, unless the application is determined to be fee-exempt. We determine your official filing date based on one of the following situations:
              
                
                   
                   
                
                
                  (1) You file your Satellite Space Station Application or your Application for Earth Stations to Access a Non-U.S. Satellite Not Currently Authorized to provide the Proposed Service in the Proposed Frequencies in the United States in MyIBFS
                  Your official filing date is the date and time (to the millisecond) you file your application and receive a confirmation of filing and submission ID.
                
                
                  (2) You file all other applications in MyIBFS and then do one of the following:
                  Your official filing date is:
                
                
                  (i) Pay by online Automatic Clearing House (ACH) payment, online Visa, MasterCard, American Express, or Discover credit card payment, or wire transfer payment denominated in U.S. dollars and drawn on a United States financial institution and made payable to the Federal Communications Commission (through MyIBFS)
                  The date your online payment is approved. (Note: You will receive a remittance ID and an authorization number if your transaction is successful).
                
                
                  (ii) Determine your application type is fee-exempt or your application qualifies for exemption to charges as provided in this part
                  The date you file in MyIBFS and receive a confirmation of filing and submission ID.
                
              
              
                Application. A request for an earth or space station radio station license, an international cable landing license, or an international service authorization, or a request to amend a pending application or to modify or renew licenses or authorizations. The term also includes the other requests that may be filed in IBFS such as transfers of control and assignments of license applications, earth station registrations, and foreign carrier affiliation notifications.
              
                Authorizations. Generally, a written document or oral statement issued by us giving authority to operate or provide service.
              
                International Bureau Filing System. The International Bureau Filing System (IBFS) is a database, application filing system, and processing system for all International and Satellite services. IBFS supports electronic filing of many applications and related documents in the International Bureau, and provides public access to this information.
              
                International Services. All international services authorized under parts 1, 63 and 64 of this chapter.
              
                Official Filing Date.
              
              
                Satellite Space Station Applications (other than DBS and DARS) and Applications for Earth Stations to Access a Non-U.S. Satellite Not Currently Authorized to Provide the Proposed Service in the Proposed Frequencies in the United States. We consider a Satellite Space Station application (other than DBS and DARS) and an Application for an Earth Station to Access a Non-U.S. Satellite Not Currently Authorized to Provide the Proposed Service in the Proposed Frequencies in the United States officially filed the moment you file them through IBFS. The system tracks the date and time of filing (to the millisecond). For purposes of the queue discussed in § 25.158 of this chapter, we will base the order of the applications in the queue on the date and time the applications are filed, rather than the “Official Filing Date” as defined here.
              
                Satellite Services. All satellite services authorized under part 25 of this chapter.
              
                Submission ID. The Submission ID is the confirmation number you receive from IBFS once you have successfully filed your application. It is also the number we use to match your filing to your payment. Your IBFS Submission ID will always start with the letters “IB” and include the year in which you file as well as a sequential number, (e.g., IB2003000123).
              
                Us. In this subpart, “us” refers to the Commission.
              
                We. In this subpart, “we” refers to the Commission.
              
                You. In this subpart, “you” refers to applicants, licensees, your representatives, or other entities authorized to provide services.
              [69 FR 29895, May 26, 2004. Redesignated at 69 FR 40327, July 2, 2004, as amended at 73 FR 9029, Feb. 19, 2008; 85 FR 17284, Mar. 27, 2020]
            
            
              § 1.10002
              What happens if the rules conflict?
              The rules concerning parts 1, 25, 63 and 64 of this chapter govern over the electronic filing in this subpart.
            
            
              § 1.10003
              When can I start operating?
              You can begin operating your facility or providing services once we grant your application to do so, under the conditions set forth in your license or authorization.
            
            
              § 1.10004
              What am I allowed to do if I am approved?
              If you are approved and receive a license or authorization, you must operate in accordance with, and not beyond, your terms of approval.
            
            
              § 1.10005
              What is IBFS?
              (a) The International Bureau Filing System (IBFS) is a database, application filing system, and processing system for all International and Satellite Services. IBFS supports electronic filing of many applications and related documents in the International Bureau, and provides public access to this information.
              (b) We maintain applications, notifications, correspondence, and other materials filed electronically with the International Bureau in IBFS.
            
            
              § 1.10006
              Is electronic filing mandatory?

              Electronic filing is mandatory for all applications for international and satellite services for which an International Bureau Filing System (MyIBFS) form is available. Applications for which an electronic form is not available must be filed through the Electronic Comment Filing System (ECFS) in PDF format until new forms are introduced. See §§ 63.20 and 63.53 of this chapter. As each new MyIBFS form becomes available for electronic filing, the Commission will issue a public notice announcing the availability of the new form and the effective date of mandatory filing for this particular type of filing. As each new form becomes effective, manual filings will not be accepted by the Commission and the filings will be returned to the applicant without processing. Mandatory electronic filing requirements for applications for international and satellite services are set forth in this part and parts 25, 63, and 64 of this chapter. A list of forms that are available for electronic filing can be found on the MyIBFS homepage. For information on electronic filing requirements, see §§ 1.1000 through 1.10018 and the MyIBFS homepage at http://licensing.fcc.gov/myibfs.
              
              [85 FR 17284, Mar. 27, 2020]
            
            
              § 1.10007
              What applications can I file electronically?

              (a) For a complete list of applications or notifications that must be filed electronically, log in to the MyIBFS website at http://licensing.fcc.gov/myibfs.
              
              (b) Many applications require exhibits or attachments. If attachments are required, you must attach documentation to your electronic application before filing. We accept attachments in the following formats: Word, Adobe Acrobat, Excel and Text.
              (c) For paper filing rules and procedures, see parts 1, 25, 63 or 64.
              [69 FR 29895, May 26, 2004. Redesignated at 69 FR 40327, July 2, 2004. Amended at 69 FR 47793, Aug. 6, 2004; 70 FR 38797, July 6, 2005; 85 FR 17284, Mar. 27, 2020]
            
            
              § 1.10008
              What are IBFS file numbers?
              (a) We assign file numbers to electronic applications in order to facilitate processing.

              (b) We only assign file numbers for administrative convenience; they do not mean that an application is acceptable for filing.
              (c) For a description of file number information, see The International Bureau Filing System File Number Format Public Notice, DA-04-568 (released February 27, 2004).
            
            
              § 1.10009
              What are the steps for electronic filing?
              (a) Step 1: Register for an FCC Registration Number (FRN). (See subpart W, §§ 1.8001 through 1.8004.)
              (1) If you already have an FRN, go to Step 2.

              (2) In order to process your electronic application, you must have an FRN. You may obtain an FRN either directly from the Commission Registration System (CORES) at http://www.fcc.gov/e-file/, or through IBFS as part of your filing process. If you need to know more about who needs an FRN, visit CORES at http://www.fcc.gov/e-file/.
              
              (3) If you are a(n):
              (i) Applicant,
              (ii) Transferee and assignee,
              (iii) Transferor and assignor,
              (iv) Licensee/Authorization Holder, or
              (v) Payer, you are required to have and use an FRN when filing applications and/or paying fees through IBFS.
              (4) We use your FRN to give you secured access to IBFS and to pre-fill the application you file.
              (b) Step 2: Register with IBFS. (1) If you are already registered with IBFS, go to Step 3.

              (2) In order to complete and file your electronic application, you must register in IBFS, located at http://www.fcc.gov/ibfs.
              
              (3) You can register your account in:
              (i) Your name,
              (ii) Your company's name, or
              (iii) Your client's name.
              (4) IBFS will issue you an account number as part of the registration process. You will create your own password.

              (5) If you forget your password, send an e-mail to the IBFS helpline at ibfsinfo@fcc.gov or contact the helpline at (202) 418-2222 for assistance.
              (c) Step 3: Log into IBFS, select the application you want to file, provide the required FRN(s) and password(s) and fill out your application. You must completely fill out forms and provide all requested information as provided in parts 1, 25, 63 and 64 of this chapter.
              (1) You must provide an address where you can receive mail delivery by the United States Postal Service. You are also encouraged to provide an e-mail address. This information is used to contact you regarding your application and to request additional documentation, if necessary.
              (2) Reference to material on file. You must answer questions on application forms that call for specific technical data, or that require yes or no answers or other short answers. However, if documents or other lengthy showings are already on file with us and contain the required information, you may incorporate the information by reference, as long as:
              (i) The referenced information is filed in MyIBFS.
              (ii) The referenced information is current and accurate in all material respects; and
              (iii) The application states where we can find the referenced information as well as:
              (A) The application file number, if the reference is to previously-filed applications
              (B) The title of the proceeding, the docket number, and any legal citation, if the reference is to a docketed proceeding.
              (d) Step 4: File your application. If you file your application successfully through IBFS, a confirmation screen will appear showing you the date and time of your filing and your submission ID. Print this verification for your records as proof of online filing.
              (e) Step 5: Pay for your application. (1) Most applications require that you pay a fee to us before we can begin processing your application. You can determine the amount of your fee in three ways:
              (i) You can refer to § 1.1107,

              (ii) You can refer to the International and Satellite Services fee guide located at http://www.fcc.gov/fees/appfees.html, or

              (iii) You can run a draft electronic submission of payment online form through MyIBFS, in association with a filed application, and the system will automatically enter your required fee on the form.
              (2)(i) A complete FCC electronic submission of payment online form must accompany all fee payments. You must provide the FRN for both the applicant and the payer. You also must include your International Bureau (IB) submission ID number on the electronic submission of payment online form in the box labeled “FCC Code 2.” In addition, for applications for transfer of control or assignment of license, call signs involved in the transaction must be entered into the “FCC Code 1” box on the FCC electronic submission of payment online form. (This may require the use of multiple rows on the electronic submission of payment online form for a single application where more than one call sign is involved.)

              (ii) You can generate a pre-filled FCC electronic submission of payment online form from MyIBFS using your IB submission ID. For specific instructions on using MyIBFS to generate your FCC electronic submission of payment online form, go to the MyIBFS website (http://licensing.fcc.gov/myibfs) and click on the “Getting Started” button.
              (3) You have 3 payment options:
              (i) Pay by credit card (through MyIBFS);
              (ii) Pay by online Automatic Clearing House (ACH) payment; or
              (iii) Pay by wire transfer or other electronic payments.
              (4) You must electronically submit payment on the date you file your application in MyIBFS. If not, we will dismiss your application.

              (5) For more information on fee payments, refer to Payment Instructions found on the MyIBFS internet site at http://licensing.fcc.gov/myibfs, under the Using IBFS link.
              [73 FR 9029, Feb. 19, 2008, as amended at 85 FR 17284, Mar. 27, 2020]
            
            
              § 1.10010
              Do I need to send paper copies with my electronic applications?
              When you file electronically through MyIBFS, the electronic record is the official record. You do not need to submit paper copies of your application.
              [85 FR 17285, Mar. 27, 2020]
            
            
              § 1.10011
              Who may sign applications?
              (a) The Commission only accepts electronic applications. An electronic application is “signed” when there is an electronic signature. An electronic signature is the typed name of the person “signing” the application, which is then electronically transmitted via MyIBFS.
              (b) For all electronically filed applications, you (or the signor) must actually sign a paper copy of the application, and keep the signed original in your files for future reference.
              (c) You only need to sign the original of applications, amendments, and related statements of fact.
              (d) Sign applications, amendments, and related statements of fact as follows:
              (1) By you, if you are an individual;
              (2) By one of the partners, if you are a partnership;
              (3) By an officer, director, or duly authorized employee, if you are a corporation; or
              (4) By a member who is an officer, if you are an unauthorized association.
              (e) If you file applications, amendments, and related statements of fact on behalf of eligible government entities, an elected or appointed official who may sign under the laws of the applicable jurisdiction must sign the document. Eligible government entities are:
              (1) States and territories of the United States,
              (2) Political subdivisions of these states and territories,
              (3) The District of Columbia, and
              (4) Units of local government.
              (f) If you are either physically disabled or absent from the United States, your attorney may sign applications, amendments and related statements of facts on your behalf.
              (1) Your attorney must explain why you are not signing the documents.
              (2) If your attorney states any matter based solely on his belief (rather than knowledge), your attorney must explain his reasons for believing that such statements are true.

              (g) It is unnecessary to sign applications, amendments, and related statements of fact under oath. However, willful false statements are punishable by a fine and imprisonment, 18 U.S.C. 1001, and by administrative sanctions.
              [69 FR 40327, July 2, 2004, as amended at 85 FR 17285, Mar. 27, 2020]
            
            
              § 1.10012
              When can I file on IBFS?
              IBFS is available 24 hours a day, seven (7) days a week for filing.
            
            
              § 1.10013
              How do I check the status of my application after I file it?

              You can check the status of your application through the “Search Tools” on the IBFS homepage. The IBFS homepage is located at www.fcc.gov/ibfs.
              
            
            
              § 1.10014
              What happens after officially filing my application?
              (a) We give you an IBFS file number.
              (b) We electronically route your application to an analyst who conducts an initial review of your application. If your application is incomplete, we will either dismiss the application, or contact you by telephone, letter or email to ask for additional information within a specific time. In cases where we ask for additional information, if we do not receive it within the specified time, we will dismiss your application. In either case, we will dismiss your application without prejudice, so that you may file again with a complete application.
              (c) If your application is complete, and we verify receipt of your payment, it will appear on an “Accepted for Filing” Public Notice, unless public notice is not required. An “Accepted for Filing” Public Notice gives the public a certain amount of time to comment on your filing. This period varies depending upon the type of application.
              (1) Certain applications do not have to go on an “Accepted for Filing” Public Notice prior to initiation of service, but instead are filed as notifications to the Commission of prior actions by the carriers as authorized by the rules. Examples include pro forma notifications of transfer of control and assignment and certain foreign carrier notifications.
              (2) Each “Accepted for Filing” Public Notice has a report number. Examples of various types of applications and their corresponding report number (the “x” represents a sequential number) follow.
              
                
                  Type of application
                  Report No.
                
                
                  325-C Applications
                  325-xxxxx.
                
                
                  Accounting Rate Change
                  ARC-xxxxx.
                
                
                  Foreign Carrier Affiliation Notification
                  FCN-xxxxx.
                
                
                  International High Frequency
                  IHF-xxxxx.
                
                
                  Recognized Operating Agency
                  ROA-xxxxx.
                
                
                  Satellite Space Station
                  SAT-xxxxx.
                
                
                  Satellite Earth Station
                  SES-xxxxx.
                
                
                  International Telecommunications:
                
                
                  Streamlined
                  TEL-xxxxxS.
                
                
                  Non-streamlined
                  TEL-xxxxxNS and/or DA.
                
                
                  Submarine Cable Landing:
                
                
                  Streamlined
                  SCL-xxxxxS.
                
                
                  Non-streamlined
                  SCL-xxxxxNS and/or DA.
                
              
              (d) After the Public Notice, your application may undergo legal, technical and/or financial review as deemed necessary. In addition, some applications require coordination with other government agencies.
              (e) After review, we decide whether to grant or deny applications or whether to take other necessary action. Grants, denials and any other necessary actions are noted in the IBFS database. Some filings may not require any affirmative action, such as some Foreign Carrier Affiliation Notification Filings. Other filings, such as some International Section 214 Applications, International Accounting Rate Change Filings and Requests for assignment of Data Network Identification Codes, may be granted automatically on a specific date unless the applicant is notified otherwise prior to that date, as specified in the rules.

              (f) We list most actions taken on public notices. Each “Action Taken” Public Notice has a report number. Examples of various types of applications and their corresponding report number (the “x” represents a sequential number) follow.
              
                
                  Type of application
                  Report No.
                
                
                  325-C Applications
                  325-xxxxx.
                
                
                  Accounting Rate Change
                  No action taken PN released.
                
                
                  Foreign Carrier Affiliation Notification
                  No action taken PN released.
                
                
                  International High Frequency
                  IHF-xxxxx.
                
                
                  Recognized Operating Agency
                  No action taken PN released.
                
                
                  Satellite Space Station
                  SAT-xxxxx (occasionally).
                
                
                  Satellite Earth Station
                  SES-xxxxx.
                
                
                  International Telecommunications
                  TEL-xxxxx and DA.
                
                
                  Submarine Cable Landing
                  TEL-xxxxx and DA.
                
              
              (g) Other actions are taken by formal written Order, oral actions that are followed up with a written document, or grant stamp of the application. In all cases, the action dates are available online through the IBFS system.
              (h) Issuing and Mailing Licenses for Granted Applications. Not all applications handled through IBFS and granted by the Commission result in the issuance of a paper license or authorization. A list of application types and their corresponding authorizations follows.
              
                
                  Type of application
                  Type of license/authorization issued
                
                
                  325-C Application
                  FCC permit mailed to permittee or contact, as specified in the application.
                
                
                  Accounting Rate Change
                  No authorizing document is issued by the Commission. In some cases, a Commission order may be issued related to an Accounting Rate Change filing.
                
                
                  Data Network Identification Code Filing
                  Letter confirming the grant of a new DNIC or the reassignment of an existing DNIC is mailed to the applicant or its designated representative.
                
                
                  Foreign Carrier Affiliation Notification
                  No authorizing document is issued by the Commission. In some cases, a Commission order may be issued related to a Foreign Carrier Affiliation Notification.
                
                
                  International High Frequency:
                  
                
                
                  Construction Permits, Licenses, Modifications, Renewals, and Transfers of Control/Assignment of License
                  For all applications, an original, stamped authorization is issued to the applicant and a copy of the authorization is sent to the specified contact.
                
                
                  Recognized Operating Agency
                  The FCC sends a letter to the Department of State requesting grant or denial of recognized operating agency status. (The applicant is mailed a courtesy copy.) The Department of State issues a letter to both the Commission and the Applicant advising of their decision.
                
                
                  Satellite Space Station:
                  
                
                
                  1. Request for Special Temporary Authority
                  1. Letter, grant-stamped request, or short order.
                
                
                  2. New Authorization
                  2. Generally issued by Commission Order.
                
                
                  3. Amendment
                  3. Generally issued as part of a Commission Order acting upon the underlying application.
                
                
                  4. Modification
                  4. Generally issued by Commission Order.
                
                
                  5. Transfer of Control/Assignment of License
                  5. Generally issued by Commission Order or Public Notice. Also, Form A-732 authorization issued and mailed to applicant (original), parties to the transaction, and the applicant's specified contact (copy).
                
                
                  Satellite Earth Station:
                  
                
                
                  1. Request for Special Temporary Authority
                  1. Letter, grant-stamped request, or short order.
                
                
                  2. New Authorization
                  2. License issued and mailed to applicant (original) and specified contact (copy).
                
                
                  3. Amendment
                  3. If granted, the action is incorporated into the license for the underlying application.
                
                
                  4. Modification
                  4. License issued and mailed to applicant (original) and specified contact (copy).
                
                
                  5. Renewal
                  5. License issued and mailed to applicant (original) and specified contact (copy).
                
                
                  6. Transfer of Control/Assignment of License
                  6. If granted, Form A-732 authorization issued and mailed to applicant (original), parties to the transaction, and the applicant's specified contact (copy).
                
                
                  International Telecommunications—Section 214:
                  
                
                
                  1. Streamlined (New, Transfer of Control, Assignment)

                  1. Action Taken Public Notice serves as the authorization document. This notice is issued weekly and is available online both at IBFS (http://www.fcc.gov/ibfs) and the Electronic Document Management System (EDOCS) (http://www.fcc.gov/e-file/).
                
                
                  2. Non-streamlined (New, Transfer of Control, Assignment)
                  2. Decisions are generally issued by PN; some are done by Commission Order.
                
                
                  
                  3. Request for Special Temporary Authority
                  3. Letter, grant-stamped request issued to applicant.
                
                
                  International Signaling Point Code Filing
                  Letter issued to applicant.
                
                
                  Submarine Cable Landing License Application:
                  
                
                
                  1. Streamlined (New, Transfer of Control, Assignment)

                  1. Action Taken Public Notice serves as the authorization document. This notice is issued weekly and is available online both at IBFS, which can be found at http://www.fcc.gov/ibfs, and the Electronic Document Management System (EDOCS), which can be found at http://www.fcc.gov/e-file/.
                  
                
                
                  2. Non-Streamlined (New, Transfer of Control, Assignment)
                  2. Decisions are generally issued by PN; some are done by Commission Order.
                
              
              [69 FR 29895, May 26, 2004, as amended at 76 FR 70910, Nov. 16, 2011]
            
            
              § 1.10015
              Are there exceptions for emergency filings?
              (a) Sometimes we grant licenses, modifications or renewals even if no one files an application. Instances where this may occur include:
              (1) If we find there is an emergency involving danger to life or property, or because equipment is damaged;
              (2) If the President proclaims, or if Congress declares, a national emergency;
              (3) During any war in which the United States is engaged and when grants, modifications or renewals are necessary for national defense, security or in furtherance of the war effort; or
              (4) If there is an emergency where we find that it is not feasible to secure renewal applications from existing licensees or to follow normal licensing procedures.
              (b) Emergency authorizations stop at the end of emergency periods or wars. After the emergency period or war, you must submit your request by filing the appropriate form electronically.
              (c) The procedures for emergency requests, as described in this section, are as specified in §§ 25.120 and 63.25 of this chapter.
              [69 FR 40327, July 2, 2004, as amended at 85 FR 17285, Mar. 27, 2020]
            
            
              § 1.10016
              How do I apply for special temporary authority?
              (a) Requests for Special Temporary Authority (STA) may be filed via IBFS for most services. We encourage you to file STA applications through IBFS as it will ensure faster receipt of your request.
              (b) For specific information on the content of your request, refer to §§ 25.120 and 63.25 of this chapter.
            
            
              § 1.10017
              How can I submit additional information?
              In response to an official request for information from the International Bureau, you can submit additional information electronically directly to the requestor, or by mail to the Office of the Secretary, Attention: International Bureau.
            
            
              § 1.10018
              May I amend my application?
              (a) If the service rules allow, you may amend pending applications.
              (b) If an electronic version of an amendment application is available in IBFS, you may file your amendment electronically through IBFS.
            
          
          
            Subpart Z—Communications Assistance for Law Enforcement Act
            
              Source:
              71 FR 38108, July 5, 2006, unless otherwise noted.
            
            
              § 1.20000
              Purpose.
              Pursuant to the Communications Assistance for Law Enforcement Act (CALEA), Public Law 103-414, 108 Stat. 4279 (1994) (codified as amended in sections of 18 U.S.C. and 47 U.S.C.), this subpart contains rules that require a telecommunications carrier to:

              (a) Ensure that any interception of communications or access to call-identifying information effected within its switching premises can be activated only in accordance with appropriate legal authorization, appropriate carrier authorization, and with the affirmative intervention of an individual officer or employee of the carrier acting in accordance with regulations prescribed by the Commission; and
              (b) Implement the assistance capability requirements of CALEA section 103, 47 U.S.C. 1002, to ensure law enforcement access to authorized wire and electronic communications or call-identifying information.
            
            
              § 1.20001
              Scope.
              The definitions included in 47 CFR 1.20002 shall be used solely for the purpose of implementing CALEA requirements.
            
            
              § 1.20002
              Definitions.
              For purposes of this subpart:
              (a) Appropriate legal authorization. The term appropriate legal authorization means:
              (1) A court order signed by a judge or magistrate authorizing or approving interception of wire or electronic communications; or
              (2) Other authorization, pursuant to 18 U.S.C. 2518(7), or any other relevant federal or state statute.
              (b) Appropriate carrier authorization. The term appropriate carrier authorization means the policies and procedures adopted by telecommunications carriers to supervise and control officers and employees authorized to assist law enforcement in conducting any interception of communications or access to call-identifying information.
              (c) Appropriate authorization. The term appropriate authorization means both appropriate legal authorization and appropriate carrier authorization.
              (d) LEA. The term LEA means law enforcement agency; e.g., the Federal Bureau of Investigation or a local police department.
              (e) Telecommunications carrier. The term telecommunications carrier includes:
              (1) A person or entity engaged in the transmission or switching of wire or electronic communications as a common carrier for hire;
              (2) A person or entity engaged in providing commercial mobile service (as defined in sec. 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d))); or
              (3) A person or entity that the Commission has found is engaged in providing wire or electronic communication switching or transmission service such that the service is a replacement for a substantial portion of the local telephone exchange service and that it is in the public interest to deem such a person or entity to be a telecommunications carrier for purposes of CALEA.
            
            
              § 1.20003
              Policies and procedures for employee supervision and control.
              A telecommunications carrier shall:
              (a) Appoint a senior officer or employee responsible for ensuring that any interception of communications or access to call-identifying information effected within its switching premises can be activated only in accordance with a court order or other lawful authorization and with the affirmative intervention of an individual officer or employee of the carrier.
              (b) Establish policies and procedures to implement paragraph (a) of this section, to include:
              (1) A statement that carrier personnel must receive appropriate legal authorization and appropriate carrier authorization before enabling law enforcement officials and carrier personnel to implement the interception of communications or access to call-identifying information;
              (2) An interpretation of the phrase “appropriate authorization” that encompasses the definitions of appropriate legal authorization and appropriate carrier authorization, as used in paragraph (b)(1) of this section;
              (3) A detailed description of how long it will maintain its records of each interception of communications or access to call-identifying information pursuant to § 1.20004;
              (4) In a separate appendix to the policies and procedures document:
              (i) The name and a description of the job function of the senior officer or employee appointed pursuant to paragraph (a) of this section; and
              (ii) Information necessary for law enforcement agencies to contact the senior officer or employee appointed pursuant to paragraph (a) of this section or other CALEA points of contact on a seven days a week, 24 hours a day basis.

              (c) Report to the affected law enforcement agencies, within a reasonable time upon discovery:
              
              (1) Any act of compromise of a lawful interception of communications or access to call-identifying information to unauthorized persons or entities; and
              (2) Any act of unlawful electronic surveillance that occurred on its premises.
            
            
              § 1.20004
              Maintaining secure and accurate records.
              (a) A telecommunications carrier shall maintain a secure and accurate record of each interception of communications or access to call-identifying information, made with or without appropriate authorization, in the form of single certification.
              (1) This certification must include, at a minimum, the following information:
              (i) The telephone number(s) and/or circuit identification numbers involved;
              (ii) The start date and time that the carrier enables the interception of communications or access to call identifying information;
              (iii) The identity of the law enforcement officer presenting the authorization;
              (iv) The name of the person signing the appropriate legal authorization;
              (v) The type of interception of communications or access to call-identifying information (e.g., pen register, trap and trace, Title III, FISA); and
              (vi) The name of the telecommunications carriers' personnel who is responsible for overseeing the interception of communication or access to call-identifying information and who is acting in accordance with the carriers' policies established under § 1.20003.
              (2) This certification must be signed by the individual who is responsible for overseeing the interception of communications or access to call-identifying information and who is acting in accordance with the telecommunications carrier's policies established under § 1.20003. This individual will, by his/her signature, certify that the record is complete and accurate.
              (3) This certification must be compiled either contemporaneously with, or within a reasonable period of time after the initiation of the interception of the communications or access to call-identifying information.
              (4) A telecommunications carrier may satisfy the obligations of paragraph (a) of this section by requiring the individual who is responsible for overseeing the interception of communication or access to call-identifying information and who is acting in accordance with the carriers' policies established under § 1.20003 to sign the certification and append the appropriate legal authorization and any extensions that have been granted. This form of certification must at a minimum include all of the information listed in paragraph (a) of this section.
              (b) A telecommunications carrier shall maintain the secure and accurate records set forth in paragraph (a) of this section for a reasonable period of time as determined by the carrier.
              (c) It is the telecommunications carrier's responsibility to ensure its records are complete and accurate.
              (d) Violation of this rule is subject to the penalties of § 1.20008.
              [71 FR 38108, July 5, 2006]
            
            
              § 1.20005
              Submission of policies and procedures and Commission review.
              (a) Each telecommunications carrier shall file with the Commission the policies and procedures it uses to comply with the requirements of this subchapter. These policies and procedures shall be filed with the Federal Communications Commission within 90 days of the effective date of these rules, and thereafter, within 90 days of a carrier's merger or divestiture or a carrier's amendment of its existing policies and procedures.
              (b) The Commission shall review each telecommunications carrier's policies and procedures to determine whether they comply with the requirements of §§ 1.20003 and 1.20004.
              (1) If, upon review, the Commission determines that a telecommunications carrier's policies and procedures do not comply with the requirements established under §§ 1.20003 and 1.20004, the telecommunications carrier shall modify its policies and procedures in accordance with an order released by the Commission.

              (2) The Commission shall review and order modification of a telecommunications carrier's policies and procedures as may be necessary to insure compliance by telecommunications carriers with the requirements of the regulations prescribed under §§ 1.20003 and 1.20004.
              [71 FR 38108, July 5, 2006]
            
            
              § 1.20006
              Assistance capability requirements.
              (a) Telecommunications carriers shall provide to a Law Enforcement Agency the assistance capability requirements of CALEA regarding wire and electronic communications and call-identifying information, see 47 U.S.C. 1002. A carrier may satisfy these requirements by complying with publicly available technical requirements or standards adopted by an industry association or standard-setting organization, such as J-STD-025 (current version), or by the Commission.
              (b) Telecommunications carriers shall consult, as necessary, in a timely fashion with manufacturers of its telecommunications transmission and switching equipment and its providers of telecommunications support services for the purpose of ensuring that current and planned equipment, facilities, and services comply with the assistance capability requirements of 47 U.S.C. 1002.
              (c) A manufacturer of telecommunications transmission or switching equipment and a provider of telecommunications support service shall, on a reasonably timely basis and at a reasonable charge, make available to the telecommunications carriers using its equipment, facilities, or services such features or modifications as are necessary to permit such carriers to comply with the assistance capability requirements of 47 U.S.C. 1002.
            
            
              § 1.20007
              Additional assistance capability requirements for wireline, cellular, and PCS telecommunications carriers.
              (a) Definition—(1) Call-identifying information. Call identifying information means dialing or signaling information that identifies the origin, direction, destination, or termination of each communication generated or received by a subscriber by means of any equipment, facility, or service of a telecommunications carrier. Call-identifying information is “reasonably available” to a carrier if it is present at an intercept access point and can be made available without the carrier being unduly burdened with network modifications.
              (2) Collection function. The location where lawfully authorized intercepted communications and call-identifying information is collected by a law enforcement agency (LEA).
              (3) Content of subject-initiated conference calls. Capability that permits a LEA to monitor the content of conversations by all parties connected via a conference call when the facilities under surveillance maintain a circuit connection to the call.
              (4) Destination. A party or place to which a call is being made (e.g., the called party).
              (5) Dialed digit extraction. Capability that permits a LEA to receive on the call data channel digits dialed by a subject after a call is connected to another carrier's service for processing and routing.
              (6) Direction. A party or place to which a call is re-directed or the party or place from which it came, either incoming or outgoing (e.g., a redirected-to party or redirected-from party).
              (7) IAP. Intercept access point is a point within a carrier's system where some of the communications or call-identifying information of an intercept subject's equipment, facilities, and services are accessed.
              (8) In-band and out-of-band signaling. Capability that permits a LEA to be informed when a network message that provides call identifying information (e.g., ringing, busy, call waiting signal, message light) is generated or sent by the IAP switch to a subject using the facilities under surveillance. Excludes signals generated by customer premises equipment when no network signal is generated.
              (9) J-STD-025. The standard, including the latest version, developed by the Telecommunications Industry Association (TIA) and the Alliance for Telecommunications Industry Solutions (ATIS) for wireline, cellular, and broadband PCS carriers. This standard defines services and features to support lawfully authorized electronic surveillance, and specifies interfaces necessary to deliver intercepted communications and call-identifying information to a LEA. Subsequently, TIA and ATIS published J-STD-025-A and J-STD-025-B.
              (10) Origin. A party initiating a call (e.g., a calling party), or a place from which a call is initiated.
              (11) Party hold, join, drop on conference calls. Capability that permits a LEA to identify the parties to a conference call conversation at all times.
              (12) Subject-initiated dialing and signaling information. Capability that permits a LEA to be informed when a subject using the facilities under surveillance uses services that provide call identifying information, such as call forwarding, call waiting, call hold, and three-way calling. Excludes signals generated by customer premises equipment when no network signal is generated.
              (13) Termination. A party or place at the end of a communication path (e.g. the called or call-receiving party, or the switch of a party that has placed another party on hold).
              (14) Timing information. Capability that permits a LEA to associate call-identifying information with the content of a call. A call-identifying message must be sent from the carrier's IAP to the LEA's Collection Function within eight seconds of receipt of that message by the IAP at least 95% of the time, and with the call event time-stamped to an accuracy of at least 200 milliseconds.
              (b) In addition to the requirements in § 1.20006, wireline, cellular, and PCS telecommunications carriers shall provide to a LEA the assistance capability requirements regarding wire and electronic communications and call identifying information covered by J-STD-025 (current version), and, subject to the definitions in this section, may satisfy these requirements by complying with J-STD-025 (current version), or by another means of their own choosing. These carriers also shall provide to a LEA the following capabilities:
              (1) Content of subject-initiated conference calls;
              (2) Party hold, join, drop on conference calls;
              (3) Subject-initiated dialing and signaling information;
              (4) In-band and out-of-band signaling;
              (5) Timing information;
              (6) Dialed digit extraction, with a toggle feature that can activate/deactivate this capability.
              [71 FR 38108, July 5, 2006, as amended at 76 FR 70911, Nov. 16, 2011]
            
            
              § 1.20008
              Penalties.
              In the event of a telecommunications carrier's violation of this subchapter, the Commission shall enforce the penalties articulated in 47 U.S.C. 503(b) of the Communications Act of 1934 and 47 CFR 1.80.
            
          
          
            Subpart AA—Competitive Bidding for Universal Service Support
            
              Source:
              76 FR 73851, Nov. 29, 2011, unless otherwise noted.
            
            
              § 1.21000
              Purpose.
              This subpart sets forth procedures for competitive bidding to determine the recipients of universal service support pursuant to part 54 of this chapter and the amount(s) of support that each recipient respectively may receive, subject to post-auction procedures, when the Commission directs that such support shall be determined through competitive bidding.
            
            
              § 1.21001
              Participation in competitive bidding for support.
              (a) Public Notice of the Application Process. The dates and procedures for submitting applications to participate in competitive bidding pursuant to this subpart shall be announced by public notice.
              (b) Application Contents. An applicant to participate in competitive bidding pursuant to this subpart shall provide the following information in an acceptable form:
              (1) The identity of the applicant, i.e., the party that seeks support, including any required information regarding parties that have an ownership or other interest in the applicant;

              (2) The identities of up to three individuals authorized to make or withdraw a bid on behalf of the applicant;
              
              (3) The identities of all real parties in interest to any agreements relating to the participation of the applicant in the competitive bidding;
              (4) Certification that the application discloses all real parties in interest to any agreements involving the applicant's participation in the competitive bidding;
              (5) Certification that the applicant and all applicable parties have complied with and will continue to comply with § 1.21002;
              (6) Certification that the applicant is in compliance with all statutory and regulatory requirements for receiving the universal service support that the applicant seeks, or, if expressly allowed by the rules specific to a high-cost support mechanism, a certification that the applicant acknowledges that it must be in compliance with such requirements before being authorized to receive support;
              (7) Certification that the applicant will make any payment that may be required pursuant to § 1.21004;
              (8) Certification that the individual submitting the application is authorized to do so on behalf of the applicant; and
              (9) Such additional information as may be required.
              (c) Financial Requirements for Participation. As a prerequisite to participating in competitive bidding, an applicant may be required to post a bond or place funds on deposit with the Commission in an amount based on the default payment that may be required pursuant to § 1.21004. The details of and deadline for posting such a bond or making such a deposit will be announced by public notice. No interest will be paid on any funds placed on deposit.
              (d) Application Processing. (1) Any timely submitted application will be reviewed by Commission staff for completeness and compliance with the Commission's rules. No untimely applications shall be reviewed or considered.
              (2) An applicant will not be permitted to participate in competitive bidding if the application does not identify the applicant as required by the public notice announcing application procedures or does not include all required certifications, as of the deadline for submitting applications.
              (3) An applicant will not be permitted to participate in competitive bidding if the applicant has not provided any bond or deposit of funds required pursuant to § 1.21001(c), as of the applicable deadline.
              (4) An applicant may not make major modifications to its application after the deadline for submitting the application. An applicant will not be permitted to participate in competitive bidding if Commission staff determines that the application requires major modifications to be made after that deadline. Major modifications include, but are not limited to, any changes in the ownership of the applicant that constitute an assignment or transfer of control, or any changes in the identity of the applicant, or any changes in the required certifications.
              (5) An applicant may be permitted to make minor modifications to its application after the deadline for submitting applications. Minor modifications may be subject to a deadline specified by public notice. Minor modifications include correcting typographical errors and supplying non-material information that was inadvertently omitted or was not available at the time the application was submitted.
              (6) After receipt and review of the applications, an applicant that will be permitted participate in competitive bidding shall be identified in a public notice.
              [76 FR 73851, Nov. 29, 2011, as amended at 81 FR 44448, July 7, 2016]
              
                Effective Date Note:
                At 81 FR 44448, July 7, 2016, § 1.21001(b)(6) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
              
            
            
              § 1.21002
              Prohibition of certain communications during the competitive bidding process.
              (a) Definition of Applicant. For purposes of this paragraph, the term “applicant” shall include any applicant, each party capable of controlling the applicant, and each party that may be controlled by the applicant or by a party capable of controlling the applicant.
              
              (b) Certain Communications Prohibited. After the deadline for submitting applications to participate, an applicant is prohibited from cooperating or collaborating with any other applicant with respect to its own, or one another's, or any other competing applicant's bids or bidding strategies, and is prohibited from communicating with any other applicant in any manner the substance of its own, or one another's, or any other competing applicant's bids or bidding strategies, until after the post-auction deadline for winning bidders to submit applications for support, unless such applicants are members of a joint bidding arrangement identified on the application pursuant to § 1.21001(b)(4).
              (c) Duty To Report Potentially Prohibited Communications. An applicant that makes or receives communications that may be prohibited pursuant to this paragraph shall report such communications to the Commission staff immediately, and in any case no later than 5 business days after the communication occurs. An applicant's obligation to make such a report continues until the report has been made.
              (d) Procedures for Reporting Potentially Prohibited Communications. Particular procedures for parties to report communications that may be prohibited under this rule may be established by public notice. If no such procedures are established by public notice, the party making the report shall do so in writing to the Chief of the Auctions and Spectrum Access Division by the most expeditious means available, including electronic transmission such as email.
            
            
              § 1.21003
              Competitive bidding process.
              (a) Public Notice of Competitive Bidding Procedures. Detailed competitive bidding procedures shall be established by public notice prior to the commencement of competitive bidding any time competitive bidding is conducted pursuant to this subpart.
              (b) Competitive Bidding Procedures—Design Options. The public notice detailing competitive bidding procedures may establish the design of the competitive bidding utilizing any of the following options, without limitation:
              (1) Procedures for Collecting Bids. (i) Procedures for collecting bids in a single round or in multiple rounds.
              (ii) Procedures for collecting bids on an item-by-item basis, or using various aggregation specifications.
              (iii) Procedures for collecting bids that specify contingencies linking bids on the same item and/or for multiple items.
              (iv) Procedures allowing for bids that specify a support level, indicate demand at a specified support level, or provide other information as specified by the Commission.
              (v) Procedures to collect bids in one or more stage or stages, including for transitions between stages.
              (2) Procedures for Assigning Winning Bids. (i) Procedures for scoring bids by factors in addition to bid amount, such as population coverage or geographic contour, or other relevant measurable factors.
              (ii) Procedures to incorporate public interest considerations into the process for assigning winning bids.
              (3) Procedures for Determining Payments. (i) Procedures to determine the amount of any support for which winning bidders may become authorized, consistent with other auction design choices.
              (ii) Procedures that provide for support amounts based on the amount as bid or on other pricing rules, either uniform or discriminatory.
              (c) Competitive Bidding Procedures—Mechanisms. The public notice detailing competitive bidding procedures may establish any of the following mechanisms, without limitation:
              (1) Limits on Available Information. Procedures establishing limits on the public availability of information regarding applicants, applications, and bids during a period of time covering the competitive bidding process, as well as procedures for parties to report the receipt of non-public information during such periods.
              (2) Sequencing. Procedures establishing one or more groups of eligible areas and if more than one, the sequence of groups for which bids will be accepted.
              (3) Reserve Price. Procedures establishing reserve prices, either disclosed or undisclosed, above which bids would not win in the auction. The reserve prices may apply individually, in combination, or in the aggregate.
              (4) Timing and Method of Placing Bids. Procedures establishing methods and times for submission of bids, whether remotely, by telephonic or electronic transmission, or in person.
              (5) Opening Bids and Bid Increments. Procedures establishing maximum or minimum opening bids and, by announcement before or during the auction, maximum or minimum bid increments in dollar or percentage terms.
              (6) Withdrawals. Procedures by which bidders may withdraw bids, if withdrawals are allowed.
              (7) Stopping Procedures. Procedures regarding when bidding will stop for a round, a stage, or an entire auction, in order to terminate the auction within a reasonable time and in accordance with public interest considerations and the goals, statutory requirements, rules, and procedures for the auction, including any reserve price or prices.
              (8) Activity Rules. Procedures for activity rules that require a minimum amount of bidding activity.
              (9) Auction Delay, Suspension, or Cancellation. Procedures for announcing by public notice or by announcement during the reverse auction, delay, suspension, or cancellation of the auction in the event of a natural disaster, technical obstacle, network disruption, evidence of an auction security breach or unlawful bidding activity, administrative or weather necessity, or for any other reason that affects the fair and efficient conduct of the competitive bidding, and procedures for resuming the competitive bidding starting from the beginning of the current or some previous round or cancelling the competitive bidding in its entirety.
              (d) Apportioning Package Bids. If the public notice establishing detailed competitive bidding procedures adopts procedures for bidding for support on combinations or packages of geographic areas, the public notice also shall establish a methodology for apportioning such bids among the geographic areas within the combination or package for purposes of implementing any Commission rule or procedure that requires a discrete bid for support in relation to a specific geographic area.
              (e) Public Notice of Competitive Bidding Results. After the conclusion of competitive bidding, a public notice shall identify the winning bidders that may apply for the offered universal service support and the amount(s) of support for which they may apply, and shall detail the application procedures.
              [76 FR 73851, Nov. 29, 2011, as amended at 82 FR 15449, Mar. 28, 2017]
            
            
              § 1.21004
              Winning bidder's obligation to apply for support
              (a) Timely and Sufficient Application. A winning bidder has a binding obligation to apply for support by the applicable deadline. A winning bidder that fails to file an application by the applicable deadline or that for any reason is not subsequently authorized to receive support has defaulted on its bid.
              (b) Liability for Default Payment. A winning bidder that defaults is liable for a default payment, which will be calculated by a method that will be established as provided in a public notice prior to competitive bidding. If the default payment is determined as a percentage of the defaulted bid amount, the default payment will not exceed twenty percent of the amount of the defaulted bid amount.
              (c) Additional Liabilities. A winning bidder that defaults, in addition to being liable for a default payment, shall be subject to such measures as the Commission may provide, including but not limited to disqualification from future competitive bidding pursuant to this subpart AA, competitive bidding for universal service support.
            
          
          
            Subpart BB—Disturbance of AM Broadcast Station Antenna Patterns
            
              Source:
              78 FR 66295, Nov. 5, 2013, as amended at 78 FR 70499, Nov. 26, 2013, unless otherwise noted.
            
            
              § 1.30000
              Purpose.

              This rule part protects the operations of AM broadcast stations from nearby tower construction that may distort the AM antenna patterns. All parties holding or applying for Commission authorizations that propose to construct or make a significant modification to an antenna tower or support structure in the immediate vicinity of an AM antenna, or propose to install an antenna on an AM tower, are responsible for completing the analysis and notice process described in this subpart, and for taking any measures necessary to correct disturbances of the AM radiation pattern, if such disturbances occur as a result of the tower construction or modification or as a result of the installation of an antenna on an AM tower. In the event these processes are not completed before an antenna structure is constructed, any holder of or applicant for a Commission authorization is responsible for completing these processes before locating or proposing to locate an antenna on the structure, as described in this subpart.
            
            
              § 1.30001
              Definitions.
              For purposes of this subpart:
              (a) Wavelength at the AM frequency. In this subpart, critical distances from an AM station are described in terms of the AM wavelength. The AM wavelength, expressed in meters, is computed as follows:
              
              (300 meters)/(AM frequency in megahertz) = AM wavelength in meters.
              
              For example, at the AM frequency of 1000 kHz, or 1 MHz, the wavelength is (300/1 MHz) = 300 meters.
              (b) Electrical degrees at the AM frequency. This term describes the height of a proposed tower as a function of the frequency of a nearby AM station. To compute tower height in electrical degrees, first determine the AM wavelength in meters as described in paragraph (a) of this section. Tower height in electrical degrees is computed as follows: (Tower height in meters)/(AM wavelength in meters) × 360 degrees = Tower height in electrical degrees. For example, if the AM frequency is 1000 kHz, then the wavelength is 300 meters, per paragraph (a) of this section. A nearby tower 75 meters tall is therefore [75/300] × 360 = 90 electrical degrees tall at the AM frequency.
              (c) Proponent. The term proponent refers in this section to the party proposing tower construction or significant modification of an existing tower or proposing installation of an antenna on an AM tower.
              (d) Distance from the AM station. The distance shall be calculated from the tower coordinates in the case of a nondirectional AM station, or from the array center coordinates given in CDBS or any successor database for a directional AM station.
            
            
              § 1.30002
              Tower construction or modification near AM stations.
              (a) Proponents of construction or significant modification of a tower which is within one wavelength of a nondirectional AM station, and is taller than 60 electrical degrees at the AM frequency, must notify the AM station at least 30 days in advance of the commencement of construction. The proponent shall examine the potential impact of the construction or modification as described in paragraph (c) of this section. If the construction or modification would distort the radiation pattern by more than 2 dB, the proponent shall be responsible for the installation and maintenance of any detuning apparatus necessary to restore proper operation of the nondirectional antenna.
              (b) Proponents of construction or significant modification of a tower which is within the lesser of 10 wavelengths or 3 kilometers of a directional AM station, and is taller than 36 electrical degrees at the AM frequency, must notify the AM station at least 30 days in advance of the commencement of construction. The proponent shall examine the potential impact of the construction or modification as described in paragraph (c) of this section. If the construction or modification would result in radiation in excess of the AM station's licensed standard pattern or augmented standard pattern values, the proponent shall be responsible for the installation and maintenance of any detuning apparatus necessary to restore proper operation of the directional antenna.

              (c) Proponents of construction or significant modification of a tower within the distances defined in paragraphs (a) and (b) of this section of an AM station shall examine the potential effects thereof using a moment method analysis. The moment method analysis shall consist of a model of the AM antenna together with the potential re-radiating tower in a lossless environment. The model shall employ the methodology specified in § 73.151(c) of this chapter, except that the AM antenna elements may be modeled as a series of thin wires driven to produce the required radiation pattern, without any requirement for measurement of tower impedances.
              (d) A significant modification of a tower in the immediate vicinity of an AM station is defined as follows:
              (1) Any change that would alter the tower's physical height by 5 electrical degrees or more at the AM frequency; or
              (2) The addition or replacement of one or more antennas or transmission lines on a tower that has been detuned or base-insulated.
              (e) The addition or modification of an antenna or antenna-supporting structure on a building shall be considered a construction or modification subject to the analysis and notice requirements of this subpart if and only if the height of the antenna-supporting structure alone exceeds the thresholds in paragraphs (a) and (b) of this section.
              (f) With respect to an AM station that was authorized pursuant to a directional proof of performance based on field strength measurements, the proponent of the tower construction or modification may, in lieu of the study described in paragraph (c) of this section, demonstrate through measurements taken before and after construction that field strength values at the monitoring points do not exceed the licensed values. In the event that the pre-construction monitoring point values exceed the licensed values, the proponent may demonstrate that post-construction monitoring point values do not exceed the pre-construction values. Alternatively, the AM station may file for authority to increase the relevant monitoring-point value after performing a partial proof of performance in accordance with § 73.154 to establish that the licensed radiation limit on the applicable radial is not exceeded.
              (g) Tower construction or modification that falls outside the criteria described in the preceding paragraphs is presumed to have no significant effect on an AM station. In some instances, however, an AM station may be affected by tower construction or modification notwithstanding the criteria set forth above. In such cases, an AM station may submit a showing that its operation has been affected by tower construction or modification. Such a showing shall consist of either a moment method analysis as described in paragraph (c) of this section, or of field strength measurements. The showing shall be provided to:
              (1) The tower proponent if the showing relates to a tower that has not yet been constructed or modified and otherwise to the current tower owner; and
              (2) To the Commission, within two years after the date of completion of the tower construction or modification. If necessary, the Commission shall direct the tower proponent or tower owner, if the tower proponent or tower owner holds a Commission authorization, to install and maintain any detuning apparatus necessary to restore proper operation of the AM antenna. An applicant for a Commission authorization may not propose, and a party holding a Commission authorization may not locate, an antenna on any tower or support structure that has been shown to affect an AM station's operation pursuant to this subparagraph, or for which a disputed showing of effect on an AM station's operation is pending, unless the applicant, party, or tower owner notifies the AM station and takes appropriate action to correct the disturbance to the AM pattern.

              (h) An AM station may submit a showing that its operation has been affected by tower construction or modification that was commenced or completed prior to or on the effective date of the rules adopted in this Part pursuant to MM Docket No. 93-177. Such a showing shall consist of either a moment method analysis as described in paragraph (c) of this section, or of field strength measurements. The showing shall be provided to the current tower owner and the Commission within one year of the effective date of the rules adopted in this Part pursuant to MM Docket No. 93-177. If necessary, the Commission shall direct the tower owner, if the tower owner holds a Commission authorization, to install and maintain any detuning apparatus necessary to restore proper operation of the AM antenna.
              (i) An applicant for a Commission authorization may not propose, and a party holding a Commission authorization may not locate, an antenna on any tower or support structure, whether constructed before or after December 5, 2013, that meets the criteria in paragraphs (a) and (b) of this section, unless the analysis and notice process described in this subpart, and any necessary measures to correct disturbances of the AM radiation pattern, have been completed by the tower owner, the party proposing to locate the antenna, or any other party, either prior to construction or at any other time prior to the proposal or antenna location.
              [78 FR 66295, Nov. 5, 2013]
            
            
              § 1.30003
              Installations on an AM antenna.
              (a) Installations on a nondirectional AM tower. When antennas are installed on a nondirectional AM tower the AM station shall determine the operating power by the indirect method (see § 73.51 of this chapter). Upon completion of the installation, antenna impedance measurements on the AM antenna shall be made. If the resistance of the AM antenna changes by more than 2 percent (see § 73.45(c)(1) of this chapter), an application on FCC Form 302-AM (including a tower sketch of the installation) shall be filed with the Commission for the AM station to return to direct power measurement.
              (b) Installations on a directional AM array. Before antennas are installed on a tower in a directional AM array, the proponent shall notify the AM station so that, if necessary, the AM station may determine operating power by the indirect method (see § 73.51 of this chapter) and request special temporary authority pursuant to § 73.1635 of this chapter to operate with parameters at variance.
              (1) For AM stations licensed via field strength measurements (see § 73.151(a)), a partial proof of performance as defined by § 73.154 of this chapter shall be conducted by the tower proponent both before and after construction to establish that the AM array will not be and has not been adversely affected. If the operating parameters of the AM array change following the installation, the results of the partial proof of performance shall be filed by the AM station with the Commission on Form 302-AM.
              (2) For AM stations licensed via a moment method proof (see § 73.151(c) of this chapter), a base impedance measurement on the tower being modified shall be made by the tower proponent as described in § 73.151(c)(1). The result of the new tower impedance measurement shall be retained in the station's records. If the new measured base resistance and reactance values of the affected tower differ by more than ±2 ohms and ±4 percent from the corresponding modeled resistance and reactance values contained in the last moment method proof, then the station shall file Form 302-AM. The Form 302-AM shall be accompanied by the new impedance measurements for the modified tower and a new moment method model for each pattern in which the tower is a radiating element. Base impedance measurements for other towers in the array, sampling system measurements, and reference field strength measurements need not be repeated. The procedures described in this paragraph may be used as long as the affected tower continues to meet the requirements for moment method proofing after the modification.
              (c) Form 302-AM Filing. When the AM station is required to file Form 302-AM following an installation as set forth in paragraphs (a) and (b) of this section, the Form 302-AM shall be filed before or simultaneously with any license application associated with the installation. If no license application is filed as a result of the installation, the Form 302-AM shall be filed within 30 days after the completion of the installation.
              [78 FR 66295, Nov. 5, 2013]
            
            
              § 1.30004
              Notice of tower construction or modification near AM stations.

              (a) Proponents of proposed tower construction or significant modification to an existing tower near an AM station that are subject to the notification requirement in §§ 1.30002 and 1.30003 shall provide notice of the proposed tower construction or modification to the AM station at least 30 days prior to commencement of the planned tower construction or modification. Notice shall be provided to any AM station that is licensed or operating under Program Test Authority using the official licensee information and address listed in CDBS or any successor database. Notification to an AM station and any responses may be oral or written. If such notification and/or response is oral, the party providing such notification or response must supply written documentation of the communication and written documentation of the date of communication upon request of the other party to the communication or the Commission. Notification must include the relevant technical details of the proposed tower construction or modification. At a minimum, the notification should include the following:
              (1) Proponent's name and address. Coordinates of the tower to be constructed or modified.
              (2) Physical description of the planned structure.
              (3) Results of the analysis showing the predicted effect on the AM pattern, if performed.
              (b) Response to a notification should be made as quickly as possible, even if no technical problems are anticipated. Any response to a notification indicating a potential disturbance of the AM radiation pattern must specify the technical details and must be provided to the proponent within 30 days. If no response to notification is received within 30 days, the proponent may proceed with the proposed tower construction or modification.
              (c) The 30-day response period is calculated from the date of receipt of the notification by the AM station. If notification is by mail, this date may be ascertained by:
              (1) The return receipt on certified mail;
              (2) The enclosure of a card to be dated and returned by the recipient; or
              (3) A conservative estimate of the time required for the mail to reach its destination, in which case the estimated date when the 30-day period would expire shall be stated in the notification.
              (d) An expedited notification period (less than 30 days) may be requested when deemed necessary by the proponent. The notification shall be identified as “expedited” and the requested response date shall be clearly indicated. The proponent may proceed with the proposed tower construction or modification prior to the expiration of the 30-day notification period only upon receipt of written concurrence from the affected AM station (or oral concurrence, with written confirmation to follow).
              (e) To address immediate and urgent communications needs in the event of an emergency situation involving essential public services, public health, or public welfare, a tower proponent may erect a temporary new tower or make a temporary significant modification to an existing tower without prior notice to potentially affected nearby AM stations, provided that the tower proponent shall provide written notice to such AM stations within five days of the construction or modification of the tower and shall cooperate with such AM stations to promptly remedy any pattern distortions that arise as a consequence of such construction.
              [78 FR 66295, Nov. 5, 2013]
            
            
              Pt. 1, App. A
              Appendix A to Part 1—A Plan of Cooperative Procedure in Matters and Cases Under the Provisions of Section 410 of the Communications Act of 1934
              (Approved by the Federal Communications Commission October 25, 1938, and approved by the National Association of Railroad and Utilities Commissioners on November 17, 1938.)
              preliminary statement concerning the purpose and effect of the plan

              Section 410 of the Communications Act of 1934 authorizes cooperation between the Federal Communications Commission, hereinafter called the Federal Commission, and the State commissions of the several States, in the administration of said Act. Subsection (a) authorizes the reference of any matter arising in the administration of said Act to a board to be composed of a member or members from each of the States in which the wire, or radio communication affected by or involved in the proceeding takes place, or is proposed. Subsection (b) authorizes conferences by the Federal Commission with State commissions regarding the relationship between rate structures, accounts, charges, practices, classifications, and regulations of carriers subject to the jurisdiction of such State commissions and of said Federal Commission and joint hearings with State commissions in connection with any matter with respect to which the Federal Commission is authorized to act.
              Obviously, it is impossible to determine in advance what matters should be the subject of a conference, what matters should be referred to a board, and what matters should be heard at a joint hearing of State commissions and the Federal Commission. It is understood, therefore, that the Federal Commission or any State commission will freely suggest cooperation with respect to any proceedings or matter affecting any carrier subject to the jurisdiction of said Federal Commission and of a State commission, and concerning which it is believed that cooperation will be in the public interest.
              To enable this to be done, whenever a proceeding shall be instituted before any commission, Federal or State, in which another commission is believed to be interested, notice should be promptly given each such interested commission by the commission before which the proceeding has been instituted. Inasmuch, however, as failure to give notice as contemplated by the provisions of this plan will sometimes occur purely through inadvertence, any such failure should not operate to deter any commission from suggesting that any such proceeding be made the subject matter of cooperative action, if cooperation therein is deemed desirable.
              It is understood that each commission whether or not represented in the National Association of Railroad and Utilities Commissioners, must determine its own course of action with respect to any proceeding in the light of the law under which, at any given time, it is called upon to act, and must be guided by its own views of public policy; and that no action taken by such Association can in any respect prejudice such freedom of action. The approval by the Association of this plan of cooperative procedure, which was jointly prepared by the Association's standing Committee on Cooperation between Federal and State commissions and said Federal Commission, is accordingly recommendatory only; but such plan is designed to be, and it is believed that it will be, a helpful step in the promotion of cooperative relations between the State commissions and said Federal Commission.
              notice of institution of proceeding
              Whenever there shall be instituted before the Federal Commission any proceeding involving the rates of any telephone or telegraph carrier, the State commissions of the States affected thereby will be notified immediately thereof by the Federal Commission, and each notice given a State commission will advise such commission that, if it deems the proceeding one which should be considered under the cooperative provisions of the Act, it should either directly or through the National Association of Railroad and Utilities Commissioners, notify the Federal Commission as to the nature of its interest in said matter and request a conference, the creation of a joint board, or a joint hearing as may be desired, indicating its preference and the reasons therefor. Upon receipt of such request the Federal Commission will consider the same and may confer with the commission making the request and with other interested commission, or with representatives of the National Association of Railroad and Utilities Commissioners, in such manner as may be most suitable; and if cooperation shall appear to be practicable and desirable, shall so advise each interested State commission, directly, when such cooperation will be by joint conference or by reference to a joint board appointed under said sec. 410 (a), and, as hereinafter provided, when such cooperation will be by a joint hearing under said sec. 410(b).
              Each State commission should in like manner notify the Federal Commission of any proceeding instituted before it involving the toll telephone rates or the telegraph rates of any carrier subject to the jurisdiction of the Federal Commission.
              procedure governing joint conferences
              The Federal Commission, in accordance with the indicated procedure, will confer with any State commission regarding any matter relating to the regulation of public utilities subject to the jurisdiction of either commission. The commission desiring a conference upon any such matter should notify the other without delay, and thereupon the Federal Commission will promptly arrange for a conference in which all interested State commissions will be invited to be present.
              procedure governing matters referred to a board
              Whenever the Federal Commission, either upon its own motion or upon the suggestion of a State commission, or at the request of any interested party, shall determine that it is desirable to refer a matter arising in the administration of the Communications Act of 1934 to a board to be composed of a member or members from the State or States affected or to be affected by such matter, the procedure shall be as follows:
              The Federal Commission will send a request to each interested State commission to nominate a specified number of members to serve on such board.

              The representation of each State concerned shall be equal, unless one or more of the States affected chooses to waive such right of equal representation. When the member or members of any board have been nominated and appointed, in accordance with the provisions of the Communications Act of 1934, the Federal Commission will make an order referring the particular matter to such board, and such order shall fix the time and place of hearing, define the force and effect the action of the board shall have, and the manner in which its proceedings shall be conducted. The rules of practice and procedure, as from time to time adopted or prescribed by the Federal Commission, shall govern such board, as far as applicable.
              procedure governing joint hearings
              Whenever the Federal Commission, either upon its own motion or upon suggestions made by or on behalf of any interested State commission or commissions, shall determine that a joint hearing under said sec. 410(b) is desirable in connection with any matter pending before said Federal Commission, the procedure shall be as follows:
              (a) The Federal Commission will notify the general solicitor of the National Association of Railroad and Utilities Commissioners that said Association, or, if not more than eight States are within the territory affected by the proceeding, the State commissions interested, are invited to name Cooperating Commissioners to sit with the Federal Commission for the hearing and consideration of said proceeding.
              (b) Upon receipt of any notice from said Federal Commission inviting cooperation, if not more than eight States are involved, the general solicitor shall at once advise the State commissions of said States, they being represented in the membership of the association, of the receipt of such notice, and shall request each such commission to give advice to him in writing, before a date to be indicated by him in his communication requesting such advice (1) whether such commission will cooperate in said proceeding, (2) if it will, by what commissioner it will be represented therein.
              (c) Upon the basis of replies received, the general solicitor shall advise the Federal Commission what States, if any, are desirous of making the proceeding cooperative and by what commissioners they will be represented, and he shall give like advice to each State commission interested therein.
              (d) If more than eight States are interested in the proceeding, because within territory for which rates will be under consideration therein, the general solicitor shall advise the president of the association that the association is invited to name a cooperating committee of State commissioners representing the States interested in said proceeding.
              The president of the association shall thereupon advise the general solicitor in writing (1) whether the invitation is accepted on behalf of the association, and (2) the names of commissioners selected to sit as a cooperating committee. The president of the association shall have the authority to accept or to decline said invitation for the association, and to determine the number of commissioners who shall be named on the cooperating committee, provided that his action shall be concurred in by the chairman of the association's executive committee. In the event of any failure of the president of the association and chairman of its executive committee to agree, the second vice president of the association (or the chairman of its committee on cooperation between State and Federal commissions, if there shall be no second vice president) shall be consulted, and the majority opinion of the three shall prevail. Consultations and expressions of opinion may be by mail or telegraph.
              (e) If any proceeding, involving more than eight States, is pending before the Federal Commission, in which cooperation has not been invited by that Commission, which the association's president and the first and second vice presidents, or any two of them, consider should be made a cooperating proceeding, they may instruct the general solicitor to suggest to the Federal Commission that the proceeding be made a cooperative proceeding; and any State commission considering that said proceeding should be made cooperative may request the president of the association or the chairman of its executive committee to make such suggestion after consideration with the executive officers above named. If said Federal Commission shall assent to the suggestion, made as aforesaid, the president of the association shall have the same authority to proceed, and shall proceed in the appointment of a cooperating committee, as is provided in other cases involving more than eight States, wherein the Federal Commission has invited cooperation, and the invitation has been accepted.
              (f) Whenever any case is pending before the Federal Commission involving eight States or less, which a commission of any of said States considers should be made cooperative, such commission, either directly or through the general solicitor of the association, may suggest to the Federal Commission that the proceeding be made cooperative. If said Federal Commission accedes to such suggestion, it will notify the general solicitor of the association to that effect and thereupon the general solicitor shall proceed as is provided in such case when the invitation has been made by the Federal Commission without State commission suggestion.
              appointment of cooperating commissioners by the president

              In the appointment of any cooperating committee, the president of the association shall make appointments only from commissions of the States interested in the particular proceeding in which the committee is to serve. He shall exercise his best judgment to select cooperating commissioners who are especially qualified to serve upon cooperating committees by reason of their ability and fitness; and in no case shall he appoint a commissioner upon a cooperating committee until he shall have been advised by such commissioner that it will be practicable for him to attend the hearings in the proceeding in which the committee is to serve, including the arguments therein, and the cooperative conferences, which may be held following the submission of the proceeding, to an extent that will reasonably enable him to be informed upon the issues in the proceeding and to form a reasonable judgment in the matters to be determined.
              tenure of cooperators
              (a) No State commissioner shall sit in a cooperative proceeding under this plan except a commissioner who has been selected by his commission to represent it in a proceeding involving eight States or less, or has been selected by the president of the association to sit in a case involving more than eight States, in the manner hereinbefore provided.
              (b) A commissioner who has been selected, as hereinbefore provided, to serve as a member of a cooperating committee in any proceeding, shall without further appointment, and without regard to the duration of time involved, continue to serve in said proceeding until the final disposition thereof, including hearings and conferences after any order or reopening, provided that he shall continue to be a State commissioner.
              (c) No member of a cooperating committee shall have any right or authority to designate another commissioner to serve in his place at any hearing or conference in any proceeding in which he has been appointed to serve.
              (d) Should a vacancy occur upon any cooperating committee, in a proceeding involving more than eight States, by reason of the death of any cooperating commissioner, or of his ceasing to be a State commissioner, or of other inability to serve, it shall be the duty of the president of the association to fill the vacancy by appointment, if, after communication with the chairman of the cooperating committee, it be deemed necessary to fill such vacancy.
              (e) In the event of any such vacancy occurring upon a cooperating committee involving not more than eight States, the vacancy shall be filled by the commission from which the vacancy occurs.
              cooperating committee to determine respecting any report of statement of its attitude
              (a) Whenever a cooperating committee shall have concluded its work, or shall deem such course advisable, the committee shall consider whether it is necessary and desirable to make a report to the interested State commissions, and, if it shall determine to make a report, it shall cause the same to be distributed through the secretary of the association, or through the general solicitor to all interested commissions.
              (b) If a report of the Federal Commission will accompany any order to be made in said proceeding, the Federal Commission will state therein the concurrence or nonconcurrence of said cooperating committee in the decision or order of said Federal Commission.
              construction hereof in certain respects expressly provided
              It is understood and provided that no State or States shall be deprived of the right of participation and cooperation as hereinbefore provided because of nonmembership in the association. With respect to any such State or States, all negotiations herein specified to be carried on between the Federal Commission and any officer of such association shall be conducted by the Federal Commission directly with the chairman of the commission of such State or States.
              [28 FR 12462, Nov. 22, 1963, as amended at 29 FR 4801, Apr. 4, 1964]
            
            
              Pt. 1, App. B
              Appendix B to Part 1—Nationwide Programmatic Agreement for the Collocation of Wireless Antennas
              Second Amendment to NATIONWIDE PROGRAMMATIC AGREEMENT
              For the COLLOCATION OF WIRELESS ANTENNAS
              Executed by The FEDERAL COMMUNICATIONS COMMISSION, The NATIONAL CONFERENCE OF STATE HISTORIC PRESERVATION OFFICERS and The ADVISORY COUNCIL ON HISTORIC PRESERVATION

              WHEREAS, the Federal Communications Commission (FCC), the Advisory Council on Historic Preservation (the Council) and the National Conference of State Historic Preservation Officers (NCSHPO) executed this Nationwide Collocation Programmatic Agreement on March 16, 2001 in accordance with 36 CFR Section 800.14(b) to address the Section 106 review process as it applies to the collocation of antennas; and,
              
              WHEREAS, the FCC encourages collocation of antennas where technically and economically feasible, in order to reduce the need for new tower construction; and in its Wireless Infrastructure Report and Order, WT Docket No. 13-238, et al, released October 21, 2014, adopted initial measures to update and tailor the manner in which it evaluates the impact of proposed deployments on the environment and historic properties and committed to expeditiously conclude a program alternative to implement additional improvements in the Section 106 review process for small deployments that, because of their characteristics, are likely to have minimal and not adverse effects on historic properties; and,
              WHEREAS, the Middle Class Tax Relief and Job Creation Act of 2012 (Title VI—Public Safety Communications and Electromagnetic Spectrum Auctions, Middle Class Tax Relief and Job Creation Act of 2012, Public Law 112-96, 126 Stat. 156 (2012)) was adopted with the goal of advancing wireless broadband services, and the amended provisions in this Agreement further that goal; and,
              WHEREAS, advances in wireless technologies since 2001 have produced systems that use smaller antennas and compact radio equipment, including those used in Distributed Antenna Systems (DAS) and small cell systems, which are a fraction of the size of traditional cell tower deployments and can be installed on utility poles, buildings, and other existing structures as collocations; and,
              WHEREAS, the parties to this Collocation Agreement have taken into account new technologies involving use of small antennas that may often be collocated on utility poles, buildings, and other existing structures and increase the likelihood that such collocations will have minimal and not adverse effects on historic properties, and rapid deployment of such infrastructure may help meet the surging demand for wireless services, expand broadband access, support innovation and wireless opportunity, and enhance public safety—all to the benefit of consumers and the communities in which they live; and,
              WHEREAS, the FCC, the Council, and NCSHPO have agreed that these new measures should be incorporated into this Collocation Agreement to better manage the Section 106 consultation process and streamline reviews for collocation of antennas; and,
              WHEREAS, the FCC, the Council, and NCSHPO have crafted these new measures with the goal of promoting technological neutrality, with the goal of obviating the need for further amendments in the future as technologies evolve; and,
              WHEREAS, notwithstanding the intent to draft provisions in a manner that obviates the need for future amendments, in light of the public benefits associated with rapid deployment of the facilities required to provide broadband wireless services, the FCC, the Council, and NCSHPO have agreed that changes in technology and other factors relating to the placement and operation of wireless antennas and associated equipment may necessitate further amendments to this Collocation Agreement in the future; and,
              WHEREAS, the FCC, the Council, and NCSHPO have agreed that with respect to the amendments involving the use of small antennas, such amendments affect only the FCC's review process under Section 106 of the NHPA, and will not limit State and local governments' authority to enforce their own historic preservation requirements consistent with Section 332(c)(7) of the Communications Act and Section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012; and,
              WHEREAS, the FCC, the Council, and NCSHPO acknowledge that federally recognized Indian tribes (Indian tribes), Native Hawaiian Organizations (NHOs), SHPO/THPOs, local governments, and members of the public make important contributions to the Section 106 review process, in accordance with Section 800.2(c) & (d) of the Council's rules, and note that the procedures for appropriate public notification and participation in connection with the Section 106 process are set forth the Nationwide Programmatic Agreement Regarding the Section 106 National Historic Preservation Act Review Process (NPA); and,
              WHEREAS, the parties hereto agree that the amended procedures described in this amendment to the Collocation Agreement are, with regard to collocations as defined herein, a proper substitute for the FCC's compliance with the Council's rules, in accordance and consistent with Section 106 of the National Historic Preservation Act and its implementing regulations found at 36 CFR part 800; and,
              WHEREAS, the FCC sought comment from Indian tribes and Native Hawaiian Organizations regarding the terms of this amendment to the Collocation Agreement by letters dated April 17, 2015, July 28, 2015, and May 12, 2016, as well as during face-to-face meetings and conference calls, including during the Section 106 Summit in conjunction with the 2015 annual conference of the National Association of Tribal Historic Preservation Officers (NATHPO); and,

              WHEREAS, the terms of this amendment to the Collocation Agreement do not apply on “tribal lands” as defined under Section 800.16(x) of the Council's regulations, 36 CFR 800.16(x) (“Tribal lands means all lands within the exterior boundaries of any Indian reservation and all dependent Indian communities.”); and,
              
              WHEREAS, the terms of this amendment to the Collocation Agreement do not preclude Indian tribes or NHOs from consulting directly with the FCC or its licensees, tower companies and applicants for antenna licenses when collocation activities off tribal lands may affect historic properties of religious and cultural significance to Indian tribes or NHOs; and,
              WHEREAS, the execution and implementation of this amendment to the Collocation Agreement will not preclude members of the public from filing complaints with the FCC or the Council regarding adverse effects on historic properties from any existing tower or any activity covered under the terms of this Collocation Agreement;
              NOW THEREFORE, in accordance with Stipulation XI (as renumbered by this amendment), the FCC, the Council, and NCSHPO agree to amend the Collocation Agreement to read as follows:
              NATIONWIDE PROGRAMMATIC AGREEMENT
              For the COLLOCATION OF WIRELESS ANTENNAS
              Executed by The FEDERAL COMMUNICATIONS COMMISSION, The NATIONAL CONFERENCE OF STATE HISTORIC PRESERVATION OFFICERS and The ADVISORY COUNCIL ON HISTORIC PRESERVATION
              WHEREAS, the Federal Communications Commission (FCC) establishes rules and procedures for the licensing of wireless communications facilities in the United States and its Possessions and Territories; and,
              WHEREAS, the FCC has largely deregulated the review of applications for the construction of individual wireless communications facilities and, under this framework, applicants are required to prepare an Environmental Assessment (EA) in cases where the applicant determines that the proposed facility falls within one of certain environmental categories described in the FCC's rules (47 CFR 1.1307), including situations which may affect historical sites listed or eligible for listing in the National Register of Historic Places (“National Register”); and,

              WHEREAS, Section 106 of the National Historic Preservation Act (54 U.S.C. 300101 et seq.) (“the Act”) requires federal agencies to take into account the effects of their undertakings on historic properties and to afford the Advisory Council on Historic Preservation (Council) a reasonable opportunity to comment; and,
              WHEREAS, Section 800.14(b) of the Council's regulations, “Protection of Historic Properties” (36 CFR 800.14(b)), allows for programmatic agreements to streamline and tailor the Section 106 review process to particular federal programs; and,
              WHEREAS, in August 2000, the Council established a Telecommunications Working Group to provide a forum for the FCC, Industry representatives, State Historic Preservation Officers (SHPOs) and Tribal Historic Preservation Officers (THPOs), and the Council to discuss improved coordination of Section 106 compliance regarding wireless communications projects affecting historic properties; and,
              WHEREAS, the FCC, the Council and the Working Group have developed this Collocation Programmatic Agreement in accordance with 36 CFR 800.14(b) to address the Section 106 review process as it applies to the collocation of antennas (collocation being defined in Stipulation I.B below); and,
              WHEREAS, the FCC encourages collocation of antennas where technically and economically feasible, in order to reduce the need for new tower construction; and,
              WHEREAS, the parties hereto agree that the effects on historic properties of collocations of antennas on towers, buildings and structures are likely to be minimal and not adverse, and that in the cases where an adverse effect might occur, the procedures provided and referred to herein are proper and sufficient, consistent with Section 106, to assure that the FCC will take such effects into account; and,
              WHEREAS, the execution of this Nationwide Collocation Programmatic Agreement will streamline the Section 106 review of collocation proposals and thereby reduce the need for the construction of new towers, thereby reducing potential effects on historic properties that would otherwise result from the construction of those unnecessary new towers; and,
              WHEREAS, the FCC and the Council have agreed that these measures should be incorporated into a Nationwide Programmatic Agreement to better manage the Section 106 consultation process and streamline reviews for collocation of antennas; and,
              WHEREAS, since collocations reduce both the need for new tower construction and the potential for adverse effects on historic properties, the parties hereto agree that the terms of this Agreement should be interpreted and implemented wherever possible in ways that encourage collocation; and,
              WHEREAS, the parties hereto agree that the procedures described in this Agreement are, with regard to collocations as defined herein, a proper substitute for the FCC's compliance with the Council's rules, in accordance and consistent with Section 106 of the National Historic Preservation Act and its implementing regulations found at 36 CFR part 800; and,

              WHEREAS, the FCC has consulted with the National Conference of State Historic Preservation Officers (NCSHPO) and requested the President of NCSHPO to sign this Nationwide Collocation Programmatic Agreement in accordance with 36 CFR 800.14(b)(2)(iii); and,
              WHEREAS, the FCC sought comment from Indian tribes and Native Hawaiian Organizations (NHOs) regarding the terms of this Nationwide Programmatic Agreement by letters of January 11, 2001 and February 8, 2001; and,
              WHEREAS, the terms of this Programmatic Agreement do not apply on “tribal lands” as defined under Section 800.16(x) of the Council's regulations, 36 CFR 800.16(x) (“Tribal lands means all lands within the exterior boundaries of any Indian reservation and all dependent Indian communities.”); and,
              WHEREAS, the terms of this Programmatic Agreement do not preclude Indian tribes or Native Hawaiian Organizations from consulting directly with the FCC or its licensees, tower companies and applicants for antenna licenses when collocation activities off tribal lands may affect historic properties of religious and cultural significance to Indian tribes or Native Hawaiian organizations; and,
              WHEREAS, the execution and implementation of this Nationwide Collocation Programmatic Agreement will not preclude Indian tribes or NHOs, SHPO/THPOs, local governments, or members of the public from filing complaints with the FCC or the Council regarding adverse effects on historic properties from any existing tower or any activity covered under the terms of this Programmatic Agreement.
              NOW, THEREFORE, the FCC, the Council, and NCSHPO agree that the FCC will meet its Section 106 compliance responsibilities for the collocation of antennas as follows.
              STIPULATIONS
              The FCC, in coordination with licensees, tower companies, applicants for antenna licenses, and others deemed appropriate by the FCC, will ensure that the following measures are carried out.
              I. DEFINITIONS
              For purposes of this Nationwide Programmatic Agreement, the following definitions apply.
              A. “Antenna” means an apparatus designed for the purpose of emitting radio frequency (“RF”) radiation, to be operated or operating from a fixed location pursuant to FCC authorization, for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds, including the transmitting device and any on-site equipment, switches, wiring, cabling, power sources, shelters or cabinets associated with that antenna and added to a Tower, structure, or building as part of the original installation of the antenna. For purposes of this Agreement, the term Antenna does not include unintentional radiators, mobile stations, or devices authorized under Part 15 of the FCC's rules.
              B. “Collocation” means the mounting or installation of an antenna on an existing tower, building or structure for the purpose of transmitting and/or receiving radio frequency signals for communications purposes, whether or not there is an existing antenna on the structure.
              C. “NPA” is the Nationwide Programmatic Agreement Regarding the Section 106 National Historic Preservation Act Review Process (47 CFR part 1, App. C).
              D. “Tower” is any structure built for the sole or primary purpose of supporting FCC-licensed antennas and their associated facilities.
              E. “Substantial increase in the size of the tower” means:
              (1) The mounting of the proposed antenna on the tower would increase the existing height of the tower by more than 10%, or by the height of one additional antenna array with separation from the nearest existing antenna not to exceed twenty feet, whichever is greater, except that the mounting of the proposed antenna may exceed the size limits set forth in this paragraph if necessary to avoid interference with existing antennas; or
              (2) The mounting of the proposed antenna would involve the installation of more than the standard number of new equipment cabinets for the technology involved, not to exceed four, or more than one new equipment shelter; or
              (3) The mounting of the proposed antenna would involve adding an appurtenance to the body of the tower that would protrude from the edge of the tower more than twenty feet, or more than the width of the tower structure at the level of the appurtenance, whichever is greater, except that the mounting of the proposed antenna may exceed the size limits set forth in this paragraph if necessary to shelter the antenna from inclement weather or to connect the antenna to the tower via cable; or
              (4) The mounting of the proposed antenna would expand the boundaries of the current tower site by more than 30 feet in any direction or involve excavation outside these expanded boundaries. The current tower site is defined as the current boundaries of the leased or owned property surrounding the tower and any access or utility easements currently related to the site.
              II. APPLICABILITY
              A. This Nationwide Collocation Programmatic Agreement applies only to the collocation of antennas as defined in Stipulations I.A and I.B, above.

              B. This Nationwide Collocation Programmatic Agreement does not cover any Section 106 responsibilities that federal agencies other than the FCC may have with regard to the collocation of antennas.
              III. COLLOCATION OF ANTENNAS ON TOWERS CONSTRUCTED ON OR BEFORE MARCH 16, 2001
              A. An antenna may be mounted on an existing tower constructed on or before March 16, 2001 without such collocation being reviewed through the Section 106 process set forth in the NPA, unless:
              1. The mounting of the antenna will result in a substantial increase in the size of the tower as defined in Stipulation I.E, above; or,
              2. The tower has been determined by the FCC to have an adverse effect on one or more historic properties, where such effect has not been avoided or mitigated through a conditional no adverse effect determination, a Memorandum of Agreement, a programmatic agreement, or a finding of compliance with Section 106 and the NPA; or,
              3. The tower is the subject of a pending environmental review or related proceeding before the FCC involving compliance with Section 106 of the National Historic Preservation Act; or,
              4. The collocation licensee or the owner of the tower has received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.
              IV. COLLOCATION OF ANTENNAS ON TOWERS CONSTRUCTED AFTER MARCH 16, 2001
              A. An antenna may be mounted on an existing tower constructed after March 16, 2001 without such collocation being reviewed through the Section 106 process set forth in the NPA, unless:
              1. The Section 106 review process for the existing tower set forth in 36 CFR part 800 (including any applicable program alternative approved by the Council pursuant to 36 CFR 800.14) and any associated environmental reviews required by the FCC have not been completed; or,
              2. The mounting of the new antenna will result in a substantial increase in the size of the tower as defined in Stipulation I.E, above; or,
              3. The tower as built or proposed has been determined by the FCC to have an adverse effect on one or more historic properties, where such effect has not been avoided or mitigated through a conditional no adverse effect determination, a Memorandum of Agreement, a Programmatic Agreement, or otherwise in compliance with Section 106 and the NPA; or,
              4. The collocation licensee or the owner of the tower has received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.
              V. COLLOCATION OF ANTENNAS ON BUILDINGS AND NON-TOWER STRUCTURES
              A. An antenna may be mounted on a building or non-tower structure without such collocation being reviewed through the Section 106 process set forth in the NPA, unless:
              1. The building or structure is over 45 years old, and the collocation does not meet the criteria established in Stipulation VI herein for collocations of small antennas; 1
                 or,
              
                
                  1 For purposes of this Agreement, suitable methods for determining the age of a building or structure include, but are not limited to: (1) Obtaining the opinion of a consultant who meets the Secretary of Interior's Professional Qualifications Standards for Historian or for Architectural Historian (36 CFR part 61); or (2) consulting public records.
              
              2. The building or structure is inside the boundary of a historic district, or if the antenna is visible from the ground level of a historic district, the building or structure is within 250 feet of the boundary of the historic district, and the collocation does not meet the criteria established in Stipulation VII herein for collocations of small or minimally visible antennas; or,
              3. The building or non-tower structure is a designated National Historic Landmark, or listed in or eligible for listing in the National Register of Historic Places based upon the review of the FCC, licensee, tower company or applicant for an antenna license, and the collocation does not meet the criteria established in Stipulation VII herein for collocations of small or minimally visible antennas; or,

              4. The collocation licensee or the owner of the building or non-tower structure has received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.
              B. An antenna (including associated equipment included in the definition of Antenna in Stipulation I.A.) may be mounted in the interior of a building, regardless of the building's age or location in a historic district and regardless of the antenna's size, without such collocation being reviewed through the Section 106 process set forth in the NPA, unless:
              (1) The building is a designated National Historic Landmark, or listed in or eligible for listing in the National Register of Historic Places; or,
              (2) The collocation licensee or the owner of the building has received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.
              C. Subsequent to the collocation of an antenna, should the SHPO/THPO or Council determine that the collocation of the antenna or its associated equipment installed under the terms of Stipulation V has resulted in an adverse effect on historic properties, the SHPO/THPO or Council may notify the FCC accordingly. The FCC shall comply with the requirements of Section 106 and the NPA for this particular collocation.
              VI. ADDITIONAL EXCLUSION FOR COLLOCATION OF SMALL WIRELESS ANTENNAS AND ASSOCIATED EQUIPMENT ON BUILDINGS AND NON-TOWER STRUCTURES THAT ARE OUTSIDE OF HISTORIC DISTRICTS AND ARE NOT HISTORIC PROPERTIES
              A. A small wireless antenna (including associated equipment included in the definition of Antenna in Stipulation I.A.) may be mounted on an existing building or non-tower structure or in the interior of a building regardless of the building's or structure's age without such collocation being reviewed through the Section 106 process set forth in the NPA unless:
              1. The building or structure is inside the boundary of a historic district, or if the antenna is visible from the ground level of a historic district, the building or structure is within 250 feet of the boundary of the historic district, and the collocation does not meet the criteria established in Stipulation VII herein for collocations of small or minimally visible antennas; or,
              2. The building or non-tower structure is a designated National Historic Landmark; or,
              3. The building or non-tower structure is listed in or eligible for listing in the National Register of Historic Places, and the collocation does not meet the criteria established in Stipulation VII herein for collocations of small or minimally visible antennas; or,
              4. The collocation licensee or the owner of the building or non-tower structure has received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register; or,
              5. The antennas and associated equipment exceed the volume limits specified below:

              a. Each individual antenna, excluding the associated equipment (as defined in the definition of Antenna in Stipulation I.A.), that is part of the collocation must fit within an enclosure (or if the antenna is exposed, within an imaginary enclosure, i.e., one that would be the correct size to contain the equipment) that is individually no more than three cubic feet in volume, and all antennas on the structure, including any pre-existing antennas on the structure, must in aggregate fit within enclosures (or if the antennas are exposed, within imaginary enclosures, i.e., ones that would be the correct size to contain the equipment) that total no more than six cubic feet in volume; and,
              b. All other wireless equipment associated with the structure, including pre-existing enclosures and including equipment on the ground associated with antennas on the structure, but excluding cable runs for the connection of power and other services, may not cumulatively exceed:
              i. 28 cubic feet for collocations on all non-pole structures (including but not limited to buildings and water tanks) that can support fewer than 3 providers; or,
              ii. 21 cubic feet for collocations on all pole structures (including but not limited to light poles, traffic signal poles, and utility poles) that can support fewer than 3 providers; or,
              iii. 35 cubic feet for non-pole collocations that can support at least 3 providers; or,
              iv. 28 cubic feet for pole collocations that can support at least 3 providers; or,

              6. The depth and width of any proposed ground disturbance associated with the collocation exceeds the depth and width of any previous ground disturbance (including footings and other anchoring mechanisms). Up to four lightning grounding rods of no more than three-quarters of an inch in diameter may be installed per project regardless of the extent of previous ground disturbance.
              B. The volume of any deployed equipment that is not visible from public spaces at the ground level from 250 feet or less may be omitted from the calculation of volumetric limits cited in this Section.
              C. Subsequent to the collocation of an antenna, should the SHPO/THPO or Council determine that the collocation of the antenna or its associated equipment installed under the terms of Stipulation VI has resulted in an adverse effect on historic properties, the SHPO/THPO or Council may notify the FCC accordingly. The FCC shall comply with the requirements of Section 106 and the NPA for this particular collocation.
              VII. ADDITIONAL EXCLUSIONS FOR COLLOCATION OF SMALL OR MINIMALLY VISIBLE WIRELESS ANTENNAS AND ASSOCIATED EQUIPMENT IN HISTORIC DISTRICTS OR ON HISTORIC PROPERTIES
              A. A small antenna (including associated equipment included in the definition of Antenna in Stipulation I.A.) may be mounted on a building or non-tower structure or in the interior of a building that is (1) a historic property (including a property listed in or eligible for listing in the National Register of Historic Places) or (2) inside or within 250 feet of the boundary of a historic district without being reviewed through the Section 106 process set forth in the NPA, provided that:
              1. The property on which the equipment will be deployed is not a designated National Historic Landmark.
              2. The antenna or antenna enclosure (including any existing antenna), excluding associated equipment, is the only equipment that is visible from the ground level, or from public spaces within the building (if the antenna is mounted in the interior of a building), and provided that the following conditions are met:
              a. No other antennas on the building or non-tower structure are visible from the ground level, or from public spaces within the building (for an antenna mounted in the interior of a building);

              b. The antenna that is part of the collocation fits within an enclosure (or if the antenna is exposed, within an imaginary enclosure i.e., one that would be the correct size to contain the equipment) that is no more than three cubic feet in volume; and,
              c. The antenna is installed using stealth techniques that match or complement the structure on which or within which it is deployed;
              3. The antenna's associated equipment is not visible from:
              a. The ground level anywhere in a historic district (if the antenna is located inside or within 250 feet of the boundary of a historic district); or,
              b. Immediately adjacent streets or public spaces at ground level (if the antenna is on a historic property that is not in a historic district); or,
              c. Public spaces within the building (if the antenna is mounted in the interior of a building).
              4. The facilities (including antenna(s) and associated equipment identified in the definition of Antenna in Stipulation I.A.) are installed in a way that does not damage historic materials and permits removal of such facilities without damaging historic materials;
              5. The depth and width of any proposed ground disturbance associated with the collocation does not exceed the depth and width of any previous ground disturbance (including footings and other anchoring mechanisms). Up to four lightning grounding rods of no more than three-quarters of an inch in diameter may be installed per project, regardless of the extent of previous ground disturbance; and
              6. The collocation licensee or the owner of the building or non-tower structure has not received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.
              B. A small antenna (including associated equipment included in the definition of Antenna in Stipulation I.A.) may be mounted on a utility pole or electric transmission tower (but not including light poles, lamp posts, and other structures whose primary purpose is to provide public lighting) that is in active use by a utility company (as defined in Section 224 of the Communications Act) or by a cooperatively-owned, municipal, or other governmental agency and is either: (1) A historic property (including a property listed in or eligible for listing in the National Register of Historic Places); (2) located on a historic property (including a property listed in or eligible for listing in the National Register of Historic Places); or (3) located inside or within 250 feet of the boundary of a historic district, without being reviewed through the Section 106 process set forth in the NPA, provided that:

              1. The utility pole or electric transmission tower on which the equipment will be deployed is not located on a designated National Historic Landmark;
              

              2. The antenna, excluding the associated equipment, fits within an enclosure (or if the antenna is exposed, within an imaginary enclosure, i.e., one that would be the correct size to contain the equipment) that is no more than three cubic feet in volume, with a cumulative limit of 6 cubic feet if there is more than one antenna/antenna enclosure on the structure;
              3. The wireless equipment associated with the antenna and any pre-existing antennas and associated equipment on the structure, but excluding cable runs for the connection of power and other services, are cumulatively no more than 21 cubic feet in volume;
              4. The depth and width of any proposed ground disturbance associated with the collocation does not exceed the depth and width of any previous ground disturbance (including footings and other anchoring mechanisms). Up to four lightning grounding rods of no more than three-quarters of an inch in diameter may be installed per project, regardless of the extent of previous ground disturbance; and
              5. The collocation licensee or the owner of the utility pole or electric transmission tower has not received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties. Any such complaint must be in writing and supported by substantial evidence describing how the effect from the collocation is adverse to the attributes that qualify any affected historic property for eligibility or potential eligibility for the National Register.

              C. Proposals to mount a small antenna on a traffic control structure (i.e., traffic light) or on a light pole, lamp post or other structure whose primary purpose is to provide public lighting, where the structure is located inside or within 250 feet of the boundary of a historic district, are generally subject to review through the Section 106 process set forth in the NPA. These proposed collocations will be excluded from such review on a case-by-case basis, if (1) the collocation licensee or the owner of the structure has not received written or electronic notification that the FCC is in receipt of a complaint from a member of the public, an Indian Tribe, a SHPO or the Council, that the collocation has an adverse effect on one or more historic properties; and (2) the structure is not historic (not a designated National Historic Landmark or a property listed in or eligible for listing in the National Register of Historic Places) or considered a contributing or compatible element within the historic district, under the following procedures:
              1. The applicant must request in writing that the SHPO concur with the applicant's determination that the structure is not a contributing or compatible element within the historic district.
              2. The applicant's written request must specify the traffic control structure, light pole, or lamp post on which the applicant proposes to collocate and explain why the structure is not a contributing element based on the age and type of structure, as well as other relevant factors.
              3. The SHPO has thirty days from its receipt of such written notice to inform the applicant whether it disagrees with the applicant's determination that the structure is not a contributing or compatible element within the historic district.
              4. If within the thirty-day period, the SHPO informs the applicant that the structure is a contributing element or compatible element within the historic district or that the applicant has not provided sufficient information for a determination, the applicant may not deploy its facilities on that structure without completing the Section 106 review process.
              5. If, within the thirty day period, the SHPO either informs the applicant that the structure is not a contributing or compatible element within the historic district, or the SHPO fails to respond to the applicant within the thirty-day period, the applicant has no further Section 106 review obligations, provided that the collocation meets the following requirements:

              a. The antenna, excluding the associated equipment, fits within an enclosure (or if the antenna is exposed, within an imaginary enclosure, i.e., one that would be the correct size to contain the equipment) that is no more than three cubic feet in volume, with a cumulative limit of 6 cubic feet if there is more than one antenna/antenna enclosure on the structure;
              b. The wireless equipment associated with the antenna and any pre-existing antennas and associated equipment on the structure, but excluding cable runs for the connection of power and other services, are cumulatively no more than 21 cubic feet in volume; and,
              c. The depth and width of any proposed ground disturbance associated with the collocation does not exceed the depth and width of any previous ground disturbance (including footings and other anchoring mechanisms). Up to four lightning grounding rods of no more than three-quarters of an inch in diameter may be installed per project, regardless of the extent of previous ground disturbance.

              D. A small antenna mounted inside a building or non-tower structure and subject to the provisions of this Stipulation VII is to be installed in a way that does not damage historic materials and permits removal of such facilities without damaging historic materials.
              
              E. Subsequent to the collocation of an antenna, should the SHPO/THPO or Council determine that the collocation of the antenna or its associated equipment installed under the terms of Stipulation VII has resulted in an adverse effect on historic properties, the SHPO/THPO or Council may notify the FCC accordingly. The FCC shall comply with the requirements of Section 106 and the NPA for this particular collocation.
              VIII. REPLACEMENTS OF SMALL WIRELESS ANTENNAS AND ASSOCIATED EQUIPMENT
              A. An existing small antenna that is mounted on a building or non-tower structure or in the interior of a building that is (1) a historic property (including a designated National Historic Landmark or a property listed in or eligible for listing in the National Register of Historic Places); (2) inside or within 250 feet of the boundary of a historic district; or (3) located on or inside a building or non-tower structure that is over 45 years of age, regardless of visibility, may be replaced without being reviewed through the Section 106 process set forth in the NPA, provided that:
              1. The antenna deployment being replaced has undergone Section 106 review, unless either (a) such review was not required at the time that the antenna being replaced was installed, or (b) for deployments on towers, review is not required pursuant to Stipulation III above.
              2. The facility is a replacement for an existing facility, and it does not exceed the greater of:
              a. The size of the existing antenna/antenna enclosure and associated equipment that is being replaced; or,
              b. The following limits for the antenna and its associated equipment:

              i. The antenna, excluding the associated equipment, fits within an enclosure (or if the antenna is exposed, within an imaginary enclosure, i.e., one that would be the correct size to contain the equipment) that is no more than three cubic feet in volume, with a cumulative limit of 6 cubic feet if there is more than one antenna/antenna enclosure on the structure; and,
              ii. The wireless equipment associated with the antenna and any pre-existing antennas and associated equipment on the structure, but excluding cable runs for the connection of power and other services, are cumulatively no more than 21 cubic feet in volume; and,
              3. The replacement of the facilities (including antenna(s) and associated equipment as defined in Stipulation I.A.) does not damage historic materials and permits removal of such facilities without damaging historic materials; and,
              4. The depth and width of any proposed ground disturbance associated with the collocation does not exceed the depth and width of any previous ground disturbance (including footings and other anchoring mechanisms). Up to four lightning grounding rods of no more than three-quarters of an inch in diameter may be installed per project, regardless of the extent of previous ground disturbance.
              B. A small antenna mounted inside a building or non-tower structure and subject to the provisions of this Stipulation VIII is to be installed in a way that does not damage historic materials and permits removal of such facilities without damaging historic materials.
              IX. RESERVATION OF RIGHTS

              Neither execution of this Agreement, nor implementation of or compliance with any term herein shall operate in any way as a waiver by any party hereto, or by any person or entity complying herewith or affected hereby, of a right to assert in any court of law any claim, argument or defense regarding the validity or interpretation of any provision of the National Historic Preservation Act (54 U.S.C. 300101 et seq.) or its implementing regulations contained in 36 CFR part 800.
              X. MONITORING
              A. FCC licensees shall retain records of the placement of all licensed antennas, including collocations subject to this Nationwide Programmatic Agreement, consistent with FCC rules and procedures.
              B. The Council will forward to the FCC and the relevant SHPO any written objections it receives from members of the public regarding a collocation activity or general compliance with the provisions of this Nationwide Programmatic Agreement within thirty (30) days following receipt of the written objection. The FCC will forward a copy of the written objection to the appropriate licensee or tower owner.
              C. Any member of the public may notify the FCC of concerns it has regarding the application of this Programmatic Agreement within a State or with regard to the review of individual undertakings covered or excluded under the terms of this Agreement. Comments shall be directed to the FCC's Federal Preservation Officer. The FCC will consider public comments and, following consultation with the SHPO, potentially affected Tribes, or the Council, as appropriate, take appropriate actions. The FCC shall notify the objector of the outcome of its actions.
              XI. AMENDMENTS

              If any signatory to this Nationwide Collocation Programmatic Agreement believes that this Agreement should be amended, that signatory may at any time propose amendments, whereupon the signatories will consult to consider the amendments. This agreement may be amended only upon the written concurrence of the signatories.
              XII. TERMINATION
              A. If the FCC determines, or if NCSHPO determines on behalf of its members, that it or they cannot implement the terms of this Nationwide Collocation Programmatic Agreement, or if the FCC, NCSHPO or the Council determines that the Programmatic Agreement is not being properly implemented or that the spirit of Section 106 is not being met by the parties to this Programmatic Agreement, the FCC, NCSHPO or the Council may propose to the other signatories that the Programmatic Agreement be terminated.

              B. The party proposing to terminate the Programmatic Agreement shall notify the other signatories in writing, explaining the reasons for the proposed termination and the particulars of the asserted improper implementation. Such party also shall afford the other signatories a reasonable period of time of no less than thirty (30) days to consult and remedy the problems resulting in improper implementation. Upon receipt of such notice, the parties shall consult with each other and notify and consult with other entities that either are involved in such implementation or would be substantially affected by termination of this Agreement, and seek alternatives to termination. Should the consultation fail to produce within the original remedy period or any extension a reasonable alternative to termination, a resolution of the stated problems, or convincing evidence of substantial implementation of this Agreement in accordance with its terms, this Programmatic Agreement shall be terminated thirty days after notice of termination is served on all parties and published in the Federal Register.
              C. In the event that the Programmatic Agreement is terminated, the FCC shall advise its licensees and tower owner and management companies of the termination and of the need to comply with any applicable Section 106 requirements on a case-by-case basis for collocation activities.
              XIII. ANNUAL MEETING OF THE SIGNATORIES
              The signatories to this Nationwide Collocation Programmatic Agreement will meet annually on or about the anniversary of the effective date of the NPA to discuss the effectiveness of this Agreement and the NPA, including any issues related to improper implementation, and to discuss any potential amendments that would improve the effectiveness of this Agreement.
              XIV. DURATION OF THE PROGRAMMATIC AGREEMENT
              This Programmatic Agreement for collocation shall remain in force unless the Programmatic Agreement is terminated or superseded by a comprehensive Programmatic Agreement for wireless communications antennas.

              Execution of this Nationwide Programmatic Agreement by the FCC, NCSHPO and the Council, and implementation of its terms, constitutes evidence that the FCC has afforded the Council an opportunity to comment on the collocation as described herein of antennas covered under the FCC's rules, and that the FCC has taken into account the effects of these collocations on historic properties in accordance with Section 106 of the National Historic Preservation Act and its implementing regulations, 36 CFR part 800.
              
              FEDERAL COMMUNICATIONS COMMISSION
              
              
              Date:
              
              NATIONAL CONFERENCE OF STATE HISTORIC PRESERVATION OFFICERS
              
              
              Date:
              
              ADVISORY COUNCIL ON HISTORIC PRESERVATION
              
              
              Date:
              [85 FR 51358, Aug. 20, 2020]
            
            
              Pt. 1, App. C
              Appendix C to Part 1—Nationwide Programmatic Agreement Regarding the Section 106 National Historic Preservation Act Review Process
              Nationwide Programmatic Agreement for Review of Effects on Historic Properties for Certain Undertakings Approved by the Federal Communications Commission
              Executed by the Federal Communications Commission, the National Conference of State Historic Preservation Officers and the Advisory Council on Historic Preservation
              September 2004
              Introduction
              
                Whereas, Section 106 of the National Historic Preservation Act of 1966, as amended (“NHPA”) (codified at 16 U.S.C. 470f), requires federal agencies to take into account the effects of certain of their Undertakings on Historic Properties (see Section II, below), included in or eligible for inclusion in the National Register of Historic Places (“National Register”), and to afford the Advisory Council on Historic Preservation (“Council”) a reasonable opportunity to comment with regard to such Undertakings; and
              
                Whereas, under the authority granted by Congress in the Communications Act of 1934, as amended (47 U.S.C. 151 et seq.), the Federal Communications Commission (“Commission”) establishes rules and procedures for the licensing of non-federal government communications services, and the registration of certain antenna structures in the United States and its Possessions and Territories; and
              
                Whereas, Congress and the Commission have deregulated or streamlined the application process regarding the construction of individual Facilities in many of the Commission's licensed services; and
              
                Whereas, under the framework established in the Commission's environmental rules, 47 CFR 1.1301-1.1319, Commission licensees and applicants for authorizations and antenna structure registrations are required to prepare, and the Commission is required to independently review and approve, a pre-construction Environmental Assessment (“EA”) in cases where a proposed tower or antenna may significantly affect the environment, including situations where a proposed tower or antenna may affect Historic Properties that are either listed in or eligible for listing in the National Register, including properties of religious and cultural importance to an Indian tribe or Native Hawaiian organization (“NHO”) that meet the National Register criteria; and
              
                Whereas, the Council has adopted rules implementing Section 106 of the NHPA (codified at 36 CFR Part 800) and setting forth the process, called the “Section 106 process,” for complying with the NHPA; and
              
                Whereas, pursuant to the Commission's rules and the terms of this Nationwide Programmatic Agreement for Review of Effects on Historic Properties for Certain Undertakings Approved by the Federal Communications Commission (“Nationwide Agreement”), Applicants (see Section II.A.2) have been authorized, consistent with the terms of the memorandum from the Council to the Commission, titled “Delegation of Authority for the Section 106 Review of Telecommunications Projects,” dated September 21, 2000, to initiate, coordinate, and assist the Commission with compliance with many aspects of the Section 106 review process for their Facilities; and
              
                Whereas, in August 2000, the Council established a Telecommunications Working Group (the “Working Group”) to provide a forum for the Commission, the Council, the National Conference of State Historic Preservation Officers (“Conference”), individual State Historic Preservation Officers (“SHPOs”), Tribal Historic Preservation Officers (“THPOs”), other tribal representatives, communications industry representatives, and other interested members of the public to discuss improved Section 106 compliance and to develop methods of streamlining the Section 106 review process; and
              
                Whereas, Section 214 of the NHPA (16 U.S.C. 470v) authorizes the Council to promulgate regulations implementing exclusions from Section 106 review, and Section 800.14(b) of the Council's regulations (36 CFR 800.14(b)) allows for programmatic agreements to streamline and tailor the Section 106 review process to particular federal programs, if they are consistent with the Council's regulations; and
              
                Whereas, the Commission, the Council, and the Conference executed on March 16, 2001, the Nationwide Programmatic Agreement for the Collocation of Wireless Antennas (the “Collocation Agreement”), in order to streamline review for the collocation of antennas on existing towers and other structures and thereby reduce the need for the construction of new towers (Attachment 1 to this Nationwide Agreement); and
              
                Whereas, the Council, the Conference, and the Commission now agree it is desirable to further streamline and tailor the Section 106 review process for Facilities that are not excluded from Section 106 review under the Collocation Agreement while protecting Historic Properties that are either listed in or eligible for listing in the National Register; and
              
                Whereas, the Working Group agrees that a nationwide programmatic agreement is a desirable and effective way to further streamline and tailor the Section 106 review process as it applies to Facilities; and
              
                Whereas, this Nationwide Agreement will, upon its execution by the Council, the Conference, and the Commission, constitute a substitute for the Council's rules with respect to certain Commission Undertakings; and
              
                Whereas, the Commission sought public comment on a draft of this Nationwide Agreement through a Notice of Proposed Rulemaking released on June 9, 2003;
              
                Whereas, the Commission has actively sought and received participation and comment from Indian tribes and NHOs regarding this Nationwide Agreement; and
              
                Whereas, the Commission has consulted with federally recognized Indian tribes regarding this Nationwide Agreement (see Report and Order, FCC 04-222, at ¶ 31); and
              
                Whereas, this Nationwide Agreement provides for appropriate public notification and participation in connection with the Section 106 process; and
              
                Whereas, Section 101(d)(6) of the NHPA provides that federal agencies “shall consult with any Indian tribe or Native Hawaiian organization” that attaches religious and cultural significance to properties of traditional religious and cultural importance that may be determined to be eligible for inclusion in the National Register and that might be affected by a federal undertaking (16 U.S.C. 470a(d)(6)); and
              
                Whereas, the Commission has adopted a “Statement of Policy on Establishing a Government-to-Government Relationship with Indian Tribes” dated June 23, 2000, pursuant to which the Commission: recognizes the unique legal relationship that exists between the federal government and Indian tribal governments, as reflected in the Constitution of the United States, treaties, federal statutes, Executive orders, and numerous court decisions; affirms the federal trust relationship with Indian tribes, and recognizes that this historic trust relationship requires the federal government to adhere to certain fiduciary standards in its dealings with Indian tribes; commits to working with Indian tribes on a government-to-government basis consistent with the principles of tribal self-governance; commits, in accordance with the federal government's trust responsibility, and to the extent practicable, to consult with tribal governments prior to implementing any regulatory action or policy that will significantly or uniquely affect tribal governments, their land and resources; strives to develop working relationships with tribal governments, and will endeavor to identify innovative mechanisms to facilitate tribal consultations in the Commission's regulatory processes; and endeavors to streamline its administrative process and procedures to remove undue burdens that its decisions and actions place on Indian tribes; and
              
                Whereas, the Commission does not delegate under this Programmatic Agreement any portion of its responsibilities to Indian tribes and NHOs, including its obligation to consult under Section 101(d)(6) of the NHPA; and
              
                Whereas, the terms of this Nationwide Agreement are consistent with and do not attempt to abrogate the rights of Indian tribes or NHOs to consult directly with the Commission regarding the construction of Facilities; and
              
                Whereas, the execution and implementation of this Nationwide Agreement will not preclude Indian tribes or NHOs, SHPO/THPOs, local governments, or members of the public from filing complaints with the Commission or the Council regarding effects on Historic Properties from any Facility or any activity covered under the terms of the Nationwide Agreement; and
              
                Whereas, Indian tribes and NHOs may request Council involvement in Section 106 cases that present issues of concern to Indian tribes or NHOs (see 36 CFR Part 800, Appendix A, Section (c)(4)); and
              
                Whereas, the Commission, after consulting with federally recognized Indian tribes, has developed an electronic Tower Construction Notification System through which Indian tribes and NHOs may voluntarily identify the geographic areas in which Historic Properties to which they attach religious and cultural significance may be located, Applicants may ascertain which participating Indian tribes and NHOs have identified such an interest in the geographic area in which they propose to construct Facilities, and Applicants may voluntarily provide electronic notification of proposed Facilities construction for the Commission to forward to participating Indian tribes, NHOs, and SHPOs/THPOs; and
              
                Whereas, the Council, the Conference and the Commission recognize that Applicants' use of qualified professionals experienced with the NHPA and Section 106 can streamline the review process and minimize potential delays; and
              
                Whereas, the Commission has created a position and hired a cultural resources professional to assist with the Section 106 process; and
              
                Whereas, upon execution of this Nationwide Agreement, the Council may still provide advisory comments to the Commission regarding the coordination of Section 106 reviews; notify the Commission of concerns raised by consulting parties and the public regarding an Undertaking; and participate in the resolution of adverse effects for complex, controversial, or other non-routine projects;
              
                Now Therefore, in consideration of the above provisions and of the covenants and agreements contained herein, the Council, the Conference and the Commission (the “Parties”) agree as follows:
              I. Applicability and Scope of This Nationwide Agreement
              A. This Nationwide Agreement (1) Excludes from Section 106 review certain Undertakings involving the construction and modification of Facilities, and (2) streamlines and tailors the Section 106 review process for other Undertakings involving the construction and modification of Facilities. An illustrative list of Commission activities in relation to which Undertakings covered by this Agreement may occur is provided as Attachment 2 to this Agreement.

              B. This Nationwide Agreement applies only to federal Undertakings as determined by the Commission (“Undertakings”). The Commission has sole authority to determine what activities undertaken by the Commission or its Applicants constitute Undertakings within the meaning of the NHPA. Nothing in this Agreement shall preclude the Commission from revisiting or affect the existing ability of any person to challenge any prior determination of what does or does not constitute an Undertaking. Maintenance and servicing of Towers, Antennas, and associated equipment are not deemed to be Undertakings subject to Section 106 review.
              

              C. This Agreement does not apply to Antenna Collocations that are exempt from Section 106 review under the Collocation Agreement (see Attachment 1). Pursuant to the terms of the Collocation Agreement, such Collocations shall not be subject to the Section 106 review process and shall not be submitted to the SHPO/THPO for review. This Agreement does apply to collocations that are not exempt from Section 106 review under the Collocation Agreement.
              D. This Agreement does not apply on “tribal lands” as defined under Section 800.16(x) of the Council's regulations, 36 CFR § 800.16(x) (“Tribal lands means all lands within the exterior boundaries of any Indian reservation and all dependent Indian communities.”). This Nationwide Agreement, however, will apply on tribal lands should a tribe, pursuant to appropriate tribal procedures and upon reasonable notice to the Council, Commission, and appropriate SHPO/THPO, elect to adopt the provisions of this Nationwide Agreement. Where a tribe that has assumed SHPO functions pursuant to Section 101(d)(2) of the NHPA (16 U.S.C. 470(d)(2)) has agreed to application of this Nationwide Agreement on tribal lands, the term SHPO/THPO denotes the Tribal Historic Preservation Officer with respect to review of proposed Undertakings on those tribal lands. Where a tribe that has not assumed SHPO functions has agreed to application of this Nationwide Agreement on tribal lands, the tribe may notify the Commission of the tribe's intention to perform the duties of a SHPO/THPO, as defined in this Nationwide Agreement, for proposed Undertakings on its tribal lands, and in such instances the term SHPO/THPO denotes both the State Historic Preservation Officer and the tribe's authorized representative. In all other instances, the term SHPO/THPO denotes the State Historic Preservation Officer.

              E. This Nationwide Agreement governs only review of Undertakings under Section 106 of the NHPA. Applicants completing the Section 106 review process under the terms of this Nationwide Agreement may not initiate construction without completing any environmental review that is otherwise required for effects other than historic preservation under the Commission's rules (See 47 CFR 1.1301-1.1319). Completion of the Section 106 review process under this Nationwide Agreement satisfies an Applicant's obligations under the Commission's rules with respect to Historic Properties, except for Undertakings that have been determined to have an adverse effect on Historic Properties and that therefore require preparation and filing of an Environmental Assessment (See 47 CFR 1.1307(a)(4)).
              F. This Nationwide Agreement does not govern any Section 106 responsibilities that agencies other than the Commission may have with respect to those agencies' federal Undertakings.
              II. Definitions
              A. The following terms are used in this Nationwide Agreement as defined below:
              1. Antenna. An apparatus designed for the purpose of emitting radio frequency (“RF”) radiation, to be operated or operating from a fixed location pursuant to Commission authorization, for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds, including the transmitting device and any on-site equipment, switches, wiring, cabling, power sources, shelters or cabinets associated with that antenna and added to a Tower, structure, or building as part of the original installation of the antenna. For most services, an Antenna will be mounted on or in, and is distinct from, a supporting structure such as a Tower, structure or building. However, in the case of AM broadcast stations, the entire Tower or group of Towers constitutes the Antenna for that station. For purposes of this Nationwide Agreement, the term Antenna does not include unintentional radiators, mobile stations, or devices authorized under Part 15 of the Commission's rules.
              2. Applicant. A Commission licensee, permittee, or registration holder, or an applicant or prospective applicant for a wireless or broadcast license, authorization or antenna structure registration, and the duly authorized agents, employees, and contractors of any such person or entity.
              3. Area of Potential Effects (“APE”). The geographic area or areas within which an Undertaking may directly or indirectly cause alterations in the character or use of Historic Properties, if any such properties exist.
              4. Collocation. The mounting or installation of an Antenna on an existing Tower, building, or structure for the purpose of transmitting radio frequency signals for telecommunications or broadcast purposes.
              5. Effect. An alteration to the characteristics of a Historic Property qualifying it for inclusion in or eligibility for the National Register.
              6. Experimental Authorization. An authorization issued to conduct experimentation utilizing radio waves for gathering scientific or technical operation data directed toward the improvement or extension of an established service and not intended for reception and use by the general public. “Experimental Authorization” does not include an “Experimental Broadcast Station” authorized under Part 74 of the Commission's rules.
              7. Facility. A Tower or an Antenna. The term Facility may also refer to a Tower and its associated Antenna(s).

              8. Field Survey. A research strategy that utilizes one or more visits to the area where construction is proposed as a means of identifying Historic Properties.
              9. Historic Property. Any prehistoric or historic district, site, building, structure, or object included in, or eligible for inclusion in, the National Register maintained by the Secretary of the Interior. This term includes artifacts, records, and remains that are related to and located within such properties. The term includes properties of traditional religious and cultural importance to an Indian tribe or NHO that meet the National Register criteria.
              10. National Register. The National Register of Historic Places, maintained by the Secretary of the Interior's office of the Keeper of the National Register.
              11. SHPO/THPO Inventory. A set of records of previously gathered information, authorized by state or tribal law, on the absence, presence and significance of historic and archaeological resources within the state or tribal land.
              12. Special Temporary Authorization. Authorization granted to a permittee or licensee to allow the operation of a station for a limited period at a specified variance from the terms of the station's permanent authorization or requirements of the Commission's rules applicable to the particular class or type of station.

              13. Submission Packet. The document to be submitted initially to the SHPO/THPO to facilitate review of the Applicant's findings and any determinations with regard to the potential impact of the proposed Undertaking on Historic Properties in the APE. There are two Submission Packets: (a) The New Tower Submission Packet (FCC Form 620) (See Attachment 3) and (b) The Collocation Submission Packet (FCC Form 621) (See Attachment 4). Any documents required to be submitted along with a Form are part of the Submission Packet.
              14. Tower. Any structure built for the sole or primary purpose of supporting Commission-licensed or authorized Antennas, including the on-site fencing, equipment, switches, wiring, cabling, power sources, shelters, or cabinets associated with that Tower but not installed as part of an Antenna as defined herein.
              B. All other terms not defined above or elsewhere in this Nationwide Agreement shall have the same meaning as set forth in the Council's rules section on Definitions (36 CFR 800.16) or the Commission's rules (47 CFR Chapter I).
              C. For the calculation of time periods under this Agreement, “days” mean “calendar days.” Any time period specified in the Agreement that ends on a weekend or a Federal or State holiday is extended until the close of the following business day.
              D. Written communications include communications by e-mail or facsimile.
              III. Undertakings Excluded From Section 106 Review
              Undertakings that fall within the provisions listed in the following sections III.A. through III.F. are excluded from Section 106 review by the SHPO/THPO, the Commission, and the Council, and, accordingly, shall not be submitted to the SHPO/THPO for review. The determination that an exclusion applies to an Undertaking should be made by an authorized individual within the Applicant's organization, and Applicants should retain documentation of their determination that an exclusion applies. Concerns regarding the application of these exclusions from Section 106 review may be presented to and considered by the Commission pursuant to Section XI.
              A. Enhancement of a tower and any associated excavation that does not involve a collocation and does not substantially increase the size of the existing tower, as defined in the Collocation Agreement. For towers constructed after March 16, 2001, this exclusion applies only if the tower has completed the Section 106 review process and any associated environmental reviews required by the Commission.

              B. Construction of a replacement for an existing communications tower and any associated excavation that does not substantially increase the size of the existing tower under elements 1-3 of the definition as defined in the Collocation Agreement (see Attachment 1 to this Agreement, Stipulation 1.c.1-3) and that does not expand the boundaries of the leased or owned property surrounding the tower by more than 30 feet in any direction or involve excavation outside these expanded boundaries or outside any existing access or utility easement related to the site. For towers constructed after March 16, 2001, this exclusion applies only if the tower has completed the Section 106 review process and any associated environmental reviews required by the Commission's rules.
              C. Construction of any temporary communications Tower, Antenna structure, or related Facility that involves no excavation or where all areas to be excavated will be located in areas described in Section VI.D.2.c.i below, including but not limited to the following:
              1. A Tower or Antenna authorized by the Commission for a temporary period, such as any Facility authorized by a Commission grant of Special Temporary Authority (“STA”) or emergency authorization;
              2. A cell on wheels (COW) transmission Facility;

              3. A broadcast auxiliary services truck, TV pickup station, remote pickup broadcast station (e.g., electronic newsgathering vehicle) authorized under Part 74 or temporary fixed or transportable earth station in the fixed satellite service (e.g., satellite newsgathering vehicle) authorized under Part 25;
              4. A temporary ballast mount Tower;
              5. Any Facility authorized by a Commission grant of an experimental authorization.
              For purposes of this Section III.C, the term “temporary” means “for no more than twenty-four months duration except in the case of those Facilities associated with national security.”
              D. Construction of a Facility less than 200 feet in overall height above ground level in an existing industrial park, 1
                 commercial strip mall, 2
                 or shopping center 3
                 that occupies a total land area of 100,000 square feet or more, provided that the industrial park, strip mall, or shopping center is not located within the boundaries of or within 500 feet of a Historic Property, as identified by the Applicant after a preliminary search of relevant records. Proposed Facilities within this exclusion must complete the process of participation of Indian tribes and NHOs pursuant to Section IV of this Agreement. If as a result of this process the Applicant or the Commission identifies a Historic Property that may be affected, the Applicant must complete the Section 106 review process pursuant to this Agreement notwithstanding the exclusion.
              
                
                  1 A tract of land that is planned, developed, and operated as an integrated facility for a number of individual industrial uses, with consideration to transportation facilities, circulation, parking, utility needs, aesthetics and compatibility.
              
              
                
                  2 A structure or grouping of structures, housing retail business, set back far enough from the street to permit parking spaces to be placed between the building entrances and the public right of way.
              
              
                
                  3 A group of commercial establishments planned, constructed, and managed as a total entity, with customer and employee parking provided on-site, provision for goods delivery separated from customer access, aesthetic considerations and protection from the elements, and landscaping and signage in accordance with an approved plan.
              
              E. Construction of a Facility in or within 50 feet of the outer boundary of a right-of-way designated by a Federal, State, local, or Tribal government for the location of communications Towers or above-ground utility transmission or distribution lines and associated structures and equipment and in active use for such purposes, provided:
              1. The proposed Facility would not constitute a substantial increase in size, under elements 1-3 of the definition in the Collocation Agreement, over existing structures located in the right-of-way within the vicinity of the proposed Facility, and;
              2. The proposed Facility would not be located within the boundaries of a Historic Property, as identified by the Applicant after a preliminary search of relevant records.
              Proposed Facilities within this exclusion must complete the process of participation of Indian tribes and NHOs pursuant to Section IV of this Agreement. If as a result of this process the Applicant or the Commission identifies a Historic Property that may be affected, the Applicant must complete the Section 106 review process pursuant to this Agreement notwithstanding the exclusion.
              F. Construction of a Facility in any area previously designated by the SHPO/THPO at its discretion, following consultation with appropriate Indian tribes and NHOs, as having limited potential to affect Historic Properties. Such designation shall be documented by the SHPO/THPO and made available for public review.
              IV. Participation of Indian Tribes and Native Hawaiian Organizations in Undertakings Off Tribal Lands
              A. The Commission recognizes its responsibility to carry out consultation with any Indian tribe or NHO that attaches religious and cultural significance to a Historic Property if the property may be affected by a Commission undertaking. This responsibility is founded in Sections 101(d)(6)(a-b) and 106 of the NHPA (16 U.S.C. 470a(d)(6)(a-b) and 470f), the regulations of the Council (36 CFR Part 800), the Commission's environmental regulations (47 CFR 1.1301-1.1319), and the unique legal relationship that exists between the federal government and Indian Tribal governments, as reflected in the Constitution of the United States, treaties, federal statutes, Executive orders, and numerous court decisions. This historic trust relationship requires the federal government to adhere to certain fiduciary standards in its dealings with Indian Tribes. (Commission Statement of Policy on Establishing a Government-to-Government Relationship with Indian Tribes).

              B. As an initial step to enable the Commission to fulfill its duty of consultation, Applicants shall use reasonable and good faith efforts to identify any Indian tribe or NHO that may attach religious and cultural significance to Historic Properties that may be affected by an Undertaking. Applicants should be aware that frequently, Historic Properties of religious and cultural significance to Indian tribes and NHOs are located on ancestral, aboriginal, or ceded lands of such tribes and organizations and Applicants should take this into account when complying with their responsibilities. Where an Indian tribe or NHO has voluntarily provided information to the Commission's Tower Construction Notification System regarding the geographic areas in which Historic Properties of religious and cultural significance to that Indian tribe or NHO may be located, reference to the Tower Construction Notification System shall constitute a reasonable and good faith effort at identification with respect to that Indian tribe or NHO. In addition, such reasonable and good faith efforts may include, but are not limited to, seeking relevant information from the relevant SHPO/THPO, Indian tribes, state agencies, the U.S. Bureau of Indian Affairs (“BIA”), or, where applicable, any federal agency with land holdings within the state (e.g., the U.S. Bureau of Land Management). Although these agencies can provide useful information in identifying potentially affected Indian tribes, contacting BIA, the SHPO or other federal and state agencies is not a substitute for seeking information directly from Indian tribes that may attach religious and cultural significance to a potentially affected Historic Property, as described below.
              C. After the Applicant has identified Indian tribes and NHOs that may attach religious and cultural significance to potentially affected Historic Properties, the Commission has the responsibility, and the Commission imposes on the Applicant the obligation, to ensure that contact is made at an early stage in the planning process with such Indian tribes and NHOs in order to begin the process of ascertaining whether such Historic Properties may be affected. This initial contact shall be made by the Commission or the Applicant, in accordance with the wishes of the Indian tribe or NHO. This contact shall constitute only an initial effort to contact the Indian tribe or NHO, and does not in itself fully satisfy the Applicant's obligations or substitute for government-to-government consultation unless the Indian tribe or NHO affirmatively disclaims further interest or the Indian tribe or NHO has otherwise agreed that such contact is sufficient. Depending on the preference of the Indian tribe or NHO, the means of initial contact may include, without limitation:
              1. Electronic notification through the Commission's Tower Construction Notification System;
              2. Written communication from the Commission at the request of the Applicant;
              3. Written, e-mail, or telephonic notification directly from the Applicant to the Indian tribe or NHO;
              4. Any other means that the Indian Tribe or NHO has informed the Commission are acceptable, including through the adoption of best practices pursuant to Section IV.J, below; or
              5. Any other means to which an Indian tribe or NHO and an Applicant have agreed pursuant to Section IV.K, below.
              D. The Commission will use its best efforts to ascertain the preferences of each Indian tribe and NHO for initial contact, and to make these preferences available to Applicants in a readily accessible format. In addition, the Commission will use its best efforts to ascertain, and to make available to Applicants, any locations or types of construction projects, within the broad geographic areas in which Historic Properties of religious and cultural significance to an Indian tribe or NHO may be located, for which the Indian tribe or NHO does not expect notification. To the extent they are comfortable doing so, the Commission encourages Indian tribes and NHOs to accept the Tower Construction Notification System as an efficient and thorough means of making initial contact.
              E. In the absence of any contrary indication of an Indian tribe's or NHO's preference, where an Applicant does not have a pre-existing relationship with an Indian tribe or NHO, initial contact with the Indian tribe or NHO shall be made through the Commission. Unless the Indian tribe or NHO has indicated otherwise, the Commission may make this initial contact through the Tower Construction Notification System. An Applicant that has a pre-existing relationship with an Indian tribe or NHO shall make initial contact in the manner that is customary to that relationship or in such other manner as may be accepted by the Indian tribe or NHO. An Applicant shall copy the Commission on any initial written or electronic direct contact with an Indian tribe or NHO, unless the Indian tribe or NHO has agreed through a best practices agreement or otherwise that such copying is not necessary.
              F. Applicants' direct contacts with Indian tribes and NHOs, where accepted by the Indian tribe or NHO, shall be made in a sensitive manner that is consistent with the reasonable wishes of the Indian tribe or NHO, where such wishes are known or can be reasonably ascertained. In general, unless an Indian tribe or NHO has provided guidance to the contrary, Applicants shall follow the following guidelines:
              1. All communications with Indian tribes shall be respectful of tribal sovereignty;
              2. Communications shall be directed to the appropriate representative designated or identified by the tribal government or other governing body;
              3. Applicants shall provide all information reasonably necessary for the Indian tribe or NHO to evaluate whether Historic Properties of religious and cultural significance may be affected. The parties recognize that it may be neither feasible nor desirable to provide complete information about the project at the time of initial contact, particularly when initial contact is made early in the process. Unless the Indian tribe or NHO affirmatively disclaims interest, however, it shall be provided with complete information within the earliest reasonable time frame;

              4. The Applicant must ensure that Indian tribes and NHOs have a reasonable opportunity to respond to all communications. Ordinarily, 30 days from the time the relevant tribal or NHO representative may reasonably be expected to have received an inquiry shall be considered a reasonable time. Should a tribe or NHO request additional time to respond, the Applicant shall afford additional time as reasonable under the circumstances. However, where initial contact is made automatically through the Tower Construction Notification System, and where an Indian tribe or NHO has stated that it is not interested in reviewing proposed construction of certain types or in certain locations, the Applicant need not await a response to contact regarding proposed construction meeting that description;
              5. Applicants should not assume that failure to respond to a single communication establishes that an Indian tribe or NHO is not interested in participating, but should make a reasonable effort to follow up.
              G. The purposes of communications between the Applicant and Indian tribes or NHOs are: (1) To ascertain whether Historic Properties of religious and cultural significance to the Indian tribe or NHO may be affected by the undertaking and consultation is therefore necessary, and (2) where possible, with the concurrence of the Indian tribe or NHO, to reach an agreement on the presence or absence of effects that may obviate the need for consultation. Accordingly, the Applicant shall promptly refer to the Commission any request from a federally recognized Indian tribe for government-to-government consultation. The Commission will then carry out government-to-government consultation with the Indian tribe. Applicants shall also seek guidance from the Commission in the event of any substantive or procedural disagreement with an Indian tribe or NHO, or if the Indian tribe or NHO does not respond to the Applicant's inquiries. Applicants are strongly advised to seek guidance from the Commission in cases of doubt.
              H. If an Indian tribe or NHO indicates that a Historic Property of religious and cultural significance to it may be affected, the Applicant shall invite the commenting tribe or organization to become a consulting party. If the Indian tribe or NHO agrees to become a consulting party, it shall be afforded that status and shall be provided with all of the information, copies of submissions, and other prerogatives of a consulting party as provided for in 36 CFR 800.2.
              I. Information regarding Historic Properties to which Indian tribes or NHOs attach religious and cultural significance may be highly confidential, private, and sensitive. If an Indian tribe or NHO requests confidentiality from the Applicant, the Applicant shall honor this request and shall, in turn, request confidential treatment of such materials or information in accordance with the Commission's rules and Section 304 of the NHPA (16 U.S.C. 470w-3(a)) in the event they are submitted to the Commission. The Commission shall provide such confidential treatment consistent with its rules and applicable federal laws. Although the Commission will strive to protect the privacy interests of all parties, the Commission cannot guarantee its own ability or the ability of Applicants to protect confidential, private, and sensitive information from disclosure under all circumstances.
              J. In order to promote efficiency, minimize misunderstandings, and ensure that communications among the parties are made in accordance with each Indian tribe or NHO's reasonable preferences, the Commission will use its best efforts to arrive at agreements regarding best practices with Indian tribes and NHOs and their representatives. Such best practices may include means of making initial contacts with Indian tribes and NHOs as well as guidelines for subsequent discussions between Applicants and Indian tribes or NHOs in fulfillment of the requirements of the Section 106 process. To the extent possible, the Commission will strive to achieve consistency among best practice agreements with Indian tribes and NHOs. Where best practices exist, the Commission encourages Applicants to follow those best practices.
              K. Nothing in this Section shall be construed to prohibit or limit Applicants and Indian tribes or NHOs from entering into or continuing pre-existing arrangements or agreements governing their contacts, provided such arrangements or agreements are otherwise consistent with federal law and no modification is made in the roles of other parties to the process under this Nationwide Agreement without their consent. Documentation of such alternative arrangements or agreements should be filed with the Commission.
              V. Public Participation and Consulting Parties
              A. On or before the date an Applicant submits the appropriate Submission Packet to the SHPO/THPO, as prescribed by Section VII, below, the Applicant shall provide the local government that has primary land use jurisdiction over the site of the planned Undertaking with written notification of the planned Undertaking.

              B. On or before the date an Applicant submits the appropriate Submission Packet to the SHPO/THPO, as prescribed by Section VII, below, the Applicant shall provide written notice to the public of the planned Undertaking. Such notice may be accomplished (1) through the public notification provisions of the relevant local zoning or local historic preservation process for the proposed Facility; or (2) by publication in a local newspaper of general circulation. In the alternative, an Applicant may use other appropriate means of providing public notice, including seeking the assistance of the local government.
              
              C. The written notice to the local government and to the public shall include: (1) The location of the proposed Facility including its street address; (2) a description of the proposed Facility including its height and type of structure; (3) instruction on how to submit comments regarding potential effects on Historic Properties; and (4) the name, address, and telephone number of a contact person.
              D. A SHPO/THPO may make available lists of other groups, including Indian tribes, NHOs and organizations of Indian tribes or NHOs, which should be provided notice for Undertakings to be located in particular areas.
              E. If the Applicant receives a comment regarding potentially affected Historic Properties, the Applicant shall consider the comment and either include it in the initial submission to the SHPO/THPO, or, if the initial submission has already been made, immediately forward the comment to the SHPO/THPO for review. An Applicant need not submit to the SHPO/THPO any comment that does not substantially relate to potentially affected Historic Properties.
              F. The relevant SHPO/THPO, Indian tribes and NHOs that attach religious and cultural significance to Historic Properties that may be affected, and the local government are entitled to be consulting parties in the Section 106 review of an Undertaking. The Council may enter the Section 106 process for a given Undertaking, on Commission invitation or on its own decision, in accordance with 36 CFR Part 800, Appendix A. An Applicant shall consider all written requests of other individuals and organizations to participate as consulting parties and determine which should be consulting parties. An Applicant is encouraged to grant such status to individuals or organizations with a demonstrated legal or economic interest in the Undertaking, or demonstrated expertise or standing as a representative of local or public interest in historic or cultural resources preservation. Any such individual or organization denied consulting party status may petition the Commission for review of such denial. Applicants may seek assistance from the Commission in identifying and involving consulting parties. All entities granted consulting party status shall be identified to the SHPO/THPO as part of the Submission Packet.
              G. Consulting parties are entitled to: (1) Receive notices, copies of submission packets, correspondence and other documents provided to the SHPO/THPO in a Section 106 review; and (2) be provided an opportunity to have their views expressed and taken into account by the Applicant, the SHPO/THPO and, where appropriate, by the Commission.
              VI. Identification, Evaluation, and Assessment of Effects
              A. In preparing the Submission Packet for the SHPO/THPO and consulting parties pursuant to Section VII of this Nationwide Agreement and Attachments 3 and 4, the Applicant shall: (1) Define the area of potential effects (APE); (2) identify Historic Properties within the APE; (3) evaluate the historic significance of identified properties as appropriate; and (4) assess the effects of the Undertaking on Historic Properties. The standards and procedures described below shall be applied by the Applicant in preparing the Submission Packet, by the SHPO/THPO in reviewing the Submission Packet, and where appropriate, by the Commission in making findings.
              B. Exclusion of Specific Geographic Areas from Review.
              The SHPO/THPO, consistent with relevant State or tribal procedures, may specify geographic areas in which no review is required for direct effects on archeological resources or no review is required for visual effects.
              C. Area of Potential Effects.
              1. The term “Area of Potential Effects” is defined in Section II.A.3 of this Nationwide Agreement. For purposes of this Nationwide Agreement, the APE for direct effects and the APE for visual effects are further defined and are to be established as described below.
              2. The APE for direct effects is limited to the area of potential ground disturbance and any property, or any portion thereof, that will be physically altered or destroyed by the Undertaking.
              3. The APE for visual effects is the geographic area in which the Undertaking has the potential to introduce visual elements that diminish or alter the setting, including the landscape, where the setting is a character-defining feature of a Historic Property that makes it eligible for listing on the National Register.
              4. Unless otherwise established through consultation with the SHPO/THPO, the presumed APE for visual effects for construction of new Facilities is the area from which the Tower will be visible:
              a. Within a half mile from the tower site if the proposed Tower is 200 feet or less in overall height;
              b. Within 3/4 of a mile from the tower site if the proposed Tower is more than 200 but no more than 400 feet in overall height; or
              c. Wthin 1 1/2 miles from the proposed tower site if the proposed Tower is more than 400 feet in overall height.
              5. In the event the Applicant determines, or the SHPO/THPO recommends, that an alternative APE for visual effects is necessary, the Applicant and the SHPO/THPO may mutually agree to an alternative APE.

              6. If the Applicant and the SHPO/THPO, after using good faith efforts, cannot reach an agreement on the use of an alternative APE, either the Applicant or the SHPO/THPO may submit the issue to the Commission for resolution. The Commission shall make its determination concerning an alternative APE within a reasonable time.
              D. Identification and Evaluation of Historic Properties.
              1. Identification and Evaluation of Historic Properties Within the APE for Visual Effects.
              a. Except to identify Historic Properties of religious and cultural significance to Indian tribes and NHOs, Applicants shall identify Historic Properties within the APE for visual effects by reviewing the following records. Applicants are required to review such records only to the extent they are available at the offices of the SHPO/THPO or can be found in publicly available sources identified by the SHPO/THPO. With respect to these properties, Applicants are not required to undertake a Field Survey or other measures other than reviewing these records in order to identify Historic Properties:
              i. Properties listed in the National Register;
              ii. Properties formally determined eligible for listing by the Keeper of the National Register;
              iii. Properties that the SHPO/THPO certifies are in the process of being nominated to the National Register;
              iv. Properties previously determined eligible as part of a consensus determination of eligibility between the SHPO/THPO and a Federal Agency or local government representing the Department of Housing and Urban Development (HUD); and
              v. Properties listed in the SHPO/THPO Inventory that the SHPO/THPO has previously evaluated and found to meet the National Register criteria, and that are identified accordingly in the SHPO/THPO Inventory.
              b. At an early stage in the planning process and in accordance with Section IV of this Nationwide Agreement, the Commission or the Applicant, as appropriate, shall gather information from Indian tribes or NHOs identified pursuant to Section IV.B to assist in identifying Historic Properties of religious and cultural significance to them within the APE for visual effects. Such information gathering may include a Field Survey where appropriate.
              c. Based on the sources listed above and public comment received pursuant to Section V of this Nationwide Agreement, the Applicant shall include in its Submission Packet a list of properties it has identified as apparent Historic Properties within the APE for visual effects.
              i. During the review period described in Section VII.A, the SHPO/THPO may identify additional properties included in the SHPO/THPO Inventory and located within the APE that the SHPO/THPO considers eligible for listing on the National Register, and notify the Applicant pursuant to Section VII.A.4.
              ii. The SHPO/THPO may also advise the Applicant that previously identified properties on the list no longer qualify for inclusion in the National Register.
              d. Applicants are encouraged at their discretion to use the services of professionals who meet the Secretary of the Interior's Professional Qualification Standards when identifying Historic Properties within the APE for visual effects.
              e. Applicants are not required to evaluate the historic significance of properties identified pursuant to Section VI.D.1.a., but may rely on the previous evaluation of these properties. Applicants may, at their discretion, evaluate whether such properties are no longer eligible for inclusion in the National Register and recommend to the SHPO/THPO their removal from consideration. Any such evaluation shall be performed by a professional who meets the Secretary of the Interior's Professional Qualification Standards.
              2. Identification and Evaluation of Historic Properties Within the APE for Direct Effects.
              a. In addition to the properties identified pursuant to Section VI.D.1, Applicants shall make a reasonable good faith effort to identify other above ground and archeological Historic Properties, including buildings, structures, and historic districts, that lie within the APE for direct effects. Such reasonable and good faith efforts may include a Field Survey where appropriate.
              b. Identification and evaluation of Historic Properties within the APE for direct effects, including any finding that an archeological Field Survey is not required, shall be undertaken by a professional who meets the Secretary of the Interior's Professional Qualification Standards. Identification and evaluation relating to archeological resources shall be performed by a professional who meets the Secretary of the Interior's Professional Qualification Standards in archeology.
              c. Except as provided below, the Applicant need not undertake a Field Survey for archeological resources where:
              i. the depth of previous disturbance exceeds the proposed construction depth (excluding footings and other anchoring mechanisms) by at least 2 feet as documented in the Applicant's siting analysis; or
              ii. geomorphological evidence indicates that cultural resource-bearing soils do not occur within the project area or may occur but at depths that exceed 2 feet below the proposed construction depth.

              d. At an early stage in the planning process and in accordance with Section IV of this Nationwide Agreement, the Commission or the Applicant, as appropriate, shall gather information from Indian tribes or NHOs identified pursuant to Section IV.B to assist in identifying archeological Historic Properties of religious and cultural significance to them within the APE for direct effects. If an Indian tribe or NHO provides evidence that supports a high probability of the presence of intact archeological Historic Properties within the APE for direct effects, the Applicant shall conduct an archeological Field Survey notwithstanding Section VI.D.2.c.
              e. Where the Applicant pursuant to Sections VI.D.2.c and VI.D.2.d finds that no archeological Field Survey is necessary, it shall include in its Submission Packet a report substantiating this finding. During the review period described in Section VII.A, the SHPO/THPO may, based on evidence that supports a high probability of the presence of intact archeological Historic Properties within the APE for direct effects, notify the Applicant that the Submission Packet is inadequate without an archeological Field Survey pursuant to Section VII.A.4.
              f. The Applicant shall conduct an archeological Field Survey within the APE for direct effects if neither of the conditions in Section VI.D.2.c applies, or if required pursuant to Section VI.D.2.d or e. The Field Survey shall be conducted in consul-tation with the SHPO/THPO and consulting Indian tribes or NHOs.
              g. The Applicant, in consultation with the SHPO/THPO and appropriate Indian tribes or NHOs, shall apply the National Register criteria (36 CFR Part 63) to properties identified within the APE for direct effects that have not previously been evaluated for National Register eligibility, with the exception of those identified pursuant to Section VI.D.1.a.
              3. Dispute Resolution. Where there is a disagreement regarding the identification or eligibility of a property, and after attempting in good faith to resolve the issue the Applicant and the SHPO/THPO continue to disagree, the Applicant or the SHPO/THPO may submit the issue to the Commission. The Commission shall handle such submissions in accordance with 36 CFR 800.4(c)(2).
              E. Assessment of Effects
              1. Applicants shall assess effects of the Undertaking on Historic Properties using the Criteria of Adverse Effect (36 CFR 800.5(a)(1)).
              2. In determining whether Historic Properties in the APE may be adversely affected by the Undertaking, the Applicant should consider factors such as the topography, vegetation, known presence of Historic Properties, and existing land use.
              3. An Undertaking will have a visual adverse effect on a Historic Property if the visual effect from the Facility will noticeably diminish the integrity of one or more of the characteristics qualifying the property for inclusion in or eligibility for the National Register. Construction of a Facility will not cause a visual adverse effect except where visual setting or visual elements are character-defining features of eligibility of a Historic Property located within the APE.
              4. For collocations not excluded from review by the Collocation Agreement or this Agreement, the assessment of effects will consider only effects from the newly added or modified Facilities and not effects from the existing Tower or Antenna.
              5. Assessment pursuant to this Agreement shall be performed by professionals who meet the Secretary of the Interior's Professional Qualification Standards.
              VII. Procedures
              A. Use of the Submission Packet
              1. For each Undertaking within the scope of this Nationwide Agreement, the Applicant shall initially determine whether there are no Historic Properties affected, no adverse effect on Historic Properties, or an adverse effect on Historic Properties. The Applicant shall prepare a Submission Packet and submit it to the SHPO/THPO and to all consulting parties, including any Indian tribe or NHO that is participating as a consulting party.
              2. The SHPO/THPO shall have 30 days from receipt of the requisite documentation to review the Submission Packet.
              3. If the SHPO/THPO receives a comment or objection, in accordance with Section V.E, more than 25 but less than 31 days following its receipt of the initial submission, the SHPO/THPO shall have five calendar days to consider such comment or objection before the Section 106 process is complete or the matter may be submitted to the Commission.
              4. If the SHPO/THPO determines the Applicant's Submission Packet is inadequate, or if the SHPO/THPO identifies additional Historic Properties within the APE, the SHPO/THPO will immediately notify the Applicant and describe any deficiencies. The SHPO/THPO may close its file without prejudice if the Applicant does not resubmit an amended Submission Packet within 60 days following the Applicant's receipt of the returned Submission Packet. Resubmission of the Submission Packet to the SHPO/THPO commences a new 30 day period for review.
              B. Determinations of No Historic Properties Affected

              1. If the SHPO/THPO concurs in writing with the Applicant's determination of no Historic Properties affected, it is deemed that no Historic Properties exist within the APE or the Undertaking will have no effect on any Historic Properties located within the APE. The Section 106 process is then complete, and the Applicant may proceed with the project, unless further processing for reasons other than Section 106 is required.
              2. If the SHPO/THPO does not provide written notice to the Applicant that it agrees or disagrees with the Applicant's determination of no Historic Properties affected within 30 days following receipt of a complete Submission Packet, it is deemed that no Historic Properties exist within the APE or the Undertaking will have no effect on Historic Properties. The Section 106 process is then complete and the Applicant may proceed with the project, unless further processing for reasons other than Section 106 is required.
              3. If the SHPO/THPO provides written notice within 30 days following receipt of the Submission Packet that it disagrees with the Applicant's determination of no Historic Properties affected, it should provide a short and concise explanation of exactly how the criteria of eligibility and/or criteria of Adverse Effect would apply. The Applicant and the SHPO/THPO should engage in further discussions and make a reasonable and good faith effort to resolve their disagreement.
              4. If the SHPO/THPO and Applicant do not resolve their disagreement, the Applicant may at any time choose to submit the matter, together with all relevant documents, to the Commission, advising the SHPO/THPO accordingly.
              C. Determinations of No Adverse Effect
              1. If the SHPO/THPO concurs in writing with the Applicant's determination of no adverse effect, the Facility is deemed to have no adverse effect on Historic Properties. The Section 106 process is then complete and the Applicant may proceed with the project, unless further processing for reasons other than Section 106 is required.
              2. If the SHPO/THPO does not provide written notice to the Applicant that it agrees or disagrees with the Applicant's determination of no adverse effect within thirty days following its receipt of a complete Submission Packet, the SHPO/THPO is presumed to have concurred with the Applicant's determination. The Applicant shall, pursuant to procedures to be promulgated by the Commission, forward a copy of its Submission Packet to the Commission, together with all correspondence with the SHPO/THPO and any comments or objections received from the public, and advise the SHPO/THPO accordingly. The Section 106 process shall then be complete unless the Commission notifies the Applicant otherwise within 15 days after the Commission receives the Submission Packet and accompanying material electronically or 25 days after the Commission receives this material by other means.
              3. If the SHPO/THPO provides written notice within 30 days following receipt of the Submission Packet that it disagrees with the Applicant's determination of no adverse effect, it should provide a short and concise explanation of the Historic Properties it believes to be affected and exactly how the criteria of Adverse Effect would apply. The Applicant and the SHPO/THPO should engage in further discussions and make a reasonable and good faith effort to resolve their disagreement.
              4. If the SHPO/THPO and Applicant do not resolve their dispute, the Applicant may at any time choose to submit the matter, together with all relevant documents, to the Commission, advising the SHPO/THPO accordingly.
              5. Whenever the Applicant or the Commission concludes, or a SHPO/THPO advises, that a proposed project will have an adverse effect on a Historic Property, after applying the criteria of Adverse Effect, the Applicant and the SHPO/THPO are encouraged to investigate measures that would avoid the adverse effect and permit a conditional “No Adverse Effect” determination.
              6. If the Applicant and SHPO/THPO mutually agree upon conditions that will result in no adverse effect, the Applicant shall advise the SHPO/THPO in writing that it will comply with the conditions. The Applicant can then make a determination of no adverse effect subject to its implementation of the conditions. The Undertaking is then deemed conditionally to have no adverse effect on Historic Properties, and the Applicant may proceed with the project subject to compliance with those conditions. Where the Commission has previously been involved in the matter, the Applicant shall notify the Commission of this resolution.
              D. Determinations of Adverse Effect
              1. If the Applicant determines at any stage in the process that an Undertaking would have an adverse effect on Historic Properties within the APE(s), or if the Commission so finds, the Applicant shall submit to the SHPO/THPO a plan designed to avoid, minimize, or mitigate the adverse effect.
              2. The Applicant shall forward a copy of its submission with its mitigation plan and the entire record to the Council and the Commission. Within fifteen days following receipt of the Applicant's submission, the Council shall indicate whether it intends to participate in the negotiation of a Memorandum of Agreement by notifying both the Applicant and the Commission.
              3. Where the Undertaking would have an adverse effect on a National Historic Landmark, the Commission shall request the Council to participate in consultation and shall invite participation by the Secretary of the Interior.

              4. The Applicant, SHPO/THPO, and consulting parties shall negotiate a Memorandum of Agreement that shall be sent to the Commission for review and execution.
              
              5. If the parties are unable to agree upon mitigation measures, they shall submit the matter to the Commission, which shall coordinate additional actions in accordance with the Council's rules, including 36 CFR 800.6(b)(1)(v) and 800.7.
              E. Retention of Information
              The SHPO/THPO shall, subject to applicable state or tribal laws and regulations, and in accordance with its rules and procedures governing historic property records, retain the information in the Submission Packet pertaining to the location and National Register eligibility of Historic Properties and make such information available to Federal agencies and Applicants in other Section 106 reviews, where disclosure is not prevented by the confidentiality standards in 36 CFR 800.11(c).
              F. Removal of Obsolete Towers
              Applicants that construct new Towers under the terms of this Nationwide Agreement adjacent to or within the boundaries of a Historic Property are encouraged to disassemble such Towers should they become obsolete or remain vacant for a year or more.
              VIII. Emergency Situations
              Unless the Commission deems it necessary to issue an emergency authorization in accordance with its rules, or the Undertaking is otherwise excluded from Section 106 review pursuant to the Collocation Agreement or Section III of this Agreement, the procedures in this Agreement shall apply.
              IX. Inadvertent or Post-Review Discoveries
              A. In the event that an Applicant discovers a previously unidentified site within the APE that may be a Historic Property that would be affected by an Undertaking, the Applicant shall promptly notify the Commission, the SHPO/THPO and any potentially affected Indian tribe or NHO, and within a reasonable time shall submit to the Commission, the SHPO/THPO and any potentially affected Indian tribe or NHO, a written report evaluating the property's eligibility for inclusion in the National Register. The Applicant shall seek the input of any potentially affected Indian tribe or NHO in preparing this report. If found during construction, construction must cease until evaluation has been completed.
              B. If the Applicant and SHPO/THPO concur that the discovered resource is eligible for listing in the National Register, the Applicant will consult with the SHPO/THPO, and Indian tribes or NHOs as appropriate, to evaluate measures that will avoid, minimize, or mitigate adverse effects. Upon agreement regarding such measures, the Applicant shall implement them and notify the Commission of its action.
              C. If the Applicant and SHPO/THPO cannot reach agreement regarding the eligibility of a property, the matter will be referred to the Commission for review in accordance with Section VI.D.3. If the Applicant and the SHPO/THPO cannot reach agreement on measures to avoid, minimize, or mitigate adverse effects, the matter shall be referred to the Commission for appropriate action.
              D. If the Applicant discovers any human or burial remains during implementation of an Undertaking, the Applicant shall cease work immediately, notify the SHPO/THPO and Commission, and adhere to applicable State and Federal laws regarding the treatment of human or burial remains.
              X. Construction Prior to Compliance With Section 106
              A. The terms of Section 110(k) of the National Historic Preservation Act (16 U.S.C. 470h-2(k)) (“Section 110(k)”) apply to Undertakings covered by this Agreement. Any SHPO/THPO, potentially affected Indian tribe or NHO, the Council, or a member of the public may submit a complaint to the Commission alleging that a facility has been constructed or partially constructed after the effective date of this Agreement in violation of Section 110(k). Any such complaint must be in writing and supported by substantial evidence specifically describing how Section 110(k) has been violated. Upon receipt of such complaint the Commission will assume responsibility for investigating the applicability of Section 110(k) in accordance with the provisions herein.
              B. If upon its initial review, the Commission concludes that a complaint on its face demonstrates a probable violation of Section 110(k), the Commission will immediately notify and provide the relevant Applicant with copies of the Complaint and order that all construction of a new tower or installation of any new collocations immediately cease and remain suspended pending the Commission's resolution of the complaint.
              C. Within 15 days of receipt, the Commission will review the complaint and take appropriate action, which the Commission may determine, and which may include the following:
              1. Dismiss the complaint without further action if the complaint does not establish a probable violation of Section 110(k) even if the allegations are taken as true;
              2. Provide the Applicant with a copy of the complaint and request a written response within a reasonable time;

              3. Request from the Applicant a background report which documents the history and chronology of the planning and construction of the Facility;
              
              4. Request from the Applicant a summary of the steps taken to comply with the requirements of Section 106 as set forth in this Nationwide Agreement, particularly the application of the Criteria of Adverse Effect;
              5. Request from the Applicant copies of any documents regarding the planning or construction of the Facility, including correspondence, memoranda, and agreements;
              6. If the Facility was constructed prior to full compliance with the requirements of Section 106, request from the Applicant an explanation for such failure, and possible measures that can be taken to mitigate any resulting adverse effects on Historic Properties.

              D. If the Commission concludes that there is a probable violation of Section 110(k) (i.e., that “with intent to avoid the requirements of Section 106, [an Applicant] has intentionally significantly adversely affected a Historic Property”), the Commission shall notify the Applicant and forward a copy of the documentation set forth in Section X.C. to the Council and, as appropriate, the SHPO/THPO and other consulting parties, along with the Commission's opinion regarding the probable violation of Section 110(k). The Commission will consider the views of the consulting parties in determining a resolution, which may include negotiating a Memorandum of Agreement (MOA) that will resolve any adverse effects. The Commission, SHPO/THPO, Council, and Applicant shall sign the MOA to evidence acceptance of the mitigation plan and conclusion of the Section 106 review process.
              E. Nothing in Section X or any other provision of this Agreement shall preclude the Commission from continuing or instituting enforcement proceedings under the Communications Act and its rules against an Applicant that has constructed a Facility prior to completing required review under this Agreement. Sanctions for violations of the Commission's rules may include any sanctions allowed under the Communications Act and the Commission's rules.
              F. The Commission shall provide copies of all concluding reports or orders for all Section 110(k) investigations conducted by the Commission to the original complainant, the Applicant, the relevant local government, and other consulting parties.
              G. Facilities that are excluded from Section 106 review pursuant to the Collocation Agreement or Section III of this Agreement are not subject to review under this provision. Any parties who allege that such Facilities have violated Section 110(k) should notify the Commission in accordance with the provisions of Section XI, Public Comments and Objections.
              XI. Public Comments and Objections
              Any member of the public may notify the Commission of concerns it has regarding the application of this Nationwide Agreement within a State or with regard to the review of individual Undertakings covered or excluded under the terms of this Agreement. Comments related to telecommunications activities shall be directed to the Wireless Telecommunications Bureau and those related to broadcast facilities to the Media Bureau. The Commission will consider public comments and following consultation with the SHPO/THPO, potentially affected Indian tribes and NHOs, or Council, where appropriate, take appropriate actions. The Commission shall notify the objector of the outcome of its actions.
              XII. Amendments
              The signatories may propose modifications or other amendments to this Nationwide Agreement. Any amendment to this Agreement shall be subject to appropriate public notice and comment and shall be signed by the Commission, the Council, and the Conference.
              XIII. Termination
              A. Any signatory to this Nationwide Agreement may request termination by written notice to the other parties. Within sixty (60) days following receipt of a written request for termination from a signatory, all other signatories shall discuss the basis for the termination request and seek agreement on amendments or other actions that would avoid termination.
              B. In the event that this Agreement is terminated, the Commission and all Applicants shall comply with the requirements of 36 CFR Part 800.
              XIV. Annual Review
              The signatories to this Nationwide Agreement will meet annually on or about the anniversary of the effective date of the Agreement to discuss the effectiveness of this Agreement, including any issues related to improper implementation, and to discuss any potential amendments that would improve the effectiveness of this Agreement.
              XV. Reservation of Rights
              Neither execution of this Agreement, nor implementation of or compliance with any term herein, shall operate in any way as a waiver by any party hereto, or by any person or entity complying herewith or affected hereby, of a right to assert in any court of law any claim, argument or defense regarding the validity or interpretation of any provision of the NHPA or its implementing regulations contained in 36 CFR Part 800.
              XVI. Severability

              If any section, subsection, paragraph, sentence, clause or phrase in this Agreement is, for any reason, held to be unconstitutional or invalid or ineffective, such decision shall not affect the validity or effectiveness of the remaining portions of this Agreement.
              
                In witness whereof, the Parties have caused this Agreement to be executed by their respective authorized officers as of the day and year first written above.
              
              Federal Communications Commission
              
              
              Chairman
              
              Date
              
              Advisory Council on Historic Preservation
              
              
              Chairman
              
              Date
              
              National Conference of State Historic Preservation Officers
              
              
              
              Date
              [70 FR 580, Jan. 4, 2005]
            
          
        
        
          Pt. 2
          PART 2—FREQUENCY ALLOCATIONS AND RADIO TREATY MATTERS; GENERAL RULES AND REGULATIONS
          
            
              Subpart A—Terminology
              Sec.
              2.1
              Terms and definitions.
            
            
              Subpart B—Allocation, Assignment, and Use of Radio Frequencies
              2.100
              International regulations in force.
              2.101
              Frequency and wavelength bands.
              2.102
              Assignment of frequencies.
              2.103
              Federal use of non-Federal frequencies.
              2.104
              International Table of Frequency Allocations.
              2.105
              United States Table of Frequency Allocations.
              2.106
              Table of Frequency Allocations.
              2.107
              Radio astronomy station notification.
              2.108
              Policy regarding the use of the fixed-satellite allocations in the 3.6-3.7, 4.5-4.8, and 5.85-5.925 GHz bands.
            
            
              Subpart C—Emissions
              2.201
              Emission, modulation, and transmission characteristics.
              2.202
              Bandwidths.
            
            
              Subpart D—Call Signs and Other Forms of Identifying Radio Transmissions
              2.301
              Station identification requirement.
              2.302
              Call signs.
              2.303
              Other forms of identification of stations.
            
            
              Subpart E—Distress, Disaster, and Emergency Communications
              2.401
              Distress messages.
              2.402
              Control of distress traffic.
              2.403
              Retransmission of distress message.
              2.404
              Resumption of operation after distress.
              2.405
              Operation during emergency.
              2.406
              National defense; free service.
              2.407
              National defense; emergency authorization.
            
            
              Subparts F-G [Reserved]
            
            
              Subpart H—Prohibition Against Eavesdropping
              2.701
              Prohibition against use of a radio device for eavesdropping.
            
            
              Subpart I—Marketing of Radiofrequency Devices
              2.801
              Radiofrequency device defined.
              2.803
               Marketing of radio frequency devices prior to equipment authorization.
              2.805
               Operation of radio frequency devices prior to equipment authorization.
              2.807
              Statutory exceptions.
              2.811
              Transmitters operated under part 73 of this chapter.
              2.813
              Transmitters operated in the Instructional Television Fixed Service.
              2.815
              External radio frequency power amplifiers.
            
            
              Subpart J—Equipment Authorization Procedures
              
                General Provisions
                2.901
                Basis and purpose.
                2.906
                Supplier's Declaration of Conformity.
                2.907
                Certification.
                2.908
                Identical defined.
                2.909
                Responsible party.
                2.910
                Incorporation by reference.
              
              
                Application Procedures for Equipment Authorizations
                2.911
                Application requirements.
                2.915
                Grant of application.
                2.917
                Dismissal of application.
                2.919
                Denial of application.
                2.921
                Hearing on application.
                2.923
                Petition for reconsideration; application for review.
                2.924
                Marketing of electrically identical equipment having multiple trade names and models or type numbers under the same FCC Identifier.
                2.925
                Identification of equipment.
                2.926
                FCC identifier.
              
              
                
                Conditions Attendant to an Equipment Authorization
                2.927
                Limitations on grants.
                2.929
                Changes in name, address, ownership or control of grantee.
                2.931
                Responsibilities.
                2.932
                Modification of equipment.
                2.933
                Change in identification of equipment.
                2.935
                Electronic labeling of radiofrequency devices.
                2.937
                Equipment defect and/or design change.
                2.938
                Retention of records.
                2.939
                Revocation or withdrawal of equipment authorization.
                2.941
                Availability of information relating to grants.
                2.944
                Software defined radios.
                2.945
                Submission of equipment for testing and equipment records.
                2.947
                Measurement procedure.
                2.948
                Measurement facilities.
                2.949
                Recognition of laboratory accreditation bodies.
                2.950
                Transition periods.
              
              
                Telecommunication Certification Bodies (TCBs)
                2.960
                Recognition of Telecommunication Certification Bodies (TCBs).
                2.962
                Requirements for Telecommunication Certification Bodies.
                2.964
                Pre-approval guidance procedure for Telecommunication Certification Bodies.
              
              
                Certification
                2.1031
                Cross reference.
                2.1033
                Application for certification.
                2.1035
                [Reserved]
                2.1041
                Measurement procedure.
                2.1043
                Changes in certificated equipment.
                2.1046
                Measurements required: RF power output.
                2.1047
                Measurements required: Modulation characteristics.
                2.1049
                Measurements required: Occupied bandwidth.
                2.1051
                Measurements required: Spurious emissions at antenna terminals.
                2.1053
                Measurements required: Field strength of spurious radiation.
                2.1055
                Measurements required: Frequency stability.
                2.1057
                Frequency spectrum to be investigated.
                2.1060
                Equipment for use in the amateur radio service.
              
              
                Supplier's Declaration of Conformity
                2.1071
                Cross reference.
                2.1072
                Limitation on Supplier's Declaration of Conformity.
                2.1074
                Identification.
                2.1077
                Compliance information.
              
              
                Radiofrequency Radiation Exposure
                2.1091
                Radiofrequency radiation exposure evaluation: mobile devices.
                2.1093
                Radiofrequency radiation exposure evaluation: portable devices.
              
            
            
              Subpart K—Importation of Devices Capable of Causing Harmful Interference
              2.1201
              Purpose.
              2.1202
              Exclusions.
              2.1203
              General requirement for entry into the U.S.A.
              2.1204
              Import conditions.
              2.1207
              Examination of imported equipment.
            
            
              Subpart L [Reserved]
            
            
              Subpart M—Advance Approval of Subscription TV Transmission Systems
              
                Advance Approval Procedure
                2.1400
                Application for advance approval under part 73.
              
            
            
              Subpart N [Reserved]
            
          
          
            Authority:
            47 U.S.C. 154, 302a, 303, and 336, unless otherwise noted.
          
          
            Source:
            28 FR 12465, Nov. 22, 1963, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 2 appear at 63 FR 54077, Oct. 8, 1998.
          
          
            Subpart A—Terminology
            
              § 2.1
              Terms and definitions.
              (a) Where a term or definition appears in this part of the Commission's Rules, it shall be the definitive term or definition and shall prevail throughout the Commission's Rules.

              (b) The source of each definition is indicated as follows:
              
              CS—Annex to the Constitution of the International Telecommunication Union (ITU)
              CV—Annex to the Convention of the ITU
              FCC—Federal Communications Commission
              RR—ITU Radio Regulations
              

              (c) The following terms and definitions are issued:
              
              
                Accepted Interference. 1
                 Interference at a higher level than defined as permissible interference and which has been agreed upon between two or more administrations without prejudice to other administrations. (RR)
              
                
                  1 The terms permissible interference and accepted interference are used in the coordination of frequency assignments between administrations.
              
              
                Active Satellite. A satellite carrying a station intended to transmit or retransmit radiocommunication signals. (RR)
              
                Active Sensor. A measuring instrument in the earth exploration-satellite service or in the space research service by means of which information is obtained by transmission and reception of radio waves. (RR)
              
                Adaptive System. A radiocommunication system which varies its radio characteristics according to channel quality. (RR)
              
                Administration. Any governmental department or service responsible for discharging the obligations undertaken in the Constitution of the International Telecommunication Union, in the Convention of the International Telecommunication Union and in the Administrative Regulations. (CS)
              
                Aeronautical Earth Station. An Earth station in the fixed-satellite service, or, in some cases, in the aeronautical mobile-satellite service, located at a specified fixed point on land to provide a feeder link for the aeronautical mobile-satellite service. (RR)
              
                Aeronautical Fixed Service. A radiocommunication service between specified fixed points provided primarily for the safety of air navigation and for the regular, efficient and economical operation of air transport. (RR)
              
                Aeronautical Fixed Station. A station in the aeronautical fixed service. (RR)
              
                Aeronautical Mobile Off-Route (OR) Service. An aeronautical mobile service intended for communications, including those relating to flight coordination, primarily outside national or international civil air routes. (RR)
              
                Aeronautical Mobile Route (R) Service. An aeronautical mobile service reserved for communications relating to safety and regularity of flight, primarily along national or international civil air routes. (RR)
              
                Aeronautical Mobile-Satellite Off-Route (OR) Service. An aeronautical mobile-satellite service intended for communications, including those relating to flight coordination, primarily outside national and international civil air routes. (RR)
              
                Aeronautical Mobile-Satellite Route (R) Service. An aeronautical mobile-satellite service reserved for communications relating to safety and regularity of flights, primarily along national or international civil air routes. (RR)
              
                Aeronautical Mobile-Satellite Service. A mobile-satellite service in which mobile earth stations are located on board aircraft; survival craft stations and emergency position-indicating radiobeacon stations may also participate in this service. (RR)
              
                Aeronautical Mobile Service. A mobile service between aeronautical stations and aircraft stations, or between aircraft stations, in which survival craft stations may participate; emergency position-indicating radiobeacon stations may also participate in this service on designated distress and emergency frequencies. (RR)
              
                Aeronautical Radionavigation-Satellite Service. A radionavigation-satellite service in which earth stations are located on board aircraft. (RR)
              
                Aeronautical Radionavigation Service. A radio-navigation service intended for the benefit and for the safe operation of aircraft. (RR)
              
                Aeronautical Station. A land station in the aeronautical mobile service.
              
              
                Note:
                In certain instances, an aeronautical station may be located, for example, on board ship or on a platform at sea. (RR)
              
              
              
                Aircraft Earth Station. A mobile earth station in the aeronautical mobile-satellite service located on board an aircraft. (RR)
              
                Aircraft Station. A mobile station in the aeronautical mobile service, other than a survival craft station, located on board an aircraft. (RR)
              
                Allocation (of a frequency band). Entry in the Table of Frequency Allocations of a given frequency band for the purpose of its use by one or more terrestrial or space radiocommunication services or the radio astronomy service under specified conditions. This term shall also be applied to the frequency band concerned. (RR)
              
                Allotment (of a radio frequency or radio frequency channel). Entry of a designated frequency channel in an agreed plan, adopted by a competent conference, for use by one or more administrations for a terrestrial or space radiocommunication service in one or more identified countries or geographical area and under specified conditions. (RR)
              
                Altitude of the Apogee or Perigee. The altitude of the apogee or perigee above a specified reference surface serving to represent the surface of the Earth. (RR)
              
                Amateur-Satellite Service. A radiocommunication service using space stations on earth satellites for the same purposes as those of the amateur service. (RR)
              
                Amateur Service. A radiocommunication service for the purpose of self-training, intercommunication and technical investigations carried out by amateurs, that is, by duly authorized persons interested in radio technique solely with a personal aim and without pecuniary interest. (RR)
              
                Amateur Station. A station in the amateur service. (RR)
              
                Assigned Frequency. The centre of the frequency band assigned to a station. (RR)
              
                Assigned Frequency Band. The frequency band within which the emission of a station is authorized; the width of the band equals the necessary bandwidth plus twice the absolute value of the frequency tolerance. Where space stations are concerned, the assigned frequency band includes twice the maximum Doppler shift that may occur in relation to any point of the Earth's surface. (RR)
              
                Assignment (of a radio frequency or radio frequency channel). Authorization given by an administration for a radio station to use a radio frequency or radio frequency channel under specified conditions. (RR)
              
                Base Earth Station. An earth station in the fixed-satellite service or, in some cases, in the land mobile-satellite service, located at a specified fixed point or within a specified area on land to provide a feeder link for the land mobile-satellite service. (RR)
              
                Base Station. A land station in the land mobile service. (RR)
              
                Broadcasting-Satellite Service. A radiocommunication service in which signals transmitted or retransmitted by space stations are intended for direct reception by the general public.
              
              
                Note:
                In the broadcasting-satellite service, the term direct reception shall encompass both individual reception and community reception. (RR)
              
              
              
                Broadcasting Service. A radiocommunication service in which the transmissions are intended for direct reception by the general public. This service may include sound transmissions, television transmissions or other types of transmission. (CS)
              
                Broadcasting Station. A station in the broadcasting service. (RR)
              
                Carrier Power (of a radio transmitter). The average power supplied to the antenna transmission line by a transmitter during one radio frequency cycle taken under the condition of no modulation. (RR)
              
                Characteristic Frequency. A frequency which can be easily identified and measured in a given emission.
              
              
                Note:
                A carrier frequency may, for example, be designated as the characteristic frequency. (RR)
              
              
              
                Class of Emission. The set of characteristics of an emission, designated by standard symbols, e.g., type of modulation, modulating signal, type of information to be transmitted, and also if appropriate, any additional signal characteristics. (RR)
              
                Coast Earth Station. An earth station in the fixed-satellite service or, in some cases, in the maritime mobile-satellite service, located at a specified fixed point on land to provide a feeder link for the maritime mobile-satellite service. (RR)
              
                Coast Station. A land station in the maritime mobile service. (RR)
              
                Community Reception (in the broadcasting-satellite service). The reception of emissions from a space station in the broadcasting-satellite service by receiving equipment, which in some cases may be complex and have antennae larger than those for individual reception, and intended for use: (1) by a group of the general public at one location; or (2) through a distribution system covering a limited area. (RR)
              
                Conterminous United States. The contiguous 48 States and the District of Columbia. (FCC)
              
                Coordinated Universal Time (UTC). Time scale, based on the second (SI), as defined in Recommendation ITU-R TF.460-6.
              
              
                Note:

                For most practical purposes associated with the ITU Radio Regulations, UTC is equivalent to mean solar time at the prime meridian (0° longitude), formerly expressed in GMT. (RR)
              
              
              
                Coordination Area. When determining the need for coordination, the area surrounding an earth station sharing the same frequency band with terrestrial stations, or surrounding a transmitting earth station sharing the same bidirectionally allocated frequency band with receiving earth stations, beyond which the level of permissible interference will not be exceeded and coordination is therefore not required. (RR)
              
                Coordination Contour. The line enclosing the coordination area. (RR)
              
                Coordination Distance. When determining the need for coordination, the distance on a given azimuth from an earth station sharing the same frequency band with terrestrial stations, or from a transmitting earth station sharing the same bidirectionally allocated frequency band with receiving earth stations, beyond which the level of permissible interference will not be exceeded and coordination is therefore not required. (RR)
              
                Deep Space. Space at distance from the Earth equal to, or greater than, 2 × 106 kilometers. (RR)
              
                Differential Global Positioning System (DGPS) Station. A differential RNSS station for specific augmentation of GPS.
              
                Differential Radionavigation Satellite Service (Differential RNSS) Station. A station used for the transmission of differential correction data and related information (such as ionospheric data and RNSS satellite integrity information) as an augmentation to an RNSS system for the purpose of improved navigation accuracy.
              
                Direct Sequence Systems. A spread spectrum system in which the carrier has been modulated by a high speed spreading code and an information data stream. The high speed code sequence dominates the “modulating function” and is the direct cause of the wide spreading of the transmitted signal.
              
                Duplex Operation. Operating method in which transmission is possible simultaneously in both directions of a telecommunication channel. 3
                 (RR)
              
                
                  3 In general, duplex operation and semi-duplex operation require two frequencies in radiocommunication; simplex operation may use either one or two.
              
              
                Earth Exploration-Satellite Service. A radiocommunication service between earth stations and one or more space stations, which may include links between space stations, in which:
              (1) Information relating to the characteristics of the Earth and its natural phenomena, including data relating to the state of the environment, is obtained from active sensors or passive sensors on Earth satellites;
              (2) Similar information is collected from airborne or Earth-based platforms;
              (3) Such information may be distributed to earth stations within the system concerned; and

              (4) Platform interrogation may be included. This service may also include feeder links necessary for its operation. (RR)
              
              
                Earth Station. A station located either on the earth's surface or within the major portion of earth's atmosphere and intended for communication:
              (1) With one or more space stations; or
              (2) With one or more stations of the same kind by means of one or more reflecting satellites or other objects in space. (RR)
              
                Effective Radiated Power (e.r.p) (in a given direction). The product of the power supplied to the antenna and its gain relative to a half-wave dipole in a given direction. (RR)
              
                Emergency Position-Indicating Radiobeacon Station. A station in the mobile service the emissions of which are intended to facilitate search and rescue operations. (RR)
              
                Emission. Radiation produced, or the production of radiation, by a radio transmitting station.
              
              
                
                Note:
                For example, the energy radiated by the local oscillator of a radio receiver would not be an emission but a radiation. (RR)
              
              
              
                End Product. A completed electronic device that has received all requisite FCC approvals and is suitable for marketing.
              
                Equivalent Isotropically Radiated Power (e.i.r.p.). The product of the power supplied to the antenna and the antenna gain in a given direction relative to an isotropic antenna (absolute or isotropic gain). (RR)
              
                Equivalent Monopole Radiated Power (e.m.r.p.) (in a given direction). The product of the power supplied to the antenna and its gain relative to a short vertical antenna in a given direction. (RR)
              
                Equivalent Satellite Link Noise Temperature. The noise temperature referred to the output of the receiving antenna of the earth station corresponding to the radio-frequency noise power which produces the total observed noise at the output of the satellite link excluding the noise due to interference coming from satellite links using other satellites and from terrestrial systems. (RR)
              
                Evaluation Kit. An assembly of components, subassemblies, or circuitry, including software, created by or for a component maker, system integrator, or product developer for the sole purpose of facilitating: (i) End product developer evaluation of all or some of such components, subassemblies, or circuitry, or (ii) the development of software to be used in an end product.
              
                Experimental Station. A station utilizing radio waves in experiments with a view to the development of science or technique.
              
              
                Note:
                This definition does not include amateur stations. (RR)
              
              
              
                Facsimile. A form of telegraphy for the transmission of fixed images, with or without half-tones, with a view to their reproduction in a permanent form. (RR)
              
                Feeder Link. A radio link from an earth station at a given location to a space station, or vice versa, conveying information for a space radiocommunication service other than for the fixed-satellite service. The given location may be at a specified fixed point, or at any fixed point within specified areas. (RR)
              
                Fixed-Satellite Service. A radiocommunication service between earth stations at given positions, when one or more satellites are used; the given position may be a specified fixed point or any fixed point within specified areas; in some cases this service includes satellite-to-satellite links, which may also be operated in the inter-satellite service; the fixed-satellite service may also include feeder links for other space radiocommunication services. (RR)
              
                Fixed Service. A radiocommunication service between specified fixed points. (RR)
              
                Fixed Station. A station in the fixed service. (RR)
              
                Frequency Assignment Subcommittee (FAS). A subcommittee of the Interdepartment Radio Advisory Committee (IRAC) within NTIA that develops and executes procedures for the assignment and coordination of Federal radio frequencies. (FCC)
              
                Frequency Hopping Systems. A spread spectrum system in which the carrier is modulated with the coded information in a conventional manner causing a conventional spreading of the RF energy about the frequency carrier. The frequency of the carrier is not fixed but changes at fixed intervals under the direction of a coded sequence. The wide RF bandwidth needed by such a system is not required by spreading of the RF energy about the carrier but rather to accommodate the range of frequencies to which the carrier frequency can hop. The test of a frequency hopping system is that the near term distribution of hops appears random, the long term distribution appears evenly distributed over the hop set, and sequential hops are randomly distributed in both direction and magnitude of change in the hop set.
              
                Frequency-Shift Telegraphy. Telegraphy by frequency modulation in which the telegraph signal shifts the frequency of the carrier between predetermined values. (RR)
              
                Frequency Tolerance. The maximum permissible departure by the centre frequency of the frequency band occupied by an emission from the assigned frequency or, by the characteristic frequency of an emission from the reference frequency.
              
              
                Note:
                The frequency tolerance is expressed in parts in 106 or in hertz. (RR)
              
              
              
                Full Carrier Single-Sideband Emission. A single-sideband emission without suppression of the carrier. (RR)
              
                Gain of an Antenna. The ratio, usually expressed in decibels, of the power required at the input of a loss free reference antenna to the power supplied to the input of the given antenna to produce, in a given direction, the same field strength or the same power flux-density at the same distance. When not specified otherwise, the gain refers to the direction of maximum radiation. The gain may be considered for a specified polarization.
              
              
                Note:
                Depending on the choice of the reference antenna a distinction is made between:
                (1) Absolute or isotropic gain (Gi), when the reference antenna is an isotropic antenna isolated in space;
                (2) Gain relative to a half-wave dipole (Gd), when the reference antenna is a half-wave dipole isolated in space whose equatorial plane contains the given direction;
                (3) Gain relative to a short vertical antenna (Gv), when the reference antenna is a linear conductor, much shorter than one quarter of the wavelength, normal to the surface of a perfectly conducting plane which contains the given direction. (RR)
              
              
              
                General Purpose Mobile Service. A mobile service that includes all mobile communications uses including those within the Aeronautical Mobile, Land Mobile, or the Maritime Mobile Services.
              
                Geostationary Satellite. A geosynchronous satellite whose circular and direct orbit lies in the plane of the Earth's equator and which thus remains fixed relative to the Earth; by extension, a geosynchronous satellite which remains approximately fixed relative to the Earth. (RR)
              
                Geostationary Satellite Orbit. The orbit in which a satellite must be placed to be a geostationary satellite. (RR)
              
                Geosynchronous Satellite. An Earth satellite whose period of revolution is equal to the period of rotation of the Earth about its axis. (RR)
              
                Government Master File (GMF). NTIA's database of Federal assignments. It also includes non-Federal authorizations coordinated with NTIA for the bands allocated for shared Federal and non-Federal use. (FCC)
              
                Harmful Interference. Interference which endangers the functioning of a radionavigation service or of other safety services or seriously degrades, obstructs, or repeatedly interrupts a radiocommunication service operating in accordance with [the ITU] Radio Regulations. (CS)
              
                High Altitude Platform Station (HAPS). A station located on an object at an altitude of 20 to 50 km and at a specified, nominal, fixed point relative to the Earth. (RR)
              
                Hybrid Spread Spectrum Systems. Hybrid spread spectrum systems are those which use combinations of two or more types of direct sequence, frequency hopping, time hopping and pulsed FM modulation in order to achieve their wide occupied bandwidths.
              
                Inclination of an Orbit (of an earth satellite). The angle determined by the plane containing the orbit and the plane of the Earth's equator measured in degrees between 0° and 180° and in counter-clockwise direction from the Earth's equatorial plane at the ascending node of the orbit. (RR)
              
                Individual Reception (in the broadcasting-satellite service). The reception of emissions from a space station in the broadcasting-satellite service by simple domestic installations and in particular those possessing small antennae. (RR)
              
                Industrial, Scientific and Medical (ISM) (of radio frequency energy) Applications. Operation of equipment or appliances designed to generate and use locally radio-frequency energy for industrial, scientific, medical, domestic or similar purposes, excluding applications in the field of telecommunications. (RR)
              
                Instrument Landing System (ILS). A radionavigation system which provides aircraft with horizontal and vertical guidance just before and during landing and, at certain fixed points, indicates the distance to the reference point of landing. (RR)
              
              
                Instrument Landing System Glide Path. A system of vertical guidance embodied in the instrument landing system which indicates the vertical deviation of the aircraft from its optimum path of descent. (RR)
              
                Instrument Landing System Localizer. A system of horizontal guidance embodied in the instrument landing system which indicates the horizontal deviation of the aircraft from its optimum path of descent along the axis of the runway. (RR)
              
                Insular area. A jurisdiction that is neither a part of one of the several States nor a Federal district. The U.S. insular areas are listed in 47 CFR 2.105(a) at notes 2 and 3. (FCC)
              
                Interdepartment Radio Advisory Committee (IRAC). A committee of the Federal departments, agencies, and administrations that advises NTIA in assigning frequencies to Federal radio stations and in developing and executing policies, programs, procedures, and technical criteria pertaining to the allocation, management, and use of the spectrum. The IRAC consists of a main committee, subcommittees, and several ad hoc groups that consider various aspects of spectrum management policy. The FCC serves as a member of the Frequency Assignment Subcommittee and as Liaison Representative on the main committee, all other subcommittees and ad hoc groups. (FCC)
              
                Interference. The effect of unwanted energy due to one or a combination of emissions, radiations, or inductions upon reception in a radiocommunication system, manifested by any performance degradation, misinterpretation, or loss of information which could be extracted in the absence of such unwanted energy. (RR)
              
                International Telecommunication Union (ITU). An international organization within the United Nations System where governments and the private sector coordinate global telecom networks and services. The ITU is headquartered in Geneva, Switzerland and its internet address is www.itu.int. (FCC)
              
                Inter-Satellite Service. A radiocommunication service providing links between artificial satellites. (RR)
              
                Ionospheric Scatter. The propagation of radio waves by scattering as a result of irregularities or discontinuities in the ionization of the ionosphere. (RR)
              
                Land Earth Station. An earth station in the fixed-satellite service or, in some cases, in the mobile-satellite service, located at a specified fixed point or within a specified area on land to provide a feeder link for the mobile-satellite service. (RR)
              
                Land Mobile Earth Station. A mobile earth station in the land mobile-satellite service capable of surface movement within the geographical limits of a country or continent. (RR)
              
                Land Mobile-Satellite Service. A mobile-satellite service in which mobile earth stations are located on land. (RR)
              
                Land Mobile Service. A mobile service between base stations and land mobile stations, or between land mobile stations. (RR)
              
                Land Mobile Station. A mobile station in the land mobile service capable of surface movement within the geographical limits of a country or continent.
              
                Land Station. A station in the mobile service not intended to be used while in motion. (RR)
              
                Left-Hand (or Anti-Clockwise) Polarized Wave. An elliptically or circularly-polarized wave, in fixed plane, normal to the direction of propagation, whilst looking in the direction of propagation, rotates with time in a left hand or anti-clockwise direction. (RR)
              
                Line A. Begins at Aberdeen, Washington running by great circle arc to the intersection of 48° N., 120° W., thence along parallel 48° N., to the intersection of 95° W., thence by great circle arc through the southernmost point of Duluth, Minn., thence by great circle arc to 45° N., 85° W., thence southward along meridian 85° W., to its intersection with parallel 41° N., thence along parallel 41° N., to its intersection with meridian 82° W., thence by great circle arc through the southernmost point of Bangor, Maine, thence by great circle arc through the southernmost point of Searsport, Maine, at which point it terminates. (FCC)
              
              
                Line B. Begins at Tofino, B.C., running by great circle arc to the intersection of 50° N., 125° W., thence along parallel 50° N., to the intersection of 90° W., thence by great circle arc to the intersection of 45° N., 79°30′ W., thence by great circle arc through the northernmost point of Drummondville, Quebec (Lat. 45°52′ N., Long 72°30′ W.), thence by great circle arc to 48°30′ N., 70° W., thence by great circle arc through the northernmost point of Compbellton, N.B., thence by great circle are through the northernmost point of Liverpool, N.S., at which point it terminates. (FCC)
              
                Line C. Begins at the intersection of 70° N., 144° W., thence by great circle arc to the intersection of 60° N., 143° W., thence by great circle arc so as to include all of the Alaskan Panhandle. (FCC)
              
                Line D. Begins at the intersection of 70° N., 138° W., thence by great circle arc to the intersection of 61°20′ N., 139° W. (Burwash Landing), thence by great circle arc to the intersection of 60°45′ N., 135° W., thence by great circle arc to the intersection of 56° N., 128° W., thence south along 128° meridian to Lat. 55° N., thence by great circle arc to the intersection of 54° N., 130° W., thence by great circle arc to Port Clements, thence to the Pacific Ocean where it ends. (FCC)
              
                Maritime Mobile-Satellite Service. A mobile-satellite service in which mobile earth stations are located on board ships; survival craft stations and emergency position-indicating radiobeacon stations may also participate in this service. (RR)
              
                Maritime Mobile Service. A mobile service between coast stations and ship stations, or between ship stations, or between associated on-board communication stations; survival craft stations and emergency position-indicating radiobeacon stations may also participate in this service. (RR)
              
                Maritime Radionavigation-Satellite Service. A radionavigation-satellite service in which earth stations are located on board ships. (RR)
              
                Maritime Radionavigation Service. A radionavigation service intended for the benefit and for the safe operation of ships. (RR)
              
                Marker Beacon. A transmitter in the aeronautical radionavigation service which radiates vertically a distinctive pattern for providing position information to aircraft. (RR)
              
                Mean Power (of a radio transmitter). The average power supplied to the antenna transmission line by a transmitter during an interval of time sufficiently long compared with the lowest frequency encountered in the modulation taken under normal operating conditions. (RR)
              
                Meteorological Aids Service. A radiocommunication service used for meteorological, including hydrological, observation and exploration. (RR)
              
                Meteorological-Satellite Service. An earth exploration-satellite service for meteorological purposes. (RR)
              
                Mobile Earth Station. An earth station in the mobile-satellite service intended to be used while in motion or during halts at unspecified points. (RR)
              
                Mobile-Satellite Service. A radiocommunication service:
              (1) Between mobile earth stations and one or more space stations, or between space stations used by this service; or

              (2) Between mobile earth stations by means of one or more space stations.
              
              
                Note:
                This service may also include feeder links necessary for its operation. (RR)
              
              
              
                Mobile Service. A radiocommunication service between mobile and land stations, or between mobile stations. (CV)
              
                Mobile Station. A station in the mobile service intended to be used while in motion or during halts at unspecified points. (RR)
              
                Multi-Satellite Link. A radio link between a transmitting earth station and a receiving earth station through two or more satellites, without any intermediate earth station.
              
              
                Note:
                A multisatellite link comprises one up-link, one or more satellite-to-satellite links and one down-link. (RR)
              
              
              
                National Telecommunications and Information Administration (NTIA). An agency of the United States Department of Commerce that serves as the President's principal advisor on telecommunications and information policy issues. NTIA manages Federal use of the radio spectrum and coordinates Federal use with the FCC. NTIA sets forth regulations for Federal use of the radio spectrum within its Manual of Regulations & Procedures for Federal Radio Frequency Management (NTIA Manual). (FCC)
              
                Necessary Bandwidth. For a given class of emission, the width of the frequency band which is just sufficient to ensure the transmission of information at the rate and with the quality required under specified conditions. (RR)
              
              
                Non-Voice, Non-Geostationary Mobile-Satellite Service. A mobile-satellite service reserved for use by non-geostationary satellites in the provision of non-voice communications which may include satellite links between land earth stations at fixed locations.
              
                Occupied Bandwidth. The width of a frequency band such that, below the lower and above the upper frequency limits, the mean powers emitted are each equal to a specified percentage β/2 of the total mean power of a given emission.
              
              
                Note:
                Unless otherwise specified in an ITU-R Recommendation for the appropriate class of emission, the value of β/2 should be taken as 0.5%. (RR).
              
              
              
                On-Board Communication Station. A low-powered mobile station in the maritime mobile service intended for use for internal communications on board a ship, or between a ship and its lifeboats and life-rafts during lifeboat drills or operations, or for communication within a group of vessels being towed or pushed, as well as for line handling and mooring instructions. (RR)
              
                Orbit. The path, relative to a specified frame of reference, described by the centre of mass of a satellite or other object in space subjected primarily to natural forces, mainly the force of gravity. (RR)
              
                Out-of-band domain (of an emission). The frequency range, immediately outside the necessary bandwidth but excluding the spurious domain, in which out-of-band emissions generally predominate. Out-of-band emissions, defined based on their source, occur in the out-of-band domain and, to a lesser extent, in the spurious domain. Spurious emissions likewise may occur in the out-of-band domain as well as in the spurious domain. (RR)
              
                Out-of-band Emission. Emission on a frequency or frequencies immediately outside the necessary bandwidth which results from the modulation process, but excluding spurious emissions. (RR)
              
                Passive Sensor. A measuring instrument in the earth exploration-satellite service or in the space research service by means of which information is obtained by reception of radio waves of natural origin. (RR)
              
                Peak Envelope Power (of a radio transmitter). The average power supplied to the antenna transmission line by a transmitter during one radio frequency cycle at the crest of the modulation envelope taken under normal operating conditions. (RR)
              
                Period (of a satellite). The time elapsing between two consecutive passages of a satellite through a characteristic point on its orbit. (RR)
              
                Permissible Interference.
                3
                 Observed or predicted interference which complies with quantitative interference and sharing criteria contained in these [ITU Radio] Regulations or in ITU-R Recommendations or in special agreements as provided for in these Regulations. (RR)
              
                
                  3 See footnote under Accepted Interference.
              
              
                Port Operations Service. A maritime mobile service in or near a port, between coast stations and ship stations, or between ship stations, in which messages are restricted to those relating to the operational handling, the movement and the safty of ships and, in emergency, to the safety of persons.
              
              
                Note:
                Messages which are of a public correspondence nature shall be excluded from this service. (RR)
              
              
              
                Port Station. A coast station in the port operations service. (RR)
              
                Power. Whenever the power of a radio transmitter, etc. is referred to it shall be expressed in one of the following forms, according to the class of emission, using the arbitrary symbols indicated:
              (1) Peak envelope power (PX or pX);
              (2) Mean power (PY or pY);
              (3) Carrier power (PZ or pZ).
              
              
                Note 1:

                For different classes of emission, the relationships between peak envelope power, mean power and carrier power, under the conditions of normal operation and of no modulation, are contained in ITU-R Recommendations which may be used as a guide.
              
              
                Note 2:
                For use in formulae, the symbol p denotes power expressed in watts and the symbol P denotes power expressed in decibels relative to a reference level. (RR)
              
              
              
                Primary Radar. A radiodetermination system based on the comparison of reference signals with radio signals reflected from the position to be determined. (RR)
              
                Protection Ratio. The minimum value of the wanted-to-unwanted signal ratio, usually expressed in decibels, at the receiver input determined under specified conditions such that a specified reception quality of the wanted signal is achieved at the receiver output. (RR)
              
                Public Correspondence. Any telecommunication which the offices and stations must, by reason of their being at the disposal of the public, accept for transmission. (CS)
              
                Pulsed FM Systems. A pulsed FM system is a spread spectrum system in which a RF carrier is modulated with a fixed period and fixed duty cycle sequence. At the beginning of each transmitted pulse, the carrier frequency is frequency modulated causing an additional spreading of the carrier. The pattern of the frequency modulation will depend upon the spreading function which is chosen. In some systems the spreading function is a linear FM chirp sweep, sweeping either up or down in frequency.
              
                Radar. A radiodetermination system based on the comparison of reference signals with radio signals reflected, or retrainsmitted, from the position to be determined. (RR)
              
                Radar Beacon (RACON). A transmitter-receiver associated with a fixed navigational mark which, when triggered by a radar, automatically returns a distinctive signal which can appear on the display of the triggering radar, providing range, bearing and identification information. (RR)
              
                Radiation. The outward flow of energy from any source in the form of radio waves. (RR)
              
                Radio. A general term applied to the use of radio waves. (RR)
              
                Radio Altimeter. Radionavigation equipment, on board an aircraft or spacecraft or the spacecraft above the Earth's surface or another surface. (RR)
              
                Radio Astronomy. Astronomy based on the reception of radio waves of cosmic origin. (RR)
              
                Radio Astronomy Service. A service involving the use of radio astronomy. (RR)
              
                Radio Astronomy Station. A station in the radio astronomy service. (RR)
              
                Radiobeacon Station. A station in the radionavigation service the emissions of which are intended to enable a mobile station to determine its bearing or direction in relation to radiobeacon station. (RR)
              
                Radiocommunication. Telecommunication by means of radio waves. (CS) (CV)
              
                Radiocommunication Service. A service as defined in this Section involving the transmission, emission and/or reception of radio waves for specific telecommunication purposes.
              
              
                Note:
                In these [international] Radio Regulations, unless otherwise stated, any radiocommunication service relates to terrestrial radiocommunication. (RR)
              
              
              
                Radiodetermination. The determination of the position, velocity and/or other characteristics of an object, or the obtaining of information relating to these parameters, by means of the propagation properties of radio waves. (RR)
              
                Radiodetermination-Satellite Service. A radiocommunication service for the purpose of radiodetermination involving the use or one of more space stations. This service may also include feeder links necessary for its own operation. (RR)
              
                Radiodetermination Service. A radiocommunication service for the purpose of radiodetermination. (RR)
              
                Radiodetermination Station. A station in the radiodetermination serviice. (RR)
              
                Radio Direction-Finding. Radiodetermination using the reception of radio waves for the purpose of determining the direction of a station or object. (RR)
              
                Radio Direction-Finding Station. A radiodetermination station using radio direction-finding. (RR)
              
                Radiolocation. Radiodetermination used for purposes other than those of radionavigation. (RR)
              
              
                Radiolocation Land Station. A station in the radiolocation service not intended to be used while in motion. (RR)
              
                Radiolocation Mobile Station. A station in the radiolocation service intended to be used while in motion or during halts at unspecified points. (RR)
              
                Radiolocation Service. A radiodetermination service for the purpose of radiolocation. (RR)
              
                Radionavigation. Radiodetermination used for the purposes of navigation, including obstruction warning.
              
                Radionavigation Land Station. A station in the radionavigation service not intended to be used while in motion. (RR)
              
                Radionavigation Mobile Station. A station in the radionavigation service intended to be used while in motion or during halts at unspecified points. (RR)
              
                Radionavigation-Satellite Service. A radiodetermination-satellite service used for the purpose of radionavigation. This service may also include feeder links necessary for its operation. (RR)
              
                Radionavigation Service. A radiod-etermination service for the purpose of radionavigation. (RR)
              
                Radiosonde. An automatic radio transmitter in the meteorological aids service usually carried on an aircraft, free ballon, kite or parachute, and which transmits meteorological data. (RR)
              
                Radiotelegram. A telegram, originating in or intended for a mobile station or a mobile earth station transmitted on all or part of its route over the radiocommunication channels of the mobile service or of the mobile-satellite service. (RR)
              
                Radiotelemetry. Telemetry by means of radio waves. (RR)
              
                Radiotelephone Call. A telephone call, originating in or intended for a mobile station or a mobile earth station, transmitted on all or part of its route over the radiocommunication channels of the mobile service or of the mobile-satellite service. (RR)
              
                Radiotelex Call. A telex call, originating in or intended for a mobile station or a mobile earth station, transmitted on all or part of its route over the radiocommunication channels of the mobile service or the mobile-satellite service. (RR)
              
                Radio Waves or Hertzian Waves. Electromagnetic waves of frequencies arbitrarily lower than 3,000 GHz, propagated in space without aritificial guide. (RR)
              
                Reduced Carrier Single-Sideband Emission. A single-sideband emission in which the degree of carrier suppession enables the carrier to be reconstrituted and to be used for demodulation. (RR)
              
                Reference Frequency. A frequency having a fixed and specified position with respect to the assigned frequency. The displacement of this frequency with respect to the assigned frequency has the same absolute value and sign that the displacement of the characteristic frequency has with respect to the centre of the frequency band occupied by the emission. (RR)
              
                Reflecting Satellite. A satellite intended to reflect radiocommunication signals. (RR)
              
                Right-Hand (or Clockwise) Polarized Wave. An Elliptically or circularly-polarized wave, in which the electric field vector, observed in any fixed plane, normal to the direction of propagation, whilst looking in the direction of propagation, rotates with time in a right-hand or clockwise direction. (RR)
              
                Safety Service. Any radiocommunication service used permanently or temporarily for the safeguarding of human life and property. (RR)
              
                Satellite. A body which revolves around another body of preponderant mass and which has a motion primarily and permanently determined by the force of attraction of that other body. (RR)
              
                Satellite Link. A radio link between a transmitting earth station and a receiving earth station through one satellite. A satellite link comprises one up-link and one down-link. (RR)
              
                Satellite Network. A satellite system or a part of a satellite system, consisting of only one satellite and the cooperating earth stations. (RR)
              
                Satellite System. A space system using one or more artificial earth satellites. (RR)
              
                Secondary Radar. A radiodetermination system based on the comparison of reference signals with radio signals retransmitted from the position to be determined. (RR)
              
              
                Semi-Duplex Operation.
                4 A method which is simplex operation on one end of the circuit and duplex operation at the other. (RR)
              
                Simplex Operation.
                4
                 Operating method in which transmission is made possible alternatively in each direction of a telecommunication channel, for example, by means of manual control.
              
                
                  4 See footnote under Duplex Operation.
              
              
                Ship Earth Station. A mobile earth station in the maritime mobile-satellite service located on board ship. (RR)
              
                Ship Movement Service. A safety service in the maritime mobile service other than a port operations service, between coast stations and ship stations, or between ship stations, in which messages are restricted to those relating to the movement of ships. Messages which are of a public correspondence nature shall be excluded from this service. (RR)
              
                Ship's Emergency Transmitter. A ship's transmitter to be used exclusively on a distress frequency for distress, urgency or safety purposes. (RR)
              
                Ship Station. A mobile station in the maritime mobile service located on board a vessel which is not permanently moored, other than a survival craft station. (RR)
              
                Simplex Operation. Operating method in which transmission is made possible alternatively in each direction of a telecommunication channel, for example, by means of manual control. 5
                 (RR)
              
                
                  5 (See footnote under Duplex Operations.)
              
              
                Single-Sideband Emission. An amplitude modulated emission with one sideband only. (RR)
              
                Software defined radio. A radio that includes a transmitter in which the operating parameters of frequency range, modulation type or maximum output power (either radiated or conducted), or the circumstances under which the transmitter operates in accordance with Commission rules, can be altered by making a change in software without making any changes to hardware components that affect the radio frequency emissions. In accordance with § 2.944 of this part, only radios in which the software is designed or expected to be modified by a party other than the manufacturer and would affect the above-listed operating parameters or circumstances under which the radio transmits must be certified as software defined radios.
              
                Spacecraft. A man-made vehicle which is intended to go beyond the major portion of the Earth's atmosphere. (RR)
              
                Space Operation Service. A radiocommunication service concerned exclusively with the operation of spacecraft, in particular space tracking, space telemetry, and space telecommand.
              
              
                Note:
                These functions will normally be provided within the service in which the space station is operating. (RR)
              
              
              
                Space Radiocommunication. Any radiocommunication involving the use of one or more space stations or the use of one or more reflecting satellites or other objects in space. (RR)
              
                Space Research Service. A radiocommunication service in which spacecraft or other objects in space are used for scientific or technological research purposes. (RR)
              
                Space Station. A station located on an object which is beyond, is intended to go beyond, or has been beyond, the major portion of the Earth's atmosphere. (RR)
              
                Space System. Any group of cooperating Earth stations and/or space stations employing space radiocommunication for specific purposes. (RR)
              
                Space Telecommand. The use of radiocommunication for the transmission of signals to a space station to initiate, modify or terminate functions of equipment on a space object, incuding the space station. (RR)
              
                Space Telemetry. The use of telemetry for transmission for a space station of results of measurements made in a spacecraft, including those relating to the functioning of the spacecraft. (RR)
              
                Space Tracking. Determination of the orbit, velocity or instanteneous position of an object in space by means of radiodetermination, excluding primary radar, for the purpose of following the movement of the object. (RR)
              
                Special Service. A radiocommunication service, not otherwise defined in this Section, carried on exclusively for specific needs of general utility, and not open to public correspondence. (RR)
              
                Spread Spectrum Systems. A spread spectrum system is an information bearing communications system in which: (1) Information is conveyed by modulation of a carrier by some conventional means, (2) the bandwidth is deliberately widened by means of a spreading function over that which would be needed to transmit the information alone. (In some spread spectrum systems, a portion of the information being conveyed by the system may be contained in the spreading function.)
              
                Spurious domain (of an emission): The frequency range beyond the out-of-band domain in which spurious emissions generally predominate. (RR)
              
                Spurious Emission. Emission on a frequency or frequencies which are outside the necessary bandwidth and the level of which may be reduced without affecting the corresponding transmission of information. Spurious emissions include harmonic emissions, parasitic emissions, intermodulation products and frequency conversion products, but exclude out-of-band emissions. (RR)
              
                Standard Frequency and Time Signal-Satellite Service. A radiocommunication service using space stations on earth satellites for the same purposes as those of the standard frequency and time signal service.
              
              
                Note:
                This service may also include feeder links necessary for its operation. (RR)
              
              
              
                Standard Frequency and Time Signal Service. A radiocommunication service for scientific, technical and other purposes, providing the transmission of specified frequencies, time signals, or both, of stated high precision, intended for general reception. (RR)
              
                Standard Frequency and Time Signal Station. A station in the standard frequency and time signal service. (RR)
              
                Station. One or more transmitters or receivers or a combination of transmitters and receivers, including the accessory equipment, necessary at one location for carrying on a radiocommunication service, or the radio astronomy service.
              
              
                Note:
                Each station shall be classified by the service in which it operates permanently or temporarily. (RR)
              
              
              
                Suppressed Carrier Single-Sideband Emission. A single-sideband emission in which the carrier is virtually suppressed and not intended to be used for demodulation. (RR)
              
                Survival Craft Station. A mobile station in the maritime mobile service or the aeronautical mobile service intended solely for survival purposes and located on any lifeboat, life-raft or other survival equipment. (RR)
              
                Telecommand. The use of telecommunication for the transmission of signals to initiate, modify or terminate functions of equipment at a distance. (RR)
              
                Telecommunication. Any transmission, emission or reception of signs, signals, writings, images and sounds or intelligence of any nature by wire, radio, optical or other electromagnetic systems. (CS)
              
                Telegram. Written matter intended to be transmitted by telegraphy for delivery to the addressee. This term also includes radiotelegrams unless otherwise specified. (CS)
              
              
                Note:
                In this definition the term telegraphy has the same general meaning as defined in the Convention.
              
              
              
                Telegraphy.
                5
                 A form of telecommunication in which the transmitted information is intended to be recorded on arrival as a graphic document; the transmitted information may sometimes be presented in an alternative form or may be stored for subsequent use. (CS)
              
                
                  5 A graphic document records information in a permanent form and is capable of being filed and consulted; it may take the form of written or printed matter or of a fixed image.
              
              
                Telemetry. The use of telecommunication for automatically indicating or recording measurements at a distance from the measuring instrument. (RR)
              
                Telephony. A form of telecommunication primarily intended for the exchange of information in the form of speech. (CS)
              
                Television. A form of telecommunication for the transmission of transient images of fixed or moving objects. (RR)
              
              
                Terrestrial Radiocommunication. Any radiocommunication other than space radiocommunication or radio astronomy. (RR)
              
                Terrestrial Station. A station effecting terrestrial radiocommunication.
              
              
                Note:
                In these [international Radio] Regulations, unless otherwise stated, any station is a terrestrial station. (RR)
              
              
              
                Time Hopping Systems. A time hopping system is a spread spectrum system in which the period and duty cycle of a pulsed RF carrier are varied in a pseudorandom manner under the control of a coded sequence. Time hopping is often used effectively with frequency hopping to form a hybrid time-division, multiple-access (TDMA) spread spectrum system.
              
                Transponder. A transmitter-receiver facility the function of which is to transmit signals automatically when the proper interrogation is received. (FCC)
              
                Tropospheric Scatter. The propagation of radio waves by scattering as a result of irregularities or discontinuities in the physical properties of the troposphere. (RR)
              
                Unwanted Emissions. Consist of spurious emissions and out-of-band emissions. (RR)
              [49 FR 2368, Jan. 19, 1984, as amended at 50 FR 25239, June 18, 1985; 51 FR 37399, Oct. 22, 1986; 52 FR 7417, Mar. 11, 1987; 54 FR 49980, Dec. 4, 1990; 55 FR 28761, July 13, 1990; 56 FR 42703, Aug. 29, 1991; 58 FR 68058, Dec. 23, 1993; 62 FR 26242, May 13, 1997; 65 FR 60109, Oct. 10, 2000; 66 FR 50840, Oct. 5, 2001; 68 FR 74330, Dec. 23, 2003; 70 FR 23039, May 4, 2005; 70 FR 46583, Aug. 10, 2005; 71 FR 15619, Mar. 29, 2006; 72 FR 31192, June 6, 2007; 73 FR 25421, May 6, 2008; 75 FR 62933, Oct. 13, 2010; 78 FR 25161, Apr. 29, 2013; 80 FR 38823, July 7, 2015]
            
          
          
            Subpart B—Allocation, Assignment, and Use of Radio Frequencies
            
              Source:
              49 FR 2373, Jan. 19, 1984, unless otherwise noted.
            
            
              § 2.100
              International regulations in force.
              The Radio Regulations of the International Telecommunication Union (Radio Regulations) (Edition of 2012) have been incorporated to the extent practicable in this part, except that the International Table within § 2.106 has been updated to reflect the Radio Regulations (Edition of 2016).
              [85 FR 38632, June 26, 2020]
            
            
              § 2.101
              Frequency and wavelength bands.
              (a) The radio spectrum shall be subdivided into nine frequency bands, which shall be designated by progressive whole numbers in accordance with the following table. As the unit of frequency is the hertz (Hz), frequencies shall be expressed:
              (1) In kilohertz (kHz), up to and including 3 000 kHz;
              (2) In megahertz (MHz), above 3 MHz, up to and including 3 000 MHz;
              (3) In gigahertz (GHz), above 3 GHz, up to and including 3 000 GHz.
              (b) However, where adherence to these provisions would introduce serious difficulties, for example in connection with the notification and registration of frequencies, the lists of frequencies and related matters, reasonable departures may be made.1
                
              
              
                
                  1 In the application of the ITU Radio Regulations, the Radiocommunication Bureau uses the following units:
                kHz: For frequencies up to 28 000 kHz inclusive;
                MHz: For frequencies above 28 000 kHz up to 10 500 MHz inclusive; and
                GHz: For frequencies above 10 500 MHz.
              
              
                Table 1 to Paragraph (b)
                
                  Band No.
                  Symbols
                  Frequency range (lower limit exclusive, upper limit inclusive)
                  Corresponding metric subdivision
                
                
                  4
                  VLF
                  3 to 30 kHz
                  Myriametric waves.
                
                
                  5
                  LF
                  30 to 300 kHz
                  Kilometric waves.
                
                
                  6
                  MF
                  300 to 3 000 kHz
                  Hectometric waves.
                
                
                  7
                  HF
                  3 to 30 MHz
                  Decametric waves.
                
                
                  8
                  VHF
                  30 to 300 MHz
                  Metric waves.
                
                
                  9
                  UHF
                  300 to 3 000 MHz
                  Decimetric waves.
                
                
                  10
                  SHF
                  3 to 30 GHz
                  Centimetric waves.
                
                
                  
                  11
                  EHF
                  30 to 300 GHz
                  Millimetric waves.
                
                
                  12
                  
                  300 to 3 000 GHz
                  Decimillimetric waves.
                
                
                  Note 1: “Band N” (N = band number) extends from 0.3 × 10N Hz to 3 × 10N Hz.
                
                  Note 2: Prefix: k = kilo (103), M = mega (106), G = giga (109).
              
              (c) In communications between administrations and the ITU, no names, symbols or abbreviations should be used for the various frequency bands other than those specified in this section.
              [70 FR 46583, Aug. 10, 2005; 70 FR 53074, Sept. 7, 2005; 75 FR 62933, Oct. 13, 2010; 80 FR 38823, July 7, 2015; 85 FR 38632, June 26, 2020]
            
            
              § 2.102
              Assignment of frequencies. 
              (a) Except as otherwise provided in this section, the assignment of frequencies and frequency bands to all stations and classes of stations and the licensing and authorizing of the use of all such frequencies between 8.3 kHz and 275 GHz, and the actual use of such frequencies for radiocommunication or for any other purpose, including the transfer of energy by radio, shall be in accordance with the Table of Frequency Allocations in § 2.106.
              (b) On the condition that harmful interference will not be caused to services operating in accordance with the Table of Frequency Allocations the following exceptions to paragraph (a) of this section may be authorized:
              (1) In individual cases the Commission may, without rule making proceedings, authorize on a temporary basis only, the use of frequencies not in accordance with the Table of Frequency Allocations for projects of short duration or emergencies where the Commission finds that important or exceptional circumstances require such utilization. Such authorizations are not intended to develop a service to be operated on frequencies other than those allocated such service.
              (2) [Reserved]
              (3) Experimental stations, pursuant to part 5 of this chapter, may be authorized the use of any frequency or frequency band not exclusively allocated to the passive services (including the radio astronomy service).
              (4) In the event a band is reallocated so as to delete its availability for use by a particular service, the Commission may provide for the further interim use of the band by stations in that service for a temporary, specific period of time.
              (c) Non-Federal stations may be authorized to use Federal frequencies in the bands above 25 MHz:
              (1) If the Commission finds, after consultations with the appropriate Federal agency or agencies, that such use is necessary for coordination of Federal and non-Federal activities. Such operations must meet the following requirements:
              (i) Non-Federal operation on Federal frequencies shall conform with the conditions agreed upon by the Commission and NTIA;
              (ii) Such operations shall be in accordance with NTIA rules governing the service to which the frequencies involved are allocated;
              (iii) Such operations shall not cause harmful interference to Federal stations and, should harmful interference result, that the interfering non-Federal operation shall immediately terminate; and
              (iv) Non-Federal operation has been certified as necessary by the Federal agency involved and this certification has been furnished, in writing, to the non-Federal licensee with which communication is required; or
              (2) Pursuant to the provisions of § 90.25 of this chapter, provided that such operations shall not cause harmful interference to Federal stations and, should harmful interference result, that the interfering non-Federal operation shall immediately terminate.

              (d) Aircraft stations may communicate with stations of the maritime mobile service. They shall then conform to those provisions of the international Radio Regulations which relate to the maritime mobile service. For this purpose aircraft stations should use the frequencies allocated to the maritime mobile service. However, having regard to interference which may be caused by aircraft stations at high altitudes, maritime mobile frequencies in the bands above 30 MHz shall not be used by aircraft stations in any specific area without the prior agreement of all administrations of the area in which interference is likely to be caused. In particular, aircraft stations operating in Region 1 should not use frequencies in the bands above 30 MHz allocated to the maritime mobile service by virtue of any agreement between administrations in that Region.
              (e) Non-Federal services operating on frequencies in the band 25-50 MHz must recognize that it is shared with various services of other countries; that harmful interference may be caused by skywave signals received from distant stations of all services of the United States and other countries radiating power on frequencies in this band; and that no protection from such harmful interference generally can be expected. Persons desiring to avoid such harmful interference should consider operation on available frequencies higher in the radio spectrum not generally subject to this type of difficulty.
              (f) The stations of a service shall use frequencies so separated from the limits of a band allocated to that service as not to cause harmful interference to allocated services in immediately adjoining frequency bands.
              (g) In the bands above 25 MHz which are allocated to the non-Federal land mobile service, fixed stations may be authorized on the following conditions:
              (1) That such stations are authorized in the service shown in Column 5 of the Table of Frequency Allocations in the band in question;
              (2) That harmful interference will not be caused to services operating in accordance with the Table of Frequency Allocations.
              (h) Special provisions regarding the use of spectrum allocated to the fixed and land mobile services below 25 MHz by non-Federal stations.
              (1) Only in the following circumstances will authority be extended to stations in the fixed service to operate on frequencies below 25 MHz.
              (i) With respect to aeronautical fixed stations, only when a showing can be made that more suitable facilities are not available.
              (ii) With respect to fixed stations, except aeronautical fixed stations, only to:
              (A) Provide communication circuits in emergency and/or disaster situations, where safety of life and property are concerned;
              (B) Provide standby and/or backup facilities to satellite and cable circuits used for international public correspondence;
              (C) Provide standby and/or backup communications circuits to regular domestic communication circuits which have been disrupted by disasters and/or emergencies;
              (D) Provide communication circuits wholly within the State of Alaska and the United States insular areas in the Pacific; and
              (E) Provide communication circuits to support operations which are highly important to the national interest and where other means of telecommunication are unavailable.
              (2) Only in the following circumstances will authority be extended to stations in the land mobile service to operate below 25 MHz.
              (i) Provide communication circuits in emergency and/or disaster situations, where safety of life and property are concerned;
              (ii) Provide standby and/or backup communications circuits to regular domestic communication circuits which have been disrupted by disasters and/or emergencies;
              (iii) Provide communication circuits wholly within the State of Alaska and the United States insular areas in the Pacific; and
              (iv) Provide communication circuits to support operations which are highly important to the national interest and where other means of telecommunication are unavailable.

              (3) Except in the State of Alaska and the United States Pacific insular areas, the Commission does not intend to seek international protection for assignments made pursuant to paragraphs (h) (1)(ii) and (2) of this section; this results in the following constraints upon the circuits/assignments.
              (i) The Commission will not accept responsibility for protection of the circuits from harmful interference caused by foreign operations.
              (ii) In the event that a complaint of harmful interference resulting from operation of these circuits is received from a foreign source, the offending circuit(s) must cease operation on the particular frequency concerned.
              (iii) In order to accommodate the situations described in paragraphs (h)(3) (i) and (ii) of this section, equipments shall be capable of transmitting and receiving on any frequency in the bands assigned to the particular operation and capable of immediate change among the frequencies.
              [49 FR 2373, Jan. 19, 1984, 70 FR 46585, Aug. 10, 2005, as amended at 78 FR 25161, Apr. 29, 2013; 82 FR 27185, June 14, 2017; 83 FR 19977, May 7, 2018; 85 FR 38633, June 26, 2020]
            
            
              § 2.103
              Federal use of non-Federal frequencies.
              (a) Federal stations may be authorized to use non-Federal frequencies in the bands above 25 MHz (except the 758-775 MHz and 788-805 MHz public safety bands) if the Commission finds that such use is necessary for coordination of Federal and non-Federal activities: Provided, however, that:
              (1) Federal operation on non-Federal frequencies shall conform with the conditions agreed upon by the Commission and NTIA (the more important of which are contained in paragraphs (a)(2), (a)(3) and (a)(4) of this section);
              (2) Such operations shall be in accordance with Commission rules governing the service to which the frequencies involved are allocated;
              (3) Such operations shall not cause harmful interference to non-Federal stations and, should harmful interference result, that the interfering Federal operation shall immediately terminate; and
              (4) Federal operation has been certified as necessary by the non-Federal licensees involved and this certification has been furnished, in writing, to the Federal agency with which communication is required.
              (b) Federal stations may be authorized to use channels in the 769-775 MHz, 799-805 MHz and 4940-4990 MHz public safety bands with non-Federal entities if the Commission finds such use necessary; where:
              (1) The stations are used for interoperability or part of a Federal/non-Federal shared or joint-use system;
              (2) The Federal entity obtains the approval of the non-Federal (State/local government) licensee(s) or applicant(s) involved;
              (3) Federal operation is in accordance with the Commission's Rules governing operation of this band and conforms with any conditions agreed upon by the Commission and NTIA; and
              (4) Interoperability, shared or joint-use systems are the subject of a mutual agreement between the Federal and non-Federal entities. This section does not preclude other arrangements or agreements as permitted under part 90 of the rules. See 47 CFR 90.179 and 90.421 of this chapter.
              (c) Federal stations may be authorized by the First Responder Network Authority to use channels in the 758-769 MHz and 788-799 MHz public safety bands.
              [63 FR 58650, Nov. 2, 1998, as amended at 68 FR 38638, June 30, 2003; 70 FR 46586, Aug. 10, 2005; 72 FR 48843, Aug. 24, 2007; 79 FR 596, Jan. 6, 2014]
            
            
              § 2.104
              International Table of Frequency Allocations.
              (a) The International Table of Frequency Allocations is subdivided into the Region 1 Table (column 1 of § 2.106), the Region 2 Table (column 2 of § 2.106), and the Region 3 Table (column 3 of § 2.106). The International Table is included for informational purposes only.
              (b) Regions. For the allocation of frequencies the International Telecommunication Union (ITU) has divided the world into three Regions 1
                 as shown in Figure 1 of this section and described as follows:
              
                
                  1 It should be noted that where the words “regions” or “regional” are without a capital “R,” they do not relate to the three Regions here defined for purposes of frequency allocation.
              
              (1) Region 1. Region 1 includes the area limited on the east by line A (lines A, B and C are defined below) and on the west by line B, excluding any of the territory of the Islamic Republic of Iran which lies between these limits. It also includes the whole of the territory of Armenia, Azerbaijan, the Russian Federation, Georgia, Kazakhstan, Mongolia, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan, Turkey and Ukraine and the area to the north of the Russian Federation which lies between lines A and C.
              (2) Region 2. Region 2 includes the area limited on the east by line B and on the west by line C.
              (3) Region 3. Region 3 includes the area limited on the east by line C and on the west by line A, except any of the territory of Armenia, Azerbaijan, the Russian Federation, Georgia, Kazakhstan, Mongolia, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan, Turkey and Ukraine and the area to the north of the Russian Federation. It also includes that part of the territory of the Islamic Republic of Iran lying outside of those limits.
              (4) The lines A, B and C are defined as follows:
              (i) Line A. Line A extends from the North Pole along meridian 40° East of Greenwich to parallel 40° North; thence by great circle arc to the intersection of meridian 60° East and the Tropic of Cancer; thence along the meridian 60° East to the South Pole.
              (ii) Line B. Line B extends from the North Pole along meridian 10° West of Greenwich to its intersection with parallel 72° North; thence by great circle arc to the intersection of meridian 50° West and parallel 40° North; thence by great circle arc to the intersection of meridian 20° West and parallel 10° South; thence along meridian 20° West to the South Pole.
              (iii) Line C. Line C extends from the North Pole by great circle arc to the intersection of parallel 65°30′ North with the international boundary in Bering Strait; thence by great circle arc to the intersection of meridian 165° East of Greenwich and parallel 50° North; thence by great circle arc to the intersection of meridian 170° West and parallel 10° North; thence along parallel 10° North to its intersection with meridian 120° West; thence along meridian 120° West to the South Pole.
              (c) Areas. To further assist in the international allocation of the radio spectrum, the ITU has established five special geographical areas and they are defined as follows:
              (1) The term “African Broadcasting Area” means:
              (i) African countries, parts of countries, territories and groups of territories situated between the parallels 40° South and 30° North;
              (ii) Islands in the Indian Ocean west of meridian 60° East of Greenwich, situated between the parallel 40° South and the great circle arc joining the points 45° East, 11°30′ North and 60° East, 15° North; and
              (iii) Islands in the Atlantic Ocean east of line B, situated between the parallels 40° South and 30° North.
              (2) The “European Broadcasting Area” is bounded on the west by the western boundary of Region 1, on the east by the meridian 40° East of Greenwich and on the south by the parallel 30° North so as to include the northern part of Saudi Arabia and that part of those countries bordering the Mediterranean within these limits. In addition, Armenia, Azerbaijan, Georgia and those parts of the territories of Iraq, Jordan, Syrian Arab Republic, Turkey and Ukraine lying outside the above limits are included in the European Broadcasting Area.
              (3) The “European Maritime Area” is bounded to the north by a line extending along parallel 72° North from its intersection with meridian 55° East of Greenwich to its intersection with meridian 5° West, then along meridian 5° West to its intersection with parallel 67° North, thence along parallel 67° North to its intersection with meridian 32° West; to the west by a line extending along meridian 32° West to its intersection with parallel 30° North; to the south by a line extending along parallel 30° North to its intersection with meridian 43° East; to the east by a line extending along meridian 43° East to its intersection with parallel 60° North, thence along parallel 60° North to its intersection with meridian 55° East and thence along meridian 55° East to its intersection with parallel 72° North.
              (4) The “Tropical Zone” (see Figure 1 of this section) is defined as:

              (i) The whole of that area in Region 2 between the Tropics of Cancer and Capricorn.
              
              (ii) The whole of that area in Regions 1 and 3 contained between the parallels 30° North and 35° South with the addition of:
              (A) The area contained between the meridians 40° East and 80° East of Greenwich and the parallels 30° North and 40° North; and
              (B) That part of Libyan Arab Jamahiriya north of parallel 30° North.

              (iii) In Region 2, the Tropical Zone may be extended to parallel 33° North, subject to special agreements between the countries concerned in that Region (see Article 6 of the ITU Radio Regulations).
              (5) A sub-Region is an area consisting of two or more countries in the same Region.
              (d) Categories of services and allocations. (1) Primary and secondary services. Where, in a box of the International Table in § 2.106, a band is indicated as allocated to more than one service, either on a worldwide or Regional basis, such services are listed in the following order:
              (i) Services the names of which are printed in “capitals” (example: FIXED); these are called “primary” services; and
              (ii) Services the names of which are printed in “normal characters” (example: Mobile); these are called “secondary” services (see paragraph (d)(3) of this section).
              (2) Additional remarks shall be printed in normal characters (example: MOBILE except aeronautical mobile).
              (3) Stations of a secondary service:
              (i) Shall not cause harmful interference to stations of primary services to which frequencies are already assigned or to which frequencies may be assigned at a later date;
              (ii) Cannot claim protection from harmful interference from stations of a primary service to which frequencies are already assigned or may be assigned at a later date; and
              (iii) Can claim protection, however, from harmful interference from stations of the same or other secondary service(s) to which frequencies may be assigned at a later date.
              (4) Where a band is indicated in a footnote of the International Table as allocated to a service “on a secondary basis” in an area smaller than a Region, or in a particular country, this is a secondary service (see paragraph (d)(3) of this section).
              (5) Where a band is indicated in a footnote of the International Table as allocated to a service “on a primary basis”, in an area smaller than a Region, or in a particular country, this is a primary service only in that area or country.
              (e) Additional allocations. (1) Where a band is indicated in a footnote of the International Table as “also allocated” to a service in an area smaller than a Region, or in a particular country, this is an “additional” allocation, i.e. an allocation which is added in this area or in this country to the service or services which are indicated in the International Table.
              (2) If the footnote does not include any restriction on the service or services concerned apart from the restriction to operate only in a particular area or country, stations of this service or these services shall have equality of right to operate with stations of the other primary service or services indicated in the International Table.
              (3) If restrictions are imposed on an additional allocation in addition to the restriction to operate only in a particular area or country, this is indicated in the footnote of the International Table.
              (f) Alternative allocations. (1) Where a band is indicated in a footnote of the International Table as “allocated” to one or more services in an area smaller than a Region, or in a particular country, this is an “alternative” allocation, i.e. an allocation which replaces, in this area or in this country, the allocation indicated in the Table.
              (2) If the footnote does not include any restriction on stations of the service or services concerned, apart from the restriction to operate only in a particular area or country, these stations of such a service or services shall have an equality of right to operate with stations of the primary service or services, indicated in the International Table, to which the band is allocated in other areas or countries.

              (3) If restrictions are imposed on stations of a service to which an alternative allocation is made, in addition to the restriction to operate only in a particular country or area, this is indicated in the footnote.
              (g) Miscellaneous provisions. (1) Where it is indicated in the International Table that a service or stations in a service may operate in a specific frequency band subject to not causing harmful interference to another service or to another station in the same service, this means also that the service which is subject to not causing harmful interference cannot claim protection from harmful interference caused by the other service or other station in the same service.
              (2) Where it is indicated in the International Table that a service or stations in a service may operate in a specific frequency band subject to not claiming protection from another service or from another station in the same service, this means also that the service which is subject to not claiming protection shall not cause harmful interference to the other service or other station in the same service.
              (3) Except if otherwise specified in a footnote, the term “fixed service”, where appearing in the International Table, does not include systems using ionospheric scatter propagation.
              (h) Description of the International Table of Frequency Allocations. (1) The heading of the International Table includes three columns, each of which corresponds to one of the Regions (see paragraph (b) of this section). Where an allocation occupies the whole of the width of the Table or only one or two of the three columns, this is a worldwide allocation or a Regional allocation, respectively.
              (2) The frequency band referred to in each allocation is indicated in the left-hand top corner of the part of the Table concerned.
              (3) Within each of the categories specified in paragraph (d)(1) of this section, services are listed in alphabetical order according to the French language. The order of listing does not indicate relative priority within each category.
              (4) In the case where there is a parenthetical addition to an allocation in the International Table, that service allocation is restricted to the type of operation so indicated.
              (5) The footnote references which appear in the International Table below the allocated service or services apply to more than one of the allocated services, or to the whole of the allocation concerned.
              (6) The footnote references which appear to the right of the name of a service are applicable only to that particular service.
              (7) In certain cases, the names of countries appearing in the footnotes have been simplified in order to shorten the text.
              (8) The international footnotes shown in the International Table are applicable only to the relationships between the United States and other countries (unless a reference to an international footnote has been added to the United States Table of Frequency Allocations).

              [65 FR 4636, Jan. 31, 2000, as amended at 70 FR 46586, Aug. 10, 2005; 75 FR 62933, Oct. 13, 2010; 85 FR 38633, June 26, 2020]
              
              Figure 1 to § 2.104—Map
              
                ER31JA00.000
              
            
            
              
              § 2.105
              United States Table of Frequency Allocations.
              (a) The United States Table of Frequency Allocations (United States Table) is subdivided into the Federal Table of Frequency Allocations (Federal Table, column 4 of § 2.106) and the non-Federal Table of Frequency Allocations (non-Federal Table, column 5 of § 2.106). The United States Table is based on the Region 2 Table because the relevant area of jurisdiction is located primarily in Region 2 1
                 (i.e., the 50 States, the District of Columbia, the Caribbean insular areas, 2
                 and some of the Pacific insular areas). 3
                 The Federal Table is administered by NTIA 4
                 and the non-Federal Table is administered by the Federal Communications Commission (FCC). 5
                
              
              
                
                  1 See 2.104(b) for definitions of the ITU Regions.
              
              
                
                  2 The operation of stations in the U.S. insular areas located in Region 2 is generally governed by the United States Table. The U.S. insular areas located in Region 2 are comprised of the Caribbean insular areas and two of the eleven Pacific insular areas. The Caribbean insular areas are Puerto Rico, the United States Virgin Islands, and Navassa Island. The Pacific insular areas located in Region 2 are Johnston Atoll and Midway Atoll.
              
              
                

                  3 The operation of stations in the Pacific insular areas located in Region 3 is generally governed by the Region 3 Table (i.e., column 3 of § 2.106). The Pacific insular areas located in Region 3 are American Samoa, Guam, the Northern Mariana Islands, Baker Island, Howland Island, Jarvis Island, Kingman Reef, Palmyra Island, and Wake Island.
              
              
                

                  4 Section 305(a) of the Communications Act of 1934, as amended. See Public Law 102-538, 106 Stat. 3533 (1992).
              
              
                
                  5 The Communications Act of 1934, as amended.
              
              (b) In the United States, radio spectrum may be allocated to either Federal or non-Federal use exclusively, or for shared use. In the case of shared use, the type of service(s) permitted need not be the same [e.g., Federal FIXED, non-Federal MOBILE]. The terms used to designate categories of services and allocations 6

                 in columns 4 and 5 of § 2.106 correspond to the terms in the ITU Radio Regulations.
              
              
                
                  6 The radio services are defined in 47 CFR 2.1.
              
              (c) Category of services. (1) Any segment of the radio spectrum may be allocated to the Federal and/or non-Federal sectors either on an exclusive or shared basis for use by one or more radio services. In the case where an allocation has been made to more than one service, such services are listed in the following order:
              (i) Services, the names of which are printed in “capitals” [example: FIXED]; these are called “primary” services;
              (ii) Services, the names of which are printed in “normal characters” [example: Mobile]; these are called “secondary” services.
              (2) Stations of a secondary service:
              (i) Shall not cause harmful interference to stations of primary services to which frequencies are already assigned or to which frequencies may be assigned at a later date;
              (ii) Cannot claim protection from harmful interference from stations of a primary service to which frequencies are already assigned or may be assigned at a later date; and
              (iii) Can claim protection, however, from harmful interference from stations of the same or other secondary service(s) to which frequencies may be assigned at a later date.
              (d) Format of the United States Table.(1) The frequency band referred to in each allocation, column 4 for Federal operations and column 5 for non-Federal operations, is indicated in the left-hand top corner of the column. If there is no service or footnote indicated for a frequency band in column 4, then the Federal sector has no access to that band except as provided for by § 2.103. If there is no service or footnote indicated for a frequency band in column 5, then the non-Federal sector has no access to that band except as provided for by § 2.102.
              (2) When the type of service(s) permitted and any applicable footnote(s) are the same for a frequency band in the Federal Table and the non-Federal Table, columns 4 and 5 are merged, indicating that the frequency band is shared between the Federal and non-Federal sectors under the same conditions.
              (3) The Federal Table, given in column 4, is included for informational purposes only.

              (4) In the case where there is a parenthetical addition to an allocation in the United States Table [example: FIXED-SATELLITE (space-to-earth)], that service allocation is restricted to the type of operation so indicated.
              (5) The following symbols are used to designate footnotes in the United States Table:
              (i) Any footnote number consisting of “5.” followed by one or more digits,7
                 e.g., 5.53, denotes an international footnote. Where an international footnote is applicable, without modification, to both Federal and non-Federal operations, the Commission places the footnote in both the Federal Table and the non-Federal Table (columns 4 and 5) and the international footnote is binding on both Federal users and non-Federal licensees. If, however, an international footnote pertains to a service allocated only for Federal or non-Federal use, the international footnote will be placed only in the affected Table. For example, footnote 5.142 pertains only to the amateur service, and thus, footnote 5.142 is shown only in the non-Federal Table.
              
                
                  7 In some cases, a letter, or letters, may be appended to the digit(s) of a footnote number in order to preserve the sequential order.
              
              (ii) Any footnote consisting of the letters “US” followed by one or more digits,7 e.g., US7, denotes a stipulation affecting both Federal and non-Federal operations. United States footnotes appear in both the Federal Table and the non-Federal Table.
              (iii) Any footnote consisting of the letters “NG” followed by one or more digits,7 e.g., NG2, denotes a stipulation applicable only to non-Federal operations. Non-Federal footnotes appear solely in the non-Federal Table (column 5).
              (iv) Any footnote consisting of the letters “G” followed by one or more digits,7 e.g., G2, denotes a stipulation applicable only to Federal operations. Federal footnotes appear solely in the Federal Table (column 4).
              (6) The coordinates of latitude and longitude that are listed in United States, Federal, and non-Federal footnotes are referenced to the North American Datum of 1983 (NAD 83).
              (e) Rule part cross-references. If a frequency or frequency band has been allocated to a radiocommunication service in the non-Federal Table, then a cross reference may be added to the pertinent FCC Rule part (column 6 of § 2.106) or, where greater specificity would be useful, to the pertinent subpart. For example, the band 849-851 MHz is allocated to the aeronautical mobile service for non-Federal use, rules for the use of the 849-851 MHz band have been added to part 22—Public Mobile Services (47 CFR part 22), and a cross reference, Public Mobile (22), has been added in column 6 of § 2.106. The exact use that can be made of any given frequency or frequency band (e.g., channeling plans, allowable emissions, etc.) is given in the FCC Rule part(s) so indicated. The FCC Rule parts in this column are not allocations, may apply to only a portion of a band, and are provided for informational purposes only. This column also may contain explanatory notes for informational purposes only.
              
              
                Note 1 to paragraph (e):
                The radio frequency devices authorized pursuant to 47 CFR part 15 are not based on allocated radio services. In the Allocation Table, the cross references to part 15 are used to note those frequency bands that are most typically associated with unlicensed use.
              
              

              (f) The FCC Online Table of Frequency Allocations is updated shortly after a final rule that amends § 2.106 is released. The address for the FCC Radio Spectrum Home Page, which includes the FCC Online Table and the FCC Allocation History File, is http://www.fcc.gov/oet/spectrum.
              
              [65 FR 4640, Jan. 31, 2000, as amended at 70 FR 46587, Aug. 10, 2005; 73 FR 25421, May 6, 2008; 75 FR 62933, Oct. 13, 2010; 85 FR 38633, June 26, 2020]
            
            
              § 2.106
              Table of Frequency Allocations.
              
                Editorial Note:
                The text of § 2.106 begins on the following page.
              
              
                
                ER14JN17.001
              
              
                
                ER14JN17.002
              
              
                
                ER07JY15.002
              
              
                
                ER14JN17.003
              
              
                
                ER14JN17.004
              
              
                
                ER07JY15.005
              
              
                
                ER01OC20.000
              
              
                
                ER01OC20.001
              
              
                
                ER01OC20.002
              
              
                
                ER07JY15.009
              
              
                
                ER14JN17.007
              
              
                
                ER14JN17.008
              
              
                
                ER14JN17.009
              
              
                
                ER07JY15.013
              
              
                
                ER14JN17.010
              
              
                
                ER14JN17.011
              
              
                
                ER14JN17.012
              
              
                
                ER14JN17.013
              
              
                
                ER01OC20.003
              
              
                
                ER14JN17.015
              
              
                
                ER07JY15.020
              
              
                
                ER01OC20.004
              
              
                
                ER01OC20.005
              
              
                
                ER01OC20.006
              
              
                
                ER01OC20.007
              
              
                
                ER01OC20.008
              
              
                
                ER01OC20.009
              
              
                
                ER07JY15.027
              
              
                
                ER01OC20.010
              
              
                
                ER01OC20.011
              
              
                
                ER01OC20.012
              
              
                
                ER01OC20.013
              
              
                
                ER01OC20.014
              
              
                
                ER01OC20.015
              
              
                
                ER07JY15.034
              
              
                
                ER07JY15.035
              
              
                
                ER07JY15.036
              
              
                
                ER01OC20.016
              
              
                
                ER01OC20.017
              
              
                
                ER01OC20.018
              
              
                
                ER01OC20.019
              
              
                
                ER01OC20.020
              
              
                
                ER01OC20.021
              
              
                
                ER01OC20.022
              
              
                
                ER01OC20.023
              
              
                
                ER01OC20.024
              
              
                
                ER01OC20.025
              
              
                
                ER01OC20.026
              
              
                
                ER01OC20.027
              
              
                
                ER01OC20.028
              
              
                
                ER01OC20.029
              
              
                
                ER24JY20.000
              
              
                
                ER24JY20.001
              
              
                
                ER01OC20.030
              
              
                
                ER01OC20.031
              
              
                
                ER01OC20.032
              
              
                
                ER01OC20.033
              
              
                
                ER01OC20.034
              
              
                
                ER01OC20.035
              
              
                
                ER01OC20.036
              
              
                
                ER01OC20.037
              
              
                
                ER01OC20.038
              
              
                
                ER01OC20.039
              
              
                
                ER01OC20.040
              
              
                
                ER01OC20.041
              
              
                
                ER01OC20.042
              
              
                
                ER01OC20.043
              
              
                
                ER01OC20.044
              
              
                International Footnotes
                5.53 Administrations authorizing the use of frequencies below 8.3 kHz shall ensure that no harmful interference is caused to services to which the bands above 8.3 kHz are allocated. (WRC-12)

                5.54 Administrations conducting scientific research using frequencies below 8.3 kHz are urged to advise other administrations that may be concerned in order that such research may be afforded all practicable protection from harmful interference. (WRC-12)
                5.54A Use of the 8.3-11.3 kHz frequency band by stations in the meteorological aids service is limited to passive use only. In the band 9-11.3 kHz, meteorological aids stations shall not claim protection from stations of the radionavigation service submitted for notification to the Bureau prior to 1 January 2013. For sharing between stations of the meteorological aids service and stations in the radionavigation service submitted for notification after this date, the most recent version of Recommendation ITU-R RS.1881 should be applied. (WRC-12)
                5.54B Additional allocation: In Algeria, Saudi Arabia, Bahrain, Egypt, the United Arab Emirates, the Russian Federation, Iran (Islamic Republic of), Iraq, Kuwait, Lebanon, Morocco, Qatar, the Syrian Arab Republic, Sudan and Tunisia, the frequency band 8.3-9 kHz is also allocated to the radionavigation, fixed and mobile services on a primary basis. (WRC-15)
                5.54C Additional allocation: In China, the frequency band 8.3-9 kHz is also allocated to the maritime radionavigation and maritime mobile services on a primary basis. (WRC-12)
                5.55 Additional allocation: In Armenia, the Russian Federation, Georgia, Kyrgyzstan, Tajikistan and Turkmenistan, the frequency band 14-17 kHz is also allocated to the radionavigation service on a primary basis. (WRC-15)
                5.56 The stations of services to which the bands 14-19.95 kHz and 20.05-70 kHz and in Region 1 also the bands 72-84 kHz and 86-90 kHz are allocated may transmit standard frequency and time signals. Such stations shall be afforded protection from harmful interference. In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Kyrgyzstan, Tajikistan and Turkmenistan, the frequencies 25 kHz and 50 kHz will be used for this purpose under the same conditions. (WRC-12)
                5.57 The use of the bands 14-19.95 kHz, 20.05-70 kHz and 70-90 kHz (72-84 kHz and 86-90 kHz in Region 1) by the maritime mobile service is limited to coast radiotelegraph stations (A1A and F1B only). Exceptionally, the use of class J2B or J7B emissions is authorized subject to the necessary bandwidth not exceeding that normally used for class A1A or F1B emissions in the band concerned.
                5.58 Additional allocation: in Armenia, Azerbaijan, the Russian Federation, Georgia, Kazakhstan, Kyrgyzstan, Tajikistan and Turkmenistan, the band 67-70 kHz is also allocated to the radionavigation service on a primary basis.
                5.59 Different category of service: in Bangladesh and Pakistan, the allocation of the bands 70-72 kHz and 84-86 kHz to the fixed and maritime mobile services is on a primary basis (see No. 5.33).
                5.60 In the bands 70-90 kHz (70-86 kHz in Region 1) and 110-130 kHz (112-130 kHz in Region 1), pulsed radionavigation systems may be used on condition that they do not cause harmful interference to other services to which these bands are allocated.
                5.61 In Region 2, the establishment and operation of stations in the maritime radionavigation service in the bands 70-90 kHz and 110-130 kHz shall be subject to agreement obtained under No. 9.21 with administrations whose services, operating in accordance with the Table, may be affected. However, stations of the fixed, maritime mobile and radiolocation services shall not cause harmful interference to stations in the maritime radionavigation service established under such agreements.
                5.62 Administrations which operate stations in the radionavigation service in the band 90-110 kHz are urged to coordinate technical and operating characteristics in such a way as to avoid harmful interference to the services provided by these stations.
                5.64 Only classes A1A or F1B, A2C, A3C, F1C or F3C emissions are authorized for stations of the fixed service in the bands allocated to this service between 90 kHz and 160 kHz (148.5 kHz in Region 1) and for stations of the maritime mobile service in the bands allocated to this service between 110 kHz and 160 kHz (148.5 kHz in Region 1). Exceptionally, class J2B or J7B emissions are also authorized in the bands between 110 kHz and 160 kHz (148.5 kHz in Region 1) for stations of the maritime mobile service.
                5.65 Different category of service: in Bangladesh, the allocation of the bands 112-117.6 kHz and 126-129 kHz to the fixed and maritime mobile services is on a primary basis (see No. 5.33).
                5.66 Different category of service: in Germany, the allocation of the band 115-117.6 kHz to the fixed and maritime mobile services is on a primary basis (see No. 5.33) and to the radionavigation service on a secondary basis (see No. 5.32).
                5.67 Additional allocation: in Mongolia, Kyrgyzstan and Turkmenistan, the band 130-148.5 kHz is also allocated to the radionavigation service on a secondary basis. Within and between these countries this service shall have an equal right to operate. (WRC-07)
                5.67A Stations in the amateur service using frequencies in the band 135.7-137.8 kHz shall not exceed a maximum radiated power of 1 W (e.i.r.p.) and shall not cause harmful interference to stations of the radionavigation service operating in countries listed in No. 5.67. (WRC-07)

                5.67B The use of the band 135.7-137.8 kHz in Algeria, Egypt, Iran (Islamic Republic of), Iraq, Lebanon, Syrian Arab Republic, Sudan, South Sudan and Tunisia is limited to the fixed and maritime mobile services. The amateur service shall not be used in the above-mentioned countries in the band 135.7-137.8 kHz, and this should be taken into account by the countries authorizing such use. (WRC-12)
                5.68 Alternative allocation: In Congo (Rep. of the), the Dem. Rep. of the Congo and South Africa, the frequency band 160-200 kHz is allocated to the fixed service on a primary basis. (WRC-15)
                5.69 Additional allocation: in Somalia, the band 200-255 kHz is also allocated to the aeronautical radionavigation service on a primary basis.
                5.70 Alternative allocation: In Angola, Botswana, Burundi, the Central African Rep., Congo (Rep. of the), Ethiopia, Kenya, Lesotho, Madagascar, Malawi, Mozambique, Namibia, Nigeria, Oman, the Dem. Rep. of the Congo, South Africa, Swaziland, Tanzania, Chad, Zambia and Zimbabwe, the band 200-283.5 kHz is allocated to the aeronautical radionavigation service on a primary basis. (WRC-12)
                5.71 Alternative allocation: in Tunisia, the band 255-283.5 kHz is allocated to the broadcasting service on a primary basis.
                5.73 The band 285-325 kHz (283.5-325 kHz in Region 1) in the maritime radionavigation service may be used to transmit supplementary navigational information using narrow-band techniques, on condition that no harmful interference is caused to radiobeacon stations operating in the radionavigation service.
                5.74 Additional Allocation: in Region 1, the frequency band 285.3-285.7 kHz is also allocated to the maritime radionavigation service (other than radiobeacons) on a primary basis.
                5.75 Different category of service: in Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Moldova, Kyrgyzstan, Tajikistan, Turkmenistan, Ukraine and the Black Sea areas of Romania, the allocation of the band 315-325 kHz to the maritime radionavigation service is on a primary basis under the condition that in the Baltic Sea area, the assignment of frequencies in this band to new stations in the maritime or aeronautical radionavigation services shall be subject to prior consultation between the administrations concerned. (WRC-07)
                5.76 The frequency 410 kHz is designated for radio direction-finding in the maritime radionavigation service. The other radionavigation services to which the band 405-415 kHz is allocated shall not cause harmful interference to radio direction-finding in the band 406.5-413.5 kHz.
                5.77 Different category of service: In Australia, China, the French overseas communities of Region 3, Korea (Rep. of), India, Iran (Islamic Republic of), Japan, Pakistan, Papua New Guinea and Sri Lanka, the allocation of the frequency band 415-495 kHz to the aeronautical radionavigation service is on a primary basis. In Armenia, Azerbaijan, Belarus, the Russian Federation, Kazakhstan, Latvia, Uzbekistan and Kyrgyzstan, the allocation of the frequency band 435-495 kHz to the aeronautical radionavigation service is on a primary basis. Administrations in all the aforementioned countries shall take all practical steps necessary to ensure that aeronautical radionavigation stations in the frequency band 435-495 kHz do not cause interference to reception by coast stations of transmissions from ship stations on frequencies designated for ship stations on a worldwide basis. (WRC-12)
                5.78 Different category of service: in Cuba, the United States of America and Mexico, the allocation of the band 415-435 kHz to the aeronautical radionavigation service is on a primary basis.
                5.79 The use of the bands 415-495 kHz and 505-526.5 kHz (505-510 kHz in Region 2) by the maritime mobile service is limited to radiotelegraphy.
                5.79A When establishing coast stations in the NAVTEX service on the frequencies 490 kHz, 518 kHz and 4209.5 kHz, administrations are strongly recommended to coordinate the operating characteristics in accordance with the procedures of the International Maritime Organization (IMO) (see Resolution 339 (Rev.WRC-07)). (WRC-07)
                5.80 In Region 2, the use of the band 435-495 kHz by the aeronautical radionavigation service is limited to non-directional beacons not employing voice transmission.
                5.80A The maximum equivalent isotropically radiated power (e.i.r.p.) of stations in the amateur service using frequencies in the band 472-479 kHz shall not exceed 1 W. Administrations may increase this limit of e.i.r.p. to 5 W in portions of their territory which are at a distance of over 800 km from the borders of Algeria, Saudi Arabia, Azerbaijan, Bahrain, Belarus, China, Comoros, Djibouti, Egypt, United Arab Emirates, the Russian Federation, Iran (Islamic Republic of), Iraq, Jordan, Kazakhstan, Kuwait, Lebanon, Libya, Morocco, Mauritania, Oman, Uzbekistan, Qatar, Syrian Arab Republic, Kyrgyzstan, Somalia, Sudan, Tunisia, Ukraine and Yemen. In this frequency band, stations in the amateur service shall not cause harmful interference to, or claim protection from, stations of the aeronautical radionavigation service. (WRC-12)

                5.80B The use of the frequency band 472-479 kHz in Algeria, Saudi Arabia, Azerbaijan, Bahrain, Belarus, China, Comoros, Djibouti, Egypt, United Arab Emirates, the Russian Federation, Iraq, Jordan, Kazakhstan, Kuwait, Lebanon, Libya, Mauritania, Oman, Uzbekistan, Qatar, Syrian Arab Republic, Kyrgyzstan, Somalia, Sudan, Tunisia and Yemen is limited to the maritime mobile and aeronautical radionavigation services. The amateur service shall not be used in the above-mentioned countries in this frequency band, and this should be taken into account by the countries authorizing such use. (WRC-12)
                5.82 In the maritime mobile service, the frequency 490 kHz is to be used exclusively for the transmission by coast stations of navigational and meteorological warnings and urgent information to ships, by means of narrow-band direct-printing telegraphy. The conditions for use of the frequency 490 kHz are prescribed in Articles 31 and 52. In using the frequency band 415-495 kHz for the aeronautical radionavigation service, administrations are requested to ensure that no harmful interference is caused to the frequency 490 kHz. In using the frequency band 472-479 kHz for the amateur service, administrations shall ensure that no harmful interference is caused to the frequency 490 kHz. (WRC-12)
                5.84 The conditions for the use of the frequency 518 kHz by the maritime mobile service are prescribed in Articles 31 and 52. (WRC-07)
                5.86 In Region 2, in the band 525-535 kHz the carrier power of broadcasting stations shall not exceed 1 kW during the day and 250 W at night.
                5.87 Additional allocation: In Angola, Botswana, Lesotho, Malawi, Mozambique, Namibia, Niger and Swaziland, the band 526.5-535 kHz is also allocated to the mobile service on a secondary basis. (WRC-12)
                5.87A Additional allocation: in Uzbekistan, the band 526.5-1606.5 kHz is also allocated to the radionavigation service on a primary basis. Such use is subject to agreement obtained under No. 9.21 with administrations concerned and limited to ground-based radiobeacons in operation on 27 October 1997 until the end of their lifetime.
                5.88 Additional allocation: in China, the band 526.5-535 kHz is also allocated to the aeronautical radionavigation service on a secondary basis.
                5.89 In Region 2, the use of the band 1605-1705 kHz by stations of the broadcasting service is subject to the Plan established by the Regional Administrative Radio Conference (Rio de Janeiro, 1988).
                The examination of frequency assignments to stations of the fixed and mobile services in the band 1625-1705 kHz shall take account of the allotments appearing in the Plan established by the Regional Administrative Radio Conference (Rio de Janeiro, 1988).
                5.90 In the band 1605-1705 kHz, in cases where a broadcasting station of Region 2 is concerned, the service area of the maritime mobile stations in Region 1 shall be limited to that provided by ground-wave propagation.
                5.91 Additional allocation: in the Philippines and Sri Lanka, the band 1606.5-1705 kHz is also allocated to the broadcasting service on a secondary basis.
                5.92 Some countries of Region 1 use radiodetermination systems in the bands 1606.5-1625 kHz, 1635-1800 kHz, 1850-2160 kHz, 2194-2300 kHz, 2502-2850 kHz and 3500-3800 kHz, subject to agreement obtained under No. 9.21. The radiated mean power of these stations shall not exceed 50 W.
                5.93 Additional allocation: In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Hungary, Kazakhstan, Latvia, Lithuania, Mongolia, Nigeria, Uzbekistan, Poland, Kyrgyzstan, Slovakia, Tajikistan, Chad, Turkmenistan and Ukraine, the frequency bands 1625-1635 kHz, 1800-1810 kHz and 2160-2170 kHz are also allocated to the fixed and land mobile services on a primary basis, subject to agreement obtained under No. 9.21. (WRC-15)
                5.96 In Germany, Armenia, Austria, Azerbaijan, Belarus, Croatia, Denmark, Estonia, the Russian Federation, Finland, Georgia, Hungary, Ireland, Iceland, Israel, Kazakhstan, Latvia, Liechtenstein, Lithuania, Malta, Moldova, Norway, Uzbekistan, Poland, Kyrgyzstan, Slovakia, the Czech Rep., the United Kingdom, Sweden, Switzerland, Tajikistan, Turkmenistan and Ukraine, administrations may allocate up to 200 kHz to their amateur service in the frequency bands 1715-1800 kHz and 1850-2000 kHz. However, when allocating the frequency bands within this range to their amateur service, administrations shall, after prior consultation with administrations of neighbouring countries, take such steps as may be necessary to prevent harmful interference from their amateur service to the fixed and mobile services of other countries. The mean power of any amateur station shall not exceed 10 W. (WRC-15)
                5.97 In Region 3, the Loran system operates either on 1850 kHz or 1950 kHz, the bands occupied being 1825-1875 kHz and 1925-1975 kHz respectively. Other services to which the band 1800-2000 kHz is allocated may use any frequency therein on condition that no harmful interference is caused to the Loran system operating on 1850 kHz or 1950 kHz.
                5.98 Alternative allocation: In Armenia, Azerbaijan, Belarus, Belgium, Cameroon, Congo (Rep. of the), Denmark, Egypt, Eritrea, Spain, Ethiopia, the Russian Federation, Georgia, Greece, Italy, Kazakhstan, Lebanon, Lithuania, the Syrian Arab Republic, Kyrgyzstan, Somalia, Tajikistan, Tunisia, Turkmenistan and Turkey, the frequency band 1810-1830 kHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-15)
                5.99 Additional allocation: In Saudi Arabia, Austria, Iraq, Libya, Uzbekistan, Slovakia, Romania, Slovenia, Chad, and Togo, the band 1810-1830 kHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                
                5.100 In Region 1, the authorization to use the band 1810-1830 kHz by the amateur service in countries situated totally or partially north of 40° N shall be given only after consultation with the countries mentioned in Nos. 5.98 and 5.99 to define the necessary steps to be taken to prevent harmful interference between amateur stations and stations of other services operating in accordance with Nos. 5.98 and 5.99.
                5.102 Alternative allocation: In Bolivia, Chile, Paraguay and Peru, the frequency band 1850-2000 kHz is allocated to the fixed, mobile except aeronautical mobile, radiolocation and radionavigation services on a primary basis. (WRC-15)
                5.103 In Region 1, in making assignments to stations in the fixed and mobile services in the bands 1850-2045 kHz, 2194-2498 kHz, 2502-2625 kHz and 2650-2850 kHz, administrations should bear in mind the special requirements of the maritime mobile service.
                5.104 In Region 1, the use of the band 2025-2045 kHz by the meteorological aids service is limited to oceanographic buoy stations.
                5.105 In Region 2, except in Greenland, coast stations and ship stations using radiotelephony in the band 2065-2107 kHz shall be limited to class J3E emissions and to a peak envelope power not exceeding 1 kW. Preferably, the following carrier frequencies should be used: 2065.0 kHz, 2079.0 kHz, 2082.5 kHz, 2086.0 kHz, 2093.0 kHz, 2096.5 kHz, 2100.0 kHz and 2103.5 kHz. In Argentina and Uruguay, the carrier frequencies 2068.5 kHz and 2075.5 kHz are also used for this purpose, while the frequencies within the band 2072-2075.5 kHz are used as provided in No. 52.165.
                5.106 In Regions 2 and 3, provided no harmful interference is caused to the maritime mobile service, the frequencies between 2065 kHz and 2107 kHz may be used by stations of the fixed service communicating only within national borders and whose mean power does not exceed 50 W. In notifying the frequencies, the attention of the Bureau should be drawn to these provisions.
                5.107 Additional allocation: In Saudi Arabia, Eritrea, Ethiopia, Iraq, Libya, Somalia and Swaziland, the band 2160-2170 kHz is also allocated to the fixed and mobile, except aeronautical mobile (R), services on a primary basis. The mean power of stations in these services shall not exceed 50 W. (WRC-12)
                5.108 The carrier frequency 2182 kHz is an international distress and calling frequency for radiotelephony. The conditions for the use of the band 2173.5-2190.5 kHz are prescribed in Articles 31 and 52. (WRC-07)
                5.109 The frequencies 2187.5 kHz, 4207.5 kHz, 6312 kHz, 8414.5 kHz, 12577 kHz and 16804.5 kHz are international distress frequencies for digital selective calling. The conditions for the use of these frequencies are prescribed in Article 31.
                5.110 The frequencies 2174.5 kHz, 4177.5 kHz, 6268 kHz, 8376.5 kHz, 12520 kHz and 16695 kHz are international distress frequencies for narrow-band direct-printing telegraphy. The conditions for the use of these frequencies are prescribed in Article 31.
                5.111 The carrier frequencies 2182 kHz, 3023 kHz, 5680 kHz, 8364 kHz and the frequencies 121.5 MHz, 156.525 MHz, 156.8 MHz and 243 MHz may also be used, in accordance with the procedures in force for terrestrial radiocommunication services, for search and rescue operations concerning manned space vehicles. The conditions for the use of the frequencies are prescribed in Article 31.
                The same applies to the frequencies 10003 kHz, 14993 kHz and 19993 kHz, but in each of these cases emissions must be confined in a band of ±3 kHz about the frequency. (WRC-07)
                5.112 Alternative allocation: In Denmark and Sri Lanka, the band 2194-2300 kHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)

                5.113 For the conditions for the use of the bands 2300-2495 kHz (2498 kHz in Region 1), 3200-3400 kHz, 4750-4995 kHz and 5005-5060 kHz by the broadcasting service, see Nos. 5.16 to 5.20, 5.21 and 23.3 to 23.10.
                5.114 Alternative allocation: In Denmark and Iraq, the band 2502-2625 kHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.115 The carrier (reference) frequencies 3023 kHz and 5680 kHz may also be used, in accordance with Article 31, by stations of the maritime mobile service engaged in coordinated search and rescue operations. (WRC-07)
                5.116 Administrations are urged to authorize the use of the band 3155-3195 kHz to provide a common worldwide channel for low power wireless hearing aids. Additional channels for these devices may be assigned by administrations in the bands between 3155 kHz and 3400 kHz to suit local needs.
                It should be noted that frequencies in the range 3000 kHz to 4000 kHz are suitable for hearing aid devices which are designed to operate over short distances within the induction field.
                5.117 Alternative allocation: In Côte d'Ivoire, Denmark, Egypt, Liberia, Sri Lanka and Togo, the band 3155-3200 kHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.118 Additional allocation: in the United States, Mexico, Peru and Uruguay, the band 3230-3400 kHz is also allocated to the radiolocation service on a secondary basis.
                5.119 Additional allocation: In Peru, the frequency band 3500-3750 kHz is also allocated to the fixed and mobile services on a primary basis. (WRC-15)
                
                5.122 Alternative allocation: In Bolivia, Chile, Ecuador, Paraguay and Peru, the frequency band 3750-4000 kHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-15)
                5.123 Additional allocation: in Botswana, Lesotho, Malawi, Mozambique, Namibia, South Africa, Swaziland, Zambia and Zimbabwe, the band 3900-3950 kHz is also allocated to the broadcasting service on a primary basis, subject to agreement obtained under No. 9.21.
                5.125 Additional allocation: in Greenland, the band 3950-4000 kHz is also allocated to the broadcasting service on a primary basis. The power of the broadcasting stations operating in this band shall not exceed that necessary for a national service and shall in no case exceed 5 kW.
                5.126 In Region 3, the stations of those services to which the band 3995-4005 kHz is allocated may transmit standard frequency and time signals.

                5.127 The use of the band 4000-4063 kHz by the maritime mobile service is limited to ship stations using radiotelephony (see No. 52.220 and Appendix 17).
                5.128 Frequencies in the bands 4063-4123 kHz and 4130-4438 kHz may be used exceptionally by stations in the fixed service, communicating only within the boundary of the country in which they are located, with a mean power not exceeding 50 W, on condition that harmful interference is not caused to the maritime mobile service. In addition, in Afghanistan, Argentina, Armenia, Azerbaijan, Belarus, Botswana, Burkina Faso, the Central African Rep., China, the Russian Federation, Georgia, India, Kazakhstan, Mali, Niger, Pakistan, Kyrgyzstan, Tajikistan, Chad, Turkmenistan and Ukraine, in the bands 4063-4123 kHz, 4130-4133 kHz and 4408-4438 kHz, stations in the fixed service, with a mean power not exceeding 1 kW, can be operated on condition that they are situated at least 600 km from the coast and that harmful interference is not caused to the maritime mobile service. (WRC-12)
                5.130 The conditions for the use of the carrier frequencies 4125 kHz and 6215 kHz are prescribed in Articles 31 and 52. (WRC-07)
                5.131 The frequency 4209.5 kHz is used exclusively for the transmission by coast stations of meteorological and navigational warnings and urgent information to ships by means of narrow-band direct-printing techniques.

                5.132 The frequencies 4210 kHz, 6314 kHz, 8416.5 kHz, 12579 kHz, 16806.5 kHz, 19680.5 kHz, 22376 kHz and 26100.5 kHz are the international frequencies for the transmission of maritime safety information (MSI) (see Appendix 17).
                5.132A Stations in the radiolocation service shall not cause harmful interference to, or claim protection from, stations operating in the fixed or mobile services. Applications of the radiolocation service are limited to oceanographic radars operating in accordance with Resolution 612 (Rev. WRC-12). (WRC-12)
                5.132B Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency band 4438-4488 kHz is allocated to the fixed and mobile, except aeronautical mobile (R), services on a primary basis. (WRC-15)
                5.133 Different category of service: In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Latvia, Lithuania, Niger, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the allocation of the band 5130-5250 kHz to the mobile, except aeronautical mobile, service is on a primary basis (see No. 5.33). (WRC-12)
                5.133A Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency bands 5250-5275 kHz and 26200-26350 kHz are allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-15)
                5.133B Stations in the amateur service using the frequency band 5351.5-5366.5 kHz shall not exceed a maximum radiated power of 15 W (e.i.r.p.). However, in Region 2 in Mexico, stations in the amateur service using the frequency band 5351.5-5366.5 kHz shall not exceed a maximum radiated power of 20 W (e.i.r.p.). In the following Region 2 countries: Antigua and Barbuda, Argentina, Bahamas, Barbados, Belize, Bolivia, Brazil, Chile, Colombia, Costa Rica, Cuba, Dominican Republic, Dominica, El Salvador, Ecuador, Grenada, Guatemala, Guyana, Haiti, Honduras, Jamaica, Nicaragua, Panama, Paraguay, Peru, Saint Lucia, Saint Kitts and Nevis, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago, Uruguay, Venezuela, as well as the overseas territories of the Netherlands in Region 2, stations in the amateur service using the frequency band 5351.5-5366.5 kHz shall not exceed a maximum radiated power of 25 W (e.i.r.p.). (WRC-15)
                5.134 The use of the bands 5900-5950 kHz, 7300-7350 kHz, 9400-9500 kHz, 11600-11650 kHz, 12050-12100 kHz, 13570-13600 kHz, 13800-13870 kHz, 15600-15800 kHz, 17480-17550 kHz and 18900-19020 kHz by the broadcasting service is subject to the application of the procedure of Article 12. Administrations are encouraged to use these bands to facilitate the introduction of digitally modulated emissions in accordance with the provisions of Resolution 517 (Rev.WRC-15). (FCC)
                5.136 Additional allocation: frequencies in the band 5900-5950 kHz may be used by stations in the following services, communicating only within the boundary of the country in which they are located: fixed service (in all three Regions), land mobile service (in Region 1), mobile except aeronautical mobile (R) service (in Regions 2 and 3), on condition that harmful interference is not caused to the broadcasting service. When using frequencies for these services, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-07)
                5.137 On condition that harmful interference is not caused to the maritime mobile service, the bands 6200-6213.5 kHz and 6220.5-6525 kHz may be used exceptionally by stations in the fixed service, communicating only within the boundary of the country in which they are located, with a mean power not exceeding 50 W. At the time of notification of these frequencies, the attention of the Bureau will be drawn to the above conditions.
                5.138 The following bands:
                
                6765-6795 kHz (centre frequency 6780 kHz),
                433.05-434.79 MHz (centre frequency 433.92 MHz) in Region 1 except in the countries mentioned in No. 5.280,
                61-61.5 GHz (centre frequency 61.25 GHz),
                122-123 GHz (centre frequency 122.5 GHz), and
                244-246 GHz (centre frequency 245 GHz)
                
                are designated for industrial, scientific and medical (ISM) applications. The use of these frequency bands for ISM applications shall be subject to special authorization by the administration concerned, in agreement with other administrations whose radiocommunication services might be affected. In applying this provision, administrations shall have due regard to the latest relevant ITU-R Recommendations.
                5.140 Additional allocation: In Angola, Iraq, Somalia and Togo, the frequency band 7000-7050 kHz is also allocated to the fixed service on a primary basis. (WRC-15)
                5.141 Alternative allocation: In Egypt, Eritrea, Ethiopia, Guinea, Libya, Madagascar and Niger, the band 7000-7050 kHz is allocated to the fixed service on a primary basis. (WRC-12)
                5.141A Additional allocation: in Uzbekistan and Kyrgyzstan, the bands 7000-7100 kHz and 7100-7200 kHz are also allocated to the fixed and land mobile services on a secondary basis.
                5.141B Additional allocation: In Algeria, Saudi Arabia, Australia, Bahrain, Botswana, Brunei Darussalam, China, Comoros, Korea (Rep. of), Diego Garcia, Djibouti, Egypt, United Arab Emirates, Eritrea, Guinea, Indonesia, Iran (Islamic Republic of), Japan, Jordan, Kuwait, Libya, Mali, Morocco, Mauritania, Niger, New Zealand, Oman, Papua New Guinea, Qatar, the Syrian Arab Republic, Singapore, Sudan, South Sudan, Tunisia, Viet Nam and Yemen, the frequency band 7100-7200 kHz is also allocated to the fixed and the mobile, except aeronautical mobile (R), services on a primary basis. (WRC-15)
                5.142 The use of the band 7200-7300 kHz in Region 2 by the amateur service shall not impose constraints on the broadcasting service intended for use within Region 1 and Region 3. (WRC-12)
                5.143 Additional allocation: frequencies in the band 7300-7350 kHz may be used by stations in the fixed service and in the land mobile service, communicating only within the boundary of the country in which they are located, on condition that harmful interference is not caused to the broadcasting service. When using frequencies for these services, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-07)
                5.143A In Region 3, frequencies in the band 7350-7450 kHz may be used by stations in the fixed service on a primary basis and land mobile service on a secondary basis, communicating only within the boundary of the country in which they are located, on condition that harmful interference is not caused to the broadcasting service. When using frequencies for these services, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-12)
                5.143B In Region 1, frequencies in the band 7350-7450 kHz may be used by stations in the fixed and land mobile services communicating only within the boundary of the country in which they are located on condition that harmful interference is not caused to the broadcasting service. The total radiated power of each station shall not exceed 24 dBW. (WRC-12)
                5.143C Additional allocation: In Algeria, Saudi Arabia, Bahrain, Comoros, Djibouti, Egypt, United Arab Emirates, Iran (Islamic Republic of), Jordan, Kuwait, Libya, Morocco, Mauritania, Niger, Oman, Qatar, the Syrian Arab Republic, Sudan, South Sudan, Tunisia and Yemen, the bands 7350-7400 kHz and 7400-7450 kHz are also allocated to the fixed service on a primary basis. (WRC-12)
                5.143D In Region 2, frequencies in the band 7350-7400 kHz may be used by stations in the fixed service and in the land mobile service, communicating only within the boundary of the country in which they are located, on condition that harmful interference is not caused to the broadcasting service. When using frequencies for these services, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-12)
                5.144 In Region 3, the stations of those services to which the band 7995-8005 kHz is allocated may transmit standard frequency and time signals.

                5.145 The conditions for the use of the carrier frequencies 8291 kHz, 12290 kHz and 16420 kHz are prescribed in Articles 31 and 52. (WRC-07)
                5.145A Stations in the radiolocation service shall not cause harmful interference to, or claim protection from, stations operating in the fixed service. Applications of the radiolocation service are limited to oceanographic radars operating in accordance with Resolution 612 (Rev. WRC-12). (WRC-12)
                5.145B Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency bands 9305-9355 kHz and 16100-16200 kHz are allocated to the fixed service on a primary basis. (WRC-15)
                5.146 Additional allocation: frequencies in the bands 9400-9500 kHz, 11600-11650 kHz, 12050-12100 kHz, 15600-15800 kHz, 17480-17550 kHz and 18900-19020 kHz may be used by stations in the fixed service, communicating only within the boundary of the country in which they are located, on condition that harmful interference is not caused to the broadcasting service. When using frequencies in the fixed service, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-07)
                5.147 On condition that harmful interference is not caused to the broadcasting service, frequencies in the bands 9775-9900 kHz, 11650-11700 kHz and 11975-12050 kHz may be used by stations in the fixed service communicating only within the boundary of the country in which they are located, each station using a total radiated power not exceeding 24 dBW.
                5.149 In making assignments to stations of other services to which the bands:
                
                  
                    13360-13410 kHz,
                    22.81-22.86 GHz,
                  
                  
                    25550-25670 kHz,
                    23.07-23.12 GHz,
                  
                  
                    37.5-38.25 MHz,
                    31.2-31.3 GHz,
                  
                  
                    73-74.6 MHz in
                    31.5-31.8 GHz in
                  
                  
                     Regions 1 and 3,
                     Regions 1 and 3,
                  
                  
                    150.05-153 MHz in
                    36.43-36.5 GHz,
                  
                  
                     Region 1,
                    42.5-43.5 GHz,
                  
                  
                    322-328.6 MHz,
                    48.94-49.04 GHz,
                  
                  
                    406.1-410 MHz,
                    76-86 GHz,
                  
                  
                    608-614 MHz in
                    92-94 GHz,
                  
                  
                     Regions 1 and 3,
                    94.1-100 GHz,
                  
                  
                    1330-1400 MHz,
                    102-109.5 GHz,
                  
                  
                    1610.6-1613.8 MHz,
                    111.8-114.25 GHz,
                  
                  
                    1660-1670 MHz,
                    128.33-128.59 GHz,
                  
                  
                    1718.8-1722.2 MHz,
                    129.23-129.49 GHz,
                  
                  
                    2655-2690 MHz,
                    130-134 GHz,
                  
                  
                    3260-3267 MHz,
                    136-148.5 GHz,
                  
                  
                    3332-3339 MHz,
                    151.5-158.5 GHz,
                  
                  
                    3345.8-3352.5 MHz,
                    168.59-168.93 GHz,
                  
                  
                    4825-4835 MHz,
                    171.11-171.45 GHz,
                  
                  
                    4950-4990 MHz,
                    172.31-172.65 GHz,
                  
                  
                    4990-5000 MHz,
                    173.52-173.85 GHz,
                  
                  
                    6650-6675.2 MHz,
                    195.75-196.15 GHz,
                  
                  
                    10.6-10.68 GHz,
                    209-226 GHz,
                  
                  
                    14.47-14.5 GHz,
                    241-250 GHz,
                  
                  
                    22.01-22.21 GHz,
                    252-275 GHz
                  
                  
                    22.21-22.5 GHz,
                  
                

                are allocated, administrations are urged to take all practicable steps to protect the radio astronomy service from harmful interference. Emissions from spaceborne or airborne stations can be particularly serious sources of interference to the radio astronomy service (see Nos. 4.5 and 4.6 and Article 29). (WRC-07)
                5.149A Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency band 13450-13550 kHz is allocated to the fixed service on a primary basis and to the mobile, except aeronautical mobile (R), service on a secondary basis. (WRC-15)
                5.150 The following bands:
                
                13553-13567 kHz (centre frequency 13560 kHz),
                26957-27283 kHz (centre frequency 27120 kHz),
                40.66-40.70 MHz (centre frequency 40.68 MHz),
                902-928 MHz in Region 2 (centre frequency 915 MHz),
                2400-2500 MHz (centre frequency 2450 MHz),
                5725-5875 MHz (centre frequency 5800 MHz), and
                24-24.25 GHz (centre frequency 24.125 GHz)
                
                are also designated for industrial, scientific and medical (ISM) applications. Radiocommunication services operating within these bands must accept harmful interference which may be caused by these applications. ISM equipment operating in these bands is subject to the provisions of No. 15.13.
                5.151 Additional allocation: frequencies in the bands 13570-13600 kHz and 13800-13870 kHz may be used by stations in the fixed service and in the mobile except aeronautical mobile (R) service, communicating only within the boundary of the country in which they are located, on the condition that harmful interference is not caused to the broadcasting service. When using frequencies in these services, administrations are urged to use the minimum power required and to take account of the seasonal use of frequencies by the broadcasting service published in accordance with the Radio Regulations. (WRC-07)
                5.152 Additional allocation: in Armenia, Azerbaijan, China, Côte d'Ivoire, the Russian Federation, Georgia, Iran (Islamic Republic of), Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the band 14250-14350 kHz is also allocated to the fixed service on a primary basis. Stations of the fixed service shall not use a radiated power exceeding 24 dBW.

                5.153 In Region 3, the stations of those services to which the band 15995-16005 kHz is allocated may transmit standard frequency and time signals.
                
                5.154 Additional allocation: in Armenia, Azerbaijan, the Russian Federation, Georgia, Kazakhstan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the band 18068-18168 kHz is also allocated to the fixed service on a primary basis for use within their boundaries, with a peak envelope power not exceeding 1 kW.
                5.155 Additional allocation: in Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Moldova, Mongolia, Uzbekistan, Kyrgyzstan, Slovakia, Tajikistan, Turkmenistan and Ukraine, the band 21850-21870 kHz is also allocated to the aeronautical mobile (R) service on a primary basis. (WRC-07)
                5.155A In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Moldova, Mongolia, Uzbekistan, Kyrgyzstan, Slovakia, Tajikistan, Turkmenistan and Ukraine, the use of the band 21850-21870 kHz by the fixed service is limited to provision of services related to aircraft flight safety. (WRC-07)
                5.155B The band 21870-21924 kHz is used by the fixed service for provision of services related to aircraft flight safety.
                5.156 Additional allocation: in Nigeria, the band 22720-23200 kHz is also allocated to the meteorological aids service (radiosondes) on a primary basis.
                5.156A The use of the band 23200-23350 kHz by the fixed service is limited to provision of services related to aircraft flight safety.
                5.157 The use of the band 23350-24000 kHz by the maritime mobile service is limited to inter-ship radiotelegraphy.
                5.158 Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency band 24450-24600 kHz is allocated to the fixed and land mobile services on a primary basis. (WRC-15)
                5.159 Alternative allocation: In Armenia, Belarus, Moldova, Uzbekistan and Kyrgyzstan, the frequency band 39-39.5 MHz is allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.160 Additional allocation: In Botswana, Burundi, Dem. Rep. of the Congo and Rwanda, the band 41-44 MHz is also allocated to the aeronautical radionavigation service on a primary basis. (WRC-12)
                5.161 Additional allocation: in Iran (Islamic Republic of) and Japan, the band 41-44 MHz is also allocated to the radiolocation service on a secondary basis.
                5.161A Additional allocation: In Korea (Rep. of) and the United States, the frequency bands 41.015-41.665 MHz and 43.35-44 MHz are also allocated to the radiolocation service on a primary basis. Stations in the radiolocation service shall not cause harmful interference to, or claim protection from, stations operating in the fixed or mobile services. Applications of the radiolocation service are limited to oceanographic radars operating in accordance with Resolution 612 (Rev. WRC-12). (WRC-12)
                5.161B Alternative allocation: In Albania, Germany, Armenia, Austria, Belarus, Belgium, Bosnia and Herzegovina, Cyprus, Vatican, Croatia, Denmark, Spain, Estonia, Finland, France, Greece, Hungary, Ireland, Iceland, Italy, Latvia, The Former Yugoslav Rep. of Macedonia, Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Monaco, Montenegro, Norway, Uzbekistan, Netherlands, Portugal, Kyrgyzstan, Slovakia, Czech Rep., Romania, United Kingdom, San Marino, Slovenia, Sweden, Switzerland, Turkey and Ukraine, the frequency band 42-42.5 MHz is allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.162 Additional allocation: In Australia, the band 44-47 MHz is also allocated to the broadcasting service on a primary basis. (WRC-12)
                5.162A Additional allocation: In Germany, Austria, Belgium, Bosnia and Herzegovina, China, Vatican, Denmark, Spain, Estonia, the Russian Federation, Finland, France, Ireland, Iceland, Italy, Latvia, The Former Yugoslav Republic of Macedonia, Liechtenstein, Lithuania, Luxembourg, Monaco, Montenegro, Norway, the Netherlands, Poland, Portugal, the Czech Rep., the United Kingdom, Serbia, Slovenia, Sweden and Switzerland the band 46-68 MHz is also allocated to the radiolocation service on a secondary basis. This use is limited to the operation of wind profiler radars in accordance with Resolution 217 (WRC-97). (WRC-12)
                5.163 Additional allocation: In Armenia, Belarus, the Russian Federation, Georgia, Hungary, Kazakhstan, Latvia, Moldova, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the bands 47-48.5 MHz and 56.5-58 MHz are also allocated to the fixed and land mobile services on a secondary basis. (WRC-12)
                5.164 Additional allocation: In Albania, Algeria, Germany, Austria, Belgium, Bosnia and Herzegovina, Botswana, Bulgaria, Côte d'Ivoire, Croatia, Denmark, Spain, Estonia, Finland, France, Gabon, Greece, Ireland, Israel, Italy, Jordan, Lebanon, Libya, Liechtenstein, Lithuania, Luxembourg, Madagascar, Mali, Malta, Morocco, Mauritania, Monaco, Montenegro, Nigeria, Norway, the Netherlands, Poland, Syrian Arab Republic, Slovakia, Czech Rep., Romania, the United Kingdom, Serbia, Slovenia, Sweden, Switzerland, Swaziland, Chad, Togo, Tunisia and Turkey, the frequency band 47-68 MHz, in South Africa the frequency band 47-50 MHz, and in Latvia the frequency band 48.5-56.5 MHz, are also allocated to the land mobile service on a primary basis. However, stations of the land mobile service in the countries mentioned in connection with each frequency band referred to in this footnote shall not cause harmful interference to, or claim protection from, existing or planned broadcasting stations of countries other than those mentioned in connection with the frequency band. (WRC-15)
                5.165 Additional allocation: In Angola, Cameroon, Congo (Rep. of the), Madagascar, Mozambique, Niger, Somalia, Sudan, South Sudan, Tanzania and Chad, the band 47-68 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.167 Alternative allocation: In Bangladesh, Brunei Darussalam, India, Iran (Islamic Republic of), Pakistan and Singapore, the frequency band 50-54 MHz is allocated to the fixed, mobile and broadcasting services on a primary basis. (WRC-15)
                5.167A Additional allocation: In Indonesia and Thailand, the frequency band 50-54 MHz is also allocated to the fixed, mobile and broadcasting services on a primary basis. (WRC-15)
                5.168 Additional allocation: in Australia, China and the Dem. People's Rep. of Korea, the band 50-54 MHz is also allocated to the broadcasting service on a primary basis.
                5.169 Alternative allocation: In Botswana, Lesotho, Malawi, Namibia, the Dem. Rep. of the Congo, Rwanda, South Africa, Swaziland, Zambia and Zimbabwe, the band 50-54 MHz is allocated to the amateur service on a primary basis. In Senegal, the band 50-51 MHz is allocated to the amateur service on a primary basis. (WRC-12)
                5.170 Additional allocation: In New Zealand, the frequency band 51-54 MHz is also allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.171 Additional allocation: In Botswana, Lesotho, Malawi, Mali, Namibia, Dem. Rep. of the Congo, Rwanda, South Africa, Swaziland, Zambia and Zimbabwe, the band 54-68 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.172 Different category of service: In the French overseas departments and communities in Region 2 and Guyana, the allocation of the frequency band 54-68 MHz to the fixed and mobile services is on a primary basis (see No. 5.33). (WRC-15)
                5.173 Different category of service: In the French overseas departments and communities in Region 2 and Guyana, the allocation of the frequency band 68-72 MHz to the fixed and mobile services is on a primary basis (see No. 5.33). (WRC-15)
                5.175 Alternative allocation: in Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Moldova, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the bands 68-73 MHz and 76-87.5 MHz are allocated to the broadcasting service on a primary basis. In Latvia and Lithuania, the bands 68-73 MHz and 76-87.5 MHz are allocated to the broadcasting and mobile, except aeronautical mobile, services on a primary basis. The services to which these bands are allocated in other countries and the broadcasting service in the countries listed above are subject to agreements with the neighbouring countries concerned. (WRC-07)
                5.176 Additional allocation: in Australia, China, Korea (Rep. of), the Philippines, the Dem. People's Rep. of Korea and Samoa, the band 68-74 MHz is also allocated to the broadcasting service on a primary basis. (WRC-07)
                5.177 Additional allocation: in Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the band 73-74 MHz is also allocated to the broadcasting service on a primary basis, subject to agreement obtained under No. 9.21. (WRC-07)
                5.178 Additional allocation: In Colombia, Cuba, El Salvador, Guatemala, Guyana, Honduras and Nicaragua, the band 73-74.6 MHz is also allocated to the fixed and mobile services on a secondary basis. (WRC-12)
                5.179 Additional allocation: In Armenia, Azerbaijan, Belarus, China, the Russian Federation, Georgia, Kazakhstan, Lithuania, Mongolia, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the bands 74.6-74.8 MHz and 75.2-75.4 MHz are also allocated to the aeronautical radionavigation service, on a primary basis, for ground-based transmitters only. (WRC-12)
                5.180 The frequency 75 MHz is assigned to marker beacons. Administrations shall refrain from assigning frequencies close to the limits of the guardband to stations of other services which, because of their power or geographical position, might cause harmful interference or otherwise place a constraint on marker beacons.
                Every effort should be made to improve further the characteristics of airborne receivers and to limit the power of transmitting stations close to the limits 74.8 MHz and 75.2 MHz.
                5.181 Additional allocation: in Egypt, Israel and the Syrian Arab Republic, the band 74.8-75.2 MHz is also allocated to the mobile service on a secondary basis, subject to agreement obtained under No. 9.21. In order to ensure that harmful interference is not caused to stations of the aeronautical radionavigation service, stations of the mobile service shall not be introduced in the band until it is no longer required for the aeronautical radionavigation service by any administration which may be identified in the application of the procedure invoked under No. 9.21.
                5.182 Additional allocation: in Western Samoa, the band 75.4-87 MHz is also allocated to the broadcasting service on a primary basis.
                5.183 Additional allocation: in China, Korea (Rep. of), Japan, the Philippines and the Dem. People's Rep. of Korea, the band 76-87 MHz is also allocated to the broadcasting service on a primary basis.
                5.185 Different category of service: In the United States, the French overseas departments and communities in Region 2, Guyana and Paraguay, the allocation of the frequency band 76-88 MHz to the fixed and mobile services is on a primary basis (see No. 5.33). (WRC-15)
                5.187 Alternative allocation: in Albania, the band 81-87.5 MHz is allocated to the broadcasting service on a primary basis and used in accordance with the decisions contained in the Final Acts of the Special Regional Conference (Geneva, 1960).
                5.188 Additional allocation: in Australia, the band 85-87 MHz is also allocated to the broadcasting service on a primary basis. The introduction of the broadcasting service in Australia is subject to special agreements between the administrations concerned.
                5.190 Additional allocation: in Monaco, the band 87.5-88 MHz is also allocated to the land mobile service on a primary basis, subject to agreement obtained under No. 9.21.
                5.192 Additional allocation: in China and Korea (Rep. of), the band 100-108 MHz is also allocated to the fixed and mobile services on a primary basis.
                5.194 Additional allocation: in Azerbaijan, Kyrgyzstan, Somalia and Turkmenistan, the band 104-108 MHz is also allocated to the mobile, except aeronautical mobile (R), service on a secondary basis. (WRC-07)
                5.197 Additional allocation: In the Syrian Arab Republic, the band 108-111.975 MHz is also allocated to the mobile service on a secondary basis, subject to agreement obtained under No. 9.21. In order to ensure that harmful interference is not caused to stations of the aeronautical radionavigation service, stations of the mobile service shall not be introduced in the band until it is no longer required for the aeronautical radionavigation service by any administration which may be identified in the application of the procedures invoked under No. 9.21. (WRC-12)
                5.197A Additional allocation: The band 108-117.975 MHz is also allocated on a primary basis to the aeronautical mobile (R) service, limited to systems operating in accordance with recognized international aeronautical standards. Such use shall be in accordance with Resolution 413 (Rev.WRC-12). The use of the band 108-112 MHz by the aeronautical mobile (R) service shall be limited to systems composed of ground-based transmitters and associated receivers that provide navigational information in support of air navigation functions in accordance with recognized international aeronautical standards. (FCC)
                5.200 In the band 117.975-137 MHz, the frequency 121.5 MHz is the aeronautical emergency frequency and, where required, the frequency 123.1 MHz is the aeronautical frequency auxiliary to 121.5 MHz. Mobile stations of the maritime mobile service may communicate on these frequencies under the conditions laid down in Article 31 for distress and safety purposes with stations of the aeronautical mobile service. (WRC-07)
                5.201 Additional allocation: In Armenia, Azerbaijan, Belarus, Bulgaria, Estonia, the Russian Federation, Georgia, Hungary, Iran (Islamic Republic of), Iraq (Republic of), Japan, Kazakhstan, Moldova, Mongolia, Mozambique, Uzbekistan, Papua New Guinea, Poland, Kyrgyzstan, Romania, Tajikistan, Turkmenistan and Ukraine, the frequency band 132-136 MHz is also allocated to the aeronautical mobile (OR) service on a primary basis. In assigning frequencies to stations of the aeronautical mobile (OR) service, the administration shall take account of the frequencies assigned to stations in the aeronautical mobile (R) service. (WRC-15)
                5.202 Additional allocation: In Saudi Arabia, Armenia, Azerbaijan, Belarus, Bulgaria, the United Arab Emirates, the Russian Federation, Georgia, Iran (Islamic Republic of), Jordan, Oman, Uzbekistan, Poland, the Syrian Arab Republic, Kyrgyzstan, Romania, Tajikistan, Turkmenistan and Ukraine, the frequency band 136-137 MHz is also allocated to the aeronautical mobile (OR) service on a primary basis. In assigning frequencies to stations of the aeronautical mobile (OR) service, the administration shall take account of the frequencies assigned to stations in the aeronautical mobile (R) service. (WRC-15)
                5.204 Different category of service: in Afghanistan, Saudi Arabia, Bahrain, Bangladesh, Brunei Darussalam, China, Cuba, the United Arab Emirates, India, Indonesia, Iran (Islamic Republic of), Iraq, Kuwait, Montenegro, Oman, Pakistan, the Philippines, Qatar, Serbia, Singapore, Thailand and Yemen, the band 137-138 MHz is allocated to the fixed and mobile, except aeronautical mobile (R), services on a primary basis (see No. 5.33). (WRC-07)
                5.205 Different category of service: in Israel and Jordan, the allocation of the band 137-138 MHz to the fixed and mobile, except aeronautical mobile, services is on a primary basis (see No. 5.33).
                5.206 Different category of service: in Armenia, Azerbaijan, Belarus, Bulgaria, Egypt, the Russian Federation, Finland, France, Georgia, Greece, Kazakhstan, Lebanon, Moldova, Mongolia, Uzbekistan, Poland, Kyrgyzstan, the Syrian Arab Republic, Slovakia, the Czech Rep., Romania, Tajikistan, Turkmenistan and Ukraine, the allocation of the band 137-138 MHz to the aeronautical mobile (OR) service is on a primary basis (see No. 5.33).
                5.207 Additional allocation: in Australia, the band 137-144 MHz is also allocated to the broadcasting service on a primary basis until that service can be accommodated within regional broadcasting allocations.
                
                5.208 The use of the band 137-138 MHz by the mobile-satellite service is subject to coordination under No. 9.11A.
                5.208A In making assignments to space stations in the mobile-satellite service in the bands 137-138 MHz, 387-390 MHz and 400.15-401 MHz, administrations shall take all practicable steps to protect the radio astronomy service in the bands 150.05-153 MHz, 322-328.6 MHz, 406.1-410 MHz and 608-614 MHz from harmful interference from unwanted emissions. The threshold levels of interference detrimental to the radio astronomy service are shown in the relevant ITU-R Recommendation. (WRC-07)
                5.208B In the frequency bands:
                
                137-138 MHz,
                387-390 MHz,
                400.15-401 MHz,
                1452-1492 MHz,
                1525-1610 MHz,
                1613.8-1626.5 MHz,
                2655-2690 MHz,
                21.4-22 GHz,
                
                Resolution 739 (Rev.WRC-15) applies. (WRC-15)
                5.209 The use of the bands 137-138 MHz, 148-150.05 MHz, 399.9-400.05 MHz, 400.15-401 MHz, 454-456 MHz and 459-460 MHz by the mobile-satellite service is limited to non-geostationary-satellite systems.
                5.210 Additional allocation: in Italy, the Czech Rep. and the United Kingdom, the bands 138-143.6 MHz and 143.65-144 MHz are also allocated to the space research service (space-to-Earth) on a secondary basis. (WRC-07)
                5.211 Additional allocation: In Germany, Saudi Arabia, Austria, Bahrain, Belgium, Denmark, the United Arab Emirates, Spain, Finland, Greece, Guinea, Ireland, Israel, Kenya, Kuwait, The Former Yugoslav Republic of Macedonia, Lebanon, Liechtenstein, Luxembourg, Mali, Malta, Montenegro, Norway, the Netherlands, Qatar, Slovakia, the United Kingdom, Serbia, Slovenia, Somalia, Sweden, Switzerland, Tanzania, Tunisia and Turkey, the frequency band 138-144 MHz is also allocated to the maritime mobile and land mobile services on a primary basis. (WRC-15)
                5.212 Alternative allocation: In Angola, Botswana, Cameroon, the Central African Rep., Congo (Rep. of the), Gabon, Gambia, Ghana, Guinea, Iraq, Jordan, Lesotho, Liberia, Libya, Malawi, Mozambique, Namibia, Niger, Oman, Uganda, Syrian Arab Republic, the Dem. Rep. of the Congo, Rwanda, Sierra Leone, South Africa, Swaziland, Chad, Togo, Zambia and Zimbabwe, the band 138-144 MHz is allocated to the fixed and mobile services on a primary basis. (WRC-12)
                5.213 Additional allocation: in China, the band 138-144 MHz is also allocated to the radiolocation service on a primary basis.
                5.214 Additional allocation: In Eritrea, Ethiopia, Kenya, The Former Yugoslav Republic of Macedonia, Montenegro, Serbia, Somalia, Sudan, South Sudan and Tanzania, the band 138-144 MHz is also allocated to the fixed service on a primary basis. (WRC-12)
                5.216 Additional allocation: in China, the band 144-146 MHz is also allocated to the aeronautical mobile (OR) service on a secondary basis.
                5.217 Alternative allocation: in Afghanistan, Bangladesh, Cuba, Guyana and India, the band 146-148 MHz is allocated to the fixed and mobile services on a primary basis.
                5.218 Additional allocation: the band 148-149.9 MHz is also allocated to the space operation service (Earth-to-space) on a primary basis, subject to agreement obtained under No. 9.21. The bandwidth of any individual transmission shall not exceed ±25 kHz.
                5.219 The use of the band 148-149.9 MHz by the mobile-satellite service is subject to coordination under No. 9.11A. The mobile-satellite service shall not constrain the development and use of the fixed, mobile and space operation services in the band 148-149.9 MHz.
                5.220 The use of the frequency bands 149.9-150.05 MHz and 399.9-400.05 MHz by the mobile-satellite service is subject to coordination under No. 9.11A. (WRC-15)

                5.221 Stations of the mobile-satellite service in the frequency band 148-149.9 MHz shall not cause harmful interference to, or claim protection from, stations of the fixed or mobile services operating in accordance with the Table of Frequency Allocations in the following countries: Albania, Algeria, Germany, Saudi Arabia, Australia, Austria, Bahrain, Bangladesh, Barbados, Belarus, Belgium, Benin, Bosnia and Herzegovina, Botswana, Brunei Darussalam, Bulgaria, Cameroon, China, Cyprus, Congo (Rep. of the), Korea (Rep. of), Côte d'Ivoire, Croatia, Cuba, Denmark, Djibouti, Egypt, the United Arab Emirates, Eritrea, Spain, Estonia, Ethiopia, the Russian Federation, Finland, France, Gabon, Georgia, Ghana, Greece, Guinea, Guinea Bissau, Hungary, India, Iran (Islamic Republic of), Ireland, Iceland, Israel, Italy, Jamaica, Japan, Jordan, Kazakhstan, Kenya, Kuwait, The Former Yugoslav Republic of Macedonia, Lesotho, Latvia, Lebanon, Libya, Liechtenstein, Lithuania, Luxembourg, Malaysia, Mali, Malta, Mauritania, Moldova, Mongolia, Montenegro, Mozambique, Namibia, Norway, New Zealand, Oman, Uganda, Uzbekistan, Pakistan, Panama, Papua New Guinea, Paraguay, the Netherlands, the Philippines, Poland, Portugal, Qatar, the Syrian Arab Republic, Kyrgyzstan, Dem. People's Rep. of Korea, Slovakia, Romania, the United Kingdom, Senegal, Serbia, Sierra Leone, Singapore, Slovenia, Sudan, Sri Lanka, South Africa, Sweden, Switzerland, Swaziland, Tanzania, Chad, Togo, Tonga, Trinidad and Tobago, Tunisia, Turkey, Ukraine, Viet Nam, Yemen, Zambia and Zimbabwe. (WRC-15)
                5.225 Additional allocation: in Australia and India, the band 150.05-153 MHz is also allocated to the radio astronomy service on a primary basis.
                5.225A Additional allocation: In Algeria, Armenia, Azerbaijan, Belarus, China, the Russian Federation, France, Iran (Islamic Republic of), Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan, Ukraine and Viet Nam, the frequency band 154-156 MHz is also allocated to the radiolocation service on a primary basis. The usage of the frequency band 154-156 MHz by the radiolocation service shall be limited to space-object detection systems operating from terrestrial locations. The operation of stations in the radiolocation service in the frequency band 154-156 MHz shall be subject to agreement obtained under No. 9.21. For the identification of potentially affected administrations in Region 1, the instantaneous field-strength value of 12 dB(µV/m) for 10% of the time produced at 10 m above ground level in the 25 kHz reference frequency band at the border of the territory of any other administration shall be used. For the identification of potentially affected administrations in Region 3, the interference-to-noise ratio (I/N) value of −6 dB (N = −161 dBW/4 kHz), or −10 dB for applications with greater protection requirements, such as public protection and disaster relief (PPDR (N = −161 dBW/4 kHz)), for 1% of the time produced at 60 m above ground level at the border of the territory of any other administration shall be used. In the frequency bands 156.7625-156.8375 MHz, 156.5125-156.5375 MHz, 161.9625-161.9875 MHz, 162.0125-162.0375 MHz, out-of-band e.i.r.p. of space surveillance radars shall not exceed −16 dBW. Frequency assignments to the radiolocation service under this allocation in Ukraine shall not be used without the agreement of Moldova. (WRC-12)
                5.226 The frequency 156.525 MHz is the international distress, safety and calling frequency for the maritime mobile VHF radiotelephone service using digital selective calling (DSC). The conditions for the use of this frequency and the band 156.4875-156.5625 MHz are contained in Articles 31 and 52, and in Appendix 18.
                The frequency 156.8 MHz is the international distress, safety and calling frequency for the maritime mobile VHF radiotelephone service. The conditions for the use of this frequency and the band 156.7625-156.8375 MHz are contained in Article 31 and Appendix 18.

                In the bands 156-156.4875 MHz, 156.5625-156.7625 MHz, 156.8375-157.45 MHz, 160.6-160.975 MHz and 161.475-162.05 MHz, each administration shall give priority to the maritime mobile service on only such frequencies as are assigned to stations of the maritime mobile service by the administration (see Articles 31 and 52, and Appendix 18).
                Any use of frequencies in these bands by stations of other services to which they are allocated should be avoided in areas where such use might cause harmful interference to the maritime mobile VHF radiocommunication service.
                However, the frequencies 156.8 MHz and 156.525 MHz and the frequency bands in which priority is given to the maritime mobile service may be used for radiocommunications on inland waterways subject to agreement between interested and affected administrations and taking into account current frequency usage and existing agreements. (WRC-07)
                5.227 Additional allocation: the bands 156.4875-156.5125 MHz and 156.5375-156.5625 MHz are also allocated to the fixed and land mobile services on a primary basis. The use of these bands by the fixed and land mobile services shall not cause harmful interference to nor claim protection from the maritime mobile VHF radiocommunication service. (WRC-07)
                5.228 The use of the frequency bands 156.7625-156.7875 MHz and 156.8125-156.8375 MHz by the mobile-satellite service (Earth-to-space) is limited to the reception of automatic identification system (AIS) emissions of long-range AIS broadcast messages (Message 27, see the most recent version of Recommendation ITU-R M.1371). With the exception of AIS emissions, emissions in these frequency bands by systems operating in the maritime mobile service for communications shall not exceed 1 W. (WRC-12)
                5.228A The frequency bands 161.9625-161.9875 MHz and 162.0125-162.0375 MHz may be used by aircraft stations for the purpose of search and rescue operations and other safety-related communications. (WRC-12)
                5.228AA The use of the frequency bands 161.9375-161.9625 MHz and 161.9875-162.0125 MHz by the maritime mobile-satellite (Earth-to-space) service is limited to the systems which operate in accordance with Appendix 18. (WRC-15)
                5.228B The use of the frequency bands 161.9625-161.9875 MHz and 162.0125-162.0375 MHz by the fixed and land mobile services shall not cause harmful interference to, or claim protection from, the maritime mobile service. (WRC-12)

                5.228C The use of the frequency bands 161.9625-161.9875 MHz and 162.0125-162.0375 MHz by the maritime mobile service and the mobile-satellite (Earth-to-space) service is limited to the automatic identification system (AIS). The use of these frequency bands by the aeronautical mobile (OR) service is limited to AIS emissions from search and rescue aircraft operations. The AIS operations in these frequency bands shall not constrain the development and use of the fixed and mobile services operating in the adjacent frequency bands. (WRC-12)
                5.228D The frequency bands 161.9625-161.9875 MHz (AIS 1) and 162.0125-162.0375 MHz (AIS 2) may continue to be used by the fixed and mobile services on a primary basis until 1 January 2025, at which time this allocation shall no longer be valid. Administrations are encouraged to make all practicable efforts to discontinue the use of these bands by the fixed and mobile services prior to the transition date. During this transition period, the maritime mobile service in these frequency bands has priority over the fixed, land mobile and aeronautical mobile services. (WRC-12)
                5.228E The use of the automatic identification system in the frequency bands 161.9625-161.9875 MHz and 162.0125-162.0375 MHz by the aeronautical mobile (OR) service is limited to aircraft stations for the purpose of search and rescue operations and other safety-related communications. (WRC-12)
                5.228F The use of the frequency bands 161.9625-161.9875 MHz and 162.0125-162.0375 MHz by the mobile-satellite service (Earth-to-space) is limited to the reception of automatic identification system emissions from stations operating in the maritime mobile service. (WRC-12)
                5.229 Alternative allocation: in Morocco, the band 162-174 MHz is allocated to the broadcasting service on a primary basis. The use of this band shall be subject to agreement with administrations having services, operating or planned, in accordance with the Table which are likely to be affected. Stations in existence on 1 January 1981, with their technical characteristics as of that date, are not affected by such agreement.
                5.230 Additional allocation: in China, the band 163-167 MHz is also allocated to the space operation service (space-to-Earth) on a primary basis, subject to agreement obtained under No. 9.21.
                5.231 Additional allocation: In Afghanistan and China, the band 167-174 MHz is also allocated to the broadcasting service on a primary basis. The introduction of the broadcasting service into this band shall be subject to agreement with the neighbouring countries in Region 3 whose services are likely to be affected. (WRC-12)
                5.233 Additional allocation: in China, the band 174-184 MHz is also allocated to the space research (space-to-Earth) and the space operation (space-to-Earth) services on a primary basis, subject to agreement obtained under No. 9.21. These services shall not cause harmful interference to, or claim protection from, existing or planned broadcasting stations.
                5.235 Additional allocation: in Germany, Austria, Belgium, Denmark, Spain, Finland, France, Israel, Italy, Liechtenstein, Malta, Monaco, Norway, the Netherlands, the United Kingdom, Sweden and Switzerland, the band 174-223 MHz is also allocated to the land mobile service on a primary basis. However, the stations of the land mobile service shall not cause harmful interference to, or claim protection from, broadcasting stations, existing or planned, in countries other than those listed in this footnote.
                5.237 Additional allocation: In Congo (Rep. of the), Egypt, Eritrea, Ethiopia, Gambia, Guinea, Libya, Mali, Sierra Leone, Somalia and Chad, the band 174-223 MHz is also allocated to the fixed and mobile services on a secondary basis. (WRC-12)
                5.238 Additional allocation: in Bangladesh, India, Pakistan and the Philippines, the band 200-216 MHz is also allocated to the aeronautical radionavigation service on a primary basis.
                5.240 Additional allocation: in China and India, the band 216-223 MHz is also allocated to the aeronautical radionavigation service on a primary basis and to the radiolocation service on a secondary basis.
                5.241 In Region 2, no new stations in the radiolocation service may be authorized in the band 216-225 MHz. Stations authorized prior to 1 January 1990 may continue to operate on a secondary basis.
                5.242 Additional allocation: in Canada, the band 216-220 MHz is also allocated to the land mobile service on a primary basis.
                5.243 Additional allocation: in Somalia, the band 216-225 MHz is also allocated to the aeronautical radionavigation service on a primary basis, subject to not causing harmful interference to existing or planned broadcasting services in other countries.
                5.245 Additional allocation: in Japan, the band 222-223 MHz is also allocated to the aeronautical radionavigation service on a primary basis and to the radiolocation service on a secondary basis.
                5.246 Alternative allocation: in Spain, France, Israel and Monaco, the band 223-230 MHz is allocated to the broadcasting and land mobile services on a primary basis (see No. 5.33) on the basis that, in the preparation of frequency plans, the broadcasting service shall have prior choice of frequencies; and allocated to the fixed and mobile, except land mobile, services on a secondary basis. However, the stations of the land mobile service shall not cause harmful interference to, or claim protection from, existing or planned broadcasting stations in Morocco and Algeria.
                5.247 Additional allocation: in Saudi Arabia, Bahrain, the United Arab Emirates, Jordan, Oman, Qatar and Syrian Arab Republic, the band 223-235 MHz is also allocated to the aeronautical radionavigation service on a primary basis.
                5.250 Additional allocation: in China, the band 225-235 MHz is also allocated to the radio astronomy service on a secondary basis.
                
                5.251 Additional allocation: in Nigeria, the band 230-235 MHz is also allocated to the aeronautical radionavigation service on a primary basis, subject to agreement obtained under No. 9.21.
                5.252 Alternative allocation: in Botswana, Lesotho, Malawi, Mozambique, Namibia, South Africa, Swaziland, Zambia and Zimbabwe, the bands 230-238 MHz and 246-254 MHz are allocated to the broadcasting service on a primary basis, subject to agreement obtained under No. 9.21.
                5.254 The bands 235-322 MHz and 335.4-399.9 MHz may be used by the mobile-satellite service, subject to agreement obtained under No. 9.21, on condition that stations in this service do not cause harmful interference to those of other services operating or planned to be operated in accordance with the Table of Frequency Allocations except for the additional allocation made in footnote No. 5.256A.
                5.255 The bands 312-315 MHz (Earth-to-space) and 387-390 MHz (space-to-Earth) in the mobile-satellite service may also be used by non-geostationary-satellite systems. Such use is subject to coordination under No. 9.11A.
                5.256 The frequency 243 MHz is the frequency in this band for use by survival craft stations and equipment used for survival purposes. (WRC-07)
                5.256A Additional allocation: In China, the Russian Federation and Kazakhstan, the frequency band 258-261 MHz is also allocated to the space research service (Earth-to-space) and space operation service (Earth-to-space) on a primary basis. Stations in the space research service (Earth-to-space) and space operation service (Earth-to-space) shall not cause harmful interference to, or claim protection from, or constrain the use and development of, the mobile service systems and mobile-satellite service systems operating in the frequency band. Stations in space research service (Earth-to-space) and space operation service (Earth-to-space) shall not constrain the future development of fixed service systems of other countries. (WRC-15)
                5.257 The band 267-272 MHz may be used by administrations for space telemetry in their countries on a primary basis, subject to agreement obtained under No. 9.21.
                5.258 The use of the band 328.6-335.4 MHz by the aeronautical radionavigation service is limited to Instrument Landing Systems (glide path).
                5.259 Additional allocation: In Egypt and the Syrian Arab Republic, the band 328.6-335.4 MHz is also allocated to the mobile service on a secondary basis, subject to agreement obtained under No. 9.21. In order to ensure that harmful interference is not caused to stations of the aeronautical radionavigation service, stations of the mobile service shall not be introduced in the band until it is no longer required for the aeronautical radionavigation service by any administration which may be identified in the application of the procedure invoked under No. 9.21. (WRC-12)
                5.261 Emissions shall be confined in a band of ±25 kHz about the standard frequency 400.1 MHz.
                5.262 Additional allocation: In Saudi Arabia, Armenia, Azerbaijan, Bahrain, Belarus, Botswana, Colombia, Cuba, Egypt, the United Arab Emirates, Ecuador, the Russian Federation, Georgia, Hungary, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kazakhstan, Kuwait, Liberia, Malaysia, Moldova, Oman, Uzbekistan, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, Kyrgyzstan, Singapore, Somalia, Tajikistan, Chad, Turkmenistan and Ukraine, the band 400.05-401 MHz is also allocated to the fixed and mobile services on a primary basis. (WRC-12)
                5.263 The band 400.15-401 MHz is also allocated to the space research service in the space-to-space direction for communications with manned space vehicles. In this application, the space research service will not be regarded as a safety service.
                5.264 The use of the band 400.15-401 MHz by the mobile-satellite service is subject to coordination under No. 9.11A. The power flux-density limit indicated in Annex 1 of Appendix 5 shall apply until such time as a competent world radiocommunication conference revises it.
                5.265 In the frequency band 403-410 MHz, Resolution 205 (Rev.WRC-15) applies. (WRC-15)

                5.266 The use of the band 406-406.1 MHz by the mobile-satellite service is limited to low power satellite emergency position-indicating radiobeacons (see also Article 31). (WRC-07)
                5.267 Any emission capable of causing harmful interference to the authorized uses of the band 406-406.1 MHz is prohibited.
                5.268 Use of the frequency band 410-420 MHz by the space research service is limited to space-to-space communication links with an orbiting, manned space vehicle. The power flux-density at the surface of the Earth produced by emissions from transmitting stations of the space research service (space-to-space) in the frequency band 410-420 MHz shall not exceed −153 dB(W/m2) for 0° ≤ δ ≤ 5°, −153 + 0.077 (δ−5) dB(W/m2) for 5° ≤ δ ≤ 70° and −148 dB(W/m2) for 70° ≤ δ ≤ 90°, where δ is the angle of arrival of the radio-frequency wave and the reference bandwidth is 4 kHz. In this frequency band, stations of the space research service (space-to-space) shall not claim protection from, nor constrain the use and development of, stations of the fixed and mobile services. No. 4.10 does not apply. (WRC-15)
                5.269 Different category of service: in Australia, the United States, India, Japan and the United Kingdom, the allocation of the bands 420-430 MHz and 440-450 MHz to the radiolocation service is on a primary basis (see No. 5.33).
                5.270 Additional allocation: in Australia, the United States, Jamaica and the Philippines, the bands 420-430 MHz and 440-450 MHz are also allocated to the amateur service on a secondary basis.
                5.271 Additional allocation: in Belarus, China, India, Kyrgyzstan and Turkmenistan, the band 420-460 MHz is also allocated to the aeronautical radionavigation service (radio altimeters) on a secondary basis. (WRC-07)
                5.274 Alternative allocation: In Denmark, Norway, Sweden and Chad, the bands 430-432 MHz and 438-440 MHz are allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.275 Additional allocation: In Croatia, Estonia, Finland, Libya, The Former Yugoslav Republic of Macedonia, Montenegro and Serbia, the frequency bands 430-432 MHz and 438-440 MHz are also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-15)
                5.276 Additional allocation: In Afghanistan, Algeria, Saudi Arabia, Bahrain, Bangladesh, Brunei Darussalam, Burkina Faso, Djibouti, Egypt, the United Arab Emirates, Ecuador, Eritrea, Ethiopia, Greece, Guinea, India, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Italy, Jordan, Kenya, Kuwait, Libya, Malaysia, Niger, Nigeria, Oman, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, the Dem. People's Rep. of Korea, Singapore, Somalia, Sudan, Switzerland, Thailand, Togo, Turkey and Yemen, the frequency band 430-440 MHz is also allocated to the fixed service on a primary basis and the frequency bands 430-435 MHz and 438-440 MHz are also allocated, except in Ecuador, to the mobile, except aeronautical mobile, service on a primary basis. (WRC-15)
                5.277 Additional allocation: In Angola, Armenia, Azerbaijan, Belarus, Cameroon, Congo (Rep. of the), Djibouti, the Russian Federation, Georgia, Hungary, Israel, Kazakhstan, Mali, Mongolia, Uzbekistan, Poland, the Dem. Rep. of the Congo, Kyrgyzstan, Slovakia, Romania, Rwanda, Tajikistan, Chad, Turkmenistan and Ukraine, the band 430-440 MHz is also allocated to the fixed service on a primary basis. (WRC-12)
                5.278 Different category of service: in Argentina, Colombia, Costa Rica, Cuba, Guyana, Honduras, Panama and Venezuela, the allocation of the band 430-440 MHz to the amateur service is on a primary basis (see No. 5.33).
                5.279 Additional allocation: in Mexico, the bands 430-435 MHz and 438-440 MHz are also allocated on a primary basis to the land mobile service, subject to agreement obtained under No. 9.21.
                5.279A The use of the frequency band 432-438 MHz by sensors in the Earth exploration-satellite service (active) shall be in accordance with Recommendation ITU-R RS.1260-1. Additionally, the Earth exploration-satellite service (active) in the frequency band 432-438 MHz shall not cause harmful interference to the aeronautical radionavigation service in China. The provisions of this footnote in no way diminish the obligation of the Earth exploration-satellite service (active) to operate as a secondary service in accordance with Nos. 5.29 and 5.30. (WRC-15)
                5.280 In Germany, Austria, Bosnia and Herzegovina, Croatia, The Former Yugoslav Republic of Macedonia, Liechtenstein, Montenegro, Portugal, Serbia, Slovenia and Switzerland, the band 433.05-434.79 MHz (centre frequency 433.92 MHz) is designated for industrial, scientific and medical (ISM) applications. Radiocommunication services of these countries operating within this band must accept harmful interference which may be caused by these applications. ISM equipment operating in this band is subject to the provisions of No. 15.13. (WRC-07)
                5.281 Additional allocation: in the French overseas departments and communities in Region 2 and India, the band 433.75-434.25 MHz is also allocated to the space operation service (Earth-to-space) on a primary basis. In France and in Brazil, the band is allocated to the same service on a secondary basis.

                5.282 In the bands 435-438 MHz, 1260-1270 MHz, 2400-2450 MHz, 3400-3410 MHz (in Regions 2 and 3 only) and 5650-5670 MHz, the amateur-satellite service may operate subject to not causing harmful interference to other services operating in accordance with the Table (see No. 5.43). Administrations authorizing such use shall ensure that any harmful interference caused by emissions from a station in the amateur-satellite service is immediately eliminated in accordance with the provisions of No. 25.11. The use of the bands 1260-1270 MHz and 5650-5670 MHz by the amateur-satellite service is limited to the Earth-to-space direction.
                5.283 Additional allocation: in Austria, the band 438-440 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis.
                5.284 Additional allocation: in Canada, the band 440-450 MHz is also allocated to the amateur service on a secondary basis.
                5.285 Different category of service: in Canada, the allocation of the band 440-450 MHz to the radiolocation service is on a primary basis (see No. 5.33).
                5.286 The band 449.75-450.25 MHz may be used for the space operation service (Earth-to-space) and the space research service (Earth-to-space), subject to agreement obtained under No. 9.21.

                5.286A The use of the bands 454-456 MHz and 459-460 MHz by the mobile-satellite service is subject to coordination under No. 9.11A.
                
                5.286AA The frequency band 450-470 MHz is identified for use by administrations wishing to implement International Mobile Telecommunications (IMT). See Resolution 224 (Rev.WRC-15). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.286B The use of the band 454-455 MHz in the countries listed in No. 5.286D, 455-456 MHz and 459-460 MHz in Region 2, and 454-456 MHz and 459-460 MHz in the countries listed in No. 5.286E, by stations in the mobile-satellite service, shall not cause harmful interference to, or claim protection from, stations of the fixed or mobile services operating in accordance with the Table of Frequency Allocations.
                5.286C The use of the band 454-455 MHz in the countries listed in No. 5.286D, 455-456 MHz and 459-460 MHz in Region 2, and 454-456 MHz and 459-460 MHz in the countries listed in No. 5.286E, by stations in the mobile-satellite service, shall not constrain the development and use of the fixed and mobile services operating in accordance with the Table of Frequency Allocations.
                5.286D Additional allocation: in Canada, the United States and Panama, the band 454-455 MHz is also allocated to the mobile-satellite service (Earth-to-space) on a primary basis. (WRC-07)
                5.286E Additional allocation: in Cape Verde, Nepal and Nigeria, the bands 454-456 MHz and 459-460 MHz are also allocated to the mobile-satellite (Earth-to-space) service on a primary basis. (WRC-07)
                5.287 Use of the frequency bands 457.5125-457.5875 MHz and 467.5125-467.5875 MHz by the maritime mobile service is limited to on-board communication stations. The characteristics of the equipment and the channelling arrangement shall be in accordance with Recommendation ITU-R M.1174-3. The use of these frequency bands in territorial waters is subject to the national regulations of the administration concerned. (WRC-15)
                5.288 In the territorial waters of the United States and the Philippines, the preferred frequencies for use by on-board communication stations shall be 457.525 MHz, 457.550 MHz, 457.575 MHz and 457.600 MHz paired, respectively, with 467.750 MHz, 467.775 MHz, 467.800 MHz and 467.825 MHz. The characteristics of the equipment used shall conform to those specified in Recommendation ITU-R M.1174-3. (WRC-15)
                5.289 Earth exploration-satellite service applications, other than the meteorological-satellite service, may also be used in the bands 460-470 MHz and 1690-1710 MHz for space-to-Earth transmissions subject to not causing harmful interference to stations operating in accordance with the Table.
                5.290 Different category of service: In Afghanistan, Azerbaijan, Belarus, China, the Russian Federation, Japan, Kyrgyzstan, Tajikistan and Turkmenistan, the allocation of the band 460-470 MHz to the meteorological-satellite service (space-to-Earth) is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. (WRC-12)
                5.291 Additional allocation: in China, the band 470-485 MHz is also allocated to the space research (space-to-Earth) and the space operation (space-to-Earth) services on a primary basis subject to agreement obtained under No. 9.21 and subject to not causing harmful interference to existing and planned broadcasting stations.
                5.291A Additional allocation: In Germany, Austria, Denmark, Estonia, Liechtenstein, the Czech Rep., Serbia and Switzerland, the frequency band 470-494 MHz is also allocated to the radiolocation service on a secondary basis. This use is limited to the operation of wind profiler radars in accordance with Resolution 217 (WRC-97). (WRC-15)
                5.292 Different category of service: In Argentina, Uruguay and Venezuela, the allocation of the frequency band 470-512 MHz to the mobile service is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. (WRC-15)
                5.293 Different category of service: In Canada, Chile, Cuba, the United States, Guyana, Jamaica and Panama, the allocation of the frequency bands 470-512 MHz and 614-806 MHz to the fixed service is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. In the Bahamas, Barbados, Canada, Chile, Cuba, the United States, Guyana, Jamaica, Mexico and Panama, the allocation of the frequency bands 470-512 MHz and 614-698 MHz to the mobile service is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. In Argentina and Ecuador, the allocation of the frequency band 470-512 MHz to the fixed and mobile services is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. (WRC-15)
                5.294 Additional allocation: In Saudi Arabia, Cameroon, Côte d'Ivoire, Egypt, Ethiopia, Israel, Libya, the Syrian Arab Republic, Chad and Yemen, the frequency band 470-582 MHz is also allocated to the fixed service on a secondary basis. (WRC-15)

                5.295 In the Bahamas, Barbados, Canada, the United States and Mexico, the frequency band 470-608 MHz, or portions thereof, is identified for International Mobile Telecommunications (IMT)—see Resolution 224 (Rev.WRC-15). This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. Mobile service stations of the IMT system within the frequency band are subject to agreement obtained under No. 9.21 and shall not cause harmful interference to, or claim protection from, the broadcasting service of neighbouring countries. Nos. 5.43 and 5.43A apply. In Mexico, the use of IMT in this frequency band will not start before 31 December 2018 and may be extended if agreed by the neighbouring countries. (WRC-15)
                5.296 Additional allocation: In Albania, Germany, Angola, Saudi Arabia, Austria, Bahrain, Belgium, Benin, Bosnia and Herzegovina, Botswana, Bulgaria, Burkina Faso, Burundi, Cameroon, Vatican, Congo (Rep. of the), Côte d'Ivoire, Croatia, Denmark, Djibouti, Egypt, United Arab Emirates, Spain, Estonia, Finland, France, Gabon, Georgia, Ghana, Hungary, Iraq, Ireland, Iceland, Israel, Italy, Jordan, Kenya, Kuwait, Lesotho, Latvia, The Former Yugoslav Republic of Macedonia, Lebanon, Libya, Liechtenstein, Lithuania, Luxembourg, Malawi, Mali, Malta, Morocco, Mauritius, Mauritania, Moldova, Monaco, Mozambique, Namibia, Niger, Nigeria, Norway, Oman, Uganda, the Netherlands, Poland, Portugal, Qatar, the Syrian Arab Republic, Slovakia, the Czech Republic, the United Kingdom, Rwanda, San Marino, Serbia, Sudan, South Africa, Sweden, Switzerland, Swaziland, Tanzania, Chad, Togo, Tunisia, Turkey, Ukraine, Zambia and Zimbabwe, the frequency band 470-694 MHz is also allocated on a secondary basis to the land mobile service, intended for applications ancillary to broadcasting and programme-making. Stations of the land mobile service in the countries listed in this footnote shall not cause harmful interference to existing or planned stations operating in accordance with the Table in countries other than those listed in this footnote. (WRC-15)
                5.296A In Micronesia, the Solomon Islands, Tuvalu and Vanuatu, the frequency band 470-698 MHz, or portions thereof, and in Bangladesh, Maldives and New Zealand, the frequency band 610-698 MHz, or portions thereof, are identified for use by these administrations wishing to implement International Mobile Telecommunications (IMT)—see Resolution 224 (Rev.WRC-15). This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. The mobile allocation in this frequency band shall not be used for IMT systems unless subject to agreement obtained under No. 9.21 and shall not cause harmful interference to, or claim protection from, the broadcasting service of neighbouring countries. Nos. 5.43 and 5.43A apply. (WRC-15)
                5.297 Additional allocation: In Canada, Costa Rica, Cuba, El Salvador, the United States, Guatemala, Guyana and Jamaica, the frequency band 512-608 MHz is also allocated to the fixed and mobile services on a primary basis, subject to agreement obtained under No. 9.21. In the Bahamas, Barbados and Mexico, the frequency band 512-608 MHz is also allocated to the mobile service on a primary basis, subject to agreement obtained under No. 9.21. (WRC-15)
                5.298 Additional allocation: in India, the band 549.75-550.25 MHz is also allocated to the space operation service (space-to-Earth) on a secondary basis.
                5.300 Additional allocation: In Saudi Arabia, Cameroon, Egypt, United Arab Emirates, Israel, Jordan, Libya, Oman, Qatar, the Syrian Arab Republic and Sudan, the frequency band 582-790 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a secondary basis. (WRC-15)
                5.304 Additional allocation: in the African Broadcasting Area (see Nos. 5.10 to 5.13), the band 606-614 MHz is also allocated to the radio astronomy service on a primary basis.
                5.305 Additional allocation: in China, the band 606-614 MHz is also allocated to the radio astronomy service on a primary basis.
                5.306 Additional allocation: in Region 1, except in the African Broadcasting Area (see Nos. 5.10 to 5.13), and in Region 3, the band 608-614 MHz is also allocated to the radio astronomy service on a secondary basis.
                5.307 Additional allocation: in India, the band 608-614 MHz is also allocated to the radio astronomy service on a primary basis.
                5.308 Additional allocation: In Belize and Colombia, the frequency band 614-698 MHz is also allocated to the mobile service on a primary basis. Stations of the mobile service within the frequency band are subject to agreement obtained under No. 9.21. (WRC-15)
                5.308A In the Bahamas, Barbados, Belize, Canada, Colombia, the United States and Mexico, the frequency band 614-698 MHz, or portions thereof, is identified for International Mobile Telecommunications (IMT)—see Resolution 224 (Rev.WRC-15). This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. Mobile service stations of the IMT system within the frequency band are subject to agreement obtained under No. 9.21 and shall not cause harmful interference to or claim protection from the broadcasting service of neighbouring countries. Nos. 5.43 and 5.43A apply. In Belize and Mexico, the use of IMT in this frequency band will not start before 31 December 2018 and may be extended if agreed by the neighbouring countries. (WRC-15)
                5.309 Different category of service: In El Salvador, the allocation of the frequency band 614-806 MHz to the fixed service is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21. (WRC-15)
                5.311A For the frequency band 620-790 MHz, see also Resolution 549 (WRC-07). (WRC-07)
                5.312 Additional allocation: In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the frequency band 645-862 MHz, in Bulgaria the frequency bands 646-686 MHz, 726-758 MHz, 766-814 MHz and 822-862 MHz, and in Poland the frequency band 860-862 MHz until 31 December 2017, are also allocated to the aeronautical radionavigation service on a primary basis. (WRC-15)
                5.312A In Region 1, the use of the frequency band 694-790 MHz by the mobile, except aeronautical mobile, service is subject to the provisions of Resolution 760 (WRC-15). See also Resolution 224 (Rev.WRC-15). (WRC-15)
                5.313A The frequency band, or portions of the frequency band 698-790 MHz, in Australia, Bangladesh, Brunei Darussalam, Cambodia, China, Korea (Rep. of), Fiji, India, Indonesia, Japan, Kiribati, Lao P.D.R., Malaysia, Myanmar (Union of), New Zealand, Pakistan, Papua New Guinea, the Philippines, Solomon Islands, Samoa, Singapore, Thailand, Tonga, Tuvalu, Vanuatu and Viet Nam, are identified for use by these administrations wishing to implement International Mobile Telecommunications (IMT). This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. In China, the use of IMT in this frequency band will not start until 2015. (WRC-15)
                5.316B In Region 1, the allocation to the mobile, except aeronautical mobile, service in the frequency band 790-862 MHz is subject to agreement obtained under No. 9.21 with respect to the aeronautical radionavigation service in countries mentioned in No. 5.312. For countries party to the GE06 Agreement, the use of stations of the mobile service is also subject to the successful application of the procedures of that Agreement. Resolutions 224 (Rev.WRC-15) and 749 (Rev.WRC-15) shall apply, as appropriate. (WRC-15)
                5.317 Additional allocation: In Region 2 (except Brazil, the United States and Mexico), the frequency band 806-890 MHz is also allocated to the mobile-satellite service on a primary basis, subject to agreement obtained under No. 9.21. The use of this service is intended for operation within national boundaries. (WRC-15)
                5.317A The parts of the frequency band 698-960 MHz in Region 2 and the frequency bands 694-790 MHz in Region 1 and 790-960 MHz in Regions 1 and 3 which are allocated to the mobile service on a primary basis are identified for use by administrations wishing to implement International Mobile Telecommunications (IMT)—see Resolutions 224 (Rev.WRC-15), 760 (WRC-15) and 749 (Rev.WRC-15), where applicable. This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. (WRC−15)
                5.318 Additional allocation: in Canada, the United States and Mexico, the bands 849-851 MHz and 894-896 MHz are also allocated to the aeronautical mobile service on a primary basis, for public correspondence with aircraft. The use of the band 849-851 MHz is limited to transmissions from aeronautical stations and the use of the band 894-896 MHz is limited to transmissions from aircraft stations.
                5.319 Additional allocation: in Belarus, the Russian Federation and Ukraine, the bands 806-840 MHz (Earth-to-space) and 856-890 MHz (space-to-Earth) are also allocated to the mobile-satellite, except aeronautical mobile-satellite (R), service. The use of these bands by this service shall not cause harmful interference to, or claim protection from, services in other countries operating in accordance with the Table of Frequency Allocations and is subject to special agreements between the administrations concerned.
                5.320 Additional allocation: in Region 3, the bands 806-890 MHz and 942-960 MHz are also allocated to the mobile-satellite, except aeronautical mobile-satellite (R), service on a primary basis, subject to agreement obtained under No. 9.21. The use of this service is limited to operation within national boundaries. In seeking such agreement, appropriate protection shall be afforded to services operating in accordance with the Table, to ensure that no harmful interference is caused to such services.
                5.322 In Region 1, in the band 862-960 MHz, stations of the broadcasting service shall be operated only in the African Broadcasting Area (see Nos. 5.10 to 5.13) excluding Algeria, Burundi, Egypt, Spain, Lesotho, Libya, Morocco, Malawi, Namibia, Nigeria, South Africa, Tanzania, Zimbabwe and Zambia, subject to agreement obtained under No. 9.21. (WRC-12)
                5.323 Additional allocation: in Armenia, Azerbaijan, Belarus, the Russian Federation, Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the band 862-960 MHz, in Bulgaria the bands 862-890.2 MHz and 900-935.2 MHz, in Poland the band 862-876 MHz until 31 December 2017, and in Romania the bands 862-880 MHz and 915-925 MHz, are also allocated to the aeronautical radionavigation service on a primary basis. Such use is subject to agreement obtained under No. 9.21 with administrations concerned and limited to ground-based radiobeacons in operation on 27 October 1997 until the end of their lifetime. (WRC-12)
                5.325 Different category of service: in the United States, the allocation of the band 890-942 MHz to the radiolocation service is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21.
                5.325A Different category of service: In Argentina, Brazil, Costa Rica, Cuba, Dominican Republic, El Salvador, Ecuador, the French overseas departments and communities in Region 2, Guatemala, Mexico, Paraguay, Uruguay and Venezuela, the frequency band 902-928 MHz is allocated to the land mobile service on a primary basis. In Colombia, the frequency band 902-905 MHz is allocated to the land mobile service on a primary basis. (WRC-15)
                5.326 Different category of service: in Chile, the band 903-905 MHz is allocated to the mobile, except aeronautical mobile, service on a primary basis, subject to agreement obtained under No. 9.21.
                5.327 Different category of service: in Australia, the allocation of the band 915-928 MHz to the radiolocation service is on a primary basis (see No. 5.33).
                5.327A The use of the frequency band 960-1164 MHz by the aeronautical mobile (R) service is limited to systems that operate in accordance with recognized international aeronautical standards. Such use shall be in accordance with Resolution 417 (Rev.WRC-15). (WRC-15)
                5.328 The use of the band 960-1215 MHz by the aeronautical radionavigation service is reserved on a worldwide basis for the operation and development of airborne electronic aids to air navigation and any directly associated ground-based facilities.
                5.328A Stations in the radionavigation-satellite service in the band 1164-1215 MHz shall operate in accordance with the provisions of Resolution 609 (Rev.WRC-07) and shall not claim protection from stations in the aeronautical radionavigation service in the band 960-1215 MHz. No. 5.43A does not apply. The provisions of No. 21.18 shall apply. (WRC-07)
                5.328AA The frequency band 1087.7-1092.3 MHz is also allocated to the aeronautical mobile-satellite (R) service (Earth-to-space) on a primary basis, limited to the space station reception of Automatic Dependent Surveillance-Broadcast (ADS-B) emissions from aircraft transmitters that operate in accordance with recognized international aeronautical standards. Stations operating in the aeronautical mobile-satellite (R) service shall not claim protection from stations operating in the aeronautical radionavigation service. Resolution 425 (WRC-15) shall apply. (WRC-15)
                5.328B The use of the bands 1164-1300 MHz, 1559-1610 MHz and 5010-5030 MHz by systems and networks in the radionavigation-satellite service for which complete coordination or notification information, as appropriate, is received by the Radiocommunication Bureau after 1 January 2005 is subject to the application of the provisions of Nos. 9.12, 9.12A and 9.13. Resolution 610 (WRC-03) shall also apply; however, in the case of radionavigation-satellite service (space-to-space) networks and systems, Resolution 610 (WRC-03) shall only apply to transmitting space stations. In accordance with No. 5.329A, for systems and networks in the radionavigation-satellite service (space-to-space) in the bands 1215-1300 MHz and 1559-1610 MHz, the provisions of Nos. 9.7, 9.12, 9.12A and 9.13 shall only apply with respect to other systems and networks in the radionavigation-satellite service (space-to-space). (WRC-07)
                5.329 Use of the radionavigation-satellite service in the band 1215-1300 MHz shall be subject to the condition that no harmful interference is caused to, and no protection is claimed from, the radionavigation service authorized under No. 5.331. Furthermore, the use of the radionavigation-satellite service in the band 1215-1300 MHz shall be subject to the condition that no harmful interference is caused to the radiolocation service. No. 5.43 shall not apply in respect of the radiolocation service. Resolution 608 (Rev.WRC-15) shall apply. (FCC)
                5.329A Use of systems in the radionavigation-satellite service (space-to-space) operating in the bands 1215-1300 MHz and 1559-1610 MHz is not intended to provide safety service applications, and shall not impose any additional constraints on radionavigation-satellite service (space-to-Earth) systems or on other services operating in accordance with the Table of Frequency Allocations. (WRC-07)
                5.330 Additional allocation: in Angola, Saudi Arabia, Bahrain, Bangladesh, Cameroon, China, Djibouti, Egypt, the United Arab Emirates, Eritrea, Ethiopia, Guyana, India, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Japan, Jordan, Kuwait, Nepal, Oman, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, Somalia, Sudan, South Sudan, Chad, Togo and Yemen, the band 1215-1300 MHz is also allocated to the fixed and mobile services on a primary basis. (WRC-12)
                5.331 Additional allocation: in Algeria, Germany, Saudi Arabia, Australia, Austria, Bahrain, Belarus, Belgium, Benin, Bosnia and Herzegovina, Brazil, Burkina Faso, Burundi, Cameroon, China, Korea (Rep. of), Croatia, Denmark, Egypt, the United Arab Emirates, Estonia, the Russian Federation, Finland, France, Ghana, Greece, Guinea, Equatorial Guinea, Hungary, India, Indonesia, Iran (Islamic Republic of), Iraq, Ireland, Israel, Jordan, Kenya, Kuwait, The Former Yugoslav Republic of Macedonia, Lesotho, Latvia, Lebanon, Liechtenstein, Lithuania, Luxembourg, Madagascar, Mali, Mauritania, Montenegro, Nigeria, Norway, Oman, Pakistan, the Netherlands, Poland, Portugal, Qatar, the Syrian Arab Republic, Dem. People's Rep. of Korea, Slovakia, the United Kingdom, Serbia, Slovenia, Somalia, Sudan, South Sudan, Sri Lanka, South Africa, Sweden, Switzerland, Thailand, Togo, Turkey, Venezuela and Viet Nam, the band 1215-1300 MHz is also allocated to the radionavigation service on a primary basis. In Canada and the United States, the band 1240-1300 MHz is also allocated to the radionavigation service, and use of the radionavigation service shall be limited to the aeronautical radionavigation service. (WRC-12)
                5.332 In the band 1215-1260 MHz, active spaceborne sensors in the Earth exploration-satellite and space research services shall not cause harmful interference to, claim protection from, or otherwise impose constraints on operation or development of the radiolocation service, the radionavigation-satellite service and other services allocated on a primary basis.
                5.334 Additional allocation: in Canada and the United States, the band 1350-1370 MHz is also allocated to the aeronautical radionavigation service on a primary basis.
                5.335 In Canada and the United States in the band 1240-1300 MHz, active spaceborne sensors in the Earth exploration-satellite and space research services shall not cause interference to, claim protection from, or otherwise impose constraints on operation or development of the aeronautical radionavigation service.
                5.335A In the band 1260-1300 MHz, active spaceborne sensors in the Earth exploration-satellite and space research services shall not cause harmful interference to, claim protection from, or otherwise impose constraints on operation or development of the radiolocation service and other services allocated by footnotes on a primary basis.
                5.337 The use of the bands 1300-1350 MHz, 2700-2900 MHz and 9000-9200 MHz by the aeronautical radionavigation service is restricted to ground-based radars and to associated airborne transponders which transmit only on frequencies in these bands and only when actuated by radars operating in the same band.
                5.337A The use of the band 1300-1350 MHz by earth stations in the radionavigation-satellite service and by stations in the radiolocation service shall not cause harmful interference to, nor constrain the operation and development of, the aeronautical-radionavigation service.
                5.338 In Kyrgyzstan, Slovakia and Turkmenistan, existing installations of the radionavigation service may continue to operate in the band 1350-1400 MHz. (WRC-12)
                5.338A In the frequency bands 1350-1400 MHz, 1427-1452 MHz, 22.55-23.55 GHz, 30-31.3 GHz, 49.7-50.2 GHz, 50.4-50.9 GHz, 51.4-52.6 GHz, 81-86 GHz and 92-94 GHz, Resolution 750 (Rev.WRC-15) applies. (WRC-15)
                5.339 The bands 1370-1400 MHz, 2640-2655 MHz, 4950-4990 MHz and 15.20-15.35 GHz are also allocated to the space research (passive) and Earth exploration-satellite (passive) services on a secondary basis.

                5.340 All emissions are prohibited in the following bands:
                
                1400-1427 MHz,
                2690-2700 MHz, except those provided for by No. 5.422,
                10.68-10.7 GHz, except those provided for by No. 5.483,
                15.35-15.4 GHz, except those provided for by No. 5.511,
                23.6-24 GHz,
                31.3-31.5 GHz,
                31.5-31.8 GHz, in Region 2,
                48.94-49.04 GHz, from airborne stations
                50.2-50.4 GHz,2
                  
                
                
                  
                    2 5.340.1 The allocation to the Earth exploration-satellite service (passive) and the space research service (passive) in the band 50.2-50.4 GHz should not impose undue constraints on the use of the adjacent bands by the primary allocated services in those bands.
                
                52.6-54.25 GHz,
                86-92 GHz,
                100-102 GHz,
                109.5-111.8 GHz,
                114.25-116 GHz,
                148.5-151.5 GHz,
                164-167 GHz,
                182-185 GHz,
                190-191.8 GHz,
                200-209 GHz,
                226-231.5 GHz,
                250-252 GHz.
                
                5.341 In the bands 1400-1727 MHz, 101-120 GHz and 197-220 GHz, passive research is being conducted by some countries in a programme for the search for intentional emissions of extraterrestrial origin.
                5.341A In Region 1, the frequency bands 1427-1452 MHz and 1492-1518 MHz are identified for use by administrations wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15). This identification does not preclude the use of these frequency bands by any other application of the services to which it is allocated and does not establish priority in the Radio Regulations. The use of IMT stations is subject to agreement obtained under No. 9.21 with respect to the aeronautical mobile service used for aeronautical telemetry in accordance with No. 5.342. (WRC-15)
                5.341B In Region 2, the frequency band 1427-1518 MHz is identified for use by administrations wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15). This identification does not preclude the use of this frequency band by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. (WRC-15)

                5.341C The frequency bands 1427-1452 MHz and 1492-1518 MHz are identified for use by administrations in Region 3 wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15). The use of these frequency bands by the above administrations for the implementation of IMT in the frequency bands 1429-1452 MHz and 1492-1518 MHz is subject to agreement obtained under No. 9.21 from countries using stations of the aeronautical mobile service. This identification does not preclude the use of these frequency bands by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.342 Additional allocation: In Armenia, Azerbaijan, Belarus, the Russian Federation, Uzbekistan, Kyrgyzstan and Ukraine, the frequency band 1429-1535 MHz is also allocated to the aeronautical mobile service on a primary basis, exclusively for the purposes of aeronautical telemetry within the national territory. As of 1 April 2007, the use of the frequency band 1452-1492 MHz is subject to agreement between the administrations concerned. (WRC-15)
                5.343 In Region 2, the use of the band 1435-1535 MHz by the aeronautical mobile service for telemetry has priority over other uses by the mobile service.
                5.344 Alternative allocation: in the United States, the band 1452-1525 MHz is allocated to the fixed and mobile services on a primary basis (see also No. 5.343).
                5.345 Use of the band 1452-1492 MHz by the broadcasting-satellite service, and by the broadcasting service, is limited to digital audio broadcasting and is subject to the provisions of Resolution 528 (Rev.WRC-15). (FCC)

                5.346 In Algeria, Angola, Saudi Arabia, Bahrain, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Central African Republic, Congo (Rep. of the), Côte d'Ivoire, Djibouti, Egypt, United Arab Emirates, Gabon, Gambia, Ghana, Guinea, Iraq, Jordan, Kenya, Kuwait, Lesotho, Lebanon, Liberia, Madagascar, Malawi, Mali, Morocco, Mauritius, Mauritania, Mozambique, Namibia, Niger, Nigeria, Oman, Uganda, Palestine, Qatar, Dem. Rep. of the Congo, Rwanda, Senegal, Seychelles, Sudan, South Sudan, South Africa, Swaziland, Tanzania, Chad, Togo, Tunisia, Zambia, and Zimbabwe, the frequency band 1452-1492 MHz is identified for use by administrations listed above wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15). This identification does not preclude the use of this frequency band by any other application of the services to which it is allocated and does not establish priority in the Radio Regulations. The use of this frequency band for the implementation of IMT is subject to agreement obtained under No. 9.21 with respect to the aeronautical mobile service used for aeronautical telemetry in accordance with No. 5.342. See also Resolution 761 (WRC-15). (WRC-15)
                
                
                  Note: The use by Palestine of the allocation to the mobile service in the frequency band 1452-1492 MHz identified for IMT is noted, pursuant to Resolution 99 (Rev. Busan, 2014) and taking into account the Israeli-Palestinian Interim Agreement of 28 September 1995.
                
                5.346A The frequency band 1452-1492 MHz is identified for use by administrations in Region 3 wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15) and Resolution 761 (WRC-15). The use of this frequency band by the above administrations for the implementation of IMT is subject to agreement obtained under No. 9.21 from countries using stations of the aeronautical mobile service. This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.348 The use of the band 1518-1525 MHz by the mobile-satellite service is subject to coordination under No. 9.11A. In the band 1518-1525 MHz stations in the mobile-satellite service shall not claim protection from the stations in the fixed service. No. 5.43A does not apply.
                5.348A In the band 1518-1525 MHz, the coordination threshold in terms of the power flux-density levels at the surface of the Earth in application of No. 9.11A for space stations in the mobile-satellite (space-to-Earth) service, with respect to the land mobile service use for specialized mobile radios or used in conjunction with public switched telecommunication networks (PSTN) operating within the territory of Japan, shall be −150 dB(W/m2) in any 4 kHz band for all angles of arrival, instead of those given in Table 5-2 of Appendix 5. In the band 1518-1525 MHz stations in the mobile-satellite service shall not claim protection from stations in the mobile service in the territory of Japan. No. 5.43A does not apply.
                5.348B In the band 1518-1525 MHz, stations in the mobile-satellite service shall not claim protection from aeronautical mobile telemetry stations in the mobile service in the territory of the United States (see Nos. 5.343 and 5.344) and in the countries listed in No. 5.342. No. 5.43A does not apply.
                5.349 Different category of service: in Saudi Arabia, Azerbaijan, Bahrain, Cameroon, Egypt, France, Iran (Islamic Republic of), Iraq, Israel, Kazakhstan, Kuwait, The Former Yugoslav Republic of Macedonia, Lebanon, Morocco, Qatar, Syrian Arab Republic, Kyrgyzstan, Turkmenistan and Yemen, the allocation of the band 1525-1530 MHz to the mobile, except aeronautical mobile, service is on a primary basis (see No. 5.33). (WRC-07)
                
                5.350 Additional allocation: in Azerbaijan, Kyrgyzstan and Turkmenistan, the band 1525-1530 MHz is also allocated to the aeronautical mobile service on a primary basis.
                5.351 The bands 1525-1544 MHz, 1545-1559 MHz, 1626.5-1645.5 MHz and 1646.5-1660.5 MHz shall not be used for feeder links of any service. In exceptional circumstances, however, an earth station at a specified fixed point in any of the mobile-satellite services may be authorized by an administration to communicate via space stations using these bands.
                5.351A For the use of the bands 1518-1544 MHz, 1545-1559 MHz, 1610-1645.5 MHz, 1646.5-1660.5 MHz, 1668-1675 MHz, 1980-2010 MHz, 2170-2200 MHz, 2483.5-2520 MHz and 2670-2690 MHz by the mobile-satellite service, see Resolutions 212 (Rev.WRC-15) and 225 (Rev.WRC-12). (FCC)
                5.352A In the frequency band 1525-1530 MHz, stations in the mobile-satellite service, except stations in the maritime mobile-satellite service, shall not cause harmful interference to, or claim protection from, stations of the fixed service in Algeria, Saudi Arabia, Egypt, France and French overseas communities of Region 3, Guinea, India, Israel, Italy, Jordan, Kuwait, Mali, Morocco, Mauritania, Nigeria, Oman, Pakistan, the Philippines, Qatar, Syrian Arab Republic, Viet Nam and Yemen notified prior to 1 April 1998. (WRC-15)
                5.353A In applying the procedures of Section II of Article 9 to the mobile-satellite service in the bands 1530-1544 MHz and 1626.5-1645.5 MHz, priority shall be given to accommodating the spectrum requirements for distress, urgency and safety communications of the Global Maritime Distress and Safety System (GMDSS). Maritime mobile-satellite distress, urgency and safety communications shall have priority access and immediate availability over all other mobile satellite communications operating within a network. Mobile-satellite systems shall not cause unacceptable interference to, or claim protection from, distress, urgency and safety communications of the GMDSS. Account shall be taken of the priority of safety-related communications in the other mobile-satellite services. (The provisions of Resolution 222 (Rev. WRC-12) shall apply.) (FCC)
                5.354 The use of the bands 1525-1559 MHz and 1626.5-1660.5 MHz by the mobile-satellite services is subject to coordination under No. 9.11A.
                5.355 Additional allocation: in Bahrain, Bangladesh, Congo (Rep. of the), Djibouti, Egypt, Eritrea, Iraq, Israel, Kuwait, Qatar, Syrian Arab Republic, Somalia, Sudan, South Sudan, Chad, Togo and Yemen, the bands 1540-1559 MHz, 1610-1645.5 MHz and 1646.5-1660 MHz are also allocated to the fixed service on a secondary basis. (WRC-12)

                5.356 The use of the band 1544-1545 MHz by the mobile-satellite service (space-to-Earth) is limited to distress and safety communications (see Article 31).
                5.357 Transmissions in the band 1545-1555 MHz from terrestrial aeronautical stations directly to aircraft stations, or between aircraft stations, in the aeronautical mobile (R) service are also authorized when such transmissions are used to extend or supplement the satellite-to-aircraft links.
                5.357A In applying the procedures of Section II of Article 9 to the mobile-satellite service in the frequency bands 1545-1555 MHz and 1646.5-1656.5 MHz, priority shall be given to accommodating the spectrum requirements of the aeronautical mobile-satellite (R) service providing transmission of messages with priority 1 to 6 in Article 44. Aeronautical mobile-satellite (R) service communications with priority 1 to 6 in Article 44 shall have priority access and immediate availability, by pre-emption if necessary, over all other mobile-satellite communications operating within a network. Mobile-satellite systems shall not cause unacceptable interference to, or claim protection from, aeronautical mobile-satellite (R) service communications with priority 1 to 6 in Article 44. Account shall be taken of the priority of safety-related communications in the other mobile-satellite services. (The provisions of Resolution 222 (Rev. WRC-12) shall apply.) (WRC-12)
                5.359 Additional allocation: In Germany, Saudi Arabia, Armenia, Azerbaijan, Belarus, Benin, Cameroon, the Russian Federation, France, Georgia, Guinea, Guinea-Bissau, Jordan, Kazakhstan, Kuwait, Lithuania, Mauritania, Uganda, Uzbekistan, Pakistan, Poland, the Syrian Arab Republic, Kyrgyzstan, the Dem. People's Rep. of Korea, Romania, Tajikistan, Tunisia, Turkmenistan and Ukraine, the frequency bands 1550-1559 MHz, 1610-1645.5 MHz and 1646.5-1660 MHz are also allocated to the fixed service on a primary basis. Administrations are urged to make all practicable efforts to avoid the implementation of new fixed-service stations in these frequency bands. (WRC-15)
                5.362A In the United States, in the bands 1555-1559 MHz and 1656.5-1660.5 MHz, the aeronautical mobile-satellite (R) service shall have priority access and immediate availability, by pre-emption if necessary, over all other mobile-satellite communications operating within a network. Mobile-satellite systems shall not cause unacceptable interference to, or claim protection from, aeronautical mobile-satellite (R) service communications with priority 1 to 6 in Article 44. Account shall be taken of the priority of safety-related communications in the other mobile-satellite services.

                5.364 The use of the band 1610-1626.5 MHz by the mobile-satellite service (Earth-to-space) and by the radiodetermination-satellite service (Earth-to-space) is subject to coordination under No. 9.11A. A mobile earth station operating in either of the services in this band shall not produce a peak e.i.r.p. density in excess of −15 dB(W/4 kHz) in the part of the band used by systems operating in accordance with the provisions of No. 5.366 (to which No. 4.10 applies), unless otherwise agreed by the affected administrations. In the part of the band where such systems are not operating, the mean e.i.r.p. density of a mobile earth station shall not exceed −3 dB(W/4 kHz). Stations of the mobile-satellite service shall not claim protection from stations in the aeronautical radionavigation service, stations operating in accordance with the provisions of No. 5.366 and stations in the fixed service operating in accordance with the provisions of No. 5.359. Administrations responsible for the coordination of mobile-satellite networks shall make all practicable efforts to ensure protection of stations operating in accordance with the provisions of No. 5.366.
                5.365 The use of the band 1613.8-1626.5 MHz by the mobile-satellite service (space-to-Earth) is subject to coordination under No. 9.11A.
                5.366 The band 1610-1626.5 MHz is reserved on a worldwide basis for the use and development of airborne electronic aids to air navigation and any directly associated ground-based or satellite-borne facilities. Such satellite use is subject to agreement obtained under No. 9.21.
                5.367 Additional allocation: The frequency band 1610-1626.5 MHz is also allocated to the aeronautical mobile-satellite (R) service on a primary basis, subject to agreement obtained under No. 9.21. (WRC-12)
                5.368 With respect to the radiodetermination-satellite and mobile-satellite services the provisions of No. 4.10 do not apply in the band 1610-1626.5 MHz, with the exception of the aeronautical radionavigation-satellite service.
                5.369 Different category of service: in Angola, Australia, China, Eritrea, Ethiopia, India, Iran (Islamic Republic of), Israel, Lebanon, Liberia, Madagascar, Mali, Pakistan, Papua New Guinea, Syrian Arab Republic, the Dem. Rep. of the Congo, Sudan, South Sudan, Togo and Zambia, the allocation of the band 1610-1626.5 MHz to the radiodetermination-satellite service (Earth-to-space) is on a primary basis (see No. 5.33), subject to agreement obtained under No. 9.21 from countries not listed in this provision. (WRC-12)
                5.370 Different category of service: in Venezuela, the allocation to the radiodetermination-satellite service in the band 1610-1626.5 MHz (Earth-to-space) is on a secondary basis.
                5.371 Additional allocation: in Region 1, the band 1610-1626.5 MHz (Earth-to-space) is also allocated to the radiodetermination-satellite service on a secondary basis, subject to agreement obtained under No. 9.21. (WRC-12)
                5.372 Harmful interference shall not be caused to stations of the radio astronomy service using the band 1610.6-1613.8 MHz by stations of the radiodetermination-satellite and mobile-satellite services (No. 29.13 applies).
                5.374 Mobile earth stations in the mobile-satellite service operating in the bands 1631.5-1634.5 MHz and 1656.5-1660 MHz shall not cause harmful interference to stations in the fixed service operating in the countries listed in No. 5.359.

                5.375 The use of the band 1645.5-1646.5 MHz by the mobile-satellite service (Earth-to-space) and for inter-satellite links is limited to distress and safety communications (see Article 31).
                5.376 Transmissions in the band 1646.5-1656.5 MHz from aircraft stations in the aeronautical mobile (R) service directly to terrestrial aeronautical stations, or between aircraft stations, are also authorized when such transmissions are used to extend or supplement the aircraft-to-satellite links.
                5.376A Mobile earth stations operating in the band 1660-1660.5 MHz shall not cause harmful interference to stations in the radio astronomy service.
                5.379 Additional allocation: in Bangladesh, India, Indonesia, Nigeria and Pakistan, the band 1660.5-1668.4 MHz is also allocated to the meteorological aids service on a secondary basis.
                5.379A Administrations are urged to give all practicable protection in the band 1660.5-1668.4 MHz for future research in radio astronomy, particularly by eliminating air-to-ground transmissions in the meteorological aids service in the band 1664.4-1668.4 MHz as soon as practicable.
                5.379B The use of the band 1668-1675 MHz by the mobile-satellite service is subject to coordination under No. 9.11A. In the band 1668-1668.4 MHz, Resolution 904 (WRC-07) shall apply. (WRC-07)
                5.379C In order to protect the radio astronomy service in the band 1668-1670 MHz, the aggregate power flux-density values produced by mobile earth stations in a network of the mobile-satellite service operating in this band shall not exceed −181 dB(W/m2) in 10 MHz and −194 dB(W/m2) in any 20 kHz at any radio astronomy station recorded in the Master International Frequency Register, for more than 2% of integration periods of 2000s.
                5.379D For sharing of the band 1668.4-1675 MHz between the mobile-satellite service and the fixed and mobile services, Resolution 744 (Rev.WRC-07) shall apply. (WRC-07)

                5.379E In the band 1668.4-1675 MHz, stations in the mobile-satellite service shall not cause harmful interference to stations in the meteorological aids service in China, Iran (Islamic Republic of), Japan and Uzbekistan. In the band 1668.4-1675 MHz, administrations are urged not to implement new systems in the meteorological aids service and are encouraged to migrate existing meteorological aids service operations to other bands as soon as practicable.
                5.380A In the band 1670-1675 MHz, stations in the mobile-satellite service shall not cause harmful interference to, nor constrain the development of, existing earth stations in the meteorological-satellite service notified before 1 January 2004. Any new assignment to these earth stations in this band shall also be protected from harmful interference from stations in the mobile-satellite service. (WRC-07)
                5.381 Additional allocation: in Afghanistan, Cuba, India, Iran (Islamic Republic of) and Pakistan, the band 1690-1700 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.382 Different category of service: In Saudi Arabia, Armenia, Azerbaijan, Bahrain, Belarus, Congo (Rep. of the), Egypt, the United Arab Emirates, Eritrea, Ethiopia, the Russian Federation, Guinea, Iraq, Israel, Jordan, Kazakhstan, Kuwait, the Former Yugoslav Republic of Macedonia, Lebanon, Mauritania, Moldova, Mongolia, Oman, Uzbekistan, Poland, Qatar, the Syrian Arab Republic, Kyrgyzstan, Somalia, Tajikistan, Turkmenistan, Ukraine and Yemen, the allocation of the frequency band 1690-1700 MHz to the fixed and mobile, except aeronautical mobile, services is on a primary basis (see No. 5.33), and in the Dem. People's Rep. of Korea, the allocation of the frequency band 1690-1700 MHz to the fixed service is on a primary basis (see No. 5.33) and to the mobile, except aeronautical mobile, service on a secondary basis. (WRC-15)
                5.384 Additional allocation: in India, Indonesia and Japan, the band 1700-1710 MHz is also allocated to the space research service (space-to-Earth) on a primary basis.
                5.384A The frequency bands, 1710-1885 MHz, 2300-2400 MHz and 2500-2690 MHz, or portions thereof, are identified for use by administrations wishing to implement International Mobile Telecommunications (IMT) in accordance with Resolution 223 (Rev.WRC-15). This identification does not preclude the use of these frequency bands by any application of the services to which they are allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.385 Additional allocation: the band 1718.8-1722.2 MHz is also allocated to the radio astronomy service on a secondary basis for spectral line observations.
                5.386 Additional allocation: The frequency band 1750-1850 MHz is also allocated to the space operation (Earth-to-space) and space research (Earth-to-space) services in Region 2 (except in Mexico), in Australia, Guam, India, Indonesia and Japan on a primary basis, subject to agreement obtained under No. 9.21, having particular regard to troposcatter systems. (WRC-15)
                5.387 Additional allocation: in Belarus, Georgia, Kazakhstan, Kyrgyzstan, Romania, Tajikistan and Turkmenistan, the band 1770-1790 MHz is also allocated to the meteorological-satellite service on a primary basis, subject to agreement obtained under No. 9.21. (WRC-12)
                5.388 The frequency bands 1885-2025 MHz and 2110-2200 MHz are intended for use, on a worldwide basis, by administrations wishing to implement International Mobile Telecommunications (IMT). Such use does not preclude the use of these frequency bands by other services to which they are allocated. The frequency bands should be made available for IMT in accordance with Resolution 212 (Rev.WRC-15) (see also Resolution 223 (Rev.WRC-15)). (WRC-15)
                5.388A In Regions 1 and 3, the bands 1885-1980 MHz, 2010-2025 MHz and 2110-2170 MHz and, in Region 2, the bands 1885-1980 MHz and 2110-2160 MHz may be used by high altitude platform stations as base stations to provide International Mobile Telecommunications (IMT), in accordance with Resolution 221 (Rev. WRC-07). Their use by IMT applications using high altitude platform stations as base stations does not preclude the use of these bands by any station in the services to which they are allocated and does not establish priority in the Radio Regulations. (WRC-12)
                5.388B In Algeria, Saudi Arabia, Bahrain, Benin, Burkina Faso, Cameroon, Comoros, Côte d'Ivoire, China, Cuba, Djibouti, Egypt, United Arab Emirates, Eritrea, Ethiopia, Gabon, Ghana, India, Iran (Islamic Republic of), Israel, Jordan, Kenya, Kuwait, Libya, Mali, Morocco, Mauritania, Nigeria, Oman, Uganda, Pakistan, Qatar, the Syrian Arab Republic, Senegal, Singapore, Sudan, South Sudan, Tanzania, Chad, Togo, Tunisia, Yemen, Zambia and Zimbabwe, for the purpose of protecting fixed and mobile services, including IMT mobile stations, in their territories from co-channel interference, a high altitude platform station (HAPS) operating as an IMT base station in neighbouring countries, in the bands referred to in No. 5.388A, shall not exceed a co-channel power flux-density of −127 dB(W/(m2 · MHz)) at the Earth's surface outside a country's borders unless explicit agreement of the affected administration is provided at the time of the notification of HAPS. (WRC-12)
                5.389A The use of the bands 1980-2010 MHz and 2170-2200 MHz by the mobile-satellite service is subject to coordination under No. 9.11A and to the provisions of Resolution 716 (Rev. WRC-12). (FCC)

                5.389B The use of the band 1980-1990 MHz by the mobile-satellite service shall not cause harmful interference to or constrain the development of the fixed and mobile services in Argentina, Brazil, Canada, Chile, Ecuador, the United States, Honduras, Jamaica, Mexico, Peru, Suriname, Trinidad and Tobago, Uruguay and Venezuela.
                5.389C The use of the bands 2010-2025 MHz and 2160-2170 MHz in Region 2 by the mobile-satellite service is subject to coordination under No. 9.11A and to the provisions of Resolution 716 (Rev. WRC-12). (FCC)
                5.389E The use of the bands 2010-2025 MHz and 2160-2170 MHz by the mobile-satellite service in Region 2 shall not cause harmful interference to or constrain the development of the fixed and mobile services in Regions 1 and 3.
                5.389F In Algeria, Benin, Cape Verde, Egypt, Iran (Islamic Republic of), Mali, Syrian Arab Republic and Tunisia, the use of the bands 1980-2010 MHz and 2170-2200 MHz by the mobile-satellite service shall neither cause harmful interference to the fixed and mobile services, nor hamper the development of those services prior to 1 January 2005, nor shall the former service request protection from the latter services.
                5.391 In making assignments to the mobile service in the frequency bands 2025-2110 MHz and 2200-2290 MHz, administrations shall not introduce high-density mobile systems, as described in Recommendation ITU-R SA.1154-0, and shall take that Recommendation into account for the introduction of any other type of mobile system. (WRC-15)
                5.392 Administrations are urged to take all practicable measures to ensure that space-to-space transmissions between two or more non-geostationary satellites, in the space research, space operations and Earth exploration-satellite services in the bands 2025-2110 MHz and 2200-2290 MHz, shall not impose any constraints on Earth-to-space, space-to-Earth and other space-to-space transmissions of those services and in those bands between geostationary and non-geostationary satellites.
                5.393 Additional allocation: In Canada, the United States and India, the frequency band 2310-2360 MHz is also allocated to the broadcasting-satellite service (sound) and complementary terrestrial sound broadcasting service on a primary basis. Such use is limited to digital audio broadcasting and is subject to the provisions of Resolution 528 (Rev.WRC-15), with the exception of resolves 3 in regard to the limitation on broadcasting-satellite systems in the upper 25 MHz. (WRC-15)
                5.394 In the United States, the use of the band 2300-2390 MHz by the aeronautical mobile service for telemetry has priority over other uses by the mobile services. In Canada, the use of the band 2360-2400 MHz by the aeronautical mobile service for telemetry has priority over other uses by the mobile services. (WRC-07)
                5.395 In France and Turkey, the use of the band 2310-2360 MHz by the aeronautical mobile service for telemetry has priority over other uses by the mobile service.
                5.396 Space stations of the broadcasting-satellite service in the band 2310-2360 MHz operating in accordance with No. 5.393 that may affect the services to which this band is allocated in other countries shall be coordinated and notified in accordance with Resolution 33 (Rev.WRC-15). Complementary terrestrial broadcasting stations shall be subject to bilateral coordination with neighbouring countries prior to their bringing into use. (FCC)
                5.398 In respect of the radiodetermination-satellite service in the band 2483.5-2500 MHz, the provisions of No. 4.10 do not apply.
                5.398A Different category of service: In Armenia, Azerbaijan, Belarus, the Russian Federation, Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan and Ukraine, the band 2483.5-2500 MHz is allocated on a primary basis to the radiolocation service. The radiolocation stations in these countries shall not cause harmful interference to, or claim protection from, stations of the fixed, mobile and mobile-satellite services operating in accordance with the Radio Regulations in the frequency band 2483.5-2500 MHz. (WRC-12)
                5.399 Except for cases referred to in No. 5.401, stations of the radiodetermination-satellite service operating in the frequency band 2483.5-2500 MHz for which notification information is received by the Bureau after 17 February 2012, and the service area of which includes Armenia, Azerbaijan, Belarus, the Russian Federation, Kazakhstan, Uzbekistan, Kyrgyzstan, Tajikistan and Ukraine, shall not cause harmful interference to, and shall not claim protection from stations of the radiolocation service operating in these countries in accordance with No. 5.398A. (WRC-12)
                5.401 In Angola, Australia, Bangladesh, China, Eritrea, Ethiopia, India, Iran (Islamic Republic of), Lebanon, Liberia, Libya, Madagascar, Mali, Pakistan, Papua New Guinea, Syrian Arab Republic, Dem. Rep. of the Congo, Sudan, Swaziland, Togo and Zambia, the frequency band 2483.5-2500 MHz was already allocated on a primary basis to the radiodetermination-satellite service before WRC-12, subject to agreement obtained under No. 9.21 from countries not listed in this provision. Systems in the radiodetermination-satellite service for which complete coordination information has been received by the Radiocommunication Bureau before 18 February 2012 will retain their regulatory status, as of the date of receipt of the coordination request information. (WRC-15)

                5.402 The use of the band 2483.5-2500 MHz by the mobile-satellite and the radiodetermination-satellite services is subject to the coordination under No. 9.11A. Administrations are urged to take all practicable steps to prevent harmful interference to the radio astronomy service from emissions in the 2483.5-2500 MHz band, especially those caused by second-harmonic radiation that would fall into the 4990-5000 MHz band allocated to the radio astronomy service worldwide.
                5.403 Subject to agreement obtained under No. 9.21, the band 2520-2535 MHz may also be used for the mobile-satellite (space-to-Earth), except aeronautical mobile-satellite, service for operation limited to within national boundaries. The provisions of No. 9.11A apply. (WRC-07)
                5.404 Additional allocation: in India and Iran (Islamic Republic of), the band 2500-2516.5 MHz may also be used for the radiodetermination-satellite service (space-to-Earth) for operation limited to within national boundaries, subject to agreement obtained under No. 9.21.
                5.407 In the band 2500-2520 MHz, the power flux-density at the surface of the Earth from space stations operating in the mobile-satellite (space-to-Earth) service shall not exceed −152 dB (W/(m2 · 4 kHz)) in Argentina, unless otherwise agreed by the administrations concerned.
                5.410 The band 2500-2690 MHz may be used for tropospheric scatter systems in Region 1, subject to agreement obtained under No. 9.21. No. 9.21 does not apply to tropospheric scatter links situated entirely outside Region 1. Administrations shall make all practicable efforts to avoid developing new tropospheric scatter systems in this band. When planning new tropospheric scatter radio-relay links in this band, all possible measures shall be taken to avoid directing the antennas of these links towards the geostationary-satellite orbit. (WRC-12)
                5.412 Alternative allocation: in Kyrgyzstan and Turkmenistan, the band 2500-2690 MHz is allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-12)
                5.413 In the design of systems in the broadcasting-satellite service in the bands between 2500 MHz and 2690 MHz, administrations are urged to take all necessary steps to protect the radio astronomy service in the band 2690-2700 MHz.
                5.414 The allocation of the frequency band 2500-2520 MHz to the mobile-satellite service (space-to-Earth) is subject to coordination under No. 9.11A. (WRC-07)

                5.414A In Japan and India, the use of the bands 2500-2520 MHz and 2520-2535 MHz, under No. 5.403, by a satellite network in the mobile-satellite service (space-to-Earth) is limited to operation within national boundaries and subject to the application of No. 9.11A. The following pfd values shall be used as a threshold for coordination under No. 9.11A, for all conditions and for all methods of modulation, in an area of 1000 km around the territory of the administration notifying the mobile-satellite service network:
                
                −136 dB(W/(m2 · MHz)) for 0° ≤θ ≤5°
                −136 + 0.55 (θ − 5) dB(W/(m2 · MHz)) for 5° <θ ≤25°
                −125 dB(W/(m2 · MHz)) for 25° <θ ≤90°
                
                where θ is the angle of arrival of the incident wave above the horizontal plane, in degrees. Outside this area Table 21-4 of Article 21 shall apply. Furthermore, the coordination thresholds in Table 5-2 of Annex 1 to Appendix 5 of the Radio Regulations (Edition of 2004), in conjunction with the applicable provisions of Articles 9 and 11 associated with No. 9.11A, shall apply to systems for which complete notification information has been received by the Radicommunication Bureau by 14 November 2007 and that have been brought into use by that date. (WRC-07)
                5.415 The use of the bands 2500-2690 MHz in Region 2 and 2500-2535 MHz and 2655-2690 MHz in Region 3 by the fixed-satellite service is limited to national and regional systems, subject to agreement obtained under No. 9.21, giving particular attention to the broadcasting-satellite service in Region 1. (WRC-07)
                5.415A Additional allocation: in India and Japan, subject to agreement obtained under No. 9.21, the band 2515-2535 MHz may also be used for the aeronautical mobile-satellite service (space-to-Earth) for operation limited to within their national boundaries.
                5.416 The use of the band 2520-2670 MHz by the broadcasting-satellite service is limited to national and regional systems for community reception, subject to agreement obtained under No. 9.21. The provisions of No. 9.19 shall be applied by administrations in this band in their bilateral and multilateral negotiations. (WRC-07)
                5.418 Additional allocation: In India, the frequency band 2535-2655 MHz is also allocated to the broadcasting-satellite service (sound) and complementary terrestrial broadcasting service on a primary basis. Such use is limited to digital audio broadcasting and is subject to the provisions of Resolution 528 (Rev.WRC-15). The provisions of No. 5.416 and Table 21-4 of Article 21, do not apply to this additional allocation. Use of non-geostationary-satellite systems in the broadcasting-satellite service (sound) is subject to Resolution 539 (Rev.WRC-15). Geostationary broadcasting-satellite service (sound) systems for which complete Appendix 4 coordination information has been received after 1 June 2005 are limited to systems intended for national coverage. The power flux-density at the Earth's surface produced by emissions from a geostationary broadcasting-satellite service (sound) space station operating in the frequency band 2630-2655 MHz, and for which complete Appendix 4 coordination information has been received after 1 June 2005, shall not exceed the following limits, for all conditions and for all methods of modulation:
                
                —130 dB(W/(m2 · MHz)) for 0° ≤ θ ≤ 5°
                —130 + 0.4 (θ−5) dB(W/(m2 · MHz)) for 5° < θ ≤ 25°
                —122 dB(W/(m2 · MHz)) for 25° < θ ≤ 90°
                
                where θ is the angle of arrival of the incident wave above the horizontal plane, in degrees. These limits may be exceeded on the territory of any country whose administration has so agreed. As an exception to the limits above, the pfd value of −122 dB(W/(m2 · MHz)) shall be used as a threshold for coordination under No. 9.11 in an area of 1500 km around the territory of the administration notifying the broadcasting-satellite service (sound) system.
                In addition, an administration listed in this provision shall not have simultaneously two overlapping frequency assignments, one under this provision and the other under No. 5.416 for systems for which complete Appendix 4 coordination information has been received after 1 June 2005. (WRC-15)
                5.418A In certain Region 3 countries listed in No. 5.418, use of the band 2630-2655 MHz by non-geostationary-satellite systems in the broadcasting-satellite service (sound) for which complete Appendix 4 coordination information, or notification information, has been received after 2 June 2000, is subject to the application of the provisions of No. 9.12A, in respect of geostationary-satellite networks for which complete Appendix 4 coordination information, or notification information, is considered to have been received after 2 June 2000, and No. 22.2 does not apply. No. 22.2 shall continue to apply with respect to geostationary-satellite networks for which complete Appendix 4 coordination information, or notification information, is considered to have been received before 3 June 2000.
                5.418B Use of the band 2630-2655 MHz by non-geostationary-satellite systems in the broadcasting-satellite service (sound), pursuant to No. 5.418, for which complete Appendix 4 coordination information, or notification information, has been received after 2 June 2000, is subject to the application of the provisions of No. 9.12.
                5.418C Use of the band 2630-2655 MHz by geostationary-satellite networks for which complete Appendix 4 coordination information, or notification information, has been received after 2 June 2000 is subject to the application of the provisions of No. 9.13 with respect to non-geostationary-satellite systems in the broadcasting-satellite service (sound), pursuant to No. 5.418 and No. 22.2 does not apply.
                5.419 When introducing systems of the mobile-satellite service in the band 2670-2690 MHz, administrations shall take all necessary steps to protect the satellite systems operating in this band prior to 3 March 1992. The coordination of mobile-satellite systems in the band shall be in accordance with No. 9.11A. (WRC-07)
                5.420 The band 2655-2670 MHz may also be used for the mobile-satellite (Earth-to-space), except aeronautical mobile-satellite, service for operation limited to within national boundaries, subject to agreement obtained under No. 9.21. The coordination under No. 9.11A applies. (WRC-07)
                5.422 Additional allocation: in Saudi Arabia, Armenia, Azerbaijan, Bahrain, Belarus, Brunei Darussalam, Congo (Rep. of the), Côte d'Ivoire, Cuba, Djibouti, Egypt, the United Arab Emirates, Eritrea, Ethiopia, Gabon, Georgia, Guinea, Guinea-Bissau, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kuwait, Lebanon, Mauritania, Mongolia, Montenegro, Nigeria, Oman, Pakistan, the Philippines, Qatar, Syrian Arab Republic, Kyrgyzstan, the Dem. Rep. of the Congo, Romania, Somalia, Tajikistan, Tunisia, Turkmenistan, Ukraine and Yemen, the band 2690-2700 MHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. Such use is limited to equipment in operation by 1 January 1985. (WRC-12)
                5.423 In the band 2700-2900 MHz, ground-based radars used for meteorological purposes are authorized to operate on a basis of equality with stations of the aeronautical radionavigation service.
                5.424 Additional allocation: in Canada, the band 2850-2900 MHz is also allocated to the maritime radionavigation service, on a primary basis, for use by shore-based radars.
                5.424A In the band 2900-3100 MHz, stations in the radiolocation service shall not cause harmful interference to, nor claim protection from, radar systems in the radionavigation service.
                5.425 In the band 2900-3100 MHz, the use of the shipborne interrogator-transponder (SIT) system shall be confined to the sub-band 2930-2950 MHz.
                5.426 The use of the band 2900-3100 MHz by the aeronautical radionavigation service is limited to ground-based radars.
                5.427 In the bands 2900-3100 MHz and 9300-9500 MHz, the response from radar transponders shall not be capable of being confused with the response from radar beacons (racons) and shall not cause interference to ship or aeronautical radars in the radionavigation service, having regard, however, to No. 4.9.
                5.428 Additional allocation: In Azerbaijan, Kyrgyzstan and Turkmenistan, the frequency band 3100-3300 MHz is also allocated to the radionavigation service on a primary basis. (WRC-15)
                5.429 Additional allocation: In Saudi Arabia, Bahrain, Bangladesh, Benin, Brunei Darussalam, Cambodia, Cameroon, China, Congo (Rep. of the), Korea (Rep. of), Côte d'Ivoire, Egypt, the United Arab Emirates, India, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Japan, Jordan, Kenya, Kuwait, Lebanon, Libya, Malaysia, Oman, Uganda, Pakistan, Qatar, the Syrian Arab Republic, the Dem. Rep. of the Congo, the Dem. People's Rep. of Korea, Sudan and Yemen, the frequency band 3300-3400 MHz is also allocated to the fixed and mobile services on a primary basis. The countries bordering the Mediterranean shall not claim protection for their fixed and mobile services from the radiolocation service. (WRC-15)
                5.429A Additional allocation: In Angola, Benin, Botswana, Burkina Faso, Burundi, Ghana, Guinea, Guinea-Bissau, Lesotho, Liberia, Malawi, Mauritania, Mozambique, Namibia, Niger, Nigeria, Rwanda, Sudan, South Sudan, South Africa, Swaziland, Tanzania, Chad, Togo, Zambia and Zimbabwe, the frequency band 3300-3400 MHz is allocated to the mobile, except aeronautical mobile, service on a primary basis. Stations in the mobile service operating in the frequency band 3300-3400 MHz shall not cause harmful interference to, or claim protection from, stations operating in the radiolocation service. (WRC-15)
                5.429B In the following countries of Region 1 south of 30° parallel north: Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Congo (Rep. of the), Côte d'Ivoire, Egypt, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Malawi, Mauritania, Mozambique, Namibia, Niger, Nigeria, Uganda, the Dem. Rep. of the Congo, Rwanda, Sudan, South Sudan, South Africa, Swaziland, Tanzania, Chad, Togo, Zambia and Zimbabwe, the frequency band 3300-3400 MHz is identified for the implementation of International Mobile Telecommunications (IMT). The use of this frequency band shall be in accordance with Resolution 223 (Rev.WRC-15). The use of the frequency band 3300-3400 MHz by IMT stations in the mobile service shall not cause harmful interference to, or claim protection from, systems in the radiolocation service, and administrations wishing to implement IMT shall obtain the agreement of neighbouring countries to protect operations within the radiolocation service. This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.429C Different category of service: In Argentina, Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Mexico, Paraguay and Uruguay, the frequency band 3300-3400 MHz is allocated to the mobile, except aeronautical mobile, service on a primary basis. In Argentina, Brazil, Guatemala, Mexico and Paraguay, the frequency band 3300-3400 MHz is also allocated to the fixed service on a primary basis. Stations in the fixed and mobile services operating in the frequency band 3300-3400 MHz shall not cause harmful interference to, or claim protection from, stations operating in the radiolocation service. (WRC-15)
                5.429D In the following countries in Region 2: Argentina, Colombia, Costa Rica, Ecuador, Mexico and Uruguay, the use of the frequency band 3300-3400 MHz is identified for the implementation of International Mobile Telecommunications (IMT). Such use shall be in accordance with Resolution 223 (Rev.WRC-15). This use in Argentina and Uruguay is subject to the application of No. 9.21. The use of the frequency band 3300-3400 MHz by IMT stations in the mobile service shall not cause harmful interference to, or claim protection from, systems in the radiolocation service, and administrations wishing to implement IMT shall obtain the agreement of neighbouring countries to protect operations within the radiolocation service. This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.429E Additional allocation: In Papua New Guinea, the frequency band 3300-3400 MHz is allocated to the mobile, except aeronautical mobile, service on a primary basis. Stations in the mobile service operating in the frequency band 3300-3400 MHz shall not cause harmful interference to, or claim protection from, stations operating in the radiolocation service. (WRC-15)
                5.429F In the following countries in Region 3: Cambodia, India, Lao P.D.R., Pakistan, the Philippines and Viet Nam, the use of the frequency band 3300-3400 MHz is identified for the implementation of International Mobile Telecommunications (IMT). Such use shall be in accordance with Resolution 223 (Rev.WRC-15). The use of the frequency band 3300-3400 MHz by IMT stations in the mobile service shall not cause harmful interference to, or claim protection from, systems in the radiolocation service. Before an administration brings into use a base or mobile station of an IMT system in this frequency band, it shall seek agreement under No. 9.21 with neighbouring countries to protect the radiolocation service. This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. (WRC-15)
                5.430 Additional allocation: In Azerbaijan, Kyrgyzstan and Turkmenistan, the frequency band 3300-3400 MHz is also allocated to the radionavigation service on a primary basis. (WRC-15)

                5.430A The allocation of the frequency band 3400-3600 MHz to the mobile, except aeronautical mobile, service is subject to agreement obtained under No. 9.21. This frequency band is identified for International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. The provisions of Nos. 9.17 and 9.18 shall also apply in the coordination phase. Before an administration brings into use a (base or mobile) station of the mobile service in this frequency band, it shall ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −154.5 dB(W/(m2 ⋅ 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station) and with the assistance of the Bureau if so requested. In case of disagreement, calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service in the frequency band 3400-3600 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). This allocation is effective from 17 November 2010. (WRC-15)
                5.431 Additional allocation: In Germany and Israel, the frequency band 3400-3475 MHz is also allocated to the amateur service on a secondary basis. (WRC-15)
                5.431A In Region 2, the allocation of the frequency band 3400-3500 MHz to the mobile, except aeronautical mobile, service on a primary basis is subject to agreement obtained under No. 9.21. (WRC-15)
                5.431B In Region 2, the frequency band 3400-3600 MHz is identified for use by administrations wishing to implement International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. At the stage of coordination the provisions of Nos. 9.17 and 9.18 also apply. Before an administration brings into use a base or mobile station of an IMT system, it shall seek agreement under No. 9.21 with other administrations and ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −154.5 dB(W/(m2 · 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station), with the assistance of the Bureau if so requested. In case of disagreement, the calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service, including IMT systems, in the frequency band 3400-3600 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). (WRC-15)
                5.432 Different category of service: in Korea (Rep. of), Japan and Pakistan, the allocation of the band 3400-3500 MHz to the mobile, except aeronautical mobile, service is on a primary basis (see No. 5.33).
                5.432A In Korea (Rep. of), Japan and Pakistan, the band 3400-3500 MHz is identified for International Mobile Telecommunications (IMT). This identification does not preclude the use of this band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. At the stage of coordination the provisions of Nos. 9.17 and 9.18 also apply. Before an administration brings into use a (base or mobile) station of the mobile service in this band it shall ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −154.5 dB(W/(m2 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station), with the assistance of the Bureau if so requested. In case of disagreement, the calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service in the band 3400-3500 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). (WRC-07)
                5.432B Different category of service: In Australia, Bangladesh, China, French overseas communities of Region 3, India, Iran (Islamic Republic of), New Zealand, the Philippines and Singapore, the frequency band 3400-3500 MHz is allocated to the mobile, except aeronautical mobile, service on a primary basis, subject to agreement obtained under No. 9.21 with other administrations and is identified for International Mobile Telecommunications (IMT). This identification does not preclude the use of this band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. At the stage of coordination the provisions of Nos. 9.17 and 9.18 also apply. Before an administration brings into use a (base or mobile) station of the mobile service in this band it shall ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −also apply. Be· 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station), with the assistance of the Bureau if so requested. In case of disagreement, the calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service in the band 3400-3500 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). (WRC-15)
                5.433 In Regions 2 and 3, in the band 3400-3600 MHz the radiolocation service is allocated on a primary basis. However, all administrations operating radiolocation systems in this band are urged to cease operations by 1985. Thereafter, administrations shall take all practicable steps to protect the fixed-satellite service and coordination requirements shall not be imposed on the fixed-satellite service.
                5.433A In Australia, Bangladesh, China, French overseas communities of Region 3, Korea (Rep. of), India, Iran (Islamic Republic of), Japan, New Zealand, Pakistan and the Philippines, the frequency band 3500-3600 MHz is identified for International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. At the stage of coordination the provisions of Nos. 9.17 and 9.18 also apply. Before an administration brings into use a (base or mobile) station of the mobile service in this frequency band it shall ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −154.5 dB(W/(m2 · 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station), with the assistance of the Bureau if so requested. In case of disagreement, the calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service in the frequency band 3500-3600 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). (WRC-15)
                5.434 In Canada, Colombia, Costa Rica and the United States, the frequency band 3600-3700 MHz, or portions thereof, is identified for use by these administrations wishing to implement International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. At the stage of coordination the provisions of Nos. 9.17 and 9.18 also apply. Before an administration brings into use a base or mobile station of an IMT system, it shall seek agreement under No. 9.21 with other administrations and ensure that the power flux-density (pfd) produced at 3 m above ground does not exceed −154.5 dB(W/(m2 · 4 kHz)) for more than 20% of time at the border of the territory of any other administration. This limit may be exceeded on the territory of any country whose administration has so agreed. In order to ensure that the pfd limit at the border of the territory of any other administration is met, the calculations and verification shall be made, taking into account all relevant information, with the mutual agreement of both administrations (the administration responsible for the terrestrial station and the administration responsible for the earth station), with the assistance of the Bureau if so requested. In case of disagreement, the calculation and verification of the pfd shall be made by the Bureau, taking into account the information referred to above. Stations of the mobile service, including IMT systems, in the frequency band 3600-3700 MHz shall not claim more protection from space stations than that provided in Table 21-4 of the Radio Regulations (Edition of 2004). (WRC-15)
                5.435 In Japan, in the band 3620-3700 MHz, the radiolocation service is excluded.

                5.436 Use of the frequency band 4200-4400 MHz by stations in the aeronautical mobile (R) service is reserved exclusively for wireless avionics intra-communication systems that operate in accordance with recognized international aeronautical standards. Such use shall be in accordance with Resolution 424 (WRC-15). (WRC-15)
                5.437 Passive sensing in the Earth exploration-satellite and space research services may be authorized in the frequency band 4200-4400 MHz on a secondary basis. (WRC-15)
                5.438 Use of the frequency band 4200-4400 MHz by the aeronautical radionavigation service is reserved exclusively for radio altimeters installed on board aircraft and for the associated transponders on the ground. (WRC-15)
                5.439 Additional allocation: In Iran (Islamic Republic of), the band 4200-4400 MHz is also allocated to the fixed service on a secondary basis. (WRC-12)
                5.440 The standard frequency and time signal-satellite service may be authorized to use the frequency 4202 MHz for space-to-Earth transmissions and the frequency 6427 MHz for Earth-to-space transmissions. Such transmissions shall be confined within the limits of ±2 MHz of these frequencies, subject to agreement obtained under No. 9.21.
                5.440A In Region 2 (except Brazil, Cuba, French overseas departments and communities, Guatemala, Paraguay, Uruguay and Venezuela), and in Australia, the band 4400-4940 MHz may be used for aeronautical mobile telemetry for flight testing by aircraft stations (see No. 1.83). Such use shall be in accordance with Resolution 416 (WRC-07) and shall not cause harmful interference to, nor claim protection from, the fixed-satellite and fixed services. Any such use does not preclude the use of this band by other mobile service applications or by other services to which this band is allocated on a co-primary basis and does not establish priority in the Radio Regulations. (WRC-07)
                5.441 The use of the bands 4500-4800 MHz (space-to-Earth), 6725-7025 MHz (Earth-to-space) by the fixed-satellite service shall be in accordance with the provisions of Appendix 30B. The use of the bands 10.7-10.95 GHz (space-to-Earth), 11.2-11.45 GHz (space-to-Earth) and 12.75-13.25 GHz (Earth-to-space) by geostationary-satellite systems in the fixed-satellite service shall be in accordance with the provisions of Appendix 30B. The use of the bands 10.7-10.95 GHz (space-to-Earth), 11.2-11.45 GHz (space-to-Earth) and 12.75-13.25 GHz (Earth-to-space) by a non-geostationary-satellite system in the fixed-satellite service is subject to application of the provisions of No. 9.12 for coordination with other non-geostationary-satellite systems in the fixed-satellite service. Non-geostationary-satellite systems in the fixed-satellite service shall not claim protection from geostationary-satellite networks in the fixed-satellite service operating in accordance with the Radio Regulations, irrespective of the dates of receipt by the Bureau of the complete coordination or notification information, as appropriate, for the non-geostationary-satellite systems in the fixed-satellite service and of the complete coordination or notification information, as appropriate, for the geostationary-satellite networks, and No. 5.43A does not apply. Non-geostationary-satellite systems in the fixed-satellite service in the above bands shall be operated in such a way that any unacceptable interference that may occur during their operation shall be rapidly eliminated.
                5.441A In Uruguay, the frequency band 4800-4900 MHz, or portions thereof, is identified for the implementation of International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. The use of this frequency band for the implementation of IMT is subject to agreement obtained with neighbouring countries, and IMT stations shall not claim protection from stations of other applications of the mobile service. Such use shall be in accordance with Resolution 223 (Rev.WRC-15). (WRC-15)
                5.441B In Cambodia, Lao P.D.R. and Viet Nam, the frequency band 4800-4990 MHz, or portions thereof, is identified for use by administrations wishing to implement International Mobile Telecommunications (IMT). This identification does not preclude the use of this frequency band by any application of the services to which it is allocated and does not establish priority in the Radio Regulations. The use of this frequency band for the implementation of IMT is subject to agreement obtained under No. 9.21 with concerned administrations, and IMT stations shall not claim protection from stations of other applications of the mobile service. In addition, before an administration brings into use an IMT station in the mobile service, it shall ensure that the power flux-density produced by this station does not exceed −155 dB(W/(m2 · 1 MHz)) produced up to 19 km above sea level at 20 km from the coast, defined as the low-water mark, as officially recognized by the coastal State. This criterion is subject to review at WRC-19. See Resolution 223 (Rev.WRC-15). This identification shall be effective after WRC-19. (WRC-15)
                5.442 In the frequency bands 4825-4835 MHz and 4950-4990 MHz, the allocation to the mobile service is restricted to the mobile, except aeronautical mobile, service. In Region 2 (except Brazil, Cuba, Guatemala, Mexico, Paraguay, Uruguay and Venezuela), and in Australia, the frequency band 4825-4835 MHz is also allocated to the aeronautical mobile service, limited to aeronautical mobile telemetry for flight testing by aircraft stations. Such use shall be in accordance with Resolution 416 (WRC-07) and shall not cause harmful interference to the fixed service. (WRC-15)
                5.443 Different category of service: in Argentina, Australia and Canada, the allocation of the bands 4825-4835 MHz and 4950-4990 MHz to the radio astronomy service is on a primary basis (see No. 5.33).
                5.443AA In the frequency bands 5000-5030 MHz and 5091-5150 MHz, the aeronautical mobile-satellite (R) service is subject to agreement obtained under No. 9.21. The use of these bands by the aeronautical mobile-satellite (R) service is limited to internationally standardized aeronautical systems. (WRC-12)
                5.443B In order not to cause harmful interference to the microwave landing system operating above 5030 MHz, the aggregate power flux-density produced at the Earth's surface in the frequency band 5030-5150 MHz by all the space stations within any radionavigation-satellite service system (space-to-Earth) operating in the frequency band 5010-5030 MHz shall not exceed −124.5 dB(W/m2) in a 150 kHz band. In order not to cause harmful interference to the radio astronomy service in the frequency band 4990-5000 MHz, radionavigation-satellite service systems operating in the frequency band 5010-5030 MHz shall comply with the limits in the frequency band 4990-5000 MHz defined in Resolution 741 (Rev.WRC-15). (WRC-15)
                5.443C The use of the frequency band 5030-5091 MHz by the aeronautical mobile (R) service is limited to internationally standardized aeronautical systems. Unwanted emissions from the aeronautical mobile (R) service in the frequency band 5030-5091 MHz shall be limited to protect RNSS system downlinks in the adjacent 5010-5030 MHz band. Until such time that an appropriate value is established in a relevant ITU-R Recommendation, the e.i.r.p. density limit of −75 dBW/MHz in the frequency band 5010-5030 MHz for any AM(R)S station unwanted emission should be used. (WRC-12)
                5.443D In the frequency band 5030-5091 MHz, the aeronautical mobile-satellite (R) service is subject to coordination under No. 9.11A. The use of this frequency band by the aeronautical mobile-satellite (R) service is limited to internationally standardized aeronautical systems. (WRC-12)
                5.444 The frequency band 5030-5150 MHz is to be used for the operation of the international standard system (microwave landing system) for precision approach and landing. In the frequency band 5030-5091 MHz, the requirements of this system shall have priority over other uses of this frequency band. For the use of the frequency band 5091-5150 MHz, No. 5.444A and Resolution 114 (Rev.WRC-15) apply. (WRC-15)
                5.444A The use of the allocation to the fixed-satellite service (Earth-to-space) in the frequency band 5091-5150 MHz is limited to feeder links of non-geostationary satellite systems in the mobile-satellite service and is subject to coordination under No. 9.11A. The use of the frequency band 5091-5150 MHz by feeder links of non-geostationary satellite systems in the mobile-satellite service shall be subject to application of Resolution 114 (Rev.WRC-15). Moreover, to ensure that the aeronautical radionavigation service is protected from harmful interference, coordination is required for feeder-link earth stations of the non-geostationary satellite systems in the mobile-satellite service which are separated by less than 450 km from the territory of an administration operating ground stations in the aeronautical radionavigation service. (WRC-15)

                5.444B The use of the frequency band 5091-5150 MHz by the aeronautical mobile service is limited to:
                
                —systems operating in the aeronautical mobile (R) service and in accordance with international aeronautical standards, limited to surface applications at airports. Such use shall be in accordance with Resolution 748 (Rev.WRC-15);
                —aeronautical telemetry transmissions from aircraft stations (see No. 1.83) in accordance with Resolution 418 (Rev.WRC-15). (WRC-15)
                
                5.446 Additional allocation: In the countries listed in No. 5.369, the frequency band 5150-5216 MHz is also allocated to the radiodetermination-satellite service (space-to-Earth) on a primary basis, subject to agreement obtained under No. 9.21. In Region 2 (except in Mexico), the frequency band is also allocated to the radiodetermination-satellite service (space-to-Earth) on a primary basis. In Regions 1 and 3, except those countries listed in No. 5.369 and Bangladesh, the frequency band is also allocated to the radiodetermination-satellite service (space-to-Earth) on a secondary basis. The use by the radiodetermination-satellite service is limited to feeder links in conjunction with the radiodetermination-satellite service operating in the frequency bands 1610-1626.5 MHz and/or 2483.5-2500 MHz. The total power flux-density at the Earth's surface shall in no case exceed −159 dB (W/m2) in any 4 kHz band for all angles of arrival. (WRC-15)
                
                5.446A The use of the bands 5150-5350 MHz and 5470-5725 MHz by the stations in the mobile, except aeronautical mobile, service shall be in accordance with Resolution 229 (Rev. WRC-12). (WRC-12)
                5.446B In the band 5150-5250 MHz, stations in the mobile service shall not claim protection from earth stations in the fixed-satellite service. No. 5.43A does not apply to the mobile service with respect to fixed-satellite service earth stations.
                5.446C Additional allocation: In Region 1 (except in Algeria, Saudi Arabia, Bahrain, Egypt, United Arab Emirates, Jordan, Kuwait, Lebanon, Morocco, Oman, Qatar, Syrian Arab Republic, Sudan, South Sudan and Tunisia) and in Brazil, the band 5150-5250 MHz is also allocated to the aeronautical mobile service on a primary basis, limited to aeronautical telemetry transmissions from aircraft stations (see No. 1.83), in accordance with Resolution 418 (Rev.WRC-15). These stations shall not claim protection from other stations operating in accordance with Article 5. No. 5.43A does not apply. (FCC)
                5.447 Additional allocation: In Côte d'Ivoire, Egypt, Israel, Lebanon, the Syrian Arab Republic and Tunisia, the band 5150-5250 MHz is also allocated to the mobile service, on a primary basis, subject to agreement obtained under No. 9.21. In this case, the provisions of Resolution 229 (Rev. WRC-12) do not apply. (WRC-12)
                5.447A The allocation to the fixed-satellite service (Earth-to-space) in the band 5150-5250 MHz is limited to feeder links of non-geostationary-satellite systems in the mobile-satellite service and is subject to coordination under No. 9.11A.
                5.447B Additional allocation: the band 5150-5216 MHz is also allocated to the fixed-satellite service (space-to-Earth) on a primary basis. This allocation is limited to feeder links of non-geostationary-satellite systems in the mobile-satellite service and is subject to provisions of No. 9.11A. The power flux-density at the Earth's surface produced by space stations of the fixed-satellite service operating in the space-to-Earth direction in the band 5150-5216 MHz shall in no case exceed −164 dB (W/m2) in any 4 kHz band for all angles of arrival.
                5.447C Administrations responsible for fixed-satellite service networks in the band 5150-5250 MHz operated under Nos. 5.447A and 5.447B shall coordinate on an equal basis in accordance with No. 9.11A with administrations responsible for non-geostationary-satellite networks operated under No. 5.446 and brought into use prior to 17 November 1995. Satellite networks operated under No. 5.446 brought into use after 17 November 1995 shall not claim protection from, and shall not cause harmful interference to, stations of the fixed-satellite service operated under Nos. 5.447A and 5.447B.
                5.447D The allocation of the band 5250-5255 MHz to the space research service on a primary basis is limited to active spaceborne sensors. Other uses of the band by the space research service are on a secondary basis.
                5.447E Additional allocation: The frequency band 5250-5350 MHz is also allocated to the fixed service on a primary basis in the following countries in Region 3: Australia, Korea (Rep. of), India, Indonesia, Iran (Islamic Republic of), Japan, Malaysia, Papua New Guinea, the Philippines, Dem. People's Rep. of Korea, Sri Lanka, Thailand and Viet Nam. The use of this frequency band by the fixed service is intended for the implementation of fixed wireless access systems and shall comply with Recommendation ITU-R F.1613-0. In addition, the fixed service shall not claim protection from the radiodetermination, Earth exploration-satellite (active) and space research (active) services, but the provisions of No. 5.43A do not apply to the fixed service with respect to the Earth exploration-satellite (active) and space research (active) services. After implementation of fixed wireless access systems in the fixed service with protection for the existing radiodetermination systems, no more stringent constraints should be imposed on the fixed wireless access systems by future radiodetermination implementations. (WRC-15)
                5.447F In the frequency band 5250-5350 MHz, stations in the mobile service shall not claim protection from the radiolocation service, the Earth exploration-satellite service (active) and the space research service (active). These services shall not impose on the mobile service more stringent protection criteria, based on system characteristics and interference criteria, than those stated in Recommendations ITU-R M.1638-0 and ITU-R RS.1632-0. (WRC-15)
                5.448 Additional allocation: In Azerbaijan, Kyrgyzstan, Romania and Turkmenistan, the band 5250-5350 MHz is also allocated to the radionavigation service on a primary basis. (WRC-12)
                5.448A The Earth exploration-satellite (active) and space research (active) services in the frequency band 5250-5350 MHz shall not claim protection from the radiolocation service. No. 5.43A does not apply.
                5.448B The Earth exploration-satellite service (active) operating in the band 5350-5570 MHz and space research service (active) operating in the band 5460-5570 MHz shall not cause harmful interference to the aeronautical radionavigation service in the band 5350-5460 MHz, the radionavigation service in the band 5460-5470 MHz and the maritime radionavigation service in the band 5470-5570 MHz.
                5.448C The space research service (active) operating in the band 5350-5460 MHz shall not cause harmful interference to nor claim protection from other services to which this band is allocated.
                5.448D In the frequency band 5350-5470 MHz, stations in the radiolocation service shall not cause harmful interference to, nor claim protection from, radar systems in the aeronautical radionavigation service operating in accordance with No. 5.449.
                5.449 The use of the band 5350-5470 MHz by the aeronautical radionavigation service is limited to airborne radars and associated airborne beacons.
                5.450 Additional allocation: In Austria, Azerbaijan, Iran (Islamic Republic of), Kyrgyzstan, Romania, Turkmenistan and Ukraine, the band 5470-5650 MHz is also allocated to the aeronautical radionavigation service on a primary basis. (WRC-12)

                5.450A In the frequency band 5470-5725 MHz, stations in the mobile service shall not claim protection from radiodetermination services. Radiodetermination services shall not impose on the mobile service more stringent protection criteria, based on system characteristics and interference criteria, than those stated in Recommendation ITU-R M.1638-0. (WRC-15)
                5.450B In the frequency band 5470-5650 MHz, stations in the radiolocation service, except ground-based radars used for meteorological purposes in the band 5600-5650 MHz, shall not cause harmful interference to, nor claim protection from, radar systems in the maritime radionavigation service.
                5.451 Additional allocation: in the United Kingdom, the band 5470-5850 MHz is also allocated to the land mobile service on a secondary basis. The power limits specified in Nos. 21.2, 21.3, 21.4 and 21.5 shall apply in the band 5725-5850 MHz.
                5.452 Between 5600 MHz and 5650 MHz, ground-based radars used for meteorological purposes are authorized to operate on a basis of equality with stations of the maritime radionavigation service.
                5.453 Additional allocation: In Saudi Arabia, Bahrain, Bangladesh, Brunei Darussalam, Cameroon, China, Congo (Rep. of the), Korea (Rep. of), Côte d'Ivoire, Djibouti, Egypt, the United Arab Emirates, Gabon, Guinea, Equatorial Guinea, India, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Japan, Jordan, Kenya, Kuwait, Lebanon, Libya, Madagascar, Malaysia, Niger, Nigeria, Oman, Uganda, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, the Dem. People's Rep. of Korea, Singapore, Sri Lanka, Swaziland, Tanzania, Chad, Thailand, Togo, Viet Nam and Yemen, the band 5650-5850 MHz is also allocated to the fixed and mobile services on a primary basis. In this case, the provisions of Resolution 229 (Rev. WRC-12) do not apply. (WRC-12)
                5.454 Different category of service: In Azerbaijan, the Russian Federation, Georgia, Kyrgyzstan, Tajikistan and Turkmenistan, the allocation of the band 5670-5725 MHz to the space research service is on a primary basis (see No. 5.33). (WRC-12)
                5.455 Additional allocation: in Armenia, Azerbaijan, Belarus, Cuba, the Russian Federation, Georgia, Hungary, Kazakhstan, Moldova, Mongolia, Uzbekistan, Kyrgyzstan, Tajikistan, Turkmenistan and Ukraine, the band 5670-5850 MHz is also allocated to the fixed service on a primary basis. (WRC-07)
                5.457 In Australia, Burkina Faso, Côte d'Ivoire, Mali and Nigeria, the allocation to the fixed service in the bands 6440-6520 MHz (HAPS-to-ground direction) and 6560-6640 MHz (ground-to-HAPS direction) may also be used by gateway links for high-altitude platform stations (HAPS) within the territory of these countries. Such use is limited to operation in HAPS gateway links and shall not cause harmful interference to, and shall not claim protection from, existing services, and shall be in compliance with Resolution 150 (WRC-12). Existing services shall not be constrained in future development by HAPS gateway links. The use of HAPS gateway links in these bands requires explicit agreement with other administrations whose territories are located within 1000 kilometres from the border of an administration intending to use the HAPS gateway links. (WRC-12)
                5.457A In the frequency bands 5925-6425 MHz and 14-14.5 GHz, earth stations located on board vessels may communicate with space stations of the fixed-satellite service. Such use shall be in accordance with Resolution 902 (WRC-03). In the frequency band 5925-6425 MHz, earth stations located on board vessels and communicating with space stations of the fixed-satellite service may employ transmit antennas with minimum diameter of 1.2 m and operate without prior agreement of any administration if located at least 330 km away from the low-water mark as officially recognized by the coastal State. All other provisions of Resolution 902 (WRC-03) shall apply. (WRC-15)
                5.457B In the frequency bands 5925-6425 MHz and 14-14.5 GHz, earth stations located on board vessels may operate with the characteristics and under the conditions contained in Resolution 902 (WRC-03) in Algeria, Saudi Arabia, Bahrain, Comoros, Djibouti, Egypt, United Arab Emirates, Jordan, Kuwait, Libya, Morocco, Mauritania, Oman, Qatar, the Syrian Arab Republic, Sudan, Tunisia and Yemen, in the maritime mobile-satellite service on a secondary basis. Such use shall be in accordance with Resolution 902 (WRC-03). (WRC-15)
                5.457C In Region 2 (except Brazil, Cuba, French overseas departments and communities, Guatemala, Mexico, Paraguay, Uruguay and Venezuela), the frequency band 5925-6700 MHz may be used for aeronautical mobile telemetry for flight testing by aircraft stations (see No. 1.83). Such use shall be in accordance with Resolution 416 (WRC-07) and shall not cause harmful interference to, or claim protection from, the fixed-satellite and fixed services. Any such use does not preclude the use of this frequency band by other mobile service applications or by other services to which this frequency band is allocated on a co-primary basis and does not establish priority in the Radio Regulations. (WRC-15)
                5.458 In the band 6425-7075 MHz, passive microwave sensor measurements are carried out over the oceans. In the band 7075-7250 MHz, passive microwave sensor measurements are carried out. Administrations should bear in mind the needs of the Earth exploration-satellite (passive) and space research (passive) services in their future planning of the bands 6425-7025 MHz and 7075-7250 MHz.

                5.458A In making assignments in the band 6700-7075 MHz to space stations of the fixed-satellite service, administrations are urged to take all practicable steps to protect spectral line observations of the radio astronomy service in the band 6650-6675.2 MHz from harmful interference from unwanted emissions.
                5.458B The space-to-Earth allocation to the fixed-satellite service in the band 6700-7075 MHz is limited to feeder links for non-geostationary satellite systems of the mobile-satellite service and is subject to coordination under No. 9.11A. The use of the band 6700-7075 MHz (space-to-Earth) by feeder links for non-geostationary satellite systems in the mobile-satellite service is not subject to No. 22.2.
                5.459 Additional allocation: In the Russian Federation, the frequency bands 7100-7155 MHz and 7190-7235 MHz are also allocated to the space operation service (Earth-to-space) on a primary basis, subject to agreement obtained under No. 9.21. In the frequency band 7190-7235 MHz, with respect to the Earth exploration-satellite service (Earth-to-space), No. 9.21 does not apply. (WRC-15)
                5.460 No emissions from space research service (Earth-to-space) systems intended for deep space shall be effected in the frequency band 7190-7235 MHz. Geostationary satellites in the space research service operating in the frequency band 7190-7235 MHz shall not claim protection from existing and future stations of the fixed and mobile services and No. 5.43A does not apply. (WRC-15)
                5.460A The use of the frequency band 7190-7250 MHz (Earth-to-space) by the Earth exploration-satellite service shall be limited to tracking, telemetry and command for the operation of spacecraft. Space stations operating in the Earth exploration-satellite service (Earth-to-space) in the frequency band 7190-7250 MHz shall not claim protection from existing and future stations in the fixed and mobile services, and No. 5.43A does not apply. No. 9.17 applies. Additionally, to ensure protection of the existing and future deployment of fixed and mobile services, the location of earth stations supporting spacecraft in the Earth exploration-satellite service in non-geostationary orbits or geostationary orbit shall maintain a separation distance of at least 10 km and 50 km, respectively, from the respective border(s) of neighbouring countries, unless a shorter distance is otherwise agreed between the corresponding administrations. (WRC-15)
                5.460B Space stations on the geostationary orbit operating in the Earth exploration-satellite service (Earth-to-space) in the frequency band 7190-7235 MHz shall not claim protection from existing and future stations of the space research service, and No. 5.43A does not apply. (WRC-15)
                5.461 Additional allocation: the bands 7250-7375 MHz (space-to-Earth) and 7900-8025 MHz (Earth-to-space) are also allocated to the mobile-satellite service on a primary basis, subject to agreement obtained under No. 9.21.
                5.461A The use of the band 7450-7550 MHz by the meteorological-satellite service (space-to-Earth) is limited to geostationary-satellite systems. Non-geostationary meteorological-satellite systems in this band notified before 30 November 1997 may continue to operate on a primary basis until the end of their lifetime.
                5.461AA The use of the frequency band 7375-7750 MHz by the maritime mobile-satellite service is limited to geostationary-satellite networks. (WRC-15)
                5.461AB In the frequency band 7375-7750 MHz, earth stations in the maritime mobile-satellite service shall not claim protection from, nor constrain the use and development of, stations in the fixed and mobile, except aeronautical mobile, services. No. 5.43A does not apply. (WRC-15)
                5.461B The use of the band 7750-7900 MHz by the meteorological-satellite service (space-to-Earth) is limited to non-geostationary satellite systems. (WRC-12)

                5.462A In Regions 1 and 3 (except for Japan), in the band 8025-8400 MHz, the Earth exploration-satellite service using geostationary satellites shall not produce a power flux-density in excess of the following values for angles of arrival (θ), without the consent of the affected administration:
                
                −135 dB(W/m2) in a 1 MHz band for 0 ≤ θ < 5°
                −135 + 0.5 (θ−5) dB(W/m2) in a 1 MHz band for 5 ≤ θ < 25°
                −125 dB(W/m2) in a 1 MHz band for 25 ≤ θ ≤ 90° (WRC-12)
                5.463 Aircraft stations are not permitted to transmit in the band 8025-8400 MHz.
                5.465 In the space research service, the use of the band 8400-8450 MHz is limited to deep space.
                5.466 Different category of service: In Singapore and Sri Lanka, the allocation of the band 8400-8500 MHz to the space research service is on a secondary basis (see No. 5.32). (WRC-12)
                5.468 Additional allocation: In Saudi Arabia, Bahrain, Bangladesh, Brunei Darussalam, Burundi, Cameroon, China, Congo (Rep. of the), Djibouti, Egypt, the United Arab Emirates, Gabon, Guyana, Indonesia, Iran (Islamic Republic of), Iraq, Jamaica, Jordan, Kenya, Kuwait, Lebanon, Libya, Malaysia, Mali, Morocco, Mauritania, Nepal, Nigeria, Oman, Uganda, Pakistan, Qatar, Syrian Arab Republic, the Dem. People's Rep. of Korea, Senegal, Singapore, Somalia, Sudan, Swaziland, Chad, Togo, Tunisia and Yemen, the frequency band 8500-8750 MHz is also allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.469 Additional allocation: In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Hungary, Lithuania, Mongolia, Uzbekistan, Poland, Kyrgyzstan, the Czech Rep., Romania, Tajikistan, Turkmenistan and Ukraine, the band 8500-8750 MHz is also allocated to the land mobile and radionavigation services on a primary basis. (WRC-12)
                5.469A In the band 8550-8650 MHz, stations in the Earth exploration-satellite service (active) and space research service (active) shall not cause harmful interference to, or constrain the use and development of, stations of the radiolocation service.
                5.470 The use of the band 8750-8850 MHz by the aeronautical radionavigation service is limited to airborne Doppler navigation aids on a centre frequency of 8800 MHz.
                5.471 Additional allocation: In Algeria, Germany, Bahrain, Belgium, China, Egypt, the United Arab Emirates, France, Greece, Indonesia, Iran (Islamic Republic of), Libya, the Netherlands, Qatar and Sudan, the frequency bands 8825-8850 MHz and 9000-9200 MHz are also allocated to the maritime radionavigation service, on a primary basis, for use by shore-based radars only. (WRC-15)
                5.472 In the bands 8850-9000 MHz and 9200-9225 MHz, the maritime radionavigation service is limited to shore-based radars.
                5.473 Additional allocation: in Armenia, Austria, Azerbaijan, Belarus, Cuba, the Russian Federation, Georgia, Hungary, Mongolia, Uzbekistan, Poland, Kyrgyzstan, Romania, Tajikistan, Turkmenistan and Ukraine, the bands 8850-9000 MHz and 9200-9300 MHz are also allocated to the radionavigation service on a primary basis. (WRC-07)
                5.473A In the band 9000-9200 MHz, stations operating in the radiolocation service shall not cause harmful interference to, nor claim protection from, systems identified in No. 5.337 operating in the aeronautical radionavigation service, or radar systems in the maritime radionavigation service operating in this band on a primary basis in the countries listed in No. 5.471. (WRC-07)

                5.474 In the band 9200-9500 MHz, search and rescue transponders (SART) may be used, having due regard to the appropriate ITU-R Recommendation (see also Article 31).
                5.474A The use of the frequency bands 9200-9300 MHz and 9900-10400 MHz by the Earth exploration-satellite service (active) is limited to systems requiring necessary bandwidth greater than 600 MHz that cannot be fully accommodated within the frequency band 9300-9900 MHz. Such use is subject to agreement to be obtained under No. 9.21 from Algeria, Saudi Arabia, Bahrain, Egypt, Indonesia, Iran (Islamic Republic of), Lebanon and Tunisia. An administration that has not replied under No. 9.52 is considered as not having agreed to the coordination request. In this case, the notifying administration of the satellite system operating in the Earth exploration-satellite service (active) may request the assistance of the Bureau under Sub-Section IID of Article 9. (WRC-15)
                5.474B Stations operating in the Earth exploration-satellite (active) service shall comply with Recommendation ITU-R RS.2066-0. (WRC-15)
                5.474C Stations operating in the Earth exploration-satellite (active) service shall comply with Recommendation ITU-R RS.2065-0. (WRC-15)
                5.474D Stations in the Earth exploration-satellite service (active) shall not cause harmful interference to, or claim protection from, stations of the maritime radionavigation and radiolocation services in the frequency band 9200-9300 MHz, the radionavigation and radiolocation services in the frequency band 9900-10000 MHz and the radiolocation service in the frequency band 10.0-10.4 GHz. (WRC-15)
                5.475 The use of the band 9300-9500 MHz by the aeronautical radionavigation service is limited to airborne weather radars and ground-based radars. In addition, ground-based radar beacons in the aeronautical radionavigation service are permitted in the band 9300-9320 MHz on condition that harmful interference is not caused to the maritime radionavigation service. (WRC-07)
                5.475A The use of the band 9300-9500 MHz by the Earth exploration-satellite service (active) and the space research service (active) is limited to systems requiring necessary bandwidth greater than 300 MHz that cannot be fully accommodated within the 9500-9800 MHz band. (WRC-07)
                5.475B In the band 9300-9500 MHz, stations operating in the radiolocation service shall not cause harmful interference to, nor claim protection from, radars operating in the radionavigation service in conformity with the Radio Regulations. Ground-based radars used for meteorological purposes have priority over other radiolocation uses. (WRC-07)
                5.476A In the band 9300-9800 MHz, stations in the Earth exploration-satellite service (active) and space research service (active) shall not cause harmful interference to, nor claim protection from, stations of the radionavigation and radiolocation services. (WRC-07)
                5.477 Different category of service: In Algeria, Saudi Arabia, Bahrain, Bangladesh, Brunei Darussalam, Cameroon, Djibouti, Egypt, the United Arab Emirates, Eritrea, Ethiopia, Guyana, India, Indonesia, Iran (Islamic Republic of), Iraq, Jamaica, Japan, Jordan, Kuwait, Lebanon, Liberia, Malaysia, Nigeria, Oman, Uganda, Pakistan, Qatar, Syrian Arab Republic, the Dem. People's Rep. of Korea, Singapore, Somalia, Sudan, South Sudan, Trinidad and Tobago, and Yemen, the allocation of the frequency band 9800-10000 MHz to the fixed service is on a primary basis (see No. 5.33). (WRC-15)
                5.478 Additional allocation: in Azerbaijan, Mongolia, Kyrgyzstan, Romania, Turkmenistan and Ukraine, the band 9800-10000 MHz is also allocated to the radionavigation service on a primary basis. (WRC-07)
                5.478A The use of the band 9800-9900 MHz by the Earth exploration-satellite service (active) and the space research service (active) is limited to systems requiring necessary bandwidth greater than 500 MHz that cannot be fully accommodated within the 9300-9800 MHz band. (WRC-07)
                5.478B In the band 9800-9900 MHz, stations in the Earth exploration-satellite service (active) and space research service (active) shall not cause harmful interference to, nor claim protection from stations of the fixed service to which this band is allocated on a secondary basis. (WRC-07)
                5.479 The band 9975-10025 MHz is also allocated to the meteorological-satellite service on a secondary basis for use by weather radars.
                5.480 Additional allocation: In Argentina, Brazil, Chile, Cuba, El Salvador, Ecuador, Guatemala, Honduras, Paraguay, the Netherlands Antilles, Peru and Uruguay, the frequency band 10-10.45 GHz is also allocated to the fixed and mobile services on a primary basis. In Colombia, Costa Rica, Mexico and Venezuela, the frequency band 10-10.45 GHz is also allocated to the fixed service on a primary basis. (WRC-15)
                5.481 Additional allocation: In Algeria, Germany, Angola, Brazil, China, Côte d'Ivoire, El Salvador, Ecuador, Spain, Guatemala, Hungary, Japan, Kenya, Morocco, Nigeria, Oman, Uzbekistan, Pakistan, Paraguay, Peru, the Dem. People's Rep. of Korea, Romania and Uruguay, the frequency band 10.45-10.5 GHz is also allocated to the fixed and mobile services on a primary basis. In Costa Rica, the frequency band 10.45-10.5 GHz is also allocated to the fixed service on a primary basis. (WRC-15)
                5.482 In the band 10.6-10.68 GHz, the power delivered to the antenna of stations of the fixed and mobile, except aeronautical mobile, services shall not exceed −3 dBW. This limit may be exceeded, subject to agreement obtained under No. 9.21. However, in Algeria, Saudi Arabia, Armenia, Azerbaijan, Bahrain, Bangladesh, Belarus, Egypt, United Arab Emirates, Georgia, India, Indonesia, Iran (Islamic Republic of), Iraq, Jordan, Kazakhstan, Kuwait, Lebanon, Libya, Morocco, Mauritania, Moldova, Nigeria, Oman, Uzbekistan, Pakistan, Philippines, Qatar, Syrian Arab Republic, Kyrgyzstan, Singapore, Tajikistan, Tunisia, Turkmenistan and Viet Nam, this restriction on the fixed and mobile, except aeronautical mobile, services is not applicable. (WRC-07)
                5.482A For sharing of the band 10.6-10.68 GHz between the Earth exploration-satellite (passive) service and the fixed and mobile, except aeronautical mobile, services, Resolution 751 (WRC-07) applies. (WRC-07)
                5.483 Additional allocation: In Saudi Arabia, Armenia, Azerbaijan, Bahrain, Belarus, China, Colombia, Korea (Rep. of), Costa Rica, Egypt, the United Arab Emirates, Georgia, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kazakhstan, Kuwait, Lebanon, Mongolia, Qatar, Kyrgyzstan, the Dem. People's Rep. of Korea, Tajikistan, Turkmenistan and Yemen, the band 10.68-10.7 GHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. Such use is limited to equipment in operation by 1 January 1985. (WRC-12)
                5.484 In Region 1, the use of the band 10.7-11.7 GHz by the fixed-satellite service (Earth-to-space) is limited to feeder links for the broadcasting-satellite service.
                5.484A The use of the bands 10.95-11.2 GHz (space-to-Earth), 11.45-11.7 GHz (space-to-Earth), 11.7-12.2 GHz (space-to-Earth) in Region 2, 12.2-12.75 GHz (space-to-Earth) in Region 3, 12.5-12.75 GHz (space-to-Earth) in Region 1, 13.75-14.5 GHz (Earth-to-space), 17.8-18.6 GHz (space-to-Earth), 19.7-20.2 GHz (space-to-Earth), 27.5-28.6 GHz (Earth-to-space), 29.5-30 GHz (Earth-to-space) by a non-geostationary-satellite system in the fixed-satellite service is subject to application of the provisions of No. 9.12 for coordination with other non-geostationary-satellite systems in the fixed-satellite service. Non-geostationary-satellite systems in the fixed-satellite service shall not claim protection from geostationary-satellite networks in the fixed-satellite service operating in accordance with the Radio Regulations, irrespective of the dates of receipt by the Bureau of the complete coordination or notification information, as appropriate, for the non-geostationary-satellite systems in the fixed-satellite service and of the complete coordination or notification information, as appropriate, for the geostationary-satellite networks, and No. 5.43A does not apply. Non-geostationary-satellite systems in the fixed-satellite service in the above bands shall be operated in such a way that any unacceptable interference that may occur during their operation shall be rapidly eliminated.
                5.484B Resolution 155 (WRC-15) shall apply. (WRC-15)

                5.485 In Region 2, in the band 11.7-12.2 GHz, transponders on space stations in the fixed-satellite service may be used additionally for transmissions in the broadcasting-satellite service, provided that such transmissions do not have a maximum e.i.r.p. greater than 53 dBW per television channel and do not cause greater interference or require more protection from interference than the coordinated fixed-satellite service frequency assignments. With respect to the space services, this band shall be used principally for the fixed-satellite service.
                
                5.486 Different category of service: In the United States, the allocation of the frequency band 11.7-12.1 GHz to the fixed service is on a secondary basis (see No. 5.32). (WRC-15)
                5.487 In the band 11.7-12.5 GHz in Regions 1 and 3, the fixed, fixed-satellite, mobile, except aeronautical mobile, and broadcasting services, in accordance with their respective allocations, shall not cause harmful interference to, or claim protection from, broadcasting-satellite stations operating in accordance with the Regions 1 and 3 Plan in Appendix 30.
                5.487A Additional allocation: in Region 1, the band 11.7-12.5 GHz, in Region 2, the band 12.2-12.7 GHz and, in Region 3, the band 11.7-12.2 GHz, are also allocated to the fixed-satellite service (space-to-Earth) on a primary basis, limited to non-geostationary systems and subject to application of the provisions of No. 9.12 for coordination with other non-geostationary-satellite systems in the fixed-satellite service. Non-geostationary-satellite systems in the fixed-satellite service shall not claim protection from geostationary-satellite networks in the broadcasting-satellite service operating in accordance with the Radio Regulations, irrespective of the dates of receipt by the Bureau of the complete coordination or notification information, as appropriate, for the non-geostationary-satellite systems in the fixed-satellite service and of the complete coordination or notification information, as appropriate, for the geostationary-satellite networks, and No. 5.43A does not apply. Non-geostationary-satellite systems in the fixed-satellite service in the above bands shall be operated in such a way that any unacceptable interference that may occur during their operation shall be rapidly eliminated.

                5.488 The use of the band 11.7-12.2 GHz by geostationary-satellite networks in the fixed-satellite service in Region 2 is subject to application of the provisions of No. 9.14 for coordination with stations of terrestrial services in Regions 1, 2 and 3. For the use of the band 12.2-12.7 GHz by the broadcasting-satellite service in Region 2, see Appendix 30.
                5.489 Additional allocation: in Peru, the band 12.1-12.2 GHz is also allocated to the fixed service on a primary basis.
                5.490 In Region 2, in the band 12.2-12.7 GHz, existing and future terrestrial radiocommunication services shall not cause harmful interference to the space services operating in conformity with the broadcasting-satellite Plan for Region 2 contained in Appendix 30.
                5.492 Assignments to stations of the broadcasting-satellite service which are in conformity with the appropriate regional Plan or included in the Regions 1 and 3 List in Appendix 30 may also be used for transmissions in the fixed-satellite service (space-to-Earth), provided that such transmissions do not cause more interference, or require more protection from interference, than the broadcasting-satellite service transmissions operating in conformity with the Plan or the List, as appropriate.
                5.493 The broadcasting-satellite service in the band 12.5-12.75 GHz in Region 3 is limited to a power flux-density not exceeding −111 dB(W/(m2 · 27 MHz)) for all conditions and for all methods of modulation at the edge of the service area.
                5.494 Additional allocation: In Algeria, Saudi Arabia, Bahrain, Cameroon, the Central African Rep., Congo (Rep. of the), Côte d'Ivoire, Djibouti, Egypt, the United Arab Emirates, Eritrea, Ethiopia, Gabon, Ghana, Guinea, Iraq, Israel, Jordan, Kuwait, Lebanon, Libya, Madagascar, Mali, Morocco, Mongolia, Nigeria, Oman, Qatar, the Syrian Arab Republic, the Dem. Rep. of the Congo, Somalia, Sudan, South Sudan, Chad, Togo and Yemen, the frequency band 12.5-12.75 GHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a primary basis. (WRC-15)
                5.495 Additional allocation: In France, Greece, Monaco, Montenegro, Uganda, Romania and Tunisia, the frequency band 12.5-12.75 GHz is also allocated to the fixed and mobile, except aeronautical mobile, services on a secondary basis. (WRC-15)
                5.496 Additional allocation: in Austria, Azerbaijan, Kyrgyzstan and Turkmenistan, the band 12.5-12.75 GHz is also allocated to the fixed service and the mobile, except aeronautical mobile, service on a primary basis. However, stations in these services shall not cause harmful interference to fixed-satellite service earth stations of countries in Region 1 other than those listed in this footnote. Coordination of these earth stations is not required with stations of the fixed and mobile services of the countries listed in this footnote. The power flux-density limit at the Earth's surface given in Table 21-4 of Article 21, for the fixed-satellite service shall apply on the territory of the countries listed in this footnote.
                5.497 The use of the band 13.25-13.4 GHz by the aeronautical radionavigation service is limited to Doppler navigation aids.
                5.498A The Earth exploration-satellite (active) and space research (active) services operating in the band 13.25-13.4 GHz shall not cause harmful interference to, or constrain the use and development of, the aeronautical radionavigation service.
                5.499 Additional allocation: In Bangladesh and India, the band 13.25-14 GHz is also allocated to the fixed service on a primary basis. In Pakistan, the band 13.25-13.75 GHz is allocated to the fixed service on a primary basis. (WRC-12)

                5.499A The use of the frequency band 13.4-13.65 GHz by the fixed-satellite service (space-to-Earth) is limited to geostationary-satellite systems and is subject to agreement obtained under No. 9.21 with respect to satellite systems operating in the space research service (space-to-space) to relay data from space stations in the geostationary-satellite orbit to associated space stations in non-geostationary satellite orbits for which advance publication information has been received by the Bureau by 27 November 2015. (WRC-15)
                5.499B Administrations shall not preclude the deployment and operation of transmitting earth stations in the standard frequency and time signal-satellite service (Earth-to-space) allocated on a secondary basis in the frequency band 13.4-13.65 GHz due to the primary allocation to FSS (space-to-Earth). (WRC-15)

                5.499C The allocation of the frequency band 13.4-13.65 GHz to the space research service on a primary basis is limited to:
                
                —Satellite systems operating in the space research service (space-to-space) to relay data from space stations in the geostationary-satellite orbit to associated space stations in non-geostationary satellite orbits for which advance publication information has been received by the Bureau by 27 November 2015,
                —active spaceborne sensors,
                —satellite systems operating in the space research service (space-to-Earth) to relay data from space stations in the geostationary-satellite orbit to associated earth stations.
                Other uses of the frequency band by the space research service are on a secondary basis. (WRC-15)
                5.499D In the frequency band 13.4-13.65 GHz, satellite systems in the space research service (space-to-Earth) and/or the space research service (space-to-space) shall not cause harmful interference to, nor claim protection from, stations in the fixed, mobile, radiolocation and Earth exploration-satellite (active) services. (WRC-15)
                5.499E In the frequency band 13.4-13.65 GHz, geostationary-satellite networks in the fixed-satellite service (space-to-Earth) shall not claim protection from space stations in the Earth exploration-satellite service (active) operating in accordance with these Regulations, and No. 5.43A does not apply. The provisions of No. 22.2 do not apply to the Earth exploration-satellite service (active) with respect to the fixed-satellite service (space-to-Earth) in this frequency band. (WRC-15)
                5.500 Additional allocation: In Algeria, Saudi Arabia, Bahrain, Brunei Darussalam, Cameroon, Egypt, the United Arab Emirates, Gabon, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kuwait, Lebanon, Madagascar, Malaysia, Mali, Morocco, Mauritania, Niger, Nigeria, Oman, Qatar, the Syrian Arab Republic, Singapore, Sudan, South Sudan, Chad and Tunisia, the frequency band 13.4-14 GHz is also allocated to the fixed and mobile services on a primary basis. In Pakistan, the frequency band 13.4-13.75 GHz is also allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.501 Additional allocation: In Azerbaijan, Hungary, Japan, Kyrgyzstan, Romania and Turkmenistan, the band 13.4-14 GHz is also allocated to the radionavigation service on a primary basis. (WRC-12)
                5.501A The allocation of the frequency band 13.65-13.75 GHz to the space research service on a primary basis is limited to active spaceborne sensors. Other uses of the frequency band by the space research service are on a secondary basis. (WRC-15)
                5.501B In the band 13.4-13.75 GHz, the Earth exploration-satellite (active) and space research (active) services shall not cause harmful interference to, or constrain the use and development of, the radiolocation service.

                5.502 In the band 13.75-14 GHz, an earth station of a geostationary fixed-satellite service network shall have a minimum antenna diameter of 1.2 m and an earth station of a non-geostationary fixed-satellite service system shall have a minimum antenna diameter of 4.5 m. In addition, the e.i.r.p., averaged over one second, radiated by a station in the radiolocation or radionavigation services shall not exceed 59 dBW for elevation angles above 2° and 65 dBW at lower angles. Before an administration brings into use an earth station in a geostationary-satellite network in the fixed-satellite service in this band with an antenna diameter smaller than 4.5 m, it shall ensure that the power flux-density produced by this earth station does not exceed:
                
                — −115 dB(W/(m2 · 10 MHz)) for more than 1% of the time produced at 36 m above sea level at the low water mark, as officially recognized by the coastal State;
                — −115 dB(W/(m2 · 10 MHz)) for more than 1% of the time produced 3 m above ground at the border of the territory of an administration deploying or planning to deploy land mobile radars in this band, unless prior agreement has been obtained.
                
                For earth stations within the fixed-satellite service having an antenna diameter greater than or equal to 4.5 m, the e.i.r.p. of any emission should be at least 68 dBW and should not exceed 85 dBW.

                5.503 In the band 13.75-14 GHz, geostationary space stations in the space research service for which information for advance publication has been received by the Bureau prior to 31 January 1992 shall operate on an equal basis with stations in the fixed-satellite service; after that date, new geostationary space stations in the space research service will operate on a secondary basis. Until those geostationary space stations in the space research service for which information for advance publication has been received by the Bureau prior to 31 January 1992 cease to operate in this band:
                
                —In the band 13.77-13.78 GHz, the e.i.r.p. density of emissions from any earth station in the fixed-satellite service operating with a space station in geostationary-satellite orbit shall not exceed:
                
                (i) 4.7D + 28 dB (W/40 kHz), where D is the fixed-satellite service earth station antenna diameter (m) for antenna diameters equal to or greater than 1.2 m and less than 4.5 m;
                (ii) 49.2 + 20 log (D/4.5) dB(W/40 kHz), where D is the fixed-satellite service earth station antenna diameter (m) for antenna diameters equal to or greater than 4.5 m and less than 31.9 m;
                (iii) 66.2 dB(W/40 kHz) for any fixed-satellite service earth station for antenna diameters (m) equal to or greater than 31.9 m;

                (iv) 56.2 dB(W/4 kHz) for narrow-band (less than 40 kHz of necessary bandwidth) fixed-satellite service earth station emissions from any fixed-satellite service earth station having an antenna diameter of 4.5 m or greater;
                
                — the e.i.r.p. density of emissions from any earth station in the fixed-satellite service operating with a space station in non-geostationary-satellite orbit shall not exceed 51 dBW in the 6 MHz band from 13.772 to 13.778 GHz.
                
                Automatic power control may be used to increase the e.i.r.p. density in these frequency ranges to compensate for rain attenuation, to the extent that the power flux-density at the fixed-satellite service space station does not exceed the value resulting from use by an earth station of an e.i.r.p. meeting the above limits in clear-sky conditions.
                5.504 The use of the band 14-14.3 GHz by the radionavigation service shall be such as to provide sufficient protection to space stations of the fixed-satellite service.
                5.504A In the band 14-14.5 GHz, aircraft earth stations in the secondary aeronautical mobile-satellite service may also communicate with space stations in the fixed-satellite service. The provisions of Nos. 5.29, 5.30 and 5.31 apply.
                5.504B Aircraft earth stations operating in the aeronautical mobile-satellite service in the frequency band 14-14.5 GHz shall comply with the provisions of Annex 1, Part C of Recommendation ITU-R M.1643-0, with respect to any radio astronomy station performing observations in the 14.47-14.5 GHz frequency band located on the territory of Spain, France, India, Italy, the United Kingdom and South Africa. (WRC-15)
                5.504C In the frequency band 14-14.25 GHz, the power flux-density produced on the territory of the countries of Saudi Arabia, Bahrain, Botswana, Côte d'Ivoire, Egypt, Guinea, India, Iran (Islamic Republic of), Kuwait, Nigeria, Oman, the Syrian Arab Republic and Tunisia by any aircraft earth station in the aeronautical mobile-satellite service shall not exceed the limits given in Annex 1, Part B of Recommendation ITU-R M.1643-0, unless otherwise specifically agreed by the affected administration(s). The provisions of this footnote in no way derogate the obligations of the aeronautical mobile-satellite service to operate as a secondary service in accordance with No. 5.29. (WRC-15)
                5.505 Additional allocation: In Algeria, Saudi Arabia, Bahrain, Botswana, Brunei Darussalam, Cameroon, China, Congo (Rep. of the), Korea (Rep. of), Djibouti, Egypt, the United Arab Emirates, Gabon, Guinea, India, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Japan, Jordan, Kuwait, Lebanon, Malaysia, Mali, Morocco, Mauritania, Oman, the Philippines, Qatar, the Syrian Arab Republic, the Dem. People's Rep. of Korea, Singapore, Somalia, Sudan, South Sudan, Swaziland, Chad, Viet Nam and Yemen, the frequency band 14-14.3 GHz is also allocated to the fixed service on a primary basis. (WRC-15)
                5.506 The band 14-14.5 GHz may be used, within the fixed-satellite service (Earth-to-space), for feeder links for the broadcasting-satellite service, subject to coordination with other networks in the fixed-satellite service. Such use of feeder links is reserved for countries outside Europe.
                5.506A In the band 14-14.5 GHz, ship earth stations with an e.i.r.p. greater than 21 dBW shall operate under the same conditions as earth stations located on board vessels, as provided in Resolution 902 (WRC-03). This footnote shall not apply to ship earth stations for which the complete Appendix 4 information has been received by the Bureau prior to 5 July 2003.
                5.506B Earth stations located on board vessels communicating with space stations in the fixed-satellite service may operate in the frequency band 14-14.5 GHz without the need for prior agreement from Cyprus and Malta, within the minimum distance given in Resolution 902 (WRC-03) from these countries. (WRC-15)
                5.508 Additional allocation: In Germany, France, Italy, Libya, The Former Yugoslav Rep. of Macedonia and the United Kingdom, the band 14.25-14.3 GHz is also allocated to the fixed service on a primary basis. (WRC-12)

                5.508A In the frequency band 14.25-14.3 GHz, the power flux-density produced on the territory of the countries of Saudi Arabia, Bahrain, Botswana, China, Côte d'Ivoire, Egypt, France, Guinea, India, Iran (Islamic Republic of), Italy, Kuwait, Nigeria, Oman, the Syrian Arab Republic, the United Kingdom and Tunisia by any aircraft earth station in the aeronautical mobile-satellite service shall not exceed the limits given in Annex 1, Part B of Recommendation ITU-R M.1643-0, unless otherwise specifically agreed by the affected administration(s). The provisions of this footnote in no way derogate the obligations of the aeronautical mobile-satellite service to operate as a secondary service in accordance with No. 5.29. (WRC-15)
                5.509A In the frequency band 14.3-14.5 GHz, the power flux-density produced on the territory of the countries of Saudi Arabia, Bahrain, Botswana, Cameroon, China, Côte d'Ivoire, Egypt, France, Gabon, Guinea, India, Iran (Islamic Republic of), Italy, Kuwait, Morocco, Nigeria, Oman, the Syrian Arab Republic, the United Kingdom, Sri Lanka, Tunisia and Viet Nam by any aircraft earth station in the aeronautical mobile-satellite service shall not exceed the limits given in Annex 1, Part B of Recommendation ITU-R M.1643-0, unless otherwise specifically agreed by the affected administration(s). The provisions of this footnote in no way derogate the obligations of the aeronautical mobile-satellite service to operate as a secondary service in accordance with No. 5.29. (WRC-15)
                5.509B The use of the frequency bands 14.5-14.75 GHz in countries listed in Resolution 163 (WRC-15) and 14.5-14.8 GHz in countries listed in Resolution 164 (WRC-15) by the fixed-satellite service (Earth-to-space) not for feeder links for the broadcasting-satellite service is limited to geostationary-satellites. (WRC-15)
                5.509C For the use of the frequency bands 14.5-14.75 GHz in countries listed in Resolution 163 (WRC-15) and 14.5-14.8 GHz in countries listed in Resolution 164 (WRC-15) by the fixed-satellite service (Earth-to-space) not for feeder links for the broadcasting-satellite service, the fixed-satellite service earth stations shall have a minimum antenna diameter of 6 m and a maximum power spectral density of −44.5 dBW/Hz at the input of the antenna. The earth stations shall be notified at known locations on land. (WRC-15)
                5.509D Before an administration brings into use an earth station in the fixed-satellite service (Earth-to-space) not for feeder links for the broadcasting-satellite service in the frequency bands 14.5-14.75 GHz (in countries listed in Resolution 163 (WRC-15)) and 14.5-14.8 GHz (in countries listed in Resolution 164 (WRC-15)), it shall ensure that the power flux-density produced by this earth station does not exceed −151.5 dB(W/(m2 · 4 kHz)) produced at all altitudes from 0 m to 19000 m above sea level at 22 km seaward from all coasts, defined as the low-water mark, as officially recognized by each coastal State. (WRC-15)
                5.509E In the frequency bands 14.50-14.75 GHz in countries listed in Resolution 163 (WRC-15) and 14.50-14.8 GHz in countries listed in Resolution 164 (WRC-15), the location of earth stations in the fixed-satellite service (Earth-to-space) not for feeder links for the broadcasting-satellite service shall maintain a separation distance of at least 500 km from the border(s) of other countries unless shorter distances are explicitly agreed by those administrations. No. 9.17 does not apply. When applying this provision, administrations should consider the relevant parts of these Regulations and the latest relevant ITU-R Recommendations. (WRC-15)
                5.509F In the frequency bands 14.50-14.75 GHz in countries listed in Resolution 163 (WRC-15) and 14.50-14.8 GHz in countries listed in Resolution 164 (WRC-15), earth stations in the fixed-satellite service (Earth-to-space) not for feeder links for the broadcasting-satellite service shall not constrain the future deployment of the fixed and mobile services. (WRC-15)
                5.509G The frequency band 14.5-14.8 GHz is also allocated to the space research service on a primary basis. However, such use is limited to the satellite systems operating in the space research service (Earth-to-space) to relay data to space stations in the geostationary-satellite orbit from associated earth stations. Stations in the space research service shall not cause harmful interference to, or claim protection from, stations in the fixed and mobile services and in the fixed-satellite service limited to feeder links for the broadcasting-satellite service and associated space operations functions using the guardbands under Appendix 30A and feeder links for the broadcasting-satellite service in Region 2. Other uses of this frequency band by the space research service are on a secondary basis. (WRC-15)
                5.510 Except for use in accordance with Resolution 163 (WRC-15) and Resolution 164 (WRC-15), the use of the frequency band 14.5-14.8 GHz by the fixed-satellite service (Earth-to-space) is limited to feeder links for the broadcasting-satellite service. This use is reserved for countries outside Europe. Uses other than feeder links for the broadcasting-satellite service are not authorized in Regions 1 and 2 in the frequency band 14.75-14.8 GHz. (WRC-15)
                5.511 Additional allocation: In Saudi Arabia, Bahrain, Cameroon, Egypt, the United Arab Emirates, Guinea, Iran (Islamic Republic of), Iraq, Israel, Kuwait, Lebanon, Oman, Pakistan, Qatar, the Syrian Arab Republic and Somalia, the band 15.35-15.4 GHz is also allocated to the fixed and mobile services on a secondary basis. (WRC-12)
                5.511A Use of the frequency band 15.43-15.63 GHz by the fixed-satellite service (Earth-to-space) is limited to feeder links of non-geostationary systems in the mobile-satellite service, subject to coordination under No. 9.11A. (WRC-15)

                5.511C Stations operating in the aeronautical radionavigation service shall limit the effective e.i.r.p. in accordance with Recommendation ITU-R S.1340-0. The minimum coordination distance required to protect the aeronautical radionavigation stations (No. 4.10 applies) from harmful interference from feeder-link earth stations and the maximum e.i.r.p. transmitted towards the local horizontal plane by a feeder-link earth station shall be in accordance with Recommendation ITU-R S.1340-0. (WRC-15)
                5.511E In the frequency band 15.4-15.7 GHz, stations operating in the radiolocation service shall not cause harmful interference to, or claim protection from, stations operating in the aeronautical radionavigation service. (WRC-12)
                5.511F In order to protect the radio astronomy service in the frequency band 15.35-15.4 GHz, radiolocation stations operating in the frequency band 15.4-15.7 GHz shall not exceed the power flux-density level of −156 dB(W/m2) in a 50 MHz bandwidth in the frequency band 15.35-15.4 GHz, at any radio astronomy observatory site for more than 2 per cent of the time. (WRC-12)
                5.512 Additional allocation: In Algeria, Saudi Arabia, Austria, Bahrain, Bangladesh, Brunei Darussalam, Cameroon, Congo (Rep. of the), Egypt, El Salvador, the United Arab Emirates, Eritrea, Finland, Guatemala, India, Indonesia, Iran (Islamic Republic of), Jordan, Kenya, Kuwait, Lebanon, Libya, Malaysia, Mali, Morocco, Mauritania, Montenegro, Nepal, Nicaragua, Niger, Oman, Pakistan, Qatar, Syrian Arab Republic, the Dem. Rep. of the Congo, Singapore, Somalia, Sudan, South Sudan, Chad, Togo and Yemen, the frequency band 15.7-17.3 GHz is also allocated to the fixed and mobile services on a primary basis. (WRC-15)
                5.513 Additional allocation: In Israel, the band 15.7-17.3 GHz is also allocated to the fixed and mobile services on a primary basis. These services shall not claim protection from or cause harmful interference to services operating in accordance with the Table in countries other than those included in No. 5.512.
                5.513A Spaceborne active sensors operating in the band 17.2-17.3 GHz shall not cause harmful interference to, or constrain the development of, the radiolocation and other services allocated on a primary basis.
                5.514 Additional allocation: In Algeria, Saudi Arabia, Bahrain, Bangladesh, Cameroon, El Salvador, the United Arab Emirates, Guatemala, India, Iran (Islamic Republic of), Iraq, Israel, Italy, Japan, Jordan, Kuwait, Libya, Lithuania, Nepal, Nicaragua, Nigeria, Oman, Uzbekistan, Pakistan, Qatar, Kyrgyzstan, Sudan and South Sudan, the frequency band 17.3-17.7 GHz is also allocated to the fixed and mobile services on a secondary basis. The power limits given in Nos. 21.3 and 21.5 shall apply. (WRC-15)
                5.515 In the band 17.3-17.8 GHz, sharing between the fixed-satellite service (Earth-to-space) and the broadcasting-satellite service shall also be in accordance with the provisions of § 1 of Annex 4 of Appendix 30A.

                5.516 The use of the band 17.3-18.1 GHz by geostationary-satellite systems in the fixed-satellite service (Earth-to-space) is limited to feeder links for the broadcasting-satellite service. The use of the band 17.3-17.8 GHz in Region 2 by systems in the fixed-satellite service (Earth-to-space) is limited to geostationary satellites. For the use of the band 17.3-17.8 GHz in Region 2 by feeder links for the broadcasting-satellite service in the band 12.2-12.7 GHz, see Article 11. The use of the bands 17.3-18.1 GHz (Earth-to-space) in Regions 1 and 3 and 17.8-18.1 GHz (Earth-to-space) in Region 2 by non-geostationary-satellite systems in the fixed-satellite service is subject to application of the provisions of No. 9.12 for coordination with other non-geostationary-satellite systems in the fixed-satellite service. Non-geostationary-satellite systems in the fixed-satellite service shall not claim protection from geostationary-satellite networks in the fixed-satellite service operating in accordance with the Radio Regulations, irrespective of the dates of receipt by the Bureau of the complete coordination or notification information, as appropriate, for the non-geostationary-satellite systems in the fixed-satellite service and of the complete coordination or notification information, as appropriate, for the geostationary-satellite networks, and No. 5.43A does not apply. Non-geostationary-satellite systems in the fixed-satellite service in the above bands shall be operated in such a way that any unacceptable interference that may occur during their operation shall be rapidly eliminated.
                5.516A In the band 17.3-17.7 GHz, earth stations of the fixed-satellite service (space-to-Earth) in Region 1 shall not claim protection from the broadcasting-satellite service feeder-link earth stations operating under Appendix 30A, nor put any limitations or restrictions on the locations of the broadcasting-satellite service feeder-link earth stations anywhere within the service area of the feeder link.

                5.516B The following bands are identified for use by high-density applications in the fixed-satellite service:
                
                17.3-17.7 GHz (space-to-Earth) in Region 1,
                18.3-19.3 GHz (space-to-Earth) in Region 2,
                19.7-20.2 GHz (space-to-Earth) in all Regions,
                39.5-40 GHz (space-to-Earth) in Region 1,
                40-40.5 GHz (space-to-Earth) in all Regions,
                40.5-42 GHz (space-to-Earth) in Region 2,
                47.5-47.9 GHz (space-to-Earth) in Region 1,
                48.2-48.54 GHz (space-to-Earth) in Region 1,
                49.44-50.2 GHz (space-to-Earth) in Region 1, and
                27.5-27.82 GHz (Earth-to-space) in Region 1,
                28.35-28.45 GHz (Earth-to-space) in Region 2,
                28.45-28.94 GHz (Earth-to-space) in all Regions,
                28.94-29.1 GHz (Earth-to-space) in Regions 2 and 3,
                29.25-29.46 GHz (Earth-to-space) in Region 2,
                29.46-30 GHz (Earth-to-space) in all Regions,
                48.2-50.2 GHz (Earth-to-space) in Region 2.
                
                
                This identification does not preclude the use of these bands by other fixed-satellite service applications or by other services to which these bands are allocated on a co-primary basis and does not establish priority in these Radio Regulations among users of the bands. Administrations should take this into account when considering regulatory provisions in relation to these bands. See Resolution 143 (Rev.WRC-07). (FCC)
                5.517 In Region 2, use of the fixed-satellite (space-to-Earth) service in the band 17.7-17.8 GHz shall not cause harmful interference to nor claim protection from assignments in the broadcasting-satellite service operating in conformity with the Radio Regulations. (WRC-07)
                5.519 Additional allocation: The bands 18-18.3 GHz in Region 2 and 18.1-18.4 GHz in Regions 1 and 3 are also allocated to the meteorological-satellite service (space-to-Earth) on a primary basis. Their use is limited to geostationary satellites. (WRC-07)
                5.520 The use of the band 18.1-18.4 GHz by the fixed-satellite service (Earth-to-space) is limited to feeder links of geostationary-satellite systems in the broadcasting-satellite service.
                5.521 Alternative allocation: In the United Arab Emirates and Greece, the frequency band 18.1-18.4 GHz is allocated to the fixed, fixed-satellite (space-to-Earth) and mobile services on a primary basis (see No. 5.33). The provisions of No. 5.519 also apply. (WRC-15)
                5.522A The emissions of the fixed service and the fixed-satellite service in the band 18.6-18.8 GHz are limited to the values given in Nos. 21.5A and 21.16.2, respectively.
                5.522B The use of the band 18.6-18.8 GHz by the fixed-satellite service is limited to geostationary systems and systems with an orbit of apogee greater than 20000 km.
                5.522C In the band 18.6-18.8 GHz, in Algeria, Saudi Arabia, Bahrain, Egypt, the United Arab Emirates, Jordan, Lebanon, Libya, Morocco, Oman, Qatar, the Syrian Arab Republic, Tunisia and Yemen, fixed-service systems in operation at the date of entry into force of the Final Acts of WRC-2000 are not subject to the limits of No. 21.5A.
                5.523A The use of the bands 18.8-19.3 GHz (space-to-Earth) and 28.6-29.1 GHz (Earth-to-space) by geostationary and non-geostationary fixed-satellite service networks is subject to the application of the provisions of No. 9.11A and No. 22.2 does not apply. Administrations having geostationary-satellite networks under coordination prior to 18 November 1995 shall cooperate to the maximum extent possible to coordinate pursuant to No. 9.11A with non-geostationary-satellite networks for which notification information has been received by the Bureau prior to that date, with a view to reaching results acceptable to all the parties concerned. Non-geostationary-satellite networks shall not cause unacceptable interference to geostationary fixed-satellite service networks for which complete Appendix 4 notification information is considered as having been received by the Bureau prior to 18 November 1995.
                5.523B The use of the band 19.3-19.6 GHz (Earth-to-space) by the fixed-satellite service is limited to feeder links for non-geostationary-satellite systems in the mobile-satellite service. Such use is subject to the application of the provisions of No. 9.11A, and No. 22.2 does not apply.
                5.523C No. 22.2 shall continue to apply in the bands 19.3-19.6 GHz and 29.1-29.4 GHz, between feeder links of non-geostationary mobile-satellite service networks and those fixed-satellite service networks for which complete Appendix 4 coordination information, or notification information, is considered as having been received by the Bureau prior to 18 November 1995.
                5.523D The use of the band 19.3-19.7 GHz (space-to-Earth) by geostationary fixed-satellite service systems and by feeder links for non-geostationary-satellite systems in the mobile-satellite service is subject to the application of the provisions of No. 9.11A, but not subject to the provisions of No. 22.2. The use of this band for other non-geostationary fixed-satellite service systems, or for the cases indicated in Nos. 5.523C and 5.523E, is not subject to the provisions of No. 9.11A and shall continue to be subject to Articles 9 (except No. 9.11A) and 11 procedures, and to the provisions of No. 22.2.
                5.523E No. 22.2 shall continue to apply in the bands 19.6-19.7 GHz and 29.4-29.5 GHz, between feeder links of non-geostationary mobile-satellite service networks and those fixed-satellite service networks for which complete Appendix 4 coordination information, or notification information, is considered as having been received by the Bureau by 21 November 1997.
                5.524 Additional allocation: In Afghanistan, Algeria, Saudi Arabia, Bahrain, Brunei Darussalam, Cameroon, China, Congo (Rep. of the), Costa Rica, Egypt, the United Arab Emirates, Gabon, Guatemala, Guinea, India, Iran (Islamic Republic of), Iraq, Israel, Japan, Jordan, Kuwait, Lebanon, Malaysia, Mali, Morocco, Mauritania, Nepal, Nigeria, Oman, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, the Dem. Rep. of the Congo, the Dem. People's Rep. of Korea, Singapore, Somalia, Sudan, South Sudan, Chad, Togo and Tunisia, the frequency band 19.7-21.2 GHz is also allocated to the fixed and mobile services on a primary basis. This additional use shall not impose any limitation on the power flux- density of space stations in the fixed-satellite service in the frequency band 19.7-21.2 GHz and of space stations in the mobile-satellite service in the frequency band 19.7-20.2 GHz where the allocation to the mobile-satellite service is on a primary basis in the latter frequency band. (WRC-15)
                5.525 In order to facilitate interregional coordination between networks in the mobile-satellite and fixed-satellite services, carriers in the mobile-satellite service that are most susceptible to interference shall, to the extent practicable, be located in the higher parts of the bands 19.7-20.2 GHz and 29.5-30 GHz.
                5.526 In the bands 19.7-20.2 GHz and 29.5-30 GHz in Region 2, and in the bands 20.1-20.2 GHz and 29.9-30 GHz in Regions 1 and 3, networks which are both in the fixed-satellite service and in the mobile-satellite service may include links between earth stations at specified or unspecified points or while in motion, through one or more satellites for point-to-point and point-to-multipoint communications.
                5.527 In the bands 19.7-20.2 GHz and 29.5-30 GHz, the provisions of No. 4.10 do not apply with respect to the mobile-satellite service.
                5.527A The operation of earth stations in motion communicating with the FSS is subject to Resolution 156 (WRC-15). (WRC-15)
                5.528 The allocation to the mobile-satellite service is intended for use by networks which use narrow spot-beam antennas and other advanced technology at the space stations. Administrations operating systems in the mobile-satellite service in the band 19.7-20.1 GHz in Region 2 and in the band 20.1-20.2 GHz shall take all practicable steps to ensure the continued availability of these bands for administrations operating fixed and mobile systems in accordance with the provisions of No. 5.524.
                5.529 The use of the bands 19.7-20.1 GHz and 29.5-29.9 GHz by the mobile-satellite service in Region 2 is limited to satellite networks which are both in the fixed-satellite service and in the mobile-satellite service as described in No. 5.526.
                5.530A Unless otherwise agreed between the administrations concerned, any station in the fixed or mobile services of an administration shall not produce a power flux-density in excess of −120.4 dB(W/(m2 · MHz)) at 3 m above the ground of any point of the territory of any other administration in Regions 1 and 3 for more than 20% of the time. In conducting the calculations, administrations should use the most recent version of Recommendation ITU-R P.452 (see also the most recent version of Recommendation ITU-R BO.1898). (WRC-15)
                5.530B In the band 21.4-22 GHz, in order to facilitate the development of the broadcasting-satellite service, administrations in Regions 1 and 3 are encouraged not to deploy stations in the mobile service and are encouraged to limit the deployment of stations in the fixed service to point-to-point links. (WRC-12)
                5.530D See Resolution 555 (Rev.WRC-15). (FCC)
                5.531 Additional allocation: in Japan, the band 21.4-22 GHz is also allocated to the broadcasting service on a primary basis.
                5.532 The use of the band 22.21-22.5 GHz by the Earth exploration-satellite (passive) and space research (passive) services shall not impose constraints upon the fixed and mobile, except aeronautical mobile, services.
                5.532A The location of earth stations in the space research service shall maintain a separation distance of at least 54 km from the respective border(s) of neighbouring countries to protect the existing and future deployment of fixed and mobile services unless a shorter distance is otherwise agreed between the corresponding administrations. Nos. 9.17 and 9.18 do not apply. (WRC-12)
                5.532B Use of the band 24.65-25.25 GHz in Region 1 and the band 24.65-24.75 GHz in Region 3 by the fixed-satellite service (Earth-to-space) is limited to earth stations using a minimum antenna diameter of 4.5 m. (WRC-12)
                5.533 The inter-satellite service shall not claim protection from harmful interference from airport surface detection equipment stations of the radionavigation service.
                5.535 In the band 24.75-25.25 GHz, feeder links to stations of the broadcasting-satellite service shall have priority over other uses in the fixed-satellite service (Earth-to-space). Such other uses shall protect and shall not claim protection from existing and future operating feeder-link networks to such broadcasting satellite stations.
                5.535A The use of the band 29.1-29.5 GHz (Earth-to-space) by the fixed-satellite service is limited to geostationary-satellite systems and feeder links to non-geostationary-satellite systems in the mobile-satellite service. Such use is subject to the application of the provisions of No. 9.11A, but not subject to the provisions of No. 22.2, except as indicated in Nos. 5.523C and 5.523E where such use is not subject to the provisions of No. 9.11A and shall continue to be subject to Articles 9 (except No. 9.11A) and 11 procedures, and to the provisions of No. 22.2.
                5.536 Use of the 25.25-27.5 GHz band by the inter-satellite service is limited to space research and Earth exploration-satellite applications, and also transmissions of data originating from industrial and medical activities in space.

                5.536A Administrations operating earth stations in the Earth exploration-satellite service or the space research service shall not claim protection from stations in the fixed and mobile services operated by other administrations. In addition, earth stations in the Earth exploration-satellite service or in the space research service should be operated taking into account the most recent version of Recommendation ITU-R SA.1862. (WRC-12)
                
                5.536B In Saudi Arabia, Austria, Bahrain, Belgium, Brazil, China, Korea (Rep. of), Denmark, Egypt, United Arab Emirates, Estonia, Finland, Hungary, India, Iran (Islamic Republic of), Ireland, Israel, Italy, Jordan, Kenya, Kuwait, Lebanon, Libya, Lithuania, Moldova, Norway, Oman, Uganda, Pakistan, the Philippines, Poland, Portugal, the Syrian Arab Republic, Dem. People's Rep. of Korea, Slovakia, the Czech Rep., Romania, the United Kingdom, Singapore, Sweden, Tanzania, Turkey, Viet Nam and Zimbabwe, earth stations operating in the Earth exploration-satellite service in the frequency band 25.5-27 GHz shall not claim protection from, or constrain the use and deployment of, stations of the fixed and mobile services. (WRC-15)
                5.536C In Algeria, Saudi Arabia, Bahrain, Botswana, Brazil, Cameroon, Comoros, Cuba, Djibouti, Egypt, United Arab Emirates, Estonia, Finland, Iran (Islamic Republic of), Israel, Jordan, Kenya, Kuwait, Lithuania, Malaysia, Morocco, Nigeria, Oman, Qatar, Syrian Arab Republic, Somalia, Sudan, South Sudan, Tanzania, Tunisia, Uruguay, Zambia and Zimbabwe, earth stations operating in the space research service in the band 25.5-27 GHz shall not claim protection from, or constrain the use and deployment of, stations of the fixed and mobile services. (WRC-12)
                5.537 Space services using non-geostationary satellites operating in the inter-satellite service in the band 27-27.5 GHz are exempt from the provisions of No. 22.2.
                5.537A In Bhutan, Cameroon, Korea (Rep. of), the Russian Federation, India, Indonesia, Iran (Islamic Republic of), Iraq, Japan, Kazakhstan, Malaysia, Maldives, Mongolia, Myanmar, Uzbekistan, Pakistan, the Philippines, Kyrgyzstan, the Dem. People's Rep. of Korea, Sudan, Sri Lanka, Thailand and Viet Nam, the allocation to the fixed service in the band 27.9-28.2 GHz may also be used by high altitude platform stations (HAPS) within the territory of these countries. Such use of 300 MHz of the fixed-service allocation by HAPS in the above countries is further limited to operation in the HAPS-to-ground direction and shall not cause harmful interference to, nor claim protection from, other types of fixed-service systems or other co-primary services. Furthermore, the development of these other services shall not be constrained by HAPS. See Resolution 145 (Rev. WRC-12). (WRC-12)
                5.538 Additional allocation: the bands 27.500-27.501 GHz and 29.999-30.000 GHz are also allocated to the fixed-satellite service (space-to-Earth) on a primary basis for the beacon transmissions intended for up-link power control. Such space-to-Earth transmissions shall not exceed an equivalent isotropically radiated power (e.i.r.p.) of + 10 dBW in the direction of adjacent satellites on the geostationary-satellite orbit. (WRC-07)
                5.539 The band 27.5-30 GHz may be used by the fixed-satellite service (Earth-to-space) for the provision of feeder links for the broadcasting-satellite service.
                5.540 Additional allocation: the band 27.501-29.999 GHz is also allocated to the fixed-satellite service (space-to-Earth) on a secondary basis for beacon transmissions intended for up-link power control.
                5.541 In the band 28.5-30 GHz, the earth exploration-satellite service is limited to the transfer of data between stations and not to the primary collection of information by means of active or passive sensors.
                5.541A Feeder links of non-geostationary networks in the mobile-satellite service and geostationary networks in the fixed-satellite service operating in the band 29.1-29.5 GHz (Earth-to-space) shall employ uplink adaptive power control or other methods of fade compensation, such that the earth station transmissions shall be conducted at the power level required to meet the desired link performance while reducing the level of mutual interference between both networks. These methods shall apply to networks for which Appendix 4 coordination information is considered as having been received by the Bureau after 17 May 1996 and until they are changed by a future competent world radiocommunication conference. Administrations submitting Appendix 4 information for coordination before this date are encouraged to utilize these techniques to the extent practicable.
                5.542 Additional allocation: In Algeria, Saudi Arabia, Bahrain, Brunei Darussalam, Cameroon, China, Congo (Rep. of the), Egypt, the United Arab Emirates, Eritrea, Ethiopia, Guinea, India, Iran (Islamic Republic of), Iraq, Japan, Jordan, Kuwait, Lebanon, Malaysia, Mali, Morocco, Mauritania, Nepal, Oman, Pakistan, Philippines, Qatar, the Syrian Arab Republic, the Dem. People's Rep. of Korea, Somalia, Sudan, South Sudan, Sri Lanka and Chad, the band 29.5-31 GHz is also allocated to the fixed and mobile services on a secondary basis. The power limits specified in Nos. 21.3 and 21.5 shall apply. (WRC-12)
                5.543 The band 29.95-30 GHz may be used for space-to-space links in the Earth exploration-satellite service for telemetry, tracking, and control purposes, on a secondary basis.

                5.543A In Bhutan, Cameroon, Korea (Rep. of), the Russian Federation, India, Indonesia, Iran (Islamic Republic of), Iraq, Japan, Kazakhstan, Malaysia, Maldives, Mongolia, Myanmar, Uzbekistan, Pakistan, the Philippines, Kyrgyzstan, the Dem. People's Rep. of Korea, Sudan, Sri Lanka, Thailand and Viet Nam, the allocation to the fixed service in the frequency band 31-31.3 GHz may also be used by systems using high altitude platform stations (HAPS) in the ground-to-HAPS direction. The use of the frequency band 31-31.3 GHz by systems using HAPS is limited to the territory of the countries listed above and shall not cause harmful interference to, nor claim protection from, other types of fixed-service systems, systems in the mobile service and systems operated under No. 5.545. Furthermore, the development of these services shall not be constrained by HAPS. Systems using HAPS in the frequency band 31-31.3 GHz shall not cause harmful interference to the radio astronomy service having a primary allocation in the frequency band 31.3-31.8 GHz, taking into account the protection criterion as given in the most recent version of Recommendation ITU-R RA.769. In order to ensure the protection of satellite passive services, the level of unwanted power density into a HAPS ground station antenna in the frequency band 31.3-31.8 GHz shall be limited to −106 dB(W/MHz) under clear-sky conditions, and may be increased up to −100 dB(W/MHz) under rainy conditions to mitigate fading due to rain, provided the effective impact on the passive satellite does not exceed the impact under clear-sky conditions. See Resolution 145 (Rev.WRC-12). (WRC-15)
                5.544 In the band 31-31.3 GHz the power flux-density limits specified in Article 21, Table 21-4 shall apply to the space research service.
                5.545 Different category of service: In Armenia, Georgia, Kyrgyzstan, Tajikistan and Turkmenistan, the allocation of the band 31-31.3 GHz to the space research service is on a primary basis (see No. 5.33). (WRC-12)
                5.546 Different category of service: In Saudi Arabia, Armenia, Azerbaijan, Belarus, Egypt, the United Arab Emirates, Spain, Estonia, the Russian Federation, Georgia, Hungary, Iran (Islamic Republic of), Israel, Jordan, Lebanon, Moldova, Mongolia, Oman, Uzbekistan, Poland, the Syrian Arab Republic, Kyrgyzstan, Romania, the United Kingdom, South Africa, Tajikistan, Turkmenistan and Turkey, the allocation of the band 31.5-31.8 GHz to the fixed and mobile, except aeronautical mobile, services is on a primary basis (see No. 5.33). (WRC-12)
                5.547 The bands 31.8-33.4 GHz, 37-40 GHz, 40.5-43.5 GHz, 51.4-52.6 GHz, 55.78-59 GHz and 64-66 GHz are available for high-density applications in the fixed service (see Resolution 75 (WRC-12)). Administrations should take this into account when considering regulatory provisions in relation to these bands. Because of the potential deployment of high-density applications in the fixed-satellite service in the bands 39.5-40 GHz and 40.5-42 GHz (see No. 5.516B), administrations should further take into account potential constraints to high-density applications in the fixed service, as appropriate. (FCC)
                5.547A Administrations should take practical measures to minimize the potential interference between stations in the fixed service and airborne stations in the radionavigation service in the 31.8-33.4 GHz band, taking into account the operational needs of the airborne radar systems.
                5.547B Alternative allocation: in the United States, the band 31.8-32 GHz is allocated to the radionavigation and space research (deep space) (space-to-Earth) services on a primary basis.
                5.547C Alternative allocation: in the United States, the band 32-32.3 GHz is allocated to the radionavigation and space research (deep space) (space-to-Earth) services on a primary basis.
                5.547D Alternative allocation: in the United States, the band 32.3-33 GHz is allocated to the inter-satellite and radionavigation services on a primary basis.
                5.547E Alternative allocation: in the United States, the band 33-33.4 GHz is allocated to the radionavigation service on a primary basis.

                5.548 In designing systems for the inter-satellite service in the band 32.3-33 GHz, for the radionavigation service in the band 32-33 GHz, and for the space research service (deep space) in the band 31.8-32.3 GHz, administrations shall take all necessary measures to prevent harmful interference between these services, bearing in mind the safety aspects of the radionavigation service (see Recommendation 707).
                5.549 Additional allocation: In Saudi Arabia, Bahrain, Bangladesh, Egypt, the United Arab Emirates, Gabon, Indonesia, Iran (Islamic Republic of), Iraq, Israel, Jordan, Kuwait, Lebanon, Libya, Malaysia, Mali, Morocco, Mauritania, Nepal, Nigeria, Oman, Pakistan, the Philippines, Qatar, the Syrian Arab Republic, the Dem. Rep. of the Congo, Singapore, Somalia, Sudan, South Sudan, Sri Lanka, Togo, Tunisia and Yemen, the band 33.4-36 GHz is also allocated to the fixed and mobile services on a primary basis. (WRC-12)
                5.549A In the band 35.5-36.0 GHz, the mean power flux-density at the Earth's surface, generated by any spaceborne sensor in the Earth exploration-satellite service (active) or space research service (active), for any angle greater than 0.8° from the beam centre shall not exceed −73.3 dB(W/m2) in this band.
                5.550 Different category of service: In Armenia, Azerbaijan, Belarus, the Russian Federation, Georgia, Kyrgyzstan, Tajikistan and Turkmenistan, the allocation of the band 34.7-35.2 GHz to the space research service is on a primary basis (see No. 5.33). (WRC-12)
                5.550A For sharing of the band 36-37 GHz between the Earth exploration-satellite (passive) service and the fixed and mobile services, Resolution 752 (WRC-07) shall apply. (WRC-07)
                5.551F Different category of service: in Japan, the allocation of the band 41.5-42.5 GHz to the mobile service is on a primary basis (see No. 5.33).
                

                5.551H The equivalent power flux-density (epfd) produced in the frequency band 42.5-43.5 GHz by all space stations in any non-geostationary-satellite system in the fixed-satellite service (space-to-Earth), or in the broadcasting-satellite service operating in the frequency band 42-42.5 GHz, shall not exceed the following values at the site of any radio astronomy station for more than 2% of the time:
                
                −230 dB(W/m2) in 1 GHz and −246 dB(W/m2) in any 500 kHz of the frequency band 42.5-43.5 GHz at the site of any radio astronomy station registered as a single-dish telescope; and
                −209 dB(W/m2) in any 500 kHz of the frequency band 42.5-43.5 GHz at the site of any radio astronomy station registered as a very long baseline interferometry station.
                

                These epfd values shall be evaluated using the methodology given in Recommendation ITU-R S.1586-1 and the reference antenna pattern and the maximum gain of an antenna in the radio astronomy service given in Recommendation ITU-R RA.1631-0 and shall apply over the whole sky and for elevation angles higher than the minimum operating angle θmin of the radiotelescope (for which a default value of 5° should be adopted in the absence of notified information).

                These values shall apply at any radio astronomy station that either:
                
                —was in operation prior to 5 July 2003 and has been notified to the Bureau before 4 January 2004; or
                —was notified before the date of receipt of the complete Appendix 4 information for coordination or notification, as appropriate, for the space station to which the limits apply.
                
                Other radio astronomy stations notified after these dates may seek an agreement with administrations that have authorized the space stations. In Region 2, Resolution 743 (WRC-03) shall apply. The limits in this footnote may be exceeded at the site of a radio astronomy station of any country whose administration so agreed. (WRC-15)

                5.551I The power flux-density in the band 42.5-43.5 GHz produced by any geostationary space station in the fixed-satellite service (space-to-Earth), or the broadcasting-satellite service operating in the 42-42.5 GHz band, shall not exceed the following values at the site of any radio astronomy station:
                
                −137 dB(W/m2) in 1 GHz and −153 dB(W/m2) in any 500 kHz of the 42.5-43.5 GHz band at the site of any radio astronomy station registered as a single-dish telescope; and
                
                −116 dB(W/m2) in any 500 kHz of the 42.5-43.5 GHz band at the site of any radio astronomy station registered as a very long baseline interferometry station.
                

                These values shall apply at the site of any radio astronomy station that either:
                
                —Was in operation prior to 5 July 2003 and has been notified to the Bureau before 4 January 2004; or
                —Was notified before the date of receipt of the complete Appendix 4 information for coordination or notification, as appropriate, for the space station to which the limits apply.
                
                Other radio astronomy stations notified after these dates may seek an agreement with administrations that have authorized the space stations. In Region 2, Resolution 743 (WRC-03) shall apply. The limits in this footnote may be exceeded at the site of a radio astronomy station of any country whose administration so agreed.
                5.552 The allocation of the spectrum for the fixed-satellite service in the bands 42.5-43.5 GHz and 47.2-50.2 GHz for Earth-to-space transmission is greater than that in the band 37.5-39.5 GHz for space-to-Earth transmission in order to accommodate feeder links to broadcasting satellites. Administrations are urged to take all practicable steps to reserve the band 47.2-49.2 GHz for feeder links for the broadcasting-satellite service operating in the band 40.5-42.5 GHz.
                5.552A The allocation to the fixed service in the bands 47.2-47.5 GHz and 47.9-48.2 GHz is designated for use by high altitude platform stations. The use of the bands 47.2-47.5 GHz and 47.9-48.2 GHz is subject to the provisions of Resolution 122 (Rev.WRC-07). (WRC-07)

                5.553 In the bands 43.5-47 GHz and 66-71 GHz, stations in the land mobile service may be operated subject to not causing harmful interference to the space radiocommunication services to which these bands are allocated (see No. 5.43).
                5.554 In the bands 43.5-47 GHz, 66-71 GHz, 95-100 GHz, 123-130 GHz, 191.8-200 GHz and 252-265 GHz, satellite links connecting land stations at specified fixed points are also authorized when used in conjunction with the mobile-satellite service or the radionavigation-satellite service.
                5.554A The use of the bands 47.5-47.9 GHz, 48.2-48.54 GHz and 49.44-50.2 GHz by the fixed-satellite service (space-to-Earth) is limited to geostationary satellites.
                5.555 Additional allocation: the band 48.94-49.04 GHz is also allocated to the radio astronomy service on a primary basis.
                5.555B The power flux-density in the band 48.94-49.04 GHz produced by any geostationary space station in the fixed-satellite service (space-to-Earth) operating in the bands 48.2-48.54 GHz and 49.44-50.2 GHz shall not exceed −151.8 dB(W/m2) in any 500 kHz band at the site of any radio astronomy station.

                5.556 In the bands 51.4-54.25 GHz, 58.2-59 GHz and 64-65 GHz, radio astronomy observations may be carried out under national arrangements.
                
                5.556A Use of the bands 54.25-56.9 GHz, 57-58.2 GHz and 59-59.3 GHz by the inter-satellite service is limited to satellites in the geostationary-satellite orbit. The single-entry power flux-density at all altitudes from 0 km to 1000 km above the Earth's surface produced by a station in the inter-satellite service, for all conditions and for all methods of modulation, shall not exceed −147 dB(W/(m2 · 100 MHz)) for all angles of arrival.
                5.556B Additional allocation: in Japan, the band 54.25-55.78 GHz is also allocated to the mobile service on a primary basis for low-density use.
                5.557 Additional allocation: in Japan, the band 55.78-58.2 GHz is also allocated to the radiolocation service on a primary basis.
                5.557A In the band 55.78-56.26 GHz, in order to protect stations in the Earth exploration-satellite service (passive), the maximum power density delivered by a transmitter to the antenna of a fixed service station is limited to −26 dB(W/MHz).

                5.558 In the bands 55.78-58.2 GHz, 59-64 GHz, 66-71 GHz, 122.25-123 GHz, 130-134 GHz, 167-174.8 GHz and 191.8-200 GHz, stations in the aeronautical mobile service may be operated subject to not causing harmful interference to the inter-satellite service (see No. 5.43).
                5.558A Use of the band 56.9-57 GHz by inter-satellite systems is limited to links between satellites in geostationary-satellite orbit and to transmissions from non-geostationary satellites in high-Earth orbit to those in low-Earth orbit. For links between satellites in the geostationary-satellite orbit, the single entry power flux-density at all altitudes from 0 km to 1000 km above the Earth's surface, for all conditions and for all methods of modulation, shall not exceed −147 dB(W/(m2 · 100 MHz)) for all angles of arrival.

                5.559 In the band 59-64 GHz, airborne radars in the radiolocation service may be operated subject to not causing harmful interference to the inter-satellite service (see No. 5.43).
                5.559B The use of the frequency band 77.5-78 GHz by the radiolocation service shall be limited to short-range radar for ground-based applications, including automotive radars. The technical characteristics of these radars are provided in the most recent version of Recommendation ITU-R M.2057. The provisions of No. 4.10 do not apply. (WRC-15)
                5.560 In the band 78-79 GHz radars located on space stations may be operated on a primary basis in the Earth exploration-satellite service and in the space research service.
                5.561 In the band 74-76 GHz, stations in the fixed, mobile and broadcasting services shall not cause harmful interference to stations of the fixed-satellite service or stations of the broadcasting-satellite service operating in accordance with the decisions of the appropriate frequency assignment planning conference for the broadcasting-satellite service.
                5.561A The 81-81.5 GHz band is also allocated to the amateur and amateur-satellite services on a secondary basis.
                5.561B In Japan, use of the band 84-86 GHz, by the fixed-satellite service (Earth-to-space) is limited to feeder links in the broadcasting-satellite service using the geostationary-satellite orbit.
                5.562 The use of the band 94-94.1 GHz by the Earth exploration-satellite (active) and space research (active) services is limited to spaceborne cloud radars.
                5.562A In the bands 94-94.1 GHz and 130-134 GHz, transmissions from space stations of the Earth exploration-satellite service (active) that are directed into the main beam of a radio astronomy antenna have the potential to damage some radio astronomy receivers. Space agencies operating the transmitters and the radio astronomy stations concerned should mutually plan their operations so as to avoid such occurrences to the maximum extent possible.
                5.562B In the bands 105-109.5 GHz, 111.8-114.25 GHz, 155.5-158.5 GHz and 217-226 GHz, the use of this allocation is limited to space-based radio astronomy only.
                5.562C Use of the band 116-122.25 GHz by the inter-satellite service is limited to satellites in the geostationary-satellite orbit. The single-entry power flux-density produced by a station in the inter-satellite service, for all conditions and for all methods of modulation, at all altitudes from 0 km to 1000 km above the Earth's surface and in the vicinity of all geostationary orbital positions occupied by passive sensors, shall not exceed −148 dB(W/(m2 · MHz)) for all angles of arrival.
                5.562D Additional allocation: In Korea (Rep. of), the frequency bands 128-130 GHz, 171-171.6 GHz, 172.2-172.8 GHz and 173.3-174 GHz are also allocated to the radio astronomy service on a primary basis. Radio astronomy stations in Korea (Rep. of) operating in the frequency bands referred to in this footnote shall not claim protection from, or constrain the use and development of, services in other countries operating in accordance with the Radio Regulations. (WRC-15)
                5.562E The allocation to the Earth exploration-satellite service (active) is limited to the band 133.5-134 GHz.
                5.562F In the band 155.5-158.5 GHz, the allocation to the Earth exploration-satellite (passive) and space research (passive) services shall terminate on 1 January 2018.
                5.562G The date of entry into force of the allocation to the fixed and mobile services in the band 155.5-158.5 GHz shall be 1 January 2018.

                5.562H Use of the bands 174.8-182 GHz and 185-190 GHz by the inter-satellite service is limited to satellites in the geostationary-satellite orbit. The single-entry power flux-density produced by a station in the inter-satellite service, for all conditions and for all methods of modulation, at all altitudes from 0 to 1000 km above the Earth's surface and in the vicinity of all geostationary orbital positions occupied by passive sensors, shall not exceed −144 dB(W/(m2 · MHz)) for all angles of arrival.
                5.563A In the bands 200-209 GHz, 235-238 GHz, 250-252 GHz and 265-275 GHz, ground-based passive atmospheric sensing is carried out to monitor atmospheric constituents.
                5.563B The band 237.9-238 GHz is also allocated to the Earth exploration-satellite service (active) and the space research service (active) for spaceborne cloud radars only.

                5.565 The following frequency bands in the range 275-1000 GHz are identified for use by administrations for passive service applications:
                
                —Radio astronomy service: 275-323 GHz, 327-371 GHz, 388-424 GHz, 426-442 GHz, 453-510 GHz, 623-711 GHz, 795-909 GHz and 926-945 GHz;
                —Earth exploration-satellite service (passive) and space research service (passive): 275-286 GHz, 296-306 GHz, 313-356 GHz, 361-365 GHz, 369-392 GHz, 397-399 GHz, 409-411 GHz, 416-434 GHz, 439-467 GHz, 477-502 GHz, 523-527 GHz, 538-581 GHz, 611-630 GHz, 634-654 GHz, 657-692 GHz, 713-718 GHz, 729-733 GHz, 750-754 GHz, 771-776 GHz, 823-846 GHz, 850-854 GHz, 857-862 GHz, 866-882 GHz, 905-928 GHz, 951-956 GHz, 968-973 GHz and 985-990 GHz.
                
                The use of the range 275-1000 GHz by the passive services does not preclude use of this range by active services. Administrations wishing to make frequencies in the 275-1000 GHz range available for active service applications are urged to take all practicable steps to protect these passive services from harmful interference until the date when the Table of Frequency Allocations is established in the above-mentioned 275-1000 GHz frequency range.
                All frequencies in the range 1000-3000 GHz may be used by both active and passive services. (WRC-12)
                United States (US) Footnotes
                (These footnotes, each consisting of the letters “US” followed by one or more digits, denote stipulations applicable to both Federal and non-Federal operations and thus appear in both the Federal Table and the non-Federal Table.)
                US1 The bands 2501-2502 kHz, 5003-5005 kHz, 10003-10005 kHz, 15005-15010 kHz, 19990-19995 kHz, 20005-20010 kHz, and 25005-25010 kHz are also allocated to the space research service on a secondary basis for Federal use. In the event of interference to the reception of the standard frequency and time broadcasts, these space research transmissions are subject to immediate temporary or permanent shutdown.

                US2 In the band 9-490 kHz, electric utilities operate Power Line Carrier (PLC) systems on power transmission lines for communications important to the reliability and security of electric service to the public. These PLC systems operate under the provisions of 47 CFR part 15, or Chapter 8 of the NTIA Manual, on an unprotected and non-interference basis with respect to authorized radio users. Notification of intent to place new or revised radio frequency assignments or PLC frequency uses in the band 9-490 kHz is to be made in accordance with the Rules and Regulations of the FCC and NTIA, and users are urged to minimize potential interference to the extent practicable. This footnote does not provide any allocation status to PLC radio frequency uses.
                US8 The use of the frequencies 170.475, 171.425, 171.575, and 172.275 MHz east of the Mississippi River, and 170.425, 170.575, 171.475, 172.225 and 172.375 MHz west of the Mississippi River may be authorized to fixed, land and mobile stations operated by non-Federal forest firefighting agencies. In addition, land stations and mobile stations operated by non-Federal conservation agencies, for mobile relay operation only, may be authorized to use the frequency 172.275 MHz east of the Mississippi River and the frequency 171.475 MHz west of the Mississippi River. The use of any of the foregoing nine frequencies shall be on the condition that no harmful interference will be caused to Government stations.
                US11 On the condition that harmful interference is not caused to present or future Federal stations in the band 162-174 MHz, the frequencies 166.25 MHz and 170.15 MHz may be authorized to non-Federal stations, as follows:
                (a) Eligibles in the Public Safety Radio Pool may be authorized to operate in the fixed and land mobile services for locations within 150 miles (241.4 kilometers) of New York City; and
                (b) Remote pickup broadcast stations may be authorized to operate in the land mobile service for locations within the conterminous United States, excluding locations within 150 miles of New York City and the Tennessee Valley Authority Area (TVA Area). The TVA Area is bounded on the west by the Mississippi River, on the north by the parallel of latitude 37°30′ N, and on the east and south by that arc of the circle with center at Springfield, IL, and radius equal to the airline distance between Springfield, IL, and Montgomery, AL, subtended between the foregoing west and north boundaries.

                US13 The following center frequencies, each with a channel bandwidth not greater than 12.5 kHz, are available for assignment to non-Federal fixed stations for the specific purpose of transmitting hydrological and meteorological data in cooperation with Federal agencies, subject to the condition that harmful interference will not be caused to Federal stations:
                
                  Hydro Channels (MHz)
                  
                    169.425
                    170.2625
                    171.100
                    406.1250
                  
                  
                    169.4375
                    170.275
                    171.1125
                    406.1750
                  
                  
                    169.450
                    170.2875
                    171.125
                    412.6625
                  
                  
                    169.4625
                    170.300
                    171.825
                    412.6750
                  
                  
                    169.475
                    170.3125
                    171.8375
                    412.6875
                  
                  
                    169.4875
                    170.325
                    171.850
                    412.7125
                  
                  
                    169.500
                    171.025
                    171.8625
                    412.7250
                  
                  
                    169.5125
                    171.0375
                    171.875
                    412.7375
                  
                  
                    169.525
                    171.050
                    171.8875
                    412.7625
                  
                  
                    170.225
                    171.0625
                    171.900
                    412.7750
                  
                  
                    170.2375
                    171.075
                    171.9125
                    415.1250
                  
                  
                    170.250
                    171.0875
                    171.925
                    415.1750
                  
                
                New assignments on the frequencies 406.125 MHz and 406.175 MHz are to be primarily for paired operations with the frequencies 415.125 MHz and 415.175 MHz, respectively.
                US14 When 500 kHz is being used for distress purposes, ship and coast stations using morse telegraph may use 512 kHz for calling.
                US18 In the bands 9-14 kHz, 90-110 kHz, 190-415 kHz, 510-535 kHz, and 2700-2900 MHz, navigation aids in the U.S. and its insular areas are normally operated by the Federal Government. However, authorizations may be made by the FCC for non-Federal operations in these bands subject to the conclusion of appropriate arrangements between the FCC and the Federal agencies concerned and upon special showing of need for service which the Federal Government is not yet prepared to render.
                US22 The following provisions shall apply to non-Federal use of 68 carrier frequencies in the range 2-8 MHz, which are not coordinated with NTIA:

                (a) The frequencies authorized pursuant to 47 CFR 90.264 (Disaster Communications) and 47 CFR 90.266 (Long Distance Communications) are listed in columns 1-2 and columns 3-5, respectively. All stations are restricted to emission designator 2K80J3E, upper sideband transmissions, a maximum transmitter output power of 1 kW PEP, and to the class of station(s) listed in the column heading (i.e., fixed (FX) for all frequencies; base and mobile (FB and ML) for the frequencies in column 1 and 3; itinerant FX for the frequencies in columns 4-5).
                (b) Use, Geographic, and Time Restrictions. Letter(s) to the right of a frequency indicate that the frequency is available only for the following purpose(s):
                
                —A or I: Alternate channel or Interstate coordination.
                —C, E, M, or W: For stations located in the Conterminous U.S., East of 108° West Longitude (WL), West of the Mississippi River, or West of 90° WL.

                —D or N: From two hours after local sunrise until two hours before local sunset (i.e., Day only operations) or from two hours prior to local sunset until two hours after local sunrise (i.e., Night only operations).
                
                  Preferred Carrier Frequencies (kHz)
                  
                    Disaster communications
                    Long distance communications
                  
                  
                    FX, FB, ML
                    FX
                    FX, FB, ML
                    FX (including itinerant)
                  
                  
                    2326 ... I
                    5135 ... A
                    2289
                    5046.6 ... E
                    7480.1
                  
                  
                    2411
                    5140 ... A, I
                    2292
                    5052.6 ... E
                    7483.1
                  
                  
                    2414
                    5192 ... I
                    2395
                    5055.6 ... E
                    7486.1 ... E
                  
                  
                    2419
                    5195 ... I
                    2398
                    5061.6 ... W
                    7549.1 ... D
                  
                  
                    2422
                    7477 ... A
                    3170
                    5067.6
                    7552.1
                  
                  
                    2439
                    7480 ... A
                    4538.6 ... N
                    5074.6 ... E
                    7555.1 ... W
                  
                  
                    2463
                    7802 ... D
                    4548.6 ... N
                    5099.1
                    7558.1 ... W
                  
                  
                    2466
                    7805 ... I
                    4575
                    5102.1
                    7559.1 ... W
                  
                  
                    2471
                    7932
                    4610.5
                    5313.6
                    7562.1 ... W
                  
                  
                    2474
                    7935 ... C, D
                    4613.5
                    
                    7697.1
                  
                  
                    2487
                    
                    4634.5
                    6800.1 ... N
                  
                  
                    2511
                    
                    4637.5
                    6803.1
                  
                  
                    2535
                    
                    4647
                    6806.1 ... W
                  
                  
                    2569
                    
                    
                    6855.1 ... N, M
                  
                  
                    2587
                    
                    
                    6858.1 ... N
                  
                  
                    2801
                    
                    
                    6861.1 ... W
                  
                  
                    2804 ... A
                    
                    
                    6885.1 ... N
                  
                  
                    
                    2812
                    
                    
                    6888.1 ... N
                  
                
                
                  Note:
                  To determine the assigned frequency, add 1.4 kHz to the carrier frequency. Other emission designators may be authorized within the 2.8 kHz maximum necessary bandwidth pursuant to 47 CFR 90.264 and 90.266.
                
                
                US23 In the band 5330.5-5406.4 kHz (60 m band), the assigned frequencies 5332, 5348, 5358.5, 5373, and 5405 kHz are allocated to the amateur service on a secondary basis. Amateur service use of the 60 m band frequencies is restricted to a maximum effective radiated power of 100 W PEP and to the following emission types and designators: phone (2K80J3E), data (2K80J2D), RTTY (60H0J2B), and CW (150HA1A). Amateur operators using the data and RTTY emissions must exercise care to limit the length of transmissions so as to avoid causing harmful interference to Federal stations.
                US25 The use of frequencies in the band 25.85-26.175 MHz may be authorized in any area to non-Federal remote pickup broadcast base and mobile stations on the condition that harmful interference is not caused to stations of the broadcasting service in the band 25.85-26.1 MHz and to stations of the maritime mobile service in the band 26.1-26.175 MHz. Frequencies within the band 26.1-26.175 MHz may also be assigned for use by low power auxiliary stations.
                US26 The bands 117.975-121.4125 MHz, 123.5875-128.8125 MHz and 132.0125-136.0 MHz are for air traffic control communications.
                US28 The band 121.5875-121.9375 MHz is for use by aeronautical utility land and mobile stations, and for air traffic control communications.
                US30 The band 121.9375-123.0875 MHz is available to FAA aircraft for communications pursuant to flight inspection functions in accordance with the Federal Aviation Act of 1958.
                US31 The frequencies 122.700, 122.725, 122.750, 122.800, 122.950, 122.975, 123.000, 123.050 and 123.075 MHz may be assigned to aeronautical advisory stations. In addition, at landing areas having a part-time or no airdrome control tower or FAA flight service station, these frequencies may be assigned on a secondary non-interference basis to aeronautical utility mobile stations, and may be used by FAA ground vehicles for safety related communications during inspections conducted at such landing areas.
                The frequencies 122.850, 122.900 and 122.925 MHz may be assigned to aeronautical multicom stations. In addition, 122.850 MHz may be assigned on a secondary noninterference basis to aeronautical utility mobile stations. In case of 122.925 MHz, US213 applies.
                Air carrier aircraft stations may use 122.000 and 122.050 MHz for communication with aeronautical stations of the Federal Aviation Administration and 122.700, 122.800, 122.900 and 123.000 MHz for communications with aeronautical stations pertaining to safety of flight with and in the vicinity of landing areas not served by a control tower.
                Frequencies in the band 121.9375-122.6875 MHz may be used by aeronautical stations of the Federal Aviation Administration for communication with aircraft stations.
                US32 Except for the frequencies 123.3 and 123.5 MHz, which are not authorized for Federal use, the band 123.1125-123.5875 MHz is available for FAA communications incident to flight test and inspection activities pertinent to aircraft and facility certification on a secondary basis.
                US33 The band 123.1125-123.5875 MHz is for use by flight test and aviation instructional stations. The frequency 121.950 MHz is available for aviation instructional stations.
                US36 In Hawaii, the bands 120.647-120.653 MHz and 127.047-127.053 MHz are also allocated to the aeronautical mobile service on a primary basis for non-Federal aircraft air-to-air communications on 120.65 MHz (Maui) and 127.05 MHz (Hawaii and Kauai) as specified in 47 CFR 87.187.
                US41 In the band 2450-2500 MHz, the Federal radiolocation service is permitted on condition that harmful interference is not caused to non-Federal services.
                US44 In the band 2900-3100 MHz, the non-Federal radiolocation service may be authorized on the condition that no harmful interference is caused to Federal services.
                US49 In the band 5460-5470 MHz, the non-Federal radiolocation service may be authorized on the condition that it does not cause harmful interference to the aeronautical or maritime radionavigation services or to the Federal radiolocation service.
                US50 In the band 5470-5650 MHz, the radiolocation service may be authorized for non-Federal use on the condition that harmful interference is not caused to the maritime radionavigation service or to the Federal radiolocation service.
                US52 In the VHF maritime mobile band (156-162 MHz), the following provisions shall apply:

                (a) Except as provided for below, the use of the bands 161.9625-161.9875 MHz (AIS 1 with center frequency 161.975 MHz) and 162.0125-162.0375 MHz (AIS 2 with center frequency 162.025 MHz) by the maritime mobile and mobile-satellite (Earth-to-space) services is restricted to Automatic Identification Systems (AIS). The use of these bands by the aeronautical mobile (OR) service is restricted to AIS emissions from search and rescue aircraft operations. Frequencies in the AIS 1 band may continue to be used by non-Federal base, fixed, and land mobile stations until March 2, 2024.
                (b) Except as provided for below, the use of the bands 156.7625-156.7875 MHz (AIS 3 with center frequency 156.775 MHz) and 156.8125-156.8375 MHz (AIS 4 with center frequency 156.825 MHz) by the mobile-satellite service (Earth-to-space) is restricted to the reception of long-range AIS broadcast messages from ships (Message 27; see most recent version of Recommendation ITU-R M.1371). The frequencies 156.775 MHz and 156.825 MHz may continue to be used by non-Federal ship and coast stations for navigation-related port operations or ship movement until August 26, 2019.
                (c) The frequency 156.3 MHz may also be used by aircraft stations for the purpose of search and rescue operations and other safety-related communication.
                (d) Federal stations in the maritime mobile service may also be authorized as follows: (1) Vessel traffic services under the control of the U.S. Coast Guard on a simplex basis by coast and ship stations on the frequencies 156.25, 156.55, 156.6 and 156.7 MHz; (2) Inter-ship use of the frequency 156.3 MHz on a simplex basis; (3) Navigational bridge-to-bridge and navigational communications on a simplex basis by coast and ship stations on the frequencies 156.375 and 156.65 MHz; (4) Port operations use on a simplex basis by coast and ship stations on the frequencies 156.6 and 156.7 MHz; (5) Environmental communications on the frequency 156.75 MHz in accordance with the national plan; and (6) Duplex port operations use of the frequencies 157 MHz for ship stations and 161.6 MHz for coast stations.
                US53 In view of the fact that the band 13.25-13.4 GHz is allocated to doppler navigation aids, Federal and non-Federal airborne doppler radars in the aeronautical radionavigation service are permitted in the band 8750-8850 MHz only on the condition that they must accept any interference that may be experienced from stations in the radiolocation service in the band 8500-10000 MHz.
                US55 In the bands 162.0375-173.2 MHz and 406.1-420 MHz, the FCC may authorize public safety applicants to use the 40 Federal Interoperability Channels that are designated for joint federal/non-federal operations for law enforcement, public safety, emergency response and disaster response in section 4.3.16 of the NTIA Manual, subject to the condition that that these non-Federal mobile (including portable) interoperability communications shall conform to the national plans specified therein, and in particular, shall not cause harmful interference to Federal stations. The procedure for authorizing such use is set forth in 47 CFR 90.25.
                US59 The band 10.5-10.55 GHz is restricted to systems using type NON (AO) emission with a power not to exceed 40 watts into the antenna.
                US64 (a) In the band 401-406 MHz, the mobile, except aeronautical mobile, service is allocated on a secondary basis and is limited to, with the exception of military tactical mobile stations, Medical Device Radiocommunication Service (MedRadio) operations. MedRadio stations are authorized by rule on the condition that harmful interference is not caused to stations in the meteorological aids, meteorological-satellite, and Earth exploration-satellite services, and that MedRadio stations accept interference from stations in the meteorological aids, meteorological-satellite, and Earth exploration-satellite services.
                (b) The bands 413-419 MHz, 426-432 MHz, 438-444 MHz, and 451-457 MHz are also allocated on a secondary basis to the mobile, except aeronautical mobile, service. The use of this allocation is limited to MedRadio operations. MedRadio stations are authorized by rule and operate in accordance with 47 CFR part 95.
                US65 The use of the band 5460-5650 MHz by the maritime radionavigation service is limited to shipborne radars.
                US67 The use of the band 9300-9500 MHz by the meteorological aids service is limited to ground-based radars. Radiolocation installations will be coordinated with the meteorological aids service and, insofar as practicable, will be adjusted to meet the requirements of the meteorological aids service.
                US69 In the band 31.8-33.4 GHz, ground-based radionavigation aids are not permitted except where they operate in cooperation with airborne or shipborne radionavigation devices.
                US70 The meteorological aids service allocation in the band 400.15-406.0 MHz does not preclude the operation therein of associated ground transmitters.
                US71 In the band 9300-9320 MHz, low-powered maritime radionavigation stations shall be protected from harmful interference caused by the operation of land-based equipment.

                US73 The frequencies 150.775, 150.79, 152.0075, and 163.25 MHz, and the bands 462.94-463.19675 and 467.94-468.19675 MHz shall be authorized for the purpose of delivering or rendering medical services to individuals (medical radiocommunication systems), and shall be authorized on a primary basis for Federal and non-Federal use. The frequency 152.0075 MHz may also be used for the purpose of conducting public safety radio communications that include, but are not limited to, the delivering or rendering of medical services to individuals.
                (a) The use of the frequencies 150.775 and 150.79 MHz is restricted to mobile stations operating with a maximum e.r.p. of 100 watts. Airborne operations are prohibited.
                (b) The use of the frequencies 152.0075 and 163.25 MHz is restricted to base stations that are authorized only for one-way paging communications to mobile receivers. Transmissions for the purpose of activating or controlling remote objects on these frequencies shall not be authorized.
                (c) Non-Federal licensees in the Public Safety Radio Pool holding a valid authorization on May 27, 2005, to operate on the frequencies 150.7825 and 150.7975 MHz may, upon proper renewal application, continue to be authorized for such operation; provided that harmful interference is not caused to present or future Federal stations in the band 150.05-150.8 MHz and, should harmful interference result, that the interfering non-Federal operation shall immediately terminate.
                US74 In the bands 25.55-25.67, 73-74.6, 406.1-410, 608-614, 1400-1427, 1660.5-1670, 2690-2700, and 4990-5000 MHz, and in the bands 10.68-10.7, 15.35-15.4, 23.6-24.0, 31.3-31.5, 86-92, 100-102, 109.5-111.8, 114.25-116, 148.5-151.5, 164-167, 200-209, and 250-252 GHz, the radio astronomy service shall be protected from unwanted emissions only to the extent that such radiation exceeds the level which would be present if the offending station were operating in compliance with the technical standards or criteria applicable to the service in which it operates. Radio astronomy observations in these bands are performed at the locations listed in US385.
                US79 In the bands 1390-1400 MHz and 1427-1432 MHz, the following provisions shall apply:
                (a) Airborne and space-to-Earth operations are prohibited.
                (b) Federal operations (except for devices authorized by the FCC for the Wireless Medical Telemetry Service) are on a non-interference basis to non-Federal operations and shall not constrain implementation of non-Federal operations.
                US80 Federal stations may use the frequency 122.9 MHz subject to the following conditions: (a) All operations by Federal stations shall be restricted to the purpose for which the frequency is authorized to non-Federal stations, and shall be in accordance with the appropriate provisions of the Commission's Rules and Regulations, Part 87, Aviation Services; (b) Use of the frequency is required for coordination of activities with Commission licensees operating on this frequency; and (c) Federal stations will not be authorized for operation at fixed locations.
                US81 The band 38-38.25 MHz is used by both Federal and non-Federal radio astronomy observatories. No new fixed or mobile assignments are to be made and Federal stations in the band 38-38.25 MHz will be moved to other bands on a case-by-case basis, as required, to protect radio astronomy observations from harmful interference. As an exception, however, low powered military transportable and mobile stations used for tactical and training purposes will continue to use the band. To the extent practicable, the latter operations will be adjusted to relieve such interference as may be caused to radio astronomy observations. In the event of harmful interference from such local operations, radio astronomy observatories may contact local military commands directly, with a view to effecting relief. A list of military commands, areas of coordination, and points of contact for purposes of relieving interference may be obtained upon request from the Office of Engineering and Technology, FCC, Washington, DC 20554.
                US82 In the bands 4146-4152 kHz, 6224-6233 kHz, 8294-8300 kHz, 12353-12368 kHz, 16528-16549 kHz, 18825-18846 kHz, 22159-22180 kHz, and 25100-25121 kHz, the assignable frequencies may be authorized on a shared non-priority basis to Federal and non-Federal ship and coast stations (SSB telephony, with peak envelope power not to exceed 1 kW).
                US83 In the 1432-1435 MHz band, Federal stations in the fixed and mobile services may operate indefinitely on a primary basis at the 22 sites listed in the table below. The first 21 sites are in the United States and the last site is in Guam (GU). All other Federal stations in the fixed and mobile services shall operate in the band 1432-1435 MHz on a primary basis until re-accommodated in accordance with the National Defense Authorization Act of 1999.
                
                  
                    State
                    Site
                    North
                    West
                    Radius
                  
                  
                    AK
                    Fort Greely
                    63°47′
                    145°52′
                    80
                  
                  
                    AL
                    Redstone Arsenal
                    34°35′
                    086°35′
                    80
                  
                  
                    AZ
                    Fort Huachuca
                    31°33′
                    110°18′
                    80
                  
                  
                    AZ
                    Yuma Proving Ground
                    32°29′
                    114°20′
                    160
                  
                  
                    CA
                    China Lake/Edwards AFB
                    35°29′
                    117°16′
                    100
                  
                  
                    CA
                    Lemoore
                    36°20′
                    119°57′
                    120
                  
                  
                    FL
                    Eglin AFB/Ft Rucker, AL
                    30°28′
                    086°31′
                    140
                  
                  
                    FL
                    NAS Cecil Field
                    30°13′
                    081°52′
                    160
                  
                  
                    MD
                    Patuxent River
                    38°17′
                    076°24′
                    70
                  
                  
                    ME
                    Naval Space Operations Center
                    44°24′
                    068°01′
                    80
                  
                  
                    MI
                    Alpene Range
                    44°23′
                    083°20′
                    80
                  
                  
                    MS
                    Camp Shelby
                    31°20′
                    089°18′
                    80
                  
                  
                    
                    NC
                    MCAS Cherry Point
                    34°54′
                    076°53′
                    100
                  
                  
                    NM
                    White Sands Missile Range/Holloman AFB
                    32°11′
                    106°20′
                    160
                  
                  
                    NV
                    NAS Fallon
                    39°30′
                    118°46′
                    100
                  
                  
                    NV
                    Nevada Test and Training Range (NTTR)
                    37°29′
                    114°14′
                    130
                  
                  
                    SC
                    Beaufort MCAS
                    32°26′
                    080°40′
                    160
                  
                  
                    SC
                    Savannah River
                    33°15′
                    081°39′
                    3
                  
                  
                    UT
                    Utah Test and Training Range/Dugway Proving Ground, Hill AFB
                    40°57′
                    113°05′
                    160
                  
                  
                    VA
                    NAS Oceana
                    36°49′
                    076°01′
                    100
                  
                  
                    WA
                    NAS Whidbey Island
                    48°21′
                    122°39′
                    70
                  
                  
                    GU
                    NCTAMS
                    13°35′
                    144°51′
                    80
                  
                  
                    Note: The coordinates (North latitude and West longitude) are listed under the headings North and West. The Guam entry under the West heading is actually 144°51′ East longitude. The operating radii in kilometers are listed under the heading Radius.
                
                US84 In the bands 941.5-944 MHz and 1435-1525 MHz, low power auxiliary stations may be authorized on a secondary basis, subject to the terms and conditions set forth in 47 CFR part 74, subpart H.
                US85 Differential-Global-Positioning-System (DGPS) Stations, limited to ground-based transmitters, may be authorized on a primary basis in the band 1559-1610 MHz for the specific purpose of transmitting DGPS information intended for aircraft navigation.
                US87 The band 449.75-450.25 MHz may be used by Federal and non-Federal stations for space telecommand (Earth-to-space) at specific locations, subject to such conditions as may be applied on a case-by-case basis. Operators shall take all practical steps to keep the carrier frequency close to 450 MHz.
                US88 In the bands 1675-1695 MHz and 1695-1710 MHz, the following provisions shall apply:
                (a) Non-Federal use of the band 1695-1710 MHz by the fixed and mobile except aeronautical mobile services is restricted to stations in the Advanced Wireless Service (AWS). Base stations that enable AWS mobile and portable stations to operate in the band 1695-1710 MHz must be successfully coordinated prior to operation as follows: (i) All base stations within the 27 protection zones listed in paragraph (b) that enable mobiles to operate at a maximum e.i.r.p. of 20 dBm, and (ii) nationwide for base stations that enable mobiles to operate with a maximum e.i.r.p. greater than 20 dBm, up to a maximum e.i.r.p. of 30 dBm, unless otherwise specified by Commission rule, order, or notice.
                (b) Forty-seven Federal earth stations located within the protection zones listed below operate on a co-equal, primary basis with AWS operations. All other Federal earth stations operate on a secondary basis.
                (1) Protection zones for Federal earth stations receiving in the band 1695-1710 MHz:
                
                  
                    State
                    Location
                    Latitude
                    Longitude
                    Radius(km)
                    
                  
                  
                    AK
                    Barrow
                    71°19′22″
                    156°36′41″
                    35
                  
                  
                    AK
                    Elmendorf AFB
                    61°14′08″
                    149°55′31″
                    98
                  
                  
                    AK
                    Fairbanks
                    64°58′22″
                    147°30′02″
                    20
                  
                  
                    AZ
                    Yuma
                    32°39′24″
                    114°36′22″
                    95
                  
                  
                    CA
                    Monterey
                    36°35′34″
                    121°51′20″
                    76
                  
                  
                    CA
                    Twenty-Nine Palms
                    34°17′46″
                    116°09′44″
                    80
                  
                  
                    FL
                    Miami
                    25°44′05″
                    080°09′45″
                    51
                  
                  
                    HI
                    Hickam AFB
                    21°19′18″
                    157°57′30″
                    28
                  
                  
                    MD
                    Suitland
                    38°51′07″
                    076°56′12″
                    98
                  
                  
                    MS
                    Stennis Space Center
                    30°21′23″
                    089°36′41″
                    57
                  
                  
                    SD
                    Sioux Falls
                    43°44′09″
                    096°37′33″
                    42
                  
                  
                    VA
                    Wallops Island
                    37°56′45″
                    075°27′45″
                    30
                  
                  
                    GU
                    Andersen AFB
                    13°34′52″
                    144°55′28″
                    42
                  
                
                (2) Protection zones for Federal earth stations receiving in the band 1675-1695 MHz:
                
                  
                    State
                    Location
                    Latitude
                    Longitude
                    Radius(km)
                    
                  
                  
                    CA
                    Sacramento
                    38°35′50″
                    121°32′34″
                    55
                  
                  
                    CO
                    Boulder
                    39°59′26″
                    105°15′51″
                    02
                  
                  
                    ID
                    Boise
                    43°35′42″
                    116°13′49″
                    39
                  
                  
                    IL
                    Rock Island
                    41°31′04″
                    090°33′46″
                    19
                  
                  
                    MO
                    Kansas City
                    39°16′40″
                    094°39′44″
                    40
                  
                  
                    
                    MO
                    St. Louis
                    38°35′26″
                    090°12′25″
                    34
                  
                  
                    MS
                    Columbus Lake
                    33°32′04″
                    088°30′06″
                    03
                  
                  
                    MS
                    Vicksburg
                    32°20′47″
                    090°50′10″
                    16
                  
                  
                    NE
                    Omaha
                    41°20′56″
                    095°57′34″
                    30
                  
                  
                    OH
                    Cincinnati
                    39°06′10″
                    084°30′35″
                    32
                  
                  
                    OK
                    Norman
                    35°10′52″
                    097°26′21″
                    03
                  
                  
                    TN
                    Knoxville
                    35°57′58″
                    083°55′13″
                    50
                  
                  
                    WV
                    Fairmont
                    39°26′02″
                    080°11′33″
                    04
                  
                  
                    PR
                    Guaynabo
                    18°25′26″
                    066°06′50″
                    48
                  
                
                
                  Note:
                  The coordinates are specified in the conventional manner (North latitude, West longitude), except that the Guam (GU) entry is specified in terms of East longitude.
                
                
                US90 In the band 2025-2110 MHz, the power flux-density at the Earth's surface produced by emissions from a space station in the space operation, Earth exploration-satellite, or space research service that is transmitting in the space-to-space direction, for all conditions and all methods of modulation, shall not exceed the following values in any 4 kHz sub-band:
                (a) −154 dBW/m2 for angles of arrival above the horizontal plane (δ) of 0° to 5°,
                (b) −154 + 0.5(δ − 5) dBW/m2 for δ of 5° to 25°, and
                (c) −144 dBW/m2 for δ of 25° to 90°.
                US91 In the band 1755-1780 MHz, the following provisions shall apply:
                (a) Non-Federal use of the band 1755-1780 MHz by the fixed and mobile services is restricted to stations in the Advanced Wireless Service (AWS). Base stations that enable AWS mobile and portable stations to operate in the band 1755-1780 MHz must be successfully coordinated on a nationwide basis prior to operation, unless otherwise specified by Commission rule, order, or notice.
                (b) In the band 1755-1780 MHz, the Federal systems listed below operate on a co-equal, primary basis with AWS stations. All other Federal stations in the fixed and mobile services identified in an approved Transition Plan will operate on a primary basis until reaccommodated in accordance with 47 CFR part 301.
                (1) Joint Tactical Radio Systems (JTRS) may operate indefinitely at the following locations:
                
                  
                    State
                    Training area
                    Latitude
                    Longitude
                  
                  
                    AZ
                    Yuma Proving Ground
                    33°12′14″
                    114°13′47″
                  
                  
                    CA
                    Fort Irwin
                    35°23′19″
                    116°37′43″
                  
                  
                    LA
                    Fort Polk
                    31°08′38″
                    093°06′52″
                  
                  
                    NC
                    Fort Bragg (including Camp MacKall)
                    35°09′04″
                    078°59′13″
                  
                  
                    NM
                    White Sands Missile Range
                    32°52′50″
                    106°23′10″
                  
                  
                    TX
                    Fort Hood
                    31°13′50″
                    097°45′23″
                  
                
                (2) Air combat training system (ACTS) stations may operate on two frequencies within two geographic zones that are defined by the following coordinates:
                
                  
                    Geographic zone
                    Latitude
                    Longitude
                  
                  
                    Polygon 1
                    41°52′00″42°00′00″
                      43°31′13″
                    
                    117°49′00″115°05′00″
                      115°47′18″
                    
                  
                  
                    Polygon 2
                    47°29′00″48°13′00″
                      47°30′00″
                      44°11′00″
                    
                    111°22′00″110°00′00″
                      107°00′00″
                      103°06′00″
                    
                  
                
                
                  Note:
                  ACTS transmitters may cause interference to AWS base stations between separation distances of 285 km (minimum) and 415 km (maximum).
                
                (3) In the sub-band 1761-1780 MHz, Federal earth stations in the space operation service (Earth-to-space) may transmit at the following 25 sites and non-Federal base stations must accept harmful interference caused by the operation of these earth stations:
                
                  
                    State
                    Site
                    Latitude
                    Longitude
                  
                  
                    AK
                    Fairbanks
                    64°58′20″
                    147°30′59″
                  
                  
                    CA
                    Camp Parks
                    37°43′51″
                    121°52′50″
                  
                  
                    CA
                    Huntington Beach
                    33°44′50″
                    118°02′04″
                  
                  
                    CA
                    Laguna Peak
                    34°06′31″
                    119°03′53″
                  
                  
                    CA
                    Monterey
                    36°35′42″
                    121°52′28″
                  
                  
                    CA
                    Sacramento
                    38°39′59″
                    121°23′33″
                  
                  
                    
                    CA
                    Vandenberg AFB
                    34°49′23″
                    120°30′07″
                  
                  
                    CO
                    Buckley
                    39°42′55″
                    104°46′29″
                  
                  
                    CO
                    Schriever AFB
                    38°48′22″
                    104°31′41″
                  
                  
                    FL
                    Cape Canaveral AFS
                    28°29′09″
                    080°34′33″
                  
                  
                    FL
                    Cape GA, CCAFB
                    28°29′03″
                    080°34′21″
                  
                  
                    FL
                    JIATF-S Key West
                    24°32′36″
                    081°48′17″
                  
                  
                    HI
                    Kaena Point, Oahu
                    21°33′43″
                    158°14′31″
                  
                  
                    MD
                    Annapolis
                    38°59′27″
                    076°29′25″
                  
                  
                    MD
                    Blossom Point
                    38°25′53″
                    077°05′06″
                  
                  
                    MD
                    Patuxent River NAS
                    38°16′28″
                    076°24′45″
                  
                  
                    ME
                    Prospect Harbor
                    44°24′16″
                    068°00′46″
                  
                  
                    NC
                    Ft Bragg
                    35°09′04″
                    078°59′13″
                  
                  
                    NH
                    New Boston AFS
                    42°56′46″
                    071°37′44″
                  
                  
                    NM
                    Kirtland AFB
                    34°59′06″
                    106°30′28″
                  
                  
                    TX
                    Ft Hood
                    31°08′57″
                    097°46′12″
                  
                  
                    VA
                    Fort Belvoir
                    38°44′04″
                    077°09′12″
                  
                  
                    WA
                    Joint Base Lewis-McChord
                    47°06′11″
                    122°33′11″
                  
                  
                    GU
                    Andersen AFB
                    13°36′54″
                    144°51′22″
                  
                  
                    GU
                    NAVSOC Det. Charlie
                    13°34′58″
                    144°50′32″
                  
                
                
                  Note:
                  The coordinates are specified in the conventional manner (North latitude, West longitude), except that the Guam (GU) entries are specified in terms of East longitude. Use at Cape Canaveral AFS is restricted to launch support only. If required, successfully coordinated with all affected AWS licensees, and authorized by NTIA, reasonable modifications of these grandfathered Federal systems beyond their current authorizations or the addition of new earth station locations may be permitted. The details of the coordination must be filed with NTIA and FCC.
                
                (c) In the band 1755-1780 MHz, the military services may conduct Electronic Warfare (EW) operations on Federal ranges and within associated airspace on a non-interference basis with respect to non-Federal AWS operations and shall not constrain implementation of non-Federal AWS operations. This use is restricted to Research, Development, Test and Evaluation (RDT&E), training, and Large Force Exercise (LFE) operations.
                US92 In the band 2025-2110 MHz, Federal use of the co-primary fixed and mobile services is restricted to the military services and the following provisions apply:
                (a) Federal use shall not cause harmful interference to, nor constrain the deployment and use of the band by, the Television Broadcast Auxiliary Service, the Cable Television Relay Service, or the Local Television Transmission Service. To facilitate compatible operations, coordination is required in accordance with a Memorandum of Understanding between Federal and non-Federal fixed and mobile operations. Non-Federal licensees shall make all reasonable efforts to accommodate military mobile and fixed operations; however, the use of the band 2025-2110 MHz by the non-Federal fixed and mobile services has priority over military fixed and mobile operations.
                (b) Military stations should, to the extent practicable, employ frequency agile technologies and techniques, including the capability to tune to other frequencies and the use of a modular retrofit capability, to facilitate sharing of this band with incumbent Federal and non-Federal operations.
                US93 In the conterminous United States, the frequency 108.0 MHz may be authorized for use by VOR test facilities, the operation of which is not essential for the safety of life or property, subject to the condition that no interference is caused to the reception of FM broadcasting stations operating in the band 88-108 MHz. In the event that such interference does occur, the licensee or other agency authorized to operate the facility shall discontinue operation on 108 MHz and shall not resume operation until the interference has been eliminated or the complaint otherwise satisfied. VOR test facilities operating on 108 MHz will not be protected against interference caused by FM broadcasting stations operating in the band 88-108 MHz nor shall the authorization of a VOR test facility on 108 MHz preclude the Commission from authorizing additional FM broadcasting stations.
                US97 The following provisions shall apply in the band 2305-2320 MHz:
                (a) In the sub-band 2305-2310 MHz, space-to-Earth operations are prohibited.

                (b) Within 145 km of Goldstone, CA (35°25′33″ N, 116°53′23″ W), Wireless Communications Service (WCS) licensees operating base stations in the band 2305-2320 MHz shall, prior to operation of those base stations, achieve a mutually satisfactory coordination agreement with the National Aeronautics and Space Administration (NASA).
                
                
                  Note:
                  NASA operates a deep space facility in Goldstone in the band 2290-2300 MHz.
                
                
                

                US99 In the band 1668.4-1670 MHz, the meteorological aids service (radiosonde) will avoid operations to the maximum extent practicable. Whenever it is necessary to operate radiosondes in the band 1668.4-1670 MHz within the United States, notification of the operations shall be sent as far in advance as possible to the National Science Foundation, Division of Astronomical Sciences, Electromagnetic Spectrum Management Unit, 2415 Eisenhower Avenue, Alexandria, VA 22314; Email: esm@nsf.gov.
                
                US100 The following provisions shall apply to the bands 2310-2320 MHz and 2345-2360 MHz:
                (a) The bands 2310-2320 and 2345-2360 MHz are available for Federal aeronautical telemetering and associated telecommand operations for flight testing of manned or unmanned aircraft, missiles, or major components thereof, on a secondary basis to the Wireless Communications Service (WCS). The frequencies 2312.5 MHz and 2352.5 MHz are shared on a co-equal basis by Federal stations for telemetering and associated telecommand operations of expendable and reusable launch vehicles, irrespective of whether such operations involve flight testing. Other Federal mobile telemetering uses may be provided in the bands 2310-2320 and 2345-2360 MHz on a non-interference basis to all other uses authorized pursuant to this footnote.
                (b) The band 2345-2360 MHz is available for non-Federal aeronautical telemetering and associated telecommand operations for flight testing of manned or unmanned aircraft, missiles, or major components thereof, on a secondary basis to the WCS until January 1, 2020. The use of this allocation is restricted to non-Federal licensees in the Aeronautical and Fixed Radio Service holding a valid authorization on April 23, 2015.
                US101 The band 2360-2400 MHz is also allocated on a secondary basis to the mobile, except aeronautical mobile, service. The use of this allocation is limited to MedRadio operations. MedRadio stations are authorized by rule and operate in accordance with 47 CFR part 95.
                US102 In Alaska only, the frequency 122.1 MHz may also be used for air carrier air traffic control purposes at locations where other frequencies are not available to air carrier aircraft stations for air traffic control.
                US104 In the band 90-110 kHz, the LORAN radionavigation system has priority in the United States and its insular areas. Radiolocation land stations making use of LORAN type equipment may be authorized to both Federal and non-Federal licensees on a secondary basis for offshore radiolocation activities only at specific locations and subject to such technical and operational conditions (e.g., power, emission, pulse rate and phase code, hours of operation), including on-the-air testing, as may be required on a case-by-case basis to ensure protection of the LORAN radionavigation system from harmful interference and to ensure mutual compatibility among radiolocation operators. Such authorizations to stations in the radiolocation service are further subject to showing of need for service which is not currently provided and which the Federal Government is not yet prepared to render by way of the radionavigation service.
                US105 In the band 3550-3650 MHz, non-Federal stations in the radiolocation service that were licensed or applied for prior to July 23, 2015 may continue to operate on a secondary basis until the end of the equipment's useful lifetime.
                US107 In the band 3600-3650 MHz, the following provisions shall apply to earth stations in the fixed-satellite service (space-to-Earth):
                (a) Earth stations authorized prior to, or granted as a result of an application filed prior to July 23, 2015, and constructed within 12 months of initial authorization may continue to operate on a primary basis. Applications for modifications to such earth station facilities filed after July 23, 2015 shall not be accepted, except for repair or replacement of equipment; changes in polarization, antenna orientation, or ownership; and increases in antenna size for interference mitigation purposes.
                (b) The assignment of frequencies to new earth stations after July 23, 2015 shall be authorized on a secondary basis.
                US108 In the bands 3300-3500 MHz and 10-10.5 GHz, survey operations, using transmitters with a peak power not to exceed five watts into the antenna, may be authorized for Federal and non-Federal use on a secondary basis to other Federal radiolocation operations.
                US109 The band 3650-3700 MHz is also allocated to the Federal radiolocation service on a primary basis at the following sites: St. Inigoes, MD (38°10′ N, 76°23′ W); Pascagoula, MS (30°22′ N, 88 29′ W); and Pensacola, FL (30°21′28″ N, 87°16′26″ W). The FCC shall coordinate all non-Federal operations authorized under 47 CFR part 90 within 80 km of these sites with NTIA on a case-by-case basis. For stations in the Citizens Broadband Radio Service these sites shall be protected consistent with the procedures set forth in 47 CFR 96.15(b) and 96.67.
                US110 In the band 9200-9300 MHz, the use of the radiolocation service by non-Federal licensees may be authorized on the condition that harmful interference is not caused to the maritime radionavigation service or to the Federal radiolocation service.

                US111 In the band 5091-5150 MHz, aeronautical mobile telemetry operations for flight testing are conducted at the following locations. Flight testing at additional locations may be authorized on a case-by-case basis.
                
                
                  
                    Location
                    Test sites
                    Lat. (N)
                    Long. (W)
                  
                  
                    Gulf Area Ranges Complex (GARC)
                    Eglin AFB, Tyndall AFB, FL; Gulfport ANG Range, MS; Ft. Rucker, Redstone, NASA Marshall Space Flight Center, AL
                    30° 28′
                    86° 31′
                  
                  
                    Utah Ranges Complex (URC)
                    Dugway PG; Utah Test & Training Range (Hill AFB), UT
                    40° 57′
                    113° 05′
                  
                  
                    Western Ranges Complex (WRC)
                    Pacific Missile Range; Vandenberg AFB, China Lake NAWS, Pt. Mugu NAWS, Edwards AFB, Thermal, Nellis AFB, Ft. Irwin, NASA Dryden Flight Research Center, Victorville, CA
                    35° 29′
                    117° 16′
                  
                  
                    Southwest Ranges Complex (SRC)
                    Ft. Huachuca, Tucson, Phoenix, Mesa, Yuma, AZ
                    31° 33′
                    110° 18′
                  
                  
                    Mid-Atlantic Ranges Complex (MARC)
                    Patuxent River, Aberdeen PG, NASA Langley Research Center, NASA Wallops Flight Facility, MD
                    38° 17′
                    76° 24′
                  
                  
                    New Mexico Ranges Complex (NMRC)
                    White Sands Missile Range, Holloman AFB, Albuquerque, Roswell, NM; Amarillo, TX
                    32° 11′
                    106° 20′
                  
                  
                    Colorado Ranges Complex (CoRC)
                    Alamosa, Leadville, CO
                    37° 26′
                    105° 52′
                  
                  
                    Texas Ranges Complex (TRC)
                    Dallas/Ft. Worth, Greenville, Waco, Johnson Space Flight Center/Ellington Field, TX
                    32° 53′
                    97° 02′
                  
                  
                    Cape Ranges Complex (CRC)
                    Cape Canaveral, Palm Beach-Dade, FL
                    28° 33′
                    80° 34′
                  
                  
                    Northwest Range Complex (NWRC)
                    Seattle, Everett, Spokane, Moses Lake, WA; Klamath Falls, Eugene, OR
                    47° 32′
                    122° 18′
                  
                  
                    St. Louis
                    St Louis, MO
                    38° 45′
                    90° 22′
                  
                  
                    Wichita
                    Wichita, KS
                    37° 40′
                    97° 26′
                  
                  
                    Marietta
                    Marietta, GA
                    33° 54′
                    84° 31′
                  
                  
                    Glasgow
                    Glasgow, MT
                    48° 25′
                    106° 32′
                  
                  
                    Wilmington/Ridley
                    Wilmington, DE/Ridley, PA
                    39° 49′
                    75° 26′
                  
                  
                    San Francisco Bay Area (SFBA)
                    NASA Ames Research Center, CA
                    37° 25′
                    122° 03′
                  
                  
                    Charleston
                    Charleston, SC
                    32° 52′
                    80° 02′
                  
                
                US112 The frequency 123.1 MHz is for search and rescue communications. This frequency may be assigned for air traffic control communications at special aeronautical events on the condition that no harmful interference is caused to search and rescue communications during any period of search and rescue operations in the locale involved.
                US113 Radio astronomy observations of the formaldehyde line frequencies 4825-4835 MHz and 14.47-14.5 GHz may be made at certain radio astronomy observatories as indicated below:
                
                  Bands To Be Observed
                  
                    4 GHz
                    14 GHz
                    Observatory
                  
                  
                    X
                    
                    National Astronomy and Ionosphere Center (NAIC), Arecibo, PR
                  
                  
                    X
                    X
                    National Radio Astronomy Observatory (NRAO), Green Bank, WV
                  
                  
                    X
                    X
                    NRAO, Socorro, NM
                  
                  
                    X
                    
                    Allen Telescope Array (ATA), Hat Creek, CA
                  
                  
                    X
                    X
                    Owens Valley Radio Observatory (OVRO), Big Pine, CA
                  
                  
                    X
                    X
                    NRAO's ten Very Long Baseline Array (VLBA) stations (see US131)
                  
                  
                    X
                    X
                    University of Michigan Radio Astronomy Observatory, Stinchfield Woods, MI
                  
                  
                    X
                    
                    Pisgah Astronomical Research Institute, Rosman, NC
                  
                
                Every practicable effort will be made to avoid the assignment of frequencies to stations in the fixed or mobile services in these bands. Should such assignments result in harmful interference to these observations, the situation will be remedied to the extent practicable.
                US115 In the bands 5000-5010 MHz and 5010-5030 MHz, the following provisions shall apply:

                (a) In the band 5000-5010 MHz, systems in the aeronautical mobile (R) service (AM(R)S) are limited to surface applications at airports that operate in accordance with international aeronautical standards (i.e., AeroMACS).
                (b) The band 5010-5030 MHz is also allocated on a primary basis to the AM(R)S, limited to surface applications at airports that operate in accordance with international aeronautical standards. In making assignments for this band, attempts shall first be made to satisfy the AM(R)S requirements in the bands 5000-5010 MHz and 5091-5150 MHz. AM(R)S systems used in the band 5010-5030 MHz shall be designed and implemented to be capable of operational modification if receiving harmful interference from the radionavigation-satellite service. Finally, notwithstanding Radio Regulation No. 4.10, stations in the AM(R)S operating in this band shall be designed and implemented to be capable of operational modification to reduce throughput and/or preclude the use of specific frequencies in order to ensure protection of radionavigation-satellite service systems operating in this band.
                (c) Aeronautical fixed communications that are an integral part of the AeroMACS system in the bands 5000-5010 MHz and 5010-5030 MHz are also authorized on a primary basis.

                US116 In the bands 890-902 MHz and 935-941 MHz, no new assignments are to be made to Federal radio stations after July 10, 1970, except on a case-by-case basis to experimental stations. Federal assignments existing prior to July 10, 1970, shall be on a secondary basis to stations in the non-Federal land mobile service and shall be subject to adjustment or removal from the bands 890-902 MHz, 928-932 MHz, and 935-941 MHz at the request of the FCC.
                US117 In the band 406.1-410 MHz, the following provisions shall apply:
                (a) Stations in the fixed and mobile services are limited to a transmitter output power of 125 watts, and new authorizations for stations, other than mobile stations, are subject to prior coordination by the applicant in the following areas:

                (1) Within Puerto Rico and the U.S. Virgin Islands, contact Spectrum Manager, Arecibo Observatory, HC3 Box 53995, Arecibo, PR 00612. Phone: 787-878-2612, Fax: 787-878-1861, Email: prcz@naic.edu.
                

                (2) Within 350 km of the Very Large Array (34°04′44″ N, 107°37′06″ W), contact Spectrum Manager, National Radio Astronomy Observatory, P.O. Box O, 1003 Lopezville Road, Socorro, NM 87801. Phone: 505-835-7000, Fax: 505-835-7027, Email: nrao-rfi@nrao.edu.
                

                (3) Within 10 km of the Table Mountain Observatory (40°08′02″ N, 105°14′40″ W) and for operations only within the sub-band 407-409 MHz, contact Radio Frequency Manager, Department of Commerce, 325 Broadway, Boulder, CO 80305. Phone: 303-497-4619, Fax: 303-497-6982, Email: frequencymanager@its.bldrdoc.gov.
                
                (b) Non-Federal use is limited to the radio astronomy service and as provided by footnote US13.
                US128 In the band 10-10.5 GHz, pulsed emissions are prohibited, except for weather radars on board meteorological satellites in the sub-band 10-10.025 GHz. The amateur service, the amateur-satellite service, and the non-Federal radiolocation service, which shall not cause harmful interference to the Federal radiolocation service, are the only non-Federal services permitted in this band. The non-Federal radiolocation service is limited to survey operations as specified in footnote US108.
                US130 The band 10.6-10.68 GHz is also allocated on a primary basis to the radio astronomy service. However, the radio astronomy service shall not receive protection from stations in the fixed service which are licensed to operate in the one hundred most populous urbanized areas as defined by the 1990 U.S. Census. For the list of observatories operating in this band, see footnote US131.
                US131 In the band 10.7-11.7 GHz, non-geostationary satellite orbit licensees in the fixed-satellite service (space-to-Earth), prior to commencing operations, shall coordinate with the following radio astronomy observatories to achieve a mutually acceptable agreement regarding the protection of the radio telescope facilities operating in the band 10.6-10.7 GHz:
                
                  
                    Observatory
                    North latitude
                    West longitude
                    Elevation(in meters)
                    
                  
                  
                    Arecibo Observatory, PR
                    18°20′37″
                    66°45′11″
                    497
                  
                  
                    Green Bank Telescope (GBT), WV
                    38°25′59″
                    79°50′23″
                    807
                  
                  
                    Very Large Array (VLA), Socorro, NM
                    34°04′44″
                    107°37′06″
                    2,115
                  
                  
                    Very Long Baseline Array (VLBA) Stations:
                  
                  
                    Brewster, WA
                    48°07′52″
                    119°41′00″
                    250
                  
                  
                    Fort Davis, TX
                    30°38′06″
                    103°56′41″
                    1,606
                  
                  
                    Hancock, NH
                    42°56′01″
                    71°59′12″
                    296
                  
                  
                    Kitt Peak, AZ
                    31°57′23″
                    111°36′45″
                    1,902
                  
                  
                    Los Alamos, NM
                    35°46′30″
                    106°14′44″
                    1,962
                  
                  
                    Mauna Kea, HI
                    19°48′05″
                    155°27′20″
                    3,763
                  
                  
                    North Liberty, IA
                    41°46′17″
                    91°34′27″
                    222
                  
                  
                    Owens Valley, CA
                    37°13′54″
                    118°16′37″
                    1,196
                  
                  
                    Pie Town, NM
                    34°18′04″
                    108°07′09″
                    2,365
                  
                  
                    St. Croix, VI
                    17°45′24″
                    64°35′01″
                    16
                  
                
                US132A In the bands 26.2-26.42 MHz, 41.015-41.665 MHz, and 43.35-44 MHz, applications of radiolocation service are limited to oceanographic radars operating in accordance with ITU Resolution 612 (Rev. WRC-12). Oceanographic radars shall not cause harmful interference to, or claim protection from, non-Federal stations in the land mobile service in the bands 26.2-26.42 MHz and 43.69-44 MHz, Federal stations in the fixed or mobile services in the band 41.015-41.665 MHz, and non-Federal stations in the fixed or land mobile services in the band 43.35-43.69 MHz.
                US133 In the bands 14-14.2 GHz and 14.47-14.5 GHz, the following provisions shall apply to the operations of Earth Stations Aboard Aircraft (ESAA):

                (a) In the band 14-14.2 GHz, ESAA licensees proposing to operate within radio line-of-sight of the coordinates specified in 47 CFR 25.228(j)(1) are subject to prior coordination with NTIA in order to minimize harmful interference to the ground terminals of NASA's Tracking and Data Relay Satellite System (TDRSS).
                
                (b) In the band 14.47-14.5 GHz, operations within radio line-of-sight of the radio astronomy stations specified in 47 CFR 25.228(j)(3) are subject to coordination with the National Science Foundation in accordance with the requirements set forth in that rule section.
                US136 The following provisions shall apply in eight HF bands that are allocated to the broadcasting service (HFBC) on a primary basis in all Regions.
                (a) In Alaska, the assigned frequency band 7368.48-7371.32 kHz is allocated exclusively to the fixed service (FS) on a primary basis for non-Federal use in accordance with 47 CFR 80.387.

                (b) On the condition that harmful interference is not caused to the broadcasting service (NIB operations), Federal and non-Federal stations that communicate wholly within the United States and its insular areas may operate as specified herein. All such stations must take account of the seasonal use of frequencies by the broadcasting service published in accordance with Article 12 of the ITU Radio Regulations and are limited to the minimum power needed for reliable communications.
                (1) Federal stations. Frequencies in the 13 HF bands/sub-bands listed in the table below (HF NIB Bands) may be authorized to Federal stations in the FS. In the bands 5.9-5.95, 7.3-7.4, 13.57-13.6, and 13.80-13.87 MHz (6, 7, 13.6, and 13.8 MHz bands), frequencies may also be authorized to Federal stations in the mobile except aeronautical mobile route (R) service (MS except AM(R)S). Federal use of the bands 9.775-9.9, 11.65-11.7, and 11.975-12.05 MHz is restricted to stations in the FS that were authorized as of June 12, 2003, and each grandfathered station is restricted to a total radiated power of 24 dBW. In all other HF NIB Bands (*), new Federal stations may be authorized.
                (2) Non-Federal stations. Non-Federal use of the HF NIB Bands is restricted to stations in the FS, land mobile service (LMS), and maritime mobile service (MMS) that were licensed prior to March 25, 2007, except that, in the sub-band 7.35-7.4 MHz, use is restricted to stations that were licensed prior to March 29, 2009.
                
                  NIB Operations in Eight HFBC Bands (MHz)
                  
                    HF NIB band
                    Federal (* new stations permitted)
                    Non-Federal
                    HFBC band
                  
                  
                    5.90-5.95
                    * FS and MS except AM(R)S
                    MMS
                    5.90-6.20
                  
                  
                    7.30-7.40
                    * FS and MS except AM(R)S
                    FS, LMS and MMS
                    7.30-7.40
                  
                  
                    9.40-9.50
                    * 9 MHz: FS
                    FS and LMS
                    9.40-9.90
                  
                  
                    9.775-9.90
                    FS (Grandfathered, restricted to 24 dBW)
                  
                  
                    11.60-11.65
                    * 11 MHz: FS
                    FS
                    11.60-12.10
                  
                  
                    11.65-11.70
                    FS (Grandfathered, restricted to 24 dBW)
                  
                  
                    11.975-12.05
                    FS (Grandfathered, restricted to 24 dBW)
                  
                  
                    12.05-12.10
                    * 12 MHz: FS
                    FS
                  
                  
                    13.57-13.60
                    * FS and MS except AM(R)S
                    MMS
                    13.57-13.87
                  
                  
                    13.80-13.87
                    * FS and MS except AM(R)S
                    MMS
                  
                  
                    15.60-15.80
                    * 15 MHz: FS
                    FS
                    15.10-15.80
                  
                  
                    17.48-17.55
                    * 17 MHz: FS
                    
                    17.48-17.90
                  
                  
                    18.90-19.02
                    * 19 MHz: FS
                    MMS
                    18.90-19.02
                  
                
                
                  Note:
                  Non-Federal stations may continue to operate in nine HF NIB Bands as follows: (i) In the 6, 7, 13.6, 13.8, and 19 MHz bands, stations in the MMS; (ii) In the 7 and 9 MHz bands, stations in the FS and LMS; and (iii) In the 11, 12, and 15 MHz band, stations in the FS.
                
                US139 Fixed stations authorized in the band 18.3-19.3 GHz under the provisions of 47 CFR 74.502(c), 74.602(g), 78.18(a)(4), and 101.147(r) may continue operations consistent with the provisions of those sections.
                US142 In the bands 7.2-7.3 and 7.4-7.45 MHz, the following provisions shall apply:

                (a) In the U.S. Pacific insular areas located in Region 3 (see 47 CFR 2.105(a), note 3), the bands 7.2-7.3 and 7.4-7.45 MHz are alternatively allocated to the broadcasting service on a primary basis. Use of this allocation is restricted to international broadcast stations that transmit to geographical zones and areas of reception in Region 1 or Region 3.
                (b) The use of the band 7.2-7.3 MHz in Region 2 by the amateur service shall not impose constraints on the broadcasting service intended for use within Region 1 and Region 3.
                US145 The following unwanted emissions power limits for non-geostationary satellites operating in the inter-satellite service that transmit in the band 22.55-23.55 GHz shall apply in any 200 MHz of the passive band 23.6-24 GHz, based on the date that complete advance publication information is received by the ITU's Radiocommunication Bureau:
                (a) For information received before January 1, 2020: −36 dBW/200 MHz.
                (b) For information received on or after January 1, 2020: −46 dBW/200 MHz.

                US151 In the band 37-38 GHz, stations in the fixed and mobile services shall not cause harmful interference to Federal earth stations in the space research service (space-to-Earth) at the following sites: Goldstone, CA; Socorro, NM; and White Sands, NM. Applications for non-Federal use of this band shall be coordinated with NTIA in accordance with 47 CFR 30.205.
                US156 In the bands 49.7-50.2 GHz and 50.4-50.9 GHz, for earth stations in the fixed-satellite service (Earth-to-space), the unwanted emissions power in the band 50.2-50.4 GHz shall not exceed −20 dBW/200 MHz (measured at the input of the antenna), except that the maximum unwanted emissions power may be increased to −10 dBW/200 MHz for earth stations having an antenna gain greater than or equal to 57 dBi. These limits apply under clear-sky conditions. During fading conditions, the limits may be exceeded by earth stations when using uplink power control.
                US157 In the band 51.4-52.6 GHz, for stations in the fixed service, the unwanted emissions power in the band 52.6-54.25 GHz shall not exceed −33 dBW/100 MHz (measured at the input of antenna).
                US161 In the bands 81-86 GHz, 92-94 GHz, and 94.1-95 GHz and within the coordination distances indicated below, assignments to allocated services shall be coordinated with the following radio astronomy observatories. New observatories shall not receive protection from fixed stations that are licensed to operate in the one hundred most populous urbanized areas as defined by the U.S. Census Bureau for the year 2000.
                (a) Within 25 km of the National Radio Astronomy Observatory's (NRAO's) Very Long Baseline Array (VLBA) Stations:
                
                  
                    State
                    VLBA station
                    Lat. (N)
                    Long. (W)
                  
                  
                    AZ
                    Kitt Peak
                    31° 57′ 23″
                    111° 36′ 45″
                  
                  
                    CA
                    Owens Valley
                    37° 13′ 54″
                    118° 16′ 37″
                  
                  
                    HI
                    Mauna Kea
                    19° 48′ 05″
                    155° 27′ 20″
                  
                  
                    IA
                    North Liberty
                    41° 46′ 17″
                    091° 34′ 27″
                  
                  
                    NH
                    Hancock
                    42° 56′ 01″
                    071° 59′ 12″
                  
                  
                    NM
                    Los Alamos
                    35° 46′ 30″
                    106° 14′ 44″
                  
                  
                    NM
                    Pie Town
                    34° 18′ 04″
                    108° 07′ 09″
                  
                  
                    TX
                    Fort Davis
                    30° 38′ 06″
                    103° 56′ 41″
                  
                  
                    VI
                    Saint Croix
                    17° 45′ 24″
                    064° 35′ 01″
                  
                  
                    WA
                    Brewster
                    48° 07′ 52″
                    119° 41′ 00″
                  
                
                (b) Within 150 km of the following observatories:
                
                  
                    State
                    Telescope and site
                    Lat. (N)
                    Long. (W)
                  
                  
                    AZ
                    Heinrich Hertz Submillimeter Observatory, Mt. Graham
                    32° 42′ 06″
                    109° 53′ 28″
                  
                  
                    AZ
                    University of Arizona 12-m Telescope, Kitt Peak
                    31° 57′ 12″
                    111° 36′ 53″
                  
                  
                    CA
                    Caltech Telescope, Owens Valley
                    37° 13′ 54″
                    118° 17′ 36″
                  
                  
                    CA
                    Combined Array for Research in Millimeter-wave Astronomy (CARMA)
                    37° 16′ 43″
                    118° 08′ 32″
                  
                  
                    HI
                    James Clerk Maxwell Telescope, Mauna Kea
                    19° 49′ 33″
                    155° 28′ 47″
                  
                  
                    MA
                    Haystack Observatory, Westford
                    42° 37′ 24″
                    071° 29′ 18″
                  
                  
                    NM
                    NRAO's Very Large Array, Socorro
                    34° 04′ 44″
                    107° 37′ 06″
                  
                  
                    WV
                    NRAO's Robert C. Byrd Telescope, Green Bank
                    38° 25′ 59″
                    079° 50′ 23″
                  
                
                
                  Note: Satisfactory completion of the coordination procedure utilizing the automated mechanism, see 47 CFR 101.1523, will be deemed to establish sufficient separation from radio astronomy observatories, regardless of whether the distances set forth above are met.
                US208 Planning and use of the band 1559-1626.5 MHz necessitate the development of technical and/or operational sharing criteria to ensure the maximum degree of electromagnetic compatibility with existing and planned systems within the band.
                US209 The use of frequencies 460.6625, 460.6875, 460.7125, 460.7375, 460.7625, 460.7875, 460.8125, 460.8375, 460.8625, 465.6625, 465.6875, 465.7125, 465.7375, 465.7625, 465.7875, 465.8125, 465.8375, and 465.8625 MHz may be authorized, with 100 mW or less output power, to Federal and non-Federal radio stations for one-way, non-voice bio-medical telemetry operations in hospitals, or medical or convalescent centers.

                US210 In the bands 40.66-40.7 MHz and 216-220 MHz, frequencies may be authorized to Federal and non-Federal stations on a secondary basis for the tracking of, and telemetering of scientific data from, ocean buoys and wildlife. Operation in these bands is subject to the technical standards specified in Section 8.2.42 of the NTIA Manual for Federal use, or 47 CFR 90.248 for non-Federal use. After January 1, 2002, no new assignments shall be authorized in the band 216-217 MHz.
                
                US211 In the bands 1670-1690, 5000-5250 MHz and 10.7-11.7, 15.1365-15.35, 15.4-15.7, 22.5-22.55, 24-24.05, 31.0-31.3, 31.8-32.0, 40.5-42.5, 116-122.25, 123-130, 158.5-164, 167-168, 191.8-200, and 252-265 GHz, applicants for airborne or space station assignments are urged to take all practicable steps to protect radio astronomy observations in the adjacent bands from harmful interference; however, US74 applies.
                US212 In, or within 92.6 km (50 nautical miles) of, the State of Alaska, the carrier frequency 5167.5 kHz (assigned frequency 5168.9 kHz) is designated for emergency communications. This frequency may also be used in the Alaska-Private Fixed Service for calling and listening, but only for establishing communications before switching to another frequency. The maximum power is limited to 150 watts peak envelope power (PEP).
                US213 The frequency 122.925 MHz is for use only for communications with or between aircraft when coordinating natural resources programs of Federal or State natural resources, agencies, including forestry management and fire suppression, fish and game management and protection and environmental monitoring and protection.
                US214 The frequency 157.1 MHz is the primary frequency for liaison communications between ship stations and stations of the United States Coast Guard.
                US218 The band 902-928 MHz is available for Location and Monitoring Service (LMS) systems subject to not causing harmful interference to the operation of all Federal stations authorized in this band. These systems must tolerate interference from the operation of industrial, scientific, and medical (ISM) equipment and the operation of Federal stations authorized in this band.
                US220 The frequencies 36.25 and 41.71 MHz may be authorized to Federal stations and non-Federal stations in the petroleum radio service, for oil spill containment and cleanup operations. The use of these frequencies for oil spill containment or cleanup operations is limited to the inland and coastal waterway regions.
                US221 Use of the mobile service in the bands 525-535 kHz and 1605-1615 kHz is limited to distribution of public service information from Travelers Information stations operating on 530 kHz and 1610 kHz.
                US222 In the band 2025-2035 MHz, geostationary operational environmental satellite (GOES) earth stations in the space research and Earth exploration-satellite services may be authorized on a coequal basis for Earth-to-space transmissions for tracking, telemetry, and telecommand at Honolulu, HI (21°21′12″ N, 157°52′36″ W); Seattle, WA (47°34′15″ N, 122°33′10″ W); and Wallops Island, VA (37°56′44″ N, 75°27′42″ W).
                US224 Federal systems utilizing spread spectrum techniques for terrestrial communication, navigation and identification may be authorized to operate in the band 960-1215 MHz on the condition that harmful interference will not be caused to the aeronautical radionavigation service. These systems will be handled on a case-by-case basis. Such systems shall be subject to a review at the national level for operational requirements and electromagnetic compatibility prior to development, procurement or modification.
                US225 In addition to its present Federal use, the band 510-525 kHz is available to Federal and non-Federal aeronautical radionavigation stations inland of the Territorial Base Line as coordinated with the military services. In addition, the frequency 510 kHz is available for non-Federal ship-helicopter operations when beyond 100 nautical miles from shore and required for aeronautical radionavigation.
                US227 The bands 156.4875-156.5125 MHz and 156.5375-156.5625 MHz are also allocated to the fixed and land mobile services on a primary basis for non-Federal use in VHF Public Coast Station Areas 10-42. The use of these bands by the fixed and land mobile services shall not cause harmful interference to, nor claim protection from, the maritime mobile VHF radiocommunication service.
                US230 The bands 422.1875-425.4875 MHz and 427.1875-429.9875 MHz are allocated to the land mobile service on a primary basis for non-Federal use within 80.5 kilometers (50 miles) of Cleveland, OH (41°29′51.2″ N, 81°41′49.5″ W) and Detroit, MI (42°19′48.1″ N, 83°02′56.7″ W). The bands 423.8125-425.4875 MHz and 428.8125-429.9875 MHz are allocated to the land mobile service on a primary basis for non-Federal use within 80.5 kilometers of Buffalo, NY (42°52′52.2″ N, 78°52′20.1″ W).
                US231 When an assignment cannot be obtained in the bands between 200 kHz and 525 kHz, which are allocated to aeronautical radionavigation, assignments may be made to aeronautical radiobeacons in the maritime mobile bands at 435-472 kHz and 479-490 kHz, on a secondary basis, subject to the coordination and agreement of those agencies having assignments within the maritime mobile bands which may be affected. Assignments to Federal aeronautical radionavigation radiobeacons in the bands 435-472 kHz and 479-490 kHz shall not be a bar to any required changes to the maritime mobile service and shall be limited to non-voice emissions.
                US239 Aeronautical radionavigation stations (radiobeacons) may be authorized, primarily for off-shore use, in the band 525-535 kHz on a non-interference basis to travelers information stations.

                US240 The bands 1715-1725 and 1740-1750 kHz are allocated on a primary basis and the bands 1705-1715 kHz and 1725-1740 kHz on a secondary basis to the aeronautical radionavigation service (radiobeacons).
                
                US241 The following provision shall apply to Federal operations in the band 216-220.035 MHz:
                (a) Use of the fixed and land mobile services in the band 216-220 MHz and of the aeronautical mobile service in the sub-band 217-220 MHz is restricted to telemetry and associated telecommand operations. New stations in the fixed and land mobile services shall not be authorized in the sub-band 216-217 MHz.
                (b) The sub-band 216.965-216.995 MHz is also allocated to the Federal radiolocation service on a primary basis and the use of this allocation is restricted to the Air Force Space Surveillance System (AFSSS) radar system. AFSSS stations transmit on the frequency 216.98 MHz and other operations may be affected within: 1) 250 km of Lake Kickapoo (Archer City), TX (33°2′48″ N, 98°45′46″ W); and 2) 150 km of Gila River (Phoenix), AZ (33°6′32″ N, 112°1′45″ W) and Jordan Lake (Wetumpka), AL (32°39′33″ N, 86°15′52″ W). AFSSS reception shall be protected from harmful interference within 50 km of: (1) Elephant Butte, NM (33°26′35″ N, 106°59′50″ W); (2) Fort Stewart, GA (31°58′36″ N, 81°30′34″ W); (3) Hawkinsville, GA (32°17′20″ N, 83°32′10″ W); (4) Red River, AR (33°19′48″ N, 93°33′1″ W); (5) San Diego, CA (32°34′42″ N, 116°58′11″ W); and (6) Silver Lake, MS (33°8′42″ N, 91°1′16″ W).
                (c) The sub-band 219.965-220.035 MHz is also allocated to the Federal radiolocation service on a secondary basis and the use of this allocation is restricted to air-search radars onboard Coast Guard vessels.
                US242 Use of the fixed and land mobile services in the band 220-222 MHz shall be in accordance with the following plan:
                (a) Frequencies are assigned in pairs, with base station transmit frequencies taken from the sub-band 220-221 MHz and with corresponding mobile and control station transmit frequencies being 1 MHz higher and taken from the sub-band 221-222 MHz.
                (b) In the non-Federal exclusive sub-bands, temporary fixed geophysical telemetry operations are also permitted on a secondary basis.
                (c) The use of Channels 161-170 is restricted to public safety/mutual aid communications.
                (d) The use of Channels 181-185 is restricted to emergency medical communications.
                
                  220 MHz Plan
                  
                    Use
                    Base transmit
                    Mobile transmit
                    Channel Nos.
                  
                  
                    Non-Federal exclusive
                    220.00-220.55
                    221.00-221.55
                    001-110
                  
                  
                    Federal exclusive
                    220.55-220.60
                    221.55-221.60
                    111-120
                  
                  
                    Non-Federal exclusive
                    220.60-220.80
                    221.60-221.80
                    121-160
                  
                  
                    Shared
                    220.80-220.85
                    221.80-221.85
                    161-170
                  
                  
                    Non-Federal exclusive
                    220.85-220.90
                    221.85-221.90
                    171-180
                  
                  
                    Shared
                    220.90-220.925
                    221.90-221.925
                    181-185
                  
                  
                    Non-Federal exclusive
                    220.925-221
                    221.925-222
                    186-200
                  
                
                US244 The band 136-137 MHz is allocated to the non-Federal aeronautical mobile (R) service on a primary basis, and is subject to pertinent international treaties and agreements. The frequencies 136, 136.025, 136.05, 136.075, 136.1, 136.125, 136.15, 136.175, 136.2, 136.225, 136.25, 136.275, 136.3, 136.325, 136.35, 136.375, 136.4, 136.425, 136.45, and 136.475 MHz are available on a shared basis to the Federal Aviation Administration for air traffic control purposes, such as automatic weather observation stations (AWOS), automatic terminal information services (ATIS), flight information services-broadcast (FIS-B), and airport control tower communications.
                US245 In the bands 3600-3650 MHz (space-to-Earth), 4500-4800 MHz (space-to-Earth), and 5850-5925 MHz (Earth-to-space), the use of the non-Federal fixed-satellite service is limited to international inter-continental systems and is subject to case-by-case electromagnetic compatibility analysis. The FCC's policy for these bands is codified at 47 CFR 2.108.
                US246 No station shall be authorized to transmit in the following bands: 73-74.6 MHz, 608-614 MHz, except for medical telemetry equipment 1
                   and white space devices,2
                   1400-1427 MHz, 1660.5-1668.4 MHz, 2690-2700 MHz, 4990-5000 MHz, 10.68-10.7 GHz, 15.35-15.4 GHz, 23.6-24 GHz, 31.3-31.8 GHz, 50.2-50.4 GHz, 52.6-54.25 GHz, 86-92 GHz, 100-102 GHz, 109.5-111.8 GHz, 114.25-116 GHz, 148.5-151.5 GHz, 164-167 GHz, 182-185 GHz, 190-191.8 GHz, 200-209 GHz, 226-231.5 GHz, 250-252 GHz.
                
                  
                    1 Medical telemetry equipment shall not cause harmful interference to radio astronomy operations in the band 608-614 MHz and shall be coordinated under the requirements found in 47 CFR 95.1119.
                
                
                  
                    2 White space devices shall not cause harmful interference to radio astronomy operations in the band 608-614 MHz and shall not operate within the areas described in 47 CFR 15.712(h).
                

                US247 The band 10100-10150 kHz is allocated to the fixed service on a primary basis outside the United States and its insular areas. Transmissions from stations in the amateur service shall not cause harmful interference to this fixed service use and stations in the amateur service shall make all necessary adjustments (including termination of transmission) if harmful interference is caused.
                US251 The band 12.75-13.25 GHz is also allocated to the space research (deep space) (space-to-Earth) service for reception only at Goldstone, CA (35°20′ N, 116°53′ W).
                US252 The band 2110-2120 MHz is also allocated to the space research service (deep space) (Earth-to-space) on a primary basis at Goldstone, CA (35°20′ N, 116°53′ W).
                US254 In the band 18.6-18.8 GHz the fixed and mobile services shall be limited to a maximum equivalent isotropically radiated power of + 35 dBW and the power delivered to the antenna shall not exceed −3 dBW.
                US255 In addition to any other applicable limits, the power flux-density across the 200 MHz band 18.6-18.8 GHz produced at the surface of the Earth by emissions from a space station under assumed free-space propagation conditions shall not exceed −95 dB(W/m 2) for all angles of arrival. This limit may be exceeded by up to 3 dB for no more than 5% of the time.
                US258 In the bands 8025-8400 MHz and 25.5-27 GHz, the Earth exploration-satellite service (space-to-Earth) is allocated on a primary basis for non-Federal use. Authorizations are subject to a case-by-case electromagnetic compatibility analysis.
                US259 In the band 17.3-17.7 GHz, Federal stations in the radiolocation service shall operate with an e.i.r.p. of less than 51 dBW.
                US260 Aeronautical mobile communications which are an integral part of aeronautical radionavigation systems may be satisfied in the bands 1559-1626.5 MHz, 5000-5250 MHz and 15.4-15.7 GHz.
                US261 The use of the band 4200-4400 MHz by the aeronautical radionavigation service is reserved exclusively for airborne radio altimeters. Experimental stations will not be authorized to develop equipment for operational use in this band other than equipment related to altimeter stations. However, passive sensing in the earth-exploration satellite and space research services may be authorized in this band on a secondary basis (no protection is provided from the radio altimeters).
                US262 The band 7145-7190 MHz is also allocated to the space research service (deep space) (Earth-to-space) on a secondary basis for non-Federal use. Federal and non-Federal use of the bands 7145-7190 MHz and 34.2-34.7 GHz by the space research service (deep space) (Earth-to-space) and of the band 31.8-32.3 GHz by the space research service (deep space) (space-to-Earth) is limited to Goldstone, CA (35°20′ N, 116°53′ W).
                US264 In the band 48.94-49.04 GHz, airborne stations shall not be authorized.
                US266 Non-Federal licensees in the Public Safety Radio Pool holding a valid authorization on June 30, 1958, to operate in the frequency band 156.27-157.45 MHz or on the frequencies 161.85 MHz or 161.91 MHz may, upon proper application, continue to be authorized for such operation, including expansion of existing systems, until such time as harmful interference is caused to the operation of any authorized station other than those licensed in the Public Safety Radio Pool.
                US267 In the band 902-928 MHz, amateur stations shall transmit only in the sub-bands 902-902.4, 902.6-904.3, 904.7-925.3, 925.7-927.3, and 927.7-928 MHz within the States of Colorado and Wyoming, bounded by the area of latitudes 39° N and 42° N and longitudes 103° W and 108° W.
                US268 The bands 890-902 MHz and 928-942 MHz are also allocated to the radiolocation service for Federal ship stations (off-shore ocean areas) on the condition that harmful interference is not caused to non-Federal land mobile stations. The provisions of footnote US116 apply.
                US269 In the band 420-450 MHz, the following provisions shall apply to the non-Federal radiolocation service:
                (a) Pulse-ranging radiolocation systems may be authorized for use along the shoreline of the conterminous United States and Alaska.
                (b) In the sub-band 420-435 MHz, spread spectrum radiolocation systems may be authorized within the conterminous United States and Alaska.
                (c) All stations operating in accordance with this provision shall be secondary to stations operating in accordance with the Table of Frequency Allocations.
                (d) Authorizations shall be granted on a case-by-case basis; however, operations proposed to be located within the areas listed in paragraph (a) of US270 should not expect to be accommodated.
                US270 In the band 420-450 MHz, the following provisions shall apply to the amateur service:
                (a) The peak envelope power of an amateur station shall not exceed 50 watts in the following areas, unless expressly authorized by the FCC after mutual agreement, on a case-by-case basis, between the Regional Director of the applicable field office and the military area frequency coordinator at the applicable military base. For areas (5) through (7), the appropriate military coordinator is located at Peterson AFB, CO.
                (1) Arizona, Florida and New Mexico.
                (2) Within those portions of California and Nevada that are south of latitude 37°0′ N.
                (3) Within that portion of Texas that is west of longitude 104° W.

                (4) Within 322 km of Eglin AFB, FL (30°30′ N, 86°30′ W); Patrick AFB, FL (28°21′ N, 80°43′ W); and the Pacific Missile Test Center, Point Mugu, CA (34°09′ N, 119°11′ W).
                
                (5) Within 240 km of Beale AFB, CA (39°08′ N, 121°26′ W).
                (6) Within 200 km of Goodfellow AFB, TX (31°25′ N, 100°24′ W) and Warner Robins AFB, GA (32°38′ N, 83°35′ W).
                (7) Within 160 km of Clear AFS, AK (64°17′ N, 149°10′ W); Concrete, ND (48°43′ N, 97°54′ W); and Otis AFB, MA (41°45′ N, 70°32′ W).
                (b) In the sub-band 420-430 MHz, the amateur service is not allocated north of Line A (def. § 2.1).
                US271 The use of the band 17.3-17.8 GHz by the fixed-satellite service (earth-to-space) is limited to feeder links for broadcasting-satellite service.
                US273 In the bands 74.6-74.8 MHz and 75.2-75.4 MHz, stations in the fixed and mobile services are limited to a maximum power of 1 watt from the transmitter into the antenna transmission line.
                US275 The band 902-928 MHz is allocated on a secondary basis to the amateur service subject to not causing harmful interference to the operations of Federal stations authorized in this band or to Location and Monitoring Service (LMS) systems. Stations in the amateur service must tolerate any interference from the operations of industrial, scientific, and medical (ISM) devices, LMS systems, and the operations of Federal stations authorized in this band. Further, the amateur service is prohibited in those portions of Texas and New Mexico bounded on the south by latitude 31°41′ North, on the east by longitude 104°11′ West, and on the north by latitude 34°30′ North, and on the west by longitude 107°30′West; in addition, outside this area but within 150 miles of these boundaries of White Sands Missile Range the service is restricted to a maximum transmitter peak envelope power output of 50 watts.
                US276 Except as otherwise provided for herein, use of the band 2360-2395 MHz by the mobile service is limited to aeronautical telemetering and associated telecommand operations for flight testing of aircraft, missiles or major components thereof. The following three frequencies are shared on a co-equal basis by Federal and non-Federal stations for telemetering and associated telecommand operations of expendable and reusable launch vehicles, whether or not such operations involve flight testing: 2364.5 MHz, 2370.5 MHz, and 2382.5 MHz. All other mobile telemetering uses shall not cause harmful interference to, or claim protection from interference from, the above uses.
                US278 In the bands 22.55-23.55 GHz and 32.3-33 GHz, non-geostationary inter-satellite links may operate on a secondary basis to geostationary inter-satellite links.
                US279 The frequency 2182 kHz may be authorized to fixed stations associated with the maritime mobile service for the sole purpose of transmitting distress calls and distress traffic, and urgency and safety signals and messages.
                US281 In the band 25070-25210 kHz, non-Federal stations in the Industrial/Business Pool shall not cause harmful interference to, and must accept interference from, stations in the maritime mobile service operating in accordance with the Table of Frequency Allocations.
                US282 In the band 4650-4700 kHz, frequencies may be authorized for non-Federal communication with helicopters in support of off-shore drilling operations on the condition that harmful interference will not be caused to services operating in accordance with the Table of Frequency Allocations.
                US283 In the bands 2850-3025 kHz, 3400-3500 kHz, 4650-4700 kHz, 5450-5680 kHz, 6525-6685 kHz, 10005-10100 kHz, 11275-11400 kHz, 13260-13360 kHz, and 17900-17970 kHz, frequencies may be authorized for non-Federal flight test purposes on the condition that harmful interference will not be caused to services operating in accordance with the Table of Frequency Allocations.
                US285 Under exceptional circumstances, the carrier frequencies 2635 kHz, 2638 kHz, and 2738 kHz may be authorized to coast stations.
                US287 In the maritime mobile service, the frequencies 457.525 MHz, 457.550 MHz, 457.575 MHz, 467.525 MHz, 467.550 MHz and 467.575 MHz may be used by on-board communication stations. Where needed, equipment designed for 12.5 kHz channel spacing using also the additional frequencies 457.5375 MHz, 457.5625 MHz, 467.5375 MHz and 467.5625 MHz may be introduced for on-board communications. The use of these frequencies in territorial waters may be subject to the national regulations of the administration concerned. The characteristics of the equipment used shall conform to those specified in Recommendation ITU-R M.1174-2.
                US288 In the territorial waters of the United States, the preferred frequencies for use by on-board communication stations shall be 457.525 MHz, 457.550 MHz, 457.575 MHz and 457.600 MHz paired, respectively, with 467.750 MHz, 467.775 MHz, 467.800 MHz and 467.825 MHz. Where needed, equipment designed for 12.5 kHz channel spacing using also the additional frequencies 457.5375 MHz, 457.5625 MHz, 467.5375 MHz and 467.5625 MHz may be introduced for on-board communications. The characteristics of the equipment used shall conform to those specified in Recommendation ITU-R M.1174-2.
                US289 In the bands 460-470 MHz and 1690-1695 MHz, the following provisions shall apply:

                (a) In the band 460-470 MHz, space stations in the Earth exploration-satellite service (EESS) may be authorized for space-to-Earth transmissions on a secondary basis with respect to the fixed and mobile services. When operating in the meteorological-satellite service, such stations shall be protected from harmful interference from other EESS applications. The power flux density produced at the Earth's surface by any space station in this band shall not exceed −152 dBW/m2/4 kHz.
                (b) In the band 1690-1695 MHz, EESS applications, other than the meteorological-satellite service, may also be used for space-to-Earth transmissions subject to not causing harmful interference to stations operating in accordance with the Table of Frequency Allocations.
                US296 In the bands designated for ship wide-band telegraphy, facsimile and special transmission systems, the following assignable frequencies are available to non-Federal stations on a shared basis with Federal stations: 2070.5 kHz, 2072.5 kHz, 2074.5 kHz, 2076.5 kHz, 4154 kHz, 4170 kHz, 6235 kHz, 6259 kHz, 8302 kHz, 8338 kHz, 12370 kHz, 12418 kHz, 16551 kHz, 16615 kHz, 18848 kHz, 18868 kHz, 22182 kHz, 22238 kHz, 25123 kHz, and 25159 kHz.
                US297 The bands 47.2-49.2 GHz and 81-82.5 GHz are also available for feeder links for the broadcasting-satellite service.
                US298 The assigned frequencies 27.555, 27.615, 27.635, 27.655, 27.765, and 27.860 MHz are available for use by forest product licensees on a secondary basis to Federal operations including experimental stations. Non-Federal operations on these frequencies will not exceed 150 watts output power and are limited to the states of Washington, Oregon, Maine, North Carolina, South Carolina, Tennessee, Georgia, Florida, Alabama, Mississippi, Louisiana, and Texas (eastern portion).
                US299 In Alaska, the band 1615-1705 kHz is also allocated to the maritime mobile and Alaska fixed services on a secondary basis to Region 2 broadcast operations.
                US300 The frequencies 169.445, 169.505, 169.545, 169.575, 169.605, 169.995, 170.025, 170.055, 170.245, 170.305, 171.045, 171.075, 171.105, 171.845, 171.875, and 171.905 MHz are available for wireless microphone operations on a secondary basis to Federal and non-Federal operations. On center frequencies 169.575 MHz, 170.025 MHz, 171.075 MHz, and 171.875 MHz, the emission bandwidth shall not exceed 200 kHz. On the other center frequencies, the emission bandwidth shall not exceed 54 kHz.
                US301 Except as provided in NG30, broadcast auxiliary stations licensed as of November 21, 1984, to operate in the band 942-944 MHz may continue to operate on a co-equal primary basis to other stations and services operating in the band in accordance with the Table of Frequency Allocations.
                US303 In the band 2285-2290 MHz, non-Federal space stations in the space research, space operations and Earth exploration-satellite services may be authorized to transmit to the Tracking and Data Relay Satellite System subject to such conditions as may be applied on a case-by-case basis. Such transmissions shall not cause harmful interference to authorized Federal stations. The power flux-density at the Earth's surface from such non-Federal stations shall not exceed −144 to −154 dBW/m2/4 kHz, depending on angle of arrival, in accordance with ITU Radio Regulation 21.16.
                US307 The band 5150-5216 MHz is also allocated to the fixed-satellite service (space-to-Earth) for feeder links in conjunction with the radiodetermination-satellite service operating in the bands 1610-1626.5 MHz and 2483.5-2500 MHz. The total power flux-density at the Earth's surface shall in no case exceed −159 dBW/m2 per 4 kHz for all angles of arrival.
                US308 In the bands 1549.5-1558.5 MHz and 1651-1660 MHz, those requirements of the aeronautical mobile-satellite (R) service that cannot be accommodated in the bands 1545-1549.5 MHz, 1558.5-1559 MHz, 1646.5-1651 MHz, and 1660-1660.5 MHz shall have priority access with real-time preemptive capability for communications in the mobile-satellite service. Systems not interoperable with the aeronautical mobile-satellite (R) service shall operate on a secondary basis. Account shall be taken of the priority of safety-related communications in the mobile-satellite service.
                US309 In the bands 1545-1559 MHz, transmissions from terrestrial aeronautical stations directly to aircraft stations, or between aircraft stations, in the aeronautical mobile (R) service are also authorized when such transmissions are used to extend or supplement the satellite-to-aircraft links. In the band 1646.5-1660.5 MHz, transmissions from aircraft stations in the aeronautical mobile (R) service directly to terrestrial aeronautical stations, or between aircraft stations, are also authorized when such transmissions are used to extend or supplement the aircraft-to-satellite links.

                US310 In the band 14.896-15.121 GHz, non-Federal space stations in the space research service may be authorized on a secondary basis to transmit to Tracking and Data Relay Satellites subject to such conditions as may be applied on a case-by-case basis. Such transmissions shall not cause harmful interference to authorized Federal stations. The power flux-density (pfd) produced by such non-Federal stations at the Earth's surface in any 1 MHz band for all conditions and methods of modulation shall not exceed:
                
                −124 dB(W/m2  for 0° <θ ≤5°
                −124 + (θ −5)/2 dB(W/m2)  for 5° <θ ≤25°
                −114 dB(W/m2)  for 25° <θ ≤90°
                
                where θ is the angle of arrival of the radio-frequency wave (degrees above the horizontal). These limits relate to the pfd and angles of arrival which would be obtained under free-space propagation conditions.

                US312 The frequency 173.075 MHz may also be authorized on a primary basis to non-Federal stations in the Public Safety Radio Pool, limited to police licensees, for stolen vehicle recovery systems (SVRS). As of May 27, 2005, new SVRS licenses shall be issued for an authorized bandwidth not to exceed 12.5 kHz. Stations that operate as part of a stolen vehicle recovery system that was authorized and in operation prior to May 27, 2005 may operate with an authorized bandwidth not to exceed 20 kHz until May 27, 2019. After that date, all SVRS shall operate with an authorized bandwidth not to exceed 12.5 kHz.
                US315 In the bands 1530-1544 MHz and 1626.5-1645.5 MHz, maritime mobile-satellite distress and safety communications, e.g., GMDSS, shall have priority access with real-time preemptive capability in the mobile-satellite service. Communications of mobile-satellite system stations not participating in the GMDSS shall operate on a secondary basis to distress and safety communications of stations operating in the GMDSS. Account shall be taken of the priority of safety-related communications in the mobile-satellite service.
                US316 The band 2900-3000 MHz is also allocated to the meteorological aids service on a primary basis for Federal use. Operations in this service are limited to Next Generation Weather Radar (NEXRAD) systems where accommodation in the band 2700-2900 MHz is not technically practical and are subject to coordination with existing authorized stations.
                US319 In the bands 137-138 MHz, 148-149.9 MHz, 149.9-150.05 MHz, 399.9-400.05 MHz, 400.15-401 MHz, 1610-1626.5 MHz, and 2483.5-2500 MHz, Federal stations in the mobile-satellite service shall be limited to earth stations operating with non-Federal space stations.
                US320 The use of the bands 137-138 MHz, 148-150.05 MHz, 399.9-400.05 MHz, and 400.15-401 MHz by the mobile-satellite service is limited to non-voice, non-geostationary satellite systems and may include satellite links between land earth stations at fixed locations.
                US323 In the band 148-149.9 MHz, no individual mobile earth station shall transmit on the same frequency being actively used by fixed and mobile stations and shall transmit no more than 1% of the time during any 15 minute period; except, individual mobile earth stations in this band that do not avoid frequencies actively being used by the fixed and mobile services shall not exceed a power density of −16 dBW/4 kHz and shall transmit no more than 0.25% of the time during any 15 minute period. Any single transmission from any individual mobile earth station operating in this band shall not exceed 450 ms in duration and consecutive transmissions from a single mobile earth station on the same frequency shall be separated by at least 15 seconds. Land earth stations in this band shall be subject to electromagnetic compatibility analysis and coordination with terrestrial fixed and mobile stations.
                US324 In the band 400.15-401 MHz, Federal and non-Federal satellite systems shall be subject to electromagnetic compatibility analysis and coordination.
                US325 In the band 148-149.9 MHz fixed and mobile stations shall not claim protection from land earth stations in the mobile-satellite service that have been previously coordinated; Federal fixed and mobile stations exceeding 27 dBW EIRP, or an emission bandwidth greater than 38 kHz, will be coordinated with existing mobile-satellite service space stations.
                US327 The band 2310-2360 MHz is allocated to the broadcasting-satellite service (sound) and complementary terrestrial broadcasting service on a primary basis. Such use is limited to digital audio broadcasting and is subject to the provisions of Resolution 528.
                US334 In the bands between 17.7 GHz and 20.2 GHz, the following provisions shall apply:
                (a) In the bands between 17.8 GHz and 20.2 GHz, Federal space stations in both geostationary (GSO) and non-geostationary satellite orbits (NGSO) and associated earth stations in the fixed-satellite service (FSS) (space-to-Earth) may be authorized on a primary basis. For a Federal GSO FSS network to operate on a primary basis, the space station shall be located outside the arc, measured from east to west, 70-120° West longitude. Coordination between Federal FSS systems and non-Federal space and terrestrial systems operating in accordance with the United States Table of Frequency Allocations is required.
                (b) In the bands between 17.8 GHz and 20.2 GHz, Federal earth stations operating with Federal space stations shall be authorized on a primary basis only in the following areas: Denver, Colorado; Washington, DC; San Miguel, California; and Guam. Prior to the commencement of non-Federal terrestrial operations in these areas, the FCC shall coordinate with NTIA all applications for new stations and modifications to existing stations as specified in 47 CFR 1.924(f), 74.32, and 78.19(f). In the band 17.7-17.8 GHz, the FCC shall also coordinate with NTIA all applications for new stations and modifications to existing stations that support the operations of Multichannel Video Programming Distributors (MVPD) in these areas, as specified in the aforementioned regulations.

                (c) In the bands between 17.8 GHz and 19.7 GHz, the power flux-density (pfd) at the surface of the Earth produced by emissions from a Federal GSO space station or from a Federal space station in a NGSO constellation of 50 or fewer satellites, for all conditions and for all methods of modulation, shall not exceed the following values in any 1 MHz band:
                
                (1) −115 dB(W/m2) for angles of arrival above the horizontal plane (δ) between 0° and 5°,
                (2) −115 + 0.5(δ − 5) dB(W/m2) for δ between 5° and 25°, and
                (3) −105 dB(W/m2) for δ between 25° and 90°.
                (d) In the bands between 17.8 GHz and 19.3 GHz, the pfd at the surface of the Earth produced by emissions from a Federal space station in an NGSO constellation of 51 or more satellites, for all conditions and for all methods of modulation, shall not exceed the following values in any 1 MHz band:
                (1) −115 − X dB(W/m2) for δ between 0° and 5°,
                (2) −115 − X + ((10 + X)/20)(δ − 5) dB(W/m2) for δ between 5° and 25°, and
                (3) −105 dB(W/m2) for δ between 25° and 90°; where X is defined as a function of the number of satellites, n, in an NGSO constellation as follows:
                For n ≤ 288, X = (5/119) (n − 50) dB; and
                For n > 288, X = (1/69) (n + 402) dB.
                US337 In the band 13.75-13.8 GHz, the FCC shall coordinate earth stations in the fixed-satellite service with NTIA on a case-by-case basis in order to minimize harmful interference to the Tracking and Data Relay Satellite System's forward space-to-space link (TDRSS forward link-to-LEO).
                US338A In the band 1435-1452 MHz, operators of aeronautical telemetry stations are encouraged to take all reasonable steps to ensure that the unwanted emissions power does not exceed −28 dBW/27 MHz in the band 1400-1427 MHz. Operators of aeronautical telemetry stations that do not meet this limit shall first attempt to operate in the band 1452-1525 MHz prior to operating in the band 1435-1452 MHz.
                US340 The band 2-30 MHz is available on a non-interference basis to Federal and non-Federal maritime and aeronautical stations for the purposes of measuring the quality of reception on radio channels. See 47 CFR 87.149 for the list of protected frequencies and bands within this frequency range. Actual communications shall be limited to those frequencies specifically allocated to the maritime mobile and aeronautical mobile services.

                US342 In making assignments to stations of other services to which the bands:
                
                
                  13360-13410 kHz
                  25550-25670 kHz
                  37.5-38.25 MHz
                  322-328.6 MHz*
                  1330-1400 MHz*
                  1610.6-1613.8 MHz*
                  1660-1660.5 MHz*
                  1668.4-1670 MHz*
                  3260-3267 MHz*
                  3332-3339 MHz*
                  3345.8-3352.5 MHz*
                  4825-4835 MHz*
                  4950-4990 MHz
                  6650-6675.2 MHz*
                  14.47-14.5 GHz*
                  22.01-22.21 GHz*
                  22.21-22.5 GHz
                  22.81-22.86 GHz*
                  23.07-23.12 Gz*
                  31.2-31.3 GHz
                  36.43-36.5 GHz*
                  42.5-43.5 GHz
                  42.77-42.87 GHz*
                  43.07-43.17 GHz*
                  43.37-43.47 GHz*
                  48.94-49.04 GHz*
                  76-86 GHz
                  92-94 GHz
                  94.1-100 GHz
                  102-109.5 GHz
                  111.8-114.25 GHz
                  128.33-128.59 GHz*
                  129.23-129.49 GHz*
                  130-134 GHz
                  136-148.5 GHz
                  151.5-158.5 GHz
                  168.59-168.93 GHz*
                  171.11-171.45 GHz*
                  172.31-172.65 GHz*
                  173.52-173.85 GHz*
                  195.75-196.15 GHz*
                  209-226 GHz
                  241-250 GHz
                  252-275 GHz
                
                

                are allocated (*indicates radio astronomy use for spectral line observations), all practicable steps shall be taken to protect the radio astronomy service from harmful interference. Emissions from spaceborne or airborne stations can be particularly serious sources of interference to the radio astronomy service (see ITU Radio Regulations at Nos. 4.5 and 4.6 and Article 29).
                US343 In the mobile service, the frequencies between 1435 and 1525 MHz will be assigned for aeronautical telemetry and associated telecommand operations for flight testing of manned or unmanned aircraft and missiles, or their major components. Permissible usage includes telemetry associated with launching and reentry into the Earth's atmosphere as well as any incidental orbiting prior to reentry of manned objects undergoing flight tests. The following frequencies are shared on a co-equal basis with flight telemetering mobile stations: 1444.5, 1453.5, 1501.5, 1515.5, and 1524.5 MHz.
                US344 In the band 5091-5250 MHz, the FCC shall coordinate earth stations in the fixed-satellite service (Earth-to-space) with NTIA (see Recommendation ITU-R S.1342). In order to better protect the operation of the international standard system (microwave landing system) in the band 5000-5091 MHz, non-Federal tracking and telecommand operations should be conducted in the band 5150-5250 MHz.

                US346 Except as provided for below and by US222, Federal use of the band 2025-2110 MHz by the space operation service (Earth-to-space), Earth exploration-satellite service (Earth-to-space), and space research service (Earth-to-space) shall not constrain the deployment of the Television Broadcast Auxiliary Service, the Cable Television Relay Service, or the Local Television Transmission Service. To facilitate compatible operations between non-Federal terrestrial receiving stations at fixed sites and Federal earth station transmitters, coordination is required. To facilitate compatible operations between non-Federal terrestrial transmitting stations and Federal spacecraft receivers, the terrestrial transmitters in the band 2025-2110 MHz shall not be high-density systems (see Recommendations ITU-R SA.1154 and ITU-R F.1247). Military satellite control stations at the following sites shall operate on a co-equal, primary basis with non-Federal operations:
                
                
                  
                    Facility
                    Coordinates
                  
                  
                    Naval Satellite Control Network, Prospect Harbor, ME
                    44°24′16″ N, 068°00′46″ W
                  
                  
                    New Hampshire Tracking Station, New Boston AFS, NH
                    42°56′52″ N, 071°37′36″ W
                  
                  
                    Eastern Vehicle Check-out Facility & GPS Ground Antenna & Monitoring Station, Cape Canaveral, FL
                    28°29′09″ N, 080°34′33″ W
                  
                  
                    Buckley AFB, CO
                    39°42′55″ N, 104°46′36″ W
                  
                  
                    Colorado Tracking Station, Schriever AFB, CO
                    38°48′21″ N, 104°31′43″ W
                  
                  
                    Kirtland AFB, NM
                    34°59′46″ N, 106°30′28″ W
                  
                  
                    Camp Parks Communications Annex, Pleasanton, CA
                    37°43′51″ N, 121°52′50″ W
                  
                  
                    Naval Satellite Control Network, Laguna Peak, CA
                    34°06′31″ N, 119°03′53″ W
                  
                  
                    Vandenberg Tracking Station, Vandenberg AFB, CA
                    34°49′21″ N, 120°30′07″ W
                  
                  
                    Hawaii Tracking Station, Kaena Pt, Oahu, HI
                    21°33′44″ N, 158°14′31″ W
                  
                  
                    Guam Tracking Stations, Anderson AFB, and Naval CTS, Guam
                    13°36′54″ N, 144°51′18″ E
                  
                
                US347 In the band 2025-2110 MHz, non-Federal Earth-to-space and space-to-space transmissions may be authorized in the space research and Earth exploration-satellite services subject to such conditions as may be applied on a case-by-case basis. Such transmissions shall not cause harmful interference to Federal and non-Federal stations operating in accordance with the Table of Frequency Allocations.
                US349 The band 3650-3700 MHz is also allocated to the Federal radiolocation service on a non-interference basis for use by ship stations located at least 44 nautical miles in off-shore ocean areas on the condition that harmful interference is not caused to non-Federal operations.
                US350 In the band 1427-1432 MHz, Federal use of the land mobile service and non-Federal use of the fixed and land mobile services is limited to telemetry and telecommand operations as described further:
                (a) Medical operations. The use of the band 1427-1432 MHz for medical telemetry and telecommand operations (medical operations) shall be authorized for both Federal and non-Federal stations.

                (1) Medical operations shall be authorized in the band 1427-1429.5 MHz in the United States and its insular areas, except in the following locations: Austin/Georgetown, Texas; Detroit and Battle Creek, Michigan; Pittsburgh, Pennsylvania; Richmond/Norfolk, Virginia; Spokane, Washington; and Washington, DC metropolitan area (collectively, the “carved-out” locations). See Section 47 CFR 90.259(b)(4) for a detailed description of these areas.
                (2) In the carved-out locations, medical operations shall be authorized in the band 1429-1431.5 MHz.
                (3) Medical operations may operate on frequencies in the band 1427-1432 MHz other than those described in paragraphs (a)(1) and (2) only if the operations were registered with a designated frequency coordinator prior to April 14, 2010.
                (b) Non-medical operations. The use of the band 1427-1432 MHz for non-medical telemetry and telecommand operations (non-medical operations) shall be limited to non-Federal stations.
                (1) Non-medical operations shall be authorized on a secondary basis to the Wireless Medical Telemetry Service (WMTS) in the band 1427-1429.5 MHz and on a primary basis in the band 1429.5-1432 MHz in the United States and its insular areas, except in the carved-out locations.
                (2) In the carved-out locations, non-medical operations shall be authorized on a secondary basis in the band 1429-1431.5 MHz and on a primary basis in the bands 1427-1429 MHz and 1431.5-1432 MHz.
                US353 In the bands 56.24-56.29 GHz, 58.422-58.472 GHz, 59.139-59.189 GHz, 59.566-59.616 GHz, 60.281-60.331 GHz, 60.41-60.46 GHz, and 62.461-62.511 GHz, space-based radio astronomy observations may be made on an unprotected basis.
                US354 In the band 58.422-58.472 GHz, airborne stations and space stations in the space-to-Earth direction shall not be authorized.
                US356 In the band 13.75-14 GHz, an earth station in the fixed-satellite service shall have a minimum antenna diameter of 4.5 m and the e.i.r.p. of any emission should be at least 68 dBW and should not exceed 85 dBW. In addition the e.i.r.p., averaged over one second, radiated by a station in the radiolocation service shall not exceed 59 dBW. Receiving space stations in the fixed-satellite service shall not claim protection from radiolocation transmitting stations operating in accordance with the United States Table of Frequency Allocations. ITU Radio Regulation No. 5.43A does not apply.

                US357 In the band 13.75-14 GHz, geostationary space stations in the space research service for which information for advance publication has been received by the ITU Radiocommunication Bureau (Bureau) prior to 31 January 1992 shall operate on an equal basis with stations in the fixed-satellite service; after that date, new geostationary space stations in the space research service will operate on a secondary basis. Until those geostationary space stations in the space research service for which information for advance publication has been received by the Bureau prior to 31 January 1992 cease to operate in this band:
                a. The e.i.r.p. density of emissions from any earth station in the fixed-satellite service operating with a space station in geostationary-satellite orbit shall not exceed 71 dBW in any 6 MHz band from 13.77 to 13.78 GHz;
                b. The e.i.r.p. density of emissions from any earth station in the fixed-satellite service operating with a space station in non-geostationary-satellite orbit shall not exceed 51 dBW in any 6 MHz band from 13.77 to 13.78 GHz.
                Automatic power control may be used to increase the e.i.r.p. density in any 6 MHz band in these frequency ranges to compensate for rain attenuation, to the extent that the power flux-density at the fixed-satellite service space station does not exceed the value resulting from use by an earth station of an e.i.r.p. of 71 dBW or 51 dBW, as appropriate, in any 6 MHz band in clear-sky conditions.
                US359 In the band 15.43-15.63 GHz, use of the fixed-satellite service (Earth-to-space) is limited to non-Federal feeder links of non-geostationary systems in the mobile-satellite service. The FCC shall coordinate Earth stations in this band with NTIA (see Annex 3 of Recommendation ITU-R S.1340).
                US360 The band 33-36 GHz is also allocated to the fixed-satellite service (space-to-Earth) on a primary basis for Federal use. Coordination between Federal fixed-satellite service systems and non-Federal systems operating in accordance with the United States Table of Frequency Allocations is required.
                US362 The band 1670-1675 MHz is allocated to the meteorological-satellite service (space-to-Earth) on a primary basis for Federal use. Earth station use of this allocation is limited to Wallops Island, VA (37°56′44″ N, 75°27′37″ W), Fairbanks, AK (64°58′22″ N, 147°30′04″ W), and Greenbelt, MD (39°00′02″ N, 76°50′29″ W). Applicants for non-Federal stations within 100 kilometers of the Wallops Island or Fairbanks coordinates and within 65 kilometers of the Greenbelt coordinates shall notify NOAA in accordance with the procedures specified in 47 CFR 1.924.
                US364 Consistent with US18, stations may be authorized on a primary basis in the band 285-325 kHz for the specific purpose of transmitting differential global positioning system information.
                US378 In the band 1710-1755 MHz, the following provisions apply:
                (a) Federal fixed and tactical radio relay stations may operate indefinitely on a primary basis within 80 km of Cherry Point, NC (34°58′ N, 76°56′ W) and Yuma, AZ (32°32′ N, 113°58′ W).
                (b) Federal fixed and tactical radio relay stations shall operate on a secondary basis to primary non-Federal operations at the 14 sites listed below:
                
                  
                    State
                    Location
                    Coordinates
                  
                  
                    
                      80 km radius of operation centered on:
                    
                  
                  
                    CA
                    China Lake
                    35°41′ N, 117°41′ W.
                  
                  
                    CA
                    Pacific Missile Test Range/Point Mugu
                    34°07′ N, 119°30′ W.
                  
                  
                    FL
                    Eglin AFB
                    30°29′ N, 086°31′ W.
                  
                  
                    MD
                    Patuxent River
                    38°17′ N, 076°25′ W.
                  
                  
                    NM
                    White Sands Missile Range
                    33°00′ N, 106°30′ W.
                  
                  
                    NV
                    Nellis AFB
                    36°14′ N, 115°02′ W.
                  
                  
                    UT
                    Hill AFB
                    41°07′ N, 111°58′ W.
                  
                  
                    
                      50 km radius of operation centered on:
                    
                  
                  
                    AL
                    Fort Rucker
                    31°13′ N, 085°49′ W.
                  
                  
                    CA
                    Fort Irwin
                    35°16′ N, 116°41′ W.
                  
                  
                    GA
                    Fort Benning
                    32°22′ N, 084°56′ W.
                  
                  
                    GA
                    Fort Stewart
                    31°52′ N, 081°37′ W.
                  
                  
                    KY
                    Fort Campbell
                    36°41′ N, 087°28′ W.
                  
                  
                    NC
                    Fort Bragg
                    35°09′ N, 079°01′ W.
                  
                  
                    WA
                    Fort Lewis
                    47°05′ N, 122°36′ W.
                  
                
                (c) In the sub-band 1710-1720 MHz, precision guided munitions shall operate on a primary basis until inventory is exhausted or until December 31, 2008, whichever is earlier.
                (d) All other Federal stations in the fixed and mobile services shall operate on a primary basis until reaccommodated in accordance with the Commercial Spectrum Enhancement Act.
                US379 In the band 55.78-56.26 GHz, in order to protect stations in the Earth exploration-satellite service (passive), the maximum power density delivered by a transmitter to the antenna of a fixed service station is limited to−28.5 dB(W/MHz).

                US380 In the bands 1525-1544 MHz, 1545-1559 MHz, 1610-1645.5 MHz, 1646.5-1660.5 MHz, and 2483.5-2500 MHz, a non-Federal licensee in the mobile-satellite service (MSS) may also operate an ancillary terrestrial component in conjunction with its MSS network, subject to the Commission's rules for ancillary terrestrial component and subject to all applicable conditions and provisions of its MSS authorization.
                US382 In the band 39.5-40 GHz, Federal earth stations in the mobile-satellite service (space-to-Earth) shall not claim protection from non-Federal stations in the fixed and mobile services. ITU Radio Regulation No. 5.43A does not apply.
                US384 In the band 401-403 MHz, the non-Federal Earth exploration-satellite (Earth-to-space) and meteorological-satellite (Earth-to-space) services are limited to earth stations transmitting to Federal space stations.
                US385 Radio astronomy observations may be made in the bands 1350-1400 MHz, 1718.8-1722.2 MHz, and 4950-4990 MHz on an unprotected basis, and in the band 2655-2690 MHz on a secondary basis, at the following radio astronomy observatories:
                
                  
                     
                     
                     
                  
                  
                    Allen Telescope Array, Hat Creek, CA
                    Rectangle between latitudes 40°00′ N and 42°00′ N and between longitudes 120°15′ W and 122°15′ W.
                  
                  
                    NASA Goldstone Deep Space Communications Complex, Goldstone, CA
                    80 kilometers (50 mile) radius centered on 35°20′ N, 116°53′ W.
                  
                  
                    National Astronomy and Ionosphere Center, Arecibo, PR
                    Rectangle between latitudes 17°30′ N and 19°00′ N and between longitudes 65°10′ W and 68°00′ W.
                  
                  
                    National Radio Astronomy Observatory, Socorro, NM
                    Rectangle between latitudes 32°30′ N and 35°30′ N and between longitudes 106°00′ W and 109°00′ W.
                  
                  
                    National Radio Astronomy Observatory, Green Bank, WV
                    Rectangle between latitudes 37°30′ N and 39°15′ N and between longitudes 78°30′ W and 80°30′ W.
                  
                  
                    National Radio Astronomy Observatory, Very Long Baseline Array Stations
                    80 kilometer radius centered on:
                  
                  
                     
                    North latitude
                    West longitude
                  
                  
                    Brewster, WA
                    48°08′
                    119°41′
                  
                  
                    Fort Davis, TX
                    30°38′
                    103°57′
                  
                  
                    Hancock, NH
                    42°56′
                    71°59′
                  
                  
                    Kitt Peak, AZ
                    31°57′
                    111°37′
                  
                  
                    Los Alamos, NM
                    35°47′
                    106°15′
                  
                  
                    Mauna Kea, HI
                    19°48′
                    155°27′
                  
                  
                    North Liberty, IA
                    41°46′
                    91°34′
                  
                  
                    Owens Valley, CA
                    37°14′
                    118°17′
                  
                  
                    Pie Town, NM
                    34°18′
                    108°07′
                  
                  
                    Saint Croix, VI
                    17°45′
                    64°35′
                  
                  
                    Owens Valley Radio Observatory, Big Pine, CA
                    Two contiguous rectangles, one between latitudes 36°00′ N and 37°00′ N and between longitudes 117°40′ W and 118°30′ W and the second between latitudes 37°00′ N and 38°00′ N and between longitudes 118°00′ W and 118°50′ W.
                  
                

                (a) In the bands 1350-1400 MHz and 4950-4990 MHz, every practicable effort will be made to avoid the assignment of frequencies to stations in the fixed and mobile services that could interfere with radio astronomy observations within the geographic areas given above. In addition, every practicable effort will be made to avoid assignment of frequencies in these bands to stations in the aeronautical mobile service which operate outside of those geographic areas, but which may cause harmful interference to the listed observatories. Should such assignments result in harmful interference to these observatories, the situation will be remedied to the extent practicable.

                (b) In the band 2655-2690 MHz, for radio astronomy observations performed at the locations listed above, licensees are urged to coordinate their systems through the National Science Foundation, Division of Astronomical Sciences, Electromagnetic Spectrum Management Unit, 2415 Eisenhower Avenue, Alexandria, VA 22314; Email: esm@nsf.gov.
                
                US390 Federal stations in the space research service (active) operating in the band 5350-5460 MHz shall not cause harmful interference to, nor claim protection from, Federal and non-Federal stations in the aeronautical radionavigation service nor Federal stations in the radiolocation service.
                US391 In the band 2495-2500 MHz, the mobile-satellite service (space-to-Earth) shall not receive protection from non-Federal stations in the fixed and mobile except aeronautical mobile services operating in that band.
                US397 In the band 432-438 MHz, the Earth exploration-satellite service (active) is allocated on a secondary basis for Federal use. Stations in the Earth exploration-satellite service (active) shall not be operated within line-of-sight of the United States except for the purpose of short duration pre-operational testing. Operations under this allocation shall not cause harmful interference to, nor claim protection from, any other services allocated in the band 432-438 MHz in the United States, including secondary services and the amateur-satellite service.
                US402 In the band 17.3-17.7 GHz, existing Federal satellites and associated earth stations in the fixed-satellite service (Earth-to-space) are authorized to operate on a primary basis in the frequency bands and areas listed below. Receiving earth stations in the broadcasting-satellite service within the bands and areas listed below shall not claim protection from Federal earth stations in the fixed-satellite service.
                (a) 17.600-17.700 GHz for stations within a 120 km radius of 38°49′ N latitude and 76°52′ W longitude.
                (b) 17.375-17.475 GHz for stations within a 160 km radius of 39°42′ N latitude and 104°45′ W longitude.
                US433 In the band 3550-3650 MHz, the following provisions shall apply to Federal use of the aeronautical radionavigation (ground-based) and radiolocation services and to non-Federal use of the fixed and mobile except aeronautical mobile services:

                (a) Non-Federal stations in the fixed and mobile except aeronautical mobile services are restricted to stations in the Citizens Broadband Radio Service and shall not cause harmful interference to, or claim protection from, Federal stations in the aeronautical radionavigation (ground-based) and radiolocation services at the locations listed at: ntia.doc.gov/category/3550-3650-mhz. New and modified federal stations shall be allowed at current or new locations, subject only to approval through the National Telecommunications and Information Administration frequency assignment process with new locations added to the list at: ntia.doc.gov/category/3550-3650-mhz. Coordination of the Federal stations with Citizens Broadband Radio Service licensees or users is not necessary. Federal operations, other than airborne radiolocation systems, shall be protected consistent with the procedures set forth in 47 CFR 96.15 and 96.67.
                (b) Non-federal fixed and mobile stations shall not claim protection from federal airborne radar systems.
                (c) Federal airborne radar systems shall not claim protection from non-Federal stations in the fixed and mobile except aeronautical mobile services operating in the band.

                US444 The frequency band 5030-5150 MHz is to be used for the operation of the international standard system (microwave landing system) for precision approach and landing. In the frequency band 5030-5091 MHz, the requirements of this system shall have priority over other uses of this band. For the use of the frequency band 5091-5150 MHz, US444A and Resolution 114 (Rev.WRC-12) of the ITU Radio Regulations apply.

                US444A The band 5091-5150 MHz is also allocated to the fixed-satellite service (Earth-to-space) on a primary basis for non-Federal use. This allocation is limited to feeder links of non-geostationary satellite systems in the mobile-satellite service and is subject to coordination under No. 9.11A of the ITU Radio Regulations. In the band 5091-5150 MHz, the following conditions also apply:
                (a) Prior to January 1, 2018, the use of the band 5091-5150 MHz by feeder links of non-geostationary-satellite systems in the mobile-satellite service shall be made in accordance with Resolution 114 (Rev.WRC-12);
                (b) After January 1, 2016, no new assignments shall be made to earth stations providing feeder links of non-geostationary mobile-satellite systems; and
                (c) After January 1, 2018, the fixed-satellite service will become secondary to the aeronautical radionavigation service.
                US444B In the band 5091-5150 MHz, the following provisions shall apply to the aeronautical mobile service:
                (a) Use is restricted to:

                (1) Systems operating in the aeronautical mobile (R) service (AM(R)S) in accordance with international aeronautical standards, limited to surface applications at airports, and in accordance with Resolution 748 (Rev. WRC-12) (i.e., AeroMACS); and
                (2) Aeronautical telemetry transmissions from aircraft stations (AMT) in accordance with Resolution 418 (Rev. WRC-12).
                (b) Consistent with Radio Regulation No. 4.10, airport surface wireless systems operating in the AM(R)S have priority over AMT systems in the band.
                (c) Operators of AM(R)S and AMT systems at the following airports are urged to cooperate with each other in the exchange of information about planned deployments of their respective systems so that the prospects for compatible sharing of the band are enhanced:
                (1) Boeing Field/King County Intl Airport, Seattle, WA;
                (2) Lambert-St. Louis Intl Airport, St. Louis, MO;
                (3) Charleston AFB/Intl Airport, Charleston, SC;
                (4) Wichita Dwight D. Eisenhower National Airport, Wichita, KS;
                (5) Roswell Intl Air Center Airport, Roswell, NM; and
                (6) William P. Gwinn Airport, Jupiter, FL. Other airports may be addressed on a case-by-case basis.
                (d) Aeronautical fixed communications that are an integral part of the AeroMACS system authorized in paragraph (a)(1) are also authorized on a primary basis.
                US475 The use of the band 9300-9500 MHz by the aeronautical radionavigation service is limited to airborne radars and associated airborne beacons. In addition, ground-based radar beacons in the aeronautical radionavigation service are permitted in the band 9300-9320 MHz on the condition that harmful interference is not caused to the maritime radionavigation service.
                US476A In the band 9300-9500 MHz, Federal stations in the Earth exploration-satellite service (active) and space research service (active) shall not cause harmful interference to, nor claim protection from, stations of the radionavigation and Federal radiolocation services.
                US482 In the band 10.6-10.68 GHz, the following provisions and urgings apply:
                (a) Non-Federal use of the fixed service shall be restricted to point-to-point stations, with each station supplying not more than −3 dBW of transmitter power to the antenna, producing not more than 40 dBW of EIRP, and radiating at an antenna main beam elevation angle of 20° or less. Licensees holding a valid authorization on August 6, 2015 to operate in this band may continue to operate as authorized, subject to proper license renewal.
                (b) In order to minimize interference to the Earth exploration-satellite service (passive) receiving in this band, licensees of stations in the fixed service are urged to:
                (1) Limit the maximum transmitter power supplied to the antenna to −15 dBW; and
                (2) Employ automatic transmitter power control (ATPC).
                The maximum transmitter power supplied to the antenna of stations using ATPC may be increased by a value corresponding to the ATPC range, up to a maximum of −3 dBW.
                US511E The use of the band 15.4-15.7 GHz by the radiolocation service is limited to Federal systems requiring a necessary bandwidth greater than 1600 MHz that cannot be accommodated within the band 15.7-17.3 GHz except as described below. In the band 15.4-15.7 GHz, stations operating in the radiolocation service shall not cause harmful interference to, nor claim protection from, radars operating in the aeronautical radionavigation service. Radar systems operating in the radiolocation service shall not be developed solely for operation in the band 15.4-15.7 GHz. Radar systems requiring use of the band 15.4-15.7 GHz for testing, training, and exercises may be accommodated on a case-by-case basis.

                US519 The band 18-18.3 GHz is also allocated to the meteorological-satellite service (space-to-Earth) on a primary basis. Its use is limited to geostationary satellites and shall be in accordance with the provisions of Article 21, Table 21-4 of the ITU Radio Regulations.
                
                US532 In the bands 21.2-21.4 GHz, 22.21-22.5 GHz, and 56.26-58.2 GHz, the space research and Earth exploration-satellite services shall not receive protection from the fixed and mobile services operating in accordance with the Table of Frequency Allocations.
                US550A In the band 36-37 GHz, the following provisions shall apply:
                (a) For stations in the mobile service, the transmitter power supplied to the antenna shall not exceed −10 dBW, except that the maximum transmitter power may be increased to −3 dBW for stations used for public safety and disaster management.
                (b) For stations in the fixed service, the elevation angle of the antenna main beam shall not exceed 20° and the transmitter power supplied to the antenna shall not exceed:
                (1) −5 dBW for hub stations of point-to-multipoint systems; or
                (2) −10 dBW for all other stations, except that the maximum transmitter power of stations using automatic transmitter power control (ATPC) may be increased by a value corresponding to the ATPC range, up to a maximum of −7 dBW.

                US565 The following frequency bands in the range 275-1000 GHz are identified for passive service applications:
                
                —Radio astronomy service: 275-323 GHz, 327-371 GHz, 388-424 GHz, 426-442 GHz, 453-510 GHz, 623-711 GHz, 795-909 GHz and 926-945 GHz;

                —Earth exploration-satellite service (passive) and space research service (passive): 275-286 GHz, 296-306 GHz, 313-356 GHz, 361-365 GHz, 369-392 GHz, 397-399 GHz, 409-411 GHz, 416-434 GHz, 439-467 GHz, 477-502 GHz, 523-527 GHz, 538-581 GHz, 611-630 GHz, 634-654 GHz, 657-692 GHz, 713-718 GHz, 729-733 GHz, 750-754 GHz, 771-776 GHz, 823-846 GHz, 850-854 GHz, 857-862 GHz, 866-882 GHz, 905-928 GHz, 951-956 GHz, 968-973 GHz and 985-990 GHz.
                
                The use of the range 275-1000 GHz by the passive services does not preclude use of this range by active services. This provision does not establish priority of use in the United States Table of Frequency Allocations, and does not preclude or constrain any active service use or future allocation of frequency bands in the 275-3000 GHz range.
                Non-Federal Government (NG) Footnotes
                (These footnotes, each consisting of the letters “NG” followed by one or more digits, denote stipulations applicable only to non-Federal operations and thus appear solely in the non-Federal Table.)
                NG1 The band 535-1705 kHz is also allocated to the mobile service on a secondary basis for the distribution of public service information from Travelers Information Stations operating in accordance with the provisions of 47 CFR 90.242 on 10 kilohertz spaced channels from 540 kHz to 1700 kHz.
                NG2 Facsimile broadcasting stations may be authorized in the band 88-108 MHz.
                NG3 Control stations in the domestic public mobile radio service may be authorized frequencies in the band 72-73 and 75.4-76 MHz on the condition that harmful interference will not be caused to operational fixed stations.
                NG4 The use of the frequencies in the band 152.84-153.38 MHz may be authorized, in any area, to remote pickup broadcast base and mobile stations on the condition that harmful interference will not be caused to stations operating in accordance with the Table of Frequency Allocations.
                NG5 In the band 535-1705 kHz, AM broadcast licensees and permittees may use their AM carrier on a secondary basis to transmit signals intended for both broadcast and non-broadcast purposes. In the band 88-108 MHz, FM broadcast licensees and permittees are permitted to use subcarriers on a secondary basis to transmit signals intended for both broadcast and non-broadcast purposes. In the bands 54-72, 76-88, 174-216, 470-608, and 614-698 MHz, TV broadcast licensees and permittees are permitted to use subcarriers on a secondary basis for both broadcast and non-broadcast purposes. Use of the band 614-698 MHz is subject to the provisions specified in NG33.
                NG6 Stations in the public safety radio services authorized as of June 30, 1958, to use frequencies in the band 159.51-161.79 MHz in areas other than Puerto Rico and the Virgin Islands may continue such operation, including expansion of existing systems, on the condition that harmful interference will not be caused to stations in the services to which these bands are allocated. In Puerto Rico and the Virgin Islands this authority is limited to frequencies in the band 160.05-161.37 MHz. No new public radio service system will be authorized to operate on these frequencies.

                NG7 In the bands 2000-2065, 2107-2170, and 2194-2495 kHz, fixed stations associated with the maritime mobile service may be authorized, for purposes of communication with coast stations, to use frequencies assignable to ship stations in these bands on the condition that harmful interference will not be caused to services operating in accordance with the Table of Frequency Allocations. See 47 CFR 80.371(a) for the list of available carrier frequencies.
                NG8 In the band 472-479 kHz, non-Federal stations in the maritime mobile service that were licensed or applied for prior to July 14, 2017 may continue to operate on a primary basis, subject to periodic license renewals.
                NG14 TV broadcast stations authorized to operate in the bands 54-72, 76-88, 174-216, 470-608, and 614-698 MHz may use a portion of the television vertical blanking interval for the transmission of telecommunications signals, on the condition that harmful interference will not be caused to the reception of primary services, and that such telecommunications services must accept any interference caused by primary services operating in these bands. Use of the band 614-698 MHz is subject to the provisions specified in NG33.
                NG16 In the bands 72-73 MHz and 75.4-76 MHz, frequencies may be authorized for mobile operations in the Industrial/Business Radio Pool, subject to not causing interference to the reception of broadcast television signals on channels 4 and 5.
                NG17 Stations in the land transportation radio services authorized as of May 15, 1958 to operate on the frequency 161.61 MHz may, upon proper application, continue to be authorized for such operation, including expansion of existing systems, on the condition that harmful interference will not be caused to the operation of any authorized station in the maritime mobile service. No new land transportation radio service system will be authorized to operate on 161.61 MHz.
                NG22 The frequencies 156.050 and 156.175 MHz may be assigned to stations in the maritime mobile service for commercial and port operations in the New Orleans Vessel Traffic Service (VTS) area and the frequency 156.250 MHz may be assigned to stations in the maritime mobile service for port operations in the New Orleans and Houston VTS areas.

                NG28 In Puerto Rico and the United States Virgin Islands, the band 160.86-161.4 MHz is available for assignment to remote pickup broadcast stations on a shared basis with stations in the Industrial/Business Pool.
                NG30 In Puerto Rico, the band 942-944 MHz is alternatively allocated to the fixed service (aural broadcast auxiliary stations).
                NG32 Frequencies in the bands 454.6625-454.9875 MHz and 459.6625-459.9875 MHz may be assigned to domestic public land and mobile stations to provide a two-way air-ground public radiotelephone service.
                NG33 In the band 614-698 MHz, the following provisions shall apply:
                (a) Until July 13, 2020, stations in the broadcasting service and other authorized uses may operate as follows:

                (1) Full power and Class A television (TV) stations, i.e., broadcast TV stations, may operate on a co-equal, primary basis with stations in the fixed and mobile services until such stations terminate operations on their pre-auction television channels in accordance with § 73.3700(b)(4).
                (2) Low power TV (LPTV) and TV translator stations may operate on a secondary basis to stations in the fixed and mobile services and to broadcast TV stations, and fixed TV broadcast auxiliary stations may operate on a secondary basis to LPTV and TV translator stations, unless such stations are required to terminate their operations earlier in accordance with § 73.3700(g)(4) or § 74.602(h)(5)-(6).
                (3) Low power auxiliary stations (LPAS), including wireless assist video devices (WAVDs), may operate on a secondary basis to all other authorized stations in accordance with § 74.802(f) and § 74.870(i).
                (4) Unlicensed wireless microphones and white space devices (WSDs) may operate on a non-interference basis, unless such devices are required to terminate operations earlier in accordance with § 15.236(c)(2) or § 15.707(a)(1)-(2), (5), respectively.
                (b) After July 13, 2020, only the following types of radiofrequency devices that are authorized in paragraph (a) may continue to operate:
                (1) LPTV and TV translator stations may operate on a secondary basis to stations in the fixed and mobile services in the sub-bands 617-652 MHz and 663-698 MHz until required to terminate their operations in accordance with § 73.3700(g)(4).
                (2) LPAS may operate in the sub-band 653-657 MHz and unlicensed wireless microphones may operate in the sub-bands 614-616 MHz and 657-663 MHz.
                (3) WSDs may operate in: (i) The sub-bands 617-652 MHz and 663-698 MHz, except in those areas where their use is prohibited in accordance with §§ 15.707(a)(5) and 15.713(b)(2)(iv), and (ii) the sub-band 657-663 MHz, in accordance with § 15.707(a)(4).
                NG34 The bands 758-775 MHz and 788-805 MHz are available for assignment to the public safety services, as described in 47 CFR part 90.
                NG35 Frequencies in the bands 928-929 MHz, 932-932.5 MHz, 941-941.5 MHz, and 952-960 MHz may be assigned for multiple address systems and associated mobile operations on a primary basis.
                NG41 In the band 2120-2180 MHz, the following provisions shall apply to grandfathered stations in the fixed service:
                (a) In the sub-band 2160-2162 MHz, authorizations in the Broadband Radio Service (BRS) applied for after January 16, 1992 shall be granted on a secondary basis to Advanced Wireless Services (AWS). In the band 2150-2162 MHz, all other BRS stations shall operate on a primary basis until December 9, 2021, and may continue to operate on a secondary basis thereafter, unless said facility is relocated in accordance with 47 CFR 27.1250 through 27.1255.
                (b) In the sub-band 2160-2180 MHz, fixed stations authorized pursuant to 47 CFR part 101 may continue to operate on a secondary basis to AWS.
                NG50 In the band 10-10.5 GHz, non-Federal stations in the radiolocation service shall not cause harmful interference to the amateur service; and in the sub-band 10.45-10.5 GHz, these stations shall not cause harmful interference to the amateur-satellite service.
                NG51 In Puerto Rico and the United States Virgin Islands, the use of band 150.8-151.49 MHz by the fixed and land mobile services is limited to stations in the Industrial/Business Pool.

                NG52 Except as provided for by NG527A, use of the bands 10.7-11.7 GHz (space-to-Earth) and 12.75-13.25 GHz (Earth-to-space) by geostationary satellites in the fixed-satellite service shall be limited to international systems, i.e., other than domestic systems.
                NG53 In the band 13.15-13.25 GHz, the following provisions shall apply:
                (a) The sub-band 13.15-13.2 GHz is reserved for television pickup (TVPU) and cable television relay service (CARS) pickup stations inside a 50 km radius of the 100 television markets delineated in 47 CFR 76.51; and outside these areas, TVPU stations, CARS stations and non-geostationary satellite orbit fixed-satellite service (NGSO FSS) gateway earth stations shall operate on a co-primary basis.
                (b) The sub-band 13.2-13.2125 GHz is reserved for TVPU stations on a primary basis and for CARS pickup stations on a secondary basis inside a 50 km radius of the 100 television markets delineated in 47 CFR 76.51; and outside these areas, TVPU stations and NGSO FSS gateway earth stations shall operate on a co-primary basis and CARS stations shall operate on a secondary basis.

                (c) In the band 13.15-13.25 GHz, fixed television auxiliary stations licensed pursuant to applications accepted for filing before September 1, 1979, may continue operation, subject to periodic license renewals.
                

                (d) In the sub-band 13.15-13.2125 GHz, NGSO FSS gateway uplink transmissions shall be limited to a maximum e.i.r.p. of 3.2 dBW towards 0° on the radio horizon.
                
                
                  Note:
                  The above provisions shall not apply to geostationary satellite orbit (GSO) FSS operations in the band 12.75-13.25 GHz.
                
                
                NG56 In the bands 72-73 and 75.4-76 MHz, the use of mobile radio remote control of models is on a secondary basis to all other fixed and mobile operations. Such operations are subject to the condition that interference will not be caused to common carrier domestic public stations, to remote control of industrial equipment operating in the band 72-76 MHz, or to the reception of television signals on channels 4 (66-72 MHz) or 5 (76-82 MHz). Television interference shall be considered to occur whenever reception of regularly used television signals is impaired or destroyed, regardless of the strength of the television signal or the distance to the television station.
                NG57 The use of the band 12.75-13.25 GHz by non-geostationary-satellite systems in the fixed-satellite service is limited to communications with individually licensed earth stations.
                NG59 The frequencies 37.60 and 37.85 MHz may be authorized only for use by base, mobile, and operational fixed stations participating in an interconnected or coordinated power service utility system.
                NG60 In the band 31-31.3 GHz, for stations in the fixed service authorized after August 6, 2018, the unwanted emissions power in any 100 MHz of the 31.3-31.5 GHz Earth exploration-satellite service (passive) band shall be limited to −38 dBW (−38 dBW/100 MHz), as measured at the input to the antenna.
                NG62 In the bands 28.5-29.1 GHz and 29.25-29.5 GHz, stations in the fixed-satellite service shall not cause harmful interference to, or claim protection from, stations in the fixed service operating under the following call signs: KEB35, KGB72, KGC79, KIL20, KME49, KQG58, KQH74, KSA96, KSE73, KVH83, KYJ33, KZS88, WAX78, WLT380, WMK817, WML443, WMP367, and WSL69.
                NG63 In the band 37.5-40 GHz, earth station operations in the fixed-satellite service (space-to-Earth) shall not claim protection from stations in the fixed and mobile services, except where individually licensed earth stations are authorized pursuant to 47 CFR 25.136.
                NG65 In the bands 24.75-25.25 GHz, 47.2-48.2 GHz, and 50.4-51.4 GHz, stations in the fixed and mobile services may not claim protection from individually licensed earth stations authorized pursuant to 47 CFR 25.136. However, nothing in this footnote shall limit the right of Upper Microwave Flexible Use Service licensees to operate in conformance with the technical rules contained in 47 CFR part 30. The Commission reserves the right to monitor developments and to undertake further action concerning interference between Upper Microwave Flexible Use Service and Fixed-Satellite Service, including aggregate interference to satellite receivers, if appropriate.
                NG66 The band 470-512 MHz (TV channels 14-20) is allocated to the broadcasting service on an exclusive basis throughout the United States and its insular areas, except as described below:
                (a) In the urbanized areas listed in the table below, the indicated frequency bands are allocated to the land mobile service on an exclusive basis for assignment to eligibles in the Public Mobile Services, the Public Safety Radio Pool, and the Industrial/Business Radio Pool, except that:
                (1) Licensees in the land mobile service that are regulated as Commercial Mobile Radio Service (CMRS) providers may also use their assigned spectrum to provide fixed service on a primary basis.
                (2) The use of the band 482-488 MHz (TV channel 16) is limited to eligibles in the Public Safety Radio Pool in or near (i) the Los Angeles urbanized area; and (ii) New York City; Nassau, Suffolk, and Westchester Counties in New York State; and Bergen County, NJ.
                
                  
                    Urbanized area
                    Bands(MHz)
                    
                    TV channels
                  
                  
                    Boston, MA
                    470-476, 482-488
                    14, 16
                  
                  
                    Chicago, IL-Northwestern IN
                    470-476, 476-482
                    14, 15
                  
                  
                    Cleveland, OH
                    470-476, 476-482
                    14, 15
                  
                  
                    Dallas-Fort Worth, TX
                    482-488
                    16
                  
                  
                    Detroit, MI
                    476-482, 482-488
                    15, 16
                  
                  
                    Houston, TX
                    488-494
                    17
                  
                  
                    Los Angeles, CA
                    470-476, 482-488, 506-512
                    14, 16, 20
                  
                  
                    Miami, FL
                    470-476
                    14
                  
                  
                    New York, NY-Northeastern NJ
                    470-476, 476-482, 482-488
                    14, 15, 16
                  
                  
                    Philadelphia, PA-NJ
                    500-506, 506-512
                    19, 20
                  
                  
                    Pittsburgh, PA
                    470-476, 494-500
                    14, 18
                  
                  
                    San Francisco-Oakland, CA
                    482-488, 488-494
                    16, 17
                  
                  
                    Washington, DC-MD-VA
                    488-494, 494-500
                    17, 18
                  
                
                
                (b) In the Gulf of Mexico offshore from the Louisiana-Texas coast, the band 476-494 MHz (TV channels 15-17) is allocated to the fixed and mobile services on a primary basis for assignment to eligibles in the Public Mobile and Private Land Mobile Radio Services.
                (c) In Hawaii, the band 488-494 MHz (TV channel 17) is allocated exclusively to the fixed service for use by common carrier control and repeater stations for point-to-point inter-island communications only.
                (d) The use of these allocations is further subject to the conditions set forth in 47 CFR parts 22 and 90.
                NG70 In Puerto Rico and the Virgin Islands only, the bands 159.240-159.435 and 160.410-160.620 MHz are also available for assignment to base stations and mobile stations in the special industrial radio service.
                NG92 The band 1900-2000 kHz is also allocated on a primary basis to the maritime mobile service in Regions 2 and 3 and to the radiolocation service in Region 2, and on a secondary basis to the radiolocation service in Region 3. The use of these allocations is restricted to radio buoy operations on the open sea and the Great Lakes. Stations in the amateur, maritime mobile, and radiolocation services in Region 2 shall be protected from harmful interference only to the extent that the offending station does not operate in compliance with the technical rules applicable to the service in which it operates.
                NG111 The band 157.4375-157.4625 MHz may be used for one way paging operations in the special emergency radio service.
                NG112 The frequencies 25.04, 25.08, 150.980, 154.585, 158.445, 159.480, 454.000 and 459.000 MHz may be authorized to stations in the Industrial/Business Pool for use primarily in oil spill containment and cleanup operations and secondarily in regular land mobile communication.
                NG115 In the bands 54-72 MHz, 76-88 MHz, 174-216 MHz, 470-608 MHz, and 614-698 MHz, wireless microphones and wireless assist video devices may be authorized on a non-interference basis, subject to the terms and conditions set forth in 47 CFR part 74, subpart H.
                NG118 In the bands 2025-2110 MHz, 6875-7125 MHz, and 12.7-13.25 GHz, television translator relay stations may be authorized to use frequencies on a secondary basis to other stations in the Television Broadcast Auxiliary Service that are operating in accordance with the Table of Frequency Allocations.
                NG124 In the bands 30.85-34, 37-38, 39-40, 42-47.41, 150.995-156.25, 158.715-159.465, 453.0125-453.9875, 458.0125-458.9875, 460.0125-465.6375, and 467.9375-467.9875 MHz, police licensees are authorized to operate low-power transmitters on a secondary basis in accordance with the provisions of 47 CFR 2.803 and 90.20(e)(5).
                NG141 In Alaska, the frequencies 42.4 MHz and 44.1 MHz are authorized on a primary basis for meteor burst communications by fixed stations in the Rural Radio Service operating under the provisions of 47 CFR part 22. In Alaska, the frequencies 44.2 MHz and 45.9 MHz are authorized on a primary basis for meteor burst communications by fixed private radio stations operating under the provisions of 47 CFR part 90. The private radio station frequencies may be used by Common Carrier stations on a secondary, noninterference basis and the Common Carrier frequencies may be used by private radio stations for meteor burst communications on a secondary, noninterference basis. Users shall cooperate to the extent practical to minimize potential interference. Stations utilizing meteor burst communications shall not cause harmful interference to stations of other radio services operating in accordance with the Table of Frequency Allocations.
                NG143 In the band 11.7-12.2 GHz, protection from harmful interference shall be afforded to transmissions from space stations not in conformance with ITU Radio Regulation No. 5.488 only if the operations of such space stations impose no unacceptable constraints on operations or orbit locations of space stations in conformance with No. 5.488.
                NG147 In the band 2483.5-2500 MHz, non-Federal stations in the fixed and mobile services that are licensed under 47 CFR parts 74, 90, or 101, which were licensed as of July 25, 1985, and those whose initial applications were filed on or before July 25, 1985, may continue to operate on a primary basis with the mobile-satellite and radiodetermination-satellite services, and in the sub-band 2495-2500 MHz, these grandfathered stations may also continue to operate on a primary basis with stations in the fixed and mobile except aeronautical mobile services that are licensed under 47 CFR part 27.
                NG148 The frequencies 154.585 MHz, 159.480 MHz, 160.725 MHz, 160.785 MHz, 454.000 MHz and 459.000 MHz may be authorized to maritime mobile stations for offshore radiolocation and associated telecommand operations.
                NG149 The bands 54-72, 76-88, 174-216, 470-608, and 614-698 MHz are also allocated to the fixed service to permit subscription television operations in accordance with 47 CFR part 73. Use of the band 614-698 MHz is subject to the provisions specified in NG33.
                NG152 The use of the band 219-220 MHz by the amateur service is limited to stations participating, as forwarding stations, in point-to-point fixed digital message forwarding systems, including intercity packet backbone networks.

                NG155 The bands 159.500-159.675 MHz and 161.375-161.550 MHz are allocated to the maritime service as described in 47 CFR part 80. Additionally, the frequencies 159.550, 159.575 and 159.600 MHz are available for low-power intership communications.
                NG159 In the band 698-806 MHz, stations authorized under 47 CFR part 74, subparts F and G may continue to operate indefinitely on a secondary basis to all other stations operating in that band.
                NG160 In the band 5850-5925 MHz, the use of the non-Federal mobile service is limited to Dedicated Short Range Communications operating in the Intelligent Transportation System radio service.
                NG163 The use of the band 17.3-17.7 GHz by the broadcasting-satellite service is limited to geostationary satellites.
                NG164 The use of the band 18.6-18.8 GHz by the fixed-satellite service is limited to geostationary-satellite networks.
                NG165 In the bands 18.8-19.3 GHz and 28.6-29.1 GHz, geostationary-satellite networks in the fixed-satellite service shall not cause harmful interference to, or claim protection from, non-geostationary-satellite systems in the fixed-satellite service.
                NG166 The use of the bands 19.4-19.6 GHz and 29.1-29.25 GHz by the fixed-satellite service is limited to feeder links for non-geostationary-satellite systems in the mobile-satellite service.
                NG169 After December 1, 2000, operations on a primary basis by the fixed-satellite service (space-to-Earth) in the band 3650-3700 MHz shall be limited to grandfathered earth stations. All other fixed-satellite service earth station operations in the band 3650-3700 MHz shall be on a secondary basis. Grandfathered earth stations are those authorized prior to December 1, 2000, or granted as a result of an application filed prior to December 1, 2000, and constructed within 12 months of initial authorization. License applications for primary operations for new earth stations, major amendments to pending earth station applications, or applications for major modifications to earth station facilities filed on or after December 18, 1998, and prior to December 1, 2000, shall not be accepted unless the proposed facilities are within 16.1 kilometers (10 miles) of an authorized primary earth station operating in the band 3650-3700 MHz. License applications for primary operations by new earth stations, major amendments to pending earth station applications, and applications for major modifications to earth station facilities, filed after December 1, 2000, shall not be accepted, except for changes in polarization, antenna orientation or ownership of a grandfathered earth station.
                NG171 In the band 6875-7125 MHz, the following two channels should be used for airborne TV pickup stations, wherever possible: 7075-7100 MHz and 7100-7125 MHz.
                NG172 In the band 7025-7075 MHz, the fixed-satellite service (space-to-Earth) is allocated on a primary basis, but the use of this allocation shall be limited to two grandfathered satellite systems. Associated earth stations located within 300 meters of the following locations shall be grandfathered: (a) In the band 7025-7075 MHz, Brewster, WA (48°08′46.7″ N., 119°42′8.0″ W.); and (b) In the sub-band 7025-7055 MHz, Clifton, TX (31°47′58.5″ N., 97°36′46.7″ W.) and Finca Pascual, PR (17°58′41.8″ N., 67°8′12.6″ W.).
                NG173 In the band 216-220 MHz, secondary telemetry operations are permitted subject to the requirements of 47 CFR 90.259. After January 1, 2002, no new assignments shall be authorized in the sub-band 216-217 MHz.
                NG175 In the band 38.6-40 GHz, television pickup stations that were authorized on or before April 16, 2003, may continue to operate on a secondary basis to stations operating in accordance with the Table of Frequency Allocations.
                NG182 In the band 3700-4200 MHz, the following provisions shall apply:
                (a) Except as provided in paragraph (c)(1) of this footnote, any currently authorized space stations serving the contiguous United States may continue to operate on a primary basis, but no applications for new space station authorizations or new petitions for market access shall be accepted for filing after June 21, 2018, other than applications by existing operators in the band seeking to make more efficient use of the band 4000-4200 MHz. Applications for extension, cancellation, replacement, or modification of existing space station authorizations in the band will continue to be accepted and processed normally.
                (b) In areas outside the contiguous United States, the band 3700-4000 MHz is also allocated to the fixed-satellite service (space-to-Earth) on a primary basis.
                (c) In the contiguous United States, i.e., the contiguous 48 states and the District of Columbia as defined by Partial Economic Areas Nos. 1-41, 43-211, 213-263, 265-297, 299-359, and 361-411, which includes areas within 12 nautical miles of the U.S. Gulf coastline (see § 27.6(m) of this chapter), the following provisions apply:
                (1) Incumbent use of the fixed-satellite service (space-to-Earth) in the band 3700-4000 MHz is subject to the provisions of §§ 25.138, 25.147, 25.203(n) and part 27, subpart O, of this chapter;
                (2) Fixed service licensees authorized as of April 19, 2018, pursuant to part 101 of this chapter, must self-relocate their point-to-point links out of the band 3700-4200 MHz by December 5, 2023;
                (3) In the band 3980-4000 MHz, no new fixed or mobile operations will be permitted until specified by Commission rule, order, or notice.
                NG185 In the band 3650-3700 MHz, the use of the non-Federal fixed-satellite service (space-to-Earth) is limited to international inter-continental systems.

                NG338A In the bands 1390-1395 MHz and 1427-1435 MHz, licensees are encouraged to take all reasonable steps to ensure that unwanted emissions power does not exceed the following levels in the band 1400-1427 MHz:
                (a) For stations of point-to-point systems in the fixed service: −45 dBW/27 MHz.
                (b) For stations in the mobile service (except for devices authorized by the FCC for the Wireless Medical Telemetry Service): −60 dBW/27 MHz.
                NG457A Earth stations on vessels (ESVs), as regulated under 47 CFR part 25, are an application of the fixed-satellite service and the following provisions shall apply:
                (a) In the band 3700-4200 MHz, ESVs may be authorized to receive FSS signals from geostationary satellites. ESVs in motion are subject to the condition that these earth stations may not claim protection from transmissions of non-Federal stations in the fixed and mobile except aeronautical mobile services. While docked, ESVs receiving in the band 4000-4200 MHz may be coordinated for up to 180 days, renewable. NG182 applies to incumbent licensees that provide service to ESVs in the band 3700-4000 MHz.
                (b) In the band 5925-6425 MHz, ESVs may be authorized to transmit to geostationary satellites on a primary basis.
                NG527A Earth Stations in Motion (ESIMs), as regulated under 47 CFR part 25, are an application of the fixed-satellite service (FSS) and the following provisions shall apply:
                (a) In the bands 10.7-11.7 GHz, 19.3-19.4 GHz, and 19.6-19.7 GHz (space-to-Earth), ESIMs may be authorized for the reception of FSS emissions from geostationary and non-geostationary satellites, subject to the conditions that these earth stations may not claim protection from transmissions of non-Federal stations in the fixed service and that non-geostationary-satellite systems not cause unacceptable interference to, or claim protection from, geostationary-satellite networks.
                (b) In the bands 11.7-12.2 GHz (space-to-Earth), 14.0-14.5 GHz (Earth-to-space), 18.3-18.8 GHz (space-to-Earth), 19.7-20.2 GHz (space-to-Earth), 28.35-28.6 GHz (Earth-to-space), and 29.25-30.0 GHz (Earth-to-space), ESIMs may be authorized to communicate with geostationary satellites on a primary basis.
                (c) In the bands 11.7-12.2 GHz (space-to-Earth), 14.0-14.5 GHz (Earth-to-space), 18.3-18.6 GHz (space-to-Earth), 19.7-20.2 GHz (space-to-Earth), 28.4-28.6 GHz (Earth-to-space), and 29.5-30.0 GHz (Earth-to-space), ESIMs may be authorized to communicate with non-geostationary satellites, subject to the condition that non-geostationary-satellite systems may not cause unacceptable interference to, or claim protection from, geostationary-satellite networks.
                (d) In the band 17.8-18.3 GHz (space-to-Earth), ESIMs may be authorized for the reception of FSS emissions from geostationary and non-geostationary satellites on a secondary basis, subject to the condition that non-geostationary-satellite systems not cause unacceptable interference to, or claim protection from, geostationary-satellite networks.
                (e) In the bands 18.8-19.3 GHz and 28.6-29.1 GHz, ESIMs may be authorized to communicate with geostationary and non-geostationary satellites, subject to the condition that geostationary-satellite networks may not cause unacceptable interference to, or claim protection from, non-geostationary satellite systems in the fixed-satellite service.
                NG535A The use of the band 29.25-29.5 GHz by the fixed-satellite service is limited to geostationary-satellite networks and to feeder links for non-geostationary-satellite systems in the mobile-satellite service.
                Federal Government (G) Footnotes
                (These footnotes, each consisting of the letter “G” followed by one or more digits, denote stipulations applicable only to Federal operations and thus appear solely in the Federal Table.)
                G2 In the bands 216.965-216.995 MHz, 420-450 MHz (except as provided for in G129), 890-902 MHz, 928-942 MHz, 1300-1390 MHz, 2310-2390 MHz, 2417-2450 MHz, 2700-2900 MHz, 3300-3500 MHz (except as provided for in US108), 5650-5925 MHz, and 9000-9200 MHz, use of the Federal radiolocation service is restricted to the military services.
                G5 In the bands 162.0125-173.2, 173.4-174, 406.1-410 and 410-420 MHz, use by the military services is limited by the provisions specified in the channeling plans shown in Sections 4.3.7 and 4.3.9 of the NTIA Manual.
                G6 Military tactical fixed and mobile operations may be conducted nationally on a secondary basis: (a) To the meteorological aids service in the band 403-406 MHz; and (b) To the radio astronomy service in the band 406.1-410 MHz. Such fixed and mobile operations are subject to local coordination to ensure that harmful interference will not be caused to the services to which the bands are allocated.
                G8 Low power Federal radio control operations are permitted in the band 420-450 MHz.
                G11 Federal fixed and mobile radio services, including low power radio control operations, are permitted in the band 902-928 MHz on a secondary basis.

                G15 Use of the band 2700-2900 MHz by the military fixed and shipborne air defense radiolocation installations will be fully coordinated with the meteorological aids and aeronautical radionavigation services. The military air defense installations will be moved from the band 2700-2900 MHz at the earliest practicable date. Until such time as military air defense installations can be accommodated satisfactorily elsewhere in the spectrum, such operations will, insofar as practicable, be adjusted to meet the requirements of the aeronautical radionavigation service.
                G19 Use of the band 9000-9200 MHz by military fixed and shipborne air defense radiolocation installations will be fully coordinated with the aeronautical radionavigation service, recognizing fully the safety aspects of the latter. Military air defense installations will be accommodated ultimately outside this band. Until such time as military defense installations can be accommodated satisfactorily elsewhere in the spectrum such operations will, insofar as practicable, be adjusted to meet the requirements of the aeronautical radionavigation services.
                G27 In the bands 225-328.6 MHz, 335.4-399.9 MHz, and 1350-1390 MHz, the fixed and mobile services are limited to the military systems.
                G30 In the bands 138-144 MHz, 148-149.9 MHz, and 150.05-150.8 MHz, the fixed and mobile services are limited primarily to operations by the military services.
                G32 Except for weather radars on meteorological satellites in the band 9975-10025 MHz and for Federal survey operations (see footnote US108), Federal radiolocation in the band 10-10.5 GHz is limited to the military services.
                G34 In the band 34.4-34.5 GHz, weather radars on board meteorological satellites for cloud detection are authorized to operate on the basis of equality with military radiolocation devices. All other non-military radiolocation in the band 33.4-36.0 GHz shall be secondary to the military services.
                G42 The space operation service (Earth-to-space) is limited to the band 1761-1842 MHz, and is limited to space command, control, range and range rate systems.
                G56 Federal radiolocation in the bands 1215-1300, 2900-3100, 5350-5650 and 9300-9500 MHz is primarily for the military services; however, limited secondary use is permitted by other Federal agencies in support of experimentation and research programs. In addition, limited secondary use is permitted for survey operations in the band 2900-3100 MHz.
                G59 In the bands 902-928 MHz, 3100-3300 MHz, 3500-3650 MHz, 5250-5350 MHz, 8500-9000 MHz, 9200-9300 MHz, 13.4-14.0 GHz, 15.7-17.7 GHz and 24.05-24.25 GHz, all Federal non-military radiolocation shall be secondary to military radiolocation, except in the sub-band 15.7-16.2 GHz airport surface detection equipment (ASDE) is permitted on a co-equal basis subject to coordination with the military departments.
                G100 The bands 235-322 MHz and 335.4-399.9 MHz are also allocated on a primary basis to the mobile-satellite service, limited to military operations.
                G104 In the bands 7450-7550 and 8175-8215 MHz, it is agreed that although the military space radio communication systems, which include earth stations near the proposed meteorological-satellite installations will precede the meteorological-satellite installations, engineering adjustments to either the military or the meteorological-satellite systems or both will be made as mutually required to assure compatible operations of the systems concerned.
                G109 All assignments in the band 157.0375-157.1875 MHz are subject to adjustment to other frequencies in this band as long term U.S. maritime VHF planning develops, particularly that planning incident to support of the National VHF-FM Radiotelephone Safety and Distress System (See Doc. 15624/1-1.9.111/1.9.125).
                G110 Federal ground-based stations in the aeronautical radionavigation service may be authorized between 3500-3650 MHz when accommodation in the band 2700-2900 MHz is not technically and/or economically feasible.
                G114 The band 1369.05-1390 MHz is also allocated to the fixed-satellite service (space-to-Earth) and to the mobile-satellite service (space-to-Earth) on a primary basis for the relay of nuclear burst data.
                G115 In the band 13360-13410 kHz, the fixed service is allocated on a primary basis outside the conterminous United States. Within the conterminous United States, assignments in the fixed service are permitted, and will be protected for national defense purposes or, if they are to be used only in an emergency jeopardizing life, public safety, or important property under conditions calling for immediate communication where other means of communication do not exist.
                G116 The band 7125-7155 MHz is also allocated for earth-to-space transmissions in the Space Operations Service at a limited number of sites (not to exceed two), subject to established coordination procedures.
                G117 In the bands 7.25-7.75 GHz, 7.9-8.4 GHz, 17.375-17.475 GHz, 17.6-21.2 GHz, 30-31 GHz, 33-36 GHz, 39.5-41 GHz, 43.5-45.5 GHz, and 50.4-51.4 GHz, the Federal fixed-satellite and mobile-satellite services are limited to military systems.
                G120 Development of airborne primary radars in the band 2360-2390 MHz with peak transmitter power in excess of 250 watts for use in the United States is not permitted.
                G122 In the bands 2300-2310 MHz, 2395-2400 MHz, 2400-2417 MHz, and 4940-4990 MHz, Federal operations may be authorized on a non-interference basis to authorized non-Federal operations, and shall not constrain the implementation of any non-Federal operations.
                G127 Federal Travelers Information Stations (TIS) on 1610 kHz have coprimary status with AM Broadcast assignments. Federal TIS authorized as of August 4, 1994, preclude subsequent assignment for conflicting allotments.

                G128 Use of the band 56.9-57 GHz by inter-satellite systems is limited to transmissions between satellites in geostationary orbit, to transmissions between satellites in geostationary satellite orbit and those in high-Earth orbit, to transmissions from satellites in geostationary satellite orbit to those in low-Earth orbit, and to transmissions from non-geostationary satellites in high-Earth orbit to those in low-Earth orbit. For links between satellites in the geostationary satellite orbit, the single entry power flux-density at all altitudes from 0 km to 1000 km above the Earth's surface, for all conditions and for all methods of modulation, shall not exceed −147 dB (W/m2/100 MHz) for all angles of arrival.
                G129 Federal wind profilers are authorized to operate on a primary basis in the radiolocation service in the frequency band 448-450 MHz with an authorized bandwidth of no more than 2 MHz centered on 449 MHz, subject to the following conditions: (1) wind profiler locations must be pre-coordinated with the military services to protect fixed military radars; and (2) wind profiler operations shall not cause harmful interference to, nor claim protection from, military mobile radiolocation stations that are engaged in critical national defense operations.
                G130 Federal stations in the radiolocation service operating in the band 5350-5470 MHz, shall not cause harmful interference to, nor claim protection from, Federal stations in the aeronautical radionavigation service operating in accordance with ITU Radio Regulation No. 5.449.
                G131 Federal stations in the radiolocation service operating in the band 5470-5650 MHz, with the exception of ground-based radars used for meteorological purposes operating in the band 5600-5650 MHz, shall not cause harmful interference to, nor claim protection from, Federal stations in the maritime radionavigation service.
                G132 Use of the radionavigation-satellite service in the band 1215-1240 MHz shall be subject to the condition that no harmful interference is caused to, and no protection is claimed from, the radionavigation service authorized under ITU Radio Regulation No. 5.331. Furthermore, the use of the radionavigation-satellite service in the band 1215-1240 MHz shall be subject to the condition that no harmful interference is caused to the radiolocation service. ITU Radio Regulation No. 5.43 shall not apply in respect of the radiolocation service. ITU Resolution 608 (Rev.WRC-15) shall apply.
                G134 In the band 7190-7235 MHz, Federal earth stations operating in the meteorological-satellite service (Earth-to-space) may be authorized subject to the following conditions:
                (a) Earth stations are limited to those communicating with the Department of Commerce Geostationary Operational Environmental Satellites (GOES).
                (b) There shall not be more than five earth stations authorized at one time.
                (c) The GOES satellite receiver shall not claim protection from existing and future stations in the fixed service (ITU Radio Regulation No. 5.43A does not apply).
              
              [49 FR 2373, Jan. 19, 1984]
              
                Editorial Notes:
                1. For Federal Register citations affecting § 2.106, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
                2. At 85 FR 38633, June 26, 2020, section 2.106, the “Table of Frequency Allocations”, was amended; however, the amendment could not be incorporated due to formatting inconsistencies.
              
            
            
              § 2.107
              Radio astronomy station notification.
              (a) Pursuant to No. 11.12 of Article 11 to the Radio Regulations, operators of radio astronomy stations desiring international recognition of their use of specific radio astronomy frequencies for reception, should file the following information with the Commission for inclusion in the Master International Frequency Register:
              (1) The characteristics of radio astronomy stations specified in Annex 2 of Appendix 4 to the Radio Regulations.
              (2) The name, mailing address, and email of the operator.
              (b) The permanent discontinuance of observations, or any change to the information above, should also be filed with the Commission.
              (c) Observations being conducted on frequencies or frequency bands not allocated to the radio astronomy service should be reported as in paragraph (a) of this section for information purposes. Information in this category will not be submitted for entry in the Master International Frequency Register and protection from interference will not be afforded such operations by stations in other services.
              [49 FR 2373, Jan. 19, 1984, as amended at 85 FR 38739, June 26, 2020]
            
            
              § 2.108
              Policy regarding the use of the fixed-satellite allocations in the 3.6-3.7, 4.5-4.8, and 5.85-5.925 GHz bands.

              The use of the fixed-satellite allocations in the United States in the above bands will be governed by footnote US245. Use of the fixed-satellite service allocations in these bands is for the international fixed-satellite service, that is, for international inter-continental communications. Case-by-case electromagnetic compatibility analysis is required with all users of the bands. It is anticipated that one earth station on each coast can be successfully coordinated. Specific locations of these earth stations depend upon service requirements and case-by-case EMC analyses that demonstrate compatible operations.
            
          
          
            Subpart C—Emissions
            
              § 2.201
              Emission, modulation, and transmission characteristics.
              The following system of designating emission, modulation, and transmission characteristics shall be employed.
              (a) Emissions are designated according to their classification and their necessary bandwidth.
              (b) Three symbols are used to describe the basic characteristics of emissions. Emissions are classified and symbolized according to the following characteristics:
              (1) First symbol—type of modulation of the main carrier;
              (2) Second symbol—nature of signal(s) modulating the main carrier;

              (3) Third symbol—type of information to be transmitted.
              
              
                Note to paragraph (b):

                Two additional symbols for the classification of emissions may be added for a more complete description of an emission. See Appendix 1, Sub-Section IIB of the ITU Radio Regulations for the specifications of these fourth and fifth symbols. Use of these symbols is not required by the Commission.
              
              
              (c) First Symbol—types of modulation of the main carrier:
              
                
                   (1) Emission of an unmodulated carrier
                  N
                
                
                   (2) Emission in which the main carrier is amplitude-modulated (including cases where sub-carriers are angle-modulated):
                
                
                  —Double-sideband
                  A
                
                
                  —Single-sideband, full carrier
                  H
                
                
                  —Single-sideband, reduced or variable level carrier
                  R
                
                
                  —Single-sideband, suppressed carrier
                  J
                
                
                  —Independent sidebands
                  B
                
                
                  —Vestigial sideband
                  C
                
                
                   (3) Emission in which the main carrier is angle-modulated:
                
                
                  —Frequency modulation
                  F
                
                
                  —Phase modulation
                  G
                
              
              
                Note:
                Whenever frequency modulation “F” is indicated, Phase modulation “G” is also acceptable.
              
              
                
                   (4) Emission in which the main carrier is amplitude and angle-modulated either simultaneously or in a pre-established sequence
                  D
                
                
                   (5) Emission of pulses: 1
                  
                
                
                  —Sequence of unmodulated pulses
                  P
                
                
                  —A sequence of pulses:
                
                
                  —Modulated in amplitude
                  K
                
                
                  —Modulated in width/duration
                  L
                
                
                  —Modulated in position/phase
                  M
                
                
                  —In which the carrier is angle-modulated during the period of the pulse
                  Q
                
                
                  —Which is a combination of the foregoing or is produced by other means
                  V
                
                
                   (6) Cases not covered above, in which an emission consists of the main carrier modulated, either simultaneously or in a pre-established sequence, in a combination of two or more of the following modes: amplitude, angle, pulse
                  W
                
                
                   (7) Cases not otherwise covered
                  X
                
                
                  1 Emissions where the main carrier is directly modulated by a signal which has been coded into quantized form (e.g. pulse code modulation) should be designated under (2) or (3).
              
              (d) Second Symbol—nature of signal(s) modulating the main carrier:
              
                
                   (1) No modulating signal
                  0
                
                
                   (2) A single channel containing quantized or digital information without the use of a modulating sub-carrier, excluding time-division muliplex
                  1
                
                
                   (3) A single channel containing quantized or digital information with the use of a modulating sub-carrier, excluding time-division multiplex
                  2
                
                
                   (4) A single channel containing analogue information
                  3
                
                
                   (5) Two or more channels containing quantized or digital information
                  7
                
                
                   (6) Two or more channels containing analogue information
                  8
                
                
                  
                   (7) Composite system with one or more channels containing quantized or digital information, together with one or more channels containing analogue information
                  9
                
                
                   (8) Cases not otherwise covered
                  X
                
              
              (e) Third Symbol—type of information to be transmitted: 2
                
              
              
                
                  2 In this context the word “information” does not include information of a constant, unvarying nature such as is provided by standard frequency emissions, continuous wave and pulse radars, etc.
              
              
                
                   (1) No information transmitted
                  N
                
                
                   (2) Telegraphy—for aural reception
                  A
                
                
                   (3) Telegraphy—for automatic reception
                  B
                
                
                   (4) Facsimile
                  C
                
                
                   (5) Data transmission, telemetry, telecommand
                  D
                
                
                   (6) Telephony (including sound broadcasting)
                  E
                
                
                   (7) Television (video)
                  F
                
                
                   (8) Combination of the above
                  W
                
                
                   (9) Cases not otherwise covered
                  X
                
              
              (f) Type B emission: As an exception to the above principles, damped waves are symbolized in the Commission's rules and regulations as type B emission. The use of type B emissions is forbidden.
              (g) Whenever the full designation of an emission is necessary, the symbol for that emission, as given above, shall be preceded by the necessary bandwidth of the emission as indicated in § 2.202(b)(1).
              [49 FR 48697, Dec. 14, 1984, as amended at 75 FR 63030, Oct. 13, 2010]
            
            
              § 2.202
              Bandwidths.
              (a) Occupied bandwidth. The frequency bandwidth such that, below its lower and above its upper frequency limits, the mean powers radiated are each equal to 0.5 percent of the total mean power radiated by a given emission. In some cases, for example multichannel frequency-division systems, the percentage of 0.5 percent may lead to certain difficulties in the practical application of the definitions of occupied and necessary bandwidth; in such cases a different percentage may prove useful.
              (b) Necessary bandwidth. For a given class of emission, the minimum value of the occupied bandwidth sufficient to ensure the transmission of information at the rate and with the quality required for the system employed, under specified conditions. Emissions useful for the good functioning of the receiving equipment as, for example, the emission corresponding to the carrier of reduced carrier systems, shall be included in the necessary bandwidth.
              (1) The necessary bandwidth shall be expressed by three numerals and one letter. The letter occupies the position of the decimal point and represents the unit of bandwidth. The first character shall be neither zero nor K, M or G.
              (2) Necessary bandwidths:
              
              
                between 0.001 and 999 Hz shall be expressed in Hz (letter H);
                between 1.00 and 999 kHz shall be expressed in kHz (letter K);
                between 1.00 and 999 MHz shall be expressed in MHz (letter M);
                between 1.00 and 999 GHz shall be expressed in GHz (letter G).
              
              
              (3) Examples:
              
              
                
                  0.002 Hz—H002
                  0.1 Hz—H100
                  25.3 Hz—25H3
                  400 Hz—400H
                  2.4 kHz—2K40
                  6 kHz—6K00
                  12.5 kHz—12K5
                  180.4 kHz—180K
                  180.5 kHz—181K
                  180.7 kHz—181K
                  1.25 MHz—1M25
                  2 MHz—2M00
                  10 MHz—10M0
                  202 MHz—202M
                  5.65 GHz—5G65
                
              
              
              (c) The necessary bandwidth may be determined by one of the following methods:
              (1) Use of the formulas included in the table, in paragraph (g) of this section, which also gives examples of necessary bandwidths and designation of corresponding emissions;
              (2) For frequency modulated radio systems which have a substantially linear relationship between the value of input voltage to the modulator and the resulting frequency deviation of the carrier and which carry either single sideband suppressed carrier frequency division multiplex speech channels or television, computation in accordance with provisions of paragraph (f) of this section and formulas and methods indicated in the table, in paragraph (g) of this section;

              (3) Computation in accordance with Recommendations of the International Radio Consultative Committee (C.C.I.R.);
              (4) Measurement in cases not covered by paragraph (c) (1), (2), or (3) of this section.
              (d) The value so determined should be used when the full designation of an emission is required. However, the necessary bandwidth so determined is not the only characteristic of an emission to be considered in evaluating the interference that may be caused by that emission.

              (e) In the formulation of the table in paragraph (g) of this section, the following terms are employed:
              
              
                Bn = Necessary bandwidth in hertz
                B = Modulation rate in bauds
                N = Maximum possible number of black plus white elements to be transmitted per second, in facsimile
                M = Maximum modulation frequency in hertz
                C = Sub-carrier frequency in hertz
                D = Peak frequency deviation, i.e., half the difference between the maximum and minimum values of the instantaneous frequency. The instantaneous frequency in hertz is the time rate of change in phase in radians divided by 2
                t = Pulse duration in seconds at half-amplitude
                tr = Pulse rise time in seconds between 10% and 90% of maximum amplitude
                K = An overall numerical factor which varies according to the emission and which depends upon the allowable signal distortion.
                Nc = Number of baseband telephone channels in radio systems employing multichannel multiplexing
                P = Continuity pilot sub-carrier frequency (Hz) (continuous signal utilized to verify performance of frequency-division multiplex systems).
              
              
              (f) Determination of values of D and B
                n for systems specified in paragraph (c)(2) of this section:
              (1) Determination of D in systems for multichannel telephony:
              (i) The rms value of the per-channel deviation for the system shall be specified. (In the case of systems employing preemphasis or phase modulation, this value of per-channel deviation shall be specified at the characteristic baseband frequency.)
              (ii) The value of D is then calculated by multiplying the rms value of the per-channel deviation by the appropriate factors, as follows:
              
                
                  Number of message circuits
                  Multiplying factors
                  Limits of X (Pavg (dBmO))
                
                
                  More than 3, but less than 12

                  4.47 × [a factor specified by the equipment manufacturer or station licensee, subject to Commission approval]
                  
                
                
                   
                  3.76 antilog (X + 2 log10 Nc)
                
                
                  At least 12, but less than 60
                  —————————————
                  X: −2 to + 2.6.
                
                
                   
                  20
                  
                
                
                   
                  3.76 antilog (X + 4 log10 Nc)
                
                
                  At least 60, but less than 240
                  —————————————
                  X: −5.6 to −1.0.
                
                
                   
                  20
                  
                
                
                   
                  3.76 antilog (X + 10 log10 Nc)
                
                
                  240 or more
                  —————————————
                  X: −19.6 to −15.0.
                
                
                   
                  20
                

                Where X represents the average power in a message circuit in dBmO; Nc is the number of circuits in the multiplexed message load; 3.76 corresponds to a peak load factor of 11.5 dB.
              
              (2) The necessary bandwidth (B
                n) normally is considered to be numerically equal to:
              (i) 2M + 2DK, for systems having no continuity pilot subcarrier or having a continuity pilot subcarrier whose frequency is not the highest modulating the main carrier;
              (ii) 2P + 2DK, for systems having a continuity pilot subcarrier whose frequency exceeds that of any other signal modulating the main carrier, unless the conditions set forth in paragraph (f)(3) of this section are met.

              (3) As an exception to paragraph (f)(2)(ii) of this section, the necessary bandwidth (B
                n) for such systems is numerically equal to 2P or 2M + 2DK, whichever is greater, provided the following conditions are met:
              (i) The modulation index of the main carrier due to the continuity pilot subcarrier does not exceed 0.25, and

              (ii) In a radio system of multichannel telephony, the rms frequency deviation of the main carrier due to the continuity pilot subcarrier does not exceed 70 percent of the rms value of the per-channel deviation, or, in a radio system for television, the rms deviation of the main carrier due to the pilot does not exceed 3.55 percent of the peak deviation of the main carrier.
              (g) Table of necessary bandwidths:
              
                
                  Description of emission
                  Necessary bandwidth
                  Formula
                  Sample calculation
                  Designation of emission
                
                
                  
                    I. NO MODULATING SIGNAL
                  
                
                
                  Continuous wave emission
                  
                  
                  N0N (zero)
                
                
                  
                    II. AMPLITUDE MODULATION
                    
                  
                
                
                  1. Signal With Quantized or Digital Information
                
                
                  Continuous wave telegraphy
                  Bn = BK, K = 5 for fading circuits, K = 3 for non-fading circuits
                  25 words per minute; B = 20, K = 5, Bandwidth: 100 Hz
                  100HA1A
                  
                
                
                  Telegraphy by on-off keying of a tone modulated carrier
                  Bn = BK + 2M, K = 5 for fading circuits, K = 3 for non-fading circuits
                  25 words per minute; B = 20, M = 1000, K = 5, Bandwidth: 2100 Hz = 2.1 kHz
                  2K10A2A
                  
                
                
                  Selective calling signal, single-sideband full carrier
                  Bn = M
                  Maximum code frequency is: 2110 Hz, M = 2110, Bandwidth: 2110 Hz = 2.11 kHz
                  2K11H2B
                  
                
                
                  Direct-printing telegraphy using a frequency shifted modulating sub-carrier single-sideband suppressed carrier
                  Bn = 2M + 2DK, M = B ÷ 2
                  B = 50, D = 35 Hz (70 Hz shift), K = 1.2, Bandwidth: 134 Hz
                  134HJ2B
                  
                
                
                  Telegraphy, single sideband reduced carrier
                  Bn = central frequency + M + DK, M = B ÷ 2
                  15 channels; highest central frequency is: 2805 Hz, B = 100, D = 42.5 Hz (85 Hz shift), K = 0.7 Bandwidth: 2.885 Hz = 2.885 kHz
                  2K89R7B
                
                
                  2. Telephony (Commercial Quality)
                
                
                  Telephony double-sideband
                  Bn = 2M
                  M = 3000, Bandwidth = 6000 Hz = 6 kHz
                  6K00A3E
                  
                
                
                  Telephony, single-sideband, full carrier
                  Bn = 2M
                  M = 3000, Bandwidth: 3000 Hz = 3 kHz
                  3K00H3E
                  
                
                
                  Telephony, single-sideband suppressed carrier
                  Bn = M−lowest modulation frequency
                  M = 3000, lowest modulation frequency is 3000 Hz, 2700 Hz Bandwidth: 2700Hz = 2.7 kHz
                  2K70J3E
                  
                
                
                  Telephony with separate frequency modulated signal to control the level of demodulated speech signal, single-sideband, reduced carrier
                  Bn = M
                  Maximum control frequency is 2990 Hz, M = 2990, Bandwidth: 2990 Hz = 2.99 kHz
                  2K99R3E
                  
                
                
                  Telephony with privacy, single-sideband, suppressed carrier (two or more channels)
                  Bn = Nc M−lowest modulation frequency in the lowest channel
                  Nc = 2, M = 3000 lowest modulation frequency is 250 Hz, Bandwidth: 5750 Hz = 5.75 kHz
                  5K75J8E
                  
                
                
                  Telephony, independent sideband (two or more channels)
                  Bn = sum of M for each sideband
                  2 channels, M = 3000, Bandwidth: 6000 Hz = 6 kHz
                  6K00B8E
                
                
                  3. Sound Broadcasting
                
                
                  Sound broadcasting, double-sideband
                  Bn = 2M, M may vary between 4000 and 10000 depending on the quality desired
                  Speech and music, M = 4000, Bandwidth: 8000 Hz= 8 kHz
                  8K00A3E
                  
                
                
                  Sound broadcasting, single-sideband reduced carrier (single channel)
                  Bn = M, M may vary between 4000 and 10000 depending on the quality desired
                  Speech and music, M = 4000, Bandwidth: 4000 Hz= 4 kHz
                  4K00R3E
                  
                
                
                  Sound broadcasting, single-sideband, suppressed carrier
                  Bn = M−lowest modulation frequency
                  Speech and music, M = 4500, lowest modulation frequency = 50 Hz, Bandwidth: 4450 Hz = 4.45 kHz
                  4K45J3E
                
                
                  
                  4. Television
                
                
                  Television, vision and sound
                  Refer to CCIR documents for the bandwidths of the commonly used television systems
                  Number of lines = 525; Nominal video bandwidth: 4.2 MHz, Sound carrier relative to video carrier = 4.5 MHz
                  5M75C3F
                  
                
                
                   
                   
                  Total vision bandwidth: 5.75 MHz; FM aural bandwidth including guardbands: 250,000 Hz
                  250KF3E
                  
                
                
                   
                   
                  Total bandwidth: 6 MHz
                  6M25C3F
                
                
                  5. Facsimile
                
                
                  Analogue facsimile by sub-carrier frequency modulation of a single-sideband emission with reduced carrier
                  Bn = C−N ÷ 2 + DK, K = 1.1 (typically)
                  N = 1100, corresponding to an index of cooperation of 352 and a cycler rotation speed of 60 rpm. Index of cooperation is the product of the drum diameter and number of lines per unit length C = 1900, D = 400 Hz, Bandwidth = 2.890 Hz = 2.89 kHz
                  2K89R3C
                  
                
                
                  Analogue facsimile; frequency modulation of an audio frequency sub-carrier which modulates the main carrier, single-sideband suppressed carrier
                  Bn = 2M + 2DK, M = N/2, K = 1.1 (typically)
                  N = 1100, D = 400 Hz, Bandwidth: 1980 Hz = 1.98 kHz
                  1K98J3C
                
                
                  6. Composite Emissions
                
                
                  Double-sideband, television relay
                  Bn = 2C + 2M + 2D
                  Video limited to 5 MHz, audio on 6.5 MHz frequency modulated subcarrier deviation = 50 kHz: C = 6.5 × 106 D = 50 × 103 Hz, M = 15,000, Bandwidth: 13.13 × 106 Hz = 13.13 MHz
                  13M2A8W
                  
                
                
                  Double-sideband radio relay system
                  Bn = 2M
                  10 voice channels occupying baseband between 1 kHz and 164 kHz; M = 164,000 bandwith = 328,000 Hz = 328 kHz
                  328KA8E
                  
                
                
                  Double-sideband emission of VOR with voice (VOR = VHF omnidirectional radio range)
                  Bn = 2Cmax + 2M + 2DK, K = 1 (typically)

                  The main carrier is modulated by: —a 30 Hz sub-carrier—a carrier resulting from a 9960 Hz tone frequency modulated by a 30 Hz tone—a telephone channel—a 1020 Hz keyed tone for continual Morse identification. Cmax = 9960, M = 30, D = 480 Hz, Bandwidth: 20,940 Hz = 20.94 kHz
                  20K9A9W
                  
                
                
                  Independent sidebands; several telegraph channels together with several telephone channels
                  Bn = sum of M for each sideband
                  Normally composite systems are operated in accordance with standardized channel arrangements, (e.g. CCIR Rec. 348-2) 3 telephone channels and 15 telegraphy channels require the bandwidth 12,000 Hz = 12 kHz
                  12K0B9W
                
                
                  
                    III-A. FREQUENCY MODULATION
                    
                  
                
                
                  1. Signal With Quantized or Digital Information
                
                
                  Telegraphy without error-correction (single channel)
                  Bn = 2M + 2DK, M = B ÷ 2, K = 1.2 (typically)
                  B = 100, D = 85 Hz (170 Hz shift), Bandwidth: 304 Hz
                  304HF1B
                  
                
                
                  Four-frequency duplex telegraphy
                  Bn2M + 2DK, B = Modulation rate in bands of the faster channel. If the channels are synchronized: M = B ÷ 2, otherwise M = 2B, K = 1.1 (typically)
                  Spacing between adjacent frequencies = 400 Hz; Synchronized channels; B = 100, M = 50, D = 600 Hz, Bandwidth: 1420 Hz = 1.42 kHz
                  1K42F7B
                
                
                  2. Telephony (Commercial Quality)
                
                
                  Commercial telephony
                  Bn = 2M + 2DK, K = 1 (typically, but under conditions a higher value may be necessary
                  For an average case of commercial telephony, M = 3,000, Bandwidth: 16,000 Hz = 16 kHz
                  16K0F3E
                
                
                  
                  3. Sound Broadcasting
                
                
                  Sound broadcasting
                  Bn = 2M + 2DK, K = 1 (typically)
                  Monaural, D = 75,000 Hz, M = 15,000, Bandwidth: 18,000 Hz = 180 kHz
                  180KF3E
                
                
                  4. Facsimile
                
                
                  Facsimile by direct frequency modulation of the carrier; black and white
                  Bn = 2M + 2DK, M = N ÷ 2, K = 1.1 (typically)
                  N = 1100 elements/sec; D = 400 Hz, Bandwidth: 1980 Hz = 1.98 kHZ
                  1K98F1C
                  
                
                
                  Analogue facsimile
                  Bn = 2M + 2DK, M = N ÷ 2, K = 1.1 (typically)
                  N = 1100 elements/sec; D = 400 Hz, Bandwidth: 1980 Hz = 1.98 kHz
                  1K98F3C
                
                
                  5. Composite Emissions (See Table III-B)
                
                
                  Radio-relay system, frequency division multiplex
                  Bn = 2P + 2DK, K = 1

                  Microwave radio relay system specifications: 60 telephone channels occupying baseband between 60 and 300 kHz; rms per-channel deviation 200 kHz; pilot at 331 kHz produces 200 kHz rms deviation of main carrier. Computation of Bn:D = (200 × 1033 × 3.76 × 1.19), Hz = 0.895 × 106, P = 0.331 × 106 Hz; Bandwidth: 2.452 × 106 Hz
                  2M45F8E
                  
                
                
                  Radio-relay system frequency division multiple
                  Bn = 2M + 2DK, K = 1

                  Microwave radio relay relay systems specifications: 1200 telephone channels occupying baseband between 60 and 5564 kHz; rms per channel deviation 200 kHz; continunity pilot at 6199 kHz produces 140 kHz rms deviation of main carrier. Computation of Bn:D = (200 × 103 × 3.76 × 3.63) = 2.73 × 106; M = 5.64 × 106 Hz; P = 6.2 × 106 Hz; (2M + 2DK<2P; Bandwidth 16.59 × 106 Hz
                  16M6F8E
                  
                
                
                  Radio-relay system, frequency division multiplex
                  Bn = 2P
                  Microwave radio relay system specifications: Multiplex 600 telephone channels occupying baseband between 60 and 2540 kHz; continuity pilot at 8500 kHz produces 140 kHz rms deviation of main carrier. Computation of Bn:D = (200 × 103 × 3.76 × 2.565) = 1.93 × 106 Hz; M = 2.54 × 106 Hz; 2DK)≤2P Bandwidth: 17 × 106 Hz
                  17M0F8E
                
                
                  Unmodulated pulse emission
                  Bn = 2K ÷ t, K depends upon the ratio of pulse rise time. Its value usually falls between 1 and 10 and in many cases it does not need to exceed 6

                  Primary Radar Range resolution: 150 m, K = 1.5 (triangular pulse where t≃tr, only components down to 27 dB from the strongest are considered) Then t = 2 × range resolution ÷ velocity of light = 2 × 150 ÷ 3 × 108 = 1 × 10−6 seconds, Bandwidth: 3 × 106 Hz = 3 MHz
                  3M00P0N
                
                
                  6. Composite Emissions
                
                
                  Radio-relay system
                  Bn = 2K ÷ t, K = 1.6
                  Pulse position modulated by 36 voice channel baseband; pulse width at half amplitude = 0.4 us, Bandwidth: 8 × 106 Hz = 8 MHz (Bandwidth independent of the number of voice channels)
                  8M00M7E
                
                
                  Radio-relay system
                  Bn = 2K/tK = 1.6
                  

                  Pulse position modulated by 36 voice channel baseband: pulse width at half amplitude 0.4 μS; Bn = 8 × 10 6 Hz = 8 MHz (Bandwidth independent of the number of voice channels)
                  8M00M7E
                
                
                  Composite transmission digital modulation using DSB-AM (Microwave radio relay system)
                  Bn = 2RK/log2S

                  Digital modulation used to send 5 megabits per second by use of amplitude modulation of the main carrier with 4 signaling statesR = 5 × 10 6 bits per second; K = 1; S = 4; Bn = 5 MHz
                  
                  5M00K7
                
                
                  
                  Binary Frequency Shift Keying
                  (0.03 <2D/R <1.0);Bn = 3.86D + 0.27R
                    (1.0 <2D/R <2)
                    Bn = 2.4D + 1.0R
                  

                  Digital modulation used to send 1 megabit per second by frequency shift keying with 2 signaling states and 0.75 MHz peak deviation of the carrierR = 1 × 10 6 bps; D = 0.75 × 10 6 Hz; Bn = 2.8 MHz
                  
                  2M80F1D
                
                
                  Multilevel Frequency Shift Keying
                  Bn = (R/log2S) + 2DK

                  Digital modulation to send 10 megabits per second by use of frequency shift keying with four signaling states and 2 MHz peak deviation of the main carrierR = 10 × 10 6 bps; D = 2 MHz; K = 1; S = 4; Bn = 9 MHz
                  
                  9M00F7D
                
                
                  Phase Shift Keying
                  Bn = 2RK/log2S

                  Digital modulation used to send 10 megabits per second by use of phase shift keying with 4 signaling statesR = 10 × 10 6 bps; K = 1; S = 4; Bn = 10 MHz
                  
                  10M0G7D
                
                
                  Quadrature Amplitude Modulation (QAM)
                  Bn = 2R/log2S

                  64 QAM used to send 135 Mbps has the same necessary bandwidth as 64-PSK used to send 135 Mbps;R = 135 × 10 6 bps; S = 64; Bn = 45 MHz
                  
                  45M0W
                
                
                  Minimum Shift Keying
                  2-ary:Bn = R(1.18)
                    4-ary:
                    Bn = R(2.34)
                  

                  Digital modulation used to send 2 megabits per second using 2-ary minimum shift keyingR = 2.36 × 10 6 bps; Bn = 2.36 MHz
                  
                  2M36G1D
                
              
              [28 FR 12465, Nov. 22, 1963, as amended at 37 FR 8883, May 2, 1972; 37 FR 9996, May 18, 1972; 48 FR 16492, Apr. 18, 1983; 49 FR 48698, Dec. 14, 1984; 68 FR 68543, Dec. 9, 2003]
            
          
          
            Subpart D—Call Signs and Other Forms of Identifying Radio Transmissions
            
              Authority:
              Secs. 4, 5, 303, 48 Stat., as amended, 1066, 1068, 1082; 47 U.S.C. 154, 155, 303.
            
            
              § 2.301
              Station identification requirement.
              Each station using radio frequencies shall identify its transmissions according to the procedures prescribed by the rules governing the class of station to which it belongs with a view to the elimination of harmful interference and the general enforcement of applicable radio treaties, conventions, regulations, arrangements, and agreements in force, and the enforcement of the Communications Act of 1934, as amended, and the Commission's rules.
              [34 FR 5104, Mar. 12, 1969]
            
            
              § 2.302
              Call signs.
              The table which follows indicates the composition and blocks of international call signs available for assignment when such call signs are required by the rules pertaining to particular classes of stations. When stations operating in two or more classes are authorized to the same licensee for the same location, the Commission may elect to assign a separate call sign to each station in a different class. (In addition to the U.S. call sign allocations listed below, call sign blocks AAA through AEZ and ALA through ALZ have been assigned to the Department of the Army; call sign block AFA through AKZ has been assigned to the Department of the Air Force; and call sign block NAA through NZZ has been assigned jointly to the Department of the Navy and the U.S. Coast. Guard.
              
                
                  Class of station
                  Composition of call sign
                  Call sign blocks
                
                
                  Coast (Class I) except for coast telephone in Alaska
                  3 letters
                  KAA through KZZ.WAA through WZZ.
                  
                
                
                  Coast (Classes II and III) and maritime radio-determination
                  3 letters, 3 digits
                  KAA200 through KZZ999.WAA200 through WZZ999.
                  
                
                
                  Coast telephone in Alaska
                  3 letters, 2 digits
                
                
                  
                   
                  3 letters, 3 digits (for stations assigned frequencies above 30 MHz)
                  KAA20 through KZZ99.WAA20 through WZZ99.
                    WZZ200 through WZZ999.
                  
                
                
                  Fixed
                  3 letters, 2 digits3 letters, 3 digits (for stations assigned frequencies above 30 MHz)
                  
                  KAA20 through KZZ99.WAA20 through WZZ99.
                    WAA200 through WZZ999.
                  
                
                
                  Marine receiver test
                  3 letters, 3 digits (plus general geographic location when required)
                  KAA200 through KZZ999.WAA200 through WZZ999.
                  
                
                
                  Ship telegraph
                  4 letters 1
                  
                  KAAA through KZZZ.WAAA through WZZZ.
                  
                
                
                  Ship telephone
                  2 letters, 4 digits, or 3 letters, 4 digits 1
                  
                  WA2000 through WZ9999, through WZZ9999.
                
                
                  Ship telegraph plus telephone
                  4 letters
                  KAAA through KZZZ.WAAA through WZZZ.
                  
                
                
                  Ship radar
                  Same as ship telephone and/or telegraph call sign, or, if ship has no telephone or telegraph: 2 letters, 4 digits, or 3 letters, 4 digits
                  WA2000 through WZ9999, through WZZ9999.
                
                
                  Ship survival craft
                  Call sign of the parent ship followed by 2 digits
                  KAAA20 through KZZZ99.WAAA20 through WZZZ99.
                  
                
                
                  Cable-repair ship marker buoy
                  Call sign of the parent ship followed by the letters “BT” and the identifying number of the buoy
                
                
                  Marine utility
                  2 letters, 4 digits
                  KA2000 through KZ9999.
                
                
                  Shipyard mobile
                  2 letters, 4 digits
                  KA2000 through KZ9999.
                
                
                  Aircraft telegraph
                  5 letters
                  KAAAA through KZZZZ.WAAAA through WZZZZ.
                  
                
                
                  Aircraft telegraph and telephone
                  5 letters 2
                  
                  KAAAA through KZZZZ.WAAAA through WZZZZ.
                  
                
                
                  Aircraft telephone
                  5 letters 2 (whenever a call sign is assigned)
                  KAAAA through KZZZZ.WAAAA through WZZZZ.
                  
                
                
                  Aircraft survival craft
                  Whenever a call sign 2 is assigned, call sign of the parent aircraft followed by a single digit other than 0 or 1
                
                
                  Aeronautical
                  3 letters, 1 digit 2
                  
                  KAA2 through KZZ9.WAA2 through WZZ9.
                  
                
                
                  Land mobile (base)
                  3 letters, 3 digits
                  KAA200 through KZZ999.WAA200 through WZZ999
                  
                
                
                  Land mobile (mobile telegraph)
                  4 letters, 1 digit
                  KAAA2 through KZZZ9.WAAA2 through WZZZ9.
                  
                
                
                  Land mobile (mobile telephone)
                  2 letters, 4 digits
                  KA2000 through KZ9999.WA2000 through WZ9999
                  
                
                
                  Broadcasting (standard)
                  4 letters 3 (plus location of station)
                  KAAA through KZZZ.WAAA through WZZZ.
                  
                
                
                  Broadcasting (FM)
                  4 letters (plus location of station)
                  KAAA through KZZZ.WAAA through WZZZ.
                  
                
                
                  Broadcasting with suffix “FM”
                  6 letters 3 (plus location of station)
                  KAAA-FM through KZZZ--FM.WAAA-FM through WZZZ-FM.
                  
                
                
                  Broadcasting (television)
                  4 letters (plus location of station)
                  KAAA through KZZZ.WAAA through WZZZ.
                  
                
                
                  Broadcasting with suffix “TV”
                  6 letters 3 (plus location of station)
                  KAAA-TV through KZZZ-TV.WAAA-TV through WZZ-TV.
                  
                
                
                  Television broadcast translator
                  1 letter—output channel number—2 letters
                  K02AA through K83ZZ.W02AA through W83ZZ.
                  
                
                
                  Disaster station, except U.S. Government
                  4 letters, 1 digit
                  KAAA2 through KZZZ9.WAAA2 through WZZZ9.
                  
                
                
                  Experimental (letter “X” follows the digit)
                  2 letters, 1 digit, 3 letters
                  KA2XAA through KZ9XZZ.WA2XAA through WZ9XZZ.
                  
                
                
                  Amateur (letter “X” may not follow digit)
                  1 letter, 1 digit, 1 letter 4
                  
                  K1A through K0Z.N1A through N0Z.
                    W1A through W0Z.
                  
                
                
                  Amateur
                  1 letter, 1 digit, 2 letters 4
                  
                  K1AA through K0ZZ.N1AA through N0ZZ.
                    W1AA through W0ZZ.
                  
                
                
                    Do
                  1 letter, 1 digit, 3 letters 4
                  
                  K1AAA through K0ZZZ.N1AAA through N0ZZZ.
                    W1AAA through W0ZZZ.
                  
                
                
                    Do
                  2 letters, 1 digit, 1 letter 4
                  
                  AA1A through AI0Z.KA1A through KZ0Z.
                    NA1A through NZ0Z.
                    WA1A through WZ0Z.
                  
                
                
                  
                    Do
                  2 letters, 1 digit, 2 letters 4
                  
                  AA1AA through AL0ZZ.KA1AA through KZ0ZZ.
                    NA1AA through NZ0ZZ.
                    WA1AA through WZ0ZZ.
                  
                
                
                  Amateur (letter “X” may not follow digit)
                  2 letters, 1 digit, 3 letters 4
                  
                  AA1AAA through AL0ZZZ.KA1AAA through KZ0ZZZ.
                    NA1AAA through NZ0ZZZ.
                    WA1AAA through WZ0ZZZ.
                  
                
                
                  Standard frequency
                  
                  WWV, WWVB through WWVI, WWVL, WWVS.
                
                
                  Personal radio
                  3 letters, 4 digits, or 4 letters, 4 digits.
                  KAA0001 through KZZ9999,WAA0001 through WPZ9999,
                    KAAA0001 through KZZZ9999.
                  
                
                
                  Personal radio, temporary permit
                  3 letters, 5 digits
                  KAA00000 through KZZ99999.
                
                
                  Personal radio in trust territories.
                  1 letter, 4 digits
                  K0001 through K9999.
                
                
                  Business radio temporary permit
                  2 letters, 7 digits
                  WT plus local telephone number.
                
                
                  Part 90 temporary permit
                  2 letters, 7 digits
                  WT plus local telephone number.
                
                
                  Part 90 conditional permit
                  2 letters, 7 digits
                  WT plus local telephone number.
                
                
                  General Mobile Radio Service, temporary permit
                  2 letters, 7 digits
                  WT plus business or residence telephone number.
                
                
                  Note: The symbol 0 indicates the digit zero.
                
                
                  1 Ships with transmitter-equipped survival craft shall be assigned four letter call signs.
                
                  2 See § 2.303.
                
                  3 A 3 letter call sign now authorized for and in continuous use by a licensee of a standard broadcasting station may continue to be used by that station. The same exception applies also to frequency modulation and television broadcasting stations using 5 letter call signs consisting of 3 letters with the suffix “FM” or “TV”.
                
                  4 Plus other identifying data as may be specified.
              
              [34 FR 5104, Mar. 12, 1969, as amended at 54 FR 50239, Dec. 5, 1989]
              
                Editorial Note:
                For Federal Register citations affecting § 2.302, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 2.303
              Other forms of identification of stations.
              (a) The following table indicates forms of identification which may be used in lieu of call signs by the specified classes of stations. Such recognized means of identification may be one or more of the following: name of station, location of station, operating agency, official registration mark, flight identification number, selective call number or signal, selective call identification number or signal, characteristic signal, characteristic of emission or other clearly distinguishing form of identification readily recognized internationally. Reference should be made to the appropriate part of the rules for complete information on identification procedures for each service.
              
                
                  
                    Class of station
                  
                  
                    Identification, other than assigned call sign
                  
                
                
                  Aircraft (U.S. registry) telephone
                  Registration number preceded by the type of the aircraft, or the radiotelephony designator of the aircraft operating agency followed by the flight identification number.
                
                
                  Aircraft (foreign registry) telephone
                  Foreign registry identification consisting of five characters. This may be preceded by the radiotelephony designator of the aircraft operating agency or it may be preceded by the type of the aircraft.
                
                
                  Aeronautical
                  Name of the city, area, or airdrome served together with such additional identification as may be required.
                
                
                  Aircraft survival craft
                  Appropriate reference to parent aircraft, e.g., the air carrier parent aircraft flight number or identification, the aircraft registration number, the name of the aircraft manufacturer, the name of the aircraft owner, or any other pertinent information.
                
                
                  Ship telegraph
                  When an official call sign is not yet assigned: Complete name of the ship and name of licensee. On 156.65 MHz: Name of ship. Digital selective call.
                
                
                  Ship telegraph
                  Digital selective call.
                
                
                  Public coast (radiotelephone) and Limited Coast (Radiotelephone)
                  The approximate geographic location in a format approved by the Commission.
                
                
                   
                  Coast station identification number.
                
                
                  Public coast (radiotelegraph)
                  Coast station identification number.
                
                
                  Fixed
                  Geographic location. When an approved method of superimposed identification is used, QTT DE (abbreviated name of company or station).
                
                
                  
                  Fixed: Rural subscriber service
                  Assigned telephone number.
                
                
                  Land mobile: Public safety, forestry conservation, highway maintenance, local government, shipyard, land transportation, and aviation services
                  Name of station licensee (in abbreviated form if practicable), or location of station, or name of city, area, or facility served. Individual stations may be identified by additional digits following the more general identification.
                
                
                  Land mobile: Industrial service
                  Mobile unit cochannel with its base station: Unit identifier on file in the base station records. Mobile unit not cochannel with its base station: Unit identifier on file in the base station records and the assigned call sign of either the mobile or base station. Temporary base station: Unit designator in addition to base station identification.
                
                
                  Land mobile: Domestic public and rural radio
                  Special mobile unit designation assigned by licensee or by assigned telephone number.
                
                
                  Land mobile: Railroad radio service
                  Name of railroad, train number, caboose number, engine number, or name of fixed wayside station or such other number or name as may be specified for use of railroad employees to identify a specific fixed point or mobile unit. A railroad's abbreviated name or initial letters may be used where such are in general usage. Unit designators may be used in addition to the station identification to identify an individual unit or transmitter of a base station.
                
                
                  Land mobile: Broadcasting (remote pickup)
                  Identification of associated broadcasting station.
                
                
                  Broadcasting (Emergency Broadcast System)
                  State and operational area identification.
                
                
                  Broadcasting (aural STL and intercity relay)
                  Call sign of the broadcasting station with which it is associated.
                
                
                  Broadcasting (television auxiliary)
                  Call sign of the TV broadcasting station with which it is licensed as an auxiliary, or call sign of the TV broadcasting station whose signals are being relayed, or by network identification.
                
                
                  Broadcasting (television booster).
                  Retransmission of the call sign of the primary station.
                
                
                  Disaster station
                  By radiotelephony: Name, location, or other designation of station when same as that of an associated station in some other service. Two or more separate units of a station operated at different locations are separately identified by the addition of a unit name, number, or other designation at the end of its authorized means of identification.
                
              
              (b) Digital selective calls will be authorized by the Commission and will be formed by groups of numbers (0 through 9), however, the first digit must be other than 0, as follows:
              (1) Coast station identification number: 4 digits.
              (2) Ship station selective call number: 5 digits.
              (3) Predetermined group of ship stations: 5 digits.
              (c) Ship stations operating under a temporary operating authority shall identify by a call sign consisting of the letter “K” followed by the vessel's Federal or State registration number, or a call sign consisting of the letters “KUS” followed by the vessel's documentation number. However, if the vessel has no registration number or documentation number, the call sign shall consist of the name of the vessel and the name of the licensee as they appear on the station application form.
              [28 FR 12465, Nov. 22, 1963, as amended at 40 FR 57675, Dec. 11, 1975; 41 FR 44042, Oct. 6, 1976; 42 FR 31008, June 17, 1977; 44 FR 62284, Oct. 30, 1979]
            
          
          
            Subpart E—Distress, Disaster, and Emergency Communications
            
              § 2.401
              Distress messages.
              Each station licensee shall give absolute priority to radiocommunications or signals relating to ships or aircraft in distress; shall cease all sending on frequencies which will interfere with hearing a radiocommunication or signal of distress and except when engaged in answering or aiding the ship or aircraft in distress, shall refrain from sending any radiocommunications or signals until there is assurance that no interference will be caused with the radiocommunications or signals relating thereto; and shall assist the ship or aircraft in distress, so far as possible, by complying with its instructions.
            
            
              § 2.402
              Control of distress traffic.
              The control of distress traffic is the responsibility of the mobile station in distress or of the mobile station which, by the application of the provisions of § 2.403, has sent the distress call. These stations may, however, delegate the control of the distress traffic to another station.
            
            
              
              § 2.403
              Retransmission of distress message.
              Any station which becomes aware that a mobile station is in distress may transmit the distress message in the following cases:
              (a) When the station in distress is not itself in a position to transmit the message.
              (b) In the case of mobile stations, when the master or the person in charge of the ship, aircraft, or other vehicles carrying the station which intervenes believes that further help is necessary.
              (c) In the case of other stations, when directed to do so by the station in control of distress traffic or when it has reason to believe that a distress call which it has intercepted has not been received by any station in a position to render aid.
            
            
              § 2.404
              Resumption of operation after distress.
              No station having been notified to cease operation shall resume operation on frequency or frequencies which may cause interference until notified by the station issuing the original notice that the station involved will not interfere with distress traffic as it is then being routed or until the receipt of a general notice that the need for handling distress traffic no longer exists.
            
            
              § 2.405
              Operation during emergency.

              The licensee of any station (except amateur, standard broadcast, FM broadcast, noncommercial educational FM broadcast, or television broadcast) may, during a period of emergency in which normal communication facilities are disrupted as a result of hurricane, flood, earthquake, or similar disaster, utilize such station for emergency communication service in communicating in a manner other than that specified in the instrument of authorization: Provided:
              
              (a) That as soon as possible after the beginning of such emergency use, notice be sent to the Public Safety and Homeland Security Bureau of the Commission at Washington, D.C., stating the nature of the emergency and the use to which the station is being put, and
              (b) That the emergency use of the station shall be discontinued as soon as substantially normal communication facilities are again available, and
              (c) That the Public Safety and Homeland Security Bureau of the Commission at Washington, D.C., shall be notified immediately when such special use of the station is terminated: Provided further,

              (d) That in no event shall any station engage in emergency transmission on frequencies other than, or with power in excess of, that specified in the instrument of authorization or as otherwise expressly provided by the Commission, or by law: And provided further,
              

              (e) That any such emergency communication undertaken under this section shall terminate upon order of the Commission.
              
              
                Note:
                Part 73 of this chapter contains provisions governing emergency operation of standard, FM, noncommercial educational FM, and television broadcast stations. Part 97 of this chapter contains such provisions for amateur stations.
              
              [28 FR 13785, Dec. 18, 1963, as amended at 80 FR 53749, Sept. 8, 2015]
            
            
              § 2.406
              National defense; free service.
              Any common carrier subject to the Communications Act may render to any agency of the United States Government free service in connection with the preparation for the national defense. Every such carrier rendering any such free service shall make and file, in duplicate, with the Commission, on or before the 31st day of July and on or before the 31st day of January in each year, reports covering the periods of 6 months ending on the 30th day of June and the 31st day of December, respectively, next prior to said dates. These reports shall show the names of the agencies to which free service was rendered pursuant to this rule, the general character of the communications handled for each agency, and the charges in dollars which would have accrued to the carrier for such service rendered to each agency if charges for all such communications had been collected at the published tariff rates.
            
            
              
              § 2.407
              National defense; emergency authorization.
              The Federal Communications Commission may authorize the licensee of any radio station during a period of national emergency to operate its facilities upon such frequencies, with such power and points of communication, and in such a manner beyond that specified in the station license as may be requested by the Army, Navy, or Air Force.
            
          
          
            Subparts F-G [Reserved]
          
          
            Subpart H—Prohibition Against Eavesdropping
            
              § 2.701
              Prohibition against use of a radio device for eavesdropping.
              (a) No person shall use, either directly or indirectly, a device required to be licensed by section 301 of the Communications Act of 1934, as amended, for the purpose of overhearing or recording the private conversations of others unless such use is authorized by all of the parties engaging in the conversation.
              (b) Paragraph (a) of this section shall not apply to operations of any law enforcement officers conducted under lawful authority.
              [31 FR 3400, Mar. 4, 1966]
            
          
          
            Subpart I—Marketing of Radio-frequency Devices
            
              Source:
              35 FR 7898, May 22, 1970, unless otherwise noted.
            
            
              § 2.801
              Radiofrequency device defined.
              As used in this part, a radiofrequency device is any device which in its operation is capable of emitting radiofrequency energy by radiation, conduction, or other means. Radiofrequency devices include, but are not limited to:
              (a) The various types of radio communication transmitting devices described throughout this chapter.
              (b) The incidental, unintentional and intentional radiators defined in part 15 of this chapter.
              (c) The industrial, scientific, and medical equipment described in part 18 of this chapter.
              (d) Any part or component thereof which in use emits radiofrequency energy by radiation, conduction, or other means.
              [35 FR 7898, May 22, 1970, as amended at 54 FR 17711, Apr. 25, 1989]
            
            
              § 2.803
              Marketing of radio frequency devices prior to equipment authorization.
              (a) Marketing, as used in this section, includes sale or lease, or offering for sale or lease, including advertising for sale or lease, or importation, shipment, or distribution for the purpose of selling or leasing or offering for sale or lease.
              (b) General rule. No person may market a radio frequency device unless:
              (1) For devices subject to authorization under certification, the device has been authorized in accordance with the rules in subpart J of this chapter and is properly identified and labeled as required by § 2.925 and other relevant sections in this chapter; or
              (2) For devices subject to authorization under Supplier's Declaration of Conformity in accordance with the rules in subpart J of this part, the device complies with all applicable technical, labeling, identification and administrative requirements; or
              (3) For devices that do not require a grant of equipment authorization under subpart J of this chapter but must comply with the specified technical standards prior to use, the device complies with all applicable, technical, labeling, identification and administrative requirements.
              (c) Exceptions. The following marketing activities are permitted prior to equipment authorization:
              (1) Activities conducted under market trials pursuant to subpart H of part 5 of this chapter or in accordance with a Spectrum Horizons experimental radio license issued pursuant to subpart I of part 5.

              (2) Limited marketing is permitted, as described in the following text, for devices that could be authorized under the current rules; could be authorized under waivers of such rules that are in effect at the time of marketing; or could be authorized under rules that have been adopted by the Commission but that have not yet become effective. These devices may not be operated unless permitted by § 2.805.
              (i) Conditional sales contracts (including agreements to produce new devices manufactured in accordance with designated specifications) are permitted between manufacturers and wholesalers or retailers provided that delivery is made contingent upon compliance with the applicable equipment authorization and technical requirements.
              (ii) A radio frequency device that is in the conceptual, developmental, design or pre-production stage may be offered for sale solely to business, commercial, industrial, scientific or medical users (but not an offer for sale to other parties or to end users located in a residential environment) if the prospective buyer is advised in writing at the time of the offer for sale that the equipment is subject to the FCC rules and that the equipment will comply with the appropriate rules before delivery to the buyer or to centers of distribution.

              (iii) (A) A radio frequency device may be advertised or displayed, (e.g., at a trade show or exhibition) if accompanied by a conspicuous notice containing this language:
              
              
                This device has not been authorized as required by the rules of the Federal Communications Commission. This device is not, and may not be, offered for sale or lease, or sold or leased, until authorization is obtained.
              
              
              (B) If the device being displayed is a prototype of a device that has been properly authorized and the prototype, itself, is not authorized due to differences between the prototype and the authorized device, this language may be used instead: Prototype. Not for Sale.
              (iv) An evaluation kit as defined in § 2.1 may be sold provided that:
              (A) Sales are limited to product developers, software developers, and system integrators;
              (B) The following notice is included with the kit:
              FCC NOTICE: This kit is designed to allow:
              (1) Product developers to evaluate electronic components, circuitry, or software associated with the kit to determine whether to incorporate such items in a finished product and
              (2) Software developers to write software applications for use with the end product. This kit is not a finished product and when assembled may not be resold or otherwise marketed unless all required FCC equipment authorizations are first obtained. Operation is subject to the condition that this product not cause harmful interference to licensed radio stations and that this product accept harmful interference. Unless the assembled kit is designed to operate under part 15, part 18 or part 95 of this chapter, the operator of the kit must operate under the authority of an FCC license holder or must secure an experimental authorization under part 5 of this chapter.
              (C) The kit is labeled with the following legend: For evaluation only; not FCC approved for resale; and
              (D) Any radiofrequency transmitter employed as part of an evaluation kit shall be designed to comply with all applicable FCC technical rules, including frequency use, spurious and out-of-band emission limits, and maximum power or field strength ratings applicable to final products that would employ the components or circuitry to be evaluated.
              (d) Importation. The provisions of subpart K of this part continue to apply to imported radio frequency devices.
              [78 FR 25161, Apr. 29, 2013, as amended at 79 FR 48691, Aug. 18, 2014; 80 FR 52414, Aug. 31, 2015; 82 FR 50825, Nov. 2, 2017; 84 FR 25689, June 4, 2019]
            
            
              § 2.805
              Operation of radio frequency devices prior to equipment authorization.
              (a) General rule. A radio frequency device may not be operated prior to equipment authorization unless the conditions set forth in paragraphs (b), (c), (d) or (e), of this section are meet. Radio frequency devices operated under these provisions may not be marketed (as defined in § 2.803(a)) except as provided elsewhere in this chapter. In addition, the provisions of subpart K continue to apply to imported radio frequency devices.

              (b) Operation of a radio frequency device prior to equipment authorization is permitted under the authority of an experimental radio service authorization issued under part 5 of this chapter.
              (c) Operation of a radio frequency device prior to equipment authorization is permitted for experimentation or compliance testing of a device that is fully contained within an anechoic chamber or a Faraday cage.
              (d) For devices designed to operate solely under parts 15, 18, or 95 of this chapter without a station license, operation of a radio frequency device prior to equipment authorization is permitted under the following conditions, so long as devices are either rendered inoperable or retrieved at the conclusion of such operation:
              (1) The radio frequency device shall be operated in compliance with existing Commission rules, waivers of such rules that are in effect at the time of operation, or rules that have been adopted by the Commission but that have not yet become effective; and
              (2) The radio frequency device shall be operated for at least one of these purposes:
              (i) Demonstrations at a trade show or an exhibition, provided a notice containing the wording specified in § 2.803(c)(2)(iii) is displayed in a conspicuous location on, or immediately adjacent to, the device; or all prospective buyers at the trade show or exhibition are advised in writing that the equipment is subject to the FCC rules and that the equipment will comply with the appropriate rules before delivery to the buyer or to centers of distribution; or
              (ii) Evaluation of performance and determination of customer acceptability, during developmental, design, or pre-production states. If the device is not operated at the manufacturer's facilities, it must be labeled with the wording specified in § 2.803(c)(2)(iii), and in the case of an evaluation kit, the wording specified in § 2.803(c)(2)(iv)(C).
              (e) Operation of a radio frequency device prior to equipment authorization is permitted under either paragraph (e)(1) or (e)(2) of this section so long as devices are either rendered inoperable or retrieved at the conclusion of such operation:
              (1) The radio frequency device shall be operated in compliance with existing Commission rules, waivers of such rules that are in effect at the time of operation, or rules that have been adopted by the Commission but that have not yet become effective; and
              (i) Under the authority of a service license (only in the bands for which that service licensee holds a license) provided that the licensee grants permission and the licensee continues to remain responsible for complying with all of the operating conditions and requirements associated with its license; or
              (ii) Under a grant of special temporary authorization.
              (2) The radio frequency device shall be operated at or below the maximum level specified in the table in § 15.209(a) of this chapter for at least one of these purposes:
              (i) Demonstrations at a trade show or an exhibition, provided a notice containing the wording specified in § 2.803(c)(2)(iii) is displayed in a conspicuous location on, or immediately adjacent to, the device; or all prospective buyers at the trade show or exhibition are advised in writing that the equipment is subject to the FCC rules and that the equipment will comply with the appropriate rules before delivery to the buyer or to centers of distribution; or
              (ii) Evaluation of performance and determination of customer acceptability, during developmental, design, or pre-production states. If the device is not operated at the manufacturer's facilities, it must be labeled with the wording specified in § 2.803(c)(2)(iii), and in the case of an evaluation kit, the wording specified in § 2.803(c)(2)(iv)(C).
              [78 FR 25162, Apr. 29, 2013, as amended at 79 FR 48691, Aug. 18, 2014]
            
            
              § 2.807
              Statutory exceptions.
              As provided by Section 302(c) of the Communications Act of 1934, as amended, § 2.803 shall not be applicable to:
              (a) Carriers transporting radiofrequency devices without trading in them.
              (b) Radiofrequency devices manufactured solely for export.

              (c) The manufacture, assembly, or installation of radiofrequency devices for its own use by a public utility engaged in providing electric service: Provided, however, That no such device shall be operated if it causes harmful interference to radio communications.

              (d) Radiofrequency devices for use by the Government of the United States or any agency thereof: Provided, however, That this exception shall not be applicable to any device after it has been disposed of by such Government or agency.
              [35 FR 7898, May 22, 1970, as amended at 62 FR 10470, Mar. 7, 1997]
            
            
              § 2.811
              Transmitters operated under part 73 of this chapter.
              Section 2.803(a) through (c) shall not be applicable to a transmitter operated in any of the Radio Broadcast Services regulated under part 73 of this chapter, provided the conditions set out in part 73 of this chapter for the acceptability of such transmitter for use under licensing are met.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 2.813
              Transmitters operated in the Instructional Television Fixed Service.
              Section 2.803 (a) through (d) shall not be applicable to a transmitter operated in the Instructional Television Fixed Service regulated under part 74 of this chapter, provided the conditions in § 74.952 of this chapter for the acceptability of such transmitter for licensing are met.
              [62 FR 10470, Mar. 7, 1997]
            
            
              § 2.815
              External radio frequency power amplifiers.
              (a) As used in this part, an external radio frequency power amplifier is any device which, (1) when used in conjunction with a radio transmitter as a signal source is capable of amplification of that signal, and (2) is not an integral part of a radio transmitter as manufactured.
              (b) No person shall manufacture, sell or lease, offer for sale or lease (including advertising for sale or lease) or import, ship or distribute for the purpose of selling or leasing or offering for sale or lease, any external radio frequency power amplifier capable of operation on any frequency or frequencies below 144 MHz unless the amplifier has received a grant of certification in accordance with subpart J of this part and other relevant parts of this chapter. These amplifiers shall comply with the following:
              (1) The external radio frequency power amplifier shall not be capable of amplification in the frequency band 26-28 MHz.
              (2) The amplifier shall not be capable of easy modification to permit its use as an amplifier in the frequency band 26-28 MHz.
              (3) No more than 10 external radio frequency power amplifiers may be constructed for evaluation purposes in preparation for the submission of an application for a grant of certification.
              (4) If the external radio frequency power amplifier is intended for operation in the Amateur Radio Service under part 97 of this chapter, the requirements of §§ 97.315 and 97.317 of this chapter shall be met.
              [40 FR 1246, Jan. 7, 1975; 40 FR 6474, Feb. 12, 1975, as amended at 43 FR 12687, Mar. 27, 1978; 43 FR 33725, Aug. 1, 1978; 46 FR 18981, Mar. 27, 1981; 62 FR 10470, Mar. 7, 1997; 71 FR 66461, Nov. 15, 2006]
            
          
          
            Subpart J—Equipment Authorization Procedures
            
              Source:
              39 FR 5919, Feb. 15, 1974, unless otherwise noted.
            
            
              General Provisions
              
                § 2.901
                Basis and purpose.

                (a) In order to carry out its responsibilities under the Communications Act and the various treaties and international regulations, and in order to promote efficient use of the radio spectrum, the Commission has developed technical standards for radio frequency equipment and parts or components thereof. The technical standards applicable to individual types of equipment are found in that part of the rules governing the service wherein the equipment is to be operated. In addition to the technical standards provided, the rules governing the service may require that such equipment be authorized under Supplier's Declaration of Conformity or receive a grant of certification from a Telecommunication Certification Body.
                
                (b) Sections 2.906 through 2.1077 describe the procedure for a Supplier's Declaration of Conformity and the procedures to be followed in obtaining certification and the conditions attendant to such a grant.
                [82 FR 50825, Nov. 2, 2017]
              
              
                § 2.906
                Supplier's Declaration of Conformity.
                (a) Supplier's Declaration of Conformity (SDoC) is a procedure where the responsible party, as defined in § 2.909, makes measurements or completes other procedures found acceptable to the Commission to ensure that the equipment complies with the appropriate technical standards. Submittal to the Commission of a sample unit or representative data demonstrating compliance is not required unless specifically requested pursuant to § 2.945.
                (b) Supplier's Declaration of Conformity is applicable to all items subsequently marketed by the manufacturer, importer, or the responsible party that are identical, as defined in § 2.908, to the sample tested and found acceptable by the manufacturer.
                (c) The responsible party may, if it desires, apply for Certification of a device subject to the Supplier's Declaration of Conformity. In such cases, all rules governing certification will apply to that device.
                [82 FR 50825, Nov. 2, 2017]
              
              
                § 2.907
                Certification.
                (a) Certification is an equipment authorization approved by the Commission or issued by a Telecommunication Certification Body (TCB) and authorized under the authority of the Commission, based on representations and test data submitted by the applicant.
                (b) Certification attaches to all units subsequently marketed by the grantee which are identical (see § 2.908) to the sample tested except for permissive changes or other variations authorized by the Commission pursuant to § 2.1043.
                [39 FR 5919, Feb. 15, 1974, as amended at 39 FR 27802, Aug. 1, 1974; 63 FR 36597, July 7, 1998; 80 FR 33439, June 12, 2015]
              
              
                § 2.908
                Identical defined.
                As used in this subpart, the term identical means identical within the variation that can be expected to arise as a result of quantity production techniques.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [46 FR 23249, Apr. 24, 1981]
              
              
                § 2.909
                Responsible party.
                (a) In the case of equipment that requires the issuance of a grant of certification, the party to whom that grant of certification is issued is responsible for the compliance of the equipment with the applicable standards. If the radio frequency equipment is modified by any party other than the grantee and that party is not working under the authorization of the grantee pursuant to § 2.929(b), the party performing the modification is responsible for compliance of the product with the applicable administrative and technical provisions in this chapter.
                (b) For equipment subject to Supplier's Declaration of Conformity the party responsible for the compliance of the equipment with the applicable standards, who must be located in the United States (see § 2.1077), is set forth as follows:
                (1) The manufacturer or, if the equipment is assembled from individual component parts and the resulting system is subject to authorization under Supplier's Declaration of Conformity, the assembler.
                (2) If the equipment by itself, or, a system is assembled from individual parts and the resulting system is subject to Supplier's Declaration of Conformity and that equipment or system is imported, the importer.
                (3) Retailers or original equipment manufacturers may enter into an agreement with the responsible party designated in paragraph (b)(1) or (b)(2) of this section to assume the responsibilities to ensure compliance of equipment and become the new responsible party.

                (4) If the radio frequency equipment is modified by any party not working under the authority of the responsible party, the party performing the modifications, if located within the U.S., or the importer, if the equipment is imported subsequent to the modifications, becomes the new responsible party.

                (c) If the end product or equipment is subject to both certification and Supplier's Declaration of Conformity (i.e., composite system), all the requirements of paragraphs (a) and (b) of this section apply.
                (d) If, because of modifications performed subsequent to authorization, a new party becomes responsible for ensuring that a product complies with the technical standards and the new party does not obtain a new equipment authorization, the equipment shall be labeled, following the specifications in § 2.925(d), with the following: “This product has been modified by [insert name, address and telephone number or internet contact information of the party performing the modifications].”
                (e) In the case of transfer of control of equipment, as in the case of sale or merger of the responsible party, the new entity shall bear the responsibility of continued compliance of the equipment.
                [82 FR 50825, Nov. 2, 2017]
              
              
                § 2.910
                Incorporation by reference.

                (a) The materials listed in this section are incorporated by reference in this part. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any change in these materials will be published in the Federal Register. All approved material is available for inspection at the Federal Communications Commission, 445 12th St. SW., Reference Information Center, Room CY-A257, Washington, DC 20554, (202) 418-0270 and is available from the sources below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                

                (b) International Electrotechnical Commission (IEC), IEC Central Office, 3, rue de Varembe, CH-1211 Geneva 20, Switzerland, Email: inmail@iec.ch, www.iec.ch.
                
                (1) CISPR 16-1-4:2010-04: “Specification for radio disturbance and immunity measuring apparatus and methods—Part 1-4: Radio disturbance and immunity measuring apparatus—Antennas and test sites for radiated disturbance measurements”, Edition 3.0, 2010-04, IBR approved for §§ 2.948(d) and 2.950(f).
                (2) [Reserved]

                (c) Institute of Electrical and Electronic Engineers (IEEE), 3916 Ranchero Drive, Ann Arbor, MI 48108, 1-800-699-9277, http://www.techstreet.com/ieee; (IEEE publications can also be purchased from the American National Standards Institute (ANSI) through its NSSN operation (www.nssn.org), at Customer Service, American National Standards Institute, 25 West 43rd Street, New York, NY 10036, telephone (212) 642-4900.)
                (1) ANSI C63.4-2014: “American National Standard for Methods of Measurement of Radio-Noise Emissions from Low-Voltage Electrical and Electronic Equipment in the Range of 9 kHz to 40 GHz,” ANSI approved June 13, 2014, IBR approved for § 2.950(h) and:
                (i) Sections 5.4.4 through 5.5, IBR approved for §§ 2.948(d) and 2.950(f);
                (ii) [Reserved]
                (2) ANSI C63.10-2013, “American National Standard of Procedures for Compliance Testing of Unlicensed Wireless Devices,” ANSI approved June 27, 2013, IBR approved for § 2.950(g).
                (3) ANSI C63.26-2015, “American National Standard of Procedures for Compliance Testing of Transmitters Used in Licensed Radio Services,” ANSI approved December 11, 2015, IBR approved for § 2.1041(b).

                (d) International Organization for Standardization (ISO), 1, ch. De la Voie-Creuse, CP 56, CH-1211, Geneva 20, Switzerland; www.iso.org ; Tel.: + 41 22 749 01 11; Fax: + 41 22 733 34 30; email: central@iso.org. (ISO publications can also be purchased from the American National Standards Institute (ANSI) through its NSSN operation (www.nssn.org), at Customer Service, American National Standards Institute, 25 West 43rd Street, New York, NY 10036, telephone (212) 642-4900.)
                
                (1) ISO/IEC 17011:2004(E), “Conformity assessment—General requirements for accreditation bodies accrediting conformity assessment bodies,” First Edition, 2004-09-01, IBR approved for §§ 2.948(e), 2.949(b), 2.950(c) and (d), and 2.960(c).
                (2) ISO/IEC 17025:2005(E), “General requirements for the competence of testing and calibration laboratories,” Section Edition, 2005-05-15, IBR approved for §§ 2.948(e), 2.949(b), 2.962(c) and (d).
                (3) ISO/IEC 17065:2012(E), “Conformity assessment—Requirements for bodies certifying products, processes and services,” First Edition, 2012-09-15, IBR approved for §§ 2.950(b), 2.960(b), 2.962(b), (c), (d), (f), and (g).
                (4) ISO/IEC Guide 58:1993(E), “Calibration and testing laboratory accreditation systems—General requirements for operation and recognition”, First Edition 1993, IBR approved for § 2.950(d).
                (5) ISO/IEC Guide 61:1996(E), “General requirements for assessment and accreditation of certification/registration bodies”, First Edition 1996, IBR approved for § 2.950(c).
                (6) ISO/IEC Guide 65:1996(E), “General requirements for bodies operating product certification systems,” First Edition 1996, IBR approved for § 2.950(b).
                [80 FR 33439, June 12, 2015, as amended at 82 FR 50826, Nov. 2, 2017]
              
            
            
              Application Procedures for Equipment Authorizations
              
                § 2.911
                Application requirements.
                (a) All requests for equipment authorization shall be submitted in writing to a Telecommunication Certification Body (TCB) in a manner prescribed by the TCB.

                (b) A TCB shall submit an electronic copy of each equipment authorization application to the Commission pursuant to § 2.962(f)(6) on a form prescribed by the Commission at https://www.fcc.gov/eas.
                
                (c) Each application that a TCB submits to the Commission shall be accompanied by all information required by this subpart and by those parts of the rules governing operation of the equipment, the applicant's certifications required by paragraphs (d)(1) and (2) of this section, and by requisite test data, diagrams, photographs, etc., as specified in this subpart and in those sections of rules under which the equipment is to be operated.
                (d) The applicant shall provide to the TCB all information that the TCB requests to process the equipment authorization request and to submit the application form prescribed by the Commission and all exhibits required with this form.
                (1) The applicant shall provide a written and signed certification to the TCB that all statements it makes in its request for equipment authorization are true and correct to the best of its knowledge and belief.
                (2) The applicant shall provide a written and signed certification to the TCB that the applicant complies with the requirements in § 1.2002 of this chapter concerning the Anti-Drug Abuse Act of 1988.
                (3) Each request for equipment authorization submitted to a TCB, including amendments thereto, and related statements of fact and authorizations required by the Commission, shall be signed by the applicant if the applicant is an individual; by one of the partners if the applicant is a partnership; by an officer, if the applicant is a corporation; or by a member who is an officer, if the applicant is an unincorporated association: Provided, however, that the application may be signed by the applicant's authorized representative who shall indicate his title, such as plant manager, project engineer, etc.

                (4) Information on the Commission's equipment authorization requirements can be obtained from the Internet at https://www.fcc.gov/eas.
                

                (e) Technical test data submitted to the TCB and to the Commission shall be signed by the person who performed or supervised the tests. The person signing the test data shall attest to the accuracy of such data. The Commission or TCB may require the person signing the test data to submit a statement showing that they are qualified to make or supervise the required measurements.
                
                (f) Signed, as used in this section, means an original handwritten signature; however, the Office of Engineering and Technology may allow signature by any symbol executed or adopted by the applicant or TCB with the intent that such symbol be a signature, including symbols formed by computer-generated electronic impulses.
                [80 FR 33440, June 12, 2015]
              
              
                § 2.915
                Grant of application.
                (a) A Commission recognized TCB will grant an application for certification if it finds from an examination of the application and supporting data, or other matter which it may officially notice, that:
                (1) The equipment is capable of complying with pertinent technical standards of the rule part(s) under which it is to be operated; and,
                (2) A grant of the application would serve the public interest, convenience and necessity.
                (b) Grants will be made in writing showing the effective date of the grant and any special condition(s) attaching to the grant.
                (c) Certification shall not attach to any equipment, nor shall any equipment authorization be deemed effective, until the application has been granted.
                (d) Grants will be from the date of publication on the Commission Web site and shall show any special condition(s) attaching to the grant. The official copy of the grant shall be maintained on the Commission Web site.
                (e) The grant shall identify the approving TCB and the Commission as the issuing authority.
                (f) In cases of a dispute the Commission will be the final arbiter.
                [39 FR 5919, Feb. 15, 1974, as amended at 48 FR 3621, Jan. 26, 1983; 62 FR 10470, Mar. 7, 1997; 63 FR 36598, July 7, 1998; 80 FR 33440, June 12, 2015]
              
              
                § 2.917
                Dismissal of application.
                (a) An application which is not in accordance with the provisions of this subpart may be dismissed.
                (b) Any application, upon written request signed by the applicant or his attorney, may be dismissed prior to a determination granting or denying the authorization requested.
                (c) If an applicant is requested to file additional documents or information and fails to submit the requested material within the specified time period, the application may be dismissed.
                [39 FR 5919, Feb. 15, 1974, as amended at 62 FR 10470, Mar. 7, 1997; 80 FR 33441, June 12, 2015]
              
              
                § 2.919
                Denial of application.
                If the Commission is unable to make the findings specified in § 2.915(a), it will deny the application. Notification to the applicant will include a statement of the reasons for the denial.
              
              
                § 2.921
                Hearing on application.
                Whenever it is determined that an application for equipment authorization presents substantial factual questions relating to the qualifications of the applicant or the equipment (or the effects of the use thereof), the Commission may designate the application for hearing. A hearing on an application for an equipment authorization shall be conducted in the same manner as a hearing on a radio station application as set out in subpart B of part 1 of this chapter.
              
              
                § 2.923
                Petition for reconsideration; application for review.
                Persons aggrieved by virtue of an equipment authorization action may file with the Commission a petition for reconsideration or an application for review. Rules governing the filing of petitions for reconsideration and applications for review are set forth in §§ 1.106 and 1.115, respectively, of this chapter.
              
              
                § 2.924
                Marketing of electrically identical equipment having multiple trade names and models or type numbers under the same FCC Identifier.

                The grantee of an equipment authorization may market devices having different model/type numbers or trade names without additional authorization, provided that such devices are electrically identical and the equipment bears an FCC Identifier validated by a grant of certification. A device will be considered to be electrically identical if no changes are made to the authorized device, or if the changes made to the device would be treated as class I permissive changes within the scope of § 2.1043(b)(1). Changes to the model number or trade name by anyone other than the grantee, or under the authorization of the grantee, shall be performed following the procedures in § 2.933.
                [80 FR 33441, June 12, 2015]
              
              
                § 2.925
                Identification of equipment.
                (a) Each equipment covered in an application for equipment authorization shall bear a label listing the following:
                (1) FCC Identifier consisting of the two elements in the exact order specified in § 2.926. The FCC Identifier shall be preceded by the term FCC ID in capital letters on a single line, and shall be of a type size large enough to be legible without the aid of magnification.
                (2) Any other statements or labeling requirements imposed by the rules governing the operation of the specific class of equipment, except that such statement(s) of compliance may appear on a separate label at the option of the applicant/grantee.
                (3) The information required may be provided electronically pursuant to § 2.935.
                (b) Any device subject to more than one equipment authorization procedure may be assigned a single FCC Identifier. However, a single FCC Identifier is required to be assigned to any device consisting of two or more sections assembled in a common enclosure, on a common chassis or circuit board, and with common frequency controlling circuits. Devices to which a single FCC Identifier has been assigned shall be identified pursuant to paragraph (a) of this section.

                (1) Separate FCC Identifiers may be assigned to a device consisting of two or more sections assembled in a common enclosure, but constructed on separate sub-units or circuit boards with independent frequency controlling circuits. The FCC Identifier assigned to any transmitter section shall be preceded by the term TX FCC ID, the FCC Identifier assigned to any receiver section shall be preceded by the term RX FCC ID and the identifier assigned to any remaining section(s) shall be preceded by the term FCC ID.
                
                (2) Where terminal equipment subject to part 68 of this chapter, and a radiofrequency device subject to equipment authorization requirements are assembled in a common enclosure, the device shall be labeled in accordance with the Hearing Aid Compatibility-related requirements in part 68 of this chapter and the requirements published by the Administrative Council for Terminal Attachments, and shall also display the FCC Identifier in the format specified in paragraph (a) of this section.
                (3) For a transceiver, the receiver portion of which is subject to Supplier's Declaration of Conformity pursuant to § 15.101 of this chapter, and the transmitter portion is subject to certification, the FCC Identifier required for the transmitter portion shall be preceded by the term FCC ID.
                (c) [Reserved]
                (d) In order to validate the grant of equipment authorization, the nameplate or label shall be permanently affixed to the equipment and shall be readily visible to the purchaser at the time of purchase.
                (1) As used here, permanently affixed means that the required nameplate data is etched, engraved, stamped, indelibly printed, or otherwise permanently marked on a permanently attached part of the equipment enclosure. Alternatively, the required information may be permanently marked on a nameplate of metal, plastic, or other material fastened to the equipment enclosure by welding, riveting, etc., or with a permanent adhesive. Such a nameplate must be able to last the expected lifetime of the equipment in the environment in which the equipment will be operated and must not be readily detachable.
                (2) As used here, readily visible means that the nameplate or nameplate data must be visible from the outside of the equipment enclosure. It is preferable that it be visible at all times during normal installation or use, but this is not a prerequisite for grant of equipment authorization.

                (e) A software defined radio may be equipped with a means such as a user display screen to display the FCC identification number normally contained in the nameplate or label. The information must be readily accessible, and the user manual must describe how to access the electronic display.
                (f) The FCC Identifier including the term “FCC ID” shall be in a size of type large enough to be readily legible, consistent with the dimensions of the equipment and its label. However, the type size for the FCC Identifier is not required to be larger than eight-point. If a device is so small that it is impractical to label it with the FCC Identifier in a font that is four-point or larger, and the device does not have a display that can show electronic labeling, then the FCC Identifier shall be placed in the user manual and must also either be placed on the device packaging or on a removable label attached to the device.
                
                
                  Note to paragraph (f):
                  As an example, a device intended to be implanted within the body of a test animal or person would probably require an alternate method of identification.
                
                [44 FR 17177, Mar. 21, 1979, as amended at 44 FR 55574, Sept. 27, 1979; 46 FR 21013, Apr. 8, 1981; 52 FR 21687, June 9, 1987; 54 FR 1698, Jan. 17, 1989; 62 FR 10470, Mar. 7, 1997; 66 FR 50840, Oct. 5, 2001; 77 FR 43536, July 25, 2012; 80 FR 33441, June 12, 2015; 82 FR 50826, Nov. 2, 2017]
              
              
                § 2.926
                FCC identifier.

                (a) A grant of certification will list the validated FCC Identifier consisting of the grantee code assigned by the FCC pursuant to paragraph (b) of this section, and the equipment product code assigned by the grantee pursuant to paragraph (c) of this section. See § 2.925.
                (b) The grantee code assigned pursuant to paragraph (c) of this section is assigned permanently to applicants/grantees and is valid only for the party specified as the applicant/grantee in the code assignment(s).

                (c) A grantee code may consist of Arabic numerals, capital letters, or other characters. The format for this code will be specified by the Commission's Office of Engineering and Technology. A prospective grantee or its authorized representative may receive a grantee code electronically via the Internet at http://www.fcc.gov/eas. The code may be obtained at any time prior to submittal of the application for equipment authorization. However, the fee required by § 1.1103 of this chapter must be submitted and validated within 30 days of the issuance of the grantee code, or the code will be removed from the Commission's records and a new grantee code will have to be obtained.
                (1) After assignment of a grantee code each grantee will continue to use the same grantee code for subsequent equipment authorization applications. In the event the grantee name is changed or ownership is transferred, the circumstances shall be reported to the Commission so that a new grantee code can be assigned, if appropriate. See § 2.929(c) and (d) for additional information.
                In the event the grantee name is changed or ownership is transferred, the circumstances shall be reported to the Commission so that a new grantee code can be assigned, if appropriate. See §§ 2.934 and 2.935 for additional information.
                (2) [Reserved]
                (d) The equipment product code assigned by the grantee shall consist of a series of Arabic numerals, capital letters or a combination thereof, and may include the dash or hyphen (-). The total of Arabic numerals, capital letters and dashes or hyphens shall not exceed 14 and shall be one which has not been previously used in conjunction with:
                (1) The same grantee code, or
                (2) An application denied pursuant to § 2.919 of this chapter.

                (e) No FCC Identifier may be used on equipment to be marketed unless that specific identifier has been validated by a grant of equipment certification. This shall not prohibit placement of an FCC identifier on a transceiver which includes a receiver subject to Suppliers Declaration of Conformity pursuant to § 15.101 of this chapter, provided that the transmitter portion of such transceiver is covered by a valid grant of certification. The FCC Identifier is uniquely assigned to the grantee and may not be placed on the equipment without authorization by the grantee. See § 2.803 for conditions applicable to the display at trade shows of equipment which has not been granted equipment authorization where such grant is required prior to marketing. Labeling of such equipment may include model or type numbers, but shall not include a purported FCC Identifier.
                [44 FR 17179, Mar. 21, 1979, as amended at 46 FR 21014, Apr. 8, 1981; 52 FR 21687, June 9, 1987; 54 FR 1698, Jan. 17, 1989; 62 FR 10471, Mar. 7, 1997; 69 FR 54033, Sept. 7, 2004; 77 FR 43536, July 25, 2012; 80 FR 33441, June 12, 2015; 82 FR 50826, Nov. 2, 2017]
              
            
            
              Conditions Attendant to an Equipment Authorization
              
                § 2.927
                Limitations on grants.
                (a) A grant of certification is valid only when the device is labeled in accordance with § 2.925 and remains effective until set aside, revoked or withdrawn, rescinded, surrendered, or a termination date is otherwise established by the Commission.
                (b) A grant of certification recognizes the determination that the equipment has been shown to be capable of compliance with the applicable technical standards if no unauthorized change is made in the equipment and if the equipment is properly maintained and operated. The issuance of a grant of equipment certification shall not be construed as a finding with respect to matters not encompassed by the Commission's rules, especially with respect to compliance with 18 U.S.C. 2512.
                (c) No person shall, in any advertising matter, brochure, etc., use or make reference to an equipment authorization in a deceptive or misleading manner or convey the impression that such certification reflects more than a Commission-authorized determination that the device or product has been shown to be capable of compliance with the applicable technical standards of the Commission's rules.
                [80 FR 33441, June 12, 2015, as amended at 82 FR 50826, Nov. 2, 2017]
              
              
                § 2.929
                Changes in name, address, ownership or control of grantee.
                (a) An equipment authorization may not be assigned, exchanged or in any other way transferred to a second party, except as provided in this section.
                (b) The grantee of an equipment authorization may license or otherwise authorize a second party to manufacture the equipment covered by the grant of the equipment authorization provided:

                (1) The equipment manufactured by such second party bears the FCC Identifier as is set out in the grant of the equipment authorization.
                
                
                  Note to paragraph (b)(1):
                  Any change in the FCC Identifier desired as a result of such production or marketing agreement will require the filing of a new application for an equipment authorization as specified in § 2.933.
                
                
                (2) The grantee of the equipment authorization shall continue to be responsible to the Commission for the equipment produced pursuant to such an agreement.

                (c) Whenever there is a change in the name and/or address of the grantee of certification, notice of such change(s) shall be submitted to the Commission via the Internet at https://apps.fcc.gov/eas within 30 days after the grantee starts using the new name and/or address.

                (d) In the case of transactions affecting the grantee, such as a transfer of control or sale to another company, mergers, or transfer of manufacturing rights, notice must be given to the Commission via the Internet at https://apps.fcc.gov/eas within 60 days after the consummation of the transaction. Depending on the circumstances in each case, the Commission may require new applications for certification. In reaching a decision the Commission will consider whether the acquiring party can adequately ensure and accept responsibility for continued compliance with the regulations. In general, new applications for each device will not be required. A single application for certification may be filed covering all the affected equipment.
                [63 FR 36598, July 7, 1998, as amended at 69 FR 54033, Sept. 7, 2004; 80 FR 33441, June 12, 2015]
              
              
                § 2.931
                Responsibilities.

                (a) The responsible party warrants that each unit of equipment marketed under its grant of certification and bearing the identification specified in the grant will conform to the unit that was measured and that the data (design and rated operational characteristics) filed with the application for certification continues to be representative of the equipment being produced under such grant within the variation that can be expected due to quantity production and testing on a statistical basis.
                (b)-(c) [Reserved]
                (d) In determining compliance for devices subject to Supplier's Declaration of Conformity, the responsible party warrants that each unit of equipment marketed under Supplier's Declaration of Conformity will be identical to the unit tested and found acceptable with the standards and that the records maintained by the responsible party continue to reflect the equipment being produced under such Supplier's Declaration of Conformity within the variation that can be expected due to quantity production and testing on a statistical basis.
                (e) For equipment subject to Supplier's Declaration of Conformity, the responsible party must reevaluate the equipment if any modification or change adversely affects the emanation characteristics of the modified equipment. The responsible party bears responsibility for continued compliance of subsequently produced equipment.
                [82 FR 50826, Nov. 2, 2017]
              
              
                § 2.932
                Modification of equipment.
                (a) A new application for an equipment authorization shall be filed whenever there is a change in the design, circuitry or construction of an equipment or device for which an equipment authorization has been issued, except as provided in paragraphs (b) through (d) of this section.
                (b) Permissive changes may be made in certificated equipment, and equipment that was authorized under the former type acceptance procedure, pursuant to § 2.1043.
                (c) Permissive changes may be made in equipment that was authorized under the former notification procedure without submittal of information to the Commission, unless the equipment is currently subject to authorization under the certification procedure. However, the grantee shall submit information documenting continued compliance with the pertinent requirements upon request.
                (d) All requests for permissive changes must be accompanied by the anti-drug abuse certification required under § 1.2002 of this chapter.
                [63 FR 36598, July 7, 1998, as amended at 66 FR 50840, Oct. 5, 2001; 70 FR 23039, May 4, 2005; 80 FR 33441, June 12, 2015]
              
              
                § 2.933
                Change in identification of equipment.
                (a) A new application for certification shall be filed whenever there is a change in the FCC Identifier for the equipment with or without a change in design, circuitry or construction. However, a change in the model/type number or trade name performed in accordance with the provisions in § 2.924 of this chapter is not considered to be a change in identification and does not require additional authorization.
                (b) An application filed pursuant to paragraph (a) of this section where no change in design, circuitry or construction is involved, need not be accompanied by a resubmission of equipment or measurement or test data customarily required with a new application, unless specifically requested. In lieu thereof, the applicant shall attach a statement setting out:
                (1) The original identification used on the equipment prior to the change in identification.
                (2) The date of the original grant of the equipment authorization.
                (3) How the equipment bearing the modified identification differs from the original equipment.
                (4) Whether the original test results continue to be representative of and applicable to the equipment bearing the changed identification.
                (5) The photographs required by § 2.1033(b)(7) or (c)(12) showing the exterior appearance of the equipment, including the operating controls available to the user and the identification label. Photographs of the construction, the component placement on the chassis, and the chassis assembly are not required to be submitted unless specifically requested.

                (c) If the change in the FCC Identifier also involves a change in design or circuitry which falls outside the purview of a permissive change described in § 2.1043, a complete application shall be filed pursuant to § 2.911.
                [63 FR 36598, July 7, 1998, as amended at 80 FR 33441, June 12, 2015]
              
              
                § 2.935
                Electronic labeling of radiofrequency devices.
                (a) Any radiofrequency device equipped with an integrated electronic display screen, or a radiofrequency device without an integrated screen that can only operate in conjunction with a device that has an electronic display screen, may display on the electronic display the FCC Identifier, any warning statements, or other information that the Commission's rules would otherwise require to be shown on a physical label attached to the device.
                (b) Devices displaying their FCC Identifier, warning statements, or other information electronically must make this information readily accessible on the electronic display. Users must be provided with prominent instructions on how to access the information in the operating instructions, inserts in packaging material, or other easily accessible format at the time of purchase. The access instructions may also be provided via the product-related Web site, if such a Web site exists; the packaging material must provide specific instructions on how to locate the Web site information, and a copy of these instructions must be included in the application for equipment certification.
                (c) Devices displaying their FCC Identifier, warning statements, or other information electronically must permit access to the information without requiring special codes, accessories or permissions and the access to this information must not require more than three steps from the device setting menu. The number of steps does not include those steps for use of screen locks, passcodes or similar security protection designed to control overall device access.
                (d) The electronically displayed FCC Identifier, warning statements, or other information must be displayed electronically in a manner that is clearly legible without the aid of magnification;
                (e) The necessary label information must be programmed by the responsible party and must be secured in such a manner that third-parties cannot modify it.
                (f) Devices displaying their FCC Identifier, warning statements, or other information electronically must also be labeled, either on the device or its packaging, with the FCC Identifier or other information (such as a model number and identification of a Web page that hosts the relevant regulatory information) that permits the devices to be identified at the time of importation, marketing, and sales as complying with the FCC's equipment authorization requirements. Devices can be labeled with a stick-on label, printing on the packaging, a label on a protective bag, or by similar means. Any removable label shall be of a type intended to survive normal shipping and handling and must only be removed by the customer after purchase.
                [82 FR 50827, Nov. 2, 2017]
              
              
                § 2.937
                Equipment defect and/or design change.
                When a complaint is filed with the Commission concerning the failure of equipment subject to this chapter to comply with pertinent requirements of the Commission's rules, and the Commission determines that the complaint is justified and arises out of an equipment fault attributable to the responsible party, the Commission may require the responsible party to investigate such complaint and report the results of such investigation to the Commission. The report shall also indicate what action if any has been taken or is proposed to be taken by the responsible party to correct the defect, both in terms of future production and with reference to articles in the possession of users, sellers and distributors.
                [61 FR 31046, June 19, 1996]
              
              
                § 2.938
                Retention of records.
                (a) For equipment subject to the equipment authorization procedures in this part, the responsible party shall maintain the records listed as follows:

                (1) A record of the original design drawings and specifications and all changes that have been made that may affect compliance with the standards and the requirements of § 2.931.
                
                (2) A record of the procedures used for production inspection and testing to ensure conformance with the standards and the requirements of § 2.931.
                (3) A record of the test results that demonstrate compliance with the appropriate regulations in this chapter.
                (b) For equipment subject to Supplier's Declaration of Conformity, the responsible party shall, in addition to the requirements in paragraph (a) of this section, maintain a record of the measurements made on an appropriate test site that demonstrates compliance with the applicable regulations in this chapter. The record shall:
                (1) Indicate the actual date all testing was performed;
                (2) State the name of the test laboratory, company, or individual performing the testing. The Commission may request additional information regarding the test site, the test equipment or the qualifications of the company or individual performing the tests;
                (3) Contain a description of how the device was actually tested, identifying the measurement procedure and test equipment that was used;
                (4) Contain a description of the equipment under test (EUT) and support equipment connected to, or installed within, the EUT;
                (5) Identify the EUT and support equipment by trade name and model number and, if appropriate, by FCC Identifier and serial number;
                (6) Indicate the types and lengths of connecting cables used and how they were arranged or moved during testing;
                (7) Contain at least two drawings or photographs showing the test set-up for the highest line conducted emission and showing the test set-up for the highest radiated emission. These drawings or photographs must show enough detail to confirm other information contained in the test report. Any photographs used must clearly show the test configuration used;
                (8) List all modifications, if any, made to the EUT by the testing company or individual to achieve compliance with the regulations in this chapter;
                (9) Include all of the data required to show compliance with the appropriate regulations in this chapter;
                (10) Contain, on the test report, the signature of the individual responsible for testing the product along with the name and signature of an official of the responsible party, as designated in § 2.909; and
                (11) A copy of the compliance information, as described in § 2.1077, required to be provided with the equipment.
                (c) The provisions of paragraph (a) of this section shall also apply to a manufacturer of equipment produced under an agreement with the original responsible party. The retention of the records by the manufacturer under these circumstances shall satisfy the grantee's responsibility under paragraph (a) of this section.
                (d) For equipment subject to more than one equipment authorization procedure, the responsible party must retain the records required under all applicable provisions of this section.
                (e) For equipment subject to rules that include a transition period, the records must indicate the particular transition provisions that were in effect when the equipment was determined to be compliant.
                (f) For equipment subject to certification, records shall be retained for a one year period after the marketing of the associated equipment has been permanently discontinued, or until the conclusion of an investigation or a proceeding if the responsible party (or, under paragraph (c) of this section, the manufacturer) is officially notified that an investigation or any other administrative proceeding involving its equipment has been instituted. For all other records kept pursuant to this section, a two-year period shall apply.

                (g) If radio frequency equipment is modified by any party other than the original responsible party, and that party is not working under the authorization of the original responsible party, the party performing the modifications is not required to obtain the original design drawings specified in paragraph (a)(1) of this section. However, the party performing the modifications must maintain records showing the changes made to the equipment along with the records required in paragraph (a)(3) of this section. A new equipment authorization may also be required.
                [82 FR 50827, Nov. 2, 2017]
              
              
                § 2.939
                Revocation or withdrawal of equipment authorization.
                (a) The Commission may revoke any equipment authorization:
                (1) For false statements or representations made either in the application or in materials or response submitted in connection therewith or in records required to be kept by § 2.938.
                (2) If upon subsequent inspection or operation it is determined that the equipment does not conform to the pertinent technical requirements or to the representations made in the original application.
                (3) If it is determined that changes have been made in the equipment other than those authorized by the rules or otherwise expressly authorized by the Commission.
                (4) Because of conditions coming to the attention of the Commission which would warrant it in refusing to grant an original application.
                (b) Revocation of an equipment authorization shall be made in the same manner as revocation of radio station licenses.
                (c) The Commission may withdraw any equipment authorization in the event of changes in its technical standards. The procedure to be followed will be set forth in the order promulgating such new technical standards (after appropriate rulemaking proceedings) and will provide a suitable amortization period for equipment in hands of users and in the manufacturing process.
                [39 FR 5919, Feb. 15, 1974, as amended at 51 FR 39535, Oct. 29, 1986]
              
              
                § 2.941
                Availability of information relating to grants.
                (a) Grants of equipment authorization, other than for receivers and equipment authorized for use under parts 15 or 18 of this chapter, will be publicly announced in a timely manner by the Commission. Information about the authorization of a device using a particular FCC Identifier may be obtained by contacting the Commission's Office of Engineering and Technology Laboratory.
                (b) Information relating to equipment authorizations, such as data submitted by the applicant in connection with an authorization application, laboratory tests of the device, etc., shall be available in accordance with §§ 0.441 through 0.470 of this chapter.
                [62 FR 10472, Mar. 7, 1997]
              
              
                § 2.944
                Software defined radios.
                (a) Manufacturers must take steps to ensure that only software that has been approved with a software defined radio can be loaded into the radio. The software must not allow the user to operate the transmitter with operating frequencies, output power, modulation types or other radio frequency parameters outside those that were approved. Manufacturers may use means including, but not limited to the use of a private network that allows only authenticated users to download software, electronic signatures in software or coding in hardware that is decoded by software to verify that new software can be legally loaded into a device to meet these requirements and must describe the methods in their application for equipment authorization.
                (b) Any radio in which the software is designed or expected to be modified by a party other than the manufacturer and would affect the operating parameters of frequency range, modulation type or maximum output power (either radiated or conducted), or the circumstances under which the transmitter operates in accordance with Commission rules, must comply with the requirements in paragraph (a) of this section and must be certified as a software defined radio.
                (c) Applications for certification of software defined radios must include a high level operational description or flow diagram of the software that controls the radio frequency operating parameters.
                [70 FR 23039, May 4, 2005]
              
              
                § 2.945
                Submission of equipment for testing and equipment records.
                (a) Prior to certification. (1) The Commission or a Telecommunication Certification Body (TCB) may require an applicant for certification to submit one or more sample units for measurement at the Commission's laboratory or the TCB.
                (2) If the applicant fails to provide a sample of the equipment, the TCB may dismiss the application without prejudice.
                (3) In the event the applicant believes that shipment of the sample to the Commission's laboratory or the TCB is impractical because of the size or weight of the equipment, or the power requirement, or for any other reason, the applicant may submit a written explanation why such shipment is impractical and should not be required.
                (4) The Commission may take administrative sanctions against a grantee of certification that fails to respond within 21 days to a Commission or TCB request for an equipment sample, such as suspending action on applications for equipment authorization submitted by that party while the matter is being resolved. The Commission may consider extensions of time upon submission of a showing of good cause.
                (b) Subsequent to equipment authorization. (1) The Commission may request that the responsible party or any other party marketing equipment subject to this chapter submit a sample of the equipment, or provide a voucher for the equipment to be obtained from the marketplace, to determine the extent to which production of such equipment continues to comply with the data filed by the applicant or on file with the responsible party for equipment subject to Supplier's Declaration of Conformity. The Commission may request that a sample or voucher to obtain a product from the marketplace be submitted to the Commission, or in the case of equipment subject to certification, to the TCB that certified the equipment.
                (2) A TCB may request samples of equipment that it has certified from the grantee of certification, or request a voucher to obtain a product from the marketplace, for the purpose of performing post-market surveillance as described in § 2.962. TCBs must document their sample requests to show the date they were sent and provide this documentation to the Commission upon request.
                (3) The cost of shipping the equipment to the Commission's laboratory and back to the party submitting the equipment shall be borne by the party from which the Commission requested the equipment.
                (4) In the event a party believes that shipment of the sample to the Commission's laboratory or the TCB is impractical because of the size or weight of the equipment, or the power requirement, or for any other reason, that party may submit a written explanation why such shipment is impractical and should not be required.
                (5) Failure of a responsible party or other party marketing equipment subject to this chapter to comply with a request from the Commission or TCB for equipment samples or vouchers within 21 days may be cause for actions such as such as suspending action on applications for certification submitted by a grantee or forfeitures pursuant to § 1.80 of this chapter. The Commission or TCB requesting the sample may consider extensions of time upon submission of a showing of good cause.
                (c) Submission of records. Upon request by the Commission, each responsible party shall submit copies of the records required by § 2.938 to the Commission. Failure of a responsible party or other party marketing equipment subject to this chapter to comply with a request from the Commission for records within 21 days may be cause for forfeiture, pursuant to § 1.80 of this chapter. The Commission may consider extensions of time upon submission of a showing of good cause.
                (d) Inspection by the Commission. Upon request by the Commission, each responsible party shall make its manufacturing plant and facilities available for inspection.
                [80 FR 33442, June 12, 2015, as amended at 82 FR 50828, Nov. 2, 2017]
              
              
                § 2.947
                Measurement procedure.
                (a) Test data must be measured in accordance with the following standards or measurement procedures:

                (1) Those set forth in bulletins or reports prepared by the Commission's Office of Engineering and Technology. These will be issued as required, and specified in the particular part of the rules where applicable.
                (2) Those acceptable to the Commission and published by national engineering societies such as the Electronic Industries Association, the Institute of Electrical and Electronic Engineers, Inc., and the American National Standards Institute.

                (3) Any measurement procedure acceptable to the Commission may be used to prepare data demonstrating compliance with the requirements of this chapter. Advisory information regarding measurement procedures can be found in the Commission's Knowledge Database, which is available at www.fcc.gov/labhelp.
                
                (b) Information submitted pursuant to paragraph (a) of this section shall completely identify the specific standard or measurement procedure used.
                (c) In the case of equipment requiring measurement procedures not specified in the references set forth in paragraphs (a)(1) through (3) of this section, the applicant shall submit a detailed description of the measurement procedures actually used.
                (d) A listing of the test equipment used shall be submitted.
                (e) If deemed necessary, additional information may be required concerning the measurement procedures employed in obtaining the data submitted for equipment authorization purposes.
                (f) A composite system is a system that incorporates different devices contained either in a single enclosure or in separate enclosures connected by wire or cable. If the individual devices in a composite system are subject to different technical standards, each such device must comply with its specific standards. In no event may the measured emissions of the composite system exceed the highest level permitted for an individual component. Testing for compliance with the different standards shall be performed with all of the devices in the system functioning. If the composite system incorporates more than one antenna or other radiating source and these radiating sources are designed to emit at the same time, measurements of conducted and radiated emissions shall be performed with all radiating sources that are to be employed emitting.
                (g) For each technical requirement in this chapter, the test report shall provide adequate test data to demonstrate compliance for the requirement, or in absence of test data, justification acceptable to the Commission as to why test data is not required.
                [42 FR 44987, Sept. 8, 1977, as amended at 44 FR 39181, July 5, 1979; 51 FR 12616, Apr. 14, 1986; 80 FR 33442, June 12, 2015; 82 FR 50828, Nov. 2, 2017]
              
              
                § 2.948
                Measurement facilities.
                (a) Equipment authorized under the certification procedure shall be tested at a laboratory that is accredited in accordance with paragraph (e) of this section.
                (b) A laboratory that makes measurements of equipment subject to an equipment authorization under the certification procedure or Supplier's Declaration of Conformity shall compile a description of the measurement facilities employed.
                (1) The description of the measurement facilities shall contain the following information:
                (i) Location of the test site.
                (ii) Physical description of the test site accompanied by photographs that clearly show the details of the test site.
                (iii) A drawing showing the dimensions of the site, physical layout of all supporting structures, and all structures within 5 times the distance between the measuring antenna and the device being measured.
                (iv) Description of structures used to support the device being measured and the test instrumentation.
                (v) List of measuring equipment used.

                (vi) Information concerning the calibration of the measuring equipment, i.e., the date the equipment was last calibrated and how often the equipment is calibrated.
                (vii) For a measurement facility that will be used for testing radiated emissions, a plot of site attenuation data taken pursuant to paragraph (d) of this section.

                (2) The description of the measurement facilities shall be provided to a laboratory accreditation body upon request.
                (3) The description of the measurement facilities shall be retained by the party responsible for authorization of the equipment and provided to the Commission upon request.
                (i) The party responsible for authorization of the equipment may rely upon the description of the measurement facilities retained by an independent laboratory that performed the tests. In this situation, the party responsible for authorization of the equipment is not required to retain a duplicate copy of the description of the measurement facilities.
                (ii) No specific site calibration data is required for equipment that is authorized for compliance based on measurements performed at the installation site of the equipment. The description of the measurement facilities may be retained at the site at which the measurements were performed.
                (c) The Commission will maintain a list of accredited laboratories that it has recognized. The Commission will make publicly available a list of those laboratories that have indicated a willingness to perform testing for the general public. Inclusion of a facility on the Commission's list does not constitute Commission endorsement of that facility. In order to be included on this list, the accrediting organization (or Designating Authority in the case of foreign laboratories) must submit the information listed below to the Commission's laboratory:
                (1) Laboratory name, location of test site(s), mailing address and contact information;
                (2) Name of accrediting organization;
                (3) Scope of laboratory accreditation;
                (4) Date of expiration of accreditation;
                (5) Designation number;
                (6) FCC Registration Number (FRN);
                (7) A statement as to whether or not the laboratory performs testing on a contract basis;
                (8) For laboratories outside the United States, the name of the mutual recognition agreement or arrangement under which the accreditation of the laboratory is recognized;
                (9) Other information as requested by the Commission.
                (d) When the measurement method used requires the testing of radiated emissions on a validated test site, the site attenuation must comply with the requirements of Sections 5.4.4 through 5.5 of the following procedure: ANSI C63.4-2014 (incorporated by reference, see § 2.910). Measurement facilities used to make radiated emission measurements from 30 MHz to 1 GHz shall comply with the site validation requirements in ANSI C63.4-2014 (clause 5.4.4) and for radiated emission measurements from 1 GHz to 40 GHz shall comply with the site validation requirement of ANSI C63.4-2014 (clause 5.5.1 a) 1)), such that the site validation criteria called out in CISPR 16-1-4:2010-04 (incorporated by reference, see § 2.910) is met. Test site revalidation shall occur on an interval not to exceed three years.
                (e) A laboratory that has been accredited with a scope covering the measurements required for the types of equipment that it will test shall be deemed competent to test and submit test data for equipment subject to certification. Such a laboratory shall be accredited by a Commission recognized accreditation organization based on the International Organization for Standardization/International Electrotechnical Commission International Standard ISO/IEC 17025, (incorporated by reference, see § 2.910). The organization accrediting the laboratory must be recognized by the Commission's Office of Engineering and Technology, as indicated in § 0.241 of this chapter, to perform such accreditation based on International Standard ISO/IEC 17011 (incorporated by reference, see § 2.910). The frequency for reassessment of the test facility and the information that is required to be filed or retained by the testing party shall comply with the requirements established by the accrediting organization, but shall occur on an interval not to exceed two years.
                (f) The accreditation of a laboratory located outside of the United States, or its possessions, will be acceptable only under one of the following conditions:

                (1) If the accredited laboratory has been designated by a foreign Designating Authority and recognized by the Commission under the terms of a government-to-government Mutual Recognition Agreement/Arrangement (MRA); or
                (2) If the laboratory is located in a country that does not have an MRA with the United States, then it must be accredited by an organization recognized by the Commission under the provisions of § 2.949 for performing accreditations in the country where the laboratory is located.
                [80 FR 33442, June 12, 2015, as amended at 82 FR 50828, Nov. 2, 2017]
              
              
                § 2.949
                Recognition of laboratory accreditation bodies.
                (a) A party wishing to become a laboratory accreditation body recognized by OET must submit a written request to the Chief of OET requesting such recognition. OET will make a determination based on the information provided in support of the request for recognition.
                (b) Applicants shall provide the following information as evidence of their credentials and qualifications to perform accreditation of laboratories that test equipment to Commission requirements, consistent with the requirements of § 2.948(e). OET may request additional information, or showings, as needed, to determine the applicant's credentials and qualifications.
                (1) Successful completion of an ISO/IEC 17011 (incorporated by reference, see § 2.910) peer review, such as being a signatory to an accreditation agreement that is acceptable to the Commission.
                (2) Experience with the accreditation of electromagnetic compatibility (EMC), radio and telecommunications testing laboratories to ISO/IEC 17025 (incorporated by reference, see § 2.910).
                (3) Accreditation personnel/assessors with specific technical experience on the Commission equipment authorization rules and requirements.
                (4) Procedures and policies developed for the accreditation of testing laboratories for FCC equipment authorization programs.
                [80 FR 33443, June 12, 2015]
              
              
                § 2.950
                Transition periods.
                (a) As of July 13, 2015 the Commission will no longer accept applications for Commission issued grants of equipment certification.
                (b) Prior to September 15, 2015 a TCB shall be accredited to either ISO/IEC Guide 65 or ISO/IEC 17065 (incorporated by reference, see § 2.910). On or after September 15, 2015 a TCB shall be accredited to ISO/IEC 17065.
                (c) Prior to September 15, 2015 an organization accrediting the prospective telecommunication certification body shall be capable of meeting the requirements and conditions of ISO/IEC Guide 61 or ISO/IEC 17011 (incorporated by reference, see § 2.910). On or after September 15, 2015 an organization accrediting the prospective telecommunication certification body shall be capable of meeting the requirements and conditions of ISO/IEC 17011.
                (d) Prior to September 15, 2015 an organization accrediting the prospective accredited testing laboratory shall be capable of meeting the requirements and conditions of ISO/IEC Guide 58 or ISO/IEC 17011. On or after September 15, 2015 an organization accrediting the prospective accredited testing laboratory shall be capable of meeting the requirements and conditions of ISO/IEC 17011.
                (e) The Commission will no longer accept applications for § 2.948 test site listing as of July 13, 2015. Laboratories that are listed by the Commission under the § 2.948 process will remain listed until the sooner of their expiration date or through July 12, 2017 and may continue to submit test data in support of certification applications through October 12, 2017. Laboratories with an expiration date before July 13, 2017 may request the Commission to extend their expiration date through July 12, 2017.
                (f) Measurement facilities used to make radiated emission measurements from 1 GHz to 40 GHz shall comply with the site validation option of ANSI C63.4-2014, (clause 5.5.1a)1)) which references CISPR 16-1-4:2010-04 (incorporated by reference, see § 2.910) by July 13, 2018.

                (g) Measurements for intentional radiators subject to part 15 of this chapter are to be made using the procedures in ANSI C63.10-2013 (incorporated by reference, see § 2.910) by July 13, 2016.
                (h) Measurements for unintentional radiators are to be made using the procedures in ANSI C63.4, except clauses 4.5.3, 4.6, 6.2.13, 8.2.2, 9, and 13 (incorporated by reference, see § 2.910), by July 13, 2016.
                (i) Radio frequency devices that would have been considered eligible for authorization under either the verification or Declaration of Conformity procedures that were in effect prior to November 2, 2017 may continue to be authorized until November 2, 2018 under the appropriate procedure in accordance with the requirements that were in effect immediately prior to November 2, 2017.
                (j) All radio frequency devices that were authorized under the verification or Declaration of Conformity procedures prior to November 2, 2017 must continue to meet all requirements associated with the applicable procedure that were in effect immediately prior to November 2, 2017. If any changes are made to such devices after November 2, 2018, the requirements associated with the Supplier's Declaration of Conformity will apply.
                [80 FR 33443, June 12, 2015, as amended at 81 FR 42265, June 29, 2016; 82 FR 50828, Nov. 2, 2017]
              
            
            
              Telecommunication Certification Bodies (TCBs)
              
                § 2.960
                Recognition of Telecommunication Certification Bodies (TCBs).
                (a) The Commission may recognize Telecommunication Certification Bodies (TCBs) which have been designated according to requirements of paragraph (b) or (c) of this section to issue grants of certification as required under this part. Certification of equipment by a TCB shall be based on an application with all the information specified in this part. The TCB shall review the application to determine compliance with the Commission's requirements and shall issue a grant of equipment certification in accordance with § 2.911.
                (b) In the United States, TCBs shall be accredited and designated by the National Institute of Standards and Technology (NIST) under its National Voluntary Conformity Assessment Evaluation (NVCASE) program, or other recognized programs based on ISO/IEC 17065 (incorporated by reference, see § 2.910) to comply with the Commission's qualification criteria for TCBs. NIST may, in accordance with its procedures, allow other appropriately qualified accrediting bodies to accredit TCBs. TCBs shall comply with the requirements in § 2.962 of this part.
                (c) In accordance with the terms of an effective bilateral or multilateral mutual recognition agreement or arrangement (MRA) to which the United States is a party, bodies outside the United States shall be permitted to authorize equipment in lieu of the Commission. A body in an MRA partner economy may authorize equipment to U.S. requirements only if that economy permits bodies in the United States to authorize equipment to its requirements. The authority designating these telecommunication certification bodies shall meet the following criteria.
                (1) The organization accrediting the prospective telecommunication certification body shall be capable of meeting the requirements and conditions of ISO/IEC 17011 (incorporated by reference, see § 2.910).
                (2) The organization assessing the telecommunication certification body shall appoint a team of qualified experts to perform the assessment covering all of the elements within the scope of accreditation. For assessment of telecommunications equipment, the areas of expertise to be used during the assessment shall include, but not be limited to, electromagnetic compatibility and telecommunications equipment (wired and wireless).
                [64 FR 4995, Feb. 2, 1999, as amended at 80 FR 33444, June 12, 2015]
              
              
                § 2.962
                Requirements for Telecommunication Certification Bodies.

                (a) Telecommunication certification bodies (TCBs) designated by NIST, or designated by another authority pursuant to an bilateral or multilateral mutual recognition agreement or arrangement to which the United States is a party, shall comply with the requirements of this section.
                
                (b) Certification methodology. (1) The certification system shall be based on type testing as identified in ISO/IEC 17065 (incorporated by reference, see § 2.910).
                (2) Certification shall normally be based on testing no more than one unmodified representative sample of each product type for which certification is sought. Additional samples may be requested if clearly warranted, such as when certain tests are likely to render a sample inoperative.
                (c) Criteria for designation. (1) To be designated as a TCB under this section, an entity shall, by means of accreditation, meet all the appropriate specifications in ISO/IEC 17065 for the scope of equipment it will certify. The accreditation shall specify the group of equipment to be certified and the applicable regulations for product evaluation.
                (2) The TCB shall demonstrate expert knowledge of the regulations for each product with respect to which the body seeks designation. Such expertise shall include familiarity with all applicable technical regulations, administrative provisions or requirements, as well as the policies and procedures used in the application thereof.
                (3) The TCB shall have the technical expertise and capability to test the equipment it will certify and shall also be accredited in accordance with ISO/IEC 17025 (incorporated by reference, see § 2.910) to demonstrate it is competent to perform such tests.
                (4) The TCB shall demonstrate an ability to recognize situations where interpretations of the regulations or test procedures may be necessary. The appropriate key certification and laboratory personnel shall demonstrate knowledge of how to obtain current and correct technical regulation interpretations. The competence of the TCB shall be demonstrated by assessment. The general competence, efficiency, experience, familiarity with technical regulations and products covered by those technical regulations, as well as compliance with applicable parts of ISO/IEC 17025 and ISO/IEC 17065 shall be taken into consideration during assessment.
                (5) A TCB shall participate in any consultative activities, identified by the Commission or NIST, to facilitate a common understanding and interpretation of applicable regulations.
                (6) The Commission will provide public notice of the specific methods that will be used to accredit TCBs, consistent with these qualification criteria.
                (7) A TCB shall be reassessed for continued accreditation on intervals not exceeding two years.
                (d) External resources. (1) In accordance with the provisions of ISO/IEC 17065 the evaluation of a product, or a portion thereof, may be performed by bodies that meet the applicable requirements of ISO/IEC 17025 in accordance with the applicable provisions of ISO/IEC 17065 for external resources (outsourcing) and other relevant standards. Evaluation is the selection of applicable requirements and the determination that those requirements are met. Evaluation may be performed using internal TCB resources or external (outsourced) resources.
                (2) A TCB shall not outsource review and certification decision activities.
                (3) When external resources are used to provide the evaluation function, including the testing of equipment subject to certification, the TCB shall be responsible for the evaluation and shall maintain appropriate oversight of the external resources used to ensure reliability of the evaluation. Such oversight shall include periodic audits of products that have been tested and other activities as required in ISO/IEC 17065 when a certification body uses external resources for evaluation.
                (e) Recognition of a TCB. (1)(i) The Commission will recognize as a TCB any organization in the United States that meets the qualification criteria and is accredited and designated by NIST or NIST's recognized accreditor as provided in § 2.960(b).
                (ii) The Commission will recognize as a TCB any organization outside the United States that meets the qualification criteria and is designated pursuant to an bilateral or multilateral MRA as provided in § 2.960(c).

                (2) The Commission will withdraw its recognition of a TCB if the TCB's designation or accreditation is withdrawn, if the Commission determines there is just cause for withdrawing the recognition, or if the TCB requests that it no longer hold its designation or recognition. The Commission will limit the scope of equipment that can be certified by a TCB if its accreditor limits the scope of its accreditation or if the Commission determines there is good cause to do so. The Commission will notify a TCB in writing of its intention to withdraw or limit the scope of the TCB's recognition and provide at least 60 days for the TCB to respond. In the case of a TCB designated and recognized pursuant to an bilateral or multilateral mutual recognition agreement or arrangement (MRA), the Commission shall consult with the Office of the United States Trade Representative (USTR), as necessary, concerning any disputes arising under an MRA for compliance with the Telecommunications Trade Act of 1988 (Section 1371-1382 of the Omnibus Trade and Competitiveness Act of 1988).
                (3) The Commission will notify a TCB in writing when it has concerns or evidence that the TCB is not certifying equipment in accordance with the Commission's rules and policies and request that it explain and correct any apparent deficiencies. The Commission may require that all applications for the TCB be processed under the pre-approval guidance procedure in § 2.964 for at least 30 days, and will provide a TCB with 30 days' notice of its intent to do so unless good cause exists for providing shorter notice. The Commission may request that a TCB's Designating Authority or accreditation body investigate and take appropriate corrective actions as required, and the Commission may initiate action to limit or withdraw the recognition of the TCB as described in § 2.962(e)(2).
                (4) If the Commission withdraws its recognition of a TCB, all certifications issued by that TCB will remain valid unless specifically set aside or revoked by the Commission under paragraph (f)(5) of this section.
                (5) A list of recognized TCBs will be published by the Commission.
                (f) Scope of responsibility. (1) A TCB shall certify equipment in accordance with the Commission's rules and policies.
                (2) A TCB shall accept test data from any Commission-recognized accredited test laboratory, subject to the requirements in ISO/IEC 17065 and shall not unnecessarily repeat tests.
                (3) A TCB may establish and assess fees for processing certification applications and other Commission-required tasks.
                (4) A TCB may only act on applications that it has received or which it has issued a grant of certification.
                (5) A TCB shall dismiss an application which is not in accordance with the provisions of this subpart or when the applicant requests dismissal, and may dismiss an application if the applicant does not submit additional information or test samples requested by the TCB.
                (6) Within 30 days of the date of grant of certification the Commission or TCB issuing the grant may set aside a grant of certification that does not comply with the requirements or upon the request of the applicant. A TCB shall notify the applicant and the Commission when a grant is set aside. After 30 days, the Commission may revoke a grant of certification through the procedures in § 2.939.
                (7) A TCB shall follow the procedures in § 2.964 of this part for equipment on the pre-approval guidance list.
                (8) A TCB shall supply an electronic copy of each certification application and all necessary exhibits to the Commission prior to grant or dismissal of the application. Where appropriate, the application must be accompanied by a request for confidentiality of any material that may qualify for confidential treatment under the Commission's rules.
                (9) A TCB shall grant or dismiss each certification application through the Commission's electronic filing system.
                (10) A TCB may not:
                (i) Grant a waiver of the rules;
                (ii) Take enforcement actions; or
                (iii) Authorize a transfer of control of a grantee.
                (11) All TCB actions are subject to Commission review.
                (g) Post-market surveillance requirements. (1) In accordance with ISO/IEC 17065 a TCB shall perform appropriate post-market surveillance activities. These activities shall be based on type testing a certain number of samples of the total number of product types which the certification body has certified.
                (2) The Chief of the Office of Engineering and Technology (OET) has delegated authority under § 0.241(g) of this chapter to develop procedures that TCBs will use for performing post-market surveillance. OET will publish a document on TCB post-market surveillance requirements, and this document will provide specific information such as the number and types of samples that a TCB must test.
                (3) OET may request that a grantee of equipment certification submit a sample directly to the TCB that performed the original certification for evaluation. Any equipment samples requested by the Commission and tested by a TCB will be counted toward the minimum number of samples that the TCB must test.
                (4) TCBs may request samples of equipment that they have certified directly from the grantee of certification in accordance with § 2.945.
                (5) If during post market surveillance of a certified product, a TCB determines that a product fails to comply with the technical regulations for that product, the TCB shall immediately notify the grantee and the Commission in writing of its findings. The grantee shall provide a report to the TCB describing the actions taken to correct the situation, and the TCB shall provide a report of these actions to the Commission within 30 days.
                (6) TCBs shall submit periodic reports to OET of their post-market surveillance activities and findings in the format and by the date specified by OET.
                [80 FR 33444, June 12, 2015]
              
              
                § 2.964
                Pre-approval guidance procedure for Telecommunication Certification Bodies.
                (a) The Commission will publish a “Pre-approval Guidance List” identifying the categories of equipment or types of testing for which Telecommunication Certification Bodies (TCBs) must request guidance from the Commission before approving equipment on the list.
                (b) TCBs shall use the following procedure for approving equipment on the Commission's pre-approval guidance list.
                (1) A TCB shall perform an initial review of the application and determine the issues that require guidance from the Commission. The TCB shall electronically submit the relevant exhibits to the Commission along with a specific description of the pertinent issues.
                (2) The TCB shall complete the review of the application in accordance with the Commission's guidance.
                (3) The Commission may request and test a sample of the equipment before the application can be granted.
                (4) The TCB shall electronically submit the application and all exhibits to the Commission along with a request to grant the application.
                (5) The Commission will give its concurrence for the TCB to grant the application if it determines that the equipment complies with the rules. The Commission will advise the TCB if additional information or equipment testing is required, or if the equipment cannot be certified because it does not comply with the Commission's rules.
                [80 FR 33445, June 12, 2015]
              
            
            
              Certification
              
                § 2.1031
                Cross reference.
                The general provisions of this subpart § 2.901 et seq. shall apply to applications for and grants of certification.
              
              
                § 2.1033
                Application for certification.
                (a) An application for certification shall be filed on FCC Form 731 with all questions answered. Items that do not apply shall be so noted.
                (b) Applications for equipment operating under Parts 11, 15 and 18 of the rules shall be accompanied by a technical report containing the following information:
                (1) The full name and mailing address of the manufacturer of the device and the applicant for certification.
                (2) FCC identifier.

                (3) A copy of the installation and operating instructions to be furnished the user. A draft copy of the instructions may be submitted if the actual document is not available. The actual document shall be furnished to the FCC when it becomes available.
                (4) A brief description of the circuit functions of the device along with a statement describing how the device operates. This statement should contain a description of the ground system and antenna, if any, used with the device.
                (5) A block diagram showing the frequency of all oscillators in the device. The signal path and frequency shall be indicated at each block. The tuning range(s) and intermediate frequency(ies) shall be indicated at each block. A schematic diagram is also required for intentional radiators.
                (6) A report of measurements showing compliance with the pertinent FCC technical requirements. This report shall identify the test procedure used (e.g., specify the FCC test procedure, or industry test procedure that was used), the date the measurements were made, the location where the measurements were made, and the device that was tested (model and serial number, if available). The report shall include sample calculations showing how the measurement results were converted for comparison with the technical requirements.
                (7) A sufficient number of photographs to clearly show the exterior appearance, the construction, the component placement on the chassis, and the chassis assembly. The exterior views shall show the overall appearance, the antenna used with the device (if any), the controls available to the user, and the required identification label in sufficient detail so that the name and FCC identifier can be read. In lieu of a photograph of the label, a sample label (or facsimile thereof) may be submitted together with a sketch showing where this label will be placed on the equipment. Photographs shall be of size A4 (21 cm × 29.7 cm) or 8 × 10 inches (20.3 cm × 25.4 cm). Smaller photographs may be submitted provided they are sharp and clear, show the necessary detail, and are mounted on A4 (21 cm × 29.7 cm) or 8.5 × 11 inch (21.6 cm × 27.9 cm) paper. A sample label or facsimile together with the sketch showing the placement of this label shall be on the same size paper.
                (8) If the equipment for which certification is being sought must be tested with peripheral or accessory devices connected or installed, a brief description of those peripherals or accessories. The peripheral or accessory devices shall be unmodified, commercially available equipment.
                (9) For equipment subject to the provisions of part 15 of this chapter, the application shall indicate if the equipment is being authorized pursuant to the transition provisions in § 15.37 of this chapter.
                (10) Applications for the certification of scanning receivers shall include a statement describing the methods used to comply with the design requirements of all parts of § 15.121 of this chapter. The application must specifically include a statement assessing the vulnerability of the equipment to possible modification and describing the design features that prevent the modification of the equipment by the user to receive transmissions from the Cellular Radiotelephone Service. The application must also demonstrate compliance with the signal rejection requirement of § 15.121 of this chapter, including details on the measurement procedures used to demonstrate compliance.
                (11) Applications for certification of transmitters operating within the 59.0-64.0 GHz band under part 15 of this chapter shall also be accompanied by an exhibit demonstrating compliance with the provisions of § 15.255(g) of this chapter.
                (12) An application for certification of a software defined radio must include the information required by § 2.944.
                (13) Applications for certification of U-NII devices in the 5.15-5.35 GHz and the 5.47-5.85 GHz bands must include a high level operational description of the security procedures that control the radio frequency operating parameters and ensure that unauthorized modifications cannot be made.

                (14) Contain at least one drawing or photograph showing the test set-up for each of the required types of tests applicable to the device for which certification is requested. These drawings or photographs must show enough detail to confirm other information contained in the test report. Any photographs used must be focused originals without glare or dark spots and must clearly show the test configuration used.
                (c) Applications for equipment other than that operating under parts 15, 11 and 18 of this chapter shall be accompanied by a technical report containing the following information:
                (1) The full name and mailing address of the manufacturer of the device and the applicant for certification.
                (2) FCC identifier.
                (3) A copy of the installation and operating instructions to be furnished the user. A draft copy of the instructions may be submitted if the actual document is not available. The actual document shall be furnished to the FCC when it becomes available.
                (4) Type or types of emission.
                (5) Frequency range.
                (6) Range of operating power values or specific operating power levels, and description of any means provided for variation of operating power.
                (7) Maximum power rating as defined in the applicable part(s) of the rules.
                (8) The dc voltages applied to and dc currents into the several elements of the final radio frequency amplifying device for normal operation over the power range.
                (9) Tune-up procedure over the power range, or at specific operating power levels.
                (10) A schematic diagram and a description of all circuitry and devices provided for determining and stabilizing frequency, for suppression of spurious radiation, for limiting modulation, and for limiting power.
                (11) A photograph or drawing of the equipment identification plate or label showing the information to be placed thereon.
                (12) Photographs (8″ × 10″) of the equipment of sufficient clarity to reveal equipment construction and layout, including meters, if any, and labels for controls and meters and sufficient views of the internal construction to define component placement and chassis assembly. Insofar as these requirements are met by photographs or drawings contained in instruction manuals supplied with the certification request, additional photographs are necessary only to complete the required showing.
                (13) For equipment employing digital modulation techniques, a detailed description of the modulation system to be used, including the response characteristics (frequency, phase and amplitude) of any filters provided, and a description of the modulating wavetrain, shall be submitted for the maximum rated conditions under which the equipment will be operated.
                (14) The data required by §§ 2.1046 through 2.1057, inclusive, measured in accordance with the procedures set out in § 2.1041.
                (15) The application for certification of an external radio frequency power amplifier under part 97 of this chapter need not be accompanied by the data required by paragraph (b)(14) of this section. In lieu thereof, measurements shall be submitted to show compliance with the technical specifications in subpart C of part 97 of this chapter and such information as required by § 2.1060 of this part.
                (16) An application for certification of an AM broadcast stereophonic exciter-generator intended for interfacing with existing certified, or formerly type accepted or notified transmitters must include measurements made on a complete stereophonic transmitter. The instruction book must include complete specifications and circuit requirements for interconnecting with existing transmitters. The instruction book must also provide a full description of the equipment and measurement procedures to monitor modulation and to verify that the combination of stereo exciter-generator and transmitter meet the emission limitations of § 73.44.
                (17) Applications for certification required by § 25.129 of this chapter shall include any additional equipment test data required by that section.
                (18) An application for certification of a software defined radio must include the information required by § 2.944.

                (19) Applications for certification of equipment operating under part 27 of this chapter, that a manufacturer is seeking to certify for operation in the:
                
                (i) 1755-1780 MHz, 2155-2180 MHz, or both bands shall include a statement indicating compliance with the pairing of 1710-1780 and 2110-2180 MHz specified in §§ 27.5(h) and 27.75 of this chapter.
                (ii) 1695-1710 MHz, 1755-1780 MHz, or both bands shall include a statement indicating compliance with § 27.77 of this chapter.
                (iii) 600 MHz band shall include a statement indicating compliance with § 27.75 of this chapter.
                (20) Before equipment operating under part 90 of this chapter and capable of operating on the 700 MHz interoperability channels (See § 90.531(b)(1) of this chapter) may be marketed or sold, the manufacturer thereof shall have a Compliance Assessment Program Supplier's Declaration of Compliance and Summary Test Report or, alternatively, a document detailing how the manufacturer determined that its equipment complies with § 90.548 of this chapter and that the equipment is interoperable across vendors. Submission of a 700 MHz narrowband radio for certification will constitute a representation by the manufacturer that the radio will be shown, by testing, to be interoperable across vendors before it is marketed or sold.
                (21) Contain at least one drawing or photograph showing the test set-up for each of the required types of tests applicable to the device for which certification is requested. These drawings or photographs must show enough detail to confirm other information contained in the test report. Any photographs used must be focused originals without glare or dark spots and must clearly show the test configuration used.
                (d) Applications for certification of equipment operating under part 20 of this chapter, that a manufacturer is seeking to certify as hearing aid compatible, as set forth in § 20.19 of this chapter, shall include a statement indicating compliance with the test requirements of § 20.19 of this chapter and indicating the appropriate M-rating and T-rating for the equipment. The manufacturer of the equipment shall be responsible for maintaining the test results.
                (e) A single application may be filed for a composite system that incorporates devices subject to certification under multiple rule parts, however, the appropriate fee must be included for each device. Separate applications must be filed if different FCC Identifiers will be used for each device.
                (f) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of RF sources under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.
                [63 FR 36599, July 7, 1998, as amended at 63 FR 42278, Aug. 7, 1998; 64 FR 22561, Apr. 27, 1999; 67 FR 42734, June 25, 2002; 68 FR 54175, Sept. 16, 2003; 68 FR 68545, Dec. 9, 2003; 69 FR 5709, Feb. 6, 2004; 70 FR 23039, May 4, 2005; 77 FR 41928, July 17, 2012; 78 FR 59850, Sept. 30, 2013; 79 FR 24578, May 1, 2014; 79 FR 32410, June 4, 2014; 79 FR 48536, Aug. 15, 2014; 79 FR 71325, Dec. 2, 2014; 80 FR 33446, June 12, 2015; 81 FR 66832, Sept. 29, 2016; 83 FR 30367, June 28, 2018; 85 FR 18146, Apr. 1, 2020]
              
              
                § 2.1035
                [Reserved]
              
              
                § 2.1041
                Measurement procedure.
                (a) For equipment operating under parts 15 and 18, the measurement procedures are specified in the rules governing the particular device for which certification is requested.
                (b) For equipment operating in the authorized radio services, measurements are required as specified in §§ 2.1046, 2.1047, 2.1049, 2.1051, 2.1053, 2.1055 and 2.1057. The measurement procedures in ANSI C63.26-2015 (incorporated by reference, see § 2.910) are acceptable for performing compliance measurements for equipment types covered by the measurement standard. See also § 2.947 for acceptable measurement procedures.
                [82 FR 50829, Nov. 2, 2017]
              
              
                § 2.1043
                Changes in certificated equipment.

                (a) Except as provided in paragraph (b)(3) of this section, changes to the basic frequency determining and stabilizing circuitry (including clock or data rates), frequency multiplication stages, basic modulator circuit or maximum power or field strength ratings shall not be performed without application for and authorization of a new grant of certification. Variations in electrical or mechanical construction, other than these indicated items, are permitted provided the variations either do not affect the characteristics required to be reported to the Commission or the variations are made in compliance with the other provisions of this section. Changes to the software installed in a transmitter that do not affect the radio frequency emissions do not require any additional filings and may be made by parties other than the holder of the grant of certification.
                (b) Three classes of permissive changes may be made in certificated equipment without requiring a new application for and grant of certification. None of the classes of changes shall result in a change in identification.
                (1) A Class I permissive change includes those modifications in the equipment which do not degrade the characteristics reported by the manufacturer and accepted by the Commission when certification is granted. No filing is required for a Class I permissive change.
                (2) A Class II permissive change includes those modifications which degrade the performance characteristics as reported to the Commission at the time of the initial certification. Such degraded performance must still meet the minimum requirements of the applicable rules. When a Class II permissive change is made by the grantee, the grantee shall provide complete information and the results of tests of the characteristics affected by such change. The modified equipment shall not be marketed under the existing grant of certification prior to acknowledgement that the change is acceptable.

                (3) A Class III permissive change includes modifications to the software of a software defined radio transmitter that change the frequency range, modulation type or maximum output power (either radiated or conducted) outside the parameters previously approved, or that change the circumstances under which the transmitter operates in accordance with Commission rules. When a Class III permissive change is made, the grantee shall provide a description of the changes and test results showing that the equipment complies with the applicable rules with the new software loaded, including compliance with the applicable RF exposure requirements. The modified software shall not be loaded into the equipment, and the equipment shall not be marketed with the modified software under the existing grant of certification, prior to acknowledgement that the change is acceptable. Class III changes are permitted only for equipment in which no Class II changes have been made from the originally approved device.
                
                
                  Note to paragraph (b)(3):
                  Any software change that degrades spurious and out-of-band emissions previously reported at the time of initial certification would be considered a change in frequency or modulation and would require a Class III permissive change or new equipment authorization application.
                
                
                (4) Class I and Class II permissive changes may only be made by the holder of the grant of certification, except as specified.
                (c) A grantee desiring to make a change other than a permissive change shall file a new application for certification accompanied by the required information as specified in this part and shall not market the modified device until the grant of certification has been issued. The grantee shall attach a description of the change(s) to be made and a statement indicating whether the change(s) will be made in all units (including previous production) or will be made only in those units produced after the change is authorized.
                (d) A modification which results in a change in the identification of a device with or without change in circuitry requires a new application for, and grant of certification. If the changes affect the characteristics required to be reported, a complete application shall be filed. If the characteristics required to be reported are not changed the abbreviated procedure of § 2.933 may be used.

                (e) Equipment that has been certificated or formerly type accepted for use in the Amateur Radio Service pursuant to the requirements of part 97 of this chapter may be modified without regard to the conditions specified in paragraph (b) of this section, provided the following conditions are met:
                (1) Any person performing such modifications on equipment used under part 97 of this chapter must possess a valid amateur radio operator license of the class required for the use of the equipment being modified.
                (2) Modifications made pursuant to this paragraph are limited to equipment used at licensed amateur radio stations.
                (3) Modifications specified or performed by equipment manufacturers or suppliers must be in accordance with the requirements set forth in paragraph (b) of this section.
                (4) Modifications specified or performed by licensees in the Amateur Radio Service on equipment other than that at specific licensed amateur radio stations must be in accordance with the requirements set forth in paragraph (b) of this section.
                (5) The station licensee shall be responsible for ensuring that modified equipment used at his station will comply with the applicable technical standards in part 97 of this chapter.
                (f) For equipment other than that operating under parts 15 or 18 of this chapter, when a Class II permissive change is made by other than the grantee of certification, the information and data specified in paragraph (b)(2) of this section shall be supplied by the person making the change. The modified equipment shall not be operated under an authorization prior to acknowledgement that the change is acceptable.
                (g) The interconnection of a certificated or formerly type accepted AM broadcast stereophonic exciter-generator with a certificated or formerly type accepted AM broadcast transmitter in accordance with the manufacturer's instructions and upon completion of measurements showing that the modified transmitter meets the emission limitation requirements of § 73.44 is defined as a Class I permissive change for compliance with this section.
                (h) The interconnection of a multiplexing exciter with a certificated or formerly type accepted AM broadcast transmitter in accordance with the manufacturer's instructions without electrical or mechanical modification of the transmitter circuits and completion of equipment performance measurements showing the transmitter meets the minimum performance requirements applicable thereto is defined as a Class I permissive change for compliance with this section.
                (i) The addition of TV broadcast subcarrier generators to a certificated or formerly type accepted TV broadcast transmitter or the addition of FM broadcast subcarrier generators to a type accepted FM broadcast transmitter, provided the transmitter exciter is designed for subcarrier operation without mechanical or electrical alterations to the exciter or other transmitter circuits.
                (j) The addition of TV broadcast stereophonic generators to a certificated or formerly type accepted TV broadcast transmitter or the addition of FM broadcast stereophonic generators to a certificated or formerly type accepted FM broadcast transmitter, provided the transmitter exciter is designed for stereophonic sound operation without mechanical or electrical alterations to the exciter or other transmitter circuits.
                (k) The addition of subscription TV encoding equipment for which the FCC has granted advance approval under the provisions of § 2.1400 in subpart M and § 73.644(c) of part 73 to a certificated or formerly type accepted transmitter is considered a Class I permissive change.
                (l) Notwithstanding the provisions of this section, broadcast licensees or permittees are permitted to modify certificated or formerly type accepted equipment pursuant to § 73.1690 of the FCC's rules.
                [63 FR 36600, July 7, 1998, as amended at 66 FR 50840, Oct. 5, 2001; 70 FR 23040, May 4, 2005; 80 FR 33446, June 12, 2015]
              
              
                § 2.1046
                Measurements required: RF power output.

                (a) For transmitters other than single sideband, independent sideband and controlled carrier radiotelephone, power output shall be measured at the RF output terminals when the transmitter is adjusted in accordance with the tune-up procedure to give the values of current and voltage on the circuit elements specified in § 2.1033(c)(8). The electrical characteristics of the radio frequency load attached to the output terminals when this test is made shall be stated.
                (b) For single sideband, independent sideband, and single channel, controlled carrier radiotelephone transmitters the procedure specified in paragraph (a) of this section shall be employed and, in addition, the transmitter shall be modulated during the test as follows. In all tests, the input level of the modulating signal shall be such as to develop rated peak envelope power or carrier power, as appropriate, for the transmitter.
                (1) Single sideband transmitters in the A3A or A3J emission modes—by two tones at frequencies of 400 Hz and 1800 Hz (for 3.0 kHz authorized bandwidth), or 500 Hz and 2100 Hz (3.5 kHz authorized bandwidth), or 500 Hz and 2400 Hz (for 4.0 kHz authorized bandwidth), applied simultaneously, the input levels of the tones so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (2) Single sideband transmitters in the A3H emission mode—by one tone at a frequency of 1500 Hz (for 3.0 kHz authorized bandwidth), or 1700 Hz (for 3.5 kHz authorized bandwidth), or 1900 Hz (for 4.0 kHz authorized bandwidth), the level of which is adjusted to produce a radio frequency signal component equal in magnitude to the magnitude of the carrier in this mode.
                (3) As an alternative to paragraphs (b) (1) and (2) of this section other tones besides those specified may be used as modulating frequencies, upon a sufficient showing of need. However, any tones so chosen must not be harmonically related, the third and fifth order intermodulation products which occur must fall within the −25 dB step of the emission bandwidth limitation curve, the seventh and ninth order intermodulation product must fall within the 35 dB step of the referenced curve and the eleventh and all higher order products must fall beyond the −35 dB step of the referenced curve.
                (4) Independent sideband transmitters having two channels by 1700 Hz tones applied simultaneously in both channels, the input levels of the tones so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (5) Independent sideband transmitters having more than two channels by an appropriate signal or signals applied to all channels simultaneously. The input signal or signals shall simulate the input signals specified by the manufacturer for normal operation.
                (6) Single-channel controlled-carrier transmitters in the A3 emission mode—by a 2500 Hz tone.
                (c) For measurements conducted pursuant to paragraphs (a) and (b) of this section, all calculations and methods used by the applicant for determining carrier power or peak envelope power, as appropriate, on the basis of measured power in the radio frequency load attached to the transmitter output terminals shall be shown. Under the test conditions specified, no components of the emission spectrum shall exceed the limits specified in the applicable rule parts as necessary for meeting occupied bandwidth or emission limitations.
                [39 FR 5919, Feb. 15, 1974. Redesignated and amended at 63 FR 36599, July 7, 1998]
              
              
                § 2.1047
                Measurements required: Modulation characteristics.
                (a) Voice modulated communication equipment. A curve or equivalent data showing the frequency response of the audio modulating circuit over a range of 100 to 5000 Hz shall be submitted. For equipment required to have an audio low-pass filter, a curve showing the frequency response of the filter, or of all circuitry installed between the modulation limiter and the modulated stage shall be submitted.
                (b) Equipment which employs modulation limiting. A curve or family of curves showing the percentage of modulation versus the modulation input voltage shall be supplied. The information submitted shall be sufficient to show modulation limiting capability throughout the range of modulating frequencies and input modulating signal levels employed.
                (c) Single sideband and independent sideband radiotelephone transmitters which employ a device or circuit to limit peak envelope power. A curve showing the peak envelope power output versus the modulation input voltage shall be supplied. The modulating signals shall be the same in frequency as specified in paragraph (c) of § 2.1049 for the occupied bandwidth tests.
                (d) Other types of equipment. A curve or equivalent data which shows that the equipment will meet the modulation requirements of the rules under which the equipment is to be licensed.
                [39 FR 5919, Feb. 15, 1974. Redesignated and amended at 63 FR 36599, July 7, 1998]
              
              
                § 2.1049
                Measurements required: Occupied bandwidth.
                The occupied bandwidth, that is the frequency bandwidth such that, below its lower and above its upper frequency limits, the mean powers radiated are each equal to 0.5 percent of the total mean power radiated by a given emission shall be measured under the following conditions as applicable:
                (a) Radiotelegraph transmitters for manual operation when keyed at 16 dots per second.
                (b) Other keyed transmitters—when keyed at the maximum machine speed.
                (c) Radiotelephone transmitters equipped with a device to limit modulation or peak envelope power shall be modulated as follows. For single sideband and independent sideband transmitters, the input level of the modulating signal shall be 10 dB greater than that necessary to produce rated peak envelope power.
                (1) Other than single sideband or independent sideband transmitters—when modulated by a 2500 Hz tone at an input level 16 dB greater than that necessary to produce 50 percent modulation. The input level shall be established at the frequency of maximum response of the audio modulating circuit.
                (2) Single sideband transmitters in A3A or A3J emission modes—when modulated by two tones at frequencies of 400 Hz and 1800 Hz (for 3.0 kHz authorized bandwidth), or 500 Hz and 2100 Hz (for 3.5 kHz authorized bandwidth), or 500 Hz and 2400 Hz (for 4.0 kHz authorized bandwidth), applied simultaneously. The input levels of the tones shall be so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (3) Single sideband transmitters in the A3H emission mode—when modulated by one tone at a frequency of 1500 Hz (for 3.0 kHz authorized bandwidth), or 1700 Hz (for 3.5 kHz authorized bandwidth), or 1900 Hz (for 4.0 kHz authorized bandwidth), the level of which is adjusted to produce a radio frequency signal component equal in magnitude to the magnitude of the carrier in this mode.
                (4) As an alternative to paragraphs (c) (2) and (3) of this section, other tones besides those specified may be used as modulating frequencies, upon a sufficient showing of need. However, any tones so chosen must not be harmonically related, the third and fifth order intermodulation products which occur must fall within the −25 dB step of the emission bandwidth limitation curve, the seventh and ninth order products must fall within the −35 dB step of the referenced curve and the eleventh and all higher order products must fall beyond the −35 dB step of the referenced curve.
                (5) Independent sideband transmitters having two channels—when modulated by 1700 Hz tones applied simultaneously to both channels. The input levels of the tones shall be so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (d) Radiotelephone transmitters without a device to limit modulation or peak envelope power shall be modulated as follows. For single sideband and independent sideband transmitters, the input level of the modulating signal should be that necessary to produce rated peak envelope power.
                (1) Other than single sideband or independent sideband transmitters—when modulated by a 2500 Hz tone of sufficient level to produce at least 85 percent modulation. If 85 percent modulation is unattainable, the highest percentage modulation shall be used.

                (2) Single sideband transmitters in A3A or A3J emission modes—when modulated by two tones at frequencies of 400 Hz and 1800 Hz (for 3.0 kHz authorized bandwidth), or 500 Hz and 2100 Hz (for 3.5 kHz authorized bandwidth), or 500 Hz and 2400 Hz (for 4.0 kHz authorized bandwidth), applied simultaneously. The input levels of the tones shall be so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (3) Single sideband transmitters in the A3H emission mode—when modulated by one tone at a frequency of 1500 Hz (for 3.0 kHz authorized bandwidth), or 1700 Hz (for 3.5 kHz authorized bandwidth), or 1900 Hz (for 4.0 kHz authorized bandwidth), the level of which is adjusted to produce a radio frequency signal component equal in magnitude to the magnitude of the carrier in this mode.
                (4) As an alternative to paragraphs (d) (2) and (3) of this section, other tones besides those specified may be used as modulating frequencies, upon a sufficient showing of need. However any tones so chosen must not be harmonically related, the third and fifth order intermodulation products which occur must fall within the −25 dB step of the emission bandwidth limitation curve, the seventh and ninth order products must fall within the −35 dB step of the referenced curve and the eleventh and all higher order products must fall beyond the −35 dB step of the referenced curve.
                (5) Independent sideband transmitters having two channels—when modulated by 1700 Hz tones applied simultaneously to both channels. The input levels of the tones shall be so adjusted that the two principal frequency components of the radio frequency signal produced are equal in magnitude.
                (e) Transmitters for use in the Radio Broadcast Services:
                (1) AM broadcast transmitters for monaural operation—when amplitude modulated 85% by a 7,500 Hz input signal.
                (2) AM broadcast stereophonic operation—when the transmitter operated under any stereophonic modulation condition not exceeding 100% on negative peaks and tested under the conditions specified in § 73.128 in part 73 of the FCC rules for AM broadcast stations.
                (3) FM broadcast transmitter not used for multiplex operation—when modulated 85 percent by a 15 kHz input signal.
                (4) FM broadcast transmitters for multiplex operation under Subsidiary Communication Authorization (SCA)—when carrier is modulated 70 percent by a 15 kHz main channel input signal, and modulated an additional 15 percent simultaneously by a 67 kHz subcarrier (unmodulated).
                (5) FM broadcast transmitter for stereophonic operation—when modulated by a 15 kHz input signal to the main channel, a 15 kHz input signal to the stereophonic subchannel, and the pilot subcarrier simultaneously. The input signals to the main channel and stereophonic subchannel each shall produce 38 percent modulation of the carrier. The pilot subcarrier should produce 9 percent modulation of the carrier.
                (6) Television broadcast monaural transmitters—when modulated 85% by a 15 kHz input signal.
                (7) Television broadcast stereophonic sound transmitters—when the transmitter is modulated with a 15 kHz input signal to the main channel and the stereophonic subchannel, any pilot subcarrier(s) and any unmodulated auxiliary subcarrier(s) which may be provided. The signals to the main channel and the stereophonic subchannel must be representative of the system being tested and when combined with any pilot subcarrier(s) or other auxiliary subcarriers shall result in 85% deviation of the maximum specified aural carrier deviation.
                (f) Transmitters for which peak frequency deviation (D) is determined in accordance with § 2.202(f), and in which the modulating baseband comprises more than 3 independent speech channels—when modulated by a test signal determined in accordance with the following:
                (1) A modulation reference level is established for the characteristic baseband frequency. (Modulation reference level is defined as the average power level of a sinusoidal test signal delivered to the modulator input which provides the specified value of per-channel deviation.)

                (2) Modulation reference level being established, the total rms deviation of the transmitter is measured when a test signal consisting of a band of random noise extending from below 20 kHz to the highest frequency in the baseband, is applied to the modulator input through any preemphasis networks used in normal service. The average power level of the test signal shall exceed the modulation reference level by the number of decibels determined using the appropriate formula in the following table:
                
                  
                    Number of message circuits that modulate the transmitter
                    Number of dB by which the average power (Pavg) level test signal shall exceed the modulation reference level
                    Limits of Pavg (dBm0)
                  
                  
                    More than 3, but less than 12
                    To be specified by the equipment manufacturer subject to FCC approval
                    
                  
                  
                    At least 12, but less than 60
                    X + 2 log10 Nc
                    
                    X: −2 to + 2.6
                  
                  
                    At least 60, but less than 240
                    X + 4 log10 Nc
                    
                    X: −5.6 to −1.0
                  
                  
                    240 or more
                    X + 10 log10 Nc
                    
                    X: −19.6 to −15.0
                  

                  Where X represents the average power in a message circuit in dBm0; Nc is the number of circuits in the multiplexed message load. Pavg shall be selected by the transmitter manufacturer and included with the technical data submitted with the application for type acceptance. (See § 2.202(e) in this chapter.)
                
                (g) Transmitters in which the modulating baseband comprises not more than three independent channels—when modulated by the full complement of signals for which the transmitter is rated. The level of modulation for each channel should be set to that prescribed in rule parts applicable to the services for which the transmitter is intended. If specific modulation levels are not set forth in the rules, the tests should provide the manufacturer's maximum rated condition.
                (h) Transmitters employing digital modulation techniques—when modulated by an input signal such that its amplitude and symbol rate represent the maximum rated conditions under which the equipment will be operated. The signal shall be applied through any filter networks, pseudo-random generators or other devices required in normal service. Additionally, the occupied bandwidth shall be shown for operation with any devices used for modifying the spectrum when such devices are optional at the discretion of the user.
                (i) Transmitters designed for other types of modulation—when modulated by an appropriate signal of sufficient amplitude to be representative of the type of service in which used. A description of the input signal should be supplied.
                (Secs. 4, 303, 307, 48 Stat., as amended, 1066, 1082, 1083; 47 U.S.C. 154, 303, 307)
                [39 FR 5919, Feb. 15, 1974, as amended at 39 FR 35664, Oct. 3, 1974; 47 FR 13164, Mar. 29, 1982; 48 FR 16493, Apr. 18, 1983; 49 FR 18105, Apr. 27, 1984. Redesignated at 63 FR 36599, July 7, 1998]
              
              
                § 2.1051
                Measurements required: Spurious emissions at antenna terminals.
                The radio frequency voltage or powers generated within the equipment and appearing on a spurious frequency shall be checked at the equipment output terminals when properly loaded with a suitable artificial antenna. Curves or equivalent data shall show the magnitude of each harmonic and other spurious emission that can be detected when the equipment is operated under the conditions specified in § 2.1049 as appropriate. The magnitude of spurious emissions which are attenuated more than 20 dB below the permissible value need not be specified.
                [39 FR 5919, Feb. 15, 1974. Redesignated and amended at 63 FR 36599, July 7, 1998]
              
              
                § 2.1053
                Measurements required: Field strength of spurious radiation.

                (a) Measurements shall be made to detect spurious emissions that may be radiated directly from the cabinet, control circuits, power leads, or intermediate circuit elements under normal conditions of installation and operation. Curves or equivalent data shall be supplied showing the magnitude of each harmonic and other spurious emission. For this test, single sideband, independent sideband, and controlled carrier transmitters shall be modulated under the conditions specified in paragraph (c) of § 2.1049, as appropriate. For equipment operating on frequencies below 890 MHz, an open field test is normally required, with the measuring instrument antenna located in the far-field at all test frequencies. In the event it is either impractical or impossible to make open field measurements (e.g. a broadcast transmitter installed in a building) measurements will be accepted of the equipment as installed. Such measurements must be accompanied by a description of the site where the measurements were made showing the location of any possible source of reflections which might distort the field strength measurements. Information submitted shall include the relative radiated power of each spurious emission with reference to the rated power output of the transmitter, assuming all emissions are radiated from halfwave dipole antennas.
                (b) The measurements specified in paragraph (a) of this section shall be made for the following equipment:
                (1) Those in which the spurious emissions are required to be 60 dB or more below the mean power of the transmitter.
                (2) All equipment operating on frequencies higher than 25 MHz.
                (3) All equipment where the antenna is an integral part of, and attached directly to the transmitter.
                (4) Other types of equipment as required, when deemed necessary by the Commission.
                [39 FR 5919, Feb. 15, 1974. Redesignated and amended at 63 FR 36599, July 7, 1998]
              
              
                § 2.1055
                Measurements required: Frequency stability.
                (a) The frequency stability shall be measured with variation of ambient temperature as follows:
                (1) From −30° to + 50° centigrade for all equipment except that specified in paragraphs (a) (2) and (3) of this section.
                (2) From −20° to + 50° centigrade for equipment to be licensed for use in the Maritime Services under part 80 of this chapter, except for Class A, B, and S Emergency Position Indicating Radiobeacons (EPIRBS), and equipment to be licensed for use above 952 MHz at operational fixed stations in all services, stations in the Local Television Transmission Service and Point-to-Point Microwave Radio Service under part 21 of this chapter, equipment licensed for use aboard aircraft in the Aviation Services under part 87 of this chapter, and equipment authorized for use in the Family Radio Service under part 95 of this chapter.
                (3) From 0° to + 50° centigrade for equipment to be licensed for use in the Radio Broadcast Services under part 73 of this chapter.
                (b) Frequency measurements shall be made at the extremes of the specified temperature range and at intervals of not more than 10° centigrade through the range. A period of time sufficient to stabilize all of the components of the oscillator circuit at each temperature level shall be allowed prior to frequency measurement. The short term transient effects on the frequency of the transmitter due to keying (except for broadcast transmitters) and any heating element cycling normally occurring at each ambient temperature level also shall be shown. Only the portion or portions of the transmitter containing the frequency determining and stabilizing circuitry need be subjected to the temperature variation test.
                (c) In addition to all other requirements of this section, the following information is required for equipment incorporating heater type crystal oscillators to be used in mobile stations, for which type acceptance is first requested after March 25, 1974, except for battery powered, hand carried, portable equipment having less than 3 watts mean output power.
                (1) Measurement data showing variation in transmitter output frequency from a cold start and the elapsed time necessary for the frequency to stabilize within the applicable tolerance. Tests shall be made after temperature stabilization at each of the ambient temperature levels; the lower temperature limit, 0° centigrade and + 30° centigrade with no primary power applied.

                (2) Beginning at each temperature level specified in paragraph (c)(1) of this section, the frequency shall be measured within one minute after application of primary power to the transmitter and at intervals of no more than one minute thereafter until ten minutes have elapsed or until sufficient measurements are obtained to indicate clearly that the frequency has stabilized within the applicable tolerance, whichever time period is greater. During each test, the ambient temperature shall not be allowed to rise more than 10° centigrade above the respective beginning ambient temperature level.
                (3) The elapsed time necessary for the frequency to stabilize within the applicable tolerance from each beginning ambient temperature level as determined from the tests specified in this paragraph shall be specified in the instruction book for the transmitter furnished to the user.
                (4) When it is impracticable to subject the complete transmitter to this test because of its physical dimensions or power rating, only its frequency determining and stabilizing portions need be tested.
                (d) The frequency stability shall be measured with variation of primary supply voltage as follows:
                (1) Vary primary supply voltage from 85 to 115 percent of the nominal value for other than hand carried battery equipment.
                (2) For hand carried, battery powered equipment, reduce primary supply voltage to the battery operating end point which shall be specified by the manufacturer.
                (3) The supply voltage shall be measured at the input to the cable normally provided with the equipment, or at the power supply terminals if cables are not normally provided. Effects on frequency of transmitter keying (except for broadcast transmitters) and any heating element cycling at the nominal supply voltage and at each extreme also shall be shown.
                (e) When deemed necessary, the Commission may require tests of frequency stability under conditions in addition to those specifically set out in paragraphs (a), (b), (c), and (d) of this section. (For example measurements showing the effect of proximity to large metal objects, or of various types of antennas, may be required for portable equipment.)
                [39 FR 5919, Feb. 14, 1974, as amended at 51 FR 31304, Sept. 2, 1986; 56 FR 11682, Mar. 20, 1991. Redesignated at 63 FR 36599, July 7, 1998. 68 FR 68545, Dec. 9, 2003]
              
              
                § 2.1057
                Frequency spectrum to be investigated.
                (a) In all of the measurements set forth in §§ 2.1051 and 2.1053, the spectrum shall be investigated from the lowest radio frequency signal generated in the equipment, without going below 9 kHz, up to at least the frequency shown below:
                (1) If the equipment operates below 10 GHz: to the tenth harmonic of the highest fundamental frequency or to 40 GHz, whichever is lower.
                (2) If the equipment operates at or above 10 GHz and below 30 GHz: to the fifth harmonic of the highest fundamental frequency or to 100 GHz, whichever is lower.
                (3) If the equipment operates at or above 30 GHz: to the fifth harmonic of the highest fundamental frequency or to 200 GHz, whichever is lower.
                (b) Particular attention should be paid to harmonics and subharmonics of the carrier frequency as well as to those frequencies removed from the carrier by multiples of the oscillator frequency. Radiation at the frequencies of multiplier stages should also be checked.
                (c) The amplitude of spurious emissions which are attenuated more than 20 dB below the permissible value need not be reported.
                (d) Unless otherwise specified, measurements above 40 GHz shall be performed using a minimum resolution bandwidth of 1 MHz.
                [61 FR 14502, Apr. 2, 1996. Redesignated and amended at 63 FR 36599, July 7, 1998]
              
              
                § 2.1060
                Equipment for use in the amateur radio service.
                (a) The general provisions of §§ 2.925, 2.1031, 2.1033, 2.1041, 2.1043, 2.1051, 2.1053 and 2.1057 shall apply to applications for, and grants of, certification for equipment operated under the requirements of part 97 of this chapter, the Amateur Radio Service.

                (b) When performing the tests specified in §§ 2.1051 and 2.1053 of this part, the center of the transmitted bandwidth shall be within the operating frequency band by an amount equal to 50 percent of the bandwidth utilized for the tests. In addition, said tests shall be made on at least one frequency in each of the bands within which the equipment is capable of tuning.
                (c) Certification of external radio frequency power amplifiers may be denied when denial would prevent the use of these amplifiers in services other than the Amateur Radio Service.
                [63 FR 36601, July 7, 1998, as amended at 71 FR 66461, Nov. 15, 2006]
              
            
            
              Supplier's Declaration of Conformity
              
                § 2.1071
                Cross reference.
                The general provisions of this subpart shall apply to equipment subject to Supplier's Declaration of Conformity.
                [82 FR 50829, Nov. 2, 2017]
              
              
                § 2.1072
                Limitation on Supplier's Declaration of Conformity.
                (a) Supplier's Declaration of Conformity signifies that the responsible party, as defined in § 2.909, has determined that the equipment has been shown to comply with the applicable technical standards if no unauthorized change is made in the equipment and if the equipment is properly maintained and operated. Compliance with these standards shall not be construed to be a finding by the responsible party with respect to matters not encompassed by the Commission's rules.
                (b) Supplier's Declaration of Conformity by the responsible party, as defined in § 2.909, is effective until a termination date is otherwise established by the Commission.
                (c) No person shall, in any advertising matter, brochure, etc., use or make reference to Supplier's Declaration of Conformity in a deceptive or misleading manner or convey the impression that such Supplier's Declaration of Conformity reflects more than a determination by the manufacturer, importer, integrator, or responsible party, as defined in § 2.909, that the device or product has been shown to be capable of complying with the applicable technical standards of the Commission's rules.
                [82 FR 50829, Nov. 2, 2017]
              
              
                § 2.1074
                Identification.
                (a) Devices subject only to Supplier's Declaration of Conformity shall be uniquely identified by the party responsible for marketing or importing the equipment within the United States. However, the identification shall not be of a format which could be confused with the FCC Identifier required on certified equipment. The responsible party shall maintain adequate identification records to facilitate positive identification for each device.
                (b) Devices subject to authorization under Supplier's Declaration of Conformity may be labeled with the following logo on a voluntary basis as a visual indication that the product complies with the applicable FCC requirements. The use of the logo on the device does not alleviate the requirement to provide the compliance information required by § 2.1077.
                
                  ER02NO17.002
                
                [82 FR 50829, Nov. 2, 2017]
              
              
                § 2.1077
                Compliance information.
                (a) If a product must be tested and authorized under Supplier's Declaration of Conformity, a compliance information statement shall be supplied with the product at the time of marketing or importation, containing the following information:
                (1) Identification of the product, e.g., name and model number;
                (2) A compliance statement as applicable, e.g., for devices subject to part 15 of this chapter as specified in § 15.19(a)(3) of this chapter, that the product complies with the rules; and
                (3) The identification, by name, address and telephone number or Internet contact information, of the responsible party, as defined in § 2.909. The responsible party for Supplier's Declaration of Conformity must be located within the United States.

                (b) If a product is assembled from modular components (e.g., enclosures, power supplies and CPU boards) that, by themselves, are authorized under a Supplier's Declaration of Conformity and/or a grant of certification, and the assembled product is also subject to authorization under Supplier's Declaration of Conformity but, in accordance with the applicable regulations, does not require additional testing, the product shall be supplied, at the time of marketing or importation, with a compliance information statement containing the following information:
                (1) Identification of the assembled product, e.g., name and model number.
                (2) Identification of the modular components used in the assembly. A modular component authorized under Supplier's Declaration of Conformity shall be identified as specified in paragraph (a)(1) of this section. A modular component authorized under a grant of certification shall be identified by name and model number (if applicable) along with the FCC Identifier number.
                (3) A statement that the product complies with part 15 of this chapter.
                (4) The identification, by name, address and telephone number or Internet contact information, of the responsible party who assembled the product from modular components, as defined in § 2.909. The responsible party for Supplier's Declaration of Conformity must be located within the United States.
                (5) Copies of the compliance information statements for each modular component used in the system that is authorized under Supplier's Declaration of Conformity.
                (c) The compliance information statement shall be included in the user's manual or as a separate sheet. In cases where the manual is provided only in a form other than paper, such as on a computer disk or over the Internet, the information required by this section may be included in the manual in that alternative form, provided the user can reasonably be expected to have the capability to access information in that form. The information may be provided electronically as permitted in § 2.935.
                [82 FR 50829, Nov. 2, 2017]
              
            
            
              Radiofrequency Radiation Exposure
              
                § 2.1091
                Radiofrequency radiation exposure evaluation: mobile devices.
                (a) Requirements of this section are a consequence of Commission responsibilities under the National Environmental Policy Act to evaluate the environmental significance of its actions. See subpart I of part 1 of this chapter, in particular § 1.1307(b).
                (b) For purposes of this section, a mobile device is defined as a transmitting device designed to be used in other than fixed locations and to generally be used in such a way that a separation distance of at least 20 centimeters is normally maintained between the transmitter's radiating structure(s) and the body of the user or nearby persons. In this context, the term “fixed location” means that the device is physically secured at one location and is not able to be easily moved to another location. Transmitting devices designed to be used by consumers or workers that can be easily re-located, such as wireless devices associated with a personal computer, are considered to be mobile devices if they meet the 20 centimeter separation requirement.

                (c)(1) Mobile devices that operate in the Commercial Mobile Radio Services pursuant to part 20 of this chapter; the Cellular Radiotelephone Service pursuant to part 22 of this chapter; the Personal Communications Services pursuant to part 24 of this chapter; the Satellite Communications Services pursuant to part 25 of this chapter; the Miscellaneous Wireless Communications Services pursuant to part 27 of this chapter; the Upper Microwave Flexible Use Service pursuant to part 30 of this chapter; the Maritime Services (ship earth station devices only) pursuant to part 80 of this chapter; the Specialized Mobile Radio Service, and the 3650 MHz Wireless Broadband Service pursuant to part 90 of this chapter; the 76-81 GHz Band Radar Service pursuant to part 95 of this chapter; and the Citizens Broadband Radio Service pursuant to part 96 of this chapter are subject to routine environmental evaluation for RF exposure prior to equipment authorization or use if:
                (i) They operate at frequencies of 1.5 GHz or below and their effective radiated power (ERP) is 1.5 watts or more, or
                (ii) They operate at frequencies above 1.5 GHz and their ERP is 3 watts or more.
                (2) Unlicensed personal communications service devices, unlicensed millimeter-wave devices, and unlicensed NII devices authorized under §§ 15.255(f), 15.257(g), 15.319(i), and 15.407(f) of this chapter are also subject to routine environmental evaluation for RF exposure prior to equipment authorization or use if their ERP is 3 watts or more or if they meet the definition of a portable device as specified in § 2.1093(b) requiring evaluation under the provisions of that section.
                (3) All other mobile and unlicensed transmitting devices are categorically excluded from routine environmental evaluation for RF exposure prior to equipment authorization or use, except as specified in §§ 1.1307(c) and 1.1307(d) of this chapter.
                (4) Applications for equipment authorization of mobile and unlicensed transmitting devices subject to routine environmental evaluation must contain a statement confirming compliance with the limits specified in paragraph (d) of this section. Technical information showing the basis for this statement must be submitted to the Commission upon request.
                (d) The limits to be used for evaluation are specified in § 1.1310 of this chapter. All unlicensed personal communications service (PCS) devices and unlicensed NII devices shall be subject to the limits for general population/uncontrolled exposure.
                (1) For purposes of analyzing mobile transmitting devices under the occupational/controlled criteria specified in § 1.1310 of this chapter, time-averaging provisions of the guidelines may be used in conjunction with typical maximum duty factors to determine maximum likely exposure levels.
                (2) Time-averaging provisions may not be used in determining typical exposure levels for devices intended for use by consumers in general population/uncontrolled environments as defined in § 1.1310 of this chapter. However, “source-based” time-averaging based on an inherent property or duty-cycle of a device is allowed. An example of this is the determination of exposure from a device that uses digital technology such as a time-division multiple-access (TDMA) scheme for transmission of a signal. In general, maximum average power levels must be used to determine compliance.
                (3) If appropriate, awareness of exposure from devices in this section can be accomplished by the use of visual advisories (such as labeling, embossing, or on an equivalent electronic display) and by providing users with information concerning minimum separation distances from radiating structures and proper installation of antennas.
                (i) Visual advisories shall be legible and clearly visible to the user from the exterior of the device.
                (ii) Visual advisories used on devices that are subject to occupational/controlled exposure limits must indicate that the device is for occupational use only, must refer the user to specific information on RF exposure, such as that provided in a user manual, and must note that the advisory and its information is required for FCC RF exposure compliance. Such instructional material must provide the user with information on how to use the device in order to ensure compliance with the occupational/controlled exposure limits.
                (iii) A sample of the visual advisory, illustrating its location on the device, and any instructional material intended to accompany the device when marketed, shall be filed with the Commission along with the application for equipment authorization.

                (iv) For occupational devices, details of any special training requirements pertinent to limiting RF exposure should also be submitted. Holders of grants for mobile devices to be used in occupational settings are encouraged, but not required, to coordinate with end-user organizations to ensure appropriate RF safety training.
                
                (4) In some cases, e.g., modular or desktop transmitters, the potential conditions of use of a device may not allow easy classification of that device as either mobile or portable (also see § 2.1093). In such cases, applicants are responsible for determining minimum distances for compliance for the intended use and installation of the device based on evaluation of either specific absorption rate (SAR), field strength or power density, whichever is most appropriate.
                [61 FR 41017, Aug. 7, 1996, as amended at 62 FR 4655, Jan. 31, 1997; 62 FR 9658, Mar. 3, 1997; 62 FR 47966, Sept. 12, 1997; 68 FR 38638, June 30, 2003; 69 FR 3264, Jan. 23, 2004; 70 FR 24725, May 11, 2005; 78 FR 21559, Apr. 11, 2013; 78 FR 29062, May 17, 2013; 78 FR 33651, June 4, 2013; 80 FR 36221, June 23, 2015; 81 FR 79936, Nov. 14, 2016; 82 FR 43870, Sept. 20, 2017; 84 FR 25689, June 4, 2019; 85 FR 38739, June 26, 2020]
                § 2.1091, Nt.
                
                  Effective Date Note:
                  At 85 FR 18146, Apr. 1, 2020, § 2.1091 was amended by revising paragraphs (b) and (c), removing paragraph (d) introductory text, and revising paragraphs (d)(1) and (2), effective June 1, 2020. At 85 FR 33578, June 2, 2020, this revision was delayed indefinitely. For the convenience of the user, the  revised text is set forth as follows:
                  
                    
                      § 2.1091
                      Radiofrequency radiation exposure evaluation: mobile devices.
                      
                      (b) For purposes of this section, the definitions in § 1.1307(b)(2) of this chapter shall apply. A mobile device is defined as a transmitting device designed to be used in other than fixed locations and to generally be used in such a way that a separation distance of at least 20 centimeters is normally maintained between the RF source's radiating structure(s) and the body of the user or nearby persons. In this context, the term “fixed location” means that the device is physically secured at one location and is not able to be easily moved to another location while transmitting. Transmitting devices designed to be used by consumers or workers that can be easily re-located, such as wireless devices associated with a personal desktop computer, are considered to be mobile devices if they meet the 20-centimeter separation requirement.

                      (c)(1) Evaluation of compliance with the exposure limits in § 1.1310 of this chapter, and preparation of an EA if the limits are exceeded, is necessary for mobile devices with single RF sources having either more than an available maximum time-averaged power of 1 mW or more than the ERP listed in Table 1 to § 1.1307(b)(3)(i)(C), whichever is greater. For mobile devices not exempt by § 1.1307(b)(3)(i)(C) at distances from 20 centimeters to 40 centimeters and frequencies from 0.3 GHz to 6 GHz, evaluation of compliance with the exposure limits in § 1.1310 of this chapter is necessary if the ERP of the device is greater than ERP20cm in the formula below. If the ERP of a single RF source at distances from 20 centimeters to 40 centimeters and frequencies from 0.3 GHz to 6 GHz is not easily obtained, then the available maximum time-averaged power may be used (i.e., without consideration of ERP) in comparison with the following formula only if the physical dimensions of the radiating structure(s) do not exceed the electrical length of λ/4 or if the antenna gain is less than that of a half-wave dipole (1.64 linear value).
                      
                        ER01AP20.006
                      
                      (2) For multiple mobile or portable RF sources within a device operating in the same time averaging period, routine environmental evaluation is required if the formula in § 1.1307(b)(3)(ii)(B) of this chapter is applied to determine the exemption ratio and the result is greater than 1.
                      (3) Unless otherwise specified in this chapter, any other single mobile or multiple mobile and portable RF source(s) associated with a device is exempt from routine environmental evaluation for RF exposure prior to equipment authorization or use, except as specified in § 1.1307(c) and (d) of this chapter.

                      (d)(1) Applications for equipment authorization of mobile RF sources subject to routine environmental evaluation must contain a statement confirming compliance with the limits specified in § 1.1310 of this chapter as part of their application. Technical information showing the basis for this statement must be submitted to the Commission upon request. In general, maximum time-averaged power levels must be used for evaluation. All unlicensed personal communications service (PCS) devices and unlicensed NII devices shall be subject to the limits for general population/uncontrolled exposure.
                      (2)(i) For purposes of analyzing mobile transmitting devices under the occupational/controlled criteria specified in § 1.1310 of this chapter, time averaging provisions of the limits may be used in conjunction with the maximum duty factor to determine maximum time-averaged exposure levels under normal operating conditions.
                      (ii) Such time averaging provisions based on maximum duty factor may not be used in determining exposure levels for devices intended for use by consumers in general population/uncontrolled environments as defined in § 1.1310 of this chapter. However, “source-based” time averaging based on an inherent property of the RF source is allowed over a time period not to exceed 30 minutes. An example of this is the determination of exposure from a device that uses digital technology such as a time-division multiple-access (TDMA) scheme for transmission of a signal.
                      
                    
                  
                
              
              
                § 2.1093
                Radiofrequency radiation exposure evaluation: portable devices.
                (a) Requirements of this section are a consequence of Commission responsibilities under the National Environmental Policy Act to evaluate the environmental significance of its actions. See subpart I of part 1 of this chapter, in particular § 1.1307(b).
                (b) For purposes of this section, a portable device is defined as a transmitting device designed to be used so that the radiating structure(s) of the device is/are within 20 centimeters of the body of the user.
                (c)(1) Portable devices that operate in the Cellular Radiotelephone Service pursuant to part 22 of this chapter; the Personal Communications Service (PCS) pursuant to part 24 of this chapter; the Satellite Communications Services pursuant to part 25 of this chapter; the Miscellaneous Wireless Communications Services pursuant to part 27 of this chapter; the Upper Microwave Flexible Use Service pursuant to part 30 of this chapter; the Maritime Services (ship earth station devices only) pursuant to part 80 of this chapter; the Specialized Mobile Radio Service, the 4.9 GHz Band Service, and the 3650 MHz Wireless Broadband Service pursuant to part 90 of this chapter; the Wireless Medical Telemetry Service (WMTS), the Medical Device Radiocommunication Service (MedRadio), and the 76-81 GHz Band Radar Service pursuant to subparts H, I, and M of part 95 of this chapter, respectively; unlicensed personal communication service, unlicensed NII devices and millimeter-wave devices authorized under §§ 15.255(f), 15.257(g), 15.319(i), and 15.407(f) of this chapter; and the Citizens Broadband Radio Service pursuant to part 96 of this chapter are subject to routine environmental evaluation for RF exposure prior to equipment authorization or use.
                (2) All other portable transmitting devices are categorically excluded from routine environmental evaluation for RF exposure prior to equipment authorization or use, except as specified in §§ 1.1307(c) and 1.1307(d) of this chapter.
                (3) Applications for equipment authorization of portable transmitting devices subject to routine environmental evaluation must contain a statement confirming compliance with the limits specified in paragraph (d) of this section. Technical information showing the basis for this statement must be submitted to the Commission upon request.

                (d) The limits to be used for evaluation are based generally on criteria published by the American National Standards Institute (ANSI) for localized specific absorption rate (“SAR”) in Section 4.2 of “IEEE Standard for Safety Levels with Respect to Human Exposure to Radio Frequency Electromagnetic Fields, 3 kHz to 300 GHz,” ANSI/IEEE C95.1-1992, Copyright 1992 by the Institute of Electrical and Electronics Engineers, Inc., New York, New York 10017. These criteria for SAR evaluation are similar to those recommended by the National Council on Radiation Protection and Measurements (NCRP) in “Biological Effects and Exposure Criteria for Radiofrequency Electromagnetic Fields,” NCRP Report No. 86, Section 17.4.5. Copyright NCRP, 1986, Bethesda, Maryland 20814. SAR is a measure of the rate of energy absorption due to exposure to an RF transmitting source. SAR values have been related to threshold levels for potential biological hazards. The criteria to be used are specified in paragraphs (d)(1) and (d)(2) of this section and shall apply for portable devices transmitting in the frequency range from 100 kHz to 6 GHz. Portable devices that transmit at frequencies above 6 GHz are to be evaluated in terms of the MPE limits specified in § 1.1310 of this chapter. Measurements and calculations to demonstrate compliance with MPE field strength or power density limits for devices operating above 6 GHz should be made at a minimum distance of 5 cm from the radiating source.
                (1) The SAR limits for occupational/controlled exposure are 0.4 W/kg, as averaged over the whole body, and a peak spatial-average SAR of 8 W/kg, averaged over any 1 gram of tissue (defined as a tissue volume in the shape of a cube). Exceptions are the parts of the human body treated as extremities, such as hands, wrists, feet, ankles, and pinnae, where the peak spatial-average SAR limit for occupational/controlled exposure is 20 W/kg, averaged over any 10 grams of tissue (defined as a tissue volume in the shape of a cube). Exposure may be averaged over a time period not to exceed 6 minutes to determine compliance with occupational/controlled SAR limits.
                (i) Occupational/Controlled limits apply when persons are exposed as a consequence of their employment provided these persons are fully aware of and exercise control over their exposure. Awareness of exposure can be accomplished by use of visual advisories (such as labeling, embossing, or on an equivalent electronic display) or by specific training or education through appropriate means, such as an RF safety program in a work environment.
                (ii) Visual advisories on portable devices designed only for occupational use can be used as part of an applicant's evidence of the device user's awareness of occupational/controlled exposure limits.
                (A) Such visual advisories shall be legible and clearly visible to the user from the exterior of the device.
                (B) Visual advisories must indicate that the device is for occupational use only, refer the user to specific information on RF exposure, such as that provided in a user manual and note that the advisory and its information is required for FCC RF exposure compliance.
                (C) Such instructional material must provide the user with information on how to use the device in order to ensure compliance with the occupational/controlled exposure limits.
                (D) A sample of the visual advisory, illustrating its location on the device, and any instructional material intended to accompany the device when marketed, shall be filed with the Commission along with the application for equipment authorization. Details of any special training requirements pertinent to limiting RF exposure should also be submitted.
                (E) Holders of grants for portable devices to be used in occupational settings are encouraged, but not required, to coordinate with end-user organizations to ensure appropriate RF safety training.
                (2) The SAR limits for general population/uncontrolled exposure are 0.08 W/kg, as averaged over the whole body, and a peak spatial-average SAR of 1.6 W/kg, averaged over any 1 gram of tissue (defined as a tissue volume in the shape of a cube). Exceptions are the parts of the human body treated as extremities, such as hands, wrists, feet, ankles, and pinnae, where the peak spatial-average SAR limit is 4 W/kg, averaged over any 10 grams of tissue (defined as a tissue volume in the shape of a cube). Exposure may be averaged over a time period not to exceed 30 minutes to determine compliance with general population/uncontrolled SAR limits.
                (i) General Population/Uncontrolled limits apply when the general public may be exposed, or when persons that are exposed as a consequence of their employment may not be fully aware of the potential for exposure or do not exercise control over their exposure.
                (ii) Visual advisories (such as labeling, embossing, or on an equivalent electronic display) on consumer devices such as cellular telephones will not be sufficient reason to allow these devices to be evaluated subject to limits for occupational/controlled exposure in paragraph (d)(1) of this section.

                (3) Compliance with SAR limits can be demonstrated by either laboratory measurement techniques or by computational modeling. The latter must be supported by adequate documentation showing that the test device and exposure conditions have been correctly modeled in accordance with the operating configurations for normal use. Guidance regarding SAR measurement techniques can be found in the Office of Engineering and Technology (OET) Laboratory Division Knowledge Database (KDB). The staff guidance provided in the KDB does not necessarily represent the only acceptable methods for measuring RF exposure or emissions, and is not binding on the Commission or any interested party.
                (4) For purposes of analyzing portable transmitting devices under the occupational/controlled criteria, the time-averaging provisions of the MPE guidelines identified in § 1.1310 of this chapter can be used in conjunction with typical maximum duty factors to determine maximum likely exposure levels.
                (5) Time-averaging provisions of the MPE guidelines identified in § 1.1310 of this chapter may not be used in determining typical exposure levels for portable devices intended for use by consumers, such as hand-held cellular telephones, that are considered to operate in general population/uncontrolled environments as defined above. However, “source-based” time-averaging based on an inherent property or duty-cycle of a device is allowed. An example of this would be the determination of exposure from a device that uses digital technology such as a time-division multiple-access (TDMA) scheme for transmission of a signal. In general, maximum average power levels must be used to determine compliance.
                [61 FR 41017, Aug. 7, 1996, as amended at 62 FR 4655, Jan. 31, 1997; 62 FR 9658, Mar. 3, 1997; 62 FR 47967, Sept. 12, 1997; 65 FR 44007, July 17, 2000; 68 FR 38638, June 30, 2003; 69 FR 3264, Jan. 23, 2004; 70 FR 24725, May 11, 2005; 74 FR 22704, May 14, 2009; 76 FR 67607, Nov. 2, 2011; 78 FR 21559, Apr. 11, 2013; 78 FR 33652, June 4, 2013; 80 FR 36221, June 23, 2015; 81 FR 79936, Nov. 14, 2016; 82 FR 43870, Sept. 20, 2017; 84 FR 25689, June 4, 2019; 85 FR 38739, June 26, 2020]
                § 2.1093, Nt.
                
                  Effective Date Note:
                  At 85 FR 18147, Apr. 1, 2020, § 2.1093 was amended by revising paragraphs (b) through (d), effective June 1, 2020. At 85 FR 33578, June 2, 2020, this revision was delayed indefinitely. For the convenience of the user, the revised text is set forth as follows:
                  
                    
                      § 2.1093
                      Radiofrequency radiation exposure evaluation: portable devices.
                      
                      (b) For purposes of this section, the definitions in § 1.1307(b)(2) of this chapter shall apply. A portable device is defined as a transmitting device designed to be used in other than fixed locations and to generally be used in such a way that the RF source's radiating structure(s) is/are within 20 centimeters of the body of the user.

                      (c)(1) Evaluation of compliance with the exposure limits in § 1.1310 of this chapter, and preparation of an EA if the limits are exceeded, is necessary for portable devices having single RF sources with more than an available maximum time-averaged power of 1 mW, more than the ERP listed in Table 1 to § 1.1307(b)(3)(i)(C), or more than the P
                        th in the following formula, whichever is greater. The following formula shall only be used in conjunction with portable devices not exempt by § 1.1307(b)(3)(i)(C) at distances from 0.5 centimeters to 20 centimeters and frequencies from 0.3 GHz to 6 GHz.
                      
                        
                        ER01AP20.007
                      
                      
                        
                          d = the minimum separation distance (cm) in any direction from any part of the device antenna(s) or radiating structure(s) to the body of the device user.
                      
                      
                      (2) For multiple mobile or portable RF sources within a device operating in the same time averaging period, evaluation is required if the formula in § 1.1307(b)(3)(ii)(B) of this chapter is applied to determine the exemption ratio and the result is greater than 1.
                      (3) Unless otherwise specified in this chapter, any other single portable or multiple mobile and portable RF source(s) associated with a device is exempt from routine environmental evaluation for RF exposure prior to equipment authorization or use, except as specified in § 1.1307(c) and (d) of this chapter.
                      (d)(1) Applications for equipment authorization of portable RF sources subject to routine environmental evaluation must contain a statement confirming compliance with the limits specified in § 1.1310 of this chapter as part of their application. Technical information showing the basis for this statement must be submitted to the Commission upon request. The SAR limits specified in § 1.1310(a) through (c) of this chapter shall be used for evaluation of portable devices transmitting in the frequency range from 100 kHz to 6 GHz. Portable devices that transmit at frequencies above 6 GHz shall be evaluated in terms of the MPE limits specified in Table 1 to § 1.1310(e)(1) of this chapter. A minimum separation distance applicable to the operating configurations and exposure conditions of the device shall be used for the evaluation. In general, maximum time-averaged power levels must be used for evaluation. All unlicensed personal communications service (PCS) devices and unlicensed NII devices shall be subject to the limits for general population/uncontrolled exposure.
                      (2) Evaluation of compliance with the SAR limits can be demonstrated by either laboratory measurement techniques or by computational modeling. The latter must be supported by adequate documentation showing that the numerical method as implemented in the computational software has been fully validated; in addition, the equipment under test and exposure conditions must be modeled according to protocols established by FCC-accepted numerical computation standards or available FCC procedures for the specific computational method. Guidance regarding SAR measurement techniques can be found in the Office of Engineering and Technology (OET) Laboratory Division Knowledge Database (KDB). The staff guidance provided in the KDB does not necessarily represent the only acceptable methods for measuring RF exposure or RF emissions, and is not binding on the Commission or any interested party.

                      (3) For purposes of analyzing portable RF sources under the occupational/controlled SAR criteria specified in § 1.1310 of this chapter, time averaging provisions of the limits may be used in conjunction with the maximum duty factor to determine maximum time-averaged exposure levels under normal operating conditions.
                      (4) The time averaging provisions for occupational/controlled SAR criteria, based on maximum duty factor, may not be used in determining typical exposure levels for portable devices intended for use by consumers, such as cellular telephones, that are considered to operate in general population/uncontrolled environments as defined in § 1.1310 of this chapter. However, “source-based” time averaging based on an inherent property of the RF source is allowed over a time period not to exceed 30 minutes. An example of this would be the determination of exposure from a device that uses digital technology such as a time-division multiple-access (TDMA) scheme for transmission of a signal.

                      (5) Visual advisories (such as labeling, embossing, or on an equivalent electronic display) on portable devices designed only for occupational use can be used as part of an applicant's evidence of the device user's awareness of occupational/controlled exposure limits. Such visual advisories shall be legible and clearly visible to the user from the exterior of the device. Visual advisories must indicate that the device is for occupational use only, refer the user to specific information on RF exposure, such as that provided in a user manual and note that the advisory and its information is required for FCC RF exposure compliance. Such instructional material must provide users with information on how to use the device and to ensure users are fully aware of and able to exercise control over their exposure to satisfy compliance with the occupational/controlled exposure limits. A sample of the visual advisory, illustrating its location on the device, and any instructional material intended to accompany the device when marketed, shall be filed with the Commission along with the application for equipment authorization. Details of any special training requirements pertinent to mitigating and limiting RF exposure should also be submitted. Holders of grants for portable devices to be used in occupational settings are encouraged, but not required, to coordinate with end-user organizations to ensure appropriate RF safety training.
                      (6) General population/uncontrolled exposure limits defined in § 1.1310 of this chapter apply to portable devices intended for use by consumers or persons who are exposed as a consequence of their employment and may not be fully aware of the potential for exposure or cannot exercise control over their exposure. No communication with the consumer including either visual advisories or manual instructions will be considered sufficient to allow consumer portable devices to be evaluated subject to limits for occupational/controlled exposure specified in § 1.1310 of this chapter.
                    
                  
                
              
            
          
          
            Subpart K—Importation of Devices Capable of Causing Harmful Interference
            
              § 2.1201
              Purpose.

              (a) In order to carry out its responsibilities under the Communications Act and the various treaties and international regulations, and in order to promote efficient use of the radio spectrum, the Commission has developed technical standards for radio frequency equipment. The technical standards applicable to individual types of equipment are found in that part of the rules governing the service wherein the equipment is to be operated. In addition to the technical standards, the rules governing the service may require that such equipment receive an equipment authorization from the Commission as a prerequisite for marketing and importing this equipment into the U.S.A. The marketing rules, § 2.801 et seq., were adopted pursuant to the authority in section 302 of the Communications Act of 1934, as amended (47 U.S.C. 302).
              (b) The rules in this subpart set out the conditions under which radio frequency devices as defined in § 2.801 that are capable of causing harmful interference to radio communications may be imported into the U.S.A.
              (c) Nothing in this section prevents importers from shipping goods into foreign trade zones or Customs bonded warehouses, such as is the prescribed procedure under § 2.1204(a)(5). Radio frequency devices capable of causing harmful interference, however, cannot be withdrawn from these areas except in accordance with the provisions of this section.
              [41 FR 25904, June 23, 1976, as amended at 54 FR 17714, Apr. 25, 1989; 56 FR 26619, June 10, 1991; 57 FR 38286, Aug. 24, 1992; 82 FR 50829, Nov. 2, 2017]
            
            
              § 2.1202
              Exclusions.
              The provisions of this subpart do not apply to the importation of:

              (a) Unintentional radiators that are exempted from technical standards and other requirements as specified in § 15.103 of this chapter or utilize low level battery power and that do not contain provisions for operation while connected to AC power lines.
              (b) Radio frequency devices manufactured and assembled in the U.S.A. that meet applicable FCC technical standards and that have not been modified or received further assembly.
              (c) Radio frequency devices previously properly imported that have been exported for repair and re-imported for use.
              (d) Subassemblies, parts, or components of radio frequency devices unless they constitute an essentially completed device which requires only the addition of cabinets, knobs, speakers, or similar minor attachments before marketing or use. This exclusion does not apply to computer circuit boards that are actually peripheral devices as defined in § 15.3(r) of this chapter and all devices that, by themselves, are subject to FCC marketing rules.
              [82 FR 50830, Nov. 2, 2017]
            
            
              § 2.1203
              General requirement for entry into the U.S.A.
              (a) No radio frequency device may be imported into the Customs territory of the United States unless the importer or ultimate consignee, or their designated customs broker, determines that the device meets one of the conditions for entry set out in § 2.1204.
              (b) Failure to satisfy at least one of the entry conditions for importation of radio frequency devices may result in refused entry, refused withdrawal for consumption, required redelivery to the Customs port, and other administrative, civil and criminal remedies provided by law.
              (c) Whoever makes a determination pursuant to § 2.1203(a) must provide, upon request made within one year of the date of entry, documentation on how an imported radio frequency device was determined to be in compliance with Commission requirements.
              [82 FR 50830, Nov. 2, 2017]
            
            
              § 2.1204
              Import conditions.
              (a) Radio frequency devices may be imported only if one or more of these conditions are met:
              (1) The radio frequency device has been issued an equipment authorization by the FCC.
              (2) The radio frequency device is not required to have an equipment authorization and the device complies with FCC technical administrative regulations.
              (3) The radio frequency device is being imported in quantities of 4,000 or fewer units for testing and evaluation to determine compliance with the FCC Rules and Regulations, product development, or suitability for marketing. The devices will not be offered for sale or marketed.
              (i) Prior to importation of a greater number of units than shown in paragraph (a)(3) of this section, written approval must be obtained from the Chief, Office of Engineering and Technology, FCC; and
              (ii) Distinctly different models of a device and separate generations of a particular model under development are considered to be separate devices.
              (4) The radio frequency device is being imported in limited quantities for demonstration at industry trade shows and the device will not be offered for sale or marketed. The phrase “limited quantities,” in this context means:
              (i) 400 or fewer devices.
              (ii) Prior to importation of a greater number of units than shown above, written approval must be obtained from the Chief, Office of Engineering and Technology, FCC.
              (iii) Distinctly different models of a product and separate generations of a particular model under development are considered to be separate devices.
              (iv) Distinctly different models of a product and separate generations of a particular model under development are considered to be separate devices.
              (5) The radio frequency device is being imported solely for export. The device will not be marketed or offered for sale in the U.S., except:
              (i) If the device is a foreign standard cellular phone solely capable of functioning outside the U.S.

              (ii) If the device is a multi-mode wireless handset that has been certified under the Commission's rules and a component (or components) of the handset is a foreign standard cellular phone solely capable of functioning outside the U.S.
              (6) The radio frequency device is being imported for use exclusively by the U.S. Government.
              (7) Three or fewer radio frequency devices are being imported for the individual's personal use and are not intended for sale. Unless exempted otherwise in this chapter, the permitted devices must be from one or more of the following categories:
              (i) Unintentional radiator as defined in part 15 of this chapter which may include radio receivers, computers or other Class B digital devices in part 15 of this chapter.
              (ii) Consumer ISM equipment as defined in part 18 of this chapter.
              (iii) Intentional radiators subject to part 15 rules only if they can be used in client modes as specified in § 15.202 of this chapter.
              (iv) Transmitters operating under rules which require a station license as subscribers permitted under § 1.903 of this chapter and operated under the authority of an operator license issued by the Commission.
              (8) The radio frequency device is being imported for repair and will not be offered for sale or marketed.
              (9) The radio frequency device is a medical implant transmitter inserted in a person or a medical body-worn transmitter as defined in part 95, granted entry into the United States or is a control transmitter associated with such an implanted or body-worn transmitter, provided, however that the transmitters covered by this provision otherwise comply with the technical requirements applicable to transmitters authorized to operate in the Medical Device Radiocommunication Service (MedRadio) under part 95 of this chapter. Such transmitters are permitted to be imported without the issuance of a grant of equipment authorization only for the personal use of the person in whom the medical implant transmitter has been inserted or on whom the medical body-worn transmitter is applied.
              (10) Three or fewer portable earth-station transceivers, as defined in § 25.129 of this chapter, are being imported by a traveler as personal effects and will not be offered for sale or lease in the United States.
              (b) The ultimate consignee must be able to document compliance with the selected import condition and the basis for determining the import condition applied.
              [56 FR 26619, June 10, 1991, as amended at 57 FR 38286, Aug. 24, 1992; 61 FR 8477, Mar. 5, 1996; 63 FR 31646, June 10, 1998; 64 FR 69929, Dec. 15, 1999; 64 FR 72572, Dec. 28, 1999; 69 FR 5709, Feb. 6, 2004; 74 FR 22704, May 14, 2009; 78 FR 25162, Apr. 29, 2013; 82 FR 50830, Nov. 2, 2017]
            
            
              § 2.1207
              Examination of imported equipment.
              In order to determine compliance with its regulations, Commission representatives may examine or test any radio frequency device that is imported. If such radio frequency device has already entered the U.S., the ultimate consignee or subsequent owners of that device must, upon request, made within one year of the date of entry, make that device available for examination or testing by the Commission.
              [56 FR 26620, June 10, 1991]
            
          
          
            Subpart L [Reserved]
          
          
            Subpart M—Advance Approval of Subscription TV Transmission Systems
            
              Advance Approval Procedure
              
                § 2.1400
                Application for advance approval under part 73.
                (a) An original application for advance approval of a subscription TV (STV) system and one copy thereof must be filed by the party who will be responsible for the conformance of the system with the subscription TV standards specified in part 73 of the Rules. The application must include information to show that the system conforms to the requirements of § 73.644(b).
                (b) Advance approval may be applied for and granted in accordance with and subject to the following conditions and limitations:

                (1) A separate request for each different technical system must be made by the applicant in writing.
                
                (2) The applicant must certify that the application was prepared by or under the direction of the applicant and that the facts set forth are true and correct to the best of the applicant's knowledge and belief.
                (3) The applicant must identify the technical system by a name or type number and define the system in terms of its technical characteristics; a functional block diagram must be included. In addition, a complete description of the encoded aural and visual baseband and transmitted signals and of the encoding equipment used by the applicant must be supplied. These descriptions must include equipment circuit diagrams and photographs, and diagrams or oscillographs of both baseband and transmitted aural and visual signal waveforms and of the signal basebands and occupied bandwidths. If aural subcarriers are to be used for transmitting aural portion of the subscription program, for decoder control, or for other purposes, a full description and specifications of the multiplex subcarrier signals and all modulation levels must be included.
                (4) Preliminary test data must be submitted to show system capability with regard to compliance with the criteria set forth in § 73.644(b).
                (5) The applicant must identify the specific requirements of §§ 73.682, 73.687 and 73.699 (Figures 6 and 7) from which the transmitted signal will normally deviate.
                (6) The applicant must specify the method to be used in determining and maintaining the operating power of the transmitter if the procedures given in § 73.663 cannot be used due to suppression of the synchronizing pulses or for other reasons. If the operating power of the station must be reduced to accommodate the encoded aural or video signal, the operating power limitations must be specified.
                (7) The applicant must supply any additional information and test data requested by the FCC, to show to its satisfaction that the criteria given in § 73.644(b) are met.
                (8) The information submitted by the applicant may be subject to check by field tests conducted without expense to the FCC or, if deemed necessary, at the laboratory or in the field by FCC personnel. This may include the actual submission of equipment for system testing under the provisions of § 2.945 of part 2 of the Rules.
                (9) No technical system will be deemed approved unless and until the FCC has notified the applicant in writing of the approval. Such notification of approval will be by letter to the applicant.
                (10) Approval by the FCC is limited to a determination that the particular technical system (the scheme for encoding and decoding the subscription TV signal) is capable of meeting the criteria given in § 73.644(b).
                (11) The FCC will maintain a listing of approved technical systems.
                (c) Multichannel sound may be transmitted for stereophonic or bilingual service with encoded subscription programs provided the technical operating specifications for this service are included in the application for advance system approval.
                (d) Subscriber decoder devices must comply with any applicable provisions of subpart H, part 15 of the FCC Rules for TV interface devices.
                (e) No modifications may be made by either the applicant or the user of a system having advance FCC approval that would change any of the operating conditions as submitted in the application for advance approval. Should system modifications be necessary, a new application must be submitted in accordance with the requirements of this section.
                [48 FR 56391, Dec. 21, 1983]
              
            
          
          
            Subpart N [Reserved]
          
        
        
          Pt. 3
          PART 3—AUTHORIZATION AND ADMINISTRATION OF ACCOUNTING AUTHORITIES IN MARITIME AND MARITIME MOBILE-SATELLITE RADIO SERVICES
          
            
              General
              Sec.
              3.1
              Scope, basis, purpose.
              3.2
              Terms and definitions.
            
            
              Eligibility
              3.10
              Basic qualifications.
              3.11
              Location of settlement operation.
            
            
              
              Application Procedures
              3.20
              Application form.
              3.21
              Order of consideration.
              3.22
              Number of accounting authority identification codes per applicant.
              3.23
              Legal applicant.
              3.24
              Evidence of financial responsibility.
              3.25
              Number of copies.
              3.26
              Where application is to be mailed.
              3.27
              Amended application.
              3.28
              Denial of privilege.
              3.29
              Notifications.
            
            
              Settlement Operations
              3.40
              Operational requirements.
              3.41
              Amount of time allowed before initial settlements.
              3.42
              Location of processing facility.
              3.43
              Applicable rules and regulations.
              3.44
              Time to achieve settlements.
              3.45
              Amount of charges.
              3.46
              Use of gold francs.
              3.47
              Use of SDRs.
              3.48
              Cooperation with the Commission.
              3.49
              Agreement to be audited.
              3.50
              Retention of settlement records.
              3.51
              Cessation of operations.
              3.52
              Complaint/inquiry resolution procedures.
              3.53
              FCC notification of refusal to provide telecommunications service to U.S. registered vessel(s).
              3.54
              Notification of change in address.
            
            
              Reporting Requirements
              3.60
              Reports.
              3.61
              Reporting address.
              3.62
              Request for confidentiality.
            
            
              Enforcement
              3.70
              Investigations.
              3.71
              Warnings.
              3.72
              Grounds for further enforcement action.
              3.73
              Waiting period after cancellation.
              3.74
              Ship stations affected by suspension, cancellation or relinquishment.
              3.75
              Licensee's failure to make timely payment.
              3.76
              Licensee's liability for payment.
            
          
          
            Authority:
            47 U.S.C. 154(i), 154(j) and 303(r).
          
          
            Source:
            61 FR 20165, May 6, 1996, unless otherwise noted.
          
          
            General
            
              § 3.1
              Scope, basis, purpose.
              By these rules the Federal Communications Commission (FCC) is delineating its responsibilities in certifying and monitoring accounting authorities in the maritime mobile and maritime mobile-satellite radio services. These entities settle accounts for public correspondence due to foreign administrations for messages transmitted at sea by or between maritime mobile stations located on board ships subject to U.S. registry and utilizing foreign coast and coast earth station facilities. These rules are intended to ensure that settlements of accounts for U.S. licensed ship radio stations are conducted in accordance with the International Telecommunication Regulations (ITR), taking into account the applicable ITU-T Recommendations.
            
            
              § 3.2
              Terms and definitions.
              (a) Accounting Authority. The Administration of the country that has issued the license for a mobile station or the recognized operating agency or other entity/entities designated by the Administration in accordance with ITR, Appendix 2 and ITU-T Recommendation D.90 to whom maritime accounts in respect of mobile stations licensed by that country may be sent.
              (b) Accounting Authority Certification Officer. The official designated by the Managing Director, Federal Communications Commission, who is responsible, based on the coordination and review of information related to applicants, for granting certification as an accounting authority in the maritime mobile and maritime mobile-satellite radio services. The Accounting Authority Certification Officer may initiate action to suspend or cancel an accounting authority certification if it is determined to be in the public's best interest.
              (c) Accounting Authority Identification Codes (AAICs). The discrete identification code of an accounting authority responsible for the settlement of maritime accounts (Annex A to ITU-T Recommendation D.90).
              (d) Administration. Any governmental department or service responsible for discharging the obligations undertaken in the Convention of the International Telecommunication Union and the Radio Regulations. For purposes of these rules, “Administration” refers to a foreign government or the U.S. Government, and more specifically, to the Federal Communications Commission.
              (e) Authorization. Approval by the Federal Communications Commission to operate as an accounting authority. Synonymous with “certification”.
              (f) CCITT. The internationally recognized French acronym for the International Telegraph and Telephone Consultative Committee, one of the former sub-entities of the International Telecommunication Union (ITU). The CCITT (ITU-T) 1
                 is responsible for developing international telecommunications recommendations relating to standardization of international telecommunications services and facilities, including matters related to international charging and accounting principles and the settlement of international telecommunications accounts.
              
                
                  1 At the ITU Additional Plenipotentiary Conference in Geneva (December, 1992), the structure, working methods and construct of the basic ITU treaty instrument were modified. The result is that the names of the sub-entities of the ITU have changed (e.g., the CCITT has become the Telecommunication Standardization Sector—ITU-T and Recognized Private Operating Agency has become Recognized Operating Agency-ROA). The changes were placed into provisional effect on March 1, 1993 with the formal entry into force of these changes being July 1, 1994. We will refer to the new nomenclatures within these rules, wherever practicable.
              
              Such recommendations are, effectively, the detailed implementation provisions for topics addressed in the International Telecommunication Regulations (ITR).
              (g) Certification. Approval by the FCC to operate as an accounting authority. Synonymous with “authorization”.
              (h) Coast Earth Station. An earth station in the fixed-satellite service or, in some cases, in the maritime mobile-satellite service, located at a specified fixed point on land to provide a feeder link for the maritime mobile-satellite service.
              (i) Coast Station. A land station in the maritime mobile service.
              (j) Commission. The Federal Communications Commission. The FCC.
              (k) Gold Franc. A monetary unit representing the value of a particular nation's currency to a gold par value. One of the monetary units used to effect accounting settlements in the maritime mobile and the maritime mobile-satellite services.
              (l) International Telecommunication Union (ITU). One of the United Nations family organizations headquartered in Geneva, Switzerland along with several other United Nations (UN) family organizations. The ITU is the UN agency responsible for all matters related to international telecommunications. The ITU has over 180 Member Countries, including the United States, and provides an international forum for dealing with all aspects of international telecommunications, including radio, telecom services and telecom facilities.
              (m) Linking Coefficient. The ITU mandated conversion factor used to convert gold francs to Special Drawing Rights (SDRs). Among other things, it is used to perform accounting settlements in the maritime mobile and the maritime mobile-satellite services.
              (n) Maritime Mobile Service. A mobile service between coast stations and ship stations, or between ship stations, or between associated on-board communication stations. Survival craft stations and emergency position- indicating radiobeacon stations may also participate in this service.
              (o) Maritime Mobile-Satellite Service. A mobile-satellite service in which mobile earth stations are located on board ships. Survival craft stations and emergency position-indicating radiobeacon stations may also participate in this radio service.
              (p) Public Correspondence. Any telecommunication which the offices and stations must, by reason of their being at the disposal of the public, accept for transmission. This usually applies to maritime mobile and maritime mobile-satellite stations.
              (q) Recognized Operating Agencies (ROAs).
                2
                 Individuals, companies or corporations, other than governments or agencies, recognized by administrations, which operate telecommunications installations or provide telecommunications services intended for international use or which are capable of causing interference to international telecommunications. ROAs which settle debtor accounts for public correspondence in the maritime mobile and maritime mobile-satellite radio services must be certified as accounting authorities.
              
                
                  2 Id.
              
              
              (r) Ship Station. A mobile station in the maritime mobile service located on board a vessel which is not permanently moored, other than a survival craft station.
              (s) Special Drawing Right (SDR). A monetary unit of the International Monetary Fund (IMF) currently based on a market basket of exchange rates for the United States, West Germany, Great Britain, France and Japan but is subject to IMF's definition. One of the monetary units used to effect accounting settlements in the maritime mobile and maritime mobile-satellite services.
              (t) United States. The continental U.S., Alaska, Hawaii, the Commonwealth of Puerto Rico, the Virgin Islands or any territory or possession of the United States.
            
          
          
            Eligibility
            
              § 3.10
              Basic qualifications.
              (a) Applicants must meet the requirements and conditions contained in these rules in order to be certified as an accounting authority. No individual or other entity, including accounting authorities approved by other administrations, may act as a United States accounting authority and settle accounts of U.S. licensed vessels in the maritime mobile or maritime mobile-satellite services without a certification from the Federal Communications Commission. Accounting authorities with interim certification as of the effective date of this rule must submit to the application process discussed in § 3.20. They will be “grandfathered”, i.e, granted permanent certification provided they demonstrate their eligibility and present a proper application.
              (b) U.S. citizenship is not required of individuals in order to receive certification from the Commission to be an accounting authority. Likewise, joint ventures need not be organized under the laws of the United States in order to be eligible to perform settlements for U.S. licensed vessels. See, however, § 3.11.
              (c) Prior experience in maritime accounting, general commercial accounting, international shipping or any other related endeavor will be taken into consideration by the Commission in certifying accounting authorities. The lack of such expertise, however, will not automatically disqualify an individual, partnership, corporation or other entity from becoming an accounting authority.
              (d) Applicants must provide formal financial statements or documentation proving all assets, liabilities, income and expenses.

              (e) Applicants must offer their services to any member of the public making a reasonable request therefor, without undue discrimination against any customer or class of customer, and fees charged for providing such services shall be reasonable and non-discriminatory. This requirement will be waived for applicants who settle their own accounts only and are eligible to be “grandfathered” during the initial application period. However, should the need for additional accounting authorities be proven, these accounting authorities will be required to offer their services to the public or relinquish their certification.
              [61 FR 20165, May 6, 1996, as amended at 64 FR 40776, July 28, 1999]
            
            
              § 3.11
              Location of settlement operation.
              (a) Within the United States. A certified accounting authority maintaining all settlement operations, as well as associated documentation, within the United States will be assigned an AAIC with a “US” prefix.
              (b) Outside the United States. A certified accounting authority maintaining settlement operations outside the United States will be assigned the same AAIC as that originally assigned to such entity by the administration of the country of origin. However, in no case will an entity be certified as an accounting authority for settlement of U.S. licensed vessel accounts unless the entity is requesting to conduct a settlement operation in the United States or has already been issued an AAIC by another administration.
            
          
          
            Application Procedures
            
              § 3.20
              Application form.

              Written application must be made to the Federal Communications Commission on FCC Form 44, “Application For Certification As An Accounting Authority” in order to be considered for certification as an accounting authority. No other application form may be used. No consideration will be given to applicants not submitting applications in accordance with these rules or in accordance with any other instructions the Commission may issue. FCC Form 44 may be obtained from the Commission by writing to the address shown in § 3.61.
            
            
              § 3.21
              Order of consideration.
              (a) Accounting Authority applications will be processed on a first-come, first-served basis. When applications are received on the same day, the application with the earliest mailing date, as evidenced by the postmark, will be processed first. Interim accounting authorities seeking permanent certifications through the “grandfathering” process will not compete with other applicants during the first 60 days following the effective date of these rules which is allowed for submission of their applications. After the “grandfathering” process is completed, all other applicants will be processed as in paragraph (a) of this section.
              (b) At any given time, there will be no more than 25 certified accounting authorities with a minimum of 15 “US” AAICs reserved for use by accounting authorities conducting settlement operations within the United States. The Commission will retain all valid applications received after the maximum number of accounting authorities have been approved and will inform such applicants that should an AAIC become available for reassignment in the future, the Commission will conditionally certify as an accounting authority the oldest of the qualified pending applicants, as determined by the order of receipt. Final certification would be conditional upon filing of an amended application (if necessary). The Commission will inform the applicant of his/her conditional selection in writing to confirm the applicant's continued interest in becoming an accounting authority.
            
            
              § 3.22
              Number of accounting authority identification codes per applicant.
              (a) No entity will be entitled to or assigned more than one AAIC.
              (b) AAICs may not be reassigned, sold, bartered or transferred and do not convey upon sale or absorption of a company or firm without the express written approval of the Commission. Only the FCC may certify accounting authorities and assign U.S. AAICs for entities settling accounts of U.S. licensed vessels in the maritime mobile and maritime mobile-satellite services.
              (c) Accounting authorities who are “grandfathered” during the initial application period may retain their interim AAIC.
            
            
              § 3.23
              Legal applicant.
              The application shall be signed by the individual, partner or primary officer of a corporation who is legally able to obligate the entity for which he or she is a representative.
            
            
              § 3.24
              Evidence of financial responsibility.
              All applicants must provide evidence of sound financial status. To the extent that the applicant is a business, formal financial statements will be required. Other applicants may submit documentation proving all assets, liabilities, income and expenses which supports their ability to meet their personal obligations. Applicants must provide any additional information deemed necessary by the Commission.
            
            
              § 3.25
              Number of copies.
              One original and one copy of FCC Form 44, “Application For Certification As An Accounting Authority” will be required. Only applications mailed to the Commission on official, Commission approved application forms will be considered. Applications should be mailed at least 90 days prior to planned commencement of settlement activities to allow time for the Commission to review the application and to allow for the informal public comment period.
            
            
              § 3.26
              Where application is to be mailed.

              All applications shall be mailed to the Accounting Authority Certification Officer in Washington, D.C. The designated address will be provided on the FCC Form 44, “Application for Certification As An Accounting Authority”.
            
            
              § 3.27
              Amended application.
              Changes in circumstances that cause information previously supplied to the FCC to be incorrect or incomplete and that could affect the approval process, require the submission of an amended application. The amended application should be mailed to the Commission immediately following such change. See also §§ 3.24 and 3.51.
            
            
              § 3.28
              Denial of privilege.
              (a) The Commission, in its sole discretion, may refuse to grant an application to become an accounting authority for any of the following reasons:
              (1) Failure to provide evidence of acceptable financial responsibility;
              (2) If the applicant, in the opinion of the FCC reviewing official, does not possess the qualifications necessary to the proper functioning of an accounting authority;
              (3) Application is not personally signed by the proper official(s);
              (4) Applicant does not provide evidence that accounting operations will take place in the United States or its territories and the applicant does not already possess an AAIC issued by another administration;
              (5) Application is incomplete, the applicant fails to provide additional information requested by the Commission or the applicant indicates that it cannot meet a particular provision; or
              (6) When the Commission determines that the grant of an authorization is contrary to the public interest.
              (b) These rules provide sufficient latitude to address defects in applications. Entities seeking review should follow procedures set forth in § 1.106 or § 1.115 of this chapter.
            
            
              § 3.29
              Notifications.
              (a) The Commission will publish the name of an applicant in a Public Notice before granting certification and will invite informal public comment on the qualifications of the applicant from any interested parties. Comments received will be taken into consideration by the Commission in making its determination as to whether to approve an applicant as an accounting authority. Thirty days will be allowed for submission of comments.
              (b) The Commission will notify each applicant in writing as to whether the applicant has been approved as an accounting authority. If the application is not approved, the Commission will provide a brief statement of the grounds for denial.
              (c) The names and addresses of all newly certified accounting authorities will be published in a Public Notice issued by the Commission. Additionally, the Commission will notify the ITU within 30 days of any changes to its approved list of accounting authorities.
            
          
          
            Settlement Operations
            
              § 3.40
              Operational requirements.
              All accounting authorities must conduct their operations in conformance with the provisions contained in this section and with relevant rules and guidance issued from time to time by the Commission.
            
            
              § 3.41
              Amount of time allowed before initial settlements.
              An accounting authority must begin settling accounts no later than six months from the date of certification. Failure to commence settlement operations is cause for suspension or cancellation of an accounting authority certification.
            
            
              § 3.42
              Location of processing facility.
              Settlement of maritime mobile and maritime mobile-satellite service accounts must be performed within the United States by all accounting authorities possessing the “US” prefix. Other accounting authorities approved by the Commission may settle accounts either in the U.S. or elsewhere. See also §§ 3.11 and 3.21(b).
            
            
              § 3.43
              Applicable rules and regulations.

              Accounting authority operations must be conducted in accordance with applicable FCC rules and regulations, the International Telecommunication Regulations (ITR), and other international rules, regulations, agreements, and, where appropriate, ITU-T Recommendations. In particular, the following must be adhered to or taken into account in the case of ITU-T.
              (a) The latest basic treaty instrument(s) of the International Telecommunication Union (ITU);
              (b) Binding agreements contained in the Final Acts of World Administrative Radio Conferences and/or World International Telecommunication Conferences;
              (c) ITU Radio Regulations;
              (d) ITU International Telecommunication Regulations (ITR);
              (e) ITU-T Recommendations (particularly D.90 and D.195); and
              (f) FCC Rules and Regulations (47 CFR part 3).
            
            
              § 3.44
              Time to achieve settlements.
              All maritime telecommunications accounts should be timely paid in accordance with applicable ITU Regulations, Article 66 and International Telecommunication Regulations (Melbourne, 1988). Accounting authorities are deemed to be responsible for remitting, in a timely manner, all valid amounts due to foreign administrations or their agents.
            
            
              § 3.45
              Amount of charges.
              Accounting Authorities may charge any reasonable fee for their settlement services. Settlements themselves, however, must adhere to the standards set forth in these rules and must be in accordance with the International Telecommunication Regulations (ITR) taking into account the applicable ITU-T Recommendations and other guidance issued by the Commission.
            
            
              § 3.46
              Use of gold francs.
              An accounting authority must accept accounts presented to it from foreign administrations in gold francs. These gold francs must be converted on the date of receipt of the bill to the applicable Special Drawing Right (SDR) rate (as published by the International Monetary Fund) on that date utilizing the linking coefficient of 3.061 gold francs = 1 SDR. An equivalent amount in U.S. dollars must be paid to the foreign administration. Upon written concurrence by the FCC, an accounting authority may make separate agreements, in writing, with foreign administrations or their agents for alternative settlement methods, in accordance with ITU-T Recommendation D.195.
            
            
              § 3.47
              Use of SDRs.
              An accounting authority must accept accounts presented to it from foreign administrations in Special Drawing Rights (SDRs). These SDRs must be converted to dollars on the date of receipt by the accounting authority and an equivalent amount in US dollars must be paid to the foreign administration. The conversion rate will be the applicable rate published by the International Monetary Fund (IMF) for the date of receipt of the account from the foreign administration. Upon written concurrence by the FCC, any accounting authority may make separate agreements, in writing, with foreign administrations or their agents for alternative settlement methods, provided account is taken of ITU-T Recommendation D.195.
            
            
              § 3.48
              Cooperation with the Commission.
              Accounting authorities must cooperate fully with the FCC in all respects concerning international maritime settlements issues, including the resolution of questions of fact or other issues arising as a result of settlement operations.
            
            
              § 3.49
              Agreement to be audited.
              Accounting authorities accept their certifications on condition that they are subject to audit of their settlement activities by the Commission or its representative. Additionally, the Commission reserves the right to verify any statement(s) made or any materials submitted to the Commission under these rules. Verification may involve discussions with ship owners or others as well as the requirement to submit additional information to the Commission. Failure to respond satisfactorily to any audit findings is grounds for forfeiture or suspension or cancellation of authority to act as an accounting authority for U.S. vessels.
            
            
              
              § 3.50
              Retention of settlement records.
              Accounting authorities must maintain, for the purpose of compliance with these rules, all settlement records for a period of at least seven years following settlement of an account with a foreign administration or agent.
            
            
              § 3.51
              Cessation of operations.
              The FCC must be notified immediately should an accounting authority plan to relinquish its certification or cease to perform settlements as authorized. Additionally, the Commission must be advised in advance of any proposed transfer of control of an accounting authority's firm or organization, by any means, to another entity.
              (a) When an accounting authority is transferred, merged or sold, the new entity must apply for certification in its own right if it is interested in becoming an accounting authority. Provided the new applicant is eligible and completes the application process satisfactorily, the AAIC will be transferred to the new applicant. In the case of a merger of two accounting authorities, the merged entity must decide which AAIC to retain.
              (b) Section 3.21(a) will be waived for these applicants.
              (c) The applicant must comply with application process including public comment.
              (d) The applicant must certify acceptance of all accounts and must furnish a list of the accounts to the Commission at the time of application.
            
            
              § 3.52
              Complaint/inquiry resolution procedures.
              (a) Accounting authorities must maintain procedures for resolving complaints and/or inquiries from its contractual customers (vessels for which it performs settlements), the FCC, the ITU, and foreign administrations or their agents. These procedures must be available to the Commission upon request.
              (b) If a foreign administration requests assistance in collection of accounts from ships licensed by the FCC, the appropriate accounting authority will provide all information requested by the Commission in a timely manner to enable the Commission to determine the cause of the complaint and to resolve the issue. If accounts are in dispute, the Commission will determine the amount due the foreign administration, accounting authority or ROA, and may direct the accounting authority to pay the accounts to the foreign administration. If the accounting authority does not pay the disputed accounts within a reasonable timeframe, the Commission may take action to levy a forfeiture, cancel the AAIC privilege and/or to revoke any operating authority or licenses held by that accounting authority. (See also § 3.72).
            
            
              § 3.53
              FCC notification of refusal to provide telecommunications service to U.S. registered vessel(s).
              An accounting authority must inform the FCC immediately should it receive notice from any source that a foreign administration or facility is refusing or plans to refuse legitimate public correspondence to or from any U.S. registered vessel.
            
            
              § 3.54
              Notification of change in address.
              The Commission must be notified in writing within 15 days of any change in address of an accounting authority. Such written notification should be sent to the address shown in § 3.61.
            
          
          
            Reporting Requirements
            
              § 3.60
              Reports.
              (a) Initial Inventory of Vessels. Within 60 days after receiving final approval from the FCC to be an accounting authority, each certified accounting authority must provide to the FCC an initial list of vessels for which it is performing settlements. This list should contain only U.S. registered vessels. Such list shall be typewritten or computer generated, be annotated to indicate it is the initial inventory and be in the general format of the following and provide the information shown:
              
                
                  
                    Vessel Name
                  
                  
                    Call Sign
                  
                
                
                   
                
              
              (b) Semi-Annual Additions/Modifications/Deletions to Vessel Inventory. Beginning with the period ending on the last day of March or September following submission of an accounting authority's Initial Inventory of Vessels (See paragraph (a) of this section.) and each semi-annual period thereafter, each accounting authority is required to submit to the FCC a report on additions, modifications or deletions to its list of vessels for which it is performing or intending to perform settlements, whether or not settlements actually have taken place. The list should contain only U.S. registered vessels. The report shall be typewritten or computer generated and be in the following general format:
              
                Additions to Current Vessel Inventory
                
                  
                    Vessel Name
                  
                  
                    Call Sign
                  
                  
                    Effective Date
                  
                
                
                   
                
              
              
                Modifications to Current Vessel Inventory
                
                  
                    Previous Vessel Name
                  
                  
                    Previous Call Sign
                  
                  
                    New Vessel Name
                  
                  
                    New Call Sign
                  
                  
                    Effective Date
                  
                
                
                   
                
              
              
                Deletions to Current Vessel Inventory
                
                  
                    Vessel Name
                  
                  
                    Call Sign
                  
                  
                    Effective Date
                  
                
                
                   
                
              
              The preceding report must be received by the Commission no later than 15 days following the end of the period (March or September) for which the report pertains. Modifications refer to changes to call sign or ship name of vessels for which the accounting authority settles accounts and for which fbasic information has previously been provided to the Commission. Reports are to be submitted even if there have been no additions, modifications or deletions to vessel inventories since the previous report. If there are no changes to an inventory, this should be indicated on the report.
              (c) End of Year Inventory. By February 1st of each year, each accounting authority must submit an end-of-year inventory report listing vessels for which the accounting authority performed settlements as of the previous December 31st. The list should contain only U.S. registered vessels. The report must be typewritten or computer generated and prepared in the same general format as that shown in paragraph (a) of this section except it should be annotated to indicate it is the End of Year inventory.
              (d) Annual Statistical Report of Settlement Operations. By February 1st of each year, each accounting authority settling accounts for U.S. registered vessels must submit to the FCC an Annual Statistical Report, FCC Form 45, which details the number and dollar amount of settlements, by foreign administration, during the preceding twelve months. Information contained in this report provides statistical data that will enable the Commission to monitor operations to ensure adherence to these rules and to appropriate international settlement procedures. FCC Form 45 can be obtained by writing to the address in 3.61 of these rules.
            
            
              § 3.61
              Reporting address.

              All reports must be received at the following address no later than the required reporting date:
              
              
                Accounting Authority Certification Officer, Financial Operations Center, Federal Communications Commission, 445 12th Street, SW., Washington, D.C. 20554
              
              [61 FR 20165, May 6, 1996, as amended at 65 FR 58466, Sept. 29, 2000]
            
            
              § 3.62
              Request for confidentiality.
              Applicants should comply with § 0.459 of this chapter when requesting confidentiality and cannot assume that it will be offered automatically.
            
          
          
            Enforcement
            
              § 3.70
              Investigations.
              The Commission may investigate any complaints made against accounting authorities to ensure compliance with the Commission's rules and with applicable ITU Regulations and other international maritime accounting procedures.
            
            
              § 3.71
              Warnings.
              The Commission may issue written warnings or forfeitures to accounting authorities which are found not to be operating in accordance with established rules and regulations. Warnings will generally be issued for violations which do not seriously or immediately affect settlement functions or international relations. Continued or unresolved violations may lead to further enforcement action by the Commission, including any or all legally available sanctions, including but not limited to, forfeitures (Communications Act of 1934, Sec. 503), suspension or cancellation of the accounting authority certification.
            
            
              
              § 3.72
              Grounds for further enforcement action.
              (a) The Commission may take further enforcement action, including forfeiture, suspension or cancellation of an accounting authority certification, if it is determined that the public interest so requires. Reasons for which such action may be taken include, inter alia:
              (1) Failure to initiate settlements within six months of certification or failure to perform settlements during any subsequent six month period;
              (2) Illegal activity or fraud;
              (3) Non-payment or late payment to a foreign administration or agent;
              (4) Failure to follow ITR requirements and procedures;
              (5) Failure to take into account ITU-T Recommendations;
              (6) Failure to follow FCC rules and regulations;
              (7) Bankruptcy; or
              (8) Providing false or incomplete information to the Commission or failure to comply with or respond to requests for information.
              (b) Prior to taking any of the enforcement actions in paragraph (a) of this section, the Commission will give notice of its intent to take the specified action and the grounds therefor, and afford a 30-day period for a response in writing; provided that, where the public interest so requires, the Commission may temporarily suspend a certification pending completion of these procedures. Responses must be forwarded to the Accounting Authority Certification Officer. See § 3.61.
            
            
              § 3.73
              Waiting period after cancellation.
              An accounting authority whose certification has been cancelled must wait a minimum of three years before reapplying to be an accounting authority.
            
            
              § 3.74
              Ship stations affected by suspension, cancellation or relinquishment.
              (a) Whenever the accounting authority privilege has been suspended, cancelled or relinquished, the accounting authority is responsible for immediately notifying all U.S. ship licensees for which it was performing settlements of the circumstances and informing them of the requirement contained in paragraph (b) of this section.
              (b) Those ship stations utilizing an accounting authority's AAIC for which the subject accounting authority certification has been suspended, cancelled or relinquished, should make contractual arrangements with another properly authorized accounting authority to settle its accounts.
              (c) The Commission will notify the ITU of all accounting authority suspensions, cancellations and relinquishments, and
              (d) The Commission will publish a Public Notice detailing all accounting authority suspensions, cancellations and relinquishments.
            
            
              § 3.75
              Licensee's failure to make timely payment.
              Failure to remit proper and timely payment to the Commission or to an accounting authority may result in one or more of the following actions against the licensee:
              (a) Forfeiture or other authorized sanction.
              (b) The refusal by foreign countries to accept or refer public correspondence communications to or from the vessel or vessels owned, operated or licensed by the person or entity failing to make payment. This action may be taken at the request of the Commission or independently by the foreign country or coast station involved.
              (c) Further action to recover amounts owed utilizing any or all legally available debt collection procedures.
            
            
              § 3.76
              Licensee's liability for payment.
              The U.S. ship station licensee bears ultimate responsibility for final payment of its accounts. This responsibility cannot be superseded by the contractual agreement between the ship station licensee and the accounting authority. In the event that an accounting authority does not remit proper and timely payments on behalf of the ship station licensee:

              (a) The ship station licensee will make arrangements for another accounting authority to perform future settlements, and
              
              (b) The ship station licensee will settle any outstanding accounts due to foreign entities.
              (c) The Commission will, upon request, take all possible steps, within the limits of applicable national law, to ensure settlement of the accounts of the ship station licensee. As circumstances warrant, this may include issuing warnings to ship station licensees when it becomes apparent that an accounting authority is failing to settle accounts. See also §§ 3.70 through 3.74.
            
          
        
        
          Pt. 4
          PART 4—DISRUPTIONS TO COMMUNICATIONS
          
            
              General
              Sec.
              4.1
              Scope, basis, and purpose.
              4.2
              Availability of reports filed under this part.
            
            
              Reporting Requirements for Disruptions to Communications
              4.3
              Communications providers covered by the requirements of this part.
              4.5
              Definitions of outage, special offices and facilities, and 911 special facilities.
              4.7
              Definitions of metrics used to determine the general outage-reporting threshold criteria.
              4.9
              Outage reporting requirements—threshold criteria.
              4.11
              Notification and initial and final communications outage reports that must be filed by communications providers.
              4.13
              [Reserved]
              4.15
              Submarine cable outage reporting.
            
          
          
            Authority:
            47 U.S.C. 34-39, 151, 154, 155, 157, 201, 251, 307, 316, 615a-1, 1302(a), and 1302(b); 5 U.S.C. 301, and Executive Order no. 10530.
          
          
            Source:
            69 FR 70338, Dec. 3, 2004, unless otherwise noted.
          
          
            General
            
              § 4.1
              Scope, basis, and purpose.
              (a) In this part, the Federal Communications Commission is setting forth requirements pertinent to the reporting of disruptions to communications and to the reliability and security of communications infrastructures.
              (b) The definitions, criteria, and reporting requirements set forth in Sections 4.2 through 4.13 of this part are applicable to the communications providers defined in Section 4.3 of this part.
              (c) The definitions, criteria, and reporting requirements set forth in Section 4.15 of this part are applicable to submarine cable providers who have been licensed pursuant to 47 U.S.C. 34-39.
              [81 FR 52362, Aug. 8, 2016]
            
            
              § 4.2
              Availability of reports filed under this part.
              Reports filed under this part will be presumed to be confidential. Public access to reports filed under this part may be sought only pursuant to the procedures set forth in 47 CFR § 0.461. Notice of any requests for inspection of outage reports will be provided pursuant to 47 CFR 0.461(d)(3).
            
          
          
            Reporting Requirements for Disruptions to Communications
            
              § 4.3
              Communications providers covered by the requirements of this part.
              (a) Cable communications providers are cable service providers that also provide circuit-switched telephony. Also included are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the provider in offering telephony.
              (b) Communications provider is an entity that provides for a fee to one or more unaffiliated entities, by radio, wire, cable, satellite, and/or lightguide: two-way voice and/or data communications, paging service, and/or SS7 communications.
              (c) IXC or LEC tandem facilities refer to tandem switches (or their equivalents) and interoffice facilities used in the provision of interexchange or local exchange communications.
              (d) Satellite communications providers use space stations as a means of providing the public with communications, such as telephony and paging. Also included are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the provider in offering such communications. “Satellite operators” refer to entities that operate space stations but do not necessarily provide communications services directly to end users.
              (e) Signaling System 7 (SS7) is a signaling system used to control telecommunications networks. It is frequently used to “set up,” process, control, and terminate circuit-switched telecommunications, including but not limited to domestic and international telephone calls (irrespective of whether the call is wholly or in part wireless, wireline, local, long distance, or is carried over cable or satellite infrastructure), SMS text messaging services, 8XX number type services, local number portability, VoIP signaling gateway services, 555 number type services, and most paging services. For purposes of this rule part, SS7 refers to both the SS7 protocol and the packet networks through which signaling information is transported and switched or routed. It includes future modifications to the existing SS7 architecture that will provide the functional equivalency of the SS7 services and network elements that exist as of August 4, 2004. SS7 communications providers are subject to the provisions of this part 4 regardless of whether or not they provide service directly to end users. Also subject to part 4 of the Commission's rules are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the SS7 provider in offering SS7 communications.
              (f) Wireless service providers include Commercial Mobile Radio Service communications providers that use cellular architecture and CMRS paging providers. See § 20.3 of this chapter for the definition of Commercial Mobile Radio Service. Also included are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the provider in offering such communications.
              (g) Wireline communications providers offer terrestrial communications through direct connectivity, predominantly by wire, coaxial cable, or optical fiber, between the serving central office (as defined in the appendix to part 36 of this chapter) and end user location(s). Also included are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the provider in offering such communications.
              (h) Interconnected Voice over Internet Protocol (VoIP) providers are providers of interconnected VoIP service. See § 9.3 of this chapter for the definition of interconnected VoIP service. Such providers may be facilities-based or non-facilities-based. Also included are affiliated and non-affiliated entities that maintain or provide communications networks or services used by the provider in offering such communications.
              (i) Exclusion of equipment manufacturers or vendors. Excluded from the requirements of this part 4 are those equipment manufacturers or vendors that do not maintain or provide communications networks or services used by communications providers in offering communications.
              [69 FR 70338, Dec. 3, 2004, as amended at 77 FR 25097, Apr. 27, 2012; 83 FR 7401, Feb. 21, 2018]
            
            
              § 4.5
              Definitions of outage, special offices and facilities, and 911 special facilities.
              (a) Outage is defined as a significant degradation in the ability of an end user to establish and maintain a channel of communications as a result of failure or degradation in the performance of a communications provider's network.
              (b) Special offices and facilities are defined as entities enrolled in the Telecommunications Service Priority (TSP) Program at priority Levels 1 and 2, which may include, but are not limited to, major military installations, key government facilities, nuclear power plants, and those airports that are listed as current primary (PR) airports in the FAA's National Plan of Integrated Airports Systems (NPIAS) (as issued at least one calendar year prior to the outage).
              (c) A critical communications outage that potentially affects an airport is defined as an outage that:
              (1) Disrupts 50 percent or more of the air traffic control links or other FAA communications links to any airport;

              (2) Has caused an Air Route Traffic Control Center (ARTCC) or airport to lose its radar;
              
              (3) Causes a loss of both primary and backup facilities at any ARTCC or airport;
              (4) Affects an ARTCC or airport that is deemed important by the FAA as indicated by FAA inquiry to the provider's management personnel; or
              (5) Has affected any ARTCC or airport and that has received any media attention of which the communications provider's reporting personnel are aware.
              (d) [Reserved]
              (e) An outage that potentially affects a 911 special facility occurs whenever:
              (1) There is a loss of communications to PSAP(s) potentially affecting at least 900,000 user-minutes and: The failure is neither at the PSAP(s) nor on the premises of the PSAP(s); no reroute for all end users was available; and the outage lasts 30 minutes or more; or
              (2) There is a loss of 911 call processing capabilities in one or more E-911 tandems/selective routers for at least 30 minutes duration; or
              (3) One or more end-office or MSC switches or host/remote clusters is isolated from 911 service for at least 30 minutes and potentially affects at least 900,000 user-minutes; or
              (4) There is a loss of ANI/ALI (associated name and location information) and/or a failure of location determination equipment, including Phase II equipment, for at least 30 minutes and potentially affecting at least 900,000 user-minutes (provided that the ANI/ALI or location determination equipment was then currently deployed and in use, and the failure is neither at the PSAP(s) or on the premises of the PSAP(s)).
              [69 FR 70338, Dec. 3, 2004, as amended at 81 FR 45067, July 12, 2016]
            
            
              § 4.7
              Definitions of metrics used to determine the general outage-reporting threshold criteria.
              (a) Administrative numbers are defined as the telephone numbers used by communications providers to perform internal administrative or operational functions necessary to maintain reasonable quality of service standards.
              (b) Assigned numbers are defined as the telephone numbers working in the Public Switched Telephone Network under an agreement such as a contract or tariff at the request of specific end users or customers for their use. This excludes numbers that are not yet working but have a service order pending.
              (c) Assigned telephone number minutes are defined as the mathematical result of multiplying the duration of an outage, expressed in minutes, by the sum of the number of assigned numbers (defined in paragraph (b) of this section) potentially affected by the outage and the number of administrative numbers (defined in paragraph (a) of this section) potentially affected by the outage. “Assigned telephone number minutes” can alternatively be calculated as the mathematical result of multiplying the duration of an outage, expressed in minutes, by the number of working telephone numbers potentially affected by the outage, where working telephone numbers are defined as the telephone numbers, including DID numbers, working immediately prior to the outage.
              (d) Optical Carrier 3 (OC3) minutes are defined as the mathematical result of multiplying the duration of an outage, expressed in minutes, by the number of previously operating OC3 circuits or their equivalents that were affected by the outage.
              (e) User minutes are defined as:
              (1) Assigned telephone number minutes (as defined in paragraph (c) of this section), for telephony, including non-mobile interconnected VoIP telephony, and for those paging networks in which each individual user is assigned a telephone number;
              (2) The mathematical result of multiplying the duration of an outage, expressed in minutes, by the number of end users potentially affected by the outage, for all other forms of communications. For interconnected VoIP service providers to mobile users, the number of potentially affected users should be determined by multiplying the simultaneous call capacity of the affected equipment by a concentration ratio of 8.
              (f) Working telephone numbers are defined to be the sum of all telephone numbers that can originate, or terminate telecommunications. This includes, for example, all working telephone numbers on the customer's side of a PBX, or Centrex, or similar arrangement.
              [69 FR 70338, Dec. 3, 2004, as amended at 77 FR 25097, Apr. 27, 2012; 81 FR 45068, July 12, 2016]
            
            
              § 4.9
              Outage reporting requirements—threshold criteria.
              (a) Cable. All cable communications providers shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration that:
              (1) Potentially affects at least 900,000 user minutes of telephony service;
              (2) Affects at least 667 OC3 minutes;
              (3) Potentially affects any special offices and facilities (in accordance with paragraphs (a) through (d) of § 4.5); or
              (4) Potentially affects a 911 special facility (as defined in paragraph (e) of § 4.5), in which case they also shall notify, as soon as possible by telephone or other electronic means, any official who has been designated by the management of the affected 911 facility as the provider's contact person for communications outages at that facility, and they shall convey to that person all available information that may be useful to the management of the affected facility in mitigating the effects of the outage on callers to that facility. (OC3 minutes and user minutes are defined in paragraphs (d) and (e) of § 4.7.) Not later than 72 hours after discovering the outage, the provider shall submit electronically an Initial Communications Outage Report to the Commission. Not later than thirty days after discovering the outage, the provider shall submit electronically a Final Communications Outage Report to the Commission. The Notification and the Initial and Final reports shall comply with all of the requirements of § 4.11.
              (b) IXC or LEC tandem facilities. In the case of IXC or LEC tandem facilities, providers must, if technically possible, use real-time blocked calls to determine whether criteria for reporting an outage have been reached. Providers must report IXC and LEC tandem outages of at least 30 minutes duration in which at least 90,000 calls are blocked or at least 667 OC3-minutes are lost. For interoffice facilities which handle traffic in both directions and for which blocked call information is available in one direction only, the total number of blocked calls shall be estimated as twice the number of blocked calls determined for the available direction. Providers may use historic carried call load data for the same day(s) of the week and the same time(s) of day as the outage, and for a time interval not older than 90 days preceding the onset of the outage, to estimate blocked calls whenever it is not possible to obtain real-time blocked call counts. When using historic data, providers must report incidents where at least 30,000 calls would have been carried during a time interval with the same duration of the outage. (OC3 minutes are defined in paragraph (d) of § 4.7.) In situations where, for whatever reason, real-time and historic carried call load data are unavailable to the provider, even after a detailed investigation, the provider must determine the carried call load based on data obtained in the time interval between the onset of the outage and the due date for the final report; this data must cover the same day of the week, the same time of day, and the same duration as the outage. Justification that such data accurately estimates the traffic that would have been carried at the time of the outage had the outage not occurred must be available on request. If carried call load data cannot be obtained through any of the methods described, for whatever reason, then the provider shall report the outage.
              (c) Satellite. (1) All satellite operators shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, of an outage of at least 30 minutes duration that manifests itself as a failure of any of the following key system elements: One or more satellite transponders, satellite beams, inter-satellite links, or entire satellites. In addition, all Mobile-Satellite Service (“MSS”) satellite operators shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, of an outage of at least 30 minutes duration that manifests itself as a failure of any gateway earth station, except in the case where other earth stations at the gateway location are used to continue gateway operations within 30 minutes of the onset of the failure.
              (2) All satellite communications providers shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration that manifests itself as:
              (i) A loss of complete accessibility to at least one satellite or transponder;
              (ii) A loss of a satellite communications link that potentially affects at least 900,000 user-minutes (as defined in § 4.7(d)) of either telephony service or paging service;
              (iii) Potentially affecting any special offices and facilities (in accordance with paragraphs (a) through (d) of § 4.5) other than airports; or
              (iv) Potentially affecting a 911 special facility (as defined in (e) of § 4.5), in which case they also shall notify, as soon as possible by telephone or other electronic means, any official who has been designated by the management of the affected 911 facility as the provider's contact person for communications outages at that facility, and they shall convey to that person all available information that may be useful to the management of the affected facility in mitigating the effects of the outage on callers to that facility.
              (3) Not later than 72 hours after discovering the outage, the operator and/or provider shall submit electronically an Initial Communications Outage Report to the Commission. Not later than thirty days after discovering the outage, the operator and/or provider shall submit electronically a Final Communications Outage Report to the Commission.
              (4) The Notification and the Initial and Final reports shall comply with all of the requirements of § 4.11.
              (5) Excluded from these outage-reporting requirements are those satellites, satellite beams, inter-satellite links, MSS gateway earth stations, satellite networks, and transponders that are used exclusively for intra-corporate or intra-organizational private telecommunications networks, for the one-way distribution of video or audio programming, or for other non-covered services (that is, when they are never used to carry common carrier voice or paging communications).
              (d) Signaling system 7. Signaling System 7 (SS7) providers shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize an outage of at least 30 minutes duration that is manifested as the generation of at least 90,000 blocked calls based on real-time traffic data or at least 30,000 lost calls based on historic carried loads. In cases where a third-party SS7 provider cannot directly estimate the number of blocked calls, the third-party SS7 provider shall use 500,000 real-time lost MTP messages as a surrogate for 90,000 real-time blocked calls, or 167,000 lost MTP messages on a historical basis as a surrogate for 30,000 lost calls based on historic carried loads. Historic carried load data or the number of lost MTP messages on a historical basis shall be for the same day(s) of the week and the same time(s) of day as the outage, and for a time interval not older than 90 days preceding the onset of the outage. In situations where, for whatever reason, real-time and historic data are unavailable to the provider, even after a detailed investigation, the provider must determine the carried load based on data obtained in the time interval between the onset of the outage and the due date for the final report; this data must cover the same day of the week and the same time of day as the outage. If this cannot be done, for whatever reason, the outage must be reported. Justification that such data accurately estimates the traffic that would have been carried at the time of the outage had the outage not occurred must be available on request. Finally, whenever a pair of STPs serving any communications provider becomes isolated from a pair of interconnected STPs that serve any other communications provider, for at least 30 minutes duration, each of these communications providers shall submit electronically a Notification to the Commission within 120 minutes of discovering such outage. Not later than 72 hours after discovering the outage, the provider(s) shall submit electronically an Initial Communications Outage Report to the Commission. Not later than thirty days after discovering the outage, the provider(s) shall submit electronically a Final Communications Outage Report to the Commission. The Notification and the Initial and Final reports shall comply with all of the requirements of § 4.11.
              (e)(1) All wireless service providers shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration:
              (i) Of a Mobile Switching Center (MSC);
              (ii) That potentially affects at least 900,000 user minutes of either telephony and associated data (2nd generation or lower) service or paging service;
              (iii) That affects at least 667 OC3 minutes (as defined in § 4.7);
              (iv) That potentially affects any special offices and facilities (in accordance with paragraphs (a) through (d) of § 4.5) other than airports through direct service facility agreements; or
              (v) That potentially affects a 911 special facility (as defined in paragraph (e) of § 4.5), in which case they also shall notify, as soon as possible by telephone or other electronic means, any official who has been designated by the management of the affected 911 facility as the provider's contact person for communications outages at that facility, and they shall convey to that person all available information that may be useful to the management of the affected facility in mitigating the effects of the outage on callers to that facility.
              (2) In determining the number of users potentially affected by a failure of a switch, a wireless provider must multiply the number of macro cell sites disabled in the outage by the average number of users served per site, which is calculated as the total number of users for the provider divided by the total number of the provider's macro cell sites.
              (3) For providers of paging service only, a notification must be submitted if the failure of a switch for at least 30 minutes duration potentially affects at least 900,000 user-minutes.
              (4) Not later than 72 hours after discovering the outage, the provider shall submit electronically an Initial Communications Outage Report to the Commission. Not later than 30 days after discovering the outage, the provider shall submit electronically a Final Communications Outage Report to the Commission.
              (5) The Notification and Initial and Final reports shall comply with the requirements of § 4.11.
              (f) Wireline. All wireline communications providers shall submit electronically a Notification to the Commission within 120 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration that:
              (1) Potentially affects at least 900,000 user minutes of either telephony or paging;
              (2) Affects at least 667 OC3 minutes;
              (3) Potentially affects any special offices and facilities (in accordance with paragraphs (a) through (d) of § 4.5); or

              (4) Potentially affects a 911 special facility (as defined in paragraph (e) of § 4.5), in which case they also shall notify, as soon as possible by telephone or other electronic means, any official who has been designated by the management of the affected 911 facility as the provider's contact person for communications outages at that facility, and the provider shall convey to that person all available information that may be useful to the management of the affected facility in mitigating the effects of the outage on efforts to communicate with that facility. (OC3 minutes and user minutes are defined in paragraphs (d) and (e) of § 4.7.) Not later than 72 hours after discovering the outage, the provider shall submit electronically an Initial Communications Outage Report to the Commission. Not later than thirty days after discovering the outage, the provider shall submit electronically a Final Communications Outage Report to the Commission. The Notification and the Initial and Final reports shall comply with all of the requirements of § 4.11.
              (g) Interconnected VoIP Service Providers. (1) All interconnected VoIP service providers shall submit electronically a Notification to the Commission:
              (i) Within 240 minutes of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration that potentially affects a 9-1-1 special facility (as defined in (e) of § 4.5), in which case they also shall notify, as soon as possible by telephone or other electronic means, any official who has been designated by the management of the affected 9-1-1 facility as the provider's contact person for communications outages at that facility, and the provider shall convey to that person all available information that may be useful to the management of the affected facility in mitigating the effects of the outage on efforts to communicate with that facility; or
              (ii) Within 24 hours of discovering that they have experienced on any facilities that they own, operate, lease, or otherwise utilize, an outage of at least 30 minutes duration:
              (A) That potentially affects at least 900,000 user minutes of interconnected VoIP service and results in complete loss of service; or
              (B) That potentially affects any special offices and facilities (in accordance with paragraphs § 4.5(a) through (d)).
              (2) Not later than thirty days after discovering the outage, the provider shall submit electronically a Final Communications Outage Report to the Commission. The Notification and Final reports shall comply with all of the requirements of § 4.11.
              (h) Covered 911 service providers. In addition to any other obligations imposed in this section, within thirty minutes of discovering an outage that potentially affects a 911 special facility (as defined in § 4.5), all covered 911 service providers (as defined in § 12.4(a)(4) of this chapter) shall notify as soon as possible but no later than thirty minutes after discovering the outage any official who has been designated by the affected 911 special facility as the provider's contact person(s) for communications outages at that facility and convey all available information that may be useful in mitigating the effects of the outage, as well as a name, telephone number, and email address at which the service provider can be reached for follow-up. The covered 911 service provider shall communicate additional material information to the affected 911 special facility as it becomes available, but no later than two hours after the initial contact. This information shall include the nature of the outage, its best-known cause, the geographic scope of the outage, the estimated time for repairs, and any other information that may be useful to the management of the affected facility. All notifications shall be transmitted by telephone and in writing via electronic means in the absence of another method mutually agreed upon in advance by the 911 special facility and the covered 911 service provider.
              [69 FR 70338, Dec. 3, 2004, as amended at 77 FR 25097, Apr. 27, 2012; 79 FR 3130, Jan. 17, 2014; 79 FR 7589, Feb. 10, 2014; 81 FR 45068, July 12, 2016]
            
            
              § 4.11
              Notification and initial and final communications outage reports that must be filed by communications providers.

              Notification and Initial and Final Communications Outage Reports shall be submitted by a person authorized by the communications provider to submit such reports to the Commission. The person submitting the Final report to the Commission shall also be authorized by the provider to legally bind the provider to the truth, completeness, and accuracy of the information contained in the report. Each Final report shall be attested by the person submitting the report that he/she has read the report prior to submitting it and on oath deposes and states that the information contained therein is true, correct, and accurate to the best of his/her knowledge and belief and that the communications provider on oath deposes and states that this information is true, complete, and accurate. The Notification shall provide: The name of the reporting entity; the date and time of onset of the outage; a brief description of the problem; service effects; the geographic area affected by the outage; and a contact name and contact telephone number by which the Commission's technical staff may contact the reporting entity. The Initial and Final Reports shall contain the information required in this part 4. The Initial report shall contain all pertinent information then available on the outage and shall be submitted in good faith. The Final report shall contain all pertinent information on the outage, including any information that was not contained in, or that has changed from that provided in, the Initial report. The Notification and the Initial and Final Communications Outage Reports are to be submitted electronically to the Commission. “Submitted electronically” refers to submission of the information using Commission-approved Web-based outage report templates. If there are technical impediments to using the Web-based system during the Notification stage, then a written Notification to the Commission by e-mail, FAX, or courier may be used; such Notification shall contain the information required. All hand-delivered Notifications and Initial and Final Communications Outage Reports, shall be addressed to the Federal Communications Commission, The Office of Secretary, Attention: Chief, Public Safety & Homeland Security Bureau. Electronic filing shall be effectuated in accordance with procedures that are specified by the Commission by public notice. Notifications and initial reports may be withdrawn under legitimate circumstances, e.g., when the filing was made under the mistaken assumption that an outage was required to be reported.
              [71 FR 69037, Nov. 29, 2006, as amended at 80 FR 34324, June 16, 2015]
            
            
              § 4.13
              [Reserved]
            
            
              § 4.15
              Submarine cable outage reporting.
              (a) Definitions. (1) For purposes of this section, “outage” is defined as a failure or significant degradation in the performance of a licensee's cable service regardless of whether the traffic can be re-routed to an alternate path, where:
              (i) An outage of a portion of submarine cable system between submarine line terminal equipment (SLTE) at one end of the system and SLTE at another end of the system occurs for 30 minutes or more; or
              (ii) An outage of any fiber pair, including due to terminal equipment, on a cable segment occurs for four hours or more, regardless of the number of fiber pairs that comprise the total capacity of the cable segment.
              (2) An “outage” does not require reporting under this section if the outage is caused by announced planned maintenance and the licensee notified its customers in advance of the planned maintenance and its expected duration, except that if the planned maintenance duration surpasses the shortest announced duration for the planned maintenance and this additional time triggers the requirements in paragraph (a)(1) of this section, the outage becomes reportable as of the time the maintenance exceeds the shortest announced duration for the planned maintenance.
              (b) Outage reporting. (1) For each outage that requires reporting under this section, the licensee (or Responsible Licensee as designated by a Consortium) shall provide the Commission with a Notification, Interim Report, and a Final Outage Report.
              (i) For a submarine cable that is jointly owned and operated by multiple licensees, the licensees of that cable may designate a Responsible Licensee that files outage reports under this rule on behalf of all licensees on the affected cable.

              (ii) Licensees opting to designate a Responsible Licensee must jointly notify the Chief of the Public Safety and Homeland Security Bureau's Cybersecurity and Communications Reliability Division of this decision in writing. Such Notification shall include the name of the submarine cable at issue; and contact information for all licensees on the submarine cable at issue, including the Responsible Licensee.
              (2) Notification, Interim, and Final Outage Reports shall be submitted by a person authorized by the licensee to submit such reports to the Commission.
              (i) The person submitting the Final Outage Report to the Commission shall also be authorized by the licensee to legally bind the provider to the truth, completeness, and accuracy of the information contained in the report. Each Final report shall be attested by the person submitting the report that he/she has read the report prior to submitting it and on oath deposes and states that the information contained therein is true, correct, and accurate to the best of his/her knowledge and belief and that the licensee on oath deposes and states that this information is true, complete, and accurate.
              (ii) The Notification is due within 480 minutes (8 hours) of the time of determining that an event is reportable for the first three years from the effective date of these rules. After three years from the effective date of the rules, Notifications shall be due within 240 minutes (4 hours). The Notification shall be submitted in good faith. Licensees shall provide: The name of the reporting entity; the name of the cable and a list of all licensees for that cable; the date and time of onset of the outage, if known (for planned events as defined in paragraph (a)(2) of this section, this is the estimated start time/date of the repair); a brief description of the event, including root cause if known; nearest cable landing station; best estimate of approximate location of the event, if known (expressed in either nautical miles and the direction from the nearest cable landing station or in latitude and longitude coordinates); best estimate of the duration of the event, if known; whether the event is related to planned maintenance; and a contact name, contact email address, and contact telephone number by which the Commission's technical staff may contact the reporting entity.
              (iii) The Interim Report is due within 24 hours of receiving the Plan of Work. The Interim Report shall be submitted in good faith. Licensees shall provide: The name of the reporting entity; the name of the cable; a brief description of the event, including root cause, if known; the date and time of onset of the outage; nearest cable landing station; approximate location of the event (expressed in either nautical miles and the direction from the nearest cable landing station or in latitude and longitude); best estimate of when the cable is scheduled to be repaired, including approximate arrival time and date of the repair ship, if applicable; a contact name, contact email address, and contact telephone number by which the Commission's technical staff may contact the reporting entity.
              (iv) The Final Outage Report is due seven (7) days after the repair is completed. The Final Outage Report shall be submitted in good faith. Licensees shall provide: The name of the reporting entity; the name of the cable; the date and time of onset of the outage (for planned events as defined in paragraph (a)(2) of this section, this is the start date and time of the repair); a brief description of the event, including the root cause if known; nearest cable landing station; approximate location of the event (expressed either in nautical miles and the direction from the nearest cable landing station or in latitude and longitude coordinates); duration of the event, as defined in paragraph (a) of this section; the restoration method; and a contact name, contact email address, and contact telephone number by which the Commission's technical staff may contact the reporting entity. If any required information is unknown at the time of submission of the Final Report but later becomes known, licensees should amend their report to reflect this knowledge. The Final Report must also contain an attestation as described in paragraph (b)(2)(i) of this section.

              (v) The Notification, Interim Report, and Final Outage Reports are to be submitted electronically to the Commission. “Submitted electronically” refers to submission of the information using Commission-approved Web-based outage report templates. If there are technical impediments to using the Web-based system during the Notification stage, then a written Notification to the Commission by email to the Chief, Public Safety and Homeland Security Bureau is permitted; such Notification shall contain the information required. Electronic filing shall be effectuated in accordance with procedures that are specified by the Commission by public notice. Notifications, Interim reports, and Final Reports may be withdrawn under legitimate circumstances, e.g., when the filing was made under the mistaken assumption that an outage was required to be reported.
              (c) Confidentiality. Reports filed under this part will be presumed to be confidential. Public access to reports filed under this part may be sought only pursuant to the procedures set forth in 47 CFR 0.461. Notice of any requests for inspection of outage reports will be provided pursuant to 47 CFR 0.461(d)(3).
              (d) Compliance date. This section contains new or modified information-collection and recordkeeping requirements. Compliance with these information-collection and recordkeeping requirements will not be required until six months after the Commission publishes a document in the Federal Register announcing approval by the Office of Management and Budget and the compliance date. Following such approval, the Commission will publish a document in the Federal Register announcing that compliance date and removing or revising this paragraph.
              [81 FR 52363, Aug. 8, 2016, as amended at 85 FR 15740, Mar. 19, 2020]
              
                Effective Date Note:
                At 81 FR 52363, Aug. 8, 2016, § 4.15 was added. This section contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
              
            
          
        
        
          Pt. 5
          PART 5—EXPERIMENTAL RADIO SERVICE
          
            
              Subpart A—General
              Sec.
              5.1
              Basis and purpose.
              5.3
              Scope of service.
              5.5
              Definition of terms.
            
            
              Subpart B—Applications and Licenses
              License Requirements
              5.51
              Eligibility.
              5.53
              Station authorization required.
              5.54
              Types of authorizations available.
              General Filing Requirements
              5.55
              Filing of applications.
              5.57
              Who may sign applications.
              5.59
              Forms to be used.
              5.61
              Procedure for obtaining a special temporary authorization.
              5.63
              Supplemental statements required.
              5.64
              Special provisions for satellite systems.
              5.65
              Defective applications.
              5.67
              Amendment or dismissal of applications.
              5.69
              License grants that differ from applications.
              5.71
              License period.
              5.73
              Experimental report.
              5.77
              Change in equipment and emission characteristics.
              5.79
              Transfer and assignment of station authorization for conventional, program, medical testing, Spectrum Horizons, and compliance testing experimental radio licenses.
              5.81
              Discontinuance of station operation.
              5.83
              Cancellation provisions.
              5.84
              Non-interference criterion.
              5.85
              Frequencies and policy governing frequency assignment.
              5.91
              Notification to the National Radio Astronomy Observatory.
              5.95
              Informal objections.
            
            
              Subpart C—Technical Standards and Operating Requirements
              5.101
              Frequency stability.
              5.103
              Types of emission.
              5.105
              Authorized bandwidth.
              5.107
              Transmitter control requirements.
              5.109
              Responsibility for antenna structure painting and lighting.
              5.110
              Power limitations.
              5.111
              Limitations on use.
              5.115
              Station identification.
              5.121
              Station record requirements.
              5.123
              Inspection of stations.
              5.125
              Authorized points of communication.
            
            
              Subpart D—Broadcast Experimental Licenses
              5.201
              Applicable rules.
              5.203
              Experimental authorizations for licensed broadcast stations.
              5.205
              Licensing requirements, necessary showing.
              5.207
              Supplemental reports with application for renewal of license.
              5.211
              Frequency monitors and measurements.
              
              5.213
              Time of operation.
              5.215
              Program service and charges.
              5.217
              Rebroadcasts.
              5.219
              Broadcasting emergency information.
            
            
              Subpart E—Program Experimental Licenses
              5.301
              Applicable rules.
              5.302
              Eligibility.
              5.303
              Frequencies.
              5.304
              Area of operations.
              5.305
              Program license not permitted.
              5.307
              Responsible party.
              5.308
              Stop buzzer.
              5.309
              Notification requirements.
              5.311
              Additional requirements related to safety of the public.
              5.313
              Innovation zones.
            
            
              Subpart F—Medical Testing Experimental Licenses
              5.401
              Applicable rules.
              5.402
              Eligibility and usage.
              5.403
              Frequencies.
              5.404
              Area of operation.
              5.405
              Yearly report.
              5.406
              Responsible party, “stop-buzzer,” and notification requirements, and additional requirements related to safety of the public.
              5.407
              Exemption from station identification requirement.
            
            
              Subpart G—Compliance Testing Experimental Licenses
              5.501
              Applicable rules.
              5.502
              Eligibility.
              5.503
              Scope of testing activities.
              5.504
              Responsible party.
              5.505
              Exemption from station identification requirement.
            
            
              Subpart H—Product Development and Market Trials
              5.601
              Product development trials.
              5.602
              Market trials.
            
            
              Subpart I—Spectrum Horizons Experimental Radio Licenses
              5.701
              Applicable rules in this part.
              5.702
              Licensing requirement—necessary showing.
              5.703
              Responsible party.
              5.704
              Marketing of devices under Spectrum Horizons experimental radio licenses.
              5.705
              Interim report.
            
          
          
            Authority:
            47 U.S.C. 154, 301, 302, 303, 307, 336.
          
          
            Source:
            78 FR 25162, Apr. 29, 2013, unless otherwise noted.
          
          
            Subpart A—General
            
              § 5.1
              Basis and purpose.
              (a) Basis. The rules following in this part are promulgated pursuant to the provisions of Title III of the Communications Act of 1934, as amended, which vests authority in the Federal Communications Commission to regulate radio transmissions and to issue licenses for radio stations.
              (b) Purpose. The rules in this part provide the conditions by which portions of the radio frequency spectrum may be used for the purposes of experimentation, product development, and market trials.
            
            
              § 5.3
              Scope of service.
              Stations operating in the Experimental Radio Service will be permitted to conduct the following type of operations:
              (a) Experimentations in scientific or technical radio research.
              (b) Experimentations in the broadcast services.
              (c) Experimentations under contractual agreement with the United States Government, or for export purposes.
              (d) Communications essential to a research project.
              (e) Technical demonstrations of equipment or techniques.
              (f) Field strength surveys.
              (g) Demonstration of equipment to prospective purchasers by persons engaged in the business of selling radio equipment.
              (h) Testing of equipment in connection with production or regulatory approval of such equipment.
              (i) Testing of medical devices that use RF wireless technology or communications functions for diagnosis, treatment, or patient monitoring.
              (j) Development of radio technique, equipment, operational data or engineering data, including field or factory testing or calibration of equipment, related to an existing or proposed radio service.
              (k) Product development and market trials.

              (l) Marketing of equipment designed to operate only on frequencies above 95 GHz.
              
              (m) Types of experiments that are not specifically covered under paragraphs (a) through (l) of this section will be considered upon demonstration of need for such additional types of experiments.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
            
            
              § 5.5
              Definition of terms.
              For the purposes of this part, the following definitions shall be applicable. For other definitions, refer to part 2 of this chapter (Frequency Allocations and Radio Treaty Matters; General Rules and Regulations).
              
                Authorized frequency. The frequency assigned to a station by the Commission and specified in the instrument of authorization.
              
                Authorized power. The power assigned to a radio station by the Commission and specified in the instrument of authorization.
              
                Emergency notification providers. All participants in the Emergency Alert System, as identified in section 11.1 of this chapter.
              
                Experimental radio service. A service in which radio waves are employed for purposes of experimentation in the radio art or for purposes of providing essential communications for research projects that could not be conducted without the benefit of such communications.
              
                Experimental station. A station utilizing radio waves in experiments with a view to the development of science or technique.
              
                Harmful interference. Any radiation or induction that endangers the functioning of a radionavigation or safety service, or obstructs or repeatedly interrupts a radio service operating in accordance with the Table of Frequency Allocations and other provisions of part 2 of this chapter.
              
                Landing area. As defined by 49 U.S.C. 40102(a)(28), any locality, either of land or water, including airdromes and intermediate landing fields, that is used, or intended to be used, for the landing and take-off of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo.
              
                Market trial. A program designed to evaluate product performance and customer acceptability prior to the production stage, and typically requires testing a specific product under expected use conditions to evaluate actual performance and effectiveness.
              
                Open Area Test Site. A site for electromagnetic measurements that has a reflective ground plane, and is characterized by open, flat terrain at a distance far enough away from buildings, electric lines, fences, trees, underground cables, pipelines, and other potential reflective objects, so that the effects due to such objects are negligible.
              
                Person. An individual, partnership, association, joint stock company, trust, corporation, or state or local government.
              
                Product development trial. An experimental program designed to evaluate product performance (including medical devices in clinical trials) in the conceptual, developmental, and design stages, and typically requiring testing under expected use conditions.
              [78 FR 25162, Apr. 29, 2013, as amended at 80 FR 52414, Aug. 31, 2015]
            
          
          
            Subpart B—Applications and Licenses
            License Requirements
            
              § 5.51
              Eligibility.
              (a) Authorizations for stations in the Experimental Radio Service will be issued only to persons qualified to conduct the types of operations permitted in § 5.3, including testing laboratories recognized by the Commission for radio frequency device testing.
              (b) No foreign government or representative thereof is eligible to hold a station license in the Experimental Radio Service.
            
            
              § 5.53
              Station authorization required.
              No radio transmitter shall be operated in the Experimental Radio Service in the United States and its Territories except under and in accordance with a proper station authorization granted by the Commission.
            
            
              
              § 5.54
              Types of authorizations available.
              The Commission issues the following types of experimental authorizations:
              (a)(1) Conventional experimental radio license. This type of license is issued for a specific research or experimentation project (or a series of closely-related research or experimentation projects), a product development trial, or a market trial. Widely divergent and unrelated experiments must be conducted under separate licenses.
              (2) Special temporary authorization. When an experimental program is expected to last no more than six months, its operation is considered to be temporary and the special temporary authorization procedure outlined in § 5.61 must be used.
              (b) Broadcast experimental radio license. This type of license is issued for the purpose of research and experimentation for the development and advancement of new broadcast technology, equipment, systems or services. This is limited to stations intended for reception and use by the general public.
              (c) Program experimental radio license. This type of license is issued to qualified institutions and to conduct an ongoing program of research and experimentation under a single experimental authorization subject to the requirements of subpart E of this part. Program experimental radio licenses are available to colleges, universities, research laboratories, manufacturers of radio frequency equipment, manufacturers that integrate radio frequency equipment into their end products, and medical research institutions.
              (d) Medical testing experimental radio license. This type of license is issued to hospitals and health care institutions that demonstrate expertise in testing and operation of experimental medical devices that use wireless telecommunications technology or communications functions in clinical trials for diagnosis, treatment, or patient monitoring.
              (e) Compliance testing experimental radio license. This type of license will be issued to laboratories recognized by the FCC under subpart J of part 2 of this chapter to perform:
              (1) Testing of radio frequency devices, and
              (2) Testing of radio frequency equipment in an Open Area Test Site.
              (f) Spectrum Horizons experimental radio license. This type of license is issued for the purpose of testing and marketing devices on frequencies above 95 GHz, where there are no existing service rules.
              (g) An experimental license is not required when operation of a radiofrequency device is fully contained within an anechoic chamber or a Faraday cage.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
              General Filing Requirements
            
            
              § 5.55
              Filing of applications.
              (a) To assure that necessary information is supplied in a consistent manner by applicants, standard forms must be used, except for applications for special temporary authorization (STA) and reports submitted for Commission consideration. Standard numbered forms for the Experimental Radio Service are described in § 5.59.
              (b) Applications requiring fees as set forth in part 1, subpart G of this chapter must be filed in accordance with § 0.401(b) of this chapter.
              (c) Each application for station authorization shall be specific and complete with regard to the information required by the application form and this part.
              (1) Conventional and Spectrum Horizons license and STA applications shall be specific as to station location, proposed equipment, power, antenna height, and operating frequencies.

              (2) Broadcast license applicants shall comply with the requirements in subpart D of this part; Program license applicants shall comply with the requirements in subpart E of this part; Medical Testing license applicants shall comply with the requirements in subpart F of this part; Compliance Testing license applicants shall comply with the requirements in subpart G of this part; and Spectrum Horizons license applicants shall comply with the requirements in subpart I of this part.
              
              (d) Filing conventional, program, medical, compliance testing, and Spectrum Horizons experimental radio license applications:

              (1) Applications for radio station authorization shall be submitted electronically through the Office of Engineering and Technology website http://www.fcc.gov/els.
              
              (2) Applications for special temporary authorization shall be filed in accordance with the procedures of § 5.61.
              (3) Any correspondence relating thereto that cannot be submitted electronically shall instead be submitted to the Commission's Office of Engineering and Technology, Washington, DC 20554.
              (e) For broadcast experimental radio licenses, applications for radio station authorization shall be submitted in accordance with the provisions of § 5.59.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
            
            
              § 5.57
              Who may sign applications.
              (a) Except as provided in paragraph (b) of this section, applications, amendments thereto, and related statements of fact required by the Commission shall be personally signed by the applicant, if the applicant is an individual; by one of the partners, if the applicant is a partnership; by an officer or duly authorized employee, if the applicant is a corporation; or by a member who is an officer, if the applicant is an unincorporated association. Applications, amendments, and related statements of fact filed on behalf of eligible government entities, such as states and territories of the United States and political subdivisions thereof, the District of Columbia, and units of local government, including incorporated municipalities, shall be signed by such duly elected or appointed officials as may be competent to do so under the laws of the applicable jurisdiction.
              (b) Applications, amendments thereto, and related statements of fact required by the Commission may be signed by the applicant's attorney in case of the applicant's physical disability or of his/her absence from the United States. The attorney shall in that event separately set forth the reason why the application is not signed by the applicant. In addition, if any matter is stated on the basis of the attorney's belief only (rather than his/her knowledge), he/she shall separately set forth reasons for believing that such statements are true.
              (c) Only the original of applications, amendments, or related statements of fact need be signed; copies may be conformed.
              (d) Applications, amendments, and related statements of fact need not be submitted under oath. Willful false statements made therein, however, are punishable by fine and imprisonment, U.S. Code, title 18, Sec. 1001, and by appropriate administrative sanctions, including revocation of station license pursuant to Sec. 312(a)(1) of the Communications Act of 1934, as amended.
              (e) “Signed,” as used in this section, means an original handwritten signature; however, the Office of Engineering and Technology may allow signature by any symbol executed or adopted by the applicant with the intent that such symbol be a signature, including symbols formed by computer-generated electronic impulses.
            
            
              § 5.59
              Forms to be used.
              (a) Application for conventional, program, medical, compliance testing, and Spectrum Horizons experimental radio licenses.—(1) Application for new authorization or modification of existing authorization. Entities must submit FCC Form 442.
              (2) Application for renewal of experimental authorization. Application for renewal of station license shall be submitted on FCC Form 405. Unless otherwise directed by the Commission, each application for renewal of license shall be filed at least 60 days prior to the expiration date of the license to be renewed.
              (3) Application for consent to assign an experimental authorization. Application for consent to assign shall be submitted on FCC Form 702 when the legal right to control the use and operation of a station is to be transferred as a result of a voluntary act (contract or other agreement) or an involuntary act (death or legal disability) of the grantee of a station authorization or by involuntary assignment of the physical property constituting the station under a court decree in bankruptcy proceedings, or other court order, or by operation of law in any other manner.
              (4) Application for consent to transfer control of Corporation holding experimental authorization. Application for consent to transfer control shall be submitted on FCC Form 703 whenever it is proposed to change the control of a corporation holding a station authorization.
              (5) Application for product development and market trials. Application for product development and market trials shall be submitted on FCC Form 442.
              (b) Applications for broadcast experimental radio license—(1) Application for new authorization or modification of existing authorization. An application for a construction permit for a new broadcast experimental station or modification of an existing broadcast experimental station must be submitted on FCC Form 309.
              (2) Application for a license. An application for a license to cover a construction permit for a broadcast experimental station must be submitted on FCC Form 310.
              (3) Application for renewal of license. An application for renewal of station license for a broadcast experimental station must be submitted on FCC Form 311. Unless otherwise directed by the Commission, each application for renewal of license shall be filed at least 60 days prior to the expiration date of the license to be renewed.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
            
            
              § 5.61
              Procedure for obtaining a special temporary authorization.
              (a)(1) An applicant may request a Special Temporary Authorization (STA) for operation of a conventional experimental radio service station during a period of time not to exceed 6 months.

              (2) Applications for STA must be submitted electronically through the Office of Engineering and Technology Web site http://www.fcc.gov/els at least 10 days prior to the proposed operation. Applications filed less than 10 days prior to the proposed operation date will be accepted only upon a showing of good cause.
              (3) In special situations, as defined in § 1.915(b)(1) of this chapter, a request for STA may be made by telephone or electronic media provided a properly signed application is filed within 10 days of such request.
              (b) An application for STA shall contain the following information:
              (1) Name, address, phone number (also email address and facsimile number, if available) of the applicant.
              (2) Explanation of why an STA is needed.
              (3) Description of the operation to be conducted and its purpose.
              (4) Time and dates of proposed operation.
              (5) Class(es) of station (e.g., fixed, mobile, or both) and call sign of station (if applicable).
              (6) Description of the location(s) and, if applicable, geographical coordinates of the proposed operation.
              (7) Equipment to be used, including name of manufacturer, model and number of units.
              (8) Frequency (or frequency bands) requested.
              (9) Maximum effective radiated power (ERP) or equivalent isotropically radiated power (EIRP).
              (10) Emission designator (see § 2.201 of this chapter) or describe emission (bandwidth, modulation, etc.)
              (11) Overall height of antenna structure above the ground (if greater than 6 meters above the ground or an existing structure, see part 17 of this chapter concerning notification to the FAA).

              (c) Extensions of an STA may be granted provided that an application for a conventional experimental license that is consistent with the terms and conditions of that STA (i.e., there is no increase in interference potential to authorized services) has been filed at least 15 days prior to the expiration of the licensee's STA. When such an application is timely filed, operations may continue in accordance with the other terms and conditions of the STA pending disposition of the application, unless the applicant is notified otherwise by the Commission.
              [78 FR 25162, Apr. 29, 2013]
            
            
              
              § 5.63
              Supplemental statements required.
              Applicants must provide the information set forth on the applicable form as specified in § 5.59. In addition, applicants must provide supplemental information as described below:
              (a) If installation and/or operation of the equipment may significantly impact the environment (see § 1.1307 of this chapter) an environmental assessment as defined in § 1.1311 of this chapter must be submitted with the application.
              (b) If an applicant requests non-disclosure of proprietary information, requests shall follow the procedures for submission set forth in § 0.459 of this chapter.
              (c) For conventional and broadcast experimental radio licenses, each application must include:
              (1) A narrative statement describing in detail the program of research and experimentation proposed, the specific objectives sought to be accomplished; and how the program of experimentation has a reasonable promise of contribution to the development, extension, or expansion, or use of the radio art, or is along lines not already investigated.
              (2) If the authorization is to be used for the purpose of fulfilling the requirements of a contract with an agency of the United States Government, a narrative statement describing the project, the name of the contracting agency, and the contract number.
              (3) If the authorization is to be used for the sole purpose of developing equipment for exportation to be employed by stations under the jurisdiction of a foreign government, a narrative statement describing the project, any associated contract number, and the name of the foreign government concerned.
              (4) If the authorization is to be used with a satellite system, a narrative statement containing the information required in § 5.64.
              (d) For program experimental radio licenses, each application must include:
              (1) A narrative statement describing how the applicant meets the eligibility criteria set forth in subpart E of this part.
              (2) If the authorization is to be used for the purpose of fulfilling the requirements of a contract with an agency of the United States Government, a narrative statement describing the project, the name of the contracting agency, and the contract number.
              (3) If the authorization is to be used for the sole purpose of developing equipment for exportation to be employed by stations under the jurisdiction of a foreign government, a narrative statement describing the project, any associated contract number, and the name of the foreign government concerned.
              (e) For medical testing and compliance testing experimental radio licenses, each application must include a narrative statement describing how the applicant meets the eligibility criteria set forth in §§ 5.402(a) and 5.502 respectively.
              [78 FR 25162, Apr. 29, 2013]
            
          
        
        
          § 5.64, Nt.
           
          
            § 5.64
            Special provisions for satellite systems.
            (a) Construction of proposed experimental satellite facilities may begin prior to Commission grant of an authorization. Such construction is entirely at the applicant's risk and does not entitle the applicant to any assurances that its proposed experiment will be subsequently approved or regular services subsequently authorized. The applicant must notify the Commission's Office of Engineering and Technology in writing that it plans to begin construction at its own risk.
            (b) Except where the satellite system has already been authorized by the FCC, applicants for an experimental authorization involving a satellite system must submit a description of the design and operational strategies the satellite system will use to mitigate orbital debris, including the following information:

            (1) A statement that the space station operator has assessed and limited the amount of debris released in a planned manner during normal operations, and has assessed and limited the probability of the space station becoming a source of debris by collisions with small debris or meteoroids that could cause loss of control and prevent post-mission disposal;
            (2) A statement that the space station operator has assessed and limited the probability of accidental explosions during and after completion of mission operations. This statement must include a demonstration that debris generation will not result from the conversion of energy sources on board the spacecraft into energy that fragments the spacecraft. Energy sources include chemical, pressure, and kinetic energy. This demonstration shall address whether stored energy will be removed at the spacecraft's end of life, by depleting residual fuel and leaving all fuel line valves open, venting any pressurized system, leaving all batteries in a permanent discharge state, and removing any remaining source of stored energy, or through other equivalent procedures specifically disclosed in the application;

            (3) A statement that the space station operator has assessed and limited the probability of the space station becoming a source of debris by collisions with large debris or other operational space stations. Where a space station will be launched into a low-Earth orbit that is identical, or very similar, to an orbit used by other space stations, the statement must include an analysis of the potential risk of collision and a description of what measures the space station operator plans to take to avoid in-orbit collisions. If the space station operator is relying on coordination with another system, the statement shall indicate what steps have been taken to contact, and ascertain the likelihood of successful coordination of physical operations with, the other system. The statement must disclose the accuracy—if any—with which orbital parameters of non-geostationary satellite orbit space stations will be maintained, including apogee, perigee, inclination, and the right ascension of the ascending node(s). In the event that a system is not able to maintain orbital tolerances, i.e., it lacks a propulsion system for orbital maintenance, a statement disclosing that fact shall be included in the debris mitigation disclosure. Such systems shall also indicate the anticipated evolution over time of the orbit of the proposed satellite or satellites. Where a space station operator requests the assignment of a geostationary-Earth orbit location, it shall assess whether there are any known satellites located at, or reasonably expected to be located at, the requested orbital location, or assigned in the vicinity of that location, such that the station keeping volumes of the respective satellites might overlap. If so, the statement shall identify those parties and describe the measures that will be taken to prevent collisions;
            (4) A statement detailing the post-mission disposal plans for the space station at end of life, including the quantity of fuel—if any—that will be reserved for post-mission disposal maneuvers. For geostationary-Earth orbit space stations, the statement shall disclose the altitude selected for a post-mission disposal orbit and the calculations that are used in deriving the disposal altitude. The statement shall also include a casualty risk assessment if planned post-mission disposal involves atmospheric re-entry of the space station. An assessment shall include a statement as to the likelihood that portions of the spacecraft will survive re-entry and reach the surface of the Earth, and the probability of human casualty as a result.
            [78 FR 25162, Apr. 29, 2013]
            § 5.64, Nt.
            
              Effective Date Note:
              At 85 FR 52449, Aug. 25, 2020, § 5.64(b) was revised. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget. For the convenience of the user, the revised text is set forth as follows:
              
                
                  § 5.64
                  Special provisions for satellite systems.
                  
                  (b) Except where the satellite system has already been authorized by the FCC, applicants for an experimental authorization involving a satellite system must submit a description of the design and operational strategies the satellite system will use to mitigate orbital debris, including the following information:

                  (1) A statement that the space station operator has assessed and limited the amount of debris released in a planned manner during normal operations. Where applicable, this statement must include an orbital debris mitigation disclosure for any separate deployment devices, distinct from the space station launch vehicle, that may become a source of orbital debris;
                  (2) A statement indicating whether the space station operator has assessed and limited the probability that the space station(s) will become a source of debris by collision with small debris or meteoroids that would cause loss of control and prevent disposal. The statement must indicate whether this probability for an individual space station is 0.01 (1 in 100) or less, as calculated using the NASA Debris Assessment Software or a higher fidelity assessment tool;
                  (3) A statement that the space station operator has assessed and limited the probability, during and after completion of mission operations, of accidental explosions or of release of liquids that will persist in droplet form. This statement must include a demonstration that debris generation will not result from the conversion of energy sources on board the spacecraft into energy that fragments the spacecraft. Energy sources include chemical, pressure, and kinetic energy. This demonstration should address whether stored energy will be removed at the spacecraft's end of life, by depleting residual fuel and leaving all fuel line valves open, venting any pressurized system, leaving all batteries in a permanent discharge state, and removing any remaining source of stored energy, or through other equivalent procedures specifically disclosed in the application;
                  (4) A statement that the space station operator has assessed and limited the probability of the space station(s) becoming a source of debris by collisions with large debris or other operational space stations.
                  (i) Where the application is for an NGSO space station or system, the following information must also be included:
                  (A) A demonstration that the space station operator has assessed and limited the probability of collision between any space station of the system and other large objects (10 cm or larger in diameter) during the total orbital lifetime of the space station, including any de-orbit phases, to less than 0.001 (1 in 1,000). The probability shall be calculated using the NASA Debris Assessment Software or a higher fidelity assessment tool. The collision risk may be assumed zero for a space station during any period in which the space station will be maneuvered effectively to avoid colliding with large objects.
                  (B) The statement must identify characteristics of the space station(s)' orbits that may present a collision risk, including any planned and/or operational space stations in those orbits, and indicate what steps, if any, have been taken to coordinate with the other spacecraft or system, or what other measures the operator plans to use to avoid collision.
                  (C) If at any time during the space station(s)' mission or de-orbit phase the space station(s) will transit through the orbits used by any inhabitable spacecraft, including the International Space Station, the statement must describe the design and operational strategies, if any, that will be used to minimize the risk of collision and avoid posing any operational constraints to the inhabitable spacecraft.

                  (D) The statement must disclose the accuracy, if any, with which orbital parameters will be maintained, including apogee, perigee, inclination, and the right ascension of the ascending node(s). In the event that a system will not maintain orbital tolerances, e.g., its propulsion system will not be used for orbital maintenance, that fact should be included in the debris mitigation disclosure. Such systems must also indicate the anticipated evolution over time of the orbit of the proposed satellite or satellites. All systems must describe the extent of satellite maneuverability, whether or not the space station design includes a propulsion system.
                  (E) The space station operator must certify that upon receipt of a space situational awareness conjunction warning, the operator will review and take all possible steps to assess the collision risk, and will mitigate the collision risk if necessary. As appropriate, steps to assess and mitigate the collision risk should include, but are not limited to: contacting the operator of any active spacecraft involved in such a warning; sharing ephemeris data and other appropriate operational information with any such operator; and modifying space station attitude and/or operations.
                  (ii) Where a space station requests the assignment of a geostationary orbit location, it must assess whether there are any known satellites located at, or reasonably expected to be located at, the requested orbital location, or assigned in the vicinity of that location, such that the station keeping volumes of the respective satellites might overlap or touch. If so, the statement must include a statement as to the identities of those parties and the measures that will be taken to prevent collisions.
                  (5) A statement addressing the trackability of the space station(s). Space station(s) operating in low-Earth orbit will be presumed trackable if each individual space station is 10 cm or larger in its smallest dimension, exclusive of deployable components. Where the application is for an NGSO space station or system, the statement shall also disclose the following:

                  (i) How the operator plans to identify the space station(s) following deployment and whether space station tracking will be active or passive;
                  
                  (ii) Whether, prior to deployment, the space station(s) will be registered with the 18th Space Control Squadron or successor entity; and
                  (iii) The extent to which the space station operator plans to share information regarding initial deployment, ephemeris, and/or planned maneuvers with the 18th Space Control Squadron or successor entity, other entities that engage in space situational awareness or space traffic management functions, and/or other operators.
                  (6) A statement disclosing planned proximity operations, if any, and addressing debris generation that will or may result from the proposed operations, including any planned release of debris, the risk of accidental explosions, the risk of accidental collision, and measures taken to mitigate those risks.
                  (7) A statement detailing the disposal plans for the space station, including the quantity of fuel—if any—that will be reserved for disposal maneuvers. In addition, the following specific provisions apply:
                  (i) For geostationary orbit space stations, the statement must disclose the altitude selected for a disposal orbit and the calculations that are used in deriving the disposal altitude.
                  (ii) For space stations terminating operations in an orbit in or passing through the low-Earth orbit region below 2,000 km altitude, the statement must disclose whether the spacecraft will be disposed of either through atmospheric re-entry, specifying if direct retrieval of the spacecraft will be used. The statement must also disclose the expected time in orbit for the space station following the completion of the mission.
                  (iii) For space stations not covered by either paragraph (b)(7)(i) or (ii) of this section, the statement must indicate whether disposal will involve use of a storage orbit or long-term atmospheric re-entry and rationale for the selected disposal plan.
                  (iv) For all NGSO space stations under paragraph (b)(7)(ii) or (iii) of this section, the following additional specific provisions apply:
                  (A) The statement must include a demonstration that the probability of success of the chosen disposal method will be 0.9 or greater for any individual space station. For space station systems consisting of multiple space stations, the demonstration should include additional information regarding efforts to achieve a higher probability of success, with a goal, for large systems, of a probability of success for any individual space station of 0.99 or better. For space stations under paragraph (b)(7)(ii) of this section that will be terminating operations in or passing through low-Earth orbit, successful disposal is defined as atmospheric re-entry of the spacecraft within 25 years or less following completion of the mission. For space stations under paragraph (b)(7)(iii) of this section, successful disposal will be assessed on a case-by-case basis.
                  (B) If planned disposal is by atmospheric re-entry, the statement must also include:
                  (1) A disclosure indicating whether the atmospheric re-entry will be an uncontrolled re-entry or a controlled targeted reentry.
                  (2) An assessment as to whether portions of any individual spacecraft will survive atmospheric re-entry and impact the surface of the Earth with a kinetic energy in excess of 15 joules, and demonstration that the calculated casualty risk for an individual spacecraft using the NASA Debris Assessment Software or a higher fidelity assessment tool is less than 0.0001 (1 in 10,000).
                
              
            
          
          
            § 5.65
            Defective applications.
            (a) Applications that are defective with respect to completeness of answers to required questions, execution or other matters of a purely formal character may be found to be unacceptable for filing by the Commission, and may be returned to the applicant with a brief statement as to the omissions.
            (b) If an applicant is requested by the Commission to file any documents or information not included in the prescribed application form, failure to comply with such request will constitute a defect in the application.
            (c) Applications not in accordance with the Commission's rules, regulations, or other requirements will be considered defective unless accompanied either by:
            (1) A petition to amend any rule, regulation, or requirement with which the application is in conflict; or
            (2) A request for waiver of any rule, regulation, or requirement with which the application is in conflict. Such request shall show the nature of the waiver desired and set forth the reasons in support thereof.
            [78 FR 25162, Apr. 29, 2013]
          
          
            § 5.67
            Amendment or dismissal of applications.

            (a) Any application may be amended or dismissed without prejudice upon request of the applicant. Each amendment to or request for dismissal of an application shall be signed, authenticated, and submitted in the same manner as required for the original application. All subsequent correspondence or other material that the applicant desires to have incorporated as a part of an application already filed shall be submitted in the form of an amendment to the application.
            (b) Defective applications, as defined in § 5.65, are subject to dismissal without prejudice.
          
          
            § 5.69
            License grants that differ from applications.
            If the Commission grants a license or special temporary authority with parameters that differ from those set forth in the application, an applicant may reject the grant by filing, within 30 days from the effective date of the grant, a written description of its objections. Upon receipt of such objection, the Commission will coordinate with the applicant in an attempt to resolve issues arising from the grant.
            (a) Applicants may continue operating under the parameters of a granted special temporary authority (STA) during the time any problems are being resolved when:
            (1) An application for a conventional license has been timely filed in accordance with § 5.61; and
            (2) The application for conventional license is for the same facilities and technical limitations as the existing STA.
            (b) The applicant, at its option, may accept a grant-in-part of their license while working to resolve any issues.
          
          
            § 5.71
            License period.
            (a) Conventional experimental radio licenses. (1) The regular license term is 2 years. An applicant may request a license term up to 5 years, but must provide justification for a license of that duration.
            (2) A license may be renewed for an additional term not exceeding 5 years, upon an adequate showing of need to complete the experiment.
            (b) Program, medical testing, and compliance testing experimental radio licenses. Licenses are issued for a term of 5 years and may be renewed for up to 5 years upon an adequate showing of need.
            (c) Broadcast experimental radio license. Licenses are issued for a one-year period and may be renewed for an additional term not exceeding 5 years, upon an adequate showing of need.
            (d) Spectrum Horizons experimental radio license. Licenses are issued for a term of 10 years and may not be renewed.
            [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
          
          
            § 5.73
            Experimental report.
            (a) The following provisions apply to conventional experimental radio licenses and to medical testing experimental licenses that operate under part 15, Radio Frequency Devices; part 18, Industrial, Scientific, and Medical Equipment, part 95, Personal Radio Services subpart H—Wireless Medical Telemetry Service; or part 95, subpart I—Medical Device Radiocommunication Service:
            (1) The Commission may, as a condition of authorization, request that the licensee forward periodic reports in order to evaluate the progress of the experimental program.
            (2) An applicant may request that the Commission withhold from the public certain reports and associated material and the Commission will do so unless the public interest requires otherwise. These requests should follow the procedures for submission set forth in § 0.459 of this chapter.
            (b) The provisions in § 5.207 apply to broadcast experimental radio licenses.
            (c) The provisions in § 5.309 apply to program experimental licenses and to medical testing experimental licenses that do not operate under part 15, Radio Frequency Devices; part 18, Industrial, Scientific, and Medical Equipment, part 95, Personal Radio Services subpart H—Wireless Medical Telemetry Service; or part 95, subpart I—Medical Device Radiocommunication Service.
            [78 FR 25162, Apr. 29, 2013]
          
          
            § 5.77
            Change in equipment and emission characteristics.
            (a) The licensee of a conventional, broadcast, or Spectrum Horizons experimental radio station may make any changes in equipment that are deemed desirable or necessary provided:
            (1) That the operating frequency is not permitted to deviate more than the allowed tolerance;

            (2) That the emissions are not permitted outside the authorized band;
            
            (3) That the ERP (or EIRP) and antenna complies with the license and the regulations governing the same; and
            (b) For conventional or Spectrum Horizons experimental radio stations, the changes permitted in paragraph (a) of this section may be made without prior authorization from the Commission provided that the licensee supplements its application file with a description of such change. If the licensee wants these emission changes to become a permanent part of the license, an application for modification must be filed.
            (c) Prior authorization from the Commission is required before the following antenna changes may be made at a station at a fixed location:
            (1) Any change that will either increase the height of a structure supporting the radiating portion of the antenna or decrease the height of a lighted antenna structure.
            (2) Any change in the location of an antenna when such relocation involves a change in the geographic coordinates of latitude or longitude by one second or more, or when such relocation involves a change in street address.
            [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
          
          
            § 5.79
            Transfer and assignment of station authorization for conventional, program, medical testing, Spectrum Horizons, and compliance testing experimental radio licenses.
            (a) A station authorization for a conventional experimental radio license or Spectrum Horizons experimental radio license, the frequencies authorized to be used by the grantee of such authorization, and the rights therein granted by such authorization shall not be transferred, assigned, or in any manner either voluntarily or involuntarily disposed of, unless the Commission decides that such a transfer is in the public interest and gives its consent in writing.
            (b) A station authorization for a program, medical testing, or compliance testing experimental radio license, the frequencies authorized to be used by the grantees of such authorizations, and the rights therein granted by such authorizations shall not be transferred, assigned, or in any manner either voluntarily or involuntarily disposed of.
            [78 FR 36679, June 19, 2013, as amended at 84 FR 25690, June 4, 2019]
          
          
            § 5.81
            Discontinuance of station operation.
            In case of permanent discontinuance of operation of a station in the Experimental Radio Service prior to the license expiration date, the licensee shall notify the Commission. Licensees who willfully fail to do so may be subject to disciplinary action, including monetary fines, by the Commission.
            [78 FR 25162, Apr. 29, 2013]
          
          
            § 5.83
            Cancellation provisions.
            The applicant for a station in the Experimental Radio Services accepts the license with the express understanding that:
            (a) The authority to use the frequency or frequencies permitted by the license is granted upon an experimental basis only and does not confer any right to conduct an activity of a continuing nature; and
            (b) The grant is subject to change or cancellation by the Commission at any time without notice or hearing if in its discretion the need for such action arises. However, a petition for reconsideration or application for review may be filed to such Commission action.
          
          
            § 5.84
            Non-interference criterion.
            Operation of an experimental radio station is permitted only on the condition that harmful interference is not caused to any station operating in accordance with the Table of Frequency Allocation of part 2 of this chapter. If harmful interference to an established radio service occurs, upon becoming aware of such harmful interference the Experimental Radio Service licensee shall immediately cease transmissions. Furthermore, the licensee shall not resume transmissions until the licensee establishes to the satisfaction of the Commission that further harmful interference will not be caused to any established radio service.
          
          
            
            § 5.85
            Frequencies and policy governing frequency assignment.
            (a)(1) Stations operating in the Experimental Radio Service may be authorized to use any Federal or non-Federal frequency designated in the Table of Frequency Allocations set forth in part 2 of this chapter, provided that the need for the frequency requested is fully justified by the applicant. Stations authorized under Subparts E and F are subject to additional restrictions.
            (2) Applications to use any frequency or frequency band exclusively allocated to the passive services (including the radio astronomy service) must include an explicit justification of why nearby bands that have non-passive allocations are not adequate for the experiment. Such applications must also state that the applicant acknowledges that long term or multiple location use of passive bands is not possible and that the applicant intends to transition any long-term use to a band with appropriate allocations.
            (b) Frequency or frequency bands are assigned to stations in the Experimental Radio Service on a shared basis and are not assigned for the exclusive use of any one licensee. Frequency assignments may be restricted to specified geographical areas.
            (c) Broadcast experimental radio stations. (1) The applicant shall select frequencies best suited to the purpose of the experimentation and on which there appears to be the least likelihood of interference to established stations.
            (2) Except as indicated only frequencies allocated to broadcasting service are assigned. If an experiment cannot be feasibly conducted on frequencies allocated to a broadcasting service, an experimental station may be authorized to operate on other frequencies upon a satisfactory showing of the need therefore and a showing that the proposed operation can be conducted without causing harmful interference to established
            (d) Use of Public Safety Frequencies. (1) Conventional experimental licenses. Applicants in the Experimental Radio Service shall avoid use of public safety frequencies identified in part 90 of this chapter except when a compelling showing is made that use of such frequencies is in the public interest. If an experimental license to use public safety radio frequencies is granted, the authorization will include a condition requiring the experimental licensee to coordinate the operation with the appropriate frequency coordinator or all of the public safety licensees using the frequencies in question in the experimenter's proposed area of operation.
            (2) Program experimental licenses. A program licensee shall plan a program of experimentation that avoids use of public safety frequencies, and may only operate on such frequencies when it can make a compelling showing that use of such frequencies is in the public interest. A licensee planning to operate on public safety frequencies must incorporate its public interest showing into the narrative statement it prepares under § 5.309(a)(1), and must coordinate, prior to operating, with the appropriate frequency coordinator or all of the public safety licensees that operate on the frequencies in question in the program experimental licensee's proposed area of operation
            (e) The Commission may, at its discretion, condition any experimental license or STA on the requirement that before commencing operation, the new licensee coordinate its proposed facility with other licensees that may receive interference as a result of the new licensee's operations.
            (f) Protection of FCC monitoring stations. (1) Applicants may need to protect FCC monitoring stations from interference and their station authorization may be conditioned accordingly. Geographical coordinates of such stations are listed in § 0.121(b) of this chapter.
            (2) In the event that calculated value of expected field strength exceeds a direct wave fundamental field strength of greater than 10 mV/m in the authorized bandwidth of service (−65.8 dBW/m2 power flux density assuming a free space characteristic impedance of 120π ohms) at the reference coordinates, or if there is any question whether field strength levels might exceed the threshold value, the applicant should call the FCC, telephone 1-888-225-5322 (1-888-CALL FCC).

            (3) Coordination is suggested particularly for those applicants who have no reliable data that indicates whether the field strength or power flux density figure indicated in paragraph (f)(2) of this section would be exceeded by their proposed radio facilities (except mobile stations). The following is a suggested guide for determining whether coordination is needed:
            (i) All stations within 2.4 kilometers (1.5 statute miles);
            (ii) Stations within 4.8 kilometers (3 statute miles) with 50 watts or more average ERP in the primary plane of polarization in the azimuthal direction of the Monitoring Station;
            (iii) Stations within 16 kilometers (10 statute miles) with 1 kW or more average ERP in the primary plane of polarization in the azimuthal direction of the Monitoring Station;
            (iv) Stations within 80 kilometers (50 statute miles) with 25 kW or more average ERP in the primary plane of polarization in the azimuthal direction of the Monitoring Station.
            (4) Advance coordination for stations operating above 1000 MHz is recommended only where the proposed station is in the vicinity of a monitoring station designated as a satellite monitoring facility in § 0.121(b) of this chapter and also meets the criteria outlined in paragraphs (f)(2) and (3) of this section.
            [78 FR 25162, Apr. 29, 2013, as amended at 80 FR 52414, Aug. 31, 2015]
          
          
            § 5.91
            Notification to the National Radio Astronomy Observatory.
            In order to minimize possible harmful interference at the National Radio Astronomy Observatory site located at Green Bank, Pocahontas County, West Virginia, and at the Naval Radio Research Observatory site at Sugar Grove, Pendleton County, West Virginia, any applicant for an Experimental Radio Service station authorization other than a mobile, temporary base, or temporary fixed station, within the area bounded by 39°15′ N on the north, 78°30′ W on the east, 37°30′ N on the south and 80°30′ W on the west shall, at the time of filing such application with the Commission, simultaneously notify the Director, National Radio Astronomy Observatory, P.O. Box NZ2, Green Bank, West Virginia 24944, in writing, of the technical particulars of the proposed station. Such notification shall include the geographical coordinates of the antenna, antenna height, antenna directivity if any, frequency, type of emission, and power. In addition, the applicant shall indicate in its application to the Commission the date notification was made to the Observatory. After receipt of such applications, the Commission will allow a period of twenty (20) days for comments or objections in response to the notifications indicated. If an objection to the proposed operation is received during the twenty-day period from the National Radio Astronomy Observatory for itself or on behalf of the Naval Radio Research Observatory, the Commission will consider all aspects of the problem and take whatever action is deemed appropriate.
          
          
            § 5.95
            Informal objections.
            A person or entity desiring to object to or to oppose an Experimental Radio application for a station license or authorization may file an informal objection against that application. The informal objection and any responsive pleadings shall be submitted electronically consistent with the requirements set forth in § 5.55.
          
          
            Subpart C—Technical Standards and Operating Requirements
            
              § 5.101
              Frequency stability.
              Experimental Radio Service licensees shall ensure that transmitted emissions remain within the authorized frequency band under normal operating conditions: Equipment is presumed to operate over the temperature range −20 to + 50 degrees Celsius with an input voltage variation of 85% to 115% of rated input voltage, unless justification is presented to demonstrate otherwise.
            
            
              § 5.103
              Types of emission.
              Stations in the Experimental Radio Service may be authorized to use any of the classifications of emissions covered in part 2 of this chapter.
            
            
              § 5.105
              Authorized bandwidth.

              The occupied bandwidth of transmitted emissions from an Experimental Radio Service station shall not exceed the authorized bandwidth specified in the authorization. Each authorization will show, as the prefix to the emission classification, a figure specifying the necessary bandwidth. The application may request an authorized bandwidth that is greater than the necessary bandwidth for the emission to be used, if required for the experimental purpose. Necessary bandwidth and occupied bandwidth are defined and determined in accordance with § 2.1 and § 2.202 of this chapter.
            
            
              § 5.107
              Transmitter control requirements.
              Each licensee shall be responsible for maintaining control of the transmitter authorized under its station authorization, including the ability to terminate transmissions should interference occur.
              (a) Conventional experimental radio stations. The licensee shall ensure that transmissions are in conformance with the operating characteristics prescribed in the station authorization and that the station is operated only by persons duly authorized by the licensee.
              (b) Program experimental radio stations. The licensee shall ensure that transmissions are in conformance with the requirements in subpart E of this part and that the station is operated only by persons duly authorized by the licensee.
              (c) Medical testing experimental radio stations. The licensee shall ensure that transmissions are in conformance with the requirements in subpart F of this part and that the station is operated only by persons duly authorized by the licensee.
              (d) Compliance testing experimental radio stations. The licensee shall ensure that transmissions are in conformance with the requirements in subpart G of this part and that the station is operated only by persons duly authorized by the licensee.
              (e) Broadcast experimental stations. Except where unattended operation is specifically permitted, the licensee of each station authorized under the provisions of this part shall designate a person or persons to activate and control its transmitter. At the discretion of the station licensee, persons so designated may be employed for other duties and for operation of other transmitting stations if such other duties will not interfere with the proper operation of the station transmission systems.
              (f) Spectrum Horizons experimental radio licenses. The licensee shall ensure that transmissions are in conformance with the requirements in subpart I of this part and that the station is operated only by persons duly authorized by the licensee.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
            
            
              § 5.109
              Responsibility for antenna structure painting and lighting.

              Experimental Radio Service licensees may become responsible for maintaining the painting and lighting of any antenna structure they are authorized to use in accordance with part 17 of this chapter. See § 17.6 of this chapter.
            
            
              § 5.110
              Power limitations.
              (a) The transmitting radiated power for stations authorized under the Experimental Radio Service shall be limited to the minimum practical radiated power necessary for the success of the experiment.
              (b) For broadcast experimental radio stations, the operating power shall not exceed by more than 5 percent the maximum power specified. Engineering standards have not been established for these stations. The efficiency factor for the last radio stage of transmitters employed will be subject to individual determination but shall be in general agreement with values normally employed for similar equipment operated within the frequency range authorized.
            
            
              § 5.111
              Limitations on use.

              (a) Stations may make only such transmissions as are necessary and directly related to the conduct of the licensee's stated program of experimentation and the related station instrument of authorization, and as governed by the provisions of the rules and regulations contained in this part. When transmitting, the licensee must use every precaution to ensure that it will not cause harmful interference to the services carried on by stations operating in accordance with the Table of Frequency Allocations of part 2 of this chapter.
              (b) A licensee shall adhere to the program of experimentation as stated in its application or in the station instrument of authorization.
              (c) The radiations of the transmitter shall be suspended immediately upon detection or notification of a deviation from the technical requirements of the station authorization until such deviation is corrected, except for transmissions concerning the immediate safety of life or property, in which case the transmissions shall be suspended as soon as the emergency is terminated.
            
            
              § 5.115
              Station identification.
              (a) Conventional experimental radio licenses. A licensee, unless specifically exempted by the terms of the station authorization, shall transmit its assigned call sign at the end of each complete transmission: Provided, however, that the transmission of the call sign at the end of each transmission is not required for projects requiring continuous, frequent, or extended use of the transmitting apparatus, if, during such periods and in connection with such use, the call sign is transmitted at least once every thirty minutes. The station identification shall be transmitted in clear voice or Morse code. All digital encoding and digital modulation shall be disabled during station identification.
              (b) Broadcast experimental licenses. Each experimental broadcast station must transmit aural or visual announcements of its call letters and location at the beginning and end of each period of operation, and at least once every hour during operation.
              (c) Program experimental radio licenses. Program experimental radio licenses shall comply with either paragraph (c)(1) or (c)(2):
              (1) Stations may transmit identifying information sufficient to identify the license holder and the geographic coordinates of the station. This information shall be transmitted at the end of each complete transmission except that: this information is not required at the end of each transmission for projects requiring continuous, frequent, or extended use of the transmitting apparatus, if, during such periods and in connection with such use, the information is transmitted at least once every thirty minutes. The station identification shall be transmitted in clear voice or Morse code. All digital encoding and digital modulation shall be disabled during station identification; or
              (2) Stations may post information sufficient to identify it on the Commission's program experimental registration Web site.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.121
              Station record requirements. 
              (a)(1) For conventional, program, medical testing, compliance testing experimental radio stations, the current original authorization or a clearly legible photocopy for each station shall be retained as a permanent part of the station records but need not be posted. Station records are required to be kept for a period of at least one year after license expiration.
              (2) For Spectrum Horizons experimental radio stations, the licensee is solely responsible for retaining the current authorization as a permanent part of the station records but need not be posted. Station records are required to be kept for a period of at least one year after license expiration.
              (b) For Broadcast experimental radio stations, the license must be available at the transmitter site. The licensee of each experimental broadcast station must maintain and retain for a period of two years, adequate records of the operation, including:
              (1) Information concerning the nature of the experimental operation and the periods in which it is being conducted; and
              (2) Information concerning any specific data requested by the FCC.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 25690, June 4, 2019]
            
            
              § 5.123
              Inspection of stations.

              All stations and records of stations in the authorized under this part shall be made available for inspection at any time while the station is in operation or shall be made available for inspection upon reasonable request of an authorized representative of the Commission.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.125
              Authorized points of communication.
              Generally, stations in the Experimental Radio Service may communicate only with other stations licensed in the Experimental Radio Service. Nevertheless, upon a satisfactory showing that the proposed communications are essential to the conduct of the research project, authority may be granted to communicate with stations in other services and U.S. Government stations.
            
          
          
            Subpart D—Broadcast Experimental Licenses
            
              § 5.201
              Applicable rules.
              In addition to the rules in this subpart, broadcast experimental station applicants and licensees shall follow the rules in subparts B and C of this part. In case of any conflict between the rules set forth in this subpart and the rules set forth in subparts B and C of this part, the rules in this subpart shall govern.
            
            
              § 5.203
              Experimental authorizations for licensed broadcast stations.
              (a) Licensees of broadcast stations (including TV Translator, LPTV, and TV Booster stations) may obtain experimental authorizations to conduct technical experimentation directed toward improvement of the technical phases of operation and service, and for such purposes may use a signal other than the normal broadcast program signal.
              (b) Experimental authorizations for licensed broadcast stations may be requested by filing an informal application with the FCC in Washington, DC, describing the nature and purpose of the experimentation to be conducted, the nature of the experimental signal to be transmitted, and the proposed schedule of hours and duration of the experimentation.
              (c) Experimental operations for licensed broadcast stations are subject to the following conditions:
              (1) The authorized power of the station may not be exceeded more than 5 percent above the maximum power specified, except as specifically authorized for the experimental operations.
              (2) Emissions outside the authorized bandwidth must be attenuated to the degree required for the particular type of station.
              (3) The experimental operations may be conducted at any time the licensed station is authorized to operate, but the minimum required schedule of programming for the class and type of station must be met. AM stations also may conduct experimental operations during the experimental period (12 midnight local time to local sunrise) and at additional hours if permitted by the experimental authorization provided no interference is caused to other stations maintaining a regular operating schedule within such period(s).
              (4) If a licensed station's experimental authorization permits the use of additional facilities or hours of operation for experimental purposes, no sponsored programs or commercial announcements may be transmitted during such experimentation.
              (5) The licensee may transmit regularly scheduled programming concurrently with the experimental transmission if there is no significant impairment of service.
              (6) No charges may be made, either directly or indirectly, for the experimentation; however, normal charges may be made for regularly scheduled programming transmitted concurrently with the experimental transmissions.
              (d) The FCC may request a report of the research, experimentation and results at the conclusion of the experimental operation.
              [78 FR 25162, Apr. 29, 2013, as amended at 84 FR 2758, Feb. 8, 2019]
            
            
              § 5.205
              Licensing requirements, necessary showing.

              (a) An applicant for a new experimental broadcast station, change in facilities of any existing station, or modification of license is required to make a satisfactory showing of compliance with the general requirements of the Communications Act of 1934, as amended, as well as the following:
              (1) That the applicant has a definite program of research and experimentation in the technical phases of broadcasting which indicates reasonable promise of substantial contribution to the developments of the broadcasting art.
              (2) That upon the authorization of the proposed station the applicant can and will proceed immediately with its program of research and experimentation.
              (3) That the transmission of signals by radio is essential to the proposed program of research and experimentation.
              (4) That the program of research and experimentation will be conducted by qualified personnel.
              (b) A license for an experimental broadcast station will be issued only on the condition that no objectionable interference to the regular program transmissions of broadcast stations will result from the transmissions of the experimental stations.
              (c) Special provision for broadcast experimental radio station applications. For purposes of the definition of “experimental authorization” in Section II.A.6 of the Nationwide Programmatic Agreement Regarding the Section 106 National Historic Preservation Act Review Process set forth in Appendix C to Part 1 of this chapter, an Broadcast Experimental Radio Station authorized under this Subpart shall be considered an “Experimental Broadcast Station authorized under part 74 of the Commission's Rules.”
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.207
              Supplemental reports with application for renewal of license.
              A report shall be filed with each application for renewal of experimental broadcast station license which shall include a statement of each of the following:
              (a) Number of hours operated.
              (b) Full data on research and experimentation conducted including the types of transmitting and studio equipment used and their mode of operation.
              (c) Data on expense of research and operation during the period covered.
              (d) Power employed, field intensity measurements and visual and aural observations and the types of instruments and receivers utilized to determine the station service area and the efficiency of the respective types of transmissions.
              (e) Estimated degree of public participation in reception and the results of observations as to the effectiveness of types of transmission.
              (f) Conclusions, tentative and final.
              (g) Program of further developments in broadcasting.
              (h) All developments and major changes in equipment.
              (i) Any other pertinent developments.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.211
              Frequency monitors and measurements.
              The licensee of a broadcast experimental radio station shall provide the necessary means for determining that the frequency of the station is within the allowed tolerance. The date and time of each frequency check, the frequency as measured, and a description or identification of the method employed shall be entered in the station log. Sufficient observations shall be made to insure that the assigned carrier frequency is maintained within the prescribed tolerance.
            
            
              § 5.213
              Time of operation.
              (a) Unless specified or restricted hours of operation are shown in the station authorization, broadcast experimental radio stations may be operated at any time and are not required to adhere to a regular schedule of operation.
              (b) The FCC may limit or restrict the periods of station operation in the event interference is caused to other broadcast or non-broadcast stations.
              (c) The FCC may require that a broadcast experimental radio station conduct such experiments as are deemed desirable and reasonable for development of the type of service for which the station was authorized.
            
            
              § 5.215
              Program service and charges.

              (a) The licensee of a broadcast experimental radio station may transmit program material only when necessary to the experiments being conducted, and no regular program service may be broadcast unless specifically authorized.
              (b) The licensee of a broadcast experimental radio station may make no charges nor ask for any payment, directly or indirectly, for the production or transmission of any programming or information used for experimental broadcast purposes.
            
            
              § 5.217
              Rebroadcasts.
              (a) The term rebroadcast means reception by radio of the programs or other transmissions of a broadcast station, and the simultaneous or subsequent retransmission of such programs or transmissions by a broadcast station.
              (1) As used in this section, the word “program” includes any complete program or part thereof.
              (2) The transmission of a program from its point of origin to a broadcast station entirely by common carrier facilities, whether by wire line or radio, is not considered a rebroadcast.
              (3) The broadcasting of a program relayed by a remote broadcast pickup station is not considered a rebroadcast.
              (b) No licensee of a broadcast experimental radio station may retransmit the program of another U.S. broadcast station without the express authority of the originating station. A copy of the written consent of the licensee originating the program must be kept by the licensee of the broadcast experimental radio station retransmitting such program and made available to the FCC upon request.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.219
              Broadcasting emergency information.
              (a) In an emergency where normal communication facilities have been disrupted or destroyed by storms, floods or other disasters, a broadcast experimental radio station may be operated for the purpose of transmitting essential communications intended to alleviate distress, dispatch aid, assist in rescue operations, maintain order, or otherwise promote the safety of life and property. In the course of such operation, a station of any class may communicate with stations of other classes and in other services. However, such operation shall be conducted only on the frequency or frequencies for which the station is licensed and the used power shall not exceed the maximum authorized in the station license. When such operation involves the use of frequencies shared with other stations, licensees are expected to cooperate fully to avoid unnecessary or disruptive interference.
              (b) Whenever such operation involves communications of a nature other than those for which the station is licensed to perform, the licensee shall, at the earliest practicable time, notify the FCC in Washington, DC of the nature of the emergency and the use to which the station is being put and shall subsequently notify the same offices when the emergency operation has been terminated.
              (c) Emergency operation undertaken pursuant to the provisions of this section shall be discontinued as soon as substantially normal communications facilities have been restored. The Commission may at any time order discontinuance of such operation.
            
          
          
            Subpart E—Program Experimental Radio Licenses
            
              § 5.301
              Applicable rules.
              In addition to the rules in this subpart, program experimental applicants and licensees must follow the rules in subparts B and C of this part. In case of any conflict between the rules set forth in this subpart and the rules set forth in subparts B and C of this part, the rules in this subpart shall govern.
            
            
              § 5.302
              Eligibility.
              Program experimental licensees may be granted to the following entities: a college or university with a graduate research program in engineering that is accredited by the Accreditation Board for Engineering and Technology (ABET); a research laboratory; a hospital or health care institution; a manufacturer of radio frequency equipment; or a manufacturer that integrates radio frequency equipment into its end product. Each applicant must meet the following requirements:

              (a) The radiofrequency experimentation will be conducted in a defined geographic area under the applicant's control;
              (b) The applicant has institutional processes to monitor and effectively manage a wide variety of research projects; and
              (c) The applicant has demonstrated expertise in radio spectrum management or partner with another entity that has such expertise.
              [78 FR 25162, Apr. 29, 2013, as amended at 79 FR 48691, Aug. 18, 2014]
            
            
              § 5.303
              Frequencies.
              (a) Licensees may operate in any frequency band, including those above 38.6 GHz, except for frequency bands exclusively allocated to the passive services (including the radio astronomy service). In addition, licensees may not use any frequency or frequency band below 38.6 GHz that is listed in § 15.205(a) of this chapter.
              (b) Exception: Licensees may use frequencies listed in § 15.205(a) of this chapter for testing medical devices (as defined in § 5.402(b) of this chapter), if the device is designed to comply with all applicable service rules in part 18; part 95, subpart H; or part 95, subpart I of this chapter.
              [81 FR 48363, July 25, 2016]
            
            
              § 5.304
              Area of operations.
              Applications must specify, and the Commission will grant authorizations for, a geographic area that is inclusive of an institution's real-property facilities where the experimentation will be conducted and that is under the applicant's control. If an applicant wants to conduct experiments in more than one defined geographic area, it shall apply for a license for each location.
            
            
              § 5.305
              Program license not permitted.
              Experiments are not permitted under this subpart and a conventional experimental radio license is required when:
              (a) An environmental assessment must be filed with the Commission as required by § 5.63(a), or
              (b) An orbital debris mitigation plan must be filed with the Commission as required by § 5.64, or
              (c) The applicant requires non-disclosure of proprietary information as part of its justification for its license application; or
              (d) A product development or a market trial is to be conducted.
            
            
              § 5.307
              Responsible party.
              (a) Each program experimental radio applicant must identify a single point of contact responsible for all experiments conducted under the license, including
              (1) Ensuring compliance with the notification requirements of § 5.309 of this part; and
              (2) Ensuring compliance with all applicable FCC rules.
              (b) The responsible individual will serve as the initial point of contact for all matters involving interference resolution and must have the authority to discontinue any and all experiments being conducted under the license, if necessary.
              (c) The license application must include the name of the responsible individual and contact information at which the person can be reached at any time of the day; this information will be listed on the license. Licensees are required to keep this information current.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.308
              Stop buzzer.
              A “Stop Buzzer” point of contact must be identified and available at all times during operation of each experiment conducted under a program license. A “stop buzzer” point of contact is a person who can address interference concerns and cease all transmissions immediately if interference occurs.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.309
              Notification requirements.
              (a) At least ten calendar days prior to commencement of any experiment, program experimental licensees must provide the following information to the Commission's program experimental registration Web site.

              (1) A narrative statement describing the experiment, including a description and explanation of measures taken to avoid causing harmful interference to any existing service licensee;
              
              (2) Contact information for the researcher-in-charge of the described experiment;
              (3) Contact information for a “stop buzzer”; and
              (4) Technical details including:
              (i) The frequency or frequency bands;
              (ii) The maximum equivalent isotropically radiated power (EIRP) or effective radiated power (ERP) under consideration;
              (iii) The emission designators to be used;
              (iv) A description of the geographic area in which the test will be conducted;
              (v) The number of units to be used; and
              (vi) A mitigation plan as required by § 5.311, if necessary.
              (5) For program license experiments that may affect frequency bands used for the provision of commercial mobile services, emergency notifications, or public safety purposes, a list of those critical service licensees that are authorized to operate in the same bands and geographic area of the planned experiment.
              (b) Experiments may commence without specific approval or authorization once ten calendar days have elapsed from the time of posting to the above Web site. During that ten-day period, the licensee of an authorized service may contact the program licensee to resolve any objections to an experiment. It is expected that parties will work in good faith to resolve such objections, including modifying experiments if necessary to reach an agreeable resolution. However, only the Commission has the authority to prevent a program licensee from beginning operations (or to order the cessation of operations). Therefore, if an incumbent licensee believes that it will suffer interference (or in fact, has experienced interference), it must bring its concerns to the Commission for action. In such an event, the Commission will evaluate the concerns, and determine whether a planned experiment should be permitted to commence as proposed (or be terminated, if the experiment has commenced).
              (c) The Commission can prohibit or require modification of specific experiments under a program experimental radio license at any time without notice or hearing if in its discretion the need for such action arises.
              (d) Within 30 days after completion of each experiment conducted under a program experimental radio license, the licensee shall file a narrative statement describing the results of the experiment, including any interference incidents and steps taken to resolve them. This narrative statement must be filed to the Commission's program experimental registration Web site and be associated with the materials described in paragraphs (a) and (b) of this section.
              (e)(1) The Commission may ask licensees for additional information to resolve an interference incident, gain a better understanding of new technology development, or for auditing purposes to ensure that licensees are actually conducting experiments. Failure to comply with a Commission request for additional information under this section, or if, upon review of such information, the Commission determines that a licensee is not actually conducting experimentation, could result in forfeiture of the program license and loss of privilege of obtaining such a license in the future.
              (2) All information submitted pursuant to this section will be treated as routinely available for publicly inspection, within the meaning of § 0.459 of this chapter. Licensees are permitted to request that information requested by the Commission pursuant to this section be withheld from public inspection. The Commission will consider such requests pursuant to the procedures set forth in § 0.459 of this chapter.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.311
              Additional requirements related to safety of the public.

              In addition to the notification requirements of § 5.309, for experiments that may affect frequency bands used for the provision of commercial mobile services, emergency notifications, or public safety purposes, the program experimental radio licensee shall, prior to commencing transmissions, develop a specific plan to avoid interference to these bands. The plan must include provisions for:
              
              (a) Providing notice to parties, including other Commission licensees that are authorized to operate in the same bands and geographic area as the planned experiment and, as appropriate, their end users;
              (b) Rapid identification, and elimination, of any harm the experiment may cause; and
              (c) Identifying an alternate means for accomplishing potentially-affected vital public safety functions during the experiment.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.313
              Innovation zones.
              (a) An innovation zone is a specified geographic location with pre-authorized boundary conditions (such as frequency band, maximum power, etc.) created by the Commission on its own motion or in response to a request from the public. Innovation zones will be announced via public notice and posted on the Commission's program experimental registration Web site.
              (b) A program experimental licensee may conduct experiments in an innovation zone consistent with the specified boundary conditions without specific authorization from the Commission. All licensees operating under this authority must comply with the requirements and limitations set forth for program licensees in this part, including providing notification of its intended operations on the program experimental registration Web site prior to operation.
            
          
          
            Subpart F—Medical Testing Experimental Radio Licenses
            
              § 5.401
              Applicable rules.
              In addition to the rules in this subpart, medical testing experimental applicants and licensees must follow the rules in subparts B and C of this part. In case of any conflict between the rules set forth in this subpart and the rules set forth in subparts B and C of this part, the rules in this subpart shall govern.
            
            
              § 5.402
              Eligibility and usage.
              (a) Eligibility for medical testing licenses is limited to health care facilities as defined in § 95.1103(b) of this chapter.
              (b) Medical testing experimental radio licenses are for testing in clinical trials medical devices that use RF wireless technology for diagnosis, treatment, or patient monitoring for the purposes of, but not limited to, assessing patient compatibility and usage issues, as well as operational, interference, and RF immunity issues. Medical testing is limited to testing equipment designed to comply with the rules in part 15, Radio Frequency Devices; part 18, Industrial, Scientific, and Medical Equipment; part 95, Personal Radio Services subpart H—Wireless Medical Telemetry Service; or part 95, subpart I—Medical Device Radiocommunication Service.
              (c) Marketing of devices (as defined in § 2.803(a) of this chapter) is permitted under this license as provided in § 5.602.
              [78 FR 25162, Apr. 29, 2013, as amended at 80 FR 52415, Aug. 31, 2015]
            
            
              § 5.403
              Frequencies.
              (a) Licensees may operate in any frequency band, including those above 38.6 GHz, except for frequency bands exclusively allocated to the passive services (including the radio astronomy service). In addition, licensees may not use any frequency or frequency band below 38.6 GHz that is listed in § 15.205(a) of this chapter.
              (b) Exception: Licensees may use frequencies listed in § 15.205(a) of this chapter if the device under test is designed to comply with all applicable service rules in part 18, Industrial, Scientific, and Medical Equipment; part 95, Personal Radio Services subpart H—Wireless Medical Telemetry Service; or part 95, subpart I—Medical Device Radiocommunication Service.
            
            
              § 5.404
              Area of operation.

              Applications must specify, and the Commission will grant authorizations for, a geographic area that is inclusive of an institution's real-property facilities where the experimentation will be conducted and that is under the applicant's control. Applications also may specify, and the Commission will grant authorizations for, defined geographic areas beyond the institution's real-property facilities that will be included in clinical trials and monitored by the licensee. In general, operations will be permitted where the likelihood of harmful interference being caused to authorized services is minimal.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.405
              Yearly report.
              Medical testing licensees must file a yearly report detailing the activity that has been performed under the license. This report is to be filed electronically to the Commission's program experimental registration Web site and must, at a minimum, include:
              (a) A list of each test performed and the testing period; and
              (b) A Description of each test, including equipment tested; and
              (c) The results of the test including any interference incidents and their resolution.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.406
              Responsible party, “stop-buzzer,” and notification requirements, and additional requirements related to safety of the public.
              (a) Medical testing licensees must identify a single point of contact responsible for all experiments conducted under the license and must also identify a “stop buzzer” point of contact for all experiments, consistent with subpart E, §§ 5.307 and 5.308.
              (b) Medical testing licensees must meet the notification and safety of the public requirements of subpart E, §§ 5.309 and 5.311.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.407
              Exemption from station identification requirement.
              Medical testing experimental licensees are exempt from complying with the station identification requirements of § 5.115.
            
          
          
            Subpart G—Compliance Testing Experimental Radio Licenses
            
              § 5.501
              Applicable rules.
              In addition to the rules in this subpart, compliance testing experimental applicants and licensees must follow the rules in subparts B and C of this part. In case of any conflict between the rules set forth in this subpart and the rules set forth in subparts B and C of this part, the rules in this subpart shall govern.
            
            
              § 5.502
              Eligibility.
              Compliance testing experimental radio licenses may be granted to those testing laboratories recognized by the FCC as being competent to perform measurements of equipment for equipment authorization.
            
            
              § 5.503
              Scope of testing activities.

              The authority of a compliance testing experimental license is limited to only those testing activities necessary for device certification (including antenna calibration, test site validation, proficiency testing, and testing in an Open Area Test Site); i.e., compliance testing experimental licensees are not authorized to conduct immunity testing.
            
            
              § 5.504
              Responsible party.
              Compliance testing licensees must identify a single point of contact responsible for all experiments conducted under the license, including ensuring compliance with all applicable FCC rules:
              (a) The responsible individual will serve as the initial point of contact for all matters involving interference resolution and must have the authority to discontinue any and all experiments being conducted under the license, if necessary.
              (b) The name of the responsible individual, along with contact information, such as a phone number and email address at which he or she can be reached at any time of the day, must be identified on the license application, and this information will be listed on the license. Licensees are required to keep this information current.
              [78 FR 25162, Apr. 29, 2013]
            
            
              § 5.505
              Exemption from station identification requirement.
              Compliance testing experimental licensees are exempt from complying with the station identification requirements of § 5.115.
            
          
          
            
            Subpart H—Product Development and Market Trials
            
              § 5.601
              Product development trials.
              Unless otherwise stated in the instrument of authorization, experimental radio licenses granted for the purpose of product development trials pursuant to § 5.3(k) are subject to the following conditions:
              (a) All transmitting and/or receiving equipment used in the study shall be owned by the licensee.
              (b) The licensee is responsible for informing all participants in the experiment that the operation of the service or device is being conducted under an experimental authorization and is strictly temporary.
              (c) Marketing of devices (as defined in § 2.803 of this chapter) or provision of services for hire is not permitted.
              (d) The size and scope of the experiment are subject to such limitations as the Commission may establish on a case-by-case basis. If the Commission subsequently determines that a product development trial is not so limited, the trial shall be immediately terminated.
              (e) Broadcast experimental station applicants and licensees must also meet the requirements of § 5.205.
            
            
              § 5.602
              Market trials.
              Unless otherwise stated in the instrument of authorization, experimental radio licenses granted for the purpose of market trials pursuant to § 5.3(k) are subject to the following conditions:
              (a) Marketing of devices (as defined in § 2.803 of this chapter) and provision of services for hire is permitted before the radio frequency device has been authorized by the Commission, subject to the ownership provisions in paragraph (d) of this section and provided that the device will be operated in compliance with existing Commission rules, waivers of such rules that are in effect at the time of operation, or rules that have been adopted by the Commission but that have not yet become effective.
              (b) The operation of all radio frequency devices that are included in a market trial must be authorized under this rule section, including those devices that are designed to operate under parts 15, 18, or 95 of this chapter.
              (c) If more than one entity will be responsible for conducting the same market trial e.g., manufacturer and service provider, each entity will be authorized under a separate license. If more than one licensee is authorized, the licensees or the Commission shall designate one as the responsible party for the trial.
              (d) All transmitting and/or receiving equipment used in the study shall be owned by the experimental licensees. Marketing of devices is only permitted as follows:
              (1) The licensees may sell equipment to each other, e.g., manufacturer to service provider,
              (2) The licensees may lease equipment to trial participants for purposes of the study, and
              (3) The number of devices to be marketed shall be the minimum quantity of devices necessary to conduct the market trial as approved by the Commission.
              (e) Licensees are required to ensure that trial devices are either rendered inoperable or retrieved by them from trial participants at the conclusion of the trial. Licensees are required to notify trial participants in advance that operation of the trial device is subject to this condition.
              (f) The size and scope of the experiment are subject to limitations as the Commission shall establish on a case-by-case basis. If the Commission subsequently determines that a market trial is not so limited, the trial shall be immediately terminated.
              (g) Broadcast experimental station applicants and licensees must also meet the requirements of § 5.205.
              [78 FR 25162, Apr. 29, 2013]
            
          
          
            Subpart I—Spectrum Horizons Experimental Radio Licenses
            
              Source:
              84 FR 25691, June 4, 2019, unless otherwise noted.
            
            
              § 5.701
              Applicable rules in this part.

              In addition to the rules in this subpart, Spectrum Horizons experimental radio station applicants and licensees shall follow the rules in subparts B and C of this part. In case of any conflict between the rules set forth in this subpart and the rules set forth in subparts B and C of this part, the rules in this subpart shall govern.
            
            
              § 5.702
              Licensing requirement—necessary showing.
              Each application must include a narrative statement describing in detail how its experiment could lead to the development of innovative devices and/or services on frequencies above 95 GHz and describe, as applicable, its plans for marketing such devices. This statement must sufficiently explain the proposed new technology/potential new service and incorporate an interference analysis that explains how the proposed experiment would not cause harmful interference to other services. The statement should include technical details, including the requested frequency band(s), maximum power, emission designators, area(s) of operation, and type(s) of device(s) to be used.
            
            
              § 5.703
              Responsible party.
              (a) Each Spectrum Horizons experimental radio applicant must identify a single point of contact responsible for all experiments conducted under the license and ensuring compliance with all applicable FCC rules.
              (b) The responsible individual will serve as the initial point of contact for all matters involving interference resolution and must have the authority to discontinue any and all experiments being conducted under the license, if necessary.
              (c) The license application must include the name of the responsible individual and contact information at which the person can be reached at any time of the day; this information will be listed on the license. Licensees are required to keep this information current.
            
            
              § 5.704
              Marketing of devices under Spectrum Horizons experimental radio licenses.
              Unless otherwise stated in the instrument of authorization, devices operating in accordance with a Spectrum Horizons experimental radio license may be marketed subject to the following conditions:
              (a) Marketing of devices (as defined in § 2.803 of this chapter) and provision of services for hire is permitted before the radio frequency device has been authorized by the Commission.
              (b) Licensees are required to ensure that experimental devices are either rendered inoperable or retrieved by them from trial participants at the conclusion of the trial. Licensees are required to notify experiment participants in advance of the trial that operation of the experimental device is subject to this condition. Each device sold under this program must be labeled as “Authorized Under An Experimental License and May be Subject to Further Conditions Including Termination of Operation” and carry a licensee assigned equipment ID number.
              (c) The size and scope of operations under a Spectrum Horizons experimental license are subject to limitations as the Commission shall establish on a case-by-case basis.
            
            
              § 5.705
              Interim report.
              Licensee must submit to the Commission an interim progress report 5 years after grant of its license. If a licensee requests non-disclosure of proprietary information, requests shall follow the procedures for submission set forth in § 0.459 of this chapter.
            
          
        
        
          Pt. 6
          PART 6—ACCESS TO TELECOMMUNICATIONS SERVICE, TELECOMMUNICATIONS EQUIPMENT AND CUSTOMER PREMISES EQUIPMENT BY PERSONS WITH DISABILITIES
          
            
              Subpart A—Scope—Who Must Comply With These Rules?
              Sec.
              6.1
              Applicability.
            
            
              Subpart B—Definitions
              6.3
              Definitions.
            
            
              Subpart C—Obligations—What Must Covered Entities Do?
              6.5
              General obligations.
              6.7
              Product design, development and evaluation.
              6.9
              Information pass through.
              6.11
              Information, documentation and training.
            
            
              
              Subpart D—Enforcement
              6.15
              Generally.
              6.16
              Informal or formal complaints.
            
          
          
            Authority:
            47 U.S.C. 151-154, 208, 255, and 303(r).
          
          
            Source:
            64 FR 63251, Nov. 19, 1999, unless otherwise noted.
          
          
            Subpart A—Scope—Who Must Comply With These Rules?
            
              § 6.1
              Applicability.
              The rules in this part apply to:
              (a) Any provider of telecommunications service;
              (b) Any manufacturer of telecommunications equipment or customer premises equipment;
              (c) Any telecommunications carrier;
              (d) Any provider of interconnected Voice over Internet Protocol (VoIP) service, as that term is defined in § 9.3 of this chapter; and
              (e) Any manufacturer of equipment or customer premises equipment that is specially designed to provide interconnected VoIP service and that is needed for the effective use of an interconnected VoIP service.
              [64 FR 63251, Nov. 19, 1999, as amended at 72 FR 43558, Aug. 6, 2007]
            
          
          
            Subpart B—Definitions
            
              § 6.3
              Definitions.
              (a) The term accessible shall mean that:
              (1) Input, control, and mechanical functions shall be locatable, identifiable, and operable in accordance with each of the following, assessed independently:
              (i) Operable without vision. Provide at least one mode that does not require user vision.
              (ii) Operable with low vision and limited or no hearing. Provide at least one mode that permits operation by users with visual acuity between 20/70 and 20/200, without relying on audio output.
              (iii) Operable with little or no color perception. Provide at least one mode that does not require user color perception.
              (iv) Operable without hearing. Provide at least one mode that does not require user auditory perception.
              (v) Operable with limited manual dexterity. Provide at least one mode that does not require user fine motor control or simultaneous actions.
              (vi) Operable with limited reach and strength. Provide at least one mode that is operable with user limited reach and strength.
              (vii) Operable with a Prosthetic Device. Controls shall be operable without requiring body contact or close body proximity.
              (viii) Operable without time-dependent controls. Provide at least one mode that does not require a response time or allows response time to be by-passed or adjusted by the user over a wide range.
              (ix) Operable without speech. Provide at least one mode that does not require user speech.
              (x) Operable with limited cognitive skills. Provide at least one mode that minimizes the cognitive, memory, language, and learning skills required of the user.
              (2) All information necessary to operate and use the product, including but not limited to, text, static or dynamic images, icons, labels, sounds, or incidental operating cues, comply with each of the following, assessed independently:
              (i) Availability of visual information. Provide visual information through at least one mode in auditory form.
              (ii) Availability of visual information for low vision users. Provide visual information through at least one mode to users with visual acuity between 20/70 and 20/200 without relying on audio.
              (iii) Access to moving text. Provide moving text in at least one static presentation mode at the option of the user.
              (iv) Availability of auditory information. Provide auditory information through at least one mode in visual form and, where appropriate, in tactile form.

              (v) Availability of auditory information for people who are hard of hearing. Provide audio or acoustic information, including any auditory feedback tones that are important for the use of the product, through at least one mode in enhanced auditory fashion (i.e., increased amplification, increased signal-to-noise ratio, or combination).
              
              (vi) Prevention of visually-induced seizures. Visual displays and indicators shall minimize visual flicker that might induce seizures in people with photosensitive epilepsy.
              (vii) Availability of audio cutoff. Where a product delivers audio output through an external speaker, provide an industry standard connector for headphones or personal listening devices (e.g., phone-like handset or earcup) which cuts off the speaker(s) when used.
              (viii) Non-interference with hearing technologies. Reduce interference to hearing technologies (including hearing aids, cochlear implants, and assistive listening devices) to the lowest possible level that allows a user to utilize the product.
              (ix) Hearing aid coupling. Where a product delivers output by an audio transducer which is normally held up to the ear, provide a means for effective wireless coupling to hearing aids.
              (3) Real-Time Text. Voice communication services subject to this part that are provided over wireless IP facilities and handsets and other text-capable end user devices used with such service that do not themselves provide TTY functionality, may provide TTY connectability and signal compatibility pursuant to paragraphs (b)(3) and (4) of this section, or support real-time text communications, in accordance with 47 CFR part 67.
              (b) The term compatibility shall mean compatible with peripheral devices and specialized customer premises equipment commonly used by individuals with disabilities to achieve accessibility to telecommunications services, and in compliance with the following provisions, as applicable:
              (1) External electronic access to all information and control mechanisms. Information needed for the operation of products (including output, alerts, icons, on-line help, and documentation) shall be available in a standard electronic text format on a cross-industry standard port and all input to and control of a product shall allow for real time operation by electronic text input into a cross-industry standard external port and in cross-industry standard format. The cross-industry standard port shall not require manipulation of a connector by the user.
              (2) Connection point for external audio processing devices. Products providing auditory output shall provide the auditory signal at a standard signal level through an industry standard connector.
              (3) TTY connectability. Products which provide a function allowing voice communication and which do not themselves provide a TTY functionality shall provide a standard non-acoustic connection point for TTYs. It shall also be possible for the user to easily turn any microphone on and off to allow the user to intermix speech with TTY use.
              (4) TTY signal compatibility. Products, including those providing voice communication functionality, shall support use of all cross-manufacturer non-proprietary standard signals used by TTYs.
              (5) TTY Support Exemption. Voice communication services subject to this part that are provided over wireless IP facilities and equipment used with such services are not required to provide TTY connectability and TTY signal compatibility if such services and equipment support real-time text, in accordance with 47 CFR part 67.
              (c) The term customer premises equipment shall mean equipment employed on the premises of a person (other than a carrier) to originate, route, or terminate telecommunications. For purposes of this part, the term customer premises equipment shall include equipment employed on the premises of a person (other than a carrier) that is specially designed to provide interconnected VoIP service and that is needed for the effective use of an interconnected VoIP service.
              (d) The term disability shall mean a physical or mental impairment that substantially limits one or more of the major life activities of an individual; a record of such an impairment; or being regarded as having such an impairment.
              (e) The term interconnected VoIP service shall have the same meaning as in § 9.3 of this chapter.
              (f) The term manufacturer shall mean an entity that makes or produces a product.
              
              (g) The term peripheral devices shall mean devices employed in connection with equipment covered by this part to translate, enhance, or otherwise transform telecommunications into a form accessible to individuals with disabilities.
              (h) The term readily achievable shall mean, in general, easily accomplishable and able to be carried out without much difficulty or expense. In determining whether an action is readily achievable, factors to be considered include:
              (1) The nature and cost of the action needed;
              (2) The overall financial resources of the manufacturer or service provider involved in the action (the covered entity); the number of persons employed by such manufacturer or service provider; the effect on expenses and resources, or the impact otherwise of such action upon the operations of the manufacturer or service provider;
              (3) If applicable, the overall financial resources of the parent of the entity; the overall size of the business of the parent entity with respect to the number of its employees; the number, type, and location of its facilities; and
              (4) If applicable, the type of operation or operations of the covered entity, including the composition, structure and functions of the workforce of such entity; and the geographic separateness, administrative or fiscal relationship of the covered entity in question to the parent entity.
              (i) The term specialized customer premises equipment shall mean customer premise equipment which is commonly used by individuals with disabilities to achieve access.
              (j) The term telecommunications equipment shall mean equipment, other than customer premises equipment, used by a carrier to provide telecommunications services, and includes software integral to such equipment (including upgrades). For purposes of this part, the term telecommunications equipment shall include equipment that is specially designed to provide interconnected VoIP service and that is needed for the effective use of an interconnected VoIP service as that term is defined in § 9.3 of this chapter.
              (k) The term telecommunications service shall mean the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used. For purposes of this part, the term telecommunications service shall include “interconnected VoIP service” as that term is defined in § 9.3 of this chapter.
              (l) The term usable shall mean that individuals with disabilities have access to the full functionality and documentation for the product, including instructions, product information (including accessible feature information), documentation, bills and technical support which is provided to individuals without disabilities.
              (m) The term real-time text shall have the meaning set forth in § 67.1 of this chapter.
              (n) The term text-capable end user device means customer premises equipment that is able to send, receive, and display text.
              [64 FR 63251, Nov. 19, 1999, as amended at 72 FR 43558, Aug. 6, 2007; 82 FR 7706, Jan. 23, 2017]
            
          
          
            Subpart C—Obligations—What Must Covered Entities Do?
            
              § 6.5
              General obligations.
              (a) Obligation of Manufacturers. (1) A manufacturer of telecommunications equipment or customer premises equipment shall ensure that the equipment is designed, developed and fabricated so that the telecommunications functions of the equipment are accessible to and usable by individuals with disabilities, if readily achievable.
              (2) Whenever the requirements of paragraph (a)(1) of this section are not readily achievable, the manufacturer shall ensure that the equipment is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.
              (b) Obligation of Service Providers. (1) A provider of a telecommunications service shall ensure that the service is accessible to and usable by individuals with disabilities, if readily achievable.
              
              (2) Whenever the requirements of paragraph (b)(1) of this section are not readily achievable, the service provider shall ensure that the service is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.
              (c) Obligation of Telecommunications Carriers. Each telecommunications carrier must not install network features, functions, or capabilities that do not comply with the guidelines and standards established pursuant to this part or part 7 of this chapter.
            
            
              § 6.7
              Product design, development, and evaluation.
              (a) Manufacturers and service providers shall evaluate the accessibility, usability, and compatibility of equipment and services covered by this part and shall incorporate such evaluation throughout product design, development, and fabrication, as early and consistently as possible. Manufacturers and service providers shall identify barriers to accessibility and usability as part of such a product design and development process.
              (b) In developing such a process, manufacturers and service providers shall consider the following factors, as the manufacturer deems appropriate:
              (1) Where market research is undertaken, including individuals with disabilities in target populations of such research;
              (2) Where product design, testing, pilot demonstrations, and product trials are conducted, including individuals with disabilities in such activities;
              (3) Working cooperatively with appropriate disability-related organizations; and
              (4) Making reasonable efforts to validate any unproven access solutions through testing with individuals with disabilities or with appropriate disability-related organizations that have established expertise with individuals with disabilities.
            
            
              § 6.9
              Information pass through.
              Telecommunications equipment and customer premises equipment shall pass through cross-manufacturer, non-proprietary, industry-standard codes, translation protocols, formats or other information necessary to provide telecommunications in an accessible format, if readily achievable. In particular, signal compression technologies shall not remove information needed for access or shall restore it upon decompression.
            
            
              § 6.11
              Information, documentation, and training.
              (a) Manufacturers and service providers shall ensure access to information and documentation it provides to its customers, if readily achievable. Such information and documentation includes user guides, bills, installation guides for end-user installable devices, and product support communications, regarding both the product in general and the accessibility features of the product. Manufacturers shall take such other readily achievable steps as necessary including:
              (1) Providing a description of the accessibility and compatibility features of the product upon request, including, as needed, in alternate formats or alternate modes at no additional charge;
              (2) Providing end-user product documentation in alternate formats or alternate modes upon request at no additional charge; and
              (3) Ensuring usable customer support and technical support in the call centers and service centers which support their products at no additional charge.
              (b) Manufacturers and service providers shall include in general product information the contact method for obtaining the information required by paragraph (a) of this section.
              (c) In developing, or incorporating existing training programs, manufacturers and service providers, shall consider the following topics:
              (1) Accessibility requirements of individuals with disabilities;
              (2) Means of communicating with individuals with disabilities;
              (3) Commonly used adaptive technology used with the manufacturer's products;
              (4) Designing for accessibility; and
              (5) Solutions for accessibility and compatibility.
              [64 FR 63251, Nov. 19, 1999, as amended at 72 FR 43558, Aug. 6, 2007; 73 FR 21252, Apr. 21, 2008]
            
          
          
            
            Subpart D—Enforcement
            
              § 6.15
              Generally.
              (a) All manufacturers of telecommunications equipment or customer premises equipment and all providers of telecommunications services, as defined under this subpart are subject to the enforcement provisions specified in the Act and the rules in this chapter.
              (b) For purposes of §§ 6.15-6.16, the term “manufacturers” shall denote manufacturers of telecommunications equipment or customer premises equipment and the term “providers” shall denote providers of telecommunications services.
              [83 FR 44842, Sept. 4, 2018]
            
            
              § 6.16
              Informal or formal complaints.
              Any person may file either a formal or informal complaint against a manufacturer or provider alleging violations of section 255 of the Act or this part subject to the enforcement requirements set forth in §§ 14.30 through 14.38 of this chapter.
              [83 FR 44842, Sept. 4, 2018]
            
          
        
        
          Pt. 7
          PART 7—ACCESS TO VOICEMAIL AND INTERACTIVE MENU SERVICES AND EQUIPMENT BY PEOPLE WITH DISABILITIES
          
            
              Subpart A—Scope—Who Must Comply With These Rules?
              Sec.
              7.1
              Who must comply with these rules?
            
            
              Subpart B—Definitions
              7.3
              Definitions.
            
            
              Subpart C—Obligations—What must Covered Entities do?
              7.5
              General obligations.
              7.7
              Product design, development and evaluation.
              7.9
              Information pass through.
              7.11
              Information, documentation and training.
            
            
              Subpart D—Enforcement
              7.15
              Generally.
              7.16
              Informal or formal complaints.
            
          
          
            Authority:
            47 U.S.C. 151-154, 208, 255, and 303(r).
          
          
            Source:
            64 FR 63255, Nov. 19, 1999, unless otherwise noted.
          
          
            Subpart A—Scope—Who Must Comply With These Rules?
            
              § 7.1
              Who must comply with these rules?
              The rules in this part apply to:
              (a) Any provider of voicemail or interactive menu service;
              (b) Any manufacturer of telecommunications equipment or customer premises equipment which performs a voicemail or interactive menu function.
            
          
          
            Subpart B—Definitions
            
              § 7.3
              Definitions.
              (a) The term accessible shall mean that:
              (1) Input, control, and mechanical functions shall be locatable, identifiable, and operable in accordance with each of the following, assessed independently:
              (i) Operable without vision. Provide at least one mode that does not require user vision.
              (ii) Operable with low vision and limited or no hearing. Provide at least one mode that permits operation by users with visual acuity between 20/70 and 20/200, without relying on audio output.
              (iii) Operable with little or no color perception. Provide at least one mode that does not require user color perception.
              (iv) Operable without hearing. Provide at least one mode that does not require user auditory perception.
              (v) Operable with limited manual dexterity. Provide at least one mode that does not require user fine motor control or simultaneous actions.
              (vi) Operable with limited reach and strength. Provide at least one mode that is operable with user limited reach and strength.
              (vii) Operable with a Prosthetic Device. Controls shall be operable without requiring body contact or close body proximity.

              (viii) Operable without time-dependent controls. Provide at least one mode that does not require a response time or allows a response to be by-passed or adjusted by the user over a wide range.
              (ix) Operable without speech. Provide at least one mode that does not require user speech.
              (x) Operable with limited cognitive skills. Provide at least one mode that minimizes the cognitive, memory, language, and learning skills required of the user.
              (2) All information necessary to operate and use the product, including but not limited to, text, static or dynamic images, icons, labels, sounds, or incidental operating cues, comply with each of the following, assessed independently:
              (i) Availability of visual information. Provide visual information through at least one mode in auditory form.
              (ii) Availability of visual information for low vision users. Provide visual information through at least one mode to users with visual acuity between 20/70 and 20/200 without relying on audio.
              (iii) Access to moving text. Provide moving text in at least one static presentation mode at the option of the user.
              (iv) Availability of auditory information. Provide auditory information through at least one mode in visual form and, where appropriate, in tactile form.

              (v) Availability of auditory information for people who are hard of hearing. Provide audio or acoustic information, including any auditory feedback tones that are important for the use of the product, through at least one mode in enhanced auditory fashion (i.e., increased amplification, increased signal-to-noise ratio, or combination).
              (vi) Prevention of visually-induced seizures. Visual displays and indicators shall minimize visual flicker that might induce seizures in people with photosensitive epilepsy.
              (vii) Availability of audio cutoff. Where a product delivers audio output through an external speaker, provide an industry standard connector for headphones or personal listening devices (e.g., phone-like handset or earcup) which cuts off the speaker(s) when used.
              (viii) Non-interference with hearing technologies. Reduce interference to hearing technologies (including hearing aids, cochlear implants, and assistive listening devices) to the lowest possible level that allows a user to utilize the product.
              (ix) Hearing aid coupling. Where a product delivers output by an audio transducer which is normally held up to the ear, provide a means for effective wireless coupling to hearing aids.
              (3) Real-Time Text. Voice communication services subject to this part that are provided over wireless IP facilities and handsets and other text-capable end user devices used with such service that do not themselves provide TTY functionality, may provide TTY connectability and signal compatibility pursuant to paragraphs (b)(3) and (4) of this section, or support real-time text communications, in accordance with 47 CFR part 67.
              (b) The term compatibility shall mean compatible with peripheral devices and specialized customer premises equipment commonly used by individuals with disabilities to achieve accessibility to voicemail and interactive menus, and in compliance with the following provisions, as applicable:
              (1) External electronic access to all information and control mechanisms. Information needed for the operation of products (including output, alerts, icons, on-line help, and documentation) shall be available in a standard electronic text format on a cross-industry standard port and all input to and control of a product shall allow for real time operation by electronic text input into a cross-industry standard external port and in cross-industry standard format. The cross-industry standard port shall not require manipulation of a connector by the user.
              (2) Connection point for external audio processing devices. Products providing auditory output shall provide the auditory signal at a standard signal level through an industry standard connector.

              (3) TTY connectability. Products which provide a function allowing voice communication and which do not themselves provide a TTY functionality shall provide a standard non-acoustic connection point for TTYs. It shall also be possible for the user to easily turn any microphone on and off to allow the user to intermix speech with TTY use.
              (4) TTY signal compatibility. Products, including those providing voice communication functionality, shall support use of all cross-manufacturer non-proprietary standard signals used by TTYs.
              (5) TTY Support Exemption. Voice communication services subject to this part that are offered over wireless IP facilities and equipment used with such services are not required to provide TTY connectability and TTY signal compatibility if such services and equipment support real-time text, in accordance with 47 CFR part 67.
              (c) The term customer premises equipment shall mean equipment employed on the premises of a person (other than a carrier) to originate, route, or terminate telecommunications.
              (d) The term disability shall mean a physical or mental impairment that substantially limits one or more of the major life activities of an individual; a record of such an impairment; or being regarded as having such an impairment.
              (e) The term interactive menu shall mean a feature that allows a service provider or operator of CPE to transmit information to a caller in visual and/or audible format for the purpose of management, control, or operations of a telecommunications system or service; and/or to request information from the caller in visual and/or audible format for the purpose of management, control, or operations of a telecommunications system or service; and/or to receive information from the caller in visual and/or audible format in response to a request, for the purpose of management, control, or operations of a telecommunications system or service. This feature, however, does not include the capability for generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via telecommunications for any purpose other than management, control, or operations of a telecommunications system or service.
              (f) The term manufacturer shall mean an entity that makes or produces a product.
              (g) The term peripheral devices shall mean devices employed in connection with equipment covered by this part to translate, enhance, or otherwise transform telecommunications into a form accessible to individuals with disabilities.
              (h) The term readily achievable shall mean, in general, easily accomplishable and able to be carried out without much difficulty or expense. In determining whether an action is readily achievable, factors to be considered include:
              (1) The nature and cost of the action needed;
              (2) The overall financial resources of the manufacturer or service provider involved in the action (the covered entity); the number of persons employed by such manufacturer or service provider; the effect on expenses and resources, or the impact otherwise of such action upon the operations of the manufacturer or service provider;
              (3) If applicable, the overall financial resources of the parent of the covered entity; the overall size of the business of the parent of the covered entity with respect to the number of its employees; the number, type, and location of its facilities; and
              (4) If applicable, the type of operation or operations of the covered entity, including the composition, structure and functions of the workforce of such entity; and the geographic separateness, administrative or fiscal relationship of covered entity in question to the parent entity.
              (i) The term specialized customer premises equipment shall mean customer premise equipment which is commonly used by individuals with disabilities to achieve access.
              (j) The term telecommunications equipment shall mean equipment, other than customer premises equipment, used by a carrier to provide telecommunications services, and includes software integral to such equipment (including upgrades).
              (k) The term telecommunications service shall mean the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.
              
              (l) The term usable shall mean that individuals with disabilities have access to the full functionality and documentation for the product, including instructions, product information (including accessible feature information), documentation, bills and technical support which is provided to individuals without disabilities.
              (m) The term Voicemail shall mean the capability of answering calls and recording incoming messages when a line is busy or does not answer within a pre-specified amount of time or number of rings; receiving those messages at a later time; and may also include the ability to determine the sender and time of transmission without hearing the entire message; the ability to forward the message to another voice massaging customer, with and/or without an appended new message; the ability for the sender to confirm receipt of a message; the ability to send, receive, and/or store facsimile messages; and possibly other features.
              (n) The term real-time text shall have the meaning set forth in § 67.1 of this chapter.
              (o) The term text-capable end user device means customer premises equipment that is able to send, receive, and display text.
              [64 FR 63255, Nov. 19, 1999, as amended at 82 FR 7706, Jan. 23, 2017]
            
          
          
            Subpart C—Obligations—What Must Covered Entities Do?
            
              § 7.5
              General Obligations.
              (a) Obligation of Manufacturers. (1) A manufacturer of telecommunications equipment or customer premises equipment covered by this part shall ensure that the equipment is designed, developed and fabricated so that the voicemail and interactive menu functions are accessible to and usable by individuals with disabilities, if readily achievable;
              (2) Whenever the requirements of paragraph (a)(1) of this section are not readily achievable, the manufacturer shall ensure that the equipment is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.
              (b) Obligation of Service Providers. (1) A provider of voicemail or interactive menu shall ensure that the service is accessible to and usable by individuals with disabilities, if readily achievable.
              (2) Whenever the requirements of paragraph (a)(1) of this section are not readily achievable, the service provider shall ensure that the service is compatible with existing peripheral devices or specialized customer premises equipment commonly used by individuals with disabilities to achieve access, if readily achievable.
            
            
              § 7.7
              Product design, development, and evaluation.
              (a) Manufacturers and service providers shall evaluate the accessibility, usability, and compatibility of equipment and services covered by this part and shall incorporate such evaluation throughout product design, development, and fabrication, as early and consistently as possible. Manufacturers and service providers shall identify barriers to accessibility and usability as part of such a product design and development process.
              (b) In developing such a process, manufacturers and service providers shall consider the following factors, as the manufacturer deems appropriate:
              (1) Where market research is undertaken, including individuals with disabilities in target populations of such research;
              (2) Where product design, testing, pilot demonstrations, and product trials are conducted, including individuals with disabilities in such activities;
              (3) Working cooperatively with appropriate disability-related organizations; and
              (4) Making reasonable efforts to validate any unproven access solutions through testing with individuals with disabilities or with appropriate disability-related organizations that have established expertise with individuals with disabilities.
            
            
              § 7.9
              Information pass through.

              Telecommunications equipment and customer premises equipment shall pass through cross-manufacturer, non-proprietary, industry-standard codes, translation protocols, formats or other information necessary to provide telecommunications in an accessible format, if readily achievable. In particular, signal compression technologies shall not remove information needed for access or shall restore it upon decompression.
            
            
              § 7.11
              Information, documentation, and training.
              (a) Manufacturers and service providers shall ensure access to information and documentation it provides to its customers, if readily achievable. Such information and documentation includes user guides, bills, installation guides for end-user installable devices, and product support communications, regarding both the product in general and the accessibility features of the product. Manufacturers shall take such other readily achievable steps as necessary including:
              (1) Providing a description of the accessibility and compatibility features of the product upon request, including, as needed, in alternate formats or alternate modes at no additional charge;
              (2) Providing end-user product documentation in alternate formats or alternate modes upon request at no additional charge; and
              (3) Ensuring usable customer support and technical support in the call centers and service centers which support their products at no additional charge.
              (b) Manufacturers and service providers shall include in general product information the contact method for obtaining the information required by paragraph (a) of this section.
              (c) In developing, or incorporating existing training programs, manufacturers and service providers shall consider the following topics:
              (1) Accessibility requirements of individuals with disabilities;
              (2) Means of communicating with individuals with disabilities;
              (3) Commonly used adaptive technology used with the manufacturer's products;
              (4) Designing for accessibility; and
              (5) Solutions for accessibility and compatibility.
            
          
          
            Subpart D—Enforcement
            
              § 7.15
              Generally.
              (a) For purposes of §§ 7.15 through 7.16, the term “manufacturers” shall denote any manufacturer of telecommunications equipment or customer premises equipment which performs a voicemail or interactive menu function.
              (b) All manufacturers of telecommunications equipment or customer premises equipment and all providers of voicemail and interactive menu services, as defined under this subpart, are subject to the enforcement provisions specified in the Act and the rules in this chapter.
              (c) The term “provider” shall denote any provider of voicemail or interactive menu service.
              [83 FR 44842, Sept. 4, 2018]
            
            
              § 7.16
              Informal or formal complaints.
              Any person may file either a formal or informal complaint against a manufacturer or provider alleging violations of section 255 or this part subject to the enforcement requirements set forth in §§ 14.30 through 14.38 of this chapter.
              [83 FR 44842, Sept. 4, 2018]
            
          
        
        
          Pt. 8
          Part 8—INTERNET FREEDOM
          
            Sec.
            8.1
            Transparency.
          
          
            Authority:
            47 U.S.C. 154, 201(b), 257, and 303(r).
          
          
            Source:
            76 FR 59232, Sept. 23, 2011, unless otherwise noted.
          
          
            § 8.1
            Transparency.

            (a) Any person providing broadband internet access service shall publicly disclose accurate information regarding the network management practices, performance characteristics, and commercial terms of its broadband internet access services sufficient to enable consumers to make informed choices regarding the purchase and use of such services and entrepreneurs and other small businesses to develop, market, and maintain internet offerings. Such disclosure shall be made via a publicly available, easily accessible website or through transmittal to the Commission.
            (b) Broadband internet access service is a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service. This term also encompasses any service that the Commission finds to be providing a functional equivalent of the service described in the previous sentence or that is used to evade the protections set forth in this part.
            (c) A network management practice is reasonable if it is appropriate and tailored to achieving a legitimate network management purpose, taking into account the particular network architecture and technology of the broadband internet access service.
            [83 FR 7922, Feb. 22, 2018]
          
        
        
          Pt. 9
          PART 9—911 REQUIREMENTS
          
            
              Subpart A—Purpose and Definitions
              Sec.
              9.1
              Purpose.
              9.2
              [Reserved]
              9.3
              Definitions.
            
            
              Subpart B—Telecommunications Carriers
              9.4
              Obligation to transmit 911 calls.
              9.5
              Transition to 911 as the universal emergency telephone number.
              9.6
              Obligation for providing a permissive dialing period.
              9.7
              Obligation for providing an intercept message.
              9.8
              Obligation of fixed telephony providers to convey dispatchable location.
            
            
              Subpart C—Commercial Mobile Radio Service
              9.9
              Definitions.
              9.10
              911 Service.
            
            
              Subpart D—Interconnected Voice over Internet Protocol Services
              9.11
              E911 Service.
              9.12
              Access to 911 and E911 service capabilities.
            
            
              Subpart E—Telecommunications Relay Services for Persons With Disabilities
              9.13
              Jurisdiction.
              9.14
              Emergency calling requirements.
            
            
              Subpart F—Multi-Line Telephone Systems
              9.15
              Applicability.
              9.16
              General obligations—direct 911 dialing, notification, and dispatchable location.
              9.17
              Enforcement, compliance date, State law.
            
            
              Subpart G—Mobile-Satellite Service
              9.18
              Emergency Call Center service.
            
            
              Subpart H—Resiliency, Redundancy, and Reliability of 911 Communications
              9.19
              Reliability of covered 911 service providers.
              9.20
              Backup power obligations.
            
          
          
            Authority:
            47 U.S.C. 151-154, 152(a), 155(c), 157, 160, 201, 202, 208, 210, 214, 218, 219, 222, 225, 251(e), 255, 301, 302, 303, 307, 308, 309, 310, 316, 319, 332, 403, 405, 605, 610, 615, 615 note, 615a, 615b, 615c, 615a-1, 616, 620, 621, 623, 623 note, 721, and 1471, unless otherwise noted.
          
          
            Source:
            84 FR 66760, Dec. 5, 2019, unless otherwise noted.
          
          
            Subpart A—Purpose and Definitions
            
              § 9.1
              Purpose.
              The purpose of this part is to set forth the 911 and E911 service requirements and conditions applicable to telecommunications carriers (subpart B); commercial mobile radio service (CMRS) providers (subpart C); interconnected Voice over Internet Protocol (VoIP) providers (subpart D); providers of telecommunications relay services (TRS) for persons with disabilities (subpart E); multi-line telephone systems (MLTS) (subpart F); and Mobile-Satellite Service (MSS) providers (subpart G). The rules in this part also include requirements to help ensure the resiliency, redundancy, and reliability of communications systems, particularly 911 and E911 networks and/or systems (subpart H).
            
            
              § 9.2
              [Reserved]
            
            
              § 9.3
              Definitions.

              Terms with definitions including the “(RR)” designation are defined in the same way in § 2.1 of this chapter and in the Radio Regulations of the International Telecommunication Union.
              
                911 calls. Any call initiated by an end user by dialing 911 for the purpose of accessing an emergency service provider. For wireless carriers, all 911 calls include those they are required to transmit pursuant to subpart C of this part.
              
                Alternative location information. Location information (which may be coordinate-based) sufficient to identify the caller's civic address and approximate in-building location, including floor level, in large buildings.
              
                Appropriate local emergency authority. An emergency answering point that has not been officially designated as a Public Safety Answering Point (PSAP), but has the capability of receiving 911 calls and either dispatching emergency services personnel or, if necessary, relaying the call to another emergency service provider. An appropriate local emergency authority may include, but is not limited to, an existing local law enforcement authority, such as the police, county sheriff, local emergency medical services provider, or fire department.
              
                Automated dispatchable location. Automatic generation of dispatchable location.
              
                Automatic Location Information (ALI). Information transmitted while providing E911 service that permits emergency service providers to identify the geographic location of the calling party.
              
                Automatic Number Identification (ANI). For 911 systems, the Automatic Number Identification (ANI) identifies the calling party and may be used as the callback number.
              
                Commercial mobile radio service (CMRS). A mobile service that is:
              (1)(i) Provided for profit, i.e., with the intent of receiving compensation or monetary gain;
              (ii) An interconnected service; and
              (iii) Available to the public, or to such classes of eligible users as to be effectively available to a substantial portion of the public; or
              (2) The functional equivalent of such a mobile service described in paragraph (1) of this definition.
              (3) A variety of factors may be evaluated to make a determination whether the mobile service in question is the functional equivalent of a commercial mobile radio service, including: Consumer demand for the service to determine whether the service is closely substitutable for a commercial mobile radio service; whether changes in price for the service under examination, or for the comparable commercial mobile radio service, would prompt customers to change from one service to the other; and market research information identifying the targeted market for the service under review.
              (4) Unlicensed radio frequency devices under part 15 of this chapter are excluded from this definition of Commercial mobile radio service.
              
                Common carrier or carrier. Any common carrier engaged in interstate Communication by wire or radio as defined in section 3(h) of the Communications Act of 1934, as amended (the Act), and any common carrier engaged in intrastate communication by wire or radio, notwithstanding sections 2(b) and 221(b) of the Act. Communications assistant (CA). A person who transliterates or interprets conversation between two or more end users of TRS.
              
                Configured. The settings or configurations for a particular MLTS installation have been implemented so that the MLTS is fully capable when installed of dialing 911 directly and providing MLTS notification as required under the statute and rules. This does not preclude the inclusion of additional dialing patterns to reach 911. However, if the system is configured with these additional dialing patterns, they must be in addition to the default direct dialing pattern.
              
                Designated PSAP. The Public Safety Answering Point (PSAP) designated by the local or state entity that has the authority and responsibility to designate the PSAP to receive wireless 911 calls.
              
                Dispatchable location. A location delivered to the PSAP with a 911 call that consists of the validated street address of the calling party, plus additional information such as suite, apartment or similar information necessary to adequately identify the location of the calling party, except for Commercial Mobile Radio Service providers, which shall convey the location information required by subpart C of this part.
              
                Earth station. A station located either on the Earth's surface or within the major portion of the Earth's atmosphere intended for communication:
              (1) With one or more space stations; or
              (2) With one or more stations of the same kind by means of one or more reflecting satellites or other objects in space. (RR)
              
                Emergency Call Center. A facility that subscribers of satellite commercial mobile radio services call when in need of emergency assistance by dialing “911” on their mobile earth station terminals.
              
                Feeder link. A radio link from a fixed earth station at a given location to a space station, or vice versa, conveying information for a space radiocommunication service other than the Fixed-Satellite Service. The given location may be at a specified fixed point or at any fixed point within specified areas. (RR)
              
                Fixed-Satellite Service (FSS). A radiocommunication service between earth stations at given positions, when one or more satellites are used; the given position may be a specified fixed point or any fixed point within specified areas; in some cases this service includes satellite-to-satellite links, which may also be operated in the inter-satellite service; the Fixed-Satellite Service may also include feeder links of other space radiocommunication services. (RR)
              
                Handset-based location technology. A method of providing the location of wireless 911 callers that requires the use of special location-determining hardware and/or software in a portable or mobile phone. Handset-based location technology may also employ additional location-determining hardware and/or software in the CMRS network and/or another fixed infrastructure.
              
                iTRS access technology. Any equipment, software, or other technology issued, leased, or provided by an internet-based TRS provider that can be used to make and receive an internet-based TRS call.
              
                Improvement to the hardware or software of the system. An improvement to the hardware or software of the MLTS, including upgrades to the core systems of the MLTS, as well as substantial upgrades to the software and any software upgrades requiring a significant purchase.
              
                Interconnected VoIP service. (1) An interconnected Voice over Internet Protocol (VoIP) service is a service that:
              (i) Enables real-time, two-way voice communications;
              (ii) Requires a broadband connection from the user's location;
              (iii) Requires internet protocol-compatible customer premises equipment (CPE); and
              (iv) Permits users generally to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.
              (2) Notwithstanding the foregoing, solely for purposes of compliance with the Commission's 911 obligations, an interconnected VoIP service includes a service that fulfills each of paragraphs (1)(i) through (iii) of this definition and permits users generally to terminate calls to the public switched telephone network.
              
                Internet-based TRS (iTRS). A telecommunications relay service (TRS) in which an individual with a hearing or a speech disability connects to a TRS communications assistant using an Internet Protocol-enabled device via the internet, rather than the public switched telephone network. Except as authorized or required by the Commission, internet-based TRS does not include the use of a text telephone (TTY) or RTT over an interconnected voice over Internet Protocol service.
              
                Internet Protocol Captioned Telephone Service (IP CTS). A telecommunications relay service that permits an individual who can speak but who has difficulty hearing over the telephone to use a telephone and an Internet Protocol-enabled device via the internet to simultaneously listen to the other party and read captions of what the other party is saying. With IP CTS, the connection carrying the captions between the relay service provider and the relay service user is via the internet, rather than the public switched telephone network.
              
                Internet Protocol Relay Service (IP Relay). A telecommunications relay service that permits an individual with a hearing or a speech disability to communicate in text using an Internet Protocol-enabled device via the internet, rather than using a text telephone (TTY) and the public switched telephone network.
              
                Location-capable handsets. Portable or mobile phones that contain special location-determining hardware and/or software, which is used by a licensee to locate 911 calls.
              
                MLTS notification. An MLTS feature that can send notice to a central location at the facility where the system is installed or to another person or organization regardless of location. Examples of notification include conspicuous on-screen messages with audible alarms for security desk computers using a client application, text messages for smartphones, and email for administrators. Notification shall include, at a minimum, the following information:
              (1) The fact that a 911 call has been made;
              (2) A valid callback number; and
              (3) The information about the caller's location that the MLTS conveys to the public safety answering point (PSAP) with the call to 911; provided, however, that the notification does not have to include a callback number or location information if it is technically infeasible to provide this information.
              
                Mobile Earth Station. An earth station in the Mobile-Satellite Service intended to be used while in motion or during halts at unspecified points. (RR)
              
                Mobile-Satellite Service (MSS). (1) A radiocommunication service:
              (i) Between mobile earth stations and one or more space stations, or between space stations used by this service; or
              (ii) Between mobile earth stations, by means of one or more space stations.
              (2) This service may also include feeder links necessary for its operation. (RR)
              
                Mobile service. A radio communication service carried on between mobile stations or receivers and land stations, and by mobile stations communicating among themselves, and includes:
              (1) Both one-way and two-way radio communications services;
              (2) A mobile service which provides a regularly interacting group of base, mobile, portable, and associated control and relay stations (whether licensed on an individual, cooperative, or multiple basis) for private one-way or two-way land mobile radio communications by eligible users over designated areas of operation; and
              (3) Any service for which a license is required in a personal communications service under part 24 of this chapter.
              
                Network-based location technology. A method of providing the location of wireless 911 callers that employs hardware and/or software in the CMRS network and/or another fixed infrastructure, and does not require the use of special location-determining hardware and/or software in the caller's portable or mobile phone.
              
                Multi-line telephone system or MLTS. A system comprised of common control units, telephone sets, control hardware and software and adjunct systems, including network and premises based systems, such as Centrex and VoIP, as well as PBX, Hybrid, and Key Telephone Systems (as classified by the Commission under part 68 of title 47, Code of Federal Regulations), and includes systems owned or leased by governmental agencies and non-profit entities, as well as for profit businesses.
              
                Non-English language relay service. A telecommunications relay service that allows persons with hearing or speech disabilities who use languages other than English to communicate with voice telephone users in a shared language other than English, through a CA who is fluent in that language.
              
                On-premises. In the context of a multi-line telephone system, within the fixed property (e.g. building(s), facilities, or campus) and under the operational control of a single administrative authority.
              
                Person engaged in the business of installing an MLTS. A person that configures the MLTS or performs other tasks involved in getting the system ready to operate. These tasks may include, but are not limited to, establishing the dialing pattern for emergency calls, determining how calls will route to the Public Switched Telephone Network (PSTN), and determining where the MLTS will interface with the PSTN. These tasks are performed when the system is initially installed, but they may also be performed on a more or less regular basis by the MLTS operator as the communications needs of the enterprise change. The MLTS installer may be the MLTS manager or a third party acting on behalf of the manager.
              
                Person engaged in the business of managing an MLTS. The entity that is responsible for controlling and overseeing implementation of the MLTS after installation. These responsibilities include determining how lines should be distributed (including the adding or moving of lines), assigning and reassigning telephone numbers, and ongoing network configuration.
              
                Person engaged in the business of manufacturing, importing, selling, or leasing an MLTS. A person that manufactures, imports, sells, or leases an MLTS.
              
                Person engaged in the business of operating an MLTS. A person responsible for the day-to-day operations of the MLTS.
              
                Pre-configured. An MLTS that comes equipped with hardware and/or software capable of establishing a setting that enables users to directly dial 911 as soon as the system is able to initiate calls to the public switched telephone network, so long as the MLTS is installed and operated properly. This does not preclude the inclusion of additional dialing patterns to reach 911. However, if the system is configured with these additional dialing patterns, they must be in addition to the default direct dialing pattern.
              
                Private mobile radio service. A mobile service that meets neither the paragraph (1) nor paragraph (2) in the definition of commercial mobile radio service in this section. A mobile service that does not meet paragraph (1) in the definition of commercial mobile radio service in this section is presumed to be a private mobile radio service. Private mobile radio service includes the following:
              (1) Not-for-profit land mobile radio and paging services that serve the licensee's internal communications needs as defined in part 90 of this chapter. Shared-use, cost-sharing, or cooperative arrangements, multiple licensed systems that use third party managers or users combining resources to meet compatible needs for specialized internal communications facilities in compliance with the safeguards of § 90.179 of this chapter are presumptively private mobile radio services;
              (2) Mobile radio service offered to restricted classes of eligible users. This includes entities eligible in the Public Safety Radio Pool and Radiolocation service.
              (3) 220-222 MHz land mobile service and Automatic Vehicle Monitoring systems (part 90 of this chapter) that do not offer interconnected service or that are not-for-profit; and
              (4) Personal Radio Services under part 95 of this chapter (General Mobile Services, Radio Control Radio Services, and Citizens Band Radio Services); Maritime Service Stations (excluding Public Coast stations) (part 80 of this chapter); and Aviation Service Stations (part 87 of this chapter).
              
                Pseudo Automatic Number Identification (Pseudo-ANI). A number, consisting of the same number of digits as ANI, that is not a North American Numbering Plan telephone directory number and may be used in place of an ANI to convey special meaning. The special meaning assigned to the pseudo-ANI is determined by agreements, as necessary, between the system originating the call, intermediate systems handling and routing the call, and the destination system.
              
                Public safety answering point or PSAP. An answering point that has been designated to receive 911 calls and route them to emergency services personnel.
              
                Public Switched Network. Any common carrier switched network, whether by wire or radio, including local exchange carriers, interexchange carriers, and mobile service providers, that uses the North American Numbering Plan in connection with the provision of switched services.
              
                Real-Time Text (RTT). Text communications that are transmitted over Internet Protocol (IP) networks immediately as they are created, e.g., on a character-by-character basis.
              
                Registered internet-based TRS user. An individual that has registered with a VRS, IP Relay, or IP CTS provider as described in § 64.611.
              
                Registered Location. The most recent information obtained by a provider of interconnected VoIP service or telecommunications relay services (TRS), as applicable, that identifies the physical location of an end user.
              
                Space station. A station located on an object which is beyond, is intended to go beyond, or has been beyond, the major portion of the Earth's atmosphere. (RR)
              
                Speech-to-speech relay service (STS). A telecommunications relay service that allows individuals with speech disabilities to communicate with voice telephone users through the use of specially trained CAs who understand the speech patterns of persons with speech disabilities and can repeat the words spoken by that person.
              
                Statewide default answering point. An emergency answering point designated by the State to receive 911 calls for either the entire State or those portions of the State not otherwise served by a local PSAP.
              
                Station. A station equipped to engage in radio communication or radio transmission of energy (47 U.S.C. 153(k)).
              
                Telecommunications relay services (TRS). Telephone transmission services that provide the ability for an individual who has a hearing or speech disability to engage in communication by wire or radio with a hearing individual in a manner that is functionally equivalent to the ability of an individual who does not have a hearing or speech disability to communicate using voice communication services by wire or radio. Such term includes services that enable two-way communication between an individual who uses a text telephone or other nonvoice terminal device and an individual who does not use such a device, speech-to-speech services, video relay services and non-English relay services. TRS supersedes the terms “dual party relay system,” “message relay services,” and “TDD Relay.”
              
                Text telephone (TTY). A machine that employs graphic communication in the transmission of coded signals through a wire or radio communication system. TTY supersedes the term “TDD” or “telecommunications device for the deaf,” and TT.
              
                Video relay service (VRS). A telecommunications relay service that allows people with hearing or speech disabilities who use sign language to communicate with voice telephone users through video equipment. The video link allows the CA to view and interpret the party's signed conversation and relay the conversation back and forth with a voice caller.
              
                Wireline E911 Network. A dedicated wireline network that:
              (1) Is interconnected with but largely separate from the public switched telephone network;
              (2) Includes a selective router; and
              (3) Is used to route emergency calls and related information to PSAPs, designated statewide default answering points, appropriate local emergency authorities or other emergency answering points.
            
          
          
            Subpart B—Telecommunications Carriers
            
              § 9.4
              Obligation to transmit 911 calls.
              All telecommunications carriers shall transmit all 911 calls to a PSAP, to a designated statewide default answering point, or to an appropriate local emergency authority as set forth in § 9.5.
            
            
              § 9.5
              Transition to 911 as the universal emergency telephone number.
              As of December 11, 2001, except where 911 is already established as the exclusive emergency number to reach a PSAP within a given jurisdiction, telecommunications carriers shall comply with the following transition periods:
              (a) Where a PSAP has been designated, telecommunications carriers shall complete all translation and routing necessary to deliver 911 calls to a PSAP no later than September 11, 2002.

              (b) Where no PSAP has been designated, telecommunications carriers shall complete all translation and routing necessary to deliver 911 calls to the statewide default answering point no later than September 11, 2002.
              (c) Where neither a PSAP nor a statewide default answering point has been designated, telecommunications carriers shall complete the translation and routing necessary to deliver 911 calls to an appropriate local emergency authority, within nine months of a request by the State or locality.
              (d) Where no PSAP nor statewide default answering point has been designated, and no appropriate local emergency authority has been selected by an authorized state or local entity, telecommunications carriers shall identify an appropriate local emergency authority, based on the exercise of reasonable judgment, and complete all translation and routing necessary to deliver 911 calls to such appropriate local emergency authority no later than September 11, 2002.
              (e) Once a PSAP is designated for an area where none had existed as of December 11, 2001, telecommunications carriers shall complete the translation and routing necessary to deliver 911 calls to that PSAP within nine months of that designation.
            
            
              § 9.6
              Obligation for providing a permissive dialing period.
              Upon completion of translation and routing of 911 calls to a PSAP, a statewide default answering point, to an appropriate local emergency authority, or, where no PSAP nor statewide default answering point has been designated and no appropriate local emergency authority has been selected by an authorized state or local entity, to an appropriate local emergency authority, identified by a telecommunications carrier based on the exercise of reasonable judgment, the telecommunications carrier shall provide permissive dialing between 911 and any other seven-or ten-digit emergency number or an abbreviated dialing code other than 911 that the public has previously used to reach emergency service providers until the appropriate State or local jurisdiction determines to phase out the use of such seven-or ten-digit number entirely and use 911 exclusively.
            
            
              § 9.7
              Obligation for providing an intercept message.
              Upon termination of permissive dialing, as provided under § 9.6, telecommunications carriers shall provide a standard intercept message announcement that interrupts calls placed to the emergency service provider using either a seven-or ten-digit emergency number or an abbreviated dialing code other than 911 and informs the caller of the dialing code change.
            
            
              § 9.8
              Obligation of fixed telephony providers to convey dispatchable location.
              (a) Providers of fixed telephony services shall provide automated dispatchable location with 911 calls beginning January 6, 2021.

              (b) Paragraph (a) of this section contains information-collection and recordkeeping requirements. Compliance will not be required until after approval by the Office of Management and Budget. The Commission will publish a document in the Federal Register announcing that compliance date and revising this paragraph accordingly.
            
          
          
            Subpart C—Commercial Mobile Radio Service
            
              § 9.9
              Definitions.
              
                Interconnection or Interconnected. Direct or indirect connection through automatic or manual means (by wire, microwave, or other technologies such as store and forward) to permit the transmission or reception of messages or signals to or from points in the public switched network.
              
                Interconnected service. (1) A service:
              (i) That is interconnected with the public switched network, or interconnected with the public switched network through an interconnected service provider, that gives subscribers the capability to communicate to or receive communication from all other users on the public switched network; or
              (ii) For which a request for such interconnection is pending pursuant to section 332(c)(1)(B) of the Communications Act, 47 U.S.C. 332(c)(1)(B).

              (2) A mobile service offers interconnected service even if the service allows subscribers to access the public switched network only during specified hours of the day, or if the service provides general access to points on the public switched network but also restricts access in certain limited ways. Interconnected service does not include any interface between a licensee's facilities and the public switched network exclusively for a licensee's internal control purposes.
            
            
              § 9.10
              911 Service.
              (a) Scope of section. Except as described in paragraph (r) of this section, the following requirements of paragraphs (a) through (q) of this section are only applicable to CMRS providers, excluding mobile satellite service (MSS) operators, to the extent that they:
              (1) Offer real-time, two way switched voice service that is interconnected with the public switched network; and
              (2) Use an in-network switching facility that enables the provider to reuse frequencies and accomplish seamless hand-offs of subscriber calls. These requirements are applicable to entities that offer voice service to consumers by purchasing airtime or capacity at wholesale rates from CMRS licensees.
              (b) Basic 911 service. CMRS providers subject to this section must transmit all wireless 911 calls without respect to their call validation process to a Public Safety Answering Point, or, where no Public Safety Answering Point has been designated, to a designated statewide default answering point or appropriate local emergency authority pursuant to § 9.4, provided that “all wireless 911 calls” is defined as “any call initiated by a wireless user dialing 911 on a phone using a compliant radio frequency protocol of the serving carrier.”
              (c) Access to 911 services. CMRS providers subject to this section must be capable of transmitting 911 calls from individuals with speech or hearing disabilities through means other than mobile radio handsets, e.g., through the use of Text Telephone Devices (TTY). CMRS providers that provide voice communications over IP facilities are not required to support 911 access via TTYs if they provide 911 access via real-time text (RTT) communications, in accordance with 47 CFR part 67, except that RTT support is not required to the extent that it is not achievable for a particular manufacturer to support RTT on the provider's network.
              (d) Phase I enhanced 911 services. (1) As of April 1, 1998, or within six months of a request by the designated Public Safety Answering Point as set forth in paragraph (j) of this section, whichever is later, licensees subject to this section must provide the telephone number of the originator of a 911 call and the location of the cell site or base station receiving a 911 call from any mobile handset accessing their systems to the designated Public Safety Answering Point through the use of ANI and Pseudo-ANI.
              (2) When the directory number of the handset used to originate a 911 call is not available to the serving carrier, such carrier's obligations under the paragraph (d)(1) of this section extend only to delivering 911 calls and available call party information, including that prescribed in paragraph (l) of this section, to the designated Public Safety Answering Point.
              Note to paragraph (d): With respect to 911 calls accessing their systems through the use of TTYs, licensees subject to this section must comply with the requirements in paragraphs (d)(1) and (2) of this section, as to calls made using a digital wireless system, as of October 1, 1998.
              (e) Phase II enhanced 911 service. Licensees subject to this section must provide to the designated Public Safety Answering Point Phase II enhanced 911 service, i.e., the location of all 911 calls by longitude and latitude in conformance with Phase II accuracy requirements (see paragraph (h) of this section).
              (f) Phase-in for network-based location technologies. Licensees subject to this section who employ a network-based location technology shall provide Phase II 911 enhanced service to at least 50 percent of their coverage area or 50 percent of their population beginning October 1, 2001, or within 6 months of a PSAP request, whichever is later; and to 100 percent of their coverage area or 100 percent of their population within 18 months of such a request or by October 1, 2002, whichever is later.
              
              (g) Phase-in for handset-based location technologies. Licensees subject to this section who employ a handset-based location technology may phase in deployment of Phase II enhanced 911 service, subject to the following requirements:
              (1) Without respect to any PSAP request for deployment of Phase II 911 enhanced service, the licensee shall:
              (i) Begin selling and activating location-capable handsets no later than October 1, 2001;
              (ii) Ensure that at least 25 percent of all new handsets activated are location-capable no later than December 31, 2001;
              (iii) Ensure that at least 50 percent of all new handsets activated are location-capable no later than June 30, 2002; and
              (iv) Ensure that 100 percent of all new digital handsets activated are location-capable no later than December 31, 2002, and thereafter.
              (v) By December 31, 2005, achieve 95 percent penetration of location-capable handsets among its subscribers.
              (vi) Licensees that meet the enhanced 911 compliance obligations through GPS-enabled handsets and have commercial agreements with resellers will not be required to include the resellers' handset counts in their compliance percentages.
              (2) Once a PSAP request is received, the licensee shall, in the area served by the PSAP, within six months or by October 1, 2001, whichever is later:
              (i) Install any hardware and/or software in the CMRS network and/or other fixed infrastructure, as needed, to enable the provision of Phase II enhanced 911 service; and
              (ii) Begin delivering Phase II enhanced 911 service to the PSAP.
              (3) For all 911 calls from portable or mobile phones that do not contain the hardware and/or software needed to enable the licensee to provide Phase II enhanced 911 service, the licensee shall, after a PSAP request is received, support, in the area served by the PSAP, Phase I location for 911 calls or other available best practice method of providing the location of the portable or mobile phone to the PSAP.
              (4) Licensees employing handset-based location technologies shall ensure that location-capable portable or mobile phones shall conform to industry interoperability standards designed to enable the location of such phones by multiple licensees.
              (h) Phase II accuracy. Licensees subject to this section shall comply with the following standards for Phase II location accuracy and reliability, to be tested and measured either at the county or at the PSAP service area geographic level, based on outdoor measurements only:
              (1) Network-based technologies:
              (i) 100 meters for 67 percent of calls, consistent with the following benchmarks:
              (A) One year from January 18, 2011, carriers shall comply with this standard in 60 percent of counties or PSAP service areas. These counties or PSAP service areas must cover at least 70 percent of the population covered by the carrier across its entire network. Compliance will be measured on a per-county or per-PSAP basis using, at the carrier's election, either:
              (1) Network-based accuracy data; or
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section.
              (B) Three years from January 18, 2011, carriers shall comply with this standard in 70 percent of counties or PSAP service areas. These counties or PSAP service areas must cover at least 80 percent of the population covered by the carrier across its entire network. Compliance will be measured on a per-county or per-PSAP basis using, at the carrier's election, either:
              (1) Network-based accuracy data; or
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section.
              (C) Five years from January 18, 2011, carriers shall comply with this standard in 100% of counties or PSAP service areas covered by the carrier. Compliance will be measured on a per-county or per-PSAP basis, using, at the carrier's election, either:
              (1) Network-based accuracy data;
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section; or
              (3) Handset-based accuracy data as provided in paragraph (h)(1)(v) of this section.

              (ii) 300 meters for 90 percent of calls, consistent with the following benchmarks:
              
              (A) Three years from January 18, 2011, carriers shall comply with this standard in 60 percent of counties or PSAP service areas. These counties or PSAP service areas must cover at least 70 percent of the population covered by the carrier across its entire network. Compliance will be measured on a per-county or per-PSAP basis using, at the carrier's election, either:
              (1) Network-based accuracy data; or
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section.
              (B) Five years from January 18, 2011, carriers shall comply in 70 percent of counties or PSAP service areas. These counties or PSAP service areas must cover at least 80 percent of the population covered by the carrier across its entire network. Compliance will be measured on a per-county or per-PSAP basis using, at the carrier's election, either:
              (1) Network-based accuracy data; or
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section.
              (C) Eight years from January 18, 2011, carriers shall comply in 85 percent of counties or PSAP service areas. Compliance will be measured on a per-county or per-PSAP basis using, at the carrier's election, either:
              (1) Network-based accuracy data;
              (2) Blended reporting as provided in paragraph (h)(1)(iv) of this section; or
              (3) Handset-based accuracy data as provided in paragraph (h)(1)(v) of this section.
              (iii) County-level or PSAP-level location accuracy standards for network-based technologies will be applicable to those counties or PSAP service areas, on an individual basis, in which a network-based carrier has deployed Phase II in at least one cell site located within a county's or PSAP service area's boundary. Compliance with the requirements of paragraphs (h)(1)(i) and (ii) of this section shall be measured and reported independently.
              (iv) Accuracy data from both network-based solutions and handset-based solutions may be blended to measure compliance with the accuracy requirements of paragraphs (h)(1)(i)(A) through (C) and paragraphs (h)(1)(ii)(A) through (C) of this section. Such blending shall be based on weighting accuracy data in the ratio of assisted GPS (“A-GPS”) handsets to non-A-GPS handsets in the carrier's subscriber base. The weighting ratio shall be applied to the accuracy data from each solution and measured against the network-based accuracy requirements of paragraph (h)(1) of this section.
              (v) A carrier may rely solely on handset-based accuracy data in any county or PSAP service area if at least 85 percent of its subscribers, network-wide, use A-GPS handsets, or if it offers A-GPS handsets to subscribers in that county or PSAP service area at no cost to the subscriber.
              (vi) A carrier may exclude from compliance particular counties, or portions of counties, where triangulation is not technically possible, such as locations where at least three cell sites are not sufficiently visible to a handset. Carriers must file a list of the specific counties or portions of counties where they are using this exclusion within 90 days following approval from the Office of Management and Budget for the related information collection. This list must be submitted electronically into PS Docket No. 07-114, and copies must be sent to the National Emergency Number Association, the Association of Public-Safety Communications Officials-International, and the National Association of State 9-1-1 Administrators. Further, carriers must submit in the same manner any changes to their exclusion lists within thirty days of discovering such changes. This exclusion has sunset as of January 18, 2019.
              (2) Handset-based technologies:
              (i) Two years from January 18, 2011, 50 meters for 67 percent of calls, and 150 meters for 80 percent of calls, on a per-county or per-PSAP basis. However, a carrier may exclude up to 15 percent of counties or PSAP service areas from the 150-meter requirement based upon heavy forestation that limits handset-based technology accuracy in those counties or PSAP service areas.

              (ii) Eight years from January 18, 2011, 50 meters for 67 percent of calls, and 150 meters for 90 percent of calls, on a per-county or per-PSAP basis. However, a carrier may exclude up to 15 percent of counties or PSAP service areas from the 150-meter requirement based upon heavy forestation that limits handset-based technology accuracy in those counties or PSAP service areas.
              (iii) Carriers must file a list of the specific counties or PSAP service areas where they are using the exclusion for heavy forestation within 90 days following (approval from the Office of Management and Budget for the related information collection). This list must be submitted electronically into PS Docket No. 07-114, and copies must be sent to the National Emergency Number Association, the Association of Public-Safety Communications Officials-International, and the National Association of State 9-1-1 Administrators. Further, carriers must submit in the same manner any changes to their exclusion lists within thirty days of discovering such changes.
              (iv) Providers of new CMRS networks that meet the definition of covered CMRS providers under paragraph (a) of this section must comply with the requirements of paragraphs (h)(2)(i) through (iii) of this section. For this purpose, a “new CMRS network” is a CMRS network that is newly deployed subsequent to the effective date of the Third Report and Order in PS Docket No. 07-114 and that is not an expansion or upgrade of an existing CMRS network.
              (3) Latency (Time to First Fix): For purposes of measuring compliance with the location accuracy standards of this paragraph, a call will be deemed to satisfy the standard only if it provides the specified degree of location accuracy within a maximum latency period of 30 seconds, as measured from the time the user initiates the 911 call to the time the location fix appears at the location information center: Provided, however, that the CMRS provider may elect not to include for purposes of measuring compliance therewith any calls lasting less than 30 seconds.
              (i) Indoor location accuracy for 911 and testing requirements—(1) Definitions. The terms as used in this section have the following meaning:
              (i) Dispatchable location. A location delivered to the PSAP by the CMRS provider with a 911 call that consists of the street address of the calling party, plus additional information such as suite, apartment or similar information necessary to adequately identify the location of the calling party. The street address of the calling party must be validated and, to the extent possible, corroborated against other location information prior to delivery of dispatchable location information by the CMRS provider to the PSAP.
              (ii) Media Access Control (MAC) Address. A location identifier of a Wi-Fi access point.
              (iii) National Emergency Address Database (NEAD). A database that uses MAC address information to identify a dispatchable location for nearby wireless devices within the CMRS provider's coverage footprint.
              (iv) Nationwide CMRS provider. A CMRS provider whose service extends to a majority of the population and land area of the United States.
              (v) Non-nationwide CMRS provider. Any CMRS provider other than a nationwide CMRS provider.
              (vi) Test cities. The six cities (San Francisco, Chicago, Atlanta, Denver/Front Range, Philadelphia, and Manhattan Borough) and surrounding geographic areas that correspond to the six geographic regions specified by the February 7, 2014 ATIS Document, “Considerations in Selecting Indoor Test Regions,” for testing of indoor location technologies.
              (2) Indoor location accuracy standards. CMRS providers subject to this section shall meet the following requirements:
              (i) Horizontal location. (A) Nationwide CMRS providers shall provide; dispatchable location, or; x/y location within 50 meters, for the following percentages of wireless 911 calls within the following timeframes, measured from the effective date of the adoption of this rule:
              (1) Within 2 years: 40 percent of all wireless 911 calls.
              (2) Within 3 years: 50 percent of all wireless 911 calls.
              (3) Within 5 years: 70 percent of all wireless 911 calls.
              (4) Within 6 years: 80 percent of all wireless 911 calls.

              (B) Non-nationwide CMRS providers shall provide; dispatchable location or; x/y location within 50 meters, for the following percentages of wireless 911 calls within the following timeframes, measured from the effective date of the adoption of this rule:
              
              (1) Within 2 years: 40 percent of all wireless 911 calls.
              (2) Within 3 years: 50 percent of all wireless 911 calls.
              (3) Within 5 years or within six months of deploying a commercially-operating VoLTE platform in their network, whichever is later: 70 percent of all wireless 911 calls.
              (4) Within 6 years or within one year of deploying a commercially-operating VoLTE platform in their network, whichever is later: 80 percent of all wireless 911 calls.
              (ii) Vertical location. CMRS providers shall provide vertical location information with wireless 911 calls as described in this section within the following timeframes measured from the effective date of the adoption of this rule:
              (A) Within 3 years: All CMRS providers shall make uncompensated barometric data available to PSAPs with respect to any 911 call placed from any handset that has the capability to deliver barometric sensor information.
              (B) Within 3 years: Nationwide CMRS providers shall develop one or more z-axis accuracy metrics validated by an independently administered and transparent test bed process as described in paragraph (i)(3)(i) of this section, and shall submit the proposed metric or metrics, supported by a report of the results of such development and testing, to the Commission for approval.
              (C) By April 3, 2021: In each of the top 25 cellular market areas (CMAs), nationwide CMRS providers shall deploy either dispatchable location or z-axis technology.
              (D) By April 3, 2023: In each of the top 50 CMAs, nationwide CMRS providers shall deploy either dispatchable location or z-axis technology.
              (E) By April 3, 2025: Nationwide CMRS providers shall deploy on a nationwide basis either dispatchable location or z-axis technology.
              (F) Non-nationwide CMRS providers that serve any of the top 25 or 50 CMAs will have an additional year to meet each of the benchmarks in paragraphs (i)(2)(ii)(C) and (D) of this section. All non-nationwide providers will have an additional year to meet the benchmark in paragraph (i)(2)(ii)(E) of this section by deploying either dispatchable location or z-axis technology throughout their network footprint.
              (G) By January 6, 2022: All CMRS providers shall provide dispatchable location with wireless E911 calls if it is technically feasible for them to do so.
              (H) CMRS providers that deploy z-axis technology must do so consistent with the following z-axis accuracy metric: Within 3 meters above or below (plus or minus 3 meters) the handset for 80% of wireless E911 calls made from the z-axis capable device. CMRS providers must deliver z-axis information in Height Above Ellipsoid. Where available to the CMRS provider, floor level information must be provided in addition to z-axis location information.
              (I) CMRS providers that deploy z-axis technology must do so according to the following options:
              (1) In each area where z-axis technology is used, deploy the technology to cover 80 percent of the population or 80 percent of the buildings that exceed three stories; or
              (2) Deploy z-axis capable handsets enabled with z-axis technology on a nationwide basis (or throughout the CMRS provider's network footprint, as applicable).
              (J) CMRS providers that deploy z-axis technology must comply with the following:
              (1) CMRS providers must activate all network infrastructure necessary to support z-axis location by z-axis capable devices throughout the deployment area.
              (2) CMRS providers may deploy z-axis technology upgrades by means of over-the-top applications as well as operating system or firmware upgrades. CMRS providers deploying z-axis technology must affirmatively push the z-axis technology to all existing z-axis capable device models on the provider's network that can receive it, and CMRS providers must continue to support the z-axis technology on these devices thereafter.
              (3) A CMRS provider using the handset-based deployment option must make the technology available to existing z-axis capable devices nationwide; a CMRS provider using a CMA-based deployment option must make the technology available to all z-axis capable devices in the CMA. For all new z-axis capable devices marketed to consumers, the z-axis technology must be pre-installed.
              (4) A CMRS provider will be deemed to have met its z-axis technology deployment obligation so long as it either pre-installs or affirmatively pushes the location technology to end users so that they receive a prompt or other notice informing them that the application or service is available and what they need to do to download and enable the technology on their phone. A CMRS provider will be deemed in compliance with its z-axis deployment obligation if it makes the technology available to the end user in this manner even if the end user declines to use the technology or subsequently disables it.
              (K) CMRS providers must validate dispatchable location technologies intended for indoor location in accordance with the provisions of paragraph (i)(3)(i) of this section.
              (L) In each CMA where dispatchable location is used, nationwide CMRS providers must ensure that dispatchable location is supported by a sufficient number of total dispatchable location reference points to equal 25 percent of the CMA population.
              (M) A z-axis capable device is one that can measure and report vertical location without a hardware upgrade. For z-axis location solutions that rely on barometric pressure sensor information, only devices that have such sensors installed shall be considered z-axis capable. In the case of location solutions that do not require barometric pressure sensor information, both devices with and without barometric sensors shall be considered z-axis capable, provided that they are software-upgradable.
              (iii) Compliance. Within 60 days after each benchmark date specified in paragraphs (i)(2)(i) and (ii) of this section, CMRS providers must certify that they are in compliance with the location accuracy requirements applicable to them as of that date. CMRS providers shall be presumed to be in compliance by certifying that they have complied with the test bed and live call data provisions described in paragraph (i)(3) of this section.
              (A) All CMRS providers must certify that the indoor location technology (or technologies) used in their networks are deployed consistently with the manner in which they have been tested in the test bed. A CMRS provider must update certification whenever it introduces a new technology into its network or otherwise modifies its network, such that previous performance in the test bed would no longer be consistent with the technology's modified deployment.
              (B) CMRS providers that provide quarterly reports of live call data in one or more of the six test cities specified in paragraph (i)(1)(vi) of this section must certify that their deployment of location technologies throughout their coverage area is consistent with their deployment of the same technologies in the areas that are used for live call data reporting.
              (C) Non-nationwide CMRS providers that do not provide service or report quarterly live call data in any of the six test cities specified in paragraph (i)(1)(vi) of this section must certify that they have verified based on their own live call data that they are in compliance with the requirements of paragraphs (i)(2)(i)(B) and (i)(2)(ii) of this section.
              (iv) Enforcement. PSAPs may seek Commission enforcement within their geographic service area of the requirements of paragraphs (i)(2)(i) and (ii) of this section, but only so long as they have implemented policies that are designed to obtain all location information made available by CMRS providers when initiating and delivering 911 calls to the PSAP. Prior to seeking Commission enforcement, a PSAP must provide the CMRS provider with [30] days written notice, and the CMRS provider shall have an opportunity to address the issue informally. If the issue has not been addressed to the PSAP's satisfaction within 90 days, the PSAP may seek enforcement relief.
              (3) Indoor location accuracy testing and live call data reporting—(i) Indoor location accuracy test bed. CMRS providers must establish the test bed described in this section within 12 months of the effective date of this rule. CMRS providers must validate technologies intended for indoor location, including dispatchable location technologies and technologies that deliver horizontal and/or vertical coordinates, through an independently administered and transparent test bed process, in order for such technologies to be presumed to comply with the location accuracy requirements of this paragraph. The test bed shall meet the following minimal requirements in order for the test results to be considered valid for compliance purposes:
              (A) Include testing in representative indoor environments, including dense urban, urban, suburban and rural morphologies;
              (B) Test for performance attributes including location accuracy (ground truth as measured in the test bed), latency (Time to First Fix), and reliability (yield); and
              (C) Each test call (or equivalent) shall be independent from prior calls and accuracy will be based on the first location delivered after the call is initiated.
              (D) In complying with paragraph (i)(3)(i)(B) of this section, CMRS providers shall measure yield separately for each individual indoor location morphology (dense urban, urban, suburban, and rural) in the test bed, and based upon the specific type of location technology that the provider intends to deploy in real-world areas represented by that particular morphology. CMRS providers must base the yield percentage based on the number of test calls that deliver a location in compliance with any applicable indoor location accuracy requirements, compared to the total number of calls that successfully connect to the testing network. CMRS providers may exclude test calls that are dropped or otherwise disconnected in 10 seconds or less from calculation of the yield percentage (both the denominator and numerator).
              (ii) Collection and reporting of aggregate live 911 call location data. CMRS providers providing service in any of the Test Cities or portions thereof must collect and report aggregate data on the location technologies used for live 911 calls in those areas.
              (A) CMRS providers subject to this section shall identify and collect information regarding the location technology or technologies used for each 911 call in the reporting area during the calling period.
              (B) CMRS providers subject to this section shall report Test City call location data on a quarterly basis to the Commission, the National Emergency Number Association, the Association of Public Safety Communications Officials, and the National Association of State 911 Administrators, with the first report due 18 months from the effective date of rules adopted in this proceeding.
              (C) CMRS providers subject to this section shall also provide quarterly live call data on a more granular basis that allows evaluation of the performance of individual location technologies within different morphologies (e.g., dense urban, urban, suburban, rural). To the extent available, live call data for all CMRS providers shall delineate based on a per technology basis accumulated and so identified for:
              (1) Each of the ATIS ESIF morphologies;
              (2) On a reasonable community level basis; or
              (3) By census block. This more granular data will be used for evaluation and not for compliance purposes.
              (D) Non-nationwide CMRS providers that operate in a single Test City need only report live 911 call data from that city or portion thereof that they cover. Non-nationwide CMRS providers that operate in more than one Test City must report live 911 call data only in half of the regions (as selected by the provider). In the event a non-nationwide CMRS provider begins coverage in a Test City it previously did not serve, it must update its certification pursuant to paragraph (i)(2)(iii)(C) of this section to reflect this change in its network and begin reporting data from the appropriate areas. All non-nationwide CMRS providers must report their Test City live call data every 6 months, beginning 18 months from the effective date of rules adopted in this proceeding.

              (E) Non-nationwide CMRS providers that do not provide coverage in any of the Test Cities can satisfy the requirement of this paragraph (i)(3)(ii) by collecting and reporting data based on the largest county within its footprint. In addition, where a non-nationwide CMRS provider serves more than one of the ATIS ESIF morphologies, it must include a sufficient number of representative counties to cover each morphology.
              (iii) Data retention. CMRS providers shall retain testing and live call data gathered pursuant to this section for a period of 2 years.
              (4) Submission of plans and reports. The following reporting and certification obligations apply to all CMRS providers subject to this section, which may be filed electronically in PS Docket No. 07-114:
              (i) Initial implementation plan. No later than 18 months from the effective date of the adoption of this rule, nationwide CMRS providers shall report to the Commission on their plans for meeting the indoor location accuracy requirements of paragraph (i)(2) of this section. Non-nationwide CMRS providers will have an additional 6 months to submit their implementation plans.
              (ii) Progress reports. No later than 18 months from the effective date of the adoption of this rule), each CMRS provider shall file a progress report on implementation of indoor location accuracy requirements. Non-nationwide CMRS providers will have an additional 6 months to submit their progress reports. All CMRS providers shall provide an additional progress report no later than 36 months from the effective date of the adoption of this rule. The 36-month reports shall indicate what progress the provider has made consistent with its implementation plan, and the nationwide CMRS providers shall include an assessment of their deployment of dispatchable location solutions. For any CMRS provider participating in the development of the NEAD database, this progress report must include detail as to the implementation of the NEAD database described in paragraphs (i)(4)(iii) and (iv) of this section.
              (iii) NEAD privacy and security plan. Prior to activation of the NEAD but no later than 18 months from the effective date of the adoption of this rule, the nationwide CMRS providers shall file with the Commission and request approval for a security and privacy plan for the administration and operation of the NEAD. The plan must include the identity of an administrator for the NEAD, who will serve as a point of contact for the Commission and shall be accountable for the effectiveness of the security, privacy, and resiliency measures.
              (iv) Dispatchable location use certification. Prior to use of dispatchable location information to meet the Commission's 911 horizontal and indoor location accuracy requirements in paragraphs (i)(2)(i) and (ii) of this section, CMRS providers must certify that neither they nor any third party they rely on to obtain dispatchable location information will use dispatchable location information or associated data for any non-911 purpose, except with prior express consent or as otherwise required by law. The certification must state that CMRS providers and any third party they rely on to obtain dispatchable location information will implement measures sufficient to safeguard the privacy and security of dispatchable location information.
              (v) Z-axis use certification. Prior to use of z-axis information to meet the Commission's 911 vertical location accuracy requirements in paragraph (i)(2)(ii) of this section, CMRS providers must certify that neither they nor any third party they rely on to obtain z-axis information will use z-axis information or associated data for any non-911 purpose, except with prior express consent or as otherwise required by law. The certification must state that CMRS providers and any third party they rely on to obtain z-axis information will implement measures sufficient to safeguard the privacy and security of z-axis location information.
              (j) Confidence and uncertainty data. (1) Except as provided in paragraphs (j)(2) through (4) of this section, CMRS providers subject to this section shall provide for all wireless 911 calls, whether from outdoor or indoor locations, x- and y-axis (latitude, longitude) and z-axis (vertical) confidence and uncertainty information (C/U data) on a per-call basis upon the request of a PSAP. The data shall specify:

              (i) The caller's location with a uniform confidence level of 90 percent, and;
              
              (ii) The radius in meters from the reported position at that same confidence level. All entities responsible for transporting confidence and uncertainty between CMRS providers and PSAPs, including LECs, CLECs, owners of E911 networks, and emergency service providers, must enable the transmission of confidence and uncertainty data provided by CMRS providers to the requesting PSAP.
              (2) Upon meeting the 3-year timeframe pursuant to paragraph (i)(2)(i) of this section, CMRS providers shall provide with wireless 911 calls that have a dispatchable location the C/U data for the x- and y-axis (latitude, longitude) required under paragraph (j)(1) of this section.
              (3) Upon meeting the 6-year timeframe pursuant to paragraph (i)(2)(i) of this section, CMRS providers shall provide with wireless 911 calls that have a dispatchable location the C/U data for the x- and y-axis (latitude, longitude) required under paragraph (j)(1) of this section.
              (4) Upon meeting the timeframes pursuant to paragraph (i)(2)(ii) of this section, CMRS providers shall provide with wireless 911 calls that have a dispatchable location the confidence and uncertainty data for z-axis (vertical) information required under paragraph (j)(1) of this section. Where available to the CMRS provider, CMRS providers shall provide with wireless 911 calls that have floor level information the confidence and uncertainty data for z-axis (vertical) information required under paragraph (j)(1) of this section.
              (k) Provision of live 911 call data for PSAPs. Notwithstanding other 911 call data collection and reporting requirements in paragraph (i) of this section, CMRS providers must record information on all live 911 calls, including, but not limited to, the positioning source method used to provide a location fix associated with the call. CMRS providers must also record the confidence and uncertainty data that they provide pursuant to paragraphs (j)(1)-(4) of this section. This information must be made available to PSAPs upon request, and shall be retained for a period of two years.
              (l) Reports on Phase II plans. Licensees subject to this section shall report to the Commission their plans for implementing Phase II enhanced 911 service, including the location-determination technology they plan to employ and the procedure they intend to use to verify conformance with the Phase II accuracy requirements by November 9, 2000. Licensees are required to update these plans within thirty days of the adoption of any change. These reports and updates may be filed electronically in a manner to be designated by the Commission.
              (m) Conditions for enhanced 911 services—(1) Generally. The requirements set forth in paragraphs (d) through (h)(2) and in paragraph (j) of this section shall be applicable only to the extent that the administrator of the applicable designated PSAP has requested the services required under those paragraphs and such PSAP is capable of receiving and using the requested data elements and has a mechanism for recovering the PSAP's costs associated with them.
              (2) Commencement of six-month period. (i) Except as provided in paragraph (m)(2)(ii) of this section, for purposes of commencing the six-month period for carrier implementation specified in paragraphs (d), (f) and (g) of this section, a PSAP will be deemed capable of receiving and using the data elements associated with the service requested, if it can demonstrate that it has:
              (A) Ordered the necessary equipment and has commitments from suppliers to have it installed and operational within such six-month period; and
              (B) Made a timely request to the appropriate local exchange carrier for the necessary trunking, upgrades, and other facilities.

              (ii) For purposes of commencing the six-month period for carrier implementation specified in paragraphs (f) and (g) of this section, a PSAP that is Phase I-capable using a Non-Call Path Associated Signaling (NCAS) technology will be deemed capable of receiving and using the data elements associated with Phase II service if it can demonstrate that it has made a timely request to the appropriate local exchange carrier for the ALI database upgrade necessary to receive the Phase II information.
              (3) Tolling of six-month period. Where a wireless carrier has served a written request for documentation on the PSAP within 15 days of receiving the PSAP's request for Phase I or Phase II enhanced 911 service, and the PSAP fails to respond to such request within 15 days of such service, the six-month period for carrier implementation specified in paragraphs (d), (f), and (g) of this section will be tolled until the PSAP provides the carrier with such documentation.
              (4) Carrier certification regarding PSAP readiness issues. At the end of the six-month period for carrier implementation specified in paragraphs (d), (f), and (g) of this section, a wireless carrier that believes that the PSAP is not capable of receiving and using the data elements associated with the service requested may file a certification with the Commission. Upon filing and service of such certification, the carrier may suspend further implementation efforts, except as provided in paragraph (m)(4)(x) of this section.
              (i) As a prerequisite to filing such certification, no later than 21 days prior to such filing, the wireless carrier must notify the affected PSAP, in writing, of its intent to file such certification. Any response that the carrier receives from the PSAP must be included with the carrier's certification filing.
              (ii) The certification process shall be subject to the procedural requirements set forth in §§ 1.45 and 1.47 of this chapter.
              (iii) The certification must be in the form of an affidavit signed by a director or officer of the carrier, documenting:
              (A) The basis for the carrier's determination that the PSAP will not be ready;
              (B) Each of the specific steps the carrier has taken to provide the E911 service requested;
              (C) The reasons why further implementation efforts cannot be made until the PSAP becomes capable of receiving and using the data elements associated with the E911 service requested; and
              (D) The specific steps that remain to be completed by the wireless carrier and, to the extent known, the PSAP or other parties before the carrier can provide the E911 service requested.
              (iv) All affidavits must be correct. The carrier must ensure that its affidavit is correct, and the certifying director or officer has the duty to personally determine that the affidavit is correct.
              (v) A carrier may not engage in a practice of filing inadequate or incomplete certifications for the purpose of delaying its responsibilities.
              (vi) To be eligible to make a certification, the wireless carrier must have completed all necessary steps toward E911 implementation that are not dependent on PSAP readiness.
              (vii) A copy of the certification must be served on the PSAP in accordance with § 1.47 of this chapter. The PSAP may challenge in writing the accuracy of the carrier's certification and shall serve a copy of such challenge on the carrier. See §§ 1.45 and 1.47 and 1.720 through 1.740 of this chapter.
              (viii) If a wireless carrier's certification is facially inadequate, the six-month implementation period specified in paragraphs (d), (f), and (g) of this section will not be suspended as provided for in paragraph (m)(4) of this section.
              (ix) If a wireless carrier's certification is inaccurate, the wireless carrier will be liable for noncompliance as if the certification had not been filed.
              (x) A carrier that files a certification under this paragraph (m)(4) shall have 90 days from receipt of the PSAP's written notice that it is capable of receiving and using the data elements associated with the service requested to provide such service in accordance with the requirements of paragraphs (d) through (h) of this section.
              (5) Modification of deadlines by agreement. Nothing in this section shall prevent Public Safety Answering Points and carriers from establishing, by mutual consent, deadlines different from those imposed for carrier and PSAP compliance in paragraphs (d), (f), and (g)(2) of this section.
              (n) Dispatch service. A service provider covered by this section who offers dispatch service to customers may meet the requirements of this section with respect to customers who use dispatch service either by complying with the requirements set forth in paragraphs (b) through (e) of this section, or by routing the customer's emergency calls through a dispatcher. If the service provider chooses the latter alternative, it must make every reasonable effort to explicitly notify its current and potential dispatch customers and their users that they are not able to directly reach a PSAP by calling 911 and that, in the event of an emergency, the dispatcher should be contacted.
              (o) Non-service-initialized handsets. (1) Licensees subject to this section that donate a non-service-initialized handset for purposes of providing access to 911 services are required to:
              (i) Program each handset with 911 plus the decimal representation of the seven least significant digits of the Electronic Serial Number, International Mobile Equipment Identifier, or any other identifier unique to that handset;
              (ii) Affix to each handset a label which is designed to withstand the length of service expected for a non-service-initialized phone, and which notifies the user that the handset can only be used to dial 911, that the 911 operator will not be able to call the user back, and that the user should convey the exact location of the emergency as soon as possible; and
              (iii) Institute a public education program to provide the users of such handsets with information regarding the limitations of non-service-initialized handsets.
              (2) Manufacturers of 911-only handsets that are manufactured on or after May 3, 2004, are required to:
              (i) Program each handset with 911 plus the decimal representation of the seven least significant digits of the Electronic Serial Number, International Mobile Equipment Identifier, or any other identifier unique to that handset;
              (ii) Affix to each handset a label which is designed to withstand the length of service expected for a non-service-initialized phone, and which notifies the user that the handset can only be used to dial 911, that the 911 operator will not be able to call the user back, and that the user should convey the exact location of the emergency as soon as possible; and
              (iii) Institute a public education program to provide the users of such handsets with information regarding the limitations of 911-only handsets.
              (3) The following definitions apply for purposes of this paragraph.
              (i) Non-service-initialized handset. A handset for which there is no valid service contract with a provider of the services enumerated in paragraph (a) of this section.
              (ii) 911-only handset. A non-service-initialized handset that is manufactured with the capability of dialing 911 only and that cannot receive incoming calls.
              (p) Reseller obligation. (1) Beginning December 31, 2006, resellers have an obligation, independent of the underlying licensee, to provide access to basic and enhanced 911 service to the extent that the underlying licensee of the facilities the reseller uses to provide access to the public switched network complies with § 9.10(d) through (g).
              (2) Resellers have an independent obligation to ensure that all handsets or other devices offered to their customers for voice communications and sold after December 31, 2006 are capable of transmitting enhanced 911 information to the appropriate PSAP, in accordance with the accuracy requirements of § 9.10(i).
              (q) Text-to-911 requirements—(1) Covered text provider. Notwithstanding any other provisions in this section, for purposes of this paragraph (q) of this section, a “covered text provider” includes all CMRS providers as well as all providers of interconnected text messaging services that enable consumers to send text messages to and receive text messages from all or substantially all text-capable U.S. telephone numbers, including through the use of applications downloaded or otherwise installed on mobile phones.
              (2) Automatic bounce-back message. An automatic text message delivered to a consumer by a covered text provider in response to the consumer's attempt to send a text message to 911 when the consumer is located in an area where text-to-911 service is unavailable or the covered text provider does not support text-to-911 service generally or in the area where the consumer is located at the time.
              (3) Provision of automatic bounce-back messages. No later than September 30, 2013, all covered text providers shall provide an automatic bounce-back message under the following circumstances:
              (i) A consumer attempts to send a text message to a Public Safety Answering Point (PSAP) by means of the three-digit short code “911”; and
              (ii) The covered text provider cannot deliver the text because the consumer is located in an area where:
              (A) Text-to-911 service is unavailable; or
              (B) The covered text provider does not support text-to-911 service at the time.
              (4) Automatic bounce-back message exceptions. (i) A covered text provider is not required to provide an automatic bounce-back message when:
              (A) Transmission of the text message is not controlled by the provider;
              (B) A consumer is attempting to text 911, through a text messaging application that requires CMRS service, from a non-service initialized handset;
              (C) When the text-to-911 message cannot be delivered to a PSAP due to failure in the PSAP network that has not been reported to the provider; or
              (D) A consumer is attempting to text 911 through a device that is incapable of sending texts via three digit short codes, provided the software for the device cannot be upgraded over the air to allow text-to-911.
              (ii) The provider of a preinstalled or downloadable interconnected text application is considered to have “control” over transmission of text messages for purposes of paragraph (q)(4)(i)(A) of this section. However, if a user or a third party modifies or manipulates the application after it is installed or downloaded so that it no longer supports bounce-back messaging, the application provider will be presumed not to have control.
              (5) Automatic bounce-back message minimum requirements. The automatic bounce-back message shall, at a minimum, inform the consumer that text-to-911 service is not available and advise the consumer or texting program user to use another means to contact emergency services.
              (6) Temporary suspension of text-to-911 service. Covered text providers that support text-to-911 must provide a mechanism to allow PSAPs that accept text-to-911 to request temporary suspension of text-to-911 service for any reason, including, but not limited to, network congestion, call taker overload, PSAP failure, or security breach, and to request resumption of text-to-911 service after such temporary suspension. During any period of suspension of text-to-911 service, the covered text provider must provide an automatic bounce-back message to any consumer attempting to text to 911 in the area subject to the temporary suspension.
              (7) Roaming. Notwithstanding any other provisions in this section, when a consumer is roaming on a covered text provider's host network pursuant to § 20.12, the covered text provider operating the consumer's home network shall have the obligation to originate an automatic bounce-back message to such consumer when the consumer is located in an area where text-to-911 service is unavailable, or the home provider does not support text-to-911 service in that area at the time. The host provider shall not impede the consumer's 911 text message to the home provider and/or any automatic bounce-back message originated by the home provider to the consumer roaming on the host network.
              (8) Software application provider. A software application provider that transmits text messages directly into the SMS network of the consumer's underlying CMRS provider satisfies the obligations of paragraph (q)(3) of this section provided it does not prevent or inhibit delivery of the CMRS provider's automatic bounce-back message to the consumer.
              (9) 911 text message. A 911 text message is a message, consisting of text characters, sent to the short code “911” and intended to be delivered to a PSAP by a covered text provider, regardless of the text messaging platform used.
              (10) Delivery of 911 text messages. (i) No later than December 31, 2014, all covered text providers must have the capability to route a 911 text message to a PSAP. In complying with this requirement, covered text providers must obtain location information sufficient to route text messages to the same PSAP to which a 911 voice call would be routed, unless the responsible local or state entity designates a different PSAP to receive 911 text messages and informs the covered text provider of that change. All covered text providers using device-based location information that requires consumer activation must clearly inform consumers that they must grant permission for the text messaging application to access the wireless device's location information in order to enable text-to-911. If a consumer does not permit this access, the covered text provider's text application must provide an automated bounce-back message as set forth in paragraph (q)(3) of this section.
              (ii) Covered text providers must begin routing all 911 text messages to a PSAP by June 30, 2015, or within six months of the PSAP's valid request for text-to-911 service, whichever is later, unless an alternate timeframe is agreed to by both the PSAP and the covered text provider. The covered text provider must notify the Commission of the dates and terms of the alternate timeframe within 30 days of the parties' agreement.
              (iii) Valid Request means that:
              (A) The requesting PSAP is, and certifies that it is, technically ready to receive 911 text messages in the format requested;
              (B) The appropriate local or state 911 service governing authority has specifically authorized the PSAP to accept and, by extension, the covered text provider to provide, text-to-911 service; and
              (C) The requesting PSAP has provided notification to the covered text provider that it meets the foregoing requirements. Registration by the PSAP in a database made available by the Commission in accordance with requirements established in connection therewith, or any other written notification reasonably acceptable to the covered text provider, shall constitute sufficient notification for purposes of this paragraph.
              (iv) The requirements set forth in paragraphs (q)(10)(i) through (iii) of this section do not apply to in-flight text messaging providers, MSS providers, or IP Relay service providers, or to 911 text messages that originate from Wi-Fi only locations or that are transmitted from devices that cannot access the CMRS network.
              (v) No later than January 6, 2022, covered text providers must provide the following location information with all 911 text messages routed to a PSAP: Automated dispatchable location, if technically feasible; otherwise, either end-user manual provision of location information, or enhanced location information, which may be coordinate-based, consisting of the best available location that can be obtained from any available technology or combination of technologies at reasonable cost.
              (11) Access to SMS networks for 911 text messages. To the extent that CMRS providers offer Short Message Service (SMS), they shall allow access by any other covered text provider to the capabilities necessary for transmission of 911 text messages originating on such other covered text providers' application services. Covered text providers using the CMRS network to deliver 911 text messages must clearly inform consumers that, absent an SMS plan with the consumer's underlying CMRS provider, the covered text provider may be unable to deliver 911 text messages. CMRS providers may migrate to other technologies and need not retain SMS networks solely for other covered text providers' 911 use, but must notify the affected covered text providers not less than 90 days before the migration is to occur.
              (r) Contraband Interdiction System (CIS) requirement. CIS providers regulated as private mobile radio service (see § 9.3) must transmit all wireless 911 calls without respect to their call validation process to a Public Safety Answering Point, or, where no Public Safety Answering Point has been designated, to a designated statewide default answering point or appropriate local emergency authority pursuant to § 9.4, provided that “all wireless 911 calls” is defined as “any call initiated by a wireless user dialing 911 on a phone using a compliant radio frequency protocol of the serving carrier.” This requirement shall not apply if the Public Safety Answering Point or emergency authority informs the CIS provider that it does not wish to receive 911 calls from the CIS provider.
              (s) Compliance date(s). Paragraphs (i)(2)(ii)(C) and (D), (i)(4)(iv) and (v), (j)(4), (k), and (q)(10)(v) of this section contain information-collection and recordkeeping requirements. Compliance with paragraphs (i)(2)(ii)(C) and (D), (i)(4)(iv) and (v), (j)(4), (k) and (q)(10)(v) will not be required until after approval by the Office of Management and Budget. The Commission will publish a document in the Federal Register announcing compliance dates with those paragraphs and revising this paragraph (s) accordingly.
              [84 FR 66760, Dec. 5, 2019, as amended at 85 FR 2675, Jan. 16, 2020; 85 FR 53246, Aug. 28, 2020]
            
          
          
            Subpart D—Interconnected Voice over Internet Protocol Services
            
              § 9.11
              E911 Service.
              (a) Before January 6, 2021, for fixed services and before January 6, 2022, for non-fixed services—(1) Scope. The following requirements of paragraphs (a)(1) through (5) of this section are only applicable to providers of interconnected VoIP services, except those interconnected VoIP services that fulfill each paragraphs (1)(i) through (iii) of the definition of interconnected VoIP service in § 9.3, and also permit users generally to terminate calls to the public switched telephone network. Further, the following requirements apply only to 911 calls placed by users whose Registered Location is in a geographic area served by a Wireline E911 Network (which, as defined in § 9.3, includes a selective router).
              (2) E911 Service. As of November 28, 2005:
              (i) Interconnected VoIP service providers must, as a condition of providing service to a consumer, provide that consumer with E911 service as described in this section;
              (ii) Interconnected VoIP service providers must transmit all 911 calls, as well as ANI and the caller's Registered Location for each call, to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's Registered Location and that has been designated for telecommunications carriers pursuant to § 9.4, provided that “all 911 calls” is defined as “any voice communication initiated by an interconnected VoIP user dialing 911;”
              (iii) All 911 calls must be routed through the use of ANI and, if necessary, pseudo-ANI, via the dedicated Wireline E911 Network; and
              (iv) The Registered Location must be available to the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority from or through the appropriate automatic location information (ALI) database.
              (3) Service Level Obligation. Notwithstanding the provisions in paragraph (a)(2) of this section, if a PSAP, designated statewide default answering point, or appropriate local emergency authority is not capable of receiving and processing either ANI or location information, an interconnected VoIP service provider need not provide such ANI or location information; however, nothing in this paragraph affects the obligation under paragraph (a)(2)(iii) of this section of an interconnected VoIP service provider to transmit via the Wireline E911 Network all 911 calls to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's Registered Location and that has been designated for telecommunications carriers pursuant to § 9.4.
              (4) Registered Location requirement. As of November 28, 2005, interconnected VoIP service providers must:
              (i) Obtain from each customer, prior to the initiation of service, the physical location at which the service will first be used; and
              (ii) Provide their end users one or more methods of updating their Registered Location, including at least one option that requires use only of the CPE necessary to access the interconnected VoIP service. Any method used must allow an end user to update the Registered Location at will and in a timely manner.
              (5) Customer notification. Each interconnected VoIP service provider shall:

              (i) Specifically advise every subscriber, both new and existing, prominently and in plain language, of the circumstances under which E911 service may not be available through the interconnected VoIP service or may be in some way limited by comparison to traditional E911 service. Such circumstances include, but are not limited to, relocation of the end user's IP-compatible CPE, use by the end user of a non-native telephone number, broadband connection failure, loss of electrical power, and delays that may occur in making a Registered Location available in or through the ALI database;
              (ii) Obtain and keep a record of affirmative acknowledgement by every subscriber, both new and existing, of having received and understood the advisory described in paragraph (a)(5)(i) of this section; and
              (iii) Either—
              (A) Distribute to its existing subscribers, and to each new subscriber prior to the initiation of that subscriber's service, warning stickers or other appropriate labels warning subscribers if E911 service may be limited or not available and instructing the subscriber to place them on or near the equipment used in conjunction with the interconnected VoIP service; or
              (B) Notify existing subscribers, and each new subscriber prior to the initiation of that subscriber's service, by other conspicuous means if E911 service may be limited or not available.
              (b) On or after January 6, 2021, for fixed services, and on or after January 6, 2022,
                for non-fixed services—(1) Scope. The following requirements of paragraphs (b)(1) through (5) of this section are only applicable to all providers of interconnected VoIP services. Further, these requirements apply only to 911 calls placed by users whose dispatchable location is in a geographic area served by a Wireline E911 Network (which, as defined in § 9.3, includes a selective router).
              (2) E911 Service—(i) Interconnected VoIP service providers must, as a condition of providing service to a consumer, provide that consumer with E911 service as described in this section;
              (ii) Interconnected VoIP service providers must transmit the following to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4:
              (A) All 911 calls, provided that “all 911 calls” is defined as “any voice communication initiated by an interconnected VoIP user dialing 911;”
              (B) ANI; and
              (C) The location information described in paragraph (b)(4) of this section.
              (iii) All 911 calls must be routed through the use of ANI and, if necessary, pseudo-ANI, via the dedicated Wireline E911 Network, provided that nothing in this subparagraph shall preclude routing the call first to a national emergency call center to ascertain the caller's location in the event that the interconnected VoIP service provider is unable to obtain or confirm the caller's location information; and
              (iv) The location information described in paragraph (b)(4) of this section must be available to the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority from or through the appropriate automatic location information (ALI) database.
              (3) Service level obligation. Notwithstanding the provisions in paragraph (b)(2) of this section, if a PSAP, designated statewide default answering point, or appropriate local emergency authority is not capable of receiving and processing either ANI or location information, an interconnected VoIP service provider need not provide such ANI or location information; however, nothing in this paragraph affects the obligation under paragraph (b)(2)(iii) of this section of an interconnected VoIP service provider to transmit via the Wireline E911 Network all 911 calls to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4.
              (4) Location requirements. To meet E911 service requirements, interconnected VoIP service providers must provide location information with each 911 call as follows:

              (i) Fixed interconnected VoIP services. Providers of fixed interconnected VoIP services must provide automated dispatchable location with each 911 call.
              (ii) Non-fixed interconnected VoIP services. For non-fixed interconnected VoIP service (service that is capable of being used from more than one location), interconnected VoIP service providers must provide location information in accordance with paragraph (b)(4)(ii)(A) of this section, if technically feasible. Otherwise, interconnected VoIP service providers must either provide location information in accordance with paragraph (b)(4)(ii)(B) or (C), or meet paragraph (b)(4)(ii)(D) of this section.
              (A) Provide automated dispatchable location, if technically feasible.
              (B) Provide Registered Location information that meets the following requirements:
              (1) The service provider has obtained from the customer, prior to the initiation of service, the Registered Location (as defined in § 9.3) at which the service will first be used;
              (2) The service provider has provided end users one or more methods of updating their Registered Location, including at least one option that requires use only of the CPE necessary to access the interconnected VoIP service. Any method used must allow an end user to update the Registered Location at will and in a timely manner; and
              (3) The service provider must identify whether the service is being used to call 911 from a different location than the Registered Location, and if so, either:
              (i) Prompt the customer to provide a new Registered Location; or
              (ii) Update the Registered Location without requiring additional action by the customer.
              (C) Provide Alternative Location Information as defined in § 9.3.
              (D) Route the caller to a national emergency call center.
              (5) Customer notification. (i) Each interconnected VoIP service provider shall specifically advise every subscriber, both new and existing, prominently and in plain language, of the circumstances under which E911 service may not be available through the interconnected VoIP service or may be in some way limited by comparison to traditional E911 service. Such circumstances include, but are not limited to, relocation of the end user's IP-compatible CPE, use by the end user of a non-native telephone number, broadband connection failure, loss of electrical power, and delays that may occur in making a dispatchable location available in or through the ALI database;
              (ii) Each interconnected VoIP service provider shall obtain and keep a record of affirmative acknowledgement by every subscriber, both new and existing, of having received and understood the advisory described in paragraph (b)(5)(i) of this section; and
              (iii) Each interconnected VoIP service provider shall either:
              (A) Distribute to its existing subscribers, and to each new subscriber prior to the initiation of that subscriber's service, warning stickers or labels warning subscribers if E911 service may be limited or not available, and instructing the subscriber to place them on or near the equipment used in conjunction with the interconnected VoIP service; or
              (B) Notify existing subscribers, and each new subscriber prior to the initiation of that subscriber's service, by other conspicuous means if E911 service may be limited or not available.

              (c) Paragraphs (b)(2)(ii) and (iv), (b)(4), and (b)(5)(ii) and (iii) of this section contain information-collection and recordkeeping requirements. Compliance will not be required until after approval by the Office of Management and Budget. The Commission will publish a document in the Federal Register announcing that compliance date and revising this paragraph accordingly.
            
            
              § 9.12
              Access to 911 and E911 service capabilities.
              (a) Access. Subject to the other requirements of this part, an owner or controller of a capability that can be used for 911 or E911 service shall make that capability available to a requesting interconnected VoIP provider as set forth in paragraphs (a)(1) and (2) of this section.

              (1) If the owner or controller makes the requested capability available to a CMRS provider, the owner or controller must make that capability available to the interconnected VoIP provider. An owner or controller makes a capability available to a CMRS provider if the owner or controller offers that capability to any CMRS provider.
              (2) If the owner or controller does not make the requested capability available to a CMRS provider within the meaning of paragraph (a)(1) of this section, the owner or controller must make that capability available to a requesting interconnected VoIP provider only if that capability is necessary to enable the interconnected VoIP provider to provide 911 or E911 service in compliance with the Commission's rules.
              (b) Rates, terms, and conditions. The rates, terms, and conditions on which a capability is provided to an interconnected VoIP provider under paragraph (a) of this section shall be reasonable. For purposes of this paragraph, it is evidence that rates, terms, and conditions are reasonable if they are:
              (1) The same as the rates, terms, and conditions that are made available to CMRS providers, or
              (2) In the event such capability is not made available to CMRS providers, the same rates, terms, and conditions that are made available to any telecommunications carrier or other entity for the provision of 911 or E911 service.
              (c) Permissible use. An interconnected VoIP provider that obtains access to a capability pursuant to this section may use that capability only for the purpose of providing 911 or E911 service in accordance with the Commission's rules.
            
          
          
            Subpart E—Telecommunications Relay Services for Persons with Disabilities
            
              § 9.13
              Jurisdiction.
              Any violation of this subpart E by any common carrier engaged in intrastate communication shall be subject to the same remedies, penalties, and procedures as are applicable to a violation of the Act by a common carrier engaged in interstate communication. For purposes of this subpart, all regulations and requirements applicable to common carriers shall also be applicable to providers of interconnected VoIP service as defined in § 9.3.
            
            
              § 9.14
              Emergency calling requirements.
              (a) Emergency call handling requirements for TTY-based TRS providers. TTY-based TRS providers must use a system for incoming emergency calls that, at a minimum, automatically and immediately transfers the caller to an appropriate Public Safety Answering Point (PSAP). An appropriate PSAP is either a PSAP that the caller would have reached if the caller had dialed 911 directly, or a PSAP that is capable of enabling the dispatch of emergency services to the caller in an expeditious manner.
              (b) Additional emergency calling requirements applicable to internet-based TRS providers. (1) The requirements of paragraphs (b)(2)(i) and (iv) of this section shall not apply to providers of VRS and IP Relay to which § 9.14(c) and (d) apply.
              (2) Each provider of internet-based TRS shall:
              (i) When responsible for placing or routing voice calls to the public switched telephone network, accept and handle emergency calls and access, either directly or via a third party, a commercially available database that will allow the provider to determine an appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority that corresponds to the caller's location, and to relay the call to that entity;

              (ii) Implement a system that ensures that the provider answers an incoming emergency call before other non-emergency calls (i.e., prioritize emergency calls and move them to the top of the queue);
              (iii) Provide 911 and E911 service in accordance with paragraphs (c) through (e) of this section, as applicable;

              (iv) Deliver to the PSAP, designated statewide default answering point, or appropriate local emergency authority, at the outset of the outbound leg of an emergency call, at a minimum, the name of the relay user and location of the emergency, as well as the name of the relay provider, the CA's callback number, and the CA's identification number, thereby enabling the PSAP, designated statewide default answering point, or appropriate local emergency authority to re-establish contact with the CA in the event the call is disconnected;

              (v) In the event one or both legs of an emergency call are disconnected (i.e., either the call between the TRS user and the CA, or the outbound voice telephone call between the CA and the PSAP, designated statewide default answering point, or appropriate local emergency authority), immediately re-establish contact with the TRS user and/or the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority and resume handling the call; and
              (vi) Ensure that information obtained as a result of this section is limited to that needed to facilitate 911 services, is made available only to emergency call handlers and emergency response or law enforcement personnel, and is used for the sole purpose of ascertaining a user's location in an emergency situation or for other emergency or law enforcement purposes.
              (c) E911 Service for VRS and IP Relay before January 6, 2021, for fixed services, and before January 6, 2022,
                for non-fixed services—(1) Scope. The following requirements of paragraphs (c)(1) through (4) of this section are only applicable to providers of VRS or IP Relay. Further, these requirements apply only to 911 calls placed by registered users whose Registered Location is in a geographic area served by a Wireline E911 Network and is available to the provider handling the call.
              (2) E911 Service. VRS or IP Relay providers must, as a condition of providing service to a user:
              (i) Provide that user with E911 service as described in this section;
              (ii) Request, at the beginning of each emergency call, the caller's name and location information, unless the VRS or IP Relay provider already has, or has access to, Registered Location information for the caller;
              (iii) Transmit all 911 calls, as well as ANI, the caller's Registered Location, the name of the VRS or IP Relay provider, and the CA's identification number for each call, to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's Registered Location and that has been designated for telecommunications carriers pursuant to § 9.4, provided that “all 911 calls” is defined as “any communication initiated by an VRS or IP Relay user dialing 911”;
              (iv) Route all 911 calls through the use of ANI and, if necessary, pseudo-ANI, via the dedicated Wireline E911 Network, provided that nothing in this subparagraph shall preclude routing the call first to a call center to ascertain the caller's location in the event that the VRS or IP Relay provider believes the caller may not be located at the Registered Location; and
              (v) Make the Registered Location, the name of the VRS or IP Relay provider, and the CA's identification number available to the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority from or through the appropriate automatic location information (ALI) database.
              (3) Service level obligation. Notwithstanding the provisions in paragraph (c)(2) of this section, if a PSAP, designated statewide default answering point, or appropriate local emergency authority is not capable of receiving and processing either ANI or location information, a VRS or IP Relay provider need not provide such ANI or location information; however, nothing in this paragraph affects the obligation under paragraph (c)(2)(iv) of this section of a VRS or IP Relay provider to transmit via the Wireline E911 Network all 911 calls to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's Registered Location and that has been designated for telecommunications carriers pursuant to § 9.4.
              (4) Registered location requirement. VRS and IP Relay providers must:

              (i) Obtain from each Registered internet-based TRS user, prior to the initiation of service, the physical location at which the service will first be used; and
              
              (ii) If the VRS or IP Relay is capable of being used from more than one location, provide their registered internet-based TRS users one or more methods of updating the user's Registered Location, including at least one option that requires use only of the iTRS access technology necessary to access the VRS or IP Relay. Any method used must allow a registered internet-based TRS user to update the Registered Location at will and in a timely manner.
              (d) E911 Service for VRS and IP Relay on or after January 6, 2021, for fixed services, and on or after January 6, 2022,
                for non-fixed services—(1) Scope. The following requirements of paragraphs (d)(1) through (4) of this section are only applicable to providers of VRS or IP Relay. Further, these requirements apply only to 911 calls placed by registered users whose dispatchable location is in a geographic area served by a Wireline E911 Network and is available to the provider handling the call.
              (2) E911 Service. VRS or IP Relay providers must, as a condition of providing service to a user:
              (i) Provide that user with E911 service as described in this section;
              (ii) Request, at the beginning of each emergency call, the caller's name and dispatchable location, unless the VRS or IP relay provider already has, or has access to the location information described in paragraph (d)(4) of this section;
              (iii) Transmit the following to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4:
              (A) All 911 calls, provided that “all 911 calls” is defined as “any communication initiated by an VRS or IP Relay user dialing 911;”
              (B) ANI, the name of the VRS or IP Relay provider, and the CA's identification number for each call; and
              (C) The location information described in paragraph (d)(4) of this section.
              (iv) Route all 911 calls through the use of ANI and, if necessary, pseudo-ANI, via the dedicated Wireline E911 Network, provided that nothing in this subparagraph shall preclude routing the call first to a call center to ascertain the caller's location in the event that the VRS or IP Relay provider is unable to obtain or confirm the caller's location information; and
              (v) Make the location information described in paragraph (d)(4) of this section, the name of the VRS or IP Relay provider, and the CA's identification number available to the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority from or through the appropriate automatic location information (ALI) database.
              (3) Service level obligation. Notwithstanding the provisions in paragraph (d)(2) of this section, if a PSAP, designated statewide default answering point, or appropriate local emergency authority is not capable of receiving and processing either ANI or location information, a VRS or IP Relay provider need not provide such ANI or location information; however, nothing in this paragraph affects the obligation under paragraph (d)(2)(iv) of this section of a VRS or IP Relay provider to transmit via the Wireline E911 Network all 911 calls to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4.
              (4) Location requirements. To meet E911 service requirements, VRS and IP Relay providers must provide location information with each 911 call as follows:
              (i) Fixed VRS and IP Relay services. Providers of fixed VRS and IP Relay services must provide automated dispatchable location with each 911 call.

              (ii) Non-fixed VRS and IP Relay services. For non-fixed VRS and IP Relay services (service that is capable of being used from more than one location), VRS and IP Relay service providers must provide location information in accordance with paragraph (d)(4)(ii)(A) of this section, if technically feasible. Otherwise, VRS and IP Relay service providers must either provide location information in accordance with paragraph (d)(4)(ii)(B) or (C), or meet paragraph (d)(4)(ii)(D) of this section.
              (A) Provide automated dispatchable location, if technically feasible.
              (B) Provide Registered Location information that meets the following requirements:
              (1) The service provider has obtained from the customer, prior to the initiation of service, the Registered Location (as defined in § 9.3) at which the service will first be used;
              (2) The service provider has provided end users one or more methods of updating their Registered Location, including at least one option that requires use only of the internet-based TRS access technology necessary to access the VRS or IP Relay. Any method used must allow an end user to update the Registered Location at will and in a timely manner; and
              (3) If the VRS or IP Relay is capable of being used from more than one location, if it is not possible to automatically determine the Registered internet-based TRS user's location at the time of the initiation of an emergency call, verify the current location with the user at the beginning of an emergency call.
              (C) Provide Alternative Location Information as defined in § 9.3.
              (D) Route the caller to a call center.
              (e) E911 Service for IP CTS on or after January 6, 2021, for fixed services, and on or after January 6, 2022,
                for non-fixed services—(1) Scope. The following requirements of paragraphs (e)(1) through (4) of this section are only applicable to “covered IP CTS providers,” who are providers of IP CTS to the extent that the IP CTS provider, itself or through an entity with whom the IP CTS provider contracts, places or routes voice calls to the public switched telephone network. Further, these requirements apply only to 911 calls placed by a registered user whose dispatchable location is in a geographic area served by a Wireline E911 Network and is available to the provider handling the call.
              (2) E911 Service. Covered IP CTS providers must, as a condition of providing service to a user:
              (i) Provide that user with E911 service as described in this section;
              (ii) Transmit or provide the following to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4:
              (A) All 911 calls, provided that “all 911 calls” is defined as “any communication initiated by an IP CTS user dialing 911;”
              (B) With the call, a telephone number that is assigned to the caller and that enables the PSAP, designated statewide default answering point, or appropriate local emergency authority to call the 911 caller back directly, while enabling the caller to receive captions on the callback; and
              (C) The location information described in paragraph (e)(4) of this section.
              (iii) Route all 911 calls through the use of ANI and, if necessary, pseudo-ANI, via the dedicated Wireline E911 Network, provided that nothing in this subparagraph shall preclude routing the call first to a call center to ascertain the caller's location in the event that the covered IP CTS provider is unable to obtain or confirm the caller's location information; and
              (iv) Make the location information described in paragraph (e)(4) of this section and callback number available to the appropriate PSAP, designated statewide default answering point, or appropriate local emergency authority from or through the appropriate automatic location information (ALI) database.
              (3) Service level obligation. Notwithstanding the provisions in paragraph (e)(2) of this section, if a PSAP, designated statewide default answering point, or appropriate local emergency authority is not capable of receiving and processing either ANI or location information, a covered IP CTS provider need not provide such ANI or location information; however, nothing in this paragraph affects the obligation under paragraph (e)(2)(iii) of this section of a covered IP CTS provider to transmit via the Wireline E911 Network all 911 calls to the PSAP, designated statewide default answering point, or appropriate local emergency authority that serves the caller's dispatchable location and that has been designated for telecommunications carriers pursuant to § 9.4.
              (4) Location requirements. To meet E911 service requirements, covered IP CTS providers must provide location information with each 911 call as follows:
              (i) Fixed IP CTS. Providers of fixed IP CTS must provide automated dispatchable location with each 911 call.
              (ii) Non-fixed IP CTS. For non-fixed IP CTS (service that is capable of being used from more than one location), covered IP CTS providers must provide location information in accordance with paragraph (e)(4)(ii)(A) of this section, if technically feasible. Otherwise, covered IP CTS providers must either provide location information in accordance with paragraph (e)(4)(ii)(B) or (C), or meet paragraph (e)(4)(iii)(D) of this section.
              (A) Provide automated dispatchable location, if technically feasible.
              (B) Provide Registered Location information that meets the following requirements:
              (1) The service provider has obtained from the customer, prior to the initiation of service, the Registered Location (as defined in § 9.3) at which the service will first be used; and
              (2) The service provider has provided end users one or more methods of updating their Registered Location, including at least one option that requires use only of the internet-based TRS access technology necessary to access the IP CTS. Any method used must allow an end user to update the Registered Location at will and in a timely manner.
              (C) Provide Alternative Location Information as defined in § 9.3.
              (D) Route the caller to a call center.

              (f) Paragraphs (d)(2)(ii), (iii), and (v), (d)(4), (e)(2)(ii) and (iv), and (e)(4) of this section contain information-collection and recordkeeping requirements. Compliance will not be required until after approval by the Office of Management and Budget. The Commission will publish a document in the Federal Register announcing that compliance date and revising this paragraph accordingly.
            
          
          
            Subpart F—Multi-Line Telephone Systems
            
              § 9.15
              Applicability.
              The rules in this subpart F apply to:
              (a) A person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems;
              (b) A person engaged in the business of installing, managing, or operating multi-line telephone systems;
              (c) Any multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after February 16, 2020.
            
            
              § 9.16
              General obligations—direct 911 dialing, notification, and dispatchable location.
              (a) Obligation of manufacturers, importers, sellers, and lessors. (1) A person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States, or sell or lease or offer to sell or lease in the United States, a multi-line telephone system, unless such system is pre-configured such that, when properly installed in accordance with paragraph (b) of this section, a user may directly initiate a call to 911 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit 9, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
              (2) A person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States, or sell or lease or offer to sell or lease in the United States, a multi-line telephone system, unless such system has the capability, after proper installation in accordance with paragraph (b) of this section, of providing the dispatchable location of the caller to the PSAP with 911 calls.
              (b) Obligation of installers, managers, or operators. (1) A person engaged in the business of installing, managing, or operating multi-line telephone systems may not install, manage, or operate for use in the United States such a system, unless such system is configured such that a user may directly initiate a call to 911 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit 9, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
              (2) A person engaged in the business of installing, managing, or operating multi-line telephone systems shall, in installing, managing, or operating such a system for use in the United States, configure the system to provide MLTS notification to a central location at the facility where the system is installed or to another person or organization regardless of location, if the system is able to be configured to provide the notification without an improvement to the hardware or software of the system. MLTS notification must meet the following requirements:
              (i) MLTS notification must be initiated contemporaneously with the 911 call, provided that it is technically feasible to do so;
              (ii) MLTS notification must not delay the call to 911; and
              (iii) MLTS notification must be sent to a location where someone is likely to see or hear it.
              (3) A person engaged in the business of installing multi-line telephone systems may not install such a system in the United States unless it is configured such that it is capable of being programmed with and conveying the dispatchable location of the caller to the PSAP with 911 calls consistent with paragraphs (i), (ii) and (iii) of this section. A person engaged in the business of managing or operating multi-line telephone systems may not manage or operate such a system in the United States unless it is configured such that the dispatchable location of the caller is conveyed to the PSAP with 911 calls consistent with paragraphs (i), (ii) and (iii) of this section.
              (i) Dispatchable location requirements for on-premises fixed telephones associated with a multi-line telephone system. An on-premises fixed telephone associated with a multi-line telephone system shall provide automated dispatchable location no later than January 6, 2021;
              (ii) Dispatchable location requirements for on-premises non-fixed devices associated with a multi-line telephone system. No later than January 6, 2022, an on-premises non-fixed device associated with a multi-line telephone system shall provide to the appropriate PSAP automated dispatchable location, when technically feasible; otherwise, it shall provide dispatchable location based on end user manual update, or alternative location information as defined in § 9.3.
              (iii) Dispatchable location requirements for off-premises devices associated with a multi-line telephone system. No later than January 6, 2022, an off-premises device associated with a multi-line telephone system shall provide to the appropriate PSAP automatic dispatchable location, if technically feasible; otherwise, it shall provide dispatchable location based on end user manual update, or enhanced location information, which may be coordinate-based, consisting of the best available location that can be obtained from any available technology or combination of technologies at reasonable cost.
              (c) Compliance date. Paragraphs (b)(3)(i) through (iii) of this section contain information-collection and recordkeeping requirements. Compliance will not be required until after approval by the Office of Management and Budget. The Commission will publish a document in the Federal Register announcing that compliance date and revising this paragraph accordingly.
            
            
              § 9.17
              Enforcement, compliance date, State law.
              (a) Enforcement. (1) Sections 9.16(a)(1) and (b)(1) and (2) shall be enforced under title V of the Communications Act of 1934, as amended, 5 U.S.C. 501 et seq., except that section 501 applies only to the extent that such section provides for the punishment of a fine.
              (2) In the event of noncompliance with § 9.16(b), the person engaged in the business of managing the multi-line telephone system shall be presumed to be responsible for the noncompliance.

              (3) Persons alleging a violation of the rules in § 9.16 may file a complaint under the procedures set forth in §§ 1.711 through 1.737 of this chapter.
              (b) Compliance date. The compliance date for this subpart F is February 16, 2020, unless otherwise noted. Accordingly, the requirements in this subpart apply to a multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after February 16, 2020, unless otherwise noted.
              (c) Effect on State law. Nothing in § 9.16(a)(1) and (b)(1) and (2) is intended to alter the authority of State commissions or other State or local agencies with jurisdiction over emergency communications, if the exercise of such authority is not inconsistent with this subpart.
            
          
          
            Subpart G—Mobile-Satellite Service
            
              § 9.18
              Emergency Call Center service.
              (a) Providers of Mobile-Satellite Service to end-user customers (47 CFR part 25, subparts A through D) must provide Emergency Call Center service to the extent that they offer real-time, two way switched voice service that is interconnected with the public switched network and use an in-network switching facility which enables the provider to reuse frequencies and/or accomplish seamless hand-offs of subscriber calls. Emergency Call Center personnel must determine the emergency caller's phone number and location and then transfer or otherwise redirect the call to an appropriate public safety answering point. Providers of Mobile-Satellite Services that use earth terminals that are not capable of use while in motion are exempt from providing Emergency Call Center service for such terminals.
              (b) Each Mobile-Satellite Service carrier that is subject to the provisions of paragraph (a) of this section must maintain records of all 911 calls received at its emergency call center. By October 15, of each year, Mobile-Satellite Service carriers providing service in the 1.6/2.4 GHz and 2 GHz bands must submit a report to the Commission regarding their call center data, current as of September 30 of that year. By June 30, of each year, Mobile-Satellite Service carriers providing service in bands other than 1.6/2.4 GHz and 2 GHz must submit a report to the Commission regarding their call center data, current as of May 31 of that year. These reports must include, at a minimum, the following:
              (1) The name and address of the carrier, the address of the carrier's emergency call center, and emergency call center contact information;
              (2) The aggregate number of calls received by the call center each month during the relevant reporting period;
              (3) An indication of how many calls received by the call center each month during the relevant reporting period required forwarding to a public safety answering point and how many did not require forwarding to a public safety answering point.
            
          
          
            Subpart H—Resiliency, Redundancy, and Reliability of 911 Communications
            
              § 9.19
              Reliability of covered 911 service providers.
              (a) Definitions. Terms in this section shall have the following meanings:
              (1) Aggregation point. A point at which network monitoring data for a 911 service area is collected and routed to a network operations center (NOC) or other location for monitoring and analyzing network status and performance.
              (2) Certification. An attestation by a certifying official, under penalty of perjury, that a covered 911 service provider:
              (i) Has satisfied the obligations of paragraph (c) of this section.
              (ii) Has adequate internal controls to bring material information regarding network architecture, operations, and maintenance to the certifying official's attention.
              (iii) Has made the certifying official aware of all material information reasonably necessary to complete the certification.

              (iv) The term “certification” shall include both an annual reliability certification under paragraph (c) of this section and an initial reliability certification under paragraph (d)(1) of this section, to the extent provided under paragraph (d)(1).
              
              (3) Certifying official. A corporate officer of a covered 911 service provider with supervisory and budgetary authority over network operations in all relevant service areas.
              (4) Covered 911 service provider. (i) Any entity that:
              (A) Provides 911, E911, or NG911 capabilities such as call routing, automatic location information (ALI), automatic number identification (ANI), or the functional equivalent of those capabilities, directly to a public safety answering point (PSAP), statewide default answering point, or appropriate local emergency authority as defined in § 9.3; and/or
              (B) Operates one or more central offices that directly serve a PSAP. For purposes of this section, a central office directly serves a PSAP if it hosts a selective router or ALI/ANI database, provides equivalent NG911 capabilities, or is the last service-provider facility through which a 911 trunk or administrative line passes before connecting to a PSAP.
              (ii) The term “covered 911 service provider” shall not include any entity that:
              (A) Constitutes a PSAP or governmental authority to the extent that it provides 911 capabilities; or
              (B) Offers the capability to originate 911 calls where another service provider delivers those calls and associated number or location information to the appropriate PSAP.
              (5) Critical 911 circuits. 911 facilities that originate at a selective router or its functional equivalent and terminate in the central office that serves the PSAP(s) to which the selective router or its functional equivalent delivers 911 calls, including all equipment in the serving central office necessary for the delivery of 911 calls to the PSAP(s). Critical 911 circuits also include ALI and ANI facilities that originate at the ALI or ANI database and terminate in the central office that serves the PSAP(s) to which the ALI or ANI databases deliver 911 caller information, including all equipment in the serving central office necessary for the delivery of such information to the PSAP(s).
              (6) Diversity audit. A periodic analysis of the geographic routing of network components to determine whether they are physically diverse. Diversity audits may be performed through manual or automated means, or through a review of paper or electronic records, as long as they reflect whether critical 911 circuits are physically diverse.
              (7) Monitoring links. Facilities that collect and transmit network monitoring data to a NOC or other location for monitoring and analyzing network status and performance.
              (8) Physically diverse. Circuits or equivalent data paths are Physically Diverse if they provide more than one physical route between end points with no common points where a single failure at that point would cause both circuits to fail. Circuits that share a common segment such as a fiber-optic cable or circuit board are not Physically diverse even if they are logically diverse for purposes of transmitting data.
              (9) 911 service area. The metropolitan area or geographic region in which a covered 911 service provider operates a selective router or the functional equivalent to route 911 calls to the geographically appropriate PSAP.
              (10) Selective router. A 911 network component that selects the appropriate destination PSAP for each 911 call based on the location of the caller.
              (11) Tagging. An inventory management process whereby critical 911 circuits are labeled in circuit inventory databases to make it less likely that circuit rearrangements will compromise diversity. A covered 911 service provider may use any system it wishes to tag circuits so long as it tracks whether critical 911 circuits are physically diverse and identifies changes that would compromise such diversity.
              (b) Provision of reliable 911 service. All covered 911 service providers shall take reasonable measures to provide reliable 911 service with respect to circuit diversity, central-office backup power, and diverse network monitoring. Performance of the elements of the certification set forth in paragraphs (c)(1)(i), (c)(2)(i), and (c)(3)(i) of this section shall be deemed to satisfy the requirements of this paragraph. If a covered 911 service provider cannot certify that it has performed a given element, the Commission may determine that such provider nevertheless satisfies the requirements of this paragraph based upon a showing in accordance with paragraph (c) of this section that it is taking alternative measures with respect to that element that are reasonably sufficient to mitigate the risk of failure, or that one or more certification elements are not applicable to its network.
              (c) Annual reliability certification. One year after the initial reliability certification described in paragraph (d)(1) of this section and every year thereafter, a certifying official of every covered 911 service provider shall submit a certification to the Commission as follows.
              (1) Circuit auditing. (i) A covered 911 service provider shall certify whether it has, within the past year:
              (A) Conducted diversity audits of critical 911 circuits or equivalent data paths to any PSAP served;
              (B) Tagged such critical 911 circuits to reduce the probability of inadvertent loss of diversity in the period between audits; and
              (C) Eliminated all single points of failure in critical 911 circuits or equivalent data paths serving each PSAP.
              (ii) If a Covered 911 Service Provider does not conform with all of the elements in paragraph (c)(1)(i) of this section with respect to the 911 service provided to one or more PSAPs, it must certify with respect to each such PSAP:
              (A) Whether it has taken alternative measures to mitigate the risk of critical 911 circuits that are not physically diverse or is taking steps to remediate any issues that it has identified with respect to 911 service to the PSAP, in which case it shall provide a brief explanation of such alternative measures or such remediation steps, the date by which it anticipates such remediation will be completed, and why it believes those measures are reasonably sufficient to mitigate such risk; or
              (B) Whether it believes that one or more of the requirements of this paragraph are not applicable to its network, in which case it shall provide a brief explanation of why it believes any such requirement does not apply.
              (2) Backup power. (i) With respect to any central office it operates that directly serves a PSAP, a covered 911 service provider shall certify whether it:
              (A) Provisions backup power through fixed generators, portable generators, batteries, fuel cells, or a combination of these or other such sources to maintain full-service functionality, including network monitoring capabilities, for at least 24 hours at full office load or, if the central office hosts a selective router, at least 72 hours at full office load; provided, however, that any such portable generators shall be readily available within the time it takes the batteries to drain, notwithstanding potential demand for such generators elsewhere in the service provider's network.
              (B) Tests and maintains all backup power equipment in such central offices in accordance with the manufacturer's specifications;
              (C) Designs backup generators in such central offices for fully automatic operation and for ease of manual operation, when required;
              (D) Designs, installs, and maintains each generator in any central office that is served by more than one backup generator as a stand-alone unit that does not depend on the operation of another generator for proper functioning.
              (ii) If a covered 911 service provider does not conform with all of the elements in paragraph (c)(2)(i) of this section, it must certify with respect to each such central office:
              (A) Whether it has taken alternative measures to mitigate the risk of a loss of service in that office due to a loss of power or is taking steps to remediate any issues that it has identified with respect to backup power in that office, in which case it shall provide a brief explanation of such alternative measures or such remediation steps, the date by which it anticipates such remediation will be completed, and why it believes those measures are reasonably sufficient to mitigate such risk; or

              (B) Whether it believes that one or more of the requirements of this paragraph are not applicable to its network, in which case it shall provide a brief explanation of why it believes any such requirement does not apply.
              
              (3) Network monitoring. (i) A covered 911 service provider shall certify whether it has, within the past year:
              (A) Conducted diversity audits of the aggregation points that it uses to gather network monitoring data in each 911 service area;
              (B) Conducted diversity audits of monitoring links between aggregation points and NOCs for each 911 service area in which it operates; and
              (C) Implemented physically diverse aggregation points for network monitoring data in each 911 service area and physically diverse monitoring links from such aggregation points to at least one NOC.
              (ii) If a Covered 911 Service Provider does not conform with all of the elements in paragraph (c)(3)(i) of this section, it must certify with respect to each such 911 Service Area:
              (A) Whether it has taken alternative measures to mitigate the risk of network monitoring facilities that are not physically diverse or is taking steps to remediate any issues that it has identified with respect to diverse network monitoring in that 911 service area, in which case it shall provide a brief explanation of such alternative measures or such remediation steps, the date by which it anticipates such remediation will be completed, and why it believes those measures are reasonably sufficient to mitigate such risk; or
              (B) Whether it believes that one or more of the requirements of this paragraph are not applicable to its network, in which case it shall provide a brief explanation of why it believes any such requirement does not apply.
              (d) Other matters—(1) Initial reliability certification. One year after October 15, 2014, a certifying official of every covered 911 service provider shall certify to the Commission that it has made substantial progress toward meeting the standards of the annual reliability certification described in paragraph (c) of this section. Substantial progress in each element of the certification shall be defined as compliance with standards of the full certification in at least 50 percent of the covered 911 service provider's critical 911 circuits, central offices that directly serve PSAPs, and independently monitored 911 service areas.
              (2) Confidential treatment. (i) The fact of filing or not filing an annual reliability certification or initial reliability certification and the responses on the face of such certification forms shall not be treated as confidential.
              (ii) Information submitted with or in addition to such certifications shall be presumed confidential to the extent that it consists of descriptions and documentation of alternative measures to mitigate the risks of nonconformance with certification elements, information detailing specific corrective actions taken with respect to certification elements, or supplemental information requested by the Commission or Bureau with respect to a certification.
              (3) Record retention. A covered 911 service provider shall retain records supporting the responses in a certification for two years from the date of such certification, and shall make such records available to the Commission upon request. To the extent that a covered 911 service provider maintains records in electronic format, records supporting a certification hereunder shall be maintained and supplied in an electronic format.
              (i) With respect to diversity audits of critical 911 circuits, such records shall include, at a minimum, audit records separately addressing each such circuit, any internal report(s) generated as a result of such audits, records of actions taken pursuant to the audit results, and records regarding any alternative measures taken to mitigate the risk of critical 911 circuits that are not physically diverse.
              (ii) With respect to backup power at central offices, such records shall include, at a minimum, records regarding the nature and extent of backup power at each central office that directly serves a PSAP, testing and maintenance records for backup power equipment in each such central office, and records regarding any alternative measures taken to mitigate the risk of insufficient backup power.

              (iii) With respect to network monitoring, such records shall include, at a minimum, records of diversity audits of monitoring links, any internal report(s) generated as a result of such audits, records of actions taken pursuant to the audit results, and records regarding any alternative measures taken to mitigate the risk of aggregation points and/or monitoring links that are not physically diverse.
            
            
              § 9.20
              Backup power obligations.
              (a) Covered service. For purposes of this section, a Covered Service is any facilities-based, fixed voice service offered as residential service, including fixed applications of wireless service offered as a residential service, that is not line powered.
              (b) Obligations of providers of a Covered Service to offer backup power. Providers of a Covered Service shall, at the point of sale for a Covered Service, offer subscribers the option to purchase backup power for the Covered Service as follows:
              (1) Eight hours. Providers shall offer for sale at least one option with a minimum of eight hours of standby backup power.
              (2) Twenty-four hours. By February 13, 2019, providers of a Covered Service shall offer for sale also at least one option that provides a minimum of twenty-four hours of standby backup power.
              (3) Options. At the provider's discretion, the options in paragraphs (b)(1) and (2) of this section may be either:
              (i) A complete solution including battery or other power source; or
              (ii) Installation by the provider of a component that accepts or enables the use of a battery or other backup power source that the subscriber obtains separately. If the provider does not offer a complete solution, the provider shall install a compatible battery or other power source if the subscriber makes it available at the time of installation and so requests. After service has been initiated, the provider may, but is not required to, offer to sell any such options directly to subscribers.
              (c) Backup power required. The backup power offered for purchase under paragraph (b) of this section must include power for all provider-furnished equipment and devices installed and operated on the customer premises that must remain powered in order for the service to provide 911 access.
              (d) Subscriber disclosure. (1) The provider of a Covered Service shall disclose to each new subscriber at the point of sale and to all subscribers to a Covered Service annually thereafter:
              (i) Capability of the service to accept backup power, and if so, the availability of at least one backup power solution available directly from the provider, or after the initiation of service, available from either the provider or a third party. After the obligation to offer for purchase a solution for twenty-four hours of standby backup power becomes effective, providers must disclose this information also for the twenty-four-hour solution;
              (ii) Service limitations with and without backup power;
              (iii) Purchase and replacement information, including cost;
              (iv) Expected backup power duration;
              (v) Proper usage and storage conditions, including the impact on duration of failing to adhere to proper usage and storage;
              (vi) Subscriber backup power self-testing and -monitoring instructions; and
              (vii) Backup power warranty details, if any.
              (2) Disclosure reasonably calculated to reach each subscriber. A provider of a Covered Service shall make disclosures required by this rule in a manner reasonably calculated to reach individual subscribers, with due consideration for subscriber preferences. Information posted on a provider's public website and/or within a subscriber portal accessed by logging through the provider's website are not sufficient to comply with these requirements.
              (3) The disclosures required under this paragraph are in addition to, but may be combined with, any disclosures required under § 9.11(a)(5) and (b)(5).
              (e) Obligation with respect to existing subscribers. Providers are not obligated to offer for sale backup power options to or retrofit equipment for those who are subscribers as of the effective date listed in paragraph (f) of this section for the obligations in paragraph (b)(1) of this section, but shall provide such subscribers with the annual disclosures required by paragraph (d) of this section.
              (f) Dates of obligations. (1) Except as noted in paragraphs (b)(2) and (f)(2) of this section, the obligations under paragraph (b) of this section are in effect February 16, 2016, and the obligations under paragraph (d) of this section are in effect August 5, 2016.
              (2) For a provider of a Covered Service that (together with any entities under common control with such provider) has fewer than 100,000 domestic retail subscriber lines, the obligations in paragraph (b)(1) of this section are in effect August 11, 2016, the obligations in paragraph (b)(2) of this section are in effect as prescribed therein, and the obligations under paragraph (d) of this section are in effect February 1, 2017.
              (g) Sunset date. The requirements of this section shall no longer be in effect as of September 1, 2025.
            
          
        
        
          Pt. 10
          PART 10—WIRELESS EMERGENCY ALERTS
          
            
              Subpart A—General Information
              Sec.
              10.1
              Basis.
              10.2
              Purpose.
              10.10
              Definitions.
              10.11
              WEA implementation timeline.
            
            
              Subpart B—Election to Participate in Wireless Emergency Alerts System
              10.210
              WEA participation election procedures.
              10.220
              Withdrawal of election to participate in WEA.
              10.230
              New CMS providers participating in WEA.
              10.240
              Notification to new subscribers of non-participation in WEA.
              10.250
              Notification to existing subscribers of non-participation in WEA.
              10.260
              Timing of subscriber notification.
              10.270
              Subscribers' right to terminate subscription.
              10.280
              Subscribers' right to opt out of WEA notifications.
            
            
              Subpart C—System architecture
              10.300
              Alert aggregator. [Reserved]
              10.310
              Federal alert gateway. [Reserved]
              10.320
              Provider gateway requirements.
              10.330
              Provider infrastructure requirements.
              10.340
              Digital television transmission towers retransmission capability.
              10.350
              WEA testing and proficiency training requirements.
            
            
              Subpart D—Alert message requirements
              10.400
              Classification.
              10.410
              Prioritization.
              10.420
              Message elements.
              10.430
              Character limit.
              10.441
              Embedded references.
              10.450
              Geographic targeting.
              10.460
              Retransmission frequency. [Reserved]
              10.470
              Roaming.
              10.480
              Language support.
            
            
              Subpart E—Equipment requirements
              10.500
              General requirements.
              10.510
              Call preemption prohibition.
              10.520
              Common audio attention signal.
              10.530
              Common vibration cadence.
              10.540
              Attestation requirement. [Reserved]
            
          
          
            Authority:
            47 U.S.C. 151, 154(i) and (o), 201, 303(r), 403, and 606; sections 602(a), (b), (c), (f), 603, 604 and 606 of Pub. L. 109-347, 120 Stat. 1884.
          
          
            Source:
            73 FR 43117, July 24, 2008, unless otherwise noted.
          
          
            Subpart A—General Information
            
              § 10.1
              Basis.
              The rules in this part are issued pursuant to the authority contained in the Warning, Alert, and Response Network Act, Title VI of the Security and Accountability for Every Port Act of 2006, Public Law 109-347, Titles I through III of the Communications Act of 1934, as amended, and Executive Order 13407 of June 26, 2006, Public Alert and Warning System, 71 FR 36975, June 26, 2006.
            
            
              § 10.2
              Purpose.
              The rules in this part establish the requirements for participation in the voluntary Wireless Emergency Alerts system.
              [78 FR 16807, Mar. 19, 2013]
            
            
              § 10.10
              Definitions.
              (a) Alert Message. An Alert Message is a message that is intended to provide the recipient information regarding an emergency, and that meets the requirements for transmission by a Participating Commercial Mobile Service Provider under this part.
              (b) Common Alerting Protocol. The Common Alerting Protocol (CAP) refers to Organization for the Advancement of Structured Information Standards (OASIS) Standard CAP-V1.1, October 2005 (available at http://www.oasis-open.org/specs/index.php#capv1.1), or any subsequent version of CAP adopted by OASIS and implemented by the WEA.
              (c) Wireless Emergency Alerts. The Wireless Emergency Alerts (WEA) system refers to the voluntary emergency alerting system established by this part, whereby Commercial Mobile Service Providers may elect to transmit Alert Messages to the public.
              (d) Commercial Mobile Service Provider. A Commercial Mobile Service Provider (or CMS Provider) is an FCC licensee providing commercial mobile service as defined in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C. 332(d)(1)). Section 332(d)(1) defines the term commercial mobile service as any mobile service (as defined in 47 U.S.C. 153) that is provided for profit and makes interconnected service available to the public or to such classes of eligible users as to be effectively available to a substantial portion of the public, as specified by regulation by the Commission.
              (e) County and County Equivalent. The terms County and County Equivalent as used in this part are defined by Federal Information Processing Standards (FIPS) 6-4, which provides the names and codes that represent the counties and other entities treated as equivalent legal and/or statistical subdivisions of the 50 States, the District of Columbia, and the possessions and freely associated areas of the United States. Counties are considered to be the “first-order subdivisions” of each State and statistically equivalent entity, regardless of their local designations (county, parish, borough, etc.). Thus, the following entities are considered to be equivalent to counties for legal and/or statistical purposes: The parishes of Louisiana; the boroughs and census areas of Alaska; the District of Columbia; the independent cities of Maryland, Missouri, Nevada, and Virginia; that part of Yellowstone National Park in Montana; and various entities in the possessions and associated areas. The FIPS codes and FIPS code documentation are available online at http://www.itl.nist.gov/fipspubs/index.htm.
              
              (f) Participating Commercial Mobile Service Provider. A Participating Commercial Mobile Service Provider (or a Participating CMS Provider) is a Commercial Mobile Service Provider that has voluntarily elected to transmit Alert Messages under subpart B of this part.
              (g) “C” Interface. The interface between the Alert Gateway and CMS provider Gateway.
              (h) CMS provider Gateway. The mechanism(s) that supports the “C” interface and associated protocols between the Alert Gateway and the CMS provider Gateway, and which performs the various functions associated with the authentication, management and dissemination of WEA Alert Messages received from the Alert Gateway.
              (i) CMS provider infrastructure. The mechanism(s) that distribute received WEA Alert Messages throughout the CMS provider's network, including cell site/paging transceivers and perform functions associated with authentication of interactions with the Mobile Device.
              (j) Mobile Devices. The subscriber equipment generally offered by CMS providers that supports the distribution of WEA Alert Messages.
              (k) CMS Provider participation “in whole.” CMS Providers that have agreed to transmit WEA Alert Messages in a manner consistent with the technical standards, protocols, procedures, and other technical requirements implemented by the Commission in the entirety of their geographic service area, and when all mobile devices that the CMS Providers offer at the point of sale are WEA-capable.
              (l) CMS Provider participation “in part.” CMS Providers that have agreed to transmit WEA Alert Messages in a manner consistent with the technical standards, protocols, procedures, and other technical requirements implemented by the Commission in some, but not in all of their geographic service areas, or CMS Providers that offer mobile devices at the point of sale that are not WEA-capable.
              [73 FR 43117, July 24, 2008, as amended at 73 FR 54525, Sept. 22, 2008; 78 FR 16807, Mar. 19, 2013; 83 FR 8623, Feb. 28, 2018]
            
            
              § 10.11
              WEA implementation timeline.

              Notwithstanding anything in this part to the contrary, a participating CMS provider shall begin an 18 month period of development, testing and deployment of the WEA in a manner consistent with the rules in this part no later than 10 months from the date that the Federal Alert Aggregator and Alert Gateway makes the Government Interface Design specifications available.
              [78 FR 16807, Mar. 19, 2013]
            
          
          
            Subpart B—Election To Participate in Wireless Emergency Alerts System
            
              Source:
              73 FR 54525, Sept. 22, 2008, unless otherwise noted.
            
            
              § 10.210
              WEA participation election procedures.
              (a) A CMS provider that elects to transmit WEA Alert Messages, in part or in whole as defined by § 10.10(k) and (l), shall electronically file with the Commission a letter attesting that the Provider:
              (1) Agrees to transmit such alerts in a manner consistent with the technical standards, protocols, procedures, and other technical requirements implemented by the Commission; and
              (2) Commits to support the development and deployment of technology for the “C” interface, the CMS provider Gateway, the CMS provider infrastructure, and mobile devices with WEA functionality and support of the CMS provider selected technology.
              (b) A CMS provider that elects not to transmit WEA Alert Messages shall file electronically with the Commission a letter attesting to that fact.
              (c) CMS providers shall file their election electronically to the docket.
              [73 FR 54525, Sept. 22, 2008, as amended at 78 FR 16807, Mar. 19, 2013; 83 FR 8623, Feb. 28, 2018]
            
            
              § 10.220
              Withdrawal of election to participate in WEA.
              A CMS provider that elects to transmit WEA Alert Messages, in part or in whole, may withdraw its election without regulatory penalty or forfeiture if it notifies all affected subscribers as well as the Federal Communications Commission at least sixty (60) days prior to the withdrawal of its election. In the event that a carrier withdraws from its election to transmit WEA Alert Messages, the carrier must notify each affected subscriber individually in clear and conspicuous language citing the statute. Such notice must promptly inform the customer that he or she no longer could expect to receive alerts and of his or her right to terminate service as a result, without penalty or early termination fee. Such notice must facilitate the ability of a customer to automatically respond and immediately discontinue service.
              [78 FR 16807, Mar. 19, 2013]
            
            
              § 10.230
              New CMS providers participating in WEA.
              CMS providers who initiate service at a date after the election procedure provided for in § 10.210(d) and who elect to provide WEA Alert Messages, in part or in whole, shall file electronically their election to transmit in the manner and with the attestations described in § 10.210(a).
              [78 FR 16807, Mar. 19, 2013]
            
            
              § 10.240
              Notification to new subscribers of non-participation in WEA.
              (a) A CMS provider that elects not to transmit WEA Alert Messages, in part or in whole, shall provide clear and conspicuous notice, which takes into account the needs of persons with disabilities, to new subscribers of its non-election or partial election to provide Alert messages at the point-of-sale.
              (b) The point-of-sale includes stores, kiosks, third party reseller locations, web sites (proprietary or third party), and any other venue through which the CMS provider's devices and services are marketed or sold.

              (c) CMS Providers electing to transmit alerts “in part” shall use the following notification:
              
              
                NOTICE REGARDING TRANSMISSION OF WIRELESS EMERGENCY ALERTS (Commercial Mobile Alert Service)

                [[CMS provider]] has chosen to offer wireless emergency alerts, including enhanced geo-targeting, within portions of its service area, as defined by the terms and conditions of its service agreement, on wireless emergency alert capable devices. There is no additional charge for these wireless emergency alerts.
                
                Wireless emergency alerts, including enhanced geo-targeting, may not be available on all devices or in the entire service area, or if a subscriber is outside of the [[CMS provider]] service area. For details on the availability of this service and wireless emergency alert capable devices, including the availability and benefits of enhanced geo-targeting, please ask a sales representative, or go to [[CMS provider's URL]].
                Notice required by FCC Rule 47 CFR 10.240 (Commercial Mobile Alert Service)
              
              

              (d) CMS providers electing in whole not to transmit alerts shall use the following notification language:
              
              
                NOTICE TO NEW AND EXISTING SUBSCRIBERS REGARDING TRANSMISSION OF WIRELESS EMERGENCY ALERTS (Commercial Mobile Alert Service)
                [[CMS provider]] presently does not transmit wireless emergency alerts. Notice required by FCC Rule 47 CFR 10.240 (Commercial Mobile Alert Service).
              
              [73 FR 54525, Sept. 22, 2008, as amended at 78 FR 16807, Mar. 19, 2013; 83 FR 8623, Feb. 28, 2018]
            
            
              § 10.250
              Notification to existing subscribers of non-participation in WEA.
              (a) A CMS provider that elects not to transmit WEA Alert Messages, in part or in whole, shall provide clear and conspicuous notice, which takes into account the needs of persons with disabilities, to existing subscribers of its non-election or partial election to provide Alert messages by means of an announcement amending the existing subscriber's service agreement.
              (b) For purposes of this section, a CMS provider that elects not to transmit WEA Alert Messages, in part or in whole, shall use the notification language set forth in § 10.240 (c) or (d) respectively, except that the last line of the notice shall reference FCC Rule 47 CFR 10.250, rather than FCC Rule 47 CFR 10.240.
              (c) In the case of prepaid customers, if a mailing address is available, the CMS provider shall provide the required notification via U.S. mail. If no mailing address is available, the CMS provider shall use any reasonable method at its disposal to alert the customer to a change in the terms and conditions of service and directing the subscriber to voice-based notification or to a Web site providing the required notification.
              [73 FR 54525, Sept. 22, 2008, as amended at 78 FR 16807, Mar. 19, 2013]
            
            
              § 10.260
              Timing of subscriber notification.
              A CMS provider that elects not to transmit WEA Alert Messages, in part or in whole, must comply with §§ 10.240 and 10.250 no later than 60 days following an announcement by the Commission that the Alert Aggregator/Gateway system is operational and capable of delivering emergency alerts to participating CMS providers.
              [78 FR 16807, Mar. 19, 2013]
            
            
              § 10.270
              Subscribers' right to terminate subscription.
              If a CMS provider that has elected to provide WEA Alert Messages in whole or in part thereafter chooses to cease providing such alerts, either in whole or in part, its subscribers may terminate their subscription without penalty or early termination fee.
              [78 FR 16807, Mar. 19, 2013]
            
            
              § 10.280
              Subscribers' right to opt out of WEA notifications.
              (a) CMS providers may provide their subscribers with the option to opt out of the “Child Abduction Emergency/AMBER Alert,” “Imminent Threat Alert” and “Public Safety Message” classes of Alert Messages.
              (b) CMS providers shall provide their subscribers with a clear indication of what each option means, and provide examples of the types of messages the customer may not receive as a result of opting out.
              [73 FR 54525, Sept. 22, 2008, as amended at 78 FR 16808, Mar. 19, 2013; 81 FR 75725, Nov. 1, 2016]
            
          
          
            Subpart C—System Architecture
            
              § 10.300
              Alert aggregator. [Reserved]
            
            
              § 10.310
              Federal alert gateway. [Reserved]
            
            
              § 10.320
              Provider alert gateway requirements.

              This section specifies the functions that each Participating Commercial Mobile Service provider is required to support and perform at its CMS provider gateways.
              (a) General. The CMS provider gateway must provide secure, redundant, and reliable connections to receive Alert Messages from the Federal alert gateway. Each CMS provider gateway must be identified by a unique IP address or domain name.
              (b) Authentication and validation. The CMS provider gateway must authenticate interactions with the Federal alert gateway, and validate Alert Message integrity and parameters. The CMS provider gateway must provide an error message immediately to the Federal alert gateway if a validation fails.
              (c) Security. The CMS provider gateway must support standardized IP-based security mechanisms such as a firewall, and support the defined WEA “C” interface and associated protocols between the Federal alert gateway and the CMS provider gateway.
              (d) Geographic targeting. The CMS provider gateway must determine whether the provider has elected to transmit an Alert Message within a specified alert area and, if so, map the Alert Message to an associated set of transmission sites.
              (e) Message management—(1) Formatting. The CMS provider gateway is not required to perform any formatting, reformatting, or translation of an Alert Message, except for transcoding a text, audio, video, or multimedia file into the format supported by mobile devices.
              (2) Reception. The CMS provider gateway must support a mechanism to stop and start Alert Message deliveries from the Federal alert gateway to the CMS provider gateway.
              (3) Prioritization. The CMS provider gateway must process an Alert Message on a first in-first out basis except for Presidential Alerts, which must be processed before all non-Presidential alerts.
              (4) Distribution. A Participating CMS provider must deploy one or more CMS provider gateways to support distribution of Alert Messages and to manage Alert Message traffic.
              (5) Retransmission. The CMS provider gateway must manage and execute Alert Message retransmission, and support a mechanism to manage congestion within the CMS provider's infrastructure.
              (f) CMS provider profile. The CMS provider gateway will provide profile information on the CMS provider for the Federal alert gateway to maintain at the Federal alert gateway. This profile information must be provided by an authorized CMS provider representative to the Federal alert gateway administrator. The profile information must include the data listed in Table 10.320(f) and must comply with the following procedures:
              (1) The information must be provided 30 days in advance of the date when the CMS provider begins to transmit WEA alerts.
              (2) Updates of any CMS provider profiles must be provided in writing at least 30 days in advance of the effective change date.
              
                Table 10.320(f)—CMSP Profile on Federal Alert Gateway
                
                  Profile parameter
                  Parameter election
                  Description
                
                
                  CMSP Name
                  
                  Unique identification of CMSP.
                
                
                  CMSP gateway Address
                  IP address or Domain Name
                
                
                   
                  Alternate IP address
                  Optional and subject to implementation.
                
                
                  Geo-Location Filtering
                  <yes/no>
                  If “yes” the only CMAM issued in the listed states will be sent to the CMSP gateway.If “no”, all CMAM will be sent to the CMSP gateway.
                  
                
                
                  If yes, list of states
                  CMAC Geocode for state
                  List can be state name or abbreviated state name.
                
              
              (g) Alert logging. The CMS provider gateway must perform the following functions:
              (1) Logging requirements. Log the CMAC attributes of all Alert Messages received at the CMS Provider Alert Gateway, including time stamps that verify when the message is received, and when it is retransmitted or rejected by the Participating CMS Provider Alert Gateway. If an Alert Message is rejected, a Participating CMS Provider is required to log the specific error code generated by the rejection.
              (2) Maintenance of logs. Participating CMS Providers are required to maintain a log of all active and cancelled Alert Messages for at least 12 months after receipt of such alert or cancellation.
              (3) Availability of logs. Participating CMS Providers are required to make their alert logs available to the Commission and FEMA upon request. Participating CMS Providers are also required to make alert logs available to emergency management agencies that offer confidentiality protection at least equal to that provided by the federal Freedom of Information Act (FOIA) upon request, but only insofar as those logs pertain to Alert Messages initiated by that emergency management agency.
              [73 FR 43117, July 24, 2008, as amended at 78 FR 16808, Mar. 19, 2013; 81 FR 75725, Nov. 1, 2016]
            
            
              § 10.330
              Provider infrastructure requirements.
              This section specifies the general functions that a Participating CMS Provider is required to perform within their infrastructure. Infrastructure functions are dependent upon the capabilities of the delivery technologies implemented by a Participating CMS Provider.
              (a) Distribution of Alert Messages to mobile devices.
              (b) Authentication of interactions with mobile devices.
              (c) Reference Points D & E. Reference Point D is the interface between a CMS Provider gateway and its infrastructure. Reference Point E is the interface between a provider's infrastructure and mobile devices including air interfaces. Reference Points D and E protocols are defined and controlled by each Participating CMS Provider.
            
            
              § 10.340
              Digital television transmission towers retransmission capability.
              Licensees and permittees of noncommercial educational broadcast television stations (NCE) or public broadcast television stations (to the extent such stations fall within the scope of those terms as defined in section 397(6) of the Communications Act of 1934 (47 U.S.C. 397(6))) are required to install on, or as part of, any broadcast television digital signal transmitter, equipment to enable the distribution of geographically targeted alerts by commercial mobile service providers that have elected to transmit WEA alerts. Such equipment and technologies must have the capability of allowing licensees and permittees of NCE and public broadcast television stations to receive WEA alerts from the Alert Gateway over an alternate, secure interface and then to transmit such WEA alerts to CMS Provider Gateways of participating CMS providers. This equipment must be installed no later than eighteen months from the date of receipt of funding permitted under section 606(b) of the WARN Act or 18 months from the effective date of these rules, whichever is later.
              [78 FR 16808, Mar. 19, 2013]
            
            
              § 10.350
              WEA testing and proficiency training requirements.
              This section specifies the testing that is required of Participating CMS Providers.
              (a) Required monthly tests. Testing of the WEA from the Federal Alert Gateway to each Participating CMS Provider's infrastructure shall be conducted monthly.
              (1) A Participating CMS Provider's Gateway shall support the ability to receive a required monthly test (RMT) message initiated by the Federal Alert Gateway Administrator.
              (2) Participating CMS Providers shall schedule the distribution of the RMT to their WEA coverage area over a 24 hour period commencing upon receipt of the RMT at the CMS Provider Gateway. Participating CMS Providers shall determine the method to distribute the RMTs, and may schedule over the 24 hour period the delivery of RMTs over geographic subsets of their coverage area to manage traffic loads and to accommodate maintenance windows.

              (3) A Participating CMS Provider may forego an RMT if the RMT is pre-empted by actual alert traffic or if an unforeseen condition in the CMS Provider infrastructure precludes distribution of the RMT. A Participating CMS Provider Gateway shall indicate such an unforeseen condition by a response code to the Federal Alert Gateway.
              (4) The RMT shall be initiated only by the Federal Alert Gateway Administrator using a defined test message. Real event codes or alert messages shall not be used for the WEA RMT message.
              (5) A Participating CMS Provider shall distribute an RMT within its WEA coverage area within 24 hours of receipt by the CMS Provider Gateway unless pre-empted by actual alert traffic or unable due to an unforeseen condition.
              (6) A Participating CMS Provider may provide mobile devices with the capability of receiving RMT messages.
              (7) A Participating CMS Provider must retain an automated log of RMT messages received by the CMS Provider Gateway from the Federal Alert Gateway.
              (b) Periodic C interface testing. In addition to the required monthly tests, a Participating CMS Provider must participate in periodic testing of the interfaces between the Federal Alert Gateway and its CMS Provider Gateway, including the public television broadcast-based backup to the C-interface. This periodic interface testing is not intended to test the CMS Provider's infrastructure nor the mobile devices but rather is required to ensure the availability/viability of both gateway functions. Each CMS Provider Gateway shall send an acknowledgement to the Federal Alert Gateway upon receipt of such interface test messages. Real event codes or Alert Messages shall not be used for this periodic interface testing.
              (c) State/Local WEA Testing. A Participating CMS Provider must support State/Local WEA Tests in a manner that complies with the Alert Message Requirements specified in Subpart D.
              (1) A Participating CMS Provider's Gateway shall support the ability to receive a State/Local WEA Test message initiated by the Federal Alert Gateway Administrator.
              (2) A Participating CMS Provider shall immediately transmit a State/Local WEA Test to the geographic area specified by the alert originator.
              (3) A Participating CMS Provider may forego a State/Local WEA Test if the State/Local WEA Test is pre-empted by actual alert traffic or if an unforeseen condition in the CMS Provider infrastructure precludes distribution of the State/Local WEA Test. If a Participating CMS Provider Gateway forgoes a State/Local WEA Test, it shall send a response code to the Federal Alert Gateway indicating the reason.
              (4) Participating CMS Providers shall provide their subscribers with the option to opt in to receive State/Local WEA Tests.
              [73 FR 47558, Aug. 14, 2008, as amended at 78 FR 16808, Mar. 19, 2013; 81 FR 75726, Nov. 1, 2016]
            
          
          
            Subpart D—Alert Message Requirements
            
              § 10.400
              Classification.
              A Participating CMS Provider is required to receive and transmit four classes of Alert Messages: Presidential Alert; Imminent Threat Alert; Child Abduction Emergency/AMBER Alert; and Public Safety Message.
              (a) Presidential Alert. A Presidential Alert is an alert issued by the President of the United States or the President's authorized designee.
              (b) Imminent Threat Alert. An Imminent Threat Alert is an alert that meets a minimum value for each of three CAP elements: Urgency, Severity, and Certainty.
              (1) Urgency. The CAP Urgency element must be either Immediate (i.e., responsive action should be taken immediately) or Expected (i.e., responsive action should be taken soon, within the next hour).
              (2) Severity. The CAP Severity element must be either Extreme (i.e., an extraordinary threat to life or property) or Severe (i.e., a significant threat to life or property).
              (3) Certainty. The CAP Certainty element must be either Observed (i.e., determined to have occurred or to be ongoing) or Likely (i.e., has a probability of greater than 50 percent).
              (c) Child Abduction Emergency/AMBER Alert. (1) An AMBER Alert is an alert initiated by a local government official based on the U.S. Department of Justice's five criteria that should be met before an alert is activated:
              (i) Law enforcement confirms a child has been abducted;
              (ii) The child is 17 years or younger;
              (iii) Law enforcement believes the child is in imminent danger of serious bodily harm or death;
              (iv) There is enough descriptive information about the victim and the abduction to believe an immediate broadcast alert will help; and
              (v) The child's name and other data have been entered into the National Crime Information Center.
              (2) There are four types of AMBER Alerts: Family Abduction; Non-family Abduction; Lost, Injured or Otherwise Missing; and Endangered Runaway.
              (i) Family Abduction. A Family Abduction (FA) alert involves an abductor who is a family member of the abducted child such as a parent, aunt, grandfather, or stepfather.
              (ii) Nonfamily Abduction. A Nonfamily Abduction (NFA) alert involves an abductor unrelated to the abducted child, either someone unknown to the child and/or the child's family or an acquaintance/friend of the child and/or the child's family.
              (iii) Lost, Injured, or Otherwise Missing. A Lost, Injured, or Otherwise Missing (LIM) alert involves a case where the circumstances of the child's disappearance are unknown.
              (iv) Endangered Runaway. An Endangered Runaway (ERU) alert involves a missing child who is believed to have run away and in imminent danger.
              (d) Public Safety Message. A Public Safety Message is an essential public safety advisory that prescribes one or more actions likely to save lives and/or safeguard property during an emergency. A Public Safety Message may only be issued in connection with an Alert Message classified in paragraphs (a), (b) or (c) of this section.
              [73 FR 43117, July 24, 2008, as amended at 81 FR 75726, Nov. 1, 2016]
            
            
              § 10.410
              Prioritization.
              A Participating CMS Provider is required to transmit Presidential Alerts upon receipt. Presidential Alerts preempt all other Alert Messages. A Participating CMS Provider is required to transmit Imminent Threat Alerts, AMBER Alerts and Public Safety Messages on a first in-first out (FIFO) basis.
              [81 FR 75726, Nov. 1, 2016]
            
            
              § 10.420
              Message elements.
              A WEA Alert Message processed by a Participating CMS Provider shall include five mandatory CAP elements—Event Type; Area Affected; Recommended Action; Expiration Time (with time zone); and Sending Agency. This requirement does not apply to Presidential Alerts.
              [78 FR 16808, Mar. 19, 2013]
            
            
              § 10.430
              Character limit.
              A Participating CMS Provider must support transmission of an Alert Message that contains a maximum of 360 characters of alphanumeric text. If, however, some or all of a Participating CMS Provider's network infrastructure is technically incapable of supporting the transmission of a 360-character maximum Alert Message, then that Participating CMS Provider must support transmission of an Alert Message that contains a maximum of 90 characters of alphanumeric text on and only on those elements of its network incapable of supporting a 360 character Alert Message.
              [81 FR 75726, Nov. 1, 2016]
            
            
              § 10.441
              Embedded references.
              Participating CMS Providers are required to support Alert Messages that include an embedded Uniform Resource Locator (URL), which is a reference (an address) to a resource on the Internet, or an embedded telephone number.
              [81 FR 75726, Nov. 1, 2016]
            
            
              § 10.450
              Geographic targeting.
              This section establishes minimum requirements for the geographic targeting of Alert Messages.

              (a) This section establishes minimum requirements for the geographic targeting of Alert Messages. A Participating CMS Provider will determine which of its network facilities, elements, and locations will be used to geographically target Alert Messages. A Participating CMS Provider must deliver any Alert Message that is specified by a circle or polygon to an area that matches the specified circle or polygon. A Participating CMS Provider is considered to have matched the target area when they deliver an Alert Message to 100 percent of the target area with no more than 0.1 of a mile overshoot. If some or all of a Participating CMS Provider's network infrastructure is technically incapable of matching the specified target area, then that Participating CMS Provider must deliver the Alert Message to an area that best approximates the specified target area on and only on those aspects of its network infrastructure that are incapable of matching the target area. A Participating CMS Provider's network infrastructure may be considered technically incapable of matching the target area in limited circumstances, including when the target area is outside of the Participating CMS Provider's network coverage area, when mobile devices have location services disabled, and when legacy networks or devices cannot be updated to support this functionality.
              (b) Upon request from an emergency management agency, a Participating CMS Provider will disclose information regarding their capabilities for geo-targeting Alert Messages. A Participating CMS Provider is only required to disclose this information to an emergency management agency insofar as it would pertain to Alert Messages initiated by that emergency management agency, and only so long as the emergency management agency offers confidentiality protection at least equal to that provided by the federal FOIA.
              (c) In matching the target area, Participating CMS Providers may not limit the availability of 360 characters for the Alert Message text.
              [81 FR 75726, Nov. 1, 2016, as amended at 83 FR 8623, Feb. 28, 2018]
            
            
              § 10.460
              Retransmission frequency. [Reserved]
            
            
              § 10.470
              Roaming.
              When, pursuant to a roaming agreement (see § 20.12 of this chapter), a subscriber receives services from a roamed-upon network of a Participating CMS Provider, the Participating CMS Provider must support WEA alerts to the roaming subscriber to the extent the subscriber's mobile device is configured for and technically capable of receiving WEA alerts.
              [78 FR 16808, Mar. 19, 2013]
            
            
              § 10.480
              Language support.
              Participating CMS Providers are required to transmit WEA Alert Messages that are issued in the Spanish language or that contain Spanish-language characters.
              [81 FR 75726, Nov. 1, 2016]
            
          
          
            Subpart E—Equipment Requirements
            
              § 10.500
              General requirements.
              WEA mobile device functionality is dependent on the capabilities of a Participating CMS Provider's delivery technologies. Mobile devices are required to perform the following functions:
              (a) Authentication of interactions with CMS Provider infrastructure.
              (b) Monitoring for Alert Messages.
              (c) Maintaining subscriber alert opt-out selections, if any.
              (d) Maintaining subscriber alert language preferences, if any.
              (e) Extraction of alert content in English or the subscriber's preferred language, if applicable.
              (f) Presentation of alert content to the device, consistent with subscriber opt-out selections. Presidential Alerts must always be presented.
              (g) Detection and suppression of presentation of duplicate alerts.
              (h) Preservation of Alert Messages in a consumer-accessible format and location for at least 24 hours or until deleted by the subscriber.
              [73 FR 43117, July 24, 2008, as amended at 78 FR 16808, Mar. 19, 2013; 83 FR 8623, Feb. 28, 2018]
            
            
              § 10.510
              Call preemption prohibition.

              Devices marketed for public use under part 10 must present an Alert Message as soon as they receive it, but may not enable an Alert Message to preempt an active voice or data session. If a mobile device receives a WEA Alert Message during an active voice or data session, the user may be given the option to control how the Alert Message is presented on the mobile device with respect to the use of the common vibration cadence and audio attention signal.
              [81 FR 75726, Nov. 1, 2016]
            
            
              § 10.520
              Common audio attention signal.
              A Participating CMS Provider and equipment manufacturers may only market devices for public use under part 10 that include an audio attention signal that meets the requirements of this section.
              (a) The audio attention signal must have a temporal pattern of one long tone of two (2) seconds, followed by two short tones of one (1) second each, with a half (0.5) second interval between each tone. The entire sequence must be repeated twice with a half (0.5) second interval between each repetition.
              (b) For devices that have polyphonic capabilities, the audio attention signal must consist of the fundamental frequencies of 853 Hz and 960 Hz transmitted simultaneously.
              (c) For devices with only a monophonic capability, the audio attention signal must be 960 Hz.
              (d) No person may transmit or cause to transmit the WEA common audio attention signal, or a recording or simulation thereof, in any circumstance other than in an actual National, State or Local Area emergency or authorized test, except as designed and used for Public Service Announcements (PSAs) by federal, state, local, tribal and territorial entities, and non-governmental organizations in coordination with those entities, to raise public awareness about emergency alerting, provided that the entity presents the PSA in a non-misleading manner, including by explicitly stating that the emergency alerting attention signal is being used in the context of a PSA for the purpose of educating the viewing or listening public about emergency alerting.
              (e) A device may include the capability to mute the audio attention signal.
              [73 FR 43117, July 24, 2008, as amended at 81 FR 75727, Nov. 1, 2016]
            
            
              § 10.530
              Common vibration cadence.
              A Participating CMS Provider and equipment manufacturers may only market devices for public use under part 10 that include a vibration cadence capability that meets the requirements of this section.
              (a) The vibration cadence must have a temporal pattern of one long vibration of two (2) seconds, followed by two short vibrations of one (1) second each, with a half (0.5) second interval between each vibration. The entire sequence must be repeated twice with a half (0.5) second interval between each repetition.
              (b) The vibration cadence must be restricted to use for Alert Messages under part 10.
              (c) A device may include the capability to mute the vibration cadence.
            
            
              § 10.540
              Attestation requirement. [Reserved]
            
          
        
        
          Pt. 11
          PART 11—EMERGENCY ALERT SYSTEM (EAS)
          
            
              Subpart A—General
              Sec.
              11.1
              Purpose.
              11.2
              Definitions.
              11.11
              The Emergency Alert System (EAS).
              11.12-11.14
              [Reserved]
              11.15
              EAS Operating Handbook.
              11.16
              National Control Point Procedures.
              11.18
              EAS Designations.
              11.20
              [Reserved]
              11.21
              State and Local Area plans and FCC Mapbook.
            
            
              Subpart B—Equipment Requirements
              11.31
              EAS protocol.
              11.32
              EAS Encoder.
              11.33
              EAS Decoder.
              11.34
              Acceptability of the equipment.
              11.35
              Equipment operational readiness.
            
            
              Subpart C—Organization
              11.41
              Participation in EAS.
              11.42
              [Reserved]
              11.43
              National level participation.
              11.44
              [Reserved]
              11.45
              Prohibition of false or deceptive EAS transmissions.
              11.46
              EAS public service announcements.
              11.47
              Optional use of other communications methods and systems.
            
            
              
              Subpart D—Emergency Operations
              11.51
              EAS code and Attention Signal Transmission requirements.
              11.52
              EAS code and Attention Signal Monitoring requirements.
              11.53
              [Reserved]
              11.54
              EAS operation during a National Level emergency.
              11.55
              EAS operation during a State or Local Area emergency.
              11.56
              Obligation to process CAP-formatted EAS messages.
            
            
              Subpart E—Tests
              11.61
              Tests of EAS procedures.
            
          
          
            Authority:
            47 U.S.C. 151, 154 (i) and (o), 303(r), 544(g) and 606.
          
          
            Source:
            59 FR 67092, Dec. 28, 1994, unless otherwise noted.
          
          
            Subpart A—General
            
              § 11.1
              Purpose.
              This part contains rules and regulations providing for an Emergency Alert System (EAS). The EAS provides the President with the capability to provide immediate communications and information to the general public at the National, State and Local Area levels during periods of national emergency. The rules in this part describe the required technical standards and operational procedures of the EAS for analog AM, FM, and TV broadcast stations, digital broadcast stations, analog cable systems, digital cable systems, wireline video systems, wireless cable systems, Direct Broadcast Satellite (DBS) services, Satellite Digital Audio Radio Service (SDARS), and other participating entities. The EAS may be used to provide the heads of State and local government, or their designated representatives, with a means of emergency communication with the public in their State or Local Area.
              [72 FR 62132, Nov. 2, 2007]
            
            
              § 11.2
              Definitions.
              The definitions of terms used in part 11 are:
              (a) Emergency Action Notification (EAN). The Emergency Action Notification is the notice to all EAS Participants and to the general public that the EAS has been activated for a national emergency. EAN messages that are formatted in the EAS Protocol (specified in § 11.31) are sent from a government origination point to broadcast stations and other entities participating in the PEP system, and are subsequently disseminated via EAS Participants. Dissemination arrangements for EAN messages that are formatted in the EAS Protocol (specified in § 11.31) at the State and local levels are specified in the State and Local Area plans (defined at § 11.21). A national activation of the EAS for a Presidential message with the Event code EAN as specified in § 11.31 must take priority over any other message and preempt it if it is in progress.
              (b) EAS Participants. Entities required under the Commission's rules to comply with EAS rules, e.g., analog radio and television stations, and wired and wireless cable television systems, DBS, DTV, SDARS, digital cable and DAB, and wireline video systems.
              (c) Wireline Video System. The system of a wireline common carrier used to provide video programming service.
              (d) Intermediary Device. An intermediary device is a stand-alone device that carries out the functions of monitoring for, receiving and/or acquiring, and decoding EAS messages formatted in the Common Alerting Protocol (CAP) in accordance with § 11.56, and converting such messages into a format that can be inputted into a separate EAS decoder, EAS encoder, or unit combining such decoder and encoder functions, so that the EAS message outputted by such separate EAS decoder, EAS encoder, or unit combining such decoder and encoder functions, and all other functions attendant to processing such EAS message, comply with the requirements in this part.
              [77 FR 16698, Mar. 22, 2012, as amended at 83 FR 37759, Aug. 2, 2018]
            
            
              § 11.11
              The Emergency Alert System (EAS).

              (a) The EAS is composed of analog radio broadcast stations including AM, FM, and Low-power FM (LPFM) stations; digital audio broadcasting (DAB) stations, including digital AM, FM, and Low-power FM stations; Class A television (CA) and Low-power TV (LPTV) stations; digital television (DTV) broadcast stations, including digital CA and digital LPTV stations; analog cable systems; digital cable systems which are defined for purposes of this part only as the portion of a cable system that delivers channels in digital format to subscribers at the input of a Unidirectional Digital Cable Product or other navigation device; wireline video systems; wireless cable systems which may consist of Broadband Radio Service (BRS), or Educational Broadband Service (EBS) stations; DBS services, as defined in § 25.701(a) of this chapter (including certain Ku-band Fixed-Satellite Service Direct to Home providers); and SDARS, as defined in § 25.201 of this chapter. These entities are referred to collectively as EAS Participants in this part, and are subject to this part, except as otherwise provided herein. At a minimum EAS Participants must use a common EAS protocol, as defined in § 11.31, to send and receive emergency alerts, and comply with the requirements set forth in § 11.56, in accordance with the following tables:
              
                Table 1—Analog and Digital Broadcast Station Equipment Deployment Requirements
                
                  EAS equipment requirement
                  AM & FM
                  Digital AM & FM
                  Analog & digital FM class D
                  Analog &digital LPFM
                  
                  DTV
                  Analog &digital class A TV
                  
                  Analog &digital LPTV
                  
                
                
                  EAS decoder 1
                  
                  Y
                  Y
                  Y
                  Y
                  Y
                  Y
                  Y
                
                
                  EAS encoder
                  Y
                  Y
                  N
                  N
                  Y
                  Y
                  N
                
                
                  Audio message
                  Y
                  Y
                  Y
                  Y
                  Y
                  Y
                  Y
                
                
                  Video message
                  N/A
                  N/A
                  N/A
                  N/A
                  Y
                  Y
                  Y
                
                
                  1 EAS Participants may comply with the obligations set forth in § 11.56 to decode and convert CAP-formatted messages into EAS Protocol-compliant messages by deploying an Intermediary Device, as specified in § 11.56(b).
              
              Analog Cable Systems
              Analog cable systems are subject to the requirements in Table 2 below. Analog cable systems serving fewer than 5,000 subscribers from a headend may either provide the National level EAS message on all programmed channels including the required testing, or comply with the requirements in Table 2.
              
                Table 2—Analog Cable System Equipment Deployment Requirements
                
                  EAS equipment requirement
                  ≥5,000subscribers
                  
                  <5,000subscribers
                  
                
                
                  EAS decoder 1
                  
                  Y
                  Y
                
                
                  EAS encoder
                  Y
                   Y 2
                  
                
                
                  Audio and Video EAS Message on all channels
                  Y
                  N
                
                
                  Video interrupt and audio alert message on all channels;3 Audio and Video EAS message on at least one channel
                  N
                  Y
                
                
                  1 EAS Participants may comply with the obligations set forth in § 11.56 to decode and convert CAP-formatted messages into EAS Protocol-compliant messages by deploying an Intermediary Device, as specified in § 11.56(b).
                
                  2 Analog cable systems serving <5,000 subscribers are permitted to operate without an EAS encoder if they install an FCC-certified decoder.
                

                  3 The Video interrupt must cause all channels that carry programming to flash for the duration of the EAS emergency message. The audio alert must give the channel where the EAS messages are carried and be repeated for the duration of the EAS message. [Note: Programmed channels do not include channels used for the transmission of data such as interactive games.]
              
              Wireless Cable Systems (BRS/EBS Stations)

              Wireless cable systems are subject to the requirements in Table 3 below. Wireless cable systems serving fewer than 5,000 subscribers from a single transmission site must either provide the National level EAS message on all programmed channels including the required testing, or comply with the requirements in Table 3.
              
              
                Table 3—Wireless Cable System Equipment Deployment Requirements
                
                  EAS equipment requirement
                  ≥5,000subscribers
                  
                  <5,000subscribers
                  
                
                
                  EAS decoder 1
                  
                  Y
                  Y
                
                
                  EAS encoder
                  Y
                   Y 2
                  
                
                
                  Audio and Video EAS Message on all channels 3
                  
                  Y
                  N
                
                
                  Video interrupt and audio alert message on all channels; 4 Audio and Video EAS message on at least one channel
                  N
                  Y
                
                
                  1 EAS Participants may comply with the obligations set forth in § 11.56 to decode and convert CAP-formatted messages into EAS Protocol-compliant messages by deploying an Intermediary Device, as specified in § 11.56(b).
                
                  2 Wireless cable systems serving <5,000 subscribers are permitted to operate without an EAS encoder if they install an FCC-certified decoder.
                
                  3 All wireless cable systems may comply with this requirement by providing a means to switch all programmed channels to a predesignated channel that carries the required audio and video EAS messages.
                

                  4 The Video interrupt must cause all channels that carry programming to flash for the duration of the EAS emergency message. The audio alert must give the channel where the EAS messages are carried and be repeated for the duration of the EAS message. [Note: Programmed channels do not include channels used for the transmission of data services such as Internet.]
              
              Digital Cable Systems and Wireline Video Systems
              Digital cable systems and Wireline Video Systems must comply with the requirements in Table 4 below. Digital cable systems and Wireline Video Systems serving fewer than 5,000 subscribers from a headend must either provide the National level EAS message on all programmed channels including the required testing, or comply with the requirements in Table 4.
              
                Table 4—Digital Cable System and Wireline Video System Equipment Deployment Requirements
                
                  EAS equipment requirement
                  ≥5,000subscribers
                  
                  <5,000subscribers
                  
                
                
                  EAS decoder 1
                  
                  Y
                  Y
                
                
                  EAS encoder
                  Y
                   Y 2
                  
                
                
                  Audio and Video EAS Message on all channels 3
                  
                  Y
                  N
                
                
                  Video interrupt and audio alert message on all channels; 4 Audio and Video EAS message on at least one channel
                  N
                  Y
                
                
                  1 EAS Participants may comply with the obligations set forth in § 11.56 to decode and convert CAP-formatted messages into EAS Protocol-compliant messages by deploying an Intermediary Device, as specified in § 11.56(b).
                
                  2 Digital cable systems and wireline video systems serving <5,000 subscribers are permitted to operate without an EAS encoder if they install an FCC-certified decoder.
                
                  3 All digital cable systems and wireline video systems may comply with this requirement by providing a means to switch all programmed channels to a predesignated channel that carries the required audio and video EAS messages.
                

                  4 The Video interrupt must cause all channels that carry programming to flash for the duration of the EAS emergency message. The audio alert must give the channel where the EAS messages are carried and be repeated for the duration of the EAS message. [Note: Programmed channels do not include channels used for the transmission of data services such as Internet access.]
              
              
                SDARS and DBS
                
                  EAS equipment requirement
                  SDARS
                  DBS
                
                
                  EAS decoder 1
                  
                  Y
                  Y
                
                
                  EAS encoder
                  Y
                  Y
                
                
                  Audio message on all channels 2
                  
                  Y
                  Y
                
                
                  Video message on all channels 2
                  
                  N/A
                  Y
                
                
                  1 EAS Participants may comply with the obligations set forth in § 11.56 to decode and convert CAP-formatted messages into EAS Protocol-compliant messages by deploying an Intermediary Device, as specified in § 11.56(b).
                
                  2 All SDARS and DBS providers may comply with this requirement by providing a means to switch all programmed channels to a predesignated channel that carries the required audio and video EAS messages or by any other method that ensures that viewers of all channels receive the EAS message.
              

              (b) Analog class D non-commercial educational FM stations as defined in § 73.506 of this chapter, digital class D non-commercial educational FM stations, analog LPFM stations as defined in §§ 73.811 and 73.853 of this chapter, digital LPFM stations, analog LPTV stations as defined in § 74.701(f), and digital LPTV stations as defined in § 74.701(k) of this chapter are not required to comply with § 11.32. Analog and digital LPTV stations that operate as television broadcast translator stations, as defined in § 74.701(b) of this chapter, are not required to comply with the requirements of this part. FM broadcast booster stations as defined in § 74.1201(f) of this chapter and FM translator stations as defined in § 74.1201(a) of this chapter which entirely rebroadcast the programming of other local FM broadcast stations are not required to comply with the requirements of this part. International broadcast stations as defined in § 73.701 of this chapter are not required to comply with the requirements of this part. Analog and digital broadcast stations that operate as satellites or repeaters of a hub station (or common studio or control point if there is no hub station) and rebroadcast 100 percent of the programming of the hub station (or common studio or control point) may satisfy the requirements of this part through the use of a single set of EAS equipment at the hub station (or common studio or control point) which complies with §§ 11.32 and 11.33.
              (c) For purposes of the EAS, Broadband Radio Service (BRS) and Educational Broadband Service (EBS) stations operated as part of wireless cable systems in accordance with subpart M of part 27 of this chapter are defined as follows:
              (1) A “wireless cable system” is a collection of channels in the BRS or EBS used to provide video programming services to subscribers. The channels may be licensed to or leased by the wireless cable system operator.
              (2) A “wireless cable operator” is the entity that has acquired the right to use the channels of a wireless cable system for transmission of programming to subscribers.
              (d) Local franchise authorities may use any EAS codes authorized by the FCC in any agreements.
              (e) Other technologies and public service providers, such as low earth orbiting satellites, that wish to participate in the EAS may contact the FCC's Public Safety and Homeland Security Bureau or their State Emergency Communications Committee for information and guidance.
              [63 FR 29662, June 1, 1998, as amended at 65 FR 7639, Feb. 15, 2000; 65 FR 21657, Apr. 24, 2000; 65 FR 30001, May 10, 2000; 65 FR 34406, May 30, 2000; 67 FR 18506, Apr. 16, 2002; 69 FR 72031, Dec. 10, 2004; 70 FR 19315, Apr. 13, 2005; 70 FR 71031, Nov. 25, 2005; 71 FR 76220, Dec. 20, 2006; 72 FR 62132, Nov. 2, 2007; 77 FR 16699, Mar. 22, 2012]
            
            
              §§ 11.12-11.14
              [Reserved]
            
            
              § 11.15
              EAS Operating Handbook.
              The EAS Operating Handbook states in summary form the actions to be taken by personnel at EAS Participant facilities upon receipt of an EAN, an EAT, tests, or State and Local Area alerts. It is issued by the FCC and contains instructions for the above situations. A copy of the Handbook must be located at normal duty positions or EAS equipment locations when an operator is required to be on duty and be immediately available to staff responsible for authenticating messages and initiating actions.
              [70 FR 71033, Nov. 25, 2005]
            
            
              § 11.16
              National Control Point Procedures.
              The National Control Point Procedures are written instructions issued by the FCC to national level EAS control points. The procedures are divided into sections as follows:
              (a) National Level EAS Activation. This section contains the activation and termination instructions for Presidential messages.
              (b) EAS Test Transmissions. This section contains the instructions for testing the EAS at the National level.
              (c) National Information Center (NIC). This section contains instructions for distributing United States Government official information messages after completion of the National Level EAS activation and termination actions.
              [59 FR 67092, Dec. 28, 1994, as amended at 67 FR 18508, Apr. 16, 2002]
            
            
              § 11.18
              EAS Designations.

              (a) A Primary Entry Point (PEP) is a private or commercial radio broadcast station that cooperatively participates with FEMA to provide EAS alerts to the public. PEPs are the primary source of initial broadcast for a Presidential Alert. A PEP is equipped with back-up communications equipment and power generators designed to enable it to continue broadcasting information to the public during and after disasters of national significance. The Primary Entry Point System is a nationwide network of such broadcast stations used to distribute EAS alerts formatted in the EAS Protocol. FEMA is responsible for designating broadcast stations as PEPs.
              (b) A National Primary (NP) is an entity tasked with the primary responsibility of receiving the Presidential Alert from a PEP and delivering it to an individual state or portion of a state. In states without a PEP, the NP is responsible for receiving the Presidential Alert from an out-of-state PEP and transmitting it to the public and other EAS Participants in the state. Multiple entities may be charged with primary responsibility for delivering the Presidential Alert.
              (c) A State Primary (SP) is an entity tasked with initiating the delivery of EAS alerts other than the Presidential Alert.
              (d) A State Relay (SR) is an entity not otherwise designated that is charged with retransmitting EAS alerts for the purpose of being monitored by a Local Primary or Participating National.
              (e) State Relay Network (SRN) is a network composed of State Relay (SR) sources, leased common carrier communications facilities or any other available communication facilities. The network distributes State EAS messages originated by the Governor or designated official. In addition to EAS monitoring, satellites, microwave, FM subcarrier or any other communications technology may be used to distribute State emergency messages.
              (f) A Local Primary (LP) is an entity that serves as a monitoring assignment for other EAS Participants within the state. LP sources may be assigned numbers (e.g., LP-1, 2, 3) are relied on as monitoring sources by other EAS Participants in the Local Area. An LP may monitor any other station, including another LP, so long as doing so avoids creating a single point of failure in the alert distribution hierarchy.
              (g) A Participating National (PN) is an EAS Participant that transmits national, state, or Local Area EAS messages, and is not otherwise designated within the State EAS Plan.
              [83 FR 37759, Aug. 2, 2018]
            
            
              § 11.20
              [Reserved]
            
            
              § 11.21
              State and Local Area plans and FCC Mapbook.
              EAS plans contain guidelines which must be followed by EAS Participants' personnel, emergency officials, and National Weather Service (NWS) personnel to activate the EAS. The plans include the EAS header codes and messages that will be transmitted by key EAS sources (NP, LP, SP and SR). State and local plans contain unique methods of EAS message distribution such as the use of the Radio Broadcast Data System (RBDS). The plans also include information on actions taken by EAS Participants, in coordination with state and local governments, to ensure timely access to EAS alert content by non-English speaking populations. The plans must be reviewed and approved by the Chief, Public Safety and Homeland Security Bureau, prior to implementation to ensure that they are consistent with national plans, FCC regulations, and EAS operation.
              (a) State EAS Plans contain guidelines that must be followed by EAS Participants' personnel, emergency officials, and National Weather Service (NWS) personnel to activate the EAS. The Plans include information on actions taken by EAS Participants, in coordination with state and local governments, to ensure timely access to EAS alert content by non-English speaking populations. State EAS Plans must be updated on an annual basis. The plans must be reviewed and approved by the Chief, Public Safety and Homeland Security Bureau, prior to implementation to ensure that they are consistent with national plans, FCC regulations, and EAS operation. State EAS Plans must include the following elements:
              (1) A list of the EAS header codes and messages that will be transmitted by key EAS sources (NP, LP, SP, and SR);

              (2) Procedures for state emergency management officials, the National Weather Service, and EAS Participant personnel to transmit emergency information to the public during an emergency via the EAS, including the extent to which the state's dissemination strategy for state and local emergency alerts differs from its Presidential Alerting strategy;
              (3) Procedures for state and local activations of the EAS, including a list of all authorized entities participating in the State or Local Area EAS;
              (4) A monitoring assignment matrix, in computer readable form, clearly showing monitoring assignments and the specific primary and backup path for emergency action notification (EAN)/Presidential Alert messages from the PEP to all key EAS sources (using the uniform designations specified in § 11.18) and to each station in the plan, organized by operational areas within the state. If a state's emergency alert system is capable of initiating EAS messages formatted in the Common Alerting Protocol (CAP), its EAS State Plan must include specific and detailed information describing how such messages will be aggregated and distributed to EAS Participants within the state, including the monitoring requirements associated with distributing such messages;
              (5) State procedures for conducting special EAS tests and Required Monthly Tests (RMTs);
              (6) A list of satellite-based communications resources that are used as alternate monitoring assignments and present a reliable source of EAS messages; and
              (7) The SECC governance structure utilized by the state in order to organize state and local resources to ensure the efficient and effective delivery of a Presidential Alert, including the duties of the SECC, the membership selection process utilized by the SECC, and the administrative structure of the SECC.
              (b) The Local Area plan contains procedures for local officials or the NWS to transmit emergency information to the public during a local emergency using the EAS. Local plans may be a part of the State plan. A Local Area is a geographical area of contiguous communities or counties that may include more than one state.
              (c) The FCC Mapbook is based on the consolidation of the monitoring assignment matrices required in each State EAS Plan with the identifying data contained in the ETRS. The Mapbook organizes all EAS Participants according to their State, EAS Local Area, and EAS designation. EAS Participant monitoring assignments and EAS operations must be implemented in a manner consistent with guidelines established in a State EAS Plan submitted to the Commission in order for the Mapbook to accurately reflect actual alert distribution.

              (d) EAS Participants are required to provide the following information to their respective State Emergency Communications Committees (SECC) within one year from the publication in the Federal Register of a notice announcing the approval by the Office of Management and Budget of the modified information collection requirements under the Paperwork Reduction Act of 1995 and an effective date of the rule amendment:
              (1) A description of any actions taken by the EAS Participant (acting individually, in conjunction with other EAS Participants in the geographic area, and/or in consultation with state and local emergency authorities), to make EAS alert content available in languages other than English to its non-English speaking audience(s),
              (2) A description of any future actions planned by the EAS Participant, in consultation with state and local emergency authorities, to provide EAS alert content available in languages other than English to its non-English speaking audience(s), along with an explanation for the Participant's decision to plan or not plan such actions, and
              (3) Any other relevant information that the EAS Participant may wish to provide, including state-specific demographics on languages other than English spoken within the state, and identification of resources used or necessary to originate current or proposed multilingual EAS alert content.

              (e) Within six months of the expiration of the one-year period referred to in subsection (d) of this section, SECCs shall, as determined by the Commission's Public Safety and Homeland Security Bureau, provide a summary of such information as an amendment to or as otherwise included as part of the State EAS Plan filed by the SECC pursuant to this section 11.21.
              (f) EAS Participants shall, within 60 days of any material change to the information they have reported pursuant to paragraphs (d)(1) and (2) of this section, submit letters describing such change to both their respective SECCs and the Chief, Public Safety and Homeland Security Bureau. SECCs shall incorporate the information in such letters as amendments to the State EAS Plans on file with the Bureau under this section 11.21.
              [72 FR 62134, Nov. 2, 2007, as amended at 77 FR 16700, Mar. 22, 2012; 80 FR 37174, June 30, 2015; 81 FR 27351, May 6, 2016; 83 FR 37759, Aug. 2, 2018]
            
          
          
            Subpart B—Equipment Requirements
            
              § 11.31
              EAS protocol.
              (a) The EAS uses a four part message for an emergency activation of the EAS. The four parts are: Preamble and EAS Header Codes; audio Attention Signal; message; and, Preamble and EAS End Of Message (EOM) Codes.
              (1) The Preamble and EAS Codes must use Audio Frequency Shift Keying at a rate of 520.83 bits per second to transmit the codes. Mark frequency is 2083.3 Hz and space frequency is 1562.5 Hz. Mark and space time must be 1.92 milliseconds. Characters are ASCII seven bit characters as defined in ANSI X3.4-1977 ending with an eighth null bit (either 0 or 1) to constitute a full eight-bit byte.
              (2) The Attention Signal must be made up of the fundamental frequencies of 853 and 960 Hz. The two tones must be transmitted simultaneously. The Attention Signal must be transmitted after the EAS header codes.
              (3) The message may be audio, video or text.
              (b) The ASCII dash and plus symbols are required and may not be used for any other purpose. Unused characters must be ASCII space characters. FM or TV call signs must use a slash ASCII character number 47 (/) in lieu of a dash.
              (c) The EAS protocol, including any codes, must not be amended, extended or abridged without FCC authorization. The EAS protocol and message format are specified in the following representation.
              Examples are provided in FCC Public Notices.
              
              [PREAMBLE]ZCZC-ORG-EEE-PSSCCC + TTTT-JJJHHMM-LLLLLLLL-(one second pause)
              [PREAMBLE]ZCZC-ORG-EEE-PSSCCC + TTTTpJJJHHMM-LLLLLLLL-(one second pause)
              [PREAMBLE]ZCZC-ORG-EEE-PSSCCC + TTTT-JJJHHMM-LLLLLLLL-(at least a one second pause)
              (transmission of 8 to 25 seconds of Attention Signal)
              (transmission of audio, video or text messages)
              (at least a one second pause)
              [PREAMBLE]NNNN (one second pause)
              [PREAMBLE]NNNN (one second pause)
              [PREAMBLE]NNNN (at least one second pause)
              [PREAMBLE] This is a consecutive string of bits (sixteen bytes of AB hexadecimal [8 bit byte 10101011]) sent to clear the system, set AGC and set asynchronous decoder clocking cycles. The preamble must be transmitted before each header and End of Message code.
              ZCZC—This is the identifier, sent as ASCII characters ZCZC to indicate the start of ASCII code.
              ORG—This is the Originator code and indicates who originally initiated the activation of the EAS. These codes are specified in paragraph (d) of this section.
              EEE—This is the Event code and indicates the nature of the EAS activation. The codes are specified in paragraph (e) of this section. The Event codes must be compatible with the codes used by the NWS Weather Radio Specific Area Message Encoder (WRSAME).

              PSSCCC—This is the Location code and indicates the geographic area affected by the EAS alert. There may be 31 Location codes in an EAS alert. The Location code uses the codes described in the American National Standards Institute (ANSI) standard, ANSI INCITS 31-2009 (“Information technology—Codes for the Identification of Counties and Equivalent Areas of the United States, Puerto Rico, and the Insular Areas”). Each state is assigned an SS number as specified in paragraph (f) of this section. Each county and some cities are assigned a CCC number. A CCC number of 000 refers to an entire State or Territory. P defines county subdivisions as follows: 0 = all or an unspecified portion of a county, 1 = Northwest, 2 = North, 3 = Northeast, 4 = West, 5 = Central, 6 = East, 7 = Southwest, 8 = South, 9 = Southeast. Other numbers may be designated later for special applications. The use of county subdivisions will probably be rare and generally for oddly shaped or unusually large counties. Any subdivisions must be defined and agreed to by the local officials prior to use.

               + TTTT—This indicates the valid time period of a message in 15 minute segments up to one hour and then in 30 minute segments beyond one hour; i.e., + 0015, + 0030, + 0045, + 0100, + 0430 and + 0600.
              JJJHHMM—This is the day in Julian Calendar days (JJJ) of the year and the time in hours and minutes (HHMM) when the message was initially released by the originator using 24 hour Universal Coordinated Time (UTC).
              LLLLLLLL—This is the identification of the EAS Participant, NWS office, etc., transmitting or retransmitting the message. These codes will be automatically affixed to all outgoing messages by the EAS encoder.
              NNNN—This is the End of Message (EOM) code sent as a string of four ASCII N characters.
              (d) The only originator codes are:
              
                
                  Originator
                  ORG code
                
                
                  EAS Participant
                  EAS
                
                
                  Civil authorities
                  CIV
                
                
                  National Weather Service
                  WXR
                
                
                  Primary Entry Point System
                  PEP
                
              
              (e) The following Event (EEE) codes are presently authorized:
              
                
                  Nature of activation
                  Event codes
                
                
                  National Codes (Required):
                
                
                  Emergency Action Notification (National only)
                  EAN.
                
                
                  National Information Center
                  NIC
                
                
                  National Periodic Test
                  NPT.
                
                
                  Required Monthly Test
                  RMT.
                
                
                  Required Weekly Test
                  RWT.
                
                
                  State and Local Codes (Optional):
                
                
                  Administrative Message
                  ADR.
                
                
                  Avalanche Warning
                  AVW.
                
                
                  Avalanche Watch
                  AVA.
                
                
                  Blizzard Warning
                  BZW.
                
                
                  Blue Alert
                  BLU.
                
                
                  Child Abduction Emergency
                  CAE.
                
                
                  Civil Danger Warning
                  CDW.
                
                
                  Civil Emergency Message
                  CEM.
                
                
                  Coastal Flood Warning
                  CFW.
                
                
                  Coastal Flood Watch
                  CFA.
                
                
                  Dust Storm Warning
                  DSW.
                
                
                  Earthquake Warning
                  EQW.
                
                
                  Evacuation Immediate
                  EVI.
                
                
                  Extreme Wind Warning
                  EWW.
                
                
                  Fire Warning
                  FRW.
                
                
                  Flash Flood Warning
                  FFW.
                
                
                  Flash Flood Watch
                  FFA.
                
                
                  Flash Flood Statement
                  FFS.
                
                
                  Flood Warning
                  FLW.
                
                
                  Flood Watch
                  FLA.
                
                
                  Flood Statement
                  FLS.
                
                
                  Hazardous Materials Warning
                  HMW.
                
                
                  High Wind Warning
                  HWW.
                
                
                  High Wind Watch
                  HWA.
                
                
                  Hurricane Warning
                  HUW.
                
                
                  Hurricane Watch
                  HUA.
                
                
                  Hurricane Statement
                  HLS.
                
                
                  Law Enforcement Warning
                  LEW.
                
                
                  Local Area Emergency
                  LAE.
                
                
                  Network Message Notification
                  NMN.
                
                
                  911 Telephone Outage Emergency
                  TOE.
                
                
                  
                  Nuclear Power Plant Warning
                  NUW.
                
                
                  Practice/Demo Warning
                  DMO.
                
                
                  Radiological Hazard Warning
                  RHW.
                
                
                  Severe Thunderstorm Warning
                  SVR.
                
                
                  Severe Thunderstorm Watch
                  SVA.
                
                
                  Severe Weather Statement
                  SVS.
                
                
                  Shelter in Place Warning
                  SPW
                
                
                  Special Marine Warning
                  SMW.
                
                
                  Special Weather Statement
                  SPS.
                
                
                  Storm Surge Watch
                  SSA.
                
                
                  Storm Surge Warning
                  SSW.
                
                
                  Tornado Warning
                  TOR.
                
                
                  Tornado Watch
                  TOA.
                
                
                  Tropical Storm Warning
                  TRW.
                
                
                  Tropical Storm Watch
                  TRA.
                
                
                  Tsunami Warning
                  TSW.
                
                
                  Tsunami Watch
                  TSA.
                
                
                  Volcano Warning
                  VOW.
                
                
                  Winter Storm Warning
                  WSW.
                
                
                  Winter Storm Watch
                  WSA.
                
              
              (f) The All U.S., State, Territory and Offshore (Marine Area) ANSI number codes (SS) are as follows. County ANSI numbers (CCC) are contained in the State EAS Mapbook.
              
                
                   
                  ANSI No.
                
                
                  All U.S
                  00
                
                
                  State:
                  
                
                
                  AL
                  01
                
                
                  AK
                  02
                
                
                  AZ
                  04
                
                
                  AR
                  05
                
                
                  CA
                  06
                
                
                  CO
                  08
                
                
                  CT
                  09
                
                
                  DE
                  10
                
                
                  DC
                  11
                
                
                  FL
                  12
                
                
                  GA
                  13
                
                
                  HI
                  15
                
                
                  ID
                  16
                
                
                  IL
                  17
                
                
                  IN
                  18
                
                
                  IA
                  19
                
                
                  KS
                  20
                
                
                  KY
                  21
                
                
                  LA
                  22
                
                
                  ME
                  23
                
                
                  MD
                  24
                
                
                  MA
                  25
                
                
                  MI
                  26
                
                
                  MN
                  27
                
                
                  MS
                  28
                
                
                  MO
                  29
                
                
                  MT
                  30
                
                
                  NE
                  31
                
                
                  NV
                  32
                
                
                  NH
                  33
                
                
                  NJ
                  34
                
                
                  NM
                  35
                
                
                  NY
                  36
                
                
                  NC
                  37
                
                
                  ND
                  38
                
                
                  OH
                  39
                
                
                  OK
                  40
                
                
                  OR
                  41
                
                
                  PA
                  42
                
                
                  RI
                  44
                
                
                  SC
                  45
                
                
                  SD
                  46
                
                
                  
                  TN
                  47
                
                
                  TX
                  48
                
                
                  UT
                  49
                
                
                  VT
                  50
                
                
                  VA
                  51
                
                
                  WA
                  53
                
                
                  WV
                  54
                
                
                  WI
                  55
                
                
                  WY
                  56
                
                
                  Terr.:
                  
                
                
                  AS
                  60
                
                
                  FM
                  64
                
                
                  GU
                  66
                
                
                  MH
                  68
                
                
                  PR
                  72
                
                
                  PW
                  70
                
                
                  UM
                  74
                
                
                  VI
                  78
                
                
                  Offshore (Marine Areas) 1
                  
                  
                
                
                  Eastern North Pacific Ocean, and along U.S. West Coast from Canadian border to Mexican border
                  57
                
                
                  North Pacific Ocean near Alaska, and along Alaska coastline, including the Bering Sea and the Gulf of Alaska
                  58
                
                
                  Central Pacific Ocean, including Hawaiian waters
                  59
                
                
                  South Central Pacific Ocean, including American Samoa waters
                  61
                
                
                  Western Pacific Ocean, including Mariana Island waters
                  65
                
                
                  Western North Atlantic Ocean, and along U.S. East Coast, from Canadian border south to Currituck Beach Light, N.C
                  73
                
                
                  Western North Atlantic Ocean, and along U.S. East Coast, south of Currituck Beach Light, NC, following the coastline to Ocean Reef, FL, including the Caribbean
                  75
                
                
                  Gulf of Mexico, and along the U.S. Gulf Coast from the Mexican border to Ocean Reef, FL
                  77
                
                
                  Lake Superior
                  91
                
                
                  Lake Michigan
                  92
                
                
                  Lake Huron
                  93
                
                
                  Lake St. Clair
                  94
                
                
                  Lake Erie
                  96
                
                
                  Lake Ontario
                  97
                
                
                  St. Lawrence River above St. Regis
                  98
                
                
                  1 The numbers assigned to the offshore marine areas listed in this table are not described under the ANSI standard, but rather are numeric codes that were assigned by the National Weather Service.
              
              [59 FR 67092, Dec. 28, 1994, as amended at 60 FR 55999, Nov. 6, 1995; 61 FR 54952, Oct. 23, 1996; 63 FR 29663, June 1, 1998; 67 FR 18508, Apr. 16, 2002; 67 FR 77174, Dec. 17, 2002; 69 FR 72031, Dec. 10, 2004; 70 FR 71033, Nov. 25, 2005; 77 FR 16701, Mar. 22, 2012; 80 FR 37174, June 30, 2015; 81 FR 53043, Aug. 11, 2016; 83 FR 2563, Jan. 18, 2018]
            
            
              § 11.32
              EAS Encoder.
              (a) EAS Encoders must at a minimum be capable of encoding the EAS protocol described in § 11.31 and providing the EAS code transmission requirements described in § 11.51. EAS encoders must additionally provide the following minimum specifications:
              (1) Encoder programming. Access to encoder programming shall be protected by a lock or other security measures and be configured so that authorized personnel can readily select and program the EAS Encoder with Originator, Event and Location codes for either manual or automatic operation.
              (2) Inputs. The encoder shall have at least one input port used for audio messages and at least one input port used for data messages.
              (3) Outputs. The encoder shall have at least one audio output port and at least one data output port.
              (4) Calibration. EAS Encoders must provide a means to comply with the modulation levels required in § 11.51(f).
              (5) Day-Hour-Minute and Identification Stamps. The encoder shall affix the JJJHHMM and LLLLLLLL codes automatically to all initial messages.
              (6) Program Data Retention. Program data and codes shall be retained even with the power removed.
              (7) Indicator. An aural or visible means that it activated when the Preamble is sent and deactivated at the End of Message code.
              (8) Spurious Response. All frequency components outside 200 to 4000 Hz shall be attenuated by 40 dB or more with respect to the output levels of the mark or space frequencies.
              (9) Attention Signal generator. The encoder must provide an attention signal that complies with the following:
              (i) Tone Frequencies. The audio tones shall have fundamental frequencies of 853 and 960 Hz and not vary over ±0.5 Hz.
              (ii) Harmonic Distortion. The total harmonic distortion of each of the audio tones may not exceed 5% at the encoder output terminals.
              (iii) Minimum Level of Output. The encoder shall have an output level capability of at least + 8 dBm into a 600 Ohm load impedance at each audio tone. A means shall be provided to permit individual activation of the two tones for calibration of associated systems.
              (iv) Time Period for Transmission of Tones. The encoder shall have timing circuitry that automatically generates the two tones simultaneously for a time period of 8 seconds.
              (v) Inadvertent activation. The switch used for initiating the automatic generation of the simultaneous tones shall be protected to prevent accidental operation.
              (vi) Indicator Display. The encoder shall be provided with a visual and/or aural indicator which clearly shows that the Attention Signal is activated.
              (b) Operating Temperature and Humidity. Encoders shall have the ability to operate with the above specifications within an ambient temperature range of 0 to + 50 degrees C and a range of relative humidity of up to 95%.
              (c) Primary Supply Voltage Variation. Encoders shall be capable of complying with the requirements of this section during a variation in primary supply voltage of 85 percent to 115 percent of its rated value.
              (d) Testing Encoder Units. Encoders not covered by § 11.34(e) of this part shall be tested in a 10 V/m minimum RF field at an AM broadcast frequency and a 0.5 V/m minimum RF field at an FM or TV broadcast frequency to simulate actual working conditions.
              [59 FR 67092, Dec. 28, 1994, as amended at 77 FR 16703, Mar. 22, 2012]
            
            
              § 11.33
              EAS Decoder.
              (a) An EAS Decoder must at a minimum be capable of providing the EAS monitoring functions described in § 11.52, decoding EAS messages formatted in accordance with the EAS Protocol described in § 11.31, and converting Common Alerting Protocol (CAP)-formatted EAS messages into EAS alert messages that comply with the EAS Protocol, in accordance with § 11.56(a)(2), with the exception that the CAP-related monitoring and conversion requirements set forth in §§ 11.52(d)(2) and 11.56(a)(2) can be satisfied via an Intermediary Device, as specified in § 11.56(b), provided that all other requirements set forth in this part are met. An EAS Decoder also must be capable of the following minimum specifications:
              (1) Inputs. Decoders must have the capability to receive at least two audio inputs from EAS monitoring assignments, and at least one data input. The data input(s) may be used to monitor other communications modes such as Radio Broadcast Data System (RBDS), NWR, satellite, public switched telephone network, or any other source that uses the EAS protocol.
              (2) Valid codes. There must be a means to determine if valid EAS header codes are received and to determine if preselected header codes are received.
              (3) Storage. Decoders must provide the means to:
              (i) Record and store, either internally or externally, at least two minutes of audio or text messages. A decoder manufactured without an internal means to record and store audio or text must be equipped with a means (such as an audio or digital jack connection) to couple to an external recording and storing device.

              (ii) Store at least ten preselected event and originator header codes, in addition to the seven mandatory event/originator codes for tests and national activations, and store any preselected location codes for comparison with incoming header codes. A non-preselected header code that is manually transmitted must be stored for comparison with later incoming header codes. The header codes of the last ten received valid messages which still have valid time periods must be stored for comparison with the incoming valid header codes for later messages. These last received header codes will be deleted from storage as their valid time periods expire.
              (4) Display and logging. For received alert messages formatted in both the EAS Protocol and Common Alerting Protocol, a visual message shall be developed from any valid header codes for tests and national activations and any preselected header codes received. The message shall at a minimum include the Originator, Event, Location, the valid time period of the message and the local time the message was transmitted. The message shall be in the primary language of the EAS Participant and be fully displayed on the decoder and readable in normal light and darkness. The visual message developed from received alert messages formatted in the Common Alerting Protocol must conform to the requirements in §§ 11.51(d), (g)(3), (h)(3), and (j)(2) of this part. All existing and new models of EAS decoders manufactured after August 1, 2003 must provide a means to permit the selective display and logging of EAS messages containing header codes for state and local EAS events. Effective May 16, 2002, analog radio and television broadcast stations, analog cable systems and wireless cable systems may upgrade their decoders on an optional basis to include a selective display and logging capability for EAS messages containing header codes for state and local events. EAS Participants that install or replace their decoders after February 1, 2004 must install decoders that provide a means to permit the selective display and logging of EAS messages containing header codes for state and local EAS events.
              (5) Indicators. EAS decoders must have a distinct and separate aural or visible means to indicate when any of the following conditions occurs:
              (i) Any valid EAS header codes are received as specified in § 11.33(a)(10).
              (ii) Preprogrammed header codes, such as those selected in accordance with § 11.52(d)(2) are received.
              (iii) A signal is present at each audio input that is specified in § 11.33(a)(1).
              (6) Program Data Retention. The program data must be retained even with power removed.
              (7) Outputs. Decoders shall have at least one data port where received valid EAS header codes and received preselected header codes are available, at least one audio port that is capable of monitoring each decoder audio input, and an internal speaker to enable personnel to hear audio from each input.
              (8) Decoder Programming. Access to decoder programming shall be protected by a lock or other security measures and be configured so that authorized personnel can readily select and program the EAS Decoder with preselected Originator, Event and Location codes for either manual or automatic operation.
              (9) Reset. There shall be a method to automatically or manually reset the decoder to the normal monitoring condition. Operators shall be able to select a time interval, not less than two minutes, in which the decoder would automatically reset if it received an EAS header code but not an end-of-message (EOM) code. Messages received with the EAN Event codes shall disable the reset function so that lengthy audio messages can be handled. The last message received with valid header codes shall be displayed as required by paragraph (a)(4) of this section before the decoder is reset.
              (10) Message Validity. An EAS Decoder must provide error detection and validation of the header codes of each message to ascertain if the message is valid. Header code comparisons may be accomplished through the use of a bit-by-bit compare or any other error detection and validation protocol. A header code must only be considered valid when two of the three headers match exactly; the Origination Date/Time field (JJJHHMM) is not more than 15 minutes in the future and the expiration time (Origination Date/Time plus Valid Time TTTT) is in the future (i.e., current time at the EAS equipment when the alert is received is between origination time minus 15 minutes and expiration time). Duplicate messages must not be relayed automatically.
              
              (11) A header code with the EAN Event code specified in § 11.31(c) that is received through any of the audio or data inputs must override all other messages.
              (b) Decoders shall be capable of operation within the tolerances specified in this section as well as those in § 11.32 (b), (c) and (d).
              [59 FR 67092, Dec. 28, 1994, as amended at 60 FR 55999, Nov. 6, 1995; 67 FR 18510, Apr. 16, 2002; 70 FR 71033, Nov. 25, 2005; 77 FR 16703, Mar. 22, 2012; 83 FR 39620, Aug. 10, 2018]
            
            
              § 11.34
              Acceptability of the equipment.
              (a) An EAS Encoder used for generating the EAS codes and the Attention Signal must be Certified in accordance with the procedures in part 2, subpart J, of this chapter. The data and information submitted must show the capability of the equipment to meet the requirements of this part as well as the requirements contained in part 15 of this chapter for digital devices.
              (b) Decoders used for the detection of the EAS codes and receiving the Attention Signal must be Certified in accordance with the procedures in part 2, subpart J, of this chapter. The data and information submitted must show the capability of the equipment to meet the requirements of this part as well as the requirements contained in part 15 of this chapter for digital devices.
              (c) The functions of the EAS decoder, Attention Signal generator and receiver, and the EAS encoder specified in §§ 11.31, 11.32 and 11.33 may be combined and Certified as a single unit provided that the unit complies with all specifications in this rule section.
              (d) Manufacturers must include instructions and information on how to install, operate and program an EAS Encoder, EAS Decoder, or combined unit and a list of all State and county ANSI numbers with each unit sold or marketed in the U.S.
              (e) Waiver requests of the Certification requirements for EAS Encoders or EAS Decoders which are constructed for use by an EAS Participant, but are not offered for sale will be considered on an individual basis in accordance with part 1, subpart G, of this chapter.
              (f) Modifications to existing authorized EAS decoders, encoders or combined units necessary to implement the new EAS codes specified in § 11.31 and to implement the selective displaying and logging feature specified in § 11.33(a)(4) will be considered Class I permissive changes that do not require a new application for and grant of equipment certification under part 2, subpart J of this chapter.
              (g) All existing and new models of EAS encoders, decoders and combined units manufactured after August 1, 2003 must be capable of generating and detecting the new EAS codes specified in § 11.31 in order to be certified under part 2, subpart J of this chapter. All existing and new models of EAS decoders and combined units manufactured after August 1, 2003 must have the selective displaying and logging capability specified in § 11.33(a)(4) in order to be certified under part 2, subpart J of this chapter.
              [59 FR 67092, Dec. 28, 1994, as amended at 60 FR 56000, Nov. 6, 1995; 67 FR 18510, Apr. 16, 2002; 70 FR 71034, Nov. 25, 2005; 77 FR 16703, Mar. 22, 2012]
            
            
              § 11.35
              Equipment operational readiness.

              (a) EAS Participants are responsible for ensuring that EAS Encoders, EAS Decoders, Attention Signal generating and receiving equipment, and Intermediate Devices used as part of the EAS to decode and/or encode messages formatted in the EAS Protocol and/or the Common Alerting Protocol are installed so that the monitoring and transmitting functions are available during the times the stations and systems are in operation. Additionally, EAS Participants must determine the cause of any failure to receive the required tests or activations specified in § 11.61(a)(1) and (2). Appropriate entries indicating reasons why any tests were not received must be made in the broadcast station log as specified in §§ 73.1820 and 73.1840 of this chapter for all broadcast streams and cable system records as specified in §§ 76.1700, 76.1708, and 76.1711 of this chapter. All other EAS Participants must also keep records indicating reasons why any tests were not received and these records must be retained for two years, maintained at the EAS Participant's headquarters, and made available for public inspection upon reasonable request.
              (b) If an EAS Encoder, EAS Decoder or Intermediary Device used as part of the EAS to decode and/or encode messages formatted in the EAS Protocol and/or the Common Alerting Protocol becomes defective, the EAS Participant may operate without the defective equipment pending its repair or replacement for 60 days without further FCC authority. Entries shall be made in the broadcast station log, cable system records, and records of other EAS Participants, as specified in paragraph (a) of this section, showing the date and time the equipment was removed and restored to service. For personnel training purposes, the required monthly test script must still be transmitted even though the equipment for generating the EAS message codes, Attention Signal and EOM code is not functioning.
              (c) If repair or replacement of defective equipment is not completed within 60 days, an informal request shall be submitted to the Regional Director of the FCC field office serving the area in which the EAS Participant is located, or in the case of DBS and SDARS providers to the Regional Director of the FCC field office serving the area where their headquarters is located, for additional time to repair the defective equipment. This request must explain what steps have been taken to repair or replace the defective equipment, the alternative procedures being used while the defective equipment is out of service, and when the defective equipment will be repaired or replaced.
              [70 FR 71034, Nov. 25, 2005, as amended at 77 FR 16704, Mar. 22, 2012; 80 FR 53750, Sept. 8, 2015]
            
          
          
            Subpart C—Organization
            
              § 11.41
              Participation in EAS.
              All EAS Participants specified in § 11.11 are categorized as Participating National (PN) sources, and must have immediate access to an EAS Operating Handbook.
              [77 FR 16704, Mar. 22, 2012]
            
            
              § 11.42
              [Reserved]
            
            
              § 11.43
              National level participation.
              Entities that wish to voluntarily participate in the national level EAS may submit a written request to the Chief, Public Safety and Homeland Security Bureau.
              [71 FR 69038, Nov. 29, 2006]
            
            
              § 11.44
              [Reserved]
            
            
              § 11.45
              Prohibition of false or deceptive EAS transmissions.
              (a) No person may transmit or cause to transmit the EAS codes or Attention Signal, or a recording or simulation thereof, in any circumstance other than in an actual National, State or Local Area emergency or authorized test of the EAS; or as specified in §§ 10.520(d), 11.46, and 11.61 of this chapter.

              (b) No later than twenty-four (24) hours of an EAS Participant's discovery (i.e., actual knowledge) that it has transmitted or otherwise sent a false alert to the public, the EAS Participant send an email to the Commission at the FCC Ops Center at FCCOPS@fcc.gov, informing the Commission of the event and of any details that the EAS Participant may have concerning the event.
              [83 FR 39621, Aug. 10, 2018]
            
            
              § 11.46
              EAS public service announcements.
              EAS Participants may use the EAS Attention Signal and a simulation of the EAS codes as provided by FEMA in EAS Public Service Announcements (PSAs) (including commercially-sponsored announcements, infomercials, or programs) provided by federal, state, and local government entities, or non-governmental organizations, to raise public awareness about emergency alerting. This usage is only permitted if the PSA is presented in a non-misleading and technically harmless manner, including with the explicit statement that the Attention Signal and EAS code simulation are being used in the context of a PSA for the purpose of educating the viewing or listening public about emergency alerting.
              [83 FR 39621, Aug. 10, 2018]
            
            
              
              § 11.47
              Optional use of other communications methods and systems.
              (a) Analog and digital broadcast stations may additionally transmit EAS messages through other communications means. For example, on a voluntary basis, FM stations may use subcarriers to transmit the EAS codes including 57 kHz using the RBDS standard produced by the National Radio Systems Committee (NRSC) and television stations may use subsidiary communications services.
              (b) Other technologies and public service providers, such as low earth orbiting satellites, that wish to participate in the EAS may contact the FCC's Public Safety and Homeland Security Bureau or their State Emergency Communications Committee for information and guidance.
              [70 FR 71034, Nov. 25, 2005, as amended at 71 FR 76220, Dec. 20, 2006; 72 FR 62135, Nov. 2, 2007]
            
          
          
            Subpart D—Emergency Operations
            
              § 11.51
              EAS code and Attention Signal Transmission requirements.
              (a) Analog and digital broadcast stations must transmit, either automatically or manually, national level EAS messages and required tests by sending the EAS header codes, Attention Signal, emergency message and End of Message (EOM) codes using the EAS Protocol. The Attention Signal must precede any emergency audio message.
              (b) When relaying EAS messages, EAS Participants may transmit only the EAS header codes and the EOM code without the Attention Signal and emergency message for State and local emergencies. Pauses in video programming before EAS message transmission should not cause television receivers to mute EAS audio messages. No Attention Signal is required for EAS messages that do not contain audio programming, such as a Required Weekly Test.
              (c) All analog and digital radio and television stations shall transmit EAS messages in the main audio channel. All DAB stations shall also transmit EAS messages on all audio streams. All DTV broadcast stations shall also transmit EAS messages on all program streams.
              (d) Analog and digital television broadcast stations shall transmit a visual message containing the Originator, Event, Location and the valid time period of an EAS message. Effective June 30, 2012, visual messages derived from CAP-formatted EAS messages shall contain the Originator, Event, Location and the valid time period of the message and shall be constructed in accordance with § 3.6 of the “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010), except that if the EAS Participant has deployed an Intermediary Device to meet its CAP-related obligations, this requirement shall be effective June 30, 2015, and until such date shall be subject to the general requirement to transmit a visual message containing the Originator, Event, Location and the valid time period of the EAS message.
              (1) The visual message portion of an EAS alert, whether video crawl or block text, must be displayed:
              (i) At the top of the television screen or where it will not interfere with other visual messages
              (ii) In a manner (i.e., font size, color, contrast, location, and speed) that is readily readable and understandable,
              (iii) That does not contain overlapping lines of EAS text or extend beyond the viewable display (except for video crawls that intentionally scroll on and off of the screen), and
              (iv) In full at least once during any EAS message.
              (2) The audio portion of an EAS message must play in full at least once during any EAS message.

              (e) Analog class D non-commercial educational FM stations as defined in § 73.506 of this chapter, digital class D non-commercial educational FM stations, analog Low Power FM (LPFM) stations as defined in §§ 73.811 and 73.853 of this chapter, digital LPFM stations, analog low power TV (LPTV) stations as defined in § 74.701(f) of this chapter, and digital LPTV stations as defined in § 74.701(k) of this chapter are not required to have equipment capable of generating the EAS codes and Attention Signal specified in § 11.31.
              
              (f) Analog and digital broadcast station equipment generating the EAS codes and the Attention Signal shall modulate a broadcast station transmitter so that the signal broadcast to other EAS Participants alerts them that the EAS is being activated or tested at the National, State or Local Area level. The minimum level of modulation for EAS codes, measured at peak modulation levels using the internal calibration output required in § 11.32(a)(4), shall modulate the transmitter at the maximum possible level, but in no case less than 50% of full channel modulation limits. Measured at peak modulation levels, each of the Attention Signal tones shall be calibrated separately to modulate the transmitter at no less than 40%. These two calibrated modulation levels shall have values that are within 1 dB of each other.
              (g) Analog cable systems and digital cable systems with fewer than 5,000 subscribers per headend and wireline video systems and wireless cable systems with fewer than 5,000 subscribers shall transmit EAS audio messages in the same order specified in paragraph (a) of this section on at least one channel. The Attention signal may be produced from a storage device. Additionally, these analog cable systems, digital cable systems, and wireless cable systems:
              (1) Must install, operate, and maintain equipment capable of generating the EAS codes. The modulation levels for the EAS codes and Attention Signal for analog cable systems shall comply with the aural signal requirements in § 76.605 of this chapter,
              (2) Must provide a video interruption and an audio alert message on all channels. The audio alert message must state which channel is carrying the EAS video and audio message,
              (3) Shall transmit a visual EAS message on at least one channel. The visual message shall contain the Originator, Event, Location, and the valid time period of the EAS message. Effective June 30, 2012, visual messages derived from CAP-formatted EAS messages shall contain the Originator, Event, Location and the valid time period of the message and shall be constructed in accordance with § 3.6 of the “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010), except that if the EAS Participant has deployed an Intermediary Device to meet its CAP-related obligations, this requirement shall be effective June 30, 2015, and until such date shall be subject to the general requirement to transmit a visual message containing the Originator, Event, Location and the valid time period of the EAS message.
              (i) The visual message portion of an EAS alert, whether video crawl or block text, must be displayed:
              (A) At the top of the television screen or where it will not interfere with other visual messages;
              (B) In a manner (i.e., font size, color, contrast, location, and speed) that is readily readable and understandable;
              (C) That does not contain overlapping lines of EAS text or extend beyond the viewable display (except for video crawls that intentionally scroll on and off of the screen), and
              (D) In full at least once during any EAS message.
              (ii) The audio portion of an EAS message must play in full at least once during any EAS message.
              (4) May elect not to interrupt EAS messages from broadcast stations based upon a written agreement between all concerned. Further, analog cable systems, digital cable systems, and wireless cable systems may elect not to interrupt the programming of a broadcast station carrying news or weather related emergency information with state and local EAS messages based on a written agreement between all parties.

              (5) Wireless cable systems and digital cable systems with a requirement to carry the audio and video EAS message on at least one channel and a requirement to provide video interrupt and an audio alert message on all other channels stating which channel is carrying the audio and video EAS message, may comply by using a means on all programmed channels that automatically tunes the subscriber's set-top box to a pre-designated channel which carries the required audio and video EAS messages.
              
              (h) Analog cable systems and digital cable systems with 10,000 or more subscribers; analog cable and digital cable systems serving 5,000 or more, but less than 10,000 subscribers per headend; and wireline video systems and wireless cable systems with 5,000 or more subscribers shall transmit EAS audio messages in the same order specified in paragraph (a) of this section. The Attention signal may be produced from a storage device. Additionally, these analog cable systems, digital cable systems, and wireless cable systems:
              (1) Must install, operate, and maintain equipment capable of generating the EAS codes. The modulation levels for the EAS codes and Attention Signal for analog cable systems shall comply with the aural signal requirements in § 76.605 of this chapter. This will provide sufficient signal levels to operate subscriber television and radio receivers equipped with EAS decoders and to audibly alert subscribers. Wireless cable systems and digital cable systems shall also provide sufficient signal levels to operate subscriber television and radio receivers equipped with EAS decoders and to audibly alert subscribers.
              (2) Shall transmit the EAS audio message required in paragraph (a) of this section on all downstream channels.
              (3) Shall transmit the EAS visual message on all downstream channels. The visual message shall contain the Originator, Event, Location, and the valid time period of the EAS message. Effective June 30, 2012, visual messages derived from CAP-formatted EAS messages shall contain the Originator, Event, Location and the valid time period of the message and shall be constructed in accordance with § 3.6 of the “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010), except that if the EAS Participant has deployed an Intermediary Device to meet its CAP-related obligations, this requirement shall be effective June 30, 2015, and until such date shall be subject to the general requirement to transmit a visual message containing the Originator, Event, Location and the valid time period of the EAS message.
              (i) The visual message portion of an EAS alert, whether video crawl or block text, must be displayed:
              (A) At the top of the television screen or where it will not interfere with other visual messages
              (B) In a manner (i.e., font size, color, contrast, location, and speed) that is readily readable and understandable,
              (C) That does not contain overlapping lines of EAS text or extend beyond the viewable display (except for video crawls that intentionally scroll on and off of the screen), and
              (D) In full at least once during any EAS message.
              (ii) The audio portion of an EAS message must play in full at least once during any EAS message.
              (4) May elect not to interrupt EAS messages from broadcast stations based upon a written agreement between all concerned. Further, analog cable systems, digital cable systems, and wireless cable systems may elect not to interrupt the programming of a broadcast station carrying news or weather related emergency information with state and local EAS messages based on a written agreement between all parties.
              (5) Wireless cable systems and digital cable systems with a requirement to carry the audio and video EAS message on all downstream channels may comply by using a means on all programmed channels that automatically tunes the subscriber's set-top box to a pre-designated channel which carries the required audio and video EAS messages.
              (i) SDARS licensees shall transmit national audio EAS messages on all channels in the same order specified in paragraph (a) of this section.
              (1) SDARS licensees must install, operate, and maintain equipment capable of generating the EAS codes.
              (2) SDARS licensees may determine the distribution methods they will use to comply with this requirement.
              (j) DBS providers shall transmit national audio and visual EAS messages on all channels in the same order specified in paragraph (a) of this section.

              (1) DBS providers must install, operate, and maintain equipment capable of generating the EAS codes.
              
              (2) The visual message shall contain the Originator, Event, Location, and the valid time period of the EAS message. Effective June 30, 2012, visual messages derived from CAP-formatted EAS messages shall contain the Originator, Event, Location and the valid time period of the message and shall be constructed in accordance with § 3.6 of the “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010), except that if the EAS Participant has deployed an Intermediary Device to meet its CAP-related obligations, this requirement shall be effective June 30, 2015, and until such date shall be subject to the general requirement to transmit a visual message containing the Originator, Event, Location and the valid time period of the EAS message.
              (i) The visual message portion of an EAS alert, whether video crawl or block text, must be displayed:
              (A) At the top of the television screen or where it will not interfere with other visual messages
              (B) In a manner (i.e., font size, color, contrast, location, and speed) that is readily readable and understandable,
              (C) That does not contain overlapping lines of EAS text or extend beyond the viewable display (except for video crawls that intentionally scroll on and off of the screen), and
              (D) In full at least once during any EAS message.
              (ii) The audio portion of an EAS message must play in full at least once during any EAS message.
              (3) DBS providers may determine the distribution methods they will use to comply with this requirement. Such methods may include distributing the EAS message on all channels, using a means to automatically tune the subscriber's set-top box to a pre-designated channel which carries the required audio and video EAS messages, and/or passing through the EAS message provided by programmers and/or local channels (where applicable).
              (k) If manual interrupt is used as authorized in paragraph (m) of this section, EAS Encoders must be located so that EAS Participant staff, at normal duty locations, can initiate the EAS code and Attention Signal transmission.
              (l) EAS Participants that are co-owned and co-located with a combined studio or control facility, (such as an AM and FM licensed to the same entity and at the same location or a cable headend serving more than one system) may provide the EAS transmitting requirements contained in this section for the combined stations or systems with one EAS Encoder. The requirements of § 11.32 must be met by the combined facility.
              (m) EAS Participants are required to transmit all received EAS messages in which the header code contains the Event codes for Emergency Action Notification (EAN) and Required Monthly Test (RMT), and when the accompanying location codes include their State or State/county. These EAS messages shall be retransmitted unchanged except for the LLLLLLLL-code which identifies the EAS Participant retransmitting the message. See § 11.31(c). If an EAS source originates an EAS message with the Event codes in this paragraph, it must include the location codes for the State and counties in its service area. When transmitting the required weekly test, EAS Participants shall use the event code RWT. The location codes are the state and county for the broadcast station city of license or system community or city. Other location codes may be included upon approval of station or system management. EAS messages may be transmitted automatically or manually.
              (1) Automatic interrupt of programming and transmission of EAS messages are required when facilities are unattended. Automatic transmissions must include a permanent record that contains at a minimum the following information: Originator, Event, Location and valid time period of the message. The decoder performs the functions necessary to determine which EAS messages are automatically transmitted by the encoder.

              (2) Manual interrupt of programming and transmission of EAS messages may be used. EAS messages with the EAN Event code, or the National Periodic Test (NPT) Event code in the case of a nationwide test of the EAS, must be transmitted immediately; Monthly EAS test messages must be transmitted within 60 minutes. All actions must be logged and include the minimum information required for EAS video messages.
              (n) EAS Participants may employ a minimum delay feature, not to exceed 15 minutes, for automatic interruption of EAS codes. However, this may not be used for the EAN Event code, or the NPT Event code in the case of a nationwide test of the EAS, which must be transmitted immediately. The delay time for an RMT message may not exceed 60 minutes.
              (o) Either manual or automatic operation of EAS equipment may be used by EAS Participants that use remote control. If manual operation is used, an EAS decoder must be located at the remote control location and it must directly monitor the signals of the two assigned EAS sources. If direct monitoring of the assigned EAS sources is not possible at the remote location, automatic operation is required. If automatic operation is used, the remote control location may be used to override the transmission of an EAS alert. EAS Participants may change back and forth between automatic and manual operation.

              (p) The standard required in this section is incorporated by reference into this section with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Federal Communications Commission must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the Federal Communications Commission, 445 12th Street, SW., Washington, DC (Reference Information Center) and is available from the source indicated below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (1) The following standard is available from the EAS-CAP Industry Group (ECIG), 21010 Southbank Street, #365, Sterling, VA, 20165, go to http://www.eas-cap.org.
              
              (i) “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010).
              (ii) [Reserved]
              [70 FR 71035, Nov. 25, 2005, as amended at 71 FR 76220, Dec. 20, 2006; 72 FR 62135, Nov. 2, 2007; 71 FR 76220, Dec. 20, 2006; 72 FR 62135, Nov. 2, 2007; 77 FR 16704, Mar. 22, 2012; 80 FR 37175, June 30, 2015]
            
            
              § 11.52
              EAS code and Attention Signal Monitoring requirements.

              (a) EAS Participants must be capable of receiving the Attention Signal required by § 11.31(a)(2) and emergency messages of other broadcast stations during their hours of operation. EAS Participants must install and operate during their hours of operation, equipment that is capable of receiving and decoding, either automatically or manually, the EAS header codes, emergency messages and EOM code, and which complies with the requirements in § 11.56.
              
              
                Note to paragraph (a):
                The two-tone Attention Signal will not be used to actuate two-tone decoders but will be used as an aural alert signal.
              
              
              (b) If manual interrupt is used as authorized in § 11.51(m)(2), decoders must be located so that operators at their normal duty stations can be alerted immediately when EAS messages are received.

              (c) EAS Participants that are co-owned and co-located with a combined studio or control facility (such as an AM and FM licensed to the same entity and at the same location or a cable headend serving more than one system) may comply with the EAS monitoring requirements contained in this section for the combined station or system with one EAS Decoder. The requirements of § 11.33 must be met by the combined facilities. Co-located LPFM stations including those operating on a time-sharing basis but which, pursuant to ownership restrictions in § 73.855 of this chapter cannot be co-owned, may also comply with the EAS monitoring requirements with one EAS Decoder pursuant to a written agreement between the licensees ensuring that each licensee has access to the decoder; that the stations will jointly meet the requirements of § 11.33; and that each licensee remains fully and individually responsible for compliance with all EAS rules and obligations applicable to LPFM EAS participants in this part, and any EAS violations involving the shared, co-located equipment. Each LPFM licensee entering into such an arrangement remains fully and directly liable for enforcement actions involving the shared equipment as well as all other obligations attendant to LPFM EAS Participants in this part, regardless of which party to the agreement took or failed to take the actions giving rise to the violation.
              (d) EAS Participants must comply with the following monitoring requirements:
              (1) With respect to monitoring for EAS messages that are formatted in accordance with the EAS Protocol, EAS Participants must monitor two EAS sources. The monitoring assignments of each broadcast station and cable system and wireless cable system are specified in the State EAS Plan and FCC Mapbook. They are developed in accordance with FCC monitoring priorities.
              (2) With respect to monitoring EAS messages formatted in accordance with the specifications set forth in § 11.56(a)(2), EAS Participants' EAS equipment must interface with the Federal Emergency Management Agency's Integrated Public Alert and Warning System (IPAWS) to enable (whether through “pull” interface technologies, such as Really Simple Syndication (RSS) and Atom Syndication Format (ATOM), or “push” interface technologies, such as instant messaging and email) the distribution of Common Alert Protocol (CAP)-formatted alert messages from the IPAWS system to EAS Participants' EAS equipment.
              (3) If the required EAS message sources cannot be received, alternate arrangements or a waiver may be obtained by written request to the Chief, Public Safety and Homeland Security Bureau. In an emergency, a waiver may be issued over the telephone with a follow up letter to confirm temporary or permanent reassignment.
              (4) The management of EAS Participants shall determine which header codes will automatically interrupt their programming for State and Local Area emergency situations affecting their audiences.
              (e) EAS Participants are required to interrupt normal programming either automatically or manually when they receive an EAS message in which the header code contains the Event codes for Emergency Action Notification (EAN), the National Periodic Test (NPT), or the Required Monthly Test (RMT) for their State or State/county location.
              (1) Automatic interrupt of programming is required when facilities are unattended. Automatic operation must provide a permanent record of the EAS message that contains at a minimum the following information: Originator, Event, Location and valid time period of the message.
              (2) Manual interrupt of programming and transmission of EAS messages may be used. EAS messages with the EAN Event code, or the NPT Event code in the case of a nationwide test of the EAS, must be transmitted immediately; Monthly EAS test messages must be transmitted within 60 minutes. All actions must be logged and recorded as specified in §§ 11.35(a) and 11.54(a)(3). Decoders must be programmed for the EAN Event header code and the RMT and RWT Event header codes (for required monthly and weekly tests), with the appropriate accompanying State and State/county location codes.
              [70 FR 71036, Nov. 25, 2005, as amended at 77 FR 16705, Mar. 22, 2012; 80 FR 37176, June 30, 2015; 83 FR 37759, Aug. 2, 2018; 85 FR 35572, June 11, 2020]
            
            
              § 11.53
              [Reserved]
            
            
              § 11.54
              EAS operation during a National Level emergency.
              (a) Immediately upon receipt of an EAN message, or the NPT Event code in the case of a nationwide test of the EAS, EAS Participants must comply with the following requirements, as applicable:

              (1) Analog and digital broadcast stations may transmit their call letters and analog cable systems, digital cable systems and wireless cable systems may transmit the names of the communities they serve during an EAS activation. State and Local Area identifications must be given as provided in State and Local Area EAS Plans.
              (2) Analog and digital broadcast stations are exempt from complying with §§ 73.62 and 73.1560 of this chapter (operating power maintenance) while operating under this part.
              (3) The time of receipt of the EAN shall be entered by analog and digital broadcast stations in their logs (as specified in §§ 73.1820 and 73.1840 of this chapter), by analog and digital cable systems in their records (as specified in § 76.1711 of this chapter), by subject wireless cable systems in their records (as specified in § 21.304 of this chapter), and by all other EAS Participants in their records as specified in § 11.35(a).
              (b) EAS Participants originating emergency communications under this section shall be considered to have conferred rebroadcast authority, as required by section 325(a) of the Communications Act of 1934, 47 U.S.C. 325(a), to other EAS Participants.
              (c) During a national level EAS emergency, EAS Participants may transmit in lieu of the EAS audio feed an audio feed of the President's voice message from an alternative source, such as a broadcast network audio feed.
              [77 FR 16705, Mar. 22, 2012, as amended at 80 FR 37177, June 30, 2015]
            
            
              § 11.55
              EAS operation during a State or Local Area emergency.
              (a) The EAS may be activated at the State and Local Area levels by EAS Participants at their discretion for day-to-day emergency situations posing a threat to life and property. Examples of natural emergencies which may warrant state EAS activation are: Tornadoes, floods, hurricanes, earthquakes, heavy snows, icing conditions, widespread fires, etc. Man-made emergencies warranting state EAS activation may include: Toxic gas leaks or liquid spills, widespread power failures, industrial explosions, and civil disorders.
              (1) DBS providers shall pass through all EAS messages aired on local television broadcast stations carried by DBS providers under the Commission's broadcast signal carriage rules to subscribers receiving those channels.
              (2) SDARS licensees and DBS providers may participate in EAS at the state and local level and make their systems capable of receiving and transmitting state and local level EAS messages on all channels. If an SDARS licensee or DBS provider is not capable of receiving and transmitting state and local EAS message on all channels, it must inform its subscribers, on its website and in writing on an annual basis, of which channels are and are not capable of supplying state and local messages.
              (b) EAS operations must be conducted as specified in State and Local Area EAS Plans.
              (c) Immediately upon receipt of a State or Local Area EAS message that has been formatted in the EAS Protocol or the Common Alerting Protocol, EAS Participants participating in the State or Local Area EAS must do the following:
              (1) State Relays (SR) monitor or deliver EAS alerts as required by the State EAS Plan.
              (2) Local Primary (LP) entities monitor SPs, SRs, or other sources as set forth in the State EAS Plan.
              (3) Participating National (PN) sources monitor LPs or other sources as set forth in the State EAS Plan.

              (4) EAS Participants participating in the State or Local Area EAS must discontinue normal programming and follow the procedures in the State and Local Area Plans. Analog and digital television broadcast stations must transmit all EAS announcements visually and aurally as specified in § 11.51(a) through (e) and 73.1250(h) of this chapter, as applicable; analog cable systems, digital cable systems, and wireless cable systems must transmit all EAS announcements visually and aurally as specified in § 11.51(g) and (h); and DBS providers must transmit all EAS announcements visually and aurally as specified in § 11.51(j). EAS Participants providing foreign language programming should transmit all EAS announcements in the same language as the primary language of the EAS Participant.
              
              (5) Upon completion of the State or Local Area EAS transmission procedures, resume normal programming until receipt of the cue from the SR or LP sources in your Local Area. At that time begin transmitting the common emergency message received from the above sources.
              (6) Resume normal operations upon conclusion of the message.
              (7) The times of the above EAS actions must be entered in the EAS Participants' records as specified in §§ 11.35(a) and 11.54(a)(3).
              (8) Use of the EAS codes or Attention Signal automatically grants rebroadcast authority as specified in § 11.54(b).
              (d) Immediately upon receipt of a State or Local Area EAS message that has been formatted in the Common Alerting Protocol, EAS Participants must do the following:
              (1) EAS Participants participating in the State or Local Area EAS must follow the procedures for processing such messages in the State and Local Area Plans.
              (2) Analog and digital television broadcast stations must transmit all EAS announcements visually and aurally as specified in § 11.51(a) through (e) and 73.1250(h) of this chapter, as applicable; analog cable systems, digital cable systems, and wireless cable systems must transmit all EAS announcements visually and aurally as specified in § 11.51(g) and (h); and DBS providers must transmit all EAS announcements visually and aurally as specified in § 11.51(j). EAS Participants providing foreign language programming should transmit all EAS announcements in the same language as the primary language of the EAS Participant.
              (3) Resume normal operations upon conclusion of the message.
              (4) The times of the above EAS actions must be entered in the EAS Participants' records as specified in §§ 11.35(a) and 11.54(a)(3).
              [59 FR 67092, Dec. 28, 1994, as amended at 63 FR 29666, June 1, 1998; 65 FR 21658, Apr. 24, 2000; 67 FR 18511, Apr. 16, 2002; 70 FR 71037, Nov. 25, 2005; 71 FR 76220, Dec. 20, 2006; 72 FR 62135, Nov. 2, 2007; 77 FR 16706, Mar. 22, 2012; 83 FR 37759, Aug. 2, 2018]
            
            
              § 11.56
              Obligation to process CAP-formatted EAS messages.
              (a) On or by June 30, 2012, EAS Participants must have deployed operational equipment that is capable of the following:
              (1) Acquiring EAS alert messages in accordance with the monitoring requirements in § 11.52(d)(2);
              (2) Converting EAS alert messages that have been formatted pursuant to the Organization for the Advancement of Structured Information Standards (OASIS) Common Alerting Protocol Version 1.2 (July 1, 2010), and Common Alerting Protocol, v. 1.2 USA Integrated Public Alert and Warning System Profile Version 1.0 (Oct. 13, 2009), into EAS alert messages that comply with the EAS Protocol, such that the Preamble and EAS Header Codes, audio Attention Signal, audio message, and Preamble and EAS End of Message (EOM) Codes of such messages are rendered equivalent to the EAS Protocol (set forth in § 11.31), in accordance with the technical specifications governing such conversion process set forth in the EAS-CAP Industry Group's (ECIG) Recommendations for a CAP EAS Implementation Guide, Version 1.0 (May 17, 2010) (except that any and all specifications set forth therein related to gubernatorial “must carry” shall not be followed, and that EAS Participants may adhere to the specifications related to text-to-speech on a voluntary basis).
              (3) Processing such converted messages in accordance with the other sections of this part.
              (b) EAS Participants may comply with the requirements of this section by deploying an Intermediary Device. If an EAS Participant elects to meet the requirements of this section by deploying an Intermediary Device, it shall be required to construct visual messages from CAP-formatted EAS messages in accordance with § 3.6 of the “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010), as set forth in §§ 11.51(d), (g)(3), (h)(3), and (j)(2) of this part, on or by June 30, 2015.

              (c) EAS Participants shall configure their systems to reject all CAP-formatted EAS messages that include an invalid digital signature.
              

              (d) The standards required in this section are incorporated by reference into this section with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. To enforce any edition other than that specified in this section, the Federal Communications Commission must publish notice of change in the Federal Register and the material must be available to the public. All approved material is available for inspection at the Federal Communications Commission, 445 12th Street SW., Washington, DC (Reference Information Center) and is available from the sources indicated below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (1) The following standard is available from the EAS-CAP Industry Group (ECIG), 21010 Southbank Street, #365, Sterling, VA 20165, or go to http://www.eas-cap.org.
              
              (i) “ECIG Recommendations for a CAP EAS Implementation Guide, Version 1.0” (May 17, 2010).
              (ii) [Reserved]

              (2) The following standards are available from Organization for the Advancement of Structured Information Standards (OASIS), 25 Corporate Drive, Suite 103, Burlington, MA 01803-4238, call 781-425-5073, or go to http://www.oasis-open.org.
              
              (i) “Common Alerting Protocol Version 1.2” (July 1, 2010).
              (ii) “Common Alerting Protocol, v. 1.2 USA Integrated Public Alert and Warning System Profile Version 1.0” (Oct. 13, 2009).
              [77 FR 16706, Mar. 22, 2012, as amended at 77 FR 26703, May 7, 2012; 83 FR 39621, Aug. 10, 2018]
            
          
          
            Subpart E—Tests
            
              § 11.61
              Tests of EAS procedures.
              (a) EAS Participants shall conduct tests at regular intervals, as specified in paragraphs (a)(1) and (a)(2) of this section. Additional tests may be performed anytime. EAS activations and special tests may be performed in lieu of required tests as specified in paragraph (a)(4) of this section.
              (1) Required Monthly Tests of the EAS header codes, Attention Signal, Test Script and EOM code.
              (i) Tests in odd numbered months shall occur between 8:30 a.m. and local sunset. Tests in even numbered months shall occur between local sunset and 8:30 a.m. They will originate from Local or State Primary sources. The time and script content will be developed by State Emergency Communications Committees in cooperation with affected EAS Participants. Script content may be in the primary language of the EAS Participant. These monthly tests must be transmitted within 60 minutes of receipt by EAS Participants in an EAS Local Area or State. Analog and digital class D non-commercial educational FM, analog and digital LPFM stations, and analog and digital LPTV stations are required to transmit only the test script.
              (ii) Effective May 31, 2007, DBS providers must comply with this section by monitoring a state or local primary source to participate in testing. Tests should be performed on 10% of all channels monthly (excluding local-into-local channels for which the monthly transmission tests are passed through by the DBS provider), with channels tested varying from month to month, so that over the course of a given year, 100% of all channels are tested.
              (iii) SDARS providers must comply with this section by monitoring a state or local primary source to participate in testing. Tests should be performed on 10% of all channels monthly, with channels tested varying from month to month, so that over the course of a given year, 100% of all channels are tested.
              (2) Required Weekly Tests:
              (i) EAS Header Codes and EOM Codes:

              (A) Analog and digital AM, FM, and TV broadcast stations must conduct tests of the EAS header and EOM codes at least once a week at random days and times. Effective December 31, 2006, DAB stations must conduct these tests on all audio streams. Effective December 31, 2006, DTV stations must conduct these tests on all program streams.
              
              (B) Analog cable systems and digital cable systems with 5,000 or more subscribers per headend and wireless cable systems with 5,000 or more subscribers must conduct tests of the EAS Header and EOM Codes at least once a week at random days and times on all programmed channels.
              (C) Analog cable systems and digital cable systems serving fewer than 5,000 subscribers per headend and wireless cable systems with fewer than 5,000 subscribers must conduct tests of the EAS Header and EOM Codes at least once a week at random days and times on at least one programmed channel.
              (ii) DBS providers, SDARS providers, analog and digital class D non-commercial educational FM stations, analog and digital LPFM stations, and analog and digital LPTV stations are not required to transmit this test but must log receipt, as specified in § 11.35(a) and 11.54(a)(3).
              (iii) The EAS weekly test is not required during the week that a monthly test is conducted.
              (iv) EAS Participants are not required to transmit a video message when transmitting the required weekly test.
              (3) National tests. (i) All EAS Participants shall participate in national tests as scheduled by the Commission in consultation with the Federal Emergency Management Agency (FEMA). Such tests will consist of the delivery by FEMA to PEP/NP stations of a coded EAS message, including EAS header codes, Attention Signal, Test Script, and EOM code. All other EAS Participants will then be required to relay that EAS message. The coded message shall utilize EAS test codes as designated by the Commission's rules.
              (ii) A national test shall replace the required weekly and monthly tests for all EAS Participants, as set forth in paragraphs (a)(1) and (a)(2) of this section, in the week and month in which it occurs.
              (iii) Notice shall be provided to EAS Participants by the Commission at least two months prior to the conduct of any such national test.
              (iv) Test results as required by the Commission shall be logged by all EAS Participants into the EAS Test Reporting System (ETRS) as determined by the Commission's Public Safety and Homeland Security Bureau, subject to the following requirements.

              (A) EAS Participants shall provide the identifying information required by the ETRS initially no later than sixty days after the publication in the Federal Register of a notice announcing the approval by the Office of Management and Budget of the modified information collection requirements under the Paperwork Reduction Act of 1995 and an effective date of the rule amendment, or within sixty days of the launch of the ETRS, whichever is later, and shall renew this identifying information on a yearly basis or as required by any revision of the EAS Participant's State EAS Plan filed pursuant to § 11.21.
              (B) “Day of test” data shall be filed in the ETRS within 24 hours of any nationwide test or as otherwise required by the Public Safety and Homeland Security Bureau.
              (C) Detailed post-test data shall be filed in the ETRS within forty five (45) days following any nationwide test.
              (4) EAS activations and special tests. The EAS may be activated for emergencies or special tests at the State or Local Area level by an EAS Participant instead of the monthly or weekly tests required by this section. To substitute for a monthly test, activation must include transmission of the EAS header codes, Attention Signal, emergency message and EOM code and comply with the visual message requirements in § 11.51. To substitute for the weekly test of the EAS header codes and EOM codes in paragraph (a)(2)(i) of this section, activation must include transmission of the EAS header and EOM codes. Analog and digital television broadcast stations, analog cable systems, digital cable systems, wireless cable systems, and DBS providers shall comply with the aural and visual message requirements in § 11.51. Special EAS tests at the State and Local Area levels may be conducted on daily basis following procedures in State and Local Area EAS plans.
              (5) Live Code Tests. EAS Participants may participate in no more than two (2) “Live Code” EAS Tests per calendar year that are conducted to exercise the EAS and raise public awareness for it, provided that the entity conducting the test:
              (i) Notifies the public before the test that live event codes will be used, but that no emergency is, in fact, occurring;
              (ii) To the extent technically feasible, states in the test message that the event is only a test;
              (iii) Coordinates the test among EAS Participants and with state and local emergency authorities, the relevant SECC (or SECCs, if the test could affect multiple states), and first responder organizations, such as PSAPs, police, and fire agencies); and,
              (iv) Consistent with § 11.51, provides in widely accessible formats the notification to the public required by this subsection that the test is only a test, and is not a warning about an actual emergency.
              (b) Entries shall be made in EAS Participant records, as specified in § 11.35(a) and 11.54(a)(3).
              [70 FR 71038, Nov. 25, 2005, as amended at 76 FR 12604, Mar. 8, 2011; 77 FR 16707, Mar. 22, 2012; 80 FR 37177, June 30, 2015; 83 FR 39621, Aug. 10, 2018; 85 FR 30634, May 20, 2020]
            
          
        
        
          Pt. 13
          PART 13—COMMERCIAL RADIO OPERATORS
          
            
              General
              Sec.
              13.1
              Basis and purpose.
              13.3
              Definitions.
              13.5
              Licensed commercial radio operator required.
              13.7
              Classification of operator licenses and endorsements.
              13.8
              Authority conveyed.
              13.9
              Eligibility and application for new license or endorsement.
              13.10
              Licensee address.
              13.11
              Holding more than one commercial radio operator license.
              13.13
              Application for a renewed or modified license.
              13.15
              License term.
              13.17
              Replacement license.
              13.19
              Operator's responsibility.
            
            
              Examination System
              13.201
              Qualifying for a commercial operator license or endorsement.
              13.203
              Examination elements.
              13.207
              Preparing an examination.
              13.209
              Examination procedures.
              13.211
              Commercial radio operator license examination.
              13.213
              COLEM qualifications.
              13.215
              Question pools.
              13.217
              Records.
            
          
          
            Authority:
            47 U.S.C. 154, 303.
          
          
            Source:
            58 FR 9124, Feb. 19, 1993, unless otherwise noted.
          
          
            General
            
              § 13.1
              Basis and purpose.
              (a) Basis. The basis for the rules contained in this part is the Communications Act of 1934, as amended, and applicable treaties and agreements to which the United States is a party.
              (b) Purpose. The purpose of the rules in this part is to prescribe the manner and conditions under which commercial radio operators are licensed by the Commission.
            
            
              § 13.3
              Definitions.
              The definitions of terms used in part 13 are:
              (a) COLEM. Commercial operator license examination manager.
              (b) Commercial radio operator. A person holding a license or licenses specified in § 13.7(b).
              (c) GMDSS. Global Maritime Distress and Safety System.
              (d) FCC. Federal Communications Commission.
              (e) International Morse Code. A dot-dash code as defined in International Telegraph and Telephone Consultative Committee (CCITT) Recommendation F.1 (1984), Division B, I. Morse code.
              (f) ITU. International Telecommunication Union.
              (g) PPC. Proof-of-Passing Certificate.
              (h) Question pool. All current examination questions for a designated written examination element.
              (i) Question set. A series of examination questions on a given examination selected from the current question pool.
              (j) Radio Regulations. The latest ITU Radio Regulations to which the United States is a party.
            
            
              § 13.5
              Licensed commercial radio operator required.

              Rules that require FCC station licensees to have certain transmitter operation, maintenance, and repair duties performed by a commercial radio operator are contained in parts 80 and 87 of this chapter.
              [78 FR 23152, Apr. 18, 2013]
            
            
              § 13.7
              Classification of operator licenses and endorsements.
              (a) Commercial radio operator licenses issued by the FCC are classified in accordance with the Radio Regulations of the ITU.
              (b) There are twelve types of commercial radio operator licenses, certificates and permits (licenses). The license's ITU classification, if different from its name, is given in parentheses.
              (1) First Class Radiotelegraph Operator's Certificate. Beginning May 20, 2013, no applications for new First Class Radiotelegraph Operator's Certificates will be accepted for filing.
              (2) Second Class Radiotelegraph Operator's Certificate. Beginning May 20, 2013, no applications for new Second Class Radiotelegraph Operator's Certificates will be accepted for filing.
              (3) Third Class Radiotelegraph Operator's Certificate (radiotelegraph operator's special certificate). Beginning May 20, 2013, no applications for new Third Class Radiotelegraph Operator's Certificates will be accepted for filing.
              (4) Radiotelegraph Operator License.
              (5) General Radiotelephone Operator License (radiotelephone operator's general certificate).
              (6) Marine Radio Operator Permit (radiotelephone operator's restricted certificate).
              (7) Restricted Radiotelephone Operator Permit (radiotelephone operator's restricted certificate).
              (8) Restricted Radiotelephone Operator Permit-Limited Use (radiotelephone operator's restricted certificate).
              (9) GMDSS Radio Operator's License (general operator's certificate).
              (10) Restricted GMDSS Radio Operator's License (restricted operator's certificate).
              (11) GMDSS Radio Maintainer's License (technical portion of the first-class radio electronic certificate).
              (12) GMDSS Radio Operator/Maintainer License (general operator's certificate/technical portion of the first-class radio electronic certificate).
              (c) There are three license endorsements affixed by the FCC to provide special authorizations or restrictions. Endorsements may be affixed to the license(s) indicated in parentheses.
              (1) Ship Radar Endorsement (First and Second Class Radiotelegraph Operator's Certificates, Radiotelegraph Operator License, General Radiotelephone Operator License, GMDSS Radio Maintainer's License).
              (2) Six Months Service Endorsement (First and Second Class Radiotelegraph Operator's Certificates, Radiotelegraph Operator License)
              (3) Restrictive endorsements relating to physical disability, English language or literacy waivers, or other matters (all licenses).
              (d) A Restricted Radiotelephone Operator Permit-Limited Use issued by the FCC to an aircraft pilot who is not legally eligible for employment in the United States is valid only for operating radio stations on aircraft.
              (e) A Restricted Radiotelephone Operator Permit-Limited Use issued by the FCC to a person under the provision of Section 303(1)(2) of the Communications Act of 1934, as amended, is valid only for the operation of radio stations for which that person is the station licensee.
              [58 FR 9124, Feb. 19, 1993; 58 FR 12632, Mar. 5, 1993, as amended at 68 FR 46958, Aug. 7, 2003; 73 FR 4479, Jan. 25, 2008; 78 FR 23152, Apr. 18, 2013]
            
            
              § 13.8
              Authority conveyed.
              Licenses, certificates and permits issued under this part convey authority for the operating privileges of other licenses, certificates, and permits issued under this part as specified below:
              (a) A First Class Radiotelegraph Operator's Certificate conveys all of the operating authority of the Second Class Radiotelegraph Operator's Certificate, the Third Class Radiotelegraph Operator's Certificate, the Radiotelegraph Operator License, the Restricted Radiotelephone Operator Permit, and the Marine Radio Operator Permit.

              (b) A Radiotelegraph Operator License conveys all of the operating authority of the Second Class Radiotelegraph Operator's Certificate, which conveys all of the operating authority of the Third Class Radiotelegraph Operator's Certificate, the Restricted Radiotelephone Operator Permit, and the Marine Radio Operator Permit.
              (c) A Third Class Radiotelegraph Operator's Certificate conveys all of the operating authority of the Restricted Radiotelophone Operator Permit and the Marine Radio Operator Permit.
              (d) A General Radiotelephone Operator License conveys all of the operating authority of the Marine Radio Operator Permit and the Restricted Radiotelephone Operator Permit.
              (e) A GMDSS Radio Operator's License conveys all of the operating authority of the Marine Radio Operator Permit and the Restricted Radiotelephone Operator Permit.
              (f) A GMDSS Radio Maintainer's License conveys all of the operating authority of the General Radiotelephone Operator License, the Marine Radio Operator Permit, and the Restricted Radiotelephone Operator Permit.
              (g) A Marine Radio Operator Permit conveys all of the authority of the Restricted Radiotelephone Operator Permit.
              [64 FR 53240, Oct. 1, 1999, as amended at 78 FR 23152, Apr. 18, 2013]
            
            
              § 13.9
              Eligibility and application for new license or endorsement.
              (a) If found qualified, the following persons are eligible to apply for commercial radio operator licenses:
              (1) Any person legally eligible for employment in the United States.
              (2) Any person, for the purpose of operating aircraft radio stations, who holds:
              (i) United States pilot certificates; or
              (ii) Foreign aircraft pilot certificates which are valid in the United States, if the foreign government involved has entered into a reciprocal agreement under which such foreign government does not impose any similar requirement relating to eligibility for employment upon United States citizens.
              (3) Any person who holds a FCC radio station license, for the purpose of operating that station.
              (4) Notwithstanding any other provisions of the FCC's rules, no person shall be eligible to be issued a commercial radio operator license when
              (i) The person's commercial radio operator license is suspended, or
              (ii) The person's commercial radio operator license is the subject of an ongoing suspension proceeding, or
              (iii) The person is afflicted with complete deafness or complete muteness or complete inability for any other reason to transmit correctly and to receive correctly by telephone spoken messages in English.
              (b) Each application for a new General Radiotelephone Operator License, Marine Radio Operator Permit, Radiotelegraph Operator License, Ship Radar Endorsement, Six Months Service Endorsement, GMDSS Radio Operator's License, Restricted GMDSS Radio Operator's License, GMDSS Radio Maintainer's License, GMDSS Radio Operator/Maintainer License, Restricted Radiotelephone Operator Permit, or Restricted Radiotelephone Operator Permit-Limited Use must be filed on FCC Form 605 in accordance with § 1.913 of this chapter.
              (c) Each application for a new General Radiotelephone Operator License, Marine Radio Operator Permit, Radiotelegraph Operator License, Ship Radar Endorsement, GMDSS Radio Operator's License, Restricted GMDSS Radio Operator's License, GMDSS Radio Maintainer's License, or GMDSS Radio Operator/Maintainer License must be accompanied by the required fee, if any, and submitted in accordance with § 1.913 of this chapter. The application must include an original PPC(s) from a COLEM(s) showing that the applicant has passed the necessary examination Element(s) within the previous 365 days when the applicant files the application. If a COLEM files the application on behalf of the applicant, an original PPC(s) is not required. However, the COLEM must keep the PPC(s) on file for a period of 1 year. When acting on behalf of qualified examinees, the COLEM must forward all required data to the FCC electronically.
              (d) An applicant will be given credit for an examination element as specified below:

              (1) An unexpired (or within the grace period) FCC-issued commercial radio operator license: Except as noted in paragraph (d)(3) of this section, the written examination and telegraphy Element(s) required to obtain the license held;
              (2) An expired or unexpired FCC-issued Amateur Extra Class operator license grant granted before April 15, 2000: Telegraphy Elements 1 and 2; and

              (3) An FCC-issued Third Class Radiotelegraph Operator's Certificate that was renewed as a Marine Radio Operator Permit (see § 13.13(b) of this chapter) that is unexpired (or within the grace period): Telegraphy Elements 1 and 2.
              (e) Provided that a person's commercial radio operator license was not revoked, or suspended, and is not the subject of an ongoing suspension proceeding, a person whose application for a commercial radio operator license has been received by the FCC but which has not yet been acted upon and who holds a PPC(s) indicating that he or she passed the necessary examination(s) within the previous 365 days, is authorized to exercise the rights and privileges of the operator license for which the application was received. This authority is valid for a period of 90 days from the date the application was received. The FCC, in its discretion, may cancel this temporary conditional operating authority without a hearing.
              (f) Each application for a new six months service endorsement must be submitted in accordance with § 1.913 of this chapter. The application must include documentation showing that:
              (1) The applicant was employed as a radio operator on board a ship or ships of the United States for a period totaling at least six months;
              (2) The ships were equipped with a radio station complying with the provisions of part II of title III of the Communications Act, or the ships were owned and operated by the U.S. Government and equipped with radio stations;
              (3) The ships were in service during the applicable six month period and no portion of any single in-port period included in the qualifying six months period exceeded seven days;
              (4) The applicant held a FCC-issued First Class Radiotelegraph Operator's Certificate, Second Class Radiotelegraph Operator's Certificate, or Radiotelegraph Operator License during this entire six month qualifying period; and
              (5) The applicant holds a radio officer's license issued by the U.S. Coast Guard at the time the six month endorsement is requested.
              (g) No person shall alter, duplicate for fraudulent purposes, or fraudulently obtain or attempt to obtain an operator license. No person shall use a license issued to another or a license that he or she knows to be altered, duplicated for fraudulent purposes, or fraudulently obtained. No person shall obtain or attempt to obtain, or assist another person to obtain or attempt to obtain, an operator license by fraudulent means.
              [58 FR 9124, Feb. 19, 1993, as amended at 59 FR 3795, Jan. 27, 1994; 60 FR 27699, May 25, 1995; 63 FR 68942, Dec. 14, 1998; 66 FR 20752, Apr. 25, 2001; 68 FR 46958, Aug. 7, 2003; 78 FR 23152, Apr. 18, 2013]
            
            
              § 13.10
              Licensee address.
              In accordance with § 1.923 of this chapter, all applicants (except applicants for a Restricted Radiotelephone Operator Permit or a Restricted Radiotelephone Operator Permit-Limited Use) must specify an address where the applicant can receive mail delivery by the United States Postal Service. Suspension of the operator license may result when correspondence from the FCC is returned as undeliverable because the applicant failed to provide the correct mailing address.
              [78 FR 23153, Apr. 18, 2013]
            
            
              § 13.11
              Holding more than one commercial radio operator license.
              (a) An eligible person may hold more than one commercial operator license.
              (1) No person may hold two or more unexpired radiotelegraph operator's certificates at the same time;
              (2) No person may hold any class of radiotelegraph operator's certificate and a Marine Radio Operator Permit;
              (3) No person may hold any class of radiotelegraph operator's certificate and a Restricted Radiotelephone Operator Permit.

              (b) Each person who is not legally eligible for employment in the United States, and certain other persons who were issued permits prior to September 13, 1982, may hold two Restricted Radiotelephone Operator Permits simultaneously when each permit authorizes the operation of a particular station or class of stations.
              [58 FR 9124, Feb. 19, 1993, as amended at 78 FR 23153, Apr. 18, 2013]
            
            
              § 13.13
              Application for a renewed or modified license.
              (a) Each application to renew a First Class Radiotelegraph Operator's Certificate, Second Class Radiotelegraph Operator's Certificate, Third Class Radiotelegraph Operator's Certificate, or Radiotelegraph Operator License must be made on FCC Form 605. The application must be accompanied by the appropriate fee and submitted in accordance with § 1.913 of this chapter. Beginning May 20, 2013, First and Second Class Radiotelegraph Operator's Certificates will be renewed as Radiotelegraph Operator Licenses, and Third Class Radiotelegraph Operator's Certificates will be renewed as Marine Radio Operator Permits.
              (b) If a license expires, application for renewal may be made during a grace period of five years after the expiration date without having to retake the required examinations. The application must be accompanied by the required fee and submitted in accordance with § 1.913 of this chapter. During the grace period, the expired license is not valid. A license renewed during the grace period will be effective as of the date of the renewal. Licensees who fail to renew their licenses within the grace period must apply for a new license and take the required examination(s). Beginning May 20, 2013, no applications for new First, Second, or Third Class Radiotelegraph Operator's Certificates will be accepted for filing.
              (c) Each application involving a change in operator class must be filed on FCC Form 605. Each application for a commercial operator license involving a change in operator class must be accompanied by the required fee, if any, and submitted in accordance with § 1.913 of this chapter. The application must include an original PPC(s) from a COLEM(s) showing that the applicant has passed the necessary examination Element(s) within the previous 365 days when the applicant files the application. If a COLEM files the application on behalf of the applicant, an original PPC(s) is not required. However, the COLEM must keep the PPC(s) on file for a period of 1 year. When acting on behalf of qualified examinees, the COLEM must forward all required data to the FCC electronically.
              (d) Provided that a person's commercial radio operator license was not revoked, or suspended, and is not the subject of an ongoing suspension proceeding, a person holding a General Radiotelephone Operator License, Marine Radio Operator Permit, First Class Radiotelegraph Operator's Certificate, Second Class Radiotelegraph Operator's Certificate, Third Class Radiotelegraph Operator's Certificate, Radiotelegraph Operator License, GMDSS Radio Operator's License, GMDSS Radio Maintainer's License, or GMDSS Radio Operator/Maintainer License, who has an application for another commercial radio operator license which has not yet been acted upon pending at the FCC and who holds a PPC(s) indicating that he or she passed the necessary examination(s) within the previous 365 days, is authorized to exercise the rights and privileges of the license for which the application is filed. This temporary conditional operating authority is valid for a period of 90 days from the date the application is received. This temporary conditional operating authority does not relieve the licensee of the obligation to comply with the certification requirements of the Standards of Training, Certification and Watchkeeping (STCW) Convention. The FCC, in its discretion, may cancel this temporary conditional operating authority without a hearing.
              (e) An applicant will be given credit for an examination element as specified below:
              (1) An unexpired (or within the grace period) FCC-issued commercial radio operator license: Except as noted in paragraph (e)(3) of this section, the written examination and telegraphy Element(s) required to obtain the license held;

              (2) An expired or unexpired FCC-issued Amateur Extra Class operator license grant granted before April 15, 2000: Telegraphy Elements 1 and 2; and
              

              (3) An FCC-issued Third Class Radiotelegraph Operator's Certificate that was renewed as a Marine Radio Operator Permit (see § 13.13(b) of this chapter) that is unexpired (or within the grace period): Telegraphy Elements 1 and 2.
              [78 FR 23153, Apr. 18, 2013]
            
            
              § 13.15
              License term.
              First Class Radiotelegraph Operator's Certificates, Second Class Radiotelegraph Operator's Certificates, and Third Class Radiotelegraph Operator's Certificates are normally valid for a term of five years from the date of issuance. All other commercial radio operator licenses are normally valid for the lifetime of the holder.
              [78 FR 23153, Apr. 18, 2013]
            
            
              § 13.17
              Replacement license.
              (a) Each licensee or permittee whose original document is lost, mutilated, or destroyed may request a replacement. The application must be accompanied by the required fee and submitted to the address specified in part 1 of the rules.
              (b) Each application for a replacement General Radiotelephone Operator License, Marine Radio Operator Permit, First Class Radiotelegraph Operator's Certificate, Second Class Radiotelegraph Operator's Certificate, Third Class Radiotelegraph Operator's Certificate, Radiotelegraph Operator Certificate, GMDSS Radio Operator's License, Restricted GMDSS Radio Operator's License, GMDSS Radio Maintainer's License, or GMDSS Radio Operator/Maintainer License must be made on FCC Form 605 and must include a written explanation as to the circumstances involved in the loss, mutilation, or destruction of the original document.
              (c) Each application for a replacement Restricted Radiotelephone Operator Permit or Restricted Radiotelephone Operator Permit-Limited Use must be on FCC Form 605.
              (d) A licensee who has made application for a replacement license may exhibit a copy of the application submitted to the FCC or a photocopy of the license in lieu of the original document.
              [58 FR 9124, Feb. 19, 1993, as amended at 63 FR 68942, Dec. 14, 1998; 68 FR 46959, Aug. 7, 2003; 78 FR 23154, Apr. 18, 2013]
            
            
              § 13.19
              Operator's responsibility.
              (a) The operator responsible for maintenance of a transmitter may permit other persons to adjust that transmitter in the operator's presence for the purpose of carrying out tests or making adjustments requiring specialized knowledge or skill, provided that he or she shall not be relieved thereby from responsibility for the proper operation of the equipment.
              (b) In every case where a station operating log or service and maintenance log is required, the operator responsible for the station operation or maintenance shall make the required entries in the station log. If no station log is required, the operator responsible for service or maintenance duties which may affect the proper operation of the station shall sign and date an entry in the station maintenance records giving:
              (1) Pertinent details of all service and maintenance work performed by the operator or conducted under his or her supervision;
              (2) His or her name and address; and
              (3) The class, serial number, and expiration date (if applicable) of the license when the FCC has issued the operator a license; or the PPC serial number(s) and date(s) of issue when the operator is awaiting FCC action on an application.
              (c) When the operator is on duty and in charge of transmitting systems, or performing service, maintenance or inspection functions, the license or permit document, or a photocopy thereof, or a copy of the application and PPC(s) received by the FCC, must be posted or in the operator's personal possession, and available for inspection upon request by a FCC representative.

              (d) The operator on duty and in charge of transmitting systems, or performing service, maintenance or inspection functions, shall not be subject to the requirements of paragraph (b) of this section at a station, or stations of one licensee at a single location, at which the operator is regularly employed and at which his or her license, or a photocopy, is posted.
              [58 FR 9124, Feb. 19, 1993, as amended at 60 FR 27700, May 25, 1995; 78 FR 23154, Apr. 18, 2013]
            
          
          
            Examination System
            
              § 13.201
              Qualifying for a commercial operator license or endorsement.
              (a) To be qualified to hold any commercial radio operator license, an applicant must have a satisfactory knowledge of FCC rules and must have the ability to send correctly and receive correctly spoken messages in the English language.
              (b) An applicant must pass an examination for the issuance of a new commercial radio operator license, other than the Restricted Radiotelephone Operator Permit and the Restricted Radiotelephone Operator Permit-Limited Use, and for each change in operator class. An applicant must pass an examination for the issuance of a new Ship Radar Endorsement. Each application for the class of license or endorsement specified below must pass, or otherwise receive credit for, the corresponding examination elements:
              (1) Radiotelegraph Operator License.
              (i) Telegraphy Elements 1 and 2;
              (ii) Written Elements 1 and 6.
              (2) General Radiotelephone Operator License: Written Elements 1 and 3.
              (3) Marine Radio Operator Permit: Written Element 1.
              (4) GMDSS Radio Operator's License: Written Elements 1 and 7, or a Proof of Passing Certificate (PPC) issued by the United States Coast Guard or its designee representing a certificate of competency from a Coast Guard-approved training course for a GMDSS endorsement.
              (5) Restricted GMDSS Radio Operator License: Written Elements 1 and 7R, or a Proof of Passing Certificate (PPC) issued by the United States Coast Guard or its designee representing a certificate of competency from a Coast Guard-approved training course for a GMDSS endorsement.
              (6) GMDSS Radio Maintainer's License: Written Elements 1, 3, and 9.
              (7) Ship Radar Endorsement: Written Element 8.
              [58 FR 9124, Feb. 19, 1993, as amended at 59 FR 3795, Jan. 27, 1994; 68 FR 46959, Aug. 7, 2003; 78 FR 23154, Apr. 18, 2013]
            
            
              § 13.203
              Examination elements.
              (a) A written examination (written Element) must prove that the examinee possesses the operational and technical qualifications to perform the duties required by a person holding that class of commercial radio operator license. For each Element, the Commission shall establish through public notices or other appropriate means the number of questions to be included in the question pool, the number of questions to be included in the examination, and the number of questions that must be answered correctly to pass the examination. Each written examination must consist of questions relating to the pertinent subject matter, as follows:
              (1) Element 1: Basic radio law and operating practice with which every maritime radio operator should be familiar. Questions concerning provisions of laws, treaties, regulations, and operating procedures and practices generally followed or required in communicating by means of radiotelephone stations.
              (2) Element 3: General radiotelephone. Questions concerning electronic fundamentals and techniques required to adjust, repair, and maintain radio transmitters and receivers at stations licensed by the FCC in the aviation and maritime radio services.
              (3) Element 6: Advanced radiotelegraph. Questions concerning technical, legal and other matters applicable to the operation of all classes of radiotelegraph stations, including operating procedures and practices in the maritime mobile services of public correspondence, and associated matters such as radio navigational aids, message traffic routing and accounting, etc.

              (4) Element 7: GMDSS radio operating practices. Questions concerning GMDSS radio operating procedures and practices sufficient to show detailed practical knowledge of the operation of all GMDSS sub-systems and equipment; ability to send and receive correctly by radiotelephone and narrow-band direct-printing telegraphy; detailed knowledge of the regulations applying to radio communications, knowledge of the documents relating to charges for radio communications and knowledge of those provisions of the International Convention for the Safety of Life at Sea which relate to radio; sufficient knowledge of English to be able to express oneself satisfactorily both orally and in writing; knowledge of and ability to perform each function listed in § 80.1081 of this chapter; and knowledge covering the requirements set forth in IMO Assembly Resolution on Training for Radio Personnel (GMDSS), Annex 3.
              (5) Element 7R: Restricted GMDSS radio operating practices. Questions concerning those GMDSS radio operating procedures and practices that are applicable to ship stations on vessels that sail exclusively in sea area A1, as defined in § 80.1069 of this chapter, sufficient to show detailed practical knowledge of the operation of pertinent GMDSS sub-systems and equipment; ability to send and receive correctly by radio telephone and narrow-band direct-printing telegraphy; detailed knowledge of the regulations governing radio communications within sea area A1, knowledge of the pertinent documents relating to charges for radio communications and knowledge of the pertinent provisions of the International Convention for the Safety of Life at Sea; sufficient knowledge of English to be able to express oneself satisfactorily both orally and in writing; knowledge of and ability to perform each pertinent function listed in § 80.1081 of this chapter; and knowledge covering the pertinent requirements set forth in IMO Assembly Resolution on Training for Radio Personnel (GMDSS), Annex 3.
              (6) Element 8: Ship radar techniques. Questions concerning specialized theory and practice applicable to the proper installation, servicing and maintenance of ship radar equipment in general use for marine navigational purposes.
              (7) Element 9: GMDSS radio maintenance practices and procedures. Questions concerning the requirements set forth in IMO Assembly on Training for Radio Personnel (GMDSS), Annex 5 and IMO Assembly on Radio Maintenance Guidelines for the Global Maritime Distress and Safety System related to Sea Areas A3 and A4.

              (b) A telegraphy examination (telegraphy Elements) must prove that the examinee has the ability to send correctly by hand and to receive correctly by ear texts in the international Morse code at not less than the prescribed speed, using all the letters of the alphabet, numerals 0-9, period, comma, question mark, slant mark, and prosigns AR, BT, and SK.
              
              (1) Telegraphy Element 1: 16 code groups per minute.
              (2) Telegraphy Element 2: 20 words per minute.
              [58 FR 9124, Feb. 19, 1993, as amended at 69 FR 64671, Nov. 8, 2004; 73 FR 4479, Jan. 25, 2008; 78 FR 23154, Apr. 18, 2013]
            
            
              § 13.207
              Preparing an examination.
              (a) Each telegraphy message and each written question set administered to an examinee for a commercial radio operator license must be provided by a COLEM.
              (b) Each question set administered to an examinee must utilize questions taken from the applicable Element question pool. The COLEM may obtain the written question sets from a supplier or other COLEM.
              (c) A telegraphy examination must consist of a plain language text or code group message sent in the international Morse code at no less than the prescribed speed for a minimum of five minutes. The message must contain each required telegraphy character at least once. No message known to the examinee may be administered in a telegraphy examination. Each five letters of the alphabet must be counted as one word or one code group. Each numeral, punctuation mark, and prosign must be counted as two letters of the alphabet. The COLEM may obtain the telegraphy message from a supplier or other COLEM.
            
            
              § 13.209
              Examination procedures.

              (a) Each examination for a commercial radio operator license must be administered at a location and a time specified by the COLEM. The COLEM is responsible for the proper conduct and necessary supervision of each examination. The COLEM must immediately terminate the examination upon failure of the examinee to comply with its instructions.
              (b) Each examinee, when taking an examination for a commercial radio operator license, shall comply with the instructions of the COLEM.
              (c) No examination that has been compromised shall be administered to any examinee. Neither the same telegraphy message nor the same question set may be re-administered to the same examinee.
              (d) Passing a telegraphy examination. Passing a telegraphy receiving examination is adequate proof of an examinee's ability to both send and receive telegraphy. The COLEM, however, may also include a sending segment in a telegraphy examination.
              (1) To pass a receiving telegraphy examination, an examinee is required to receive correctly the message by ear, for a period of 1 minute without error at the rate of speed specified in § 13.203(b).
              (2) To pass a sending telegraphy examination, an examinee is required to send correctly for a period of one minute at the rate of speed specified in § 13.203(b).
              (e) The COLEM is responsible for determining the correctness of he examinee's answers. When the examinee does not score a passing grade on an examination element, the COLEM must inform the examinee of the grade.
              (f) No applicant who is eligible to apply for any commercial radio operator license shall, by reason of any physical disability, be denied the privilege of applying and being permitted to attempt to prove his or her qualifications (by examination if examination is required) for such commercial radio operator license in accordance with procedures established by the COLEM.
              (g) No applicant who is eligible to apply for any commercial radio operator license shall, by reason of any physical handicap, be denied the privilege of applying and being permitted to attempt to prove his or her qualifications (by examination if examination is required) for such commercial radio operator license in accordance with procedures established by the COLEM.
              (h) The COLEM must accommodate an examinee whose physical disabilities require a special examination procedure. The COLEM may require a physician's certification indicating the nature of the disability before determining which, if any, special procedures are appropriate to use. In the case of a blind examinee, the examination questions may be read aloud and the examinee may answer orally. A blind examinee wishing to use this procedure must make arrangements with the COLEM prior to the date the examination is desired.
              (i) The FCC may:
              (1) Administer any examination element itself.
              (2) Readminister any examination element previously administered by a COLEM, either itself or by designating another COLEM to readminister the examination element.
              (3) Cancel the commercial operator license(s) of any licensee who fails to appear for re-administration of an examination when directed by the FCC, or who fails any required element that is re-administered. In case of such cancellation, the person will be issued an operator license consistent with completed examination elements that have not been invalidated by not appearing for, or by failing, the examination upon re-administration.
              [58 FR 9124, Feb. 19, 1993, as amended at 78 FR 23154, Apr. 18, 2013]
            
            
              § 13.211
              Commercial radio operator license examination.
              (a) Each session where an examination for a commercial radio operator license is administered must be managed by a COLEM or the FCC.
              (b) Each examination for a commercial radio operator license must be administered as determined by the COLEM.
              (c) The COLEM may limit the number of candidates at any examination.
              (d) The COLEM may prohibit from the examination area items the COLEM determines could compromise the integrity of an examination or distract examinees.

              (e) Within 3 business days of completion of the examination Element(s), the COLEM must provide the results of the examination to the examinee and the COLEM must issue a PPC to an examinee who scores a passing grade on an examination Element.
              (f) A PPC is valid for 365 days from the date it is issued.
              [58 FR 9124, Feb. 19, 1993, as amended at 78 FR 23154, Apr. 18, 2013]
            
            
              § 13.213
              COLEM qualifications.
              No entity may serve as a COLEM unless it has entered into a written agreement with the FCC. In order to be eligible to be a COLEM, the entity must:
              (a) Agree to abide by the terms of the agreement;
              (b) Be capable of serving as a COLEM;
              (c) Agree to coordinate examinations for one or more types of commercial radio operator licenses and/or endorsements;
              (d) Agree to assure that, for any examination, every examinee eligible under these rules is registered without regard to race, sex, religion, national origin or membership (or lack thereof) in any organization;
              (e) Agree to make any examination records available to the FCC, upon request.
              (f) Agree not to administer an examination to an employee, relative, or relative of an employee.
            
            
              § 13.215
              Question pools.
              The question pool for each written examination element will be composed of questions acceptable to the FCC. Each question pool must contain at least five (5) times the number of questions required for a single examination. The FCC will issue public announcements detailing the questions in the pool for each element. COLEMs must use only currently-authorized (through public notice or other appropriate means) question pools when preparing a question set for a written examination element.
              [73 FR 4479, Jan. 25, 2008]
            
            
              § 13.217
              Records.
              Each COLEM recovering fees from examinees must maintain records of expenses and revenues, frequency of examinations administered, and examination pass rates. Records must cover the period from January 1 to December 31 of the preceding year and must be submitted as directed by the Commission. Each COLEM must retain records for 3 years and the records must be made available to the FCC upon request.
              [78 FR 23154, Apr. 18, 2013]
            
          
        
        
          Pt. 14
          PART 14—ACCESS TO ADVANCED COMMUNICATIONS SERVICES AND EQUIPMENT BY PEOPLE WITH DISABILITIES
          
            
              Subpart A—Scope
              Sec.
              14.1
              Applicability.
              14.2
              Limitations.
              14.3
              Exemption for Customized Equipment or Services.
              14.4
              Exemption for Small Entities.
              14.5
              Waivers—Multi-purpose Services and Equipment.
            
            
              Subpart B—Definitions
              14.10
              Definitions.
            
            
              Subpart C—Implementation Requirements—What Must Covered Entities Do?
              14.20
              Obligations.
              14.21
              Performance Objectives.
            
            
              Subpart D—Recordkeeping, Consumer Dispute Assistance, and Enforcement
              14.30
              Generally.
              14.31
              Recordkeeping.
              14.32
              Consumer Dispute Assistance.
              14.33
              Informal or formal complaints.
              14.34
              Informal complaints; form, filing, content, and consumer assistance.
              14.35
              Procedure; designation of agents for service.
              14.36
              Answers and Replies to informal complaints.
              14.37
              Review and disposition of informal complaints.
              14.38
              Formal complaints.
            
            
              Subpart E—Internet Browsers Built into Telephones used with Public Mobile Services.
              14.60
              Applicability.
              14.61
              Obligations with respect to internet browsers built into mobile phones.
            
          
          
            Authority:
            47 U.S.C. 151-154, 255, 303, 403, 503, 617, 618, 619 unless otherwise noted.
          
          
            
            Source:
            76 FR 82389, Dec. 30, 2011, unless otherwise noted.
          
          
            Subpart A—Scope
            
              § 14.1
              Applicability.
              Except as provided in §§ 14.2, 14.3, 14.4 and 14.5 of this chapter, the rules in this part apply to:
              (a) Any manufacturer of equipment used for advanced communications services, including end user equipment, network equipment, and software, that such manufacturer offers for sale or otherwise distributes in interstate commerce;
              (b) Any provider of advanced communications services that such provider offers in or affecting interstate commerce.
            
            
              § 14.2
              Limitations.
              (a) Except as provided in paragraph (b) of this section no person shall be liable for a violation of the requirements of the rules in this part with respect to advanced communications services or equipment used to provide or access advanced communications services to the extent such person—
              (1) Transmits, routes, or stores in intermediate or transient storage the communications made available through the provision of advanced communications services by a third party; or
              (2) Provides an information location tool, such as a directory, index, reference, pointer, menu, guide, user interface, or hypertext link, through which an end user obtains access to such advanced communications services or equipment used to provide or access advanced communications services.
              (b) The limitation on liability under paragraph (a) of this section shall not apply to any person who relies on third party applications, services, software, hardware, or equipment to comply with the requirements of the rules in this part with respect to advanced communications services or equipment used to provide or access advanced communications services.
              (c) The requirements of this part shall not apply to any equipment or services, including interconnected VoIP service, that were subject to the requirements of Section 255 of the Act on October 7, 2010, which remain subject to Section 255 of the Act, as amended, and subject to the rules in parts 6 and 7 of this chapter, as amended.
            
            
              § 14.3
              Exemption for Customized Equipment or Services.
              (a) The rules in this part shall not apply to customized equipment or services that are not offered directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used.
              (b) A provider of advanced communications services or manufacturer of equipment used for advanced communications services may claim the exemption in paragraph (a) of this section as a defense in an enforcement proceeding pursuant to subpart D of this part, but is not otherwise required to seek such an affirmative determination from the Commission.
            
            
              § 14.4
              Exemption for Small Entities.
              (a) A provider of advanced communications services or a manufacturer of equipment used for advanced communications services to which this part applies is exempt from the obligations of this part if such provider or manufacturer, at the start of the design of a product or service:
              (1) Qualifies as a business concern under 13 CFR 121.105; and
              (2) Together with its affiliates, as determined by 13 CFR 121.103, meets the relevant small business size standard established in 13 CFR 121.201 for the primary industry in which it is engaged as determined by 13 CFR 121.107.
              (b) A provider or manufacturer may claim this exemption as a defense in an enforcement proceeding pursuant to subpart D of this part, but is not otherwise required to seek such an affirmative determination from the Commission.
              (c) This exemption will expire no later than October 8, 2013.
            
            
              § 14.5
              Waivers—Multipurpose Services and Equipment.
              (a) Waiver. (1) On its own motion or in response to a petition by a provider of advanced communications services, a manufacturer of equipment used for advanced communications services, or by any interested party, the Commission may waive the requirements of this part for any feature or function of equipment used to provide or access advanced communications services, or for any class of such equipment, for any provider of advanced communications services, or for any class of such services, that—
              (i) Is capable of accessing an advanced communications service; and
              (ii) Is designed for multiple purposes, but is designed primarily for purposes other than using advanced communications services.
              (2) For any waiver petition under this section, the Commission will examine on a case-by-case basis—
              (i) Whether the equipment or service is designed to be used for advanced communications purposes by the general public; and
              (ii) Whether and how the advanced communications functions or features are advertised, announced, or marketed.
              (b) Class Waiver. For any petition for a waiver of more than one advanced communications service or one piece of equipment used for advanced communications services where the service or equipment share common defining characteristics, in addition to the requirements of §§ 14.5(a)(1) and (2), the Commission will examine the similarity of the service or equipment subject to the petition and the similarity of the advanced communications features or functions of such services or equipment.
              (c) Duration. (1) A petition for a waiver of an individual advanced communications service or equipment used for advanced communications services may be granted for the life of the service or equipment as supported by evidence on the record, or for such time as the Commission determines based on evidence on the record.
              (2) A petition for a class waiver may be granted for a time to be determined by the Commission based on evidence on the record, including the lifecycle of the equipment or service in the class. Any class waiver granted under this section will waive the obligations of this part for all advanced communications services and equipment used for advanced communications services subject to a class waiver and made available to the public prior to the expiration of such waiver.
              (d) Public notice. All petitions for waiver filed pursuant to this section shall be put on public notice, with a minimum of a 30-day period for comments and oppositions.
            
          
          
            Subpart B—Definitions
            
              § 14.10
              Definitions.
              (a) The term accessible shall have the meaning provided in § 14.21(b).
              (b) The term achievable shall mean with reasonable effort or expense, as determined by the Commission. In making such a determination, the Commission shall consider:
              (1) The nature and cost of the steps needed to meet the requirements of section 716 of the Act and this part with respect to the specific equipment or service in question;
              (2) The technical and economic impact on the operation of the manufacturer or provider and on the operation of the specific equipment or service in question, including on the development and deployment of new communications technologies;
              (3) The type of operations of the manufacturer or provider; and
              (4) The extent to which the service provider or manufacturer in question offers accessible services or equipment containing varying degrees of functionality and features, and offered at differing price points.
              (c) The term advanced communications services shall mean:
              (1) Interconnected VoIP service, as that term is defined in this section;
              (2) Non-interconnected VoIP service, as that term is defined in this section;
              (3) Electronic messaging service, as that term is defined in this section; and
              (4) Interoperable video conferencing service, as that term is defined in this section.
              (d) The term application shall mean software designed to perform or to help the user perform a specific task or specific tasks, such as communicating by voice, electronic text messaging, or video conferencing.
              
              (e) The term compatible shall have the meaning provided in § 14.21(d).
              (f) The term customer premises equipment shall mean equipment employed on the premises of a person (other than a carrier) to originate, route, or terminate telecommunications.
              (g) The term customized equipment or services shall mean equipment and services that are produced or provided to meet unique specifications requested by a business or enterprise customer and not otherwise available to the general public, including public safety networks and devices.
              (h) The term disability shall mean a physical or mental impairment that substantially limits one or more of the major life activities of an individual; a record of such an impairment; or being regarded as having such an impairment.
              (i) The term electronic messaging service means a service that provides real-time or near real-time non-voice messages in text form between individuals over communications networks.
              (j) The term end user equipment shall mean equipment designed for consumer use. Such equipment may include both hardware and software components.
              (k) The term hardware shall mean a tangible communications device, equipment, or physical component of communications technology, including peripheral devices, such as a smart phone, a laptop computer, a desktop computer, a screen, a keyboard, a speaker, or an amplifier.
              (l) The term interconnected VoIP service shall have the same meaning as in § 9.3 of this chapter, as such section may be amended from time to time.
              (m) An interoperable video conferencing service means a service that provides real-time video communications, including audio, to enable users to share information of the user's choosing.
              (n) The term manufacturer shall mean an entity that makes or produces a product, including equipment used for advanced communications services, including end user equipment, network equipment, and software.
              (o) The term network equipment shall mean equipment facilitating the use of a network, including, routers, network interface cards, networking cables, modems, and other related hardware. Such equipment may include both hardware and software components.
              (p) The term nominal cost in regard to accessibility and usability solutions shall mean small enough so as to generally not be a factor in the consumer's decision to acquire a product or service that the consumer otherwise desires.
              (q) A non-interconnected VoIP service is a service that:
              (1) Enables real-time voice communications that originate from or terminate to the user's location using Internet protocol or any successor protocol; and
              (2) Requires Internet protocol compatible customer premises equipment; and
              (3) Does not include any service that is an interconnected VoIP service.
              (r) The term peripheral devices shall mean devices employed in connection with equipment, including software, covered by this part to translate, enhance, or otherwise transform advanced communications services into a form accessible to individuals with disabilities.
              (s) The term service provider shall mean a provider of advanced communications services that are offered in or affecting interstate commerce, including a provider of applications and services that can be used for advanced communications services and that can be accessed (i.e., downloaded or run) by users over any service provider network.
              (t) The term software shall mean programs, procedures, rules, and related data and documentation that direct the use and operation of a computer or related device and instruct it to perform a given task or function.
              (u) The term specialized customer premises equipment shall mean customer premise equipment which is commonly used by individuals with disabilities to achieve access.
              (v) The term usable shall have the meaning provided in § 14.21(c).
              (w) The term real-time text shall have the meaning set forth in § 67.1 of this chapter.
              (x) The term text-capable end user device means end user equipment that is able to send, receive, and display text.
              [76 FR 82389, Dec. 30, 2011, as amended at 82 FR 7707, Jan. 23, 2017]
            
          
          
            
            Subpart C—Implementation Requirements—What Must Covered Entities Do?
            
              § 14.20
              Obligations.
              (a) General Obligations. (1) With respect to equipment manufactured after the effective date of this part, a manufacturer of equipment used for advanced communications services, including end user equipment, network equipment, and software, must ensure that the equipment and software that such manufacturer offers for sale or otherwise distributes in interstate commerce shall be accessible to and usable by individuals with disabilities, unless the requirements of this subsection are not achievable.
              (2) With respect to services provided after the effective date of this part, a provider of advanced communications services must ensure that services offered by such provider in or affecting interstate commerce are accessible to and usable by individuals with disabilities, unless the requirements of this paragraph are not achievable.
              (3) If accessibility is not achievable either by building it in or by using third party accessibility solutions available to the consumer at nominal cost and that individuals with disabilities can access, then a manufacturer or service provider shall ensure that its equipment or service is compatible with existing peripheral devices or specialized customer premises equipment, unless the requirements of this subsection are not achievable.
              (4) Providers of advanced communications services shall not install network features, functions, or capabilities that impede accessibility or usability.
              (5) Providers of advanced communications services, manufacturers of equipment used with these services, and providers of networks used with these services may not impair or impede the accessibility of information content when accessibility has been incorporated into that content for transmission through such services, equipment or networks.
              (b) Product design, development, and evaluation. (1) Manufacturers and service providers must consider performance objectives set forth in § 14.21 at the design stage as early as possible and must implement such performance objectives, to the extent that they are achievable.
              (2) Manufacturers and service providers must identify barriers to accessibility and usability as part of such evaluation.
              (c) Information Pass Through. Equipment used for advanced communications services, including end user equipment, network equipment, and software must pass through cross-manufacturer, nonproprietary, industry-standard codes, translation protocols, formats or other information necessary to provide advanced communications services in an accessible format, if achievable. Signal compression technologies shall not remove information needed for access or shall restore it upon decompression.
              (d) Information, documentation, and training. Manufacturers and service providers must ensure that the information and documentation that they provide to customers is accessible, if achievable. Such information and documentation includes, but is not limited to, user guides, bills, installation guides for end user devices, and product support communications. The requirement to ensure the information is accessible also includes ensuring that individuals with disabilities can access, at no extra cost, call centers and customer support regarding both the product generally and the accessibility features of the product.
            
            
              § 14.21
              Performance Objectives.
              (a) Generally. Manufacturers and service providers shall ensure that equipment and services covered by this part are accessible, usable, and compatible as those terms are defined in paragraphs (b) through (d) of this section.
              (b) Accessible. The term accessible shall mean that:
              (1) Input, control, and mechanical functions shall be locatable, identifiable, and operable in accordance with each of the following, assessed independently:
              (i) Operable without vision. Provide at least one mode that does not require user vision.
              
              (ii) Operable with low vision and limited or no hearing. Provide at least one mode that permits operation by users with visual acuity between 20/70 and 20/200, without relying on audio output.
              (iii) Operable with little or no color perception. Provide at least one mode that does not require user color perception.
              (iv) Operable without hearing. Provide at least one mode that does not require user auditory perception.
              (v) Operable with limited manual dexterity. Provide at least one mode that does not require user fine motor control or simultaneous actions.
              (vi) Operable with limited reach and strength. Provide at least one mode that is operable with user limited reach and strength.
              (vii) Operable with a Prosthetic Device. Controls shall be operable without requiring body contact or close body proximity.
              (viii) Operable without time-dependent controls. Provide at least one mode that does not require a response time or allows response time to be by-passed or adjusted by the user over a wide range.
              (ix) Operable without speech. Provide at least one mode that does not require user speech.
              (x) Operable with limited cognitive skills. Provide at least one mode that minimizes the cognitive, memory, language, and learning skills required of the user.
              (2) All information necessary to operate and use the product, including but not limited to, text, static or dynamic images, icons, labels, sounds, or incidental operating cues, [shall] comply with each of the following, assessed independently:
              (i) Availability of visual information. Provide visual information through at least one mode in auditory form.
              (ii) Availability of visual information for low vision users. Provide visual information through at least one mode to users with visual acuity between 20/70 and 20/200 without relying on audio.
              (iii) Access to moving text. Provide moving text in at least one static presentation mode at the option of the user.
              (iv) Availability of auditory information. Provide auditory information through at least one mode in visual form and, where appropriate, in tactile form.
              (v) Availability of auditory information for people who are hard of hearing. Provide audio or acoustic information, including any auditory feedback tones that are important for the use of the product, through at least one mode in enhanced auditory fashion (i.e., increased amplification, increased signal-to-noise ratio, or combination).
              (vi) Prevention of visually-induced seizures. Visual displays and indicators shall minimize visual flicker that might induce seizures in people with photosensitive epilepsy.
              (vii) Availability of audio cutoff. Where a product delivers audio output through an external speaker, provide an industry standard connector for headphones or personal listening devices (e.g., phone-like handset or earcup) which cuts off the speaker(s) when used.
              (viii) Non-interference with hearing technologies. Reduce interference to hearing technologies (including hearing aids, cochlear implants, and assistive listening devices) to the lowest possible level that allows a user to utilize the product.
              (ix) Hearing aid coupling. Where a product delivers output by an audio transducer which is normally held up to the ear, provide a means for effective wireless coupling to hearing aids.
              (3) Real-Time Text. Wireless interconnected VoIP services subject to this part and text-capable end user devices used with such services that do not themselves provide TTY functionality, may provide TTY connectability and signal compatibility pursuant to paragraphs (b)(3) and (4) of this section, or support real-time text communications, in accordance with 47 CFR part 67.
              (c) Usable. The term usable shall mean that individuals with disabilities have access to the full functionality and documentation for the product, including instructions, product information (including accessible feature information), documentation and technical support functionally equivalent to that provided to individuals without disabilities.
              (d) Compatible. The term compatible shall mean compatible with peripheral devices and specialized customer premises equipment, and in compliance with the following provisions, as applicable:
              (1) External electronic access to all information and control mechanisms. Information needed for the operation of products (including output, alerts, icons, on-line help, and documentation) shall be available in a standard electronic text format on a cross-industry standard port and all input to and control of a product shall allow for real time operation by electronic text input into a cross-industry standard external port and in cross-industry standard format. The cross-industry standard port shall not require manipulation of a connector by the user.
              (2) Connection point for external audio processing devices. Products providing auditory output shall provide the auditory signal at a standard signal level through an industry standard connector.
              (3) TTY connectability. Products that provide a function allowing voice communication and which do not themselves provide a TTY functionality shall provide a standard non-acoustic connection point for TTYs. It shall also be possible for the user to easily turn any microphone on and off to allow the user to intermix speech with TTY use.
              (4) TTY signal compatibility. Products, including those providing voice communication functionality, shall support use of all cross-manufacturer non-proprietary standard signals used by TTYs.
              (5) TTY Support Exemption. Interconnected and non-interconnected VoIP services subject to this part that are provided over wireless IP facilities and equipment are not required to provide TTY connectability and TTY signal compatibility if such services and equipment support real-time text, in accordance with 47 CFR part 67.
              [76 FR 82389, Dec. 30, 2011, as amended at 82 FR 7707, Jan. 23, 2017]
            
          
          
            Subpart D—Recordkeeping, Consumer Dispute Assistance, and Enforcement
            
              § 14.30
              Generally.
              (a) The rules in this subpart regarding recordkeeping and enforcement are applicable to all manufacturers and service providers that are subject to the requirements of sections 255, 716, and 718 of the Act and parts 6, 7 and 14 of this chapter.
              (b) The requirements set forth in § 14.31 of this subpart shall be effective January 30, 2013.
              (c) The requirements set forth in §§ 14.32 through 14.37 of this subpart shall be effective on October 8, 2013.
            
            
              § 14.31
              Recordkeeping.
              (a) Each manufacturer and service provider subject to section 255, 716, or 718 of the Act, must create and maintain, in the ordinary course of business and for a two year period from the date a product ceases to be manufactured or a service ceases to be offered, records of the efforts taken by such manufacturer or provider to implement sections 255, 716, and 718 with regard to this product or service, as applicable, including:
              (1) Information about the manufacturer's or service provider's efforts to consult with individuals with disabilities;
              (2) Descriptions of the accessibility features of its products and services; and
              (3) Information about the compatibility of its products and services with peripheral devices or specialized customer premise equipment commonly used by individuals with disabilities to achieve access.
              (b) An officer of each manufacturer and service provider subject to section 255, 716, or 718 of the Act, must sign and file an annual compliance certificate with the Commission.

              (1) The certificate must state that the manufacturer or service provider, as applicable, has established operating procedures that are adequate to ensure compliance with the recordkeeping rules in this subpart and that records are being kept in accordance with this section and be supported with an affidavit or declaration under penalty of perjury, signed and dated by the authorized officer of the company with personal knowledge of the representations provided in the company's certification, verifying the truth and accuracy of the information therein.
              
              (2) The certificate shall identify the name and contact details of the person or persons within the company that are authorized to resolve complaints alleging violations of our accessibility rules and sections 255, 716, and 718 of the Act, and the agent designated for service pursuant to § 14.35(b) of this subpart and provide contact information for this agent. Contact information shall include, for the manufacturer or the service provider, a name or department designation, business address, telephone number, and, if available TTY number, facsimile number, and email address.
              (3) The annual certification must be filed with the Commission on April 1, 2013 and annually thereafter for records pertaining to the previous calendar year. The certificate must be updated when necessary to keep the contact information current.
              (c) Upon the service of a complaint, formal or informal, on a manufacturer or service provider under this subpart, a manufacturer or service provider must produce to the Commission, upon request, records covered by this section and may assert a statutory request for confidentiality for these records under 47 U.S.C. 618(a)(5)(C) and § 0.457(c) of this chapter. All other information submitted to the Commission pursuant to this subpart or pursuant to any other request by the Commission may be submitted pursuant to a request for confidentiality in accordance with § 0.459 of this chapter.
            
            
              § 14.32
              Consumer Dispute Assistance.

              (a) A consumer or any other party may transmit a Request for Dispute Assistance to the Consumer and Governmental Affairs Bureau by any reasonable means, including by the Commission's online informal complaint filing system, U.S. Mail, overnight delivery, or email to dro@fcc.gov. Any Requests filed using a method other than the Commission's online system should include a cover letter that references section 255, 716, or 718 or the rules of parts 6, 7, or 14 of this chapter and should be addressed to the Consumer and Governmental Affairs Bureau. Any party with a question about information that should be included in a Request for Dispute Assistance should email the Commission's Disability Rights Office at dro@fcc.gov or call (202) 418-2517 (voice), (202) 418-2922 (TTY).
              (b) A Request for Dispute Assistance shall include:
              (1) The name, address, email address, and telephone number of the party making the Request (Requester);
              (2) The name of the manufacturer or service provider that the requester believes is in violation of section 255, 716, or 718 or the rules in this part, and the name, address, and telephone number of the manufacturer or service provider, if known;
              (3) An explanation of why the requester believes the manufacturer or service provider is in violation of section 255, 716, or 718 or the rules in this part, including details regarding the service or equipment and the relief requested, and all documentation that supports the requester's contention;
              (4) The date or dates on which the requester either purchased, acquired, or used (or attempted to purchase, acquire, or use) the equipment or service in question;
              (5) The Requester's preferred format or method of response to its Request for Dispute Assistance by CGB or the manufacturer or service provider (e.g., letter, facsimile transmission, telephone (voice/TRS/TTY), email, audio-cassette recording, Braille, or some other method that will best accommodate the Requester's disability, if any);
              (6) Any other information that may be helpful to CGB and the manufacturer or service provider to understand the nature of the dispute;

              (7) Description of any contacts with the manufacturer or service provider to resolve the dispute, including, but not limited to, dates or approximate dates, any offers to settle, etc.; and
              (8) What the Requester is seeking to resolve the dispute.

              (c) CGB shall forward the Request for Dispute Assistance to the manufacturer or service provider named in the Request. CGB shall serve the manufacturer or service provider using the contact details of the certification to be filed pursuant to § 14.31(b). Service using contact details provided pursuant to § 14.31(b) is deemed served. Failure by a manufacturer or service provider to file or keep the contact information current will not be a defense of lack of service.
              (d) CGB will assist the Requester and the manufacturer or service provider in reaching a settlement of the dispute.
              (e) Thirty days after the Request for Dispute Assistance was filed, if a settlement has not been reached between the Requester and the manufacturer or service provider, the Requester may file an informal complaint with the Commission;
              (f) When a Requester files an informal complaint with the Enforcement Bureau, as provided in § 14.34, the Commission will deem the CGB dispute assistance process closed and the requester and manufacturer or service provider shall be barred from further use of the Commission's dispute assistance process so long as a complaint is pending.
            
            
              § 14.33
              Informal or formal complaints.
              Complaints against manufacturers or service providers, as defined under this subpart, for alleged violations of this subpart may be either informal or formal.
            
            
              § 14.34
              Informal complaints; form, filing, content, and consumer assistance.
              (a) An informal complaint alleging a violation of section 255, 716 or 718 of the Act or parts 6, 7, or 14 of this chapter may be transmitted to the Enforcement Bureau by any reasonable means, including the Commission's online informal complaint filing system, U.S. Mail, overnight delivery, or email. Any Requests filed using a method other than the Commission's online system should include a cover letter that references section 255, 716, or 718 or the rules of parts 6, 7, or 14 of this chapter and should be addressed to the Enforcement Bureau.
              (b) An informal complaint shall include:
              (1) The name, address, email address, and telephone number of the complainant;
              (2) The name, address, and telephone number of the manufacturer or service provider defendant against whom the complaint is made;
              (3) The date or dates on which the complainant or person(s) on whose behalf the complaint is being filed either purchased, acquired, or used or attempted to purchase, acquire, or use the equipment or service about which the complaint is being made;
              (4) A complete statement of fact explaining why the complainant contends that the defendant manufacturer or provider is in violation of section 255, 716 or 718 of the Act or the Commission's rules, including details regarding the service or equipment and the relief requested, and all documentation that supports the complainant's contention;
              (5) A certification that the complainant submitted to the Commission a Request for Dispute Assistance, pursuant to § 14.32, no less than 30 days before the complaint is filed;
              (6) The complainant's preferred format or method of response to the complaint by the Commission and defendant (e.g., letter, facsimile transmissions, telephone (voice/TRS/TTY), email, audio-cassette recording, Braille, or some other method that will best accommodate the complainant's disability, if any); and
              (7) Any other information that is required by the Commission's accessibility complaint form.

              (c) Any party with a question about information that should be included in an Informal Complaint should email the Commission's Disability Rights Office at dro@fcc.gov or call (202) 418-2517 (voice), (202) 418-2922 (TTY).
            
            
              § 14.35
              Procedure; designation of agents for service.
              (a) The Commission shall forward any informal complaint meeting the requirements of § 14.34 of this subpart to each manufacturer and service provider named in or determined by the staff to be implicated by the complaint.

              (b) To ensure prompt and effective service of informal and formal complaints filed under this subpart, every manufacturer and service provider subject to the requirements of section 255, 716, or 718 of the Act and parts 6, 7, or 14 of this chapter shall designate an agent, and may designate additional agents if it so chooses, upon whom service may be made of all notices, inquiries, orders, decisions, and other pronouncements of the Commission in any matter before the Commission. The agent shall be designated in the manufacturer or service provider's annual certification pursuant to § 14.31.
            
            
              § 14.36
              Answers and replies to informal complaints.
              (a) After a complainant makes a prima facie case by asserting that a product or service is not accessible, the manufacturer or service provider to whom the informal complaint is directed bears the burden of proving that the product or service is accessible or, if not accessible, that accessibility is not achievable under this part or readily achievable under parts 6 and 7. To carry its burden of proof, a manufacturer or service provider must produce documents demonstrating its due diligence in exploring accessibility and achievability, as required by parts 6, 7, or 14 of this chapter throughout the design, development, testing, and deployment stages of a product or service. Conclusory and unsupported claims are insufficient to carry this burden of proof.
              (b) Any manufacturer or service provider to whom an informal complaint is served by the Commission under this subpart shall file and serve an answer responsive to the complaint and any inquires set forth by the Commission.
              (1) The answer shall:
              (i) Be filed with the Commission within twenty days of service of the complaint, unless the Commission or its staff specifies another time period;
              (ii) Respond specifically to each material allegation in the complaint and assert any defenses that the manufacturer or service provider claim;
              (iii) Include a declaration by an officer of the manufacturer or service provider attesting to the truth of the facts asserted in the answer;
              (iv) Set forth any remedial actions already taken or proposed alternative relief without any prejudice to any denials or defenses raised;
              (v) Provide any other information or materials specified by the Commission as relevant to its consideration of the complaint; and
              (vi) Be prepared or formatted, including in electronic readable format compatible with the Commission's Summation or other software in the manner requested by the Commission and the complainant, unless otherwise permitted by the Commission for good cause shown.
              (2) If the manufacturer's or service provider's answer includes the defense that it was not achievable for the manufacturer or service provider to make its product or service accessible, the manufacturer or service provider shall carry the burden of proof on the defense and the answer shall:
              (i) Set forth the steps taken by the manufacturer or service provider to make the product or service accessible and usable;
              (ii) Set forth the procedures and processes used by the manufacturer or service provider to evaluate whether it was achievable to make the product or service accessible and usable in cases where the manufacturer or service provider alleges it was not achievable to do so;
              (iii) Set forth the manufacturer's basis for determining that it was not achievable to make the product or service accessible and usable in cases where the manufacturer or service provider so alleges; and
              (iv) Provide all documents supporting the manufacturer's or service provider's conclusion that it was not achievable to make the product or service accessible and usable in cases where the manufacturer or service provider so alleges.

              (c) Any manufacturer or service provider to whom an informal complaint is served by the Commission under this subpart shall serve the complainant and the Commission with a non-confidential summary of the answer filed with the Commission within twenty days of service of the complaint. The non-confidential summary must contain the essential elements of the answer, including, but not limited to, any asserted defenses to the complaint, must address the material elements of its answer, and include sufficient information to allow the complainant to file a reply, if the complainant chooses to do so.
              
              (d) The complainant may file and serve a reply. The reply shall:
              (1) Be served on the Commission and the manufacturer or service provider that is subject of the complaint within ten days after service of answer, unless otherwise directed by the Commission;
              (2) Be responsive to matters contained in the answer and shall not contain new matters.
            
            
              § 14.37
              Review and disposition of informal complaints.
              (a) The Commission will investigate the allegations in any informal complaint filed that satisfies the requirements of § 14.34(b) of this subpart, and, within 180 days after the date on which such complaint was filed with the Commission, issue an order finding whether the manufacturer or service provider that is the subject of the complaint violated section 255, 716, or 718 of the Act, or the Commission's implementing rules, and provide a basis therefore, unless such complaint is resolved before that time.
              (b) If the Commission determines in an order issued pursuant to paragraph (a) of this section that the manufacturer or service provider violated section 255, 716, or 718 of the Act, or the Commission's implementing rules, the Commission may, in such order, or in a subsequent order:
              (1) Direct the manufacturer or service provider to bring the service, or in the case of a manufacturer, the next generation of the equipment or device, into compliance with the requirements of section 255, 716, or 718 of the Act, and the Commission's rules, within a reasonable period of time; and
              (2) Take such other enforcement action as the Commission is authorized and as it deems appropriate.
              (c) Any manufacturer or service provider that is the subject of an order issued pursuant to paragraph (b)(1) of this section shall have a reasonable opportunity, as established by the Commission, to comment on the Commission's proposed remedial action before the Commission issues a final order with respect to that action.
            
            
              § 14.38
              Formal complaints.
              Formal complaint proceedings alleging a violation of 47 U.S.C. 255, 617, or 619, or parts 6, 7, or 14 of this chapter, shall be governed by the formal complaint rules in subpart E of part 1, §§ 1.7201.740.
              (a) Pleadings must be clear, concise, and explicit. All matters concerning a claim, defense or requested remedy, including damages, should be pleaded fully and with specificity.
              (b) Pleadings must contain facts which, if true, are sufficient to constitute a violation of the Act or Commission order or regulation, or a defense to such alleged violation.
              (c) Facts must be supported by relevant documentation or affidavit.
              (d) Legal arguments must be supported by appropriate judicial, Commission, or statutory authority.
              (e) Opposing authorities must be distinguished.
              (f) Copies must be provided of all non-Commission authorities relied upon which are not routinely available in national reporting systems, such as unpublished decisions or slip opinions of courts or administrative agencies.
              (g) Parties are responsible for the continuing accuracy and completeness of all information and supporting authority furnished in a pending complaint proceeding. Information submitted, as well as relevant legal authorities, must be current and updated as necessary and in a timely manner at any time before a decision is rendered on the merits of the complaint.
              (h) All statements purporting to summarize or explain Commission orders or policies must cite, in standard legal form, the Commission ruling upon which such statements are based.
              (i) Pleadings shall identify the name, address, telephone number, and facsimile transmission number for either the filing party's attorney or, where a party is not represented by an attorney, the filing party.
              [76 FR 82389, Dec. 30, 2011, as amended at 83 FR 44842, Sept. 4, 2018]
            
          
          
            Subpart E—Internet Browsers Built Into Telephones Used With Public Mobile Services.
            
              Source:
              78 FR 30230, May 22, 2013, unless otherwise noted.
            
            
              
              § 14.60
              Applicability.
              (a) This subpart E shall apply to a manufacturer of a telephone used with public mobile services (as such term is defined in 47 U.S.C. 710(b)(4)(B)) that includes an Internet browser in such telephone that is offered for sale or otherwise distributed in interstate commerce, or a provider of mobile services that arranges for the inclusion of a browser in telephones to sell or otherwise distribute to customers in interstate commerce.
              (b) Only the following enumerated provisions contained in this part 14 shall apply to this subpart E.
              (1) The limitations contained in § 14.2 shall apply to this subpart E.
              (2) The definitions contained in § 14.10 shall apply to this subpart E.
              (3) The product design, development and evaluation provisions contained in § 14.20(b) shall apply to this subpart E.
              (4) The information, documentation, and training provisions contained in § 14.20(d) shall apply to this subpart E.
              (5) The performance objectives provisions contained in § 14.21(a), (b)(1)(i), (b)(1)(ii), (b)(1)(iii), (b)(2)(i), (b)(2)(ii), (b)(2)(iii), (b)(2)(vii), and (c) shall apply to this subpart E.
              (6) All of subpart D shall apply to this subpart E.
            
            
              § 14.61
              Obligations with respect to internet browsers built into mobile phones.
              (a) Accessibility. If on or after October 8, 2013 a manufacturer of a telephone used with public mobile services includes an Internet browser in such telephone, or if a provider of mobile service arranges for the inclusion of a browser in telephones to sell to customers, the manufacturer or provider shall ensure that the functions of the included browser (including the ability to launch the browser) are accessible to and usable by individuals who are blind or have a visual impairment, unless doing so is not achievable, except that this subpart shall not impose any requirement on such manufacturer or provider—
              (1) To make accessible or usable any Internet browser other than a browser that such manufacturer or provider includes or arranges to include in the telephone; or
              (2) To make Internet content, applications, or services accessible or usable (other than enabling individuals with disabilities to use an included browser to access such content, applications, or services).
              (b) Industry flexibility. A manufacturer or provider may satisfy the requirements of this subpart with respect to such telephone or services by—
              (1) Ensuring that the telephone or services that such manufacturer or provider offers is accessible to and usable by individuals with disabilities without the use of third-party applications, peripheral devices, software, hardware, or customer premises equipment; or
              (2) Using third-party applications, peripheral devices, software, hardware, or customer premises equipment that is available to the consumer at nominal cost and that individuals with disabilities can access.
            
          
        
        
          Pt. 15
          PART 15—RADIO FREQUENCY DEVICES
          
            
              Subpart A—General
              Sec.
              15.1
              Scope of this part.
              15.3
              Definitions.
              15.5
              General conditions of operation.
              15.7
              [Reserved]
              15.9
              Prohibition against eavesdropping.
              15.11
              Cross reference.
              15.13
              Incidental radiators.
              15.15
              General technical requirements.
              15.17
              Susceptibility to interference.
              15.19
              Labeling requirements.
              15.21
              Information to user.
              15.23
              Home-built devices.
              15.25
              Kits.
              15.27
              Special accessories.
              15.29
              Inspection by the Commission.
              15.31
              Measurement standards.
              15.32
              Test procedures for CPU boards and computer power supplies.
              15.33
              Frequency range of radiated measurements.
              15.35
              Measurement detector functions and bandwidths.
              15.37
              Transition provisions for compliance with this part.
              15.38
              Incorporation by reference.
            
            
              Subpart B—Unintentional Radiators
              15.101
              Equipment authorization of unintentional radiators.
              15.102

              CPU boards and power supplies used in personal computers.
              
              15.103
              Exempted devices.
              15.105
              Information to the user.
              15.107
              Conducted limits.
              15.109
              Radiated emission limits.
              15.111
              Antenna power conduction limits for receivers.
              15.113
              Power line carrier systems.
              15.115
              TV interface devices, including cable system terminal devices.
              15.117
              TV broadcast receivers.
              15.118
              Cable ready consumer electronics equipment.
              15.119
              [Reserved]
              15.120
              Program blocking technology requirements for television receivers.
              15.121
              Scanning receivers and frequency converters used with scanning receivers.
              15.122
              [Reserved]
              15.123
              Labeling of digital cable ready products.
            
            
              Subpart C—Intentional Radiators
              15.201
              Equipment authorization requirement.
              15.202
              Certified operating frequency range.
              15.203
              Antenna requirement.
              15.204
              External radio frequency power amplifiers and antenna modifications.
              15.205
              Restricted bands of operation.
              15.207
              Conducted limits.
              15.209
              Radiated emission limits; general requirements.
              15.211
              Tunnel radio systems.
              15.212
              Modular transmitters.
              15.213
              Cable locating equipment.
              15.214
              Cordless telephones.
              
                Radiated Emission Limits, Additional Provisions
                15.215
                Additional provisions to the general radiated emission limitations.
                15.216
                [Reserved]
                15.217
                Operation in the band 160-190 kHz.
                15.219
                Operation in the band 510-1705 kHz.
                15.221
                Operation in the band 525-1705 kHz.
                15.223
                Operation in the band 1.705-10 MHz.
                15.225
                Operation within the band 13.110-14.010 MHz.
                15.227
                Operation within the band 26.96-27.28 MHz.
                15.229
                Operation within the band 40.66-40.70 MHz.
                15.231
                Periodic operation in the band 40.66-40.70 MHz and above 70 MHz.
                15.233
                Operation within the bands 43.71-44.49 MHz, 46.60-46.98 MHz, 48.75-49.51 MHz and 49.66-50.0 MHz.
                15.235
                Operation within the band 49.82-49.90 MHz.
                15.236
                Operation of wireless microphones in the bands 54-72 MHz, 76-88 MHz, 174-216 MHz, 470-608 MHz and 614-698 MHz.
                15.237
                Operation in the bands 72.0-73.0 MHz, 74.6-74.8 MHz and 75.2-76.0 MHz.
                15.239
                Operation in the band 88-108 MHz.
                15.240
                Operation in the band 433.5-434.5 MHz.
                15.241
                Operation in the band 174-216 MHz.
                15.242
                Operation in the bands 174-216 MHz and 470-668 MHz.
                15.243
                Operation in the band 890-940 MHz.
                15.245
                Operation within the bands 902-928 MHz, 2435-2465 MHz, 5785-5815 MHz, 10500-10550 MHz, and 24075-24175 MHz.
                15.247
                Operation within the bands 902-928 MHz, 2400-2483.5 MHz, and 5725-5850 MHz.
                15.249
                Operation within the bands 902-928 MHz, 2400-2483.5 MHz, 5725-5875 MHz, and 24.0-24.25 GHz.
                15.250
                Operation of wideband systems within the band 5925-7250 MHz.
                15.251
                Operation within the bands 2.9-3.26 GHz, 3.267-3.332 GHz, 3.339-3.3458 GHz, and 3.358-3.6 GHz.
                15.252
                Operation of wideband vehicular radar systems within the band 23.12-29.0 GHz.
                15.253
                [Reserved]
                15.255
                Operation within the band 57-71 GHz.
                15.256
                Operation of level probing radars within the bands 5.925-7.250 GHz, 24.05-29.00 GHz, and 75-85 GHz.
                15.257
                Operation within the band 92-95 GHz.
                15.258
                Operation in the bands 116-123 GHz, 174.8-182 GHz, 185-190 GHz and 244-246 GHz.
              
            
            
              Subpart D—Unlicensed Personal Communications Service Devices
              15.301
              Scope.
              15.303
              Definitions.
              15.305
              Equipment authorization requirement.
              15.307
              [Reserved]
              15.309
              Cross reference.
              15.313
              Measurement procedures.
              15.315
              Conducted limits.
              15.317
              Antenna requirement.
              15.319
              General technical requirements.
              15.321
              [Reserved]
              15.323
              Specific requirements for devices operating in the 1920-1930 MHz band.
            
            
              Subpart E—Unlicensed National Information Infrastructure Devices
              15.401
              Scope.
              15.403
              Definitions.
              15.405
              Cross reference.
              15.407
              General technical requirements.
            
            
              Subpart F—Ultra-Wideband Operation
              15.501
              Scope.
              15.503
              Definitions.
              15.505
              Cross reference.
              15.507
              Marketing of UWB equipment.
              15.509
              Technical requirements for ground penetrating radars and wall imaging systems.
              15.510
              Technical requirements for through-wall imaging systems.
              15.511

              Technical requirements for surveillance systems.
              
              15.513
              Technical requirements for medical imaging systems.
              15.515
              Technical requirements for vehicular radar systems.
              15.517
              Technical requirements for indoor UWB systems.
              15.519
              Technical requirements for hand held UWB systems.
              15.521
              Technical requirements applicable to all UWB devices.
              15.523
              Measurement procedures.
              15.525
              Coordination requirements.
            
            
              Subpart G—Access Broadband Over Power Line (Access BPL)
              15.601
              Scope.
              15.603
              Definitions.
              15.605
              Cross reference.
              15.607
              Equipment authorization of Access BPL equipment.
              15.609
              Marketing of Access BPL equipment.
              15.611
              General technical requirements.
              15.613
              Measurement procedures.
              15.615
              General administrative requirements.
            
            
              Subpart H—White Space Devices
              15.701
              Scope.
              15.703
              Definitions.
              15.705
              Cross reference.
              15.706
              Information to the user.
              15.707
              Permissible channels of operation.
              15.709
              General technical requirements.
              15.711
              Interference avoidance methods.
              15.712
              Interference protection requirements.
              15.713
              White space database.
              15.714
              White space database administration fees.
              15.715
              White space database administrator.
              15.717
              White space devices that rely on spectrum sensing.
            
          
          
            Authority:
            47 U.S.C. 154, 302a, 303, 304, 307, 336, 544a, and 549.
          
          
            Source:
            54 FR 17714, Apr. 25, 1989, unless otherwise noted.
          
          
            Subpart A—General
            
              § 15.1
              Scope of this part.
              (a) This part sets out the regulations under which an intentional, unintentional, or incidental radiator may be operated without an individual license. It also contains the technical specifications, administrative requirements and other conditions relating to the marketing of part 15 devices.
              (b) The operation of an intentional or unintentional radiator that is not in accordance with the regulations in this part must be licensed pursuant to the provisions of section 301 of the Communications Act of 1934, as amended, unless otherwise exempted from the licensing requirements elsewhere in this chapter.
              (c) Unless specifically exempted, the operation or marketing of an intentional or unintentional radiator that is not in compliance with the administrative and technical provisions in this part, including prior equipment authorization, as appropriate, is prohibited under section 302 of the Communications Act of 1934, as amended, and subpart I of part 2 of this chapter. The equipment authorization procedures are detailed in subpart J of part 2 of this chapter.
              [54 FR 17714, Apr. 25, 1989, as amended at 82 FR 50830, Nov. 2, 2017]
            
            
              § 15.3
              Definitions.
              (a) Auditory assistance device. An intentional radiator used to provide auditory assistance communications (including but not limited to applications such as assistive listening, auricular training, audio description for the blind, and simultaneous language translation) for:

              (1) Persons with disabilities: In the context of part 15 rules (47 CFR part 15), the term “disability,” with respect to the individual, has the meaning given to it by section 3(2)(A) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)(A)), i.e., a physical or mental impairment that substantially limits one or more of the major life activities of such individuals;
              (2) Persons who require language translation; or
              (3) Persons who may otherwise benefit from auditory assistance communications in places of public gatherings, such as a church, theater, auditorium, or educational institution.
              (b) Biomedical telemetry device. An intentional radiator used to transmit measurements of either human or animal biomedical phenomena to a receiver.
              (c) Cable input selector switch. A transfer switch that is intended as a means to alternate between the reception of broadcast signals via connection to an antenna and the reception of cable television service.
              (d) Cable locating equipment. An intentional radiator used intermittently by trained operators to locate buried cables, lines, pipes, and similar structures or elements. Operation entails coupling a radio frequency signal onto the cable, pipes, etc. and using a receiver to detect the location of that structure or element.
              (e) Cable system terminal device (CSTD). A TV interface device that serves, as its primary function, to connect a cable system operated under part 76 of this chapter to a TV broadcast receiver or other subscriber premise equipment. Any device which functions as a CSTD in one of its operating modes must comply with the technical requirements for such devices when operating in that mode.
              (f) Carrier current system. A system, or part of a system, that transmits radio frequency energy by conduction over the electric power lines. A carrier current system can be designed such that the signals are received by conduction directly from connection to the electric power lines (unintentional radiator) or the signals are received over-the-air due to radiation of the radio frequency signals from the electric power lines (intentional radiator).
              (g) CB receiver. Any receiver that operates in the Personal Radio Services on frequencies designated for CB Radio Service stations, as well as any receiver provided with a separate band specifically designed to receive the transmissions of CB stations in the Personal Radio Services. This includes the following:
              (1) A CB receiver sold as a separate unit of equipment;
              (2) The receiver section of a CB transceiver;
              (3) A converter to be used with any receiver for the purpose of receiving CB transmissions; and
              (4) A multiband receiver that includes a band labelled “CB” or “11-meter” in which such band can be separately selected, except that an Amateur Radio Service receiver that was manufactured prior to January 1, 1960, and which includes an 11-meter band shall not be considered to be a CB receiver.
              (h) Class A digital device. A digital device that is marketed for use in a commercial, industrial or business environment, exclusive of a device which is marketed for use by the general public or is intended to be used in the home.
              (i) Class B digital device. A digital device that is marketed for use in a residential environment notwithstanding use in commercial, business and industrial environments. Examples of such devices include, but are not limited to, personal computers, calculators, and similar electronic devices that are marketed for use by the general public.
              
              
                Note:
                The responsible party may also qualify a device intended to be marketed in a commercial, business or industrial environment as a Class B device, and in fact is encouraged to do so, provided the device complies with the technical specifications for a Class B digital device. In the event that a particular type of device has been found to repeatedly cause harmful interference to radio communications, the Commission may classify such a digital device as a Class B digital device, regardless of its intended use.
              
              
              (j) Cordless telephone system. A system consisting of two transceivers, one a base station that connects to the public switched telephone network and the other a mobile handset unit that communicates directly with the base station. Transmissions from the mobile unit are received by the base station and then placed on the public switched telephone network. Information received from the switched telephone network is transmitted by the base station to the mobile unit.
              
              
                Note:
                The Domestic Public Cellular Radio Telecommunications Service is considered to be part of the switched telephone network. In addition, intercom and paging operations are permitted provided these are not intended to be the primary modes of operation.
              
              
              (k) Digital device. (Previously defined as a computing device). An unintentional radiator (device or system) that generates and uses timing signals or pulses at a rate in excess of 9,000 pulses (cycles) per second and uses digital techniques; inclusive of telephone equipment that uses digital techniques or any device or system that generates and uses radio frequency energy for the purpose of performing data processing functions, such as electronic computations, operations, transformations, recording, filing, sorting, storage, retrieval, or transfer. A radio frequency device that is specifically subject to an emanation requirement in any other FCC Rule part or an intentional radiator subject to subpart C of this part that contains a digital device is not subject to the standards for digital devices, provided the digital device is used only to enable operation of the radio frequency device and the digital device does not control additional functions or capabilities.
              
              
                Note:
                Computer terminals and peripherals that are intended to be connected to a computer are digital devices.
              
              
              (l) Field disturbance sensor. A device that establishes a radio frequency field in its vicinity and detects changes in that field resulting from the movement of persons or objects within its range.
              (m) Harmful interference. Any emission, radiation or induction that endangers the functioning of a radio navigation service or of other safety services or seriously degrades, obstructs or repeatedly interrupts a radiocommunications service operating in accordance with this chapter.
              (n) Incidental radiator. A device that generates radio frequency energy during the course of its operation although the device is not intentionally designed to generate or emit radio frequency energy. Examples of incidental radiators are dc motors, mechanical light switches, etc.
              (o) Intentional radiator. A device that intentionally generates and emits radio frequency energy by radiation or induction.
              (p) Kit. Any number of electronic parts, usually provided with a schematic diagram or printed circuit board, which, when assembled in accordance with instructions, results in a device subject to the regulations in this part, even if additional parts of any type are required to complete assembly.
              (q) Perimeter protection system. A field disturbance sensor that employs RF transmission lines as the radiating source. These RF transmission lines are installed in such a manner that allows the system to detect movement within the protected area.
              (r) Peripheral device. An input/output unit of a system that feeds data into and/or receives data from the central processing unit of a digital device. Peripherals to a digital device include any device that is connected external to the digital device, any device internal to the digital device that connects the digital device to an external device by wire or cable, and any circuit board designed for interchangeable mounting, internally or externally, that increases the operating or processing speed of a digital device, e.g., “turbo” cards and “enhancement” boards. Examples of peripheral devices include terminals, printers, external floppy disk drives and other data storage devices, video monitors, keyboards, interface boards, external memory expansion cards, and other input/output devices that may or may not contain digital circuitry. This definition does not include CPU boards, as defined in paragraph (bb) of this section, even though a CPU board may connect to an external keyboard or other components.
              (s) Personal computer. An electronic computer that is marketed for use in the home, notwithstanding business applications. Such computers are considered Class B digital devices. Computers which use a standard TV receiver as a display device or meet all of the following conditions are considered examples of personal computers:
              (1) Marketed through a retail outlet or direct mail order catalog.
              (2) Notices of sale or advertisements are distributed or directed to the general public or hobbyist users rather than restricted to commercial users.
              (3) Operates on a battery or 120 volt electrical supply.
              If the responsible party can demonstrate that because of price or performance the computer is not suitable for residential or hobbyist use, it may request that the computer be considered to fall outside of the scope of this definition for personal computers.
              (t) Power line carrier systems. An unintentional radiator employed as a carrier current system used by an electric power utility entity on transmission lines for protective relaying, telemetry, etc. for general supervision of the power system. The system operates by the transmission of radio frequency energy by conduction over the electric power transmission lines of the system. The system does not include those electric lines which connect the distribution substation to the customer or house wiring.
              
              (u) Radio frequency (RF) energy. Electromagnetic energy at any frequency in the radio spectrum between 9 kHz and 3,000,000 MHz.
              (v) Scanning receiver. For the purpose of this part, this is a receiver that automatically switches among two or more frequencies in the range of 30 to 960 MHz and that is capable of stopping at and receiving a radio signal detected on a frequency. Receivers designed solely for the reception of the broadcast signals under part 73 of this chapter, for the reception of NOAA broadcast weather band signals, or for operation as part of a licensed service are not included in this definition.
              (w) Television (TV) broadcast receiver. A device designed to receive television pictures that are broadcast simultaneously with sound on the television channels authorized under part 73 of this chapter.
              (x) Transfer switch. A device used to alternate between the reception of over-the-air radio frequency signals via connection to an antenna and the reception of radio frequency signals received by any other method, such as from a TV interface device.
              (y) TV interface device. An unintentional radiator that produces or translates in frequency a radio frequency carrier modulated by a video signal derived from an external or internal signal source, and which feeds the modulated radio frequency energy by conduction to the antenna terminals or other non-baseband input connections of a television broadcast receiver. A TV interface device may include a stand-alone RF modulator, or a composite device consisting of an RF modulator, video source and other components devices. Examples of TV interface devices are video cassette recorders and terminal devices attached to a cable system or used with a Master Antenna (including those used for central distribution video devices in apartment or office buildings).
              (z) Unintentional radiator. A device that intentionally generates radio frequency energy for use within the device, or that sends radio frequency signals by conduction to associated equipment via connecting wiring, but which is not intended to emit RF energy by radiation or induction.
              (aa) Cable ready consumer electronics equipment. Consumer electronics TV receiving devices, including TV receivers, videocassette recorders and similar devices, that incorporate a tuner capable of receiving television signals and an input terminal intended for receiving cable television service, and are marketed as “cable ready” or “cable compatible.” Such equipment shall comply with the technical standards specified in § 15.118 and the provisions of § 15.19(d).
              (bb) CPU board. A circuit board that contains a microprocessor, or frequency determining circuitry for the microprocessor, the primary function of which is to execute user-provided programming, but not including:
              (1) A circuit board that contains only a microprocessor intended to operate under the primary control or instruction of a microprocessor external to such a circuit board; or
              (2) A circuit board that is a dedicated controller for a storage or input/output device.
              (cc) External radio frequency power amplifier. A device which is not an integral part of an intentional radiator as manufactured and which, when used in conjunction with an intentional radiator as a signal source, is capable of amplifying that signal.
              (dd) Test equipment is defined as equipment that is intended primarily for purposes of performing measurements or scientific investigations. Such equipment includes, but is not limited to, field strength meters, spectrum analyzers, and modulation monitors.
              (ee) Radar detector. A receiver designed to signal the presence of radio signals used for determining the speed of motor vehicles. This definition does not encompass the receiver incorporated within a radar transceiver certified under the Commission's rules.
              (ff) Access Broadband over Power Line (Access BPL). A carrier current system installed and operated on an electric utility service as an unintentional radiator that sends radio frequency energy on frequencies between 1.705 MHz and 80 MHz over medium voltage lines or over low voltage lines to provide broadband communications and is located on the supply side of the utility service's points of interconnection with customer premises. Access BPL does not include power line carrier systems as defined in § 15.3(t) or In-House BPL as defined in § 15.3(gg).
              (gg) In-House Broadband over Power Line (In-House BPL). A carrier current system, operating as an unintentional radiator, that sends radio frequency energy by conduction over electric power lines that are not owned, operated or controlled by an electric service provider. The electric power lines may be aerial (overhead), underground, or inside the walls, floors or ceilings of user premises. In-House BPL devices may establish closed networks within a user's premises or provide connections to Access BPL networks, or both.
              (hh) Slant-Range distance. Diagonal distance measured from the center of the measurement antenna to the nearest point of the overhead power line carrying the Access BPL signal being measured. This distance is equal to the hypotenuse of the right triangle as calculated in the formula below. The slant-range distance shall be calculated as follows:
              
                ER21NO11.002
              
              
                Where:
                
                dslant is the slant-range distance, in meters (see Figure 1, below);
                dh is the horizontal (lateral) distance between the center of the measurement antenna and the vertical projection of the overhead power line carrying the BPL signals down to the height of the measurement antenna, in meters;
                hpwr_line is the height of the power line, in meters; and
                hant is the measurement antenna height, in meters.
              
              
                ER21NO11.003
              
              
                
                Dslant is the slant-range distance, in meters;
                Dh is the horizontal (lateral) distance between the center of the measurement antenna and the vertical projection of the overhead power line carrying the BPL signals down to the height of the measurement antenna, in meters;
                Dlimit is the distance at which the emission limit is specified in Part 15 (e.g., 30 meters for frequencies below 30 MHz);
                Hpwr_line is the height of the power line, in meters; and
                Hant is the measurement antenna height, in meters.
              
              (ii) Level Probing Radar (LPR): A short-range radar transmitter used in a wide range of applications to measure the amount of various substances, mostly liquids or granulates. LPR equipment may operate in open-air environments or inside an enclosure containing the substance being measured.
              [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 18340, May 2, 1990; 57 FR 33448, July 29, 1992; 59 FR 25340, May 16, 1994; 61 FR 31048, June 19, 1996; 62 FR 26242, May 13, 1997; 64 FR 22561, Apr. 27, 1999; 65 FR 64391, Oct. 27, 2000; 66 FR 32582, June 15, 2001; 67 FR 48993, July 29, 2002; 70 FR 1373, Jan. 7, 2005; 76 FR 71907, Nov. 21, 2011; 78 FR 34927, June 11, 2013; 79 FR 12677, Mar. 6, 2014; 82 FR 41103, Aug. 29, 2017]
            
            
              § 15.5
              General conditions of operation.
              (a) Persons operating intentional or unintentional radiators shall not be deemed to have any vested or recognizable right to continued use of any given frequency by virtue of prior registration or certification of equipment, or, for power line carrier systems, on the basis of prior notification of use pursuant to § 90.35(g) of this chapter.
              (b) Operation of an intentional, unintentional, or incidental radiator is subject to the conditions that no harmful interference is caused and that interference must be accepted that may be caused by the operation of an authorized radio station, by another intentional or unintentional radiator, by industrial, scientific and medical (ISM) equipment, or by an incidental radiator.
              (c) The operator of a radio frequency device shall be required to cease operating the device upon notification by a Commission representative that the device is causing harmful interference. Operation shall not resume until the condition causing the harmful interference has been corrected.
              (d) Intentional radiators that produce Class B emissions (damped wave) are prohibited.
              [54 FR 17714, Apr. 25, 1989, as amended at 75 FR 63031, Oct. 13, 2010]
            
            
              § 15.7
              [Reserved]
            
            
              § 15.9
              Prohibition against eavesdropping.
              Except for the operations of law enforcement officers conducted under lawful authority, no person shall use, either directly or indirectly, a device operated pursuant to the provisions of this part for the purpose of overhearing or recording the private conversations of others unless such use is authorized by all of the parties engaging in the conversation.
            
            
              § 15.11
              Cross reference.
              The provisions of subparts A, H, I, J and K of part 2 apply to intentional and unintentional radiators, in addition to the provisions of this part. Also, a cable system terminal device and a cable input selector switch shall be subject to the relevant provisions of part 76 of this chapter.
            
            
              § 15.13
              Incidental radiators.
              Manufacturers of these devices shall employ good engineering practices to minimize the risk of harmful interference.
            
            
              § 15.15
              General technical requirements.
              (a) An intentional or unintentional radiator shall be constructed in accordance with good engineering design and manufacturing practice. Emanations from the device shall be suppressed as much as practicable, but in no case shall the emanations exceed the levels specified in these rules.

              (b) Except as follows, an intentional or unintentional radiator must be constructed such that the adjustments of any control that is readily accessible by or intended to be accessible to the user will not cause operation of the device in violation of the regulations. Access BPL equipment shall comply with the applicable standards at the control adjustment that is employed. The measurement report used in support of an application for Certification and the user instructions for Access BPL equipment shall clearly specify the user-or installer-control settings that are required for conformance with these regulations.
              (c) Parties responsible for equipment compliance should note that the limits specified in this part will not prevent harmful interference under all circumstances. Since the operators of part 15 devices are required to cease operation should harmful interference occur to authorized users of the radio frequency spectrum, the parties responsible for equipment compliance are encouraged to employ the minimum field strength necessary for communications, to provide greater attenuation of unwanted emissions than required by these regulations, and to advise the user as to how to resolve harmful interference problems (for example, see § 15.105(b)).
              [54 FR 17714, Apr. 25, 1989, as amended at 70 FR 1373, Jan. 7, 2005]
            
            
              § 15.17
              Susceptibility to interference.
              (a) Parties responsible for equipment compliance are advised to consider the proximity and the high power of non-Government licensed radio stations, such as broadcast, amateur, land mobile, and non-geostationary mobile satellite feeder link earth stations, and of U.S. Government radio stations, which could include high-powered radar systems, when choosing operating frequencies during the design of their equipment so as to reduce the susceptibility for receiving harmful interference. Information on non-Government use of the spectrum can be obtained by consulting the Table of Frequency Allocations in § 2.106 of this chapter.
              (b) Information on U.S. Government operations can be obtained by contacting: Director, Spectrum Plans and Policy, National Telecommunications and Information Administration, Department of Commerce, Room 4096, Washington, DC 20230.
              [54 FR 17714, Apr. 25, 1989, as amended at 62 FR 4655, Jan. 31, 1997; 63 FR 40835, July 31, 1998]
            
            
              § 15.19
              Labeling requirements.
              (a) In addition to the requirements in part 2 of this chapter, a device subject to certification, or Supplier's Declaration of Conformity shall be labeled as follows:

              (1) Receivers associated with the operation of a licensed radio service, e.g., FM broadcast under part 73 of this chapter, land mobile operation under part 90 of this chapter, etc., shall bear the following statement in a conspicuous location on the device:
              
              
                This device complies with part 15 of the FCC Rules. Operation is subject to the condition that this device does not cause harmful interference.
              
              

              (2) A stand-alone cable input selector switch, shall bear the following statement in a conspicuous location on the device:
              
              
                This device complies with part 15 of the FCC Rules for use with cable television service.
              
              

              (3) All other devices shall bear the following statement in a conspicuous location on the device:
              
              
                This device complies with part 15 of the FCC Rules. Operation is subject to the following two conditions: (1) This device may not cause harmful interference, and (2) this device must accept any interference received, including interference that may cause undesired operation.
              
              
              (4) Where a device is constructed in two or more sections connected by wires and marketed together, the statement specified under paragraph (a) of this section is required to be affixed only to the main control unit.
              (5) When the device is so small or for such use that it is impracticable to label it with the statement specified under paragraph (a) of this section in a font that is four-point or larger, and the device does not have a display that can show electronic labeling, then the information required by this paragraph shall be placed in the user manual and must also either be placed on the device packaging or on a removable label attached to the device.
              (b)-(c) [Reserved]

              (d) Consumer electronics TV receiving devices, including TV receivers, videocassette recorders, and similar devices, that incorporate features intended to be used with cable television service, but do not fully comply with the technical standards for cable ready equipment set forth in § 15.118, shall not be marketed with terminology that describes the device as “cable ready” or “cable compatible,” or that otherwise conveys the impression that the device is fully compatible with cable service. Factual statements about the various features of a device that are intended for use with cable service or the quality of such features are acceptable so long as such statements do not imply that the device is fully compatible with cable service. Statements relating to product features are generally acceptable where they are limited to one or more specific features of a device, rather than the device as a whole. This requirement applies to consumer TV receivers, videocassette recorders and similar devices manufactured or imported for sale in this country on or after October 31, 1994.
              [54 FR 17714, Apr. 25, 1989, as amended at 59 FR 25341, May 16, 1994; 61 FR 18509, Apr. 26, 1996; 61 FR 31048, June 19, 1996; 62 FR 41881, Aug. 4, 1997; 63 FR 36602, July 7, 1998; 65 FR 64391, Oct. 27, 2000; 68 FR 66733, Nov. 28, 2003; 68 FR 68545, Dec. 9, 2003; 82 FR 50830, Nov. 2, 2017]
            
            
              § 15.21
              Information to user.
              The users manual or instruction manual for an intentional or unintentional radiator shall caution the user that changes or modifications not expressly approved by the party responsible for compliance could void the user's authority to operate the equipment. In cases where the manual is provided only in a form other than paper, such as on a computer disk or over the Internet, the information required by this section may be included in the manual in that alternative form, provided the user can reasonably be expected to have the capability to access information in that form.
              [54 FR 17714, Apr. 25, 1989, as amended at 68 FR 68545, Dec. 9, 2003]
            
            
              § 15.23
              Home-built devices.
              (a) Equipment authorization is not required for devices that are not marketed, are not constructed from a kit, and are built in quantities of five or less for personal use.
              (b) It is recognized that the individual builder of home-built equipment may not possess the means to perform the measurements for determining compliance with the regulations. In this case, the builder is expected to employ good engineering practices to meet the specified technical standards to the greatest extent practicable. The provisions of § 15.5 apply to this equipment.
            
            
              § 15.25
              Kits.
              A TV interface device, including a cable system terminal device, which is marketed as a kit shall comply with the following requirements:
              (a) All parts necessary for the assembled device to comply with the technical requirements of this part must be supplied with the kit. No mechanism for adjustment that can cause operation in violation of the requirements of this part shall be made accessible to the builder.
              (b) At least two units of the kit shall be assembled in exact accordance with the instructions supplied with the product to be marketed. If all components required to fully complete the kit (other than those specified in paragraph (a) of this section that are needed for compliance with the technical provisions and must be included with the kit) are not normally furnished with the kit, assembly shall be made using the recommended components. The assembled units shall be certified or authorized under Supplier's Declaration of Conformity, as appropriate, pursuant to the requirements of this part.
              (1) The measurement data required for a TV interface device subject to certification shall be obtained for each of the two units and submitted with an application for certification pursuant to subpart J of part 2 of this chapter.
              (2) The measurement data required for a TV interface device subject to Supplier's Declaration of Conformity shall be obtained for the units tested and retained on file pursuant to the provisions of subpart J of part 2 of this chapter.

              (c) A copy of the exact instructions that will be provided for assembly of the device shall be submitted with an application for certification. Those parts that are not normally furnished shall be detailed in the application for certification.
              (d) In lieu of the label required by § 15.19, the following label, along with the label bearing the FCC identifier and other information specified in §§ 2.925 and 2.926, shall be included in the kit with instructions to the builder that it shall be attached to the completed kit:
              
                (Name of Grantee)
                (FCC Identifier)
                
                This device can be expected to comply with part 15 of the FCC Rules provided it is assembled in exact accordance with the instructions provided with this kit. Operation is subject to the following conditions: (1) This device may not cause harmful interference, and (2) this device must accept any interference received including interference that may cause undesired operation.
              
              
              (e) For the purpose of this section, circuit boards used as repair parts for the replacement of electrically identical defective circuit boards are not considered to be kits.
              [54 FR 17714, Apr. 25, 1989,as amended at 63 FR 36602, July 7, 1998; 82 FR 50830, Nov. 2, 2017]
            
            
              § 15.27
              Special accessories.

              (a) Equipment marketed to a consumer must be capable of complying with the necessary regulations in the configuration in which the equipment is marketed. Where special accessories, such as shielded cables and/or special connectors, are required to enable an unintentional or intentional radiator to comply with the emission limits in this part, the equipment must be marketed with, i.e., shipped and sold with, those special accessories. However, in lieu of shipping or packaging the special accessories with the unintentional or intentional radiator, the responsible party may employ other methods of ensuring that the special accessories are provided to the consumer, without additional charge, at the time of purchase. Information detailing any alternative method used to supply the special accessories shall be included in the application for a grant of equipment authorization or retained in the Supplier's Declaration of Conformity records, as appropriate. The party responsible for the equipment, as detailed in § 2.909 of this chapter, shall ensure that these special accessories are provided with the equipment. The instruction manual for such devices shall include appropriate instructions on the first page of the text concerned with the installation of the device that these special accessories must be used with the device. It is the responsibility of the user to use the needed special accessories supplied with the equipment. In cases where the manual is provided only in a form other than paper, such as on a computer disk or over the Internet, the information required by this section may be included in the manual in that alternative form, provided the user can reasonably be expected to have the capability to access information in that form.
              (b) If a device requiring special accessories is installed by or under the supervision of the party marketing the device, it is the responsibility of that party to install the equipment using the special accessories. For equipment requiring professional installation, it is not necessary for the responsible party to market the special accessories with the equipment. However, the need to use the special accessories must be detailed in the instruction manual, and it is the responsibility of the installer to provide and to install the required accessories.
              (c) Accessory items that can be readily obtained from multiple retail outlets are not considered to be special accessories and are not required to be marketed with the equipment. The manual included with the equipment must specify what additional components or accessories are required to be used in order to ensure compliance with this part, and it is the responsibility of the user to provide and use those components and accessories.
              (d) The resulting system, including any accessories or components marketed with the equipment, must comply with the regulations.
              [54 FR 17714, Apr. 25, 1989, as amended at 68 FR 68545, Dec. 9, 2003; 82 FR 50831, Nov. 2, 2017]
            
            
              
              § 15.29
              Inspection by the Commission.
              (a) Any equipment or device subject to the provisions of this part, together with any certificate, notice of registration or any technical data required to be kept on file by the operator, supplier or party responsible for compliance of the device shall be made available for inspection by a Commission representative upon reasonable request.
              (b) The owner or operator of a radio frequency device subject to this part shall promptly furnish to the Commission or its representative such information as may be requested concerning the operation of the radio frequency device.
              (c) The party responsible for the compliance of any device subject to this part shall promptly furnish to the Commission or its representatives such information as may be requested concerning the operation of the device, including a copy of any measurements made for obtaining an equipment authorization or demonstrating compliance with the regulations.
              (d) The Commission, from time to time, may request the party responsible for compliance, including an importer, to submit to the FCC Laboratory in Columbia, Maryland, various equipment to determine that the equipment continues to comply with the applicable standards. Shipping costs to the Commission's Laboratory and return shall be borne by the responsible party. Testing by the Commission will be performed using the measurement procedure(s) that was in effect at the time the equipment was authorized.
              [54 FR 17714, Apr. 25, 1989, as amended at 82 FR 50831, Nov. 2, 2017]
            
            
              § 15.31
              Measurement standards.
              (a) The following measurement procedures are used by the Commission to determine compliance with the technical requirements in this part. Except where noted, copies of these procedures are available from the Commission's current duplicating contractor whose name and address are available from the Commission's Consumer and Governmental Affairs Bureau at 1-888-CALL-FCC (1-888-225-5322).
              (1) FCC/OET MP-2: Measurement of UHF Noise Figures of TV Receivers.
              (2) Unlicensed Personal Communications Service (UPCS) devices are to be measured for compliance using ANSI C63.17-2013: “American National Standard Methods of Measurement of the Electromagnetic and Operational Compatibility of Unlicensed Personal Communications Services (UPCS) Devices” (incorporated by reference, see § 15.38).
              (3) Other intentional radiators are to be measured for compliance using the following procedure: ANSI C63.10-2013 (incorporated by reference, see § 15.38).

              (4) Unintentional radiators are to be measured for compliance using the following procedure excluding clauses 4.5.3, 4.6, 6.2.13, 8.2.2, 9, and 13: ANSI C63.4-2014 (incorporated by reference, see § 15.38).
              
              
                Note 1 to paragraph (a)(4):
                Digital devices tested to show compliance with the provisions of § 15.109(g)(2) must be tested following the ANSI C63.4-2014 procedure described in paragraph (a)(4) of this section.
              
              
              (b) All parties making compliance measurements on equipment subject to the requirements of this part are urged to use these measurement procedures. Any party using other procedures should ensure that such other procedures can be relied on to produce measurement results compatible with the FCC measurement procedures. The description of the measurement procedure used in testing the equipment for compliance and a list of the test equipment actually employed shall be made part of an application for certification or included with the data required to be retained by the party responsible for devices authorized pursuant to Supplier's Declaration of Conformity.
              (c) Except as otherwise indicated in § 15.256, for swept frequency equipment, measurements shall be made with the frequency sweep stopped at those frequencies chosen for the measurements to be reported.

              (d) Field strength measurements shall be made, to the extent possible, on an open area test site. Test sites other than open area test sites may be employed if they are properly calibrated so that the measurement results correspond to what would be obtained from an open area test site. In the case of equipment for which measurements can be performed only at the installation site, such as perimeter protection systems, carrier current systems, and systems employing a “leaky” coaxial cable as an antenna, measurements for Supplier's Declaration of Conformity or for obtaining a grant of equipment authorization shall be performed at a minimum of three installations that can be demonstrated to be representative of typical installation sites.
              (e) For intentional radiators, measurements of the variation of the input power or the radiated signal level of the fundamental frequency component of the emission, as appropriate, shall be performed with the supply voltage varied between 85% and 115% of the nominal rated supply voltage. For battery operated equipment, the equipment tests shall be performed using a new battery.
              (f) To the extent practicable, the device under test shall be measured at the distance specified in the appropriate rule section. The distance specified corresponds to the horizontal distance between the measurement antenna and the closest point of the equipment under test, support equipment or interconnecting cables as determined by the boundary defined by an imaginary straight line periphery describing a simple geometric configuration enclosing the system containing the equipment under test. The equipment under test, support equipment and any interconnecting cables shall be included within this boundary.
              (1) At frequencies at or above 30 MHz, measurements may be performed at a distance other than what is specified provided: measurements are not made in the near field except where it can be shown that near field measurements are appropriate due to the characteristics of the device; and it can be demonstrated that the signal levels needed to be measured at the distance employed can be detected by the measurement equipment. Measurements shall not be performed at a distance greater than 30 meters unless it can be further demonstrated that measurements at a distance of 30 meters or less are impractical. When performing measurements at a distance other than that specified, the results shall be extrapolated to the specified distance using an extrapolation factor of 20 dB/decade (inverse linear-distance for field strength measurements; inverse-linear-distance-squared for power density measurements).
              (2) At frequencies below 30 MHz, measurements may be performed at a distance closer than that specified in the regulations; however, an attempt should be made to avoid making measurements in the near field. Pending the development of an appropriate measurement procedure for measurements performed below 30 MHz, when performing measurements at a closer distance than specified, the results shall be extrapolated to the specified distance by either making measurements at a minimum of two distances on at least one radial to determine the proper extrapolation factor or by using the square of an inverse linear distance extrapolation factor (40 dB/decade). This paragraph (f) shall not apply to Access BPL devices operating below 30 MHz.

              (3) For Access BPL devices operating below 30 MHz, measurements shall be performed at the 30-meter reference distance specified in the regulations whenever possible. Measurements may be performed at a distance closer than that specified in the regulations if circumstances such as high ambient noise levels or geographic limitations are present. When performing measurements at a distance which is closer than specified, the field strength results shall be extrapolated to the specified distance by using the square of an inverse linear distance extrapolation factor (i.e., 40 dB/decade) in conjunction with the slant-range distance defined in § 15.3(hh) of this part. As an alternative, a site-specific extrapolation factor derived from a straight line best fit of measurements of field strength in dBµV/m vs. logarithmic distance in meters for each carrier frequency, as determined by a linear least squares regression calculation from measurements for at least four distances from the power line, may be used. Compliance measurements for Access BPL and the use of site-specific extrapolation factors shall be made in accordance with the Measurement Guidelines for Access BPL systems specified by the Commission. Site-specific determination of the distance extrapolation factor shall not be used at locations where a ground conductor is present within 30 meters if the Access BPL signals are on the neutral/grounded line of a power system.
              (4) The applicant for a grant of certification shall specify the extrapolation method used in the application filed with the Commission. For equipment subject to Supplier's Declaration of Conformity, this information shall be retained with the measurement data.
              (5) When measurement distances of 30 meters or less are specified in the regulations, the Commission will test the equipment at the distance specified unless measurement at that distance results in measurements being performed in the near field. When measurement distances of greater than 30 meters are specified in the regulations, the Commission will test the equipment at a closer distance, usually 30 meters, extrapolating the measured field strength to the specified distance using the methods shown in this section.
              (6) Measurements shall be performed at a sufficient number of radials around the equipment under test to determine the radial at which the field strength values of the radiated emissions are maximized. The maximum field strength at the frequency being measured shall be reported in the equipment authorization report. This paragraph shall not apply to Access BPL equipment on overhead medium voltage lines. In lieu thereof, the measurement guidelines established by the Commission for Access BPL shall be followed.
              (g) Equipment under test shall be positioned and adjusted, using those controls that are readily accessible to or are intended to be accessible to the consumer, in such a manner as to maximize the level of the emissions. For those devices to which wire leads may be attached by the operator, tests shall be performed with wire leads attached. The wire leads shall be of the length to be used with the equipment if that length is known. Otherwise, wire leads one meter in length shall be attached to the equipment. Longer wire leads may be employed if necessary to interconnect to associated peripherals.
              (h) A composite system, as defined in § 2.947(f) of this chapter, that incorporates a carrier current system shall be tested as if the carrier current system were incorporated in a separate device; that is, the device shall be tested for compliance with whatever rules would apply to the device were the carrier current system not incorporated, and the carrier current system shall be tested for compliance with the rules applicable to carrier current systems.
              (i) If the device under test provides for the connection of external accessories, including external electrical input signals, the device shall be tested with the accessories attached. The device under test shall be fully exercised with these external accessories. The emission tests shall be performed with the device and accessories configured in a manner that tends to produce maximized emissions within the range of variations that can be expected under normal operating conditions. In the case of multiple accessory external ports, an external accessory shall be connected to one of each type of port. Only one test using peripherals or external accessories that are representative of the devices that will be employed with the equipment under test is required. All possible equipment combinations do not need to be tested. The accessories or peripherals connected to the device being tested shall be unmodified, commercially available equipment.

              (j) If the equipment under test consists of a central control unit and an external or internal accessory(ies) (peripheral) and the party declaring compliance of the equipment or applying for a grant of equipment authorization manufactures or assembles the central control unit and at least one of the accessory devices that can be used with that control unit, testing of the control unit and/or the accessory(ies) must be performed using the devices manufactured or assembled by that party, in addition to any other needed devices which the party does not manufacture or assemble. If the party declaring compliance of the equipment or applying for a grant of equipment authorization does not manufacture or assemble the central control unit and at least one of the accessory devices that can be used with that control unit or the party can demonstrate that the central control unit or accessory(ies) normally would be marketed or used with equipment from a different entity, testing of the central control unit and/or the accessory(ies) must be performed using the specific combination of equipment which is intended to be marketed or used together. Only one test using peripherals or accessories that are representative of the devices that will be employed with the equipment under test is required. All possible equipment combinations are not required to be tested. The accessories or peripherals connected to the device being tested shall be unmodified, commercially available equipment.
              (k) Composite systems (i.e., systems that incorporate different devices contained in a single enclosure or in separate enclosures connected by wire or cable) shall be measured for compliance with the technical standards of this part in accordance with the procedures in § 2.947(f) of this chapter. For digital devices that consist of a combination of Class A and Class B devices, the total combination of which results in a Class A digital device, it is only necessary to demonstrate that the equipment combination complies with the limits for a Class A device. This equipment combination may not be employed for obtaining a grant of equipment authorization or declaring compliance of a Class B digital device. However, if the digital device combination consists of a Class B central control unit, e.g., a personal computer, and a Class A internal peripheral(s), it must be demonstrated that the Class B central control unit continues to comply with the limits for a Class B digital device with the Class A internal peripheral(s) installed but not active.
              (l) Measurements of radio frequency emissions conducted to the public utility power lines shall be performed using a 50 ohm/50 uH line-impedance stabilization network (LISN).
              (m) Measurements on intentional radiators or receivers, other than TV broadcast receivers, shall be performed and, if required, reported for each band in which the device can be operated with the device operating at the number of frequencies in each band specified in the following table:
              
                
                  Frequency range over which device operates
                  Number of frequencies
                  Location in the range of operation
                
                
                  1 MHz or less
                  1
                  Middle.
                
                
                  1 to 10 MHz
                  2
                  1 near top and 1 near bottom.
                
                
                  More than 10 MHz
                  3
                  1 near top, 1 near middle and 1 near bottom.
                
              
              (n) Measurements on TV broadcast receivers shall be performed with the receiver tuned to each VHF frequency and also shall include the following oscillator frequencies: 520, 550, 600, 650, 700, 750, 800, 850, 900 and 931 MHz. If measurements cannot be made on one or more of the latter UHF frequencies because of the presence of signals from licensed radio stations or for other reasons to be detailed in the measurement report, measurements shall be made with the receiver oscillator at a nearby frequency. If the receiver is not capable of receiving channels above 806 MHz, the measurements employing the oscillator frequencies 900 and 931 MHz may be omitted.
              (o) The amplitude of spurious emissions from intentional radiators and emissions from unintentional radiators which are attenuated more than 20 dB below the permissible value need not be reported unless specifically required elsewhere in this part.
              (p) In those cases where the provisions in this section conflict with the measurement procedures in paragraph (a) of this section and the procedures were implemented after June 23, 1989, the provisions contained in the measurement procedures shall take precedence.

              (q) As an alternative to § 15.256, a level probing radar (LPR) may be certified as an intentional radiator by showing compliance with the general provisions for operation under part 15 subpart C of this chapter, provided that the device is tested in accordance with the provisions in either paragraphs (q)(1) or (2) of this section. Compliance with the general provisions for an intentional radiator may require compliance with other rules in this part, e.g., §§ 15.5, 15.31, and 15.35, etc., when referenced.
              (1) An LPR device intended for installation inside metal and concrete enclosures may show compliance for radiated emissions when measured outside a representative enclosure with the LPR installed inside, in accordance with the measurement guidelines established by the Commission for these devices. LPR devices operating inside these types of enclosures shall ensure that the enclosure is closed when the radar device is operating. Care shall be taken to ensure that gaskets, flanges, and other openings are sealed to eliminate signal leakage outside of the structure. The responsible party shall take reasonable steps to ensure that LPR devices intended for use in these types of enclosures shall not be installed in open-air environments or inside enclosures with lower radio-frequency attenuating characteristics (e.g., fiberglass, plastic, etc.). An LPR device approved under this subsection may only be operated in the type of enclosure for which it was approved.
              (2) Except as provided in paragraph (q)(1) of this section, an LPR device shall be placed in testing positions that ensure the field strength values of the radiated emissions are maximized, including in the main beam of the LPR antenna.
              [54 FR 17714, Apr. 25, 1989, as amended at 56 FR 13083, Mar. 29, 1991; 57 FR 24990, June 12, 1992; 57 FR 33448, July 29, 1992; 58 FR 37430, July 12, 1993; 58 FR 51249, Oct. 1, 1993; 61 FR 14502, Apr. 2, 1996; 62 FR 41881, Aug. 4, 1997; 62 FR 45333, Aug. 27, 1997; 63 FR 36602, July 7, 1998; 63 FR 42278, Aug. 7, 1998; 65 FR 58466, Sept. 29, 2000; 68 FR 68545, Dec. 9, 2003; 69 FR 54034, Sept. 7, 2004; 70 FR 1373, Jan. 7, 2005; 76 FR 71908, Nov. 21, 2011; 77 FR 4913, Feb. 1, 2012; 77 FR 43013, July 23, 2012; 79 FR 12677, Mar. 6, 2014; 80 FR 2838, Jan. 21, 2015; 80 FR 33447, June 12, 2015; 82 FR 50831, Nov. 2, 2017]
            
            
              § 15.32
              Test procedures for CPU boards and computer power supplies.
              Power supplies and CPU boards used with personal computers and for which separate authorizations are required to be obtained shall be tested in accordance with the specific procedures published or otherwise authorized by the Commission.
              [82 FR 50832, Nov. 2, 2017]
            
            
              § 15.33
              Frequency range of radiated measurements.
              (a) For an intentional radiator, the spectrum shall be investigated from the lowest radio frequency signal generated in the device, without going below 9 kHz, up to at least the frequency shown in this paragraph:
              (1) If the intentional radiator operates below 10 GHz: to the tenth harmonic of the highest fundamental frequency or to 40 GHz, whichever is lower.
              (2) If the intentional radiator operates at or above 10 GHz and below 30 GHz: to the fifth harmonic of the highest fundamental frequency or to 100 GHz, whichever is lower.
              (3) If the intentional radiator operates at or above 30 GHz: to the fifth harmonic of the highest fundamental frequency or to 200 GHz, whichever is lower, unless specified otherwise elsewhere in the rules.
              (4) If the intentional radiator operates at or above 95 GHz: To the third harmonic of the highest fundamental frequency or to 750 GHz, whichever is lower, unless specified otherwise elsewhere in the rules.
              (5) If the intentional radiator contains a digital device, regardless of whether this digital device controls the functions of the intentional radiator or the digital device is used for additional control or function purposes other than to enable the operation of the intentional radiator, the frequency range shall be investigated up to the range specified in paragraphs (a)(1) through (4) of this section or the range applicable to the digital device, as shown in paragraph (b)(1) of this section, whichever is the higher frequency range of investigation.
              (b) For unintentional radiators:

              (1) Except as otherwise indicated in paragraphs (b)(2) or (b)(3) of this section, for an unintentional radiator, including a digital device, the spectrum shall be investigated from the lowest radio frequency signal generated or used in the device, without going below the lowest frequency for which a radiated emission limit is specified, up to the frequency shown in the following table:
              
              
                
                  Highest frequency generated or used in the device or on which the device operates or tunes (MHz)
                  Upper frequency of measurement range (MHz)
                
                
                  Below 1.705
                  30.
                
                
                  1.705-108
                  1000.
                
                
                  108-500
                  2000.
                
                
                  500-1000
                  5000.
                
                
                  Above 1000
                  5th harmonic of the highest frequency or 40 GHz, whichever is lower.
                
              
              (2) A unintentional radiator, excluding a digital device, in which the highest frequency generated in the device, the highest frequency used in the device and the highest frequency on which the device operates or tunes are less than 30 MHz and which, in accordance with § 15.109, is required to comply with standards on the level of radiated emissions within the frequency range 9 kHz to 30 MHz, such as a CB receiver or a device designed to conduct its radio frequency emissions via connecting wires or cables, e.g., a carrier current system not intended to radiate, shall be investigated from the lowest radio frequency generated or used in the device, without going below 9 kHz (25 MHz for CB receivers), up to the frequency shown in the following table. If the unintentional radiator contains a digital device, the upper frequency to be investigated shall be that shown in the table below or in the table in paragraph (b)(1) of this section, as based on both the highest frequency generated and the highest frequency used in the digital device, whichever range is higher.
              
                
                  Highest frequency generated or used in the device or on which the device operates or tunes (MHz)
                  Upper frequency of measurement range (MHz)
                
                
                  Below 1.705
                  30
                
                
                  1.705-10
                  400
                
                
                  10-30
                  500
                
              
              (3) Except for a CB receiver, a receiver employing superheterodyne techniques shall be investigated from 30 MHz up to at least the second harmonic of the highest local oscillator frequency generated in the device. If such receiver is controlled by a digital device, the frequency range shall be investigated up to the higher of the second harmonic of the highest local oscillator frequency generated in the device or the upper frequency of the measurement range specified for the digital device in paragraph (b)(1) of this section.
              (c) The above specified frequency ranges of measurements apply to the measurement of radiated emissions and, in the case of receivers, the measurement to demonstrate compliance with the antenna conduction limits specified in § 15.111. The frequency range of measurements for AC power line conducted limits is specified in §§ 15.107 and 15.207 and applies to all equipment subject to those regulations. In some cases, depending on the frequency(ies) generated and used by the equipment, only signals conducted onto the AC power lines are required to be measured.
              (d) Particular attention should be paid to harmonics and subharmonics of the fundamental frequency as well as to those frequencies removed from the fundamental by multiples of the oscillator frequency. Radiation at the frequencies of multiplier states should also be checked.
              [54 FR 17714, Apr. 25, 1989, as amended at 61 FR 14502, Apr. 2, 1996; 63 FR 42278, Aug. 7, 1998; 84 FR 25691, June 4, 2019]
            
            
              § 15.35
              Measurement detector functions and bandwidths.
              The conducted and radiated emission limits shown in this part are based on the following, unless otherwise specified in this part:
              (a) On any frequency or frequencies below or equal to 1000 MHz, the limits shown are based on measuring equipment employing a CISPR quasi-peak detector function and related measurement bandwidths, unless otherwise specified. The specifications for the measuring instrumentation using the CISPR quasi-peak detector can be found in ANSI C63.4-2014, clause 4 (incorporated by reference, see § 15.38). As an alternative to CISPR quasi-peak measurements, the responsible party, at its option, may demonstrate compliance with the emission limits using measuring equipment employing a peak detector function as long at the same bandwidth as indicated for CISPR quasi-peak measurements are employed.

              (b) Unless otherwise specified, on any frequency or frequencies above 1000 MHz, the radiated emission limits are based on the use of measurement instrumentation employing an average detector function. Unless otherwise specified, measurements above 1000 MHz shall be performed using a minimum resolution bandwidth of 1 MHz. When average radiated emission measurements are specified in this part, including average emission measurements below 1000 MHz, there also is a limit on the peak level of the radio frequency emissions. Unless otherwise specified, e.g., see §§ 15.250, 15.252, 15.253(d), 15.255, 15.256, and 15.509 through 15.519, the limit on peak radio frequency emissions is 20 dB above the maximum permitted average emission limit applicable to the equipment under test. This peak limit applies to the total peak emission level radiated by the device, e.g., the total peak power level. Note that the use of a pulse desensitization correction factor may be needed to determine the total peak emission level. The instruction manual or application note for the measurement instrument should be consulted for determining pulse desensitization factors, as necessary.
              (c) Unless otherwise specified, e.g., §§ 15.255(b), and 15.256(l)(5), when the radiated emission limits are expressed in terms of the average value of the emission, and pulsed operation is employed, the measurement field strength shall be determined by averaging over one complete pulse train, including blanking intervals, as long as the pulse train does not exceed 0.1 seconds. As an alternative (provided the transmitter operates for longer than 0.1 seconds) or in cases where the pulse train exceeds 0.1 seconds, the measured field strength shall be determined from the average absolute voltage during a 0.1 second interval during which the field strength is at its maximum value. The exact method of calculating the average field strength shall be submitted with any application for certification or shall be retained in the measurement data file for equipment subject to Supplier's Declaration of Conformity.
              [82 FR 50832, Nov. 2, 2017]
            
            
              § 15.37
              Transition provisions for compliance with this part.
              (a) The manufacture or importation of scanning receivers, and frequency converters designed or marketed for use with scanning receivers, that do not comply with the provisions of § 15.121 shall cease on or before October 25, 1999. Effective July 26, 1999, the Commission will not grant equipment authorization for receivers that do not comply with the provisions of § 15.121. This paragraph does not prohibit the sale or use of authorized receivers manufactured in the United States, or imported into the United States, prior to October 25, 1999.
              (b) Effective October 16, 2002, an equipment approval may no longer be obtained for medical telemetry equipment operating under the provisions of § 15.241 or § 15.242. The requirements for obtaining an approval for medical telemetry equipment after this date are found in subpart H of part 95 of this chapter.
              (c) All radio frequency devices that are authorized on or after July 12, 2004 under the certification, or Supplier's Declaration of Conformity procedures (or the prior verification or declaration of conformity procedures, as applicable) shall comply with the conducted limits specified in § 15.107 or § 15.207 as appropriate. All radio frequency devices that are manufactured or imported on or after July 11, 2005 shall comply with the conducted limits specified in § 15.107 or § 15.207, as appropriate. Equipment authorized, imported or manufactured prior to these dates shall comply with the conducted limits specified in § 15.107 or § 15.207, as appropriate, or with the conducted limits that were in effect immediately prior to September 9, 2002.

              (d) Radar detectors manufactured or imported after August 28, 2002 and marketed after September 27, 2002 shall comply with the regulations specified in this part. Radar detectors manufactured or imported prior to January 27, 2003 may be labeled with the information required by § 2.925 of this chapter and § 15.19(a) on the individual equipment carton rather than on the device, and are exempt from complying with the requirements of § 15.21.
              
              (e) U-NII equipment operating in the 5.25-5.35 GHz band for which applications for certification are filed on or after July 20, 2006 shall comply with the DFS and TPC requirements specified in § 15.407. U-NII equipment operating in the 5.25-5.35 GHz band that are imported or marketed on or after July 20, 2007 shall comply with the DFS and TPC requirements in § 15.407.
              (f) All Access BPL devices that are manufactured, imported, marketed or installed on or after July 7, 2006, shall comply with the requirements specified in subpart G of this part, including certification of the equipment.
              (g) The manufacture or importation of auditory assistance devices that operate in the 72.0-73.0 MHz, 74.6-74.8 MHz, and 75.2-76.0 MHz bands that do not comply with the requirements of § 15.237(c) shall cease on or before July 11, 2016. Effective January 12, 2015, equipment approval will not be granted for auditory assistance devices that operate in the 72.0-73.0 MHz, 74.6-74.8 MHz, and 75.2-76.0 MHz bands that do not comply with the requirements of § 15.237(c). These rules do not prohibit the sale or use of authorized auditory assistance devices that operate in the 72.0-73.0 MHz, 74.6-74.8 MHz, and 75.2-76.0 MHz bands manufactured in the United States, or imported into the United States, prior to July 11, 2016.
              (h) Effective June 2, 2015 devices using digital modulation techniques in the 5725-5850 MHz bands will no longer be certified under the provisions of § 15.247. The technical requirements for obtaining certification after this date for digitally modulated devices and the digitally modulated portion of hybrid devices are found in subpart E of this part. The provisions for the frequency hopping spread spectrum portion of hybrid devices will remain in § 15.247. Effective June 2, 2016 systems using digital modulation techniques in the 5725-5850 MHz band certified under the provisions of § 15.247 may no longer be imported or marketed within the United States.
              (i) As of December 26, 2017, wireless microphones for which an application for certification is filed must comply with the requirements of § 15.236. Manufacturing and marketing of wireless microphones that would not comply with the rules for operation in § 15.236 must cease no later than September 24, 2018. Only wireless microphones certified for operation under this part may be operated under this part as of July 13, 2020.
              (j) White space devices for which a certification application is filed beginning June 23, 2016, must comply with the channel push requirements in § 15.711(i) of this part. White space devices that are imported or marketed beginning September 23, 2016, must comply with this requirement. White space devices that do not comply with this requirement must cease operation no later than December 23, 2016.
              (k) Disclosure requirements for unlicensed wireless microphones capable of operating in the 600 MHz service band. Any person who manufactures, sells, leases, or offers for sale or lease, unlicensed wireless microphones that are capable of operating in the 600 MHz service band, as defined in this part, on or after July 13, 2017, is subject to the following disclosure requirements:
              (1) Such persons must display the consumer disclosure text, as specified by the Consumer and Governmental Affairs Bureau, at the point of sale or lease of each such unlicensed wireless microphone. The text must be displayed in a clear, conspicuous, and readily legible manner. One way to fulfill the requirement in this section is to display the consumer disclosure text in a prominent manner on the product box by using a label (either printed onto the box or otherwise affixed to the box), a sticker, or other means. Another way to fulfill this requirement is to display the text immediately adjacent to each unlicensed wireless microphone offered for sale or lease and clearly associated with the model to which it pertains.

              (2) If such persons offer such unlicensed wireless microphones via direct mail, catalog, or electronic means, they shall prominently display the consumer disclosure text in close proximity to the images and descriptions of each such unlicensed wireless microphone. The text should be in a size large enough to be clear, conspicuous, and readily legible, consistent with the dimensions of the advertisement or description.
              
              (3) If such persons have Web sites pertaining to these unlicensed wireless microphones, the consumer disclosure text must be displayed there in a clear, conspicuous, and readily legible manner (even in the event such persons do not sell unlicensed wireless microphones directly to the public).
              (4) The consumer disclosure text described in paragraph (k)(1) of this section is set forth in Figure 1 to this paragraph.
              
                ER12MR18.004
              
              (l) The certification of wideband vehicular radars designed to operate in the 23.12-29 GHz band under § 15.252 and ultra-wideband vehicular radars designed to operate in the 22-29 GHz band under § 15.515 shall not be permitted on or after September 20, 2018.
              (m) The manufacture, importation, marketing, sale, and installation of wideband or ultra-wideband vehicular radars that are designed to operate in the 23.12-29 GHz band under § 15.252 and/or in the 22-29 GHz band under § 15.515 shall not be permitted after January 1, 2022. Notwithstanding the foregoing, sale and installation of such radars is permitted, for the life of the vehicle, when the following conditions have been met:
              (1) The sale and installation is for the exclusive purpose of repairing or replacing defective, damaged, or potentially malfunctioning radars that are designed to operate in the 23.12-29 GHz band under § 15.252 and/or in the 22-29 GHz band under § 15.515;
              (2) The equipment being repaired or replaced has been installed in the vehicle on or before January 1, 2022; and
              (3) It is not possible to replace the vehicular radar equipment designed to operate in the 23.12-29 GHz and/or 22-29 GHz bands with vehicular radar equipment designed to operate in the 76-81 GHz band.
              (n) Wideband or ultra-wideband vehicular radars operating in the 23.12-29 GHz band under § 15.252 and/or in the 22-29 GHz band under § 15.515 that are already installed or in use may continue to operate in accordance with their previously obtained certification. Class II permissive changes for such equipment shall not be permitted after January 1, 2022.

              (o) Applicable July 13, 2017, the certification, manufacture, importation, marketing, sale, and installation of field disturbance sensors that are designed to operate in the 16.2-17.7 GHz and 46.7-46.9 GHz bands shall not be permitted. Field disturbance sensors already installed or in use in the 16.2-17.7 GHz band may continue to operate in accordance with their previously obtained certification. Class II permissive changes shall not be permitted for such equipment.
              
              (p) Effective October 20, 2017, the certification under this part of vehicular radars and fixed radar systems used in airport air operations areas that are designed to operate in the 76-77 GHz band shall not be permitted. Vehicular radars and fixed radar systems used in airport air operations areas operating in the 76-77 GHz band that are already installed or in use may continue to operate in accordance with their previously obtained certification. Any future certification, or any change of already issued certification and operations of such equipment, shall be under part 95, subpart M, of this chapter.
              (q) All fixed white space devices which are approved by Telecommunication Certification Bodies on or after February 19, 2020 or that are marketed on or after February 19, 2021 shall comply with the requirements of § 15.711(c). Fixed white space devices which are approved or marketed before the dates in the preceding sentence shall comply with either the requirements of § 15.711(c) or the requirements of § 15.711(c) as in effect prior to August 19, 2019 (see 47 CFR part 15 as revised October 1, 2018).
              [77 FR 4913, Feb. 1, 2012, as amended at 78 FR 34927, June 11, 2013; 79 FR 24578, May 1, 2014; 80 FR 71728, Nov. 17, 2015; 80 FR 73068, Nov. 23, 2015; 82 FR 41559, Sept. 1, 2017; 82 FR 43870, Sept. 20, 2017; 82 FR 50832, Nov. 2, 2017; 83 FR 10640, 10642, Mar. 12, 2018; 84 FR 34796, July 19, 2019]
            
            
              § 15.38
              Incorporation by reference.

              (a) The materials listed in this section are incorporated by reference in this part. These incorporations by reference were approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. These materials are incorporated as they exist on the date of the approval, and notice of any change in these materials will be published in the Federal Register. The materials are available for purchase at the corresponding addresses as noted, and all are available for inspection at the Federal Communications Commission, 445 12th St. SW., Reference Information Center, Room CY-A257, Washington, DC 20554, (202) 418-0270, and at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call (202) 741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (b) The following documents are available from the following address: American National Standards Institute (ANSI), 25 West 43rd Street, 4th Floor, New York, NY 10036, (212) 642-4900, or at http://webstore.ansi.org/ansidocstore/default.asp;
              
              (1) ANSI C63.17-2013: “American National Standard for Methods of Measurement of the Electromagnetic and Operational Compatibility of Unlicensed Personal Communications Services (UPCS) Devices,” approved August 12, 2013, IBR approved for § 15.31.
              (2) Third Edition of the International Special Committee on Radio Interference (CISPR), Pub. 22, Information Technology Equipment-Radio Disturbance Characteristics-Limits and Methods of Measurement,” 1997, IBR approved for § 15.09.

              (c) The following documents are available from the following address: Cable Television Laboratories, Inc., 858 Coal Creek Circle, Louisville, Colorado, 80027, http://www.cablelabs.com/opencable/udcp, (303) 661-9100;
              (1) M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008, IBR approved for § 15.123(c).
              (2) TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008, IBR approved for § 15.123(c).

              (d) The following documents are available from the following address: Consumer Electronics Association, 1919 S. Eads St., Arlington; VA 22202, http://www.ce.org/Standards/Standard-Listings.aspx, (703) 907-7634.
              (1) CEA-542-B: “CEA Standard: Cable Television Channel Identification Plan,” July 2003, IBR approved for § 15.118.

              (2) CEA-766-A: “U.S. and Canadian Region Rating Tables (RRT) and Content Advisory Descriptors for Transport of Content Advisory Information using ATSC A/65-A Program and System Information Protocol (PSIP),” April 2001, IBR approved for § 15.120.
              (3) Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 3, 2003, IBR approved for § 15.123(c).
              (4) Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device, Acceptance Test Plan,” February 25, 2004, IBR approved for § 15.123(c).

              (e) The following document is available from the European Telecommunications Standards Institute, 650 Route des Lucioles, F-06921 Sophia Antipolis Cedex, France, or at http://www.etsi.org/deliver/etsi_en/300400_300499/30042201/01.04.02_60/en_30042201v010402p.pdf.
              
              (1) ETSI EN 300 422-1 V1.4.2 (2011-08): “Electromagnetic compatibility and Radio spectrum Matters (ERM); Wireless microphones in the 25 MHz to 3 GHz frequency range; Part 1: Technical characteristics and methods of measurement,” Copyright 2011, IBR approved for § 15.236(g).
              (2) [Reserved]

              (f) The following documents are available from the following address: Global Engineering Documents, 15 Inverness Way East, Englewood, CO 80112, (800) 854-7179, or at http://global.ihs.com;
              
              (1) EIA-608: “Recommended Practice for Line 21 Data Service,” 1994, IBR approved for § 15.120.
              (2) EIA-744: “Transport of Content Advisory Information Using Extended Data Service (XDS),” 1997, IBR approved for § 15.120.

              (g) Institute of Electrical and Electronic Engineers (IEEE), 3916 Ranchero Drive, Ann Arbor, MI 48108, 1-800-699-9277, http://www.techstreet.com/ieee.
              (1) ANSI C63.4-2014: “American National Standard for Methods of Measurement of Radio-Noise Emissions from Low-Voltage Electrical and Electronic Equipment in the Range of 9 kHz to 40 GHz,” ANSI approved June 13, 2014, IBR approved for § 15.35(a).
              (2) ANSI C63.4-2014: “American National Standard for Methods of Measurement of Radio-Noise Emissions from Low-Voltage Electrical and Electronic Equipment in the Range of 9 kHz to 40 GHz,” ANSI approved June 13, 2014, IBR approved for § 15.31(a)(4), except clauses 4.5.3, 4.6, 6.2.13, 8.2.2, 9, and 13.
              (3) ANSI C63.10-2013, “American National Standard of Procedures for Compliance Testing of Unlicensed Wireless Devices,”ANSI approved June 27, 2013, IBR approved for § 15.31(a)(3).

              (h) The following documents are available from the following addresses: Society of Cable Telecommunications Engineers (SCTE) c/o Global Engineering Documents, 15 Inverness Way East, Englewood, Colorado 80112 or the American National Standards Institute, 25 West 43rd Street, Fourth Floor, New York, NY 10036 or at http://www.scte.org/standards/index.cfm;
              
              (1) SCTE 28 2003 (formerly DVS 295): “Host-POD Interface Standard,” 2003, IBR approved for § 15.123.
              (2) SCTE 40 2003 (formerly DVS 313): “Digital Cable Network Interface Standard,” 2003, IBR approved for § 15.123.
              (3) SCTE 41 2003 (formerly DVS 301): “POD Copy Protection System,” 2003, IBR approved for § 15.123.
              (4) ANSI/SCTE 54 2003 (formerly DVS 241): “Digital Video Service Multiplex and Transport System Standard for Cable Television,” 2003, IBR approved for § 15.123.
              (5) ANSI/SCTE 65 2002 (formerly DVS 234): “Service Information Delivered Out-of-Band for Digital Cable Television,” 2002, IBR approved for § 15.123.
              [77 FR 43013, July 23, 2012, as amended at 80 FR 2838, Jan. 21, 2015; 80 FR 33447, June 12, 2015; 80 FR 73068, Nov. 23, 2015; 82 FR 50832, Nov. 2, 2017]
            
          
          
            Subpart B—Unintentional Radiators
            
              § 15.101
              Equipment authorization of unintentional radiators.

              (a) Except as otherwise exempted in §§ 15.23, 15.103, and 15.113, unintentional radiators shall be authorized prior to the initiation of marketing, pursuant to the procedures for certification or Supplier's Declaration of Conformity (SDoC) given in subpart J of part 2 of this chapter, as follows:
              
              
                Table 1 to Paragraph (a)
                
                  Type of device
                  Equipment authorizationrequired
                  
                
                
                  TV Broadcast Receiver
                  SDoC or Certification.
                
                
                  FM Broadcast Receiver
                  SDoC or Certification.
                
                
                  CB Receiver
                  SDoC or Certification.
                
                
                  Superregenerative Receiver
                  SDoC or Certification.
                
                
                  Scanning Receiver
                  Certification.
                
                
                  Radar Detector
                  Certification.
                
                
                  All other receivers subject to Part 15
                  SDoC or Certification.
                
                
                  TV Interface Device
                  SDoC or Certification.
                
                
                  Cable System Terminal Device
                  SDoC or Certification.
                
                
                  Stand-alone Cable input selector switch
                  SDoC or Certification.
                
                
                  Class B personal computers and peripherals
                  SDoC or Certification.
                
                
                  CPU boards and internal power supplies used with Class B personal computers
                  SDoC or Certification.
                
                
                  Class B personal computers assembled using authorized CPU boards or power supplies
                  SDoC or Certification.
                
                
                  Class B external switching power supplies
                  SDoC or Certification.
                
                
                  Other Class B digital devices & peripherals
                  SDoC or Certification.
                
                
                  Class A digital devices, peripherals & external switching power supplies
                  SDoC or Certification.
                
                
                  Access Broadband over Power Line (Access BPL)
                  Certification.
                
                
                  All other devices
                  SDoC or Certification.
                
              
              (b) Only those receivers that operate (tune) within the frequency range of 30-960 MHz, CB receivers and radar detectors are subject to the authorizations shown in paragraph (a) of this section. Receivers operating above 960 MHz or below 30 MHz, except for radar detectors and CB receivers, are exempt from complying with the technical provisions of this part but are subject to § 15.5.
              (c) Personal computers shall be authorized in accordance with one of the following methods:
              (1) The specific combination of CPU board, power supply and enclosure is tested together and authorized under Supplier's Declaration of Conformity or a grant of certification;
              (2) The personal computer is authorized under Supplier's Declaration of Conformity or a grant of certification, and the CPU board or power supply in that computer is replaced with a CPU board or power supply that has been separately authorized under Supplier's Declaration of Conformity or a grant of certification; or
              (3) The CPU board and power supply used in the assembly of a personal computer have been separately authorized under Supplier's Declaration of Conformity or a grant of certification; and
              (4) Personal computers assembled using either of the methods specified in paragraphs (c)(2) or (c)(3) of this section must, by themselves, also be authorized under Supplier's Declaration of Conformity if they are marketed. However, additional testing is not required for this Supplier's Declaration of Conformity, provided the procedures in § 15.102(b) are followed.
              (d) Peripheral devices, as defined in § 15.3(r), shall be authorized under Supplier's Declaration of Conformity, or a grant of certification, as appropriate, prior to marketing. Regardless of the provisions of paragraphs (a) or (c) of this section, if a CPU board, power supply, or peripheral device will always be marketed with a specific personal computer, it is not necessary to obtain a separate authorization for that product provided the specific combination of personal computer, peripheral device, CPU board and power supply has been authorized under Supplier's Declaration of Conformity or a grant of certification as a personal computer.
              (1) No authorization is required for a peripheral device or a subassembly that is sold to an equipment manufacturer for further fabrication; that manufacturer is responsible for obtaining the necessary authorization prior to further marketing to a vendor or to a user.

              (2) Power supplies and CPU boards that have not been separately authorized and are designed for use with personal computers may be imported and marketed only to a personal computer equipment manufacturer that has indicated, in writing, to the seller or importer that they will obtain Supplier's Declaration of Conformity or a grant of certification for the personal computer employing these components.
              (e) Subassemblies to digital devices are not subject to the technical standards in this part unless they are marketed as part of a system in which case the resulting system must comply with the applicable regulations. Subassemblies include:
              (1) Devices that are enclosed solely within the enclosure housing the digital device, except for: Power supplies used in personal computers; devices included under the definition of a peripheral device in § 15.3(r); and personal computer CPU boards, as defined in § 15.3(bb);
              (2) CPU boards, as defined in § 15.3(bb), other than those used in personal computers, that are marketed without an enclosure or power supply; and
              (3) Switching power supplies that are separately marketed and are solely for use internal to a device other than a personal computer.
              [82 FR 50832, Nov. 2, 2017]
            
            
              § 15.102
              CPU boards and power supplies used in personal computers.
              (a) Authorized CPU boards and power supplies that are sold as separate components shall be supplied with complete installation instructions. These instructions shall specify all of the installation procedures that must be followed to ensure compliance with the standards, including, if necessary, the type of enclosure, e.g., a metal enclosure, proper grounding techniques, the use of shielded cables, the addition of any needed components, and any necessary modifications to additional components.
              (1) Any additional parts needed to ensure compliance with the standards, except for the enclosure, are considered to be special accessories and, in accordance with § 15.27, must be marketed with the CPU board or power supply.
              (2) Any modifications that must be made to a personal computer, peripheral device, CPU board or power supply during installation of a CPU board or power supply must be simple enough that they can be performed by the average consumer. Parts requiring soldering, disassembly of circuitry or other similar modifications are not permitted.
              (b) Assemblers of personal computer systems employing modular CPU boards and/or power supplies are not required to test the resulting system provided the following conditions are met:
              (1) Each device used in the system has been authorized as required under this part (according to § 15.101(e), some subassemblies used in a personal computer system may not require an authorization);
              (2) The original label and identification on each piece of equipment remain unchanged;
              (3) Each responsible party's instructions to ensure compliance (including, if necessary, the use of shielded cables or other accessories or modifications) are followed when the system is assembled;
              (4) If the system is marketed, the resulting equipment combination is authorized under Supplier's Declaration of Conformity pursuant to § 15.101(c)(4) and a compliance information statement, as described in § 2.1077(b) of this chapter, is supplied with the system. Marketed systems shall also comply with the labeling requirements in § 15.19 and must be supplied with the information required under §§ 15.21, 15.27 and 15.105; and
              (5) The assembler of a personal computer system may be required to test the system and/or make necessary modifications if a system is found to cause harmful interference or to be noncompliant with the appropriate standards in the configuration in which it is marketed (see §§ 2.909, 15.1, 15.27(d) and 15.101(e)).
              [61 FR 31050, June 19, 1996, as amended at 82 FR 50833, Nov. 2, 2017]
            
            
              § 15.103
              Exempted devices.

              The following devices are subject only to the general conditions of operation in §§ 15.5 and 15.29 and are exempt from the specific technical standards and other requirements contained in this part. The operator of the exempted device shall be required to stop operating the device upon a finding by the Commission or its representative that the device is causing harmful interference. Operation shall not resume until the condition causing the harmful interference has been corrected. Although not mandatory, it is strongly recommended that the manufacturer of an exempted device endeavor to have the device meet the specific technical standards in this part.
              (a) A digital device utilized exclusively in any transportation vehicle including motor vehicles and aircraft.

              (b) A digital device used exclusively as an electronic control or power system utilized by a public utility or in an industrial plant. The term public utility includes equipment only to the extent that it is in a dedicated building or large room owned or leased by the utility and does not extend to equipment installed in a subscriber's facility.
              (c) A digital device used exclusively as industrial, commercial, or medical test equipment.
              (d) A digital device utilized exclusively in an appliance, e.g., microwave oven, dishwasher, clothes dryer, air conditioner (central or window), etc.

              (e) Specialized medical digital devices (generally used at the direction of or under the supervision of a licensed health care practitioner) whether used in a patient's home or a health care facility. Non-specialized medical devices, i.e., devices marketed through retail channels for use by the general public, are not exempted. This exemption also does not apply to digital devices used for record keeping or any purpose not directly connected with medical treatment.
              (f) Digital devices that have a power consumption not exceeding 6 nW.
              (g) Joystick controllers or similar devices, such as a mouse, used with digital devices but which contain only non-digital circuitry or a simple circuit to convert the signal to the format required (e.g., an integrated circuit for analog to digital conversion) are viewed as passive add-on devices, not themselves directly subject to the technical standards or the equipment authorization requirements.
              (h) Digital devices in which both the highest frequency generated and the highest frequency used are less than 1.705 MHz and which do not operate from the AC power lines or contain provisions for operation while connected to the AC power lines. Digital devices that include, or make provision for the use of, battery eliminators, AC adaptors or battery chargers which permit operation while charging or that connect to the AC power lines indirectly, obtaining their power through another device which is connected to the AC power lines, do not fall under this exemption.
              (i) Responsible parties should note that equipment containing more than one device is not exempt from the technical standards in this part unless all of the devices in the equipment meet the criteria for exemption. If only one of the included devices qualifies for exemption, the remainder of the equipment must comply with any applicable regulations. If a device performs more than one function and all of those functions do not meet the criteria for exemption, the device does not qualify for inclusion under the exemptions.
            
            
              § 15.105
              Information to the user.

              (a) For a Class A digital device or peripheral, the instructions furnished the user shall include the following or similar statement, placed in a prominent location in the text of the manual:
              
              
                Note:
                This equipment has been tested and found to comply with the limits for a Class A digital device, pursuant to part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference when the equipment is operated in a commercial environment. This equipment generates, uses, and can radiate radio frequency energy and, if not installed and used in accordance with the instruction manual, may cause harmful interference to radio communications. Operation of this equipment in a residential area is likely to cause harmful interference in which case the user will be required to correct the interference at his own expense.
              
              

              (b) For a Class B digital device or peripheral, the instructions furnished the user shall include the following or similar statement, placed in a prominent location in the text of the manual:
              
              
                Note:

                This equipment has been tested and found to comply with the limits for a Class B digital device, pursuant to part 15 of the FCC Rules. These limits are designed to provide reasonable protection against harmful interference in a residential installation. This equipment generates, uses and can radiate radio frequency energy and, if not installed and used in accordance with the instructions, may cause harmful interference to radio communications. However, there is no guarantee that interference will not occur in a particular installation. If this equipment does cause harmful interference to radio or television reception, which can be determined by turning the equipment off and on, the user is encouraged to try to correct the interference by one or more of the following measures:
                —Reorient or relocate the receiving antenna.
                —Increase the separation between the equipment and receiver.
                —Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
                —Consult the dealer or an experienced radio/TV technician for help.
              
              
              (c) The provisions of paragraphs (a) and (b) of this section do not apply to digital devices exempted from the technical standards under the provisions of § 15.103.
              (d) For systems incorporating several digital devices, the statement shown in paragraph (a) or (b) of this section needs to be contained only in the instruction manual for the main control unit.
              (e) In cases where the manual is provided only in a form other than paper, such as on a computer disk or over the Internet, the information required by this section may be included in the manual in that alternative form, provided the user can reasonably be expected to have the capability to access information in that form.
              [54 FR 17714, Apr. 25, 1989, as amended at 68 FR 68546, Dec. 9, 2003]
            
            
              § 15.107
              Conducted limits.
              (a) Except for Class A digital devices, for equipment that is designed to be connected to the public utility (AC) power line, the radio frequency voltage that is conducted back onto the AC power line on any frequency or frequencies within the band 150 kHz to 30 MHz shall not exceed the limits in the following table, as measured using a 50 μH/50 ohms line impedance stabilization network (LISN). Compliance with the provisions of this paragraph shall be based on the measurement of the radio frequency voltage between each power line and ground at the power terminal. The lower limit applies at the band edges.
              
                
                  Frequency of emission (MHz)
                  Conducted limit (dBμV)
                  Quasi-peak
                  Average
                
                
                  0.15-0.5
                  66 to 56*
                  56 to 46*
                
                
                  0.5-5
                  56
                  46
                
                
                  5-30
                  60
                  50
                
                *Decreases with the logarithm of the frequency.
              
              (b) For a Class A digital device that is designed to be connected to the public utility (AC) power line, the radio frequency voltage that is conducted back onto the AC power line on any frequency or frequencies within the band 150 kHz to 30 MHz shall not exceed the limits in the following table, as measured using a 50 μH/50 ohms LISN. Compliance with the provisions of this paragraph shall be based on the measurement of the radio frequency voltage between each power line and ground at the power terminal. The lower limit applies at the boundary between the frequency ranges.
              
                
                  Frequency of emission (MHz)
                  Conducted limit (dBμV)
                  Quasi-peak
                  Average
                
                
                  0.15-0.5
                  79
                  66
                
                
                  0.5-30
                  73
                  60
                
              
              (c) The limits shown in paragraphs (a) and (b) of this section shall not apply to carrier current systems operating as unintentional radiators on frequencies below 30 MHz. In lieu thereof, these carrier current systems shall be subject to the following standards:
              (1) For carrier current systems containing their fundamental emission within the frequency band 535-1705 kHz and intended to be received using a standard AM broadcast receiver: no limit on conducted emissions.
              (2) For all other carrier current systems: 1000 μV within the frequency band 535-1705 kHz, as measured using a 50 μH/50 ohms LISN.
              (3) Carrier current systems operating below 30 MHz are also subject to the radiated emission limits in § 15.109(e).

              (d) Measurements to demonstrate compliance with the conducted limits are not required for devices which only employ battery power for operation and which do not operate from the AC power lines or contain provisions for operation while connected to the AC power lines. Devices that include, or make provision for, the use of battery chargers which permit operating while charging, AC adaptors or battery eliminators or that connect to the AC power lines indirectly, obtaining their power through another device which is connected to the AC power lines, shall be tested to demonstrate compliance with the conducted limits.
              [54 FR 17714, Apr. 25, 1989, as amended at 57 FR 33448, July 29, 1992; 58 FR 51249, Oct. 1, 1993; 66 FR 19098, Apr. 13, 2001; 67 FR 45670, July 10, 2002]
            
            
              § 15.109
              Radiated emission limits.
              (a) Except for Class A digital devices, the field strength of radiated emissions from unintentional radiators at a distance of 3 meters shall not exceed the following values:
              
                
                  Frequency of emission (MHz)
                  Field strength (microvolts/meter)
                
                
                  30-88
                  100
                
                
                  88-216
                  150
                
                
                  216-960
                  200
                
                
                  Above 960
                  500
                
              
              (b) The field strength of radiated emissions from a Class A digital device, as determined at a distance of 10 meters, shall not exceed the following:
              
                
                  Frequency of emission (MHz)
                  Field strength (microvolts/meter)
                
                
                  30-88
                  90
                
                
                  88-216
                  150
                
                
                  216-960
                  210
                
                
                  Above 960
                  300
                
              
              (c) In the emission tables above, the tighter limit applies at the band edges. Sections 15.33 and 15.35 which specify the frequency range over which radiated emissions are to be measured and the detector functions and other measurement standards apply.
              (d) For CB receivers, the field strength of radiated emissions within the frequency range of 25-30 MHz shall not exceed 40 microvolts/meter at a distance of 3 meters. The field strength of radiated emissions above 30 MHz from such devices shall comply with the limits in paragraph (a) of this section.
              (e) Carrier current systems used as unintentional radiators or other unintentional radiators that are designed to conduct their radio frequency emissions via connecting wires or cables and that operate in the frequency range of 9 kHz to 30 MHz, including devices that deliver the radio frequency energy to transducers, such as ultrasonic devices not covered under part 18 of this chapter, shall comply with the radiated emission limits for intentional radiators provided in § 15.209 for the frequency range of 9 kHz to 30 MHz. As an alternative, carrier current systems used as unintentional radiators and operating in the frequency range of 525 kHz to 1705 kHz may comply with the radiated emission limits provided in § 15.221(a). At frequencies above 30 MHz, the limits in paragraph (a), (b), or (g) of this section, as appropriate, apply.
              (f) For a receiver which employs terminals for the connection of an external receiving antenna, the receiver shall be tested to demonstrate compliance with the provisions of this section with an antenna connected to the antenna terminals unless the antenna conducted power is measured as specified in § 15.111(a). If a permanently attached receiving antenna is used, the receiver shall be tested to demonstrate compliance with the provisions of this section.

              (g) As an alternative to the radiated emission limits shown in paragraphs (a) and (b) of this section, digital devices may be shown to comply with the standards contained in Third Edition of the International Special Committee on Radio Interference (CISPR), Pub. 22, “Information Technology Equipment—Radio Disturbance Characteristics—Limits and Methods of Measurement” (incorporated by reference, see § 15.38). In addition:
              (1) The test procedure and other requirements specified in this part shall continue to apply to digital devices.

              (2) If, in accordance with § 15.33 of this part, measurements must be performed above 1000 MHz, compliance above 1000 MHz shall be demonstrated with the emission limit in paragraph (a) or (b) of this section, as appropriate. Measurements above 1000 MHz may be performed at the distance specified in the CISPR 22 publications for measurements below 1000 MHz provided the limits in paragraphs (a) and (b) of this section are extrapolated to the new measurement distance using an inverse linear distance extrapolation factor (20 dB/decade), e.g., the radiated limit above 1000 MHz for a Class B digital device is 150 uV/m, as measured at a distance of 10 meters.
              (3) The measurement distances shown in CISPR Pub. 22, including measurements made in accordance with this paragraph above 1000 MHz, are considered, for the purpose of § 15.31(f)(4) of this part, to be the measurement distances specified in this part.
              (h) Radar detectors shall comply with the emission limits in paragraph (a) of this section over the frequency range of 11.7-12.2 GHz.
              [54 FR 17714, Apr. 25, 1989, as amended at 56 FR 373, Jan. 4, 1991; 58 FR 51249, Oct. 1, 1993; 66 FR 19098, Apr. 13, 2001; 67 FR 48993, July 29, 2002; 69 FR 2849, Jan. 21, 2004; 80 FR 33447, June 12, 2015]
            
            
              § 15.111
              Antenna power conduction limits for receivers.
              (a) In addition to the radiated emission limits, receivers that operate (tune) in the frequency range 30 to 960 MHz and CB receivers that provide terminals for the connection of an external receiving antenna may be tested to demonstrate compliance with the provisions of § 15.109 with the antenna terminals shielded and terminated with a resistive termination equal to the impedance specified for the antenna, provided these receivers also comply with the following: With the receiver antenna terminal connected to a resistive termination equal to the impedance specified or employed for the antenna, the power at the antenna terminal at any frequency within the range of measurements specified in § 15.33 shall not exceed 2.0 nanowatts.
              (b) CB receivers and receivers that operate (tune) in the frequency range 30 to 960 MHz that are provided only with a permanently attached antenna shall comply with the radiated emission limitations in this part, as measured with the antenna attached.
            
            
              § 15.113
              Power line carrier systems.
              Power line carrier systems, as defined in § 15.3(t), are subject only to the following requirements:
              (a) A power utility operating a power line carrier system shall submit the details of all existing systems plus any proposed new systems or changes to existing systems to an industry-operated entity as set forth in § 90.35(g) of this chapter. No notification to the FCC is required.
              (b) The operating parameters of a power line carrier system (particularly the frequency) shall be selected to achieve the highest practical degree of compatibility with authorized or licensed users of the radio spectrum. The signals from this operation shall be contained within the frequency band 9 kHz to 490 kHz. A power line carrier system shall operate on an unprotected, non-interference basis in accordance with § 15.5 of this part. If harmful interference occurs, the electric power utility shall discontinue use or adjust its power line carrier operation, as required, to remedy the interference. Particular attention should be paid to the possibility of interference to Loran C operations at 100 kHz.
              (c) Power line carrier system apparatus shall be operated with the minimum power possible to accomplish the desired purpose. No equipment authorization is required.
              (d) The best engineering principles shall be used in the generation of radio frequency currents by power line carrier systems to guard against harmful interference to authorized radio users, particularly on the fundamental and harmonic frequencies.
              (e) Power line carrier system apparatus shall conform to such engineering standards as may be promulgated by the Commission. In addition, such systems should adhere to industry approved standards designed to enhance the use of power line carrier systems.
              (f) The provisions of this section apply only to systems operated by a power utility for general supervision of the power system and do not permit operation on electric lines which connect the distribution substation to the customer or house wiring. Such operation can be conducted under the other provisions of this part.
              (g) Special provisions. An electric power utility entity shall not operate a new or modified power line carrier (PLC) system in the 135.7-137.8 kHz and/or 472-479 kHz bands if a previously coordinated amateur station pursuant to § 97.301(g)(2) of this chapter is located within one kilometer of the transmission lines conducting the PLC signal.
              [54 FR 17714, Apr. 25, 1989; 54 FR 32339, Aug. 7, 1989; 75 FR 63031, Oct. 13, 2010; 82 FR 27213, June 14, 2017]
            
            
              § 15.115
              TV interface devices, including cable system terminal devices.
              (a) Measurements of the radiated emissions of a TV interface device shall be conducted with the output terminal(s) of the device terminated by a resistance equal to the rated output impedance. The emanations of a TV interface device incorporating an intentional radiator shall not exceed the limits in § 15.109 or subpart C of this part, whichever is higher for each frequency. Where it is possible to determine which portion of the device is contributing a particular radio frequency emission, the emissions from the TV interface device portion shall comply with the emission limits in § 15.109, and the emissions from the intentional radiator shall comply with subpart C of this part.
              (b) Output signal limits:
              (1) At any RF output terminal, the maximum measured RMS voltage, in microvolts, corresponding to the peak envelope power of the modulated signal during maximum amplitude peaks across a resistance (R in ohms) matching the rated output impedance of the TV interface device, shall not exceed the following:
              (i) For a cable system terminal device or a TV interface device used with a master antenna, 692.8 times the square root of (R) for the video signal and 155 times the square root of (R) for the audio signal.
              (ii) For all other TV interface devices, 346.4 times the square root of (R) for the video signal and 77.5 times the square root of (R) for the audio signal.
              (2) At any RF output terminal, the maximum measured RMS voltage, in microvolts, corresponding to the peak envelope power of the modulated signal during maximum amplitude peaks across a resistance (R in ohms) matching the rated output impedance of the TV interface device, of any emission appearing on frequencies removed by more than 4.6 MHz below or 7.4 MHz above the video carrier frequency on which the TV interface device is operated shall not exceed the following:
              (i) For a cable system terminal device or a TV interface device used with a master antenna, 692.8 times the square root of (R).
              (ii) For all other TV interface devices, 10.95 times the square root of (R).
              (3) The term master antenna used in this section refers to TV interface devices employed for central distribution of television or other video signals within a building. Such TV interface devices must be designed to:
              (i) Distribute multiple television signals at the same time;
              (ii) Distribute such signals by cable to outlets or TV receivers in multiple rooms in the building in which the TV interface devices are installed; and,
              (iii) Distribute all over-the-air or cable signals.
              
              
                Note:
                Cable-ready video cassette recorders continue to be subject to the provisions for general TV interface devices.
              
              
              (c) A TV interface device shall be equipped with a transfer switch for connecting the antenna terminals of a receiver selectively either to the receiving antenna or to the radio frequency output of the TV interface device, subject to the following:
              (1) When measured in any of its set positions, transfer switches shall comply with the following requirements:
              (i) For a cable system terminal device or a TV interface device equipped for use with a cable system or a master antenna, as defined in paragraph (b)(3) of this section, the isolation between the antenna and cable input terminals shall be at least 80 dB from 54 MHz to 216 MHz, at least 60 dB from 216 MHz to 550 MHz and at least 55 dB from 550 MHz to 806 MHz. The 80 dB standard applies at 216 MHz and the 60 dB standard applies at 550 MHz. In the case of a transfer switch requiring a power source, the required isolation shall be maintained in the event the device is not connected to a power source or power is interrupted.

              (ii) For all other TV interface devices, the maximum voltage, corresponding to the peak envelope power of the modulated video signal during maximum amplitude peaks, in microvolts, appearing at the receiving antenna input terminals when terminated with a resistance (R in ohms) matching the rated impedance of the antenna input of the switch, shall not exceed 0.346 times the square root of (R).
              (iii) Measurement to determine compliance with the transfer switch limits shall be made using a connecting cable, where required, between the TV interface device and the transfer switch of the type and length:
              (A) Provided with the TV interface device,
              (B) Recommended in the instruction manual, or
              (C) Normally employed by the consumer.
              (2) A TV interface device shall be designed and constructed, to the extent practicable, so as to preclude the possibility that the consumer may inadvertently attach the output of the device to the receiving antenna, if any, without first going through the transfer switch.
              (3) A transfer switch is not required for a TV interface device that, when connected, results in the user no longer having any need to receive standard over-the-air broadcast signals via a separate antenna. A transfer switch is not required to be marketed with a cable system terminal device unless that device provides for the connection of an external antenna. A transfer switch is not required for a device that is intended to be used as an accessory to an authorized TV interface device.
              (4) An actual transfer switch is not required for a TV interface device, including a cable system terminal device, that has an antenna input terminal(s); provided, the circuitry following the antenna input terminal(s) has sufficient bandwidth to allow the reception of all TV broadcast channels authorized under part 73 of this chapter and: For a cable system terminal device that can alternate between the reception of cable television service and an antenna, compliance with the isolation requirement specified in paragraph (c)(1)(i) of this section can be demonstrated; and, for all other TV interface devices, the maximum voltage appearing at the antenna terminal(s) does not exceed the limit in paragraph (c)(1)(ii) of this section.

              (5) If a transfer switch is not required, the following label shall be used in addition to the label shown in § 15.19(a):
              
              
                This device is intended to be attached to a receiver that is not used to receive over-the-air broadcast signals. Connection of this device in any other fashion may cause harmful interference to radio communications and is in violation of the FCC Rules, part 15.
              
              
              (d) A TV interface device, including a cable system terminal device, shall incorporate circuitry to automatically prevent emanations from the device from exceeding the technical specifications in this part. These circuits shall be adequate to accomplish their functions when the TV interface device is presented, if applicable, with video input signal levels in the range of one to five volts; this requirement is not applicable to a TV interface device that uses a built-in signal source and has no provisions for the connection of an external signal source. For devices that contain provisions for an external signal source but do not contain provisions for the input of an external baseband signal, e.g., some cable system terminal devices, compliance with the provisions of this paragraph shall be demonstrated with a radio frequency input signal of 0 to 25 dBmV.
              (e) For cable system terminal devices and TV interface devices used with a master antenna, as defined in paragraph (b)(3) of this section, the holder of the grant of authorization shall specify in the instruction manual or pamphlet, if a manual is not provided, the types of wires or coaxial cables necessary to ensure that the unit complies with the requirements of this part. The holder of the grant of authorization must comply with the provisions of § 15.27. For all other TV interface devices, the wires or coaxial cables used to couple the output signals to the TV receiver shall be provided by the responsible party.

              (f) A TV interface device which is submitted to the Commission as a composite device in a single enclosure containing a RF modulator, video source and other component devices shall be submitted on a single application (FCC Form 731) and shall be authorized as a single device.
              (g) An external device or accessory that is intended to be attached to a TV interface device shall comply with the technical and administrative requirements set out in the rules under which it operates. For example, a personal computer must be certificated to show compliance with the regulations for digital devices.
              (h) Stand-alone switches used to alternate between cable service and an antenna shall provide isolation between the antenna and cable input terminals that is at least 80 dB from 54 MHz to 216 MHz, at least 60 dB from 216 MHz to 550 MHz and at least 55 dB from 550 MHz to 806 MHz. The 80 dB standard applies at 216 MHz and the 60 dB standard applies at 550 MHz. In the case of stand-alone switches requiring a power source, the required isolation shall be maintained in the event the device is not connected to a power source or power is interrupted.
              (i) Switches and other devices intended to be used to by-pass the processing circuitry of a cable system terminal device, whether internal to such a terminal device or a stand-alone unit, shall not attenuate the input signal more than 6 dB from 54 MHz to 550 MHz, or more than 8 dB from 550 MHz to 804 MHz. The 6 dB standard applies at 550 MHz.
              [54 FR 17714, Apr. 25, 1989, as amended at 57 FR 33448, July 29, 1992; 59 FR 25341, May 16, 1994; 61 FR 18509, Apr. 26, 1996; 77 FR 4913, Feb. 1, 2012]
            
            
              § 15.117
              TV broadcast receivers.
              (a) All TV broadcast receivers shipped in interstate commerce or imported into the United States, for sale or resale to the public, shall comply with the provisions of this section, except that paragraphs (f) and (g) of this section shall not apply to the features of such sets that provide for reception of digital television signals. The reference in this section to TV broadcast receivers also includes devices, such as TV interface devices and set-top devices that are intended to provide audio-video signals to a video monitor, that incorporate the tuner portion of a TV broadcast receiver and that are equipped with an antenna or antenna terminals that can be used for off-the-air reception of TV broadcast signals, as authorized under part 73 of this chapter.
              (b) TV broadcast receivers shall be capable of adequately receiving all channels allocated by the Commission to the television broadcast service that broadcast digital signals using the DTV transmission standard in § 73.682(d) of this chapter, but need not be capable of receiving analog signals or signals using the Next Gen TV transmission standard in § 73.682(f) of this chapter.

              (c) On a given receiver, use of the UHF and VHF tuning systems shall provide approximately the same degree of tuning accuracy with approximately the same expenditure of time and effort: Provided, however, That this requirement will be considered to be met if the need for routine fine tuning is eliminated on UHF channels.
              (1) Basic tuning mechanism. If a TV broadcast receiver is equipped to provide for repeated access to VHF television channels at discrete tuning positions, that receiver shall be equipped to provide for repeated access to a minimum of six UHF television channels at discrete tuning positions. Unless a discrete tuning position is provided for each channel allocated to UHF television, each position shall be readily adjustable to a particular UHF channel by the user without the use of tools. If 12 or fewer discrete tuning positions are provided, each position shall be adjustable to receive any channel allocated to UHF television.
              
              
                Note:
                The combination of detented rotary switch and pushbutton controls is acceptable, provided UHF channels, after their initial selection, can be accurately tuned with an expenditure of time and effort approximately the same as that used in accurately tuning VHF channels. A UHF tuning system comprising five pushbuttons and a separate manual tuning knob is considered to provide repeated access to six channels at discrete tuning positions. A one-knob (VHF/UHF) tuning system providing repeated access to 11 or more discrete tuning positions is also acceptable, provided each of the tuning positions is readily adjustable, without the use of tools, to receive any UHF channel.
              
              
              (2) Tuning controls and channel readout. UHF tuning controls and channel readout on a given receiver shall be comparable in size, location, accessibility and legibility to VHF controls and readout on that receiver.
              
              
                Note:
                Differences between UHF and VHF channel readout that follow directly from the larger number of UHF television channels available are acceptable if it is clear that a good faith effort to comply with the provisions of this section has been made.
              
              
              (d) If equipment and controls that tend to simplify, expedite or perfect the reception of television signals (e.g., AFC, visual aids, remote control, or signal seeking capability referred to generally as tuning aids) are incorporated into the VHF portion of a TV broadcast receiver, tuning aids of the same type and comparable capability and quality shall be provided for the UHF portion of that receiver.
              (e) If a television receiver has an antenna affixed to the VHF antenna terminals, it must have an antenna designed for and capable of receiving all UHF television channels affixed to the UHF antenna terminals. If a VHF antenna is provided with but not affixed to a receiver, a UHF antenna shall be provided with the receiver.
              (f) The picture sensitivity of a TV broadcast receiver averaged for all channels between 14 and 69 inclusive shall not be more than 8dB larger than the peak picture sensitivity of that receiver averaged for all channels between 2 and 13 inclusive.
              (g) The noise figure for any television channel 14 to 69 inclusive shall not exceed 14 dB. A TV receiver model is considered to comply with this noise figure if the maximum noise figure for channels 14-69 inclusive of 97.5% of all receivers within that model does not exceed 14 dB.
              (1) The responsible party shall measure the noise figure of a number of UHF channels of the test sample to give reasonable assurance that the UHF noise figure for each channel complies with the above limit.
              (2) The responsible party shall insert in his files a statement explaining the basis on which it will rely to ensure that at least 97.5% of all production units of the test sample that are manufactured have a noise figure of no greater than 14 dB.
              (3) [Reserved]
              (4) In the case of a TV tuner built-in as part of a video tape recorder that uses a power splitter between the antenna terminals of the video tape recorder and the input terminals of the TV tuner or a TV broadcast receiver that uses a power splitter between the antenna terminals of two or more UHF tuners contained within that receiver, 4 dB may be subtracted from the noise figure measured at the antenna terminals of the video tape recorder or TV broadcast receiver for determining compliance of the UHF tuner(s) with the 14 dB noise figure limit.
              (h) Digital television reception capability. TV broadcast receivers are required only to provide useable picture and sound commensurate with their video and audio capabilities when receiving digital television signals.
              (i) Digital television reception requirement. (1) Responsible parties, as defined in § 2.909 of this chapter, are required to equip with DTV tuners new TV broadcast receivers that are shipped in interstate commerce or imported from any foreign country into the United States and for which they are responsible to comply with the provisions of this section. For purposes of this section, the term “TV broadcast receivers” includes other video devices (videocassette recorders (VCRs), digital video recorders such as hard drive and DVD recorders, etc.) that receive television signals.
              (2) The requirement to include digital television reception capability in new TV broadcast receivers does not apply to devices such as mobile telephones and personal digital assistants where such devices do not include the capability to receive TV service on the frequencies allocated for broadcast television service.

              (j) For a TV broadcast receiver equipped with a cable input selector switch, the selector switch shall provide, in any of its set positions, isolation between the antenna and cable input terminals of at least 80 dB from 54 MHz to 216 MHz, at least 60 dB from 216 MHz to 550 MHz and at least 55 dB from 550 MHz to 806 MHz. The 80 dB standard applies at 216 MHz and the 60 dB standard applies at 550 MHz. In the case of a selector switch requiring a power source, the required isolation shall be maintained in the event the device is not connected to a power source or power is interrupted. An actual switch that can alternate between reception of cable television service and an antenna is not required for a TV broadcast receiver, provided compliance with the isolation requirement specified in this paragraph can be demonstrated and the circuitry following the antenna input terminal(s) has sufficient band-width to allow the reception of all TV broadcast channels authorized under this chapter.
              (k) The following requirements apply to all responsible parties, as defined in § 2.909 of this chapter, and any person that displays or offers for sale or rent television receiving equipment that is not capable of receiving, decoding and tuning digital signals.
              (1) Such parties and persons shall place conspicuously and in close proximity to such television broadcast receivers a sign containing, in clear and conspicuous print, the Consumer Alert disclosure text required by paragraph (k)(3) of this section. The text should be in a size of type large enough to be clear, conspicuous and readily legible, consistent with the dimensions of the equipment and the label. The information may be printed on a transparent material and affixed to the screen, if the receiver includes a display, in a manner that is removable by the consumer and does not obscure the picture, or, if the receiver does not include a display, in a prominent location on the device, such as on the top or front of the device, when displayed for sale, or the information in this format may be displayed separately immediately adjacent to each television broadcast receiver offered for sale and clearly associated with the analog-only model to which it pertains.
              (2) If such parties and persons display or offer for sale or rent such television broadcast receivers via direct mail, catalog, or electronic means, they shall prominently display in close proximity to the images or descriptions of such television broadcast receivers, in clear and conspicuous print, the Consumer Alert disclosure text required by paragraph (k)(3) of this section. The text should be in a size large enough to be clear, conspicuous, and readily legible, consistent with the dimensions of the advertisement or description.
              (3) Consumer alert. This television receiver has only an analog broadcast tuner and will require a converter box after February 17, 2009, to receive over-the-air broadcasts with an antenna because of the Nation's transition to digital broadcasting. Analog-only TVs should continue to work as before with cable and satellite TV services, gaming consoles, VCRs, DVD players, and similar products. For more information, call the Federal Communications Commission at 1-888-225-5322 (TTY: 1-888-835-5322) or visit the Commission's digital television Web site at: http://www.dtv.gov.
              
              [54 FR 17714, Apr. 25, 1993, as amended at 59 FR 25341, May 16, 1994; 61 FR 30532, June 17, 1996; 67 FR 63294, Oct. 11, 2002; 70 FR 38804, July 6, 2005; 70 FR 75743, Dec. 21, 2005; 72 FR 26560, May 10, 2007; 73 FR 5681, Jan. 30, 2008; 77 FR 4913, Feb. 1, 2012; 81 FR 5052, Feb. 1, 2016; 83 FR 5021, Feb. 2, 2018]
            
            
              § 15.118
              Cable ready consumer electronics equipment.
              (a) All consumer electronics TV receiving equipment marketed in the United States as cable ready or cable compatible shall comply with the provisions of this section. Consumer electronics TV receiving equipment that includes features intended for use with cable service but does not fully comply with the provisions of this section are subject to the labelling requirements of § 15.19(d). Until such time as generally accepted testing standards are developed, paragraphs (c) and (d) of this section will apply only to the analog portion of covered consumer electronics TV receiving equipment

              (b) Cable ready consumer electronics equipment shall be capable of receiving all NTSC or similar video channels on channels 1 through 125 of the channel allocation plan set forth in CEA-542-B: “CEA Standard: Cable Television Channel Identification Plan,” (incorporated by reference, see § 15.38).

              (c) Cable ready consumer electronics equipment must meet the following technical performance requirements. Compliance with these requirements shall be determined by performing measurements at the unfiltered IF output port. Where appropriate, the Commission will consider allowing alternative measurement methods.
              (1) Adjacent channel interference. In the presence of a lower adjacent channel CW signal that is 1.5 MHz below the desired visual carrier in frequency and 10 dB below the desired visual carrier in amplitude, spurious signals within the IF passband shall be attenuated at least 55 dB below the visual carrier of the desired signal. The desired input signal shall be an NTSC visual carrier modulated with a 10 IRE flat field with color burst and the aural carrier which is 10 dB below the visual carrier should be unmodulated. Measurements are to be performed for input signal levels of 0 dBmV and + 15 dBmV, with the receiver tuned to ten evenly spaced EIA IS-132 channels covering the band 54 MHz to 804 MHz.
              (2) Image channel interference. Image channel interference within the IF passband shall be attenuated below the visual carrier of the desired channel by at least 60 dB from 54 MHz to 714 MHz and 50 dB from 714 MHz to 804 MHz. The 60 dB standard applies at 714 MHz. In testing for compliance with this standard, the desired input signal is to be an NTSC signal on which the visual carrier is modulated with a 10 IRE flat field with color burst and the aural carrier is unmodulated and 10 dB below the visual carrier. The undesired test signal shall be a CW signal equal in amplitude to the desired visual carrier and located 90 MHz above the visual carrier frequency of the desired channel. Measurements shall be performed for input signals of 0 dBmV and + 15 dBmV, with the receiver tuned to at least ten evenly spaced EIA IS-132 channels covering the band 54 MHz to 804 MHz.
              (3) Direct pickup interference. The direct pickup (DPU) of a co-channel interfering ambient field by a cable ready device shall not exceed the following criteria. The ratio of the desired to undesired signal levels at the IF passband on each channel shall be at least 45 dB. The average ratio over the six channels shall be at least 50 dB. The desired input signal shall be an NTSC signal having a visual carrier level of 0 dBmV. The visual carrier is modulated with a 10 IRE flat field with color burst, visual to aural carrier ratio of 10 dB, aural carrier unmodulated. The equipment under test (EUT) shall be placed on a rotatable table that is one meter in height. Any excess length of the power cord and other connecting leads shall be coiled on the floor under the table. The EUT shall be immersed in a horizontally polarized uniform CW field of 100 mV/m at a frequency 2.55 MHz above the visual carrier of the EUT tuned channel. Measurements shall be made with the EUT tuned to six EIA IS-132 channels, two each in the low VHF, high VHF and UHF broadcast bands. On each channel, the levels at the IF passband due to the desired and interfering signals are to be measured.
              (4) Tuner overload. Spurious signals within the IF passband shall be attenuated at least 55 dB below the visual carrier of the desired channel using a comb-like spectrum input with each visual carrier signal individually set at + 15 dBmV from 54 to 550 MHz. The desired input signal is to be an NTSC signal on which the visual carrier is modulated with a 10 IRE flat field with color burst and the aural carrier is unmodulated and 10 dB below the visual carrier. Measurements shall be made with the receiver tuned to at least seven evenly spaced EIA IS-132 channels covering the band 54 MHz to 550 MHz. In addition, spurious signals within the IF passband shall be attenuated at least 51 dB below the visual carrier of the desired channel using a comb spectrum input with each signal individually set at + 15 dBmV from 550 to 804 MHz. Measurements shall be made with the receiver tuned to at least three evenly spaced EIA IS-132 channels covering the band 550 MHz to 804 MHz.
              (5) Cable input conducted emissions. (i) Conducted spurious emissions that appear at the cable input to the device must meet the following criteria. The input shall be an NTSC video carrier modulated with a 10 IRE flat field with color burst at a level of 0 dBmV and with a visual to aural ratio of 10 dB. The aural carrier shall be unmodulated. The peak level of the spurious signals will be measured using a spectrum analyzer connected by a directional coupler to the cable input of the equipment under test. Spurious signal levels must not exceed the limits in the following table:
              
              
                From 54 MHz up to and including 300 MHz-26 dBmV
                From 300 MHz up to and including 450 MHz-20 dBmV
                From 450 MHz up to and including 804 MHz-15 dBmV
              
              
              (ii) The average of the measurements on multiple channels from 450 MHz up to and including 804 MHz shall be no greater than −20 dBmV. Measurements shall be made with the receiver tuned to at least four EIA IS-132 channels in each of the above bands. The test channels are to be evenly distributed across each of the bands. Measurements for conducted emissions caused by sources internal to the device are to be made in a shielded room. Measurements for conducted emissions caused by external signal sources shall be made in an ambient RF field whose field strength is 100 mV/m, following the same test conditions as described in paragraph (c)(3) of this section.
              (d) The field strength of radiated emissions from cable ready consumer electronics equipment shall not exceed the limits in § 15.109(a) when measured in accordance with the applicable procedures specified in §§ 15.31 and 15.35 for unintentional radiators, with the following modifications. During testing the NTSC input signal level is to be + 15 dBmV, with a visual to aural ratio of 10 dB. The visual carrier is to be modulated by a 10 IRE flat field with color burst; the aural carrier is to be unmodulated. Measurements are to be taken on six EIA IS-132 channels evenly spaced across the required RF input range of the equipment under test.
              [59 FR 25341, May 16, 1994, as amended at 61 FR 18509, Apr. 26, 1996; 65 FR 64391, Oct. 27, 2000; 68 FR 68546, Dec. 9, 2003; 69 FR 2849, Jan. 21, 2004; 69 FR 57861, Sept. 28, 2004; 77 FR 4913, Feb. 1, 2012]
            
            
              § 15.119
              [Reserved]
            
            
              § 15.120
              Program blocking technology requirements for television receivers.

              (a) Effective July 1, 1999, manufacturers of television broadcast receivers as defined in section 15.3(w) of this chapter, including personal computer systems meeting that definition, must ensure that one-half of their product models with picture screens 33 cm (13 in) or larger in diameter shipped in interstate commerce or manufactured in the United States comply with the provisions of paragraphs (c), (d), and (e) of this section.
              
              
                Note:
                This paragraph places no restrictions on the shipping or sale of television receivers that were manufactured before July 1999.
              
              
              (b) All TV broadcast receivers as defined in § 15.3(w), including personal computer systems meeting that definition, with picture screens 33 cm (13 in) or larger, measured diagonally, or with displays in the 16:9 aspect ratio that are 19.8 cm (7.8 in) or greater in height and digital television receivers without an associated display device shipped in interstate commerce or manufactured in the United States shall comply with the provisions of paragraphs (c), (d), and (e) of this section.
              (c) Transmission format. (1) Analog television program rating information shall be transmitted on line 21 of field 2 of the vertical blanking interval of television signals, in accordance with § 73.682(a)(22) of this chapter.
              (2) Digital television program rating information shall be transmitted in digital television signals in accordance with § 73.682(d) of this chapter.
              (d) Operation. (1) Analog television receivers will receive program ratings transmitted pursuant to EIA-744: “Transport of Content Advisory Information Using Extended Data Service (XDS)” (incorporated by reference, see § 15.38) and EIA-608: “Recommended Practice for Line 21 Data Service” (incorporated by reference, see § 15.38). Blocking of programs shall occur when a program rating is received that meets the pre-determined user requirements.

              (2) Digital television receivers shall react in a similar manner as analog televisions when programmed to block specific rating categories. Digital television receivers will receive program rating descriptors transmitted pursuant to industry standard EIA/CEA-766-A “U.S. and Canadian Region Rating Tables (RRT) and Content Advisory Descriptors for Transport of Content Advisory Information using ATSC A/65-A Program and System Information Protocol (PSIP),” 2001 (incorporated by reference, see § 15.38). Blocking of programs shall occur when a program rating is received that meets the pre-determined user requirements. Digital television receivers shall be able to respond to changes in the content advisory rating system.
              (e) All television receivers as described in paragraph (a) of this section shall block programming as follows:
              (1) Channel Blocking. Channel Blocking should occur as soon as a program rating packet with the appropriate Content Advisory or MPAA rating level is received. Program blocking is described as a receiver performing all of the following:
              
              
                • Muting the program audio.
                • Rendering the video black or otherwise indecipherable.
                • Eliminating program-related captions.
              
              
              (2) Default State. The default state of a receiver (i.e., as provided to the consumer) should not block unrated programs. However, it is permissible to include features that allow the user to reprogram the receiver to block programs that are not rated.
              (3) Picture-In-Picture (PIP). If a receiver has the ability to decode program-related rating information for the Picture-In-Picture (PIP) video signal, then it should block the PIP channel in the same manner as the main channel. If the receiver does not have the ability to decode PIP program-related rating information, then it should block or otherwise disable the PIP if the viewer has enabled program blocking.
              (4) Selection of Ratings. Each television receiver, in accordance with user input, shall block programming based on the age based ratings, the content based ratings, or a combination of the two.
              (i) If the user chooses to block programming according to its age based rating level, the receiver must have the ability to automatically block programs with a more restrictive age based rating. For example, if all shows with an age-based rating of TV-PG have been selected for blocking, the user should be able to automatically block programs with the more restrictive ratings of TV-14 and TV-MA.
              (ii) If the user chooses to block programming according to a combination of age based and content based ratings the receiver must have the ability to automatically block programming with a more restrictive age rating but a similar content rating. For example, if all shows rated TV-PG-V have been selected for blocking, the user should be able to block automatically shows with the more restrictive ratings of TV-14-V and TV-MA-V.
              (iii) The user should have the capability of overriding the automatic blocking described in paragraphs (e)(4)(i) and (4)(ii) of this section.
              [63 FR 20133, Apr. 23, 1998, as amended at 68 FR 68546, Dec. 9, 2003; 69 FR 2849, Jan. 21, 2004; 69 FR 59534, Oct. 4, 2004; 73 FR 5682, Jan. 30, 2008; 74 FR 63079, Dec. 2, 2009; 77 FR 4913, Feb. 1, 2012]
            
            
              § 15.121
              Scanning receivers and frequency converters used with scanning receivers.
              (a) Except as provided in paragraph (c) of this section, scanning receivers and frequency converters designed or marketed for use with scanning receivers, shall:
              (1) Be incapable of operating (tuning), or readily being altered by the user to operate, within the frequency bands allocated to the Cellular Radiotelephone Service in part 22 of this chapter (cellular telephone bands). Scanning receivers capable of “readily being altered by the user” include, but are not limited to, those for which the ability to receive transmissions in the cellular telephone bands can be added by clipping the leads of, or installing, a simple component such as a diode, resistor or jumper wire; replacing a plug-in semiconductor chip; or programming a semiconductor chip using special access codes or an external device, such as a personal computer. Scanning receivers, and frequency converters designed for use with scanning receivers, also shall be incapable of converting digital cellular communication transmissions to analog voice audio.

              (2) Be designed so that the tuning, control and filtering circuitry is inaccessible. The design must be such that any attempts to modify the equipment to receive transmissions from the Cellular Radiotelephone Service likely will render the receiver inoperable.
              (b) Except as provided in paragraph (c) of this section, scanning receivers shall reject any signals from the Cellular Radiotelephone Service frequency bands that are 38 dB or lower based upon a 12 dB SINAD measurement, which is considered the threshold where a signal can be clearly discerned from any interference that may be present.
              (c) Scanning receivers and frequency converters designed or marketed for use with scanning receivers, are not subject to the requirements of paragraphs (a) and (b) of this section provided that they are manufactured exclusively for, and marketed exclusively to, entities described in 18 U.S.C. 2512(2), or are marketed exclusively as test equipment pursuant to § 15.3(dd).
              (d) Modification of a scanning receiver to receive transmissions from Cellular Radiotelephone Service frequency bands will be considered to constitute manufacture of such equipment. This includes any individual, individuals, entity or organization that modifies one or more scanners. Any modification to a scanning receiver to receive transmissions from the Cellular Radiotelephone Service frequency bands voids the certification of the scanning receiver, regardless of the date of manufacture of the original unit. In addition, the provisions of § 15.23 shall not be interpreted as permitting modification of a scanning receiver to receiver Cellular Radiotelephone Service transmissions.
              (e) Scanning receivers and frequency converters designed for use with scanning receivers shall not be assembled from kits or marketed in kit form unless they comply with the requirements in paragraph (a) through (c) of this section.
              (f) Scanning receivers shall have a label permanently affixed to the product, and this label shall be readily visible to the purchaser at the time of purchase. The label shall read as follows: WARNING: MODIFICATION OF THIS DEVICE TO RECEIVE CELLULAR RADIOTELEPHONE SERVICE SIGNALS IS PROHIBITED UNDER FCC RULES AND FEDERAL LAW.
              (1) “Permanently affixed” means that the label is etched, engraved, stamped, silkscreened, indelible printed or otherwise permanently marked on a permanently attached part of the equipment or on a nameplate of metal, plastic or other material fastened to the equipment by welding, riveting, or permanent adhesive. The label shall be designed to last the expected lifetime of the equipment in the environment in which the equipment may be operated and must not be readily detachable. The label shall not be a stick-on, paper label.
              (2) When the device is so small that it is not practicable to place the warning label on it, the information required by this paragraph shall be placed in a prominent location in the instruction manual or pamphlet supplied to the user and shall also be placed on the container in which the device is marketed. However, the FCC identifier must be displayed on the device.
              [64 FR 22561, Apr. 27, 1999, as amended at 66 FR 32582, June 15, 2001]
            
            
              § 15.122
              [Reserved]
            
            
              § 15.123
              Labeling of digital cable ready products.
              (a) The requirements of this section shall apply to unidirectional digital cable products. Unidirectional digital cable products are one-way devices that accept a Point of Deployment module (POD) and which include, but are not limited to televisions, set-top-boxes and recording devices connected to digital cable systems. Unidirectional digital cable products do not include interactive two-way digital television products.
              (b) A unidirectional digital cable product may not be labeled with or marketed using the term “digital cable ready,” or other terminology that describes the device as “cable ready” or “cable compatible,” or otherwise indicates that the device accepts a POD or conveys the impression that the device is compatible with digital cable service unless it implements at a minimum the following features:
              (1) Tunes NTSC analog channels transmitted in-the-clear.

              (2) Tunes digital channels that are transmitted in compliance with SCTE 40 2003 (formerly DVS 313): “Digital Cable Network Interface Standard” (incorporated by reference, see § 15.38), provided, however, that with respect to Table B.11 of that standard, the phase noise requirement shall be −86 dB/Hz including both in-the-clear channels and channels that are subject to conditional access.

              (3) Allows navigation of channels based on channel information (virtual channel map and source names) provided through the cable system in compliance with ANSI/SCTE 65 2002 (formerly DVS 234): “Service Information Delivered Out-of-Band for Digital Cable Television” (incorporated by reference, see § 15.38), and/or PSIP-enabled navigation (ANSI/SCTE 54 2003 (formerly DVS 241): “Digital Video Service Multiplex and Transport System Standard for Cable Television” (incorporated by reference, see § 15.38)).

              (4) Includes the POD-Host Interface specified in SCTE 28 2003 (formerly DVS 295): “Host-POD Interface Standard” (incorporated by reference, see § 15.38), and SCTE 41 2003 (formerly DVS 301): “POD Copy Protection System” (incorporated by reference, see § 15.38), or implementation of a more advanced POD-Host Interface based on successor standards. Support for Internet protocol flows is not required.

              (5) Responds to emergency alerts that are transmitted in compliance with ANSI/SCTE 54 2003 (formerly DVS 241): “Digital Video Service Multiplex and Transport System Standard for Cable Television” (incorporated by reference, see § 15.38).
              (6) In addition to the requirements of paragraphs (b)(1) through (5) of this section, a unidirectional digital cable television may not be labeled or marketed as digital cable ready or with other terminology as described in paragraph (b) of this section, unless it includes a DTV broadcast tuner as set forth in § 15.117(i) and employs at least one interface specified in paragraphs (b)(6)(i) and (ii) of this section:
              (i) For 480p grade unidirectional digital cable televisions, either a DVI/HDCP, HDMI/HDCP, or 480p Y,Pb,Pr interface.
              (ii) For 720p/1080i grade unidirectional digital cable televisions, either a DVI/HDCP or HDMI/HDCP interface.
              (c) Before a manufacturer's or importer's first unidirectional digital cable product may be labeled or marketed as digital cable ready or with other terminology as described in paragraph (b) of this section, the manufacturer or importer shall verify the device as follows:

              (1) The manufacturer or importer shall have a sample of its first model of a unidirectional digital cable product tested to show compliance with the procedures set forth in Uni-Dir-PICS-I01-030903: Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma (incorporated by reference, see § 15.38) at a qualified test facility. If the model fails to comply, the manufacturer or importer shall have any modifications to the product to correct failures of the procedures in Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 3, 2003 (incorporated by reference, see § 15.38) retested at a qualified test facility and the product must comply with Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 3, 2003 (incorporated by reference, see § 15.38) in accordance with the test procedures set forth in Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device, Acceptance Test Plan,” February 25, 2004 (incorporated by reference, see § 15.38) or with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) in accordance with the test procedures set forth in TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (incorporated by reference, see § 15.38) before the product or any related model may be labeled or marketed. If the manufacturer or importer's first unidirectional digital cable product is not a television, then that manufacturer or importer's first model of a unidirectional digital cable product which is a television shall be tested pursuant to this subsection as though it were the first unidirectional digital cable product. A qualified test facility may only require compliance with the procedures set forth in Uni-Dir-PICS-I01-030903: Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma, September 3, 2003 (incorporated by reference, see § 15.38). Compliance testing beyond those procedures shall be at the discretion of the manufacturer or importer.
              (2) A qualified test facility is a testing laboratory representing cable television system operators serving a majority of the cable television subscribers in the United States or an appropriately qualified independent laboratory with adequate equipment and competent personnel knowledgeable with respect to Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38); Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device, Acceptance Test Plan,” February 25, 2004 (incorporated by reference, see § 15.38); M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38); and TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (incorporated by reference, see § 15.38). For any independent testing laboratory to be qualified hereunder such laboratory must ensure that all its decisions are impartial and have a documented structure which safeguards impartiality of the operations of the testing laboratory. In addition, any independent testing laboratory qualified hereunder must not supply or design products of the type it tests, nor provide any other products or services that could compromise confidentiality, objectivity or impartiality of the testing laboratory's testing process and decisions.
              (3) Subsequent to the testing of its initial unidirectional digital cable product model, a manufacturer or importer is not required to have other models of unidirectional digital cable products tested at a qualified test facility for compliance with the procedures of Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38) unless the first model tested was not a television, in which event the first television shall be tested as provided in paragraph (c)(1) of this section. The manufacturer or importer shall ensure that all subsequent models of unidirectional digital cable products comply with the procedures in the Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38) and all other applicable rules and standards. The manufacturer or importer shall maintain records indicating such compliance in accordance with Supplier's Declaration of Conformity requirements in part 2, subpart J of this chapter. The manufacturer or importer shall further submit documentation demonstrating compliance with the procedures in the Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38) to the qualified test facility.
              (4) Unidirectional digital cable product models must be tested for compliance with Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 3, 2003 (incorporated by reference, see § 15.38) in accordance with Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device Acceptance Test Plan,” February 25, 2004, (incorporated by reference, see § 15.38) or an equivalent test procedure that produces identical pass/fail test results. In the event of any dispute over the applicable results under an equivalent test procedure, the results under Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device Acceptance Test Plan,” February 25, 2004 (incorporated by reference, see § 15.38) shall govern.
              (5) This paragraph applies to unidirectional digital cable product models which utilize Point-of-Deployment modules (PODs) in multi-stream mode (M-UDCPs).

              (i) The manufacturer or importer shall have a sample of its first model of a M-UDCP tested at a qualified test facility to show compliance with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) as specified in the procedures set forth in TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (both references incorporated by reference, see § 15.38). If the model fails to comply, the manufacturer or importer shall have retested, at a qualified test facility, a product that complies with Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38) in accordance with Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device Acceptance Test Plan,” February 25, 2004, (incorporated by reference, see § 15.38) or an equivalent test procedure that produces identical pass/fail test results before any product or related model may be labeled or marketed. If the manufacturer or importer's first M-UDCP is not a television, then that manufacturer or importer's first model of a M-UDCP which is a television shall be tested pursuant to this subsection as though it were the first M-UDCP.
              (ii) A qualified test facility is a testing laboratory representing cable television system operators serving a majority of the cable television subscribers in the United States or an appropriately qualified independent laboratory with adequate equipment and competent personnel knowledgeable with Uni-Dir-PICS-I01-030903: “Uni-Directional Receiving Device: Conformance Checklist: PICS Proforma,” September 03, 2003 (incorporated by reference, see § 15.38); Uni-Dir-ATP-I02-040225: “Uni-Directional Receiving Device, Acceptance Test Plan,” February 25, 2004 (incorporated by reference, see § 15.38); M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38); and TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (incorporated by reference, see § 15.38). For any independent testing laboratory to be qualified hereunder such laboratory must ensure that all its decisions are impartial and have a documented structure which safeguards impartiality of the operations of the testing laboratory. In addition, any independent testing laboratory qualified hereunder must not supply or design products of the type it tests, nor provide any other products or services that could compromise confidentiality, objectivity or impartiality of the testing laboratory's testing process and decisions.
              (iii) Subsequent to the successful testing of its initial M-UDCP, a manufacturer or importer is not required to have other M-UDCP models tested at a qualified test facility for compliance with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) unless the first model tested was not a television, in which event the first television shall be tested as provided in paragraph (c)(5)(i) of this section. The manufacturer or importer shall ensure that all subsequent models of M-UDCPs comply with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) and all other applicable rules and standards. The manufacturer or importer shall maintain records indicating such compliance in accordance with Supplier's Declaration of Conformity requirements in part 2, subpart J of this chapter. For each M-UDCP model, the manufacturer or importer shall further submit documentation demonstrating compliance with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) to the qualified test facility.

              (iv) M-UDCPs must be in compliance with M-UDCP-PICS-I04-080225, “Uni-Directional Cable Product Supporting M-Card: Multiple Profiles; Conformance Checklist: PICS,” February 25, 2008 (incorporated by reference, see § 15.38) in accordance with the procedures set forth in TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (incorporated by reference, see § 15.38) or an equivalent test procedure that produces identical pass/fail test results. In the event of any dispute over the applicable results under an equivalent test procedure, the results under TP-ATP-M-UDCP-I05-20080304, “Uni-Directional Digital Cable Products Supporting M-Card; M-UDCP Device Acceptance Test Plan,” March 4, 2008 (incorporated by reference, see § 15.38) shall govern.
              (d) Manufacturers and importers shall provide in appropriate post-sale material that describes the features and functionality of the product, such as the owner's guide, the following language: “This digital television is capable of receiving analog basic, digital basic and digital premium cable television programming by direct connection to a cable system providing such programming. A security card provided by your cable operator is required to view encrypted digital programming. Certain advanced and interactive digital cable services such as video-on-demand, a cable operator's enhanced program guide and data-enhanced television services may require the use of a set-top box. For more information call your local cable operator.”
              [68 FR 66733, Nov. 28, 2003, as amended at 76 FR 40277, July 8, 2011; 77 FR 4914, Feb. 1, 2012; 82 FR 50833, Nov. 2, 2017]
            
          
          
            Subpart C—Intentional Radiators
            
              § 15.201
              Equipment authorization requirement.
              (a) Intentional radiators operated as carrier current systems, devices operated under the provisions of §§ 15.211, 15.213, and 15.221, and devices operating below 490 kHz in which all emissions are at least 40 dB below the limits in § 15.209 are subject to Suppliers Declaration of Conformity pursuant to the procedures in subpart J of part 2 of this chapter prior to marketing.
              (b) Except as otherwise exempted in paragraph (c) of this section and in § 15.23, all intentional radiators operating under the provisions of this part shall be certified by the Telecommunication Certification Bodies pursuant to the procedures in subpart J of part 2 of this chapter prior to marketing.
              (c) For devices such as perimeter protection systems which, in accordance with § 15.31(d), are required to be measured at the installation site, each application for certification must be accompanied by a statement indicating that the system has been tested at three installations and found to comply at each installation. Until such time as certification is granted, a given installation of a system that was measured for the submission for certification will be considered to be in compliance with the provisions of this chapter, including the marketing regulations in subpart I of part 2 of this chapter, if tests at that installation show the system to be in compliance with the relevant technical requirements. Similarly, where measurements must be performed on site for equipment subject to Supplier's Declaration of Conformity, a given installation that has been found compliant with the applicable standards will be considered to be in compliance with the provisions of this chapter, including the marketing regulations in subpart I of part 2 of this chapter.
              (d) For perimeter protection systems operating in the frequency bands allocated to television broadcast stations operating under part 73 of this chapter, the holder of the grant of certification must test each installation prior to initiation of normal operation to verify compliance with the technical standards and must maintain a list of all installations and records of measurements. For perimeter protection systems operating outside of the frequency bands allocated to television broadcast stations, upon receipt of a grant of certification, further testing of the same or similar type of system or installation is not required.
              [54 FR 17714, Apr. 25, 1989, as amended at 68 FR 68546, Dec. 9, 2003; 82 FR 50834, Nov. 2, 2017]
            
            
              
              § 15.202
              Certified operating frequency range.
              Client devices that operate in a master/client network may be certified if they have the capability of operating outside permissible part 15 frequency bands, provided they operate on only permissible part 15 frequencies under the control of the master device with which they communicate. Master devices marketed within the United States must be limited to operation on permissible part 15 frequencies. Client devices that can also act as master devices must meet the requirements of a master device. For the purposes of this section, a master device is defined as a device operating in a mode in which it has the capability to transmit without receiving an enabling signal. In this mode it is able to select a channel and initiate a network by sending enabling signals to other devices. A network always has at least one device operating in master mode. A client device is defined as a device operating in a mode in which the transmissions of the device are under control of the master. A device in client mode is not able to initiate a network.
              [70 FR 23040, May 4, 2005]
            
            
              § 15.203
              Antenna requirement.
              An intentional radiator shall be designed to ensure that no antenna other than that furnished by the responsible party shall be used with the device. The use of a permanently attached antenna or of an antenna that uses a unique coupling to the intentional radiator shall be considered sufficient to comply with the provisions of this section. The manufacturer may design the unit so that a broken antenna can be replaced by the user, but the use of a standard antenna jack or electrical connector is prohibited. This requirement does not apply to carrier current devices or to devices operated under the provisions of §§ 15.211, 15.213, 15.217, 15.219, 15.221, or § 15.236. Further, this requirement does not apply to intentional radiators that must be professionally installed, such as perimeter protection systems and some field disturbance sensors, or to other intentional radiators which, in accordance with § 15.31(d), must be measured at the installation site. However, the installer shall be responsible for ensuring that the proper antenna is employed so that the limits in this part are not exceeded.
              [82 FR 41559, Sept. 1, 2017]
            
            
              § 15.204
              External radio frequency power amplifiers and antenna modifications.
              (a) Except as otherwise described in paragraphs (b) and (d) of this section, no person shall use, manufacture, sell or lease, offer for sale or lease (including advertising for sale or lease), or import, ship, or distribute for the purpose of selling or leasing, any external radio frequency power amplifier or amplifier kit intended for use with a part 15 intentional radiator.
              (b) A transmission system consisting of an intentional radiator, an external radio frequency power amplifier, and an antenna, may be authorized, marketed and used under this part. Except as described otherwise in this section, when a transmission system is authorized as a system, it must always be marketed as a complete system and must always be used in the configuration in which it was authorized.
              (c) An intentional radiator may be operated only with the antenna with which it is authorized. If an antenna is marketed with the intentional radiator, it shall be of a type which is authorized with the intentional radiator. An intentional radiator may be authorized with multiple antenna types. Exceptions to the following provisions, if any, are noted in the rule section under which the transmitter operates, e.g., § 15.255(b)(1)(ii) of this part.
              (1) The antenna type, as used in this paragraph, refers to antennas that have similar in-band and out-of-band radiation patterns.
              (2) Compliance testing shall be performed using the highest gain antenna for each type of antenna to be certified with the intentional radiator. During this testing, the intentional radiator shall be operated at its maximum available output power level.

              (3) Manufacturers shall supply a list of acceptable antenna types with the application for equipment authorization of the intentional radiator.
              
              (4) Any antenna that is of the same type and of equal or less directional gain as an antenna that is authorized with the intentional radiator may be marketed with, and used with, that intentional radiator. No retesting of this system configuration is required. The marketing or use of a system configuration that employs an antenna of a different type, or that operates at a higher gain, than the antenna authorized with the intentional radiator is not permitted unless the procedures specified in § 2.1043 of this chapter are followed.
              (d) Except as described in this paragraph, an external radio frequency power amplifier or amplifier kit shall be marketed only with the system configuration with which it was approved and not as a separate product.
              (1) An external radio frequency power amplifier may be marketed for individual sale provided it is intended for use in conjunction with a transmitter that operates in the 902-928 MHz, 2400-2483.5 MHz, and 5725-5850 MHz bands pursuant to § 15.247 of this part or a transmitter that operates in the 5.725-5.825 GHz band pursuant to § 15.407 of this part. The amplifier must be of a design such that it can only be connected as part of a system in which it has been previously authorized. (The use of a non-standard connector or a form of electronic system identification is acceptable.) The output power of such an amplifier must not exceed the maximum permitted output power of its associated transmitter.
              (2) The outside packaging and user manual for external radio frequency power amplifiers sold in accordance with paragraph (d)(1) of this section must include notification that the amplifier can be used only in a system which it has obtained authorization. Such a notice must identify the authorized system by FCC Identifier.
              [69 FR 54034, Sept. 7, 2004, as amended at 78 FR 59850, Sept. 30, 2013]
            
            
              § 15.205
              Restricted bands of operation.
              (a) Except as shown in paragraph (d) of this section, only spurious emissions are permitted in any of the frequency bands listed below:
              
                
                  MHz
                  MHz
                  MHz
                  GHz
                
                
                  0.090-0.110
                  16.42-16.423
                  399.9-410
                  4.5-5.15
                
                
                  
                    1 0.495-0.505
                  16.69475-16.69525
                  608-614
                  5.35-5.46
                
                
                  2.1735-2.1905
                  16.80425-16.80475
                  960-1240
                  7.25-7.75
                
                
                  4.125-4.128
                  25.5-25.67
                  1300-1427
                  8.025-8.5
                
                
                  4.17725-4.17775
                  37.5-38.25
                  1435-1626.5
                  9.0-9.2
                
                
                  4.20725-4.20775
                  73-74.6
                  1645.5-1646.5
                  9.3-9.5
                
                
                  6.215-6.218
                  74.8-75.2
                  1660-1710
                  10.6-12.7
                
                
                  6.26775-6.26825
                  108-121.94
                  1718.8-1722.2
                  13.25-13.4
                
                
                  6.31175-6.31225
                  123-138
                  2200-2300
                  14.47-14.5
                
                
                  8.291-8.294
                  149.9-150.05
                  2310-2390
                  15.35-16.2
                
                
                  8.362-8.366
                  156.52475-156.52525
                  2483.5-2500
                  17.7-21.4
                
                
                  8.37625-8.38675
                  156.7-156.9
                  2690-2900
                  22.01-23.12
                
                
                  8.41425-8.41475
                  162.0125-167.17
                  3260-3267
                  23.6-24.0
                
                
                  12.29-12.293
                  167.72-173.2
                  3332-3339
                  31.2-31.8
                
                
                  12.51975-12.52025
                  240-285
                  3345.8-3358
                  36.43-36.5
                
                
                  12.57675-12.57725
                  322-335.4
                  3600-4400
                  (2)
                
                
                  13.36-13.41
                
                
                  1 Until February 1, 1999, this restricted band shall be 0.490-0.510 MHz.
                
                  2 Above 38.6
              
              (b) Except as provided in paragraphs (d) and (e) of this section, the field strength of emissions appearing within these frequency bands shall not exceed the limits shown in § 15.209. At frequencies equal to or less than 1000 MHz, compliance with the limits in § 15.209 shall be demonstrated using measurement instrumentation employing a CISPR quasi-peak detector. Above 1000 MHz, compliance with the emission limits in § 15.209 shall be demonstrated based on the average value of the measured emissions. The provisions in § 15.35 apply to these measurements.

              (c) Except as provided in paragraphs (d) and (e) of this section, regardless of the field strength limits specified elsewhere in this subpart, the provisions of this section apply to emissions from any intentional radiator.
              
              (d) The following devices are exempt from the requirements of this section:
              (1) Swept frequency field disturbance sensors operating between 1.705 and 37 MHz provided their emissions only sweep through the bands listed in paragraph (a) of this section, the sweep is never stopped with the fundamental emission within the bands listed in paragraph (a) of this section, and the fundamental emission is outside of the bands listed in paragraph (a) of this section more than 99% of the time the device is actively transmitting, without compensation for duty cycle.
              (2) Transmitters used to detect buried electronic markers at 101.4 kHz which are employed by telephone companies.
              (3) Cable locating equipment operated pursuant to § 15.213.
              (4) Any equipment operated under the provisions of §§ 15.255 and 15.256 in the frequency band 75-85 GHz, § 15.257 in the 92-95 GHz band or § 15.258.
              (5) Biomedical telemetry devices operating under the provisions of § 15.242 of this part are not subject to the restricted band 608-614 MHz but are subject to compliance within the other restricted bands.
              (6) Transmitters operating under the provisions of subparts D or F of this part.
              (7) Devices operated pursuant to § 15.225 are exempt from complying with this section for the 13.36-13.41 MHz band only.
              (8) Devices operated in the 24.075-24.175 GHz band under § 15.245 are exempt from complying with the requirements of this section for the 48.15-48.35 GHz and 72.225-72.525 GHz bands only, and shall not exceed the limits specified in § 15.245(b).
              (9) Devices operated in the 24.0-24.25 GHz band under § 15.249 are exempt from complying with the requirements of this section for the 48.0-48.5 GHz and 72.0-72.75 GHz bands only, and shall not exceed the limits specified in § 15.249(a).
              (10) White space devices operating under subpart H of this part are exempt from complying with the requirements of this section for the 608-614 MHz band.
              (e) Harmonic emissions appearing in the restricted bands above 17.7 GHz from field disturbance sensors operating under the provisions of § 15.245 shall not exceed the limits specified in § 15.245(b).
              [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 46791, Nov. 7, 1990; 56 FR 6288, Feb. 15, 1991; 57 FR 13048, Apr. 15, 1992; 58 FR 33774, June 21, 1993; 60 FR 28068, May 30, 1995; 61 FR 14503, Apr. 2, 1996; 62 FR 4655, Jan. 31, 1997; 62 FR 58658, Oct. 30, 1997; 67 FR 34855, May 16, 2002; 68 FR 68546, Dec. 9, 2003; 69 FR 3265, Jan. 23, 2004; 69 FR 72031, Dec. 10, 2004; 79 FR 12678, Mar. 6, 2014; 80 FR 73069, Nov. 23, 2015; 84 FR 25691, June 4, 2019]
            
            
              § 15.207
              Conducted limits.
              (a) Except as shown in paragraphs (b) and (c) of this section, for an intentional radiator that is designed to be connected to the public utility (AC) power line, the radio frequency voltage that is conducted back onto the AC power line on any frequency or frequencies, within the band 150 kHz to 30 MHz, shall not exceed the limits in the following table, as measured using a 50 μH/50 ohms line impedance stabilization network (LISN). Compliance with the provisions of this paragraph shall be based on the measurement of the radio frequency voltage between each power line and ground at the power terminal. The lower limit applies at the boundary between the frequency ranges.
              
                
                  Frequency of emission (MHz)
                  Conducted limit (dBμV)
                  Quasi-peak
                  Average
                
                
                  0.15-0.5
                  66 to 56*
                  56 to 46*
                
                
                  0.5-5
                  56
                  46
                
                
                  5-30
                  60
                  50
                
                *Decreases with the logarithm of the frequency.
              
              (b) The limit shown in paragraph (a) of this section shall not apply to carrier current systems operating as intentional radiators on frequencies below 30 MHz. In lieu thereof, these carrier current systems shall be subject to the following standards:
              (1) For carrier current system containing their fundamental emission within the frequency band 535-1705 kHz and intended to be received using a standard AM broadcast receiver: no limit on conducted emissions.

              (2) For all other carrier current systems: 1000 μV within the frequency band 535-1705 kHz, as measured using a 50 μH/50 ohms LISN.
              
              (3) Carrier current systems operating below 30 MHz are also subject to the radiated emission limits in § 15.205, § 15.209, § 15.221, § 15.223, or § 15.227, as appropriate.
              (c) Measurements to demonstrate compliance with the conducted limits are not required for devices which only employ battery power for operation and which do not operate from the AC power lines or contain provisions for operation while connected to the AC power lines. Devices that include, or make provisions for, the use of battery chargers which permit operating while charging, AC adapters or battery eliminators or that connect to the AC power lines indirectly, obtainig their power through another device which is connected to the AC power lines, shall be tested to demonstrate compliance with the conducted limits.
              [54 FR 17714, Apr. 25, 1989, as amended at 56 FR 373, Jan. 4, 1991; 57 FR 33448, July 29, 1992; 58 FR 51249, Oct. 1, 1993; 67 FR 45671, July 10, 2002]
            
            
              § 15.209
              Radiated emission limits; general requirements.
              (a) Except as provided elsewhere in this subpart, the emissions from an intentional radiator shall not exceed the field strength levels specified in the following table:
              
                
                  Frequency (MHz)
                  Field strength (microvolts/meter)
                  Measurement distance (meters)
                
                
                  0.009-0.490
                  2400/F(kHz)
                  300
                
                
                  0.490-1.705
                  24000/F(kHz)
                  30
                
                
                  1.705-30.0
                  30
                  30
                
                
                  30-88
                  100 **
                  3
                
                
                  88-216
                  150 **
                  3
                
                
                  216-960
                  200 **
                  3
                
                
                  Above 960
                  500
                  3
                
                ** Except as provided in paragraph (g), fundamental emissions from intentional radiators operating under this section shall not be located in the frequency bands 54-72 MHz, 76-88 MHz, 174-216 MHz or 470-806 MHz. However, operation within these frequency bands is permItted under other sections of this part, e.g., §§ 15.231 and 15.241.
              
              (b) In the emission table above, the tighter limit applies at the band edges.
              (c) The level of any unwanted emissions from an intentional radiator operating under these general provisions shall not exceed the level of the fundamental emission. For intentional radiators which operate under the provisions of other sections within this part and which are required to reduce their unwanted emissions to the limits specified in this table, the limits in this table are based on the frequency of the unwanted emission and not the fundamental frequency. However, the level of any unwanted emissions shall not exceed the level of the fundamental frequency.
              (d) The emission limits shown in the above table are based on measurements employing a CISPR quasi-peak detector except for the frequency bands 9-90 kHz, 110-490 kHz and above 1000 MHz. Radiated emission limits in these three bands are based on measurements employing an average detector.
              (e) The provisions in §§ 15.31, 15.33, and 15.35 for measuring emissions at distances other than the distances specified in the above table, determining the frequency range over which radiated emissions are to be measured, and limiting peak emissions apply to all devices operated under this part.
              (f) In accordance with § 15.33(a), in some cases the emissions from an intentional radiator must be measured to beyond the tenth harmonic of the highest fundamental frequency designed to be emitted by the intentional radiator because of the incorporation of a digital device. If measurements above the tenth harmonic are so required, the radiated emissions above the tenth harmonic shall comply with the general radiated emission limits applicable to the incorporated digital device, as shown in § 15.109 and as based on the frequency of the emission being measured, or, except for emissions contained in the restricted frequency bands shown in § 15.205, the limit on spurious emissions specified for the intentional radiator, whichever is the higher limit. Emissions which must be measured above the tenth harmonic of the highest fundamental frequency designed to be emitted by the intentional radiator and which fall within the restricted bands shall comply with the general radiated emission limits in § 15.109 that are applicable to the incorporated digital device.

              (g) Perimeter protection systems may operate in the 54-72 MHz and 76-88 MHz bands under the provisions of this section. The use of such perimeter protection systems is limited to industrial, business and commercial applications.
              [54 FR 17714, Apr. 25, 1989; 54 FR 32339, Aug. 7, 1989; 55 FR 18340, May 2, 1990; 62 FR 58658, Oct. 30, 1997]
            
            
              § 15.211
              Tunnel radio systems.
              An intentional radiator utilized as part of a tunnel radio system may operate on any frequency provided it meets all of the following conditions:
              (a) Operation of a tunnel radio system (intentional radiator and all connecting wires) shall be contained solely within a tunnel, mine or other structure that provides attenuation to the radiated signal due to the presence of naturally surrounding earth and/or water.
              (b) Any intentional or unintentional radiator external to the tunnel, mine or other structure, as described in paragraph (a) of this section, shall be subject to the other applicable regulations contained within this part.
              (c) The total electromagnetic field from a tunnel radio system on any frequency or frequencies appearing outside of the tunnel, mine or other structure described in paragraph (a) of this section, shall not exceed the limits shown in § 15.209 when measured at the specified distance from the surrounding structure, including openings. Particular attention shall be paid to the emissions from any opening in the structure to the outside environment. When measurements are made from the openings, the distances shown in § 15.209 refer to the distance from the plane of reference which fits the entire perimeter of each above ground opening.
              (d) The conducted limits in § 15.207 apply to the radiofrequency voltage on the public utility power lines outside of the tunnel.
            
            
              § 15.212
              Modular transmitters.
              (a) Single modular transmitters consist of a completely self-contained radiofrequency transmitter device that is typically incorporated into another product, host or device. Split modular transmitters consist of two components: a radio front end with antenna (or radio devices) and a transmitter control element (or specific hardware on which the software that controls the radio operation resides). All single or split modular transmitters are approved with an antenna. All of the following requirements apply, except as provided in paragraph (b) of this section.
              (1) Single modular transmitters must meet the following requirements to obtain a modular transmitter approval.
              (i) The radio elements of the modular transmitter must have their own shielding. The physical crystal and tuning capacitors may be located external to the shielded radio elements.
              (ii) The modular transmitter must have buffered modulation/data inputs (if such inputs are provided) to ensure that the module will comply with part 15 requirements under conditions of excessive data rates or over-modulation.
              (iii) The modular transmitter must have its own power supply regulation.
              (iv) The modular transmitter must comply with the antenna and transmission system requirements of §§ 15.203, 15.204(b) and 15.204(c). The antenna must either be permanently attached or employ a “unique” antenna coupler (at all connections between the module and the antenna, including the cable). The “professional installation” provision of § 15.203 is not applicable to modules but can apply to limited modular approvals under paragraph (b) of this section.

              (v) The modular transmitter must be tested in a stand-alone configuration, i.e., the module must not be inside another device during testing for compliance with part 15 requirements. Unless the transmitter module will be battery powered, it must comply with the AC line conducted requirements found in § 15.207. AC or DC power lines and data input/output lines connected to the module must not contain ferrites, unless they will be marketed with the module (see § 15.27(a)). The length of these lines shall be the length typical of actual use or, if that length is unknown, at least 10 centimeters to insure that there is no coupling between the case of the module and supporting equipment. Any accessories, peripherals, or support equipment connected to the module during testing shall be unmodified and commercially available (see § 15.31(i)).
              (vi) The modular transmitter must be equipped with either a permanently affixed label or must be capable of electronically displaying its FCC identification number.
              (A) If using a permanently affixed label, the modular transmitter must be labeled with its own FCC identification number, and, if the FCC identification number is not visible when the module is installed inside another device, then the outside of the device into which the module is installed must also display a label referring to the enclosed module. This exterior label can use wording such as the following: “Contains Transmitter Module FCC ID: XYZMODEL1” or “Contains FCC ID: XYZMODEL1.” Any similar wording that expresses the same meaning may be used. The Grantee may either provide such a label, an example of which must be included in the application for equipment authorization, or, must provide adequate instructions along with the module which explain this requirement. In the latter case, a copy of these instructions must be included in the application for equipment authorization.
              (B) If the modular transmitter uses an electronic display of the FCC identification number, the information must be readily accessible and visible on the modular transmitter or on the device in which it is installed. If the module is installed inside another device, then the outside of the device into which the module is installed must display a label referring to the enclosed module. This exterior label can use wording such as the following: “Contains FCC certified transmitter module(s).” Any similar wording that expresses the same meaning may be used. The user manual must include instructions on how to access the electronic display. A copy of these instructions must be included in the application for equipment authorization.
              (vii) The modular transmitter must comply with any specific rules or operating requirements that ordinarily apply to a complete transmitter and the manufacturer must provide adequate instructions along with the module to explain any such requirements. A copy of these instructions must be included in the application for equipment authorization.
              (viii) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of modular transmitters under this section must contain a statement confirming compliance with these requirements. The modular transmitter must comply with any applicable RF exposure requirements in its final configuration. Technical information showing the basis for this statement must be submitted to the Commission upon request.
              (2) Split modular transmitters must meet the requirements in paragraph (a)(1) of this section, excluding paragraphs (a)(1)(i) and (a)(1)(v), and the following additional requirements to obtain a modular transmitter approval.
              (i) Only the radio front end must be shielded. The physical crystal and tuning capacitors may be located external to the shielded radio elements. The interface between the split sections of the modular system must be digital with a minimum signaling amplitude of 150 mV peak-to-peak.
              (ii) Control information and other data may be exchanged between the transmitter control elements and radio front end.
              (iii) The sections of a split modular transmitter must be tested installed in a host device(s) similar to that which is representative of the platform(s) intended for use.
              (iv) Manufacturers must ensure that only transmitter control elements and radio front end components that have been approved together are capable of operating together. The transmitter module must not operate unless it has verified that the installed transmitter control elements and radio front end have been authorized together. Manufacturers may use means including, but not limited to, coding in hardware and electronic signatures in software to meet these requirements, and must describe the methods in their application for equipment authorization.

              (b) A limited modular approval may be granted for single or split modular transmitters that do not comply with all of the above requirements, e.g., shielding, minimum signaling amplitude, buffered modulation/data inputs, or power supply regulation, if the manufacturer can demonstrate by alternative means in the application for equipment authorization that the modular transmitter meets all the applicable part 15 requirements under the operating conditions in which the transmitter will be used. Limited modular approval also may be granted in those instances where compliance with RF exposure rules is demonstrated only for particular product configurations. The applicant for certification must state how control of the end product into which the module will be installed will be maintained such that full compliance of the end product is always ensured.
              [72 FR 28893, May 23, 2007, as amended at 85 FR 18149, Apr. 1, 2020]
            
            
              § 15.213
              Cable locating equipment.
              An intentional radiator used as cable locating equipment, as defined in § 15.3(d), may be operated on any frequency within the band 9-490 kHz, subject to the following limits: Within the frequency band 9 kHz, up to, but not including, 45 kHz, the peak output power from the cable locating equipment shall not exceed 10 watts; and, within the frequency band 45 kHz to 490 kHz, the peak output power from the cable locating equipment shall not exceed one watt. If provisions are made for connection of the cable locating equipment to the AC power lines, the conducted limits in § 15.207 also apply to this equipment.
            
            
              § 15.214
              Cordless telephones.
              (a) For equipment authorization, a single application form, FCC Form 731, may be filed for a cordless telephone system, provided the application clearly identifies and provides data for all parts of the system to show compliance with the applicable technical requirements. When a single application form is submitted, both the base station and the portable handset must carry the same FCC identifier. The application shall include a fee for certification of each type of transmitter and for certification, if appropriate, for each type of receiver included in the system.
              (b) A cordless telephone that is intended to be connected to the public switched telephone network shall also comply with the applicable regulations in part 68 of this chapter. A separate procedure for approval under part 68 is required for such terminal equipment.
              (c) The label required under subpart A of this part shall also contain the following statement: “Privacy of communications may not be ensured when using this phone.”
              (d) Cordless telephones shall incorporate circuitry which makes use of a digital security code to provide protection against unintentional access to the public switched telephone network by the base unit and unintentional ringing by the handset. These functions shall operate such that each access of the telephone network or ringing of the handset is preceded by the transmission of a code word. Access to the telephone network shall occur only if the code transmitted by the handset matches code set in the base unit. Similarly, ringing of the handset shall occur only if the code transmitted by the base unit matches the code set in the handset. The security code required by this section may also be employed to perform other communications functions, such as providing telephone billing information. This security code system is to operate in accordance with the following provisions.
              (1) There must be provision for at least 256 possible discrete digital codes. Factory-set codes must be continuously varied over at least 256 possible codes as each telephone is manufactured. The codes may be varied either randomly, sequentially, or using another systematic procedure.
              (2) Manufacturers must use one of the following approaches for facilitating variation in the geographic distribution of individual security codes:

              (i) Provide a means for the user to readily select from among at least 256 possible discrete digital codes. The cordless telephone shall be either in a non-operable mode after manufacture until the user selects a security code or the manufacturer must continuously vary the initial security code as each telephone is produced.
              
              (ii) Provide a fixed code that is continuously varied among at least 256 discrete digital codes as each telephone is manufactured.
              (iii) Provide a means for the cordless telephone to automatically select a different code from among at least 256 possible discrete digital codes each time it is activated.
              (iv) It is permissible to provide combinations of fixed, automatic, and user-selectable coding provided the above criteria are met.
              (3) A statement of the means and procedures used to achieve the required protection shall be provided in any application for equipment authorization of a cordless telephone.
              [56 FR 3785, Jan. 31, 1991, as amended at 63 FR 36603, July 7, 1998; 66 FR 7580, Jan. 24, 2001]
            
            
              Radiated Emission Limits, Additional Provisions
              
                § 15.215
                Additional provisions to the general radiated emission limitations.
                (a) The regulations in §§ 15.217 through 15.257 provide alternatives to the general radiated emission limits for intentional radiators operating in specified frequency bands. Unless otherwise stated, there are no restrictions as to the types of operation permitted under these sections.
                (b) In most cases, unwanted emissions outside of the frequency bands shown in these alternative provisions must be attenuated to the emission limits shown in § 15.209. In no case shall the level of the unwanted emissions from an intentional radiator operating under these additional provisions exceed the field strength of the fundamental emission.
                (c) Intentional radiators operating under the alternative provisions to the general emission limits, as contained in §§ 15.217 through 15.257 and in subpart E of this part, must be designed to ensure that the 20 dB bandwidth of the emission, or whatever bandwidth may otherwise be specified in the specific rule section under which the equipment operates, is contained within the frequency band designated in the rule section under which the equipment is operated. In the case of intentional radiators operating under the provisions of subpart E, the emission bandwidth may span across multiple contiguous frequency bands identified in that subpart. The requirement to contain the designated bandwidth of the emission within the specified frequency band includes the effects from frequency sweeping, frequency hopping and other modulation techniques that may be employed as well as the frequency stability of the transmitter over expected variations in temperature and supply voltage. If a frequency stability is not specified in the regulations, it is recommended that the fundamental emission be kept within at least the central 80% of the permitted band in order to minimize the possibility of out-of-band operation.
                [54 FR 17714, Apr. 25, 1989, as amended at 62 FR 45333, Aug. 27, 1997; 67 FR 34855, May 16, 2002; 69 FR 3265, Jan. 23, 2004; 70 FR 6774, Feb. 9, 2005; 79 FR 24578, May 1, 2014]
              
              
                § 15.216
                [Reserved]
              
              
                § 15.217
                Operation in the band 160-190 kHz.
                (a) The total input power to the final radio frequency stage (exclusive of filament or heater power) shall not exceed one watt.
                (b) The total length of the transmission line, antenna, and ground lead (if used) shall not exceed 15 meters.
                (c) All emissions below 160 kHz or above 190 kHz shall be attenuated at least 20 dB below the level of the unmodulated carrier. Determination of compliance with the 20 dB attenuation specification may be based on measurements at the intentional radiator's antenna output terminal unless the intentional radiator uses a permanently attached antenna, in which case compliance shall be demonstrated by measuring the radiated emissions.
              
              
                § 15.219
                Operation in the band 510-1705 kHz.
                (a) The total input power to the final radio frequency stage (exclusive of filament or heater power) shall not exceed 100 milliwatts.

                (b) The total length of the transmission line, antenna and ground lead (if used) shall not exceed 3 meters.
                
                (c) All emissions below 510 kHz or above 1705 kHz shall be attenuated at least 20 dB below the level of the unmodulated carrier. Determination of compliance with the 20 dB attenuation specification may be based on measurements at the intentional radiator's antenna output terminal unless the intentional radiator uses a permanently attached antenna, in which case compliance shall be deomonstrated by measuring the radiated emissions.
              
              
                § 15.221
                Operation in the band 525-1705 kHz.
                (a) Carrier current systems and transmitters employing a leaky coaxial cable as the radiating antenna may operate in the band 525-1705 kHz provided the field strength levels of the radiated emissions do not exceed 15 uV/m, as measured at a distance of 47,715/(frequency in kHz) meters (equivalent to Lambda/2Pi) from the electric power line or the coaxial cable, respectively. The field strength levels of emissions outside this band shall not exceed the general radiated emission limits in § 15.209.
                (b) As an alternative to the provisions in paragraph (a) of this section, intentional radiators used for the operation of an AM broadcast station on a college or university campus or on the campus of any other education institution may comply with the following:
                (1) On the campus, the field strength of emissions appearing outside of this frequency band shall not exceed the general radiated emission limits shown in § 15.209 as measured from the radiating source. There is no limit on the field strength of emissions appearing within this frequency band, except that the provisions of § 15.5 continue to comply.
                (2) At the perimeter of the campus, the field strength of any emissions, including those within the frequency band 525-1705 kHz, shall not exceed the general radiated emission in § 15.209.
                (3) The conducted limits specified in § 15.207 apply to the radio frequency voltage on the public utility power lines outside of the campus. Due to the large number of radio frequency devices which may be used on the campus, contributing to the conducted emissions, as an alternative to measuring conducted emissions outside of the campus, it is acceptable to demonstrate compliance with this provision by measuring each individual intentional radiator employed in the system at the point where it connects to the AC power lines.
                (c) A grant of equipment authorization is not required for intentional radiators operated under the provisions of this section. In lieu thereof, the intentional radiator shall be verified for compliance with the regulations in accordance with subpart J of part 2 of this chapter. This data shall be kept on file at the location of the studio, office or control room associated with the transmitting equipment. In some cases, this may correspond to the location of the transmitting equipment.
                (d) For the band 535-1705 kHz, the frequency of operation shall be chosen such that operation is not within the protected field strength contours of licensed AM stations.
                [56 FR 373, Jan. 4, 1991]
              
              
                § 15.223
                Operation in the band 1.705-10 MHz.
                (a) The field strength of any emission within the band 1.705-10.0 MHz shall not exceed 100 microvolts/meter at a distance of 30 meters. However, if the bandwidth of the emission is less than 10% of the center frequency, the field strength shall not exceed 15 microvolts/meter or (the bandwidth of the device in kHz) divided by (the center frequency of the device in MHz) microvolts/meter at a distance of 30 meters, whichever is the higher level. For the purposes of this section, bandwidth is determined at the points 6 dB down from the modulated carrier. The emission limits in this paragraph are based on measurement instrumentation employing an average detector. The provisions in § 15.35(b) for limiting peak emissions apply.
                (b) The field strength of emissions outside of the band 1.705-10.0 MHz shall not exceed the general radiated emission limits in § 15.209.
              
              
                § 15.225
                Operation within the band 13.110-14.010 MHz.

                (a) The field strength of any emissions within the band 13.553-13.567 MHz shall not exceed 15,848 microvolts/meter at 30 meters.
                (b) Within the bands 13.410-13.553 MHz and 13.567-13.710 MHz, the field strength of any emissions shall not exceed 334 microvolts/meter at 30 meters.
                (c) Within the bands 13.110-13.410 MHz and 13.710-14.010 MHz the field strength of any emissions shall not exceed 106 microvolts/meter at 30 meters.
                (d) The field strength of any emissions appearing outside of the 13.110-14.010 MHz band shall not exceed the general radiated emission limits in § 15.209.
                (e) The frequency tolerance of the carrier signal shall be maintained within ±0.01% of the operating frequency over a temperature variation of −20 degrees to + 50 degrees C at normal supply voltage, and for a variation in the primary supply voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. For battery operated equipment, the equipment tests shall be performed using a new battery.
                (f) In the case of radio frequency powered tags designed to operate with a device authorized under this section, the tag may be approved with the device or be considered as a separate device subject to its own authorization. Powered tags approved with a device under a single application shall be labeled with the same identification number as the device.
                [68 FR 68546, Dec. 9, 2003]
              
              
                § 15.227
                Operation within the band 26.96-27.28 MHz.
                (a) The field strength of any emission within this band shall not exceed 10,000 microvolts/meter at 3 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                (b) The field strength of any emissions which appear outside of this band shall not exceed the general radiated emission limits in § 15.209.
              
              
                § 15.229
                Operation within the band 40.66-40.70 MHz.
                (a) Unless operating pursuant to the provisions in § 15.231, the field strength of any emissions within this band shall not exceed 1,000 microvolts/meter at 3 meters.
                (b) As an alternative to the limit in paragraph (a) of this section, perimeter protection systems may demonstrate compliance with the following: the field strength of any emissions within this band shall not exceed 500 microvolts/meter at 3 meters, as determined using measurement instrumentations employing an average detector. The provisions in § 15.35 for limiting peak emissions apply where compliance of these devices is demonstrated under this alternative emission limit.
                (c) The field strength of any emissions appearing outside of this band shall not exceed the general radiated emission limits in § 15.209.
                (d) The frequency tolerance of the carrier signal shall be maintained within ±0.01% of the operating frequency over a temperature variation of −20 degrees to + 50 degrees C at normal supply voltage, and for a variation in the primary supply voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. For battery operated equipment, the equipment tests shall be performed using a new battery.
                [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 33910, Aug. 20, 1990]
              
              
                § 15.231
                Periodic operation in the band 40.66-40.70 MHz and above 70 MHz.
                (a) The provisions of this section are restricted to periodic operation within the band 40.66-40.70 MHz and above 70 MHz. Except as shown in paragraph (e) of this section, the intentional radiator is restricted to the transmission of a control signal such as those used with alarm systems, door openers, remote switches, etc. Continuous transmissions, voice, video and the radio control of toys are not permitted. Data is permitted to be sent with a control signal. The following conditions shall be met to comply with the provisions for this periodic operation:
                (1) A manually operated transmitter shall employ a switch that will automatically deactivate the transmitter within not more than 5 seconds of being released.

                (2) A transmitter activated automatically shall cease transmission within 5 seconds after activation.
                
                (3) Periodic transmissions at regular predetermined intervals are not permitted. However, polling or supervision transmissions, including data, to determine system integrity of transmitters used in security or safety applications are allowed if the total duration of transmissions does not exceed more than two seconds per hour for each transmitter. There is no limit on the number of individual transmissions, provided the total transmission time does not exceed two seconds per hour.
                (4) Intentional radiators which are employed for radio control purposes during emergencies involving fire, security, and safety of life, when activated to signal an alarm, may operate during the pendency of the alarm condition
                (5) Transmission of set-up information for security systems may exceed the transmission duration limits in paragraphs (a)(1) and (a)(2) of this section, provided such transmissions are under the control of a professional installer and do not exceed ten seconds after a manually operated switch is released or a transmitter is activated automatically. Such set-up information may include data.
                (b) In addition to the provisions of § 15.205, the field strength of emissions from intentional radiators operated under this section shall not exceed the following:
                
                  
                    Fundamental frequency (MHz)
                    Field strength of fundamental (microvolts/meter)
                    Field strength of spurious emissions (microvolts/meter)
                  
                  
                    40.66-40.70
                    2,250
                    225
                  
                  
                    70-130
                    1,250
                    125
                  
                  
                    130-174
                    
                      1 1,250 to 3,750
                    
                      1 125 to 375
                  
                  
                    174-260
                    3,750
                    375
                  
                  
                    260-470
                    
                      1 3,750 to 12,500
                    
                      1 375 to 1,250
                  
                  
                    Above 470
                    12,500
                    1,250
                  
                  
                    1 Linear interpolations.
                
                (1) The above field strength limits are specified at a distance of 3 meters. The tighter limits apply at the band edges.
                (2) Intentional radiators operating under the provisions of this section shall demonstrate compliance with the limits on the field strength of emissions, as shown in the above table, based on the average value of the measured emissions. As an alternative, compliance with the limits in the above table may be based on the use of measurement instrumentation with a CISPR quasi-peak detector. The specific method of measurement employed shall be specified in the application for equipment authorization. If average emission measurements are employed, the provisions in § 15.35 for averaging pulsed emissions and for limiting peak emissions apply. Further, compliance with the provisions of § 15.205 shall be demonstrated using the measurement instrumentation specified in that section.
                (3) The limits on the field strength of the spurious emissions in the above table are based on the fundamental frequency of the intentional radiator. Spurious emissions shall be attenuated to the average (or, alternatively, CISPR quasi-peak) limits shown in this table or to the general limits shown in § 15.209, whichever limit permits a higher field strength.
                (c) The bandwidth of the emission shall be no wider than 0.25% of the center frequency for devices operating above 70 MHz and below 900 MHz. For devices operating above 900 MHz, the emission shall be no wider than 0.5% of the center frequency. Bandwidth is determined at the points 20 dB down from the modulated carrier.
                (d) For devices operating within the frequency band 40.66-40.70 MHz, the bandwidth of the emission shall be confined within the band edges and the frequency tolerance of the carrier shall be ±0.01%. This frequency tolerance shall be maintained for a temperature variation of −20 degrees to + 50 degrees C at normal supply voltage, and for a variation in the primary supply voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. For battery operated equipment, the equipment tests shall be performed using a new battery.

                (e) Intentional radiators may operate at a periodic rate exceeding that specified in paragraph (a) of this section and may be employed for any type of operation, including operation prohibited in paragraph (a) of this section, provided the intentional radiator complies with the provisions of paragraphs (b) through (d) of this section, except the field strength table in paragraph (b) of this section is replaced by the following:
                
                  
                    Fundamental frequency (MHz)
                    Field strength of fundamental (microvolts/meter)
                    Field strength of spurious emission (microvolts/meter)
                  
                  
                    40.66-40.70
                    1,000
                    100
                  
                  
                    70-130
                    500
                    50
                  
                  
                    130-174
                    500 to 1,500 1
                    
                    50 to 150 1
                    
                  
                  
                    174-260
                    1,500
                    150
                  
                  
                    260-470
                    1,500 to 5,000 1
                    
                    150 to 500 1
                    
                  
                  
                    Above 470
                    5,000
                    500
                  
                  
                    1 Linear interpolations.
                
                In addition, devices operated under the provisions of this paragraph shall be provided with a means for automatically limiting operation so that the duration of each transmission shall not be greater than one second and the silent period between transmissions shall be at least 30 times the duration of the transmission but in no case less than 10 seconds.
                [54 FR 17714, Apr. 25, 1989; 54 FR 32340, Aug. 7, 1989, as amended at 68 FR 68546, Dec. 9, 2003; 69 FR 71383, Dec. 9, 2004]
              
              
                § 15.233
                Operation within the bands 43.71-44.49 MHz, 46.60-46.98 MHz, 48.75-49.51 MHz and 49.66-50.0 MHz.
                (a) The provisions shown in this section are restricted to cordless telephones.
                (b) An intentional radiator used as part of a cordless telephone system shall operate centered on one or more of the following frequency pairs, subject to the following conditions:
                (1) Frequencies shall be paired as shown below, except that channel pairing for channels one through fifteen may be accomplished by pairing any of the fifteen base transmitter frequencies with any of the fifteen handset transmitter frequencies.
                (2) Cordless telephones operating on channels one through fifteen must:
                (i) Incorporate an automatic channel selection mechanism that will prevent establishment of a link on any occupied frequency; and
                (ii) The box or an instruction manual which is included within the box which the individual cordless telephone is to be marketed shall contain information indicating that some cordless telephones operate at frequencies that may cause interference to nearby TVs and VCRs; to minimize or prevent such interference, the base of the cordless telephone should not be placed near or on top of a TV or VCR; and, if interference is experienced, moving the cordless telephone farther away from the TV or VCR will often reduce or eliminate the interference. A statement describing the means and procedures used to achieve automatic channel selection shall be provided in any application for equipment authorization of a cordless telephone operating on channels one through fifteen.
                
                  
                    Channel
                    Base transmitter (MHz)
                    Handset transmitter (MHz)
                  
                  
                    1
                    43.720
                    48.760
                  
                  
                    2
                    43.740
                    48.840
                  
                  
                    3
                    43.820
                    48.860
                  
                  
                    4
                    43.840
                    48.920
                  
                  
                    5
                    43.920
                    49.020
                  
                  
                    6
                    43.960
                    49.080
                  
                  
                    7
                    44.120
                    49.100
                  
                  
                    8
                    44.160
                    49.160
                  
                  
                    9
                    44.180
                    49.200
                  
                  
                    10
                    44.200
                    49.240
                  
                  
                    11
                    44.320
                    49.280
                  
                  
                    12
                    44.360
                    49.360
                  
                  
                    13
                    44.400
                    49.400
                  
                  
                    14
                    44.460
                    49.460
                  
                  
                    15
                    44.480
                    49.500
                  
                  
                    16
                    46.610
                    49.670
                  
                  
                    17
                    46.630
                    49.845
                  
                  
                    18
                    46.670
                    49.860
                  
                  
                    19
                    46.710
                    49.770
                  
                  
                    20
                    46.730
                    49.875
                  
                  
                    21
                    46.770
                    49.830
                  
                  
                    22
                    46.830
                    49.890
                  
                  
                    23
                    46.870
                    49.930
                  
                  
                    24
                    46.930
                    49.990
                  
                  
                    25
                    46.970
                    49.970
                  
                
                (c) The field strength of the fundamental emission shall not exceed 10,000 microvolts/meter at 3 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.

                (d) The fundamental emission shall be confined within a 20 kHz band and shall be centered on a carrier frequency shown above, as adjusted by the frequency tolerance of the transmitter at the time testing is performed. Modulation products outside of this 20 kHz band shall be attenuated at least 26 dB below the level of the unmodulated carrier or to the general limits in § 15.209, whichever permits the higher emission levels. Emissions on any frequency more than 20 kHz removed from the center frequency shall consist solely of unwanted emissions and shall not exceed the general radiated emission limits in § 15.209. Tests to determine compliance with these requirements shall be performed using an appropriate input signal as prescribed in § 2.989 of this chapter.
                (e) All emissions exceeding 20 microvolts/meter at 3 meters are to be reported in the application for certification.
                (f) If the device provides for the connection of external accessories, including external electrical input signals, the device must be tested with the accessories attached. The emission tests shall be performed with the device and accessories configured in a manner which tends to produce the maximum level of emissions within the range of variations that can be expected under normal operating conditions.
                (g) The frequency tolerance of the carrier signal shall be maintained within ±0.01% of the operating frequency. The tolerance shall be maintained for a temperature variation of −20 degrees C to + 50 degrees C at normal supply voltage, and for variation in the primary voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. For battery operated equipment, the equipment tests shall be performed using a new battery.

                (h) For cordless telephones that do not comply with § 15.214(d) of this part, the box or other package in which the individual cordless telephone is to be marketed shall carry a statement in a prominent location, visible to the buyer before purchase, which reads as follows:
                
                
                  
                    Notice: The base units of some cordless telephones may respond to other nearby units or to radio noise resulting in telephone calls being dialed through this unit without your knowledge and possibly calls being misbilled. In order to protect against such occurrences, this cordless telephone is provided with the following features: (to be completed by the responsible party).
                
                
                An application for certification of a cordless telephone shall specify the complete text of the statement that will be carried on the package and indicate where, specifically, it will be located on the carton.
                [54 FR 17714, Apr. 25, 1989; 54 FR 32340, Aug. 7, 1989, as amended at 56 FR 3785, Jan. 31, 1991; 56 FR 5659, Feb. 12, 1991; 60 FR 21985, May 4, 1995]
              
              
                § 15.235
                Operation within the band 49.82-49.90 MHz.
                (a) The field strength of any emission within this band shall not exceed 10,000 microvolts/meter at 3 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                (b) The field strength of any emissions appearing between the band edges and up to 10 kHz above and below the band edges shall be attenuated at least 26 dB below the level of the unmodulated carrier or to the general limits in § 15.209, whichever permits the higher emission levels. The field strength of any emissions removed by more than 10 kHz from the band edges shall not exceed the general radiated emission limits in § 15.209. All signals exceeding 20 microvolts/meter at 3 meters shall be reported in the application for certification.
                (c) For a home-built intentional radiator, as defined in § 15.23(a), operating within the band 49.82-49.90 MHz, the following standards may be employed:
                (1) The RF carrier and modulation products shall be maintained within the band 49.82-49.90 MHz.
                (2) The total input power to the device measured at the battery or the power line terminals shall not exceed 100 milliwatts under any condition of modulation.
                (3) The antenna shall be a single element, one meter or less in length, permanently mounted on the enclosure containing the device.
                (4) Emissions outside of this band shall be attenuated at least 20 dB below the level of the unmodulated carrier.
                (5) The regulations contained in § 15.23 of this part apply to intentional radiators constructed under the provisions of this paragraph.
                (d) Cordless telephones are not permitted to operate under the provisions of this section.
              
              
                
                § 15.236
                Operation of wireless microphones in the bands 54-72 MHz, 76-88 MHz, 174-216 MHz, 470-608 MHz and 614-698 MHz.
                (a) Definitions. The following definitions apply in this section.
                (1) Wireless Microphone. An intentional radiator that converts sound into electrical audio signals that are transmitted using radio signals to a receiver which converts the radio signals back into audio signals that are sent through a sound recording or amplifying system. Wireless microphones may be used for cue and control communications and synchronization of TV camera signals as defined in § 74.801 of this chapter. Wireless microphones do not include auditory assistance devices as defined in § 15.3(a) of this part.
                (2) 600 MHz duplex gap. An 11 megahertz guard band at 652-663 MHz that separates part 27 600 MHz service uplink and downlink frequencies.
                (3) 600 MHz guard band. Designated frequency band at 614-617 MHz that prevents interference between licensed services in the 600 MHz service band and channel 37.
                (4) 600 MHz service band. Frequencies in the 617-652 MHz and 663-698 MHz bands that are reallocated and reassigned for 600 MHz band services under part 27.
                
                
                  Note to paragraphs (a)(2), (3) and (4):
                  The specific frequencies will be determined in light of further proceedings pursuant to GN Docket No. 12-268 and the rules will be updated accordingly pursuant to a future public notice.
                
                
                (5) Spectrum Act. Title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96).
                (b) Operation under this section is limited to wireless microphones as defined in this section.
                (c) Operation is permitted in the following frequency bands.
                (1) Channels allocated and assigned for the broadcast television service.
                (2) Frequencies in the 600 MHz service band on which a 600 MHz service licensee has not commenced operations, as defined in § 27.4 of this chapter. Operation on these frequencies must cease no later than the end of the post-auction transition period, as defined in § 27.4 of this chapter. Operation must cease immediately if harmful interference occurs to a 600 MHz service licensee.
                (3) The 657-663 MHz segment of the 600 MHz duplex gap.
                (4) [Reserved]
                (5) The 614-616 MHz segment of the 600 MHz guard band.
                (6) Prior to operation in the frequencies identified in paragraphs (c)(2) through (5) of this section, wireless microphone users shall rely on the white space databases in part 15, Subpart H to determine that their intended operating frequencies are available for unlicensed wireless microphone operation at the location where they will be used. Wireless microphone users must register with and check a white space database to determine available channels prior to beginning operation at a given location. A user must re-check the database for available channels if it moves to another location.
                (d) The maximum radiated power shall not exceed the following values:
                (1) In the bands allocated and assigned for broadcast television and in the 600 MHz service band: 50 mW EIRP
                (2) In the 600 MHz guard band and the 600 MHz duplex gap: 20 mW EIRP.
                (e) Operation is limited to locations separated from licensed services by the following distances.
                (1) Four kilometers outside the following protected service contours of co-channel TV stations.
                
                  
                    Type of station
                    Protected contour
                    Channel
                    Contour(dBu)
                    
                    Propagation curve
                  
                  
                    Analog: Class A TV, LPTV, translator and booster
                    Low VHF (2-6)
                    47
                    F(50,50)
                  
                  
                     
                    High VHF (7-13)
                    56
                    F(50,50)
                  
                  
                     
                    UHF (14-51)
                    64
                    F(50,50)
                  
                  
                    Digital: Full service TV, Class A TV, LPTV, translator and booster
                    Low VHF (2-6)
                    28
                    F(50,90)
                  
                  
                     
                    High VHF (7-13)
                    36
                    F(50,90)
                  
                  
                     
                    UHF (14-51)
                    41
                    F(50,90)
                  
                
                
                (2) The following distances outside of the area where a 600 MHz service licensee has commenced operations, as defined in § 27.4 of this chapter.
                
                  
                    Type of station
                    Separation distance in kilometers
                    Co-channel
                    
                    Adjacentchannel
                    
                  
                  
                    Base
                    7
                    0.2
                  
                  
                    Mobile
                    35
                    31
                  
                
                (f) The operating frequency within a permissible band of operation as defined in paragraph (c) must comply with the following requirements.
                (1) The frequency selection shall be offset from the upper or lower band limits by 25 kHz or an integral multiple thereof.
                (2) One or more adjacent 25 kHz segments within the assignable frequencies may be combined to form a channel whose maximum bandwidth shall not exceed 200 kHz. The operating bandwidth shall not exceed 200 kHz.
                (3) The frequency tolerance of the carrier signal shall be maintained within ±0.005% of the operating frequency over a temperature variation of −20 degrees to +50 degrees C at normal supply voltage, and for a variation in the primary supply voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. Battery operated equipment shall be tested using a new battery.

                (g) Emissions within the band from one megahertz below to one megahertz above the carrier frequency shall comply with the emission mask in § 8.3 of ETSI EN 300 422-1 V1.4.2 (2011-08), Electromagnetic compatibility and Radio spectrum Matters (ERM); Wireless microphones in the 25 MHz to 3 GHz frequency range; Part 1: Technical characteristics and methods of measurement. Emissions outside of this band shall comply with the limits specified in section 8.4 of ETSI EN 300 422-1 V1.4.2 (2011-08).
                [80 FR 73069, Nov. 23, 2015, as amended at 81 FR 4974, Jan. 29, 2016; 82 FR 41559, Sept. 1, 2017]
              
              
                § 15.237
                Operation in the bands 72.0-73.0 MHz, 74.6-74.8 MHz and 75.2-76.0 MHz.
                (a) The intentional radiator shall be restricted to use as an auditory assistance device.
                (b) Emissions from the intentional radiator shall be confined within a band 200 kHz wide centered on the operating frequency. The 200 kHz band shall lie wholly within the above specified frequency ranges.
                (c) The field strength within the permitted 200 kHz band shall not exceed 80 millivolts/meter at 3 meters. The field strength of any emissions radiated on any frequency outside of the specified 200 kHz band shall not exceed the general radiated emissions limits specified in § 15.209. The emission limits in this paragraph are based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                [54 FR 17714, Apr. 25, 1989, as amended at 57 FR 13048, Apr. 15, 1992; 78 FR 34927, June 11, 2013]
              
              
                § 15.239
                Operation in the band 88-108 MHz.
                (a) Emissions from the intentional radiator shall be confined within a band 200 kHz wide centered on the operating frequency. The 200 kHz band shall lie wholly within the frequency range of 88-108 MHz.
                (b) The field strength of any emissions within the permitted 200 kHz band shall not exceed 250 microvolts/meter at 3 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                (c) The field strength of any emissions radiated on any frequency outside of the specified 200 kHz band shall not exceed the general radiated emission limits in § 15.209.
                (d) A custom built telemetry intentional radiator operating in the frequency band 88-108 MHz and used for experimentation by an educational institute need not be certified provided the device complies with the standards in this part and the educational institution notifies the Office of Engineering and Technology, in writing, in advance of operation, providing the following information:
                (1) The dates and places where the device will be operated;

                (2) The purpose for which the device will be used;
                
                (3) A description of the device, including the operating frequency, RF power output, and antenna; and,
                (4) A statement that the device complies with the technical provisions of this part.
                [54 FR 17714, Apr. 25, 1989; 54 FR 32340, Aug. 7, 1989; 80 FR 53750, Sept. 8, 2015]
              
              
                § 15.240
                Operation in the band 433.5-434.5 MHz.
                (a) Operation under the provisions of this section is restricted to devices that use radio frequency energy to identify the contents of commercial shipping containers. Operations must be limited to commercial and industrial areas such as ports, rail terminals and warehouses. Two-way operation is permitted to interrogate and to load data into devices. Devices operated pursuant to the provisions of this section shall not be used for voice communications.
                (b) The field strength of any emissions radiated within the specified frequency band shall not exceed 11,000 microvolts per meter measured at a distance of 3 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The peak level of any emissions within the specified frequency band shall not exceed 55,000 microvolts per meter measured at a distance of 3 meters. Additionally, devices authorized under these provisions shall be provided with a means for automatically limiting operation so that the duration of each transmission shall not be greater than 60 seconds and be only permitted to reinitiate an interrogation in the case of a transmission error. Absent such a transmission error, the silent period between transmissions shall not be less than 10 seconds.
                (c) The field strength of emissions radiated on any frequency outside of the specified band shall not exceed the general radiated emission limits in § 15.209.
                (d) In the case of radio frequency powered tags designed to operate with a device authorized under this section, the tag may be approved with the device or be considered as a separate device subject to its own authorization. Powered tags approved with a device under a single application shall be labeled with the same identification number as the device.
                (e) To prevent interference to Federal Government radar systems, operation under the provisions of this section is not permitted within 40 kilometers of the following locations:
                
                  
                    DoD Radar Site
                    Latitude
                    Longitude
                  
                  
                    Beale Air Force Base
                    39°08′10″ N
                    121°21′04″ W
                  
                  
                    Cape Cod Air Force Station
                    41°45′07″ N
                    070°32′17″ W
                  
                  
                    Clear Air Force Station
                    64°55′16″ N
                    143°05′02″ W
                  
                  
                    Cavalier Air Force Station
                    48°43′12″ N
                    097°54′00″ W
                  
                  
                    Eglin Air Force Base
                    30°43′12″ N
                    086°12′36″ W
                  
                
                (f) As a condition of the grant, the grantee of an equipment authorization for a device operating under the provisions of this section shall provide information to the user concerning compliance with the operational restrictions in paragraphs (a) and (e) of this section. As a further condition, the grantee shall provide information on the locations where the devices are installed to the FCC Office of Engineering and Technology, which shall provide this information to the Federal Government through the National Telecommunications and Information Administration. The user of the device shall be responsible for submitting updated information in the event the operating location or other information changes after the initial registration. The grantee shall notify the user of this requirement. The information provided by the grantee or user to the Commission shall include the name, address, telephone number and e-mail address of the user, the address and geographic coordinates of the operating location, and the FCC identification number of the device. The material shall be submitted to the following address:
                Experimental Licensing Branch, OET, Federal Communications Commission, 445 12th Street, SW., Washington, DC 20554, ATTN: RFID Registration.
                [69 FR 29464, May 24, 2004]
              
              
                § 15.241
                Operation in the band 174-216 MHz.
                (a) Operation under the provisions of this section is restricted to biomedical telemetry devices.

                (b) Emissions from the device shall be confined within a 200 kHz band which shall lie wholly within the frequency range of 174-216 MHz.
                (c) The field strength of any emissions radiated within the specified 200 kHz band shall not exceed 1500 microvolts/meter at 3 meters. The field strength of emissions radiated on any frequency outside of the specified 200 kHz band shall not exceed 150 microvolts/meter at 3 meters. The emission limits in this paragraph are based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
              
              
                § 15.242
                Operation in the bands 174-216 MHz and 470-668 MHz.
                (a) The marketing and operation of intentional radiators under the provisions of this section is restricted to biomedical telemetry devices employed solely on the premises of health care facilities.
                (1) A health care facility includes hospitals and other establishments that offer services, facilities, and beds for use beyond 24 hours in rendering medical treatment and institutions and organizations regularly engaged in providing medical services through clinics, public health facilities, and similar establishments, including governmental entities and agencies for their own medical activities.
                (2) This authority to operate does not extend to mobile vehicles, such as ambulances, even if those vehicles are associated with a health care facility.
                (b) The fundamental emissions from a biomedical telemetry device operating under the provisions of this section shall be contained within a single television broadcast channel, as defined in part 73 of this chapter, under all conditions of operation and shall lie wholly within the frequency ranges of 174-216 MHz and 470-668 MHz.
                (c) The field strength of the fundamental emissions shall not exceed 200 mV/m, as measured at a distance of 3 meters using a quasi-peak detector. Manufacturers should note that a quasi-peak detector function indicates field strength per 120 kHz of bandwidth ±20 kHz. Accordingly, the total signal level over the band of operation may be higher than 200 mV/m. The field strength of emissions radiated on any frequency outside of the television broadcast channel within which the fundamental is contained shall not exceed the general limits in § 15.209.
                (d) The user and the installer of a biomedical telemetry device operating within the frequency range 174-216 MHz, 470-608 MHz or 614-668 MHz shall ensure that the following minimum separation distances are maintained between the biomedical telemetry device and the authorized radio services operating on the same frequencies:
                (1) At least 10.3 km outside of the Grade B field strength contour (56 dBuV/m) of a TV broadcast station or an associated TV booster station operating within the band 174-216 MHz.
                (2) At least 5.5 km outside of the Grade B field strength contour (64 dBuV/m) of a TV broadcast station or an associated TV booster station operating within the bands 470-608 MHz or 614-668 MHz.
                (3) At least 5.1 km outside of the 68 dBuV/m field strength contour of a low power TV or a TV translator station operating within the band 174-216 MHz.
                (4) At least 3.1 km outside of the 74 dBuV/m field strength contour of a low power TV or a TV translator station operating within the bands 470-608 MHz or 614-668 MHz.
                (5) Whatever distance is necessary to protect other authorized users within these bands.
                (e) The user and the installer of a biomedical telemetry device operating within the frequency range 608-614 MHz and that will be located within 32 km of the very long baseline array (VLBA) stations or within 80 km of any of the other radio astronomy observatories noted in footnote US385 of Section 2.106 of this chapter must coordinate with, and obtain the written concurrence of, the director of the affected radio astronomy observatory before the equipment can be installed or operated. The National Science Foundation point of contact for coordination is: Spectrum Manager, Division of Astronomical Sciences, NSF Room 1045, 4201 Wilson Blvd., Arlington, VA 22230; tel: (703) 306-1823.

                (f) Biomedical telemetry devices must not cause harmful interference to licensed TV broadcast stations or to other authorized radio services, such as operations on the broadcast frequencies under subparts G and H of part 74 of this chapter, land mobile stations operating under part 90 of this chapter in the 470-512 MHz band, and radio astronomy operation in the 608-614 MHz band. (See § 15.5.) If harmful interference occurs, the interference must either be corrected or the device must immediately cease operation on the occupied frequency. Further, the operator of the biomedical telemetry device must accept whatever level of interference is received from other radio operations. The operator, i.e., the health care facility, is responsible for resolving any interference that occurs subsequent to the installation of these devices.
                (g) The manufacturers, installers, and users of biomedical telemetry devices are reminded that they must ensure that biomedical telemetry transmitters operating under the provisions of this section avoid operating in close proximity to authorized services using this spectrum. Sufficient separation distance, necessary to avoid causing or receiving harmful interference, must be maintained from co-channel operations. These parties are reminded that the frequencies of the authorized services are subject to change, especially during the implementation of the digital television services. The operating frequencies of the part 15 devices may need to be changed, as necessary and in accordance with the permissive change requirements of this chapter, to accommodate changes in the operating frequencies of the authorized services.
                (h) The manufacturers, installers and users of biomedical telemetry devices are cautioned that the operation of this equipment could result in harmful interference to other nearby medical devices.
                [62 FR 58658, Oct. 30, 1997, as amended at 77 FR 76248, Dec. 27, 2012]
              
              
                § 15.243
                Operation in the band 890-940 MHz.
                (a) Operation under the provisions of this section is restricted to devices that use radio frequency energy to measure the characteristics of a material. Devices operated pursuant to the provisions of this section shall not be used for voice communications or the transmission of any other type of message.
                (b) The field strength of any emissions radiated within the specified frequency band shall not exceed 500 microvolts/meter at 30 meters. The emission limit in this paragraph is based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                (c) The field strength of emissions radiated on any frequency outside of the specified band shall not exceed the general radiated emission limits in § 15.209.
                (d) The device shall be self-contained with no external or readily accessible controls which may be adjusted to permit operation in a manner inconsistent with the provisions in this section. Any antenna that may be used with the device shall be permanently attached thereto and shall not be readily modifiable by the user.
              
              
                § 15.245
                Operation within the bands 902-928 MHz, 2435-2465 MHz, 5785-5815 MHz, 10500-10550 MHz, and 24075-24175 MHz.
                (a) Operation under the provisions of this section is limited to intentional radiators used as field disturbance sensors, excluding perimeter protection systems.
                (b) The field strength of emissions from intentional radiators operated within these frequency bands shall comply with the following:
                
                  
                    Fundamental frequency (MHz)
                    Field strength of fundamental (millivolts/meter)
                    Field strength of harmonics (millivolts/meter)
                  
                  
                    902-928
                    500
                    1.6
                  
                  
                    2435-2465
                    500
                    1.6
                  
                  
                    5785-5815
                    500
                    1.6
                  
                  
                    10500-10550
                    2500
                    25.0
                  
                  
                    24075-24175
                    2500
                    25.0
                  
                
                (1) Regardless of the limits shown in the above table, harmonic emissions in the restricted bands below 17.7 GHz, as specified in § 15.205, shall not exceed the field strength limits shown in § 15.209. Harmonic emissions in the restricted bands at and above 17.7 GHz shall not exceed the following field strength limits:

                (i) For the second and third harmonics of field disturbance sensors operating in the 24075-24175 MHz band and for other field disturbance sensors designed for use only within a building or to open building doors, 25.0 mV/m.
                (ii) For all other field disturbance sensors, 7.5 mV/m.
                (iii) Field disturbance sensors designed to be used in motor vehicles or aircraft must include features to prevent continuous operation unless their emissions in the restricted bands, other than the second and third harmonics from devices operating in the 24075-24175 MHz band, fully comply with the limits given in § 15.209. Continuous operation of field disturbance sensors designed to be used in farm equipment, vehicles such as fork lifts that are intended primarily for use indoors or for very specialized operations, or railroad locomotives, railroad cars and other equipment which travels on fixed tracks is permitted. A field disturbance sensor will be considered not to be operating in a continuous mode if its operation is limited to specific activities of limited duration (e.g., putting a vehicle into reverse gear, activating a turn signal, etc.).
                (2) Field strength limits are specified at a distance of 3 meters.
                (3) Emissions radiated outside of the specified frequency bands, except for harmonics, shall be attenuated by at least 50 dB below the level of the fundamental or to the general radiated emission limits in § 15.209, whichever is the lesser attenuation.
                (4) The emission limits shown above are based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 46792, Nov. 7, 1990; 61 FR 42558, Aug. 16, 1996; 68 FR 68547, Dec. 9, 2003]
              
              
                § 15.247
                Operation within the bands 902-928 MHz, 2400-2483.5 MHz, and 5725-5850 MHz.
                (a) Operation under the provisions of this Section is limited to frequency hopping and digitally modulated intentional radiators that comply with the following provisions:
                (1) Frequency hopping systems shall have hopping channel carrier frequencies separated by a minimum of 25 kHz or the 20 dB bandwidth of the hopping channel, whichever is greater. Alternatively, frequency hopping systems operating in the 2400-2483.5 MHz band may have hopping channel carrier frequencies that are separated by 25 kHz or two-thirds of the 20 dB bandwidth of the hopping channel, whichever is greater, provided the systems operate with an output power no greater than 125 mW. The system shall hop to channel frequencies that are selected at the system hopping rate from a pseudo randomly ordered list of hopping frequencies. Each frequency must be used equally on the average by each transmitter. The system receivers shall have input bandwidths that match the hopping channel bandwidths of their corresponding transmitters and shall shift frequencies in synchronization with the transmitted signals.
                (i) For frequency hopping systems operating in the 902-928 MHz band: if the 20 dB bandwidth of the hopping channel is less than 250 kHz, the system shall use at least 50 hopping frequencies and the average time of occupancy on any frequency shall not be greater than 0.4 seconds within a 20 second period; if the 20 dB bandwidth of the hopping channel is 250 kHz or greater, the system shall use at least 25 hopping frequencies and the average time of occupancy on any frequency shall not be greater than 0.4 seconds within a 10 second period. The maximum allowed 20 dB bandwidth of the hopping channel is 500 kHz.
                (ii) Frequency hopping systems operating in the 5725-5850 MHz band shall use at least 75 hopping frequencies. The maximum 20 dB bandwidth of the hopping channel is 1 MHz. The average time of occupancy on any frequency shall not be greater than 0.4 seconds within a 30 second period.
                (iii) Frequency hopping systems in the 2400-2483.5 MHz band shall use at least 15 channels. The average time of occupancy on any channel shall not be greater than 0.4 seconds within a period of 0.4 seconds multiplied by the number of hopping channels employed. Frequency hopping systems may avoid or suppress transmissions on a particular hopping frequency provided that a minimum of 15 channels are used.

                (2) Systems using digital modulation techniques may operate in the 902-928 MHz, 2400-2483.5 MHz, and 5725-5850 MHz bands. The minimum 6 dB bandwidth shall be at least 500 kHz.
                (b) The maximum peak conducted output power of the intentional radiator shall not exceed the following:
                (1) For frequency hopping systems operating in the 2400-2483.5 MHz band employing at least 75 non-overlapping hopping channels, and all frequency hopping systems in the 5725-5850 MHz band: 1 watt. For all other frequency hopping systems in the 2400-2483.5 MHz band: 0.125 watts.
                (2) For frequency hopping systems operating in the 902-928 MHz band: 1 watt for systems employing at least 50 hopping channels; and, 0.25 watts for systems employing less than 50 hopping channels, but at least 25 hopping channels, as permitted under paragraph (a)(1)(i) of this section.

                (3) For systems using digital modulation in the 902-928 MHz, 2400-2483.5 MHz, and 5725-5850 MHz bands: 1 Watt. As an alternative to a peak power measurement, compliance with the one Watt limit can be based on a measurement of the maximum conducted output power. Maximum Conducted Output Power is defined as the total transmit power delivered to all antennas and antenna elements averaged across all symbols in the signaling alphabet when the transmitter is operating at its maximum power control level. Power must be summed across all antennas and antenna elements. The average must not include any time intervals during which the transmitter is off or is transmitting at a reduced power level. If multiple modes of operation are possible (e.g., alternative modulation methods), the maximum conducted output power is the highest total transmit power occurring in any mode.
                (4) The conducted output power limit specified in paragraph (b) of this section is based on the use of antennas with directional gains that do not exceed 6 dBi. Except as shown in paragraph (c) of this section, if transmitting antennas of directional gain greater than 6 dBi are used, the conducted output power from the intentional radiator shall be reduced below the stated values in paragraphs (b)(1), (b)(2), and (b)(3) of this section, as appropriate, by the amount in dB that the directional gain of the antenna exceeds 6 dBi.
                (c) Operation with directional antenna gains greater than 6 dBi.
                (1) Fixed point-to-point operation:
                (i) Systems operating in the 2400-2483.5 MHz band that are used exclusively for fixed, point-to-point operations may employ transmitting antennas with directional gain greater than 6 dBi provided the maximum conducted output power of the intentional radiator is reduced by 1 dB for every 3 dB that the directional gain of the antenna exceeds 6 dBi.
                (ii) Systems operating in the 5725-5850 MHz band that are used exclusively for fixed, point-to-point operations may employ transmitting antennas with directional gain greater than 6 dBi without any corresponding reduction in transmitter conducted output power.
                (iii) Fixed, point-to-point operation, as used in paragraphs (c)(1)(i) and (c)(1)(ii) of this section, excludes the use of point-to-multipoint systems, omnidirectional applications, and multiple co-located intentional radiators transmitting the same information. The operator of the spread spectrum or digitally modulated intentional radiator or, if the equipment is professionally installed, the installer is responsible for ensuring that the system is used exclusively for fixed, point-to-point operations. The instruction manual furnished with the intentional radiator shall contain language in the installation instructions informing the operator and the installer of this responsibility.
                (2) In addition to the provisions in paragraphs (b)(1), (b)(3), (b)(4) and (c)(1)(i) of this section, transmitters operating in the 2400-2483.5 MHz band that emit multiple directional beams, simultaneously or sequentially, for the purpose of directing signals to individual receivers or to groups of receivers provided the emissions comply with the following:
                (i) Different information must be transmitted to each receiver.

                (ii) If the transmitter employs an antenna system that emits multiple directional beams but does not do emit multiple directional beams simultaneously, the total output power conducted to the array or arrays that comprise the device, i.e., the sum of the power supplied to all antennas, antenna elements, staves, etc. and summed across all carriers or frequency channels, shall not exceed the limit specified in paragraph (b)(1) or (b)(3) of this section, as applicable. However, the total conducted output power shall be reduced by 1 dB below the specified limits for each 3 dB that the directional gain of the antenna/antenna array exceeds 6 dBi. The directional antenna gain shall be computed as follows:
                (A) The directional gain shall be calculated as the sum of 10 log (number of array elements or staves) plus the directional gain of the element or stave having the highest gain.
                (B) A lower value for the directional gain than that calculated in paragraph (c)(2)(ii)(A) of this section will be accepted if sufficient evidence is presented, e.g., due to shading of the array or coherence loss in the beamforming.
                (iii) If a transmitter employs an antenna that operates simultaneously on multiple directional beams using the same or different frequency channels, the power supplied to each emission beam is subject to the power limit specified in paragraph (c)(2)(ii) of this section. If transmitted beams overlap, the power shall be reduced to ensure that their aggregate power does not exceed the limit specified in paragraph (c)(2)(ii) of this section. In addition, the aggregate power transmitted simultaneously on all beams shall not exceed the limit specified in paragraph (c)(2)(ii) of this section by more than 8 dB.
                (iv) Transmitters that emit a single directional beam shall operate under the provisions of paragraph (c)(1) of this section.
                (d) In any 100 kHz bandwidth outside the frequency band in which the spread spectrum or digitally modulated intentional radiator is operating, the radio frequency power that is produced by the intentional radiator shall be at least 20 dB below that in the 100 kHz bandwidth within the band that contains the highest level of the desired power, based on either an RF conducted or a radiated measurement, provided the transmitter demonstrates compliance with the peak conducted power limits. If the transmitter complies with the conducted power limits based on the use of RMS averaging over a time interval, as permitted under paragraph (b)(3) of this section, the attenuation required under this paragraph shall be 30 dB instead of 20 dB. Attenuation below the general limits specified in § 15.209(a) is not required. In addition, radiated emissions which fall in the restricted bands, as defined in § 15.205(a), must also comply with the radiated emission limits specified in § 15.209(a) (see § 15.205(c)).
                (e) For digitally modulated systems, the power spectral density conducted from the intentional radiator to the antenna shall not be greater than 8 dBm in any 3 kHz band during any time interval of continuous transmission. This power spectral density shall be determined in accordance with the provisions of paragraph (b) of this section. The same method of determining the conducted output power shall be used to determine the power spectral density.

                (f) For the purposes of this section, hybrid systems are those that employ a combination of both frequency hopping and digital modulation techniques. The frequency hopping operation of the hybrid system, with the direct sequence or digital modulation operation turned-off, shall have an average time of occupancy on any frequency not to exceed 0.4 seconds within a time period in seconds equal to the number of hopping frequencies employed multiplied by 0.4. The power spectral density conducted from the intentional radiator to the antenna due to the digital modulation operation of the hybrid system, with the frequency hopping operation turned off, shall not be greater than 8 dBm in any 3 kHz band during any time interval of continuous transmission.
                
                
                  Note to paragraph (f):
                  The transition provisions found in § 15.37(h) will apply to hybrid devices beginning June 2, 2015.
                
                

                (g) Frequency hopping spread spectrum systems are not required to employ all available hopping channels during each transmission. However, the system, consisting of both the transmitter and the receiver, must be designed to comply with all of the regulations in this section should the transmitter be presented with a continuous data (or information) stream. In addition, a system employing short transmission bursts must comply with the definition of a frequency hopping system and must distribute its transmissions over the minimum number of hopping channels specified in this section.

                (h) The incorporation of intelligence within a frequency hopping spread spectrum system that permits the system to recognize other users within the spectrum band so that it individually and independently chooses and adapts its hopsets to avoid hopping on occupied channels is permitted. The coordination of frequency hopping systems in any other manner for the express purpose of avoiding the simultaneous occupancy of individual hopping frequencies by multiple transmitters is not permitted.
                
                
                  Note to paragraph (h):
                  Spread spectrum systems are sharing these bands on a noninterference basis with systems supporting critical Government requirements that have been allocated the usage of these bands, secondary only to ISM equipment operated under the provisions of part 18 of this chapter. Many of these Government systems are airborne radiolocation systems that emit a high EIRP which can cause interference to other users. Also, investigations of the effect of spread spectrum interference to U. S. Government operations in the 902-928 MHz band may require a future decrease in the power limits allowed for spread spectrum operation.
                
                
                (i) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of mobile or portable devices operating under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.
                [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 28762, July 13, 1990; 62 FR 26242, May 13, 1997; 65 FR 57561, Sept. 25, 2000; 67 FR 42734, June 25, 2002; 69 FR 54035, Sept. 7, 2004; 72 FR 5632, Feb. 7, 2007; 79 FR 24578, May 1, 2014; 85 FR 18149, Apr. 1, 2020]
              
              
                § 15.249
                Operation within the bands 902-928 MHz, 2400-2483.5 MHz, 5725-5875 MHZ, and 24.0-24.25 GHz.
                (a) Except as provided in paragraph (b) of this section, the field strength of emissions from intentional radiators operated within these frequency bands shall comply with the following:
                
                  
                    Fundamental frequency
                    Field strength of fundamental (millivolts/meter)
                    Field strength of harmonics (microvolts/meter)
                  
                  
                    902-928 MHz
                    50
                    500
                  
                  
                    2400-2483.5 MHz
                    50
                    500
                  
                  
                    5725-5875 MHz
                    50
                    500
                  
                  
                    24.0-24.25 GHz
                    250
                    2500
                  
                
                (b) Fixed, point-to-point operation as referred to in this paragraph shall be limited to systems employing a fixed transmitter transmitting to a fixed remote location. Point-to-multipoint systems, omnidirectional applications, and multiple co-located intentional radiators transmitting the same information are not allowed. Fixed, point-to-point operation is permitted in the 24.05-24.25 GHz band subject to the following conditions:
                (1) The field strength of emissions in this band shall not exceed 2500 millivolts/meter.
                (2) The frequency tolerance of the carrier signal shall be maintained within ±0.001% of the operating frequency over a temperature variation of −20 degrees to +50 degrees C at normal supply voltage, and for a variation in the primary supply voltage from 85% to 115% of the rated supply voltage at a temperature of 20 degrees C. For battery operated equipment, the equipment tests shall be performed using a new battery.

                (3) Antenna gain must be at least 33 dBi. Alternatively, the main lobe beamwidth must not exceed 3.5 degrees. The beamwidth limit shall apply to both the azimuth and elevation planes. At antenna gains over 33 dBi or beamwidths narrower than 3.5 degrees, power must be reduced to ensure that the field strength does not exceed 2500 millivolts/meter.
                (c) Field strength limits are specified at a distance of 3 meters.
                (d) Emissions radiated outside of the specified frequency bands, except for harmonics, shall be attenuated by at least 50 dB below the level of the fundamental or to the general radiated emission limits in § 15.209, whichever is the lesser attenuation.
                (e) As shown in § 15.35(b), for frequencies above 1000 MHz, the field strength limits in paragraphs (a) and (b) of this section are based on average limits. However, the peak field strength of any emission shall not exceed the maximum permitted average limits specified above by more than 20 dB under any condition of modulation. For point-to-point operation under paragraph (b) of this section, the peak field strength shall not exceed 2500 millivolts/meter at 3 meters along the antenna azimuth.
                [54 FR 17714, Apr. 25, 1989, as amended at 55 FR 25095, June 20, 1990; 67 FR 1625, Jan. 14, 2002; 77 FR 4914, Feb. 1, 2012]
              
              
                § 15.250
                Operation of wideband systems within the band 5925-7250 MHz.
                (a) The −10 dB bandwidth of a device operating under the provisions of this section must be contained within the 5925-7250 MHz band under all conditions of operation including the effects from stepped frequency, frequency hopping or other modulation techniques that may be employed as well as the frequency stability of the transmitter over expected variations in temperature and supply voltage.
                (b) The −10 dB bandwidth of the fundamental emission shall be at least 50 MHz. For transmitters that employ frequency hopping, stepped frequency or similar modulation types, measurement of the −10 dB minimum bandwidth specified in this paragraph shall be made with the frequency hop or step function disabled and with the transmitter operating continuously at a fundamental frequency following the provisions of § 15.31(m).
                (c) Operation on board an aircraft or a satellite is prohibited. Devices operating under this section may not be employed for the operation of toys. Except for operation onboard a ship or a terrestrial transportation vehicle, the use of a fixed outdoor infrastructure is prohibited. A fixed infrastructure includes antennas mounted on outdoor structures, e.g., antennas mounted on the outside of a building or on a telephone pole.
                (d) Emissions from a transmitter operating under this section shall not exceed the following equivalent isotropically radiated power (EIRP) density levels:
                (1) The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following RMS average limits based on measurements using a 1 MHz resolution bandwidth:
                
                  
                    Frequency in MHz
                    EIRP in dBm
                  
                  
                    960-1610
                    −75.3
                  
                  
                    1610-1990
                    −63.3
                  
                  
                    1990-3100
                    −61.3
                  
                  
                    3100-5925
                    −51.3
                  
                  
                    5925-7250
                    −41.3
                  
                  
                    7250-10600
                    −51.3
                  
                  
                    Above 10600
                    −61.3
                  
                
                (2) In addition to the radiated emission limits specified in the table in paragraph (d)(1) of this section, transmitters operating under the provisions of this section shall not exceed the following RMS average limits when measured using a resolution bandwidth of no less than 1 kHz:
                
                  
                    Frequency in MHz
                    EIRP in dBm
                  
                  
                    1164-1240
                    −85.3
                  
                  
                    1559-1610
                    −85.3
                  
                

                (3) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs and this 50 MHz bandwidth must be contained within the 5925-7250 MHz band. The peak EIRP limit is 20 log (RBW/50) dBm where RBW is the resolution bandwidth in megahertz that is employed by the measurement instrument. RBW shall not be lower than 1 MHz or greater than 50 MHz. The video bandwidth of the measurement instrument shall not be less than RBW. If RBW is greater than 3 MHz, the application for certification filed with the Commission shall contain a detailed description of the test procedure, calibration of the test setup, and the instrumentation employed in the testing.
                (4) Radiated emissions at or below 960 MHz shall not exceed the emission levels in § 15.209.
                (5) Emissions from digital circuitry used to enable the operation of the transmitter may comply with the limits in § 15.209 provided it can be clearly demonstrated that those emissions are due solely to emissions from digital circuitry contained within the transmitter and the emissions are not intended to be radiated from the transmitter's antenna. Emissions from associated digital devices, as defined in § 15.3(k), e.g., emissions from digital circuitry used to control additional functions or capabilities other than the operation of the transmitter, are subject to the limits contained in subpart B of this part. Emissisons from these digital circuits shall not be employed in determining the −10 dB bandwidth of the fundamental emission or the frequency at which the highest emission level occurs.
                (e) Measurement procedures:
                (1) All emissions at and below 960 MHz are based on measurements employing a CISPR quasi-peak detector. Unless otherwise specified, all RMS average emission levels specified in this section are to be measured utilizing a 1 MHz resolution bandwidth with a one millisecond dwell over each 1 MHz segment. The frequency span of the analyzer should equal the number of sampling bins times 1 MHz and the sweep rate of the analyzer should equal the number of sampling bins times one millisecond. The provision in § 15.35(c) that allows emissions to be averaged over a 100 millisecond period does not apply to devices operating under this section. The video bandwidth of the measurement instrument shall not be less than the resolution bandwidth and trace averaging shall not be employed. The RMS average emission measurement is to be repeated over multiple sweeps with the analyzer set for maximum hold until the amplitude stabilizes.
                (2) The peak emission measurement is to be repeated over multiple sweeps with the analyzer set for maximum hold until the amplitude stabilizes.
                (3) For transmitters that employ frequency hopping, stepped frequency or similar modulation types, the peak emission level measurement, the measurement of the RMS average emission levels, and the measurement to determine the frequency at which the highest level emission occurs shall be made with the frequency hop or step function active. Gated signals may be measured with the gating active. The provisions of § 15.31(c) continue to apply to transmitters that employ swept frequency modulation.
                (4) The −10 dB bandwidth is based on measurement using a peak detector, a 1 MHz resolution bandwidth, and a video bandwidth greater than or equal to the resolution bandwidth.
                (5) Alternative measurement procedures may be considered by the Commission.
                [70 FR 6774, Feb. 9, 2005]
              
              
                § 15.251
                Operation within the bands 2.9-3.26 GHz, 3.267-3.332 GHz, 3.339-3.3458 GHz, and 3.358-3.6 GHz.
                (a) Operation under the provisions of this section is limited to automatic vehicle identification systems (AVIS) which use swept frequency techniques for the purpose of automatically identifying transportation vehicles.

                (b) The field strength anywhere within the frequency range swept by the signal shall not exceed 3000 microvolts/meter/MHz at 3 meters in any direction. Further, an AVIS, when in its operating position, shall not produce a field strength greater than 400 microvolts/meter/MHz at 3 meters in any direction within ±10 degrees of the horizontal plane. In addition to the provisions of § 15.205, the field strength of radiated emissions outside the frequency range swept by the signal shall be limited to a maximum of 100 microvolts/meter/MHz at 3 meters, measured from 30 MHz to 20 GHz for the complete system. The emission limits in this paragraph are based on measurement instrumentation employing an average detector. The provisions in § 15.35 for limiting peak emissions apply.
                
                (c) The minimum sweep repetition rate of the signal shall not be lower than 4000 sweeps per second, and the maximum sweep repetition rate of the signal shall not exceed 50,000 sweeps per second.
                (d) An AVIS shall employ a horn antenna or other comparable directional antenna for signal emission.
                (e) Provision shall be made so that signal emission from the AVIS shall occur only when the vehicle to be identified is within the radiated field of the system.

                (f) In addition to the labelling requirements in § 15.19(a), the label attached to the AVIS transmitter shall contain a third statement regarding operational conditions, as follows:
                
                
                  * * * and, (3) during use this device (the antenna) may not be pointed within ±** degrees of the horizontal plane.
                
                
                The double asterisks in condition three (**) shall be replaced by the responsible party with the angular pointing restriction necessary to meet the horizontal emission limit specified in paragraph (b).
                (g) In addition to the information required in subpart J of part 2, the application for certification shall contain:
                (1) Measurements of field strength per MHz along with the intermediate frequency of the spectrum analyzer or equivalent measuring receiver;
                (2) The angular separation between the direction at which maximum field strength occurs and the direction at which the field strength is reduced to 400 microvolts/meter/MHz at 3 meters;
                (3) A photograph of the spectrum analyzer display showing the entire swept frequency signal and a calibrated scale for the vertical and horizontal axes; the spectrum analyzer settings that were used shall be labelled on the photograph; and,
                (4) The results of the frequency search for spurious and sideband emissions from 30 MHz to 20 GHz, exclusive of the swept frequency band, with the measuring instrument as close as possible to the unit under test.
                [54 FR 17714, Apr. 25, 1989; 54 FR 32340, Aug. 7, 1989]
              
              
                § 15.252
                Operation of wideband vehicular radar systems within the band 23.12-29.0 GHz.
                (a) Operation under this section is limited to field disturbance sensors that are mounted in terrestrial transportation vehicles. Terrestrial use is limited to earth surface-based, non-aviation applications.
                (1) The −10 dB bandwidth of the fundamental emissions shall be located within the 23.12-29.0 GHz band, exclusive of the 23.6-24.0 GHz restricted band, as appropriate, under all conditions of operation including the effects from stepped frequency, frequency hopping or other modulation techniques that may be employed as well as the frequency stability of the transmitter over expected variations in temperature and supply voltage.
                (2) The −10 dB bandwidth of the fundamental emission shall be 10 MHz or greater. For transmitters that employ frequency hopping, stepped frequency or similar modulation types, measurement of the −10 dB minimum bandwidth specified in this paragraph shall be made with the frequency hop or step function disabled and with the transmitter operating continuously at a fundamental frequency following the provisions of § 15.31(m).
                (3) For systems operating in the 23.12-29.0 GHz band, the frequencies at which the highest average emission level and at which the highest peak level emission appear shall be greater than 24.075 GHz.
                (4) These devices shall operate only when the vehicle is operating, e.g., the engine is running. Operation shall occur only upon specific activation, such as upon starting the vehicle, changing gears, or engaging a turn signal. The operation of these devices shall be related to the proper functioning of the transportation vehicle, e.g., collision avoidance.
                (b) Emissions from a transmitter operating under this section shall not exceed the following equivalent isotropically radiated power (EIRP) density levels:

                (1) For transmitters operating in the 23.12-29.0 GHz band, the RMS average radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following EIRP limits based on measurements using a 1 MHz resolution bandwidth:
                
                  
                    Frequency in MHz
                    EIRP in dBm
                  
                  
                    960-1610
                    −75.3
                  
                  
                    1610-23,120
                    −61.3
                  
                  
                    23,120-23,600
                    −41.3
                  
                  
                    23,600-24,000
                    −61.3
                  
                  
                    24,000-29,000
                    −41.3
                  
                  
                    Above 29,000
                    —61.3
                  
                
                (2) In addition to the radiated emissions limits specified in the table in paragraph (b)(1) of this section, transmitters operating under the provisions of this section shall not exceed the following RMS average EIRP limits when measured using a resolution bandwidth of no less than 1 kHz:
                
                  
                    Frequency in MHz
                    EIRP in dBm
                  
                  
                    1164-1240
                    −85.3
                  
                  
                    1559-1610
                    −85.3
                  
                
                (3) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs and this 50 MHz bandwidth must be contained within the 24.05-29.0 GHz band. The peak EIRP limit is 20 log (RBW/50) dBm where RBW is the resolution bandwidth in MHz employed by the measurement instrument. RBW shall not be lower than 1 MHz or greater than 50 MHz. Further, RBW shall not be greater than the −10 dB bandwidth of the device under test. For transmitters that employ frequency hopping, stepped frequency or similar modulation types, measurement of the −10 dB minimum bandwidth specified in this paragraph shall be made with the frequency hop or step function disabled and with the transmitter operating continuously at a fundamental frequency. The video bandwidth of the measurement instrument shall not be less than RBW. The limit on peak emissions applies to the 50 MHz bandwidth centered on the frequency at which the highest level radiated emission occurs. If RBW is greater than 3 MHz, the application for certification shall contain a detailed description of the test procedure, the instrumentation employed in the testing, and the calibration of the test setup.
                (4) Radiated emissions at or below 960 MHz shall not exceed the emission levels in § 15.209.
                (5) Emissions from digital circuitry used to enable the operation of the transmitter may comply with the limits in § 15.209 provided it can be clearly demonstrated that those emissions are due solely to emissions from digital circuitry contained within the transmitter and the emissions are not intended to be radiated from the transmitter's antenna. Emissions from associated digital devices, as defined in § 15.3(k) , e.g., emissions from digital circuitry used to control additional functions or capabilities other than the operation of the transmitter, are subject to the limits contained in subpart B of this part. Emissions from these digital circuits shall not be employed in determining the −10 dB bandwidth of the fundamental emission or the frequency at which the highest emission level occurs.
                (c) Measurement procedures:
                (1) All emissions at and below 960 MHz are based on measurements employing a CISPR quasi-peak detector. Unless otherwise specified, all RMS average emission levels specified in this section are to be measured utilizing a 1 MHz resolution bandwidth with a one millisecond dwell over each 1 MHz segment. The frequency span of the analyzer should equal the number of sampling bins times 1 MHz and the sweep rate of the analyzer should equal the number of sampling bins times one millisecond. The provision in § 15.35(c) that allows emissions to be averaged over a 100 millisecond period does not apply to devices operating under this section. The video bandwidth of the measurement instrument shall not be less than the resolution bandwidth and trace averaging shall not be employed. The RMS average emission measurement is to be repeated over multiple sweeps with the analyzer set for maximum hold until the amplitude stabilizes.
                (2) The peak emission measurement is to be repeated over multiple sweeps with the analyzer set for maximum hold until the amplitude stabilizes.

                (3) For transmitters that employ frequency hopping, stepped frequency or similar modulation types, the peak emission level measurement, the measurement of the RMS average emission levels, the measurement to determine the center frequency, and the measurement to determine the frequency at which the highest level emission occurs shall be made with the frequency hop or step function active. Gated signals may be measured with the gating active. The provisions of § 15.31(c) continue to apply to transmitters that employ swept frequency modulation.
                (4) The −10 dB bandwidth is based on measurement using a peak detector, a 1 MHz resolution bandwidth, and a video bandwidth greater than or equal to the resolution bandwidth.
                (5) Alternative measurement procedures may be considered by the Commission.
                (d) Wideband vehicular radar systems operating in the 23.12-29.0 GHz band are subject to the transition provisions of § 15.37(l) through (n).
                [70 FR 6775, Feb. 9, 2005, as amended at 82 FR 43870, Sept. 20, 2017]
              
              
                § 15.253
                [Reserved]
              
              
                § 15.255
                Operation within the band 57-71 GHz.
                (a) Operation under the provisions of this section is not permitted for the following products:
                (1) Equipment used on satellites.
                (2) Field disturbance sensors, including vehicle radar systems, unless the field disturbance sensors are employed for fixed operation, or used as short-range devices for interactive motion sensing. For the purposes of this section, the reference to fixed operation includes field disturbance sensors installed in fixed equipment, even if the sensor itself moves within the equipment.
                (b) Operation on aircraft is permitted under the following conditions:
                (1) When the aircraft is on the ground.
                (2) While airborne, only in closed exclusive on-board communication networks within the aircraft, with the following exceptions:
                (i) Equipment shall not be used in wireless avionics intra-communication (WAIC) applications where external structural sensors or external cameras are mounted on the outside of the aircraft structure.
                (ii) Equipment shall not be used on aircraft where there is little attenuation of RF signals by the body/fuselage of the aircraft. These aircraft include, but are not limited to, toy/model aircraft, unmanned aircraft, crop-spraying aircraft, aerostats, etc.
                (c) Within the 57-71 GHz band, emission levels shall not exceed the following equivalent isotropically radiated power (EIRP):
                (1) Products other than fixed field disturbance sensors and short-range devices for interactive motion sensing shall comply with one of the following emission limits, as measured during the transmit interval:
                (i) The average power of any emission shall not exceed 40 dBm and the peak power of any emission shall not exceed 43 dBm; or
                (ii) For fixed point-to-point transmitters located outdoors, the average power of any emission shall not exceed 82 dBm, and shall be reduced by 2 dB for every dB that the antenna gain is less than 51 dBi. The peak power of any emission shall not exceed 85 dBm, and shall be reduced by 2 dB for every dB that the antenna gain is less than 51 dBi.
                (A) The provisions in this paragraph (c) for reducing transmit power based on antenna gain shall not require that the power levels be reduced below the limits specified in paragraph (c)(1)(i) of this section.

                (B) The provisions of § 15.204(c)(2) and (4) that permit the use of different antennas of the same type and of equal or less directional gain do not apply to intentional radiator systems operating under this provision. In lieu thereof, intentional radiator systems shall be certified using the specific antenna(s) with which the system will be marketed and operated. Compliance testing shall be performed using the highest gain and the lowest gain antennas for which certification is sought and with the intentional radiator operated at its maximum available output power level. The responsible party, as defined in § 2.909 of this chapter, shall supply a list of acceptable antennas with the application for certification.
                
                (2) For fixed field disturbance sensors that occupy 500 MHz or less of bandwidth and that are contained wholly within the frequency band 61.0-61.5 GHz, the average power of any emission, measured during the transmit interval, shall not exceed 40 dBm, and the peak power of any emission shall not exceed 43 dBm. In addition, the average power of any emission outside of the 61.0-61.5 GHz band, measured during the transmit interval, but still within the 57-71 GHz band, shall not exceed 10 dBm, and the peak power of any emission shall not exceed 13 dBm.
                (3) For fixed field disturbance sensors other than those operating under the provisions of paragraph (c)(2) of this section, and short-range devices for interactive motion sensing, the peak transmitter conducted output power shall not exceed −10 dBm and the peak EIRP level shall not exceed 10 dBm.
                (4) The peak power shall be measured with an RF detector that has a detection bandwidth that encompasses the 57-71 GHz band and has a video bandwidth of at least 10 MHz. The average emission levels shall be measured over the actual time period during which transmission occurs.
                (d) Limits on spurious emissions:
                (1) The power density of any emissions outside the 57-71 GHz band shall consist solely of spurious emissions.
                (2) Radiated emissions below 40 GHz shall not exceed the general limits in § 15.209.
                (3) Between 40 GHz and 200 GHz, the level of these emissions shall not exceed 90 pW/cm2 at a distance of 3 meters.

                (4) The levels of the spurious emissions shall not exceed the level of the fundamental emission.
                
                (e) Except as specified paragraph (e)(1) of this section, the peak transmitter conducted output power shall not exceed 500 mW. Depending on the gain of the antenna, it may be necessary to operate the intentional radiator using a lower peak transmitter output power in order to comply with the EIRP limits specified in paragraph (b) of this section.
                (1) Transmitters with an emission bandwidth of less than 100 MHz must limit their peak transmitter conducted output power to the product of 500 mW times their emission bandwidth divided by 100 MHz. For the purposes of this paragraph, emission bandwidth is defined as the instantaneous frequency range occupied by a steady state radiated signal with modulation, outside which the radiated power spectral density never exceeds 6 dB below the maximum radiated power spectral density in the band, as measured with a 100 kHz resolution bandwidth spectrum analyzer. The center frequency must be stationary during the measurement interval, even if not stationary during normal operation (e.g., for frequency hopping devices).
                (2) Peak transmitter conducted output power shall be measured with an RF detector that has a detection bandwidth that encompasses the 57-71 GHz band and that has a video bandwidth of at least 10 MHz.
                (3) For purposes of demonstrating compliance with this paragraph, corrections to the transmitter conducted output power may be made due to the antenna and circuit loss.
                (f) Frequency stability. Fundamental emissions must be contained within the frequency bands specified in this section during all conditions of operation. Equipment is presumed to operate over the temperature range −20 to + 50 degrees Celsius with an input voltage variation of 85% to 115% of rated input voltage, unless justification is presented to demonstrate otherwise.
                (g) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of mobile or portable devices operating under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.

                (h) Any transmitter that has received the necessary FCC equipment authorization under the rules of this chapter may be mounted in a group installation for simultaneous operation with one or more other transmitter(s) that have received the necessary FCC equipment authorization, without any additional equipment authorization. However, no transmitter operating under the provisions of this section may be equipped with external phase-locking inputs that permit beam-forming arrays to be realized.
                (i) Measurement procedures that have been found to be acceptable to the Commission in accordance with § 2.947 of this chapter may be used to demonstrate compliance.
                [63 FR 42279, Aug. 7, 1998, as amended at 66 FR 7409, Jan. 23, 2001; 68 FR 68547, Dec. 9, 2003; 78 FR 59850, Sept. 30, 2013; 81 FR 79936, Nov. 14, 2016; 83 FR 63, Jan. 2, 2018; 85 FR 18149, Apr. 1, 2020]
              
              
                § 15.256
                Operation of level probing radars within the bands 5.925-7.250 GHz, 24.05-29.00 GHz, and 75-85 GHz.
                (a) Operation under this section is limited to level probing radar (LPR) devices.
                (b) LPR devices operating under the provisions of this section shall utilize a dedicated or integrated transmit antenna, and the system shall be installed and maintained to ensure a vertically downward orientation of the transmit antenna's main beam.
                (c) LPR devices operating under the provisions of this section shall be installed only at fixed locations. The LPR device shall not operate while being moved, or while inside a moving container.
                (d) Hand-held applications are prohibited.
                (e) Marketing to residential consumers is prohibited.
                (f) The fundamental bandwidth of an LPR emission is defined as the width of the signal between two points, one below and one above the center frequency, outside of which all emissions are attenuated by at least 10 dB relative to the maximum transmitter output power when measured in an equivalent resolution bandwidth.
                (1) The minimum fundamental emission bandwidth shall be 50 MHz for LPR operation under the provisions of this section.
                (2) LPR devices operating under this section must confine their fundamental emission bandwidth within the 5.925-7.250 GHz, 24.05-29.00 GHz, and 75-85 GHz bands under all conditions of operation.
                (g) Fundamental emissions limits. (1) All emission limits provided in this section are expressed in terms of Equivalent Isotropic Radiated Power (EIRP).
                (2) The EIRP level is to be determined from the maximum measured power within a specified bandwidth.
                (i) The EIRP in 1 MHz is computed from the maximum power level measured within any 1-MHz bandwidth using a power averaging detector;
                (ii) The EIRP in 50 MHz is computed from the maximum power level measured with a peak detector in a 50-MHz bandwidth centered on the frequency at which the maximum average power level is realized and this 50 MHz bandwidth must be contained within the authorized operating bandwidth. For a RBW less than 50 MHz, the peak EIRP limit (in dBm) is reduced by 20 log(RBW/50) dB where RBW is the resolution bandwidth in megahertz. The RBW shall not be lower than 1 MHz or greater than 50 MHz. The video bandwidth of the measurement instrument shall not be less than the RBW. If the RBW is greater than 3 MHz, the application for certification filed shall contain a detailed description of the test procedure, calibration of the test setup, and the instrumentation employed in the testing.

                (3) The EIRP limits for LPR operations in the bands authorized by this rule section are provided in Table 1. The emission limits in Table 1 are based on boresight measurements (i.e., measurements performed within the main beam of an LPR antenna).
                
                  Table 1—LPR EIRP Emission Limits
                  
                    Frequency band of operation(GHz)
                    
                    Averageemission limit
                      (EIRP in dBm measured in
                      1 MHz)
                    
                    Peakemission limit
                      (EIRP in dBm
                      measured in
                      50 MHz)
                    
                  
                  
                    5.925-7.250
                    −33
                    7
                  
                  
                    24.05-29.00
                    −14
                    26
                  
                  
                    75-85
                    −3
                    34
                  
                
                (h) Unwanted emissions limits. Unwanted emissions from LPR devices shall not exceed the general emission limit in § 15.209 of this chapter.
                
                (i) Antenna beamwidth. (A) LPR devices operating under the provisions of this section within the 5.925-7.250 GHz and 24.05-29.00 GHz bands must use an antenna with a −3 dB beamwidth no greater than 12 degrees.
                (B) LPR devices operating under the provisions of this section within the 75-85 GHz band must use an antenna with a −3 dB beamwidth no greater than 8 degrees.
                (j) Antenna side lobe gain. LPR devices operating under the provisions of this section must limit the side lobe antenna gain relative to the main beam gain for off-axis angles from the main beam of greater than 60 degrees to the levels provided in Table 2.
                
                  Table 2—Antenna Side Lobe Gain Limits
                  
                    Frequency range(GHz)
                    
                    Antenna sidelobe gain
                      limit relative
                      to main
                      beam gain
                      (dB)
                    
                  
                  
                    5.925-7.250
                    −22
                  
                  
                    24.05-29.00
                    −27
                  
                  
                    75-85
                    −38
                  
                
                (k) Emissions from digital circuitry used to enable the operation of the transmitter may comply with the limits in § 15.209 of this chapter provided it can be clearly demonstrated that those emissions are due solely to emissions from digital circuitry contained within the transmitter and the emissions are not intended to be radiated from the transmitter's antenna. Emissions from associated digital devices, as defined in § 15.3(k) of this part, e.g., emissions from digital circuitry used to control additional functions or capabilities other than the operation of the transmitter, are subject to the limits contained in subpart B, part 15 of this chapter. Emissions from these digital circuits shall not be employed in determining the −10 dB bandwidth of the fundamental emission or the frequency at which the highest emission level occurs.
                (l) Measurement procedures. (1) Radiated measurements of the fundamental emission bandwidth and power shall be made with maximum main-beam coupling between the LPR and test antennas (boresight).
                (2) Measurements of the unwanted emissions radiating from an LPR shall be made utilizing elevation and azimuth scans to determine the location at which the emissions are maximized.
                (3) All emissions at and below 1,000 MHz except 9-90 kHz and 110-490 kHz bands are based on measurements employing a CISPR quasi-peak detector.
                (4) The fundamental emission bandwidth measurement shall be made using a peak detector with a resolution bandwidth of 1 MHz and a video bandwidth of at least 3 MHz.
                (5) The provisions in § 15.35(b) and (c) of this part that require emissions to be averaged over a 100 millisecond period and that limits the peak power to 20 dB above the average limit do not apply to devices operating under paragraphs (a) through (l) of this section.
                (6) Compliance measurements for minimum emission bandwidth of frequency-agile LPR devices shall be performed with any related frequency sweep, step, or hop function activated.
                (7) Compliance measurements shall be made in accordance with the specific procedures published or otherwise authorized by the Commission.
                [79 FR 12678, Mar. 6, 2014]
              
              
                § 15.257
                Operation within the band 92-95 GHz.
                (a) Operation of devices under the provisions of this section is limited to indoor use;
                (1) Devices operating under the provisions of this section, by the nature of their design, must be capable of operation only indoors. The necessity to operate with a fixed indoor infrastructure, e.g., a transmitter that must be connected to the AC power lines, may be considered sufficient to demonstrate this.
                (2) The use of outdoor mounted antennas, e.g., antennas mounted on the outside of a building or on a telephone pole, or any other outdoors infrastructure is prohibited.
                (3) The emissions from equipment operated under this section shall not be intentionally directed outside of the building in which the equipment is located, such as through a window or a doorway.

                (4) Devices operating under the provisions of this section shall bear the following or similar statement in a conspicuous location on the device or in the instruction manual supplied with the device: “This equipment may only be operated indoors. Operation outdoors is in violation of 47 U.S.C. 301 and could subject the operator to serious legal penalties.”
                (b) Operation under the provisions of this section is not permitted on aircraft or satellites.
                (c) Within the 92-95 GHz bands, the emission levels shall not exceed the following:
                (1) The average power density of any emission, measured during the transmit interval, shall not exceed 9 uW/sq. cm, as measured at 3 meters from the radiating structure, and the peak power density of any emission shall not exceed 18 uW/sq. cm, as measured 3 meters from the radiating structure.
                (2) Peak power density shall be measured with an RF detector that has a detection bandwidth that encompasses the band being used and has a video bandwidth of at least 10 MHz, or uses an equivalent measurement method.
                (3) The average emission limits shall be calculated based on the measured peak levels, over the actual time period during which transmission occurs.
                (d) Limits on spurious emissions:
                (1) The power density of any emissions outside the band being used shall consist solely of spurious emissions.
                (2) Radiated emissions below 40 GHz shall not exceed the general limits in § 15.209.
                (3) Between 40 GHz and 200 GHz, the level of these emissions shall not exceed 90 pW/cm 2 at a distance of 3 meters.
                (4) The levels of the spurious emissions shall not exceed the level of the fundamental emission.
                (e) The total peak transmitter output power shall not exceed 500 mW.
                (f) Fundamental emissions must be contained within the frequency bands specified in this section during all conditions of operation. Equipment is presumed to operate over the temperature range −20 to + 50 degrees Celsius with an input voltage variation of 85% to 115% of rated input voltage, unless justification is presented to demonstrate otherwise.
                (g) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of mobile or portable devices operating under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.
                (h) Any transmitter that has received the necessary FCC equipment authorization under the rules of this chapter may be mounted in a group installation for simultaneous operation with one or more other transmitter(s) that have received the necessary FCC equipment authorization, without any additional equipment authorization. However, no transmitter operating under the provisions of this section may be equipped with external phase-locking inputs that permit beam-forming arrays to be realized.
                [69 FR 3265, Jan. 23, 2004, as amended at 85 FR 18149, Apr. 1, 2020]
              
              
                § 15.258
                Operation in the bands 116-123 GHz, 174.8-182 GHz, 185-190 GHz and 244-246 GHz.
                (a) Operation on board an aircraft or a satellite is prohibited.
                (b) Emission levels within the 116-123 GHz, 174.8-182 GHz, 185-190 GHz and 244-246 GHz bands shall not exceed the following equivalent isotropically radiated power (EIRP) limits as measured during the transmit interval:
                (1) The average power of any emission shall not exceed 40 dBm and the peak power of any emission shall not exceed 43 dBm; or

                (2) For fixed point-to-point transmitters located outdoors, the average power of any emission shall not exceed 82 dBm and shall be reduced by 2 dB for every dB that the antenna gain is less than 51 dBi. The peak power of any emission shall not exceed 85 dBm and shall be reduced by 2 dB for every dB that the antenna gain is less than 51 dBi. The provisions in this paragraph (b)(2) for reducing transmit power based on antenna gain shall not require that the power levels be reduced below the limits specified in paragraph (b)(1) of this section.
                

                (3) The peak power shall be measured with a detection bandwidth that encompasses the entire occupied bandwidth within the intended band of operation, e.g., 116-123 GHz, 174.8-182 GHz, 185-190 GHz or 244-246 GHz. The average emission levels shall be measured over the actual time period during which transmission occurs.

                (4) Transmitters with an emission bandwidth of less than 100 MHz must limit their peak radiated power to the product of the maximum permissible radiated power (in milliwatts) times their emission bandwidth divided by 100 MHz. For the purposes of this paragraph (b)(4), emission bandwidth is defined as the instantaneous frequency range occupied by a steady state radiated signal with modulation, outside which the radiated power spectral density never exceeds 6 dB below the maximum radiated power spectral density in the band, as measured with a 100 kHz resolution bandwidth spectrum analyzer. The center frequency must be stationary during the measurement interval, even if not stationary during normal operation (e.g., for frequency hopping devices).
                (c) Spurious emissions shall be limited as follows:

                (1) The power density of any emissions outside the band of operation, e.g., 116-123 GHz, 174.8-182 GHz, 185-190 GHz or 244-246 GHz, shall consist solely of spurious emissions.
                (2) Radiated emissions below 40 GHz shall not exceed the general limits in § 15.209.
                (3) Between 40 GHz and the highest frequency specified in § 15.33, the level of these emissions shall not exceed 90 pW/cm2 at a distance of 3 meters.
                (4) The levels of the spurious emissions shall not exceed the level of the fundamental emission.
                (d) Fundamental emissions must be contained within the frequency bands specified in this section during all conditions of operation. Equipment is presumed to operate over the temperature range −20 to + 50 degrees Celsius with an input voltage variation of 85% to 115% of rated input voltage, unless justification is presented to demonstrate otherwise.
                (e) Regardless of the power density levels permitted under this section, devices operating under the provisions of this section are subject to the radiofrequency radiation exposure requirements specified in §§ 1.1307(b), 2.1091, and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of devices operating under this section must contain a statement confirming compliance with these requirements for both fundamental emissions and unwanted emissions. Technical information showing the basis for this statement must be submitted to the Commission upon request.
                (f) Any transmitter that has received the necessary FCC equipment authorization under the rules of this chapter may be mounted in a group installation for simultaneous operation with one or more other transmitter(s) that have received the necessary FCC equipment authorization, without any additional equipment authorization. However, no transmitter operating under the provisions of this section may be equipped with external phase-locking inputs that permit beam-forming arrays to be realized.
                (g) Measurement procedures that have been found to be acceptable to the Commission in accordance with § 2.947 of this chapter may be used to demonstrate compliance.
                [84 FR 25691, June 4, 2019]
              
            
          
          
            Subpart D—Unlicensed Personal Communications Service Devices
            
              Source:
              58 FR 59180, Nov. 8, 1993, unless otherwise noted.
            
            
              § 15.301
              Scope.
              This subpart sets out the regulations for unlicensed personal communications services (PCS) devices operating in the 1920-1930 MHz band.
              [69 FR 77949, Dec. 29, 2004]
            
            
              § 15.303
              Definitions.
              
                Asynchronous devices. Devices that transmit RF energy at irregular time intervals, as typified by local area network data systems.
              
                Emission bandwidth. For purposes of this subpart the emission bandwidth shall be determined by measuring the width of the signal between two points, one below the carrier center frequency and one above the carrier center frequency, that are 26 dB down relative to the maximum level of the modulated carrier. Compliance with the emissions limits is based on the use of measurement instrumentation employing a peak detector function with an instrument resolutions bandwidth approximately equal to 1.0 percent of the emission bandwidth of the device under measurement.
              
                Isochronous devices. Devices that transmit at a regular interval, typified by time-division voice systems.
              
                Peak transmit power. The peak power output as measured over an interval of time equal to the frame rate or transmission burst of the device under all conditions of modulation. Usually this parameter is measured as a conducted emission by direct connection of a calibrated test instrument to the equipment under test. If the device cannot be connected directly, alternative techniques acceptable to the Commission may be used.
              
                Personal Communications Services (PCS) Devices [Unlicensed]. Intentional radiators operating in the frequency band 1920-1930 MHz that provide a wide array of mobile and ancillary fixed communication services to individuals and businesses.
              
                Spectrum window. An amount of spectrum equal to the intended emission bandwidth in which operation is desired.
              
                Thermal noise power. The noise power in watts defined by the formula N = kTB where N is the noise power in watts, K is Boltzmann's constant, T is the absolute temperature in degrees Kelvin (e.g., 295 °K) and B is the emission bandwidth of the device in hertz.
              
                Time window. An interval of time in which transmission is desired.
              [58 FR 59180, Nov. 8, 1993, as amended at 59 FR 32852, June 24, 1994; 60 FR 13073, Mar. 10, 1995; 69 FR 62620, Oct. 27, 2004; 69 FR 77949, Dec. 29, 2004; 77 FR 43013, July 23, 2012]
            
            
              § 15.305
              Equipment authorization requirement.
              PCS devices operating under this subpart shall be certified by the Commission under the procedures in subpart J of part 2 of this chapter before marketing. The application for certification must contain sufficient information to demonstrate compliance with the requirements of this subpart.
            
            
              § 15.307
              [Reserved]
            
            
              § 15.309
              Cross reference.
              (a) The provisions of subpart A of this part apply to unlicensed PCS devices, except where specific provisions are contained in subpart D.
              (b) The requirements of subpart D apply only to the radio transmitter contained in the PCS device. Other aspects of the operation of a PCS device may be subject to requirements contained elsewhere in this chapter. In particular, a PCS device that includes digital circuitry not directly associated with the radio transmitter also is subject to the requirements for unintentional radiators in subpart B.
            
            
              § 15.313
              Measurement procedures.
              Measurements must be made in accordance with subpart A, except where specific procedures are specified in subpart D. If no guidance is provided, the measurement procedure must be in accordance with good engineering practice.
            
            
              § 15.315
              Conducted limits.
              An unlicensed PCS device that is designed to be connected to the public utility (AC) power line must meet the limits specified in § 15.207.
            
            
              § 15.317
              Antenna requirement.
              An unlicensed PCS device must meet the antenna requirement of § 15.203.
            
            
              § 15.319
              General technical requirements.
              (a) [Reserved]
              (b) All transmissions must use only digital modulation techniques. Both asynchronous and isochronous operations are permitted within the 1920-1930 MHz band.

              (c) Peak transmit power shall not exceed 100 microwatts multiplied by the square root of the emission bandwidth in hertz. Peak transmit power must be measured over any interval of continuous transmission using instrumentation calibrated in terms of an rms-equivalent voltage. The measurement results shall be properly adjusted for any instrument limitations, such as detector response times, limited resolution bandwidth capability when compared to the emission bandwidth, sensitivity, etc., so as to obtain a true peak measurement for the emission in question over the full bandwidth of the channel.
              (d) Power spectral density shall not exceed 3 milliwatts in any 3 kHz bandwidth as measured with a spectrum analyzer having a resolution bandwidth of 3 kHz.
              (e) The peak transmit power shall be reduced by the amount in decibels that the maximum directional gain of the antenna exceeds 3 dBi.
              (f) The device shall automatically discontinue transmission in case of either absence of information to transmit or operational failure. The provisions in this section are not intended to preclude transmission of control and signaling information or use of repetitive codes used by certain digital technologies to complete frame or burst intervals.
              (g) Notwithstanding other technical requirements specified in this subpart, attenuation of emissions below the general emission limits in § 15.209 is not required.
              (h) Where there is a transition between limits, the tighter limit shall apply at the transition point.
              (i) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. All equipment shall be considered to operate in a “general population/uncontrolled” environment. Applications for equipment authorization of mobile or portable devices operating under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.
              [58 FR 59180, Nov. 8, 1993, as amended at 59 FR 32852, June 24, 1994; 59 FR 40835, Aug. 10, 1994; 60 FR 13073, Mar. 10, 1995; 61 FR 41018, Aug. 7, 1996; 69 FR 62621, Oct. 27, 2004; 69 FR 77949, Dec. 29, 2004; 77 FR 43013, July 23, 2012; 85 FR 18149, Apr. 1, 2020]
            
            
              § 15.321
              [Reserved]
            
            
              § 15.323
              Specific requirements for devices operating in the 1920-1930 MHz band.
              (a) Operation shall be contained within the 1920-1930 MHz band. The emission bandwidth shall be less than 2.5 MHz. The power level shall be as specified in § 15.319(c), but in no event shall the emission bandwidth be less than 50 kHz.
              (b) [Reserved]
              (c) Devices must incorporate a mechanism for monitoring the time and spectrum windows that its transmission is intended to occupy. The following criteria must be met:
              (1) Immediately prior to initiating transmission, devices must monitor the combined time and spectrum windows in which they intend to transmit for a period of at least 10 milliseconds for systems designed to use a 10 milliseconds or shorter frame period or at least 20 milliseconds for systems designed to use a 20 milliseconds frame period.
              (2) The monitoring threshold must not be more than 30 dB above the thermal noise power for a bandwidth equivalent to the emission bandwidth used by the device.
              (3) If no signal above the threshold level is detected, transmission may commence and continue with the same emission bandwidth in the monitored time and spectrum windows without further monitoring. However, occupation of the same combined time and spectrum windows by a device or group of cooperating devices continuously over a period of time longer than 8 hours is not permitted without repeating the access criteria.

              (4) Once access to specific combined time and spectrum windows is obtained an acknowledgment from a system participant must be received by the initiating transmitter within one second or transmission must cease. Periodic acknowledgments must be received at least every 30 seconds or transmission must cease. Channels used exclusively for control and signaling information may transmit continuously for 30 seconds without receiving an acknowledgment, at which time the access criteria must be repeated.
              
              (5) If access to spectrum is not available as determined by the above, and a minimum of 20 duplex system access channels are defined for the system, the time and spectrum windows with the lowest power level may be accessed. A device utilizing the provisions of this paragraph must have monitored all access channels defined for its system within the last 10 seconds and must verify, within the 20 milliseconds (40 milliseconds for devices designed to use a 20 milliseconds frame period) immediately preceding actual channel access that the detected power of the selected time and spectrum windows is no higher than the previously detected value. The power measurement resolution for this comparison must be accurate to within 6 dB. No device or group of co-operating devices located within 1 meter of each other shall during any frame period occupy more than 6 MHz of aggregate bandwidth, or alternatively, more than one third of the time and spectrum windows defined by the system.
              (6) If the selected combined time and spectrum windows are unavailable, the device may either monitor and select different windows or seek to use the same windows after waiting an amount of time, randomly chosen from a uniform random distribution between 10 and 150 milliseconds, commencing when the channel becomes available.
              (7) The monitoring system bandwidth must be equal to or greater than the emission bandwidth of the intended transmission and have a maximum reaction time less than 50xSQRT (1.25/emission bandwidth in MHz) microseconds for signals at the applicable threshold level but shall not be required to be less than 50 microseconds. If a signal is detected that is 6 dB or more above the applicable threshold level, the maximum reaction time shall be 35xSQRT (1.25/emission bandwidth in MHz) microseconds but shall not be required to be less than 35 microseconds.
              (8) The monitoring system shall use the same antenna used for transmission, or an antenna that yields equivalent reception at that location.
              (9) Devices that have a power output lower than the maximum permitted under this subpart may increase their monitoring detection threshold by one decibel for each one decibel that the transmitter power is below the maximum permitted.
              (10) An initiating device may attempt to establish a duplex connection by monitoring both its intended transmit and receive time and spectrum windows. If both the intended transmit and receive time and spectrum windows meet the access criteria, then the initiating device can initiate a transmission in the intended transmit time and spectrum window. If the power detected by the responding device can be decoded as a duplex connection signal from the initiating device, then the responding device may immediately begin transmitting on the receive time and spectrum window monitored by the initiating device.
              (11) An initiating device that is prevented from monitoring during its intended transmit window due to monitoring system blocking from the transmissions of a co-located (within one meter) transmitter of the same system, may monitor the portions of the time and spectrum windows in which they intend to receive over a period of at least 10 milliseconds. The monitored time and spectrum window must total at least 50 percent of the 10 millisecond frame interval and the monitored spectrum must be within 1.25 MHz of the center frequency of channel(s) already occupied by that device or co-located co-operating devices. If the access criteria is met for the intended receive time and spectrum window under the above conditions, then transmission in the intended transmit window by the initiating device may commence.
              (12) The provisions of (c)(10) or (c)(11) of this section shall not be used to extend the range of spectrum occupied over space or time for the purpose of denying fair access to spectrum to other devices.

              (d) Emissions outside the band shall be attenuated below a reference power of 112 milliwatts as follows: 30 dB between the band and 1.25 MHz above or below the band; 50 dB between 1.25 and 2.5 MHz above or below the band; and 60 dB at 2.5 MHz or greater above or below the band. Emissions inside the band must comply with the following emission mask: In the bands between 1B and 2B measured from the center of the emission bandwidth the total power emitted by the device shall be at least 30 dB below the transmit power permitted for that device; in the bands between 2B and 3B measured from the center of the emission bandwidth the total power emitted by an intentional radiator shall be at least 50 dB below the transmit power permitted for that radiator; in the bands between 3B and the band edge the total power emitted by an intentional radiator in the measurement bandwidth shall be at least 60 dB below the transmit power permitted for that radiator. B” is defined as the emission bandwidth of the device in hertz. Compliance with the emission limits is based on the use of measurement instrumentation employing peak detector function with an instrument resolution bandwidth approximately equal to 1.0 percent of the emission bandwidth of the device under measurement.
              (e) The frame period (a set of consecutive time slots in which the position of each time slot can be identified by reference to a synchronizing source) of an intentional radiator operating in this band shall be 20 milliseconds or 10 milliseconds/X where X is a positive whole number. Each device that implements time division for the purposes of maintaining a duplex connection on a given frequency carrier shall maintain a frame repetition rate with a frequency stability of at least 50 parts per million (ppm). Each device which further divides access in time in order to support multiple communication links on a given frequency carrier shall maintain a frame repetition rate with a frequency stability of at least 10 ppm. The jitter (time-related, abrupt, spurious variations in the duration of the frame interval) introduced at the two ends of such a communication link shall not exceed 25 microseconds for any two consecutive transmissions. Transmissions shall be continuous in every time and spectrum window during the frame period defined for the device.
              (f) The frequency stability of the carrier frequency of the intentional radiator shall be maintained within ±10 ppm over 1 hour or the interval between channel access monitoring, whichever is shorter. The frequency stability shall be maintained over a temperature variation of −20° to + 50 °C at normal supply voltage, and over a variation in the primary supply voltage of 85 percent to 115 percent of the rated supply voltage at a temperature of 20 °C. For equipment that is capable only of operating from a battery, the frequency stability tests shall be performed using a new battery without any further requirement to vary supply voltage.
              [58 FR 59180, Nov. 8, 1993; 59 FR 15269, Mar. 31, 1994. Redesignated at 59 FR 32852, June 24, 1994, as amended at 59 FR 32853, June 24, 1994; 59 FR 40835, Aug. 10, 1994; 59 FR 55373, Nov. 7, 1994; 60 FR 3303, Jan. 13, 1995; 69 FR 62621, Oct. 27, 2004; 77 FR 43013, July 23, 2012]
            
          
          
            Subpart E—Unlicensed National Information Infrastructure Devices
            
              § 15.401
              Scope.
              This subpart sets out the regulations for unlicensed National Information Infrastructure (U-NII) devices operating in the 5.15-5.35 GHz, 5.47-5.725 GHz, 5.725-5.85 GHz, and 5.925-7.125 GHz bands.
              [85 FR 31410, May 26, 2020]
            
            
              § 15.403
              Definitions.
              
                Access Point (AP). A U-NII transceiver that operates either as a bridge in a peer-to-peer connection or as a connector between the wired and wireless segments of the network or as a relay between wireless network segments.
              
                Automated Frequency Coordination (AFC) System. A system that automatically determines and provides lists of which frequencies are available for use by standard power access points operating in the 5.925-6.425 GHz and 6.525-6.875 GHz bands.
              
                Available Channel. A radio channel on which a Channel Availability Check has not identified the presence of a radar.
              
                Average Symbol Envelope Power. The average symbol envelope power is the average, taken over all symbols in the signaling alphabet, of the envelope power for each symbol.
              
                Channel Availability Check. A check during which the U-NII device listens on a particular radio channel to identify whether there is a radar operating on that radio channel.
              
                Channel Move Time. The time needed by a U-NII device to cease all transmissions on the current channel upon detection of a radar signal above the DFS detection threshold.
              
                Client Device. A U-NII device whose transmissions are generally under the control of an access point and is not capable of initiating a network
              
                Contention-based protocol. A protocol that allows multiple users to share the same spectrum by defining the events that must occur when two or more transmitters attempt to simultaneously access the same channel and establishing rules by which a transmitter provides reasonable opportunities for other transmitters to operate. Such a protocol may consist of procedures for initiating new transmissions, procedures for determining the state of the channel (available or unavailable), and procedures for managing retransmissions in the event of a busy channel.
              
                Digital modulation. The process by which the characteristics of a carrier wave are varied among a set of predetermined discrete values in accordance with a digital modulating function as specified in document ANSI C63.17-1998.
              
                Dynamic Frequency Selection (DFS) is a mechanism that dynamically detects signals from other systems and avoids co-channel operation with these systems, notably radar systems.
              
                DFS Detection Threshold. The required detection level defined by detecting a received signal strength (RSS) that is greater than a threshold specified, within the U-NII device channel bandwidth.
              
                Emission bandwidth. For purposes of this subpart the emission bandwidth is determined by measuring the width of the signal between two points, one below the carrier center frequency and one above the carrier center frequency, that are 26 dB down relative to the maximum level of the modulated carrier.
              
                Fixed client device. For the purpose of this subpart, a client device intended as customer premise equipment that is permanently attached to a structure, operates only on channels provided by an AFC, has a geolocation capability, and complies with antenna pointing angle requirements.
              
                Indoor Access Point. For the purpose of this subpart, an access point that operates in the 5.925-7.125 GHz band, is supplied power from a wired connection, has an integrated antenna, is not battery powered, and does not have a weatherized enclosure.
              
                In-Service Monitoring. A mechanism to check a channel in use by the U-NII device for the presence of a radar.
              
                Non-Occupancy Period. The required period in which, once a channel has been recognized as containing a radar signal by a U-NII device, the channel will not be selected as an available channel.
              
                Operating Channel. Once a U-NII device starts to operate on an Available Channel then that channel becomes the Operating Channel.
              
                Maximum Power Spectral Density. The maximum power spectral density is the maximum power spectral density, within the specified measurement bandwidth, within the U-NII device operating band.
              
                Maximum Conducted Output Power. The total transmit power delivered to all antennas and antenna elements averaged across all symbols in the signaling alphabet when the transmitter is operating at its maximum power control level. Power must be summed across all antennas and antenna elements. The average must not include any time intervals during which the transmitter is off or is transmitting at a reduced power level. If multiple modes of operation are possible (e.g., alternative modulation methods), the maximum conducted output power is the highest total transmit power occurring in any mode.
              
                Power Spectral Density. The power spectral density is the total energy output per unit bandwidth from a pulse or sequence of pulses for which the transmit power is at its maximum level, divided by the total duration of the pulses. This total time does not include the time between pulses during which the transmit power is off or below its maximum level.
              
                Pulse. A pulse is a continuous transmission of a sequence of modulation symbols, during which the average symbol envelope power is constant.
              
                RLAN. Radio Local Area Network.
              
                Standard Power Access Point. An access point that operates in the 5.925-6.425 GHz and 6.525-6.875 GHz bands pursuant to direction from an Automated Frequency Coordination System.
              
                Subordinate Device. For the purpose of this subpart, a device that operates in the 5.925-7.125 GHz band under the control of an Indoor Access Point, is supplied power from a wired connection, has an integrated antenna, is not battery powered, does not have a weatherized enclosure, and does not have a direct connection to the internet. Subordinate devices must not be used to connect devices between separate buildings or structures. Subordinate devices must be authorized under certification procedures in part 2 of this chapter. Modules may not be certified as subordinate devices.
              
                Transmit Power Control (TPC). A feature that enables a U-NII device to dynamically switch between several transmission power levels in the data transmission process.
              
                U-NII devices. Intentional radiators operating in the frequency bands 5.15-5.35 GHz, 5.470-5.85 GHz, 5.925-7125 GHz that use wideband digital modulation techniques and provide a wide array of high data rate mobile and fixed communications for individuals, businesses, and institutions.
              [85 FR 31410, May 26, 2020]
            
            
              § 15.405
              Cross reference.
              (a) The provisions of subparts A, B, and C of this part apply to unlicensed U-NII devices, except where specific provisions are contained in subpart E. Manufacturers should note that this includes the provisions of §§ 15.203 and 15.205.
              (b) The requirements of subpart E apply only to the radio transmitter contained in the U-NII device. Other aspects of the operation of a U-NII device may be subject to requirements contained elsewhere in this chapter. In particular, a U-NII device that includes digital circuitry not directly associated with the radio transmitter also is subject to the requirements for unintentional radiators in subpart B.
              [63 FR 40835, July 31, 1998]
            
            
              § 15.407
              General technical requirements.
              (a) Power limits:
              
              (1) For the band 5.15-5.25 GHz.
              (i) For an outdoor access point operating in the band 5.15-5.25 GHz, the maximum conducted output power over the frequency band of operation shall not exceed 1 W provided the maximum antenna gain does not exceed 6 dBi. In addition, the maximum power spectral density shall not exceed 17 dBm in any 1 megahertz band. If transmitting antennas of directional gain greater than 6 dBi are used, both the maximum conducted output power and the maximum power spectral density shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi. The maximum e.i.r.p. at any elevation angle above 30 degrees as measured from the horizon must not exceed 125 mW (21 dBm).
              (ii) For an indoor access point operating in the band 5.15-5.25 GHz, the maximum conducted output power over the frequency band of operation shall not exceed 1 W provided the maximum antenna gain does not exceed 6 dBi. In addition, the maximum power spectral density shall not exceed 17 dBm in any 1 megahertz band. If transmitting antennas of directional gain greater than 6 dBi are used, both the maximum conducted output power and the maximum power spectral density shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi.

              (iii) For fixed point-to-point access points operating in the band 5.15-5.25 GHz, the maximum conducted output power over the frequency band of operation shall not exceed 1 W. In addition, the maximum power spectral density shall not exceed 17 dBm in any 1 megahertz band. Fixed point-to-point U-NII devices may employ antennas with directional gain up to 23 dBi without any corresponding reduction in the maximum conducted output power or maximum power spectral density. For fixed point-to-point transmitters that employ a directional antenna gain greater than 23 dBi, a 1 dB reduction in maximum conducted output power and maximum power spectral density is required for each 1 dB of antenna gain in excess of 23 dBi. Fixed, point-to-point operations exclude the use of point-to-multipoint systems, omnidirectional applications, and multiple collocated transmitters transmitting the same information. The operator of the U-NII device, or if the equipment is professionally installed, the installer, is responsible for ensuring that systems employing high gain directional antennas are used exclusively for fixed, point-to-point operations.
              (iv) For client devices in the 5.15-5.25 GHz band, the maximum conducted output power over the frequency band of operation shall not exceed 250 mW provided the maximum antenna gain does not exceed 6 dBi. In addition, the maximum power spectral density shall not exceed 11 dBm in any 1 megahertz band. If transmitting antennas of directional gain greater than 6 dBi are used, both the maximum conducted output power and the maximum power spectral density shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi.
              (2) For the 5.25-5.35 GHz and 5.47-5.725 GHz bands, the maximum conducted output power over the frequency bands of operation shall not exceed the lesser of 250 mW or 11 dBm + 10 log B, where B is the 26 dB emission bandwidth in megahertz. In addition, the maximum power spectral density shall not exceed 11 dBm in any 1 megahertz band. If transmitting antennas of directional gain greater than 6 dBi are used, both the maximum conducted output power and the maximum power spectral density shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi.

              (3) For the band 5.725-5.85 GHz, the maximum conducted output power over the frequency band of operation shall not exceed 1 W. In addition, the maximum power spectral density shall not exceed 30 dBm in any 500-kHz band. If transmitting antennas of directional gain greater than 6 dBi are used, both the maximum conducted output power and the maximum power spectral density shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi. However, fixed point-to-point U-NII devices operating in this band may employ transmitting antennas with directional gain greater than 6 dBi without any corresponding reduction in transmitter conducted power. Fixed, point-to-point operations exclude the use of point-to-multipoint systems, omnidirectional applications, and multiple collocated transmitters transmitting the same information. The operator of the U-NII device, or if the equipment is professionally installed, the installer, is responsible for ensuring that systems employing high gain directional antennas are used exclusively for fixed, point-to-point operations.
              
              
                Note to paragraph (a)(3):
                The Commission strongly recommends that parties employing U-NII devices to provide critical communications services should determine if there are any nearby Government radar systems that could affect their operation.
              
              
              (4) For a standard power access point and fixed client device operating in the 5.925-6.425 GHz and 6.525-6.875 GHz bands, the maximum power spectral density must not exceed 23 dBm e.i.r.p in any 1-megahertz band. In addition, the maximum e.i.r.p. over the frequency band of operation must not exceed 36 dBm. For outdoor devices, the maximum e.i.r.p. at any elevation angle above 30 degrees as measured from the horizon must not exceed 125 mW (21 dBm).
              (5) For an indoor access point operating in the 5.925-7.125 GHz band, the maximum power spectral density must not exceed 5 dBm e.i.r.p. in any 1-megahertz band. In addition, the maximum e.i.r.p. over the frequency band of operation must not exceed 30 dBm.
              (6) For a subordinate device operating under the control of an indoor access point in the 5.925-7.125 GHz band, the maximum power spectral density must not exceed 5 dBm e.i.r.p in any 1-megahertz band, and the maximum e.i.r.p. over the frequency band of operation must not exceed 30 dBm.

              (7) For client devices, except for fixed client devices as defined in this subpart, operating under the control of a standard power access point in 5.925-6.425 GHz and 6.525-6.875 GHz bands, the maximum power spectral density must not exceed 17 dBm e.i.r.p. in any 1-megahertz band, and the maximum e.i.r.p. over the frequency band of operation must not exceed 30 dBm and the device must limit its power to no more than 6 dB below its associated standard power access point's authorized transmit power.
              (8) For client devices operating under the control of an indoor access point in the 5.925-7.125 GHz bands, the maximum power spectral density must not exceed −1 dBm e.i.r.p. in any 1-megahertz band, and the maximum e.i.r.p. over the frequency band of operation must not exceed 24 dBm.
              (9) Access points operating under the provisions of paragraphs (a)(5) and (a)(6) of this section must employ a permanently attached integrated antenna.
              (10) The maximum transmitter channel bandwidth for U-NII devices in the 5.925-7.125 GHz band is 320 megahertz.
              (11) The maximum conducted output power must be measured over any interval of continuous transmission using instrumentation calibrated in terms of an rms-equivalent voltage.
              (12) Power spectral density measurement. The maximum power spectral density is measured as either a conducted emission by direct connection of a calibrated test instrument to the equipment under test or a radiated measurement. Measurements in the 5.725-5.85 GHz band are made over a reference bandwidth of 500 kHz or the 26 dB emission bandwidth of the device, whichever is less. Measurements in all other bands are made over a bandwidth of 1 MHz or the 26 dB emission bandwidth of the device, whichever is less. A narrower resolution bandwidth can be used, provided that the measured power is integrated over the full reference bandwidth.
              (b) Undesirable emission limits. Except as shown in paragraph (b)(7) of this section, the maximum emissions outside of the frequency bands of operation shall be attenuated in accordance with the following limits:
              (1) For transmitters operating in the 5.15-5.25 GHz band: All emissions outside of the 5.15-5.35 GHz band shall not exceed an e.i.r.p. of −27 dBm/MHz.
              (2) For transmitters operating in the 5.25-5.35 GHz band: All emissions outside of the 5.15-5.35 GHz band shall not exceed an e.i.r.p. of −27 dBm/MHz.
              (3) For transmitters operating in the 5.47-5.725 GHz band: All emissions outside of the 5.47-5.725 GHz band shall not exceed an e.i.r.p. of −27 dBm/MHz.
              (4) For transmitters operating in the 5.725-5.85 GHz band:
              (i) All emissions shall be limited to a level of −27 dBm/MHz at 75 MHz or more above or below the band edge increasing linearly to 10 dBm/MHz at 25 MHz above or below the band edge, and from 25 MHz above or below the band edge increasing linearly to a level of 15.6 dBm/MHz at 5 MHz above or below the band edge, and from 5 MHz above or below the band edge increasing linearly to a level of 27 dBm/MHz at the band edge.
              (ii) Devices certified before March 2, 2017 with antenna gain greater than 10 dBi may demonstrate compliance with the emission limits in § 15.247(d), but manufacturing, marketing and importing of devices certified under this alternative must cease by March 2, 2018. Devices certified before March 2, 2018 with antenna gain of 10 dBi or less may demonstrate compliance with the emission limits in § 15.247(d), but manufacturing, marketing and importing of devices certified under this alternative must cease before March 2, 2020.
              (5) For transmitters operating within the 5.925-7.125 GHz band: Any emissions outside of the 5.925-7.125 GHz band must not exceed an e.i.r.p. of −27 dBm/MHz.

              (6) For transmitters operating within the 5.925-7.125 GHz bands: Power spectral density must be suppressed by 20 dB at 1 MHz outside of channel edge, by 28 dB at one channel bandwidth from the channel center, and by 40 dB at one- and one-half times the channel bandwidth away from channel center. At frequencies between one megahertz outside an unlicensed device's channel edge and one channel bandwidth from the center of the channel, the limits must be linearly interpolated between 20 dB and 28 dB suppression, and at frequencies between one and one- and one-half times an unlicensed device's channel bandwidth, the limits must be linearly interpolated between 28 dB and 40 dB suppression. Emissions removed from the channel center by more than one- and one-half times the channel bandwidth must be suppressed by at least 40 dB.
              (7) The emission measurements shall be performed using a minimum resolution bandwidth of 1 MHz. A lower resolution bandwidth may be employed near the band edge, when necessary, provided the measured energy is integrated to show the total power over 1 MHz.
              (8) Unwanted emissions below 1 GHz must comply with the general field strength limits set forth in § 15.209. Further, any U-NII devices using an AC power line are required to comply also with the conducted limits set forth in § 15.207.
              (9) The provisions of § 15.205 apply to intentional radiators operating under this section.
              (10) When measuring the emission limits, the nominal carrier frequency shall be adjusted as close to the upper and lower frequency band edges as the design of the equipment permits.
              (c) The device shall automatically discontinue transmission in case of either absence of information to transmit or operational failure. These provisions are not intended to preclude the transmission of control or signalling information or the use of repetitive codes used by certain digital technologies to complete frame or burst intervals. Applicants shall include in their application for equipment authorization a description of how this requirement is met.
              (d) Operational restrictions for 6 GHz U-NII devices. (1) Operation of standard access points, fixed client devices and indoor access points in the 5.925-7.125 GHz band is prohibited on oil platforms, cars, trains, boats, and aircraft, except that indoor access points are permitted to operate in the 5.925-6.425 GHz bands in large aircraft while flying above 10,000 feet.
              (2) Operation of transmitters in the 5.925-7.125 GHz band is prohibited for control of or communications with unmanned aircraft systems.
              (3) Transmitters operating under the provisions of paragraphs (a)(5), (a)(6), and (a)(8) of this section are limited to indoor locations.
              (4) In the 5.925-7.125 GHz band, indoor access points and subordinate devices must bear the following statement in a conspicuous location on the device and in the user's manual: FCC regulations restrict operation of this device to indoor use only. The operation of this device is prohibited on oil platforms, cars, trains, boats, and aircraft, except that operation of this device is permitted in large aircraft while flying above 10,000 feet.
              (5) In the 5.925-7.125 GHz band, client devices, except fixed client devices, must operate under the control of a standard power access point, indoor access point or subordinate devices; Subordinate devices must operate under the control of an indoor access point. In all cases, an exception exists for transmitting brief messages to an access point when attempting to join its network after detecting a signal that confirms that an access point is operating on a particular channel. Access points and subordinate devices may connect to other access points or subordinate devices. Client devices are prohibited from connecting directly to another client device.
              (6) Indoor access points, subordinate devices and client devices operating in the 5.925-7.125 GHz band must employ a contention-based protocol.
              (7) Fixed client devices may only connect to a standard power access point.
              (e) Within the 5.725-5.85 GHz band, the minimum 6 dB bandwidth of U-NII devices shall be at least 500 kHz.
              (f) Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate. All equipment shall be considered to operate in a “general population/uncontrolled” environment. Applications for equipment authorization of mobile or portable devices operating under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.

              (g) Manufacturers of U-NII devices are responsible for ensuring frequency stability such that an emission is maintained within the band of operation under all conditions of normal operation as specified in the users manual.
              (h) Transmit Power Control (TPC) and Dynamic Frequency Selection (DFS).
              (1) Transmit power control (TPC). U-NII devices operating in the 5.25-5.35 GHz band and the 5.47-5.725 GHz band shall employ a TPC mechanism. The U-NII device is required to have the capability to operate at least 6 dB below the mean EIRP value of 30 dBm. A TPC mechanism is not required for systems with an e.i.r.p. of less than 500 mW.
              (2) Radar Detection Function of Dynamic Frequency Selection (DFS). U-NII devices operating with any part of its 26 dB emission bandwidth in the 5.25-5.35 GHz and 5.47-5.725 GHz bands shall employ a DFS radar detection mechanism to detect the presence of radar systems and to avoid co-channel operation with radar systems. Operators shall only use equipment with a DFS mechanism that is turned on when operating in these bands. The device must sense for radar signals at 100 percent of its emission bandwidth. The minimum DFS detection threshold for devices with a maximum e.i.r.p. of 200 mW to 1 W is −64 dBm. For devices that operate with less than 200 mW e.i.r.p. and a power spectral density of less than 10 dBm in a 1 MHz band, the minimum detection threshold is −62 dBm. The detection threshold is the received power averaged over 1 microsecond referenced to a 0 dBi antenna. For the initial channel setting, the manufacturers shall be permitted to provide for either random channel selection or manual channel selection.
              (i) Operational Modes. The DFS requirement applies to the following operational modes:
              (A) The requirement for channel availability check time applies in the master operational mode.
              (B) The requirement for channel move time applies in both the master and slave operational modes.
              (ii) Channel Availability Check Time. A U-NII device shall check if there is a radar system already operating on the channel before it can initiate a transmission on a channel and when it has to move to a new channel. The U-NII device may start using the channel if no radar signal with a power level greater than the interference threshold values listed in paragraph (h)(2) of this section, is detected within 60 seconds.
              (iii) Channel Move Time. After a radar's presence is detected, all transmissions shall cease on the operating channel within 10 seconds. Transmissions during this period shall consist of normal traffic for a maximum of 200 ms after detection of the radar signal. In addition, intermittent management and control signals can be sent during the remaining time to facilitate vacating the operating channel.
              (iv) Non-occupancy Period. A channel that has been flagged as containing a radar system, either by a channel availability check or in-service monitoring, is subject to a non-occupancy period of at least 30 minutes. The non-occupancy period starts at the time when the radar system is detected.
              (i) Device Security. All U-NII devices must contain security features to protect against modification of software by unauthorized parties.
              (1) Manufacturers must implement security features in any digitally modulated devices capable of operating in any of the U-NII bands, so that third parties are not able to reprogram the device to operate outside the parameters for which the device was certified. The software must prevent the user from operating the transmitter with operating frequencies, output power, modulation types or other radio frequency parameters outside those that were approved for the device. Manufacturers may use means including, but not limited to the use of a private network that allows only authenticated users to download software, electronic signatures in software or coding in hardware that is decoded by software to verify that new software can be legally loaded into a device to meet these requirements and must describe the methods in their application for equipment authorization.
              (2) Manufacturers must take steps to ensure that DFS functionality cannot be disabled by the operator of the U-NII device.
              (j) Operator Filing Requirement: Before deploying an aggregate total of more than one thousand outdoor access points within the 5.15-5.25 GHz band, parties must submit a letter to the Commission acknowledging that, should harmful interference to licensed services in this band occur, they will be required to take corrective action. Corrective actions may include reducing power, turning off devices, changing frequency bands, and/or further reducing power radiated in the vertical direction. This material shall be submitted to Laboratory Division, Office of Engineering and Technology, Federal Communications Commission, 7435 Oakland Mills Road, Columbia, MD 21046. Attn: U-NII Coordination, or via Web site at https://www.fcc.gov/labhelp with the SUBJECT LINE: “U-NII-1 Filing”.
              (k) Automated frequency coordination (AFC) system. (1) Standard power access points and fixed client devices operating under paragraph (a)(4) of this section must access an AFC system to determine the available frequencies and the maximum permissible power in each frequency range at their geographic coordinates prior to transmitting. Standard power access points and fixed client devices may transmit only on frequencies and at power levels that an AFC system indicates as available.
              (2) An AFC system must be capable of determining the available frequencies in steps of no greater than 3 dB below the maximum permissible e.i.r.p of 36 dBm, and down to at least a minimum level of 21 dBm.
              (3) An AFC system must obtain information on protected services within the 5.925-6.425 GHz and 6.525-6.875 GHz bands from Commission databases and use that information to determine frequency availability for standard power access points and fixed client devices based on protection criteria specified in paragraph (l)(2) of this section.
              (4) An AFC system must use the information supplied by standard power access points and fixed client devices during registration, as set forth in this section, to determine available frequencies and the maximum permissible power in each frequency range for a standard power access point at any given location. All such determinations and assignments must be made in a non-discriminatory manner, consistent with this part.
              (5) An AFC system must store registered information in a secure database until a standard power access point or fixed client device ceases operation at a location. For the purpose of this paragraph, a standard power access point or fixed client device is considered to have ceased operation when that device has not contacted the AFC system for more than three months to verify frequency availability information.
              (6) An AFC system must verify the validity of the FCC identifier (FCC ID) of any standard power access point and fixed client device seeking access to its services prior to authorizing the access point to begin operation. A list of standard power access points with valid FCC IDs and the FCC IDs of those devices must be obtained from the Commission's Equipment Authorization System.
              (7) The general purposes of AFC system include:
              (i) Enacting all policies and procedures developed by the AFC system operators pursuant to this section.
              (ii) Registering, authenticating, and authorizing standard power access point and fixed client device operations, individually or through a network element device representing multiple standard power access points from the same operating network.
              (iii) Providing standard power access points and fixed client devices with the permissible frequencies and the maximum permissible power in each frequency range at their locations using propagation models and interference protection criteria defined in paragraph (l) of this section.
              (iv) Obtaining updated protected sites information from Commission databases.
              (8) Standard power access points and fixed client devices:

              (i) Must register with and be authorized by an AFC system prior to the standard power access point and fixed client device's initial service transmission, or after a standard power access point or fixed client device changes location, and must obtain a list of available frequencies and the maximum permissible power in each frequency range at the standard power access point and fixed client device's location.
              (ii) Must register with the AFC system by providing the following parameters: Geographic coordinates (latitude and longitude referenced to North American Datum 1983 (NAD 83)), antenna height above ground level, FCC identification number, and unique manufacturer's serial number. If any of these parameters change, the standard power access point or fixed client device must provide updated parameters to the AFC system. All information provided by the standard power access point and the fixed client device to the AFC system must be true, complete, correct, and made in good faith.
              (iii) Must provide the registration information to the AFC system either directly and individually or by a network element representing multiple standard power access points or fixed client devices from the same operating network. The standard power access point, fixed client device or its network element must register with the AFC system via any communication link, wired or wireless, outside 5.925-6.425 GHz and 6.525-6.875 GHz bands.
              (iv) Must contact an AFC system at least once per day to obtain the latest list of available frequencies and the maximum permissible power the standard power access point or fixed client device may operate with on each frequency at the standard power access point and fixed client device's location. If the standard power access point or fixed client device fails to successfully contact the AFC system during any given day, the standard power access point or fixed client device may continue to operate until 11:59 p.m. of the following day at which time it must cease operations until it re-establishes contact with the AFC system and re-verifies its list of available frequencies and associated power levels.
              (v) Must incorporate adequate security measures to prevent it from accessing AFC systems not approved by the FCC and to ensure that unauthorized parties cannot modify the device to operate in a manner inconsistent with the rules and protection criteria set forth in this section and to ensure that communications between standard power access points, fixed client devices and AFC systems are secure to prevent corruption or unauthorized interception of data. Additionally, the AFC system must incorporate security measures to protect against unauthorized data input or alteration of stored data, including establishing communications authentication procedures between client devices and standard power access points.
              (9) Standard power access point and fixed client device geo-location capability:
              (i) A standard power access point and a fixed client device must include either an internal geo-location capability or an integrated capability to securely connect to an external geolocation devices or service, to automatically determine the standard power access point's geographic coordinates and location uncertainty (in meters), with a confidence level of 95%. The standard power access point and fixed client device must report such coordinates and location uncertainty to an AFC system at the time of activation from a power-off condition.
              (ii) An external geo-location source may be connected to a standard power access point or fixed client device through either a wired or a wireless connection. A single geo-location source may provide location information to multiple standard power access points or fixed client devices.
              (iii) An external geo-location source must be connected to a standard power access point or fixed client device using a secure connection that ensures that only an external geo-location source approved for use with a standard power access point or fixed client device provides geographic coordinates to that standard power access point or fixed client device. Alternatively, an extender cable may be used to connect a remote receive antenna to a geo-location receiver within a standard power access point or fixed client device.

              (iv) The applicant for certification of a standard power access point or fixed client device must demonstrate the accuracy of the geo-location method used and the location uncertainty. For standard power access points and fixed client devices that may not use an internal geo-location capability, this uncertainty must account for the accuracy of the geo-location source and the separation distance between such source and the standard power access point or fixed client device.
              (10) An AFC system operator will be designated for a five-year term which can be renewed by the Commission based on the operator's performance during the term. If an AFC system ceases operation, it must provide at least 30-days' notice to the Commission and transfer any registration data to another AFC system operator.
              (11) The Commission will designate one or more AFC system operators to provide service in the 5.925-6.425 GHz and 6.525-6.875 GHz bands.
              (12) The Commission may permit the functions of an AFC system, such as a data repository, registration, and query services, to be divided among multiple entities; however, entities designated as AFC system operators will be held accountable for the overall functioning and system administration of the AFC system.
              (13) The AFC system must ensure that all communications and interactions between the AFC system and standard power access points and fixed client devices are accurate and secure and that unauthorized parties cannot access or alter the database, or the list of available frequencies and associated powers sent to a standard power access point.
              (14) An AFC system must implement the terms of international agreements with Mexico and Canada.
              (15) Each AFC system operator designated by the Commission must:
              (i) Maintain a regularly updated AFC system database that contains the information described in this section, including incumbent's information and standard power access points and fixed client devices registration parameters.
              (ii) Establish and follow protocols and procedures to ensure compliance with the rules set forth in this part.
              (iii) Establish and follow protocols and procedures sufficient to ensure that all communications and interactions between the AFC system and standard power access points and fixed client devices are accurate and secure and that unauthorized parties cannot access or alter the AFC system, or the information transmitted from the AFC system to standard power access points or fixed client devices.
              (iv) Provide service for a five-year term. This term may be renewed at the Commission's discretion.
              (v) Respond in a timely manner to verify, correct, or remove, as appropriate, data in the event that the Commission or a party presents to the AFC system Operator a claim of inaccuracies in the AFC system. This requirement applies only to information that the Commission requires to be stored in the AFC system.
              (vi) Establish and follow protocols to comply with enforcement instructions from the Commission, including discontinuance of standard power access point operations in designated geographic areas.
              (16) An AFC system operator may charge fees for providing service in registration and channel availability functions. The Commission may, upon request, review the fees and can require changes to those fees if the Commission finds them unreasonable.
              (l) Incumbent Protection by AFC system: Fixed Microwave Services. A standard power access point or fixed client device must not cause harmful interference to fixed microwave services authorized to operate in the 5.925-6.425 GHz and 6.525-6.875 GHz bands. Based on the criteria set forth below, an AFC system must establish location and frequency-based exclusion zones (both co-channel and adjacent channel) around fixed microwave receivers operating in the 5.925-6.425 GHz and 6.525-6.875 GHz bands. Individual standard power access points and fixed client devices must not operate co-channel to fixed microwave system frequencies within co-channel exclusion zones, or on adjacent channel frequencies within adjacent channel exclusion zones.

              (1) Propagation Models: Propagation models to determine the appropriate separation distance between a standard power access point or a fixed client device and an incumbent fixed microwave service receiver. For a separation distance:
              
              (i) Up to 30 meters, the AFC system must use the free space path-loss model.

              (ii) More than 30 meters and up to and including one kilometer, the AFC system must use the Wireless World Initiative New Radio phase II (WINNER II) model. The AFC system must use site-specific information, including buildings and terrain data, for determining the line-of-sight/non-line-of-sight path component in the WINNER II model, where such data is available. For evaluating paths where such data is not available, the AFC system must use a probabilistic model combining the line-of-sight path and non-line-of-sight path into a single path-loss as follows:
              
              Path-loss (L) = Σi P(i) * Li = PLOS * LLOS + PNLOS * LNLOS,
              
              where PLOS is the probability of line-of-sight, LLOS is the line-of-sight path loss, PNLOS is the probability of non-line-of sight, LNLOS is the non-line-of-sight path loss, and L is the combined path loss. The WINNER II path loss models include a formula to determine PLOS as a function of antenna heights and distance. PNLOS is equal to (1−PLOS). In all cases, the AFC system will use the correct WINNER II parameters to match the morphology of the path between a standard power access point and a fixed microwave receiver (i.e., Urban, Suburban, or Rural).
              (iii) More than one kilometer, the AFC system must use Irregular Terrain Model (ITM) combined with the appropriate clutter model. To account for the effects of clutter, such as buildings and foliage, that the AFC system must combine the ITM with the ITU-R P.2108-0 (06/2017) clutter model for urban and suburban environments and the ITU-R P.452-16 (07/2015) clutter model for rural environments. The AFC system should use the most appropriate clutter category for the local morphology when using ITU-R P.452-16. However, if detailed local information is not available, the “Village Centre” clutter category should be used. The AFC system must use 1 arc-second digital elevation terrain data and, for locations where such data is not available, the most granular available digital elevation terrain data.
              (2) Interference Protection Criteria:
              (i) The AFC system must use −6 dB I/N as the interference protection criteria in determining the size of the co-channel exclusion zone where I (interference) is the co-channel signal from the standard power access point or fixed client device at the fixed microwave service receiver, and N (noise) is background noise level at the fixed microwave service receiver.
              (ii) The AFC system must use −6 dB I/N as the interference protection criteria in determining the size of the adjacent channel exclusion zone, where I (interference) is the signal from the standard power access point or fixed client device's out of channel emissions at the fixed microwave service receiver and N (noise) is background noise level at the fixed microwave service receiver. The adjacent channel exclusion zone must be calculated based on the emissions requirements of paragraph (b)(6) of this section.
              (m) Incumbent Protection by AFC system: Radio Astronomy Services. The AFC system must enforce an exclusion zones to the following radio observatories that observe between 6650-6675.2 MHz: Arecibo Observatory, the Green Bank Observatory, the Very Large Array (VLA), the 10 Stations of the Very Long Baseline Array (VLBA), the Owens Valley Radio Observatory, and the Allen Telescope Array. The exclusion zone sizes are based on the radio line-of-sight and determined using 4/3 earth curvature and the following formula:
              
              dkm_los = 4.12 * (sqrt(Htx) + sqrt(Hrx)),
              
              where Htx is the height of the unlicensed standard power access point or fixed client device and Hrx is the height of the radio astronomy antenna in meters above ground level. Coordinate locations of the radio observatories are listed in section 2.106, notes US 131 and US 385 of this part.
              (n) Incumbent Protection by AFC system: Fixed-Satellite Services. Standard power access points and fixed client devices located outdoors must limit their maximum e.i.r.p. at any elevation angle above 30 degrees as measured from the horizon to 21 dBm (125 mW) to protect fixed satellite services.
              [63 FR 40836, July 31, 1998, as amended at 69 FR 2687, Jan. 20, 2004; 69 FR 54036, Sept. 7, 2004; 79 FR 24579, May 1, 2014; 79 FR 56988, Sept. 24, 2014; 79 FR 76903, Dec. 23, 2014; 81 FR 19901, Apr. 6, 2016; 85 FR 18149, Apr. 1, 2020; 85 FR 31411, May 26, 2020]
            
          
          
            Subpart F—Ultra-Wideband Operation
            
              Source:
              67 FR 34856, May 16, 2002, unless otherwise noted.
            
            
              § 15.501
              Scope.
              This subpart sets out the regulations for unlicensed ultra-wideband transmission systems.
            
            
              § 15.503
              Definitions.
              (a) UWB bandwidth. For the purpose of this subpart, the UWB bandwidth is the frequency band bounded by the points that are 10 dB below the highest radiated emission, as based on the complete transmission system including the antenna. The upper boundary is designated fH and the lower boundary is designated fL. The frequency at which the highest radiated emission occurs is designated fM.
              (b) Center frequency. The center frequency, fC, equals (fH + fL)/2.
              (c) Fractional bandwidth. The fractional bandwidth equals 2(fH−fL)/ (fH + fL).
              (d) Ultra-wideband (UWB) transmitter. An intentional radiator that, at any point in time, has a fractional bandwidth equal to or greater than 0.20 or has a UWB bandwidth equal to or greater than 500 MHz, regardless of the fractional bandwidth.
              (e) Imaging system. A general category consisting of ground penetrating radar systems, medical imaging systems, wall imaging systems through-wall imaging systems and surveillance systems. As used in this subpart, imaging systems do not include systems designed to detect the location of tags or systems used to transfer voice or data information.
              (f) Ground penetrating radar (GPR) system. A field disturbance sensor that is designed to operate only when in contact with, or within one meter of, the ground for the purpose of detecting or obtaining the images of buried objects or determining the physical properties within the ground. The energy from the GPR is intentionally directed down into the ground for this purpose.
              (g) Medical imaging system. A field disturbance sensor that is designed to detect the location or movement of objects within the body of a person or animal.
              (h) Wall imaging system. A field disturbance sensor that is designed to detect the location of objects contained within a “wall” or to determine the physical properties within the “wall.” The “wall” is a concrete structure, the side of a bridge, the wall of a mine or another physical structure that is dense enough and thick enough to absorb the majority of the signal transmitted by the imaging system. This category of equipment does not include products such as “stud locators” that are designed to locate objects behind gypsum, plaster or similar walls that are not capable of absorbing the transmitted signal.
              (i) Through-wall imaging system. A field disturbance sensor that is designed to detect the location or movement of persons or objects that are located on the other side of an opaque structure such as a wall or a ceiling. This category of equipment may include products such as “stud locators” that are designed to locate objects behind gypsum, plaster or similar walls that are not thick enough or dense enough to absorb the transmitted signal.
              (j) Surveillance system. A field disturbance sensor used to establish a stationary RF perimeter field that is used for security purposes to detect the intrusion of persons or objects.
              (k) EIRP. Equivalent isotropically radiated power, i.e., the product of the power supplied to the antenna and the antenna gain in a given direction relative to an isotropic antenna. The EIRP, in terms of dBm, can be converted to a field strength, in dBuV/m at 3 meters, by adding 95.2. As used in this subpart, EIRP refers to the highest signal strength measured in any direction and at any frequency from the UWB device, as tested in accordance with the procedures specified in § 15.31(a) and 15.523 of this chapter.
              
              (l) Law enforcement, fire and emergency rescue organizations. As used in this subpart, this refers to those parties eligible to obtain a license from the FCC under the eligibility requirements specified in § 90.20(a)(1) of this chapter.
              (m) Hand held. As used in this subpart, a hand held device is a portable device, such as a lap top computer or a PDA, that is primarily hand held while being operated and that does not employ a fixed infrastructure.
            
            
              § 15.505
              Cross reference.
              (a) Except where specifically stated otherwise within this subpart, the provisions of subparts A and B and of §§ 15.201 through 15.204 and 15.207 of subpart C of this part apply to unlicensed UWB intentional radiators. The provisions of § 15.35(c) and 15.205 do not apply to devices operated under this subpart. The provisions of Footnote US 246 to the Table of Frequency Allocations contained in § 2.106 of this chapter does not apply to devices operated under this subpart.

              (b) The requirements of this subpart apply only to the radio transmitter, i.e., the intentional radiator, contained in the UWB device. Other aspects of the operation of a UWB device may be subject to requirements contained elsewhere in this chapter. In particular, a UWB device that contains digital circuitry not directly associated with the operation of the transmitter also is subject to the requirements for unintentional radiators in subpart B of this part. Similarly, an associated receiver that operates (tunes) within the frequency range 30 MHz to 960 MHz is subject to the requirements in subpart B of this part.
            
            
              § 15.507
              Marketing of UWB equipment.
              In some cases, the operation of UWB devices is limited to specific parties, e.g., law enforcement, fire and rescue organizations operating under the auspices of a state or local government. The marketing of UWB devices must be directed solely to parties eligible to operate the equipment. The responsible party, as defined in § 2.909 of this chapter, is responsible for ensuring that the equipment is marketed only to eligible parties. Marketing of the equipment in any other manner may be considered grounds for revocation of the grant of certification issued for the equipment.
            
            
              § 15.509
              Technical requirements for ground penetrating radars and wall imaging systems.
              (a) The UWB bandwidth of an imaging system operating under the provisions of this section must be below 10.6 GHz.
              (b) Operation under the provisions of this section is limited to GPRs and wall imaging systems operated for purposes associated with law enforcement, fire fighting, emergency rescue, scientific research, commercial mining, or construction.
              (1) Parties operating this equipment must be eligible for licensing under the provisions of part 90 of this chapter.
              (2) The operation of imaging systems under this section requires coordination, as detailed in § 15.525.
              (c) A GPR that is designed to be operated while being hand held and a wall imaging system shall contain a manually operated switch that causes the transmitter to cease operation within 10 seconds of being released by the operator. In lieu of a switch located on the imaging system, it is permissible to operate an imaging system by remote control provided the imaging system ceases transmission within 10 seconds of the remote switch being released by the operator.
              (d) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  -65.3
                
                
                  1610-1990
                  -53.3
                
                
                  1990-3100
                  -51.3
                
                
                  3100-10600
                  -41.3
                
                
                  Above 10600
                  -51.3
                
              

              (e) In addition to the radiated emission limits specified in the table in paragraph (d) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  -75.3
                
                
                  1559-1610
                  -75.3
                
              

              (f) For UWB devices where the frequency at which the highest radiated emission occurs, fM, is above 960 MHz, there is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              [68 FR 19749, Apr. 22, 2003]
            
            
              § 15.510
              Technical requirements for through-wall imaging systems.

              (a) The UWB bandwidth of an imaging system operating under the provisions of this section must be below 960 MHz or the center frequency, fC, and the frequency at which the highest radiated emission occurs, fM, must be contained between 1990 MHz and 10600 MHz.
              (b) Operation under the provisions of this section is limited to through-wall imaging systems operated by law enforcement, emergency rescue or firefighting organizations that are under the authority of a local or state government.
              (c) For through-wall imaging systems operating with the UWB bandwidth below 960 MHz:
              (1) Parties operating this equipment must be eligible for licensing under the provisions of part 90 of this chapter.
              (2) The operation of these imaging systems requires coordination, as detailed in § 15.525.
              (3) The imaging system shall contain a manually operated switch that causes the transmitter to cease operation within 10 seconds of being released by the operator. In lieu of a switch located on the imaging system, it is permissible to operate an imaging system by remote control provided the imaging system ceases transmission within 10 seconds of the remote switch being released by the operator.
              (4) The radiated emissions at or below 960 MHz shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −65.3
                
                
                  1610-1990
                  −53.3
                
                
                  Above 1990
                  −51.3
                
              
              (5) In addition to the radiated emission limits specified in the table in paragraph (c)(4) of this section, emissions from these imaging systems shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −75.3
                
                
                  1559-1610
                  −75.3
                
              
              (d) For equipment operating with fC and fM between 1990 MHz and 10600 MHz:
              (1) Parties operating this equipment must hold a license issued by the Federal Communications Commission to operate a transmitter in the Public Safety Radio Pool under part 90 of this chapter. The license may be held by the organization for which the UWB operator works on a paid or volunteer basis.
              (2) This equipment may be operated only for law enforcement applications, the providing of emergency services, and necessary training operations.
              (3) The radiated emissions at or below 960 MHz shall not exceed the emission levels in § 15.209 of this chapter. The radiated emissions above 960 MHz shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −46.3
                
                
                  1610-10600
                  −41.3
                
                
                  Above 10600
                  −51.3
                
              

              (4) In addition to the radiated emission limits specified in the paragraph (d)(3) of this section, emissions from these imaging systems shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −56.3
                
                
                  1559-1610
                  −56.3
                
              

              (5) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              (e) Through-wall imaging systems operating under the provisions of this section shall bear the following or similar statement in a conspicuous location on the device: “Operation of this device is restricted to law enforcement, emergency rescue and firefighter personnel. Operation by any other party is a violation of 47 U.S.C. 301 and could subject the operator to serious legal penalties.”
              [68 FR 19750, Apr. 22, 2003, as amended at 85 FR 38740, June 26, 2020]
            
            
              § 15.511
              Technical requirements for surveillance systems.
              (a) The UWB bandwidth of an imaging system operating under the provisions of this section must be contained between 1990 MHz and 10,600 MHz.
              (b) Operation under the provisions of this section is limited to fixed surveillance systems operated by law enforcement, fire or emergency rescue organizations or by manufacturers licensees, petroleum licensees or power licensees as defined in § 90.7 of this chapter.
              (1) Parties operating under the provisions of this section must be eligible for licensing under the provisions of part 90 of this chapter.
              (2) The operation of imaging systems under this section requires coordination, as detailed in § 15.525.
              (c) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −53.3
                
                
                  1610-1990
                  −51.3
                
                
                  1990-10600
                  −41.3
                
                
                  Above 10600
                  −51.3
                
              
              (d) In addition to the radiated emission limits specified in the table in paragraph (c) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −63.3
                
                
                  1559-1610
                  −63.3
                
              

              (e) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              (f) Imaging systems operating under the provisions of this section shall bear the following or similar statement in a conspicuous location on the device: “Operation of this device is restricted to law enforcement, fire and rescue officials, public utilities, and industrial entities. Operation by any other party is a violation of 47 U.S.C. 301 and could subject the operator to serious legal penalties.”
              [68 FR 19750, Apr. 22, 2003]
            
            
              § 15.513
              Technical requirements for medical imaging systems.
              (a) The UWB bandwidth of an imaging system operating under the provisions of this section must be contained between 3100 MHz and 10,600 MHz.

              (b) Operation under the provisions of this section is limited to medical imaging systems used at the direction of, or under the supervision of, a licensed health care practitioner. The operation of imaging systems under this section requires coordination, as detailed in § 15.525.
              
              (c) A medical imaging system shall contain a manually operated switch that causes the transmitter to cease operation within 10 seconds of being released by the operator. In lieu of a switch located on the imaging system, it is permissible to operate an imaging system by remote control provided the imaging system ceases transmission within 10 seconds of the remote switch being released by the operator.
              (d) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −65.3
                
                
                  1610-1990
                  −53.3
                
                
                  011990-3100
                  −51.3
                
                
                  3100-10600
                  −41.3
                
                
                  Above 10600
                  −51.3
                
              
              (e) In addition to the radiated emission limits specified in the table in paragraph (d) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −75.3
                
                
                  1559-1610
                  −75.3
                
              

              (f) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              [68 FR 19751, Apr. 22, 2003, as amended at 72 FR 63823, Nov. 13, 2007]
            
            
              § 15.515
              Technical requirements for vehicular radar systems.
              (a) Operation under the provisions of this section is limited to UWB field disturbance sensors mounted in terrestrial transportation vehicles. These devices shall operate only when the vehicle is operating, e.g., the engine is running. Operation shall occur only upon specific activation, such as upon starting the vehicle, changing gears, or engaging a turn signal.

              (b) The UWB bandwidth of a vehicular radar system operating under the provisions of this section shall be contained between 22 GHz and 29 GHz. In addition, the center frequency, fC, and the frequency at which the highest level emission occurs, fM, must be greater than 24.075 GHz.
              (c) Following proper installation, vehicular radar systems shall attenuate any emissions within the 23.6-24.0 GHz band that appear 38 degrees or greater above the horizontal plane by 25 dB below the limit specified in paragraph (d) of this section. For equipment authorized, manufactured or imported on or after January 1, 2005, this level of attenuation shall be 25 dB for any emissions within the 23.6-24.0 GHz band that appear 30 degrees or greater above the horizontal plane. For equipment authorized, manufactured or imported on or after January 1, 2010, this level of attenuation shall be 30 dB for any emissions within the 23.6-24.0 GHz band that appear 30 degrees or greater above the horizontal plane. For equipment authorized, manufactured or imported on or after January 1, 2014, this level of attenuation shall be 35 dB for any emissions within the 23.6-24.0 GHz band that appear 30 degrees or greater above the horizontal plane. This level of attenuation can be achieved through the antenna directivity, through a reduction in output power or any other means.
              (d) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −75.3
                
                
                  1610-22,000
                  −61.3
                
                
                  22,000-29,000
                  −41.3
                
                
                  29,000-31,000
                  −51.3
                
                
                  
                  Above 31,000
                  −61.3
                
              
              (e) In addition to the radiated emission limits specified in the table in paragraph (d) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −85.3
                
                
                  1559-1610
                  −85.3
                
              

              (f) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              (g) The emission levels from devices operating under the provisions of this section that employ gated transmissions may be measured with the gating active. Measurements made in this manner shall be repeated over multiple sweeps with the analyzer set for maximum hold until the amplitude stabilizes.
              (h) UWB vehicular systems operating in the 22-29 GHz band are subject to the transition provisions of § 15.37(l) through (n).
              [67 FR 34856, May 16, 2002, as amended at 70 FR 6776, Feb. 9, 2005; 82 FR 43871, Sept. 20, 2017]
            
            
              § 15.517
              Technical requirements for indoor UWB systems.
              (a) Operation under the provisions of this section is limited to UWB transmitters employed solely for indoor operation.
              (1) Indoor UWB devices, by the nature of their design, must be capable of operation only indoors. The necessity to operate with a fixed indoor infrastructure, e.g., a transmitter that must be connected to the AC power lines, may be considered sufficient to demonstrate this.
              (2) The emissions from equipment operated under this section shall not be intentionally directed outside of the building in which the equipment is located, such as through a window or a doorway, to perform an outside function, such as the detection of persons about to enter a building.
              (3) The use of outdoor mounted antennas, e.g., antennas mounted on the outside of a building or on a telephone pole, or any other outdoors infrastructure is prohibited.
              (4) Field disturbance sensors installed inside of metal or underground storage tanks are considered to operate indoors provided the emissions are directed towards the ground.
              (5) A communications system shall transmit only when the intentional radiator is sending information to an associated receiver.
              (b) The UWB bandwidth of a UWB system operating under the provisions of this section must be contained between 3100 MHz and 10,600 MHz.
              (c) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −75.3
                
                
                  1610-1990
                  −53.3
                
                
                  1990-3100
                  −51.3
                
                
                  3100-10600
                  −41.3
                
                
                  Above 10600
                  −51.3
                
              
              (d) In addition to the radiated emission limits specified in the table in paragraph (c) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −85.3
                
                
                  1559-1610
                  −85.3
                
              

              (e) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.

              (f) UWB systems operating under the provisions of this section shall bear the following or similar statement in a conspicuous location on the device or in the instruction manual supplied with the device:
              
              
                “This equipment may only be operated indoors. Operation outdoors is in violation of 47 U.S.C. 301 and could subject the operator to serious legal penalties.”
              
              [67 FR 34856, May 16, 2002; 67 FR 39632, June 10, 2002]
            
            
              § 15.519
              Technical requirements for hand held UWB systems.

              (a) UWB devices operating under the provisions of this section must be hand held, i.e., they are relatively small devices that are primarily hand held while being operated and do not employ a fixed infrastructure.
              (1) A UWB device operating under the provisions of this section shall transmit only when it is sending information to an associated receiver. The UWB intentional radiator shall cease transmission within 10 seconds unless it receives an acknowledgement from the associated receiver that its transmission is being received. An acknowledgment of reception must continue to be received by the UWB intentional radiator at least every 10 seconds or the UWB device must cease transmitting.
              (2) The use of antennas mounted on outdoor structures, e.g., antennas mounted on the outside of a building or on a telephone pole, or any fixed outdoors infrastructure is prohibited. Antennas may be mounted only on the hand held UWB device.
              (3) UWB devices operating under the provisions of this section may operate indoors or outdoors.
              (b) The UWB bandwidth of a device operating under the provisions of this section must be contained between 3100 MHz and 10,600 MHz.
              (c) The radiated emissions at or below 960 MHz from a device operating under the provisions of this section shall not exceed the emission levels in § 15.209. The radiated emissions above 960 MHz from a device operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of 1 MHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  960-1610
                  −75.3
                
                
                  1610-1990
                  −63.3
                
                
                  1990-3100
                  −61.3
                
                
                  3100-10600
                  −41.3
                
                
                  Above 10600
                  −61.3
                
              
              (d) In addition to the radiated emission limits specified in the table in paragraph (c) of this section, UWB transmitters operating under the provisions of this section shall not exceed the following average limits when measured using a resolution bandwidth of no less than 1 kHz:
              
                
                  Frequency in MHz
                  EIRP in dBm
                
                
                  1164-1240
                  −85.3
                
                
                  1559-1610
                  −85.3
                
              

              (e) There is a limit on the peak level of the emissions contained within a 50 MHz bandwidth centered on the frequency at which the highest radiated emission occurs, fM. That limit is 0 dBm EIRP. It is acceptable to employ a different resolution bandwidth, and a correspondingly different peak emission limit, following the procedures described in § 15.521.
              [67 FR 34856, May 16, 2002; 67 FR 39632, June 10, 2002]
            
            
              § 15.521
              Technical requirements applicable to all UWB devices.
              (a) UWB devices may not be employed for the operation of toys. Operation onboard an aircraft, a ship or a satellite is prohibited.
              (b) Manufacturers and users are reminded of the provisions of §§ 15.203 and 15.204.

              (c) Emissions from digital circuitry used to enable the operation of the UWB transmitter shall comply with the limits in § 15.209, rather than the limits specified in this subpart, provided it can be clearly demonstrated that those emissions from the UWB device are due solely to emissions from digital circuitry contained within the transmitter and that the emissions are not intended to be radiated from the transmitter's antenna. Emissions from associated digital devices, as defined in § 15.3(k), e.g., emissions from digital circuitry used to control additional functions or capabilities other than the UWB transmission, are subject to the limits contained in Subpart B of this part.
              (d) Within the tables in §§ 15.509, 15.511, 15.513, 15.515, 15.517, and 15.519, the tighter emission limit applies at the band edges. Radiated emission levels at and below 960 MHz are based on measurements employing a CISPR quasi-peak detector. Radiated emission levels above 960 MHz are based on RMS average measurements over a 1 MHz resolution bandwidth. The RMS average measurement is based on the use of a spectrum analyzer with a resolution bandwidth of 1 MHz, an RMS detector, and a 1 millisecond or less averaging time. Unless otherwise stated, if pulse gating is employed where the transmitter is quiescent for intervals that are long compared to the nominal pulse repetition interval, measurements shall be made with the pulse train gated on. Alternative measurement procedures may be considered by the Commission.

              (e) The frequency at which the highest radiated emission occurs, fM, must be contained within the UWB bandwidth.
              (f) Imaging systems may be employed only for the type of information exchange described in their specific definitions contained in § 15.503. The detection of tags or the transfer or data or voice information is not permitted under the standards for imaging systems.

              (g) When a peak measurement is required, it is acceptable to use a resolution bandwidth other than the 50 MHz specified in this subpart. This resolution bandwidth shall not be lower than 1 MHz or greater than 50 MHz, and the measurement shall be centered on the frequency at which the highest radiated emission occurs, fM. If a resolution bandwidth other than 50 MHz is employed, the peak EIRP limit shall be 20 log (RBW/50) dBm where RBW is the resolution bandwidth in megahertz that is employed. This may be converted to a peak field strength level at 3 meters using E(dBuV/m) = P(dBm EIRP) + 95.2. If RBW is greater than 3 MHz, the application for certification filed with the Commission must contain a detailed description of the test procedure, calibration of the test setup, and the instrumentation employed in the testing.

              (h) The highest frequency employed in § 15.33 to determine the frequency range over which radiated measurements are made shall be based on the center frequency, fC, unless a higher frequency is generated within the UWB device. For measuring emission levels, the spectrum shall be investigated from the lowest frequency generated in the UWB transmitter, without going below 9 kHz, up to the frequency range shown in § 15.33(a) or up to fC + 3/(pulse width in seconds), whichever is higher. There is no requirement to measure emissions beyond 40 GHz provided fC is less than 10 GHz; beyond 100 GHz if fC is at or above 10 GHz and below 30 GHz; or beyond 200 GHz if fC is at or above 30 GHz.
              (i) The prohibition in § 2.201(f) and 15.5(d) of this chapter against Class B (damped wave) emissions does not apply to UWB devices operating under this subpart.
              (j) Responsible parties are reminded of the other standards and requirements cross referenced in § 15.505, such as a limit on emissions conducted onto the AC power lines.
              [67 FR 34856, May 16, 2002, as amended at 68 FR 19751, Apr. 22, 2003; 70 FR 6776, Feb. 9, 2005]
            
            
              § 15.523
              Measurement procedures.
              Measurements shall be made in accordance with the procedures specified by the Commission.
            
            
              § 15.525
              Coordination requirements.
              (a) UWB imaging systems require coordination through the FCC before the equipment may be used. The operator shall comply with any constraints on equipment usage resulting from this coordination.

              (b) The users of UWB imaging devices shall supply operational areas to the FCC Office of Engineering and Technology, which shall coordinate this information with the Federal Government through the National Telecommunications and Information Administration. The information provided by the UWB operator shall include the name, address and other pertinent contact information of the user, the desired geographical area(s) of operation, and the FCC ID number and other nomenclature of the UWB device. If the imaging device is intended to be used for mobile applications, the geographical area(s) of operation may be the state(s) or county(ies) in which the equipment will be operated. The operator of an imaging system used for fixed operation shall supply a specific geographical location or the address at which the equipment will be operated. This material shall be submitted to Frequency Coordination Branch, OET, Federal Communications Commission, 445 12th Street, SW, Washington, D.C. 20554, Attn: UWB Coordination.
              (c) The manufacturers, or their authorized sales agents, must inform purchasers and users of their systems of the requirement to undertake detailed coordination of operational areas with the FCC prior to the equipment being operated.
              (d) Users of authorized, coordinated UWB systems may transfer them to other qualified users and to different locations upon coordination of change of ownership or location to the FCC and coordination with existing authorized operations.
              (e) The FCC/NTIA coordination report shall identify those geographical areas within which the operation of an imaging system requires additional coordination or within which the operation of an imaging system is prohibited. If additional coordination is required for operation within specific geographical areas, a local coordination contact will be provided. Except for operation within these designated areas, once the information requested on the UWB imaging system is submitted to the FCC no additional coordination with the FCC is required provided the reported areas of operation do not change. If the area of operation changes, updated information shall be submitted to the FCC following the procedure in paragraph (b) of this section.
              (f) The coordination of routine UWB operations shall not take longer than 15 business days from the receipt of the coordination request by NTIA. Special temporary operations may be handled with an expedited turn-around time when circumstances warrant. The operation of UWB systems in emergency situations involving the safety of life or property may occur without coordination provided a notification procedure, similar to that contained in § 2.405(a) through (e) of this chapter, is followed by the UWB equipment user.
              [67 FR 34856, May 16, 2002, as amended at 68 FR 19751, Apr. 22, 2003]
            
          
          
            Subpart G—Access Broadband Over Power Line (Access BPL)
            
              Source:
              70 FR 1374, Jan. 7, 2005, unless otherwise noted.
            
            
              § 15.601
              Scope.
              This subpart sets out the regulations for Access Broadband over Power Line (Access BPL) devices operating in the 1.705-80 MHz band over medium or low voltage lines.
            
            
              § 15.603
              Definitions.
              (a) Excluded Band: A band of frequencies within which Access BPL operations are not permitted.
              (b) Exclusion Zone: A geographical area within which Access BPL operations are not permitted in certain frequency bands.
              (c) Consultation. The process of communication between an entity operating Access BPL and a licensed public safety or other designated point of contact for the purpose of avoiding potential harmful interference.
              (d) Consultation area: A designated geographical area within which consultation with public safety users or other designated point of contact is required before an Access BPL may be operated at designated frequencies.
              (e) Low Voltage power line. A power line carrying low voltage, e.g., 240/120 volts from a distribution transformer to a customer's premises.
              (f) Medium Voltage power line. A power line carrying between 1,000 to 40,000 volts from a power substation to neighborhoods. Medium voltage lines may be overhead or underground, depending on the power grid network topology.
              (g) Access BPL Database. A database operated by an industry-sponsored entity, recognized by the Federal Communications Commission and the National Telecommunications and Information Administration (NTIA), containing information regarding existing and planned Access BPL systems, as required in § 15.615(a) of this chapter.
            
            
              § 15.605
              Cross reference.
              (a) The provisions of subparts A and B of this part apply to Access BPL devices, except where specifically noted. The provisions of subparts C through F of this part do not apply to Access BPL devices except where specifically noted.
              (b) The requirements of this subpart apply only to the radio circuitry that is used to provide carrier current operation for the Access BPL device. Other aspects of the operation of an Access BPL device may be subject to requirements contained elsewhere in this chapter. In particular, an Access BPL device that includes digital circuitry that is not used solely to enable the operation of the radio frequency circuitry used to provide carrier current operation also is subject to the requirements for unintentional radiators in subpart B of this part.
            
            
              § 15.607
              Equipment authorization of Access BPL equipment.
              Access BPL equipment shall be subject to Certification as specified in § 15.101.
            
            
              § 15.609
              Marketing of Access BPL equipment.
              The marketing of Access BPL equipment must be directed solely to parties eligible to operate the equipment. Eligible parties consist of AC power line public utilities, Access BPL service providers and associates of Access BPL service providers. The responsible party, as defined in § 2.909 of this chapter, is responsible for ensuring that the equipment is marketed only to eligible parties. Marketing of the equipment in any other manner may be considered grounds for revocation of the grant of certification issued for the equipment.
            
            
              § 15.611
              General technical requirements.
              (a) Conducted emission limits. Access BPL is not subject to the conducted emission limits of § 15.107.
              (b) Radiated emission limits—(1) Medium voltage power lines. (i) Access BPL systems that operate in the frequency range of 1.705 kHz to 30 MHz over medium voltage power lines shall comply with the radiated emission limits for intentional radiators provided in § 15.209.
              (ii) Access BPL systems that operate in the frequency range above 30 MHz over medium voltage power lines shall comply with the radiated emission limits provided in § 15.109(b).
              (2) Low voltage power lines. Access BPL systems that operate over low-voltage power lines, including those that operate over low-voltage lines that are connected to the in-building wiring, shall comply with the radiated emission limits provided in § 15.109(a) and (e).
              (c) Interference Mitigation and Avoidance. (1) Access BPL systems shall incorporate adaptive interference mitigation techniques to remotely reduce power and adjust operating frequencies, in order to avoid site-specific, local use of the same spectrum by licensed services. These techniques may include adaptive or “notch” filtering, or complete avoidance of frequencies, or bands of frequencies, locally used by licensed radio operations.
              (i) For frequencies below 30 MHz, when a notch filter is used to avoid interference to a specific frequency band, the Access BPL system shall be capable of attenuating emissions within that band to a level at least 25 dB below the applicable Part 15 limits.
              (ii) For frequencies above 30 MHz, when a notch filter is used to avoid interference to a specific frequency band, the Access BPL system shall be capable of attenuating emissions within that band to a level at least 10 dB below the applicable part 15 limits.

              (iii) At locations where an Access BPL operator attenuates radiated emissions from its operations in accordance with the above required capabilities, we will not require that operator to take further actions to resolve complaints of harmful interference to mobile operations.
              (2) Access BPL systems shall comply with applicable radiated emission limits upon power-up following a fault condition, or during a start-up operation after a shut-off procedure, by the use of a non-volatile memory, or some other method, to immediately restore previous settings with programmed notches and excluded bands, to avoid time delay caused by the need for manual re-programming during which protected services may be vulnerable.
              (3) Access BPL systems shall incorporate a remote-controllable shut-down feature to deactivate, from a central location, any unit found to cause harmful interference, if other interference mitigation techniques do not resolve the interference problem.
              [70 FR 1374, Jan. 7, 2005, as amended at 71 FR 49379, Aug. 23, 2006; 76 FR 71908, Nov. 21, 2011]
            
            
              § 15.613
              Measurement procedures.
              Compliance measurements for Access BPL shall be made in accordance with the Guidelines for Access BPL systems specified by the Commission.
            
            
              § 15.615
              General administrative requirements.
              (a) Access BPL Database. Entities operating Access BPL systems shall supply to an industry-recognized entity, information on all existing Access BPL systems and all proposed Access BPL systems for inclusion into a publicly available data base, within 30 days prior to initiation of service. Such information shall include the following:
              (1) The name of the Access BPL provider.
              (2) The frequencies of the Access BPL operation.
              (3) The postal zip codes served by the specific Access BPL operation.
              (4) The manufacturer and type of Access BPL equipment and its associated FCC ID number, or, in the case of Access BPL equipment that has not been subject to certification in the past, the Trade Name and Model Number, as specified on the equipment label.
              (5) The contact information, including both phone number and e-mail address of a person at, or associated with, the BPL operator's company, to facilitate the resolution of any interference complaint.
              (6) The proposed/or actual date of Access BPL operation.
              (b) The Access BPL database manager shall enter this information into the publicly accessible database within three (3) business days of receipt.
              (c) No notification to the Commission is required.
              (d) A licensed spectrum user experiencing harmful interference that is suspected to be caused by an Access BPL system shall inform the local BPL operator's contact person designated in the Access BPL database. The investigation of the reported interference and the resolution of confirmed harmful interference from the Access BPL system shall be successfully completed by the BPL operator within a reasonable time period according to a mutually acceptable schedule, after the receipt of an interference complaint, in order to avoid protracted disruptions to licensed services. The Access BPL operator shall respond to complaints of harmful interference from public safety users within 24 hours. With regard to public safety complaints, the BPL provider shall be required to immediately cease the operations causing such complaint if it fails to respond within 24 hours.
              (e) Consultation with public safety users. An entity operating an Access BPL system shall notify and consult with the public safety users in the area where it plans to deploy Access BPL, at least 30 days prior to initiation of any operation or service. This entity shall design or implement the Access BPL system such that it does not cause harmful interference in those frequencies or bands used by the public safety agencies in the area served by the Access BPL system. The notification shall include, at a minimum, the information in paragraph (a) of this section.
              (f) Federal government spectrum users and other radio service users. An entity operating an Access BPL system shall ensure that, within its Access BPL deployment area, its system does not operate on any frequencies designated as excluded bands or on identified frequencies within any designated exclusion zones.
              (1) Excluded Bands. To protect Aeronautical (land) stations and aircraft receivers, Access BPL operations using overhead medium voltage power lines are prohibited in the frequency bands listed in Table 1. Specifically, such BPL systems shall not place carrier frequencies in these bands.
              
                Table 1—Excluded Frequency Bands
                
                  Frequency band
                
                
                  2,850-3,025 kHz
                
                
                  3,400-3,500 kHz
                
                
                  4,650-4,700 kHz
                
                
                  5,450-5,680 kHz
                
                
                  6,525-6,685 kHz
                
                
                  8,815-8,965 kHz
                
                
                  10,005-10,100 kHz
                
                
                  11,275-11,400 kHz
                
                
                  13,260-13,360 kHz
                
                
                  17,900-17,970 kHz
                
                
                  21,924-22,000 kHz
                
                
                  74.8-75.2 MHz
                
              
              (2) Exclusion zones. Exclusion zones encompass the operation of any Access BPL system within 1km of the boundary of coast station facilities at the coordinates listed in Tables 2 and 2.1. Exclusion zones also encompass the operation of Access BPL systems using overhead medium voltage power lines within 65 km of the Very Large Array observatory located at the coordinate 34°04′43.50″; N, 107°37′03.82″ W. Exclusion zones further encompass the operation of Access BPL systems using overhead low voltage power lines or underground power lines within 47 km of the Very Large Array observatory located at the coordinate 34°04′43.50″; N, 107°37′03.82″ W. Within the exclusion zones for coast stations, Access BPL systems shall not use carrier frequencies within the band of 2173.5-2190.5 kHz. Within the exclusion zone for the Very Large Array radio astronomy observatory, Access BPL systems shall not use carrier frequencies within the 73.0-74.6 MHz band.
              (i) Existing coast station facilities. Access BPL systems shall not operate in the frequency band 2,173.5-2,190.5 kHz, within 1 kilometer (km) of the boundary of coast station facilities at the coordinates listed in Tables 2 and 2.1. BPL operators planning to deploy Access BPL devices at these frequencies in areas within these exclusion zones as defined above shall consult with the appropriate point of contact for these coast stations to ensure harmful interference is prevented at these facilities.

              Point of contact: Commandant (CG 622), U.S. Coast Guard, 2100 2nd Street, SW., Washington, DC 20593-0001, Telephone: (202) 267-2860, e-mail: cgcomms@comdt.uscg.mil.
              
              
                Table 2—Exclusion Zones for U.S. Coast Guard Coast Stations
                
                  Locale
                  Latitude
                  Longitude
                
                
                  Group Guam
                  13°35′23″ N
                  144°50′24″ E
                
                
                  GANTSEC
                  18°18′00″ N
                  65°46′59″ W
                
                
                  Puerto Rico
                  18°28′11″ N
                  66°07′47″ W
                
                
                  Honolulu
                  21°18′21″ N
                  157°53′23″ W
                
                
                  Group Key West
                  24°33′35″ N
                  81°47′59″ W
                
                
                  Trumbo Point CG Base
                  24°33′58″ N
                  81°47′57″ W
                
                
                  Miami
                  25°37′28″ N
                  80°23′07″ W
                
                
                  Everglades Park
                  25°50′10″ N
                  81°23′13″ W
                
                
                  Group Saint Petersburg (Everglades)
                  25°51′00″ N
                  81°23′24″ W
                
                
                  Station Ft. Lauderdale
                  26°05′21″ N
                  80°06′40″ W
                
                
                  Station Ft. Myers Beach
                  26°27′34″ N
                  81°57′15″ W
                
                
                  Group Miami (Ft. Pierce)
                  27°27′36″ N
                  80°18′36″ W
                
                
                  Station Ft. Pierce
                  27°27′50″ N
                  80°18′27″ W
                
                
                  Group Corpus Christi
                  27°42′01″ N
                  97°16′11″ W
                
                
                  Group Corpus Christi
                  27°42′06″ N
                  97°16′45″ W
                
                
                  ESD Saint Petersburg
                  27°45′21″ N
                  82°37′32″ W
                
                
                  Group Saint Petersburg
                  27°46′11″ N
                  82°37′47″ W
                
                
                  Station Port O'Connor
                  28°26′03″ N
                  96°25′39″ W
                
                
                  S. Padre Island
                  28°26′22″ N
                  97°09′56″ W
                
                
                  Freeport
                  28°55′59″ N
                  95°16′59″ W
                
                
                  Group Galveston (Freeport)
                  28°56′24″ N
                  95°17′59″ W
                
                
                  Station YANKEETOWN
                  29°01′51″ N
                  82°43′39″ W
                
                
                  Station Ponce De Leon Inlet
                  29°03′50″ N
                  81°55′01″ W
                
                
                  Group New Orleans (Grand Isle)
                  29°15′53″ N
                  89°57′26″ W
                
                
                  Galveston
                  29°19′59″ N
                  94°46′18″ W
                
                
                  Kapalan
                  29°20′04″ N
                  94°47′17″ W
                
                
                  Sabine
                  29°43′42″ N
                  93°52′14″ W
                
                
                  New Orleans
                  30°01′17″ N
                  90°07′24″ W
                
                
                  Panama City
                  30°10′01″ N
                  85°45′04″ W
                
                
                  Group Mobile (Panama City)
                  30°10′12″ N
                  85°45′36″ W
                
                
                  ANT Jacksonville Beach
                  30°17′16″ N
                  81°24′10″ W
                
                
                  Pensacola
                  30°20′24″ N
                  87°18′17″ W
                
                
                  Group Mayport
                  30°23′10″ N
                  81°26′01″ W
                
                
                  Group Mayport
                  30°23′24″ N
                  81°25′48″ W
                
                
                  Ft. Morgan
                  30°39′07″ N
                  88°03′12″ W
                
                
                  Tybee Lighthouse
                  32°01′15″ N
                  80°50′39″ W
                
                
                  Point Loma Lighthouse
                  32°39′56″ N
                  117°14′34″ W
                
                
                  Point Loma
                  32°40′07″ N
                  117°14′14″ W
                
                
                  Activities San Diego
                  32°43′59″ N
                  117°11′13″ W
                
                
                  Group Charleston (Sullivan's Island)
                  32°45′00″ N
                  79°49′47″ W
                
                
                  Sullivan's Island Lights
                  32°45′02″ N
                  79°50′03″ W
                
                
                  Group Charleston
                  32°46′25″ N
                  79°56′37″ W
                
                
                  Group San Diego
                  32°52′48″ N
                  118°26′23″ W
                
                
                  San Pedro
                  33°45′00″ N
                  118°15′58″ W
                
                
                  Group Fort Macon
                  33°53′24″ N
                  78°01′48″ W
                
                
                  Point Mugu
                  33°59′32″ N
                  119°07′18″ W
                
                
                  Group LA/Long Beach
                  34°07′11″ N
                  119°06′35″ W
                
                
                  Channel Island
                  34°09′17″ N
                  119°13′11″ W
                
                
                  
                  Station Oxnard Channel Island
                  34°09′43″ N
                  119°13′19″ W
                
                
                  Group Ft. Macon
                  34°41′48″ N
                  76°40′59″ W
                
                
                  Group Cape Hatteras
                  35°13′59″ N
                  75°31′59″ W
                
                
                  Group Cape Hatteras
                  35°15′35″ N
                  75°31′48″ W
                
                
                  Morro Bay (Cambria)
                  35°31′21″ N
                  121°03′31″ W
                
                
                  San Clemente Island
                  32°50′24″ N
                  118°23′15″ W
                
                
                  Point Pinos
                  36°38′12″ N
                  121°56′06″ W
                
                
                  CAMSLANT
                  36°43′47″ N
                  76°01′11″ W
                
                
                  Group Hampton Roads
                  36°53′01″ N
                  76°21′10″ W
                
                
                  Point Montara
                  37°31′23″ N
                  122°30′47″ W
                
                
                  Point Montara Lighthouse
                  37°32′09″ N
                  122°31′08″ W
                
                
                  Group San Francisco
                  37°32′23″ N
                  122°31′11″ W
                
                
                  Group San Francisco
                  37°48′34″ N
                  122°21′55″ W
                
                
                  Point Bonita
                  37°49′00″ N
                  122°31′41″ W
                
                
                  Group Eastern Shores
                  37°55′47″ N
                  75°22′47″ W
                
                
                  Group Eastern Shore
                  37°55′50″ N
                  75°22′58″ W
                
                
                  CAMSPAC
                  38°06′00″ N
                  122°55′48″ W
                
                
                  Point Arena Lighthouse
                  38°57′18″ N
                  124°44′28″ W
                
                
                  Point Arena
                  38°57′36″ N
                  123°44′23″ W
                
                
                  Group Atlantic City
                  39°20′59″ N
                  74°27′42″ W
                
                
                  Activities New York
                  40°36′06″ N
                  74°03′36″ W
                
                
                  Activities New York
                  40°37′11″ N
                  74°04′11″ W
                
                
                  ESD Moriches Hut
                  40°47′19″ N
                  72°44′53″ W
                
                
                  Group Moriches
                  40°47′23″ N
                  72°45′00″ W
                
                
                  Group Humboldt Bay
                  40°58′41″ N
                  124°06′31″ W
                
                
                  Group Humboldt Bay
                  40°58′47″ N
                  124°06′35″ W
                
                
                  Trinidad Head
                  41°03′15″ N
                  124°09′02″ W
                
                
                  Group Long Island Sound
                  41°16′12″ N
                  72°54′00″ W
                
                
                  Station New Haven
                  41°16′12″ N
                  72°54′06″ W
                
                
                  Station Brant Point
                  41°17′21″ N
                  70°05′31″ W
                
                
                  Group Woods Hole
                  41°17′23″ N
                  70°04′47″ W
                
                
                  Station Castle Hill
                  41°27′46″ N
                  71°21′42″ W
                
                
                  Group Woods Hole
                  41°17′29″ N
                  70°401′07″ W
                
                
                  Boston Area
                  41°40′12″ N
                  70°31′48″ W
                
                
                  Station Provincetown
                  42°01′48″ N
                  70°12′42″ W
                
                
                  Eastern Point
                  42°36′24″ N
                  70°39′26″ W
                
                
                  Cape Blanco
                  42°50′16″ N
                  124°33′52″ W
                
                
                  Group North Bend
                  43°24′16″ N
                  124°13′22″ W
                
                
                  Group North Bend
                  43°24′35″ N
                  124°14′23″ W
                
                
                  Cape Elizabeth
                  43°33′28″ N
                  70°12′00″ W
                
                
                  Group South Portland
                  43°38′24″ N
                  70°15′00″ W
                
                
                  Group South Portland
                  43°38′45″ N
                  70°14′51″ W
                
                
                  Group SW Harbor
                  44°16′19″ N
                  68°18′27″ W
                
                
                  Group Southwest Harbor
                  44°16′48″ N
                  68°18′36″ W
                
                
                  Fort Stevens, Oregon
                  46°09′14″ N
                  123°53′07″ W
                
                
                  Group Astoria
                  46°09′29″ N
                  123°31′48″ W
                
                
                  Group Astoria
                  46°09′35″ N
                  123°53′24″ W
                
                
                  La Push
                  47°49′00″ N
                  124°37′59″ W
                
                
                  Station Quillayute River
                  47°54′49″ N
                  124°38′01″ W
                
                
                  Port Angeles
                  48°07′59″ N
                  123°25′59″ W
                
                
                  Group Port Angeles
                  48°08′24″ N
                  123°24′35″ W
                
                
                  Juneau (Sitka)
                  57°05′24″ N
                  135°15′35″ W
                
                
                  Kodiak
                  57°40′47″ N
                  152°28′47″ W
                
                
                  Valdez (Cape Hinchinbrook)
                  60°26′23″ N
                  146°25′48″ W
                
                
                  Note: Systems of coordinates comply with NAD 83.
              
              
                Table 2.1—Exclusion Zones for Maritime Public Coast Stations
                [Points of Contact Are Identified in the Commission's License Database]
                
                  Licensee name
                  Location
                  Latitude
                  Longitude
                
                
                  Shipcom LLC
                  Marina Del Ray, CA
                  33°56′21″ N
                  118°27′14″ W
                
                
                  Globe Wireless
                  Rio Vista, CA
                  38°11′55″ N
                  121°48′34″ W
                
                
                  Avalon Communications Corp
                  St. Thomas, VI
                  18°21′19″ N
                  64°56′48″ W
                
                
                  Globe Wireless
                  Bishopville, MD
                  38°24′10″ N
                  75°12′59″ W
                
                
                  Shipcom LLC
                  Mobile, AL
                  30°40′07″ N
                  88°10′23″ W
                
                
                  Shipcom LLC
                  Coden, AL
                  30°22′35″ N
                  88°12′20″ W
                
                
                  Globe Wireless
                  Pearl River, LA
                  30°22′13″ N
                  89°47′26″ W
                
                
                  Globe Wireless
                  Kahalelani, HI
                  21°10′33″ N
                  157°10′39″ W
                
                
                  Globe Wireless
                  Palo Alto, CA
                  37°26′44″ N
                  122°06′48″ W
                
                
                  Globe Wireless
                  Agana, GU
                  13°29′22″ N
                  144°49′39″ E
                
                
                  Note: Systems of coordinates comply with NAD 83.
              
              (ii) New or relocated Coast stations. In the unlikely event that a new or relocated coast station is established for the 2.173.5-2.190.5 kHz band at a coordinate not specified in Table 2 or 2.1, Access BPL operations in that frequency band shall also be excluded within 1 km of the new coast station facility;
              (3) Consultation areas. Access BPL operators shall provide notification to the appropriate point of contact specified regarding Access BPL operations at any frequencies of potential concern in the following consultation areas, at least 30 days prior to initiation of any operation or service. The notification shall include, at a minimum, the information in paragraph (a) of this section. We expect parties to consult in good faith to ensure that no harmful interference is caused to licensed operations and that any constraints on BPL deployments are minimized to those necessary to avoid harmful interference. In the unlikely event that a new or relocated aeronautical receive station is established for the 1.7-30 MHz band at a coordinate not specified in Table 3b, Access BPL operators are also required to coordinate with the appropriate point of contact regarding Access BPL operations at any frequencies of potential concern in the new or relocated consultation areas, and to adjust their system operating parameters to protect the new or relocated aeronautical receive station.
              (i) For frequencies in the 1.7-30 MHz frequency range, the areas within 4 km of facilities located at the following coordinates:
              (A) The Commission's protected field offices listed in 47 CFR 0.121, the point-of-contact for which is specified in that section;
              (B) The aeronautical stations listed in Tables 3a and 3b;
              (C) The land stations listed in Tables 4 and 5;
              (ii) For frequencies in the 1.7-80.0 MHz frequency range, the areas within 4 km of facilities located at the coordinates specified for radio astronomy facilities in 47 CFR 2.106, Note U.S. 311.
              
                Point of contact: Electromagnetic Spectrum Manager, National Science Foundation, Division of Astronomical Sciences, 4201 Wilson Blvd., Suite 1045, Arlington, VA 22230, (703) 292-4896, esm@nsf.gov.
              
              (iii) For frequencies in the 1.7-80 MHz frequency range, the area within 1 km of the Table Mountain Radio Receiving Zone, the coordinates and point of contact for which are specified in 47 CFR 21.113(b).
              (iv) For frequencies in the 1.7-30 MHz frequency range, the areas within 37 km of radar receiver facilities located at the coordinates specified in Table 6.
              
                Point of contact: U.S. Coast Guard HQ, Division of Spectrum Management CG-622, 2100 Second St., SW., Rm. 6611, Washington, DC 20593, Tel: (202) 267-6036, Fax: (202) 267-4106, e-mail: jtaboada@comdt.uscg.mil.
              
              
                Table 3a—Consultation Area Coordinates for Aeronautical (OR) Stations (1.7-30 MHz)
                
                  Command name
                  Location
                  Latitude
                  Longitude
                
                
                  Washington
                  Arlington, VA
                  38°51′07″ N
                  77°02′15″ W
                
                
                  Cape Cod
                  Cape Cod, MA
                  41°42′00″ N
                  70°30′00″ W
                
                
                  Atlantic City
                  Atlantic City, NJ
                  39°20′59″ N
                  74°27′42″ W
                
                
                  Elizabeth City
                  Elizabeth City, NC
                  36°15′53″ N
                  76°10′32″ W
                
                
                  Savannah
                  Savannah, GA
                  32°01′30″ N
                  81°08′30″ W
                
                
                  Miami
                  Opa Locka, FL
                  25°54′22″ N
                  80°16′01″ W
                
                
                  Clearwater
                  Clearwater, FL
                  27°54′27″ N
                  82°41′29″ W
                
                
                  Borinquen
                  Aguadilla, PR
                  18°18′36″ N
                  67°04′48″ W
                
                
                  New Orleans
                  New Orleans, LA
                  29°49′31″ N
                  90°02′06″ W
                
                
                  Traverse City
                  Traverse City, MI
                  44°44′24″ N
                  85°34′54″ W
                
                
                  San Diego
                  San Diego, CA
                  32°43′33″ N
                  117°10′15″ W
                
                
                  Sacramento
                  McCllelan AFB, CA
                  38°40′06″ N
                  121°24′04″ W
                
                
                  Astoria
                  Warrenton, OR
                  46°25′18″ N
                  123°47′46″ W
                
                
                  North Bend
                  North Bend, OR
                  43°24′39″ N
                  124°14′35″ W
                
                
                  Barbers Point
                  Kapolei, HI
                  21°18′01″ N
                  158°04′15″ W
                
                
                  Kodiak
                  Kodiak, AK
                  57°44′19″ N
                  152°30′18″ W
                
                
                  Houston
                  Houston, TX
                  29°45′00″ N
                  95°22′00″ W
                
                
                  Detroit
                  Mt. Clemens, MI
                  42°36′05″ N
                  82°50′12″ W
                
                
                  San Francisco
                  San Francisco, CA
                  37°37′58″ N
                  122°23′20″ W
                
                
                  Los Angeles
                  Los Angeles, CA
                  33°56′36″ N
                  118°23′48″ W
                
                
                  Humboldt Bay
                  McKinleyville, CA
                  40°58′39″ N
                  124°06′45″ W
                
                
                  Port Angeles
                  Port Angeles, WA
                  48°08′25″ N
                  123°24′48″ W
                
                
                  Sitka
                  Sitka, AK
                  57°05′50″ N
                  135°21′58″ W
                
                
                  Note: Systems of coordinates conform to NAD 83.
              
              
                Point of contact: ARINC, 2551 Riva Road, Annapolis, MD 21401, Tel: 1-800-633-6882, Fax: (410) 266-2329, e-mail: arincmkt@arinc.com, http://www.arinc.com.
              
              
                Point of contact: ARINC, 2551 Riva Road, Annapolis, MD 21401, Tel: 1-800-633-6882, Fax: 410-266-2329, e-mail: bplnotifications@arinc.com, http://www.arinc.com.
              
              
                Table 3b—Consultation Area Coordinates for Aeronautical Receive Stations (1.7-30 MHz)
                
                  Locale
                  Latitude
                  Longitude
                
                
                  Southampton, NY
                  40°55′15″ N
                  72°23′41″ W
                
                
                  Molokai, HI
                  21°12′23″ N
                  157°12′30″ W
                
                
                  
                  Oahu, HI
                  21°22′27″ N
                  158°05′56″ W
                
                
                  Half Moon Bay, CA
                  37°39′64″ N
                  122°24′44″ W
                
                
                  Pt. Reyes, CA
                  38°06′00″ N
                  122°56′00″ W
                
                
                  Barrow, AK
                  71°17′24″ N
                  156°40′12″; W
                
                
                  Guam
                  13°28′12″ N
                  144°48′0.0″ E (note: Eastern Hemisphere)
                
                
                  NY Comm Center, NY
                  40°46′48″ N
                  73°05′46″ W
                
                
                  Cedar Rapids, IA
                  42°02′05.0″ N
                  91°38′37.6″ W
                
                
                  Beaumont, CA
                  33°54′27.1″ N
                  116°59′49.1″ W
                
                
                  Fairfield, TX
                  31°47′02.6″ N
                  96°47′03.0″ W
                
                
                  Houston, TX
                  29°36′35.8″ N
                  95°16′54.8″ W
                
                
                  Miami, FL
                  25°49′05″ N
                  80°18′28″ W
                
                
                  Note: Systems of coordinates conform to NAD 83.
              

              Point of contact: U.S. Coast Guard HQ, Division of Spectrum Management CG-622, 2100 Second St., SW., Rm. 6611, Washington, DC 20593, Tel: (202) 267-6036, Fax: (202) 267-4106, e-mail: jtaboada@comdt.uscg.mil.
              
              
                Table 4—Consultation Area Coordinates for Land Stations, Set 1 (1.7-30 MHz)
                
                  Command name
                  Location
                  Latitude
                  Longitude
                
                
                  COMMSTA Boston
                  Maspee, MA
                  41°24′00″ N
                  70°18′57″ W
                
                
                  Camslant
                  Chesapeake, VA
                  36°33′59″ N
                  76°15′23″ W
                
                
                  COMMSTA Miami
                  Miami, FL
                  25°36′58″ N
                  80°23′04″ W
                
                
                  COMMSTA New Orleans
                  Belle Chasse, IA
                  29°52′40″ N
                  89°54′46″ W
                
                
                  Camspac
                  Pt. Reyes Sta, CA
                  38°06′00″ N
                  122°55′48″ W
                
                
                  COMMSTA Honolulu
                  Wahiawa, HI
                  21°31′08″ N
                  157°59′28″ W
                
                
                  COMMSTA Kodiak
                  Kodiak, AK
                  57°04′26′ N
                  152°28′20″ W
                
                
                  Guam
                  Finegayan, GU
                  13°53′08″ N
                  144°50′20″ E
                
                
                  Note: Systems of coordinates conform to NAD 83.
              
              Point of contact: COTHEN Technical Support Center, COTHEN Program Manager, Tel: (800) 829-6336.
              
                Table 5—Consultation Area Coordinates for Land Stations, Set 2 (1.7-30 MHz)
                
                  Site name
                  Latitude
                  Longitude
                
                
                  Albuquerque, NM
                  35°05′02″ N
                  105°34′23″ W
                
                
                  Arecibo, PR
                  18°17′26″ N
                  66°22′33″ W
                
                
                  Atlanta, GA
                  32°33″06 N
                  84°23′35″ W
                
                
                  Beaufort, SC
                  34°34′22″ N
                  76°09′48″ W
                
                
                  Cape Charles, VA
                  37°05′37″ N
                  75°58′06″ W
                
                
                  Cedar Rapids, IA
                  42°00′09″ N
                  91°17′39″ W
                
                
                  Denver, CO
                  39°15′45″ N
                  103°34′23″ W
                
                
                  Fort Myers, FL
                  81°31′20″ N
                  26°20′01″ W
                
                
                  Kansas City, MO
                  38°22′10″ N
                  93°21′48″ W
                
                
                  Las Vegas, NV
                  36°21′15″ N
                  114°17′33″ W
                
                
                  Lovelock, NV
                  40°03′07″ N
                  118°18′56″ W
                
                
                  Memphis, TN
                  34°21′57″ N
                  90°02′43″ W
                
                
                  Miami, FL
                  25°46′20″ N
                  80°28′48″ W
                
                
                  Morehead City, NC
                  34°34′50″ N
                  78°13′59″ W
                
                
                  Oklahoma City, OK
                  34°30′52″ N
                  97°30′52″ W
                
                
                  Orlando, FL
                  28°31′30″ N
                  80°48′58″ W
                
                
                  Reno, NV
                  38°31′12″ N
                  119°14′37″ W
                
                
                  Sarasota, FL
                  27°12′41″ N
                  81°31′20″ W
                
                
                  Wilmington, NC
                  34°29′24″ N
                  78°04′31″ W
                
                
                  Note: Systems of coordinates conform to NAD 83.
              
              Point Of Contact: ROTHR Deputy Program Manager, (540) 653-3624.
              
                Table 6—Consultation Area Coordinates for Radar Receiver Stations (1.7-30 MHz)
                
                  Latitude/Longitude
                
                
                  18°01′ N/66°30′ W
                
                
                  28°05′ N/98°43′ W
                
                
                  36°34′ N/76°18′ W
                
                
                  Note: Systems of coordinates conform to NAD 83.
              
              [70 FR 1374, Jan. 7, 2005, as amended at 71 FR 49379, Aug. 23, 2006; 82 FR 50834, Nov. 2, 2017]
            
          
          
            Subpart H—White Space Devices
            
              Source:
              80 FR 73070, Nov. 23, 2015, unless otherwise noted.
            
            
              § 15.701
              Scope.

              This subpart sets forth the regulations for unlicensed white space devices. These devices are unlicensed intentional radiators that operate on available TV channels in the broadcast television frequency bands, the 600 MHz band (including the guard bands and duplex gap), and in 608-614 MHz (channel 37).
            
            
              § 15.703
              Definitions.
              (a) 600 MHz duplex gap. An 11 megahertz guard band at 652-663 MHz that separates part 27 600 MHz service uplink and downlink frequencies.
              (b) 600 MHz guard band. Designated frequency band at 614-617 MHz that prevents interference between licensed services in the 600 MHz service band and channel 37.
              (c) 600 MHz service band. Frequencies in the 617-652 MHz and 663-698 MHz bands that are reallocated and reassigned for 600 MHz band services under part 27 of this chapter.
              (d) Available channel. A channel which is not being used by an authorized service and is acceptable for use by the device at its geographic location under the provisions of this subpart.
              (e) Contact verification signal. An encoded signal broadcast by a fixed or Mode II device for reception by Mode I devices to which the fixed or Mode II device has provided a list of available channels for operation. Such signal is for the purpose of establishing that the Mode I device is still within the reception range of the fixed or Mode II device for purposes of validating the list of available channels used by the Mode I device and shall be encoded to ensure that the signal originates from the device that provided the list of available channels. A Mode I device may respond only to a contact verification signal from the fixed or Mode II device that provided the list of available channels on which it operates. A fixed or Mode II device shall provide the information needed by a Mode I device to decode the contact verification signal at the same time it provides the list of available channels.
              (f) Fixed device. A white space device that transmits and/or receives radiocommunication signals at a specified fixed location. A fixed device may select channels for operation from a list of available channels provided by a white space database, and initiate and operate a network by sending enabling signals to one or more fixed devices and/or personal/portable devices. Fixed devices may provide to a Mode I personal/portable device a list of available channels on which the Mode I device may operate, including channels on which the Mode I device but not the fixed device may operate.
              (g) Geo-location capability. The capability of a white space device to determine its geographic coordinates and geo-location uncertainty. This capability is used with a white space database approved by the FCC to determine the availability of spectrum at a white space device's location.
              (h) Less congested area. Geographic areas where at least half of the TV channels for the bands that will continue to be allocated and assigned only for broadcast service are unused for broadcast and other protected services and available for white space device use. Less congested areas in the UHF TV band are also considered to be less congested areas in the 600 MHz service band.
              (i) Mode I personal/portable device. A personal/portable white space device that does not use an internal geo-location capability and access to a white space database to obtain a list of available channels. A Mode I device must obtain a list of available channels on which it may operate from either a fixed white space device or Mode II personal/portable white space device. A Mode I device may not initiate a network of fixed and/or personal/portable white space devices nor may it provide a list of available channels to another Mode I device for operation by such device.
              (j) Mode II personal/portable device. A personal/portable device that uses an internal geo-location capability and access to a white space database, either through a direct connection to the Internet or through an indirect connection to the Internet by way of fixed device or another Mode II device, to obtain a list of available channels. A Mode II device may select a channel itself and initiate and operate as part of a network of white space devices, transmitting to and receiving from one or more fixed devices or personal/portable devices. A Mode II personal/portable device may provide its list of available channels to a Mode I personal/portable device for operation on by the Mode I device.
              
              (k) Network initiation. The process by which a fixed or Mode II white space device sends control signals to one or more fixed white space devices or personal/portable white space devices and allows them to begin communications.
              (l) Operating channel. An available channel used by a white space device for transmission and/or reception.
              (m) Personal/portable device. A white space device that transmits and/or receives radiocommunication signals on available channels at unspecified locations that may change.
              (n) Receive site. The location where the signal of a full service television station is received for rebroadcast by a television translator or low power TV station, including a Class A TV station, or for distribution by a Multiple Video Program Distributor (MVPD) as defined in 47 U.S.C. 602(13).
              (o) Sensing only device. A personal/portable white space device that uses spectrum sensing to determine a list of available channels. Sensing only devices may transmit on any available channels in the frequency bands 512-608 MHz (TV channels 21-36).
              (p) Spectrum Act. Title VI of the Middle Class Tax Relief and Job Creation Act of 2012 (Pub. L. 112-96).
              (q) Spectrum sensing. A process whereby a white space device monitors a television channel to detect whether the channel is occupied by a radio signal or signals from authorized services.
              (r) Television bands. The broadcast television frequency bands at 54-72 MHz (TV channels 2-4), 76-88 MHz (TV channels 5-6), 174-216 MHz (TV channels 7-13) and 470-608 MHz (channels 14-36).
              (s) White space database. A database system approved by the Commission that maintains records on authorized services and provides lists of available channels to white space devices and unlicensed wireless microphone users.
              [80 FR 73070, Nov. 23, 2015, as amended at 84 FR 34796, July 19, 2019]
            
            
              § 15.705
              Cross reference.
              (a) The provisions of subparts A, B, and C of this part apply to white space devices, except where specific provisions are contained in this subpart.
              (b) The requirements of this subpart apply only to the radio transmitter contained in the white space device. Other aspects of the operation of a white space device may be subject to requirements contained elsewhere in this chapter. In particular, a white space device that includes a receiver that tunes within the frequency range specified in § 15.101(b) and contains digital circuitry not directly associated with the radio transmitter is also subject to the requirements for unintentional radiators in subpart B.
            
            
              § 15.706
              Information to the user.

              (a) In addition to the labeling requirements contained in § 15.19, the instructions furnished to the user of a white space device shall include the following statement, placed in a prominent location in the text of the manual:
              
              
                This equipment has been tested and found to comply with the rules for white space devices, pursuant to part 15 of the FCC rules. These rules are designed to provide reasonable protection against harmful interference. This equipment generates, uses and can radiate radio frequency energy and, if not installed and used in accordance with the instructions, may cause harmful interference to radio communications. If this equipment does cause harmful interference to radio or television reception, which can be determined by turning the equipment off and on, the user is encouraged to try to correct the interference by one or more of the following measures:
                (1) Reorient or relocate the receiving antenna.
                (2) Increase the separation between the equipment and receiver.
                (3) Connect the equipment into an outlet on a circuit different from that to which the receiver is connected.
                (4) Consult the manufacturer, dealer or an experienced radio/TV technician for help.
              
              
              (b) In cases where the manual is provided only in a form other than paper, such as on a computer disk or over the Internet, the information required by this section may be included in the manual in that alternative form, provided the user can reasonably be expected to have the capability to access information in that form.
            
            
              § 15.707
              Permissible channels of operation.
              (a)(1) 470-698 MHz band. All white space devices are permitted to operate on available channels in the frequency bands 470-698 MHz (TV channels 14-51), subject to the interference protection requirements in §§ 15.711 and 15.712.
              (2) 600 MHz duplex gap. White space devices may operate in the 657-663 MHz segment of the 600 MHz duplex gap.
              (3) 600 MHz service band. White space devices may operate on frequencies in the bands 617-652 MHz and 663-698 MHz in areas where 600 MHz band licensees have not commenced operations, as defined in § 27.4 of this chapter.
              (4) Channel 37 guard band. White space devices are not permitted to operate in the band 614-617 MHz.
              (b) Only fixed white space devices that communicate only with other fixed white space devices may operate on available channels in the bands 54-72 MHz (TV channels 2-4), 76-88 MHz (TV channels 5 and 6), and 174-216 MHz (TV channels 7-13), subject to the interference protection requirements in §§ 15.711 and 15.712.
              [80 FR 73070, Nov. 23, 2015, as amended at 81 FR 4974, Jan. 29, 2016; 84 FR 34796, July 19, 2019]
            
            
              § 15.709
              General technical requirements.
              (a) Radiated power limits. The maximum white space device EIRP per 6 MHz shall not exceed the limits of paragraphs (a)(2) through (4) of this section.
              (1) General requirements. (i) White space devices may be required to operate with less power than the maximum permitted to meet the co-channel and adjacent channel separation requirements of § 15.712 of this part.
              (ii) Mode I personal/portable devices are limited to 40 mW, if the white space device that controls it is limited to 40 mW.
              (2) TV bands and 600 MHz service band. (i) Fixed devices: Up to 4 W (36 dBm) EIRP, and up to 10 W (40 dBm) EIRP in less congested areas in the TV bands and 600 MHz service band at locations where they meet the co-channel and adjacent channel separation distances of §§ 15.712(a)(2) and 15.712(i) of this part, respectively. Operation in the 602-620 MHz band is limited to a maximum of 4 W (36 dBm) EIRP.
              (ii) Personal/Portable devices: Up to 100 mW (20 dBm) EIRP.
              (3) 608-614 MHz band (channel 37). Up to 40 mW (16 dBm) EIRP.
              (ii) Personal/Portable devices: Up to 100 mW (20 dBm) EIRP.
              (4) 600 MHz duplex gap and guard bands. Up to 40 mW (16 dBm) EIRP.
              (b) Technical limits—(1) Fixed white space devices. (i) Technical limits for fixed white space devices are shown in the table in paragraph (b)(1)(iii) of this section and subject to the requirements of this section.
              (ii) For operation at EIRP levels of 36 dBm (4,000 mW) or less, fixed white space devices may operate at EIRP levels between the values shown in the table in paragraph (b)(1)(iii) of this section provided that the conducted power and the conducted power spectral density (PSD) limits are linearly interpolated between the values shown and the adjacent channel emission limit of the higher value shown in the table is met. Operation at EIRP levels above 36 dBm (4,000 mW) shall follow the requirements for 40 dBm (10,000 mW).
              (iii) The conducted power spectral density from a fixed white space device shall not be greater than the values shown in the table in this paragraph (b)(1)(iii) when measured in any 100 kHz band during any time interval of continuous transmission.
              
                Table 1 to Paragraph (b)(1)(iii)
                
                
                  EIRP(6 MHz)
                  
                  Conducted power limit(6 MHz)
                  
                  ConductedPSD limit
                    (100 kHz)
                    (dBm)
                  
                  Conductedadjacent channel
                    emission limit
                    (100 kHz)
                    (dBm)
                  
                
                
                  16 dBm (40 mW)
                  10 dBm (10 mW)
                  −7.4
                  −62.8
                
                
                  20 dBm (100 mW)
                  14 dBm (25 mW)
                  −3.4
                  −58.8
                
                
                  24 dBm (250 mW)
                  18 dBm (63 mW)
                  0.6
                  −54.8
                
                
                  28 dBm (625 mW)
                  22 dBm (158 mW)
                  4.6
                  −50.8
                
                
                  32 dBm (1,600 mW)
                  26 dBm (400 mW)
                  8.6
                  −46.8
                
                
                  36 dBm (4,000 mW)
                  30 dBm (1,000 mW)
                  12.6
                  −42.8
                
                
                  40 dBm (10,000 mW)
                  30 dBm (1,000 mW)
                  12.6
                  −42.8
                
              
              
              (2) Personal/portable white space devices. (i) Technical limits for personal/portable white space devices are shown in the table in paragraph (b)(2)(ii) of this section and subject to the requirements of this section.
              (ii) The radiated power spectral density from a personal/portable white space device shall not be greater than the values shown in the table in this paragraph (b)(2)(ii) when measured in any 100 kHz band during any time interval of continuous transmission.
              
                Table 2 to Paragraph (b)(2)(ii)
                
                
                  EIRP(6 MHz)
                  
                  Radiated PSDlimit EIRP
                    (100 kHz)
                    (dBm)
                  
                  Radiated adjacentchannel emission
                    limit EIRP
                    (100 kHz)
                    (dBm)
                  
                
                
                  16 dBm (40 mW)
                  −1.4
                  −56.8
                
                
                  20 dBm (100 mW)
                  2.6
                  −52.8
                
              
              (3) Sensing-only devices. Sensing-only white space devices are limited to 17 dBm (50 mW) EIRP and are subject to the requirements of this paragraph and of § 15.717 of this part.
              (i) Radiated PSD limit: −0.4 dBm EIRP.
              (ii) Adjacent channel emission limit: −55.8 dBm EIRP.
              (c) Conducted power limits. (1) The conducted power, PSD and adjacent channel limits for fixed white space devices operating at up to 36 dBm (4000 milliwatts) EIRP shown in the table in paragraph (b)(1) of this section are based on a maximum transmitting antenna gain of 6 dBi. If transmitting antennas of directional gain greater than 6 dBi are used, the maximum conducted output power shall be reduced by the amount in dB that the directional gain of the antenna exceeds 6 dBi.
              (2) The conducted power, PSD and adjacent channel limits for fixed white space devices operating at greater than 36 dBm (4000 milliwatts) EIRP shown in the table in paragraph (b)(1) of this section are based on a maximum transmitting antenna gain of 10 dBi. If transmitting antennas of directional gain greater than 10 dBi are used, the maximum conducted output power shall be reduced by the amount in dB that the directional gain of the antenna exceeds 10 dBi.
              (3) Maximum conducted output power is the total transmit power over the occupied bandwidth delivered to all antennas and antenna elements averaged across all symbols in the signaling alphabet when the transmitter is operating at its maximum power level. Power must be summed across all antennas and antenna elements. The average must not include any time intervals during which the transmitter is off or is transmitting at a reduced power level. If multiple modes of operation are possible (e.g., alternative modulation methods), the maximum conducted output power is the highest total transmit power occurring in any mode.
              (4) White space devices connected to the AC power line are required to comply with the conducted limits set forth in § 15.207.
              (d) Emission limits. (1) The adjacent channel emission limits shown in the tables in paragraphs (b)(1) and (2) of this section apply in the six megahertz channel immediately adjacent to each white space channel or group of contiguous white space channels in which the white space device is operating.
              (2) At frequencies beyond the six megahertz channel immediately adjacent to each white space channel or group of contiguous white space channels in which the white space device is operating the white space device shall meet the requirements of § 15.209.

              (3) Emission measurements in the adjacent bands shall be performed using a minimum resolution bandwidth of 100 kHz with an average detector. A narrower resolution bandwidth may be employed near the band edge, when necessary, provided the measured energy is integrated to show the total power over 100 kHz.
              
              (e) Transmit power control. White space devices shall incorporate transmit power control to limit their operating power to the minimum necessary for successful communication. Applicants for equipment certification shall include a description of the device's transmit power control feature mechanism.
              (f) Security. White space devices shall incorporate adequate security measures to prevent the devices from accessing databases not approved by the FCC and to ensure that unauthorized parties cannot modify the device or configure its control features to operate in a manner inconsistent with the rules and protection criteria set forth in this subpart.
              (g) Antenna requirements—(1) Fixed white space devices—(i) Above ground level. The transmit antenna height shall not exceed 100 meters above ground level in less congested areas or 30 meters above ground level in other areas, except that the antenna height may not exceed 10 meters above ground level in any area for fixed white space devices operating in the TV bands at 40 mW EIRP or less or operating across multiple contiguous TV channels at 100 mW EIRP or less.
              (ii) Height above average terrain (HAAT). The transmit antenna shall not be located where the height above average terrain is more than 250 meters. The HAAT is to be calculated by the white space database using the methodology in § 73.684(d) of this chapter.
              (2) Personal/portable white space devices. Personal/portable devices shall have permanently attached transmit and receive antenna(s).
              (3) Sensing-only white space devices operating under the provisions of § 15.717 of this subpart. (i) The provisions of § 15.204(c)(4) do not apply to an antenna used for transmission and reception/spectrum sensing.
              (ii) Compliance testing for white space devices that incorporate a separate sensing antenna shall be performed using the lowest gain antenna for each type of antenna to be certified.
              (h) Compliance with radio frequency exposure requirements. White space devices shall ensure compliance with the Commission's radio frequency exposure requirements in §§ 1.1307(b), 2.1091 and 2.1093 of this chapter, as appropriate. Applications for equipment authorization of RF sources under this section must contain a statement confirming compliance with these requirements. Technical information showing the basis for this statement must be submitted to the Commission upon request.
              [80 FR 73070, Nov. 23, 2015, as amended at 84 FR 34797, July 19, 2019; 85 FR 18149, Apr. 1, 2020]
            
            
              § 15.711
              Interference avoidance methods.
              Except as provided in § 15.717 of this part, channel availability for a white space device is determined based on the geo-location and database access method described in paragraphs (a) through (e) of this section.
              (a) Geolocation required. White space devices shall rely on a geolocation capability and database access mechanism to protect the following authorized service in accordance with the interference protection requirements of § 15.712: Digital television stations, digital and analog Class A, low power, translator and booster stations; translator receive operations; fixed broadcast auxiliary service links; private land mobile service/commercial radio service (PLMRS/CMRS) operations; offshore radiotelephone service; low power auxiliary services authorized pursuant to §§ 74.801 through 74.882 of this chapter, including licensed wireless microphones; MVPD receive sites; wireless medical telemetry service (WMTS); radio astronomy service (RAS); and 600 MHz service band licensees where they have commenced operations, as defined in § 27.4 of this chapter. In addition, protection shall be provided in border areas near Canada and Mexico in accordance with § 15.712(g).
              (b) Geo-location requirement—(1) Accuracy. Fixed white space devices that incorporate a geo-location capability and Mode II devices shall determine their location and their geo-location uncertainty (in meters), with a confidence level of 95%.
              (2) Reference datum. All geographic coordinates shall be referenced to the North American Datum of 1983 (NAD 83).
              (c) Requirements for fixed white space devices. (1) The geographic coordinates of a fixed white space device shall be determined at the time of installation and first activation from a power off condition by an incorporated geo-location capability. The antenna height above ground shall be determined by the installer or operator of the device, or by an automatic means. This information shall be stored internally in the white space device and transmitted automatically by the device to the white space database. The operator of a fixed white space device shall be responsible for assuring the accuracy of the information registered in the white space database. If a fixed white space device is moved to another location or if its stored coordinates become altered, the operator shall reestablish the device's:
              (i) Geographic location through the incorporated geo-location capability and the antenna height above ground level and store this information in the white space device; and
              (ii) Registration with the database based on the device's new coordinates and antenna height above ground level.
              (iii) A fixed white space device may obtain its geographic coordinates through an external geo-location source when it is used at a location where its internal geo-location capability does not function. An external geo-location source may be connected to a fixed device through either a wired or a wireless connection, and a single geo-location source may provide location information to multiple fixed devices. An external geo-location source must be connected to a fixed device using a secure connection that ensures that only an external geo-location source that has been approved with a particular fixed device can provide geographic coordinates to that device. The geographic coordinates must be provided automatically by the external geo-location source to the fixed device; users may not manually enter them. Alternatively, an extender cable may be used to connect a remote receive antenna to a geo-location receiver within a fixed device.
              (iv) The applicant for certification of a fixed device must demonstrate the accuracy of the geo-location method used and the location uncertainty as defined in paragraph (b) of this section. For fixed devices that are not using an internal geo-location capability, this uncertainty must account for the accuracy of the geo-location source and the separation distance between such source and the white space device.
              (2)(i) Each fixed white space device must access a white space database over the Internet to determine the available channels and the corresponding maximum permitted power for each available channel that is available at its geographic coordinates, taking into consideration the fixed device's antenna height above ground level and geo-location uncertainty, prior to its initial service transmission at a given location.
              (ii) Operation is permitted only on channels and at power levels that are indicated in the database as being available for each white space device. Operation on a channel must cease immediately or power must be reduced to a permissible level if the database indicates that the channel is no longer available at the current operating level.
              (iii) Each fixed white space device shall access the database at least once a day to verify that the operating channels continue to remain available. Each fixed white space device must adjust its use of channels in accordance with channel availability schedule information provided by its database for the 48-hour period beginning at the time the device last accessed the database for a list of available channels. The fixed device's registration information shall be updated if the geographic coordinates reported to the database differ by more than ±50 meters from the previously registered coordinates.

              (iv) Fixed devices without a direct connection to the Internet: A fixed white space device may not operate on channels provided by a white space database for another fixed device. A fixed white space device that has not yet been initialized and registered with a white space database consistent with § 15.713 of this part, but can receive the transmissions of another fixed white space device, may transmit to that other fixed white space device on either a channel that the other white space device has transmitted on or on a channel which the other white space device indicates is available for use to access the database to register its location and receive a list of channels that are available for it to use. Subsequently, the newly registered fixed white space device must only use the channels that the database indicates are available for it to use.
              (d) Requirements for Mode II personal/portable white space devices. (1) The geographic coordinates of a Mode II personal/portable white space device shall be determined by an incorporated geo-location capability prior to its initial service transmission at a given location and each time the device is activated from a power-off condition to determine the available channels and the corresponding maximum permitted power for each available channel at its geographic coordinates, taking into consideration the device's geo-location uncertainty. The location must be checked at least once every 60 seconds while in operation, except while in sleep mode, i.e., in a mode in which the device is inactive but is not powered-down.
              (2) Each Mode II personal/portable white space device must access a white space database over the Internet to obtain a list of available channels for its location. The device must access the database for an updated available channel list if its location changes by more than 100 meters from the location at which it last established its available channel list.
              (3) Operation is permitted only on channels and at power levels that are indicated in the database as being available for the Mode II personal/portable white space device. Operation on a channel must cease immediately or power must be reduced to a permissible level if the database indicates that the channel is no longer available at the current operating level.
              (4) A Mode II personal/portable white space device that has been in a powered state shall re-check its location and access the database daily to verify that the operating channel(s) and corresponding power levels continue to be available. Mode II personal/portable devices must adjust their use of channels and power levels in accordance with channel availability schedule information provided by their database for the 48-hour period beginning at the time of the device last accessed the database for a list of available channels.

              (5) A Mode II personal/portable device may load channel availability information for multiple locations, (i.e., in the vicinity of its current location) and use that information to define a geographic area within which it can operate on the same available channels at all locations. For example a Mode II personal/portable white space device could calculate a bounded area in which a channel or channels are available at all locations within the area and operate on a mobile basis within that area. A Mode II white space device using such channel availability information for multiple locations must contact the database again if/when it moves beyond the boundary of the area where the channel availability data is valid.
              (e) Requirements for Mode I personal/portable white space devices. (1) A Mode I personal/portable white space device may only transmit upon receiving a list of available channels from a fixed or Mode II white space device. A fixed or Mode II white space device may provide a Mode I device with a list of available channels only after it contacts its database, provides the database the FCC Identifier (FCC ID) of the Mode I device requesting available channels, and receives verification that the FCC ID is valid for operation.
              (2) A Mode II device must provide a list of channels to the Mode I device that is the same as the list of channels available to the Mode II device.

              (3) A fixed device may provide a list of available channels to a Mode I device only if the fixed device HAAT as verified by the white space database does not exceed 106 meters. The fixed device must provide a list of available channels to the Mode I device that is the same as the list of channels available to the fixed device, except that a Mode I device may operate only on those channels that are permissible for its use under § 15.707 of this part. A fixed device may also obtain from a white space database and provide to a Mode I personal/portable white space device, a separate list of available channels that includes adjacent channels available to a Mode I personal/portable white space device, but not a fixed white space device.

              (4) To initiate contact with a fixed or Mode II device, a Mode I device may transmit on an available channel used by the fixed or Mode II white space device or on a channel the fixed or Mode II white space device indicates is available for use by a Mode I device. At least once every 60 seconds, except when in sleep mode (i.e., a mode in which the device is inactive but is not powered-down), a Mode I device must either receive a contact verification signal from the Mode II or fixed white space device that provided its current list of available channels or contact a Mode II or fixed white space device to re-verify/re-establish channel availability. A Mode I device must cease operation immediately if it does not receive a contact verification signal or is not able to re-establish a list of available channels through contact with a fixed or Mode II device on this schedule. If a fixed or Mode II white space device loses power and obtains a new channel list, it must signal all Mode I devices it is serving to acquire and use a new channel list.
              (f) Display of available channels. A white space device must incorporate the capability to display a list of identified available channels and its operating channels.
              (g) Identifying information. Fixed white space devices shall transmit identifying information. The identification signal must conform to a standard established by a recognized industry standards setting organization. The identification signal shall carry sufficient information to identify the device and its geographic coordinates.
              (h) Continuing operation. If a fixed or Mode II personal/portable white space device fails to successfully contact the white space database during any given day, it may continue to operate until 11:59 p.m. of the following day at which time it must cease operations until it re-establishes contact with the white space database and re-verifies its list of available channels.
              (i) Push notifications. White space device manufacturers and database administrators must implement the push notification requirements of paragraphs (i)(1) and (2) of this section, and may also implement a system that pushes additional updated channel availability information from the database to white space devices.
              (1) In response to a request for immediate access to a channel by a licensed wireless microphone user, white space database administrators are required to share the licensed microphone channel registration information to all other white space database administrators within 10 minutes of receiving each wireless microphone registration.
              (2) White space database administrators shall push updated available channel lists to fixed and Mode II personal/portable white space devices within 20 minutes of receiving the notification required by paragraph (i)(1) of this section. The information need only be pushed to white space devices that are located within the separation distances, specified in § 15.712(f) of this part, for each licensed wireless microphone registration received.
              (3) White space database administrators must update their systems to comply with these requirements no later than December 23, 2016.
              (j) Security. (1) White space devices shall incorporate adequate security measures to ensure that they are capable of communicating for purposes of obtaining lists of available channels only with databases operated by administrators authorized by the Commission, and to ensure that communications between white space devices and databases are secure to prevent corruption or unauthorized interception of data. This requirement includes implementing security for communications between Mode I personal portable devices and fixed or Mode II devices for purposes of providing lists of available channels. This requirement applies to communications of channel availability and other spectrum access information between the databases and fixed and Mode II devices (it is not necessary for white space devices to apply security coding to channel availability and channel access information where they are not the originating or terminating device and that they simply pass through).
              (2) Communications between a Mode I device and a fixed or Mode II device for purposes of obtaining a list of available channels shall employ secure methods that ensure against corruption or unauthorized modification of the data. When a Mode I device makes a request to a fixed or Mode II device for a list of available channels, the receiving device shall check with the white space database that the Mode I device has a valid FCC Identifier before providing a list of available channels. Contact verification signals transmitted for Mode I devices are to be encoded with encryption to secure the identity of the transmitting device. Mode I devices using contact verification signals shall accept as valid for authorization only the signals of the device from which they obtained their list of available channels.
              (3) A white space database shall be protected from unauthorized data input or alteration of stored data. To provide this protection, the white space database administrator shall establish communications authentication procedures that allow fixed and Mode II white space devices to be assured that the data they receive is from an authorized source.
              (4) Applications for certification of white space devices shall include a high level operational description of the technologies and measures that are incorporated in the device to comply with the security requirements of this section. In addition, applications for certification of fixed and Mode II white space devices shall identify at least one of the white space databases operated by a designated white space database administrator that the device will access for channel availability and affirm that the device will conform to the communications security methods used by that database.
              [80 FR 73070, Nov. 23, 2015, as amended at 81 FR 4974, Jan. 29, 2016; 82 FR 41559, Sept. 1, 2017; 84 FR 34797, July 19, 2019]
            
            
              § 15.712
              Interference protection requirements.
              The separation distances in this section apply to fixed and personal/portable white space devices with a location accuracy of ±50 meters. These distances must be increased by the amount that the location uncertainty of a white space device exceeds ±50 meters.
              (a) Digital television stations, and digital and analog Class A TV, low power TV, TV translator and TV booster stations—(1) Protected contour. White space devices must protect digital and analog TV services within the contours shown in the following table. These contours are calculated using the methodology in § 73.684 of this chapter and the R-6602 curves contained in § 73.699 of this chapter.
              
                
                  Type of station
                  Protected contour
                  Channel
                  Contour(dBu)
                  
                  Propagation curve
                
                
                  Analog: Class A TV, LPTV, translator and booster
                  Low VHF (2-6)
                  47
                  F(50,50)
                
                
                   
                  High VHF (7-13)
                  56
                  F(50,50)
                
                
                   
                  UHF (14-69)
                  64
                  F(50,50)
                
                
                  Digital: Full service TV, Class A TV, LPTV, translator and booster
                  Low VHF (2-6)
                  28
                  F(50,90)
                
                
                   
                  High VHF (7-13)
                  36
                  F(50,90)
                
                
                   
                  UHF (14-51)
                  41
                  F(50,90)
                
              
              (2) Required separation distance. White space devices must be located outside the contours indicated in paragraph (a)(1) of this section of co-channel and adjacent channel stations by at least the minimum distances specified in the following tables.
              (i) If a device operates between two defined power levels, it must comply with the separation distances for the higher power level.

              (ii) White space devices operating at 40 mW EIRP or less are not required to meet the adjacent channel separation distances.
              
              (iii) Fixed white space devices operating at 100 mW EIRP or less per 6 megahertz across multiple contiguous TV channels with at least 3 megahertz separation between the frequency band occupied by the white space device and adjacent TV channels are not required to meet the adjacent channel separation distances.
              (iv) Fixed white space devices may only operate above 4 W EIRP in less congested areas as defined in § 15.703(h).
              
                Mode II Personal/Portable White Space Devices
                
                   
                  Required separation in kilometers from co-channel digital or analog TV (full service or low power) protected contour
                  16 dBm(40 mW)
                  
                  20 dBm(100 mW)
                  
                
                
                  Communicating with Mode II or Fixed device
                  1.3
                  1.7
                
                
                  Communicating with Mode I device
                  2.6
                  3.4
                
              
              
                Fixed White Space Devices
                
                  Antenna height above average terrain of unlicensed devices(meters)
                  
                  Required separation in kilometers from co-channel digital or analog TV (full service or low power) protected contour*
                  16 dBm(40 mW)
                  
                  20 dBm(100 mW)
                  
                  24 dBm(250 mW)
                  
                  28 dBm(625 mW)
                  
                  32 dBm(1600 mW)
                  
                  36 dBm(4 W)
                  
                  40 dBm(10 W)
                  
                
                
                  Less than 3
                  1.3
                  1.7
                  2.1
                  2.7
                  3.3
                  4.0
                  4.5
                
                
                  3-10
                  2.4
                  3.1
                  3.8
                  4.8
                  6.1
                  7.3
                  8.5
                
                
                  10-30
                  4.2
                  5.1
                  6.0
                  7.1
                  8.9
                  11.1
                  13.9
                
                
                  30-50
                  5.4
                  6.5
                  7.7
                  9.2
                  11.5
                  14.3
                  19.1
                
                
                  50-75
                  6.6
                  7.9
                  9.4
                  11.1
                  13.9
                  18.0
                  23.8
                
                
                  75-100
                  7.7
                  9.2
                  10.9
                  12.8
                  17.2
                  21.1
                  27.2
                
                
                  100-150
                  9.4
                  11.1
                  13.2
                  16.5
                  21.4
                  25.3
                  32.3
                
                
                  150-200
                  10.9
                  12.7
                  15.8
                  19.5
                  24.7
                  28.5
                  36.4
                
                
                  200-250
                  12.1
                  14.3
                  18.2
                  22.0
                  27.3
                  31.2
                  39.5
                
                *When communicating with Mode I personal/portable white space devices, the required separation distances must be increased beyond the specified distances by 1.3 kilometers if the Mode I device operates at power levels no more than 40 mW EIRP or 1.7 kilometers if the Mode I device operates at power levels above 40 mW EIRP.
              
              
                Personal/Portable White Space Devices
                
                   
                  Required separation in kilometers from adjacent channel digital or analog TV (full service or low power) protected contour
                  20 dBm (100 mW)
                
                
                  Communicating with Mode II or Fixed device
                  0.1
                
                
                  Communicating with Mode I device
                  0.2
                
              
              
                Fixed White Space Devices
                
                  Antenna height above average terrain of unlicensed devices (meters)
                  Required separation in kilometers from adjacent channel digital or analog TV (full service or low power) protected contour *
                  20 dBm(100 mW)
                  
                  24 dBm(250 mW)
                  
                  28 dBm(625 mW)
                  
                  32 dBm(1600 mW)
                  
                  36 dBm(4 W)
                  
                  40 dBm(10 W)
                  
                
                
                  Less than 3
                  0.1
                  0.1
                  0.1
                  0.1
                  0.2
                  0.2
                
                
                  3-10
                  0.1
                  0.2
                  0.2
                  0.2
                  0.3
                  0.4
                
                
                  10-30
                  0.2
                  0.3
                  0.3
                  0.4
                  0.5
                  0.6
                
                
                  30-50
                  0.3
                  0.3
                  0.4
                  0.5
                  0.7
                  0.8
                
                
                  50-75
                  0.3
                  0.4
                  0.5
                  0.7
                  0.8
                  0.9
                
                
                  75-100
                  0.4
                  0.5
                  0.6
                  0.8
                  1.0
                  1.1
                
                
                  100-150
                  0.5
                  0.6
                  0.8
                  0.9
                  1.2
                  1.3
                
                
                  150-200
                  0.5
                  0.7
                  0.9
                  1.1
                  1.4
                  1.5
                
                
                  200-250
                  0.6
                  0.8
                  1.0
                  1.2
                  1.5
                  1.7
                
                * When communicating with a Mode I personal/portable white space device that operates at power levels above 40 mW EIRP, the required separation distances must be increased beyond the specified distances by 0.1 kilometers.
              
              
              (3) Fixed white space device antenna height. Fixed white space devices must comply with the requirements of § 15.709(g) of this part.
              (b) TV translator, Low Power TV (including Class A) and Multi-channel Video Programming Distributor (MVPD) receive sites. (1) MVPD, TV translator station and low power TV (including Class A) station receive sites located outside the protected contour of the TV station(s) being received may be registered in the white space database if they are no farther than 80 km outside the nearest edge of the relevant contour(s). Only channels received over the air and used by the MVPD, TV translator station or low power/Class A TV station may be registered.
              (2) White space devices may not operate within an arc of ±30 degrees from a line between a registered receive site and the contour of the TV station being received in the direction of the station's transmitter at a distance of up to 80 km from the edge of the protected contour of the received TV station for co-channel operation and up to 20 km from the registered receive site for adjacent channel operation, except that the protection distance shall not exceed the distance from the receive site to the protected contour.
              (3) Outside of the ±30 degree arc defined in paragraph (b)(2) of this section:
              (i) White space devices operating at 4 watts EIRP or less may not operate within 8 km from the receive site for co-channel operation and 2 km from the receive site for adjacent channel operation.
              (ii) White Space devices operating with more than 4 watts EIRP may not operate within 10.2 km from the receive site for co-channel operation and 2.5 km from the receive site for adjacent channel operation.
              (iii) For purposes of this section, a TV station being received may include a full power TV station, TV translator station or low power TV/Class A TV station.
              (c) Fixed Broadcast Auxiliary Service (BAS) links. (1) For permanent BAS receive sites appearing in the Commission's Universal Licensing System or temporary BAS receive sites registered in the white space database, white space devices may not operate within an arc of ±30 degrees from a line between the BAS receive site and its associated permanent transmitter within a distance of 80 km from the receive site for co-channel operation and 20 km for adjacent channel operation.
              (2) Outside of the ±30 degree arc defined in paragraph (c)(1) of this section:
              (i) White space devices operating at 4 watts EIRP or less may not operate within 8 km from the receive site for co-channel operation and 2 km from the receive site for adjacent channel operation.
              (ii) White Space devices operating with more than 4 watts EIRP may not operate within 10.2 km from the receive site for co-channel operation and 2.5 km from the receive site for adjacent channel operation.
              (d) PLMRS/CMRS operations. (1) White space devices may not operate at distances less than those specified in the table below from the coordinates of the metropolitan areas and on the channels listed in § 90.303(a) of this chapter.
              
                
                  White space device transmitter power
                  Required separation in kilometers from areas specified in § 90.303(a) of this chapter
                  Co-channeloperation
                  
                  Adjacent channeloperation
                  
                
                
                  4 watts EIRP or less
                  134
                  131
                
                
                  Greater than 4 watts EIRP
                  136
                  131.5
                
              

              (2) White space devices may not operate at distances less than those specified in the table below from PLMRS/CMRS operations authorized by waiver outside of the metropolitan areas listed in § 90.303(a) of this chapter.
              
              
                
                  White space device transmitter power
                  Required separation in kilometers from areas specified in § 90.303(a) of this chapter
                  Co-channeloperation
                  
                  Adjacent channeloperation
                  
                
                
                  4 watts EIRP or less
                  54
                  51
                
                
                  Greater than 4 watts EIRP
                  56
                  51.5
                
              
              (e) Offshore Radiotelephone Service. White space devices may not operate on channels used by the Offshore Radio Service within the geographic areas specified in § 74.709(e) of this chapter.
              (f) Low power auxiliary services, including wireless microphones. Fixed white space devices are not permitted to operate within 1 km, and personal/portable white space devices will not be permitted to operate within 400 meters, of the coordinates of registered low power auxiliary station sites on the registered channels during the designated times they are used by low power auxiliary stations.
              (g) Border areas near Canada and Mexico: Fixed and personal/portable white space devices shall comply with the required separation distances in § 15.712(a)(2) from the protected contours of TV stations in Canada and Mexico. White space devices are not required to comply with these separation distances from portions of the protected contours of Canadian or Mexican TV stations that fall within the United States.
              (h) Radio astronomy services. (1) Operation of fixed and personal/portable white space devices is prohibited on all channels within 2.4 kilometers at the following locations.
              (i) The Naval Radio Research Observatory in Sugar Grove, West Virginia at 38 30 58 N and 79 16 48 W.
              (ii) The Table Mountain Radio Receiving Zone (TMRZ) at 40 08 02 N and 105 14 40 W.
              (iii) The following facilities:
              
                
                  Observatory
                  Latitude(deg/min/sec)
                  
                  Longitude(deg/min/sec)
                  
                
                
                  Arecibo Observatory
                  18 20 37 N
                  066 45 11 W
                
                
                  Green Bank Telescope (GBT)
                  38 25 59 N
                  079 50 23 W
                
                
                  Very Long Baseline Array (VLBA) Stations:
                  
                  
                
                
                  Pie Town, NM
                  34 18 04 N
                  108 07 09 W
                
                
                  Kitt Peak, AZ
                  31 57 23 N
                  111 36 45 W
                
                
                  Los Alamos, NM
                  35 46 30 N
                  106 14 44 W
                
                
                  Ft. Davis, TX
                  30 38 06 N
                  103 56 41 W
                
                
                  N. Liberty, IA
                  41 46 17 N
                  091 34 27 W
                
                
                  Brewster, WA
                  48 07 52 N
                  119 41 00 W
                
                
                  Owens Valley, CA
                  37 13 54 N
                  118 16 37 W
                
                
                  St. Croix, VI
                  17 45 24 N
                  064 35 01 W
                
                
                  Hancock, NH
                  42 56 01 N
                  071 59 12 W
                
                
                  Mauna Kea, HI
                  19 48 05 N
                  155 27 20 W
                
              

              (2) Operation within the band 608-614 MHz is prohibited within the areas defined by the following coordinates (all coordinates are NAD 83):
              
              (i) Pie Town, NM
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  35 25 56.28
                  107 44 56.40
                
                
                  35 15 57.24
                  107 41 27.60
                
                
                  33 52 14.16
                  107 30 25.20
                
                
                  33 22 39.36
                  107 49 26.40
                
                
                  33 57 38.52
                  109 36 10.80
                
                
                  34 04 46.20
                  109 34 12.00
                
                
                  34 27 20.88
                  109 12 43.20
                
                
                  35 15 30.24
                  108 25 55.20
                
              
              (ii) Kitt Peak, AZ
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude (deg/min/sec)
                
                
                  34 08 18.24
                  111 36 46.80
                
                
                  33 54 10.08
                  109 38 20.40
                
                
                  32 09 25.56
                  113 42 03.60
                
                
                  31 29 15.72
                  111 33 43.20
                
                
                  33 20 36.60
                  113 36 14.40
                
                
                  34 09 20.52
                  112 34 37.20
                
              
              (iii) Los Alamos, NM
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude (deg/min/sec)
                
                
                  36 25 54.12
                  106 06 07.20
                
                
                  36 32 26.88
                  105 59 27.60
                
                
                  
                  36 45 23.40
                  105 48 03.60
                
                
                  36 48 10.44
                  105 30 21.60
                
                
                  36 13 37.92
                  105 26 38.40
                
                
                  35 38 40.92
                  105 48 36.00
                
                
                  35 36 51.48
                  105 49 30.00
                
                
                  34 06 17.28
                  107 10 48.00
                
                
                  34 16 18.12
                  107 17 16.80
                
                
                  35 21 22.68
                  106 51 07.20
                
              
              (iv) Ft. Davis, TX
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude (deg/min/sec)
                
                
                  30 42 16.92
                  103 55 22.80
                
                
                  30 35 49.92
                  103 41 52.80
                
                
                  30 32 35.88
                  103 43 04.80
                
                
                  30 25 20.64
                  103 49 48.00
                
                
                  30 24 30.24
                  103 52 30.00
                
                
                  30 26 14.28
                  103 57 54.00
                
                
                  30 33 03.60
                  104 09 10.80
                
                
                  30 40 03.36
                  104 05 9.60
                
                
                  30 43 11.28
                  103 58 48.00
                
              
              (v) N. Liberty, IA
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude (deg/min/sec)
                
                
                  42 03 27.00
                  90 54 16.56
                
                
                  41 59 03.12
                  90 46 49.44
                
                
                  41 34 19.20
                  90 51 11.16
                
                
                  41 19 27.12
                  90 58 58.80
                
                
                  41 02 09.96
                  91 07 18.84
                
                
                  41 07 51.24
                  92 03 44.64
                
                
                  41 50 03.12
                  92 36 20.16
                
                
                  42 28 50.16
                  91 44 35.16
                
              
              (vi) Brewster, WA
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  48 18 00.36
                  119 35 27.60
                
                
                  48 16 40.08
                  119 34 51.60
                
                
                  48 15 20.52
                  119 34 33.60
                
                
                  48 12 26.64
                  119 34 08.40
                
                
                  48 07 51.96
                  119 34 33.60
                
                
                  48 06 44.64
                  119 34 48.00
                
                
                  47 58 44.40
                  119 36 03.60
                
                
                  47 55 06.60
                  119 37 40.80
                
                
                  47 52 48.72
                  119 39 03.60
                
                
                  48 00 49.68
                  119 59 06.00
                
                
                  48 26 59.64
                  119 46 04.80
                
                
                  48 26 08.52
                  119 43 22.80
                
              
              (vii) Owens Valley, CA
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  37 05 49.56
                  118 02 13.20
                
                
                  37 03 27.36
                  118 01 08.40
                
                
                  36 29 09.96
                  118 06 50.40
                
                
                  36 30 48.60
                  118 11 56.40
                
                
                  36 37 08.04
                  118 16 37.20
                
                
                  37 25 12.72
                  118 41 16.80
                
                
                  37 27 30.24
                  118 41 02.40
                
                
                  37 44 45.96
                  118 39 03.60
                
                
                  37 59 49.92
                  118 32 09.60
                
                
                  37 46 12.72
                  118 20 09.60
                
              
              (viii) St. Croix, VI
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  18 29 15.36
                  64 22 38.28
                
                
                  18 06 51.12
                  64 08 03.84
                
                
                  18 04 31.44
                  64 06 12.24
                
                
                  18 02 02.76
                  64 04 33.96
                
                
                  17 59 26.52
                  64 03 09.36
                
                
                  17 56 43.80
                  64 01 59.52
                
                
                  17 53 56.04
                  64 01 04.80
                
                
                  17 51 03.96
                  64 00 25.56
                
                
                  17 48 09.72
                  64 00 02.16
                
                
                  17 42 19.08
                  63 58 57.36
                
                
                  17 39 07.92
                  63 58 15.96
                
                
                  17 42 10.44
                  64 39 37.44
                
                
                  17 43 57.00
                  64 50 46.32
                
                
                  18 07 24.24
                  66 02 36.96
                
                
                  18 16 13.80
                  65 44 56.04
                
              
              (ix) Hancock, NH
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  44 08 59.64
                  71 32 01.68
                
                
                  43 46 24.60
                  71 18 57.60
                
                
                  42 58 41.88
                  71 15 14.04
                
                
                  42 29 25.08
                  71 52 51.96
                
                
                  42 34 05.88
                  72 07 08.76
                
                
                  42 34 41.52
                  72 09 41.76
                
                
                  42 55 47.28
                  72 55 03.72
                
              
              (x) Mauna Kea, HI
              
                
                  North latitude(deg/min/sec)
                  
                  West longitude(deg/min/sec)
                  
                
                
                  20 11 01.32
                  153 03 43.20
                
                
                  20 00 52.92
                  152 35 56.40
                
                
                  19 46 42.60
                  152 35 34.80
                
                
                  19 32 33.36
                  152 36 28.80
                
                
                  19 18 31.68
                  152 38 38.40
                
                
                  19 04 44.04
                  152 42 07.20
                
                
                  18 51 16.56
                  152 46 51.60
                
                
                  18 38 15.72
                  152 52 44.40
                
                
                  18 25 46.56
                  152 59 49.20
                
                
                  18 13 55.20
                  153 07 55.20
                
                
                  18 02 46.68
                  153 17 06.00
                
                
                  17 52 26.40
                  153 27 14.40
                
                
                  17 42 57.96
                  153 38 16.80
                
                
                  17 35 20.04
                  153 50 45.60
                
                
                  17 27 52.20
                  154 03 10.80
                
                
                  17 21 27.00
                  154 16 15.60
                
                
                  17 16 08.40
                  154 29 49.20
                
                
                  17 11 57.84
                  154 43 51.60
                
                
                  17 08 57.48
                  154 58 08.40
                
                
                  17 07 09.12
                  155 12 43.20
                
                
                  17 23 53.52
                  155 27 21.60
                
                
                  19 29 13.92
                  155 36 21.60
                
                
                  19 47 53.88
                  155 29 27.60
                
                
                  19 48 52.92
                  155 27 39.60
                
                
                  19 48 58.68
                  155 27 14.40
                
              
              (3) Operation within the band 608-614 MHz is prohibited within the following areas:
              (i) The National Radio Quiet Zone as defined in § 1.924(a)(1) of this chapter.
              (ii) The islands of Puerto Rico, Desecheo, Mona, Vieques or Culebra
              (i) 600 MHz service band: Fixed and personal/portable devices operating in the 600 MHz Service Band must comply with the following co-channel and adjacent channel separation distances outside the defined polygonal area encompassing the base stations or other radio facilities deployed by a part 27 600 MHz Service Band licensee that has commenced operations, as defined in § 27.4 of this chapter.
              (1) Fixed white space devices may only operate above 4 W EIRP in less congested areas as defined in § 15.703(h).
              (2) If a device operates between two defined power levels, it must comply with the separation distances for the higher power level.
              (3) For the purpose of this rule, co-channel means any frequency overlap between a channel used by a white space device and a five megahertz spectrum block used by a part 27 600 MHz band licensee, and adjacent channel means a frequency separation of zero to four megahertz between the edge of a channel used by a white space device and the edge of a five megahertz spectrum block used by a part 27 600 MHz band licensee.
              (4) On frequencies used by wireless uplink services:
              
                Mode II Personal/Portable White Space Devices
                
                   
                  600 MHz band wireless uplink spectrumMinimum co-channel separation distances in kilometers between white space devices and any point along the edge of a polygon representing the outer edge of base station or other radio facility deployment
                  
                  16 dBm (40 mW)
                  20 dBm (100 mW)
                
                
                  Communicating with Mode II or Fixed device
                  5
                  6
                
                
                  Communicating with Mode I device
                  10
                  12
                
              
              
                Fixed White Space Devices
                
                  Antenna height above average terrain of unlicensed devices (meters)
                  600 MHz band wireless uplink spectrumMinimum co-channel separation distances in kilometers between white space devices and any point along the edge of a polygon representing the outer edge of base station or other radio facility deployment*
                  
                  16 dBm (40mW)
                  20 dBm(100 mW)
                  
                  24 dBm(250mW)
                  
                  28 dBm(625 mW)
                  
                  32 dBm(1600 mW)
                  
                  36 dBm(4 W)
                  
                  40 dBm(10 W)
                  
                
                
                  Less than 3
                  5
                  6
                  7
                  9
                  12
                  15
                  19
                
                
                  3—10
                  9
                  11
                  14
                  17
                  22
                  27
                  34
                
                
                  10—30
                  15
                  19
                  24
                  30
                  38
                  47
                  60
                
                
                  30—50
                  20
                  24
                  31
                  38
                  49
                  60
                  60
                
                
                  50—75
                  24
                  30
                  37
                  47
                  60
                  60
                  60
                
                
                  75—100
                  27
                  34
                  43
                  54
                  60
                  60
                  60
                
                
                  100—150
                  33
                  42
                  53
                  60
                  60
                  60
                  60
                
                
                  150—200
                  39
                  49
                  60
                  60
                  60
                  60
                  60
                
                
                  200-250
                  43
                  54
                  60
                  60
                  60
                  60
                  60
                
                *When communicating with Mode I personal/portable white space devices, the required separation distances must be increased beyond the specified distances by 5 kilometers if the Mode I device operates at power levels no more than 40 mW EIRP or 6 kilometers if the Mode I device operates at power levels above 40 mW EIRP.
              
              
                Personal/Portable White Space Devices
                
                   
                  600 MHz band wireless uplink spectrumMinimum adjacent channel separation distances in kilometers between white space devices and any point along the edge of a polygon representing the outer edge of base station or other radio facility deployment
                  
                  20 dBm (100 mW)
                
                
                  Communicating with Mode II or Fixed device
                  0.1
                
                
                  Communicating with Mode I device
                  0.3
                
              
              
              
                Fixed White Space Devices
                
                  Antenna height above average terrain of unlicensed devices (meters)
                  600 MHz band wireless uplink spectrumMinimum adjacent channel separation distances in kilometers between white space devices and any point along the edge of a polygon representing the outer edge of base station or other radio facility deployment*
                  
                  20 dBm(100 mW)
                  
                  24 dBm(250mW)
                  
                  28 dBm(625 mW)
                  
                  32 dBm(1600 mW)
                  
                  36 dBm(4 W)
                  
                  40 dBm(10 W)
                  
                
                
                  Less than 3
                  0.1
                  0.2
                  0.2
                  0.3
                  0.4
                  0.4
                
                
                  3-10
                  0.3
                  0.3
                  0.4
                  0.5
                  0.6
                  0.8
                
                
                  10-30
                  0.4
                  0.6
                  0.7
                  0.9
                  1.1
                  1.4
                
                
                  30-50
                  0.6
                  0.7
                  0.9
                  1.2
                  1.4
                  1.8
                
                
                  50-75
                  0.7
                  0.9
                  1.1
                  1.4
                  1.8
                  2.2
                
                
                  75-100
                  0.8
                  1.0
                  1.3
                  1.6
                  2.0
                  2.6
                
                
                  100-150
                  1.0
                  1.3
                  1.6
                  2.0
                  2.5
                  3.1
                
                
                  150-200
                  1.2
                  1.4
                  1.8
                  2.3
                  2.9
                  3.6
                
                
                  200-250
                  1.3
                  1.6
                  2.0
                  2.6
                  3.2
                  4.1
                
                *When communicating with Mode I personal/portable white space devices, the required separation distances must be increased beyond the specified distances by 0.1 kilometers.
              
              (5) On frequencies used by wireless downlink services: 35 kilometers for co-channel operation, and 31 kilometers for adjacent channel operation.
              (j) Wireless Medical Telemetry Service. (1) White space devices operating in the 608-614 MHz band (channel 37) are not permitted to operate within an area defined by the polygon described in § 15.713(j)(11) plus the distances specified in the tables in this paragraph (j)(1):
              (i) Mode II personal/portable white space devices.
              
                Table 23 to Paragraph (j)(1)(i)
                
                
                   
                  Required co-channel separation distances in kilometers from edge of polygon
                  16 dBm(40 mW)
                  
                
                
                  Communicating with Mode II or Fixed device
                  0.38
                
                
                  Communicating with Mode I device
                  0.76
                
              
              (ii) Fixed white space devices, except that when communicating with Mode I personal/portable white space devices, the required separation distances must be increased beyond the specified distances by 0.38 kilometers.
              
                Table 24 to Paragraph (j)(1)(ii)
                
                
                  Antenna height above average terrain of unlicensed devices(meters)
                  
                  Required co-channel separation distances in kilometers from edge of polygon
                  16 dBm(40 mW)
                  
                
                
                  Less than 3
                  0.38
                
                
                  3-10
                  0.70
                
                
                  10-30
                  1.20
                
                
                  30-50
                  1.55
                
                
                  50-75
                  1.90
                
                
                  75-100
                  2.20
                
                
                  100-150
                  2.70
                
                
                  150-200
                  3.15
                
                
                  200-250
                  3.50
                
              

              (2) White space devices operating in the 602-608 MHz band (channel 36) and 614-620 MHz band (channel 38) are not permitted to operate within an area defined by the polygon described in § 15.713(j)(11) plus the distances specified in the tables in this paragraph (j)(2):
              
              (i) Mode II personal/portable white space devices.
              
                Table 25 to Paragraph (j)(2)(i)
                
                
                   
                  Required adjacent channel separationdistances in meters from edge of polygon
                  
                  16 dBm(40 mW)
                  
                  20 dBm(100 mW)
                  
                
                
                  Communicating with Mode II or Fixed device
                   8
                  13
                
                
                  Communicating with Mode I device
                  16
                  26
                
              
              (ii) Fixed white space devices, except that when communicating with Mode I personal/portable white space devices, the required separation distances must be increased beyond the specified distances by 8 meters if the Mode I device operates at power levels no more than 40 mW EIRP, or 13 meters if the Mode I device operates at power levels above 40 mW EIRP.
              
                Table 26 to Paragraph (j)(2)(ii)
                
                
                  Required adjacent channel separation distancesin meters from edge of polygon
                  
                  16 dBm(40 mW)
                  
                  20 dBm(100 mW)
                  
                  24 dBm(250 mW)
                  
                  28 dBm(625 mW)
                  
                  32 dBm(1600 mW)
                  
                  36 dBm(4 watts)
                  
                
                
                  8
                  13
                  20
                  32
                  50
                  71
                
              
              (k) 488-494 MHz band in Hawaii. White space devices are not permitted to operate in the 488-494 MHz band in Hawaii.
              [80 FR 73070, Nov. 23, 2015, as amended at 81 FR 4974, Jan. 29, 2016; 84 FR 34798, July 19, 2019]
            
            
              § 15.713
              White space database.
              (a) Purpose. The white space database serves the following functions:
              (1) To determine and provide to a white space device, upon request, the available channels at the white space device's location in the TV bands, the 600 MHz duplex gap, the 600 MHz service band, and 608-614 MHz (channel 37). Available channels are determined based on the interference protection requirements in § 15.712. A database must provide fixed and Mode II personal portable white space devices with channel availability information that includes scheduled changes in channel availability over the course of the 48-hour period beginning at the time the white space devices make a recheck contact. In making lists of available channels available to a white space device, the white space database shall ensure that all communications and interactions between the white space database and the white space device include adequate security measures such that unauthorized parties cannot access or alter the white space database or the list of available channels sent to white space devices or otherwise affect the database system or white space devices in performing their intended functions or in providing adequate interference protections to authorized services operating in the TV bands, the 600 MHz duplex gap, the 600 MHz service band, and 608-614 MHz (channel 37). In addition, a white space database must also verify that the FCC identifier (FCC ID) of a device seeking access to its services is valid; under the requirement in this paragraph (a)(1) the white space database must also verify that the FCC ID of a Mode I device provided by a fixed or Mode II device is valid. A list of devices with valid FCC IDs and the FCC IDs of those devices is to be obtained from the Commission's Equipment Authorization System.

              (2) To determine and provide to an unlicensed wireless microphone user, upon request, the available channels at the microphone user's location in the 600 MHz guard bands, the 600 MHz duplex gap, and the 600 MHz service band. Available channels are determined based on the interference protection requirements in § 15.236.
              (3) To register the identification information and location of fixed white space devices and unlicensed wireless microphone users.
              (4) To register protected locations and channels as specified in paragraph (b)(2) of this section, that are not otherwise recorded in Commission licensing databases.
              (b) Information in the white space database. (1) Facilities already recorded in Commission databases. Identifying and location information will come from the official Commission database. These services include:
              (i) Digital television stations.
              (ii) Class A television stations.
              (iii) Low power television stations.
              (iv) Television translator and booster stations.
              (v) Broadcast Auxiliary Service stations (including receive only sites), except low power auxiliary stations.
              (vi) Private land mobile radio service stations.
              (vii) Commercial mobile radio service stations.
              (viii) Offshore radiotelephone service stations.
              (ix) Class A television station receive sites.
              (x) Low power television station receive sites.
              (xi) Television translator station receive sites.
              (2) Facilities that are not recorded in Commission databases. Identifying and location information will be entered into the white space database in accordance with the procedures established by the white space database administrator(s). These include:
              (i) MVPD receive sites.
              (ii) Sites where low power auxiliary stations, including wireless microphones and wireless assist video devices, are used and their schedule for operation.
              (iii) Fixed white space device registrations.
              (iv) 600 MHz service band operations in areas where the part 27 600 MHz service licensee has commenced operations, as defined in § 27.4 of this chapter.
              (v) Locations of health care facilities that use WMTS equipment operating on channel 37 (608-614 MHz).
              (c) Restrictions on registration. (1) Television translator, low power TV and Class A station receive sites within the protected contour of the station being received are not eligible for registration in the database.
              (2) MVPD receive sites within the protected contour or more than 80 kilometers from the nearest edge of the protected contour of a television station being received are not eligible to register that station's channel in the database.
              (d) Determination of available channels. The white space database will determine the available channels at a location using the interference protection requirements of § 15.712, the location information supplied by a white space device, and the data for protected stations/locations in the database.
              (e) White space device initialization. (1) Fixed and Mode II white space devices must provide their location and required identifying information to the white space database in accordance with the provisions of this subpart.
              (2) Fixed and Mode II white space devices shall not transmit unless they receive, from the white space database, a list of available channels and may only transmit on the available channels on the list provided by the database.
              (3) Fixed white space devices register and receive a list of available channels from the database by connecting to the Internet, either directly or through another fixed white space device that has a direct connection to the Internet.
              (4) Mode II white space devices receive a list of available channels from the database by connecting to the Internet, either directly or through a fixed or Mode II white space device that has a direct connection to the Internet.
              (5) A fixed or Mode II white space device that provides a list of available channels to a Mode I device shall notify the database of the FCC identifier of such Mode I device and receive verification that that FCC identifier is valid before providing the list of available channels to the Mode I device.

              (6) A fixed device with an antenna height above ground that exceeds 30 meters or an antenna height above average terrain (HAAT) that exceeds 250 meters shall not be provided a list of available channels. The HAAT is to be calculated using computational software employing the methodology in § 73.684(d) of this chapter.
              (f) Unlicensed wireless microphone database access. Unlicensed wireless microphone users in the 600 MHz band may register with and access the database manually via a separate Internet connection. Wireless microphone users must register with and check a white space database to determine available channels prior to beginning operation at a given location. A user must re-check the database for available channels if it moves to another location.
              (g) Fixed white space device registration. (1) Prior to operating for the first time or after changing location, a fixed white space device must register with the white space database by providing the information listed in paragraph (g)(3) of this section.
              (2) The party responsible for a fixed white space device must ensure that the white space device registration database has the most current, up-to-date information for that device.
              (3) The white space device registration database shall contain the following information for fixed white space devices:
              (i) FCC identifier (FCC ID) of the device;
              (ii) Manufacturer's serial number of the device;
              (iii) Device's geographic coordinates (latitude and longitude (NAD 83));
              (iv) Device's antenna height above ground level (meters);
              (v) Name of the individual or business that owns the device;
              (vi) Name of a contact person responsible for the device's operation;
              (vii) Address for the contact person;
              (viii) Email address for the contact person;
              (ix) Phone number for the contact person.
              (h) Mode II personal/portable device information to database. A personal/portable device operating in Mode II shall provide the database its FCC Identifier (as required by § 2.926 of this chapter), serial number as assigned by the manufacturer, and the device's geographic coordinates (latitude and longitude (NAD 83)).
              (i) Unlicensed wireless microphone registration. Unlicensed wireless microphone users in the 600 MHz band shall register with the database prior to operation and include the following information:
              (1) Name of the individual or business that owns the unlicensed wireless microphone
              (2) Address for the contact person
              (3) Email address for the contact person
              (4) Phone number for the contact person; and
              (5) Coordinates where the device will be used (latitude and longitude in NAD 83).
              (j) White space database information. The white space database shall contain the listed information for each of the following:
              (1) Digital television stations, digital and analog Class A, low power, translator and booster stations, including stations in Canada and Mexico that are within the border coordination areas as specified in § 73.1650 of this chapter (a white space database is to include only TV station information from station license or license application records. In cases where a station has records for both a license application and a license, a white space database should include the information from the license application rather than the license. In cases where there are multiple license application records or license records for the same station, the database is to include the most recent records, and again with license applications taking precedence over licenses.):
              (i) Transmitter coordinates (latitude and longitude in NAD 83);
              (ii) radiated power (ERP);
              (iii) Height above average terrain of the transmitting antenna (HAAT);
              (iv) Horizontal transmit antenna pattern (if the antenna is directional);
              (v) Amount of electrical and mechanical beam tilt (degrees depression below horizontal) and orientation of mechanical beam tilt (degrees azimuth clockwise from true north);
              (vi) Channel number; and
              (vii) Station call sign.
              (2) Broadcast Auxiliary Service.
              
              (i) Transmitter coordinates (latitude and longitude in NAD 83).
              (ii) Receiver coordinates (latitude and longitude in NAD 83).
              (iii) Channel number.
              (iv) Call sign.
              (3) Metropolitan areas listed in § 90.303(a) of this chapter.
              (i) Region name.
              (ii) Channel(s) reserved for use in the region.
              (iii) Geographic center of the region (latitude and longitude in NAD 83).
              (iv) Call sign.
              (4) PLMRS/CMRS base station operations located more than 80 km from the geographic centers of the 13 metropolitan areas defined in § 90.303(a) of this chapter (e.g., in accordance with a waiver).
              (i) Transmitter location (latitude and longitude in NAD 83) or geographic area of operations.
              (ii) TV channel of operation.
              (iii) Call sign.
              (5) Offshore Radiotelephone Service: For each of the four regions where the Offshore Radiotelephone Service operates.
              (i) Geographic boundaries of the region (latitude and longitude in NAD 83 for each point defining the boundary of the region.
              (ii) Channel(s) used by the service in that region.
              (6) MVPD receive sites: Registration for receive sites is limited to channels that are received over-the-air and are used as part of the MVPD service.
              (i) Name and address of MVPD company;
              (ii) Location of the MVPD receive site (latitude and longitude in NAD 83, accurate to ±50 m);
              (iii) Channel number of each television channel received, subject to the following condition: channels for which the MVPD receive site is located within the protected contour of that channel's transmitting station are not eligible for registration in the database;
              (iv) Call sign of each television channel received and eligible for registration;
              (v) Location (latitude and longitude) of the transmitter of each television channel received;
              (7) Television translator, low power TV and Class A TV station receive sites: Registration for television translator, low power TV and Class A receive sites is limited to channels that are received over-the-air and are used as part of the station's service.
              (i) Call sign of the TV translator station;
              (ii) Location of the TV translator receive site (latitude and longitude in NAD 83, accurate to ±/− 50 m);
              (iii) Channel number of the re-transmitted television station, subject to the following condition: a channel for which the television translator receive site is located within the protected contour of that channel's transmitting station is not eligible for registration in the database;
              (iv) Call sign of the retransmitted television station; and
              (v) Location (latitude and longitude) of the transmitter of the retransmitted television station.
              (8) Licensed low power auxiliary stations, including wireless microphones and wireless assist video devices: Use of licensed low power auxiliary stations at well-defined times and locations may be registered in the database. Multiple registrations that specify more than one point in the facility may be entered for very large sites. Registrations will be valid for no more than one year, after which they may be renewed. Registrations must include the following information:
              (i) Name of the individual or business responsible for the low power auxiliary device(s);
              (ii) An address for the contact person;
              (iii) An email address for the contact person (optional);
              (iv) A phone number for the contact person;
              (v) Coordinates where the device(s) are used (latitude and longitude in NAD 83, accurate to ±50 m);
              (vi) Channels used by the low power auxiliary devices operated at the site;
              (vii) Specific months, weeks, days of the week and times when the device(s) are used (on dates when microphones are not used the site will not be protected); and
              (viii) The stations call sign.
              (9) [Reserved]

              (10) 600 MHz service in areas where the part 27 600 MHz band licensee has commenced operations, as defined in § 27.4 of this chapter:
              (i) Name of 600 MHz band licensee;
              (ii) Name and address of the contact person;
              (iii) An email address for the contact person (optional);
              (iv) A phone number for the contact person;
              (v) Area within a part 27 600 MHz band licensee's Partial Economic Areas (PEA), as defined in § 27.6 of this chapter, where it has commenced operation. This area must be delineated by at minimum of eight and a maximum of 120 geographic coordinates (latitude and longitude in NAD 83, accurate to ±50 m);
              (vi) Date of commencement of operations;
              (vii) Identification of the frequencies on which the part 27 600 MHz band licensee has commenced operations;
              (viii) Call sign.
              (11) Location of health care facilities operating WMTS networks on channel 37 (608-614 MHz):
              (i) Name and address of the health care facility;
              (ii) Name and address of a contact person;
              (iii) Phone number of a contact person;
              (iv) Email address of a contact person;
              (v) Latitude and longitude coordinates referenced to North American Datum 1983 (NAD 83) that define the perimeter of each facility. If several health care facilities using 608-614 MHz wireless medical telemetry equipment are located in close proximity, it is permissible to register a perimeter to protect all facilities in that cluster.
              (k) Commission requests for data. (1) A white space database administrator must provide to the Commission, upon request, any information contained in the database.
              (2) A white space database administrator must remove information from the database, upon direction, in writing, by the Commission.
              (l) Security. The white space database shall employ protocols and procedures to ensure that all communications and interactions between the white space database and white space devices are accurate and secure and that unauthorized parties cannot access or alter the database or the list of available channels sent to a white space device.
              (1) Communications between white space devices and white space databases, and between different white space databases, shall be secure to prevent corruption or unauthorized interception of data. A white space database shall be protected from unauthorized data input or alteration of stored data.
              (2) A white space database shall verify that the FCC identification number supplied by a fixed or personal/portable white space device is for a certified device and may not provide service to an uncertified device.
              (3) A white space database must not provide lists of available channels to uncertified white space devices for purposes of operation (it is acceptable for a white space database to distribute lists of available channels by means other than contact with white space devices to provide list of channels for operation). To implement this provision, a white space database administrator shall obtain a list of certified white space devices from the FCC Equipment Authorization System.
              [80 FR 73070, Nov. 23, 2015, as amended at 81 FR 4974, Jan. 29, 2016; 82 FR 41559, Sept. 1, 2017; 84 FR 34799, July 19, 2019]
            
            
              § 15.714
              White space database administration fees.
              (a) A white space database administrator may charge a fee for provision of lists of available channels to fixed and personal/portable devices and for registering fixed devices. This paragraph (a) applies to devices that operate in the TV bands, the 600 MHz service band, the 600 MHz duplex gap, and 608-614 MHz (channel 37).
              (b) A white space database administrator may charge a fee for provision of lists of available channels to wireless microphone users.
              (c) The Commission, upon request, will review the fees and can require changes in those fees if they are found to be excessive.
              [80 FR 73070, Nov. 23, 2015, as amended at 84 FR 34799, July 19, 2019]
            
            
              
              § 15.715
              White space database administrator.
              The Commission will designate one or more entities to administer the white space database(s). The Commission may, at its discretion, permit the functions of a white space database, such as a data repository, registration, and query services, to be divided among multiple entities; however, it will designate specific entities to be a database administrator responsible for coordination of the overall functioning of a database and providing services to white space devices. Each database administrator designated by the Commission shall:
              (a) Maintain a database that contains the information described in § 15.713.
              (b) Establish a process for acquiring and storing in the database necessary and appropriate information from the Commission's databases and synchronizing the database with the current Commission databases at least once a week to include newly licensed facilities or any changes to licensed facilities.
              (c) Establish a process for registering fixed white space devices and registering and including in the database facilities entitled to protection but not contained in a Commission database, including MVPD receive sites.
              (d) Establish a process for registering facilities where part 74 low power auxiliary stations are used on a regular basis.
              (e) Provide accurate lists of available channels and the corresponding maximum permitted power for each available channel to fixed and personal/portable white space devices that submit to it the information required under § 15.713(e), (g), and (h) based on their geographic location and provide accurate lists of available channels and the corresponding maximum permitted power for each available channel to fixed and Mode II devices requesting lists of available channels for Mode I devices. Database administrators may allow prospective operators of white space devices to query the database and determine whether there are vacant channels at a particular location.
              (f) Establish protocols and procedures to ensure that all communications and interactions between the white space database and white space devices are accurate and secure and that unauthorized parties cannot access or alter the database or the list of available channels sent to a white space device consistent with the provisions of § 15.713(l).
              (g) Make its services available to all unlicensed white space device users on a non-discriminatory basis.
              (h) Provide service for a five-year term. This term can be renewed at the Commission's discretion.
              (i) Respond in a timely manner to verify, correct and/or remove, as appropriate, data in the event that the Commission or a party brings claim of inaccuracies in the database to its attention. This requirement applies only to information that the Commission requires to be stored in the database.
              (j) Transfer its database along with the IP addresses and URLs used to access the database and list of registered fixed white space devices, to another designated entity in the event it does not continue as the database administrator at the end of its term. It may charge a reasonable price for such conveyance.
              (k) The database must have functionality such that upon request from the Commission it can indicate that no channels are available when queried by a specific white space device or model of white space devices.
              (l) If more than one database is developed, the database administrators shall cooperate to develop a standardized process for providing on a daily basis or more often, as appropriate, the data collected for the facilities listed in § 15.713(b)(2) to all other white space databases to ensure consistency in the records of protected facilities.
              (m) Provide a means to make publicly available all information the rules require the database to contain, including fixed white space device registrations and voluntarily submitted protected entity information, except the information provided by 600 MHz band licensees pursuant to § 15.713(j)(10)(v) and (vi) of this part shall not be made publicly available.

              (n) Establish procedures to allow part 27 600 MHz service licensees to upload the registration information listed in § 15.713(j)(10) for areas where they have commenced operations, as defined in § 27.4 of this chapter, and to allow the removal and replacement of registration information in the database when corrections or updates are necessary.
              (o) Remove from the database the registrations of fixed white space devices that have not checked the database for at least three months to update their channel lists. A database administrator may charge a new registration fee for a fixed white space device that is removed from the database under this provision but is later re-registered.
              (p) Establish procedures to allow health care facilities to register the locations of facilities where they operate WMTS networks on channel 37.
              (q) Establish procedures to allow unlicensed wireless microphone users in the 600 MHz band to register with the database and to provide lists of channels available for wireless microphones at a given location.
              [80 FR 73070, Nov. 23, 2015, as amended at 81 FR 4975, Jan. 29, 2016]
            
            
              § 15.717
              White space devices that rely on spectrum sensing.
              (a) Applications for certification. Parties may submit applications for certification of white space devices that rely solely on spectrum sensing to identify available channels. Devices authorized under this section must demonstrate with an extremely high degree of confidence that they will not cause harmful interference to incumbent radio services.
              (1) In addition to the procedures in subpart J of part 2 of this chapter, applicants shall comply with the following.
              (i) The application must include a full explanation of how the device will protect incumbent authorized services against interference.
              (ii) Applicants must submit a pre-production device, identical to the device expected to be marketed.
              (2) The Commission will follow the procedures below for processing applications pursuant to this section.
              (i) Applications will be placed on public notice for a minimum of 30 days for comments and 15 days for reply comments. Applicants may request that portions of their application remain confidential in accordance with § 0.459 of this chapter. This public notice will include proposed test procedures and methodologies.
              (ii) The Commission will conduct laboratory and field tests of the pre-production device. This testing will be conducted to evaluate proof of performance of the device, including characterization of its sensing capability and its interference potential. The testing will be open to the public.
              (iii) Subsequent to the completion of testing, the Commission will issue by public notice, a test report including recommendations. The public notice will specify a minimum of 30 days for comments and, if any objections are received, an additional 15 days for reply comments.
              (b) Power limit for devices that rely on sensing. The white space device shall meet the requirements for personal/portable devices in this subpart except that it will be limited to a maximum EIRP of 50 mW per 6 megahertz of bandwidth on which the device operates and it does not have to comply with the requirements for geo-location and database access in § 15.711(b), (d), and (e). Compliance with the detection threshold for spectrum sensing in § 15.717(c), although required, is not necessarily sufficient for demonstrating reliable interference avoidance. Once a device is certified, additional devices that are identical in electrical characteristics and antenna systems may be certified under the procedures of part 2, Subpart J of this chapter.
              (c) Sensing requirements—(1) Detection threshold. (i) The required detection thresholds are:
              (A) ATSC digital TV signals: −114 dBm, averaged over a 6 MHz bandwidth;
              (B) NTSC analog TV signals: −114 dBm, averaged over a 100 kHz bandwidth;
              (C) Low power auxiliary, including wireless microphone, signals: −107 dBm, averaged over a 200 kHz bandwidth.

              (ii) The detection thresholds are referenced to an omnidirectional receive antenna with a gain of 0 dBi. If a receive antenna with a minimum directional gain of less than 0 dBi is used, the detection threshold shall be reduced by the amount in dB that the minimum directional gain of the antenna is less than 0 dBi. Minimum directional gain shall be defined as the antenna gain in the direction and at the frequency that exhibits the least gain. Alternative approaches for the sensing antenna are permitted, e.g., electronically rotatable antennas, provided the applicant for equipment authorization can demonstrate that its sensing antenna provides at least the same performance as an omnidirectional antenna with 0 dBi gain.
              (2) Channel availability check time. A white space device may start operating on a TV channel if no TV, wireless microphone or other low power auxiliary device signals above the detection threshold are detected within a minimum time interval of 30 seconds.
              (3) In-service monitoring. A white space device must perform in-service monitoring of an operating channel at least once every 60 seconds. There is no minimum channel availability check time for in-service monitoring.
              (4) Channel move time. After a TV, wireless microphone or other low power auxiliary device signal is detected on a white space device operating channel, all transmissions by the white space device must cease within two seconds.
            
          
        
        
          Pt. 17
          PART 17—CONSTRUCTION, MARKING, AND LIGHTING OF ANTENNA STRUCTURES
          
            
              Subpart A—General Information
              Sec.
              17.1
              Basis and purpose.
              17.2
              Definitions.
              17.4
              Antenna structure registration.
              17.5
              Commission consideration of applications for station authorization.
              17.6
              Responsibility for painting and lighting compliance.
            
            
              Subpart B—Federal Aviation Administration Notification Criteria
              17.7
              Antenna structures requiring notification to the FAA.
              17.8
              Establishment of antenna farm areas.
              17.9
              Designated antenna farm areas.
              17.10
              Antenna structures over 304.80 meters (1,000 feet) in height.
              17.14-17.17
              [Reserved]
            
            
              Subpart C—Specifications for Obstruction Marking and Lighting of Antenna Structures
              17.21
              Painting and lighting, when required.
              17.22
              [Reserved]
              17.23
              Specifications for painting and lighting antenna structures.
              17.24
              Existing structures.
              17.25-17.45
              [Reserved]
              17.47
              Inspection of antenna structure lights and associated control equipment.
              17.48
              Notification of extinguishment or improper functioning of lights.
              17.49
              Recording of antenna structure light inspections in the owner record.
              17.50
              Cleaning and repainting.
              17.51
              [Reserved]
              17.53
              Lighting equipment and paint.
              17.54
              Rated lamp voltage.
              17.56
              Maintenance of lighting equipment.
              17.57
               Report of radio transmitting antenna construction, alteration, and/or removal.
              17.58
              [Reserved]
            
          
          
            Authority:
            47 U.S.C. 154, 301, 303, 309.
          
          
            Subpart A—General Information
            
              § 17.1
              Basis and purpose.
              (a) The rules in this part are issued pursuant to the authority contained in Title III of the Communications Act of 1934, as amended, which vest authority in the Federal Communications Commission to issue licenses to radio stations when it is found that the public interest, convenience, and necessity would be served thereby, and to require the painting, and/or illumination of antenna structures if and when in its judgment such structures constitute, or there is reasonable possibility that they may constitute, a menace to air navigation.
              (b) The purpose of this part is to prescribe certain procedures for antenna structure registration and standards with respect to the Commission's consideration of proposed antenna structures which will serve as a guide to antenna structure owners.
              [61 FR 4362, Feb. 6, 1996, as amended at 79 FR 56984, Sept. 24, 2014]
            
            
              § 17.2
              Definitions.
              (a) Antenna structure. The term antenna structure means a structure that is constructed or used to transmit radio energy, or that is constructed or used for the primary purpose of supporting antennas to transmit and/or receive radio energy, and any antennas and other appurtenances mounted thereon, from the time construction of the supporting structure begins until such time as the supporting structure is dismantled.
              (b) Antenna farm area. A geographical location, with established boundaries, designated by the Federal Communications Commission, in which antenna structures with a common impact on aviation may be grouped.
              (c) Antenna structure owner. For the purposes of this part, an antenna structure owner is the individual or entity vested with ownership, equitable ownership, dominion, or title to the antenna structure that is constructed or used to transmit radio energy, or the underlying antenna structure that supports or is intended to support antennas and other appurtenances. Notwithstanding any agreements made between the owner and any entity designated by the owner to maintain the antenna structure, the owner is ultimately responsible for compliance with the requirements of this part.
              (d) Antenna structure registration number. A unique number, issued by the Commission during the registration process, which identifies an antenna structure. Once obtained, this number must be used in all filings related to this structure.
              [32 FR 8813, June 21, 1967, and 32 FR 11268, Aug. 3, 1967, as amended at 39 FR 26157, July 17, 1974; 61 FR 4362, Feb. 6, 1996; 79 FR 56984, Sept. 24, 2014]
            
            
              § 17.4
              Antenna structure registration.
              (a) The owner of any proposed or existing antenna structure that requires notice of proposed construction to the Federal Aviation Administration (FAA) due to physical obstruction must register the structure with the Commission. (See § 17.7 for FAA notification requirements.) This includes those structures used as part of stations licensed by the Commission for the transmission of radio energy, or to be used as part of a cable television head end system. If a Federal Government antenna structure is to be used by a Commission licensee, the structure must be registered with the Commission. If the FAA exempts an antenna structure from notification, it is exempt from the requirement that it register with the Commission. (See § 17.7(e) for exemptions to FAA notification requirements.)
              (1) For a proposed antenna structure or alteration of an existing antenna structure, the owner must register the structure prior to construction or alteration.
              (2) For a structure that did not originally fall under the definition of “antenna structure,” the owner must register the structure prior to hosting a Commission licensee.
              (b) Except as provided in paragraph (e) of this section, each owner of an antenna structure described in paragraph (a) of this section must file FCC Form 854 with the Commission. Additionally, each owner of a proposed structure referred to in paragraph (a) of this section must submit a valid FAA determination of “no hazard.” In order to be considered valid by the Commission, the FAA determination of “no hazard” must not have expired prior to the date on which FCC Form 854 is received by the Commission. The height of the structure will be the highest point of the structure including any obstruction lighting or lightning arrester. If an antenna structure is not required to be registered under paragraph (a) of this section and it is voluntarily registered with the Commission after the effective date of this rule, the registrant must note on FCC Form 854 that the registration is voluntary. Voluntarily registered antenna structures are not subject to the lighting and marking requirements contained in this part.
              (c) Each prospective applicant must complete the environmental notification process described in this paragraph, except as specified in paragraph (c)(1) of this section.
              (1) Exceptions from the environmental notification process. Completion of the environmental notification process is not required when FCC Form 854 is submitted solely for the following purposes:

              (i) For notification only, such as to report a change in ownership or contact information, or the dismantlement of an antenna structure;
              
              (ii) For a reduction in height of an antenna structure or an increase in height that does not constitute a substantial increase in size as defined in paragraph I(C)(1)-(3) of Appendix B to part 1 of this chapter, provided that there is no construction or excavation more than 30 feet beyond the existing antenna structure property;
              (iii) For removal of lighting from an antenna structure or adoption of a more preferred or equally preferred lighting style. For this purpose lighting styles are ranked as follows (with the most preferred lighting style listed first and the least preferred listed last): no lights; FAA Lighting Styles that do not involve use of red steady lights; and FAA Lighting Styles that involve use of red steady lights. A complete description of each FAA Lighting Style and the manner in which it is to be deployed can be found in the current version of FAA, U.S. Dept. of Transportation, Advisory Circular: Obstruction Marking and Lighting, AC 70/7460;
              (iv) For replacement of an existing antenna structure at the same geographic location that does not require an Environmental Assessment (EA) under § 1.1307(a) through (d) of this chapter, provided the new structure will not use a less preferred lighting style, there will be no substantial increase in size as defined in paragraph I(C)(1)-(3) of Appendix B to part 1 of this chapter, and there will be no construction or excavation more than 30 feet beyond the existing antenna structure property;
              (v) For any other change that does not alter the physical structure, lighting, or geographic location of an existing structure;

              (vi) For construction, modification, or replacement of an antenna structure on Federal land where another Federal agency has assumed responsibility for evaluating the potentially significant environmental effect of the proposed antenna structure on the quality of the human environment and for invoking any required environmental impact statement process, or for any other structure where another Federal agency has assumed such responsibilities pursuant to a written agreement with the Commission (see § 1.1311(e) of this chapter); or
              (vii) For the construction or deployment of an antenna structure that will:
              (A) Be in place for no more than 60 days,
              (B) Requires notice of construction to the FAA,
              (C) Does not require marking or lighting under FAA regulations,
              (D) Will be less than 200 feet in height above ground level, and
              (E) Will either involve no excavation or involve excavation only where the depth of previous disturbance exceeds the proposed construction depth (excluding footings and other anchoring mechanisms) by at least two feet. An applicant that relies on this exception must wait 30 days after removal of the antenna structure before relying on this exception to deploy another antenna structure covering substantially the same service area.
              (2) Commencement of the environmental notification process. The prospective applicant shall commence the environmental notification process by filing information about the proposed antenna structure with the Commission. This information shall include, at a minimum, all of the information required on FCC Form 854 regarding ownership and contact information, geographic location, and height, as well as the type of structure and anticipated lighting. The Wireless Telecommunications Bureau may utilize a partially completed FCC Form 854 to collect this information.
              (3) Local notice. The prospective applicant must provide local notice of the proposed new antenna structure or modification of an existing antenna structure through publication in a newspaper of general circulation or other appropriate means, such as through the public notification provisions of the relevant local zoning process. The local notice shall contain all of the descriptive information as to geographic location, configuration, height and anticipated lighting specifications reflected in the submission required pursuant to paragraph (c)(2) of this section. It must also provide information as to the procedure for interested persons to file Requests for environmental processing pursuant to §§ 1.1307(c) and 1.1313(b) of this chapter, including any assigned file number, and state that such Requests may only raise environmental concerns.
              (4) National notice. On or after the local notice date provided by the prospective applicant, the Commission shall post notification of the proposed construction on its Web site. This posting shall include the information contained in the initial filing with the Commission or a link to such information. The posting shall remain on the Commission's Web site for a period of 30 days.
              (5) Requests for environmental processing. Any Request filed by an interested person pursuant to §§ 1.1307(c) and 1.1313(b) of this chapter must be received by the Commission no later than 30 days after the proposed antenna structure goes on notice pursuant to paragraph (c)(4) of this section. The Wireless Telecommunications Bureau shall establish by public notice the process for filing Requests for environmental processing and responsive pleadings consistent with the following provisions.
              (i) Service and pleading cycle. The interested person or entity shall serve a copy of its Request on the prospective ASR applicant pursuant to § 1.47 of this chapter. Oppositions may be filed no later than 10 days after the time for filing Requests has expired. Replies to oppositions may be filed no later than 5 days after the time for filing oppositions has expired. Oppositions shall be served upon the Requester, and replies shall be served upon the prospective applicant.
              (ii) Content. An Environmental Request must state why the interested person or entity believes that the proposed antenna structure or physical modification of an existing antenna structure may have a significant impact on the quality of the human environment for which an Environmental Assessment must be considered by the Commission as required by § 1.1307 of this chapter, or why an Environmental Assessment submitted by the prospective ASR applicant does not adequately evaluate the potentially significant environmental effects of the proposal. The Request must be submitted as a written petition filed either electronically or by hard copy setting forth in detail the reasons supporting Requester's contentions.
              (6) Amendments. The prospective applicant must file an amendment to report any substantial change in the information provided to the Commission. An amendment will not require further local or national notice if the only reported change is a reduction in the height of the proposed new or modified antenna structure; if proposed lighting is removed or changed to a more preferred or equally preferred lighting style as set forth in paragraph (c)(1)(iii) of this section; or if the amendment reports only administrative changes that are not subject to the requirements specified in this paragraph. All other changes to the physical structure, lighting, or geographic location data for a proposed registered antenna structure require additional local and national notice and a new period for filing Requests pursuant to paragraphs (c)(3), (c)(4), and (c)(5) of this section.
              (7) Environmental Assessments. If an Environmental Assessment (EA) is required under § 1.1307 of this chapter, the antenna structure registration applicant shall attach the EA to its environmental submission, regardless of any requirement that the EA also be attached to an associated service-specific license or construction permit application. The contents of an EA are described in §§ 1.1308 and 1.1311 of this chapter. The EA may be provided either with the initial environmental submission or as an amendment. If the EA is submitted as an amendment, the Commission shall post notification on its Web site for another 30 days pursuant to paragraph (c)(4) of this section and accept additional Requests pursuant to paragraph (c)(5) of this section. However, additional local notice pursuant to paragraph (c)(3) of this section shall not be required unless information has changed pursuant to paragraph (c)(6) of this section. The applicant shall serve a copy of the EA upon any party that has previously filed a Request pursuant to paragraph (c)(5) of this section.
              (8) Disposition. The processing Bureau shall resolve all environmental issues, in accordance with the environmental regulations (47 CFR 1.1301 through 1.1319) specified in part 1 of this chapter, before the tower owner, or the first tenant licensee acting on behalf of the owner, may complete the antenna structure registration application. In a case where no EA is submitted, the Bureau shall notify the applicant whether an EA is required under § 1.1307(c) or (d) of this chapter. In a case where an EA is submitted, the Bureau shall either grant a Finding of No Significant Impact (FONSI) or notify the applicant that further environmental processing is required pursuant to § 1.1308 of this chapter. Upon filing the completed antenna structure registration application, the applicant shall certify that the construction will not have a significant environmental impact, unless an Environmental Impact Statement is prepared pursuant to § 1.1314 of this chapter.
              (9) Transition rule. An antenna structure registration application that is pending with the Commission as of the effective date of this paragraph (c) shall not be required to complete the environmental notification process set forth in this paragraph. The Commission will publish a document in the Federal Register announcing the effective date. However, if such an application is amended in a manner that would require additional notice pursuant to paragraph (c)(6) of this section, then such notice shall be required.
              (d) If a final FAA determination of “no hazard” is not submitted along with FCC Form 854, processing of the registration may be delayed or disapproved.
              (e) If the owner of the antenna structure cannot file FCC Form 854 because it is subject to a denial of Federal benefits under the Anti-Drug Abuse Act of 1988, 21 U.S.C. 862, the first tenant licensee authorized to locate on the structure (excluding tenants that no longer occupy the structure) must register the structure using FCC Form 854, and provide a copy of the Antenna Structure Registration (FCC Form 854R) to the owner. The owner remains responsible for providing to all tenant licensees and permittees notification that the structure has been registered, consistent with paragraph (f) of this section, and for posting the registration number as required by paragraph (g) of this section.

              (f) The Commission shall issue to the registrant FCC Form 854R, Antenna Structure Registration, which assigns a unique Antenna Structure Registration Number. The antenna structure owner shall immediately provide to all tenant licensees and permittees notification that the structure has been registered, along with either a copy of Form 854R or the Antenna Structure Registration Number and a link to the FCC antenna structure Web site: http://wireless.fcc.gov/antenna/. This notification may be done electronically or via paper mail.
              (g) Except as described in paragraph (h) of this section, the Antenna Structure Registration Number must be displayed so that it is conspicuously visible and legible from the publicly accessible area nearest the base of the antenna structure along the publicly accessible roadway or path. Where an antenna structure is surrounded by a perimeter fence, or where the point of access includes an access gate, the Antenna Structure Registration Number should be posted on the perimeter fence or access gate. Where multiple antenna structures having separate Antenna Structure Registration Numbers are located within a single fenced area, the Antenna Structure Registration Numbers must be posted both on the perimeter fence or access gate and near the base of each antenna structure. If the base of the antenna structure has more than one point of access, the Antenna Structure Registration Number must be posted so that it is visible at the publicly accessible area nearest each such point of access. Materials used to display the Antenna Structure Registration Number must be weather-resistant and of sufficient size to be easily seen where posted.

              (h) The owner is not required to post the Antenna Structure Registration Number in cases where a federal, state, or local government entity provides written notice to the owner that such a posting would detract from the appearance of a historic landmark. In this case, the owner must make the Antenna Structure Registration Number available to representatives of the Commission, the FAA, and the general public upon reasonable demand.
              (i) Absent Commission specification, the painting and lighting specifications recommended by the FAA are mandatory (see § 17.23). However, the Commission may specify painting and/or lighting requirements for each antenna structure registration in addition to or different from those specified by the FAA.
              (j) Any change or correction in the overall height of one foot or greater or coordinates of one second or greater in longitude or latitude of a registered antenna structure requires prior approval from the FAA and modification of the existing registration with the Commission.
              (k) Any change in the marking and lighting that varies from the specifications described on any antenna structure registration requires prior approval from the FAA and the Commission.
              [61 FR 4362, Feb. 6, 1996, as amended at 77 FR 3953, Jan. 26, 2012; 79 FR 56985, Sept. 24, 2014; 80 FR 1270, Jan. 8, 2015]
              
                Effective Date Note:
                At 80 FR 1270, Jan. 8, 2015, § 17.4(c)(1)(vii) was added. This paragraph contains information collection and recordkeeping requirements and will not become effective until approval has been given by the Office of Management and Budget.
              
            
            
              § 17.5
              Commission consideration of applications for station authorization.
              (a) Applications for station authorization, excluding services authorized on a geographic basis, are reviewed to determine whether there is a requirement that the antenna structure in question must be registered with the Commission.
              (b) If registration is required, the registrant must supply the structure's registration number upon request by the Commission.
              (c) If registration is not required, the application for authorization will be processed without further regard to this chapter.
              [61 FR 4362, Feb. 6, 1996]
            
            
              § 17.6
              Responsibility for painting and lighting compliance.
              (a) The antenna structure owner is responsible for maintaining the painting and lighting in accordance with this part. However, if a licensee or permittee authorized on an antenna structure is aware that the structure is not being maintained in accordance with the specifications set forth on the Antenna Structure Registration (FCC Form 854R) or the requirements of this part, or otherwise has reason to question whether the antenna structure owner is carrying out its responsibility under this part, the licensee or permittee must take immediate steps to ensure that the antenna structure is brought into compliance and remains in compliance. The licensee must:
              (1) Immediately notify the structure owner;
              (2) Immediately notify the site management company (if applicable);
              (3) Immediately notify the Commission; and,
              (4) Make a diligent effort to immediately bring the structure into compliance.
              (b) In the event of non-compliance by the antenna structure owner, the Commission may require each licensee and permittee authorized on an antenna structure to maintain the structure, for an indefinite period, in accordance with the Antenna Structure Registration (FCC Form 854R) and the requirements of this part.
              (c) If the owner of the antenna structure cannot file FCC Form 854 because it is subject to a denial of Federal benefits under the Anti-Drug Abuse Act of 1988, 21 U.S.C. 862, the first tenant licensee authorized to locate on the structure (excluding tenants that no longer occupy the structure) must register the structure using FCC Form 854, and provide a copy of the Antenna Structure Registration (FCC Form 854R) to the owner. The owner remains responsible for providing to all tenant licensees and permittees notification that the structure has been registered, consistent with § 17.4(f), and for posting the registration number as required by § 17.4(g).
              [61 FR 4363, Feb. 6, 1996, as amended at 79 FR 56985, Sept. 24, 2014]
            
          
          
            
            Subpart B—Federal Aviation Administration Notification Criteria
            
              § 17.7
              Antenna structures requiring notification to the FAA.
              A notification to the FAA is required, except as set forth in paragraph (e) of this section, for any of the following construction or alteration:
              (a) Any construction or alteration of more than 60.96 meters (200 feet) in height above ground level at its site.
              (b) Any construction or alteration that exceeds an imaginary surface extending outward and upward at any of the following slopes:
              (1) 100 to 1 for a horizontal distance of 6.10 kilometers (20,000 feet) from the nearest point of the nearest runway of each airport described in paragraph (d) of this section with its longest runway more than 0.98 kilometers (3,200 feet) in actual length, excluding heliports.
              (2) 50 to 1 for a horizontal distance of 3.05 kilometers (10,000 feet) from the nearest point of the nearest runway of each airport described in paragraph (d) of this section with its longest runway no more than 0.98 kilometers (3,200 feet) in actual length, excluding heliports.
              (3) 25 to 1 for a horizontal distance of 1.52 kilometers (5,000 feet) from the nearest point of the nearest landing and takeoff area of each heliport described in paragraph (d) of this section.
              (c) When requested by the FAA, any construction or alteration that would be in an instrument approach area (defined in the FAA standards governing instrument approach procedures) and available information indicates it might exceed an obstruction standard of the FAA.
              (d) Any construction or alteration on any of the following airports and heliports:
              (1) A public use airport listed in the Airport/Facility Directory, Alaska Supplement, or Pacific Chart Supplement of the U.S. Government Flight Information Publications;
              (2) A military airport under construction, or an airport under construction that will be available for public use;
              (3) An airport operated by a Federal agency or the United States Department of Defense.
              (4) An airport or heliport with at least one FAA-approved instrument approach procedure.
              (e) A notification to the FAA is not required for any of the following construction or alteration:
              (1) Any object that will be shielded by existing structures of a permanent and substantial nature or by natural terrain or topographic features of equal or greater height, and will be located in the congested area of a city, town, or settlement where the shielded structure will not adversely affect safety in air navigation;
              (2) Any air navigation facility, airport visual approach or landing aid, aircraft arresting device, or meteorological device meeting FAA-approved siting criteria or an appropriate military service siting criteria on military airports, the location and height of which are fixed by its functional purpose;

              (3) Any antenna structure of 6.10 meters (20 feet) or less in height, except one that would increase the height of another antenna structure.
              
              
                Note to § 17.7:
                Consideration to aeronautical facilities not in existence at the time of the filing of the application for radio facilities will be given only when proposed airport construction or improvement plans are on file with the Federal Aviation Administration as of the filing date of the application for such radio facilities.
              
              [39 FR 7581, Feb. 27, 1974, as amended at 39 FR 26157, July 17, 1974; 42 FR 54823, Oct. 11, 1977; 42 FR 57127, Nov. 1, 1977; 79 FR 56986, Sept. 24, 2014]
            
            
              § 17.8
              Establishment of antenna farm areas.

              (a) Each antenna farm area will be established by an appropriate rulemaking proceeding, which may be commenced by the Commission on its own motion after consultation with the FAA, upon request of the FAA, or as a result of a petition filed by any interested person. After receipt of a petition from an interested person disclosing sufficient reasons to justify institution of a rulemaking proceeding, the Commission will request the advice of the FAA with respect to the considerations of menace to air navigation in terms of air safety which may be presented by the proposal. The written communication received from the FAA in response to the Commission's request shall be placed in the Commission's public rulemaking file containing the petition, and interested persons shall be allowed a period of 30 days within which to file statements with respect thereto. Such statements shall also be filed with the Administrator of the FAA with proof of such filing to be established in accordance with § 1.47 of this chapter. The Administrator of the FAA shall have a period of 15 days within which to file responses to such statements. If the Commission, upon consideration of the matters presented to it in accordance with the above procedure, is satisfied that establishment of the proposed antenna farm would constitute a menace to air navigation for reasons of air safety, rulemaking proceedings will not be instituted. If rulemaking proceedings are instituted, any person filing comments therein which concern the question of whether the proposed antenna farm will constitute a menace to air navigation shall file a copy of the comments with the Administrator of the FAA. Proof of such filing shall be established in accordance with § 1.47 of this chapter.
              (b) Nothing in this subpart shall be construed to mean that only one antenna farm area will be designated for a community. The Commission will consider on a case-by-case basis whether or not more than one antenna farm area shall be designated for a particular community.
              [32 FR 8813, June 21, 1967, as amended at 32 FR 13591, Sept. 28, 1967]
            
            
              § 17.9
              Designated antenna farm areas.
              The areas described in the following paragraphs of this section are established as antenna farm areas [appropriate paragraphs will be added as necessary].
              [32 FR 8813, June 21, 1967]
            
            
              § 17.10
              Antenna structures over 304.80 meters (1,000 feet) in height.
              Where one or more antenna farm areas have been designated for a community or communities (see § 17.9), the Commission will not accept for filing an application to construct a new station or to increase height or change antenna location of an existing station proposing the erection of an antenna structure over 304.80 meters (1,000 feet) above ground unless:
              (a) It is proposed to locate the antenna structure in a designated antenna farm area, or
              (b) It is accompanied by a statement from the Federal Aviation Administration that the proposed structure will not constitute a menace to air navigation, or
              (c) It is accompanied by a request for waiver setting forth reasons sufficient, if true, to justify such a waiver.
              [32 FR 8813, June 21, 1967, as amended at 42 FR 54824, Oct. 11, 1977; 61 FR 4363, Feb. 6, 1996]
            
            
              §§ 17.14-17.17
              [Reserved]
            
          
          
            Subpart C—Specifications for Obstruction Marking and Lighting of Antenna Structures
            
              § 17.21
              Painting and lighting, when required.
              Antenna structures shall be painted and lighted when:
              (a) Their height exceeds any obstruction standard requiring notification to the FAA (see § 17.4(a) and § 17.7).
              (b) The Commission may modify the above requirement for painting and/or lighting of antenna structures, when it is shown by the applicant that the absence of such marking would not impair the safety of air navigation, or that a lesser marking requirement would insure the safety thereof.
              (c) An antenna installation is of such a nature that its painting and lighting specifications in accordance with the FAA airspace recommendation are confusing, or endanger rather than assist airmen, or are otherwise inadequate. In these cases, the Commission will specify the type of painting and lighting or other marking to be used for the particular structure.
              [32 FR 11269, Aug. 3, 1967, as amended at 42 FR 54824, Oct. 11, 1977; 79 FR 56986, Sept. 24, 2014]
            
            
              
              § 17.22
              [Reserved]
            
            
              § 17.23
              Specifications for painting and lighting antenna structures.
              Unless otherwise specified by the Commission, each new or altered antenna structure must conform to the FAA's painting and lighting specifications set forth in the FAA's final determination of “no hazard” and the associated FAA study for that particular structure. For purposes of this part, any specifications, standards, and general requirements set forth by the FAA in the structure's determination of “no hazard” and the associated FAA study are mandatory. Additionally, each antenna structure must be painted and lighted in accordance with any painting and lighting requirements prescribed on the antenna structure's registration, or in accordance with any other specifications provided by the Commission.
              [79 FR 56986, Sept. 24, 2014]
            
            
              § 17.24
              Existing structures.
              No change to painting or lighting criteria or relocation of airports shall at any time impose a new restriction upon any then existing or authorized antenna structure or structures, unless the FAA issues a new determination of “no hazard” and associated FAA study for the particular structure.
              [79 FR 56986, Sept. 24, 2014]
            
            
              §§ 17.25-17.45
              [Reserved]
            
            
              § 17.47
              Inspection of antenna structure lights and associated control equipment.
              The owner of any antenna structure which is registered with the Commission and has been assigned lighting specifications referenced in this part:
              (a)(1) Shall make an observation of the antenna structure's lights at least once each 24 hours either visually or by observing an automatic properly maintained indicator designed to register any failure of such lights, to insure that all such lights are functioning properly as required; or alternatively,
              (2) Shall provide and properly maintain an automatic alarm system designed to detect any failure of such lights and to provide indication of such failure to the owner.
              (b) Shall inspect at intervals not to exceed 3 months all automatic or mechanical control devices, indicators, and alarm systems associated with the antenna structure lighting to insure that such apparatus is functioning properly.
              (c) Is exempt from paragraph (b) of this section for any antenna structure monitored by a system that the Wireless Telecommunications Bureau has determined includes self-diagnostic features sufficient to render quarterly inspections unnecessary, upon certification of use of such system to the Bureau.
              [61 FR 4363, Feb. 6, 1996, as amended at 79 FR 56986, Sept. 24, 2014]
            
            
              § 17.48
              Notification of extinguishment or improper functioning of lights.
              The owner of any antenna structure which is registered with the Commission and has been assigned lighting specifications referenced in this part:

              (a) Shall report immediately to the FAA, by means acceptable to the FAA, any observed or otherwise known extinguishment or improper functioning of any top steady burning light or any flashing obstruction light, regardless of its position on the antenna structure, not corrected within 30 minutes. If the lights cannot be repaired within the FAA's Notices to Airmen (NOTAM) period, the owner shall notify the FAA to extend the outage date and report a return-to-service date. The owner shall repeat this process until the lights are repaired. Such reports shall set forth the condition of the light or lights, the circumstances which caused the failure, the probable date for restoration of service, the FCC Antenna Structure Registration Number, the height of the structure (AGL and AMSL if known) and the name, title, address, and telephone number of the person making the report. Further notification to the FAA by means acceptable to the FAA shall be given immediately upon resumption of normal operation of the light or lights.
              
              (b) An extinguishment or improper functioning of a steady burning side intermediate light or lights, shall be corrected as soon as practicable, but notification to the FAA of such extinguishment or improper functioning is not required.
              [32 FR 11273, Aug. 3, 1967, as amended at 39 FR 26157, July 17, 1974; 40 FR 30267, July 18, 1975; 61 FR 4364, Feb. 6, 1996; 79 FR 56986, Sept. 24, 2014]
            
            
              § 17.49
              Recording of antenna structure light inspections in the owner record.
              The owner of each antenna structure which is registered with the Commission and has been assigned lighting specifications referenced in this part must maintain a record of any observed or otherwise known extinguishment or improper functioning of a structure light. This record shall be retained for a period of two years and provided to the FCC or its agents upon request. The record shall include the following information for each such event:
              (a) The nature of such extinguishment or improper functioning.
              (b) The date and time the extinguishment or improper operation was observed or otherwise noted.
              (c) Date and time of FAA notification, if applicable.
              (d) The date, time and nature of adjustments, repairs, or replacements made.
              [48 FR 38477, Aug. 24, 1983, as amended at 61 FR 4364, Feb. 6, 1996; 79 FR 56987, Sept. 24, 2014]
            
            
              § 17.50
              Cleaning and repainting.
              Antenna structures requiring painting under this part shall be cleaned or repainted as often as necessary to maintain good visibility. Evaluation of the current paint status shall be made by using the FAA's In-Service Aviation Orange Tolerance Chart. This chart is based upon the color requirements contained in the National Bureau of Standards Report NBSIR 75-663, Color Requirements for the Marking of Obstructions.
              [79 FR 56987, Sept. 24, 2014]
            
            
              § 17.51
              [Reserved]
            
            
              § 17.53
              Lighting equipment and paint.
              The lighting equipment, color or filters, and shade of paint referred to in the specifications are further defined in the following government and/or Army-Navy aeronautical specifications, bulletins, and drawings (lamps are referred to by standard numbers):
              
                
                  Outside white
                  TT-P-102 1 (Color No. 17875, FS-595).
                
                
                  Aviation surface orange
                  TT-P-59 1 (Color No. 12197, FS-595).
                
                
                  Aviation surface orange, enamel
                  TT-E-489 1 (Color No. 12197, FS-595).
                
                
                  Aviation red obstruction light—color
                  MIL-C-25050 2.
                
                
                  Flashing beacons
                  CAA-446 3 Code Beacons, 300 mm.
                
                
                    Do
                  MIL-6273 2.
                
                
                  Double and single obstruction light
                  L-810 3 (FAA AC No. 150/5345-2 4).
                
                
                    Do
                  MIL-L-7830 2.
                
                
                  High intensity white obstruction light
                  FAA/DOD L-856 (FAA AC No. 150/5345-43B 4).
                
                
                  116-Watt lamp
                  No. 116 A21/TS (6,000 h).
                
                
                  125-Watt lamp
                  No. 125 A21/TS (6,000 h).
                
                
                  620-Watt lamp
                  No. 620 PS-40 (3,000 h).
                
                
                  700-Watt lamp
                  No. 700 PS-40 (6,000 h).
                
                
                  1 Copies of this specification can be obtained from the Specification Activity, Building 197, Room 301, Naval Weapons Plant, 1st and N Streets, SE., Washington, D.C. 20407.
                
                  2 Copies of Military specifications can be obtained by contacting the Commanding Officer, Naval Publications and Forms Center, 5801 Tabor Ave., Attention: NPPC-105, Philadelphia, Pa. 19120.
                
                  3 Copies of Federal Aviation Administration specifications may be obtained from the Chief, Configuration Control Branch, AAF-110, Department of Transportation, Federal Aviation Administration, 800 Independence Avenue SW., Washington, D.C. 20591.
                
                  4 Copies of Federal Aviation Administration advisory circulars may be obtained from the Department of Transportation, Publications Section, TAD-443.1, 400 7th St. SW., Washington, D.C. 20590.
              
              [33 FR 11540, Aug. 14, 1968, as amended at 40 FR 30267, July 18, 1975]
            
            
              § 17.54
              Rated lamp voltage.
              To insure the necessary lumen output by obstruction lights, the rated voltage of incandescent lamps used shall correspond to be within 3 percent higher than the voltage across the lamp socket during the normal hours of operation.
              [42 FR 54826, Oct. 11, 1977]
            
            
              § 17.56
              Maintenance of lighting equipment.
              Replacing or repairing of lights, automatic indicators or automatic control or alarm systems shall be accomplished as soon as practicable.
              [79 FR 56986, Sept. 24, 2014]
            
            
              
              § 17.57
              Report of radio transmitting antenna construction, alteration, and/or removal.
              The owner of an antenna structure for which an Antenna Structure Registration Number has been obtained must notify the Commission within 5 days of completion of construction (FCC Form 854-R) and/or dismantlement (FCC Form 854). The owner must also notify the Commission within 5 days of any change in structure height or change in ownership information (FCC Form 854).
              [79 FR 56987, Sept. 24, 2014]
            
            
              § 17.58
              [Reserved]
            
          
        
        
          Pt. 18
          PART 18—INDUSTRIAL, SCIENTIFIC, AND MEDICAL EQUIPMENT
          
            
              Subpart A—General Information
              Sec.
              18.101
              Basis and purpose.
              18.107
              Definitions.
              18.109
              General technical requirements.
              18.111
              General operating conditions.
              18.113
              Inspection by Commission representatives.
              18.115
              Elimination and investigation of harmful interference.
              18.117
              Report of interference investigation.
              18.121
              Exemptions.
            
            
              Subpart B—Applications and Authorizations
              18.201
              Scope.
              18.203
              Equipment authorization.
              18.207
              Technical report.
              18.209
              Identification of authorized equipment.
              18.211
              Multiple listing of equipment.
              18.212
              Compliance information.
              18.213
              Information to the user.
            
            
              Subpart C—Technical Standards
              18.301
              Operating frequencies.
              18.303
              Prohibited frequency bands.
              18.305
              Field strength limits.
              18.307
              Conduction limits.
              18.309
              Frequency range of measurements.
              18.311
              Methods of measurement.
              18.313
              Radio frequency exposure requirements.
            
          
          
            Authority:
            47 U.S.C. 154, 301, 302, 303, 304, 307.
          
          
            Source:
            50 FR 36067, Sept. 5, 1985, unless otherwise noted.
          
          
            Subpart A—General Information
            
              § 18.101
              Basis and purpose.
              The rules in this part, in accordance with the applicable treaties and agreements to which the United States is a party, are promulgated pursuant to section 302 of the Communications Act of 1934, as amended, vesting the Federal Communications Commission with authority to regulate industrial, scientific, and medical equipment (ISM) that emits electromagnetic energy on frequencies within the radio frequency spectrum in order to prevent harmful interference to authorized radio communication services. This part sets forth the conditions under which the equipment in question may be operated.
            
            
              § 18.107
              Definitions.
              (a) Radio frequency (RF) energy. Electromagnetic energy at any frequency in the radio spectrum from 9 kHz to 3 THz (3,000 GHz).
              (b) Harmful interference. Interference which endangers the functioning of a radionavigation service or of other safety services or seriously degrades, obstructs or repeatedly interrupts a radiocommunication service operating in accordance with this chapter.
              (c) Industrial, scientific, and medical (ISM) equipment. Equipment or appliances designed to generate and use locally RF energy for industrial, scientific, medical, domestic or similar purposes, excluding applications in the field of telecommunication. Typical ISM applications are the production of physical, biological, or chemical effects such as heating, ionization of gases, mechanical vibrations, hair removal and acceleration of charged particles.
              (d) Industrial heating equipment. A category of ISM equipment used for or in connection with industrial heating operations utilized in a manufacturing or production process.
              (e) Medical diathermy equipment. A category of ISM equipment used for therapeutic purposes, not including surgical diathermy apparatus designed for intermittent operation with low power.
              (f) Ultrasonic equipment. A category of ISM equipment in which the RF energy is used to excite or drive an electromechanical transducer for the production of sonic or ultrasonic mechanical energy for industrial, scientific, medical or other noncommunication purposes.
              (g) Consumer ISM equipment. A category of ISM equipment used or intended to be used by the general public in a residential environment, notwithstanding use in other areas. Examples are domestic microwave ovens, jewelry cleaners for home use, ultrasonic humidifiers.
              (h) ISM frequency. A frequency assigned by this part for the use of ISM equipment. A specified tolerance is associated with each ISM frequency. See § 18.301.
              (i) Marketing. As used in this part, marketing shall include sale or lease, offer for sale or lease, advertising for sale or lease, the import or shipment or other distribution for the purpose of sale or lease or offer for sale or lease. See subpart I of part 2 of this chapter.
              (j) Magnetic resonance equipment. A category of ISM equipment in which RF energy is used to create images and data representing spatially resolved density of transient atomic resources within an object.
              
              
                Note:
                In the foregoing, sale (or lease) shall mean sale (or lease) to the user or a vendor who in turn sells (or leases) to the user. Sale shall not be construed to apply to devices sold to a second party for manufacture or fabrication into a device which is subsequently sold (or leased) to the user.
              
              [50 FR 36067, Sept. 5, 1985, as amended at 59 FR 39472, Aug. 3, 1994]
            
            
              § 18.109
              General technical requirements.
              ISM equipment shall be designed and constructed in accordance with good engineering practice with sufficient shielding and filtering to provide adequate suppression of emissions on frequencies outside the frequency bands specified in § 18.301.
            
            
              § 18.111
              General operating conditions.
              (a) Persons operating ISM equipment shall not be deemed to have any vested or recognizable right to the continued use of any given frequency, by virtue of any prior equipment authorization and/or compliance with the applicable rules.
              (b) Subject to the exceptions in paragraphs (c) and (d) of this section and irrespective of whether the equipment otherwise complies with the rules in this part, the operator of ISM equipment that causes harmful interference to any authorized radio service shall promptly take whatever steps may be necessary to eliminate the interference.
              (c) The provisions of paragraph (b) of this section shall not apply in the case of interference to an authorized radio station or a radiocommunication device operating in an ISM frequency band.
              (d) The provisions of paragraph (b) of this section shall not apply in the case of interference to a receiver arising from direct intermediate frequency pickup by the receiver of the fundamental frequency emissions of ISM equipment operating in an ISM frequency band and otherwise complying with the requirements of this part.
            
            
              § 18.113
              Inspection by Commission representatives.
              Upon request by a representative of the Commission the manufacturer, owner, or operator of any ISM equipment shall make the equipment available for inspection and promptly furnish the Commission with such information as may be required to indicate that the equipment complies with this part.
            
            
              § 18.115
              Elimination and investigation of harmful interference.
              (a) The operator of ISM equipment that causes harmful interference to radio services shall promptly take appropriate measures to correct the problem.

              (b) If the operator of ISM equipment is notified by the Commission's Regional Director that operation of such equipment is endangering the functioning of a radionavigation or safety service, the operator shall immediately cease operating the equipment. Operation may be resumed on a temporary basis only for the purpose of eliminating the harmful interference. Operation may be resumed on a regular basis only after the harmful interference has been eliminated and approval from the Regional Director obtained.
              (c) When notified by the Regional Director that a particular installation is causing harmful interference, the operator or manufacturer shall arrange for an engineer skilled in techniques of interference measurement and control to make an investigation to ensure that the harmful interference has been eliminated. The Regional Director may require the engineer making the investigation to furnish proof of his or her qualifications.
              [50 FR 36067, Sept. 5, 1985, as amended at 80 FR 53750, Sept. 8, 2015]
            
            
              § 18.117
              Report of interference investigation.
              (a) An interim report on investigations and corrective measures taken pursuant to § 18.115 of this part shall be filed with the Regional Director of the local FCC office within 30 days of notification of harmful interference. The final report shall be filed with the Regional Director within 60 days of notification.
              (b) The date for filing the final report may be extended by the Regional Director when additional time is required to put into effect the corrective measures or to complete the investigation. The request for extension of time shall be accompanied by a progress report showing what has been accomplished to date.
              [80 FR 53750, Sept. 8, 2015]
            
            
              § 18.121
              Exemptions.
              Non-consumer ultrasonic equipment, and non-consumer magnetic resonance equipment, that is used for medical diagnostic and monitoring applications is subject only to the provisions of §§ 18.105, 18.109 through 18.119, 18.301 and 18.303 of this part.
              [59 FR 39472, Aug. 3, 1994; 60 FR 47302, Sept. 12, 1995]
            
          
          
            Subpart B—Applications and Authorizations
            
              § 18.201
              Scope.
              This subpart contains the procedures and requirements for authorization to market or operate ISM equipment under this part.
            
            
              § 18.203
              Equipment authorization.
              (a) Consumer ISM equipment, unless otherwise specified, must be authorized under either the Supplier's Declaration of Conformity or the certification procedure prior to use or marketing. An application for certification shall be filed with a Telecommunication Certification Body (TCB), pursuant to the relevant sections in part 2, subpart J of this chapter.
              (b) Consumer ultrasonic equipment generating less than 500 watts and operating below 90 kHz, and non-consumer ISM equipment shall be subject to Supplier's Declaration of Conformity, in accordance with the relevant sections of part 2, subpart J of this chapter.
              (c) Grants of equipment authorization issued, as well as on-site certifications performed, before March 1, 1986, remain in effect and no further action is required.
              [82 FR 50834, Nov. 2, 2017]
            
            
              § 18.207
              Technical report.
              When required by the Commission a technical report shall include at least the following information:
              (a) A description of the measurement facilities in accordance with § 2.948. If such a description is already on file with the Commission, it may be included by reference.
              (b) A copy of the installation and operating instructions furnished to the user. A draft copy of such instructions may be submitted with the application, provided a copy of the actual document to be furnished to the user is submitted as soon as it is available, but no later than 60 days after the grant of the application.
              (c) The full name and mailing address of the manufacturer of the device and/or applicant filing for the equipment authorization.
              (d) The FCC Identifier, trade name(s), and/or model number(s) under which the equipment is or will be marketed.
              (e) A statement of the rated technical parameters that includes:
              (1) A block and schematic diagram of the circuitry.
              (2) Nominal operating frequency.
              
              (3) Maximum RF energy generated.
              (4) Electrical power requirements of equipment.
              (5) Any other pertinent operating characteristics.
              (f) A report of measurements, including a list of the measuring equipment used, and a statement of the date when the measuring equipment was last calibrated and when the measurements were made. The frequency range that was investigated in obtaining the report of measurements shall be indicated. See also §§ 18.309 and 18.311.
              [50 FR 36067, Sept. 5, 1985, as amended at 63 FR 36603, July 7, 1998]
            
            
              § 18.209
              Identification of authorized equipment.
              Each device for which a grant of equipment authorization is issued under this part shall be identified pursuant to the applicable provisions of subpart J of part 2 of this chapter.
              [82 FR 50834, Nov. 2, 2017]
            
            
              § 18.211
              Multiple listing of equipment.
              (a) When the same or essentially the same equipment will be marketed under more than one FCC Identifier, equipment authorization must be requested on an FCC Form 731 for each FCC Identifier.
              (b) If equipment authorization for additional FCC Identifiers is requested in the initial application, a statement shall be included describing how these additional devices differ from the basic device which was measured and stating that the report of measurements submitted for the basic device applies also to the additional devices.
              (c) If equipment authorization for additional FCC Identifiers is requested after a grant has been issued by the FCC for the basic device, the application may, in lieu of the report of measurements, be accompanied by a statement including:
              (1) FCC Identifier of device for which measurements are on file with the FCC.
              (2) Date when equipment authorization was granted for the device(s) listed under paragraph (c)(1) of this section and the file number of such grant.
              (3) Description of the difference between the device listed under paragraph (c)(1) of this section and the additional device(s).
              (4) A statement that the report of measurements filed for the device listed under paragraph (c)(1) of this section applies also to the additional device(s).
              (5) Photographs pursuant to § 2.1033(c).
            
            
              § 18.212
              Compliance information.

              (a) Equipment authorized under Supplier's Declaration of Conformity shall include a compliance statement that contains the information set forth in § 2.1077 of this chapter and a statement identical or similar to the following: “This device complies with part 18 of the FCC Rules.”
              
              (b) The compliance information may be placed in the instruction manual, on a separate sheet, on the packaging, or electronically as permitted under § 2.935 of this chapter. There is no specific format for this information.
              [82 FR 50834, Nov. 2, 2017]
            
            
              § 18.213
              Information to the user.
              Information on the following matters shall be provided to the user in the instruction manual or on the packaging if an instruction manual is not provided for any type of ISM equipment:
              (a) The interference potential of the device or system
              (b) Maintenance of the system
              (c) Simple measures that can be taken by the user to correct interference.
              (d) Manufacturers of RF lighting devices must provide an advisory statement, either on the product packaging or with other user documentation, similar to the following: This product may cause interference to radio equipment and should not be installed near maritime safety communications equipment or other critical navigation or communication equipment operating between 0.45-30 MHz. Variations of this language are permitted provided all the points of the statement are addressed and may be presented in any legible font or text style.
              [50 FR 36069, Sept. 5, 1985, as amended at 51 FR 17970, May 16, 1986; 64 FR 37419, July 12, 1999]
            
          
          
            
            Subpart C—Technical Standards
            
              § 18.301
              Operating frequencies.
              ISM equipment may be operated on any frequency above 9 kHz except as indicated in § 18.303. The following frequency bands, in accordance with § 2.106 of the rules, are designated for use by ISM equipment:
              
                Table 1 to § 18.301
                
                  ISM frequency
                  Tolerance
                
                
                  6.78 MHz
                  ± 15.0 kHz
                
                
                  13.56 MHz
                  ± 7.0 kHz
                
                
                  27.12 MHz
                  ± 163.0 kHz
                
                
                  40.68 MHz
                  ± 20.0 kHz
                
                
                  915 MHz
                  ± 13.0 MHz
                
                
                  2450 MHz
                  ± 50.0 MHz
                
                
                  5800 MHz
                  ± 75.0 MHz
                
                
                  24.125 GHz
                  ± 125.0 MHz
                
                
                  61.25 GHz
                  ± 250.0 MHz
                
                
                  122.50 GHz
                  ± 500.0 MHz
                
                
                  245.00 GHz
                  ± 1.0 GHz
                
              
              [85 FR 38740, June 26, 2020]
            
            
              § 18.303
              Prohibited frequency bands.
              Operation of ISM equipment within the following safety, search and rescue frequency bands is prohibited: 490-510 kHz, 2170-2194 kHz, 8354-8374 kHz, 121.4-121.6 MHz, 156.7-156.9 MHz, and 242.8-243.2 MHz.
            
            
              § 18.305
              Field strength limits.
              (a) ISM equipment operating on a frequency specified in § 18.301 is permitted unlimited radiated energy in the band specified for that frequency.
              (b) The field strength levels of emissions which lie outside the bands specified in § 18.301, unless otherwise indicated, shall not exceed the following:
              
                
                  Equipment
                  Operating frequency
                  RF Power generated by equipment (watts)
                  Field strength limit (uV/m)
                  Distance (meters)
                
                
                  Any type unless otherwise specified (miscellaneous)
                  Any ISM frequency
                  Below 500500 or more
                  
                  2525 × SQRT(power/500)
                  
                  300
                      1300
                  
                
                
                   
                  Any non-ISM frequency
                  Below 500500 or more
                  
                  1515 × SQRT(power/500)
                  
                  300
                      1300
                  
                
                
                  Industrial heaters and RF stabilized arc welders
                  On or below 5,725 MHzAbove 5,725 MHz
                  
                  AnyAny
                  
                  10(2)
                  
                  1,600(2)
                  
                
                
                  Medical diathermy
                  Any ISM frequencyAny non-ISM frequency
                  
                  AnyAny
                  
                  2515
                  
                  300300
                  
                
                
                  Ultrasonic
                  Below 490 kHz
                  Below 500500 or more
                  
                  2,400/F(kHz)2,400/F(kHz) × SQRT(power/500)
                  
                  300
                      3300
                  
                
                
                   
                  490 to 1,600 kHzAbove 1,600 kHz
                  
                  AnyAny
                  
                  24,000/F(kHz)15
                  
                  3030
                  
                
                
                  Induction cooking ranges
                  Below 90 kHzOn or above 90 kHz
                  
                  AnyAny
                  
                  1,500300
                  
                  
                    430
                      430
                  
                
                
                  1 Field strength may not exceed 10 μV/m at 1600 meters. Consumer equipment operating below 1000 MHz is not permitted the increase in field strength otherwise permitted here for power over 500 watts.
                
                  2 Reduced to the greatest extent possible.
                
                  3 Field strength may not exceed 10 μV/m at 1600 meters. Consumer equipment is not permitted the increase in field strength otherwise permitted here for over 500 watts.
                
                  4 Induction cooking ranges manufactured prior to February 1, 1980, shall be subject to the field strength limits for miscellaneous ISM equipment.
              
              (c) The field strength limits for RF lighting devices shall be the following:
              
                
                  Frequency (MHz)
                  Field strength limit at 30 meters (μV/m)
                
                
                  Non-consumer equipment:
                
                
                  30-88
                  30
                
                
                  88-216
                  50
                
                
                  216-1000
                  70
                
                
                  Consumer equipment:
                
                
                  30-88
                  10
                
                
                  88-216
                  15
                
                
                  216-1000
                  20
                
              
              Notes
              
              
                1. The tighter limit shall apply at the boundary between two frequency ranges.

                2. Testing for compliance with these limits may be made at closer distances, provided a sufficient number of measurements are taken to plot the radiation pattern, to determine the major lobes of radiation, and to determine the expected field strength level at 30, 300, or 1600 meters. Alternatively, if measurements are made at only one closer fixed distance, then the permissible field strength limits shall be adjusted using 1/d as an attenuation factor.
              
              [50 FR 36070, Sept. 5, 1985, as amended at 51 FR 17970, May 16, 1986; 52 FR 43197, Nov. 10, 1987]
            
            
              § 18.307
              Conduction limits.
              For the following equipment, when designed to be connected to the public utility (AC) power line the radio frequency voltage that is conducted back onto the AC power line on any frequency or frequencies shall not exceed the limits in the following tables. Compliance with the provisions of this paragraph shall be based on the measurement of the radio frequency voltage between each power line and ground at the power terminal using a 50 μH/50 ohms line impedance stabilization network (LISN).
              (a) All Induction cooking ranges and ultrasonic equipment:
              
                
                  Frequency of emission (MHz)
                  Conducted limit (dBμV)
                  Quasi-peak
                  Average
                
                
                  0.009-0.05
                  110
                  —
                
                
                  0.05-0.15
                  90-80 *
                  —
                
                
                  0.15-0.5
                  66 to 56 *
                  56 to 46 *
                
                
                  0.5-5
                  56
                  46
                
                
                  5-30
                  60
                  50
                
                * Decreases with the logarithm of the frequency.
              
              (b) All other part 18 consumer devices:
              
                
                  Frequency of emission (MHz)
                  Conducted limit (dBμV)
                  Quasi-peak
                  Average
                
                
                  0.15-0.5
                  66 to 56 *
                  56 to 46 *
                
                
                  0.5-5
                  56
                  46
                
                
                  5-30
                  60
                  50
                
                * Decreases with the logarithm of the frequency.
              
              (c) RF lighting devices:
              
                
                  Frequency (MHz)
                  Maximum RF line voltage measured with a 50 uH/50 ohm LISN (uV)
                
                
                  Non-consumer equipment:
                
                
                  0.45 to 1.6
                  1,000
                
                
                  1.6 to 30
                  3,000
                
                
                  Consumer equipment:
                
                
                  0.45 to 2.51
                  250
                
                
                  2.51 to 3.0
                  3,000
                
                
                  3.0 to 30
                  250
                
              
              (d) If testing with a quasi-peak detector demonstrates that the equipment complies with the average limits specified in the appropriate table in this section, additional testing to demonstrate compliance using an average detector is not required.
              (e) These conduction limits shall apply only outside of the frequency bands specified in § 18.301.
              (f) For ultrasonic equipment, compliance with the conducted limits shall preclude the need to show compliance with the field strength limits below 30 MHz unless requested by the Commission.
              (g) The tighter limits shall apply at the boundary between two frequency ranges.
              [50 FR 36067, Sept. 5, 1985, as amended at 52 FR 43198, Nov. 10, 1987; 64 FR 37419, July 12, 1999; 67 FR 45671, July 10, 2002]
            
            
              § 18.309
              Frequency range of measurements.
              (a) For field strength measurements:
              
                
                  Frequency band in which device operates (MHz)
                  Range of frequency measurements
                  Lowest frequency
                  Highest frequency
                
                
                  Below 1.705
                  Lowest frequency generated in the device, but not lower than 9 kHz
                  30 MHz.
                
                
                  1.705 to 30
                  Lowest frequency generated in the device, but not lower than 9 kHz
                  400 MHz.
                
                
                  30 to 500
                  Lowest frequency generated in the device or 25 MHz, whichever is lower
                  Tenth harmonic or 1,000 MHz, whichever is higher.
                
                
                  500 to 1,000
                  Lowest frequency generated in the device or 100 MHz, whichever is lower
                  Tenth harmonic.
                
                
                  Above 1,000
                  ......do
                  Tenth harmonic or highest detectable emission.
                
              
              
              (b) For conducted powerline measurements, the frequency range over which the limits are specified will be scanned.
              [50 FR 36070, Sept. 5, 1985, as amended at 51 FR 17971, May 16, 1986]
            
            
              § 18.311
              Methods of measurement.
              The measurement techniques used to determine compliance with the technical requirements of this part are set out in FCC MP-5, “FCC Methods of Measurements of Radio Noise Emissions from Industrial, Scientific, and Medical equipment,” or compliance measurements made in accordance with the specific procedures otherwise authorized by the Commission.
              [82 FR 50835, Nov. 2, 2017]
            
            
              § 18.313
              Radio frequency exposure requirements.
              Radio frequency devices operating under the provisions of this part are subject to the radio frequency radiation exposure requirements specified in §§ 1.1307(b), 1.1310, 2.1091, and 2.1093 of this chapter, as appropriate.
              [85 FR 18150, Apr. 1, 2020]
            
          
        
        
          Pt. 19
          PART 19—EMPLOYEE RESPONSIBILITIES AND CONDUCT
          
            
              Subpart A—General Provisions
              Sec.
              19.735-101
              Purpose.
              19.735-102
              Cross-reference to ethics and other conduct related regulations.
              19.735-103
              Definitions.
              19.735-104
              Delegations.
              19.735-105
              Availability of ethics and other conduct related regulations and statutes.
              19.735-106
              Interpretation and advisory service.
              19.735-107
              Disciplinary and other remedial action.
            
            
              Subpart B—Employee Responsibilities and Conduct
              19.735-201
              Outside employment and other activity prohibited by the Communications Act.
              19.735-202
              Financial interests prohibited by the Communications Act.
              19.735-203
              Nonpublic information.
            
          
          
            Authority:
            5 U.S.C. 7301; 47 U.S.C. 154 (b), (i), (j), and 303(r).
          
          
            Source:
            61 FR 56112, Oct. 31, 1996, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 19.735-101
              Purpose.
              The regulations in this part prescribe procedures and standards of conduct that are appropriate to the particular functions and activities of the Commission, and are issued by the Commission under authority independent of the uniform Standards of Ethical Conduct for Employees of the Executive Branch at 5 CFR part 2635 or otherwise in accordance with 5 CFR 2635.105(c).
            
            
              § 19.735-102
              Cross-reference to ethics and other conduct related regulations.
              In addition to the rules in this part, employees of the Federal Communications Commission (Commission) are subject to the Standards of Ethical Conduct for Employees of the Executive Branch at 5 CFR part 2635 and the Commission's regulations at 5 CFR part 3901 which supplement the executive branch-wide standards, the executive branch financial disclosure regulations at 5 CFR part 2634 and the Commission's regulations at 5 CFR part 3902 which supplement the executive branch-wide financial disclosure regulations, and the employee responsibilities and conduct regulations at 5 CFR part 735.
            
            
              § 19.735-103
              Definitions.
              
                Commission means the Federal Communications Commission.
              
                Communications Act means the Communications Act of 1934, as amended, 47 U.S.C. 151 et seq.
              
              
                Employee means an officer or employee of the Commission including special Government employees within the meaning of 18 U.S.C. 202(a) and the Commissioners.
              
                Person means an individual, a corporation, a company, an association, a firm, a partnership, a society, a joint stock company, or any other organization or institution.
            
            
              § 19.735-104
              Delegations.

              (a) The Commission has delegated to the Chairman responsibility for the detection and prevention of acts, short of criminal violations, which could bring discredit upon the Commission and the Federal service.
              
              (b) Approvals under 18 U.S.C. 205(e). (1) Commissioners may approve the representational activities permitted by 18 U.S.C. 205(e) by other employees in their immediate offices. The Designated Agency Ethics Official has delegated authority to grant such approvals for all other employees except Commissioners.
              (2)(i) Requests for approval of the activities permitted by 18 U.S.C. 205(e) shall be in writing and submitted as follows:
              (A) In the case of employees in the immediate offices of a Commissioner, to the Commissioner;
              (B) In the case of Heads of Offices and Bureaus, to the Chairman; and
              (C) In the case of all other employees except Commissioners, to the Head of the Office or Bureau to which the employee is assigned.
              (ii) An official (other than the Chairman or another Commissioner) to whom a request for approval under 18 U.S.C. 205(e) is submitted shall forward it to the Designated Agency Ethics Official with the official's recommendation as to whether the request should be granted.
              (3) Copies of all requests for approval under 18 U.S.C. 205(e) and the action taken thereon shall be maintained by the Designated Agency Ethics Official.
              (c) Waivers under 18 U.S.C. 208. (1) Commissioners may waive the applicability of 18 U.S.C. 208(a), in accordance with 18 U.S.C. 208(b)(1) or 208(b)(3) and section 301(d) of Executive Order 12731, for other employees in their immediate offices. The Designated Agency Ethics Official has delegated authority to make such waiver determinations for all other employees except Commissioners.
              (2)(i) Requests for waiver of the applicability of 18 U.S.C. 208(a) shall be in writing and submitted as follows:
              (A) In the case of employees in the immediate offices of a Commissioner, to the Commissioner;
              (B) In the case of Heads of Offices and Bureaus, to the Chairman; and
              (C) In the case of all other employees except Commissioners, to the Head of the Office or Bureau to which the employee is assigned.
              (ii) An official (other than the Chairman or another Commissioner) to whom a waiver request is submitted shall forward it to the Designated Agency Ethics Official with the official's recommendation as to whether the waiver should be granted.
              (3) Copies of all requests for waivers and the action taken thereon shall be maintained by the Designated Agency Ethics Official.
            
            
              § 19.735-105
              Availability of ethics and other conduct related regulations and statutes.
              (a)(1) The Commission shall furnish each new employee, at the time of his or her entrance on duty, with a copy of:
              (i) The Standards of Ethical Conduct for Employees of the Executive Branch (5 CFR part 2635);
              (ii) The Supplemental Standards of Ethical Conduct for Employees of the Federal Communications Commission (5 CFR part 3901); and
              (iii) The Commission's Employee Responsibilities and Conduct regulations in this part.
              (2) The Head of each Office and Bureau has the responsibility to secure from every person subject to his or her administrative supervision a statement indicating that the individual has read and is familiar with the contents of the regulations in this part, and the regulations at 5 CFR parts 2635 and 3901, and to advise the Designated Agency Ethics Official that all such persons have provided such statements. Each new employee shall execute a similar statement at the time of entrance on duty. Periodically, and at least once a year, the Designated Agency Ethics Official shall take appropriate action to ensure that the Head of each Office and Bureau shall remind employees subject to his or her administrative supervision of the content of the regulations in 5 CFR parts 2635 and 3901 and this part.

              (b) Copies of pertinent provisions of the Communications Act of 1934; title 18 of the United States Code; the Standards of Ethical Conduct for Employees of the Executive Branch (5 CFR part 2635); the Commission's Supplemental Standards of Ethical Conduct (5 CFR part 3901); and the Commission's employee responsibilities and conduct regulations in this part shall be available in the office of the Designated Agency Ethics Official for review by employees.
            
            
              § 19.735-106
              Interpretation and advisory service.
              (a) Requests for interpretative rulings concerning the applicability of 5 CFR parts 2635 and 3901, and this part, may be submitted through the employee's supervisor to the General Counsel, who is the Commission's Designated Agency Ethics Official pursuant to the delegation of authority at 47 CFR 0.251(a).
              (b) At the time of an employee's entrance on duty and at least once each calendar year thereafter, the Commission's employees shall be notified of the availability of counseling services on questions of conflict of interest and other matters covered by this part, and of how and where these services are available.
            
            
              § 19.735-107
              Disciplinary and other remedial action.
              (a) A violation of the regulations in this part by an employee may be cause for appropriate disciplinary action which may be in addition to any penalty prescribed by law.
              (b) The Chairman will designate an officer or employee of the Commission who will promptly investigate all incidents or situations in which it appears that employees may have engaged in improper conduct. Such investigation will be initiated in all cases where complaints are brought to the attention of the Chairman, including: Adverse comment appearing in publications; complaints from members of Congress, private citizens, organizations, other Government employees or agencies; and formal complaints referred to the Chairman by the Designated Agency Ethics Official.
              (c) The Inspector General will be promptly notified of all complaints or allegations of employee misconduct. The Inspector General will also be notified of the planned initiation of an investigation under this part. Such notification shall occur prior to the initiation of the investigation required by paragraph (a) of this section. The Inspector General may choose to conduct the investigation in accordance with the rules in this part. Should the Inspector General choose to conduct the investigation, he will promptly notify the Chairman. In such case, the Inspector General will serve as the designated officer and be solely responsible for the investigation. In carrying out this function, the Inspector General may obtain investigative services from other Commission offices, other governmental agencies or non governmental sources and use any other means available to him in accordance with Public Law 100-504 or the Inspector General Act of 1978, as amended, 5 U.S.C. Appendix. The Inspector General will be provided with the results of all investigations in which he chooses not to participate.
              (d) The employee concerned shall be provided an opportunity to explain the alleged misconduct. When, after consideration of the employee's explanation, the Chairman decides that remedial action is required, he shall take remedial action. Remedial action may include, but is not limited to:
              (1) Changes in assigned duties;
              (2) Divestiture by the employee of his conflicting interest;
              (3) Action under the Commission's Ethics Program resulting in one of the following actions:
              (i) When investigation reveals that the charges are groundless, the person designated by the Chairman to assist in administration of the program may give a letter of clearance to the employee concerned, and the case will not be recorded in his Official Personnel Folder;
              (ii) If, after investigation, the case investigator deems the act to be merely a minor indiscretion, he may resolve the situation by discussing it with the employee. The case will not be recorded in the employee's Official Personnel Folder;

              (iii) If the case administrator considers the problem to be of sufficient importance, he may call it to the attention of the Chairman, who in turn may notify the employee of the seriousness of his act and warn him of the consequences of a repetition. The case will not be recorded in the employee's Official Personnel Folder, unless the employee requests it;
              
              (iv) The Chairman may, when in his opinion circumstances warrant, establish a special review board to investigate the facts in a case and to make a full report thereon, including recommended action; or
              (v)(A) If the Chairman decides that formal disciplinary action should be taken, he may prepare for Commission consideration a statement of facts and recommend one of the following:
              (1) Written reprimand. A formal letter containing a complete statement of the offense and official censure;
              (2) Suspension. A temporary non pay status and suspension from duty; or
              (3) Removal for cause. Separation for cause in case of a serious offense.
              (B) Only after a majority of the Commission approves formal disciplinary action will any record resulting from the administration of this program be placed in the employee's Official Personnel Folder; or
              (4) Disqualification for a particular assignment.
              (e) Remedial action, whether disciplinary or otherwise, shall be effected in accordance with any applicable laws, Executive orders, and regulations.
            
          
          
            Subpart B—Employee Responsibilities and Conduct
            
              § 19.735-201
              Outside employment and other activity prohibited by the Communications Act.

              Under section 4(b) of the Communications Act, at 47 U.S.C. 154(b)(2)(A)(iv), no employee of the Commission may be in the employ of or hold any official relation to any person significantly regulated by the Commission under that Act. In addition, the Commissioners are prohibited by section 4(b) of the Communications Act, at 47 U.S.C. 154(b)(4), from engaging in any other business, vocation, profession, or employment.
              
              
                Note:
                Under the Supplemental Standards of Ethical Conduct for Employees of the Federal Communications Commission, at 5 CFR 3901.102, professional employees of the Commission must obtain approval before engaging in the private practice of the same profession as that of the employee's official position, whether or not for compensation.
              
            
            
              § 19.735-202
              Financial interests prohibited by the Communications Act.
              (a) No Commissioner shall have a pecuniary interest in any hearing or proceeding in which he participates. (47 U.S.C. 154(j).)

              (b)(1) Section 4(b) of the Communications Act, at 47 U.S.C. 154(b)(2)(A), provides:
              
              
                No member of the Commission or person employed by the Commission shall:
                (i) Be financially interested in any company or other entity engaged in the manufacture or sale of telecommunications equipment which is subject to regulation by the Commission;
                (ii) Be financially interested in any company or other entity engaged in the business of communication by wire or radio or in the use of the electromagnetic spectrum;
                (iii) Be financially interested in any company or other entity which controls any company or other entity specified in clause (i) or clause (ii), or which derives a significant portion of its total income from ownership of stocks, bonds, or other securities of any such company or other entity; or
                (iv) Be employed by, hold any official relation to, or own any stocks, bonds, or other securities of, any person significantly regulated by the Commission under this act; except that the prohibitions established in this subparagraph shall apply only to financial interests in any company or other entity which has a significant interest in communications, manufacturing, or sales activities which are subject to regulation by the Commission.
              
              
              (2) To determine whether an entity has a significant interest in communications related activities that are subject to Commission regulations, the Commission shall consider, without excluding other relevant factors, the criteria in section 4(b) of the Communications Act, at 47 U.S.C. 154(b)(3). These criteria include:
              (i) The revenues and efforts directed toward the telecommunications aspect of the business;
              (ii) The extent of Commission regulation over the entity involved;
              (iii) The potential economic impact of any Commission action on that particular entity; and
              (iv) The public perception regarding the business activities of the company.

              (3)(i) Section 4(b) of the Communications Act, at 47 U.S.C. 154(b)(2)(B)(i), permits the Commission to waive the prohibitions at 47 U.S.C. 154(b)(2)(A). The Act's waiver provision at 47 U.S.C. 154(b)(2)(B)(i) provides:
              
              
                The Commission shall have authority to waive, from time to time, the application of the prohibitions established in subparagraph (A) of section 4(b) to persons employed by the Commission if the Commission determines that the financial interests of a person which are involved in a particular case are minimal, except that such waiver authority shall be subject to the provisions of section 208 of title 18, United States Code. The waiver authority established in this subparagraph shall not apply with respect to members of the Commission.
              
              
              (ii)(A) Requests for waiver of the provisions of 47 U.S.C. 154(b)(2)(A) may be submitted by an employee to the Head of the employee's Office or Bureau, who will endorse the request with an appropriate recommendation and forward the request to the Designated Agency Ethics Official. The Designated Agency Ethics Official has delegated authority to waive the applicability of 47 U.S.C. 154(b)(2)(A).
              (B) All requests for waiver shall be in writing and in the required detail. The dollar value for the financial interest sought to be waived shall be expressed explicitly or in categories of value provided at 5 CFR 2634.301(d).

              (C) Copies of all waiver requests and the action taken thereon shall be maintained by the Designated Agency Ethics Official. In any case in which the Commission exercises the waiver authority established in section 4(b) of the Communications Act, the Commission shall publish notice of such action in the Federal Register and shall furnish notice of such action to the appropriate committees of each House of the Congress. Each such notice shall include information regarding the identity of the person receiving the waiver, the position held by such person, and the nature of the financial interests which are the subject of the waiver.
            
            
              § 19.735-203
              Nonpublic information.
              (a) Except as authorized in writing by the Chairman pursuant to paragraph (b) of this section, or otherwise as authorized by the Commission or its rules, nonpublic information shall not be disclosed, directly or indirectly, to any person outside the Commission. Such information includes, but is not limited to, the following:
              (1) The content of agenda items (except for compliance with the Government in the Sunshine Act, 5 U.S.C. 552b); or
              (2) Actions or decisions made by the Commission at closed meetings or by circulation prior to the public release of such information by the Commission.
              (b) An employee engaged in outside teaching, lecturing, or writing shall not use nonpublic information obtained as a result of his Government employment in connection with such teaching, lecturing, or writing except when the Chairman gives written authorization for the use of that nonpublic information on the basis that its use is in the public interest.
              (c) This section does not prohibit the disclosure of an official Commission meeting agenda listing titles and summaries of items for discussion at an open Commission meeting. Also, this section does not prohibit the disclosure of information about the scheduling of Commission agenda items.

              (d) Any person regulated by or practicing before the Commission coming into possession of written nonpublic information (including written material transmitted in electronic form) as described in paragraph (a) of this section under circumstances where it appears that its release was inadvertent or otherwise unauthorized shall promptly return the written information to the Commission's Office of the Inspector General without further distribution or use of the written nonpublic information. Any person regulated by or practicing before the Commission who willfully violates this section by failing to promptly notify the Commission's Office of the Inspector General of the receipt of written nonpublic information (including written material transmitted in electronic form) that he knew or should have known was released inadvertently or in any otherwise unauthorized manner may be subject to appropriate sanctions by the Commission. In the case of attorneys practicing before the Commission, such sanctions may include disciplinary action under the provisions of § 1.24 of this chapter.
              
              
                
                Note:
                Employees also should refer to the provisions of the Standards of Ethical Conduct for Employees of the Executive Branch, at 5 CFR 2635.703, on the use of nonpublic information. Additionally, employees should refer to § 19.735-107 of this part, which provides that employees of the Commission who violate this part may be subject to disciplinary action which may be in addition to any other penalty prescribed by law. As is the case with section 2635.703, this part is intended only to cover knowing unauthorized disclosures of nonpublic information.
              
              [61 FR 56112, Oct. 31, 1996, as amended at 65 FR 66185, Nov. 3, 2000]
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      47 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        47 CFR
        80 FR
        Page
        Chapter I
        0.111 (a)(1) Note, (2) Note and (11) Note revised
        53749
        0.241 (a)(1) and (f) revised
        33438
        (j) added
        36217
        0.314 Introductory text revised
        53749
        0.317 Revised
        53749
        0.331 (f) added
        36218
        0.401 (a)(4) revised
        53749
        0.408 (b) table amended (OMB numbers)
        33438
        0.421 Revised
        53749
        0.555 (a)(2) removed; (a)(3) redesignated as new (a)(2); new (a)(2) revised
        53749
        1 Actions on petitions
        15688
        Policy statement
        27572, 66429
        1.49 (f)(3) redesignated as (f)(4); (f)(1)(iv), (v), (2) introductory text, (iii), (iv) and new (4) revised; (f)(1)(vi), (vii), (viii), (2)(v) and new (3) added
        1587
        (f)(1)(i) revised
        19847
        1.767 Regulation at 78 FR 15622 confirmed
        7547
        Regulation at 79 FR 31876 confirmed in part
        11326
        1.768 Regulation at 79 FR 31877 confirmed
        11326
        1.901 Revised
        36218
        1.902 Revised
        36218
        1.907 Amended
        36218
        1.924 (e) and (f) revised
        38823
        1.1103 Revised
        33439
        1.1112 (a) and (b) revised; (e) and (f) redesignated as (f) and (g); new (e) added
        66816
        1.1152 Revised
        55792
        1.1153 Revised
        55793
        1.1154 Revised
        55794
        1.1155 Revised
        55795
        1.1156 Revised
        55795
        1.1158 Introductory text and (a) revised
        66816
        1.1161 (a) revised
        66816
        1.1164 Introductory text revised
        66816
        1.1306 (c) added; Note 1 amended
        1268
        1.1307 (a)(4) redesignated as (a)(4)(i); new (a)(4)(ii) and Note added
        1268
        (b)(2)(i) revised
        36218
        1.1910 (b)(3)(ii) revised; eff. 11-17-15
        56809
        1.1911 (d) revised
        43030
        1.1912 (b)(1) revised
        43031
        1.1917 (c) revised
        43031
        1.2104 (j)(2) revised; eff. 11-17-15
        56809
        1.2105 Revised; eff. 11-17-15; OMB number pending in part
        56809
        1.2106 (a) revised; eff. 11-17-15
        56813
        
        1.2107 (g)(1)(i) amended; eff. 11-17-15
        56813
        1.2110 (b)(3) redesignated as (b)(4); (a), (b)(1)(i), (ii), new (4)(i), (c)(6), (f)(2), (j) and (n) revised; new (b)(3), (c)(2)(ii)(J) and (f)(4) added; new (b)(4)(iv) removed; OMB number pending in part; eff. in part 11-17-15
        56813
        1.2111 (a) and (b) removed; (c), (d) and (e) redesignated as new (a), (b) and (c); new (a)(2), (3) and (b)(1) revised; eff. 11-17-15
        56814
        1.2112 (b) revised eff. 11-17-15; OMB number pending in part
        56815
        1.2114 (a)(1) revised eff. 11-17-15; OMB number pending
        56816
        1.2200 (d) revised
        67342
        1.2204 (c)(4)(i), (ii) and (iii) redesignated as (c)(4)(ii), (iii) and (iv); new (c)(4)(i) added (OMB number pending)
        67342
        Regulation at 79 FR 48530 confirmed in part
        75431
        1.2205 Regulation at 79 FR 48530 eff. date confirmed in part
        81769
        1.2205 (a)(2) revised; eff. 11-17-15
        56816
        1.9020 (d)(4) and (e) revised eff. 11-17-15; OMB number pending in part
        56816
        1.9030 (d)(4)(iii) and (iv) amended; eff. 11-17-15
        56816
        1.40001 (Subpart CC) Added (OMB number pending in part)
        1269
        Regulation at 80 FR 1269 confirmed in part
        28203
        2 Policy statement
        68471
        2.1 (c) amended
        38823
        2.100 Revised
        38823
        2.101 (c) revised
        38823
        2.106 Regulation at 79 FR 32404 confirmed in part
        27107
        Table amended (OMB numbers)
        36218, 38824, 53749, 71726, 73068
        2.405 (a) and (c) revised
        53749
        2.803 (c)(1) revised
        52414
        2.901 Revised
        33439
        2.906 (a) revised
        33439
        2.907 (a) revised
        33439
        2.909 (a) revised
        33439
        2.910 Added
        33439
        2.911 Revised
        33440
        2.913 Removed
        33440
        2.915 (a) introductory text revised; (d), (e) and (f) added
        33440
        2.917 (c) revised
        33441
        2.924 Revised
        33441
        2.925 (b)(3) removed; (b)(4) redesignated as new (b)(3)
        33441
        2.926 (a), (c)(1) and (e) revised
        33441
        2.927 Revised
        33441
        2.929 (a), (c) and (d) revised
        33441
        2.932 (d) revised
        33441
        2.933 (a), (b) introductory text and (5) revised
        33441
        2.936 Removed
        33442
        2.943 Removed
        33442
        2.945 Revised
        33442
        2.946 Removed
        33442
        2.947 (a) and (e) revised
        33442
        2.948 Revised
        33442
        2.949 Added
        33443
        2.950 Added
        33443
        2.953 (b) revised
        33444
        2.956 Removed
        33444
        2.960 Heading, (a), (b) and (c)(1) revised
        33444
        2.962 Revised
        33444
        2.964 Added
        33445
        2.1033 Regulation at 79 FR 32410 confirmed in part
        4515, 8248
        (b)(14) and (c)(21) added; (c) introductory text revised
        33446
        2.1043 (a), (b), (c) and (f) revised
        33446
        2.1073 (b) revised
        33446
        2.1075 (c) revised
        33447
        2.1076 Removed
        33447
        2.1091 (c)(1) introductory text revised
        36221
        2.1093 (c)(1) revised
        36221
        4 Authority citation revised
        34324
        4.11 Amended
        34324
        5.5 Amended
        52414
        5.85 (a) revised
        52414
        5.402 (c) added
        52415
        8 Heading and authority citation revised
        19847
        8.1 Revised
        19847
        8.2 Redesignated from 8.11 and revised
        19847
        8.5 Revised
        19847
        8.7 Revised
        19847
        8.9 Redesignated as 8.19; added
        19847
        8.11 Redesignated as 8.2
        19847
        Added
        19848
        8.13 (a)(4) and (b) revised; (c) and (d) redesignated as (d) and (e); new (c) added
        19848
        
        8.14 (g) and (h) redesignated as (h) and (i); new (g) added
        19848
        8.16 Revised
        19848
        8.18 Added
        19849
        8.19 Redesignated from 8.9
        19847
        11.21 (a) and (c) revised (OMB number pending in part)
        37174
        Regulation at 80 FR 37174 eff. date confirmed in part
        79484
        11.31 (f) revised
        37174
        11.35 (c) revised
        53750
        11.51 (d), (g)(3), (h)(3), (j)(2), (m)(2) and (n) revised
        37175
        11.52 (e) introductory text and (2) revised
        37176
        11.54 (a) introductory text revised
        37177
        11.61 (a)(3)(iv) revised (OMB number pending)
        37177
        Regulation at 80 FR 37174 eff. date confirmed
        79484
        12 Authority citation revised
        60552, 62486
        12.4 (d)(1) correctly amended
        10619
        (c)(1)(ii) introductory text and (3)(ii) introductory text revised
        60552
        12.5 Added (eff. date pending in part)
        62486
        15.31 (a)(2) revised; (a)(3) amended
        2838
        (a)(3) revised; (a)(3) Note removed; (a)(4) added
        33447
        15.37 Waiver
        37551
        (k) added (OMB number pending)
        71728
        (i) and (j) added
        73068
        15.38 (b)(2) revised
        2838
        (b) revised; (f) redesignated as (g); new (f) added
        33447
        (e), (f) and (g) redesignated as (f), (g) and (h); new (e) added
        73068
        15.109 (g)(4) removed
        33447
        15.205 (d)(10) added
        73069
        15.216 Removed
        71728
        15.236 Added
        73069
        15.239 (d) introductory text revised
        53750
        15.701—15.717 (Subpart H) Revised
        73070
        15.713 OMB number pending in part
        73070
        15.715 OMB number pending in part
        73070
        17.4 (c)(1)(v) and (vi) revised; (c)(1)(vii) added
        1270
        Regulation at 79 FR 56985 confirmed
        37552
        17.48 Regulation at 79 FR 56986 confirmed
        37552
        17.49 Regulation at 79 FR 56987 confirmed
        37552
        18.115 (b) and (c) revised
        53750
        18.117 Revised
        53750
      
      
        2016
        47 CFR
        81 FR
        Page
        Chapter I
        Chapter I Policy statement
        43956
        0.457 (d)(1)(vii)(C) added
        55324
        1 Technical correction
        7999
        Authority citation revised
        40821, 52362, 79930, 86601
        1.13 Revised
        40821
        1.49 Regulation at 80 FR 19847 confirmed
        93638
        1.80 (b)(8) table and (9) revised
        42555
        1.767 (g)(15) and (o) added; (n) revised (OMB number pending)
        52362
        1.907 Amended
        79930
        1.948 (b)(5) revised
        90745
        1.990 Undesignated center heading and section removed
        86601
        1.991 Removed
        86601
        1.992 Removed
        86601
        1.993 Removed
        86601
        1.994 Removed
        86601
        1.1102 Revised
        49181
        1.1103 Revised
        49186
        1.1104 Revised
        49187
        1.1105 Revised
        49188
        1.1106 Revised
        49189
        1.1107 Revised
        49189
        1.1108 Revised
        49191
        1.1109 Revised
        49192
        1.1152 Revised
        65946
        1.1153 Revised
        65947
        1.1154 Revised
        65948
        1.1155 Revised
        65948
        1.1156 Revised
        65948
        1.1307 (b)(1) Table 1 amended; (b)(2)(i) revised
        79930
        1.1409 (e)(2)(i) revised
        5618
        1.2105 Regulation at 80 FR 56809 confirmed in part
        396
        Regulation at 80 FR 56809 eff. date confirmed in part
        3729
        1.2110 Regulation at 80 FR 56813 eff. date confirmed in part
        3729, 36805, 43523
        
        1.2112 Regulation at 80 FR 56815 eff. date confirmed in part
        3729
        1.5000—1.5004 (Subpart T) Added (OMB number pending)
        86601
        1.9001 (a) revised
        79930
        1.9005 (p) added
        49065
        (hh) through (kk) revised; (ll) added
        79931
        1.9020 (e) revised
        49065
        1.9046 Added (OMB number pending)
        49065
        1.21001 (b)(6) revised (OMB number pending)
        44448
        1 Appendix B revised (OMB number pending in part)
        59148
        2.106 Table amended 
        49066 
        Table amended
        79931
        2.950 (e) revised
        42265
        2.1033 (c)(20) revised (OMB number pending)
        66832
        2.1091 (c)(1) introductory text revised
        79936
        2.1093 (c)(1) revised
        79936
        4 Authority citation revised
        45067, 52362
        4.1 Revised (OMB number pending)
        52362
        4.5 (b) and (c) revised; (d) removed (OMB number pending in part)
        45067
        4.7 (d) and (e)(2) revised (OMB number pending)
        45068
        4.9 (a)(2), (e) and (f)(2) revised; (a)(4), (b) and (f)(4) amended (OMB number pending)
        45068
        4.13 Removed
        45068
        4.15 Added (OMB number pending)
        52363
        5.303 Revised
        48363
        5.59 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.61 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.63 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.64 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.65 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.73 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.79 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.81 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.107 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.115 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.121 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.123 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.205 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.207 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.217 Regulation at 78 FR 25162 eff. date confirmed in part
        1899
        5.307 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.308 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.309 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.311 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.404 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.405 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.406 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.504 Regulation at 78 FR 25162 eff. date confirmed
        1899
        5.602 Regulation at 78 FR 25162 eff. date confirmed
        1899
        8 Policy statement
        3967
        8 Regulation at 80 FR 19847 confirmed
        93638
        8.1 Regulation at 80 FR 19847 confirmed
        93638
        8.2 Regulation at 80 FR 19847 confirmed
        93638
        8.5 Regulation at 80 FR 19847 confirmed
        93638
        8.7 Regulation at 80 FR 19847 confirmed
        93638
        8.9 Regulation at 80 FR 19847 confirmed
        93638
        8.11 Regulation at 80 FR 19847 and 19848 confirmed
        93638
        8.13 Regulation at 80 FR 19848 confirmed
        93638
        8.14 Regulation at 80 FR 19848 confirmed
        93638
        8.16 Regulation at 80 FR 19848 confirmed
        93638
        8.18 Regulation at 80 FR 19849 confirmed
        93638
        
        8.19 Regulation at 80 FR 19847 confirmed
        93638
        10.280 (a) revised; eff. 5-1-19
        75725
        10.320 (g) added (OMB number pending)
        75725
        10.350 Heading, introductory text and (b) revised; eff. 12-1-16; (c) added; eff. 5-1-19
        75726
        10.400 Introductory text revised; (d) added; eff. 5-1-19
        75726
        10.410 Revised; eff. 5-1-19
        75726
        10.430 Revised; eff. 5-1-19
        75726
        10.440 Removed
        75726
        10.441 Added; eff. 11-1-17
        75726
        10.450 Revised
        75726
        10.480 Added; eff. 11-1-18
        75726
        10.510 Revised; eff. 5-1-19
        75726
        10.520 (d) revised
        75727
        11.21 Introductory text revised; (d), (e) and (f) added (OMB number pending in part)
        27351
        Regulation at 81 FR 27351 confirmed in part
        76515
        11.31 (e) and (f) revised
        53043
        11.45 Revised
        75727
        12.5 Regulation at 80 FR 62486 eff. date confirmed in part
        20258
        Regulation at 81 FR 20258 compliance date corrected
        35274
        15.117 (b) revised
        5052
        15.236 (c)(2) and (e)(2) revised
        4974
        15.255 (d) removed; (e) through (h) redesignated as new (d) through (g); heading, (a)(2), (b), (c)(1) and new (d)(2) revised; new (h) added
        79936
        15.407 (a)(1)(iv) and (b)(4) revised
        19901
        15.707 (a)(5) revised
        4974
        15.711 (a) revised
        4974
        15.712 (i) introductory text revised
        4974
        15.713 (b)(2)(iv) and (j)(10) introductory text revised (OMB number pending)
        4974
        Regulation at 80 FR 73070 confirmed in part
        38965
        15.715 (n) revised (OMB number pending)
        4975
        Regulation at 80 FR 73070 confirmed in part
        38965
      
      
        2017
        47 CFR
        82 FR
        Page
        Chapter I
        0.251 (j) added
        4188
        0.291 (h) removed
        25711
        0.408 Revised
        13260
        0.441 Revised
        4188
        0.445 Revised
        4188
        0.451 Revised
        4189
        0.453 Revised
        4189
        0.455 Removed
        4189
        0.457 Revised
        4189
        (d)(1)(xi) added (OMB number pending)
        55331
        0.460 Revised
        4191
        0.461 Revised
        4192
        0.465 Revised
        4195
        0.467 Revised
        4195
        0.470 Revised
        4196
        1 Authority citation revised
        8171, 18581, 24561, 41103, 55331, 58758
        Authority citation revised; eff. 1-1-18
        20839
        Authority citation revised; eff. 10-2-17
        41544
        Actions on petitions
        32260
        Policy statement
        33825
        1 Appendix B, Regulation at 81 FR 59148 eff. date confirmed
        41529
        1.80 (b)(8) amended; (b)(9) revised
        8171
        Table amended
        57882
        1.115 (d) revised
        4197
        1.767 (g)(13), (14), and (15) redesignated as (g)(14), (15), and (16); new (g)(13) added (OMB number pending)
        55331
        1.774 Removed
        25711
        1.776 Added (OMB number pending)
        25711
        Regulation at 82 FR 25711 eff. date confirmed
        56570
        1.791 Revised; eff. 1-1-18
        20840
        1.907 Amended; eff. 10-2-17
        41544
        1.931 (a)(1) revised; (a)(2)(iii) and (iv) amended; (a)(2)(v) added
        22759
        1.934 (a)(1)(ii), (b) and (c) revised; (a)(3) removed; eff. 10-2-17
        41545
        1.949 Revised (OMB number pending)
        41545
        1.950 Added (OMB number pending)
        41546
        1.953 Added (OMB number pending)
        41547
        1.955 (a)(3) revised; eff. 10-2-17
        41547
        
        1.901—1.981 (Subpart F) Undesignated center heading removed
        18581
        1.990 Undesignated center heading and section added
        12512
        Removed
        18581
        1.991 Added
        12512
        Removed
        18581
        1.992 Added
        12512
        Removed
        18581
        1.993 Added
        12512
        Removed
        18581
        1.994 Added
        12512
        Removed
        18581
        1.1104 Table amended
        57882
        1.1109 Revised
        24561
        1.1152 Revised
        44343
        1.1153 Revised
        44344
        1.1154 Revised
        44345
        1.1155 Revised
        44345
        1.1156 Revised
        44346
        1.1307 (b)(2)(iii) and (iv) revised
        41103
        (b)(1) table 1 amended; (b)(2)(i) and (ii) revised; eff. 10-20-17
        43868
        (a)(4) revised
        58758
        1.1320 Added
        58758
        1.1409 (g) added (OMB number pending)
        20840
        Regulation at 82 FR 20840 eff. date confirmed
        59971
        1.1409 (c) revised
        61477
        1.1424 Revised (OMB number pending)
        61477
        1.1425 Added
        61477
        1.2105 Regulation at 80 FR 56809 eff. date confirmed
        29769
        1.2110 Regulation at 80 FR 56813 eff. date confirmed in part
        29769
        1.2112 Regulation at 80 FR 56815 eff. date confirmed in part
        29769
        1.2114 Regulation at 80 FR 56816 eff. date confirmed
        29769
        1.4000 (a)(2) revised
        41103
        1.5000—1.5004 (Subpart T) (Subpart T) Regulation at 81 FR 86601 effective 4-20-12
        18580
        1.9003 Amended
        22759
        1.9020 (e)(1) and (2) correctly added
        22297
        (d)(8) and (e)(2) introductory text revised; (e)(2)(ii) and (iii) redesignated as new (e)(2)(iii) and (iv); (e)(2)(ii) and (n) added (OMB number pending in part)
        22759
        Regulation at 80 FR 56816 eff. date confirmed in part
        29769
        Regulation at 82 FR 22759 eff. date confirmed
        48773
        1.9030 (d)(8) and (e)(2) introductory text revised; (e)(2)(ii) and (iii) redesignated as new (e)(2)(iii) and (iv); (e)(2)(ii) and (m) added (OMB number pending in part)
        22760
        Regulation at 82 FR 22760 eff. date confirmed
        48773
        1.9035 (d)(4) revised; (o) added (OMB number pending in part)
        22760
        Regulation at 82 FR 22760 eff. date confirmed
        48773
        1.21001 Regulation at 81 FR 44448 eff. date confirmed
        14639
        1.21003 (b) removed; (c) and (d) redesignated as (d) and (e); new (b) and (c) added
        15449
        2.100 Revised
        27185
        2.102 (a) revised
        27185
        2.106 Table amended
        27185
        Table amended; eff. 10-2-17
        41557
        Table amended; eff. 10-20-17
        43868
        Table amended
        46688, 47157, 59980
        Footnote NG8 revised
        48459
        2.803 (b)(2) revised
        50825
        2.901 Revised
        50825
        2.902 Removed
        50825
        2.906 Revised
        50825
        2.909 Revised
        50825
        2.910 (c) introductory text and (1)(i) amended; (c)(3) added
        50826
        2.925 (a) introductory text, (3), (b), and (f) revised; note following (f) redesignated as (f) note; (g) removed
        50826
        2.926 (e) revised
        50826
        2.927 Heading and (a) revised
        50826
        2.931 Revised
        50826
        2.935 Added
        50827
        2.938 Revised
        50827
        2.945 (b)(1) and (c) revised
        50828
        2.947 (a)(3) and (c) revised; (f) and (g) added
        50828
        2.948 (a), (b) introductory text, (3), and (e) revised
        50828
        2.950 (i) and (j) added
        50828
        2.951 Undesignated center heading and section removed
        50829
        2.952 Removed
        50829
        2.953 Removed
        50829
        2.954 Removed
        50829
        
        2.955 Removed
        50829
        2.1041 Revised
        50829
        2.1071 Undesignated center heading and section revised
        50829
        2.1072 Revised
        50829
        2.1073 Removed
        50829
        2.1074 Revised
        50829
        2.1075 Removed
        50829
        2.1077 Revised
        50829
        2.1091 (c)(1) introductory text and (2) revised; eff. 10-20-17
        43870
        2.1093 (c)(1) revised; eff. 10-20-17
        43870
        2.1201 (b) revised
        50829
        2.1202 Revised
        50830
        2.1203 Revised
        50830
        2.1204 (a)(4)(i), (ii), (iii), and (7) revised
        50830
        2.1205 Removed
        50830
        4.5 Regulation at 81 FR 45067 eff. date confirmed in part
        28410
        Regulation at 81 FR 45067 eff. date confirmed
        28410
        4.7 Regulation at 81 FR 45068 eff. date confirmed
        28410
        4.9 Regulation at 81 FR 45068 eff. date confirmed
        28410
        6 Authority citation revised
        7706
        Regulation at 82 FR 7706 confirmed
        60562
        6.3 (a)(3), (b)(5), (m) and (n) added
        7706
        Regulation at 82 FR 7706 confirmed
        60562
        7 Authority citation revised
        7706
        7.3 (a)(3), (b)(5), (n) and (o) added
        7706
        Regulation at 82 FR 7706 confirmed
        60562
        10 Policy statement
        57158
        11 Policy statement
        57158
        14.10 (w) and (x) added
        7707
        Regulation at 82 FR 7707 confirmed
        60562
        14.21 (b)(3) and (d)(5) added
        7707
        Regulation at 82 FR 7707 confirmed
        60562
        15.1 (c) revised
        50830
        15.3 (g) revised
        41103
        15.19 (a) revised; (b) removed
        50830
        15.25 (b) and (c) revised
        50830
        15.27 (a) revised
        50831
        15.29 (d) revised
        50831
        15.31 (a)(4) note 1 added; (b), (d), (f)(4), (h), (j), and (k) revised
        50831
        15.32 Revised
        50832
        15.35 Revised
        50832
        15.37 (i) and (k) introductory text revised; eff. 10-2-17
        41559
        (l) through (p) added; eff. 10-20-17 and 9-20-18
        43870
        (c) revised
        50832
        15.38 (g)(1) and (2) redesignated as (g)(2) and (3); new (g)(1) added
        50832
        15.101 Revised
        50832
        15.102 (b)(4) revised
        50833
        15.113 (g) added
        27213
        15.123 (c)(3) and (5)(iii) revised
        50833
        15.201 (a), (b), and (c) revised
        50834
        15.203 Revised; eff. 10-2-17
        41559
        15.236 (a)(2), (3), (4), (c)(1), (3), (5), (d)(2) and (g) revised; (c)(4) removed; eff. 10-2-17
        41559
        15.252 Heading, (a) introductory text and (1) revised; (b)(1) removed; (b)(2) through (6) redesignated as (b)(1) through (5); new (b)(2) and new (3) revised; (d) added; eff. 10-20-17
        43870
        15.253 Removed; eff. 10-20-17
        43871
        15.515 (h) added; eff. 10-20-17
        43871
        15.615 (a)(4) revised
        50834
        15.711 (a) revised; eff. 10-2-17
        41559
        15.713 (j)(9) removed; eff. 10-2-17
        41559
        18.203 Revised
        50834
        18.209 Revised
        50834
        18.212 Revised
        50834
        18.311 Revised
        50835
      
      
        2018
        47 CFR
        83 FR
        Page
        Chapter I
        0 Authority citation revised
        733, 2555, 48963
        0.401 (a)(1)(iii), (b) introductory text, and (1) revised; (b)(2) removed; (b)(3) redesignated as new (b)(2)
        2555
        0.457 Regulation at 82 FR 55331 eff. date confirmed
        17932
        0.5 (a)(4) revised
        63074
        0.21 Undesignated center heading and section revised
        63075
        0.31 (g) revised
        63075
        0.91 (p) revised
        63076
        0.131 (a), (c), and (r) revised
        63076
        0.271—0.273 Undesignated center heading revised
        63076
        
        Revised
        63076
        0.272 Added
        63076
        0.273 Added
        63076
        0.408 (b) table amended
        61335
        0.701 (b) revised
        733
        1 Authority citation revised
        2556, 4600, 7401, 46836, 47095, 48963, 61089, 63095
        1 Reconsideration petitions
        8181
        1 Policy statement
        18441, 44416
        1 Actions on petitions
        19186, 53822
        1 Orders
        36460
        1.47 (d) revised; eff. 10-4-18
        44831
        1.49 (a) amended
        2556
        (f)(1)(i) revised (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        (f)(1)(i) revised; eff. 10-4-18
        44831
        1.51 (a) revised
        2556
        1.52 Amended
        2556
        1.80 (b)(8) table note and (b)(9) revised
        4600
        1.717 Revised; eff. 10-4-18
        44831
        1.718 Revised; eff. 10-4-18
        44831
        1.720 Heading and section revised; eff. 10-4-18
        44832
        1.721 Heading and section revised; eff. 10-4-18
        44832
        1.722 Heading and section revised; eff. 10-4-18
        44832
        1.723 Heading and section revised; eff. 10-4-18
        44832
        1.724 Heading and section revised; eff. 10-4-18
        44832
        1.725 Heading and section revised; eff. 10-4-18
        44832
        1.726 Heading and section revised; eff. 10-4-18
        44832
        1.727 Heading and section revised; eff. 10-4-18
        44832
        1.728 Heading and section revised; eff. 10-4-18
        44832
        1.729 Heading and section revised; eff. 10-4-18
        44832
        1.730 Heading and section revised; eff. 10-4-18
        44832
        1.731 Heading and section revised; eff. 10-4-18
        44832
        1.732 Heading and section revised; eff. 10-4-18
        44832
        1.733 Heading and section revised; eff. 10-4-18
        44832
        1.734 Heading and section revised; eff. 10-4-18
        44832
        1.735 Heading and section revised; eff. 10-4-18
        44832
        1.736 Heading and section revised; eff. 10-4-18
        44832
        1.737 Heading added; eff. 10-4-18
        44832
        Added; eff. 10-4-18
        44837
        1.738 Heading added; eff. 10-4-18
        44832
        Added; eff. 10-4-18
        44837
        1.739 Heading added; eff. 10-4-18
        44832
        Added; eff. 10-4-18
        44837
        1.740 Heading added; eff. 10-4-18
        44832
        Added; eff. 10-4-18
        44837
        1.742 Revised
        2556
        1.767 Regulation at 82 FR 55331 eff. date confirmed
        17932
        1.901 Revised
        60
        1.902 Revised
        60
        1.907 Amended
        7401, 63095
        1.931 (b)(11) revised
        61089
        1.949 (c) revised
        63095
        1.1102 Revised
        38040
        1.1103 Revised
        38046
        1.1104 Revised
        38046
        1.1105 Introductory text revised
        2556
        Revised
        38048
        1.1106 Revised
        38049
        1.1107 Revised
        38049
        1.1108 Revised
        38051
        1.1109 Revised
        38051
        1.1111 (d) revised
        2556
        1.1112 (g) revised
        2556
        1.1113 (a)(1) and (4) revised; (a)(2) amended
        2556
        1.1119 (c)(1) and (2) revised
        2556
        1.1152 Revised
        47095
        1.1153 Revised
        47095
        1.1154 Revised
        47096
        1.1155 Revised
        47097
        1.1156 Revised
        47097
        1.1307 (a)(6) revised
        19458
        1.1312 (e) revised
        19458
        1.1401—1.1425 (Subpart J) Table of contents amended; eff. 10-4-18
        44838
        Revised; eff. 10-4-18
        44838
        1.1402 (f) revised; eff. 10-4-18
        44838
        (o) through (r) added; eff. 10-15-18
        46836
        1.1403 (c)(1) and (d) revised; eff. 10-4-18
        44839
        (c) introductory text and (3) revised; eff. 10-15-18
        46836
        
        1.1404 Revised; eff. 10-4-18
        44839
        1.1405 Revised; eff. 10-4-18
        44839
        1.1406 Removed; eff. 10-4-18
        44840
        Redesignated from 1.1409; new section revised; eff. 10-4-18
        44840
        (e) added
        67121
        1.1407 Removed; eff. 10-4-18
        44840
        Redesignated from 1.1410; new section revised; eff. 10-4-18
        44841
        1.1408 Removed; eff. 10-4-18
        44840
        Redesignated from 1.1416; eff. 10-4-18
        44841
        1.1409 Redesignated as 1.1406 and revised; eff. 10-4-18
        44840
        Redesignated from 1.1417; new (a) and new (c) revised; eff. 10-4-18
        44841
        1.1410 Redesignated as 1.1407 and revised; eff. 10-4-18
        44841
        Redesignated from 1.1418; new section revised; eff. 10-4-18
        44841
        1.1411 Removed; eff. 10-4-18
        44841
        Redesignated from 1.1420; new (d) and new (i) introductory text revised; eff. 10-4-18
        44841
        (a), (c), (d) introductory text, (2), (e)(1), (2), (f), (g)(1), (4), (5), (h), and (i) revised; (d)(3), (4), (e)(3), and (j) added; eff. 10-15-18 (OMB number pending in part)
        46836
        1.1412 Removed; eff. 10-4-18
        44841
        Redesignated from 1.1422; new (a) and new (b) revised; eff. 10-4-18
        44842
        (a), (b), and (c) revised; eff. 10-15-18 (OMB number pending in part)
        46839
        1.1413 Removed; eff. 10-4-18
        44841
        Redesignated from 1.1424; eff. 10-4-18
        44842
        Revised; eff. 10-15-18 (OMB number pending in part)
        46840
        1.1414 Removed; eff. 10-4-18
        44841
        Redesignated from 1.1425; new section revised; eff. 10-4-18
        44842
        1.1415 Removed; eff. 10-4-18
        44841
        Added; eff. 10-15-18 (OMB number pending in part)
        46840
        1.1416 Redesignated as 1.1408; eff. 10-4-18
        44841
        1.1417 Redesignated as 1.1409; eff. 10-4-18
        44841
        1.1418 Redesignated as 1.1410; eff. 10-4-18
        44841
        1.1420 Redesignated as 1.1411; eff. 10-4-18
        44841
        1.1422 Redesignated as 1.1412; eff. 10-4-18
        44842
        1.1424 Regulation at 82 FR 61477 effective date confirmed
        21722
        Redesignated as 1.1413; eff. 10-4-18
        44842
        1.1425 Redesignated as 1.1414; eff. 10-4-18
        44842
        1.1703 (e) revised
        61335
        1.1705 (a)(5) removed; (b) introductory text and (c)(1) amended
        61335
        1.1940 (c) revised
        47097
        1.2209 Regulation at 79 FR 48530 eff. 10-25-18
        53822
        1.6001—1.6003 (Subpart U) Added
        51884
        1.6100 Redesignated from 1.40001
        51886
        1.40001 Redesignated as 1.6100; new (a) removed
        51886
        1.40001 (Subpart CC) Removed
        51886
        2 Policy statement
        44416
        2.102 (c) revised
        19977
        2.106 Table amended
        60, 19977, 34486
        Footnote US378 reinstated; CFR correction
        15754
        2.1033 Regulation at 81 FR 66832 eff. date confirmed
        29710
        (c)(20) revised
        30367
        4 Authority citation revised
        48963
        4.3 (f) revised
        7401
        5 Authority citation revised
        48963
        6.15 Revised; eff. 10-4-18
        44842
        6.16 Revised; eff. 10-4-18
        44842
        6.17 Removed; eff. 10-4-18
        44842
        6.18 Removed; eff. 10-4-18
        44842
        6.19 Removed; eff. 10-4-18
        44842
        6.20 Removed; eff. 10-4-18
        44842
        6.21 Removed; eff. 10-4-18
        44842
        6.22 Removed; eff. 10-4-18
        44842
        6.23 Removed; eff. 10-4-18
        44842
        7.15 Revised; eff. 10-4-18
        44842
        7.16 Revised; eff. 10-4-18
        44842
        7.17 Removed; eff. 10-4-18
        44842
        7.18 Removed; eff. 10-4-18
        44842
        7.19 Removed; eff. 10-4-18
        44842
        7.20 Removed; eff. 10-4-18
        44842
        7.21 Removed; eff. 10-4-18
        44842
        7.22 Removed; eff. 10-4-18
        44842
        7.23 Removed; eff. 10-4-18
        44842
        8 Authority citation revised (OMB number pending)
        7922
        Heading revised
        7922
        8.1 Revised (OMB number pending)
        7922
        
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.2 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.3 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.5 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.7 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.9 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.11 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.12 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.13 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.14 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.15 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.16 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.17 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.18 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed
        21927
        8.19 Removed (OMB number pending)
        7922
        Regulation at 83 FR 7922 effective date confirmed18
        21927
        9.3 Amended
        7401
        9.7 Regulation at 74 FR 31874 eff. date confirmed
        17933
        10 Technical correction
        10800
        10.10 (k) and (l) added
        8623
        10.210 (a) introductory text revised
        8623
        10.240 (c) revised (OMB number pending)
        8623
        Regulation at 83 FR 8623 eff. 12-27-18
        43986
        10.320 Regulation at 81 FR 75725 eff. date confirmed
        1565
        10.450 (a) revised; (c) added; eff. 11-30-19
        8623
        10.500 Introductory text revised; (h) added; eff. 11-30-19
        8623
        11 Actions on petitions
        42603
        11.2 (b), (c), (f), (g), and (h) removed; (d), (e), and (i) redesignated as new (b), (c), and (d)
        37759
        11.18 Revised
        37759
        11.20 Removed
        37759
        11.21 (a) and (c) revised
        37759
        11.31 (e) table amended
        2563
        11.33 (a)(10) revised; eff. 8-12-19
        39620
        11.45 Revised (OMB number pending in part)
        39621
        11.46 Revised
        39621
        11.52 (d)(3) removed; (d)(4) and (5) redesignated as new (d)(3) and (4)
        37759
        11.55 (b) and (c) introductory text, (1) through (3) revised
        37759
        11.56 (c) redesignated as (d); new (c) added; eff. 8-12-19
        39621
        11.61 (a)(5) added (OMB number pending)
        39621
        12 Authority citation revised
        48963
        13 Authority citation revised
        48963
        14.38 Heading and introductory text revised; eff. 10-4-18
        44842
        14.39 Removed; eff. 10-4-18
        44843
        14.40 Removed; eff. 10-4-18
        44843
        14.41 Removed; eff. 10-4-18
        44843
        14.42 Removed; eff. 10-4-18
        44843
        14.43 Removed; eff. 10-4-18
        44843
        14.44 Removed; eff. 10-4-18
        44843
        14.45 Removed; eff. 10-4-18
        44843
        14.46 Removed; eff. 10-4-18
        44843
        14.47 Removed; eff. 10-4-18
        44843
        14.48 Removed; eff. 10-4-18
        44843
        14.49 Removed; eff. 10-4-18
        44843
        14.50 Removed; eff. 10-4-18
        44843
        
        14.51 Removed; eff. 10-4-18
        44843
        14.52 Removed; eff. 10-4-18
        44843
        15 Policy statement
        44416
        15.37 Regulation at 80 FR 71728 effective date confirmed
        10640
        (k)(4) revised
        10642
        15.117 (b) revised
        5021
        15.255 (b) through (h) redesignated as (c) through (i); new (b) added; (a)(1), new (c)(1)(ii)(A), and new (3) revised
        63
        15.713 Regulation at 81 FR 4974 effective date confirmed
        3274
        15.715 Regulation at 81 FR 4975 effective date confirmed
        3274
        17 Authority citation revised
        48963
      
      
        2019
        47 CFR
        84 FR
        Page
        Chapter I
        0 CFR correction: authority citation revised
        54040
        0.1—0.192 (Subpart A) CFR correction: authority citation reinstated
        54040
        0.11 (c) added
        6085
        0.61 (d) removed
        9465
        0.111 (a)(11) and (13) revised; (a)(26) added
        9465
        0.408 (b) table amended
        2757
        1 Authority citation revised
        8618, 50999
        1 Authority citation revised
        57363
        1 Actions on petitions
        5008, 26363
        1 Policy statement
        28751, 37128, 43046
        1 Notification
        50767
        1.62 (a)(2) revised
        2758
        1.80 (b)(8) note amended and (9)(ii) revised
        2462
        1.734 (b) revised
        8618
        1.907 Amended
        57363
        1.1103 Introductory text revised
        66079
        1.1106 Revised
        8619
        1.1108 Removed
        66844
        1.1151 Revised
        50999
        1.1152 Revised
        50999
        1.1153 Revised
        50999
        1.1154 Revised
        51001
        1.1155 Revised
        51001
        1.1156 Revised
        51001
        1.1163 Revised
        51002
        1.1164 Revised
        51002
        1.1166 Revised
        51003
        1.1312 (e) revised
        59567
        1.1411 Regulation at 83 FR 46836 eff. 5-20-19
        16412
        1.1412 Regulation at 83 FR 46836 eff. 5-20-19
        16412
        1.1413 Regulation at 83 FR 46840 eff. 3-11-19
        2460
        1.1415 Regulation at 83 FR 46836 eff. 5-20-19
        16412
        1.2101 Revised
        1630
        1.2115 Added
        1630
        1.6002 (l) revised
        59567
        1.7000—1.7002 (Subpart V) Heading revised
        43723
        1.7000 Revised
        43723
        1.7001 (a), (b), and (d) revised
        43723
        1.7003 Added
        43724
        1.9020 (d)(2)(i) revised
        57364
        (d)(8) revised
        66760
        1.9030 (d)(2)(i) revised
        57364
        (d)(8) revised
        66760
        1.9035 (d)(4) revised
        66760
        1.9047 Removed
        57364
        1.9049 (c) revised
        66760
        2.106 Table amended; correction
        17360
        Table and footnote amended
        20817
        6 Table amended
        53643
        2.803 (c)(1) revised
        25689
        2.1091 (c)(2) revised
        25689
        2.1093 (c)(1) revised
        25689
        3 Policy statement
        8994
        5.3 (l) revised; (m) added
        25690
        5.54 (f) redesignated as (g); new (f) added
        25690
        5.55 (c) and (d) revised
        25690
        5.59 (a) heading revised; eff. date delayed
        25685
        5.71 (d) added
        25690
        5.77 (a) introductory text and (b) revised; eff. date delayed 
        25685
        5.79 Heading and (a) revised
        25690
        5.107 (f) added
        25690
        5.121 (a) revised; eff. date delayed 
        25685
        5.203 (b) revised
        2758
        5.701—5.705 (Subpart I) Added
        25691
        5.702—5.705 added; eff. date delayed
        25685
        9 Revised
        66760
        11.45 (b) revised; regulation at 83 FR 39621 eff. date confirmed to 7-23-19
        35334
        11.61 (a)(5) added; Regulation at 83 FR 39621 eff. date confirmed to 7-23-19
        35334
        12 Removed
        66779
        
        15.33 (a)(4) revised; (a)(5) added
        25691
        15.37 Heading revised; (q) added
        34796
        15.205 (d)(4) revised
        25691
        15.258 Added; eff. date delayed
        25685
        15.703 (a), (b), (c), (o), and (r) revised; (a) note, (b) note, and (c) note removed
        34796
        15.707 (a) revised
        34796
        15.709 (a)(3), (b)(1), (2), and (g)(1)(i) revised
        34797
        15.711 (c)(1) introductory text, (i), (2)(iii) revised; (c)(1)(iii) and (iv) added
        34797
        15.712 (j) revised
        34798
        15.713 (a)(1) revised
        34799
        15.714 (a) revised
        34799
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        47 CFR
        85 FR
        Page
        Chapter I
        0 Actions on petitions
        12747
        0.21 (m) and (o) removed; (n) and (p) through (u) redesignated as new (m) and new (n) through (s); new (m) revised; new (q) amended; new (t) added
        34526
        0.111 (i) redesignated as (j); new (i) added
        21788
        0.131 (a) and (c) revised
        34526
        0.241 (k) added
        31410
        0.271 Revised
        34527
        0.331 (b) revised
        34527
        0.401 (a)(1)(ii) revised
        39075
        1 Notification
        5147
        1 Actions on petitions
        12747
        1 Policy statement
        22622, 23486, 36758, 38793, 45126, 53209
        1 Order
        37364
        1 Compliance notification
        57980
        1.4 (f) amended
        39076
        1.80 (b)(8) note amended; (b)(9) revised
        2318
        1.80 (h) revised
        22029
        1.80 (a)(4), (c)(3), and (d) introductory text revised; (b)(5) through (9) and (c)(4) redesignated as (b)(6) through (10) and (c)(5); new (b)(5) and new (c)(4) added
        38333
        1.907 Amended
        22861, 41929, 43129
        1.949 Regulation at 82 FR 41545 eff. date confirmed
        60719
        1.950 Regulation at 82 FR 41546 eff. date confirmed
        60719
        1.953 Regulation at 82 FR 41547 eff. date confirmed
        60719
        1.1107 Introductory text revised
        17284
        1.1107 Table amended
        43733
        1.1151 Revised
        59911
        1.1152 Revised
        59912
        1.1153 Revised
        59912
        1.1154 Revised
        59913
        1.1155 Revised
        59914
        1.1156 Revised
        59914
        1.1307 (b) revised
        18142
        Regulation at 85 FR 18142 eff. date delayed indefinitely
        33578
        (b)(2)(ii) revised
        38632
        1.1310 Revised
        18145
        1.4000 (c) removed
        18146
        1.7000 Revised
        50907
        1.7001 (a)(2)(iv) amended
        838
        1.7001 (a)(6) through (19) added
        50907
        1.7004 Added
        50907
        1.7005 Added
        50907
        1.7006 Added
        50907
        1.7007 Added
        50907
        1.7008 Added
        50907
        1.7009 Added
        50907
        1.7010 Added
        50907
        1.9005 (kk), (ll) amended; (mm) added
        22861
        1.9005 (nn) added
        43129
        1.10001 Amended
        17284
        1.10006 Revised
        17284
        1.10007 (a) revised
        17284
        1.10009 (e)(5) and (7) removed; (e)(6) redesignated as (e)(5); (c)(2)(i), (e)(1)(iii), (2), (3)(i), (ii), (4), and new (5) revised
        17284
        1.10010 Revised
        17285
        1.10011 (a), (b), (c), and (d) introductory text revised
        17285
        1.10015 (b) revised
        17285
        1 Appendix B revised
        51358
        2 Compliance notification
        57980
        2.100 Revised
        38632
        2.101 (b) table revised; (c) table removed
        38632
        2.102 (a) revised
        38633
        2.104 (h)(8) added
        38633
        2.105 (d)(1), (2), and (e) revised
        38633
        2.106 Table amended
        22862, 38633, 43129, 44783
        2.106 Correction: table amended
        61825
        
        2.107 (a) revised
        38739
        2.1033 (f) added
        18146
        2.1091 (b), (c), (d)(1), and (2) revised; (d) introductory text removed
        18146
        Regulation at 85 FR 18146 eff. date delayed indefinitely
        33578
        (c)(2) revised
        38739
        2.1093 (b), (c), and (d) revised
        18147
        Regulation at 85 FR 18147 eff. date delayed indefinitely
        33578
        (c)(1) revised
        38739
        4 Authority citation revised
        15740
        4.1 Regulation at 81 FR 52362 confirmed
        15733
        4.15 (a) and (b) revised; (d) added
        15740
        5.59 Regulation at 84 FR 25690 eff. date confirmed
        52054
        5.64 (b) revised; (OMB number pending)
        52449
        5.77 Regulation at 84 FR 25690 eff. date confirmed
        52054
        5.121 Regulation at 84 FR 25690 eff. date confirmed
        52054
        5.702 Regulation at 84 FR 25691 eff. date confirmed
        52054
        5.703 Regulation at 84 FR 25691 eff. date confirmed
        52054
        5.704 Regulation at 84 FR 25691 eff. date confirmed
        52054
        5.705 Regulation at 84 FR 25691 eff. date confirmed
        52054
        9.10 (i)(2)(ii)(C) introductory text, (D) introductory text, (j)(1) introductory text, and (s) revised; (i)(4)(v) and (j)(4) added
        2675
        (i)(2)(ii)(C), (D), (E), (i)(4)(iv), (v), (j)(4), (k), and (s) revised; (i)(2)(ii)(F) through (M) added
        53246
        11.52 (c) revised
        35572
        11.61 (a)(1)(iii) added; (a)(2)(i)(D) removed; (a)(2)(ii) revised
        30634
        15.212 (a)(1)(viii) revised
        18149
        15.247 Note following (h) designated as note to (h); (i) revised
        18149
        15.255 (g) revised
        18149
        15.257 (g) revised
        18149
        15.258 Regulation at 84 FR 25690 eff. date confirmed
        52054
        15.319 (i) revised
        18149
        15.401 Revised
        31410
        15.403 Revised
        31410
        15.407 (f) revised
        18149
        15.407 (a)(4), (5), and (b)(5) through (8) redesignated as (a)(11), (12), and (b)(7) through (10); new (a)(4), new (5), (6) through (10), new (b)(5), new (6), (d), and (k) through (n) added; new (a)(12) revised
        31411
        15.510 Heading revised
        38740
        15.709 (h) revised
        18149
        18 Authority citation revised
        38740
        18.301 Revised
        38740
        18.313 Added
        18150
      
      ○
    
  
